(MICRO CLEAN) CONTROLLEDCase     19-11984-CSS      Doc 36
                                          11TH AIRBORNE       Filed
                                                        DIVISION    09/10/19
                                                                 ASSN            Page 1 of 1514 LLC
                                                                                   13 ASSOCIATED
ENVIRONMENT SRVS INC                       804 PETIT COURT                          ATTN BILLY ABERNATHY
5960 HELSLEY ROAD                          ATTN ROBERT DOSHIER                      111 S 4TH ST, STE 100
MENTOR, OH 44060                           ROGERS, AR 72758                         PO BOX 995
                                                                                    GADSDEN, AL 35902-0995



13 ASSOCIATED LLC                          14 ASSOCIATES LP LTD                     145 ASSOCIATES CAROLINA
ATTN PAULA COGGIN                          ATTN LEE FARRIOR                         PARK SHOPPING CTR
111 S 4TH ST, STE 100                      2103 TRADEWINDS DR                       C/O COLLIERS KENNAN INC.
PO BOX 995                                 GAUTIER, MS 39553                        PO BOX 11610
GADSDEN, AL 35902-0995                                                              COLUMBIA, SC 29211



145 ASSOCIATES LTD                         145 ASSOCIATES LTD                       16TH JDC - CS FUND
C/O 41 ASSOC                               PO BOX 460                               COURTHOUSE BLDG-SUITE 350
99 W HAWTHORNE AVE, STE 218                VALLEY STREAM, NY 11582                  300 IBERIA ST
VALLEY STREAM, NY 11580                                                             NEW IBERIA, LA 70560-4543




1888 MILLS LLC                             1ST FRANKLIN FINANCIAL                   1ST HERITAGE CREDIT
3301 WEDGEWOOD PLACE                       PO BOX 1022                              PO BOX 1264
GREENSBORO, NC 27403                       GRENADA, MS 38902                        COLUMBIA, MS 39429




2085 ATLANTA CROSSING LLC                  2623/623 LLOYDS SYNDICATE (BEAZLEY)      2806436 CANADA INC
C/O SOUTHPACE MGMT                         45 ROCKEFELLER PLAZA 16TH FL             D/B/A NEUCO IMAGE GROUP
PO BOX 3015                                NEW YORK, NY 10111                       ATTN DEBBIE BUDER, EXEC DIRECTOR
BIRMINGHAM, AL 35202                                                                SALES
                                                                                    1905 LIONEL BERTRAND
                                                                                    BOISBRIAND, QC J7H 1N8 CANADA


2806436 CANADA INC                         2LAYER FOUR ZONE                         3 B DEVELOPMENT LLC
D/B/A NEUCO IMAGE GROUP                    GUANGHUA INDUSTRIAL CHENGHAI             1234 DEL ESTE AVE, STE 802
ATTN MATHIEU FORTIER                       SHANTOU GUANGDONG                        DENHAM SPRINGS, LA 70726
1905 LIONEL BERTRAND                       CHINA
BOISBRIAND, QC J7H 1N8 CANADA



3 CLOUD SOLUTIONS                          3 MARTHAS                                3 TB PROPERTIES LLC
3025 HIGHLAND PARKWAY, STE 525             5521 MAPLE AVENUE                        ATTN TROY A BRYAN
DOWNERS GROVE, IL 60515                    DALLAS, TX 75235                         505 GRAND OAK DR
                                                                                    ANDALUSIA, AL 36421




3 TB PROPERTIES LLC                        3144976 CANADA INC                       340B PHARMACY
PO BOX 1363                                JRC TOYS                                 C/O OFFICE OF PHARMACY AFFAIRS (OPA)
ANDALUSIA, AL 36420                        5589 ROYALMONT                           HEALTH RESOURCES & SERVICES ADMIN
                                           MONTREAL, QC H4P 2L1                     5600 FISHERS LANE, 08W05A
                                           CANADA                                   ROCKVILLE, MD 20857



340B TECHNOLOGIES INC                      3B INTERNATIONAL LLC                     3BS COMPANY LLC
D/B/A 340 BASICS                           100 BOMONT PL                            1 SOURCE
ATTN ANTHONY ESGRO                         TOTOWA, NJ 07512                         2717 HUNTLEY DRIVE
900 3RD AVE 19TH FL                                                                 MEMPHIS, TN 38132
NEW YORK, NY 10022



3CLOUD LLC                                 3CLOUD LLC                               3G IMPORTS
ATTN ACCOUNTS RECEIVABLE                   ATTN MICHAELANGELO ROCCO, CEO            131 8TH STREET
3025 HIGHLAND PKWY, STE 525                3025 HIGHLAND PKWY, STE 525              BROOKLYN, NY 11215
DOWNERS GROVE, IL 60515                    DOWNERS GROVE, IL 60515
3M STATIONERY AND OFFICECase   19-11984-CSS
                          PRODUCTS DIV          Doc
                                        3X SOLUTION   36 Filed
                                                    INC             09/10/19   Page 2 of 1514
                                                                                 4 SEASONS PLANT FARM
3M CENTER, BLDQ 223-3N-07               1 BEAGLE TRL                              3 KNIGHT LLC
ST. PAUL, MN 55144                      SANDY HOOK, CT 06482-1641                 4955 BRYSON ROAD
                                                                                  DORA, AL 35062




41 ASSOCIATES LTD                       4ALLPROMOS                                4COUNTY ELECTRIC POWER ASSOCIATION
C/O LONE STAR EQUITIES                  50 WEST AVE.                              5265 S FRONTAGE RD
211 BROADWAY, STE 303                   ESSEX, CT 06426                           COLUMBUS, MS 39701
LYNBROOK, NY 11563




4COUNTY ELECTRIC POWER ASSOCIATION      4IMPRINT INC                              50 FIFTY (HK) LIMITED
PO BOX 351                              101 COMMERCE STREET                       ROOM 907-8, 9/F, CHINACHEM GOLDEN
COLUMBUS, MS 39703-0351                 OSHKOSH, WI 54901                         PLAZA
                                                                                  77 MODY RD, TSIM SHA TSUI EAST
                                                                                  KOWLOON
                                                                                  HONG KONG


61 TIRE CO. INC.                        7 HILLS FIRE PROTECTION                   70 WEST FIRE DEPT.
3704 LAMAR AVENUE                       COMPANY INC.                              2900 AIRPORT
MEMPHIS, TN 38118                       446 BURNT HICKORY ROAD                    HOT SPRINGS, AR 71913
                                        CARTERSVILLE, GA 30120




710 CHURCH ROAD LLC                     710 CHURCH ROAD LLC                       7TH WARD MARSHAL
5101 WHEELIS DR STE 110                 C/O CLARK & CLARK                         303 EAST THOMAS STREET
MEMPHIS, TN 38117                       5100 WHEELIS DR, STE 209                  HAMMOND, LA 70401
                                        MEMPHIS, TN 38117




899 HIGHWAY 171 LLC                     8TH DAY SOFTWARE AND CONSULTING LLC       A & B HONGDA GROUP INC.
4816 NELSON ROAD                        1055 N HOUSTON LEVEE RD STE 100           9500 SANTA ANITA AVE.
LAKE CHARLES, LA 70605                  CORDOVA, TN 38018                         DOLORES BROWN
                                                                                  RANCHO CUCAMONGA, CA 91730




A & V LLC                               A 2 Z ADVERTISING &                       A 2 Z UNIFORMS &
RAMADA LIMITED                          EMBROIDERY INC                            EMBROIDERY
1855 S CHURCH ST                        2593 HWY 51                               3340 GOODMAN RD. EAST
MURFREESBORO, TN 37130                  NESBIT, MS 38651                          SOUTHAVEN, MS 38672




A B & H PROPERTIES                      ACM                                       A CASH
812 COLEMAN DRIVE                       SUITE 304                                 113 NORTHWEST PLAZA
ANNISTON, AL 36201                      3000 KAVANAUGH BLVD                       SENATOBIA, MS 38668
                                        LITTLE ROCK, AR 72205




A CLASSIC TIME WATCH CO INC             A D SUTTON & SONS INC                     A RIA BOYD-BIVINS
ATTN MARC SMOUHA                        20 W 33RD ST, 2ND FL                      4188 GOWAN ROAD
10 W 33RD ST STE 800                    NEW YORK, NY 10001                        CLANTON, AL 35045
NEW YORK, NY 10001




A T N INC                               A&A DRUG COMPANY INC                      A&A DRUG COMPANY INC
653 ACADEMY DRIVE                       CLARITY PHARMACY SERVICES                 SAV-RX ADVANTAGE CLARITY
NORTHBROOK, IL 60062                    224 N PARK AVE                            224 N PARK AVE
                                        FREMONT, NE 68025                         FREEMONT, NE 68025
A&B DISTRIBUTORS OF AB    Case 19-11984-CSS      Doc 36 OFFiled
                                        A&B DISTRIBUTORS        09/10/19
                                                          ARKANSAS         Page
                                                                             A&C3BUSINESS
                                                                                  of 1514ENETERPRISES LLC
ARKANSAS INC.                            1200 FEDERAL WAY                     DBA MID TENN WHOLESALE
1200 FEDERAL WAY                         LOWEL, AR 72745                      801 STEAMPLANT RD
LOWELL, AR 72745                                                              GALLATIN, TN 37066




A&E PRODUCTS GROUP                       A&J MANUFACTURING                    A&J SALES INC
DEPT. 40190                              PO BOX 30864                         3910 PAPERMILL DR
ATLANTA, GA 31192-0190                   SEA ISLAND, GA 31561                 KNOXVILLE, TN 37909




A&P VENTURES LLC                         A&T INDUSTRIAL INC.                  A.F. INTL TRADE CO. INC.
BEST WESTERN HAMMOND INN                 DAVID MCILVAIN                       1522 W. WINTON AVE
400 MANHATTAN BLVD                       4205 TROTTERS WAY                    HAYWARD, CA 94545
HARVEY, LA 70058                         ALPHARETTA, GA 30004




A.J. SIGNORILE                           A.J. SIRIS PRODUCTS CORP.            A.L. BAZZINI CO. INC
10 PARK AVE.                             40 LEWIS STREET                      JAN FRIEDMAN
NEW YORK, NY 10016                       PATTERSON, NJ 07501                  200 FOOD CENTER DRIVE
                                                                              BRONX, NY 11214




A.L.Z. INDUSTRIES                        A.M. SYSTEMS INC.                    A.T. KEARNEY INC
KARIN RANDALL                            PO BOX 31651                         ATTN MICHAEL JENKINS, PARTNER
1384 BROADWAY SUITE 801                  GREENVILLE, SC 29608                 7 TIMES SQUARE
NEW YORK, NY 10018                                                            NEW YORK, NY 10036




A.T. KEARNEY INC                         A.T.KEARNEY INC                      A-1 COMMUNICATIONS INC.
ATTN TODD HUSEBY, PARTNER                227 WEST MONROE STREET               KZHE RADIO STATION
227 W MONROE ST                          CHICAGO, IL 60606                    406 W.UNION
CHICAGO, IL 60606                                                             MAGNOLIA, AR 71753




AA FLUID POWER SERVICES                  AA SIGN & NEON                       AAA PHARMACEUTICAL INC
1024 11TH COURT WEST                     ATTN BILLIE BEALL                    681 MAIN ST
BIRMINGHAM, AL 35231                     1900 WARREN                          LUMBERTON, NJ 06048
                                         LONGVIEW, TX 75602




AAA PHARMACEUTICAL INC                   AAA PHARMACEUTICAL INC.              AAA TRADING
ATTN TEJASH SHETH                        681 MAIN STREET                      LOU SCOGNAMIGLIO
157-160 W JEFFERSON ST                   LUMBERTON, NJ 08048                  3225 FORTUNE DR.
PAULSBORO, NJ 08066                                                           N.CHARLESTON, SC 29418




AAI FOSTERGRANT                          AAKYRA WESTRY                        AALIYAH DOCKERY
                                         211 STERRET ST                       457 BELCHER RD
                                         CAMDEN, AL 36726                     MORGANTOWN, KY 42261




AALIYAH DORSEY                           AALIYAH NOBLE                        AALIYAH ROUNTREE
315 STEWART AVE                          70 7TH STREET                        117 BURTON TERRACE
LANCASTER, TX 75146                      TOXEY, AL 36921                      NAHUNTA, GA 31553
AAREYON MCGEE            Case   19-11984-CSS     Doc 36
                                         AARION TOWNSEL          Filed 09/10/19    Page 4 ofALLEN
                                                                                     AARON   1514
44068 SOUTH BAPTIST RD APT. 1            4819 LEONARD RD                              611 CLIFTON ST
HAMMOND, LA 70403                        MEMPHIS, TN 38109                            TIPTONVILLE, TN 38079




AARON B MORRIS III                       AARON BAEUMEL                                AARON BELL
12720 GILL RD                            1418 WHIPPLES CROSSING ROAD                  10149 LACEY DR
FLUCKER, LA 70436                        DUDLEY, GA 31022                             OLIVE BRANCH, MS 38654




AARON BRANT                              AARON DIBBLE                                 AARON GRAY
88 CULTER GAP SOUTHEAST                  521 HARRIS CIRCLE                            1610 SHIVLEY RD
LUDOWICI, GA 31316                       CEDARTOWN, GA 30125                          SALINE, LA 71070




AARON GROOVER                            AARON HAMPTON                                AARON HOEFLICH
470 CATFISH CREEK LANE                   2524 RINCON STILLWELL ROA                    1020 BRUHL LANE
GLENNVILLE, GA 30427                     RINCON, GA 31326                             LEAKESVILLE, MS 39451




AARON INDUSTRIES INC                     AARON INDUSTRIES                             AARON JEFFERSON
ATTN HARVEY MITCHELL                     c/o Salman, Gruber, Blaymore & Strenger      1008 KAREN LANE
312 COBBLESTONE DRIVE                    ROSYLYN HEIGHTS, NY 11577                    HAZLEHURST, MS 39083
MAYFIELD HEIGHTS, OH 44143




AARON JERGINS                            AARON JOYE                                   AARON L SEALS JR
2145 TOPISAW DR                          525 EAST CALHOUN ST APT 14                   1503 MARJORIE ST
BOGUE CHITTO, MS 39629                   SUMTER, SC 29150                             MEMPHIS, TN 38106-5729




AARON LODEN                              AARON LODEN                                  AARON MASON
201 W MAIN ST                            PO BOX 818                                   2095 UPTOWN SQUARE
FULTON, MS 38843                         FULTON, MS 38843                             MCDONOUGH, GA 30252




AARON MCGRUDER                           AARON NASH                                   AARON OLSEN
266 OLD ENOCHS RD                        174 IRA WYATT RD                             75 JONES RD
FLORENCE, MS 39073                       CHATHAM, LA 71226                            MANTACHIE, MS 38855




AARON PARKER                             AARON ROBERTS                                AARON SEALS
2500 CANTERBURY CT                       PO BOX 1228                                  1512 E HOLMES RD
APT F1                                   MOUNTAIN HOME, NC 28758                      MEMPHIS, TN 38116
ALBANY, GA 31707




AARON SEALS                              AARON VADEN                                  AARON WALKINS
1512 E. HOLMES RD                        1305 NORTH FLOYD 23                          284 SMALL BROOK DR
MEMPHIS, TN 38116                        JONESBORO, AR 72401                          MONTGOMERY, AL 36116
AARON WEWERS                 Case 19-11984-CSS     Doc 36
                                           AARON ZHANG           Filed 09/10/19   Page 5 of 1514CO INC
                                                                                    AB BEVERAGE
535 HWY 62/412                             1290 RIVER RUN RD                         665 INDUSTRIAL PARK DR
ASH FLAT, AR 72513-0621                    SOUTHSIDE, AL 35907                       EVANS, GA 30809




ABAGAIL LANGLEY                            ABAGEAL CIESIELSKI                        ABBEVILLE AMERICAN LEGION POST 2
604 SO. ELM                                626 OLD MACON RD                          POST 2
BEEBE, AR 72012                            DUBLIN, GA 31021                          879 OLD DOUGLAS MILL RD
                                                                                     ATTN LEO CHAPMAN
                                                                                     ABBEVILLE, SC 29620



ABBEVILLE CO TREASURER                     ABBEVILLE COUNTY FAMILY COURT             ABBEVILLE PUBLIC UTILITIES
901 W GREENWOOD ST                         COURT                                     306 CAMBRIDGE ST
ABBEVILLE, SC 29620                        PO BOX 99                                 ABBEVILLE, SC 29620
                                           ABBEVILLE, SC 29620




ABBEVILLE PUBLIC UTILITIES                 ABBEVILLE SHERIFFS DEPT                   ABBEVILLE SHOPPING CENTER LLC
PO BOX 639                                 21 OLD CALHOON FALLS RD                   421 PENMAN ST STE 100
ABBEVILLE, SC 29620                        ABBEVILLE, SC 29620                       CHARLOTTE, NC 28203-4125




ABBEVILLE SHOPPING CENTER LLC              ABBEVILLE SHOPPING CENTER LLC             ABBEVILLE SHOPPING CENTER LLC
501 MINUET LN STE 103                      C/O RJS PROPERTIES INC                    C/O RJS PROPERTIES INC
CHARLOTTE, NC 28217                        2730 ROZZELLES FERRY RD STE A             ATTN ROBERT J SWEENEY, JR
                                           CHARLOTTE, NC 28208-3233                  3623 LATROBE DR STE 122
                                                                                     CHARLOTTE, NC 28211



ABBEY BRYANT                               ABBEY CLARK                               ABBEY CROSS
2081 CR 748                                235 OLD CHISM TRAIL                       400 MOONLIGHT TRAIL
DUMAS, MS 38625                            LAVONIA, GA 30553                         LEWISBURG, TN 37091




ABBEY HESTER                               ABBIE HOWELL                              ABBIE PATTON
399 MULBERRY AVE                           150 GOBBLER TROT LN                       131 CR 102
SELMER, TN 38375                           WOODBURY, TN 37190                        PITTSBORO, MS 38951




ABBIE PAUL                                 ABBIGAIL WHITLEY                          ABBOTT NUTRITION
8340 JESSICA LANE                          39 CLYDE RD LT 8                          C/O KOHNER MANN & KAILAS
CITRONELLE, AL 36522                       BAXLEY, GA 31513                          4650 NORTH PORT WASHINGTON ROAD
                                                                                     WASHINGTON BUILDING
                                                                                     MILWAUKEE, WI 53212-1059



ABBY BELL                                  ABBY BURNINE                              ABBY FITZGERALD
6244 IVY OAKS DR                           241 LINDEN ST                             18509 MATTHEWS ROAD
OLIVE BRANCH, MS 38654                     MCKENZIE, TN 38201                        MALDEN, MO 63863




ABBY HOLLOWAY                              ABBY JONES                                ABBY NEAL
91 TEAL DRIVE                              1997 HWY 52                               410 CUMBERLAND DRIVE
RINGGOLD, GA 30736                         RUSSELLVILLE, AL 35653                    BURKESVILLE, KY 42717
ABBY PILGRIM              Case 19-11984-CSS     Doc 36
                                        ABBY WALKER          Filed 09/10/19   Page 6 of 1514
                                                                                ABBYGAIL DALTON
11321 HWY 485                           1045 CO RD 164                           2402 HWY 411 N
PHILADELPHIA, MS 39350                  CENTRE, AL 35960                         ETOWAH, TN 37331




ABC BOARD                               ABC DOCKS LLC                            ABC HOSIERY
112 TITAN DRIVE                         PO BOX 1028                              640 PARK AVE
FLORENCE, AL 35630                      FRANKLIN, TN 37065                       YOUNGSVILLE, NC 27596




ABC LICENSING                           ABCS OF DECOR INC                        ABDOULAYE CAMARA
2715 GUNTER PARK DRIVE W                59 DAVIS AVE                             PO BOX 161009
LICENSING & COMPLIANCE                  NORWOOD, MA 02062                        MEMPHIS, TN 38186
ATTN LINDA FLORES
MONTGOMERY, AL 36109



ABDULHADI IBRAHIM                       ABDULRAHAM HAMIDE                        ABEL EDDINGTON AND JUDY HUDSON ET AL.
1045 CHELMSFORD CV                      2420 MINNESOTA AVENUE                    C/O CLIFF ALEXANDER
MEMPHIS, TN 38134                       METAIRIE, LA 70003                       819 NORTH UPPER BROADWAY
                                                                                 CORPUS CHRISTI, TX 78401




ABEL EDDINGTON                          ABERDEEN COCA COLA                       ABERDEEN FIRE DEPARTMENT
712 HOUSTON ST                          BOTTLING CO INC                          101 N. MATUBBA
KILGORE, TX 75662                       203 W SOUTH ST                           ABERDEEN, MS 39730
                                        PO BOX 518
                                        ABERDEEN, NC 28315



ABERDEEN POLICE DEPART.                 ABERNATHY, BILLY N                       ABG ACCESSORIES
125 W. COMMERCE ST.                     C/O JOHN D COGGIN                        1000 JEFFERSON AVE
ABERDEEN, MS 39730                      104 D NORTHWOOD DR                       ELIZABETH, NJ 07201
                                        CENTRE, AL 35960




ABIDE REALTY CO INC                     ABIDE REALTY CO INC                      ABIGAIL ARRINGTON
1427 S MAIN ST STE 147                  476 S THOMPSON                           709 LONG MEADOW DR
GREENVILLE, MS 38701                    SPRINGDALE, AR 72764                     OXFORD, MS 38655




ABIGAIL BROOKS                          ABIGAIL BURNHAM                          ABIGAIL CRUSE
1257 HWY 259                            868 SW CR 4260                           420 BLOCK CHURCH RD
PORTLAND, TN 37148                      DAWSON, TX 76639                         POCAHNTAS, TN 38061




ABIGAIL ELY                             ABIGAIL GIBSON                           ABIGAIL JARRETT
2324 SAMPRAS BLVD                       450 WHITMAN RD                           1308 WALROSE CIRCLE
VANCLEAVE, MS 39565                     ALBANY, KY 42602                         SEARCY, AR 72143-9568




ABIGAIL MURPHY                          ABIGAIL RAMIREZ                          ABIGAIL SHIMEL
213 WALNUT WAY                          608 ESTATE STREET                        17994 HIGHWAY 139
MUNFORDVILLE, KY 42765                  CLARKSVILLE, AR 72830                    BRIERFIELD, AL 35035
ABIGAIL ZAMBRANO         Case 19-11984-CSS      Doc 36
                                       ABIGALE HOLLEY         Filed 09/10/19   Page 7 of JONES
                                                                                 ABIGALE 1514
202 W PECAN                             1108 FOSTER ROAD                          5115 DALE RD.
MT PLEASANT, TX 75455                   MIDDLETON, TN 38052                       MILLINGTON, TN 38053




ABIMAR FOOD, INC                        ABM NORTH AMERICA CORP                    ABM NORTH CANADA
5425 N 1ST ST                           205 MARKET DR                             205 MARKET DR
ABILENE, TX 79603                       MILTON, ON L9T 4Z7                        MILTON, ON L9T 4Z7
                                        CANADA                                    CANADA




ABOGAIL HAMMOCK                         ABOUT FACE DESIGNS                        ABOUT TIME LTD
S75 HWY 88                              1510 OLD DEEFIELD ROAD                    7220 A BOB BULLOCK LOOP
ALAMO, TN 38001                         SUITE 211                                 LAREDO, TX 78041
                                        HIGHLAND PARK, IL 60035




ABRA TENNESSEE INC.                     ABRAHAM JUAREZ                            ABRIA SCOTT
C/O ABRA AUTO BODY& GLASS               27 HILLCREST LN                           4509 JAMAICA PLACE
5684 MT MORIAH RD                       HICKORY, NC 28601                         JONESBORO, AR 72401
MEMPHIS, TN 38115




ABRIA WHITE                             ABRON HAYES                               ABS CONSUMER PRODUCTS /EDEN
107 EDWINA DR                           4404 HANGING MOSS RD                      BODYWORK
STATESBORO, GA 30461                    JACKSON, MS 39206                         3330 CUMBERLAND BLVD, STE 500
                                                                                  ATLANTA, GA 30339




ABS CONSUMER PRODUCTS                   ABS CONSUMER PRODUCTS                     ABS MARKETING GROUP LLC
EDEN BODY WORKS                         PO BOX 18180                              ATTN BOBBY CARDWELL
PO BOX 18180                            MEMPHIS, TN 38181                         453 LOCUST TERRACE
MEMPHIS, TN 38181                                                                 WEST HEMPSTEAD, NY 11552




ABSOLUTE EYEWEAR SOLUTIONS LLC          ABSOLUTE EYEWEAR SOLUTIONS LLC            AB-TEX BEVERAGE LTD
DBA AES OPTICS                          PO BOX 828                                650 COLONIAL DRIVE
201 CORPORATE CT                        SENATOBIA, MS 38668                       ABILENE, TX 79603
SENATOBIA, MS 38668




ABUNDIO RIVERA                          ABUNDIO RIVERA                            AC PROJECTS INC.
3245 WHITE BROOK 210                    4330 SUNNYSLOPE DRIVE                     CHAPDELAINE & ASSOCIATES
MEMPHIS, TN 38118                       MEMPHIS, TN 38141                         LAND SURVEYING
                                                                                  7376 WALKER ROAD
                                                                                  FAIRVIEW, TN 37062



ACADEMY FIRE LIFE                       ACADIA PARISH TAX COLLECTOR               ACADIA PARISH TAX COLLECTOR
SAFETY LLC                              PO BOX 600                                PO BOX 600
42 BROADWAY                             CROWLEY, LA 70527                         CROWLEY, LA 70527-0600
LYNBROOK, NY 11563




ACADIA PARISH TAX                       ACADIANA BOTTLING COMPANY, INC            ACADIANA SECURITY PLUS IN
500 COURT CR                            PO BOX 989                                PO BOX 930
COURTHOUSE, 2ND FL                      YOUNGSVILLE, LA 70592                     BROUSSARD, LA 70518
CROWLEY, LA 70527-1329
ACCENT TRADING LLC        Case 19-11984-CSS    Doc
                                        ACCENTURE LLP36       Filed 09/10/19   Page 8 of 1514
                                                                                 ACCENTURE LLP
2089 CAPE COD PLACE                      161 N. CLARK ST.                         ATTN KELLY ASKEW
MINNETONKA, MN 55305                     CHICAGO, IL 60601                        800 BOYLSTON ST, STE 2300
                                                                                  BOSTON, MA 02199




ACCESS MED STAFFING                      ACCESSORIES MARKETING INC                ACCESSORY EXCHANGE LLC
SOLUTIONS HEALTHCARE LLC                 125 VENTURE DR                           1 E 33RD ST 7TH FL
MEDSTAFFING SOLUTIONS                    SUITE 210                                NEW YORK, NY 10016
1086 SUMMER SPRINGS RD                   SAN LUIS OBISPO, CA 93401
COLLIERVILLE, TN 38017



ACCESSORY PARTNER LLC                    ACCESSORY TIME                           ACCESSORY ZONE, LLC
10 W 33RD ST 1122                        3500 SUNSET AVE                          20 W 33RD ST 10TH FL
NEW YORK, NY 10001                       NEW YORK, NY 10016                       NEW YORK, NY 10001




ACCLAIM HOLDINGS LLC                     ACCLAIM HOLDINGS LLC                     ACCLAIM HOLDINGS LLC
239 COUNTY RD 30                         C/O BOSTON HOLT SOCKWELL & DURHAM        PO BOX 40
FLORENCE, AL 35634                       235 WATERLOO ST                          LORETTO, TN 38469
                                         LAWRENCEBURG, TN 38464




ACCO BRANDS USA, LLC                     ACCOUNT SERVICES INC.                    ACCOUNTS CLERKS
4 CORPORATE DR                           PO BOX 4617                              205 GOVERNMENT ST
LAKE ZURICH, IL 60047                    330 MAIN STREET                          MOBILE, AL 36644-2114
                                         GREENVILLE, MS 38704




ACCUFAST                                 ACCUMED INC.                             ACCURA REALTY ASSOCIATES
2208 WEST LINDER                         CUSTOMER SERVICE                         C/O WIN PROPERTIES INC
SUITE 37                                 2572 BRUNSWICK PIKE                      70 E 55TH ST, 22ND FL
MESA, AZ 85202                           LAWRENCEVILLE, NJ 08648                  NEW YORK, NY 10022-3222




ACCURATE COMMUNICATIONS                  ACE BAYOU CORPORATION                    ACE BAYOU INC.
PO BOX 772197                            PO BOX 3308                              931 DANIEL STREET
MEMPHIS, TN 38177                        NEW ORLEANS, LA 70177                    KENNER, LA 70067




ACE BAYOU                                ACEE COMPANY                             ACEE COMPANY
1040 HIGGS RD                            6363 POPLAR AVE STE 400                  C/O BOYLE INVESTMENT COMPANY
LEWISBURG, TN 37091                      MEMPHIS, TN 38119                        ATTN BOB LOFTIN
                                                                                  5900 POPLAR AVE
                                                                                  MEMPHIS, TN 38119



ACEE COMPANY                             ACH FOOD/AC HUMKO                        ACHIM IMPORTING CO, INC
C/O COLLIERS MGMT SVCS                   PO BOX 409177                            58 SECOND AVE
MEMPHIS LLC                              BRANDON, MS 39043                        BROOKLYN, NY 11215
6363 POPLAR AVE STE 400
MEMPHIS, TN 38119



ACI BRANDS INC                           ACI BRANDS INC                           ACI INC / SELA SALES
2616 SHERIDAN GARDEN DR                  2616 SHERIDAN GARDEN DR                  ATTN PAUL SHARP
OAKVILLE, ON L6J 7Z2                     OAKVILLE, ON L6J722                      950 3RD AVE 20TH FL
CANADA                                   CANADA                                   NEW YORK, NY 10022
ACINO                       Case 19-11984-CSS    Doc
                                          ACKERMAN     36 INC.
                                                   FINANCE  Filed 09/10/19   Page 9 of 1514
                                                                               ACKERMAN  POLICE DEPART.
9 B S GOLD DR                              PO BOX 915                           PO BOX 394
HAMILTON, NJ 08691                         236-A HWY 15                         ACKERMAN, MS 39735
                                           ACKERMAN, MS 39735




ACME INTERNATIONAL LLC                     ACME UNITED CORP                     ACOSTA INC
807 S.W. I STREET                          60 ROUND HILL RD                     DBA IMPACT RETAIL SERVICE
BENTONVILLE, AR 72712                      FAIRFIELD, CT 06824                  SOLUTIONS
                                                                                6600 CORPORATE CTR PKWY
                                                                                JACKSONVILLE, FL 32216



ACRON PRODUCTS LLC                         ACS COMMERCE PLAZA GA LLC            ACTAVIS
MICHAEL FARIELLO                           350 PINE STREET                      RON GERVAIS
1227 OLD WALT WHITMAN RD.                  SUITE 800                            14 COMMERCE DRIVE
MELVILLE, NY 11747                         BEAUMONT, TX 77701                   CRANSFORD, NJ 07016




ACTION PROPERTIES LLC                      ACTION PROPERTIES LLC                ACTIVE FOOTWEAR
110 JERRY CLOWER BLVD, STE W               ATTN A G DALTON, PRESIDENT           10 W 33RD ST
YAZOO CITY, MS 39194                       210 WEST JEFFERSON                   NEW YORK, NY 10001
                                           YAZOO CITY, MS 39194




ACTIVISION PUBLISHING INC                  ACURA BLANTON                        AD SUTTON & SONS
ATTN BRIAN HODOUS                          181 W COURT ST APT 5                 (PREPAID)
3100 OCEAN PARK BLVD                       RUTHERFORDTON, NC 28139              20 WEST 33RD STREET
SANTA MONICA, CA 90405                                                          SECOND FLOOR
                                                                                NEW YORK, NY 10001



ADA CHAMBLEE                               ADA ELZIE                            ADA FLOYD
34 SYLVANUS ST                             1018 BUCKLEY LANE                    1067 S RIVER ST NE
WALNUT GROVE, MS 39189-5510                OSYKA, MS 39657                      TOWNSEND, GA 31331




ADA QUARLES                                ADA SHERRER                          ADA THROWER
37 HOLLAND AVE                             15211 BONITA AVE                     3107 LILAC
JACKSON, TN 38301                          BONITA, LA 71223                     PINE BLUFF, AR 71603




ADAM AL-DHANKI                             ADAM ALOI                            ADAM BALDWIN
2814 STALLINGS LN                          935 CO RD 449                        1501 BRODIE RD
JONESBORO, AR 72401                        CENTRE, AL 35960                     BILOXI, MS 39532




ADAM BENEFIELD                             ADAM BISHOP                          ADAM BRITTAIN
177 RED BIRD ROAD                          321 EVERGREEN RD.                    2627 GLEN CV APT 17
TIFTON, GA 31793                           HAMITON, AL 35570                    JONESBORO, AR 72404




ADAM CALHOUN                               ADAM CELINSKI                        ADAM CHRISTY
2195 KINGS CHAPEL ROAD                     755 MOBLEY ROAD                      3419 HIGHWAY 206 EAST
CADIZ, KY 42211                            DOERUN, GA 31744                     HARRISON, AR 72601
ADAM CLARK               Case 19-11984-CSS    Doc 36
                                       ADAM CLAY            Filed 09/10/19   Page 10 DICKENS
                                                                                ADAM of 1514
124 ELLENDALE LANE                     150 WOODWAY DR APT 144 C                 105 OLDHAM DRIVE
TAYLORSVILLE, NC 28681                 JACKSON, MS 39206                        CARTHAGE, TN 37030




ADAM DOLE                              ADAM DOSTER                              ADAM ERICKSON
321 SPRING ST                          216 CHARLIE MORRIS ROAD                  955 N 4TH ST
WESTMINSTER, SC 29693                  COLBERT, GA 30628                        BREESE, IL 62230




ADAM GILBERT                           ADAM GLOVER                              ADAM GOODMAN
2401 CHICKEN ROAD                      1809 GOODWIN RD                          CHAPTER 13 TRUSTEE
DUDLEY, GA 31022                       RUSTON, LA 71270                         260 PEACHTREE ST NW
                                                                                STE 200
                                                                                ATLANTA, GA 30303



ADAM GRANT                             ADAM GULLION                             ADAM HARBIN
1320 HWY 63 NORTH APPT 207             1802 DORRIE LANE                         503 CO RD 21
LEAKESVILLE, MS 39451                  MEMPHIS, TN 38117-7030                   GUIN, AL 35563




ADAM HASSLER                           ADAM LOPANO                              ADAM MACKOWSKI
418 N. ELM                             9 BO COFFEE RD                           4180 OLD HWY 13
MONTEREY, TN 38574                     ASHVILLE, AL 35953                       CUMBERLAND CITY, TN 37050




ADAM MCLAURIN                          ADAM NICKSON                             ADAM PIERCE
3235MAPLE HILL DR                      962 COLLEGE PARK DR                      9892 OLD AVERY RD
MEMPHIS, TN 38118                      MEMPHIS, TN 38126                        LEAKESVILLE, MS 39451




ADAM SMITH                             ADAM TAYLOR                              ADAM WILLS
204 WYATT MARTIN ROAD                  6480 HWY 423                             2000 BONNIE DRIVE 5
DUBLIN, GA 31027                       MCKENZIE, TN 38201                       MEMPHIS, TN 38116




ADAM WRIGHT                            ADAM WRIGHT                              ADAM YOUNG
106 OWENS ST                           106 OWENS ST.                            215 AIRPORT ROAD
MARKED TREE, AR 72365                  MARKED TREE, AR 72365                    NATCHITOCHES, LA 71457




ADAMS & BROOKS INC                     ADAMS & BROOKS INC                       ADAMS & BROOKS INC
1915 S HOOVER ST                       ATTN BILL BODIE                          PO BOX 7302
LOS ANGELES, CA 90007                  2189 OLD LAKE COVE                       LOS ANGELES, CA 90007
                                       MEMPHIS, TN 38119




ADAMS BEVERAGES INC AB                 ADAMS BEVERAGES INC                      ADAMS BEVERAGES OF NC AB LLC.
6000 GROVER BURCHFIELD DR              3116 JOHN D ODEM RD                      7505 STATESVILLE RD
TUCALOOSA, AL 35401                    DOTHAN, AL 36303                         CHARLOTTE, NC 28269
ADAMS COUNTY               Case 19-11984-CSS    Doc 36
                                         ADAMS COUNTY         Filed 09/10/19   Page 11 of
                                                                                  ADAMS   1514
                                                                                        MFG CORP
115 S WALL STREET                        PO BOX 852                               109 W PARK RD
NATCHEZ, MS 39120                        NATCHEZ, MS 39121-0852                   PO BOX 1
                                                                                  PORTERSVILLE, PA 16051




ADAMS MFG CORP                           ADAMS MFG CORP                           ADAMS RESPIRATORY THERAPE
109 W PARK RD                            PO BOX 6081                              409 MAIN ST.
PORTERSVILLE, PA 16051                   HERMITAGE, PA 16148-1081                 MIKE MOFFITT
                                                                                  CHESTER, NJ 07930




ADAMS, JAMES L & LINDA J                 ADASIA HOLT                              ADBALL COMPANY LLC
221 W PUSHMATAHA ST                      1709 OCONEE CIRCLE                       444 CALVERT DR
PO BOX 308                               CORDELE, GA 31015                        GALLATIN, TN 37066
BUTLER, AL 36904




ADDIE CANNON                             ADDIE JACKSON                            ADDIE MCCLERKIN
544 JOANNE CIRCLE                        243 SHEPARD RD.                          715 ST PAUL CHURCH RD
GREENVILLE, MS 38701                     JACKSON, MS 39206                        HUNTINGDON, TN 38344




ADDIE THRASH                             ADDISON GRANTHAM                         ADDISON HARTLEY
7291 AUBREY DR                           1634 BULLHEAD BLUFF RD                   83 LEDBETTER ROAD
RIVERDALE, GA 30296                      FOLKSTON, GA 31537                       GLENWOOD, GA 30428




ADECCO EMPLOYMENT                        ADECIA LIVINGSTON                        ADEJA PAUL
SERVICES                                 3947 OLD HENRY ROAD                      1056 E AVE APT 4A
DEPT CH 14091                            CLANTON, AL 35045                        CORDELE, GA 31015
PALATINE, IL 60055-4091




ADEL FIRE DEPARTMENT                     ADELINE GURDGE                           ADELINE SHIRMOHAMED
112 N. PARRISH ST.                       235 BAY SHORE DR EXT                     11 ELGIN DR
ADEL, GA 31620                           FAIRFAX, SC 29827                        ALEXANDRIA, AL 36250




ADEM ERBAY                               ADEMCO DISTRIBUTION                      ADEPT
2108 OLD HWY. 13 N.                      A DIVISION OF HONEYWELL                  5304 REPUBLIC DRIVE
LINDEN, TN 37096                         INTERNATIONAL INC.                       MEMPHIS, TN 38118
                                         PO BOX 731340
                                         DALLAS, TX 75373-1340



ADEPTUS/AMPLEX CORP                      ADERRICKA MEADOWS                        ADESSO INC.
ADEPTUS/DEMARK                           200 WALKER STREET                        160 COMMERCE WAY
1100 FOUNDATION PKWY                     FORT VALLEY, GA 31030                    WALNUT, CA 91789
GRAND PRAIRIE, TX 75050




ADIDAS                                   ADIMOU BARRY                             ADM MILLING COMPANY
TN 38118                                 1746 BROOKGREEN DR APT 2                 GENERAL SALES & MARKETING
                                         MEMPHIS, TN 38116-6814                   2265 HARRODSBURG ROAD
                                                                                  LEXINGTON, KY 40504
ADMINISTRATION FOR CSE    Case 19-11984-CSS
                                        ADMIRAL Doc 36 Filed
                                                CORPORTATION OF 09/10/19   Page 12 ofORTIZ
                                                                              ADOLFO  1514
PO BOX 71442                              AMERICA INC.                        6120W STILLWELL AVE
SAN JUAN, PR 00936-8542                   1160 NW 163RD DRIVE                 DEQUEEN, AR 71832
                                          MIAMI, FL 33169




ADOLPH CHRISTIAN                          ADOLPHUS OXFORD                     ADORN FASHIONS INC.
1087 HOURSESHOE DR                        1605 SCHLEY AVE APT 2A              ALLISON ZOPPEL
AUGUSTA, GA 30906                         ALBANY, GA 31707                    129 HANSE AVENUE
                                                                              FREEPORT, NY 11520




ADP INC                                   ADP INC                             ADP LLC
5800 WINWARD PKWY                         ATTN GENERAL MGR                    ATTN GARRY CAPERS, SVP COMP SVCS
ALPHARETTA, GA 30005                      400 COVINA BLVD                     1 ADP BLVD
                                          SAN DIMAS, CA 91773-2983            ROSELAND, NJ 07068




ADP LLC                                   ADRAIN ELLIS                        ADRAIN SPELLMAN
ATTN GENERAL COUNSEL - MAJOR ACCTS        2930 VALLEYBROOKS RD.               313 NFL DR.
1 ADP BLVD                                HORN LAKE, MS 38637                 BAXLEY, GA 31513
ROSELAND, NJ 07068




ADREA MCCLELLAND                          ADREANNA QUINN                      ADRIA DAVIS
1302 SPRUCE ST                            103 2ND AVENUE NORTH                115 WISTERRIA WAY
GREENVILLE, MS 38703                      CLANTON, AL 35045                   LUTHERSVILLE, GA 30251




ADRIA EUBANKS                             ADRIA WITHERSPOON                   ADRIAN ANDERSON
148 CHAPPELL LANE                         3854 E GARDEN MANOR DR 201          190 WOODFERN COVE
LEWISPORT, KY 42351                       MEMPHIS, TN 38125                   SHELBY, TN 38017




ADRIAN BELL                               ADRIAN BRYANT                       ADRIAN GILBERT
1165 DILLS RD                             1203 APPLE                          1314 AVENUE E APT H
MONTICELLO, FL 32344                      POPLAR BLUFF, MO 63901              GREENWOOD, MS 38930




ADRIAN HAMPTON                            ADRIAN JOHNSON                      ADRIAN LINLEY
3133 ASHTON STREET                        100 BOUDREAUX ST.                   3311 ARNWOOD DR
SHREVEPORT, LA 71103                      NATCHITOCHES, LA 71457              MACON, GA 31204




ADRIAN MCGHEE                             ADRIAN MOSLEY                       ADRIAN PARRY
3091 ARGOT                                MEMPHIS, TN 38118                   1008 JAYBIRD RD
MEMPHIS, TN 38118                                                             MONROE, TN 38573




ADRIAN RAGSDALE                           ADRIAN RIVERA MAYNEZ                ADRIAN STONE
1015 MLK DR APT 202A                      ENTERPRISES INC                     4269 OLD QUARRY ROAD
DUBLIN, GA 31021                          ARM ENTERPRISES INC                 MEMPHIS, TN 38118
                                          16141 HERON AVE
                                          LA MIRADA, CA 90638
ADRIAN WALKER               Case 19-11984-CSS
                                          ADRIANA Doc 36
                                                  FLORES         Filed 09/10/19   Page 13 of ROMERO
                                                                                     ADRIANA 1514
3116 RHINE LANE                            1630 JESTER                               4131 PIKES PEAK
MEMPHIS, TN 38119                          MALVERN, AR 72104                         MEMPHIS, TN 38128




ADRIANA ROMERO                             ADRIANANNAH ROBERSON                      ADRIANE HOMA
4137 PIKE PEEK AVE                         505 S E 7TH                               2807 RICHARD STREET
MEMPHIS, TN 38128                          WAGONER, OK 74467                         HOPKINSVILLE, KY 42240




ADRIANE KITCHENS                           ADRIANE SMITH-ELLIS                       ADRIANNA BOWMAN
7240 WASHINGTON ST                         269 KIRK AVE                              2466 HANGING LIMB HWY
COVINGTON, GA 30014                        MEMPHIS, TN 38109                         MONTEREY, TN 38574




ADRIANNA BROWN                             ADRIANNA GORDON                           ADRIANNA HUDSON
2690 MCCULLOUGH BLVD                       736 DUGGANS ST                            1234 FELIX SOILEAU LOOP
BELDEN, MS 38826                           TIFTON, GA 31794                          VILLE PLATTE, LA 70586




ADRIANNA RAFFERTY                          ADRIANNE MAYFIELD                         ADRIEANNA JENKINS
117 PRANA LANE                             231 RUTLEDGE ST.                          208 WOODHAVEN DR
MARTIN, GA 30557                           LUVERNE, AL 36049                         PENDLETON, SC 29670




ADRIEN CHARLES                             ADRIEN MCLAURIN                           ADRIENE HUX
621 WASHINGTON ST                          3235 MAPLE HILL DRIVE                     677 HWY 589 APT 3
ST. MARTINVILLE, LA 70582                  MEMPHIS, TN 38118                         PURVIS, MS 39475




ADRIENNE BELL                              ADRIENNE BOLEN                            ADRIENNE CURTIS
908 PACE PARKWAY                           1647 GRANT 73                             2297 LOCKE HOLLOW RD
MOBILE, AL 36693                           SHERIDAN, AR 72150                        DICKSON, TN 37055




ADRIENNE DAUGHERTY                         ADRIENNE DYER                             ADRIENNE FOSTER
6628 WEST LUPINE AVE                       109 CRAFT ROAD                            1610 ORANGE STREET
GLENDALE, AR 85304                         BURKESVILLE, KY 42717                     WINNFIELD, LA 71483




ADRIENNE GOODMAN                           ADRIENNE ISENBERG                         ADRIENNE LIVSEY
1034 PETTY RD                              3208 EAST STINSON                         2366 BRIANNA AVE
WHITEBLUFF, TN 37187                       LAFAYETTE, TN 37083                       CONYERS, GA 30012




ADRIENNE MARTIN                            ADRIENNE OUTLAW                           ADRIENNE SAVAGE
5309 N. HWY 27                             626 S. MONTGOMERY STREET                  4701 S. SHACKLEVILLE RD
MARSHALL, AR 72650                         STARKVILLE, MS 39759                      GEORGIANA, AL 36033
ADRIENNE SPATES         Case 19-11984-CSS    Doc
                                      ADRIENNE     36
                                               TALLEY       Filed 09/10/19   Page 14 of 1514
                                                                                ADRILLION JACKSON
1635 S. TREZEVANT ST                   327 MCNEILL CIRCLE                        1508 COBB ST APT. 14
MEMPHIS, TN 38114                      DUNN, NC 28334                            BRIDGEPORT, TX 76426




ADRINA DOUGLAS                         ADS SECURITY                              AD-SCOPE DESIGNS INC
39 MLK JR. AVE                         3001 ARMORY DR                            1413 COLONIAL WAY
LAKELAND, GA 31635                     SUITE 100                                 ALABASTER, AL 35007
                                       NASHVILLE, TN 37204-3711




ADT DIGITAL INC                        ADT DIGITAL LLC                           ADT SECURITY SERVICES INC
370 W CAMINO GARDENS BLVD, STE 100     370 W CAMINO GARDENS BLVD, STE 100        ATTN CHRISTOPHER HUNT
BOCA RATON, FL 33432                   BOCA RATON, FL 33432                      10405 CROSSPOINT BLVD
                                                                                 INDIANAPOLIS, IN 46256




ADT SECURITY SERVICES                  ADTN INTERNATIONAL LTD.                   ADVANCE AUTOMOTIVE
PO BOX 371878                          95 GINCE                                  4190 E SHELBY DRIVE
PITTSBURGH, PA 15250                   ST. LAURENT, QC H4N 1J7                   MEMPHIS, TN 38118
                                       CANADA




ADVANCE BEAUTY CARE INC                ADVANCE BEAUTY CARE INC                   ADVANCE BEAUTY CARE INC
4010 SALEM ST                          PO BOX 18180                              PO BOX 628
CONCORD, CA 94521                      MEMPHIS, TN 38181                         MEMPHIS, TN 38101




ADVANCE CLOCK CO. LTD                  ADVANCE ELECTRIC CO INC                   ADVANCE IMAGING SUPPLY
23834 NETWORK PLACE                    10500 HIGHWAY 178                         INCORPORATED
WARREN, MI 48091                       OLIVE BRANCH, MS 38654                    14536 FRIAR STREET
                                                                                 VAN NUYS, CA 91411




ADVANCE PUBLISHERS LC                  ADVANCE WATCH COMPANY LTD                 ADVANCE WATCH COMPANY LTD
PO BOX 861466                          D/B/A GAME TIME                           D/B/A GAME TIME
MAITLAND, FL 32751                     ATTN COREY CORRIACCHIO, VP SALES          ATTN MIKE HARRINGTON, PRESIDENT
                                       1407 BROADWAY, STE 400                    1407 BROADWAY, STE 400
                                       NEW YORK, NY 10018                        NEW YORK, NY 10018



ADVANCED BEAUTY SYSTEMS                ADVANCED COOLING HEATING                  ADVANCED ENTERPRISES INC
TYRONE BURROUGHS                       REFRIGERATION INC                         366 HIGHLAND AVE EXT
5501 LBJ FREEWAY STE 900               1411 MARK ALLEN LANE                      MIDDLETOWN, NY 10940
DALLAS, TX 75240                       MURFREESBORO, TN 37129




ADVANCED INDUSTRY SUPPORT INC          ADVANTAGE HUMAN RESOURCING INC            ADVANTAGE HUMAN
7600 APPLING CENTER DR                 D/B/A ADVANTAGE STAFFING                  RESOURCING INC
SUITE 104                              ATTN AMANDA POLKEY                        ADVANTAGE RESOURING
MEMPHIS, TN 38133                      292 S HOLYWOOD RD, STE C                  401 THOMAS RD SUITE 2
                                       HOUMA, LA 70360                           WEST MONROE, LA 71292



ADV-COOLING HEATING REFRI              ADVENT ADVISORY GROUP LLC                 AE COLLINS COMPANY
1411 MARK ALLEN LANE                   209 MAIN STREET                           8801 S YALE AVE
SUITE B                                NORTHPORT, NY 11768                       SUITE 120
PO BOX 868                                                                       TULSA, OK 74137
MURFREESBORO, TN 37133-0868
AELICIA THOMAS           Case 19-11984-CSS     Doc 36INC Filed 09/10/19
                                       AERIAL BOQUETS                      Page 15 ROHLIC
                                                                              AERIN of 1514
228 S. CANTON CLUB CIR                   15450 S OUTER FORTY RD               4713 TOMAHAWK CHURCH RD
JACKSON, MS 39211                        CHESTERFIELD, MO 63017               ST JOE, AR 72675




AETNA ADMIN HARTFORD                     AETNA BETTER HEALTH OF KENTUCKY      AETNA HEALTH MANAGEMENT LLC
PO BOX 88863                             ATTN FINANCE
CHICAGO, IL 60695                        4500 E COTTON CENTER BLVD
                                         PHOENIX, AZ 85040




AETNA LIFE INSURANCE CO                  AETNA                                AETREX WORLDWIDE INC
ATTN DISABILITY CLIENT ACCOUNTING F431   PO BOX 67103                         414 ALFRED AVE
1600 SW 80TH TERRACE                     HARRISBURG, PA 17106-7103            TEANECK, NJ 07666
PLANTATION, FL 33324




AETREX WORLDWIDE INC                     AFAE LLC                             AFCO CREDIT CORPORATION
PO BOX 51008                                                                  14 WALL STREET
TEANECK, NJ 07666                                                             SUITE 8A-19
                                                                              NEW YORK, NY 10005




AFFILIATED FOOD AND DRUG INC             AFFILIATED FOODS SOUTHWEST           AFFILIATED FOODS SOUTHWEST
                                         ATTN STEVE WHEETLEY                  ATTN WAYNE HALL
                                         PO BOX 3627                          PO BOX 3627
                                         LITTLE ROCK, AR 72203                LITTLE ROCK, AR 72203




AFIFY ELFIKY                             AFLAC                                AFRAICA SAGER
807 AVE B APT 403                        ATTN REMITTANE PROCESS SERVICES      1223 COLLEGE ST
ROME, GA 30165                           1932 WYNNTON ROAD                    CAPE GIRARDEAU, MO 63703
                                         COLUMBUS, GA 31999-0797




AFTON AUSTIN                             AGAPE INVESTMENT GROUP LLC           AGAPE INVESTMENT GROUP LLC
1861 MARSHALL FRANK DR                   301 S BONNER                         ATTN ROBERT WILEY
VILLE PLATTE, LA 70586                   RUSTON, LA 71270                     829 E GEORGIA, STE 6
                                                                              RUSTON, LA 71270




AGATHA MARIE BENNEFIELD                  AGELITY INC                          AGENT HELENA ADJUSTMENT
23143 HIGWAY 91                          115 BROAD HOLLOW ROAD                PO BOX 529
HANCEVILLE, AL 35077                     SUITE 325                            HELENA, AR 72342
                                         MELVILLE, NY 11747




AGNES CHEEKS                             AGNES HEALEY                         AGNES KIMBROUGH
2314 KALISTE SALOOM ROAD APT 1           17 PELZER ST                         412 E GREEN ST
LAFAYETTE, LA 70508                      BELTON, SC 29627                     QUITMAN, GA 31643




AGREE LIMITED PARTNERSHIP                AGREE LIMITED PARTNERSHIP            AGREE LIMITED PARTNERSHIP
70 E LONG LAKE ROAD                      ATTN LAITH HERMIZ                    C/O NELSON & DIXON
BLOOMFIELD HILLS, MI 48304               70 EAST LONG LAKE RD                 125 N FRANKLIN ST
                                         BLOOMFIELD HILLS, MI 48304           DUBLIN, GA 31021
                       Case
AGREE LIMITED PARTNERSHIP     19-11984-CSS    Doc 36
                                       AGREE REALTY CORP Filed 09/10/19   Page 16 of
                                                                             AGREE   1514CORP
                                                                                   REALTY
C/O NELSON & DIXON                      ATTN MICHAEL DONAHUE, CORP           ATTN ROBERT COHON, DIR OF ASSET MGMT
125 NORTH FRANKLIN STREET               CONTROLLER                           70 E LONG LAKE RD
DUBLIN, GA 31021                        70 E LONG LAKE RD                    BLOOMFIELD HILLS, MI 48304
                                        BLOOMFIELD HILLS, MI 48304



AGUSTIN CAMPOSECO                       AHMAD SINGLETON                      AHMAD WALTON
3095 S MENDENHALL RD                    626 W. CEDAR LANE                    6663 CHESAPEAKE DR
MEMPHIS, TN 38115                       BISHOPVILLE, SC 29010                MEMPHIS, TN 38141




AHMED KEY                               AHNYAH DENNY                         AIDA ANDES
181 TALLASSE TRAIL                      128 WHATLEY STREET APT 123           2321 DEWEY DRIVE
LEESBURG, GA 31763                      LINEVILLE, AL 36266                  SPRING HILL, TN 37174




AIDEN FIELDS                            AIDEN MUSIC                          AIESHA SCOTT
967 OAKLAND HEIGHTS                     9 ORCHARD DRIVE                      9350 E ST HWU 52
BURKESVILLE, KY 42717                   APT 1                                WEBB, AL 36376
                                        BURNSVILLE, NC 28714




AIKEN CHEMICAL CO INC                   AIKEN CHEMICAL CO INC                AIKEN CO TREASURER
ATTN GREG LUTZ                          PO BOX 27147                         1930 UNIVERSITY PARKWAY
12 SHELTER DR                           GREENVILLE, SC 29616                 SUITE 2700
GREER, SC 29650                                                              AIKEN, SC 29801




AIKEN CO TREASURER                      AIKEN COUNTY TREASURER               AIKEN COUNTY TREASURER
PO BOX 919                              1930 UNIVERSITY PARKWAY              PO BOX 919
AIKEN, SC 29802                         SUITE 2700                           AIKEN, SC 29802
                                        AIKEN, SC 29801




AIKEN COUNTY TREASURER                  AIKEN ELECTRIC COOPERATIVE           AIKEN ELECTRIC COOPERATIVE
PO BOX 919                              2790 WAGENER RD                      PO BOX 417
AIKEN, SC 29802-0919                    AIKEN, SC 29801                      AIKEN, SC 29802




AIKEN STANDARD                          AIKEN STANDARD                       AIKEN STANDARD
326 RUTLAND DRIVE N.W.                  ATTN LEGAL DEPARTMENT                PO BOX 456
AIKEN, SC 29801                         PO BOX 456                           AIKEN, SC 29802
                                        AIKEN, SC 29802




AILAYAH JONES                           AILEEN HERRON                        AILEENE MINTON
1219 SOUTH WEST AVE                     124 HALL ROAD                        PO BOX 168
EL DORADO, AR 71730                     JONESBORO, TN 37659                  LENOIR, NC 28645




AIM TRADING CORPORATION                 AIMCAP INC                           AIMEE HUFF
DBA PLANET FOOD                         9129 SAWYER ST                       1331 WILSON BATES RD
8170 BEVERLY BLVD STE 105               LOS ANGELES, CA 90035                MORTON, MS 39117
LOS ANGELES, CA 90048
AIMEE SCHEXNEIDER          Case 19-11984-CSS     Doc 36
                                         AIMIA HUEY            Filed 09/10/19   Page 17INC
                                                                                   AIPA  of 1514
1306 APT 2 NORTH MAIN ST                  830 WELLWOOD RD                          DBA RAMADA INN
JENNINGS, LA 70546                        DENMARK, TN 38391                        4767 SCOTTSVILLE RD.
                                                                                   BOWLING GREEN, KY 42104




AIR COMFORT HVAC                          AIR CONTROL ENGINEERING                  AIR FORCE ASSOCIATION
11 SOUTH COMMERCE DRIVE                   24330 SEBASTIAN ROAD                     242 PINECREST DRIVE
RINGGOLD, GA 30736                        PLAQUEMIND, LA 70764                     CONTACT: KENNETH WALTERS
                                                                                   MARION, NC 28752




AIRBORNE SECURITY & ESCORT PATROL         AIRCO HONG KONG LTD                      AIRGAS DRY ICE
537 HWY 82 EAST STE 216                   UG 305 77 MUDY ROAD                      DIV OF AIRGAS CARBONIC
GREENVILLE, MS 38701                      TST EAST                                 PO BOX 951873
                                          KOWLOON                                  DALLAS, TX 75395-1873
                                          HONG KONG HONG KONG



AIRGAS USA LLC                            AIRGAS                                   AIRLINE CONTAINER LEASING
PO BOX 532609                             PO BOX 534109                            DBA DOT TIEDOWN & LIFTING
ATLANTA, GA 30353-2609                    ATLANTA, GA 30353-4109                   436 SACO LOWELL RD
                                                                                   EASLEY, SC 29640




AIRON RIGGS                               AISA DENT                                AISHA BAIG
108 DURHAM RD                             2510 MARION ST                           22 SELLERS AVE.
SEARCY, AR 72143                          COLUMBUS, GA 31906                       LUVERNE, AL 36049




AISSATOU DIALLO                           AIYSHA HILL                              AJA BURNS
1745 PIPING ROCK DRIVE 6                  245 ANTIQUE WAY                          7637 AZALEA CIRCLE
MEMPHIS, TN 38116                         REGISTER, GA 30482                       TRUSSVILLE, AL 35173




AJA MITCHELL                              AJANAE PARKS                             AJANE BAGLEY
212 DOBSON AVENUE                         1405 EDGEWOOD DR.                        346 SWEETSUM ST
CANTON, MS 39046                          DUBLIN, GA 31021                         SOCIAL CIRCLE, GA 30025




AJAX DITRIBUTING CO INC                   AJAX TURNER CO. INC. AB                  AJAY KATARIA
330 WARFIELD BLVD                         4010 CENTRE POINTE WAY                   49 THOMAS NEWTON DRIVE
CLARKSVILLE, TN 37043                     LA VERGNE, TN 37086                      WESTBOROUGH, MA 01581




AJB SOFTWARE DESIGN INC.                  AJC LLC                                  AJR TRIMMING & ACCESSORIE
5255 SOLAR DRIVE                          759 HICKORY DRIVE                        ATTN RAJ/JAY G.
MISSISSAUGA, ON L4W 5B8                   GRENADA, MS 38901                        GREENVALE, NY 11548
CANADA




AKA SPORT INC                             AKAYLA KING                              AKAYLAH ROBERTS
16 PRINCETON DR                           608 CLAIBORNE STREET                     388 MISSOURI STREET
DIX HILLS, NY 11746                       WINNFIELD, LA 71483                      SPINDALE, NC 28160
AKC PROPERTIES LLC      Case 19-11984-CSS    Doc 36
                                      AKEE JOHNSON        Filed 09/10/19   Page 18 of
                                                                              AKEEM   1514
                                                                                    HUGHES
PO BOX 397                            7201 SKYLARK DRIVE                      130 LEGACY BARN DR.
SPRINGHILL, LA 71075                  LITTLE ROCK, AR 72209                   COLLIERVILLE, TN 38017




AKEIBA BROWN                          AKERUE INDUSTRIES LLC                   AKETA DAVIS
705 COX STREET                        D/B/A KAY HOME PRODUCT                  P.O. BOX 1106
INDIANOLA, MS 38751                   ATTN MICHELLE OLSON, VP                 VARNVILLE, SC 29944
                                      90 MCMILLEN RD
                                      ANTIOCH, IL 60002



AKEYLA WALKER                         AKIKO BRYANT                            AKIL YOUNG
222 PINEVALLEY CIR                    2 MILLEDGE CIRCLE                       413A S MCKINLEY
WRENS, GA 30833                       DEXTER, GA 31019                        ALBANY, GA 31701




AKIN GUMP STRAUSS HAUER & FELD LLP    AKIRA SMITH                             AKIYA STARR
ATTN DAVID J DURSO                    1123 COUNTY ROAD 6606                   210 CO RD 419
ONE BRYANT PARK                       TROY, AL 36081                          CENTRE, AL 35960
NEW YORK, NY 10036-6745




AKMV LLC                              AKRANA JASMIN                           AKSHAR MAHOL LLC
121 WEST NYACK ROAD, SUITE 12         1257 MAGNOLIA HEIGHTS                   WEATHERFORD HERITAGE INN
NANUET, NY 10954                      VACHERIE, LA 70090                      1927 SANTA FE DRIVE
                                                                              WEATHERFORD, TX 76086




AKTHEA GRANVILLE                      AL DEPT OF AG & INDUST.                 AL DEPT OF AG & INDUSTRY
2414 HIGHLAND DRIVE                   1445 FEDERAL DRIVE                      AUDITS & REPORTS SECTION
NEWBERRY, SC 29108                    MONTGOMERY, AL 36107                    AG. COMM. INSPECT. DIV.
                                                                              1445 FEDERAL DRIVE
                                                                              MONTGOMERY, AL 36107-0336



AL DEPT OF AG & INDUSTRY              AL DEPT OF AG & INDUSTRY                AL DEPT OF REVENUE
AUDITS & REPORTS SECTION              FOOD SAFTEY SECTION                     50 N RIPLEY ST
AG. COMM. INSPECT. DIV.               ROOM 218                                MONTGOMERY, AL 36130
1445 FEDERAL DRIVE                    1445 FEDERAL DRIVE
MONTGOMERY, AL 36107-1123             MONTGOMERY, AL 36107-1123



AL DEPT OF REVENUE                    AL FANT                                 AL PILATO
PO BOX 327483                                                                 CONTRACTOR
MONTGOMERY, AL 36132                                                          4300 N GETWELL RD
                                                                              MEMPHIS, TN 38118




AL RINEY                              AL STATE BOARD OF PHARM                 AL STRONG
6211 WINDSOR                          111 VILLAGE STREET                      23 COLLINS AVE
MILAN, TN 38358                       HOOVER, AL 35242                        LEXINGTON, GA 30648




ALABAMA ALCOHOLIC                     ALABAMA ALCOHOLIC                       ALABAMA CANCER CONGRESS
1800 PIONEER DR                       BEVERAGE CONTROL BOARD                  14601 E 88TH PLACE NORTH
ANDALUSIA, AL 36420                   1800 PIONEER DR                         SUITE 306
                                      ANDALUSIA, AL 36420                     OWASSA, OK 74055
                      Case
ALABAMA DEPARTMENT OF LABOR    19-11984-CSS
                                        ALABAMADoc 36 Filed
                                               DEPARTMENT     09/10/19
                                                          OF PUBLIC HEALTH Page 19 of DEPARTMENT
                                                                              ALABAMA 1514       OF REVENUE
ALABAMA DEPARTMENT OF LABOR              THE RSA TOWER                        BUSIN & TAX DIV-MOTOR FUE
649 MONROE ST                            201 MONROE STREET                    PO BOX 327540
MONTGOMERY, AL 36131                     MONTGOMERY, AL 36104                 MONTGOMERY, AL 36132-7540




ALABAMA DEPARTMENT OF                    ALABAMA DEPARTMENT OF                ALABAMA DEPT OF HEALTH
50 N RIPLEY ST                           PO BOX 327540                        SALES & USE TAX
MONTGOMERY, AL 36130                     MONTGOMERY, AL 36132                 PO BOX 327775
                                                                              MONTGOMERY, AL 36132




ALABAMA DEPT. OF PUBLIC                  ALABAMA DEPT. OF REVENUE             ALABAMA DEPT. OF REVENUE
THE RSA TOWER SUITE 700                  50 N RIPLEY ST                       PO BOX 327320
201 MONROE STREET                        MONTGOMERY, AL 36130                 MONTGOMERY, AL 36132
MONTGOMERY, AL 36104




ALABAMA DEPT. OF REVENUE                 ALABAMA MEDIA GROUP                  ALABAMA MEDICAID
PO BOX 327790                            PO BOX 905924                        501 DEXTER AVENUE
BIRMINGHAM, AL 36132                     CHARLOTTE, NC 28290-5924             MONTGOMERY, AL 36104




ALABAMA POWER                            ALABAMA POWER                        ALACIA BALLARD
600 18TH ST N                            PO BOX 242                           219 OVERTON AVE
BIRMINGHAM, AL 35203                     BIRMINGHAM, AL 35292                 MARKSVILLE, LA 71351




ALAINA DYCE                              ALAINA ROMINE                        ALAJAH SHELTON
503 PIONEER TRAIL DRIVE                  40 PINE                              822 EAST CEDAR ST
MOUNTAIN HOME, AR 72653-7822             EUREKA SPRING, AR 72632              EL DORADO, AR 71730




ALAMO FIRE DEPT.                         ALAMO POLICE DEPT.                   ALAMO WATER AND SEWERAGE
31 WEST MAIN ST.                         31 WEST MAIN ST.                     COMMISSION, TN
ALAMO, TN 38001                          ALAMO, TN 38001                      97 S JOHNSON S
                                                                              SALAMO, WV 38001




ALAN BAKER                               ALAN BONNINGHAUSEN                   ALAN BOOK
992 PINEHILL RD                          8304 BLAIR LANE                      2379 HIALEAH DRIVE
DUBLIN, GA 31021                         GERMANTOWN, TN 38139                 FLINT, MI 48507-1011




ALAN BUTLER                              ALAN D JACKSON                       ALAN D WILLIAMS
202 CEDAR ST                             129 W HENRIETTA AVE                  768 NORTH MCLEAN
TIPTONVILLE, TN 38079                    OCEANSIDE, NY 11572                  MEMPHIS, TN 38107




ALAN DORFMAN                             ALAN EFTINK                          ALAN HAYES
SUPER IMPULSE USA LLC                    5716 KUYKENDALL DR                   27 APPLE DR
10 CANAL STREET                          SOUTHAVEN, MS 38672                  LAKELAND, GA 31635
SUITE 330
BRISTOL, PA 19007
ALAN HUSKEY               Case 19-11984-CSS    Doc 36
                                        ALAN KERNS          Filed 09/10/19   Page 20TRACY
                                                                                ALAN of 1514
215 ROY PRICE ROAD                      12079 ASHLAND DRIVE                     PO BOX 110
MOULTRIE, GA 31788-2192                 FISHERS, IN 46037-3713                  PYATT, AR 72672-0110




ALAN WATTS                              ALAN WILLIAMS                           ALAN WILLIAMS
493 NOWHERE ROAD                        124 DOGWOOD CIRCLE                      768 NORTH MCLEAN BLVD
DANIELSVILLE, GA 30633                  INMAN, SC 29349                         MEMPHIS, TN 38107




ALANA BERRY                             ALANA DOHERTY                           ALANA FARLEY
4061 MIDDLEBROOKS RD                    3001 W 2ND DR                           250 PHILLIPS ST
BASTROP, LA 71220                       RUSSELLVILLE, AR 72801                  COOKEVILLE, TN 38506




ALANA FREEMAN                           ALANA KAISER                            ALANA RANDLE
405 MAVERICK DR                         570 S RIALTO DR                         1356 NEWPORT RD
DOTHAN, AL 36301                        PUEBLO, CO 71631                        LEXINGTON, MS 39095




ALANA WILEY                             ALANAH HODGES                           ALANDRIA LEWIS
908 NORTH 4TH STREET                    1017 CR 197                             1502 MAPLE ST
MCGEHEE, AR 71654                       BLUESPRINGS, MS 38828                   FRANKLIN, LA 70538




ALANDRIS STARKS                         ALANDUS NELSON II                       ALANI HILLS
734 CEMETERY STREET                     386 HOSEY MICKELL RD                    906 REDBUD DR
BALDWYN, MS 38824                       BASSFIELD, MS 39421                     STAR CITY, AR 71667




ALANIS CHAPMAN                          ALAREIA FAIRLEY                         ALARICK RICHARDSON
9 LIVE OAK LANE                         109 MONROE DRIVE                        426 W JONES STREET
RUSSELVILLE, AR 72802-9088              COLLINS, MS 39428                       DUMAS, AR 71639




ALARM ONE INC                           ALARMSOUTH                              ALAS DORADAS S.A.DE C.V.
1430 GARDNER BLVD                       PO BOX 5393                             RICHARD COLE
COLUMBUS, MS 39702                      STATESVILLE, NC 28687                   5836 STAGE ROAD
                                                                                MEMPHIS, TN 38134




ALASIA THOMPSON                         ALATAX                                  ALATAX
6850 KLUG PINES ROAD                    50 N RIPLEY ST                          PO BOX 830725
SHREVEPORT, LA 71129                    MONTGOMERY, AL 36130                    BIRMINGHAM, AL 35283




ALAURA KIRKLAND                         ALAYNA BLAND                            ALAYNA BRECHIN
15 ARLEDGE DR                           26 NORTH COOK STREET                    56 INVERNESS RD
RICHTON, MS 39476                       MILAN, GA 31060                         STARKVILLE, MS 39759
ALAYNA WOOTEN             Case 19-11984-CSS
                                        ALAYNNADoc  36 Filed 09/10/19
                                               LIVINGSTON                      Page 21 of 1514
                                                                                  ALBANESE CONFECTIONERY GRP INC
611 URBAN LN                            1803 HINES ST.                             5441 E LINCOLN HWY
BROOKHAVEN, MS 39601                    NEWPORT, AR 72112                          MERRILLVILLE, IN 46410




ALBANESE REAL ESTATE INVESTMENTS LTD    ALBANESE REAL ESTATE MISSISSIPPI LLC       ALBANESE REAL ESTATE MISSISSIPPI LLC
PO BOX 12410                            350 PINE ST STE 800                        C/O ALBANESE INVESTMENTS
BEAUMONT, TX 77726-2410                 BEAUMONT, TX 77701                         PO BOX 1567
                                                                                   NEDERLAND, TX 77627




ALBANESE REAL ESTATE MS, LLC            ALBANY BEVERAGE CO                         ALBANY COUNTY SCU
350 PINE STREET, SUITE 800              1208 MOULTRIE                              PO BOX 15301
BEAUMONT, TX 77701                      ALBANY, GA 31705                           ALBANY, NY 12212-5301




ALBANY FINANCE                          ALBANY FIRE DEPARTMENT                     ALBANY KY POLICE
2231 DAWSON RD. STE D.                  225 PINE AVE                               DEPARTMENT
ATLANTA, GA 31707                       ALBANY, GA 31702                           204 WATER STREET
                                                                                   ALBANY, KY 42602




ALBANY PLUMBING                         ALBERT BROWN                               ALBERT BUCKLEY
PO BOX 3752                             5521 N 39TH STREET                         1593 EAST CLANLO DRIVE
ALBANY, GA 31706                        MILWAUKEE, WI 53209-4613                   MEMPHIS, TN 38104




ALBERT CAVE                             ALBERT JOSEPH                              ALBERT LEE
5482 GARDENBROOK                        1505 SUMMERHILL CT                         2915 SOUTH CENTRAL AVE 9D
MILTON, FL 32570                        HARRISON, AR 72601                         TIFTON, GA 31794




ALBERT PRICE                            ALBERT PROBY                               ALBERT REMBERT
3101 PARKWAY AVE APT. 3                 PO BOX 7108                                4152 COUNTY ROAD
CHARLOTTE, NC 28202                     JACKSON, MS 39282                          FAUNSDALE, AL 36738




ALBERT SATCHER                          ALBERT VALENTINE                           ALBERT VASQUEZ 111
405 SERRANO DR APT 6A                   170 GRAVETTES CROSSING                     644 N LEE ST
SAN FRANCISCO, CA 94132-2267            RD W                                       MARKSVILLE, LA 71351
                                        RUTHERFORD, TN 38369




ALBERT WATTS                            ALBERT WAYNE HENDERSON                     ALBERT WESTON
1508 COBB STREET                        3681 MCCORKLE RD                           POB 113
BRIDGEPORT, TX 76426                    MEMPHIS, TN 38116                          MORROW, LA 71356




ALBERT WHITE                            ALBERTA BURFORD                            ALBERTA DYESS
2501 RIVER OAKS BLVD. APT. 9C           4210 RUNNING BROOK CIR                     25 LUTER BULLOCK DRIVE
JACKSON, MS 39211                       MEMPHIS, TN 38141                          BASSFIELD, MS 39441
ALBERTINE CONISH         Case 19-11984-CSS
                                       ALBERTODoc 36 Filed 09/10/19
                                              CULVER/PROLINE          Page 22 of 1514
                                                                         ALCOHOL & TOBACCO
PO BOX 156                             1126E. 46TH ST.                   COMMISSION
GONZALES, LA 70707                     CHICAGO, IL 60653                 302 W. WASHINGTON STREET
                                                                         RM E-114
                                                                         INDIANAPOLIS, IN 46204



ALCOHOLIC BEVERAGE CONTROL DIVISION    ALCOHOLIC BEVERAGE                ALCORN CO. TAX COLLECTOR
1515 W 7TH ST STE 503                  1515 WEST 7TH STREET              600 WALDRON ST - COURTHOUSE
LITTLE ROCK, AR 72201                  LITTLE ROCK, AR 72201             CORINTH, MS 38834




ALCORN CO. TAX COLLECTOR               ALCORN COUNTY TAX COLL.           ALCORN COUNTY TAX COLL.
PO BOX 190                             600 WALDRON ST - COURTHOUSE       PO BOX 190
CORINTH, MS 38835                      CORINTH, MS 38834                 CORINTH, MS 38834




ALDALYA HALL                           ALEAN HENRY                       ALEAN JACKSON
7836 HWY 35                            2102 BROOKSIDE DRIVE APT          12 PECAN ST
BASSFIELD, MS 39421                    HUNTSVILLE, AL 35805              ROLLING FORK, MS 39159




ALEAN JAMISON                          ALEAN ROBINSON                    ALEASER PALMER
169 WILSON DR.                         47 GRANGE RD                      510 HWY 448
COLUMBUS, MS 39702                     MARION, AR 72364                  INDIANOLA, MS 38751




ALEC STEWART                           ALECIA JACKSON                    ALECIA KOONTZ
756 SHOTWELL ST                        934B VETERANS DR                  4624 ELIZABETH STREET APT
MEMPHIS, TN 38111                      ELDORADO, IL 62930                TEXARKANA, TX 75503




ALECIA MURPHY                          ALECIA PHILLIPS                   ALECIA ROBINSON
4270 STATE HIGHWAY 80 SOU              152 VAUGHN LN                     1584 CAROLINE ST
BURNSVILLE, NC 28714                   LIVINGSTON, TN 38570              ELBA, AL 36323




ALEEAH STUARD                          ALEEDA GRACE LTD.                 ALEIA MORGAN
5140 DEVERS RD                         RYAN BRADSHAW                     738 SMITH ST LOT H
SOUTHSIDE, TN 37171                    80 BROADWAY                       WEST MONROE, LA 71292
                                       CRESSKILL, NJ 07626




ALEISA IVY                             ALEISA IVY                        ALEISHA STEWART
10292 COUNTY RD 2188                   9628 CR 2228                      874 PLANTATION WAY
WHITEHOUSE, TX 75791                   WHITEHOUSE, TX 75791              BYHALIA, MS 38611




ALEJANDRA YBARRA                       ALEJANDRO VARGAS                  ALENA HANDLEY
514 SECOND ST                          314 EAST AVE NE                   2470 BELUE RD
LAWRENCEBURG, TN 38464                 RUSSELLVILLE, AL 35653            TUSCUMBIA, AL 35674
ALERT MEDIA INC.        Case 19-11984-CSS    Doc 36
                                      ALESHA ROGERS       Filed 09/10/19   Page 23 of
                                                                              ALESIA   1514
                                                                                     DRAWDY
ALERT MEDIA                           809 S ST                                705 DRAWDY DR
901 S MOPAC EXPY                      WOODVILLE, MS 39669                     JESUP, GA 31546
BLDG III SUITE 400
AUSTIN, TX 78746



ALESIA SMITH                          ALESIA WALLER                           ALESSIA WADE-JOHNSON
200 DOWNS AVE LOT 4A                  3384 S OHARA DR                         10850 WALNUT HILL 190
MENDENHALL, MS 39114                  MACON, GA 31206                         DALLAS, TX 75238




ALETHEA DUNN                          ALETHEA JONES                           ALETHIA PETERSON
2819 HWY 59 SOUTH                     PO BOX 124                              300 BYRAM DR APT 54C
COVINGTON, TN 38019                   CENTREVILLE, MS 39631                   BYRAM, MS 39272




ALETHIA PETERSON                      ALETTA LYLES                            ALEX CHILDRESS
300 BYRAM DR                          4 WESTDALE AVE. APT. 316                39041 OLD SAW MILL RD
APT 54C                               LUVERNE, AL 36049                       PONCHATOULA, LA 70454
BYRAM, MS 39272




ALEX ELKINS                           ALEX GAMBLE                             ALEX GATTIS
817 SHADOWLAWN CT                     PO BOX 374                              3901 NITA LAKE DRIVE
FRANKLIN, TN 37069                    MINERAL SPRINGS, AR 71851               FULTON, MS 38843




ALEX GODWIN                           ALEX GOODWIN                            ALEX JONES
99 BEASLEY ESTATES DRIVE              619 WEST JACKSON                        1997 HWY 52
BENSON, NC 27504                      HAMBURG, AR 71646                       RUSSELLVILLE, AL 35653




ALEX MCFALLS                          ALEX MCKEE                              ALEX MCLEAN
82 WELZIE ATKINS RD                   172 FORREST LANE                        148 HWY 9
SPRUCE PINE, NC 28777                 MONTICELLO, AR 71655                    BRUCE, MS 38915




ALEX MIDKIFF                          ALEX MIHAILOVIC                         ALEX NORMAN
225 JACK CALDWELL RD.                 3448 TAL WOOD DRIVE                     679 GUM STREET LOT B
RIPLEY, TN 38063                      HOOVER, AL 35216                        LAKE VILLAGE, AR 71653




ALEX PETE                             ALEX SAULSBERRY                         ALEX TAYLOR
606 SOUTH HOLLY                       10351 WALDEN PINE COVE                  103 CEDAR CREEK DR
BUNKIE, LA 71322                      CORDOVA, TN 38018                       FLORA, MS 39071




ALEX TWILLEY                          ALEX WILLIAMS                           ALEXA WADE
1610 AKIEN RD.                        324 W DANNER                            718 LIBERTY STREET
SENATOBIA, MS 38668                   WEST MEMPHIS, AR 72301                  EL DORADO, AR 71730
ALEXANDER ARLINE         Case 19-11984-CSS    Doc
                                       ALEXANDER   36 Filed 09/10/19
                                                 BAILEY                 Page 24 of 1514
                                                                           ALEXANDER BOSS
609 SOUTH CHURCH ST                    1263 CR 149                         128 MILTON HEIGHTS RD. 3
DUBLIN, GA 31021                       OKOLONA, MS 38860                   RUSSELL SPRINGS, KY 42642




ALEXANDER CHAMBLISS IV                 ALEXANDER CITY FIRE DEP.            ALEXANDER CITY POLICE DEP
306 CRITTENDEN AVE                     48 COURT SQUARE                     PO BOX 943
CHICKAMAUGA, GA 30707                  ALEXANDER CITY, AL 35011            ALEXANDER CITY, AL 35011




ALEXANDER CO TAX OFFICE                ALEXANDER CO TAX OFFICE             ALEXANDER COLLINS
151 WEST MAIN AVE                      PO BOX 38                           700 STEWART AVE
TAYLORSVILLE, NC 28681                 TAYLORSVILLE, NC 28681              DUBLIN, GA 31021




ALEXANDER CONWAY                       ALEXANDER COUNTY FIRE MARSHALL      ALEXANDER COUNTY FIRE
2697 RM WARD RD                        621 LILEDOUN RD                     621 LILEDOUN RD
WESTVILLE, FL 32464                    TAYLORVILLE, NC 28681               TAYLORVILLE, NC 28681




ALEXANDER COUNTY                       ALEXANDER COUNTY                    ALEXANDER DUTHU
6125 NC HWY 16 SOUTH                   GOVERNMENT                          4 STROTHER RD
TAYLORSVILLE, NC 28681                 621 LILEDOUN ROAD                   BALDWYN, MS 38824
                                       TAYLORSVILLE, NC 28681




ALEXANDER FAMILY LP                    ALEXANDER HANEY                     ALEXANDER JOHNSON
PO BOX 698                             286 MOUNT CARMEL RD                 923 RUCKS ADDITION
SILOAM SPRINGS, AR 72761               ABBEVILLE, SC 29620                 LAKE VILLAGE, AR 71653




ALEXANDER MITCHELL                     ALEXANDER MYERS                     ALEXANDER PADGETT
439 WILLIAMSON RD                      2506 ATTALA RD 4211                 119 OAKHILL DRIVE
CARTHAGE, NC 28327                     SALLIS, MS 39160                    RUTHERFORDTON, NC 28139




ALEXANDER PINA                         ALEXANDER PURVIS                    ALEXANDER ROBERTS
208 PLUM ST                            101 FOUR OAKS DR                    63081 HWY 25 NORTH
DUBLIN, GA 31021                       GRIFFIN, GA 30224                   SMITHVILLE, MS 38870




ALEXANDER SMITH                        ALEXANDER THOMAS                    ALEXANDER WALTER SANDERS
30 OWL CITY ROAD                       321 MCKINNEY RD                     636 ASHBY DRIVE
TIPTONVILLE, TN 38079-3411             SARDIS, MS 38666                    DAVIDSON, NC 28036-0140




ALEXANDER WILBOURN                     ALEXANDERIA THRASHER                ALEXANDERIA WILLEY
13038 HENTZ RD                         196 SOUTH BROAD STREET              288 OLD HWY 41 NW
POPE, MS 38658                         BOWMAN, GA 30624                    ADAIRSVILLE, GA 30103
ALEXANDRA CHERNESKI      Case 19-11984-CSS    Doc
                                       ALEXANDRA   36 Filed 09/10/19
                                                 HATTAWAY              Page 25 of 1514
                                                                          ALEXANDRA HAYNIE
108 JOHN BROWN DRIVE                   104 HARRIET TUBMAN STREET          2185 PLEASANT HILL RD.
COLUMBIA, LA 71418                     CAMDEN, AL 36726                   WETUMPKA, AL 36092




ALEXANDRA JUAREZ                       ALEXANDRA MURLEY                   ALEXANDRA WALKER
320 KNEECE RD                          2042 CLEMMER DR                    114 SOLOMON ST
BRADLEY, SC 29819                      MILAN, TN 38358                    EAST BREWTON, AL 36426




ALEXANDREA ELDER                       ALEXANDREA GRIGGS                  ALEXANDREA PAYNE
1715 MINERVA DR                        315 W. ELM ST                      20 MORRIS ESTATE DR
MURFREESBORO, TN 37130                 EAST PRAIRIE, MO 63845             WILSONVILLE, AL 35186




ALEXANDREA TURNER                      ALEXANDRIA CARRINGTON              ALEXANDRIA CITY COURT
421 E LEE STREET                       2710 FLORENCE STREET               PO BOX 30
WATER VALLEY, MS 38965                 HOPKINSVILLE, KY 42240             ALEXANDRIA, LA 71309-0030




ALEXANDRIA CLARK                       ALEXANDRIA COLEMAN                 ALEXANDRIA CULL
130 CHAMBLIN ST                        125 SAVANNAH ST                    139 EAST STEPHENS ST APT C
WOODRUFF, SC 29388                     MONROE, LA 71202                   CAMILLA, GA 31730




ALEXANDRIA DEWESE                      ALEXANDRIA FIRE DEPT.              ALEXANDRIA GATES
210 EAST VANTINE RD                    2222 ALEXANDRIA-                   345 CR 135
JACKSONVILLE, AR 72076                 WELLINGTON RD                      OKOLONA, MS 38860
                                       ALEXANDRIA, AL 36250




ALEXANDRIA HIXSON                      ALEXANDRIA LOGSDAN                 ALEXANDRIA MCCLAIN
705 WEST MAIN STREET                   69 C GRACIEHINTON RD               78 CHIPMUNK
LA FAYETTE, GA 30728                   RICHTON, MS 39476                  OTTO, NC 28763




ALEXANDRIA MCDANIEL                    ALEXANDRIA SCOTT                   ALEXIA CHILDS
932 N 6TH AVE                          62 EASON RD                        7 INDUSTRIAL BLVD APT 201
PIGGOTT, AR 72454-1215                 HOGANSVILLE, GA 30240              MCRAE, GA 31055




ALEXIA CRUMP                           ALEXIA MINCEY                      ALEXIA MONTOYA
610 JUMPER MACON ST                    200 RIVERVIEW DR. APT 206 B2       8723 CR 133 N.
BALDWYN, MS 38824                      DUBLIN, GA 31021                   OVERTON, TX 75684




ALEXIS ALDRICH                         ALEXIS ALLMAN                      ALEXIS ARMSTRONG
7299 SANDRIDGE RD                      244 MARILYN DR                     279 ARMSTRONG LANE
METTER, GA 30439                       DOTHAN, AL 36301                   BRINKLEY, AR 72021
ALEXIS BATISTE           Case 19-11984-CSS     Doc 36
                                       ALEXIS BRITT           Filed 09/10/19   Page 26 of
                                                                                  ALEXIS   1514
                                                                                         CHESTER
35 PENOAK LANE                          1978 MEMORIAL DR                           323 MILL ST
SILVER CREEK, MS 39663                  CLARKSVILLE, TN 37043                      GREENSBORO, GA 30642




ALEXIS DESHAZO                          ALEXIS DYER                                ALEXIS FORBIS
11421 HWY 26                            342 CUMBERLAND DRIVE                       75 CR 426
JENNINGS, LA 70546                      BURKESVILLE, KY 42717                      JONESBORO, AR 72404




ALEXIS GATES                            ALEXIS GOLMON                              ALEXIS GRAHAM
21 ACE AVE.                             2123 GOODWILL LOOP                         5639 GA HWY 46
STARKVILLE, MS 39759                    BROOKHAVEN, MS 39601                       SOPERTON, GA 30457




ALEXIS GRANTHAM                         ALEXIS HAILE                               ALEXIS HARRIS
125 BURGESS DR                          1106 NORTHEAST ST                          1608 TANGLEWOOD DR
NETTLETON, MS 38858                     JONESBORO, LA 71251                        JONESBORO, AR 72401




ALEXIS HARRIS                           ALEXIS JEFFERSON                           ALEXIS JENKINS
96 FRANKLIN SQ DR APT 202               PO BOX 445                                 5 KENNON PLACE
MUNFORD, TN 38058                       KENTWOOD, LA 70444                         PEARL, MS 39208




ALEXIS JOHNSON                          ALEXIS JONES                               ALEXIS LIND
204 BELL ST CIRCLE                      7005 COPPER COVE DR                        426 SPRUCE STREET
CLINTON, SC 29325                       RIDGELAND, MS 39157                        HEBER SPRINGS, AR 72543




ALEXIS LUNN                             ALEXIS MAHON                               ALEXIS MARTIN
154 RD 778                              8282 HIGHWAY 252                           PO BOX 244
TUPELO, MS 38801                        HONEA PATH, SC 29654                       SALLIS, MS 39160




ALEXIS MAYS                             ALEXIS MCCRAY                              ALEXIS MCCULLUM
14280 HWY 63                            13080 QUICK BLVD                           409 BASS BURKETT RD
RISON, AR 71665                         HAMMOND, LA 70401                          BASSFIELD, MS 39421




ALEXIS MCKAY                            ALEXIS MORRIS                              ALEXIS OLIVER
3171 HWY. 145 S                         13910 US HWY 425 N                         6001 OLD HICKORY BLVD
CHESTERFIELD, SC 29709                  STAR CITY, AR 71667                        NASHVILLE, TN 37214




ALEXIS PANKEY                           ALEXIS PARKER                              ALEXIS RATCLIFF
1659 STATEFARM RD                       1214 HONEYSUCKLE DR.                       4022 TIMBER TRAIL
ALEXANDRIA, AL 36250                    CENTREVILLE, MS 39631                      MEMPHIS, TN 38115
ALEXIS RHEA              Case 19-11984-CSS     Doc 36
                                       ALEXIS ROBINSON        Filed 09/10/19   Page 27 of
                                                                                  ALEXIS   1514
                                                                                         SASSER
105 ADAMS ST                            3733 ATIOCH RD                            19565 ROBERT WALKER RD
MCMINNVILLE, TN 37110                   DONALDSON, AR 71941                       CITRONELLE, AL 36522




ALEXIS SCOTT                            ALEXIS SKIDGEL                            ALEXIS SMITH
99 LIGHTWOOD KNOT ROAD                  114 PATTON STREET                         203 KERMIT ST
DALZELL, SC 29040                       CLARKSVILLE, AR 72830                     COLUMBUS, MS 39701




ALEXIS SMITH                            ALEXIS STAFFORD                           ALEXIS STEVENSON
404 W MATTOX                            406 WHITE ROAD                            712 SOUTH HOLLY
FULTON, MS 38843                        LEOMA, TN 38468                           BUNKIE, LA 71322




ALEXIS STEWART                          ALEXIS TAFT                               ALEXIS VAUGHN
34 FRED MOUNTAIN STREET                 239 DUNCAN CEMETERY LANE                  205 CANNON RIDGE DR
SHUQUALAK, MS 39361                     PEARSON, GA 31642                         BRANDON, MS 39042




ALEXIS WALKER                           ALEXIS WATSON                             ALEXIS WELLS
371 E JACKSON AVENUE                    1254 EAST JOHN ST                         201 TOLAND DRIVE 4
ASHBURN, GA 31714                       GREENVILLE, MS 38703                      NASHVILLE, AR 71852




ALEXIS WEST                             ALEXIS WILCOX                             ALEXIS WRIGHT
284 OAKWOOD VILLAGE DR                  10451 RD 781                              12236 HWY 35 NORTH
GUNTERSVILLE, AL 35976                  PHILADELPHIA, MS 39350                    FOREST, MS 39074




ALEXISA GATES                           ALEXISS KEYS                              ALEXIUS DAY
64022 HWY 22                            1407 SAMPSON ST                           112 OAKHILL PL.
ROANOKE, AL 36274                       WESTLAKE, LA 70669                        BRANDON, MS 39042




ALEXIUS PRUDE                           ALEXSUS KING                              ALEXUS EUBANKS
118 COMMUNITY RD                        124 MCDONNELL ST                          439 OLD COLONY ROAD
CARROLLTON, AL 35447                    OKOLONA, MS 38860                         CLINTON, SC 29325




ALEXUS GAINES                           ALEXUS KING                               ALEXUS LIVINGTON
720 SMITH RD                            135 KOA RD                                960 BIRCHFIELD DR
OGELTHORPE, GA 31068                    RIVERSIDE, AL 35135                       HINESVILLE, GA 31313




ALEXUS MCKINNEY                         ALEXUS QUARLES                            ALEXUS SIMS
3811 GRACELAND DRIVE                    14 LIBERTY ST                             309 WAGNER ST
MEMPHIS, TN 38116                       FRISCO CITY, AL 36445                     WATER VALLEY, MS 38965
ALEXUS SOWELL             Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                        ALEXUS WASHINGTON              Page 28 ofWHITE
                                                                          ALEXUS  1514
14446 SUNNYHILL AVE                     107 EARNEST BACON RD              2537 NIBLIK PASS
BATON ROUGE, LA 70819                   SARDIS, MS 38666                  MEMPHIS, TN 38016




ALEXUS WILLIAMS                         ALEXUS WININGHAM                  ALEXYS TRACY
136 SYCAMORE ST                         670 OLD UNION ROAD                1151 OAK STREET APT. A
BELVEDERE, SC 29841                     LILHAM, TN 39568                  MONTEVALLO, AL 35115




ALFONZO NELSON                          ALFONZO PAIGE JR                  ALFORD PROPERTIES LLC
92 HOLLYDAY RD                          311 N 12TH ST                     PO BOX 489
DUBLIN, GA 31021                        WEST MEMPHIS, AR 72301            MCCOMB, MS 39649-0489




ALFRED B. ROBINSON                      ALFRED COLEMAN                    ALFRED HASKIN
PO BOX 387                              865 JOHN J RUSHTON RD             808 EAST FRANKLIN STREET
EASLEY, SC 29641                        SALUDA, SC 29138                  DEMOPOLIS, AL 36732




ALFRED HENDRIX                          ALFRED HENNING                    ALFRED PALMER
2916 WHITE STREET                       60 SIMMONS RD                     27 NORTH HILL PARKWAY APT
WEST MEMPHIS, AR 72301                  PINSON, TN 38366                  JACKSON, MS 39204




ALFRED SHAW                             ALFRED V PAVY BOUDREAUX           ALFRED WESTMORELAND
101 LYLE ROAD                           116 W BELLEVUE ST.                204 PINE STREET
BELZONI, MS 39038-9638                  OPELOUSAS, LA 70570               PULASKI, TN 38478




ALFREDA CALDWELL                        ALFREDA JOHNSON                   ALFREDA WALKER-TATE
924 THRASH CIRCLE                       65 STONEWALL RD APT 7             9475 COUNTY ROAD 3
DOUGLAS, GA 31533                       BYHALI, MS 38611                  MARION JUNCTION, AL 36759




ALFREDO GUERRERO                        ALFREDO GUZMAN                    ALFREDO LOPEZ
69 COUNTY ROAD 116                      5037 FOREST OASIS LANE            6292 SANDY PARK CV
VARDAMAN, MS 38878-9555                 BARTLETT, TN 38135                MEMPHIS, TN 38141




ALFREEDA PAGE                           ALFREIDA MAY PHILLIPS             ALFRIDA HARRIS
C/O EEOC MEMPHIS OFFICE                 SOUTHEAST MARKETING               730 JEFF LUKE ST
ATTN FAYE WILLIAMS                      PO BOX 102                        GLENNVILLE, GA 30427
1407 UNION AVE                          WAPPAPELLO, MO 63966
MEMPHIS, TN 38104



ALGIE JERRETT                           ALGOOD FOOD CO                    ALGREEN PRODUCTS INC.
827 PARHAM                              7401 TRADE PORT DR                30 WOLSELEY COURT
BOLIVAR, TN 38008                       LOUISVILLE, KY 40258              CAMBRIDGE, ON N1R 8J8
                                                                          CANADA
ALI ALFORD                Case 19-11984-CSS     Doc 36
                                        ALI BAUGH             Filed 09/10/19   Page
                                                                                  ALI29 of 1514
                                                                                      YORK
2421 WASHINGTON ST                       2596 FM 250 N                            502 BRYANT ST
RINGGOLD, LA 71068                       HUGHES SPRINGS, TX 75656                 WARREN, AR 71671




ALIA BARRETT                             ALICE ALLRED                             ALICE AMAND
499 SMALLEN ROAD                         2205 WILDCAT LANE                        3972 HANDS MILL ROAD
SUMMERVILLE, GA 30747                    EQUALITY, IL 62934                       YORK, SC 29745




ALICE ANDERSON                           ALICE ANTWINE                            ALICE ARNOLD
276 OLD OKAHOLA SCHOOL RD                7424 APPLING CLU CIRCLE                  335 W HWY 70 B
PURVIS, MS 39475                         CORDOVA, TN 38016                        DE QUEEN, AR 71832




ALICE CARDWELL                           ALICE CARPENTER                          ALICE CARROLL
2512 6TH STREET N.E.                     4700 WARREN RD.                          217 MOBILE ST
BIRMINGHAM, AL 35215                     SOMERVILLE, TN 38068                     ABERDEEN, MS 39730




ALICE COBB                               ALICE DELK                               ALICE FAYE LAMBERTH
11962 LOWER CHEERFUL VALL                1998 BURKSVILLE RD                       2595 SOUTHMONT RD.
ST. FRANCISVILLE, LA 70775               ALBANY, KY 42602                         STARION, NC 28080-9773




ALICE FULLILOVE                          ALICE GOODWIN                            ALICE GOWIN
3104 LITTLEFIELD COVE                    8150 HWY 21                              18794 MEADOW VIEW
MEMPHIS, TN 38119                        SYLACAUGA, AL 35151                      SILOAM SPRINGS, AR 72761




ALICE GREEN                              ALICE HAYWORTH                           ALICE INK INC
120 TWIN COVE DR.                        166 CHASE RD                             DBA PLASTEC PRODUCTS & AR
LEBANON, TN 37087                        ESTILL SPRINGS, TN 37330                 CHITECH HOUSEWARES
                                                                                  350 SE 1ST STREET
                                                                                  DELRAY BEACH, FL 33483



ALICE MCKEE                              ALICE SEIDENFADEN                        ALICE SPENCE
376 N MAIN ST APT 7                      923 LOVERS LANE RD. LOT 14               1601 RAY SOWELL
LEXINGTON, TN 38351                      LEESBURG, GA 31763                       AUSTIN, AR 72007




ALICE WERNER                             ALICE WILSON                             ALICE WRIGHT
259 KENDRICK RD                          3907 HILL DR                             404 ROOSELVELT STREET
ZEBULON, GA 30295                        JONESBORO, AR 72401                      DUBLIN, GA 31021




ALICEVILLE FIRE DEPART.                  ALICEVILLE POLICE DEPART.                ALICIA ABLES
215 1ST STREET                           215 1ST STREET NE                        732 SANDERS BLUFF RD
ALICEVILLE, AL 35442                     ALICEVILLE, AL 35442                     HUMBOLDT, TN 38343
ALICIA BASS               Case 19-11984-CSS      Doc 36
                                        ALICIA BATTLE        Filed 09/10/19   Page 30 of
                                                                                 ALICIA   1514
                                                                                        BRANHAM
750 UPTON ROAD                           11 SHAMROCK DRIVE                        4666 WHITESPRINGS RD
MIDDLETON, TN 38052                      ERIN, TN 37061                           FULTON, MS 38843




ALICIA BRANTLEY                          ALICIA BROWN                             ALICIA BROWN
147 STONE ROAD                           1004 WILKERSON AVE                       402 FRONT STREET
VALDOSTA, GA 31639                       KINGSTREE, SC 29556                      WINNFIELD, LA 71483




ALICIA CARSWELL                          ALICIA CASTON                            ALICIA CLARK
7702 GA HWY 15 SOUTH                     2126 CASTON ROAD                         715 LONGWOOD LANE
WRIGHTSVILLE, GA 31096                   MCCOMB, MS 39648                         COLUMBUS, GA 31907




ALICIA COUNSIL                           ALICIA DODD                              ALICIA DUBOSE
628 COCOVILLE ROAD                       880 HWY 192 SOUTH                        308 E SMITH STREET
MANSURA, LA 71350                        CAMDEN, TN 38320                         BUTLER, AL 36904




ALICIA GORDON                            ALICIA GRIFFIN                           ALICIA HOWELL
907 MAGNOLIA DRIVE                       450 THOMPSON STREET LOT C                200 EATONTON HIGHWAY
DUBLIN, GA 31021                         MARION, AL 36756                         HADDOCK, GA 31033




ALICIA JENKINS                           ALICIA JOHNSON                           ALICIA JONES
8007 VALLEY RD                           1777 PIGEON SPRINGS RD                   2911 AIRPORT THRUWAY SUIT
NUNNELLY, TN 37137                       TRACY CITY, TN 37387                     COLUMBUS, GA 31909




ALICIA KELLY                             ALICIA MACON                             ALICIA MCCORVEY
133 HOOVER CEMETARY RD.                  329 MCGEE ROAD                           340A TOMMY MEREDITH RD
ALLONS, TN 38541                         COLUMBUS, MS 39701                       MOULTRIE, GA 31768




ALICIA NELSON                            ALICIA NORRIS                            ALICIA SELF
4055 WEST STATE HWY 106                  UNKNOWN UNKNOWN                          116 VICTORIA DRIVE
GEORGIANA, AL 36033                      WEST COLUMBIA, SC 29170                  STAR CITY, AR 71667




ALICIA SINGLETON                         ALICIA STANLEY                           ALICIA WALTON
968 TURTLE DOVE LN                       6905 JENNIFER LANE                       6635 JAMESTOWN AVE
NASHVILLE, GA 31639                      PRINCETON, LA 71037                      HORN LAKE, MS 38637




ALICIA WATSON                            ALICIA WHITEHEAD                         ALICIA WILLIAMS
4876 GROSSBURG RD                        191 SANDY OAK                            901 NEIL WAGONER APT. 47
BEECHGROVE, TN 37018                     GASTON, SC 29053                         WINNFIELD, LA 71483
ALIDA DANIEL              Case 19-11984-CSS     Doc 36
                                        ALIEU OMAR            Filed 09/10/19   Page 31 of
                                                                                  ALIJAH   1514
                                                                                         JOHNSON
10609 HWY 139                            2515 HUNTERS POINTE DR                    215 E CHURCH ST APT 1006
RANDOLPH, AL 36792                       SOUTHAVEN, MS 38672                       MOUNT VERNON, GA 30445




ALINA NGUYEN                             ALINA WEAVER                              ALISA AKERS
333 CALABOOSE ST                         8 CARROLL ST                              9825 QUEBEC
WOODRUFF, SC 29388                       ROYSTON, GA 30662                         LAKELAND, TN 38002




ALISA LACKEY                             ALISA LACKEY                              ALISA SAMUELS
779 EAST LAFAYETTE ST                    779 EAST LAFAYETTE STREET                 1830 E JOHNSON AVE
DADEVILLE, AL 36853                      DADEVILLE, AL 36853                       JONESBORO, AR 72401




ALISA ZANDERS                            ALISE BRYANT                              ALISE BRYANT
O.O. BOX 384                             207 CHERRY BARK LANE                      207 CHERRYBARK LANE
HELENA, GA 31037                         BRANDON, MS 39047                         BRANDON, MS 39047




ALISE FOX                                ALISHA BRITTANY WARREN                    ALISHA BROCK
2300 CHURCH RD                           PO BOX 84                                 11695 HWY 41
HORN LAKE, MS 38637                      MILAN, TN 38358                           TUNNEL HILL, GA 30755




ALISHA BURNSIDE                          ALISHA CANNADY                            ALISHA CRANE
1703 WILLOW BEND DR                      805 PERSIMMON                             133 BREAM ISLAND RD
MERIDIAN, MS 39301                       PINE BLUFF, AR 71603                      HOMER, LA 71040




ALISHA FONVILLE                          ALISHA FOX                                ALISHA HAMPTON
3070 BRIARWOOD DR                        5303 NEW HOPE ROAD                        1792 ELVIS PRESLEY DR
HORN LAKE, MS 38637                      DEKALB, MS 39328                          TUPELO, MS 38804




ALISHA HARRIS                            ALISHA JACKSON                            ALISHA JOHNSON
656 HELICON CROSSROADS                   4891 SHANDY DR                            265 ELMO JONES RD
GRADY, AL 36036                          MEMPHIS, TN 38125                         CADIZ, KY 42211




ALISHA JONES                             ALISHA JONES                              ALISHA MARBURY
726 NEWTON ST LOT 1                      726 NEWTON ST                             442 SOUTH STREET
WIGGINS, MS 39577                        0IGGINS, MS 39577                         BOGUE CHITTO, MS 39629




ALISHA MCCULLOUGH                        ALISHA PACE                               ALISHA PADGETT
5596 KNOW MILL RD                        2632 SKYLINE DRIVE                        15 TOM TAYLOR RD
SOPERTON, GA 30457-5133                  JACKSON, MS 39213                         PURVIS, MS 39475
ALISHA PAVELZIK             Case 19-11984-CSS     Doc 36
                                          ALISHA PEARSON        Filed 09/10/19   Page 32 of
                                                                                    ALISHA   1514
                                                                                           RIDDLE
103 CEDAR LANE                             736 W SOUTH STREET                       226 OLD STAGE TRAIL LOT 9
ANDERSON, SC 29641                         HERNADO, MS 38632                        BRISTOL, TN 37620




ALISHA ST PIERRE                           ALISHA WARD                              ALISHA WARD
4596 REDBIRD LANE                          114 BIG OAK DR                           304 SANCTIFIED RD
CAMILLA, GA 31730                          LEESBURG, GA 31763                       MORTON, MS 39117




ALISHIA MCCOY                              ALISHUA CHAPMAN                          ALISON BLACKMON
106 LOIS STREET APT 28                     7363 KINGSLAND CV                        1000 CORINNE DR
DEQUINCY, LA 70633                         MEMPHIS, TN 38125                        GREENWOOD, MS 38930




ALISON BRYANT                              ALISON BURTON                            ALISON MIDDLETON
208 EAST RUTHERFORD ST.                    23601 HWY 31 APT 1                       230 RACE STREET, APT. 214
SHREVEPORT, LA 71104                       MCKENZIE, AL 36456                       BAMBERG, SC 29003




ALISON RODOCKER                            ALISON TAYLOR                            ALISON WAITS
701 SOUTH JACKSON                          207 PINE RIDGE DRIVE                     201 NEW YORK AVENUE
OAKLAND CITY, IN 47660                     IVA, SC 29655                            GADSDEN, AL 35903




ALISSA BERRY                               ALISSA DAVIS                             ALISSA HARDY
158 1/2 COLLEGE AVE                        3841 CR 2994                             108 BIDDY LANE
MONTICELLO, AR 71655                       HUGHES SPRINGS, TX 75656                 RUTHERFORDTON, NC 28139




ALISSA LEDING                              ALISSA SHAW                              ALISSA SORRENTINO
8723 TIMBER RIDGE RD.                      2760 SMYRNA ROAD                         33 CHATEAU DRIVE
CLARKSVILLE, AR 72830                      KEATCHIE, LA 71046                       PETAL, MS 39465




ALISSA WILKERSON                           ALISSIA SMITH                            ALIVIA KILLINGSWORTH
3725 MAYNARDVILLE HWY                      109 COLLINS ST                           3007 BEMIS AVE
MAYNARDVILLE, TN 37807                     DUMAS, AR 71639                          GAUTIER, MS 39553




ALIYAH ENWRIGHT                            ALIYAH LANE                              ALIYAH MCCAA
101 MITCHELL ST                            2845 BRENTWAY DR                         224 HAMLET LANE
ABBEVILLE, SC 29620                        HEPHZIBAH, GA 30815                      ALICEVILLE, AL 35442




ALIYAH MEANS                               ALIYAH SNELLING                          ALJAC, LLC
980 DR. HOLLIS F PRICE ST                  528 MARTIN LUTHER KING DR. AVE           C/O HRE REAL ESTATE SERVICES, INC.
MEMPHIS, TN 38126                          MILLEN, GA 30442                         1635 OLD 41 HIGHWAY NW, SUITE 112-200
                                                                                    KENNESAW, GA 30152
ALJAN CORPNDOR INACTIVECase    19-11984-CSS     Doc
                                        ALJAY COX III 36       Filed 09/10/19   Page 33 of 1514
                                                                                   ALKAWAN SULLIVAN
100 MERRICK RD.STE.40ZE                  742 SCHLEY STREET                         177 CARVER STREET
ROCKVILLE CENTRE, NY 11570               MANSFIELD, LA 71052                       SHELLMAN, GA 39886




ALL AXCES                                ALL BRIGHT INTERNATIONAL                  ALL COUNTY PROPERTIES LLC
BOBBY                                    ATE.3010-11 30/F TOWER 1                  ATTN MIKE RAEISGHASEM
1101 E. 16TH STREET                      KOWLOON                                   8105 TYNECASTLE DRIVE
LOS ANGELES, CA 90021                    HONG KONG                                 ATLANTA, GA 30350
                                         HONG KONG



ALL-AMERICAN PUBLISH LLC                 ALLAN FRANCIS                             ALLAN GASTON
DBA ALL-AMERICAN SPORTS                  4300 N GETWELL RD                         1504 EAST HOLMES RD.
POSTERS/ALL-AMERICAN TSHR                MEMPHIS, TN 38118                         MEMPHIS, TN 38116
PO BOX 100
CALDWELL, ID 83606



ALLAN LINVILLE                           ALLAN SNIDER                              ALLCARE PC
921 SOUTH FEEMSTER LAKE RD               972 FALL RIVER RD.                        DBA ALLCARE PHARMACY &
TUPELO, MS 38804                         GOODSPRING, TN 38460                      HEALTHCARE SERVICES
                                                                                   112 OXLEY DRIVE
                                                                                   LYONS, GA 30436



ALLECIAH PARTMAN                         ALLEGIS GROUP HOLDINGS INC.               ALLEGRA RICHARDSON
1328 PARKLANE ROAD 509                   AEROTEK INC.                              1703 BREWTON LOVETT RD
MCCOMB, MS 39648                         7301 PARKWAY DRIVE                        EAST DUBLIN, GA 31027
                                         HANOVER, MD 21076




ALLEGRO FINE FOODS INC.                  ALLEN ASHCRAFT                            ALLEN BLANCHARD
PO BOX 1262                              2474 HWY 35 E                             1063 SIDNEY GUIDRY
PARIS, TN 38242                          MONTICELLO, AR 71655                      ST MARTINVILLE, LA 70582




ALLEN BYLER                              ALLEN CO                                  ALLEN D GREEN
655 HICKMAN CO. LINE ROAD                525 BURBANK ST                            7513 SOUTHAVEN CIRCLE
PLEASNTVILLE, TN 37033                   BROOMFIELD, CO 80020                      SOUTHAVEN, MS 38671




ALLEN DAVIS                              ALLEN DEMENT                              ALLEN GREEN
1057 BROOKEWOOD DRIVE                    10628 ROGERS BEND ROAD                    7513 SOUTH HAVEN CIR
ST MARTINVILLE, LA 70582                 VANCLEAVE, MS 39565                       SOUTHAVEN, MS 38671




ALLEN HAND                               ALLEN JAMESON                             ALLEN MEADES
1525 WILBURN RD                          1118 PRESIDENTIAL DR                      3073 OLD BROOKHAVEN RD
HEBER SPRINGS, AR 72543-8907             ORANGEBURG, SC 29115                      SUMMIT, MS 39666




ALLEN R. KLEIN COMPANY                   ALLEN SNEERINGER                          ALLEN TAYLOR
1129 NORTHERN BOULEVARD 301              PO BOX 140                                919 PAULINE AVE
MANHASSET, NY 11030                      BERTRAND, MO 63823                        CHARLESTON, SC 29412
ALLEN WILLIAMS           Case 19-11984-CSS    Doc
                                       ALLENDALE CO 36
                                                    CLERKFiled 09/10/19
                                                          OF CRT          Page 34 of HICKMAN
                                                                             ALLENDY 1514
103 CHARTERS DRIVE                       PO BOX 126                          115 QUINCEY AVENUE "A"
MADISON, MS 39110                        ALLENDALE, SC 29810                 GRIFFIN, GA 30223




ALLENE DUNCAN                            ALLENE EDMONDS                      ALLIANCE ADVISORS
1053 WEST SGEKTIB RD                     141 PINERIDGE DRIVE                 200 BROADACRES DRIVE
COLLIERVILLE, TN 38017                   DAYTON, TN 37321                    3RD FLOOR
                                                                             BLOOMFIELD, NJ 07003




ALLIANCE CHARTIABLE                      ALLIANCE COLLECTION SERV.           ALLIANCE FOODS INC
FOUNDATION OF MARSHALL                   346 A NORTH SPRING STREET           605 W CHICAGO ST
COUNTY                                   TUPELO, MS 38802                    COLDWATER, MI 49036
617A HWY 7 SOUTH
HOLLY SPRINGS, MS 38635



ALLIANCE RUBBER CO                       ALLIANCE WHOLESALE CORP             ALLICIA OWENS
210 CARPENTER DAM RD                     ATTN ROBERT BOSCH, PRESIDENT        605 5TH STREET
HOT SPRINGS, AR 71901                    10 W 33RD ST, RM 1002               REFORM, AL 35481
                                         NEW YORK, NY 10001




ALLIE BAUDAT                             ALLIE BOUCHARD                      ALLIE FUNDERBURK
204 DAVIS RD                             3105 THOMPSON LN                    3735 PLUMPOINT DR EAST
WHITE OAK, TX 75693                      WESTMORELAND, TN 37186              OLIVE BRANCH, MS 38654




ALLIE GILLIARD                           ALLIED AEROFOAM PRODUCTS            ALLIED INTERNATIONAL CORP
4971 GA HWY 37                           ATTN JIM SCHAIPER                   101 DOVER RD NE
ADEL, GA 31620                           5000 WESTPARK DRIVE                 GLEN BURNIE, MD 21060
                                         ATLANTA, GA 30336




ALLIED INTERNATIONAL                     ALLIED SYSTEMS INC                  ALLIED WORLD SPECIALTY INSURANCE
1064 LINKS VIEW LANE EAST                11680 S HARRELLS FERRY              COMPANY
CORDOVA, TN 38018                        BATON ROUGE, LA 70816-2362          27 RICHMOND RD
                                                                             PEMBROKE, HM 8
                                                                             BERMUDA



ALLIGATOR BEVERAGE                       ALLISA HOOD                         ALLISION DAVIS
DBA SOUTH GEORGIA BEVERAG                3415 FAWN GROVE RD                  103 OAKWOOD DR
4100 SAN CARLOS DR                       MANTACHIE, MS 38855                 SENATOBIA, MS 38668
MACON, GA 31220




ALLISON ASHFORD                          ALLISON BENEDETTI                   ALLISON BURNEY
6248 UPPER NEW BETHEL ROA                8014 NEW CASTLE COVE                102 RAYMOND DR
RAY CITY, GA 31645                       SOUTHAVEN, MS 38672                 MONROE, LA 71203




ALLISON CHAMBERS                         ALLISON CLARK                       ALLISON CLIFTON
3 ROBINWOOD DRIVE                        672 R D BALL RD                     422 CHICASAW DRIVE
DUMAS, AR 71639                          LEAKESVILLE, MS 39451               NEW ALBANY, MS 38652
ALLISON CRAWFORD        Case 19-11984-CSS     Doc 36
                                      ALLISON DAVIS         Filed 09/10/19   Page 35 ofDUDLEY
                                                                                ALLISON 1514
FREDS 1700                             103 OAKWOOD DR                           913 DIXON ST
MEMPHIS, TN 38118                      SENATOBIA, MS 38668                      TIPTONVILLE, TN 38079




ALLISON EDWARDS                        ALLISON GOFF                             ALLISON HAYS
349 KELLY SHOP RD                      287 SUMMEROUR RD                         1206 MANTON RD
SPRINGFIELD, KY 40069                  LUCEDALE, MS 39452                       PASCAGOULA, MS 39567




ALLISON HEFNER                         ALLISON LAWS                             ALLISON MASSENGALE
828 S CARAWAY ROAD                     352 BRADLEY RD 44                        159 GEORGE WALLACE DR APT D7
JONESBORO, AR 72401                    WARREN, AR 71671                         RAINSVILLE, AL 35986




ALLISON MICHEL                         ALLISON MILLER                           ALLISON NIX
41036-38 MARCHAND RD                   7633 HWY 371 N                           316 RUSTIC PL
GONZALES, LA 70737                     MANTACHIE, MS 38855                      LENOIR, NC 28645




ALLISON PAGE                           ALLISON RAMSEY                           ALLISON RICHARDSON
20380 A EGYPT RD                       571 BURDETTE ST                          286 CENTRAL AVE
ABERDEEN, MS 39730                     SWEETWATER, TN 37874                     ECRU, MS 38841




ALLISON SHAFFER                        ALLISON STEPHENS                         ALLISON SWEENEY
684 FIRST STREET                       3017 FREDONIA ROAD                       7350 EASTOVER DR
GIBSLAND, LA 71028                     THOMASVILLE, GA 31757                    HORN LAKE, MS 38637




ALLISON THOMPSON                       ALLISON TURVEY                           ALLISON WABNITZ
57 PEBBLE STONE DR.                    1709 GREY LAKE DR                        511 HILLSBORO
RINGGOLD, GA 30736                     PRINCETON, LA 71067                      SPRINGFIELD, KY 40069




ALLISON WIRT                           ALLISON WOMACK                           ALLISON YOUNG
134 SWENVILLE LANE                     2340 DODSON RD APARTMENT C 1             605 DELAWARE STREET
JESUP, GA 31545                        COOKEVILLE, TN 38501                     DARIEN, GA 31305




ALLIYAH FINLEY                         ALL-LUMINUM PRODUCTS INC.                ALLPAK INC PKG MATERIALS
209 E HAWTHORNE ST.                    MARK COHEN                               PO BOX 148
FLORENCE, AL 35630                     10981 DECATUR ROAD                       COLLIERVILLE, TN 38027-0148
                                       PHILADELPHIA, PA 19154




ALLSTAR MARKETING                      ALL-STAR SECURITY SERVICE                ALLSTATE BEVERAGE CO LLC
4 SKYLINE DRIVE                        917 FERNCLIFF COVE                       ATTN RANAE BECTON
HAWTHOME, NY 10532                     SUITE 5                                  130 SIXTH ST
                                       SOUTHAVEN, MS 38671                      MONTGOMERY, AL 36104
                      Case
ALLSTATE BEVERAGE COMPANY    19-11984-CSS     Doc 36
                                      ALLURA IMPORTE      Filed 09/10/19   Page 36DAUGHERTY
                                                                              ALLY of 1514
130 6TH STREET                        ATTN MORRIS SHALOM, VP SALES            110 MEADOWVIEW CIRCLE
MONTGOMERY, AL 36104                  112 W 34TH ST, STE 1127                 JUDSONIA, AR 72081
                                      NEW YORK, NY 10120




ALLY ROBERTS                          ALLYSIA CALOMESE                        ALLYSON BROOKS
480 OLD COTTONWOOD MILL RD            100 RED HILL DRIVE APT. 11              84 THOMPSON AVE
TUNNEL HILL, GA 30755                 LOUISVILLE, MS 39339                    MCKENZIE, TN 38201




ALLYSON FLOOD                         ALLYSON FREEMAN                         ALLYSON PERKINS
38 SPRING GARDENS DR                  1719 REED ST                            2457 LOLLARS GROVE RD
COLUMBUS, MS 39705                    MALVERN, AR 72104                       EUPORA, MS 39744




ALLYSON THURMAN                       ALLYSON WHITE                           ALM INTERNATIONAL
111 LOOP DR                           5520 MS HWY 9                           MARVIN LOWITT
BASTROP, LA 71220                     EUPORA, MS 39744                        110 W. 34 ST. SUITE 1104
                                                                              NEW YORK, NY 10001




ALMA BROWNLEE                         ALMA BYRD                               ALMA CARRERA
120 VARDAMAN                          911 C BOOTHE ST                         913 CARROLL ST
GREENWOOD, MS 38930                   BATESVILLE, MS 38606                    WESTLAKE, LA 70669




ALMA CORBIN                           ALMA GORDON                             ALMA HOLLOWAY
284 STATELINE DR                      POST OFFICE BOX 577                     835 HODGES ST
HOLIDAY ISLAND, AR 72631              HEMINGWAY, SC 29554                     METTER, GA 30439




ALMA POLICE DEPARTMENT                ALMA ROSE JOHNSON                       ALMA STAIR
102 SOUTH TOMA                        157 JAMESTOWN ST.                       618 26TH AVE SE
ALMA, GA 31510                        RUSSELL SPRINGS, KY 42629               MOULTRIE, GA 31768-6775




ALMA TAYLOR                           ALMA TAYLOR                             ALMA TELEPHONE COMPANY, INC.
381 ELDER ROAD                        381 ELDER                               405 W. 11TH STREET
MEMPHIS, TN 38109                     MEMPHIS, TN 38109                       ALMA, GA 31510




ALMA WILLIAMS                         ALMATINE BARNES                         ALMEDA HILLMAN
1415 CO RD 161                        5207 JEFFERSON AVE                      659 HUDSON CREEK ROAD
MABURY, AL 36051                      MOSS POINT, MS 39563                    COLFAX, LA 71417




ALMELIA HOSKINS                       ALMETTA W KING                          ALNEESA COLEMAN
4706 RIDGEWALK LANE                   PO BOX 635                              113 FLANDERS STREET
MEMPHIS, TN 38125-3629                DARIEN, GA 31305                        DUBLIN, GA 31021
ALONZO ALTHOUSE          Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                       ALONZO HARGROVE                       Page 37 ofMURPHY
                                                                                ALONZO  1514
4208 WATER OAKS DR.                    189 BEN STROUD RD                        322 DENISE DR
VALDOSTA, GA 31601                     TAYLORSVILLE, MS 39168                   WEST HELENA, AR 72390




ALONZO TOWNSEND                        ALONZO WASHINGTON                        ALOSHA CALDERON
877 MARTIN LUTHER KING DR              2205 REMBERT CHURCH RD                   37 THORNE ST
PRATTVILLE, AL 36067                   DALZELL, SC 29040                        FORT RUCKER, AL 36362




ALPHINE VOL FIRE DEPT                  ALPHONSO HAILE                           ALPHONZA GLASSCHO
1420 TIOGA RD                          143 E 2ND ST                             1230 S. PIKE EAST
TIOGA, LA 71306                        KERSHAW, SC 29067                        SUMTER, SC 29153




ALRICK WADE                            ALS TELFAIR-PERLIS LLP                   ALSCO PRODUCTS LLC
2204 KENWOOD                           ATTN LARRY PERLIS                        ATTN DAVID PERRONE
BLYTHEVILLE, AR 72315                  1220 E 16TH AVE                          174 CHARLTON RD.
                                       PO BOX 1097                              STURBRIDGE, MA 01566
                                       CORDELE, GA 31015



ALSTON FUSSELL                         ALTERNA LLC.                             ALTHEA BAXLEY
1611 STERLING                          EDGAR WRIGHT                             979 BATES RD
MEMPHIS, TN 38119                      89 HEADQUARTERS PLAZA                    WAYNESBORO, GA 30830
                                       MORRISTOWN, NJ 07960




ALTHERIA SIMMONS                       ALTON CLEMONTS                           ALTON GOGHLAN
1522 PINE HARBOR RD NE                 117 SIMMONS DRIVE                        20021 ROAD
TOWNSEND, GA 31331                     DERMA, MS 38839                          PHILADELPHIA, MS 39350




ALTON HOOD                             ALTON INTERNATIONAL ENTERPRISES LTD      ALTON INTERNATIONAL ENTERPRISES LTD
1000 PEARL APT 15-D                    ATTN JANICE CHEN, SALES DIRECTOR         ATTN LINDA LIN
IUKA, MS 38852                         19/F BEVERLY HOUSE                       19/F BEVERLY HOUSE
                                       NOS 93-107 LOCKHART RD WANCHAI           NOS 93-107 LOCKHART RD WANCHAI
                                       HONG KONG CHINA                          HONG KONG CHINA



ALTON INTERNATIONAL                    ALTON MINCHEY                            ALTRICIA MCCURDY-JOHNSON
ENTERPRISES LIMITED                    507 HWY. 52 BYPASS EAST                  1061 SAVANNAH LANE
19/F BEVERELY HOUSE NOS                LAFAYETTE, TN 37083                      CALERA, AL 35040
93-107 LOCKHART RD
WANCHAI HONGKONG CHINA



ALVA M GRIMSLEY                        ALVA-AMCO PHARMACAL COS INC              ALVA-AMCO PHARMACAL COS INC
PO BOX 750                             ATTN DAWN HILMER                         ATTN JEANNE HANLEY, AR MANAGER
FAYETTE, AL 35555                      7711 MERRIMAC AVE                        7711 MERRIMAC AVE
                                       NILES, IL 60714                          NILES, IL 60714




ALVESHAE CROCKETT                      ALVETA LARRY                             ALVIN ANDREWS
7385 INDEPENDENCE ROAD                 915 SOUTH SANDERS ST.                    3733 RAINFORD DR
MILLINGTON, TN 38052                   HAYTI, MO 63851                          MEMPHIS, TN 38128
ALVIN DEL PUERTO      Case   19-11984-CSS     Doc 36
                                      ALVIN GARNER          Filed 09/10/19   Page 38 MOODY
                                                                                ALVIN of 1514
4080 MONCURE MARBLE ROAD                                                        13836 HIGHWAY 57 S
TERRRY, MS 39170                                                                MCLAIN, MS 39456




ALVIN NEWMAN                          ALVIN PINCKNEY                            ALVIN ROSSON, DANNY POWEEL
302 N JOHNSON ST                      104 BELMONT COURT                         1407 HWY 71 SOUTH
ALAMO, TN 38001                       LADDSON, SC 29456                         MENA, AR 71953




ALVIN ROSSON, DANNY                   ALVIN SIMMONS                             ALVIN TIMMONS
1407 HWY 71 SOUTH                     427 SUNFLOWER LN                          24 SLATEY GAP
MENA, AR 71953                        GREENVILLE, MS 38701                      DAMASCUS, AR 72039




ALWAYS FUN INC.                       ALWAYS HOME INTERNATIONAL                 ALWAYS HOME INTERNATIONAL
407 HICKORY DR.                       ATTN JORDAN STEINBERG, PRES               ATTN JORDAN STEINBERG, PRES
WHEELING, IL 60090                    15 COPELAND DR                            560 ROUTE 303
                                      SUFFERN, NY 10901                         ORANGEBURG, NY 10962




ALY DIALLO                            ALYAH BECK                                ALYCE MALLARD WEBB
1418 WINCHESTER DRIVE 2               122 SHADY LANE DR                         408 ELM ST
MEMPHIS, TN 38116                     FAIRFIELD, TX 75840                       BELZONI, MS 39038




ALYCE PITTS                           ALYCIA BROWN                              ALYFA HUGHES
2017 EAST RAILROAD ST                 2203 MAGNOLIA SHORES RD                   195 DAWSON ROAD
WESSON, MS 39191                      LAPINE, AL 36046                          WIGGINS, MS 39577




ALYIA ARNOLD                          ALYSE WILCOX                              ALYSHA CAMPBELL
136 OWENS ROAD                        310S GORDON AVE                           141 SOUTH FOX DEN COURT
HUNTLAND, TN 37345                    ADEL, GA 31620                            REIDSVILLE, GA 30453




ALYSHA MATTEWS                        ALYSIA BYRD                               ALYSIA WILLIAMS
8750UNIVERSITY RD Q2                  91053 HWY 42                              2490 OAK GROVE LANE
BAYOU LA BATRE, AL 36509              RICHTON, MS 39476                         JACKSON, MS 39212




ALYSON HAMBY                          ALYSSA BROWN                              ALYSSA COX
85 PINE GROVE ROAD                    108 BUD LANE                              155 4TH WAY NW
ANDREWS, NC 28901                     WILSONVILLE, AL 35186                     FAYETTE, AL 35555




ALYSSA EASTER                         ALYSSA GADSON                             ALYSSA GRIBBLE
190 CR 336                            184 LIBERTY AVENUE                        42 LAKEVIEW
OKOLONA, MS 38860                     ESTILL, SC 29918                          PORTAGEVILLE, MO 63873
ALYSSA HADLEY            Case 19-11984-CSS     Doc 36
                                       ALYSSA INGRAM         Filed 09/10/19   Page 39 ofLARSEN
                                                                                 ALYSSA  1514
2419 NORTH 8TH ST                       4317 BLACK BAYOU RD                      369 MEMORY LANE
WEST MONROE, LA 71291                   LELAND, MS 38756                         GRANDVIEW, TN 37337




ALYSSA NAIL                             ALYSSA POSEY                             ALYSSA RUPLE
1034 OAK ST                             300 COURT STREET                         223 W RICHVIEW RD
DAYTON, TN 37321                        DUMAS, AR 71639                          CUMBERLAND CITY, TN 37050




ALYSSA STEPHENSON                       ALYSSA SUTTERFIELD                       ALYSSA WALLACE
1714 NURSERY RD                         346 MC 6018                              862 ASHLEY 70 ROAD
KINDER, LA 70648                        YELLVILLE, AR 72687                      HAMBURG, AR 71646




ALZAIVIAN BECK                          AM HOME TEXTILES LLC                     AM HOME TEXTILES LLC
119 HILLCREST DR                        ATTN BRIAN GLENNMAN, SALES MGR           ATTN JUDY NELSON
DUBLIN, GA 31021                        510 WHARTON CIR SW                       510 WHARTON CIR SW
                                        ATLANTA, GA 30336                        ATLANTA, GA 30336




AM HOME TEXTILES                        AM PRODUCTIONS                           AMADOU BARRY
375 HWY 74 SOUTH STE E                  530 LACOLLE WAY                          1784 WILCHESTER LANE APT
PEACHTREE CITY, GA 30269                OTTAWA, ON K4A 0N9                       MEMPHIS, TN 38116
                                        CANADA




AMADOU GADIO                            AMAG PHARMACEUTICALS INC                 AMANDA ANDERSON
1746 BROOK GREEN 4                      1100 WINTER STREET                       7693 GLASGOW RD
MEMPHIS, TN 38116                       WALTHAM, MA 02451                        BURKESVILLE, KY 42717




AMANDA ATKINS                           AMANDA AUSLANDER                         AMANDA BAGWELL
109 DEERWOOD ESTATES                    150 WESTWOOD DRIVE SOUTH                 20 HEBRON RD
LAKELAND, GA 31635                      BRANDON, MS 39042                        RANDOLPH, MS 38864




AMANDA BAILEY                           AMANDA BAKER                             AMANDA BARLEY
101 DAWN LANE                           185 CLIFFVIEW RD                         953 KINSEY ST
TUNNEL HILL, GA 30755                   BOLIVAR, TN 38008                        FORT OGLETHORPE, GA 30742




AMANDA BARNARD                          AMANDA BARNETT                           AMANDA BELL
209 SHAWNEE CIR                         1048 COUNTY RD 405                       121 SUNSHINE DR
RAINBOW CITY, AL 35906                  HOUSTON, MS 38851                        BAINBRIDGE, GA 39819




AMANDA BELL                             AMANDA BELL                              AMANDA BIAS
686 W RAILROAD AVE                      803 GIP AVENUE                           91 OLD OLAR ROAD
GLOSTER, MS 39648                       DONALSONVILLE, GA 39845                  DENMARK, SC 29042
AMANDA BIBLE             Case 19-11984-CSS
                                       AMANDA Doc  36 Filed 09/10/19
                                              BLACKBURN                Page 40 ofBLANKENSHIP
                                                                          AMANDA  1514
6312 MAYNARDVILLE HWY                  894 PHILEMA RD. S.                 303 S KING ST
MAYNARDVILLE, TN 37807                 LEESBURG, GA 31763                 BOONEVILLE, MS 38829




AMANDA BOATWRIGHT                      AMANDA BODINE                      AMANDA BOLIN
1428 MEADOWLARK CR                     1919 PARK STREET                   527 NEW RIVER RD
HALEYVILLE, AL 35565                   WHITEBLUFF, TN 37187               NASHVILLE, GA 31639




AMANDA BOOTH                           AMANDA BOYD                        AMANDA BRAY
403 EAST KELLY ST                      209A CLAYTON STREET                1661 STRANGE RD
SYLVESTER, GA 31791                    PELAHATCHIE, MS 39145              COMMERCE, GA 30530




AMANDA BROOKS                          AMANDA BUNNELL                     AMANDA BUSBY-CHILDRESS
919 SCOTTSVILLE RD.                    521 WEST BORDELON ST APT 4         30845 HWY 4 E
LAFAYETTE, TN 37083                    GONZALES, LA 70737                 HOLLY SPRINGS, MS 38635




AMANDA BUTLER                          AMANDA CAMP                        AMANDA CARTER
725 COOPER PIT RD                      431 MAIN STREET                    9421 LORAS STREET
TRION, GA 30753                        DUTTON, AL 35744                   NEW PORT RICHEY, FL 34654




AMANDA CASH                            AMANDA CAVANESS                    AMANDA CHAIRES
1364 EDWARDS ST                        710 LEE AVENUE                     1001 QUINT HILL ROAD 2
GRIFFIN, GA 30223                      PIGGOTT, AR 72454                  JACKSONVILLE, AR 72076




AMANDA CLARK                           AMANDA CLARK                       AMANDA CLONTZ
1102 FAIRWAY RIDGE DR                  122 CAMI ST                        334 S HOWARD AVE
WRENS, GA 30833                        EAST DUBLIN, GA 31027              LANDRUM, SC 29356




AMANDA CONNELL                         AMANDA COOPER                      AMANDA COX
1340 FIRE TOWER ROAD                   5400 HEBER SPRINGS RD W            214 JOYNER LOOP
JONESBORO, LA 71251                    QUITMAN, AR 72131-8792             LONOKE, AR 72086




AMANDA DAVIS                           AMANDA DAVIS                       AMANDA DRIVER
116 TRAILER LANE                       13 FOURMILE BOARD HILL ROAD        2548 SAWYER RD
WAYNESBORO, TN 38485                   WAYNESBORO, TN 38485               BLAKELY, GA 39823




AMANDA EDWARDS                         AMANDA FERGUSON                    AMANDA FLOWERS
601 CHIQUOLA AVE                       10813 OAK LEAF DR E                180 APPLETREE LANE
HONEA PATH, SC 29654                   OLIVE BRANCH, MS 38654             WEST COLUMBIA, SC 29170
AMANDA FOGLE              Case 19-11984-CSS
                                        AMANDA Doc 36 Filed 09/10/19
                                               FOUNTAIN                Page 41 ofFRALIX
                                                                          AMANDA  1514
1514 LEWIS ST                           1001 N ROBINSON ST                85 JANEY LOOP
CAMDEN, SC 16051-44                     HARRISON, AR 72601                SAVANNAH, TN 38372




AMANDA FRANCIS                          AMANDA FRANKLIN                   AMANDA G FLIPPO
467 WITHERINGTON CIR                    205 GASKINS ST.                   79 CROSSROAD CHURCH RD
EAST DUBLIN, GA 31027                   HAWKINS, TX 75765                 300 PMB MARGARETT
                                                                          MATHISTON, MS 39752




AMANDA GARDNER                          AMANDA GARNER                     AMANDA GARZA
311 ED COLLINS LANE                     4683 HANK WILLIAMS ROAD           27 JIMMY PHILLIPS ROAD
CLINTON, NC 28328                       MC KENZIE, AL 36456               COBBTOWN, GA 30420




AMANDA GIBSON                           AMANDA GILCREASE                  AMANDA GLASS
6001 ARARAT ROAD                        1044 HALEY RD                     604 E. WOOD STREET
TOXEY, AL 36921                         DEQUINCY, LA 70633                PARIS, TN 38242




AMANDA GOCHCOFF                         AMANDA GOSSETT                    AMANDA GUANAJUANTO
2738 GREER RD                           3038 CR 359-D                     10930 HIGHWAY 14
GOODLETTSVILLE, TN 37072                HENDERSON, TX 75654               STAR CITY, AR 71667




AMANDA HANCOCK                          AMANDA HARPER                     AMANDA HARRIS
125 JOHN LANE                           1545 5 BRIDE RD                   9500 CUTOFF RD
HEBER SPRINGS, AR 72543                 OCILLA, GA 31774                  BASTROP, LA 71220




AMANDA HAYLES                           AMANDA HEAIR                      AMANDA HENDERSON
303 MIDWAY RD.                          151 COUNTY RD 253                 6878 TEALWOOD DRIVE
BARNESVILLE, GA 30204                   HOUSTON, MS 38851                 HORN LAKE, MS 38637




AMANDA HERRON                           AMANDA HESS                       AMANDA HEWITT
28 E LINDEN                             325 SIDNEY CLEMENTS RD            7 PREACHER RD
MARION, AR 72364                        CUMBERLAND CITY, TN 37050         RIDDLETON, TN 37151




AMANDA HOBBS                            AMANDA HOGAN                      AMANDA HORN
11600 LORRAINE ROAD C4                  2110 SPRINGER RD. E38             5611 TRITTER ST
GULFPORT, MS 39503                      LAWRENCEBURG, TN 38464            OCEAN SPRINGS, MS 39564




AMANDA HOSEY                            AMANDA HUGHES                     AMANDA HURLEY
150 HUMBLE ST                           54284 HWY 17                      7897 CAROL ELAINE CIR.
HAWKINS, TX 75765                       SULLIGENT, AL 35586               BARTLETT, TN 38133
AMANDA JACKSON            Case 19-11984-CSS
                                        AMANDA Doc  36
                                               JACKSON       Filed 09/10/19     Page 42 ofJACKSON
                                                                                   AMANDA  1514
144 HIGHLAND RD                          300 KITTY HAWK CIRCLE                     611 CHARLES WOOD DRIVE
LINEVILLE, AL 36266                      BRANDON, MS 39047                         MARION, AR 72364




AMANDA JAMES                             AMANDA JOHNSON                            AMANDA JONES
6 CR 147                                 2211 HWY 153                              258 THATCHER RIDGE
TISHOMINGO, MS 38873                     CASTOR, LA 71016                          MONROE, LA 71203




AMANDA JORDAN                            AMANDA JUMP                               AMANDA K JONES
215 COUNTY RD 94                         309 MULLIS STREET                         202 THATCHER LN
WATER VALLEY, MS 38965                   DEXTER, GA 31019                          MONROE, LA 71203




AMANDA KAI                               AMANDA KEEL                               AMANDA KELLY
3019 HWY.209 NORTH                       5146 SR 56                                3644 KAREN ST
RIPLEY, TN 38063                         TRACY CITY, TN 37387                      MOODY, AL 35004




AMANDA KOSLIN                            AMANDA L. BYRD                            AMANDA LAKIN
7025 LANCELEAF DRIVE                     535 BROOKWOOD POINT PLACE, APT. 1018      775 TRENT RD
COLLEGE GROVE, TN 37046                  SIMPSONVILLE, SC 29681                    WASBURN, MO 65772




AMANDA LEE BYRD                          AMANDA LEE                                AMANDA LOFTON
C/O TRULUCK THOMASON                     431 MAIN STREET                           525 LAUREL HILL RD
1011 E. WASHINGTON STREET                DUTTON, AL 35744                          CARTHAGE, MS 39051
GREENVILLE, SC 29601




AMANDA LOVINS                            AMANDA LYKINS                             AMANDA LYNN DUNAVANT
1321 PINE CONE DR                        70 HOLMES MILL RD APT A8                  5029 PACKARD DRIVE
LEWISBURG, TN 37091                      HUNTINGDON, TN 38344                      NASHVILLE, TN 37211




AMANDA MARION                            AMANDA MARR                               AMANDA MARTIN
760 HOEDOWN RD                           853 JONATHAN LANE LOT E                   10 NARANS RD
PONTOTOC, MS 38863                       KINGSLAND, GA 31548                       MAYFLOWER, AR 72106




AMANDA MARTIN                            AMANDA MASSENGILL                         AMANDA MC KENDREE
25443 PINEY RIDGE RD                     2819 BANKHEAD HWY                         1202 N WASHINGTON ST APT D-19
FRANKLINTON, LA 70438                    HICKORY FLAT, MS 38633                    SYLVESTER, GA 31791




AMANDA MCBRIDE                           AMANDA MCCARTNEY                          AMANDA MCCASKILL
1717 LEE RD 410                          800 HARDAMAN RD                           2021 OLD LIBERTY ROAD
MARIANNA, AR 72360                       MT.VERNON, GA 30445                       MCCOMB, MS 39648
AMANDA MCCOY            Case   19-11984-CSS
                                        AMANDA Doc 36 Filed 09/10/19
                                               MCFADDEN                Page 43 ofMCLENDON
                                                                          AMANDA  1514
1978 NEW COUNTY LINE RD                 4103 NORTH AIRPORT ROAD           200 GRANDVILLA DR LOT A55
SYLACAUGA, AL 35151                     MARION, AR 72364                  DOTHAN, AL 36301




AMANDA MCPHEARSON                       AMANDA MECKLEY                    AMANDA MEYERS
604 NASH ST. APT52                      3525 COLUMBIA HWY N               613 S 7TH LOT 8
UNION CITY, TN 38261                    RIDGE SPRINGS, SC 29129           WEST HELENA, AR 72390




AMANDA MIZELL                           AMANDA MONK                       AMANDA MULDER
PO BOX 835                              3040 BARNARD ROAD                 1462 MARCASITE DRIVE
STAR CITY, AR 71667-0835                GLENNVILLE, GA 30427              BRENTWOOD, TN 37024




AMANDA MULLINS                          AMANDA MUNN                       AMANDA MYERS
59 VERNON WHITE RD.                     1305 HENDERSON                    1010 UNION RD
BRADFORD, TN 38316                      BRIDGEPORT, TX 76426              ECLECTIC, AL 36024




AMANDA MYERS                            AMANDA NORTON                     AMANDA OGLETREE
14 PC 269 ROAD                          2461 HWY 19 N                     157 BRADLEY CIRCLE
LEXA, AR 72355                          THOMASTON, GA 30286               BARNESVILLE, GA 30204




AMANDA OWENS                            AMANDA OWENS                      AMANDA PARROTT
266 SAM MATHIS LN                       810 SE WASHINGTON ST              2219 CO RD 296
ERIN, TN 37061                          IDABEL, OK 74745                  LANETT, AL 36863




AMANDA PENDEGRASS                       AMANDA PENDERGRASS                AMANDA PERISE
65 RIVERWOOD COVE                       55 BROOKWOOD CIRCLE               48373 MUSSACHIA
OAKLAND, TN 38060                       OAKLAND, TN 38060                 TICKFAW, LA 70466




AMANDA PETERSON                         AMANDA PICARD                     AMANDA PRUITT
AR                                      4186 JUDGE ROAD                   12 OAK CREST DRIVE
                                        GLOSTER, MS 39638                 LAUREL, MS 39437




AMANDA RABUN                            AMANDA RAY                        AMANDA RHODES
1224 BRITTANY RD                        105 CLEAR LAKE DR                 724 CLARINNE STREET
STAPLETON, GA 30823                     ADAIRSVILLE, GA 30103             JACKSON, MO 63755




AMANDA RILEY                            AMANDA ROBERTS                    AMANDA ROBINSON
247 ROUBIEU STREET                      1696 DRIPPING SPRINGS RD          1760 CO RD 28
CAMPTI, LA 71411                        LAFAYETTE, GA 30728               CLANTON, AL 35046
AMANDA ROBINSON         Case 19-11984-CSS
                                      AMANDA Doc 36
                                             ROGERS        Filed 09/10/19   Page 44 ofROGERS
                                                                               AMANDA  1514
422 OLD HWY 79                        1050 ALEXANDRIA JACKSONVI                1900 MOUNT VIEW RD
DOVER, TN 37058                       ALEXANDRIA, AL 36250                     WELLINGTON, AL 36279




AMANDA SAMPLES                        AMANDA SAWYER                            AMANDA SEAGRAVES
62 PRICE RD                           2200 PARIS HWY 54                        200 ELLER DRIVE
CARROLLTON, GA 30117                  DRESDEN, TN 38225                        DIXON SPRINGS, TN 37057




AMANDA SEAL                           AMANDA SEAMSTER                          AMANDA SHATTLES
307 OLD HOLMESVILLE ROAD              202 WEST 3RD STREET                      3018 RADIO STATION ROAD
TYLERTOWN, MS 39667                   STAMPS, AR 71860                         DONALSONVILLE, GA 39845




AMANDA SHELTON                        AMANDA SIJACIC                           AMANDA SMITH
6932 CR 100                           220 MCWORTHER ST                         323 E WILLIAMS AVE
CARROLLTON, MS 38917                  JASPER, GA 30143                         ASHBURN, GA 31714




AMANDA SMITH                          AMANDA SMITH                             AMANDA SMITH
3682 POPLAR AVE                       42 BILL CLINTON RD                       616 SUMMERS DRIVE
MEMPHIS, TN 38111                     SUMRALL, MS 39482                        DYERSBURG, TN 38024




AMANDA SOLES                          AMANDA STONE                             AMANDA STUBBS
2017 HARPER STREET                    439 STAMP CREEK ROAD                     308 THUNDERING SPRINGS RD
NEWBERRY, SC 29108                    SALEM, SC 29676                          LEESBURG., GA 31763




AMANDA TAYLOR                         AMANDA TAYLOR                            AMANDA THOMAS
1022 PRESIDENT AVE.                   558 LEE RD                               111 STUDSTILL RD
TUPELO, MS 38801                      WATERPROOF, LA 71375                     EASTMAN, GA 31023




AMANDA THOMPSON                       AMANDA THORNTON                          AMANDA TODD
305 REG THOMPSON RD                   840 RIDDLE LANE                          845 POWELL CHAPEL RD
DYER, TN 38330                        LAKE PROVIDENCE, LA 71254                MIDDLETON, TN 38052




AMANDA TURNER                         AMANDA VENABLE                           AMANDA VERCHER
126 COUNTRY CLUB ROAD                 5211 TIMOTHY TRAIL                       1412 VINE STREET
DUBLIN, GA 31021                      BOSSIER CITY, LA 71111                   BRIDGEPORT, TX 76426




AMANDA WADE                           AMANDA WALKER                            AMANDA WALLS
509 WONDERTOWN DRIVE                  220 DARNELL LANE                         3261 WEST COUNTY ROAD 130 S
ERWIN, NC 28339                       HUNTINGDON, TN 38344                     PETERSBURG, IN 47567
AMANDA WATSON           Case 19-11984-CSS
                                      AMANDA Doc 36
                                             WEEKS        Filed 09/10/19   Page 45 ofWESTMORELAND
                                                                              AMANDA  1514
688 GRANT 17                          436 N RAILROAD AVE                      64 DOGWOOD AVE
SHERIDAN, AR 72150                    MOUNT VERNON, GA 30445-3110             DEKALB, MS 39328-8141




AMANDA WHITE                          AMANDA WHITE                            AMANDA WILEMON
14195 NEW ZION                        2961 HWY 326                            42 SHANDA RIDGE
CRYSTAL SPRINGS, MS 39059             COMMERCE, GA 30530                      PONTOTOC, MS 38863




AMANDA WILLIAMS                       AMANDA WISEMAN                          AMANDA WOOTEN
198 LEGG LANE                         3205 DECHARD ESTILL RD                  16 MAGNOLIA STREET
LORETTO, TN 38469                     WINCHESTER, TN 37398                    HELENA, GA 31037




AMANDA WRIGHT                         AMANDA YEARWOOD                         AMANDE SNIPES
PO BOX 1036                           73 TEASLEY LANE                         3323 ACTON RD.
MCGHEE, AR 71654                      LAVONIA, GA 30553                       MOODY, AL 35004




AMANI GRADY                           AMAREE MALONE                           AMARI BALL
888 CARSWELL STREET APT L73           9619 MORNING SHADOW DR                  1740 MC MICHAEL STREET
HOMERVILLE, GA 31634                  CORDOVA, TN 38016                       ORANGEBURG, SC 29115




AMARI CANNON                          AMARIS TRASK                            AMARIS WATSON
806 CENTRAL AVENUE                    708 STUART STREET                       1801 RIME VILLAGE DRIVE
DUBLIN, GA 31021                      WEST MEMPHIS, AR 72301                  HOOVER, AL 35216




AMARKEYUANA MCINTYRE                  AMAYA FARR                              AMAYA KAIGLER
439 N BARBER HILL RD                  3170 RAY CHARLES DRIVE APT 134          1468 ARCASTLE LOOP N
LAMONT, FL 32336                      MEMPHIS, TN 38115                       SOUTHAVEN, MS 38671




AMAYA RATLIFF                         AMAYA STEWARD                           AMAZING DEVELOPMENT INDUS
3813 WOODBRANCH DRIVE                 1730 EAST CEDAR STREET                  115 CHATHAM RD S
CHATTANOOGA, TN 37415                 EL DORADO, AR 71730                     GREENSBORO, NC 27402




AMAZING SAVINGS                       AMAZON BUSINESS                         AMBA LLC DBA
LESLIE/ZIV MENDELSOHN                 PO BOX 035184                           SUPER 8 MOTEL-HARRISON
50 E. PALISADE AVE                    SEATTLE, WA 98124-5184                  1330 HWY 62-65 N.
ENGLEWOOD, NJ 07631                                                           HARRISON, AR 72601




AMBER ANDREWS                         AMBER BAILEY                            AMBER BENOIT
98 E LEWISBURG RD                     205 GREEN MEADOWS CT                    121 BAYOUVIEW DR APT1
VILONIA, AR 72173                     WRENS, GA 30833                         FRANKLIN, LA 70538
AMBER BRILEY              Case 19-11984-CSS    Doc 36
                                        AMBER BROOKS         Filed 09/10/19   Page 46 of
                                                                                 AMBER   1514
                                                                                       BUCHANAN
201 RAGLAND RD                          41 WESTSIDE DR                           722 CR 173
COTTONTOWN, TN 37048                    PHENIX CITY, AL 36869                    OKOLONA, MS 38860




AMBER CAMPBELL                          AMBER CARLSON                            AMBER CHASSE
5280 CEDARBLUFF                         8441 EPPERSON MILL RD                    1363 COUNTY RD 342
MEMPHIS, TN 38127                       MILLINGTON, TN 38053                     FYFFE, AL 35971




AMBER CLARK                             AMBER CLARK                              AMBER COLEMAN
2501 TARBET DRIVE                       475 HORSESHOE BAND RD                    1457 RALTON
MEMPHIS, TN 38119                       SCOTTSBORO, AL 35769                     MEMPHIS, TN 38111




AMBER COOPER                            AMBER CROSS                              AMBER CUMBIE
1148 N CHEROKEE RD                      60 NAUTICAL DR                           405 13TH STREET
SOCIAL CIRCLE, GA 30025                 ALBANY, KY 42602                         OPP, AL 36467




AMBER CUPPLES                           AMBER DANAWAY                            AMBER DAVIS
303 MARGARET LANE                       PO BOX 529                               16 AURORA LANE
GRAYSON, LA 71435                       SALTILLO, MS 38866                       VILONIA, AR 72173




AMBER DEAS                              AMBER DERR                               AMBER DONALDSON
700 BOYSCOUT ROAD                       425 WILLOUGHBY LOOP                      685 BEECHTREE LANE
GASTON, SC 29053                        SAVANNAH, TN 38372                       STEWART, TN 37050




AMBER DOUGLAS                           AMBER EDWARDS                            AMBER ENGELKE
113 SHADY VISTA STREET                  217 UNION POINT ST APT 10                9180 WHITWORTH ST
HOT SPRINGS NAT, AR 71901-9599          LEXINGTON, GA 30648                      SOUTHAVEN, MS 38671




AMBER GAYLE                             AMBER GEE                                AMBER GOGGINS
38 THIGPEN CIRCLE                       133 SETZER ST.                           390 BROBSTON ST
RAY CITY, GA 31645                      SPINDALE, NC 28160                       BAXLEY, GA 31513




AMBER GRANT                             AMBER GRAYSON                            AMBER GREEN
652 WITHERS ST                          780 WOODS RD.                            2649 HWY 32 WEST EXT
MEMPHIS, TN 38104                       TUNNEL HILL, GA 30755                    OKOLONA, MS 38860




AMBER GRIFFIN                           AMBER HAMMONDS                           AMBER HANSEN
50030 BURR RD                           2717 SEVEN SPRINGS RD                    1 SADDLE CLUB ST
ABERDEEN, MS 39730                      JACKSONVILLE, AL 36265                   MEDINA, TN 38355
AMBER HARMON              Case 19-11984-CSS    Doc 36
                                        AMBER HARMON         Filed 09/10/19   Page 47 of
                                                                                 AMBER   1514
                                                                                       HARRIS
26 TAYLOR STREET                        450 J. KERR RD                           4851 HWY 72A
DURANT, MS 39063                        COLUMBIA, KY 42728                       WALNUT, MS 38683




AMBER HATFIELD                          AMBER HICKS                              AMBER HOLDEN
1809 N. MCGUIRE                         5534 COUNTY RD 13                        430 SMOKE JACK HOLLOW
MONROE, LA 71203                        COY, AL 36435                            CLARKESVILLE, GA 30523




AMBER JAMES                             AMBER KAST                               AMBER KENNEDY
2 RICHWOOD CV                           239 SOUTH WASHINGTON ST                  10153 GUNTER LOOP
LONOKE, AR 72086                        DURANT, MS 39063                         BENTON, AR 72019




AMBER KING                              AMBER LATAMONDEER                        AMBER LOCKE
7891 SHILOH RD                          PO BOX 1439                              130 SHARON AND KARON RD
VINEGAR BEND, AL 36584                  MANILA, AR 72442                         IVA, SC 29655




AMBER LOONEY                            AMBER LOVE                               AMBER M. HOUSTON
1667 HWY 11                             7011 HWY 441 NORTH                       2428 DAITMOUTH AVE
GRIFFITHVILLE, AR 72060                 DILLARD, GA 30573                        BESSEMER, AL 35020




AMBER MALONE                            AMBER MANEAUX                            AMBER MANNING
267 N TEMPLETON AVE                     834 MARTIN LUTHER KING                   77 PATTERSON DRIVE
PIGGOTT, AR 72454                       BALDWIN, LA 70514                        CHATSWORTH, GA 30705




AMBER MANUES                            AMBER MARSH                              AMBER MASSEY
1615 MARGARET DR                        779 ROCK HILL RD                         3287 MCCORKLE CURVE ROAD
FORREST CITY, AR 72335                  GARFIELD, GA 30425                       MEANSVILLE, GA 30286




AMBER MAYFIELD                          AMBER MCCULLOUGH                         AMBER MILLWOOD
325 GREEN OAK DRIVE                     1066 CR 193                              256 APPLE ORCHARD RD
WELLFORD, SC 29385                      BLUE SPRINGS, MS 38828                   CLINTON, SC 29325




AMBER MITCHELL                          AMBER MONROE                             AMBER MURRAY
901 WALNUT ST                           261 HAROLD SMITH ROAD                    605 SALLY WHITE
SHELBY, NC 28150                        WOODRUFF, SC 29388                       HODGES, SC 29653




AMBER MYLES                             AMBER NICHOLS                            AMBER OAKES
2660 GLENN ST                           289 STURDIANT RD.                        2025 EAST HYCO RD
JACKSON, MS 39204                       BURLISON, TN 38015                       SOUTH BOSTON, VA 24592
AMBER ODOM                Case 19-11984-CSS    Doc 36
                                        AMBER OLIVER          Filed 09/10/19   Page 48 of
                                                                                  AMBER   1514
                                                                                        ORR
242 ELLZEY ST                           1 CR 267                                  146 IVYWOOD CV
BARNWELL, SC 29812                      BRUCE, MS 38915                           SALTILLO, MS 38866




AMBER PATEL                             AMBER PERRY                               AMBER PINKARD
3517 TRIPLE CIRCLE                      639 BRANDON AVE                           209 GRITNEY ROAD
VALDOSTA, GA 31601                      JACKSON, MS 39209                         DALEVILLE, AL 36322




AMBER PITTMAN                           AMBER PITTMAN                             AMBER PLUMMER
1204 PINE COURT                         PO BOX 90                                 322 S PARKER ST
COLUMBIA, MS 39429                      DEXTER, GA 31019                          WIGGINS, MS 39577




AMBER POGUE                             AMBER RAINER                              AMBER RAPE
260 WATER TOWER                         528 ROSSNEAL RD                           350 RED CUT RD
CADIZ, KY 42211                         PELAHATCHIE, MS 39145                     CHATSWORTH, GA 30705




AMBER REDMON                            AMBER REED                                AMBER ROBERTS
56 ROSENWALD AVE                        7457 BURKS HOLLOW RD                      ROUTE 1 BOX 212-N
ROLLING FORK, MS 39159                  CHRISTIANA, TN 37037                      MCINTOSH, AL 36557




AMBER ROEDEL                            AMBER SALTSGAVER                          AMBER SIKES
159 ROSELANE ST                         114 LEE RD 312                            1859 HARLEE RD
CARTHAGE, NC 28327                      MARIANNA, AR 72360                        CLAXTON, GA 30417




AMBER SKAGGS                            AMBER SMITH                               AMBER SOMMERFELDT
208 GIBSON ST                           4313 NEWPOST DRIVE                        2300 MAPLE CREEK ROAD
PORTLAND, TN 37148                      JACKSON, MS 39212                         RUTHERFORDTON, NC 28139




AMBER SPEARS                            AMBER SPRIGG                              AMBER STAGGS
7051 WELLS CEMENTERY RD                 428 LAFAYETTE RD LOT 16                   150 JACKIE STAGGS LN
DICKSON, TN 37055                       CLARKSVILLE, TN 37042                     LIVINGSTON, TN 38507




AMBER STANLEY                           AMBER SUMMERS                             AMBER TAYLOR
358 HAMPSHIRE DR                        135 ROCKFORT RD                           357 D & C SUBDIVISION RD
CLARKSVILLE, TN 37043                   PIKEVILLE, TN 37367                       DRESDEN, TN 38225




AMBER THOMAS                            AMBER VALBRACHT                           AMBER WALKER
400 E BANKHEAD ST APT 1                 38 PARKVIEW DR                            1001 MCNUTT RD 256
FULTON, MS 38843                        CABOT, AR 72023                           CONWAY, AR 72034
AMBER WARREN           Case 19-11984-CSS    Doc 36
                                     AMBER WEST            Filed 09/10/19   Page 49 of
                                                                               AMBER   1514
                                                                                     WEST
23 4TH AVE                           148 UNION RD 725                          283 W LAKE RD
SCOTLAND, GA 31083                   EL DORADO, AR 71730                       EL DORADO, AR 71730




AMBER WHITE                          AMBER WILLIAMS                            AMBER WILLIS
539 MCCLUER RD                       199 DEMPSEY LANE                          UNKNOWN
JACKSON, MS 39212                    AUTRYVILLE, NC 28318                      BOLIVER, MO 65613




AMBER WINDELKIN                      AMBER WOOD                                AMBER WOODS
419 SOUTH ST                         14 SHADYDALE MHP                          14 SHADEDALE
FLIPPIN, AR 72634                    PELL CITY, AL 35125                       PELL CITY, AL 35125




AMBER YELVERTON                      AMBERLEE PRUETT                           AMBERLEIGH SWAN
1992 THIGPEN TRAIL                   139 STAR LANE                             810 BYARD RD
HARTSFIELD, GA 31756                 DUNN, NC 28334                            CLARKSVILLE, TN 37040




AMBERLY HATCH                        AMBERLYN CHURCHWELL                       AMBERNIQUE NIXON
1127 CR 1970                         207 DUNCAN ST                             6058 EAST RAILROAD ST
GUNTOWN, MS 38849                    SWIFTON, AR 72471                         MEIGS, GA 31765




AMBORISHA MCCREARY                   AMBREAH LISOTTA                           AMBRESHA BRIDGES
6333 SHELBY BRIAR DR                 318 MARK COOLEY RD                        3090 MORIAH TRAILS APT 202
MEMPHIS, TN 38134                    SINGER, LA 70633                          MEMPHIS, TN 38115




AMBRIA HENLEY                        AMBROSHA BRANDON                          AMC DISTRIBUTING INC.
235 MULLIS ST                        140 ROBINSON RD                           O/O BRANT FRIX
DEXTER, GA 31019                     MACON, MS 39341                           FOREST PARK, GA 30297




AMELIA BROWN                         AMELIA COX                                AMELIA LOKEY
1298 MOUNT CARMEL CHURCH RD          315 DENISE DR                             775 CR 7301
QUITMAN, GA 31643                    WEST HELENA, AR 72390                     BOONEVILLE, MS 38829




AMELIA PACK                          AMELITA PORTER                            AMER GREEN RUG LLC
212 N 8TH ST                         PO BOX 3060                               JOHN MCLEOD
JACKSBORO, TX 76458                  GREENWOOD, MS 38930                       3572 DUG GAP RD
                                                                               DALTON, GA 30720




AMEREN ILLINOIS                      AMEREN ILLINOIS                           AMEREN MISSOURI
300 LIBERTY ST                       PO BOX 88034                              PO BOX 790098
PEORIA, IL 61602                     CHICAGO, IL 60680-1034                    ST LOUIS, MO 63179-0352
AMEREN MISSOURI           Case 19-11984-CSS     Doc 36
                                        AMERIA LANIER       Filed 09/10/19   Page 50 of BLACKWELL
                                                                                AMERICA 1514
PO BOX 88068                             106 20 TH AVE SW                       100 JOURNET DR.
CHICAGO, IL 60680-1068                   REFORM, AL 35481                       ST. MARTINVILLE, LA 70582




AMERICA LEGION                           AMERICAL CORPORATION                   AMERICAN ACCESSORIES INC
2855 LEES CHAPEL ROAD                    389 AMERICAL BLVD                      20382 HERMANA CIRCLE
CONTACT: JAMES BOWLING                   HENDERSON, NC 27537                    LAKE FOREST, CA 92630
CEDARTOWN, GA 30125




AMERICAN ACCESSORIES INC                 AMERICAN ACCESSORIES INC               AMERICAN ACCESSORIES INC
ATTN BROOKS BAKER, EVP                   ATTN CYNDI DUFY                        ATTN JOEL FREEDMAN
1355 ADAMS RD                            1355 ADAMS RD                          PO BOX 31001-2258
BENSALEM, PA 19020                       BENSALEM, PA 19020                     PASADENA, CA 91110-2258




AMERICAN BANK NOTE CO.                   AMERICAN BASICS CO.                    AMERICAN BEVERAGE CORPORATION
2520 METROPOLITAN DRIVE                  ATTN BOB HARRIS                        ATTN JENNIFER MCMEANS, CFO
TREVOSE, PA 19053-6738                   10 W 33RD ST 8TH FLOOR                 100 PAPERCRACT BLVD
                                         NEW YORK, NY 10016                     BLAWNOX, PA 15238




AMERICAN BEVERAGE CORPORATION            AMERICAN BEVERAGE CORPORATION          AMERICAN BEVERAGE MARKETERS
ATTN JOHN CURRAN, VP OF SALES            ATTN TONY IVEY                         ATTN GREG FELTON
1 DAILY WAY                              1 DAILY WAY                            1 DAILY WAY
VERONA, PA 15147                         VERONA, PA 15147-1135                  VERONA, PA 15147




AMERICAN BEVERAGE MARKETERS              AMERICAN BEVERAGE MARKETERS            AMERICAN BEVERAGE MARKETERS
ATTN JENNIFER MCMEANS, CFO               ATTN JILL DEEG                         ATTN JILL DEEG, DIRECTOR/SALES ADM
1 DAILY WAY                              823 PROGRASS BLVD                      PO BOX 347
VERONA, PA 15147                         NEW ALBANY, IN 47150                   NEW ALBANY, IN 47150




AMERICAN BEVERAGE MARKETERS              AMERICAN BEVERAGE MARKETERS            AMERICAN BLANKET CORP.
ATTN KIM KYLE                            ATTN VALERIE HAMED                     ATTN JOHN GINN
PO BOX 347                               810 PROGRESS BLVD                      3562 DUG GAP RD. SW
NEW ALBANY, IN 47150                     NEW ALBANY, IN 47150                   DALTON, GA 30721




AMERICAN BOOK COMPANY                    AMERICAN BOOK COMPANY                  AMERICAN BOOK COMPANY
10267 KINGSTON PIKE                      10267 KINGSTON PIKE                    ATTN AAROM BAUMGARDNER
KNOXVILLE, TN 37922                      KNOXVILLE, TN 37934                    10267 KINGSTON PIKE
                                                                                KNOXVILLE, TN 37922




AMERICAN BOOK COMPANY                    AMERICAN BOOK COMPANY                  AMERICAN BOOK COMPANY
ATTN BOB LOVE, SVP BUS DEV               ATTN BOB LOVE, SVP BUS DEV             ATTN GARY RELKIN
403 OLD ANDREW JOHNSON HWY               DEPT 8325                              PO BOX 306245
JEFFERSON CITY, TN 37760                 CAROL STREAM, IL 60122-8325            NASHVILLE, TN 37230-6245




AMERICAN BOOK COMPANY                    AMERICAN BOOK COMPANY                  AMERICAN BOOK COMPANY
ATTN LEVI DUHON, DIRECTOR                ATTN LEVI DUHON, DIRECTOR              ATTN ROBERT L LOVE, SVP BUS DEV
403 E OLD ANDREW JOHNSON HWY             PO BOX 306245                          10267 KINGSTON PIKE
JEFFERSON CITY, TN 37076                 NASHVILLE, TN 37230-6245               KNOXVILLE, TN 37922
AMERICAN BOOK COMPANY Case 19-11984-CSS
                                    AMERICAN Doc 36COMPANY
                                              BOOK      Filed   09/10/19      Page 51 of 1514
                                                                                 AMERICAN BOOK COMPANY
ATTN ROBERT L LOVE, SVP BUS DEV     ATTN TRAVIS LOWE                             ATTN TRAVIS LOWE
298 SENATE ST                       10267 KINGSTON PIKE                          DEPT 8325
UNION, SC 29379                     KNOXVILLE, TN 37922                          CAROL STREAM, IL 60122-8325




AMERICAN BUSINESS FORMS INC.          AMERICAN CANCER SOCIETY                    AMERICAN CLEANING SUPPLY INC
NW 7794                               250 WILLIAMS STREET NW                     ATTN ENRIQUE FERNANDEZ, INTL SALES
PO BOX 1450                           SUITE 400                                  MGR
MINNEAPOLIS, MN 55485-7794            ATLANTA, GA 30303-1002                     8602 KILLAM INDUSTRIAL BLVD
                                                                                 LAREDO, TX 78045



AMERICAN CLEANING SUPPLY INC          AMERICAN CLEANING SUPPLY INC               AMERICAN CLEANING SUPPLY
ATTN HERI GALINDO, OPS MGR            ATTN OCTAVIO ROMERO                        8602 KILLAM INDUSTRIAL BLVD
8602 KILLAM INDUSTRIAL BLVD           8602 KILLAM INDUSTRIAL BLVD                LAREDO, TX 78045
LAREDO, TX 78045                      LAREDO, TX 78045




AMERICAN COVERS INC                   AMERICAN DAWN INC                          AMERICAN DAWN INC
D/B/A HANDSTANDS                      401 W. ARTESIA BLVD                        ATTN HOWARD GULPERSON, NATL SALES
ATTN BEN WALLS, VP OF SALES           COMPTON, CA 90220                          MGR
102 WEST 12200 SOUTH                                                             401 W ARTESIA BLVD
DRAPER, UT 84020                                                                 COMPTON, CA 90220



AMERICAN DAWN INC                     AMERICAN DAWN INC                          AMERICAN DAWN INC
ATTN KIM RICHARDSON                   ATTN KIM RICHARDSON                        ATTN RANDY ERSANDO
401 W ARTESIA BLVD                    6355 BOATROCK BLVD SW                      401 W ARTESIA BLVD
COMPTON, CA 90220                     ATLANTA, GA 30336                          COMPTON, CA 90220




AMERICAN DAWN INC                     AMERICAN DAWN INC                          AMERICAN DENTAL ASSOCIATION
ATTN SARAH MUZZIN                     ATTN STEVE PUCKETT, DIRECTOR OF SALES      ATTN KATHLEEEN T OLOUGHLIN
PO BOX 313295                         401 W ARTESIA BLVD                         DMD, MPH, EXECUTIVE DIRECTOR/COO
LOS ANGELES, CA 90051-3295            COMPTON, CA 90220                          211 EAST CHICAGO AVE
                                                                                 CHICAGO, IL 60611-2678



AMERICAN EAGLE USA                    AMERICAN ESOTERIC                          AMERICAN EXCHANGE TIME
4050 WELCH RD.                        PO BOX 144225                              1407 BROADWAY
COOKEVILLE, TN 38506                  AUSTIN, TX 78714-4225                      SUITE 2400
                                                                                 NEW YORK, NY 10018




AMERICAN EXPRESS TRAVEL REL SVCS CO   AMERICAN EXPRESS TRAVEL REL SVCS CO        AMERICAN EXPRESS TRAVEL REL SVCS CO
INC                                   INC                                        INC
ATTN DEPT 87                          ATTN GENERAL COUNSELS OFFICE               C/O AMERICAN SERVICES COMPANY INC
PO BOX 299051                         200 VESEY ST 49TH FL                       ATTN VP, GPO DECISION SUPPORT
FORT LAUDERDALE, FL 33329             NEW YORK, NY 10285-4902                    200 VESEY ST, MAILCODE 01-05-12
                                                                                 NEW YORK, NY 10285


AMERICAN FIRE & SAFETY INC.           AMERICAN FLEECE ASSOC INC                  AMERICAN FREIGHTWAYS
3310 E. ADAMS                         ONE 43RD STREET                            2200 FORWARD DRIVE
TEMPLE, TX 76501                      ALBERT TOBIAS                              HARRISON, AR 72601
                                      BROOKLYN, NY 11232




AMERICAN FREIGHTWAYS                  AMERICAN FUSION                            AMERICAN GENERAL ANNUITY INSURANCE C
PO BOX 406708                         1708 GAGE ROAD                             FBO JAMES O BILLINGSLEY JR
ATLANTA, GA 30384-6708                MONTEBELLO, CA 90640                       846 GRANT DR
                                                                                 SOUTH HAVEN, MS 38671
AMERICAN GREEN RUG    Case 19-11984-CSS
                                    AMERICANDoc   36 RUGFiled 09/10/19
                                              GREEN                      Page 52 of 1514
                                                                            AMERICAN HEART ASSO.
ATTN ROBERT ROUCHE, PRESIDENT       C/O CAPITAL BUSINESS CREDIT LLC          GREATER SOUTHEAST AFFIL
3572 DUG GAP RD                     ATTN JOSH SIMMONS                        PO BOX 4002900
DALTON, GA 30720                    PO BOX 100895                            DES MOINES, IA 50340
                                    ATLANTA, GA 30384



AMERICAN HEART ASSOC                  AMERICAN HEART ASSOC.                  AMERICAN HEART ASSOCIATIO
PO BOX 50015                          PO BOX 841750                          7272 GREENVILLE AVENUE
PRESCOTT, AZ 86304-5015               DALLAS, TX 75284-1750                  DALLAS, TX 75231-4596




AMERICAN HOMES & TEXTILES             AMERICAN IMPRESSIGNS LLC.              AMERICAN INTERNATIONAL IN
320 AMBOY AVENUE                      ALLAN SIMPSON                          2456 POWDERS MILL DR.
METUCHEN, NJ 08820                    1052 BOAT HOOK LN                      CHESTERFIELD, MO 63005
                                      CORODVA, TN 38018




AMERICAN KEY & LOCK CO INC            AMERICAN LEGION 15                     AMERICAN LEGION 74
5612 S SHERWOOD FOREST                2607 HIGHWAY 31 SOUTH                  TRIGG COUNTY
BLVD                                  CONTACT: ROGER GROVES                  33 BARDSTOWN ROAD
BATON ROUGE, LA 70816                 DECATUR, AL 35603                      CONTACT:CHARLES ROCKHOLD
                                                                             CADIZ, KY 42211



AMERICAN LEGION 91                    AMERICAN LEGION ANDLSIA                AMERICAN LEGION AUX
3505 TERRY ROAD                       POST 80                                604 S FULTON STREET
JACKSON, MS 39212                     1852 E THREE NOTCH STREET              CONTACT: LORETTA LAMBERT
                                      CONTACT: LARRY THURMAN                 IUKA, MS 38852
                                      ANDALUSIA, AL 36421



AMERICAN LEGION AUX                   AMERICAN LEGION AUX                    AMERICAN LEGION AUXILIARY
AUX UNIT 595                          BAINBRIDGE                             601 TANGLEWOOD DRIVE
510 CEDAR STREET                      801 S COLLIER STREET                   CONTACT: FERN LATINO
CONTACT: GRISSOM RAVENNA              CONTACT:MARGARET REYNOLDS              WHITE OAK, TX 75693
NEW MADRID, MO 63869                  BAINBRIDGE, GA 39819



AMERICAN LEGION BL FULK               AMERICAN LEGION DEPT                   AMERICAN LEGION HM ASSN MARION
POST 13                               MISSISSIPPI                            MARION
401 FORSYTHE AVE                      298 GREEN STREET                       11720 LONGSTREET ROAD
THOMAS SCHOEMAKER                     CONTACT: JOE KERSH                     CONTACT: TIM HARTWELL
MONROE, LA 71201                      HATTIESBURG, MS 39401                  MARION, IL 62959



AMERICAN LEGION HOME                  AMERICAN LEGION NATIONAL               AMERICAN LEGION OFFICE
POST 29                               HEADQUARTERS                           3237 ALBERT PIKE ROAD
401 MAIN STREET NW                    109 BROAD STREET                       CONTACT: SLIM HARPER
CONTACT: CARL DEWY                    CONTACT: JOHNNY WEBB                   HOT SPRINGS, AR 71913
LENOIR, NC 28645                      CAMDEN, AL 36726



AMERICAN LEGION POST 0017             AMERICAN LEGION POST 0249              AMERICAN LEGION POST 112
2503 MOORE STATION ROAD               PO BOX 34074                           1118 N GLENWOOD AVE.
CONTACT: WILLIAM BURKE                CONTACT: WILLIAM BELSER                CONTACT: ROBERT TURNER
DUBLIN, GA 31021                      BARTLETT, TN 38184                     DALTON, GA 30721




AMERICAN LEGION POST 12               AMERICAN LEGION POST 122               AMERICAN LEGION POST 13
121 W ENTERPRISE STREET               498 DOSTER ROAD                        1301 WILLIAMS STREET
CONTACT: KEITH REEVES                 CONTACT: BILL HAMBURGER                CONTACT: PEGGY GATES
BROOKHAVEN, MS 39601                  PRATTVILLE, AL 36067                   VALDOSTA, GA 31601
AMERICAN LEGION POST 14 Case   19-11984-CSS    Doc
                                        AMERICAN    36 POST
                                                 LEGION  Filed
                                                            146 09/10/19   Page 53 of 1514
                                                                              AMERICAN LEGION POST 151
CRTAKER                                  2906 HIGHWAY 43 S                     375 GARVIN ROAD
1301 E GREENVILLE STREET                 CONTACT: DAVID LUNA                   CONTACT: STANLEY MOORE
CONTACT: BETTY CRATE                     LORETTO, TN 38469                     LIBERTY, SC 29657
ANDERSON, SC 29621



AMERICAN LEGION POST 153                 AMERICAN LEGION POST 16               AMERICAN LEGION POST 185
2320 KANELL BLVD                         750 HIGHWAY 75 S                      1680 SAINT ANN PL
ATTN STEVE IRWIN                         CONTACT: GILMER COMM                  CONTACT: TIM HART
POPLAR BLUFF, MO 63901                   CLEVELAND, GA 30528                   SLIDELL, LA 70460




AMERICAN LEGION POST 19                  AMERICAN LEGION POST 191              AMERICAN LEGION POST 199
1720 ROCK CREEK DRIVE                    1305 GRANT STREET                     EAST SHORE
CONTACT: BOBBY PARKER                    CONTACT: TERRY BONNER                 700 S MOBILE STREET
BENTON, AR 72019                         DYERSBURG, TN 38024                   CONTACT: TICK SCHNEIDER
                                                                               FAIRHOPE, AL 36532



AMERICAN LEGION POST 20                  AMERICAN LEGION POST 202              AMERICAN LEGION POST 22
806 CALHOUN AVE                          534 HIGHWAY 162                       149 COUNTY ROAD 3576
CONTACT: JAMES MCDANIEL                  CONTACT: HAROLD GIBBS                 CONTACT: DAN DUNSON
GREENWOOD, SC 29649                      BENTON, LA 71006                      CLARKSVILLE, AR 72830




AMERICAN LEGION POST 224                 AMERICAN LEGION POST 280              AMERICAN LEGION POST 30
1310 CAMBRIDGE AVE E                     311 S MAIN ST                         2916 GILLIONVILLE ROAD
CONTACT: THOMAS GASKIN                   CONTACT: CHARLES WINMILER             ATTN ROGER MARIETTA
GREENWOOD, SC 29649                      BENTON, IL 62812                      ALBANY, GA 31721




AMERICAN LEGION POST 36                  AMERICAN LEGION POST 47               AMERICAN LEGION POST 48 C
3200 S MAIN STEET                        401 LANE STREET                       PO BOX 323
CONTACT: DON YAEGAR                      CONTACT: C RUTLEDGE                   CHESNEE, SC 29323
PINE BLUFF, AR 71601                     CALHOUN, GA 30701




AMERICAN LEGION POST 5                   AMERICAN LEGION POST 519              AMERICAN LEGION POST 52
5 SHORTER AVE SW                         312 HOPKINS STREET                    903 WESTLAND DRIVE
CONTACT: HARRY TREADAWAY                 CONTACT: EDWARD BAKER                 CONTACT: AL BAKER
ROME, GA 30165                           THOMASVILLE, GA 31792                 WINONA, MS 38967




AMERICAN LEGION POST 53                  AMERICAN LEGION POST 60               AMERICAN LEGION POST 69 INC
150 LEGION ROAD                          N 2ND STREET                          ATTN DALLELL DESORMEAUS
CONTACT: ARNOLD BIXLER                   CONTACT: MR. HENSHILWOOD              1501 SURREY STREET
WEST MEMPHIS, AR 72301                   PULASKI, TN 38478                     LAFAYETTE, LA 70501




AMERICAN LEGION POST 75                  AMERICAN LEGION POST 75               AMERICAN LEGION POST 8
107 LEGION DRIVE                         116 CEDAR LANE DRIVE                  501 NW 16TH STREET
CONTACT: LAWRENCE DONNER                 CONTACT: ALAN HATTEN                  CONTACT: ROSS CHANDLER
PORTLAND, TN 37148                       KOSCIUSKO, MS 39090                   IDABEL, OK 74745




AMERICAN LEGION POST 88                  AMERICAN LEGION POST 94 D             AMERICAN LEGION POST INC
2864 ELM HILL PIKE                       8288 HIGHWAY 22                       165 PERRY SWITCH ROAD
CONTACT: COMDR WATSON                    CONTACT: JERRY SPAIN                  CONTACT: ROY BRANNON
NASHVILLE, TN 37214                      DRESDEN, TN 38225                     JACKSON, TN 38301
AMERICAN LEGION POST NOCase
                        1     19-11984-CSS    Doc
                                       AMERICAN    36 POST
                                                LEGION  Filed
                                                           OF 09/10/19   Page 54 of 1514
                                                                            AMERICAN LEGION POST
3755 HOMEWOOD ROAD                      MOORE HSE                            575 N MAIN STREET
CONTACT: TERRY ADAMS                    2324 E MADISON AVE                   CONTACT: DUANE WEMPE
MEMPHIS, TN 38118                       CONTACT: GEORGE EDGEMON              BREESE, IL 62230
                                        BASTROP, LA 71220



AMERICAN LEGION POST                    AMERICAN LEGION POST                 AMERICAN LEGION
60 EVANS                                CHAPTER 167                          106 CRAWFORDVILLE ROAD
3159 GA HIGHWAY 129 S                   401 N 5TH AVE                        CONTACT: JAMES WEST
CONTACT: CATHY TETDEAULT                CONTACT: LARRY MORRISON              LEXINGTON, GA 30648
CLAXTON, GA 30417                       CHATSWORTH, GA 30705



AMERICAN LEGION                         AMERICAN LEGION                      AMERICAN LEGION
1140 S WATER AVENUE                     120 MARION                           1311 CHESTNUT FERRY ROAD
CONTACT: CHARLENE JACKSON               903 5TH STREET NW                    CONTACT: DENNIE BELUE
GALLATIN, TN 37066                      CONTACT: FRANKIE SMITH               CAMDEN, SC 29020
                                        RED BAY, AL 35582



AMERICAN LEGION                         AMERICAN LEGION                      AMERICAN LEGION
140 E LAKE STREET                       167 WALLACE SPRINGS ROAD             19025 SOUTH 3RD STREET
CONTACT: ROBERT TRAMMEL                 CONTACT: NATIEL HOWARD               CONTACT: RICKY REED
MANILA, AR 72442                        STATESVILLE, NC 28677                CITRONELLE, AL 36522




AMERICAN LEGION                         AMERICAN LEGION                      AMERICAN LEGION
2500 UNION SCHOOL ROAD                  2520 GOODMAN ROAD                    2714 FAIRVIEW BLVD
CONTACT: STEVE KELLAR                   CONTACT: TOMMY WORKMAN               CONTACT: RANDALL ODOM
PICAYUNE, MS 39466                      HORN LAKE, MS 38637                  FAIRVIEW, TN 37062




AMERICAN LEGION                         AMERICAN LEGION                      AMERICAN LEGION
310 BEE CREEK DRIVE                     310 PALMETTO STREET                  4 TRAVIS ROAD
CONTACT: MARK KENNEDY                   CONTACT: FERDINAND BURNS             CONTACT: LARRY HESTER
MURRAY, KY 42071                        SUMTER, SC 29150                     ROSSVILLE, GA 30741




AMERICAN LEGION                         AMERICAN LEGION                      AMERICAN LEGION
414 WEST 14TH STREET                    49 PARK ROAD                         515 E 18TH STREET
CONTACT: BERNICE TURNER                 CONTACT: GENE JERMANO                CONTACT: LAMAR MASON
CHICKAMAUGA, GA 30707                   HERBER SPRINGS, AR 72543             ANNISTON, AL 36207




AMERICAN LEGION                         AMERICAN LEGION                      AMERICAN LEGION
521 W OGLETHORPE HWY                    5956 HIGHWAY 41                      611 E VANCE STREET
CONTACT: GIDDO KNAPP                    CONTACT: RONNIE LEA                  CONTACT: W FRANK MCLEAN
HINESVILLE, GA 31313                    RINGGOLD, GA 30736                   DUNN, NC 28334




AMERICAN LEGION                         AMERICAN LEGION                      AMERICAN LEGION
717 MARKET STREET                       GOODFELLOWS                          NATIONAL HEADQUARTERS
CONTACT: DON OWENS                      2120 HIGHWAY 70 E                    674 LEGION RD NE
MOUNTAIN HOME, AR 72653                 CONTACT: JIMMY VARNER                CONTACT: ART DARR
                                        FORREST CITY, AR 72335               CONYERS, GA 30012



AMERICAN LGN EFFINGHAM                  AMERICAN LICORICE CO                 AMERICAN LICORICE CO
POST 209                                ATTN BOBBIE POFF                     ATTN GEORGE SMITH, NATL SALES MGR
20 OAK RIDGE CIRCLR                     PO BOX 843242                        1900 WHIRLPOOL DR
CONTACT: JUDITH TYREE                   KANSAS CITY, MO 46184-3242           LAPORTE, IN 46350
RINCON, GA 31326
AMERICAN LICORICE        Case 19-11984-CSS    Doc
                                       AMERICAN     36 INC
                                                LIFELINE Filed 09/10/19       Page 55 of 1514
                                                                                 AMERICAN LIVER FOUNDATION
ATTN HANK PETERSEN                       138 FIRST STREET                         39 BROADWAY STE 2700
1900 WHIRRLPOOL DR                       BARABOO, WI 53913                        NEW YORK, NY 10006
LAPORTE, IN 46350




AMERICAN LIVER FOUNDATION                AMERICAN LIVER FOUNDATION                AMERICAN MILITARY
NASHVILLE DIVISION                       PO BOX 486                               FAMILIES ANC
PO BOX 1224                              ELLENDALE, TN 38029                      373 MCDONOUGH PKWY
BRENTWOOD, TN 37024                                                               CONTACT: WILLIAM RILEY
                                                                                  MCDONOUGH, GA 30253



AMERICAN MILLS                           AMERICAN PATRIOT                         AMERICAN PEPER OPTICS LLC
INTERNATIONAL                            OUTFITTER FDN                            ATTN MARK NIDZGORSKI, RETAIL SALES DIR
14224 23RD AVE N                         269 NE RIDGE LOOP                        2995 APPLING RD, 106
PLYMOUTH, MN 55447                       CONTACT: SHEILA WHITMAN                  BARLETT, TN 38133
                                         MADISON, FL 32340



AMERICAN PEPER OPTICS LLC                AMERICAN PHARMACISTS ASOC                AMERICAN PLASTIC TOYS
ATTN PAULO AUR, COO                      ATTN ACCOUNTS RECEIVABLE                 ATTN AIMEE SHINOSKY
2995 APPLING RD, 106                     2215 CONSTITUTION AVE NW                 799 LADD RD
BARLETT, TN 38133                        WASHINGTON, DC 20037-2985                PO BOX 100
                                                                                  WALLED LAKE, MI 48390



AMERICAN POP CORN COMPANY                AMERICAN POP CORN COMPANY                AMERICAN POPCORN COMPANY
ATTN STEVE HUISENGE, VP OF SALES         ATTN TONY NEY                            ATTN STEVE HUISENGE, VP OF SALES
ONE FUN PLACE                            PO BOX 178                               ONE FUN PLACE
SIOUX CITY, IA 51108                     SIOUX CITY, IA 51102                     SIOUX CITY, IA 51108




AMERICAN PRESS                           AMERICAN PUBLIC                          AMERICAN REPROGRAPHICS INC.
4900 US-90                               485 7TH AVE.                             255 BLANTON AVE.
LAKE CHARLES, LA 70615                   NEW YORK, NY 10018                       NASHVILLE, TN 37210




AMERICAN STOCK TRANSFER &                AMERICAN TESTING                         AMERICAN VETERANS SERVICE CORP
TRUST COMPANY                            PO BOX 491                               5438 SHREVEPORTY HWY
OPERATIONS CENTER                        SOUTHAVEN, MS 38671                      CONTACT: JOHN GORMAN
6201 15TH AVE.                                                                    PINEVILLE, LA 71360
BROOKLYN, NY 11219



AMERICAN VETERANS                        AMERICAN VETS POST 100                   AMERICAS BEST VALUE INN
5510 SOUTHWEST DRIVE                     205 COUNTY ROAD 813                      PO BOX 2397
JONESBORO, AR 72404                      CONTACT: RONNIE CRANE                    NATCHITOCHES, LA 71457
                                         ETOWAH, TN 37331




AMERICAS REMANUFACTURING COMPANY         AMERICAS REMANUFACTURING COMPANY         AMERICOM TELECOMMUNICATIO
1840 GORDON HWY                          370 W CAMINO GARDENS BLVD, STE 100       2005 NONCONNAH BLVD
AUGUSTA, GA 30904                        1840 GORDON HIGHWAY                      SUITE 29
                                         AUGUSTA, GA 30904                        MEMPHIS, TN 38132




AMERIGAS PROPANE LP                      AMERIGAS PROPANE LP                      AMERIGROUP
A/K/A AMERIGAS EAGLE PROPANE LP          A/K/A AMERIGAS EAGLE PROPANE LP          PO BOX 933657
ATTN MICHELE MCMAHON, NATIONAL           ATTN MICHELE MCMAHON, NATIONAL           ATLANTA, GA 31193-3657
ACCTS MGR                                ACCTS MGR
200 SUTALLEE RIDGE LANE NE               PO BOX 965
WHITE, GA 30184                          VALLEY FORGE, PA 19482-0965
                       Case
AMERIHUA INTL ENTERPRISE      19-11984-CSS    Doc 36
                                       AMERIQUEST          Filed 09/10/19   Page 56 ofBANK
                                                                               AMERIS  1514
707 RADIO DR.                          457 HADDONFIELD RD, STE 220             2513 SOUTH MAIN STREET
LEWIS CENTER, OH 43035                 CHERRY HILL, NJ 08002                   MOULTRIE, GA 31768




AMERIS BANK                            AMERIS                                  AMERIS
3490 PIEDMONT RD NE                    3490 PIEDMONT RD NE                     PO BOX 220
ATLANTA, GA 30305                      ATLANTA, GA 30305                       DOUGLAS, GA 31534




AMERISOURCEBERGEN CORP                 AMERIWOOD INDUSTIRES INC                AMERIWOOD INDUSTIRES INC
ATTN RAY GIESE                         ATTN JIM KIMMINAU, SVP FINANCE          ATTN PAM SIDA, CREDIT ANALYST
24663 NETWORK PLACE                    410 E FIRST ST S                        410 E FIRST ST S
CHICAGO, IL 60673-1246                 WRIGHT CITY, MO 63390                   WRIGHT CITY, MO 63390




AMERIWOOD INDUSTIRES INC               AMERLESS HEZEKIAH                       AMES COMPANIES INC, THE
ATTN TRACI SEXTON                      3812 SEGREST MERCY                      ATN SEAN KELLY, DIRECTOR OF SALES
410 E FIRST STREET                     MONROE, LA 71203                        1 TRUE TEMPER DR
WRIGHT CITY, MO 63390                                                          CARLISLE, PA 17015




AMES COMPANIES INC, THE                AMES COMPANIES INC, THE                 AMESHA HARRIS
ATN SEAN KELLY, DIRECTOR OF SALES      ATTN FRANCINE WELSH                     1524 PARKWAY APT 603
465 RAILROAD AVE                       465 RAILROAD AVE                        GREENWOOD, SC 29646
CAMP HILL, PA 17011                    CAMP HILL, PA 17011




AMESUR EYE ASSOCIATES PA               AMG CORP.                               AMH HOLDINGS LLC
947 LINWOOD AVE                        PO BOX 130                              ATTN MARTIN DANIEL
SUITE 2S                               MADISON, NJ 07940                       21200 NORDHOFF ST
RIDGEWOOD, NJ 07450-2939                                                       CHATSWORTH, CA 91311




AMH HOLDINGS LLC                       AMI HAYNES                              AMIE BELCHER
ATTN MARTIN DANIEL                     222 HARRELL ST APT 41                   254 WHITNEY RD
21200 NORDHOFF ST                      BRANDON, MS 39042                       ASHVILLE, AL 35953
CHATSWORTH, GA 91311




AMIE FERGUSON                          AMIEE LYNN ACCESSORIES                  AMIEE LYNN INC
105 W. RAYMOND ST                      366 5TH AVE 4TH FLR                     366 FIFTH AVE 11TH FL
TERRY, MS 39170                        NEW YORK, NY 10001                      NEW YORK, NY 10001




AMIEE LYNN INC                         AMIGO MOBILITY INTERNATIO               AMILLIA GREER
65 RAILROAD AVE STE 209                6693 DIXIE HIGHWAY                      3659 N. TREZEVANT
RIDGEFIELD, NJ 07657                   BRIDGEPORT, MI 48722                    MEMPHIS, TN 38127




AMINAH SMITH                           AMIOR PETERS                            AMIRAH BURNETT
PO BOX 1014                            UNKNOWN                                 212 WILKINSON DR
LOUISVILLE, GA 30434                   LITTLE ROCK, AR 72118                   SARDIS, MS 38666
AMIRAH BURNETTE          Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                       AMIRAH BURNETTE                     Page 57 ofBURNETTE
                                                                              AMIRAH  1514
11656-C BALLENTINE RD                  212 WILKERSUN DR                       212 WILKINSON DR.
SARDIS, MS 38666                       SARDIS, MS 38666                       SARDIS, MS 38666




AMIRAH BURNETTE                        AMIT BHARDWAJ                          AMIT MITTAL
212 WILKINSON DRIVE                    1966 HADDAM PL                         AM HOME TEXTILES LLC
SARDIS, MS 38666                       HOFFMAN ESTATES, IL 60169              510 WHARTON CIRCLE SW
                                                                              ATLANTA, GA 30336




AMITE FIRE DEPARTMENT                  AMITE POLICE DEPARTMENT                AMIYAH MILLER
PO BOX 279                             101 EAST OAK STREET                    5905 AIRWAYS BLVD
AMITE, LA 70422                        AMITE, LA 70422                        SOUTHAVEN, MS 38671




AMMIE MIKELL                           AMORETTE BARGER                        AMORY FIRE DEPARTMENT
1119 JEANETTE STREET                   717 WHATLEY DR                         PO BOX 174
MILLEN, GA 30442                       TALLASSEE, AL 36078                    AMORY, MS 38821




AMORY POLICE DEPARTMENT                AMOS MCCULLER                          AMOTEC TECHNOLOGY SOLUTNS
200 SOUTH FRONT STREET                 605 HARVEY AVE 41                      DBA AMOTEC STAFFING
AMORY, MS 38821                        STERLINGTON, LA 71280                  1220 W 6TH ST
                                                                              SUITE 602
                                                                              CLEVELAND, OH 44113



AMPAC HOLDINGS LLC                     AMPRO PRODUCTS                         AMS TOY INTERNATIONAL
12025 TRICON ROAD                      ATTN ROBERT GRAY OR KEVIN STEWART      105 WEST DEWEY AVENUE BLDG. C UNIT 5
CINCINNATI, OH 45246                   6240 POPLAR AVE                        FOREST PARK, GA 30297
                                       MEMPHIS, TN 38119




AMSCAN INC.                            AMVETS DEPARTMENT OF TENNESSEE         AMVETS POST 75
GRASSLANDS ROADS/AMSCAN                CONTACT: JOE CARTER                    127 FOX AND HOUND WAY
80 GRASSLANDS ROAD                     3146 SPARTA HWY                        CONTACT: MIKE DUKE
ELMSFORD, NY 10523                     SMITHVILLE, TN 37166                   NEWPORT, TN 37821




AMVETS                                 AMWASTE                                AMY "LUCY" DENSON
6025 STAGE ROAD                        PO BOX 1731                            134 BYNUM ACRES DRIVE
STE 42-361                             PELHAM, AL 35124                       ANNISTON, AL 36201
MEMPHIS, TN 38134




AMY ANDERSON                           AMY ARMSTRONG                          AMY BASS
246 SANDY SPRINGS ROAD                 1368 PAULA ST                          240 SYCAMORE DR APT 3
DOUGLAS, GA 31533                      PRATTVILLE, AL 36067                   ATHENS, GA 30606




AMY BENDLIN                            AMY BEVINS                             AMY BINGHAM
3510 SYLVIA RD                         110 SUN CHASE COURT                    131 CR 651
DICKSON, TN 37055                      JOHNSON CITY, TN 37615                 RIPLEY, MS 38663
AMY BOGGS                Case 19-11984-CSS    Doc 36
                                       AMY BOURLAND        Filed 09/10/19   Page 58BROWN
                                                                               AMY  of 1514
645 DALLAS RD                          18115 GERHARDT                          748 OXFORD STREET
RINGGOLD, LA 71068                     OMAHA, IL 62871                         STAMPS, AR 71860




AMY BUNN                               AMY BURCH                               AMY BURNS
4711 GRISTMILL ROAD                    1501 HWY 44                             129 ACOM ST
BIRMINGHAM, AL 35215                   TIGNALL, GA 30668                       WARDELL, MO 63879




AMY BURT                               AMY CARR                                AMY CARRINGTON
118 FCR 1220                           4879 W. MADISON                         4716 GILLIONVILLE RD
FAIRFIELD, TX 75840                    FLORA, MS 39071                         ALBANY, GA 31721




AMY CLARK                              AMY COILE                               AMY COX
103 HILLCREST CIR                      10376 HWY 2                             2823 TEMPLE CREST DR.
LIBERTY, SC 29657                      SHONGALOO, LA 71072                     BIRMINGHAM, AL 35209




AMY D SIMON                            AMY DAVIS                               AMY DICKENS
3825 TEPETATE                          105 JONES CREEK APT. J2                 502 CR 1650
EUNICE, LA 70535                       DICKSON, TN 37055                       MOOREVILLE, MS 38857




AMY DICKS                              AMY DRAPPER                             AMY DUTY
1006 GOLD RD SW                        124 HAWKEYE LANE                        1715 HIGHWAY 120
DARIEN, GA 31305                       CONYERS, GA 30012                       BIG ROCK, TN 37023




AMY EVERETT                            AMY FARRAR                              AMY GAY
1677 LAKE DRIVE                        225 BREWER ROAD                         678 EAGLE ROCK RD
HORNBEAK, TN 38232                     TREMONT, MS 38876                       CLEVELAND, GA 30528




AMY GOFF                               AMY HALL                                AMY HALL
716 D GOVERNOR HALL RD                 2430 WEST ROANE AVE                     405 W ROAME AVE
BETHPAGE, TN 37022                     EUPORA, MS 39744                        EUPORA, MS 39744




AMY HAWKINS                            AMY HOLMES                              AMY HOOKS
202 MARY DRIVE                         904 NORTH ORANGE ST APT2                83 STRINGER CUT-OFF ROAD
EAST DUBLIN, GA 31027                  BEEBE, AR 72012                         COLUMBIA, MS 39429




AMY HUNTER                             AMY HUTCHESON                           AMY JACKSON
4526 CATAWBA RD                        58 PARKER ROGERS ROAD                   700 COUNTY RD 1743
KERSHAW, SC 29067                      FULTON, MS 38843                        CHICO, TX 76431
AMY JAMES               Case 19-11984-CSS     Doc 36
                                      AMY JO BINGHAM       Filed 09/10/19   Page 59JOHNSON
                                                                               AMY   of 1514
375 DAVIS LOOP                         131 CR 651                              2010 RICHSMITH LANE APT 702
ROME, GA 30161                         RIPLEY, MS 38663                        CONWAY, AR 72032




AMY JOHNSON                            AMY JOHNSON                             AMY K JOHNSON
510 JOSLIN ST.                         606 CRESTWOOD DR                        2010 RICH SMITH LN APT 702
GALLATIN, TN 37066                     BEEBE, AR 72012                         CONWAY, AR 72032-4064




AMY KALB                               AMY KING                                AMY L BEVINS
148 BRIMER RD                          106 STOCKTON DR                         110 SUN CHASE COURT
ANNISTON, AL 36207                     FLOWOOD, MS 39232                       JOHNSON CITY, TN 37615




AMY LACKEY                             AMY LINER                               AMY MANN
1095 PORTER RD                         1450 EAST FRANKLIN ST.                  609 SUMMITT AVE
RURNS, TN 37029                        CARTHAGE, MS 39051                      ANDERSON, SC 29621




AMY MARSHALL                           AMY MATTHEWS                            AMY MAYNOR
2104 S STATE ST                        40 N 3RD ST                             7952 RNNERT RD
LITTLE ROCK, AR 72206                  BREESE, IL 62230                        SHANNON, NC 28386




AMY MCDANIEL                           AMY MCGILL                              AMY MCPHERSON
534 BELL CREEK ROAD                    208 S CENTER ST                         12 RED OAK DRIVE
HIAWASSEE, GA 30546                    EAST PRAIRIE, MO 63845                  MAYFLOWER, AR 72106




AMY MCVEY                              AMY MIZZELL                             AMY NANCE
374 12TH AVE APT B                     5528 WOODBINE AVENUE                    6543 NAVY RD SUITE F
ALEXANDER, AL 35010                    NORTH CHARLESTON, SC 29406              MILLINGTON, TN 38053




AMY PAINTER                            AMY PAINTER                             AMY PAYNE
5898 NEWBURG RD                        5898 NEWBURY RD                         72 JONES RD
HALEYVILLE, AL 35565                   HALEYVILLE, AL 35565                    HEFLIN, AL 36264




AMY PEARSON                            AMY PEEBLES                             AMY PEREZ
335 POND SPRINGS RD                    400 WOODWARD STREET                     130 COUNTY RD
CHICKAMAUGA, GA 30707                  BISHOPVILLE, SC 29010                   JAMESTOWN, TN 38556




AMY PETERSON                           AMY PHILLIPS                            AMY POWELL
125 MCDOWELL RD.                       536 MONTEREY HEY                        39 WILSON DR
HAUGHTON, LA 71037                     LIVINGSTON, TN 38570                    MONTICELLO, MS 39654
AMY PRESSON               Case 19-11984-CSS     Doc 36
                                        AMY RAINS             Filed 09/10/19   Page 60RAINS
                                                                                  AMY  of 1514
1905 CLAY POND DR                        106 RICHMOND AVENUE                      118 POPLAR SPRINGS RD
OAKLAND, TN 38060                        ALBERTVILLE, AL 35950                    ALBERTVILLE, AL 35950




AMY RANEY                                AMY RECSER                               AMY SALAZAR
1662 PUMPING STATION RD                  80 ITALIA LANE                           186 ROOSEVELT RD
SCOBEY, MS 38953                         CLAYTON, NC 27527                        JACKSONVILLE, AR 72076




AMY SMITH                                AMY SMITH                                AMY SORRELLS
5912 7TH AVE                             701 CARR CIRCLE                          144 MARY LOU ST
EASTMAN, GA 31023                        HEADLAND, AL 36345                       SULLIGENT, AL 35586




AMY SPENCER                              AMY STANAK                               AMY STAPLER
124 CONWAY BLVD                          508 CARPENTER ST                         404 REDWOOD DR
CONWAY, AR 72034                         MT PLEASANT, TN 38474                    DAWSONVILLE, GA 30534




AMY STARNES                              AMY STEPHENSON                           AMY STOKES
554 GRANT 167084                         18871 FM 2089                            246 MCCLENDON ROAD
SHERIDAN, AR 72150                       OVERTON, TX 75684                        CORDELE, GA 31015




AMY STRICKLAND                           AMY SUMMERFORD                           AMY TORRES
1301 CHIQUOLA AVE                        PO BOX 514                               8165 JIM CUMMINGS HWY
HONEA PATH, SC 29654                     FYFFE, AL 35971                          BRADYVILLE, TN 37026




AMY UMSTEAD                              AMY VINCENT                              AMY VINSON
116 HIGH STREET                          420 FLETCHER DR                          21 HUNT DRIVE
HUNTINGDON, TN 38344                     KERSHAW, SC 29067                        LINDEN, TN 37096




AMY VOSE                                 AMY VOYLES                               AMY WHITE
908 ANN ST                               245 SMYRNA RD                            125 CR 512
PARAGOULD, AR 72450                      SOMERVILLE, TN 38068                     GASSVILLE, AR 72635




AMY WILSON                               AMY WILSON                               AMY WISE
12138 HWY 9 N                            1591 GA HWY33 SOUTH LOT 12               1021 HIGHWAY 79 N
BELDEN, MS 38826                         MOULTRIE, GA 31788                       BONIFAY, FL 32425




AMY WOODWARD                             AMY WOODY                                AMY WRIGHT
1548 FLINT RIDGE ROAD                    1820 GOODSPRINGS LOOP                    1508 CARDINAL WAY
HEATH SPRINGS, SC 29058                  WILLISTON, TN 38076                      TUNNEL HILL, GA 30755
AMY WRIGHT                Case 19-11984-CSS    Doc 36
                                        AMY WRIGHT         Filed 09/10/19   Page 61YOUNG
                                                                               AMY  of 1514
4633 STEVENSON RD                       9358 FLAT CREEK ROAD                   304 WAGONER STREET
BASTROP, LA 71220-5505                  KERSHAW, SC 29067                      SPARTA, TN 38583




AMY YU                                  AMYA WILLIAMS                          ANA LAO FIGUEROA
224 MAURY ST                            9 WEST WILLOW CREEK LN                 1121 SUNNYCREST CT.
THOMASVILLE, GA 31792                   MCRAE, GA 31055                        MURFREESBORO, TN 37129




ANA MARINO                              ANA RIDDLE                             ANA SIMMONS
1812 BASLIA LN                          121 WINDY MILL LANE                    161 COUNTY ROAD 422
SPRING HILL, TN 37174                   CRAWFORD, TN 38554                     HEFLIN, AL 36264




ANA TORRES                              ANA VICKERY                            ANA WILLIAMS
122 BRANCH ST.                          444 2OTH AVE                           602 SCOTCH PINE DRIVE
OMEGA, GA 31775                         COLUMBUS, GA 31903                     JONESBORO, AR 72404




ANABEL TILLAR                           ANASTAISA AYALA                        ANASTASIA SHIRLEY
3201 S BEECH                            1105 WILLIAMSON RD NE                  310 WOODLAND ST
PINE BLUFF, AR 71603                    TOWNSEND, GA 31331                     BURKESVILLE, KY 42717




ANASTASIA WILLIAMS                      ANAUTICA MCKENZIE                      ANAZIAH BEMBRY
4462 CO RD 9                            300 MILDRED STREET APT 35              913 RICHARDSON ST
CLANTON, AL 35045                       ENTERPRISE, AL 36330                   CORDELE, GA 31015




ANC (AMERICAN NEWS CO.)                 ANCHOR HOCKING                         ANCHOR SAFETY INC
FKA TNG GP                              519 N PIERCE AVE                       4016 WEST MARSHALL AVE.
1955 LAKE PARK DRIVE                    LANCASTER, OH 43130                    LONGVIEW, TX 75604
SUITE 400
SMYRNA, GA 30080



ANDA INC.                               ANDALUSIA ASSOCIATES SC INC.           ANDALUSIA FIRE DEPARTMENT
2915 WESTON ROAD                        PO BOX 807                             100 CHURCH ST.
WESTON, FL 33331                        AUBURN, AL 36831-0807                  ANDALUSIA, AL 36420




ANDALUSIA POLICE DEPART.                ANDALYN HUGHES                         ANDE BEASLEY
102 OPP AVE                             1450 JENKINS FERRY ROAD                3012 WILLIAMS DR
ANDALUSIA, AL 36420                     LAMAR, AR 72846                        CORSICANA, TX 75110




ANDERA STEEN                            ANDERIOUS ROBINSON                     ANDERSON BROTHERS BANK
202 PALMETTO DRIVE APT G                270 WIMBERLY COURT                     101 N MAIN ST
DUMAS, AR 71639                         TENNILLE, GA 31089                     MULLINS, SC 29574
ANDERSON BROTHERS BANK Case   19-11984-CSS   Doc
                                       ANDERSON CO 36   Filed 09/10/19
                                                   COLLECTOR             Page 62 of 1514
                                                                            ANDERSON CO COLLECTOR
133 N. GEORGETOWN RD.                   401 EAST RIVER STREET               PO BOX 8002
JOHNSONVILLE, SC 29555                  ANDERSON, SC 29624                  ANDERSON, SC 29622




ANDERSON CO COLLECTOR                   ANDERSON CO SHERIFF                 ANDERSON CO. FAMILY CRT
PO BOX 8002                             305 CAMSON ROAD                     PO BOX 8002
ANDERSON, SC 29622-8002                 ANDERSON, SC 29625                  ANDERSON, SC 29622




ANDERSON REGISTER OF DEED               ANDERSON WATTS FOODS LTD.           ANDERSONS MAPLE SYRUP INC
PO BOX 8002                             BOBBIE POFF                         2391 40TH STREET
ANDERSON, SC 29622                      6336 DUNNLEY STREET                 CUMBERLAND, WI 54829
                                        BURNABY, BC V58301
                                        CANADA



ANDRA ALLEN                             ANDRA BOYD                          ANDRA KENDRICK
PO BOX 321                              PO BOX 1564                         PHOTOS BY AK
COLUMBIANA, AL 35051                    WOODVILLE, MS 39669                 105 LA CLAIRE DRIVE
                                                                            APT A
                                                                            WARNER ROBINS, GA 31088



ANDRA VISCE                             ANDRA VISE                          ANDRE CHAPMAN
90 HOMEWOOD DR                          90 HOMEWOOD DR                      7638 BARKERWOODS COVE WEST
OXFORD, AL 36203                        EASTABOGA, AL 36260                 ARLINGTON, TN 38002




ANDRE COX                               ANDRE FRAZIER                       ANDRE JONES
801 CARNELL                             301 GRIMES ST                       12225 MAIN ST
WEST MEMPHIS, AR 72301                  ENTERPRISE, AL 36330                SOMERVILLE, TN 38068




ANDRE MARSHALL                          ANDRE MOREHEAD                      ANDRE MULLEN
3857 GAMMILL STREET                     110 VERNON DR                       6755 INDIAN MOUND RD
JACKSON, MS 39213                       WEST MONROE, LA 71292               ST FRANCISVILLE, LA 70775




ANDRE OLIVER                            ANDRE PITTMAN                       ANDRE PROST INC
4313 CASTLE HEIGHTS                     410 CALLOWAY ST                     680 MIDDLESEX TPK
MEMPHIS, TN 38141                       HAZEL, KY 42049                     OLD SAYBROOK, CT 06475




ANDRE PROST INC                         ANDRE SAMUELS                       ANDRE WATKINS
PO BOX 835                              3230 IMPALA DRIVE                   520 S ROSE ST APT 20
OLD SAYBROOK, CT 06475                  BOSSIER CITY, LA 71112              SHERIDAN, AR 72150




ANDRE WOODS                             ANDREA ANDERSON                     ANDREA BAILEY
4256 PAULA DRIVE                        341 OLD WASHINGTON RD               405 S.A. GRAHAM BLVD
MEMPHIS, TN 38116                       NATCHEZ, MS 39120                   BRUNDIDGE, AL 36010
ANDREA BASS               Case 19-11984-CSS    Doc 36
                                        ANDREA BUSH          Filed 09/10/19   Page 63 ofC1514
                                                                                 ANDREA  SHIVERS
384 HWY 1232                            4234 GA HWY, 24 EAST                     638 JEFFERSON ST
WINNFIELD, LA 71483                     SANDERSVILLE, GA 31082                   NEWHEBRON, MS 39140




ANDREA COLLINS                          ANDREA CRAFT                             ANDREA DANIELS
115 WEBSTER AV                          307 SYCAMORE RD                          250 HIGHWAY 109 SOUTH
WINONA, MS 38967                        COLLIERVILLE, TN 38017                   SPARKS, LA 70661




ANDREA ECKARD                           ANDREA ECKARD                            ANDREA FAUCETTE
321 OAKLAND HEIGHTS ROAD                321 OAKLAND HTS RD                       1361 RODERICK ROAD
SYLVESTER, GA 31791                     SYLVESTER, GA 31791                      MOBILE, AL 36618




ANDREA GUYTON                           ANDREA HOGG                              ANDREA HUDSON
50841 WOLFE ROAD                        3128 51ST ST.                            122 KATHERINE DR
CALEDONIA, MS 39740                     VALLEY, AL 36854                         SARDIS, MS 38666




ANDREA HUDSON                           ANDREA HUDSON                            ANDREA HUDSON
1234 FELIX SOILEAU LOOP                 5462 BLEU RD                             5462 LANUSE BLEU
VILLE PLATTE, LA 70586                  VILLE PLATTE, LA 70586                   VILLE PLATTE, LA 70586




ANDREA JONES                            ANDREA KING                              ANDREA LECHNER
447 HIGHWAY 27 SOUTH                    211 PALUSTRIS ST                         22625 MATTINGLY APT 27
NASHVILLE, AR 71852                     BREWTON, AL 36426                        ROBERTSDALE, AL 36567




ANDREA LEWIS                            ANDREA MCCUTCHEN                         ANDREA MEDLIN
4504 LOG WOOD ST                        89 MCCUTCHEN DRIVE                       702 MORGAN RD
LADSON, SC 29456                        ANDREWS, SC 29510                        HODGES, SC 29653




ANDREA NEFF                             ANDREA PARSON                            ANDREA PARSONS
3149 SORBUS DRIVE                       1509 ROBERTSON BLVD                      1509 ROBERTSON BLVD
HAMILTON, OH 45013                      SHEFFIELD, AL 35660                      SHEFFIELD, AL 35660




ANDREA PARTRIDGE                        ANDREA PATE                              ANDREA PATTERSON
123 NEW HOPE LACEY RD                   2166 COUNTY ROAD 6                       34 LAKESIDE DR
WILMAR, AR 71675                        HEFLIN, AL 36264                         CHILDERSBURG, AL 35044




ANDREA PERRY                            ANDREA POWERS                            ANDREA SPARKS
103 CAROUSEL CORNERS                    5851 LINDSAY COVE                        2598 HWY 77
RAINBOW CITY, AL 35906                  SOUTHAVEN, MS 38671                      RUSSELLVILLE, AL 35654
ANDREA TALBOTT         Case 19-11984-CSS    Doc 36
                                     ANDREA WALKER          Filed 09/10/19   Page 64 ofWASHINGTON
                                                                                ANDREA  1514
PO BOX 115                           5293 SILVER STONE DRIVE                    33 MARBLE ROAD
FINGER, TN 38334                     MEMPHIS, TN 38125                          KINGSTREE, SC 29556




ANDREA WATSON                        ANDREA WILLAMS                             ANDREA WILLIAMS
819 FARRIOR RD.                      2945 MLK RD.                               250 HWY 109
LUVERNE, AL 36049                    ALICEVILLE, AL 35442                       SOUTH STARKS, LA 70661




ANDREA WOLFORD                       ANDREA YARBROUGH                           ANDREAL WILKERSON
520 E. VERNA ST                      3943 RUSSELL RD                            1209 HIGHWAY 277
GONZALES, LA 70737                   PONTOTOC, MS 38863                         NORTH MONTICELLO, AR 71655




ANDREAL WILKERSON                    ANDREANNA LOUIS                            ANDREW AMENDOLA
1209 HWY 277 NORTH                   103 SCR 10E                                568 WINTERGREEN STREET
MONTICELLO, AR 71655                 TAYLORSVILLE, MS 39168                     GREENVILLE, MS 38701




ANDREW BINGHAM                       ANDREW BOND                                ANDREW BRADLEY
CMRC BUSINESS OFFICE                 1026 CLUBHOUSE DR                          725 LEWERS CHAPEL RD
701 NORTHSIDE DRIVE                  WIGGINS, MS 39577                          SENATOBIA, MS 38668
NEWTON, MS 39345




ANDREW BRADLEY                       ANDREW BRIGHAM                             ANDREW BROOKS
725 LEWERS CHAPEL                    3135 E. CAMDEN                             2580 WIRE BRIDGE ROAD
SENATOBIA, MS 38668                  CAMDEN, AR 71701                           ARNOLDSVILLE, GA 30919




ANDREW BYWATER                       ANDREW CANSLER                             ANDREW CARTER
74 SOUTH CATHERINE STREET            427 SOCIETY AVE                            3685 BUCK RUN DRIVE
DALEVILLE, AL 36322                  ALBANY, GA 31701                           SOUTHAVEN, MS 38672




ANDREW CEFALU                        ANDREW COLLIER                             ANDREW CURRY
990 GRAND LAKE LOOP                  429 EROMWICH DR SW                         207 EAST SLOAN AVE
EUDORA, AR 71640                     DECATUR, AL 35601                          TALLADEGA, AL 35160




ANDREW DAVIS                         ANDREW DEITH                               ANDREW DROP
127 GABRIEL STREET                   606 MERGANSER TRAIL                        218 LEE ROAD 550
RUTHERFORDTON, NC 28739              CLINTON, MS 39056                          PHENIX CITY, AL 36870




ANDREW EARLY                         ANDREW FIRE DEPARTMENT                     ANDREW FRALEY
4334 DUNN AVE                        PO BOX 1290                                153 RIVERDALE STREET
MEMPHIS, TN 38111                    ANDREWS, NC 28901                          AUGUSTA, AR 72006
ANDREW FRISON            Case 19-11984-CSS
                                       ANDREW Doc 36
                                              GREEN       Filed 09/10/19   Page 65 of HERFORD
                                                                              ANDREW  1514
1108 SMITH AVE                         5479 HWY 13                            3640 SHARPE
MEMPHIS, TN 38107                      LUMBERTON, MS 39455                    MEMPHIS, TN 38111




ANDREW HORNADY                         ANDREW J LINEBERRY LIVING TRUST        ANDREW J LINEBERRY
PO BOX 1641                            166 LINEBERRY BLVD, 200                LIVING TRUST
MONROEVILLE, AL 36461                  MT JULIET, TN 37122                    116 LINEBERRY BLVD
                                                                              200
                                                                              MT JULIET, TN 37122



ANDREW KNEECE                          ANDREW LAMB                            ANDREW LIGHTSEY
58 SHRINER KNOLL ROAD                  8050 PINE TUCKEY RD.                   1269 COUNTY ROAD 14
NEWBERRY, SC 29108                     SWAINSBORO, GA 30401                   HEIDELBERG, MS 39435




ANDREW MASON                           ANDREW MCCLINTON                       ANDREW MCKENZIE
1570 WENASOGA RD                       124 SLAUGHTER ST                       516 STEPHEN J WHITE M BLVD
CORINTH, MS 38834                      RUSTON, LA 71270                       TALLADEGA, AL 35160




ANDREW MYATT                           ANDREW OPRY                            ANDREW PALMER
109 MARILYN DR                         825 ARTHUR IRWIN RD                    112 STOKES ROBERTSON RD
DICKSON, TN 37055                      DEQUINCY, LA 70633                     JACKSON, MS 39213




ANDREW PATRUM                          ANDREW PERDUE                          ANDREW PERKINS
11 GREEN MEADOWS                       415 GARMON FERRY RD                    8709 MAPLE CREEK COVE
VILONIA, AR 72173                      BURKESVILLE, KY 42717                  GERMANTOWN, TN 38139




ANDREW PLANK                           ANDREW QUATTLEBAUM                     ANDREW RAGLAND
1318 N. LAKEWOOD DR.                   1300 W COLLEGE STREET                  1766 RAGLAND RIDGE RD
SHELBY, NC 28150                       BEEBE, AR 72012-2613                   LESLIE, AR 72645




ANDREW RANGEL                          ANDREW RODGERS                         ANDREW SIMMONS
215 PEACEFUL PLACE                     200 HUNTER WAY                         3520 LEMING LANE
COXS CREEK, KY 40013                   DUBLIN, GA 31021                       JASPER, MO 63755




ANDREW STOVALL                         ANDREW TERRY                           ANDREW THOMAS
721 PIONEER VILLAGE RD                 21828 LAWRENCE 1170                    119 SHAWN MOORE LN
SENATOBIA, MS 38668                    AURORA, MO 65605                       GASON, SC 29053




ANDREW THOMAS                          ANDREW THOMAS                          ANDREW TINDALL
119 SHAWNMOOR LN                       5804 ROSS RD                           2974 SNOWHILL CHURCH RD.
GASTON, SC 29053                       OLIVE BRANCH, MS 38654                 CADWELL, GA 31009
ANDREW TURTURICI         Case 19-11984-CSS
                                       ANDREW Doc 36
                                              WELCH        Filed 09/10/19   Page 66 of WILBORN
                                                                               ANDREW  1514
PO BOX 23176                           1420 GOOSE CREEK ROAD                   620 JOYCE AVE
SAN JOSE, CA 95153                     MARION, NC 28752                        GREENVILLE, KY 42345




ANDREW WILLIAMS                        ANDREW WYCKOFF                          ANDREWS LIONS CLUB
595 WEST 54TH STREET                   279 MCABEE RD                           PO BOX 843
SAVANNAH, GA 31405                     CHESNEE, SC 29323                       ANDREWS, NC 28901




ANDREWS POLICE DEPARTMENT              ANDRIA COOPER                           ANDRIA VALDEZ
PO BOX 1290                            2609 SULLY LANE                         5220 NE LINCOLN ROAD
ANDREW, NC 28901                       LITTLE ROCK, AR 72206                   IDABEL, OK 74745




ANDRINIKA LOCKHART                     ANDRITA JAMES                           ANDROMECA HUNTER
205 SCHOOL PARK DR                     1618 CHARTER OAKS DR                    1408 JANE ST.
LELAND, MS 38756                       VALDOSTA, GA 31601                      WAYCROSS, GA 31503




ANDRONICUS SHEPHERD                    ANDY BAKER                              ANDY BECK
119 LUNER CIR                          4300 N GETWELL RD                       14 ELIZABETH AVENUE
INDIANOLA, MS 38751                    MEMPHIS, TN 38118                       CAMDEN, AL 36726




ANDY MARSTON                           ANDY NEAL                               ANETTA IVEY
8314 BARBERRY PLACE                    538 ROCKDELL CIR                        PO BOX 171
SOUTHAVEN, MS 38671                    DUBLIN, GA 31021                        PARADISE, TX 76073




ANETTE WILLIAMS                        ANFERNEE DAVIS                          ANGEL BATES
1225 BOONE HILL RD                     501 SMITH ST                            1304 WILLOW DR
SUMMERVILLE, SC 29483                  DUBLIN, GA 31021                        COLUMBIA, MS 39429




ANGEL BENNETT                          ANGEL CALHOUN                           ANGEL CHAMPION
217 ELM STREET                         146 MICHIGAN AVE                        640 COLEMAN LN
SPRUCE PINE, NC 28777                  THORSBY, AL 35171                       TUNNEL HILL, GA 30755




ANGEL DAIGLE                           ANGEL DAVIS                             ANGEL DEAR INC
7117 COUNTRY SIDE ROAD                 499 PRINCE ROAD                         2975 WHIPPLE ROAD
MEMPHIS, TN 38133                      HEBER SPRINGS, AR 72543                 UNION CITY, CA 94587




ANGEL EDWARDS                          ANGEL FAIRCLOTH                         ANGEL FLETCHER
8750 UNIVERSITY RD APT A4              529 JAME DEAL RD                        2139 ATTALA ROAD 1144
BAYOU LA BATRE, AL 36509               EAST DUBLIN, GA 31027                   KOSCIUSKO, MS 39090
ANGEL GRADNEY             Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                        ANGEL GUZMAN-RIVERA            Page 67 of
                                                                          ANGEL   1514
                                                                                HAMPSTEAD
435 ARNAUDVILLE RD.                     2515 KETCHUM RD APT 8             3653 HIGHWAY 84
CARENCRO, LA 70520                      MEMPHIS, TN 38114-6210            BLACKSHEAR, GA 31516




ANGEL HENDERSON                         ANGEL HENRY                       ANGEL LEWIS
3000 CALVIN DRIVE                       PO BOX 2491                       589 WELLS DRIVE
HOPINSVILLE, KY 42240                   CORDOVA, TN 38088                 NEWPORT, TN 37821




ANGEL LIPPARD                           ANGEL MARTIN                      ANGEL MEAD
910 DIXON ST                            209 7TH ST.S.W.                   2415 WATER WORKS ROAD
TIPTONVILLE, TN 38079                   SPRINGHILL, LA 71075              COMMERCE, GA 30529




ANGEL MORRIS                            ANGEL PARKER                      ANGEL SILVA
3138 CHESTNUT RIDGE LANE                2228 RIDGEWAY RD                  3361 MENDENHALL RD
HOOVER, AL 35216                        MEMPHIS, TN 38119                 MEMPHIS, TN 38115




ANGEL SUMMERS                           ANGEL WYATT                       ANGELA ADKISSON
294 GB SANDERS DR                       131 OAK STREET                    111 VIRGINIA ST
ASHVILLE, AL 35953                      WETUMPKA, AL 36092                EAST BREWTON, AL 36426




ANGELA ANDREWS-KIDDER                   ANGELA ARREDONDO                  ANGELA ATKINS
4343 MILE ROAD                          1135 E.COMMERCE                   205 SLEEPY HOLLOW RD
METTER, GA 30439                        TYLER, TX 75702                   PIEDMONT, SC 29673




ANGELA BARKER                           ANGELA BARNETT                    ANGELA BEARD
2517 SASSAFRAS TEA RD                   2144 CATHERINE STREET             1842 COLLIER CIRCLE
CAMILLA, GA 31730                       CULLMAN, AL 35055                 RAINSVILLE, AL 35986




ANGELA BEATY                            ANGELA BICE                       ANGELA BRYANT
6021 DUVALL VALLEY ROAD                 24 BEACH LOOP                     109 MCCREA AVE
ALBANY, KY 42602                        HONORAVILLE, AL 36042             ALMA, GA 31510




ANGELA BRYANT                           ANGELA BURTON                     ANGELA BYRD
710 GORDON AVE APT. C9                  799 BELMONT 7                     806 HIGH STREE
BAINBRIDGE, GA 39819                    SARDIS, MS 38666                  ALBANY, KY 42602




ANGELA CAGLE                            ANGELA CAODWELL                   ANGELA CARTER
325 BOUNDING MAIN ST                    385 DOUBLE D RD                   2597 MARLOW RD
GUN BARREL CITY, TX 75156               TEMPLE, GA 30179                  SELMA, AL 36703
ANGELA CHAPMAN          Case 19-11984-CSS    Doc 36
                                      ANGELA CHAPMAN         Filed 09/10/19   Page 68 ofCLINTON
                                                                                 ANGELA  1514
1819 PALOMANO CIR                      55 SCHOOL STREET                          1104 MCNEAL
SUMTER, SC 29154                       MARGARET, AL 35112                        MALVERN, AR 72104




ANGELA COATS                           ANGELA COCHRAN                            ANGELA COLE
901 S WALNUT AVE                       15100 FM 557                              303 AZALA DR
DEMOPOLIS, AL 36732                    PITTSBURG, TX 75686                       BOONEVILLE, MS 38829




ANGELA COLLINS                         ANGELA CONKLIN                            ANGELA CONWAY
89 TEMPLETON LOOP                      17 HILL ESTATES RD                        2200 EAST BAY, APT 101
RAYVILLE, LA 71269                     WARE SHOALS, SC 29692                     DAPHNE, AL 36526




ANGELA CRAIN                           ANGELA CUMMINGS                           ANGELA DALY
128 HARRIS RIDGE ROAD                  126 MORLEY RD                             59 BRANDING IRON STREET
DOVER, TN 37058                        MOUNTAIN CITY, TN 37683                   PHENIX CITY, AL 36869




ANGELA DAVIS                           ANGELA DAVIS                              ANGELA DEAN
183 PINEY CREEK                        306 SCHOOL ROAD                           186-2 LOUELL STREET
MONTICELLO, AR 71655                   ROSE BUD, AR 72137-9341                   LYONS, GA 30436




ANGELA DEBOXTEL                        ANGELA DEER                               ANGELA DENISE DICKINS
300 W SYCAMORE RD                      PO BOX 68                                 PO BOX 406
PICAYUNE, MS 39466                     DIERKS, AR 71833-0068                     METCALFE, MS 38760




ANGELA DICKINS                         ANGELA DISHAROON                          ANGELA DUKE
PO BOX 406                             24 WINDRUSH DRIVE                         1802 HIGHLAND AVE
METCALFE, MS 38760                     ROME, GA 30165                            GREENWOOD, MS 38935




ANGELA DUKE                            ANGELA EDWARDS                            ANGELA FISHER
1810 CASE STREET                       105 ELIZABETH ST                          200 W. LEE
WEST HELENA, AR 72390                  EVERGREEN, AL 36401                       HAYTI, MO 63851




ANGELA FORTNER                         ANGELA FREEMAN                            ANGELA GARGIS
402 HILLSBORO ST                       911 RIVER ROAD                            POB 364
GREENFIELD, TN 38230                   PIEDMONT, SC 29673                        LEXINGTON, AL 35648




ANGELA GARRETT                         ANGELA GIFFORD                            ANGELA GORDON
930 OLD SPARTANBURG HIGHW              205 RANGE STREET                          6559 KENNINGTON CIR
LYMAN, SC 29365                        MARSHALL, AR 72650                        MILTON, FL 32570
ANGELA GRACE               Case 19-11984-CSS    Doc 36
                                         ANGELA GREEN          Filed 09/10/19   Page 69 ofGRIFFIN
                                                                                   ANGELA  1514
1907 EDWARDS ST                          4175 VAN NORMAN CURVE                      1008 JOHNSON-REEVES ROAD
HATTIESBURG, MS 39401                    MCCOMB, MS 39648                           SUMMIT, MS 39666




ANGELA GUAJARDO-DAUGHERTY                ANGELA HACKNEY                             ANGELA HALL
223 CABRIOLET ST                         1015 19TH STREET                           1349 REDMOND CIR
MARION, AR 72364                         TELL CITY, IN 47586                        ROME, GA 30165




ANGELA HAMILTON                          ANGELA HAMPTON                             ANGELA HARRIS
87 HUMMINGBIRD LN                        2765 MAJOAVE PLACE                         3010 JONES ST APT531
MCRAE, GA 31055                          MEMPHIS, TN 38115                          RAINBOW CITY, AL 35906




ANGELA HARRIS                            ANGELA HATCHER                             ANGELA HECK
620 CR 1199                              2555 COUNTY HOME ROAD                      209 W. COURT
PLANTERSVILLE, MS 38862                  EUPORA, MS 39744                           MELBOURNE, AR 72556




ANGELA HELOM                             ANGELA HERMES                              ANGELA HILL
813 CLUBHOUSE DR.                        11 TOPAZ DR                                105 CABBAGE FARM ROAD
PEARL, MS 39208                          MCHENRY, MS 39561                          KENTWOOD, LA 70444




ANGELA HINES                             ANGELA ISOM                                ANGELA IVEY
1912 N 7TH STREET APT 15                 221 KENNY LN APT 3                         3707 HWY 19
WEST MONROE, LA 71291                    BAXLEY, GA 31513                           GLENWOOD, GA 30428




ANGELA JENKINS                           ANGELA JOHNSON                             ANGELA JOHNSON
1114 S INDEPENDENCE AVE                  1031 GRADY AVE APT G-37                    1316 COTTON AVE SW APT A
RUSSELLVILLE, AR 72801                   YAZOO CITY, MS 39194                       BIRMINGHAM, AL 35211




ANGELA JOHNSON                           ANGELA JONES                               ANGELA JONES
212 WILSON STREET                        769 HENDERSON ROAD                         890 JENNIFER ST
PHILADELPHIA, MS 39350                   DUBLIN, GA 31021                           ORANGEBURG, SC 29115




ANGELA KEEN                              ANGELA KELLEY                              ANGELA KELLY
3340 HWY 64 EAST                         3717 HWY 24 WEST                           695 POPLAR BLUFF RD E
SELMER, TN 38375                         BARTOW, GA 30413                           AUBURNTOWN, TN 37016




ANGELA KENDRICK                          ANGELA KILGORE                             ANGELA KIMBER
94A BROOKS DRIVE                         1232 STAMPER APT A-21                      627 FAIRVIEW RD
LA FAYETTE, GA 30728                     NEWTON, MS 39345                           INDIANOLA, MS 38751
ANGELA KIMBERLY           Case 19-11984-CSS    Doc 36
                                        ANGELA KLEPZIG         Filed 09/10/19   Page 70 ofKNOX
                                                                                   ANGELA  1514
1780 LISTER DR.                          509 CR 215                                610 ESTRIDGE COVE
PELL CITY, AL 35125                      ABBEVILLE, MS 38601                       MEMPHIS, TN 38122




ANGELA L. ALLEN                          ANGELA LANIER                             ANGELA LAW
222 SELLARS AVE                          6 WESTVIEW APT D                          863 EAST LEE STREET
WHITEVILLE, TN 38075                     SYLVANIA, GA 30467                        DAWSON, GA 39842




ANGELA LEACH                             ANGELA LEDLOW                             ANGELA LEWIS
5682 KEETER LN                           140 PRINCESS COURT                        3590 CAZASSA
HARRISON, AR 72601                       LORETTO, TN 38469                         MEMPHIS, TN 38116




ANGELA LOTT                              ANGELA LUNG                               ANGELA MACKEY
470 LOWMAN ROAD                          226B 11TH ST                              50110 DOROTHY LANE
PINE BLUFF, AR 71603                     MARKED TREE, AR 72365                     TICKFAW, LA 70466




ANGELA MARQUARDT                         ANGELA MARTINEZ                           ANGELA MCGOWAN
1908 BANBURY CT                          515 FRANKLIN STREET APT.                  683 HANLEY ST
NORMAN, OK 73072                         VAN BUREN, AR 72956                       MEMPHIS, TN 38114




ANGELA MCKENZIE                          ANGELA MELVIN                             ANGELA MILLER
1042 BLISS ISLAND DRIVE                  604 NORTH TENN ST.                        PO BOX 14
BRUNSWICK, GA 31523                      BLYTHEVILLE, AR 72315                     VICTORIA, MS 38679




ANGELA MITCHELL                          ANGELA MITCHELL                           ANGELA MONTES
157 LAUREN WOODS                         228 HWY                                   108 MURPHREE AVE
DUBLIN, GA 31021                         GONZALEZ, LA 70737                        CENTERVILLE, TN 37033




ANGELA MOORE                             ANGELA MOORE-JONES                        ANGELA MOSBY
2761 SONORA DR. APT. 2                   PO BOX 358                                28 MELROSE STREET
MEMPHIS, TN 38115                        DIXONS MILLS, AL 36736                    DUMAS, AR 71639




ANGELA MOSLEY                            ANGELA NAKUTIS                            ANGELA NATH
312 CANNON DR                            111 TWO RUN XING                          PO BOX 63
GREENWOOD, SC 29646                      CARTERSVILLE, GA 30120                    CALEDONIA, MS 39740




ANGELA NICOLE HARRIS                     ANGELA ORMAN                              ANGELA ORMON
620 CR 1199                              1749 BECK SPRINGS ROAD                    1749 BECK SPRINGS ROAD
PLANTERSVILLE, MS 38862                  HICKORY FLAT, MS 38633                    HICKORY FLAT, MS 38633
ANGELA ORR COLLINS      Case 19-11984-CSS    Doc 36
                                      ANGELA PARASKY        Filed 09/10/19   Page 71 ofPARTEN
                                                                                ANGELA  1514
89 TEMPLETON LOOP                      7808 DAVIS STREET                        5429 OLD STATE RD
RAYVILLE, LA 71269                     PORT RICHEY, FL 34668                    NAYLOR, GA 31641




ANGELA PAYNE                           ANGELA PEACE                             ANGELA PELLITTERI
265 MT.OLIVE RD.                       222 WILL BARBER RD                       73 CR 348
HELENA, GA 31037                       PINOLA, MS 39149                         OXFORD, MS 38655




ANGELA PERRYMAN                        ANGELA PHIPPS                            ANGELA RAMBIN
605 COUNTY ROAD 102                    726 NORTH ST                             2107 CAMPSWITCH RD
MONTEVALLO, AL 35115                   TALLADEGA, AL 35160                      LONGVIEW, TX 75604




ANGELA REESE                           ANGELA RENIX                             ANGELA REYNOLDS
109 LAKEVIEW DR                        426 CALLOWAY COVE                        11172 BYRON REYNOLDS RD.
EAST DUBLIN, GA 31027                  HERNANDO, MS 38632                       BASTROP, LA 71220




ANGELA RICE                            ANGELA RICE                              ANGELA RILEY
145 LEILA LANE                         706 S. RUSSELL STREET                    358 REDBUD
COLUMBUS, MS 39702                     PORTLAND, TN 37148                       HALLSVILLE, TX 75650




ANGELA RIZZO                           ANGELA ROLAND                            ANGELA ROSAS
212 TWIN OAKS RD W                     10 POPOVER DRIVE                         11600 LORRAINE RD. C4
PINEVILLE, LA 71360                    MARION, NC 28752                         GULFPORT, MS 39503




ANGELA ROWSEY                          ANGELA SANDLIN                           ANGELA SANDLIN
206 PICCADILLY DR                      21751 HWY 114 EAST                       50698 HWY 17
BATESVILLE, MS 38606                   GOULD, AR 71643                          SULLIGENT, AL 35586




ANGELA SHEPPARD                        ANGELA SIMS                              ANGELA SIMS
2002 SOUTH GROVE STREET                143 HILLCREST DRIVE                      444 ELBERTON RD
WINNFIELD, LA 71483                    WILLIAMSTON, SC 29697                    LEXINGTON, GA 30648




ANGELA SMITH                           ANGELA SMITH                             ANGELA SMITH
123 DEMOPOLIS HWY                      196 FARM LN                              302 OLD MORIAH RD
EUTAW, AL 35462                        SYLACAUGA, AL 35151                      GREENWOOD, SC 29646




ANGELA STEWART                         ANGELA TAYLOR                            ANGELA THOMAS
207 N WAYNE ST                         1908 GREEN ST                            131 WILLIAMS STREET APT.24
MACON, MS 39341                        DUBLIN, GA 31021                         FORT GAINES, GA 39851
ANGELA THOMAS           Case 19-11984-CSS    Doc 36
                                      ANGELA TOOLE         Filed 09/10/19   Page 72 ofTULLOS
                                                                               ANGELA  1514
3168 MITCHINER AVE                    1100 ARROWHEAD RD                        412 INDIAN HOSPITAL STREET
HAYNESVILLE, LA 71038                 MONTEREY, TN 38574                       PHILADELPHIA, MS 39350




ANGELA WACKLER                        ANGELA WADE                              ANGELA WALKER
110 HEATON CIRCLE                     RT 2 BOX 342A                            2430 OLD UNION POINT RD
EASLEY, SC 29640                      GUNTOWN, MS 38849                        GREENSBORO, GA 30642




ANGELA WEBB                           ANGELA WEBB                              ANGELA WHISENHUNT
7800 US HWY 43                        924 LONNIE BURKE RD                      414 WILLOW DR.
GUIN, AL 35563                        PORTAL, GA 30450                         PIEDMONT, SC 29373




ANGELA WHITWORTH                      ANGELA WIGGINS                           ANGELA WILLIAMS
105 WREEN RD                          99 JANIE BETH DR. SW                     1015 ROSEWOOD AVE
SYLACAUGA, AL 35150                   ROME, GA 30765                           MEMPHIS, TN 38106




ANGELA WILLIAMS                       ANGELA WILLIAMS                          ANGELA WILSON
1015 ROSEWOOD AVE                     5500 OAKBARK DRIVE APT 101               1729 6TH PL CIRCLE NORTHW
MEMPHIS, TN 38129                     MEMPHIS, TN 38116                        CENTERPOINT, AL 35215




ANGELA WILSON                         ANGELA WINKLER                           ANGELA WINTERS
70 HOLMES MILL ROAD APT A7            607A CEDAR ST                            909 HIGHWAY 6
HUNTINGDON, TN 38344                  CLINTON, SC 29325                        SWANSEA, SC 29160




ANGELA WOOD                           ANGELA WOODALL                           ANGELA WOOTEN
68 LARUE ROAD                         80 DAVENPORT RD                          PO BOX 575
COVINGTON, GA 30016                   SYLACAUGA, AL 35150                      WASHINGTON, GA 30673




ANGELA WRIGHT                         ANGELA WRIGHT                            ANGELA WYNN
1103 PINELAND ST                      1610 AIRPORT RD.                         3036 CORINTH RD
VANCE, SC 29163                       GALLATIN, TN 37066                       NASHVILLE, AR 71852




ANGELA YOUNG                          ANGELA YOUNG                             ANGELENA REECE
121 OAKLAND ST                        2335 HWY 355 S.                          241 FLAG SPRINGS RD
BURKESVILLE, KY 42717                 FULTON, AR 71838                         LYNNVILLE, TN 38472




ANGELETTE PLEDGE                      ANGELIA BALLARD                          ANGELIA BLACK
8363 ANSLEY PARK LANE                 256 SANDY FORD                           717 SEMINOLE CIRCLE
SOUTHAVEN, MS 38672                   BEEBE, AR 72012                          FAIRFIELD, AL 35064
ANGELIA BROWN           Case 19-11984-CSS
                                      ANGELIA Doc  36
                                              GRISHAM      Filed 09/10/19   Page 73 ofGRUBBS
                                                                               ANGELIA 1514
875 WILLIAM BLVD                       759 SHILOH RD.                          205 KELLY RD
RIDGELAND, MS 39157                    COVINGTON, TN 38019                     WOODRUFF, SC 29388




ANGELIA LAWRENCE                       ANGELIA LUCAS                           ANGELIA LUCAS
818 MAPLE ST                           P O BOX 123                             PO BOX 123
KENSETT, AR 72082                      GILMORE, AR 72339                       GILMORE, AR 72339




ANGELIA PARKER                         ANGELIA PRATT                           ANGELIA WILSON
2603 WEST 26TH                         1850 BIRDIE ROAD                        436 MANVILLE
PINE BLUFF, AR 71601                   GRIFFIN, GA 30223                       BISHOPVILLE, SC 29010




ANGELICA ACOSTA                        ANGELICA ADAMS                          ANGELICA FISHER
2111 SANDRINAS LANE                    4821 NORTH STATE ST                     4525 SAWMILL DR 8
BONIFAY, FL 32425                      JACKSON, MS 39206                       MEMPHIS, TN 38128




ANGELICA HARMON                        ANGELICA HARRIS                         ANGELICA JACKSON
6348 GOLDEN ISLE W                     4358 KING CIR                           14521 HWY 15 N
BAXLEY, GA 31513                       GREENWOOD, MS 38930                     PHILADELPHIA, MS 39350




ANGELICA JONES                         ANGELICA LEWIS                          ANGELICA MANZANARES
2938 ROBINSON ROAD                     128 CARDINAL LANE                       508 WEST 16TH ST
MONROE, LA 71202                       MONTICELLO, FL 32344                    HOPE, AR 71801




ANGELICA NORMAN                        ANGELICA ONOFRE                         ANGELICA PACE
109 PAUL AVENUE                        801 N. HENDERSON BLVD 114               PO BOX 544
NEWTON, MS 39345                       KILGORE, TX 75662                       DUBLIN, GA 31040




ANGELICA POE                           ANGELICA POTTS                          ANGELICA SELTZER
603 PARK ST                            305 CHAPPELL ST                         2944 APT.2 GALLANT DRIVE
WEST POINT, MS 39773                   MONROE, LA 71202                        BIRMINGHAM, AL 35215




ANGELICA WILLIAMS                      ANGELIN MCDANIELS                       ANGELINA ANDERSON
3285 WEST CALIFORNIA AVE.              759 HWY 9 NORTH                         416 N CORNYER ST.
RUSTON, LA 71270                       BRUCE, MS 38915                         CENTERVILLE, MS 39631




ANGELINA BROWN                         ANGELINA CLARK                          ANGELINA HOLLINS
855 VANDERBILT STREET                  513 RAILROAD ST.                        CANDIDATE
BIRMINGHAM, AL 35206                   OGLETHORPE, GA 31068                    3329 LAKEWAY LANE
                                                                               PEARLAND, TX 77584
ANGELINA REYES           Case 19-11984-CSS    Doc
                                       ANGELINA    36 Filed 09/10/19
                                                ROBERTSON              Page 74 of 1514
                                                                          ANGELINE ROBINS
67436 S RIVER RD                       241 KING ROAD                       3759 CAMBRIDGE STATION DR
ROSELAND, LA 70456                     CLARKVILLE, TN 37042                MEMPHIS, TN 38115




ANGELIQUE BARBIERI                     ANGELIQUE CARLYLE                   ANGELIQUE DAVIS
208 E HILL STR. APT34                  PO BOX 274                          3724 TERESA COVE
FULTON, MS 38843                       TENNILLE, GA 31089                  MEMPHIS, TN 38128




ANGELIQUE GUYTON                       ANGIE DOLLAR                        ANGIE EADS
181 LYNN ST                            6191 GREEN STREET                   1222 JOSEPHINE ST
WRIGHTSVILLE, GA 31096                 GRAYSVILLE, AL 35073                FRANKLIN, LA 70538




ANGIE EMBRY                            ANGIE GANDY                         ANGIE LITTLE
28 CR 155                              3122 POPLAR SPRINGS ROAD            720 SHERWOOD RD
HOULKA, MS 38850                       HAZLEHURST, MS 39083                FAIRFIELD, AL 35064




ANGIE MORROW                           ANGIE PRICE                         ANGIE SHANNON
2005 PINE WOOD DRIVE                   27 CR 278                           923 TERRY ROAD
WHITE BLUFF, TN 37187                  IUKA, MS 38852                      TUPELO, MS 38801




ANGLE BEAVER                           ANGLEIA BOWIE                       ANHUA ZHOULI INDUSTRY CO
27 APPLE DRIVE                         701 BAILLEY NOWELL RD               3919 E.QUAATI RD.
LAKELAND, GA 31635                     KOSCIUSKO, MS 39090                 ONLANDO, CA 91761




ANI PHARMACEUTICALS                    ANIBAL PEREZ                        ANIKA LABORATORIES INC
DIANA BYERS                            175 OAK HILL LN                     14502 N DALE MABRY HWY STE 329
3600 25TH AVENUE                       DIANA, TX 75686                     TAMPA, FL 33688-1878
GULFPORT, MS 39501




ANIKA LABORATORIES INC                 ANIKQUA VILLERS                     ANIMAL ADVENTURE LLC
PO BOX 271878                          1749 ELMWOOD RD                     1114 S 5TH ST
TAMPA, FL 33688-1878                   CLARKSVILLE, TN 37040               HOPKINS, MN 55343




ANIMAL PROS LLC                        ANISSA BANGS                        ANISSA RINCON
148 VOLUNTEER DRIVE                    4404 CANE CREEK RD                  73 PHILLIPS 306
SUITE C                                BAKERSVILLE, NC 28705               WEST HELENA, AR 72390
HENDERSONVILLE, TN 37075-2098




ANISSA WESTERN                         ANITA ABBOTT                        ANITA BEEDLE
348 EAST SOUTH ST                      131 BURNS RD                        70 WATER TOWER ROAD
PARSONS, TN 38363                      HOMER, LA 71040                     TUMBLING SHOALS, AR 72581-9100
ANITA CANSLER              Case 19-11984-CSS     Doc 36
                                         ANITA CROCKRELL        Filed 09/10/19   Page 75 CROWDER
                                                                                    ANITA of 1514
286 CLINTON PERRY ROAD                    10994 EBENEZER RD                         6647 BIRCH TRACE
PRINCETON, KY 42445                       LEXINGTON, MS 39095                       BALL, LA 71405




ANITA DANZANT                             ANITA DEAN                                ANITA ELLIOTT
203 STRAWBERRY DR                         677 LITTRELL RD                           203 CARVER CIRCLE
WINCHESTER, TN 37398                      LORETTO, TN 38469                         ANDALUSIA, AL 36421




ANITA FERRELL                             ANITA FULLER                              ANITA GRAY
820 VANITY FAIR AVE. APT. 3G              3310 INDUSTRIAL DR H3                     108 JONES LN
BUTLER, AL 36904                          BOSSIER CITY, LA 71112                    ABBEVILLE, SC 29620




ANITA INGRAM                              ANITA J MOORE                             ANITA JOHNSON
1253 SYLVAN COVE                          PO BOX 933                                417 PARK CIRCLE
YAZOO CITY, MS 39194                      SELMER, TN 38375-0933                     TALLADEGA, AL 35160




ANITA JONES                               ANITA LAW                                 ANITA MASSEY
1432 3RD AVE NE                           511 CR 109 LOT 12                         79 SOUTH PARK GROVE ROAD
ALICEVILLE, AL 35442                      DALEVILLE, AL 36322                       LAWRENCEBURG, TN 38464




ANITA MCGREW                              ANITA MEDINA                              ANITA MOORE
216 N. EDISON                             UNKNOWN                                   PO BOX 933
GREENVILLE, MS 38701                      BELZONI, MS 39038                         SELMER, TN 38375




ANITA PARVIN                              ANITA PURSER                              ANITA PURSER
5821 DOVER                                468 HUDSON JONES RD                       468 HUDSON JONES ROAD
HORN LAKE, MS 38637-9529                  COCHRAN, GA 31014                         COCHRAN, GA 31014




ANITA RAY                                 ANITA REED                                ANITA ROMERO FISHER
14 ROSELYN WAY                            210 LAKE FALLS DR                         630 BLUE SPRINGS RD
BLACK MOUNTAIN, NC 28711                  PINEVILLE, LA 71360                       CADIZ, KY 42211




ANITA SMITH                               ANITA STALLWORTH                          ANITA TIPTON
100 W MONROE                              4818 SAPPHIRE AVE                         107 IRONWOOD COLLEGE DR
HAYTI, MO 63851                           MOSS POINT, MS 39563                      BURNSVILLE, NC 28714




ANITA WAITS                               ANITRA DAVIS                              ANIYA QUALLS
438 TWO NOTCH ROAD LOT 7                  3304 WHITTEN RD                           806 JOHNSON STREET
LEXINGTON, SC 29073                       JACKSON, MS 39213                         RUSTON, LA 71270
ANJAH MCBRIDE           Case 19-11984-CSS    Doc
                                      ANJANETTE   36 Filed 09/10/19
                                                GEORGE                Page 76 of 1514
                                                                         ANJEANETTE DUDLEY
123 3RD ST 102                        5778 JEFFERSON AVE                 1932 GREEN STREET
GRANIS, AR 71944                      TYLER, TX 75706                    DUBLIN, GA 31021




ANKIT LUNA                            ANKYO DEVELOPMENT LTD              ANKYO DEVELOPMENT LTD
5591 BOWLAND PLACE NORTH              RM 101-2 1ST FL                    ROOM 101-2 1ST FLOOR KNUTSFORD COMM
COLUMBUS, OH 43016                    KNUTSFORD BLDG 4-5                 BLDG
                                      KNUTSFORD TERRACE                  4-5 KNIGHTSFORD TERR
                                      TSIM SHA TSUI KOWOO CHINA          TSIM SHA TSUL
                                                                         KOWLOON HONG KONG


ANLYN WALL                            ANN BLEDSOE                        ANN BRATCHER
2073 ROCKHILL RD                      2725 YUM YUM RD                    8 WEST BROOK DRIVE
HAWORTH, OK 74740                     SOMMERVILLE, TN 38068              ROME, GA 30165




ANN DALBRATT                          ANN FLANDERS                       ANN HERNANDEZ
171 WEST MEADOW LANE                  1724 MOTLEY DRIVE                  300 COOPER STREET
CONYER, GA 30012                      DILLION, SC 29536                  LA FAYETTE, GA 30728




ANN HUFF                              ANN JAMES                          ANN JOHNSON
74 EDGEWOOD DRIVE                     2181 BEAVER DAM RD                 1365 HERREN ST.
DALEVILLE, AL 36322                   CASSATT, SC 29032                  DADEVILLE, AL 36853




ANN KEMP                              ANN MAURA ACCESSORIES INC          ANN MCGEE
334 STRICKLAND CIRCLE                 29 SILVERS ROAD                    850 YELLOW CREEK LANE
BRUNSWICK, GA 31523                   FREEHOLD, NJ 07728                 COUNCE, TN 38326




ANN MCLEAN                            ANN MESSER                         ANN NEIL
1169 RIZER RD                         42 30TH ST                         1505 NORTH 38TH STREET
ERIN, TN 37061                        GULFPORT, MS 39507                 FORT SMITH, AR 72903




ANN RICHARDSON                        ANN TEFFETALOR                     ANNA AGEE
706 MCKOWN                            206 WILD TURKEY                    3600 RAY BLUFF ROAD
COWAN, TN 37318                       EUREKA SPRINGS, AR 72631           MILLINGTON, TN 38053




ANNA ALLEN                            ANNA ANDREWS                       ANNA BAYER
521 WEEMS ST                          164 MOULTON ROAD                   1188 WEST STINSON RD
PICAYUNE, MS 39466                    DONALSONVILLE, GA 39845            WESTMORELAND, TN 37186




ANNA BEDWELL                          ANNA BRISTER                       ANNA BRYANT
131 SPRING HILL ROAD                  1468 WEST LINCOLN DR SW            1114 SEAGRAVE CIRCLE
PIKEVILLE, TN 37367                   BROOKHAVEN, MS 39601               HARDY, AR 72542-8931
ANNA CAMPBELL             Case 19-11984-CSS    Doc 36
                                        ANNA CARPENTER        Filed 09/10/19   Page 77 CAVINESS
                                                                                  ANNA of 1514
3979 COUNTY ROAD 91                      26 WENDALL ST                            490 MCDERMOTT STREET
BANKSTON, AL 35542                       MILAN, GA 31060                          ASHEORO, NC 27205




ANNA CLIFTON                             ANNA CLINE                               ANNA COCHRAN
334 WOODS CIRCLE                         808 OCOEE ST                             237 S MAIN ST
SULLIGENT, AL 35586                      NEWPORT, TN 37821                        HORNBEAK, TN 38232




ANNA DAVISON                             ANNA ETHRIDGE                            ANNA GAMMON
203 GOODLOE ST                           4714 JOHNSON AVE                         7175 LARKFIELD COVE
MT. PLEASANT, TN 38474                   MEMPHIS, TN 38117                        OLIVE BRANCH, MS 38654




ANNA GARRETT                             ANNA GETER                               ANNA GUIDRY
352 VISTA DRIVE                          8716 OCEAN SPRINGS RD                    911 13TH ST. W
MEDINA, TN 38355                         OCEAN SPRINGS, MS 39564                  JASPER, AL 35501




ANNA HAMOUS                              ANNA HAYNES                              ANNA HILL
131 BVERNON                              345 CAMPLIGHTOR                          251 HWY 32 WEST
PROVENCAL, LA 71468                      BENTON, AR 72019                         BRUCE, MS 38915




ANNA HORN                                ANNA HUMPHRIES                           ANNA IZZARD
3112 ENGLWOOD APT. 107                   235 RED BAY ROAD                         109 HOLLYHILL RD
RUSSELLVILLE, AR 72801                   GOLDEN, MS 38847                         SHELBY, NC 28152




ANNA JOHNSON                             ANNA KEEN                                ANNA LECOQ
204 NEEDLE STREET PO BOX                 P. O. BOX 126                            135 BRIDWELL RD
DE QUEEN, AR 71832                       NEW HALL, WV 24866                       SPARTANBURG, SC 29388




ANNA LEWIS                               ANNA LEWIS                               ANNA LUMPKIN
104 PRESSON                              497 BRINGLE RD                           1597 CANDY BRANCH RD
EAST PRAIRIE, MO 63845                   COVINGTON, TN 38019                      ABBEVILLE, SC 29620




ANNA M JOHNSON                           ANNA MARIE ALLEMAN                       ANNA MCGEE
BOX 882                                  800 N. FIELDSPAN RD                      P O BOX 1883
DE QUEEN, AR 71832-0882                  SCOTT, LA 70583                          ANDREWS, NC 28901




ANNA MCWHORTER                           ANNA MYERS                               ANNA PATE
509 SECOND ST                            13851 HWY 491 SOUTH                      505 EAST NORTH AVENUE
LAWRENCEBURG, TN 38464                   PHILADELPHIA, MS 39350                   BONIFAY, FL 32425
ANNA PEDEN                  Case 19-11984-CSS     Doc 36
                                          ANNA PIERCE           Filed 09/10/19   Page 78 PINKERTON
                                                                                    ANNA of 1514
205 JACKSON ST A-101                       1 GREEN COVE                             3111 CO RD 85
GULFPORT, MS 39503                         AMORY, MS 38821                          FAYETTE, AL 35555




ANNA QAWARIQ                               ANNA QUIMBY                              ANNA ROOKS
801 N COLLEGE ST APT. 14B                  479 MORELAND LANE                        159 GEORGE WALLACE DR APT C7
BOONEVILLE, MS 38829                       BRIERFIELD, AL 35035                     RAINSVILLE, AL 35986




ANNA RUCINSKI                              ANNA RUE                                 ANNA SHUMPERT
215 WEST AGUSTA ST                         702 WEST ORCHID AV                       201 NORTH MADISON ST
INDIANOLA, MS 38751                        FOLEY, AL 36535                          CALHOUN CITY, MS 38916




ANNA SMITH                                 ANNA SMITH                               ANNA SOLES
6720 HWY 19 APT. 58                        7941 MAGNOLIA HWY                        110 BILL GARNITO ROAD
VINA, AL 35593                             EL DORADO, AR 71730                      ADRIAN, GA 31002




ANNA SPILLER                               ANNA SPURGEON                            ANNA STOREY
241 RANDOLPH STREET                        PO BOX 1968                              611 MAE CIRCLE
GUIN, AL 35563                             REIDSVILLE, GA 30453                     WARRIOR, AL 35180




ANNA TERRY                                 ANNA THOMPSON                            ANNA WENZEL
3628 HWY 104 EAST                          10260 ROAD 1349                          152 HICKORY STREET
DYERSBURG, TN 38024                        PHILADELPHIA, MS 39350                   COMMERCE, GA 30529




ANNA WILSON                                ANNA WOOTEN                              ANNABEL WORLAND
149 CHARLIES CREEK RD                      165 BETTERTON PO BOX 63                  443 HOLLAND RD
IVA, SC 29655                              GORE SPRINGS, MS 38929                   PIKEVILLE, TN 37367




ANNABELL MAY                               ANNABELLE HANYO                          ANNALEA COOK
140 QUAIL RUN                              379 HERO ROAD                            612 PONDEROSA ST
PRATTVILLE, AL 36067                       CHIPLEY, FL 34243                        HOHENWALD, TN 38462




ANNA-MARIE ETHRIDGE                        ANNAMARIE MCCLAMMA                       ANNAMICHELLE COTNER
821 RICHLAND RIDGE DR                      406 SW HORRY AVE                         300 W. HARDING ST APT 110
WAKE FOREST, NC 27587                      MADISON, FL 32340                        MORRILTON, AR 72110




ANNASTEWART ROSE                           ANNE CETTO                               ANNE HARRIS
4786 COUNTY RD 12                          6240 MOONDANCE CV                        6416 STADIUM BLVD
FAUNSDALE, AL 36738                        OLIVE BRANCH, MS 38654                   JONESBORO, AR 72404
ANNE SCHLAFLY             Case 19-11984-CSS    Doc 36
                                        ANNE SPENCER           Filed 09/10/19   Page 79 TEFFETALOR
                                                                                   ANNE  of 1514
245 WEST GEORGIA ST                     PO BOX 1071                                206 WILD TURKEY
WOODRUFF, SC 29388                      WAYNESBOBRO, TN 38485                      HOLIDAY ISLAND, AR 72631




ANNEKEITA JONES                         ANNETTE AUSTIN                             ANNETTE BARFIELD
3493 HWY 178 WEST                       177 HASSELL RD                             205 OAK RIDGE DR.
HOLLY SPRINGS, MS 38635                 COLDWATER, MS 38618                        BYRON, GA 31008




ANNETTE BENSON                          ANNETTE BLUE                               ANNETTE BOYCE
5933 STEVEN VIEW DR                     PO BOX 804                                 422 BRADWOOD
MEMPHIS, TN 38115                       MANSFIELD, LA 71052                        MEMPHIS, TN 38109




ANNETTE COOPER                          ANNETTE CRAWFORD TRUSTEE                   ANNETTE CRAWFORD
21 PROSPECT STREET                      PO BOX 64868                               721 GAIL STREET
PIEDMONT, SC 29673                      BATON ROUGE, LA 70896                      CHARLESTON, MO 63834




ANNETTE DUMAS                           ANNETTE GASTON                             ANNETTE GOLDEN
470 BUFFALO RIDGE                       790 E. DEMPSTER AVE.                       2376 CO RD 617
GALLATIN, TN 37066                      MEMPHIS, TN 38106                          HANCEVILLE, AL 35077




ANNETTE GRAZIOSI                        ANNETTE HILL                               ANNETTE JONES
9873 S HOUSTON WAY                      213 13TH NW                                1441 BOXWOOD BLVD APT D-3
GERMANTOWN, TN 38139                    ALICEVILLE, AL 35442                       COLUMBUS, GA 31906




ANNETTE LEMING                          ANNETTE MAXWELL                            ANNETTE MAYS
3767 MONTEREY HWY                       710 JONES AVE                              1809 S. MARSH
MONTEREY, TN 38574                      ROCKMART, GA 30153                         PINE BLUFF, AR 71603




ANNETTE PARSONS                         ANNETTE SANDERS                            ANNETTE SHAKIR
4850 SHED ROAD APT 21                   142 LAURELWOOD DR                          636 NORTH AVE. 7-G
BOSSIER, LA 71111                       RICON, GA 31419                            JONESBORO, GA 30236




ANNETTE THOMPSON                        ANNETTER HAMPTON                           ANNIE AVERHART
7070 CAMP GROUND RD                     324 DUNN RD                                1203 EDISON
DENVER, NC 28037                        RUSTON, LA 71270                           MUSCLE SHOALS, AL 35661




ANNIE BALLARD                           ANNIE BECKHAM                              ANNIE BELLE MANESS
350 CURTIS RD                           115 BREWER LANE                            32143 NORTH RD.
GURDON, AR 71743                        WAYNESBORO, TN 38485                       MARK TREE, AR 72365
ANNIE BRIDGES            Case 19-11984-CSS     Doc 36
                                       ANNIE BROWN           Filed 09/10/19   Page 80 BURKE
                                                                                 ANNIE of 1514
3 CURT DRIVE                            10222 LENOIR LOOP RD                     42 SALEM LANE
CONWAY, AR 72032                        PRAIRIE, MS 39756                        HAVENER, FL 32333




ANNIE COULBOURNE                        ANNIE DOTSON                             ANNIE GASTON
101 MISTY LANE                          1447 KING STREET                         23 OAK DR
SYLVANIA, GA 30467                      CLARKSDALE, MS 38614                     WATER VALLEY, MS 38965




ANNIE GREEN                             ANNIE HALL                               ANNIE HICKEY
1009 D ROSEWOOD DR                      29 BALL LANE                             PO BOX 177
MARION, SC 29571                        PRENTISS, MS 39474                       SUMNER, MS 38957




ANNIE HUFF                              ANNIE MCMILLER                           ANNIE MIKELL
2900 BROWNING RD APT 13F                420 A JORDAN ST                          PO BOX 1057
GREENWOOD, MS 38930                     EAST DUBLIN, GA 31027                    MILLEN, GA 30442




ANNIE PAIGE                             ANNIE PALMER                             ANNIE PEARL LEMON
312 CENTREVILLE STREET                                                           6641 EAST COLLEGE ST
MARION, AL 36756                                                                 WRIGHTSVILLE, GA 31096




ANNIE PEARSON                           ANNIE PERRY                              ANNIE RICH
1412 MONROE AVE                         336 N LANE                               915 MARTIN LUTHER KING DR
OPELIKA, AL 36801                       RAGLEY, LA 70657                         THOMASVILLE, AL 36784




ANNIE RUTH MCFADDEN                     ANNIE RUTLEDGE                           ANNIE RUTLEDGE
2845 RED DOG RD                         PO BOX 919                               PO BOX 919
CARTHAGE, MS 39057                      BAY SPRINGS, MS 39422                    BAY SPRINGS, MS 39422-4512




ANNIE SCALES                            ANNIE SMOAK                              ANNIE WOHLRABE
720 NORTH RAILROAD STREET               102 FORREST DRIVE                        412 ALLEN DR
OSCEOLA, AR 72370                       ST. MATTHEWS, SC 29185                   DUBLIN, GA 31021




ANNISHIA WALLACE                        ANNSYLVIA HENRY                          ANNTINA DEYOUNKS
3 GUSSIE AVE                            835 HODGES                               902 RAY DRIVE
MCRAE, GA 31055                         METTER, GA 30439                         CONYERS, GA 30012




ANOVO RX DISTRIBUTION LLC               ANRASHEA GRASS                           ANSELL HEALTHCARE PRODUCTS LLC
1710 N SHELBY OAKS DRIVE                1639 SHORT TALLEY                        111 WOOD AVE STE 210
SUITE 6                                 STERLINGTON, LA 71280                    ISELIN, NJ 08830
MEMPHIS, TN 38134
ANSELL USA INC         Case   19-11984-CSS    Doc 36
                                       ANSHUANETTE PRUITTFiled 09/10/19   Page 81 ofCUTHBERT
                                                                             ANSLEE  1514
ANSELL HEALTHCARE PRODUCT               603 SOUTH JEFFERSON STREET           987 COOPER AVE
LLC DBA ANSELL HEALTHCARE               DUBLIN, GA 31021                     PRATTVILLE, AL 36066
111 WOOD AVE SOUTH STE210
ISELIN, NJ 08830



ANSLEIGH STOKES                         ANSLEIGHKAITLYN PROPERTIES LLC       ANSLEIGHKAITLYN
1912 RIVER ST                           448 OLD NACOOCHEE RD                 PROPERTIES LLC
BENTON, AR 72015                        CLEVELAND, GA 30528                  PO BOX 520
                                                                             SAUTEE, GA 30528




ANSLEY COPELAND                         ANTARIUS BOWMAN                      ANTAVES PETTY
1040 OLD COFFEE RD                      313-A TAGGART AVE                    90 PICKENS DRIVE
HAHIRA, GA 31632                        GREENWOOD, SC 29646                  COLUMBUS, MS 39702




ANTHANEKA DUKES                         ANTHEM BLUE CROSS                    ANTHONETTE MOODY
98 GRAVEL PIT ROAD                      PO BOX 70000                         100 NORTH OAK ST
CAMDEN, AL 36726                        VAN NUYS, CA 91470-0001              RICHTON, MS 39476




ANTHONY ATKINS                          ANTHONY BETTS                        ANTHONY BLASONE
4600 MCCORKLE RD                        395 HILLCREST ST                     19620 ARCH STREET
MEMPHIS, TN 38116                       MARIANNA, AR 72360                   LITTLE ROCK, AR 72206




ANTHONY BOLZAU                          ANTHONY BOYKIN                       ANTHONY BROOKS
505 NEEDMORE ROAD                       1001 STEVENSON COVE                  1325 NORTH FRANKLIN ST LOT 74
BRYSON CIT Y, NC 28713                  JACKSONVILLE, AR 72076-4872          DUBLIN, GA 31021




ANTHONY BROWN                           ANTHONY BROWN                        ANTHONY BUCCIARELLI
3182 WINSLOW ROAD                       3940 TORREY PINES CIR APT. 102       685 HURRICANE LOOP
MEMPHIS, TN 38109                       MEMPHIS, TN 38125                    TENNESSEE RIDGE, TN 37178




ANTHONY BURKS                           ANTHONY BYRD                         ANTHONY CALDWELL
494 WALKER 1                            262 MAYLOT RD                        3413 GOODMAN ROAD W A14
MEMPHIS, TN 38126                       SEMINARY, MS 39479                   HORN LAKE, MS 38637




ANTHONY CARLISLE                        ANTHONY CASTEEL                      ANTHONY CATLETT
4680 DEERFOOT PATH                      64 CR 190                            240 LIVINGSTON
PINSON, AL 35126                        IUKA, MS 38852                       AEEL, GA 31620




ANTHONY CHAMBERS                        ANTHONY COLEMAN                      ANTHONY CONKLIN
3266 SHARPE 1                           466 STANDFAST RD                     11 PANTHER COVE
MEMPHIS, TN 38111                       ANDREWS, SC 29510                    CABOT, AR 72023
ANTHONY DAVIS            Case 19-11984-CSS
                                       ANTHONYDoc 36 Filed 09/10/19
                                               DONOVAN                Page 82 of 1514
                                                                         ANTHONY DUCK
76 STEAMPLANT RD                       2808 SWARTZ FAIRBANKS             1371 WEST COLLINS ST
NATCHEZ, MS 39120                      MONROE, LA 71203                  ECLECTIC, AL 36024




ANTHONY DUNSON                         ANTHONY EDWARDS                   ANTHONY ELLIS JR
5151 QUEEN MARY LANE                   1520 EAST SHEPPARD DRIVE          2007 HIGHLAND CR DR
JACKSON, MS 39209                      GLADEWATER, TX 75647              ROME, GA 30161




ANTHONY FEEMSTER                       ANTHONY FISHER                    ANTHONY FREEMAN
920 INDUSTRIAL PARK ROAD               726A KELLAR COURT                 7727 S GARDEN MANOR DR APT 207
HEBER SPRINGS, AR 72543-8524           ETOWAH, TN 37331                  MEMPHIS, TN 38125




ANTHONY FRIEND                         ANTHONY GALLEGOS                  ANTHONY HARRIS
118 ARLEY BO WILLIS RD                 153 C BRADLEY 280                 1348 CURTIS LOCKE STATION RD
REIDSVILLE, GA 30453                   WARREN, AR 71671                  BATESVILLE, MS 38606




ANTHONY HICKS                          ANTHONY HOLMES                    ANTHONY HOSKINS
1504 TAYLOR ST                         109 WEST MOORE ST                 108 TWISTED PINES APT B
RUSTON, LA 71270                       DUBLIN, GA 31021                  LEESBURG, GA 31763




ANTHONY HUFF                           ANTHONY J SCALETTA                ANTHONY JARRETT
1331 WILSON BATES RD                   GENERISYS CONSULTING LLC          1223 WEST 11TH
MORTON, MS 39117                       7810 OVERBROOK ROAD               NORTH LITTLE ROCK, AR 72114
                                       BALTIMORE, MD 21204




ANTHONY JEFFERS                        ANTHONY JOHNSON                   ANTHONY JOHNSON
185 2ND AVENUE                         112 CARTER ST                     139 ASHLEY COVE
LINEVILLE, AL 36266                    DUBLIN, GA 31021                  HOLLY SPRINGS, MS 38635




ANTHONY JOHNSON                        ANTHONY KELLEY                    ANTHONY KIRKLAND
306 LEGION DR                          1097 GREENE 601 RD                CMRC BUSINESS OFFICE
MARKSVILLE, LA 71351                   PARAGOULD, AR 72450               701 NORTHSIDE DRIVE
                                                                         NEWTON, MS 39345-2625




ANTHONY KNOX                           ANTHONY LEVINGSTON                ANTHONY MANUEL
1134 GERARD PLACE                      300 BT WOODARD CIRCLE 82          315 NORTH 11TH ST
MEMPHIS, TN 38107                      GRAMBLING, LA 71245               KINDER, LA 70648




ANTHONY MAXWELL                        ANTHONY MCWILSON                  ANTHONY METCALF
1191 RAINBOW HOLLOW ROAD               1240 RHODES WALK                  485 WALKER HOLLOW DR
LEWISBURG, TN 37091                    CONYERS, GA 30094                 MONTEREY, TN 38574
ANTHONY MICCO           Case 19-11984-CSS
                                      ANTHONYDoc 36
                                              MOORE       Filed 09/10/19   Page 83 of 1514
                                                                              ANTHONY NONETTE
62 WATERCREST COVE                    20048 FM 14                             20136 BOURQUE RD.
AUSTIN, AR 72007                      LINDALE, TX 75771-7616                  LACASSINE, LA 70650




ANTHONY NORCROSS                      ANTHONY PAYNE                           ANTHONY PAYNE
243 CAPPS LN                          2540 VANCE DRIVE                        PO BOX 199
ERIN, TN 37061                        CLEVELAND, TN 37323                     ETON, GA 30724




ANTHONY PEARSALL                      ANTHONY PRICE                           ANTHONY REDWINE
131 N 8TH STREET                      5850 ALCOTT DR                          103 WARREN ST
SELMER, TN 38375                      WEGDEFEILD, SC 29168                    BURKESVILLE, KY 42717




ANTHONY RICE                          ANTHONY ROHR                            ANTHONY ROSS
44 W GRADY ST                         110 LACY LANE                           3827 RICHBROOK DR
STATESBORO, GA 30458                  SCOTT, LA 70583                         BARTLETT, TN 38135




ANTHONY ROWE                          ANTHONY ROZAS                           ANTHONY SEELEY
443 COBBLESTONE LANE                  1355 POINT AUX TIGER RD                 905B ASH STREET EXT
TALLASSEE, AL 36078                   BASILE, LA 70515                        SPRINGFIELD, GA 31329




ANTHONY SHELTON                       ANTHONY SHUMAKER                        ANTHONY SIGGERS
111 BRIGHTON RD                       165 CLARK CIRCLE                        922 NEWELL RD
GREENSBORO, GA 30642                  DOYLINE, LA 71023                       MEMPHIS, TN 38111




ANTHONY SMITH                         ANTHONY STANLEY                         ANTHONY STINGLEY
504 WASHINGTON STREET                 974 BURCH ST                            1810 COUNTRY CLUB RD. APT.31
MONTEZUMA, GA 31063                   CADWELL, GA 31009                       HATTIESBURG, MS 39401




ANTHONY STOCKTON                      ANTHONY STONE                           ANTHONY SUMLIN
11611 MAHOGANY DR                     312 LAKES DR. NORTH                     1168 BARNES
ARLINGTON, TN 38002                   OXFORD, MS 38655                        CLARKSDALE, MS 38614




ANTHONY SUMMERSETT                    ANTHONY THOMPKINS                       ANTHONY TOLIVER
206 BROWN STREET                      1125 2ND STREET                         211 PEARL ST
VIDALIA, GA 30474                     MONTECILLO, FL 32344                    SARDIS, MS 38666




ANTHONY TRIMBLE                       ANTHONY TRUSCELLO                       ANTHONY VEVEALL
135 MERIDIAN DR                       225 CHAUCER LN                          1523 WAYNE STREET
GREENFIELD, TN 38230                  WINTER HAVEN, FL 33884                  CAPE GIRARDEAU, MO 63701
ANTHONY WALLER          Case 19-11984-CSS
                                      ANTHONYDoc 36 Filed 09/10/19
                                              WASHINGTON             Page 84 of 1514
                                                                        ANTHONY WIGGENS
68 MCLENDON                           107 EARNEST BACON RD              PO BOX 13944
SUMRALL, MS 39482                     SARDIS, MS 38666                  DUBLIN, GA 31027




ANTHONY WIGGINS                       ANTHONY WILLIAMS                  ANTHONY WILSON
617 SOMERSET DRIVE                    614 NORTH MADISON ST              414 DANIEL CIRCLE
EAST DUBLIN, GA 31027                 THOMASVILLE, GA 31757             JACKSON, MS 39212




ANTHONY WOODSIDE                      ANTHONY WOOTEN                    ANTILIA
2300 NORA DR                          867 PORTER ROAD                   RICHIE WINKLER
PARAGOULD, AR 72450                   TRENTON, GA 30752                 1407 BROADWAY SUITE 1806
                                                                        NEW YORK, NY 10018




ANTINA HUBBARD                        ANTINIKA LOGAN                    ANTINISHA HOOKS
168 HERITAGE RD                       608 S MAIN AVE                    343 CHERRY ST
CHATHAM, LA 71226                     BRINKLEY, AR 72021                SOCIAL CIRCLE, GA 30025




ANTIONETTE BUCKHALTER                 ANTIONETTE COOPER                 ANTIONIO NICHOLS
871 SIMPSON HWY 540                   450 GARFIELD STREET               102 NICHOLS DRIVE
MENDENHALL, MS 39114                  CANTON, MS 39046                  INDEPENDENCE, LA 70443




ANTJUAN JENKINS                       ANTOINE GOBER                     ANTOINETTE DAVIS
3361 FAIRVIEW DR                      3577 PLEASANT HOLLOW DR. 87       179 CREEKMEADOW
LASON, SC 29456                       MEMPHIS, TN 38115                 ORANGEBURG, SC 29115




ANTOINETTE HANCOCK                    ANTOINETTE HATHORN                ANTOINETTE JOHNSON
207 EAGLE ST                          215 LOUISVILLE ST APT 13          175 CLEO GRIFFIN HOMES
GREENWOOD, MS 38930                   STARKVILLE, MS 39759              CLAXTON, GA 30417




ANTOINETTE TURNER                     ANTON TRAN                        ANTONELLA SALA
239 MEADOW DRIVE                      995 LAKESHORE BLVD                6151 UPPER HIGH TOWER
MANSFIELD, LA 71052                   SLIDELL, LA 70461                 HIAWASSEE, GA 30546




ANTONETTE WILLIAMS                    ANTONIA CANTRELL                  ANTONIA JONES
PO BOX 1081                           722 HIGHLAND MTN. RD.             302 SPEER STREET
FAIRFAX, SC 29827                     LIVINGSTON, TN 38570              OPP, AL 36467




ANTONIA MCKOWN                        ANTONIO ATKINS                    ANTONIO BALLAGAS
12408-A LOGANBERRY DR                 480 GEORGE ROAD                   1121 BELLEVILLE AVE
ALEXANDER, AR 72002                   MEMPHIS, TN 38109                 BREWTON, AL 36426-1505
ANTONIO BECKWITH         Case 19-11984-CSS
                                       ANTONIODoc
                                              BLACK36         Filed 09/10/19   Page 85 of BRODIE
                                                                                  ANTONIO 1514
1925 W RIDGE DR                         624 OLD JACKSON ROAD                      4410 MOCKERNUT LANE
BIRMINGHAM, AL 35235                    MADISON, MS 39110                         JONESBORO, AR 72401




ANTONIO CARBONELL                       ANTONIO CHARLESTON                        ANTONIO CLARK
528 BELVEDERE DR.                       1839 TIPTON ROAD                          3142 CASTLEMAN
WEST MEMPHIS, AR 72301                  DEXTER, GA 31019                          MEMPHIS, TN 38118




ANTONIO CRUMP                           ANTONIO DANIELS                           ANTONIO DAVIS
867 LAGOON CT                           3802 HYACINTH DRIVE                       5183 IRRON CIRCLE
STONE MOUNTAIN, GA 30083                MEMPHIS, TN 38115                         SOUTHAVEN, MS 38671




ANTONIO DINKINS C/O                     ANTONIO GIVENS                            ANTONIO GORDON
THE PROTECTION AGENCY                   509 SUNSET LANE                           112 ELLIS DRIVE APT B4
5015 HICKORY BARK                       DUBLIN, GA 31027                          HATTIESBURG, MS 39401
MEMPHIS, TN 38141




ANTONIO HARLEY                          ANTONIO HARRELL                           ANTONIO HARRIS
120 CAROLINA WREN                       301 DENISE DR                             8845 MELINDA LEE LANE
LADSON, SC 29456                        WEST HELENA, AR 72390                     ST FRANCISVILLE, LA 70775




ANTONIO HASSELL                         ANTONIO JONES                             ANTONIO JONES
2821 TERRI CREST DRIVE                  200 JACKSON ST                            405 MAPLE
MEMPHIS, TN 38115                       GREENWOOD, MS 38930                       HAYTI, MO 63851




ANTONIO LONG                            ANTONIO MASON                             ANTONIO MAY
3201 S BEECH SRTEET                     702 SMITH JEFFERSON ST                    609 MOATES ST
PINE BLUFF, AR 71603                    DUBLIN, GA 31021                          DOTHAN, AL 36301




ANTONIO MEADOWS                         ANTONIO MOBLEY                            ANTONIO ONEAL
436 JONES VILLAGE                       1401 ERIN ST. APT. 141                    536 JIMMYS DR
DUBLIN, GA 31021                        MONROE, LA 71201                          EAST DUBLIN, GA 31027




ANTONIO PONDER                          ANTONIO RATLIFF                           ANTONIO SMITH
1102 MCCODS CORNER NW                   905 AVE D                                 51 HAYNE ST
CONYERS, GA 30012                       GREENWOOD, MS 38930                       DENMARK, SC 29042




ANTONIO TIMMONS                         ANTONIO TRIPLETT                          ANTONIO WADE
123 BOATRAMP ROAD                       3431 BIRDGEWAY DR                         510 MORGAN DRIVE
EAST DUBLIN, GA 31027                   MEMPHIS, TN 38118                         TERRY, MS 39170
ANTONIO WASH               Case 19-11984-CSS    Doc 36
                                         ANTONO KELLEY      Filed 09/10/19    Page 86 ofBROWN
                                                                                 ANTONY  1514
161 PARK STREET                          116 WEST MARY STREET                    105 SCHLEY ST.
DURANT, MS 39063                         DUBLIN, GA 31021                        ITTA BENA, MS 38930




ANTONY HARRIS                            ANTREAL WHITE                           ANTRON SHELTON
2977 GETWELL RD APT 4                    1057 BUCHANAN LN                        2401 NOTTINGHAM WAY APT 1
MEMPHIS, TN 38108                        CRYSTAL SPRINGS, MS 39059               ALBANY, GA 31701




ANTRON SHELTON                           ANTRONETTA WEST                         ANTWAIN JOHNSON
705 8TH AVE                              7197 WILLOW POINT DR                    2669 SMITH CHAPEL RD
ALBANY, GA 31701                         HORN LAKE, MS 38637                     LIZELA, GA 31050




ANTWAN PRICE                             ANTWAN WATSON                           ANTWAN WILLIS
1311 7TH AVE                             530 DAVIS ST.                           4472 JONSEY LANE
ALBANY, GA 31707                         GREENWOOD, SC 29646                     MEMPHIS, TN 38125




ANTWON JEFFERSON                         ANTWON WORD                             ANTWONE WILLIAMS
22 DIANE LANE                            30158 METTS RD                          3348 SHADOW OAKS PKWY APT 9
BASSFIELD, MS 39421                      NETTLETON, MS 38858                     HORN LAKE, MS 38637




ANYA GRANT                               ANYGREEN CO LTD                         ANYLA TOLAR
2809 BARRINGTON DR APT.C                 NO 55 PINGLANG RD XINCANG TOWN          219 CHARLIE BROWN DRIVE
MONROE, LA 71203                         PINGHU, JIAXING                         CAMDEN, AL 36726-3236
                                         PINGHU, JIAXING ZJEJIANG 314205000
                                         CHINA



ANZZIE SWINTON                           AOGU NAMIHIRA                           AOM HOLDINGS LLC
208 MLK AVE APT. 135D                    CMRC BUSINESS OFFICE                    ALLOVER MEDIA LLC
KINGSTREE, SC 29556                      701 NORTHSIDE DRIVE                     16355 36TH AVENUE
                                         NEWTOWN, MS 39345                       SUITE 700
                                                                                 PLYMOUTH, MN 55446



AON PREMIUM FINANCE, LLC                 AON PROPERTY RISK CONSULTING INC        AON RISK INSURANCE SRVS WEST INC
4 OVERLOOK POINT                         199 WATER ST                            DENVER CO OFFICE
LINCOLNSHIRE, IL 60059                   NEW YORK, NY 10038                      1900 16TH ST STE 1000
                                                                                 DENVER, CO 80202




AON RISK INSURANCE                       AON RISK SOLUTIONS                      AON SOUTH, INC.
1900 16TH ST. STE 1000                   HEALTH & BENEFITS                       501 CORPORATE CENTRE DRIVE
DENVER, CO 80202                         VOLUNTARY BENEFITS& ENROL               SUITE 300
                                         897 12TH ST                             FRANKLIN, TN 37067
                                         HAMMONTON, NJ 08037



AP DEAUVILLE LLC                         APACHE MILLS INC.                       APEX BANK OF CAMDEN
ART KOVAL                                STEVE DELLAPOSTA
207 HALLOCK RD SUITE 210                 1830 MINERAL SPRING AVE.
STONY BROOK, NY 11790                    NORTH PROVIDENCE, RI 02904
APEX DIGITAL INC           Case 19-11984-CSS     DocINC.
                                         APEX DIGITAL 36       Filed 09/10/19   Page 87FOOT
                                                                                   APEX of 1514
                                                                                            HEALTH
301 BREA CANYON RD                        2919 PHILADELPHIS ST.                    INDUSTRIES LLC
WALNUT, CA 91789                          ONTARIO, CA 91761                        2905 VETERANS MEMORIAL
                                                                                   HIGHWAY
                                                                                   RONKONKOMA, NY 11779



APHALIA DISMUKE                           API PHOTOGRAPHERS INC                    API
650 COLUMBIA 543                          3111 STONEBROOK CIRCLE                   ATTN MR PHIL MONCRIEF
WALDO, AR 71770                           MEMPHIS, TN 38116                        301 N 12TH
                                                                                   GADSDEN, AL 35901




APM ASSOCIATES LLC                        APM ASSOCIATES LLC                       APOLLO HEALTH&BEAUTY CARE
2701 ASCOT DRIVE                          ATTN JAY PATEL                           DANIELLE FAITORE
FLORENCE, SC 29501                        2701 ASCOT DR                            1 APOLLO PLACE
                                          FLORENCE, SC 29501                       TORONTO, ON M3J H2
                                                                                   CANADA



APOLLO INVESTMENT HOLDING CO LLC          APOTHECARY ALLEY, LLC                    APOTHECARY PRODUCTS INC
CO LLC                                    DBA GUIDRYS PHARMACY                     11750 12TH AVENUE SOUTH
167 W KINDT STREET                        204 SOUTH THOMSON AVE                    MINNEAPOLIS, MN 55337
JUNEAU, WI 53039                          IOWA, LA 70647




APPERTAIN CORP.                           APPLE VALUE SERVICES LLC                 APPLING CO TAX COMM.
SCOTT WELLS                                                                        69 TIPPINS STREET
302 N 8TH STREET                                                                   BAXLEY, GA 31513
PULASKI, TN 38478




APPLING CO TAX COMM.                      APPRECIO STRONG                          APRIL ABBY
69 TIPPINS STREET                         3693 MOCCASIN COVE                       14485 OLD JACKSON RD
SUITE 102                                 MEMPHIS, TN 38109                        WHITEVILLE, TN 38075
BAXLEY, GA 31513-0076




APRIL ALRED                               APRIL BEATY                              APRIL BEST
60237 SEMINOLE RD                         225 ALF THREET ROAD                      1007 BORMAR
SMITHVILLE, MS 38870                      JAMESTOWN, TN 38556                      LA FAYETTE, GA 30728




APRIL BLAYLOCK                            APRIL BOYKIN                             APRIL BRAGG
3139 LICHEN                               10337 STATES STREET                      111 SMITH ST
MEMPHIS, TN 38134                         BASTROP, LA 71220                        HUNTLAND, TN 37345




APRIL BURDEN                              APRIL BURNHAM                            APRIL BYERS
105 BAYSWOOD CT                           601 BECKHAM RD                           1233 BROADWAY ST
KINGSLAND, GA 31548                       DUBACH, LA 71235                         YELLVILLE, AR 72687




APRIL BYERS                               APRIL CANNON                             APRIL CHIRIACO
2015 MC5026                               828 FLINT STREET                         704 WILLIAMS AVE
VALLEY SPRINGS, AR 72682                  DAWSON, GA 39842                         RAINBOW CITY, AL 35906
APRIL COGILE             Case 19-11984-CSS     Doc 36
                                       APRIL COOK            Filed 09/10/19   Page 88 DENKINS
                                                                                 APRIL of 1514
515 OLIVER                              169 BUTLER RD                            792 CRANES CREEK RD
BASTROP, LA 71220                       MCHENRY, MS 39561                        CAMERON, NC 28326




APRIL DODD                              APRIL EVANS                              APRIL FARRAND
440 CARROLL LAKE RD                     1064 EARLE RD                            6503 TELIA DR
MCKENZIE, TN 38201                      ANDREWS, SC 29510                        PINSON, AL 35126




APRIL FERGUSON                          APRIL FITTS                              APRIL FRENCH
319 BEAR CORNER                         114 RIDGEWAY                             9 HANCOCK RD
BUNKIE, LA 71322                        OXFORD, MS 38655                         PHENIX CITY, AL 36869




APRIL GOODWIN                           APRIL GOSNELL                            APRIL HALL
1740 OBRIG                              2809 PHILLIPS STREET                     PO BOX 1558
GUNTERSVILLE, AL 35976                  NEWPORT, AR 72112                        MANILA, AR 72442




APRIL HARDIN                            APRIL HARPER                             APRIL HARRELL
50 CO RD 41                             3292 EDISON HWY                          171 JOCKEY LANE
FYFFE, AL 35971                         EDISON, GA 39846                         COCHRAN, GA 31014




APRIL HENDRIK                           APRIL JOHNSON                            APRIL JOHNSON
875 CAROLINA ROAD                       100 LIGHTLY ST                           34 SHALOM LANE
NETTLETON, MS 38858-8162                BRUNSON, SC 29911                        CARY, MS 39054




APRIL JONES                             APRIL LACEY                              APRIL LEWIS
5115 VELET RIDGE RD.                    1145 S SPRIGG                            301 HILLSBORO ST
NORTH LITTLE ROCK, AR 72118             CAPE GIRARDEAU, MO 63701                 GREENFIELD, TN 38230




APRIL LONDON                            APRIL MASON                              APRIL MURFF
701 NORTH WEST ST                       127 FORREST PARK DRIVE                   60099 COLE RD
MUNFORDVILLE, KY 42765                  CHICKAMAUGA, GA 30707                    AMORY, MS 38821




APRIL PEDIGO                            APRIL PENDLETON                          APRIL PIKAGO
1620 MAPLE GROVE RD                     5383 TWISTING RIDGE CV                   1513 ALBERT ST
LAFAYETTE, TN 37083                     MEMPHIS, TN 38141                        CAMDEN, SC 29020




APRIL PRICE                             APRIL RAPIEN                             APRIL RESCH
131 ALMOND DR                           95 CHAPMAN LANE                          140 JAMES PRICE RD
ALBANY, GA 31705                        PIEDMONT, SC 29673                       BEEBE, AR 72012
APRIL REYNOLDS           Case 19-11984-CSS     Doc 36
                                       APRIL RIGBY           Filed 09/10/19   Page 89 SHERIDAN
                                                                                 APRIL of 1514
452 HIGH STREET                         1115 N JEFFERSON ST M18                  84 FORT GAINES STREET
HUNTINGDON, TN 38344                    DUBLIN, GA 31021                         BLAKELY, GA 39823




APRIL SMITH                             APRIL SMITH                              APRIL SPEIGHTS
4108 ARDMORE SPRINGS CIRCLE             58753881                                 2329 SWEETGUM DR
GREENVILLE, SC 29615                    LYON, MS 38645                           BONIFAY, FL 32425




APRIL SPENCE                            APRIL STAFFORD                           APRIL STAGNER
10806 MIMOSA DR                         802 YELLOW CREEK RD                      405 FAIRGROUND ST
BASTROP, LA 71220                       VERNON, AL 35592                         KOSCIUSKO, MS 39090




APRIL STEWART                           APRIL TAYLOR                             APRIL VEAL
4060 POWELL CHAPEL RD                   215 SOUTH ROBIN RD                       229 W HWY 136 LOT 129
MIDDLETON, TN 38052                     MT.VERNON, GA 30445                      LA FAYETTE, GA 30728




APRIL WAFFORD                           APRIL WALLACE                            APRIL WESTBROOKS
9132 GRANT 75                           PO BOX 204                               897 N 7TH ST
SHERIDAN, AR 72150                      SARATOGA, AR 71859-0204                  MEMPHIS, TN 38107




APRIL WHALEY                            APRIL WILBURN                            APRIL WILKERSON
185 WESTWOODWARD BLDG 15 APT 2          UNKNOWN                                  341 MAPLE CREEK ROAD
HOLLY SPRINGS, MS 38635                 FLORENCE, AL 35634                       RUTHERFORDTON, NC 28139




APRIL WILLIAMS                          APRIL WITHERS                            APRIL YANT
129 PHILLIPS LANE                       322 E 1ST ST N                           30278 OLD HWY 6
WESTMORELAND, TN 37186                  PRESCOTT, AR 71857                       NETTLETON, MS 38858




APT OF FLORIDA                          AQUANELLA REMO                           AQUARIUS PATTERSON
PO BOX 4391                             184 SORGEE                               964 N. 48TH ST
HOMOSASSA, FL 34447                     NATCHITOCHES, LA 71457                   BATON ROUGE, LA 70802




AQUEYA CROSS                            AQUIA COLLINS                            AQUINDRIA HOBBS
303 NORTH RHODES ST APT. 33             1112 EDGEMONT VILLAGE                    152 PIGEON RD
WEST MEMPHIS, AR 72301                  DEMOPOLIS, AL 36732                      ALAMO, GA 30411




AR CHILD SUPPORT                        AR DEPT OF FINANCE & ADMN                AR DEPT OF FINANCE & ADMN
CLEARING HOUSE                          1509 WEST 7TH STREET                     PO BOX 8042
PO BOX 8125                             LITTLE ROCK, AR 72201                    LITTLE ROCK, AR 72203-0896
LITTLE ROCK, AR 72203
                        Case
AR DEPT OF FINANCE & ADMN      19-11984-CSS
                                        AR DEPT Doc  36 Filed 09/10/19
                                                OF HEALTH                Page
                                                                            AR90 ofOF
                                                                              DEPT  1514
                                                                                      HEALTH
PO BOX 9941                             4815 W MARKHAM ST                   4815 W MARKHAM ST
LITTLE ROCK, AR 72203                   LITTLE ROCK, AR 72205               SLOT 29 FOOD
                                                                            LITTLE ROCK, AR 72205




AR. DEP. OF FINANCE/ADMIN               ARABELLA CARRINGTON                 ARACELES LOISEAU
REVENUE LEGAL COUNSEL                   536 GENESIS ROAD                    164 BLACKMON CIRCLE
PO BOX 610                              STAR CITY, AR 71667-4249            KERSHAW, SC 29067
DEQUEEN, AR 71832




ARACELI RODRIGUEZ-GUERRERO              ARACELY MEJIA                       ARADARYN SINGLETON
3362 RIDGE CAP DR                       824 BAY STREET                      208 DURHAN MILL RD
MEMPHIS, TN 38115                       BAXLEY, GA 31513                    PICKENS, SC 29671




ARAE POWELL                             ARAHS 3 RS INC                      ARAVIND CHANDRASEKARAN
509 EAST HWY 90                         3900 ALABAMA HWY NW                 2019 ALLEN ST. APT 3019
BONIFAY, FL 32425                       ROME, GA 30165                      DALLAS, TX 75204




ARC REALTY LLC                          ARCADIA FIRE DEPARTMENT             ARCADIA POLICE DEPARTMENT
4274 CAHABA HEIGHTS COURT               1715 FIRST STREET                   1819 SOUTH RAILROAD AVE
SUITE 200                               ARCADIA, LA 71001                   ARCADIA, LA 71001
JFRANZ ARCREALTYCO.COM
BIRMINGHAM, AL 35243



ARCH SPECIALTY INS CO                   ARCH STREET FIRE DEPT               ARCH TREE PARTNERSHIP
C/O BANK OF AMERICA                     5923 ARCH ST                        ATTN DAVID HOPKINS
LOSS DEDUCTIBLE RECOVERY                LITTLE ROCK, AR 72206               100 W WASHINGTON AVE
PO BOX 504344                                                               UNION CITY, TN 38261-0107
ST LOUIS, MO 63150-4344



ARCHANGEL PROTECTIVE                    ARCHELYS MONTERO                    ARCHER, KENNY & ELAINE
SERVICES INC                            3559 LORNA ROAD                     442 FAIRLANE DR
444 METROPLEX DRIVE                     HOOVER, AL 35216                    SWEETWATER, TN 37874
SUITE B-201
NASHVILLE, TN 37211



ARCHIE HERNADEZ                         ARCHIE HOWELL                       ARDAVE PARTNERSHIP
550 W WALNUT AVE                        1038 RIVER DR SW
EUNICE, LA 70535                        DARIEN, GA 31305




ARDEN TAYLOR                            AREAINE BATISTE-JOHNSON             ARESIA ALLEN
1007 W MAUD                             73 SAWGRASS DR                      90 DAVID ST
POPLAR BLUFF, MO 63901                  LAPLACE, LA 70068                   HARTWELL, GA 30643




ARETHA FITZPATRICK                      ARETHA SHEEHI                       ARETHA SMITH
510 LONE OAK CIRCLE                     UNKNOWN                             889 GREENWOOD ROAD
WEST POINT, MS 39773                    LEXINGTON, MS 39305                 KELLYTON, AL 35089
ARETHAR LEGGETT         Case   19-11984-CSS
                                        ARGSOFTDoc 36LLC Filed 09/10/19
                                                GROUP                        Page 91 of
                                                                                ARGUS   1514
                                                                                      ELECTRONICS INC.
334 CHRISTIAN UNION ROAD                 DBA ARGENT SOFTWARE                     SCOTT BURGESS
SUMRALL, MS 39482                        30 WALL STREET                          47221 FREMONT BLVD
                                         8TH FLOOR                               FREMONT, CA 94538
                                         NEW YORK, NY 10005



ARGUS PRODUCTS LLC.                      ARIA PARTNER-DALLAS LLC                 ARIA PARTNERS LLC
RON SCOTT                                190 CREEKSIDE PARK DR.                  PO BOX 555
6745 LAUREL OAK DRIVE                    ALPHARETTA, GA 30022                    NORCROSS, GA 30071
SUWANEE, GA 30024




ARIA PARTNERS SOCIAL                     ARIA PARTNERS-WRENS LLC                 ARIAL FREEMAN
CIRCLE LLC                               ATTN MANAGER                            230 ORLANDO ST
PO BOX 555                               PO BOX 555                              GREENVILLE, MS 38701
NORCROSS, GA 30091                       NORCROSS, GA 30091




ARIAL JONES                              ARIAL PARTENERS SOCIAL CIRCLE LLC       ARIAN MARTIN
1964 HWY 136                             PO BOX 555                              185 WOODLAND DRIVE
TRENTON, GA 30752                        NORCROSS, GA 30091                      JASPER, TN 37347




ARIANA MAHONEY                           ARIANA PONDER                           ARIANA WELLS
230 CATES RD APT B12                     468 E. LIBERTY STREET APT 45            565 N MAIN ST
MONTEREY, TN 38574                       BLAKELY, GA 39823                       MIDDLETON, TN 38052




ARIANE ATKINS                            ARIANE TAYLOR                           ARIANNA PERRY
110 W. FRONT ST LOT 2                    1860 SOUTH GOODLET                      440 FAIRGROUND RD
IVA, SC 29655                            MEMPHIS, TN 38111                       NATCHITOCHES, LA 71457




ARIANNA THORNTON                         ARICA LEA LOWERY                        ARIEL HENDRIX
28N BILLOWS ROAD                         619 COUNTY ROAD 107                     61 COUNTY ROAD 87
STAR CITY, AR 71667-9629                 JEMISON, AL 35085                       ALICEVILLE, AL 35442




ARIEL JOHNSON                            ARIEL JONES                             ARIEL KENNEDY
7830 SANDIDGE RD APT 64                  424 CHENAULT ST.                        5684 EDDINS ROAD APT H
OLIVE BRANCH, MS 38654                   OKOLONA, MS 38860                       MONTGOMERY, AL 36117




ARIEL PIERCE                             ARIEL PRESLEY                           ARIEL RUSSELL
1255 BELLEVUE BLVD                       2053 CRESWELL ST                        2942 HWY 121 S
HAUGHTON, LA 71037                       MILAN, TN 38358                         MARIANNA, AR 72360




ARIEL SPARKS                             ARIEL XAYKOSY                           ARIELA-ALPHA INTERNATIONAL
124 O NEAL ST                            225 OVERHILL DRIVE                      19 W 34TH ST
CRAWFORD, MS 39743                       DUNCAN, SC 29334                        NEW YORK, NY 10001
ARIES MANUFACTURING     Case   19-11984-CSS     Doc 36
                                        ARIN GRAVES        Filed 09/10/19   Page 92 of 1514 REGISTRY
                                                                               ARIN--AMERICAN
1580 S MILWAUKEE AVE STE 103            525 CHURCH ST                          FOR INTERNET NUMBERS LTD
LIBERTYVILLE, IL 60048                  CLEVELAND, GA 30528                    3635 CONCORDE PARKWAY
                                                                               SUITE 200
                                                                               CHANTILLY, VA 20151



ARION PERFUME & BEAUTY INC              ARIONNA GREER                          ARIS CHAFETZ
6417 TRICOUNTY PKWY STE 100             2095 UPTOWN SQUARE                     1361 POPLAR RIDGE DR
SCHERTZ, TX 78154                       MCDONOUGH, GA 30253                    MEMPHIS, TN 38120-3437




ARIYONU MOSS                            ARIZONA STATE BOARD OF PHARMACY        ARK TOBACCO CONTROL BOARD
606 MANCEY GARRASON LOOP                1616 W ADAMS                           101 E CAPITAL AVE.
LUDOWICI, GA 31316                      SUITE 120                              SUITE 401
                                        PHOENIX, AZ 85007                      LITTLE ROCK, AR 72201




ARK TOBACCO CONTROL BOARD               ARK TOBACCO CONTROL BOARD              ARKANSAS BEVERAGE SALES INC
101 E CAPITOL AVE.                      101 E CAPTIOL AVE.                     100 BUDWEISER LN
SUITE 401                               SUITE 401                              HOT SPRINGS, AR 71901-8923
LITTLE ROCK, AR 72201                   LITTLE ROCK, AR 72201




ARKANSAS BEVERAGE SALES INC             ARKANSAS CORPORATE INCOME TAX          ARKANSAS CORPORATE INCOME
2996 HANSON STREET                      PO BOX 919                             PO BOX 919
FT. MYERS, FL 33916                     LITTLE ROCK, AR 72203-0919             LITTLE ROCK, AR 72203




ARKANSAS DEPARTMENT OF HEALTH           ARKANSAS DEPT OF FINANCE               ARKANSAS DEPT OF HEALTH
4815 W. MARKHAM                         OFF OF TAX ADM / MISC TAX              4815 WEST MARKHAM STREET
LITTLE ROCK, AR 72205-3867              PO BOX 896                             PO BOX 1437
                                        ROOM 230                               SLOT H-29
                                        LITTLE ROCK, AR 72203-0896             LITTLE ROCK, AR 72205



ARKANSAS DEPT OF LABOR                  ARKANSAS DEPT OF SAFETY                ARKANSAS DISTRIBUTING CO LLC
10421 WEST MARKHAM                      PO BOX 1272                            800 E BARTON AVE
LITTLE ROCK, AR 72205                   LITTLE ROCK, AR 72203                  WEST MEMPHIS, AR 72301




ARKANSAS DIV OF MEDICAL SERVICES        ARKANSAS INDEPENDENT                   ARKANSAS LOTTERY DRAW
DEPARTMENT OF HUMAN SERVICES            264 HIGHWAY 113 SOUTH                  124 W. CAPITOL AVE
DONAGHEY PLAZA SOUTH                    BIGELOW, AR 72016                      SUITE 1400
P.O. BOX 1437; SLOT S401                                                       LITTLE ROCK, AR 72201-3706
LITTLE ROCK, AR 72203-1437



ARKANSAS LOTTERY SCRATCH                ARKANSAS OKLAHOMA                      ARKANSAS ROOTER INC
124 W. CAPITOL AVE                      ENDOSCOPIC SOCIETY                     11310 ARCH ST.
SUITE 1400                              1515 N. PORTER                         LITTLE ROCK, AR 72206
LITTLE ROCK, AR 72201-3706              SUITE 200
                                        NORMAN, OK 73071



ARKANSAS STATE POLICE                   ARKANSAS STATE POLICE                  ARKANSAS TOBACCO CNTRL BD
1 STATE POLICE PLAZA                    1 STATE POLICE PLAZA                   101 E. CAPITOL AVENUE
ATTN IDENTIFICATION                     LTLLE ROCK, AR 72209                   SUITE 110
BUREAU                                                                         LITTLE ROCK, AR 72201
LTLLE ROCK, AR 72209
ARKANSAS TOBACCO CNTRLCase BD   19-11984-CSS     Doc 36
                                         ARKIKO POWELL         Filed 09/10/19   Page 93 of 1514
                                                                                   ARKWRIGHT LLC
101 E. CAPITOL AVENUE                    6739 BIRCH RUN LANE                       11350 NORCOM ROAD
SUITE 110                                MEMPHIS, TN 38115                         PHILADELPHIA, PA 19154
LITTLE ROCK, AR 72201-3822




ARL BIO PHARMA INC                       ARLA DECARLO                              ARLEAH JOHNSON
ANALYTICAL RESEARCH LAB                  711 HIGHLAND AVENUE                       85 GRIGGS ROAD
840 RESEARCH PARKWAY                     GREEN COVE SPRINGS, FL 32043              EPES, AL 35460
SUITE 546
OKLAHOMA CITY, OK 73104



ARLEE HOME FASHIONS                      ARLEEN GRAISE                             ARLEEN STEPHENS
261 FIFTH AVE                            39 BONDA DR                               5507 RIVER RD
NEW YORK, NY 10016                       GREENVILLE, MS 38701                      DONALSONVILLE, GA 39845




ARLENE MOREFIELD                         ARLENE ROSE                               ARLESHIA LANDFAIR
307 W 7TH ST                             2330 PLEASANT GROVE RD                    8542 EBENEZER ROAD
PORTAGEVILLE, MO 63873                   WESTMORELAND, TN 37186                    LEXINGTON, MS 39095




ARLETTA HAINES                           ARLEVA CRAVEN                             ARLICIA SMITH
27118 E LAKEVIEW LN                      PO BOX 22064                              217 MAY RD
EAGLE ROCK, MO 65641                     HOT SPRINGS, AR 71903                     OGLETHORPE, GA 31068




ARLINDA KELLY                            ARLINGTON FIRE DEPARTMENT                 ARLINGTON HAT COMPANY INC
441 PERKINS RD                           11754 DOUGLAS                             IRVING SCHARFF
MILLEN, GA 30442                         ARLINGTON, TN 38002                       47-25 34TH STREET
                                                                                   L.I. CITY, NY 11101




ARLINGTON PROPERTIES INC                 ARLISHA TILLERY                           ARLISIA SIMMONS
ATTN JERRY PLUMMER                       793 LEONA SPEARS RD                       PO BOX 813
2117 2ND AVE N                           GREENSBURG, LA 70441                      DUMAS, AR 71639-0813
PO BOX 12767
BIRMINGHAM, AL 35203-3759



ARMALY BRANDS                            ARMALY SPONGE COMPANY DBA                 ARMAN RIJOS
PO BOX 611                               ARMALLY BRANDS                            3324 BELLVIEW ST.
WALLED LAKE, MI 48390                    PO BOX 611                                MOSS POINT, MS 39563
                                         WALLED LAKE, MI 48390-0611




ARMANDA RIVERA                           ARMANDO IRAHEPA                           ARMANI GIPSON-JACKSON
100 FOX TRACE                            605 CAPRACA DR APT 2                      9824 HWY 80 LOT5
RINCON, GA 31326                         MEMPHIS, TN 38122                         SIMSBORO, LA 71275




ARMINIA PUERTO                           ARMKEL                                    ARMON HOLLIMAN
1548 STRIBLING ST APT B3                 JENNIFER POPOVICH                         108 CHILDS COURT
MEMPHIS, TN 38111-6373                   8680 RIVER HOLLOW DRIVE                   DUBLIN, GA 31021
                                         CORDOVA, TN 38018
ARMONI AKINS            Case 19-11984-CSS   Doc
                                      ARMORED    36 Filed
                                              AUTOGROUP     09/10/19
                                                        SALES INC      Page 94 of 1514
                                                                          ARMORED AUTOGROUP SALES INC
4303 SPRING WIND                       44 OLD RIDGEBURY RD                44 OLD RIDGEBURY RD
MEMPHIS, TN 38141                      DANBURY, CT 05810                  DANBURY, CT 06810




ARMORED AUTOGROUP SALES INC.           ARMOUR ECKRICH MEATS LLC           ARMOUR ECKRICH
44 OLD RIDGEBURY ROAD                  2616 COLLECTION CENTER DR          4225 NAPERVILLE RD STE 600
SUITE 300                              CHICAGO, IL 60693                  LISLE, IL 60532
DANBURY, CT 06810




ARMOUTH INTERNATIONAL INC              ARMSTRONG TRANSFER &               ARMSTRONG TRANSPORTATION
CHARLES ARMOUTH                        STORAGE CO INC
18 WEST 33RD ST.                       DBA ARMSTRONG RELOCATION
NEW YORK, NY 10001                     3927 WINCHESTER
                                       MEMPHIS, TN 38118



ARMY & AIR FORCE EXCHANGE              ARNALL GOLDEN GREGORY LLP          ARNELIUS DEAN
200 S EXECUTIVE DR 3RD FL              171 17TH STREET NW                 31 E SIMPSON AVE
ATTN AWG                               SUITE 2100                         LAKELAND, GA 31635
BROOKFIELD, WI 53005                   ATLANTA, GA 30363




ARNESA WHITE                           ARNETTA BRADFORD                   ARNLETOE BULLOCK
326 DUNBAR ST                          300 APPLE STREET                   108 BIRCH ST
JACKSON, MS 39216                      STARKVILLE, MS 39759               DICKSON, TN 37055




ARNLETOE COLEMAN                       ARNOLD LANDRY                      ARNOLD READY
108 BIRCH ST                           11985 RALLY HILL ROAD              682 DOTY ROAD
DICKSON, TN 37055                      EVERTON, AR 72633                  FERRIDAY, LA 71334




ARNOLD WITHERSPOON                     ARNRTRIA HILLS                     AROMA HOUSEWARES COMPANY
240 LEVON OWENS COVE                   PO BOX 1320                        6469 FLANDERS DRIVE
TERRY, MS 39170                        MILLEN, GA 30442                   SAN DIEGO, CA 92121




AROMATIQUE INC                         ARQUINCE BASS                      ARREIL GRAHAM
PO BOX 6000                            1213 NOTTINGHAM                    40 E MCKELLAR AVE
HEBER SPRINGS, AR 72543-6000           MALVERN, AR 72104                  MEMPHIS, TN 38109




ARRIANA PATTON                         ARRIANNA MORRISON                  ARRIANNA PUCKETT
3652 LOVE ROAD                         116 SHERWOOD DR                    8549 HWY 80
LEXINGTON, MS 39095                    CANTON, MS 39046                   MORTON, MS 39117




ARRIEN LATHAM                          ARRION CRAFT                       ARROW CAPITAL LLC
24471 HWY 82                           365 BARNEY BANKS RD                11207 S LACIENEGA BLVD
GORDO, AL 35466                        PINOLA, MS 39149                   LOS ANGELES, CA 90045
ARROW CAPITAL LLC      Case     19-11984-CSS    Doc 36LLC Filed 09/10/19
                                         ARROW CAPITAL                     Page 95 ofHOME
                                                                              ARROW   1514PRODUCTS CO
C/O POWELL & EDWARDS                      C/O SLUTZKY, WOLFE, AND BAILEY      701 E DEVON AVE
ATTN W. CHARLES ROSS                      2255 CUMBERLAND PKWY BLDG 1300      ELK GROVE VILLAGE, IL 60007
PO BOX 1390                               ATLANTA, GA 30339
LAWRENCEVILLE, GA 30046-4805



ARROWPOINT CAPITAL CORP.                  ARSENIO CLOVER                      ARSENIO LINDSEY
ATTN KRISTIE BUROVAC                      430 WRIGHT RD                       712 S GORDON ST
3600 ARCO CORPORATE DR 1ST FL             EAST DUBLIN, GA 31027               ASHBURN, GA 31714
CHARLOTTE, NC 28273-0010




ARSHAUNA CANDLER                          ARSTRAT LLC                         ART 101 USA LTD
3210 SUTTON DRIVE                         9800 CENTRE PARKWAY                 1ST ANDREWS CT
RUSTON, LA 71270                          SUITE 1100                          FRISCO, TX 75034
                                          HOUSTON, TX 77036




ART CRAFT LIMITED                         ART HORIZONS INC                    ART STEWART
309 PENNSYLVANIA AVE.                     PO BOX 51868                        2709 RIVERBEND RD
CONCORD, ON L4K 5R9                       LAFAYETTE, LA 70505-1868            HEBER SPRINGS, AR 72543-8659
CANADA




ARTASIA LUCAS                             ARTAVIUS JOHNSON                    ARTEMIO MAYA
127 PINEWOOD ST.                          2842 RAJA APT 1                     329 E COLLEGE ST
SALTILLO, MS 38866-9769                   MEMPHIS, TN 38127                   JACKSBORO, TX 76458




ARTESHA SANDERS                           ARTEX LINENS N BATH                 ARTEZ JERNIGAN
704 GARDNER RD                            BRUCE ZARET                         103 BIRDSONG ST
HOLLY SPRINGS, MS 38635                   80 39TH STREET SUITE 5              INDIANOLA, MS 38751
                                          BROOKLYN, NY 11232




ARTGAME LIMITED                           ARTGAME LTD                         ARTHRITIS FOUNDATION INC
7370 EASTGATE ROAD                        7370 EASTGATE RD STE 150            1355 PEACHTREE STREET
SUITE 150                                 HENDERSON, NV 89011                 SUITE 600
HENDERSON, NV 89011                                                           ATLANTA, GA 30309




ARTHUR BONNER                             ARTHUR BONNER                       ARTHUR BOWENS
2750 PICKERING DR APT6                    3901 COMANACHE APT 1                301 REGENCY CIR.
MEMPHIS, TN 38115                         MEMPHIS, TN 38118                   ANDERSON, SC 29625




ARTHUR COLLINS                            ARTHUR HARRIS                       ARTHUR HOWARD
2619 BELMONT AVE                          2466 KIRBY RD LOT 236               607 S. HOLLY ST.
TIFTON, GA 31794                          ROBINSONVILLE, MS 38664-9720        BUNKIE, LA 71322




ARTHUR JONES                              ARTHUR MCCLAIN                      ARTHUR MCLAUGHLIN
178 E 24TH ST                             428 COUNTRY CLUB RD                 23 RATCLIFF LANE
RESERVE, LA 70084                         DUBLIN, GA 31021                    HATTIESBURG, MS 39402
ARTHUR OATES              Case 19-11984-CSS    Doc 36JR Filed 09/10/19
                                        ARTHUR POWELL                           Page 96 ofSTANTON
                                                                                   ARTHUR  1514 JR
2700 BYRD RD                             140 SPRING ST                             804 COUNTY ROAD 21 NORTH
REDFIELD, AR 72132                       CORDELE, GA 31015                         PRATTVILLE, AL 36067




ARTHUR THOMAS                            ARTHUR VAN DER STUYF                      ARTHUR WRIGHT
PO BOX 1255                              2300 OLYMPIA DR 271677                    859 MARTIN LUTHER DR
HUGHES, AR 72348                         FLOWER MOUND, TX 75027                    FAYETTE, AL 35555




ARTICHA KING                             ARTICULATE GLOBAL INC                     ARTIS OWENS
245 SUSSAN STREET                        244 5TH AVENUE 2960                       600 MAGNOLIA STREET
ALLENDALE, SC 29810                      NEW YORK, NY 10001                        OZARK, AL 36360




ARTISHA WILLIAMS                         ARTIZ ADEYINKA                            ARTOY INDUSTRIAL LTD.
402 MAE COURT                            901 COVONA DR                             UNIT 607 PENINSULA CENTRE
MILLEN, GA 30442                         ORANGEBURG, SC 29115                      67 MODY RD. TST EAST
                                                                                   HONG KONG
                                                                                   CHINA



ARTRELL BUTLER                           ARTS ALEXANDER                            ARTSELECT INC
384 RIDGECREST ST                        PO BOX 837                                ATTN ERIK VIGMOSTAD, CTO AND GENERAL
MEMPHIS, TN 38127                        VARNVILLE, SC 29944                       MGR
                                                                                   2094 185 ST, STE G
                                                                                   PO BOX 1030
                                                                                   FAIRFIELD, IA 52556


ARTSKILLS INC                            ARTSKILLS INC                             ARTSKILLS INC
ATTN JENNIFER HOGAN, EVP                 ATTN KYRA LYSYNECKY, SALES ACCT SPEC      ATTN STEVEN B GOLDEN, PRESIDENT
3935 RABOLD CIR S                        3935 RABOLD CIR S                         3935 RABOLD CIR S
BETHLEHAM, PA 18020                      BETHLEHAM, PA 18020                       BETHLEHAM, PA 18020




ARTSKILLS INC.                           ARTURO VAZQUEZ                            ARVA KOPLER
3935 RABOLD CIRCLE SOUTH                 1063 AVON ROAD                            314 SOUTH LAUREL STREET
BETHLEHEM, PA 18020                      MEMPHIS, TN 38122                         AMITE, LA 70422




ARVELL DUKES                             ARVEST BANK                               ARVEST BANK
PO BOX 924                               132 N CURTIS                              700 WEST MAIN ST
HOLLY SPRINGS, MS 38635                  PEA RIDGE, AR 72751                       CLARKSVILLE, AR 72830




ARVEST BANK                              ARVEST BANK                               ARVEST
PO BOX 325                               PO BOX 5                                  702 SE WASHINGTON STREET
YELLVILLE, AR 72687                      PEA RIDGE, AR 72751                       IDABEL, OK 74745




ARVIS WILLIAMS                           ARYZTA IV INC                             ARZITTRA SAIN
1220 MANAGEMENT                          ARYZTA LLC FKA CLOVERHILL                 712 MOOSE LODGE RD
MEMPHIS, TN 38118                        7090 COLLECTION CTR DRIVE                 SELMER, TN 38375
                                         CHICAGO, IL 60639-3843
AS B QUICK LLC            Case 19-11984-CSS    Doc 36
                                        ASA SAWYER           Filed 09/10/19   Page 97 ofGILLESPIE
                                                                                 ASAIAH   1514
7702 HIGHWAY 509                        536 HAMLET DR                             3 COURTLAND DRIVE
MANSFIELD, LA 71052                     HAMPTON, GA 30228                         HATTIESBURG, MS 39402




ASARIS GOOD                             ASC PROMOTIONS                            ASCENSIA DIABETES CARE US INC.
1911 EPTING STREET                      10 PROGRESS ST.                           US INC.
NEWBERRY, SC 29108                      EDISON, NJ 08820                          5 WOOD HOLLOW ROAD
                                                                                  PARSIPPANY, NJ 07054




ASCENSION PARISH                        ASCENSION PARISH                          ASD SPECIALITY HEALTHCARE INC
615 E. WORTHEY ROAD                     PO BOX 1718                               3101 GAYLORD PARKWAY
GONZALES, LA 70737                      GONZALES, LA 70707                        FRISCO, TX 75034




ASD SPECIALTY HEALTHCARE INC            ASH CLOTHING INC.                         ASHA AMOS
ASD HEALTHCARE                          1115 INMAN AVENUE STE 305                 2466 KIRBY RD LOT 15
3101 GAYLORD PARKWAY                    RAHWAY, NJ 08820                          ROBINSONVILLE, MS 38664
FRISCO, TX 75034




ASHALEE YOUNG                           ASHANTA BEENE                             ASHANTE GREEN
433 TIPTON STREET                       2169 DOGWOOD DR                           81 DAUPHINE DRIVE
TIPTONVILLE, TN 38079                   HAYNESVILLE, LA 71038                     COLUMBUS, MS 39702




ASHANTE POLLARD                         ASHANTEE CRUM                             ASHANTI BURRIS
802 LAFAYETTE                           PO BOX 191                                126 N SHERMAN ST
COLUMBIA, MS 39429                      POINT CLEAR, AL 36564                     MINERAL SPRINGS, AR 71851




ASHARAY WALLS                           ASHEALA FANCHER                           ASHEBORO ASSOCIATES
28 N DUNHILL                            607 S PECAN                               40 E 69TH ST 4TH FL
MARION, AR 72364                        DAINGERFIELD, TX 75656                    NEW YORK, NY 10021




ASHEBORO ASSOCIATES                     ASHELY SIMMONS                            ASHERA NIXON
C/O THE ROSEN GROUP                     6191 SOLWAY DR                            128 LIBERTY
2499 GLADES RD, STE 111                 MEMPHIS, TN 38115                         CEDARTOWN, GA 30125
BOCA RATON, FL 33431




ASHEVILLE FIRE PROTECTION CO. INC       ASHFORD TEXTILES                          ASHGROVE MARKETING AGENCY
563 FAIRVIEW ROAD                       1535 W. 139TH STREET                      39555 ORCHARD HILL PLACE
ASHEVILLE, NC 28803                     EILEEN ASHFORDTEXTILES.CO                 SUITE 235
                                        GARDENA, CA 90249                         ATTN KELLI MONAHAN
                                                                                  NOVI, MI 48375-5381



ASHIA HARRIS                            ASHKO GROUP                               ASHLA CLAY
458 GRAY RD                             34 WEST 33RD STREET                       2001 2ND STRRET APT 01
LAKE, MS 39092                          NEW YORK, NY 10001                        LEAKESVILLE, MS 39451
                       Case
ASHLAND INC & CONSOL SUBS     19-11984-CSS     Doc 36
                                       ASHLE THOMPSON       Filed 09/10/19   Page 98 ofDUNN
                                                                                ASHLEE  1514
VALVOLINE                              PO BOX 125                               110 FARM TO MARKET RD
3499 BLAZER PARKWAY                    CARRIERE, MS 39426                       DEQUEEN, AR 71832
LEXINGTON, KY 40509




ASHLEE FERGUSON                        ASHLEE HOOKS                             ASHLEE MCCURE
150 FLEMIMG RD.                        103 HOOKS DRIVE                          7000 OLD STATE RD
PELAHATCHIE, MS 39145                  CASTLEBERRY, AL 36432                    EVANSVILLE, IN 47710




ASHLEE PATTERSON                       ASHLEE WEST                              ASHLEIGH COX
833 HWY 328                            270 STONEY POINT RD                      459 PINE RIDGE RD
OXFORD, MS 38655                       HEBER SPRINGS, AR 72543                  WEST MONROE, LA 71292




ASHLEIGH JOHNSON                       ASHLEIGH SKIMEHORNE                      ASHLEIGH WATSON
299 TAN BARK ROAD                      650 FORTY EIGHT CREEK ROAD               410 TURKEY CREEK
WARRIOR, AL 35180                      WAYNESBORO, TN 38485                     BRIDGEPORT, TX 76426




ASHLEY & ALLISON RIDDLE                ASHLEY BAILEY                            ASHLEY BALTRUSAITIS
2940 COUNTY ROAD 347                   2800 FRIENDSHIP RD                       1540 HELTON DR APT. 212
PIGGOTT, AR 72454-8037                 MAGNOLIA, KY 42757                       FLORENCE, AL 35630




ASHLEY BARLETT                         ASHLEY BARLOW                            ASHLEY BARNES
372 HILLABEE HILLS RD                  260 NORTH RIDGE ROAD                     2305 MULBERRY ROAD
ALEXANDER CITY, AL 35010               SOSO, MS 39480                           SULLIGENT, AL 35586




ASHLEY BARNETT                         ASHLEY BEASLEY                           ASHLEY BELL (DRAKE)
202 RIDGE RD                           2200 LOCK 6 ROAD                         718 N WASHINGTON AVE
BYHALIA, MS 38611                      HARTSVILLE, TN 37074                     BROWNSVILLE, TN 38012




ASHLEY BERRY                           ASHLEY BILLINGSLEY                       ASHLEY BISHOP
1653 BUXTON AVENUE                     2845 24TH STREET ENSLEY APT 11           1361 IVEYS CHAPEL CHURCH ROAD
MEMPHIS, TN 38116                      BIRMINGHAM, AL 35208-3741                SPROTT, AL 36756




ASHLEY BOGUES                          ASHLEY BOGUES                            ASHLEY BOONE
396 SHADOW RIDGE DR                    396 SHADOW RIDGE DR                      228 LEE RD 598
BOSSIER CITY, LA 71112                 BOSSIER CITY, LA 71112-9739              PHENIX CITY, AL 36870




ASHLEY BOONE                           ASHLEY BRIGHT                            ASHLEY BROGDEN
757 MCGEE TOWN RD                      109 PINE DRIVE                           434 DAVIS ST
BISHOPVILLE, SC 29010                  WINONA, MS 38967                         FAIRFIELD, TX 75840
ASHLEY BROWN             Case 19-11984-CSS     Doc 36
                                       ASHLEY BROWN           Filed 09/10/19   Page 99 ofBRUE
                                                                                  ASHLEY  1514
1058 L ASHFORD RD                       56 A MEACHAM RD                           2099 CEDAR PARK RD
ACKERMAN, MS 39735                      ROSSVILLE, GA 30741                       LUMBER CITY, GA 31549




ASHLEY BULLARD                          ASHLEY BURNETT                            ASHLEY BURNS
712 OPAL CIRCLE                         17667 HIGHWAY 13 S                        12938 HWY 371
HAUGHTON, LA 71037                      HUMNOKE, AR 72072                         MARIETTA, MS 38856




ASHLEY BUTLER                           ASHLEY CAMEL                              ASHLEY CAMPBELL
5533 MALONE RD                          11721 GIVENS ROAD                         1270 WILDWOOD DR
OLIVE BRANCH, MS 38654                  ST FRANCISVILLE, LA 70775                 SOCIAL CIRCLE, GA 30025




ASHLEY CAMPBELL                         ASHLEY CARSON NOE                         ASHLEY CHENEY
1305 4TH ST SW                          4300 N GETWELL RD                         2209 BARKADA RD
MOULTRIE, GA 31768                      MEMPHIS, TN 38118                         MONTICELLO, AR 71655




ASHLEY CHILDERS                         ASHLEY CLACKUM                            ASHLEY CLAYBROOK
566 UNION CHURCH RD                     154 CHOTA CIRCLE                          249 PRAIRIE CREEK DR.
SEMINARY, MS 39479                      LAFAYETTE, GA 30728                       BROWNSVILLE, TN 38012




ASHLEY CLEMONS                          ASHLEY COUNTY CIRCUIT CLERK               ASHLEY COUNTY COLLECTOR
4214 HERRING ST NW                      205 EAST JEFFERSON                        ATTN SARAH ROBINSON
COVINGTON, GA 30014-1321                HAMBURG, AR 71646                         205 EAST JEFFERSON
                                                                                  HAMBURG, AR 71646




ASHLEY CROY                             ASHLEY DABBS                              ASHLEY DAILEY
10117 LEGEND LANE                       1001 SKY PARK RD.                         2332 PLEASANT GROVE ROAD
DARDANELLE, AR 72834                    FLORENCE, AL 35643                        WESTMORELAND, TN 37186




ASHLEY DARR                             ASHLEY DAVIS                              ASHLEY DEANES
388 SHORTHOLLOW RD                      1206 N MAIN                               90 BULLDOG ST
SOUTH PITTSBURG, TN 37380               NASHVILLE, AR 71852                       WEST POINT, MS 39773




ASHLEY DENNISON                         ASHLEY DICKEN                             ASHLEY DIXON
1306 HUFFMAN ST                         180 MCFALL RD                             213 WHITE OAK ST
PORTAGEVILLE, MO 63873                  ALBANY, KY 42602                          UTICA, MS 39175




ASHLEY DO NOT USE - MITCHNER            ASHLEY DONALDSON                          ASHLEY EDWARDS
6333 SHELBY BRIAR DR 101                109 WILLIAMS ST                           517 WASHINGTON ST.
MEMPHIS, TN 38134                       RINGGOLD, GA 30736                        SPARTA, TN 38583
ASHLEY ELLIS              Case 19-11984-CSS
                                         ASHLEY Doc 36
                                                ELMORE       Filed 09/10/19   PageASHLEY
                                                                                   100 of  1514
                                                                                         ENGLISH
159 FAIRVIEW RD                          322 OLD RTE 1                            1018 LEE ST
ST JOSEPH, TN 38481                      CAMDEN, TN 38320                         ROGERSVILLE, AL 35652




ASHLEY ESTES                             ASHLEY FAULKNER                          ASHLEY FORD
2385 HEATHER RIDGE                       255 S POPLAR ST                          12533 HWY 371 N
SOUTHAVEN, MS 38672                      DRESDEN, TN 38225                        MARIETTA, MS 38856




ASHLEY FULLER                            ASHLEY GAMBLE                            ASHLEY GELLEN
989 STANFORD RD                          232 LEE DRIVE                            4129 EGER DRIVE
BEAVERTON, AL 35544                      SYLACAUGA, AL 35150                      HARRISON, AR 72601




ASHLEY GOFORTH                           ASHLEY GRAHAM                            ASHLEY GRAY
PO BOX 2312                              104 NORTH SUMMIT                         1610 SHIVLEY RD
CALHOUN, GA 30701                        HELENA, AR 72342                         SALINE, LA 71070




ASHLEY GRAYSON                           ASHLEY GURLEY                            ASHLEY HAMBLIN
305 SE 4TH ST                            25 FIRST STREET                          82 OVELLE LEE RD
WAGONER, OK 74467                        RIDGELY, TN 38080                        POPLARVILLE, MS 39470




ASHLEY HANCOCK                           ASHLEY HANSEN                            ASHLEY HARRIS
2203 HOGUE DR                            3195 LOST CREEK ROAD                     1404 CLAXTON DAIRY RD
CLARKSVILLE, TN 37040                    SPARTA, TN 38583                         DUBLIN, GA 31021




ASHLEY HARRIS                            ASHLEY HARTZOG                           ASHLEY HATTON
6901 QUAILFIELD LANE                     600 MARSHA AVENUE                        17 LAURA BETH DR
BARTLETT, TN 38135                       MENDENHALL, MS 39114                     PURVIS, MS 39475




ASHLEY HAYES                             ASHLEY HAYNES                            ASHLEY HEMPFLING
1541 HILTON DR APT C124                  448 SPRING LANE                          7634 CROW CUT RD
FLORENCE, AL 35630                       MT. VERNON, GA 30445                     FAIRVIEW, TN 37062




ASHLEY HENRY-ANDERSON                    ASHLEY HERRING                           ASHLEY HILL
5600 KEELE ST 2804                       88 WILDFLOWER RD                         897 N SEVENTH ST
JACKSON, MS 39206                        HEBER SPRINGS, AR 72543                  MEMPHIS, TN 38107




ASHLEY HOLLIGAN                          ASHLEY HOLLOWAY                          ASHLEY HOPE
4910 MEADOW ST.                          234 7TH AVENUE APT D                     1310 FRENCH RD
LORIS, SC 29569                          DAWSON, GA 39842                         BYHALIA, MS 38611
ASHLEY HOWELL          Case   19-11984-CSS
                                        ASHLEY Doc  36
                                               IMPRESS      Filed 09/10/19   PageASHLEY
                                                                                  101 of  1514
                                                                                        IVESTER
1428 GRESSTON BAPTIST ROAD              1000 N MERRIMAC DR APT 642               3268 CR 279
EASTMAN, GA 31023                       FITZGERALD, GA 31750                     BUFFALO, TX 75831




ASHLEY JACKSON                          ASHLEY JENKINS                           ASHLEY JOHNS
87 HOUSTON                              2341 BEN JONES RD                        103 SOUTH TROUPEST
POTTS CAMP, MS 38659                    SHELBY, NC 28152                         FORT GAINES, GA 39851




ASHLEY JOHNSON                          ASHLEY JOHNSON                           ASHLEY JONES
443 HEARN ISLAND DR                     715 CURRY ST                             211 CLARK RD
COLUMBIA, LA 71418                      SPRINGHILL, LA 71075                     LAKE VILLAGE, AR 71653




ASHLEY JORDAN                           ASHLEY KELLY                             ASHLEY KELLY
317 CHURCH ROAD                         3675 PRICE RD                            39 WEST 13TH STREET
EASLEY, SC 29640                        MOSCOW, TN 38057                         HELENA, GA 31037




ASHLEY KIERNAN                          ASHLEY KILLINGWORTH                      ASHLEY KIMBLE
135 CARDINAL ROAD                       145 CATO ST.                             608 GAIL ST
RUTHERFORDTON, NC 28139                 HAZLEHURST, MS 39083                     CHARLESTON, MO 63834




ASHLEY KIMES                            ASHLEY KLIPSTEIN                         ASHLEY LAMB
130 RIVERVIEW DRIVE                     721 S DUNN STREET                        131 TRAMMEL ST
WAYNESBORO, TN 38485                    EUPORA, MS 39744                         DUBACH, LA 71235




ASHLEY LAND                             ASHLEY LATTIMORE                         ASHLEY LEDBETTER
124 CLINTON                             143 PLYMONTH LANE                        222 PIERCE LANE
ALBANY, KY 42602                        FOREST CITY, NC 28043                    MONTEREY, TN 38574




ASHLEY LEWIS                            ASHLEY LEWIS                             ASHLEY LIGHTSEY
501 HAMYLTON DRIVE                      872 LOUISE STREET                        334 BAGLEY DR
CHICKAMAUGA, GA 30707                   MANSFIELD, LA 71052                      ANNISTON, AL 36201




ASHLEY LINDSEY                          ASHLEY LISHMAN                           ASHLEY LUCKY
160 CR 3371                             589 TILLEY ANNEX APPT 313                1912 HWY 83 N
BOONEVILLE, MS 38829                    ALICEVILLE, AL 35442                     MONTICELLO, AR 71655




ASHLEY M SNYDER                         ASHLEY MAY                               ASHLEY MCCALL
373 BINNS LOOP                          1220 MILL CREST WALK NW                  110 GRITTA NEWSOME ROAD
CROSSETT, AR 71635-5007                 CONYERS, GA 30012                        BAINBRIDGE, GA 39817
ASHLEY MCCLOUD          Case 19-11984-CSS
                                       ASHLEY Doc 36
                                              MCCOY        Filed 09/10/19   PageASHLEY
                                                                                 102 of  1514
                                                                                       MCDUFFEE
4343CR29                               607 EAST RD                              906 SPRING CREEK RD.
ALBERTA, AL 36720                      SAREPTA, LA 71071                        LAFAYETTE, TN 37083




ASHLEY MCGEE                           ASHLEY MCINVALE                          ASHLEY MCLEMORE
21 ACE AVENUE                          7633 STARLINGTON RD                      172 CO HWY 166
STARKVILLE, MS 39759                   GEORGIANA, AL 36033                      PHIL CAMPBELL, AL 35581




ASHLEY MCMILLIAN                       ASHLEY MCNEILL                           ASHLEY MILAM
701 VIRGINIA RD                        816 SEDGEFIELD LN                        84 DAWN COVE
MONROEVILLE, AL 36460                  SYLACAUGA, AL 35150                      COURTLAND, MS 38620




ASHLEY MILLER                          ASHLEY MILLER                            ASHLEY MITCHELL
3404 BEECH GROVE                       710 CALCASIEU AVE                        1307 HEMPHILL RD
MEMPHIS, TN 38118                      LAKE ARTHUR, LA 70549                    GRIFFIN, GA 30224




ASHLEY MITCHELL                        ASHLEY MITCHNER                          ASHLEY MOONEY
1307 HEMPHILL ROAD                     6333 SHELBY BRIAR DR 101                 2232 HWY 53
GRIFFIN, GA 30224                      MEMPHIS, TN 38134                        POPLARVILLE, MS 39470




ASHLEY MORGAN                          ASHLEY MUMM                              ASHLEY NAYLOR
317 TOM FERRELL ROAD                   508 WEST HWY 168                         1576 WHITMAN RD
PORTLAND, TN 37148                     LAKELAND, GA 31635                       MEMPHIS, TN 38116




ASHLEY NICHOLS                         ASHLEY ODUM                              ASHLEY ORTIZ
1427 CEDAR VALLEY RD                   2615 W GAY AVE                           353 CUMBIE RD
ERIN, TN 37061                         GLADEWATER, TX 75647                     ANDREWS, SC 29510




ASHLEY OTTO                            ASHLEY OWENS                             ASHLEY PACHECO
713 DOSTER ROAD                        591 MITCHELL STREET                      431 PARRISH DRIVE
PRATTVILLE, AL 36067                   GUNTOWN, MS 38849                        METTER, GA 30439




ASHLEY PHILLIPS                        ASHLEY POTTS                             ASHLEY POTTS
1087 VALLEY ST                         10081 STAGE COACH RD.                    608 OLD PENCE FARM RD
LOUISVILLE, GA 30434                   BACONTON, GA 31716                       METTER, GA 30439




ASHLEY RALEY                           ASHLEY RENBARGER                         ASHLEY RODGERS
4407 LOWMAN RD                         174 PHILADELPHIA ROAD LOT 64             1779 HWY 165
PINE BLUFF, AR 71603                   PINEVILLE, LA 71360                      DUMAS, AR 71639
ASHLEY RODRIGUEZ          Case 19-11984-CSS
                                         ASHLEY Doc  36
                                                ROLLINS        Filed 09/10/19   PageASHLEY
                                                                                     103 of  1514
                                                                                           SADLER
812 N MAPLE                               317 W MARKET 7                            2400 AVENDIO PINAR
HARRISON, AR 72601                        SOMERVILLE, TN 38068                      GAUTIER, MS 39553




ASHLEY SEATS                              ASHLEY SEBOLT                             ASHLEY SHEARER
433 SOUTH ANN STRONG CIR                  1513 INMAN COURT                          3245 LAUDERDALE LANE
MARIANNA, AR 72360                        LEBANON, TN 37087                         SUMTER, SC 29154




ASHLEY SHORT                              ASHLEY SLOAN                              ASHLEY SMITH
3035 WHITES BOTTOM RD                     2934 RANSOM CARDWELL LANE                 106 EDDIE COMPTON RD
BURKESVILLE, KY 42717                     LENOIR, NC 28645                          COLUMBIA, KY 42728




ASHLEY STANFORD                           ASHLEY STANLEY                            ASHLEY STEWARD
546 COUNTY RD 533                         186 MIKES LANE                            3667 FOUR MILE RD
NEW BROCKTON, AL 36351                    WILDWOOD, GA 30757                        INVERNESS, MS 38753




ASHLEY STRICKLAND                         ASHLEY STRONG                             ASHLEY SUTTON
10642 JAMES B WHITE HWY S                 710 KATHY CIRCLE                          5447 NEW LIBERTY RD
WHITEVILLE, NC 28472                      GALLATIN, TN 37066                        CLARKESVILLE, GA 30523




ASHLEY SWAW                               ASHLEY TAYLOR                             ASHLEY TAYLOR
9512 BECKHAM LANE                         110 MCCOWAT ST                            117 HOWARD LANE APT E
NUNNELLY, TN 37137                        JACKSON, TN 38301                         ANDERSON, SC 29621




ASHLEY THOMAS                             ASHLEY THOMPSON                           ASHLEY THOMPSON
24 FOREST HILL DR                         208 ROLLIN CHAPEL CHURCH                  3524 BRIDGES DAIRY RD.
PHENIX CITY, AL 36869                     CHESTER, GA 31012                         SHELBY, NC 28150




ASHLEY TREJO                              ASHLEY TRUEBLOOD                          ASHLEY TUCKER
6280 HWY 32 WESTLOT 19A                   8101 HWY 41                               109 BARBARA ST
DOUGLAS, GA 31533                         RINGGOLD, GA 30736                        ATHENS, AL 35611




ASHLEY TURNER                             ASHLEY VENTRINI                           ASHLEY VINSON
910 HAMILTON STREET                       192 RD 1390                               3209 SUMNER DRIVE
DOTHAN, AL 36301                          MOOREVILLE, MS 38857                      WESTMORELAND, TN 37186




ASHLEY WALTON                             ASHLEY WASHINGTON                         ASHLEY WEAVER
12684 HWY 9                               1819 NORTH MARQUE ANN APT 108             5815 HWY 59 NORTH LOT 15
MALVERN, AR 72104                         BATON ROUGE, LA 70815                     MARSHALL, TX 75670
ASHLEY WEST              Case 19-11984-CSS
                                        ASHLEY Doc 36 Filed 09/10/19
                                               WHATLEY                     PageASHLEY
                                                                                104 of 1514
                                                                                      WHITE
112 RIVER DRIVE                         369 BROAD ST. APT. B4                  901 EASTLAND AVE
WADESBORO, NC 28170                     HAWKINSVILLE, GA 31036                 RUSTON, LA 71270




ASHLEY WILLIAMS                         ASHLEY WILLIAMS                        ASHLEY WILLIAMSON
10423 MAGNOLLA HEIGHTS                  5365 HWY 563                           714 MOORE AVENUE
COVINGTON, GA 30014                     SIMSBORO, LA 71275                     AUGUSTA, GA 30904




ASHLEY WILSON                           ASHLEY WILSON                          ASHLEY WINN
1016 JC LEWIS DRIVE                     17851 LOXELY WOODS LN                  1300 OBRIG AVE
MCCOMB, MS 39648                        LOXELY, AL 36551                       GUNTERSVILLE, AL 35976




ASHLEY WOODS                            ASHLEY WOODS                           ASHLEY YARBROUGH
16957 HORNHILL RD                       25 SOUTH MCCLEARY AVE                  3943 RUSSELL RD
OPP, AL 36467                           LANE, SC 29564                         PONTOTOC, MS 38863




ASHLEY ZAVALA                           ASHLEY, JIMMY                          ASHLI LASSITER
1102 MAGNOLIA ST                        C/O SCHWARTZ ZWEGEN & ASSOCIATES       PO BOX 1287
TEAGUE, TX 75860                        ATTN EDWARD I ZWILLING ESQ             BENTON, AR 72018
                                        600 VESTAVIA PKWY STE 251
                                        BIRMINGHAM, AL 35216



ASHLIE ANDERSON                         ASHLIE WALKER                          ASHLIE WILLIAMS
35 HACKNEY LANE                         1502 DELOACHE ST                       344 12TH STREET
COUNCE, TN 38326                        CAMDEN, SC 29020                       PLEASANT GROVE, AL 35127




ASHLIEGH NORTON                         ASHLIN BLACKWELL                       ASHLY RUSSELL
6 ACORN TRAIL                           310B GILLESPIE STREET                  701 CLIFTON TPKE
WHITE OAK, TX 75693                     SENATOBIA, MS 38668                    WAYNESBORO, TN 38485




ASHLYN BRIGGS                           ASHLYN BROWN                           ASHLYN HODUM
1405 A WEST BLVD.                       125 PATMORE LANE                       2557 ALGOMA ROAD
CHESTERFIELD, SC 29709                  CLIFTON, TN 38425                      PONTOTOC, MS 38863




ASHLYN JONES                            ASHLYN PEREZ                           ASHLYN PLOTT
107 GREENLAND DR                        3129 THEMIS ST APT B                   195 MC 8055
MCMINNVILLE, TN 37110                   CAPE GIRARDEAU, MO 63701               YELLVILLE, AR 72687




ASHLYN RIGGS                            ASHLYN ROGERS                          ASHLYN SIMMONS
425 S DONAGHEY                          4100 COUNTY ROAD 232                   7 CLEAR LAKE RD
CONWAY, AR 72034                        THORSBY, AL 35171                      PERKINSTON, MS 39573
ASHLYN STEINSIEK         Case 19-11984-CSS    Doc
                                        ASHLYNN     36
                                                LELAND        Filed 09/10/19   PageASHMORES
                                                                                    105 of 1514
                                                                                            WRECKER SERVICE
813 WEST OAK                             477 LOWER RIDGE RD                        1944 HWY 51 SOUTH
ELDORADO, AR 71730                       CONWAY, AR 72032                          GRENADA, MS 38901




ASHONTA GOODMAN                          ASHTEL STUDIOS INC.                       ASHTEN MERCHANDISING
121 DIAMOND DR                           7950 CHERRY AVE                           3300 WENLOCK EDGE DR.
ALICEVILLE, AL 35442                     SUITE 103                                 SMYRNS, GA 30080
                                         FONTANA, CA 92336




ASHTON BEDWELL                           ASHTON DARBY                              ASHTON FORDHAM
4475 GARNETT ROAD                        390 HARTZELL RD                           103 MIMOSA DRIVE
MEMPHIS, TN 38117                        COURTLAND, MS 38620                       DUBLIN, GA 31021




ASHTON FORTY                             ASHTON JOHNSON                            ASHTON MAZIQUE
14881 RD 210                             104 PULLIN DRIVE                          67 BALLPARK RD
UNION, MS 39365                          YOUNGSVILLE, LA 70592                     BYHALIA, MS 38611




ASHTON RICH                              ASHTON ROUSE                              ASHTON WARD
1178 POINTE LANE                         2304 GLENDALE AVENUE                      1301 COUNTY RD. 104
LAFAYETTE, TN 37083                      HATTISBURG, MS 39401                      ROANOKE, AL 36274




ASHTON WEST                              ASHUNTI SMITH                             ASIA FORTENBERRY
116 NORTH ELM STREET                     3690 MANCE NEWTON RD APT B5               584 GARRETT ROAD
DUMAS, AR 71639                          MIDLAND CITY, AL 36350                    SILVER CREEK, MS 39663




ASIA GLOBAL ENT. LTD                     ASIA GLOBAL HONG KONG LTD                 ASIA GOUDEAU
6TH FL NO.35 KUANG FUS RD                3/F KAISER ESTATE PHASE 3                 14067 MIRE RD
TAIPEI 10018                             HONG KONG                                 GONZALES, LA 70737
TAIWAN                                   CHINA




ASIA JOHNSON                             ASIA SINGLETARY                           ASIA SISTRUNK
401 RIVERBROOK CT                        1046 JANIE RICKS CT.                      1496 REESE AVE
RIVERDALE, GA 30274                      SOPERTON, GA 30457                        ELBA, AL 36323




ASIA SMITH                               ASIA SPIKES                               ASIAN MERCHANDISING ASSOC
3709 DEER FOREST DRIVE                   214 FAIRFIELD ROAD                        39 WANG KWONG RD
MEMPHIS, TN 38115                        BASTROP, LA 71220                         HONG KONG
                                                                                   CHINA




ASIHA RANEL                              ASKIA SMITH                               ASLEY SUUMER HINTON
2987 HURON ST                            300 OKLAHOMA PLACE                        1633 GREENBROOK CRT
BATON ROUGE, LA 70805                    LADSON, SC 29456                          MOBILE, AL 36609-5209
ASO CORPORATION       Case    19-11984-CSS    Doc 36 Filed 09/10/19
                                        ASO CORPORATION                    PageASO
                                                                                106  of 1514
                                                                                   CORPORATION
300 SARASOTA CENTER BLVD                ATTN CLAUDIA MARIN, ACCT COORDINATOR   ATTN JOHN MACASKILL, PRESIDENT
SARASOTA, FL 34240                      300 SARASOTA CENTER BLVD               300 SARASOTA CENTER BLVD
                                        SARASOTA, FL 34240                     SARASOTA, FL 34240




ASO LLC                                 ASPECT LOSS PREVENTION                 ASPECT LOSS PREVENTION
ATTN CHARLES HART, VP SALES/MARKETING   5735 W OLD SHAKOPEE RD                 VERISK CRIME ANALYTICS
300 SARASOTA CENTER BLVD                BLOOMINGTON, MN 55437                  PO BOX 27508
SARASOTA, FL 34240                                                             NEW YORK, NY 10087-7508




ASPEN EARNHART                          ASPEN MACHINE & PLASTICS INC.          ASPEN PRODUCTS INC
529 SPORTSMAN CLUB RD.                  257 BAKER ROAD                         ATTN BILL BIGGINS, PRESIDENT
LEESBURG, GA 31763                      VERDAILLES, OH 45380                   4231 CLARY BLVD
                                                                               KANSAS CITY, MO 64130




ASPN PHARMACIES LLC                     ASSESSOR/COLLECTOR                     ASSESSOR/COLLECTOR
ATTN GENERAL COUNSEL                    11 E WASHINGTON ST.                    2832 JEFFERSON ST S2
100 CAMPUS DR, STE 300                  PONTOTOC, MS 38863                     MACON, MS 39341
FLORHAM PARK, NJ 07932




ASSOCIATE CIRCUIT COURT                 ASSOCIATE DIVISION COURT               ASSOCIATED BRANDS INC.
PO BOX 58                               LAWRENCE CO. COURTHOUSE                MIKE WALROTH
HARTVILLE, MO 65667                     SUITE 102                              PO BOX 786
                                        MT VERNON, MO 65708                    MEDINA, NY 14103




ASSOCIATED HYGENIC PRODCT               ASSOCIATED PACKAGING INC               ASTEL STUDIOS
3400 RIVER GREEN CT 600                 PO BOX 440088                          1610 E. PHILADELPHIA ST.
DULUTH, GA 30096                        NASHVILLE, TN 37244-0088               ONTARIO, CA 91761-5759




ASYLAS                                  ASYLAS                                 ASYLAS
ATTN ALYSIA HORN, COO                   ATTN ALYSIA HORN, COO                  ATTN ALYSIA HORN, COO
1900 PATTERSON ST STE 101               1900 PATTERSON ST STE 101              1900 PATTERSON ST, STE 101
NASHVILLE, TN 37203                     NASHVILLE, TN 37205                    NASHVILLE, TN 37205




ASYSCO INC                              ASYSCO                                 ASYSCO
ATTN ANDREW JACKSON, GLOBAL SVCS        ATTN JAYSON B GOLDMAN, PRESIDENT       ATTN JAYSON B GOLDMAN, PRESIDENT
MGR                                     403 WESTPARK CT, STE 140               GRAMSBERGERSTRAAT 79
403 WESTPARK CT, STE 140                PEACHTREE CITY, GA 30269               COEVORDEN 7742 VG
PEACHTREE CITY, GA 30269                                                       NETHERLANDS



AT LAST SPORTWEAR INC.                  AT&T (FRAME-RELAY & IDPL)              AT&T CORP
YALE PECK                               PO BOX 9001307                         ATTN MASTER AGREEMENT SUPPORT TEAM
1385 BWAY 906A                          LOUISVILLE, KY 40290                   1 AT&T WAY
NEW YORK, NY 10018                                                             BEDMINSTER, NJ 07921-0752




AT&T CORP                               AT&T MOBILITY II LLC                   AT&T MOBILITY II LLC
PO BOX 5095                             DBA AT&T MOBILITY                      DBA AT&T MOBILITY
CAROL STREAM, IL 60197-5095             NATIONAL ACCOUNTS                      NATIONAL ACCOUNTS
                                        PO BOX 97075                           PO BOX 97075
                                        RICHMOND, VA 23218                     RICHMOND, VA 23220
AT&T MOBILITY INC       Case   19-11984-CSS     Doc 36
                                         AT&T MOBILITY LLC Filed 09/10/19        PageAT&T
                                                                                      107MOBILITY
                                                                                          of 1514
ATTN GLEN LURIE, PRESIDENT                ATTN ALLYSON LUNDQUIST, VP NATL RETAIL     1025 LENOX PARK BLVD NE
2180 LAKE BLVD NE-11C29                   2180 LAKE BLVD                             BROOKHAVEN, GA 30319-5309
ATLANTA, GA 30319                         ATLANTA, GA 30319




AT&T MOBILITY                             AT&T SERVICES                              AT&T U-VERSE
PO BOX 97075                              ATTN NICK JONES, BILLING OPS               208 S. AKARD ST.
RICHMOND, VA 23235                        675 W PEACHTERR ST NW                      DALLAS, TX 75202
                                          MAIL STOP 35F20
                                          ATLANTA, GA 30308



AT&T                                      AT&T                                       AT&T
208 S AKARD ST                            ATTN ASSISTANT VP                          PO BOX 9001310
DALLAS, TX 75202                          2180 LAKE BLVD, 7 FL                       LOUISVILLE, KY 40290-1310
                                          ATLANTA, GA 30319




ATAKE DIGITAL TECH (SHENZHEN) CO LTD      ATAKE DIGITAL TECH (SHENZHEN) CO LTD       ATC
ATTN MAX LIN, PRESIDENT                   ATTN SUNNY FU, SALES                       302 WEST WASHINGTON ST.
BLDG15 CHANGXING IND ZONE,                BLDG15 CHANGXING IND ZONE,                 IGCS ROOM E114
CHANGZHEN VLG                             CHANGZHEN VLG                              INDIANAPOLIS, IN 46204
GONGMING, GUANGMING NEW DIST              GONGMING, GUANGMING NEW DIST
SHENZHEN 518132 CHINA                     SHENZHEN 518132 CHINA


ATCALL INC.                               ATEB INC                                   ATEB/OMNICELL
8401 OLD COURTHOUSE RD                    ATTN TAMMY BARHAM                          ATTN TAMMY BARHAM
SUITE 300                                 11125 FOREST PINES DR                      11125 FOREST PINES DR
VIENNA, VA 22182                          RALEIGH, NC 27614                          RALEIGH, NC 27614




ATECH INC.                                ATHCO IMPORTS INC                          ATHENA FERGUSON
820 FESSIERS PARKWAY                      142 WEST 36TH STREET                       233 ASH ST.
SUITE 101                                 9TH FLOOR                                  GUIN, AL 35563
NASHVILLE, TN 37210                       NEW YORK, NY 10018




ATHENA LEWALLEN                           ATHENS PAPER COMPANY                       ATIYA JACKSON
8 S WOODLAND DRIVE                        C/O EULER HERMES COLLECTIONS               42 TWIN FOUNTAIN RD
CONWAY, AR 72032                          800 RED BROOK BOULEVARD                    MONROEVILLE, AL 36460
                                          SUITE 400 C
                                          OWINGS MILLS, MD 21117



ATKINS NUTRITIONALS INC                   ATKINSON CANDY COMPANY                     ATLANTA BELTING CO. INC.
ATTN JOE SALZO, PRESIDENT                 ATTN ERIC ATKINSON, PRESIDENT              DBA FLORIDA BELTING CO
1050 17TH ST, STE 1500                    1608 W FRANK AVE                           PIEDMONT/TENN BELTING CO
DENVER, CO 80265                          LUFKIN, TX 75904                           560 EDGEWOOD AVE. N.E.
                                                                                     ATLANTA, GA 30312



ATLANTA BEVERAGE COMPANY                  ATLANTA CROSSING LLC                       ATLANTA CROSSING LLC
ATTN KIEFER PIRRUNG, PRESIDENT            2828 W EDGEMONT AVE                        PO BOX 1148
5000 FULTON INDUSTRIAL BLVD SW            MONTGOMERY, AL 36108                       MONTGOMERY, AL 36101-1148
ATLANTA, GA 30336




ATLANTA CROSSING SHOPPING CENTER LLC      ATLANTA PRINTING SERVICES                  ATLANTIC DOMINION DIST
PO BOX 460087                             JOSEPH G LAMOY                             ATTN DAVID BROOKS, DIR OF SALES
ESCONDIDO, CA 92046                       PO BOX 1333                                PO BOX 406
                                          CUMMING, GA 30040                          HOPE MILLS, NC 28348
ATLANTIC DOMINION DIST Case 19-11984-CSS
                                      ATLANTICDoc  36 DIST
                                               DOMINION  Filed 09/10/19   PageATLANTIC
                                                                               108 of DOMINION
                                                                                       1514
ATTN L. MARK HINES, BRANCH MGR        ATTN ROBIN RAY, PRESIDENT               DAVE BROOKS
3641 LEGION RD                        3641 LEGION RD                          540 VIRGINIA BEACH BLVD.
HOPE MILLS, NC 28348                  HOPE MILLS, NC 28348                    VA BEACH, VA 23452




ATLANTIC PACIFIC AUTO                  ATLANTIC RETAIL INVESTORS              ATLANTIS TRADING
1900 EXETER ROAD                       ATTN MICHAEL J HAYES                   LEE MARTIN
GERMANTOWN, TN 38138                   2695 LAMARVILLE DR UNIT 1              1305 WYCLIFF STE. 102
                                       JUPITER, FL 33458                      DALLAS, TX 75207




ATLAS BISCUIT CO INC.                  ATLASSIAN PTY LTD                      ATLEAN TYSON
CONLEY SALES CORP.                     LEVEL 6 341 GEORGE ST                  402 E DUNBAR AVE
7101 W 12TH ST STE 200                 SYDNEY, NSW 2000                       BRINKLEY, AR 72021-2622
LITTLE ROCK, AR 72204                  AUSTRALIA




ATMOS ENERGY/790311                    ATMOS ENERGY/790311                    ATN INC
10005 CONVENTION PLAZA                 PO BOX 790311                          ATTN YOSSI AZARAF, PRESIDENT
ST LOUIS, MO 63101                     ST LOUIS, MO 63179-0311                2970 MARIA AVE, STE 123
                                                                              NORTHBROOK, IL 60062




ATRIUM                                 ATTALA CO CIRCUIT CLERK                ATTALA COUNTY TAX
ROSE NELSON                            100 COURTHOUSE SUITE 1                 112 NORTH WELLS STREET
1936 SE 26TH TERRACE                   KOSCIUSKO, MS 39090                    KOSCIUSKO, MS 39090
CAPE CORAL, FL 33904




ATTALA COUNTY TAX                      AUBREY BOLIN                           AUBREY BROOMFIELD
COLLECTOR                              165 MASON ST                           1350 GOLD AVE
112 NORTH WELLS STREET                 HAWESVILLE, KY 42348                   MEMPHIS, TN 38106
KOSCIUSKO, MS 39090




AUBREY COGGINS                         AUBREY MCKINZIE                        AUBREY TAYLOR
71 DOUGLAS STREET                      200 N BEECH STREET                     399 RIVER BLUFF RD
WEST POINT, MS 39773                   DUMAS, AR 71639                        HEBER SPRINGS, AR 72543




AUBRIE SARTIN                          AUBRY STIEFEL                          AUBURN AVENUE PLAZA LLC
4110 COUNTY HWY 19                     14995 CR1134                           C/O CORO REALTY ADVISORS
HALEYVILLE, AL 35565                   TYLER, TX 75709                        ATTN JOHN W LUNDEEN III, PRESIDENT
                                                                              3715 NORTHSIDE PKWY BLDG 400 STE 100
                                                                              ATLANTA, GA 30327



AUBURN AVENUE PLAZA LLC                AUBURN AVENUE PLAZA LLC                AUBURN AVENUE PLAZA LLC
C/O HARMAN SIMONS SPIELMAN & WOOD      C/O RICHARD A SEGALL, CEO              C/O SEGALL PROPERTIES, INC
ATTN KENNETH J CLAYMAN ESQ             120 W GWINNETT ST                      ATTN RICHARD A SEGALL
6400 POWERS FERRY RD NW, STE 400       SAVANNAH, GA 31401-5554                1591 ANNAPOLIS WAY
ATLANTA, GA 30339                                                             GRAYSON, GA 30017



AUBURN AVENUE VENTURESLLC              AUBURN DAY                             AUBURN PLACE HOTEL & SUITES
C/O CORO REALTY ADVISORS               3410 COUNTY RD 65                      3265 WILLIAM STREET
ATTN JOHN W LUNDEEN III, PRESIDENT     FRUITHURST, AL 36262                   CAPE GIRARDEAU, MO 63703
3715 NORTHSIDE PKWY BLDG 400 STE 100
ATLANTA, GA 30327
AUBURN WARREN            Case 19-11984-CSS    Doc RETAIL
                                        AUBURNDALE 36 Filed
                                                         I LLC 09/10/19   PageAUCOIN
                                                                               109 of  1514
                                                                                     STERLING
423 HWY 54                               C/O VANGUARD ASSOCIATES              3432 THIRD ST.
MONTEVALLO, AL 35115                     1900 THE EXCHANGE                    UNKNOWN, LA 70392
                                         STE 180
                                         ATLANTA, GA 30339



AUDERSON COUNTY REGISTER OF DEEDS        AUDIO ACOUSTICS INC                  AUDIO ARCHITEX INC
PO BOX 8002                              800 NORTH CEDARBROOK AVE             24901 NORTHWESTERN HWY, STE 212
AUDERSON, SC 29622                       SPRINGFIELD, MO 65808-4487           SOUTHFIELD, MI 48075




AUDIOVOX ACCESSORIES CORP                AUDIT SERVICES US LLC                AUDLEY KING
111 CONGRESSIONAL BLVD                   212 W 35TH STREET                    300 S BROADWAY STREET
SUITE 350                                16TH FLOOR                           HEBER SPRINGS, AR 72543-3914
CARMEL, IN 46032                         NEW YORK, NY 10001




AUDRA HEBERT                             AUDRA HENDERSON                      AUDRA TATUM
PO BOX 455                               102 MILLER ST                        154 BRENDA LANE
CHARENTON, LA 70523                      ATHENS, TN 37303                     CHICKAMAUGA, GA 30707




AUDRA WRIGHT                             AUDRALEE HOSLICH                     AUDREA CURTIS
50055 VOTECH RD                          P.O. BOX 143                         221 SOUTH HUGHEY/PO BX 955
ABERDEEN, MS 39730                       HARTSVILLE, TN 37074                 WALDO, AR 71770




AUDREA DOZIER                            AUDREY BENNETT                       AUDREY BOYER
782 DONOHO LEVEE RD                      300 E. HIGH STREET                   222 CORAL LANE
PALMERSVILLE, TN 38225                   LEBANON, TN 37087                    EAST PRAIRIE, MO 63845




AUDREY BROWN                             AUDREY JEMISON                       AUDREY KELLEY
1794 RYALS RD                            1254 LAWLER CIRCLE                   1056 CORNERSVILLE RD
DUNDEE, MS 38626                         TALLADEGA, AL 35160                  LEWISBURG, TN 37091




AUDREY RANDALL                           AUDREY READ                          AUDREY SANDERS
P.O. BOX 52 EAST                         3036 WREN ST                         107 WOODLAND CIR
ETOWAH, AR 72428                         HERNANDO, MS 38632                   TROY, AL 36081




AUDREY SHANNON                           AUDREY SHEILDS                       AUDREY SOMMER
1225 WILSON                              4788 BERNY STATION ROAD              3408 MINERVA LANE
PENSACOLA, FL 32507                      TALLADEGA, AL 35160                  LITTLE ROCK, AR 72206




AUDRIANNA WILLIAMS                       AUDRY HORNSBY                        AUGUST RUHREN
1201 H STREET                            248 CHERRY HOLLOW RD                 613 SUMMITT AVE.
STRONG, AR 71765                         BIG ROCK, TN 37023                   ANDERSON, SC 29621
                     Case
AUGUSTA LAND SURVEYING LLC.    19-11984-CSS    Doc
                                         AUGUSTA    36
                                                 LAND     Filed 09/10/19
                                                      SURVEYING            PageAUGUSTA
                                                                                110 of UTILITIES
                                                                                       1514 DEPARTMENT
339 FURYS FERRY ROAD                      339 FURYS FERRY ROAD                 452 WALKER ST, STE 200
AUGUSTA, GA 30907                         AUGUSTA, GA 30907                    AUGUSTA, GA 30901




AUGUSTA UTILITIES DEPARTMENT              AUGUSTA-RICHMOND COUNTY              AUGUSTA-RICHMOND COUNTY
PO BOX 1457                               535 TELFAIR STREET                   LICENSE DEPARTMENT
AUGUSTA, GA 30903-1457                    AGUSTA, GA 30901                     PO BOX 9270
                                                                               AUGUSTA, GA 30916-9270




AUGUSTA-RICHMOND COUNTY                   AUGUSTIN GNAMIEN                     AULYRICS NORRIS
PO BOX 9270                               2106 MATTERHORN DR                   37 WARSAW STREET
AUGUSTA, GA 30916                         GARLAND, TX 75044                    WRIGHTSVILLE, GA 31096




AUNALISA STEINSHOUER                      AUNDREA SEAY                         AUNECA AKERS
653 ALEX HARDWICK ROAD                    16050 AMERICAN WAY B1                5518 GA HYW 91
LYONS, GA 30436                           ATHENS, AL 35611                     DONALSONVILLE, GA 39845




AURIONA WHITAKER                          AURIYANNAH PULLEN                    AUROHEALTH LLC
521 SOUTH GARDNER STREET                  73 MLK DR                            ATTN DAN BARON, VP SALES/MARKETING
HAMBURG, AR 71646                         WRIGHTSVILLE, GA 31096               6 WHEELING RD
                                                                               DAYTON, NJ 08536




AUROHEALTH LLC                            AUROHEALTH LLC                       AURORA MACDOUGALL
ATTN DAN BARON, VP SALES/MARKETING        ATTN NIVARAN KAPUR, PRESIDENT        2123 FAIRFAX AVE APT 17
6 WHEELING RD                             6 WHEELING RD                        NASHVILLE, TN 37212
DAYTON, NJ 08810                          DAYTON, NJ 08810




AURORA WHOLESALERS LLC                    AURORA WHOLESALERS LLC               AURORA WHOLESALERS LLC
D/B/A MAZEL COMPANY, THE                  D/B/A MAZEL COMPANY, THE             D/B/A MAZEL COMPANY, THE
ATTN EDWARD J FRANTZ, CFO                 ATTN LINDA TAYLOR, CONTROLLER        ATTN STEPHEN MARCUS
31000 AURORA RD                           31000 AURORA RD                      31000 AURORA RD
SOLON, OH 44139                           SOLON, OH 44139                      SOLON, OH 44139



AUSTIN BARNES                             AUSTIN BRANNING                      AUSTIN BROWN
17 EAST WAYNE STREET                      281 MAGNOLIA RD.                     2618 HOLLY HILLS DR
DOWAGIAC, MI 49047                        BUTLER, AL 36904                     POPLAR BLUFF, MO 63901




AUSTIN BURLESON                           AUSTIN BUSH                          AUSTIN CHAMBERS
971 COUNTY HIGHWAY                        4 FORREST HILL DRIVE                 1135 PIGEON ROAD
HALEYVILLE, AL 35565                      DALEVILLE, AL 36322                  WARD, AR 72176-9462




AUSTIN CLOUD                              AUSTIN COLE                          AUSTIN COX
913 HOOPER ROAD                           722 OAKLAND DR                       1047 WEST GEORGIA RD
PINEVILLE, LA 71360                       NATCHITOCHES, LA 71457               WOODRUFF, SC 29388
AUSTIN CREPPS           Case 19-11984-CSS     Doc 36
                                       AUSTIN DAVIS          Filed 09/10/19   PageAUSTIN
                                                                                   111 of  1514
                                                                                         DAVIS
1800 CEDAR CREST DR                    1803 DENSON ROAD                           314 EAST SHORE
DEMOPOLIS, AL 36732                    MORTON, MS 39117                           EUPORA, MS 39744




AUSTIN DUNN                            AUSTIN FOUGHT                              AUSTIN GLASS
455 LAFAYETTE ST                       829 SFC 363                                321 FESTIVAL DRIVE
CADIZ, KY 42211                        FORREST CITY, AR 72335                     MILLBROOK, AL 36054




AUSTIN GUY                             AUSTIN HUTSON                              AUSTIN INGLES
4327 HWY 80                            17900 OLD RIVER ROAD                       313 ACE ST
MORTON, MS 39117                       VANCLEAVE, MS 39565                        HAUGHTON, LA 71037




AUSTIN JOHNSON                         AUSTIN JOHNSON                             AUSTIN KEOUGH
1735 CANTON RD                         511 MIMOSA DRIVE                           523 TORBET
CADIZ, KY 42211                        DUBLIN, GA 31021                           HOMER, LA 71040




AUSTIN LOCKHART                        AUSTIN MCDANIEL                            AUSTIN MOORE
5591 RIDGE ROAD                        249 HWY 314 UNIT 15                        179 JIM KENNEDY RD
COLUMBUS, MS 39701                     OXFORD, MS 38655                           MAGEE, MS 39111




AUSTIN NICKEY                          AUSTIN OLGUIN                              AUSTIN ORVIS
2904 MESA DR                           210 B SHADY GROVE                          283 NE NIXON WAY
HATTIESBURG, MS 39402                  CLARKSVILLE, AR 72830                      MADISON, FL 32340




AUSTIN PARRISH                         AUSTIN PERRY                               AUSTIN PICKERING
1685 SAN ANTONIO                       204 HESS ST                                113 LOUIS STREET
MANY, LA 71449                         PITTSBURG, TX 75686                        DEQUINCY, LA 70633




AUSTIN PRESTAGE                        AUSTIN REESE                               AUSTIN RIVERS
1114 DOC WEBB RD                       205 WILES ST                               10340 ROAD 224
MORTON, MS 39117                       IVA, SC 29655                              UNION, MS 39365




AUSTIN ROWELL                          AUSTIN RUSSELL                             AUSTIN RYALS
10057 RD 1149                          322 E 1ST ST N                             311 MT OLIVET CH RD
CARTHAGE, MS 39051                     PRESCOTT, AR 71857                         HELENA, GA 31037




AUSTIN SEGLER                          AUSTIN SIMPSON                             AUSTIN SONNIER
202 ALYSSA LN                          7008 HWY 306                               135STAGG ROAD
WHITE OAK, GA 31568                    COLDWATER, MS 38618                        KINDER, LA 70648
AUSTIN TERRY             Case 19-11984-CSS     Doc 36
                                        AUSTIN WALLACE       Filed 09/10/19   PageAUSTIN
                                                                                   112 of   1514
                                                                                         WILLIAMS
2 CR 390                                 17509 SPRING LAKE DRIVE                  434 HWY 342
WATERVALLEY, MS 38965                    VANCLEAVE, MS 39565                      PONTOTOC, MS 38863




AUSTIN WILLOUGHBY                        AUSTRALIA JONES                          AUSTRALIA NORRIS
3585 HIGHWAY 69 S                        1286 HWY 471                             200 RIVERVIEW DR APT 214 A4
PARIS, TN 38242-8679                     BRANDON, MS 39042                        DUBLIN, GA 31021




AUSTRALIAN GOLD LLC                      AUSTRALIAN GOLD LLC                      AUSTRALIAN GOLD LLC
8001 WOODLAND DRIVE                      ATTN MATT COTTON, CEO                    ATTN THOMAS KUMAVA, NATL ACCT EXEC
8001 WOODLAND DR                         8001 WOODLAND DR                         8001 WOODLAND DR
INDIANAPOLIS, IN 46278                   INDIANAPOLIS, IN 46278                   INDIANAPOLIS, IN 46278




AUTAUGA CO REVENUE COMMIS                AUTAUGA JUDGE OF PROBATE                 AUTAUGAVILLE RADIO INC.
135 N COURT ST. SUITE D                  176 WEST 5TH STREET                      DBA THE BIG STATION
PRATTVILLE, AL 36067                     PRATTVILLE, AL 36067                     PO BOX 369
                                                                                  GREENVILLE, AL 36037




AUTH0 INC.                               AUTHENTIC SPECIALTY FOODS                AUTHENTIC THREADS LLC
10900 NE 8TH STEET                       PO BOX 3035                              241 37TH STREET
SUITE 700                                LOS ANGELES, CA 90030                    SUITE B-443
BELLEVUE, WA 98004                                                                BROOKLYN, NY 11232




AUTHENTIC THREADS LLC                    AUTHENTIC WAREHOUSE LLC                  AUTO EXPRESSIONS LLC
ATTN RALPH TAWIL, PRESIDENT              31 PROVIDENCE COURT                      ATTN LISA DIAZ, CUSTOMER SERVICE MGR
110 W 40TH ST, STE 606                   NEWTOWN, PA 18940                        505 E EUCLID AVE
NEW YORK, NY 10018                                                                COMPTON, CA 90224




AUTO EXPRESSIONS LLC                     AUTO EXPRESSIONS LLC                     AUTO ZONE INC
ATTN RACHEL GILBERT, NATL ACCT MGR       ATTN RUBEN CUETO                         ATTN PROPERTY MANAGEMENT 8700
505 E EUCLID AVE                         505 E EUCLID AVE                         123 S FRONT ST
COMPTON, CA 90224                        COMPTON, CA 90224                        MEMPHIS, TN 38103




AUTOMATED DOORS &                        AUTOMATED PACKAGING LLC                  AUTOMATIC DOOR SALES & SERVICE
ACCESS INC.                              MULTI PACK ATLANTA                       820-822 W PRATT ROAD
6334 E 32ND COURT                        115 MANUFACTURERS COURT                  LITTLE ROCK, AR 72206
INDIANAPOLIS, IN 46226                   WINDER, GA 30680




AUTOMATIC FIRE SYSTEMS OF AUGUSTA        AUTOMED TECHNOLIGIES INC                 AUTOMOTIVE RENTALS INC
PO BOX 5630                              52226 NETWORK PLACE
AUGUSTA, GA 30916                        CHICAGO, IL 60673-1522




AUTONATION COLLISION                     AUTRY E SPARKMAN                         AUTUM FIKE
CENTER MEMPHIS                           PO BOX 42                                174 4TH ST.
2525 MT. MORIAH RD                       MORRILTON, AR 72110-0042                 MOUNT PLEASANT, AR 72561
MEMPHIS, TN 38115
AUTUMN CHAFIN            Case 19-11984-CSS
                                        AUTUMNDoc 36 Filed 09/10/19
                                              CLEMONS                 PageAUTUMN
                                                                           113 ofCLENDENING
                                                                                  1514
376 CROFT RD                            1050 EAST BOWELS STREET           505 BILLY MORSE RD
MOULTRIE, GA 31788                      DUMAS, AR 71639                   WHITE BLUFF, TN 37187




AUTUMN DELK                             AUTUMN DUCKER                     AUTUMN FENTON
36 VICKERS AVE APT D7                   2226 S OATS ST LOT A 11           5522 POINT VIEW RD
PEARSON, GA 31642                       DOTHAN, AL 36301                  BENTON, AR 72019




AUTUMN FOSTER                           AUTUMN GAMEZ                      AUTUMN HARGROVE
1113 REYNOLDS ST                        15 4TH AVE                        7695 CROW CUT RD
SPRINGHILL, LA 71075                    MILAN, GA 31060                   FAIRVIEW, TN 37062




AUTUMN HARRIS                           AUTUMN HOIT                       AUTUMN KNIGHT
2732 HWY 26 W                           6476 GREENFIELD HWY 54            207 WHEELER RD.
NASHVILLE, AR 71852                     DRESDEN, TN 38225                 GRAY, GA 31031




AUTUMN KOWALSKY                         AUTUMN LAWRENCE                   AUTUMN MORGAN
320 DOUGLAS DR                          404 WEST OLYMPIA                  104 E SCHOOL ST. APT. 2
GUNTERSVILLE, AL 35976                  MANILLA, AR 72442                 BROOKLAND, AR 72417-8960




AUTUMN PFIEFER                          AUTUMN ROGERS                     AUTUMN SAWYERS
452 NORTH 12TH AVENUEW                  302 SCHAEFFEL ROAD                201 AKERSVILLE RD.
PIGGOTT, AR 72454-1923                  CULLMAN, AL 35055                 LAFAYETTE, TN 37083




AUTUMN SIZEMORE                         AUTUMN SLEZIAK                    AUZIE CLEPHAS
54645 HWY 17                            261 WINDING WAY                   19612 FONDA
SULLIGENT, AL 35586                     FAIRFIELD, TX 75840               WHITEHOUSE, TX 75791




AV CO 1 LTD                             AVA CRYDER                        AVA CURRY
AVERY WEIGH-TRONIX LLC                  34 VITA STREET APT 4              1998 N.W. 23 BLVD.
1000 ARMSTRONG DRIVE                    DALEVILLE, AL 36322               JENNINGS, FL 32053
FAIRMONT, MN 56031




AVA RAMER                               AVALARA INC                       AVAMAR FOUNDATION INC
12871 SOUTH 4220 RD                     ATTN TRACY JONES                  9225 EAST MARKET STREET
CLAREMORE, OK 73107                     255 S KING ST, 1800               WARREN, OH 44484
                                        SEATTLE, WA 98104




AVASANT                                 AVENIA CONLEY                     AVENUE 12 HOLDINGS LP
1960 EAST GRAND AVE                     18 CHARITY LANE                   C/O TALCOR COMM REAL EST
SUITE 1050                              CLAYTON, AL 36016                 1018 THOMASVILLE RD.
EL SEGUNDO, CA 90245                                                      SUITE 200A
                                                                          TALLAHASSEE, FL 32303
AVEONIA DOWNING          Case 19-11984-CSS     Doc 36
                                        AVERI SMITH        Filed 09/10/19   PageAVERY
                                                                                 114 BAUGH
                                                                                      of 1514
1109 WEST MOORE ST.                     6757 KIRBY LAWNS COVE                   50 KIDRON TRL
DUBLIN, GA 31021                        MEMPHIS, TN 38118                       STAR CITY, AR 71667-8618




AVERY BOYKIN                            AVERY EIDSON                            AVERY KENNER
3800 LOOP RD.                           359 STAGECOACH RD                       504 EAST TOWNSEND ST
MONROE, LA 71201                        PELHAM, GA 31779                        DUNN, NC 28334




AVERY PLAZA                             AVESTINE JOHNSON                        AVIA TOMBLIN
524 WEDGEWOOD DR                        1400 SOUTH DAKOTA                       218 SOUTH LETITIA
BOSSIER CITY, LA 71111                  PINE BLUFF, AR 71601                    DOUGLAS, GA 31533




AVIANCE HOWARD                          AVIS BELL                               AVONTE RANDOLPH
421 W TOMBIGBEE ST                      121 FLOYD LOOP                          1144 BAMMEL AVE
FLORENCE, AL 35630                      SHUQUALAK, MS 39361                     MEMPHIS, TN 38107




AVORY SNELGROVE                         AVOYELLES PARISH TAX                    AVOYELLES PARISH TAX
734 BROWER CT                           312 NORTH MAIN STREET, 2ND FLOOR        675 GOVERNMENT ST.
DUBLIN, GA 31021                        MARKSVILLE, LA 71351                    MARKSVILLE, LA 71351




AVOYELLES PARISH TAX                    AVOYELLES PUBLISHING CO                 AW DEALS INC
COLLECTOR                               PO BOX 36                               RUSS FEINBERG
675 GOVERNMENT ST.                      MARKSVILLE, LA 71351                    7160 AMERICAN PARKWAY
MARKSVILLE, LA 71351                                                            REYNOLDSBURG, OH 43068




AWANDA N BRUCE                          AWESOME CLOTHING                        AWESOME PRODUCTS INC
44 BRUCE DR                             12 EDGEBORO RD. UNIT 5                  ATTN L.D. HARDAS, PRESIDENT
LA FAYETTE, GA 30728-4134               TEL 732-390-2986                        6201 REGIO AVE
                                        EAST BRUNSWICK, NJ 08816                BUENA PARK, CA 90620




AXIS INSURANCE COMPANY                  AYANA D ROUNDTREE                       AYANNA HUDGINS
92 PITTS BAY RD                         800 DAMASCUS RD                         POST OFFICE BOX 308
AXIS HOUSE                              APT 18                                  WINONA, MS 38967
PEMBROKE, HM 8                          ENTERPRISE, AL 36330
BERMUDA



AYANNA JENNINGS                         AYANNA PARKER-TAYLOR                    AYANNA WILKINSON
502 ADAMS AVE. W.                       530 DONNA DR                            1506 SOUTH STREET
ONEONTA, AL 35121                       CLARKSVILLE, TN 37042                   THOMASVILLE, GA 31792




AYDAN MANGELS                           AYDEN DAVIS                             AYESHA BROWLEY
151 TOMAHAWK BLVD                       709 MISSISSIPPI AVE                     7740 OCTOBER ROSE DR
CADIZ, KY 42211                         GREENWOOD, MS 38930-5216                MEMPHIS, TN 38119
AYESHIA MUNFORD           Case 19-11984-CSS     Doc
                                         AYISHA R    36
                                                  JONES       Filed 09/10/19   PageAYLA
                                                                                    115HARPER
                                                                                        of 1514
2155 E LYNCHES RD                         15230 SAIN RD                            456 OLD ANN GAD. HWY
TIMMONSVILLE, SC 29161                    MIDDLETON, TN 38052-4367                 OHATCHEE, AL 36271




AYRIEL STEGALL                            AYSHALA JOHNSON                          AZ TRADING CO LTD
14 WOODCREST DR                           821 WEST 7TH STREET                      ATTN MARK LANG, PRESIDENT
ABERDEEN, MS 39730                        HOPE, AR 71801                           223-7080 RIVER RD
                                                                                   RICHMOND, BC V6X 1X5
                                                                                   CANADA



AZ TRADING CO LTD                         AZABRIA LEWIS                            AZALEE GILPATRICK
D/B/A AZ HOME & GIFTS                     737 GRAND STREET                         PO BOX 291
ATTN BRAD GLESSING, CEO                   CANTON, MS 39046                         PITTS, GA 31072
223-7080 RIVER RD
RICHMOND, BC V6X 1X5 CANADA



AZARIAH HICKMAN                           AZENDE SNELL                             AZIM TEKSTIL
8654 CASTALIAN SPRINGS RD                 62 SIXTH ST. APT 19                      ORG. SAN. 2 BOLGE
DURANT, MS 39063                          HAWKINSVILLE, GA 31036                   DENIZLI 20065
                                                                                   TURKEY




AZIZ MUHAMMAD                             AZLEAN JOYNER                            AZURE BEVIS
497 TRINITY ROAD                          117 DELTA ST                             476 SUNSET DR.
HEMINGWAY, SC 29554                       ROLLING FORK, MS 39159                   SPARTA, TN 38583




B & B DISTRIBUTORS AB INC.                B & C PRODUCTS                           B & D PROPERTIES
1600 PORTER ROAD                          ATTN CLINT JACKSON, PRES                 603 N MARKET ST
ROCK HILL, SC 29730                       8459 WHITE OAKS AVE, 101                 BENTON, AR 72015
                                          RANCHO CUCAMONGA, CA 91730




B & G HEATING & COOLING                   B & L INCORPORATED                       B & P INDUSTRIAL INC
HIGHWAY 82 WEST                           PO BOX 472                               DBA REMWOOD PRODUCTS
ENIGMA, GA 31749                          CORINTH, MS 38834                        4649 S 83 E 51P1
                                                                                   TULSA, OK 74145




B & R ENTERPRISES                         B & R ENTERPRISES                        B & R ENTERPRISES
120 SOUTH Y SQUARE                        55 COURT ST, STE A                       C/O REYNOLDS & REYNOLDS
PO BOX 865                                SAVANNAH, TN 38372                       55 COURT STREET
SELMER, TN 38375                                                                   SUITE A
                                                                                   SAVANNAH, TN 38372



B C WOOD INVESTMENT FUNDS II LLC          B MILLER ENTERPRISES LLC                 B MILLER ENTERPRISES LLC
1020 INDUSTRY RD, STE 40                  12046 JUSTICE AVENUE STE B               12046 JUSTICE AVENUE
LEXINGTON, KY 40505                       BATON ROUGE, LA 70816                    SUITE B
                                                                                   BATON ROUGE, LA 70816




B P ASHLAND LLC                           B STOCK                                  B V BELK INVESTMENTS
C/O BROMONT PROPERTY                      4300 N GETWELL RD                        4508 INDEPENDENCE BLVD
MANAGEMENT LLC                            MEMPHIS, TN 38118                        207
PO BOX 12468                                                                       CHARLOTTE, NC 28205
TEMPE, AZ 85284
B W I COMPANIES          Case    19-11984-CSS     Doc 36
                                           B&B BEVERAGE    FiledAB09/10/19
                                                        COMPANY                 PageB&B
                                                                                     116   of 1514
                                                                                        FINANCE CO
4924 HICKORY HILL P.O. BOX 990              6401 W HAMILTON PLACE DR                442 SECOND ST
MPHS, TN 38115                              COLUMBUS, GA 31909                      MACON, GA 31201




B&B SOLUTIONS                               B&C PRODUCTS                            B&G FOODS
3965 MENDENHALL SUITE 5                     ATTN CLINT JACKSON, PRESIDENT           LARRY DAVIS
MEMPHIS, TN 38115                           8459 WHITE OAKS AVE 101                 FOUR GATEHALL DR. STE. 11
                                            RANCHO CUCAMONGA, CA 91730              PARSIPPANY, NJ 07832




B&G SALES INC                               B&J SALES AND MKTNG INC                 B&K TRADING INTERNATIONAL LLC
ATTN DAVID METZNER, PRESIDENT               PROFESSIONAL PRODUCTS                   1991 TIGERTAIL BLVD.
1750 N 25TH AVE                             116 BETHEA RD STE 420                   SUITE A
MELROSE PARK, IL 60160-1803                 FAYETTEVILLE, GA 30214                  DANIA BEACH, FL 33004




B&L INCORPORATED                            B&L INCORPORATED                        B. A. L.
ATTN WAYNE BUMPAS                           PO BOX 472                              BERRY APPLEMAN & LEIDEN LLP
311 SOUTH PARKWAY                           CORINTH, MS 38834                       555 MISSION ST. STE 900
CORINTH, MS 38834                                                                   SAN FRANCISCO, CA 94105




B.F ASCHER & CO INC                         B.F ASCHER & CO INC                     B.F ASCHER & CO INC
ATTN CHRIS ASCHER, PRESIDENT                ATTN CREDIT DEPT                        ATTN DON SILVERS, NATL ACCT MGR
15501 W 109TH ST                            PO BOX 717                              15501 W 109TH ST
LENEXA, KS 66219                            SHAWNEE MISSION, KS 66201               LENEXA, KS 66219




BABANETTE FERGUSON                          BABB, TEINA                             BABETTA BELL
5857 STRATHMOOR MANOR CIRCLE                                                        B-12 LAKE RIDGE APT
LITHONIA, GA 30058                                                                  LIVINGSTON, AL 35470




BABETTA JUDON                               BABETTE MAIER                           BABY BLUES APPAREL
111 WOODLAWN CV                             2913 WILLOW LANE DRIVE                  CLAUDINE VILLANI
PONTOTOC, MS 38863                          MONTGOMERY, AL 36109                    350 5TH AVE STE 5105
                                                                                    NEW YORK, NY 10118




BABY NEEDS INC (ELEGANT BABY)               BABY NEEDS INC (ELEGANT BABY)           BABYFAIR INC
ATTN RITA GRIFFIS, CONTROLLER               ATTN THOMAS Y HOOPER, PRESIDENT         ATTN RALPH SHAMAH, VP
605 CAMERON ST                              PO DRAWER 2197                          34 WEST 33RD ST, STE 818
BURLINGTON, NC 27215                        605 CAMERON ST                          NEW YORK, NY 10001
                                            BURLINGTON, NC 27216-2197



BACCUS CONNER                               BACE LLC                                BACHMANN INDUSTRIES
617 E GILMER                                322 W 32ND STREET                       1400 EAST ERIE AVENUE
PLAIN DEALING, LA 71065                     CHARLOTTE, NC 28206                     PHILADELPHIA, PA 19124




BACK TO NATURE FOODS LLC                    BACK TO NATURE FOODS LLC                BACON CO TAX COMMISSIONER
ATTN JOE BAGLINI, SR DIR OF SALES           ATTN VINCENT V FANTEGROSSI, PRESIDENT   502 W. 12TH STREET, ROOM 203
10641 AIPORT PULLING RD STE 26              10641 AIPORT PULLING RD STE 26          ALMA, GA 31510
NAPLES, FL 34109                            NAPLES, FL 34109
                      Case
BACON CO TAX COMMISSIONER    19-11984-CSS    Doc 36AMERICAN
                                       BACON COUNTY   Filed 09/10/19   PageBACON
                                                                            117 of 1514 CORP
                                                                                 PRODUCTS
PO BOX 432                              LEGION POST 69                     ATTN J VERNON ELLIS, VP SALES
ALMA, GA 31510                          1006 S PIERCE STREET               PO BOX 22187
                                        JAMIE GRIFFIN                      CHATTANOOGA, TN 37422
                                        ALMA, GA 31510



BACON PRODUCTS CORP                     BACON PRODUCTS CORP                BADDOUR INC
ATTN KAREN ROMITO OR VERNON ELLIS, VP   ATTN REED L BACON, PRES            ATTN CHIEF FINANCIAL OFFICER
PO BOX 22187                            1605 SHEPHERD RD                   4300 NEW GETWELL
CHATTANOOGA, TN 37422-2187              CHATTANOOGA, TN 37421              MEMPHIS, TN 38118




BADDOUR INC                             BADDOUR WHOLESALE DRY GOODS        BADDOURS BARGAIN CENTERS INC
ATTN JOSEPH H ROSS                      COMPANY                            C/O BADDOUR INC
4300 NEW GETWELL RD                                                        4300 NEW GETWELL RD
PO BOX 18356                                                               MEMPHIS, TN 38118
MEMPHIS, TN 38118



BADEN SPORTS                            BAGWELL DOCUMENT                   BAILEA FRANKLIN
3401 LIND AVE S.W.                      SOLUTIONS INCORPORATED             507 BETHEL FARM LOOP
FEDERAL WAY, WA 98003                   618 ELM STREET                     CAMDEN, TN 38320
                                        SHELBYVILLE, TN 37160




BAILEA FRANKLIN                         BAILEA FRANKLIN                    BAILEE INGRAM
507 BETHEL FARM RD.                     507 BETHUM FARM LOOP               1779 RAGSDALE LANE
CAMDEN, TN 38320                        CAMDEN, TN 38320                   PULASKI, TN 38478




BAILEY APPAREL                          BAILEY BREWER                      BAILEY BROWN
52 2ND AVE.                             1058 BARNETT RD                    2889 TUMBLEWEED DRIVE
NEW YORK, NY 11215                      SUMMIT, MS 39666                   LENOIR, NC 28645




BAILEY FUQUA                            BAILEY GAUTREAUX                   BAILEY HANKINS
1025 MC ARTHUR STREET                   138 WILDFLOWER LN                  1962 COVINGTON RD
BUNKIE, LA 71322                        CHURCH POINT, LA 70525             WARD, AR 72176




BAILEY HOWELL                           BAILEY MANGRUM                     BAILEY MARTIN
55 GRACELAND LOOP                       3421 GENOA DR                      1162 HWY 71S APT6
FAYETTE, AL 35555                       MURFREESBORO, TN 37128             MENA, AR 71953




BAILEY MCLEOD                           BAILEY MINICH                      BAILEY MORALES
1104 GEIGER ROAD                        157 VERONA AVE                     928 E HWY 37
SINGER, LA 70660                        NETTLETON, MS 38858                LAKELAND, GA 31635




BAILEY RIGUAD                           BAILEY SAMPSON                     BAILEY SVRCEK
1504 KALEM RD.                          280 CR 2865                        PO BOX 747
MORTON, MS 39117                        HUGHES SPRINGS, TX 75638           HUGHES SPRINGS, TX 75656
BAILEY VANHOOK            Case 19-11984-CSS     Doc 36
                                         BAILEY WILLHITE       Filed 09/10/19     PageBAILEY
                                                                                       118 WRIGHT
                                                                                             of 1514
170 COTHRON HALL LANE                     3967 HARDEN CHAPEL RD                       1054 REBECCA DR
HARTSVILLE, TN 37074                      FULTON, MS 38843                            WEST MONROE, LA 71292




BAINBRIDGE PUBLIC SAFETY                  BAKARI GREEN                                BAKER & HOSTETLER LLP
1707 E SHOCKWELL                          119 SAVANNAH ST                             PO BOX 70189
BAINBRIDGE, GA 39819                      MONROE, LA 71202                            ATTN CHRISTINE FAGAN
                                                                                      CLEVELAND, OH 44190-0189




BAKER DONELSON BEARMAN CADLWELL           BAKER TRAVIS                                BAKER, REBECCA H
& BERKOWITZ; ATTN J SCOTT NEWTON          1100 TURNBULL ROAD                          D/B/A K&B DISTRIBUTORS
ONE EASTOVER CENTER                       WHITEBLUFF, TN 37187
100 VISION DR, STE 400
JACKSON, MS 39211



BAKER, RONALD W & DORIS M                 BAKER, RONALD W                             BAKIYA LEE
4910 MAYS BEND RD                         PO BOX 55                                   41 CHERRY AVE
PELL CITY, AL 35218                       TALLADEGA, AL 35161                         TCHULA, MS 39169




BALD KNOB FIRE DEPARTMENT                 BALD KNOB POLICE DEPART.                    BALD KNOB WATER & SEWER
3713 ARKANSAS 367                         PO BOX 1119                                 3713 HWY 367 N
BALD KNOB, AR 72010                       BALD KNOB, AR 72010                         BALD KNOB, AR 72010




BALD KNOB WATER & SEWER                   BALDWIN CO PROBATE JUDGE                    BALDWIN CO PROBATE JUDGE
PO BOX 550BALD                            220 COURTHOUSE SQUARE                       PO BOX 459
KNOB, AR 72010                            BAY MINETTE, AL 36507                       BAY MINETTE, AL 36507




BALDWIN CO REVENUE COMM.                  BALDWIN CO REVENUE COMM.                    BALDWIN CO REVENUE COMM.
1705 U.W. HWY 31 S.                       PO BOX 538517                               PO BOX 538517
BAY MINETTE, AL 36507                     ATLANTA, GA 30353                           ATLANTA, GA 30353-8517




BALDWYN GAS & WATER DEPT                  BALI TRAHAN                                 BALING WIRE DIRECT
200 W. MAIN ST                            21307 HWY 102                               383 N CORONA ST. STE.707
BALDWYN, MS 38824                         JENNINGS, LA 70546                          DENVER, CO 80218




BALL BOUNCE & SPORT                       BALL BOUNCE & SPORT                         BALL BOUNCE & SPORT
ATTN JIM BRAEUNIG, PRES                   ATTN KRIS MOWRY, NATL SALES DIR             ATTN MICHAEL KELLY, CFO
1 HEDSTROM DR                             1 HEDSTROM DR                               1 HEDSTROM DR
ASHLAND, OH 44805                         ASHLAND, OH 44805                           ASHLAND, OH 44805




BALLARD CLYTEE                            BALTIMORE CONVENIENCE MART - IL1, LLC       BALTIMORE CONVENIENCE MART-IL 1, LLC
823 MEAD ST                               678 REISTERSTOWN RD.                        C/O Jonathan C. Kibler
CONTACT: CLYTEE BALLARD                   BALTIMORE, MD 21208                         813 W MAIN ST
WEST POINT, MS 39773                                                                  Carbondale, IL 62901
BAM LLC                Case    19-11984-CSS    Doc 36 OFFiled
                                         BAMA BUDWEISER       09/10/19
                                                         MONTGOMERY              PageBAMA
                                                                                      119BUDWEISER
                                                                                          of 1514 OF SELMA INC
PO BOX 2177                              ATTN STEVE TATUM, PRES                      ATTN MARK SCHILLECI, PRES
MUSCLE SHOALS, AL 35661                  1700 EMORY FOLMAR RD                        112 CRAIG INDUSTRIAL PARK
                                         MONTGOMERY, AL 36110                        SELMA, AL 36702-0785




BAMA BUDWEISER OF SHELBY COUNTY          BAMBERG CO TREASURER                        BAMBERG CO TREASURER
ATTN MATTHEW HOGAN, PRES                 1234 NORTH STREET                           PO BOX 240
2400 HWY 280                             BAMBERG, SC 29003                           BAMBERG, SC 29003
PO BOX 207
HARPERSVILLE, AL 35078



BAMBERG POLICE DEPARTMENT                BAMBI JOINER                                BAMBI JOINER
2340 MAIN HWY                            3 HILL CREST CIRCLE                         328 COUNTRY FOREST DRIVE
BAMBERG, SC 29003                        HAUGHTON, LA 71037                          ELM GROVE, LA 71051




BAMTAM CHAMBERS                          BANC OF AMERICA LEASING & CAPITAL LLC       BANC OF AMERICA LEASING & CAPITAL LLC
182 PEACH STREET                         2059 NORTHLAKE 4 SOUTH                      ATTN CAROL JONES, VP
NICHOLSON, GA 30565                      TUCKER, GA 30084                            2059 NORTHLAKE PKWY, 4 SOUTH
                                                                                     TUCKER, GA 30084




BANC OF AMERICA MERCHANT SERVICES        BANCORP BANK, THE                           BANCORP SOUTH
LLC                                      PREPAID SOLUTIONS GROUP                     100 N VETERANS BLVD
                                         ATTN GENERAL COUNSEL                        TUPELO, MS 38801
                                         6100 S OLD VILLAGE PL
                                         SIOUX FALLS, SD 57108



BANCORP SOUTH                            BANCORP SOUTH                               BANCORP SOUTH
1011 W. COLLIN RAYE DR                   1046 CHURCH ROAD WEST SUITE 101             200 WEST WIYGUL
DE QUEEN, AR 71832                       SOUTHAVEN, MS 38671                         FULTON, MS 38843




BANCORP SOUTH                            BANCORP SOUTH                               BANCORP SOUTH
205 EAST SWEET-POTATO STREET             219 MAIN STREET                             2541 HIGHWAY 145
VARDAMAN, MS 38878                       NETTLETON, MS 38858                         SALTILLO, MS 38866




BANCORP SOUTH                            BANCORP SOUTH                               BANCORP SOUTH
2910 WEST JACKSON ST                     6471 HIGHWAY 98 WEST                        PO BOX 8
TUPELO, MS 38801                         HATTIESBURG, MS 39402                       MANTACHIE, MS 38855




BANCORP SOUTH                            BANDI LEMMONS                               BANDI LEMMONS
PO DRAWER B                              19553 CLAY PIT RD                           PO BOX 464
NETTLETON, MS 38858                      OPP, AL 36467                               OPP, AL 36467




BANGKIT USA INC                          BANGKIT USA INC                             BANGKIT USA INC
D/B/A BAZIC PRODUCTS                     D/B/A BAZIC PRODUCTS                        D/B/A BAZIC PRODUCTS
10511 VALLEY BLVD                        ATTN HANDY HIOE, PRES                       ATTN SUSIANA WIDYAYA, A/R MGR
EL MONTE, CA 91731                       10511 VALLEY BLVD                           10511 VALLEY BLVD
                                         EL MONTE, CA 91731                          EL MONTE, CA 91731
BANGOR INVESTMENT II INCCase   19-11984-CSS     Doc LLC
                                         BANJO WEAR  36      Filed 09/10/19   PageBANJO
                                                                                   120 WEAR
                                                                                        of 1514
                                                                                             LLC
PO BOX 4678                              3531 WATERCHASE WAY WEST                 ATTN DONNA WILLIAMS, ADMIN ASST
ENGLEWOOD, CO 80155                      3531 WATERCHASE WAY W                    6225 BROOKSIDE BLVD
                                         JACKSONVILLE, FL 32224                   KANSAS CITY, MO 64113




BANJO WEAR LLC                           BANK OF AMERICA NA                       BANK OF ANGUILLA
ATTN ROBERT J CONLEY, PRES               ATTN AMY WATSON                          130 HOLLAND STREET
3531 WATERCHASE WAY W                    414 UNION ST                             ANGUILLA, MS 38721
JACKSONVILLE, FL 32224                   NASHVILLE, TN 37219




BANK OF ANGUILLA                         BANK OF CADIZ & TRUST                    BANK OF CAMDEN
PO BOX 188                               79 MAIN ST. PO BOX 2020                  180 HWY 641 NORTH
ANGUILLA, MS 38721                       CADIZ, KY 42211                          CAMDEN, TN 38320




BANK OF DADE                             BANK OF DADE                             BANK OF DUDLEY
12634 NORTH MAIN STREET                  PO DRAWER 9                              101 SAVANNAH AVE PO BOX 4098
TRENTON, GA 30752                        TRENTON, GA 30752                        DUBLIN, GA 31040




BANK OF EARLY                            BANK OF EDISON                           BANK OF HERRIN, THE
917 FORRESTER DRIVE                                                               ATTN JOHN S BREWSTER, ATTORNEY AT
DAWSON, GA 31742                                                                  LAW
                                                                                  111 W MAIN ST
                                                                                  PO BOX 700
                                                                                  MARION, IL 62959


BANK OF HERRIN, THE                      BANK OF HERRIN, THE                      BANK OF LAKE VILLAGE
ATTN PRESIDENT & TRUST OFFICER           C/O LOGAN PRIMARY CARE                   201 MAIN ST
101 S PARK AVENUE                        ATTN KEVIN OESTMANN                      LAKE VILLAGE, AR 71653
HERRIN, IL 62948                         PO BOX 460
                                         HERRIN, IL 62948



BANK OF LAKE VILLAGE                     BANK OF MONTGOMERY                       BANK OF MONTGOMERY
PO BOX 727                               2369 MILL STREET                         PO BOX 628
LAKE VILLAGE, AR 71653                   RINGGOLD, LA 71068                       RINGGOLD, LA 71068




BANK OF MORTON                           BANK OF MORTON                           BANK OF PUTNAM COUNTY
366 SOUTH 4TH STREET                     PO BOX 229                               100 COMMERCIAL AVE
MORTON, MS 39117                         MORTON, MS 39117                         MONTEREY, TN 38574




BANK OF RIPLEY                           BANK OF RIPLEY                           BANK OF RIPLEY
134 N JEFFERSON                          BOX 269                                  PO BOX 269
RIPLEY, TN 38063                         RIPLEY, TN 38063                         RIPLEY, TN 38063




BANK OF SOCIAL CIRCLE                    BANK OF SOCIAL CIRCLE                    BANK OF THE OZARKS
1281 N CHEROKEE RD                       PO BOX 1049                              1012 LAKES BOULEVARD
SOCIAL CIRCLE, GA 30025                  SOCIAL CIRCLE, GA 30025                  LAKE PARK, GA 31636
BANK OF VERNON            Case 19-11984-CSS
                                         BANK OFDoc 36
                                                VERNON      Filed 09/10/19   PageBANK
                                                                                  121OFofWIGGINS
                                                                                          1514
44825 HIGHWAY 17                         PO BOX 309                              109 WEST PINE AVENUE
VERNON, AL 35592                         VERNON, AL 35592                        WIGGINS, MS 39577




BANK OF WIGGINS                          BANK OF WINONA                          BANK OF WINONA
PO BOX 67                                312 N APPLEGATE                         BOX 231
WIGGINS, MS 39577                        WINONA, MS 38967                        WINONA, MS 38967




BANK PLUS                                BANK PLUS                               BANK PLUS
2001 AIRPORT RD STE 206                  2001 AIRPORT RD STE 206                 3100 N STATE ST
JACKSON MS, MS 38208                     JACKSON, MS 39208                       SUITE 100
                                                                                 JACKSON, MS 39216




BANK SOUTH                               BANKFIRST FINANCIAL SERVICES            BANKFIRST FINANCIAL SERVICES
200 NORTH EAST ST                        3055 JEFFERSON STREET                   PO BOX 31
GREENSBORO, GA 30642                     MACON, MS 39341                         MACON, MS 39341




BANTERRA BANK                            BANZAI INTERNATIONAL LIMITED            BANZAI L.A.
99 PRAIRIE DRIVE                         ATTN ERIC LAM, REPRESENTATIVE MGR       2615 PACIFIC PARK DRIVE
EAST PRAIRIE, MO 63845                   RM 903 9/F, DANNIES HOUSE               WHITTIER, CA 90601
                                         20 LUARD RD
                                         WANCHAI, HONG KONG CHINA



BAPTIST HOSPITAL                         BAPTIST MEDICAL GROUP                   BAPTIST MEMORIAL HOSPITAL
PO BOX 144                               PO BOX 405827                           BOX 1000 DEPT 157
MEMPHIS, TN 38101-0144                   ATLANTA, GA 30384-5827                  MEMPHIS, TN 38148




BAR PRODUCTS COM.INC.                    BARBARA ALDAY                           BARBARA ALEXANDER
BOB MUSOLF                               75 SPRINGHILL RD LOT D                  304 QUAIL TRL
5768 HAYES ROAD                          MERIDIAN, MS 39301                      GREENWOOD, MS 38930-7318
ARLINGTON, TN 38002




BARBARA B FINTON                         BARBARA BAILEY                          BARBARA BAKER
2771 SUQUALENA-MEEHAN RD S               2030 DOGWOOD DR                         9407 PARK DR
MERIDIAN, MS 39307-9237                  HAYNESVILLE, LA 71038                   MYRTLE BEACH, SC 29572




BARBARA BARBEE                           BARBARA BATES                           BARBARA BELL
324 DOGWOOD BRANCH                       PO BOX 3242                             629 BARNEY ST
GALLATIN, TN 37066                       JASPER, AL 35501                        BLACKSHEAR, GA 31516




BARBARA BENDER                           BARBARA BILBO                           BARBARA BILLINGSLEY
70 PETTY ROAD                            114 PELICAN ROAD                        419 OLD REED SCHOOL HOUSE RD
ODENVILLE, AL 35120                      LEAKESVILLE, MS 39451                   RAMER, TN 38367
BARBARA BLACKBURN    Case   19-11984-CSS    Doc
                                      BARBARA    36 Filed 09/10/19
                                              BOUTTE                 PageBARBARA
                                                                          122 ofBROOKS
                                                                                 1514
C/O ALEXANDER THOMPSON                2405 B CYPYRESS ISLAND HWY         2173 SOUTH FLETCHER
ARNOLD PLLC                           ST. MARTINVILLE, LA 70582          FERNANDINA BEACH, FL 32034
16208 HIGHLAND DR
MCKENZIE, TN 38201



BARBARA BROWN                         BARBARA CAMP                       BARBARA CARTER
590 COLEY DAVIS RD                    1594B TOCOWA ROAD                  330 LAMB RD LOT 14
DANIELSVILLE, GA 30633                COURTLAND, MS 38620                LUMBERTON, NC 28358




BARBARA CHEATHAM                      BARBARA CHISHOLM                   BARBARA CLARK
209 JOOR AVE                          79 HIBLEY                          319 GARDEN CIRCLE
ROLLING FORK, MS 39159                LUMBERTON, MS 39455                BRINKLEY, AR 72021




BARBARA CLARK                         BARBARA CLARK                      BARBARA COBBS
56 JACKSON CROSSING RD                781 ELSIE POPE ROAD                333 MULBERRY ST
FINLEY, TN 38030                      DUBLIN, GA 31027                   COTTON PLANT, AR 72036




BARBARA COCHRAN                       BARBARA COCHRAN                    BARBARA COCHRELL
13909 SAGEBRUSH TRAIL                 232 CEDAR LANE                     228 E EVELYN
MOSS POINT, MS 39562                  LEESVILLE, SC 29070                WYNNE, AR 72396




BARBARA COLLIER                       BARBARA COUGHRAN                   BARBARA COXIE
108 FLOYD CIRCLE                      10501 FM 2867 E                    JOHNSON BETTY MINOR CHILD
SENATOBIA, MS 38668                   HENDERSON, TX 75654                UNKNOWN, LA 70737




BARBARA CRAWFORD                      BARBARA CROCKER                    BARBARA DALE CHRISTIAN
605 EMSLEY SULLIVAN RD                230 TRAVIS RD                      584 WREN ROAD
JEFFERSON, SC 29718                   MCKENZIE, TN 38201                 NETTLETON, MS 38858




BARBARA DANIELS                       BARBARA DAVENPORT                  BARBARA DAVIS
PO BOX 373                            2907 CARTER ST                     1070 B TREE TRAIL PO BOX
OGLETHORPE, GA 31068                  TIPTON, GA 31794                   TUNICA, MS 38676




BARBARA DAWSON                        BARBARA DEE COOKIES COMPANY        BARBARA DENMARK
200 TOMPKINS ROAD                     CURTIS OWENS                       2291 CLAXTON DAIRY ROAD
RUSSELLVILLE, AL 35653                2287 RALPH LANE                    DUBLIN, GA 31021
                                      LOUISVILLE, KY 40216




BARBARA DIXON                         BARBARA DRENNAN                    BARBARA ELLISON
2071 EAST CENTER ST. APT.             105 EVERETT DRENNAN RD             724 W WHITNEY AVE APT A
KINGSPORT, TN 37664                   SUMRALL, MS 39482                  ALBANY, GA 31701
BARBARA ELLISON         Case 19-11984-CSS    Doc
                                       BARBARA    36
                                               ERBY          Filed 09/10/19   PageBARBARA
                                                                                   123 ofFIELDS
                                                                                          1514
724 WEST WHITNEY AVE                   671 WHITE ASH DRIVE                        PO BOX 371
APT A                                  SOUTHAVEN, MS 38671                        GREENBRIER, AR 72058
ALBANY, GA 31701




BARBARA FRANKLIN                       BARBARA FREDERICK                          BARBARA FREGEAU
9857 STREET D APT 2                    4430 WHITE PLAINS RD                       3610 PROVIDENCE RD
SAINT FRANCISVILLE, LA 70775           WHITE PLAINS, GA 30678                     KERSHAW, SC 29067




BARBARA FURR                           BARBARA GARNTO                             BARBARA GARNTO
139 KOCH ROAD                          ROUTE 1 BOX 184-A                          RT 1 BOX 184-A
PICAYNE, MS 39461                      ADRIAN, GA 31002                           ADRIAN, GA 31002




BARBARA GOODALL                        BARBARA GORDON                             BARBARA GREGG
1305 ELLINGTON DRIVE                   1314 31ST STREET NORTH                     4381 BLOOMBURY ST
LAFAYETTE, TN 37083                    BIRMINGHAM, AL 35234                       SOUTHAVEN, MS 38672




BARBARA GREGG                          BARBARA HALL                               BARBARA HARGETT
MEMPHIS, TN 38118                      9143 HWY 51                                UNKNOWN
                                       WESSON, MS 39191                           STATESBORO, GA 30459




BARBARA HARRIS                         BARBARA HARRIS                             BARBARA HASKINS
546 B WILSON ROAD                      PO BOX 355                                 4651 MCCLANAN RD
COMMERCE, GA 30529                     MANSFIELD, LA 71052                        HAMPSHIRE, TN 38461




BARBARA HAVEN                          BARBARA HAVENER                            BARBARA HELTON
1161 GARLAND ST                        1009 AMBER LANE                            PO BOX 493
TUNICA, MS 38676                       PINEVILLE, LA 71360                        MANILA, AR 72442




BARBARA HOHMANN                        BARBARA HOHMANN                            BARBARA HOLMES
43 NANCYE REEDER                       43 NANYCE REEDER                           270 MONIQUE DR
MUNFORD, TN 38058                      MUNFORD, TN 38058                          HARTWELL, GA 30643




BARBARA HOWARD                         BARBARA HUEY                               BARBARA INMAN
806 PLESS CLIFTON RD                   1598 COUNTY ROAD 362                       1011 BIG COVE ROAD
BROOKLET, GA 30415                     TRINITY, AL 35673                          HUNTSVILLE, AL 35801




BARBARA IRVIN                          BARBARA JACKSON                            BARBARA JENKINS
1222 SOUTH HEMPSHIRE                   1123 SHINAULT RD                           134 SMITH MITCHELL RD
GONZALES, LA 70737                     BYHALIA, MS 38611                          HATTIESBURG, MS 39401
BARBARA JEWELL          Case 19-11984-CSS    Doc
                                       BARBARA    36
                                               JOHNS        Filed 09/10/19   PageBARBARA
                                                                                  124 ofJONES
                                                                                         1514
636 GOLFVIEW TERRACE                   3667 SANDPATH RD                          1073 HWY 177
LEBANON, KY 40033                      BONIFAY, FL 32425                         BONIFAY, FL 32425




BARBARA JONES                          BARBARA JOYCE MINOR                       BARBARA KEELYN
34 PINE TREE DR                        792 NEVADA 7                              659 2ND ST
TALLADEGA, AL 35160                    BUCKNER, AR 71827-9324                    NEWPORT, TN 37821




BARBARA LEE                            BARBARA LEGGETTE                          BARBARA MAGEE
2619 HORACEK ROAD                      336 HILTON LINGLE ROAD                    100 MONTEIGNE ST
HAUGHTON, LA 71037                     MORTON, MS 39117                          FLORENCE, MS 39073




BARBARA MAGEE                          BARBARA MALONE                            BARBARA MARSHALL
202 PRAIRE AVE                         1001 NORTH SUNNY HILL                     917 KENMORE WAY
EUTAW, AL 35462                        PINEVILLE, LA 71360                       FULTONDALE, AL 35068




BARBARA MARTIN                         BARBARA MCNEIL                            BARBARA MEYER
UNKNOWN                                2111 8TH STREET                           7167 W HIGHWAY 62
JACKSON, MS 39204                      CLARKSDALE, MS 38614                      YELLVILLE, AR 72687




BARBARA MORROW                         BARBARA MULLINS                           BARBARA NANCE
604 COUNTY RD 57                       502 NASHBORO ROAD                         958 HERMAN ALFORD HWY
LINEVILLE, AL 36266                    CLARKSVILLE, TN 37042                     PHILADELPHIA, MS 39350




BARBARA NAVARRO                        BARBARA NEWMAN                            BARBARA ODELL
178 GREENWILLOW DRIVE                  1938 S STATE RD 53                        11506 DANDELION WAY
DOUGLAS, GA 31535                      MADISON, FL 32340                         JACKSONVILLE, FL 32223




BARBARA ODUM                           BARBARA ORENDORFF                         BARBARA OZBIRN
215 SHOFFNER LANE                      1624 S. FRESNO                            6635 WOODMONT DR
BYHALIA, MS 38611                      FT. SMITH, AR 72956                       TUSCUMBIA, AL 35674




BARBARA OZBIRN                         BARBARA PACE                              BARBARA PACE
6635 WOODMONT DR.                      494 SHOOK & FLETCHER RD                   494 SHOOK AND FLETCHER RD
TUSCUMBIA, AL 35674                    RUSSELLVILLE, AL 35653                    RUSSELLVILLE, AL 35653




BARBARA PARSONS                        BARBARA PATRICK                           BARBARA PLYLER
3716 DONNA ANNA DR                     253 S SECOND ST                           3607 LOVE RD
MOSS POINT, MS 39562                   ROLLING FORK, MS 39159                    KERSHAW, SC 29067
BARBARA RADFORD         Case   19-11984-CSS    Doc
                                         BARBARA    36
                                                 RAND       Filed 09/10/19   PageBARBARA
                                                                                  125 ofRICE
                                                                                         1514
12 SAWYER COVE ROAD                      56 RAND ROAD                            1945 ALTA VISTA
HAYESVILLE, NC 28904-7616                TYLERTOWN, MS 39667                     MEMPHIS, TN 38127




BARBARA ROBBINS                          BARBARA RODGERS                         BARBARA ROWELL
7738 RIVER ROAD                          874 COUNTY ROAD 1485                    1381 RIVER ROAD
DORA, AL 35062                           CULLMAN, AL 35058                       WARM SPRINGS, GA 31830




BARBARA RUSSELL                          BARBARA SCHWAGER                        BARBARA SEARCY
PO BOX 541                               2065 CALLAHAN RD                        101 STEVENS LN
BON AQUA, TN 37025-0451                  SAULSBURY, TN 38067                     BATESVILLE, MS 38606




BARBARA SIMMONS                          BARBARA SKINNER                         BARBARA SMITH
4021 CARVER LANE                         8120 WOODLAND TERRACE DR S              5340 PERRY CREEK ROAD
SHREVEPORT, LA 71109                     IRVINGTON, AL 36544-3214                YAZOO, MS 39194




BARBARA SMITH                            BARBARA SPARKMAN                        BARBARA SPARKS
7200 CHLOE                               411 S CHICAGO AVE APT. B                P O BOX 404
STERLINGTON, LA 71280                    BRINKLEY, AR 72021                      HOULKA, MS 38850




BARBARA STOTT                            BARBARA STROUP                          BARBARA THIBODEAUX
2283 WILMONT                             104 WILKES COURT                        2021 W PARK AVE
LELAND, MS 38756                         CEDARTOWN, GA 30125                     EUNICE, LA 70535




BARBARA THOMAS                           BARBARA TOBIAS                          BARBARA TOBIAS
901 WOODROW AVE                          1076 GRANT 190009                       1076 GRANT
DUBLIN, GA 31021                         WHITE HALL, AR 71602-8433               SHERIDAN, AR 72150




BARBARA TOBIAS                           BARBARA TURNAGE                         BARBARA WATKINS
1076 GRANT                               P O BOX 793                             1846 COOK ST
WHITE HALL, AR 71602                     MONTICELLO, MS 39654                    MONTROSE, GA 31065




BARBARA WHITE                            BARBARA WILLIAMS                        BARBARA WILLIAMS
111 ARNOLD DRIVE                         5461 HICKORY HEAD ROAD                  PO BOX 274
PICKENS, SC 29671                        QUITMAN, GA 31643                       NEWINGTON, GA 30446




BARBARA WILLINGHAM                       BARBARA WILSON                          BARBARA WILSON
6520 WOODMONT DRIVE                      1096 BURNEY ROAD                        1272 SILAS RD
TUSCUMBIA, AL 35674                      SHELLMAN, GA 39886                      WRENS, GA 30833
BARBARA WINTERS        Case 19-11984-CSS    Doc
                                      BARBARA    36 Filed 09/10/19
                                              WRIGHT                     PageBARBER
                                                                              126 ofDAIRY
                                                                                      1514INC.
203 RAILROAD AVE                      150 MASON LOOP APT 60                   BOX 60498
LELAND, MS 38756                      MONROEVILLE, AL 36460-3076              CHARLOTTE, NC 28260-0498




BARBER PROMOTIONS & EMBROIDERY        BARBETTE BENNETT                        BARBRA DOYLE
ATTN DAVID BARBER, PRES               4055 US HWY 319 S                       40 WOODLAND DR
2159 N THOMPSON LN, STE C8            TIFTON, GA 31793                        LUCEDALE, MS 39452
MURFREESBORO, TN 37129




BARBRA LACAZE                         BARCEL USA LLC                          BARCEL USA
801 CLAIBORNE ST                      ATTN MARIO J MORALES, ACCOUNTING MGR    ATTN CUSTOMER SERVICE REP
MINDEN, LA 71055                      301 S NORTHPOINT DR                     301 S NORTHPOINT DR
                                      COPPELL, TX 75019                       COPPELL, TX 75019




BARCEL USA                            BARCZEWSKI, FRANCIS                     BARGAIN CENTER INC, THE
ATTN MILTON MATTUS REYES, PRES        1896 FORT CAMPBELL BLVD                 4300 NEW GETWELL RD
301 S NORTHPOINT DR                   CLARKSVILLE, TN 37042                   MEMPHIS, TN 38118
COPPELL, TX 75019




BARGAIN TIME INC                      BARILLA AMERICA INC                     BARKAT INC.
                                      1200 LAKESIDE DR                        261 5TH AVE.
                                      BANNOCKBURN, IL 60015                   NEW YORK, NY 10016




BARLETT POLICE DEPARTMENT             BARLOW DESIGNS INC                      BARNESVILLE PERLMIX LLC
3730 APPLING ROAD                     20 COMMERCIAL WAY                       ATTN LARRY PERLIS
BARTLETT, TN 38134                    EAST PROVIDENCE, RI 02914               PO BOX 1097
                                                                              CORDELE, GA 31015




BARNESVILLE PERLMIX                   BARNESVILLE PERLMIX                     BARNETTS BODY SHOP INC
C/O PERLIS REALTY COMPANY             PO BOX 1097                             264 HIGHWAY 51 NORTH
PO BOX 1097                           1220 EAST 16TH AVENUE                   RIDGELAND, MS 39157
CORDELE, GA 31015                     CORDELE, GA 31010




BARNEY N FREDS LLC                    BARNEY WILLIAMS                         BARNIE DASHER
7891 ESTATES DRIVE                    1789 HWY 56 NORTH                       1617 JEFF WEBBER ROAD
NORTH PORT, FL 34286                  SWAINSBORO, GA 30401                    LYONS, GA 30436




BARNWELL CO TREASURER                 BARON DISTRIBUTORS INC                  BARON DISTRIBUTORS INC
57 WALL STREET ROOM 123               ATTN EDWARD PENHASKASHI, PRES           ATTN ROBERT PENHASKASHI, CFO
BARNWELL, SC 29812                    3110 E 26TH ST                          3110 E 26TH ST
                                      VERNON, CA 90058                        VERNON, CA 90058




BARON DISTRIBUTORS INC                BARON DISTRIBUTORS INC                  BARR ALLEN POST 2785
ATTN ROGELLO ARGUELLES, SHIPPING      ATTN STELLA RAMOS, SHIPPING             315 PHILEMA ROAD
COOR                                  COORDINATOR                             CONTACT: PAUL MURRAY
3110 E 26TH ST                        3110 E 26TH ST                          ALBANY, GA 31701
VERNON, CA 90058                      VERNON, CA 90058
BARREN COUNTY SHERIFF Case     19-11984-CSS    Doc
                                         BARRERA,    36 Filed
                                                  BOUDREAUX     09/10/19
                                                            & CASTELLON INC PageBARRERA,
                                                                                 127 of BOUDREAUX
                                                                                         1514     & CASTELLON INC
117-1B N. PUBLIC SQUARE                   D/B/A C&G PHARMACY                    D/B/A C&G PHARMACY
GLASGOW, KY 42141                         ATTN DOUGLAS BOUDREAUX                ATTN RONALD CIOLINO
                                          4608 NORTH TURNBULL DR                9311 JEFFERSON HWY
                                          METAIRIE, LA 70002                    RIVER RIDGE, LA 70123



BARRETT CARTER                            BARRETT DIXON                         BARRETT, CAROLYN P
909 ROUNDABOUT CIRCLE                     3177 HIGHWAY 441 NORTH                C/O JIMMY V POPE
SEARCY, AR 72143                          DUBLIN, GA 31021                      1161 SUSIE POPE RD
                                                                                BUCHANAN, GA 30113




BARRETT, MYRTLE C                         BARRICINI CANDIES                     BARRY BATES
C/O JIMMY V POPE                          LAUREN SABLE                          134 WESTWOOD CIRCLE
1161 SUSIE POPE RD                        240 WAST 86TH ST. SUITE76             RIPLEY, TN 38063
BUCHANAN, GA 30113                        NEW YORK, NY 10028




BARRY BOYCE                               BARRY BOYD                            BARRY BOYD
386 SPRINGDALE DRIVE                      1016 PARK STREET                      22 LOUISIANNA ST
CLINTON, SC 29325                         MCCOMB, MS 39648                      COFFEVILLE, MS 38922




BARRY BROWN                               BARRY BUCHANAN                        BARRY COUNTY JUDICIAL
114 WEIR CT                               8785 WOODMONT DR.                     CENTER ASSOCIATE CIVIL
NATCHEZ, MS 39120                         TUSCUMBIA, AL 35674                   COURT
                                                                                102 WEST STREET STE. 2
                                                                                CASSVILLE, MO 65625



BARRY CURTIS                              BARRY CURTIS                          BARRY D CRIDDLE
410 WHITTIER DR                           410 WHITTIER DRIVE                    2504 PHILP DR
BIRMINGHAM, AL 35213                      BIRMINGHAM, AL 35213                  TUPELO, MS 38801-6109




BARRY DALLAS                              BARRY FROST                           BARRY GEREN
70 E CADRON RIDGE RD                      PO BOX 1629                           159 BRIAR HILL LN
GREENBRIER, AR 72058-9104                 COLUMBIA, KY 42728                    ROCK SPRING, GA 30739




BARRY GEREN                               BARRY GREGG                           BARRY H SMITH
159 BRIARHILL LANE                        1790 ALVASTAGE ROAD                   12 CARROLL DR
ROCK SPRING, GA 30739                     KILMICHAEL, MS 39747                  WAPPINGERS FALLS, NY 12590-4721




BARRY HARTMAN                             BARRY HARTMAN                         BARRY HARTMAN
6992 BUFFALO RD                           6992 BUFFALO ROAD                     6992 BUFFALO ROAD
MOUNTAIN HOME, AR 72653-7722              MOUNTAIN HOME, AR 72653               MOUNTAIN HOME, AR 72653-7722




BARRY LOTT                                BARRY OWEN CO INC                     BARRY RAVEN
130 MALVERN PL                            ATTN SCOTT FINK, PRES                 6128 PANAMA RD
JACKSON, MS 39206                         5625 SMITHWAY ST                      DUPLESSIS, LA 70728
                                          LOS ANGELES, CA 90040
BARRY RHINEHART          Case 19-11984-CSS     Doc 36 FIRE
                                        BARRY VOLUNTEER Filed 09/10/19
                                                            DEPT         PageBARRY
                                                                              128 WILLIAMSON
                                                                                   of 1514
1308 WELLS AVE                           105 W SOUTH FRONT ST                36 MACEDONIA RD
HUNTSVILLE, AL 35801                     BLOOMING GROVE, TX 76626-7662       PONTOTOC, MS 38863




BARRY-OWEN CO INC                        BART DAVIS                          BARTES ALFRED GUARR CUST
5625 SMITHWAY STREET                     338 TOWN EAST BLVD                  MICHAEL B GUARR
LOS ANGELES, CA 90040                    SUNNYVALE, TX 75182                 UNIF GIFT MIN ACT MS
                                                                             294 COUNTY ROAD 14
                                                                             WATER VALLEY, MS 38965-3849



BARTLETT AREA CHAMBER OF COMMERCE        BARTLETT BODY SHOP INC              BARTLETT CHAMBER OF COMMERCE
PO BOX 34193                             5775 STAGE ROAD                     2969 ELMORE PARK RD.
BARTLETT, TN 38134-0193                  BARTLETT, TN 38134-4514             BARTLETT, TN 38134




BARTLETT CITY BOARD OF                   BARTLETT FIRE DEPARTMENT            BARTON & COMPANY INC/B&C PRODUCTS
EDUCATION                                2939 ALTURIA                        ATTN MIMI LOPEZ, GEN MGR
BARTLETT ELEMENTARYSCHOOL                BARTLETT, TN 38134                  8459 WHITE OAKS AVE, 101
5650 WOODLAWN STREET                                                         RANCHO CUCAMONGA, CA 91730
BARTLETT, TN 38134



BARTOW CO COMMISSIONER                   BARTOW CO COMMISSIONER              BARTOW COUNTY BUSINESS
135 W. CHEROKEE AVENUE                   135 W. CHEROKEE AVENUE              135 W CHEROKEE AVE
CARTERSVILLE, GA 30120                   SUITE 217A                          CARTERSVILLE, GA 30120
                                         CARTERSVILLE, GA 30120-3181




BARTOW COUNTY FIRE DEPT                  BARTOW POLICE DEPT                  BASE 4 GROUP
6793 GEORGIA 14                          100 PUBLIC SQUARE                   2611 WESTGROVE DR.
ADAIRSVILLE, GA 30103                    ADAIRSVILLE, GA 30103               SUITE 109
                                                                             CARROLTON, TX 75006




BASIC FUN INC.                           BASIC PRODUCTS INC                  BASIC RESEARCH
FKA THE BRIDGE DIRECT INC                3285 VETERANS MEMORIAL HY           GALE GONDREZICK
301 YAMATO ROAD                          SUITE A-2                           5742 WEST HAROLD GETTY DR
SUITE 2112                               RONKONKOMA, NY 11779                SALT LAKE CITY, UT 84116
BOCA RATON, FL 33431



BASIL JOHNSON                            BASKETS-N-BAGS                      BASS BERRY & SIMS
3109 DOUGLAS AV 124                      GEETHA PAI                          150 THIRD AVENUE SOUTH
DALLAS, TX 75219                         1589 IMPERIAL RIDGE                 SUITE 2800
                                         LAS CRUEES, NM 88011                NASHVILLE, TN 37201




BASS SECURITY SRVS INC                   BASTROP CITY MARSHALL               BASTROP FIRE DEPARTMENT
26701 RICHMOND RD                        PO BOX 809                          PO BOX 431
BEDFORT HTS, OH 44146                    BASTROP, LA 71220                   BASTROP, LA 71221




BASTROP POLICE DEPARTMENT                BATAVIA WINE CELLARS INC.           BATCHELOR, WINSTON E
PO BOX 431                               JUDD TASHIE                         D/B/A PERKINS PHARMACY
BASTROP, LA 71221                        5235 SHADY GROVE                    129 N PINE ST
                                         MEMPHIS, TN 38111                   DEQUINCY, LA 70633-3531
BATCHELOR, WINSTON E    Case 19-11984-CSS     DocPOLICE
                                       BATESVILLE 36 DEPT
                                                        Filed 09/10/19         PageBATINA
                                                                                    129 of  1514
                                                                                          CAMPBELL
PO BOX 338                              106 COLLEGE ST.                            2337 C HIGHWAY 63 SOUTH
1208 DOUGHARTY RD                       BATESVILLE, MS 38606                       LUCEDALE, MS 39452
DEQUINCY, LA 70633




BATON ROUGE BEER AGENCY                 BATON ROUGE BEER AGENCY                    BATTLE MONUMENT PARTNERS LLC
ATTN JOSEPH B OLINDE JR, PRES           ATTN TERRY CANEZARO, SALES DIR             530 EAST MAIN STREET
7808 AIRLINE HWY                        7808 AIRLINE HWY                           SUITE 1000
BATON ROUGE, LA 70815                   BATON ROUGE, LA 70815                      RICHMOND, VA 23219




BAUDUCCO FOODS INC                      BAUDUCCO FOODS INC                         BAUDUCCO FOODS INC.
ATTN MAGDALENA LOPEZ, US ADMIN MGR      ATTN STEFANO MOZZI, PRES                   ATTN STEFANO MOZZI, PRES
1705 NW 133RD AVE STE 101               1705 NW 133RD AVE STE 101                  1705 NW 133RD AVE STE 101
MIAMI, FL 33182                         MIAMI, FL 33182                            MIAMI, FL 33182




BAUMER FOODS INC                        BAUMER FOODS INC                           BAUMER FOODS INC
ATTN ALVIN BAUMER JR, PRES              ATTN LYDIA GUILLOT, SALES ADMIN ASST       ATTN MICHELLE MCDANIEL, VP DOM SALES
2424 EDENBORN AVE, STE 510              2424 EDENBORN AVE, STE 510                 2424 EDENBORN AVE, STE 510
METAIRIE, LA 70001                      METAIRIE, LA 70001                         METAIRIE, LA 70001




BAUSCH HEALTH                           BAXLEY FIRE DEPARTMENT                     BAXLEY POLICE DEPARTMENT
C/O CST COLLECTIONS                     303 EAST PARKER STREET                     560 BARNES STREET
PO BOX 33127                            BAXLEY, GA 31513                           BAXLEY, GA 31513
LOUISVILLE, KY 40232-3127




BAXTER BULLETIN                         BAXTER COUNTY COLLECTOR                    BAXTER COUNTY NEWSPAPERS INC
435 E WALNUT STREET                     8 EAST 7TH STREET                          THE BAXTER BULLETIN
GREEN BAY, WI 54301                     MOUNTAIN HOME, AR 72653                    PO BOX 1750
                                                                                   MOUNTAIN HOME, AR 72654-1750




BAXTER HEALTHCARE CORP                  BAXTER REGIONAL MEDICAL CENTER             BAY AIRE INC.
PO BOX 905788                           ATTN DEBRA HENRY                           PO BOX 1546
CHARLOTTE, NC 28290-5788                624 HOSPITAL DR                            BAY MINETTE, AL 36507
                                        MOUNTAI HOME, AR 72653




BAY POINT NETWORKS LLC                  BAY SALES COMPANY                          BAY SPRINGS FIRE DEPT.
ATTN WILLIAM VAN BEEK, PRESIDENT        22 W 32TH ST 16TH FL                       HIGHWAY 528
2200 DICKINSON RD, BLDG 1A              NEW YORK, NY 10001                         BAY SPRINGS, MS 39422
DE PERE, WI 54115




BAY SPRINGS TELEPHONE CO.               BAY SPRINGS TELEPHONE CO.                  BAY SPRINGS UTILITY DEPT. MS
2988 HWY 15                             PO BOX 409                                 39 S SIXTH ST
BAY SPRINGS, MS 39422                   BAY SPRINGS, MS 39422                      PO BOX 307
                                                                                   BAY SPRINGS, MS 39422




BAY SPRINGS UTILITY DEPT. MS            BAY VALLEY FOODS                           BAY VALLEY FOODS
PO BOX 307                              ATTN HARRY WALSH, PRESIDENT                BRIAN MCCARTHY
BAY SPRINGS, MS 39422                   3200 RIVERSIDE DR STE A                    3200 RIVERSIDE DR STE A
                                        GREEN BAY, WI 54301                        GREEN BAY, WI 54301
BAYER HEALTHCARE LLC   Case 19-11984-CSS     Doc 36 Filed
                                      BAYER HEALTHCARE LLC 09/10/19   PageBAYLA
                                                                           130 OSBORNE
                                                                                of 1514
100 BAYER ROAD                        100 BAYER ROAD                      29871 FARM RD 1215
PITTSBURG, PA 15205                   PITTSBURGH, PA 15205                EAGLE ROCK, MO 65641




BAYLEE MILAM                          BAYLESS THORNTON                    BAYLEY, HORACE J
7 DOVE CREEK DRIVE                    PO BOX 74                           100 WILDWOOD DR
VILONIA, AR 72173                     ROGERSVILLE, AL 35652               ANDALUSIA, AL 36421




BAYLI HENSON                          BAYMONT INN & SUITES                BAZ BROADCASTING IN
131 SAW MILL RD                       NAVNIT PATEL                        WDEB RADIO
GUIN, AL 35563                        1604 STATE HIGHWAY 34 S             403 LIVINGSTON AVE
                                      TERRELL, TX 75160                   JAMESTOWN, TN 38556




BAZHOU SANXIN STEEL PIPE CO LTD       BAZHOU SANXIN STEEL TR              BAZOONS INC
ATTN JERRY LIU, PRES                  PIPE CO. LTD.
EAST DOOR XINAN TOWN                  EAST DOOR XINAN TOWN
HEBEI PROVINCE                        BAZHOU CITY HEBEL
BAZHOU CITY 065703 CHINA              PROVINCE 65703000 CHINA



BB & C PHARMACY INC                   BB & G PHARMACY DBA                 BB & T
DBA THE PRESCRIPTION                  THE PRESCRIPTION CENTER             C/O JAMES GARRIS
CENTER OF LUMBERTON                   OF LUMBERTON                        150 SOUTH STRAFFORD RD
PO BOX 1022                           PO BOX 1333                         WINSTON SALEM, NC 27104-4227
LUMBERTON, NC 28359                   LUMBERTON, NC 28358



BB&T                                  BB&T                                BB&T
118 WALNUT STREET                     1724 WILSON ROAD                    1920 NORTH CENTER STREET
MONTEZUMA, GA 31063                   NEWBERRY, SC 29108                  HICKORY, NC 28601




BB&T                                  BB&T                                BB&T
200 S COLLEGE ST                      21 WEST GREET STREET                235 S. CHURCH STREET
FL 1                                  HONEA PATH, SC 29654                SWANSEA, SC 29053
CHARLOTTE, NC 28202-2077




BB&T                                  BB&T                                BB&T
2821 MOODY PKWY                       400 S. LAFAYETTE STREET             405 BELLEVILLE STREET
MOODY, AL 35004                       SHELBY, NC 28150                    EVERGREEN, AL 36401




BB&T                                  BB&T                                BB&T
502 MONROE ST.                        6630 US HWY 431                     704 EAST MAIN ST
CARTHAGE, NC 28327                    ALEXANDRIA, AL 36250                PRATTVILLE, AL 36067




BB&T                                  BB&T                                BB&T
723 ANDERSON STREET                   900 ANDERSON ST                     PO BOX 191
BELTON, SC 29627                      PIEDMONT, SC 29673                  SPRINGFIELD, KY 40069
                       Case
BBC INC AND B SAMUEL REALTY   19-11984-CSS     Doc
                                        BBG & ONE LLC36    Filed 09/10/19    PageBBG
                                                                                  131   of 1514
                                                                                     & ONE LLC
9311 JEFFERSON HWY                       C/O ROEDEL PARSON KOCH AND BLACHE       PO BOX 77130
RIVER RIDGE, LA 70123                    8440 JEFFERSON HWY STE 301              BATON ROUGE, LA 70879
                                         BATON ROUGE, LA 70809




BC WOOD INVESTMENT FUND II LLC           BC WOOD INVESTMENT FUND II LLC          BC WOOD INVESTMENT FUND II LLC
321 HENRY ST                             D/B/A LAWRENCEBURG PLAZA                D/B/A WESTGATE SHOPPING CENTER
LEXINGTON, KY 40508                      1020 INDUSTRY RD, STE 40
                                         LEXINGTON, KY 40505




BC WOOD PROPERTIES                       BC WOOD PROPERTIES                      BCD LLC
321 HENRY ST                             ATTN JAMES M GENTNER, EVP               ATTN BILL BLACKWOOD, MEMBER/MANAGER
LEXINGTON, KY 40508                      OPER/LEASING                            PO BOX 164
                                         321 HENRY ST                            DALTON, GA 30722-0164
                                         LEXINGTON, KY 40508



BCD, LLC                                 BCNY INTERNAL/JORDARA FAR               BCNY INTERNATIONAL INC
PO BOX 164                               25 NEWBRIDGE RD STE 405                 ATTN EVAN CAGNER, PRES
DALTON, GA 30722                         HICKSVILLE, NY 11801                    25 NEWBRIDGE RD, STE 405
                                                                                 HICKSVILLE, NY 11801




BCNY INTERNATIONAL INC                   BCNY INTERNATIONAL INC                  BDI LAGUNA INC.
ATTN GLENN UNGER, CFO                    ATTN MICHAEL GREENBLATT, EXEC VP        3655 ATLANTA INDUSTRIAL
25 NEWBRIDGE RD, STE 405                 25 NEWBRIDGE RD, STE 405                ATLANTA, GA 30331
HICKSVILLE, NY 11801                     HICKSVILLE, NY 11801




BDO SEIDMAN USA                          BDT BEVERAGE LLC                        BDT BEVERAGE
6075 POPLAR AVE                          2712 WESTWOOD DR.                       ATTN DAVE TOMAN, PRES
MEMPHIS, TN 38119                        NASHVILLE, TN 37204                     2712 WESTWOOD DR
                                                                                 NASHVILLE, TN 37204




BDT BEVERAGE                             BEACH LAKE CENTER INC                   BEACON STATION INC.
ATTN MICHELLE TOMAN, VP                  PO BOX 516                              11501 NORTHLAKE DRIVE
2712 WESTWOOD DR                         PULASKI, TN 38478                       CINCINNATI, OH 45249
NASHVILLE, TN 37204




BEACON STATION INC.                      BEALE, JUDITH ANN                       BEAR REDD WAR PONY CUSTOMS
PO BOX 100590                            ON BEHALF OF PTLJ INVESTMENT CO         4160 HWY 441
ATLANTA, GA 30384-0590                   C/O P.W. DUPREE                         RABUN GAP, GA 30658
                                         PO BOX 457
                                         JACKSONVILLE, AR 72076



BEATRICE BAKERY CO.                      BEATRICE CURTIS                         BEATRICE HAMM
CLAUDES CANDY BROKERAGE                  1308 SOUTH BROADWAY                     432 WALNUT STREET
1121 POPLAR VIEW LANE N                  PORTLAND, TN 37148                      DAYTONA, FL 32114
COLLIERVILLE, TN 38017




BEATRICE HOME FASHIONS INC               BEATRICE HOME FASHIONS INC              BEATRICE HOME FASHIONS INC
ATTN PATRICIA ESTRELLA, LOGISTICS        ATTN SAM GINDI, PRES                    ATTN STEVE NASH, COO
151 HELEN ST                             151 HELEN ST                            151 HELEN ST
SOUTH PLAINFIELD, NJ 07080               SOUTH PLAINFIELD, NJ 07080              SOUTH PLAINFIELD, NJ 07080
BEATRICE HOME FASHIONSCase   19-11984-CSS     Doc
                                       BEATRICE   36
                                                MOSS      Filed 09/10/19   PageBEATRICE
                                                                                132 of THOMAS
                                                                                        1514
ATTN VICTOR GINDI                      2375 BARTON CHAPEL/ 10E                 2996 ATTALA RD 2225
295 5TH AVE RM 1607                    AUGUSTA, GA 30906                       KOSCIUSHO, MS 39090
NEW YORK, NY 10016




BEATRIZ BALL                           BEAU AHRENS                             BEAU RIVIERE LLC
DEPT AT 952426                         1147 PICKENS CHAPEL RD                  426 CHARLES STREET
ATLANTA, GA 31192-2426                 SEARCY, AR 72143                        NEW IBERIA, LA 70560




BEAU RIVIERE LLC                       BEAU RIVIERE LLC                        BEAU RIVIERE LLC
C/O HAIK & HAIK                        C/O MORRIS M. HAIK                      PO BOX 190
511 WEST ST. PETER STRET               511 W ST PETER ST                       GUEYDAN, LA 70542
NEW IBERIA, LA 70560                   NEW IBERIA, LA 70560




BEAUCOUP DESIGNS                       BEAUMONT PRODUCTS/CLEARLY NATURAL       BEAUTIWISE LIMITED
8313 OHARA CT                          PO BOX 3245                             ROOM 1005-1006 10/F PENINSULA CENTRE
BATON ROUGE, LA 70806                  BRENTWOOD, TN 37024                     HONG KONG
                                                                               CHINA




BEAUTY 21 COSMETICS INC                BEAUTY 21 COSMETICS INC                 BEAUTY 21 COSMETICS
ATTN CHARLES YU, VP SALES              ATTN JENNIFER BARCLAY, LOGISTICS        2021 SOUTH ARCHIBALD AVENUE
8676 ROCHESTER AVE                     8676 ROCHESTER AVE                      ONTARIO, CA 91761
RANCHO CUCAMONGA, CA 91730             RANCHO CUCAMONGA, CA 91730




BEAUTY ENTERPRISES INC                 BEAUTY ENTERPRISES INC                  BEAUTY ENTERPRISES INC
ATTN GEORGE TYRRELL, VP OF SALES       ATTN LARRY A SUSSMAN, VP                ATTN MIKE GABLE, GENERAL MANAGER
150 MEADOW ST                          TRADE/FINANCE                           165 GOODRICH DR, UNIT 115
HARTFORD, CT 06114                     150 MEADOW ST                           BIRMINGHAM, AL 32517
                                       HARTFORD, CT 06114



BEAUTY INNOVATIONS                     BEAUTYGE BRANDS USA INC                 BEAUTYGE BRANDS USA INC
560 SYLVAN AVE. 3RD FLOOR              9560 TOWNE CENTRE DR 200                ATTN KENNETH RAY, DIR OF CHAIN SALES
ENGLEWOOD CLIFFS, NJ 07632             SAN DIEGO, CA 92121                     29310 LLOYD DR
                                                                               WARREN, MI 48092




BEAUTYGE BRANDS USA INC                BEAVER BOOKS PUBLISHING                 BEAVER CREEK WOOD PRODUCT
C/O JP MORGAN CHASE                    1899 COTTAGE STREET                     JOHN WITHERS
88213 EXPEDITE WAY                     ASHLAND, OH 44805                       1729 BADGER PARKWAY
CHICAGO, IL 60695-0001                                                         MARINETTE, WI 54143




BEAZLEY INSURANCE COMPANY, INC.        BECK INTERNATIONAL INC                  BECK INTERNATIONAL INC
30 BATTERSON PARK RD                   7133 E KEMPER ROAD                      ATTN DAVID BECK, VP OF OPERATIONS
FARMINGTON, CT 06032                   CINCINNATI, OH 45249                    7133 E KEMPER RD
                                                                               CINCINNATI, OH 45249




BECKETT CORP                           BECKY COLLINS                           BECKY E PETERS
3321 E. PRINCESS ANNE RD.              529 HERITAGE LAKE DR                    205 NORTH 27TH
NORFOLK, VA 23502                      GRIFFIN, GA 30224                       ARKADELPHIA, AR 71923-4201
BECKY HUNT               Case 19-11984-CSS     Doc 36
                                        BECKY MAPP           Filed 09/10/19     PageBECKY
                                                                                     133 MCKITCHENS
                                                                                          of 1514
589 POSSUM VALLEY                       294 S.W. HAPPY DR.                          SHONGALOO
MINORVILLE, TN 37807                    MADISON, FL 32340                           SHONGALOO, LA 71072




BECKY SMALLWOOD                         BECKY TAYLOR                                BECKY TIGERT
310 VALLEY VIEW                         3008 BURNLEY CT                             113 COUNTY RD. 1123
WHITE HOUSE, TN 37188                   SPRING HILL, TN 37174-8559                  DAINGERFIELD, TX 75638




BECKY YANCY                             BEDFORD COUNTY TRUSTEE                      BEDIVERE INSURANCE CO
656 WINDSOR GREEN                       102 NORTH SIDE SQUARE                       1880 JFK BLVD
GOODLETTSVILLE, TN 37070                SHELBYVILLE, TN 37160                       SUITE 801
                                                                                    PHILADELPHIA, PA 19103




BEE INTERNATIONAL                       BEE INTERNATIONAL                           BEEBE FIRE DEPARTMENT
ATTN CHUCK BLOCK                        ATTN VIVIAN SALINAS, CUSTOMER SERVICE       305 W COLLEGE
2311 BOSWELL RD, STE 1                  2311 BOSWELL RD, STE 1                      BEEBE, AR 72012
CHULA VISTA, CA 91914                   CHULA VISTA, CA 91914




BEEBE POLICE DEPARTMENT                 BEHRUZ AHMADI                               BEIJING GONGMEI CO
201 WEST ILLINOIS                       501 WILSON AVE APT A.                       FLAT B 2/F METROPOLITAN
BEEBE, AR 72012                         LEBANON, TN 37087                           FTY & WHSE BLDG 30-32
                                                                                    CHAI WAN KOK ST
                                                                                    SUEN WAN HONG KONG HONG KONG



BEJNAMIN MELANDER                       BEKTROM FOODS INC                           BEKTROM FOODS INC
234 N CENTER AVE                        6800 JERICHO TURNPIKE                       ATTN ALDON REED CAYLEY, EX VP
PANAMA CITY, FL 32401                   SUITE 207 W                                 317 WEST FRONT ST
                                        SYOSSET, NY 11791                           MONROE, MI 48162




BEKTROM FOODS INC                       BEKTROM FOODS INC                           BEL AIR LIGHTING
ATTN SHERRY HEWITT                      ATTN TONY IVEY                              28104 WITHERSPOON PKWY
317 WEST FRONT ST                       317 WEST FRONT ST                           CVALDESBELAIR-LIGHTING.C
MONROE, MI 48161                        MONROE, MI 48162                            NCIA, CA 91355




BELINDA BULL                            BELINDA CARROLL                             BELINDA COOK
460 OLD HWY 49                          2600 DENTON RD APT W217                     11518E 200 S
WIGGINS, MS 39577                       DOTHAN, AL 36303                            OAKLAND CITY, IN 47600




BELINDA FOUNTAIN                        BELINDA GUTHRIE                             BELINDA LEWIS
3261 GREENVILLE HWY                     200 EASON STREET                            510 E. 19TH ST. 6
RUTLEDGE, AL 36071                      BROOKLAND, AR 72417                         ROME, GA 30161




BELINDA MAYBERRY                        BELINDA PIERCE                              BELINDA REID
175 RAGAN ST.                           1288 RD 931 APT 9                           1609 STONE ST APT 3
LEESBURG, GA 31763                      TUPELO, MS 38804                            JONESBORO, AR 72401
BELINDA ROPER            Case 19-11984-CSS
                                        BELINDADoc
                                               SIMS 36      Filed 09/10/19   PageBELINDA
                                                                                  134 ofSTERLING
                                                                                         1514
318 ALABAMA AVENUE                       171 TAYLOR RD                           5950 ST C HARDWOOD APT 19
SELMA, AL 36701                          BURKESVILLE, KY 42717                   ST FRANCISVILLE, LA 70775




BELINDA SWIFT                            BELINDA WHITE                           BELINDA WHITE
3609 WINDERMERE ROAD                     1946 HIGHWAY 231                        1946 HWY 231
MEMPHIS, TN 38128-5229                   COTTONDALE, FL 32431                    COTTONDALE, FL 32431




BELINDA WHITE                            BELINDA WRIGHT                          BELL CARTER FOODS INC
1947 HIGHWAY 231                         PO BOX 1151                             3742 MT DIABLO BLVD
COTTONDALE, FL 32431                     LANETT, AL 36863                        LAFAYETTE, CA 94549




BELL HENRY PROPERTIES LLC                BELL PHARMACEUTICALS INC                BELL PHARMACEUTICALS INC
221 BELL AVENUE                          200 WEST BEAVER STREET                  ATTN ADAM BLATTNER, VP SALES
TEXARKANA, AR 71854                      BELLE PLAINE, MN 56011                  200 WEST BEAVER ST
                                                                                 BELLE PLAINE, MN 56011




BELL PHARMACEUTICALS INC                 BELLA ESPRIT BY US TAMEX CORP           BELL-CARTER FOODS
ATTN ADAM BLATTNER, VP SALES             ATTN TAMMY OU, PRESIDENT                ATTN DAVID MCINTYRE
PO BOX 128                               12910 MULBERRY DR, UNIT A               3742 MT DIABLO BLVD
BELLE PLAINE, MN 56011                   WHITTIER, CA 80602                      LAFAYETTE, CA 94549




BELL-CARTER FOODS                        BELL-CARTER FOODS                       BELL-CARTER FOODS
ATTN JENNIFER ROBERTSON                  ATTN PAUL MCGINTY, VP                   ATTN STEVE COX, SALES ADMINISTRATOR
3742 MT DIABLO BLVD                      3742 MT DIABLO BLVD                     3742 MT DIABLO BLVD
LAFAYETTE, CA 94549                      LAFAYETTE, CA 94549                     LAFAYETTE, CA 94549




BELLSOUTH BUSINESS SYSTEMS INC           BELLSOUTH LONG DISTANCE INC             BELLY INC
D/B/A BELLSOUTH LONG DISTANCE INC        400 PERIMETER CTR TERR                  600 W CHICAGO AVE
ATTN CATHE HURDLE BELLSOUTH BUS SYS      ATLANTA, GA 30346                       STE 290
STE 205; 6055 PRIMACY PARKWAY                                                    CHICAGO, IL 60654
MEMPHIS, TN 38119



BELMONT ESTATES INC.                     BELTON FIRE DEPT                        BELZONI BANNER
C/O ROBIN H DIAL                         PO BOX 828                              BANNER PRINTING CO INC
2712 MIDDLEBURG DR                       BELTON, SC 29627                        115 E JACKSON STREET
SUITE 208                                                                        BELZONI, MS 39038
COLUMBIA, SC 29204



BELZONI FIRE DEPARTMENT                  BELZONI POLICE DEPARTMENT               BEMIS EDWARDS
201 W JACKSON ST.                        314 N HAYDEN                            184 ATKINS STREET
BELZONI, MS 39038                        BELZONI, MS 39038                       SARDIS, MS 38666




BEN ADAMS                                BEN CHESHIRE                            BEN E KEITH BEVERAGES
2634 KENWOOD DRIVE                       134 MILLER RD                           ATTN JAMES FISHET
HOPKINSVILLE, KY 42240                   LEESBURG, GA 31763                      2801 I-35
                                                                                 DENTON, TX 76207
BEN E KEITH BEVERAGES Case    19-11984-CSS     DocBEVERAGES
                                        BEN E KEITH 36 Filed 09/10/19      PageBEN
                                                                                135   of 1514
                                                                                   E. KEITH COMPANY AB
ATTN JAMES FISHET                       PO BOX 2185                             PO BOX 2628
320 S UNIVERSITY PARKS DR               DENTON, TX 76202                        FORT WORTH, TX 76113
WACO, TX 76701




BEN ELIAS INDUSTRIES INC                BEN GARNER COLLECTOR                    BEN GARNER COLLECTOR
ATTN BUTCH ELIAS, PRESIDENT             145 JEFFERSON ST                        PO BOX 217
1400 BROADWAY                           CAMDEN, AR 71701                        CAMDEN, AR 71701
NEW YORK, NY 10018




BEN GARNER COLLECTOR                    BEN K SALES INC                         BEN KAUFMAN SALE
QUACHITA CO COURTHOUSE                  1628 60TH STREET                        JERRY LUMXBERG
PO BOX 217                              BROOKLYN, NY 11204                      9202 NW 101ST
CAMDEN, AR 71701                                                                MIAMI, FL 33178




BEN LANTZ                               BEN LOMAND COMMUNICATIONS, INC.         BEN LOMAND TELEPHONE CO-OP, INC.
2034 BAIRD ST.                          67 MAIN ST.                             67 MAIN ST.
MILAN, TN 38358-2304                    TRACY CITY, TN 37387                    TRACY CITY, TN 37387




BEN SKINNER DBA ALL-STAR                BEN VANDEVENDER                         BENBROOKE CREEKSIDE
SECURITY SERVICES                       PO BOX 83                               PARTNERS LLC
917 FERNCLIFF COVE                      DEKALB, MS 39328                        PO BOX 2168
SUITE 5                                                                         MOUNT PLEASANT, SC 29465
SOUTHAVEN, MS 38671



BENCHMARK SQUARE                        BENDON INC                              BENDON PUBLISHING
PROPERTIES LLC                          1840 BANEY ROAD                         ATTN RICK LETTLETON, VP FINANCE
PO BOX 10504                            ASHLAND, OH 44805                       1840 BANEY RD
GREENSBORO, NC 27404                                                            ASHLAND, OH 44805




BENDON                                  BENDON                                  BENECIA RICHARDSON
ATTN EUGENE JOHNSON                     ATTN MELISSA BLANKS, PRODUCTION COOR    4031 BROMPTON RD
1840 BANEY RD                           1840 BANEY RD                           MEMPHIS, TN 38118
ASHLAND, OH 44805                       ASHLAND, OH 44805




BENESHA GAYDEN                          BENGAL CHEMICAL INC                     BENGAL PRODUCTS INC
1163 HWY 44 E APT C                     PO BOX 54316                            ATTN LINDA BROWN
MCCOMB, MS 39648                        NEW ORLEANS, LA 70154                   13739 AIRLINE HWY
                                                                                BATON ROUGE, LA 70817




BENGAL PRODUCTS INC                     BENICOMP ADVANTAGE                      BENIKA BATTLE
ATTN NICHOLAS A GODLEY, PRESIDENT       ATTN JULIE SHORT                        206 CLUB LANE
13739 AIRLINE HWY                       8310 CLINTON PARK DR                    CONWAY, AR 72034
BATON ROUGE, LA 70817                   FORT WAYNE, IN 46825




BENITA PRIDGEON                         BENITA WHITE                            BENITO SANCHEZ
9871 WEBSTER RD.                        1733 S POPULAR SPRING                   5341 ROCK RIDGE COVE
WHITE HALL, AR 71602-8500               DUBLIN, GA 31021                        MEMPHIS, TN 38134
BENJAMEN CARR             Case 19-11984-CSS    Doc
                                         BENJAMIN    36 Filed 09/10/19
                                                  BALLENTINE             PageBENJAMIN
                                                                              136 of BEASON
                                                                                      1514
4 TILLMAN ST APT G                       5503 SOUTHERN WINDS DR              156 PARKLAND DRIVE
STATESBORO, GA 30458                     ARLINGTON, TN 38002                 FOREST CITY, NC 28043




BENJAMIN BOLAN                           BENJAMIN BRADY                      BENJAMIN BROWN
313 HILL AVE                             505 LONDONDERRY DRIVE               2534 MONTROSE ALLENTOWN RD
GUNTERSVILLE, AL 35976                   LUMBERTON, NC 28358                 MONTROSE, GA 31065




BENJAMIN BURNETT                         BENJAMIN CARPENTER                  BENJAMIN COLE
490 CLIFF WILLIAMS ROAD                  810 POTTER ST                       6651 SPENCER FOREST COVE W
SENATOBIA, MS 38668                      BAINBRIDGE, GA 39819                MEMPHIS, TN 38141




BENJAMIN COOK                            BENJAMIN COSBY                      BENJAMIN DEIERLEIN
108 PECAN GROVE DR                       603 SOUTH ALEXANDER AVE             16B OAKRIDGE MTN ROAD
MAGEE, MS 39111                          WASHINGTON, GA 30673                MAYFLOWER, AR 72106




BENJAMIN GARNER                          BENJAMIN KING                       BENJAMIN KNOTT
1002 ABBERLEY CIR                        829 MANDARIN AVE                    5104 RAYMOND RD
HENDERSONVILLE, TN 37075                 BOWLING GREEN, KY 42104             JACKSON, MS 39212




BENJAMIN LACONS                          BENJAMIN LACONS                     BENJAMIN MATHIS
2873 POPLAR SPRINGS RD.                  PO BOX 214                          2337 WASHINGTON RD
CHAPPELLS, SC 29037                      NEWBERRY, SC 29108                  RAYLE, GA 30660




BENJAMIN MCGEE                           BENJAMIN MORGAN                     BENJAMIN NASCIMENTO
809 5TH AVE SE                           6735 ELSSWORTH AVE                  152 CORNER RD
MOULTRIE, GA 31768                       DALLAS, TX 75214                    BELTON, SC 29627




BENJAMIN PAUL PARRISH                    BENJAMIN PHILLIPS                   BENJAMIN RAMSEY
PAMELA J PARRISH CUST                    614 POPLAR                          314 HORSE SHOE DRIVE
1879 MYRNA LANE                          CLARKSDALE, MS 38614                DUBLIN, GA 31021
MEMPHIS, TN 38117-7428




BENJAMIN ROBERTS                         BENJAMIN SMITH                      BENJAMIN THOMAS
602 ELKHORN WAY                          3117 KENDRICK RD                    209 CEDAR COVE
ROCKY FACE, GA 30740                     CORINTH, MS 38834                   BELLS, TN 38006




BENJAMIN WESLEY BRADY & DAVID C BRADY    BENJAMIN WILLIAMS                   BENJAMIN YAWN
THE PRESCRIPTION CENTER                  2208 E. OLD BAINBRIDGE RD           18 DYKES ST
OF LUMBERTON                             JAKIN, GA 39861                     MILAN, GA 31060
2200 N PINE ST
LUMBERTON, NC 28358
BENJAMINE ABRAM       Case 19-11984-CSS
                                     BENJI-26Doc
                                             INC. 36      Filed 09/10/19   PageBENNETT
                                                                                137 ofLOTTERHOS
                                                                                       1514     SULSER
529 BANKSTON RD                       KAMRAN BENJI                             & WILSON P.A.
NESBIT, MS 38651                      2016 E. 15TH STREET                      PO BOX 98
                                      LOS ANGELES, CA 90021                    JACKSON, MS 39205-0098




BENNETT SHIVERS                       BENNETTA MCGEE                           BENNIE COHRAN
4058 NORTH STATE STREET               975 WILLIAMS RD.                         3410 STONE
JACKSON, MS 39206                     PICKENS, MS 39146                        MEMPHIS, TN 38118




BENNIE FIELDS                         BENNIE HOUSE                             BENNIE JONES
835 WINFIELD COURT                    2949 HWY 15 NT                           C/O PO BOX 52847
MARIETTA, GA 30060                    BAY SPRINGS, MS 39422                    ATLANTA, GA 30355




BENNIE NALL                           BENNIE ROSS                              BENNIE WHEELINGTON
548 NORTH NALL RD                     272 HIGHWAY 97                           499 LOCUST AVE W
LUMBERTON, MS 39455                   COLUMBIANA, AL 35051                     MC KENZIE, TN 38201




BENNIE WHEELINGTON                    BENNY HAIRE                              BENNY WILLIAMSON
499 LOCUST ST                         118 B FOX CIRCLE                         207 COUNTY ROAD 324
MC KENZIE, TN 38201                   STARKVILLE, MS 39759                     OZAN, AR 71855




BENRLESA PROPERTIES LLC               BENSON MILLS CORP                        BENSON MILLS CORP
809 FAIR ST                           ATTN BRIAN WOLMAN, SALES EXECUTIVE       ATTN GEORGE SUDOR SANAM
COUSHATTA, LA 71019                   140 58 ST, BLDG A, UNIT 7J               140 58 ST, BLDG A, UNIT 7J
                                      BROOKLYN, NY 11220                       BROOKLYN, NY 11220




BENSON MITCHELL IRA LLC               BENSON MITCHELL IRA LLC                  BENSON MITCHELL IRA, LLC
                                      14875 NE TANGEN RD                       14875 NE TANGEN RD
                                      NEWBERG, OR 97132                        NEWBERG, OR 97132




BENTEX GROUP INC                      BENTEX GROUP INC                         BENTEX GROUP INC
ATTN CEO                              ATTN MARGARET CAMILIEN, A/R SPECIALIST   ATTN TINA PEREZ
34 W 33RD ST 2ND FL                   34 W 33RD ST 2ND FL                      34 W 33RD ST 2ND FL
NEW YORK, NY 10001                    NEW YORK, NY 10001                       NEW YORK, NY 10001




BENTLEY BATES                         BENTLEY PROPERTIES                       BENTLEY SHOPPING CENTERS
11 STAVE MILL LN                      INVESTORS LLLP                           C/O FRED D BENTLEY SR
MAYFLOWER, AR 72106-9562              DBA CLAXTON PARTNERS LLC                 PO BOX 968
                                      241 WASHINGTON AVE                       MARIETTA, GA 30061
                                      MARIETTA, GA 30060



BENTON CITY POLICE DEPART             BENTON CO TAX COLLECTOR                  BENTON CO TAX COLLECTOR
PO BOX 687                            215 E CENTRAL AVE RM 101                 215 E CENTRAL AVE RM 101
BENTON, TN 37307                      BENTONVILLE, AR 72712                    BENTONVILLE, AR 72712-5270
BENTON CO TRUSTEE      Case     19-11984-CSS
                                          BENTONDoc  36 Filed 09/10/19
                                                CO TURSTEE                 PageBENTON
                                                                                138 ofCOUNTY
                                                                                       1514 ELECTRIC SYSTEM, TN
1 E COURT SQUARE RM 103                   1 E COURT SQUARE RM 103              975 HWY 70E
CAMDEN, TN 38320                          CAMDEN, TN 38320                     PO BOX 429
                                                                               CAMDEN, TN 38320




BENTON COUNTY ELECTRIC SYSTEM, TN         BENTON FIRE DEPARTMENT               BENTON FREDS, INC.
PO BOX 429                                107 N. MAPLE                         12741 WEBER HILL RD
CAMDEN, TN 38320-0429                     BENTON, IL 62812                     C/O JOHN T. HUNZEKER
                                                                               SUNSET HILLS, MO 63127




BENTON INVESTMENT IN FREDS INC            BENTON INVESTMENT IN FREDS INC       BENTON POLICE DEPARTMENT
1219 BRITTANY PKWY                        12741 WEBER HILL RD                  500 WEST MAIN
MANCHESTER, MO 63011                      SUNSET HILLS, MO 63127               BENTON, IL 62812




BENTON-PARISH BOARD OF                    BENTON-PARISH BOARD OF               BENYANA HINTON
MUNICIPAL COMPLEX                         PO BOX 686                           240 NEELA DR
METORPOLITAN PLANNING COMMISSION,         BENTON, LA 71006                     SYLVANIA, GA 30467
2ND FL
620 BENTON RD
BOSSIER CITY, LA 71111


BENZELS PRETZEL BAKERY                    BENZER HOLDING LLC                   BERENDIA BERRY
ANN BENZEL                                                                     116 OLD JUPITER RD
5200 SIXTH AVENUE                                                              MENDENHALL, MS 39114
ALTOONA, PA 16602




BERGEN ANESTHESIA GROUP PC                BERGEN BRUNSWIG DRUG CO.             BERKELEY CO FAMILY COURT
PO BOX 630                                DEPT. 7825                           PO BOX 219
FRANKLIN LAKES, NJ 07417-0630             ATTN FINANCIAL SERVICES              MONCKS CORNER, SC 29461
                                          LOS ANGELES, CA 90088-7825




BERKELEY COUNTY TREASURER                 BERKELEY COUNTY TREASURER            BERKELEY COUNTY TREASURER
1003 US HIGHWAY 52                        PO BOX 6122                          PO BOX 6122
MONCKS CORNER, SC 29461                   MONCKS, SC 29461                     MONCKS, SC 29461-6120




BERKELEY RESEARCH GROUP                   BERKELEY SQUARE LP                   BERKELY COUNTY SHERIFF
2200 POWELL STREET                        701 EAST BAY ST                      300 CALIFORNIA
SUITE 1200                                CHARLESTON, SC 29403                 MONCKS CORNER, SC 29461
EMERYVILLE, CA 94608




BERKERLY RESEARCH GROUP LLC               BERKLEY INDEPENDENT                  BERKSHIRE FASHIONS INC
ATTN MARK RENZI, MANAGING DIR             104 EAST DOTY AVE                    10 WOODBRIDGE CENTRAL DR STE 600
70 W MADISON ST, STE 5000                 SUMMERVILLE, SC 29483                WOODBRIDGE, NJ 07095
CHICAGO, IL 60602




BERKSHIRE FASHIONS                        BERKSHIRE FASHIONS                   BERMO LLC
ATTN MUHAMMAD HAMLANI                     ATTN NATHAN DWECK, VP                12033 US 131
930 NEW DURHAM RD                         930 NEW DURHAM RD                    SCHOOLCRAFT, MI 49087
EDISON, NJ 08817                          EDISON, NJ 08817
BERNADETTE BROWN        Case 19-11984-CSS    Doc COTTON
                                       BERNADETTE 36 Filed 09/10/19   PageBERNADETTE
                                                                           139 of 1514
                                                                                     JOHNSON
3948 FLOYD AVE                         1224 MILLSCREST WALK               503 N. ASH STREET
MACON, GA 31204                        CONYERS, GA 30012                  BUNKIE, LA 71322




BERNADINE COTTON                       BERNADINE SEXTON                   BERNARD BERZACK
113 OWENS                              120 JEREMY LANE                    19282 SIERRA PERLA RD
ST. CLINTON, MS 39056                  LINCOLN, AL 35096                  IRVINE, CA 92603-3949




BERNARD DAWSON                         BERNARD DUNCAN                     BERNARD HADLEY
73082 HOOKFIN RD                       2928 HICKORY HILL APT 2            PO BOX 51
KENTWOOD, LA 70444                     MEMPHIS, TN 38115                  MORVEN, GA 31638




BERNARD JEFFERSON                      BERNARD JOHNSON                    BERNARD PAYNE
100 SMILEY RD                          603 CALVARY RD                     1349 OUTLAW AVE.
MARKS, MS 38646                        CAIRO, GA 39828                    SOPERTON, GA 30457




BERNARD RUCKER                         BERNICE BISHOP                     BERNICE BLOOM
1562 MAPLE                             14212 BALLENTINE RD                9104 RASPBERRY LANE
NETTLETON, MS 38858                    SARDIS, MS 38666                   CORDOVA, TN 38016




BERNICE CLARK                          BERNICE CRAIG                      BERNICE HUTCHINS
310 SOUTH BELL ST.                     PO BOX 51                          469 APT 4
NASHVILLE, GA 31639                    ASHVILLE, AL 35953                 MARIANNE, AR 72360




BERNICE MCMUTRAY                       BERNICE SMITH                      BERNIE COCKRELL
5330 N. STATE STREET                   P.O. BOX 4496                      404 SPRINGWOOD LN APT 17
JACKSON, MS 39206                      EASTMAN, GA 31023                  HARDY, AR 72542-9619




BERNIE MORRIS CLERK                    BERNIE STRICKLAND                  BERNIECE MCKENNIE
PO BOX 639                             6231 NOLINO DRIVE                  22144 NORTH HWY 17
MCMINNVILLE, TN 37111                  PINE BLUFF, AR 71601-9776          LEXINGTON, MS 39095




BERONICA HEATH                         BERRIEN CO TAX COMM.               BERRY COMPANY LLC
134 JEWELL LANE                        201 NORTH DAVIS STREET             160 INVERNESS DR WEST
DUPONT, GA 31630                       NASHVILLE, GA 31639                SUITE 400
                                                                          ENGLEWOOD, CO 80112




BERRY MIDDLETON                        BERRY MINNIE                       BERRY REAL ESTATE LLC
FREDS 2260                             160 COUNTY ROAD 108                641 BRIDGEPORT RD
601 NORTH ST JOSEPH HWY 9              ABBEVILLE, MS 38601-9600           PINOLA, MS 39149
MORRILTON, AR 72110
BERRY REAL ESTATE LLC Case   19-11984-CSS    Doc SKINNER
                                       BERRYLYNNE 36 Filed 09/10/19   PageBERT
                                                                           140MAXWELL
                                                                               of 1514COMPANY
C/O RINGER AND LINGOLD                 949 GOODSON CIR                    22 S 8 ST
ATTN DAVID RINGER                      ROCK SPRING, GA 30739-2211         FERNANDINA BEACH, FL 32034
PO BOX 737, 125 E MAIN ST
FLORENCE, MS 39073



BERTHA KERRENS                         BERTHA MITCHELL                    BERTHA UGULANO
2219 COMMERCIAL AVENUE                 33 COLE FARM ROAD                  1108 MASON SMITH AVE
MURPHYSBORO, IL 62966                  ALBANY, KY 42602                   METAIRIE, LA 70003




BERWICK OFFRAY HONG KONG               BERWICK OFFRAY LLC                 BERWICK OFFRAY LLC
10TH FL MIRROR TOWER                   ATTN CINDY SCHMID                  ATTN LOIS B KARPINSKI, VP FINANCE
61 MODY RD                             2015 WEST FRONT ST                 2015 WEST FRONT ST
TSIM SHA                               PO BOX 428                         BERWICK, PA 18603
TSUI EAST HONG KONG HONG KONG          BERWICK, PA 18603



BESS HOME FASHIONS INC                 BESS MFG.                          BESSIE AUTRY
ATTN CONAN SULLIVAN                    FRED ASHE                          305 HUDSON ST
155 BROOKSIDE AVE                      1807-27.HUNTINGDOM STREET          OCILLA, GA 31774
WEST WARWICK, RI 02893                 PHILADELPHIA, PA 19125




BESSIE CANTRELL                        BESSIE HOSKINS                     BESSIE JACKSON
108 E WALNUT ST APT 21                 405 HAWATHA STREET                 12068 OLD HAMMOND HWY B
RUSSELL, AR 72139                      SOMERVILLE, TN 38068               BATON ROGUE, LA 70816




BESSIE JERNIGAN                        BESSIE M OSBORNE                   BESSIE RUDER
603 BEAVER DAM RD APT 46               2215 MICHELLE DRIVE                1908 SAXSON ST
INDIANOLA, MS 38751                    MARION, IL 62595-4724              POPLAR BLUFF, MO 63901




BESSIE SANDIFER                        BEST ACCESSORY GROUP               BEST BRANDS CONSUMER PRODUCTS
19492 STATE LINE ROAD                  ATTN ABE SAFDIE                    ATTN ALBERT KASM, PRESIDENT
KENTWOOD, LA 70444                     10 WEST 37 ST, STE 4E              20 WEST 33 ST 5TH FL
                                       NEW YORK, NY 10018                 NEW YORK, NY 10001




BEST BRANDS CONSUMER PRODUCTS          BEST BUY                           BEST MADE TOYS INTL ULC
ATTN DAVID GREEN                       4300 N GETWELL RD                  120 ST REGIS CRES NORTH
20 WEST 33 ST 5TH FL                   MEMPHIS, TN 38118                  TORONTO, ON M3J 1Z3
NEW YORK, NY 10001                                                        CANADA




BEST MFG. CO.                          BEST SECURITY ACQUISTION LLC       BEST WESTERN INN
1633 BROADWAY                          BEST SECURITY INDUSTRIES           14175 HIGHWAY 190
NEW YORK, NY 10019                     DBA RUME WWIS                      HAMMOND, LA 70401
                                       755 NW 17TH AVE STE 101
                                       DELRAY BEACH, FL 33445



BEST WESTERN RIVERSIDE INN             BEST WESTERN TRAIL DUST INN        BEST WESTERN
2400 RIVERSIDE DRIVE                   1521 EAST SHANNON RD               2326 NORTH ARKANSAS AVE.
MACON, GA 31204                        SULPHUR SPRINGS, TX 75482          RUSSELLVILLE, AR 72802
BEST WESTERN            Case   19-11984-CSS
                                         BESTCODoc
                                               INC 36         Filed 09/10/19   PageBESTEVER
                                                                                    141 of 1514
HWY 61 N LA 10                           ATTN SCOTT WATTENBERG, CFO                FLAT A 10FL BLK A ELDEX BLDG
ST FRANCISVILLE, LA 70775                288 MAZEPPA RD                            21 MATAUWAI RD HUNGHOM
                                         MOORESVILLE, NC 28115                     KOWLOON
                                                                                   HONG KONG



BESTMADE TOYS INTERNATIONAL ULC          BESTWAY(HONG KONG)INT LTD                 BETH CROW
ATTN SHELLY GOBIN, CFO                   1161 SANDHILL AVE                         153 BOLIVAR HWY
120 ST REGIS CRES NORTH                  HONG KONG                                 JACKSON, TN 38301
TORONTO, ON M3J 1Z3                      CHINA
CANADA



BETH DEPROW                              BETH HARPER                               BETH J HINTON
1305 TROY AVE                            2303 TAFT STREET                          570 PHELPS RD.
DYERSBURG, TN 38024                      ALBANY, GA 31707                          SAVANNAH, TN 38372




BETH KERESTESI                           BETH LAW                                  BETH LEONARD
131 CNTY RD 151                          101 ALBERU STREET                         20 MORGAN RD.
WATER VALLEY, MS 38965                   SLIDELL, LA 70460                         JASPER, TN 37347




BETH MCMAHAN                             BETH SCHICTHL                             BETH SCOTT
295 POSSUM TROT ROAD                     1160 HOGAN LANE APT 213                   124 B ST. APT A
BURNSVILLE, NC 28714                     CONWAY, AR 72034                          JACKSON, TN 38301




BETH SCRUGGS                             BETH THREADGILL                           BETH ZAHA
119 HARRISON ROAD                        216 DOVE STREET                           55 GREEN ROAD
ROME, GA 30165                           WINFIELD, AL 35594                        PARAGOULD, AR 72450




BETHANI MAYFIELD                         BETHANIE STANSELL                         BETHANNE KARTASEVICH
181 ROBERTS LANE                         727 PEAVINE ROAD                          410 W INDIANA AVE APT 4
JACKSON, TN 38301                        RINGGOLD, GA 30736                        BONIFAY, FL 32425




BETHANY ADAMS                            BETHANY BENSON                            BETHANY CARTER
601 ST.CHARLES ST                        1182 TURNERTOWN RD.                       PO BOX 763
CHARLESTON, MS 38921                     NEEDHAM, AL 36915                         DAWSONVILLE, GA 30534




BETHANY DEVELOPMENT ONE LLC              BETHANY DOWNS                             BETHANY HERRON
ATTN HOWARD L CAUGHRON                   63 CR 377                                 156 COOPER RD
946 CARTIN ST                            WATER VALLEY, MS 38965                    BYHALIA, MS 38611
GOODLETSVILLE, TN 37072




BETHANY JOHNSON                          BETHANY KRIEGER                           BETHANY LEGER
50343 OLD HIGHWAY 25                     235 GOARDSVILLE RD                        602 DILLON ROAD
ABERDEEN, MS 39730                       LEXINGTON, AL 35648                       CARENCRO, LA 70520
BETHANY RAMSEY          Case 19-11984-CSS    Doc
                                       BETHANY    36
                                               SCOTT       Filed 09/10/19   PageBETHANY
                                                                                 142 ofSHIELDS
                                                                                        1514
2035 ELEANOR DRIVE                     71 HOLLOWAY HILL DRIVE                   317 CLUB PARK DR
VIDALIA, LA 71373                      MONTEVALLO, AL 35115                     ABERDEEN, MS 39730




BETHANY WALLACE                        BETHANY WARD                             BETHLEHEM FIRE DEPT.
1098 HIGHWAY 51 & 98                   461 NORTH MAIN STREET                    235 TEAGUE TOWN
MCCOMB, MS 39648                       RUTHERFORDTON, NC 28139                  TAYLORSVILLE, NC 28681




BETSY DUFFY                            BETSY HARRIS                             BETSY MONTS
210 SYPHRIT RD                         701 SHILOH ROAD APT412                   506 COUNTRY CLUB RD
WELLFORD, SC 29385                     TYLER, TX 75701                          HOUSTON, MS 38851




BETSY SELLERS                          BETTER BRANDS DIST.-MS                   BETTER BRANDS OF SOUTH GEORGIA LLC
1124 HUNTLEY SHOP ROAD                 PO BOX 1053                              3900 PECAN GROVE COURT
CHESTERFIELD, SC 29709                 WEST POINT, MS 39773                     ALBANY, GA 31701




BETTER HOME PLASTICS CORP              BETTER MADE SNACK FOODS                  BETTER OFFICE PRODUCTS
ATTN RONALD HABOUSH, PRESIDENT         PO BOX 674488                            ALLISON DIEHL
439 COMMERCIAL AVE                     DETROIT, MI 48213                        19840 NORDHOFF PLACE
PALISADES PARK, NJ 07650                                                        CHATSWORTH, CA 91311




BETTER OFFICE PRODUCTS                 BETTIE GREER                             BETTINA CARMICHAEL
KELLY GAMBINA                          112 WANDA DRIVE                          111 MCFADDEN
8102 DEERING AVE                       WEST MONROE, LA 71291                    ROSE BUD, AR 72137
CANOGA PARK, CA 91304




BETTINA COPELAND                       BETTY ADAMS                              BETTY BAIRROW
1507 HAMMER LANE                       UNKNOWN                                  416 KEMP DR
OXFORD, MS 38655                       PHILADELPHIA, MS 39350                   WARRIOR, AL 35180




BETTY BANKS                            BETTY BLAIR                              BETTY BLAYLOCK
1257 PARKWAY PL. F                     522 LEWIS LANE                           675 EAST REED ROAD
CLARKSVILLE, TN 37042                  PICKENS, MS 39146                        GREENVILLE, MS 38701




BETTY BOXLEY                           BETTY BRADY                              BETTY BRIDGES
708 COLONY PARK DRIVE                  266 SHILOH CHURCH RD.                    20006 DENTVILLE ROAD
PEARL, MS 39208                        ELLISVILLE, MS 39437                     HAZLEHURST, MS 39083




BETTY BROOMS                           BETTY BROWN                              BETTY BUXTON
1404 ALLEN ST.                         208 BIRCHTREE ROAD                       810 N 9TH ST
RUSTON, LA 71270                       CLOVER, SC 29710                         OAKDALE, LA 71463
BETTY CARLTON          Case   19-11984-CSS     Doc 36
                                        BETTY CARR           Filed 09/10/19   PageBETTY
                                                                                   143 CARROLL
                                                                                        of 1514
52389 ELLERY CLEMENT RD                 106 FLOYD CIRCLE                          34 OLD CREST DR
LORANGER, LA 70446                      SENATOBIA, MS 38668                       N. AUGUSTA, SC 29860




BETTY CARTLIDGE                         BETTY CLAYTON                             BETTY COX
995 HERSHEL RD                          1 CHEYENNE CR                             FREDS 1455
MIDDLETON, TN 38052                     PURVIS, MS 39475                          2215 HWY 78 WEST
                                                                                  DORA, AL 35062




BETTY DANCE                             BETTY DAVIS                               BETTY DUNAWAY
703 ELLIOT                              131 SHADY LANE                            WADE STREET
HUMBOLDT, TN 38343                      SYLVESTER, GA 31791                       BLAKELY, GA 39823




BETTY EMBREY                            BETTY EVANS                               BETTY FERGUSON
6462 COUNTY HWY 69                      1306 ONEIL                                144 AYERS DRIVE
GUIN, AL 35563                          COMMERCE, TX 75428                        JACKSON, TN 38301




BETTY FERGUSON                          BETTY FERGUSON                            BETTY FERRELL
415 BURKETT ST                          415 BURKETT                               382 CR 209
JACKSON, TN 38301                       JACKSON, TN 38301                         HOPE, AR 71801




BETTY FLANNAGIN                         BETTY FRENCH                              BETTY GARRETT
219 BROOKS DRIVE                        210 RICHMOND, APT. 5                      8025 VELMY LN
TUSCUMBIA, AL 35660                     JONESBORO, AR 72401                       PORT RICHEY, FL 34668




BETTY GLASGLOW                          BETTY GLASGOW                             BETTY GLASGOW
PO BOX 101                              241 LARGENT HOLLOW RD                     PO BOX 101
DOVER, TN 37058                         STEWART, TN 37175-4023                    DOVER, TN 37058




BETTY GORE                              BETTY GRIFFIN                             BETTY HALL
1210 EAST FIRST STREET                  15 CLARK AVE 3                            106 ARLINGTON PARK DR
FOREST, MS 39074-4333                   ROME, GA 30161                            LA PLACE, LA 70068




BETTY HARRELL                           BETTY HENRY                               BETTY HOLCOMB
509 GORDON AVE 9A                       6 DONALD STREET                           210 FRANKLIN ST
BAINBRIDGE, GA 39819                    PIEDMONT, SC 29673                        SARDIS, MS 38666




BETTY INGRAM                            BETTY JAGGERS                             BETTY JEAN MCKENNIE
2791 BLUE SPRINGS ROAD                  352 THIRD SAINT THOMAS                    PO BOX 1102
WILSONVILLE, AL 35186                   BIRMINGHAM, AL 35201                      WATLY, GA 30477
BETTY JOHNSON            Case 19-11984-CSS     Doc 36
                                        BETTY JOHNSON       Filed 09/10/19   PageBETTY
                                                                                  144 KofPETERSON
                                                                                           1514
1000 CO ROAD 4424                       76 KEYS STREET                           16542 PETERSON LN
BRUNDIDGE, AL 36010                     MCDONOUGH, GA 30253                      LOXLEY, AL 36551-7537




BETTY KAUFMAN                           BETTY KEENER                             BETTY KEY
4338 S FRANKFORT AVE                    2703 DRY RANCH                           1020 N.CHESTNUT ST
RUSSELLVILLE, AR 72802                  HARRISON, AR 72601                       MONTEREY, TN 38574




BETTY LEWIS                             BETTY MCHENRY                            BETTY MCINTYRE
350 OLD HAMILTON MILLS RD               2525 SHILOH RD LOT 264                   PO BOX 1001
BREMEN, GA 30110                        TYLER, TX 75703                          TOMPKINSVILLE, KY 42167




BETTY MERCHART                          BETTY MIDDLETON                          BETTY MILES
30 MCGLATHERY LN                        1001 N 10TH STREET                       6295 LEE RD. 240
FOLKVILLE, AL 35622                     NASHVILLE, AR 71852-3671                 PHENIX CITY, AL 36869




BETTY MITCHELL                          BETTY MORGAN                             BETTY NGO
MEMPHIS, TN 38118                       1304 S E 12TH                            6 WILDERNESS RUN CT
                                        WAGONER, OK 74467                        MOUNT LAUREL, NJ 08054




BETTY NITSSON                           BETTY PARKER                             BETTY PARKER
100 JENNIFER LANE                       214 MAC ARTHUR DR                        214 MCARTHUR DRIVE
HEADLAND, AL 36345                      MADISON, TN 37115                        MADISON, TN 37115




BETTY PRICE                             BETTY PRICE                              BETTY REYES
1175 CALVARY CHURCH RD.                 RT 1 BOX 1250                            2 HWY 1 S
WRIGHTSVILLE, GA 31096                  WRIGHTSVILLE, GA 31096                   COLT, AR 72326




BETTY RHYNE                             BETTY RICE                               BETTY RICHARDSON
1757 WEST GARRISON BLVD                 PO BOX 131                               882 SE 8TH AVE
GASTONIA, NC 28052                      TRENTON, GA 30752                        CRYSTAL RIVER, FL 34429




BETTY ROWELL                            BETTY S SMITH                            BETTY SCOTT
268 GOLDONNA ROAD                       1464 HIGHWAY 26 W                        406 HENDERSON DR
GOLDONNA, LA 71031                      NASHVILLE, AR 71852-3768                 RAINBOW CITY, AL 35906




BETTY SEXTON                            BETTY SHARP                              BETTY SHUBERT
78 CROUCH CIRCLE                        3041 EDGEWARE                            11072 EDWIN LADNER RD
BAMBERG, SC 29003                       MEMPHIS, TN 38118                        PASS CHRISTIAN, MS 39571-9366
BETTY SUE RUSS           Case 19-11984-CSS     Doc 36
                                        BETTY TATUM         Filed 09/10/19   PageBETTY
                                                                                  145 TAYLOR
                                                                                       of 1514
795 SCENIC HILLS DR                     685 HWY. 100 LOT 4                       6254 RED OAK RD
FULTON, MS 38843                        HOGANSVILLE, GA 30230                    BAXLEY, GA 31513




BETTY THOMPSON                          BETTY TROY                               BETTY WARREN
508 HIGHWAY 14 EAST                     307 N. ADELADE AVE.                      216 E.20TH AVE.
MARION, AL 36756                        BRINKLEY, AR 72021-2707                  CORDELE, GA 31015




BETTY WILSON                            BETTY WINBUSH                            BETTY WRIGHT
3025 LEWIS WAY                          96 WALSH                                 147 PAUL ADDITION RD
BEECH ISLAND, SC 29842                  JACKSON, TN 38301                        SEARCY, AR 72143




BETTY YATES                             BETTY YAWN                               BETTYE MULLEN
BDC CONSULTANTS/PERSONEL LLC            111 SEGO HILL RD                         1579 S MAIN STREET
PO BOX 681955                           MONTICELLO, FL 32344                     GREENVILLE, MS 38701
HOLLY SPRINGS, MS 38635




BETTYE PERYMOND                         BEULAH HARPER                            BEUNKA HARRIS
308 BANKS RD                            1116 BLACKSHEAR RD 210                   406 N AVE
CLINTON, MS 39056                       CORDELE, GA 31015                        PITTSBURG, TX 75686




BEVCO SALES                             BEVERAGE CONTROL INC AB                  BEVERAGE SALES INC. AB
1165 PALMOUR DR                         2331 NEWS SENTINEL DRIVE                 2002 LOUISIANA AVENUE
GAINESVILLE, GA 30501                   KNOXVILLE, TN 37921                      LAKE CHARLES, LA 70601




BEVERAGE SOURTH OF AIKEN/COLUMBIA       BEVERAGE SOUTH LLC AB                    BEVERAGE SOUTH OF AB
LLC                                     DBA J&L VENTURES                         AIKEN/COLUMBIA LLC
265 METROPOLITAN DR                     1815 WILKINSON RD.                       265 METROPOLITIAN DRIVE
WEST COLUMBIA, SC 29170                 AUGUSTA, GA 30904                        WEST COLUMBIA, SC 29170




BEVERLEY ACKERMAN                       BEVERLY A. BOLTON                        BEVERLY ABRAHAMSEN
1006 EAST HANOVER                       151 ROSEMONT LOOP                        20 SNOWDOWN RD
NEW BADEN, IL 62265                     OXFORD, MS 38655                         LUAK, MS 38852-7356




BEVERLY BAILEY                          BEVERLY BEECHER                          BEVERLY BIVINS
912 MITCHELL AVE                        3469 BRENDA KAYE YAWN RD                 808 PIERCE DR
EAST PRAIRIE, MO 63845                  BAXLEY, GA 31513                         DUBLIN, GA 31021




BEVERLY BLAKENEY                        BEVERLY BOBB                             BEVERLY BROUSSARD
413 4TH AVENUE SOUTH 7                  19 HARNAGE CIRCLE                        2131 BECNEL ST
COLUMBUS, MS 39701                      LAKELAND, GA 31635                       FRANKLIN, LA 70538
BEVERLY BROWN         Case   19-11984-CSS
                                       BEVERLYDoc 36 Filed 09/10/19
                                               BUMPUS                 PageBEVERLY
                                                                           146 ofBUMPUS
                                                                                  1514
7367 BOLTON BROWNSVILLE                2090 MISSISSIPPI RD                2090 MISSISSIPPI ROAD
BOLTON, MS 39041                       SAULSBURY, TN 38067                SAULSBURY, TN 38067




BEVERLY BURNS                          BEVERLY CALLICUTT                  BEVERLY COLEMAN
1016 OLIFF RD.                         321 HARDY RD                       PO BOX 414
QUITMAN, GA 31643                      CARTHAGE, NC 28327                 HOLLANDALE, MS 38748




BEVERLY COLLINS                        BEVERLY CRUB                       BEVERLY CUSTALOW
5513 HWY 243 SOUTH                     91 DRIPPING SPIRNGS ROAD           7 GOODRICH ST
LEXA, AR 72355                         WINCHESTER, TN 37398               PELZER, SC 29669




BEVERLY DAWSON                         BEVERLY DUNLAP                     BEVERLY FINNER
3300 NORTH INGLE 1E                    2235 ROBINSON LANE                 231 JOE BARNES ROAD
MACON, GA 31210                        GREENVILLE, MS 38701               BYRON, GA 31008




BEVERLY FULTON                         BEVERLY GIFFORD                    BEVERLY GILBERT
418 JEFFERY ACRES RD                   2909 KIPLING DRIVE                 122 SOUTH LOUISVILLE ST
MERIDIAN, MS 39301                     AUGUSTA, GA 30909                  ACKERMAN, MS 39735




BEVERLY GLENN                          BEVERLY HAWKINS                    BEVERLY HILLS TEDDY BEAR CO
PO BOX 113                             12552 PARKWOOD DRIVE               24625 RAILROAD AVE
WILBURN, AR 72179-0113                 BATON ROUGE, LA 70815              SANTA CLARITA, CA 91321




BEVERLY HILLS UNIFORMS                 BEVERLY HOOD                       BEVERLY HOWELL
ATTN BEHRDOZ SERRAF PRESIDENT          142 COUNTY RD 1130                 779 HOLLIS CREEK STREET
515 BARRY ST                           CULLMAN, AL 35057                  WOODBURY, TN 37190
BRONX, NY 10474




BEVERLY JAN DREYFOUS AND               BEVERLY JEAN BRUMMELL              BEVERLY MANNING
F JOHN DREYFOUS                        621 MC 6043                        417 WEST 15TH STREET
8 CHEROKEE ROAD NW                     YELLVILLE, AR 72687                HOPKINSVILLE, KY 42240
ATLANTA, GA 30305




BEVERLY OWENS                          BEVERLY PUGH                       BEVERLY RAMSEY
718 JOE KENNEDY RD                     832 COUNTY ROAD 26                 112 ROCK CREEK LN
COLLINS, GA 30421                      EVERGREEN, AL 36401                MENA, AR 71953




BEVERLY RIMMER                         BEVERLY SCOBEY                     BEVERLY UPTON
1415 HWY 16 WEST UNIT 39               19520 HWY 63                       601 W EASY ST
CANTON, MS 39046                       RISON, AR 71665                    ROGERS, AR 72756
BEVERLY UPTON              Case 19-11984-CSS
                                          BEVERLYDoc 36 Filed 09/10/19
                                                  WALKER                 PageBEVERLY
                                                                              147 ofWININGER
                                                                                     1514
601 WEST EASY STREET                      200 ALAMO DR                       800 ROLLING BROOKE DR
ROGERS, AR 72756                          MCGREGROR, TX 76657                SOMERVILLE, TN 38068




BEVIL CREEK INVESTMENTS LLC               BEVINS, AMY L, TTEE                BEVINS, BRIAN & AMY L
2092 S SHERWOOD DR C-20                   PO BOX 5843 CRS                    110 SUN CHASE CT
VALDOSTA, GA 31602                        JOHNSON CITY, TN 37602             JOHNSON CITY, TN 37615




BEVINS, BRIAN & AMY L                     BEYONKA FUQUA                      BG FIRE LLC
PO BOX 424                                183 WERDEN ROAD                    3624 13TH STREET EAST
JOHNSON CITY, TN 37605                    DUBLIN, GA 31021                   TUSCALOOSA, AL 35404




BG GREENTAG FIRE                          BG STAFFING LLC.                   BH BRAND INC
EQUIPMENT LLC                             DBA ZYCRON                         ATTN KENNY HARARI, VP
704 OLD JONESBORO HWY                     PO BOX 660282                      10 W 33RD ST, STE 218
WITCHITA FALLS, TX 76301                  DALLAS, TX 75266-0282              NEW YORK, NY 10001




BH MEDIA GROUP INC.                       BHS INC                            BIANCA CLARK
NORTH CAROLINA MEDIA                      HEALTHE MONTORING SERV             2944 SOUTH GREEN ST.APT.32
GROUP                                     PO BOX 703                         TUPELO, MS 38801
PO BOX 27283                              COLUMBUS, MS 39703
RICHMOND, VA 23261-7283



BIANCA FOREST                             BIANCA SLAUGHTER                   BIANCA THOMAS
2306 TERRY STREET                         2008 PARKER ROAD                   4434 SUMNERS WELLS ROAD
TUPELO, MS 38801                          SYLVANIA, GA 30467                 MEMPHIS, TN 38118




BIANCA WILLIAMS                           BIANCA WITHERSPOON                 BIANCA WRIGHT
2619 PINE CIRCLE DRIVE                    426 BAUGHN ST                      308 MARVIN ST
PEARL, MS 39208                           HENDERSON, TN 38340                SENATOBIA, MS 38668




BIBB CO TAX COMMISSION                    BIBB CO TAX COMMISSION             BIBB COUNTY SCHOOL DIST
188 THIRD STREET                          PO BOX 4724                        484 MULBERRY STREET
MACON, GA 31201                           MACON, GA 31208                    MACON, GA 31201-7906




BIBB COUNTY SHERIFF                       BIBB DISTRIBUTING CO. AB           BIC CORP
668 OGLETHORPE ST                         PO BOX 3789                        1 BIC WY STE 1
MACON, GA 31201                           MACON, GA 31205                    SHELTON, CT 06464-0299




BIC CORP                                  BIEDENHARN, DOLL HUDSON            BIEDERLACK OF AMERICA
5321 SHADY DELL TRAIL                     2800 POINT DRIVE                   MICHAEL HICKEY
KNOXVILLE, TN 37914                       MONROE, LA 71201                   11501 BEDFORD RD.NE
                                                                             CUMBERLAND, MD 21502
BIENVILLE DEMORCRAT     Case 19-11984-CSS      Doc
                                       BIENVILLE    36 Filed 09/10/19
                                                 DEMORCRAT              PageBIENVILLE
                                                                              148 of PARISH
                                                                                      1514
1952 N RAILROAD AVE                     PO BOX 29                           100 COURT HOUSE DRIVE
ARCADIA, LA 71001                       ARCADIA, LA 71001                   ARCADIA, LA 71001




BIENVILLE PARISH                        BIG APPLE INC.                      BIG B DRUGS INC
PO BOX 746                              320 FORSYTHIA DR.                   1 CVS DR
ARCADIA, LA 71001                       DEERFIELD, IL 60015                 WOONSOCKET, RI 02895




BIG B DRUGS INC                         BIG B INC                           BIG B INC
ATTN ANTHONY J BRUNO, PRESIDENT         1 CVS DR                            ATTN ANTHONY J BRUNO, PRESIDENT
PO BOX 10166                            WOONSOCKET, RI 02895                PO BOX 10166
BIRMINGHAM, AL 35202                                                        BIRMINGHAM, AL 35202




BIG B INC                               BIG B INC                           BIG BUFFALO CROSSING LLC
ATTN ARTHUR M JONES, SR, PRESIDENT      D/B/A DRUGS FOR LESS                ATTN VINCE BERTA
PO BOX 10168                            PO BOX 10168                        911 COLLEGE STREET
BIRMINGHAM, AL 35202                    BIRMINGHAM, AL 35202                SUITE 301
                                                                            BOWLING GREEN, KY 42101



BIG DEAL INC                            BIG HEART PET BRANDS                BIG HEART PET BRANDS
11500 SW 67TH AVE STE 200W              1 MARITIME PLAZA                    375 N SHORE DR
PORTLAND, OR 97223                      SAN FRANCISCO, CA 94111             PITTSBURGH, PA 15212




BIG HEART PET BRANDS                    BIG MOUTH INC                       BIG MOUTH INC
PO BOX 193575                           655 WINDING BROOK DR STE 205        655 WINDING BROOK DR STE 304
SAN FRANCISCO, VA 94119-3575            GLASTONBURY, CT 06033               GLASTONBURY, CT 06033




BIG PULLEY LLC                          BIG QUARK LLC                       BIG R CUSTOMS
PO BOX 199                              7645 DELMAR BLVD                    GUYTON R WOOD
GREENVILLE, WI 54942-0199               ST LOUIS, MO 63130                  1105 N JEFFERSON STREET
                                                                            DUBLIN, GA 31021




BIG TIME PRODUCTS LLC                   BILBREY FAMILY LP                   BILCO AND ASSOCIATES
2 WILBANKS ROAD SE                      RANDALL BILBREY                     803 INDUSTRIAL DR.
ROME, GA 30161                          910 OVERTON PLAZA                   WEST CHICAGO, IL 60185
                                        LIVINGSTON, TN 38570




BILL BRISCOE                            BILL ELLIOTT                        BILL HALL COMPANY LP
71 CR 327                               C/O COLONY BANK                     7101 DESIGN ST, BLDG 300
OXFORD, MS 38655                        625 WEST WARD STREET                N CHARLESTON, SC 29418
                                        DOUGLAS, GA 31533




BILL HILLMAN                            BILL MAYS                           BILL PARKER
1247 ROSE LANE                          PO BOX 830                          10065 LACY DR
NEWBERRY, SC 29108-4131                 MARSHALL, AR 72650                  OLIVE BRANCH, MS 38654
BILL R. GREEN            Case 19-11984-CSS      DocPHARMACY
                                        BILL SCOTTS 36 FiledINC09/10/19   PageBILLANDRIUS
                                                                                149 of 1514
                                                                                          POPE
DBA BRG INVESTMENTS                      1896 MILL STREET                     174 MT.PLEASANT RD
PO BOX 1877                              RINGGOLD, LA 71068                   COLLINS, MS 39428
MORRISTOWN, TN 37816




BILLIE AINSWORTH                         BILLIE ANDERSON                      BILLIE BACHMAN
1206 BERRY STREET                        172 PALM ST, APT 28                  20321 COUNTY ROAD 410
PRENTISS, MS 39474                       COCHRAN, GA 31014                    HOLCOMB, MO 63852




BILLIE BAILEY                            BILLIE BRUNER                        BILLIE CANSLER
8 LUKERS TRAILER PARK                    414 SOUTH JACKSON                    349 BURDETTE RD
PELL CITY, AL 35128                      OAKLAND CITY, IN 47660               SWEETWATER, TN 37874




BILLIE COLEMAN                           BILLIE H. FORE                       BILLIE H. FORE
6507 BARKSDALE BLVD LOT219               114 COURT STREET                     PO BOX 369
BOSSIER CITY, LA 71112                   GROVE HILL, AL 36451                 GROVE HILL, AL 36451




BILLIE KELLY                             BILLIE LACKEY                        BILLIE MOORE
2285 CR 22                               1101 CTY RD 31                       3346 OLD HWY 221 S
HEADLAND, AL 36345                       ASHLAND, AL 36251                    MARION, NC 28752




BILLIE MOORE                             BILLIE MORGAN                        BILLIE MURRELL
5874 OLD RIVER ROAD                      198 WEST END AVE                     900 HUDSON CREEK RD
BLACKSHEAR, GA 31516                     MCKENZIE, TN 38201                   DRY PRONG, LA 71423




BILLIE REDMON                            BILLIE STRICKLAND                    BILLIE TAYLOR
18412 VETERAN MEMORIAL WAY               4028 WOODTRAIL DRIVE                 PO BOX 1294
CHENEYVILLE, LA 71325                    VALDOSTA, GA 31601                   WINNFIELD, LA 71483




BILLIE WARMACK                           BILLION TOWER INTL LTD.              BILLS DOLLAR STORES INC
2353 FRAIN DR                            MARK WEXLER
PELL CITY, AL 35128                      1385 BROADWAY -601
                                         NEW YORK, NY 10018




BILLY ADAMS                              BILLY ATKINS                         BILLY BARKER
905 DR MARTIN LUTHER KING DR             95 SAWMILL ROAD                      1328 HWY 171
HOMER, LA 71040                          TOWNLEY, AL 35587                    LOUISVILLE, GA 30434




BILLY BENNETT                            BILLY BRAXTON                        BILLY BREWER
313 HAMPTON PARK DRIVE                   141 MC 4052                          243 E DAVIS
HOOVER, AL 35216                         YELLVILLE, AR 72687                  PIGGOTT, AR 72454
BILLY C WILLIAMS       Case   19-11984-CSS      Doc 36
                                        BILLY CHANDLER    Filed 09/10/19   PageBILLY
                                                                                 150CLARKSON
                                                                                     of 1514
407 WEST FORTH ST.                      5530 HWY 129                           460 NORTH HWY 75
DONALSONVILLE, GA 39845                 JONESVILLE, LA 71343                   FAIRFIELD, TX 75840




BILLY CUPPLES                           BILLY F PAINTER                        BILLY FULLER
219 NORTH TENN ST                       145 THOROUGHBRED LANE                  224 HIGH COUNTRY DRIVE
JACKSON, TN 38301                       HARTSVILLE, TN 37074-3559              PINEVILLE, LA 71360




BILLY HAYNES                            BILLY HINSON                           BILLY JOE CHAMBERS
328 ASHLEY 365                          139 LINDEN HIGHWAY                     PO BOX 307
WILMOT, AR 71676                        CENTERVILLE, TN 37033                  NICHOLSON, GA 30565




BILLY JOE MAPLES                        BILLY JOE TULLY                        BILLY JOE TULLY
208 THOMAS GROVE RD                     53 SUMMER LANE                         53 SUMMER LANE
MILAN, TN 38358                         ROGERSVILLE, AL 35652                  ROGERSVILLE, AL 35652-7509




BILLY K HENSON &                        BILLY KENNEY                           BILLY LANDRY
NANCY A HENSON JT TEN                   1006 W 2ND ST                          1693 IRISH BEND ROAD
7511 MS HWY 12                          ADEL, GA 31620                         FRANKLIN, LA 70538
ACKERMAN, MS 39735-8905




BILLY LOTT                              BILLY MCCOWN                           BILLY MCLEMEE
591 WOODS DRIVE                         1035 AVALON CIRCLE                     108 CRAWFORD RD
HENDERSON, TN 38340                     KOSCIUSKO, MS 39090-4607               HAUGHTON, LA 71037




BILLY N. ABERNATHY OR                   BILLY N. ABERNATHY                     BILLY NETHERLAND
PAUL A. COGGIN                          104D NORHTWOOD DRIVE                   4 BRIARWOOD LANE
C/O JOHN D. COGGIN                      CENTRE, AL 35960                       PRINCETON, LA 71067
104 D NORTHWOOD DR
CENTRE, AL 35960



BILLY RAYBON                            BILLY ROGERS                           BILLY ROGERS
2972 SEVEN RD                           307 SCR 11A WEST RALEIGH               367 MOUNT KEYS DR.
BATESVILLE, MS 38606                    RALEIGH, MS 39153                      BRYSON CITY, NC 28713




BILLY TAYLOR                            BILLY THAMES                           BILLY VAUGHAN
1326 WHITE BLUFF RD                     1119 EAST COLLEGE AVE                  6716 OWEN HILL ROAD
WHITE BLUFF, TN 37055                   WIGGINS, MS 39577                      COLLEGE GROVE, TN 37046




BILLY VICKERS                           BILLY WAGNER                           BILLY WILLIAMS
1004 NORTH 14TH                         1031 CLIFTON ST                        217 THOMPSON ST
AUGUSTA, AR 72006                       GREENSBORO, GA 30642                   MARION, AL 36756
BILLY WILLIAMS         Case    19-11984-CSS     Doc
                                         BILLYJOE    36 Filed 09/10/19
                                                  CHAMBERS               PageBI-LO
                                                                               151LLC
                                                                                    of 1514
407 WEST 4TH ST                          PO BOX 307                          PO BOX 933280
DONALSONVILLE, GA 39845                  NICHOLSON, GA 30565                 ATLANTA, GA 31193-3280




BINTA BAH                                BIO CREATIVE LABS                   BIOCARE LABS INC
4681 GILBERT RD                          2710 TEMPLE AVENUE                  5202 W 65TH ST
MEMPHIS, TN 38116                        LONG BEACH, CA 90806                BEDFORD PARK, IL 60638




BIOCARE LABS INC                         BIOFILM INC                         BIO-LAB INC
5202 W 65TH ST                           3225 EXECUTIVE RIDGE                1735 NORTH BROWN RD PO BOX 300002
BEDFORK, IL 60638                        VISTA, CA 92081                     LAWRENCEVILLE, GA 30049




BIO-LAB INC                              BIO-LAB INC                         BIO-LAB INC
1755 NORTH BROWN ROAD                    F/K/A HOME CARE LAB                 F/K/A HOME CARE LAB
PO BOX 300002                            ATTN AMANDA CARDANI                 ATTN AMANDA CARDANI
LAWRENCEVILLE, GA 30049                  1725 N BROWN RD                     425 WILCOX ST, 509
                                         LAWRENCEVILLE, GA 30043             CHARLOTTE, NC 28203



BIO-LAB INC                              BIO-LAB INC                         BIO-LAB INC
F/K/A HOME CARE LAB                      F/K/A HOME CARE LAB                 F/K/A HOME CARE LAB
ATTN AMANDA CARDANI                      ATTN LAWRENCE GUTHRIE               C/O KISER HARRISS
PO BOX 7247-7710                         1725 N BROWN RD                     1350 LESTER RD
PHILADELPHIA, PA 19170                   LAWRENCEVILLE, GA 30043             CONYERS, GA 30012



BIOLAB INTERNATIONAL INC                 BIOLAB INTERNATIONAL INC            BIOMED INTELLIGENCE INC
130 DENISON ST                           DBA HOMECARE LABS                   ATTN JIM MAGUIRE
MARKHAM, ON L3R 1B6                      1735 NORTH BROWN RD                 2236 CAPITAL CIR NE UNIT 201
CANADA                                   LAWRENCEVILLE, GA 30043             TALLAHASSEE, FL 32308




BIOMED INTELLIGENCE INC                  BIONCA WHITE                        BIO-PRO RESEARCH
ATTN NOHA VANIK                          310 W GAPWAY APT. 308               GARY OVERLY
2236 CAPITAL CIR NE UNIT 201             ANDREWS, SC 29510                   1140 TATE BLVD
TALLAHASSEE, FL 32308                                                        SOUTHEAST HICKORY, NC 28602




BIORIDGE PHARMA LLC                      BIRCH COMMUNICATIONS                BIRGIT COBB
100 CAMPUS DR STE 300                    320 INTERSTATE N PKWY               6061 WIGGINS LOOP
FLORHAM PARK, NJ 07932                   ATLANTA, GA 30339                   CARTHAGE, MS 39051




BIRGIT THOMAS                            BIRKETT SEGARS                      BIRLETTE JELKS
602 STATION CLUB DRIVE                   3011 W WOODBINE                     180 BONDA DRIVE
MARIETTA, GA 30060                       FLORENCE, SC 29501                  GREENVILLE, MS 38701




BISHOP, THERESA W                        BISHOP, THERESA W                   BISHOP, THERESA W
101 W COMMERCIAL AVE                     102 S HOLLEY                        102 W COMMERCIAL AVE
MONTEREY, TN 38576                       MONTEREY, TN 38574                  MONTEREY, TN 38574
                       Case 19-11984-CSS
BISSELL HOMECARE INTERNATIONAL        BISSELL Doc 36 INTERNATIONAL
                                              HOMECARE Filed 09/10/19   PageBISSELL
                                                                              152 ofRENTAL
                                                                                      1514LLC
PO BOX 1888                           STADHOUDERSKADE 55                    1140 MONROE AVE NW STE 5202
GRAND RAPIDS, MI 49501                AMSTERDAM 1072 AB                     GRAND RAPIDS, MI 49503
                                      NETHERLANDS




BISSELL RENTAL LLC                      BISSELL RENTAL LLC                  BISSELL RENTAL LLC
1140 MONROE AVE NW                      2345 WALKER AVE NW                  PO BOX 1888
GRAND RAPIDS, MI 49503                  GRAND RAPIDS, MI 49544-2516         GRAND RAPIDS, MI 49501-1888




BISSINGERS CHOCOLATE                    BJ PARTNERS, LLC                    BJ PARTNERS, LLC
1600 N. BROADWAY                        27 FROST LANE                       301 MILL ROAD SUITE L6
ST LOUIS, MO 63102                      LAWRENCE, NY 11559                  HEWLETT, NY 11557




BJ PARTNERS, LLC                        BJ RETAIL PARTNERS LLC              BKBQ II LLC
301 MILL ROAD SUITE L6                  301 MILL ROAD SUITE L6              ONE & ONLY BBQ
HEWLETT, NY 11559                       HEWLETT, NY 11557                   567 PERKINS EXTD
                                                                            MEMPHIS, TN 38117




BLACK & WHITE MERCHANDISING CO LTD      BLACK EQUIPMENT CO                  BLACK HILLS ENERGY
170 MARCEL LAUREN BLVD                  SOUTH INC.                          PO BOX 6001
ST LAURENT, QC H4P 2J5                  4570 SHELBY AIR DRIVE               RAPID CITY, SD 57709-6001
CANADA                                  SUITE 8
                                        MEMPHIS, TN 38118



BLACK HILLS ENERGY                      BLACK MOUNTAIN GOLD                 BLACK ROCK LLC
PO BOX 6006                             26804 VISTA TERRACE                 2485 S 2700 W
RAPID CITY, SD 57709                    1-800-487-8445 X 10                 WEST VALLEY CITY, UT 84119
                                        LAKE FOREST, CA 92630




BLACKBURN, BARBARA & GREG               BLACKBURN, BARBARA & GREG           BLACKBURN, BARBARA, GREGORY L & BOYD
CIRCLE DRIVE                            PO BOX 188                          H
PO BOX 160                              MCKENZIE, TN 38201                  CIRCLE DRIVE
MCKENZIE, TN 38201                                                          PO BOX 160
                                                                            MCKENZIE, TN 38201



BLACKBURN, BOYD H & BARBARA             BLACKJACK INC.                      BLAI
CIRCLE DRIVE                            RACHAEL BELLISARIO                  4505 WASATCH BLVD STE 350
PO BOX 160                              35444 MOUND ROAD                    SALT LAKE CITY, UT 84124
MCKENZIE, TN 38201                      STERLING HEIGHTS, MI 48310




BLAI, LLC                               BLAINE DURHAM                       BLAIR DENHAM
C/O TAYLOR, PORTER, BROOKS & PHILLIPS   2411 KEAZEY HOLLOW ROAD             9700 HIGHWAY 278
PO BOX 2471                             WAYNESBORO, TN 38485                BEAVERTON, AL 35544
BATON ROUGE, LA 70821




BLAIR ROGERS                            BLAIZE EDDIINGS                     BLAKE BATTERTON
3185 HIGHWAY 80 WEST                    8855 W WARNER ST                    1305 S MAPLE ST
DUDLEY, GA 31022                        BAYOU LA BATRE, AL 36509            RUSTON, LA 71270
BLAKE DOYLE             Case 19-11984-CSS     Doc 36
                                       BLAKE KEENUM         Filed 09/10/19   PageBLAKE
                                                                                  153 LANKIN
                                                                                       of 1514
155 JIM WINKLER RD.                    915 MCGOWAN DRIVE                         45 LAKEVIEW MANOR CT
LONGVILLE, LA 70652                    SOUTHAVEN, MS 38671                       SPRINGFIELD, KY 40069




BLAKE MOTE                             BLAKE MOTE                                BLAKE PARKER
205 E MISSISSIPPI ST                   205 E. MISSISSIPPI                        16 JOHNSON AVE
BEEBE, AR 72012                        BEEBE, AR 72012                           ASHSLAT, AR 72513




BLAKE RAELYN                           BLAKE RICHARD                             BLAKE SMITH
147 HARPER STREET                      116 VIDRINE LANE                          119 C R 5320
SAREPTA, LA 71071                      CHURCHPOINT, LA 70525                     BOONEVILLE, MS 38829




BLAKE STAGGS                           BLAKE WILLIAMS                            BLAKELY AMIGOS LLC
110 NELSON ST                          8843 ISLAND RD                            PO BOX 1097
WAYNESBORO, TN 38485                   ST FRANCISVILLE, LA 70775                 CORDELE, GA 31075




BLAKELY AMIGOS                         BLAKELY LLC - PERLIS                      BLAKELY RUDOLPH
PO BOX 1097                            PO BOX 1097                               468 HAMILTON STREET
1220 EAST 16TH AVENUE                  CORDELE, GA 31015                         GRETING, LA 70453
CORDELE, GA 31010




BLAKELY SZISZAK                        BLAKELY, LLC                              BLAKLEY ANDERSON
22 DAWSON COVE                         PO BOX 1097                               509 CHESTNUT
MAYFLOWER, AR 72106                    CORDELE, GA 31015                         LA FAYETTE, GA 30728




BLAKLEY FIRE DEPARTMENT                BLANCA ESCOBEDO                           BLANCHARD & CALHOUN COMMERCIAL
20 COURT SQUARE E                      40 CR 286                                 ATTN TROY JORDAN
BLAKLEY, GA 31723                      OXFORD, MS 38655                          2743 PERIMETER PKWY, BLDG 100, STE 370
                                                                                 AUGUSTA, GA 30909




BLANCHARD AND CALHOUN                  BLANCHARD PARK LLC                        BLANCHARD PARK LLC
REAL ESTATE CO INC                     304 CHEYENNE DRIVE                        317 LEA DRIVE
699 BROAD ST STE 400                   WEST MONROE, LA 71291                     WEST MONROE, LA 71291
AUGUSTA, GA 30901




BLANCHARD POLICE DEPT                  BLANCHE CRAMBERE                          BLANCHE DEAN
PO BOX 428                             141 BOARD WALK                            2374 MASON ST
BLANCHARD, LA 71009                    LA PLACE, LA 70069                        MACON, GA 31206




BLANCHE HART                           BLANCHE SANDERS                           BLANCHE THOMAS
P.O. BOX 389                           1105 EVERGREEN LANE                       7891 CO RD 311
ALBANY, LA 70711                       BLYTHEVILLE, AR 72315-2208                CENTRE, AL 35960
BLANCHI LLC                Case 19-11984-CSS
                                          BLANCHI,Doc
                                                   LLC 36       Filed 09/10/19   PageBLANCHI,
                                                                                      154 ofLLC
                                                                                              1514
4505 WASATCH BLVD                          4505 WASATCH BLVD                         C/O RIO MANAGEMENT
STE 350                                    STE 350                                   45055 WASATCH BOULEVARD
SALT LAKE CITY, UT 84124                   SALT LAKE CITY, UT 84124                  STE. 350
                                                                                     SALT LAKE CITY, UT 84124



BLANKENSHIP PLUMBING INC.                  BLASH SHANDRICKA                          BLASTER CORP
1802 CULPEPPER STREET                      552 VINSON VILLAGE                        8500 SWEET VALLEY DR
CULLMAN, AL 35055                          DUBLIN, GA 31021                          VALLEY VIEW, OH 44125




BLATT HASENMILLER                          BLAZAR SALES CO.                          BLECKLEY COUNTY T.C.
LEIBSKER & MOORE LLC                       BRUCE MASDEN                              112 NORTH 2ND STREET
211 LANDMARK DRIVE                         765 KENWICK RD. UNIT A                    COCHRAN, GA 31014
STE 55                                     COLUMBUS, OH 43209
NORMAL, IL 61761-6165



BLEDSOE COUNTY TRUSTEE                     BLEDSOE COUNTY TRUSTEE                    BLEDSOE TELEPHONE COOPERATIVE
3150 MAIN ST 900                           PO BOX 335                                338 CUMBERLAND AVE.
PIKEVILL, TN 37367-5750                    PIKEVILLE, TN 37367                       PIKEVILLE, TN 37367




BLIP LLC                                   BLISTEX INC                               BLIZZARD ENTERTAINMENT INC
3955 ANNAPOLIS LN STE 100                  1800 SWIFT DR                             ATTN BRIAN HODOUS
PLYMOUTH, MN 55447                         OAK BROOK, IL 60523-1574                  16215 ALTON PKWY
                                                                                     IRVINE, CA 82618




BLOOM, MICHAEL                             BLOOMBERG BNA                             BLOSSOM VESTAL
                                           1801 SOUTH BELL STREET                    1055 WEST WOODROW
                                           ARLINGTON, VA 22202                       MILAN, TN 38358




BLUE BELL CREAMERIES LP                    BLUE BELL CREAMERIES LP                   BLUE BOX INTERNATIONAL LTD
1101 BLUE BELL RD                          2134 HILLSHIRE CIR                        RM 1203 E OCEAN CTR 98 GRANVILLE
BRENHAM, TX 77834-1807                     MEMPHIS, TN 38134                         E TSIM THA TSUI
                                                                                     KOWLOON HONG KONG




BLUE CROSS/BLUE SHIELD OF ALABAMA          BLUE DIAMOND GROWERS                      BLUE DOG BAKERY GROUP INC
PO BOX 360037                              ATTN MARK JANSEN, PRESIDENT               BLUE DOG BAKERY
BIRMINGHAM, AL 35236-0037                  1802 C ST                                 3302 FUHRMAN AVE E
                                           SACRAMENTO, CA 95811                      SUITE 202
                                                                                     SEATTLE, WA 98102



BLUE DOG BAKERY                            BLUE HORSESHOE SOLUTIONS INC              BLUE PEARLS INVESTMENT CORP.
ATTN KYLE POLANSKI, PRESIDENT              ATTN CHRISTOPHER J CASON                  3700 DEKALB TECH PARKWAY
3302 FUHRAM AVE E, 202                     11590 N MERIDIAN STE 520                  ATLANTA, GA 30340
SEATTLE, WA 98102                          CARMEL, IN 46032




BLUE RIDGE ESOP ASSOC                      BLUE RIDGE MOUNTAIN EMC GA - 9            BLUE RIDGE MOUNTAIN EMC GA - 9
154 HANSEN ROAD STE. 102                   875 MAIN ST E                             PO BOX 9YOUNG
CHARLOTTESVILLE, VA 22911                  YOUNG HARRIS, GA 30582                    HARRIS, GA 30582-0009
BLUE RUNNER FOODS INC. Case   19-11984-CSS     DocMARKETING
                                        BLUE SKIES 36 Filed INC 09/10/19     PageBLUE
                                                                                  155STAR
                                                                                      of 1514
                                                                                          CLOTHING CO.INC
726 S. BORNSIDE AVE                      ATTN JEFFREY DAHL, PRESIDENT            1407 BROADWAY 1903
GONZALES, LA 70737                       6675 LAKEWAY DR                         NEW YORK, NY 10018
                                         CHANHASSEN, MN 55317




BLUEBANANA GROUP LLC                     BLUEBANANA GROUP LLC                    BLUEBANANA GROUP LLC
10 W 33RD ST 516                         ATTN MARK HOROWITZ, CHIEF SALES         ATTN MARVIN AZRAK, PRESIDENT
NEW YORK, NY 10001                       OFFICER                                 10 W 33RD ST 516
                                         10 W 33RD ST 516                        NEW YORK, NY 10001
                                         NEW YORK, NY 10001



BLUECROSS BLUESHIELD OF TENNESSEE        BLUELINE REDIFORM                       BLUEPRINT CLOTHING CORP
INC                                      555 AIRLINE DRIVE                       4851 S SANTA FE AVE
ATTN LINDA ANDREAE, VP                   COPPELL, TX 75019                       VERNON, CA 90058
801 PINE ST
CHATTANOOGA, TN 37402



BLUFF CITY BEER CO. AB                   BLUMENTHAL DISTRIBUTING INC             BLUMENTHAL DISTRIBUTING INC
450-R SIEMERS DRIVE                      D/B/A OFFICE STAR PRODUCTS              D/B/A OFFICE STAR PRODUCTS
CAPE GIRADEAU, MO 63701                  ATTN FRED RUEDA, EVP                    ATTN RICK BLUMENTHAL, PRESIDENT
                                         1901 S ARCHIBALD AVE                    1901 S ARCHIBALD AVE
                                         ONTARIO, CA 91761                       ONTARIO, CA 91761



BLYTHERS KYASIA                          BMGM COMPANY LLC                        BNI INC
210 ROLAND ST APT. 2F                    1407 BROADWAY SUITE 803                 DBA- IMPACT OF LAUREL
BISHOPVILLE, SC 29010                    PAM BMGM.US                             PO BOX 449
                                         NEW YORK, NY 10018                      BAY SPRINGS, MS 39422




BOARD OF PHARMACY                        BOARD OF PHARMACY                       BOARD OF PROFESSIONAL
1625 N MARKET BLVD.                      35 STATE HOUSE STATION                  RESPONSIBILITY OF SUPREME
STE N-219                                AUGUSTA, ME 04333-0035                  COURT OF TENNESSEE
SACRAMENTO, CA 95834                                                             10 CADILLACE DR STE 220
                                                                                 BRENTWOOD, TN 37027



BOARD OF PUBLIC WORKS-BAMBERG, SC        BOARD OF PUBLIC WORKS-BAMBERG, SC       BOARD OF THE STATE TEACHERS
2340 MAIN HWY                            PO BOX 1180                             RETIREMENT
BAMBER, SC 29003                         BAMBERG, SC 29003-0780                  SYSTEM OF OHIO
                                                                                 ATTN DIRECTOR OF INVESTMENTS
                                                                                 275 E BROAD ST
                                                                                 COLUMBUS, OH 43215


BOARD OF THE STATE TEACHERS              BOARD USA                               BOARDVANTAGE INC.
RETIREMENT                               33 BROAD STREET                         DBA NASDAQ INC.
SYSTEM OF OHIO                           SUITE 502                               ONE LIBERTY PLAZA
C/O OTR                                  BOSTON, MA 02109                        49TH FL
275 E BROAD ST                                                                   NEW YORK, NY 10006
COLUMBUS, OH 43215


BOB GELB                                 BOB HENINGTON                           BOB K MURRAY
2401 NORFOLK COURT                       P.O. BOX 25                             2420 HIGHWAY 34
NORTHPORT, AL 35473                      MT HOME, AR 72653                       HARRISBURG, IL 62946-5620




BOB LANGREDER                            BOB MATRIANO-LIM                        BOB RALPH DIST. CO. AB INC.
106 MICHAEL CIRCLE                       1203 BAY RIDGE DRIVE                    115 LARCEL DR.
LEESBURG, GA 31763                       BENTON, LA 71006                        SIKESTON, MO 63801
                      Case INC
BOB RAY WILLIAMS ENTERPRISES 19-11984-CSS
                                       BOB RAYDoc   36 ENTERPRISES
                                               WILLIAMS Filed 09/10/19
                                                                   INC   PageBOB
                                                                              156  ofWILLIAMS
                                                                                 RAY  1514
ATTN BOBBY WILLIAMS                    PO BOX 1560                           ENTERPRIESE INC.
915 FISHER RD                          MANY, LA 71449                        PO BOX 1560
MANY, LA 71449                                                               MANY, LA 71449




BOB WASILEWSKI                        BOBANA HARRIS                          BOBBI EILAND
767 BERRYDALE DRIVE                   1302 HAMPTON PLACE                     120 MOHAWK ST.
ATLANTA, GA 30328                     HOOVER, AL 35216                       STARKVILLE, MS 39759




BOBBI HOUCK                           BOBBIE A DAVIS                         BOBBIE ANNETTE MORGAN
2016 CELINA HWY                       1409 17TH AVENUE NORTH                 C/O BOBBIE ANNETTE NELSON
LIVINGSTON, TN 38570                  COLUMBUS, MS 39701-3623                2910 CHURCH RD EAST
                                                                             SOUTHAVEN, MS 38671-9825




BOBBIE ANTOINE                        BOBBIE BEASLEY                         BOBBIE BETTIS
3313 TIFFANY STREET                   411 WEST PINE STREET                   440 N WILLIFORD ROAD
NEW IBERIA, LA 70563                  PRESCOTT, AR 71857                     WILLIFORD, AR 72482-8554




BOBBIE BROWN                          BOBBIE BYNUM                           BOBBIE CARTER
5043 STACEY RD                        727 SCR 87                             5494 BROWNS VALLEY RD.
MEMPHIS, TN 38109                     MIZE, MS 39116                         GUNTERSVILLE, AL 35976




BOBBIE CHANEY                         BOBBIE COWART                          BOBBIE GOINES
1601 TRAILER LANE LOT 156             8 JACK MCLAIN ROAD                     UNKNOWN
BIRMINGHAM, AL 35210                  RICHTON, MS 39476                      UNKNOWN, LA 71201




BOBBIE HAMMOND                        BOBBIE J DAY                           BOBBIE LEE
848 CANDACE DR                        116 SUNSET DRIVE                       120 JEFFERSON DR NW
MEMPHIS, TN 38116                     DE QUEEN, AR 71832-3432                MAGEE, MS 39111




BOBBIE LOWE                           BOBBIE LOWE                            BOBBIE MATTHEWS
912 WILD FORK RD                      912 WILD FORK RD.                      3246 RAIDER HOLLOW RD
GREENVILLE, AL 36037                  GREENVILLE, AL 36037                   MUNFORDVILLE, KY 42765




BOBBIE PITTMAN                        BOBBIE SEE                             BOBBIE SMALLS
170 CR 442                            894 COUNTY RD 43                       PO BOX 1025
RIPELY, MS 38663                      CAMDEN, AL 36726                       VARNVILLE, SC 29944




BOBBIE TAYLOR                         BOBBIE THOMAS                          BOBBIEJO DAVIS
2481 CHERRY ST                        115 GOODLOW ST                         3602 PROVIDENCE RD
BOSSIER CITY, LA 71112                DUMAS, AR 71639                        KERSHAW, SC 29067
BOBBITHA BLAIR           Case 19-11984-CSS
                                        BOBBY BDoc 36
                                               HOWELL        Filed 09/10/19   PageBOBBY
                                                                                   157 BECK
                                                                                        of 1514
518 MUNFORD AVE.                        PO BOX 213                                812 WEST ADAMS
MUNFORDVILLE, KY 42765                  904 PINE DRIVE                            KOSCIUSKO, MS 39090
                                        KILMICHAEL, MS 39747




BOBBY BONNER                            BOBBY C FLETCHER                          BOBBY CASEY
4633 BROWNSMILL LANE                    1038 CR 682                               5429 MULBERRY DR
LITHONIA, GA 30038                      LAKE CITY, AR 72437-8528                  BOSSIER CITY, LA 71112




BOBBY CAVINESS                          BOBBY CORNER                              BOBBY DAVI
260 EAST CHURCH STREET PO               PO BOX 225                                407 WITTY ST
ROBBINS, NC 27325                       BUNKIE, LA 71322                          WINONA, MS 38967




BOBBY DURHAM                            BOBBY E BACK                              BOBBY EVANS
UNKNOWN                                 646 W COLUMBIA AVENUE                     2347 CLIFFDALE CV
ARCADIA, LA 71001                       MONTICELLO, KY 42633-1626                 MEMPHIS, TN 38127




BOBBY FAULKNER                          BOBBY FAULKNER                            BOBBY GALACIA
26 MORNINGSIDE DR                       26 MORNINGSIDE DR.                        916 ROWE ROAD
WYNNE, AR 72396                         WYNNE, AR 72396                           MONROE, GA 30655




BOBBY HELTON                            BOBBY HENDON                              BOBBY JONES
40383 FLOER FARM ROAD                   1860 CRAGFORD RD                          1506 HILLTOP CIRCLE
HANILTON, MS 39746                      ASHLAND, AL 36251                         DUBLIN, GA 31021




BOBBY KIDDER                            BOBBY LOONEY &                            BOBBY M. HARRIS
PO BOX 476                              MARILYN LOONEY JT TEN                     1891 BRUCE SHAW ROAD
SENATOBIA, MS 38668                     PO BOX 42                                 ADGER, AL 35006
                                        LEACHVILLE, AR 72438-0042




BOBBY PARRISH                           BOBBY PEARSON                             BOBBY PHILLIPS
1616 COUNTY ROAD 147                    1001 EAST I STREET 2                      PO BOX 315
NEW BROCKTON, AL 36351                  RUSSELLVILLE, AR 72801-4013               CASON, TX 75636




BOBBY Q BOYD &                          BOBBY RHODES                              BOBBY RICHARDSON
PENNY L BOYD JT TEN                     5660 HWY 80                               1721 CR 615
1016 HOPE DR.                           PELAHATCHIE, MS 39145                     RIPLEY, MS 38663-9574
MCCOMB, MS 39648-8713




BOBBY ROYE                              BOBBY RUSSELL                             BOBBY RYANT
963 HWY 32 WEST                         1119 EAST HWY 22                          82 CROFT STREET
HOULKA, MS 38850                        UNION CITY, TN 38261                      BAMBERG, SC 29003
BOBBY SIMMONS III       Case 19-11984-CSS     Doc 36
                                       BOBBY SMITH      Filed 09/10/19   PageBOBBY
                                                                              158 STANFORD
                                                                                   of 1514
603 ROLLINS ANE                        1898 COUNTY RD 47                     300 DOVE DRIVE
DOTHAN, AL 36301                       NEW ALBANY, MS 38652                  SAVANNAH, TN 38372




BOBBY TARVER                           BOBBY THIRSTY                         BOBBY TODD
702 FIFTH STREET                       6503 GREENWOOD DRIVE                  591 PLEASANT ROAD
GREENVILLE, MS 38701                   MEMPHIS, TN 38115                     THAXTON, MS 38851




BOBBY WALKER                           BOBBYE HERRINGTON                     BOC GASES
318 SAWMILL ROAD                       1039 HANEY RD                         PO BOX 101578
EAST DUBLIN, GA 31027                  SUMMIT, MS 39666                      ATLANTA, GA 30392-1578




BODIE WRAY                             BODY TOUCH LINGERIE LLC               BODY TOUCH LINGERIE
878 CIRCLE 620                         31 WEST 34TH STREET                   ATTN MOSHE EINAV, MANAGER
JONESBORO, AR 72404                    SUITE 1010                            7 W 34TH ST, STE 431
                                       NEW YORK, NY 10001                    NEW YORK, NY 10001




BOEHRINGER INGELHEIM                   BOEHRINGER INGELHEIM                  BOEHRINGER INGELHEIM
900 RIDGEBURY RD                       ATTN MARC ROVNER, PRESIDENT           ATTN SCOTT REDMON
RIDGEFIELD, CT 06877-0368              900 RIDGEBURY RD                      3757 SHAFER CT
                                       RIDGEFIELD, CT 06877-0368             CARMEL, IN 46033




BOEHRINGER INGELHEIM                   BOILING SPRINGS CENTER LLC            BOLIVAR BULLETIN TIMES
DEBBIE HARWOOD                         1525 SKYLYN DRIVE                     410 WEST MARKET STREET
3380 PEARSON RD.                       SPARTANBURG, SC 29307                 BOLIVAR, TN 38008
MEMPHIS, TN 38118




BOLIVAR CITY WATER DEPT                BOLIVAR COUNTY                        BOLIVAR COUNTY
PO BOX 9                               200 S. COURT STREET                   PO BOX 248
BOLIVAR, MO 65613                      CLEVELAND, MS 38732                   CLEVELAND, MS 38732




BOLIVAR ENERGY AUTHORITY               BOLIVAR ENERGY AUTHORITY              BOLIVAR FIRE DEPARTMENT
815 TENNESSEE ST                       PO BOX 188                            210 W JACKSON ST
PO BOX 188                             BOLIVAR, TN 38008                     BOLIVAR, TN 38008
BOLIVAR, TN 38008




BOLIVAR GENERAL HOSPITAL               BOLIVAR POLICE DEPARTMENT             BOLIVAR UTILITY DEPARTMENT, TN
650 NUCKOLLS ROAD                      211 JACKSON ST                        115 N WASHINGTON ST
BOLIVAR, TN 38008                      BOLIVAR, TN 38008                     BOLIVAR, TN 38008-2311




BOMGAR CORPORATION                     BOND MANUFACTURING CO                 BOND MANUFACTURING CO
578 HIGHLAND COLONY                    ATTN AMY GIACOLETTS                   ATTN CAMERON JENKINS, PRESIDENT
PARKWAY                                1700 W 4TH ST                         1700 W 4TH ST
SUITE 140                              ANTIOCH, CA 94509                     ANTIOCH, CA 94509
RIDGELAND, MS 39157
BOND MANUFACTURING COCase      19-11984-CSS    Doc 36 Filed
                                         BOND MANUFACTURING CO 09/10/19   PageBONDS
                                                                               159 of 1514 INC
                                                                                    COMPANY
ATTN JAY NEHLS, SR VP                    ATTN MARK TEITSMA, VP SALES          PO BOX 47
1700 W 4TH ST                            1700 W 4TH ST                        BURNSVILLE, MS 38833
ANTIOCH, CA 94509                        ANTIOCH, CA 94509




BONE MCALLESTER NORTON PLLC              BONIDE PRODUCTS INC.                 BONITA IVIE
511 UNION ST STE. 1600                   6301 SUTLIFF ROAD                    1665 CEDAR CREEK RD
NASHVILLE CITY CENTER                    ORISKANY, NY 13424                   VANLEER, TN 37181
NASHVILLE, TN 37219




BONITA IVIE                              BONITA KAAS                          BONNERS POINT SHOPPING CENTER LLC
1665 CEDAR CREEK ROAD                    2110 HORSESHOE BEND ROAD             C/O WBS L.C.
VANLEER, TN 37181                        DADEVILLE, AL 36853                  PO BOX 8860
                                                                              MOBILE, AL 36689




BONNIE ADAMS                             BONNIE BLEVINS                       BONNIE BRAMLETT
403 NASH ST                              1376 LONG ISLAND RD                  2405 GULFWAY BLVD
ISOLA, MS 38754                          S.PITTSBURG, TN 37380                WESTLAKE, LA 70669




BONNIE BROOKS                            BONNIE BURNS MURRAY                  BONNIE COBB
284 BERMRBA LANE                         4236 ANTIETAM DRIVE                  101 SOUTH WEIR AVE.
BUTLER, AL 36904                         BIRMINGHAM, AL 35213                 BUNKIE, LA 71322




BONNIE COE                               BONNIE DENNEY                        BONNIE DEVAUN
225 SHENANDOAH RD N.                     102 GADDIE CEMETERY RD               69 TALL TIMBER LN
BRANDON, MS 39047                        BONNIEVILLE, KY 42713                GREEN MOUNTAIN, NC 28740




BONNIE GARRETT                           BONNIE GARRETT                       BONNIE GEORGE
5469 LOCK SPRINGS ROAD                   5469 ROCK SPRINGS RD                 6608 CALHOUN ST
JACKSONS GAP, AL 36861                   JACKSONS GAP, AL 36861               WHITE HALL, AR 71602-4243




BONNIE GLISSON                           BONNIE GONZALEZ                      BONNIE HARGETT
21 COUNTY ROAD 612                       30 JASPER LANE                       2151 HWY 36
WALNUT, MS 38683                         CLAYTON, GA 30525                    RUSSELLVILLE, AL 35653




BONNIE IVINS                             BONNIE JONES                         BONNIE JONES
1626 FORBES ST                           170 BUNCH LAKE ROAD                  218 SELMA AVE, APT 8
GREEN COVE SPRINGS, FL 32043             MANTACHIE, MS 38855-8422             LOUISVILLE, MS 39339




BONNIE JONES                             BONNIE LEACH                         BONNIE LILLY
325 SUNSIT RIDGE RD                      109 SUSAN LANE                       814 COURTVIEW TOWERS
ROSSVILLE, TN 38066                      BRANDON, MS 39042                    FLORENCE, AL 35630
BONNIE MANIS             Case 19-11984-CSS     Doc 36
                                        BONNIE MANIS        Filed 09/10/19   PageBONNIE
                                                                                  160 of  1514
                                                                                        MARINO
9010 WOMACK AVE                         9010 WOMACK AVENUE                       ROUTE 2 BOX 2337
HIXSON, TN 37343                        HIXSON, TN 37343                         TOWNSEND, GA 31331




BONNIE MELLOR                           BONNIE MELLOR                            BONNIE RIGGS
550 BEVERLY DR APT 312                  550 BEVERLY DRIVE APT. 31                174 EAST FIRST WAY
EL DORADO, AR 71730                     EL DORADO, AR 71730                      GREENVILLE, FL 32331




BONNIE ROBERSON                         BONNIE ROBERTS                           BONNIE RYAN
7205 BLUELAKE ROAD                      PO BOX 597                               3053 HWY 8E
BLACKSHEAR, GA 31516                    GRAY, GA 31032                           MENA, AR 71953




BONNIE TAS                              BONNIE TINSLEY                           BONNIE UPCHURCH
300 W. MAIN ST. APT D1                  739 E CASTLEBERRY ST                     PO BOX 82
HORSE CAVE, KY 42749                    PIGGOTT, AR 72454-2204                   GENOA, AR 71840




BONNIE VANDERVEUDER                     BONNIE WILLIAMS                          BONNIE WISAN
PO BOX 187                              171 LACY STREET                          15 EAST MAIN ST
DEKALB, MS 39328                        BAMBERG, SC 29003                        WARE SHOALS, SC 29692




BONNIE WORMSLEY                         BONNY KING                               BONUS STORES INC
1009 WALNUT ST.                         372 AURUM HILL DR                        C/O TRAUB BONACQUIST & FOX LLP
LOUISVILLE, GA 30434                    CLEVELAND, GA 30528                      ATTN PAUL TRAUB ESQ
                                                                                 655 THIRD AVE 21ST FL
                                                                                 NEW YORK, NY 10017



BONUS STORES INC                        BOOKS TO BED                             BOONE COUNTY COLLECTOR
D/B/A BILLS DOLLAR STORE INC            REEVES SAIN                              201 N MAIN ST
ATTN ALAN R WILLIAMS EVP/CFO            224 W 35TH STREET STE 700                HARRISON, AR 72601
1401 HIGHWAY 13 NORTH                   NEW YORK, NY 10001
COLUMBIA, MS 39429



BOONE COUNTY COLLECTOR                  BOONE COUNTY DISTRICT COURT              BOONE INC
PO BOX 1152                             PO BOX 968                               605 MAIN ST
HARRISON, AR 72602                      HARRISON, AR 72602                       MURRAY, KY 42071




BOONEVILLE FIRE DEPT.                   BOONEVILLE MUNICIPAL MS                  BOONEVILLE MUNICIPAL MS
203 N. MAIN ST.                         203 N MAIN ST                            PO BOX 27
BOONEVILLE, MS 38829                    BOONEVILLE, MS 38829                     BOONEVILLE, MS 38829




BOOTH FIRE & SAFETY                     BORAAM INDUSTRIES INC.                   BORDAN SHOE CO.
538 STATE STREET                        960 TOWER ROAD                           4335 E VALLEY BLVD.
PO BOX 3540                             MUNDELEIN, IL 60060                      LOS ANGELES, CA 90032
BOWLING GREEN, KY 42102-3540
BORIS COUSIN             Case 19-11984-CSS    Doc 36
                                        BORO CORP.        Filed 09/10/19   PageBOS
                                                                                161  of 1514
                                                                                   TOY
150 ABRAM FORD DR                       GARY GARRISON                          WAYNE BOGER
JACKSON, MS 39213                       VIRTUAL SALES GROUP                    PO BOX 669487
                                        10 HIGH PT. RD.                        MARIETTA, GA 30066
                                        SCARBOROUGH, ME 04074



BOSCH                                   BOSHA LOLLEY                           BOSS MANUFACTURING COMP.
155 FRANKLIN ROAD                       8112 US HWY 43                         TONY IVEY
SUITE 153                               GUIN, AL 35563                         52194 EAGLE WAY
BRENTWOOD, TN 37027                                                            CHICAGO, IL 60678-1521




BOSS MANUFACTURING COMPANY              BOSS PET PRODUCTS INC                  BOSS PET PRODUCTS
ATTN RICHARD BERN, PRESIDENT            ATTN WILLIAM E DONZE, PRESIDENT        ATTN MATT AVON, VP SALES
1221 PAGE ST                            16485 ROCKSIDE RD                      16485 ROCKSIDE RD, STE 200
KEWANEE, IL 61443                       MAPLE HTS, OH 44137                    MAPLE HEIGHTS, OH 44137




BOSS PET PRODUCTS                       BOSS PET PRODUCTS                      BOSS TECH PRODUCTS INC
ATTN ROB ORCHEN, VP/GEN MGR             ATTN ROB ORCHEN, VP/GEN MGR            DBA ARIES MANUFACTURING
1221 PAGE ST                            16485 ROCKSIDE RD, STE 200             1221 PAGE STREET
KEWANEE, IL 61443                       MAPLE HEIGHTS, OH 44137                KEWANEE, IL 61443




BOSSIER CITY FIRE DEPT                  BOSSIER CITY TAX COMMIS.               BOSSIER CITY TAX COMMIS.
602 BENTON ROAD                         620 BENTON RD                          PO BOX 5337
BOSSIER CITY, LA 71111                  BOSSIER CITY, LA 71111                 BOSSIER CITY, LA 71171




BOSSIER CITY                            BOSSIER CITY                           BOSSIER FIRE DEPARTMENT
620 BENTON RD                           METRO PLANNING COMMISSION              620 BENTON ROAD
BOSSIER CITY, LA 71111                  620 BENTON RD                          BOSSIER (SOUTH), LA 71171
                                        BOSSIER CITY, LA 71111




BOSSIER PARISH ASSESSOR                 BOSSIER PARISH ASSESSOR                BOSSIER PARISH POLICE JURY
204 BURT BLVD                           PO BOX 325                             PO BOX 70
2ND FLOOR                               BENTON, LA 71006                       BENTON, LA 71006
BENTON, LA 71006




BOSSIER PARISH POLICE                   BOSSIER PARISH POLICE                  BOSSIER PARISH
620 BENTON RD                           PO BOX 70                              204 BURT BLVD
BOSSIER CITY, LA 71111                  BENTON, LA 71006                       BENTON, LA 71006




BOSSIER PARISH                          BOSSIER PARISH                         BOSSIER PARRISH FIRE
PO BOX 850                              PO BOX 850                             DEPARTMENT-DIST. 11
BENTON, LA 71006                        BENTON, LA 71006-0850                  4494 HWY 80 E.
                                                                               HAUGHTON, LA 71037




BOSSIER PARRISH SHERIFF                 BOSSIER POLICE DEPARTMENT              BOSSIER PRESS TRIBUNE
DEPARTMENT                              620 BENTON RD                          6346 VENECIA DRIVE
PO BOX 850                              BOSSIER, LA 71111                      BOSSIER CITY, LA 71111
BENTON, LA 71006
BOSSIER PRESS TRIBUNE Case    19-11984-CSS
                                        BOSTONDoc 36 CORP
                                              AMERICA  Filed 09/10/19      PageBOSTON
                                                                                162 ofWAREHOUSE
                                                                                       1514     TRADING COMPANY
ATTN LEGAL DEPARTMENT                   ATTN MATT KAVET, PRESIDENT             ATTN CHUCK HOFFMAN, COO
6346 VENECIA DRIVE                      55 SIXTH RD                            59 DAVIS AVE
BOSSIER CITY, LA 71111                  WOBURN, MA 01801                       NORWOOD, MA 02062




BOSTON WAREHOUSE TRADING COMPANY        BOSTON WAREHOUSE TRADING               BOTTLING GROUP LLC
ATTN PETER JENKINS                      ATTN CHUCK HOFFMAN, COO                ATTN JEFF JEZLERSKI, DIR OF SALES
59 DAVIS AVE                            59 DAVIS AVE                           1 PEPSI WAY
NORWOOD, MA 02062                       NORWOOD, MA 02062                      SOMERS, NY 10589-2201




BOUBACAR SALL                           BOUBACAR SALL                          BOUNDLESS NETWORK INC
1122 CRAFT RD APT 6                     4681 GILBERT RD.                       200 E 6TH STREET
MEMPHIS, TN 38116                       MEMPHIS, TN 38116                      SUITE 300
                                                                               AUSTIN, TX 78701




BOWERS GROUP LLC                        BOWMAN SALES & EQUIPMENT INC.          BOYD COMPUTER SYSTEMS
                                        DBA BOWMAN TRAILER LEASIN              1703 QUAIL DRIVE
                                        10233 GOVENOR LANE BLVD                GRIFFIN, GA 30223
                                        WILLIAMSPORT, MD 21795




BOYD FLOTATION INC                      BOYD H BLACKBURN JR & BARBARA          BOYD L HYDER
BOYD SPECIALTY SLEEP                    BLACKBURN                              163 PUNCHEON CAMP CREEK
2440 ADIE ROAD                          CIRCLE DRIVE                           HENDERSONVILLE, NC 28792
MARYLAND HEIGHTS, MO 63043              MCKENZIE, TN 38201




BOYD SPECIALTY SLEEP                    BOYD, DAVID L & FLORA SUE              BOYLE INVESTMENT COMPANY
ATTN DENNIS BOYD, PRESIDENT                                                    ATTN JOEL FULMER
2440 ADIE RD                                                                   5900 POPLAR AVE, STE 100
MARYLAND HEIGHTS, MO 63043                                                     MEMPHIS, TN 38119




BOYS AND GIRLS VILLAGE                  BP LUBRICANTS USA INC                  BPARIS PARKS
FOUNDATION                              ATTN DOUG MITCHELL, NATL ACCOUNT MGR   1847 SEESCHAPEL
7378 HIGHWAY 90 E                       1500 VALLEY RD                         SARAH, MS 38665
LAKE CHARLES, LA 70615                  WAYNE, NJ 07470




BPG INTERNATIONAL INC                   BPG INTERNATIONAL INC                  BPI PACKAGING LLC
ATTN MIKE MEADOWS, NATL SALES MGR       ATTN ROB HEFLIN, PRESIDENT             4050 NEW GETWELL ROAD
3 MILL RD, STE 202                      3 MILL RD, STE 202                     MEMPHIS, TN 38118-6017
WILMINGTON, DE 19806                    WILMINGTON, DE 19806




BRAD ALEXANDER                          BRAD BOATRIGHT                         BRAD GARRINGER
10135 HWY 35 S                          800 RADIO STATION RD                   147 PINE CONE DR
BATESVILLE, MS 38606                    ALMA, GA 31510                         MOUNTAIN HOME, AR 72653-8892




BRAD HENDRICKS LAW FIRM                 BRAD HOLLAND                           BRAD HOPKINS
500-C PLEASANT VALLEY DR                5 MEADOWLANDS DR                       858 CEDAR DRIVE
LITTLE ROCK, AR 72227                   NASHVILLE, AR 71852                    CAMDEN, TN 38320
BRAD JOHNSON              Case 19-11984-CSS    Doc 36
                                         BRAD MULES           Filed 09/10/19   PageBRAD
                                                                                    163PONDER
                                                                                        of 1514
6440 NW FOREST COURT                     203 WAVERTREE DRIVE                       60 HOBSON CT
PARKVILLE, MO 64152                      WARNER ROBINS, GA 31088                   JASPER, GA 30143




BRAD SCHEXNAYDER                         BRAD THOMPSON                             BRAD WOLFE
18512 BLYTH ROAD                         8135 NEW CASTLE RD                        5208 BOWMAN DRIVE
PRAIRIEVILLE, LA 70769                   WHITEVILLE, TN 38075                      MACON, GA 31210




BRADEN ECHOLS                            BRADEN ECHOLS                             BRADEN GRAHAM
112 WALNUT VALLEY RD                     848 WHITTING AVE APT 234                  72 GILES STREET
HOT SPRINGS VILLAGE, AR 71909            HOT SPRINGS VILLAGE, AR 71909             HEFLIN, AL 36264




BRADFORD ASIA                            BRADFORD NABORS                           BRADLEY ARANT BOULT
HARBOUR CENTRE TOWER 1                   909 HOUSTON LAKE ROAD                     CUMMINGS LLP
HUNG HOM KOWLOON HK                      FULTON, MS 38843                          PO BOX 830709
HONG KONG                                                                          BIRMINGHAM, AL 35283-0709




BRADLEY BEASON                           BRADLEY CO TAX COLLECTOR                  BRADLEY DENNIS
570 ALMON STREET                         101 E. CEDAR SUITE 108                    1287 NORTH PARKWAY
HEFLIN, AL 36264                         WARREN, AR 71671                          MEMPHIS, TN 38116




BRADLEY DILKS                            BRADLEY DISTRIBUTING CO INC               BRADLEY EVANS
2070 CARR AVE                            ATTN, GREG BRADLEY, PRESIDENT             527 GREGORY LANE
MEMPHIS, TN 38104                        2500 INDEPENDENCE AVE                     DUBLIN, GA 31021
                                         KENNETT, MO 63857




BRADLEY FRANKS                           BRADLEY H RANEY                           BRADLEY HAZEL
5291 LOST CREEK ROAD                     1200 S.E. WASHINGTON ST                   204 COUNTY ROAD 214
LOBELVULLE, TN 37097                     IDABEL, OK 74745                          EUREKA SPRINGS, AR 72631




BRADLEY ISENBERG                         BRADLEY JOHNSON                           BRADLEY KNOWLES
150 LITTLE RIVER 721                     110 CARNIVAL DRIVE                        2073 COUNTY RD 85
ASHDOWN, AR 71822                        COCHRAN, GA 31014                         PRATTVILLE, AL 36067




BRADLEY LONGO                            BRADLEY MCADORY                           BRADLEY MCCONNELL
4113 JONES RD                            4300 N GETWELL RD                         32289 E 721 TERRACE
MACON, GA 31216                          MEMPHIS, TN 38118                         WAGONER, OK 74467




BRADLEY NOLL                             BRADLEY PLUMBING INC                      BRADLEY RANEY
3678 HICKORY VALLEY RD.                  PO BOX 1683                               C/O REGGIE WHITTEN
MAYNARDVILLE, TN 37807                   MURFREESBORO, TN 37133-1683               1215 CLASSEN DR
                                                                                   OKLAHOMA CITY, OK 73103
BRADLEY REEVES           Case 19-11984-CSS    Doc
                                        BRADLEY    36
                                                WALLEY      Filed 09/10/19   PageBRADLEY
                                                                                  164 ofWOOLDRIDGE
                                                                                         1514
7925 HUCKLEBERRY LANE                    121 ANGUS DR                            3254 BROWN RD
SUMMIT, MS 39666                         RAGLEY, LA 70657                        SPRING HILL, TN 37174




BRADSHAW INTERNATIONAL INC               BRADSHAW INTERNATIONAL INC              BRADSHAW INTERNATIONAL INC
ATTN BRET BRADSHAW, PRESIDENT            ATTN BRET BRADSHAW, PRESIDENT           ATTN SCOTT BRADSHAW, SVP SALES
9409 BUFFALO AVE                         PO BOX 740843                           9409 BUFFALO AVE
RANCHO CUCAMONGA, CA 91730               LOS ANGELES, CA 90074                   RANCHO CUCAMONGA, CA 91730




BRADY COLE                               BRADY HARRIS                            BRADY POWELL
1810 LAWNVIEW PT                         725 N HWY 365                           310 OLD FOX SQUIRE RIDGE
MT. JULIET, TN 37122                     BURNSVILLE, MS 38833                    PICKENS, SC 29761




BRADY ROGERS                             BRADY WARD                              BRADY, BENJAMIN WESLEY & DAVID GRAIG
3510 PURCELL RD.                         10060 ROAD 389                          407 BARKER TEN MILE RD
PARAGOULD, AR 72450                      PHILADELPHIA, MS 39350                  LUMBERTON, NC 28358




BRADYS PHARMACY INC                      BRADYS PHARMACY INC                     BRAHA INDUSTRIES INC
505 LONDONDERY DR                        WEBSTERS PHARMACY                       ATTN DAVID BRAHA, VP
LUMBERTON, NC 28358                      PO BOX 68                               10 W 33RD ST
                                         214 SOUTH MAIN STREET                   NEW YORK, NY 10001
                                         FAIRMONT, NC 28340



BRAHA INDUSTRIES INC                     BRAIDS WEAVES & THINGS INC              BRAIDS WEAVES & THINGS INC
ATTN RALPH BRAHA, PRESIDENT              ATTN TALIAH WAAJID                      ATTN TALIAH WAAJID
10 W 33RD ST                             4045 ORCHARD RD STE 510                 4045 ORCHARD RD STE 510
NEW YORK, NY 10001                       SMYRNA, GA 30080                        SYMRNA, GA 30080




BRAIDS WEAVES & THINGS INC               BRAINSTORM PRODUCTS LLC                 BRAMLI USA INC
ATTN TALIAH WAAJID                       1011 S.ANDREASON STE.100                ATTN AVIRAM KENAN, COO
4620 S ATLANTA RD                        ESCONDIDO, CA 92029                     300 TELFAIR RD STE 500
SYMRNA, GA 30080                                                                 SAVANAH, GA 31415




BRAMLI USA INC                           BRAMLI USA INC                          BRAND CASTLE LLC
ATTN AVIRAM KENAN, COO                   ATTN ELI BRAMLI, PRESIDENT              PO BOX 74180
300 TELFAIR RD STE 500                   300 TELFAIR RD STE 500                  CLEVELAND, OH 44194-4180
SAVANNA, GA 31415                        SAVANAH, GA 31415




BRAND FANATICS INC                       BRAND FANATICS INC                      BRAND PARTNERS GROUP
ATTN BRIAN BUFF, PRESIDENT               ATTN BRIAN BUFF, PRESIDENT              413 FLORENCE AVE.
2668 ICARD RHODHISS RD                   PO BOX 234                              HILLSIDE, NJ 07205
CONNELLYS SPRINGS, NC 28612              HILDEBRAN, NC 28637




BRAND PASSPORT INC, THE                  BRAND PASSPORT INC, THE                 BRANDAN THIBODEAUX
ATTN JASON STUART, LOGISTICS MGR         ATTN THOMAS A DALY, CEO                 2539 RICHARD SCHOOL RD
18 E 41ST ST, STE 802                    18 E 41ST ST, STE 802                   EUNICE, LA 70535
NEW YORK, NY 10017                       NEW YORK, NY 10017
BRANDED DISC INVENTORYCase   19-11984-CSS    Doc
                                       BRANDEE IVEY36        Filed 09/10/19   PageBRANDEE
                                                                                   165 of SNYDER
                                                                                           1514
4300 N GETWELL RD                      409 GORDON STREET                          179 HOLLYWOOD DRIVE
MEMPHIS, TN 38118                      DEQUINCY, LA 70633                         PIEDMONT, SC 29673




BRANDEE TAFOLLA                        BRANDEN KINGKYTISACK                       BRANDI AGEE
185 BATTLEFIELD RD                     21413 CHICOT ROAD                          304 FORD DRIVE PO BOX 263
ENOREE, SC 29335                       MABELVALE, AR 72103                        TAYLORSVILLE, MS 39168




BRANDI ARNOLD                          BRANDI BELL                                BRANDI BLAKE
850 HWY 285 N                          342 KARLEE DRIVE                           358 N WATSON DESOTO RD
DAMASCUS, AR 72039                     LEBANON, TN 37087                          BYHALIA, MS 38611




BRANDI BLANDFORD                       BRANDI BROOKS                              BRANDI BROWNING
363 RALEY LN                           286 CR 7030                                2103 ANN ST
SPRINGFIELD, KY 40069                  BOONEVILLE, MS 38829                       VINTON, LA 70668




BRANDI COOK                            BRANDI FERRELL                             BRANDI GILBERT
60368 MOUNT ZION RD                    1337 SANDERS ST                            10 NORRIS AVE
SMITHVILLE, MS 38870                   HAYNESVILLE, LA 71038                      LIBERTY, SC 29657




BRANDI GILLIAM                         BRANDI GOSSETT                             BRANDI GREENE
409 NOAH LANE                          14 WEST RIDGE COURT                        2965 W ZION CHURCH ROAD
LINDALE, TX 75771                      CARTERSVILLE, GA 30121                     SHELBY, NC 28160




BRANDI GRIFFIN                         BRANDI HAYNES                              BRANDI HUDDLESTON
108 CR 1250                            2504 FERNWOOD ST                           1147 LANGWOOD DRIVE
FAIRFIELD, TX 75840                    PASCAGOULA, MS 39567                       GALLATIN, TN 37066




BRANDI HUMPHREY                        BRANDI HURST                               BRANDI JACKSON
1594 WHITES BOTTOM ROAD                8913 MANDELA LN                            50 WINSTON COVE
BURKESVILLE, KY 42717                  NEW ROADS, LA 70760                        BYHALIA, MS 38611




BRANDI JACOBS                          BRANDI JONES                               BRANDI MCPHERSON
1280 MIDDLE TN BLVD APT A9             P.O. BOX 686                               502 NORTH BY PASS EAST
MURFREESBRORO, TN 37130                STAR CITY, AR 71667                        WASHINGTON, GA 30673




BRANDI MONTGOMERY                      BRANDI MOORE                               BRANDI NORRIS
95 REBECCA DR                          200 SCR 10C SOUTH                          248 MCRAE MILAN ROAD
BYHALIA, MS 38611                      TAYLORSVILLE, MS 39168                     MCRAE, GA 31055
BRANDI PARRISH        Case   19-11984-CSS     Doc 36
                                       BRANDI REED          Filed 09/10/19   PageBRANDI
                                                                                  166 of  1514
                                                                                        SALLEE
275 MAGNOLIA GARDENS DR                1003 PETREE CIRCLE APT 391                680 GRANT 17
HERNANDO, MS 38632                     JASPER, AL 35501                          SHERIDA, AR 72150




BRANDI SHIREY                          BRANDI SOUTHERN                           BRANDI STEWART
391 JORDAN CEMETERY RD                 253 EAST DYKES ST.                        130 E DEPOT
CAMDEN, SC 29020                       COCHRAN, GA 31014                         GREENVILLE, KY 42345




BRANDI STEWART                         BRANDI TALLEY                             BRANDI TEAGUE
130 EAST DEPOT ST.                     203 GRANT 691                             12 ROLAN CIRCLE
GREENVILLE, KY 42345                   SHERIDAN, AR 72150                        WETUMPKA, AL 36093




BRANDI THOMPSON                        BRANDI THOMPSON                           BRANDI THOMPSON
139 NORTH 8TH ST                       206 TUBBS RD APT 15                       2112 MILLPOND R.D.
SELMER, TN 38375                       BATESVILLE, MS 38606                      VARNVILLE, SC 29944




BRANDI THORNTON                        BRANDI YANCEY                             BRANDICE KITTLE
1020 MAPLE ST                          17801 FLICKER LANE                        985 SALEM VALLEY RD
SILOAM, GA 30665                       LITTLE ROCK, AR 72206                     RINGGOLD, GA 30736




BRANDICE NASH                          BRANDIE CLAYTON                           BRANDIE COLEMAN
5762 HIGHWAY 35 SOUTH                  1856 HWY 249                              5905 AIRWAYS BLVD APT 1605
KOSCIUSKO, MS 39090                    HAZEN, AR 72064                           SOUTHAVEN, MS 38671




BRANDIE DIAL                           BRANDIE FOSTER                            BRANDIE HAYWARD
604 N MADISON                          41 CR 5040                                1121 WINDGATE CIR NW
BENTON, IL 62812                       BOONEVILLE, MS 38829                      CONYERS, GA 30012




BRANDIE HENSON                         BRANDIE MCDONALD                          BRANDIE ODUMS
201 COUNTY ROAD 117                    1072 FLORIDA ST                           2902 EDWARDS ST
BONO, AR 72416-8073                    PRATTVILLE, AL 36067                      SHELBY, NC 28152




BRANDIE WARRENS                        BRANDIE WREN                              BRANDON ABBOTT
303 JENNINGS                           136 CR 5311                               640 S OZARK
POLLARD, AR 72456                      BALDWYN, MS 38824                         TRUMANN, AR 72472




BRANDON ALBERT                         BRANDON ALDRIDGE                          BRANDON ANDERSON
687 GOODACRE STR                       208 PINE ST                               106 CHALOUX STREET
PINEVILLE, LA 71360                    LINDEN, TN 37096                          ANDREWS, NC 28901
BRANDON BAKER           Case 19-11984-CSS    Doc
                                       BRANDON    36
                                               BANKS       Filed 09/10/19   PageBRANDON
                                                                                 167 of BASS
                                                                                        1514
1520 TOWNSHIP TERRACE                  4256 PAULA DR                            100 GARDEN DRIVE
MCDONOUGH, GA 30252                    MEMPHIS, TN 38116                        APT 6151
                                                                                VALDOSTA, GA 31602




BRANDON BENJAMIN                       BRANDON BERRY                            BRANDON BOND
1228 HODSON DR                         3798 HWY 257                             PO BOX 1228
ORANGEBURG, SC 29115                   DEXTER, GA 31019                         CALHOUN CITY, MS 38916




BRANDON BRISTER                        BRANDON BURKS                            BRANDON CANTLEY
3700 FRANKLIN RD                       300 OLD CABIN RD                         57 RICHLAND AVE
GOODMAN, MS 39079                      TROY, AL 36081                           KINGSTREE, SC 29556




BRANDON CASE                           BRANDON DADE                             BRANDON DAY
507 AVE F                              202 S 8TH                                3107 N ROAD
KENTWOOD, LA 70444                     WEST MONROE, LA 71292                    MARKED TREE, AR 72365




BRANDON DEAVENS                        BRANDON DELAUDER                         BRANDON DOUGHERTY
913 GRIFFIN STREET                     203 11TH STREET NORTH                    4516 GREENFIELD HWY 54
WEST POINT, MS 39773                   CLANTON, AL 35045                        DRESDEN, TN 38225




BRANDON EDWARDS                        BRANDON ELY                              BRANDON FAUST
116 W. CHERYL ST                       180 HAPPY LANE                           792 SMOKEY RD
OSCEOLA, AR 72370                      DUBLIN, GA 31021                         CRAWFORD, GA 30630




BRANDON FLYNN                          BRANDON FORD                             BRANDON FORDHAM
245 RIVER DRIVE                        500S RAILROAD AVE APT G1                 1311 S. JEFFERSON ST
DUNCAN, SC 29334                       MT VERNON, GA 30445                      DUBLIN, GA 31021




BRANDON FRAZIER                        BRANDON FULMER                           BRANDON GIBBS
6392 BOWDEN RD                         812 E BURROW STREET                      159 HARDISON RD
HONORAVILLE, AL 36042                  MORRILFON, AR 72110                      BYRON, GA 31008




BRANDON GRAHAM                         BRANDON GREEN                            BRANDON HAUGABOOK
132 S. MABUS AVE                       1515 4TH AVE NE APT                      6056 WALTERS LOOP
ACKERMAN, MS 39735                     MOULTRIE, GA 31768                       COLUMBUS, GA 31907




BRANDON HILL                           BRANDON HOGAN                            BRANDON HORNE
411 KENNETT ST                         308 HOLLY DRIVE                          1330 GARY ALAN TRACE
KENNETT, MO 63857                      DUBLIN, GA 31021                         MOODY, AL 05004
BRANDON HOWELL        Case   19-11984-CSS    Doc
                                       BRANDON     36
                                               IRVIN      Filed 09/10/19   PageBRANDON
                                                                                168 of JOHNSON
                                                                                       1514
3215 EAST GREENE COUNTY R              148 APT 3 SAINT AGNES DR                1036 WENDELL CIRCLE
PARAGOULD, AR 72450                    MEMPHIS, TN 38112                       MCCOMB, MS 39648




BRANDON JOHNSON                        BRANDON KEITH                           BRANDON KELLEY
305 SOUTH CEDAR ST 30                  12027 BROCKWELL                         116 N TINA DR
JONESBORO, LA 71251                    ARLINGTON, TN 38002                     SELMER, TN 38375




BRANDON KNOX                           BRANDON LUNDIN                          BRANDON MAGEE
904 MCHENRY ST                         319 SUNNY HILL ROAD                     6036 FLORAL DR
JACKSONVILLE, AR 72076                 PINEVILLE, LA 71360                     JACKSON, MS 39206




BRANDON MANSFIELD                      BRANDON MARTINEZ                        BRANDON MATHEWS
HWY 593 7091                           PO BOX 1433                             913 HOOPER ROAD
COLLINSTON, LA 71229                   HALLSVILLE, TX 75650                    PINEVILLE, LA 71360




BRANDON MATTHIS                        BRANDON MAY                             BRANDON MCCOY
2113 NORTH STONEY VIEW DR              111 WOODLAWN DR                         9701 OAK ISLE COURT
HENDERSONVILLE, NC 28792               DUBLIN, GA 31021                        IRVINGTON, AL 36544




BRANDON MCDONALD                       BRANDON MCDOWELL                        BRANDON MCNEIL
20 KATE WHITE RD                       924 E MAIN ST                           280 SOUTH STREET APT.2
TAYLORSVILLE, NC 28681                 MEXIA, TX 76667                         COLLIERVILLE, TN 38017




BRANDON MEEKINS                        BRANDON NALLS                           BRANDON OSHIELDS
2354 ST. ELMO AVE                      804 S. ARK.                             107 FELDMAN DR APT3
MEMPHIS, TN 38127                      CROSSETT, AR 71635                      EASLEY, SC 29640




BRANDON OWEN                           BRANDON PATTERSON                       BRANDON PIERSON
190 JOHN HENRY RD                      108 B SAWYER CIR                        3231 MERTIS AVE APT.201
WESTMORELAND, TN 37186                 DUNN, NC 28334                          SHREVEPORT, LA 71109




BRANDON PLAISANCE                      BRANDON RABON                           BRANDON ROBERTS
1051 LEBLANC ROAD                      213 NORTH VILLAGE LANE                  61 BERRY PATCH LANE
MAGNOLIA, MS 39652                     LUGOFF, SC 29078                        CLEVELAND, GA 30528




BRANDON ROBINSON                       BRANDON ROBINSON                        BRANDON ROY
504 ORCHARD DRIVE                      903 FAIRWAY DR                          9189 TRAVELERS WAY
GREENWOOD, MS 38930                    PINE BLUFF, AR 71603                    MIDLAND, GA 31820
BRANDON RUTLEDGE        Case 19-11984-CSS    Doc
                                       BRANDON    36 Filed 09/10/19
                                               SANDERS                 PageBRANDON
                                                                            169 of SCHNEIDER
                                                                                   1514
6121 CORDORA RD                        619 SECOND ST                       704 SOUTH VALTER ST
COLUMBUS, GA 31907                     CONWAY, AR 72032                    RIDGWAY, IL 62979




BRANDON SHORES                         BRANDON SIMS                        BRANDON STREETER
246 ROBIN ST                           262 OAK MANOR RD                    1031 GRADY AVE APT E23
THOMASTON, GA 30286                    MCKENZIE, TN 38201                  YAZOO CITY, MS 39194




BRANDON SUMLER                         BRANDON TAYLOR                      BRANDON THOMAS
1063 WEST WOODWARD AVE                 501 WEST IDA AVENUE                 1028 A SOUTH GORDON AVE
HOLLY SPRINGS, MS 38635                OPP, AL 36467                       ADEL, GA 31620




BRANDON THOMAS                         BRANDON TOWNSEND                    BRANDON TURNER
916 NOTTINGHAM DR                      2420 GREENWAY STREET                502 PLUM BRANCH ROAD
DUBLIN, GA 31021                       LENOIR, NC 28645                    EDGEFIELD, SC 29824




BRANDON VENABLE                        BRANDON VETTER                      BRANDON WALKER
5016 OLD MOORNINGSPORT RD              131 HICKORY HOLLOW DR               158 LONG PINE CIRCLE
SHREVEPORT, LA 71107                   DICKSON, TN 37055                   EAST DUBLIN, GA 31027




BRANDON WEBB                           BRANDON WHITE                       BRANDON WILLIAMS
12085 ADEN RD.                         6367 HALEVILLE RD                   100 MADISON DR
WAYNE CITY, IL 62895                   MEMPHIS, TN 38116                   PENSACOLA, FL 32506




BRANDON WILLIAMS                       BRANDON WILLIAMS                    BRANDON WILSON
4486 MILLSTREAM DR                     53 WESTWIND WAY                     23 CHEROKEE ST
MEMPHIS, TN 38116                      LAKELAND, GA 31635                  SYLACAUGA, AL 35150




BRANDRELL ROBERTS                      BRANDS UNLIMITED                    BRANDS UNLIMITED
1102 FARMSPRINGS RD                    ATTN DEEPAK RAMANI, PRESIDENT       ATTN DEVYANI POPHALY, SVP
SUMMERVILLE, SC 29485                  1357 BROADWAY, 411                  1357 BROADWAY, 411
                                       NEW YORK, NY 10018                  NEW YORK, NY 10018




BRANDSTON DUREN                        BRANDTERION RAWLINGS                BRANDVENTURE INC
PO BOX 471                             242 KITCHENS RD                     ATTN DAVID BATES, PRESIDENT
WAYNESBORO, TN 38485                   WRIGHTSVILLE, GA 31096              3501 N SOUTHPORT AVE, 274
                                                                           CHICAGO, IL 60657




BRANDY ALDRIDGE                        BRANDY ARNOLD                       BRANDY BACHELOR
1021 COUNTY ROAD 400                   850 HWY 285                         1461 OLD NEAL RD
ELBA, AL 36323                         DAMASCUS, AR 72039                  DAWSON, GA 39842
BRANDY BERRYHILL         Case 19-11984-CSS
                                        BRANDYDoc 36 Filed 09/10/19
                                              BURRUSS                  PageBRANDY
                                                                            170 ofCAMPBELL
                                                                                   1514
410 MAGNOLIA CT                         320 KNEPP RD                       PO BOX 12
WHITEHOUSE, TX 75791                    BOLIVAR, TN 38008                  ANGOLA, LA 70712




BRANDY CHASON                           BRANDY CONNER                      BRANDY DAVIS
198 20TH AVE NW                         1193 SLAYTON ROAD                  1207 KING ST
CAIRO, GA 39828                         HARDY, AR 72542-9748               JACKSONVILLE, AR 72076




BRANDY DUEITT                           BRANDY HALE                        BRANDY HARRIS
19650 ROBERT WALKER RD                  502 E 1ST ST                       33 CLOVER LANE
CITRONELLE, AL 36522                    TUSCUMBIA, AL 35674                ZEBULON, GA 30295




BRANDY HENDRY                           BRANDY HODGES                      BRANDY JONES
203 NORTH ST                            1245 CARTERS RD                    102 TEDS TRACE
PURVIS, MS 39475                        CLAXTON, GA 30417                  CARENCRO, LA 70520




BRANDY JONES                            BRANDY KIMBRELL                    BRANDY LANCASTER
149 ROBERT ST                           128 FOURMILE BOARD HILL ROAD       6984 WATER MILL ROAD
HAWKINS, TX 75765                       WAYNESBORO, TN 38485               MILLPORT, AL 35481




BRANDY LAWSON                           BRANDY LEE                         BRANDY MANN
2290 MT LEBANON RD                      201 HOLY TEMPLE RD                 2703 EAST ANGELA CIRCLE
BUFFALO, SC 29321                       ALBANY, KY 42602                   GULFPORT, MS 39503




BRANDY MCBRIDE                          BRANDY MELTON                      BRANDY MOORE
660 DONALD ROAD                         2171 RED BRIDGE RD                 820 CR 102
MORTON, MS 39117                        HORATIO, AR 71842                  VARDAMAN, MS 38878




BRANDY NEWBERRY                         BRANDY RICHARDSON                  BRANDY SANDERS
2983 CURTIS ST                          7 CAHRLESTON ST                    603 BOULDER AVENUE
MEMPHIS, TN 38118                       MILAN, GA 31060                    VAN BUREN, AR 72956




BRANDY SHEFFIELD                        BRANDY SHEPHERD                    BRANDY SMITHEE
2102 WALTON CEMETERY RD                 3000 AVE B APT 66                  4850 HIGHWAY 14 EAST
MANTACHIE, MS 38855                     HOPE, AR 71801                     NEWPORT, AR 72112




BRANDY STUCKEY                          BRANDY THOMPSON                    BRANDY VOSS
1403 DAVID MULLIS ROAD                  1205 W 10TH ST                     136 DEER CREEK CRSNG
RENTZ, GA 31075                         MCGREGOR, TX 76657                 MOUNTAIN CITY, TN 37683
BRANDY WALLACE             Case 19-11984-CSS
                                          BRANDYDoc 36
                                                WATKINS       Filed 09/10/19   PageBRANDY
                                                                                    171 ofWEAVER
                                                                                           1514
1015 LEMONS TRAIL                         1 MIDWAY DRIVE APT. 4                    1520 COUNTY RD 80
LEOLA, AR 72084                           BRYSON CITY, NC 28713                    COFFEEVILLE, MS 38922




BRANNON JETT                              BRANTEANNA WILLIAMS                      BRANTLEE BENNETT
3720 JUDY LYNN CT                         847 PEPPERMINT RD.                       28 AMY LANE
COLLEGE PARK, GA 30349                    BUTLER, AL 36904                         TAYLORS, SC 29687




BRANTLEY EUGENE CODY                      BRANTLEY WARNOCK                         BRAXTON PARKS
22219 US HIGHWAY 425 S                    358 KEENS CROSSING RD                    831 CHARLES ST
STAR CITY, AR 71667-9198                  ADRIAN, GA 31002                         MOUNT VERNON, GA 30445




BRAYDEN FREDERICK                         BRAYDEN GOOSTREN                         BRAYDEN JOHNSON
60 WEST END STREET                        7171 BETHEL RD                           584 WAYNESBORO HIGHWAY
CADIZ, KY 42211                           GOODLETTSVILLE, TN 37072                 WAYNESBORO, TN 38485




BRC DEMOPOLIS LLC                         BRC HENDERSONVILLE LLC                   BRE RETAIL NP FESTIVAL
C/O MERCHANTS PROPERTY GROUP              C/O BLUE RIDGE CAPITAL                   CENTRE OWNER LLC
PO BOX 3040                               LLC 3715 NORTHSIDE PKWY                  BRIXMOR OPERATING PRTNSP
DULUTH, GA 30096                          SUITE 2-450                              1 FAYETTE ST STE 150
                                          ATLANTA, GA 30327                        CONSHOHOCKEN, PA 19428



BREAKTHROUGH PRODUCTS INC                 BREAKTHROUGH PRODUCTS INC                BREAKTHROUGH PRODUCTS INC
D/B/A URGENTRX                            D/B/A URGENTRX                           DBA URGENTRX
ATTN JORDAN EISENBERG, PRESIDENT          ATTN TONY WEST, VP SALES                 1610 WYNKOOP ST STE 300
1610 WYNKOOP ST, STE 300                  1610 WYNKOOP ST, STE 300                 DENVER, CO 80202
DENVER, CO 80202                          DENVER, CO 80202



BREANA BASWELL                            BREANA WORTHY                            BREANN BOURGEOIS
306 CLIFTON ST APT 1                      214 HARTLEY LANE                         10549 F LEA ROAD
CAMDEN, AL 36726                          LEESBURG, GA 31763                       KENTWOOD, LA 70444




BREANN HICKS                              BREANNA BELL                             BREANNA BENNETT
501 WEBB AVENUE                           5501 HWY 80 WEST                         203 JORDAN ST.
TEAGUE, TX 75860                          JACKSON, MS 39209                        TUNNEL HILL, GA 30755




BREANNA BROCKINGTON                       BREANNA DONALD                           BREANNA GARDNER
1655 DUDLEY SHOALS                        747 EAST RHINEWALT ROAD                  304 THOMPSON ST
GRANITE FALLS, NC 28630                   LENA, MS 39094                           CAMDEN, SC 29020




BREANNA HOPPER                            BREANNA JOLLIFF                          BREANNA KELLY
613 E. GROVER ST.                         399 STONEHAM RD                          4325 GRISSETT BRIDGE RD
SHELBY, NC 28150                          MEMPHIS, TN 38109                        BREWTON, AL 36426
BREANNA NELSON          Case 19-11984-CSS    Doc
                                       BREANNA    36 Filed 09/10/19
                                               REEVES                 PageBREANNA
                                                                           172 of REYNOLDS
                                                                                  1514
6219 HWY 565                           8187 US HWY 21                     924 BENNETT CIR
JONESVILLE, LA 71343                   SYLCAUGA, AL 35151                 BYHALIA, MS 38611




BREANNA RHODES                         BREANNA ROLLEN                     BREANNA SIMMONS
193 HAWKINS CIRCLE                     1618 ECKFORD ST                    5947 COUNTY HIGHWAY 24
INMAN, SC 29349                        WATER VALLEY, MS 38965             SPRINGVILLE, AL 35146




BREANNA SMITH                          BREANNA TAYLOR                     BREANNA TUCKER
105 W 3RD AVENUE                       303 AZALEA AVE                     89 WEATHERS AVE
LISMAN, AL 36912                       RICHTON, MS 39476                  ROLLING FORK, MS 39159




BREANNA WALKER                         BREANNA WESTERFIELD                BREANNIA SHORTY
259 FINDLEY CEMETERY ROAD              315 DUMMY LINE RD                  187 ORANGE DR
LYONS, GA 30436                        MORTON, MS 39117                   SENATOBIA, MS 38668




BREASHA MCDANIEL                       BREASIA PETTAWAY                   BRECKEN TIMM
312 2ND ST                             408 COLEMAN CIRCLE                 1060 E BEAVERDAM RD
FRANKLIN, LA 70538                     LISMAN, AL 36912                   CENTERVILLE, TN 37033




BREEANA CEDILLO                        BREEDEN MISTY                      BREELLE WORTHEN
752 CR 4114                            413 PINE HARBOR ROAD               1130 KING STREET
PITTSBURG, TX 75686                    PELL CITY, AL 35128                JACKSONVILLE, AR 72076-5417




BREESE FIRE DEPARTMENT                 BREESE FREDS LLC                   BREESE POLICE DEPARTMENT
50 N GERMANTOWN RD                     ATTN JOHN T HUNZEKER               500 N. FIRST ST.
BREESE, IL 62230                       12741 WEBER HILL RD                BREESE, IL 62230
                                       SUNSET HILLS, MO 63127




BREHANNA THOMAS                        BREIANNA HALL                      BREIANNA LEE
164 ROLLING HILL DR                    726 HYDE PARK PLACE                5316 HONEYSUCKLE RD
CENTREVILLE, MS 39631                  SHREVEPORT, LA 71108               LITTLE ROCK, AR 72206




BREJEUA KINARD                         BRELYNN KNIGHTEN                   BREMNER INC
1 LAKESIDE DRIVE 279                   240 LUCKEY AND KENNEDY RD          8503 HWY 45
GREENVILLE, SC 29611                   MAGEE, MS 39111                    FT SMITH, AR 72906




BREMNER INC                            BREND KINNICK                      BRENDA BENNETT
ATTN KEVIN HUNT, PRESIDENT             1805 APT A US HWY 31               P.O. BOX 714
1475 US 62 W                           BAY MINETTE, AL 36507              LYNNHAVEN, FL 32444
PRINCETON, KY 42445
BRENDA ADAMS             Case 19-11984-CSS
                                        BRENDADoc
                                              AGEE36         Filed 09/10/19   PageBRENDA
                                                                                   173 ofAIKENS
                                                                                           1514
396 BUFFINGTON ROAD                     304 FORD DR. 304                          827 WINSTON DR.
DANIELSVILLE, GA 30633                  TAYLORSVILLE, MS 39168                    ANDERSON, SC 29624




BRENDA AKIN                             BRENDA ALLEN                              BRENDA BEARD
175 STAGE COACH RD                      3383 SUNNYFIELD COVE                      109 SPRATTIN ST
MEANSVILLE, GA 30256                    MEMPHIS, TN 38118                         BRUCE, MS 38915




BRENDA BEAUDREAU                        BRENDA BELGER                             BRENDA BLACK
112 GARY DR                             59 THELMA DRIVE                           1317 SPARKMAN ST N W
CHURCH POINT, LA 70525                  HAMPTON, SC 29924                         HARTSELLE, AL 35640




BRENDA BLACK                            BRENDA BLACK                              BRENDA BRYANT
1317 SPARKMAN STREET NW A               1317 SPARTMAN STREET                      317 SANDY LANE
HARTSELLE, AL 35640                     HARTSELLE, AL 35640                       MARKSVILLE, LA 71351




BRENDA BURCH                            BRENDA C BANKS                            BRENDA C. TURNER
112 CEDAR HILL LOOP                     3754 WILLIAMS BR RD                       822 HIGHWAY 35 SOUTH
EAST BREWTON, AL 36426                  TOCCOA, GA 30577                          HOLCOMB, MS 38940




BRENDA CLARK                            BRENDA DALE                               BRENDA DAVIS
3356 JOHNS STREET                       352 YANKEE RD                             BOX 572
ARCADIA, LA 71001                       JUDSONIA, AR 72081                        EXCEL, AL 36439




BRENDA DAVIS                            BRENDA DAY                                BRENDA DEAN
PO BOX 572                              1321 HOLLY                                P.O. BOX 877
EXCEL, AL 36439                         BLYTHEVILLE, AR 72315                     BATESVILLE, MS 38606




BRENDA DENTON                           BRENDA DICKSON                            BRENDA DOWDY
1172 YONAH HOMER ROAD                   13 WINSTEAD LANE                          115 LOWER 5TH ST.
MAYSVILLE, GA 30558                     BRUNSWICK, GA 31525                       COCHRAN, GA 31014




BRENDA DUBOISE                          BRENDA DUGGIN                             BRENDA E LANTRIP
PO BOX 684                              3216 BRADYVILLE RD                        695 BOYD LANE
BRINKLEY, AR 72021                      READYVILLE, TN 37149                      MANSFIELD, TN 38236-2482




BRENDA EARLY                            BRENDA ELLIS                              BRENDA ELWELL
UNKNOWN                                 130 COUNTY RD 139                         51 MERRITT ST
FT VALLEY, GA 31099                     GREENWOOD, MS 38930                       HAWKINSVILLE, GA 31036
BRENDA FARMER            Case 19-11984-CSS
                                        BRENDADoc 36
                                              FOWLER          Filed 09/10/19   PageBRENDA
                                                                                    174 ofGEIS
                                                                                           1514
1560 HUGHES ROAD                        846 RICES CREEK RD                         203 SYLVAN HEIGHTS DRIVE
COLUMBIANA, AL 35051                    LIBERTY, SC 29657                          SYLVANIA, GA 30467




BRENDA GILL                             BRENDA HADDAKIN                            BRENDA HARDIN
3833 CALICO RD                          317 TISHTONTEE DRIVE APT 3                 154 GRANT 736
LENOIR, NC 28645                        MANTACHIE, MS 38855                        SHERIDAN, AR 72150




BRENDA HARDY                            BRENDA HARLOW                              BRENDA HARRIS
1631 COOPER AVE.                        93 WINDMERE DRIVE                          108B BOBOLINK
ANNISTON, AL 36201                      GRENADA, MS 38901                          GRIFFIN, GA 30224




BRENDA HARVEY                           BRENDA HAYES                               BRENDA HEARN
299 OAKDALE                             5713 S. NEW HOPE ROAD                      P.O. BOX 119
BRANTON, MS 39042                       HERMITAGE, TN 37076                        PELL CITY, AL 35125




BRENDA HICKS                            BRENDA HODGE                               BRENDA HOLLINGSWORTH
550 CR 2939                             5018 BETHEL ST                             99 VENDY STREET
HUGHES SPRINGS, TX 75656                EASTMAN, GA 31023                          CAMDEN, TN 38320




BRENDA HUDSON                           BRENDA HUNTER                              BRENDA J LOOMIS
104 POPULAR CIRCLE                      395 BRADLEY RD 8 SOUTH                     607 DAWSON ST
CLARKSVILLE, AR 72830                   WARREN, AR 71671                           MARKED TREE, AR 72365-2505




BRENDA JACKSON                          BRENDA JARRELL                             BRENDA JOHNSON
120 E MAIN STREET                       1301 TWO SISTERS FERRY RD                  295 RALEY STREET
HEBER SPRINGS, AR 72543                 VARNVILLE, SC 29944-6915                   VINCENT, AL 35178




BRENDA JOHNSON                          BRENDA JONES                               BRENDA JONES
4540 EATS STATE HIGHWAY 1               3101 ATTALA RD 4106                        329 TALL OAKS DRIVE
BLYTHEVILLE, AR 72315                   SALLIS, MS 39160                           MONROE, GA 30655




BRENDA KERSHAW                          BRENDA LARRY                               BRENDA LEDWABA
4345 GRACELAND DRIVE 5                  123 OAKHILL DR                             119 NORTHSIDE DR
MEMPHIS, TN 38116                       NATCHEZ, MS 39120                          BALD KNOB, AR 72010




BRENDA LOUDERMILK                       BRENDA MANNING                             BRENDA MAY
1150 N CLAYTION ST                      8105 HWY 613                               1171 HWY 235 SOUTH
MOUNT DORA, FL 32757                    MOSS POINT, MS 39562                       YELLVILLE, AR 72687
BRENDA MCCORD            Case 19-11984-CSS
                                        BRENDADoc 36 Filed 09/10/19
                                              MCGUIRT                  PageBRENDA
                                                                            175 ofMCLEMORE
                                                                                   1514
3621 HOGAN RD                           3217 ROSEHILL AVENUE               87 KNIGHT OAK GROVE ROAD
DEATSVILLE, AL 36022                    GREEN COVE SPRINGS, FL 32043       MT. OLIVE, MS 39111




BRENDA MELVIN                           BRENDA MIERS                       BRENDA MODISETTE
20015 STATE HWY 129                     219 SHENANDOAH DR                  1348 LINTON ROAD
HALEYVILLE, AL 35565                    RIVERDALE, GA 30274                BENTON, LA 71006




BRENDA MONAGHAN                         BRENDA MOORE                       BRENDA MOORE
3940 LOT 4 RUCKER BLVD                  47 GRAND TRUNK RD                  605 EAST 12TH STREET
ENTERPRISE, AL 36330                    CONWAY, AR 72032                   ALMA, GA 31510




BRENDA MOSLEY RICKS                     BRENDA NARON                       BRENDA NEWSOM
1019 KING CIRCLE DR                     301 OLD PLAIN DEALING ROAD         43 MORHAN RD
SWAINSBORO, GA 30401                    BENTON, LA 71006                   JASPER, TN 37347




BRENDA ORTEGO                           BRENDA PACE                        BRENDA PASS
3054 MAIN ST.                           71 BILLS DRIVE                     915 PEACHTREE ST
HESSMER, LA 71341                       CAMDEN, TN 38320                   MURFREESBORO, TN 37129




BRENDA PATE                             BRENDA PATTERSON                   BRENDA PEARSON
15 SMITH LANE                           94 ROGERS LANE                     84 ROSS RD
GOLDEN, MS 38847-9455                   WETUMPKA, AL 36092                 DEATSVILLE, AL 36022




BRENDA PEDIGO                           BRENDA PRUITT                      BRENDA RAINEY
FREDS STORE 2930                        223 ASH ST                         111 BANKHEAD LN APT B4
MEMPHIS, TN 38118                       MARKS, MS 38646                    CRYSTAL SPRINGS, MS 39059




BRENDA RANDLE-WARREN                    BRENDA RIDDLE                      BRENDA ROBERTS
2131 STALLINGS ST                       1875 KIMS COVE RD                  192 SLIDING ROCK RD
COVINGTON, GA 30016                     CANTON, NC 28716                   PICKENS, SC 29671




BRENDA ROGERS                           BRENDA RUCKER                      BRENDA RUSSELL
111 ALENA DRIVE                         2809 PHILLIPS ST.                  511 CAMPBELL BROWN ROAD
CARTHAGE, MS 39051                      NEWPORT, AR 72112                  BOGOTA, TN 38007




BRENDA SAWYER                           BRENDA SELF MELVIN                 BRENDA SMITH
PO BOX 353                              20015 STATE HWY 129                457 FLINT HILL RD 35
DARIEN, GA 31305                        HALEYVILLE, AL 35565               BESSEMER, AL 35020
BRENDA SNELLGROVE       Case 19-11984-CSS
                                       BRENDADoc 36
                                             SOUTH         Filed 09/10/19   PageBRENDA
                                                                                 176 ofSPENCER
                                                                                         1514
149 MARTIN CIRCLE                      7135 HAMPTON DR                          1105 OLE OAK LANE
MENDENHALL, MS 39114                   HORN LAKE, MS 38637                      FAIRFIELD, AL 35064




BRENDA STAMPS                          BRENDA STEWART                           BRENDA TATE
PO BOX 893                             742 SULFER CREEK RD                      129 RIVERCREST CIRCLE
ITTA BENA, MS 38941                    CENTERVILLE, TN 37033                    CARTHAGE, TN 37030




BRENDA TEAGUE                          BRENDA THELWELL                          BRENDA THERIOT
2211 ATTALA RD 4126                    PO BOX 166                               740 E. BROCK AVE
SALLIS, MS 39160                       HAWKINS, TX 75765                        BONIFRY, FL 32425




BRENDA THOMPSON                        BRENDA TOMLINSON                         BRENDA TRUEBLOOD
254 N. SEMINARY                        119 OAK HILL DR                          PO BOX 112
DONALDSONVILLE, GA 38415               PORTLAND, TN 37148                       WATHENA, KS 66090




BRENDA TRUEHITT                        BRENDA TRUITT                            BRENDA TURNER
1370 MACEDONIA RD                      149 TYLER ST PO BOX 14                   822 HWY 35 SOUTH
MARSHALL, TX 75670                     TIGNALL, GA 30668                        HOLCOMB, MS 38940




BRENDA UNDERWOOD                       BRENDA VANDERGRIFT                       BRENDA VOSS
42 MOSS RD                             1840 COUNTY ROAD 409                     2305 HOUSTON/PALESTINE RD
DAWSONVILLE, GA 30534                  ELBA, AL 36323-8056                      BALDWYN, MS 38824




BRENDA WALDEN                          BRENDA WASHINGTON                        BRENDA WASHINGTON
3434 MARION RIPLEY RD                  3623 COLLARD VALLEY RD                   800 CALLOWAY LN
DRY BRANCH, GA 31020                   CEDARTOWN, GA 30125                      ROCKMART, GA 30153-3596




BRENDA WHITSON                         BRENDA WILLIAMS                          BRENDA WILLIAMS
16 ROAN ACRES RD                       1421 SMITH FIELD FORREST LN              2273 CHARLES RD
BAKERSVILLE, NC 28705                  PLEASANT GROVE, AL 35127                 OLIVE BRANCH, MS 38654




BRENDA WILLIAMS                        BRENDA WILLIAMSON                        BRENDA WINZER
274 GLADNEY ST.                        400 CALHOUN ST                           217 LEWIS WAY
WEIR, MS 39772                         HUMBOLDT, TN 38343                       HOMER, LA 71040




BRENDA WOODELL                         BRENDA WOODS                             BRENDA WRIGHT
194 HEMPSTEAD 1012                     301 WEST MARION AVE. APT 1               116 KINGBY ST
HOPE, AR 71801                         CRYSTAL SPRINGS, MS 39059                DUBLIN, GA 31021
BRENDA WRIGHT            Case 19-11984-CSS    Doc
                                        BRENDEN    36 Filed 09/10/19
                                                ROBBINS                PageBRENDEN
                                                                            177 of VETTER
                                                                                   1514
116 KINGSBY ST                          610 S MAIN AVE                     1128 BOMBSHELL RD
DUBLIN, GA 31021                        BRINKLEY, AR 72021                 BURKESVILLE, KY 42717




BRENESHIA HUTTON                        BRENNA GIBSON                      BRENNA MCCREA
187 CLINTON RD                          2115 OLD DECATURVILLE RD           10 PALMETTO EST. APT 1-D
EUTAW, AL 35462                         PARSONS, TN 38363                  HEMINGWAY, SC 29554




BRENNAN AND BRENNAN                     BRENNEN READINGER                  BRENT AUTRY
EXECUTIVE SEARCH LLC                    1202 PARKER RD                     2029 HERITAGE WAY
100 4TH STREET S                        ENOREE, SC 29335                   APT A
ARMORY, MS 38821                                                           MILAN, TN 38358




BRENT DUCOING                           BRENT DUCOING                      BRENT DUCOING
3818 E CORONADO ST                      406 SW DRIVE                       C/O FOCUS BANK
ANAHEIM, CA 92807                       JONESBORO, AR 72401                ATTN CHAD WAGGONER
                                                                           406 SW DRIVE
                                                                           JONESBORO, AR 72401



BRENT HAGGEN                            BRENT HALEY                        BRENT JOHNSON
3967 CONWAY CIRCLE                      RR 2 BOX 615                       606 E. SOUTH ST
VALDOSTA, GA 31605                      HAUBSTADT, IN 47639                HARRISBURG, AR 72432




BRENT TININENKO                         BRENT WILLIAMS                     BRENTON THOMAS
319 NW LASALLE DR                       1133 SANDFLAT RD                   169 THOMAS DR.
BENTONVILLE, AR 72712                   MERIDIAN, MS 39301                 ALMOND, NC 28702




BREONNA CRAIG                           BREONNA MACK                       BREONNA TAYLOR
4450 ELLEDGE LN. LOT 1                  103 MAPLEWOOD LN                   614 E SCHLEY STREET
TUSCUMBIA, AL 35674                     SYLVESTER, GA 31791                DOUGLAS, GA 31533




BRESHAY NELSON                          BRESSLER AMERY & ROSS PC           BRETT ALLEN
1819 N. MARQUE ANN DR APT 107           325 COLUMBIA TURNPIKE              1605 CLINE
BATON ROUGE, LA 70815                   FLORHAM PARK, NJ 07932             BOSSIERCITY, LA 71112




BRETT CLARK                             BRETT CLARK                        BRETT HUGHES
PO BOX 59                               PO BOX 590                         1103 SOUTH LAKE ST
MELBOURNE, AR 72556                     MELBOURNE, AR 72556                BOONEVILLE, MS 38829




BRETT N RODGERS TRUSTEE                 BRETT RICHARDSON                   BRETT SOILEAU
2482 MOMENTUM PLACE                     380 COTTONPORT AVE                 941 WEST PARK AVE
CHICAGO, IL 60689-5324                  COTTON PORT, LA 71327              EUNICE, LA 70535
BRETT THAMES             Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                        BRETT WAGGONER                 PageBRETT
                                                                            178 WHITSON
                                                                                 of 1514
1119 COLLEGE AVE E                      21884 CR 2160                      114 WEST COLLEGE ST
WIGGINS, MS 39577                       TROUP, TX 75789                    UNION CITY, TN 38261




BRETTA ST ROMAIN                        BREYUNNA DANNER                    BRG INVESTMENTS
PO BOX 8744                             4740 HIGHWAY 51 N                  ATTN BILL GREENE
MANDEVILLE, LA 70470                    SOUTHAVEN, MS 38671                1541 E ANDREW JOHNSON HWY
                                                                           MORRISTOWN, TN 37814




BRIA ALLSBROOKS                         BRIAN ALTMAN                       BRIAN ASKEW
3252 HWY. 742                           4156 SHELTON ROAD                  PO BOX 22
CHESTERFIELD, SC 29709                  BLACKSHEAR, GA 31516               TYLERTOWN, MS 39667




BRIAN BELLFLOWER                        BRIAN BEVINS AND AMY BEVINS        BRIAN BEVINS AND AMY L. BEVINS
419 EASTWOOD DRIVE                      C/O RICK J. BEARFIELD              110 SUN CHASE COURT
DUBLIN, GA 31021                        PO BOX 4210                        JOHNSON CITY, TN 37615
                                        JOHNSON CITY, TN 37602




BRIAN BEVINS                            BRIAN BURNS                        BRIAN C CASEY
110 SUN CHASE COURT                     1311 DORGAN STREET                 110 N 22ND AVE
JOHNSON CITY, TN 37615                  JACKSON, MS 39204                  HATTIESBURG, MS 39401-5915




BRIAN CLEMENTS                          BRIAN CLEMENTS                     BRIAN COLE
350 ALLEN DR                            4930 LA GRANGE RD                  712 4TH ST
SALTILLO, TN 38370                      SOMERVILLE, TN 38068               ATTALLA, AL 35954




BRIAN COOPER                            BRIAN DRAKE                        BRIAN EGGERS
1701 ROSEDALE ST                        PO BOX 44                          425 SPRING HILL RD
MUSCLE SHOALS, AL 35661                 COMER, GA 30629                    JACKSON, MO 63755




BRIAN EIDSON                            BRIAN ELLIOTT                      BRIAN FITZWATER
2432 SHADE MURPHY RD                    478 MOBLEY LANE                    905 GLOUCESTER DR
MOULTRIE, GA 31768                      ERIN, TN 37061                     JONESBORO, AR 72401




BRIAN FROST                             BRIAN FUSSELL                      BRIAN GILLEO
288 MOSBY DRIVE                         5249 PARK STREET                   180 BRIDLE PATH RD
PINEVILLE, LA 71360                     PANAMA CITY, FL 32404              SALUDA, SC 29138




BRIAN GILLIAM                           BRIAN HARRISON                     BRIAN HENDERSON
2526 COOPER ROAD                        1005 VALLEY CREEK DRIVE            147 CROCKETT ROAD
MANSFIELD, LA 71052                     ANNISTON, AL 36201                 SENATOBIA, MS 38668
BRIAN HIGHLANDER        Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                       BRIAN HUMPHRIES                 PageBRIAN
                                                                            179HUNT
                                                                                 of 1514
130 N LEE ST                           102 PEACOCK ST APT 11               6535 BIRCH MILL RD
GLADEWATER, TX 75647                   COCHRAN, GA 31014                   MEMPHIS, TN 38135




BRIAN JOHNSON                          BRIAN K BEVINS                      BRIAN K CULVER
313 WILLOW LAKE DRIVE                  110 SUN CHASE COURT                 CULVER ELECTRIC
LEESBURG, GA 31763                     JOHNSON CITY, TN 37615              230 DEERFIELD COVE
                                                                           SOMERVILLE, TN 38068




BRIAN KENNEDY                          BRIAN KNACK                         BRIAN KNIGHTEN
913 DIXON ST                           1448 SISKIN DRIVE                   3892 CR 55
TIPTONVILLE, TN 38079                  CORDOVA, TN 38016                   HEADLAND, AL 36345




BRIAN LEE                              BRIAN LEWIS                         BRIAN LITTLE
310 BOULDER DR                         422 EAST ALICE STREET               1203 WEBER ST
HAUGHTON, LA 71037                     BAINBRIDGE, GA 39819                FRANKLIN, LA 70538




BRIAN MANESS                           BRIAN MARTINEZ                      BRIAN MCGEE
214 S. OAK STREET                      3126 SW CR 360                      460 OLD HWY 49
PERRYVILLE, AR 72126-9793              MADISON, FL 32340                   WIGGINS, MS 39577




BRIAN MEADOWS                          BRIAN MERRITT                       BRIAN MITCHELL
2880 FLINT RIDGE RD                    96 LOWER MEIGS RD                   214 COMER DR.
HORSE CAVE, KY 42749                   MOULTRIE, GA 31768                  DUBLIN, GA 31021




BRIAN NOBLE                            BRIAN NYHUIS                        BRIAN NYHUIS
1117 HWY 588                           134 PEARL STONE                     2 RICHWOOD COVE
COLLINS, MS 39428                      LONDON, AR 72086                    LONOKE, AR 72086




BRIAN ODOM                             BRIAN OSBORNE                       BRIAN PRESTAGE
2205 GUY COPPAGE RD                    212 EASTDALE ROAD SOUTH APT A       901 MORRIS TULLOS DR.
HAHIRA, GA 31632                       MONTGOMERY, AL 36117                MORTON, MS 39117




BRIAN REIDLING                         BRIAN REYNOLDS                      BRIAN REYNOLDS
16 WOMMACK AVE                         705 FRED S LANE                     705 FREDS LANE
SOPERTON, GA 30457                     DUBLIN, GA 31021                    DUBLIN, GA 31021




BRIAN SCOTT                            BRIAN SHATTLES                      BRIAN SHOOK
13 RAYAL GOLD COURT                    109 WARD ST                         2548 HESSEY PASS
SPRINGFIELD, KY 40069                  SHELLMAN, GA 39886                  MOUNT JULIET, TN 37122
BRIAN SYKES            Case 19-11984-CSS     Doc 36
                                      BRIAN SYKES         Filed 09/10/19   PageBRIAN
                                                                                180SYKES
                                                                                     of 1514
744 EAST RAINES RD 4                  909 SOUTH MCCLAIN AVE                    909 SOUTH MCLEAN
MEMPHIS, TN 38116                     MEMPHIS, TN 38114                        MEMPHIS, TN 37501




BRIAN TADLOCK                         BRIAN TUCKER                             BRIAN VICKERS
2822 BRIAR WOOD DR                    3596 AUTUMN HILLS RD                     6113 GREENFIELD HWY 54
HORNLAKE, MS 38637                    STAR CITY, AR 71667                      DRESDEN, TN 38225




BRIAN WATSON                          BRIAN WHEELER                            BRIAN YOCUM
29185 HIGHWAY 17                      1080 SUNSET CIRCLE                       138 KAFFIE DRIVE
REFORM, AL 35481                      NEWPORT, TN 37821-7509                   NATCHITOCHES, LA 71457




BRIANA BOYD                           BRIANA COMPTON                           BRIANA HAYES
3073 NATHAN AVE. 13                   811 E 14TH ST UNIT 1                     10550 MAGNOLIA RD LOT B
MEMPHIS, TN 38112                     DAVENPORT, IA 52803                      IRVINGTON, AL 36544




BRIANA SMITH                          BRIANICA STALLWORTH                      BRIANN BRYANT
326 GRABALL ROAD                      205 NETTLES RD                           506 N.E. 7TH STREET
GASTON, SC 29053                      BEATRICE, AL 36425                       SUMMERDALE, AL 36580




BRIANNA AICH                          BRIANNA AULTMAN                          BRIANNA BEARD
141 OBERSTE ST                        1219 GA HWY 32 E                         35 MOUNTAIN AIRE LOOP
HARTMAN, AR 72840                     OCILLA, GA 31774                         CONWAY, AR 72032




BRIANNA BURCHFIELD                    BRIANNA BUTLER                           BRIANNA CARR
1660 PALMER ROAD                      909 MUNGER ST                            1060 KENNESAW BLVD. APT 3319
CLARKSDALE, MS 38614                  EAST PRAIRIE, MO 63845                   GALLATIN, TN 37066




BRIANNA CARR                          BRIANNA CHANDLER                         BRIANNA COAXUM
1085 NOSEGAY ROAD                     30155 OKOLONA RD.                        6381 STAR VALLEY DR
WHITEBLUFF, TN 37187                  OKOLONA, MS 38860                        BARTLETT, TN 38134




BRIANNA COLEMAN                       BRIANNA CONNORS                          BRIANNA DEAN
6458 PONDEROSA DR                     32 BROOKFIELD DR                         1841 ELIZABETH LANE
MACON, GA 31216                       VILONIA, AR 72173                        PINEVILLE, LA 71360




BRIANNA DIXON                         BRIANNA EASLEY                           BRIANNA ELLIS
PO BOX 429                            5748 E TRAVIS RD                         821 BUD ISAIAH RD
OAKDALE, LA 71463                     OSYKA, MS 39657                          MANTACHIE, MS 38855
BRIANNA FULLER           Case 19-11984-CSS
                                        BRIANNADoc 36 Filed 09/10/19
                                                GRAHAM                 PageBRIANNA
                                                                            181 ofGRIFFIN
                                                                                   1514
1204 GA HWY 199S                        220 WILKIE ST APT 745              PO BOX 845
DUBLIN, GA 31021                        LAFAYETTE, LA 70506                RICHTON, MS 39476




BRIANNA HENDERSON                       BRIANNA HOOKER                     BRIANNA JEFFRIES
1900 EAST 7TH                           375 WINDING RIVER CI APT 203       7655 DORESHIRE RD
PINE BLUFF, AR 71603                    MEMPHIS, TN 38120                  SOUTHAVEN, MS 38671




BRIANNA JONES                           BRIANNA MARKWELL                   BRIANNA MAUSS
804 TWIN RIDGE DRIVE                    1877 MLK DRIVE                     8003 PHILLIPS HOLLOW RD 2
GARDENDALE, AL 35071                    SOPERTON, GA 30457                 WESTMORELAND, TN 37186




BRIANNA MESSMER                         BRIANNA MONTGOMERY                 BRIANNA NELSON
260 WATER TOWER RD                      697 MCCLYDE RD                     1311 GREENLAND DR APT E16
CADIZ, KY 42211                         COMO, MS 38619                     MURFREESBORO, TN 37130




BRIANNA PETERSON                        BRIANNA POLSON                     BRIANNA REYNOLDS
313 E.7TH ST                            386 EL RESSO RD.                   505 SOUTH MAIN ST
OCILLA, GA 31774                        RUBY, SC 29741                     GREENSBORO, GA 30642




BRIANNA RODARTE                         BRIANNA SCHULTZ                    BRIANNA SLOAN
1105 VALLEY FORGE RD                    94 HELEN ST                        30005 SLOAN DRIVE
DOTHAN, AL 36301                        BREWTON, AL 36426                  NETTLETON, MS 38858




BRIANNA STAIRS                          BRIANNA STANLEY                    BRIANNA TEMPLE
1109 MAGNOLIA DR                        67 FINCH LANE                      25 DAVIDSON DRIVE
FULTON, KY 42041                        ALLENTOWN, GA 31003                BOSSIER, LA 71112




BRIANNA TERRY                           BRIANNA ZIMMERMAN                  BRIANNE BRADBERRY
447 PLUM STREET APT A                   7710 CR 2193                       104 ARISTOCRATIC WAY
DAWSON, GA 39842                        WHITEHOUSE, TX 75791               LOCUST GROVE, GA 30248




BRIANNE SIMS                            BRIANNE SIMS                       BRIANNIA GULLEDGE
7663 ASH TREE RD                        7663 ASHTREE RD                    261 EARLY CROWLEY LN.
TELL CITY, IN 47586                     TELL CITY, IN 47586                RUBY, SC 29741




BRIAR ELLISON                           BRIASIA LAWSON                     BRICE BRECHEISEN
6203 MAYNARDVILLE HWY                   82 HALE DR APT 97                  201 DONAGHEY AVE
MAYNARDVILLE, TN 37807                  PRESCOTT, AR 71857                 CONWAY, AR 72035
BRICE SIKES             Case 19-11984-CSS     Doc 36
                                       BRICEN MCCAIN        Filed 09/10/19   PageBRIDGE
                                                                                  182 of  1514
                                                                                        EMMONS
29 NORTHLAKE DRIVE                     4407 CULPEPPER ROAD                       6213 MORGAN RD
STATESBORO, GA 30458                   PINE BLUFF, AR 71603-8726                 MILTON, FL 32570




BRIDGEPORT FIRE DEPT.                  BRIDGEPORT HOSPITALITY                    BRIDGEPORT POLICE DEPT.
708 HOVEY STREET                       GROUP LLC                                 1000 THOMPSON ST.
BRIDGEPORT, TX 76426                   2000 10TH STREET                          BRIDGEPORT, TX 76426
                                       BRIDGEPORT, TX 76426




BRIDGES ELECTRIC & MOTOR SERVICE       BRIDGES LAWN SERVICE                      BRIDGET BLAIR
SERVICE                                KENNEDY BRIDGES                           600 HAIGLER ST APT 104
617 MARCUS ST                          906 LOOP ROAD                             ABBEVILLE, SC 29620
DUBLIN, GA 31021                       BENNETTSVILLE, SC 29512




BRIDGET BRILEY                         BRIDGET DRAKE                             BRIDGET EVANS
60 AMBER WAY                           120 HEAVEN LN                             4158 STAR LANE
COUNCE, TN 38326                       ASHVILLE, AL 35953                        PAMPLICO, SC 29583




BRIDGET FLOWERS                        BRIDGET GARNER                            BRIDGET GRAY
74 W LAKE LEE ROAD                     427 CHESTNUT RD                           PO BOX 1718
GREENVILLE, MS 38701-9509              ALMA, GA 31510                            TIOGA, LA 71477




BRIDGET HOLMAN                         BRIDGET JOHNSON                           BRIDGET MOORE
7292 STONE GARDEN DRIVE                632 ABBY DRIVE                            211 SUNSET CIR
OLIVE BRANCH, MS 38654                 NATCHITOCHES, LA 71457                    CAMILLA, GA 31730




BRIDGET PRICE                          BRIDGET ROGERS                            BRIDGET ROZIER
216 ORLANDO STREET                     505 BRIGHTON TRAIL                        200 TATNAL ST LOT 7
GREENVILLE, MS 38701                   FLORENCE, MS 39073                        DUBLIN, GA 31021




BRIDGET ROZIER                         BRIDGET SMITH                             BRIDGET TERRY
200 TATTNAL ST LOT 7                   14269 RIVER STREET                        109 OAK CIR
DUBLIN, GA 31021                       BLAKELY, GA 39823                         BROWNSVILLE, TN 38012




BRIDGET WHITE                          BRIDGETT DONALD                           BRIDGETT FLOWERS
334 NORTH BROAD STREET                 5006 ELLIS STREET                         74 LAKE LEE ROAD
LENOX, GA 31637                        MILAN, TN 38358                           GREENVILLE, MS 38701




BRIDGETT HOOD                          BRIDGETT JACKSON                          BRIDGETT JOHNSON
149 WOODARD LANE                       7574 OLD GA HWY 3                         632 ROY DR
DURANT, MS 39063                       BACONTON, GA 31716                        NATCHITOCHES, LA 71457
BRIDGETTE BALIUS         Case 19-11984-CSS     Doc
                                        BRIDGETTE   36 Filed 09/10/19
                                                  BEARDEN               PageBRIDGETTE
                                                                             183 of 1514
                                                                                      DUKE
1409 HWY 90 LOT 240                     28 NORTHSTAR CIR APT 1              131 LARKHAVEN DRIVE
GAUTIER, MS 39553                       MOUNTAIN HOME, AR 72653-2314        RAINBOW CITY, AL 35906




BRIDGETTE TUCKER                        BRIDGEWATER CANDLE                  BRIDGFORD MARKETING CO
955 SOUTH FRONT AVE APT 208             COMPANY LLC-REEVES SAINE            1308 N PATT STREET
DEMOPOLIS, AL 36732                     951 S PINE ST STE 100               ANAHEIM, CA 92801
                                        SPARTANBURG, SC 29302




BRIDGFORD MARKETING CO                  BRIDGITT BLACKMON                   BRIDIGIT CATCHINGS
ATTN BARON BRIDGFORD II, VP             1832 CAMDEN BYPASS APT 12B          278 PEA ST
170 N GREEN ST                          CAMDEN, AL 36726                    WOODVILLE, MD 39669
CHICAGO, IL 60607




BRIDWELL PUBLISHING CO.                 BRIEANNA CLOWER                     BRIEGH-ANN TRUE
PO BOX 1150                             1418 NORTH 12TH ST.                 102 S MEADOW BROOK DR
BRIDGEPORT, TX 76426                    POPLAR BLUFF, MO 63901              OVERTON, TX 75684




BRIELLE HETHERINGTON                    BRIEN DUCHESNE                      BRIENTELL TONEY
2237 GRAYS BEND RD                      PO BOX 9182                         56 GOLF CART
CENTERVILLE, TN 37033                   MONROE, LA 71211                    BISHOPVILLE, SC 29010




BRIGGETT FLEAR                          BRIGHT & BRIGHT LLC                 BRIGHT IDEAS
500 EAST MARKET ST                      537 MARKET ST STE 400               1000 GREENVALLEY ROAD
PRINCETON, KY 42445                     CHATTANOOGA, TN 37402               BEAVER DAM, WI 53916




BRIGHT-MEYERS MILLEDGEVILLE ASSOC LP    BRIGHT-MEYERS                       BRIGHTON KELLY
C/O FLETCHER BRIGHT CO                  C/O FLETCHER BRIGHT CO              4197 PIERMONT ST
537 MARKET ST STE 400                   537 MARKET ST STE 400               MEMPHIS, TN 38135
CHATTANOOGA, TN 37402                   CHATTANOOGA, TN 37402




BRIGHTRIDGE                             BRIGHTRIDGE                         BRIGHTSTAR US INC
2600 BOONES CREEK RD                    PO BOX 2058                         PO BOX 534204
JOHNSON CITY, TN 37615                  JOHNSON CITY, TN 37605              ATLANTA, GA 30353-4204




BRIGHTSTAR                              BRIGITTE MASON                      BRILBREY FAMILY LIMITED PARTNERSHIP,
850 TECHNOLOGY WAY                      158 APPLE PIE RIDGE CIRCLE          THE
LIBERTYVILLE, IL 60048                  ALTO, GA 30511                      ATTN RANDALL BILBREY
                                                                            800 OVERTON PLAZA
                                                                            LIVINGSTON, TN 38570



BRIMHALL FOODS CO INC                   BRINAYA MARTIN                      BRINKLEY MUNICIPAL WATERWORKS, AR
ATTN TERRY W BRIMHALL, PRESIDENT        96 PARKER ROAD                      207 S MAIN ST
3045 BARTLETT CORP DR                   BYHALIA, MS 38611                   BRINKLEY, AR 72021
BARTLETT, TN 38133
                      Case 19-11984-CSS
BRINKLEY MUNICIPAL WATERWORKS, AR    BRINSONDoc   36
                                              RAINEY     Filed 09/10/19   PageBRION
                                                                               184 ROQUEMORE
                                                                                    of 1514
PO BOX 746                           215 1ST AVE NW                           PO BOX 563
BRINKLEY, AR 72021                   MAGEE, MS 39111                          COLUMBIA, LA 71418




BRIONNA DANIEL                        BRIONTA WILLIAMS                        BRISCO APPAREL CO INC
772 EDWARDS RD                        337 BROWN ST                            ATTN JESSICA GARTNER, PRESIDENT
SARDIS, MS 38666                      HOMERVILLE, GA 31634                    5314 16TH AVE 60
                                                                              BROOKLYN, NY 11204




BRISCO APPAREL CO INC                 BRISCO APPAREL, CO., INC.               BRITANI BLAZER
ATTN JESSICA GARTNER, PRESIDENT       C/O ATTORNEY MARK S. KAUFMAN            2175 GRAND AVE
637 PATTERSON GROVE RD                10 GRAND CENTRAL, 19TH FLOOR            ELDORADO, IL 62930
RAMSEUR, NC 27316                     155 EAST 44TH STREET
                                      NEW YORK, NY 10017



BRITANNICA DANIELS                    BRITANY BOUNDS                          BRITANY SMITH
1506 HILL ST                          69 LISTON BOUNDS RD.                    11 BRAIR WOODS TRAIL APT B
HOMER, LA 71040                       SUMRALL, MS 39482                       PRENTISS, MS 39474




BRITANYA SISTRUNK                     BRITELITE ENTERPRISE INC                BRITINEE GAGE
443 PECAN TREE DRIVE                  BRITELITE SERVICE CENTER                2001 S. SHERWOOD FOREST BLVD
MONTGOMERY, AL 36117                  ATTN GREGORY SATCHELL, PRESIDENT        BATON ROUGE, LA 70816
                                      11901 SANTA MONICA BLVD 413
                                      LOS ANGELES, CA 90025



BRITISH JACKSON                       BRITLEY INGRAM                          BRITNEE THOMPSON
1292 NEW BUCKEYE RD                   2222 HARTWELL HWY                       202 COUNTY ROAD 458
EAST DUBLIN, GA 31027                 ELBERTON, GA 30635                      CLANTON, AL 35046




BRITNEY CLARK                         BRITNEY JOHNSON                         BRITNEY KICKLIGHTER
148 CLARK AND MILLER LANE             181 JONES LANE                          8540 CRAWLEY HILL RD
EPES, AL 35460                        BELDEN, MS 38826                        MT PLEASANT, TN 38474




BRITNEY LEWIS                         BRITNEY PASCHEL                         BRITNEY SEALS
1015 MARTIN LUTHER KING JR DR         455 VALLEY ST                           717 BUBBA TAYLOR RD
DUBLIN, GA 31021                      MONTEVALLO, AL 35115                    BYHALIA, MS 38611




BRITNI BAILEY                         BRITNI ELLIOTT                          BRITNI SMITH
5 WOODSIDE DR                         1125 AKINS RD                           2090 KIRKLAND AVENUE
MAYFLOWER, AR 72106                   CHICKAMAUGA, GA 30707                   RUSSELLVILLE, AL 35653




BRITNNEY COLLUM                       BRITNY ABERLE                           BRITTANEY FREDERICK
2979 BOOGER HOLLOW RD                 460 HWY 371 NORTH                       PO BOX 565
DADEVILLE, AL 36853                   MANTACHIE, MS 38855                     PIGGOTT, AR 72454
BRITTANEY GREEN          Case 19-11984-CSS     Doc
                                        BRITTANEY   36 Filed 09/10/19
                                                  POWELL                PageBRITTANICA
                                                                             185 of 1514
                                                                                       BROWN
315 B SHAW ST                           180 WINDALE DR. APT15               4664 NEWPORT RD
CONWAY, AR 72034                        WEST POINT, MS 39773                PICKENS, MS 39146




BRITTANICA HAWKINS                      BRITTANY ADAMS                      BRITTANY ALLEN
106 WILLETT PLACE                       604 S ELLIS                         2462 BEND RD
MONROE, LA 71203                        CAPE GIRARDEAU, MO 63701            COLDWATER, MS 38618




BRITTANY ARRINGTON                      BRITTANY BABINO                     BRITTANY BARNER
6855 COUNTY ROAD 16                     301 RAYBURN STREET                  1506 16TH AVE. EAST APT.3C
ROANOKE, AL 36274                       LAFAYETTE, LA 70506                 CORDELE, GA 31015




BRITTANY BASSETT                        BRITTANY BAUGHMAN                   BRITTANY BENFORD
8920 REAND TERRACE CIR W.               PO BOX 381                          476 HWY 32 EAST
GRAND BAY, AL 36541                     TYLERTOWN, MS 39667                 BRUCE, MS 38915




BRITTANY BLAKE                          BRITTANY BRAND                      BRITTANY BUCKHALTER
527 SHORT SCHOOL ROAD                   740 6TH STREET W APT 150            1759 LOUISVILLE STREET APT 109
PULASKI, TN 38478                       FAYETTE, AL 35555                   STARKVILLE, MS 39759




BRITTANY BULLARD                        BRITTANY BURCHFIELD                 BRITTANY BURNSED
125 N OLD RIVER ROAD                    277 OAKHILL LOOP                    926 GREEENWAY ROAD
MT VERNON, GA 30445                     PONTOTOC, MS 38863                  BARTOW, GA 30413




BRITTANY BURR                           BRITTANY BYERS                      BRITTANY CALHOUN
1035 BAREFOOT CR.NE                     417 MOUNTAIN LAKE CIRCLE            946 JAMES MADISON DRIVE
BROOKHAVEN, MS 39601                    RAINBOW CITY, AL 35906              BENTON, AR 72019




BRITTANY CAPPS                          BRITTANY CASTLEBERRY                BRITTANY CHRISTIE
502 HILLCREST RD                        18610 NORTH PASS DRIVE              228 ACKLEY ROAD
GOODLETTSVILLE, TN 37072                MABELVALE, AR 72103                 NASHVILLE, AR 71852-8273




BRITTANY CHRISTOPHE                     BRITTANY CLAUSEL                    BRITTANY CLIFTON
5215 CLOVER LANE                        1125 OLD MORRIS CHAPEL RD           701 MOSS HILL DR APT 8B
BOSSIER CITY, LA 71111                  ADAMSVILLE, TN 38310                NEW ALBANY, MS 38652-3220




BRITTANY COLBERT                        BRITTANY COLLINS                    BRITTANY COON
505 A B MARTIN ROAD                     136 BROAD STREET                    1935 DRAYTON ST APT 174
JEANERETTE, LA 70544                    WELLFORD, SC 29365                  NEWBERRY, SC 29108
BRITTANY CRAIG            Case 19-11984-CSS     Doc
                                         BRITTANY    36 Filed 09/10/19
                                                  CRAVENS                PageBRITTANY
                                                                              186 of CREER
                                                                                      1514
2091 ELLIS ST                            956 N 3RD ST                        375 MONROE ST APT 433
MILAN, TN 38358                          BREESE, IL 62230-1708               CONWAY, AR 72032




BRITTANY CUPP                            BRITTANY CURTIS                     BRITTANY DAVIS
PO BOX 160                               34 MOLLY DR                         1014 GUNNERSON AVE APT B
BENTLEY, LA 71407                        CONWAY, AR 72032                    MURFREESBORO, TN 37129




BRITTANY DAVIS                           BRITTANY DRUMWRIGHT                 BRITTANY DUNCAN
19 ODE MOORE RD APT. 4                   7917 US HIGHWAY 51 S                1455 LASCASSAS PIKE APT-E63
MICHIE, TN 38357                         HENNING, TN 38041                   MURFREESBORO, TN 37130




BRITTANY DUNN                            BRITTANY ESCHENBURG                 BRITTANY FIGUEROA
392 MCEWEN RD                            1110 PALMER DR                      5195 WEEPING WILLOW LN. 103
MOUNTAIN CITY, TN 37683                  MURFREESBORO, TN 37130              SOUTHAVEN, MS 38671




BRITTANY FINCHER                         BRITTANY FLOWERS                    BRITTANY FRANKLIN
6 CR 5228                                206 TUBBS ROAD APT.47               125 ARKANSAS AVE
BALDWYN, MS 38824                        BATESVILLE, MS 38606                ROSE BUD, AR 72137




BRITTANY FREEMAN                         BRITTANY GARRIS                     BRITTANY GAULT
510 BIG JOHN RD                          1362B ROBINSON TOWNRD               69 BOWMAN SPRINGS ROAD
ABERDEEN, MS 39730                       CASSATT, SC 29032                   RINGGOLD, GA 30736




BRITTANY GIST                            BRITTANY GOINES                     BRITTANY GRANT
449 HWY 307                              308 HELEN ST                        1751 A ADAMS CREEK RD
SHELBY, AL 35051                         BRIDGEPORT, TX 76426                CHEROKEE, NC 28719




BRITTANY GROOMS                          BRITTANY GUIMBELLOT                 BRITTANY HAMILTON
883 BROAD ST                             103 STUMP LANE                      779 EUGENE JERNIGAN ROAD
GREENFIELD, TN 38230                     COLUMBIA, LA 71418                  DUNN, NC 28334




BRITTANY HARRINGTON                      BRITTANY HAWKINS                    BRITTANY HAWKINS
30299 ST HWY 11 S                        725 WRIGHT LANE                     771 DEFOREST BROWN LN 7
STAR CITY, AR 71667                      BONNIEVILLE, KY 42713               FRANKLIN, LA 70538




BRITTANY HAYES                           BRITTANY HAYNES                     BRITTANY HEINITZ
573B FAWN DRIVE                          3271 FOX GATE                       278 COUNTY ROAD 452
HENDERSON, TN 38340                      MEMPHIS, TN 38115                   BERRYVILLE, AR 72616
BRITTANY HITSON           Case 19-11984-CSS     Doc
                                         BRITTANY    36 Filed 09/10/19
                                                  HOLMES                 PageBRITTANY
                                                                              187 of HUGHES
                                                                                      1514
133 SPRING ST.                           530 S DONGHEY APT 6303              404 S EAGLE ST
CORDELE, GA 31015                        CONWAY, AR 72034                    SHERIDAN, AR 72150




BRITTANY HURLBURT                        BRITTANY JACKSON                    BRITTANY JENKINS
1799 JONES RD                            203 A WORTH ST                      917 HILLTOP CT
KERSHAW, SC 29067                        SYLVESTER, GA 31791                 CLARKSVILLE, TN 37042




BRITTANY JONES                           BRITTANY JONES                      BRITTANY JONES
3810 ALTAMIRA DRIVE                      4949 WILCOX WAY                     715 EAST MARTIN
EAST RIDGE, TN 37412                     COLUMBUS, GA 31907                  JACKSONVILLE, AR 72076




BRITTANY LACY                            BRITTANY LEONARD                    BRITTANY LINDSAY
956 REFORM STREET APT 303                164 SUNFLOWER LANE                  5751 KIRKLEY DR
CAROLLTON, AL 35447                      FERRIDAY, LA 71334                  JACKSON, MS 39206




BRITTANY LINDSEY                         BRITTANY LOGGINS                    BRITTANY LUTTRELL
276 BULLARD RD                           127 HEAD STREET                     70 MAXWELL RD
ADEL, GA 31620                           CLEVELAND, GA 30528                 MIDDLETON, TN 38052




BRITTANY MARTIN                          BRITTANY MCBRAYER                   BRITTANY MCCAFFERTY
325 SOUTHSHORE                           1365 HWY 68                         5988 BAYOU
LONE STAR, TX 75668                      SWEETWATER, TN 37874                MOBILE, AL 36605




BRITTANY MCGHEE                          BRITTANY MENDINA                    BRITTANY MILLER
1441 LAWLER CIRCLE                       1108 WALLACE                        6088 HWY 544
TALLADEA, AL 35160                       MALVERN, AR 72104                   ARCADIA, LA 71001




BRITTANY MOODY                           BRITTANY MOORE                      BRITTANY NEAL
142 FINCH RD                             311 WALNUT SQUARE DRIVE             530 MAJOR ST
WELLFORD, SC 29385                       THOMASVILLE, GA 31792               KILBOURNE, LA 71253




BRITTANY NELSON                          BRITTANY NELSON                     BRITTANY NICHOLE LUCAS
4306 CROWN CIRCLE                        6320 CALLISON RD.                   347 WILLOW LANE
MONROE, LA 71203                         BRADLEY, SC 29819                   BREWTON, AL 36426




BRITTANY NORRIS                          BRITTANY ODEN                       BRITTANY PARISH
222 GEORGIA STREET                       515 RAGLAND STREET                  6050 MASSACHUSETTS AVE
MOUNTAIN CITY, TN 37683                  LINCOLN, AL 35096                   NEW PORT RICHEY, FL 34653
BRITTANY PARKER       Case 19-11984-CSS     Doc
                                     BRITTANY    36
                                              PATE       Filed 09/10/19   PageBRITTANY
                                                                               188 of PATRICK
                                                                                       1514
1163 DEERFIELD LN                     251 CANE ROAD                           234 SUN DR
DUBLIN, GA 31021                      SULLIGENT, AL 35586                     JACKSON, MS 39211




BRITTANY PERKINS                      BRITTANY PICKENS                        BRITTANY PIROUZNIA
P O BOX 617                           1105 EAST 21ST AVE                      6442 ANGLIA VALLEY DR
URANIA, LA 71480                      PINE BLUFF, AR 71601                    ARLINGTON, TN 38002




BRITTANY POUGE                        BRITTANY PUGH                           BRITTANY RAINES-GOODE
204 PINE ST                           609 WEST 26TH.                          190 PARKVIEW ESTATES
SYLACUGA, AL 35151                    PINE BLUFF, AR 71601                    RUSSELL SPRINGS, KY 42642




BRITTANY RAMOS                        BRITTANY RONCHETTI                      BRITTANY ROYALS
230 WAGNER WAY                        418 HURRICANE MEADOWS DR                PO BOX 181
WESTMORELAND, TN 37186                WAYNESBORO, TN 38485-2240               ARGYLE, GA 31623




BRITTANY SCRUGGS                      BRITTANY SINGLETON                      BRITTANY SLEDGE
166 BUCKWOOD ACRES                    582 BATONROUGE ST                       801 MAIN ST
CHESNEE, SC 29323                     SAINT FRANCISVILLE, LA 70775            FRANKLIN, LA 70538




BRITTANY SLOAN                        BRITTANY SPILLERS                       BRITTANY STUBBINS
409 COTTAGE STREET                    134 COUNTRY RD                          126 CANARY STREET
WALDO, AR 71770                       JONESBORO, LA 71251                     CORDELE, GA 31015




BRITTANY SUDDUTH                      BRITTANY SUMMERS                        BRITTANY TATE
245 OAK HOLLOW LANE                   170 COTHRON HALL LANE                   102 TERRY ST
DALEVILLE, AL 36322                   HARTSVILLE, TN 37074                    BOONEVILLE, MS 38829




BRITTANY TESTON                       BRITTANY THOMAS                         BRITTANY THOMAS
552 CRAWFORD ROAD                     411 SKYVIEW DR                          7088 BLUE LAKE RD
MONROE, LA 71202                      MONTEVELLO, AL 35115                    BLACKSHEAR, GA 31516




BRITTANY TIMMS                        BRITTANY TRAWICK                        BRITTANY TYLOR
979 COUNTY RD 821                     1523 LEE RD 294                         226 E CIRCLE DR
SALTILLO, MS 38866                    SMITHS, AL 36877                        RUSSELLVILLE, AR 72801




BRITTANY VAUGHN                       BRITTANY WALKER                         BRITTANY WEST
325 FOX RD                            2776 C CHATSWORTH HWY 225 NE            5250 HARLON RD
MONTEREY, TN 38574                    CALHOUN, GA 30701                       BASTROP, LA 71220
BRITTANY WESTON        Case   19-11984-CSS     Doc
                                        BRITTANY    36
                                                 WHITE       Filed 09/10/19   PageBRITTANY
                                                                                   189 of WILLIAMS
                                                                                           1514
108 ANTHONY CIRCLE APT A                101 PLEASANT ST                           907 OPERA STREET
ENTERPRISE, AL 36330                    MT PLEASANT, TN 38474                     STAMPS, AR 71860




BRITTANY WILLIAMSON                     BRITTANY WILLIAMSON                       BRITTANY YARBROUGH
143 PRIVATE RD 3049                     143 PRIVATE ROAD 3049                     487 CR 306
OXFORD, MS 38655                        OXFORD, MS 38655                          BIG CREEK, MS 38914




BRITTANY YATES                          BRITTENY HOLLEY                           BRITTENY MURPHREE
2750 MIRANDA DR                         242 DAN GILL DRIVE                        213 SOUTH 5TH ST
MONROE, GA 30655                        DUMAS, AR 71639                           WEST HELENA, AR 72390




BRITTNE GREEN                           BRITTNEE HOOVER                           BRITTNEY ADAIR
347 JACK PARR                           4981 BROOKWOOD PL                         2044 PINEMOUNT BLVD
CAMDEN, AR 71701                        BYRAM, MS 39272                           STATESBORO, GA 30461




BRITTNEY AMADOR                         BRITTNEY ANDERSON                         BRITTNEY BONDS
122 CARNEGIE ROAD                       439 STRICKLAND RD                         135 B CRESCENT DR
RUTHERFORDTON, NC 28139                 BYHALIA, MS 38611                         RIPLEY, TN 38063




BRITTNEY BRAKE                          BRITTNEY BROUSSARD                        BRITTNEY CAPSHAW
706 SCOTTS CHAPEL RD                    919 MCKINNLY STREET                       58 HUNTERS CIRCLE
CUMBERLAND CITY, TN 37050               JENNINGS, LA 70546                        MCMINNVILLE, TN 37110




BRITTNEY CLARK                          BRITTNEY CONE                             BRITTNEY CORBIN
917 CARVER DRIVE                        20801 WHITE RD                            114 PORTIS STREET
ELBA, AL 36323                          VANCLEAVE, MS 39565                       DUMAS, AR 71639




BRITTNEY CRAIG                          BRITTNEY DAVIS                            BRITTNEY DECKER
7545 KAYLEIGH RD                        3407 HWY 80 WEST APT 9                    13051 DANA LANE
BASTROP, LA 71220                       MORTON, MS 39117                          HARRISBURG, AR 72432




BRITTNEY DIXON                          BRITTNEY DOTSON                           BRITTNEY DUCKWORTH
112 JONES ROAD                          1006 PARKRIDGE DR                         146 CARDINAL DR
WHITE BLUFF, TN 37187                   JACKSON, TN 38301                         FORREST CITY, AR 72235




BRITTNEY ELLIS                          BRITTNEY LENOIR                           BRITTNEY LUNDY
50 GLOVE RD                             76N GLENDALE DR                           4563 ROUNSAVILLE RD
SAINT JOSEPH, TN 38481                  WEST POINT, MS 39773                      LEAKESVILLE, MS 39451
BRITTNEY MILLER         Case 19-11984-CSS     Doc
                                       BRITTNEY    36
                                                MYERS       Filed 09/10/19   PageBRITTNEY
                                                                                  190 of PARKER
                                                                                          1514
612 SUND DRIVE                          345 KILLDEER LANE                        71 WILLOW
BUTLER, AL 36904                        BYRON, GA 31008                          MARION, AR 72364




BRITTNEY PEAVEY                         BRITTNEY PENNINGTON                      BRITTNEY PERKINS
3 NEWT GRAHAM RD                        109 DOGWOOD AVENUE                       809 CR 37
MILAN, GA 31060                         SALTILLO, MS 38866                       TYLER, TX 75706




BRITTNEY PIERCE                         BRITTNEY RANSOM                          BRITTNEY RUTLEDGE
273 SNOOKS CT                           721 W PINSON ST APT A                    1286 CR 47
GEORGETOWN, SC 29440                    SYLVESTER, GA 31791-6809                 EETA, MS 38627




BRITTNEY SESSION                        BRITTNEY STANAK                          BRITTNEY STANDRIDGE
4704 BIG JOHNS PLACE                    8447 CRAWLEY HILL ROAD                   10603 EDGEWOOD
JONESBORO, AR 72404                     MOUNT PLEASANT, TN 38474                 BASTROP, LA 71220




BRITTNEY TINSON                         BRITTNEY TRACER                          BRITTNEY WATTS
30 EVERGREEN AVENUE                     381 HWY 139                              99 TIFTON ELORADO RD APT 4
BLAKELY, GA 39823                       RECTOR, AR 72461                         TIFTON, GA 31794




BRITTNEY WEISBRODT                      BRITTNEY WHITE                           BRITTNEY WILLIAMS
114 DOROTHY DR                          112 VISTA CIRCLE                         1200 PINE ST.
MARION, AR 72364                        MONROE, LA 71203                         KILLEN, AL 35645




BRITTNEY WRAY                           BRITTNI BASS                             BRITTNI WOODS
408 STROUD RD                           10687 AUTOMALL PARKWAY APT 432           151 ASHLEY 544
SHELBY, NC 28152                        DIBERVILLE, MS 39540                     CROSSETT, AR 71635




BRITTNIE BROWN                          BRITTNNEY TAYLOR                         BRIUNNA EVANS
750 TAP BOOT RD.                        4001OLD WARREN RD APT 27                 402 KATHRYN ST
REMBERT, SC 29128                       PINE BLUFF, AR 71603                     EAST PRAIRIE, MO 63845




BRIYUANA WOLFE                          BRMB INC                                 BRMB INC
332 GREENHILL CIRCLE                    ATTN BERNARD ROLLIN, PRESIDENT           ATTN BRUNO MARTIN, ACCOUNTANT
SARDIS, MS 38666                        740 INDUSTIEL BLVD, STE 34               740 INDUSTIEL BLVD, STE 34
                                        ST EUSTACHE, QC J7R 5V3                  ST EUSTACHE, QC J7R 5V3
                                        CANADA                                   CANADA



BROADRIDGE ICS                          BROC DUHON                               BROCK SANDBRINK
PO BOX 416423                           APT. 122 NORTH HEIGHTS ST.               3152 BAREFIELD ROAD
BOSTON, MA 02241-6423                   COLUMBIA, LA 71418                       CADIZ, KY 42211
                     Case
BROCKMAN NORTON & TAYLOR    19-11984-CSS    Doc
                                      BRODEJA    36 Filed 09/10/19
                                              MCKENNY                PageBRODERICK
                                                                          191 of 1514
                                                                                   ALLEN
PO BOX 8967                           3305 LANGSTON ST                   505 SOUTH CHURCH ST
PINE BLUFF, AR 71611                  DAZELL, SC 29040                   DUBLIN, GA 31021




BRODERICK JOHNSON                     BRODIE REARDON                     BRODY DAVIS
2045 WALNUT DRIVE                     136 MOORE STREET                   710 KIMM DR
FORREST CITY, AR 72335                WELLFORD, SC 28935                 MCCRORY, AR 72101




BROGAN MCKITRICK                      BRONNER BROS.                      BRONNER BROTHERS
1524 PERRYVILLE RD                    C/O BANK OF AMERICA                ATTN MAGGIE E OCASIO, VP RET SALES
SPRINGFIELD, KY 40069                 PO BOX 403205                      MKTG
                                      ATLANTA, GA 30384                  2141 POWERS FERRY RD
                                                                         MARIETTA, GA 30067



BROOK BOOKER                          BROOKE ALSOBROOKS                  BROOKE ANDERSON
37 EAST 13TH ST                       PO BOX 3012                        135 S STUCKEY CHURCH RD
HELENA, GA 31037                      EUREKA SPRINGS, AR 72631           ALAMO, GA 30411




BROOKE BIGGS                          BROOKE BROWN                       BROOKE CHURCHILL
1395 FLAT SHOALS ROAD                 1723 NORWOOD ST SW                 115 FARMVIEW LN
CONCORD, GA 30206                     LENOIR, NC 28645                   SPRINGFIELD, KY 40069




BROOKE DAVIS                          BROOKE HOBBS                       BROOKE LEWIS
UNKNOWN                               105 MOCKINGBIRD DR                 216 FOREST GLEN DR
SUMRALL, MS 39482                     DUBLIN, GA 31021                   OXFORD, MS 38655




BROOKE NEWTON                         BROOKE ROBERTSON                   BROOKE ROBINSON
202 AIRPORT RD                        107 BLANTON DR                     1201 WEST NORTH MAIN STREET
PORTLAND, TN 37148                    JESUP, GA 31545                    LA FAYETTE, GA 30728




BROOKE RUSSELL                        BROOKE SOLOMON                     BROOKE VANLANDINGHAM
313 S CASSIDY WAY                     120 WESTCHESTER DR                 1969 JACOB ROAD
CAMPOBELLO, SC 29322                  LAFAYETTE, LA 70506                STAR CITY, AR 71667




BROOKE WILCHER                        BROOKE WOOD                        BROOKE YON
2866 MOUNT MORIAH RD                  475 BROOKS RD                      611 W. MAIN ST APT C3
MATTHEWS, GA 30818                    ERIN, TN 37061                     GREENFIELD, TN 38230




BROOKES JOHNSON                       BROOKESIDE 5 LLC                   BROOKHAVEN FIRE DEPT.
2519 JOEY ADKINS DR.                  PO BOX 698                         730 INDUSTRIAL PARK
MOODY, AL 35004                       AMITE, LA 70422                    BROOKHAVEN, MS 39602
                     Case
BROOKHAVEN POLICE DEPT.       19-11984-CSS    Doc 36
                                        BROOKHAVEN TRUSTFiled
                                                        OF    09/10/19   PageBROOKLIN
                                                                              192 of SUMMERLIN
                                                                                      1514
215 JUSTICE ST. B                       HISTORY CULTURE AND OF               416 FAIRGROUND ST
BROOKHAVEN, MS 39601                    THE ARTS                             KOSCIUSKO, MS 39090
                                        PO BOX 615
                                        BROOKHAVEN, MS 39602



BROOKLITE INC                           BROOKLYN ESPY                        BROOKLYN FITZGERALD
10 E 34TH STREET                        350 ROBERTS ST.                      805 ELLINGTON DR.
NEW YORK, NY 10016                      SUMMERVILLE, GA 30747                LAFAYETTE, TN 37083




BROOKLYN LOLLIPOPS IMPORT               BROOKLYN REED                        BROOKLYN STOBAUGH
CORPORATION                             475 SWANHOLME DR APT H 104           25 OVERLOOK TRAIL
248 W 35TH STREET                       MURFREESBORO, TN 37128               CONWAY, AR 72032
SUITE 904
NEW YORK, NY 10001



BROOKLYN VICE                           BROOKLYN WILLIAMS                    BROOKLYNN WILLIAMS
2703 WREN DRIVE                         141 WILSON CIR                       105 SE CATTS WAY
RAINBOW CITY, AL 35906                  BELZONI, MS 39038                    LEE, FL 32059




BROOKMEADE HARDWARE &                   BROOKS COUNTY TAX                    BROOKS COUNTY TAX
SUPPLY CO                               610 HIGHLAND RD                      COMMISSIONER
1810-A AIR LANE DRIVE                   QUITMAN, GA 31643                    610 HIGHLAND RD
NASHVILLE, TN 37210                                                          QUITMAN, GA 31643




BROOKS FITCH APPAREL LLC                BROOKS HOLLEMAN                      BROOKWAY VILLAGE LLC
JOHN SUTTERLAND                         PO BOX 723                           C/O KIMBLE & ASSOCIATES LLC
1370 BROADWAY SUITE 1100                STAR CITY, AR 71667                  650 AMITY RD
NEW YORK, NY 10018                                                           HOT SPRINGS, AR 71913




BROOKWAY VILLAGE LLC                    BROOKWELL DEVELOPMENT                BROOKWOOD SQUARE LLC
C/O KIMBLE & ASSOCIATES LLC             587 RIPPLE WATER DRIVE               C/O MR ALLAN SAROKI
ATTN KEN KIMBLE                         MARIETTA, GA 30064                   29231 WELLINGTON RD
105 TALL OAKS ST                                                             FARMINGTON HILLS, MI 48334
HOT SPRINGS, AR 71913



BROOKWOOD SQUARE LLC                    BROTHERS MANUFACTURING               BROTHERS TRADING COMPANY INC.
D/B/A FREDS MONTICELLO FL               450 KANSAS ST. SUITE 104             VICTORY WHOLESALE GROCERS
29231 WELLINGTON RD                     REDLANDS, CA 92373                   400 VICTORY DRIVE
FARMINGTON HILLS, MI 48334                                                   SPRINGBOARD, OH 45066




BROWN ASHLEY                            BROWNING FERRIS IND.                 BROWNLOW GIFTS
3356 DUNGREEN STREET                    PO BOX 99917                         6309 AIRPORT FREEWAY
MEMPHIS, TN 38118                       NATIONAL ACCOUNTS                    FORT WORTH, TX 76117
                                        CHICAGO, IL 60696-7717




BROWNS EQUIPMENT AND                    BROWNSVILLE FIRE DEPT.               BROWNSVILLE POLICE DEPT.
RENTAL INC                              111 NORTH WASHINGTON                 111 NORTH WASHINGTON
3108 HIGHWAY 49                         BROWNSVILLE, TN 38012                BROWNSVILLE, TN 38012
WEST HELENA, AR 72390
BRUCE BOW               Case   19-11984-CSS     Doc 36
                                         BRUCE BROACH      Filed 09/10/19   PageBRUCE
                                                                                 193 BROWN
                                                                                      of 1514
2100 LYONS ROAD                          1503 WINGFIELD DRIVE                   PO BOX 1061
TOMPKINSVILLE, KY 42167                  JACKSON, MS 39204                      HUDSON, NC 28638




BRUCE CULVER                             BRUCE DEBOY                            BRUCE EDWARD GREER SR
1364 PLEASANT VALLEY AVE.                306 FOSTER PARK STREET                 4265 OLD QUARRY
UNION CITY, TN 38261                     BOONEVILLE, MS 38829-3110              MEMPHIS, TN 38118-6845




BRUCE FIRE DEPT                          BRUCE GILMORE                          BRUCE GOFF
PO BOX 667                               104 B MARTIN STREET                    218 CHESNUT ST
BRUCE, MS 38915                          CARTHAGE, NC 28327                     COWAN, TN 37318




BRUCE GREER                              BRUCE HANSON                           BRUCE JOHNS
4265 OLD QUARRY                          142 CRYSTAL SPRINGS LANE               113 SOUTH WILLOW AVE
MEMPHIS, TN 38118                        RUSSELL SPRINGS, KY 42642              TAMPA, FL 33606




BRUCE JONES                              BRUCE L JONES                          BRUCE LOWE
176 HARTWOOD ST                          DBA COTTONS HEATING &                  872 ARK HWY 175
DURANT, MS 39063                         COOLING                                HARDY, AR 72542
                                         PO BOX 1111
                                         OAKDALE, LA 71463



BRUCE NETHERO                            BRUCE SLOAN                            BRUCE SMITH
2051 WOODMOOR RIDGE DR                   115 DOWNS RD                           100 PINE HILL DRIVE
WILDWOOD, MO 63011                       BAY SPRINGS, MS 39422-7412             ATMORE, AL 36502




BRUCE SMITH                              BRUCE T WELCH                          BRUCE TELEPHONE COMPANY
324 EAST OGEECHEE STREET                 603 MIDDLETON ROAD                     101 PUBLIC SQUARE
SYLVANIA, GA 30467                       WINONA, MS 38967-2021                  BRUCE, MS 38915




BRUCE TIECK                              BRUCE WELCH                            BRUCE WELCH
224 KIMBEL DRIVE                         603 MIDDLETON ROAD                     603 MIDDLETON ROAD
PHOENIXVILLE, PA 19460                   WINONA, MS 38967                       WINONA, MS 38967-2021




BRUCE WILSON                             BRUCENE PLASS                          BRUMLOW MILLS NC.
828 S.W.MOUNTOLIVE CH.RD                 5428 DEANS FERRY RD 5                  734 S. RIVER ST.
LAMONT, FL 32336                         TRAFFORD, AL 35172                     CALHOUN, GA 30701




BRUNESE KELLEY                           BRUNNER INC                            BRUNOS CENTRE
22436 FRANK TISDALE ROAD                 BRUNNER PRINTING COMPANY               1671 CENTERPOINT PARKWAY
ANDALUSIA, AL 36421                      4695 WINCHESTER                        BIRMINGHAM, AL 35215
                                         MEMPHIS, TN 38118
                     Case
BRUNOS SUPERMARKER INC.     19-11984-CSS    Doc
                                      BRUNTON     36 FiledINC
                                              INTERNATIONAL 09/10/19   PageBRUSLY
                                                                            194 of  1514 FIRE DPT
                                                                                  VOLUNTEER
961 SOUTH GLOSTER                     ATTN ROY BRUNTON, PRESIDENT          154 E SAINT FRANCIS
TUPELO, MS 38801                      3310 QUEBEC ST                       BRUSLY, LA 70719
                                      DALLAS, TX 75247




BRUTALLY HONEST INC                   BRYAN BATEMAN                        BRYAN BENOIT
ATTN NICCO ARDIN                      103 BAYLOR DR.                       719 W GLORIA SWITCH RD
453 S SPRING ST STE 1200              TYLER, TX 75703                      LAFAYETTE, LA 70507
LOS ANGELES, CA 90013




BRYAN BENOIT                          BRYAN BORDELON                       BRYAN BURNS
719 W GLORIA SWITCH ROAD              2161 BEECH ST                        1728 TURKEY OAK DRIVE
LAFAYETTE, LA 70507                   ARCADIA, LA 71001                    NAVARRE, FL 32566




BRYAN BUTLER                          BRYAN CANNON                         BRYAN CARRIER
DBA B & B LAWN CARE                   65 TANGLEWOOD WAY                    707 W. MAIN
2818 SAM HODGES RD                    COLLIERVILLE, TN 38017               NEWBERN, TN 38059
DONALDS, SC 29638




BRYAN CHILDERS                        BRYAN CLARK                          BRYAN DAVIS
1150 MT. LEBANON RD                   10711 ROAD 838                       936 WOOD BROOKS DR
CAMPOBELLO, SC 29322                  PHILADELPHIA, MS 39350               GRANDPARIERIE, TX 75052




BRYAN EPPERSON                        BRYAN GETSINGER                      BRYAN GLOVER
16 CLEVELYS LANE                      839 MILLER RD                        839 LAMAR JONES ROAD
BELLA VISTA, AR 72715                 WOODRUFF, SC 29388                   DUBLIN, GA 31021




BRYAN HOLMES                          BRYAN HORN                           BRYAN LATTIMORE
219 MOORES DR                         113 TIM AND SALLY S LANE             4570 SUMMER CREEK NORTH
EDGEFIELD, SC 29824                   MOULTRIE, GA 31768                   MEMPHIS, TN 38141




BRYAN MITCHELL                        BRYAN MOYER                          BRYAN NAPIER
163 RUSSELL LANE                      112 MONTGOMERY                       504 GIDDENS DR
SUMRALL, MS 39482                     TUNNEL HILL, GA 30755                NASHVILLE, GA 31639




BRYAN RAMSEY                          BRYAN STUART                         BRYAN TACKETT
2644 DEEP VALLEY TRAIL                551 CEDAR STREET                     1573 CROWN VIEW DR
CARROLLTON, TX 75007                  PINE BLUFF, AR 71603                 LITTLE ELM, TX 75068




BRYAN TOW                             BRYAN TOWER II LP                    BRYAN WILLIS
CYBERRISK SOLUTIONS                   PLATINUM PARKING                     356 S CEDAR ST
725 COOL SPRINGS                      2001 BRYAN STREET                    DRESDEN, TN 38225
SUITE 600                             SUITE 2150
FRANKLIN, TN 37067                    DALLAS, TX 75201
BRYAN WOLFE             Case 19-11984-CSS     Doc 36C Filed 09/10/19
                                       BRYAN, ROBERT                   PageBRYANNA
                                                                            195 of WINSETT
                                                                                   1514
2173 FORT MORRIS ROAD                  106 WOODLAWN DR                     425 KEMP CIRCLE
MIDWAY, GA 31320-6293                  STATESBORO, GA 30458                LAFAYETTE, TN 37083




BRYANT FIRE DEPARTMENT                 BRYANT POLICE DEPARTMENT            BRYCE BILBREW
2222 JUSTUS LOOP                       102 SOUTH MAIN                      4651 MANILA DR
BRYANT, AR 72022                       BRYANT, AR 72022                    JACKSON, MS 39206




BRYCE NEBLETT                          BRYCE NELSON                        BRYCE PARKER
1220 HUGGINS RD                        309 N. HOLLY ST.                    12828 HWY 371
CLARKSVILLE, TN 37040                  BEEBE, AR 72012                     MARIETTA, MS 38856




BRYCE WINSPEAR                         BRYCELYN PIRTLE                     BRYKEILEND ALSUP
125 LYNNWOOD ACRES                     1818 SOUTH WASHINGTON               12 EVERGREEN STREET
BEEBE, AR 72012                        BASTROP, LA 71220                   DUMAS, AR 71639




BRYLAN SHORT                           BRYNN ENSELL                        BRYON FIELDS
202 HIGH ST                            107 TUCKER DRIVE                    2627 LIVE OAK ST. 15058
SWIFTON, AR 72471                      HAYESVILLE, NC 28904                DALLAS, TX 75204




BRYSHARI NEAL                          BRYSON BELAIRE                      BRYSON CITY FIRE DEPT.
500 BROWN CHAPEL CIRCLE                56 HANNABAL COVE APT 333            PO BOX 726
NEWBERRY, SC 29108                     MEMPHIS, TN 38103                   BRYSON CITY, NC 28713




BRYSON CITY POLICE DEPT.               BRYSON NOBLE                        BRYSON VAUGHN
PO BOX 726                             7551 BROKEN HICKORY DR              1010 N SLOAN ST
BRYSON CITY, NC 28713                  WALLS, MS 38680                     CLINTON, SC 29325




BRYSON WOODRUFF                        BRYTON BYRD                         BRYTTANI ELBERT
100 OLD MARIETTA ROAD                  409 BIRDIE DR                       419 PLUM DRIVE
BOONEVILLE, MS 38829                   MARION, AR 72301                    EAST DUBLIN, GA 31027




BSN MEDICAL INC                        BSNT INVESTMENTS LLC                BSUPPLY.COM
5825 CARNEGIE BLVD                     2900 GRAND AVENUE                   4300 N GETWELL RD
CHARLOTTE, NC 28209                    FORT SMITH, AR 72901                MEMPHIS, TN 38118




BTC WHOLESALE DISTRIBUTORS INC         BTG S CORP                          BTG S CORP
ATTN FRANK DAMICO III, PRESIDENT       D/B/A FOUR SEASONS GENERAL          D/B/A FOUR SEASONS GENERAL
100 AIRVIEW LN                         MERCHANDISE                         MERCHANDISE
ALABASTER, AL 35007                    ATTN BRUCE GABBAI, PRESIDENT        ATTN KIU GAHVARAY, SALES MGR
                                       2801 E VERNON AVE                   2801 E VERNON AVE
                                       LOS ANGELES, CA 90058               LOS ANGELES, CA 90058
BUBBER PARKER            Case 19-11984-CSS     Doc 36
                                        BUCKY SAWEY         Filed 09/10/19   PageBUD
                                                                                  196  of 1514
                                                                                     CHUN
2070 CUPPS CIRCLE                       2074 HWY 329                             2205 CHUN RD
RENTZ, GA 31075                         DEQUEEN, AR 71832                        LAMBERT, MI 38643




BUD E. SELF                             BUDDEEZ INC                              BUDDEEZ INC
STATE MUTUAL INS CO.                    ATTN CHARLES HALL, PRESIDENT             ATTN MARK HORSTMAN, SVP SALES
MORTGAGE LOANS                          1106 CROSSWINDS CT                       1106 CROSSWINDS CT
PO BOX 153                              WENTZVILLE, MO 63385                     WENTZVILLE, MO 63385
ROME, GA 30162-0153



BUDDIE CORNELIUS                        BUDDY HARRIS                             BUDS BEST COOKIES INC
441 CR 525                              4 UPTON HEIGHTS                          2070 PARKWAY OFFICE CIR
RIPLEY, MS 38663                        LEBANON, TN 37087                        HOOVER, AL 35244




BUDS BEST COOKIES INC                   BUDWEISER OF ASHVILLE AB INC.            BUDWEISER OF SPARTANBURG INC.
ATTN AL CASON, PRESIDENT                255 RUTLEDGE ROAD                        6645 POTTERY ROAD
2070 PKWY OFFICE CIR                    FLETCHER, NC 28732                       SPARTANBURG, SC 29303
HOOVER, AL 35244




BUDWEISER-BUSCH DIST CO INC             BUENO OF CALIFORNIA INC.                 BUFFALO CORP
ATTN CHRIS FUCHS, PRESIDENT             366 5TH AVE ROOM 906                     ATTN MARTIN V AHRENS, VP/CEO
1050 E I-65 SERVICE RD N                NEW YORK, NY 10001                       950 HOFF RD
MOBILE, AL 36617                                                                 OFALLON, MO 63366




BUFFALO CORP                            BUFFALO GAMES INC                        BUFFALO ROCK
ATTN RANDY SMITH, PRESIDENT             MIKE ZIVANCHEV                           PO BOX 2247
950 HOFF RD                             220 JAMES E. CASSEY DRIVE                BIRMINGHAM, AL 35201
OFALLON, MO 63366                       BUFFALO, NY 14206




BUFFI BONAPARTE                         BUFFY PENDERGRAFT                        BUFORD CLAIRMONT CO LTD
71 LEE ROAD 208 APT. 2                  147 LIBERTY CHURCH ROAD                  3715 NORTHSIDE PARKWAY NW
PHENIX CITY, AL 36870                   MOUNTAIN CITY, TN 37683                  SUITE 4-210
                                                                                 ATLANTA, GA 30327




BULLOCH CO TAX                          BULLOCH CO TAX                           BULLOCH CO TAX
113 N MAIN ST                           COMMISSIONER                             PO BOX 245
STATESBORO, GA 30458                    PO BOX 245                               STATESBORO, GA 30459
                                        STATESBORO, GA 30459-0245




BULLOCK APPRAISAL                       BUMPAS, WAYNE                            BUMPAS, WAYNE
SERVICES LLC                            311 SOUTH PARKWAY                        PO BOX 472
227 WEST MARKET STREET                  CORINTH, MS 38834                        CORINTH, MS 38834
SUITE 6
GREENWOOD, MS 38930



BUNKIE RECORDS                          BUNKIE RECORDS                           BUNNIE BROOKS
637 EVERGREEN ST                        PO BOX 179                               284 BERMUDA LANE
BUNKIE, LA 71322                        BUNKIE, LA 71322                         BUTLER, AL 36904
BUQUET DIST.CO.INC.-AB   Case 19-11984-CSS    Doc 36& JOHNSON
                                        BURCH PORTER    Filed 09/10/19
                                                              LLC        PageBURCHFIELDS
                                                                              197 of 1514BODY SHOP
PO BOX 7053                              PO BOX 228                          1512 GARDNER BLVD
HOUMA, LA 70361                          MEMPHIS, TN 38101-0228              COLUMBUS, MS 39702




BUREAU VERITAS CONSUMER                  BURGESS MANAGEMENT GROUP            BURGLAR ALARMS & SECURITY
PRODUCTS SERVICES INC.                   1828 BANKING ST 6                   OF LAKE CHARLES INC
14624 COLLECTION CTR DR.                 GREENSBORO, NC 27408                430 ALAMO STREET
CHICAGO, IL 60693                                                            LAKE CHARLES, LA 70601




BURGUNDY GROUP LLC                       BURGUNDY LITTLE                     BURKE HOSIERY
58 LINDSLEY AVE                          100 DIXIE DRIVE APT. 31             3841 1ST AVE. SW
NASHVILLE, TN 37210                      ENTERPRISE, AL 36330                HICKORY, NC 28603




BURKESVILLE FIRE DEPT.                   BURKESVILLE POLICE DEPT.            BURKHARDT DISTRIBUTING AB
214 UPPER RIVER ST.                      PO BOX 250                          COMPANY INC.
BURKESVILLE, KY 42717                    BURKESVILLE, KY 42717               BURKHARDT SALES & SERVICE
                                                                             935 INMAN ROAD
                                                                             ST. AUGUSTINE, FL 32084



BURKS BEVERAGE LP                        BURLINGTON RUGS                     BURLINNGTON TOILETRIES
2555 BURKS PLACE                         1096 HWY 278 EAST                   19460 ELBERT POINT
DYERSBURG, TN 38024                      MONTICELLO, AR 71655                MATT ALLEN
                                                                             SHOREWOOD, MN 55331




BURMA RAYFORD                            BURNCOAT FUTURES INC.               BURNS BRENDA
2242 RABBIT RIDGE RD                     ATTN JEFF OAKENFULL                 2 CONASAUGUA TRAIL
BYHALIA, MS 38611                        DBA KANGAROO CROSSING               CHEROKEE VILLAGE, AR 72529
                                         WORCESTER, MA 01608




BURNSVILLE FIRE DEPT                     BURNSVILLE PLAZA LLC                BURPEE GARDEN PRODUCTS CO LLC
PO BOX 461                               C/O ALAN A CARDINALE                ATTN CHRIS ROMAS, PRESIDENT
BURNSVILLE, NC 28714                     PO BOX 77                           300 PARK AVE
                                         MATTITUCK, NY 11952                 WARMINSTER, PA 18974




BURPEE GARDEN PRODUCTS CO LLC            BURROW, DAVID MACK, JR              BURTS BEE
ATTN MIKE WALKER, VP                     1460 BYHALIA RD                     REEVES SAIN
SALES/MERCHANDISING                      BYHALIA, MS 38611                   210 W PETTIGREW STREET
300 PARK AVE                                                                 DURHAM, NC 27701
WARMINSTER, PA 18974



BUSCH-TRANSOU LC                         BUSH BROTHERS & COMPANY             BUSINESS SOFTWARE INC
D/B/A TRI-EAGLES SALES                   PO BOX 402537                       155 TECHNOLOGY PKWY, STE 100
545 RIVER BIRCH RD                       KNOXVILLE, TN 37909                 NORCROSS, GA 30092
MIDWAY, FL 34432




BUSINESSOLVER.COM INC                    BUTCH BROWN                         BUTCH WILLIS
1025 ASHWORTH ROAD                       266 WILDLIFE DR                     5604 HIGHWAY 3
SUITE 403                                ZEBULON, GA 30295                   BENTON, LA 71006
WEST DES MOINES, IA 50265-3567
BUTCHER & LAWSON AIR     Case 19-11984-CSS
                                        BUTLER Doc  36 Filed 09/10/19
                                               CO COLLECTOR               PageBUTLER
                                                                               198 ofCO1514
                                                                                        PROBATE JUDGE
CONDITIONING INC                        100 N. MAIN                           700 COURT SQ
PO BOX 281393                           POPLAR BLUFF, MO 63901                GREENVILLE, AL 36037
MEMPHIS, TN 38128




BUTLER CO PROBATE JUDGE                 BUTLER CO TAX COLLECTOR               BUTLER COUNTY SHERIFF
PO BOX 756                              700 COURT SQUARE                      110 N MAIN ST 8
GREENVILLE, AL 36037                    GREENVILLE, AL 36037                  MORGANTOWN, KY 42261




BUTLER COUNTY SHERIFF                   BUTLER COUNTY TREASURER               BUTLER COUNTY TREASURER
PO BOX 100                              110 N MAIN ST                         BUTLER CO. LICENSE OCCUP.
MORGANTOWN, KY 42261                    MORGANTOWN, KY 42261                  TAX ADMINISTRATION
                                                                              PO BOX 608
                                                                              MORGANTOWN, KY 42261



BUTLER COUNTY TREASURER                 BUTLER FIRE DEPARTMENT                BUTLER HOME PRODUCTS
PO BOX 608                              213 N HAMBURG ST                      237 CEDAR HILL STREET
MORGANTOWN, KY 42261                    BUTLER, AL 36904                      MARBOROUGH, MA 01752




BUTLER POLICE DEPT.                     BUTLER SNOW OMARA STEVENS             BUTLER, GWENLYN
114 NORTH ACADEMY AVE.                  & CANNADA PLLC                        D/B/A BULTER BUILDING
BUTLER, AL 36904                        1020 HIGHLAND COLONY PKWY             242 W DURHAM ST
                                        SUITE 1400                            LANDRUM, SC 29356
                                        RIDGELAND, MS 39157



BUTLER, GWENLYN                         BUTTERFLY HEALTH INC                  BUTTERFLY HEALTH INC
PO BOX 787                              41 EAST MAIN STREET                   ATTN CARTER WICKS, CONTROLLER
TROYN, NC 28782                         LOS GATOS, CA 95030                   41 EAST MAIN ST
                                                                              LOS GATOS, CA 95030




BUTTERFLY HEALTH INC                    BUTTERFLY HEALTH INC                  BUTTS COUNTY TAX
ATTN CHRIS SANAS, VP SALES              ATTN KELLY BREZOCZKY, PRESIDENT       625 W. 3RD ST, SUITE 1
41 EAST MAIN ST                         41 EAST MAIN ST                       JACKSON, GA 30233
LOS GATOS, CA 95030                     LOS GATOS, CA 95030




BUTTS COUNTY TAX                        BUXTON CO                             BUYERS BRAND
PO BOX 1400                             ATTN DAVID GLOVER CFO                 8646 W.PICO BLVD
JACKSON, GA 30233                       2651 S POLARIS DR                     LOS ANGELES, CA 90035
                                        FORT WORTH, TX 76137




BUYRITE INTERNATIONAL LTD               BUZZ BEE TOYS (HK) CO LIMITED         BUZZ BEE TOYS (HK) CO LIMITED
29/F S TOWER YUEXIU CITY                ATTN JEFF ZIMMERMAN, PRESIDENT        ATTN PAUL TSANG, SALES VP
PLAZA 437 DONGFENG ZHONG                UNIT 1803-04, RAILWAY PLAZA           UNIT 1803-04, RAILWAY PLAZA
LU GUANGZHOU 437                        39 CHATHAM RD S, TSIMSHATSU           39 CHATHAM RD S, TSIMSHATSU
DONGFENG ZHONG CHINA                    KOWLOON, HONG KONG 999077 CHINA       KOWLOON, HONG KONG 999077 CHINA



BUZZ BEE TOYS(HK) CO.                   BUZZY INC.                            BYERS CHOICE LTD
TOM MCLAUGHLIN                          120 MILLBROOK VILLAGE DR.             PO BOX 158
TLMCLAUGHLIN SALES-OFFICE               TYROONE, GA 30290                     CHALFONT, PA 18914
KOWLOON HONG KONG
HONG KONG
                      Case
BYHALIA AREA CHAMBER OF     19-11984-CSS
                        COMMERCE      BYHALIADoc
                                              HIGH 36   Filed
                                                   SCHOOL        09/10/19   PageBYRD
                                                                                 199CHRISTINA
                                                                                     of 1514
2452 CHURCH STREET                    PO BOX 346                                1054 VAN NORMAN CURVE RD
PO BOX 910                            BYHALIA, MS 38611                         MCCOMB, MS 39648
BYHALIA, MS 38611




BYRD, JACK R AND AMANDA L              BYRON ABBEY                              BYRON AKINS
1809 LYNN AVE                          704 SAINT REGIS 8206                     3280 EDENSHIRE LN
ANDERSON, SC 29621                     WEST HELENA, AR 72390-2036               HORN LAKE, MS 38637




BYRON BERNARD                          BYRON COLE                               BYRON EATON
5108 CHURCHILL COVE                    421 LEE STREET                           3502 HASTING LANE
MEMPHIS, TN 38118                      ROGERSVILLE, AL 35652-7809               OCEAN SPRINGS, MS 39564




BYRON EVANS                            BYRON HARRIS                             BYRON HAYES
215 CLOVERLEAF LANE                    1018 N. MCLEMORE AVE                     2991 WAVERLY AVE
DUBLIN, GA 31021                       BROWNSVILLE, TN 38012                    MEMPHIS, TN 38111




BYRON HERNANDEZ                        BYRON WARD                               BYRON WHITE
109 WYLY DR.                           506 CLAYTHORNE DR.                       46 18TH AVE SOUTH
LAKE PROVIDENCE, LA 71254-5321         GREENVILLE, AL 36037                     BIRMINGHAM, AL 35205




BYRON WHITEHEAD                        BYRONICA HARRIS                          BYS SPRINGS POLICE DEPT.
270 BEECHCREST DR.                     374 BENNETT CIR                          39 S 6TH ST.
JACKSON, MS 39211                      BYHAILA, MS 38611                        BAY SPRINGS, MS 39422




C & C DISTRIBUTORS AB INC.             C & C SA, LLC                            C & E PROPERTY AND
101 SECOND STREET                      PO BOX 783395                            CONSULTING SERVICES LLC
NEWPORT, AR 72112                      WINTER GARDEN, FL 34778                  1450 TALLWOOD COURT
                                                                                BOWLING GREEN, KY 42103




C & G PHARMACY                         C & G PROPERTIES LLC                     C & M FOOD DIST INC
                                       108 COTTONWOOD DR                        110 OFFICE PARK DR
                                       FLORENCE, AL 35634                       SUITE 300
                                                                                BIRMINGHAM, AL 35223




C & P ENTERPRISES                      C & S PRODUCTS CO INC.                   C A NEW PLAN ACQUISITION FUND LLC
11545 SULLIVAN ROAD                    FARMER & LANGDON SALES                   PO BOX 844118
HERNANDO, MS 38632                     1528 CARDINAL AVENUE                     DALLAS, TX 75284-4118
                                       FT DODGE, IA 50501




CC&J                                   C F PROPERTIES LLC                       C G SPORTS INC
THE WEST ALABAMA GAZETTE               C/O MORGAN PLAZA                         ATTN NINA BATRA, PRESIDENT
PO BOX 249                             PO BOX 1585                              1407 BROADWAY, 1611
MILLPORT, AL 35576                     DECATUR, AL 35602                        NEW YORK, NY 10018
C G SPORTS INC         Case   19-11984-CSS     DocINC
                                        C G SPORTS  36    Filed 09/10/19     PageC 200
                                                                                   H ANDof 1514
                                                                                         R ASSOCIATES INC
ATTN ROGER BATRA, VP SALES              ATTN SONU, VP VENDOR RELATIONS            ATTN E D CARTER, PRESIDENT
1407 BROADWAY, 1611                     1407 BROADWAY, 1611                       1911 ROSELAWN AVE
NEW YORK, NY 10018                      NEW YORK, NY 10018                        MONROE, LA 71201




C H ROBINSON WORLDWIDE INC              C JERVIS CHARLES                          C PETERSON
ATTN LEGAL DEPT                         776 HORSESHOE BEND ROAD                   405 E LAMPTON STREET
14701 CHARLSON RD STE 1200              MONTEZUMA, GA 31063                       MOUND BAYOU, MS 38762
EDEN PRARIE, MN 55347




CRDU                                    CRDU                                      CRDU
LOWNDES COUNTY D H S                    MARSHALL COUNTY D H S                     MONTGOMERY COUNTY D H S
PO BOX 4301                             PO BOX 4301                               PO BOX 4301
JACKSON, MS 39296-4301                  JACKSON, MS 39296-4301                    JACKSON, MS 39296-4301




CRDU                                    CRDU                                      CRDU
PANOLA COUNTY D H S                     QUITMAN COUNTY D H S                      TATE COUNTY D H S
PO BOX 4301                             PO BOX 4301                               PO BOX 4301
JACKSON, MS 39296-4301                  JACKSON, MS 39296-4301                    JACKSON, MS 39296-4301




CRDU                                    CRDU                                      C SPIRE FIBER
TUNICA COUNTY D H S                     WALTHALL COUNTY D H S                     PO BOX 798
PO BOX 4301                             PO BOX 4301                               MEADVILLE, MS 39653-0798
JACKSON, MS 39296-4301                  JACKSON, MS 39296-4301




C WOODS SECURITY                        C&C S A LLC                               C&E PROPERTY AND CONSULTING
PO BOX 489                              ATTN DIANA RODRIGUEZ, GNR MGR             1450 TALLWOOD COURT
NATCHEZ, MS 39121                       PO BOX 783395                             BOWLING GREEN, KY 42103
                                        WINTER GARDEN, FL 34778




C&G PROPERTIES LLC                      C&L ELECTRIC COOPERATIVE CORP., AR        C&L ELECTRIC COOPERATIVE CORP., AR
108 COTTONWOOD DR                       900 CHURCH ST                             PO BOX 9
FLORENCE, AL 35634                      PO BOX 9                                  STAR CITY, AR 71667
                                        STAR CITY, AR 71667




C&L INTERNATIONAL                       C&S PRODUCTS CO INC                       C&S PRODUCTS CO INC
5924 BALFOUR CT                         ATTN JAMES FRANKLIN, VP SALES             ATTN KEVIN ALSTOTT, PRESIDENT
CARLSBAD, CA 92008                      BOX 848                                   1528 CARDINAL AVE
                                        FORT DODGE, IA 50501                      FORT DODGE, IA 50501




C&S PRODUCTS CO INC                     C&S WHOLESALE GROCERS INC                 C. B. RICHARD ELLIS
ATTN MICHELLE GROSSNICKLE, ACCT REP     7 CORPORATE DR                            1333 MAIN ST. SUITE 700
BOX 848                                 KEENE, NH 03431                           COLUMBIA, SC 29202
FORT DODGE, IA 50501




C. DAVID COTTINGHAM                     C. WHITFIELD MIDDLECOFF                   C.D. JACKSON
STANDING CHAP. 13 TRUSTEE               SUPER DRUGS                               MEMPHIS, TN 38118
P.O. DRAWER 020588                      145 COUNTRY CLUB ROAD
TUSCALOOSA, AL 35402                    SOMERVILLE, TN 38068
C.S.S. INC.              Case 19-11984-CSS     Doc
                                        C.Y.HUNG    36 LTD
                                                 TRADING Filed 09/10/19   PageCA201 of 1514
                                                                                 FRANCHISE TAX BOARD
35 LOVE LANE                             JIM MCCORNICK                        3321 POWER INN ROAD, SUITE 250
NETCONG, NJ 07857                        11/F TELFORD HOUSE                   SACRAMENTO, CA 95826-3893
                                         KOWLOON HONG KONG
                                         HONG KONG



CA FRANCHISE TAX BOARD                   CA FRANCHISE TAX BOARD               CA ST DISBURSEMENT UNIT
PO BOX 942857                            PO BOX 942857                        PO BOX 989067
SACRAMENTO, CA 94257                     SACRAMENTO, CA 94257-0511            WEST SACRAMENTO, CA 95798-9067




CABINET FOR HEALTH SERV                  CABINET SERVICES                     CABOT FIRE DEPARTMENT
DRUG CONTROL OFFICE                      PO BOX 195                           114 N. 1ST STREET
275 EAST MAIN STREET                     DEXTER, GA 31019                     SUITE E
FRANKFORT, KY 40621                                                           CABOT, AR 72023




CABOT POLICE DEPARTMENT                  CABOT WATER DEPT                     CACHET CREATIONS INC
114 N. 1ST STREET                        101 N. 2ND                           ATTN HAROLD MATZNER PRESIDENT
SUITE E                                  SUITE 208                            90 UNION ST
CABOT, AR 72023                          CABOT, AR 72023                      MINEOLA, NY 11501




CACHET CREATIONS INC.                    CACIE TIBBS                          CACILIO MCCORVEY
90 UNION STREET                          11020 US HWY 411                     1290 S MT PLEASANT AVE A-10
MINEOLA, NY 11501                        ODENVILLE, AL 35120                  MONROEVILLE, AL 36460




CADBURY SCHWEPPES/MOTTS                  CADDO FIRE DISTRICT                  CADDO PARISH SHERIFF
PO BOX 277237                            7058 OLD MOORING                     501 TEXAS STREET ROOM 101
CHARLOTTE, NC 28234                      SHREVEPORT, LA 71107                 SHREVEPORT, LA 71101




CADDO PARISH SHERIFF                     CADDO PARRISH                        CADDO PARRISH
PO BOX 20905                             505 TEXAS STREET, SUITE 800          PO BOX 104
SHREVEPORT, LA 71120                     SHREVEPORT, LA 71101                 SHREVEPORT, LA 71161




CADE MALRAY                              CADEIRDRE HAYWARD                    CADEN CLARK
507 OLIVER DR                            2211 SPENCE CIRCLE APT 4             244 MAIN STREET ROOM 112
SOUTH FULTON, TN 38257                   JONESBORO, AR 72401                  PARSONS, TN 38363




CADEN JOHNSON                            CADEN LYONS                          CADENCE BANK
128 LEE RD 804                           204 DECATER                          218 LOUISA ST
MARIANNA, AR 72360                       BOSSIER CITY, LA 71111               WARRIOR, AL 35180




CADENCE BANK                             CADENCE BANK                         CADENCE BANK
282 W. CLINTON ST                        4315 HARTLEY BRIDGE RD               PO BOX 490
GRAY, GA 31032                           MACON, GA 31216                      WARRIOR, AL 35180
CADIZ CASH ADVANCE       Case 19-11984-CSS      Doc
                                        CADIZ FIRE   36 Filed 09/10/19
                                                   DEPARTMENT                  PageCADIZ
                                                                                    202POLICE
                                                                                         of 1514
                                                                                              DEPARTMENT
202 MERCHANT ST.                         PO BOX 1465                               PO BOX 1667
CADIZ, KY 42211                          CADIZ, KY 42211                           CADIZ, KY 42211




CADIZ RECORD                             CADIZ RECORD                              CADIZ WATER DEPARTMENT, KY
58 NUNN BLVD                             PAXTON MEDIA GROUP LLC                    63 MAIN ST
CADIZ, KY 42211                          408 KENTUCKY AVE                          CADIZ, KY 42211
                                         PO BOX 1350
                                         PADUCAH, KY 42002-1350



CADIZ WATER DEPARTMENT, KY               CADY HOWARD                               CADY HUEY
PO BOX 1465                              1732 HWY 15 N                             13486 CR 452
CADIZ, KY 42211                          RICHTON, MS 39476                         LINDALE, TX 75771




CADY STONE                               CAHABA PART B                             CAILEY DANIEL
301 BENNETT LOOP                         LOCKBOX 6029                              1595 CHURCH AVE SE 6D
MALVERN, AR 72104                        PO BOX 7247                               JACKSONVILLE, AL 36265
                                         PHILADELPHIA, PA 19170-6029




CAITLIN BURNS                            CAITLIN CARPENTER                         CAITLIN COLVIN
421 JONES LN                             PO BOX 882                                735 TIMBERS EAST DR.
COLUMBIA, MS 39429                       HUGHES SPRINGS, TX 75656                  HAUGHTON, LA 71037




CAITLIN DODSON                           CAITLIN EDGIL                             CAITLIN LEWIS
150 SUNRISE RIDGE                        60036 VAUGHN ROAD                         906 WEST OAK STREET
SPARTA, TN 38583                         AMORY, MS 38821                           NASHVILLE, AR 71852-4331




CAITLIN NORMAN                           CAITLIN PIERCE                            CAITLIN PRODELL
105 SOUTH GATLIN STREET                  104 POLK RD 199                           223 W HOWARD STREET
OKOLONA, MS 38860                        MENA, AR 71953                            NASHVILLE, AR 71852-2055




CAITLIN TANT                             CAITLYN DARRACOTT                         CAITLYN ETHERIDGE
3738 ALEXANDRIA WELLINGTON               204 GALE AVENUE                           395 JEFF WEBB RD.
WELLINGTON, AL 36279                     BRILLIANT, AL 35565                       RIPLEY, TN 38063




CAITLYN SMITH                            CAITLYN THOMPSON                          CAITLYN WADE
204 SALUDA ST                            1002 GIFFORD LANE                         407 HURRICANE CREEK DR.
BELTON, SC 29627                         BETHPAGE, TN 37022                        PIEDMONT, SC 29673




CAITLYN WOODS                            CAITO FOODS SERVICE INC                   CAL ACADIA PROPERTIES LLC
3122 HWY 43A                             ATTN PHILLIP J CAITO, IV, PRESIDENT       ATTN ERICH DURLACHER
SILVER CREEK, MS 39663                   3120 N POST RD                            525 WEST COURT CIRCLE
                                         INDIANAPOLIS, IN 46226-0500               PO BOX 449
                                                                                   CROWLEY, LA 70527
CALANDON WALKER         Case 19-11984-CSS    Doc
                                       CALANDRA   36 Filed 09/10/19
                                                RUCKER                PageCALANDRA
                                                                           203 of 1514
                                                                                   STEWARD
267 COLLEGE STREET                     94 ROYSTON HOLMES CIRCLE           108 MARION STREET
VERONA, MS 38879                       ROYSTON, GA 30662                  EAST DUBLIN, GA 31027




CALATEX HOTEL GROUP LLC                CALCASIEU PARHISH POLICE           CALCASIEU PARHISH POLICE
COMFORT INN LAKES CHARLES              5400 E. BROAD ST.                  PO BOX 1583
607 E PRIEN LAKE ROAD                  LAKE CHARLES, LA 70615             LAKE CHARLES, LA 70602
LAKE CHARLES, LA 70601




CALCASIEU PARISH TAX                   CALCASIEU PARISH TAX               CALCASIEU PARISH TAX
COLLECTOR                              MAGNOLIA BUILDING                  PO BOX 1450
PO BOX 1450                            1011 LAKESHORE DR, SUITE 101       LAKE CHARLES, LA 70602
LAKE CHARLES, LA 70602-1450            LAKE CHARLES, LA 70601




CALCASIEU PARISH                       CALCASIEU PARISH                   CALDWELL BANK & TRUST COMPANY
PARISH GOVERNMENT BUILDING             PO BOX 2050                        ATTN MONTY B ADAMS
1015 PITHON STREET, 2ND FLOOR          LAKE CHARLES, LA 70602             PO BOX 1749
LAKE CHARLES, LA 70602                                                    COLUMBIA, LA 71418




CALDWELL BANK & TRUST                  CALDWELL CO SHERIFF                CALDWELL CO. COLLECTOR
202 MAIN STREET                        100 E MARKET RM 25                 905 WEST AVE. NW
COLUMBIA, LA 71418                     PRINCETON, KY 42445                LENOIR, NC 28645




CALDWELL CO. COLLECTOR                 CALDWELL COUNTY TAX COL.           CALDWELL COUNTY TREASURER
PO BOX 2200                            100 E MARKET STREET                100 EAST MARKET STREET
LENOIR, NC 28645                       PRINCETON, KY 42445                PRINCETON, KY 42445




CALDWELL COUNTY TREASURER              CALDWELL COUNTY                    CALDWELL PAR. POLICE JURY
CALDWELL CO TAX ADMIN.                 2345 MORGANTON BLVD SW             508 JOHN DALE DR
100 EAST MARKET STREET                 LENOIR, NC 28645                   VIDALIA, LA 71373
ROOM 24
PRINCETON, KY 42445



CALDWELL PAR. POLICE JURY              CALDWELL PAR. POLICE JURY          CALDWELL PARISH
OCCUPATIONAL LICENSE DIV               PO BOX 280                         PO BOX 60
PO BOX 280                             VIDALIA, LA 71373                  COLUMBIA, LA 71418
VIDALIA, LA 71373




CALDWELL WATCHMAN                      CALDWELL WATCHMAN                  CALDWELL WHOLESALE CO.
241 MARTIN LUTHER ST.                  PO BOX 911                         9630 ST. VINCENT AVE.
COLUMBIA, LA 71418                     COLUMBIA, LA 71418                 SHREVEPORT, LA 71106




CALEB & TYLER KIM DDS LLC              CALEB ADDISON                      CALEB BAKER
AP&P DENTAL                            1063 DRY CREEK LANE                265 CITY PARK DRIVE
119 FIRST STREET                       SUMMIT, MS 39666                   WESTMORELAND, TN 37186
SUITE 2
HO-HO-KUS, NJ 07423
CALEB EBLEN               Case 19-11984-CSS     Doc 36
                                         CALEB FRANKLIN      Filed 09/10/19   PageCALEB
                                                                                   204 GRANT
                                                                                        of 1514
714 1/2 PATIN RD                          13497 HAVENS ROAD                       2902 COLLEGE ST
WESTLAKE, LA 70669                        VANCLEAVE, MS 39565                     HERNANDO, MS 38632




CALEB GRAVES                              CALEB HARTSHORN                         CALEB HOUSER
54421 JIM STEWART RD                      117 DICKERSON STREET                    1002 SPRINGDALE ROAD
ANGIE, LA 70426                           LAFAYETTE, GA 30728                     DUBLIN, GA 31021




CALEB JOHNSTON                            CALEB JONES                             CALEB KIRKPATRICK
103 HOOPYS LOOP                           109 MAYHAW                              107 S MARION
HOMERVILLE, GA 31634                      IOWA, LA 70647                          MALDEN, MO 63863




CALEB PITTMAN                             CALEB RICHARDS                          CALEB RIDDLE
1027 HWY 100                              6126 BIRCH RD                           143 N 15TH AVE
CENTERVILLE, TN 37033                     ALBANY, GA 31705                        PIGGOTT, AR 72454




CALEB SAYLES                              CALEB TARVER-CLIFTON                    CALEB TREEZE ORGANIC FARM
2415 FAIRVIEW CIRCLE APT.H2               3406 PRIMM LANE APT H                   REEVES SAIN
HALEYVILLE, AL 35565                      HOOVER, AL 35216                        624 RUBERTA AVE
                                                                                  GLENDALE, CA 91201-2335




CALEB WEAVER                              CALEB WORSLEY                           CALEYSHIA TWILLEY
427 BLVD DR SOUTH                         1124 NORTH JEFFERSON ST                 602 GREENHILL BLV NW
AMORY, MS 38821                           DUBLIN, GA 31021                        FORT PAYNE, AL 35967




CALHOUN CITY FIRE DEPT.                   CALHOUN CITY POLICE                     CALHOUN CITY WATER DEPT. MS
PO BOX E                                  PO BOX E                                102 S MONROE ST
CALHOUN CITY, MS 38916                    CALHOUN CITY, MS 38916                  CALHOUN CITY, MS 38916




CALHOUN CITY WATER DEPT. MS               CALHOUN CO. SHERIFF DEPT                CALHOUN COUNTY CIRCUIT CL
PO BOX                                    400 WEST 8TH ST                         PO BOX 25
ECALHOUN, MS 38916                        ANNISTON, AL 36201                      PITTSBORO, MS 38951




CALHOUN COUNTY JUDGE OF PROATE            CALHOUN COUNTY TAX COLL.                CALHOUN COUNTY TAX COLL.
1702 NOBLE ST STE 102                     103 W MAIN ST                           PO BOX 6
ANNISTON, AL 36201                        PITTSBORO, MS 38951                     PITTSBORO, MS 38951




CALHOUN COUNTY WATER AUTHORITY            CALHOUN COUNTY WATER AUTHORITY          CALI HART
2256 ALEXANDRIA WELLINGTON RD             PO BOX 200                              PO BOX 615
PO BOX 200                                ALEXANDRIA, AL 36250                    STAR CITY, AR 71667
ALEXANDRIA, AL 36250-0200
CALI ROGERS            Case 19-11984-CSS
                                      CALIBERDoc 36 Filed
                                             BODYWORKS OF 09/10/19      PageCALICO
                                                                             205 of  1514INC
                                                                                   BRANDS
401 TURTLE CROSSING                   GEORGIA INC.                          ATTN FELIX HON, PRESIDENT
MONROE, LA 71203                      CALIBER COLLISION CENTERS             2055 S HAVEN AVE
                                      401 E. CORP. DR. STE 150              ONTARIO, CA 91761
                                      LEWISVILLE, TX 75057



CALICO BRANDS INC                     CALICO COTTAGE INC                    CALIFORNIA BEMLEY
ATTN LAURIE HON, DIR                  210 NEW HIGHWAY                       2137 E HILLVIEW COVE APT B
2055 S HAVEN AVE                      AMITYVILLE, NY 11701                  MEMPHIS, TN 38114
ONTARIO, CA 91761




CALIFORNIA DEPARTMENT OF HEALTHCARE   CALIFORNIA NEWSPAPERS                 CALIFORNIA STATE
SERVICES, ATTN: JENNIFER KENT, DIR    PARTNERSHIP                           DISBURSEMENT UNIT
DEPARTMENT OF HEALTH SERVICES         DBA SOUTHREN CA NEWS GROP             PO BOX 989067
P.O. BOX 997413, MS 0000              PO BOX 65210                          WEST SCARAMENTO, CA 95798-9067
SACRAMENTO, CA 95899-7413             COLORADO SPRINGS, CO 80962-5210



CALJAN RITE-HITE AMERICA              CALL BEAUTY CORP.                     CALLAWAY BAIN
7160 W DONGES BAY ROAD                5491 SCHAEFER AVE                     3335 FORMOSA RD
MEQUON, WI 53092-9520                 CHINO, CA 91710                       MEMPHIS, TN 38109




CALLAWAY PLAZA LLC                    CALLIE DUNN                           CALLIE ESTES
3662 DAUPHIN STREET                   2130 HWY 92                           8520 STATE ROUTE 22
MOBILE, AL 36608                      SPRINGFIELD, AR 72157                 TIPTONVILLE, TN 38079




CALLIE FARMER                         CALLISTA CRONAN                       CALLOWAY CO HEALTH DEPT
5465 LASTRADA                         4829 JOE FRANK HARRIS PKWY            602 MEMORY LANE
MEMPHIS, TN 38116                     ADAIRSVILLE, GA 30103                 MURRAY, KY 42071




CALLOWAY COUNTY SHERIFF               CAL-PURE PISTACHIOS                   CAL-PURE PISTACHIOS
701 OLIVE                             ATTN MICHAEL J HOHMANN, CFO           ATTN MIKE CELANI, PRESIDENT
MURRAY, KY 42071                      13646 HWY 33                          13646 HWY 33
                                      LOST HILLS, CA 93249                  LOST HILLS, CA 93249




CALTEX APPAREL                        CALTEX APPREL INC                     CALTEX APPREL INC
DBA JONATHAN K APPAREL                D/B/A JONATHAN K                      D/B/A JONATHAN K
2636 S MAIN STREET                    ATTN DHONNIE GUCK                     ATTN FRED SEDAKA, PRESIDENT
LOS ANGELES, CA 90007                 2636 S MAIN ST                        2636 S MAIN ST
                                      LOS ANGELES, CA 90007                 LOS ANGELES, CA 90007



CALVIN BOYD                           CALVIN BROWN                          CALVIN HALL
249 CHARLES PERRY ROAD                309 COLLEGE                           92 JERRYTOWN RD
SENATOBIA, MS 38668                   BLAKELY, GA 39823                     MONTICELLO, MS 39654




CALVIN JOHNSON                        CALVIN JORDAN                         CALVIN LANE
PO BOX 161                            441 BUNTYN                            2880 OLD RIVER RD
SALEMBURG, NC 28385                   MEMPHIS, TN 38111                     JESUP, GA 31545
CALVIN LITT JR.          Case 19-11984-CSS     Doc 36
                                        CALVIN LUCAS        Filed 09/10/19   PageCALVIN
                                                                                  206 of   1514
                                                                                        NIEMANN
116 TALL PINES DRIVE                    300 S. LEXINGTON ST.                     2202 MIDDLE CREEK BLVD.
LEESBURG, GA 31763                      BUNKIE, LA 71322                         BOSSIER, LA 71111




CALVIN ROBINSON                         CALVIN SILAS                             CALVIN SMITH
303 NORTH FRONT STREET                  2444 CAPEWOOD DR                         314 POND RD
WABBASEKA, AR 72175                     MEMPHIS, TN 38127                        DUBLIN, GA 31021




CALVIN SWINK                            CALVIN WALLER                            CALYN ASHBY
1025 APACHE PASS                        708 LOCUST STREET                        221 AYERS STREET
ANNISTON, AL 36206                      BOLIVAR, TN 38008-2858                   LEXINGTON, TN 38351




CAMARON SCOTT                           CAMBRIA SCAIFE                           CAMBRIAN MOORE
324 IVY STREET                          315 WEST MORRIS AVE                      30014 JERNIGAN DRIVE
PHILADELPHIA, MS 39350                  BRINKLEY, AR 72021                       NETTLETON, MS 38858




CAMBRIE JACKSON                         CAMBY CLEMENTS                           CAMCO MANUFACTURING INC.
118 HEFNER ST                           136 HARLANS CROSSROADS                   121 LANDMARK DRIVE
SEARCY, AR 72143                        TOMPKINSVILLE, KY 42167                  GREENSBORO, NC 27409




CAMDEN CO TAX                           CAMDEN CO TAX                            CAMDEN CO TAX
ATTN: BETH SOLES, TAX COMMISSIONER      COMMISSIONER                             PO BOX 698
200 EAST 4TH ST                         PO BOX 698                               WOODBINE, GA 31569
WOODBINE, GA 31569                      WOODBINE, GA 31569-0698




CAMDEN DRUG COMPANY INC.                CAMDEN FIRE DEPARTMENT                   CAMDEN FIRE DEPARTMENT
212 CLAIBORNE STREET                    1000 LYTTETON STREET                     140 VAN BUREN ST. NW
CAMDEN, AL 36726                        CAMDEN, SC 29020                         CAMDEN, AR 71701




CAMDEN FIRE DEPARTMENT                  CAMDEN FIRE DEPARTMENT                   CAMDEN FREDS LLC
3217 HWY 10 EAST                        PO BOX 779                               PO BOX 618
CAMDEN, AL 36726                        119 W. MAIN ST.                          CAMDEN, SC 29020
                                        CAMDEN, TN 38320




CAMDEN MEDIA CO.                        CAMDEN POLICE DEPARTMENT                 CAMDEN POLICE DEPARTMENT
PO BOX 1137                             1 POLICE DRIVE                           108 WATERS ST.
CAMDEN, SC 29020                        CAMDEN, AR 71701                         CAMDEN, AL 36726




CAMDEN POLICE DEPARTMENT                CAMDEN POLICE DEPARTMENT                 CAMDEN WATER AND WASTEWATER
119 WEST MAIN ST.                       816 W. DEKALB STREET                     DEPARTMENT
PO BOX 779                              CAMDEN, SC 29020                         117 US HWY 343 N
CAMDEN, TN 38320                                                                 PO BOX 249
                                                                                 CAMDEN, NC 27921
                    Case 19-11984-CSS
CAMDEN WATER AND WASTEWATER        CAMDONDoc    36 Filed
                                            KAYLOR           09/10/19   PageCAMELLIA
                                                                             207 of DAVIS
                                                                                     1514
DEPARTMENT                         120 A EDGELAKE DR.                       5770 HIGHWAY 25
PO BOX 779                         LEESBURG, GA 31763                       MONTEVALLO, AL 35115
CAMDEN, TN 38320




CAMERIN BERNARD                    CAMERON COLLETT                          CAMERON COLLINS
131 FLEMING DRIVE                  303 MADDOX ROAD                          PO BOX 99
RUTHERFORDTON, NC 28139            GRIFFIN, GA 30224                        WATTS, OK 74964




CAMERON FASSKE                     CAMERON GUICE                            CAMERON HAMILTON
334 PEACH ST                       1426 HILL AVENUE                         427 MEADOW DR.
DEQUINCY, LA 70633                 GADSDEN, AL 35901                        HOMER, LA 71040




CAMERON HENDERSON                  CAMERON JAMES                            CAMERON MCCOLLUM
26394 HIGHWAY 331                  1455 CHALAKEE RD LOT 34                  4927 CEDARHURST DR
OPP, AL 36467                      GUNTERSVILLE, AL 35976                   JACKSON, MS 39206




CAMERON MONIX JR                   CAMERON PAIGE                            CAMERON SCOTT WILLIAMS
803 RUSSWIN                        7688 FROST DRIVE APT207                  1002 MARK DR
CLARKSDALE, MS 38614               MEMPHIS, TN 38125                        MENDENHALL, MS 39114




CAMERON STANFORD                   CAMERON THOMAS                           CAMERON USREY
1023 TERRY ROAD                    147 PARKS RD                             127 CASCADE AVE
TUPELO, MS 38801                   JACKSON, MS 39212                        MCMINNVILLE, TN 37110




CAMERON WILKERSON                  CAMERON WILLIAMS                         CAMERON WILLIAMSON
324 CEMETERY RD.                   392 QUARTZ DR                            5158 LYLES ROAD
DAYTON, TN 37321                   CHICKAMAUGA, GA 30707                    SENATOBIA, MS 38668




CAMERYN ANDERSON                   CAMIK HAMLET                             CAMILEA GARRISON
1085 HWY 51 SOUTH                  50 LUSTER ROAD                           2404 FAIR VIEW CIRCLE APT
RIPLEY, TN 38063                   LYON, MS 38645                           HALEYVILLE, AL 35565




CAMILEA GARRISON                   CAMILLA CHANEY                           CAMILLA FIRE AND
808 BEACH GROVE RD                 611 VANITY FAIR AVE. APT 2F              EMERGENCY SERVICES
HALEYVILLE, AL 35565               BUTLER, AL 36904                         80 W. BROAD ST.
                                                                            CAMILLA, GA 31730




CAMILLA GRIFFIN                    CAMILLA HANNOR                           CAMILLA NORRIS
UNKNOWN                            145 REYNOLDS ST APT 30                   67 HILLSIDE DR
PHILADELPHIA, MS 39350             OGLETHORPE, GA 31068                     WRIGHTSVILLE, GA 31096
CAMILLA OTEY            Case 19-11984-CSS
                                       CAMILLADoc  36DEPTFiled 09/10/19
                                              POLICE                      PageCAMILLA
                                                                               208 ofROBERTS
                                                                                      1514
157 HEATHROW DRIVE                      80 WEST BROADWAY                      1508 APT B 2ND AVE
RIVERDALE, GA 30274                     CAMILLA, GA 31730                     ALBANY, GA 31707




CAMILLE BROWN                           CAMILO ZAPATA-CASTANEDA               CAMP CO TAX COLLECTOR
132 APRIL CIRCLE                        4760 PELICAN BAY DRIVE 2005           115 DR M L KING JR AVE, STE B
PORTLAND, TN 37148                      MEMPHIS, TN 38125                     PITTSBURG, TX 75686-1319




CAMP CO TAX COLLECTOR                   CAMP COUNTY CLERK                     CAMP COUNTY MEMPHIS POST
143 QUITMAN STREET                      126 CHURCH ST. ROOM 102               5398 VET OF
PITTSBURG, TX 75686                     PITTSBURG, TX 75686                   646 FM 21
                                                                              CONTACT: LYNN NEWTON
                                                                              PITTSBURG, TX 75686



CAMPAIGNER-J2 GLOBAL                    CAMPBELL SALES COMPANY                CAMPBELL SALES COMPANY
2 GURDWARA RD.                          ATTN BRYAN S MILLER                   ATTN BRYAN S MILLER
SUITE 200                               1 CAMPBELL PLACE                      2825 LAKE CREST DR
OTTAWA, ON K2E 1A2                      CAMDEN, NJ 08103                      FLOWER MOUND, TX 75022
CANADA



CAMPBELL SALES COMPANY                  CAMRIN DAVIS                          CAMRION HOLLINGSWORTH
ATTN JIM STERBENZ, PRESIDENT            197 MINYARD LN                        64 GEORGIA AVE. NORTH
1 CAMPBELL PLACE                        DEMOREST, GA 30535                    PARSONS, TN 38363
CAMDEN, NJ 08103




CAMRON ADDISON                          CAMRON DANIELS                        CAMRON TAYLOR
49 FLEETWOOD CIRCLE                     4000 TROUPE SMITH RD SE               50 BARNARD LANE
LAMAR, SC 29069                         CONYERS, GA 30012                     VILONIA, AR 72173




CAMRY KNIGHT                            CAMRY WARD                            CAMYLA TAYLOR
810 PEACHTREE ST                        87 HUMMINGBIRD LN                     403 MAIN ST.
ROANOKE, AL 36274                       MCRAE, GA 30012                       GRAMBLING, LA 71245




CANA COMMUNICATIONS                     CANAAN LAND PROPERTIES INC            CANADA LTD
3939 ROYAL DRIVE                                                              10-9275 MARKHAM RD. 246
SUITE 204                                                                     MARKHAM, ON L6E 0H9
KENNESAW, GA 30144                                                            CANADA




CANADIAN GROUP, THE                     CANAYA ECHOLS                         CANDACE ALLEN
ATTN JOHN KIROU, CONTROLLER             3121 JOSYLN ST                        PO BOX 1327
430 SIGNET DR                           MEMPHIS, TN 38128                     BRUCE, MS 38915
TORONTO, ON M9L 2T6
CANADA



CANDACE BOYNTON                         CANDACE ECHOLS                        CANDACE EUBANKS
854 MARION COUNTY ROAD                  9816 ALLEN PARKWAY                    314 SHANKLIN ROAD
8019                                    OLIVE BRANCH, MS 38654                ISOLA, MS 38754
PEEL, AR 72668
CANDACE FLEMING           Case 19-11984-CSS    Doc
                                         CANDACE    36 Filed 09/10/19
                                                 HATTEN                 PageCANDACE
                                                                             209 of KNAPP
                                                                                    1514
1208 HWY1 N.                             1304 SE VAN BUREN                  1385 LEWIS ROAD
CASSATT, SC 29032                        IDABEL, OK 74745                   PIGGOTT, AR 72454




CANDACE LILFORD                          CANDACE MCCLELLAND                 CANDACE MILAM
333 COLLEGE ST                           295 SMITH DAIRY ROAD               6470 YORKSHIRE
MT VERNON, GA 30445                      LAKELAND, GA 61635                 HORN LAKE, MS 38367




CANDACE MORRIS                           CANDACE NICE                       CANDACE ORVIS
520 CO RD 9 APT B1                       1018 MEADOW RIDGE ROAD             402 PEARL AL
VERNON, AL 35592                         NORMAN, OK 73072                   BEEBE, AR 72543




CANDACE PATTERSON                        CANDACE PHILYAW                    CANDACE R. SHEPPARD
2151 FERGUSON MILL RD                    18 ORLEANS ST                      3238 CHURCHVIEW WAY
NEW HEBRON, MS 39140                     GREENWOOD, MS 38930-2702           HUEYTOWN, AL 35023




CANDACE SAMPY                            CANDACE SMITH                      CANDACE SPAULDING
726 5TH ST                               121 MCINTYRE CT                    PO BOX 133
OBERLIN, LA 70648                        BRUNSWICK, GA 31520                BERRYVILLE, AR 72616




CANDACE WATSON                           CANDACE WILLIAMS                   CANDANCE SHACKLEFORD
145 WILSON RD                            1321 SKYVIEW RD                    12 ORLEANS STREET
FOUNTAIN HILL, AR 71642                  LINEVILLE, AL 36266                GREENWOOD, MS 38930




CANDE MOORE                              CANDI BAKER                        CANDI COLEMAN
PO BOX 310725                            7403 LEE ANN DRIVE                 1669 RIVER RD.
ENTERPRISE, AL 36330                     HORN LAKE, MS 38637                CLARKSVILLE, TN 37040




CANDI EADY                               CANDI ODELL                        CANDI PRESTIDGE
4826 BEMISS RD                           411 CR 232                         360 GLAZNER ST
VALDOSTA, GA 31605                       EUREKA SPRINGS, AR 72631           HAWKINS, TX 75765




CANDICE BARTON WHITMAN                   CANDICE BROWN                      CANDICE BURROW
PO BOX 1503                              6100 HWY 101                       993 OAK GROVE RD
SALTILLO, MS 38866                       WOODRUFF, SC 29388                 PRENTISS, MS 39474




CANDICE CARROLL                          CANDICE CARRUTHERS                 CANDICE DIXON
123 HILLCREST COVE                       16946 156TH ST.                    497 DEER PATH DR
MARION, AR 72364-2317                    MCALPIN, FL 32062                  GREEN COVE SPRINGS, FL 32043
CANDICE FELAN           Case 19-11984-CSS
                                       CANDICEDoc   36
                                               GILLIAM        Filed 09/10/19   PageCANDICE
                                                                                    210 ofHARGROVE
                                                                                           1514
1131 W 11TH ST                          303 HEATHER ST                             549 CAMBRIDGE AVE
MCGREGOR, TX 76657                      FAIRFIELD, TX 75840                        MEMPHIS, TN 38106




CANDICE JACOBS                          CANDICE LOPEZ                              CANDICE MACDANIELS
5302 BLUE SPRUCE ROAD LOT D             9087 EARL DUHON RD                         705 FOX DEN
BLACKSHEAR, GA 31516                    JENNINGS, LA 70546                         HAUGHTON, LA 71037




CANDICE MILES                           CANDICE MILLER                             CANDICE SELLERS
5241 HWY 425                            207 POPLAR ST                              PO BOX 155
PINE BLUFF, AR 71601                    EAST DUBLIN, GA 31027                      LANCASTER, SC 29721




CANDICE SHAW                            CANDICE WATERS                             CANDICE WILLIAMS-SEIFERT
1097 GLOSTER ROAD                       19430 EUGENE RD                            86 HILLSIDE DR APT 103
MEADVILLE, MS 39653                     HARRISBURG, AR 72432                       HOLIDAY ISLAND, AR 72631




CANDIS EDWARDS                          CANDIS GRAYSON                             CANDIS HIGHSMITH
353 S CURRIE AVE                        18172 HWY 139                              1013SCOOL ST. RT. 11
MARION, AR 72364                        BRIERFIELD, AL 35035                       COLUMBIA, TN 38401




CANDLE WARMERS ETC                      CANDLER CO COMMISSIONER                    CANDLER PHARMACY PC
B&B ACQUISITION INC                     35 SOUTH WEST BROAD ST.                    19 NE BROAD ST
1948 W 2425 S STE 2                     METTER, GA 30439                           METTER, GA 30439
WOODS CROSS, UT 84087




CANDRELL CAVE                           CANDY BARFIELD-ADAMS                       CANDY BURNETT
517 ROMINE COURT                        293 JOWERS RD                              2599 TWIN OAK DRIVE
DUBLIN, GA 31021                        WHIGHAM, GA 39897                          CONYERS, GA 30012




CANDY HOWARD                            CANDY RELIFORD                             CANDY SANDERS
606 FRANCIS AVE APT 3                   724 ZIMMERMAN ST                           39006 VINDEZ ROAD
STERLINGTON, LA 71280                   NASHVIILLE, GA 31639                       GONZALES, LA 70737




CANDY SANDERS                           CANDY SMITH                                CANDY TECH LLC
8997 EASTOVER BLVD                      3441 COUNTY ROAD 75                        GARY FRANCIS
DENHAM SPRINGS, LA 70726                ROANOKE, AL 36274                          151 N HASTINGS DRIVE
                                                                                   BUFFALO GROVE, IL 60089




CANDYRIFIC LLC                          CANNANLAND PROPERTIES INC                  CANNANLAND PROPERTIES INC
LARRY SNOW                              176 WHIPPOORWILL ROAD                      PO BOX 545
3738 LEXINGTON RD.                      ODUM, GA 31555                             JESUP, GA 31545
LOUISVILLE, KY 40207
CANNON COUNTY TRUSTEECase       19-11984-CSS    Doc 36 SERVICES
                                          CANON FINANCIAL Filed 09/10/19
                                                                 INC       PageCANRICH
                                                                                211 ofINDUSTRIES
                                                                                       1514      USA IN
200 W. MAIN COURTHOUSE                    PO BOX 4004                          LOU LAFORGIA
WOODBURY, TN 37190                        CAROL STREAM, IL 60197-4004          CENTURY BUSINESS CREDIT
                                                                               P.O. 360286
                                                                               PITTSBURGH, PA 15250-6286



CANTERBURY ENTERTAINMENT                  CANTON FIRE DEPARTMENT               CANTON MUNICIPAL UTILITIES
PROPERTIES                                3393 N LIBERTY ST.                   127 W PEACE ST
C/O TONY MOORE                            CANTON, MS 39046                     CANTON, MS 39046
611 EAST COLLEGE STREET
DICKSON, TN 37055



CANTON MUNICIPAL UTILITIES                CANTON POLICE DEPARTMENT             CANTRELL MILLER LLC
PO BOX 114                                200 PARK DRIVE                       VALBRIDGE PROPERTY ADVIS
CANTON, MS 39046                          CANTON, MS 39046                     12460 CRABAPPLE ROAD
                                                                               SUITE 202-117
                                                                               ALPHARETTA, GA 30004



CANVAS SOLUTIONS INC                      CANVAS SOLUTIONS INC.                CAPCAR REALTY 1.1 LLC
DBA GO CANVAS                             DBA GO CANVAS                        C/O CAPTIAL CRSNG SERV CO
11911 FREEDOM DR STE 850                  11911 FREEDOM DR STE 850             101 SUMMER STREET
RESTON, VA 20190                          RESTON, VA 20190                     ATTN A EVRIVIADES
                                                                               BOSTON, MA 02110



CAPE GIRARDEAU CO CLERK                   CAPE GIRARDEAU CO COLL.              CAPE GIRARDEAU CO PUBLIC
1 BARTON SQUARE                           1 BARTON SQUARE STE 303              1121 LINDEN ST.
JACKSON, MO 63755                         JACKSON, MO 63755                    CAPE GIRARDEAU, MO 63702




CAPE GIRARDEAU CO PUBLIC                  CAPE GIRARDEAU FIRE                  CAPE GIRARDEAU POLICE
HEALTH CENTER                             1 S. SPRIGG ST.                      40 SOUTH SPRIGG ST
1121 LINDEN ST.                           CAPE GIRADEAU, MO 63703              CAPE GIRADEAU, MO 63701
PO BOX 1839
CAPE GIRARDEAU, MO 63702



CAPITAL BRANDS LLC                        CAPITAL BRANDS LLC                   CAPITAL BRANDS LLC
11601 WILSHIRE BLVD STE 2300              ATTN COLIN SAPIRE, PRESIDENT         ATTN JANIS DITTMANN
LOS ANGELES, CA 90025                     11755 WILSHIRE BLVD, STE 1200        11755 WILSHIRE BLVD, STE 1200
                                          LOS ANGELES, CA 90025                LOS ANGELES, CA 90025




CAPITAL BRANDS LLC                        CAPITAL CITY BANK                    CAPITAL CITY SECURITY INC
ATTN NICK STERNBERG, COO                  800 S. JEFFERSON ST.                 4915 I-55 NORTH
11755 WILSHIRE BLVD, STE 1200             MONTICELLO, FL 32344                 SUITE 207-B
LOS ANGELES, CA 90025                                                          JACKSON, MS 39206




CAPITOL INFORMATION                       CAPLIN & DRYSDALE CHARTERED          CAPMARK FINANCE INC.
GROUP INC                                 600 LEXINGTON AVE, 21ST FL           TRUSTEE RIVER PARK PLAZA
BUSINESS MANAGEMENT DAILY                 NEW YORK, NY 10022                   1001 N. UNIVERSITY
7600A LEESBURG PIKE 300                                                        SUITE 100
FALLS CHURCH, VA 22043                                                         LITTLE ROCK, AR 72207



CAPPS LAW OFFICE PSC                      CAPRESHA BUTLER                      CAPSTONE VALUATION
PO BOX 779                                8820 GREENWELL SPRINGS RD APT3       ADVISORS LLC
BURKESVILLE, KY 42717                     BATON ROUGE, LA 70814                495 N KELLER ROAD
                                                                               SUITE 100
                                                                               MAITLAND, FL 32751
CAPTURE RX            Case    19-11984-CSS     Doc 36
                                        CARA BEANE        Filed 09/10/19       PageCARA
                                                                                    212BROADWAY
                                                                                        of 1514
219 EAST HOUSTON STREET                 100 COUMTRYSIDE CIRCLE 8A                  450 OLD HWY 41
SUITE 200                               CLINTON, SC 29325                          ADAIRSVILLE, GA 30103
SAN ANTONIO, TX 78205




CARA COMPTON                            CARA CRAWLEY                               CARA GIBBS OR
3441 COUNTY HWY 122                     29 ARMSTRONG RD.                           EVANNE SARFATY
HAMILTON, AL 35570                      RINGGOLD, GA 30736                         1037 NORTH CONGRESS ST
                                                                                   JACKSON, MS 39202




CARA JONES                              CARA PICKARD                               CARBARRUS COUNTY TAX
173 COUNTY ROAD 968                     11-2 SHARON CIRCLE                         COLLECTOR
DELANO, TN 37325                        GREENBRIER, AR 72058                       PO BOX 707
                                                                                   CONCORD, NC 28026




CARBOLITE FOODS INC.                    CARDACIOUS SMITH                           CARDELL HAYES
RON GEAVAIS                             23 ACADEMY LANE                            334 CEMETERY RD
1325 NEWTON AVE                         HAUGHTON, LA 71037                         CENTREVILLE, MS 39631
EVANSVILLE, IN 47715




CARDIER RILEY                           CARDIN DISTRIBUTING CO INC                 CARDINAL COMB & BRUSH
136 ESTATE CT                           ATTN JIM CARDIN, PRESIDENT                 71 WATER STREET
ORANGEBURG, SC 29115                    1219 WEST COLLEGE ST                       LEOMISTER, MA 01453
                                        PULASKI, TN 38478




CARDINAL HEALTH 110 LLC                 CARDINAL HEALTH 110 LLC                    CARDINAL HEALTH 110 LLC, AS AGENT
ATTN DEBRA WILLET, ESQ & MICHEAL        ATTN JAMES L SCOTT, SVP NATL MARKETS       7000 CARDINAL PLACE
YEAGER                                  7000 CARDINAL PLACE                        DUBLIN, OH 43017
7000 CARDINAL PLACE                     DUBLIN, OH 43017
DUBLIN, OH 43017



CARDINAL HEALTH 112 LLC                 CARDINAL HEALTH 112 LLC                    CARDINAL HEALTH 411 INC
ATTN JAMES L SCOTT, SVP NATL MARKETS    C/O CARDINAL HEALTH 110 LLC                7000 CARDINAL PLACE
7000 CARDINAL PLACE                     ATTN DEBRA WILLET, ESQ & MICHEAL           DUBLIN, OH 43017
DUBLIN, OH 43017                        YEAGER
                                        7000 CARDINAL PLACE
                                        DUBLIN, OH 43017


CARDINAL HEALTH INC                     CARDINAL INDUSTRIES INC                    CARDINAL MANAGEMENT LLC
7000 CARDINAL PLACE                     ATTN JOEL BERGER, PRESIDENT                10095 MAIN RD UNIT 4
DUBLIN, OH 43017                        21-01 51 ST AVE                            MATTITUCK, NY 11952-0077
                                        LONG ISLAND CITY, NY 11101




CARDINAL NEWS CO INC                    CARDINAL PACKAGING INC                     CARDINAL SYSTEMS GROUP INC
                                        1275 ETHAN AVENUE                          LEON HOWARD FREEMAN INC
                                        STREETSBORO, OH 44241                      PO BOX 193
                                                                                   HAYESVILLE, NC 28904-0193




CARDINAL TRI MANAGEMENT LLC             CARDINAL TRI MANAGEMENT LLC                CARDRIUS BRYANT
10095 MAIN RD UNIT 4                    RTE 25                                     326 UNION GROVE RD
PO BOX 77                               MATTITUCK, NY 11952                        CAMDEN, AL 36726
MATTITUCK, NY 11952-0077
CARDSONE                Case   19-11984-CSS    Doc 36
                                         CARDSONE            Filed 09/10/19   PageCARDTRONICS
                                                                                   213 of 1514USA INC
ATTN BILLY MAY, PRESIDENT                PO BOX 3777                              3250 BRIARPARK DRIVE
1201 EUCLID AVE                          CLEVELAND, TN 37323                      SUITE 400
CLEVELAND, TN 37311                                                               HOUSTON, TX 77042




CAREER PRO DRUG SCREENING                CAREER SOLUTIONS                         CAREERBUILDER LLC
2838 HICKORY HILL STE 29                 INTERNATIONAL INC                        13047 COLLECTION CTR DR
MEMPHIS, TN 38115                        400 LEXINGTON GREEN LANE                 CHICAGO, IL 60693-0130
                                         SANFORD, FL 32771




CAREN CAMP                               CAREN PRODUCTS LLC                       CARENCRO BUSINESS
50032 TUBB RD                            3080 NORTHFIELD PLACE                    ASSOCIATION
ABERDEEN, MS 39730                       SUITE 106                                PO BOX 36
                                         ROSWELL, GA 30076                        CARENCRO, LA 70520




CARETA REV SA DE CV                      CARETA REV SA DE CV                      CARETA REV SA DE CV
ATTN DIEGO ESPONDA MENDOZA,              ATTN SOFIA ESCOTO, SALES                 ATTN SOFIA ESCOTO, SALES
PRESIDENT                                ALFONSO JUNCO 4 COL.                     ALFONSO JUNCO 4 COL.
ALFONSO JUNCO 4 COL.                     LAZARO CARDENAS, CUERNAVACA              LAZARO CARDENAS, CUERNAVACA
LAZARO CARDENAS, CUERNAVACA              MORELOS 62080 MEXICO                     MORELOS 62380 MEXICO
MORELOS 62380 MEXICO


CAREY GUTTER                             CAREY TATE                               CAR-FRESHNER CORPORATION
331 BRENT RD                             265 W. ELDER AVE                         ATTN MICHAEL ROWE, KEY ACCT MGR
TYLERTOWN, MS 39667                      HOLLY SPRINGS, MS 38635                  21205 LITTLE TREE DR
                                                                                  WATERTOWN, NY 13601




CAR-FRESHNER CORPORATION                 CARGO- BLUE MAGIC                        CARI JOHNSON
ATTN VP OF SALES                         1201 BROOKFIELD RD                       2807 SANDLIN RD SW APT 20
21205 LITTLE TREE DR                     MEMPHIS, TN 38119                        DECATUR, AL 35603
WATERTOWN, NY 13601




CARIDAD SOTO                             CARIE JONES                              CARILEAN WASHINGTON
191 TEASLEY LANE                         65 VANHOOSER ROAD                        PO BOX 694
LAVONIA, GA 30553                        WOODBURY, TN 37190                       GRAND BAY, AL 36541




CARIME DUNCAN                            CARINA RICHARDS                          CARL ALCORN
201 SE PRIDE ST                          7115 NORTH DIXIE HWY.                    404 SUNNY BROOK DRIVE
MADISON, FL 32340                        BONNIEVILLE, KY 42713                    WHITE HOUSE, TN 37188




CARL BROWN                               CARL COOK                                CARL COTTINGHAM
295 DEMEKA DR.                           204 HOLLAND ST.                          140 LELA LANE
SOMERVILLE, TN 38068                     HAMPTON, SC 29924                        GREENVILLE, MS 38701




CARL HARVEY                              CARL LAMB                                CARL MCCREE
207 MASON STREET                         613 BIRCH ST                             208 BRASFIELD APT 7
BELMONT, NC 28012                        FOREST, MS 39074                         DUMAS, AR 71639
CARL MEDLOCK              Case 19-11984-CSS     Doc 36
                                         CARL PIRTLE         Filed 09/10/19   PageCARL
                                                                                   214RAY
                                                                                       of 1514
613 ST CHARLES ST                        282 COUNTRY VILLAGE DRIVE                3406 CLARKE RD
FLORA, MS 39071                          APT DD230                                MEMPHIS, TN 38115
                                         SMYMA, TN 37167




CARL ROGEL                               CARL STANSBURY PEPPER                    CARL STEGEMILLER
26167 HIGHWAY 27                         316 MEADOW LAKE CIR APT 1                5550 FLORIDA SHORT ROUTE
CRYSTAL SPRINGS, MS 39059-8742           SEARCY, AR 72143                         DAWSON, GA 39842




CARL SWENSON                             CARL TODD                                CARL WERB
408 JAMENSTOWN ST                        3584 SANFORD DR                          1002 HWY 65 N
TAHLEQUAH, OK 74464-6632                 MURFREESBORO, TN 37130                   MARSHALL, AR 72650




CARL WEST                                CARL WILCHER                             CARL ZEIGLER
1129 OCCIDENTAL                          1727 NEW BUCKEYE RD                      4839 COUNTY ROAD 59
OPELOUSAS, LA 70570                      EAST DUBLIN, GA 31027                    VERBENA, AL 36091




CARLA ALLEN                              CARLA CANTRELL                           CARLA COLEMAN
3025 HWY 5 NORTH LOT 77                  9230 HENDERSON ROAD                      2966 HIGHWAY 29
BENTON, AR 72015                         PINE BLUFF, AR 71603                     COTTONPORT, LA 71327




CARLA COLEMAN                            CARLA COPELAND                           CARLA HILTON
PO BOX 664                               515 PARSONS AVE                          6696 HIGHWAY 27 SOUTH
ERIN, TN 37061                           GREENWOOD, MS 38930                      BLAKELY, GA 39823




CARLA JUSTICE                            CARLA KELLEY                             CARLA LEE
316 BROCK WAY                            3324 SHADY GLEN DR                       PO BOX 2035
SPRING HILL, TN 37174                    ALEXANDER CITY, AL 35010                 ST FRANCISVILLE, LA 70775




CARLA LOVELL                             CARLA MCKINNEY                           CARLA ONEAL
160 HARKINS DR                           16162 HWY 23                             503 HENDERSON ST
EASTABOGA, AL 36260                      RED BAY, AL 35582                        OPP, AL 36467




CARLA RAWLS                              CARLA RILES                              CARLA ROBERTS
215 SOUTH JORDAN STREET                  330 ASHLEY E 5                           402 CROSSING ROAD
EVERGREEN, AL 36401                      CROSSETT, AR 71635                       MARSHALL, AR 72650




CARLA ROSEBERRY                          CARLA SHAW                               CARLA SMART
818 CEDAR BRAKE DR                       2700 SILICA HEIGHTS LOT 39               1300 MAPLE ST
CORDOVA, TN 38018                        BENTON, AR 72015                         WINNFIELD, LA 71483
CARLA SMITH              Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                        CARLA STRICKLAND               PageCARLA
                                                                            215 TARIO
                                                                                 of 1514
502 2ND AVE SW                          46 NORTH SANDY ROAD                1179 SIMPSON HWY 469
MAGEE, MS 39111                         FAIRMONT, NC 28340                 HARRISVILLE, MS 39082




CARLA WHITE                             CARLA WILLIAMS                     CARLA WOOD
PO BOX 97                               1895 GATES ROAD                    P.O. BOX 451
GALLION, AL 36742                       ALEXANDRIA, AL 36250               RENTZ, GA 31075




CARLANN DAVIS                           CARLEANA WINSTON                   CARLEE JOHNSON
725 NORTH MAIN STREET                   340 HARBOR DRIVE 1143              248 CO RD
MALVERN, AR 72104-2751                  RIDGELAND, MS 39157                NORRIS CITY, IL 62969




CARLEIGH RICHARDSON                     CARLEN ENTERPRISES                 CARLENA BOND
5 LAKE STREET                           ALAN/DEBBIE LEVINE                 1862 HWY 66
GREENBRIER, AR 72058                    1000 N STUDEBAKER RD.              WHITMIRE, SC 29108
                                        LONG BEACH, CA 90815




CARLENCIA EVANS                         CARLENE SPATES                     CARLER ALLEN
912 13TH ST.SOUTH                       406 WARRENFELLS ST                 1270 SAXON AVE
CORDELE, GA 31015                       LA FAYETTE, GA 30728               MEMPHIS, TN 38106




CARLETTA LANKFORD                       CARLEY DIAL                        CARLEY ENTERPRISES LLC
3740 MARYANN POINT RD                   10352 MAPLEBROOKE LN               104 ELI PIGOTT RD
JOHNS ISLAND, SC 29455                  OLIVE BRANCH, MS 38654             TYLERTOWN, TX 39667




CARLEY ENTERPRISES LLC                  CARLIE HARRISON                    CARLIE HEFLIN
PO BOX 229                              PO BOX 157                         919 HAMAKER LANE
TYLERTOWN, MS 39667                     STAR CITY, AR 71667-0157           LITTLE ROCK, AR 72206




CARLISLE CITY HALL                      CARLO PAYTON                       CARLO WOOD
PO BOX 49                               421 LINCOLN STREET                 PO BOX 451
CARLISLE, AR 72024                      MARION, AL 36756                   RENTZ, GA 31075




CARLOS ABREW                            CARLOS ALARCON                     CARLOS BUSTOS
702 WALTER JOHN RD                      110 STOWEFERRY LANDING             4216 CONWAY CIRCLE
MENDENHALL, MS 39114                    ALEXANDER CITY, AL 35010           VALDOSTA, GA 31605




CARLOS CHANEY                           CARLOS GIRONA                      CARLOS JONES
813 E 5TH STREET                        6902 POPLAR TREE COVE              4550 QUINCE RD
OCILLA, GA 31774                        MEMPHIS, TN 38119                  MEMPHIS, TN 38111
CARLOS MADDOX           Case 19-11984-CSS
                                       CARLOSDoc 36
                                             MAGANA         Filed 09/10/19   PageCARLOS
                                                                                  216 ofMEJIA
                                                                                         1514
329 SPRUCE STREET                      232 DEER PARK RD                          2350 EVENINGVIEW DRIVE
CLARKSDALE, MS 38614                   TUPELO, MS 38804                          MEMPHIS, TN 38134




CARLOS NOLEN                           CARLOS SHAFFER                            CARLOS SMITH
889 FRANCIS LESURE RD                  245LEE STREET                             1038 UNION ST.
COLDWATER, MS 38618                    DURANT, MS 39063                          TUNICA, MS 38676




CARLOS SMITH                           CARLOS THOMAS                             CARLOS VAZQUEZ-RODRIGUEZ
1051 UNIONS                            294 PINE ST                               327 BERRY RANCH RD
TUNICA, MS 38676                       DANVILLE, GA 31017                        MOUNTAIN CITY, TN 37683




CARLOS WILLIAMS                        CARLOS WILLIAMS                           CARLOS WILSON
3215 LADBROOK                          4319 MARTHAGENE ST                        617 BUSH RIVER ROAD
MEMPHIS, TN 38118                      MEMPHIS, TN 38116                         NEWBERRY, SC 29108




CARLOSSIE WILKINS                      CARLOT SEAL                               CARLOTTA BROWN
1075 KNEY ST                           29 MYER FARM ROAD                         6011 EMERSON ST. APT 608
MEMPHIS, TN 38107                      ARNOLDVILLE, GA 30619                     BLADENSBERG, MD 20710




CARLSON PET PRODUCTS INC               CARLSON PET PRODUCTS INC                  CARLSON PET PRODUCTS INC
ATTN MARK PLANNERY, PRESIDENT          ATTN SHANE FLANNERY                       ATTN SUSAN PUTNEY, ACCTS PAYABLE
3200 CORPORATE CENTER DR STE 105       3200 CORPORATE CENTER DR STE 105          3200 CORPORATE CENTER DR STE 105
BURNSVILLE, MN 55306                   BURNSVILLE, MN 55306                      BURNSVILLE, MN 55306




CARLTON COKER                          CARLTON DOUGLAS                           CARLTON KING
87 OLD HIGHWAY 41                      500 S. MACARTHUR DR. G-1                  1034 KEEGO RD
ADAIRSVILLE, GA 30103                  CAMILLA, GA 31730                         BREWTON, AL 36426-8050




CARLTON WICKS                          CARLY BRINSON                             CARLY BUFFER
1288 EST RAINES                        472 HIGHWAY 149                           933 CR 220
MEMPHIS, TN 38116                      ALAMO, GA 30411-4302                      EUREKA SPRINGS, AR 72631




CARLY CLAYTON                          CARLY DANLEY                              CARLYNNA MILLER
196 PINE ST                            17310 OLD RIVER ROAD                      2940 VALLEY BROOK RD
HEFLIN, LA 71039                       VANCLEAVE, MS 39565                       HORN LAKE, MS 38637




CARMAN BENNETT                         CARMELA COMPIAN                           CARMELISA HENRY
391 BOWERY LANE                        3985 GANYMENDE ST                         3 E HOWELL DR
STAR CITY, AR 71667                    MEMPHIS, TN 38115                         LAKELAND, GA 31635
CARMELLA RAYBORN         Case 19-11984-CSS
                                        CARMENDoc
                                              BOYD36         Filed 09/10/19   PageCARMEN
                                                                                   217 ofCAMPBELL
                                                                                          1514
100 BEAVER DAM ST                       5125 JACK DRIVE                           323 NORTHWOOD DRIVE
ELBA, AL 36323                          MONTGOMERY, AL 36110                      PHILADELPHIA, MS 39350




CARMEN HALL                             CARMEN HOOVER                             CARMEN PAGAN
124 BARBARA CIRCLE                      104 MIRIAM ST                             2007 PARK PLACE
OCEAN SPRINGS, MS 39564                 IVA, SC 29655                             MOODY, AL 35004




CARMEN STEWART                          CARMESHA NALL                             CARMESHIA DAVIS
726 RICHARDSON STREET                   3403 BELLBOTTON RD                        11562 OLD HWY 61N APT 15-3
KINSTON, AL 36453                       LEXINGTON, MS 39095                       ROBINSONVILLE, MS 38664




CARMILLE TURK                           CARMITRA TONEY                            CARMONE DAVIS
615 C GOLDSBY STREET                    526 FOLMAR STREET                         128 WAY CROSS
SELMA, AL 36701                         TROY, AL 36081                            ORANGEBURG, SC 29118




CARNNELL WILLIAMSON                     CAROL ANN                                 CAROL BARRETT
5725 FOX BEND RD                        147 EDGEMONT DR                           P.O. BOX 162
MEMPHIS, TN 38115                       LAGRANGE, GA 30240                        DEXTER, KY 42036




CAROL BLISS                             CAROL BOTT-FARMER                         CAROL BRASWELL STOKES
1536 NAFTEL RAMER RD                    407 FLORIDA AVENUE                        1039 OLD REBIE RD
RAMER, AL 36069                         MT PLEASANT, TN 38474                     CHESTER, GA 31012-2100




CAROL BROWN                             CAROL BROWN                               CAROL CALDWELL
147 CORNELIA ROAD                       19 INDIGO DRIVE                           1930 COLEMAN ROAD C-10
BRIERFIELD, AL 35035                    KINGSTREE, SC 29556                       ANNISTON, AL 36207




CAROL CASWELL                           CAROL CHILDERS                            CAROL CORBETT
2195 WALNUT ROAD                        PO BOX 639                                360 LOWER TONK VALLEY RD
SPRINGHILL, LA 71075                    SALTILLO, MS 38866                        GRAHAM, TX 76450




CAROL FIELDS                            CAROL FLEMING                             CAROL FORD
33225 ADAMS DRIVE                       309 BELL RD                               908 SKYWAY DR
WHITE CASTLE, LA 70788                  DONALDS, SC 29638                         KANNAPOLIS, NC 28083




CAROL FORRESTER                         CAROL GATLIN                              CAROL GIPSON
981 EAST HWY T                          20336 HOLLIE LANE                         2160 KRYSTAL KREEK DR
PORTAGEVILLE, MO 63873                  PONCHATOULA, LA 70454                     CONWAY, AR 72032
CAROL HAGERMAN           Case 19-11984-CSS     Doc 36
                                        CAROL HANN            Filed 09/10/19   PageCAROL
                                                                                    218 HARBECK
                                                                                         of 1514
521 ORCHARD VIEW DR                     1225 BOONE HILL RD                         2027 BROYHILL LANE
NEWPORT, TN 37821                       SUMMERVILLE, SC 29483                      PENSACOLA, FL 32526




CAROL HENDERSON                         CAROL HENDERSON                            CAROL HOLMES
26 PINE CONE LANE                       26 PINE COVE LANE                          4434 MIXEDWOOD DR
GREENBRIER, AR 72058                    GREENBRIER, AR 72058                       LADSON, SC 29456




CAROL JACOBS                            CAROL JENNINGS                             CAROL JERNIGAN
5069 CANNON DRIVE                       PO BOX 765                                 36 JEANS MAGNOLIA DRIVE
LAKEPARK, GA 31636                      JAMESTOWN, TN 38556                        PHENIX CITY, AL 36869




CAROL JOHNSON                           CAROL JONES                                CAROL LENNIS OGLESBY
309 EAST GORDON ST                      1470 EASON AVENUE                          5006 REVOLUTIONARY TRAIL
ATLANTA, GA 30386                       MEMPHIS, TN 38116                          MARTIN, SC 29836




CAROL LONG                              CAROL LYN BUTCHER                          CAROL LYN BUTCHER
4205 OLD TOM BOX RD                     3800 TREYBURN DRIVE                        80 OAK ST. LLC
JACKSONVILLE, AR 72076                  APT B201                                   1698 NOBLE DRIVE NE
                                        WILLIAMSBURG, VA 23185                     ATLANTA, GA 30306




CAROL MARTIN                            CAROL MELTON                               CAROL MOONEY
113 SHARON COPURT                       114 N PINE STREET                          1852 OLD HUMBOLDT RD
LIBERTY, SC 29657                       LAKELAND, GA 31635                         HUMBOLDT, TN 38343




CAROL MOORE                             CAROL NEEL                                 CAROL PARKER
307 WARDLOW RD                          289 COUNTY RD 524                          1401 GOODWIN AVE.
CASTOR, LA 71016                        NEW BROCKTON, AL 36351                     WEST MEMPHIS, AR 72301




CAROL RICHARDS                          CAROL RILEY                                CAROL S WILLIAMS &
11890 MCILLWAIN ROAD                    3068 ATTALA RD/4173                        LESTER D WILLIAMS JT TEN
HOLLADAY, TN 38341                      KOSCIUSKO, MS 39090                        2732 REDBUD AVE
                                                                                   CAMDEN, AR 71701-6831




CAROL SANSOM                            CAROL SMITH                                CAROL SMITH
110 LOCATIS LANE                        98 PHILIPS ROAD 332                        98 PHILLIPS RD 332
RUBY, SC 29741                          HELENA, AR 72342                           HELENA, AR 72342




CAROL STANDEFER                         CAROL TOMLINSON                            CAROL TRIGG
409 LUCILLE                             121 GREEN STREET                           1893 YOUNG AVE
NASHVILLE, GA 31639                     PETERSBURG, TN 37144                       MEMPHIS, TN 38114
CAROL TRIGG               Case 19-11984-CSS    Doc 36
                                         CAROL WACASEY      Filed 09/10/19     PageCAROL
                                                                                    219 WALKER
                                                                                         of 1514
1893 YOUNG                               113 KAKER ST                              197 W. WILLIAMS ST
MEMPHIS, TN 38114                        BRIDGEPORT, TX 76426                      MONTEZUMA, GA 31063




CAROL WALKER                             CAROL WHITFIELD                           CAROL WILLCUTT
260 MCCRORY CT. APT 202                  13624 HIGHWAY 20                          1553 ROSCOE DAVIS RD.
ALICEVILLE, AL 35442                     BELTON, SC 29627                          MONROE, GA 30656




CAROL WILSON                             CAROL WIMSATT                             CAROL WOODS
9 ORR ST                                 846 LEBANON                               165 GREENMEADOW TRAIL
ROME, GA 30165                           SPRINGFIELD, KY 40069                     HOLLYCAKE ROAD, TX 75755




CAROLE BOBB                              CAROLE STRICKLIN                          CAROLINA BEER COMPANY AB INC.
3036 WEST UNION AVE                      146 STRICKLIN LANE                        PO BOX 938
MILLINGTON, TN 38053                     WAYNESBORO, TN 38485                      ANDERSON, SC 29622




CAROLINA BOTTLING CO                     CAROLINA CARRILLO                         CAROLINA CHESNEE PROPERTIES LLC
PO BOX 778                               1456 NEWBERRY HWY                         6120 ST GILES ST
SALISBURY, NC 28145-0778                 SALUDA, SC 29138                          RALEIGH, NC 27612




CAROLINA CHESNEE PROPERTIES LLC          CAROLINA CHESNEE PROPERTIES LLC           CAROLINA CHESNEE
ATTN PRESIDENT                           PO BOX 35                                 PROPERTIES LLC
PO BOX 18824                             LAUREL SPRINGS, NC 28644                  410 CHESTERFIELD ROAD
RALEIGH, NC 27619-8824                                                             RALEIGH, NC 27608




CAROLINA COUPON CLEARING INC             CAROLINA COUPON CLEARING INC              CAROLINA COUPON CLEARING INC
D/B/A CAROLINA SERVICES COMPANY INC      D/B/A CAROLINA SERVICES COMPANY INC       D/B/A CAROLINA SERVICES COMPANY INC
ATTN GENERAL COUNSEL                     ATTN JOHN ROSS                            ATTN PRESIDENT
635 VINE ST                              635 VINE ST                               635 VINE ST
WINSTON-SALEM, NC 27101                  WINSTON-SALEM, NC 27101                   WINSTON-SALEM, NC 27101



CAROLINA FOODS INC                       CAROLINA GADDIS                           CAROLINA GASPARINI
1807 S TRYON ST                          1515 GREEN MEADOW ROAD                    941 REESE AVE
CHARLOTTE, NC 28203                      ANNISTON, AL 36207                        ELBA, AL 36323




CAROLINA HANDLING LLC                    CAROLINA LOGISTICS SERVICES LLC           CAROLINA PARTNERS LLC
3101 PIPER LANE                          ATTN ROBERY ZOMAK, PRESIDENT              ATTN MARK WILLIAMS
CHRLOTTE, NC 28208                       635 VINE ST                               911 COLLEGE ST STE 300
                                         WINSTON-SALEM, NC 27101                   BOWLING GREEN, KY 42101




CAROLINA PARTNERS LLC                    CAROLINA PARTNERS LLC                     CAROLINA TORRES
ATTN VINCE BERTA OR THOMAS A             ATTN VINCE BERTA OR THOMAS A              1424 SYCAMORE DR APT B11
DONNELLY                                 DONNELLY                                  AUGUSTA, GA 30909
911 COLLEGE ST STE 301                   911 COLLEGE ST STE 301
BOWLING GREEN, KY 42101                  BOWLING GREEN, KY 42102
CAROLINE BURNETT         Case 19-11984-CSS     Doc
                                        CAROLINE   36 Filed 09/10/19
                                                 CORDELL               PageCAROLINE
                                                                            220 of GUCKERT
                                                                                    1514
909 BRYANT DRIVE                        225 WEEKS ROAD                     1246 ROYAL OAK DRIVE
DONALDSON, AR 71941                     RUTHERFORD, NC 28139               GENDA, MS 38901




CAROLINE JOHNSON                        CAROLINE POPE                      CAROLINE VANCE
407 CORNWALL RD                         4994 SOUTH MOUNT ZION ROAD         168 CR 45
WINTER PARK, FL 32792                   GREENVILLE, AL 36037               TUPELO, MS 38801




CAROLYN ALLEN                           CAROLYN AVERETT                    CAROLYN BAKER
5360 HIGHWAY 54                         PO BOX 93                          204 WEST BUSH STREET
STAR CITY, AR 71667                     OAKMAN, AL 35579                   COLQUITT, GA 39837




CAROLYN BALL                            CAROLYN BALL                       CAROLYN BARBOUR
1260 MILLSTONE MTN RD                   616 LEAHY CIRCLE                   13225 RASMUSSEN ST.
COVINGTON, TN 38019                     TALLADEGA, AL 35160                BAYOU LA BATRE, AL 36509




CAROLYN BLOUNT                          CAROLYN BROACH                     CAROLYN BROOKS
128 SHADY BROOK LANE                    432 OLD SALEM RD.                  736 HUMPHREY STREET
BARNESVILLE, GA 30204                   ECLECTIC, AL 36024                 BATESBURG, SC 29006




CAROLYN BROWN                           CAROLYN BURTS                      CAROLYN CALLAHAN
121 N. 7TH ST.                          19 RANDALL ST.                     204 MT SAIUS
WEST HELENA, AR 72390                   WILLIAMSTON, SC 29669              CLINTON, MS 39056-4037




CAROLYN CARLSON                         CAROLYN COTTON                     CAROLYN DOUGLAS
1461 COWPENS WEST                       2625 BELVEDERE DR APT 114          P.O. BOX 453
ALEXANDER CITY, AL 35010                JACKSON, MS 39212-2855             HENNING, TN 38041




CAROLYN DOUGLAS                         CAROLYN F COOK                     CAROLYN GILLIAM
PO BOX 453                              255 OLD AIRPORT RD                 282 PR 7844
HENNING, TN 38041-0453                  NASHVILLE, AR 71852-3777           HAWKINS, TX 75765




CAROLYN GODFREY                         CAROLYN GOSSETT                    CAROLYN HABBA
198 FRIENDSHIP LANE                     191 CHRISTY DR                     212 QUAIL RUN
MILLPORT, AL 35576                      SHELBY, AL 35143                   LA FAYETTE, GA 30728




CAROLYN HINES                           CAROLYN HOHN                       CAROLYN HOLCOMB
PO BOX 283                              1714 DILL ST                       533 MCCONNELL ST
WINNFIELD, LA 71483                     NEWPORT, AR 72112                  JACKSBORO, TX 76458
CAROLYN HOWARD           Case 19-11984-CSS    Doc
                                        CAROLYN    36 Filed 09/10/19
                                                JACKSON                PageCAROLYN
                                                                            221 of JONES
                                                                                    1514
116 QUAIL STREET                        145 STALLWORTH RD                  180 MAIN ST.
POPLARVILLE, MS 39470                   ATMORE, AL 36502                   ECLECTIC, AL 36024




CAROLYN JOY                             CAROLYN LUTTRELL                   CAROLYN MARKIN
425 BRINGLE RD                          240 JOHNSON PARK                   2611 HENDERSON
COVINGTON, TN 38019-6509                HOLLY SPRINGS, MS 38635            MEMPHIS, TN 38127




CAROLYN MCCOY                           CAROLYN MCCRARY                    CAROLYN MILLBROOKS
218 MT HELM RD                          3656 PANAMA PLACE                  5702 HERNANDO RD
BRANDON, MS 39047                       MACON, GA 31206                    BYHALIA, MS 38611




CAROLYN MOORE                           CAROLYN MORGAN                     CAROLYN NELSON
221 E WALNUT STREET                     109 PARRISH CIRCLE                 132 NORTH 3RD ST
DYER, TN 38330                          CHICKAMAUGA, GA 30707              WIGGINS, MS 39577




CAROLYN OWENS                           CAROLYN PRICE                      CAROLYN PULLOM
744 CURRY RD                            2841 HWY 84 W LOT 34               1618 12TH AVE N
LAURENS, SC 29325                       VALDOSTA, GA 31601                 BESSEMER, AL 35020




CAROLYN RAGLE                           CAROLYN RILEY                      CAROLYN ROWE
3606 VIKING ST.                         6976 CALIFORNIA AVE                110 BOYD LAKE BRANCH ROAD
JONESBORO, AR 72401                     SHREVEPORT, LA 71129               GRACEY, KY 42232




CAROLYN S. SISK                         CAROLYN SAMUEL                     CAROLYN SANCHEZ-ESCALERA
PO BOX 312                              129 LAF.COUNTY RD. 86              436 S HIGH ST UNIT B
MT. PLEASANT, TN 38474                  BUCKNER, AR 71827                  LONGVIEW, TX 75601




CAROLYN SCHEIDEGGER                     CAROLYN SCHEIDEGGER                CAROLYN SMITH
159 CEDAR CIR                           159 CEDAR CIRCLE                   557 MORNING STAR LAKE RD
GUNTERSVILLE, AL 35976                  GUNTERSVILLE, AL 35976             FOREST CITY, NC 28043




CAROLYN SPENCE                          CAROLYN TAYLOR                     CAROLYN THARPE
862 YOUNGS MILL ROAD                    3299 BURGESS DRIVE                 212 SW 2ND STREET
LINEVILLE, AL 36266                     MEMPHIS, TN 38118                  KENSETT, AR 72082-3513




CAROLYN TOWNES                          CAROLYN WASHINGTON                 CAROLYN WELLS
2200 DURBY CV                           3182 PETERSON DR                   100 LESLEY LANE
MEMPHIS, TN 38114                       JACKSON, MS 39212                  HATTIESBURG, MS 39402
CAROLYN WHITE            Case 19-11984-CSS    Doc
                                        CAROLYN    36
                                                WHITE       Filed 09/10/19   PageCAROLYN
                                                                                  222 of WHITE
                                                                                         1514
2 GROVE COVE                            2111 JENKINS RD.                         3539 RIDGE WAY APT 142
BYHALIA, MS 38611                       ALICEVILLE, AL 35442                     MEMPHIS, TN 38115




CAROLYN WHITE                           CAROLYN WHITE                            CAROLYN WHITE
3539 RIDGEWAY ST APT 142                64 CHRISTOPHER CIRCLE                    PO BOX 511
MEMPHIS, TN 38115                       BYHALIA, MS 38611                        LAMBERT, MS 38643




CAROLYN WHITFIELD                       CAROLYN WILBOURN                         CAROLYN WILSON
500 SOUTH RAILROAD ST                   2010 CYPRESS DR                          76 I PACK CEMETER RD
MT.VERNON, GA 30445                     MURFREESBORO, TN 37130                   BISHOPVILLE, SC 29010




CAROLYN YOUNG                           CAROLYNA WHITE                           CARON C SIMMONS
11651 S. SHERWOOD HOLLOW                1393 KIRKVILLE ROAD                      6551 NE MAPLE ST
BATON ROUGE, LA 70816                   BALDWYN, MS 38824                        SUQUAMISH, WA 98392-9681




CARPET CAPITAL FIRE                     CARRA ABSTON                             CARREL RYAN
PROTECTION                              4076 BARRON                              512 WALLACE DR
PO BOX 3325                             MEMPHIS, TN 38111                        GOOLDETTSVILLE, TN 37072
DALTON, GA 30719




CARRIE BOWEN                            CARRIE BRYANT                            CARRIE BUNDRICK
505 W. 14TH AVE APT. A                  569 W. WALNUT                            2166 INDIAN HILL ROAD
CORDELE, GA 31015                       JESUP, GA 31545                          ELBERTON, GA 30635




CARRIE BURCH                            CARRIE CARRINGTON                        CARRIE CHAMBERLAIN
262 PALMMEADOWS                         39220 LANDFILL LANE                      116 CEDAR HILL ROAD
NICHOLLS, GA 31554                      TILLAR, AR 71670                         ALBANY, KY 42602




CARRIE COOPER                           CARRIE DALE                              CARRIE DARLING
159 OXMOOR RIDGE                        4240 GREENBRIAR DR                       227 CARROLTON HEIGHTS
OXFORD, MS 38655                        SHREVEPORT, LA 71109                     DUBLIN, GA 31021




CARRIE EASON                            CARRIE FORGUSON                          CARRIE GLOVER
100 CUMBERLAND DR APT C13               1019 MORNINGSIDE DR                      1327 ACADEMY RD LT 17
CRYSTAL SPRINGS, MS 39059               HUNTINGDON, TN 38344                     PORTLAND, TN 37148




CARRIE GODDARD                          CARRIE HAMMONTREE                        CARRIE HARRIS
697 MAIN ST                             4249 US HIGHWAY 80 W LOT1602             1401 N. EASTMAN RD. APT C
FLEMINGTON, MO 65650                    PHENIX CITY, AL 36870                    LONGVIEW, TX 75601
CARRIE HICKS            Case 19-11984-CSS     Doc 36
                                       CARRIE HILL       Filed 09/10/19    PageCARRIE
                                                                                223 of  1514
                                                                                      JONES
1302 HARRIS DR                         1713 EAST HIGHWAY 30                    61 FOREST DR
ALMA, AR 72921                         GLENWOOD, GA 30428                      MONROE, LA 71203




CARRIE MCKINNEY-FARMER                 CARRIE RATLIFF                          CARRIE RUFF
3811 GRACELAND DR                      9159 TAYLORS FERRY RD.                  6678 LAKE FOREST DR N
MEMPHIS, TN 38116                      BESSEMER, AL 35023                      WALLS, MS 38680-9270




CARRIE SILAS                           CARRIE STEWART                          CARRIE TEZENO
307 W ST                               227 PARK STREET                         1315 N. MAIN ST
DEQUINCY, LA 70633                     COVINGTON, TN 38019                     OPELOUSAS, LA 70570




CARRIE WEAVER                          CARRINGTON ANDERSON                     CARRINGTON MARION
4081 BUDDS CREEK RD                    814 BEE TREE STREET                     120 FORREST DRIVE
CUNNINGHAM, TN 37052                   WESTLAKE, LA 70669                      PARSONS, TN 38363




CARRINGTON MARSHALL                    CARRINGTON PLASTERING &                 CARRNES GLEGHORN
1714 AMOS DR                           DRYWALL INC.                            15 BURKETTS CREEK DR
HAYNESVILLE, LA 71038                  1005 CHERRY AVENUE                      HATTIESBURG, MS 39401
                                       ALBANY, GA 31701




CARROL DAKE                            CARROLL BRUISTER                        CARROLL CNTY TAX COLL
1036 BILL PHILLIPS RD                  11850 MS HWY 15                         108 SPRING ST
DEQUINCY, LA 70633                     ACKERMAN, MS 39735                      BERRYVILLE, AR 72616




CARROLL CNTY TAX COLL                  CARROLL CO TAX                          CARROLL COUNTY CLERK
PO BOX 432                             423 COLLEGE STREET                      625 HIGH STREET STE 106
BERRYVILLE, AR 72616                   CARROLLTON, GA 30117                    HUNTINGDON, TN 38344




CARROLL COUNTY NEWS                    CARROLL COUNTY NEWS                     CARROLL COUNTY SHERIFFS
5 FOREST PARK DR                       PO BOX 232                              DEPARTMENT
HOLIDAY ISLAND, AR 72631               BERRYVILLE, AR 72616                    210 WEST CHURCH STREET
                                                                               BERRYVILLE, AR 72616




CARROLL CURRY                          CARROLL ELECTRIC COOPERATIVE CORP       CARROLL ELECTRIC COOPERATIVE CORP
1950 BRALY LANE                        920 HWY 62 SPUR                         PO BOX 4000
PULASKI, TN 38478                      PO BOX 4000                             BERRYVILLE, AR 72616-4000
                                       BERRYVILLE, AR 72616




CARROLL ROGERS                         CARROLL W ROGERS                        CARROLLS MOUNTAINSIDE
ROGERS COMMERCIAL PROP.                60 NORTH SHERIDAN                       ELECTRIC COMPANY
60 NW SHERIDAN ROAD                    SUITE 1                                 1272 SKY TREK DRIVE
SUITE 1                                LAWTON, OK 73505                        MURPHY, NC 28906
LAWTON, OK 73505
CARRYS COMPANY           Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                        CARSO PENDERGRASS             PageCARSON
                                                                           224 ofAND
                                                                                  1514
                                                                                     WRIGHT PARTNERSHIP
4900 JEAN TALON WEST                    1115 DRIVER/ ARK UNIVERSI         ATTN CHARLES CARSON
SUITE 210                               JONESBORO, AR 72442               223 W CALHOUND ST
MONTREAL, QC H4P 1W9                                                      PO BOX 277
CANADA                                                                    BRUCE, MS 38915



CARSON AND WRIGHT PARTNERSHIP           CARSON CROOKS                     CARSON DOUGLAS OLIVER
ATTN CHARLES CARSON                     124 MANDI DRIVE                   OVERTON COUNTY NEWS (OCN)
71A QUAIL RUN RD                        SALTILLO, MS 38866                415 WEST MAIN STREET
CORINTH, MS 38834                                                         LIVINGSON, TN 38570




CARSON JORDAN                           CARSON, CHARLES                   CARTAMUNDI USA
PO BOX 243                              71A QUAIL RUN RD                  ATTN MIKE SNIDER, VP SALES
HALL SUMMITT, LA 71034                  CORINTH, MS 38834                 5101 HIGHLAND PLACE DR
                                                                          DALLAS, TX 75236




CARTAMUNDI USA                          CARTER BURNS                      CARTER DISTRIBUTING COMPANY
ATTN STEVE YOUNG, PRESIDENT             3979 COUNTY HIGHWAY 19            ATTN BLAIR CARTER, PRESIDENT
5101 HIGHLAND PLACE DR                  HALEYVILLE, AL 35565              1305 BROAD ST
DALLAS, TX 75236                                                          CHATTANOOGA, TN 37401




CARTER MCMILLIAN                        CARTER, E.D                       CARTHAGE FIRE DEPT.
2005 MONTICLIFF DR                      1911 ROSELAWN AVE                 1241 HWY 35 N
VANCLEAVE, MS 39565                     MONROE, LA 71201                  CARTHAGE, MS 39051




CARTHAGE POLICE DEPT.                   CARTHAGE POLICE DEPT.             CARTHAGE WATER DEPARTMENT, NC
212 MAIN ST.                            PO BOX 236                        4396 HWY 15/501
CARTHAGE, MS 39051                      CARTHAGE, NC 28327                CARTHAGE, NC 28327




CARTINA D. PHILLIPS                     CARVER GREGORY                    CARY QUINNEY
316 45 STREET                           1315 BUENA VISTA                  112 RIDGEWAY
FAIRFIELD, AL 35064                     CLARKSDALE, MS 37614              NASHVILLE, AR 71852




CARY STOGNER                            CARY TORRES                       CARYLON MCGEE
522 FOX RUN                             135 SISEMORE ROAD                 809 5TH AVE SE
PEARL, MS 39208                         RUSTON, LA 71270                  MOULTRIE, GA 31768




CARYN DOIRIN                            CASA CREATIONS INC                CASA TORTILLA LLC
351 WEST BBLUEBERRY ST.                 1375 E. SCHAUMBURG RD             PO BOX 820342
MT.VERNON, GA 30445                     SUITE 300                         MEMPHIS, TN 38101
                                        SCHAUMBURG, IL 60194




CASANDRA BROWN                          CASANDRA BROWN                    CASANDRA HARDEN
27 QUEEN COURT                          5291 HWY 292 APT 10               575 BROADWAY
TYLERTOWN, MS 39667                     COLLINS, GA 40421                 MENANDS, NY 12204
CASANDRA MASON          Case 19-11984-CSS    DocCORRINE
                                       CASANOVA, 36 Filed 09/10/19           PageCASCADES
                                                                                  225 of 1514
                                                                                          TISSUE GROUP
300 PRICE ROAD                         204 SOUTH PEARMAN AVE                     ATTN CRAIG NELSON, PRESIDENT
MOSCOW, TN 38057                       CLEVELAND, MS 38732                       1200 FOREST ST
                                                                                 EAU CLAIRE, WI 54703




CASCADES TISSUE GROUP                  CASCADES TISSUE GROUP-SALES INC           CASEY BECK
ATTN GRANT STEVENSON, NATL ACCT MGR    ATTN GRANT STEVENSON, NATL ACCT MGR       PO BOX 615
DEPT 234801                            1200 FOREST ST                            STAR CITY, AR 71667-0615
PO BOX 67000                           EAU CLAIRE, WI 54703
DETROIT, MI 48267



CASEY BERRY                            CASEY BREWER                              CASEY C PERRY
2897 HIGHWAY 21                        279 SPRING HAVEN ROAD                     325 SOUTH 4TH STREET
CLARKSVILLE, AR 72830                  DEXTER, GA 31019                          ROLLING FORK, MS 39159




CASEY CAINE                            CASEY CAINE                               CASEY CAINE
194 ROBERSON LANE                      194 ROBERTSON LANE                        4412 JOYNER RD
BATESVILLE, MS 38606                   BATESVILLE, MS 38606                      BATESVILLE, MS 38606




CASEY CHUMNEY                          CASEY COOKS                               CASEY DEANDA
12118 SAFE HARBOR CIRCLE               206 LAFAYETTE ST                          2613 E. COFFELT RD
EAST                                   RUSTON, LA 71270                          JACKSONVILLE, AR 72076
IRVINGTON, AL 36544




CASEY DONAL                            CASEY FLOWERS                             CASEY HALE
5205 E 145TH STREET                    80 COLES LANE                             29 PEPPERTOWN RD
LITTLE ROCK, AR 72206                  CEDAR GROVE, TN 38321                     LORETTO, TN 38469




CASEY HAYES                            CASEY JACKSON                             CASEY JOHNSON
156 MANESS LN                          68 GENTLE LILLY DRIVE                     8450 HWY 142
PARSONS, TN 38363                      CANTON, NC 28716                          STANTONVILLE, TN 38379




CASEY KELLER                           CASEY KENDALL                             CASEY LAWHON
4862 DRY HILL RD                       140 WEST BARBIN ST                        10501 FM 2867 E
BUTLER, TN 37683                       MARKSVILLE, LA 71351                      HENDERSON, TX 75654




CASEY MANNING                          CASEY MCNEIL                              CASEY MEEKS
525 SPORTSMAN CLUB RD                  1832 CAMDEN BYPASS 11B                    2000 INGESIDE CV
DUBLIN, GA 31021                       CAMDEN, AL 36726                          HORN LAKE, MS 38637




CASEY MOSS                             CASEY MULLINS                             CASEY OKEEFFE
2212 LACARI                            1401 LOUDON HILL DRIVE                    19612 FONDA ST
MAGNOLIA, AR 71753                     WARNER ROBINS, GA 31088                   WHITEHOUSE, TX 75791
CASEY ONEAL             Case   19-11984-CSS     Doc 36
                                         CASEY ONEAL         Filed 09/10/19   PageCASEY
                                                                                   226 PERRY
                                                                                        of 1514
1012 WEST OLIVE ST LOT 10                1013 WEST OLIVE 10                       325 4TH ST
WEST MONROE, LA 71292                    WEST MONROE, LA 71292                    ROLLING FORK, MS 39159




CASEY ROBERTS                            CASEY ROWLAND                            CASEY SANDERS
215 PEANUTS WAY                          236 VEAL LANE                            905 W. 11TH
COUNCE, TN 38326                         DUBLIN, GA 31021                         JOHNSTON CITY, IL 62951




CASEY SMITH                              CASEY SOWERS                             CASEY WINFIELD-SMITH
1503 MYRTLE AVE                          124 COUNTY ROAD 451                      706 SOUTH RUSSEL ST
VALDOSTA, GA 31601                       ATHENS, TN 37303                         PORTLAND, TN 37148




CASH CITY                                CASH DEPOT                               CASH INC
PO BOX 643                               1228 ELLIS AVE.                          500 C HWY 51 SOUTH
SENATOBIA, MS 38668                      JACKSON, MS 39209                        BATESVILLE, MS 38606




CASH NOW CHECK ADVANCE                   CASH NOW CHECK ADVANCE                   CASH TRANSFER CENTERS
103 7 WOODLAND RD.                       118-B NORFLEET DR.                       PO BOX 3127 STN LCD1
BATESVILLE, MS 38606                     SENATOBIA, MS 38668                      LANGLEY, BC V3A 4R5
                                                                                  CANADA




CASHON HERROD                            CASHONNA STENSON                         CASHUNDRA MILLINER
108 N. THOMPSON R2                       1540 NEW LASCASSAS HWY                   193 PETTIS ROAD
BRUCE, MS 38915                          MURFREESBORO, TN 37130                   SMITHVILLE, GA 31787




CASIE MCKEMY                             CASSANDIA MCCRAY                         CASSANDRA ANDREWS
4714 ST. DELIGHT RD                      8915 HWY 43                              PO BOX 612
GEORGETOWN, SC 29440                     AMITE, LA 70422                          FARMERVILLE, LA 71241




CASSANDRA AYDELOTT                       CASSANDRA BANKS                          CASSANDRA BROWN
500 PURYEAR APT 2D                       2920 INDIAN MOUND RD                     5169 GRIFFIN RD
NASHVILLE, AR 71852                      LAURENS, SC 29360                        SHUQUALAK, MS 39361




CASSANDRA BROWN                          CASSANDRA CRAWFORD                       CASSANDRA CUMMINGS
7035 SOUTH MAIN                          7071 COUNTY RD 13                        347 COUNTY RD 3221
DERMOTT, AR 71638                        ALICEVILLE, AL 35442                     HALEYVILLE, AL 35565




CASSANDRA DESRAVINES                     CASSANDRA DOBBS                          CASSANDRA EVANS
406 HARLEY ST.                           726 RICHARDSON ST                        157 SEWANEA DR.
FORT VALLEY, GA 31030                    KINSTON, AL 36453                        JACKSON, MS 39209
CASSANDRA GRANT        Case 19-11984-CSS    DocHOLDER
                                      CASSANDRA 36 Filed 09/10/19   PageCASSANDRA
                                                                         227 of 1514
                                                                                  HUGHES
301 EAST POINT ROAD                   281 BROOK LANE                    511 9TH AVE NE
CEDARTOWN, GA 30125                   HALEYVILLE, AL 35565              ALICEVILLE, AL 35442-1261




CASSANDRA JARRETT                     CASSANDRA LANG                    CASSANDRA LAVENDER
137 MCNEIL RD                         11 CASTLE ROCK CT                 8611 MATCH ST.
ABBEVILLE, SC 29620                   CABOT, AR 72023                   PENSACOLA, FL 32514




CASSANDRA LUMPKINS                    CASSANDRA LYNN                    CASSANDRA MATLOCK
1516 BARNES STREET                    113 CHIPMAN RD                    907 THOMAS
COLUMBIA, MS 39429                    BETHPAGE, TN 37022                STAMPS, AR 71860




CASSANDRA MCDOUGLE                    CASSANDRA MCKINNEY                CASSANDRA MOSES
1641 MISSISSIPPI AVE                  383 BRASWELL BLVD                 5501 EDGEHILL RD APT 104 C
SOPERTON, GA 30457                    SWAINSBORO, GA 30401              SUMTER, SC 29154




CASSANDRA MURPHY                      CASSANDRA NEAL                    CASSANDRA NICHOLAS
6695 MCMINNVILLE HWY                  134 OAKLEY ALLONS ROAD            1009 WHETTLOW CARTS
WOODBURY, TN 37190                    ALLONS, TN 38541                  LAPLACE, LA 70068




CASSANDRA PARTEE                      CASSANDRA PONDER                  CASSANDRA PULLIAM
7117 PEPPERMILL LANE                  9 PLAINERMILL EXT.                148 RUE LAFAYETTE
MEMPHIS, TN 38125                     ACKERMAN, MS 39735                LAVONIA, GA 30553




CASSANDRA RINGSTAFF                   CASSANDRA SHULER                  CASSANDRA SMITH
4441 DAN RIVER RD                     2698 HWY 16 E                     113 BELK ST
MONTGOMERY, AL 36108                  CARTHAGE, MS 39051                LAGRANGE, GA 30240




CASSANDRA SMITH                       CASSANDRA SMITH                   CASSANDRA STIFF
7 CENTER WINDRIDGE EAST APT A         825 DAVIE RD                      118 EAST 4TH STREET
PURVIS, MS 39475                      LOUISVILLE, MS 39339              YAZOO CITY, MS 39194




CASSANDRA TAYLOR                      CASSANDRA VANLANDINGHAM           CASSANDRA WHITLEY
38 SANFORD RD                         143 EAST STREET                   458 RALPH YOUNG ROAD
COURTLAND, MS 38620                   RUSTON, LA 71270                  WRIGHTSVILLE, GA 31096




CASSANDRA WILSON                      CASSANDRA WINKLER                 CASSEY BYERS
102 RUBY ST                           1570 METHODIST ST                 400 OAK RIDGE RD.
OPP, AL 36467                         CARLYLE, IL 62231                 ODENVILLE, AL 35120
CASSI BAILEY               Case 19-11984-CSS
                                          CASSIDYDoc 36
                                                 AMREIN         Filed 09/10/19   PageCASSIDY
                                                                                      228 ofBLACKBURN
                                                                                             1514
198 TYREE RD                              152 CORNER RD                              253 MAGNOLIA DR
BRILLIANT, AL 35548-4212                  BELTON, SC 29627                           SENATOBIA, MS 38668




CASSIDY EARNEST                           CASSIDY GALLAHAR                           CASSIDY HARRINGTON
714 COUNTY ROAD 190                       111 CTY RD 227                             94 GUSSY NOBLES RD
HOUSTON, MS 38851                         LINEVILLE, AL 36266                        SUMRALL, MS 39482




CASSIDY HIGH                              CASSIDY JANOW                              CASSIDY SUTTERFIELD
311 SOUTH HYATT STREET                    200 HARMON RD.                             28 GLENLEE DR
MONTICELLO, AR 71655                      GRAYSVILLE, TN 37338                       BEEBE, AR 72012




CASSIE AUSTIN                             CASSIE BREWER                              CASSIE BROWDER
1214 BUCKELEW BRIDGE ROAD                 1875 GREEN RIVER ROAD                      399 WOODLAND DRIVE
ANNISTON, AL 36207                        WAYNESBORO, TN 38485                       CADIZ, KY 42211




CASSIE BRUNER                             CASSIE CLARK                               CASSIE HEATH
1169 KIZER RIDGE RD                       200 TIMBERWOOD                             25 HENRY MACK SMITH RD
ERIN, TN 37061                            MONROE, LA 71203                           UNION, MS 39365




CASSIE LAMARTINIERE                       CASSIE MC MAHON                            CASSIE NATION
187 LAKEVIEW DRIVE                        31 ROSANNE DR                              1813 FOREST DR
COLUMBIA, LA 71418                        CONWAY, AR 72034                           CLARKSVILLE, AR 72830




CASSIE SELLS                              CASSIE TAYLOR                              CASSIE TIPTON
463 LAFFATTE ST                           606 NEAL ROAD                              60010 HAMCOX DRIVE
CADIZ, KY 42211                           BANKSTON, AL 35542                         AMORY, MS 38821




CASSIE WOODS                              CASSIOPIA HUNTER                           CASSONDRA BABINEAUX
2709 JOHNSON GROVE RD                     3616 ROTHMOOR DR                           2463 W BURTON ST
BELLS, TN 38006                           KNOXVILLE, TN 37918                        SULPHUR, LA 70663




CASSY HUTCHINS                            CASTAWAY GOLF TECHNOLOGIES INC             CASTAWAY GOLF TECHNOLOGIES INC
4 QUAIL HOLLOW COVE                       100 LOFTUS STREET                          ATTN JOSHUA OGDEN, CEO
HEBER SPRINGS, AR 72543                   MONCTON, NB E1E 2N2                        50 AVONLEA COURT
                                          CANADA                                     FREDERICTON, NB E3B5G2
                                                                                     CANADA



CASTAWAY GOLF TECHNOLOGIES INC            CASWAND INC                                CASWAND INC
ATTN MATT VANCE, PRESIDENT                ATTN CORINNE CASANOVA                      ATTN CORINNE CASANOVA
PO BOX 1438                               2001 AIRPORT RD                            209 GRAND BLVD
570 QUEEN ST                              JACKSON, MS 39236                          GREENWOOD, MS 38930
FREDERICTON, NB E3B 5G2 CANADA
CASWAND INC           Case     19-11984-CSS    Doc
                                         CASWAND INC.36        Filed 09/10/19   PageCASZINA
                                                                                     229 ofMADISON
                                                                                            1514
ATTN CORINNE CASANOVA                    C/O REGIONS BANK                           925 GRADY AVE APT C18
209 NORTH BOLIVAR AVE                    129 S SHARPE AVE                           YAZOO CITY, MS 39194
CLEVELAND, MS 38732                      CLEVELAND, MS 38732




CAT CRAFT                                CATALINA HEALTH RESOURCE INC               CATALINA HEALTH RESOURCE INC
DAWN SPENCER                             ATTN VP RETAIL                             C/O CATALINA MARKETING CORP
161 EXECUTIVE DR.                        CC CATALINA MKT DEPT ATTN LEGAL DEPT       ATTN LEGAL DEPT
CALHOUN, GA 30701                        200 CARILLON PKY                           200 CARILLON PKY
                                         ST PETERSBURG, FL 33716                    ST PETERSBURG, FL 33716



CATALINA HEALTH RESOURCE LLC             CATALINA LIFESCIENCES INC                  CATALINA PRODUCTS CORP
ATTN DANIEL NELSON                       BARIATRIC ADVANTAGE                        2455 MCDONALD AVE
701 MARKET ST, STE 405                   25 ENTERPRISE SUITE 200                    BROOKLYN, NY 11223
ST LOUIS, MO 63101                       ALISO VIEJO, CA 92656




CATALINA RUIZ SALAZAR                    CATAMARAN LLC                              CATAMARAN PBM OF ILLINOIS INC
303 W BEAN ST
CLARKSVILLE, AR 72830




CATELYN GREEN                            CATERRA BRADFORD                           CATHAY HOME INC
610 HELENA CHAUNCEY ROAD                 7847 TANKARD DR                            ATTN TOM VANDERBERG, PRESIDENT
HELENA, GA 31037                         MEMPHIS, TN 38125                          261 FIFTH AVE, STE 412
                                                                                    NEW YORK, NY 10016




CATHERINE ATKINSON                       CATHERINE BEUERLEIN                        CATHERINE BISHOP
425 FOREST GROVE CIRCLE                  C/O BOSTON HOLT SOCKWELL & DURHAM          825 OVERLOOK CIRCLE
COLUMBIA, SC 29210                       PLLC                                       BESSEMER, AL 35023
                                         ATTN BEN BOSTON
                                         235 WATERLOO ST
                                         LAURENCEBURG, TN 38464


CATHERINE BRENT                          CATHERINE CALL                             CATHERINE CARTER
412 W ELM ST                             2612 DONNELLY ROAD                         118 OLD SCHEIVER HWY
BRINKLEY, AR 72021                       WESTLAKE, LA 70669                         SCHRIEVER, LA 70395




CATHERINE COX                            CATHERINE COX                              CATHERINE CURRY
ROUTE 1 BOX 144                          RTE 1 BOX 144                              219 CR 2937
MC RAE, GA 31055                         MCRAE, GA 31055                            HUGHES SPRINGS, TX 75656




CATHERINE DAYBERRY                       CATHERINE GRANT                            CATHERINE GREEN
7793 BOOKER ROAD                         9660 HWY 28E LOT 16                        1123 ARBOR DR
HAUGHTON, LA 71037                       PINEVILLE, LA 71360                        KERSHAW, SC 29067




CATHERINE HERNANDEZ                      CATHERINE HUDSON                           CATHERINE JEFCOAT
3560 MAHLON MOORE RD                     1043 ROAD 196                              2274 HIGHWAY 28 W
SPRING HILL, TN 37174                    TUPELO, MS 38804                           TAYLORSVILLE, MS 39168-4316
CATHERINE JONES         Case 19-11984-CSS    DocKEE
                                       CATHERINE  36        Filed 09/10/19   PageCATHERINE
                                                                                  230 of 1514
                                                                                           KINARD
1697 NETHERWOOD                        7118 GLENHAVEN DR                         45 ROSKEY PO BOX 723
MEMPHIS, TN 38106                      FAIRVIEW, TN 37062                        MONTICELLO, FL 32345




CATHERINE KURCH                        CATHERINE LEAKE                           CATHERINE LEDBETTER
2755 LOWMAN LOOP                       5022 RIME VLG DRIVE                       624 HIGHWAY 52 EAST
DOZIER, AL 36028                       HOOVER, AL 35216                          PORTLAND, TN 37148




CATHERINE LLOYD                        CATHERINE MASON                           CATHERINE MCCOMB
62 WEAVER CIRCLE                       512 GUMTREE                               NOT PROVIDED
VILONIA, AR 72173                      NASHVILLE, AR 71852                       HUNTSVILLE, AL 35810




CATHERINE NEWTON                       CATHERINE POPE                            CATHERINE REAMES
99 LOU JOHNS RD.                       160 SOUTH JACKSON ST.                     5958 CHERYL CREST
LORETTO, TN 38469                      ATHENS, TN 37303                          MEMPHIS, TN 38115




CATHERINE REDDICK                      CATHERINE SALMERON                        CATHERINE SANDERS
30190 CHAPEL GROVE RD                  609 NE 8TH ST                             406 CLAUDINE ST
OKOLONA, MS 38860                      WAGONER, OK 74467                         TALLULAH, LA 71282




CATHERINE SILVER                       CATHERINE SMITH                           CATHERINE STANDRIDGE
68652 HWY 1054                         8815 CONQUISTADOR DR. E                   1310 MILL CREEK RD
KENTWOOD, LA 07044                     GRAND BAY, AL 36541                       IVA, SC 29655




CATHERINE STRIBBLING THOMAS            CATHERINE WILDER                          CATHERINE WYBLE
THOMAS                                 3710 ATLAS ST                             PO BOX 24
1220 CREEKSEDGE COVE                   MACON, GA 31204                           MAMOU, LA 70554
CORDOVA, TN 38016




CATHI LUGO                             CATHLEEN MOORE                            CATHLEEN SINCLAIR
518 BYNUM RD                           6075 HWY 64 E                             249 COUNTY ROAD 2281
DRESDEN, TN 38225                      HAYESVILLE, NC 28904                      EUREKA SPRINGS, AR 72631




CATHY A BRUNSON IRA                    CATHY AKRIDGE                             CATHY ALEXANDER
FIRST TENNESSEE BANK CUST              P.O. BOX 311554                           3450 ROLLING WOODS DR
ATTN: SARA MCNATT                      ENTERPRISE, AL 36322                      MEMPHIS, TN 38128
6595 KIRBY CENTER COVE
MEMPHIS, TN 38115-4313



CATHY BLANCHARD                        CATHY BLANCHARD                           CATHY BODREY
6303 WOODGREEN DR                      6303 WOODGREEN DR.                        121 W BAY STREET
MILLINGTON, TN 38053                   MILLINGTON, TN 38053                      SYCAMORE, GA 31790
CATHY BRADFORD            Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                         CATHY BRADFORD                 PageCATHY
                                                                             231 CODY
                                                                                  of 1514
132 KENTWOOD DR                          NOT PROVIDED                       1412 EAGER DRIVE
ALABASTER, AL 35007                      BESSEMER, AL 35020                 ALBANY, GA 31707




CATHY COLEMAN                            CATHY DANIELS                      CATHY G POPPELL
4316 MOCKINGBIRD LANE                    8885 BRUNSWICK                     PO BOX 545
OXFORD, MS 38655                         MILLINGTON, TN 38053               JESUP, GA 31598




CATHY GAY                                CATHY HAMM                         CATHY HARDY
5913 CLATE COURT                         911 MCLAIN AVE                     1967 CEDAR GROVE
ELLENWOOD, GA 30294                      SHEFFIELD, AL 35660                NEWTON, MS 39345




CATHY HOWIE                              CATHY HUNTER                       CATHY HUNTER
201 N WALL ROAD                          26 CR 42                           26 CR 42
CROSSETT, AR 71635                       DENNIS, MS 38838                   DENNIS, MS 38838-9751




CATHY LAU                                CATHY LISK                         CATHY OSBORNE
236 RANDY DRIVE APT A                    7125 HWY 53 EAST                   11 BUTLER LN
HENDERSONVILLE, NC 28791                 TATE, GA 30177                     RUSSELLVILLE, AR 72802-8070




CATHY PARR                               CATHY PAYNE                        CATHY PERKINS-GUNTHER
13275 CENTRAL PLANK RD.                  USE 870775                         348 FRUITLAND PARK RD
ECLECTIC, AL 36024                       MEMPHIS, TN 38118                  WIGGINS, MS 39577




CATHY ROGERS                             CATHY SOUTHERN                     CATHY STANLEY
6328 PARKER ROAD                         207 YARDLEY LN                     219 FRC 1170
MULLINS, SC 29574                        TUNNEL HILL, GA 30755              FAIRFIELD, TX 75840




CATHY STOVER                             CATHY TAYLOR                       CATHY VERNER
334 THREE CS RD                          1378 EDDIE AMOS ROAD               1457 TOWNSHIP RD
KERSHAW, SC 29067                        TOWNSEND, GA 31331                 CLEVELAND, MS 37532




CATHY YOUNG                              CATHYNETTE CROSS                   CATLIN CLARK
204 19TH ST S                            3989 HWY 125                       325 LAFAYETTE 27
BEDDEMER, AL 35020                       ELBA, AL 36323                     STAMPS, AR 71860




CATO CORP                                CATOOSA CO TAX                     CATOOSA COUNTY CLERK OF
ATTN STUART USELTON                      796 LAFAYETTE STREET               SUPERIOR COURT
PO BOX 34216                             RINGGOLD, GA 30736                 875 LAFAYETTE
CHARLOTTE, NC 28234-4216                                                    RINGGOLD, GA 30736
                      Case
CATOOSA COUNTY FIRE AND     19-11984-CSS
                        RESCUE        CATOOSADoc  36 Filed
                                               ENTERPRISES INC09/10/19   PageCATRECE
                                                                              232 ofMALONE
                                                                                     1514
RESCUE                                1012 BURLEYSON RD                      698 LIBERTY ROAD
5282 EVITT ST                         DALTON, GA 30720                       QUINCY, FL 32351
RINGGOLD, GA 30736




CATRICE HUDSON                        CATRINA HARRIS                         CATRINA JEFFERS
4850 HIGHWAY 563                      233 PEARLIE OWENS DRIVE                4107 BROXTON COURT
SIMSBORO, LA 71275                    JACKSON, MS 39212                      HEPHZIBAH, GA 30815




CATRINA SANTOS                        CAUDELL INC                            CAUGHRON, HOWARD L
5701 42ND COURT                       PO BOX 97                              D/B/A BETHANY DEVELOPMENT ONE LLC
MERIDIAN, MS 39307                    TOCCOA, GA 30577                       910 8TH AVE S
                                                                             NASHVILLE, TN 37203




CAUGHRON, HOWARD L                    CAULDER PLUMBING CO                    CAVELAND ENVIRONMENTAL AUTHORITY
D/B/A BETHANY DEVELOPMENT ONE LLC     829 MILL ST.                           508 S DIXIE HWY
946 CARTIN ST                         CAMDEN, SC 29020                       PO BOX 426
GOODLETSVILLE, TN 37072                                                      CAVE CITY, KY 42127




CAVELAND ENVIRONMENTAL AUTHORITY      CAVINOA JACKSON                        CAVON AVERY
PO BOX 426                            128 FORD STREET                        99 SIEGEL DR
CAVE CITY, KY 42127                   WOODVILLE, MS 39669                    TIPTONVILLE, TN 38079




CAYLA VANDERFORD                      CAZIAH GARTH                           CB DISTRIBUTORS INC
16 PATTERSHACK ROAD                   53 MYERS CIRCLE                        ATTN CARLOS BENGOA, PRESIDENT
LEOMA, TN 38468                       WEST POINT, MS 39773                   2500 KENNEDY DR
                                                                             BELOIT, WI 53511




CB DISTRIBUTORS INC                   CB FLEET CO INC                        CB FLEET CO INC
ATTN LOREEN MACDONALD, OPS MGR        D/B/A FLEET LABORATORIES               D/B/A FLEET LABORATORIES
2500 KENNEDY DR                       ATTN BRUCE MONTGOMERY                  ATTN MIKE PURVIS
BELOIT, WI 53511                      PO BOX 11349                           4615 MURRY PLACE
                                      LUNCHBURG, VA 24506                    LUNCHBURG, VA 24502



CB FLEET CO INC                       CB&S BANK                              CB&S BANK
D/B/A FLEET LABORATORIES              200 JACKSON AVENUE SOUTH               724 WEST MARKET
ATTN TREVOR RAMSEY, DIST MGR          RUSSELLVILLE, AL 35653                 BOLIVAR, TN 38008
PO BOX 11349
LUNCHBURG, VA 24502-1349



CB&S BANK                             CB&T BANK OF MIDDLE GEORGIA            CB&T BANK OF MIDDLE GEORGIA
PO BOX 910                            200 JACKSON AVENUE SOUTH               PO BOX 430
RUSSELLVILLE, AL 35653                RUSSELLVILLE, AL 35653                 BYRON, GA 31008




CBC COMPANIES INC                     CBI LABORATORIES                       CBRE CAPITAL MARKETS INC
FD HOLDINGS LLC DBA                   4201 DIPLOMACY RD                      929 GESSNER ROAD
FACTUAL DATA                          FORT WORTH, TX 76155                   SUITE 1700
5100 HAHNS PEAK DRIVE                                                        HOUSTON, TX 77024-2317
LOVELAND, CO 80538
CC & J                Case   19-11984-CSS     Doc 36
                                       CC RICHARDSON       Filed 09/10/19   PageCCBCC
                                                                                 233 of 1514 LLC
                                                                                      OPERATIONS
THE NORTHPORT GAZETTE                  1416 ERIS ST                            4115 COCA-COLA PLAZA
PO BOX 749                             GREENWOOD, MS 38930                     CHARLOTTE, NC 28211
401 20TH AVE. STE. 27
NORTHPORT, AL 35476



CCBI-BUILDING & FIRE                   CCBI-BUILDING & FIRE                    CCM CAPITAL ASSETS LLC
59 HIWASSEE ST.                        INSPECTIONS                             PO BOX 711
MURPHY, NC 28906                       59 HIWASSEE ST.                         6892 HWY 49 N
                                       MURPHY, NC 28906                        HATTIESBURG, MS 39403-0711




CCMH MEMPHIS LLC                       CCSI SECURITY INC                       CCSO
DBA SHERATON MEMPHIS                   PO BOX 8485                             914 S 9TH STREET
DOWNTOWN HOTEL                         JACKSON, MS 39284                       HEBER SPRINGS, AR 72543
250 N MAIN ST
MEMPHIS, TN 38103



CD DEVELOPMENT LLC                     CDB APPAREL                             CDC MARIANNA LLC
192 DIGGS RD                           1370 BROADWAY                           ATTN BRAD COMBS
PINSON, TN 38366                       SUITE 810                               10645 N TATUM BLVD, STE 200-194
                                       NEW YORK, NY 10018                      PHOENIX, AZ 85028




CDD LLC                                CDW DIRECT LLC                          CE ALPHEUS WILLIAMS
CDD LLC LITTLE ROCK                    PO BOX 75723                            55 HAZARD ROAD
12120 COLONEL GLENN RD                 CHICAGO, IL 60675                       TENNILLE, GA 31089
SUITE 1000
LITTLE ROCK, AR 72210



CE DE CANDY INC                        CE DE CANDY INC                         CE NORTH AMERICA LLC
1091 LOUSONS RD                        ATTN ERIC ESTROW                        ATTN AURELIO LEYVA, PRESIDENT
UNION, NJ 07083                        PO BOX 271                              6950 NW 77TH COURT
                                       UNION, NJ 07083                         MIAMI, FL 33166




CE NORTH AMERICA LLC                   CEAGEA SIMON                            CEAIRAH SHAW
ATTN RONY CHINCHILLA, ACCT SUPPORT     111 CHERRY LANE                         3936 GRADY ROAD
MGR                                    SYLVESTER, GA 31791                     EUPORA, MS 39744
6950 NW 77TH COURT
MIAMI, FL 33166



CEAREY JAMES                           CEARRA DAVIS                            CECELIA KIMBROUGH
328 MEREDITH DRIVE                     101 TALBERT DRAPT30                     2517 15TH ST
BALL, LA 71405                         HOPKINSVILLE, KY 42240                  WEST BIRMINGHAM, AL 35208




CECELIA LITTLE                         CECELIA SARTIN                          CECELIA WORTHAM
204 SHERWOOD DR                        4110 COUNTY HIGHWAY 19                  2909 E. MOORE AVE APT 5-5
PRESCOTT, AR 71857                     HALEYVILLE, AL 35565                    SEARCY, AR 72143




CECIA CYBURN                           CECIL BALLARD                           CECIL DELONEY
304 BLAKELYVILLE                       378 WIRE ROAD                           113 HINKLE ROAD
CLINTON, SC 29325                      PELAHATCHIE, MS 39145                   CLANTON, AL 35045
CECIL DURRETT            Case 19-11984-CSS      Doc 36
                                        CECIL JINES          Filed 09/10/19   PageCECIL
                                                                                   234Nof 1514
                                                                                        DURRETT
DBA EUTAW DRUG CO                        258 SPRING CREEK HWY                     DBA EUTAW DRUG CO
PO BOX 390                               MEDINA, TN 38355                         411 PRAIRIE AVENUE
EUTAW, AL 35462                                                                   PO BOX 390
                                                                                  EUTAW, AL 35462



CECIL SMITH                              CECILE AND SAMMY DESIGNS                 CECILIA CHANDLER
713 S. WILLIAMSON AVE                    222 QUANAH PARKER TRAIL                  6504 MC FARLIN CEMENTARY RD
ELON, NC 27244                           MURFREESBORO, TN 37127                   LYLES, TN 37098




CECILIA CORNE                            CECILIA FERK                             CECILIA MARTINEZ
5700 FLAXMEN ST 14                       541 N MILITARY ST                        1434 HWY 33
PENSACOLA, FL 32506                      LORETTO, TN 38469                        NEWPORT, AR 72112




CECILIA MOORE                            CECILIA PATTON                           CECILIA YOUNG
161 HERITAGE LAKE DR                     1590 HICKEY RD                           447 N COURT ST
GRIFFIN, GA 30224                        HALLSVILLE, TX 75650                     LAKE VILLAGE, AR 71653-2021




CECLIA DUBOSE                            CEDAR TERRACE SHOPPING CENTER            CEDAR WORKS
58 WINDING CREEK COURT                   CENTER                                   19 CEDAR DRIVE
HONEA PATH, SC 29654                     PO BOX 9343                              ATTN ERICA VAN WAGONER
                                         COLUMBIA, SC 29240                       PEEBLES, OH 45660




CEDARIUS DAVIS                           CEDARTOWN FIRE DEPT.                     CEDARTOWN POLICE DEPT
309 MULDROW ST                           PO BOX 45                                POLK COUNTY BOARD OF
BISHOPVILLE, SC 29010                    CEDARTOWN, GA 30125                      COMMISSIONERS
                                                                                  PO BOX 268
                                                                                  CEDARTOWN, GA 30125



CEDE & CO (FAST ACCOUNT)                 CEDRIC BROWN                             CEDRIC BROWN
PO BOX 20                                1034 HORTON DR                           660 VALLEY CREST DR APT E87
BOWLING GREEN STATION                    GREENSBORO, GA 30642                     BIRMINGHAM, AL 35215
NEW YORK, NY 10004-1408




CEDRIC BYARS                             CEDRIC FAIRLEY                           CEDRIC HULL
944 CHURCH LN 1A                         2967 OAK STREET                          4300 N GETWELL RD
SOUTHHAVEN, MS 38671                     PURVIS, MS 39475                         MEMPHIS, TN 38118




CEDRIC MCKINNIS                          CEDRIC RANKIN                            CEDRIC TALLEY
2911 OLD TOBACCO RD UNIT OB              304 WEST CHURCH STREET                   6209 JOHN DUNN COURT W
HEPHZIBAH, GA 30815                      GREENWOOD, MS 38930                      MONTGOMERY, AL 36117




CEDRIC TAYLOR                            CEDRIC THOMAS                            CEDRIC THOMAS
7261 WILLIAMSBURG DR.                    4300 N GETWELL RD                        7855 MARSHA WOODS DR
RIVERDALE, GA 30274                      MEMPHIS, TN 38118                        MEMPHIS, TN 38125
CEDRIC WARNER            Case 19-11984-CSS     Doc 36
                                        CEDRIC WEST          Filed 09/10/19   PageCEDRIC
                                                                                   235 of  1514
                                                                                         WILLIAMS
4625 WATERMILL CR 203                   4109 BONFIELD DRIVE                       515 FAIRGROUND RD.
MEMPHIS, TN 38116                       MONTGOMERY, AL 36116                      NATCHITOCHES, LA 71457




CEDRICK BUCK                            CEDRICK FLETCHER                          CEDRICK JOHNSON
165 CRENSHAW SLEDGE RD                  352 A BRENDALWOOD COVE                    203 WILLIE HIBBLER RD
CRENSHAW, MS 38621                      BRANDON, MS 39047                         SENATOBIA, MS 38668




CEDRIKA MITCHELL                        CEG ENTERPRISES LLC                       CEILEIGH CANERDAY
3355 HARDMAN MORRIS RD LOT 4            8096 EXCELSIOR BLVD.                      3010 COUNTY RD 103
COLBERT, GA 30628                       HOPKINS, MN 55343                         KILLEN, AL 35645




CEINWEN SPITAELS                        CEIRA LUMPKIN                             CEIRRA LOCKE
1060 CLAUD RD. 19                       1778 CR 118                               130 SHARON AND KARON RD
ECLECTIC, AL 36024                      HEFLIN, AL 36264                          IVA, SC 29655




CELESTE BAKER                           CELESTE GRIFFING                          CELESTE KENTON
310 SIMMONS ST                          1338 AIRPORT RD                           4185 HIGHWAY 100
DUBLIN, GA 31021                        MAGEE, MS 39111                           WEST HENDERSON, TN 38340




CELESTE LEWIS                           CELESTE MORALES                           CELESTE REAVES
105 NORTH IRIS STREET                   331 IOWA STREET                           902 KIMBERLY DR
HOPKINSVILLE, KY 42240                  FERRIDAY, LA 71334                        KILMICHEAL, MS 39747




CELESTINE ROBINSON                      CELIA AUTRY                               CELIA MOSES
232 8TH ST                              1812 BOYSCOUT RD.                         7055 HAMPTON DR
GREENVILLE, MS 38703-3947               ROCKLEDGE, GA 30454                       HORN LAKE, MS 38637




CELINDA LAW                             CELINE GUILLORY                           CELLCO PARTNERSHIP
333 CONVICT CAMP RD                     PO BOX 2311                               D/B/A VERIZON WIRELESS
GUNTERSVILLE, AL 35976                  OPELOUSAS, LA 70571                       ONE VERIZON WAY
                                                                                  BASKING RIDGE, NJ 07920




CELLESTE HOLLAND                        CELLULAR EMPIRE INC                       CELLULAR EMPIRE INC
2271 6TH STREET                         D/B/A POM GEAR                            D/B/A POM GEAR
ARCADIA, LA 71001                       ATTN ALLEN MOSSERI                        ATTN JACOB ELMANN, CMO
                                        1407 BROADWAY, STE 2010                   1407 BROADWAY, STE 2010
                                        NEW YORK, NY 10018                        NEW YORK, NY 10018



CELLULAR EMPIRE INC.                    CELLULAR SOUTH INC                        CEMBER BELLOMY
D/B/A POM GEAR                          CSPIRE ADV DATA SOLU LLC                  2229 GRANT 16
1407 BROADWAY SUITE 2010                1018 HIGHLAND COLONY PWY                  GRAPEVINE, AR 75057
1407 BROADWAY, STE 2010                 SUITE 330
NEW YORK, NY 10018                      RIDGELAND, MS 39157
CENTDEV STATESVILLE LLCCase   19-11984-CSS    Doc
                                        CENTDEV    36 Filed
                                                STATESVILLE LLC 09/10/19     PageCENTENNIAL
                                                                                  236 of 1514
                                                                                            BANK
C/O CENTDEV PROPERTIES                   C/O CENTDEV PROPERTIES                  3505 E JOHNSON
16930 W CATWBA AVE, STE 206              16930 W CATWBA AVE, STE 206             JONESBORO, AR 72403
CORNELIUS, NC 28031                      CORNELIUS, NC 28117




CENTENNIAL BANK                          CENTENNIAL BANK                         CENTER POINT ASSOCIATES, LTD
620 CHESTNUT STREET                      PO BOX 680                              725 EAST MAIN ST
CONWAY, AR 72032                         MIDDLETON, TN 38052                     PRATTVILLE, AL 36067




CENTER POINT BUILDING OWNER LLC          CENTER POINT CENTER ASSOCIATES          CENTER POINT CENTER OWNER LLC
C/O IN-REL MANAGEMENT INC                C/O IN-REL MANAGEMENT INC               2328 10TH AVE NORTH STE 401
ATTN DENNIS UNDWIN, PRESIDENT            ATTN DENNIS UNDWIN, PRESIDENT           LAKE WORTH, FL 33461
2328 10 AVE NORTH STE 401                2328 10 AVE NORTH STE 401
LAKE WORTH, FL 33461                     LAKE WORTH, FL 33461



CENTER POINT CENTER OWNER LLC            CENTER POINT CENTER OWNER LLC           CENTERPOINT BUILDING
C/O IN-REL MANAGEMENT INC                C/O IN-REL PROPERTIES INC               OWNER KENNETH SIMON REC
ATTN DENNIS UNDWIN, PRESIDENT            ATTN DENNIS UNDWIN, PRESIDENT           C/O HARBERT REALTY SVCS
2328 10 AVE NORTH STE 401                2328 10 AVE NORTH STE 401               2 20TH STREET N STE 1700
LAKE WORTH, FL 33461                     LAKE WORTH, FL 33461                    BIRMINGHAM, AL 35203



CENTERPOINT ENERGY/1325/4981/2628        CENTERPOINT ENERGY/1325/4981/2628       CENTERPOINT ENERGY/4583
1111 LOUISIANA ST                        PO BOX 4981                             1111 LOUISIANA ST
HOUSTON, TX 77002                        HOUSTON, TX 77210-4981                  HOUSTON, TX 77002




CENTERPOINT ENERGY/4583                  CENTERPOINT FIRE DEPT                   CENTERPOINT FIRE DEPT.
PO BOX 4583                              STATION2 -SERVING PINSON                PO BOX 9651
HOUSTON, TX 77210-4583                   5175 PINSON VALLEY PKWY                 BIRMINGHAM, AL 35220
                                         CENTERPOINT, AL 35215




CENTERVILLE FIRE DEPT.                   CENTERVILLE POLICE DEPT.                CENTIMARK CORPORATION
PO BOX 238                               PO BOX 238                              12 GRANDVIEW CIRCLE
CENTERVILLE, TN 37033                    CENTERVILLE, TN 37033                   CANNONSBURG, PA 15317




CENTINENTAL ACCESSORY CORP               CENTINENTAL ACCESSORY CORP              CENTOR INC
ATTN ERIC KOEPPEL, VP                    ATTN MELISSA CHU                        ATTN PATRICK J OCONNELL
150 NEW HWY                              150 NEW HWY                             1899 N WILKINSON WAY
AMITYVILLE, NY 11701                     AMITYVILLE, NY 11701                    PERRYSBURG, OH 43551




CENTRAL ARKANSAS PEST SER                CENTRAL BANK OF GEORGIA                 CENTRAL BANK
802 THIRD AVE                            ATTN CHRISTY TONDEE                     9720 HIGHWAY 57
CONWAY, AR 72032                         PO BOX 45                               COUNCE, TN 38326
                                         ELLAVILLE, GA 31806




CENTRAL DISTRIBUTORS AB                  CENTRAL DISTRIBUTORS INC                CENTRAL GARDEN & PET
1876 LEDGER LANE                         ATTN MICHEAL RAY MCWHERTER              1340 TREAT BLVD. STE.650
JACKSON, TN 38301                        1876 LARGER LANE                        WALNUT CREEK, CA 94597
                                         JACKSON, TN 38301
                       CaseMARKETING
CENTRAL GARDEN & PET/EXCEL    19-11984-CSS
                                        CENTRAL Doc  36 & PET/EXCEL
                                                 GARDEN    Filed 09/10/19
                                                                    MARKETINGPageCENTRAL
                                                                                   237 ofOFFICE
                                                                                           1514 SUPPLIES
ATTN JOE GALLANTE, NATL ACCTS SALES     ATTN JOHN RANELLI, PRESIDENT             216 W MICHIGAN AVW
MGR                                     1280 ATLANTA HWY                         MCCOMB, MS 39648
1280 ATLANTA HWY                        MADISON, GA 30650
MADISON, GA 30650



CENTRAL OKLAHOMA SOCIETY                CENTRAL PRINTING                         CENTRE CITY FIRE DEPT.
OF GASTROENTEROLOGY                     2835 AIRWAYS BLVD                        401 EAST MAIN STREET
NURSES AND ASSOCIATES                   SUITE 203 B                              CENTRE, AL 35960
PO BOX 94785                            MEMPHIS, TN 38132
OKLAHOMA CITY, OK 73143



CENTRE CITY POLICE                      CENTREVILLE FIRE DEPT.                   CENTREVILLE POLICE DEPT.
509 E MAIN ST                           216 E. JOSEPH ST.                        216 E JOSEPH ST
CENTRE, AL 35960                        CENTREVILLE, MS 39631                    CENTERVILLE, MS 39631




CENTURI/ESTES CORP.                     CENTURY NEXT BANK                        CENTURY NEXT BANK
1295 H STREET                           218 MAIN                                 603 NORTH MAIN ST
FRANKLIN, TN 37068                      CROSSETT, AR 71635                       HAMBURG, AR 71646




CENTURYLINK                             CENTURYLINK                              CEOLA HARVEY
100 CENTURYLINK DR                      PO BOX 4300                              5021 WEST STREET
MONROE, LA 71203                        CAROL STREAM, IL 60197-4300              HUEYTOWN, AL 35023




CEON SHIELDS                            CEPIA LLC                                CERCONDERIC JOHNSON
200 WEST BOYD RD                        TOTAL MARKETING                          2846 HOYTE DRIVE
HOGANSVILLE, GA 30230                   121 HUNTER AVE                           SHREVEPORT, LA 71118
                                        ST. LOUIS, MO 63124




CERES USA INC.                          CESCELIE SHADELL                         CESILIA MARQUEZ
MELANIE BOULTON                         33 CENTER RD                             5454 COUNTY RD 19
9505 DEADFALL RD.                       MAYFLOWER, AR 72106                      HEFLIN, AL 36264
BRIGHTON, TN 38011




CF PROPERTIES LLC                       CFR-AIKEN LLC                            CG ROXANE WATER CO.
C/O MORGAN PLAZA                        500 S. FLORIDA AVE 700                   C/O WILLIAMS, BABBIT & WISEMAN, INC.
PO BOX 1585                             LAKELAND, FL 33801                       1001 YAMATO ROAD 302
DECATUR, AL 35620                                                                BOCA RATON, FL 33431




CGI TECHNOLOGIES AND SOLUTIONS INC      CGI TECHNOLOGIES AND SOLUTIONS INC       CGME PARTNERS LLC
12907 COLLECTION CTR DR                 ATTN MICHAEL WENDLAND, VP CONSULTING     C/O REJI G LLC
CHICAGO, IL 60693                       1603 E 19 ST, STE 150                    ATTN ELI R CINDI
                                        EDMOND, OK 73013                         15 W 34TH ST, 8TH FL
                                                                                 NEW YORK, NY 10001



CGS                                     CGS&M SOUTHAVEN LLC                      CH 13 TRUSTEE
PO BOX 955152                           900 CUMMINGS CENTER                      MIDDLE DIST. OF GEORGIA
ST LOUIS, MO 63195                      SUITE 226-U                              PO BOX 102043
                                        BEVERLY, MA 01915                        ATLANTA, GA 30368-2043
CH GUENTHER & SON INC Case 19-11984-CSS     Doc 36
                                     CH GUENTHER  & SONFiled
                                                        INC 09/10/19   PageCH238 of 1514
                                                                              GUENTHER & SON INC
ATTN BRETT ALUHEIM, VP CONSUMER      ATTN CUSTOMER SERVICE DIR             ATTN STEVEN STROUD, PRESIDENT
PRODUCTS                             PO BOX 118                            2201 BROADWAY ST
2201 BROADWAY ST                     SAN ANTONIO, TX 78291                 SAN ANTONIO, TX 78215
SAN ANTONIO, TX 78215



CH PROPERTIES                        CHAD BRABSTON                         CHAD DELAMAR
ATTN JANICE HAMMONS                  290 WOODMARK CT                       21803 PINE CONE ROAD
PO BOX 54403                         COLUMBUS, GA 31909                    LITTLE ROCK, AR 72206
PEARL, MS 39288-4403




CHAD DIXON                           CHAD GRAINGER                         CHAD HENRY
3465 OHARA DR N                      1672 HWY 280 WEST                     464 A WHITE AVE.
MACON, GA 31216                      REIDSVILLE, GA 30453                  HENDERSON, TN 38340




CHAD HUGHES                          CHAD HUNT                             CHAD JOHNSON
205 ATHENS PIKE                      367 WALKER ROSE LANE                  1268 LINTON ROAD
ETOWAH, TN 37331                     MADISON, GA 30650                     BENTON, LA 71006




CHAD JOHNSON                         CHAD JOHNSON                          CHAD SHELL
15931 WILLIAMS RD.                   717 HWY 88                            505 CONNIE ALLEN RD
CODEN, AL 36523                      ALAMO, TN 38001                       MCKENZIE, TN 38201




CHADERRICK TAYLOR                    CHADRICK GAMBLE                       CHADRICK LAMPTON
309 N ALDER ST.                      414 DAKOTA DRIVE                      87 MESA WALKERS BRIDGE RD
OCILLA, GA 31774                     BUTLER, AL 36904                      TYLERTOWN, MS 39667




CHADRIUNA WRIGHT                     CHADWICK HAMILTON                     CHADWICK JOYNER
586 DEWEY ST                         1031 AGNES ST                         716 CR 106
DUBLIN, GA 31021                     CENTREVILLE, MS 39631                 WATER VALLEY, MS 38965




CHADWICK OXNER                       CHAEMAIYA SOLOMON                     CHAERISH BRICE
1926 SUSAN DRIVE                     72 IVY CIRCLE                         48 ERIN DR.
GREENVILLE, MS 38701                 SOPERTON, GA 30457                    JACKSON, TN 38305




CHAIKEYIA HARMAN                     CHAKOYA TRAMMELL                      CHALAMAR BROWN
850 DIX ST                           200 SHERWOOD LANE                     820 CHERRY RD
WEST POINT, MS 39773                 SPRINGHILL, LA 71075                  ROCK HILL, SC 29732




CHALLENGE PLASTIC PRODUCT            CHALUKA FOSTER                        CHAMBERS BOTTLING CO
PO BOX 278                           1715 HI ROC RD                        PO BOX 2709
110 W. INDUSTRIAL DR                 CONYERS, GA 30012                     HUNTSVILLE, AL 35804
EDINBURGH, IN 46124
CHAMBERS COUNTY JUDGECase   19-11984-CSS    Doc
                                      CHAMBERS   36 REVENUE
                                               COUNTY Filed 09/10/19    PageCHAMBERS
                                                                             239 of 1514
                                                                                     COUNTY REVENUE
OF PROBATE                            2 LAFAYETTE ST.                       COMMISSIONER
CHAMBERS COUNTY COURTHSE              LAFAYETTE, AL 36862                   2 LAFAYETTE ST.
LAFAYETTE, AL 36862                                                         LAFAYETTE, AL 36862




CHAMBRAYA DEJARNETT                   CHAMPAGNE BEVERAGE CO. INC.           CHAMPAINE DAVIS
5300 COUNTY ROAD 447                  1 BUD PLACE                           805 WEST 1ST AVE
MARBURY, AL 36051                     MADISONVILLE, LA 70447                ALBANY, GA 31701




CHAMPBRIDGE ARTS & CRAFTS HONG        CHAMPION BRANDS INC AB                CHAMPIONSHIP
KONG LTD                              5571 FLORIDA MINING BLVD              205 SCOTTSVILLE ROAD
ATTN ELLA CHEUNG, PRESIDENT           SOUTH                                 LAFAYETTE, TN 37083
YONGXING INDUSTRIAL ZONE              JACKSONVILLE, FL 32257
DAFUTIAN VILLAGE, CHEN JAO ST
CONGHUA GUANGZHOU 510900 CHINA


CHANCE AUSTIN                         CHANCE DAVIS                          CHANCE DAVIS
15327 HIGHWAY 9 SOUTH                 107 MATHIS RD                         107 MATHIS RD
RANDOLPH, MS 38864                    CAIRO, GA 39827                       CAIRO, GA 39828




CHANCE HANNA                          CHANCE PRODUCTIONS INC.               CHANCE SHYNE
6853 BAY LN                           301 CALHEDRAL PARKWAY SUITE 19F       2692 OLD ATHENS ROAD
HARRISBURG, AR 72432                  NEW YORK, NY 10028                    HOMER, LA 71040




CHANCERY CLERK CALHOUN COUNTY         CHANCERY CLERK CHICKASAW COUNTY       CHANCERY CLERK COAHOMA COUNTY
COUNTY                                COUNTY                                COUNTY
PO BOX 8                              234 MAIN STREET                       PO BOX 98
PITTSBORO, MS 38951                   ROOM 201                              CLARKSDALE, MS 38614
                                      OKOLONA, MS 38860



CHANCERY CLERK DESOTO COUNTY          CHANCERY CLERK HOLMES COUNTY          CHANCERY CLERK LAFAYETTE COUNTY
COUNTY                                COUNTY                                COUNTY
PO BOX 949                            PO BOX 239                            PO BOX 1240
HERNANDO, MS 38632                    LEXINGTON, MS 39095                   OXFORD, MS 38655




CHANCERY CLERK MARSHALL COUNTY        CHANCERY CLERK PANOLA                 CHANCERY CLERK PIKE COUNTY
COUNTY                                COUNTY 1ST DISTRICT                   COUNTY
PO BOX 219                            215 S POCAHONTAS STREET               PO BOX 309
HOLLY SPRINGS, MS 38635               SARDIS, MS 38666                      MAGNOLIA, MS 39652




CHANCERY CLERK                        CHANCERY CLERK                        CHANCERY CLERK
ALCORN COUNTY                         GREENE COUNTY                         MONTGOMERY COUNTY
PO BOX 69                             PO BOX 610                            PO BOX 71
CORINTH, MS 38835                     LEAKESVILLE, MS 39451                 WINONA, MS 38967




CHANCERY CLERK                        CHANCERY CLERK                        CHANCERY CLERK
PO BOX 147                            PO BOX 686                            PO BOX 7127
MACON, MS 39341                       JACKSON, MS 39205                     TUPELO, MS 38802
CHANCERY CLERK          Case 19-11984-CSS    Doc
                                       CHANCERY   36 Filed 09/10/19
                                                CLERK                 PageCHANCERY
                                                                           240 of 1514
                                                                                   COURT CLERK
PO BOX 776                             WILKINSON COUNTY                   101-D COURT STREET
FULTON, MS 38843                       PO BOX 516                         ELLISVILLE, MS 39437
                                       WOODVILLE, MS 39669




CHANDA WHALEY                          CHANDLER BRADY                     CHANDLER SALES INC.
470 WILBANKS RD.                       1545 MOUNTAIN SPRINGS RD           PO BOX 353
TUNNEL HILL, GA 30755                  CABOT, AR 72023                    STATESBORO, GA 30458




CHANDLER WHITE                         CHANDLER WILSON                    CHANDLER, ROBERT JR & DIANA C
215 NORTH BROOKS AVENUE                196 JACKS CREEK RD                 PO BOX 824
PELAHATCHIE, MS 39145                  BURNSVILLE, NC 28714               ACKERMAN, MS 39735




CHANDLIER COBURN                       CHANDRA LAUDERDALE                 CHANDRA RANDLE
1564 MARY COLE RD.                     3827 HIGHWAY 304                   128 WICKHAM DR
NOXAPTER, MS 39346                     HERNANDO, MS 38632-8496            COLUMBUS, GA 31907




CHANDRA STOKES                         CHANDRIA WRIGHT                    CHANDRICKA ROACH
150 CR 543                             212 MATHEWS RD                     11346 OLD LAUREL HILL RD.
RIPLEY, MS 38663                       TENNILLE, GA 31089                 ST. FRANCISVILLE, LA 70775




CHANESHIA GRAVES                       CHANETRA ECHOLS                    CHANGE LEADERS LLC
3410 WATER MILL RD                     297 N SLAYDEN ST                   25 CATOCTIN CIRCLE SE
MONTGOMERY, AL 36116                   HOLLY SPRINGS, MS 38635            1334
                                                                          LEESBURG, VA 20177




CHANGZHOU WUJIN YAXING SANITARY        CHANIKA BELL                       CHANIN WHITE
PRODUCTS CO LTD                        PO BOX 14014                       390 FRANK ST
ATTN XIHE CHEN, PRESIDENT              EAST DUBLIN, GA 31027              DEQUINCY, LA 70633
LIJIA TOWN WUJIN CHNAGZHOU
JIANGSU 213176 CHINA



CHANNEL CONTROL MERCHANTS LLC          CHANNELL ENTERPRISES INC           CHANNELL ENTERPRISES INC
6892 HWY 49 NORTH                      ATTN MICKEY CHANNELL               PO BOX 839
HATTIESBURG, MS 39401                  PO BOX 839                         GREENSBORO, GA 30642
                                       GREENSBORO, GA 30642




CHANNING MCKNIGHT                      CHANNON JOSEPH                     CHANTAL MACK
27 BAKER ST                            105 HILLROSE LN APT9               21383 GATLIN ROAD
SUMTER, SC 29150                       PICKENS, SC 29671                  KENTWOOD, LA 70444




CHANTAL SPATES                         CHANTAY CARTER                     CHANTAY MACK
4156 AIRPORT HIGHWAY                   1010 B WALKER LANE                 8398 EVENING SUN COVE
BIRMINGHAM, AL 35222                   KENTWOOD, LA 70444                 WALLS, MS 38680
CHANTE ANDERSON          Case 19-11984-CSS
                                        CHANTEDoc 36
                                              PADEN        Filed 09/10/19   PageCHANTEL
                                                                                 241 ofALLEN
                                                                                        1514
8 BRIER SPRINGS                         203 HOMER AVE                           527 WENDY LANE
CONWAY, AR 72034                        PHILADELPHIA, MS 39350                  IRONDALE, AL 35210




CHANTEL BENNETT                         CHANTELLE KNIGHT                        CHAOQUN SHEN
408 BRENNA LANE                         400 RIVERSIDE DR                        1980 CORBIN ROAD
PIEDMONT, SC 29673                      GLADEWATER, TX 75647                    GERMANTOWN, TN 38139




CHAPPEL FAMILY REALTY                   CHAPPELLS FAMILY REALTY                 CHAPPELLS HOME TOWN
PO BOX 549                              PO BOX 549                              FOODS LLC
BURNS, TN 37029                         BURNS, TN 37029                         PO BOX 549
                                                                                BURNS, TN 37029




CHAPTER 13 PROCEEDINGS                  CHAPTER 13 PROCEEDINGS                  CHAPTER 13 PROCEEDINGS
DAVID D. COOP                           HAROLD J. BARKLEY JR                    LOCKE D. BARKLEY
PO BOX 190120                           PO BOX 4476                             PO BOX 4476
LITTLE ROCK, AR 72219-0120              JACKSON, MS 39296                       JACKSON, MS 39296-4760




CHAPTER 13 TRUSTEE OFFICE               CHAPTER 13 TRUSTEE                      CHAPTER 13 TRUSTEE
PO BOX 1717                             200 JEFFERSON 11TH FLOOR                200 JEFFERSON-SUITE 1113
BRUNSWICK, GA 31521-1717                MEMPHIS, TN 38103                       MEMPHIS, TN 38103




CHAPTER 13 TRUSTEE                      CHAPTER 13 TRUSTEE                      CHAPTER 13 TRUSTEE
BOB G. KEARNEY                          C KENNETH STILL                         DAVID P ROGERS
PO BOX 2199                             PO BOX 511                              PO BOX 371008
MEMPHIS, TN 38101-2199                  CHATTANOOGA, TN 37401                   BIRMINGHAM, AL 35237-1008




CHAPTER 13 TRUSTEE                      CHAPTER 13 TRUSTEE                      CHAPTER 13 TRUSTEE
KEITH RODRIGUEZ                         LOCKE D BARKLEY                         PO BOX 102173
PO BOX 1699                             PO BOX 1859                             AUGUSTA, GA 30368-2173
MEMPHIS, TN 38101                       MEMPHIS, TN 38101-1859




CHAPTER 13 TRUSTEE                      CHAPTER 13 TRUSTEE                      CHAPTER 13 TRUSTEE
PO BOX 228                              PO BOX 340019                           PO BOX 94210
KNOXVILLE, TN 37901                     NASHVILLE, TN 37203-0019                LUBBACK, TX 79493




CHAPTER 13 TRUSTEE                      CHAPTER 13 TRUSTEE                      CHAPTER 13 TRUSTEE
PO BOX 952                              SAVANNAH                                SUITE 120
MEMPHIS, TN 38101                       PO BOX 116561                           303 PEACHTREE CENTER AVE.
                                        ATLANTA, GA 30368                       ATLANTA, GA 30303




CHAPTER 13 TRUSTEE                      CHAPTER 13 TRUSTEES                     CHAPTER 13 TRUSTEES
SUITE 2200                              200 JEFFERSON-SUITE 1113                DAVID D. COOP
191 PEACHTREE STREET NE                 MEMPHIS, TN 38103                       PO BOX 190120
ATLANTA, GA 30303-1740                                                          LITTLE ROCK, AR 72219-0120
CHAPTER 13 TRUSTEES      Case 19-11984-CSS    Doc
                                        CHAPTER     36 Filed 09/10/19
                                                13 TRUSTEES             PageCHAPTER
                                                                             242 of131514
                                                                                      TRUSTEES
EUGENE HASTINGS                         LOCKE D BARKLEY                     PO BOX 2127
CHAPTER 13 TRUSTEE                      PO BOX 4476                         AUGUSTA, GA 30903
PO BOX 270                              JACKSON, MS 39296-4476
MEMPHIS, TN 38101-0270



CHAPTER 3 INC                           CHAQUITA LAWSON                     CHARBROIL LLC
FKA GOLDEN CHAIR INC.                   121 PRESLEY                         ATTN CHRIS ROBBINS, PRESIDENT
ATTN JENNIFER SCHOCK, CEO               TUPELO, MS 38801                    1442 BELFAST AVE
958 WASHINGTON RD                                                           PO BOX 1240
HOULKA, MS 38850                                                            COLUMBUS, GA 31904



CHARBROIL LLC                           CHARBROIL LLC                       CHARDAI CLEMONS
ATTN JOE NEAL, DIR                      JOHN KLEIN                          3175 ROBINSON RD APT 18
1442 BELFAST AVE                        1442 BELFAST AVENUE                 JACKSON, MS 39209
PO BOX 1240                             PO BOX 1240
COLUMBUS, GA 31904                      COLUMBUS, GA 31904



CHARIOT GRINER                          CHARISE BROWN                       CHARITY JOHNSON
115 AUCILLA LANE                        603 SOUTH JEFFERSON STREET          268 VOLZ RD.
CHULA, GA 31733                         DUBLIN, GA 31021                    RIPLEY, TN 38063




CHARITY JORDAN                          CHARITY RITENOUR                    CHARITY RUST
13323 HWY 315                           115 COSTON ROAD                     721 W 53RD ST
SARDIS, MS 38666                        LEESBURG, GA 31763                  ANNISTON, AL 36206




CHARITY SMITH                           CHARITY SMOTHERMON                  CHARITY YANCEY
858 NC HWY 42                           311 PEACHTREE LN                    216 B HIGHLAND AVE
GOLDSTON, NC 27252                      BIG SANDY, TX 75755                 CEDARTOWN, GA 30125




CHARLA WATSON                           CHARLE THOMAS                       CHARLEAN HILLARD
12 NEW HOPE RD                          77 OAK STREET                       135 AINSWORTH STREET
WINONA, MS 38967                        LINEVILLE, AL 36266                 HAZLEHURST, MS 39083




CHARLEAN LEE                            CHARLEANA EDWARDS                   CHAR-LEE EVANS
4915 SOUTH HEDGE WALL CIRCLE            501 CUMMINS ST                      905 ELLINGTON DR.
MEMPHIS, TN 38141                       JACKSON, MS 39204                   LAFAYETTE, TN 37083




CHARLEE FULKERSON                       CHARLEN LESLEY                      CHARLENA BURNETT
78085 HOPE RD                           105 HAVENWOOD DR                    107 C BLAKELY ST
KENTWOOD, LA 70444                      LIBERTY, SC 29657                   CUTHBERT, GA 39840




CHARLENA WILSON                         CHARLENE BUTLER                     CHARLENE ELKINS
4803 EAST TEXAS ST LOT 25               4103 GA HWY 196                     718 NORTH WEST AVE
BOSSIER CITY, LA 71111                  GLENNVILLE, GA 30427                REPUBLIC, MO 65738
CHARLENE GARDNER     Case   19-11984-CSS    Doc
                                      CHARLENE   36 Filed 09/10/19
                                               GARDNER               PageCHARLENE
                                                                          243 of 1514
                                                                                  JONES
739 BOWELLWOOD STREET                 739 POWELL STREET                  989 MEADOWFIELD ROAD
COLDWATER, MS 38618                   COLDWATER, MS 38618                GASTON, SC 29053




CHARLENE MABOU                        CHARLENE PARKER                    CHARLENE PRICE
PO BOX 247                            150 N VILLAGE RD LOT 1             ROUTE 1 BOX 1250
LIBUSE, LA 71348                      RUSTON, LA 71270                   WRIGHTSVILLE, GA 31096




CHARLENE RABB                         CHARLENE SMITH                     CHARLENE STARNES
1903 APT B KELSO TRAK                 402 W 46TH                         2307 1/2 7TH ST.
LONGVIEW, TX 75604                    PINE BLUFF, AR 71603               CLARKSDALE, MS 38614




CHARLES AND BECKY PROPERTIES LLC      CHARLES AYERS                      CHARLES BAMBURG
C/O NATL BANK ANGELA MEEK             113 JOHN AYERS RD                  686 CARTERVILLE RD
PO BOX 2830                           MENDENHALL, MS 39114               PLAIN DEALING, LA 71064
DOUGLAS, GA 31534




CHARLES BARRETT                       CHARLES BATES                      CHARLES BAUMGARDNER
107 OAKHAVEN CR                       4 FAREWELL ST                      361 MEADOWBRROK AVE
BOONEVILLE, MS 38829                  JACKSON, TN 38301                  WOODRUFF, SC 29388




CHARLES BELL                          CHARLES BEST                       CHARLES BEST
291 WOODLAND HILLS                    6569 HWY 570                       PO BOX 1267
LEXINGTON, MS 39095                   SMITHDALE, MS 39664                WOODVILLE, MS 39669




CHARLES BIBBY                         CHARLES BISHOP                     CHARLES BISHOP
2049 WOODROW DRIVE                    10362 LOFTON DRIVE                 10362 LOSTON DR
BIRMINGHAM, AL 35127-3361             OLIVE BRANCH, MS 38654             OLIVE BRANCH, MS 38654




CHARLES BOGGS                         CHARLES BOGGS                      CHARLES BOLTON
115 DOUBLE TEE COURT                  820 CHESTNUT GROVE ROAD            24022 COUNTY ROAD 87
TAZEWELL, TN 37879                    DANDRIDGE, TN 37725                GRAHAM, AL 36263




CHARLES BRANTLEY                      CHARLES BUICE                      CHARLES CALHOUN
212 WALNUT ST                         54 MIDLAND ST.                     137 GRENADA LANE
CHESTER, SC 29706                     WILLIAMSON, GA 30292               GREENWOOD, MS 38930




CHARLES CANTY                         CHARLES CARSON                     CHARLES CARTER JR
1058 DAMASCOS STREET                  807 JANIS ST                       809 BROOKS LN
BLAKELY, GA 39823                     NEW ROADS, LA 70760                PINEVILLE, LA 71360-4479
CHARLES CAULEY         Case 19-11984-CSS    Doc
                                      CHARLES CHOI36       Filed 09/10/19   PageCHARLES
                                                                                 244 ofCLINE
                                                                                        1514
1120 NEWTON ROAD                       306 PURDOM DR                            2021 W. 2ND PL
VALLEY, AL 36854                       BLACKSHEAR, GA 31516                     RUSSELLVILLE, AR 72801




CHARLES COLE                           CHARLES COLLEY                           CHARLES COLON
4300 N GETWELL RD                      1134 CAESARS COURT                       241 SHAYNA DRIVE
MEMPHIS, TN 38118                      LAKE CHARLES, LA 70611                   HINESVILLE, GA 31313




CHARLES COMBS                          CHARLES COOLEY                           CHARLES COOPER
755 MAPLE STREET                       1005 MCENROE CIRCLE                      254 CARSON VILLAGE
NATCHEZ, MS 39120                      PIEDMONT, SC 29673                       BIRMINGHAM, AL 35215




CHARLES CROSSLIN JR                    CHARLES D SMITH                          CHARLES DAVID ERVIN
503 S MAIN STREET                      4410 PRICE ROAD                          372 NORTH PARIE COVE
WAYNESBORO, TN 38485                   MOSCOW, TN 38057-6132                    MARION, AR 72364




CHARLES DEGESO II                      CHARLES DICKEY                           CHARLES E CARSON & GARY D BARNES
5609 INDIANA AVENUE                    1103 A CANDY LOOP                        539 W MAIN ST
NEWPORT RICHY, FL 34658                TUNICA, MS 38676                         HENDERSON, TN 38340




CHARLES E CARSON & GARY DURAN          CHARLES EASLEY                           CHARLES EDWARD PAYTON
BARNES                                 370 LAKE LEVEE RD.                       3085 FORREST ROAD
3112 CHESTNUT DR                       HENDERSON, TN 38340                      TYLERTOWN, MS 39667
CORINTH, MS 38834




CHARLES EDWARD REEVES                  CHARLES ERVIN                            CHARLES FAKTOR
24761 LA VIDA DR                       372 N PRARIE COVE                        1848 BRYAN PLACE
LAGUNA NIGUEL, CA 92677-1915           MARION, AR 72364                         SHREVEPORT, LA 71105




CHARLES FORBERT                        CHARLES G BENNETT JR                     CHARLES GATHINGS
3789 CR 24                             149 LAKESIDE DR                          7001 VELVET ANTLER DR
HICKORY, MS 39332                      FITZGERALD, GA 31750                     MIDLOTHIAN, VA 23112




CHARLES GOREE                          CHARLES GREGORY QUINN                    CHARLES GRIFFIN
ROUTE 4 BOX 172 A                      3504 BATTLEFIELD COVE                    89 LUANNEN DR
MARION, AL 36756                       CORINTH, MS 38834                        ANNISTON, AL 36201




CHARLES GROSS                          CHARLES GROSS                            CHARLES GROSS
74 B RAYBURN                           743 RAYBURN                              MEMPHIS, TN 38118
COMO, MS 38619                         COMO, MS 38619
CHARLES HADLEY           Case 19-11984-CSS    Doc
                                        CHARLES    36 Filed 09/10/19
                                                HARMON                 PageCHARLES
                                                                            245 ofHARMON
                                                                                   1514
2419 NORTH 8TH STREET                   313 B JOHNSON HOLMES               313 B JOHNSON HOMES
WEST MONROE, LA 71291                   DUBLIN, GA 31021                   DUBLIN, GA 31021




CHARLES HARNER                          CHARLES HAYNES                     CHARLES HENDERSON
2007 RODNRY ST                          3042 CR 532                        107 BIANCA WAY
BOSSIER CITY, LA 71112                  GREENWOOD, MS 38930-5841           CANTON, MS 39046




CHARLES HEWITT                          CHARLES HILL                       CHARLES HOLMAN
3107 NORTH GRAND                        473 OLD EVANS RD 606               10501 STEPPINGTON DR 226
TYLER, TX 75702                         EVANS, GA 30809                    DALLAS, TX 75230




CHARLES HOYLE                           CHARLES HUGGINS                    CHARLES HUNTER
128 SAINT PETERS CH RD                  111 NOBLE COURT                    41 SELLS LANE
LAWNDALE, NC 28090                      MURFREESBORO, TN 37129             TRENTON, GA 30752




CHARLES J BUSBY                         CHARLES JACKSON                    CHARLES JACKSON
3154 RIVERSIDE DRIVE                    237 GOODMAN TRACE                  710 WINONA ST
MOBILE, AL 36605-4137                   MANCHESTER, TN 37355               VIDALIA, GA 30474




CHARLES JENKINS                         CHARLES JOHNSTON                   CHARLES JONES
3500 GERONIMO CT APT 3                  5288 MS HWY 35                     46 RILEY STREET
MEMPHIS, TN 38118                       CARROLLTON, MS 38917               PERRY, GA 31069




CHARLES JONES                           CHARLES K MARSH JR                 CHARLES K. LINVILLE
7025 OAKSHIRE DR.                       9 PENDLETON PLACE                  J & K RENTALS
PORT RICHEY, FL 34668                   KINGSPORT, TN 37664-2169           340 OLD LAFAYETTE RD
                                                                           HARTSVILLE, TN 37074-3348




CHARLES K. LINVILLE                     CHARLES KIMMEL                     CHARLES LAMBERT
J & K RENTALS                           244 BILLYGOAT MT RD                17 COUNTY ROAD 302
355 OLD LAFAYETTE ROAD                  VILONIA, AR 72173                  CALHOUN CITY, MS 38916
HARTSVILLE, TN 37074




CHARLES LEFEVRE                         CHARLES LITTLE                     CHARLES LITTLE
504 LONG                                1334 HWY 1232                      2415 PINEWOOD DR.
SOUTHAVEN, MS 38672                     WINNFIELD, LA 71483                HEBER SPRINGS, AR 72543




CHARLES LUTHER                          CHARLES M BARRETT                  CHARLES MAPLE
101 DEERTRAIL                           107 OAKHAVEN CIRCLE                799 HIGHLAND MANOR COURT
WEST MONROE, LA 71291                   BOONEVILLE, MS 38829               HOOVER, AL 35226
CHARLES MARQUISS         Case 19-11984-CSS    Doc
                                        CHARLES    36 Filed 09/10/19
                                                MCANELLY               PageCHARLES
                                                                            246 ofMCCORMICK
                                                                                   1514
1307 MARION ST S.W.                     1305 WEST 3A                       414 WALNUT ST. ROOM 519
LIVE OAK, FL 32064                      MCGREGOR, TX 76657                 MACON, GA 31201




CHARLES MCLEOD                          CHARLES MCRAYE                     CHARLES MICHAEL SMALLWOOD
PO BOX 478                              1108 SOUTH JEFFERSON ST            149 MT. MILLS ROAD
FOXWORTH, MS 39483                      DUBLIN, GA 31021                   TUSCUMBIA, AL 35674




CHARLES MICHAEL                         CHARLES MILLER III                 CHARLES MONTGOMERY
1120 FAIR MEADOW RD                     104 ADDIE ST                       388 EMORY ROAD
MEMPHIS, TN 38117                       LAGRANGE, GA 30241                 LEXINGTON, MS 39095




CHARLES MOODY                           CHARLES MOSLEY                     CHARLES NABORS
PO BOX 65                               1735 ASHLEY HALL RD                1802 ASTON LN
DARIEN, GA 31305                        CHARLESTON, SC 29407               NESBIT, MS 38651




CHARLES NICHOLS                         CHARLES NICHOLSON                  CHARLES OUDIN
200 STRICKLAND RD                       1202 CALHOUN ST APT 22             104 BUSTER TAYLOR DR
BYHALIA, MS 38611                       JOHNSTON, SC 29832-2934            ANDREWS, SC 29510




CHARLES OWENS                           CHARLES PARHAM                     CHARLES PERRY
1444 SWIFTWATER CIRCLE                  1350 HWY 425 S APT. B210           128 COOPER RD E
MCDONOUGH, GA 30252                     MONTICELLO, AR 71655               PELAHATCHIE, MS 39145




CHARLES PRICKETT                        CHARLES RAY                        CHARLES RAYMOND HENDERSON III
101 CATAWBA ST                          4352 NICHOLAS RD                   3446 BROOKWOOD CIRCLE
SAINT MATTHEWS, SC 29135                SOUTHAVEN, MS 38672                SAINT CHARLES, MO 63301-4114




CHARLES RAYMOND HENDERSON IV            CHARLES RIMMER                     CHARLES ROSS
3446 BROOKWOOD CIRCLE                   P O BOX 1444                       4068 WILLOW WYCK DR SOUTH
SAINT CHARLES, MO 63301-4114            CALHOUN CITY, MS 38916             MEMPHIS, TN 38118




CHARLES ROTH                            CHARLES ROUNDTREE                  CHARLES ROYER
427 12TH AVE                            5925 STREET C                      605 YOAKUM ST
PLEASANT GROVE, AL 35127                ST FRANCISVILLE, LA 70775          DEQUINCY, LA 70633




CHARLES RUCKER                          CHARLES RYAN                       CHARLES RYMER
2809 PHILLIPS ST                        4873 FM 2207                       22 BEAU PRE RD
NEWPORT, AR 72112                       GLADEWATER, TX 75647               NATCHEZ, MS 39120
CHARLES SATTERFIELD      Case 19-11984-CSS    Doc
                                        CHARLES    36 AND
                                                SCHWAB Filed 09/10/19
                                                          COMPANY       PageCHARLES
                                                                             247 ofSCHWAB
                                                                                    1514
142 COUNTRY RD                          FBO DONNA GARRETT                   FBO ROOSEVELT KELLY
ETOWAH, TN 37331                        1190 COTTON HILL LN                 PO BOX 707
                                        COLLIERVILLE, TN 38017-3238         CANTON, MS 39046-0707




CHARLES SCOTT SMITH                     CHARLES SHIPES                      CHARLES SMITH
40 LINDSEY ROAD                         119 FAITH CHURCH RD                 302 S GOLDLERMER STREET
LORETTO, TN 38469                       SWANSEA, SC 29160                   BENTON, IL 62812




CHARLES SMITH                           CHARLES SNYDER                      CHARLES STILL
302 S. GOLDHEMER                        ROUTE 4 NORTH HICKORY               543 HARVEY AVE
BENTON, IL 62812                        MCLEANSBORO, IL 62859               STERLINGTON, LA 71280




CHARLES STIMSON                         CHARLES STRONG                      CHARLES T CRUMP
1429 FRENCHMANS BEND ROAD               168 STRONG RD                       3277 HOLLY CIR
MONROE, LA 71203                        CANTON, MS 39046                    HAYNESVILLE, LA 71038-6322




CHARLES T DAY III                       CHARLES TAYLOR                      CHARLES THURMAN
1790 ATKINSON ROAD                      402 MIMOSA DRIVE                    88 BAILEY RD NW
SUITE F                                 DUBLIN, GA 31021-4118               ADAIRSVILLE, GA 30103
LAWRENCEVILLE, GA 30043




CHARLES VARNELL                         CHARLES W STORY                     CHARLES W STORY
1027 LAKEVIEW DR                        CIRCUIT CLERK                       VALLEY ANNEX
SUMMIT, MS 39666                        2 LAFAYETTE STREET                  3205 22ND AVE
                                        LAFAYETTE, AL 36862                 VALLEY, AL 36854




CHARLES WARE                            CHARLES WARE                        CHARLES WARE
2688 HOGFOOT RD                         2688 HOGFOOT ROAD                   406 BRUCE STREET APT A
SENATOBIA, MS 38668                     SENATOBIA, MS 38668                 SENATOBIA, MS 38668




CHARLES WHEELER                         CHARLES WHITAKER                    CHARLES WILKINS
189 ELM LANE                            825 N PALMERS ROAD                  958 RIFLE RD
RABUN GAP, GA 30568                     URIAH, AL 36480                     SYLVANIA, GA 30467




CHARLES WILLIAMS                        CHARLES WILLIAMS                    CHARLES WILLIAMSON
1465 TURNIPSEED RD                      160 STAGE COACH ROAD                124 MEADOWBROOK DR
ASHLAND CITY, TN 37015                  THOMASTON, GA 30286                 FRANKLIN, NC 28734




CHARLES WILSON                          CHARLES WILSON                      CHARLESTEINE BOYLE
1803 CHALET DR                          PO BOX 872                          5495 MAPLE LANDING DR
JONESBORO, AR 72404                     CENTRAL CITY, KY 42330              ARLINGTON, TN 38002
CHARLESTEINE BOYLE     Case   19-11984-CSS    Doc GROUP
                                        CHARLESTON 36 Filed
                                                        LLC 09/10/19   PageCHARLESTON
                                                                            248 of 1514
                                                                                      PUBLISH CO INC
5495 MAPLE LANDING DRIVE                8 JAMESON PLACE                    THE CHARLESTON SUN-SENTINEL
ARLINGTON, TN 38002                     WEST CALDWELL, NJ 07006            PO BOX 250
                                                                           16 S COURT SQ
                                                                           CHARLESTON, MS 38921



CHARLEY BURKS                           CHARLEY MOSLEY                     CHARLIE BAUMANN
1175 JACKSON TRACE RD                   PO BOX 471                         127 PAUL ADDITION RD
TALLADEGA, AL 35160                     WAYNESBORO, TN 38485               SEARCY, AR 72143




CHARLIE BAUMANN                         CHARLIE BELL                       CHARLIE BROWN
127 PAUL ADDITION ROAD                  291 WOODLAND HILLS                 329 KING RD
SEARCY, AR 72143                        LEXINGTON, MS 39095                STAR CITY, AR 71667-9471




CHARLIE BUSBY                           CHARLIE COLMAN                     CHARLIE DAVIS
4300 N GETWELL RD                       P.O. BOX 801                       MEMPHIS, TN 38118
MEMPHIS, TN 38118                       MINERAL SPRINGS, AR 71851




CHARLIE MARTIN                          CHARLIE SNYDER                     CHARLIE WAYSON
1696 PENDLETON ST                       105 OAK HILL STREET                279 SPRINGHAVEN RD
MEMPHIS, TN 38114                       PIEDMONT, SC 29673                 DEXTER, GA 31019




CHARLIE WOODS                           CHARLINE CHISAM                    CHARLISHA REED
PO BOX 484                              T55 TAYLOR DRIVE                   583 MCCUTCHEN ST
HELENA, GA 31037                        DECHERD, TN 37324                  RIDGELY, TN 38080




CHARLITRICE BRIDGES                     CHARLIZE NEWELL                    CHARLLEAN STEVENS
555 CHERRY STREET                       10522 HWY 43                       3715 CR 31
CHESTERFIELD, SC 29709                  RUSSELLVILLE, AL 35653             ROSE HILL, MS 39356




CHARLOI THIBODEAUX                      CHARLOTTE ADCOCK                   CHARLOTTE ADCOCK
242 S MCMILLIAN ST                      145 KEYSTONE DR.                   145 KEYSTONE DRIVE
CHURCH POINT, LA 70525                  TIPTONVILLE, TN 38079              TIPTONVILLE, TN 38079




CHARLOTTE ADKINSON                      CHARLOTTE ANN FREER                CHARLOTTE BELLAMY
1303A HIGHLAND DRIVE                    310 REDFOX DRIVE                   UNKNOWN
ELBA, AL 36323                          CANTON, GA 30114                   CLAXTON, GA 30417




CHARLOTTE BERTRAND                      CHARLOTTE BRADFORD                 CHARLOTTE BRIGGS-WOLFE
132 ROSEBUD DRIVE                       PO BOX 1313                        1208 LEE RD
PORT ALLEN, LA 70767                    FAIRVIEW, TN 37062                 MARTIN, TN 38237
CHARLOTTE BURKES-ONEAL  Case     19-11984-CSS    DocCAMARGO
                                           CHARLOTTE 36 Filed 09/10/19   PageCHARLOTTE
                                                                              249 of 1514
                                                                                       DAHLMAN
11594 OLD HIGHWAY 61 N APT 14C             133 CIRCLE DRIVE                  114 SHELL COURT DR.
ROBINSONVILLE, MS 38664-9753               BRUCE, MS 38915                   LADSON, SC 29456




CHARLOTTE FLOWERS                          CHARLOTTE FULLER                  CHARLOTTE GARLIN
3522 LANELL                                108 LINCOLN ST                    PO BOX 663
BOSSIER CITY, LA 71112                     HOGANSVILLE, GA 30230             ADAIRSVILLE, GA 30103




CHARLOTTE GROSS                            CHARLOTTE HARPER                  CHARLOTTE HARRINGTON
401 W. 13TH ST                             312 CREEKSIDE DR                  PO BOX 863
WEST POINT, GA 31833                       ARNOLDSVILLE, GA 30619            PRENTISS, MS 39474




CHARLOTTE JOHNSON                          CHARLOTTE LONG                    CHARLOTTE MIDDLEBROOKS
353 MARY ALICE DR                          22500 HWY 315                     195 CANNON STREET
WINDER, GA 30680                           SARDIS, MS 38666                  PELHAM, GA 31779




CHARLOTTE MOCK                             CHARLOTTE MOORE                   CHARLOTTE O NEAL
41 BOLLING LANE                            19280 HIGHWAY 28                  1310 S SHANGRI LA
RAY CITY, GA 31645                         TAYLORSVILLE, MS 39168            DAYTONA BEACH, FL 32119




CHARLOTTE REAVES                           CHARLOTTE SAHLER                  CHARLOTTE SANDERS
107 ANDRES LANE                            118 WOODS DR                      2527 ROPER STREET
BEEBE, AR 72012-9543                       DOTHAN, AL 36301                  ODESSA, TX 79761




CHARLOTTE SIBLEY                           CHARLOTTE SPIRES                  CHARLOTTE SPIRES
1100 EAST 36TH APT. 61                     914 EASEMENT DR.                  914 EASEMENT DRIVE
PINE BLUFF, AR 71601                       RENTZ, GA 31075                   RENTZ, GA 31075




CHARLOTTE STYLES                           CHARLOTTE VARNOLD                 CHARLOTTE WILLIAMS
204 MURPHY RD                              1000 PARKER BLVD                  1322 OLD WHITE ROAD
BELTON, SC 29627                           WEAVER, AL 36277                  WEST POINT, MS 39733




CHARLOTTE WOLFE                            CHARLSANITA WIDE                  CHARLTON THOMPSON
1208 LEE RD                                507 6TH STREET                    570 MORRISON LANE
MARTIN, TN 38237                           CLARKSDALE, MS 38614              WHITEVILLE, TN 38075




CHARLYN ATKINSON                           CHARMAINE ROBERTS                 CHARMAINE SCHWAB
2045 CASAMONICA DR APTE72                  140 SPOTLIGHT CIRCLE              84 SOUTHWIND LANE
LAKE PARK, GA 31636                        CHESTER, GA 31012                 NASHVILLE, GA 31639
CHARMAINE TATE            Case 19-11984-CSS    DocWHITFIELD
                                         CHARMAINE 36 Filed 09/10/19   PageCHARMANN
                                                                            250 of 1514
                                                                                    FRANCIS
234 JACKSON                              60332 GOTTON GIN PORT ROAD        31061 HWY 63 NORTH
CLARKSDALE, MS 38614                     AMORY, MS 38821                   LEAKESVILLE, MS 39451




CHARMS                                   CHARNDA WILLIAMS                  CHARNEISHA WALDEN
ATTN TOM CORR, PRESIDENT                 PO BOX 4                          115 PAMELA WAY LOT 22
7401 S CICERO AVE                        DENMARK, SC 29042                 STATESBORO, GA 30461
CHICAGO, IL 60629-5885




CHARNETTA ALLEN                          CHARNISSA THOMPSON                CHARSHAYLA BARBER
4836 HOLT DRIVE                          PO BOX 780316                     87 SOUTH ABRAM FORD LANE
MEMPHIS, TN 38116                        TALLASSEE, AL 36078               JAKIN, GA 39861




CHARTER BANK                             CHARTER BANK                      CHARTER COMMUNICATIONS
400 MYSTIC AVENUE                        PO BOX 6512                       400 ATLANTIC STREET
MEDFORD, MA 02155                        MILTON, FL 32572                  STAMFORD, CT 06901




CHARTER INVESTMENTS                      CHARVIS WILSON                    CHASATY MOODY
C/O COOPER & GRELIER COMPANIES           610 A JORDAN STREET               945 KNOX RD
PO BOX 19399                             EAST DUBLIN, GA 31027             KOSCIUSKO, MS 39090
BIRMINGHAM, AL 35219




CHASE ASHCRAFT                           CHASE HARRISON                    CHASE HOLBROOK
58 NINE GABLES DR                        1841 WILCREST DR APT 3            4605 SYLVESTER RD
LAKEMONT, GA 30552                       MEMPHIS, TN 38134                 SYLVESTER, GA 31791




CHASE KIRKLIN                            CHASE MANGRUM                     CHASE MELTON
8336 DEBATE                              418 W. WEBSTER                    P.O. BOX 2166
GONZALES, LA 70737                       BENTON, IL 62812                  ROWLETT, TX 75030




CHASE MOORE                              CHASE WARREN                      CHASEN CRAVEY
200 HIDDEN HILLS                         89 COUNTY ROAD 548                182 WEST LIBERTY STREET
TOMPKINSVILLE, KY 42167                  ROGERSVILLE, AL 35652             MCRAE-HELENA, GA 31055




CHASIDY GILES                            CHASIDY JOHNSON                   CHASIDY JOHNSON
PO BOX 4                                 PO BOX 29                         PO BOX 393
CADWELL, GA 31009                        CADWELL, GA 31009                 RENTZ, GA 31075




CHASITEY RYAN                            CHASITY BOONE                     CHASITY BURNETT
609 EAST CENTRAL                         467 MAGNOLIA PL                   410 B S. CHICAGO ST
WARREN, AR 71671                         BRANDON, MS 39042                 BRINKLEY, AR 72021
CHASITY BURSE            Case 19-11984-CSS
                                        CHASITYDoc 36
                                               GRIFFIS      Filed 09/10/19   PageCHASITY
                                                                                  251 ofHAMES
                                                                                         1514
203 FOSTER BLVD.                         803 TYRONZA CUT OFF                     UNK, AR 72203
LAFAYETTE, GA 30728                      TYRONZA, AR 72386




CHASITY HAMPTON                          CHASITY LEE                             CHASITY MARTIN
493 ALBERTSON RD.                        465 LAWSON RD                           221 ELM STREET
LEXINGTON, TN 38351                      FRISCO CITY, AL 36460                   RUTHERFORDTON, NC 28139




CHASITY MOORE                            CHASITY PATTON                          CHASITY RAYFORD
519 WILLIAMS STREET                      264 WINFIELD DR                         7346 SOLITUDE RD
ELBA, AL 36323                           TUPELO, MS 38801                        ST FRANCISVILLE, LA 70775




CHASITY ROBINSON                         CHASITY UNDERWOOD                       CHASITY YORK
593 ADRIAN AVENUE                        939 WALNUT ST                           104 WATER ST.
MONROEVILLE, AL 36460                    LEWISBURG, TN 37091                     DOVER, TN 37058




CHASSADE .MCGOWN                         CHASSIDY DIXON                          CHASSIE JACKSON
607 NAN ST                               198 SWILLING RD                         1695 OAKLAND AVENUE
PURVIS, MS 39475                         EASTANOLLEE, GA 30538                   JACKSON, MS 39213




CHASSITY BELTZ                           CHASSNEY MAARTIN                        CHASTAIN DG MAUREPAS LLC
22 HARTWELL PL                           581 CHERRY ST SE                        23890 LA HIGHWAY
SEARCY, AR 72143                         DAWSON, GA 39842                        MAUREPAS, LA 70449




CHASTAIN DG MAUREPAS                     CHASTAIN MISSISSIPPI GROUP LLC          CHASTAIN MISSISSIPPI GROUP LLC
PO BOX 880908                            C/O JOHN D. MOORE                       PO BOX 880908
PORT ST. LUCIE, FL 34988-0908            301 HIGHLAND PARK COVE                  PORT SAINT LUCIE, FL 34988-0908
                                         RIDGELAND, MS 39158




CHASTAIN MISSISSIPPI GROUP               CHASTAIN MISSISSIPPI                    CHASTIDY LONGO
C/O JOHN D. MOORE                        PO BOX 880908                           1709 NORTH MAIN ST
301 HIGHLAND PARK COVE                   PORT SAINT LUCIE, FL 34988              COLUMBIA, TN 38401
RIDGELAND, MS 39158




CHASTITY BEALES                          CHASTITY BELISLE                        CHASTITY FURTICK
168 PRIVATE ROAD 507                     222 SULOHER SPRINGS RD                  1405 PINE PLAIN ROAD
FAIRFIELD, TX 75840                      WATERLOO, SC 29384                      GASTON, SC 29053




CHASTITY LEADBEATER                      CHASTITY MURPHY                         CHATEAU INTERNATIONAL INC
445 OLD 22 RD                            7 YELLOW CREEK AVE                      330 FIFTH AVE
HUNTINGDON, TN 38344                     BURNSVILLE, MS 38833                    6TH FLOOR
                                                                                 NEW YORK, NY 10001
CHATHERINE INGRAM       Case 19-11984-CSS    Doc 36
                                       CHATSWORTH       Filed 09/10/19
                                                  FIRE DEPT.                  PageCHATSWORTH
                                                                                   252 of 1514
                                                                                             POLICE DEPT
305B WEST ELM ST                        PO BOX 516                                PO BOX 1129
CABOT, AR 72023                         CHATSWORTH, GA 30705                      CHATSWORTH, GA 30705




CHATTANOOGA BAKERY INC                  CHATTANOOGA BAKERY INC                    CHATTANOOGA BAKERY INC
ATTN JANICE MCFARLAND, CUSTOMER SVC     ATTN KEITH D HOLT, TREASURER              ATTN SAM H CAMPBELL IV
PO BOX 111                              900 MANUFACTURERS RD                      900 MANUFACTURERS RD
CHATTANOOGA, TN 37401                   CHATTANOOGA, TN 37405                     CHATTANOOGA, TN 37405




CHATTANOOGA POLICE DEPT.                CHATTEM INC                               CHATTEM INC
3410 AMNICOLA HWY                       ATTN STACY TILLOTSON, NATL ACCT MGR       ATTN TOM HOLLOWAY, PRESIDENT
CHATTANOOGA, TN 37406                   1715 W 38TH ST                            1715 W 38TH ST
                                        CHATTANOOGA, TN 37409                     CHATTANOOGA, TN 37409




CHATTOOGA COUNTY TAX                    CHATTOOGA COUNTY TAX                      CHATTOOGA COUNTY TAX
ATTN: JOY C HAMPTON, TAX COMMISSIONER   COMMISSIONER                              PO BOX 517
120 COX ST                              PO BOX 517                                SUMMERVILLE, GA 30747
COURTHOUSE ANNEX                        SUMMERVILLE, GA 30747-0517
SUMMERVILLE, GA 30747



CHAUNCEY EADY                           CHAUNCEY REED                             CHAUNDRA HAYES
1929 ADKINS PLACE APT 201               1423 HAMILTON ST                          505 WEST ST
MACON, GA 31217                         CONWAY, AR 72032                          BELZONI, MS 39038




CHAUTAUQUA ARTS FOUNDATIO               CHAWN SIMON                               CHAYLEE BROWN
1029 ERVIN RD                           2501 RIVER OAKS BLVD 3-H                  12550 CO RD 747
CRYSTAL SPRINGS, MS 39059               JACKSON, MS 39211                         HANCEVILLE, AL 35077




CHAYLEE CHISOLM                         CHAZMINE HIGGINS                          CHAZMONQUA JACKSON
224 KIRBY DR                            962 JAMES COVE                            803 SPRINGS RIDGE COVE
CLARKSVILLE, TN 37042                   TIPTONVILLE, TN 38079                     HOLLY SPRINGS, MS 38635




CHEATHAM                                CHEBAR SMALLS                             CHECK ADVANCE
ATTN RH BELL, PRESIDENT                 105 LEONA                                 160 COLLONADE PLAZA
1550 ROADHAVEN DR                       DRIVE, SC 29655                           SENATOBIA, MS 38668
STONE MOUNTAIN, GA 30083




CHECK ADVANCE                           CHECK CASHERS & MORE                      CHECK CASHERS & MOVE
2008 E UNIVERSITY AVE                   QUICK CASH                                147 WEST GALLATIN ST.
OXFORD, MS 38666                        131 PUBLIC SQUARE                         HAZELHURST, MS 39083
                                        BATESVILLE, MS 38606




CHECK INTO CASH OF ALABAMA LLC          CHECK INTO CASH OF ALABAMA LLC            CHECK NOW
ATTN STEVE ROGGINS, PRESIDENT           C/O LEASE ADMINISTRATION 24058            2500 AMONETT ST.
201 KEITH ST SW STE 80                  201 KEITH ST SW STE 80                    PASCAGOULA, MS 39567
CLEVELAND, TN 37311                     CLEVELAND, TN 37311
CHECKERED FLAG SPORTSCase      19-11984-CSS    DocFLAG
                                         CHECKERED 36 SPORTS
                                                        Filed 09/10/19   PageCHECKERED
                                                                              253 of 1514
                                                                                       FLAG SPORTS
ATTN KENNY BENGEL, PRESIDENT             ATTN LYNN MITCHELL, SALES REP       ATTN RICHARD LAWHON, VP SALES
545 HOLLIE DR                            545 HOLLIE DR                       545 HOLLIE DR
MARTINSVILLE, VA 24112                   MARTINSVILLE, VA 24112              MARTINSVILLE, VA 24112




CHECKPOINT SYSTEMS INC                   CHEDRICK ATKINS                     CHEETAH DIGITAL INC.
101 WOLF DR                              1400 MCKEEN PL APT 210              FKA/EXPERIAN MARKETING
THOROFARE, NJ 08086-0379                 MONROE, LA 71201                    SOLUTIONS-CORP TRUST CNT.
                                                                             1209 ORANGE STREET
                                                                             WILMINGTON, DE 19801



CHEF CRAFT CORPORATION                   CHEKORYA JONES                      CHELENA ROGERS
N29 W23720 WOODGATE CT E.                3210 NORA LEE LANE                  105 ROGERS ST
PEWAUKEE, WI 53072                       MEMPHIS, TN 38118                   CALHOUN FALLS, SC 29628




CHELSA PAINTER                           CHELSAE CHANCELLOR                  CHELSAS MITCHELL
PO BOX 266                               123 SOUTH GILMER                    100 JOURNET DRIVE 6B
QUITMAN, AR 72131                        KINSTON, AL 36453                   ST MARTINVILLE, LA 70582




CHELSE HAWES                             CHELSEA BOSWELL                     CHELSEA CAPSHAW
6193 METZ RD                             86 PACT LANE                        1469 HWY 241
ST. FRANCISVILLE, LA 70775               HAUGHTON, LA 71037                  BRINKLEY, AR 72021




CHELSEA CHUMLEY                          CHELSEA GAUTREAUX                   CHELSEA HASTINGS
408 WINCHESTER ROAD                      1440 S 12TH STREET                  135 HARTRD
MONTICELLO, AR 71655                     PIGGOT, AR 72454                    JUDSONIA, AR 72081




CHELSEA HENSON                           CHELSEA HOLDINESS                   CHELSEA JACKSON
1690 COUNTY RD. 222                      17211 E MAIN ST                     1401 W CORNELIA ST
FLORENCE, AL 35633                       LOUISVILLE, MS 39339                MARION, AL 36756




CHELSEA JOHNSON                          CHELSEA KNIGHT                      CHELSEA LECKIE
16 COX ST                                764 HARMON JOHNSON RD               52 PACES RUN
BELTON, SC 29627                         MONROE, LA 71202                    LUGOFF, SC 29078




CHELSEA MYERS                            CHELSEA RIEGLER                     CHELSEA RUFFIN
4294 HWY 49                              87 PACT LANE                        11 SYLVESTER DR
TENNESSEE RIDGE, TN 37178                HAUGHTON, LA 71037                  NEEDHAM, AL 36915




CHELSEA SHARP                            CHELSEA STUBBLEFIELD                CHELSEA WRIGHT
415 HWY 18 BYP                           612 EAST MAIN ST                    1631 CR 419
MANILA, AR 72442                         HARTSVILLE, TN 37074                RIPLEY, MS 38663
CHELSEE FERRIS           Case 19-11984-CSS    Doc
                                        CHELSEE    36 Filed 09/10/19
                                                NABORS                 PageCHELSEY
                                                                            254 ofBROWN
                                                                                   1514
801 WOODLAND HILLS DR                   3233 ASH STREET                    671 HB SMITH ROAD
PHILADELPHIA, MS 39350                  NORWOOD, LA 70761                  MAGEE, MS 39111




CHELSEY DOBBS                           CHELSEY FLYNN                      CHELSEY HALL
51 DUFF RD                              21 GALAX CIRCLE                    157 CR 2205
LAMAR, AR 72846                         TRYON, NC 28782                    DAINGERFIELD, TX 75638




CHELSEY KING                            CHELSEY RENFROW                    CHELSEY SMITH
1875 PARKBURG RD                        6711 WOODBURY LOOP                 4144 PRESCOTT RD
MEDON, TN 38356                         MORGANTOWN, KY 42261               BATON ROUGE, LA 70805




CHELSEY TRICE                           CHELSIE HENDERSON                  CHELSIE LITTLE
381 MC QUEEN RD                         127 FRIAR TUCK RD                  209 SOUTH FOSTER DR.
KILGORE, TX 75662                       STATESVILLE, NC 28625              HAUGHTON, LA 71037




CHELSIE THIBODEAUX                      CHEM. SPRAY SOUTH INC              CHEMEKA JONES
108 DAYNA DR                            PO BOX 817                         206 N MILLER STREET
CARENCRO, LA 70520                      GONZALES, LA 70707-0817            FORT VALLEY, GA 31030




CHEMENCE                                CHEMENCE                           CHEP USA
ATTN DOMINICK F VITRIS                  ATTN HUGH COOKE                    PO BOX 281033
185 BLUEGRASS VALLEY PKWY               185 BLUEGRASS VALLEY PKWY          ATLANTA, GA 30384-1033
ALPHARETTA, GA 30005                    ALPHARETTA, GA 30005




CHER STEINHAUSER                        CHERAMIE BLACKBURN                 CHERAYL STEPHENS
619 W 3RD AVE. APT B                    105 CHARLES ST                     8692 BROOK LANE
ALBANY, GA 31701                        CARENCRO, LA 70520                 FAIRHOPE, AL 36532




CHEREE TAYLOR                           CHERELLE LATIKER                   CHERELLE WASHINGTON
1501 W 28TH AVE                         101 DAVIS DRIVE                    2203 SIMSPONS ST
PINE BLUFF, AR 71603-5367               BELZONI, MS 39038                  ANNISTON, AL 36201




CHERI MEADOWS                           CHERI WILKINS                      CHERIDAN MAYNARD
271 HALL RD                             544 GREER ST.                      415 ABBOTT ROAD
DOTHAN, AL 36301                        LINCOLN, AL 35096                  BARNESVILLE, GA 30204




CHERIE BROWN                            CHERIE F WILCHER                   CHERIE REED
4 A RUTLEDGE LN                         W-3 LLC                            28 ASBURY SPEIGHT
PHENIX CITY, AL 36869                   1657 SOLSTICE DRIVE                FORT GAINES, GA 39851
                                        PRESCOTT, AZ 86301
CHERILYN MAGEE          Case 19-11984-CSS     Doc
                                       CHERILYN    36 Filed 09/10/19
                                                TAYLOR                  PageCHERISE
                                                                             255 ofPAIGE
                                                                                    1514
CHERILYN MAGEE                         1542 ORR ST                          PO BOX 1183
PHOTOGRAPHY                            MEMPHIS, TN 38108                    UNIONTOWN, AL 36786
2223 STATE ROUTE 334
LEWISPORT, KY 42351



CHERISH BUTTS                          CHERISH GILSTRAP                     CHERISH WILLARD
441 CR 27                              143 HUNTING HOLLOW RD                22 SHANDA RIDGE DR
BAY SPRINGS, MS 39422                  SIX MILE, SC 29682                   PONTOTOC, MS 38863




CHEROKEE CNTY TAX COLLECT              CHEROKEE DISTRIBUTING COMPANY        CHEROKEE PLAZA SHOPPING CENTER LLC
75 PEACHTREE STREET                    ATTN GEORGE SAMPSON, PRESIDENT       111 S 4TH ST, STE 100
MURPHY, NC 28906                       200 MILLER MAIN CIRCLE               PO BOX 995
                                       KNOXVILLE, TN 37919                  GADSDEN, AL 35902-0995




CHEROKEE VILLAGE FIRE DEPT             CHEROKEE VILLAGE POLICE DEPT.        CHEROKEE VILLAGE WATER WORKS
PO BOX 129                             DEPT.                                20 STEVE A ROSE TRAIL
CHEROKEE VILLAGE, AR 72525             2 SANTEE DR.                         CHEROKE VILLAGE, AR 72529
                                       CHEROKEE VILLAGE, AR 72525




CHEROKEE VILLAGE WATER WORKS           CHERRELLE DOSS                       CHERRELLE GIBSON
PO BOX 600CHEROKEE                     4031 2ND STREET                      3126 BERT KOUNS APT 256
VILLAGE, AR 72525                      MOSS POINT, MS 39563                 SHREVEPORT, LA 71118




CHERRELLE MOORE                        CHERRIE FORD                         CHERRIES FOOTWEAR
289 SE CLAIBORNE AVE                   116 ES DRIVE                         PO BOX 1036
MINDEN, LA 71073                       BRAXTON, MS 39044                    CHARLOTTE, NC 28201




CHERRY BEROLA                          CHERRY DANIELS                       CHERRY LAKE PUBLISHING/
154 THORNBERRY RD                      3326 BEAUMONT DRIVE                  SLEEPING BEAR PRESS
SAREPTA, LA 71071                      PEARL, MS 39208                      1750 NORTHWAY DRIVE
                                                                            SUITE 101
                                                                            NORTH MANKATO, MN 56003



CHERRY TYUS                            CHERRY TYUS                          CHERRY VALLEY PROPERTIES LLC
4957 ROSEFIELD RD                      4957 ROSEFIELD ROAD                  4852-A JIMMY CARTER BLVD
MEMPHIS, TN 38118                      MEMPHIS, TN 38118                    NORCROSS, GA 30093




CHERRY WILLIAMS                        CHERRY WILLIAMS                      CHERRY WILLIAMS
140 HOLT ST                            209 ALTMAN AVE                       420 GOPHER ROAD
SAVANNAH, TN 38372                     THOMASVILLE, GA 31792                METTER, GA 30439




CHERRYL WOODS                          CHERYL BOOZER                        CHERYL BROWN
94 COUNTY ROAD 535                     P.O. BOX 2201                        6288 LICKTON PIKE
VALLEY GRANDE, AL 36701                MURRELLS INLET, SC 29576             GOODLETTSVILLE, TN 37072
CHERYL BUTTREY        Case 19-11984-CSS
                                     CHERYL Doc 36 Filed 09/10/19
                                            C WOODRUFF               PageCHERYL
                                                                          256 ofCRANE
                                                                                  1514
1186 OLD LOCK A RD                   650 HICKORY FLAT RD                 150 CRANE ST.
CHARLOTTE, TN 37036                  CEDAR GROVE, TN 38321               WARRIOR, AL 35180




CHERYL CRAWLEY                       CHERYL DEMERY                       CHERYL DEMERY
7671 MEMPHIS ARLINGTON ROAD          100 RIDGE AVE.                      100 RIDGE AVE.
MEMPHIS, TN 38135                    WINFIELD, LA 71483                  WINNFIELD, LA 71483




CHERYL DENTON                        CHERYL ELLINBURG                    CHERYL FISHER
PO BOX 1183                          10200 LA HIGHWAY 1033               1251 WENDOR DR
MORRILTON, AR 72110                  DENHAM SPRINGS, LA 70726-7039       MURFREESBORO, TN 37130




CHERYL FLATT                         CHERYL FOLLIS                       CHERYL FOURROUX
15935 HWY 64                         323 BURKE DR                        1705 PERSIMMON AVE
SAVANNAH, TN 38372                   RIPLEY, TN 38063                    METAIRIE, LA 70001




CHERYL FREEMAN                       CHERYL GANN                         CHERYL GARCIA
120 ALABAMA AVE                      231 REBECCA DR                      1277 N HWY 171
ETOWAH, TN 37331                     BYHALIA, MS 38611                   MOSS BLUFF, LA 70611




CHERYL GOSWICK                       CHERYL HARPER                       CHERYL HARVEY
3074 TWO SISTERS FERRY ROAD          PO BOX 2012                         2219 DEBORAH DRIVE
ESTILL, SC 29918                     ROBERTSDALE, AL 36567               VALDOSTA, GA 31602




CHERYL HARVEY                        CHERYL HOOKER                       CHERYL HYDE
2219 DEBORAH DRIVE                   785 MT CARMEL RD                    7373 HWY 64 N
VALDOSTA, GA 31604                   PRENTISS, MS 39474                  HAYESVILLE, NC 28904




CHERYL JOHNSON                       CHERYL KING                         CHERYL LANIER
1003 FLENT HILL LN                   121 E CLOVERDALE DR                 698 MARCUS ST
BESSEMER, AL 35022                   BRINKLEY, AR 72021                  METTER, GA 30439




CHERYL LIGHT                         CHERYL LISZKA                       CHERYL MATTHEWS
93 TODD STREET                       412 E ELLAWOOD                      311 SQUIRE ROAD
PERRY, AR 72125                      CEDARTOWN, GA 30125                 ANDREWS, SC 29510




CHERYL MCINTOSH                      CHERYL MILLER                       CHERYL OLSON
302 HIGH CHAPARRALL DRIVE            722 ROSTON RD                       490 HILL ST
MARTINEZ, GA 30907                   PRESCOTT, AR 71857                  LEWISBURG, TN 37091
CHERYL PEPPER            Case 19-11984-CSS
                                        CHERYL Doc 36
                                               RANARD        Filed 09/10/19   PageCHERYL
                                                                                   257 ofRIGGINS
                                                                                           1514
6694 ATTALA RD                          1103 CARDINAL ST                          316 APT 3 THOMASTON RD
VAIDEN, MS 39176                        LA PLACE, LA 70068                        LINCOLN, AL 35096




CHERYL RODANO                           CHERYL SERVICE                            CHERYL SHARRIER
13667 HWY 9                             2731 HAWTHORNE                            1530 HIGHLAND PARK
CHESTERFIELD, SC 29709                  CAPE GIRARDEAU, MO 63701                  PINEVILLE, LA 71360




CHERYL SMITH                            CHERYL STEPHENS                           CHERYL STIMSON
1600 5TH AVE WEST                                                                 611 S MAIN ST
BIRMINGHAM, AL 35208                                                              DUMAS, AR 71639




CHERYL THOMAS                           CHERYL WATSON                             CHERYL WIREMAN
5215 HOLLOW CIRCLE 201                  47 DUNAWAY GAP                            211 EAST LOCUST
SOUTHAVEN, MS 38671                     SUMMERVILLE, GA 30747                     PIGGOTT, AR 72454-2722




CHERYLE PARKER                          CHERYLENE HAYES                           CHERYLL RAY
605 GLENN ST LOT8A PMB PO               2005 E. PINETREE BLVD. E-8                127 PEYTON CR
GASTON, SC 29053-9722                   THOMASVILLE, GA 31792                     OXFORD, MS 38655




CHESAPEAKE MERCHANDISING INC            CHESHONDA GIDDENS                         CHESLEY ROBERTS
ATTN DAN ARORA, PRESIDENT               2155 W. JANIE BROOKS ST                   505 N ELM ST
4615-B WEDGEWOOD BLVD                   ALBANY, GA 31720                          HOPE, AR 71801
FREDERICK, MD 21703




CHESNEE FIRE DEPT.                      CHESNEE POLICE DEPT.                      CHESNEE TELEPHONE COMPANY
5854 CHESNEE H                          201 W. CHEROKEE ST.                       201 W. CHEROKEE ST.
CHESNEE, SC 29323                       CHESNEE, SC 29323                         CHESNEE, SC 29323




CHESTER COLE                            CHESTER COUNTY BANK                       CHESTER COUNTY BANK
4300 N GETWELL RD                       224 WEST MAIN STREEET                     PO BOX 347
MEMPHIS, TN 38118                       HENDERSON, TX 38340                       HENDERSON, TN 38340




CHESTER COUNTY TREASURER                CHESTER COUNTY TREASURER                  CHESTER COUNTY TRUSTEE
1476 J A COCHRAN BYPASS                 PO BOX 686                                159 E MAIN ST 2
CHESTER, SC 29706-2187                  CHESTER, SC 29706                         HENDERSON, TN 38340




CHESTER COUNTY TRUSTEE                  CHESTER GAPCZYNSKI                        CHESTER MURRAY
PO BOX 386                              388 LINDSCOT LANE                         252 OLD HWY 18
HENDERSON, TN 38340                     WEXFORD, PA 15090                         TENNESSEE RIDGE, TN 37178
                     Case
CHESTER POLICE DEPARTMENT    19-11984-CSS    Doc
                                       CHESTER    36 Filed 09/10/19
                                               SKELTON                    PageCHESTERFIELD
                                                                               258 of 1514 CO TREASURER
2740 DAWSON DR                         12334 HIGHWAY 27                       ATTN: FRED HARRIS
CHESTER, SC 29706                      SUMMERVILLE, GA 30747                  178 MILL ST
                                                                              CHESTERFIELD, SC 29709




CHESTERFIELD CO TREASURER              CHESTERFIELD FIRE DEPT.                CHESTERFIELD POLICE DEPT.
PO BOX 750                             212 COTTON ST.                         110 E MAIN ST.
CHESTERFIELD, SC 29709                 CHESTERFIELD, SC 29709                 CHESTERFIELD, SC 29709




CHESTERFIELD SERVICES                  CHESTINA DANNER                        CHEVRON PRODUCTS COMPANY
923 GRAVOIS ROAD                       3006 ATMORE ST                         ATTN COLLEEN CERVANTES, PRESIDENT
923 GRAVOIS ROAD                       MEMPHIS, TN 38118                      6001 BOLLINGER CANYON RD
FENTON, MO 63026                                                              SAN RAMON, CA 94583




CHEVRON PRODUCTS COMPANY               CHEVRON PRODUCTS COMPANY               CHEVRON PRODUCTS COMPANY
ATTN CYNTHIA GARAY, CREDIT ANALYST     ATTN LOUISVILLE BUS CENTER             ATTN NICK THURMOND, DECISION SUPPORT
2005 DIAMOND BLVD, RM 2182             9401 WILLIAMSBURG PLAZA, STE 201       9401 WILLIAMSBURG PLAZA, STE 201
CONCORD, GA 94520                      LOUSIVILLE, KY 40222                   LOUSIVILLE, KY 40222




CHEVRON PRODUCTS COMPANY               CHEVRON USA INC                        CHEWVONA MCMILLER
ATTN STEVEN G BASS, DECISION SUPPORT   CHEVRON PRODUCTS COMPANY               202 PARKER DAIRY RD
6001 BOLLINGER CANYON RD               PO BOX F SECTION 610                   DUBLIN, GA 31021
SAN RAMON, CA 94583                    CONCORD, CA 94524




CHEYANNE HOLMES                        CHEYANNE JOHNSON                       CHEYANNE WILSON
1006 ISBELL ROAD                       1047 PHILLIPS DRIVE                    3106 BEECH GROVE ROAD
ODENVILLE, AL 35120                    MONTEREY, TN 38574                     HALEYVILLE, AL 35565




CHEYENNE BLACK                         CHEYENNE BRANCH                        CHEYENNE BRAZIL
203 MEADOWBROOK DRIVE                  306 HUSSEY                             409 OAK ST PO BOX 574
WOODBURY, TN 37190                     WINONA, TX 75792                       HODGE, LA 71247




CHEYENNE DURBIN                        CHEYENNE EHRHARDT                      CHEYENNE FINNEGAN
678 TUCKER LANE                        35 BLACK HAWK LANE                     376 GRAVEL HILL RD
SPRINGFIELD, KY 40069                  MOODY, AL 35004                        ROMANCE, AR 72136




CHEYENNE FREE                          CHEYENNE GRAY                          CHEYENNE HALL
173 COUNTY ROAD 55                     11154 MANCHESTER                       926 GREENE 890
HOUSTON, MS 38851                      BASTROP, LA 71220                      PARAGOULD, AR 72450




CHEYENNE HANSON                        CHEYENNE MURPHY                        CHEYENNE NUGENT
115 MCEDCO RD                          311 E PETER AVE APT. B                 165 WEST CYPRESS STREET
WOODRUFF, SC 29388                     MONTEREY, TN 38574                     JAMESTOWN, LA 71045
CHEYENNE PRESSLEY        Case 19-11984-CSS    Doc
                                        CHEYENNE   36 Filed 09/10/19
                                                 SMALL                       PageCHEYENNE
                                                                                  259 of 1514
                                                                                          STUDDARD
2930 N JACKSON HWY                      47 COUNTRY LN                            244 HIGHWAY 83
CANMER, KY 42722                        RAINBOW CITY, AL 35906                   GOOD HOPE, GA 30641




CHEYRL SULLIVAN                         CHEZAREE MAKINS                          CHIANCA JONES
20 SMOKING OAK RD                       31 ESTE PLANT RD                         412 COLEMAN ST APT 304
CONWAY, AR 72034                        PIEDMONT, SC 29673                       PHILADELPHIA, MS 39350




CHIC HOME DESIGN LLC                    CHIC HOME DESIGN LLC                     CHICAGO AMERICAN MTG
312 AVENUE U                            ATTN MARK NASIRI, PRESIDENT              D/B/A CAMAIR LLC
BROOKLYN, NY 11223                      1 W 34TH ST                              4500 W 47TH ST
                                        NEW YORK, NY 10001                       CHICAGO, IL 60632




CHICAGO COFFEE ROASTERY                 CHICAGO WHOLESALE AUCTION                CHICARRA MCGEE
DBA COFFEE MASTERS                      1814 KENOSHA RD                          148 PINECREST ST
7606 INDUSTRIAL COURT                   ZION, IL 60099                           SALTILLO, MS 38866
SPRING GROVE, IL 60081




CHICKAMAUGA FIRE DEPT.                  CHICKAMAUGA POLICE DEPT                  CHICKAMAUGA TELEPONE COMPANY
7249 HIGHWAY 27 NORTH                   240 COVE RD.                             300 THOMAS AVE
CHICKAMAUGA, GA 30739                   CHICKAMAUGA, GA 30707                    CHICKAMAUGA, GA 30707




CHICKAMAUGA TELEPONE COMPANY            CHICKAMAUGA UTILITIES, GA                CHICKAMAUGA UTILITIES, GA
PO BOX 69                               103 CRITTENDEN AVE                       PO BOX 69
CHICKAMUAGA, GA 30707                   CHICKAMAUGA, GA 30707                    CHICKAMUAGA, GA 30707




CHICKASAW & LITTLE ROCK BROOM WORKS     CHICKASAW & LITTLE ROCK BROOM WORKS      CHICKASAW & LITTLE ROCK BROOM WORKS
7710 JAMISON RD                         PO BOX 191458                            PO BOX 191458
LITTLE ROCK, AR 72209                   LITTLE ROCK, AR 72219                    LITTLE ROCK, AR 72219-1458




CHICKASAW CENTER LLC                    CHICKASAW CO TAX                         CHICKASAW CO TAX
C/O REAL ESTATE SOUTHEAST LLC           1 PINSON SQUARE ROOM 3                   COLLECTOR
3039 MUD CREEK ROAD                     HOUSTON, MS 38851                        1 PINSON SQUARE ROOM 3
PRATTVILLE, AL 36068                                                             HOUSTON, MS 38851




CHICKASAW CONTAINER COMP                CHICKASAW COUNTY TAX                     CHICKASAW COUNTY TAX
PO BOX 49                               234 WEST MAIN ST.                        COLLECTOR
219 S CARTER STREET                     OKOLONA, MS 38860                        234 WEST MAIN ST.
OKOLONA, MS 38860                                                                COURTHOUSE RM 204
                                                                                 OKOLONA, MS 38860



CHICKASAW ELECTRIC COOPERATIVE, TN      CHICKASAW ELECTRIC COOPERATIVE, TN       CHICKASAW FIRE DEPARTMENT
17970 HWY 64                            PO BOX 459                               224 N. CRAFT HWY
SOMERVELLE, TN 38068                    SOMERVILLE, TN 38068                     CHICKASAW, AL 36611
CHICKASAW JOURNAL &       Case 19-11984-CSS     DocPLAZA
                                         CHICKASAW  36 L.L.C.
                                                         Filed 09/10/19   PageCHICKASAW
                                                                               260 of 1514
                                                                                        POLICE DEPART.
TIMES-POST                                PO BOX 11407                        224 N. CRAFT HWY
PO BOX 629                                BIRMINGHAM, AL 35246-1036           CHICKASAW, AL 36611
HOUSTON, MS 38851




CHICKEN OF THE SEA                        CHICOT CO. TAX COLLECTOR            CHICOT COUNTY DISTRICT COURT
9330 SRANTON RD STE 500                   417 MAIN STREET                     PO BOX 832
SAN DIEGO, CA 92121                       LAKE VILLAGE, AR 71653              LAKE VILLAGE, AR 71653




CHICOT COUNTY NEWSPAPERS                  CHIDRESS LLC                        CHIEFSEAHAWK
105 COURT ST.                             380 CENTARL ST                      1434 PIKE AVE.
LAKE VILLAGE, AR 71653                    COLUMBIA, LA 71418                  NORTH LITTLE ROCK, AR 72114




CHIKA IBIAM                               CHIKETA BURNETTE                    CHIKETA LEWIS
1885 SILVERSTONE DR                       6450 LYNNFIELD                      1097 N BELVEDERE BLVD
LAWRENCEVILLE, GA 30045                   HORNLAKE, MS 38637                  MEMPHIS, TN 38107




CHILD SUPPORT ENFORCEMENT FSR             CHILD SUPPORT ENFORCEMENT           CHILD SUPPORT ENFORCEMENT
PO BOX 105730                             PO BOX 1800                         PO BOX 49459
ATLANTA, GA 30348                         CARROLLTON, GA 30112-1800           AUSTIN, TX 78765




CHILD SUPPORT ENFORCEMENT                 CHILD SUPPORT FISCAL UNIT           CHILD SUPPORT FUND
STATE DISBURSEMENT                        PO BOX 3334                         601 LOCUST - RM 101
PO BOX 1860                               GULFPORT, MS 39505-3334             ARCADIA, LA 71001
HONOLULU, HI 96805-1860




CHILD SUPPORT PAYMENT CTR                 CHILD SUPPORT PAYMENTS              CHILD SUPPORT PAYMENTS
700 GOVENORS DRIVE                        PO BOX 419058                       PO BOX 989067
SUITE 84                                  RANCHO CORDOVA, CA 95741            WEST SACRAMENTO, CA 95798
PIERRE, SD 57501-2291




CHILD SUPPORT SERVICES OF ATLANTA         CHILD SUPPORT SPECIALIST            CHILD WILLIAMS
ATLANTA                                   PO BOX 721821                       UNKNOWN
PO BOX 87120                              HOUSTON, TX 77272                   NASHVILLE, TN 37214
ATLANTA, GA 30337




CHILDRENS APPAREL NETWORK                 CHILDRENS APPAREL NETWORK           CHILDRENS MIRACLE
31 W 34TH ST 11 FL                        77 SOUTH 1ST ST                     NETWORK HOSPITALS
NEW YORK, NY 10001                        ELIZABETH, NJ 07206                 205 WEST 700 SOUTH
                                                                              SALT LAKE CITY, UT 84101




CHILDRENS ORGAN TRANSPLNT                 CHILDRESS LLC                       CHILDRESS LLC
ASSOCIATION HONORING                      380 CENTRAL ST                      PO BOX 309
WALKER WADE GOLF TOURNAMT                 COLUMBIA, LA 71418                  COLUMBIA, LA 71418
8255 WESTBROOK DR
OLIVE BRANCH, MS 38654
CHILDRESS, GERALD H      Case 19-11984-CSS      Doc
                                        CHILLI POP   36 Filed
                                                   APPAREL LLC 09/10/19   PageCHILLYS
                                                                               261 ofLLC
                                                                                       1514
                                         CHARLES SUED                         25275 FRIENDSHIP RD
                                         1407 BROADWAY SUITE 512              DAPHNE, AL 36526
                                         NEW YORK, NY 10018




CHILTON CO TAX COLLECTOR                 CHILTON CO TAX COLLECTOR             CHINA DOLL RICE & BEANS INC
500 2ND AVE N 221                        PO BOX 1760                          ATTN BRIAN MCCARTHEY
CLANTON, AL 35045                        CLANTON, AL 35046                    100 JACINTOPORT BLVD
                                                                              SARALAND, AL 36571




CHINA FRAME AND MIRROR                   CHINA LEATHER COLLECTION             CHINA MARTINEZ
LAURIE FOWLER                            2381 BUENA VISTA STREET              365 BAY STREET
17182 E.16 HWY 15                        IRWINDALE, CA 91010                  METTER, GA 30439
MT. VERNON, IL 62864




CHINA SCOTT                              CHINI MCCARTER                       CHINITA POLK
5276 EVERETT LN                          108 PITTS DR                         PO BOX 753815
MEMPHIS, TN 38115                        COLUMBIANA, AL 35051                 MEMPHIS, TN 38115




CHIP PURVIS                              CHIP PURVIS                          CHIQUITA DAVIS
750 A LAKEHALL RD.                       750A LAKE HALL RD                    90 SHIRLEY LANE
LAKE VILLAGE, AR 71653                   LAKE VILLAGE, AR 71653               GRAND JUNCTION, TN 38039




CHIQUITA FRAZIER                         CHIQUITA HANDY                       CHIQUITA HARDEN
2213 SHED ROAD 190                       900 CHERRY APT 1                     320 OLD SKULL SHOALS RD
BOSSIER CITY, LA 71111                   SUMMIT, MS 39666                     WASHINGTON, GA 30673




CHIQUITA MITCHELL                        CHIQUITA SIGLER                      CHIQUITA STEPHENS
1465 SHETLAND CV                         400 BIGGER ST APT. 19                215 WESTCLIFF CIR
SOUTHAVEN, MS 38671                      MONROEVILLE, AL 36460                WARNER ROBINS, GA 31088




CHIQUITA WHITEHEAD                       CHIRISH TOBLER                       CHISTOPHER WILSON
3954 AUTUMN RIDGE COURT 302              8 OLD GLENWOOD RD                    214 CECIL ST
MEMPHIS, TN 38115                        ALAMO, GA 30411                      SYLVESTER, GA 31791




CHISTOPHER WRIGHT                        CHITASHIA JEFFERSON                  CHLOE BARNETT
119 BAROUSSE                             81 TELFAIR LANE APT. D28             7 APPALOOSA TRAIL
CHURCH POINT, LA 70525                   TCHULA, MS 39169                     VILONIA, AR 72173




CHLOE HAM                                CHLOE HOOVER                         CHLOE JENEE BATISTE
35 LAKESHORE DR                          414 E.TENTH ST                       4507 OAK AVE
CAMDEN, SC 29020                         ADEL, GA 31620                       MARS POINT, MS 39563
CHLOE LANDERS             Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                         CHLOE MATTHEWS                 PageCHLOE
                                                                             262 NOSSITER
                                                                                  of 1514
1800 BEARD ST                            16 LEO HOLIDAY RD                  117 3RD RD
GUNTERSVILLE, AL 35976                   DEKALB, MS 39328                   LEESBURG, GA 31763




CHLOE ROBICHEAUX                         CHLOE SINGLETON                    CHOATE HALL & STEWART LLP
1815 WESTERN AVE. APT 8                  16867 OLD ST HWY 28                2 INTERNATIONAL PLACE
HAMMOND, LA 70401                        PIKEVILLE, TN 37367                BOSTON, MA 02110-4104




CHOCOLETTE INC.                          CHOCTAW CNTY TAX COLLECT.          CHOCTAW CNTY TAX COLLECT.
2302 EAST 15TH STREET                    22 E QUINN ST                      PO BOX 907
LOS ANGELES, CA 90021                    ACKERMAN, MS 39735                 ACKERMAN, MS 39735




CHOCTAW CO TAX COLLECTOR                 CHOCTAW INVESTMENTS LTD            CHOICE BOOKS LLC
117 S. MULBERRY SUITE 13                 221 W PUSHMATAHA ST                2387 GRACE CHAPEL RD
BUTLER, AL 36904                         BUTLER, AL 36904                   HARRISONBURG, VA 22801




CHOICE BOOKS OF GULF                     CHOICE BRANDS                      CHOICE MARTIN
STATES INC                               310 POWELL AVE                     532 EAST BROAD ST
6115 OLD PASCAGOULA RD                   MONROE, LA 71201                   CLIMAX, GA 39834
THEODORE, AL 36582




CHOICE RX                                CHOLESTECH CORPORATION             CHONETTE BOULDIN
6202 SOUTH LEWIS                         DEPARTMENT 05754                   143 MCELROY SMITH RD
SUITE K                                  PO BOX 39000                       MADISON, MS 39110
TULSA, OK 74136                          SAN FRANCISCO, CA 94139




CHONTAY MARTIN                           CHONTELLE CUMBERLAND               CHORUS GIRL INC
1308 HOBSON ST APT 56                    7615 LYNVILLE ROAD                 ATTN NINA BATRA, PRESIDENT
ALBANY, GA 31705                         PRESTON, MS 39354                  1407 BROADWAY, 1611
                                                                            NEW YORK, NY 10018




CHREE PARTEE                             CHREYL DEITZ                       CHRIS ANDERSON
7734 BRIERFILED DRIVE EAST               1198 OLD MARGARET RD               4300 N GETWELL RD
SOUTHAVEN, MS 38672                      ODENVILLE, AL 35120                MEMPHIS, TN 38118




CHRIS AUSTIN                             CHRIS BASKIN                       CHRIS BLEDSOLE
127 BOWDEN LOOP                          7305 HIGHWAY 58                    3949 BIG WOODS RD
HAMBURG, AR 71646                        WILLFORD, AR 72482                 KINGSTREE, SC 29556




CHRIS BURNS                              CHRIS CALHOUN                      CHRIS CARTER
2950 E JACKSON AVE 51                    701 WALMSLEY                       2141 CARTER ROAD
WEST MEMPHIS, AR 72301                   BALD KNOB, AR 72010                LUVERNE, AL 36049
CHRIS CHAMBERS           Case 19-11984-CSS     Doc 36
                                        CHRIS COLEMAN       Filed 09/10/19   PageCHRIS
                                                                                  263DIXON
                                                                                       of 1514
934 BROOKWOOD DR                        7683 GARDENWOOD CIRCLE                   511 EAST HAMPTON STREET
EL DORADO, AR 71730                     MCCALLA, AL 35111                        ANDERSON, SC 29624




CHRIS DUGGAR                            CHRIS DYE                                CHRIS FUSSELL
109 E RICHVIEW                          PO BOX 472                               105 DOVECOT DRIVE
CUMBERLAND CITY, TN 37050               HICKORY FLAT, MS 38633                   WARNER ROBINS, GA 31088




CHRIS GARVEY                            CHRIS GEORGE                             CHRIS GOOD
973 OAKLAND HEIGHTS DRIVE               618 GRANGER LANE                         352 COUNTRY ROAD 3603
BURKESVILLE, KY 42717                   CLARKSVILLE, TN 37042                    DIKE, TX 75437




CHRIS GULLEY                            CHRIS HALFORD                            CHRIS ISOM
290 FOXWOOD WEST                        615 FORREST AVENUE                       902 MAIZE STREET
HERNANDO, MS 38632                      EAST BREWTON, AL 36426                   BOSSIER CITY, LA 71111




CHRIS J YAHNIS COASTAL                  CHRIS J YAHNIS CORP.                     CHRIS KEY
PO BOX 5326                             PO BOX 5326                              1970 HALLOUS
FLORENCE, SC 29502                      FLORENCE, SC 29052                       CONWAY, AR 72032




CHRIS LANEY                             CHRIS OWEN                               CHRIS PARKS
455 BELL LOOP                           225 WEST BOLLING                         9211 KIOWA RD
CHATSWORTH, GA 30705                    MONTICELLO, AR 71655                     NEW PORT RICHEY, FL 34652




CHRIS PLUMMER                           CHRIS ROBERTS                            CHRIS ROBINSON
218 CHARLIE MOORE RD                    227 JACKSON LAKE INN RD                  707 WEST EMERSON
SUMRALL, MS 39482                       JACKSON, GA 30233                        PARAGOULD, AR 72450




CHRIS ROCKERFELLER                      CHRIS ROSS                               CHRIS SHARP
201 RAILROAD AVE LOT D                  409 COUNTY 210                           354 GARLAND BRANCH RD
GROVETOWN, GA 30813                     SELMA, AL 36701                          WATAUGA, TN 37694




CHRIS STEPHENS                          CHRIS SWINK                              CHRIS TSOM
323 CAMPBELL ROAD                       3437 SEPHIA ST                           902 MAIN STREET
HORATIO, AR 71842                       MEMPHIS, TN 38118                        BOSSIER CITY, LA 71111




CHRIS TURNER                            CHRIS WATSON                             CHRIS WILSON
19565 HESTER DR APT 14                  1225 TRELLIS WAY                         461 HEATON CIRCLE
CITRONELLE, AL 36522                    CONWAY, AR 72034                         EAST BREWTON, AL 36426
CHRIS YIELDING          Case 19-11984-CSS     Doc 36
                                       CHRIS ZACHARY        Filed 09/10/19   PageCHRISHA
                                                                                  264 ofCREATIONS
                                                                                         1514 LTD.
966 YIELDING ROAD                      6 LEON LN                                81 WEST GREENVILLE RD.
WARD, AR 72176-8805                    CLEVELAND, AR 72030-9562                 GREENVILLE, RI 02828




CHRISHA CREATIONS                      CHRISHAWNA JONES                         CHRISHIANNA MILLER
7 INDUSTRIAL DRIVE S.                  1200 GIBSON CIRCLE                       1209 JOHNSON
SMITHFIELD, RI 02917                   BOSSIER CITY, LA 71112                   CLEVELAND, MS 38732




CHRISHONNA BRYANT                      CHRISIANA LINER                          CHRISMA KINARD
910 JOHNSON STREET APT.3A              1040 CARR AVE                            809 HOLLY ST
MANSFIELD, LA 71052                    CLARKSDALE, MS 38614                     HAMPTON, SC 29924




CHRISSI ONEAL                          CHRISSTA CROWELL                         CHRISSY BOWMAN
1012 BUCKEYE RD                        6280 MAIN ST.                            106 COWAN ST
EAST DUBLIN, GA 31027                  ENVILLE, TN 38332                        TALLADEGA, AL 35160




CHRISTA CROWELL                        CHRISTA CROWELL                          CHRISTA DEAN
6280 MAIN ST.                          PO BOX 98                                3096 SOUTHRIDE LANE
ENVILLE, TN 38332                      SAVANNAH, TN 38372                       BONIFAY, FL 32425




CHRISTA DIAZ                           CHRISTA HUNTER                           CHRISTAL QUICK
418 RUSTIC TRAIL ROAD                  109 MCKEMIE ST                           5687 HWY 29
HOOVER, AL 35216                       COLUMBIA, AL 36319                       BREWTON, AL 36426




CHRISTAL ROBERTSON                     CHRISTAL WHITE                           CHRISTALYNN CHAMBERS
PO BOX 178                             3111 BELLTOWEN                           8515 DOLLARWAY ROAD
STAR CITY, AR 71667                    MEMPHIS, TN 38115                        WHITE HALL, AR 71602




CHRISTEENA MEADE                       CHRISTELLA RAWLS                         CHRISTENE RAINWATER
14551 COWART POND ROAD                 293 LAMPTON RD                           1001 WEDDINGFORD ROAD
METTER, GA 30439                       SUMRALL, MS 39482                        HEBER SPRINGS, AR 72543




CHRISTERVILLE NEIGHBOURS               CHRISTI ABBOTT                           CHRISTI CLEVELAND
42 RYAN DR                             663 FRANKS RD                            180 COUNTY ROAD 14
GREENBRIER, AR 72058                   MANTACHIE, MS 38855                      BELMONT, MS 38827




CHRISTI CLINTON                        CHRISTI HOWARD                           CHRISTI JOHNSON
880 SCHILLING FARM RD 101              301 N 5TH ST                             2091 HOUSTON COVE
COLLIERVILLE, TN 38017                 BREESE, IL 62230                         GERMANTOWN, TN 38139
CHRISTI JONES            Case 19-11984-CSS
                                        CHRISTI Doc  36 Filed 09/10/19
                                                MODISETTE                PageCHRISTI
                                                                              265 of   1514
                                                                                     NANNEY
P O BOX 101                              313 S WALNUT                        259 NEW HOPE CHURCH RD
JOANNA, SC 29351                         WHITE OAK, TX 75693                 MANTACHIE, MS 38855




CHRISTI TAYLOR                           CHRISTIAN & SMALL LLP               CHRISTIAN ALLEN
108 FIELDSTONE RD                        505 20TH STREET NO.                 30 WEST HOLLY STREET
PULASKI, TN 38478                        SUITE 1800                          PARSONS, TN 38363
                                         BIRMINGHAM, AL 35203-2696




CHRISTIAN ALLEN                          CHRISTIAN ASHBURN                   CHRISTIAN BALDERRAMA
4105 NW CR 150                           1308 MORELAND                       4755 EAST MAIN STREE
JASPER, FL 32052                         PINE BLUFF, AR 71603                HUMBOLDT, TN 38343




CHRISTIAN BAXTER                         CHRISTIAN BELL                      CHRISTIAN BENSON
603 JANNA DRIVE                          596 MOUNTAIN VIEW RD                394 SOUTH GLEZEN WEST STREET
WEST MONROE, LA 71291                    CHATSWORTH, GA 30705                PETERSBURG, IN 47567




CHRISTIAN BOSTROM                        CHRISTIAN BRANTLEY                  CHRISTIAN BUMPHUS
31 VERNA CIRCLE                          201 PAMELA DR                       300 CHARLIE COURT APT 104
DALEVILLE, AL 36322                      EAST DUBLIN, GA 31027               HOPKINSVILLE, KY 42240




CHRISTIAN CNTY HEALTH DPT                CHRISTIAN CNTY HEALTH DPT           CHRISTIAN COLLIER
1700 CANTON ST                           PO BOX 647                          702 JC MAULDIN HWY
HOPKINSVILLE, KY 42240                   HOPKINSVILLE, KY 42240              KILLEN, AL 35645




CHRISTIAN COUNTY CLERKS OFFICE           CHRISTIAN COUNTY CLERKS             CHRISTIAN COUNTY
ATTN PRIVILEGE LIC. DEPT                 511 S. MAIN STREET                  511 SOUTH MAIN STREET
511 S. MAIN STREET                       HOPKINSVILLE, KY 42240              HOPKINSVILLE, KY 42240
HOPKINSVILLE, KY 42240




CHRISTIAN COUNTY                         CHRISTIAN COX                       CHRISTIAN ELECTRIC
OCCUPATIONAL LICENSES                    644 FORGE CREEK RD                  SERVICE INC
511 S. MAIN STREET                       MOUNTAIN CITY, TN 37683             1039 1ST AVE
HOPKINSVILLE, KY 42240                                                       GADSDEN, AL 35901




CHRISTIAN GLASS                          CHRISTIAN GOODE                     CHRISTIAN JACKSON
4027 SHELDON DR                          602 ROBINSON DAIRY                  105 S CARDINAL DRIVE
COLUMBIA, TN 38041                       ENOREE, SC 29335                    MOUNTAIN HOME, AR 72653




CHRISTIAN JOHNSON                        CHRISTIAN LASETER                   CHRISTIAN NELSON
713 CANNAN STREET                        PO BOX 302                          PO BOX 1984
MARSHALL, AR 72650                       SHELLMAN, GA 39886                  MOUNTAIN VIEW, AR 72560-1984
CHRISTIAN PEACH        Case 19-11984-CSS     Doc
                                      CHRISTIAN   36 Filed 09/10/19
                                                POMPY                 PageCHRISTIAN
                                                                           266 of 1514
                                                                                    ROBERTS
1026 MCSWAIN STREET                   3 BAKER LANE                        727 S MAIN STREET
PARIS, TN 38242                       OAKVALE, MS 39656                   HINESVILLE, GA 31313




CHRISTIAN TAFT                        CHRISTIAN TATE                      CHRISTIAN VAUGHN
UNKNOWN                               10315 GRIFFITH RD                   4422 HWY 29
MOSS POINT, MS 39563                  PIKEVILLE, TN 37367                 LEWISVILLE, AR 71845




CHRISTIAN WILLINGHAM                  CHRISTIAN YINGLING                  CHRISTIANA GONZALEZ/OLIVA
2419 SHADYBROOK LN APT F21            503 W COMMERCE ST                   703 JEANELL ST
HALEYVILLE, AL 35565                  LORETTO, TN 38469                   QUITMAN, TX 75765




CHRISTIE BICE                         CHRISTIE CHAMBLESS                  CHRISTIE HEIGLE
236 BOOTHE LANE                       330 PINE BLUFF                      10021 KIMSTRAND RD LOT 15
BRIARFIELD, AL 35035                  PARIS, TX 75460                     PENSACOLA, FL 32534




CHRISTIE HORSLEY                      CHRISTIE LINDSAY                    CHRISTIE SWAFFORD
120SHORT STREET                       211 DIANNE STREET                   341 COUNTY RD 307
TRUSSVILLE, AL 35173                  PINEVILLE, LA 71360                 CULLMAN, AL 35057




CHRISTIN COYLE                        CHRISTIN RAINES                     CHRISTINA ADKISON
200 CHURCH ST                         232 MARINA ROAD                     1160 ROBERTS ROAD
CANTON, MS 39095                      CAMDEN, AL 36726                    LOGANSPORT, LA 71049




CHRISTINA BAKER                       CHRISTINA BANKS                     CHRISTINA BARKER
514 PITT ST                           3630 TIMBERSLAKE WILDERSV           139 CRESTVIEW ROAD
PARIS, TN 38242                       LEXINGTON, TN 38351                 CONWAY, AR 72034-8613




CHRISTINA BLANKENSHIP                 CHRISTINA BOYLE                     CHRISTINA BRAWNER
73 STATE ROUTE 186 NORTH              109 GARDENDALE DRIVE                1612 PLEASANT GROVE RD
HUMBOLDT, TN 38343                    COLUMBIA, TN 38401                  WESTMORELAND, TN 37186




CHRISTINA BRIGGS                      CHRISTINA BROCK                     CHRISTINA BROWN
3611 JONQUIL DRIVE                    903 BROAD ST                        228 HENDERSON CIRCLE
HUNTSVILLE, AL 35810                  GREENFIELD, TN 38230                PICKENS, SC 29671




CHRISTINA BROWN                       CHRISTINA BUFFINGTON                CHRISTINA CASKEY
250 TOBY LOOP                         3 STONECREEK DR                     5006 SOUTH JEFFERSON STREET
EUNICE, LA 70535                      ROME, GA 30161                      OAKLAND CITY, IN 47660
CHRISTINA DAVIS        Case    19-11984-CSS     Doc
                                         CHRISTINA   36 Filed 09/10/19
                                                   DAYTON                PageCHRISTINA
                                                                              267 of 1514
                                                                                       DOCHTERMAN
1048 PARKER ROAD                         1159 SHADOW MOUNTAIN DR             17206 SPEAKER LANE
KINGSTON SPRINGS, TN 37082               HIAWASSEE, GA 30546-3868            LITTLE ROCK, AR 72206




CHRISTINA E BROWN                        CHRISTINA EDWARDS                   CHRISTINA FLIPPO
262 TOBY LOOP                            609 CAINES ROAD                     526 NEW HOPE RD
EUNICE, LA 70535                         HINESVILLE, GA 31313                KENNEDY, AL 35574




CHRISTINA GRAY                           CHRISTINA GRAY                      CHRISTINA GRIGGS
209 W. BORDELON ST APT 1                 2521 PANSY AVE                      754 LAWRENCEBURG HWY
GONZALES, LA 70737                       HORNBECK, LA 71439                  WAYNESBORO, TN 38485




CHRISTINA HANNAH                         CHRISTINA HARPER                    CHRISTINA HAYGOOD
506 NORTH MAIN STREET                    262 E DEPOT ST                      2595 REDBUD RD
LA FAYETTE, GA 30728                     FRIENDSHIP, TN 38034                CALHOUHN, GA 30701




CHRISTINA HENDERSON                      CHRISTINA HIGGINS                   CHRISTINA HINOJOSA
88 SUMMERVILLE GARDENS DRIVE             279 MC 5035                         3130 CHATTANOOGA RD
SUMMERVILLE, GA 30747                    YELLVILLE, AR 72687                 ROCKY FACE, GA 30740




CHRISTINA JERNIGAN                       CHRISTINA JOHNSON                   CHRISTINA JOHNSON
501 GILLIS STREET                        2718 14TH ST                        8737 HWY 588
BREWTON, AL 36426                        PASCAGOULA, MS 39567                PIONEER, LA 71266




CHRISTINA JOHNSTON                       CHRISTINA JONES                     CHRISTINA KRIVEJKO
2608 HAYS ST                             337 PORTLAND RD                     3945 PEACH ORCHARD ROAD
TEXARKANA, AR 71854                      WHITE HOUSE, TN 37188               DALZELL, SC 29040




CHRISTINA LATHAN                         CHRISTINA LIGON                     CHRISTINA LONGFOOT
201 GIBSON STREET                        108 LINCOLIN ST APT 12              310 FLORIDA AVE
PORTLAND, TN 37148                       HOGANSVILLE, GA 30230               MT. PLEASANT, TN 38474




CHRISTINA MARCUM                         CHRISTINA MCKINNON                  CHRISTINA PRATT
3795 LAWRENCE 2220                       360 DOGWOOD DRIVE LOT 7             2610 COLLINS LANE
PIERCE CITY, MO 65723                    NORTH AUGUSTA, SC 29841             CENTERVILLE, TN 37033




CHRISTINA PRIDDY                         CHRISTINA R BLANKENSHIP             CHRISTINA ROBINSON
2612 EAST ANGELA DRIVE                   73 STATE ROUTE 186 NORTH            1350 INGRAM ROAD
PHOENIX, AZ 85032                        HUMBOLT, TN 38343-5825              YOUNG HARRIS, GA 30582
CHRISTINA ROSS       Case   19-11984-CSS     Doc
                                      CHRISTINA   36 Filed 09/10/19
                                                SATCHER               PageCHRISTINA
                                                                           268 of 1514
                                                                                    SHEALY
247 LOCKWOOD HOLLOW RD.               1505 GRASSY RIDGE LN                880 SHILOH RD
DOVER, TN 37058                       APOPKA, FL 32703                    SALUDA, SC 29138




CHRISTINA SHOEMAKER                   CHRISTINA SIMMONS                   CHRISTINA SMITH
33 EAST EDEN WAY                      2978 JACK MCKINNEY                  4205 CREEK CIRCLE
JASPER, GA 30143                      RUTHERFORDTON, NC 28139             VALDOSTA, GA 31601




CHRISTINA TAYLOR                      CHRISTINA WHITNEY                   CHRISTINA WILLIAMS
703 STH 9TH STREET                    410 STINSON RD                      1218 HWY 30
MURRAY, KY 42071                      LAFAYETTE, TN 37083                 GONZALES, LA 70737




CHRISTINA WILLIAMS                    CHRISTINA WILLIAMS                  CHRISTINA WRIGHT
191 SNOW HILL CHURCH RD               610 SIMPSON DRIVE                   111 ANDREW AVE APT 4
GLENWOOD, GA 30428                    WINONA, MS 38967                    GREENWOOD, SC 29649




CHRISTINA WYLIE                       CHRISTINE ABNEY                     CHRISTINE ADKINSON
119 BRANCH ST                         421 ADVENTURE RD                    55290 ALABAMA ST
CHESTER, SC 29706                     SALUDA, SC 29138                    MILTON, FL 32570




CHRISTINE BARNHILL                    CHRISTINE BENNETT                   CHRISTINE BRIDGES
209 S ROOSEVELT DR                    103 TOLLISON                        4004 E. LOUISIANA AVE
MINDEN, LA 71055                      BELTON, SC 29627                    SOPERTON, GA 30457




CHRISTINE CAPPS                       CHRISTINE CASPER                    CHRISTINE CLEVELAND
75 WALNUT GROVE RD                    1050 STONEY RIDGE RD                180 COUNTY ROAD 14
BRADFORD, TN 38316                    WASHINGTON, GA 30763                BELMONT, MS 38827-8745




CHRISTINE COLLINS                     CHRISTINE CRAFT                     CHRISTINE CRAFT
PO BOX 1294                           2671 MEADOWLAKE                     303 HERRELL
YAZOO CITY, MS 39194                  MEMPHIS, TN 38115                   MEMPHIS, TN 38109




CHRISTINE DAVIS                       CHRISTINE HARRIS-ROBERTS            CHRISTINE HOUCK
1451 CEDAR CRESCENT DR 61             2302 TAFT ST                        787 RADAR CREEK RD
MOBILE, AL 36605-3530                 ALBANY, GA 31707                    OXFORD, MS 38655




CHRISTINE JAMES                       CHRISTINE JOYNER                    CHRISTINE KELLY
441 PROSPECT ST                       114 WYMAN STREET                    178 OLD HIGHWAY 15
SHREVEPORT, LA 71104                  BAMBERG, SC 29003                   ECRU, MS 38841
CHRISTINE MCCLUSKEY      Case 19-11984-CSS     Doc
                                        CHRISTINE   36 Filed 09/10/19
                                                  MCKINNEY              PageCHRISTINE
                                                                             269 of 1514
                                                                                      MOBLEY
4 WEST RIDGE CIRCLE                     3 BROOKSTONE CT                     311 W WALNUT
ROME, GA 30165                          WELLFORD, SC 29365                  HALLSVILLE, TX 75650




CHRISTINE MOORE                         CHRISTINE MOORE                     CHRISTINE OWENS
1725 STIGGER RD                         2864 JOE COKER RD                   7 COLE LANE
JACKSON, MS 39209                       JACKSON, MS 39213-9500              CHICKAMAUGA, GA 30707




CHRISTINE PERRY                         CHRISTINE RADNEY                    CHRISTINE RAINEY
415 WEST PINE ST APT 6                  329 FOREST LANE                     2764 HWY 160 E
MARY ESTHER, FL 32569                   QUITMAN, GA 31643                   HERMITAGE, AR 71647




CHRISTINE ROGERS KELLY                  CHRISTINE SCHOBEY                   CHRISTINE SINGLETARY
1869 ROGERS ROAD                        1004 EAST AVE. H                    311 LEXINGTON AVENUE
STARKVILLE, MS 39759                    HOPE, AR 71801                      KINGSTREE, SC 29556




CHRISTINE TARVER                        CHRISTINE TOWNS                     CHRISTINE WATSON
1522 JOHN DR.                           1575 MAIN ST. LOT 54                721 COL. RD 206 W
LAKE CHARLES, LA 70605                  BRYSON CITY, NC 28713               MAGNOLIA, AR 71753




CHRISTINE WELLS                         CHRISTINE WILLIAMS                  CHRISTINE YATES
402 BARKSDALE RD                        155 HARS CREEK RD                   6840 FLICKER RIDGE ROAD
IVA, SC 29655                           ASH FLAT, AR 72513                  LAKE CORMORANT, MS 38641




CHRISTINE YATES                         CHRISTINIA WOOD                     CHRISTMAS OCEAN NOVELTY CO LTD
8640 FLICKERRIDGE RD                    258 TRYON STREET                    1ST & 2ND FL BLOCK A SHUANG
LAKE CORMORANT, MS 38641                RUTHERFORDTON, NC 28139             BU SHUANG KENG AREA; WEI BU
                                                                            VILLAGE QIU CHANG TOWN HUI YANG HUI
                                                                            ZHOU
                                                                            GUANG DONG CHINA


CHRISTOL WESLEY                         CHRISTOPER FRANKLIN                 CHRISTOPER JOHNSON
1707 VALLEY PARK WEST APT B             PO BOX 844                          4300 N GETWELL RD
AUGUSTA, GA 30909                       RICHTON, MS 39476                   MEMPHIS, TN 38118




CHRISTOPER LOTT                         CHRISTOPHER ANDREWS                 CHRISTOPHER ANTON
3040 MALLARD RIDGE RD                   112 CHURCH ST                       204 CHALLIS COURT
MADISON, GA 30650                       MONROEVILLE, AL 36460               GOOSE CREEK, SC 29445




CHRISTOPHER ARMSTRONG                   CHRISTOPHER ASHLEY                  CHRISTOPHER ASHWORTH
93 SFC 903                              9622 GA HWY 112                     PO BOX 145
GOODWIN, AR 72340                       DANVILLE, GA 31017                  COLLINS, MS 39428
CHRISTOPHER BAETZ        Case 19-11984-CSS     Doc 36
                                        CHRISTOPHER      Filed 09/10/19
                                                    BAILEY                   PageCHRISTOPHER
                                                                                  270 of 1514BAILEY
4535 US HWY 259                          3724 HILLRIDGE ST                       501 ARKADELPHIA RD
DAINGERFIELD, TX 75638                   MEMPHIS, TN 38109                       WARRIOR, AL 35180




CHRISTOPHER BANKHEAD                     CHRISTOPHER BASDEN                      CHRISTOPHER BEARD
1765 FRISCO                              3571 LORNA ROAD APT A                   801 MONTCLAIR RD APT. 4402
COLUMBUS, MS 39702                       HOOVER, AL 35216                        BIRMINGHAM, AL 35213




CHRISTOPHER BERRY                        CHRISTOPHER BOBO                        CHRISTOPHER BONNER
114 COUNTY ROAD 9                        911 ONEAL ST                            1940 CO RD 16
BREMEN, AL 35033                         BELTON, SC 29627                        CENTRE, AL 35960




CHRISTOPHER BONNER                       CHRISTOPHER BOWIE                       CHRISTOPHER BRANCH
515 PINE ST                              408 GRAVES ST                           5360 LOCHLOMOND RD
DUBLIN, GA 31021                         FOREST, MS 39074                        MEMPHIS, TN 38116




CHRISTOPHER BRAZEAL                      CHRISTOPHER BROOKS                      CHRISTOPHER BROWN
1514 OLD LOVETT RD                       4915 CHANA CREEK RD                     150 WOODWAY DR APT 113-H
EAST DUBLIN, GA 31027                    TALLASSEE, AL 36078                     JACKSON, MS 39206




CHRISTOPHER BROWN                        CHRISTOPHER BRYANT                      CHRISTOPHER CANDLER
65 SOUTHWEST DEPOT STREET                533 COUNTY HWY 54                       234 DUQUE DR
DURANT, MS 39063                         GUIN, AL 35563                          RUSTON, LA 71270




CHRISTOPHER CLARK                        CHRISTOPHER COOKE                       CHRISTOPHER COOPER
3350 COUNTY ROAD 265                     3138 MORNINGVIEW DR.                    138 SWAN STREET
GATESVILLE, TX 76528                     MEMPHIS, TN 38118                       ANDREWS, NC 28901




CHRISTOPHER CRAWFORD                     CHRISTOPHER CRUMPLER                    CHRISTOPHER CURTIS
1932 GA HIGHWAY 32W                      472 KIGHT RD                            1617 SOUTH JACKSON
ALMA, GA 31510                           DRUMMONDS, TN 38023                     MAGNOLIA, AR 71753




CHRISTOPHER D AMICO JR TRUST, THE        CHRISTOPHER D AMICO JR TRUST, THE       CHRISTOPHER DANIEL
C/O PO BOX 1880                          C/O SAM J D AMICO                       600 WEST MARY STREET APT 7A
ST FRANCISVILLE, LA 70775                610 STATE NATIONAL LIFE BLDG            DUBLIN, GA 31021
                                         263 3RD ST
                                         BATON ROUGE, LA 70801



CHRISTOPHER DAVIS                        CHRISTOPHER DOBBS                       CHRISTOPHER DOLLAHITE
3158 BEAVCHAMP DR                        3704 SW LONE OAK AVE                    253 MONTELO RD
MEMPHIS, TN 38118                        BENTONVILLE, AR 72712                   MEMPHIS, TN 38120
CHRISTOPHER E. RICH    Case 19-11984-CSS     Doc 36
                                      CHRISTOPHER      Filed 09/10/19
                                                  FAIRCHILD             PageCHRISTOPHER
                                                                             271 of 1514FISHER
PO BOX 1074                            107 WOODWORTH AVE                    718 BROWER COURT
HAMILTON, AL 35570                     WOODWORTH, LA 71485                  DUBLIN, GA 31021




CHRISTOPHER FLEMING                    CHRISTOPHER FORD                     CHRISTOPHER GASKINS
3174 EDGEWARE RD S                     POB 621                              162 RABBIT RD
MEMPHIS, TN 38118                      PHIL CAMPBELL, AL 35881              BLAKELY, GA 39823




CHRISTOPHER GATES                      CHRISTOPHER GEORGE                   CHRISTOPHER GLONER
15 LYNBERG DR                          618 GRANGER LN                       802 RIVIER
SALUDA, SC 29138                       CLARKSVILLE, TN 37042                MURFREESBORO, TN 37130




CHRISTOPHER GRAY                       CHRISTOPHER GRIFFIN                  CHRISTOPHER GROTT
881 LONE OAK DRIVE                     106 YAWN STREET                      2080 MILLSTONE MTN RD
COOKEVILLE, TN 38501                   COLLINS, MS 39428                    COVINGTON, TN 38019




CHRISTOPHER GUEVARA                    CHRISTOPHER GUY                      CHRISTOPHER HARRIS
457 ROXANA RD                          11518 AARON LANE                     3512 CRESTAIRE DR
CAMPHILL, AL 36850                     NUNNELLY, TN 37137                   BATON ROUGE, LA 70814




CHRISTOPHER HART                       CHRISTOPHER HERRMANN                 CHRISTOPHER HILL
4109 GIBBS CV                          211 CR RD 1101                       616 SCENIC VALLEY DRIVE
MEMPHIS, TN 38128                      MOUNTAIN HOME, AR 72653              HEBER SPRINGS, AR 72543




CHRISTOPHER HOLMES                     CHRISTOPHER HOWELL                   CHRISTOPHER HUGHES
1515 TOPP AVENUE                       304 CHURCH ST                        145 NEARWAY DR
JACKSON, MS 39209                      WARRIOR, AL 35180                    LOUISVILLE, MS 39339




CHRISTOPHER INGRAM                     CHRISTOPHER IRONS                    CHRISTOPHER IVY
1675 SCR 131                           2078 COUNTY ROAD 750                 707 LINDSEY ST
MORTON, MS 39117                       CALHOUN, TN 37309                    MARKED TREE, AR 72365




CHRISTOPHER J RICHARDSON               CHRISTOPHER JOHNSON                  CHRISTOPHER JOHNSON
4017 HWY 58                            242 CASCADE CIRCLE                   4100 N GLOSTER ST APT C106
RUSSELLVILLE, AL 35653                 DUBLIN, GA 31021                     TUPELO, MS 38804




CHRISTOPHER JOHNSON                    CHRISTOPHER JONES                    CHRISTOPHER KIDWELL
7151 ATHERTOL COVE                     102 JONES LAKE ROAD                  104 WELLINGTON WAY
MEMPHIS, TN 38119                      FLORENCE, MS 39073                   ATOKA, TN 38004
                     Case
CHRISTOPHER LANDSTREET       19-11984-CSS     Doc 36
                                       CHRISTOPHER     Filed 09/10/19
                                                   LAUGHLIN             PageCHRISTOPHER
                                                                             272 of 1514LEE
2208 FAY LANE                          662 GREENSPORT ROAD                  482 W JACKSON ST
VANCLEAVE, MS 39565                    ASHVILLE, AL 35953                   PIGGOTT, AR 72454




CHRISTOPHER LEWIS                      CHRISTOPHER M FUSSELL                CHRISTOPHER MACLACHLAN
10212 SPRINGRIDGE RD                   105 DOVECOT DRIVE                    2867 SUTHERLAND DR
TERRY, MS 39170                        WARNER ROBINS, GA 31088              THOMPSON STATION, TN 37179




CHRISTOPHER MADISON                    CHRISTOPHER MADISON                  CHRISTOPHER MASON
105 WESLEY ST                          37 CORINTH AVENUE                    37 CHRISTOPHER CIRCLE
EAST DUBLIN, GA 31027                  MCRAE, GA 31055                      BYHALIA, MS 38611




CHRISTOPHER MASSEY                     CHRISTOPHER MAYBERRY                 CHRISTOPHER MAYES
802 EAST CANARY STREET                 7373 K TOWNCREEK ROAD                4865 APPLEVILLE ST
DUNN, NC 28334                         ELM CITY, NC 27822                   MEMPHIS, TN 38109




CHRISTOPHER MAYO                       CHRISTOPHER MCCOY                    CHRISTOPHER MCLIN
675 RUBY LAKE DRIVE                    606 PALMER ST                        100 BYRAM DRIVE APT 27D
HIAWASSEE, GA 30546                    JACKSON, MS 39208                    BYRAM, MS 39272




CHRISTOPHER METCALF                    CHRISTOPHER MORGAN                   CHRISTOPHER MORRIS
1499 HWY 425 S APT B18                 152 LITTLE POND RD                   816 VICTORIA
MONTICELLO, AR 71655                   EASLEY, SC 29640                     BYHALIA, MS 38611




CHRISTOPHER MORRIS-CARPENTER           CHRISTOPHER MOTRY                    CHRISTOPHER MULLINS
1742 PISGAH                            133 HAZEL DR                         730 QUALLS RD
CORDOVA, TN 38016                      HEADLAND, AL 36345                   STANTON, TN 38069




CHRISTOPHER NASH                       CHRISTOPHER NESMITH                  CHRISTOPHER NESMITH
349 WALNUT GROVE RD. APT.1             1070 HAMILN FLOYD RD                 1620 COLD SPRINGS RD
DAYTON, TN 37321                       JEFFERSONVILLE, GA 31044             DANVILLE, GA 31017




CHRISTOPHER NEWTON                     CHRISTOPHER NIKRANT                  CHRISTOPHER OSBORNE
40 S SPRIGG                            1220 OLD STEWART RD                  5733 PARKS RD
CAPE GIRARDEAU, MO 63701               TENNESSEE RIDGE, TN 37178            VAN BUREN, AR 72956




CHRISTOPHER PARKER                     CHRISTOPHER PARKER                   CHRISTOPHER PIERONI
2936 EFFINGHAM HWY                     4226 WHITAKER RD S.E.                530 HWY. 114 N
SYLVANIA, GA 30467                     DEARING, GA 30808                    LAKE VILLAGE, AR 71653
CHRISTOPHER PLUMMER      Case 19-11984-CSS     Doc 36
                                        CHRISTOPHER POPE Filed 09/10/19   PageCHRISTOPHER
                                                                               273 of 1514PUCKETT
1349 NEW BUCKEYE ROAD                    1515 FILHIOL AVE                     1105 HWY. 51 S.E.
EAST DUBLIN, GA 31021                    MONROE, LA 71203                     BOGUE CHITTO, MS 39629




CHRISTOPHER RADKO DIV OF                 CHRISTOPHER RAILEY                   CHRISTOPHER RATTLER
RAUCH INDUSTRIES                         208 RIZER AVENUE                     3111 DICK TAYLOR
12 W 21ST ST 11TH FL                     SPRINGFIELD, KY 40069                MONROE, LA 71202
NEW YORK, NY 10010




CHRISTOPHER RELEFORD                     CHRISTOPHER RENFROE                  CHRISTOPHER RICHARDSON
9440 SYBLE DRIVE                         81 IRBY ROAD                         4017 HWY 58
BASTROP, LA 71220                        MORTON, MS 39117                     RUSSELLVILLE, AL 35653




CHRISTOPHER RITTER                       CHRISTOPHER ROBERTS                  CHRISTOPHER ROBERTS
PO BOX 1037                              286 BERMUDA DR.                      PO BOX 882
YELLVILLE, AR 72687                      GREENVILLE, MS 38701                 GRAY, GA 31032




CHRISTOPHER ROBINSON                     CHRISTOPHER RODGERS                  CHRISTOPHER ROOKER
303 MADDOX RD                            885 BARBARA LYNN DRIVE               301 A SOUTH RAILROAD AVE
GRIFFIN, GA 30223                        COLLIERVILLE, TN 38017               BLUE MOUNTAIN, MS 38610




CHRISTOPHER ROZIER                       CHRISTOPHER SANDERS                  CHRISTOPHER SANDERS
87 NEW HOPE ROAD                         1300 OLD HWY 12 4107                 8083 SHOAL CREEK RD.
WRIGHTSVILLE, GA 31096                   STARKVILLE, MS 39759                 ASHVILLE, AL 35953




CHRISTOPHER SASSER                       CHRISTOPHER SCHERE                   CHRISTOPHER SCOTT
383 LAKEVIEW DR                          205 CLOVER LANE                      201 AMY STREET
ECLECTIC, AL 36024                       PORTAGEVILLE, MO 63873               BRONWOOD, GA 39826




CHRISTOPHER SEMONES                      CHRISTOPHER SHARP                    CHRISTOPHER SINGLETON
100 CATAWBA SHORES LN                    354 GARLAND RANCH RD                 725 N 8TH ST
HICKORY, NC 28601                        WATAUGA, TN 37694                    AUGUSTA, AR 72006




CHRISTOPHER SMITH                        CHRISTOPHER SMITH                    CHRISTOPHER SMITH
105 BRADEN ST                            205 KINGS ROAD                       PO BOX 875
JACKSONVILLE, AR 72076                   EAST DUBLIN, GA 31027                DONALDSONVILLE, LA 70346




CHRISTOPHER STANSELL                     CHRISTOPHER STONE                    CHRISTOPHER TATUM
80 BOYD VALLEY RD                        1070A SYCAMORE DR                    P.O BOX 975
ROME, GA 30161                           SOPERTON, GA 30457                   MT.OLIVE, MS 39119
CHRISTOPHER TAYLOR      Case 19-11984-CSS     Doc 36
                                       CHRISTOPHER     Filed 09/10/19
                                                   THOMAS               PageCHRISTOPHER
                                                                             274 of 1514TUCKER
51 GRANT LANE                           600 W MARY ST APT 1B                3090 KINGSGATE AVE
MCRAE, GA 31055                         DUBLIN, GA 31021                    MEMPHIS, TN 38118




CHRISTOPHER TURNER                      CHRISTOPHER TURNER                  CHRISTOPHER W. BODINE
35 GERHART ST                           4528 GAILWOOD                       356 LAUREL RIDGE
DEER PARK, AL 36529                     MEMPHIS, TN 38122                   ALEXANDER CITY, AL 35010




CHRISTOPHER WALKER                      CHRISTOPHER WATSON                  CHRISTOPHER WELLS
403 S 3RD ST.                           7059 OLD BROWNSVILLE ROAD           20 AUGUST LANE
NASHVILLE, AR 71852                     ARLINGTON, TN 38002                 HELENA, GA 31037




CHRISTOPHER WEST                        CHRISTOPHER WHITCOMB                CHRISTOPHER WHITE
4054 HILLMONT DR                        3204 SHEPPARD ISLAND                724 DILLARD ST 42
BATON ROUGE, LA 70814                   PINE BLUFF, AR 72004                NASHVILLE, AR 71852




CHRISTOPHER WHITMAN                     CHRISTOPHER WIDENER                 CHRISTOPHER WILKERSON
305 BRANDYWINE ST                       5146 US HWY 441 S                   14560 PARKER STREET
MCMINNVILLE, TN 37110                   DUBLIN, GA 31021                    HORNSBY, TN 38044




CHRISTOPHER WILLIAMS                    CHRISTOPHER WILLINGHAM              CHRISTOPHER WILSON
1149 GUNTER ROAD                        902 S. JENNINGS AVENUE              69 SANDY RIDGE RD
FLORENCE, MS 39073                      LANETT, AL 36863                    MCINTOSH, AL 36553




CHRISTOPHER WRIGHT                      CHRISTOPHER ZINN                    CHRISTOPHIER MILLER
123 WHIPOOR WILL                        401 S BURKETT DR APT 37             127 CHAIN LANE
DUBLIN, GA 31021                        PANAMA CITY, FL 32404               PELAHATCHIE, MS 39145




CHRISTY A. BALL                         CHRISTY B BROWN                     CHRISTY CAMPBELL
46516 JAMIASON CIRCLE                   60025 EMANUEL DR                    501 WOOD STREET
FRANKLINTON, LA 70438                   AMORY, MS 38821-9194                WATER VALLEY, MS 38965




CHRISTY DUNN                            CHRISTY FLETCHER                    CHRISTY HALL
8825 HWY 337                            21324 N SARDIS RD                   2141 HWY 149
TRION, GA 30753                         MABELVALE, AR 72103                 DLO, MS 39062




CHRISTY HARRISON                        CHRISTY HEITER                      CHRISTY HICKS
335 PARK DRIVE                          814B BEE TREE ST                    53A CR 326
MARION, AR 72364                        WESTLAKE, LA 70669                  CORINTH, MS 38834
CHRISTY JACKSON         Case 19-11984-CSS
                                       CHRISTYDoc 36
                                              JENKINS         Filed 09/10/19   PageCHRISTY
                                                                                    275 ofJIMSON
                                                                                            1514
PO BOX 51                               110 BIRMINGHAM STREET                      826 HAMRICK ST
NEWBERN, TN 38059                       MONTEVALLO, AL 35115                       SHELBY, NC 28150




CHRISTY JOHNSTON                        CHRISTY JONES                              CHRISTY JORDAN
1320 SOUTH BROAD STREET                 13560 HWY 482                              262 TENNESSEE AVE. NORTH
CLINTON, SC 29325                       PHILADELPHIA, MS 39350                     PARSONS, TN 38363




CHRISTY KENNEDY                         CHRISTY LAKEY                              CHRISTY LEIGH CHILDERS
197 HICKORY LANE WEST                   HC01 BOX 1289                              53 COUNTRY CLUB CIR
SARDIS, MS 38666                        EAGLE ROCK, MO 65641                       SEARCY, AR 72143-8901




CHRISTY LINK                            CHRISTY NOE                                CHRISTY ONEAL
242 TWIN OAKS ROAD                      514 WOODPECKER LANE                        23 SAMPLES RD.
DOVER, TN 37058                         NICHOLSON, GA 30565                        WEST POINT, GA 31833




CHRISTY PITTS                           CHRISTY ROSSON                             CHRISTY TAYLOR
480 BADGER LANE                         330 DAVIS STREET                           410 FINCH STREET APT 69
COLUMBUS, MS 39705                      PONTOTOC, MS 38863                         VERNON, AL 35592




CHRISTY TURNER                          CHRISTY TURNER                             CHRISTY WALKER
70 HIGH ST                              70 HIGH STREET                             408 N. LANEY RD
MILLCREEK, IL 62961                     MILLCREEK, IL 62961                        CROSSETT, AR 71635




CHRISTY WILLIAMS                        CHRISTY WILLIAMS                           CHRISTY WILSKA
139 MAYO STREET                         50269 MOBLEY RD                            3707 WHITETAIL DRIVE
BREWTON, AL 36426                       FRANKLINTON, LA 70438                      LENOIR, NC 28645




CHRONIC DISEASE FUND INC                CHRONICLE-INDEPENDENT                      CHRYSLER LLC FLEET OPERATIONS
D/B/A GOOD DAYS FROM CDF                909 WEST DEKALB STREET
6900 N DALLAS PKWY                      PO BOX 1137
STE 200                                 CAMDEN, SC 29021
PLANO, TX 75024



CHRYSTAL KELLEY                         CHRYSTAL SMITH                             CHUBB & SON A DIVISION
1400 NEESE COMMERCE ROAD                912 ARMORY RD                              OF FEDERAL INS. CO.
COMMERCE, GA 30530                      CHESTER, SC 29706                          PO BOX 7247-7345
                                                                                   PHILADELPHIA, PA 19170-7345




CHUCK CLARK                             CHUCK DOUCET                               CHUCK LITTLEJOHN
TAB-C PROPERTIES                        427 NORTH MAIN STREET                      70 WESTWOOD DR
65 MURRAY GUARD DRIVE                   CHURCH POINT, LA 70525                     SENATOBIA, MS 38668
JACKSON, TN 38305
CHUNDRA HAMPTON           Case 19-11984-CSS
                                         CHURCHDoc 36 CO
                                               & DWIGHT Filed 09/10/19         PageCHURCH
                                                                                    276 ofOF1514
                                                                                             NATIVITY
4952 BROOKWOOD PL                        4160 BROCKER RD                           315 PROSPECT STREET
JACKSON, MS 39272                        METAMORE, MI 48455                        MIDLAND PARK, NJ 07432-1343




CHURCH ST. RETAIL PROP.                  CHURCH STREET ASSETS LLC                  CHURCH STREET RETAIL PARTNERS LLC
PO BOX 296                               THE POKEMON COMPANY INTL                  PO BOX 296
DALTON, GA 30722-0296                    PO BOX 296                                DALTON, GA 30722
                                         DALTON, GA 30722




CHURCH STREET RETAIL PROPERTIES LLC      CHURCH STREET RETAIL PROPERTIES LLC       CHURCH STREET RETAIL PROPERTIES LLC
855 ABUTMENT RD, STE 5                   855 ABUTMENT RD, STE 6                    C/O KEVIN WRIGHT
DALTON, GA 30720                         DALTON, GA 30720                          1606 RYMAN RIDGE RD
                                                                                   DALTON, GA 30720




CHURCH STREET RETAIL PROPERTIES LLC      CHURCH STREET RETAIL PROPERTIES LLC       CHYANNE GRANSBURRY
PO BOX 296                               PO BOX 296                                242 MARY ELLEN ST
DALTON, GA 30722                         DALTON, GA 30722-0296                     LIVINGSTON, TN 38570




CHYENNE BARNES                           CHYENNE BOYKIN                            CHYLANA HAYNIE
875 MEADOW RUN APT 70                    309 VANTANA DR                            8585 CLITO RD
DAWSON, GA 39842                         COLUMBIANA, AL 35051                      STATESBORO, GA 30461




CHYLANA RUDD-HAYNIE                      CHYNA ELMORE                              CHYNA JOHNSON
390 W JANEATTE                           639 FOLK STREET                           725 PAT AVENUE
METTER, GA 30439                         FAIRFAX, SC 29827                         HOPKINSVILLE, KY 42240




CHYNIA BROOKS                            CHYNIQUA BELL                             CHYNL JOHNSON
215 VAUGHAN AVE.                         631 TODD RD                               9 EAGLE DRIVE
LINDEN, TN 37096                         MARTINEZ, GA 30907                        CONWAY, AR 72032




CIARA CISTRUNK                           CIARA CLARK                               CIARA DAVIDSON
27607 EAST MAIN STREET APT 26            2089 HWY 126 EAST                         4580 CENTER HILL ROAD
WEST POINT, MS 39773                     GRAYSON, LA 71435                         FINGER, TN 38334




CIARA GARY                               CIARA STEWARD                             CICI BOWMAN
673 VET MEMORIAL BLVD APT 17             317 E JOHNSON ST                          527 TUMLIN RD
EUPORA, MS 39744-2090                    BRUCE, MS 38915                           LINEVILLE3, AL 36266




CIELO CERVANTES                          CIENNA SIMPSON                            CIERA CARODINE
308 SOUTH BRADLEY                        506 BARRON STREET                         2354 BRIGHT CORNER RD
ELDORAO, AR 71730                        WINONA, MS 38967                          TUNICA, MS 38676
CIERA FAULKS             Case 19-11984-CSS     Doc 36
                                        CIERA FORD          Filed 09/10/19   PageCIERA
                                                                                  277MATHIS
                                                                                       of 1514
62 COLUMBIA RD. 156                     194 WALSTON RD                           189 PATS VIEW LOOP
WALDO, AR 71770                         HAYNESVILLE, LA 71038                    JOHNSTON, SC 29832




CIERA RAWLS                             CIERRA JOHNSON                           CIERRA TAYLOR
1544 OLD HWY 35 N                       322 SOUTH NETTLES ST                     6329 PATRIOTS PASS
COLUMBIA, MS 39429                      BISHOPVILLE, SC 29010                    TRUSSVILLE, AL 35173




CIJI LOVELACE                           CINCO PLASTICS INC.                      CINDI PINYAN
1304 CHERRY LEA LN                      ATTN: RAMON FIVEASH                      120 SLYVIA RD
BROWNSVILLE, TN 38012                   2409 SABINE                              BELTON, SC 29627
                                        HOUSTON, TX 77007




CINDUS CORP.                            CINDY BAILEY                             CINDY BLACKWELL
PO BOX 28551                            76 SURREY TRACE                          1802 CR 146
ATLANTA, GA 30328                       MARION, AR 72364                         QUITMAN, MS 39355




CINDY BRAGG                             CINDY BRANSCUM                           CINDY BRIDGES
184 WALENDA DRIVE                       PO BOX 1454                              72 MESA MT OLIVE RD
ROME, GA 30165                          MULDROW, OK 74948                        TYLERTOWN, MS 39667




CINDY BROWNING                          CINDY CLEMONS                            CINDY CRUTCHFIELD
210 MAYFIELD, APT 44H                   1164 HWY 318 S RD                        186 TODD LN
MONROEVILLE, AL 36460                   MARVELL, AR 72366                        MCMINNVILLE, TN 37110




CINDY DANIELS                           CINDY EVERETT                            CINDY EVERETT
544 LINE STREET                         126 WRIGHT LANE                          ACCOUNTING / FREDS INC
PHILADELPHIA, MS 39350                  HARTSVILLE, TN 37074                     2300 NEW GETWELL
                                                                                 MEMPHIS, TN 38118




CINDY F CRUTHCFIELD                     CINDY FELDHISER                          CINDY FOSTER
186 TODD LN                             8449 WOODLANDS TRAIL                     105 PINE RIDGE COVE
MCMINNVILLE, TN 37110                   GREENWOOD, LA 71033                      PEARL, MS 39208




CINDY GRAY                              CINDY GREAVES                            CINDY HINES
5508 HWY 371                            20 TONYA DR                              171 CR 122
BLEVINS, AR 71825                       RIPLEY, TN 38063                         WALNUT, MS 38683




CINDY HOOVER                            CINDY HUTCHINS                           CINDY KING
414 EAST 10TH STREET                    4820 HARRISON ST                         162 JESTER ROAD
ADEL, GA 31620                          BATESVILLE, AR 72501                     PRINCETON, LA 71067
CINDY KING               Case 19-11984-CSS     Doc 36
                                        CINDY LAUX           Filed 09/10/19   PageCINDY
                                                                                   278LEWIS
                                                                                        of 1514
JESTER RD                               190 VALLEY CHURCH ROAD                    126 MCNAB LOOP
PRINCETON, LA 71067                     GRAYSVILLE, PA 15337                      FULTON, AR 71838




CINDY LOWERY                            CINDY MONROE                              CINDY PINYAN
607 W MAIN ST                           804 STAGE COACH LN.                       120 SILVIA ROAD
CHESTERFIELD, SC 29709                  GREENFIELD, TN 38230                      BELTON, SC 29627




CINDY PIPKIN                            CINDY R JOHNSON                           CINDY S CONNERY
2067 MALLARD COVE                       9435 TEALS MILL RD                        4848 BUD LANE
SOUTHAVEN, MS 38672                     CHERAW, SC 29520                          LEXINGTON, KY 40514




CINDY SCELFO                            CINDY SHIELDS                             CINDY SMITH
111 CEDARWOOD                           6140 PINE TOP RD                          115 WOODLAND DR
FRANKLIN, LA 70538                      HENDERSON, TN 38340                       SMYRNA, TN 37167




CINDY SMITH                             CINDY STEELE                              CINDY TAYLOR
794 PARK STEET EXTENSION                35 COUNTY ROAD 3415                       6065 HIGHWAY 22
RAY CITY, GA 31645                      HALEYVILLE, AL 35565                      MONTEVALLO, AL 35115




CINDY TYLER                             CINDY WALLACE                             CINDY WEST
5749 WASHER ROAD                        1132 COUNTY ROAD 7                        310 W 3RD
LYLES, TN 37098                         RANGE, AL 36473                           HUGHES SPRINGS, TX 75656




CINDY WILLIAMS                          CINDY WINDERS                             CINDY WINNINGHAM
1404 BAYWOOD CIR                        40046 WINDERS RD                          119 SIMS ROAD
WEST MEMPHIS, AR 72301                  HAMILTON, MS 39746                        FLORENCE, MS 39073




CINDY WOMACK                            CINDY WOODARD                             CINGO BY ALLGOOD PEST
695 WATERFORD WAY                       164 NORTH ONEIL                           PO BOX 891
ASHFORD, AL 36312                       HOPKINSVILLE, KY 42240                    106 ROOSEVELT ST.
                                                                                  106 ROOSEVELT ST.
                                                                                  DUBLIN, GA 31040



CINTAS FIRE PROTECTION LOCF51           CINTAS FIRST AID & SAFETY                 CINTAS LOC D74
LOCF51                                  5425 MINERAL WELLS RD.                    2835 EAST DIVISION STREET
CINTAS CORPORATION 2                    MEMPHIS, TN 38141                         SUITE P
PO BOX 636525                                                                     SPRINGFIELD, MO 65803
CINCINNATI, OH 45263-6525



CINTHIA HIDALGO                         CINTHIA OLGUIN                            CIRANO DURAN JR
110 CR 1265                             310 JENKINS                               P.O. BO 11
FAIRFIELD, TX 75840                     DAINGERFIELD, TX 75638                    MOUNT HERMON, LA 70450
CIRCLE GLASS LLC         Case 19-11984-CSS     Doc 36
                                        CIRCLE GLASS LLC Filed 09/10/19   PageCIRCUIT
                                                                               279 ofCLERK
                                                                                       1514HENRY COUNTY
13 JENSEN DR                             3 E 44 ST                            101 COURT SQUARE STE J
SOMERSET, NJ 08873                       NEW YORK, NY 10017                   ABBEVILLE, AL 36310




CIRCUIT CLERK OF COFFEE CO.              CIRCUIT CLERK                        CIRCUIT CLERK
230-M COURT AVE.                         CLEBURNE COUNTY                      COVINGTON COUNTY
ELBA, AL 36323                           PO BOX 543                           COURTHOUSE
                                         HEBER SPRINGS, AR 72543              ANDALUSIA, AL 36420




CIRCUIT CLERK                            CIRCUIT CLERK                        CIRCUIT CLERK
JAMES E TAYLOR                           PO BOX 1220                          PO BOX 327
PO BOX 856                               MALVERN, AR 72104                    MAGNOIA, AR 71754
BREWTON, AL 36427




CIRCUIT CLERK                            CIRCUIT CLERK                        CIRCUIT CLERKS OFFICE
PO BOX 466                               PO BOX 492                           101 W CENTER ROOM 106
OSCEOLA, AR 72370                        AUGUSTA, AR 72006                    SHERIDAN, AR 72150




CIRCUIT CLERKS OFFICE                    CIRCUIT CLERKS OFFICE                CIRCUIT CLK OF HOLMES CO
501 OUACHITA RM 207                      PO BOX 830723                        ATTN: EARLINE W HART
HOT SPRINGS, AR 71901                    TUSKEGEE, AL 36083                   PO BOX 718
                                                                              LEXINGTON, MS 39095-0718




CIRCUIT COURT CLERK                      CIRCUIT COURT CLERK                  CIRCUIT COURT CLERK
108 MAIN                                 140 ADAMS AVE-ROOM 324               280 NORTH COLLEGE
LAKE VILLAGE, AR 71653                   MEMPHIS, TN 38103-2099               SUITE 302
                                                                              FAYETTEVILLE, AR 72701




CIRCUIT COURT CLERK                      CIRCUIT COURT CLERK                  CIRCUIT COURT CLERK
ATTN: DEBBIE MCMILLIAN BARRETT           ATTN: JACKIE N CALHOUN               PO BOX 1498
WILLIAMSON COUNTY                        312 COURTHOUSE SQ STE 10             BLYTHEVILLE, AR 72316
PO BOX 682247                            BAY MINETTE, AL 36507
FRANKLIN, TN 37068



CIRCUIT COURT CLERK                      CIRCUIT COURT CLERK                  CIRCUIT COURT OF
PO BOX 1775                              PO BOX 9                             CRAIGHEAD COUNTY
FORREST CITY, AR 72336                   CONWAY, AR 72033                     COURTHOUSE
                                                                              511 S. MAIN ST.
                                                                              JONESBORO, AR 72401



CIRCUIT COURT                            CIRCUIT COURT-LAMAR CNTY             CIRCUIT CRT OF FAYETTE CO
PO BOX 670                               LESLIE WILSON CLERK                  JIMMIE N GERMAN CLERK
SOMERVILLE, TN 38068                     PO BOX 369                           PO BOX 670
                                         PURVIS, MS 39475                     SOMERVILLE, TN 38068




CIT BANK N.A.                            CITI TALENT LTD                      CITI TRENDS INC
21146 NETWORK PLACE                      UNIT 708 7/F HARBOUR CTR
CHICAGO, IL 60673-1211                   TOWER 1 1 HOK CHEUNG ST
                                         HUNGHOM KOWLOON
                                         HONG KONG CHINA
                       Case 19-11984-CSS
CITIZENS BANK & TRUST COMPANY         CITIZENSDoc
                                               BANK36    Filed
                                                    & TRUST    09/10/19
                                                            COMPANY        PageCITIZENS
                                                                                280 ofBANK
                                                                                        1514
                                                                                           OF CUMBERLAND COUNTY
1 CITIZENS PLAZA                      PO BOX 469                               1 CITIZENS PLAZA
PROVIDENCE, RI 02903                  VAN BUREN, AR 72957                      PROVIDENCE, RI 02903




CITIZENS BANK OF CUMBERLAND COUNTY     CITIZENS BANK                           CITIZENS BANK
PO BOX 810, 209 KEEN STREET            1 CITIZENS PLAZA                        4233 ROCKY BRANCH RD.
BURKESVILLE, KY 42717                  PROVIDENCE, RI 02903                    SUMRALL, MS 39482




CITIZENS BANK                          CITIZENS BANK                           CITIZENS BANK
907 BEULAH AVE                         BOX 100                                 PO BOX 390
TYLERTOWN, MS 39667                    LAFAYETTE, TN 37083                     SPARTA, TN 38583




CITIZENS BANK                          CITIZENS BANK                           CITIZENS BANK
PO BOX 59                              PO BOX 667                              PO BOX 688
WESTMORELAND, TN 37186                 BYHALIA, MS 38611                       DEKALB, MS 39328




CITIZENS FIRST BANK                    CITIZENS TRI-COUNTY BANK                CITRIX SYSTEMS INC.
656 NORTH MAIN STREET                  3468 MAIN ST                            851 WEST CYPRESS CREEK RD
MUNFORDVILLE, KY 42765                 PIKEVILLE, TN 37367                     FORT LAUDERDALE, FL 33309




CITY CLERK                             CITY CLERK                              CITY CLERK
253 W MULBERRY ST                      47 WEST CITY HALL                       PO BOX 225
DURANT, MS 39063                       PIKEVILLE, TN 37367                     PIKEVILLE, TN 37367




CITY CLERK                             CITY CLERK                              CITY CLERK-COLLINS MS.
PO BOX 269                             PO BOX 272                              300 MAIN ST
INDIANOLA, MS 38751-0269               DURANT, MS 39063                        COLLINS, MS 39428




CITY CLERK-COLLINS MS.                 CITY COLLECTORS OFFICE                  CITY COLLECTORS OFFICE
PO BOX 400                             121 NORTH 2ND STREET                    121 NORTH 2ND STREET
COLLINS, MS 39428                      BLYTHEVILLE, AR 72315                   SUITE 103
                                                                               BLYTHEVILLE, AR 72315




CITY COLLECTORS OFFICE                 CITY COURT OF SPRINGHILL                CITY HALL/ATTN HONEA PATH
124 W WALNUT ST                        PO BOX 86                               POLICE DEPARTMENT
BLYTHEVILLE, AR 72315                  SPRINGHILL, LA 71075                    30 N MAIN STREET
                                                                               HONEA PATH, SC 29654




CITY HALL/ATTN: HONEA                  CITY LIGHT, WATER & GAS PLANT, AR       CITY NATIONAL BANK
PATH FIRE DEPARTMENT                   PO BOX 459                              CITY NATIONAL PLAZA
30 N MAIN STREET                       AUGUSTA, AR 72006                       555 SOUTH FLOWER STREET
HONEA PATH, SC 29654                                                           LOS ANGELES, CA 90071
CITY NATIONAL BANK        Case 19-11984-CSS
                                         CITY OF Doc 36 PUBLIC
                                                 ABERDEEN Filed UTILITIES,
                                                                09/10/19   MS PageCITY
                                                                                   281 OFof 1514 TAX COLL
                                                                                         ABERDEEN
PO BOX 1130                                612 WEST COMMERCE ST                   125 WEST COMMERCE
HAWKINS, TX 75765                          ABERDEEN, MS 39730                     ABERDEEN, MS 39730




CITY OF ADAIRSVILLE, GA                    CITY OF ADEL                           CITY OF ADEL
116 PUBLIC SQUARE                          ATTN: TONYA G MCCONNELL                PO BOX 1530
ADAIRSVILLE, GA 30103                      COOK COUNTY TAX COMMISSIONER           ADEL, GA 31620
                                           209 N PARRISH AVE STE C
                                           ADEL, GA 31620



CITY OF ALAMO                              CITY OF ALAMO                          CITY OF ALBANY FIRE DEPT
97 SOUTH JOHNSON ST                        ALAMO CITY RECORDER                    700 TOWER ST
ALAMO, TN 38001                            97 SOUTH JOHNSON ST                    ALBANY, KY 42602
                                           ALAMO, TN 38001




CITY OF ALBANY                             CITY OF ALBANY                         CITY OF ALBANY
ATTN: SHONNA C JOSEY, TAX DIRECTOR         CLINTON COUNTY COURTHOUSE              PO BOX 129
DOUGHERTY COUNTY TAX DEPT                  100 S CROSS STREET                     ALBANY, KY 42602
240 PINE AVE                               ALBANY, KY 42602
ALBANY, GA 31701



CITY OF ALBANY                             CITY OF ALEXANDER CITY                 CITY OF ALEXANDER CITY
PO BOX 447                                 4 COURT SQUARE                         PO BOX 552
ALBANY, GA 31702                           ALEXANDER CITY, AL 35010               ALEXANDER CITY, AL 35011




CITY OF ALICEVILLE                         CITY OF ALMA                           CITY OF ALMA
419 MEMORIAL PARKWAY EAST                  ATTN: BILL JOHNSON, TAX COMMISSIONER   PO BOX 429
ALICEVILLE, AL 35442                       502 W 12TH ST STE 101                  ALMA, GA 31510
                                           ALMA, GA 31510




CITY OF ALMA, GA                           CITY OF ALMA, GA                       CITY OF AMERICUS
502 W 12TH ST, STE 104                     PO BOX 429                             101 WEST LAMAR STREET
ALMA, GA 31510                             ALMA, GA 31510                         AMERICUS, GA 31709




CITY OF AMORY TAX COLLECT                  CITY OF AMORY TAX COLLECT              CITY OF AMORY UTILITIES, MS
301 S CHESTNUT ST                          PO BOX 457                             129 MAIN ST N
MONROE COUNTY COURTHOUSE                   AMORY, MS 38821                        AMORY, MS 38821
ABERDEEN, MS 39730




CITY OF AMORY UTILITIES, MS                CITY OF AMORY                          CITY OF AMORY
PO BOX 266                                 109 S FRONT ST                         CITY CLERKS OFFICE
AMORY, MS 38821                            AMORY, MS 38821                        P.O. DRAWER 457
                                                                                  AMORY, MS 38821




CITY OF AMORY                              CITY OF ANDALUSIA                      CITY OF ANDALUSIA
PO BOX 457                                 COVINGTON COUNTY COURTHOUSE            PO BOX 429
AMORY, MS 38821                            1 COURT SQUARE                         ANDALUSIA, AL 36420
                                           ANDALUSIA, AL 36420
CITY OF ANNISTON      Case 19-11984-CSS
                                     CITY OF Doc  36 Filed
                                             ANNISTON            09/10/19   PageCITY
                                                                                 282 OFof 1514
                                                                                       ANNISTON
CALHOUN COUNTY ADMINISTRATION BLDG   PO BOX 2144                                PO BOX 2168
1702 NOBLE ST STE 106                ANNISTON, AL 36202                         ANNISTON, AL 36202
ANNISTON, AL 36201




CITY OF ARCADIA                        CITY OF ARCADIA                          CITY OF ARCADIA
1819 S RAILROAD AVE                    1819 S RAILROAD AVE                      PO BOX 767
ARCADIA, LA 71001                      PO BOX 767                               ARCADIA, LA 71001
                                       ARCADIA, LA 71001




CITY OF ASHBURN TAX COLL.              CITY OF ASHBURN TAX COLL.                CITY OF ASHBURN, GA
ATTN: RANEE GREGORY, TAX               PO BOX 766                               259 E WASHINGTON AVE
COMMISSIONER                           ASHBURN, GA 31714                        ASHBURN, GA 31714
208 E COLLEGE ST
ASHBURN, GA 31714



CITY OF ASHBURN, GA                    CITY OF AUGUSTA                          CITY OF AUGUSTA
PO BOX 766                             AUGUSTA CITY HALL                        PO BOX 502
ASHBURN, GA 31714                      118 S 2ND ST                             AUGUSTA, AR 72006
                                       AGUSTA, AR 72006




CITY OF BAINBRIDGE                     CITY OF BAINBRIDGE                       CITY OF BAKER
ATTN: MARK HARRELL, TAX COMMISSIONER   PO BOX 158                               3325 GROOM ROAD
112 W WATER ST                         BAINBRIDGE, GA 39819                     BAKER, LA 70714
1ST FL, COUNTY COURTHOUSE
BAINBRIDGE, GA 39817



CITY OF BAKER, LA                      CITY OF BAKER, LA                        CITY OF BALD KNOB
3325 GROOM RD                          PO BOX 707                               3713 HIGHWAY 367 N
BAKER, LA 70714                        BAKER, LA 70704-0707                     BALD KNOB, AR 72010




CITY OF BALD KNOB                      CITY OF BALDWYN                          CITY OF BAMBERG
PO BOX 1119                            202 SOUTH 2ND STREET                     2340 MAIN HWY
BALD KNOB, AR 72010                    BALDWYN, MS 38824                        BAMBERG, SC 29003




CITY OF BAMBERG                        CITY OF BARNESVILLE                      CITY OF BARTLETT TAX COLL
PO BOX 300                             109 FORSYTH STREET                       6400 STAGE ROAD
BAMBERG, SC 29003                      BARNESVILLE, GA 30204                    BARTLETT, TN 38184




CITY OF BARTLETT                       CITY OF BARTLETT                         CITY OF BASTROP TAX COLL.
6400 STAGE ROAD                        PO BOX 341148                            202 EAST JEFFERSON AVE.
BARTLETT, TN 38134                     BARTLETT, TN 38134                       BASTROP, LA 71221




CITY OF BASTROP TAX COLL.              CITY OF BASTROP                          CITY OF BATESVILLE
PO BOX 431                             202 EAST JEFFERSON AVE.                  103 COLLEGE STREET
BASTROP, LA 71221                      BASTROP, LA 71220                        BATESVILLE, MS 38606
CITY OF BATESVILLE, MS   Case 19-11984-CSS
                                        CITY OF Doc  36 Filed
                                                BATESVILLE, MS 09/10/19        PageCITY
                                                                                    283 OFof 1514
                                                                                          BATON ROUGE
103 COLLEGE ST                           PO BOX 689                                222 SAINT LOUIS ST ROOM 404
BATESVILLE, MS 38606                     BATESVILLE, MS 38606                      BATON ROUGE, LA 70802




CITY OF BATON ROUGE                      CITY OF BATON ROUGE                       CITY OF BATON ROUGE
9048 AIRLINE HWY.                        ALARM ENFORCEMENT DIV.                    REV DIV PO BOX 2590
BATON ROUGE, LA 70815                    PO BOX 2406                               BATON ROUGE, LA 70821
                                         BATON ROUGE, LA 70821




CITY OF BAXLEY                           CITY OF BAXLEY                            CITY OF BAYOU LA BATRE
ATTN: DEBRA S CARTER, TAX                PO BOX 290                                13785 S. WINTZELL AVENUE
COMMISSIONER                             BAXLEY, GA 31515                          BAYOU LA BATRE, AL 36509
69 TIPPINS ST STE 102
BAXLEY, GA 31513



CITY OF BAYOU LA BATRE                   CITY OF BEEBE                             CITY OF BELTON
MOBILE COUNTY REVENUE COMMISSION         321 NORTH ELM STREET                      306 ANDERSON ST
3925 MICHAEL BLVD STE G                  BEEBE, AR 72012                           BELTON, SC 29627
MOBILE, AL 36609




CITY OF BELTON                           CITY OF BELTON, SC                        CITY OF BELTON, SC
PO BOX 828                               306 ANDERSON ST                           PO BOX 828
BELTON, SC 29627                         BELTON, SC 29627                          BELTON, SC 29627-0828




CITY OF BELZONI TAX COLLE                CITY OF BELZONI TAX COLLE                 CITY OF BELZONI, MS
102 W JACKSON ST                         PO BOX 674                                102 W JACKSON ST
BELZONI, MS 39038                        BELZONI, MS 39038                         PO BOX 674
                                                                                   BELZONI, MS 39038




CITY OF BELZONI, MS                      CITY OF BENTON IL                         CITY OF BENTON IL
PO BOX 674                               1403 S MAIN                               PO BOX 640
BELZONI, MS 39038                        BENTON, IL 62812                          BENTON, IL 62812




CITY OF BIRMINGHAM                       CITY OF BIRMINGHAM                        CITY OF BIRMINGHAM
710 NORTH 20TH ST-RM 205                 JEFFERSON COUNTY TAX COLLECTOR            PO BOX 10566
BIRMINGHAM, AL 35203                     716 RICHARD ARRINGTON JR BLVD N           BIRMINGHAM, AL 35296
                                         ROOM 160 COURTHOUSE
                                         BIRMINGHAM, AL 35263



CITY OF BLACKSHEAR                       CITY OF BLACKSHEAR                        CITY OF BLACKSHEAR, GA
ATTN: TERRESA DAVIS, TAX COMMISSIONER    PO BOX 268                                318 TAYLOR ST
312 NICHOLS ST                           BLACKSHEAR, GA 31516                      BLACKSHEAR, GA 31516
BLACKSHEAR, GA 31516




CITY OF BLACKSHEAR, GA                   CITY OF BLAKELY                           CITY OF BLAKELY
PO BOX 268                               ATTN: ANN HARRELL, TAX COMMISSIONER       PO BOX 350
BLACKSHEAR, GA 31516                     111 COURT SQ STE E                        BLAKELY, GA 39823
                                         BLAKELY, GA 39823
CITY OF BLAKELY          Case 19-11984-CSS
                                        CITY OF Doc  36
                                                BOLIVAR      Filed 09/10/19   PageCITY
                                                                                   284 OFof 1514
                                                                                         BONIFAY
PO BOX 350                               211 NORTH WASHINGTON ST.                 301 N. ETHRIDGE ST.
BLAKLEY, GA 31723                        BOLIVAR, TN 38008                        BONIFAY, FL 32425




CITY OF BONIFAY                          CITY OF BOONEVILLE                       CITY OF BOSSIER CITY
301 NORTH ETHERIDGE                      203 N MAIN                               620 BENTON RD
BONIFAY, FL 32425                        BOONEVILLE, MS 38829                     BOSSER CITY, LA 71111




CITY OF BOSSIER CITY                     CITY OF BOSSIER CITY                     CITY OF BOSSIER CITY
BOSSIER CITY POLICE DEPT                 PO BOX 5399                              PROPERTY TAX DEPT.
PO BOX 5337                              BOSSIER CITY, LA 71171                   PO BOX 5399
BOSSIER CITY, LA 71171                                                            BOSSIER CITY, LA 71171-5399




CITY OF BREESE                           CITY OF BREESE                           CITY OF BRIDEPORT
500 NORTH 1ST STREET                     BREESE CITY HALL                         900 THOMPSON ST.
BREESE, IL 62230                         500 NORTH 1ST STREET                     BRIDGEPORT, TX 76426
                                         BREESE, IL 62230




CITY OF BRIDEPORT                        CITY OF BRIDGEPORT, TX                   CITY OF BRINKLEY
900 THOMPSPN ST.                         900 THOMPSON ST                          233 W CEDAR
BRIDGEPORT, TX 76426                     BRIDGEPORT, TX 76426                     BRINKLEY, AR 72021




CITY OF BROOKHAVEN                       CITY OF BROOKHAVEN                       CITY OF BROOKHAVEN, MS
LINCOLN COUNTY COURTHOUSE                PO BOX 560                               PO BOX 560
301 S 1ST ST                             BROOKHAVEN, MS 39601                     BROOKHAVEN, MS 39601
BROOKHAVEN, MS 39601




CITY OF BROOKHAVEN, MS                   CITY OF BROWNSVILLE                      CITY OF BROWNSVILLE
PO BOX 560                               111 N WASHINGTON                         111 N. WASHINGTON
BROOKHAVEN, MS 39602                     BROWNSVILLE, TN 38012                    BROWNSVILLE, TN 38012




CITY OF BROWNSVILLE                      CITY OF BRUCE                            CITY OF BRUCE
PO BOX 449                               100 PUBLIC SQUARE                        PO BOX 667
BROWNSVILLE, TN 38012                    BRUCE, MS 38915                          BRUCE, MS 38915




CITY OF BRUCE, MS                        CITY OF BRUCE, MS                        CITY OF BRUNDIDGE
100 PUBLIC SQ                            PO BOX 667                               200 N MAIN STREET
PO BOX 667                               BRUCE, MS 38915                          BRUNDIDGE, AL 36010
BRUCE, MS 38915




CITY OF BRUNDIDGE                        CITY OF BRYANT                           CITY OF BUNKIE LA
PO BOX 638                               312 ROYA LANE                            105 WALNUT ST
BRUNDIDGE, AL 36010                      BRYANT, AR 72022                         POBOX 630
                                                                                  BUNKIE, LA 71322
CITY OF BUNKIE LA          Case 19-11984-CSS
                                          CITY OF Doc 36 Filed 09/10/19
                                                  BURKESVILLE                  PageCITY
                                                                                    285 OFof 1514
                                                                                          BURKESVILLE
PO BOX 630                                214 UPPER RIVER RD                       PO BOX 250
BUNKIE, LA 71322                          BURKESVILLE, KY 42717                    BURKESVILLE, KY 42717




CITY OF BUTLER                            CITY OF BUTLER                           CITY OF BYRON
117 S. MULBERRY SUITE 13                  PO BOX 455                               401 MAIN STREET
BUTLER, AL 36904                          BUTLER, AL 36904                         BYRON, GA 31008




CITY OF BYRON, GA                         CITY OF CABOT                            CITY OF CADIZ
401 MAIN ST                               101 N. 2ND STREET                        63 MAIN STREET
BYRON, GA 31008-7251                      CABOT, AR 72023                          CADIZ, KY 42211-1465




CITY OF CADIZ                             CITY OF CALHOUN CITY                     CITY OF CALHOUN CITY
PO BOX 1667                               102 S MONROE ST                          PO BOX E
CADIZ, KY 42211                           CALHOUN CITY, MS 38916                   CALHOUN CITY, MS 38916




CITY OF CALHOUN                           CITY OF CALHOUN                          CITY OF CALHOUN
ATTN: SCOTT CLEMENTS, TAX                 PO BOX 248                               PO BOX 248
COMMISSIONER                              CALHOUN, GA 30703                        CALHOUN, GA 30703-0248
215 N WALL ST
GOVERNMENT PLAZA, 1ST FL
CALHOUN, GA 30701


CITY OF CAMDEN                            CITY OF CAMDEN                           CITY OF CAMDEN
1000 LYTTLETON ST                         108 WATER STREET                         110 HIGHWAY 641 S
CAMDEN, SC 29020                          CAMDEN, AL 36726                         CAMDEN, TN 38320




CITY OF CAMDEN                            CITY OF CAMDEN                           CITY OF CAMDEN
ATTN: BUSINESS LICENSE                    OUACHITA COUNTY TAX COLLECTORS OFC       PO BOX 278
PO BOX 779                                145 JEFFERSON ST SW                      CAMDEN, AR 71701
CAMDEN, TN 38320                          CAMDEN, AR 71701




CITY OF CAMDEN                            CITY OF CAMDEN                           CITY OF CAMDEN, AL
PO BOX 7002                               PO BOX 779                               108 WATER STREET
CAMDEN, SC 29020                          CAMDEN, TN 38320                         CAMDEN, AL 36726




CITY OF CAMILLA                           CITY OF CAMILLA                          CITY OF CANTON TAX COLLEC
ATTN: JACKIE B BATCHELOR, TAX             PO BOX 328                               146 W CENTER ST
COMMISSIONER                              CAMILLA, GA 31730                        CANTON, MS 39046
11 W BROAD ST ROOM 105
CAMILLA, GA 31730



CITY OF CANTON TAX COLLEC                 CITY OF CAPE GIRARDEAU                   CITY OF CAPE GIRARDEAU
PO BOX 1605                               401 INDEPENDENCE ST.                     PO BOX 617
CANTON, MS 39046                          CAPE GIRARDEAU, MO 63703                 CAPE GIRARDEAU, MO 63702
CITY OF CARENCRO FIRE     Case 19-11984-CSS
                                         CITY OF Doc 36 POLICE
                                                 CARENCRO Filed 09/10/19   PageCITY
                                                                                286 OFof 1514
                                                                                      CARTHAGE
DEPARTMENT                                DEPARTMENT                           212 W MAIN ST
PO DRAWER 10                              110 CENTENNIAL DR                    CARTHAGE, MS 39051
CARENCRO, LA 70520                        CARENCRO, LA 70520




CITY OF CARTHAGE                          CITY OF CARTHAGE, MS                 CITY OF CAVE CITY CLERK
212 W. MIAN ST.                           212 W MAIN ST                        103 duke st
CARTHAGE, MS 39051                        CARTHAGE, MS 39051                   Cave City, KY 42127




CITY OF CAVE CITY CLERK                   CITY OF CEDARTOWN                    CITY OF CENTER POINT
PO BOX 567                                201 EAST AVENUE                      2209 Center Point Parkway
CAVE CITY, KY 42127                       CEDARTOWN, GA 30125                  CENTER POINT, AL 35215




CITY OF CENTER POINT                      CITY OF CENTRE                       CITY OF CHARLESTON
PO BOX 9847                               401 EAST MAIN ST.                    26 S Square St
CENTER POINT, AL 35220                    CENTRE, AL 35960                     CHARLESTON, MS 38921




CITY OF CHARLESTON                        CITY OF CHATSWORTH WATER WORKS       CITY OF CHATSWORTH WATER WORKS
PO BOX 420                                COMM                                 COMM
CHARLESTON, MS 38921                      620 S 2ND AVE                        PO BOX 100
                                          CHATSWORTH, GA 30705                 CHATSWORTH, GA 30705




CITY OF CHATSWORTH                        CITY OF CHATSWORTH                   CITY OF CHATSWORTH
400 NORTH THIRD AVE                       400 North Third Ave.                 CITY CLERK
CHATSWORTH, GA 30705                      CHATSWORTH, GA 30705                 400 NORTH THIRD AVE
                                                                               CHATSWORTH, GA 30705




CITY OF CHATSWORTH                        CITY OF CHEROKEE VILLAGE             CITY OF CHEROKEE VILLAGE
PO BOX 516                                2 Santee Drive                       PO BOX 129
CHATSWORTH, GA 30705                      CHEROKEE VILLAGE, AR 72529           CHEROKEE VILLAGE, AR 72525




CITY OF CHESNEE                           CITY OF CHESNEE, SC                  CITY OF CHESTER
201 W. CHEROKEE ST.                       201 WEST CHEROKEE STREET             100 WEST END STREET
CHESNEE, SC 29323                         CHESNEE, SC 29323                    CHESTER, SC 29706




CITY OF CHICKAMAUGA                       CITY OF CHICKAMAUGA                  CITY OF CLANTON
103 Crittenden Avenue                     PO BOX 69                            500 2nd Ave North
Chickamauga, GA 30707                     CHICKAMAUGA, GA 30707                CLANTON, AL 35045




CITY OF CLANTON                           CITY OF CLANTON                      CITY OF CLANTON
505 2ND AVE NO                            ATTN BILLY JOE DRIVER, MAYOR         PO BOX 580
CLANTON, AL 35046                         505 2 AVE NORTH                      CLANTON, AL 35045
                                          PO BOX 580
                                          CLANTON, AL 35046
CITY OF CLANTON, AL          Case 19-11984-CSS
                                            CITY OF Doc  36 Filed 09/10/19
                                                    CLARKESVILLE             PageCITY
                                                                                  287 OFof 1514
                                                                                        CLARKESVILLE
PO BOX 580                                   123 North Laurel Drive              PO BOX 21
CLANTON, AL 35046                            CLARKESVILLLE, GA 30523             CLARKESVILLE, GA 30523




CITY OF CLARKESVILLE, GA                     CITY OF CLARKESVILLE, GA            CITY OF CLARKSDALE
123 N LAUREL DRIVE                           PO BOX 21                           121 Sunflower Avenue
PO BOX 21                                    CLARKESVILLE, GA 30523              CLARKSDALE, MS 38614
CLARKESVILLE, GA 30523




CITY OF CLARKSDALE                           CITY OF CLARKSVILLE                 CITY OF CLARKSVILLE
CITY HALL-PO BOX 940                         100 S SPRING STREET                 BUILDING & CODES DEPT.
CLARKSDALE, MS 38614                         CLARKSVILLE, TN 37040               100 S SPRING STREET
                                                                                 ATTN: VALERIE OGLE
                                                                                 CLARKSVILLE, TN 37040



CITY OF CLARKSVILLE                          CITY OF CLARKSVILLE                 CITY OF CLAXTON
One Public Square                            PO BOX 928                          204 W. RAILROAD AVE.
CLARKSVILLE, TN 37040                        CLARKSVILLE, TN 37041               CLAXTON, GA 30417




CITY OF CLAXTON                              CITY OF CLAXTON                     CITY OF CLAXTON, GA
206 Railroad Street                          PO BOX 829                          206 RAILROAD ST
CLAXTON, GA 30417                            CLAXTON, GA 30417                   CLAXTON, GA 30417




CITY OF CLAXTON, GA                          CITY OF CLAY                        CITY OF CLAY
PO BOX 829                                   2441 Old Springville Rd             PO BOX 345
CLAXTON, GA 30417                            BIRMINGHAM, AL 35215                CLAY, AL 35048




CITY OF CLEVELAND                            CITY OF CLEVELAND                   CITY OF CLEVELAND
100 North Street                             85 SOUTH MAIN STREET                PO BOX 1439
CLEVELAND, MS 38732                          CLEVELAND, GA 30528                 CLEVELAND, MS 38732




CITY OF CLINTON                              CITY OF CLINTON                     CITY OF CLINTON
211 North Broad Street, Suite A              300 Jefferson Street                PO BOX 156
CLINTON, SC 29325                            CLINTON, MS 39060                   CLINTON, MS 39056




CITY OF CLINTON                              CITY OF COCHRAN                     CITY OF COCHRAN
PO BOX 748                                   112 West Dykes Street               CITY HALL
CLINTON, SC 29325                            COCHRAN, GA 31014                   PO BOX 8
                                                                                 COCHRAN, GA 31014




CITY OF COCHRAN                              CITY OF COLLINS                     CITY OF COLLINS
PO BOX 8                                     300 Main St.                        PO BOX 400
COCHRAN, GA 31014                            COLLINS, MS 39428                   COLLINS, MS 39428
CITY OF COLLINS, MS      Case 19-11984-CSS
                                        CITY OF Doc  36 MSFiled 09/10/19
                                                COLLINS,                   PageCITY
                                                                                288 OFof 1514 TAX COLL
                                                                                      COLUMBIA
300 MAIN ST                              PO BOX 400                            201 2ND STREET
COLLINS, MS 39428                        COLLINS, MS 39428                     COLUMBIA, MS 39429




CITY OF COLUMBIA                         CITY OF COLUMBIANA                    CITY OF COLUMBIANA, AL
700 N GARDEN STREET                      107 MILDRED STREET                    50 WATER WORKS STREET
COLUMBIA, TN 38401                       COLUMBIANA, AL 35051                  COLUMBIANA, AL 35051




CITY OF COLUMBUS TAX COLL                CITY OF COLUMBUS TAX COLL             CITY OF COLUMBUS TAX COLL
1501 Main Street                         P O DRAWER 1408                       PO BOX 1408
COLOMBUS, MS 39701                       COLUMBUS, MS 39703                    COLUMBUS, MS 39703




CITY OF COLUMBUS                         CITY OF COMMERCE                      CITY OF COMMERCE
3111 CITIZENS WAY                        27 Sycamore Street                    PO BOX 348
COLUMBUS, GA 31906                       COMMERCE, GA 30529                    COMMERCE, GA 30529




CITY OF COMMERCE, GA                     CITY OF COMMERCE, GA                  CITY OF CONYERS
27 SYCAMORE ST                           PO BOX 499                            1184 Scott Street
COMMERCE, GA 30529                       COMMERCE, GA 30529                    CONYERS, GA 30012




CITY OF CONYERS                          CITY OF CORDELE                       CITY OF CORDELE
PO BOX 1259                              501 NORTH 7TH STREET                  501 North 7th
CONYERS, GA 30012                        CORDELE, GA 31015                     ST COEDELE, GA 31015




CITY OF CORDELE                          CITY OF CORDELE                       CITY OF CORINTH TAX COLLE
ATTN: DEBRA PERRY                        PO BOX 569                            300 Childs St.
501 NORTH 7TH STREET                     CORDELE, GA 31010                     CORINTH, MS 38834
CORDELE, GA 31015




CITY OF CORINTH TAX COLLE                CITY OF COUSHATTA                     CITY OF COUSHATTA
PO BOX 669                               1211 East Carroll Street              PO BOX 531
CORINTH, MS 38835                        COUSHATTA, LA 71019                   COUSHATTA, LA 71019




CITY OF COVINGTON                        CITY OF COVINGTON                     CITY OF COVINGTON
200 W. Washington Ave.                   2194 Emory Street NW                  BLDG & ZONING OFFICE
COVINGTON, TN 38019                      COVINGTON, GA 30015                   PO BOX 1527
                                                                               COVINGTON, GA 30015




CITY OF COVINGTON                        CITY OF COVINGTON                     CITY OF COVINGTON
MUNICIPAL COURT                          PO BOX 1527                           PO BOX 768
1143 OAK STREET                          COVINGTON, GA 30015                   COVINGTON, TN 38019
COVINGTON, GA 30014
                     Case 19-11984-CSS
CITY OF CRAWFORD WATERWORKS, GA     CITY OF Doc 36 WATERWORKS,
                                            CRAWFORD Filed 09/10/19
                                                                 GA   PageCITY
                                                                           289 OFof 1514 SPRINGS
                                                                                 CRYSTAL
779 WATER WORKS RD                  PO BOX 383                            210 W. Railroad Ave.
CRAWFORD, GA 30630                  CRAWFORD, GA 30630                    CRYSTAL SPRINGS, MS 39059




CITY OF CRYSTAL SPRINGS              CITY OF CUTHBERT                     CITY OF CUTHBERT
PO BOX 473                           24 Court St.                         PO BOX 100
CRYSTAL SPRINGS, MS 39057            CUTHBERT, GA 39840                   CUTHBERT, GA 31740




CITY OF CUTHBERT, GA                 CITY OF CUTHBERT, GA                 CITY OF DADEVILLE
51 COURT ST                          PO BOX 100                           265 N. BROADNAX STREET
CUTHBERT, GA 39840                   CUTHBERT, GA 39840-0100              DADEVILLE, AL 36853




CITY OF DADEVILLE, AL                CITY OF DAINGERFIELD                 CITY OF DAINGERFIELD, TX
265 N BROADNAX ST.                   108 COFFEY                           101 LINDA DR
DADEVILLE, AL 36853-1304             DAINGERFIELD, TX 75638               DANGERFIELD, TX 75638




CITY OF DAINGERFIELD, TX             CITY OF DALEVILLE, AL                CITY OF DALEVILLE, AL
108 COFFEY ST                        740 S DALEVILLE AVE                  PO BOX 188
DAINGERFIELD, TX 75638               DALEVILLE, AL 36322                  DALEVILLE, AL 36322




CITY OF DARIEN, GA                   CITY OF DARIEN, GA                   CITY OF DAWSON
106 WASHINGTON ST                    PO BOX 452                           955 Forrester Drive, SE
DARIEN, GA 31305                     DARIEN, GA 31305                     DAWSON, GA 39842




CITY OF DAWSON                       CITY OF DAWSON                       CITY OF DAWSON, GA
PO BOX 190                           TAX DEPARTMENT                       955 FORRESTER DR SE
DAWSON, GA 39842                     PO BOX 190                           DAWSON, GA 39842
                                     DAWSON, GA 31742




CITY OF DAWSON, GA                   CITY OF DAYTON                       CITY OF DAYTON
PO BOX 190                           399 1st Avenue                       PO BOX 226
DAWSON, GA 31742                     DAYTON, TN 37321                     DAYTON, TN 37321




CITY OF DECATUR                      CITY OF DECATUR                      CITY OF DECATUR
402 LEE STREET NE                    ATTN: SALES TAX DEPT R-6             BUSINESS LICENSE DEPT R5
DECATUR, AL 35601                    PO BOX 830525                        PO BOX 830525
                                     BIRMINGHAM, AL 35283-0525            BIRMINGHAM, AL 35283-0525




CITY OF DECATUR                      CITY OF DECHERD                      CITY OF DECHERD
PO BOX 830525                        1301 Main Street (Hwy 50)            PO BOX 488
BIRMINGHAM, AL 35283                 DECHERS, TN 37324                    DECHERD, TN 37324
CITY OF DEMOPOLIS       Case 19-11984-CSS
                                       CITY OF Doc 36 Filed 09/10/19
                                               DEMOPOLIS               PageCITY
                                                                            290 OFof 1514 AR
                                                                                  DEQUEEN,
211 North WalnutAVE                    PO BOX 580                          220 N SECOND ST
DEMOPOLIS, AL 36732                    DEMOPOLIS, AL 36732                 DEQUEEN, AR 81932




CITY OF DEQUEEN, AR                    CITY OF DEQUINCY                    CITY OF DEQUINCY
PO BOX 730                             300 N. Holly St.                    PO BOX 968
DEQUEEN, AR 71832                      DEQUINCY, LA 70633                  DEQUINCY, LA 70633




CITY OF DILLARD POLICE                 CITY OF DILLARD                     CITY OF DONALSONVILLE
DEPARTMENT                             892 FRANKLIN ST.                    127 E. 2nd Street
CITY HALL 892 FRANKLIN ST              DILLARD, GA 30537                   DONALSONVILLE, GA 39845
DILLARD, GA 30537




CITY OF DONALSONVILLE                  CITY OF DONALSONVILLE               CITY OF DONALSONVILLE, GA
BUSINESS LICENSE DEPT                  PO BOX 308                          DONALSONVILLE CITY HALL
PO BOX 308                             DONALSONVILLE, GA 31745             127 E 2 ST
DONALSONVILLE, GA 31745                                                    DONALSONVILLE, GA 39845




CITY OF DONALSONVILLE, GA              CITY OF DORA                        CITY OF DOTHAN
PO BOX 308                             1485 SHARON BLVD                    126 N. Saint Andrews St.
DONALSONVILLE, GA 31745                DORASELLE, AL 35062                 DOTHAN, AL 36303




CITY OF DOTHAN                         CITY OF DOTHAN                      CITY OF DOUGLAS
BUSINESS LICENSE DIVISION              PO BOX 2128                         224 E Bryan Street
PO BOX 2128                            DOTHAN, AL 36302                    DOUGLAS, GA 31533
DOTHAN, AL 36302




CITY OF DOUGLAS                        CITY OF DOUGLAS                     CITY OF DOUGLAS
224 E. BRYAN STREET                    CITY HALL                           PO BOX 470
DOUGLAS, GA 31533                      224 E. BRYAN STREET                 DOUGLAS, GA 31534
                                       DOUGLAS, GA 31533




CITY OF DOVER                          CITY OF DOVER                       CITY OF DOVER
25 Donelson Parkway,                   PO BOX 447                          TAX COLLECTOR
DOVER, TN 37058                        DOVER, TN 37058                     PO BOX 447
                                                                           DOVER, TN 37058




CITY OF DRESDEN                        CITY OF DRESDEN, TN                 CITY OF DRESDEN, TN
117 WEST MAIN ST.                      117 W MAIN ST                       117 W MAIN ST
DRESDEN, TN 38225                      DRESDEN, GA 38225                   DRESDEN, TN 38225




CITY OF DUBLIN                         CITY OF DUBLIN                      CITY OF DUMAS
OCCUPATIONAL TAX DIVISION              PO BOX 690                          155 E. Waterman
PO BOX 690                             DUBLIN, GA 31040                    DUMAS, AR 71639
DUBLIN, GA 31040
CITY OF DUMAS             Case 19-11984-CSS
                                         CITY OF Doc 36AR Filed 09/10/19
                                                 DUMAS,                          PageCITY
                                                                                      291 OFof 1514AR
                                                                                            DUMAS,
PO BOX 157                                MUNICIPAL BUILDING                         PO BOX 157
DUMAS, AR 71639                           155 E WATERMAN                             DUMAS, AR 71639
                                          DUMAS, AR 71639




CITY OF DUNN                              CITY OF DUNN                               CITY OF DYERSBURG
401 E Broad St                            PO BOX 1065                                425 W. Court Street
DUNN, NC 28335                            DUNN, NC 28335                             DYERSBURG, TN 38025




CITY OF DYERSBURG                         CITY OF DYERSBURG                          CITY OF DYERSBURG
BUSINESS TAX OFFICE                       PO BOX 1358                                TAX COLLECTOR
PO BOX 1358                               DYERSBURG, TN 38025                        PO BOX 1358
DYERSBURG, TN 38025-1358                                                             DYERSBURG, TN 38025-1358




CITY OF EASLEY                            CITY OF EASLEY                             CITY OF EAST BREWTON
205 N. First St.                          PO BOX 466                                 615 Forrest Avenue
EASLEY, SC 29640                          EASLEY, SC 29641                           EAST BREWTON, AL 36426




CITY OF EAST BREWTON                      CITY OF EAST DUBLIN                        CITY OF EAST DUBLIN, GA
PO BOX 2010                               116 SAVANNAH AVENUE                        116 SAVANNAH AVE
EAST BREWTON, AL 36427                    EAST DUBLIN, GA 31027                      EAST DUBLIN, GA 31027




CITY OF EAST DUBLIN, GA                   CITY OF EAST PRAIRIE                       CITY OF EASTMAN TAX COLL.
116 SAVANNAH AVEEAST                      CITY HALL - 219N WASHNGTN                  PO BOX 40
DUBLINN, GA 31027                         EAST PRAIRIE, MO 63845                     EASTMAN, GA 31023




CITY OF EASTMAN, GA                       CITY OF EASTMAN, GA                        CITY OF EL DORADO
PO DRAWER 40                              PO DRAWER 40                               111 W. Main St.
EASTMAN, GA 31023                         EASTMAN, GA 31023-0040                     EL DORAADO, AR 71730




CITY OF EL DORADO                         CITY OF EL DORADO                          CITY OF ELBA UTILITY DEPARTMENT, AL
COLLECTORS OFFICE                         PO BOX 2170                                200 BUFORD ST
PO BOX 2170                               EL DORADO, AR 71731                        ELBA, AL 36323
EL DORADO, AR 71731-2170




CITY OF ELBA UTILITY DEPARTMENT, AL       CITY OF ELBA                               CITY OF ENTERPRISE
200 BUFORD                                200 BUFORD STREET                          BUSINESS LICENSE DEPT.
STELBA, AL 36323                          ELBA, AL 36323                             PO BOX 311000
                                                                                     ENTERPRISE, AL 36331-1000




CITY OF ENTERPRISE                        CITY OF ERIN DEPT OF MUNICIPAL UTILITIES   CITY OF ERIN DEPT OF MUNICIPAL UTILITIES
PO BOX 311000                             15 HILL ST                                 PO BOX 270
ENTERPRISE, AL 36331                      ERIN, TN 37061                             ERIN, TN 37061
CITY OF ERIN POLICE DEPT.Case   19-11984-CSS
                                          CITY OF Doc
                                                  ERIN 36        Filed 09/10/19   PageCITY
                                                                                       292 OFof 1514
                                                                                             ERIN
DEPARTMENT                                 15 Hill Street                             CITY TAX COLLECTOR
PO BOX 187                                 ERIN, TN 37061                             PO BOX 270
ERIN, TN 37061                                                                        ERIN, TN 37061




CITY OF ERIN                               CITY OF EUNICE                             CITY OF EUNICE
PO BOX 270                                 300 S 2nd St,                              PO BOX 1106
ERIN, TN 37061                             EUNICE, LA 70535                           EUNICE, LA 70535




CITY OF EUNICE, LA                         CITY OF EUPORA WATER AND SEWER DEPT        CITY OF EUPORA
PO BOX 1106                                390 CLARK AVE                              390 CLARK AVENUE
EUNICE, LA 70535                           EUPORA, MS 39744                           EUPORA, MS 39744




CITY OF EUTAW                              CITY OF EUTAW                              CITY OF EUTAW, AL
116 Main St                                PO BOX 431                                 116 MAIN ST
EUTAW, LA 35462                            EUTAW, AL 35462                            EUTAW, AL 35462




CITY OF EUTAW, AL                          CITY OF EVERGREEN                          CITY OF EVERGREEN
PO BOX 431                                 355 E Front St                             PO BOX 229
EUTAW, AL 35462                            EVERGREEN, AL 36401                        EVERGREEN, AL 36401




CITY OF EVERGREEN, AL                      CITY OF EVERGREEN, AL                      CITY OF FAIRHOPE
355 EAST FRONT ST                          PO BOX 229                                 161 North Section St.
EVERGREEN, AL 36401                        EVERGREEN, AL 36401                        FAIRHOPE, AL 36532




CITY OF FAIRHOPE                           CITY OF FAIRVIEW                           CITY OF FARMINGTON
PO BOX 429                                 7100 CITY CENTER WAY                       PO BOX 150
FAIRHOPE, AL 36533                         FAIRVIEW, TN 37062                         FARMINGTON, AR 72730




CITY OF FAYETTE, AL                        CITY OF FAYETTE, AL                        CITY OF FAYETTEVILLE
203 TEMPLE AVE N                           203 TEMPLE AVE NORTH                       113 WEST MOUNTAIN ST.
FAYETTE, AL 35555-2306                     FAYETTE, AL 35555                          FAYETTEVILLE, AR 72701




CITY OF FERNANDINA BCH FL                  CITY OF FERRIDAY                           CITY OF FERRIDAY
204 ASH STREET                             1116 Second St                             PO BOX 160
FERNANDINA BEACH, FL 32034                 FERRIDAY, LA 71334                         VIDALIA, LA 71373




CITY OF FERRIDAY                           CITY OF FLORA                              CITY OF FLORA
PO BOX 160                                 1170 Lakeland Drive                        PO BOX 218
VIDALIA, LA 71373-0160                     JACKSON, MS 39296                          FLORA, MS 39071
CITY OF FLORENCE       Case 19-11984-CSS
                                      CITY OF Doc  36 Filed 09/10/19
                                              FLORENCE                 PageCITY
                                                                            293 OFof 1514
                                                                                  FLORENCE
110 West College St.                   203 College St                      PO BOX 187
FLORENCE, AL 35630                     FLORENCE, MS 39073                  FLORENCE, MS 39073




CITY OF FLORENCE                       CITY OF FOLEY                       CITY OF FOLEY
PO BOX 98                              407 E. Laurel Avenue                PO BOX 1750
FLORENCE, AL 35631                     FOLEY, AL 36536                     FOLEY, AL 36536




CITY OF FOREST TAX COLL.               CITY OF FOREST TAX COLL.            CITY OF FOREST, MS
120 South Davis St                     PO BOX 298                          FOREST CITY HALL
FOREST, MS 39074                       FOREST, MS 39074                    120 S DAVIS ST
                                                                           FOREST, MS 39074




CITY OF FOREST, MS                     CITY OF FORREST CITY TAX            CITY OF FORREST CITY TAX
PO BOX 298                             224 N. Rosser Street                PO BOX 1074
FOREST, MS 39074                       FORREST CITY, AR 72335              FORREST CITY, AR 72336




CITY OF FORT OGLETHORPE                CITY OF FORT VALLEY                 CITY OF FORT VALLEY
500 CITY HALL DRIVE                    204 W Church St                     PO BOX 956
FORT OGLETHORPE, GA 30742              FORT VALLEY, GA 31030               FORT VALLEY, GA 31030




CITY OF FORT VALLEY                    CITY OF FRANKLIN                    CITY OF FRANKLIN
PUBLIC WORKS DEPARTMENT                117 West Cedar St                   300 Iberia Street
612 S CAMELLIA BLVD                    FRANKLIN, KY 42134                  FRANKLIN, LA 70538
FORT VALLEY, GA 31030




CITY OF FRANKLIN                       CITY OF FRANKLIN                    CITY OF FRANKLIN, LA
PO BOX 2805                            PO BOX 567                          300 IBERIA ST
FRANKLIN, KY 42135                     FRANKLIN, LA 70538                  FRANKLIN, LA 70538




CITY OF FRANKLIN, LA                   CITY OF FULTON                      CITY OF GAUTIER
PO BOX 56                              213 WEST WIYGUL STREET              3330 HIGHWAY 90
FRANKLINN, LA 70538                    FULTON, MS 38843                    GAUTIER, MS 39553




CITY OF GEORGIANA                      CITY OF GEORGIANA                   CITY OF GLADEWATER
400 E Railroad Ave                     PO BOX 310                          519 E Broadway
GEORGIANA, AL 36033                    GEORGIANA, AL 36033                 GLADEWATER, TX 75647




CITY OF GLADEWATER                     CITY OF GLENNVILLE                  CITY OF GLENNVILLE, GA
PO BOX 1725                            134 S. VETERANS BLVD.               134 S DOWNING MUSGROVE HWY
GLADEWATER, TX 75647                   GLENNVILLE, GA 30427                GLENNVILLE, GA 30427
CITY OF GLENNVILLE, GA   Case 19-11984-CSS
                                        CITY OF Doc 36 Filed 09/10/19
                                                GLENVILLE                  PageCITY
                                                                                294 OFof 1514
                                                                                      GLENVILLE
134 S VETERANS BLVD                     134 SOUTH DOWNING                      134 SOUTH DOWNING
GLENNVILLE, GA 30427                    GLENVILLE, GA 30427                    MUSGROVE HIGHWAY
                                                                               GLENVILLE, GA 30427




CITY OF GLENWOOD GA                     CITY OF GLENWOOD, GA                   CITY OF GLENWOOD, GA
PO BOX 616                              162 N 3 ST                             PO BOX 616
GLENWOOD, GA 30428                      GLENWOOD, GA 30428                     GLENWOOD, GA 30428




CITY OF GONZALES                        CITY OF GRAMBLING                      CITY OF GRAMBLING
120 S. IRMA BLVD.                       127 King St                            PO BOX 109
GONZALES, LA 70737                      GRAMBLING, LA 71245                    GRAMBLING, LA 71245




CITY OF GRAMBLING                       CITY OF GRAY                           CITY OF GRAY
TAX COLLECTOR                           109 James Street                       PO BOX 443
PO BOX 109                              GRAY, VA 31032                         GRAY, GA 31032
GRAMBLING, LA 71245-0010




CITY OF GRAY, GA                        CITY OF GRAY, GA                       CITY OF GREEN COVE SPRING
109 JAMES ST                            PO BOX 443                             321 WALNUT ST.
GRAY, GA 31032                          GRAY, GA 31032                         GREEN COVE SPRINGS, FL 32043




CITY OF GREENBRIER WATER                CITY OF GREENSBORO GA                  CITY OF GREENSBORO GA
PO BOX 415                              212 N MAIN ST                          212 NORTH MAIN
GREENBRIAR, AR 72058                    GREENSBORO, GA 30642                   GREENBORO, GA 30642




CITY OF GREENSBORO                      CITY OF GREENSBURG FIRE                CITY OF GREENSBURG POLICE
212 N MAIN ST                           DEPARTMENT                             DEPARTMENT
GREENSBORO, GA 30642                    110 W COURT STREET                     110 W COURT STREET
                                        GREENSBURG, KY 42743                   GREENSBURG, KY 42743




CITY OF GREENSBURG                      CITY OF GREENVILLE                     CITY OF GREENVILLE
110 WEST COURT STREET                   340 MAIN STREET                        CITY HALL-PO BOX 897
GREENSBURG, KY 42743                    GREENVILLE, MS 38702-0897              GREENVILLE, MS 38702




CITY OF GREENVILLE, WATER DEPARTMENT    CITY OF GREENVILLE, WATER DEPARTMENT   CITY OF GREENWOOD TAX COL
340 MAIN ST                             PO BOX 897                             101 WEST CHURCH STREET
GREENVILLE, MS 38702-0897               GREENVILLE, MS 38702-0897              GREENWOOD, MS 38935




CITY OF GREENWOOD TAX COL               CITY OF GREENWOOD                      CITY OF GREENWOOD
PO BOX 907                              101 WEST CHURCH STREET                 CITY HALL
GREENWOOD, MS 38935                     GREENWOOD, MS 38935                    520 MONUMENT ST
                                                                               GREENWOOD, SC 29646
CITY OF GREENWOOD        Case 19-11984-CSS
                                        CITY OF Doc 36 Filed 09/10/19
                                                GREENWOOD               PageCITY
                                                                             295 OFof 1514
                                                                                   GREENWOOD
PO BOX 40                               PO BOX 907                          TAX COLLECTORS OFFICE
GREENWOOD, SC 29648                     GREENWOOD, MS 38935                 PO BOX 907
                                                                            GREENWOOD, MS 38935




CITY OF GRIFFIN                         CITY OF GUIN ALABAMA, THE           CITY OF GUIN ALABAMA, THE
100 S HILL ST. 3RD FL                   ATTN MAX MADDOX, MAYOR              ATTN MAYOR PHIL SEGRAVES
GRIFFIN, GA 30223                       PO BOX 249                          PO BOX 249
                                        GUIN, AL 35563                      GUIN, AL 35563




CITY OF GUIN                            CITY OF GUIN                        CITY OF GUIN
7500 U.S. HWY 43                        PO BOX 249                          PO BOX 830725
GUIN, AL 35563                          GUIN, AL 35563                      BIRMINGHAM, AL 35283




CITY OF GUNTERSVILLE                    CITY OF HAITI                       CITY OF HAITI
341 GUNTER AVE.                         CITY COLLECTOR                      PO BOX X
GUNTERSVILLE, AL 35976                  PO BOX X                            HAYTI, MO 63851
                                        HAYTI, MO 63851




CITY OF HALEYVILLE                      CITY OF HAMBURG                     CITY OF HAMBURG
911 21ST STREET                         305 E ADAMS ST.                     305 EAST ADAMS
HALEYVILLE, AL 35565                    HAMBURG, AR 71646                   PO BOX 72
                                                                            HAMBURG, AR 71646




CITY OF HAMBURG                         CITY OF HAMILTON, AL                CITY OF HAMILTON, AL
PO BOX 72                               736 MILITARY ST SOUTH               PO BOX 268
HAMBURG, AR 71646                       HAMILTON, AL 35570                  HAMILTON, AL 35570




CITY OF HAMMOND                         CITY OF HAMMOND                     CITY OF HAMPTON
310 EAST CHARLES STREET                 PO BOX 2788                         PO BOX 400
HAMMOND, LA                             HAMMOND, LA 70404                   HAMPTON, GA 30228




CITY OF HANCEVILLE                      CITY OF HARDEEVILLE                 CITY OF HARDEEVILLE
112 MAIN STREET S.E.                    205 E. MAIN ST.                     205 MAIN STREET
HANCEVILLE, AL 35077                    PO BOX 609                          HARDEEVILLE, SC 29927
                                        HARDEEVILLE, SC 29927




CITY OF HARDEEVILLE                     CITY OF HARRISBURG                  CITY OF HARRISBURG
PO BOX 609                              200 EAST JACKSON                    PRIVILEGE LICENSE DEPT.
HARDEEVILLE, SC 29927                   HARRISBURG, AR 72432                200 EAST JACKSON
                                                                            HARRISBURG, AR 72432




CITY OF HARRISON                        CITY OF HARTFORD                    CITY OF HARTFORD, KY
PO BOX 1715                             116 E WASHINGTON ST                 116 E WASHINGTON ST
HARRISON, AR 72602                      HARTFORD, KY 42347                  HARTFORD, KY 42347
CITY OF HARTFORD, KY      Case 19-11984-CSS
                                         CITY OF Doc  36 Filed 09/10/19
                                                 HATTIESBURG              PageCITY
                                                                               296 OFof 1514
                                                                                     HATTIESBURG
116 E WASHINGTON                          200 FORREST STREET                  PO BOX 1898
STHARTFORD, KY 42347                      HATTIESBERG, MS 39401               HATTIESBURG, MS 39403




CITY OF HAWKINSVILLE                      CITY OF HAWKINSVILLE                CITY OF HAWKINSVILLE, GA
PO BOX 120                                TAX COMMISSIONER                    CITY HALL
HAWKINSVILLE, GA 31036                    45 SOUTH LUMPKIN STREET             96 BROAD ST
                                          SUITE 108                           HAWKINSVILLE, GA 31036
                                          HAWKINSVILLE, GA 31036



CITY OF HAWKINSVILLE, GA                  CITY OF HAYTI WATER DEPT, MO        CITY OF HAYTI WATER DEPT, MO
PO BOX 120                                4303 N 3                            PO BOX 552
HAWKINSVILLE, GA 31036                    HAYTI, MO 63851                     HAYTI, MO 63851




CITY OF HAYTI                             CITY OF HAZLEHURST                  CITY OF HAZLEHURST
PO BOX 552                                209 SOUTH EXTENSION STREET          PO BOX 549
HAYTI, MO 63851                           HAZLEHURST, MS 39083                HAZLEHURST, MS 39083




CITY OF HEADLAND                          CITY OF HEADLAND, AL                CITY OF HEADLAND, AL
25 GROVE STREET                           25 GROVE                            515 E CHURCH ST
HEADLAND, AL 36345                        HEADLAND, AL 36345                  HEADLAND, AL 36345




CITY OF HEFLIN                            CITY OF HEFLIN                      CITY OF HENDERSON
850 ROSS STREET                           PO BOX 128                          121 CROOK AVENUE
HEFLIN, AL 36264                          HEFLIN, AL 36264                    HENDERSON, TN 38340




CITY OF HENDERSON                         CITY OF HERNANDO                    CITY OF HIAWASSEE
PO BOX 68                                 475 WEST COMMERCE ST.               50 RIVER STREET
HENDERSON, TN 38340                       HERNANDO, MS 38632                  HIAWASSEE, GA 30546




CITY OF HIAWASSEE, GA                     CITY OF HIAWASSEE, GA               CITY OF HIGHLAND, AR
50 RIVER ST                               50 RIVER STREET                     1662 HIGHWAY 62/412
HIAWASSEE, GA 30546                       HIAWASSEE, GA 30546                 HIGHLAND, AR 72542




CITY OF HIGHLAND, AR                      CITY OF HINESVILLE                  CITY OF HOGANSVILLE
1662 HWY 62/412                           115 E. ML KING JR DRIVE             400 EAST MAIN ST.
HIGHLAND, AR 72542                        HINESVILLE, GA 31313                HOGANSVILLE, GA 30230




CITY OF HOGANSVILLE, GA                   CITY OF HOGANSVILLE, GA             CITY OF HOLLY SPRINGS
400 EAST MAIN ST                          CITY HALL                           160 S MEMPHIS ST
HOGANSVILLE, GA 30230                     400 E MAIN ST                       HOLLY SPRINGS, MS 38635
                                          HOGANSVILLE, GA 30230
CITY OF HOMERVILLE    Case   19-11984-CSS
                                       CITY OF Doc 36 Filed 09/10/19
                                               HOMERVILLE              PageCITY
                                                                            297 OFof 1514
                                                                                  HOMERVILLE
20 SOUTH COLLEGE STREET                PO BOX 535                          PO BOX 535
SUITE A                                HOMERVILLE, GA 31634                HOMERVILLE, GA 31634-0535
HOMERVILLE, GA 31634




CITY OF HOMERVILLE, GA                 CITY OF HOMERVILLE, GA              CITY OF HOMEWOOD
20 SOUTH COLLEGE ST, STE A             PO BOX 535                          2850 19TH STREET SOUTH
HOMERVILLE, GA 31634                   HOMERVILLE, GA 31634                HOMEWOOD, AL 35209




CITY OF HOMEWOOD                       CITY OF HOOVER                      CITY OF HOOVER
PO BOX 59666                           100 MUNICIPAL LANE                  ATTN: ZONING
HOMEWOOD, AL 35259                     HOOVER, AL 35216                    100 MUNICIPAL LANE
                                                                           HOOVER, AL 35216




CITY OF HOOVER                         CITY OF HOOVER                      CITY OF HOPKINSVILLE
PO BOX 11407                           PO BOX 360628                       715 S VIRGINIA ST.
HOOVER, AL 35246                       HOOVER, AL 35236                    HOPKINSVILLE, KY 42240




CITY OF HOPKINSVILLE                   CITY OF HOPKINSVILLE                CITY OF HORN LAKE
ATTN: FINANCE DEPARTMENT               PO BOX 707                          3101 GOODMAN ROAD
715 S VIRGINIA ST.                     HOPKINSVILLE, KY 42241              HORN LAKE, MS 38637
HOPKINSVILLE, KY 42240




CITY OF HORN LAKE                      CITY OF HOUSTON                     CITY OF HOUSTON
3101 GOODMAN ROAD                      120 EAST MADISON ST                 CITY TAX COLLECTOR
SUITE A                                HOUSTON, MS 38851                   PO BOX 548
HORN LAKE, MS 38637                                                        HOUSTON, MS 38851




CITY OF HOUSTON                        CITY OF HUEYTOWN                    CITY OF HUEYTOWN
PO BOX 548                             1318 HUEYTOWN ROAD                  PO BOX 3650
HOUSTON, MS 38851                      HUEYTOWN, AL 35023                  HUEYTOWN, AL 35023




CITY OF HUMBOLDT                       CITY OF HUNTSVILLE                  CITY OF HUNTSVILLE
1201 MAIN STREET                       308 FOUNTAIN CIRCLE                 PO BOX 040003
HUMBOLDT, TN 38343                     HUNTSVILLE, AL 35801                HUNTSVILLE, AL 35804




CITY OF IDABEL                         CITY OF INDIANOLA                   CITY OF INDIANOLA
201 E MAIN STREET                      101 FRONT STREET                    PO BOX 269
IDABEL, OK 74745                       INDIANOLA, MS 38751                 INDIANOLA, MS 38751




CITY OF ITTA BENA                      CITY OF IUKA TAX COLL.              CITY OF JACKSBORO
PO BOX 563                             118 SOUTH PEARL                     112 W. BELKNAP STREET
ITTA BENA, MS 38941                    IUKA, MS 38852                      JACKSBORO, TX 76458
CITY OF JACKSBORO        Case 19-11984-CSS
                                        CITY OF Doc  36 Filed 09/10/19
                                                JACKSBORO                PageCITY
                                                                              298 OFof 1514
                                                                                    JACKSBORO
112 WEST BELKNAP                         TABC PERMIT                         ZONING APPROVAL
JACKSBORO, TX 76458                      112 W. BELKNAP STREET               112 W. BELKNAP STREET
                                         JACKSBORO, TX 76458                 JACKSBORO, TX 76458




CITY OF JACKSON                          CITY OF JACKSON                     CITY OF JACKSON
101 EAST MAIN STREET                     119 E MAIN STREET 208               134 S OAK STREET
JACKSON, TN 38301                        JACKSON, TN 38301                   JACKSON, GA 30233




CITY OF JACKSON                          CITY OF JACKSON                     CITY OF JACKSON
219 S. PRESIDENT ST                      400 COMMERCE STREET                 555 SOUTH WEST STREET
JAKSCON, MS 39205-001                    JACKSON, AL 36545                   JACKSON, MS 39205




CITY OF JACKSON                          CITY OF JACKSON                     CITY OF JACKSON
PO BOX 1096                              PO BOX 22708                        PO BOX 2508
JACKSON, AL 36545                        JACKSON, MS 39225                   JACKSON, TN 38302




CITY OF JACKSON                          CITY OF JACKSON, MS                 CITY OF JACKSON, MS
PO BOX 838                               2J19 S PRESIDENT ST                 PO BOX 1798
JACKSON, GA 30233                        JACKSON, MS 39205-001               MEMPHIS, TN 38101-9715




CITY OF JACKSONVILLE                     CITY OF JACKSONVILLE                CITY OF JASPER
1 MUNICIPAL DR                           PO BOX 126                          200 BURNT MOUNTAIN ROAD
JACKSONVILLE, AR 72076                   JACKSONVILLE, AR 72078              JASPER, GA 30143




CITY OF JASPER                           CITY OF JASPER                      CITY OF JENNIGS
400 W. 19TH ST                           PO BOX 1589                         PO BOX 1249
JASPER, AL 35501                         JASPER, AL 35501                    JENNINGS, LA 70546




CITY OF JENNINGS                         CITY OF JESUP                       CITY OF JESUP
154 MAIN STREET                          162 E CHERRY STREET                 PO BOX 427
JENNINGS, LA 70546                       JESUP, GA 31546                     JESUP, GA 31598




CITY OF JOHNSON CITY                     CITY OF JOHNSON CITY                CITY OF JOHNSON CITY
601 E. MAIN STREET                       CITY RECORDER                       PO BOX 2227
JOHNSON CITY, TN 37601                   PO BOX 2227                         JOHNSON CITY, TN 37605
                                         JOHNSON CITY, TN 37605-2227




CITY OF JOHNSONVILLE SC                  CITY OF JOHNSONVILLE SC             CITY OF JOHNSONVILLE
111 W BROADWAY ST                        PO BOX 428                          111 W. BROADWAY STREET
JOHNSONVILLE, SC 29555                   JOHNSONVILLE, SC 29555              JOHNSONVILLE, SC 29555
CITY OF JOHNSONVILLE      Case 19-11984-CSS
                                         CITY OF Doc 36 Filed 09/10/19
                                                 JOHNSONVILLE            PageCITY
                                                                              299 OFof 1514
                                                                                    JONESBORO
PO BOX 428                               PO BOX 428                          300 S CHURCH STREET
ATTN: BUSINESS LIC DEPT                  JOHNSONVILLE, SC 29555              JONESBORO, AR 72401
JOHNSONVILLE, SC 29555




CITY OF JONESBORO                        CITY OF KILGORE                     CITY OF KILGORE, TX
PO BOX 1845                              815 N. KILGORE STREET               815 N KILGORE ST
JONESBORO, AR 72403                      KILGORE, TX 75662                   KILGORE, TX 75662




CITY OF KILGORE, TX                      CITY OF KINGSLAND                   CITY OF KINGSLAND
815 N KILGORE ST                         107 S LEE STREET                    PO BOX 250
KILGORE, TX 75662-5860                   KINGSLAND, GA 31548                 KINGSLAND, GA 31548




CITY OF KOSCIUSKO                        CITY OF LAFAYETTE                   CITY OF LAFAYETTE
222 E. WASHINGTON STREET                 207 S DUKE ST                       PO BOX 275
KOSCIUSKO, MS 39090                      LAFAYETTE, GA 30728                 LAFAYETTE, TN 37083




CITY OF LAFAYETTE                        CITY OF LAFAYETTE, GA               CITY OF LAFAYETTE, GA
PO BOX 89                                207 S DUKE ST                       PO BOX 89
LAFAYETTE, GA 30728                      LAFAYETTE, GA 30728                 LAFAYETTE, GA 30728




CITY OF LAGRANGE                         CITY OF LAGRANGE                    CITY OF LAKE PARK
200 RIDLEY AVENUE                        PO BOX 430                          120 ESSA STREET
LAGRANGE, GA 30241                       LAGRANGE, GA 30241                  LAKE PARK, GA 31636




CITY OF LAKE PARK, GA                    CITY OF LAKE PARK, GA               CITY OF LAKE VILLAGE
120 ESSA STREETLAKE                      120 NORTH ESSA ST                   BUSINESS LICENSE DEPT.
PARK, GA 31636-5074                      LAKE PARK, GA 31636                 PO BOX 725
                                                                             LAKE VILLAGE, AR 71653




CITY OF LAKE VILLAGE                     CITY OF LAKELAND                    CITY OF LAKELAND
PO BOX 725                               122 SOUTH VALDOSTA ROAD             BUSINESS LICENSE DEPT.
LAKE VILLAGE, AR 71653                   LAKELAND, GA 31635                  122 SOUTH VALDOSTA ROAD
                                                                             LAKELAND, GA 31635




CITY OF LAKELAND, GA                     CITY OF LAKELAND, GA                CITY OF LANDRUM
64 S VALDOSTA RD                         64 SOUTH VALDOSTA RD                100 N SHAMROCK AVENUE
LAKELAND, GA 31635-1199                  LAKELAND, GA 31635                  LANDRUM, SC 29356




CITY OF LANETT                           CITY OF LANETT                      CITY OF LAVONIA
401 NORTH LANIER AVE                     PO BOX 290                          12221 AUGUSTA ROAD
LANETT, AL 36863-2019                    LANETT, AL 36863                    LAVONIA, GA 30553
CITY OF LAVONIA         Case 19-11984-CSS
                                       CITY OF Doc 36 GAFiled 09/10/19
                                               LAVONIA,                  PageCITY
                                                                              300 OFof 1514 GA
                                                                                    LAVONIA,
PO BOX 564                              LAVONIA CITY HALL                    PO BOX 564
LAVONIA, GA 30553                       12221 AUGUSTA RD                     LAVONIA, GA 30553
                                        LAVONIA, GA 30553




CITY OF LAWRENCEBURG                    CITY OF LEBANON                      CITY OF LEBANON, TN
25 PUBLIC SQUARE                        200 CASTLE HEIGHTS AVE N.            200 CASTLE HEIGHTS AVE N STE 117
LAWRENCEBURG, TN 38464                  LEBANON, TN 37087                    LEBANON, TN 37087-2740




CITY OF LEBANON, TN                     CITY OF LEESBURG                     CITY OF LEESBURG
200 NORTH CASTLE HEIGHTS AVE            107 WALNUT AVENUE, SOUTH             PO BOX 890
LEBANON, TN 37087                       LEESBURG, GA 31763                   LEESBURG, GA 31763




CITY OF LELAND                          CITY OF LELAND                       CITY OF LELAND
CITY HALL                               P.O. DRAWER 271                      PO BOX 271
206 N. BROAD ST                         LELAND, MS 38756                     LELAND, MS 38756
CYNTHIA NORALS, CITY CLERK
LELAND, MS 38756



CITY OF LENOIR                          CITY OF LENOIR                       CITY OF LENOIR, NC
801 WEST AVENUE NW                      PO BOX 958                           801 WEST AVE NW, 2 FL
LENOIR, NC 28645                        LENOIR, NC 28645                     LENOIR, NC 28645




CITY OF LENOIR, NC                      CITY OF LEWISPORT                    CITY OF LEWISPORT
PO BOX 958                              405 SECOND ST.                       PO BOX 22
LENOIR, NC 28645                        LEWISPORT, KY 42351                  LEWISPORT, KY 42351




CITY OF LEXINGTON                       CITY OF LEXINGTON, MS                CITY OF LIBERTY
112 SPRING STREET                       112 SPRING ST                        206 W. FRONT ST.
LEXINGTON, MS 39095                     LEXINGTON, MS 39095                  LIBERTY, SC 29657




CITY OF LIBERTY                         CITY OF LIBERTY                      CITY OF LINCOLN
PO BOX 716                              PO BOX 716                           150 MAGNOLIA ST.
LIBERTY, SC 29657                       LIBERTY, SC 29657-0716               LINCOLN, AL 35096




CITY OF LINCOLN                         CITY OF LINCOLN, AL                  CITY OF LINCOLN, AL
PO BOX 172                              CITY HALL                            PO BOX 172
LINCOLN, AL 35096                       150 MAGNOLIA ST                      LINCOLN, AL 35096
                                        LINCOLN, AL 35096




CITY OF LINDALE TEXAS                   CITY OF LINEVILLE                    CITY OF LINEVILLE
PO BOX 130                              60151 HIGHWAY 49 N                   PO BOX 247
LINDALE, TX 75771                       LINEVILLE, AL 36266                  LINEVILLE, AL 36266
                         Case
CITY OF LINEVILLE, AL- WATER    19-11984-CSS
                             BOARD        CITY OF Doc   36 AL-Filed
                                                  LINEVILLE,   WATER09/10/19
                                                                     BOARD         PageCITY
                                                                                        301 OFof 1514
                                                                                              LIVE OAK
60151 HWY 49 N                            PO BOX 247                                   101 WHITE AVENUE SE
LINEVILLE, AL 36266                       LINEVILLE, AL 36266                          LIVE OAK, FL 32064




CITY OF LIVE OAK                          CITY OF LIVINGSTON                           CITY OF LIVINGSTON
FINANCE DEPARTMENT                        201 CHURCH ST.                               P.O. DRAWER W
101 WHITE AVENUE SE                       MAIN ST.                                     LIVINGSTON, AL 35470
LIVE OAK, FL 32064                        LIVINGSTON, AL 35470




CITY OF LIVINGSTON                        CITY OF LIVINGSTON, AL-UTILITIES BOARD       CITY OF LIVINGSTON, AL-UTILITIES BOARD
PO BOX W                                  201 CHURCH ST                                CITY HALL
LIVINGSTON, AL 35470                      LIVINGSTON, AL 35470                         LIVINGSTON, AL 35470




CITY OF LORETTO UTILITIES, TN             CITY OF LORETTO UTILITIES, TN                CITY OF LORETTO
415 NORTH MILITARY                        PO BOX 176                                   415 NORTH MILITARY STREET
LORETTO, TN 38469-0176                    LORETTO, TN 38469                            LORETTO, TN 38469




CITY OF LORETTO                           CITY OF LORETTO                              CITY OF LOUISVILLE
PO BOX 176                                TAX COLLECTOR                                2373 SOUTH CHURCH AVENUE
LORETTO, TN 38469                         PO BOX 176                                   LOUISVILLE, MS 39339
                                          LORETTO, TN 38469




CITY OF LOUISVILLE                        CITY OF LOUISVILLE                           CITY OF LOUISVILLE
PO BOX 510                                PO BOX 527 T                                 PO BOX 527
LOUISVILLE, MS 39339                      2ND FLOOR                                    LOUISVILLE, GA 30434
                                          LOUISVILLE, GA 30434




CITY OF LOUISVILLE, GA                    CITY OF LOUISVILLE, GA                       CITY OF LUCEDALE
1011 E PEACHTREE ST                       PO BOX 527                                   5126 MAIN STREET
LOUISVILLE, GA 3-434                      LOUISVILLE, GA 30434                         LUCEDALE, MS 39452




CITY OF LUCEDALE, MS                      CITY OF LUCEDALE, MS                         CITY OF LUMBERTON
5126 MAIN ST                              5126 MAIN STREET                             500 NORTH CEDAR STREET
LUCEDALE, MS 39452                        LUCEDALE, MS 39452                           LUMBERTON, NC 28358




CITY OF LUMBERTON                         CITY OF LUMBERTON, NC                        CITY OF LUMBERTON, NC
PO BOX 1388                               500 NORTH CEDAR ST                           PO BOX 1388
LUMBERTON, NC 28358                       LUMBERTON, NC 28358                          LUMBERTON, NC 28359-1388




CITY OF LUVERNE AL                        CITY OF LUVERNE AL                           CITY OF LUVERNE
22 EAST FIFTH ST                          PO BOX 249                                   22 EAST FIFTH STREET
LUVERNE, AL 36049                         LUVERNE, AL 36049                            LUVERNE, AL 36049
CITY OF LUVERNE          Case 19-11984-CSS
                                        CITY OF Doc 36.
                                                MACON           Filed 09/10/19   PageCITY
                                                                                      302 OFof 1514ELEC & WATER
                                                                                            MACON
PO BOX 249                               105 WEST PULASKI STREET                     312 SOUTH JEFFERSON ST
LUVERNE, AL 36049                        MACON, MS 39341                             MACON, MS 39341




CITY OF MACON ELEC & WATER               CITY OF MACON                               CITY OF MADISON
PO BOX 146                               105 WEST PULASKI STREET                     321 S.W. RUTLEDGE STREET
MACON, MS 39341-0146                     MACON, MS 39341                             MADISON, FL 32340




CITY OF MADISON, FL                      CITY OF MADISON, FL                         CITY OF MAGEE
321 SW RUTLEDGE ST                       321 SW RUTLEDGE                             123 NORTH MAIN AVE.
MADISON, FL 32340                        MADISON, FL 32340                           MAGEE, MS 39111




CITY OF MAGNOLIA                         CITY OF MALVERN                             CITY OF MANCHESTER, GA
PO BOX 1126                              305 LOCUST STREET                           116 2 ST
MAGNOLIA, AR 71754                       MALVERN, AR 72104                           MANCHESTER, GA 31816




CITY OF MANCHESTER, GA                   CITY OF MANILA                              CITY OF MANILA
PO BOX 366                               214 North Baltimore                         PO BOX 895
MANCHESTER, GA 31816                     Manila, AR 72442                            MANILA, AR 72442




CITY OF MANSFIELD                        CITY OF MANSFIELD                           CITY OF MANSFIELD, LA
705 Polk Street                          PO BOX 773                                  CITY HALL
Mansfield, LA 71052                      MANSFIELD, LA 71052                         705 POLK ST
                                                                                     MANSFIELD, LA 71052




CITY OF MANSFIELD, LA                    CITY OF MARIANNA                            CITY OF MARIANNA
PO BOX 773                               35 S POPLAR ST                              35 S. Poplar St.
MANSFIELD, LA 71052                      MARIANNA, AR 72360                          MARIANNA, AR 72360




CITY OF MARION WATER DEPT                CITY OF MARION                              CITY OF MARION
PO BOX 814                               123 E. Jefferson St.                        14 Military Road
MARION, AR 72364                         MARION, AL 36756                            Marion, AR 72364




CITY OF MARION                           CITY OF MARION                              CITY OF MARION
194 North Main Street                    P.O. DRAWER 700                             PO BOX 700
Marion, NC 28752                         MARION, NC 28752                            MARION, NC 28752




CITY OF MARION                           CITY OF MARION                              CITY OF MARION, IL
PO BOX 717                               PO BOX 959                                  1102 TOWER SQUARE PLAZA
MARION, AR 72364                         MARION, AL 36756                            MARION, IL 62959
CITY OF MARKED TREE      Case 19-11984-CSS
                                        CITY OF Doc 36
                                                MARKS         Filed 09/10/19   PageCITY
                                                                                    303 OFof 1514
                                                                                          MARKS
1 ELM ST                                 340 Pecan St                              CITY OF MARKS
MARKED TREE, AR 72365                    MARKS, MS 38646                           PRIVILEGE LICENSE DEPT.
                                                                                   PO BOX 315
                                                                                   MARKS, MS 38646



CITY OF MARKS                            CITY OF MARKS, MS                         CITY OF MARKSVILLE
PO BOX 315                               PO BOX 315                                427 N WASHINGTON ST
MARKS, MS 38646                          MARKS, MS 38646                           MARKSVILLE, LA 71351




CITY OF MARSHALL POLICE                  CITY OF MARSHALL                          CITY OF MARSHALL
PO BOX 1420                              110 W. Fannin                             PO BOX 698
MARSHALL, AR 72650                       Marshall, TX 75670                        MARSHALL, TX 75671




CITY OF MARTINVILLE                      CITY OF MAYFLOWER                         CITY OF MAYFLOWER
PO BOX 379                               2 Ashmore Street                          PO BOX 69
MARTINVILLE, LA 70582                    Mayflower, AR 72106                       MAYFLOWER, AR 72106




CITY OF MAYNARDVILLE C/O                 CITY OF MAYNARDVILLE C/O                  CITY OF MAYNARDVILLE
MAYNARDVILLE FIRE DEPT.                  MAYNARDVILLE POLICE DEPT.                 125 Johnson Road
PO BOX 217                               PO BOX 217                                Maynardville, TN 37807
ATTN: ACCTS RECEIVEABLE                  ATTN: ACCTS RECEIVEABLE
MAYNARDVILLE, TN 37807                   MAYNARDVILLE, TN 37807



CITY OF MAYNARDVILLE                     CITY OF MC RAE-HELENA                     CITY OF MC RAE-HELENA
PO BOX 217                               25 S. First Avenue                        PO BOX 55157
MAYNARDVILLE, TN 37807                   McRae-Helena, GA 31055                    MC RAE-HELENA, GA 31055




CITY OF MCCOMB                           CITY OF MCCOMB                            CITY OF MCCOMB
115 Third Street                         PO BOX 667                                PO BOX 667
McComb, MS 39648                         MCCOMB, MS 39649                          MCCOMB, MS 39649-0667




CITY OF MCCOMB, MS                       CITY OF MCCOMB, MS                        CITY OF MCDONOUGH
CITY HALL                                PO BOX 667MC                              136 KEYS FERRY ST
115 THIRD ST                             COMB, MS 39648-0667                       MCDONOUGH, GA 30253
MCCOMB, MS 39648




CITY OF MCDONOUGH                        CITY OF MCGREGOR, TX                      CITY OF MCGREGOR, TX
OCCUPATIONAL TAX DEPT                    302 SOUTH MADISON                         PO BOX 192
136 KEYS FERRY ST                        MCGREGOR, TX 76657                        MCGREGOR, TX 76657
MCDONOUGH, GA 30253




CITY OF MCLEANSBORO                      CITY OF MCLEANSBORO                       CITY OF MCMINNVILLE
106A W MAIN ST                           ATTN: FREDERIC F. VALLOWE                 202 Bell Street
MCLEANSBORO, IL 62859                    CITY CLERK                                McMinnville, TN 37111
                                         MCLEANSBORO, IL 62859
CITY OF MCMINNVILLE        Case 19-11984-CSS
                                          CITY OF Doc 36 Filed 09/10/19
                                                  MCRAE-HELENA                  PageCITY
                                                                                     304 OFof 1514
                                                                                           MCRAE-HELENA, GA
PO BOX 7088                               25 S FIRST AVE                            25 SOUTH FIRST AVE
MCMINNVILLE, TN 37111                     PO BOX 55157                              MCRAE-HELENA, GA 31055
                                          MCRAE HELENA, GA 31055




CITY OF MCRAE-HELENA, GA                  CITY OF MEDINA                            CITY OF MEDINA
PO BOX 55157                              201 HIGHWAY 45 E NORTH                    201 Highway
MCRAE, GA 31055                           MEDINA, TN 38355                          45 E North
                                                                                    Medina, TN 38355




CITY OF MEDINA                            CITY OF MEMPHIS PERMIT OFFICE             CITY OF MEMPHIS PERMIT
PO BOX 420                                OFFICE                                    2714 UNION AVEUNE EXT
MEDINA, TN 38355                          2714 UNION AVEUNE EXT                     MEMPHIS, TN 38112
                                          1ST FLOOR
                                          MEMPHIS, TN 38112



CITY OF MENDENHALL                        CITY OF MENDENHALL                        CITY OF MENDENHALL
City Hall172 West Maud Avenue             PO BOX 487                                PRIVILEGE LICENSE DEPT.
Mendenhall, MS 39114                      MENDENHALL, MS 39114                      PO BOX 487
                                                                                    MENDENHALL, MS 39114




CITY OF MENDENHALL, MS                    CITY OF MENDENHALL, MS                    CITY OF MERIDIAN
CITY HALL                                 PO BOX 487                                601 23rd Avenue
172 WEST MAUD AVE                         MENDENHALL, MS 39114                      MERIDIAN, MS 39302
MENDENHALL, MS 39114




CITY OF MERIDIAN                          CITY OF METTER WATER DEPARTMENT, GA       CITY OF METTER WATER DEPARTMENT, GA
PO BOX 1430                               49 SOUTH ROUNTREE                         PO BOX 74
MERIDIAN, MS 39302                        METTER, GA 30439                          METTER, GA 30439




CITY OF METTER                            CITY OF METTER                            CITY OF MIDDLETON
PO BOX 74                                 Tax Commissioner                          PO BOX 40
METTER, GA 30439                          Courthouse Square                         MIDDLETON, TN 38052
                                          35 SW Broad Street, Suite D
                                          Metter, GA 30439



CITY OF MIDDLETON, TN                     CITY OF MIDDLETON, TN                     CITY OF MILAN
CITY HALL                                 PO BOX 40                                 1061 SOUTH MAIN STREET
300 SOUTH MAIN ST                         MIDDLETON, TN 38052-0040                  MILAN, TN 38358
MIDDLETON, TN 38052




CITY OF MILLEN                            CITY OF MILLEN                            CITY OF MILLEN, GA
919 College Ave.                          PO BOX 929                                MILLEN CITY HALL
Millen, GA 30442                          MILLEN, GA 30442                          919 COLLEGE AVE
                                                                                    MILLEN, GA 30442




CITY OF MILLEN, GA                        CITY OF MILTON                            CITY OF MILTON
PO BOX 929                                6738 Dixon Street                         PO BOX 909
MILLEN, GA 30442                          Milton, FL 32570                          MILTON, FL 32572
CITY OF MONROE           Case 19-11984-CSS
                                        CITY OF Doc 36
                                                MONROE          Filed 09/10/19   PageCITY
                                                                                      305 OFof 1514
                                                                                            MONROE
3901 JACKSON STREET                      City Hall Annex Building                    PLANNING & ZONING
MONROE, LA 71202                         Taxation & Revenue                          DIVISION
                                         316 Breard St.                              3901 JACKSON STREET
                                         Monroe, LA 71202                            MONROE, LA 71202



CITY OF MONROE                           CITY OF MONROE                              CITY OF MONROEVILLE
PO BOX 123                               PO BOX 1742                                 125 East Claiborne Street
MONROE, LA 71210                         MONROE, LA 71210                            Monroeville, AL 36461




CITY OF MONROEVILLE                      CITY OF MONTEVALLO                          CITY OF MONTEZUMA
PO BOX 147                               541 MAIN STREET                             408 S DOOLY ST
MONROEVILLE, AL 36461                    MONTEVALLO, AL 35115                        MONTEZUMA, GA 31063




CITY OF MONTEZUMA                        CITY OF MONTEZUMA, GA                       CITY OF MONTEZUMA, GA
PO BOX 388                               408 SOUTH DOOLY ST                          PO BOX 388
MONTEZUMA, GA 31063                      MONTEZUMA, GA 31063                         MONTEZUMA, GA 31063




CITY OF MONTGOMERY TAX                   CITY OF MONTGOMERY TAX                      CITY OF MONTICELLO
25 Washington Avenue                     PO BOX 1111                                 245 S. MULBERRY STREET
3rd Floor                                MONTGOMERY, AL 36101                        MONTICELLO, FL 32344
Montgomery, AL 36104




CITY OF MONTICELLO, FL                   CITY OF MONTICELLO, FL                      CITY OF MOODY
245 S MULBERRY ST                        245 SOUTH MULBERRY ST                       670 PARK AVENUE
MONTICELLO, FL 32344                     MONTICELLO, FL 32344-1307                   MOODY, AL 35004




CITY OF MORGANTOWN                       CITY OF MORGANTOWN                          CITY OF MORGANTOWN
117 N MAIN STREET                        CITY ADMINISTRATOR                          PO BOX 397
MORGANTOWN, KY 42261                     PO BOX 397                                  MORGANTOWN, KY 42261
                                         MORGANTOWN, KY 42261




CITY OF MORTON                           CITY OF MORTON                              CITY OF MORTON, MS
97 West First Avenue                     PO BOX 555                                  CITY HALL
Morton, MS 39117                         MORTON, MS 39117                            97 WEST FIRST AVE
                                                                                     MORTON, MS 39117




CITY OF MORTON, MS                       CITY OF MOSS POINT                          CITY OF MOSS POINT
PO BOX 555                               4320 MCINNIS AVE                            4320 MCINNIS AVE
MORTON, MS 39117                         MOSS POINT, MS 39532                        MOSSPOINT, MS 39563




CITY OF MOSS POINT                       CITY OF MOSS POINT                          CITY OF MOSS POINT
4320 MCINNIS AVEMOSS                     4320 MCINNIS AVENUE                         TAX COLLECTOR
POINT, MS 39563                          MOSS POINT, MS 39563                        4320 MCINNIS AVE
                                                                                     MOSSPOINT, MS 39563
CITY OF MOULTRIE FIRE    Case 19-11984-CSS
                                        CITY OF Doc 36 Filed 09/10/19
                                                MOULTRIE                      PageCITY
                                                                                   306 OFof 1514
                                                                                         MOULTRIE
DEPARTMENT                              21 1st Avenue NE                          PO BOX 3368
26 2ND AVE N.E.                         Moultrie, GA 31768                        MOULTRIE, GA 31776
MOULTRIE, GA 31768




CITY OF MOUNT VERNON                    CITY OF MOUNT VERNON                      CITY OF MOUNT VERNON, GA
435 S Railroad Avenue                   PO BOX 237                                CITY HALL
Mount Vernon, GA 30445                  MT VERNON, GA 30445                       435 S RAILROAD AVE
                                                                                  MOUNT VERNON, MS 30445




CITY OF MOUNT VERNON, GA                CITY OF MOUNTAIN HOME                     CITY OF MT. PLEASANT
PO BOX 237MT.                           720 SOUTH HICKORY                         100 PUBLIC SQUARE
VERNON, GA 30447                        MOUNTAIN HOME, AR 72653                   MOUNT PLEASANT, TN 38474




CITY OF MT. PLEASANT                    CITY OF MUNFORD, TN                       CITY OF MUNFORD, TN
PO BOX 426                              1397 MUNFORD AVE                          1397 MUNFORD AVE
MT. PLEASANT, TN 38474                  MUNFORD, TN 38058                         MUNFORD, TN 38058-6749




CITY OF MUNFORDVILLE                    CITY OF MURFREESBORO PLANNING & ENG       CITY OF MURFREESBORO
PO BOX 85                               DEPT                                      111 W. Vine St.
MUNFORDVILLE, KY 42765                  ATTN DOUGLAS B DEMOSI, PRINCIPAL          First Floor
                                        PLANNER                                   Murfreesboro,, TN 37130
                                        111 WEST VINE ST
                                        PO BOX 1139
                                        MURFRESSBORO, TN 37133-1139

CITY OF MURFREESBORO                    CITY OF MURRAY CSC                        CITY OF MURRAY
PO BOX 1139                             ATTN: ACCTS. RECEIVABLE                   500 MAIN STREET
MURFREESBORO, TN 37133                  500 MAIN STREET                           MURRAY, KY 42071
                                        MURRAY, KY 42071




CITY OF NASHVILLE                       CITY OF NASHVILLE                         CITY OF NASHVILLE
405 W Washington Ave                    CLERKS OFFICE                             PO BOX 495
Nashville, GA 31639                     PO BOX 495                                NASHVILLE, GA 31639
                                        NASHVILLE, GA 31639




CITY OF NASHVILLE, GA                   CITY OF NASHVILLE, GA                     CITY OF NATCHEZ
405 W WASHINGTON AVE                    PO BOX 495                                124 S Pearl Street
NASHVILLE, GA 31639                     NASHVILLE, GA 31639                       Natchez, MS 39120




CITY OF NATCHEZ                         CITY OF NATCHITOCHES                      CITY OF NATCHITOCHES
PO BOX 1185                             700 Second St                             NATCHITOCHES TAX COMM.
NATCHEZ, MS 39120                       NATCHITOCHES, LA 71457                    PO BOX 639
                                                                                  NATCHITOCHES, LA 71458-0639




CITY OF NATCHITOCHES                    CITY OF NETTLETON                         CITY OF NETTLETON, MS
PO BOX 639                              124 SHORT AVENUE                          124 SHORT AVE
NATCHITOCHES, LA 71458                  NETTLETON, MS 38858                       NETTLETON, MS 38858
CITY OF NEW ALBANY       Case 19-11984-CSS
                                        CITY OF Doc 36 Filed 09/10/19
                                                NEW MADRID              PageCITY
                                                                             307 OFof
                                                                                   NEW1514
                                                                                        ORLEANS
PO BOX 56                               560 MOTT ST                         1300 Perdido St., RM 1W15
NEW ALBANY, MS 38652                    NEW MADRID, MO 63869                New Orleans, LA 70112




CITY OF NEW ORLEANS                     CITY OF NEW ORLEANS                 CITY OF NEWBERRY
PO BOX 61840                            PO BOX 61840                        1330 College ST
NEW ORLEANS, LA 70161                   NEW ORLEANS, LA 70161-1840          Newbery, SC 29108




CITY OF NEWBERRY                        CITY OF NEWPORT                     CITY OF NEWPORT
PO BOX 538                              300 E. Main Street                  300 EAST MAIN STREET
NEWBERRY, SC 29108                      Newport, TN 37821                   NEWPORT, TN 37822




CITY OF NEWPORT                         CITY OF NEWPORT                     CITY OF NEWTON TAX COLLEC
615 THIRD STREET                        PO BOX 370                          203 E Church St
NEWPORT, AR 72112                       NEWPORT, TN 37821                   Newton, MS 39345




CITY OF NEWTON TAX COLLEC               CITY OF NORTH AUGUSTA               CITY OF NORTH AUGUSTA
PO BOX 300                              100 Georgia Avenue                  PO BOX 6400
NEWTON, MS 39345                        Noth Augusta, SC 29841              NORTH AUGUSTA, SC 29861




CITY OF NORTH AUGUSTA                   CITY OF NORTH LITTLE ROCK           CITY OF NORTH LITTLE ROCK
PO BOX 6400                             120 Main Street                     PO BOX 5757
NORTH AUGUSTA, SC 29861-6400            North Little Rock,, AR 72115        NORTH LITTLE ROCK, AR 72119




CITY OF OAKDALE                         CITY OF OAKLAND CITY                CITY OF OAKLAND CITY
PO BOX 728                              301 FRANKLIN ST                     301 S FRANKLIN ST
OAKDALE, LA 71463                       OAKLAND CITY, IN 47660              OAKLAND CITY, IN 47660




CITY OF OCEAN SPRINGS                   CITY OF OCEAN SPRINGS               CITY OF OCEAN SPRINGS
1018 Porter Avenue                      FIRE DEPARTMENT                     FIRE DEPARTMENT
Ocean Springs, MS 39566-1800            PO BOX 1800                         PO BOX 1800
                                        OCEAN SPRINGS, MS 39564             OCEAN SPRINGS, MS 39566




CITY OF OCEAN SPRINGS                   CITY OF OCILLA                      CITY OF OCILLA
PO BOX 1800                             111 NORTH IRVIN AVENUE              OFFICE OF CITY CLK/TREAS
OCEAN SPRINGS, MS 39566                 OCILLA, GA 31774                    PO BOX 626
                                                                            OCILLA, GA 31774




CITY OF OCILLA                          CITY OF OKOLONA ELECTRIC DEPT       CITY OF OKOLONA ELECTRIC DEPT
PO BOX 626                              217 WEST MAIN ST                    PO BOX 111
OCILLA, GA 31774                        OKOLONA, MS 38860--0111             OKOLONA, MS 38860-0111
                       Case 19-11984-CSS
CITY OF OKOLONA PUBLIC WORKS, MS      CITY OF Doc 36 PUBLIC
                                              OKOLONA   FiledWORKS,
                                                              09/10/19
                                                                    MS   PageCITY
                                                                              308 OFof 1514
                                                                                    OKOLONA
CITY HALL                             PO BOX 111                             215 W. Main St.
215 W MAIN ST                         OKOLONA, MS 38860-0111                 Okolona, MS 38860
OKOLONA, MS 38860




CITY OF OKOLONA                       CITY OF OKOLONA                        CITY OF OLIVE BRANCH
PO BOX 111                            TAX COLLECTOR                          9200 PIGEON ROOST
OKOLONA, MS 38860                     PO BOX 111                             OLIVE BRANCH, MS 38654
                                      OKOLONA, MS 38860




CITY OF OLIVE BRANCH, MS              CITY OF OLIVE BRANCH, MS               CITY OF OPELIKA
9200 PIGEON ROOST AVEOLIVE            9200 PIGEON ROOST                      204 S Seventh Street
BRANCH, MS 38654                      OLIVE BRANCH, MS 38654                 Opelika, AL




CITY OF OPELIKA                       CITY OF OPELIKA                        CITY OF OPP
PO BOX 390                            PO BOX 390                             101 North Main Street
OPELIKA, AL 36803                     OPELIKA, AL 36803-0390                 Opp,, AL 36467




CITY OF OPP                           CITY OF OPP, AL                        CITY OF OPP, AL
PO BOX 610                            OPP CITY HALL                          PO BOX 610
OPP, AL 36467                         101 N MAIN ST                          OPP, AL 36467-0610
                                      OPP, AL 36467




CITY OF ORANGEBURG                    CITY OF OSCEOLA TAX COLLE              CITY OF OXFORD TAX COLLEC
PO BOX 1183                           PO BOX 443                             107 COURTHOUSE SQUARE
ORANGEBURG, SC 29116-1183             OSCEOLA, AR 72370                      OXFORD, MS 38655




CITY OF OXFORD                        CITY OF OXFORD                         CITY OF PARAGOULD TAX COL
145 Hamric Drive East,                PO BOX 3383                            PO BOX 1175
Oxford, AL 36203                      OXFORD, AL 36203                       PARAGOULD, AR 72451




CITY OF PARIS                         CITY OF PARIS                          CITY OF PARSONS
100 North Caldwell Street             PO BOX 970                             PARSONS WATERWORKS &
Paris, TN 38242                       PARIS, TN 38342                        PARSONS NATURAL GAS
                                                                             535 TENN AVE S
                                                                             PARSONS, TN 38363



CITY OF PARSONS                       CITY OF PASCAGOULA                     CITY OF PASCAGOULA
PO BOX 128                            4015 14TH ST.                          PLANNING & BLDG DEPT
PARSONS, TN 38363                     PASCAGOULA, MS 39567                   4015 14TH ST.
                                                                             PASCAGOULA, MS 39567-0908




CITY OF PEARL TAX COLLECT             CITY OF PELL CITY                      CITY OF PHENIX CITY, AL
PO BOX 5948                           1905 1ST AVE. NO.                      DEPARTMENT OF UTILITIES
PEARL, MS 39208                       PELL CITY, AL 35125                    PHENIX CITY, AL 36868-0760
CITY OF PHENIX CITY, AL   Case 19-11984-CSS
                                         CITY OF Doc  36
                                                 PHENIX         Filed 09/10/19   PageCITY
                                                                                      309 OFof 1514
                                                                                            PHILADELPHIA
MUNICIPAL BUILDING                        601 12TH STREET                            525 MAIN STREET
601 12 ST, 3 FL                           PHENIX CITY, AL 36867                      PHILADELPHIA, MS 39350
PHENIX CITY, AL 36867




CITY OF PICAYUNE                          CITY OF PIGGOTT                            CITY OF PIKEVILLE
815 N. BEECH STREET                       194 WEST COURT STREET                      ATTN: BUSINESS LICENSE
PICAYUNE, MS 39466                        PIGGOTT, AR 72454                          PO BOX 225
                                                                                     PIKEVILLE, TN 37367




CITY OF PINE BLUFF                        CITY OF PINEVILLE                          CITY OF PLEASANT GROVE
200 EAST 8TH AVE.                         910 MAIN STREET                            501 PARK RD.
PINE BLUFF, AR 71601                      PINEVILLE, LA 71360                        PLEASANT GROVE, AL 35127




CITY OF PONTOTOC                          CITY OF PONTOTOC, MS                       CITY OF PONTOTOC, MS
116 N. MAIN ST.                           116 N MAIN ST                              116 NORTH MAIN STREET
PONTOTOC, MS 38863                        PONTOTOC, MS 38863                         PONTOTOC, MS 38863




CITY OF POPLAR BLUFF                      CITY OF POPLARVILLE                        CITY OF POPLARVILLE/WATER AND SEWER,
501 VINE STREET                           200 HWY 26 EAST                            MS
POPLAR BLUFF, MO 63901                    POPLARVILLE, MS 39470                      200 HWY 26 EAST
                                                                                     POPLARVILLE, MS 39470




CITY OF PORTAGEVILLE                      CITY OF PORTLAND                           CITY OF PRATTVILLE
301 E MAIN ST                             100 SOUTH RUSSELL STREET                   101 WEST MAIN STREET
PORTAGEVILLE, MO 63873                    PORTLAND, TN 37148                         PRATTVILLE, AL 36067




CITY OF PRATTVILLE                        CITY OF PRATTVILLE                         CITY OF PRATTVILLE
101 West Main Street,                     FINANCE DEPARTMENT                         PO BOX 680190
Prattville, AL 36067                      101 WEST MAIN STREET                       BUSINESS LICENSE DEPT
                                          PRATTVILLE, AL 36067                       PRATTVILLE, AL 36068




CITY OF PRATTVILLE                        CITY OF PRENTISS                           CITY OF PRENTISS
PO BOX 680190                             911 Third Street,                          PO BOX 1344
PRATTVILLE, AL 36068                      Prentiss, MS 39474                         PRENTISS, MS 39474




CITY OF PRINCETON                         CITY OF PURVIS                             CITY OF PURVIS
206 EAST MARKET STREET                    136 Shelby Speights Dr.                    PO BOX 308
PRINCETON, KY 42445                       Purvis, MS 39475                           PURVIS, MS 39475




CITY OF PURVIS, MS                        CITY OF PURVIS, MS                         CITY OF QUITMAN
203 MAIN ST                               PO BOX 308                                 PO BOX 208
PURVIS, MS 39475                          PURVIS, MS 39475                           QUITMAN, GA 31643
CITY OF RAINSVILLE       Case 19-11984-CSS
                                        CITY OF Doc  36 Filed 09/10/19
                                                RAINSVILLE               PageCITY
                                                                              310 OFof 1514
                                                                                    RAINSVILLE
70 McCurdy Avenue S                      PO BOX 309                          PO BOX 668
Rainsville, AL 35986                     RAINSVILLE, AL 35986                RAINSVILLE, AL 35986




CITY OF RAINSVILLE, AL                   CITY OF RAINSVILLE, AL              CITY OF RED BAY
42 MCCURDY AVE S                         PO BOX 309                          203 4th Ave SE
RAINSVILLE, AL 35986                     RAINSVILLE, AL 35986                Red Bay, AL 35582




CITY OF RED BAY                          CITY OF RED BAY                     CITY OF REFORM CITY CLERK
PO BOX 2002                              PO BOX 3989                         104 3rd Ave NE
RED BAY, AL 35582                        MUSCLE SHOALS, AL 35662             Reform, AL 35481




CITY OF REFORM CITY CLERK                CITY OF REIDSVILLE                  CITY OF REIDSVILLE
PO BOX 489                               117 TATTNALL STREET                 130 South Main Street
REFORM, AL 35481                         REIDSVILLE, GA 30453                Reidsville, GA 30453




CITY OF REIDSVILLE                       CITY OF REIDSVILLE, GA              CITY OF REIDSVILLE, GA
PO BOX 730                               130 SOUTH MAIN ST                   PO BOX 730
REIDSVILLE, GA 30453                     REIDSVILLE, GA 30453                REIDSVILLE, GA 30453




CITY OF RINCON                           CITY OF RINCON                      CITY OF RINGGOLD POLICE
302 S Columbia Ave                       PO BOX 232                          150 TENNESSEE ST
Rincon, GA 31326                         RINCON, GA 31326                    RINGOLD, GA 30736




CITY OF RINGGOLD                         CITY OF RIPLEY                      CITY OF RIPLEY
150 TENNESSEE STREET                     110 S. WASHINGTON                   500 SO. MAIN
RINGGOLD, GA 30736                       RIPLEY, TN 38063                    RIPLEY, MS 38663




CITY OF ROANOKE                          CITY OF ROANOKE                     CITY OF ROBERTSDALE
809 Main Street                          PO BOX 1270                         22647 Racine Street
Roanoke, AL 36274                        ROANOKE, AL 36274                   Robertsdale, AL 36567




CITY OF ROBERTSDALE                      CITY OF ROLLING FORK                CITY OF ROLLING FORK, MS
PO BOX 429                               PO BOX 310                          PO BOX 310ROLLING
ROBERTSDALE, AL 36567                    ROLLING FORK, MS 39159              FORK, MS 39159




CITY OF ROME                             CITY OF ROME                        CITY OF ROME
601 Broad Street                         601 BROAD STREET                    ATTN: JASON GREENWALT
Rome, GA 30161-3011                      ROME, GA 30165                      601 BROAD STREET
                                                                             PO BOX 1422
                                                                             ROME, GA 30165
CITY OF ROME             Case 19-11984-CSS
                                        CITY OF Doc
                                                ROME36        Filed 09/10/19   PageCITY
                                                                                    311 OFof 1514
                                                                                          ROYSTON
CLERKS OFFICE                            PO BOX 1433                               684 FRANKLIN SPRINGS ST.
PO BOX 1433                              ROME, GA 30162                            ROYSTON, GA 30662
ROME, GA 30162-1433




CITY OF RUSSELL SPRINGS                  CITY OF RUSSELL SPRINGS                   CITY OF RUSSELLVILLE
487 Main Street                          PO BOX 247                                304 N. JACKSON AVE
Russell Springs, KY 42642                RUSSELL SPRINGS, KY 42642                 RUSSELLVILLE, AL 35653




CITY OF RUSSELLVILLE                     CITY OF RUSSELLVILLE                      CITY OF RUSSELLVILLE
716 NORTH EL PASO                        ATTN: CHARLES DALE                        PO BOX 1000
RUSSELLVILLE, AR 72801                   LICENSE DEPARTMENT                        RUSSELLVILLE, AL 35653
                                         PO BOX 1000
                                         RUSSELLVILLE, AL 35653



CITY OF SALTILLO                         CITY OF SALTILLO                          CITY OF SARDIS
395 Mobile St                            PO BOX 1426                               114 W Lee Street
MS 38866                                 SALTILLO, MS 38866                        Sardis, MS 38666




CITY OF SARDIS                           CITY OF SAVANNAH                          CITY OF SEARCY
PO BOX 306                               1020 MAIN STREET                          300 WEST ARCH STREET
SARDIS, MS 38666                         SAVANNAH, TN 38372                        SEARCY, AR 72143




CITY OF SELMER                           CITY OF SENATOBIA                         CITY OF SENATOBIA
144 NORTH 2ND STREET                     133 North Front St                        PO BOX 1020
SELMER, TN 38375                         Senatobia, MS 38668-1020                  SENATOBIA, MS 38668




CITY OF SHANNON HILLS                    CITY OF SHELBY                            CITY OF SHELBY, NC
10401 HIGH ROAD                          315 SOUTH LAFAYETTE ST                    300 S WASHINGTON ST
MABELVALE, AR 72103                      SHELBY, NC 28150                          SHELBY, NC 28150




CITY OF SHELBY, NC                       CITY OF SHELBYVILLE                       CITY OF SHERIDAN BOX 44
PO BOX 207                               201 N. SPRING STREET                      BOX 44
SHELBY, NC 28151-0207                    SHELBYVILLE, TN 37160                     SHERIDAN, AR 72150




CITY OF SHERIDAN                         CITY OF SHERIDAN                          CITY OF SHREVEPORT
106 West Bell Street                     BOX 44                                    505 Travis Street
Sheridan, AR 72150                       SHERIDAN, AR 72150                        Shreveport, LA 71101




CITY OF SHREVEPORT                       CITY OF SHREVEPORT                        CITY OF SLIDELL
PO BOX 30040                             REVENUE DIVISION                          2055 Second Street
SHREVEPORT, LA 71130                     PO BOX 30017                              Slidell, LA 70459
                                         SHREVEPORT, LA 71130-0017
CITY OF SLIDELL          Case 19-11984-CSS
                                        CITY OF Doc  36CIRCLE
                                                SOCIAL     Filed 09/10/19   PageCITY
                                                                                 312 OFof 1514CIRCLE
                                                                                       SOCIAL
PO BOX 828                                166 N Cherokee Road                   PO BOX 310
SLIDELL, LA 70459                         Social Circle, GA 30025               SOCIAL CIRCLE, GA 30025




CITY OF SOCIAL CIRCLE, GA                 CITY OF SOCIAL CIRCLE, GA             CITY OF SOPERTON
166 N CHEROKEE RD                         PO BOX 310                            1973 Martin Luther King Jr. Dr.
SOCIAL CIRCLE, GA 30025                   SOCIAL CIRCLE, GA 30025               Soperton, GA 30457




CITY OF SOPERTON                          CITY OF SOUTHAVEN TAX COL             CITY OF SPARTA
PO BOX 229                                8710 NORTHWEST DRIVE                  6 Liberty Square
SOPERTON, GA 30457                        SOUTHAVEN, MS 38671                   Sparta, TN 38583




CITY OF SPARTA                            CITY OF SPRING HILL                   CITY OF SPRING HILL
PO BOX 30                                 199 Town Center Parkway               PO BOX 789
SPARTA, TN 38583                          Spring Hill, TN 37174                 SPRING HILL, TN 37174




CITY OF SPRINGFIELD                       CITY OF SPRINGHILL                    CITY OF SPRINGHILL
127 WEST MAIN STREET                      27378 HWY 42                          PO BOX 398
SPRINGFIELD, KY 40069                     Springfield, LA 70462                 SPRINGHILL, LA 71075




CITY OF SPRINGHILL, LA                    CITY OF SPRINGHILL, LA                CITY OF ST MARTINVILLE
101 MACHEN DR                             PO BOX 398                            125 South New Market Street
SPRINGHILL, LA 71075                      SPRINGHILL, LA 71075                  St. Martinville, LA 70582




CITY OF STAR CITY                         CITY OF STAR CITY                     CITY OF STAR CITY, AR
370 Broadway Ave                          PO BOX 219                            301 W 2ND
Star City, WV 26505                       STAR CITY, AR 71667                   NORTH LITTLE ROCK, AR 72115




CITY OF STAR CITY, AR                     CITY OF STARKVILLE                    CITY OF STATESBORO
PO BOX 219                                101 LAMPKIN STREET                    50 E. Main Street
STAR CITY, AR 71667                       STARKVILLE, MS 39759                  Statesboro, GA 30458




CITY OF STATESBORO                        CITY OF STATESBORO, GA                CITY OF STATESBORO, GA
PO BOX 348                                50 E MAIN ST                          PO BOX 348
STATESBORO, GA 30458                      STATESBORO, GA 30458                  STATESBORO, GA 30459




CITY OF STATESVILLE                       CITY OF STATESVILLE                   CITY OF SULLIGENT
227 S. Center Street                      PO BOX 1111                           PO BOX 365
Statesville, NC 28687                     STATESVILLE, NC 28687                 SULLIGENT, AL 35586
CITY OF SULLIGENT, AL     Case 19-11984-CSS
                                         CITY OF Doc  36 AL
                                                 SULLIGENT, Filed 09/10/19   PageCITY
                                                                                  313 OFof 1514
                                                                                        SUMMERVILLE
5795 HWY 278                               PO BOX 365                            PO BOX 180
SULLIGENT, AL 35586                        SULLIGENT, AL 35586                   SUMMERVILLE, GA 30747




CITY OF SUMMERVILLE, GA                    CITY OF SUMMERVILLE, GA               CITY OF SUMTER
120 GEORGIA AVE                            PO BOX 180                            21 N. Main Street
SUMMERVILLE, GA 30747                      SUMMERVILLE, GA 30747                 Sumter, SC 29150




CITY OF SUMTER                             CITY OF SUMTER                        CITY OF SWAINSBORO
LICENSE DIVISION                           PO BOX 1449                           101 West Main Street
PO BOX 1449                                SUMTER, SC 29151                      Swainsboro, GA 30401
SUMTER, SC 29151




CITY OF SWAINSBORO                         CITY OF SWEETWATER                    CITY OF SWEETWATER
PO BOX 600                                 500 S.W. 109 Ave                      PO BOX 267
SWAINSBORO, GA 30401                       Sweetwater, FL 33174                  SWEETWATER, TN 37874




CITY OF SWEETWATER                         CITY OF SYLACAUGA                     CITY OF SYLACAUGA
TAX COLLECTOR                              300 NORTON AVE.                       301 N. Broadway Ave
PO BOX 267                                 SYLACAUGA, AL 35150                   Sylacauga, AL 35150-2527
SWEETWATER, TN 37874




CITY OF SYLACAUGA                          CITY OF SYLVANIA                      CITY OF SYLVANIA, GA
PO BOX 390                                 104 SOUTH MAIN STREET                 104 S MAIN ST
SYLACAUGA, AL 35150                        SYLVANIA, GA 30467                    SYLVANIA, GA 30467




CITY OF SYLVANIA, GA                       CITY OF SYLVESTER                     CITY OF SYLVESTER
104 S MAIN                                 204 EAST KELLY STREET                 PO BOX 370
STSYLVANIA, GA 30467                       SYLVESTER, GA 31791                   SYLVESTER, GA 31791




CITY OF SYLVESTER, GA                      CITY OF SYLVESTER, GA                 CITY OF TALLADEGA
101 N MAIN ST                              PO BOX 370                            203 Sourth Street West
SYLVESTER, GA 31791                        SYLVESTER, GA 31791                   Talladega, AL 35161




CITY OF TALLADEGA                          CITY OF TEMPLE                        CITY OF THOMASTON
PO BOX 498                                 PO BOX 160                            106 East Lee Street
TALLADEGA, AL 35161                        TEMPLE, GA 30179                      Thomaston, GA 30286




CITY OF THOMASTON                          CITY OF THOMASTON                     CITY OF THOMASVILLE
PO BOX 672                                 PO BOX 672                            101 South Broad Street
THOMASTON, GA 30286                        THOMASTON, GA 30286-0009              Thomasville, GA 31792
CITY OF THOMASVILLE        Case 19-11984-CSS
                                          CITY OF Doc 36 Filed 09/10/19
                                                  THOMASVILLE             PageCITY
                                                                               314 OFof 1514
                                                                                     TIFTON
111 VICTORIA PLACE                        TAX DEPARTMENT                      130 First St. E, 3rd Floor
THOMASVILLE, GA 31799                     111 VICTORIA PLACE                  Tifton, GA 31794
                                          PO BOX 1540
                                          THOMASVILLE, GA 31799



CITY OF TIFTON                            CITY OF TIFTON                      CITY OF TIPTONVILLE
PO BOX 229                                PO BOX 229                          130 SOUTH COURT STREET
TIFTON, GA 31793                          TIFTON, GA 31793-0229               TIPTONVILLE, TN 38079




CITY OF TOCCOA, GA                        CITY OF TOCCOA, GA                  CITY OF TOMPKINSVILLE
92 NORTH ALEXANDER ST                     PO BOX 1010                         206 N. MAGNOLIA ST.
TOCCOA, GA 30577                          TOCCOA, GA 30577-1417               TOMPKINSVILLE, KY 42167




CITY OF TOMPKINSVILLE, KY                 CITY OF TOMPKINSVILLE, KY           CITY OF TRENTON CITY CLRK
206 MAGNOLIA ST                           206 N MAGNOLIA ST                   PO BOX 518
TOMPKINSVILLE, KY 42167                   TOMPKINSVILLE, KY 42167             TRENTON, GA 30752




CITY OF TRENTON TAX COLL.                 CITY OF TRENTON                     CITY OF TROY
309 COLLEGE STREET                        309 COLLEGE ST.                     301 Charles W. Meeks Ave
TRENTON, TN 38382                         TRENTON, TN 38382                   Troy, AL 36081




CITY OF TROY                              CITY OF TUNNEL HILL                 CITY OF TUPELO TAX COLLEC
PO BOX 549                                201 G VAUGHN PARKWAY                PO BOX 1485
TROY, AL 36081                            TUNNELL HILL, GA 30755              TUPELO, MS 38802




CITY OF TUSCUMBIA                         CITY OF TUSCUMBIA                   CITY OF TUSCUMBIA
Municipal Building                        PO BOX 29                           PO BOX 3989
116 E 6th Street                          TUSCUMBIA, AL 35674                 MUSCLE SHOALS, AL 35662
Tuscumbia, AL 35674




CITY OF TYLER FIRE DEPT.                  CITY OF TYLER POLICE DEPT           CITY OF TYLER
711 FERGUSON                              711 FERGUSON                        423 W. FERGUSON ST.
TYLER, TX 75797                           TYLER, TX 75797                     TYLER, TX 75702




CITY OF TYLER                             CITY OF TYLER                       CITY OF UNION CITY
423 W. FERGUSON                           PLANNING DEPT.                      PO BOX 9
TYLER, TX 75702                           423 W. FERGUSON ST.                 UNION CITY, TN 38261
                                          TYLER, TX 75702




CITY OF UNION CITY, TN                    CITY OF UNION CITY, TN              CITY OF UNION
408 S DEPOT ST                            PO BOX 9                            404 BANK STREET
UNION CITY, TN 38261                      UNION CITY, TN 38281-0009           UNION, MS 39365
CITY OF UNION            Case 19-11984-CSS
                                        CITY OF Doc
                                                UNION,36
                                                       MS Filed 09/10/19         PageCITY
                                                                                      315 OFof
                                                                                            VAN1514
                                                                                                BUREN
CITY CLERK                               404 BANK ST                                 1003 BROADWAY ROOM 104
404 BANK STREET                          UNION, MS 39365                             VAN BUREN, AR 72956
UNION, MS 39365




CITY OF VAN BUREN                        CITY OF VILONIA SEWER DEPARTMENT, AR        CITY OF VILONIA SEWER DEPARTMENT, AR
CITY CLERKS OFFICE                       18 BISE DR                                  PO BOX 517
1003 BROADWAY ROOM 104                   VILONIA, AR 72173                           VILONIA, AR 72173
VAN BUREN, AR 72956




CITY OF VILONIA                          CITY OF WARNER ROBINS                       CITY OF WARNER ROBINS
PO BOX 188                               700 Watson Blvd                             PO BOX 8629
VILONIA, AR 72173                        Warner Robins, GA 31093                     WARNER ROBINS, GA 31095




CITY OF WARREN                           CITY OF WARREN                              CITY OF WASHINGTON
101 East Cedar Suite B                   PO BOX 352                                  BUSINESS LICENSE
Warren, AR 71671                         WARREN, AR 71671                            PO BOX 9
                                                                                     WASHINGTON, GA 30673




CITY OF WASHINGTON                       CITY OF WASHINGTON, GA                      CITY OF WASHINGTON, GA
PO BOX 9                                 102 E LIBERTY ST                            PO BOX 9
WASHINGTON, GA 30673                     WASHINGTON, GA 30673                        WASHINGTON, GA 30673




CITY OF WATER VALLEY ELECTRIC DEPT, MS   CITY OF WATER VALLEY ELECTRIC DEPT, MS      CITY OF WATER VALLEY
101 BLACKMUR DR                          PO BOX 888                                  201 Blackmur Street
WATER VALLEY, MS 38965                   WATER VALLEY, MS 38965                      Water Valley, MS 38965




CITY OF WATER VALLEY                     CITY OF WAYNESBORO WATER-NATURAL            CITY OF WAYNESBORO WATER-NATURAL
PO BOX 888                               GAS SYS                                     GAS SYS
WATER VALLEY, MS 38965                   122 PUBLIC SQUARE EAST                      PO BOX 471
                                         WAYNESBORO, TN 38485                        WAYNESBORO, TN 38485




CITY OF WAYNESBORO                       CITY OF WEST HELENA SANIT                   CITY OF WEST HELENA
PO BOX 471                               98 PLAZA STREET                             PO BOX 248
WAYNESBORO, TN 38485                     WEST HELENA, AR 72390                       HELENA, AR 72342




CITY OF WEST MEMPHIS                     CITY OF WEST MEMPHIS                        CITY OF WEST MONROE
205 SOUTH REDDING                        PO BOX 1728                                 2305 NORTH 7TH STREET
WEST MEMPHIS, AR 72301                   WEST MEMPHIS, AR 72301                      WEST MONROE, LA 71291




CITY OF WEST POINT WATER & LIGHT DEPT    CITY OF WEST POINT WATER & LIGHT DEPT       CITY OF WEST POINT
580 COMMERCE ST                          PO BOX 1117WEST                             PO BOX 1117
WEST POINT, MS 39773                     POINT, MS 39773                             WEST POINT, MS 39773
CITY OF WESTLAKE        Case 19-11984-CSS
                                       CITY OF Doc 36 Filed 09/10/19
                                               WESTLAKE                PageCITY
                                                                            316 OFof 1514
                                                                                  WESTLAKE
1001 MULBERRY ST                       1001 Mulberry Street                PO BOX 700
PO BOX 700                             Westlake, LA 70669                  WESTLAKE, LA 70669
WESTLAKE, LA 70669




CITY OF WESTMORELAND                   CITY OF WESTMORELAND                CITY OF WHITEHALL
1001 Park Street                       PO BOX 8                            101 Parkway DR
WESTMORELAND, TN 37186-0008            WESTMORELAND, TN 37186              Whitehall, AR 71612




CITY OF WHITEHALL                      CITY OF WHTE OAK                    CITY OF WHTEHOUSE
PO BOX 20100                           906 S. WHITE OAK ROAD               101 A BASCOM ROAD
WHITEHALL, AR 71602                    WHITE OAK, TX 75693                 WHITEHOUSE, TX 75791




CITY OF WIGGINS                        CITY OF WIGGINS, MS                 CITY OF WIGGINS, MS
117 FIRST ST N.E.                      117 FIRST ST N                      117 N FIRST ST
WIGGINS, MS 39577                      WIGGINS, MS 39577                   WIGGINS, MS 39577




CITY OF WINNFIELD                      CITY OF WINNFIELD                   CITY OF WINNFIELD, LA
120 E. Main Street                     PO BOX 509                          120 E MAIN ST
Winnfield, LA 71483                    WINNFIELD, LA 71483                 WINNFIELD, LA 71473




CITY OF WINNFIELD, LA                  CITY OF WINONA TAX COLL.            CITY OF WINONA TAX COLL.
PO DRAWER 312                          116 North Quitman Street            PO BOX 29
WINNFIELD, LA 71483                    WINONA, MS 38967                    WINONA, MS 38967




CITY OF WOODRUFF                       CITY OF WOODVILLE POICE DEPT        CITY OF WRENS
231 EAST HAYNE ST.                     131 COURTHOUSE ST                   401 Broad St.
WOODRUFF, SC 29388                     WOODVILLE, MS 39669                 Wrens, GA 30833




CITY OF WRENS                          CITY OF WRENS                       CITY OF WRENS, GA
PO BOX 125                             PO BOX 125                          401 BROAD ST
WRENS, GA 30833                        WRENS, GA 30833-1114                WRENS, GA 30833




CITY OF WRENS, GA                      CITY OF YAZOO                       CITY OF YAZOO
PO BOX 125                             128 East Jefferson Street           CITY CLERKS OFF.
WRENS, GA 30833                        Yazoo City, MS 39194                PO BOX 689
                                                                           YAZOO CITY, MS 39194




CITY OF YAZOO                          CITY OF YELLVILLE, AR               CITY OF YELLVILLE, AR
PO BOX 689                             112 US-62                           PO BOX 647
YAZOO CITY, MS 39194                   YELLVILLE, AR 72687                 YELLVILLE, AR 72687-0647
CITY OF ZEBULON         Case 19-11984-CSS
                                       CITY OF Doc  36
                                               ZEBULON      Filed 09/10/19   PageCITY
                                                                                  317 OFof 1514
                                                                                        ZEBULON
7818 Highway 19 S                       PO BOX 385                               TAX COLLECTOR
Zebulon, GA 30295                       ZEBULON, GA 30295                        PO BOX 385
                                                                                 ZEBULON, GA 30295




CITY TAX COLLECTOR                      CITY TAX COLLECTOR                       CITY TAX COLLECTOR
101 WEST WATER STREET                   206 N. Broad St                          216 EAST MAIN STREET
WOODBURY, TN 37190                      Leland, MS 38756                         LINDEN, TN 37096




CITY TAX COLLECTOR                      CITY TAX COLLECTOR                       CITY TAX COLLECTOR
301 MCHENRY CIRCLE                      PO BOX 271                               PO BOX 40
LIVINGSTON, TN 38570                    LELAND, MS 38756                         MIDDLETON, TN 38052




CITY TAX COLLECTOR                      CITY TAX DEPARTMENT                      CITY WATER & LIGHT (CWL)
PO BOX 687                              PO BOX 310                               400 E MONROE AVE
BENTON, TN 37307                        ROLLING FORK, MS 39159                   JONESBORO, AR 72401




CITY WATER & LIGHT (CWL)                CITY WATER WORKS TN                      CITYWORLD INTERNATIONAL
PO BOX 1289                             PO BOX 488                               ATTN: GENE COLLINS
JONESBORO, AR 72403-1289                DECHERD, TN 37324                        1111 WING ON PLAZA
                                                                                 KOWLOON HONG KONG
                                                                                 HONG KONG



CIXI HOMEASE ELECTRICAL PRODUCTS CO     CIXI HOMEASE TR                          CJ GLOBAL INC
LTD                                     ELECTRICAL PRODUCTS CO. LTD              20-21 WAGARAW RD
198 N DANSHAN RD                        198 NORTH DANSHAN ROAD                   FAIR LAWN, NJ 07410
CIXI                                    CIXI CITY NINGBO 315003000
CHINA                                   CHINA



CJ PRODUCTS INC                         CJC ROYSTON LLC                          CJT ACCESS CONTROL
ATTN STUART COHEN, NATL SALES MGR       ATTN: JANE CARPENTER                     D/B/A ARCHER INTEGRATED
2045 CORTE DEL NOGAL                    1484 HERITAGE PLACE                      SYSTEMS
CARLSBAD, CA 92011                      GAINESVILLE, GA 30501                    3013 CORPORATE CENTER DR
                                                                                 BYRANT, AR 72022



CKC INTERNATIONAL LLC                   CKK HOME DECOR LP                        CLAEYS CANDY INC
ATTN: SAMUEL COHEN                      3211 INTERNET BLVD STE150                ATTN: PAUL HORNBERGER
7 SLATER DRIVE                          FRISCI, TX 75034                         525 SOUTH TAYLOR STREET
ELIZABETH, NJ 07206                                                              SOUTH BEND, IN 46601




CLAEYS CANDY INC                        CLAIBORNE PARISH SCHOOL                  CLAIBORNE PARISH SCHOOL
PO BOX 1535                             415 E Main St                            PO BOX 600
SOUTH BEND, IN 46634                    Homer, LA 71040                          HOMER, LA 71040




CLAIM RECOVERY SERVICES                 CLAIMS COMPENSATION BUREAU LLC           CLAIRA PALMORE
PO BOX 1708                             1110 E HECTOR ST, STE 250                9060 WELLER SUMPTER RD
CORONA, CA 91718                        CONSHOHOCKEN, PA 19428                   ADGER, AL 35006
CLAIREMESHIA PULLEY      Case 19-11984-CSS
                                        CLAISSADoc
                                               LEWIS36       Filed 09/10/19   PageCLANCEY
                                                                                   318 ofMAGEE
                                                                                          1514
209 BRANDI LANE                          2375 HWY 33 SOUTH                        49 PERCY PITTMAN RD
CLINTON, SC 29325                        CENTREVILLE, MS 39631                    TYLERTOWN, MS 39667




CLANTEEN RAYFORD                         CLANTON FIRE DEPARTMENT                  CLANTON POLICE DEPT.
250 NORTH MANASSAS                       501 2ND AVENUE NORTH                     100 6TH STREET SOUTH
MEMPHIS, TN 38105                        CLANTON, AL 35045                        CLANTON, AL 35045




CLARA BRYANT                             CLARA BURGESS                            CLARA CLAY
418 EAST MAGNOLIA                        PO BOX 1791                              821 6TH STREET
AMITE, LA 70422                          ALBANY, GA 31702                         WEST POINT, MS 39773




CLARA CONN                               CLARA JONES                              CLARA MARTIN
870 VALLEY VIEW DRIVE                    2119 WALBASH DR                          896 CAMPBELL ST APT 2B
PHILADELPHIA, MS 39350                   MONTGOMERY, AL 36116                     CLEVELAND, GA 30528




CLARA PALMORE                            CLARA RAMBERT                            CLARA SIMMONS
9060 WELLER SUMPTER RD                   698 WILLA COURT                          307 CR 5051
ADGER, AL 35006                          CHESTER, SC 29706                        BOONVILLE, MS 38829




CLARECE CONEY                            CLARENCE B WITHERSPOON                   CLARENCE DAVIS
642 GEORG WASHINGTON AVE                 1170 WOOTEN RD                           114 21ST STREET
CANTON, MS 39046                         NESBIT, MS 38651-9772                    ARKADELPHIA, AR 71823




CLARENCE DYER                            CLARENCE JOHNSON                         CLARENCE RODGERS
158 MITCHELL DRIVE                       2854 HEBER AVE                           444 THOMAS ST.
LINEVILLE, AL 36266                      MEMPHIS, TN 38114                        GREENVILLE, MS 38701




CLARENCE SMITH JR                        CLARENCE SMITH                           CLARENCE SMITH
513 DEERSKIN DR                          112 GEORGE CURRIE ROAD                   211 WEST SHELBY DRIVE
MEMPHIS, TN 38109                        RENTZ, GA 31075                          MEMPHIS, TN 38109




CLARENCE SUELL                           CLARENCE SUELL                           CLARENCE SUELL
23 S PAULINE                             4181 WOOD BRANCH 2                       4184 WOOD BRANCH 2
MEMPHIS, TN 38104                        MEMPHIS, TN 38116                        MEMPHIS, TN 38116




CLARENCE WHITE                           CLARENCE WILLIAMS                        CLARETA DOUGLASS
104 NELSON STREET                        173 CREEK MEADOW CIRCLE                  4698 COLUMBINE CT
CRENSHAW, MS 38621                       ORANGEBURG, SC 29115                     MEMPHIS, TN 38118
                       Case
CLARION PUBLISHING CO INC        19-11984-CSS
                                           CLARIONDoc  36 LLC
                                                   SECURITY Filed 09/10/19       PageCLARISSA
                                                                                      319 of CARSON
                                                                                              1514
PO BOX 39                                   5496 POPLAR AVE SUITE 3                  401 ELM ST
HAWESVILLE, KY 42348                        MEMPHIS, TN 38119                        SHAW, MS 38773




CLARISSA SAMUEL                             CLARISSA WALKER                          CLARISSIE HAVEN
183 GATOR LANE                              524 COLLEGE AVE E                        1161 KALEM RD
ANDREWS, SC 29510                           WIGGINS, MS 39577                        MORTON, MS 39117




CLARK BEVERAGE GROUP                        CLARK CO MUNICIPAL COURT                 CLARK COUNTY TAX COLLECTO
300 OAKLAND FLATROCK RD                     PO BOX 449                               401 CLAY STREET
OAKLAND, KY 42159                           ARKADELPHIA, AR 71923                    ARKADELPHIA, AR 71923




CLARK DANIEL HENDERSON                      CLARK DISTRIBUTING CO. INC.              CLARK DISTRIBUTING CO. INC.
3446 BROOKWOOD CIRCLE                       1300 HWY. 51 BYPASS SOUTH                PO BOX 3390
SAINT CHARLES, MO 63301-4114                DYERSBURG, TN 38024                      BOWLING GREEN, KY 42102-3390




CLARK FOODS INC                             CLARK HOLDINGS LLC                       CLARK II LLC
PO BOX 347                                  ATTN: PAUL CLARK
NEW ALBANY, IN 47150                        1910 WEAVER STREET
                                            PASCAGOULA, MS 39567




CLARK, KEITH                                CLARK, WILLIAM B JR.                     CLARKE MCCORD
364 LAKE RIDGE DR                                                                    4300 N GETWELL RD
HAMILTON, AL 35570                                                                   MEMPHIS, TN 38118




CLARKE REED                                 CLARKE TRANSPORTATION SERVICES INC       CLARKS DISCOUNT PHARMACY
109 BAYOU OAKS CIRCLE                       ATTN DOUGLAS PAYNE, PRESIDENT            PO BOX 625
GREENVILLE, MS 38701                        22368 NETWORK PL                         HAMILTON, AL 35570
                                            CHICAGO, IL 60673-1233




CLARKSDALE FIRE DEPT.                       CLARKSDALE POLICE DEPT.                  CLARKSDALE PUBLIC UTILITIES MS
221 DESOTO AVE                              121 SUNFLOWER STREET                     416 THIRD ST
CLARKSDALE, MS 38614                        CLARKSDALE, MS 38614                     CLARKSDALE, MS 38614




CLARKSDALE PUBLIC UTILITIES MS              CLARKSVILLE DEPARTMENT OF                CLARKSVILLE DEPARTMENT OF
PO BOX 70                                   ELECTRICITY                              ELECTRICITY
CLARKSDALE, MS 38614-0070                   2021 WILMA RUDOLPH BLVD                  PO BOX 31449
                                            CLARKSVILLE, TN 37040                    CLARKSVILLE, TN 37040-0025




CLARKSVILLE FIRE DEPT                       CLARKSVILLE FIRE DEPT.                   CLARKSVILLE GAS & WATER DEPARTMENT
802 MAIN ST.                                203 WALNUT ST                            2215 MADISON ST
CLARKSVILLE, TN 37040                       CLARKSVILLE, AR 72830                    CLARKSVILLE, TN 37043
                       Case
CLARKSVILLE LIGHT & WATER    19-11984-CSS
                          COMPANY             Doc LIGHT
                                       CLARKSVILLE  36 &Filed 09/10/19
                                                          WATER COMPANY   PageCLARKSVILLE
                                                                               320 of 1514POLICE DEPT
400 W MAIN ST                          PO BOX 1807                            135 COMMERCE ST
CLARKSVILLE, AR 72830                  CLARKSVILLE, AR 72830                  CLARKSVILLE, TN 37040




CLARKSVILLE POLICE DEPT.               CLASS DESIGN L.L.C.                    CLASSIC CITY BEVERAGES AB LLC
203 WALNUT                             ATTN: HARRY NAIR                       530 CALHOUN DRIVE
CLARKSVILLE, AR 72830                  1407 BROADWAY                          ATHENS, GA 30601
                                       NEW YORK, NY 10018




CLASSIC FLORIST & HOME                 CLASSIC LINEN LLC                      CLAUDE FILKINS
DECOR LLC                              ATTN: DAVID CALDWELL                   210 SOUTH HANCOCK
913 A HILLCREST PKWY                   16419 A NORTHCROSS DR.                 MCLEANSBORO, IL 62859
DUBLIN, GA 31021                       HUNTERSVILLE, NC 28078




CLAUDE HOBBS                           CLAUDE JACKSON                         CLAUDE JACKSON
5260 A DAWES                           2710 FOREST BEND                       381 STONER RD
GRAND BAY, AL 36541                    SOUTHAVEN, MS 38671                    ADAIRSVILLE, GA 30103




CLAUDE JACKSON                         CLAUDE KURTZ                           CLAUDE PITTS
4300 N GETWELL RD                      1827 JAMESTOWN DR                      108 FERRY ST
MEMPHIS, TN 38118                      DUBLIN, GA 31021                       ABBEVILLE, SC 29620




CLAUDE R. GIPSON JR.                   CLAUDE WEBB                            CLAUDETTE GREENE
CREATIVE ELECTRIC CO.                  117 PROUST RD                          20 HINSON CIRCLE
116 CABRIOLET COVE                     STATESVILLE, NC 28625                  HAVINA, FL 32333
MARION, AR 72364




CLAUDETTE MOORE                        CLAUDETTE ROBINSON                     CLAUDIA BLOW
323 E BAKER ST                         134 LIVERPOOL CV                       1224 OLD HWY 250
PICKENS, SC 29671                      MEDINA, TN 38355                       GLENNVILLE, GA 30427




CLAUDIA HOLLOWAY                       CLAUDIA HORNE                          CLAUDIA LAINEZ
POST OFFICE BOX 241                    60076 HATHCOCK ROAD                    206 OCEANLINER DR
IUKA, MS 38852                         SMITHVILLE, MS 38870                   WINDER, GA 30680




CLAUDIA MALONE                         CLAUDINE ALBERT                        CLAWSON & STAUBES LLC
128 COTTON WOOD                        1108 BERTHIER STREET                   126 SEVEN FARMS DRIVE
MARION, AR 72364                       NEW RHODES, LA 70760                   SUITE 200
                                                                              CHARLESTON, SC 29492-8144




CLAXTON BAKER INC                      CLAXTON BAKER INC                      CLAXTON FIRE DEPT
203 W MAIN ST                          PO BOX 367                             PO BOX 829
CLAXTON, GA 30417                      CLAXTON, GA 30417                      CLAXTON, GA 30417
CLAXTON POLICE DEPT     Case 19-11984-CSS    Doc
                                       CLAXTON    36 1 LIMITED
                                               SQUARE  Filed 09/10/19
                                                               PARTNERSHIP PageCLAY
                                                                                321BRASFIELD
                                                                                    of 1514
PO BOX 829                               777 E ATLANTIC AVE                   567 A STEED ST
CLAXTON, GA 30417                        DELRAY BEACH, FL 33483               HENDERSON, TN 38340




CLAY CNTY TAX COLLECTOR                  CLAY CNTY TAX COLLECTOR              CLAY COUNTY JUDGE OF PROBATE
261 COURTHOUSE DRIVE                     PO BOX 486                           PROBATE
3                                        HAYESVILLE, NC 28904                 CLAY COUNTY COURTHOUSE
HAYESVILLE, NC 28904                                                          PO BOX 7120
                                                                              ASHLAND, AL 36251



CLAY COUNTY JUDGE OF                     CLAY COUNTY JUDGE OF                 CLAY COUNTY REVENUE COMM.
261 COURTHOUSE DRIVE                     PO BOX 7120                          114 COURT ST
SUITE 1                                  ASHLAND, AL 36251                    GROVE HILL, AL 36451
HAYESVILLE, NC 28904




CLAY COUNTY REVENUE COMM.                CLAY COUNTY TAX COLLECTOR            CLAY COUNTY TAX COLLECTOR
PO BOX 155                               365 COURT STREET                     477 HOUSTON ST
ASHLAND, AL 36251                        WEST POINT, MS 39773                 GREEN COVE SPRINGS, FL 32043




CLAY COUNTY TAX COLLECTOR                CLAY COUNTY TAX COLLECTOR            CLAY COUNTY WATER & SEWER
PO BOX 218                               PO BOX 795                           DISTRICT/NC
GREEN COVE SPRINGS, FL 32043             WEST POINT, MS 39773                 33 MAIN ST
                                                                              HAYESVILLE, NC 28904




CLAY COUNTY WATER & SEWER                CLAY JONES                           CLAY STARKEY
DISTRICT/NC                              283 COUNTRY PLACE                    200 STEWART ROAD
PO BOX 838                               STONEWALL, LA 71078                  ANDREWS, NC 28901
HAYESVILLE, NC 28904




CLAYBON RAY                              CLAYTON CARTER                       CLAYTON CLIFTON
162 TROJAN DR                            201 6TH ST NE                        110 40TH PLACE
PEARL, MS 39208                          SPRINGHILL, LA 71075                 HATTIESBURG, MS 39402




CLAYTON CO TAX COMM                      CLAYTON CO. COMMUN. DEVE.            CLAYTON CO. COMMUN. DEVE.
121 S. MCDONOUGH STREET                  121 SOUTH MCDONOUGH ST.              ATTN: PERMITS & LICENCES
JONESBORO, GA 30236                      JONESBORO, GA 30236                  121 SOUTH MCDONOUGH ST.
                                                                              ANNEX 2
                                                                              JONESBORO, GA 30236



CLAYTON COUNTY FIRE AND                  CLAYTON COUNTY                       CLAYTON JENKINS
EMERGENCY SERVICES                       PO BOX 934042                        2460 ROGERS RD W
C/O FIRE RECOVERY USA LLC                ATLANTA, GA 31193-4042               RISON, AR 71665-8960
PO BOX 935667
ATLANTA, GA 31193-5667



CLAYTON KILGORE                          CLAYTON PRICE                        CLAYTON WESTBROOKS
202 GRIMES ST                            PO BOX 728                           8094 E DENNY DRIVE
PELAHATCHIE, MS 39145                    SULLIGENT, AL 35586                  MILAN, TN 38358
CLAYTON WHEELER          Case 19-11984-CSS    Doc
                                        CLAYTON     36 Filed 09/10/19
                                                WILLIAMS                PageCLEAMON
                                                                             322 of JONES
                                                                                    1514
7145 WEST BRANCH RD                     2630 SHEPARD DRIVE                  PO BOX 867
OLIVE BRANCH, MS 38564                  HUMBOLDT, TN 38343                  MUNFORD, TN 38058




CLEAR CHOICE HOUSEWARES                 CLEAR ESSENCE COSMETICS             CLEAR MOUNTAIN REFRESH
ATTN HEATHER PLASTER                    ATTN: CONNIE CURRY                  MENT SERVICE LLC
163 PIONEER DRIVE                       1100 NORTH HELLMAN                  D/B/A PREMIUM REFRESH SERV
LEOMINSTER, MA 01453                    ONTARIO, CA 91764                   PO BOX 15238
                                                                            LITTLE ROCK, AR 72231



CLEARINGHOUSE ATLAS                     CLEARSOURCE INC.                    CLEAVELAND FIRE DEPT
PO BOX 52107                            5 COMMONWEALTH RD STE34             301 SOUTH SHARPE AVE
PHOENIX, AZ 85072-2107                  NATICK, MA 01760                    CLEVELAND, MS 38732




CLEAVELAND POLICE DEPT                  CLEBURNE CO REVENUE                 CLEBURNE CO REVENUE
301 SOUTH SHARPE AVE                    120 VICKERY STREET                  COMMISSIONER
CLEVELAND, MS 38732                     HEFLIN, AL 36264                    120 VICKERY STREET
                                                                            ROOM 102
                                                                            HEFLIN, AL 36264



CLEBURNE COUNTY EMS                     CLEBURNE COUNTY JAIL                CLEBURNE COUNTY JUDGE OF PROBATE
5902 HIGHWAY 46                         914 S 9TH STREET                    120 VICKERY ST. RM 101
HEFLIN, AL 36264                        HEBER SPRINGS, AR 72543             HEFLIN, AL 36264




CLEBURNE COUNTY JUDGE OF                CLEBURNE COUNTY TAX COLL.           CLECO POWER LLC
120 VICKERY ST. RM 101                  320 WEST MAIN                       1010 W MOCKINGBIRD LN
HEFLIN, AL 36264                        HEBER SPRINGS, AR 72543             DALLAS, TX 75247




CLEMENCIA HENRY                         CLEMENT PAPPAS & CO INC             CLEMENT PAPPAS & CO INC
1034 SPELL STREET                       1 COLLINS DR                        1045 W PARSONAGE RD
WEST MONROE, LA 71292                   CARNEYS POINT, NJ 06069             SEABROOK, NJ 08302




CLEMENTINE JONES                        CLEMENTS INVESTMENTS LLC            CLEMENTSFOODS CO
112 BROOKWOOD RD                        C/O MILTON CLEMENTS                 PO BOX 14538
CARTHAGE, MS 39051-9121                 1512 GOLF CLUB EXT                  OKLAHOMA CITY, OK 73196
                                        DOUGLAS, GA 31533




CLEMMIE BLOUNT                          CLENDENIN, LESLIE                   CLEO HOWELL
1199 PADDOCKS WAY                       PO BOX 1145                         17 PECAN ST
POWDER SPRINGS, GA 30127                GOODLETTSVILLE, TN 37070            FLORENCE, MS 39073




CLEO STEVENS                            CLEOPATRA GYPSON                    CLEOTHA MORRIS
3042 CR 16                              2514 LONGBRANCH RD                  1433 PATTERSON AVE
LOUIN, MS 39338                         WEST, MS 39192                      MEMPHIS, TN 38111
CLEOTHA MORRIS           Case 19-11984-CSS     Doc
                                        CLERK OF    36 COURT
                                                 CIRCUIT Filed 09/10/19   PageCLERK
                                                                               323 OF
                                                                                    of CIRCUIT
                                                                                       1514 COURT
1433 PATTERSON                           330 E. BAY ST.                       PO BOX 518
MEMPHIS, TN 38111                        JACKSONVILLE, FL 32202               PHENIX CITY, AL 36860-0518




CLERK OF CIRCUIT COURT                   CLERK OF CIRCUIT COURT               CLERK OF CIRCUIT
PO BOX 730                               SHELBY CNTY COURTHOUSE               ATTN: OFFICIAL RECORDS DI
MURPHYSBORO, IL 62966                    140 ADAMS ROOM 202                   PO BOX 333
                                         MEMPHIS, TN 38103                    PENSACOLA, FL 32591




CLERK OF COURT 23RD                      CLERK OF COURT DESOTO PARISH         CLERK OF COURT RED RIVER PARISH
JUDICIAL COURT                           PO BOX 1206                          PO BOX 485
PO BOX 192                               MANSFIELD, LA 71052                  COUSHATTA, LA 71019
DONALDSONVILLE, LA 70343




CLERK OF COURT ST MARY PARISH            CLERK OF COURT                       CLERK OF COURT
P.O. DRAWER 1231                         1132 USHER ST ROOM 338               528 MONUMENT ST ROOM 114
FRANKLIN, LA 70538                       COVINGTON, GA 30014                  GREENWOOD, SC 29646




CLERK OF COURT                           CLERK OF COURT                       CLERK OF COURT
BOSSIER PARISH                           CADDO PARISH                         CALCASIEU PARISH
PO BOX 430                               501 TEXAS ST 103                     PO BOX 1030
BENTON, LA 71006                         SHREVEPORT, LA 71101                 LAKE CHARLES, LA 70602




CLERK OF COURT                           CLERK OF COURT                       CLERK OF COURT
EAST BATON ROUGE PARISH                  P.O. DRAWER 421270                   PO BOX 126
PO BOX 1991                              GEORGETOWN, SC 29442                 ALLENDALE, SC 29810
BATON ROUGE, LA 70821




CLERK OF COURT                           CLERK OF COURT                       CLERK OF COURT
PO BOX 1564                              PO BOX 1862                          PO BOX 287
WINNSBORO, LA 71295                      MONROE, LA 71210                     LAURENS, SC 29360




CLERK OF COURT                           CLERK OF COURT                       CLERK OF COURT
PO BOX 3047                              PO BOX 3483                          PO BOX 620
AIKEN, SC 29802                          SPARTANBURG, SC 29304-3483           WALTERBORO, SC 29488




CLERK OF COURT                           CLERK OF COURT                       CLERK OF COURT
PO BOX 667                               PO BOX 7                             PO BOX 70
AMITE, LA 70422                          HAMPTON, SC 29924                    CARNESVILLE, GA 30521




CLERK OF COURT                           CLERK OF COURT                       CLERK OF COURTS
PO BOX 8002                              WEST BATON ROUGE PARISH              100 E CHURCH ST
ANDERSON, SC 29622                       PO BOX 107                           COUNTY COURTHOUSE
                                         PORT ALLEN, LA 70767                 SUITE 6
                                                                              SALUDA, SC 29138
CLERK OF SUPERIOR COURT Case
                         2     19-11984-CSS     Doc
                                         CLERK OF    36 Filed
                                                  SUPERIOR COURT09/10/19   PageCLERK
                                                                                324 OF
                                                                                     of SUPERIOR
                                                                                        1514 COURT
501 E COURT AVE.                          556 N MCDONNUGH ST                   PO BOX 1000
JEFFERSONVILLE, IN 47130                  2ND FLOOR                            CHATSWORTH, GA 30705
                                          DECATUR, GA 30030




CLERK OF SUPERIOR COURT                   CLERK OF SUPERIOR COURT              CLERK OF SUPERIOR COURT
PO BOX 1349                               PO BOX 2046                          PO BOX 39
VALDOSTA, GA 31603                        AUGUSTA, GA 30903                    GRAY, GA 31032




CLERK OF SUPERIOR COURT                   CLERK OF SUPERIOR COURT              CLERK OF SUPERIOR COURT
PO BOX 427                                PO BOX 49                            PO BOX 70
CAMILLA, GA 31730                         LEESBURG, GA 31763                   CARNESVILLE, GA 30521




CLERK OF SUPERIOR COURT                   CLERK OF THE PIKE CIR CT             CLERK/REGISTER
PO BOX 868                                PO BOX 125                           PO BOX 107
DALTON, GA 30722                          PETERSBURG, IN 47567                 EVERGREEN, AL 36401




CLETA BRADLEY                             CLETA WARD                           CLEVA HONG KONG
P.O. BOX 157                              249 MILL STREET                      FLAT RM1601 WING ON CENTR
DILLARD, GA 30537                         GEORGIANA, AL 36033                  111 CONNAUGHT RD
                                                                               HONG KONG
                                                                               HONG KONG



CLEVELAND ALFORD                          CLEVELAND CO TAX                     CLEVELAND CO TAX
123 MAGNOLIA CT APT A                     311 E MARION ST                      PO BOX 370
LEESBURG, GA 31763                        SHELBY, NC 28150                     SHELBY, NC 28151




CLEVELAND FENNEL                          CLEVELAND FENNEL                     CLEVELAND FIRE DEPT.
1745 WILLOW WOOD AVE                      1745 WILLOW WOOD AVENUE              85 S MAIN ST.
MEMPHIS, TN 38127                         MEMPHIS, TN 38127                    CLEVELAND, GA 30528




CLEVELAND HEARTLAB                        CLEVELAND POLICE DEPT.               CLEVELAND PROPERTIES LLC
6701 CARNEGIE AVE                         85 S MAIN ST.                        ATTN V M CLEVELAND
SUITE 500                                 CLEVELAND, GA 30528                  1879 N COLEY RD
CLEVELAND, OH 44103                                                            TUPELO, MS 38801




CLEVELAND STATE BANK CUST                 CLEVELAND, V M                       CLEVEND THOMAS
F/B/O DAVID J SBRAVATI                    1879 N COLEY RD                      497 JOSEPHINE
606 JOHNSON DRIVE                         TUPELO, MS 38801                     MEMPHIS, TN 38111
CLEVELAND, MS 38732-2255




CLEVER FACTORY INC, THE                   CLIA LABORATORY PROGRAM              CLIF TRIPLET
ATTN DEBBIE BUSH, PRESIDENT               PO BOX 70948                         2186 RACHEL PLACE
545 MAINSTREAM DR, STE 101                CHARLOTTE, NC 28272-0948             LENOIR, NC 28645
NASHVILLE, TN 37228
C-LIFE GROUP LTD           Case 19-11984-CSS      Doc 36
                                          C-LIFE GROUP LTD Filed 09/10/19   PageC-LIFE
                                                                                 325 GROUP
                                                                                       of 1514
                                                                                            LTD
ATTN AR DEPT                               ATTN HYMIE SHAMAH, PRESIDENT         ATTN STANLEY COHEN, SALES ASSOCIATE
1400 BROADWAY, STE 700                     1400 BROADWAY, STE 700               1400 BROADWAY, STE 700
NEW YORK, NY 10018                         NEW YORK, NY 10018                   NEW YORK, NY 10018




CLIFF WHITEHEAD                            CLIFFORD EDWARDS                     CLIFFORD KING
247 GRANDECORE                             3514 COURTNEY LANE                   295 AVERY JORDAN COVE
NATCHITOCHES, LA 71457                     MURFREESBORO, TN 37129               SOUTHAVEN, MS 38671




CLIFFORD STANLEY                           CLIFFORD STANLEY                     CLIFFORD STANLEY
123 ATTWOOD DR                             123 ATTWOOD DRIVE                    123 ATWOOD DR
DUBLIN, GA 31027                           EAST DUBLIN, GA 31027                DUBLIN, GA 31027




CLIFFSTAR INC                              CLIFFSTAR LLC                        CLIFFTON REID
ATTN JERRY FOWDEN                          5519 W IDLEWILD                      1790 FAIR FAX
5519 W IDLEWILD AVE                        TAMPA, FL 33634                      CARLYLE, IL 62231
TAMPA, FL 33618




CLIFFTON TURNER                            CLIFTON ADAMS                        CLIFTON ARNOLD
109 ROBS LN                                6605 OAK POINT CIRCLE                3997 POPE WATER VALLEY RD
PICKENS, SC 29671                          MOBILE, AL 36608                     POPE, MS 38658-2609




CLIFTON B. MOOR                            CLIFTON BISHOP                       CLIFTON CHEATHAM
C/O MILLER REALTY SER INC                  101 COMMERCIAL AVE                   10 ARBOR ROAD
5784 LAKE FORREST DRIVE                    MONTEREY, TN 38574                   GREENVILLE, AL 36037
SUITE 252
ATLANTA, GA 30328



CLIFTON FRANCIS                            CLIFTON GARRETT &                    CLIFTON GURLEY
138 EDITH ROSE LN APT 57                   LESLIE CLENDENIN                     1873 DOGWOOD HOLLOW DRIVE
GRAMBLING, LA 71245                        PO BOX 1145                          GERMANTOWN, TN 38139
                                           GOODLETTSVILLE, TN 37070




CLIFTON HERRON                             CLIFTON HOGAN                        CLIFTON MOORE
1153 RIDGE ROAD                            5155 KEELE ST APT 24G                1213 HILTON AVE APT 14
SARAH, MS 38665                            JACKSON, MS 39206                    GREENWOOD, MS 38930




CLIFTON MORRIS                             CLIFTON PERRY                        CLIFTON SEAY
2424 CO RD. 51                             1218 WALKER STREET                   4001 YOSEMITE DRIVE
MCKENZIE, AL 36456                         STAMPS, AR 71860                     OCEAN SPRING, MS 39564




CLIFTON TRIGG TRUST, THE                   CLIFTON TRIGG TRUST, THE             CLIFTON TRIGG TRUST, THE
304 S SCHOOL ST                            ATT MR CLIFTON TRIGG                 C/O TONILYNN T SCUCCHI
DERMOTT, AR 71638                          665 LAKE HALL RD                     101 GREENBRIAR CR
                                           LAKE VILLAGE, AR 71653               CROSSETT, AR 71635
CLIFTON TRIGG            Case 19-11984-CSS
                                        CLIFTONDoc  36 Filed 09/10/19
                                               TRIPLETT                 PageCLIFTON
                                                                             326 ofWALKER
                                                                                    1514
665 LAKEHALL RD                         1808 KYLE CT                        2828 NORMANDY DR
LAKE VILLAGE, AR 71653                  LENOIR, NC 28645                    HORN LAKE, MS 38637




CLINCH COUNTY CLERK OF                  CLINCH COUNTY TAX                   CLINCH COUNTY TAX
THE COURT                               25 COURT SQURE                      COMMISSIONER
PO BOX 433                              HOMERVILLE, GA 31634                25 COURT SQURE
HOMERVILLE, GA 31634                                                        SUITE H
                                                                            HOMERVILLE, GA 31634-2151



CLINT BAILEY                            CLINT BYBEE                         CLINT HEDGEPATH
249 WOLFENBARGER LN                     144 HOLLOWAY RD                     185 NEW ZION ROAD
LUTTRELL, TN 37779                      TOMPKINSVILLE, KY 42167             MONTICELLO, MS 39654




CLINT LORMAND                           CLINT MAYEUX                        CLINT RICHARDS
326 ALEX LORMAND ROAD                   24289 BYRD ROAD                     216 E 30TH
KINDER, LA 70648                        FRANKLINTON, LA 70438               LEWISVILLE, AR 71845




CLINTON ADKINS                          CLINTON CHAMBER OF COMMERCE         CLINTON CIVITAN CLUB
429 LIMESTONE RD.                       100 E LEAKE ST                      PO BOX 4071
COCHRAN, GA 31014                       PO BOX 143                          CLINTON, MS 39058
                                        CLINTON, MS 39060




CLINTON CO HEALTH DEPT.                 CLINTON COUNTY SHERIFF              CLINTON COUNTY TREASURER
930A FAIRFAX STREET                     100 CROSS STREET                    100 S CROSS ST. STE. 114B
CARLYLE, IL 62231                       ALBANY, KY 42602                    ALBANY, KY 42602




CLINTON COUNTY TREASURER                CLINTON EVANS                       CLINTON FIRE DEPT
CLINTON COUNTY FISCAL                   18 EDWIN AVE                        404 NORTH BROAD ST
COURT                                   OXFORD, AL 36203                    CLINTON, SC 29325
100 S CROSS ST. STE. 114B
ALBANY, KY 42602



CLINTON FIRE DEPT                       CLINTON G HUBBARD                   CLINTON JONES
PO BOX 156                              NRF MANAGEMENT LLC                  121 EARL JONES RD
CLINTON, MS 39056                       325 N RIVER ROAD NE                 HOMER, LA 71040
                                        ROME, GA 30161




CLINTON JONES                           CLINTON KONDRICT                    CLINTON LIGHTSEY
46 WESTERN LANE                         220 EAST NORTH SIDE DR              612 S GEORGE AVE 4
MORRILTON, AR 72110                     JACKSON, MS 39206                   PETAL, MS 39465




CLINTON POLICE DEPT                     CLINTON POLICE DEPT                 CLINTON STEWART
PO BOX 156                              PO BOX 748                          1156 INDIAN MOUND ROAD
CLINTON, MS 39056                       CLINTON, SC 29325                   SPARTA, TN 38583
                      Case
CLIO DESIGNS INCORPORATED     19-11984-CSS     Doc 36
                                        CLIPHANGER         Filed 09/10/19      PageCLK
                                                                                    327  of 1514
                                                                                       SUPERIOR CT PEACH CO
1 GROVE ST.                             695 NORTH 900 WEST                         PO BOX 389
WATERTOWN, MA 02472                     SUITE 9                                    FORT VALLEY, GA 31030
                                        KAYSVILLE, UT 84031




CLOIS WAYNE WATKINS &                   CLOROX SALES CO, THE                       CLOROX SALES CO, THE
THERESA ANN WATKINS JT TEN              ATTN CYNTORIA WILLIAMS, REG SALE REP       ATTN MATT LAEZLO, PRESIDENT
112 DANIEL COVE                         1221 BROADWAY                              1221 BROADWAY
BRANDON, MS 39042-9114                  OAKLAND, CA 94612                          OAKLAND, CA 94612




CLOSEOUT SOURCE INC.                    CLOUD NINE CLOTHING LLC                    CLOUD NINE CLOTHING LLC
LESLIE MENDELSOHN                       1384 BROADWAY                              ATTN EDWARD SHALAM
4518 13TH AVE.                          NEW YORK, NY 10018                         1384 BROADWAY, 19TH FL
BROOKLYN, NY 11219                                                                 NEW YORK, NY 10018




CLOUD NINE CLOTHING LLC                 CLOVERHILL PASTRY VEND LLC                 CLOVERHILL PASTRY VEND LLC
ATTN STEVE LEVY, COO                    ATTN BRYAN PATRONE                         ATTN ROBIN SMITH
1384 BROADWAY 14TH FL                   2035 N NARRAGANSETT AVE                    2035 N NARRAGANSETT AVE
NEW YORK, NY 10018                      CHICAGO, IL 60639                          CHICAGO, IL 60639




CLOVERLEAF PLAZA LLC                    CLOVERLEAF SHOPPING CENTER LLC             CLOVERLEAF SHOPPING CENTER LLC
C/O G J REALTY                          16 E 34TH ST                               C/O THE HOGAN GROUP
49 WEST 37TH STREET                     NEW YORK, NY 10016-4328                    PO BOX 7606
9TH FLOOR                                                                          LOUISVILLE, KY 40257-0606
NEW YORK, NY 10018-6257



CLOVERLEAF SHOPPING                     CLOVETTA LEWIS                             CLUB Z INC
CENTER ASSOCIATES                       15128 OLD PANOLA                           134 W 29TH STREET
PO BOX 41116                            COMO, MS 38619                             NEW YORK, NY 10001
PITTSBURGH, PA 15202-0516




CLYDE BROWN JR.                         CLYDE BROWN                                CLYDE JACKSON
MEMPHIS, TN 38118                       405 FREDERICK ST                           429 N GORDON ST
                                        SARDIS, MS 38666                           CENTREVILLE, MS 39631




CLYDE JEFFERSON                         CLYDE LEE CRIMM                            CLYDE MCMILLAN
1016 N MAIN ST                          322 CRIMM DRIVE                            844 DOC COX RD
NASHVILLE, AR 71852                     FOREST, MS 39074                           HUMBOLDT, TN 38343




CLYDE NOLAN CAVIN                       CLYDE SCOTT                                CLYDE TOOTLE
952 HWY 61 S                            114 TROUTT AVE                             602 HENRY ST
NATCHEZ, MS 39120-8117                  BENTON, AR 72015                           GLENNVILLE, GA 30427




CMH MANAGEMENT                          CMM PROPERTIES INC                         CMM PROPERTIES INC.
D/B/A QUALITY INN AND SUITE             109 N JOHNSON ST                           C/O BURR & FORMAN LLP
1031 HIGHLAND CIRCLE                    ASHBURN, GA 31714                          171 17TH ST NW SUITE 1100
MOUNTAIN HOME, AR 72653                                                            ATTN ERICH DURLACHER
                                                                                   ATLANTA, GA 30363
CMS MECHANICAL SERVICECase 19-11984-CSS
                       COMPANY LLC           Doc 36 SERVICE
                                     CMS MECHANICAL     Filed COMPANY
                                                              09/10/19LLC    PageCMS
                                                                                  328  of 1514 SERVICE LLC
                                                                                     MECHANICAL
ATTN PRESIDENT                       ATTN R JACOBS, EVP                          445 WEST DRIVE SUITE 101
445 WEST DR                          445 WEST DR                                 MELBOURNE, FL 32904
MELBOURNE, FL 32904                  MELBOURNE, FL 32904




CO OF CABARRUS TAX COLLEC              COAHOMA COUNTY TAX COLLEC                 COAHOMA COUNTY TAX COLLEC
PO BOX 707                             115 1ST ST 102                            PO BOX 219
CONCORD, NC 28026                      CLARKSDALE, MS 38614                      CLARKSDALE, MS 38614




COAST TO COAST COMPUTER PRODUCTS       COASTAL HAMMOCH                           COASTAL PET PRODUCTS INC
4277 VALLEY FAIR STREET                PO BOX 4304                               911 LEADWAY AVE
SIMI VALEY, CA 93063                   ROCKY MT., NC 27803                       ALLIANCE, OH 44601




COASTAL PLAINS DEVELOPMENT LLC         COASTAL PLAINS DEVELOPMENT LLC            COASTAL PLAINS DEVELOPMENT LLC
ATTN BILL ELLIOT                       ATTN BILL ELLIOT                          C/O FRANKLIN TAULBEE RUSHING ET AL
1808 BLUE BIRD TRAIL                   3598 TALLOKAS RD                          SCOTT HODGIN; 1209 MERCHANTS WAY
DOUGLAS, GA 31533                      MOULTRIE, GA 31788                        STE 201; PO BOX 327
                                                                                 STATESBORO, GA 30458



COASTAL PLANTERS LLC                   COBALT REALTY LLC                         COBALT REALTY LLC
ATTN: ANDY IMPASTATO                   11000 HIGHLAND ROAD                       ATTN ANDRE & JESSICA BRUNI
PO BOX 1501                            BATON ROUGE, LA 70810                     4451 BLUEBONNET RD, STE A
NEW BRUNSWICK, NJ 08901                                                          BATON ROUGE, LA 70809




COBRA ELECTRONICS CORP                 COBRACO MFG. INC.                         COBURG DAIRY LLC
ATTN SALLY WASHLOW                     300 EAST ROUTE 22                         PO BOX 601334
6500 W CORTLAND ST                     LAKE ZURICH, IL 60047                     CHARLOTTE, NC 28260-1334
CHICAGO, IL 60707




COBY DO NOT USE - SILLS                COBY SCISSOM                              COBY SILLS
2153 CASSIE AVE                        336 RED BARN ROAD                         2153 CASSIE AVE
MEMPHIS, TN 38127                      GRUETLI-LAGGER, TN 37339                  MEMPHIS, TN 38127




COCA COLA BOTTLING WORKS               COCA COLA NORTH AMERICA                   COCA-C0LA BOTTLING CO CONSOLODATED
611 WEST COLLEGE ST                    PO BOX 102703                             4115 COCA-COLA PLAZA
PULASKI, TN 38478                      ATLANTA, GA 30368-2703                    CHARLOTTE, NC 28211




COCA-COLA BEVERAGES FLORIDA LLC        COCA-COLA BEVERAGES FLORIDA LLC           COCA-COLA BOTTLERS SALES
ATTN REGINALD GOINS                    FLORIDA LLC                               AND SERVICE COMPANY
10117 PRINCESS PALM AVE, STE 400       10117 PRINCESS PALM AVE, STE 400          PO BOX 402702
TAMPA, FL 33610                        TAMPA, FL 33610                           ATLANTA, GA 30384-2702




COCA-COLA BOTTLING CO OF HOT SPRINGS   COCA-COLA BOTTLING CO OF MINDEN INC       COCA-COLA BOTTLING CO OF UNITED INC
321 MARKET ST                          ATTN DON HUNTER                           4600 E LAKE RD
HOT SPRINGS, AR 71901                  412 PINE ST                               BIRMINGHAM, AL 35217
                                       MINDEN, LA 71055
COCA-COLA BOTTLING COMPCase   19-11984-CSS    DocBOTTLING
                                        COCA-COLA 36 Filed   09/10/19
                                                          WORKS INC      PageCOCA-COLA
                                                                              329 of 1514
                                                                                       BOTTLING WORKS INC
CONSOLIDATED                            1185 W COLLEGE ST                    ATTN BOB FRANKS
PO BOX 31487                            PO BOX 1130                          611 W COLLEGE ST
CHARLOTTE, NC 28231-1487                PULASKI, TN 38478                    PULASKI, TN 38478




COCA-COLA BOTTLING WORKS OF             COCA-COLA BOTTLING WORKS             COCA-COLA BTLG CO OF FORT SMITH, THE
TULLAHOMA INC                           PO BOX 269                           ATTN ROGER S MEEK, JR
ATTN RUSSELL V WHITIS                   PULASKI, TN 38478                    3600 PHOENIX AVE
1502 E CARROLL ST                                                            FORT SMITH, AR 72903
TULLAHOMA, TN 37388



COCA-COLA ENTERPRISES INC               COCA-COLA REFRESHMENTS USA INC       COCA-COLA SOUTHWEST BEVERAGES LLC
1 COCA-COLA PLAZA NW                    1 COCA-COLA PLAZA NW                 1 COCA-COLA PLAZA NW
ATLANTA, GA 30313                       ATLANTA, GA 30313                    ATLANTA, GA 30313




COCA-COLA SOUTHWEST BEVERAGES LLC       COCHRAN FIRE DEPT                    COCHRAN GA NG2 LLC
14185 DALLAS PKWY, STE 1300             200 FIRST STREET                     PO BOX 1929
DALLAS, TX 75754                        COCHRAN, GA 31014                    EASLEY, SC 29641




COCHRAN POLICE DEPT                     COCKE COUNTY CLERK                   COCO LOUNGE LLC
238 SECOND STREET                       111 COURT AVENUE RM 101              ATTN SAM COHEN
COCHRAN, GA 31014                       NEWPORT, TN 37821                    320 5TH AVE, STE 808
                                                                             NEW YORK, NY 10001




CODESAVERS INC                          CODEY DEAN                           CODI GODFREY
4015 ST. FRANCIS CRES                   1333 LOW GAP RD                      51 RED LAMB RD
LASALLE, ON N9H 1W7                     SPARTA, TN 38583                     MELBOURNE, AR 72556
CANADA




CODI GRIFFITH                           CODI HUFF                            CODIE GAMBLE
507 CORENE PLACE                        121 TANNER LANE                      304 B W QUITMAN
WASKOM, TX 75692                        BRIGHTON, TN 38011                   HEBER SPRINGS, AR 72543




CODIE WILSON                            CODY BOUDREAUX                       CODY BRACKEN
620 SOUTH MAIN ST                       7530 HICKORY GROVE RD                160 KENDALLWOOD DR
WAYNESBOBO, TN 38485                    DEVILLE, LA 71328                    MOULTRIE, GA 31768




CODY BROWN                              CODY CARROLL                         CODY CIMIOTTA
1003 VALLEY ST                          262 GIBBS RD                         137 SE CATTS WAY
MUSCLE SHOALS, AL 35661                 BURNSVILLE, NC 28714                 LEE, FL 32059




CODY CRABTREE                           CODY CRADDOCK                        CODY GRAHAM
119 OAKS MEADOW CIRCLE                  3402 CAVE HILL RD                    450 CAMPUS TRAILS APT. 210-B
BROOKLAND, AR 72417-8845                MUNFORDVILLE, KY 42765               STARKVILLE, MS 39759
CODY HIGGINS             Case 19-11984-CSS    Doc 36
                                        CODY HUTCHINS       Filed 09/10/19   PageCODY
                                                                                  330JONES
                                                                                      of 1514
1016 CR 1389                            645 FARMER RD                            PO BOX 471
SALTILLO, MS 38866                      CAMPOBELLO, SC 29322                     WAYNESBORO, TN 38485




CODY MCKAY                              CODY MCMAHAN                             CODY MURPHY
3255 COUNTY RD 42                       327 ZION HILL CHURCH RD                  906 HARRIS
STEELE, AL 35987                        CHATSWORTH, GA 30705                     KILGORE, TX 75662




CODY NAVE                               CODY NOLAN                               CODY OWENS
924 MUNGER STREET                       1355 WINDSTORM DR                        665 BRIARCLIFF CIRCLE
EAST PRAIRIE, MO 63845                  CONWAY, AR 72034                         JACKSON, MS 39213




CODY PERKINS                            CODY REECE                               CODY RUSH
100 SWRAT CIR 67                        10 MISHEMOKWA DR                         206 OAK ST
WATER VALLEY, MS 38965                  CHEROKEE VILLAGE, AR 72529               MELBOURNE, AR 72556




CODY SCHRANK                            CODY SCHULTZ                             CODY SMITH
16 SHAMROCK DR. APT. A                  8363 HWY 80                              165 FOREST HEIGHTS LANE
HARRISON, AR 72601                      RUSTON, LA 71270                         LIVINGSTON, TN 38570




CODY THACKER                            CODY THOMAS                              CODY THOMPSON
701 WOODLAND ST                         1013 ALEX ROULY RD APT D                 1380 ACDESTE ROAD
BURKESVILLE, KY 42717                   ST MARTINVILLE, LA 70582                 CHICKASAW, GA 38621




CODY TIPTON                             CODY WEEKS                               CODY WOODS
1865 STATE HW 197 N                     2431 MAIN ST                             1273 OLD RIVER ROAD
BURNSVILLE, NC 28714                    ETHEL, MS 39067                          BLAKELY, GA 39823




CODY WRIGHT                             COE, KIMBERLY M                          COED SPORTSWEAR INC.
263 WELCH ROAD 3                        736 MUDLICK FLIPPIN RD                   27 PLEASANT ST.
CRAWFORDSVILLE, AR 72327                TOMPKINSVILLE, KY 42167                  NEWFIELDS, NH 38560




COFFEE CO REV COMMISSIONR               COFFEE CO REV COMMISSIONR                COFFEE CO REVENUE COMM.
230 R COURT STREET                      PO BOX 411                               99 S EDWARDS ST
ELBA, AL 36323                          ELBA, AL 36323                           100
                                                                                 ENTERPRISE, AL




COFFEE CO REVENUE COMM.                 COFFEE CO REVENUE COMM.                  COFFEE COUNTY BANK
PO BOX 311606                           PO BOX 311606                            F/B/O NANCY WALKER
ENTERPRISE, AL 36331                    ENTERPRISE, AL 36331-1606                384 MORTON ROAD
                                                                                 MANCHESTER, TN 37355-5388
COFFEE COUNTY PROBATECase
                       OFF     19-11984-CSS
                                         COFFEE Doc 36TAXFiled 09/10/19
                                                COUNTY                    PageCOFFEE
                                                                               331 ofCOUNTY
                                                                                       1514TAX
230-P NORTH COURT AVENUE                 COMMISSIONER                         COUNTY COURT HOUSE
ELBA, AL 36323                           PO BOX 1207                          101 SSOUTH PETERSON AVE
                                         DOUGLAS, GA 31534-1207               DOUGLAS, GA 31533




COFFEE COUNTY TAX                        COFFEE HOLDING CO                    COFFEE MASTERS
PO BOX 1207                              ATTN ANDREW GORDON                   ATTN SANDRA KNIGHT
DOUGLAS, GA 31534                        3475 VICTORY BLVD 2ND FL             7606 INDUSTRIAL CT
                                         STATEN ISLAND, NY 10314              SPRING GROVE, IL 60081




COGGIN, JOHN D                           COGGIN, PAULA A                      COHEN HAZAN GROUP LLC
104 NORTHWOOD DR                         C/O JOHN D COGGIN                    EDUCATIONAL PUBLISHING
PROFESSIONAL BUILDING, STE D             104 D NORTHWOOD DR                   1400 BROADWAY SUITE 700
CENTRE, AL 35960                         CENTRE, AL 35960                     NEW YORK, NY 10018-5270




COHEN HAZAN GRP LLC                      COHEN TAUBER SPIEVACK &              COIN TAINER
ATTN ALBERT HAZAN                        WAGNER P C                           15703 JARVIS ST NW
1400 BROADWAY, STE 700                   420 LEXINGTON AVENUE                 ELK RIVER, MN 55330
NEW YORK, NY 10018                       SUITE 2400
                                         NEW YORK, NY 10170



COIN TAINER                              COIN TAINER                          COKEM INTERNATIONAL LTD
ATTN: JEFF DUDLEY                        PO BOX 55                            3880 4TH AVE EAST
214 8TH ST. NE                           MILADA, MN 56353                     SHAKOPEE, MN 55379
MILACA, MN 56353




COKEM INTERNATIONAL LTD                  COKEM INTL LTD                       COLAN STRICKLAND
3880 4TH AVE EAST                        ATTN CHARLES BOND                    461 MIDWAY CIRCLE
SHAKOPEE, MN 55379-1773                  3880 4TH AVE E                       BRUNSWICK, GA 31523
                                         SHAKOPEE, MN 55379




COLBERT CO COLLECTOR                     COLBERT CO COLLECTOR                 COLBERT PARTNERSHIP, THE
201 N MAIN ST                            PO BOX 741010                        C/O FARMERS & MERCHANTS BANK
TUSCUMBIA, AL 35674                      TUSCUMBIA, AL 35674                  ATTN THOMAS W COLBART
                                                                              PO BOX DRAWER 59
                                                                              FOREST, MS 39074



COLBERT VOLUNTEER FIRE                   COLBRY LATHAN JR.                    COLBY AINSWORTH
DEPARTMENT                               30401 CHAPEL GROVE RD                121 DIANNA DRIVE
PO BOX 481                               OKOLONA, MS 38860                    MONROE, LA 71203
COLBERT, GA 30628




COLBY BAER                               COLBY BOURN                          COLBY FRAZIER
PO BOX 471                               2039 DUNAWAY RD.                     185 WILDROSE LANE
WAYENSBORO, TN 38485                     MCCOMB, MS 39648                     SAVANNAH, TN 38372




COLBY GLADSON                            COLBY LEWIS                          COLBY MCNABB
2893 BLYTHES FERRY RD.                   568 MS HWY 44                        6039 OLD HWY 35
DAYTON, TN 37321                         JAYESS, MS 39641                     CARTHAGE, MS 39051
COLBY PURVIS               Case 19-11984-CSS     Doc 36
                                          COLBY RICKELS        Filed 09/10/19   PageCOLBY
                                                                                     332 SCISSOM
                                                                                          of 1514
726 WEST TRILBY                           522 DENNIS STREET                         336 RED BARN ROAD
WRIGHTSVILLE, GA 31096                    KIMBERLY, AL 35091                        GRUETLI-LAGGER, TN 37339




COLBY STEVEN                              COLBY TILLMAN                             COLBY TROUSDALE
1818 JUSDON                               349 EAST SECOND ST. NORTH                 4720 COUNTY ROAD 15
LONGVIEW, TX 75605                        PRESCOTT, AR 71857                        FLORENCE, AL 35633




COLBY WATSON                              COLDWATER FIRE DEPT                       COLDWATER POLICE DEPT.
16297 OLD RIVER ROAD                      2ND STREET                                PO BOX 352
VANCLEAVE, MS 39565                       PO BOX 493                                COLDWATER, MS 38618
                                          COLDWATER, MS 38618




COLE COUNTY CIRCUIT COURT                 COLE DRUG INC.                            COLE HOLLIS
PO BOX 1870                               (JOHN F & KATHERINE COLE)                 8861 GRAHAM RD.
JEFFERSON CITY, MO 65102                  5907 HWY 49 SOUTH                         DES ARC, AR 72040
                                          HATTISBURG, MS 39401




COLE SANDERSON                            COLEMAN CO INC, THE                       COLEMAN CO INC, THE
439 CR 805                                180 N LASALLE ST STE 700                  5550 PAYSPHERE CIRCLE
SHANNON, MS 38868                         BENTONVILLE, AR 72712                     CHICAGO, IL 80674




COLEMAN CO INC, THE                       COLEMAN PRICE                             COLETTE HALTER
ATTN RANDY MULLINS                        75 WILSON AVE                             117 OAKLAWN DRIVE
3600 N HYDRAULIC                          BASSFIELD, MS 39421                       CONWAY, AR 72034-6701
WICHITA, KS 67219




COLEY JACKSON                             COLGATE ORAL PHARMACTICAL                 COLGIN COMPANY
406 TRAVIS AVE                            ATTN: ERICA MC EWEN                       4111 MINT WAY
SALUDA, SC 29138                          1 COLGATE WAY                             MOFFETT COLGIN.COM
                                          CANTON, MA 02021                          DALLAS, TX 75237




COLIDGE DIXON                             COLIE NORWOOD                             COLIMA BAY PARTNERS LLC
9089 TEFALL COVE EAST                     527 STEELMILL ROAD                        2905 PIEDMONT RD NE
CORDOVA, TN 38016                         MENDENHALL, MS 39114                      SUITE C
                                                                                    ATTN GEORGE FREISMEN III
                                                                                    ATLANTA, GA 30305



COLIN DEAN                                COLIN STEWART                             COLIN WRIGHT
1014 SCENIC HILL CIRC DR                  224 BUTLER ROAD                           1114 KM COURT
BONIFAY, FL 32425                         MILLEDGEVILLE, GA 31061                   BREESE, IL 62230




COLLECTION SERVICES CTR                   COLLECTOR OF REVENUE                      COLLECTOR OF REVENUE
PO BOX 9125                               450 MAIN ST                               PO BOX 249
DES MOINES, IA 50306-9125                 NEW MADRID, MO 63869                      NEW MADRID, MO
COLLEEN GIBSON             Case 19-11984-CSS    Doc
                                          COLLEEN    36
                                                  LOCKEY        Filed 09/10/19   PageCOLLEGE
                                                                                      333 ofPARK
                                                                                             1514CENTER LLC
1571 NE DELPHINUM DR                       763 HILL CITY RD                          C/O AVISON YOUNG
MADISON, FL 32340                          JASPER, GA 30143                          1315 ASHLEY RIVER RD
                                                                                     CHARLESTON, SC 29407




COLLEGE PARK CENTER LLC                    COLLEGE PARK CENTER LLC                   COLLEGE PLAZA ESCROW
C/O AVISON YOUNG                           C/O SOREM                                 C/O GROVE PROPERTIES
550 LONG POINT ROAD                        4626 WANDO PARK BLVD                      433 FAIR ROAD
MT PLEASANT, SC 29464                      MT PLEASANT, SC 29464                     STATESBORO, GA 30458




COLLEGE PLAZA LLC                          COLLETTE WILLIAMS                         COLLIER INVESTMENTS
ATTN ANDREW CHAMBERS                       507 CATALPA ST                            D/B/A MANPOWER
PO BOX 3529                                DONALDSONVILLE, LA 70346                  107 BELLEVUE STREET
PEACHTREE CITY, GA 30269                                                             BENTON, LA 71006




COLLIERS INTERNATIONAL                     COLLIERS INTERNATIONAL                    COLLIERS INTERNATIONAL
1301 GERVAIS ST, STE 600                   C/O SOD HARRISON LLC                      C/O WILSON & ASSOCIATES
PO BOX 11610                               4520 MAIN ST, STE 1000                    400 WEST CAPITOL
COLUMBIA, SC 29211                         KANSAS CITY, MO 64111                     SUITE 1400
                                                                                     LITTLE ROCK, AR 72201



COLLIERVILLE FIRE DEPT                     COLLIERVILLE POLICE DEPT                  COLLIERVILLE REALTY HOLDINGS LLC
1251 PETERSON LAKE                         156 N. ROWLETT                            6389 QUAIL HOLLOW, STE 201
COLLIERVILLE, TN 38107                     COLLIERVILLE, TN 38107                    MEMPHIS, TN 38120




COLLIERVILLE REALTY HOLIDNGS               COLLIERVILLE REALTY                       COLLIERVILLE REALTY
C/O GOLDEN & MATHIS                        7575 POPLAR AVE                           HOLDINGS LLC A TN LLC
6389 QUAIL HOLLOW                          GERMANTOWN, TN 38183                      C/O FIRST CAPITAL BANK
SUITE 201                                                                            7575 POPLAR AVE
MEMPHIS, TN 38120                                                                    GERMANTOWN, TN 38183



COLLIN BARRETT                             COLLIN CARRUTH                            COLLIN CURL
4584 TUTWILER AVE                          954 BUCK JACKSON RD                       115 MALLORY ROAD
MEMPHIS, TN 38122                          SULLIGENT, AL 35586                       THOMAASTON, GA 30286




COLLIN WINSTON                             COLLINS ENGINEERS INC                     COLLINS FIRE DEPARTMENT
811 LYNN ST                                123 N WACKER DRIVE                        PO BOX 400
SOMERVILLE, TN 38068                       SUITE 900                                 COLLINS, MS 39428
                                           CHICAGO, IL 60606




COLLINS, LARRY & WANDA                     COLMAN HURLEY                             COLOMBINA USA
110-A W KNIGHT ST                          5436 MILLER AVENUE                        ATTN CHARLES GIL
PORTLAND, TN 37148                         DALLAS, TX 75206                          7300 NW 19 ST, STE 711
                                                                                     MIAMI, FL 33126




COLOMBINA USA                              COLOMER USA                               COLONIAL COOKIES
BILL BODIE                                 D/B/A/ ROUX LABORATORIES INC              135 OTONABEE DRIVE
2189 OLD LAKE COVE                         4160 WOODCOCK DR 100                      KITCHENER, ON N2C 1L7
MEMPHIS, TN 38119                          JACKSONVILLE, FL 32287                    CANADA
COLONIAL DAMES         Case   19-11984-CSS    Doc
                                        COLONIAL    36LTD Filed
                                                 MART           09/10/19
                                                          PARTNERSHIP        PageCOLONIAL
                                                                                  334 of MART
                                                                                          1514RETAIL LLC
ATTN: GREG THOMPSON                      ATTN GARY CRESS                         C/O TRAID REALTY SERVICES INC
PO BOX 22022                             PO BOX 2399                             31011 OCEAN PARK BLVD, STE 301
LOS ANGELES, CA 90022-0022               JACKSON, MS 39225                       SANTA MONICA, CA 90405




COLONIAL MART RETAIL LLC                 COLONIAL MART SHOPPING CENTER LLC       COLONIAL REALTY LIMITED
PO BOX 24267                             C/O THE MATTIACE COMPANY                PARTNERSHIP
DEPT 620                                 ATTN WAYNE PIERCE, CPM                  PO BOX 55966
JACKSON, MS 39225-4267                   PO BOX 13809                            DEPT 3023
                                         JACKSON, MS 39236-3809                  BIRMINGHAM, AL 35255-5966



COLONY BANK SOUTHEAST                    COLONY BANK                             COLONY BANK
                                         137 ROBERT B LEE DRIVE                  4313 WEST MAIN
                                         LEESBURG, GA 31763                      SOPERTON, GA 30457




COLONY BANK                              COLONY BANK                             COLONY BANK
515 E WASHINGTON AVE                     716 PHILEMA ROAD                        PO BOX 807
ASHBURN, GA 31714                        ALBANY, GA 31701                        ASHBURN, GA 31714




COLOR STAR GROWERS                       COLORADO DEPT OF LABOR AND              COLORADO DIVISION OF REG
11610 WCR 14 1/2                         EMPLOYMENT                              1560 BROADWAY STE 1350
FT. LUPTON, CO 80621                     633 17TH STREET SUITE 201               DENVER, CO 80202
                                         DENVER, CO 80202-3660




COLORBOK INC                             COLQUITT COUNTY TAX                     COLQUITT COUNTY TAX
C/0 JOHN IRVIN                           101 E CENTRAL AVE                       PO BOX 99
DEXTER, MI 48130                         STE 135                                 MOULTRIE, GA 31776
                                         MOULTRIE, GA 31768




COLTON ALDY                              COLTON DILLON                           COLTON DODD
573A AVERY RD                            2550 ERMON ROAD                         208 BURGESS AVE
COURTLAND, MS 38620                      BOLIVAR, TN 38008                       RAINSVILLE, AL 35986




COLTON RADCLIFFE                         COLTON SITES                            COLTON WHITENER
235 ANDY DRIVE                           606 TWIN OAKS                           218 N 4TH ST
DRUMMONDS, TN 38023                      RUSSELLVILLE, AR 72801                  KINDER, LA 70648




COLUMBIA BUSINESS SYSTEMS                COLUMBIA CO COLLECTOR                   COLUMBIA CO COLLECTOR
7600 NESHOBA ROAD                        101 S COURT SQ                          PO BOX 98
GERMANTOWN, TN 38138                     STE 6                                   MAGNOLIA, AR 71754
                                         MAGNOLIA, AR 71753




COLUMBIA CO. SHERIFFS DPT                COLUMBIA COUNTY TAX COMM.               COLUMBIA COUNTY TAX COMM.
PO BOX 576                               630 RONALD REAGAN DR                    PO BOX 3030
MAGNOLIA, AR 71753                       EVANS, GA 30809                         EVANS, GA 30809
COLUMBIA FIRE DEPT       Case 19-11984-CSS    Doc
                                        COLUMBIA    36
                                                 FIRE DEPT.Filed 09/10/19   PageCOLUMBIA
                                                                                 335 of 1514
                                                                                         FIREDEPT
205 2ND STREET                            403 BLANK STREET                      707 NORTHMAIN
COLUMBIA, MS 39429                        COLUMBIA, LA 71418                    COLUMBIA, TN 38401




COLUMBIA HEIGHTS WATER DISTRICT           COLUMBIA HEIGHTS WATER DISTRICT       COLUMBIA INVESTORS
590 40TH AVE NE                           PO BOX 631                            2806 W US HWY 90, STE 101
COLUMBIA HEIGHTS, MN 55421                COLUMBIA, LA 71418                    LAKE CITY, FL 32055




COLUMBIA POLICE DEPT                      COLUMBIA SHERIFFS OFFICE              COLUMBIAN HOME PRODUCTS
800 WESTOVER DRIVE                        302 PEARL STREET                      ATTN JOHN ANTHONY
COLUMBIA, TN 38401                        COLUMBIA, LA 71418                    404 N RAND RD
                                                                                N BARRINGTON, IL 60010




COLUMBIANA FIRE DEPT.                     COLUMBUS BAKERY/I.A.F.                COLUMBUS BJ PARTNERS LLC
107 MILDRED STREET                        5836 STAGE ROAD                       27 FROST LANE
COLUMBIANA, AL 35051                      BARTLETT, TN 38134                    LAWRENCE, NY 11559




COLUMBUS CLOSEOUTS LTD                    COLUMBUS CONSOLIDATED GOV             COLUMBUS CONSOLIDATED GOV
1148 NORTHWOOD CIRCLE                     100 10TH STREET                       PO BOX 1397
NEW ALBANY, OH 43054                      COLUMBUS, GA 31901                    COLUMBUS, GA 31902




COLUMBUS CONSOLIDATED GOV                 COLUMBUS FIRE DEPT                    COLUMBUS FIRE DEPT.
PO BOX 1397                               205 7TH STREET SOUTH                  510 10TH ST
COLUMBUS, GA 31902-1397                   COLUMBUS, MS 39701                    COLUMBUS, GA 31906




COLUMBUS LIGHT AND WATER DEPT.            COLUMBUS LIGHT AND WATER DEPT.        COLUMBUS POLICE DEPT
420 4TH AVE S                             PO BOX 22806                          1501 MAIN ST
COLUMBIA, MS 39703-0949                   JACKSON, MS 39225-2806                COLUMBUS, MS 39701




COLUMBUS POLICE DEPT                      COLUMBUS SERVICE GROUP                COLUMBUS WATER WORKS
510 10TH ST                               PO BOX 9581                           1421 VETERANS PKWY
COLUMBUS, GA 31902                        COLUMBUS, MS 39705                    COLUMBUS, GA 31901




COMAR LLC                                 COMCAST                               COMCAST BUSINESS
220 LAUREL ROAD
SUITE 201
VOORHEES, NJ 08043




COMCAST CABLE                             COMECO JEFFERSON                      COMED INTL
1701 JFK BOULEVARD                        3878 ROLLING PLACE                    ATTN ABRAHAM COHEN
PHILADELPHIA, PA 19103                    CONLEY, GA 30288                      1101 AVE U, STE 201 A
                                                                                BROOKLYN, NY 11223
COMEIKO WILLIAMS        Case 19-11984-CSS    Doc 36 Filed
                                       COMER DISTRIBUTING CO. AB09/10/19
                                                                 INC.         PageCOMFORT
                                                                                   336 of HOME
                                                                                          1514USA LLC
442 VIENNA CIRCLE                        PO BOX 10821                             ATTN RICHARD GREENSTEIN
FORT VALLEY, GA 31030                    ROCK HILL, SC 29731-0821                 195 RARITAN CNTR PKWY
                                                                                  EDISON, NJ 08837




COMFORT INN (GA592)                      COMFORT INN IN MALVERN                   COMFORT RESEARCH
155 MAIN STREET                          2320 LEOPARD LANE                        ATTN MIKE ZEILSTRA, DIRECTOR OF
BLACKSHEAR, GA 31516                     MALVERN, AR 72104                        FINANCE
                                                                                  1719 ELIZABETH AVE NW
                                                                                  GRAND RAPIDS, MI 49504



COMFORT SYSTEMS USA                      COMFORTABLE PET INC                      COMFORTABLE PET INC
SOUTHEAST                                ATTN BARRY HUANG, MANAGING DIRETOR       ATTN KARINA MEITERMAN
177A WOODFIELD DRIVE                     32-16 137TH ST, 2A                       32-16 137TH ST, 2A
MACON, GA 31210                          FLUSHING, NY 11354                       FLUSHING, NY 11354




COMMAND LINE NETWORKS LLC                COMMEND (H.K.) LIMITED                   COMMERCE FIRE DEPARTMENT
COMMAND LINE SYSTEMS                     ATTN: TONY TARNY                         PO BOX 348
10315 METROPOLITAN DRIVE                 RM.4 35/F. CABLE TV TOWER                COMMERCE, GA 30529
SUITE F                                  TSUEO WAN N.T.H.K.
AUSTIN, TX 78758                         CHINA



COMMERCE POLICE DEPT.                    COMMERCE WM LLC                          COMMERCE WM LLC
PO BOX 348                               2828 W EDGEMONT AVE                      ATTN DUNCAN LILES
COMMERCE, GA 30529                       MONTGOMERY, AL 36108                     PO BOX 1148
                                                                                  MONTGOMERY, AL 36101-1148




COMMERCIAL ALLIANCE                      COMMERCIAL BANK                          COMMERCIAL MANAGEMENT CORPORATION
MANAGEMENT                               PO BOX 399                               ATTN GERALD URBANEK, VP
3175 LENOX PARK BLVD                     BOSTON, GA 31626                         PO BOX 8154
SUITE 104                                                                         VERO BEACH, FL 32963
MEMPHIS, TN 38115



COMMERCIAL NEWSPAPER SERV                COMMERCIAL PROPERTIES DEV CORP           COMMERCIAL ROOFING CO LLC
3050 SOUTH NATIONAL                      ATTN WILBUR MARVIN                       692 SOUTH COX
SUITE 104                                PO BOX 1693                              MEMPHIS, TN 38104
SPRINGFIELD, MO 65804                    BATON ROUGE, LA 70821




COMMERCIAL SERVICES INC                  COMMERCIAL STATE BANK                    COMMERERCE CITY HALL
FIRE EXTINGUISHER SALES &                113-115 WEST SECOND STREET               27 SYCAMORE STREET
SERVICE METROLINA SPRINKL                DONALDSONVILLE, GA 31745                 COMMERCE, GA 30529
PO BOX 1307
MORRISVILLE, NC 27560



COMMERICAL SERVICES INC.                 COMMISSION OF PUBLIC WORKS-SALUDA,       COMMISSION OF PUBLIC WORKS-SALUDA,
FESS FIRE PROTECTION                     SC                                       SC
PO BOX 1307                              203 GREENWOOD HWY                        PO BOX 686
MORRISVILLE, NC 27560                    SALUDA, SC 29138                         SALUDA, SC 29138




COMMISSIONER OF TAXATION                 COMMISSIONER OF TAXATION                 COMMISSIONER OF TAXATION
& FINANCE                                38 HAWLEY ST                             PO BOX 4127
PO BOX 4127                              BINGHAMTON, NY 13901                     BINGHAMTON, NY 13902
BINGHAMTON, NY 13902-4127
                      Case
COMMISSIONERS OF PUBLIC WKS -19-11984-CSS     Doc 36OF PUBLIC
                                       COMMISSIONERS   Filed 09/10/19
                                                              WKS -       PageCOMMODITIES
                                                                               337 of 1514TRADING INC.
GRNWOOD SC                             GRNWOOD SC                             75A LAKE STREET STE 172
121 W COURT AVE                        PO BOX 549                             CONGERS, NY 10920
GREENWOOD, SC 29646-2748               GREENWOOD, SC 29648




COMMONWEALTH OF KENTUCKY              COMMONWEALTH OF KENTUCKY                COMMONWEALTH OF KENTUCKY
1003 TWILIGHT TRAIL                   DEPARTMENT OF ALCOHOLIC                 LEVY SECTION
FRANKFORT, KY 40601                   BEVERAGE CONTROL                        PO BOX 491
                                      1003 TWILIGHT TRAIL                     FRANKFORT, KY 40602
                                      FRANKFORT, KY 40601-8400



COMMONWEALTH OF MASS.                 COMMONWEALTH OF                         COMMUNICATION SERVICE CO
MASS. DEPT. OF REVENUE                PENNSYLVANIA                            738 LOUIS DRIVE
CHILD SUPPORT CHILD ENFOR             PENN STATE BOARD OF PHARM               WARMINSTER, PA 18974
PO BOX 55140                          2601 NORTH THIRD STREET
BOSTON, MA 02205-5140                 HARRISBURG, PA 17110



COMMUNICATIONS CONVEYOR               COMMUNITY BANK & TRUST                  COMMUNITY BANK & TRUST
COMPANY INC D/B/A COMCO               410 EAST MAIN STREET                    ATTN: BEVERLY BOND
SYSTEMS                               HOGANSVILLE, GA 30230                   3680 WEST MAIN ST
306 W OVERLY DRIVE                                                            DOTHAN, AL 36305
LAKE DALLAS, TX 75065



COMMUNITY BANK OF LOUISIANA           COMMUNITY BANK                          COMMUNITY BANK
1815 JIMMY DAVIS HWY                  ONE TALLMAN ROAD                        PO BOX 2232
BOSSIER CITY, LA 71112                CANTON, NY 13617                        LONGVIEW, TX 75606




COMMUNITY BANK                        COMMUNITY COFFEE COMPANY LLC            COMMUNITY COFFEE COMPANY LLC
PO BOX 59                             ATTN CYRIL CHARLES                      ATTN CYRIL CHARLES
FOREST, MS 39074                      3332 PARTRIDGE LANE, BLDG A             3332 PARTRIDGE LANE, BLDG A
                                      BATON ROUGE, LA 70809                   BATON ROUGE, LA 70821




COMMUNITY COFFEE COMPANY LLC          COMMUNITY COFFEE COMPANY LLC            COMMUNITY NEWSPAPERS INC
ATTN JAMES LINDSEY, NATL ACCT MGR     ATTN JAMES LINDSEY, NATL ACCT MGR       WESTERN CAROLINA NEWSPAP
3332 PARTRIDGE LANE, BLDG A           PO BOX 679510                           ERS LLC DBA CLAY COUNTY PROGRESS
BATON ROUGE, LA 70809                 DALLAS, TX 75267-9510                   PO BOX 482
                                                                              HAYESVILLE, NC 28904



COMMUNITY ONE                         COMMUNITY ONE                           COMMUNITY SPIRIT BAN
6583 FRANK AVENUE NW                  PO BOX 799                              PO BOX 369
NORTH CANTON, OH 44720                LENOIR, NC 28645                        RUSSELLVILLE, AL 35653




COMMUNITY TRUST BANK FBO              COMPASS BANK                            COMPASS BANK
WILLIAM CHARLES BOYETT                8000 LIBERTY PKWY                       PO BOX 10566
2211 NORTH 7TH                        BIRMINGHAM, AL 35242                    BIRMINGHAM, AL 35296
WEST MONROE, LA 71291-5292




COMPASS SURVEYING INC.                COMPENDIUM INC                          COMPLEX INDUSTRIES INC.
9337 MEADOW GATE LN                   2100 N PACIFIC STREET                   D/B/A CRESTVIEW COLLECTION INC.
JONESBORO, GA 30236                   SEATTLE, WA 98103                       4300 CONCORDE ROAD
                                                                              MEMPHIS, TN 38118
COMPLIANCE ASSOCIATES Case
                      LLC    19-11984-CSS    DocINC
                                       COMPORIUM 36       Filed 09/10/19   PageCOMPOUNDING
                                                                                338 of 1514CONSULTANTS LLC
ATTN TIM WILSON                        PO BOX 1299                             318 N DAKOTA
9160 HWY 64 STE 12                     FORT MILL, SC 29716-1299                CANTON, SD 57013
LAKELAND, TN 38002




COMPTON SURVEYING                      COMPTON SURVEYING                       COMPTROLLER
104 CRITTENDEN AVE                     PO BOX 339                              OF PUBLIC ACCOUNTS
CHICKAMAUGA, GA 30707                  CHICKAMAUGA, GA 30707                   111 E. 17TH STREET
                                                                               AUSTIN, TX 78774-0100




COMPUDATA PRODUCTS INC                 COMPUDATA PRODUCTS INC.                 COMPUTER DIGITAL IMAGING
D/B/A CPI ONE POINT                    CPI ONE POINT                           ATTN JOE NARDI
PO BOX 671735                          FKA CPI OFFICE PRODUCTS                 3440 N KNOX AVE
DALLAS, TX 75267-1735                  1301 RIDGEVIEW DR. STE100               CHICAGO, IL 60641
                                       LEWISVILLE, TX 75057



COMPUTER EXPRESS INT.                  COMPUTERSHARE INC. INC.                 COMPUTERSHARE TRUST COMPANY INC
472 EAST 101 STREET                    4229 COLLECTION CTR DRIVE               ATTN BARBARA HALL
BROOKLYN, NY 11236                     CHICAGO, IL 60693                       RARITAN PLAZA III
                                                                               101 FIELDCREST AVE, 6TH FL
                                                                               EDISON, NJ 08837



COMPUTERSHARE TRUST COMPANY INC        COMSOUTH TELECOMMUNICATIONS             COMSOUTH TELECOMMUNICATIONS
ATTN LINNETTE SAMUELS                  99 BROAD ST                             99 BROAD ST. PO BOX 1298
RARITAN PLAZA III                      HAWKINSVILLE, GA 31036                  HAWKINSVILLE, GA 31036
101 FIELDCREST AVE, 6TH FL
EDISON, NJ 08837



CONAGRA FOODS INC                      CONAIR CORP                             CONAIR CORPORATION
CONAGRA FOODS SALES LLC                FORMALLLY ALLEGRO MFG INC               1 CUMMINGS POINT RD
ONE CONAGRA DRIVE                      150 MILFORD ROAD                        STAMFORD, CT 06904
OMAHA, NE 68102-5001                   EAST WINDSOR, NJ 08520




CONAIR CORPORATION                     CONAIR CORPORATION                      CONAIR CORPORATION
1 CUMMINGS POINT ROAD                  ATTN MARIA ORZKOWSKI                    ATTN MARIA ORZKOWSKI
STANFORD, CT 69040                     150 MILFORD RD                          PO BOX 932059
                                       EAST WINDSOR, NJ 08520                  ATLANTA, GA 31193-2059




CONAIR CORPORATION                     CONAIR CORPORATION                      CONAIR CORPORATION
ATTN MARSH MCCARTY, REGIOAN SALES      ATTN MARY PEREZ, CS RETURNS             ATTN MARY PEREZ, CS RETURNS
MGR                                    150 MILFORD RD                          7811 N GLEN HARBOR RD
2515 IVY GLENN DR                      EAST WINDSOR, NJ 08520                  GLENDALE, AZ 85307
BIRMINGHAM, AL 35243



CONCEPCION SALAZAR                     CONCEPT CLOTHING                        CONCEPT ONE ACCESSORIES
940 RUSSWIN ST                         ATTN: JAE KIM                           362 FIFTH AVE. 2ND FLOOR
CLARKSDALE, MS 38614                   538 E. JEFFERSON BLVD.                  NEW YORK, NY 10001
                                       LOS ANGELES, CA 90011




CONCEPTS IN TIME LLC                   CONCEPTS NYC                            CONCEPTS WATCH LLC
45 W 36TH ST 4TH FL                    ATTN: JOSEPH BIBI                       45 WEST 36TH STREET 4TH F
NEW YORK, NY 10018                     20 WEST 33RD ST. 9TH FLR                NEW YORK, NY 10018
                                       NEW YORK, NY 10001
CONCORD CONFECTIONS - Case   19-11984-CSS
                      TRI SALES CO     CONCORDDoc   36 Filed
                                                 PUBLISHING    09/10/19
                                                            HOUSE INC     PageCONCORD
                                                                               339 of 1514
ATTN TREASURER                         CLAY CO TIMES-DEMOCRAT                 ATTN BETTY MANLEY-SHIREY
7401 S CICERO AVE                      PO BOX 59                              7401 S CICERO AVE
CHICAGO, IL 60629                      PIGGOTT, AR 72454                      CHICAGO, IL 60629-5885




CONCORDEA PARISH                       CONCORDIA BANK & TRUST CO              CONCORDIA BANK
CLERK OF COURTS OFFICE                 498 MAIN STREET                        498 MAIN STREET
PO BOX 790                             WOODVILLE, MS 39669                    WOODVILLE, MS 39669
VIDALIA, LA 71373




CONCORDIA PARISH SCHOOL                CONCORDIA PARISH SCHOOL                CONCORDIA PARISH
4358 US-84                             PO BOX 160                             4001 CARTER ST. RM.6
VIDALIA, LA 71371                      VIDALIA, LA 71373                      VIDALIA, LA 71373




CONCORDIA SENTINEL                     CONDUENT INCORPORATED                  CONE DISTRIBUTING INC. AB
PO BOX 1485                            CONDUENT HR CONSULTING LLC             500 NW 27TH AVE
FERRIDAY, LA 71334                     101 WOODCREST ROAD                     OCALA, FL 34475
                                       CHERRY HILL, NJ 08003




CONECUH CO COMMISSIONER                CONECUH CO COMMISSIONER                CONECUH JUDGE OF PROBATE
204 N MAIN ST                          PO BOX 533                             111 COURT ST 104
EVERGREEN, AL 36401                    EVERGREEN, AL 36401                    EVERGREEN, AL 36401




CONECUH JUDGE OF PROBATE               CONEY ISLAND GROUP                     CONEY ISLAND GROUP
PO BOX 149                             112 WEST 34TH STREET                   28 W 36TH ST. 6TH FLOOR
EVERGREEN, AL 36401                    NEW YORK, NY 10120                     NEW YORK, NY 10080




CONFORTAIRE INC                        CONGRESS LIQUIDATION CORP              CONIMAR GROUP LLC
ATTN JANE AGGERS, EVP                  ATTN RAY MACDONALD                     ATTN CARMEN BODI, CUSTOMER SVC
2133 S VETERANS BLVD                   170 BROCKPORT DR. 65                   2100 NE 18TH PL
TUPELO, MS 38804                       REXDALE, ON 14304000                   OCALA, FL 34470
                                       CANADA



CONIMAR GROUP LLC                      CONIMAR GROUP LLC                      CONIMAR GROUP LLC
ATTN CARMEN BODI, CUSTOMER SVC         ATTN DARIN RADFORD                     ATTN DARIN RADFORD
PO BOX 1509                            1724 NE 22ND AVE                       PO BOX 1509
OCALA, FL 34470                        OCALA, FL 34470                        OCALA, FL 34470




CONIMAR GROUP LLC                      CONIMAR GROUP LLC                      CONIMAR GROUP LLC
ATTN JAY VERTUNO, NATL SALES MGR       ATTN RONALD W DAMPIER, VP SALES        ATTN TAMMY HULSEY, CS/SALES SUPPORT
1724 NE 22ND AVE                       1724 NE 22ND AVE                       2100 NE 18TH PL
OCALA, FL 34470                        OCALA, FL 34470                        OCALA, FL 34470




CONIMAR GROUP LLC                      CONIMAR GROUP LLC                      CONIMAR GROUP LLC
ATTN TAMMY HULSEY, CS/SALES SUPPORT    ATTN TONY GUERRA                       ATTN TONY GUERRA
PO BOX 1509                            1724 NE 22ND AVE                       PO BOX 1509
OCALA, FL 34470                        OCALA, FL 34470                        OCALA, FL 34470
CONLEY NATIONAL INC     Case 19-11984-CSS     Doc 36
                                       CONLI WALKER         Filed 09/10/19   PageCONN,
                                                                                  340 AUBREY
                                                                                       of 1514
6225 BROOKSIDE BLVD.                   119 MABLE RD
KANSAS CITY, MO 64113                  RINGGOLD, LA 71068




CONNECT CITY CHURCH                    CONNECT CITY CHURCHES OF GA INC           CONNECTICUT DEPARTMENT OF PUBLIC
83 GA-48                               PO BOX 448                                HEALTH
SUMMERVILLE, GA 30747                  SUMMERVILLE, GA 30747                     410 CAPITOL AVE.
                                                                                 HARTFORD, CT 06134




CONNECTION 18 BY SICURA                CONNECTIONS                               CONNER COOPER
1407 BROADWAY STE 2201                 PO BOX 182                                101 PASCO STREET
NEW YORK, NY 10018                     EADS, TN 38028                            BALD KNOB, AR 72010




CONNER NELDON                          CONNIE ADAMS                              CONNIE ANDERSON
1410 HWY 33N                           7481 COUNTY ROAD 91 APT 12                103 COMMONWEALTH AVE
AUGUSTA, AR 72006                      ROGERSVILLE, AL 35652                     PORT WENTWORTH, GA 31407




CONNIE AUSTIN                          CONNIE BAGWELL                            CONNIE BAKER
201 INDIA DRIVE                        ROUTE 3                                   808 ROSE ST
PICKENS, SC 29671                      CUTHBERT, GA 31740                        RECTOR, AR 72461




CONNIE BARNES                          CONNIE BOHANNON                           CONNIE BROWN
28 ABF LEE DR                          15 LEE ST NW                              7109 PENNY ST.
COLLINS, MS 39428                      ROME, GA 30165                            SHREVEPORT, LA 71108




CONNIE BUCHANAN                        CONNIE CLOWERS                            CONNIE COON
680 AIRPORT ROAD                       8792 VAL DEL ROAD                         174 HAMMERHILL RD.
CAMDEN, TN 38320                       ADEL, GA 31620                            SIMSBORO, LA 71275




CONNIE CORNELISON                      CONNIE EARLEY                             CONNIE EZERNACK
115 GRANT ROAD                         100 RED RD                                3412 RIVIERA STREET
BURKESVILLE, KY 42717                  CHATSWORTH, GA 30705                      SHREVEPORT, LA 71107




CONNIE FOWLER                          CONNIE GRIMES                             CONNIE HOWARD
2396 BOYD FARRIS RD                    4074 LOWES BEND RD                        2276 OUR RIDGE ROAD
COOKEVILLE, TN 38506                   NUNNELLY, TN 37137                        DADEVILLE, AL 36853




CONNIE JO BAKER                        CONNIE LEBLANC                            CONNIE LOPER
190 CASA DELL RD                       3417 SARAH SPAULDING CT                   1229 OLD RICHTON ROAD
GASTON, SC 29053                       JACKSONVILLE, FL 32223                    PETAL, MS 39465-3919
CONNIE MILLS          Case     19-11984-CSS
                                         CONNIE Doc 36
                                                PARKER      Filed 09/10/19   PageCONNIE
                                                                                  341 of  1514
                                                                                        PRYOR
1000 S MAIN ST APT 7                     PO BOX 124                              608 BLUE JAY DRIVE
MOUNTAIN HOME, AR 72653-4766             WISNER, LA 71378                        EAST DUBLIN, GA 31027




CONNIE PRYOR                             CONNIE PRYOR                            CONNIE RICHMOND
608 BLUEJAY DR                           P.O BOX 13433                           504 HEATHERWOOD CIRCLE
DUBLIN, GA 31027                         DUBLIN, GA 31027                        CHESTER, SC 29706




CONNIE ROWLAND                           CONNIE SCOTT                            CONNIE SHIVER
469 SINGHAL ROAD                         134 BENELLI DR                          3315 NEWBURG ROAD
QUITMAN, GA 31643                        GUNTOWN, MS 38849                       HALEYVILLE, AL 35565




CONNIE SHIVER                            CONNIE SILVERS                          CONNIE SIMMONS
65 OAKWOOD DR                            369 KNIGHT BOTTOM ROAD S.E.             374 INDIAN CREEK RD
HALEYVILLE, AL 35565                     FAIRMOUNT, GA 30139                     HUNTLAND, TN 37345




CONNIE SMITH                             CONNIE SMITH                            CONNIE STEPHENS
412 E CENTER ST                          4177 LOWER WOODVILLE ROAD               65 COURT STREET
WHITE OAK, TX 75693                      WOODVILLE, MS 39669                     SAVANNAH, TN 38372




CONNIE STEPHENS                          CONNIE STEPHENSON                       CONNIE T. HURST
HARDIN COUNTY CLERK                      126 RIDGECREST ST                       2311 GATEWAY DR. ROOM 104
65 COURT STREET                          FAIRFIELD, TX 75840                     OPELIKA, AL 36801-6847
SUITE 1
SAVANNAH, TN 38372



CONNIE TERRY                             CONNIE THILGES                          CONNIE TOMBRELLO
718 S BELL ST                            204 RIVER VALLEY DRIVE                  106 STADIUM AVE
ALAMO, TN 38001                          HARTWELL, GA 30643                      HUEYTOWN, AL 35023




CONNIE VANCE                             CONNIE VENSON                           CONNIE WEBB
205 E SHOCKLEY FERRY RD                  269 MENDELL RD 11                       413 HINES ST.
ANDERSON, SC 29624                       CARENCRO, LA 70520                      SANDERSVILLE, GA 31082




CONNIE WESTBROOK                         CONNIE WOODALL                          CONNOR CHASTAIN
211 LUNA LANE                            PO BOX 743                              1448 OLD SUMMERVILLE ROAD
VAN BUREN, AR 72956                      MOUNTAIN PINE, AR 71956                 ROME, GA 30165




CONNOR DIXON                             CONNOR HOLLAND                          CONNOR WILLYARD
5 OLD STATE LINE RD                      127 HIGHLAND DR                         1910 MT VERNON-ALSTON ROAD
MIDDLETON, TN 38052                      SENATOBIA, MS 38668                     AILEY, GA 30410
                       Case
CONNORS & ASSOCIATES LLC      19-11984-CSS    Doc
                                        CONOPCO INC 36     Filed 09/10/19   PageCONROS
                                                                                 342 ofCORPORATION
                                                                                        1514
D/B/A CONNORS GROUP                     D/B/A UNILEVER                          RON SOFKA
645 E PITTSBURGH STREET                                                         41 LESMILL RD.
242                                                                             NORTH YORK, ON M3B2T3
GREENSBURG, PA 15601                                                            CANADA



CONSTABLE TASSO "TIGER"                 CONSTABLE                               CONSTANCE BELFLOWER
TAYLOR III 3RD WARD                     CITY OF BATON ROUGE                     103 SOPHIA DR
ST. TAMMANY PARISH                      PO BOX 1471                             EASTMAN, GA 31023
PO BOX 1441                             BATON ROUGE, LA 70821
COVINGTON, LA 70434



CONSTANCE GATES                         CONSTANCE HARRIS                        CONSTANCE HARRIS
441 MAIN ST APT. 7                      149 PINE LEVEL RD                       149 PINE LEVEL RD
ADAMSVILLE, AL 35005                    AMERICUS, GA 31709                      AMERICUS, GA 31709




CONSTANCE HARRIS                        CONSTANCE HARRIS                        CONSTANCE HARRIS
149 PINE LEVEL RD                       149 PINE LEVEL ROAD                     149 PINE LEVEL
AMERICUS, GA 31719                      AMERICUS, GA 31719                      AMERICUS, GA 31719




CONSTANCE HAWKINS                       CONSTANCE HOWARD                        CONSTANCE JOHNSON
262 SKYLINE BLVD APT 107                900 GREENWOOD DR                        13 NORTH MILLS ST APT5
LYONS, GA 30436                         DUBLIN, GA 31021                        ALAMO, TN 38001




CONSTANCE LANCASTER                     CONSTANCE LEVERETT                      CONSTANCE NORWOOD
725 W HIGHWAY 25/70                     166 HASSELL ROAD                        1325 MADELINE CIRCLE
NEWPORT, TN 37821                       QUITMAN, GA 31643                       BENTON, AR 72015




CONSTANCE PACK                          CONSTANCE REED                          CONSTANCE SHANNON
511 PETERS ST APT 614                   5200 HIGHLAND RD                        102 LEE ST
CALHOUN, GA 30701                       MONROE, LA 71202                        HAZLEHURST, MS 39083




CONSTANCE SIGLOW                        CONSTANCE SNYDER                        CONSTANCE TAYLOR
3779 KENN TENN HWY                      275 COLDWATER ROAD                      PO BOX 374
UNION CITY, TN 38261                    OXFORD, AL 36203                        UNIONTOWN, AL 36786-0374




CONSUEJAH RAY                           CONSUMER SALES NETWORK                  CONTEMPORARY MEDIA
301 MEADOW DRIVE                        ATTN: LONNY OLSON                       D/B/A MEMPHIS FLYER MEMPHIS
ABBEVILLE, SC 29620                     6527 CECILIA CIRCLE                     MAGAZINE MEMPHIS PARENT
                                        BLOOMINGTON, MN 55439                   460 TENNESSEE ST 2ND FL
                                                                                MEMPHIS, TN 38103



CONTINENTAL ACCESSORY                   CONTINENTAL QUILTING CO.                CONTINUUM SALES&MARKETING
ATTN: RONALD KOEPPEL                    ATTN: SHERI DEVITO                      99 SEAVIEW BLVD. SUITE C
150 NEW HIGHWAY                         4100 1ST. AVE                           PORT WASHINGTON, NY 11050
RKOEPPEL CONTINENTALACSRY               BROOKLYN, NY 11232
AMITYVILLE, NY 11701
CONTREZ SHUMPERT        Case   19-11984-CSS    DocENTERPRISES
                                         CONTROLEX 36 FiledINC09/10/19       PageCONTROLLED
                                                                                  343 of 1514
                                                                                            ENVIRONMENT
519 MARTIN LUTHER KING DR                D/B/A SAV-REX DRUGS INC                 CERTIFICATION SRVS INC.
FULTON, MS 38843                         1910 WEAVER STREET                      5960 HELSLEY RD.
                                         ATTN PAUL CLARK                         MENTOR, OH 44060
                                         PASCAGOULA, MS 39567



CONVERGEPOINT INC.                       CONVERGEPOINT                           CONVERSANT LLC
1810 SNAKE RIVER ROAD                    1011 HWY 6 S, STE 105                   ATTN IN-HOUSE COUNSEL
KATY, TX 77449                           HOUSTON, TX 77077-1031                  101 N WACKER DR, STE 2300
                                                                                 CHICAGO, IL 60606




CONVEYCO TECHNOLOGIES                    CONWAY CO TAX COLLECTOR                 CONWAY COUNTY REGIONAL WATER
PO BOX 1000                              117 S. MOOSE ST. RM208                  PO BOX 296
BRISTOL, CT 06011                        MORRILTON, AR 72110                     MORRILTON, AR 72110




CONWAY FIRE DEPT                         CONWAY POLICE DEPT                      CONWISER DUPATY
1401 CALDWELL                            1105 PRAIRIE                            135 DORSEYVILLE LANE
CONWAY, AR 72032                         CONWAY, AR 72032                        BELLE ROSE, LA 70341




CONYERS FIRE DEPARTMENT                  CONYERS POLICE DEPARTMENT               COOK COUNTY TAX COMM.
1496 BRECKENRIDGE RD                     1194 SCOTT ST. S.E.                     209 N. PARRISH AVENUE
CONYERS, GA 30012                        CONYERS, GA 30013                       ADEL, GA 31620




COOKEVILLE NEWSPAPERS INC                COOKS CHOICE INC                        COOKS MOBILE SHREDDING
HERALD-CITIZEN                           ATTN GREG BROOM, PRESIDENT              SERVICE INC
1300 NEAL STREET                         860 N DOROTHY DR, STE 608               PO BOX 181032
COOKVILLE, TN 38501                      RICHARDSON, TX 75081                    MEMPHIS, TN 38181




COOKS PEST CONTROL INC.                  COOPER AIR FREIGHT                      COOPER HILL
PO BOX 59214                             SERVICE INC                             UNKNOWN
BIRMINGHAM, AL 35259                     COOPER FREIGHT SERVICE                  UNKNOWN, AL 36049
                                         1081 ARKANSAS STREET
                                         MEMPHIS, TN 38106



COOPER WIRING DEVICES                    COOPER-HOLMES-SCOTT                     COOPWOOD MAGAZINES INC.
ATTN: RICK MCDONNELL                     POST 329                                NEWSTAND SALES
45-31 COURT SQUARE                       17 SPRING LAKE DRIVE                    DBA DELTA MAGAZINE
LONG ISLAND CITY, NY 11101               CONTACT: ROY WHITEHEAD                  PO BOX 117
                                         HAWKINSVILLE, GA 31036                  CLEVELAND, MS 38732



COOSA VALLEY ELECTRIC COOPERATIVE        COOSA VALLEY ELECTRIC COOPERATIVE       COP SGA
69220 HWY 77                             PO BOX 6110                             SCCP MUSC CAMPUS
TALLADEGA, AL 35161                      TALLADEGA, AL 35161-6110                280 CALHOUN STREET
                                                                                 MSC 141
                                                                                 CHARLESTON, SC 29425-1410



COPACO/MACON                             COPIA PARTNERS LLC                      COPIA PARTNERS LLC
PO BOX 6369                              ATTN CASSIE MASSEY, OFC MGR             ATTN WADE WHITLEY, CEO
COLUMBUS, GA 31917-6369                  3276 DEMOCRAT RD, STE 7-9               3276 DEMOCRAT RD, STE 7-9
                                         MEMPHIS, TN 38118                       MEMPHIS, TN 38118
COPIA PRODUCTS         Case     19-11984-CSS     Doc 36
                                          COPIA PRODUCTS      Filed 09/10/19   PageCOPIAH
                                                                                    344 of  1514
                                                                                          BANK
ATTN KASEY HARRIS                         ATTN WADE WHITLEY, CEO                   101 CALDWELL DRIVE
3276 DEMOCRAT RD, STE 7-9                 3276 DEMOCRAT RD, STE 7-9                HAZELHURST, MS 39083
MEMPHIS, TN 38118                         MEMPHIS, TN 38118




COPIAH BANK                               COPIAH COUNTY JUSTICE                    COPIAH COUNTY TAX COLLECT
PO BOX 31                                 PO BOX 798                               100 CALDWELL DR
HAZLEHURST, MS 39083                      HAZLEHURST, MS 39083                     HAZLEHURST, MS 39083




COPIAH COUNTY TAX COLLECT                 COPIAH TRADE CENTER LP                   COPPOLA, MICHAEL N
PO BOX 705                                C/O HASKINS & ASSOCIATES
HAZLEHURST, MS 39083                      ATTN DON HASKINS
                                          PO BOX 681
                                          MCCOMB, MS 39648



CORA BETH SMITH                           CORA BROWN                               CORA BURKHART
10627 BRADLEY CREEK RD                    1821 JACK HOLT ROAD                      6223 ROBERSON CIRCLE
MILTON, TN 37118                          PROSPECT, TN 38477-6542                  NAYLOR, GA 31641




CORA FERGUSON                             CORA JONES                               CORA LONG
4908 HALEVILLE ROAD                       418 HWY 309N                             P.O. BOX 121
MEMPHIS, TN 38116                         BYHALIA, MS 38611                        CRENSHAW, MS 38621




CORA LONG                                 CORA THOMAS                              CORA TUCKER
PO BOX 121                                8786 N CREEK BLVD APT 11-06              29166 HWY 41
CRENSHAW, MS 38621                        SOUTHAVEN, MS 38671                      REPTON, AL 36475




CORAL MCCORKEL                            CORAL THOMAS                             CORBIN HAWKINS
310 POLMEROY STREET APT C4                4650 OLD METAL ROAD                      282 STUBBLE FIELD RD
BLACKSHEAR, GA 31516                      PALMYRA, TN 37142                        MARKSVILLE, LA 71351




CORBIN JONES                              CORBIN LEE                               CORD CRAFTS
89 WALKER DRIVE                           112 KIRK CIRCLE                          ATTN: MITCH SMITH
HERBER SPRINGS, AR 72543-8340             FLORA, MS 39071                          40 HARRY SHUPE BLVD.
                                                                                   WHORTON, NJ 07885




CORDAIRO SMITH                            CORDELE FIRE DEPT                        CORDELE POLICE DEPT
1861 NORTH SIDE RD                        501 N. 7TH ST                            501 N. 7TH ST
SHREVEPORT, LA 71107                      CORDELE, GA 31015                        CORDELE, GA 31015




CORDELL COLE                              CORDELLS LUMBER CO INC.                  CORDERREL DAVIS
1500 EBY ST                               D/B/A CORDELLS TRUE VALUE                260 BELHAVEN
WEST MONROE, LA 71292                     1010 ACADEMY AVE                         GREENVILLE, MS 38701
                                          DUBLIN, GA 31021
CORDIE PULLEY          Case   19-11984-CSS    DocINC
                                        CORE HOME  36       Filed 09/10/19   PageCORE
                                                                                  345HOME
                                                                                      of 1514
                                                                                          INC
1526 OLD BEACH CREEK RD                 ATTN ADAM HINCE                          ATTN ALAN BRAM, PRESIDENT
WAYNESBORO, TN 38485                    247 W 38TH ST, STE 501                   247 W 38TH ST, STE 501
                                        NEW YORK, NY 10018                       NEW YORK, NY 10018




CORE HOME INC                           CORENA MAPLES                            CORENCIA MACKEY
ATTN STEVEN BRAM, VP                    314 WATER TANK HILL RD                   110 B KENDALL LN
247 W 38TH ST, STE 501                  PIKEVILLE, TN 37367                      CRYSTAL SPRINGS, MS 39059
NEW YORK, NY 10018




CORENECIA ADAMS                         CORENTHIA DAVENPORT                      CORETTA DAVIS
404 FORD CREEK RD.                      622 JOHN J RUSHTON RD                    602 CALDWELL ST
WOODVILLE, MS 39669                     SALUDA, SC 29138                         LOUISVILLE, GA 30434




CORETTI, JOHNNY L & IVA P               CORETTI, JOHNNY L & IVA P                COREY BARRY
229 SHERIDAN LN                         C/O MOLTON ALLEN & WILLIAMS INC          106 HARBOR DR APT.211
BIRMINGHAM, AL 35216                    1000 URBAN CENTER DR STE 500             RUNAWAY BAY, TX 76426
                                        BIRMINGHAM, AL 35242




COREY BRANHAM                           COREY CARTER                             COREY CARTER
533 ALLENS CREEK ROAD                   1067 WINDROSE DR                         2085 OLE SPRINGS ROAD
BURESVILLE, KY 42717                    BRANDON, MS 39047                        SUMMIT, MS 39666




COREY CORCHO                            COREY DUSHUANACK                         COREY EPPERSON
EAGLE INN SUITE 17                      89 MOSER ST. APT.6                       406 NANCY DRIVE
STATESBORO, GA 30458                    MELBOURNE, AR 72556                      ALBERTVILLE, AL 35951




COREY FERGUSON                          COREY GRAVES                             COREY GUSTAVIS
635 COUNTY 915                          801 WOODLAND COURT                       72 PINE STREET
LEESBURG, AL 35983                      HATTIESBURG, MS 39401                    PHEBA, MS 39755




COREY HORNE                             COREY HUFFMAN                            COREY HUGHES
4987 APPLEVILLE RD                      1000 ROLLING HILL DR                     701 N 3RD ST
MEMPHIS, TN 38109                       NEW ALBANY, MS 38652                     DE QUEEN, AR 71832




COREY MCKELLAR                          COREY MONTGOMERY                         COREY MOODY
327 RED ROCK RD                         111 WEST COOPER                          1380 CASTER RD
SYLVESTER, GA 31791                     BROWNSVILLE, TN 38012                    HURON, TN 38345




COREY MYERS                             COREY PARKER                             COREY PHILLPIS
808 FONTENOT                            636 MARTIN LUTHER KING JR DR             152 VAUGHN LN
IOWA, LA 70647                          EASTMAN, GA 31023                        LIVINGSTON, TN 38570
COREY PUNCHES           Case 19-11984-CSS    Doc 36
                                       COREY SHRONCE      Filed 09/10/19    PageCOREY
                                                                                 346 of 1514
                                                                                      SMITH
PO BOX 1855                            950 20TH STREET NORTH EAS                2328 RIFLE RANGE RD
SOUTHAVEN, MS 38671                    HICKORY, NC 28601                        KNOXVILLE, TN 37918




COREY SOUTHERLAND                      COREY THRIFT                             COREY WASHINGTON
866 HENDRIX                            18176 HIGHWAY 139                        308 E MOORE ST
DYERSBURG, TN 38024                    BRIERFIELD, AL 35035                     DUBLIN, GA 31021




CORI WILLIS                            CORIE LAWRENCE                           CORIEANA LESUEUR
3715 W LAKE DR                         PO BOX 658                               1729 MADISON AVE
PINE BLUFF, AR 71603                   TYLERTOWN, MS 39667                      SOUTHAVEN, MS 38671




CORINA BUTTANDA                        CORINA TORRES                            CORINDA BROWN
207 LAKEVIEW                           1106 N. COLLEGE AVE                      704 WEST WILLINGHAM ST
WHITEHOUSE, TX 75791                   CLARKSVILLE, AR 72830                    SYLVESTER, GA 31791




CORINNA JUDD                           CORINNE SWEENY                           CORINNE T HURST
625 N HWY 333                          305 DANIELLA LN                          CIRCUIT CLERK
MARCHALL, AR 72650                     OXFORD, MS 38655                         2311 GATEWAY DR. RM 104
                                                                                OPELIKA, AL 36801-6847




CORINTH COCA COLA BOTTLING             CORINTH COCA COLA BOTTLING               CORINTH COCA COLA BOTTLING
D/B/A LEXINGTON COCA COLA              D/B/A LEXINGTON COCA COLA                D/B/A LEXINGTON COCA COLA
ATTN AMY SMITH                         ATTN AMY SMITH                           ATTN AMY SMITH
370 BUD CROCKETT DR                    370 BUD CROCKETT DR                      PO BOX 239
LEXINGTON, TN 38351                    LEXINTON, TN 38361                       CORINTH, MS 38834



CORINTH COCA-COLA                      CORINTH COCA-COLA                        CORINTHIA DAVIS
ATTN AMY SMITH                         ATTN KEN WILLIAMS, VP                    3654 PRINCE PHILLIPS
601 WASHINGTON ST                      601 WASHINGTON ST                        MEMPHIS, TN 38135
CORINTH, MS 38834                      CORINTH, MS 38834




CORINTHIANS WOOD                       CORKEY HEWLETT                           CORLIS WALKER
325 MIDWOOD AVENUE                     902 S. ODLE                              220 INTERCHANGE DR. NE APT 107
MIDFIELD, AL 35228                     WEST FRANKFORT, IL 62896                 PALM BAY, FL 32907




CORLISS SULLIVAN                       CORMAN USA INC                           CORMAN USA
10817 HWY 315                          ATTN EDOARDO PASQUALETTI, BUSINESS       ATTN MAURA SHEEHAN
WATERVALLEY, MS 38965                  MGR                                      1140 BAY ST STE 2C
                                       1140 BAY ST STE 2C                       STATEN ISLAND, NY 10305
                                       STATEN ISLAND, NY 10305



CORMAN USA                             CORNEISHA BURTON                         CORNELIA LOWERY
ATTN RAMY ZAKIR, ACCOUNTING REP        41 CURRY COURT                           1104 CHERRY STREET
1140 BAY ST STE 2C                     TALLADEGA, AL 35160                      CHERRY ST, AL 35160
STATEN ISLAND, NY 10305
CORNELIUS FORD           Case 19-11984-CSS    DocHARRIS
                                        CORNELIUS  36 Filed 09/10/19       PageCORNELIUS
                                                                                347 of 1514
                                                                                         JACKSON
1443 CASTALIA                           8708 PETERS RD                         3841 JEFFERY RD
MEMPHIS, TN 38114                       CABOT, AR 72023                        MOSS POINT, MS 39562




CORNELIUS LONG                          CORNELIUS PITTMAN                      CORNELIUS SHIPPINGS
1207 S BIRCH STREET                     3278 SARABEE LANE                      5108 TULANE STREET
PINE BLUFF, AR 71603                    MEMPHIS, TN 38118                      JACKSON, MS 39209




CORNELIUS WINTERS                       CORNELL BROWN                          CORNERSTONE BANCSHARES
118 COWAN DR                            3986 KEYNON DR                         INC ATTN: COLLECTIONS DEP
CLEVELAND, MS 38732                     MEMPHIS, TN 38125                      6401 LEE HIGHWAY
                                                                               SUITE 119
                                                                               CHATTANOOGA, TN 37421



CORNERSTONE BANK                        CORNEY SIMS                            CORONA HALL
70 S MAIN ST                            225 12TH STREET APT6                   68 WALTON PARK LANE
EUREKA SPRINGS, AR 72631                MARKED TREE, AR 72365                  DAINGERFIELD, TX 75638




CORPORATE EXPRESS OFFICE PRODUCTS       CORPORATE RISK HOLDINGS III INC.       CORPORATE SAFE SPECIALIST
PO BOX 95708                            KROLL CYBER SECURITY LLC               2977 MOMENTUM PLACE
CHICAGO, IL 60694-5708                  9023 COLUMBINE ROAD                    CHICAGO, IL 60689-5329
                                        EDEN PRARIE, MN 55347




CORRIE MCMILLIAN                        CORRIE WALTON                          CORRINE WRIGHT
48 N 3RD AVENUE                         231 N. SHELBY DR                       4329 ROCKLANE DRIVE
MCRAE, GA 31055                         HOLLY SPRINGS, MS 38635                CONLEY, GA 30288




CORRY OWENS                             CORRY THOMAS                           CORSICA DUDLEY
1110 STAR LANE                          111 EARNEST CT. APT. 341               108 CESSNA ST
MEMPHIS, TN 38109                       GUIN, AL 35563                         BELZONI, MS 39038




CORTAZSHIA FALLS                        CORTERRIA MCBRIDE                      CORTEZ BARRETT
66 LEE RD                               205 PINE DR                            6250 MID ODOM RD
LEXINGTON, MS 39095                     HAMMOND, LA 70401                      FOREST, MS 39074




CORTEZ BRANDON                          CORTEZ BUSH                            CORTEZ JOHNSON
2904 WHITE STREET                       1171 BRUSHFORK RD                      4233 HALLVIEW DR
WEST MEMPHIS, AR 72301                  MACON, MS 39341                        MEMPHIS, TN 38128




CORTEZ JORDAN                           CORTEZ PAGE                            CORTEZ YOUNG
320 UNITED GAS RD                       2539 AIRPORT RD                        366 4TH STREET
RINGGOLD, LA 71068                      NEWTON, MS 39345                       WEST POINT, MS 39773
CORTNEE TYREE          Case   19-11984-CSS    Doc
                                        CORTNEY    36
                                                COYLE        Filed 09/10/19   PageCORTNEY
                                                                                   348 of FLETCHER
                                                                                           1514
609 GARDENS RIDGE CIRCLE                11540 HWY 18 SOUTH                        670 SPRINGWATER RANCH RD
HOOVER, AL 35244                        BOLIVAR, TN 38008                         BRANDON, MS 39042




CORTNEY FLIPPIN                         CORTNEY MATTHEWS                          CORTNEY RACKLEY
508 W 6TH ST APT 6                      5812 SPARROW RUN                          1501 COLLEGE AVE
YELLVILLE, AR 72687                     OLIVE BRANCH, MS 38654                    CONWAY, AR 72032




CORTY JOHNSON                           CORVYON THOMAS                            CORY ARNOLD
4331 ELMRIDGE CV                        5867 JULIAN RD                            1107 MIDDLE RD
MEMPHIS, TN 38118                       HOPKINSVILLE, KY 42240                    MILAN, TN 38358




CORY HUGHES                             CORY MCCALLUM                             CORY PETTIS
C86 HWY 570                             604 SOUTH CEDAR AVE                       350 SOUTH PARKWAY EAST
SMITHDALE, MS 39664                     ANDREWS, SC 29510                         MEMPHIS, TN 38106




CORY REIMAN                             CORY SAULS                                CORY SAVAGE
141 CHERRYWOOD LANE                     4450 ELLEDGE LANE LOT 72                  902 KELLER STREET
SEARCY, AR 72143                        TUSCUMBIA, AL 35674                       BUNKIE, LA 71322




CORY THOMAS                             COSMETIC RESET CREDIT                     COSMI CORPORATION
2925 BARTLETT CREST DRIVE               MEMPHIS, TN 38118                         COSMI FINANCE LLC
BARTLETT, TN 38134                                                                14650 HOOVER STREET
                                                                                  WESTMINSTER, CA 92683




COSMO TRADING INC.                      COSMOPOLITAN COSMETICS IN                 COSTCO
49 HIGHPOINTE WAY                       ATTN: WILLIAM GOLD                        4300 N GETWELL RD
MATAWAN, NJ 07747                       1827 54 ST.                               MEMPHIS, TN 38118
                                        BROOKLYN, NY 11204




COTEY GRAHAM                            COTIA (USA) LTD.                          COTON COLORS EXPRESS LLC
2169 RENTZ RD                           ATTN: BOBBIE POFF                         27818 CENTERVILLE ROAD
RENTZ, GA 31075                         5235 MENDENHALL PARK PLC                  TALLAHASSEE, FL 32308
                                        MEMPHIS, TN 38115




COTOOSA ENTERPRISES INC                 COTT BEVERAGES INC                        COTT BEVERAGES INC
                                        ATTN JON BRUER, CCO                       ATTN MICHAEL CORREA
                                        5519 W IDLEWILD AVE                       5519 W IDLEWILD AVE
                                        TAMPA, FL 33634                           TAMPA, FL 33618




COTT BEVERAGES INC                      COTT BEVERAGES-CANADA                     COTTAGE GARDEN INC
REFRESCO                                ATTN: PETE TASHIE                         7796 N CO RD 100 E
8112 WOODLAND CENTER BLVD               4 ADDISON AVENUE                          BAINBRIDGE, IN 46105
TAMPA, FL 33634                         SCOUDOU, NB E4P 3N3
                                        CANADA
COTTAGE GARDEN INC     Case    19-11984-CSS    Doc
                                         COTTAGE    36 INC
                                                 GARDEN  Filed 09/10/19       PageCOTTAGE
                                                                                   349 of GARDEN
                                                                                          1514 INC
ATTN AUTOMNE HEATHER,                    ATTN AUTOMNE HEATHER,                    ATTN MARK TIMM, PRESIDENT
DIR OF CREDIT & CUSTOMER SVC             DIR OF CREDIT & CUSTOMER SVC             7796 N CR 100 E
1101 N JACKSON ST                        9006 SOLUTION CENTER                     BAINBRIDGE, IN 46105
GREENCASTLE, IN 46135                    CHICAGO, IL 60677-9000



COTTAGE GARDEN INC                       COTTON BUDS INC                          COTTON BUDS INC
ATTN MARK TIMM, PRESIDENT                1240 N FEE ANA STREET                    ATTN MATTHEW PAUL, VP SALES
9006 SOLUTION CENTER                     ANAHEIM, CA 92807                        1240 N FEE ANA ST
CHICAGO, IL 60677-9000                                                            ANAHEIM, CA 92807




COTTON BUDS INC                          COTTON GALLERY                           COTTON SHINE INC.
ATTN SHANNAN LEGENDRE                    ATTN MICHAEL B STROMERT, PRESIDENT       ATTN: HARRY NAIR
1240 N FEE ANA ST                        799 4TH ST                               1407 BROADWAY STE 3109
ANAHEIM, CA 92807                        MARION, IA 52302                         NEW YORK, NY 10018




COTY GILES                               COTY US LLC                              COTY US LLC
77 CLEVELAND ROAD                        ATTN JAREDD SMITH                        ATTN SANDRA POUND
LORETTO, TN 38469                        1400 BROADWAY                            ONE PARK AVE
                                         SANFORD, NC 27332                        NEW YORK, NY 10016




COTY US LLC                              COUNSEL ON CALL LLC                      COUNTRY DELITE FARMS LLC
C/O COTY RETURNS CENTER                  112 WESTWOOD PLACE                       ATTN: JEFF BROWN
PROLOGIS PARK 70                         SUITE 350                                PO BOX 25210
131 HERITAGE DR                          BRENTWOOD, TN 37027                      NASHVILLE, TN 37202-5210
PATASKALA, OH 43062



COUNTRY KITCHEN                          COUNTRY SILK INC.                        COUNTY CIRCUIT CLERK CLAY
1520 WEST COLLEGE STREET                 1005 WASHINGTON AVE.                     COUNTY EASTERN DISTRICT
PULASKI, TN 38478                        DUXELLEN, NJ 08812                       151 S 2ND STREET
                                                                                  PIGGOT, AR 72454




COUNTY CIRCUIT CLERK                     COUNTY CIRCUIT CLERK                     COUNTY CIRCUIT CLERK
BAXTER COUNTY                            HOWARD COUNTY                            JEFFERSON COUNTY
1 E 7TH ST.                              421 N MAIN STREET                        PO BOX 7433
103 COURTHOUSE SQ                        ROOM 7                                   PINE BLUFF, AR 71611
MOUNTAIN HOME, AR 72653                  NASHVILLE, AR 71852



COUNTY CIRCUIT CLERK                     COUNTY CIRCUIT CLERK                     COUNTY CIRCUIT CLERK
LINCOLN COUNTY                           SALINE COUNTY                            SHARP COUNTY
300 S DREW ST ROOM 103                   200 NORTH MAIN STREET 1                  PO BOX 307
START CITY, AR 71667                     113                                      ASH FLATS, AR 72513
                                         BENTON, AR 72015



COUNTY CLERK BUTLER COUNTY               COUNTY CLERK HANCOCK COUNTY              COUNTY CLERK MCCURTAIN COUNTY
PO BOX 449                               PO BOX 146                               PO BOX 1078
MORGANTOWN, KY 42261                     HAWESVILLE, KY 42348                     IDABEL, OK 74745




COUNTY CLERK OHIO COUNTY                 COUNTY CLERK SMITH COUNTY                COUNTY CLERK TRIGG COUNTY
301 S MAIN STREET 201                    PO BOX 1018                              PO BOX 1310
HARTFORD, KY 42347                       TYLER, TX 75710                          CARDIZ, KY 42211
COUNTY CLERK            Case 19-11984-CSS
                                       COUNTYDoc 36
                                             CLERK        Filed 09/10/19   PageCOUNTY
                                                                                350 ofCLERK
                                                                                       1514
321 LAMAR AVE                          ATTN: LAND RECORDS                      MONROE COUNTY
PARIS, TX 75460                        PO BOX 1018                             200 N MAIN ST D
                                       TYLER, TX 75701                         TOMPINKSVILLE, KY 42167




COUNTY CLERK                           COUNTY CLERKS OFFICE                    COUNTY JUDGE OF PROBATE
PO BOX 1089                            100 N MAIN ROOM 202                     BALDWIN COUNTY
FT SMITH, AR 72902                     POPLAR BLUFF, MO 63901                  PO BOX 459
                                                                               BAY MINETTE, AL 36507




COUNTY JUDGE OF PROBATE                COUNTY JUDGE OF PROBATE                 COUNTY JUDGE OF PROBATE
BUTLER COUNTY                          COFFEE COUNTY                           DALE COUNTY
PO BOX 756                             PO BOX 311247                           PO BOX 580
GREENVILLE, AL 36037                   ENTERPRISE, AL 36331                    OZARK, AL 36361




COUNTY JUDGE OF PROBATE                COUNTY JUDGE OF PROBATE                 COUNTY JUDGE OF PROBATE
MARION COUNTY                          PICKENS COUNTY                          PO BOX 665
PO BOX 1687                            PO BOX 370                              MONROEVILLE, AL 36461
HAMILTON, AL 35570                     CARROLTON, AL 35447




COUNTY JUDGE OF PROBATE                COUNTY OF CHEROKEE                      COUNTY OF LEXINGTON
WILCOX COUNTY                          260 CEDAR BLUFF ROAD                    212 S LAKE DR STE 301
PO BOX 668                             CONTACT: DONALD TUCKER                  LEXINGTON, SC 29072
CAMDEN, AL 36726                       CENTRE, AL 35960




COUNTY OF MOORE                        COUNTY OF MOORE                         COUNTY OF MOORE
1 COURTHOUSE SQUARE                    PLANNING & COMMUNITY DEV                PO BOX 457
CARTHAGE, NC 28327                     PO 905                                  CARTHAGE, NC 28327
                                       1048 CARRIAGE OAKS DR
                                       CARTHAGE, NC 28327



COUNTY OF MOORE                        COUNTY OF POLK                          COUNTY OF PUTNAM
PO BOX 457                             507 CHURCH AVE                          PUTNAM CO SCHOOL SYSTEM
TAX DEPARTMENT                         CONTACT: TOM GRANT                      MONTEREY HIGH SCHOOL
CARTHAGE, NC 28327                     MENA, AR 71953                          741 E COMMERCIAL AVENUE
                                                                               MONTEREY, TN 38574



COUNTY OF RUSSELL                      COUNTY OF RUSSELL                       COUNTY SNACKS MFG INC
100 BROAD STREET                       PO BOX 700                              ATTN HORACE MARSHBURN, VP SALES &
PHENIX CITY, AL 36867                  PHENIX CITY, AL 36867                   DIST
                                                                               513 COMMERCE DR
                                                                               HENDERSON, NC 27537



COUNTY SNACKS MFG INC                  COUNTY SUPERIOR COURT CLERK             COUNTY SUPERIOR COURT CLERK
ATTN MONICA REIGNER                    113 N MAIN STREET                       PO BOX 38
513 COMMERCE DR                        109 COURTHOUSE                          ALAMO, GA 30411
HENDERSON, NC 27537                    GREENSBORO, GA 30542




COUNTY SUPERIOR COURT CLERK            COUNTY SUPERIOR COURT                   COUNTY SUPERIOR COURT
TREUTLEN COUNTY                        CLERK BULLOCH COUNTY                    CLERK CHATTANOOGA COUNTY
639 2ND ST S 301                       20 SIEBALD STREET                       PO BOX 159
SOPERTON, GA 30457                     STATESBORO, GA 30458                    SUMMERVILLE, GA 30747
COUNTY SUPERIOR COURTCase   19-11984-CSS
                                      COUNTYDoc 36 COURT
                                            SUPERIOR Filed 09/10/19   PageCOUNTY
                                                                           351 ofSUPERIOR
                                                                                  1514 COURT
CLERK COLQUITT COUNTY                 CLERK IRWIN COUNTY                  CLERK LEE COUNTY
PO BOX 2827                           301 S. IRWIN AVE 103                PO BOX 49
MOULTRIE, GA 31776                    OSCILLA, GA 31774                   LEESBURG, GA 31763




COUNTY SUPERIOR COURT                 COUNTY SUPERIOR COURT               COUNTY SUPERIOR COURT
CLERK LOWNDES COUNTY                  CLERK MONTGOMERY CO                 CLERK TIFT COUNTY
PO BOX 1349                           PO BOX 311                          PO BOX 354
VALDOSTA, GA 31601                    MOUNT VERNON, GA 30445              TIFTON, GA 31793




COUNTY SUPERIOR COURT                 COUNTY SUPERIOR COURT               COUPONS.COM INC
CLERK WALKER COUNTY                   CLERK WORTH COUNTY                  ATTN LEGAL DEPARTMENT
PO BOX 448                            201 N MAIN STREET                   400 LOGUE AVE
LAFAYETTE, GA 30728                   RM 13 COURTHOUSE                    MOUNTAIN VIEW, CA 94043
                                      SYLVESTER, GA 31791



COURIER ON CALL LLC                   COURIER PRINTING                    COURT CLERK
2415 COLFAX DRIVE                     ONE COURIER PLACE                   PO BOX 11
MURFREESBORO, TN 37129                SMYRNA, TN 37167                    MCGEHEE, AR 71654




COURT CLERK                           COURT OF CONECUH                    COURT OF GENERAL SESSIONS
PO BOX 167                            PO BOX 107                          BENTON COUNTY
LUVERNE, AL 36049                     EVERGREEN, AL 36401                 1 EAST COURT SQUARE
                                                                          ROOM 210
                                                                          CAMDEN, TN 38320



COURT TRUSTEE                         COURTLAND CRUTCHFIELD               COURTLY DOUGAN
PO BOX 513544                         332 CR 319                          212 SOUTH 10TH ST.
LOS ANGELES, CA 90051                 CALHOUN CITY, MS 38916              NASHVILLE, AR 71852




COURTNAYA EASTER                      COURTNEY ALLISON                    COURTNEY BAKER
907 WEST MAIN                         230 FLORA DRIVE S.W.                12295 HWY 18 S
MAGNOLIA, AR 71753                    CALHOUN, GA 30701                   BOLIVAR, TN 38008




COURTNEY BINGHAM                      COURTNEY BLACK                      COURTNEY BLACK
131 CR 651                            4785 TOWNHOUSE WAY                  4785 TOWNHOUSE WAY
RIPLEY, MS 38663                      MEMPHIS, TN 38103                   MEMPHIS, TN 38118




COURTNEY BLAKE                        COURTNEY BROWN                      COURTNEY BROWN
127 GAGRIELLE LOOP                    102 CURRY STREET                    708 BELAIR CT
NATCHITOCHES, LA 71457                STARKVILLE, MS 39759                STAR CITY, AR 71667-9799




COURTNEY BROWN                        COURTNEY BRUMFIELD                  COURTNEY BURCH
906 SPRING CREEK ROAD                 510 BRANTON AVE                     713 SOUTH JEFFERSON ST
LAFAYETTE, TN 37083                   COLUMBIA, MS 39429                  DUBLIN, GA 31021
COURTNEY CAMPBELL      Case   19-11984-CSS    Doc
                                        COURTNEY   36 Filed 09/10/19
                                                 CAMPBELL              PageCOURTNEY
                                                                            352 of 1514
                                                                                    CANNON
206 HEATHER RIDGE DR APT L              5845 BLUEBONNETT DR                1996 GOODRICH RD
FAYETTEVILLE, NC 28311                  BOSSIER CITY, LA 71112             NUNNELLY, TN 37137




COURTNEY CANTER                         COURTNEY CEASER                    COURTNEY COGGINS
1650 NATCHEZ PRAISE RD                  110 RUE ROYALE                     8085 HWY 41
CAMDEN, TN 38320                        LAFAYETTE, LA 70507                PONTOTOC, MS 38863




COURTNEY COKER                          COURTNEY COLON                     COURTNEY DAWSON
1249 PENTON RD                          120 ALABAMA AVE                    3032 GLEN CARTER ROAD
DEQUINCY, LA 70633                      ETOWAH, TN 37331                   MAGNOLIA, MS 39652




COURTNEY EVANS                          COURTNEY FOSTER                    COURTNEY GATES
240 SPURLIN RD                          4645 BALMAZ ST                     4405 BUNKER HILL DR
ELLENBORO, NC 28040                     CONWAY, AR 72034                   MEMPHIS, TN 38125




COURTNEY GOLDEN                         COURTNEY HALLMAN                   COURTNEY HENDERSON
83 PARKS ST                             2384 SPANN ROAD                    1131 CO RD 183
TRIMBLE, TN 38259                       BATESBURG, SC 29006                BLUE SPRINGS, MS 38828




COURTNEY HOOD                           COURTNEY HOUSTON                   COURTNEY HOUSTON
400 E RUSK ST                           1615 CENTER STREET SOUTH           2662 RED BLUFF RD
MEXIA, TX 76667                         BIRMINGHAM, AL 35205               GLOSTER, LA 71030




COURTNEY JACKSON                        COURTNEY JAMES                     COURTNEY JOHNS
408 ADAMS ST                            610 B JORDAN STREET                744 BOSTON STREET
CALHOUN CITY, MS 38916                  DUBLIN, GA 31021                   MEMPHIS, TN 38118




COURTNEY JOHNSON                        COURTNEY JOHNSON                   COURTNEY JONES
244 NOLE TOWSEND RD                     41 RIDGEWAY CV                     140 BELEW HOLLOW ROAD
SEMINARY, MS 39479                      MARION, AR 72364                   WAYNESBORO, TN 38485




COURTNEY KELLY                          COURTNEY L JACKSON                 COURTNEY LAMB
4639 NEELY ROAD                         40930 NORTH CROCKETT TRAIL         4165 WALTON CEMETERY RD
MEMPHIS, TN 38109                       ANTHEM, AZ 85086-1531              MANTACHIE, MS 38855




COURTNEY LOGAN                          COURTNEY LOVEDAY                   COURTNEY MARABLE
644 JACKSON DR.                         431 COUNTY ROAD 931                2953 VISTA VIEW
NATCHITOCHES, LA 71457                  SALTILLO, MS 38866                 MEMPHIS, TN 38127
COURTNEY MCCAIN           Case 19-11984-CSS    Doc
                                         COURTNEY   36 Filed 09/10/19
                                                  MCDANIELS               PageCOURTNEY
                                                                               353 of 1514
                                                                                       MCGEE
168 DAFFODIL LN                          6490 S STATE HWY 87                  515 SECOND ST
SOPERTON, GA 30457                       SAMSON, AL 36477                     PELAHATCHIE, MS 39145




COURTNEY MCLEIGHTON                      COURTNEY MCPHERSON                   COURTNEY MUIRHEAD
7747BARNEYVILLE RD                       85 DIXON LOOP APT 28                 126 KEY ROAD LT 9
SPARKS, GA 31647                         MONROEVILLE, AL 36460                GREENVILLE, MS 38701




COURTNEY NEAL                            COURTNEY OREY                        COURTNEY OSBORN
301 NORTH HARRILL AVE                    65 SPRINGVIEW DRIVE                  344 PINETREE DR
WAGONER, OK 74467                        BRANDON, MS 39042                    SENATOBIA, MS 38668




COURTNEY PAGE                            COURTNEY PLUNKETT                    COURTNEY POLLETTE
1603 SE MADISON ST                       731 HWY 160                          99 BITTERSWEET TRAIL
IDABEL, OK 74745                         BENTON, LA 71006                     SOPERTON, GA 30457




COURTNEY PRICE                           COURTNEY PRINE                       COURTNEY PRINGLE
416 E OAK ST.                            18520 TANNER ROAD                    3889 LIBERTY SQ DR APT 310
BUNKIE, LA 71322                         CITRONELLE, AL 36522                 MONTGOMERY, AL 36116




COURTNEY RAMSEY                          COURTNEY REDFIELD                    COURTNEY REED
209 CENTER STREET                        170 TERRY BROOK DRIVE                719 RAPER HASKELL RD
COLDWATER, MS 38618                      TERRY, MS 39170                      BENTON, AR 72015




COURTNEY RICHARDSON                      COURTNEY RICHMOND                    COURTNEY ROBINSON
122 TWIN PINE DR                         1721 HIGHWAY 27 SOUTH                110 WILLOW OAK WAY
LOUISVILLE, MS 39339                     MINERAL SPRINGS, AR 71851-9857       BYRON, GA 31008




COURTNEY SINGLETARY                      COURTNEY SLAYTON                     COURTNEY SMITH
5410 PINEFIELD ROAD                      2203 MORNINGSIDE                     178 HARDTIMES DR
SUMTER, SC 29154                         JONESBORO, AR 72404                  MUNFORD, TN 38058




COURTNEY SMITH                           COURTNEY SPENCE                      COURTNEY STILWELL
218 7TH AVENUE NW                        307 WEST 13TH ST                     11 POST OAK DRIVE
DECATUR, AL 35601                        DONALSONVILLE, GA 39845              PONTOTOC, MS 38863




COURTNEY TALLY                           COURTNEY TESTON                      COURTNEY THOMAS
1302 BOB PETTIT BLVD 13                  555 HAZELHURST ROAD                  356 W MLK
BATON ROUGE, LA 70820                    WAYNESVILLE, GA 31566                CHURCH POINT, LA 70525
COURTNEY THORNTON         Case 19-11984-CSS    Doc
                                         COURTNEY   36 Filed 09/10/19
                                                  TRAXLER                    PageCOURTNEY
                                                                                  354 of 1514
                                                                                          WADE
PO BOX 478                               4577 HWY 46 S                           1580 LEE RD 407
AMORY, MS 38821                          SHERIDAN, AR 72150                      MARIANNA, AR 72360




COURTNEY WARREN                          COURTNEY WILLIAMS                       COURTNEY WILLOUGHBY
600 DEERFIELD ROAD                       4721 TURCO APT 5                        1305 SE ST
TERRYTOWN, LA 70056                      MEMPHIS, TN 38128                       MOULTRIE, GA 31768




COURTNEY WILSON                          COURTNEY WOOLLEY                        COURTNEY WYLES
1429 PINE STREET APT. 6                  492 WOOLLEY ROAD                        250 PICKWICKET DR
EDISON, GA 39846                         KINGSTREE, SC 29556                     CONWAY, AR 72034




COURTYARD BY MARRIOT                     COURTYARD BY MARRIOTT SOUTHAVEN         COUTNEY SNYDER
                                                                                 249 TRIO ROAD
                                                                                 ANDREWS, SC 29510




COVAP INCORPORATED                       COVE PLAZA LLC                          COVE PLAZA, LLC
PO BOX 42510                             C/O BRUCE STRUMPF INC                   C/O DAVID L. LEVY
CINCINNATI, OH 45242-0510                2120 DREW STREET                        10225 ULMERTON RD STE 5-B
                                         CLEARWATER, FL 33765                    LARGO, FL 33771




COVINGTON ASSOCIATES LLC                 COVINGTON CO MS                         COVINGTON CO MS
99 SUMMER STREET                         101 SOUTH ELM AVE                       PO BOX 1537
SUITE 200                                COLLINS, MS 39428                       COLLINS, MS 39428
BOSTON, MA 02110




COVINGTON COUNTY REV COMM                COVINGTON COUNTY REV COMM               COVINGTON FIRE DEPARTMENT
1 COURT SQUARE                           1 N COURT SQ                            2101 PACE ST.
ANDALUSIA, AL 36420                      STE C                                   COVINGTON, GA 30011
                                         ANDALUSIA, AL 36420




COVINGTON POLICE                         COVINGTON RENTAL PROP LLC               COVINGTON RENTAL PROP LLC
DEPARTMENT                               2926 OLD HWY 64 WEST                    7747 HWY 172
1143 OAK ST.                             HAYESVILLE, NC 28904                    COMER, GA 30629
COVINGTON, GA 30014




COX BUSINESS                             COX COMMUNICATIONS, INC                 COY OWEN
6205 PEACHTREE DUNWOODY RD               6205-B PEACHTREE DUNWOODY ROAD NE       2540 W. PERSHING BLVD.
ATLANTA, GA 30328                        ATLANTA, GA 30328                       NORTH LITTLE ROCK, AR 72114




CP INDUSTRIES INC                        CP INDUSTRIES INC                       CPH-AREAWIDE MEDIA
D/B/A CUSTOM PROMOTIONS                  PO BOX 1235                             388 US-62
1760 MORIAH WOODS BLVD                   CORDOVA, TN 38088                       SALEM, AR 72576
SUITE 2
MEMPHIS, TN 38117
CPH-AREAWIDE MEDIA        Case 19-11984-CSS     Doc 36
                                         CPH-POINSETT     Filed 09/10/19
                                                      COUNTY               PageCPH-POINSETT
                                                                                355 of 1514 COUNTY
PO BOX 248                                DEMOCRAT TRIBUNE                     PO BOX 59
SALEM, AR 72576                           PO BOX 59                            PIGGOTT, AR 72454
                                          PIGGOTT, AR 72454




CPM ASSOCIATES LP                         CPM ASSOCIATES LP                    CPM ASSOCIATES LP
C/O MILLER AND MARTIN PLLC                CLINTON PLAZA SHOPPING CT            CLINTON PLAZA SHOPPING CT
ATTN DONALD J AHO                         1827 POWERS FERRY RD, BLDG 13        1827 POWERS FERRY RD, BLDG 13
1000 VOLUNTEER BLDG, 832 GEORGIA AVE      ATLANTA, GA 30339                    ATLANTA, GA 30339-5699
CHATANOOGA, TN 37402



CPMC LLC                                  CPP INTERNATIONAL LLC                CPR & SOFTWARE
2920 E. CAMALBACK RD.                     D/B/A CAROLINA PAD
PHOENIX, AZ 85016                         1616 CAMDEN ROAD STE 350
                                          CHARLOTTE, NC 28203




CR BRANDS INC                             CR BRANDS INC                        CR BRANDS INC
ATTN JULIE DELISLE                        ATTN JULIE DELISLE, SALES DIR        ATTN NANCY CADLE, CUSTOMER SVC MGR
PO BOX 538387                             8790 BECKETT RD                      1025 REED RD
ATLANTA, GA 30353-8378                    WEST CHESTER, OH 45069               MONROE, OH 45050




CR BRANDS INC                             CRABTREE & EVELYN                    CRAFTLINE PRODUCTS LLC
ATTN NANCY CADLE, CUSTOMER SVC MGR        102 PEAKE BROOK ROAD                 ATTN: MIKE HALL
8790 BECKETT RD                           WOODSTOCK, CT 06281                  PO BOX 29
WEST CHESTER, OH 45069                                                         COLUMBIA, PA 17512




CRAIG ANDREAS                             CRAIG BALLIN                         CRAIG BARNES
2230 THOUSAND OAKS DR                     ADBALL COMPANY LLC                   9254 CIELO DRIVE
HERNANDO, MS 38632                        444D CALVERT DRIVE                   GERMANTOWN, TN 38138
                                          GALLATIN, TN 37066




CRAIG BIRD                                CRAIG CAMPBELL                       CRAIG CARR
14801 LEMOYNE BLVD 233I                   1229 COUNTY ROAD 23                  372 SILVER LAKE ROAD
BILOXI, MS 39532                          LAUREL, MS 39443                     BAINBRIDGE, GA 39817




CRAIG CHAPMAN                             CRAIG CLINE                          CRAIG CRULL
PO BOX 394                                2600 N PINE LAKE DR                  323 NORTH GROVE STREET
DANVILLE, GA 31017                        DALTON, GA 30721                     PIKEVILLE, TN 37367




CRAIG ELECTRONIC INC                      CRAIG EZELL                          CRAIG GALLAGHER
1160 N W 163RD DR                         70 PECAN GROVE RD                    18041 HIGHWAY 341
MIAMI, FL 33169                           ELLISVILLE, MS 39437                 HOULKA, MS 38850




CRAIG GROCE                               CRAIG HYKIN                          CRAIG KILZER
971 OAKLAND HEIGHTS DRIVE                 14020 COTTONWOOD CIRCLE              216 JUDGE SMITH DR
BURKESVILLE, KY 42717                     STERLING, CO 80751                   MARION, AR 72364
CRAIG KIRBY               Case 19-11984-CSS     Doc 36
                                         CRAIG ROEBUCK       Filed 09/10/19       PageCRAIG
                                                                                       356 SANDERS
                                                                                            of 1514
147 BRADLEY LANE                         4300 N GETWELL RD                            78 BROOKS BLVD
YELLVILLE, AR 72687                      MEMPHIS, TN 38118                            VARNVILLE, SC 29944




CRAIG SIMM                               CRAIG STATEN                                 CRAIG STEWART
55 NORTH OF FIELDS                       746 WINTER ST                                979 OCEANSIDE TERRACE
HATTIESBURG, MS 39402                    JACKSON, MS 39204                            BARTLETT, IL 60103




CRAIG WHITE                              CRAIGHEAD COUNTY TAX COLL                    CRAIGHEAD COUNTY TAX COLL
657 PARTRIDGE LN                         511 UNION ST                                 PO BOX 9276
PRATTVILLE, AL 36067                     STE 107                                      JONESBORO, AR 72403
                                         JONESBORO, AR 72401




CRAIGHEAD ELECTRIC COOPERATIVE CORP      CRAIGHEAD ELECTRIC COOPERATIVE CORP          CRAWFISH VALLEY FIRE RESC
4314 STADUIM BLVD                        PO BOX 7503                                  899 CRESCENT FACTORY
JONESBORO, AR 72403-7503                 JONESBORO, AR 72403-7503                     LAWRENCEBURG, TN 38464




CRAWFORD COUNTY COLLECTOR                CRAWFORD HENRY MAYFIELD                      CRAYOLA LLC
300 MAIN STREET ROOM 2                   9806 OLD NEEDVILLE FAIRCHILDS ROAD           ATT MICHAEL MAGER, SVP US SALES
VAN BUREN, AR 72956                      NEEDVILLE, TX 77461-9058                     1100 CHURCH LN
                                                                                      EASTON, PA 18044




CRAYTON CRISLER                          CRA-Z-ART CORP/LAROSE IND                    CRDU
4 MATLOCK CIRCLE                         1578 SUSSEX TURNPIKE                         FORREST COUNTY DHS
BELLA VISTA, AR 72715                    RANDOLPH, NJ 07869                           PO BOX 4301
                                                                                      JACKSON, MS 39296-4301




CRDU                                     CREASHAMIE WOOTEN                            CREATE A TREAT LTD
SIMPSON COUNTY DHS                       35532 HIGHWAY 17                             ATTN JOHN MADONIA, VP SALES MGR
PO BOX 4301                              BUTLER, AL 36904                             1555 CLARK BLVD
JACKSON, MS 39296-4301                                                                BRAMPTON, ON L6T 4G2
                                                                                      CANADA



CREATIVE CO OP INC                       CREATIVE CO OP INC                           CREATIVE CONCEPTS USA
ATTN BRYAN WILLIAMS, VP SALES            ATTN NIA C PHILLIPS, NATIONAL ACCT MGR       ATTN VIN ADVANI, VP
4651 HICKERY HILL RD, STE 101            6000 FREEPORT AVE, STE 101                   50 HARRISON ST, STE 112
MEMPHIS, TN 38141                        MEMPHIS, TN 38141                            HOBOKEN, NJ 07030




CREATIVE CONCEPTS USA                    CREATIVE CONVERTING                          CREATIVE CO-OP INC
TELE MARKETERS INC                       ATTN RICH HAWLEY, SALES DIR                  D/B/A BLOOMINGVILLE
50 HARRISON ST, STE 112                  255 SPRING ST                                6000 FREEPORT AVENUE
HOBOKEN, NJ 07030                        CLINTONVILLE, WI 54929                       SUITE 101
                                                                                      MEMPHIS, TN 38141



CREATIVE CO-OP INC.                      CREATIVE DESIGN LTD                          CREATIVE FOOD PRODUCTS
D/B/A BLOOMINGVILLE                      ATTN JOHNNY NG, ASST MERCHANDISING           ATTN: BRENT KNOFDL
6000 FREEPORT AVENUE                     MGR                                          24351 I-30
SUITE 101                                2F, VANTA INDUSTRIAL CTR                     BRYANT, AR 72022
MEMPHIS, TN 38141                        21-33, TAI LIN PAI RD, KWAI CHUNG
                                         HONG KONG HONG KONG
                       Case
CREATIVE INNOVATIONS & SO     19-11984-CSS     Doc
                                        CREATIVE KIDS36    FiledLTD09/10/19
                                                      FAR EAST                 PageCREATIVE
                                                                                    357 of MARKETING
                                                                                            1514
100 WEST STREET                           ATTN JESSIE YAN, GNR MGR                 DBA MORPHEUS 360
FRANKLIN, MA 01201                        STE 306/7. 3F CHINACHEM GOLDEN PLZ       1507 PANTHER PARK TRAIL
                                          77 MODY RD, TSIMSHATSUI E, KOWLOON       TRAVELERS REST, SC 29690
                                          HONG KONG HONG KONG



CREATIVE PET GROUP LLC                    CREATIVE PROMOTIONAL                     CREATIVE THINGS LLC
43 WEST 33RD SUITE 506                    975 COBB PLACE BLVD                      3537 BRITTANY STREET
NEW YORK, NY 10001                        SUITE 213                                SPRINGDALE, AR 72764
                                          KENNESAW, GA 30144




CREATIVE THINGS LLC                       CRECY ROCHELLE                           CREDTORES FRAZIER
ATTN KEITH SCHEFFLER                      FREDS 1035                               131 ORANGE DR
406 S LINCOLN ST                          1311 HAZEL STREET                        SENATOBIA, MS 38668
LOWELL, AR 72745                          ARCADIA, LA 71001




CREE BARLOW                               CREEL COURT REPORTING INC                CREIGHTON HECTOR
200 THEATER ST                            1230 RICHLAND STREET                     2200 TAYLOR 102
LAFAYETTE, LA 70506                       COLUMBIA, SC 29201                       COMMERCE, TX 75428




CRENSHAW CO COMMISSIONER                  CRENSHAW CO COMMISSIONER                 CRENSHAW COUNTY
29 S GLENWOOD AVE                         PO BOX 208                               225 E 5TH STREET
LUVERNE, AL 36049                         LUVERNE, AL 36049                        LUVERNE, AL 36049




CRENSHAW COUNTY                           CRENSHAW COUNTY                          CREOMULSION DIV SOCIUS CARE LLC
JUDGE OF PROBATE                          PO BOX 328                               ATTN BEN EKWALLA, PRESIDENT
PO BOX 328                                LUVERNE, AL 36049                        1221 CUMBERLAND CREEK PL SW
LUVERNE, AL 36049                                                                  MARIETTA, GA 30008




CREOMULSION DIV SOCIUS CARE LLC           CRESCENT CONCEPTS INC                    CRESCENT CROWN DIST LLC
ATTN BEN EKWALLA, PRESIDENT               D/B/A PREMIER PACKAGING INC              112 BJ SERVICES DRIVE
839 PICKENS INDUSTRIAL DR                 4400 DELP STREET                         LAFAYETTE, LA 70507
MARIETTA, GA 30052                        MEMPHIS, TN 38118




CRESCENT CROWN DIST LLC                   CRESHEENA CHARLESTON                     CRESHUNDRA MOORE
ATTN JOSEPH M DEMPSEY, CFO                200 RIVERVIEW DR APT 216 A-4             128 STUART AVE
5900 ALMONSTAR AVE                        DUBLIN, GA 31021                         WEST MEMPHIS, AR 72301
NEW ORLEANS, LA 70125




CRESS REALTY GROUP INC                    CRESSIE KELLEY                           CRESTIVE COLLECTION
ATTN JOE HENDON                           1000 LOUISVILLE STREET LOT 50            ATTN BRYAN WILLIAMS, EVP CRESTVIEW
PO BOX 13809                              STARKVILLE, MS 39759-3914                COLL
JACKSON, MS 39236                                                                  4300 CONCORDE
                                                                                   MEMPHIS, TN 38118



CRESTIVE COLLECTION                       CRIDER FOODS                             CRIDER INC.
ATTN BRYAN WILLIAMS, EVP CRESTVIEW        ATTN MARK HOWELL, VP OF SALES &          1 PLANT AVENUE
COLL                                      MKTING                                   ANITA COOK
5768 DISTRIBUTION DR                      1 PLANT AVE                              STILLMORE, GA 30464
MEMPHIS, TN 38141                         STILLMORE, GA 30464
CRIMZON ROSE INC       Case     19-11984-CSS    DocMARION
                                          CRINDREKA 36 Filed 09/10/19   PageCRINSHAWN
                                                                             358 of 1514
                                                                                      MCCREA
1600 DIVISION RD                          500S RAILROAD AVE APT E6          1810 2ND AVE
A/R DEPARTMENT                            MT VERNON, GA 30445               CAMDEN, SC 29020
WEST WARWICK, RI 02893-6109




CRIPPS HOOPER & RHODY GP                  CRIPPS HOOPER & RHODY             CRISIS PREGNANCY CENTER
302 N CONGRESS BLVD                       GENERAL PARTNERSHIP               OF SOUTHWEST MISSISSIPPI
SMITHVILLE, TN 37166                      302 N CONGRESS BLVD               647 DLEAWARE AVE
                                          SMITHVILLE, TN 37166              MCCOMB, MS 39648




CRISMARY ALVAREZ                          CRISP COUNTY TAX COMM.            CRISSY FOREST
425 HIDDEN HILLS DRIVE UNIT 1             210 SOUTH 7TH STREET              206 PALMER ST
DAYTON, TN 37321                          CORDELE, GA 31015                 DUBLIN, GA 31021




CRISSY FOREST                             CRISSY FOREST                     CRISSY FOREST
508 BIRCH DR                              508 BURCH DR.                     PO BOX 4536
DUBLIN, GA 31021                          DUBLIN, GA 31021                  DUBLIN, GA 31040




CRISSY GILBERT                            CRISSY THOMAS                     CRISSY ZAHN
2534 TIMBERLY DRIVE                       215 MCDONALD ST                   1241 HESS ST
MARIETTA, GA 30060                        SMACKOVER, AR 71762               BROWNSVILLE, TN 38012




CRISTA JO TATE                            CRISTAL PHILLIPS                  CRISTAL RIVERA-MORALES
PO BOX 898                                1165 MEADOWVIEW DR.               1408 SKIP AVE
NEW LLANO, LA 71461-0898                  GALLATIN, TN 37066                PASCAGOULA, MS 39567




CRISTELA TAFOLLA                          CRISTEN CHILDERS                  CRISTI PIERCE
200 SANMARCOS DR.                         42 VALLEYBROOK LANE               612 ELMWOOD DR.
BAXLEY, GA 31513                          WAYNESVILLE, NC 28786             MERIDIAN, MS 39301




CRISTIAN FLORES                           CRISTIAN PARIS                    CRISTIANNA MOORE
5014 CRAB ORCHARD CV                      5360 HUNTERS POINT PK             306 S 31ST STREET APT. 96
MEMPHIS, TN 38125                         LEBANON, TN 37087                 WEST MEMPHIS, AR 72301




CRISTOFER WARD                            CRISTY HILL                       CRISTY VIBBERT
218 BUDDY LANE                            317 GREENHILL CR                  19 DOVER CHURCH RD
BRANDON, MS 39042                         SARDIS, MS 38666                  MOUNT HERMON, KY 42157




CRISTY W CARTER                           CRISTY WHITE                      CRITTENDEN COUNTY TAX COL
PICTURE PERFECT                           109 AARON                         250 PINE SUITE2
PHOTOGRAPHY                               LOCKESBURY, AR 71846              MARION, AR 72364
128 BILL CARPENTER ROAD
WINNFIELD, LA 71483
CRITTENDEN COUNTY      Case   19-11984-CSS    Doc
                                        CROCKETT CO36  Filed 09/10/19
                                                   TRUSTEE                     PageCROCKETT
                                                                                    359 of 1514
                                                                                            CO TRUSTEE
DISTRICT COURT MARION DIV               13 NORTH COURT                             13 NORTH COURT
14 MILITARY RD                          ALAMO, TN 38001                            ALAMO, TN 38001-1707
PO BOX 717
MARION, AR 72364



CROCKETT COUNTY CLERK                   CROCKETT PUBLIC UTILITY DISTRICT, TN       CROSS CAP
1 SOUTH BELL                            82 N BELL                                  CROSSCAP MEDIA SERVICES
SUITE 1                                 SALAMO, TN 38001                           INC CALIFORNIA
ALAMO, TN 38001                                                                    311 CALIFORNIA ST. STE320
                                                                                   SAN FRANCISCO, CA 94104



CROSS COUNTY COLLECTOR                  CROSSCAP MEDIA SERVICES INC                CROSSCAP MEDIA SERVICES INC
705 EAST UNION                          ATTN ELIZABETH GALLANT                     ATTN KC BUSHERT, CEO
WYNNE, AR 72396                         311 CALIFORNIA ST, STE 320                 311 CALIFORNIA ST, STE 320
                                        SAN FRANCISCO, CA 94104                    SAN FRANCISCO, CA 94104




CROSSMARK EVENTS                        CROSSTOWN COURIERS INC                     CROTON WATCH CO.INC.
PO BOX 844403                           1450 GOULD BLVD                            195 ANDERSON AVENUE
DALLAS, TX 75284-4403                   LA VERGNE, TN 37086-3513                   MOONACHIE, NJ 07074




CROWE, WESLEY E                         CROWN BEVERAGES LLC AB                     CROWN CANDY CORP
1653 MUSKOGEE RD                        916 W. DARLINGTON STREET                   ATTN JIMMY WEATHERFORD, PRESIDENT
SOPERTON, GA 30457                      FLORENCE, SC 29501                         4145 MEAD RD
                                                                                   MACON, GA 31206




CROWN CANDY CORP                        CROWN CRAFTS INFANT PRODUCTS               CROWN CRAFTS INFANT
ATTN JIMMY WEATHERFORD, PRESIDENT       ATTN SUSAN CHRISTENSEN, VP SALES           PRODUCTS INC
PO BOX 6273                             711 W WALNUT ST                            PO BOX 1028
MACON, GA 31206                         CAMPTON, CA 90220                          GONZALES, LA 70707




CROWN EQUIPMENT CORP.                   CROWN INVESTMENT HOLDINGS LLC              CROWN LAB INC
PO BOX 641173                           ATTN TOM ABERNATHY                         JACK SONGSTER, COO
CINCINNATI, OH 45264-1173               3700 CRESTWOOD PKWY, STE 900               349 LAFE COX DR
                                        DULUTH, GA 30096                           JOHNSON CITY, TN 37604




CROWN LAB INC                           CROWN LABORATORIES INC.                    CROWN PLAZA MEMPHIS
JACK SONGSTER, COO                      349 LAFE COX DRIVE                         CP MEMPHIS LLC
PO BOX 1425                             JOHNSON CITY, TN 37604                     300 N SECOND STREET
JOHNSON CITY, TN 37605                                                             MEMPHIS, TN 38105




CRUNCHIES FOOD CO                       CRUNCHKINS INC                             CRYSTA WILSON
DAVE ALVAREZ, VP OF SALES               72877 DINAH SHORE RD                       601 COOLIDGE RD
733 LAKEFIELD RD, STE B                 SUITE 103-199                              LAFAYETTE, TN 37083
WESTLAKE VILLAGE, CA 91361              RANCHO MIRAGE, CA 92270




CRYSTAL ADAMS                           CRYSTAL ALLEY                              CRYSTAL BARNES
43995B WHEELER RD                       1196 NORTH CURTIS                          800 SOUTH BAY DR
BAY MINETTE, AL 36507                   PEA RIDGE, AR 72751                        BAY, AR 72411
CRYSTAL BENNETT          Case 19-11984-CSS
                                        CRYSTALDoc  36
                                                BIELER       Filed 09/10/19   PageCRYSTAL
                                                                                   360 ofBRANNON
                                                                                          1514
111 MARGARET ST                          2438 DORA RD                             1201 SCHEX DR
PICKENS, SC 29671                        VAN BUREN, AR 72956                      BOSSIER CITY, LA 71112




CRYSTAL BUCKHANNAN                       CRYSTAL CAMP                             CRYSTAL COLEY
26 TUSCALOOSA AVE                        2054 HWY 105                             2182 HALLS VALLEY ROAD
SYLACAUGA, AL 35150                      DEMOREST, GA 30535                       TRION, GA 30753




CRYSTAL CONLEE                           CRYSTAL DOUGLAS                          CRYSTAL DRURY
2100 NORTH CLIFTON 61                    208 WILLENY ST                           322 IVY STREET
SPRINGFIELD, MO 65803                    LELAND, MS 38756                         PHILADELPHIA, MS 39350




CRYSTAL EARLY                            CRYSTAL EDGE                             CRYSTAL EDWARDS
411 BRASWELL BLVD                        457 JERI DRIVE                           207 W. JEANSONNE
SWAINSBORO, GA 30401                     GREEN COVE SPRINGS, FL 32043             GONZALES, LA 70737




CRYSTAL FLOYD                            CRYSTAL FOWLER                           CRYSTAL FULKERSON
96 ROGERS DRIVE                          PO BOX 504                               4871 TEXAS RD
SUMMERVILLE, GA 30747                    COVINGTON, TN 38019                      SPRINGFIELD, KY 40069




CRYSTAL GEYSER WATER CO                  CRYSTAL GEYSER WATER                     CRYSTAL GOLPHIN
ATTN LAUREN SPAULDING,                   55 FRANCISCO STREET                      526 JENNIFER LN
GULF COAST DIST MGR                      SUITE 410                                MILLEN, GA 30442
PO DRAWER A                              SAN FRANCISCO, CA 94133
OLANCHA, CA 93549



CRYSTAL GONZALES                         CRYSTAL GOODSON                          CRYSTAL HARRELL
1130 CR 2112                             1841 HIGHWAY 177A                        PO BOX 194
DAINGERFIELD, TX 75638                   BONIFAY, FL 32425                        TUNNEL HILL, GA 30755




CRYSTAL HARRIS                           CRYSTAL HARSTAD                          CRYSTAL HIGGINS
4 CR 1193                                450 LAFAYETTE 47                         273 CO. RD. 65
BOONEVILLE, MS 38829                     TAYLOR, AR 71861                         FRUITHURST, AL 36262




CRYSTAL HOLBROOK                         CRYSTAL HOLCOMB                          CRYSTAL ICE COMPANY
249 MAVERICK DRIVE                       1290 HWY 341                             PO BOX 75
SUMMERVILLE, GA 30747                    PONTOTOC, MS 38863                       MOBILE, AL 36601




CRYSTAL KELLY                            CRYSTAL KICKLIGHTER                      CRYSTAL KING
740 ALVAREDO STREET                      25 L C DRIVE                             330 JOHNSON ROAD
JACKSON, MS 39204                        GLENNVILLE, GA 30427                     STAR CITY, AR 71667-8878
CRYSTAL KING            Case 19-11984-CSS
                                       CRYSTALDoc   36 Filed 09/10/19
                                               LITTLEJOHN               PageCRYSTAL
                                                                             361 ofLODGE
                                                                                    1514INC
406 S CEDAR ST                          50 IVY LANE                         190 RINCON DR
GLEASON, TN 38229                       HICKORY FLAT, MS 38633              ST AUGUSTINE, FL 32095




CRYSTAL LODGE INC                       CRYSTAL LYLE                        CRYSTAL MABREY
3518 CLARECASTLE DR                     126 VALLEY VIEW CIRCLE              8405 900TH S
BUFORD, GA 30519                        CLARSKVILLE, TN 37040               ELBERFELD, IN 47613-9314




CRYSTAL MAYNARD                         CRYSTAL MCCREA                      CRYSTAL MCFADDEN
676 TERMINAL                            61 KING AVE                         2 N BROAD ST
PIGGOTT, AR 72454                       KINGSTREE, SC 29556                 CLAXTON, GA 30417




CRYSTAL MCNABB                          CRYSTAL MOLINA                      CRYSTAL MOORE
3367 SALEM VALLEY RD                    76 RINE ROAD                        704 CEDAR RIDGE
RINGGOLD, GA 30736                      WIGGINS, MS 39577                   STAR CITY, AR 71667




CRYSTAL MURDOCK                         CRYSTAL NEWTON                      CRYSTAL PICKETT
104 MORGAN DR                           1010 JACK DRIVE                     202 N 1050 E
ADAIRSVILLE, GA 30103                   MCCOMB, MS 39648                    OAKLAND CITY, IN 47660




CRYSTAL POWELL                          CRYSTAL PROKOP                      CRYSTAL PROVEAUX
611 NEW BETHEL CHURCH RD                3 UPTON HEIGHTS                     1925 BACON BRIDGE ROAD
SYLVESTER, GA 31791                     LEBANON, TN 37087                   SUMMERVILLE, SC 29483




CRYSTAL PYE                             CRYSTAL RAYNES                      CRYSTAL RESTER
811 EASTLAND DR                         324 MARTIN BASS RD                  18315 BELLCREEK RD.
COLUMBIA, TN 38401                      CARSON, MS 39427                    PASSAHRISTIAN, MS 39571




CRYSTAL RIDDLE                          CRYSTAL RILEY                       CRYSTAL ROBINSON
264 CARTER CUNNINGHAM RD                895 VETERANS DR                     1500 BARNES AVE APT 24
LOUISVILLE, MS 39339                    ELDORADO, IL 62930                  COLUMBIA, MS 39429




CRYSTAL ROGERS                          CRYSTAL ROSELLE                     CRYSTAL SALAZAR
767 COUNTY RD. 33                       126 COMMERCE ST                     924 LONNIE BURKE RD
ASHVILLE, AL 35953                      WEST POINT, MS 39773                PORTAL, GA 30450




CRYSTAL SCHAFFER                        CRYSTAL SCHUMPERT                   CRYSTAL SCOTT
283 WINNIE TRAIL                        186 RIVER FORT RD                   1016 TARRAGON DRIVE
VARNVILLE, SC 29944                     WATERLOO, SC 29384                  BURLESON, TX 76028
CRYSTAL SEEGARS          Case 19-11984-CSS
                                        CRYSTALDoc 36
                                                SHAW         Filed 09/10/19   PageCRYSTAL
                                                                                   362 ofSIBLEY
                                                                                          1514
603 W CHURCH ST                         1014 LYNDSEY DR                           3551 COUNTY RD 165
KERSHAW, SC 29067                       MCCOMB, MS 39648                          GREENWOOD, MS 38930




CRYSTAL SIMMONS                         CRYSTAL SIMPKINS                          CRYSTAL SMILEY
3847 RATHELL ROAD APT17                 1418 181ST ROAD                           195 CRAWFORD LOOP
LEXINGTON, MS 39095                     LIVE OAK, FL 32060                        POLLOCK, LA 71467




CRYSTAL SMITH                           CRYSTAL SMITH                             CRYSTAL SPRINGS FIRE DEPT
1902 PINEHAVEN DRIVE                    202 MAGNOLIA DR.                          PO BOX 473
CLINTON, MS 39056-9465                  GRIFFIN, GA 30223                         CRYSTAL SPRINGS, MS 39059




CRYSTAL SPRINGS                         CRYSTAL SQUARE INC.                       CRYSTAL SRPINGS POLICE DE
PO BOX 660579                           CRYSTAL SQUARE SHOPPING                   PO BOX 473
DALLAS, TX 75266-0579                   CENTER PMB 121                            CRYSTAL SPRINGS, MS 39059
                                        2840 WEST BAY DRIVE
                                        BELLEAIR BLUFFS, FL 33770



CRYSTAL STANHOPE                        CRYSTAL STERLING                          CRYSTAL SULLIVAN
63B THIRD CIRCLE                        PO BOX 763                                7605 LOTUS LANE LOT 2
CONWAY, AR 72032                        SOMERVILLE, TN 38068                      SHREVEPORT, LA 71108




CRYSTAL THOMAS                          CRYSTAL THOMPSON                          CRYSTAL THOMPSON
115 BRANDYWINE                          2879 HWY 117                              828 BREAZEALE ST
AUGUSTA, GA 30909                       CADWELL, GA 31009                         BELTON, SC 29627




CRYSTAL VAUGHN                          CRYSTAL WALLACE                           CRYSTAL WASHINGTON
920 SOUTH MAIN                          420 SOUTH HIGHLAND DRIVE                  427 W SMITHFIELD CIRCLE
AMORY, MS 38821                         WARRIOR, AL 35180                         DOLOMITE, AL 35061-2




CRYSTAL WEATHERS                        CRYSTAL WELCH                             CRYSTAL WHATLEY
1337 HALL ST                            PO BOX 364                                2008 PARKER ROAD
RINGGOLD, LA 71068                      HAMILTON, MS 39746                        SYLVANIA, GA 30467




CRYSTAL WRIGHT                          CRYSTAL YEAKLEY                           CRYSTL BOWMAN
1110 KINGSTON SPRINGS                   84 PHEASANT KREEK                         3715 CRISTY LN
KINGSTON SPRINGS, TN 37082              VILONA, AR 72173                          HAUGHTON, LA 71037




CS DATA                                 CS LIN MD PHD                             CSCO LLC
                                        608 W LEE                                 14241 DALLAS PARKWAY
                                        OSCEOLA, AR 72370                         9TH FL /MAC T9267-090
                                                                                  DALLAS, TX 75254
CSCO LLC              Case   19-11984-CSS     Doc 36 LLCFiled 09/10/19
                                       CSI ELECTRONICS                   PageCSI
                                                                              363   of 1514 LLC
                                                                                 ELECTRONICS
ATTN DAVID APPERMAN, CEO                ATTN LEGAL DEPT                      ATTN RALPH SASSON
527 7TH AVE, STE 1006                   195 CARTER DR                        195 CARTER DR
NEW YORK, NY 10018                      EDISON, NJ 08854                     EDISON, NJ 08854




CSPIRE                                  CSRA DEVELOPMENT GROUP LLC           CSS INC
                                        ATTN THADDEUS D BARBER               ATTN NELSON SILVA, VP
                                        235 PENDLETON ST NW                  35 LOVE LN
                                        AIKEN, SC 29801                      NETCONG, NJ 07857




CT CORP SYSTEM                          CT LOWNDES AND CO 401K PLAN          CT PARTNERS EXECUTIVE
111 EIGHTH AVE.                         F/B/O IAN PHILPOT                    SEARCH LLC
NEW YORK, NY 10011                      1506 DEANNE DR                       PO BOX 71-4755
                                        BEAUFORT, SC 29902-4213              COLUMBUS, OH 43271-4755




CT STEVENSON                            CTC JR TRUST                         CTI INDUSTRIES CORPORATION
4528 MANILA                             6231 LES WAGGONER ROAD               ATTN SAM KOMAR, VP SALES/MARKETING
JACKSON, MS 39204                       FRANKLIN, TN 37067                   22160 N PEPPER RD
                                                                             LAKE BARRINGTON, IL 60010




CTM ENTERPRISES INC                     CTM INTERNATIONAL GIFTWARE INC       CTM INTERNATIONAL GIFTWARE INC
D/B/A PROTECT PLUS AIR LLC              ATTN LOUIS LAU                       ATTN LUIGI FEOLA, CFO
PO BOX 9181                             11420 ALBERT HUDON                   11420 ALBERT HUDON
HICKORY, NC 28603                       MONTREAL, QC H1G 3J6                 MONTREAL, QC H1G 3J6
                                        CANADA                               CANADA



CTS SERVICES INC                        CTS SERVICES INC                     CUDDLE BARN INC
2159 GLEBE ST                           C/O HARBOR COMMUNITY BANK            2839 TANAGER AVE
SUITE 250                               2811 MANATEE AVE WEST                COMMERCE, CA 90040
CARMEL, IN 46032                        BRADENTON, FL 34205




CUDLIE ACCESSORIES LLC                  CUDLIE ACCESSORIES LLC               CUDLIE ACCESSORIES LLC
ATTN KIM URICHICK, CUSTOMER SVC         ATTN PAUL SUTTON, PRESIDENT          ATTN ROBERT FRANKEL, CEO
1 E 33RD ST                             1 E 33RD ST                          1 E 33RD ST
NEW YORK, NY 10016                      NEW YORK, NY 10016                   NEW YORK, NY 10016




CUDLIE-CONFETTI                         CULLEN EQUIPMENT CORP.               CULLMAN CO COMMISSIONER
1 EAST 33RD STREET                      PO BOX 1907                          500 2ND AVENUE SW
NEW YORK, NY 10016                      DUBLIN, GA 31021                     ROOM 105
                                                                             CULLMAN, AL 35055




CULLMAN CO COMMISSIONER                 CULLMAN COUNTY HEALTH DEP            CULLMAN COUNTY HEALTH DEP
PO BOX 2220                             601 LOGAN AVENUE SW                  C/O ENVIRONMENTAL HEALTH
CULLMAN, AL 35056                       CULLMAN, AL 35055                    601 LOGAN AVENUE SW
                                                                             CULLMAN, AL 35055




CULLMAN COUNTY SALES TAX                CULLMAN COUNTY SALES TAX             CULLMAN-JEFFERSON COUNTIES GAS
325 SECOND STREET SE                    PO BOX 1206                          DISTRICT
CULLMAN, AL 35055                       CULLMAN, AL 35056                    PO BOX 399
                                                                             CULLMAN, AL 35056-0399
                      Case
CUMBERLAND CO FISCAL CRT       19-11984-CSS    Doc 36
                                         CUMBERLAND       Filed
                                                    CO FISCAL   09/10/19
                                                              CRT          PageCUMBERLAND
                                                                                364 of 1514
                                                                                          CO NEWS
101 HIGH STREET                           PO BOX 826                           412 COURT HOUSE SQ
BURKESVILLE, KY 42717                     101 HIGH STREET                      BURKESVILLE, KY 42717
                                          BURKESVILLE, KY 42717




CUMBERLAND CO NEWS                        CUMBERLAND CO NEWS                   CUMBERLAND CO SHERIFF
PO BOX 307                                PO BOX 307                           PO BOX 838
BURKESVILLE, KY 42717                     BURKESVILLE, KY 42717-0307           BURKESVILLE, KY 42717




CUMBERLAND CO SHERIFFS DEPT.              CUMBERLAND COUNTY SCHOOLS            CUMBERLAND COUNTY SCHOOLS
PO BOX 838                                810 NORTH MAIN STREET                PO BOX 420
BURKESVILLE, KY 42717                     BURKESVILLE, KY 42717                BURKESVILLE, KY 42717




CUMBERLAND EMC                            CUMBERLAND EMC                       CUMBERLAND HEIGHTS UTIL.
1940 MADISON ST                           PO BOX 2252                          925 BRIARWOOD ROAD
CLARKSVILLE, TN 37043                     BIRMINGHAM, AL 35246-0039            CLARKSVILLE, TN 37040




CUMBERLAND REAL ESTATE                    CUMULUS RADIO CORPORATION            CUORI ELECTRICAL TR
300 GALLERIA PARKWAY                      CUMULUS BROADCASTING LLC             APPLIANCE (GROUP) CO LTD
12TH FLOOR                                3633 MOMENTUM PLACE                  3 XINGCI RD HANGZHOU BAY
ATLANTA, GA 30339                         3644 MOMENTUM PLACE                  INDUSTRIAL DIST CIXI CITY
                                          CHICAGO, IL 60689-5336               ZHEJIANG CIXI 315000000 CHINA



CURL ENTERPRISES LLC                      CURLEY SMITH                         CURLINDA MCGEE
D/B/A WILCOX PROGRESSIVE ERA              1301 E. 118TH STREET                 1607 DOBSON ST
16 WATER STREET                           LOS ANGELES, CA 90059                FRANKLINTON, LA 70438
CAMDEN, AL 36726




CURLS BEAUTY BRAND                        CURNELIA TRUITT                      CURRY MANAGEMENT COMPANY
124 ROSE LANE                             15274 CO RD 33                       1825 VETERANS BLVD
SUITE 405                                 FLORENCE, AL 35634                   DUBLIN, GA 31021
FRISCO, TX 75034




CURRY PHARMACY                            CURRY REALTORS                       CURRY REALTORS-INSURORS
PO BOX 1147                               1825 VETERANS BOULEVARD              1825 VETERANS BLVD
GREENSBURG, LA 70441                      PO BOX 159                           DUBLIN, GA 31040
                                          DUBLIN, GA 31040




CURRY RELATORS                            CURRY, GREG                          CURTIS BACON
1825 VETERANS BLVD                        PO BOX 1147                          248 MOCKINGBIRD RD
DUBLIN, GA 31040                          GREENSBURG, LA 70441                 LEXINGTON, MS 39095




CURTIS BERRYHILL                          CURTIS BOOKER                        CURTIS BOWENS
PO BOX 611                                2234 BALL RD 9-2                     4300 N GETWELL RD
TUTWILER, MS 38963-0611                   MEMPHIS, TN 38114                    MEMPHIS, TN 38118
CURTIS C. REDDING        Case 19-11984-CSS     Doc 36
                                        CURTIS COLE        Filed 09/10/19   PageCURTIS
                                                                                 365 of  1514
                                                                                       DENSON
CHAPTER 13 TRUSTEE                      944 CR 744                              7700 DRYLAKE RD
PO BOX 613108                           COLT, AR 72326                          QUITMAN, GA 31643
MEMPHIS, TN 38101-3108




CURTIS GLOVER                           CURTIS JOHNSON                          CURTIS JOHNSON
6495 YORKSHIRE DR                       2330 SPANN RD                           25018 HWY 17N
HORN LAKE, MS 38637                     WADLEY, GA 30477                        LEXINGTON, MS 39095




CURTIS JONES                            CURTIS M STROM                          CURTIS NIXON
1065 REED ROMAN ROAD                    1485 LEVERT RD                          5028 WILLOW STREET
SUMTER, SC 29153                        APT 1306                                OCHLOCKNEE, GA 31773
                                        WARNER ROBINS, GA 31088




CURTIS NIXON                            CURTIS RANDLE                           CURTIS SMITH
5028 WILLOW STREET                      110 LEFLORE ST                          644 S MANASSAS
THOMASVILLE, GA 31792                   STARKVILLE, MS 39759                    MEMPHIS, TN 38107




CURTIS SPARKS                           CURTIS STEVENS                          CURTIS STEWART
471 SHARPE STREET                       219 INDIAN TRL                          681 COOKS MILL ROAD
WOODRUFF, SC 29388                      SEARCY, AR 72143                        OGLETHORPE, GA 31068




CURTIS TAYLOR                           CURTIS WAGNER PLASTICS                  CURTIS WALKER
906 DEFEATED CREEK RD                   ATTN: EUGENE SCHMIDT                    7875 DAUGHTRY LN
CENTERVILLE, TN 37033                   PO BOX 840885                           FAIRHOPE, AL 36532
                                        HOUSTON, TX 77284-0885




CURTIS WILLIAMS                         CURTIS WITT                             CUSHMAN, RAYMOND R & PATRICIA T
1085 RODDY COVE                         4199 HWY. 407                           C/O FRED B HENRY
DUNDEE, MS 38626                        FRENCH CAMP, MS 39745                   PO BOX 467
                                                                                LAFAYETTE, GA 30728




CUSHMAN, RAYMOND R & PATRICIA T         CUSTOM ACCESSORIES INC                  CUSTOM ACCESSORIES INC
PO BOX 18592                            ATTN KEN MATTHEW, PRESIDENT             ATTN VINCE ACESI, EVP
ATLANTA, GA 30328                       5900 AMI DR                             5900 AMI DR
                                        RICHMOND, IL 60071                      RICHMOND, IL 60071




CUSTOM BAKING SERVICES                  CUSTOM COURIER INC                      CUSTOM PALLET INC.
ATTN: DAVID STROTTON                    PO BOX 1158                             1071 MATHIS RD.
PO BOX 6248                             MURFREESBORO, TN 37133-1158             DUBLIN, GA 31021
CHATTANOOGA, TN 37401




CUSTOM QUEST INC                        CUSTOM QUEST INC                        CUSTOM RETAIL STORE
ATTN RICK KANTOR, PRESIDENT             ATTN STEVE WEISS, VP                    FIXTURE LLC
6511 W CHESTER RD, STE A                6511 W CHESTER RD, STE A                9225 SLACK ROAD
WEST CHESTER, OH 45069                  WEST CHESTER, OH 45069                  SHREVEPORT, LA 71106
                        Case SVCS
CUSTOMER & ON-LINE SRATEGIES 19-11984-CSS
                                  LLC         DocCOMMUNICATIONS
                                       CUSTOMERS   36 Filed 09/10/19    PageCUTECUMBER
                                                                             366 of 1514
C/O INNOVATIVE COMMUNICATIONS          GROUP INC                            ATTN: KEVIN FRIEDMAM
ATTN PHIL GRAVES                       12600 WEST CEDAR DRIVE               MILBERG FACTORS
250 WILLIAMS ST, 5TH FL                LAKEWOOD, CO 80228                   99 PARK AVE
ATLANTA, GA 30303                                                           NEW YORK, NY 10016



CUTHBERT FIRE DEPT.                  CUTHBERT POLICE DEPT.                  CUTTING EDGE BEVERAGES
PO BOX 506                           PO BOX 506                             2090 BARLOW RD.
CUTHBERT, GA 39840                   CUTHBERT, GA 39840                     LAKELAND, FL 33802-1048




CVS DRUG INC                         CWC II LP                              CWC II
ALABAMA CVS LLC                      3532 MANOR DR SUITE 1                  C/O BAILESS AND RECTOR
ONE CVS DRIVE                        VICKSBURG, MS 39180                    820 SOUTH STREET
WOONSOCKET, RI 02895                                                        SUITE 501
                                                                            VICKSBURG, MS 39181



CY YUNG TRADING LTD                  CY YUNG TRADING LTD                    CYALUME TECHNOLOGIES
ATTN ANNIE HUNG, DIR                 ATTN TONY HUNG, PRESIDENT              ATTN DENISE WADSWORTH, ACCOUNTING
11/F TELFORD HOUSE                   11/F TELFORD HOUSE                     96 WINDSOR ST
16 WANG HOI RD                       16 WANG HOI RD                         WEST SPRINGFIELD, MA 01089
KOWLOON BAY, HONG KONG HONG KONG     KOWLOON BAY, HONG KONG HONG KONG



CYALUME TECHNOLOGIES                 CYALUME TECHNOLOGIES                   CYBERKIDZ INTERNATIONAL
ATTN JACK SULLIVAN, VP SALES         ATTN ZIVI NEDIVI, PRESIDENT            1090 KING GEORGES POST RD
96 WINDSOR ST                        96 WINDSOR ST                          SUITE 308
WEST SPRINGFIELD, MA 01089           WEST SPRINGFIELD, MA 01089             EDISON, NJ 08837




CYBERKIDZ INTL                       CYHTHIA MARTIN                         CYNITHA WILDER
45 KNIGHTSBRIDGE RD.                 LONGVIEW STREET                        288 GRAVES LN
SUITE 13                             CAMDEN, TN 38320                       LAFAYETTE, TN 37083
PISCATAWAY, NJ 08854




CYNRICKA DEAN                        CYNSER ALLEN                           CYNTHIA A GREEN
494 NEWTON ST                        1304 WHITE ST                          212 SAVANNAH AVE
ELBA, AL 36323                       ANDERSON, SC 29624                     DUBLIN, GA 31027




CYNTHIA ABRAMS                       CYNTHIA ABRAMS                         CYNTHIA BAIRD
18455 CHOPPEE RD                     18455 CHOPPEE ROAD                     374 BONNEVILLE ROAD
HEMINGWAY, SC 29554                  HEMINGWAY, SC 29554                    CHATSWORTH, GA 30705




CYNTHIA BEESON                       CYNTHIA BERRYMAN                       CYNTHIA BOSTON
275 CAMELOT DRIVE                    4519 TAYLORSVILLE HIGHWAY              500 TALBOT AVE
GREENVILLE, AL 36037                 STATESVILLE, NC 28625                  PINE BLUFF, AR 71601




CYNTHIA BRADLEY                      CYNTHIA BRANTLEY                       CYNTHIA BRAZIEL
121 MCCANN ST                        411 W. LONE PILGRIM RD.                1009 BAYNE RD.
BENTON, IL 62812                     FOREST, MS 39074                       MALVERN, AR 72104
CYNTHIA BRECKENRIDGE     Case 19-11984-CSS
                                        CYNTHIADoc 36
                                               BROWN          Filed 09/10/19   PageCYNTHIA
                                                                                    367 ofBROYLES
                                                                                           1514
802 N MAIN                              300 RUBRIA ST                              67 JERRY LANE
LINDEN, AL 36748                        LAFAYETTE, LA 70501                        QUITMAN, AR 72131-8696




CYNTHIA BUCKNER                         CYNTHIA BUSH                               CYNTHIA CHARLOTTE
4989 APPLEWOOD ST.                      1558 MONTEAGLE FALLS RD. APT.7             910 S BROADWAY STREET
MEMPHIS, TN 38118                       MONTEAGLE, TN 37356                        CHRUCH POINT, LA 70525-4404




CYNTHIA COLLINS                         CYNTHIA COPELAND                           CYNTHIA COX
4450 SHORT MOUNTAIN RD                  207 WALNUT                                 FREDS 2780
WOODBURY, TN 37190                      DECHRED, TN 37324                          901 HWY 61
                                                                                   ROLLING FORK, MS 39159




CYNTHIA DEAKINS                         CYNTHIA DORTCH                             CYNTHIA ERWAY
8832 CAMPGROUND RD                      201 SPRING RUN                             440 SILVERSTONE DR
MATTHEWS, GA 30818                      FAIRHOPE, AL 36530                         JONESBORO, AR 72404




CYNTHIA ESCO                            CYNTHIA EVANS                              CYNTHIA GAMBRELL
331 HWY 471                             909 OLIVER ST                              110 WEST FRONT ST.LOT 11
ATLANTA, LA 71404                       VALDOSTA, GA 31601                         IVA, SC 29655




CYNTHIA GARCIA                          CYNTHIA GARDNER                            CYNTHIA GARRETT
1715 BRANDON GLEN                       545 LYNWOOD RD                             164 KIMMEY RD LOT 13
CONYERS, GA 30012                       DALEVILLE, AL 36322                        GASTON, SC 29053




CYNTHIA GIBBONS                         CYNTHIA GORDON                             CYNTHIA HAIL
387 CEDAR BLUFF DR                      244 PITTMAN ROAD                           230 OEHLER
DECATURVILLE, TN 38329                  MT. OLIVE, MS 39119                        KILGORE, TX 75662




CYNTHIA HARGIS                          CYNTHIA HARRIS                             CYNTHIA HARRIS
4753 BELLVIEW RD                        3910 OLD BRANDON                           615 CHEROKEE RD
PIKEVILLE, TN 37367                     PEARL, MS 39208                            GREENWOOD, MS 38930




CYNTHIA HASTY                           CYNTHIA HAYGOOD                            CYNTHIA HERNANDEZ
106 PIPPIN RD                           1761 CR 540                                618 CR 34
DOTHAN, AL 36301                        RIPLEY, MS 38663                           NASHVILLE, AR 71852




CYNTHIA HICKS                           CYNTHIA HOLT                               CYNTHIA HUETT
1025 TOMLIN CHAPEL RD.                  40 ROLLING HILLS LAKE DR                   ROUTE 5 BOX 21450
PARSONS, TN 38363                       COVINGTON, TN 38019-6475                   HAWKINSVILLE, GA 31036
CYNTHIA HUGHES           Case 19-11984-CSS
                                        CYNTHIADoc 36 Filed 09/10/19
                                               HUMPHREYS               PageCYNTHIA
                                                                            368 ofHUNNICUTT
                                                                                   1514
612 MISS ANN DRIVE                      3535 CR 265                        704 LAKESHORE DRIVE
SULLIGENT, AL 35586                     GATESVILLE, TX 76528               MONROE, LA 71203




CYNTHIA JOHNSON                         CYNTHIA JOHNSON                    CYNTHIA JONES
16 COLUMBIA RD 425                      8042 DOGWOOD LANE APT 2            212 WOODLAKE DR
MAGNOLIA, AR 71753                      MILAN, TN 38358                    BRANDON, MS 39212




CYNTHIA JONES                           CYNTHIA JOWERS                     CYNTHIA JULIAN
2773 CRESCEDO DRIVE                     510 ARNOLD AVE                     84 CR 2518
ATLANTA, GA 30318                       OPP, AL 36467                      LEESBURG, TX 75451




CYNTHIA KARCHER                         CYNTHIA KING                       CYNTHIA KIRKSEY
416 MC CARTHY DRIVE                     162 JESTER RD                      2545 WILLIS ROAD
RED BAY, AL 35582                       PRINCETON, LA 71067                BARNESVILLE, GA 30204




CYNTHIA LANDRY                          CYNTHIA LAVENDIER                  CYNTHIA LEE
905 HWY 195                             10130 US HIGHWAY 64 W              221 MCCONNELL DR.
SOMERVILLE, TN 38068                    LONDON, AR 72847                   PINEVILLE, LA 71360




CYNTHIA LESTER                          CYNTHIA LILY                       CYNTHIA LOWERY
1314 S 10TH STREET                      2566 JAMESTOWN RD LOT 10           607 W MAIN ST
HEBER SPRINGS, AR 72543-4379            MORGANTON, NC 28655                CHESTERFIELD, SC 29709-1414




CYNTHIA LUCKETT                         CYNTHIA LUCKETT                    CYNTHIA LUCKETT
100 CARVER STREET                       241 W. CHINA ST                    277 CARVER ST.
ROLLING FORK, MS 39159                  ROLLING FORK, MS 39159             ROLLING FORK, MS 39159




CYNTHIA MALOCH                          CYNTHIA MARTENY                    CYNTHIA MARTINEZ
113 BAKERS ST                           338 S ROSE STREET                  488 FM130
OGLETHORPE, GA 31068                    HOUSTON, AR 72070-8062             DAINGERFIELD, TX 75638




CYNTHIA MATHERS                         CYNTHIA MCCOY                      CYNTHIA MCQUEARY
415 SOUTH HIGH STREET                   RTE 1 BOX 232                      1228 GRASSY SPINGS RD.
WAYNESBORO, TN 38485                    MCRAE, GA 31055                    COLUMBIA, KY 42728




CYNTHIA MILLER                          CYNTHIA MILLER                     CYNTHIA MONTALBANO
1110 HWY 29 NORTH                       5746 OLD STATE HIGHWAY 28          120 HICKORY LN
ELLISVILLE, MS 39437                    DUNLAP, TN 37327                   BENTON, LA 71006
CYNTHIA MOORE              Case 19-11984-CSS
                                          CYNTHIADoc 36 Filed 09/10/19
                                                 MULLINAX                PageCYNTHIA
                                                                              369 ofMUMPHERY
                                                                                     1514
376 WATER OAK ST.                         5976 PORTHARBOR DRIVE
APT. 808                                  MILLINGTON, TN 38053
OAKMAN, AL 35579




CYNTHIA NEAL                              CYNTHIA NEAL                       CYNTHIA NORTON
617 SHARKEY RD                            860 WINN STREET                    50 MILLER PT ROAD SOUTH
CHARLESTON, MS 38921                      JACKSON, MS 39204                  QUITMAN, AR 72131




CYNTHIA OLSEN                             CYNTHIA PADGETT                    CYNTHIA PARKER
8200 SOUTHWESTERN BLVD 2111               PO BOX 1144                        158 HIDDEN VALLEY DRIVE
DALLAS, TX 75206                          DARIEN, GA 31305                   CONWAY, AR 72034-8347




CYNTHIA PARKS                             CYNTHIA PUCKETT                    CYNTHIA RAINES
123 UNKNOWN                               157 KELLETT ROAD                   11631 ASHEVILLE HWY STE A
LEXINGTON, MS 39095                       ROME, GA 30165                     INMAN, SC 29349




CYNTHIA REED                              CYNTHIA RENAE STARLING             CYNTHIA RHETT
P.O. BOX 332                              296 HODGES DR.                     212 COUNTY ROAD 124 LOT 14
ELBA, AL 36323                            MANTACHIE, MS 38855                ENTERPRISE, AL 36330




CYNTHIA RHODES                            CYNTHIA SHIFFLETT                  CYNTHIA SIMMONS
5977 PAGE STREET                          7330 EASTOVER DRIVE                67 LOWERY LOOP
FRISCO, TX 75034                          HORN LAKE, MS 38637                TYLERTOWN, MS 39667




CYNTHIA STARLING                          CYNTHIA STARNES                    CYNTHIA SUMMERS
296 HODGES DR                             8128 EUESON RIDGE RD               170 JOHNSON AND HALE ROAD
MANTACHIE, MS 38855                       LOUISVILLE, MS 39339               MUSCLE SHOALS, AL 35661




CYNTHIA TAYLOR                            CYNTHIA THOMAS                     CYNTHIA THOMPSON
2301 BELL BOTTOM ROAD                     624 STURGIS MABEN RD               104 MADDOX ST
LEXINGTON, MS 39095                       STURGIS, MS 39735                  BREWTON, AL 36426




CYNTHIA THOMPSON                          CYNTHIA TILLIS                     CYNTHIA TUCKER
104 MADDOX ST. E                          1230 CLAXTON AVE N.                1091 MONARCH RD
BREWTON, AL 36426                         ELBA, AL 36323                     OVETT, MS 39464-3710




CYNTHIA TURNER                            CYNTHIA TURNER                     CYNTHIA WATSON
3038 BOSTON ROAD                          53 ROSELAND CT                     4704 24TH ST
STAR CITY, AR 71667-9057                  MONTGOMERY, AL 36108               LANETT, AL 36863
CYNTHIA WETTERICH       Case 19-11984-CSS
                                       CYNTHIADoc 36 Filed 09/10/19
                                              WHITNER                 PageCYNTHIA
                                                                           370 ofWILLIAMS
                                                                                  1514
2261 UPPER DRIVE                       2088 AL HWY 23                     4956 WILLIAMS ROAD
JACKSON, MS 39208                      SPRINGVILLE, AL 35146              MILLEN, GA 30442




CYNTHIA WILSON                         CYNTHIA WOODALL                    CYNTHIA WYNN
248 RESERVOIR RD                       214 WEST CEDAR STREET              120 ADAMS EXT
SPRUCE PINE, NC 28777                  GREENWOOD, AR 72936                SELMER, TN 38375




CYRENA AUSTIN                          CYRIL MCARTHUR                     CYRUS MAHONEY
824 N STREET                           294 DUNK DITCH RD                  701 WATER ST
MCCOMB, MS 39648                       MT OLIVE, MS 39119                 WASHINGTON, GA 30673




CYTNTHIA ELLIS                         D & D COMMODITIES LTD              D & L CHAD INC
758 MONROE ST.                         ATTN: PAUL STEFANIC                PO BOX 11325
CLARKSVILLE, TN 37040                  38559 US HWY 75 NW                 JACKSON, TN 38308
                                       STEPHEN, MN 56757




D & L CHAD INC                         D & L RENTALS                      D & T PROPERTIES LLC
PO BOX 1370                            1005 OLD LAFAYETTE RD              2112 9TH AVE
ST FRANCISVILLE, LA 70775              HARTSVILLE, TN 37074               HALEYVILLE, AL 35565




D AMICO, DANIEL P                      D AMICO, DANIEL P                  D AMICO, GRACE
C/O PO BOX 1880                        C/O SAM J D AMICO                  C/O PO BOX 1880
ST FRANCISVILLE, LA 70775              610 STATE NATIONAL LIFE BLDG       ST FRANCISVILLE, LA 70775
                                       263 3RD ST
                                       BATON ROUGE, LA 70801



D AMICO, GRACE                         D AMICO, JAMES LEE                 D AMICO, JAMES LEE
C/O SAM J D AMICO                      C/O PO BOX 1880                    C/O SAM J D AMICO
610 STATE NATIONAL LIFE BLDG           ST FRANCISVILLE, LA 70775          610 STATE NATIONAL LIFE BLDG
263 3RD ST                                                                263 3RD ST
BATON ROUGE, LA 70801                                                     BATON ROUGE, LA 70801



D AMICO, SAM J                         D AMICO, SAM J                     D AMICO, SAM J
1955 GLENMORE AVE                      610 STATE NATIONAL LIFE BLDG       C/O PO BOX 1880
BATON ROUGE, LA 70808                  263 3RD ST                         ST FRANCISVILLE, LA 70775
                                       BATON ROUGE, LA 70801




D AMICO, SUZETTE R                     D AMICO, SUZETTE                   DBPR
C/O SAM J D AMICO                      C/O PO BOX 1880                    2601 BLAIR STONE RD
610 STATE NATIONAL LIFE BLDG           ST FRANCISVILLE, LA 70775          TALLAHASSEE, FL 32399
263 3RD ST
BATON ROUGE, LA 70801



DBPR                                   DBPR                               D BRIGGS & ASSOCIATES LLC
PO BOX 6300                            PO BOX 6300                        PO BOX 534
TALLAHASSEE, FL 32314                  TALLAHASSEE, FL 32314-6300         BLYTHEVILLE, AR 72316-0534
D H PATTON CHILDREN CO Case
                       LLC    19-11984-CSS    Doc
                                        D MASONS   36 Filed
                                                 SOFTWARE LLC 09/10/19   PageD 371 of 1514
                                                                               MASONS SOFTWARE LLC
C/O MR EDWIN JONES                      1605 MAIN ST, STE 610                1605 MAIN ST, STE 610
6118 RIVER RD                           SARASOTA, FL 34236                   SUITE 610
SHREVEPORT, LA 71105-4834                                                    SARASOTA, FL 34236




D Q DENSON JR                           D SCHANKER WHOLESALE CO              D SIMS CRAWFORD
1107 DENSON ROAD                        1385 BROADWAY SUITE 1502             CHAPTER 13 STANDING TRST
MORTON, MS 39117-8460                   NEW YORK, NY 10018                   DEPARTMENT SF 3
                                                                             PO BOX 830525
                                                                             BIRMINGHAM, AL 35283-0525



D&E PROPERTIES                          D&E PROPERTIES                       D&H DISTRIBUTING
12720 HWY 57                            4 OKEENA                             ATTN: YVETTE ZIMMERMAN
COUNCE, TN 38326                        JACKSON, TN 38305                    2525 NORTH 7TH STREET
                                                                             HARRISBURG, PA 17110




D&H LADIES APPAREL                      D&L APPAREL LTD                      D&T PROPERTIES LLC
25 WEST 36TH ST                         4645 N MILWAUKEE AVE                 2112 9TH AVE.
GROUND FLOOR                            CHICAGO, IL 60630                    HALEYVILLE, AL 35565
NEW YORK, NY 10018




D. WESTBAY INC.                         D.A. DIRECT INC.                     D.F STAUFFER BISCUIT CO INC
ATTN: DENNIS WESTBAY                    4033-4095 JUNIUS STREET              ATTN JAMES L WILSON JR, COO
1385 BROADWAY ROOM 2109                 DALLAS, TX 75245                     PO BOX 12002
NEW YORK, NY 10018                                                           YORK, PA 17402-0672




D.F STAUFFER BISCUIT CO INC             D.I. COLLINSVILLE INC                D.M MERCHANDISING INC
ATTN SHUN YOSHIOKA, PRESIDENT           DRURY INN COLLINSVILLE               ATTN DAVID MARKS, PRESIDENT
PO BOX 12002                            602 NORTH BLUFF ROAD                 835 N CHURCH CT
YORK, PA 17402-0672                     COLLINSVILLE, IL 62234               ELMHURST, IL 60126




D.M MERCHANDISING INC                   D.M MERCHANDISING INC                D.M. IMPORTS LTD.
ATTN DIR OF OPERATIONS                  ATTN MARY CURRAN, CUSTOMER SVC       718 ADAMS STREET
835 N CHURCH CT                         835 N CHURCH CT                      CARMEL, IN 46032-7541
ELMHURST, IL 60126                      ELMHURST, IL 60126




D1 SPORTS LLC                           DABREANA CLARK                       DABRON BELL
10754 SW MANHASSET DR                   1432 B AUTUMN LANE                   22 PUMP RD..
TUALATIN, OR 97062                      SYLACAUGA, AL 35150                  JESUP, GA 31545




DACIA JONES                             DADAJI INC                           DADDY RAYS INC
515 MADISON                             D/B/A AMERICAS BEST VALUE INN        ATTN GERALD B SHREIBER, PRESIDENT
DOTHAN, AL 36301                        119 SOLDIER COLONY ROAD              1070 INDUSTRIAL CT
                                        CANTON, MS 39046                     MOSCOW MILLS, MO 63362




DADDY RAYS INC                          DADDY RAYS INC                       DADE CO HIGH SCHOOL
ATTN JERRY FINKELSTEIN                  ATTN STEVE COOPA, GM                 300 TRADITION LANE
PO BOX 186                              1070 INDUSTRIAL CT                   TRENTON, GA 30752
MOSCOW MILLS, MO 63362                  MOSCOW MILLS, MO 63362
                      Case 19-11984-CSS
DADE COUNTY BOARD OF COMMISSIONERS          Doc 36
                                     DADE COUNTY       Filed
                                                 CHAMBER   OF09/10/19   PageDADE
                                                                             372COUNTY
                                                                                 of 1514
                                                                                       SHERIFFS DEPT
                                     COMMERCE INC.                          PO BOX 920
                                     PO BOX 1014                            TRENTON, GA 30752
                                     TRENTON, GA 30752




DADE COUNTY TAX                       DADE COUNTY TAX                       DADE COUNTY TAX
71 CASE AVE                           COMMISSIONER                          PO BOX 349
SUITE 224                             PO BOX 349                            TRENTON, GA 30752
TRENTON, GA 30752                     TRENTON, GA 30752-0349




DADE COUNTY WATER & SEWER AUTHORITY   DADE COUNTY WATER & SEWER AUTHORITY   DADE ELEMENTARY
250 BOND ST                           PO BOX 1047                           306 WOLVERINE DRIVE
TRENTON, GA 30752                     TRENTON, GA 30752                     TRENTON, GA 30752




DADE MIDDLE SCHOOL                    DADS PET CARE                         DADS PET CARE
250 PACE DRIVE                        ATTN RICHARD COLE                     ATTN RICHARD COLE
TRENTON, GA 30752                     5836 STAGE RD                         5836 STAGE RD
                                      BARTLETT TN 38134                     MEADVILLE, PA 16335
                                      MEADVILLE, PA 16335



DAEMON WISE                           DAFONNASHA WRIGHT                     DAHISHA BRAY
1341 BLUE JOHNSON RD                  17 WILLOW BEND                        232 OLD HWY 79
HOPKINS, SC 29061                     BELZONI, MS 39038                     DOVER, TN 37058




DAHISHA BRAY                          DAHMON KING                           DAILY HOME
596 OLD HWY 79                        3838 FORK HILL RD                     PO BOX 977
DOVER, TN 37058                       KERSHAW, SC 29067                     TALLADEGA, AL 35160




DAINTRY KIMBLE                        DAIQUAN YOUNG                         DAISHA WEBB
352 MARY STREET                       106 STANDFORD CT                      6605 RED BIRCH DR
BROOKHAVEN, MS 39601                  LADSON, SC 29456                      MEMPHIS, TN 38115




DAISHIA NEWTON                        DAISIE FASSKE                         DAISY B JACKSON
3900 ROY ROAD                         106 HWY 389                           513 DOBSON AVENUE
SHREVEPORT, LA 71107                  DEQUINCY, LA 70633                    CANTON, MS 39046-3503




DAISY COADY                           DAISY COADY                           DAISY COADY
1200 KING EDWARD DR                   1200 KING EDWARD DRIVE                1612 HIGHLAND AVE
DUBLIN, GA 31021                      DUBLIN, GA 31021                      DUBLIN, GA 31021




DAISY COADY                           DAISY EDWARDS                         DAISY ESPINAL-COURET
705 VILLAGE CIRCLE APT A              8330 BLUFF LAKE ROAD                  487 JERI DRIVE
DUBLIN, GA 31021                      LOUISVILLE, MS 39339-7618             GREEN COVE SPRINGS, FL 32043
DAISY GARNER          Case   19-11984-CSS     Doc 36
                                       DAISY KEARBY         Filed 09/10/19   PageDAISY
                                                                                  373MASON
                                                                                       of 1514
760 WARRENS BLUFF ROAD                 383 GLAZNER                               132 OLD MILITARY RD
LEXINGTON, TN 38351                    HAWKINS, TX 75765                         CONWAY, AR 72034-9621




DAISY MASON                            DAISY MCCAULEY                            DAJA ARMSTRONG
FREDS 1290                             6 BEVERLY STREET                          100 MCQUEEN SMITH RD
1070 MARKHAM STREET                    MCRAE, GA 31055                           PRATTVILLE, AL 36067
CONWAY, AR 72032




DAJA LESHORE                           DAJAZERIA FRAZIER                         DAJION TAYLOR
409 3RD AVE.                           603 LIMI STREET                           5043 OVERVIEW RIDGE CV
BESSEMER, AL 35020                     SANDERSVILLE, GA 31082                    MEMPHIS, TN 38141




DAKARI BAILEY                          DAKENDRA COLLINS                          DAKOTA BROWN
312 HWY 47 SOUTH                       1284 ROCKPORT AVE                         231 CUDD RD
COLUMBIANA, AL 35051                   MONTICELLO, MS 39654                      RESACA, GA 30735




DAKOTA C TAYLOR                        DAKOTA CALLICOTT                          DAKOTA CARTER
901 A HWY 30 E                         1601 MARENGO DRIVE                        507 CEDAR ST.
BOONEVILLE, MS 38829                   DEMOPOLIS, AL 36732                       LAFAYETTE, TN 37083




DAKOTA DAVIS                           DAKOTA GONSER                             DAKOTA GROWERS PASTA COMPANY
7715 COUNTY RD 22                      606 OAK ST                                ATTN CARL GAST, QA MGR
CENTRE, AL 35960                       LESLIE, AR 72645                          1 PASTA AVE
                                                                                 CARRINGTON, ND 58421




DAKOTA GROWERS PASTA COMPANY           DAKOTA GROWERS PASTA COMPANY              DAKOTA HOWELL
ATTN MIKE CUNNINGHAM                   ATTN TIM DODD, PRESIDENT                  201 S PARKRIDGE
1 PASTA AVE                            1 PASTA AVE                               BENTON, LA 71006
CARRINGTON, ND 58421                   CARRINGTON, ND 58421




DAKOTA JOHNSON                         DAKOTA JONES                              DAKOTA KELLEY
2412 MOODY RD                          618 VINDAKE RD                            290 OLD HWY 50
CLARKSVILLE, TN 37040                  PRATTVILLE, AL 36067                      DUCK RIVER, TN 38454




DAKOTA MORGAN                          DAKOTA PEROT                              DAKOTA PRUETT
8440 HYW 15 S                          152 PEROT RD                              153 TOMMY THOMAS ROAD
LOUISVILLE, MS 39339                   COLUMBIA, LA 71418                        CADIZ, KY 42211




DAKOTA STYLE CHIPS                     DAKOTA THACKER                            DAKOTA THOMPSON
RYAN SHEPLAK-ADVANTAGE KC              7151 BEAR CREEK DR.                       618 TURNER
12301 W 106TH ST                       HARRISON, AR 72601                        WHITE HALL, AR 71602
OVERLAND PARK, KS 66215
DAKOTA THORSLAND          Case 19-11984-CSS
                                         DAKOTADoc 36
                                               UPTON         Filed 09/10/19   PageDAKOTA
                                                                                   374 ofWOODWORTH
                                                                                          1514
4120 E.CARIBOU CT.                       701 GILMER RD APT 310                    160 WEST CROW
BATON ROUGE, LA 70814                    LONGVIEW, TX 75604                       EAST PRAIRIE, MO 63845




DAKOTAH                                  DALAJAH PAUL                             DALE & THOMAS POPCORN LLC
PAUL RATNER SALES                        9208 BEUCHE RD                           POPCORN INDIANA LLC
PO BOX 1459                              ERWINVILLE, LA 70791                     1 CEDAR LANE
WOODSTOCK, GA 30188                                                               ENGLEWOOD, NJ 07631




DALE BAILEY                              DALE CASEY                               DALE CO REV COMMISSIONER
3774 HIGHWAY 167                         2854 COUNTY HWY 20                       100 E COURT SQ
ASH FLAT, AR 72513-9685                  ONEONTA, AL 35121                        OZARK, AL 36360




DALE CO REV COMMISSIONER                 DALE HARRIS                              DALE POLLET
PO BOX 267                               694 ORBIT STREET                         215 HELENE DRIVE
OZARK, AL 36361                          FORESTON, GA 31808                       ARLINGTON, TN 38002




DALE R. HERSHBERGER                      DALE SISSON GARAGE INC                   DALE WHITE
6475 HIGHWAY 5 NORTH                     PO BOX 1134                              767 DOGWOOD FLAT RD.
MIDWAY, AR 72651                         DES ARC, AR 72040                        COLLINWOOD, TN 38450




DALENA CRAMP                             DALES SAUCES INC                         DALES SAUCES INC
165 CINDY BIRD AVE                       ATTN LAURIE JOHNSON, ACCTS RECEIVABLE    ATTN MICHAEL LEVINE, PRESIDENT
WILLISTON, TN 38076                      PO BOX 130684                            2311 HIGHLAND AVE, STE 343
                                         BIRMINGHAM, AL 35213                     BIRMINGHAM, AL 35205




DALEVILLE FIRE DEPT.                     DALEY FERGUSON                           DALIE HOPKINS
740 SOUTH DALEVILLE AVE.                 111 COLEMAN LN                           1026 JOE DORITY ROAD
DALEVILLE, AL 36322                      CHICKAMAUGA, GA 30707                    BISHOPVILLE, SC 29010




DALLAS BRIGMAN                           DALLAS BROWN                             DALLAS CAMPBELL
792 AKINS STORE ROAD                     404 WEST COOK AVE                        1378 SOUTH WALNUT
MUNFORD, TN 38058                        FORREST CITY, AR 72335                   UPTON, KY 42784




DALLAS DANNER                            DALLAS DOTY                              DALLAS MANUFACTURING
205 CAMERON ST.                          2750 TRUITT LANE                         ATTN: JOE ARTIME
SHELBY, NC 28150                         SPRINGDALE, AR 72762                     4215 MCEWEN ROAD
                                                                                  DALLAS, TX 75244




DALLAS NOBLES                            DALLAS SMITH                             DALLAS THEARD
660 RINDA RD                             2611 GREEN COURT                         45 BARRON CHAPEL RD
GREENFIELD, TN 38230                     MULLINS, SC 29574                        PINEVILLE, LA 71360
DALLAS WHEAT            Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                       DALLAS WHITEHEAD               PageDALPHNE
                                                                           375 ofD1514
                                                                                   BROADWAY
102 MOZINGO DR                         1219 FERN STREET                   829 ARNOLD AVE
PETAL, MS 39465                        WEST MONROE, LA 71292              GREENVILLE, MS 38701




DALSHALA CARMICHAEL                    DALTON BASS                        DALTON BELFLOWER
194 HOOD AVE APT2                      500 W BAYOU DRIVE                  127 FRIENDSHIP CHURCH RD
LINCOLN, AL 35096                      STERLINGTON, LA 71280              HELENA, GA 31037




DALTON BUCHANAN                        DALTON CHESSER                     DALTON HARDMAN
386 GIBS RD                            3816 FLOYD RD                      1544 VAL DEL ROAD
BURNSVILLE, NC 28714                   GREEN COVE SPRINGS, FL 32043       ADEL, GA 31620




DALTON HUGHES                          DALTON HURST                       DALTON JOHNSON
3720 LAKE CASSIE RD                    127 N MAIN ST                      512 BENNET STILL HWY
SOPERTON, GA 30457                     SUMMIT, AR 72677                   ALMA, GA 31510




DALTON LACORE                          DALTON LANCASTER                   DALTON MAXWELL
111 FLOYD ST.                          257 EMILYS WAY                     13910 US HWY 425 N
FLORENCE, MS 39073                     CADIZ, KY 42211                    STAR CITY, AR 71667




DALTON MULLIS                          DALTON POTTS                       DALTON TUCKER
1304 CHESTER HIGHWAY                   3763 MARSHALL RD.                  3405 SPRINGFIELD RD
EASTMAN, GA 31023                      MUNFORD, TN 38058                  SPRINGFIELD, KY 40033




DALTON UTILITIES                       DALTON UTILITIES                   DALTONS BEST MAID PROD
1200 V.D. PARROTT JR PKWY              PO BOX 745147                      1401 S RIVERSIDE DR
DALTON, GA 30721                       ATLANTA, GA 30374-5147             FORT WORTH, TX 76104




DALVIN ASHLEY                          DALYNN BRUNSON                     DAMARCUS SMITH
868 LITTLE JOHN RD                     1186 HOOPER ROAD                   3110 ORANGE LEAF COURT APT218
DUBLIN, GA 31021                       PINEVILLE, LA 71360                MEMPHIS, TN 38115




DAMARIO WILSON                         DAMEIN BOWMAN                      DAMEISHA GRIFFIN
30 NORTH HILL PARKWAY                  57 AILKEN AVE                      529 FORT ST
JACKSON, MS 39206                      JOHNSTON, SC 29832                 CENTREVILLE, MS 39631




DAMERIUS PATERSON                      DAMERON BATES                      DAMERTRICA NEAL
1702 ROSE AVE                          2001 S SHERWOOD FOREST             708 N 3RD ST
AMERICUS, GA 31709                     BATON ROUGE, LA 70816              AUGUSTA, AR 72006
DAMIAN HARDEN             Case 19-11984-CSS
                                         DAMIEN Doc 36 Filed 09/10/19
                                                CALDWELL                PageDAMIEN
                                                                             376 of  1514
                                                                                   DAVIS
626 B FRIST WEST                         175 WEST CHINA ST                  121 DAY STREET
WOODVILLE, MS 39669                      ROLLING FORK, MS 39159             ROLLING FORK, MS 39159




DAMIEN STEVENSON                         DAMON DORSEY                       DAMON GRAY
725 WHISPERING OAKS DRIVE                911 CYPRESS CHURCH RD              589 HWY 589 APT 34
SOUTHAVEN, MS 38671                      ABBEVILLE, SC 29620                PURVIS, MS 39475




DAMON MORRIS                             DAMON PORTER                       DAMONICA RANDLE
1409 GILBERT RD                          2049 CHARJEAN RD                   103 LEAWOOD LANE APT E-40
MONTICELLO, FL 32344                     MEMPHIS, TN 38114                  LEXINGTON, MS 39095




DAMONTA DONALDSON                        DAMRIUS LOYD                       DAN BRANTON
141 JOHNSON LANE                         510 TAYLOR STREET                  2654 OLD HWY 61 S
CLAXTON, GA 30417                        MANY, LA 71449                     LELAND, MS 38756




DAN DICKSON                              DAN GREEN                          DAN HINSON LAND SURVEYOR INC.
1004 EAST POINT COVE                     2099 ALBATROSS WAY                 708 N. MAIN STREET
HERMITAGE, TN 37076                      GALLATIN, TN 37066                 UNIT A
                                                                            MOULTRIE, GA 31768




DAN HINSON LAND SURVEYOR                 DAN HOARD REAL ESTATE              DAN KISER
708 N. MAIN STREET                       PO BOX 189                         4026 ROUNDTOP CIRCLE
MOULTRIE, GA 31768                       JACKSON, GA 30233                  PERRY, GA 31069




DAN P. GREEN                             DAN SMITH                          DANA ALLEN
2099 ALBATROSS WAY                       1713 DETROIT ST.                   1548 SCRONCE CREEK RD
GALLATIN, TN 37066-4351                  JACKSONVILLE, FL 32254             BURNSVILLE, NC 28714




DANA BANKEY                              DANA BEALL                         DANA BEALL
220 FOREST LAKE DR.                      P. O. BOX 471                      P.O. BOX 471
HUMBOLDT, TN 38343                       PIEDMONT, SC 29673                 PIEDMONT, SC 29673




DANA BILLINGSLEY                         DANA BOYD                          DANA BROUSSARD
205 BROOKHAVEN DR                        430 PARK ST APT 14-C               18332 DEWOLF RD
GADSDEN, AL 35901                        WIGGINS, MS 39577                  IOWA, LA 70647




DANA CASE                                DANA CLASSIC FRAGRANCES            DANA DAUZAT
338 RUTLAND                              400 LYSTER AVE                     6089 HARRISON ANNEX RD
JAYESS, MS 39641                         SADDLEBROOK, NJ 07663              BATESVILLE, AR 72501
DANA DAVIDSON            Case 19-11984-CSS    Doc 36
                                        DANA DOYLE           Filed 09/10/19   PageDANA
                                                                                   377ESTELL
                                                                                       of 1514
ROUTE 1 BOX 1796                        107 CAMBRIDGE DR                          124 SMITH SPUR ROAD
DARIEN, GA 31305                        GALLATIN, TN 37066                        ODENVILLE, AL 35120




DANA FRANKLIN                           DANA HAMILTON                             DANA HAMPTON
125 COUNTRY RD 130                      12048 HWY 4 WEST                          3910 OLD BRANDON
BRUCE, MS 38915                         SENATOBIA, MS 38668                       PEARL, MS 39208




DANA HOWIE                              DANA JONES                                DANA JONES
411 PHILLIPS 213 ROAD                   2318 HWY 316                              823 RANDOLPH LOOP
WEST HELENA, AR 72390                   MARKS, MS 38646                           RANDOLPH, MS 38864




DANA LOUVIERE                           DANA MANLEY                               DANA MANLEY
508 BROADMOOR BLVD                      1204 WILLIAM HALL                         836 GREEN 503 ROAD
LAFAYETTE, LA 70503                     PARAGOULD, AR 72450                       LAFE, AR 72436




DANA MARTIN                             DANA MITCHELL                             DANA MORGAN
200 BONANZA DRIVE                       2309 WILSON RD NW                         591 NORTH CHURCH STREET
PHENIX CITY, AL 36869                   CONYERS, GA 30012                         HOMERVIILE, GA 31634




DANA MURRAY                             DANA NEEDLEMAN                            DANA NEEDLEMAN
4000 PLOWDEN RD. 34A                    1 GRAND CENTRAL PL 46TH FL                268 FOX MEADOW ROAD
COLUMBIA, SC 29205                      NEW YORK, NY 10165                        SCARSDALE, NY 10583




DANA NETTLES                            DANA NEWMAN                               DANA NICHOLSON CLERK
103 HOLLY ST. S.                        334 THREE CS RD                           GENERAL SESSIONS COURT
MOBILE, AL 36608                        KERSHAW, SC 29067                         HICKMAN CO JUSTICE CENTER
                                                                                  104 COLLEGE AVE STE 204
                                                                                  CENTERVILLE, TN 37033



DANA NIX                                DANA ORTON                                DANA RAMEY
3507 COUNTY RD 186                      1900 HARRELSON RD                         1519 W 7TH ST.
GREENWOOD, MS 38930                     WARREN, AR 71671                          HOPKINSVILLE, KY 42240




DANA REID                               DANA RICHARDSON                           DANA SCHEARBACK
7295 KINGCREST RD                       22335 US HWY 411                          122 BROWN STREET
OLIVE BRANCH, MS 38654                  ASHVILLE, AL 35953                        BROOKLET, GA 30415




DANA STANLEY                            DANA STORY                                DANA TAYLOR
3901 COWAN HWY, APT 1106                14500 FAIRVIEW RD                         216 GRAHAM RD.
WINCHESTER, TN 37324                    BYHALIA, MS 38611                         TREMONT, MS 38876
DANA WHITE               Case 19-11984-CSS
                                        DANARADoc  36 Filed 09/10/19
                                              INTERNATIONAL            PageDAN-DEE
                                                                            378 ofINTERNATIONAL
                                                                                    1514        LIMITED
9569 STUART                             8101 TONNELLE AVE.                 ATTN GARY HOLCOMB, PRESIDENT
OLIVE BRANCH, MS 38654                  NORTH BERGEN, NJ 07047             106 HARBOR DR
                                                                           JERSEY CITY, NJ 07305




DAN-DEE INTL LIMITED                    DANDRE COLEY                       DANDRE RICHARDSON
106 HARBOR DRIVE                        2931 MOYE RD                       901 HENDERSON AVENUE
JERSEY CITY, NJ 07305                   RENTZ, GA 31075                    DUBLIN, GA 31021




DANDRE SMITH                            DANDRE STOREY                      DANE MILLING
202 CRIMSON CIRCLE                      304 MARY DR                        230 GREENSBORO ROAD
THOMASVILLE, GA 31792                   SANDERSVILLE, GA 31082             EUPORA, MS 39744




DANE NESMITH                            DANE WILSON                        DANESHA JONES
1601 NESHOTA DRIVE 65                   680 HARBOR BEND RD                 56A PINE TREE LANE
MOBILE, AL 36605-3024                   MEMPHIS, TN 38103                  WOODVILLE, MS 39669




DANGELO LEONARD                         DANGELO MOORE                      DANGRELLE JOHNSON
9446 WILLIAMS ROAD                      506 CENTRAL STREET                 575 TRULY RD
GONZALES, LA 70737                      BELZONI, MS 39038                  LEXINGTON, MS 39095




DANIA DISCOUNT DRUGS INC                DANIAL EWING                       DANIEL ADAY
D/B/A PART B SPECIALISTS                2955 BARRON AVE APT 18             202 NORTH ABERDEEN STREET
16 SOUTH FEDERAL HIGHWAY                MEMPHIS, TN 38114                  IUKA, MS 38852
DANIA BEACH, FL 33004




DANIEL ANDERSON                         DANIEL B. FOX                      DANIEL BOGA
577 DOGWOOD COVE                        CAPITAL MARK BANK                  1412 BARKSDALE COVE
GREENVILLE, MS 38701                    ATTENTION: MARK FEEEMSTER          MEMPHIS, TN 38114
                                        801 BROAD STREET
                                        CHATTANOOGA, TN 37402



DANIEL BROWN                            DANIEL BRYANT                      DANIEL CALLAHAN
4002 ATWOOD RD                          60 ABBEY ROAD                      1049 SHELTON DR
LITTLE ROCK, AR 72206                   OAKLAND, TN 38060                  HENDERSON, TN 38340




DANIEL CLARKSTON                        DANIEL DOWDY                       DANIEL DUNAWAY
927 FERNDALE BLVD                       1668 MINTER TWEED RD               146 LEBANON HILL
HAUGHTON, LA 71037                      ROCKLEDGE, GA 30454                SPRINGFIELD, KY 40069




DANIEL ECHOLS                           DANIEL FARERI                      DANIEL FARERI
3015 KIRBY MLISS CV                     7300 CASTANEA DR                   7300 CASTANEA DR.
MEMPHIS, TN 38115                       PORT RICHEY, FL 34668              PORT RICHEY, FL 34688
                       Case
DANIEL G KAMIN HODGES LLC     19-11984-CSS     Doc
                                        DANIEL G    36PEA Filed
                                                 KAMIN          09/10/19
                                                          RIDGE LLC        PageDANIEL
                                                                                379 of   1514SALUDA LLC
                                                                                      G KAMIN
PO BOX 10234                             PO BOX 10234                          ATTN DANIEL G KAMIN
PITTSBURGH, PA 15232                     PITTSBURGH, PA 15232                  PO BOX 10234
                                                                               PITTSBURGH, PA 15232




DANIEL G KAMIN SALUDA LLC                DANIEL G. KAMIN, HODGES, LLP          DANIEL G. KAMIN, PEA RIDGE, LLP
PO BOX 10234                             PO BOX 10234                          PO BOX 10234
PITTSBURGH, PA 15232                     PITTSBURGH, PA 15232                  PITTSBURGH, PA 15232




DANIEL GARCIA                            DANIEL GARNER                         DANIEL GORDON
92 MASSEY COVE                           1603 BROOKFORD PLACE                  115 HICKORY RIDGE RD
ATOKA, TN 38004                          MUSCLE SHOALS, AL 35661               VARNVILLE, SC 29924




DANIEL HALL                              DANIEL HAYES                          DANIEL HERNANDEZ
954 RIVER LANDING DRIVE                  897 E. MAIN ST                        101 E 3RD ST
MEMPHIS, TN 38103                        DRESDEN, TN 38225                     MC GREGOR, TX 76657




DANIEL HOPKINS                           DANIEL J EDELMAN INC                  DANIEL JESSICA
914 GRAHAM ST                            JP MORGAN CHASE NA                    24 HICKS ST
MC RAE, GA 31055                         21992 NETWORK PLACE                   BELLS, TN 38006
                                         CHICAGO, IL 60673-1219




DANIEL JOHNSON                           DANIEL KAIL                           DANIEL KESSLER
6177 SOUTH SETTLEMENT WAY                9260 GREY CLIFF DRIVE                 11 DON DRIVE NE
BOISE, ID 83716                          GERMANTOWN, TN 38139                  ROME, GA 30165




DANIEL KEY                               DANIEL KIMBALL                        DANIEL KISER
4100 CHARLESTON DRIVE                    781 CROCHET                           4026 ROUNDTOP CIRCLE
JONESBORO, AR 72404                      MORGANZA, LA 70759                    PERRY, GA 31069




DANIEL LOPEZ                             DANIEL MACLAUGER                      DANIEL MATHEWS
10931 STONE CANYON 220                   1625 HOPEWELL STREET                  64 ROSE BUD LANE
DALLAS, TX 75244                         MEMPHIS, TN 38112                     TALLADEGA, AL 35160




DANIEL MCELVEEN                          DANIEL MCHENRY                        DANIEL NETTLES
1284 FIRST STREET                        401 VALLEY STREET                     160 MOHAWK RIVER RD
DUDLEY, GA 31022                         WINNFIELD, LA 71483                   ALMA, GA 31510




DANIEL P FINCH                           DANIEL PARTEE                         DANIEL PARTEN
1602 N KINGS HWY                         2352 DRAKE STREET                     403 BROOKS
CAPE GIRARDEAU, MO 63701                 MEMPHIS, TN 38106                     HARRISBURG, AR 72432
DANIEL POTTORFF        Case   19-11984-CSS     Doc
                                        DANIEL R.    36 Filed 09/10/19
                                                  JOHNSON                PageDANIEL
                                                                              380 of    1514
                                                                                    R. JOHNSON
2231 ANGEL CREST CIRCLE                 6125 ZERO ROAD                       C/O CONRAD MARTIN REAL ESTATE
MEMPHIS, TN 38016                       MERIDIAN, MS 39301                   ATTN MICHAEL WIMBLEY
                                                                             430 HWY 49 S
                                                                             RICHLAND, MS 39218



DANIEL REEDY                            DANIEL RENDON                        DANIEL RUPLE
2009 SESSIONS ST                        115 LYNNTOWN RD                      1310 A FIELD ST.
SOPERTON, GA 30457                      REIDSVILLE, GA 30453                 CAMDEN, SC 29020




DANIEL SCARDULLA                        DANIEL SIMPSON                       DANIEL SIWEK
256 PINECREST DR                        67 CR 6051                           2800 SHILOH CHURCH ROAD
HAMMOND, LA 70401                       BALDWYN, MS 38824                    CAMDEN, TN 38320




DANIEL SMITH                            DANIEL TALLEY                        DANIEL VIGLIANTE
5388 SECRET FOREST RD                   2212 BELL GROVE DRIVE                741 WILLIAMSON ST. APT. A
SOPERTON, GA 30457                      BOSSIER CITY, LA 71111               BREWTON, AL 36426




DANIEL WALKER                           DANIEL WALLEY                        DANIEL WARD
208 CR 2110                             820 BREWERTOWN ROAD                  3332 SWEETBRIAR ROAD
DAINGERFIELD, TX 75638                  RICHTON, MS 39476                    ALBANY, GA 31701




DANIEL WARD                             DANIEL WELBORN                       DANIEL WIGGINS
3332 SWEETBRIER RD                      204 STANCIL ST.                      733 POINTE WEST LOOP
ALBANY, GA 31701                        EASLEY, SC 29640                     DUBLIN, GA 31021




DANIEL WOCKASEN                         DANIEL WOLTER LAW FIRM               DANIEL WOOTEN
189 HENLEY CIRCLE                       402 OFFICE PARK DRIVE                65 BYRD LANE
ALTAMONT, TN 37301                      SUITE 100                            CABOT, AR 72023
                                        BIRMINGHAM, AL 35223




DANIEL YOUNG                            DANIELA MASON                        DANIELLA BENTON
807 NORTH ST                            4961 NAVY RD APT 4                   2345 HICKMAN AVE APT B2
KENNETT, MO 63857                       MILLINGTON, TN 38053                 ELBA, AL 36323




DANIELLE BACKHOFF                       DANIELLE BIGGS                       DANIELLE BYRD
123 THORNTON AVE                        1395 FLATSHOALS RD                   134 BRIGADIER LANE
CEDARTOWN, GA 30125                     CONCORD, GA 30206                    ORANGEBURG, SC 29115




DANIELLE CARPENTER                      DANIELLE CASDORPH                    DANIELLE DYE
59 NEW ZION RD                          1424 JANET WAY DR                    PO BOX 2
MOSELLE, MS 39459                       CLARKSVILLE, TN 37042                HIAWASSEE, GA 30546-0002
DANIELLE GRAY            Case 19-11984-CSS     Doc
                                        DANIELLE    36 Filed 09/10/19
                                                 HAMILTON               PageDANIELLE
                                                                             381 of HENLEY
                                                                                     1514
1416 SE MADISON ST                      1023 WEST CANAL ST                  1145 DOVE HOLLOW CIRCLE W
IDABEL, OK 74745                        ABERDEEN, MS 39730                  CORDOVA, TN 38018




DANIELLE HENSLEE                        DANIELLE HUGHES                     DANIELLE INGRAM
2995 WILD BERRY DRIVE                   626 B FIRST WEST STREET             1675 SCR 131
BENTON, AR 72015                        WOODVILLE, MS 39669                 MORTON, MS 39117




DANIELLE MANNING                        DANIELLE MICKENS                    DANIELLE MILLSAPS
108 CEDAR WAY DR                        49 NORTHTOWN DRIVE APT 30D          3321 N ERIE AVE
LEBANON, TN 37087                       JACKSON, MS 39211                   RUSSELLVILLE, AR 72802-8187




DANIELLE OSWALT                         DANIELLE PADGETT                    DANIELLE PALMERTREE
191 TRIMM DR                            15028 LAKE CHURCH RD                619 ALICE STREET
FAYETTE, AL 35555                       METTER, GA 30439                    MT HOME, AR 72653




DANIELLE POMBER                         DANIELLE POUGH                      DANIELLE PRICE
4210 LARK STREET                        14 A IVY COVE                       5150 HILL HARPER ROAD
BOSSIER CITY, LA 71112                  MCHENRY, MS 39561                   RISON, AR 71665-9111




DANIELLE REDDICK                        DANIELLE REEVES                     DANIELLE ROLLERSON
701 MARSHALL STREET                     1841 NORTH RIDGE DRIVE UNIT A       100 HARRISON AVE APT C10
THOMASVILLE, GA 31792                   MILLEDGEVILLE, GA 31061             BREWTON, AL 36426




DANIELLE RUSSELL                        DANIELLE SONNIER                    DANIELLE THOMAS
2155 CORAL HILLS                        323 FALLON DRIVE                    1150 SIGMAN RD APT K84
SOUTHAVEN, MS 38671                     SULPHUR, LA 70665                   CONYERS, GA 30012




DANIELLE THOMAS                         DANIELLE WALKER                     DANIELLE WILLIS
1766 NORTH PARKWAY                      2832 HWY 46 SOUTH                   17 CHURCH ST.
MEMPHIS, TN 38112                       SHERIDAN, AR 72150                  HEFLIN, AL 36264




DANIELLE WILLIS                         DANIELLE WOOD                       DANIELYA TODD
333 E MORROW ST                         607 ACE RD                          841 GENE SMITH RD
WEST POINT, MS 39773                    HARRISON, AR 72601                  CARLTON, GA 30627




DANIES BROWN                            DANIJHA NELSON                      DANIKA MILTEN
11287 VINEGAR BEND RD                   12389 CLAY STREET                   12901 JEFFERSON HWY
VINEGAR BEND, AL 36584                  NEW ROADS, LA 70760                 BATON ROUGE, LA 70816
DANILLE BROWNLEE         Case 19-11984-CSS     Doc 36
                                        DANITA COX          Filed 09/10/19   PageDANITA
                                                                                  382 of   1514
                                                                                        SIGLER
1770 FIRST GREEN                        705 HALF STREET                          125 N SPRING ST
MEMPHIS, TN 38118                       LINDALE, TX 75771                        SPARTA, TN 38583




DANIYA NATT                             DANKA OFFICE IMAGING COMPANY             DANKA OFFICE IMAGING US
419 COOL SPRING DRIVE                   D/B/A DANKA FINANCIAL SERVICES           1638 SYCAMORE VIEW
CAMDEN, SC 29020                        1638 SYCAMORE VIEW                       MEMPHIS, TN 38134
                                        MEMPHIS, TN 38134




DANNA GONZALEZ-DIAZ                     DANNA HARVEY                             DANNA IVERY
213 COUNTY ROAD 405                     193 PLEASANT WAY                         126 VILLAGE RUN
CLANTON, AL 35045                       JESUP, GA 31545                          HARLEM, GA 30814




DANNETTE ARMFIELD                       DANNIE CHURCHWELL                        DANNIELLE ARNOLD
704 GABBY CT                            4557 ST ELLEN RD                         609 B DYCUS CIRCLE
WOODRUFF, SC 29388                      LEAKESVILLE, MS 39451                    LAFAYETTE, TN 37083




DANNY BILLINGSLEY                       DANNY BOWMAN                             DANNY BRADFORD
86 WINTER OAKS LANE                     3220 NEAL LANE                           627 6TH ST
LAMAR, MS 38642                         BONIFAY, FL 32425                        JONESBORO, LA 71251




DANNY BROWN                             DANNY BROWN                              DANNY BURTON
322 MEADOWVIEW DRIVE                    573 KENNETH HILBURN CIRCLE               3567 TOM FLOYD RD
MONTICELLO, AR 71655                    EAST DUBLIN, GA 31027                    COMO, MS 38619




DANNY CHANDLER                          DANNY CHANDLER                           DANNY CLEMENTS
515 K STREET                            515 K STREET                             171 PINE DR
MARTIN, TN 38237                        MARTIN, TN 38237-1929                    DEXTER, GA 31019




DANNY CURTIS                            DANNY G POE                              DANNY MAREK
2245 UNDERWOOD ROAD                     11740 ROAD 759                           1891 PORTLAND AVE
RUSSELLVILLE, AL 35654                  PHILADELPHIA, MS 39350-6075              MEMPHIS, TN 38127




DANNY MCGUIRE                           DANNY MCWHORTER                          DANNY MEEK
412 CHERRY OAK LANE                     3220 NORTH ST APT 112                    1450 MEMORY LANE
HAUGHTON, LA 71037                      NACOGDOCHES, TX 75965                    HENDERSON, TN 38340




DANNY METRICK                           DANNY MYERS                              DANNY NELSON
9008 S. OAKSIDE DR.                     35 CRESTWICK CIRCLE                      1937 HWY 146
HAUGHTON, LA 71037                      HATTIESBURG, MS 39402                    CHATHAM, LA 71226
                      Case
DANNY POWELL & ALVIN ROSSON   19-11984-CSS     Doc 36
                                        DANNY ROBERTS         Filed 09/10/19    PageDANNY
                                                                                     383 RUSSELL
                                                                                          of 1514
158 MUSTANG                             2602 SHADY LAWN                             446 COUNTY LINE ROAD
MENA, AR 71953                          CENTERVILLE, TN 37033                       NASHVILLE, AR 71852




DANNY SCOTT                             DANNY SMITH                                 DANNY SMITH
4375 HWY 51 NORTH                       26769 LOUISVILLE ROAD                       88 WEST LIBERTY
HORN LAKE, MS 38637                     CAVE CITY, KY 42127                         MCRAE, GA 31055




DANNY THRASHER                          DANNY TINGLE                                DANO COOPER
P. O. BOX 1461                          3982 YARBOROUGH DRIVE                       105 DOGWOOD LANE
PONTOTOC, MS 38863                      PENSON, AL 35126                            BYRON, GA 31008




DANSON HONG KONG LTD                    DANSON HONG KONG LTD                        DANTAVIOUS MAYSE
ATTN JOE DITOMASSO, PRESIDENT           ATTN JOE DITOMASSO, PRESIDENT               7750 BROOKBURY
WORKSHOP 2-11,6/F, BLK B                WORKSHOP 2-11,6/F, BLK B                    MEMPHIS, TN 38125
NO 5-7 YUEN SHUN CIRCUIT                SHATIN IND CTR 5-7, YUEN SHUN CIRCUIT
SHATIN, HONG KONG HONG KONG             SHATIN, HONG KONG HONG KONG



DANTE DONALD                            DANTE LEWIS                                 DANTRELL LATIMER
6919 TULANE ROAD EAST                   600 WEST LEE                                100 TYBEE DR
HORN LAKE, MS 38637                     HAYTI, MO 63851                             BELTON, SC 29627




DANTUANE WRIGHT                         DANY DUPON                                  DANYEL LEE
1009 BOOKMAN RD.                        64 BARBER CHURCH RD                         3400 DR HESS RD
ELGIN, SC 29045                         CUMBERLAND CITY, TN 35050                   BELLS, TN 38006




DANYELL LOCKHART                        DANYELL RIVERS                              DANYELLE ANSARI
55598 HWY 57                            134 BUCKHEAD DRIVE                          6545 LOST OAK DR APT 43
STATELINE, MS 39362                     ELLOREE, SC 29047                           MEMPHIS, TN 38115




DAPHNE AVEDON                           DAPHNE BROADWAY                             DAPHNE HARDNETT
3050 STRATTON ROAD                      829 ARNOLD AVE                              905 S ELM ST
JACKSONVILLE, FL 32210                  GREENVILLE, MS 38701                        SEARCY, AR 72143-6655




DAPHNE HATTAWAY                         DAPHNE HOLLAND                              DAPHNE HOLLOWELL
106 RED TIP ROAD                        791 BIGGERSTAFF LOOP                        1117 FOSTER STREET
NICHOLLS, GA 31554                      NEBO, NC 28762                              TIPTONVILLE, TN 38079




DAPHNE MCCUTCHEN                        DAPHNE PURSLEY                              DAPHNE SIMON
207 FIRST ST                            493 SR 101                                  3378 TUTWILER AVE
EAST PRAIRIE, MO 63845                  PIKEVILLE, TN 37367                         MEMPHIS, TN 38122
DAPHNE SMITH            Case 19-11984-CSS
                                       DAPHNEDoc
                                             SMITH36        Filed 09/10/19   PageDAPHNE
                                                                                  384 ofWALLACE
                                                                                         1514
127 DOGWOOD DRIVE                      194 EAST GRANBY ROAD                      112 E BONANZA CT
CANTON, MS 39046                       PRENTISS, MS 39474                        PRATTVILLE, AL 36067




DAPHNEY NIXON                          DAPPHNE TEMPLE                            DAQUAVIOUS WALLER
41 CO RD 951                           249 TEMPLE ROAD                           4304 ASH CREEK CV
31                                     RINGGOLD, LA 71068                        MEMPHIS, TN 38141
BAY SPRINGS, MS 39422-9598




DARA SCOTT                             DARACIA BEARD                             DARAH JONES
3317 SWEET BRIAR RD                    168 CEDAR STREET                          629 JEFFERSON ST
ALBANY, GA 31701                       HODGE, LA 71247                           PITTSBURG, TX 75686




DARBIE SHAFFETT                        DARE FOODS INC                            DARE FOODS INC
19468 POTTS RD                         ATTN FRANK WRIGHT, DIR US SALES           ATTN VINCENT MEEKA, DIST OPS MGR
KENTWOOD, LA 70444                     2481 KINGSWAY DR                          42 TYGER RIVER DR
                                       PO BOX 1058                               DUNCAN, SC 29334
                                       KITCHENER, ON N2G 4G4 CANADA



DARE FOODS INCORPORATED                DAREALE SOPSHER                           DAREON HAWKINS
5750 NORTH BLACKSTOCK RD               45207 SUNDANCE LANE                       3760 HEATHCLIFF DR
SPARTANBURG, SC 29303                  FRANKLINTON, LA 70438                     HORN LAKE, MS 38637




DARGENT COMPANIES                      DARIAN DESOTO                             DARIAN FROST
1460 CENTRE COURT                      594 MILITARY CUTOFF                       4034 AUBURN RD
ALEXANDRIA, LA 71301                   MALVERN, AR 72104                         MEMPHIS, TN 38116




DARIAN HAINES                          DARIAN HARRELL                            DARIAN RAY
6085 CARR RD                           8 MELROSE STREET                          240 BALENTINE LAKE RD
MILTON, FL 32583                       DUMAS, AR 71639                           WARE SHOALS, SC 29692




DARIEN TELEPHONE CO.                   DARIEN TELEPHONE CO.                      DARILYN HOPKINS
1011 NORTH WAY                         PO BOX 575                                2888 SOUTH NORRELL ROAD
DARIEN, GA 31305                       DARIEN, GA 31305                          BOLTON, MS 39041




DARIN E TOWNSEND                       DARION VICTORIAN                          DARIOUS JOHNSON
DOXA INVESTMENTS LLC                   807 JANIS STREET                          2530 FAXON AVENUE
PO BOX 2422                            NEW ROADS, LA 70760                       MEMPHIS, TN 38112
HINESVILLE, GA 31310




DARIOUS RUTLEDGE                       DARIUS BRADFORD                           DARIUS BROWN
3653 RHODES AVE APT 3                  408 WEST MONROE ST                        1264 LEE RD 212
MEMPHIS, TN 38111                      DUBLIN, GA 31021                          PHENIX CITY, AL 36870
DARIUS BROWN              Case 19-11984-CSS     Doc 36
                                         DARIUS CARTER       Filed 09/10/19   PageDARIUS
                                                                                   385 of  1514
                                                                                         CLARK
15 SOUTHLAND CIRCLE                      788 KENNESAW DR.                         3090 KINGSGATE AVE
EUPORA, MS 39744                         FOREST PARK, GA 30297                    MEMPHIS, TN 38118




DARIUS CRAWFORD                          DARIUS GOODSON                           DARIUS LANDRY
3004 BIRDIE LN APT 3004                  703 WINONA ST                            4592 RUCKER BLVD
BRYANT, AR 72022                         VIDALIA, GA 30474                        ENTERPRISE, AL 36330




DARIUS LATHROP                           DARIUS LILLY                             DARIUS LONG
319 LEE 407 RD                           160 CREEK RUN WAY                        4907 EDDEN LANE
MARIANNA, AR 72360                       CALERA, AL 35040                         JACKSON, MS 39206




DARIUS MCKINNEY                          DARIUS RISBY                             DARLA BADGLEY
5707 CORTEZ DRIVE                        3348 SHADOW OAKS PKWY 13                 PO BOX 179
ORLANDO, FL 32808                        HORN LAKE, MS 38637                      RUSSELL SPRINGS, KY 42642




DARLA CHALK                              DARLA ETHERIDGE                          DARLA FONTENOT
600 KNAPP CEMETERY ROAD                  625 MCGAWL ROAD                          2208 N PERKINS FERRY RD
WILBURN, AR 72179                        MANY, LA 71449                           LAKE CHARLES, LA 70611




DARLA HOYT                               DARLA JENKINS                            DARLA LEONARD
213 RAVEN WOOD DRIVE                     170 ASHBY LANE                           119 HICKORY HILL DRIVE
SWANSEA, SC 29160                        BRIERFIELD, AL 35035                     MONROE, LA 71203




DARLA LEONARD                            DARLA MIXON                              DARLA PITTMAN
5749 JAX STREET                          8549 HWY 17                              203 DRAKE ST APT 3
COLLINSTON, LA 71229                     WINNSBORO, LA 71295                      RIPLEY, TN 38063




DARLA WEATHERBEE 1331                    DARLA WILLIAMS                           DARLEENE MORSE
2040 SHILOH ROAD                         3755 JOE WHEELER BROWN RD.               250 HWY 84 EAST
CORINTH, MS 38834                        FULTON, MS 38843                         FAIRFIELD, TX 75840




DARLENE ANDERSON                         DARLENE FULLWOOD                         DARLENE GUANAJUATO
652 OLD HWY 49                           COUNTRY VILLAGE APT. 7                   721 CANE CREEK ROAD
SEMINARY, MS 39479                       CLEVELAND, MS 38751                      STAR CITY, AR 71667-4207




DARLENE HOLLIDAY                         DARLENE HOLSENDORFF                      DARLENE HUEY
3 JOPLIN CR                              705 NORMAN DR                            408 EAST SHARON
MOUNT IDA, AR 71957                      QUITMAN, GA 31643                        RINGOLD, GA 30736
DARLENE KIRK             Case 19-11984-CSS    Doc
                                        DARLENE    36 Filed 09/10/19
                                                MCCALLISTER            PageDARLENE
                                                                            386 ofMCGATHA
                                                                                   1514
333 COUNTRYSIDE DR                      1705 HUDSON RD.                    106 FIRECRACKER LN
EVENSVILLE, TN 37332                    WESTVILLE, FL 32464                OHATCHEE, AL 36271




DARLENE MCGATHA                         DARLENE MCGATHA                    DARLENE ROSSEN
2725 WREN AVE APT 4                     407 7TH AVE NORTHWEST              404 CLAY ST
RAINBOW CITY, AL 35906                  ATTALLA, AL 35954                  ALBERTVILLE, AL 35950




DARLENE ROSSON                          DARLENE SKELTON                    DARLENE SKELTON
404 CLAY ST                             122 PUBLIC SQUARE EAST             PO BOX 471
ALBERTVILLE, AL 35950                   WAYNESBORO, TN 38485               WAYNESBORO, TN 38485




DARLENE STEEDE                          DARLINE TOWNSEND                   DARNELL FAUROT
2615 HWY 397                            RT 2 BOX 103                       137 RICHARDSON RD
DEKALB, MS 39328                        CUSHING, TX 75260                  LOUISVILLE, MS 39339




DARNELL FELTON                          DARNELL LANDRY                     DARNELL MACK
110 YAZOO SUITE 210                     68307 CHARLES MC DANIEL R          2242 LYONS RD
CLARKSDALE, MS 38614                    KENTWOOD, LA 70444                 BOLTON, MS 39041




DARNELL STOCKTON INC                    DARNELL STOCKTON INC               DARNELL STOCKTON INC
490 HIGH DARNELL RD                     84 SCHOOL FARM RD                  PO BOX 707
RABUN GAP, GA 30568-1605                RABUN GAP, GA 30568-2202           CLAYTON, GA 30525-1605




DARNISHA BUTLER                         DARON GRAY                         DARON MCGREGORY
500 S MACARTHUR DR. APT G4              411 GRAY FOX CROSSING              111 SOUTH CAMPBELL STREET
CAMILLA, GA 31730                       BONAIRE, GA 31005                  HOPKINSVILLE, KY 42240




DAROYLE WHITSON                         DARREL CANTRELL                    DARREL HENDERSON
517 HOWARD ST                           3740 HANGING LIMB HWY              59 BUILDERS WAY
TALLADEGA, AL 35160                     MONTEREY, TN 38574                 MEMPHIS, TN 38109




DARREL PETTIES                          DARREL WILLTAIN                    DARRELL BRANDON JR
2223 ST ELMO AVE                        DUNST STREET                       84 WILLIE DIXON SR. DR.
MEMPHIS, TN 38127                       NAGADOCHES, TX 75964               MACON, MS 39341




DARRELL DAIGREPONT                      DARRELL DAVIS                      DARRELL JOHNSON
416 AZALEA AVE                          RR 1 BOX 1426                      12497 ROSELAND AVENUE
PINEVILLE, LA 71360                     DARIEN, GA 31305-9725              ROSELAND, LA 70456
DARRELL L BURRIS LLC      Case 19-11984-CSS
                                         DARRELLDoc  36 LLC
                                                 L BURRIS Filed 09/10/19   PageDARRELL
                                                                                387 ofMILLER
                                                                                       1514
15092 STATE HWY AD                        C/O POPLAR BLUFF                     301 COOLIDGE ST APT. 19
DEXTER, MO 63841                          SAVE-A-LOT                           LAFAYETTE, LA 70503
                                          451 HWY 53 SOUTH
                                          POPLAR BLUFF, MO 63901



DARRELL MITCHELL                          DARRELL STARLING                     DARRELL WILLIAMS
735 FORT ST                               79 LEMAN ST                          2621 ASHFORD RD.
CENTREVILLE, MS 39631                     CUTHBERT, GA 39840                   CHESTER, SC 29706




DARRELLL PARRETT                          DARREN BARCLAY                       DARREN BOYETTE
1470 LEDGER RD                            2554 DOWNS CIRCLE                    16 HORSESHOE BEND
MEMPHIS, TN 38106                         BOSSIER CITY, LA 71111               SOPERTON, GA 30457




DARREN DYE                                DARREN EDDINGS                       DARREN GEARS
128 ANNIES LANE                           216 W. FIRE DEPT. ROAD               2179 HICKORY STREET
MARTIN, GA 30557                          LUCEDALE, MS 39452                   ARCADIA, LA 71001




DARREN HOLLAND                            DARREN JOHNSON                       DARREN KENNEDY
1876 COVENTRY                             106 COUNTRY PLACE                    30031 MATTOX
MEMPHIS, TN 38127                         WARNER ROBINS, GA 31093              NETTLETON, MS 38858




DARREN MCGHEE                             DARREN MILLER                        DARREN MILLER
5015 WARRINGTON RD                        GUIDRYS PHARMACY                     PO BOX 1437
MEMPHIS, TN 38118                         204 SOUTH THOMSON AVE                IOWA, LA 70647
                                          IOWA, LA 70647




DARREN PITTMAN                            DARREN STONE                         DARREN WARD
3612 VERNON AVE                           3489 GRACELAND DR APT 2              338 WILSON STREET
MEMPHIS, TN 38122                         MEMPHIS, TN 38116                    CANTON, MS 39046




DARREN YOUNG                              DARREYONNA PRIMUS                    DARRIAN DANCY
225 JOE GRIFFITH ROAD                     309 AVE C                            13685 ST RT 225
OAK VALE, MS 39656-7064                   KENTWOOD, LA 70444                   BETHEL SPRINGS, TN 38315




DARRICK SPIGHT                            DARRIN JONES                         DARRIN LEE
1014 COLLINS ST                           97 HERMAN DRIVE                      627 WHITMIRE CIRCLE
TUNICA, MS 38676                          COMMERCE, GA 30530                   TUNNEL HILL, GA 30755




DARRIN MILLER                             DARRIN WILSON                        DARRINGTON MCNEEL
1536 HIGHLAND LAKES DRIVE                 3907 C HILL DRIVE                    1325 APPLEGATE DRIVE
KELLER, TX 76248                          JONESBORO, AR 72401                  ALBASTER, AL 35007
DARRION CHRISTOPHER      Case 19-11984-CSS
                                        DARRIONDoc  36 Filed 09/10/19
                                                SIMMONS                 PageDARRIS
                                                                             388 of   1514
                                                                                   GILLUM
404 7TH AVE SW APT E5                   601 W. MAIN APT 3W                  2717 GREEN TURTLE TRAIL EAST
MOULTRIE, GA 31768                      SULPHUR SPRINGS, TX 75482           CORDOVA, TN 38016




DARRIS JOHNSON                          DARRIUS CLARK                       DARRIUS MABRY
1177 CEDAR HILL ROAD                    979 JOHN EDDYE RD                   204 HAWKINS ST.
PARSONS, TN 38363                       CASSATT, SC 29032                   OKOLONA, MS 38860




DARRIYON MINNIFIELD                     DARRON BOULDEN                      DARRY HOOPER
915 ARLINGTON ST                        1919 MARTIN BLUFF RD                W. E. ROSS PKWY 20-202
RUSTON, LA 71270                        GAUTIER, MS 39553                   SOUTHAVEN, MS 38671




DARRYIEL COLE                           DARRYL EDWARDS                      DARRYL FRAZIER
1703 EVERGREEN PLACE SW                 5902 QUIVERA STREET                 5627 POINTCLAIR RD
WINTER HAVEN, FL 33880                  BATON ROUGE, LA 70805               CARVILLE, LA 70721




DARRYL HOOD                             DARRYL HORTON                       DARRYL KING
ADAMS RD                                7401 E WOOD RD                      108 KENTWOOD LANE
THOMASTON, GA 30286                     FAIRFIELD, AL 35064                 INDIANOLA, MS 38751




DARRYL YOUNG                            DARSHARN BROWN                      DARSHAY JONES
504 LINE STREET S                       81 S HARNEY ST.                     1608 HIGHLAND AVE
PHILADELPHIA, MS 39350                  CAMILLA, GA 31730                   DUBLIN, GA 31021




DARSHUN FREEMAN                         DART CONTAINER CORP.                DART CONTAINER CORPORATION
5020 HIGHWAY 311                        ATTN DAYTON LOVEN                   ATTN BRUCE BRICKER, SALES MGR
HOLLY SPRINGS, MS 38635                 500 HOGSBACK RD                     500 HOGSBACK RD
                                        MASON, MI 48854                     MASON, MI 48854




DARTHA COX                              DARYL FOSTER                        DARYL PALMER
504 CANEBRAKE DR                        4181 MILLBRANCH RD APT 2            5526 CRESCENT LANE
ANDERSON, SC 29621                      MEMPHIS, TN 38116                   MEMPHIS, TN 38120




DASHA SMITH                             DASHANDA FRAZIER                    DASHEIKA WASHINGTON
176 ANN ST                              713 PEARL AVE                       609 UPLAND RIDGE DR
NATCHITOCHES, LA 71457                  CLEVELAND, MS 38732                 CONYERS, GA 30012




DASHIYAH AGNEW                          DASIA HARRISON                      DATA FACTS INC
1115 MLK JR DRIVE                       111 3RD AVE                         8520 MACON RD STE 2
BOONEVILLE, MS 38829                    MT PLEASANT, TN 38474               CORDOVA, TN 38018
DATA MASONS SOFTWARE Case
                       LLC    19-11984-CSS
                                        DATAFILEDoc  36 FiledLLC
                                                 TECHNOLOGIES   09/10/19   PageDATALOGIC
                                                                                389 of 1514
                                                                                         ADC INC
ATTN BRIAN LYNCH, BUSINESS DEV MGR      4100 N MULBERRY DRIVE STE 300          ATTN ACCOUNTS RECEIVABLE
1605 MAIN ST, STE 610                   KANSAS CITY, MO 64116                  959 TERRY ST
SARASOTA, FL 34236                                                             EUGENE, OR 97402-9150




DATAMAX SERVICES INC                   DATATECH LABORATORIES INC               DATAVIOUS HACKLER
                                       DATATECH LABS                           112 SEVEN OAKS RD APT C-3
                                       8000 E QUINCY AVE                       LELAND, MS 38756
                                       SUITE 300
                                       DENVER, CO 80237



DATTEL REALTY                          DATTEL, SAMUEL                          DATWONE GOODS
505 S PERKINS                          C/O DATTEL REALTY                       1656 JOHN D ODOM
MEMPHIS, TN 38117                      505 S PERKINS                           DOTHAN, AL 36303
                                       PO BOX 240007
                                       MEMPHIS, TN 38124



DAUGHTRY PHARMACY LLC                  DAUGHTRY PHARMACY LLC                   DAUGHTRY REAL ESTATE LLC
2543 ROSS CLARK CIR STE 1              C/O THE DAUGHTRY GROUP                  C/O MR BLAKE DAUGHTRY
DOTHAN, AL 36301                       3306 ROSS CLARK CIR                     2543 ROSS CLARK CIR STE 1
                                       DOTHAN, AL 36303                        DOTHAN, AL 36301




DAULTON LEAMON                         DAUN JONES                              DAUNIELLE JONES
46 BROOK SIDE DRIVE                    151 ELTON PARK DRIVE                    4407 JACKSON HWY
RINGGOLD, GA 30739                     JACKSON, MS 39212                       JACKSON, MS 39209




DAUNTE PARKER                          DAVE HOLLINGSHEAD                       DAVE LOVE
677 HWY 589 APT 4                      700 E 7TH                               85 OLDENBURG DR
PURVIS, MS 39475                       PORTAGEVILLE, MO 63873                  RIVERDALE, GA 30274




DAVENE INC.                            DAVENPORT TOWING AND                    DAVIA CUNNINGHAM
PO BOX 751670                          RECOVERY LLC                            200 PURNELL RD
MEMPHIS, TN 38175-1670                 190 EASTMAN                             CAMDEN, AL 36726
                                       MEMPHIS, TN 38109




DAVID ADRIANCE                         DAVID ALBIN                             DAVID ALEXANDER
407 QUAIL RUN ROAD                     4731 MALLARD LAKE COVE                  4813 LONGSTREET PLACE
WARNER ROBINS, GA 31088                COLLIERVILLE, TN 38017                  BOSSIER, LA 71112




DAVID ALTMAN                           DAVID AYMOND                            DAVID BARRY
791 CLEVELAND AVENUE 41                P O BOX 1165                            313 N JACKSON
PIKEVILLE, TN 37367                    BUNKIE, LA 71322                        POPLARVILLE, MS 39470




DAVID BEAN                             DAVID BECK                              DAVID BELL
PO BOX 160                             114 NARROW ROAD                         901 HIGHLAND AVE
LAMAR, AR 72830                        MENDENHALL, MS 39114                    DUBLIN, GA 31021
DAVID BILLINGS           Case 19-11984-CSS     Doc 36
                                        DAVID BISHOP         Filed 09/10/19   PageDAVID
                                                                                   390BODIE
                                                                                        of 1514
PO BOX 175                              325 REYNOLDS STREET                       1085 JOY MEADOWS CIRCLE
GLENMORA, LA 71433                      BRUNSWICK, GA 31520                       BONIFAY, FL 32425




DAVID BOOHER                            DAVID BOYD                                DAVID BOYD
292 COLD SPRINGS RD                     4039 VISTA VERDE DR APT 2                 943 DEERCREST CIR
BLOUNTVILLE, TN 37617                   NEW PORT RICHEY, FL 34655                 EVANS, GA 30809




DAVID BOYER                             DAVID BRADY                               DAVID BRIGHT
430 KATHRYN                             407 BARKER TEN MILE ROAD                  1806 AUSTIN WALKER COURT
EAST PRAIRIE, MO 63845                  LUMBERTON, NC 28358                       HARRISON, AR 72601




DAVID BRISCOE                           DAVID BROACH                              DAVID BROWN
2581 DANIEL CEMETARY RD                 4648 D EAST PRISOCK DRIVE                 17233 STATE ROUTE 56
MONROE, GA 30655                        MERIDIAN, MS 39301                        ALTMONT, TN 37301




DAVID BROWN                             DAVID BRUNSON                             DAVID BUTTS
39039 JAMES DRIVE                       5105 NORTH COUNTY RD 75                   1404 TOPSY RD
PRAIRIEVILLE, LA 70769                  COLUMBIA, AL 36319                        RANDOLPH, MS 38664




DAVID C CLAYTON                         DAVID C GLASS                             DAVID C WILLIAMS &
D/B/A CLAYTON DRUGS                     PO BOX 253                                SUE L WILLIAMS JT TEN
105 PALISADES BLVD                      DEQUEEN, AR 71832                         2956 E 9800 S
BRANDON, MS 39047                                                                 SANDY, UT 84092-4297




DAVID CABLE                             DAVID CAPETILLO JR                        DAVID CARL
07 30TH ST                              1000 GAINES ST LOT 9                      1117 BELMONT STREET
OLD HICKORY, TN 37138                   NASHVILLE, AR 71852                       PARIS, TN 38242




DAVID CARVER                            DAVID CHAMBERS                            DAVID CLARK
314 ULMAN AVE                           1417 COLLINS AVE                          148 HARTSFIELD DR.
BAY SAINT LOUIS, MS 39520               RICHMOND HEIGHTS, MO 63117                LEESBURG, GA 31763




DAVID CORBIN                            DAVID CORBIN                              DAVID CORNELSON
236 CHANCERVILLE BLVD                   236 CHASERVILLE HWY
SPARKS, GA 31647                        SPARKS, GA 31647




DAVID COURTNEY                          DAVID CRIDDELL                            DAVID D TUCKER
607 W BAYOU DR                          3295 HIGHWAY 20 SE                        932 OLD CELINA ROAD
STERLINGTON, LA 71280                   CONYERS, GA 30012                         ALLONS, TN 38541-6912
DAVID DANIELS            Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                        DAVID DAUGHERTY                PageDAVID
                                                                            391DAWSON
                                                                                 of 1514JR
1734 HWY 561                            201 DOGWOOD DRIVE                  160 ANNA LANE
COLUMBIA, LA 71418                      WATER VALLEY, MS 38965             WEST MEMPHIS, AR 72301




DAVID DAWSON                            DAVID DEEP LAW OFFICES             DAVID DENNIS AMERICAN
91 OLD HIGHWAY 84 NO 1 LOT 6            COLLECTION DEPARTMENT              LEGION 268
NATCHEZ, MS 39120-7002                  PO BOX 50                          57 WOOD STREET
                                        HENDERSON, KY 42419-0050           ATTN: HEYWARD TUKES
                                                                           FORT VALLEY, GA 31030



DAVID DERR                              DAVID DEVOE                        DAVID DEVOE
477 ODIS DERR RD                        112 PINE HILL RD LOT 4             521 FAIR ST APT C
MANY, LA 71449                          DUBLIN, GA 31021                   DUBLIN, GA 31021




DAVID DOSER                             DAVID DOWNING                      DAVID DUTHU
1426 EAST ROLLING OAKS DR               839 HOGANS BRANCH RD               4 STROTHER RD
MEMPHIS, TN 38119                       HENDERSONVILLE, TN 37075           BALDWYN, MS 38824




DAVID EDWARD BRADO                      DAVID EVANS                        DAVID F BARBER
PHARMACY CANDIDATE                      1087 DAMASCUS RD                   BARBER PROMOTIONS
8787 HESTER BEASLEY ROAD                HAZLEHURST, MS 39083               AND EMBROIDERY
NASHVILLE, TN 37221                                                        2159 N THOMPSON LN C-8
                                                                           MURFREESBORO, TN 37129



DAVID FAIRCHILD                         DAVID FOGLE                        DAVID FOSHEE
4808 WEAVER RD                          1216 SOUTH MAIN ST                 220 DAWN
LAKE CHARLES, LA 70605                  ABBEVILLE, SC 29620                BRIGHTON, TN 38011




DAVID FOSHEE                            DAVID FOSTER                       DAVID FOUTS
225 DAWN LN                             1940 VAN WILLIAMSON RD             1558 BRIARCLIFF DR
BRIGHTON, TN 38011                      LOUISVILLE, MS 39339               CAPE GIRARDEAU, MO 63701




DAVID FOUTS                             DAVID FRANKLIN                     DAVID FRAZIER
1558 BRIARCLIFF DR                      1002 WEST WILSON ST.               115 HOLLY RIDGE
CAPE GIRARDEAU, MO 63701-2619           HEBER SPRINGS, AR 72543            HAUGHTON, LA 71037




DAVID FRENCH                            DAVID G. WALLACE                   DAVID GANGARD
2010 RICH SMITH LN APT 716              PO BOX 435                         808 BIG FOUR
CONWAY, AR 72032                        DOVER, TN 37058                    ELDORADO, IL 62930




DAVID GILMORE                           DAVID GLASS                        DAVID GLOVER
420 W HART AVE                          PO BOX 253                         6456 WELLS FARM COVE
OPP, AL 36467                           DE QUEEN, AR 71832-0253            BARTLETT, TN 38135
DAVID GOMEZ             Case 19-11984-CSS     Doc 36
                                       DAVID GREGORY      Filed 09/10/19   PageDAVID
                                                                                392GREGORY
                                                                                     of 1514
6601 HARDFORD STREET                   19 N MORRISON                           19 NORTH MORSON
MEMPHIS, TN 38134                      MARION, AR 72364                        MARION, AR 72364




DAVID GRUBBS                           DAVID GUTHIER                           DAVID HALL
571 WAYNESBORO HWY                     616 A STREET                            853 AZALEA COVE
WAYNESBORO, TN 38485                   PERRYVILLE, AR 72126-8787               SOUTHAVEN, MS 38671




DAVID HANSELL                          DAVID HENRY                             DAVID HESKETT
2982 SETH COURT C                      105 GLENNA LANE                         332 CR 456
GASTONIA, NC 28054                     CABOT, AR 72023                         PIGGOTT, AR 72454




DAVID HICKEY                           DAVID HILL                              DAVID HOILMAN
710 E MAIN ST APT G-4                  130 CHANDLER DR                         116 RIVERSIDE LANE
HARDY, AR 72542                        LADSON, SC 29456                        NEWLAND, NC 28657




DAVID HOLLAND                          DAVID HORNBEAK                          DAVID HUDSON
19216 HIGHWAY 613                      365 COUNTY ROAD                         108 HOOTERVILLE RD
MOSS POINT, MS 39562                   LENOX, AL 36454                         DOVER, TN 37058




DAVID HUFFSTICKLER                     DAVID INGLE                             DAVID JACKSON
703 HIGHLAND CIRCLE                    223 HAVERHILL CIRCLE                    4473 REDWOOD DR
NEW ALBANY, MS 38652                   WARNER ROBINS, GA 31088                 JACKSON, MS 39212




DAVID JOHNSON                          DAVID JOHNSON                           DAVID JOHNSON
3415 COLONY DR                         616 AVE G                               678 HWY 4 EAST
JONESBORO, AR 72404                    MOODY, TX 76557                         BOONEVILLE, MS 38829




DAVID JONES                            DAVID JONES                             DAVID KASSEL
1915 ALTA WOODS BLVD                   338 C TARPON AVE                        28 CR 2003
JACKSON, MS 39204                      FERNANDINA BEACH, FL 32034              OXFORD, MS 38655




DAVID KEAGLE                           DAVID KIDD                              DAVID KIFURI
470 ROESCH ROAD                        413 CREEK RD                            1695 STEVE WAY APT 4
HALLSVILLE, TX 75650                   BENTON, AR 72015                        MEM, TN 38104




DAVID KINARD                           DAVID KLASING                           DAVID L ALBIN
1012 AVENEY STREET                     318 COUNTY ROAD 849                     4731 MALLARD LAKE COVE
LOT 25                                 CALERA, AL 35040                        COLLIERVILLE, TN 38017
CROSSETT, AR 71635
DAVID L WOODS            Case 19-11984-CSS     Doc 36
                                        DAVID LANG           Filed 09/10/19   PageDAVID
                                                                                   393LANTRIP
                                                                                        of 1514
12720 HIGHWAY 57                        340 MCGREGOR RD                           2975 FAIRMEADOW DR
COUNCE, TN 38326                        WIGGINS, MS 39577                         HORN LAKE, MS 38637-2757




DAVID LEE STEWART                       DAVID LEGGETT                             DAVID LINGERFELT
DIXIELAND CRITTER GITTER LLC            101 VERNON LEWIS WAY                      16 REECE STREET
2970 PEACHTREE RD STE 805               BRUNSWICK, GA 31525                       ROSSVILLE, GA 30741
ADGER, AL 35006




DAVID LOFTIN                            DAVID LOFTIN                              DAVID LOGAN
4988 SWAN LAKE RD                       4988 SWANLAKE RD.                         1200 GARDNER ST
BOSSIER CITY, LA 71111-6404             BOSSIER, LA 71111-6404                    CAMDEN, SC 29020




DAVID LOPEZ                             DAVID LUTZ                                DAVID MADDALONI
1014 N DALEVILLE AVE LOT 29             2021 CARDINAL DRIVE                       913 FLOURNEY ST
DALEVILLE, AL 36322                     DANVILLE, KY 40422                        ELBA, AL 36323




DAVID MADISON                           DAVID MAJURE                              DAVID MCIVER
2020 PUCKETT ROAD                       PO BOX 5105                               15814 ARKABUTLA ROAD
GREENFIELD, TN 38230                    MERIDIAN, MS 39302                        SARAH, MS 38665




DAVID MCIVER                            DAVID MCNEIL                              DAVID MILES
675 ALRED ROAD                          11350 HARTS ROAD                          813 NEW NATCHITOCHES
COLDWATER, MS 38618                     JACKSONVILLE, FL 32218-3706               WEST MONROE, LA 71292




DAVID MIZE                              DAVID MORRIS                              DAVID MOSS
6580 MARBELS ROAD                       632 RIVER ROAD                            602 NORTH UTICA ST.
GRAND BAY, AL 36541                     STERLINGTON, LA 71280                     TERRY, MS 39170




DAVID MUIR                              DAVID MURPHY                              DAVID MURPHY
4200 KNOWLES AVE APT 106                114 CHAMBERS DR                           9335 HIGHWAY 165
MOSS POINT, MS 39562                    ELIZABETHTON, TN 37643                    GRAYSON, LA 71435




DAVID N WHITE &                         DAVID NELSON                              DAVID NEWBERRY
BEVERLY B WHITE JT TEN                  392 DAVIS RD                              3205 13 COLONY MALL
3862 KEARNEY                            RINGGOLD, LA 71068                        MEMPHIS, TN 38115
MEMPHIS, TN 38111-6734




DAVID OLIVER                            DAVID OWENS                               DAVID PARK
87 THOMAS DR.                           PO BOX 23                                 1925 LEIGHS CHAPEL RD
COLLINS, MS 39428                       BONITA, LA 71223                          COVINGTON, TN 38019
DAVID PERRY              Case 19-11984-CSS     Doc 36
                                        DAVID PHILLIPS       Filed 09/10/19   PageDAVID
                                                                                   394PIEPER
                                                                                        of 1514
216 CLOVERLEAF LANE                      PO BOX 440                               452 LIVINGSTON
DUBLIN, GA 31021                         SMITHVILLE, MS 38870                     YELLVILLE, AR 72687




DAVID POWELL                             DAVID PRESTON                            DAVID PRIOR
2602 WEST BEEBE CAPPS                    85 NOTCH LANCE                           2374 CUMBERLAND COURT
SEARCY, AR 72143                         HARTSVILLE, TN 37074-3738                SNELLVILLE, GA 30039




DAVID PRIOR                              DAVID PRITCHARD                          DAVID PRYOR
7524 BREEZY LAKE LN                      7146 MCNAIR RD NORTHWEST                 2374 CUMBERLAND CT
FLOWERY BRANCH, GA 30542-7736            ROXIE, MS 39661                          SNELLVILLE, GA 30039




DAVID PUGH                               DAVID READY                              DAVID REED
1405 NORTH GREENWICH AVE                 PO BOX 547                               LOT 13 ORLEANS ST.
RUSSELLVILLE, AR 72801                   MONTICELLO, MS 39654                     GREENWOOD, MS 38930




DAVID ROMERO                             DAVID ROOT                               DAVID RUSSELL
521 FULGHUM CT                           PO BOX 403                               4118 CENTRAL VALLEY ROAD
EAST DUBLIN, GA 31027                    MILTON, FL 32572                         MURFREESBORO, TN 37129




DAVID SAMPSON                            DAVID SCOTT WING                         DAVID SCOTT
3476 DOLLAR STORE ROAD                   336 PEG LANE WEST                        3055 NORMANDY
OCHLOKNEE, GA 31733                      MEMPHIS, TN 38117                        HORN LAKE, MS 38637




DAVID SEARLS                             DAVID SELVEY                             DAVID SHAMOON
1614 COUNTY RD 2600                      2327 HWY 277 NORTH                       484 RUBYE DRIVE
MOUNT PLEASANT, TX 75455                 WATSON, AR 71674                         GREENVILLE, MS 38701




DAVID SHAWN STREVEL                      DAVID SHERMAN                            DAVID SHIVELY
93 MAX LANE                              3993 COTTAGE HILL RD                     10024 OANA STREET
PONTOTOC, MS 38863                       MOBILE, AL 36609                         NEW PORT RICHEY, FL 34654




DAVID SHORTER                            DAVID SILKINS                            DAVID SLATE
5249 SUNRAY DRIVE                        108 NORTH HANCOCK STREET                 236 ESTATE DR
MEMPHIS, TN 38118                        MCCLEANSBORO, IL 62859                   RAINSVILLE, AL 35986




DAVID SMITH                              DAVID SNOWDEN                            DAVID SOLIZ
57 BIG VALLEY LANE                       UNKNOWN                                  713 LANDRY RD
POPLARVILLE, MS 39470                    MEMPHIS, TN 38118                        WESTLAKE, LA 70669
DAVID STEPHENS          Case 19-11984-CSS     Doc 36
                                       DAVID STEVENS     Filed 09/10/19   PageDAVID
                                                                               395STREVEL
                                                                                    of 1514
6022 JASMINE AVE                       1981 BATON SCHOOL RD                   93 MAX LANE
BASTROP, LA 71220                      LENOIR, NC 28645                       PONTOTOC, MS 38863




DAVID STRIEBY                          DAVID TAYLOR                           DAVID TEMPLETON
913 HIDEAWAY CABIN ROAD                316 MID SOUTH LOOP                     2745 MANSFIELD PL
ALTMONT, TN 37301                      HAUGHTON, LA 71037                     JACKSON, MO 63755




DAVID TERBURGH                         DAVID THAXTON                          DAVID TRESTRAIL
732 BUTLER ST                          146 DONNA LANE                         1089 SPRING MEADOWS DRIVE
BOLIVAR, TN 38008                      STATESVILLE, NC 28625                  RINGGOLD, GA 30736




DAVID TUCKER                           DAVID TUCKER                           DAVID VAUGHT
40 S SPRIGG                            932 OLD CELINA ROAD                    820 N COMPTON LANE
CAPE GIRARDEAU, MO 63701               ALLONS, TN 38541-6912                  MURFREESBORO, TN 37129




DAVID W EDWARDS                        DAVID W MAROSKI                        DAVID W QUARLES &
PO BOX 458                             MAROSKI PHOTOGRAPHY                    LESLIE I QUARLES JT TEN
PARIS, TN 38242                        126 JEFFERSON STREET                   354 CLARK ROAD
                                       MANSFIELD, LA 71052                    FLORENCE, MS 39073-7783




DAVID WAITE                            DAVID WATSON                           DAVID WEBBER
102 PATTON DRIVE                       7248 TINSLEY RD                        617 S 6TH
WEST MONROE, LA 71291                  YAZOO CITY, MS 39194                   VAN BUREN, AR 72956




DAVID WENTWORTH                        DAVID WESTBROOKS                       DAVID WHITMAN
1705 COUNTY RD 22                      294 WOODLAND AVE                       7090 MAIN EXTENDED LANE
ASHVILLE, AL 35953                     SUMMERVILLE, GA 30747                  HARRISBURG, AR 72432




DAVID WHITT                            DAVID WRIGHT                           DAVID WYDHAM
95 OAK DRIVE                           1311 HARRISON RD                       123 MOSSWOOD LANE
JASPER, AL 35501                       MUFREESBORO, TN 37128                  JOHNSONVILLE, SC 29555




DAVIDA BRAXTON                         DAVIDA JONES                           DAVIDA LAMB
507 E PARKVIEW DR                      PO BOX 547                             6947 BANKHEAD HIGHWAY
HOPKINSVILLE, KY 42240-2606            SOMERVILLE, TN 38068                   DOUGLASVILLE, GA 30134




DAVIDRIA BIBBINS                       DAVIDS LOCK & KEY INC                  DAVIDS PLACE CO.
705 HILL AVE.                          2205 DENISE DRIVE                      2120 E. 52ND STREET
ARCADIA, LA 71001                      COLUMBIA, TN 38401                     VERNON, CA 90058
DAVIDSON, THOMAS S      Case 19-11984-CSS     Doc 36
                                       DAVIES MCCREA       Filed 09/10/19   PageDAVINA
                                                                                 396 of   1514
                                                                                       RICKELS
C/O THE MITCHELL CO                    1105 KINDALE PARK ROAD                   1100 HENDRIX RD
PO BOX 160306                          KINGSTREE, SC 29556                      COFFEEVILLE, MS 38922
MOBILE, AL 36616




DAVINA RUSSELL                         DAVINESHA SMITH                          DAVION GERAE
193 POND RD B30                        4799 LEXINGTON RD                        3142 LADBROOK
ADEL, GA 31620                         WASHINGTON, GA 30673                     MEMPHIS, TN 38118




DAVION MINOR                           DAVION QUINN                             DAVIS CHARLENE
698 LOWER WOODVILLE ROAD               405 NORTHEAST ST                         1370 CONTRY COLONY
NATCHEZ, MS 39120                      GREENSBORO, GA 30642                     ORANGEBURG, SC 29115




DAVIS ELEMENTARY                       DAVIS SPECIALIZED LLC                    DAVLYN FLOWERS
5491 HIGHWAY 301                       RELIABLE FILE & SECURITY                 156 HEARD RD
TRENTON, GA 30752                      830 S GUIGNARD DRIVE                     RUSTON, LA 71270
                                       SUMTER, SC 29150




DAVON WELCH                            DAVONA WALKER                            DAWN ANDREWS
7137 PIPE DREAM CV                     479 STARLIGHT DR                         840 CULLMAN RD
SOUTHAVEN, MS 38671                    COLLIERVILLE, TN 38017                   ARAB, AL 35016




DAWN ATKINS                            DAWN BALLARD                             DAWN BALLARD
722 N 11TH                             256 SOUTH LAKE DRIVE NW                  256 SOUTHLAKE DR NW
DEQUEEN, AR 71832                      THOMSON, GA 30824                        THOMSON, GA 30824




DAWN BIRGH                             DAWN BROOKS                              DAWN CASHION
STORE 3215                             1320 SETON AVE SE                        1000 WALDEN CREEK TRACE
MEMPHIS, TN 38118                      DECATUR, AL 35601                        SPRINGHILL, TN 37174




DAWN CLONTZ                            DAWN CROUCH                              DAWN DOUGHTY
PO BOX 103                             2218 ASHLAND DRIVE                       114 N LAUREL AVE
GILBERT, AR 72636                      SOUTHAVEN, MS 38671                      LANDRUM, SC 29356




DAWN ELLER                             DAWN ELLIOTT                             DAWN FINCHER
111 WILSON AIRPORT RD                  1122 MC CLURE LANE                       8308 REDSTONE DRIVE
ALBANY, KY 42602                       MOUNTAIN HOME, AR 72653                  GAUTIER, MS 39553




DAWN GUERRA                            DAWN HARRIS                              DAWN JACKSON
662 VICTORIA ROAD                      14129 BARREN FIELD RD                    102 PULLEN DR.
BYHALIA, MS 38611                      MILAN, TN 38358                          ABERDEEN, MS 39730
DAWN JARZYNIECKI        Case 19-11984-CSS    Doc 36
                                       DAWN JENKINS       Filed 09/10/19   PageDAWN
                                                                                397KUEPER
                                                                                    of 1514
679 NORMAN RD                          229 CHERRY LANE                         436 N HIGH ST
GREENVILLE, AL 36037                   BATESVILLE, MS 38606                    CENTRALIA, IL 62801




DAWN MCDONALD                          DAWN MILLER                             DAWN MOORE
PO BOX 625                             2613 W ROYAL LN 2407                    UNKNOWN
LORENA, TX 76655                       IRVING, TX 75063                        OAKLAND CITY, IN 47660




DAWN PLEASANTS                         DAWN ROSIN                              DAWN SCHUTZ
202 DOGWOOD RANCH CIR.                 5244 FM 1520 SITE 37                    49 ROCKYTOP
BYHALIA, MS 38611                      PITTSBURG, TX 75686                     MAYFLOWER, AR 72106




DAWN VASBURGH                          DAWN WALDROP                            DAWN WILLIAMS
6310 WALNUT GROVE                      400 TURNER CV                           2630 ROCKY BRANCH RD
HORN LAKE, MS 38632                    HOLLY SPRINGS, MS 38635                 SUMRALL, MS 39482




DAWONNA GRANT                          DAWSON ARNOLD                           DAWSON HOOKS
205 NORTH PINE STREET                  1806 MAPLE RD                           PO BOX 1955
ADEL, GA 31620                         BENTON, AR 72019                        REIDSVILLE, GA 30453




DAWSON HUFFMAN                         DAWSON MATHIS                           DAWSON WOOD
8385 HWY 59 W                          3040 DYNAMITE HILL ROAD                 615 EVANSBRASWELL ROAD
BURLISON, TN 38015                     WAYNESBORO, TN 38485                    DEXTER, GA 31019




DAY SPRING ENTERPRISES                 DAY SPRING INTERNATIONAL                DAYCIE STONE
ATTN: ED BORZILLIERI                   ATTN: BILLY GRIFFIN                     40 EAST MOUNTAIN
45 BENBRO DRIVE                        253 MAIN ST.                            EUREKA SPRING, AR 72632
CHEEKTOWAGA, NY 12445                  PETTISVILLE, OH 43553




DAYDREAMERS INC.                       DAYNA HERNANDEZ                         DAYNA TERRELL
PO BOX 10                              602 N ELM ST                            18 OAK LANE
MATAWAN, NJ 07747                      BEEBE, AR 72012                         NATCHEZ, MS 39120




DAYS INN OF KUTTAWA                    DAYS INN SPRINGFIELD KENTUCKY           DAYSHA SUMNER
139 DAYS INN DRIVE                     324 LINCOLN DRIVE                       8 PROBASCO
KUTTAWA, KY 42055                      SPRINGFIELD, KY 40069                   LA FAYETTE, GA 30728




DAYSPRING LANDSCAPING                  DAYTON NUT SPECIALTIES INC              DAYTON NUT SPECIALTIES INC
1006 MAID MARIAN LANE                  ATTN BOBBY CARDWELL                     ATTN KYLE MASCHINO, VP
DUBLIN, GA 31021                       1002 EZRA ST.                           919 N MAIN ST
                                       SMYRNA, TN 37167                        DAYTON, OH 45405
DAYTON NUT SPECIALTIES Case
                       INC   19-11984-CSS     Doc 36 Filed
                                       DAZIA PETTY               09/10/19    PageDAZMINE
                                                                                  398 ofMARKS
                                                                                         1514
ATTN STANLEY MASCHINO, PRESIDENT       4369 LOWER COALFIRE                       13 SYLVAN HILL DR.
45 N PIONEER BLVD                      ETHELSVILLE, AL 35461                     WARREN, AR 71671
SPRINGBORO, OH 45065




DB PARTNERS                           DB PARTNERS                                DBP MASONRY
251 SOUTH WASHINGTON ST               ATTN DWIGHT WEAVER AND BARRY BATES         25 THOMPSON LANE
RIPLEY, TN 38063                      251 S WASHINGTON ST                        PURVIS, MS 39475
                                      RIPLEY, TN 38063




DBS TENNESSEE RADIO NETWORK           DC MAJURE FAMILY LIMITED PARTNERSHIP       DC SERVICES SOLUTIONS LLC
NETWORK                               ATTN DAVID MAJURE, II, MANAGING            PO BOX 171
PO BOX 402607                         PARTNER                                    SOUTHAVEN, MS 38671
ATLANTA, GA 30349                     PO BOX 5105
                                      MERIDIAN, MS 39302



DC TREASURER                          DCC                                        DCHS BAND BOOSTERS
899 N CAPITOL ST                      270 SOUTH MAIN STREET                      384 E GOODMAN RD STE 265
NE 2ND FLOOR                          FLEMINGTON, NJ 08822                       SOUTHAVEN, MS 38671
WASHINGTON, DC 20002




DCI                                   DDC HOTELS INC                             DDC HOTELS INC
(REEVES SAIN)                         DRURY SUITES CAPE                          PEAR TREE INN ARNOLD
8351 UMBRIA AVE                       GIRARDEAU                                  1201 DRURY LANE
SACRAMENTO, CA 95828                  3303 CAMPSTER DRIVE                        ARNOLD, MO 63010
                                      CAPE GIRARDEAU, MO 63701



DE ANNA JOHNSON                       DE BEUKELAER CORPORATION                   DEA CLOUSE
133 APONANG ROAD                      228 INDUSTRIAL DR. N.                      802 IVY LANE
KOSCIUSKO, MS 39090                   MADISON, MS 39110                          HINESVILLE, GA 31316




DEAIRIA BALL                          DEAIRUS CARTER                             DEALEXUS ROSS
185 MCCORY COURT VILLAGEAPT112        401 2NS ST                                 1215 MARYLAND DR
ALICEVILLE, AL 35442                  CONWAY, AR 72032                           ALBANY, GA 31701




DEALONA ADAMS                         DEALTRIANA BURCH                           DEAN GUNTER
781 DILLAHUNTY RD                     1541 CHARTER EAST CIRCLE                   34 LAKE COURT
HUNTINGDON, TN 38344                  BIRMINGHAM, AL 35215                       PHENIX CITY, AL 36870




DEAN LOCKLAR                          DEAN POYNER                                DEANA CHAPPELL
20282 EAST SILVER HILL AVE            167 HWY 331                                VANCLEAVE VOLLEYBALL
ROBERTSDALE, AL 36567                 BANNER, MS 38913                           BOOSTER CLUB
                                                                                 16904 SPRING LAKE DRIVE
                                                                                 VANCLEAVE, MS 39565



DEANA CLEVELAND                       DEANDRA JOHNSON                            DEANDRA RAYMOND
5412 ROGERS RD                        118 PINE DR                                102 GATOR RD
PINE BLUFF, AR 71603                  PEARL, MS 39208                            PORTAL, GA 30450
DEANDRA WHITESIDE        Case 19-11984-CSS    Doc
                                        DEANDRE    36 Filed 09/10/19
                                                ALEXANDER              PageDEANDRE
                                                                            399 of JORDAN
                                                                                    1514
126 COURTLAND ST                        139 PRAIRIE LANE                   4183 N AMANDA CIRCLE APT. 7
JACKSON, TN 38301                       ANDERSON, SC 29624                 MEMPHIS, TN 38128




DEANDRE MOORE                           DEANDREA MCWHORTER                 DEANDREA SCOTT
4225 BOEINGSHIRE DR                     2708 SKYLINE DRIVE                 221 COUNCIL RD
MEMPHIS, TN 38116                       APT 20C                            SALTERS, SC 29590
                                        JACKSON, MS 39213




DEANDRIA HUGHES                         DEANGELA RUFFIN                    DEANGELO GILLARD
5120 INWOOD DRIVE                       811 W SUMTER ST. APT 36            731 GREENLAWN ST
JACKSON, MS 39206                       SHELBY, NC 28150                   PRESCOTT, AR 71857




DEANGELO MILLER                         DEANGELO NELSON                    DEANGELO SHARP
407 WEST OAKLAND ST                     902 STIXX LANE                     7440 GERMANSHIRE LN
ANDREWS, SC 29510                       MEMPHIS, TN 38018                  MEMPHIS, TN 38125




DEANGELO SMITH                          DEANGILO HARRIS                    DEANN GIPSON
2837 BESSEMER RD                        464 BAREMORE STREET                2603 N POINTE CIRCLE
BIRMINGHAM, AL 35208                    LOUISVILLE, MS 39339               TALLAHASSEE, FL 32308




DEANN TARTT                             DEANN TARTT                        DEANN VINKLER-CLAY
2180 BETHEL CHURCH RD                   2180 BETHEL CHURCH ROAD            411 HARTMAN LOOP
HOLCOMB, MS 38940                       HOLCOMB, MS 38940                  WAVERLEY, TN 37185




DEANNA BALLOU                           DEANNA BENJAMIN                    DEANNA BENNETT
5600 SOUTH LANDMARK CIRCLE              937 E LEE ST                       208 BAIRD STREET
LITTLE ROCK, AR 72206                   METTER, GA 30439                   HUGHES, AR 72348




DEANNA CAGLE                            DEANNA COUCH                       DEANNA DESKINS
525 SCOTT RD                            101 WALLACE DRIVE APT G108         29 EDENHAM COURT
CAMERON, NC 28326                       EASLEY, SC 29640                   BRUNSWICK, GA 31523




DEANNA DUNAVANT                         DEANNA GEARIN                      DEANNA HALL
2668 HWY 100 W.                         2490 NEW COUNTY LINE RD            1022 CR 172
DECATURVILLE, TN 38329                  SYLACAUGA, AL 35151                GUNTOWN, MS 38849




DEANNA HARDIN                           DEANNA HENDERSON                   DEANNA HICKS
555 RED FOX ROAD                        1489 FAIRFIELD RD                  305 SOUTH CEDAR
COLUMBUS, NC 28722                      CHESNEE, SC 29323                  JONESBORO, LA 71251
DEANNA LAFLEUR            Case 19-11984-CSS
                                         DEANNADoc 36 Filed 09/10/19
                                               LAMPROE                 PageDEANNA
                                                                            400 ofMARTIN
                                                                                   1514
PO BOX 1393                              1570 MONTEAGLE FALLS ROAD 5       122 ELK CIRCLE
EUNICE, LA 70535                         MONTEAGLE, TN 37356               SARDIS, TN 38371




DEANNA MUTINA                            DEANNA NEWBERN                    DEANNA ROBERSON
1219 PRINCETON DR.                       1634 HARVILLE                     13 SEAY STREET
LONGVIEW, TX 75601-4945                  MEMPHIS, TN 38111                 MILAN, GA 31060




DEANNA ROBINSON                          DEANNA ROBINSON                   DEANNA STRICKLAND
183 PR HWY 2245                          801 FRISCO LANE                   4 GROVE ST
HARTMAN, AR 72840                        PIGGOTT, AR 72454                 ARAGON, GA 30104




DEANNA SWEAT                             DEANNA TOLER                      DEANNE PARKER
218 CLEMENT RD                           103 BAYBORO CR                    1204 LOVING HIGHWAY
SUMTER, SC 29150                         GOOSE CREEK, SC 29445             GRAHAM, TX 76450




DEANTE WALKER                            DEANTHONY BROOKS                  DEANTHONY TERRELL
684 BURTONS COVE                         8160 PLEASANT CIR N.              18 OAK LANE
HAMPTON, GA 30228                        CITRONELLE, AL 36522              NATCHEZ, MS 39120




DEANTONIA JACKSON                        DEARIUS FAULK                     DEARLENE MCQUEEN
711 BRISCO                               2406 RAMBLEWOOD DR APT.G 71       3748 CROSSCREEK CIR
BASTROP, LA 71220                        CLARKSVILLE, TN 37040             VALDOSTA, GA 31605




DEASHA BEASLEY                           DEASHA PICKENS                    DEASHA SIMMONS
168 WALNUT STREET                        114 JOSIE CREEK DR                1702 NORTH OATES
COMMERCE, GA 30529                       PIEDMONT, SC 29673                HAYTI, MO 63851




DEASIA EDGE                              DEASIA GEORGE                     DEASIA HILL
129 BUCKSTON TRACE                       113 ROLLINGWOOD DR                259 RUFF ST
LEESBURG, GA 31763                       DUBLIN, GA 31021                  MACON, MS 39341




DEASTEN ELDRIDGE                         DEATHEL BANTON                    DEATRICE HILL
536 CORA DR                              6876 PEYTON RD                    115 MAE STREET
GASSVILLE, AR 72635                      COLDWATER, MS 38618               CENTRE, AL 35960




DEAUBRY COLLINS                          DEAUNDRA MOORE                    DEBBIE A CRAWLEY
1330 WASHINGTON ST APT.318               80 GOODHAVEN DR                   3116 NORTH PARK STREET
NATCHITOCHES, LA 71457                   GOODMAN, MS 39079                 SAPULPA, OK 74066
DEBBIE ADAMS          Case   19-11984-CSS     Doc 36
                                       DEBBIE ADAMS         Filed 09/10/19   PageDEBBIE
                                                                                  401 of  1514
                                                                                        BAKER
1139 COUNTY ROAD 4407 L                PO BOX 94                                 211 LANELLE CV.
BRUNDIDGE, AL 36010                    SCOTTS HILL, TN 38374                     SENATOBIA, MS 38668




DEBBIE BLANKS                          DEBBIE BUTZ                               DEBBIE CALDWELL
81 MCALISTER                           326 VALLEY VIEW                           1309 CLARK ST.
GREENVILLE, MS 38701                   DOVER, TN 37058                           BASTROP, LA 71220




DEBBIE CARPENTER                       DEBBIE CLONINGER                          DEBBIE COMPTON
13234 LAMBERT ST                       1015 CR 16                                PO BOX 7096
GONZALES, LA 70737                     MYRTLE, MS 38650                          JONESBORO, AR 72403-7096




DEBBIE CRAWLEY                         DEBBIE CRITES                             DEBBIE DUGGER
407 SAN BARNARD RD                     P.O. BOX 745                              1819 S. 11TH. ST
SYLVESTER, GA 31791                    MONTICELLO, MS 39654                      POPLAR BLUFF, MO 63901




DEBBIE EAVES                           DEBBIE EVERETT                            DEBBIE GRAVES
1015 COUNTY ROAD 16                    922 W MAIN ST                             6212 AUSTIN PEAY HIGHWAY
MYRTLE, MS 38650                       NEWBERN, TN 38059                         WESTMORELAND, TN 37186




DEBBIE GREER                           DEBBIE GRIFFITH                           DEBBIE HAWKINS
1163 SIMMONS ROAD                      26148 E. 118TH ST                         6777 MARTHA BERRY HWY NE
HUMBOLDT, TN 38343                     CONETA, OK 74429                          ARMUCHEE, GA 30105




DEBBIE HENRY                           DEBBIE HERNANDEZ                          DEBBIE HILL
132 COUNCIL LN                         901 BROWN AVE NW                          299 NORTH JONES RD
MENA, AR 71953-8438                    LIVE OAK, FL 32064                        PORTLAND, TN 37148




DEBBIE HOLT                            DEBBIE HOWARD                             DEBBIE MCCANN
741 BRIDGE CHAPEL ROAD                 424 DEMPSEY RD                            109 SE 5TH AVE
NEWPORT, TN 37821                      LOUISVILLE, MS 39339                      SIBLEY, LA 71073




DEBBIE MILLER                          DEBBIE ODOM                               DEBBIE PEARSALL
110 PRINCE CR.                         2478 HOLLISTER ROAD                       300 EDEN WAY RD
PALESTINE, AR 72372                    MARIANNA, FL 32446                        DOVER, TN 37058




DEBBIE PHILLIPS                        DEBBIE PIERCE                             DEBBIE ROTTERO
1607 RIDGE AVE                         PO BOX 346466 CR 303                      PO BOX 723
FLORENCE, AL 35630                     CHERRY VALLEY, AR 72324                   PARSONS, TN 38363
DEBBIE SCHELL           Case 19-11984-CSS     Doc 36
                                       DEBBIE SCHULZE       Filed 09/10/19   PageDEBBIE
                                                                                  402 of   1514
                                                                                        SISK VINCENT
1587 HWY. 117                           10126 HOOP CT                             JEFF SISK
RENTZ, GA 31075                         PORT RICHEY, FL 34668                     PO BOX 312
                                                                                  MT PLEASANT, TN 38474




DEBBIE STATES                           DEBBIE SUMMERS                            DEBBIE VARNELL
611 AVENUE J                            1250 GREEN DRIVE                          1887 FLETCHER RD
GREENWOOD, MS 38930                     TERRY, MS 39170                           ESTILL SPRINGS, TN 37330




DEBBIE WHITE                            DEBBIE WHITFIELD                          DEBBIE WHITFIELD-ASH
2819 EMERALD                            7656 COVINGTON RD                         511 TYLER CT.
MEMPHIS, TN 38115                       WHITE HOUSE, TN 37188                     WHITE HOUSE, TN 37188




DEBBIE WIGGINS                          DEBBIE WILLIAMS                           DEBBIE WILSON
2277 ANSLEY PARK CV                     113 WEST 2ND ST. P.O.BOX 64               440 AMELIA DR E
SOUTHAVEN, MS 38672                     WOODLAND, GA 31836                        MARTINEZ, GA 30907




DEBBY CULLUM                            DEBBY JOHNSON                             DEBBY MCRAE
1106 BUTLERVILLE ROAD                   2708 TRELAWNY DRIVE                       17665 OLD JACKSON RD
AUSTIN, AR 72007                        CLARKSVILLE, TN 37043                     DEKALB, MS 39328




DEBORA FAIL                             DEBORA GIVENS                             DEBORA LORD
7680 MARLBORA AVE                       146 BAGWELL RD                            202 EASY K ROAD
BARNWELL, SC 29812                      DOVER, TN 37058                           SAGE, AR 72573




DEBORA REESE                            DEBORAH A WEAVER                          DEBORAH ANDERSON
405 PINE VALLEY DRIVE                   132 MONROE GREEN RD                       726 DR. MARTIN LUTHER KIN
ROANOKE, AL 36274                       TRION, GA 30753                           ROLLING FORK, MS 39159




DEBORAH AVERITT                         DEBORAH BALLARD                           DEBORAH BALLOU
1005 ARLINGTON RIDGE ROAD               209 GRIMES STREET                         241 FRANKLIN ST
ERIN, TN 37061                          ENTERPRISE, AL 36330                      ZEBULON, GA 30295




DEBORAH BARLOW                          DEBORAH BAUMAN                            DEBORAH BENTLEY
211 GRIGGERS                            24667 PERCH DRIVE                         270 HAMMOCK ROAD
EVERGREEN, AL 36401                     GOLDEN, MO 65658                          JESUP, GA 31545




DEBORAH BESS-FLAKE                      DEBORAH BOWSER                            DEBORAH BRICKER
3226 KNIGHT LANE                        104 NORTHWAY DRIVE APT 33                 2703 N 5TH STREET
MEMPHIS, TN 38115                       PICKENS, SC 29671                         PARAGOULD, AR 72450
DEBORAH BRUMLEY         Case 19-11984-CSS    Doc
                                       DEBORAH    36 Filed 09/10/19
                                               BUTLER                 PageDEBORAH
                                                                           403 of CARPENTER
                                                                                  1514
2018 BIENVILLE                         152 MINK BR. ROAD                  509 39TH ST NE
MONROE, LA 71201                       WAYNESBORO, TN 38485               FORT PAYNE, AL 35967




DEBORAH CARVER                         DEBORAH CHAFFIN                    DEBORAH CLARK
331 LANIER ROAD                        270 CAROLINE ST                    MARCUS STREET EXT, APT 17
LAGRANGE, GA 30241                     LEWISPORT, KY 42351                RIPLEY, TN 38663




DEBORAH COLVIN                         DEBORAH CRAFT                      DEBORAH CROWLEY
6477 HWY 17                            122 CREEK ISLE DR                  3113 SOUTH HWY 105
CARROLLTON, MS 38917                   LEESBURG, GA 31763                 EAST PRAIRIE, MO 63845




DEBORAH CUNNINGHAM                     DEBORAH DAMREN                     DEBORAH DEES
606 S. 6TH ST                          885 WEST RIVER RD                  11985 GEARY ST.
JESUP, GA 31545                        PALATKA, FL 32771                  IRVINGTON, AL 36544




DEBORAH DEWITT-STONE                   DEBORAH DEWITT-STONE               DEBORAH DORTON
156 PARK CICRLE                        156 PARK CIRCLE                    2143 DENIUM AVENUE
NEW JOHNSONVILLE, TN 37134             NEW JOHNSONVILLE, TN 37134         COLUMBIA, TN 38401




DEBORAH EDWARDS                        DEBORAH EVANS                      DEBORAH EVANS
194 MARIETTA ST.                       347 AIRPORT RD                     PO BOX 34
SURRENCY, GA 31563                     VIDALIA, LA 71373                  DAINGERFIELD, TX 75638




DEBORAH FABIAN                         DEBORAH FEEMSTER                   DEBORAH FONTANILLE
1047 WILDCAT RD                        201 EASTSIDE                       802 CHENNAULT STREET
DICKSON, TN 37055                      MARIANNA, AR 72360                 BUNKIE, LA 71322-2308




DEBORAH FRANKLIN                       DEBORAH FRIESLAND                  DEBORAH GAMBINO
619 BROWN ST                           22 SILVERADO DRIVE                 117 TAYLOR LANE
WEST MONROE, LA 71292                  OLD FORT, NC 28762-9454            LAFAYETTE, TN 37083




DEBORAH GEARHEART                      DEBORAH GOODSON                    DEBORAH GREEN
525 HAMBURG LOOP                       75 W. SOUTH ST. APT A-8            83 WOODLAND CIRCLE
SAVANNAH, TN 38372                     HERNANDO, MS 38632                 LINEVILLE, AL 36266




DEBORAH GREGORY                        DEBORAH HARRELL                    DEBORAH HARRELL
6208 AUSTIN PEAY HWY                   2648 TALLAPOOSA HWY                2648 TALLPOOSA HWY
WESTMORELAND, TN 37186-2354            CEDARTOWN, GA 30125                CEDARTOWN, GA 30125
DEBORAH HAWKINS          Case 19-11984-CSS    Doc
                                        DEBORAH    36 Filed 09/10/19
                                                HEGWER                 PageDEBORAH
                                                                            404 of HIGHTOWER
                                                                                   1514
1580 RIDGE RD                           14 SADDLER RD                      7432 FLAT ROCK RD
EL PASO, AR 72045-9776                  CONWAY, AR 72032                   PMB HIGHTOWER
                                                                           KERSHAW, SC 29067-8224




DEBORAH HORN                            DEBORAH JERRY                      DEBORAH JONES
6401 FALCON RIDGE CV                    15101 COLLEGIATE CT                4143 SIDLEHILL DR
BARTLETT, TN 38135                      BATON ROUGE, LA 70810              OLIVE BRANCH, MS 38654




DEBORAH JONES                           DEBORAH JONES                      DEBORAH KOVACK
4386 TANKERSTON COVE                    550A GALBRAITH                     4608 LOVES CHAPEL RD
MEMPHIS, TN 38125                       HENDERSON, TN 38340                COLLINS, GA 30421




DEBORAH LARSON                          DEBORAH LEEMASTER                  DEBORAH LIPSEY
331 LANIER ROAD                         251 ANTHONY DR                     3357 SNOW PARK LANE WEST
LAGRANGE, GA 30241                      ANNISTON, AL 36201                 MEMPHIS, TN 38119




DEBORAH MARIE HUNT                      DEBORAH MCCOY                      DEBORAH MCDANIEL
22695 PICTUREROCK RD                    P.O. BOX 123                       P.O. BOX 74
POTEAU, OK 74953-8229                   CENTERVILLE, TN 37033              LOUIN, MS 39338




DEBORAH MCKINNEY                        DEBORAH MICELI                     DEBORAH MOORE
1134 COUNTY RD 41                       109 VERNON CIR                     10321 STEVENSON LANE
HEFLIN, AL 36264                        IVA, SC 29655                      OLIVE BRANCH, MS 38654




DEBORAH MORROW                          DEBORAH NORRIS                     DEBORAH NORRIS
241 SPICER RD                           2232 THAIRDELL RD                  2247 HWY 29 SOUTH
FOREST CITY, NC 28043                   ROCKLEDGE, GA 30454                EAST DUBLIM, GA 31027




DEBORAH PACE                            DEBORAH PIPPENGER                  DEBORAH POWELL
531 CHEROKEE AVE                        129 E. CHESTNUT ST                 605 WALNUT ST
HEBER SPRINGS, AR 72543                 MARIANNA, AR 72360                 LESLIE, AR 72645




DEBORAH RAINES                          DEBORAH RAMSEY                     DEBORAH REYNOLDS
3429 KENIE CV                           612 PEMBROKE DRIVE                 792 L SWAFFORD RD
MEMPHIS, TN 38118                       SHERWOOD, AR 72120                 PIKEVILLE, TN 37367




DEBORAH RIGNEY                          DEBORAH RING                       DEBORAH RITCHIE
521 BOONE AVE                           102 EAST NORTH ST APT 201          1130 LAUREL CREEK RD
CHARLSTON, MO 63834                     LINDALE, TX 75771                  WILDER, TN 38589
DEBORAH RONEY           Case 19-11984-CSS    Doc
                                       DEBORAH    36
                                               RUTAN      Filed 09/10/19   PageDEBORAH
                                                                                405 of SIMERLY
                                                                                       1514
2728 N MERIDIAN ST                     2000 MILITARY RD APT 22                 1402 W MCKENZIE STREET
GREENFIELD, TN 38230                   RINGGOLD, LA 71068                      FOLEY, AL 36535




DEBORAH SIMMONS                        DEBORAH SKARJA                          DEBORAH SMITH
406 NORTH RACETRACK ST APT. G3         1400 LAKE FRONT DRIVE                   21009 WILLS TRACE
SWAINSBORO, GA 30401                   APT C                                   OXFORD, MS 38655
                                       RALEIGH, NC 27613




DEBORAH SORRELL                        DEBORAH SOUTHERN                        DEBORAH SPOO
1733 ROBBINS BRIDGE ROAD               1012 LINWOOD BLVD                       157 DENNIS ST
BONIFAY, FL 32425                      COLUMBUS, GA 31901                      CLARKESVILLE, GA 30523




DEBORAH STONE                          DEBORAH STRIN                           DEBORAH SWISTARA
420 NORTH HUNTER ROAD                  8083 SE 127TH PL                        1932 BRUSH CK. RD.
PORTLAND, TN 37148                     JASPER, FL 32052                        BRYSON CITY, NC 28713




DEBORAH VAZQUEZ                        DEBORAH WAKEFIELD                       DEBORAH WATSON
234 MEADOW LANE                        136 GILMER ROAD                         43 WHISPERING PINES
JEFFERSON, GA 30549                    DE QUEEN, AR 71832                      PERRY, AR 72125




DEBORAH WEAVER                         DEBORAH WELL                            DEBORAH WELLS
132 MONROE GREEN RD                    3013 BOWMANTOWN RD                      3013 BOWMANTOWN RD
TRION, GA 30753                        COLDWATER, MS 38618                     COLDWATER, MS 38618




DEBORAH WELLS                          DEBORAH WEST                            DEBORAH WEST
3013 BOWMCYLTOWN ROAD                  111 LATIMER MILL RD                     8560 CATES DR
COLDWATER, MS 38618                    HONEA PATH, SC 29654                    MILLINGTON, TN 38053




DEBORAH WILKERSON                      DEBORAH WILKES                          DEBORAH WILLIAMS
10170 HWY 76 S                         403 RIVER SOUTH COURT                   107 SHELTON ST
SOMERVILLE, TN 38068                   EAST DUBLIN, GA 31027                   COLUMBUS, MS 39702




DEBORAH WILSON                         DEBORAH WILSON                          DEBORAH WILSON
7725 UNDERWOOD MOUNTAIN R              7725 UNDERWOOD MT.RD                    BOX 123
TUSCUMBIA, AL 35674                    TUSCUMBIA, AL 35674                     GRADY, AR 71644




DEBORAH YARBER                         DEBORD, STACEY & JOAN, ET AL            DEBRA ARDOIN
4155 RIVER ROAD                        PO BOX 969                              584 ROLLINS ROAD
MANTACHIE, MS 38855                    PIKEVILLE, TN 37367                     LAKE CHARLES, LA 70611
DEBRA BEARD              Case 19-11984-CSS     Doc 36
                                        DEBRA BEDOCS         Filed 09/10/19   PageDEBRA
                                                                                   406 BOLDEN
                                                                                        of 1514
895 GANN RD                             141 MARY KAY DRIVE                        190 SAINT MARYS RD
BRADFORD, TN 38316                      MEDINA, TN 38355                          LORETTO, TN 38469




DEBRA BOLEY                             DEBRA BOYLE                               DEBRA BROGDON
4000 WARRINGTON RD                      520 MOSS LANE                             477 TEN MILE BAY RD
MOSS POINT, MS 39563                    RIVER RIDGE, LA 70123                     NASHVILLE, GA 31639




DEBRA BURR                              DEBRA CAMPBELL                            DEBRA CHASSEREAU
1225 BRALEY HOLLOW ROAD                 264 WOODLAWN                              1200 CAWCAW SWAMP ROAD
PULASKI, TN 38478                       HUNTINGDON, TN 38344                      BRUNSON, SC 29911




DEBRA COGHLAN                           DEBRA COLLINS                             DEBRA DELOCH
3765 COLE DRIVE                         3012 JACKSON STREET                       212 N ROSCOE
BOGUE CHITTO, MS 39629                  MONROE, LA 71202                          GONZALES, LA 70737




DEBRA DUMAIS                            DEBRA DUNN                                DEBRA EADDY
378 QUAIL LANE                          106 ST JOHNS LANE                         1227 A BRITTANY DRIVE
MONTICELLO, FL 32344                    RIDGEVILLE, SC 29472                      FLORENCE, SC 29501




DEBRA EADDY                             DEBRA EARL                                DEBRA ELLIS
1227A BRITTANY DR                       9695 BAINES RD                            46 SPAULDING DR
FLORENCE, SC 29501                      ST FRANCISVILLE, LA 70775                 MCRAE-HELENA, GA 31055




DEBRA ELLISON                           DEBRA FIELDS                              DEBRA FORD
2880 TERRAPIN ROAD                      134 WEST STREET                           93 OLLIE MILLER RD
COTTAGE GROVE, TN 38224                 LELAND, MS 38756                          JASPER, AL 35504




DEBRA GARDNER                           DEBRA GAULDING                            DEBRA GRAY
847 N CARYVILLE RD                      458 HWY 72 W                              1665 WILKINSVILLE RD.
BONIFAY, FL 32425                       COLBERT, GA 30628                         DRUMMONDS, TN 38023




DEBRA HAMILTON                          DEBRA HANCOCK                             DEBRA HEATHCOCK
PO BOX 77                               586 POPLAR SPRINGGS RD                    541 FARRIS RD
MARKED TREE, AR 72365                   MENDENHALL, MS 39114-8803                 ELDRIDGE, AL 35554




DEBRA HOWELL                            DEBRA HOWELL                              DEBRA JACKSON
110 REAVES RD                           228 C&H PLACE                             1923 SAMUEL DR
MIDDLETON, TN 38052                     BOOMER, NC 28606                          MONROE, LA 71201
DEBRA JOHNSON            Case 19-11984-CSS     Doc
                                        DEBRA KAY   36 Filed 09/10/19
                                                  MIDDLETON             PageDEBRA
                                                                             407 KING
                                                                                  of 1514
512 EDWARD COX ROAD                     608 AZALEA RD, APT 301              P.O. BOX 543
EAST DUBLIN, GA 31027                   MOBILE, AL 36609                    DUBLIN, GA 31040




DEBRA KINNEY                            DEBRA KNOTT-LAROCCO                 DEBRA KRANTZ
893 CLARKES BRASNCH                     130 CREEK VIEW DR                   383 RAMBLIN ROAD
LEICESTER, NC 28748                     VASS, NC 28394                      WEST COLUMBIA, SC 29170




DEBRA LAUDERDALE                        DEBRA LEEMASTER                     DEBRA LEGNER
600 FLINT HILL LANE                     PO BOX 7062                         1712 PLANTATION
BESSEMER, AL 35022                      OXFORD, AL 36203                    MOUNTAIN HOME, AR 72653




DEBRA LONDON                            DEBRA LUSTER                        DEBRA LYONS
1259 S ORLEANS ST                       1201 NORTH 5TH STREET               1084 SINEATH ROAD
MEMPHIS, TN 38106                       POPLAR BLUFF, MO 63901              ISLANDTON, SC 29929




DEBRA LYONS                             DEBRA M TRIPP                       DEBRA MARKHAM
12257 BILLS HIGHWAY                     2965 CHESTER HWY                    233 WAYNE 517A
RUFFIN, SC 29475                        EASTMAN, GA 31023-2883              WAPPAPELLO, MO 63966




DEBRA MAYNOR                            DEBRA MCEWEN                        DEBRA MEEHAN
709 BLACKMUR                            9162 AFTON GROVE ROAD               644 LEADMINE BEND RD.
WATERM VALLEY, MS 38965                 CORDOVA, TN 38018                   SHARPS CHAPEL, TN 37866




DEBRA MILLIGAN                          DEBRA MORROW                        DEBRA NAPPER
4004 SOUTH HWY 161 12                   3539 COLONIAL HILLS DR              6052 FOXHUNTER RD
JACKSONVILLE, AR 72076                  NEW PORT RICHEY, FL 34652           KERSHAW, SC 29067




DEBRA OSMER                             DEBRA PARHAM                        DEBRA PATRICK
133 SAVANNA DRIVE                       687 RACETRACK ROAD                  104 ROGERS ROAD
GREENSBORO, AL 36744-5734               DANIELSVILLE, GA 30633              WEST MONROE, LA 71291-2128




DEBRA PEARCY                            DEBRA RAINES                        DEBRA RICHARD
PO BOX 63                               231 RAINES RD                       6620 MARBELS ROAD
LINDEN, TN 37096                        COLUMBIA, KY 42728                  GRAND BAY, AL 36541




DEBRA ROBINSON                          DEBRA RODRIGUEZ                     DEBRA RODRIGUEZ
2307 AMALIE DRIVE                       4066 TABACCO ROAD                   4066 TOBACCO ROAD
MONROE, LA 71201                        ORRUM, NC 28369                     ORRUM, NC 28369
DEBRA ROWLES             Case 19-11984-CSS     Doc
                                        DEBRA S.    36
                                                 MCRAE       Filed 09/10/19   PageDEBRA
                                                                                   408 SCOTT
                                                                                        of 1514
125 SHAGBARK CT                          2091 THOMAS-LANG RD                      18 HUSKEY CT
SEVEN LAKES, NC 27376                    DEKALB, MS 39328                         WELLFORD, SC 29386




DEBRA SHEPARD                            DEBRA SISTRUNK                           DEBRA SMITH
92 VALLEY STREET                         164 PHILLIPS RD                          702 MILLER ST APT 1
MARION, NC 28752                         SUMRALL, MS 39482                        ABBEVILLE, SC 29620




DEBRA SWIFT ANDERSON                     DEBRA TERRELL                            DEBRA THOMAS
P O BOX 831002                           96 SANDRA GRAY ROAD                      1715 CARRIDALE SW APT 60
TUSKEGEE, AL 36083                       TRENTON, GA 30752                        DECATUR, AL 35601




DEBRA TRIPP                              DEBRA UTLEY                              DEBRA WALKER
2965 CHESTER HWY                         425 ST. CLAIR RD                         561 MAGNOLIA STREET
EASTMAN, GA 31023                        KEYSVILLE, GA 30816                      MARION, AL 36756




DEBRA WARREN                             DEBRA WATERS                             DEBRA WILLIAMS
517 BURTON                               876 NEWPORT ROAD                         7187 GAZEBO DR
HAWKINS, TX 75765                        LEXINGTON, MS 39095                      SOUTHAVEN, MS 38671




DEBRA WILLIAMS                           DEBRA WILLIAMS                           DEBRA WILSON
7187 GAZEBO DR.                          737 OLD HWY 48                           7725 UNDERWOOD MOUNTAIN R
SOUTHAVEN, MS 38671                      CLARKSVILLE, TN 37040                    TUSCUMBIA, AL 35674




DEBRAH WHITMAN                           DEBROAH EVANS                            DEBRY FAINT
672 LEE RD 262                           470 TEXAS HWY 49 W                       107 WHITTINGTON DRIVE
OPELIKA, AL 36804                        DAINGERFIELD, TX 75638                   INDIANOLA, MS 38751




DECARLOS MARTIN                          DECATUR COCA-COLA BOTTLING CO            DECATUR COCA-COLA BOTTLING CO
RT 1 BOX 1695                            ATTN KIMBERLY MAYFIELD, CONTROLLER       ATTN RANDALL TROUP, PRESIDENT
WRIGHTSVILLE, GA 31096                   1 REFRESHMENT PL                         1 REFRESHMENT PL
                                         DECATUR, AL 35601                        DECATUR, AL 35601




DECATUR COUNTY CLERK                     DECATUR COUNTY CLERK                     DECATUR COUNTY TAX COMM.
112 WEST WATER STREET                    PO BOX 488                               112 WEST WATER STREET
BAINBRIDGE, GA 39817                     DECATURVILLE, TN 38329                   BAINBRIDGE, GA 39817




DECATUR COUNTY TAX COMM.                 DECEMBRA ATKINS                          DECHERD FIRE DEPT.
PO BOX 246                               1600TL KIMBRELL DR.                      PO BOX 488
BAINBRIDGE, GA 31717                     PINE BLUFF, AR 71601                     DECHERD, TN 37324
DECHERD POLICE DEPT      Case 19-11984-CSS    Doc
                                        DECKEYON   36 Filed 09/10/19
                                                 SENEGAL                      PageDECOREION
                                                                                   409 of 1514
                                                                                            MCDOWELL
PO BOX 488                              225 ARTHUR ST                             8260 POST CREEK COVE
DECHERD, TN 37324                       LAFAYETTE, LA 70501                       MEMPHIS, TN 38125




DECORIA FULLER                          DECORNIA NICHOLS                          DEDINAS FRANZAK ENT DBA
1309 SHALLOWHORNE ST                    6605 RED BIRCH                            CK SNACKS/CHEESE KURLS
MANSFIELD, LA 71052                     MEMPHIS, TN 38115                         2915 WALKENT RD.
                                                                                  GRAND RAPIDS, MI 49544




DEDRA JARVIS                            DEDRA TIDWELL                             DEDRICK JOHNSON
3934 DEBBIE LANE                        5533 HORSESHOE BEND ROAD                  4261 LEXI DRIVE
VALDOSTA, GA 31606                      DADEVILLE, AL 36853-2919                  OLIVE BRANCH, MS 38654




DEE MACK                                DEE MADDOX                                DEE NEALEY
954 OLD GREENWOOD HWY                   160 HONEYSUCKLE WAY                       1625 CONLEY RD 280
GREENWOOD, SC 29649                     RIVERSIDE, AL 35135                       CONLEY, GA 30288




DEEANNA WASHBURN                        DEEDEE JONES                              DEENA YOUNG
544 MIDWAY LANE                         1525 HILLS CHAPEL ROAD                    49 SAND
SPRINGFIELD, KY 40069                   MANCHESTER, TN 37355                      DYER, TN 38330




DEEP SANGHVI                            DEEPU SUGATHAN                            DEERROL WALKER
3227 MCKINNEY AVE 7G                    8984 HEATH COVE                           383 WILLIAMSON ZEBULON RD.
DALLAS, TX 75204                        CORDOVA, TN 38016                         ZEBULON, GA 30292




DEFENSIVE ASPECTS GROUP LLC             DEGASA USA LLC                            DEGASA USA LLC
429 PICRIC STREET                       ATTN GUILLERMO RODRIGUEZ, PRESIDENT       ATTN JESUS RIOS, OPS
BRUNSWICK, GA 31520                     12122 JEF DR                              12122 JEF DR
                                        LAREDO, TX 78045                          LAREDO, TX 78045




DEGASA USA LLC                          DEHAJAONNA JOHNSON                        DEICCIA TAYLOR
ATTN MAURICIO CONESA, EXPORT DIR        610 ALLEN ST                              2400 S CYPRESS
12122 JEF DR                            COLUMBIA, TN 38401                        PINE BLUFF, AR 71603
LAREDO, TX 78045




DEICEIOUS WOODS                         DEIDRA CANALES                            DEIDRA STANLEY
204 SPRING HILL CIRCLE                  155 PR 7822                               1269 OLD HAWKINVILLE RD
LEBANON, TN 37087                       HAWKINS, TX 75765                         DUBLIN, GA 31021




DEIDRE ROSE                             DEION ALEXANDER                           DEION GATEWOOD
PO BOX 780                              4845 LANDRY ST                            1602 WOODLAWN DR
BRUCE, MS 38915                         ST GABRIEL, LA 70776                      DOTHAN, AL 36301
DEION JENKINS           Case 19-11984-CSS    Doc 36
                                       DEIONAVIOUS      Filed 09/10/19
                                                   BURNETT               PageDEIRDRE
                                                                              410 ofJACOBS
                                                                                     1514
1481 ELOISE RD                          5961 MT MORIAH                       839 FERNWOOD DR
MEMPHIS, TN 38106                       MEMPHIS, TN 38115                    BALDWYN, MS 38824




DEIRDRE PAGE                            DEITRA WHITE                         DEJA BLEU LLC
1572 S FEEMSTER LAKE                    2513 LOUDEN RD                       ATTN: SANDYN SCHETTINA
TUPELO, MS 38804                        NINETY SIX, SC 29666                 1385 BROADWAY SUITE 900
                                                                             NEW YORK, NY 10018




DEJA MCCALL                             DEJA MOREE                           DEJAH BURNETT
1305 SPRINGHILL RD                      33201 HWY 9                          196 WAYFAIR LANE
BISHOPVILLE, SC 29010                   PAGELAND, SC 29728                   HINESVILLE, GA 31313




DEJAHNE RILEY                           DEJANNA WILLIAMS                     DEKALB CO REV COMMISSIONR
31 UPTON HEIGHTS                        115 FINCA 481 S                      206 GRAND AVENUE S.W.
LEBANON, TN 37087                       MORTON, MS 39117                     FORT PAYNE, AL 35967




DEKALB CO. TRUSTEE                      DEKALB COUNTY REVENUE DEP            DEKALB FIRE DEPARTMENT
732 S CONGRESS BLVD 103                 111 GRAND AVE SW                     ROUTE 2 BOX 28A
SMITHVILLE, TN 37166                    FORT PAYNE, AL 35967                 DEKALB, MS 39328




DEKALB POLICE DEPARTMENT                DEKALB-CHEROKEE COUNTIES GAS         DEKAVIOUS GRAY
ROUTE 2 BOX 28A                         DISTRICT                             4574 TULANE
DEKALB, MS 39328                        1405 GAULT AVE S                     MEMPHIS, TN 38109
                                        FORT PAYNE, AL 35967




DEKENNIUS DORSEY                        DEKHEYA CONLEY                       DEKIA LAVAN
3539 SHEMWELL AVENUE                    6093 MACINNESS DR                    180 WILLIAMS RD
MEMPHIS, TN 38118                       MEMPHIS, TN 38119                    OBERLIN, LA 70655




DEL SOL FOODS LLC                       DELAINA MOORE                        DELAINA SWINSON
ATTN AURELIO LEYVA, PRESIDENT           3411 BIRDIE LANE                     431 FAIR RD APT.G
6950 NW 77TH CT                         BRYANT, AR 72022                     STATEBORO, GA 30458
MIAMI, FL 33166




DELAND VICTORIA LLC                     DELANDREA HALUMS                     DELANE BEDFORD
C/O SOUTHEASTERN REALTY                 2004 STRAIGHT BAYOU RD               442 NORTH VILLAGE DRIVE
GROUP INC                               ANGUILLA, MS 38721                   W HELENA, AR 72390
933 LEE ROAD SUITE 400
ORLANDO, FL 32810



DELAWARE DEPARTMENT OF LABOR            DELAWARE DEPARTMENT OF               DELAWARE DEPT. OF LABOR
LABOR                                   PO BOX 41780                         DIV. OF UNEMPLOYMENT INSU
EMPLOYMENT TRNG FUND TAX                PHILADELPHIA, PA 19101               EMPLOYER CONTRIBU OPER.
PO BOX 41780                                                                 PO BOX 9953
PHILADELPHIA, PA 19101-1780                                                  WILMINGTON, DE 19809-0953
                       Case
DELAWARE DIV. CHILD SUPPT     19-11984-CSS
                                        DELBRA Doc 36
                                               NOGGLE     Filed 09/10/19   PageDELDRIC
                                                                                411 ofSTUCKEY
                                                                                       1514
PO BOX 904                              131 VALLEY VIEW ROAD                   808 LILY STREET
NEW CASTLE, DE 19720                    ROSE BUD, AR 72137-9323                DUBLIN, GA 31021




DELEON WILLIAMS                         DELESHAUNA WALKER                      DELFINA GRIBBLE
1446 SIESTA DRIVE                       1480 LAYWILD DR                        449 CHARLIE JONES ROAD
FLORENCE, SC 29506                      WRIGHTSVILLE, GA 31096                 GRAND CANE, LA 71032




DELIA COLLINS                           DELIA COLLINS                          DELICIA HENDRIX
18231 HWY 59 W                          18231 HWY 59 WEST                      710 GRAVES ST 119
DRUMMONDS, TN 38023                     DRUMMONDS, TN 38023                    NASHVILLE, AR 71852




DELICIA STANLEY                         DELICLIA SIGLER                        DELILAH HINTON
212 A3 RIVERVIEW HEIGHTS                929 CLAUSELL RD                        1566 MAGNOLIA DRIVER
DUBLIN, GA 31021                        MONROEVILLE, AL 36460                  MARIION, AL 36756




DELISCA COLE                            DELL FINANCIAL SERVICES LLC            DELL FINANCIAL SERVICES LLC
33621 STATE HWY 51                      23 ONE DELL WAY                        ONE DELL WAY
WAGONER, OK 74467                       MAIL STOP PS2DF                        ROUND ROCK, TX 78682
                                        ROUND ROCK, TX 78682




DELL HAMPTON                            DELL JONES                             DELLA BONSALL
PO BOX 513                              4613 SECOND ST                         1522 FANCHER STREET
HEMINGWAY, SC 29554                     UK                                     VINTON, LA 70668
                                        MOSS POINT, MS 39563




DELLA JOHNSON                           DELLA LAMB                             DELLA PHILLIPS
1425 NASHVILLE FERRY ROAD               5538 LEXINGTON DR                      896 WICKS
COLUMBUS, MS 39702                      OCEAN SPRINGS, MS 39564                COLUMBUS, MS 39701




DELLA TYNER                             DELMARCUS HARGROVE                     DELOIS GRAY
ROUTE 3 BOX 3439                        304 SELMAN DR                          4287 ELMRIDGE ST
TOWNSEND, GA 31331                      MONROE, LA 71203                       MEMPHIS, TN 38118-6838




DELOITTE CONSULTING LLP                 DELOITTE CONSULTING LLP                DELOITTE CONSULTING LLP
850 2ND ST SW STE 700                   850-2ND STREET SW SUITE 700            ATTN RICHARD SARKISSIAN, PRINCIPAL
CALGARY, AB T2P 1B7                     CALGARY, AB M5H 0A9                    100 KIMBAL DR
CANADA                                  CANADA                                 PARSIPPANY, NJ 07054




DELOITTE CONSULTING                     DELOITTE INC                           DELON LABORATORIES/ARCO
ATTN VINDER SODHI                       ATTN SHAI VERMA, PARTNER               ATTN SALIM SASSON, PRESIDENT
BAY ADELAIDE CENTER, E TOWER 8          BAY ADELAIDE CENTER, E TOWER 8         69 BRUNSWICK BLVD
22 ADELAIDE ST W, STE 200               22 ADELAIDE ST W, STE 200              MONTREAL, QC H9B 2N4
TORONTO, ON M5H 0A9 CANADA              TORONTO, ON M5H 0A9 CANADA             CANADA
DELONA DREWS             Case 19-11984-CSS    Doc
                                        DELORAS    36
                                                YOUNG        Filed 09/10/19   PageDELORES
                                                                                   412 ofBLAND
                                                                                          1514
303 W 23RD E2                           3129 OLD HWY 24                           110 BLACKMORE LN
HOPE, AR 71801                          MCCOMB, MS 39648                          WOODVILLE, MS 39669




DELORES CRONAN                          DELORES DRUMMONDS                         DELORES GAIL HORNED
9080 HWY 53 W                           211 HILLVIEW DR.                          44 WHITE OAK
JASPER, GA 30143                        LIVINGSTON, TN 38570                      CONWAY, AR 72032




DELORES MOORE                           DELORES RILEY                             DELORES RUTLEDGE
200 TIMBERLAKE DR MR63                  158 HOLLYWOOD DR                          3755 LITTLE JOHN CIRCLE
BRANDON, MS 39047                       LAFAYETTE, LA 70501                       VALDOSTA, GA 31606




DELORES SCOTT                           DELORES WATSON                            DELORIS BROWN
1327 ESTES MILL ROAD                    7605 UNDERWOOD MOUNTAIN R                 471 S 6TH STREET
WALNUT GROVE, MS 39189                  TUSCUMBIA, AL 35674                       AUGUSTA, AR 72006-2713




DELORIS GLENN                           DELORIS MCMURTERY                         DELORIS ROUTH
24 ALEXIS DR                            CLINTON, MS 39056                         450 4TH ST. NW
CABOT, AR 72023                                                                   ARAB, AL 35016




DELORIS SHAW                            DELORIS SHAW                              DELORIS SHAW
2465 DAVIDSON TOWER R.D.                2465 DAVIDSON TOWER ROAD                  2465 DAVISON TOWER ROAD
EARLY BRANCH, SC 29916                  EARLY BRANCH, SC 29916-4805               EARLY BRANCH, SC 29916




DELORIS WOODLEY                         DELORIS WOODLEY                           DELPHINE MASSEY
7696 FAULKNER LANE APT 8                7696 FAULKNER LN                          3189 COLLEGE AVE
SOUTHAVEN, MS 38671                     APT 8                                     CONWAY, AR 72034
                                        SOUTHAVEN, MS 38671




DELPHINE MASSEY                         DELTA AQUATIC CLUB-TUNICA                 DELTA BANK
3189 COLLEGE AVE.                       PO BOX 202                                302 LOUISIANA AVENUE
CONWAY, AR 72034                        WALLS, MS 38680                           FERRIDAY, LA 71334




DELTA BANK                              DELTA BANK                                DELTA BANK
406 LAKE STREET                         PO BOX 391                                PO BOX 511
LAKE PROVIDENCE, LA 71254               FERRIDAY, LA 71334                        LAKE PROVIDENCE, LA 71254




DELTA BRANDS INCORPORATED               DELTA BRANDS INCORPORATED                 DELTA BRANDS INCORPORATED
1890 PALMER AVENUE                      ATTN CHRIS DACUS, DIR OF SALES            ATTN MARK YESIL, PRESIDENT
LARCHMONT, NY 10538                     1890 PALMER AVE                           1890 PALMER AVE
                                        LARCHMONT, NY 10538                       LARCHMONT, NY 10538
                     Case
DELTA BRANDS INCORPORATED   19-11984-CSS     Doc 36 CO
                                      DELTA BROKERAGE Filed  09/10/19
                                                        / DELTA PANAMA   PageDELTA
                                                                              413 BROKERAGE
                                                                                   of 1514 CO / DELTA PANAMA
ATTN RON GERVAIS                       JACK                                  JACK
3 NEW YORK PLAZA                       ATTN DEBBIE BREDKENRIDGE, WAREHOUSE   ATTN JIM GARNER, PRESIDENT
NEW YORK, NY 10004                     MGR                                   4210 ALTRURIA RD STE 124
                                       4210 ALTRURIA RD STE 124              BARTLETT, PA 38135
                                       BARTLETT, PA 38135


DELTA BROKERAGE CO / DELTA PANAMA      DELTA CREATIVE                        DELTA DALLAS STAFFING LP
JACK                                   2690 PELLISSIER PLACE                 16000 N DALLAS PARKWAY
ATTN JIM GARNER, PRESIDENT             CITY OF INDUSTRY, CA 90601            SUITE 150
4210 ALTRURIA RD STE 124                                                     DALLAS, TX 75248
BARTLETT, TN 38135



DELTA DISTRIBUTING                     DELTA MATERIALS HANDLING INC          DELTA MOORE
PO BOX 1378                            4676 CLARKE ROAD                      17 HENRY RD
GREENWOOD, MS 38930                    MEMPHIS, TN 38141                     POPLARVILLE, MS 39470




DELTA PUBLISHING SOUTH                 DELTA TELEPHONE COMPANY               DELTA TRADERS INC.
CLAY COUNTY DEMOCRAT                   PO BOX 217                            DELTA TRADERS
PO BOX 366                             LOUISE, MS 39097-0217                 1740 SOUTH PRESCOTT ST
RECTOR, AR 72461                                                             MEMPHIS, TN 38111




DELUXE MFG.(KACHA) LTD.                DELVIN BIVINS                         DELWYN PERRY
PO BOX 470918                          1103 AGUTHA DR                        161 MCDONALD RD
LAKE MONROE, FL 32747                  DOTHAN, AL 36301                      GUNTERSVILLE, AL 35976




DEMARCO PATTERSON                      DEMARCO SPIGHT                        DEMARCUS CARTER
305 PATTERSON STREET                   2542 S SLAYDEN ROAD                   200 VAAL AVE
JONESBORO, LA 71251                    HOLLY SPRINGS, MS 38635               MEMPHIS, TN 38109




DEMARCUS EDWARDS                       DEMARCUS EVANS                        DEMARCUS MARSHALL
204 MOCKINGBIRD LANE                   400 N WASHINGTON AVENUE               1101 AVALON
GREENWOOD, MS 38930                    MANSFIELD, LA 71052                   WEST MEMPHIS, AR 72301




DEMARCUS REEL                          DEMARCUS SIMMONS                      DEMARIO WILLIAMS
433 BIRDIE APT 5                       62 RIDGE ROAD                         414 MARION AVE
MARION, AR 72364                       EASTMAN, GA 31023                     GREENWOOD, SC 29646




DEMARIO WRIGHT                         DEMARIO WRIGHT                        DEMARIUS HERVEY
1407 PEACH ST                          1407 PEACH STREET                     3537 MEDITERRANEAN DR APT 4
DUBLIN, GA 31021                       DUBLIN, GA 31021                      MEMPHIS, TN 38118




DEMARKIO THOMAS                        DEMARKIO THOMAS                       DEMARO BROWNLEE
201 SOUTH BALBOA                       202 REESE GROVE                       10178 CURTIS RD
MARIANNA, AR 72390                     MEMPHIS, TN 38133                     BATESVILLE, MS 38606
DEMARRAS CRAWFORD          Case 19-11984-CSS    Doc
                                          DEMARZO    36 Filed 09/10/19
                                                  WATSON                     PageDEMATIC
                                                                                  414 ofCORP
                                                                                         1514
6093 MACINNESS DR                         3492 METROPOLITAN LANE APT 4           507 PLYMOUTH AVE. N.E.
MEMPHIS, TN 38119                         MEMPHIS, TN 38118                      GRAND RAPIDS, MI 49505




DEMCO (DIXIE ELECTRIC MEMBERSHIP          DEMCO (DIXIE ELECTRIC MEMBERSHIP       DEMDACO
CORP)                                     CORP)                                  PO BOX 803314
16262 WAX RD                              PO BOX 15659                           KANSAS CITY, MO 64180-3314
GREENWELL SPRINGS, LA 70739               BATON ROUGE, LA 70895




DEMEKIA WILLIAMS                          DEMEQUA RUSS                           DEMERT BRANDS
439 ETTA LANE, 6B                         224 HANNAH RD                          ATTN ROCKY PAGILARULO, PRESIDENT
GREENVILLE, MS 38703                      DICKSON, TN 37055                      15402 N NEBRASKA AVE
                                                                                 LUTZ, FL 33549




DEMETHRESS ROBINSON                       DEMETRA TAYLOR                         DEMETRAS QUINN
169 N ST                                  DIXIE ST APT A                         3877 NORTVIEW DR
CROSBY, MS 39633                          DUBLIN, GA 31021                       JACKSON, MS 39204




DEMETRIA ALLEN                            DEMETRIA GAMIO                         DEMETRIA SAFFOLD
500 KNOSS AVE APT 4C                      645 LEE ST                             1441 HARTDORD HWY F18
STAR CITY, AR 71667-5131                  ELBA, AL 36323                         DOTHAN, AL 36301




DEMETRIA WHIPPLE                          DEMETRIAL BATES                        DEMETRIC LOWERY
1362 HWY 199 SOUTH LOT 2                  1200 AVENUE A APT. A2                  609 GARDEN ST
EAST DUBLIN, GA 31027                     TUSCUMBIA, AL 35674                    RUSTON, LA 71270




DEMETRICE YOUNG                           DEMETRICK KING                         DEMETRIE DAVIS
560 MCDANIEL RD                           203 E. PINE ST.                        3089 CYPRESS LAKE
ISOLA, MS 38754                           SYLVESTER, GA 31791                    MEMPHIS, TN 38119




DEMETRIOUS KENDRICK                       DEMETRIS EDWARDS                       DEMETRIUS CALDWELL
2401 NOTTINGHAM WAY 133                   337 BLAKELY STREET LOT 2               430 BEECH STREET
ALBANY, GA 31707                          CUTHBERT, GA 39840                     DAWSON, GA 39842




DEMETRIUS KING                            DEMETRIUS LAMPLEY                      DEMETRIUS MCMILLION
419 SKYVIEW DR NE                         7718 CHESTERFIELD DRIVE S              604 JANE STREET
MAGEE, MS 39111                           SOUTHAVEN, MS 38671                    CLEVELAND, MS 38732




DEMETRIUS PETERS                          DEMETRIUS STUARD                       DEMETRIUS WHITTAKER
500 PATRICK ST.                           2189 CR 3201                           245 OLD HYW 49
MINDEN, LA 71055                          OMAHA, TX 75571                        MCHENRY, MS 39561
DEMETRIUS WILDER       Case 19-11984-CSS
                                      DEMETSDoc 36CO Filed 09/10/19
                                            CANDY                     PageDEMETS
                                                                           415 ofCANDY
                                                                                  1514CO
119 14TH AVE SW                       ATTN SCOTT S HICLEY, CFO            ATTN TRIP TRIPATHY
REFORM, AL 35481                      30 BUXTON FARM RD                   30 BUXTON FARM RD
                                      STAMFORD, CT 06905                  STAMFORD, CT 06905




DEMINICA CONKLIN                      DEMINSTRESS THOMAS                  DEMITE EDWARDS
1352 W MAPLE HASKELL ST               109 LOCKSLEY WAY                    28 TERRACE DR
BENTON, AR 72015                      STARKVILLE, MS 39759                MONROE, LA 71202




DEMITREA TOSTON                       DEMONSHE HENRY                      DEMONTA WRIGHT
5613 JONES ST                         9844 SOUTHERN OAK WAY               1000 LOUISVILLE ST.
WHITE HALL, AR 71602                  OLIVE BRANCH, MS 38654              STARKVILLE, MS 39759




DEMONTARIUS RANSOM                    DEMONTE LYNCH                       DEMONTRE BRYANT
2765 W BENWOOD DR                     2 GREENWING CT.                     114 NORTH SIBLEY ST
JACKSON, MS 39204                     JACKSON, MS 39211                   BENTON, LA 71006




DEMOPOLIS FIRE DEPARTMENT             DEMOPOLIS POICE DEPT.               DEMOPOLIS TOWNE CENTER
PO BOX 580                            PO BOX 580                          C/O ADAM SPARKS MANAGER
DEMOPOLIS, AL 36732                   DEMEPOLIS, AL 36732                 825 VAN NESS AVE 301
                                                                          SAN FRANCISCO, CA 94109




DEMOPOLIS TOWNE CENTER                DEMOPOLIS WATER WORKS & SEWER       DEMOPOLIS WATER WORKS & SEWER
C/O LOUISE JENNINGS                   BOARD                               BOARD
REAL ESTATE SOUTHEAST LLC             103 E CAPITAL ST                    PO BOX 350
PRATTVILLE, AL 36068                  DEMOPOLIS, AL 36732                 DEMOPOLIS, AL 36732




DEMORIUS BANKS                        DENA ADCOCK                         DENA BURNETT
4248 BALBOA CIRCLE                    332 NORTH VANBUREN ST               PO BOX 324
MEMPHIS, TN 38116                     HEBER SPRINGS, AR 72543             DIERKS, AR 71833




DENA SLEDGE                           DENAJAJUAN PADGETT                  DENASIA NILES
2107 CANE CREEK RD                    202 BOND AVE                        258 MABEL LANE
STAR CITY, AR 71667                   GREENWOOD, SC 29646                 SALTERS, SC 29590




DENE LEGER                            DENESA UPDEGRAFF                    DENESIA TURKS
204 BROCKTON DR                       974 BEE TREE ROAD                   805 LOUIS AVENUE
CARENCRO, LA 70520                    RICHTON, MS 39476                   BENTON, LA 71006




DENETRIOTTA PENDLETON                 DENETTA VANN                        DENICE GREEN
400 SOUTH EXTENSION STREET            161 HAMMOCK ROAD                    PO BOX 144
HAZLEHURST, MS 39083                  ANDREWS, SC 29510                   HAMPTON, SC 29924
DENINA HAYES             Case 19-11984-CSS     Doc 36
                                        DENISE ABBETT        Filed 09/10/19   PageDENISE
                                                                                   416 of  1514
                                                                                         ANDREWS
113 MORGAN CT                           178 LAKE RIDGE                            151 ANDREWS ROAD
CLARKSVILLE, TN 37040                   ECLECTIC, AL 36024                        FLORENCE, MS 39073




DENISE AVILA                            DENISE BALLARD                            DENISE CAMP
1710 S BETH DRIVE                       4630 LONOKE RD                            305 BOOTHE
ROGERS, AR 72758                        HORSE CAVE, KY 42749                      BATESVIILE, MS 38606




DENISE CARLSON                          DENISE CARY                               DENISE DESADIER
101 19TH PLACE                          4654 HWY 371                              5234 CLOVER LANE
OPELIKA, AL 36801                       HEFLIN, LA 71039                          BOSSIER CITY, LA 71111




DENISE DEVINE                           DENISE DOYLE                              DENISE FAIR
325 CHASE FARM LANE                     202 N. SKAGGS RD.                         809 SHORT CREEK ROAD
CORDOVA, TN 38018                       CLARKSVILLE, AR 72830-9679                LINDEN, TN 37096




DENISE GARCIA                           DENISE GRIGGS                             DENISE HAMILTON
604 N BROWN ST                          605 VILLAGE DR                            3439 RUSSELL ROAD
CLARKSVILLE, AR 72830                   PRATTVILLE, AL 36067                      GREEN COVE SPRINGS, FL 32043




DENISE HOLMES                           DENISE HUNTER                             DENISE JONES
44209 DEER RUN DR                       709 SOUTH STREET                          10245 NEW CUT RD
FRANKLINTON, LA 70427                   CLEVELAND, MS 38732                       CAMPOBELLO, SC 29322




DENISE KENNEDY                          DENISE LADNIER                            DENISE LONDON
618 DENSON LANE                         220 CR 124                                515 N. RAILROAD AVE.
ROME, GA 30165                          WALNUT, MS 38683                          HARRISON, GA 31035




DENISE MACK                             DENISE MASON                              DENISE MESTO
954 OLD GREEN WOOD HWY                  3293 REMINGTON TR.                        227 AL HIGHWAY 144
GREENWOOD, SC 29649                     MEMPHIS, TN 38119                         OHATCHEE, AL 36271




DENISE MILES                            DENISE OWENS                              DENISE ROBINSON
1374 W LAWRENCE ST                      231 VINCENT LANE                          3128 WICKHAM DRIVE
RUSSELLVILLE, AL 35653                  MONTICELLO, AR 71655                      MEMPHIS, TN 38118




DENISE ROSELL                           DENISE SCOTT                              DENISE SIMMONS
3536 N. LIBERTY STREET                  3740 WOODCOCK DRIVE                       88 BOBO BLVD
CANTON, MS 39046                        HEPHZIBAH, GA 30815                       FAYETTE, AL 35555
DENISE SMITH            Case 19-11984-CSS     Doc 36
                                       DENISE STEWART       Filed 09/10/19   PageDENISE
                                                                                  417 of  1514
                                                                                        THOMAS
110 BELL DRIVE LOT 9                    1058 BALSAM                              102 C PARKVIEW CIRCLE
LADSON, SC 29456                        LAPLACE, LA 70068                        JACKSON, TN 38301




DENISE WALL                             DENISE WARNOCK                           DENISE WASHINGTON
439 GRAY RD                             RTE 2 BOX 19E                            587 TILLEY ANNEX DR.
DUBACH, LA 71235                        SOPERTON, GA 30457                       ALICEVILLE, AL 35442




DENISE YAWN                             DENISHA ADAMS                            DENISHA MCCOY
325 TRAM RD                             262 COLEMAN CIRCLE                       277 RIDGE ST
RHINE, GA 31077                         LISMAN, AL 36912                         MACON, MS 39341




DENISHA ROBERTS                         DENISON PUBLIC SCHOOL                    DENITA GILBERT
160 ODYSSEY TURN                        RT 4 BOX 230                             4 COX DR
CONYERS, GA 30012                       IDABEL, OK 74745                         ENGLAND, AR 72046




DENITRA THURMAN                         DENNA JOHNSON                            DENNA LAIRMORE
111 CR 141                              1060 SOUTH GREER                         5080 SATILLA CHURCH RD
STREETMAN, TX 75859                     MEMPHIS, TN 38111                        BAXLEY, GA 31513




DENNA WILLIAMS                          DENNIE BURKS                             DENNIKA PARKER
801 N ILLINOIS ST                       196 HAWK COURT                           139 MORNING DR
HARRISBURG, AR 72431-1131               BAMBERG, SC 29003                        BROWNSVILLE, TN 38012




DENNIS AHERN                            DENNIS BINGLE                            DENNIS BROWN
32 MARTIN LANE                          227 LAFAYETTE 83                         2603 ALEXANDER CIRCLE
MERCERFILLE, NJ 08619                   STAMPS, AR 71860                         PARAGOULD, AR 72450




DENNIS BRYANT                           DENNIS BURKE                             DENNIS BURNS
109 ROSS ST                             196 HAWK COURT APT 12                    339 RIVERBLUFF PLACE APT 2
CORDELE, GA 31015                       BAMBERG, SC 29003                        MEMPHIS, TN 38103




DENNIS BUSH                             DENNIS C KERR                            DENNIS CURTIS
3819 MAYFAIR LANE A                     513 MONTE CARLO LN N                     850 WELLINGTON WAY
ALBANY, GA 31701                        NAPLES, FL 34112-9115                    COLLIERVILLE, TN 38017




DENNIS DAYNARD                          DENNIS DICKSON                           DENNIS DICKSON
211 WINTER DR                           319 UNION STREET                         505 NORTH CROSS STREET
SARALAND, AL 36571                      COVINGTON, TN 38019                      SEARCY, AR 72143
DENNIS FLATT             Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                        DENNIS FORESTER                PageDENNIS
                                                                            418 of  1514
                                                                                  HARRIS
268 CANAL ST                            4015 BOUNDRY AVE                   2594 CARNEY RD
SELMER, TN 38375                        CEDAR BLUFF, AL 35959              STANTON, TN 38069




DENNIS JACKSON                          DENNIS JOHNSON                     DENNIS L PIERCE
6356 THISTLE DOWN CV 1                  7767 LIPSCOMB DR.                  23 LIBERTY PLACE
MEMPHIS, TN 38115                       MEMPHIS, TN 38125                  HATTIESBURG, MS 39402




DENNIS LONG                             DENNIS M LEDBETTER                 DENNIS MITCHELL
415 PEARL STREET                        D/B/A GPS                          60023 HILLCREST DRIVE
COLUMBIA, MS 39429                      6121 BARRENTINE DR                 AMORY, MS 38821
                                        BARTLETT, TN 38134




DENNIS POULSEN                          DENNIS POWELL                      DENNIS QUICK
169 BOBBIE STREET                       1248 WEDDING FORD RD               2022 ROSIER RD
ALLENHURST, GA 31301                    HEBER SPRINGS, AR 72543-1917       AUGUSTA, GA 30906




DENNIS REVES                            DENNIS RODGERS                     DENNIS SHOOK
218 SUNSET CIRCLE                       454 BRAYCLIFF DRIVE                672 PARSONS ROAD
MADISON, MS 39110                       MEMPHIS, TN 38109                  NEWHOPE, AR 71959-9529




DENNIS SMITH                            DENNIS VARELA                      DENNIS WEBB
721 VICTORIA CIRCLE                     2060 FAIRVIEW RD                   450 CAMBRIDGE DR APT 5
DUBLIN, GA 31021                        AUSTIN, CO 81410                   NEWPORT, TN 37821




DENNISH DAVIS                           DENNITA MC RAY                     DENNY BEACHAM
6534 PINTO AVE                          92 COOPER STREET                   2594 CEDAR GROVE ROAD
MITON, FL 32570                         LA FAYETTE, GA 30728               SOPERTON, GA 30457




DENTARAVIOUS GATES                      DENTON COUNTY TAX COLLECT          DENTON COUNTY TAX COLLECT
220 HILLTOP                             2505 E MCKINNEY                    PO BOX 90223
BALDWYN, MS 38824                       DENTON, TX 76202                   DENTON, TX 76202




DENTON WHOLESALE                        DENVER YENNE                       DENVERS REFRIGERATION INC.
1385 BROADWAY                           415 WEST COLLEGE                   PO BOX 16177
SUITE 1112                              OAKLAND CITY, IN 47660             JONESBORO, AR 72403
NEW YORK, NY 10018




DENZEL COLLINS                          DENZEL MULLEN                      DENZELL JACKSON
309 LAKEVIEW DR                         1201 APOLLO DR                     9673 PRICHARD RD
DOTHAN, AL 36301                        BASTROP, LA 71220                  TUNICA, MS 38676
DENZIL POLLARD             Case 19-11984-CSS    Doc 36
                                          DEON ODOM           Filed 09/10/19   PageDEONDRA
                                                                                    419 of BRYANT
                                                                                           1514
385 ARLINGTON ROAD                        845 LENOW PARK APT 202                   397 WINGO RD
SUMTER, SC 29153                          MEMPHIS, TN 38126                        EMPIRE, AL 35063




DEONDRIA JOHNSON                          DEONDRICK POPE                           DEONNA MELTON
6945 STONE RIDGE DR APT 34                729 LANE ST                              8041 OVERTON LANE
MEMPHIS, TN 38115                         GRIFFIN, GA 30223                        HENSLEY, AR 72065




DEONTE GILBERT                            DEONTE MCNIGHT                           DEONTRA COMMON
140 DENNIG DRIVE                          831 FAULKNER                             176 HARTWOOD STREET APT E-40
BENTON, LA 71006                          CONWAY, AR 72032                         DURANT, MS 39063




DEONTRE SPENCER                           DEONTREY AYERS                           DEONTREY AYRES
504NORTH MLK DR                           7691 TATE PANELA RD.                     7691 TATE PANOLA RD
ST MARTINVILLE, LA 70582                  SARAH, MS 38665                          SARAH, MS 38665




DEORLANDO WASHINGTON                      DEPARTMENT OF FINANCE & A                DEPARTMENT OF FINANCE & A
114 SOUTH PARK DR.                        1509 W 7TH ST                            PO BOX 3861
MONROE, LA 71202                          LITTLE ROCK, AR 72201                    LITTLE ROCK, AR 72203




DEPARTMENT OF JUSTICE                     DEPARTMENT OF REVENUE                    DEPARTMENT OF REVENUE
PO BOX 14506                              450 COLUMBUS BLVD                        PO BOX 2974
SALEM, OR 97309                           HARTFORD, CT 06103                       HARTFORD, CT 61042




DEPARTMENT OF SOCIAL                      DEPARTMENT OF TREASURY                   DEPARTMENT OF VERMONT HEALTH
SERVICES                                  550 MAIN ST 10                           ACCESS
PO BOX 260222                             CINCINNATI, OH 45999                     VERMONT MEDICAID UNIT
BATON ROUGE, LA 70826                                                              280 STATE DRIVE
                                                                                   WATERBURY, VT 05671-1010



DEPENDABLE DRUGS INC                      DEPRECE CURRIN                           DEPT OF FINANCE & ADMIN
DEPENDABLE DRUGS PHARMACY                 350 WESTGATE DRIVE                       1509 W 7TH ST
620 E.FRANKLIN ST. STE A                  PULASKI, TN 38478                        LITTLE ROCK, AR 72201
SYLVESTER, GA 31791




DEPT OF FINANCE & ADMIN                   DEPT OF FINANCE & ADMIN                  DEPT OF HUMAN SERVICES
MISC TAX SECTION                          PO BOX 896                               PO BOX 198589
PO BOX 896                                LITTLE ROCK, AR 72203                    NASHVILLE, TN 37219-8589
ROOM 230
LITTLE ROCK, AR 72203-0896



DEPT OF REVENUE                           DEPT OF REVENUE                          DEPT OF TRANSPORTATION &
GLENDA EVERHART TAX OFFCR                 GLENDA EVERHART TAX OFFCR                DEVELOPMENT
PO BOX 31706                              PO BOX 910                               OF THE STATE OF LOUISIANA
SHREVEPORT, LA 71130                      CHICAGO, IL 60661
DEPT. OF FINANCIAL &  Case   19-11984-CSS
                                       DEPT. OFDoc  36 Filed 09/10/19
                                                JUSTICE                 PageDEPT.
                                                                             420OFofPUBLIC
                                                                                     1514WORKS
PROFESSIONAL REGULATION                PATERNITY & CS DIV.                  300 N. 10TH STREET
PO BOX 7086                            NISKY CENTER                         BATON ROUGE, LA 70815
SPRINGFIELD, IL 62791                  2ND FLOOR STE. 500
                                       ST. THOMAS, VI 08020



DEPT. OF PUBLIC WORKS                  DEQUANN WATERS                       DEQUARIUS CALLEGARI
INSPECTION DIVISION                    14 NORTH HOWELL ST                   503 S LEXINGTON AVE
300 N. 10TH STREET                     FULTON, MS 38843                     BUNKIE, LA 71322
BATON ROUGE, LA 70815




DEQUEEN FIRE DEPT                      DEQUEEN POLICE DEPT                  DEQUIAN JOHNSON
PO BOX 370                             PO BOX 370                           524 LAKEVIEW COVE
DEQUEEN, AR 71832                      DEQUEEN, AR 71832                    RIDGELAND, MS 39157




DEQUINCY MEM VFW                       DEQUINCY POLICE DEPT                 DERAMUS PROPERTIES
POST 3802                              101 S PINE STREET                    2417 LEE ST
5416 HIGHWAY 27                        DEQUINCY, LA 70633                   ALEXANDRIA, LA 71301
CONTACT: JAMES HESTER
DEQUINCY, LA 70633



DERAMUS, JIMMIE                        DEREK BLACKWELL                      DEREK CARLISLE
D/B/A DERAMUS PROPERTIES               1310 DOGWOOD TRAIL                   1594 GAMALIEL ROAD
2417 LEE ST                            CONWAY, AR 72032                     RED BAY, TN 37150
ALEXANDRIA, LA 71301




DEREK DUBOSE                           DEREK GANDY                          DEREK GRIFFIN
3830 S ADVANTAGE WAY                   170 LOST TREE LN                     3046 CAMP JOSEY RD
MEMPHIS, TN 38128                      RUSSELLVILLE, AL 35654               BLYTHE, GA 30805




DEREK HAMILTON NURSERY                 DEREK KELSO                          DEREK LACY
PO BOX 1022                            112 OAK ST                           137 WESTERN HILLS DR.
HURLEY, MS 39555                       CLARENDON, AR 72029                  JACKSON, MS 39212




DEREK MEAUX                            DEREK STOKES                         DEREK WARE
1291 REED LANE                         PO BOX 143                           1800 JOY CIR APT. 22
LAKE CHARLES, LA 70611                 HAMPTON, SC 29924                    HORN LAKE, MS 38637-2434




DEREK WHITAKER                         DERENDA SCOTT                        DERIAN WALKER
87 HIGHBROOK RD                        1110 ASH                             329 WELLS CIRCLE
JESUP, GA 31545                        TEXARKANA, AR 71854                  DUBLIN, GA 31021




DERIC HOLTON                           DERICA SMITH                         DERICK BLANKENSHIP
689 NORTH FIFTH ST.                    714 TUSCAN AVE.                      4971 MELANIE AVE
MEMPHIS, TN 38107                      HATTIESBURG, MS 39401                MEMPHIS, TN 38118
DERICK CONGER           Case 19-11984-CSS     Doc 36
                                       DERICK GLASS         Filed 09/10/19   PageDERICK
                                                                                  421 of  1514 RIKKIJ
                                                                                        SPTSW/DBA
413 CENTER ST.                         4552 APPLEVILLE ST                        ATTN: KAREN RANDALL
HARRISON, AR 72601                     MEMPHIS, TN 38109                         1407 BROADWAY
                                                                                 NEW YORK, NY 10018




DERICO COUNTRYMAN                      DERICO WASHINGTON                         DERIK RAWLS
478 CERRY ST SE                        1306 WHITE OAK RD                         1103 GREENWOOD ST
DAWSON, GA 39842                       TUNICA, MS 38676                          DAINGERFIELD, TX 75638




DERINDA HESS                           DERL COLE                                 DERMOTT MUNICIPAL COURT
P.O. BOX 405                           12021 WARE LAKE RD                        PO BOX 217
LYLES, TN 37098                        VANCLEAVE, MS 39565                       DERMOTT, AR 71638




DERON JOHNSON                          DERRELL WARREN                            DERRENCE LEE
3408 PLANTATION DRIVE                  4434 ARNOLD CV                            2305 D STREET APT B-6
ALBANY, GA 31721                       MEMPHIS, TN 38118                         MERIDIAN, MS 39301




DERRICK BOND                           DERRICK BOYNTON                           DERRICK BURKS
654 POPE ST                            PO BOX 8184                               6447 WHISPERING COURT
MEMPHIS, TN 38112                      DUBLIN, GA 31040                          MEMPHIS, TN 38115




DERRICK CODY                           DERRICK DAVIS                             DERRICK EDMOND
8104 WEBB RD APT 1605                  129 8TH STREET                            449 BILL WALLACE RD
RIVERDALE, GA 30274                    CALHOUN, GA 30701                         SARDIS, MS 38666




DERRICK GARNER                         DERRICK GILL                              DERRICK HADDEN
420 BRICKYARD RD                       275 WALNUT GARDENS DR                     1892 SANDY LANE
LAVONIA, GA 30553                      CORDOVA, TN 38108                         LOUISVILLE, GA 30434




DERRICK HALL                           DERRICK HATCHETT                          DERRICK HOLLAND
4300 N GETWELL RD                      70952 LANE APT 305                        1804 WOODHAVEN CIR UNIT C
MEMPHIS, TN 38118                      HORN LAKE, MS 38637                       MONROE, LA 71201




DERRICK HOLMES                         DERRICK JACKSON                           DERRICK JOHNSON
4859 SADDLEHORN COVE                   1566 STRIBLING ST D 1                     35 WILLIAMS DR
MEMPHIS, TN 38125                      MEMPHIS, TN 38111                         LYON, MS 38645




DERRICK KENDRIX                        DERRICK LEWIS                             DERRICK MCHENRY
502 PAIGE CIR.                         8010 BETTY BROWNING PASS                  7140 PEARSON ROAD
STERLINGTON, LA 71280                  OLIVE BRANCH, MS 38654                    PENSACOLA, FL 32526
DERRICK SIMPSON          Case 19-11984-CSS
                                        DERRICKDoc  36
                                                SMITH         Filed 09/10/19   PageDERRICK
                                                                                    422 ofSTEPHENS
                                                                                           1514
8365 SHERMAN OAKS DR                     13 WEST DUNBAR                            104 PARKER DAIRY ROAD
GERMANTOWN, TN 38139                     MEMPHIS, TN 38109                         DUBLIN, GA 31021




DERRICK STEPHENS                         DERRICK STEPHENS                          DERRICK STEPHENS
1610 LIBERTY PLACE                       476 SALTER MOON RD                        482 SALTER MOON RD
DUBLIN, GA 31021                         DUBLIN, GA 31027                          DUBLIN, GA 31027




DERRICK STEPHENS                         DERRICK STRONG                            DERRICK THOMAS
601 SHERWOOD DR                          305 S BELLVUE APT 1707                    514 RABBIT TRAIL ROAD
DUBLIN, GA 31021                         MEMPHIS, TN 38104                         LEOMA, TN 38468




DERRICK WARD                             DERRICK WEBSTER                           DERRICK WELLS
PO BOX 1912                              623 N UTICA ST                            1155 BEECHWOOD AVE
WOODVILLE, MS 39669                      TERRY, MS 39170                           MEMPHIS, TN 38106




DERRIKKA MATTHEWS                        DERYL MARTIN                              DESADE COLEMAN
3112 BOONE STREET                        3291 S. WOODLAKE CIRCLE                   1841 CEDAR ST. APT 1
PINE BLUFF, AR 71603                     MEMPHIS, TN 38118                         GIBSLAND, LA 71028




DESERAE CHESTER                          DESERAYE HERRON                           DESEREE POPE
559 FORRESTER DRIVE SE APT 7             7779 ALLEN RIDGE                          208 WEST VIRGINIA LN APTS
DAWSON, GA 39842                         OLIVE BRANCH, MS 38654                    SYLACAUGA, AL 35150




DESERET LABORATORIES INC                 DESHA COUNTY COLLECTOR                    DESHA COUNTY COLLECTOR
ATTN: ATSUKO COOPER                      604 PRESIDENT STREET                      PO BOX 428
1414 EAST 3850 SOUTH                     ARKANSAS CITY, AR 71630                   ARKANSAS CITY, AR 71630
ST. GEORGE, UT 84790




DESHANA MOREHEAD                         DESHANNA DAVIS                            DESHANNON WILLIAMS
318 IVA STREET                           5634 KAITLYN DRIVE                        1106 6TH ST SW
MALVERN, AR 72104-2444                   WALLS, MS 38680                           SPRINGHILL, LA 71075




DESHANTE GODWIN                          DESHAUN WOODS                             DESHAWN JOHNSON
721B DORSEY STREET                       3457 FESCUE LANE                          323 8TH ST
CORINTH, MS 38834                        MEMPHIS, TN 38115                         ST. JOSEPHS, LA 71366




DESHONDRIA PHILLIPS                      DESHONE ALLEN                             DESHUN COLEMAN
214 PEBBLE HILL                          240 DAN GILL DRIVE                        107 FERN DR
SYLVESTER, GA 31791                      DUMAS, AR 71639                           HEADLAND, AL 36345
DESI GLOVER              Case 19-11984-CSS     Doc 36
                                        DESIGN CLIQUE INC Filed 09/10/19   PageDESIGN
                                                                                423 of  1514
                                                                                      DESIGN
PO BOX 353                               191 RACE STREET                       PO BOX 2266
ARLINGTON, GA 39813                      DENVER, CO 80206                      GRAND RAPIDS, MI 49501-2266




DESIGN STYLES                            DESIGNED BY HIM                       DESIGNER PROTEIN LLC
171 53RD STREET                          MINISTRIES                            ATTN CYRIL STEWART
BROOKLYN, NY 11232                       CHERIE JOBE                           5050 AVENIDA ENCINAS, STE 350
                                         PO BOX 331415                         CARLSBAD, CA 92008
                                         MURFREESBORO, TN 37133



DESIGNER PROTEIN LLC                     DESIGNS BY SKAFFLES                   DESIGNS DIRECT LLC
ATTN DESIREE SWANSON, CFO                10 W 33RD ST 802                      ATTN RICHARD HEIDRICH
5050 AVENIDA ENCINAS, STE 350            NEW YORK, NY 10001                    605 PHILADELPHIA ST
CARLSBAD, CA 92008                                                             COVINGTON, KY 41011




DESIRAE GAY                              DESIREE BOYD                          DESIREE BUCHANAN
23 CYPRESS LANE APT 18                   4380 HWY 32 CENTRAL                   506 STAFFORD DR.
ALAMO, GA 30411                          CHARLESTON, MS 38921                  PORTAGEVILLE, MO 63873




DESIREE CEASER                           DESIREE CLEGG                         DESIREE CORNISH
314 WALTER DR                            174 HALEY ST                          1305 NATHANIEL CROSS
LAFAYETTE, LA 70507                      MELBUORNE, AR 72556                   KENTWOOD, LA 70444




DESIREE FIELDS                           DESIREE GREEN                         DESIREE HOPKINS
903 IDLEWOOD                             21 ORCHARD STREET                     1948 HWY 48 APT 1
WHITE OAK, TX 75693                      CANTON, NC 28716                      RUSSELLVILLE, AL 35653




DESIREE NELTON                           DESIREE ROULAND                       DESIREE SURRATT
120 LUTHER 6 RD.                         1340 MORROW DRIVE                     4589 HANSBERRY DR 203
SEARCY, AR 72143                         BETHLEHAM, GA 30620                   MEMPHIS, TN 38125




DESIREPATH MISSISSIPPI LLC               DESIREPATH MISSISSIPPI LLC            DESIREPATH MISSISSIPPI LLC
ATTN ANNE WARD, PRESIDENT                ATTN HUNTER HARRINGTON                DPM FRAGRANCE
1010 LYNN LANE                           1010 LYNN LANE                        1010 LYNN LANE
STARKVILLE, MS 39759                     STARKVILLE, MS 39759                  STARKVILLE, MS 39759




DESLY INTERNATIONAL CORP                 DESMA CAMPBELL                        DESMA GRP INC
242 47TH STREET                          180 GREGORY DR.                       ATTN FRANK QITENG ZHOU
BROOKLYN, NY 11220                       GRAY, GA 31032                        1395 E COBB DR 72992
                                                                               MARIETTA, GA 30007




DESMAN MILLER                            DESMOND BANKS                         DESMOND EDWARDS
878 PINEY MOUNT CH RD                    4458 ARNOLD COVE                      2001 THOMAS ST
WRIGHTSVILLE, GA 31096                   MEMPHIS, TN 38118                     HORN LAKE, MS 38637
DESMOND FLOWERS         Case 19-11984-CSS    Doc
                                       DESMOND    36 Filed 09/10/19
                                               JACKSON                PageDESMOND
                                                                           424 of MCCORMICK
                                                                                  1514
7645 WOODSHIRE DR                      5402 DODGE AVENUE                  9 WEST WILLOW CREEK LAND
HORN LAKE, MS 38637                    EASTMAN, GA 31023                  APT 147
                                                                          MCCRAE, GA 31055




DESMOND TRUELOVE                       DESMOND WILSON                     DESOTO CO JUSTICE COURT
2615 WADSWORTH ROAD                    124 WEST MENDAL LANE               8525 HWY 51 N
SULLIGENT, AL 35586                    COCHRAN, GA 31014                  SOUTHAVEN, MS 38671




DESOTO COUNTY TAX COLL.                DESOTO GLASS                       DESOTO MILLS
365 LOSHER STREET                      2540 RAILROAD AVENUE               3450 SAND VALLEY RD.
HERNANDO, MS 38632                     HERNANDO, MS 38632                 FORT PAYNE, AL 35968




DESOTO PARISH CHAMBER OF COMMERCE      DESOTO PARISH COLLECTOR            DESOTO PARISH COLLECTOR
115 N WASHINGTON AVE                   205 FRANKLIN STREET                205 FRANKLIN STREET
MANSFIELD, LA 71052                    MANSFIELD, LA 71052                MANSFIELD, LA 71052-2044




DESSREE MAJORS                         DESTA FARLEY                       DESTANE KAVANAGH
136 HIDDEN HILLS                       245 CHELSEA RD                     3446 MARTHAVILLE RD
ARNAUDVILLE, LA 70512                  COLUMBIANA, AL 35051               MANY, LA 71449




DESTANIE CHANDLER                      DESTINEE CHANEY                    DESTINEE DILMORE
410 4TH AVE SW                         205 PISTACHIO STREET               166 SALEM CHURCH RD
DECATUR, AL 35601                      DUMAS, AR 71639                    COLLINS, MS 39428




DESTINEE MANNING                       DESTINEE SIMS                      DESTINEY MCCLENDON
4729 MAIN ST                           621 LABAU ST                       677 NEW MT.CALVARY
COLLINSTON, LA 71229                   FRANKLIN, LA 70538                 LAKE, MS 39092




DESTINI DALE                           DESTINI JONES                      DESTINI MAJOR
435 BEDWELL ST                         6702 TRAILRIDE NORTH               1903 N 30TH
HEFLIN, AL 36264                       MILTON, FL 32570                   VAN BUREN, AR 72956




DESTINI ROGERS                         DESTINI THOMAS                     DESTINIE HEBERT
501 MONTGOMERY APT 15A                 519 KENNEDY STREET APT.519         102 SATINWOOD DR.
PITTSBURG, TX 75686                    MANSFIELD, LA 71052                CARENCRO, LA 70520




DESTINIE WHITE                         DESTINY ADAMS                      DESTINY ALFRED
7649 HWY495 SOUTH                      1224 PARKCENTER DR                 400 PERSHING AVENUE
DEKALB, MS 39328                       CLARKSDALE, MS 38614               BUNKIE, LA 71322
DESTINY BARNES          Case 19-11984-CSS
                                       DESTINYDoc 36 Filed 09/10/19
                                              BASWELL                  PageDESTINY
                                                                            425 ofBATMAN
                                                                                   1514
312 COLERIDGE DR                       329 LATIMER ROAD                    7602 BERT MARSH ROAD
DUNN, NC 28334                         BALDWYN, MS 38824                   MABELVALE, AR 72103




DESTINY BORGES                         DESTINY BOWERS                      DESTINY BRADFORD
506 NE 9TH                             200 ELLER DRIVE                     700 HWY 35 SOUTH
WAGONER, OK 74467                      DIXON SPRINGS, TN 37057             HOLCOMB, MS 38940




DESTINY BYERS                          DESTINY COLLEY                      DESTINY DAVISON
191 MIDDLE OAKS TRAIL                  6960 GRIER RD                       18330 INDIANA ST APT. 1
RUTHERFORDTON, NC 28139                WETUMPKA, AL 36092                  ROBERTSDALE, AL 36567




DESTINY EDWARDS                        DESTINY GORDON                      DESTINY HARRIS
253 ATWOOD HWY LOT 30                  526 SOUTH 14                        126 PILLSBURGH CR
MILAN, TN 38358                        WEST MEMPHIS, AR 72301              LANDRUM, SC 29356




DESTINY HARRIS                         DESTINY HEARNSBERGER                DESTINY INMON
403 MAIN ST 3779                       800 HOLLIS SPECIAL RD               140 SAHARA CIRCLE
GRAMBLING, LA 71545                    NEW EDINBURG, AR 71660              HAMILTON, AL 35570




DESTINY JACKSON                        DESTINY JOHNSON                     DESTINY MCCLAIN
127 MAGNOLIA DR                        1015 MARTIN LUTHER KING JR DR       104 RAULSTON ST
CENTREVILLE, MS 39631                  DUBLIN, GA 31021                    MONTEAGLE, TN 37356




DESTINY MCNAIR                         DESTINY MILLS                       DESTINY MONIX
54 POLK LANE                           10327 TUNICA TRACE                  711D EAGLES TRAIL
PRENTISS, MS 39474                     ST.FRANCISVILLE, LA 70775           HATTIESBURG, MS 39402




DESTINY PARRISH                        DESTINY PICKENS                     DESTINY REYNOLDS
2175 NATURAL BRIDGE ROAD               841 WILLOWBROOK DR. APT 416         28611 HWY 51 NORTH LOT 3
WAYNESBORO, TN 38485                   HINESVILLE, GA 31316                COMO, MS 38619




DESTINY SMITH                          DESTINY SMITH                       DESTINY ST.GEORGE
135 W.C.SMITH RD                       427 DOVE LN                         12185 COUNTY RD. 525 EAST
NEELY, MS 39461                        SOCIAL CIRCLE, GA 30025             MCLEANSBORO, IL 62859




DESTINY STREET                         DESTINY THOMAS                      DESTINY TILLMAN
722 MLK DR                             237 DIXIE RD LOT 1                  506 S. ASH ST
LEAKESVILLE, MS 39451                  FRANKLIN, LA 70538                  OCILLA, GA 31774
DESTINY WALLACE          Case 19-11984-CSS
                                        DESTINYDoc 36 Filed 09/10/19
                                               WHITTEMORE              PageDESTINY
                                                                            426 ofWILSON
                                                                                   1514
316 SHORT 5TH STREET                    9340 PHILLIPS HOLLOW RD            518 EVERVILLE DR
POPLAR BLUFF, MO 63901                  WESTMORELAND, TN 37186             LIVINGSTON, TN 38570




DESTINY WINDHAM                         DESTINY YEAKEY                     DESTYNEE CHRISTIAN
1363 COUNTY ROAD 515                    281 BROONE LANE                    175 VASSAR CIRCLE
MYRTLE, MS 38650                        HALEYVILLE, AL 35565               MONTEVALLO, AL 35115




DET DISTRIBUTING CO                     DET DISTRIBUTING CO                DET DISTRIBUTING LLC
51 COLLEGE PARK                         ATTN VICTORIA VICTORY              ATTN FRED DELTWILER
JACKSON, TN 38301                       301 GREAT CIRCLE RD                301 GREAT CIRCLE RD
                                        NASHVILLE, TN 37228                NASHVILLE, TN 37228




DETAILED DESIGNS                        DETRAVION DAILEY                   DETRECE LAUGA
1000 SOUTH SECOND STREET                125 HAYWOOD DR                     157 DENNIS ST
PLANFIELD, NJ 07063                     PRINCETON, LA 71067                CLARKESVILLE, GA 30523




DETRIERA ALBEA                          DEUNDRA BELLARD                    DEUNDRA POOLE
2206 IMPERIAL APTS 5                    223 SOUTH VISTA STREET             116 CARTWRIGHT AVE.
HUMBOLDT, TN 38343                      CHURCH POINT, LA 70525             SALTILLO, MS 38866




DEUNTA CROOM                            DEUNTIS MILLER                     DEVANTE BROWN
27 LOYDELL COVE                         215 NORTH MADISON STREET           301 WEST BROAD ST
JACKSON, TN 38305                       BOLIVAR, TN 38008                  GREENSBORO, GA 30642




DEVANTE NEVES                           DEVANTE WILLIAMS                   DEVANTRANE STERLING
145 REDBUD STREET                       50 HARTWOOD ST APT H 62            504 IBERT ST
BLAKELY, GA 39823                       DURANT, MS 39063                   FRANKLIN, LA 70538




DEVARIAE TERRELL                        DEVAUGHN WILLIAMS                  DEVAUNISHA DOCK
285 PINEVILLE RD                        100 BELMONT STAKES                 1033 VENABLE ST
MONROEVILLE, AL 36460                   CLINTON, SC 29325                  MCCOMB, MS 39648




DEVERNE HILLS                           DEVERONNE MONTGOMERY               DEVERY BELTON
48 BETHUNES STREET                      17 COUNTY ROAD 315                 40 BROOKSTONE COURT
BUBBLEVEL, NC 28323                     CARROLLTON, MS 38917               COVINGTON, GA 30016




DEVETRICE FOSTER                        DEVHON CATES                       DEVI HOUSTON
P. O. BOX 135                           118 S DIXIE AVE SUITE 24           221 RIGGS CIRCLE
BEULAH, MS 38726                        COOKVILLE, TN 38501                PORTLAND, TN 37148
DEVIN CARTER             Case 19-11984-CSS     Doc 36
                                        DEVIN COLEMAN       Filed 09/10/19   PageDEVIN
                                                                                  427DILLS
                                                                                       of 1514
1640 CAMELIA                            151 MUDD-KELLEY LANE                     515 LANDS CREEK
VIDALIA, LA 71373                       SPRINGFIELD, KY 40069                    BRYSON CITY, NC 28713




DEVIN DUGGER                            DEVIN HIGGINS                            DEVIN LANG
4971 MELANIE AVE                        7 WILLOW LN                              103 BELLMONT DR.
MEMPHIS, TN 38118                       BURNSVILLE, NC 28714                     HATTIESBURG, MS 39401




DEVIN LEE                               DEVIN MCKINNEY                           DEVIN MILFORD
3803 DOMINION CT                        PO BOX 393                               374 WINONA CHURCH RD
FLORENCE, SC 29501                      LAMBERT, MS 38643                        DONALDS, SC 29638




DEVIN PEARMAN                           DEVIN POWELL                             DEVIN RUSSELL
818 MAPLE AVE                           735 HONDA DR                             9975 HIGHWAY 182W
KENSETT, AR 72082                       LINCOLN, AL 35096                        FRANKLIN, LA 70538




DEVIN SHORT                             DEVIN THOMPSON                           DEVIN WHITAKER
3032 HIGHWAY 69 S UNKNOWN               100 BRANDY LANE                          216 OLIVE ST
COLUMBUS, MS 39702                      KINGSLAND, GA 31548                      MT PLEASANT, TN 38474




DEVIONTAE WALKER                        DEVIS DIAZ                               DEVMAR PARTNERSHIP LLC
2029 COOPERWELL DR                      3914 POPPY LN                            2034 COTNER AVE 200
JACKSON, MS 39204                       MEMPHIS, TN 38135                        LOS ANGELES, CA 90025




DEVMAR                                  DEVON BALL                               DEVON GONZALES
11300 W OLYMPIC BLVD                    807 ELM ST APT 9                         1120 DEERWOOD DR
LOS ANGELES, CA 90064                   LESLIE, AR 72650                         GREENWOOD, AR 72830




DEVON NORMAN                            DEVON NORMAN                             DEVON OWENS
103 BRIDGEWATER LANE                    103 BRIDGEWATER RD                       511 CHARLENE CT
WARD, AR 72176                          WARD, AR 72176                           EAST DUBLIN, GA 31027




DEVON REDMAN                            DEVON WILSON                             DEVONA CAPLE
519 CHARLIE TALLENT RD                  299 LAKE PARK LOOP                       1749 GUMLEAF COURT
ALBANY, KY 42602                        MOUNTAIN HOME, AR 72653                  RENTZ, GA 31075




DEVONA COACHMAN                         DEVONDRIA BYRD                           DEVONNA FLOWERS
1138 MEHARIS CIR                        4268 MT TERRACE                          505 TANK HILL RD
DOTHAN, AL 36303                        MEMPHIS, TN 38127                        DALEVILLE, AL 36322
DEVONTA TURNER            Case 19-11984-CSS    Doc
                                         DEVONTAE   36 Filed 09/10/19
                                                  BROWN                 PageDEVONTE
                                                                             428 of MCABEE
                                                                                    1514
272 WESTEND STREET                       114 CARRIAGE DR                    933 WOODVILLE DR
CADIZ, KY 42211                          OSCEOLA, AR 72370                  JACKSON, MS 39212




DEVONTE MCKINLEY                         DEVONTE TONEY                      DEVORIA BROWN
1501 MCKEEN PLACE                        2818 STEPHANIE DRIVE               603 JOHN TEMPLE ST
MONROE, LA 71201                         LITTLEROCK, AR 72206               KENTWOOD, LA 70444




DEVORUS ROBERTSON                        DEVOUNTA KIRKLIN                   DEVRON GREEN
6407 MORIAH LANE APT 107                 761 HENDERSON RD                   742 HENDERSON RD
MEMPHIS, TN 38115                        LEXINGTON, MS 39095                DUBLIN, GA 31021




DEVYN SMITH                              DEWANA MCINTOSH                    DEWANDA MILLER
3344 CARNES AVE                          608 STRAWBERRY RIVER ROAD          417 E LEE ST
MEMPHIS, TN 38111                        SMITHVILLE, AR 72466-8382          METTER, GA 30439




DEWAUN MAHONE                            DEWAYNE MARCANTEL                  DEWAYNE ONEAL
579 RAYMOND RD APT B                     203 SILKSTOCKING RD                221 PEARL ST
JACKSON, MS 39204                        KINDER, LA 70648                   JACKSONVILLE, AR 72076




DEWAYNE WHITE                            DEWAYNE WILLIAMS                   DEWEY LUMLEY
19277 EAST SOUTH BLVD                    2010 BERG JONES LANE               749 HUDSON LANE
BLAKELY, GA 39823                        MONROE, LA 71202                   DUBLIN, GA 31021




DEWEY ROSSELL                            DEX IMAGING INC. LLC               DEXAS INTERNATIONAL LTD
1215 CR 278                              PO BOX 17299                       585 S. ROYAL LANE
NEW ALBANY, MS 38652-9200                CLEARWATER, FL 33762-0299          SUITE 200
                                                                            COPPELL, TX 75019




DEXAS INTL LTD                           DEXTER BLAIR                       DEXTER CALDWELL
ATTN SCOTT HENRIKSON                     609 CLUB CIRCLE                    1581 BRADLEY RD
585 S ROYAL LN, STE 200                  TYLER, TX 75702                    CAMDEN, SC 29020
COPPELL, TX 75019




DEXTER MABRY                             DEXTER WARE                        DEXTRIS BARNETT
530 FITZGERALD PLACE                     2098 RYANNS RD                     PO BOX 1401
ATLANTA, GA 30349                        CRYSTAL CITY, MS 39059             TAYLORSVILLE, MS 39168




DEYJAH NELSON                            DEYONTE HUNDLY                     DEYQUAN MORGAN
127 BELLEGROVE BLVD                      133 SUNSET DRIVE                   21 PALM DR
BRANDON, MS 39047                        BAINBRIDGE, GA 39817               HINESVILLE, GA 31313
DEZARAYE ADAMS          Case 19-11984-CSS
                                       DEZIRAEDoc 36
                                              SMITH      Filed 09/10/19   PageDEZIREE
                                                                               429 ofGARCIA
                                                                                      1514
1804 HWY 278 E                         185 WOODRUFF                           16 B GRANDVIEW AVE
MONTICELLO, AR 71655                   MC CRORY, AR 72101                     HARRISON, AR 72601




DEZMANDE HOPE                          DEZMARYAH BROWN                        DEZMOND MCLAURIN
118 HAMILTON C                         3554 HWY 334                           131 CAINE CIRCLE
SYLVESTER, GA 31791                    FORREST CITY, AR 72335                 BRANDON, MS 39042




DEZNEY LEWIS                           DFNC PRODUCTS LLC                      DGL GROUP LTD
511 MAGNOLIA DR                        3059 FOREST HILL IRENE RD              195 RARITAN CENTER PKWY
OSCEOLA, AR 72370                      GERMANTOWN, TN 38138                   EDISON, NJ 08837




DGL GROUP LTD                          DGR-CROSLEY LLC                        DGR-CROSLEY LLC
ATTN EZRA ZAAFARANI                    ATTN CHRIS JANOSKO                     ATTN KEVIN RAY
195 RARITAN CNTR PKWY                  111 BYERS CREEK RD                     111 BYERS CREEK RD
EDISON, NJ 08837                       MOORESVILLE, NC 28117                  MOORESVILLE, NC 28117




DGS RETAIL                             DH PACE COMPANY INC                    DH PATTEN CHILDREN CO LLC
60 MAPLE STREET                        1901 E 119TH STREET                    C/O ALLEN JONES
SUITE 100                              OLATHE, KS 66061                       PO BOX 44287
CHICAGO, IL 60656                                                             SHREVEPORT, LA 71134-4287




DHANA KIMBLE                           DHD                                    DHEC BUREAU OF FINANCE
1757 COLUMBUS HWY                      114 BRECK DR                           PO BOX 100103
DAWSON, GA 39842                       CEDARTOWN, GA 30125                    COLUMBIA, SC 29202-3103




DHH/OPH CENTER FOR ENV.                DHHS DIVISION OF PUBLIC                DIA WOLFE
HEALTH SERVICES                        HEALTH LICENSURE UNIT                  37 MEEK MILLS RD BOX 17
PO BOX 4489                            PO BOX 94986                           ADRIAN, GA 31002
BATON ROUGE, LA 70821-4489             LINCOLN, NE 68509




DIABETES FOUNDATION OF                 DIAL CORPORATION                       DIAMON CARLOCK
MISSISSIPPI INC                        19001 N SCOTTSDALE RD                  3935 GLENDA GAIL STREET
800 AVERY BOULEVARD                    SCOTTSDALE, AZ 85255                   SOUTHAVEN, MS 38672
SUITE 100
RIDGELAND, MS 39157



DIAMOND BRADLEY                        DIAMOND COMIC DISTRIBUTORS             DIAMOND COSMETICS
409 HEARNE STREET                      10150 YORK RD STE 300                  10851 NW 53 ST
JONESBORO, LA 71251                    HUNT VALLEY, MD 21030                  SUNRISE, FL 33351




DIAMOND DAVIS                          DIAMOND DAVIS                          DIAMOND GAGE
2023 COUNTY RD 62                      525 REED ST APT 63                     9035 PEACHTREE DR
OAKLAND, MS 38948                      KINGSTREE, SC 29556                    BATON ROUGE, LA 70810
DIAMOND GOODWYN           Case 19-11984-CSS    Doc
                                         DIAMOND    36
                                                 GRAY       Filed 09/10/19   PageDIAMOND
                                                                                  430 ofHORTON
                                                                                         1514
2412 W HAROLD ST                         6658 RANER COVE                         10 DIXON ST
GLADEWATER, TX 75647                     ARLINGTON, TN 38002                     BRINKLEY, AR 72021




DIAMOND HOWELL                           DIAMOND ISAAC                           DIAMOND MACK
400 PINEHURST STREET                     1035 DIAMOND LANE                       1016 CROMER AVENUE
FULTON, MS 38843                         MAGNOLIA, MS 39652                      NORTH, SC 29112




DIAMOND MONTGOMERY                       DIAMOND MOUNTAIN DISTRIBUTORS LLC       DIAMOND SMITH
615 TODD                                 DBA TJ WHOLESALE                        1512 FAR DR
BASTROP, LA 71220                        ATTN RONALD KNOWTON                     CORDOVA, TN 38016
                                         7440 COMMERICAL WAY
                                         HENDERSON, NV 89011



DIAMOND STEVENSON                        DIAMOND WILLIAMSON                      DIAMOND WIPES INTL INC
190 BECK ROAD                            302 NORTH WEST ST.                      ATTN EVA YEN
MACON, MS 39341                          HOLLY SPRINGS, MS 38635                 4651 SCHAEFER AVE
                                                                                 CHINO, CA 91710




DIAMOND WIPES INTL INC                   DIAMONIQUE MOORE                        DIAMONY THOMPSON
ATTN TONY IVY                            212 S. MLK JR DR                        312 E WADDIL STREET
4651 SCHAEFER AVE                        ST MARTINSVILLE, LA 70582               MARKSVILLE, LA 71351
CHINO, CA 91710




DIAN REED                                DIAN TOMAK                              DIANA ALBERTSON
14602 PROSPERITY RD                      51 HIDDEN RIVER DRIVE                   MY HEALTH RECRUITER LLC
JOHNSTON CITY, IL 62951                  BLOUNTSVILLE, AL 35031-5972             19233 SE 234TH PLACE
                                                                                 RENTON, WA 98058




DIANA BEMIS                              DIANA BEMIS                             DIANA BOUCHER
125 BALTIC DR.                           200 VILLAGE DR APT 315                  1407 AVENUE C
SHREVEPORT, LA 71115                     LONGVIEW, TX 75605                      GRAHAM, TX 76450




DIANA BROWN                              DIANA CHAVEZ                            DIANA FERRARI
755 ERWIN HWY                            712 W 7TH ST                            119 GRAY DR
CHUCKEY, TN 37641                        MCGREGOR, TX 76657                      PRATTVILLE, AL 36067




DIANA G BROWN                            DIANA GERRARD                           DIANA ISHEE
7555 ERWIN HIGHWAY                       707 WALNUT ST                           652 TWIN LAKES RD
CHUCKEY, TN 37641                        MARKS, MS 38646                         FLORENCE, MS 39073




DIANA JUNG                               DIANA KINDRED                           DIANA L. BAILEY
72 DOREEN DR                             505 GREEN ACRES DR                      1320 HWY 230 WEST
MOUNTAIN HOME, AR 72653-6759             COLUMBIA, TN 38401                      NUNNELLY, TN 37137
DIANA MORAN             Case 19-11984-CSS     Doc 36
                                       DIANA NESTER         Filed 09/10/19   PageDIANA
                                                                                  431OBRIAN
                                                                                       of 1514
136 OAK HAVEN                          602 E DONNA                               839 FORRESTER DRIVE
BUCHANAN, TN 38222                     REPUBLIC, MO 65738                        DAWSON, GA 39842




DIANA PRUITT                           DIANA RILEY                               DIANA SCOGGIN
202 MADISON AVE                        222 S MULBERRY ST                         159 SUGAR MAPLE WAY
DOTHAN, AL 36301                       OAKLAND CITY, IN 47660                    KINGSLAND, GA 31548




DIANA STALLINGS                        DIANA TAYLOR                              DIANA TURNER
4528 JESSUP LANE                       2806 BIRCH DRIVE                          105 EAST LILLIE
HOOVER, AL 35226                       SHREVEPORT, LA 71118                      HARRISBURG, IL 62946




DIANA VILLALPANDO                      DIANA WARD                                DIANA WHITE
378 ANDREW DR                          3104 BRAGG STREET                         290 OLD HUMBOLDT ROAD
CLARKSVILLE, TN 37042                  BOSSIER CITY, LA 71111                    JACKSON, TN 38305




DIANA WILLIAMS                         DIANAH SWITZER                            DIANDRAE GLOVER
422 BLACKBERRY RD                      24572 HWY 8 E                             16516 HERITAGE HWY
CAMDEN, TN 38320                       GRENADA, MS 38901                         DENMARK, SC 29042




DIANE ADAMS                            DIANE ADAMS                               DIANE ANDREWS
1409 BANKSON AVENUE                    1409 BANKSON AVENUE                       204 RIGHT ST.
MACON, GA 31204                        MACON, GA 31204-5120                      JASPER, AL 35501




DIANE ANDREWS                          DIANE ANDREWS                             DIANE BAETZ
204 WRIGHT ST                          204 WRIGHT STREET                         4535 US 259
JASPER, AL 35501                       JASPER, AL 35501                          DAINGERFIELD, TX 75638




DIANE BERNARD                          DIANE BIZZLE                              DIANE BOLEN
PO BOX 14                              45 CONFEDERATE WAY                        PO BOX 268
AMITE, LA 70422                        MONTICELLO, FL 32344                      JUNCTION CITY, AR 71749-0268




DIANE BRADFORD                         DIANE BRIDGES                             DIANE CAMELO
134 BRANSTAR COVE                      P O BOX 314                               43091 S. RANGE RAOD
BRANDON, MS 39042                      BRONWOOD, GA 39826                        HAMMOND, LA 70403




DIANE CHADWICK                         DIANE CHADWICK                            DIANE CROLEY
1334 HIGHWAY 100                       1334 HWY 100                              FREDS 1855
CENTERVILLE, TN 37033                  CENTERVILLE, TN 37033                     3129 CANTON PIKE INDIAN H
                                                                                 HOPKINSVILLE, KY 42240
DIANE DAVIS             Case 19-11984-CSS     Doc 36
                                       DIANE DUPLANTIS        Filed 09/10/19   PageDIANE
                                                                                    432EMLER
                                                                                         of 1514
441B LCR 465                            PO BOX 39                                  316 W 14TH ST
MEXIA, TX 76667                         TAYLORSVILLE, MS 39168                     COLUMBIA, TN 38401




DIANE GARNER                            DIANE GORDON & MICHAEL TOOLEY              DIANE HODGE
123 SALTER RD, APT C                    TOOLEY                                     6215 LOIS ST
THOMASTON, GA 30286                     DBA ECT (ENVIR COMP & TST                  PANAMA CITY, FL 32404
                                        751 E BROOKHAVEN CIRCL
                                        MEMPHIS, TN 38117



DIANE HOWARD                            DIANE HUNT                                 DIANE JOHNSON
9825 DIPPLE DR                          PO BOX 23                                  1010 S 5TH ST
ST FRANCISVILLE, LA 70775               DURANT, MS 39063                           CORDELE, GA 31015




DIANE LAMOTHE                           DIANE LEWIS                                DIANE NIXON
69 SPRINGDALE DR                        4357 US HWY 80 W                           9041 RYE ST
GRIFFIN, GA 30223                       PHENIX CITY, AL 36870                      NEW PORT RICHEY, FL 34654




DIANE PARKS                             DIANE PICKETT                              DIANE ROBERTSON
6153 SOUTH HAMPTON DR                   1010 7TH AVE                               55 A B JOHNSON LANE
MONTGOMERY, AL 36116                    BIRMINGHAM, AL 35228                       COLUMBIA, MS 39429




DIANE S UNDERWOOD                       DIANE SHAW                                 DIANE SHIPPEN
210 NORTH 3RD STREET                    44 GEORGIA LANE                            735 OREN ADAMS ROAD
PARAGOULD, AR 72450-2966                STAR CITY, AR 71667                        LEESVILLE, SC 29070




DIANE SIMMONS                           DIANE SLEDGE                               DIANE SMITH
205 AVE E                               PO BOX 1645                                1833 TIPTON CIRCLE
KENTWOOD, LA 70444                      CONWAY, AR 72033                           DEXTER, GA 31019




DIANE SMITH                             DIANE SWINDALL                             DIANE TATE
PO BOX 321                              13707 GREENSPORT RD                        29 RICE DR
WARE SHOALS, SC 29692                   ASHVILLE, AL 35953                         MACON, MS 39341




DIANE THOMAS                            DIANE THOMAS                               DIANE WADE
442 MOONEY                              PO BOX 1421                                21830 INGLEWOOD COURT
CLARKSDALE, MS 38614                    DECATURE, TX 76234                         BROADLANDS, VA 20148-4536




DIANE WHITE                             DIANECIA FLEMING                           DIANEISE HOLLIS
3629 CYPRESS 21                         3644 TRUDY CV                              169 N WESLEY OAKS CIR 102
WEST MONROE, LA 71291                   MEMPHIS, TN 38128                          MEMPHIS, TN 38109
DIANIA BENEFIELD        Case 19-11984-CSS     Doc 36
                                       DIANN ELLIS         Filed 09/10/19   PageDIANNA
                                                                                 433 of  1514
                                                                                       MAYS
148 MIZE LOOP                          2342 CR 87                               3511 PICKREL LANE
HALEYVILLE, AL 35565                   VAIDEN, MS 39176                         LAKE CHARLES, LA 70615




DIANNA PINCKNEY                        DIANNE ABNEY                             DIANNE ARTHUR
301 N FARR AVE                         3479 S GREENSBURG RD APP 4               3457 DRAKE CHAPEL RD
ANDREWS, SC 29510                      LIBERTY, MS 39645                        MILLEN, GA 30442




DIANNE DIERS                           DIANNE EDMONDSON                         DIANNE JORDAN
121 CIRCLE DR.                         5803 OLD CANTON RD                       1700 PLEASANT GROVE DR SE
EAST DUBLIN, GA 31027                  JACKSON, MS 39211                        BROOKHAVEN, MS 39601




DIANNE LEWIS                           DIANNE MCBRIDE                           DIANNE NOLEN
1637 STATESBORO HIGHWAY                1728 GENESIS DR                          2432 SEVEN MILE FERRY RD
SYLVANIA, GA 30467                     DUBLIN, GA 31021                         CLARKSVILLE, TN 37040




DIANNE POWELL                          DIANNE RICHARDSON                        DIANNE S HATHORN AND
111 GATEWAY DRIVE                      1500 MILL PLACE DRIVE                    JAMES H EVERITT
DOUGLAS, GA 31535                      DACULA, GA 37019                         733 HWY 583 S.E.
                                                                                BROOKHAVEN, MS 39601




DIANNE STRENGTH                        DIANNE TAYLOR (EARL)                     DIANNE TULL
175 STRENGTH ROAD                      253 FLAG CT                              PO BOX 224
FLOMATON, AL 36441                     MURFREESBORO, TN 37127                   CARTHAGE, MS 39051




DIANNE VICK                            DIANNE WOODLAND                          DIAQISHA HUBBARD
7381 HWY 370 E                         314 DANCYVILLE RD                        103 WEST WALNUT ST APT. B8
RIPLEY, MS 38663                       STANTON, TN 38069                        MONTEZUMA, GA 31063




DIARI GAMBLE                           DICEASE WALKER                           DICIE BENTON
415 SOUTH PARK AVE LOT 18              CEMETARY RD                              1644 ATKINS ST.
ANDREWS, SC 29510                      ROCHELLE, GA 30135                       ARCADIA, LA 71001




DICK HOWARD                            DICK HOWARD                              DICKERSON & DICKERSON PARTNERSHIP
341 PEBBLE TRAIL                       4020 SHELBY LN                           ATTN WINNIE DICKERSON
ALPHARETTA, GA 30004                   CUMMING, GA 30041                        2010 WEST MAIN
                                                                                CLARKSVILLE, AR 72830




DICKERSON & DICKERSON PARTNERSHIP      DICKERSON BROTHERS                       DICKERSON VICTORIA
C/O ATTORNEY RICK SELLARS              ATTN JIM DICKERSON                       450 DULLES ST
PO BOX 251711                          409 WEST MAIN                            EUNICE, LA 70535
LITTLE ROCK, AR 72225                  CLARKSVILLE, AR 72830
DICKEY TYLER           Case 19-11984-CSS      DocHONG
                                      DICKIE TOYS 36 KONG
                                                      FiledLTD
                                                             09/10/19      PageDICKINSON
                                                                                434 of 1514
                                                                                         BRANDS INC
765 SASSAR RD                          ATTN TOM GERICK                         ATTN BRYAN JACKOWITZ
MIDDLETON, TN 38052                    19/F PRUDENTIAL TWR, 21 CANTON RD       31 E HIGH ST
                                       KOWLOON                                 E HAMPTON, CT 06424
                                       HONG KONG



DICKSON ADVERTISING INC                DICKSON CO TRUSTEE                      DICKSON CO TRUSTEE
1101 BAY VISTA DR                      5 COURT SQ                              PO BOX 246
BRANDON, MS 39047-8649                 STE 114                                 CHARLOTTE, TN 37036
                                       CHARLOTTE, TN 37036




DICKSON ELECTRIC SYSTEM                DICKSON ELECTRIC SYSTEM                 DICKSON FIRE DEPT
236 COWAN RD                           PO BOX 627                              101 CHURCH ST.
DICKSON, TN 37055                      DICKSON, TN 37056-0627                  DICKSON, TN 37055




DICKY GRAY                             DIEDRE WARD                             DIEHL INC.
3 COUNTY ROAD 326                      UNKNOWN                                 PO BOX 92373
OXFORD, MS 38655                       UNKNOWN, MO 63701                       ATTN LIZ
                                                                               CLEVELAND, OH 44193




DIEHR SOFTWARE SYSTEMS                 DIGITAL RIVER INC                       DIGITAL SUPPLY CENTER INC
DELLA M. DIEHR                         10380 BREN ROAD WEST                    PO BOX 9325
7066 STREAMWOOD DRIVE                  MINNETONKA, MN 55343                    CANOGA PARK, CA 91309
PDIEHR GMAIL.COM
YPSILANTI, MI 48197



DIGO CREATIVE ENTERPRISE LTD.          DILESH PATEL                            DILLARD DOOR & SECURITY INC.
ATTN STONE WANG                        2650 EVANS WAY                          788 EAST STREET
BLDG 1040, NO 999 WANGQIAO ROAD        OLIVE BRANCH, MS 38654                  MEMPHIS, TN 38104
PUDONG, SHANGHAI 201201
CHINA



DILLON MCAVOY                          DILLON RIGGIN                           DILLON TATOM
850 GRANDVIEW TRAIL                    1920 MONTGOMERY ST                      109 WILLOW ST
WARRIOR, AL 35180                      CAPE GIRARDEAU, MO 63703                SPRINGHILL, LA 71075




DILLON WHITE                           DIMITRI CRUMP                           DIMITRI HARRIS
5315 HWY 225 SOUTH                     274 MASON BOULEVARD                     1205 CENTER AVE
CHATSWORTH, GA 30705                   JACKSON, MS 39212                       DEMOPOLIS, AL 36732




DIMITRI HARRIS                         DINA KING                               DINAH EASTER
1205 CENTER AVENUE                     3641 KING DRIVE                         COLUMBUS, GA 31906
DEMOPOLIS, AL 36732                    TURSSVILLE, AL 35173




DINANE JENKINS                         DINESHA HUNT                            DINIQUIA PIERSON
263 WIGGINS LOOP RD                    457 BAIN ST                             242 EDITN WAY
CARTHAGE, MS 39051                     DURANT, MS 39063                        DALEVILLE, AL 36322
DINISHA EDWARDS          Case 19-11984-CSS     Doc 36
                                        DINO LEDBETTER       Filed 09/10/19   PageDION
                                                                                   435WILLIAMS
                                                                                       of 1514
103 SYMTHE STREET                        316 ATLANTA ST                           1705 HIGHWAY 138 SE UNIT 83222
KOSCIUSKO, MS 39090                      CEDARTOWN, GA 30125                      CONYERS, GA 30012




DION WILSON                              DIONDRIA ASH                             DIONE SCOTT
4436 OLD QUARRY ROAD                     609 EAST JACKSON ST                      2501 RIVER OAKS BLVD
MEMPHIS, TN 38118                        DEMOPOLIS, AL 36732                      JACKSON, MS 39211




DIONE SCOTT                              DIONNA GILMORE                           DIONNE JONES
49 COUNTRY SIDE LANE                     3606 MAIN HWY                            8397 PRESTINE LOOP APT 307
COLUMBUS, MS 39702                       BAMBERG, SC 29003                        CORDOVA, TN 38018




DIONNE TATE                              DIONYSIA SHORT                           DIONYSOS MADDEN
112 ROLANDWOOD DR                        273 WEST ATKINS ST                       2 SILVERMONT DR SE
DUBLIN, GA 31021                         PHILADELPHIA, MS 39350                   SILVER CREEK, GA 30173




DIPESH SOMA                              DIPLOMAT PHARMACY INC                    DIPPIN DOTS LLC
79 SOMA LANE                             DIPLOMAT SPECIALTY PHARM                 5101 CHARTER OAK DR
ALBANY, KY 42602                         4100 S SAGINAW ST                        PADUCAH, KY 42001
                                         FLINT, MI 48607




DIRECT HOME TEXTILES GRP LLC             DIRECT INNOVATIONS LLC                   DIRECT SALES LTD.
JOHN AZZILINO                            7983 WOODBRIDGE COURT                    HELEN CHU
1904 ROSEWOOD LN                         SPRINGBORO, OH 45066                     10 A. BLKA. ELDER IND.BLD
WOODSTOCK, GA 30189                                                               KOWLOON.HONG KONG
                                                                                  HONG KONG



DIRECT SOURCE ENTERPRISES                DIRECT TRADE IMPORTS INC                 DIRECTFX MS LLC
BLAKE PHILLIPS                           RICH ADLER                               8811 HIGHWAY 51 NORTH
2669 MYRTLE AVE. STE.213                 570 YAXTER RD. SUITE 430                 SOUTHHAVEN, MS 38671
SIGNAL HILL, CA 90755                    ELMSFORD, NY 10523




DIRECTFX SOLUTIONS                       DIRECTIONAL CAPITAL LLC                  DIRECTV INC.
601 N THIRD ST                           CONSTANT AVIATION LLC                    PO BOX 105249
MEMPHIS, TN 38107                        355 RICHMOND ROAD                        ATLANTA, GA 30348-5249
                                         CLEVELAND, OH 44143




DIS. CRT OF JEFFERSON CO                 DISABLED AMERICAN VET                    DISABLED AMERICAN VETERAN
ROOM 500                                 MOORE CITY                               1910 BETTY STREET
716 RICHARD ARRINGTON JR                 1020 PRIEST HILL ROAD                    CONTACT: LEO CLAVIER
BIRMINGHAM, AL 35203                     CONTACT: MOORE CHAPTER                   EUNICE, LA 70535
                                         CARTHAGE, NC 28327



DISABLED AMERICAN VETS                   DISABLED AMERICAN                        DISABLED AMERICAN
2221 HIGHWAY 7 N                         VETERANS CHAPTER 8                       VETERANS CHAPTER 9
CONTACT: J COOK                          807 N MAIN STREET                        702 CRAWFORD AVE
HARRISON, AR 72601                       CONTACT: FRANK DUDIS                     CONTACT:RICHARD GUILMETTE
                                         HOPKINSVILLE, KY 42240                   ENTERPRISE, AL 36330
DISABLED AMERICAN       Case 19-11984-CSS     Doc
                                       DISABLED    36 Filed 09/10/19
                                                AMERICAN               PageDISABLED
                                                                            436 of AMERICAN
                                                                                    1514
VETERANS                               VETERANS                            VETERANS
1000 VICTORY DRIVE                     3455 WAYNESBORO HWY                 409 E MARKET STREET
SAMUEL NELSON                          CONTACT: MARSH GARNER               JOHNSON CITY, TN 37601
COLUMBUS, GA 31901                     LAWRENCEBURG, TN 38464



DISABLED AMERICAN                      DISABLED AMERICAN                   DISABLED AMERICAN
VETERANS                               VETERANS                            VETERANS
504 PROSSER LANE                       504 ROTARY HILLS CT                 5239 RAY DRIVE
CONTACT: RANDELL GODWIN                CLARKSVILLE, TN 37043               CONTACT: JAMES SMITH
JOHNSONVILLE, SC 29555                                                     COLUMBUS, GA 31904



DISABLED AMERICAN                      DISCOUNT OFFICE ITEMS INC           DISCOUNT SALES
VETERANS                               OFFICE SUPPLY.COM                   651 JEFFERSON AVE.
7538 MISTY LANE                        302 INDUSTRIAL DRIVE                MEMPHIS, TN 38105
CONTACT: CHARLES RICHMOND              COLUMBUS, WI 53925
PINSON, AL 35126



DISCOVER HOME PRODUCTS CO              DISHAKA LLC                         DISHAUN HEARD
SUIT 1011 NO 3 LANE 90                 ATTN RASHIM OBEROL                  PO BOX 100
JIUXING ROAD JUITING                   11130 S SAM HOUSTON PKWY W          BONITA, LA 71223
SHANGHAI                               HOUSTON, TX 77031
CHINA



DISPLAY VU                             DIST 3 FIRE DEPT                    DIST. CRT OF CLARKE CO.
315 ATTWELL DR                         PO BOX 3                            ATTN A WAYNE BRUNSON
TORONTO ON, ON M9W 5C1                 COUNCE, TN 38372                    PO BOX 921
CANADA                                                                     GROVEHILL, AL 36451




DISTRICT COURT CLERK                   DISTRICT COURT CLERK                DISTRICT COURT OF CALHOUN COUNTY
PO BOX 505                             PO BOX 968                          COUNTY
MARION, AL 36756-0505                  HARRISON, AR 72601                  25 W. 11TH STREET
                                                                           ROOM 260
                                                                           ANNISTON, AL 36201



DISTRICT COURT OF CLARKE COUNTY        DISTRICT COURT OF DALLAS CO.        DISTRICT COURT OF JEFFER.
COUNTY                                 PO BOX 1148                         COUNTY CIVIL ROOM 500
PO BOX 921                             SELMA, AL 36702-1148                COURTHOUSE- 716 RICHARD
GROVE HILL, AL 36451                                                       ARRINGTON JR BLVD. N.
                                                                           BIRMINGHAM, AL 35203



DISTRICT COURT OF MONROE               DISTRICT COURT OF                   DISTRICT COURT OF
CO. MONROE CO COURTHOUSE               COVINGTON COUNTY                    CRAWFORD COUNTY
MONROEVILLE, AL 36460                  1K NORTH COURT SQUARE               1003 BROADWAY ST.
                                       ANDALUSIA, AL 36420                 VAN BUREN, AR 72956




DISTRICT COURT OF                      DISTRICT COURT OFFICE               DISTRICT COURT
MORGAN COUNTY                          YELL COUNTY COURTHOUSE              368 E MAIN ST RM 205
PO BOX 668                             DARDANELLE, AR 72834                BATESVILLE, AR 72501
DECATUR, AL 35602




DISTRICT COURT                         DISTRICT CT OF CHAMBERS             DISTRICT CT OF ETOWAH CO.
JEFFERSON COUNTY-CLERK                 CHAMBERS CO COURTHOUSE              ETOWAH CO. COURTHOUSE
BESSEMER, AL 35020                     LAFAYETTE, AL 36862                 801 FORREST AVE. STE 202
                                                                           GADSDEN, AL 35901
DISTRICT CT OF IZARD CO. Case   19-11984-CSS     Doc
                                          DITCHARO   36 Filed 09/10/19
                                                   ORTHODONTICS               PageDIVA
                                                                                   437   of 1514
                                                                                       SMITH
PO BOX 337                                1574 MEDICAL CENTER PKWY.               238 SANDS RD
MELBOURNE, AR 72556                       STE 201                                 CARTHAGE, NC 28327
                                          MURFREESBORO, TN 37129




DIVERSIFIED DISTRIBUTION                  DIVERSIFIED MAINTENANCE                 DIVERSIFIRE INC OF
ATTN DIANE VYZRAL                         SYSTEMS LLC                             WEST MONROE
128 SINGLETON ST                          5110 EISENHOWER BLVD                    1433 NATCHITOCHES STREET
WOONSOCKET, RI 02895                      SUITE 250                               WEST MONROE, LA 71292
                                          TAMPA, FL 33634



DIVINE WILLIAMS                           DIVISION OF TENNESSEE CARE              DIVISION SIX SPORTS INC
99 HWY 287                                TENNCARE MEDICAID                       17277 VENTURA BLVD
PLUMERVILLE, AR 72127                     310 GREAT CIRCLE RD.                    SUITE 204
                                          NASHVILLE, TN 37243                     ENCINO, CA 91316




DIXEY MCGEE                               DIXIE BELLE DIST                        DIXIE BELLE ICE CREAM CORP
826 LITTLE CREEK RD                       D/B/A DIXIE BELLE ICE CREAM             1900 GATEWAY BLVD
SOPERTON, GA 30457                        ATTN PERRY ASHRAFI                      CHARLOTTE, NC 28208
                                          1900 GATEWAY BLVD
                                          CHARLOTTE, NC 28208



DIXIE BELLE TEXTILES INC                  DIXIE BELLE TEXTILES INC                DIXIE CONDER
ATTN VF WESTMORELAND, JR                  PO BOX 316                              652 COOLIDGE RD
130 EUGENE ST                             GIBSONVILLE, NC 27249                   LAFAYETTE, TN 37083
GIBSONVILLE, NC 27249




DIXIE CONSUMER PRODUCTS LLC               DIXIE HENSLEY                           DIXIE MACHINE AND TOOL
ATTN JAMES P HENDERSON                    531 WOODLAND RD.                        1807 JARONDON DRIVE
133 PEACHTREE ST NE                       JOHNSON CITY, TN 37601                  DUBLIN, GA 31021
ATLANTA, GA 30303




DIXIE PLAZA SHOPPING CENTER               DIXIE RIVERSIDE                         DIXIE SEATING CO
C/O RICHARD JOHNSON                       1815 WILKINSON ROAD                     4730 TAYLORSVILLE HWY
PO BOX 2152                               AUGUSTA, GA 30904                       STATESVILLE, NC 28625
NATCHITOCHES, LA 71457




DIXIE STEEL COMPANY                       DIXIE WILLIFORD                         DIXON PROPERTIES INC
9410 US HWY 31                            1511 SOUTH MURRAY AVE                   142 LARRY WEBB ST
HANCEVILLE, AL 35077-7171                 ANDERSON, SC 29624                      SALTILLO, MS 38866




DIXON PROPERTIES INC                      DIXON PROPERTIES INC.                   DIXON PROPERTIES
203 A BIRMINGHAM RIDGE RD                 C/O WAYNE DIXON                         PO BOX 451
BLUE SPRINGS, MS 38826                    PO BOX 1468                             GALLATIN, TN 37066
                                          SALTILLO, MS 38866




DIXON TICONDEROGA COMPANY                 DIXON TICONDEROGA COMPANY               DJUANDRANIQUE DIGGS
ATTN CODY AAGARD, VP SALES                ATTN JOYCE PERTTY, CUSTOMER SVC         802 COLLIE ST
615 CRESCENT EXECUTIVE CT STE 500         615 CRESCENT EXECUTIVE CT STE 500       FRANKLIN, LA 70538
LAKE MARY, FL 32746                       LAKE MARY, FL 32746
DJUANNA BRADLEY         Case 19-11984-CSS     Doc 36
                                       DK GRISSOM          Filed 09/10/19      PageDLA
                                                                                    438   of 1514
                                                                                       PIPER LLP US
5915 BERNSTEIN ST.                     115 HEATH STREET                             6225 SMITH AVENUE
SHREVEPORT, LA 71108                   CAMILLA, GA 31730                            BALTIMORE, MD 21209




DLISA TATE                             DLORAH JEANS                                 DM AIRPORTS LTD
234 OLD HODGES RD                      8226 QUITO RD                                8 AIRPORT ROAD
ABBEVILLE, SC 29620                    MILLINGTON, TN 38053                         MORRISTOWN, NJ 07960




DM MERCHANDISING INC                   DMARCUS COSEY                                DMC ENTERPRISES INC.
835 N CHURCH COURT                     1344 JACKSON RD                              DOUGLAS EVANS
ELMHURST, IL 60126                     WOODVILLE, MS 39669                          10 BONDS STREET
                                                                                    GREAT NECK, NY 11021




DMH GROUP LLC                          DMICHAEL REDDICK                             DMIRRI ENGLAND
1106 EDGEWATER AVE.                    529 GUMLOG ROAD APT H-1                      109 CANAL ST
RIDGEFIELD, NJ 07657                   SWAINSBORO, GA 30401                         FERRIDAY, LA 71334




DMONTEZ MCGEE                          DMORRIUS BURNS                               DNAHJA WILLIAMS
7582 WICKETT LN                        2468 RICHARDSON LOOP                         425 NORTH SIBLEY RD
MEMPHIS, TN 38125                      HOMER, LA 71040                              BENTON, LA 71006




DNERIA FOSTER                          DNETRA BROWN                                 DODGE COUNTY TAX COLL.
819 1ST ST. NW                         222 WATERFORD TRAIL                          5018 COURTHOUSE CIR
MOULTRIE, GA 31768                     DUBLIN, GA 31021                             STE 201
                                                                                    EASTMAN, GA 31023




DODGE COUNTY TAX COLL.                 DOFREEZE LLC                                 DOFREEZE LLC
PO BOX 668                             ATTN AAMER FAYYAZ, PRESIDENT                 ATTN KERRY TANNER, ACCT REP
EASTMAN, GA 31023                      16003 FOOD & BEV ZONE, DUBAI IND CITY        DUBAI INDUSTRIAL CITY
                                       PO BOX 34255                                 PO BOX 34255
                                       DUBAI UNITED ARAB EMIRATES                   DUBAI UNITED ARAB EMIRATES



DOLGENCORP                             DOLLAR ONLY WHOLESALE LLC                    DOLORES GRAHAM
                                       14358 N FRANK LLOYD                          4282 HWY 81 SOUTH
                                       WRIGHT BLVD SUITE 5                          IVA, SC 29655
                                       SCOTTSDALE, AZ 85260




DOLORES HERZOG                         DOLORES SMITH                                DOLORES ULMER
8060 SYCAMORE DRIVE NORTH              1034 WALTER ST                               154 PATRO LM
PORT RICHEY, FL 34654                  BONIFAY, FL 32425                            CAMERON, SC 29030




DOL-OSHA                               DOLTON STEWART                               DOME COMPANIES, THE
US DEPT OF LABOR OSHA                  261 FOSTER RD                                ATTN BRAD COPPEDGE, DIR SPECIAL
450 MALL BLVD SUITE J                  SUMRALL, MS 39482                            MARKETS
SAVANNAH, GA 31406                                                                  10 NEW ENGLAND WAY
                                                                                    WARWICK, RI 02886
DOME COMPANIES, THE   Case 19-11984-CSS     Doc 36 THE
                                     DOME COMPANIES,   Filed 09/10/19   PageDOME
                                                                             439PUBLISHING
                                                                                 of 1514 COMPANY INC.
ATTN BRAD COPPEDGE, DIR SPECIAL      ATTN SCOTT SOUSA, CONTROLLER           DBA THE DOME COMPANIES
MARKETS                              10 NEW ENGLAND WAY                     10 NEW ENGLAND WAY
4455 GENESSEE ST                     WARWICK, RI 02886                      WARWICK, RI 02886
BUFFALO, NY 14225



DOMENIKA CURBEAM                      DOMINIC CARDONE                       DOMINIC HAMPTON
520 BRATTON STREET                    7837 ELMINGTON DR APT 304             6828 AMERSHAM
CHESTER, SC 29706                     CORDOVA, TN 38018                     MEMPHIS, TN 38119




DOMINIC MEYER                         DOMINICK BASS                         DOMINICK FEETER
74 WANDA DR APT 8                     18 LEAWOOD LANE APT H 61              225 N 6TH ST
CLEVELAND, GA 30528                   DURANT, MS 39063                      OBERLIN, LA 70655




DOMINICK FOX                          DOMINICK HAMILTON                     DOMINICK THOMAS
3114 MONTREAL DR                      417 CALDWELL DRIVE                    396 EAST BROOK DR
BATON ROUGE, LA 70819                 COLUMBIA, TN 38401                    AVISTON, IL 62216




DOMINIK WEST                          DOMINION ENERGY SOUTH CAROLINA        DOMINIQUE ADAMS
315 WOODROW AVENUE                    PO BOX 100255                         11300 US HWY 271
SELMA, AL 36701                       COLUMBIA, SC 29202-3255               TYLER, TX 75708




DOMINIQUE BELL-MILLER                 DOMINIQUE ISHMAEL                     DOMINIQUE MARTIN
320 VALLEY NORTH BLVD                 7334 BRENTWOOD CIRCLE                 100 DAWSON ST. APT. 16
JACKSON, MS 39206                     SOUTHAVEN, MS 38671                   ISOLA, MS 38754




DOMINIQUE REED                        DOMINIQUE ROBINSON                    DOMINIQUE SCOTT
1111 STEWART WEIR RD                  508 LENA DRIVE                        1013 GREEN BRIER
WEIR, MS 39772                        EASLEY, SC 29640                      GONZALES, LA 70737




DOMINIQUE SENG                        DOMINIQUE SHAW-WILLIS                 DOMINIQUE WELLS
1535 RIVER PKWY BLVD APT 402          3016 SOUTHMALL CIRCLE APT D           704 RUTLAND DR
SHREVEPORT, LA 71104                  MONTGOMERY, AL 36116                  DUBLIN, GA 31021




DOMINQUE FORBIS                       DOMINQUE FRY                          DOMINQUE JOHNSON
31 FIELDDALE DR                       510 RIDGE RD                          2412 HARDING BLVD
JACKSON, TN 38305                     YAZOO CITY, MS 39194                  BATON ROUGE, LA 70807




DOMINYA DONAHUE                       DOMONIC DARDY                         DOMONIC WILSON
410 BURESS CIRCLE APT 4               732 HENDERSON                         169 TURTLEDOVE DRIVE
TUPELO, MS 38801                      DUBLIN, GA 31021                      MONROE, LA 71203
DOMONIKE COTTON         Case 19-11984-CSS    DocCOAXUM
                                       DOMONIQUE 36 Filed 09/10/19       PageDOMONIQUE
                                                                              440 of 1514
                                                                                       FERRELL
802 1ST AVE SE                         9919 HIGHWAY 78 LOT 112               5018 21ST ST S.W.
ALICEVILLE, AL 35442                   LADSON, SC 29456                      LANETT, AL 36863




DOMONIQUE GRIFFIN                      DOMONIQUE MURPHY                      DOMONIQUE ROBINSON
38 B COLONIAL DR                       4506 PANHANDLE WEIR RD                209 E GADDIS ST APT D
MONROE, LA 71203                       MC COOL, MS 39108                     JACKSON, MS 39206




DON BARNETT                            DON CAUSEY                            DON ECHOLS
DBA PATRIOT VEHICLE                    11830 OLDS DRIVE                      148 WEST DORN AVE
GRAPHICS                               PORTER, TX 77365                      HOLLY SPRINGS, MS 38635
472 BEVERLY DRIVE
ATOKA, TN 38004



DON EDWARDS                            DON GATOR INC                         DON GATOR INC
127 GLEN EAGLE DRIVE                   ATTN DANIEL NEWSOM, PRESIDENT         DBA GATOR PLANT CO
BYRON, GA 31030                        PO BOX 60                             PO BOX 60
                                       CAIRO, GA 39828                       CAIRO, GA 39828




DON GOFORTH                            DON GREGORY                           DON GROSS
95 CLAYTON FREEMAN RD                  32390 US HWY.231                      & CINDY ROBERTSON
CABOT, AR 72023                        ASHVILLE, AL 35953                    PO BOX 772
                                                                             TRENTON, GA 30752




DON H. CUMMINGS                        DON MAHONEY                           DON MECHANIC ENTERPRISES LTD
764 LIBERTY RD.                        5313 LONGACRE                         ATTN CAROL MENDEZ, VP
NATCHEZ, MS 39120                      MEMPHIS, TN 38134                     4112 BILLY MITCHELL DR, STE 100
                                                                             ADDISON, TX 75001




DON MECHANIC ENTERPRISES LTD           DON MECHANIC ENTERPRISES LTD          DON R. ERSHIG
ATTN DEBRA BEEGLE, SHIPPING            ATTN DON MECHANIC, PRESIDENT          C/O KENS PLAZA
COORDINATOR                            4112 BILLY MITCHELL DR, STE 100       PO BOX 634181
PO BOX 558                             ADDISON, TX 75001                     CINCINNATI, OH 45263-4181
ADDISON, TX 75001



DON STANLEY                            DON WILLIAMS                          DON WRIGHT
TRANSPORTATION DEPARTMENT              5282 KRISTY LANE                      1185 OLD HIGHWAY 69
4300 N GETWELL RD                      SOUTHAVEN, MS 38671                   CAMDEN, TN 38320-6629
MEMPHIS, TN 38118




DONAL ETHERIDGE                        DONALD ANDERSON                       DONALD AUZENNE
14162 CR 463                           7693 GLASGOW RD                       113 GREENVALE DR
LINDALE, TX 75771                      BURKEVILLE, KY 42717                  CARENCRO, LA 70520




DONALD BARKLEY                         DONALD BERRY                          DONALD BOYD
4970 WOODDALE AVE                      111 SMITH STREET                      2400 GOODWIN 302
MEMPHIS, TN 38118                      DUBLIN, GA 31021                      WEST MEMPHIS, AR 72301
DONALD BRADY              Case 19-11984-CSS
                                         DONALDDoc 36
                                               BRUCE        Filed 09/10/19   PageDONALD
                                                                                  441 ofBRUNER
                                                                                         1514
2737 BOOKER RD.                          9868 FORREST GLEN CV                    1221 NICHOLS RD
SPRINGFIELD, KY 40069                    HORN LAKE, MS 38637                     TIFTON, GA 31794




DONALD CHAUVIN                           DONALD CLEMENT                          DONALD CLEMENT
501 DARBY LN APT 106                     3631 HICKERSON AVE                      3631 HICKERSON AVENUE
NEW IBERIA, LA 70560                     TUSCUMBIA, AL 35674                     TUSCUMBIA, AL 35674




DONALD COOK                              DONALD CRESSEY                          DONALD CROCHET
1303 PARADISE VALLEY RD                  3743 RIDGEMERE DR                       416 TATUM ST
CLEVELAND, GA 30528                      VALDOSTA, GA 31605-4886                 MINDEN, LA 71055




DONALD CROOK                             DONALD DAVIS                            DONALD DAY
6678 RALEIGH MILLINGTON                  106 BREWER DRIVE                        216 SHALLOWBROOK DRIVE
MILLINGTON, TN 38053                     SENATOBIA, MS 38668-1500                COLUMBIA, SC 29223




DONALD DEAL                              DONALD DISOTELL                         DONALD E. WILKERSON
1517 NAT ST                              7113 HWY 518                            4432 NEW HARTFORD ROAD
WEST MONROE, LA 71292                    ATHENS, LA 71003                        OWENSBORO, KY 42303




DONALD ELLIS                             DONALD FLETCHER                         DONALD FRANKLIN
22 CR LANE                               741 EATMAN ST                           701 RAYVANBRACKLE RD
SUMRALL, MS 39482                        BOSSIER CITY, LA 71111                  LENOX, GA 31637




DONALD GATLIN                            DONALD H JONES ATTY LAW                 DONALD HAWKINS
345 ST PAUL RD                           PO BOX 1104                             1266 SOWELL RD
TYLERTOWN, MS 39667                      MCCOMB, MS 39648                        COLDWATER, MS 38618




DONALD HENDERSON                         DONALD HIGHTOWER                        DONALD IRELAN
2816 KINGSTON ROAD                       79 RAILROAD STREET                      4306 LAURA LANE
ROME, GA 30161                           ADRIAN, GA 31002                        VAN BUREN, AR 72956




DONALD JACKSON                           DONALD JORDAN                           DONALD KITCHENS
53833 CONNIE CIRCLE                      165 COUNTY ROAD 251                     43 KNIGHT STREET
MONTGOMERY, AL 36108                     OXFORD, MS 38655-8730                   PHILADELPHIA, MS 39350




DONALD KLINE JR.                         DONALD KLINE                            DONALD LANIER
1605 MILULI AVENUE                       1010 HALL STREET                        15572 HWY 86 E
BAINBRIDGE, GA 39819                     BAINBRIDGE, GA 39817                    CARROLLTON, AL 35447
DONALD MACK              Case 19-11984-CSS
                                        DONALDDoc 36 Filed 09/10/19
                                              MCMILLAN                PageDONALD
                                                                           442 ofMCMURRY
                                                                                  1514
ROUTE 1 BOX 166                         128 TEMPLE TERRACE                257 HARMON RD
RICEBORO, GA 31323                      CAIRO, GA 39828                   GRAYSVILLE, TN 37338




DONALD MILLER                           DONALD MORRIS                     DONALD MURPHY
157 E PERRY COUNTY ROAD                 548 SUMMIT ST                     2956 RANDOLPH ST
PERRY, AR 72125-7617                    MEMPHIS, TN 38104                 JACKSON, MS 39213




DONALD MYERS                            DONALD PERRY                      DONALD R FRENCH JR
8960 PHILLIPS HOLLOW RD                 2997 IRIS LOWERY LOOP             3021 CRANBROOK WALK
WESTMORELAND, TN 37186                  CADWELL, GA 31009                 KENNESAW, GA 30144




DONALD R PARSONS                        DONALD REEL                       DONALD SEYMOUR
1251 BLACK RD EXT SE                    150 EDGEWATER LOOP                114 CEDAR CREEK DR
DARIEN, GA 31305-3225                   TIPTONVILLE, TN 38079             DUBLIN, GA 31021




DONALD SHANER                           DONALD SHEPHERD                   DONALD SHIRAH
80 MITCHELL RD                          PO BOX                            2227 RED HILL ROAD
ROBELINE, LA 71469                      HAYNESVILLE, LA 71038             CAMILLA, GA 31730-3623




DONALD TRAVIS                           DONALD WIGGINS                    DONALD WILLIAMS
226 22ND ST. SW                         923 SECOND STREET NORTH           1209 GRENADA BLVD.
MIDFIELD, AL 35211                      COLUMBUS, MS 39701                GREENWOOD, MS 38930




DONALSONVILLE FIRE DEPT.                DONALSONVILLE PHARMACY            DONALSONVILLE POLICE DEPT
220 SOUTH WOOLFORK AVE.                 SERVICES INC.                     PO BOX 1432
DONALSONVILLE, GA 39845                 800 N. WILEY AVE.                 DONALSONVILLE, GA 31745
                                        DONALSONVILLE, GA 39845




DONATHAN DURHAM                         DONATI LAW PLLC AND               DONAVON CABINESS
2551 CANDY LAND CIRCLE                  BERNICE BLOOM                     622 3RD AVE N.W
COOKVILLE, TN 38506                     1545 UNION AVE                    ALICEVILLE, AL 35442
                                        MEMPHIS, TN 38104




DONDI WILLIAMS                          DONEISHA BROWN                    DONELL WILLIAMS
78363 RODRICK DYKES RD                  PO BOX 372                        4300 N GETWELL RD
KENTWOOD, LA 70444                      METCALFE, MS 38760                MEMPHIS, TN 38118




DONESHI BROWN                           DONETHA ANN LASHLEY NEAL          DONETRIA BRADLEY
P.O.BOX 372 702 BANNERMAN               1071 BEND RD                      5225 VIRIGAR AVE
METCALFE, MS 38760                      VAUGHAN, MS 39179-9412            SHREVEPORT, LA 71108
DONETTA BROWN          Case   19-11984-CSS
                                        DONGBUDoc 36 ELECTRONICS
                                              DAEWOO   Filed 09/10/19
                                                                 AMERICA PageDONGBU
                                                                              443 ofDAEWOO
                                                                                     1514 ELECTRONICS AMERICA
358 WEST PARK AVE                       INC                                    INC
HOLLY SPRINGS, MS 38635                 ATTN JAY KIM, PRESIDENT                ATTN JOHN KIM, GM
                                        8350 NW 52ND TER, STE 101              8350 NW 52ND TER, STE 101
                                        DORAL, FL 33166                        DORAL, FL 33166



DONGBU DAEWOO ELECTRONICS AMERICA       DONGBU DAEWOO ELECTRONICS              DONIEKA ADDISON
INC                                     ATTN SHADIA ELHAGE, ACCTS RECEIVABLE   365 W NORTHSIDE DR
ATTN SOONJAE GOO, ASST MGR              8350 NW 52ND TER, STE 101              JACKSON, MS 39206
8350 NW 52ND TER, STE 101               DORAL, FL 33166
DORAL, FL 33166



DONINIQUE BAEZ SENG                     DONIQUIA SMITH                         DONITA WHATLEY
1535 RIVER PARKWAY BLVD                 110 VINSON ST                          129 DEER HAVEN DRIVE
APT 402                                 JONESBORO, LA 71251                    CENTREVILLE, AL 35042
SHREVEPORT, LA 71104




DONIVAN JOHNSON                         DONLEN FLEET                           DONNA ABERNATHY
7151 ATHERTON CV                        2315 SANDERS RD                        120 FAIRFIELD DRIVE APT 13
MEMPHIS, TN 38119                       NORTHBROOK, IL 60062                   DUBACH, LA 71235




DONNA ADCOCK                            DONNA ALDRICH                          DONNA ARMSTRONG
1115 HWY 12 WEST                        203 ANSLEY DRIVE                       116 PRESLEY DR
SALLIS, MS 39160                        LAVONIA, GA 30553                      TUPELO, MS 38801




DONNA ATKINS                            DONNA AUSTIN                           DONNA BAILEY
136 SPAR MILL RD                        36 LAMAR FARMS RD                      566 W PEACHTREE ST
BURNSVILLE, NC 28714                    BYHLIA, MS 38611                       WOODRUFF, SC 29388




DONNA BARNES                            DONNA BARRON                           DONNA BELL
4040 WHITNEY RD                         5278 LAKEWOOD DR                       18 COFFEE CREE LNDG
SOCIAL CIRCLE, GA 30025                 MILTON, FL 32570                       PERRYVILLE, AR 72126-8248




DONNA BRIDGES                           DONNA BROWN                            DONNA BUCHANAN
114 BRUSHY BLUFF RD                     2090 BROWN BRIDGE RD                   4850 FAIRLEY
PIEDMONT, SC 29673                      DALTON, GA 30721                       MEMPHIS, TN 38109




DONNA BUCKLEY                           DONNA BULLIS                           DONNA CATHEY
193 BUCKLEY ST                          454 HERITAGE FARM RD                   715 DUNAWAY RIDGE RD
SULLIGENT, AL 35586                     HICKORY, NC 28601                      DOVER, TN 37058




DONNA CAUSEY                            DONNA CAVINESS                         DONNA CHANDLER-GOMEZ
1793 ROULAIN RD                         2508 PENNSYLVANIA AVE, LO              PO BOX 424
ODENVILLE, AL 35120                     WAYCROSS, GA 31901                     BALDWIN, LA 70514
DONNA COSTILOW            Case 19-11984-CSS    Doc 36
                                         DONNA COX           Filed 09/10/19   PageDONNA
                                                                                   444 of 1514
                                                                                        DANIEL
6230 NIGHTINGALE ST                      PO BOX 114                               9407 ARKABUTLA RD
MORRISTOWN, TN 37813                     WILLIAMSTON, SC 29697                    COLDWATER, MS 38618




DONNA DAVIS                              DONNA DAVIS                              DONNA DAVIS
2244 WOOD GLEN COVE                      2244 WOODGLEN COVE                       P.O. BOX 371
GREENVILLE, MS 38701                     GREENVILLE, MS 38701                     COLUMBIANA, AL 35051




DONNA DEAL                               DONNA DEAN                               DONNA DYER
399 HOWARD RD                            7945 PARKHAVEN COURT G                   3701 WOODS GROVE RD
WHITE BLUFF, TN 37187                    NORTH CHARLESTON, SC 29418               YOUNG HARRIS, GA 30582




DONNA EDWARDS                            DONNA FLOURNOY-MANCUSO                   DONNA FRAZIER
424 EDWARDS RD                           3336 OLD UNION RD                        118 CR 470
ATKINS, AR 72823                         ADEL, GA 31620                           OXFORD, MS 38655




DONNA FRAZIER                            DONNA GALBREATH                          DONNA GANDY
1466 MT. CARMEL CHURCH ROAD              2630 PYRAMID DR                          123 A TWIN OAKS DR.
GRENADA, MS 38901                        SOUTHAVEN, MS 38672-9400                 MURFREESBORO, TN 37130




DONNA GARRETT                            DONNA GUFFEY                             DONNA HAMES
15721 AL HWY 91, LOT 62                  805 HOLCOMB STREET                       307 HIDEAWAY LANE EAST
HANCEVILLE, AL 35077                     RINGGOLD, GA 30736                       LINDALE, TX 75771




DONNA HARMON                             DONNA HARRIS                             DONNA HARRISON
102 WALNUT ST                            22 ARAPAHOE LANE                         3697 HWY 24 WEST
ROSSVILLE, GA 30741                      HOLIDAY ISLAND, AR 72631                 BARTOW, GA 30413




DONNA HENDLEY                            DONNA HINDMAN                            DONNA HOGAN
10942 HWY 11 WEST                        690 NORTH ST                             9914 ROANOKE DRIVE
LEESBURG, TX 75451                       BAMBERG, SC 29003                        MURFREESBORO, TN 37129




DONNA HOLLAND                            DONNA HOLLINGSWORTH                      DONNA HOPE LEWIS
1105 ANDERS DR                           3620 BERKSHIRE ROAD                      940 WARE ST APT 35
MOBILE, AL 36608                         MOSS POINT, MS 39562                     BLACKSHEAR, GA 31516




DONNA JACKSON                            DONNA JACOBS                             DONNA JERROLDS
119 US 1 BYPASS                          109 PROVINCE LANE                        140 S. AKERS CIRCLE
LOUISVILLE, GA 30434                     PICKENS, SC 29671                        SAVANNAH, TN 38372
DONNA JERROLDS            Case 19-11984-CSS     Doc 36
                                         DONNA JONES          Filed 09/10/19   PageDONNA
                                                                                    445 of 1514
                                                                                         JONES
300 LUCY LOOP                            18 BABBLING BROOK DR                      PO BOX 336
SAVANNAH, TN 38372                       GREENBRIER, AR 72058                      ALAMO, GA 30411




DONNA KENNEDY                            DONNA KEY                                 DONNA KIRKA
159 BIG SKY DRIVE                        1553 HANGING LIMB HWY                     16101 VFW RD
ASHLAND, AL 36251                        CRAWFORD, TN 38554                        KILN, MS 39556




DONNA KNOTTS                             DONNA L MATHENEY                          DONNA L MURPHY CLERK
321 NORTH ELM ST LOT 20                  12055 MATHENEY DR                         CHOCTAW COUNTY DISTRICT
HAUGHTON, LA 71037                       MONTEREY, TN 38574                        COURT
                                                                                   PO BOX 428
                                                                                   BUTLER, AL 36904



DONNA LADNER                             DONNA LEAR                                DONNA LEVERETT
25000 ROAD 270                           2395 HWY 102                              4238 WHITLOCH ST
PARKINGTON, MS 39573                     CHESTERFIELD, SC 29709                    BRUNSWICK, GA 31520




DONNA LUFFMAN                            DONNA LYNN GARRETT &                      DONNA MAHON
415 SHOATES CREEKS RD                    FLOYD ANTHONY GARRETT JT TEN              1008 SOUTH CHATTANOOGA ST
LAWRENCEBURG, TN 38464                   1190 COTTON HILL LANE                     LA FAYETTE, GA 30728
                                         COLLIERVILLE, TN 38017-3238




DONNA MATHENEY                           DONNA MAY                                 DONNA MCKINZIE
12055 MATHENEY                           458 SADDLEBROOK DR                        2001 COLEMAN RD APT G4
MONTEREY, TN 38574                       MERIDIAN, MS 39305                        ANNISTON, AL 36207




DONNA MOORE                              DONNA MORRIS                              DONNA MULLIS
316 GENTRY MEMORIAL HWY                  200 BLUEGRASS LANE                        PO BOX 424
EASLEY, SC 29640                         BRUNSWICK, GA 31525                       DUBLIN, GA 31021




DONNA NARDON                             DONNA NICHOLS                             DONNA ORR
2082 MOUNT CARMAL                        4634 HWY 84 W                             PO BOX 823
CAMDEN, TN 38320                         DIXIE, GA 31629                           DOYLINE, LA 71023




DONNA PACE                               DONNA PERRY                               DONNA QUEEN
66 REESE RD.                             631 CARTER CEMETERY                       821 HWY.3227
FULTON, MS 38843                         BAXLEY, GA 31513                          HAUGHTON, LA 71037




DONNA RANDOLPH                           DONNA REYNOLDS                            DONNA REYNOLDS
1149 BLAKE COURT                         4459 6TH AVE NORTH                        7812 RAY BASS
MURFREESBORO, TN 37130                   BESSMER, AL 35020                         GORDO, AL 35466
DONNA RICHARD           Case 19-11984-CSS    Doc 36
                                       DONNA ROBERTS        Filed 09/10/19   PageDONNA
                                                                                  446 of 1514
                                                                                       RODRIGUE
PO BOX 133                             3455 TAL WOOD DRIVE                       134 WORSHAM ST
HARDY, AR 72542                        HOOVER, AL 35216                          SAREPTA, LA 71071




DONNA SANDERS                          DONNA SHRADER                             DONNA SILAS
27 GRANVILLE RD.                       741 SNEED ROAD                            191 SILVER LEAF RD.
COLUMBIA, SC 29209                     DRUMMONDS, TN 38023                       WINFIELD, AL 35594




DONNA SIMMONS                          DONNA SIMMONS                             DONNA SLABBEKORN
138 SKYLINE DR                         138 SKYLINE DR.                           826 CEDAR HILL AVE
HUNTINGDON, TN 38344                   HUNTINGDON, TN 38344                      DALLAS, TX 75208




DONNA SMITHEY                          DONNA SMITHEY                             DONNA STEWART
10954 NW LITTLECAT RD                  460 PINE BRANCH LN                        89 PHEASANT KREEK
GREENVILLE, FL 32331                   QUITMAN, GA 31643                         VILONIA, AR 72173




DONNA THOMPSON                         DONNA THOMPSON                            DONNA THOMPSON
166 AMBER DRIVE                        166 AMBERLY DRIVE                         28975 U.S/ HIGHWAY 84
HULL, GA 30646                         HULL, GA 30646                            OPP, AL 36467




DONNA THORNTON                         DONNA TILLEY                              DONNA TUCKER
10134 HWY 495 N                        1007 LEWIS RD                             PO BOX 31
PRESTON, MS 39354                      CAIRO, GA 39828                           REMLAP, AL 35133-0031




DONNA TYSON                            DONNA VORE                                DONNA WALTON
779 DALE CIRCLE                        111 SOUTH OAK ST                          PO BOX 10328
EAST DUBLIN, GA 31027                  APT 7                                     CHARLOTTE, NC 28212
                                       BROOKLAND, AR 72417-8412




DONNA WATERS                           DONNA WATERS                              DONNA WATSON
104 ROCKMONT RD                        104 ROCKMONT ROAD                         1747 WATERS RD
EASLEY, SC 29640                       EASLEY, SC 29640                          LAUREL BLOOMERY, TN 37680




DONNA WELLONS                          DONNA WESSINGER                           DONNA WHITE
109 5TH AVE WEST                       3076 HIGHWAY 66                           123 COUNTY ROAD 969
CORDELE, GA 31015                      WHITMIRE, SC 29178                        SALTILLO, MS 38866




DONNA WHITWORTH                        DONNA WILLARD                             DONNA WOODEN
406 ARCHER AVE                         1412 IDA ST                               301 S FREEMAN AVE
MURFREESBORO, TN 37129                 TUPELO, MS 38801                          ANDERSONVILLE, GA 31711
DONNAMAX INC             Case 19-11984-CSS    Doc
                                        DONNECA    36
                                                PATE        Filed 09/10/19   PageDONNECEEIA
                                                                                  447 of 1514
                                                                                            RABB
7650 MCDONALD AVENUE                    1601 OLD HICKORY RD                      890 ROUGH EGDE RD
BROOKLYN, NY 11218                      MEMPHIS, TN 38116                        RUSTON, LA 71270




DONNELL CALDWELL                        DONNELL RAMSEY                           DONNELLY FINANCIAL LLC
7216 PEPPERMILL LANE                    122 RAINBOW DR
MEMPHIS, TN 38125                       SALUDA, SC 29138




DONNEWALD DISTRIBUTION COMPANY          DONNEWALD DISTRIBUTION COMPANY           DONNEWALD DISTRIBUTION COMPANY
ATTN MICHAEL DONNEWALD, PRESIDENT       ATTN RYAN WORMAN, SALES MGR              ATTN WAYNE ASBERRY, CONTROLLER
2100 SAMUEL W ANDREWS DR                2100 SAMUEL W ANDREWS DR                 2100 SAMUEL W ANDREWS DR
GREENVILLE, IL 62246                    GREENVILLE, IL 62246                     GREENVILLE, IL 62246




DONNIE ERIC RIDINGS                     DONNIE FERGUSON                          DONNIE HAWKINS
471 WATERFORD POINT DR.                 162 LUNCFORD ROAD                        1266 SOWELL
BOILING SPRINGS, SC 29316               LEOMA, TN 38468                          COLDWATER, MS 38618




DONNIE ROBERTS                          DONNIE SMITH                             DONNIE UPCHURCH
PO BOX 904                              4385 DOUGLAS DR                          4180 RAIN WOOD DR 2
CHEROKEE VILLAGE, AR 72525              OLIVE BRANCH, MS 38654                   MEMPHIS, TN 38116




DONNIE VIARS                            DONNIE WADE                              DONNIE YOUNG
133 FRONTIER DR                         1534 HILLWOOD DR                         2643 CHURCH ROAD
CONYERS, GA 30012                       BRENTWOOD, TN 37027                      SOUTHAVEN, MS 38671




DONNIELL MACON                          DONOVAN CEASER                           DONOVAN GASTON
1724 BILLINGS ST.                       541 EAST VINE AVE                        1402 ECKFORD STREET
GREENVILLE, MS 38703                    EUNICE, LA 70535                         WATER VALLEY, MS 38965




DONOVAN JOHNSON                         DONOVAN JONES                            DONOVAN KING
94 MAYER STREET                         3777 MIDWAY ROAD                         PO BOX 61
SILVERSTREET, SC 29245                  DONALDSON, AR 71941                      LAKE VILLAGE, AR 71653




DONOVAN PATTERSON                       DONOVAN WILSON                           DONTA LOWE
48 EASTSIDE COURT DR APT 621            5839 PLUM VALLEY DR.                     1411 LEHAM AVE
EASTMAN, GA 31023                       MEMPHIS, TN 38141                        ANNISTON, AL 36201




DONTA POWELL                            DONTABIOUS DANIELS                       DONTAVEOUS UNDERWOOD
331 OLD GLENWOOD ROAD                   403 SOUTH HERMAN                         217 GAHAGAN RD
ALAMO, GA 30411                         MEXIA, TX 76667                          SIMSBORO, LA 71275
DONTAVIOUS BONNER       Case   19-11984-CSS    Doc WILLIAMS
                                         DONTAVIOUS 36 Filed 09/10/19   PageDONTAVIUS
                                                                             448 of 1514
                                                                                      MILLER
2000 MARTIN LUTHER KING                  1245 JONES CIRCLE                  702 S SAINT LOUIS AVE
JR. DRIVE                                ELBA, AL 36323                     BRINKLEY, AR 72021
ALBANY, GA 31701




DONTAVIUS SPROTT                         DONTE KEYES                        DONTE NEWTON
1445 FIKES FERRY ROAD                    314 HIGH ST                        1225 BRADLEY 47
MARION, AL 36756                         TAYLORSVILLE, MS 39168             HERMITAGE, AR 71647




DONTE WILSON                             DONTRELL GRANT                     DONTRELL SMITH
319 A PICARDY DR.                        244 EVA LOOP                       147 HOUSTON
SUMTER, SC 29150                         SALTERS, SC 29590                  JACKSON, MS 39209




DORA BREAZEALE-COKER                     DORA COVEY                         DORA DIXON
PO BOX 466                               2420 PARKER COURT                  235 CHAPMAN CROSSING CT
LONE STAR, TX 75668                      GRANBURY, TX 76049                 MACON, GA 31211




DORA HARDAWAY                            DORA JACKSON                       DORA JENKINS
115 AUTUMN COVE                          2729 DALEWOOD AVE                  1028 LYNN AVE
SEARCY, AR 72143                         COLUMBUS, GA 31907                 CLARKSDALE, MS 38614




DORA NELSON                              DORA PATRICK                       DORA POUNDS
10341 WEST LAKESHORE DRIV                1113 JEFFERSON STREET              10900 MS HWY 9
TYLER, TX 75704                          MALVERN, AR 72104                  BELLEFONTAINE, MS 39737




DORA ROLIN                               DORCHESTER CO TREASURER            DORCHESTER CO TREASURER
110 CALBIN MCGHEE 215                    500 N MAIN ST                      PO BOX 63058
ATMORE, AL 36502                         SUMMERVILLE, SC 29483              CHARLOTTE, NC 28263




DORCHESTER CO TREASURER                  DORCY INTERNATIONAL                DOREATHER LOGGINS
PO BOX 63058                             AARON RUSSELL                      P.O. BOX 247
CHARLOTTE, NC 28263-3058                 5489 WINCHESTER 4                  ITTA BENA, MS 38930
                                         MEMPHIS, TN 38115




DOREL JUVENILE GROUP                     DORI EDWARDS                       DORIA RUSSELL
25 FORBES BLVD                           732 CHIMNEY ROCK ROAD              160 SENATOBIA DRIVE
812-372-0141 X1954 GINA                  RUTHERFORDTON, NC 28139            SENATOBIA, MS 38668
FOXBORO, MA 02035




DORIAN REYNOLDS                          DORIAN WOOTEN                      DORIE MINCEY
599 SUMMER SUN APT 1                     1071 BACON STREET N/E              515 E. LILIAN
MEMPHIS, TN 38115                        DAWSON, GA 39842                   METTER, GA 30439
DORIMUS RHODES          Case 19-11984-CSS     Doc 36
                                       DORIS BAILEY         Filed 09/10/19   PageDORIS
                                                                                  449 BELL
                                                                                       of 1514
PO BOX 2271                            1301 E. ELM ST.                           5930 WESTBROOK ROAD
VERONA, MS 38879                       HILLSBORO, TX 76645                       SMITHDALE, MS 39664




DORIS COLLUMS                          DORIS DAVIS                               DORIS DEWAR
1145 HWY 341                           3970 KENOSHA APT 3                        18048 HWY 280E
PONTOTOC, MS 38863                     KINGSTON, TN 37763                        CLAXTON, GA 30417




DORIS DICKSON                          DORIS ELLIS                               DORIS GREEN
180 BELL BRANCH ROAD                   755 WEAVER RD                             4925 MARYLAND STREET
CROSSETT, AR 71635                     BREWTON, AL 36426                         ST. GABRIEL, LA 70776




DORIS HOLLINGSWORTH                    DORIS JOHNSON                             DORIS JONES
200 TATUM STREET                       601 LAF.86                                49 CR 95
NEWTON, MS 39345                       BUCKNER, AR 71827                         BAY SPRINGS, MS 39422




DORIS M. HACKETTS                      DORIS MARTIN                              DORIS MELVIN
AL 36545                               1027 ROCK HILL RD                         426 ARTHUR ST
                                       COMO, MS 38619                            POPLAR BLUFF, MO 63901




DORIS NALL                             DORIS OLIVER                              DORIS PURVIS
262 5TH AVE                            17 CURTIS THOMPSON CIRCLE                 3350 HIGHWAY 13
MOBILE, AL 36611                       BASSFIELD, MS 39421                       MORTON, MS 39117




DORIS REYES                            DORIS RUTH RUSSELL LEASING LLC            DORIS SENN
PO BOX 80203                           A GEORGIA LTD LIABILITY                   742 S MAIN STREET
CONYERS, GA 30013                      PO BOX 254                                BRUNDIDGE, AL 36010
                                       TUNNEL HILL, GA 30755




DORIS SHARPE                           DORIS SIMPSON                             DORIS SMITH
203 EVERGREEN STREET                   9571 CHEROKEE TRAIL                       PO BOX 471
GREENFIELD, TN 38230                   CROSSVILLE, TN 38572                      MC LEANSBORO, IL 62859




DORIS SMITH                            DORIS SPENCE                              DORIS TORRES
PO BOX 471                             103 NORRIS RD                             4653 ICELAND FORKS ROAD
MCLEANSBORO, IL 62859                  SENATOBIA, MS 38668                       CLOVER, SC 29710




DORIS TORRES                           DORIS WALLINGSFORD                        DORIS WASHAM
4653 ISLAND FORKS ROAD PO              1013 WEST OLIVE ST.LOT 1                  20 DURHAM
CLOVER, SC 29710                       WEST MONROE, LA 71292                     MAYFLOWER, AR 72106
DORIS WHITE             Case 19-11984-CSS     Doc 36
                                       DORIS WILLIAMS       Filed 09/10/19   PageDORIS
                                                                                  450 WILSON
                                                                                       of 1514
4053 PATTE ANN                          427 SAND ROAD                            137 CR 130
MEMPHIS, TN 38116                       NEWBERN, AL 36765                        BRUCE, MS 38915




DORIS WINSTON                           DORISSA BOWERS                           DOROTHY BARRIOS
259 ALBERT CATCHINGS ROAD               602 RAILROAD AVE                         PO BOX 655
CAMDEN, MS 39045                        HAMPTON, SC 29924                        TIOGA, LA 71477




DOROTHY BRINSON                         DOROTHY BROWN                            DOROTHY BURIS
340 13TH AVE SW                         6385 FOREST GLEN DRIVE                   1037 RODDY CR
CARIO, GA 39828                         HORN LAKE, MS 38637                      DURDEE, MS 38626




DOROTHY BURNETTE                        DOROTHY CARNES                           DOROTHY CATCHING
392 BURNETTE ROAD                       527 HWY 42                               110 JORDAN ST.
MARION, NC 28752-5440                   TURRELL, AR 72384                        CRYSTAL SPRINGS, MS 39059




DOROTHY CHOSTNUT                        DOROTHY DAVIS                            DOROTHY DIAL
PO BOX 1263                             3287 MCCORKLES CURVE RD                  200 COW BRIDGE RD
WEBB, MS 38966                          MEANSVILLE, GA 30256                     CHESNEE, SC 29323




DOROTHY DILLARD                         DOROTHY DUNCAN                           DOROTHY DYER
1327-5 S BROADWAY                       585 ROWLAND DRIVE                        145 CHANDLER RD
PORTLAND, TN 37148                      MONROE, LA 71291                         CHICKAMAUGA, GA 30707




DOROTHY FLEMING                         DOROTHY FORD                             DOROTHY HELM
1225 COUNTY RD 102                      31 LIBERTY ROAD                          645 BEAVERBROOK
VARDAMAN, MS 38878                      BEAVER DAM, KY 42320                     JACKSON, MS 39206-4419




DOROTHY HENRY                           DOROTHY HERRING                          DOROTHY HOPKINS
1750 JEGG WEBBER RD                     107 BURNS STREET                         321 BROWN TRAIL
LYONS, GA 30436                         THOMASVILLE, GA 31792                    MALVERN, AR 72104




DOROTHY JEFFERSON                       DOROTHY JONES                            DOROTHY JORDAN
50 CIRCLE DR                            22 VICTORY DRIVE                         626 W COLLEGE
DRASCO, AR 72530                        SUMTER, SC 29150                         JANESBORO, AR 72401




DOROTHY LANG                            DOROTHY LEWIS                            DOROTHY MAE HOLDEN
168 MILEY LOOP                          718 N.JACKSON ST.                        75 NEW CASTLE DR.
COLUMBUS, MS 39702                      CRYSTAL SPRINGS, MS 39059                SOMERVILLE, TN 38068
DOROTHY MEEK            Case 19-11984-CSS    Doc
                                       DOROTHY    36 Filed 09/10/19
                                               MIDDLETON              PageDOROTHY
                                                                           451 of MOSES
                                                                                  1514
500 BURNHAM RD.                        70 AXIS DRIVE                      306 GEORGETOWN STREET
BRANDON, MS 39042                      STAR CITY, AR 71667-8825           MARION, SC 29571




DOROTHY MOSS                           DOROTHY PERKINS                    DOROTHY POULSON
109 BARRETT ST.                        1011 N NEW YORK AVE                80823 TALLASSEE HWY
CARTHAGE, NC 28327                     BRINKLEY, AR 72021                 ECLECTIC, AL 36024




DOROTHY POWELL                         DOROTHY REED                       DOROTHY REED
PO BOX 724                             2026 GOODHAVEN DR                  2026 GOODHAVEN DRIVE
MOUNT OLIVE, MS 39119                  MEMPHIS, TN 38116                  MEMPHIS, TN 38116




DOROTHY RIEDEL                         DOROTHY SCHOONOVER                 DOROTHY SEBOK
6105 KAYWOOD RD.                       104 GREER DR                       8908 WOODHAVEN WAY
KNOXVILLE, TN 37918                    JACKSON, MS 39232                  HUDSON, FL 34667




DOROTHY SILAS                          DOROTHY STEPP                      DOROTHY STORY
4 CR 327                               1433 N 36TH                        205 EAST HILL DRIVE
BIG CREEK, MS 38917                    FORT SMITH, AR 72904               CAMDEN, TN 38320




DOROTHY THORNHILL                      DOROTHY WELCH                      DOROTHY WESTON
2058 425 SOUTH                         1313 SHERWOOD DRIVE                638 PECAN STREET S. E.
MONTICELLO, AR 71655                   MALVERN, AR 72104                  DAWSON, GA 39824




DOROTHY WILLIAMS                       DOROTHY WILLIAMS                   DORRAINE PERRY
1828 FULTON AVE                        6119 WHITESTONE RD                 1226 OLD BELLE LAKE RD
BIRMINGHAM, AL 35217                   JACKSON, MS 39206-2231             DOUGLAS, GA 31533




DORRIS COTHRON                         DORRIS CULBREATH                   DORSCEY BROWN
735 NATCOR DR                          424 HALLTOWN ROAD                  51162 HWY 14
DOVER, TN 37058                        PORTLAND, TN 37148                 MACON, MS 39341




DORTHEA JONES                          DORTHIA PATTERSON                  DORTHY BATTLE
517 FISHER STREET                      147 CR 418                         2109 BREWSTER RD
BOLIVAR, TN 38008                      CORINTH, MS 38834                  BIRMINGHAM, AL 35235




DORTHY HILLIARD                        DORTHY MORRIS                      DORTHY VANGUNDY
769 OAKVIEW DR APT 4                   111 CRAWFORD ROAD                  13916 NORTH OLD WIRE RD
TRENTON, TN 38382                      HAUGHTON, LA 71037                 GARFIELD, AR 72732
DOSIS FRAGRANCE LLC       Case 19-11984-CSS       DocCo.,
                                         Doskocil Mfg. 36d/b/aFiled
                                                              Petmate09/10/19   PageDOSKOSIL
                                                                                     452 of 1514
250 PASSAIC STREET                          2300 East Randol Mill Road              2300 E RANDOL MILL RD
NEWARK, NJ 07104                            Arlington, TX 76011                     ARLINGTON, TX 76011




DOSS BUILDERS                               DOT GIBSON PUBLICATIONS                 DOTHAN FIRE DEPARTMENT
483 REDHAT ROAD                             1711 BOULEVARD SQUARE                   600 COLUMBIA HWY
NEWTON, MS 39345                            SUITE C                                 DOTHAN, AL 36301
                                            WAYCROSS, GA 31501




DOTHAN POLICE DEPT                          DOTHAN UTILITIES                        DOTHAN UTILITIES
126 NORTH ST. ANDREWS ST                    200 KILGORE DR                          PO BOX 6728
DOTHAN, AL 36303                            DOTHAN, AL 36301-4920                   DOTHAN, AL 36302-6728




DOTHY BELL                                  DOTS JACK LLC                           DOTS JACK LLC
305 MAIN ST. APT 15                         21 LANIER AVENUE                        2353 VILLAGE DR
LAFAYETTE, TN 37083                         KINGSLAND, GA 31548                     KINGSLAND, GA 31548




DOTTIE CARTER                               DOTTIE GATHINGS                         DOUBLE PLAY FOODS
116 WILKINS DR                              1222 LAMBARD RD                         BOBBIE POFF
MONROE, LA 71201                            TUPELO, MS 38801                        5235MENDENHALL PARK PLACE
                                                                                    MEMPHIS, TN 38115




DOUG BROOKS                                 DOUG MERCIER                            DOUGHERTY CNTY TAX DEPT
295 S. ACADEMY AVE                          113 TALL OAKS DRIVE                     240 PINE AVE
SYCAMORE, GA 31790                          SENATOBIA, MS 38668-6381                SUITE 100
                                                                                    ALBANY, GA 31702




DOUGHERTY CNTY TAX DEPT                     DOUGLAS A ANTONIK ATTY                  DOUGLAS BARTHLEMESS
PO BOX 1827                                 411 MAIN PO BOX 594                     2807 ROYAL DR
ALBANY, GA 31702                            MT VERNON, IL 62864                     KILGORE, TX 75662




DOUGLAS BRUFFET                             DOUGLAS BUSHONG                         DOUGLAS COMPANIES INC
1208 SPRING STREET                          1511 KINGS ROW                          ATTN JEFF THOMPSON, CMO
MOUNTAIN HOME, AR 72653                     JOHNSON CITY, TN 37604                  200 EXCHANGE AVE
                                                                                    CONWAY, AR 72032




DOUGLAS COMPANIES INC                       DOUGLAS COON                            DOUGLAS CORY
ATTN STEVE DOUGLAS, PRESIDENT               384 JOE WHITE ROAD                      1499 HWY 425 SOUTH APT. 20
2507 E 9TH ST                               MONROE, LA 71203-2946                   MONTICELLO, AR 71655
TEXARKANA, AR 71854




DOUGLAS EGAN                                DOUGLAS HARRELL                         DOUGLAS HELTON
7218 PRESIDENTIAL DRIVE                     12 CONNIE CIRCLE                        284 HOPE STREET
GURNEE, IL 60031-5301                       LAKELAND, GA 31635                      COLLIERVILLE, TN 38017
DOUGLAS HINKLE           Case 19-11984-CSS    Doc
                                        DOUGLAS    36 Filed 09/10/19
                                                HOLMES                       PageDOUGLAS
                                                                                  453 of HUMPHREY
                                                                                         1514
2413 SAM HODGES                         1102 MOORE AVE                           54 PARKER LANE
HODGES, SC 29653                        CLEVELAND, MS 38732                      BENTON, MS 39040




DOUGLAS JENKINS                         DOUGLAS L PITCHFORD AND                  DOUGLAS MONTECINO
2754 FOSTER ST                          MARY M PITCHFORD JT TEN                  PO BOX 262
BOSSIER CITY, LA 71112                  821 LAVERNE AVE                          CENTERVILLE, LA 70522-6734
                                        CLOVIS, CA 93611-1400




DOUGLAS MORSE                           DOUGLAS PHILLIPS                         DOUGLAS PYE
374 SPRNG VALLEY DR                     194 ERNEST WALKER RD                     2580
CALHOUN, GA 30701                       MONTEREY, TN 38574                       500 HWY 90 W
                                                                                 PATTERSON, LA 70392




DOUGLAS SCHANCHE                        DOUGLAS VANCE                            DOUGLAS WYATT
639 SLATTON SHOALS RD                   82 BENDED OAK LANE                       1077 HWY 27 NORTH
PELZER, SC 29669                        STOCKTON, GA 31649                       DEQUINCY, LA 70633




DOUGLASVILLE DEVELOPMENT                DOVER FIRE DEPARTMENT                    DOVER POLICE DEPT.
PARTNERS LLC                            PO BOX 447                               PO BOX 447
ATTN JAY PATEL                          DOVER, TN 37058                          DOVER, TN 37058
11273 WAREHAM COURT
LOMA LINDA, CA 92354



DOVER WATER & SEWER DEPT, TN            DOWIN ENTERPRISES (USA) INC.             DOXA INVESTMENTS, LLC
PO BOX 447                              4500 S KOLIN AVE                         PO BOX 2422
DOVER, TN 37058                         CHICAGO, IL 60632                        HINESVILLE, GA 31310




DOYLE WELDON                            DPSC PUBLIC SAFETY                       DQUAVION MARSHALL
513 3RD STREET                          PO BOX 61047                             10435 ROAD 842
DEQUINCY, LA 70633                      NEW ORLEANS, LA 70161-1047               PHILADELPHIA, MS 39350




DR G.H TICHENOR ANTISEPTIC COMPANY      DR G.H TICHENOR ANTISEPTIC COMPANY       DR G.H TICHENOR ANTISEPTIC COMPANY
ATTN DEVEREUX P MORING, VP SALES        ATTN PEGGY MCCABE                        ATTN R. PARKER LECORGNE
4200 POCHE CT W                         4200 POCHE CT W                          4200 POCHE CT W
NEW ORLEANS, LA 70129                   NEW ORLEANS, LA 70129                    NEW ORLEANS, LA 70129




DR MIRACLES LLC                         DR MIRACLES LLC                          DR PEPPERMINT LLC
ATTN BRIAN K HARKS, PRESIDENT           ATTN RICH LOMBARDO, EVP/COO              ATTN STEVE RADER, PRESIDENT
183 MADISON AVE, STE 405                183 MADISON AVE                          PO BOX 3246
NEW YORK, NY 10016                      NEW YORK, NY 10016                       FORT SMITH, AR 72913




DR REDDYS LABORATORIES INC              DR REDDYS LABORATORIES INC               DR REDDYS LABORATORIES INC
107 COLLEGE RD E                        ATTN MARK HENMTON, PRESIDENT             ATTN ROBERT M FISHER
PRINCETON, NJ 08540                     3600 ARCO CORPORTE DR, STE 310           200 SOMERSET CORP BLVD, 7TH FL
                                        CHARLOTTE, NC 28273-7104                 BRIDGEWATER, NJ 08807
DR. ANDERW FLIPSE    Case     19-11984-CSS     Doc 36
                                        DR. ARVINDER     Filed 09/10/19
                                                     SACHDEV              PageDR.
                                                                               454    ofJEAN
                                                                                  BILLY  1514WILLIAMS
1110 W CLARK BLVD.                       619 W 7TH NORTH ST. STE E             1009 SWORDFISH
MURFREESBORO, TN 37129-2340              MORRISTOWN, TN 37814                  PASCAGOULA, MS 39581-2140




DRACY HUDGINS                            DRAKE BOX                             DRAKE-WILLIAMS CONSUMER
2315 MCFADDEN ROAD                       847 NORTHVIEW COVE                    C/S LAURIE AKINA
APT 1605                                 DYERSBURG, TN 38024                   8440 ROVANA CIRCLE
JACKSON, MS 39201                                                              SACRAMENTO, CA 95828




DRAMEL BROWN                             DRAPERS CATERING OF                   DRAYGO EVANS
545 62ND ST SOUTH                        MEMPHIS LLC                           2447 GEORGE PARROT ROAD
BIRMINGHAM, AL 35212                     6116 MACON RD                         CADWELL, GA 31009
                                         MEMPHIS, TN 38134




DRAYGO EVANS                             DREAM MODES INC.                      DREAMBRANDS
59 HOMER AVENUE                          VICTOR SUTTON                         REEVES SAIN
MCRAE-HELENA, GA 31037                   180 MADISON AVE ROOM 1101             11645 N CAVE CREEK ROAD
                                         NEW YORK, NY 10016                    PHOENIX, AZ 85020-1300




DREAMGEAR LLC                            DREAMGEAR LLC                         DREAMGEAR LLC
ATTN MOHAMMAD ALAEE, SHIPPING MGR        ATTN RICHARD WESTON                   ATTN YAHAYA AHDOUT, PRESIDENT
20001 S WESTERN AVE                      20001 S WESTERN AVE                   20001 S WESTERN AVE
TORRANCE, CA 90501                       TORRANCE, CA 90501                    TORRANCE, CA 90501




DREAMWAVE LLC                            DREAMWAVE LLC                         DREAMWEAR INC
ATTN ALAN GROGINKSY, AP                  DBA PAJAMA DRAMA                      ATTN ELLIOT FRANCO, PRESIDENT
34 W 33RD ST, 2ND FL                     ATTN PRESIDENT                        183 MADISON AVE
NEW YORK, NY 10001                       34 W 33RD ST 2ND FL                   NEW YORK, NY 10016
                                         NEW YORK, NY 10001



DREAMWEAR INC                            DREAMWEAR                             DREKWON DANIELS
ATTN SIDNEY BLACHAR, DIR OF OPS          ATTN ELLIOT FRANCO, PRESIDENT         935 COLUMBIA HIGHWAY
183 MADISON AVE                          183 MADISON AVE                       SALUDA, SC 29138
NEW YORK, NY 10016                       NEW YORK, NY 10016




DREQUAN COOK                             DREREK HAMILTON                       DRERK BOSWELL
454 TURNER RD NE                         610 ROBERT ST                         4300 N GETWELL RD
ROME, GA 30165                           FRANKLIN, LA 70538                    MEMPHIS, TN 38118




DRESDEN FIRE DEPT.                       DRESDEN POLICE DEPT.                  DRESTA WHITE
117 MAIN ST.                             117 W MAIN ST                         510 ATKINSON ST
DRESDEN, TN 38225                        DRESDEN, TN 38225                     MONROE, LA 71202




DREUNE COADY                             DREVION POWELL                        DREW COUNTY NEWSPAPERS INC.
111 WOODLAWN DRIVE APT 4B                900 SHADY LANE                        P.O. BOD 486
DUBLIN, GA 31021                         MONTICELLO, FL 32344                  314 N. MAIN ST.
                                                                               MONTICELLO, AR 71655
DREW COUNTY SHERIFF &   Case 19-11984-CSS    Doc 36
                                       DREW COUNTY     Filed
                                                   SHERIFF & 09/10/19          PageDREW
                                                                                    455HICKSON
                                                                                        of 1514
210 S. MAIN STREET                      COLLECTOR                                  PO BOX 477
MONTICELLO, AR 71655                    210 S. MAIN STREET                         CHEROKEE VILLAGE, AR 72525
                                        MONTICELLO, AR 71655




DRIMMER FAMILY TRUST                    DRM/JPC BRANDS                             DRUCILLA HAYES
1255 RACQUET CLUB DRIVE                 DR MIRACLES INC                            787 PARKWAY ST APT A
AUBURN, CA 95603                        183 MADISON AVE.                           COLDWATER, MS 38618
                                        STE.405
                                        NEW YORK, NY 10016



DRUCILLA LEWIS                          DRUE MOORE                                 DRUG & ALCOHOL TESTING OF
5300 BARWICK RD                         620 COUNTY ROAD 772                        GEORGIA INC.
QUITMAN, GA 31643                       MONTEVALLO, AL 35115                       1827 HIGHLAND WESTGATE
                                                                                   PO BOX 16591
                                                                                   DUBLIN, GA 31040



DRURY DEVELOPMENT CORP                  DRURY DEVELOPMENT CORP.                    DRURY DEVELOPMENT
DRURY INN COLLINSVILLE                  DRURY INN BOWLING GREEN                    DEVELOPMENT CORPORATION
602 NORTH BLUFF ROAD                    3520 SCOTTSVILLE ROAD                      DRURY INN & SUITES MPS S
COLLINSVILLE, IL 62234                  BOWLING GREEN, KY 42104                    735 GOODMAN ROAD WEST
                                                                                   HORN LAKE, MS 38637



DRURY HOTELS                            DRURY INN & SUITES                         DRURY INN & SUITES
PEAR TREE INN POPLAR BLUF               ATLANTA NORTHWEST                          JACKSON
2218 NORTH WESTWOOD BLVD                DDC HOTELS INC                             225 DRURY LANE
POPLAR BLUFF, MO 63901                  1170 POWERS FERRY PLACE                    JACKSON, MO 63755
                                        MARIETTA, GA 30067



DRURY INN & SUITES                      DRURY INN MOBILE                           DRYBRANCH INC
NASHVILLE AIRPORT                       824 WEST I-65                              56 VANDERBILT MOTOR PKWY
DRURY DEVELOPMENT CORP                  SERVICE ROAD SOUTH                         COMMACK, NY 11725
555 DONELSON PIKE                       MOBILE, AL 36609
NASHVILLE, TN 37214



DRYBRANCH/SPORT DESIGN INC              DS SERVICES OF AMERICA INC                 DS SERVICES OF AMERICA INC
ATTN ARTHUR MILLER, PRESIDENT           ATTN JAMES ZAREMSKI, NATL ACCTS EXEC       ATTN TOM HARRINGTON, PRESIDENT
56 VANDERBILT MOTOR PKWY                2300 WINDY RIDGE PKWY STE 500N             2300 WINDY RIDGE PKWY STE 500N
COMMACK, NY 11725                       ATLANTA, GA 30339                          ATLANTA, GA 30339




DS SERVICES OF AMERICA INC              DSC PRODUCTS INC                           DSD PARTNERS INC
ATTN VANESSA MILLER, CSR                ATTN DAN SACHS, PRESIDENT                  14360 SOMMERVILLE COURT
2300 WINDY RIDGE PKWY STE 500N          3360 CORTE DEL CRUCE                       MIDLOTHIAN, VA 23113
ATLANTA, GA 30339                       CARLSBAD, CA 92009




DSERGIO KATES                           DSHS HAZARDOUS CONSUMER                    DSMS PRO INC
823 SUTTON ROAD                         PRODUCTS PERMIT PROGRAM                    DBA ONE SOURCE DIGITAL
DUBLIN, GA 31021                        22109-130                                  2100 WEST PRIEN LAKE RD
                                        PO BOX 149347                              SUITE 11
                                        AUSTIN, TX 78756                           LAKE CHARLES, LA 70606



DSW INDUSTRIES INC.                     DTC COMMUNICATIONS                         DUAL STATE FIRE
DRURY SUITES-PADUCAH                    200 WALMART DR.                            PROTECTION LLC
2930 JAMES SANDERS BLVD.                SMITHVILLE, TN 37166                       4977 JUNCTION CITY HWY
PADUCAH, KY 42001                                                                  EL DORADO, AR 71730
DUANE MOORE              Case 19-11984-CSS     Doc 36
                                        DUANE PHILLIPS       Filed 09/10/19   PageDUANE
                                                                                   456 SUTTON
                                                                                        of 1514
101 LONG BRANCH RD                       105 RAYMOND CR DR                        1408 BUTTERFLY PATH RD
GREELEYVILLE, SC 29056                   MCCRORY, AR 72101                        MARION, SC 29571




DUANE THATCH                             DUATIN MOORE                             DUBLIN CONSTRUCTION CO INC
PO BOX 311                               5230 WILKESBORO HIGHWAY                  305 SOUTH WASHINGTON ST.
PARMA, MO 63870                          STATESVILLE, NC 28625                    PO BOX 870
                                                                                  DUBLIN, GA 31040




DUBLIN COURIER HERALD                    DUBLIN FIRE DEPT.                        DUBLIN POLICE DEPARTMENT
PUBLISHING CO                            100 S CHURCH ST.                         100 S CHURCH ST
THE COURIER HERALD                       DUBLIN, GA 31021                         DUBLIN, GA 31021
115 S JEFFERSON STREET
DUBLIN, GA 31021



DUBLIN TROPHY AND                        DUBLIN-LAURENS COUNTY                    DUCK RIVER ELECTRIC MEMBERSHIP CORP,
ENGRAVING COMPANY                        CHAMBER OF COMMERCE                      TN
1993 US HIGHWAY 441 SOUTH                PO BOX 818                               1411 MADISON ST
DUBLIN, GA 31021                         DUBLIN, GA 31040                         SHELBYVILLE, TN 37160




DUCK RIVER ELECTRIC MEMBERSHIP CORP,     DUCOING, BRENT & AMI, ET AL              DUCOING, BRENT
TN                                       3818 E CORONADO ST                       3818 E CORONADO ST
PO BOX 89                                ANAHEIM, CA 90250                        ANAHEIM, CA 92807
SHELBYVILLE, TN 37162




DUCOING, BRENT                           DUCSON IMPORTS                           DUFF HUGHES
C/O FOCUS BANK                           37 W. 39TH STREET STE:405                309 WHITE DR
ATTN CHAD WAGGONER                       NEW YORK, NY 10018                       SIMPSONVILLE, SC 29681
406 SW DRIVE
JONESBORO, AR 72401



DUJNA HUNDLEY                            DUKE ENERGY PROGRESS                     DUKE ENERGY/1004
147 MT VERNON HOME                       PO BOX 1003                              PO BOX 1004
BOAZ, AL 35957                           CHARLOTTE, NC 28201-1003                 CHARLOTTE, NC 28201-1004




DUKE ENERGY/1326                         DUKE ENERGY/70515/70516                  DUMAS CLARION
PO BOX 1326                              PO BOX 70516                             136 EAST WATERMAN STREET
CHARLOTTE, NC 28201-1326                 CHARLOTTE, NC 28272-0516                 DUMAS, AR 71639




DUMAS EMS                                DUMAS FIRE DEPT.                         DUMAS POLICE DEPT.
PO BOX 157                               149 E WATERMAN POB 157                   149 E WATERMAN POB 157
DUMAS, AR 71639                          DUMAS, AR 71639                          DUMAS, AR 71639




DUNAWAYS FAMILY PHARMACY                 DUNBAR ENTERPRISES                       DUNCAN JAMIESON
503 S BROADWAY                           PO BOX 179                               415 JOHN TURNER RD
HUGHES, AR 72348                         2330 WINDCLIFF DR.                       MONROE, LA 71203
                                         EADS, TN 38028
DUNCAN OLIVER           Case 19-11984-CSS
                                       DUNCANDoc  36
                                             TIRE CO       Filed 09/10/19    PageDUNCAN
                                                                                  457 ofTOYS
                                                                                         1514CO
8714 HIGHWAY 278                        301 TELFAIR ST                           ATTN JASON SAUEY, PRESIDENT
SULLIGENT, AL 35586                     DUBLIN, GA 31021                         PO BOX 97
                                                                                 15981 VALPLAST RD
                                                                                 MIDDLEFIELD, OH 44062



DUNCAN TOYS CO                          DUNECRAFT INC                            DUNECRAFT INC
ATTN MIKE BUNKE, NATL SALES/MARKETING   ATTN FI LESTARI, ACCOUNTING              ATTN FI LESTARI, SALES ASSOCIATE
15981 VALPLAST RD                       PO BOX 808                               19201 CRANWOOD PKWY
MIDDLEFIELD, OH 44062                   CHAGRIN FALLS, OH 44022                  WARRENSVILLE HEIGHTS, OH 44128




DUNECRAFT INC                           DUNN AREA CHAMBER OF                     DUNN MIDDLE SCHOOL
ATTN GRANT CLEVELAND, PRESIDENT         COMMERCE INC                             1301 MEADOWLARK ROAD
PO BOX 808                              209 W DINVINE STREET                     DUNN, NC 28334
CHAGRIN FALLS, OH 44022                 PO BOX 548
                                        DUNN, NC 28335



DUNNHUMBY INC                           DUNNHUMBY INC                            DUNTREY HEFLIN
3825 EDWARDS ROAD                       ATTN CHRISTY EICHER-BYWELL               120 WHATLEY ST APT 136
SUITE 600                               25B HANOVER RD, STE 201                  LINEVILLE, AL 36266
CINCINNATI, OH 45209                    FLORAM PARK, NJ 07932




DUO COUNTY TELEPHONE COOP.              DUO SECURITY INC.                        DUPREE COMPANY
221 DOHONEY TERRACE                     123 NORTH ASHLEY STREET                  320 S JAMES
COLUMBIA, KY 42728                      SUITE 200                                JACKSONVILLE, AR 38118
                                        ANN ARBOR, MI 48104




DUPREE, ARLETA & PETER W III            DUPREE, GRACE (WIDOW OF CS DUPREE)       DUPREE, LAWRENCE D
C/O P.W. DUPREE                         C/O P.W. DUPREE                          ON BEHALF OF PTLJ INVESTMENT CO
PO BOX 457                              PO BOX 457                               C/O P.W. DUPREE
JACKSONVILLE, AR 72076                  JACKSONVILLE, AR 72076                   PO BOX 457
                                                                                 JACKSONVILLE, AR 72076



DUPREE, LORENE & P.W. JR                DUPREE, THOMAS W                         DURABLE INC
PO BOX 457                              C/O P.W. DUPREE                          ATTN SHEILA FLORIDO-HEYSE,NATL SALES
JACKSONVILLE, AR 72076                  PO BOX 457                               MGR
                                        JACKSONVILLE, AR 72076                   750 NORTHGATE PKWY
                                                                                 WHEELING, IL 60690



DURABLE PACKAGING                       DURABLE PACKAGING                        DURACELL DISTRIBUTING INC
ATTN LINDSAY ODOVER, NATL SALES MGR     ATTN SCOTT ANDERS, PRESIDENT             1209 ORANGE STREET
750 NORTHGATE PKWY                      750 NORTHGATE PKWY                       WILMINGTON, DE 19801
WHEELING, IL 60090                      WHEELING, IL 60090




DURACELL DISTRIBUTING INC               DURACELL DISTRIBUTING INC                DURACELL DISTRIBUTING INC
26356 NETWORK PL                        ATTN ROBERT MURPHY                       ATTN ROBERT MURPHY
CHICAGO, IL 60673-1283                  14 RESEARCH DR                           99 DURACELL DR
                                        BETHEL, CT 06801                         BETHEL, CT 06801




DURACELL U.S. OPERATIONS INC.           DURA-KLEEN (USA) INC                     DURAN AND BARNES
1209 ORANGE STREET                      DBA EURO-WARE                            C/O ATTORNEY JAY JOHNSON
WILMINGTON, DE 19801                    458 EAST 101ST STREET                    JOHNSON LAW FIRM
                                        BROOKLYN, NY 11236                       105 CROOK AVENUE
                                                                                 HENDERSON, TN 38340
DURANT FIRE DEPT      Case   19-11984-CSS
                                       DURANTDoc  36DEPTFiled 09/10/19
                                             POLICE                      PageDURELL
                                                                              458 of  1514
                                                                                    THOMPSON
106 WEST MULBERRY STREET                106 W MULBERRY                       204 MORRISON STREET
DURANT, MS 39063                        DURANT, MS 39063                     STAR CITY, AR 71667




DURHAM ENTERPRISES                      DURRSET AMIGOS                       DURWOOD FARROW
BLDG A SUITE 100                        DBA AMIGOS FOODS                     10831 ROAD 779
4752 W. CALIFORNIA AVE.                 4669 US HWY 90 W                     PHILADELPHIA, MS 39350
SALT LAKE CITY, UT 84104                SAN ANTONIO, TX 78237




DUSHUN POINDEXTER                       DUSTAIN SPRINGFIELD                  DUSTAN ERVIN
133 COCKRELL RD.                        6935 BENNINGTON CIRCLE               76 COUNTY RD 828
MACON, MS 39341                         MEMPHIS, TN 38141                    HEFLIN, AL 36264




DUSTI BOWMAN                            DUSTI JENKINS                        DUSTI MILLER
20696 MYRNA ROAD                        122 KELL LANE                        103 ETHAN ST
HARRISBURG, AR 72432                    LAKEMONT, GA 30552                   BROOKLAND, AR 72417-8972




DUSTIN ANDERS                           DUSTIN BARNETTE                      DUSTIN BEAN
1081 TIDWELL RD                         2531 NAPOLEON AVENUE                 306 S WILLIS
WEST MONROE, LA 71292                   PEARL, MS 39208                      DAINGERFIELD, TX 75638




DUSTIN BEASLEY                          DUSTIN BIVENS                        DUSTIN BUECKER
2101 HWY 641 S                          1806 E FOURTH ST                     PO BOX 64
CAMDEN, TN 38320                        CORINTH, MS 38834                    CONVERSE, LA 71419




DUSTIN CAUSEY                           DUSTIN CHAPMAN                       DUSTIN FULLER
30061 HWY 6                             1006 E CHEROKEE                      409 N 1ST STREET
NETTLETON, MS 38858                     WAGONER, OK 74467                    HEBER SPRINGS, AR 72543




DUSTIN GAY                              DUSTIN GIELAZAUSKAS                  DUSTIN GRAY
2088 BILL HOOKS ROAD                    124 SOUTH COLLEGE APT4               12 CR 24
WHITEVILLE, NC 28472                    MOUNTAIN HOME, AR 72653              DENNIS, MS 38838




DUSTIN HALLMARK                         DUSTIN HARDWICK                      DUSTIN HULETT
3249 BIENVILLE RD                       1948 TOPSY RD                        13 WALNUT STREET
RINGGOLD, LA 71068                      PONTOTOC, MS 38863                   MCRAE, GA 31055




DUSTIN JENKINS                          DUSTIN KIRKLAND                      DUSTIN KNIGHT
8007 VALLEY RD                          1188 MEADOW BRANCH RD                331 GETTYS RD
NUNNELLY, TN 37137                      BOBBINSVILLE, NC 28771               DUBLIN, GA 31021
DUSTIN KUHLMANN          Case 19-11984-CSS     Doc 36
                                        DUSTIN LOPEZ       Filed 09/10/19   PageDUSTIN
                                                                                 459 of  1514
                                                                                       MCCOY
514 WYSTERIA LANE                       281 BURTON GUIDRY RD                    72 ROOSTER RD
PINEVILLE, LA 71360                     CHURCH POINT, LA 70525                  CONWAY, AR 72032




DUSTIN MELTON                           DUSTIN MULLENS                          DUSTIN PEARSON
387 BAILEY SAWMILL RD.                  1229 PEARSON RD                         43 DURRETT ROAD
RUBY, SC 29741                          HEBER SPRINGS, AR 72543                 WARRIOR, AL 35180




DUSTIN PRESLEY                          DUSTIN RANDLE                           DUSTIN RHODES
P.O. BOX 192                            1470 EAST BROAD                         735 S CHURCH ST APT 601 F
GUNTOWN, MS 38849                       WEST POINT, MS 39773                    FOREST CITY, NC 28043




DUSTIN ROBBINS                          DUSTIN SANDERS                          DUSTIN SEELEY
31 COUNTY ROAD 209                      1319 WEST MAIN ST.                      905 MORRISON ST
OAKLAND, MS 38948                       HENDERSON, TN 38340                     MELBOURNE, AR 72556




DUSTIN SPELICH                          DUSTIN THIGPEN                          DUSTIN TINSLEY
321 CR 1401                             1560 OLD SAVANNAH ROAD                  2540 VANCE DRIVE APT B
QUITMAN, MS 39355                       EAST DUBLIN, GA 31027                   CLEVELAND, TN 37312




DUSTY HUFF                              DUTCH BROTHERS                          DUZIRE JACKSON
RT 8 BOX 5871                           GREENHOUSES INC.                        1005 CENTER ST.
MONTICELLO, KY 42633                    161 WINDMILL LANE                       RUSTON, LA 71270
                                        LUCEDALE, MS 39452




DWAN WILSON                             DWAYNE CASTIOLIONE                      DWAYNE ELZY
1068 STEADFAST RD                       650 N. MONT POINT                       4110 E. CARIBOU CT.
ANDREWS, SC 29510                       INVERNESS, FL 34453                     BATON ROUGE, LA 70814




DWAYNE FOSKEY                           DWAYNE GRAY                             DWAYNE KEYE
662-B LAKE CASSIE RD                    815 E 5TH ST                            2138 SOUTH COMMERACE
ADRIAN, GA 31002                        MCGREGOR, TX 76657                      GONZALES, LA 70737




DWAYNE PRESCOTT                         DWAYNE ROZIER                           DWAYNE ROZIER
615 SINGLETON AVE.                      1603 ACADEMY AVE                        2692 LORD RD
SYLVANIA, GA 30467                      DUBLIN, GA 31021                        DUDLEY, GA 31022




DWAYNE SAMSON                           DWAYNE WHITWORTH                        DWAYNEL PORTER
106 B W 7TH STREET                      803 SYCAMORE                            5306 BEAVERTON DR
DONALSONVILLE, GA 39845                 NEW MADRID, MO 63869                    MEMPHIS, TN 38127
DWIGHT A. COLLINS     Case      19-11984-CSS
                                          DWIGHT Doc  36
                                                 BUTLER      Filed 09/10/19   PageDWIGHT
                                                                                   460 ofHARPER
                                                                                           1514
FERRY RD PROPERTIES LLC                   2327 GRENADA BLVD.                      4256 WOODLAND BROOK DR
477 NANCE FERRY RD.                       GREENWOOD, MS 38930                     ATLANTA, GA 30339
BLAINE, TN 37709




DWIGHT ISOM                               DWIGHT KENNEDY                          DWIGHT PULLEN
5024 LONG BRANCH                          3173 FARMINGTON RD.                     PO BOX 593
MEMPHIS, TN 38109                         GABLE, SC 29051                         DUBLIN, GA 31021




DWIGHT SMITHERS                           DWIGHT SOREY                            DWIGHT WILLIAMS
999 CHARLES PETERS RD                     PO BOX 1321                             4300 N GETWELL RD
ALLARDT, TN 38504-5023                    TUNICA, MS 38676                        MEMPHIS, TN 38118




DWIGHT WILSON                             DXC TECHNOLOGY                          DYAMOND FLEMING
4495 SUMMER WELLS ROAD                                                            8570 PRINCETON ROAD
MEMPHIS, TN 38118                                                                 CERULEAN, KY 42215




DYEIESHIA HEAD                            DYER CO TRUSTEE                         DYER CO TRUSTEE
805 LANE DRIVE                            101 W COURT ST                          PO BOX 1360
LAKEPARK, GA 31636                        DYERSBURG, TN 38024                     DYERSBURG, TN 38025




DYER LLC                                  DYERBURG FIRE DEPARTMENT                DYERSBURG ELECTRIC
PO BOX 273                                216 CHURCH STREET                       PO BOX 664
562 S. MAIN                               DYERBURG, TN 38024                      DYERSBURG, TN 38025
DYER, TN 38330




DYERSBURG GAS & WATER DPT                 DYERSBURG NEWS                          DYERSBURG POLICE DEPT
PO BOX 1358                               PO BOX 40                               425 MARKET
DYERSBURG, TN 38025                       DYERSBURG, TN 38025                     PO BOX 1018
                                                                                  DYERSBURG, TN 38024




DYESHE FORD                               DYK AUTOMOTIVE LLC                      DYK AUTOMOTIVE LLC
525 LINCOLN CT                            ATTN CORY CARTER                        ATTN DAN RIBNICK, PRESIDENT
MONTICELLO, AR 71655                      1900 EXETER RD                          1900 EXETER RD
                                          GERMANTOWN, TN 38138                    GERMANTOWN, TN 38138




DYK AUTOMOTIVE LLC                        DYK AUTOMOTIVE LLC                      DYK HOLDINGS LLC
ATTN J. HILL RYER, VP BUS DEV             ATTN WIL AARON, GM MIDSOUTH DIV         DYK AUTOMOTIVE
1900 EXETER RD                            1900 EXETER RD                          DYK PRIME ACQUISTION LLC
GERMANTOWN, TN 38138                      GERMANTOWN, TN 38138                    4500 MALONE RD SUITE 1
                                                                                  MEMPHIS, TN 38118



DYK PRIME ACQUISITION LLC                 DYK PRIME ACQUISITION LLC               DYK PRIME ACQUISITION LLC
ATTN CORY CARTER                          ATTN DARCY CURRAN                       ATTN WIL AARON, GM MIDSOUTH DIV
4500 MALONE RD, STE 2                     4500 MALONE RD, STE 2                   4500 MALONE RD, STE 2
MEMPHIS, TN 38118                         MEMPHIS, TN 38118                       MEMPHIS, TN 38118
DYLAN ALLEN              Case 19-11984-CSS     Doc 36
                                        DYLAN BELL          Filed 09/10/19   PageDYLAN
                                                                                  461 EVANS
                                                                                       of 1514
2365 KILLINGSWORTH RD                   891 BRIARWOOD LP.                        40056 MOTES ROBERTS RD
JESUP, GA 31545                         CABOT, AR 72023                          HAMILTON, MS 39746




DYLAN FOWLER                            DYLAN FURTICK                            DYLAN GIFFEN
133 LONDON COVE                         50 MIDLOTHIAN COURT E                    2531 HYNDSVER RD
MEDINA, TN 38355                        AIKEN, SC 29803                          MARTIN, TN 38237




DYLAN GREENE                            DYLAN GUILLAUME                          DYLAN GUZMAN
14412 RAMSAY OAKS DR                    5139 HIGHCOTTON DR                       421 CHESNUT STREET
VANCLEAVE, MS 39565                     ST FRANCISVILLE, LA 70775                CEDARTOWN, GA 30125




DYLAN JENSEN                            DYLAN KIRKMAN                            DYLAN KNIGHT
265 RIVER DRIVE                         1402 ESPY                                200 ASHLEY AVE
LOBELVILLE, TN 37097                    BENTON, IL 62812                         ANDERSON, SC 29621




DYLAN MCINTOSH                          DYLAN MOORE                              DYLAN NELSON
7792 NEWCOMB LN                         1306 N PROCTOR                           5614 S. FM 14
HARRISBURG, AR 72432                    WAGONER, OK 74467                        HAWKINS, TX 75765




DYLAN PAUL                              DYLAN RECORD                             DYLAN ROBINSON
5201 HIGHWAY 278                        4 SOUTH HILL LOOP                        22 MALROSE ST
SULLIGENT, AL 35586                     HOLIDAY ISLAND, AR 72631                 DUMAS, AR 71639-2948




DYLAN SHERIDAN                          DYLAN STANLEY                            DYLAN STEPHENSON
613 SMOKEY RD                           4892 HWY 8 WEST                          56 MC 5048
CRAWFORD, GA 30630                      MENA, AR 71953                           YELLVILLE, AR 72687




DYLECIA DAVIS                           DYLLAN BATES                             DYLLAN FOREE
3440 CRAYRICH DRIVE                     807 MOONEY ROAD                          81 MINNER LANE
HOOVER, AL 35216                        COLUMBIANA, AL 35051                     COVINGTON, TN 38019




DYNAMIC DESIGN-AMES                     DYNAMIC SOLUTIONS GRP LLC                DYNAMITE DECORATORS
PLANTER INC.                            THE FAX GUYS                             DBA ESTEX HOME FASHIONS
DEPT. 40494                             11975 PORTLAND AVE                       284 5TH AVE GROUND FLOOR
ATLANTA, GA 31192-0494                  SUITE 110                                NEW YORK, NY 10016
                                        BURNSVILLE, MN 55337



DYNASTY BUSBY                           DYNELL ANTHONY                           DYNIAH MERRITT
524 MAIN STREET                         10843 BROWN DR                           3945 RASCO HILLS DR
VARNVILLE, SC 29944                     WAKEFIELD, LA 70784                      SOUTHAVEN, MS 38671
DYONTAY TURNER           Case 19-11984-CSS    Doc 36
                                        DYSON SIMONDS      Filed 09/10/19   PageDYVION
                                                                                 462 of  1514
                                                                                       JOHNSON
223 CEDAR STREET                        678 CO RD 660                           19 S LORIMIER
KOSCIUSKO, MS 39090                     ATHENS, TN 37303                        CAPE GIRARDEA, MO 63701




E & A WORLDWIDE TRADERS INC             E & D BUSINESS INVEST LLC               E & J DEVELOPMENT LCC
ATTN ELAN ELIAV, PRESIDENT              10024 HAZELVIEW DRIVE                   ATTN JOE THOMAS
235 LITTLE EAST NECK RD, BLDG D         CHARLOTTE, NC 28277                     1701 LAMY LANE
WEST BABYLON, NY 11704                                                          MONROE, LA 71201




E & L LLC                               E & L, LLC                              E & R GROUP LLC
PO BOX 325                              PO BOX 325                              PO BOX 556
OHATCHEE, AL 36271                      OHATCHEE, AL 36271                      MORTON, MS 39117




E & R GROUP, LLC                        E & R SUNFLOWER GROUP INC               E & S INTERNATIONAL ENTERPRISES INC
PO BOX 556                              ATTN PRESIDENT                          ATTN HARRY CHORBAJIAN
MORTON, MS 39117                        PO BOX 556                              7801 HAYVENHURST AVE
                                        MORTON, MS 39117                        VAN NUYS, CA 91406




E & S LLC                               E BLOME DESIGNS                         E GASSETT
PO BOX 173                              PO BOX 332                              78 NORTHSIDE DR
ALEXANDRIA, AL 36250                    REEVES SAIN                             FORT VALLEY, GA 31030
                                        ROUND TOP, TX 78954




E GRADY JOLLY JR                        E KENNETH MURRAY                        E WARREN EISNER
1331 BELVOIR PLACE                      PO BOX 1065                             201 E 36TH ST APT 11B
JACKSON, MS 39202-1208                  PROPERTIES                              NEW YORK, NY 10016-3608
                                        MONROE, GA 30655




E WESLEY CROWE                          E&L LLC                                 E. BREWTON FIRE DEPT.
1653 MUSKOGEE RD                        PO BOX 325                              615 FORREST AVE.
SOPERTON, GA 30457                      OHATCHEE, AL 36271                      E. BREWTON, AL 36426




E. BREWTON POLICE DEPT.                 E. C. FRIERSON                          E. ROGERS
615 FORREST AVE.                        14 ALTAMONT FORREST DRIVE               535 WEST MAIN
E. BREWTON, AL 36426                    GREENVILLE, SC 29609                    HENDERSON, TN 38340




E.D. CARTER                             E.J. LOCKHART                           E.M. LAWRENCE
C.H. & R. ASSOC. INC.                   1150 BELL LANE                          MONA HOLLARDEN
239 CARTER LANE                         CRYSTAL SPRINGS, MS 39059               1407 BROADWAY SUTE 2010
MONROE, LA 71203                                                                NEW YORK, NY 10018




E-911                                   EAGLE ANALYTICAL SERVICES LTD           EAGLE DISTRIBUTING OF SHREVEPORT INC
131 S CEDAR LANE                        9940 W SAM HOUSTON PKWY                 ATTN BRAD NICHOLS, PRESIDENT
PULASKI, TN 38478-3545                  SOUTH SUITE 310                         900 W 62ND ST
                                        HOUSTON, TX 77099-5132                  SHREVEPORT, LA 71106
                       Case 19-11984-CSS
EAGLE DISTRIBUTING OF TEXARKANA              Doc 36 Filed
                                      EAGLE DISTRIBUTING       09/10/19
                                                         OF TEXARKANA     PageEAGLE
                                                                               463 DISTRIBUTING
                                                                                    of 1514 OF TEXARKANA
3902 GAZOLA ST                        ATTN TIM ONEAL, PRESIDENT               ATTN TIM ONEAL, PRESIDENT
TEXARKANA, TX 75501                   3902 GAZOLA ST                          45 GLOBE AVE
                                      TEXARKANA, TX 75501                     TEXARKANA, AR 71854




EAGLE DISTRIBUTORS LLC                 EAGLE DISTRIBUTORS LLC                 EAGLE DISTRIBUTORS LLC
2439 ALBANY STREET                     ATTN KATHIE WALLE, ACCT CUSTOMER SVC   ATTN WAYNE MESSINA JR, NAT ACCT SALE
PETE TASHIE                            2439 ALBANY ST                         MGR
KENNER, LA 70062-5243                  KENNER, LA 70062                       2439 ALBANY ST
                                                                              KENNER, LA 70062



EAGLE DISTRIBUTORS LLC                 EAGLE HOME PRODUCTS INC                EAGLE HOME PRODUCTS INC
ATTN WAYNE MESSINA SR, PRESIDENT       ATTN ROBERT CHEMLOB, VP                ATTN SETKO SETER, VP OPS
2439 ALBANY ST                         ONE ARNOLD DR                          ONE ARNOLD DR
KENNER, LA 70062                       HUNTINGTON, NY 11743                   HUNTINGTON, NY 11743




EAGLE ROCK DISTRIBUTING CO LLC         EAGLE SECURITY LLC                     EAGLE STAR ENTERPRISE LTD
ATTN NICHOLAS ECONOMOS                 21 N SPRING STREET                     BLDG 704 CASTLE PEAK RD.
6205 BEST FRIEND RD STE A              SPARTA, TN 38583                       UNIT G 1/F HOP HING IND
NORCROSS, GA 30071                                                            KOWLOON HONG KONG
                                                                              HONG KONG



EAGLE TECHNOLOGY MGMT                  EAGLE TECHNOLOGY                       EANNA SIMS
PO BOX 11100                           23395 OLD HOWTH ROAD                   201 D E FOUNTAIN CIRCLE 2751
CEDAR RAPIDS, IA 52410-1100            HEMPSTEAD, TX 77445                    MT VERNON, GA 30445




EARIE GARDNER                          EARL DODSON                            EARL ESKRIDGE
739 POWELL STREET                      P O BOX 1948                           PO BOX 155
COLDWATER, MS 38618                    TUNICA, MS 38676                       WINNSBORO, LA 71295




EARL FITZGERALD                        EARL HENDERSON                         EARL HUGHES
MEMPHIS, TN 38118                      PO BOX 1162                            1410 MAGNOLIA STREET
                                       TIFTON, GA 31793                       MARION, AL 36756




EARL ROULAINE                          EARL SPOONER                           EARLIE NICKOLS
1913 JOHN CIRCLE                       2652 OAK SIDE                          2325 CLEARPARK DR
MONROE, LA 71201                       HAUGHTON, LA 71037                     MEMPHIS, TN 38127




EARLINE BATISTE                        EARLINE BROWLEY                        EARLINE DAUGHERTY
625 MARAIST ST                         997 EYERS ROAD                         207 MONROE STREET
ST. MARTINVILLE, LA 70582              MEMPHIS, TN 38109                      KOSCIUSKO, MS 39090




EARLINE OGE                            EARLINE ROGERS                         EARLY CO TAX COMMISSIONER
55559 QUEEN MARY LANE                  3606 BLAIR ST                          111 COURT SQUARE SUITE E
JACKSON, MS 39209                      MOSS POINT, MS 39563                   BLAKELY, GA 31723
EARLY COUNTY NEWS        Case 19-11984-CSS     Doc 36
                                        EARLY COUNTY     Filed
                                                     OFFICE     09/10/19
                                                            OF SHERIFF       PageEARNEST
                                                                                  464 ofMITCHELL
                                                                                         1514
529 COLLEGE STREET                       PO BOX 939                              MEMPHIS, TN 38118
BLAKELY, GA 39823                        18610 E SOUTH BLVD
                                         BLAKELY, GA 39823




EARNEST SPEED                            EARNESTINE BUCKNER                      EARNESTINE WATKINS
8852 HIGHWAY 21                          16887 MIDWAY ROAD                       800 HALLBROOK DRIVE
FOREST, MS 39074-6613                    TERRY, MS 39170                         COLUMBIA, SC 29209




EARNESTINE WILLIAMS                      EARRION SPANN                           EAST CARROLL PARISH
1789 HWY 56 N                            55 CHILDRENS LANE                       400 FIRST STREET
SWAINSBORO, GA 30401                     BISHOPVILLE, SC 29010                   SUITE 3
                                                                                 LAKE PROVIDENCE, LA 71254




EAST CARROLL PARISH                      EAST CENTRAL ALABAMA GAS DISTRICT       EAST CHARLESTON WATER DEPT
PO BOX 246                               40717 HWY 77                            103 ST PHILIP ST
LAKE PROVIDENCE, LA 71254                ASHLAND, AL 36251                       CHARLESTON, SC 29402




EAST CHARLESTON WATER DEPT               EAST COAST DISTRIBUTING                 EAST HEIGHTS INC.
PO BOX 420                               81 RUCKMAN ROAD                         1003 EAST MAIN
CHARLESTON, MS 33892                     CLOSTER, NJ 07624                       TUPELO, MS 38804




EAST LAUDERDALE NEWS                     EAST MISSISSIPPI ELECTRIC POWER ASSOC   EAST MISSISSIPPI ELECTRIC POWER ASSOC
1617 LEE STREET                          2128 HWY 39 N                           PO BOX 5517
PO BOX 479                               MERIDIAN, MS 39301                      MERIDIAN, MS 39302-5517
ROGERSVILLE, AL 35652




EAST PRAIRIE FIRE                        EAST PRARIE POLICE                      EAST TENNESSEE PROPERTY
DEPARTMENT                               DEPARTMENT                              DEVELOPMENT LLC
219 NORTH WASHINGTON                     219 NO. WASHINGTON                      PO BOX 1890
EAST PRARIE, MO 63845                    EAST PRARIE, MO 63845                   NEW TAZEWELL, TN 37824




EAST TEXAS FIRE                          EASTBANK INC                            EASTBANK JDT LLC
PROTECTION LTD                           PO BOX 681                              10604 COURSEY BLVD
PO BOX 4033                              MCCOMB, MS 39648                        BATON ROUGE, LA 70816
PALESTINE, TX 75801




EASTER SEALS MIDDLE GEORGIA              EASTER UNLIMITED/FUN WORL               EASTERN FASHIONS CO. LTD
GEORGIA                                  80 VOICE ROAD                           ATTN TERRY CHANG
PO BOX 847                               RICKY SNOW                              11F-1 NO 188 SEC 5
KEELAM ROAD                              CARLE PLACE, NY 11514                   NAN-KING E. ROAD
DUBLIN, GA 31040                                                                 TAIPEI TAIWAN



EASTERN ORIGINALS INC.                   EASTMAN FIRE DEPARTMENT                 EASTMAN POLICE DEPARTMENT
350 5TH AVE.                             334 MAIN ST.                            P.O. DRAWER 40
NEW YORK, NY 10118                       EASTMAN, GA 30123                       EASTMAN, GA 31023
                    Case
EASY GARDENER PRODUCTS IN   19-11984-CSS
                                      EATEL Doc 36        Filed 09/10/19   PageEATEL
                                                                                465 of 1514
MIKE BRADSHAW                         913 S BURNSIDE AVE                       PO BOX 60838
PO BOX 21025                          GONZALES, LA 70737                       NEW ORLEANS, LA 70160-0838
WACO, TX 76702




EATON CORPORATION                     EATON CORPORATION                        EATON ELECTRICAL
601 GRASSMERE PARK 17                 8609 SIX FORKS RD                        PO BOX 93531
NASHVILLE, TN 37211                   RALEIGH, NC 27615                        USE V872220
                                                                               CHICAGO, IL 60673-3531




EBARS LLC                             EBBIE ONEAL                              EBONI BROWN
354 DOWNS BLVD                        1481 SHANNA DR                           1140 CILESTE
SUITE 107                             TIFTON, GA 31594                         GREENVILLE, MS 38703
FRANKLIN, TN 37064




EBONI FOSTER                          EBONI HARRIS                             EBONI MAGEE
475 ODENA RD S                                                                 16 VIRGINIA COVE
SYLACAUGA, AL 35150                                                            BYHALIA, MS 38611




EBONI STEVENSON                       EBONIE HOLLIDAY                          EBONY CAMPBELL
7102 GOLDEN OAKS LOOP W               83 CR 1553                               710 WALNUT ST
SOUTHAVEN, MS 38671                   LOUIN, MS 39338                          CARTHAGE, NC 28327




EBONY COLE                            EBONY CRAIG                              EBONY GRAY
8858 AUTUMN SAGE COVE                 602 TALL OAKS AVE                        320 8TH ST
CORDOVA, TN 38018                     TUPELO, MS 38801-9171                    ST. JOSEPH, LA 71366




EBONY HAYES                           EBONY JOHNSON                            EBONY KEIFT
4856 ROSEHAVEN DR                     1682 LEESBURG RD                         125 CREEK MEADOW CIR
JACKSON, MS 39209                     PELAHATCHIE, MS 39145                    ORANGEBURG, SC 29115




EBONY LANGFORD-HAMILTON               EBONY MCALLISTER                         EBONY MONTGOMERY
650 BARWICK RD                        732 LEE WILLIAMS DR                      645 BRIARCLIFF CIR.
QUITMAN, GA 31643                     CAMILLA, GA 31730                        JACKSON, MS 39212




EBONY PATT                            EBONY SMITH                              EBONY STEWART
1501 HENDRICKS ST                     525 W MARION ST                          2449 PEAVINE ROAD
COLUMBIA, MS 39429                    KERSHAW, SC 29067                        ROCK SPRINGS, GA 30739




EBONY WILLIAMS                        EBONY WILSON                             EBONY YOUNG
433 BARNES ROAD                       3820 HWY 54                              116 SHANE LANE
EAST DUBLIN, GA 31027                 PINE BLUFF, AR 71602                     DUNN, NC 28334
                      Case
EBRIDGE BUSINESS SOLUTIONS   19-11984-CSS
                           LLC         EBRONYDoc   36 Filed
                                               OVERTON           09/10/19   PageECHO
                                                                                 466LAWLER
                                                                                     of 1514
                                       894 GUY RD                               385 LAWLER LANE
                                       GREENSBURG, LA 70411                     HALEYVILLE, AL 35565




ECHO MORRIS                          ECHO TECHNOLOGIES ASIA LTD                 ECHO TECHNOLOGIES ASIA LTD
936 S 5TH ST                         ATTN ERIC LAM                              ATTN ERIC LAM
AUGUSTA, AR 72006                    HONG KONG SPINNERS IND BLDG NO.601-        HONG KONG SPINNERS IND BLDG NO.601-
                                     603                                        603
                                     TAI NAN W ST, RM D PHASE II 9/F            TAI NAN W ST, RM D PHASE II 9/F
                                     LAI CHI KOK HIN HONG KONG HONG KONG        LAI CHI KOK, KOWLOON, HONG KONG HONG
                                                                                KONG

ECKERT SEAMANS CHERIN &              ECLECTIC POLICE & FIRE DE                  ECLECTIC PRODUCTS INC
MELLOTT LLC                          140 1ST AVE.                               ATTN BILL CLARK, PRESIDENT
U.S. STEEL TOWER                     ECLECTIC, AL 36024                         1075 ARROWSMITH ST
600 GRANT STREET 44TH FL                                                        EUGENE, OR 97402
PITTSBURGH, PA 15219



ECLECTIC PRODUCTS INC                ECLECTIC PRODUCTS INC                      ECMC
ATTN RACHEL JENNINGS, CREDIT MGR     ATTN STAN BENDER, SALES MGR                LOCKBOX 7096
DRAWER CS 198564                     1075 ARROWSMITH ST                         PO BOX 75848
ATLANTA, GA 30384-8564               EUGENE, OR 97402                           ST. PAUL, MN 55175-0848




ECOLAB INC                           ECONO LODGE CONFERENCE CENTER              ED F. DAVIS INC
DBA ECOLAB PEST ELIMINATI            CENTER                                     ATTN JOHN DAVIS, PRESIDENT
PO BOX 6007                          1920 JUNCTION CITY ROAD                    2600 WESTSIDE DR
GRAND FORKS, ND 58206-6007           EL DORADO, AR 71730                        DURANT, OK 74701




ED MAUNEY                            ED MIDYETT                                 EDDIE AUGUSTINE
4300 N GETWELL RD                    1211 WEST HILLSBORO                        156 STOCKYARD LANE
MEMPHIS, TN 38118                    EL DORADO, AR 71730                        MARKSVILLE, LA 70351




EDDIE BEACHAM                        EDDIE BEAN                                 EDDIE BIGHAM
1537 HWY 199 SOUTH                   305 N HILL STREET                          451 ROUND TREE DRIVE APT H3
DUBLIN, GA 31027                     CLARKSVILLE, AR 72830-2923                 DUBLIN, GA 31021




EDDIE BOWEN                          EDDIE COUCH                                EDDIE DOMANI CORP
311 NORTH OHIO                       5193 JOE FRANK HARRIS PKWY NW              1431 BROADWAY 4TH FLOOR
JACKSON, MO 63755                    ADAIRSVILLE, GA 30103                      NEW YORK, NY 10018




EDDIE DOMANI CORP                    EDDIE DOMINGUE                             EDDIE EMERSON
ATTN EZRA KHASKI, PRESIDENT          101 D WILLIAMSBURG CIRCE                   132 MORPHIS RD
50 S 1ST ST                          LAFAYETTE, LA 70508                        LAKEVILLAGE, AR 71653
ELIZABETH, NJ 07206




EDDIE GIBBONS                        EDDIE HILLMAN                              EDDIE HOMER
706 BROAD STREET                     1720 ASBELL ROAD                           350 STH AVE SUITE 5005
WRENS, GA 30833                      IRWINTON, GA 31042                         NEW YORK, NY 10118
EDDIE HOUSTON           Case 19-11984-CSS     Doc 36
                                       EDDIE JACKSON         Filed 09/10/19   PageEDDIE
                                                                                   467JONES
                                                                                        of 1514
312 HARPER ST                            7325 WINTER HARBOR LN                    423 COUNTY RD 3422
WINONA, MS 38967                         MEMPHIS, TN 38125                        LEESBURG, TX 75451




EDDIE MANES                              EDDIE MARSHALL                           EDDIE MCCULLUM
310 GEORGIA LANE L                       40007 VERNA DRIVE                        1148 WESTERN AVE
STAR CITY, AR 71667                      HAMILTON, MS 39746                       MONTICELLO, MS 39654




EDDIE MCMILLION                          EDDIE MYERS                              EDDIE PARKER
409 BURT DR.                             520 MELODY DR                            124 WEST GARLAND
DOTHAN, AL 36305                         HOLLY SPRINGS, MS 38635                  MAGNOLIA, AR 71753




EDDIE ROGERS RSR LLC                     EDDIE WATTS                              EDDIE WHITEHEAD
PO BOX 151                               411 DULLES DR                            100 HOLLIDAY CIRCLE SMITHWOOD
POINT CLEAR, AL 36564                    LAFAYETTE, LA 70506                      LIVINGSTON, AL 35470




EDDIE WILBORN                            EDDIE WILLIAMS                           EDDIE WOODS
1121 N FOURTH                            450 GOLDFINCH DRIVE                      246 WOODLAWN
WEST HELENA, AR 72390                    GREENVILLE, MS 38701                     HUNTINGDON, TN 38344




EDDY ORTEGA                              EDEN SONWINESKI                          EDGAR MYERS, JR.
4680 COTTON DR APT 5                     2111 CR 748                              706 LUCAS STREET
MEMPHIS, TN 38118                        DUMAS, MS 38625                          ERWIN, NC 28339




EDGAR PENA                               EDGAR PERKINS                            EDGE BRANDS LTD
PENSACOLA, FL 32534                      812 LAUREL ST                            ATTN STEPHEN CHAN, PRESIDENT
                                         MEMPHIS, TN 38114                        NEW MANDARIN PLAZA, RM 1116-1117 TWR A
                                                                                  14 SCIENCE MUSEUM RD, TSMINSHATSUI E
                                                                                  KOWLOON, HONG KONG HONG KONG



EDGE BRANDS LTD                          EDGEFIELD ADVERTIZER                     EDGEFIELD ADVERTIZER
ATTN THERESA CHAN, VP OPS                117 COURT HOUSE SQUARE                   PO BOX 628
NEW MANDARIN PLAZA, RM 1116-1117 TWR A   EDGEFIELD, SC 29824                      EDGEFIELD, SC 29824
14 SCIENCE MUSEUM RD, TSMINSHATSUI E
KOWLOON, HONG KONG HONG KONG



EDGEFIELD CO FAMILY COURT                EDGEFIELD CO TREASURER                   EDGEFIELD CO TREASURER
PO BOX 34                                124 COURTHOUSE SQUARE                    PO BOX 22
EDGEFIELD, SC 29824                      EDGEFIELD, SC 29824                      EDGEFIELD, SC 29824




EDGEFIELD CO TREASURER                   EDGEFIELD COUNTY                         EDGEFIELD COUNTY, WATER & SEWER
PO BOX 22                                SHERRIFFS OFFICE                         AUTH.
EDGEFIELD, SC 29824-0022                 200 RAILROAD STREET                      100 WATERWORKS RD
                                         EDGEFIELD, SC 29824                      EDGEFIELD, SC 29821
                      Case
EDGEFIELD COUNTY, WATER     19-11984-CSS
                        & SEWER               Doc 36 Filed
                                      EDGIN, GREG               09/10/19   PageEDGRETTA
                                                                                468 of 1514
                                                                                        WARD
AUTH.                                 640 HWY 114 S                            750 LEE WILLIAMS RD
PO BOX 416                            SCOTTS HILL, TN 38374                    MARION, AL 36756
EDGEFIELD, SC 29824




EDISON TIME CO. INC.                 EDITH A LLOYD                             EDITH CRAPPS
1170 BROADWAY                        312 SKIPPERLING LANE                      821 JACKIE DASHER RD
NEW YORK, NY 10001                   W COLUMBIA, SC 29169                      GLENNVILLE, GA 30427




EDITH CRAPSE                         EDITH DAVIS HICKS                         EDITH GILL
2885 RAM HORN                        C/O FORD HARRISON                         9944 ADINA COVE
VARNVILLE, SC 29944                  ATTN LOUIS BRITT/STE 200                  OLIVE BRANCH, MS 38654
                                     1715 AARON BRENNER DR
                                     MEMPHIS, TN 38120



EDITH JACKSON                        EDITH MONTE                               EDITH NAVA
327 THIRD STREET                     7301 GAIL DRIVE                           8 CR 102-1
MACON, GA 31201                      MEMPHIS, TN 38133                         PITTSBORO, MS 38951




EDITH NOLD                           EDITH PUTNAM                              EDITH REDDICK
909 PEACH ST                         671 SKINNER RD                            111 RYALS RD
SELMER, TN 38375                     SHELBY, NC 28152                          BRUNSWICK, GA 31521




EDITH SIMMONS                        EDITH STIMMEL                             EDITH WAGER
204 N CLYDETON RD APT C2             468 SOUTH 2ND AVE                         TWO TOWERS PLAZA
WAVERLY, TN 37185                    CHATSWORTH, GA 30705                      NEW BRUNSWICK, GA 31520




EDITH WEISER                         EDITH WHEATLEY                            EDITH WHITMOYER
406 OLD US 19 E                      PO BOX 53                                 PO BOX 1249
SPRUCE PINE, NC 28777                HERNANDO, MS 38632                        VALDESE, NC 28690




EDMONTON STATE BANK                  EDMUND COBB                               EDMUND WILLIAMS
703 NORTH MAIN STREET                4365 ELA RD                               4650 ROLLING PINE DR APT D-35
TOMPKINSVILLE, KY 42167              BRYSON CITY, NC 28713                     LAKEPARK, GA 31636




EDNA ARMITAGE                        EDNA BAYNA                                EDNA FRANKLIN
174 JACKSON 906                      7140 COLES FERRY PKWY                     195 HAMPTON RD
NEWPORT, AR 72112                    LEBANON, TN 37087                         VARNVILLE, SC 29944




EDNA GARMON                          EDNA HALL                                 EDNA HILLS
514 ADAMS BOWLES RD                  115 LINDEN STREET                         2901 HOYTE DRIVE
TOMPKINSVILLE, KY 42167              MCKENZIE, TN 38201                        SHREVEPORT, LA 71118
EDNA LOTT             Case   19-11984-CSS     Doc 36
                                       EDNA MITCHELL        Filed 09/10/19   PageEDNA
                                                                                  469MONTAGUE
                                                                                      of 1514
3040 MALLARD RIDGE ROAD                3839 FLORA                                358 LOWER BETHLEHEM
MADISON, GA 30650                      SHREVEPORT, LA 71108                      WINONA, MS 38967




EDNA SARAFOLEAN                        EDNA SIMPSON                              EDNA SPRADLEY
1110 COLONY CIRCLE                     117 LACY DRIVE                            2809 5TH ST SE APT K1
FORT OGLETHORPE, GA 30742              WEST MONROE, LA 71292                     MOULTRIE, GA 31768-7764




EDNA STAINES                           EDNA STINE                                EDNA SUMMERS
404 E. BEETREE AVE                     673 FORDS CREEK ROAD                      538 PENTECOSTAL ST.
NASHVILLE, GA 31639                    PO BOX 175                                BAMBERG, SC 29003
                                       WOODVILLE, MS 39669-0175




EDNA TAYLOR                            EDNA THOMAS                               EDNA VAZQUEZ
PO BOX 121                             193 LINDSEY CIRCLE                        183 SOLAR SHEILD BLVD
BENTONIA, MS 39040                     PINEHILL, AL 36769                        ODENVILLE, AL 35120




EDNA WILSON                            EDPROP DEVELOPMENT CO LLC                 EDPROP DEVELOPMENT CORP
403 STAGECOACH DRIVE                   84 WALNUT ST                              128 LEE ROAD 316
PHENIX CITY, AL 36869                  MARIANNA, AR 72360                        MARIANNA, AR 72360




EDRA EDWARDS                           EDRICK CHEEKS                             EDUARDO LOPEZ
PO BOX 196                             1893 ANTIOCH CHURCH RD                    825 SPINDALE STREET
MORROW, LA 71356                       REFORM, AL 35481                          SPINDALE, NC 28160




EDWARD B HUGHES                        EDWARD BROWN                              EDWARD C FRIERSON IV
5452 SUNRISE DRIVE                     72346 BRIDGEMORE RD                       14 ALTAMONT FORREST DRIVE
BIRMINGHAM, AL 35242                   KENTWOOD, LA 70444                        GREENVILLE, SC 29609




EDWARD DARRELL SAMMONS                 EDWARD DEBERRY                            EDWARD FRANKLIN
DBA MOUNT VERNON DRUG CO               501 SOUTH TAYLOR                          520 E BUENA VISTA AVE APT 7
421 S RAILROAD AVE                     UNION CITY, TN 38281                      NORTH AUGUSTA, SC 29841-4158
MOUNT VERNON, GA 30445




EDWARD GODWIN                          EDWARD GRAHAM                             EDWARD H MCCULLOUGH JR
210 SPRING GROVE RD.                   209 W. ELM ST.                            BYHALIA DRUGS LLC
JESUP, GA 31545                        MARSTON, MO 63866                         2438 CHURCH STREET
                                                                                 BYHALIA, MS 38611




EDWARD HADDAD                          EDWARD HARRIS                             EDWARD HEARN
10017 SANTA ROSA                       1717 145TH STREET                         PO BOX 19
ATOKA, TN 38004                        LITTLE ROCK, AR 72206                     RICHTON, MS 39476
                       Case
EDWARD HECHT IMPORTERSINC     19-11984-CSS
                                        EDWARDDoc 36 Filed 09/10/19
                                               HOWARD                 PageEDWARD
                                                                           470 ofJ 1514
                                                                                   MILLER
111 S. INDEPENDENCE MALL                1763 BUXTON ROAD                  18800 CRESTFIELD CIRCLE
EAST SUITE 620                          MEMPHIS, TN 38116                 LOUISVILLE, KY 40245
PHILADELPHIA, PA 19106




EDWARD JENNINGS                         EDWARD JOHNSON                    EDWARD JONES
LAKEVIEW DR. APT. 17                    RELIABLE FIRE PROTECTION          718 SCENIC ROUTE
PORTAGEVILLE, MO 63873                  SERVICE                           CORDELE, GA 31015
                                        529 OLD STATION ROAD
                                        FRANKFORT, KY 40601



EDWARD JONES                            EDWARD KIM                        EDWARD M BUTLER II
FBO JIMMY KEEN                          601 CREEKWAY DRIVE                AE FIRE PROTECTION
47 JACKSON LANE                         IRVING, TX 75039                  723 W JACKSON STREET
DECATURVILLE, TN 38329-4126                                               COOKEVILLE, TN 38501




EDWARD MACKLIN JR                       EDWARD MCNEER                     EDWARD MILLER
PO BOX 901592                           300 WHINTEY COOP                  18800 CRESTFIELD CIRCLE
MEMPHIS, TN 38190                       BRANDON, MS 39042                 LOUISVILLE, KY 40245




EDWARD MITCHELL                         EDWARD MOORE                      EDWARD MORGAN
105 A ELLINOR ST                        2035 EAST PARKWAY APT 5           709 EAST JACKSON STREET
THOMASVILLE, GA 31792                   HERNANDO, MS 38632                HAMBURG, AR 71646




EDWARD MYRICK                           EDWARD NORWOOD                    EDWARD PATTET
148 LONNIE BRYANT RD                    511 ST CHARLES ST                 REGISTER OF DEEDS
COCHRAN, GA 31014                       GREENWOOD, MS 38930               PO BOX 99
                                                                          SOMERVILLE, TN 38068




EDWARD PAUGH                            EDWARD PAUGH                      EDWARD PAUGH
5108 WOODY CD                           5108 WOODY CV                     6995 GREENBART
HORN LAKE, MS 38637                     MEMPHIS, TN 38118                 MEMPHIS, TN 38118




EDWARD PAUGH                            EDWARD PRUITT                     EDWARD SIMMONS
JOY WOODY                               502 PICKENE ST.                   2187 PARKHURST APT 5
HORN LAKE, MS 38637                     MOUND BAYOU, MS 38762             MEMPHIS, TN 38116




EDWARD STARKS                           EDWARD WEST                       EDWARD WHITE
1800 SOUTH PINEVILLE STREET             1007 MCLEAN ST                    311 CARDINAL DR SW APT 3
WINNFIELD, LA 71483                     JACKSON, MS 39209                 DECATUR, AL 35601




EDWARD YOUNG                            EDWARDS APOTHECARY CORP.          EDWARDS EREN
1427 S. LAUDERDALE                      4071 CEDAR POINT RD.              50 COLLEGE DR
MEMPHIS, TN 38106                       LAKELAND, TN 38002-3969           MELBOURNE, AR 72556
EDWARDS FARMS & REALTIESCase   19-11984-CSS     Doc 36
                                         EDWIN BLANCHE      Filed 09/10/19   PageEDWIN
                                                                                  471 BRAXTON
                                                                                       of 1514COLLINS
PATNERSHIP                               PO BOX 5                                1917 PINE STREET
4071 CEDAR POINT RD.                     SAINT JOSEPH, LA 71366-0005             FRANKLIN, LA 70538
LAKELAND, TN 38002-3969




EDWIN G BLANCHE & LYNN B BLANCHE         EDWIN M MCINTYRE & CO INC               EDWIN M MCINTYRE & CO INC
PO BOX 5                                 123 MCINTYRE ST, STE 1                  PO BOX 686
SAINT JOSEPH, LA 71366-0005              EVERGREEN, AL 36401                     EVERGREEN, AL 36401




EDWIN MAY                                EDWIN MCINTYRE & CO                     EDWIN MCINTYRE & CO.
531 VALAMBROSIA ROAD                     PO BOX 28                               PO BOX 28
DUBLIN, GA 31021                         ANDALUSIA, AL 36420                     ANDALUSIA, AL 36420




EDWIN ROBERTSON                          EDWIN ROBERTSON                         EDWINA GIBBS
3030 OLD 31E HIGHWAY                     3030 OLD HWY 31 E                       409 N MARION ST
WESTMORELAND, TN 37186                   WESTMORELAND, TN 37186                  JOANNA, SC 29351




EEBOO CORPORATION                        EFFIE PARHAM                            EFFINGHAM CITY TAX COMM
170 W 74TH STREET                        904 CARDINAL LANE                       901 N PINE ST
NEW YORK, NY 10023                       HERNANDO, MS 38632                      SPRINGFIELD, GA 31329




EFFINGHAM CITY TAX COMM                  EFFREN LUCKETT                          EFIGENIA PETTIT
PO BOX 787                               6701 LYNDON B JOHNSON DR.               MARTIN ST.
SPRINGFIELD, GA 31329                    JACKSON, MS 39213                       PRESCOTT, AR 71857




EFON INTERNATIONAL CORPORATION           EFON INTERNATIONAL CORPORATION          EFRAIM SKERRETT
ATTN ISABEL JUAREZ, SALES EXEC           ATTN STEPHANIE HUANG, ACCTING MGR       4085 WEST MAIN ST
5491 SCHAEFER AVE                        4150 BANDINI BLVD                       MILAN, TN 38358
CHINO, CA 91710                          VERNON, CA 90058




EFRAIN DIAZ                              EFX MARKETING LLC                       EGYPT CARRINGTON
6440 COSMIC APT 4                        ATN IKE PANIJEL, PRESIDENT              2710 FLORENCE STREET
MEMPHIS, TN 38115                        1581 E 8TH ST                           HOPKINSVILLE, KY 42240
                                         BROOKLYN, NY 11230




EGYPTIAN PUBLIC & MENTAL                 EHEALTHINSURANCE SERVICES INC           EIG SHELBY SQUARE LLC
1412 US 45 NORTH                         ATTN GENERAL COUNSEL                    C/O EQUITY INVESTMENT GROUP
ELDORADO, IL 62930                       440 E MIDDLEFIELD RD                    ATTN ANTHONY ZIRILLE, ESQ
                                         MOUNTAIN VIEW, CA 94043                 111 EAST WAYNE ST, STE 500
                                                                                 FORT WAYNE, IN 46802



EIGHT OCLOCK COFFEE CO                   EILEEN HARRISON                         EILEEN HOSSENLOPP
155 CHESTNUT RIDGE RD                    2561 OVERTON CROSSING                   201 GAY ST.
MONTVALE, NJ 07645                       MEMPHIS, TN 38127-8610                  BATESVILLE, MS 38606
EILEEN OBRIEN          Case 19-11984-CSS     Doc 36
                                      EILEEN OBRIEN       Filed 09/10/19   PageEILEEN
                                                                                 472 of 1514
                                                                                      WOLFE
2311 TYLER AVE.                       8592 ROSWELL RD                          7A LOUISIANA ST
PASCAGOULA, MS 39567                  ATLANTA, GA 30350-1865                   HONEA PATH, SC 29654




EJ LOCKHART                           EKIN SYSTEMS INC.                        EL CENTRO MALL LTD
1187 BELL LANE                        205 KRAFT ST.                            C/O REAL ESTATE SOUTHEAST LLC
CRYSTAL SPRINGS, MS 39059             NEENAH, WI 54956                         PO BOX 681955
                                                                               PRATTVILLE, AL 36068




EL CENTRO MALL LTD                    EL DORADO GLASS & MIRROR CO. INC         EL DORADO POLICE
PO BOX 1843                           CO. INC                                  DEPARTMENT
SAN ANTONIO, TX 78297-1843            3716 W HILLSBORO                         402 NORTH WEST AVENUE
                                      EL DORADO, AR 71730                      EL DORADO, AR 71730




EL0NORA FREEMAN                       ELADIO GONZALEZ                          ELAFAYETTE STONE
1319 PALESTINE DRIVE                  3969 DUNN RD                             112 BREANNA DR
RAYMOND, MS 39154                     MEMPHIS, TN 38111                        CLINTON, SC 29325




ELAINA HONN                           ELAINE BLACKMON                          ELAINE BUCKLEY
1262 GRASSY BRANCH RD                 111 SLIM LANE                            720 SOUTH ARRINGTON DRIVE
LAWRENCEBURG, TN 38464                GEORGIANA, AL 36033                      WEST MEMPHIS, AR 72301




ELAINE CHISM                          E-LAINE DUBE                             ELAINE GLOVER
1035 SINCLAIR ST                      1971 OLD MILL ROAD                       1139 STARVIEW DRIVE
HAZLEHURST, MS 39083                  RICHBURG, SC 29729                       WEST COLUMBIA, SC 29169




ELAINE HANEY                          ELAINE HUGHES                            ELAINE LAWYER
110 HANEY RD                          4369 RADFORD-GAY ROAD                    10800 VAUGHAN ROAD
HAYDEN, AL 35079                      HARLEM, GA 30805                         VAUGHAN, MS 39179




ELAINE NEELY                          ELAINE ROBINSON                          ELAINE STOKES
1510 MAPLE RD                         P.O. BOX 507                             144 BRACKEN COURT
NETTLETON, MS 38858                   SUMRALL, MS 39482                        LIBERTY, SC 29657




ELAINE THOMASON                       ELAINE WILLIAMS                          ELAINI GUNN
201 EAGLE THOMASON                    1106 DICKS STORE ROAD                    2132 KING RD
COLUMBIANA, AL 35051                  RUSTON, LA 71270                         SOUTHAVEN, MS 38671




ELAM RANDOLH                          ELANA BLACKBURN                          ELARKIAN BARBER
116 BENJERMAN STREET                  86 FLIPPEN AVE APT 506                   3420 POINT PLEASANT AVE.
GREENWOOD, SC 29649                   RUSSELLVILLE, AL 35653                   MEMPHIS, TN 38118
ELAURA AGUILAR       Case        19-11984-CSS
                                           ELAYNA Doc
                                                  GASS 36      Filed 09/10/19   PageELAYNE
                                                                                     473 of  1514
                                                                                           BROOME
2512 LISMORE DR                            1452 CRAUN HOLLOW ROAD                   5519 COUNTY ROAD 56
MURFREESBORO, TN 37129                     WHITE BLUFF, TN 37187                    WOODLAND, AL 36280




ELBA FIRE DEPARTMENT                       ELBA POLICE DEPARTMENT                   ELBERT RAY JONES
200 BUFORD STREET                          304 SIMMONS ST.                          400 BEN T JOHNS ROAD
ELBA, AL 36323                             ELBA, AL 36323                           ALVATON, KY 42122




ELBERT ROLLINS                             ELBERT SMITH                             ELBERT VICE
1308 COLE AVE 11                           1821 NETHERWOOD                          3878 MOORES MILL RD
MONROE, LA 71203                           MEMPHIS, TN 38104                        VERNON, AL 35592




ELBERTA LTD                                ELBERTA LTD                              ELCO LABORATORIES INC
ATTN J W YONCE, III, PRESIDENT             PO BOX 175                               FRESH SOLUTIONS BRAND
227 APPLE SQUARE PLAZA                     JOHNSTON, SC 29832                       ATTN ROBERT DOUGLAS, PRESIDENT
EDGEFIELD, SC 29824                                                                 2545 PALMER AVE
                                                                                    UNIVERSITY PARK, IL 60484



ELCUE SLOAN                                ELDA PEREZ                               ELDORADO FIRE DEPT
PO BOX 9084                                1744 HARRISTOWN RD                       901 FOURTH STREET
GREENWOOD, MS 38930                        MONTEREY, TN 38574                       ELDORADO, IL 62930




ELDORADO FIRE DEPT.                        ELDORADO POLICE DEPT                     ELDORADO POLICE DEPT.
204 NORTH WEST AVE                         912 VETERANS DRIVE                       402 NORTH WEST AVENUE
ELDORADO, AR 71730                         ELDORADO, IL 62930                       ELDORADO, AR 71730




ELEANOR GREEN                              ELEANOR HAMILTON                         ELEANOR J HARRELL
952 41ST STREET WEST                       1067 EARL STREET                         328 BIRCHWOOD DRIVE
BIRMINGHAM, AL 35208                       THOMPSON, GA 30824                       KINGSTREE, SC 29556




ELEANOR LOGIOTATOS                         ELEANOR TWIGG                            ELEASE WASHINGTON
4193 COUNTY RD 427                         12529 CAYMUS LN                          4127 FOREMAN WAY
ELBA, AL 36323                             ARLINGTON, TN 38002                      HEPHZIBAH, GA 30815-4758




ELECIA COMBS                               ELECTRONIC CLEARING HOUSE INC            ELEGANCE FURNITURE LLC
18332 CAMDEN BYPASS APT 6D                 D/B/A ECHO                               250 MAIN ST, STE C
CAMDEN, AL 36726                           730 PASEO CAMARILLO                      BAKER, LA 70714
                                           CAMARILLO, CA 93010




ELEMENT FINANCIAL CORP                     ELEMENTS                                 ELENDRA CHEFFIN
GELCO CORPORATION                          TOM MCCARTHY                             122 COLUMBIA GARDENS APT. 15
3 CAPITAL DRIVE                            35 OSPREY DRIVE                          COLUMBIA, LA 71418
EDEN PRAIRIE, MN 55344                     EAST GREENWICH, RI 02818
ELESEIANA COVINGTON        Case 19-11984-CSS
                                          ELGEAN Doc 36
                                                 PORTER        Filed 09/10/19   PageELGIN
                                                                                     474ANDERS
                                                                                          of 1514
107 MLK JR DR APT 4D                      241 BURTON RD                             517 LESTER ST APT B
BATESVILLE, MS 38606                      SENATOBIA, MS 38668                       POPLAR BLUFF, MO 63901




ELI M YODER MEMBER                        ELIAH MURO                                ELIAS TEMAJ
YODER PROPERTIES LLC                      212 12 STREET                             255 N BELLEVUE BLVD
674 RECREATION CAMP RD                    KINDER, LA 70648                          MEMPHIS, TN 38105
CUTHBERT, GA 39840




ELIAS TOLLEY                              ELICO LTD                                 ELIJAH BAKER
228 HART STATE PARK RD                    ATTN ELI KAFIF, PRESIDENT                 1555 SIGMAN RD NW
HARTWELL, GA 30643                        230 FIFTH AVE, STE 1600                   CONYERS, GA 30012
                                          NEW YORK, NY 10001




ELIJAH BRADDY                             ELIJAH BUCKLEY                            ELIJAH FREEMAN
609 FEMCREST DR APT C                     108 SHADY FORKS ROAD                      1022 WHITE BLUFF ROAD
SANDERSVILLE, GA 31082                    REIDSVILLE, GA 30453                      WHITE BLUFF, TN 37187




ELIJAH GAINES                             ELIJAH HOLLOWAY                           ELIJAH J BROOKS
1732 COBB ROAD                            145 EALTER JONES RD                       169 DERRICK STREET
PRINCETON, KY 42445                       MAGEE, MS 39111                           GOODMAN, MS 39079




ELIJAH JACKSON                            ELIJAH JOHNSON                            ELIJAH JOHNSON
911 S MAIN                                2010 CONSTITION DR                        31 FOLEY RD.
ST MARTINVILLE, LA 70582                  IUKA, MS 38852                            RUSSELL SPRINGS, KY 42642




ELIJAH MAYBERRY                           ELIJAH MCNAIRY                            ELIJAH RAY
2355 MAYBERRY RD                          20119 COUNTY LINE ROAD                    290 FOREST CIR
WAYNESBORO, TN 38485                      OKOLONA, MS 38860                         MAXEYS, GA 30667




ELIJAH REESE                              ELIJAH SISK                               ELIJAH THOMAS
1300 TOM FOX ST                           1962 PORTWAY ROAD                         188 TUCKER SCHOOL RD
MORGANTON, NC 28655                       SPRING HILL, TN 37174                     WRIGHTSVILLE, GA 31096




ELIJAH THOMAS                             ELIJAH WHITT                              ELIJAH WILBANKS
4570 WOOD FOX CV                          226 NORTH JACKSON ST                      335 GOOCH RD
MEMPHIS, TN 38125-6511                    ALAMO, TN 38001                           TIPTONVILLE, TN 38079




ELIJAH WILLIAMS                           ELINDA HICKS                              ELIS LLC
1466 BRUCETON DR                          142 EASTVIEW DR                           29 WEST 36TH ST.STE 401
CLARKSVILLE, TN 37042                     MEMPHIS, TN 38111                         NEW YORK, NY 10018
ELISA CHILDRESS         Case   19-11984-CSS      Doc 36
                                         ELISA PARHAM        Filed 09/10/19   PageELISA
                                                                                   475REYES
                                                                                        of 1514
9857 ST D APT 25                         1509 W 4TH ST                            68652 HWY 1054
ST FRANCISVILLE, LA 70775                FORDYCE, AR 71742                        KENTWOOD, LA 70444




ELISABETH BECK                           ELISABETH BROOKS                         ELISABETH BROOKS
1162 HOOD RD                             10264 HWY 62 W                           1509 PINETREE LANE
TALKING ROCK, GA 30175                   VIOLA, AR 72583                          MOUNTAIN HOME, AR 72653




ELISABETH YOUNGMAN                       ELISEO DOMINGUEZ                         ELISHA MCGEE
9010 VALLEY DRIVE                        3018 RANDY LANE                          205 WOODBINE CIR
BON AQUA, TN 37025-9743                  MEMPHIS, TN 38118                        IVA, SC 29655




ELISIA ADCOCK                            ELISSA AVILES                            ELISSA PROCTOR
7115 KING RD                             30 HUMMINGBIRD HAVEN                     4505 CEDAR BLUFF ROAD
FAIRVIEW, TN 37062                       TIFTON, GA 31794                         LEBANON, TN 37087




ELISSA ROJAS                             ELISSA THOMAS                            ELISSA WILLIAMS
563 C PINCKNEY RD                        650 WOODVALE RD                          1313 MASSEY DR
CHESTER, SC 29706                        ANDERSON, SC 29624                       CHESTER, SC 29706




ELITE BRANDS DIV OF ONE STEP UP LTD      ELITE COLLECTIONS INC                    ELITE GLOBAL APPAREL LTD
ATTN HINDI MALEK / DONNA VINCENT         1139 HIGHWAY 77 N                        ROOM 1307 13F WEALTH COMM
1410 BORADWAY, 28TH FLR                  MARION, AR 72364                         CENTER 42 56 KWONG WA ST
NEW YORK, NY 10018                                                                MONGKOK
                                                                                  KOWLOON HONG KONG HONG KONG



ELITE HOME PRODUCTS                      ELITE SCRUBS AND MEDICAL                 ELITE/RICHARD HIRSCH COM.
95 MAYHILL ST.                           UNIFORMS INC                             BILL SPETT
SADDLEBROOK, NJ 07663                    BEVERLY HILLS UNIFORMS                   8500 DIRECTORS ROW
                                         565 BARRY STREET                         DALLAS, TX 75252
                                         BRONX, NY 10474



ELIVIA NEELY                             ELIXIES WHITE                            ELIZA COCHRAN
5890 SCOTT FARMS DRIVE                   753 DAVIS PLACE                          5600 COCHRAN LANE
HORN LAKE, MS 38637                      CLARKESVILLE, GA 30523                   LYLES, TN 37098




ELIZA JEFFCOAT                           ELIZA MARSH                              ELIZABETH A TATE
88 ELLIS DRIVE                           7542 BETHEL ROAD                         7633 HWY 431
LUVERNE, AL 36049                        PROSPECT, TN 38477                       SALLIS, MS 39160




ELIZABETH ADLER                          ELIZABETH ANDERSON                       ELIZABETH ANDRUS
PO BOX 523                               410 WEST HARPER                          99 CALHOUN 525
DILLARD, GA 30537                        POPLAR BLUFF, MO 63901                   FORDYCE, AR 71742
ELIZABETH ARDEN         Case   19-11984-CSS     Doc
                                         ELIZABETH   36 Filed 09/10/19
                                                   BAKER                 PageELIZABETH
                                                                              476 of 1514
                                                                                       BARNETT
MIRAMAR OFFICE                           1935 BROW ROAD                      3938 CLOVER RD
2400 SW 145 AVE 2ND FLOOR                TRENTON, GA 30752                   ARCADIA, LA 71001
MIRAMAR, FL 33027




ELIZABETH BAUCOM                         ELIZABETH BAUCOM                    ELIZABETH BAUCOM
1308 WINDFIELD PL                        1308 WINFIELD RD                    3250 BROOKSHIRE RD
LENOIR, NC 28645                         LENOIR, NC 28645                    LENOIR, NC 28645




ELIZABETH BESS                           ELIZABETH BEVERAGE CO LLC           ELIZABETH BLACK
1263 DELWOOD DR SW                       650 SHIPS LANDING WAY               1409 HWY 90 LOT 250
LENOIR, NC 28645                         NEW CASTLE, DE 19720                GAUTIER, MS 39553




ELIZABETH BLACKWELL                      ELIZABETH BLAKEMAN                  ELIZABETH BOOTY
402 SOUTH 22ND STREET                    2165 WESTPORT RD                    28300 WOODY BOOTY ROAD
MER ROUGE, LA 71261                      HUNTINGDON, TN 38344-8195           KENTWOOD, LA 70444




ELIZABETH BRINSON-GONZALES               ELIZABETH BROADRICK                 ELIZABETH BROOKS
574 IVY J. BRINSON ROAD                  303 NORTH CIRCLE DRIVE              416 EAST MAIN ST
CLAXTON, GA 30417                        LA FAYETTE, GA 30728                WAVERLY, TN 37185




ELIZABETH BROWN                          ELIZABETH BROWN                     ELIZABETH BRYAN
1000 WESLEY CHAPEL LANE                  115 FINLEY RD                       PO BOX 523
GRAVEL SWITCH, KY 40328                  BENTON, LA 71006                    OPP, AL 36467-0523




ELIZABETH BULLARD                        ELIZABETH CALHOUN                   ELIZABETH CARRICO
392 FRANK COOK RD                        701 WALMSLAY RD                     3680 BOOKER RD
COCHRAN, GA 31014                        BALD KNOB, AR 72010                 SPRINGFIELD, KY 40069




ELIZABETH CHENOWETH                      ELIZABETH CLARK                     ELIZABETH COGGINS
1008 N VARNER ST                         5010 BETHEL ST                      188 CONNALLY PLACE
BONIFAY, FL 32425                        EASTMAN, GA 31023                   GRIFFIN, GA 30223




ELIZABETH COLETTA                        ELIZABETH CROLEY                    ELIZABETH DARDEN
1107 IVY RD                              4826 HWY 84 EAST                    519 N COLUMBUS S
MEMPHIS, TN 38117                        REPTON, AL 36475                    ABERDEEN, MS 39730




ELIZABETH DAVIS                          ELIZABETH DAVIS                     ELIZABETH DIPAOLA
1423 JONES ST                            209 MLK DR APT 142                  360 E POPLAR ST
WATER VALLEY, MS 38965                   OPP, AL 36467                       PIGGOTT, AR 72454
ELIZABETH DODSON          Case 19-11984-CSS     Doc
                                         ELIZABETH   36 Filed 09/10/19
                                                   DOUGLAS               PageELIZABETH
                                                                              477 of 1514
                                                                                       DUDA
470 HILLSIDE DRIVE                       126 SYCAMORE DR                     5594 LOCH LAUREL
COLUMBIANA, AL 35051                     MARION, AR 72364                    LAKE PARK, GA 31636




ELIZABETH EARNEST                        ELIZABETH ERIKSON                   ELIZABETH EVERET
PO BOX 641                               46015 HERBERT KAZAR RD              862 S HOUSTON AVE
CRAWFORD, GA 30630                       HAMMOND, LA 70401                   PIGGOTT, AR 72454-3225




ELIZABETH FARRIS                         ELIZABETH FAYE BLAKEMAN             ELIZABETH FORTNER
1540 NEW LASCASSAS                       2165 WESTPORT RD                    649 BEECH SPRINGS ROAD
MURFREESBORO, TN 37130                   HUNTINGDON, TN 38344-8195           GREENFIELD, TN 38230-2150




ELIZABETH FREEMAN                        ELIZABETH GAMBLE                    ELIZABETH GASS
2000 MILITARY RD APT 28                  2467 OUTLAW RD                      2760 HARTSVILLE RD
RINGGOLD, LA 71068                       WOODLAWN, TN 37191                  LAFAYETTE, TN 37083




ELIZABETH GOLDEN                         ELIZABETH GRIFFIN                   ELIZABETH HARDY
1104 N MAIN ST                           406 ROUND MOUNTAIN RD               7947 RUGBY AVENUE
NASHVILLE, AR 71852                      CONWAY, AR 72034                    BIRMINGHAM, AL 35206




ELIZABETH HARLESS                        ELIZABETH HAWKINS                   ELIZABETH HENDERSON
4669 CELIA CREEK ROAD                    1674 GOLDSMITH CT                   256 CORBITT ROAD
LENOIR, NC 28645                         COLLIERVILLE, TN 38017              HOMERVILLE, GA 31634




ELIZABETH HOLLY                          ELIZABETH HOWARD                    ELIZABETH HUDSPETH
2825 HWY 25 NORTH                        41 THIGPEN CIRCLE                   1265 LAUGHTER RD SOUTH
IUKA, MS 38852                           RAY CITY, GA 31645                  HERNANDO, MS 38665




ELIZABETH HUNTER                         ELIZABETH INGRAM                    ELIZABETH INGRAM
188 STOCKSDAIRY RD                       2333 HUFFMAN DR WEST                2333 HUFFMAN DR WEST
LEESBURG, GA 31763                       MOBILE, AL 36609                    MOBILE, AL 36693




ELIZABETH KEREZMAN                       ELIZABETH KINGKYTISACK              ELIZABETH KIRKPATRICK
640 LAKE HILLS DRIVE                     21413 CHICOT RD                     175 UNION BELL BLVD
TRENTON, GA 30752                        MABELVALE, AR 72103                 SALTILLO, MS 38866




ELIZABETH KLEMME                         ELIZABETH LAMONS                    ELIZABETH LANN
2725 WARRENTOWN ROAD                     428 CR 1349                         2185 OSCAR BRADFORD RD
DEKALB, MS 39328                         TUPELO, MS 38804                    HAYDEN, AL 35079
ELIZABETH LARUSCH      Case   19-11984-CSS     Doc
                                        ELIZABETH   36
                                                  LAW         Filed 09/10/19   PageELIZABETH
                                                                                    478 of 1514
                                                                                             LEWANDEWKSI
154 FRIENDSHIP DR                       103 W. 15TH ST.                            12444 BIGHORN COURT
TENNESSEE RIDGE, TN 37178               COLUMBIA, TN 38401                         HUDSON, FL 34667




ELIZABETH LEWIS                         ELIZABETH LOWERY                           ELIZABETH MAIN
410 WEST FRONT                          PO BOX 875                                 1367 MATS COURT
BUCKNER, AR 71827                       LOUISVILLE, GA 30434                       PRATTVILLE, AL 36067




ELIZABETH MAIN                          ELIZABETH MATHESON                         ELIZABETH MCKINNEY
1367 METS COURT                         1017 CHEVY CHASE ST                        1475 FALL RIVER RD
PRATTVILLE, AL 36067                    GLADEWATER, TX 75647                       LAWRENCEBURG, TN 38464




ELIZABETH MICHEALS                      ELIZABETH MIDDLETON                        ELIZABETH NEASE
2 SUMMIT COMMOMS CT                     6609 SHREVEPORT HWY                        137 HILLCREST
NORTH AUGUSTA, SC 29841                 PINEVILLE, LA 71360                        PARROTTSVILLE, TN 37843




ELIZABETH PATTEN                        ELIZABETH PAUL                             ELIZABETH PENNINGTON
5456 HWY 363                            19 LILLY ANN CIRCLE                        4084 GREENFIELD BEND RD.
MANTACHIE, MS 38855                     WARD, AR 72176                             WILLIAMSPORT, TN 38487




ELIZABETH PEREZ                         ELIZABETH PHILLIPS                         ELIZABETH PLAISANCE
527 PICTHORNE RD                        5290 HWY 269
CABOT, AR 72023                         PARRISH, AL 35580




ELIZABETH PLAZA                         ELIZABETH PRESTRIDGE                       ELIZABETH RAMSEY
3625 BURL MILL RD                       C/O TAMMY CREEL                            571 BURDETTE ROAD
NICHOLLS, GA 31554                      311 SINCLAIR STREET                        SWEETWATER, TN 37874
                                        MCCOMB, MS 39648




ELIZABETH REECE                         ELIZABETH REESE                            ELIZABETH ROBERTSON
116 WHITEHALL COMMONS APT 305           715 ALFRED CARSON CR                       322 REC SITE 4 RD
CLEVELAND, GA 30528                     SANDERSVILLE, GA 31083                     CONVERSE, LA 71419




ELIZABETH ROBERTSON                     ELIZABETH ROSS                             ELIZABETH SABELLA
601 5TH AVENUE                          198 JOHNSON RD                             708 PEDDLECREEK DRIVE
COLUMBUS, MS 39701                      LEXINGTON, MS 39095                        MOUNTAIN HOME, AR 72653-5782




ELIZABETH SCHWARTZ                      ELIZABETH SELLERS                          ELIZABETH SEWELL
306 BROOKHAVEN DR                       265 COUNTY LINE ROAD                       215 DEER MEADOW LANE
DUBLIN, GA 31021                        HOGANSVILLE, GA 30230                      WARD, AR 72176
ELIZABETH SHAW            Case 19-11984-CSS     Doc
                                         ELIZABETH   36 Filed 09/10/19
                                                   SHEARRER              PageELIZABETH
                                                                              479 of 1514
                                                                                       SHELTON
103 BROYLES AVE                          806 WARREN WAY                      32 5TH AVENUE
BELTON, SC 29627                         RICHARDSON, TX 75080                AMORY, MS 38821




ELIZABETH SHOCKLEY                       ELIZABETH SIDES                     ELIZABETH SMITH
PO BOX 209                               111 THIRD STREET                    110 TOM ORR DR. APT. 9
BRUCE, MS 38915                          MARION, NC 28752                    BUTLER, AL 36904




ELIZABETH SMITH                          ELIZABETH SMITH                     ELIZABETH SPICER
50 OTHO SELLERS RD                       603 N WHITE OAK RD LOT 9            5021 HWY 70 EAST
RICHTON, MS 39476                        WHITE OAK, TX 75693                 WHITE BLUFF, TN 37187




ELIZABETH STANLEY                        ELIZABETH STEDRY                    ELIZABETH STEPHENSON
5046 HWY 91 N                            15661 FM 849                        18871 FM 2089
MOUNTAIN CITY, TN 37683                  LINDALE, TX 75771                   OVERTON, TX 75684




ELIZABETH STEVENS                        ELIZABETH STEWART                   ELIZABETH SUTTERFIELD
694 CR 3400                              998 CALHOUN ST.                     PO BOX 1124
HAWKINS, TX 75765                        BAMBERG, SC 29003                   MELBOURNE, AR 72556




ELIZABETH TANKERSLEY                     ELIZABETH TANTON                    ELIZABETH THOMPSON
1195 WES ARNOLD RD                       227 CENTER OIL FIELD ROAD           9 CREEK RD
FRANKLIN, AR 72536-8811                  ELDORADO, AR 71730                  MORRILTON, AR 72110




ELIZABETH TRIPONEY                       ELIZABETH TROTTER                   ELIZABETH VALLEJO
301 LEE ROAD 45                          260930 EAST CHESTNUT                810 SAINT ANN ST
OPELIKA, AL 36804                        LACOMBE, LA 70445                   CARENCRO, LA 70520




ELIZABETH VAUGHN                         ELIZABETH VENTURA                   ELIZABETH VINSON
PO BOX 534                               1316 LOCH HAVEN DR. SE              101 KNOXVILLE DR
MCRAE, GA 31055                          CONYERS, GA 30013                   DOTHAN, AL 36301




ELIZABETH WADDELL                        ELIZABETH WATTS                     ELIZABETH WEBB
163 NORTH BRINDLEE MOUNTA                892 VANDIVIERE RD                   76 GREENHILL RD
ARAB, AL 35016                           DAWSONVILLE, GA 30534               ATWOOD, TN 38220




ELIZABETH WEBRE                          ELIZABETH WHITE                     ELIZABETH WILLIS
2616 KENTUCKY AVENUE                     1014 CLIFF WHITE RD                 222 BARRETT ST
KENNER, LA 70062                         COLUMBIA, TN 38401-6758             BOLIVAR, TN 38008
ELIZABETH WINDHAM         Case 19-11984-CSS     Doc
                                         ELIZABETH   36 Filed 09/10/19
                                                   WIRGHT                  PageELIZABETH
                                                                                480 of 1514
                                                                                         WOODS
705 MONROE ST                            54 HENNON DRIVE                       79 CARAMIA RD
CLINTON, MS 39056                        ROME, GA 30165                        WETUMPKA, AL 36092




ELIZBETH HARRISON                        ELIZIBETH CLOINGER                    ELK LIGHTING INC
106 PROJECT ROAD                         1251 LEE RD 226                       FKA/POMEROY
IVA, SC 29655                            MARIANNA, AR 72360                    12 WILLOW LANE
                                                                               NESQUEHONING, PA 18240




ELKE HUNT                                ELLA ADAMS                            ELLA BRADLEY
788S 2ND STREET                          3600 LANDSBROOK                       880 ROCK LEDGE RD
JUDSONIA, AR 72081                       JONESBORO, AR 72401                   ATTALLA, AL 35954




ELLA HALL                                ELLA HARRIS                           ELLA LITTLE
14 PUMP BRANCH RD                        71 EARNESTINE TURNER RD               BELZONI, MS 39038
WIGGINS, MS 39577                        SARDIS, MS 38666




ELLA MARSHALL                            ELLA PRETTYMAN                        ELLA WOODARD
1763 PRADO AVE                           508 FOXTROT WALK                      PO BOX 223
MEMPHIS, TN 38116                        ROCKMART, GA 30153                    DERMA, MS 38839




ELLARD DEVELOPMENT CO LLC                ELLEN BASS                            ELLEN GARRETT
PO BOX 173                               7 LEVELL POWERS ROADS                 444 GARRETT LANE
ALEXANDRIA, AL 36250                     SUMRALL, MS 39482                     LA FAYETTE, GA 30728




ELLEN GRIEVE                             ELLEN HAIRSTON                        ELLEN SMITH
2307 WATERFORD DR                        250 JACK TATE RD.                     87 BAKER ST
BRYANT, AR 72022                         MACON, MS 39759                       WILLACOOCHEE, GA 31650




ELLEN STANLEY                            ELLEN YOUNGBLOOD                      ELLENA GARNICA
1210 PARKLANE RD APT 6F                  1784 WEST WOOD                        204 PEARL STREET
MCCOMB, MS 39648                         PARIS, TN 38242                       COLUMBIA, LA 71418




ELLERY HOLDINGS LLC                      ELLIOT FAMILY LTD                     ELLIOTT AND BASS DEVELOPMENT CORP
295 5TH AVE SUITE 1212                   C/O AMERIS BANK                       1808 BLUEBIRD TRL
NEW YORK, NY 10016                       PO BOX 220                            DOUGLAS, GA 31533
                                         DOUGLAS, GA 31534




ELLIOTT AND BASS LLC                     ELLIOTT AND BASS LLC                  ELLIOTT COTTRELL JR &
1808 BLUEBIRD TRL                        ATTN WILLIAM H ELLIOTT, PARTNER       ROSALIND COTTRELL JT TEN
DOUGLAS, GA 31533                        1808 BLUEBIRD TRL                     5020 ROWEN OAK COVE
                                         DOUGLAS, GA 31533                     COLLIERVILLE, TN 38017-3387
                         Case 19-11984-CSS
ELLIOTT FAMILY LIMITED LLC              ELLIOTT Doc  36LTD PARTNERSHIP
                                                FAMILY     Filed 09/10/19     PageELLIOTT
                                                                                   481 ofFAMILY
                                                                                           1514LTD
A/K/A THE ELLIOTT FAMILY LTD PTP LLLP   (AKA THE ELLIOTT FAMILY PARTNERSHIP       3598 TALLOKAS RD
1808 BLUEBIRD TRL                       LLP)                                      MOULTRIE, GA 31788
DOUGLAS, GA 31533                       1808 BLUEBIRD TRL
                                        DOUGLAS, GA 31533



ELLIOTT FAMILY LTD                       ELLIOTT FAMILY OF ADEL LLC               ELLIOTT FAMILY OF MADISON LLC
C/O AMERIS BANK                          1808 BLUEBIRD TRL                        ATTN WILLIAM ELLIOTT
PO BOX 220                               DOUGLAS, GA 31533                        1808 BLUEBIRD TRL
DOUGLAS, GA 31534                                                                 DOUGLAS, GA 31533




ELLIOTT FAMILY OF NASHVILLE LLC          ELLIOTT FAMILY OF QUITMAN LLC            ELLIOTT L. CROSS
1808 BLUEBIRD TRL                        1808 BLUEBIRD TRL                        304 1ST STREET
DOUGLAS, GA 31533                        DOUGLAS, GA 31533                        PLEASANT GROVE, AL 35127




ELLIOTT WORTHINGTON                      ELLIOTT WORTHINGTON                      ELLIS BEVILL
319 NANCY CAROL ST LOT 13                3342 MARGUERITE ST.                      712 BROOKFIELD AVE
GADSDEN, AL 35903                        GADSDEN, AL 35903                        CHATTANOOGA, TN 37412




ELLIS BLANKENSHIP                        ELLIS FOODS LLC                          ELLIS KIRKWOOD
2313 ANITOCH CHURCH RD                   JOHN STALEY                              1708 DADDS
DUBLIN, GA 31021                         8324 CORTELAND DR.                       MEMPHIS, TN 38127
                                         KNOXVILLE, TN 37909




ELLIS SPIKES                             ELLISVILLE STATE SCHOOL                  ELMA BASCO
370 OLD HWY 13 SOUTH                     ATTN TAMMY JACKSON                       1201 CEMETARY RD
COLUMBIA, MS 39429                       1101 HIGHWAY 11 SOUTH                    PINEVILLE, LA 71360
                                         ELLISVILLE, MS 39437




ELMA GRIFFITH                            ELMER CANDY CORP                         ELMER CANDY CORP
75 MOBLEY RD                             ATTN ROBERT NELSON                       PO BOX 788
PRENTISS, MS 39474                       401 N 5TH ST                             PONCHATOULA, LA 70454
                                         PONCHATOULA, LA 70454




ELMER CLIFTON GARRETT                    ELMER GENE FEATHERS                      ELMERS PRODUCTS INC
FAMILY TRUST                             1190 POTTS CAMP RD                       ATTN BRUCE THOMPSON
LARRY GARRETT TRUSTEE                    WATERFORD, MS 38685                      460 POLARIS PKWY, STE 500
302 HILLWOOD DR                                                                   WESTERVILLE, OH 43082
WHITEHOUSE, TN 37188



ELMERS/NEWELL BRANDS                     ELMIRA JOHNSON                           ELMORE CO COMMISSIONER
8935 NORTHPOINTE EXEC PKWY               3136 EDWARDS AVE                         100 E COMMERCE STREET
HUNTERSVILLE, NC 28078                   JACKSON, MS 39167                        WETUMPKA, AL 36092




ELMORE CO COMMISSIONER                   ELMORE CO COMMISSIONER                   ELMORE CO JUDGE OF PROBATE
PO BOX 1147                              PO BOX 1147                              PROBATE
WETUMPKA, AL 36092                       WETUMPKA, AL 36092-1147                  PO BOX 280
                                                                                  WETUMPKA, AL 36092
ELMORE CO JUDGE OF      Case 19-11984-CSS
                                       ELMOREDoc  36 OF
                                             CO JUDGE Filed 09/10/19        PageELMORE
                                                                                 482 ofCOUNTY
                                                                                        1514 HEALTH DEPT
JUDGE JOHN THORNTON                    PO BOX 280                               ENVIRONMENTAL DIVISION
100 E COMMERCE STREET                  WETUMPKA, AL 36092                       6501 US HWY 231
WETUMPKA, AL 36092                                                              WETUMPKA, AL 36092




ELMOS RICH                             ELNER ANDREWS                            ELNORA FERGUSON
5304 GOLDMAR DRIVE                     1128 HAYES ST                            9832 BERRYWOOD DR
BIRMINGHAM, AL 35210                   LAUREL, MS 39440                         LADSON, SC 29456




ELO SPORTSWEAR LLC                     ELOIS TILLMAN                            ELOISE FORREST
NEIL FLEIX                             417 BRASWELL BLVD                        811 FREEMAN ST
530 7TH AVE 708                        SWAINSBORO, GA 30401                     WINONA, MS 38967
NEW YORK, NY 10018




ELON BECKWITH                          ELON MADDOX                              ELONZO HOLMES
155 HWY 50 E                           2709 MILLWOOD RD                         363 WELCH ST
CENTERVILLE, TN 37033                  BIRMINGHAM, AL 35243                     CANTON, MS 39046




ELOUISE BEASLEY                        ELOUISE OWENS HOWARD                     ELOUISE SMITH
PO BOX 295                             1234 HERON BRIDGE ROAD SW                667 LLOYD RD
MONROEVILLE, AL 36461                  TOWNSEND, GA 31331-8823                  PIKEVILLE, TN 37367




ELSEGO GRIFFIN                         ELSEVIER INC                             ELSEVIER INC
PO BOX 1226                            ATTN BRIAN DAVIS, VP SALES               ATTN GOLD STANDARD/ELSEVIER
MILLEN, GA 30442                       1600 JOHN F KENNEDY BLVD, STE 1800       1600 JOHN F KENNEDY BLVD STE 1800
                                       PHILADELPHIA, PA 19103-2899              PHILADELPHIA, PA 19103-2899




ELSEVIER INC                           ELSEVIER INC                             ELSIE G ELROD
ATTN LEGAL DEPT                        D/B/A ELSEVIER/GOLD STANDARD INC         3720 SLOPPY FLOYD LAKE RD
1600 JOHN F KENNEDY BLVD STE 1800      302 KNIGHTS RUN AVE, STE 800             SUMMERVILLE, GA 30747-5324
PHILADELPHIA, PA 19103-2899            TAMPA, FL 33602




ELSIE JONES                            ELSIE TERRELL                            ELSIE TORRES-DIAZ
1569 DUCK POND RD.                     405 PARKLANE DR                          5152 MIDDLEBROOK DRIVE
SPARTA, TN 38583                       COUSHATTA, LA 71019                      FOREST PARK, GA 30297




ELTON FARRAR                           ELVA V LYKENS                            ELVESTER JOHNSON
216 FRENCHMANS BEND PLACE              363 S LENDERMAN RD                       342 BRONSON CIRCLE
MONROE, LA 71203                       BYHALIA, MS 38611-8138                   ELBA, AL 36323




ELVIA CRUZ                             ELVIA CRUZ                               ELWANDA WADDLE
5854 HICKORY SHADE                     5854 HICKORY SHADOW                      117 DREWCOURT
MEMPHIS, TN 38141                      MEMPHIS, TN 38141                        HUNTINGDON, TN 38344
ELWOOD THOMAS           Case 19-11984-CSS     Doc 36
                                       ELY RAMIREZ       Filed 09/10/19   PageELYSE
                                                                               483 BREWER
                                                                                    of 1514
377 CONCORD ST                         1089 BOONE STREET                      PO BOX 619
PELHAM, GA 31779                       KINGSLAND, GA 31548                    MELBOURNE, AR 72556




ELZIE BROWN                            EM PRINTING                            EMANUEL CO TAX
548 AIKENS RD                          3081 BARTLETT CORPORATE                101 S MAIN
CHICKAMAOGA, GA 30707                  BARTLETT, TN 38133                     SWAINSBORO, GA 30401




EMANUEL CO TAX                         EMANUEL CO TAX                         EMANUEL COUTNY CLERK
COMMISSIONER                           PO BOX 763                             PO BOX 627
PO BOX 763                             SWAINSBORO, GA 30401                   SWAINSBORO, GA 30401
SWAINSBORO, GA 30401-0763




EMANUEL GERALDO ACCESSORI              EMANUEL LANE JR                        EMANUELLE LEWIS
160 PORT ROYAL WEST                    1590 HWY4 WEST                         6651 MONTICELLO LANE APT.
MONTREAL, QC H3L 3N1                   SARAH, MS 38665                        MEMPHIS, TN 38115
CANADA




EMBASSY SUTIES MEMPHIS                 EMEDCO                                 EMERAL PETE
1022 SHADY GROVE ROAD S.               39209 TREASURY CENTER                  306 WEST HAMILTON ST.
MEMPHIS, TN 38120                      CHICAGO, IL 60694-9200                 ST. MARTINVILLE, LA 70582




EMERALD DAY                            EMERALD PATTERSON                      EMERALD WILLIAMS
159 LOVETT RD                          195 KAMP KIWANIS RD                    109 BELL AVE
SYLVESTER, GA 31791                    ECLECTIC, AL 36024                     BOONEVILLE, MS 38829




EMERLYN TECHNOLOGY                     EMERSON ECOLOGICS LLC                  EMERSON HEALTHCARE LLC
PO BOX 2358                            (REEVES SAIN)                          ATTN RON GARVAIS
NORTH CONWAY, NH 38600                 1230 ELM STREET                        407 E LANCASTER AVE
                                       SUITE 301                              WAYNE, PA 19087
                                       MANCHESTER, NH 31011-336



EMERSON HEALTHCARE LLC                 EMERSON NETWORK POWER                  EMERY VIEHMAN
ATTN SCOTT EMERSON                                                            353 CAPPS ROAD
407 E LANCASTER AVE                                                           TRYON, NC 28782
WAYNE, PA 19087




EMILEE BUCHANAN                        EMILEE LOOMIS                          EMILEY JOHNSON
369 NORTH HARRIS RD                    506 EAST PADGETT ROAD                  1935 GOLF COURSE RD
PORTLAND, TN 37148                     EL DORADO, AR 71730                    JASPER, AL 35504




EMILIA PERSONAL CARE INC               EMILIA PERSONAL CARE INC               EMILIA VIRDEN
555 SUN VALLEY DIVE                    ATTN RENEE BARCH                       1096 FEEMESTER LAKE
SUITE M-2                              5980 SAWMILL RD, STE 230               TUPELO, MS 38804
ROSWELL, GA 30076-5631                 DUBLIN, OH 43017
EMILIE GRAMMER          Case   19-11984-CSS      Doc 36
                                         EMILIE POWELL        Filed 09/10/19   PageEMILY
                                                                                    484ACHTER
                                                                                         of 1514
25 BILLINGSLEY BASKIN RD                 817 CHARLYNE                              605 E WASHINGTON ST
WINONA, MS 38967                         BRINKLEY, AR 72021                        EAST PRAIRIE, MO 63845




EMILY BALL                               EMILY BASS                                EMILY BELL
1110 N STATE ST                          C/O CORINE 640 ROBBINS RD                 348 BETHEL FARM LANE
NEWPORT, AR 72112                        HAYDEN, AL 35079                          CAMDEN, TN 38320




EMILY BOYD                               EMILY BRADFORD                            EMILY BROWN
76 ADRON BOYD ROAD                       3309 EVA ROAD                             6765J J ROBERTS DR
TYLERTOWN, MS 39667                      CAMDEN, TN 38320                          SUMTER, SC 29153




EMILY BUMPUS                             EMILY COOMES                              EMILY COX
2090 MISSISSIPPI RD                      105 BENT SADDLE STREET                    82 OVERTON DR
SAULSBURY, TN 38067                      HARVEST, AL 35749                         JACKSON, TN 38301




EMILY CROUT                              EMILY DAUGHDRILL                          EMILY DAWKINS
8548 REDBUD TRAIL COVE                   30 HICKORY KNL                            136 MARY IRENE LANE
GERMANTOWN, TN 38139                     HATTIESBURG, MS 39402                     SEARCY, AR 72143




EMILY DENNIS                             EMILY EVANS                               EMILY FARMER
70 COMMUNITY CHURCH RD.                  502 COUNTY LINE RD NO                     212 CARTER RIDGE ROAD
HELENA, GA 31055                         NASHVILLE, AR 71852                       WESTMORELAND, TN 37186




EMILY FENTER                             EMILY FOLLOWELL                           EMILY GREASAMAR
601 N KNOX ST                            175 DAVIS RIDGE RD                        1734 HANGING ROCK RD
JACKSBORO, TX 76458                      ELDORADO, IL 62930                        SPRUCE PINE, NC 28777




EMILY HARROFF                            EMILY HARWELL                             EMILY HICKS
4287 NORTH WHITE OAK RD                  952 CR 230                                2782 LINCOLN PARK ROAD
GLADEWATER, TX 75647                     HEIDELBERG, MS 39439                      SPRINGFIELD, KY 40069




EMILY HICKS                              EMILY HUGHES                              EMILY JACKSON
706 GRANT 433                            6038 HIGHWAY 33                           10341 ROAD 117
SHERIDAN, AR 72150                       CHOUDRANT, LA 71227                       UNION, MS 39365




EMILY KNIGHT                             EMILY LAMBRIGHT                           EMILY LEEKE
132 JUANITA COVE                         616 MINNESOTA AVE                         1148 FARMHOUSE RD
LONOKE, AR 72086                         MCCOMB, MS 39648                          LASCASSAS, TN 37085
EMILY LUMPKIN            Case 19-11984-CSS     Doc 36
                                        EMILY MATTINGLY       Filed 09/10/19   PageEMILY
                                                                                    485MILLER
                                                                                         of 1514
5578 RIVERSIDE DR 1113                   381 ISHAM LANE                            19 BILL LOCKE RD
MACON, GA 31210                          MACKVILLE, KY 40040                       MARKS, MS 38646




EMILY MITCHELL                           EMILY MOCK                                EMILY MOORE
60006 WOODLAND AVE                       1660 OLD DOWNEY MILL RD                   2022 COUNTY ROAD
AMORY, MS 38821                          ANNISTON, AL 36207                        LOUINS, MS 39338




EMILY OWEN                               EMILY PARKER                              EMILY PEEK WHITNEY
2376 HWY 48                              329 CR 1711                               607 E CENTRAL
SUMMERVILLE, GA 30747                    BAY SPRINGS, MS 39422                     WARREN, AR 71671-3409




EMILY PERRO                              EMILY POPPLEWELL                          EMILY PRATT
104 MUGGAH ST                            369 GENEVA DR.                            11 BRITT COVE
PATTERSON, LA 70392                      RUSSELL SPRINGS, KY 42642                 SUGAR TREE, TN 38380




EMILY PREIBUS                            EMILY RAGSDALE                            EMILY SCOTT
235 FORMBY DRIVE                         PO BOX 265                                9463 OAK FARMS DRIVE
BENTON, LA 71006                         LA FAYETTE, GA 30728                      IRVINGTON, AL 36544




EMILY SHEARIN                            EMILY SHELTON                             EMILY SIMPSON
503 QUITMAN ST                           3515 CORNWALL COVE                        108 NORTH CENTER ST
PITTSBURG, TX 75686                      HORN LAKE, MS 38637                       FRANCISCO, IN 47649




EMILY SMITH                              EMILY SMITH                               EMILY SULLIVAN
94 CATHYS CT                             PO BOX 1724                               1525 VINE ST
SPRINGFIELD, KY 40069                    OLD FORT, NC 28762                        TRASKWOOD, AR 72167




EMILY SULLIVAN                           EMILY SUMNER                              EMILY TAYLOR
236 MELTON LANE                          532 DAVIS BR RD                           113 CURRIE RD
WOODBURY, TN 37190                       BRYSON CITY, NC 28713                     DYER, TN 38330




EMILY THOMPSON                           EMILY TURNAGE                             EMILY TYLOR
399OLD FIELD RD.                         400 GILLESPIE ST APT G2                   238 CRESTPOINTE DRIVE
ECLECTIC, AL 36024                       STARKVILLE, MS 39759                      RUSSELLVILLE, AR 72801




EMILY VARNELL                            EMILY VICKERS                             EMILY VORE
8 CRISTY LN                              264 DEERWOOD CREEK ESTATES RD             38 COUNTRY ROAD 967
MAYFLOWER, AR 72106                      WAVERLY, GA 31565                         BROOKLAND, AR 72417-8935
EMILY VOYLES              Case 19-11984-CSS     Doc 36
                                         EMILY WAGNER        Filed 09/10/19   PageEMILY
                                                                                   486WILBANKS
                                                                                        of 1514
UNKNOWN, TN 38117                        102 STONERIDGE DR                        292 BRISTER LOOP
                                         SEARCY, AR 72143                         DRY PRONG, LA 71423




EMILY WILKES                             EMILY WILSON                             EMILY WISE
925 GUM STREET                           714 CHURCH ST                            294 WESLEY CHAPEL RD
UNION CITY, TN 38261                     TIPTONVILLE, TN 38079                    LEXINGTON, GA 30648




EMILY WOOD                               EMILY YATES                              EMMA ADOCK
119 TWIN LAKES DRIVE                     LONG BRANCH ROAD                         460 ADOCK DRIVE
SALTILLO, MS 38866                       DONALDSON, AR 71941                      HEBER SPRINGS, AR 72546-9666




EMMA BAGWELL                             EMMA BARTON                              EMMA BOOTHE
202 FOREST ST.                           152 BYRDS CHAPEL LANE                    4233 NEW HAVEN CHURCH RD
SPRINGHILL, LA 71075                     RISING FAWN, GA 30738                    DANIELSVILLE, GA 30633




EMMA BOWIE                               EMMA HICKMAN                             EMMA JEAN GREEN
134 POINT LANE                           30 CHESTER ST APT 3C                     701 HOLLY STREET
LUCEDALE, MS 39452                       ACKERMAN, MS 39735                       SUMMIT, MS 39666




EMMA JONES                               EMMA LAWSON                              EMMA M. MILLS
PO BOX 1852                              844 BENNETT RD 13                        1422 BETHEL CH RD
CLYDE, NC 28721-1852                     YORK, AL 36925                           BASSFIELD, MS 39421




EMMA PINKSTON                            EMMA QUILLEN                             EMMA RICCOTA
27 HAWKINS RD                            10770 HWY 45 S                           1039 H BARNETT DR
BELZONI, MS 39038                        RUSSELLVILLE, AL 35653                   HENDERSON, TN 38340




EMMA SISCO                               EMMA SMITH                               EMMA TAYLOR
3588 CHRISTIAN LN.                       373 EAST NIX RD                          3009 CLUB COUNTRY
HARRISON, AR 72601                       MALVERN, AR 72401                        GARLAND, TX 75043




EMMA TURNER                              EMMALEE LAWSON                           EMMANUEL DARROUGH
1656 EARLY BURKS RD                      829 ARMSTRONG FERRY RD.                  6105 DENNIHAM DR
TOMPKINSVILLE, KY 41267                  DAYTON, TN 37321                         LITTLE ROCK, AR 72209




EMMANUEL FAISON                          EMMANUEL FOLK                            EMMANUEL HARRISON
211 EAST MARY ST                         197 SYLVEN                               20 COUNTY ROAD 911
DUBLIN, GA 31021                         ORANGEBURG, SC 29115                     BAY SPRINGS, MS 39422
EMMANUEL MUKES          Case   19-11984-CSS    Doc
                                         EMMANUEL   36 Filed 09/10/19
                                                  PORTER                PageEMMANUEL
                                                                             487 of 1514
                                                                                     RAIFORD
523 FOX RUN TRAIL APTH12                 5643 SPENCER DR                    395 ALVA ST
PEARL, MS 39208                          JACKSON, MS 39212                  ORANGEBURG, SC 29115




EMMANUEL ROLDAN                          EMMETT GERMAN                      EMMETT KNIGHT
123 COLLEGE AVENUE                       424 SIMPSON ROAD                   8524 OLD JEFFERSON HWY
REIDSVILLE, GA 30453                     VILONIA, AR 72173                  KERSHAW, SC 29067-8450




EMMETT MCAFEE                            EMMETT ROULAINE                    EMPIRE 1909 LLC
408 WEST MOORE STREE                     17692 COUNTY ROAD 2195             C/O MERCHANTS PROPERTY
DUBLIN, GA 31021                         WHITEHOUSE, TX 75791               GROUP INC.
                                                                            PO BOX 3040
                                                                            DULUTH, GA 30096



EMPIRE COFFEE CO INC                     EMPIRE DISTRIBUTORS AB INC.        EMPIRE DISTRIBUTORS OF AB
ATTN ROBERT RICHTER                      3755 ATLANTA INDUSTRIAL            TENNESSEE INC
106 PURDY AVE                            PARKWAY                            EMPIRE DISTRB OF TN-MEM
PORT CHESTER, NY 10573                   ATLANTA, GA 30331                  3676 EAST RAINES RD
                                                                            MEMPHIS, TN 38118



EMPIRE DISTRIBUTORS OF AB                EMPIRE DISTRIBUTORS TN AB          EMPIRE DISTRICT ELEC CO
TENNESSEE INC                            EMPIRE DISTRIBUTORS OF             PO BOX 1787
EMPIRE DISTRB OF TN-NASHV                TENNESSEE-CHATTANOOGA              JOPLIN, MO 64802
3851 INDUSTRIAL PKWY                     3794 TAG RD
NASHVILLE, TN 37218                      CHATTANOOGA, TN 37416



EMPIRE DISTS INC                         EMPIRE EXPRESS INC.                EMPIRE LOCK & ALARM
ATTN PATRICK STEPHENSON                  999 CHANNEL AVENUE                 PO BOX 388
3755 ATLANTA INDUSTRIAL PKWY             PO BOX 13468                       WHITE HOUSE, TN 37188
ATLANTA, GA 30331                        MEMPHIS, TN 38113




EMPLOYERS STAFFING                       EMPLOYMENT AND CONSUMER            EMPLOYMENT SECURITY
SERVICES INC                             LAW GROUP PLLC                     DEPARTMENT/TREASURY UNIT
ESA STAFFING MONTICELLO                  525 4TH AVE SOUTH                  PO BOX 9046
PO BOX 731152                            NASHVILLE, TN 37210                OLYMPIA, WA 98507-9046
DALLAS, TX 75373-1152



EMSON INC                                EMSON INC                          EMSON INC
9275 BUFFALO AVE                         ATTN EDDIE MISHAN                  ATTN JUDD TASHIE
RANCHO CUCA, CA 91729                    230 5TH AVE STE 800                230 5TH AVE STE 800
                                         NEW YORK, NY 10001                 NEW YORK, NY 10001




EMSON                                    ENB SCIENCE LLC                    ENCORE ONE LLC
225 5TH AVE.SUITE 800                    DBA TRUE DOSE PETS                 GENERAL PARTS LLC
NEW YORK, NY 10001                       6209 MID RIVERS DR                 11311 HAMPSHIRE AVE SOUTH
                                         SUITE 107                          BLOOMINGTON, MN 55438
                                         ST CHARLES, MO 63304



ENERGIZER AMERICAN SAFETY                ENERGIZER BATTERY CO               ENERGIZER HOLDINGS INC
PLAYTEX SCHICK AMERICAN                  ATTN ALAN HOSKINS                  ATTN COURTNEY HUMES
SAFETY RAZOR                             533 MARYVILLE UNIVERSITY DR        533 MARYVILLE UNIVERSITY DR
533 MARYVILLE UNIV. DR                   ST LOUIS, MO 63141                 ST LOUIS, MO 63141
ST LOUIS, MO 63141
                       Case 19-11984-CSS
ENERGIZER HOUSEHOLD PRODUCTS                  DocPERSONAL
                                      ENERGIZER    36 Filed
                                                          CARE09/10/19
                                                               LLC       PageENERGIZER
                                                                              488 of 1514
                                                                                       PERSONAL CARE LLC
533 MARYVILLE UNIVERSITY DR           120 N COMMERCIAL ST                    533 MARYVILLE UNIVERSITY DR
ST LOUIS, MO 63141                    NEENAH, WI 54956                       ST LOUIS, MO 63141




ENERGIZER PRIVATE BRAND GROUP         ENERGIZER PRIVATE BRAND GROUP          ENERGIZER PRIVATE BRAND GROUP
D/B/A AMERICAN SAFETY RAZOR           D/B/A AMERICAN SAFETY RAZOR            D/B/A AMERICAN SAFETY RAZOR
ATTN CHRIS BENDER                     ATTN CHRIS BENDER, NATL ACCT MGR       ATTN SUSIE REXRODE
PO BOX 24234                          240 CEDAR KNOLLS RD, 401               1 RAZOR BLADE LN
CHICAGO, IL 60673-1234                CEDAR KNOLLS, NJ 07927                 VERONA, VA 02679



ENERGIZER PRIVATE BRAND GROUP         ENERGIZER                              ENERGY BEVERAGE
D/B/A AMERICAN SAFETY RAZOR           FKA AMERICAN COVERS INC                MANAGEMENT COMPANY
ATTN SUSIE REXRODE                    DBA HANDSTANDS                         14373 CREOSOTE RD STE G
240 CEDAR KNOLLS RD, 401              533 MARYVILLE UNIVERS. DR              GULFPORT, MS 39503
CEDAR KNOLLS, NJ 07927                ST LOUIS, MO 63141



ENERGY STAR                           ENERSYS                                ENERTEC ENT. LTD
C/O ICF INTERNATIONAL                 PO BOX 601164                          R-911 CHINACHEM
ATTN ELIZABETH CRAIG, DIRECTOR        CHARLOTTE, NC 28260-1164               ATLANTA, GA 30341
1725 EYE ST NW, STE 1000
WASHINGTON, DC 20001



ENESA SMILEY                          ENESCO LLC GUND DIV                    ENESCO LLC GUND DIV
203 VINSON SPRING STREET              1 RUNYONS LN                           225 WINDSOR DR
NICHOLLS, GA 31554                    EDISON, NJ 08817                       ITASCA, IL 60143




ENESCO LLC                            ENGEL REALTY CO INC                    ENGEL REALTY CO
225 WINDSOR DR                        725 EAST MAIN ST                       ATTN DANIEL W ANDERSON
ITASCA, IL 60143                      PRATTVILLE, AL 36067                   PO BOX 187
                                                                             BIRMINGHAM, AL 35201-0187




ENGEL REALTY COM INC. AS              ENGLEWOOD ELECTRIC                     ENGLEWOOD MARKETING GROUP
AGENT FOR VILL OF LORNA               SUPPLY CO                              ATTN JACK TUTLE
PO BOX 187                            PO BOX 530409                          1471 PARTNERSHIP DR
BIRMINGHAM, AL 35201-0187             ATLANTA, GA 30353-0409                 GREEN BAY, WI 54304




ENGLEWOOD MARKETING GROUP             ENID BAUER                             ENOCH PERKINS
ATTN MIKE BASS                        311 SOUTH CHURCH ST                    6300 OLD CANTON RD.
1471 PARTNERSHIP DR                   MOUNTAIN CITY, TN 37683                JACKSON, MS 39211
GREEN BAY, WI 54304




ENPER INC.                            ENSLEY SQUARE LLC                      ENTERCOM COMMUNICATIONS
164 SONTAG DR.                        1311 FORESTEADGE BLVD.                 ENTERCOM MEMPHIS LLC
FRANKLIN, TN 37064                    OLDSMAR, FL 34677                      WRVR WLFP WMC WMF-FM WMC
                                                                             1835 MORIAH WOODS BLVD 1
                                                                             MEMPHIS, TN 38117



ENTERGY ARKANSAS INC                  ENTERGY ARKANSAS, INC./8101            ENTERGY GULF STATES LA, LLC/8103
ATTN EFFIE WEAVER                     PO BOX 8101                            PO BOX 8103
4301 WESTBANK DR                      BATON ROUGE, LA 70891-8101             BATON ROUGE, LA 70891-8103
BLDG A, STE 300
AUSTIN, TX 78746
                        Case
ENTERGY LOUISIANA, INC./8108   19-11984-CSS    Doc
                                         ENTERGY     36 Filed
                                                 MISSISSIPPI,       09/10/19
                                                              INC./8105           PageENTERPRISE
                                                                                       489 of 1514
                                                                                                 CORPORATION OF
PO BOX 8108                                PO BOX 8105                                THE DELTA
BATON ROUGE, LA 70891-8108                 BATON ROUGE, LA 70891-8105                 ATTN JEREMY LEWIS
                                                                                      4 OLD RIVER PLACE
                                                                                      JACKSON, MS 39202-3434



ENTERPRISE FIRE                            ENTERPRISE HOLDINGS INC                    ENTERPRISE HOLDINGS INC.
501 S. MAIN ST.                            EAN SERVICES LLC DBA                       EAN SRVS LLC ALMO
ENTERPRISE, AL 36330                       DAMAGE RECOVER UNIT                        ENTERPRISE NATIONAL CAR
                                           600 CORPORATE PARK DRIVE                   PO BOX 840173
                                           ST LOUIS, MO 63105                         KANSAS CITY, MO 64184



ENTERPRISE POLICE                          ENTRUSTRX INC                              ENVASION BUSINESS SOLUTIONS LLC
501 S. MAIN ST.                            ATTN FRED GREGG                            ATTN ROBERT BARCUM
ENTERPRISE, AL 36330                       2001 CAMPBELL STATION PKWY                 12601 S RIVERVIEW RD
                                           SPRING HILL, TN 37174                      OKLAHOMA CITY, OK 73173




ENVASION BUSINESS SOLUTIONS LLC            ENVIRO-LOG HOME PRODUCTS INC               ENVIROSCENT INC
ATTN STAN HUNT                             ATTN ROS MCROY                             ATTN NICK MCKAY
8412 BRIDGE ST                             200 OCILLA HWY                             4600 ROSWELL RD, STE D210
NORTH RICHLAND HILLS, TX 76180             PO BOX 250                                 ATLANTA, GA 30342
                                           FITZGERALD, GA 31750



ENVISION BUSINESS SOLUTIONS LLC            ENVISION BUSINESS SOLUTIONS LLC            ENVISION MEDICAL SOLUTIONS LLC
ATTN ROBERT BARCUM                         ATTN STAN HUNT, CEO                        D/B/A ENVISIONSAVINGS
12601 S RIVERVIEW RD                       8412 BRIDGE ST
OKLAHOMA CITY, OK 73173                    NORTH RICHLAND HILLS, TX 76180




EOS PRODUCTS LLC                           EOS PRODUCTS LLC                           EOS PRODUCTS LLC
19 W 44TH ST STE 811                       ATTN SANJIV MEHRA                          DEPT CH 19451
NEW YORK, NY 10036                         307 5TH AVE, 5TH FL                        PALATINE, IL 60055
                                           NEW YORK, NY 10016




EPICOR RETAIL SOLUTIONS                    EPRIS MCKNIGHT                             EQK CULLMAN INC
2800 AUTOROUTE TRANSCANAD                  55515 MANDELLA RD LOT 5                    C/O REGIS PROPERTY MGMT
POINTE-CLAIRE, QC H9R 1B1                  AMITE, LA 70422                            1603 LBJ FREEWAY
CANADA                                                                                STE 300
                                                                                      DALLAS, TX 75234



EQK CULLMAN INC                            EQUILAR INC                                EQUITY BRAND-CARE OF GOT SNACKS
C/O REGIS PROPERTY MGT LLC                 1100 MARSHALL STREET                       ATTN MICHAEL JEMAL, PRESIDENT
1800 VALLEY VIEW LN, STE 200               REDWOOD CITY, CA 94063                     1356 BROADWAY, 6TH FL
DALLAS, TX 75234                                                                      NEW YORK, NY 10018




EQUITY DEVELOPMENT CORP                    EQUITY ONE (LOUISIANA PORTFOLIO) LLC       EQUITY ONE (LOUISIANA PORTFOLIO) LLC
ATTN HERB GIBSON JR                        ATTN LEGAL DEPT                            C/O BANK OF AMERICA
PO BOX 519                                 1600 NE MIAMI GARDENS DR                   PO BOX 404716
SEAGOVILLE, TX 75159-0519                  NORTH MIAMI BEACH, FL 33179                ATLANTA, GA 30384-4716




EQUITY ONE (LOUISIANA PORTFOLIO) LLC       EQUITY ONE INC                             EQUITY ONE INC
C/O EQUITY ONE REALTY & MGT SE INC         ATTN LEGAL DEPARTMENT                      C/O EQUITY ONE REALTY & MGMT SE INC
ATTN PROPERTY MGT                          1600 NE MIAMI GARDENS DR                   ATTN PROPERTY MANAGEMENT
1640 POWERS FERRY RD, STE 250, BLDG 11     NORTH MIAMI BEACH, FL 33179                1275 POWERS FERRY RD, STE 100
MARIETTA, GA 30067                                                                    MARIETTA, GA 30067
                       Case 19-11984-CSS
EQUITY ONE REALTY & MANAGEMENT   SE           Doc TENNESSEE
                                      ERB-WALKER   36 FiledGP09/10/19   PageERDOGAN
                                                                             490 of COBAN
                                                                                    1514
INC                                   871 RIDGEWAY LOOP RD, STE 107         SOLEN USA LLC.
ATTN SUZANNE HOLMES                   MEMPHIS, TN 38120                     3399 PEACHTREE ROAD NE
1275 POWERS FERRY RD SE, STE 100                                            SUITE 535
MARIETTA, GA 30067                                                          ATLANTA, GA 30326



ERECKIA CAMPBELL                      ERIC A WALKER                         ERIC ASHE
78 MOORE AVE                          C&E PROPERTY AND                      704 RUTLAND DRIVE
WESTPOINT, MS 39773                   CONSULTING SERVICES LLC               DUBLIN, GA 31021
                                      1450 TALLWOOD COURT
                                      BOWLING GREEN, KY 42103



ERIC BAERGA                           ERIC BROCK                            ERIC CARPENTER
5929 HWY 280                          2101 MORRISVILLE HWY                  20 RAY REID LANE
CLAXTON, GA 30417                     LEWISBURG, TN 37091                   JAYESS, MS 39641




ERIC CARR                             ERIC COLE                             ERIC COOK
111 EASY ST                           4846 WATER FOWL LANE                  2798 HWY 80
DUBLIN, GA 31021                      MEMPHIS, TN 38141                     DUBLIN, GA 31021




ERIC COX                              ERIC CRAWFORD                         ERIC CRIBBS
209 TULL ST                           5965 JACKSON DR                       8720 FLICKER RDG
SELMER, TN 38375                      HORNLAKE, MS 38637                    LAKE CORMORANT, MS 38641




ERIC D WILSON                         ERIC DAVIS                            ERIC DELPH
2336 POWELL ROAD                      1713 UNIVERSITY DR                    EAST ALEXANDER RD
GEORGETOWN, SC 29440                  MONROE, LA 71203                      MENIFEE, AR 72107




ERIC DILLARD                          ERIC EASLER                           ERIC ELION
805 TIDWELL RD                        106 BROOKVIEW CIR                     4629 BERTA ST
WEST MONROE, LA 71292                 PELZER, SC 29669                      MEMPHIS, TN 38109




ERIC FARLEY                           ERIC GIBBS                            ERIC GRAY
203 ROBERTS STREET                    110 MCMEANS RD                        325 CROSSROADS COVE
DUBLIN, GA 31021                      BAYMINETTE, AL 36507                  WARD, AR 72176-7737




ERIC GREEN                            ERIC GRIFFIN                          ERIC HALL
9389 US HWY 61                        3457 POINT PLEASANT                   205 W HID ST
FRANCISVILLE, LA 70775                MEMPHIS, TN 38118                     PONTOTOC, MS 38863




ERIC HAMILTON                         ERIC HARPER                           ERIC HARRIS
7003 HWY 80 110                       16 GOFF ST                            301 MILL LANE
RUSTON, LA 71270                      DALEVILLE, AL 36303                   CENTREVILLE, MS 39631
ERIC HELTSLEY          Case   19-11984-CSS     Doc 36
                                        ERIC HENRY           Filed 09/10/19   PageERIC
                                                                                   491HILL
                                                                                        of 1514
311 WEST COLLEGE STREET                 38B ROBERT JAMES RD                       3333 BARBWOOD
OAKLAND CITY, IN 47660                  POPLARVILLE, MS 39470                     MEMPHIS, TN 38118




ERIC JENKINS                            ERIC JORDAN                               ERIC KYLES
1812 SOUTH ELM ST                       1255 MILAM LANE                           713 N.6TH ST.
BASTROP, LA 71220                       HERNANDO, MS 38632                        WEST MONROE, LA 71291




ERIC M GOSSMAN                          ERIC MCDONALD                             ERIC MILLER
105 LAUREL OAK LANE                     1605 MILULI AVE APT D104                  2254 SWEET ANNIE WAY
WARNER ROBINS, GA 31093                 BAINBRIDGE, GA 39819                      WAKE FOREST, NC 27587




ERIC MONTGOMERY                         ERIC NEWELL                               ERIC PATRICK
606 RAINIER ROAD APT 10                 505 PINE BRANCH LN                        979 OLIVER DR
WEST MEMPHIS, AR 72301                  QUITMAN, GA 31643                         FOREST, MS 39074




ERIC POLLARD                            ERIC POPE                                 ERIC POWELL
442 RIGHT DRIVE                         2507 PATE AVE                             1612 SUNSET DR
FLORENCE, AL 35633                      AUGUSTA, GA 30906                         MONROE, LA 71202




ERIC REEHAL                             ERIC RIDGELL                              ERIC RYLAND
206 N BASS ST APT A                     200 ETHERIDGE DR.                         508 OSIRIS ST.
CORDELE, GA 31015                       CROSSETT, AR 71635                        ALEXANDRIA, LA 71303




ERIC SCHAPERO CO. INC.                  ERIC SHECHTER                             ERIC SHERLEY
90 WAREHAM STREET                       2083 LEQUIRE LN                           2389 LAROSE AVE.
BOSTON, MA 02118                        SPRING HILL, TN 37174                     MEMPHIS, TN 38114




ERIC SIMPSON                            ERIC SMITH                                ERIC SMITH
3809 HARMITAGE LANE                     PO BOX 1393                               ROUTE 1 BOX 61
ST PETERS, MO 63376                     REIDSVILLE, GA 30453                      MC RAE, GA 31055




ERIC STEINER                            ERIC STEVENS                              ERIC TAYLOR
1509 JANE DRIVE                         9985 LEE RD 240                           2573 BOGAN BRIDGE CIRCLE
CAPE GIRAREDEAU, MO 63701               PHENIX CITY, AL 36870                     BUFORD, GA 30519




ERIC TAYLOR                             ERIC THOMAS JR.                           ERIC TRISCHAN
302 AKERMAN ST.                         PO BOX 2366                               406 ARELIA DRIVE
DUBLIN, GA 31021                        TUNICA, MS 38676                          WARNER ROBINS, GA 31088
ERIC WALKER            Case 19-11984-CSS     Doc 36
                                      ERIC WELBORN      Filed 09/10/19   PageERIC
                                                                              492WHITE
                                                                                  of 1514
3639 LONDON BLVD                      127 LYNN ST                            610 LAWRENCE RD.
AUGUSTA, GA 30906                     ANDERSON, SC 29624                     MANY, LA 71449




ERIC WHITW                            ERIC WINFREY                           ERIC WISHAM PHOTO LLC
238 ARMSTRONG MOUNTIAN LN.            26 COUNTY ROAD 1214                    807 NORTH CENTRAL AVENUE
TALLADEGA, AL 35160                   BAY SPRINGS, MS 39422                  TIFTON, GA 31794




ERIC WYNHOFF                          ERICA BAKER                            ERICA BALKCOM
39 OCEAN VIEW                         436 18TH AVE. NW                       83 HOWELL ST
WOODBINE, GA 31569                    CENTER POINT, AL 35215                 BLAKELY, GA 39823




ERICA BOYD                            ERICA BREAZEALE                        ERICA BROOKS
33 BOYD STREET                        104 REDBUD DR.                         1008 B NORTH DAVIS ST
HANCEVILLE, AL 35077                  FLORENCE, AL 35634                     ALBANY, GA 31701




ERICA BROWN                           ERICA BUSDEKER                         ERICA CARLYLE
403 KINGSBY ST                        418 WHITE RD                           308 HWY 8 WEST
DUBLIN, GA 31021                      ADAIRDVILLE, GA 30103                  CALHOUN CITY, MS 38916




ERICA COLLINS                         ERICA CRUZ                             ERICA DAY
3717 FREEMILE                         128 CR 37                              7402 CARAVAN PLACE
MEMPHIS, TN 38111                     TYLER, TX 75706                        FAIRVIEW, TN 37062




ERICA DEAN                            ERICA DIXON                            ERICA FLOWERS
3147 LOLLARSGROVE RD                  2750 REMBERT CHURCH RD                 PO BOX 8705
EUPORA, MS 39744                      DALZELL, SC 29040                      COLUMBUS, MS 39705




ERICA FLOYD                           ERICA FORREST                          ERICA GRIFFIN
112 COLEMAN ST APT 1                  104 HARVEY DR                          563 N NINTH ST.
ABBEVILLE, SC 29620                   MONTICELLO, AR 71655                   GREENVILLE, MS 38703




ERICA HAYDEN                          ERICA HELLUMS                          ERICA HENDERSON
1328 CAMP ZION RD                     89 GRIFFIN ROAD                        8 COTTON DRIVE
HAUGHTON, LA 71037                    HARDY, AR 72542-9234                   CHARLESTON, MS 38921




ERICA HOLDER                          ERICA JACKSON                          ERICA JENKINS
111 VEASEY ST                         2217 WESLEY SW                         923 STUBBLE FIELD RD
BREWTON, AL 36426                     BIRMINGHAM, AL 35211                   ELLERGREEN, LA 71333
ERICA JOHNSON            Case 19-11984-CSS     Doc 36
                                        ERICA JOHNSON         Filed 09/10/19   PageERICA
                                                                                    493JONES
                                                                                         of 1514
5934 CINDY ST                           594 MILL ST                                PO BOX 45
BALL, LA 71405                          RINGGOLD, LA 71068                         LAKE PROVIDENCE, LA 71254




ERICA MAE LOVEJOY                       ERICA MARTIN                               ERICA MCCALL
PO BOX 256                              4793 COUNTY HWY 48                         1180 CR 627
LEBLANC, LA 70651                       HALEYVILLE, AL 35565                       DUMAS, MS 38625




ERICA MORRIS                            ERICA MURILLO                              ERICA OSALISE
529 ROSS AVE                            747 GENTRY RD                              367 WEST HESTER RD
WEST MEMPHIS, AR 72301                  STAR CITY, AR 71667                        WHITE HOUSE, TN 37188




ERICA OWERS                             ERICA PEETE                                ERICA PHELPS
1249 HWY 153                            5648 PATHWAY CIRCLE                        786 HUMPHERY DR
CASTOR, LA 71016                        MEMPHIS, TN 38115                          BREWTON, AL 36426




ERICA REID                              ERICA S. BOYD                              ERICA SEAMSTER
9565 PHILLIPS HOLLOW RD                 33 BOYD STREET                             9823 HASTINGS COURT
WESTMORELAND, TN 37186                  HANCEVILLE, AL 35077                       SHREVEPORT, LA 71118




ERICA SMOKES                            ERICA STEWART                              ERICA VILLALOBOS
513 CARY CIRCLE                         787 GRAVES LN                              527 PICKTHORNE RD
EASTMAN, GA 31023                       CENTREVILLE, MS 39638                      CABOT, AR 72023




ERICA WALKER                            ERICA WASHINGTON                           ERICA WHITE
19640 5TH ST LOT3                       1154 BELMONT DR                            2037 WINGATE DR
CITRONELLE, AL 36522                    SUMTER, SC 29150                           RENTZ, GA 31075




ERICA WHITLEY                           ERICA WILKERSON                            ERICA WILLIAMS
264 ARCHIE RD                           850 N.WAUKEENAH ST                         2405 BELTON ST
DOUGLAS, GA 31533                       MONTICELLO, FL 32344                       CAMDEN, SC 29020




ERICA WILLIS                            ERICA WIMBERLY                             ERICA WOODS
4451 STATE ROUTE 657                    38 SOUTH WILLIAMS ST                       346 TATE RD
LEWISPORT, KY 42351                     BLAKELY, GA 39823                          BOLIVAR, TN 38008




ERICA YOUNG                             ERICK BROWN                                ERICK HADLEY
1113 WEST OLIVE STREET                  30 CHANDLER AVENUE                         103 COTTAGE WALK
WEST MONROE, LA 71292                   REIDSVILLE, GA 30453                       DUBLIN, GA 31021
ERICK HALL                 Case 19-11984-CSS     Doc 36
                                          ERICK VILCHES       Filed 09/10/19   PageERICK
                                                                                    494WILLIAMS
                                                                                         of 1514
2585 OLD HWY 25                           25198 HWY 46 WEST                        2219 23RD AVE N
HARTSVILLE, TN 37074                      METTER, GA 30439                         COLUMBUS, MS 39701




ERICK WRIGHT                              ERICKA HAMNER                            ERICKA HORSEY
1860 CLAXTON ROAD                         ERICKA HAMNER                            689 OAKLAND RD
DAWSON SPRINGS, KY 42408                  PHOTOGRAPHY                              COPE, SC 29038
                                          2580 MT. CARMEL ROAD
                                          HAMPTON, GA 30228



ERICKA HOWARD                             ERICKA NELSON                            ERICKA PARKMAN
200 RIVER DR. APT 210-A3                  164 HOUSTON LEE ST                       38337 HWY 10
DUBLIN, GA 31021                          EVERGREEN, AL 36401                      FRANKLINTON, LA 70438




ERICKA POTTS                              ERICYAN INDUSTRIES                       ERIK BROWN
21899 HWY 17 NORTH                        477 CORTLANDT ST.                        PO BOX 903
LEXINGTON, MS 39095                       BELLEVILLE, NJ 07109                     LAKEVILLAGE, AR 71653




ERIK CHAMBERS                             ERIK GIOVINO                             ERIK HATLEY
4392 HONEYSUCKLE DRIVE                    37 SHORT STREET                          103 COTTAGE WALKE
ZACHARY, LA 70791                         DILLARD, GA 30537                        DUBLIN, GA 31021




ERIKA BENTLEY                             ERIKA BROWN                              ERIKA DAVENPORT
407 PEARL STREET                          700 SCARLETT OAK ST APT 104              65 MIDDLE ST
GREEN COVE SPRINGS, FL 32043              SOUTHAVEN, MS 38671                      VARNVILLE, SC 29944




ERIKA DAVIS                               ERIKA GARDNER                            ERIKA GILLIAM
927 SHORENAM ST                           40023 ELAM LANE                          2649 LAKE HURST
MURFREESBORO, TN 37130                    HAMILTON, MS 39746                       SHREVEPORT, LA 71108




ERIKA HILLS                               ERIKA NUNNERY                            ERIKA RODGERS
203 PEACHTREE ST                          1006 C B TEMPLE ROAD                     902SUITEB BESSEMER CITYRD
WRENS, GA 30833                           KENTWOOD, LA 70444                       GASTONIA, NC 28052




ERIKA STANLEY                             ERIN BROOKS                              ERIN BRYMER
927 MAIN ST                               2225 DUNLAP ST LOT 15                    291 PREKESH RD
KIMBALL, TN 37347                         CHARLESTON, SC 29406                     LEOMA, TN 38468




ERIN CAMPBELL                             ERIN CLEMENTS                            ERIN DALLY
1414 OLD JEFFERSON HWY                    PO BOX 55297                             183 BLOODWORTH RD
MANSFIELD, LA 71052                       MCRAE-HELENA, GA 31055                   CASCILLA, MS 38920
ERIN DELANEY             Case 19-11984-CSS     Doc 36
                                        ERIN EVANS           Filed 09/10/19   PageERIN
                                                                                   495FIRE
                                                                                        of DEPARTMENT
                                                                                           1514
395 JIM MCKENZIE RD                     223 B N CEDAR ST                          PO BOX 270
BRIGHTON, TN 38019                      DRESDEN, TN 38225                         ERIN, TN 37061




ERIN GUY                                ERIN HAFTER                               ERIN HARRISON
640 WARREN ROAD APT 13                  2403 RAMBLEWOOD CIRCLE                    1845 PIEDMENT AVE NE 259
ROME, GA 30165                          CLARKSVILLE, TN 37040                     ATLANTA, GA 30324




ERIN KRAFT                              ERIN LAWS                                 ERIN MANCIL
6142 HWY 167 SOUTH                      3605 LEXEE DR                             1606 SOUTHWOOD DR
SHERIDAN, AR 72150                      JONESBORO, AR 72404                       NEW IBERIA, LA 70560




ERIN MCDONALD                           ERIN MERK                                 ERIN MOORE
215 NORTH GRAY ST                       2318 ILA ROAD                             6039 OLD HWY 35 SOUTH
NEWPORT, AR 72112                       COMMERCE, GA 30530                        CARTHAGE, MS 39051




ERIN NUNLEY                             ERIN OAKLEY                               ERIN ODELL
3106 EVREUX DR                          60 OAKLEY DRIVE                           128 BOTANY LANE
MURFREESBORO, TN 37129                  CADIZ, KY 42211                           DOVER, TN 37058




ERIN POWELL SCHROCK                     ERIN SMITH                                ERIN SULLIVAN
505 INDIAN COTTON TRL                   518 HERBERT WINDLE ROAD                   646 POLK RD 76
MCDONOUGH, GA 30252                     REFORM, AL 35481                          MENA, AR 71953




ERIN TINDALL                            ERIN TRUSTY                               ERIN VONPONGRACZ
4426 PARKRIDGE DRIVE                    16726 CR 136                              741 DRUMMOND DR
BENTON, LA 71006                        LIVE OAK, FL 32064                        PROSPER, TX 75078




ERIN WARNER-LATTIMER                    ERIN WHITE                                ERIQUEZ WOODARD
2471 DIXON GROVE CIRCLE                 135 ADAM TESENIAR ROAD                    101 WALL STREET
METTER, GA 30439                        NEWBERRY, SC 29108                        JEFFERSONVILLE, GA 31044




ERLE MULHERIN                           ERMA JEAN GOLDEN                          ERMA MOTON
PO BOX 203                              1343 SOUTH 8TH STREET                     2909 OKTIBBEHA ST
TIPTONVILLE, TN 38079                   BLYTHEVILLE, AR 72315                     GREENVILLE, MS 38703-3449




ERMA TAYLOR                             ERNEST EDWARDS                            ERNEST FREEMAN
2500 DEANNA CR                          6485 YORKSHIRE RD                         1958 PLEASANT RD
OAK GROVE, KY 42262                     HORN LAKE, MS 38637                       RINGGOLD, LA 71068
ERNEST HARMON            Case 19-11984-CSS    Doc
                                        ERNESTINA   36 Filed 09/10/19
                                                  GONZALEZ              PageERNESTINE
                                                                             496 of 1514
                                                                                      CAMERON
566 COOK RD.                            199 STORY LANE                      368 TIN BRIDGE RD
ZEBULON, GA 30295                       LEESBURG, GA 31763                  HOGANSVILEE, GA 30230




ERNESTINE JOHNSON                       ERNESTINE PALMER                    ERNIE HUDSON
318 N 9TH ST                            1801 SOUTH FRONTAGE ROAD            PO BX 484
FERNANDINA BEACH, FL 32034              CLINTON, MS 39056                   WHIGHAM, GA 39897




ERNST & YOUNG LLP                       ERQUISHA HUFF                       ERROL HARRIS
PO BOX 933514                           605 CARDINAL DRIVE                  3861 HOLMAN RD
ATLANTA, GA 31193-3514                  DUBLIN, GA 31021                    MEMPHIS, TN 38118




ERSCHO. LLC                             ERSCHO. LLC                         ERSHCO LLC
401 MADISON SQUARE DR                   PO BOX 634147                       1800 N ELM STREET
MADISONVILLE, KY 42431                  CINCINNATI, OH 45263-4147           PO BOX 1127
                                                                            HENDERSON, KY 42419-1127




ERSHIG PROPERTIES INC                   ERSTREET PROPERTIES LLC             ERVIN MCLAIN
ATTN DON R ERSHIG                       1403 VAN BUREN AVE, STE 101         1200 KINGSTOWN CT. APT 12
1800 N ELM ST                           OXFORD, MS 38655                    ALBANY, GA 31707
PO BOX 1127
HENDERSON, KY 42419-1127



ERVIN PARTS & SERVICE LLC               ERVIN PORTIS                        ERVIN, JACK
608 N OHIO STREET                       UNKNOWN UNKNOWN                     415 FRIERSON
PO BOX 306                              BIRMINGHAM, AL 35210                TIPTONVILLE, TN 38079
TOLEDO, IL 62468




ERWIN JAMES                             ERX NETWORK HOLDING INC             ERX NETWORK LLC
1204 GIBSON CIRCLE                      ERX NETWORK LLC                     FORMALLY EMDEON/CHANGE HEALTHCARE
BOSSIER CITY, LA 71112                  100 LEXINGTON STREET                LLC
                                        SUITE 400                           3055 LEBANON PIKE 1000
                                        FT WORTH, TX 76102                  NASHVILLE, TN 37214



ERYKA CAIN                              ESAU COLEMAN                        ESCAMBIA CO TAX COLLECTOR
1554 LAFAYETTE DR APT 25                381 LAMAR ST                        314 BELLEVILLE AVE
STAMPS, AR 71860                        DURANT, MS 39063                    STE 208
                                                                            BREWTON, AL 36426




ESCAMBIA CO TAX COLLECTOR               ESCAMBIA JUDGE OF PROBATE           ESCAMBIA JUDGE OF PROBATE
PO BOX 407                              314 BELLEVILLE AVE                  PO BOX 557
BREWTON, AL 36427                       STE 205                             BREWTON, AL 36427
                                        BREWTON, AL 36426




ESHBUGH MARIE                           ESHELLE JOHNSON                     ESHIA GIBSON
2316 SUBSET RIDGE                       6831 ESTES ROAD                     1701 HASTINGS ROAD
MILAN, TN 38358                         HARRISON, AR 72601                  GAUTIER, MS 39553
ESI CASES & ACCESSORIESCase
                          INC.   19-11984-CSS     Doc 36LLC Filed 09/10/19
                                           ESI PROPERTIES                      PageESIXOR
                                                                                    497 ofLLC1514
44 E. 32ND STREET 6TH FL.                   639 W LAFAYETTE STREET                 ATTN WAYNE W WOODWARD, GENERAL MGR
NEW YORK, NY 10016                          WINNFIELD, LA 71483                    8295 TOURNAMENT DR, STE 150
                                                                                   MEMPHIS, TN 38125




ESMER WYATT                                 ESMERALDA OGAZ                         ESP SECURITY
1290 HWY 62 WEST                            10061 PIERCE ROAD                      275 CR 2878
PRINCETON, KY 42445                         LINDALE, TX 75771                      BALDWYN, MS 38824




ESQUIRE SPORTWEAR                           ESSARY COMMUNICATIONS                  ESSENCE BRYANT
124 DIVISION AVE.                           5705 STAGE ROAD SUITE 164              100 VILLAGE MANOR BLVD. APT9
BROOKLYN, NY 11211                          BARTLETT, TN 38134-3320                HAUGHTON, LA 71037




ESSENCE WILLIAMS                            ESSIE JERNIGAN                         ESSIE LYONS
4587 RUSS RD                                50 WOODS VINE ROAD                     8455 HEMLEY RD
MEMPHIS, TN 38141                           HEBER SPRINGS, AR 72543                BAYOU LA BATRE, AL 36509




ESSIE REED                                  ESTASHIA HOSKINS                       ESTATE OF DAVID T WILSON
344 HARRIS ST                               310 VINE ST                            C/O DAVID T WILSON JR
COLLIERVILLE, TN 38017                      ABERDEEN, MS 39730                     PO BOX 267
                                                                                   LOUISVILLE, MS 39339




ESTATE OF HOWARD WILLIAMS                   ESTATE OF M.S. DREWRY                  ESTATE OF M.S. DREWRY
779 CULVER ROAD                             2112 9TH AVENUE                        ATTN WALLACE THRASHER
NETTLETON, MS 38858-9137                    HALEYVILLE, AL 35565                   2112 9TH AVE
                                                                                   HALEYVILLE, AL 35565




ESTATE OF MRS EVELYN POUNDERS               ESTATE OF PAUL A LAMBERT JR, THE       ESTELLA LOWERY
PO BOX 23                                                                          524 RUTLAND DR
HAMILTON, MS 39746                                                                 DUBLIN, GA 31021




ESTELLE FORMAN                              ESTELLE WARREN                         ESTES GROUP INC, THE
PO BOX 232                                  1800 E TEXAS HILL RD APT               PO BOX 12486
COMPWELL, AL 35054                          MONTICELLO, FL 32344-2341              JACKSON, MS 39236




ESTHER AGYEMANG                             ESTHER TELLA                           ESTRELLA HERNANDEZ
4984 DURBIN AVE                             156 MAIN ST                            1050 WYATT TOWN ROAD
MEMPHIS, TN 38127                           BUIES CREEK, NC 27506                  BURNSVILLE, NC 28714




ET BROWNE DRUG CO INC                       ET BROWNE DRUG CO INC                  ET BROWNE DRUG CO INC
(BLACK & BEAUTIFUL)                         ATTN GILBERT RODRIGUEZ                 ATTN MELISSA VIETNI
440 SYLVAN AVE                              440 SYLVAN AVE                         440 SYLVAN AVE
ENGLEWOOD CLIFFS, NJ 07632                  ENGLEWOOD CLIFFS, NJ 07632             ENGLEWOOD CLIFFS, NJ 07632
ET BROWNE DRUG CO INC Case 19-11984-CSS     DocDRUG
                                     ET BROWNE    36 COFiled
                                                         INC 09/10/19   PageETHAN
                                                                             498 BATCHLOR
                                                                                  of 1514
ATTN PETER AUGUSTINE, VP SALES       ATTN ROBERT NEIS, PRESIDENT            194 WELDON DRIVE
440 SYLVAN AVE                       440 SYLVAN AVE                         MARTIN, TN 38237
ENGLEWOOD CLIFFS, NJ 07632           ENGLEWOOD CLIFFS, NJ 07632




ETHAN BELT                            ETHAN CASH                            ETHAN CAVINESS
1210 MAIN ST                          78 BURCHETT CIRCLE                    103 RIPPAVILLE ST
VAN BUREN, AR 72956                   BURKESVILLE, KY 42717                 SALTILLO, MS 38866




ETHAN CULPEPPER                       ETHAN DAIGLE                          ETHAN DOYLE
164 CICERO ROAD                       953 HIGHWAY 754                       335 PINE RIDGE DR
LAYFAYETTE, GA 30728                  SUNSET, LA 70584                      SAULSBERRY, TN 38067




ETHAN FARTHING                        ETHAN HUNTER                          ETHAN JOHNSON
5071 GEORGIA HWY 15 SOUTH             2500 COUNTY HIGHWAY 99                1920 LAFORET DRIVE
WRIGHTSVILLE, GA 31096                HALEYVILLE, AL 35565                  SELMA, AL 36701




ETHAN JOHNSON                         ETHAN JOHNSON                         ETHAN MAYBERRY
313 ARCH ST                           313 ARCH STREET                       2355 MAYBERRY ROAD
DUBLIN, GA 31021                      DUBLIN, GA 31021                      WAYNESBORO, TN 38485




ETHAN MCKAMIE                         ETHAN MONTGOMERY                      ETHAN PAUL
1008 N LYNN                           175 GLENDA DR                         2945 SANDPATH RD
GLADEWATER, TX 75647                  JASPER, TN 37347                      BONIFAY, FL 32425




ETHAN PIERCE                          ETHAN PRENTISS                        ETHAN RATLIFF
11 KALI COURT                         25 CURTIS HINTON RD                   12145 HWY 81
CONWAY, AR 72032                      RICHTON, MS 39476                     RUSSELLVILLE, AL 35654




ETHAN WATKINS                         ETHAN WISE                            ETHEL BIRGE
171 PIERCE BROWN RD                   852 MT. PLEASANT ROAD                 22 WOODBRIAR DRIVE
HARTWELL, GA 30643                    MT OLIVE, MS 39119                    JACKSONVILLE, AR 72076




ETHEL EWING                           ETHEL LIVINGSTON                      ETHEL MCKIRGAN
145 NORTH 4T STREET                   728 CITY RD 181                       428 PONDEROSA RD LOT6
W. HELENA, AR 72390                   EUTAW, AL 35462                       LYONS, GA 30436




ETHEL PATTEN                          ETHEL SEATON                          ETHEL SUEHIRO
3935 SOUTHMONT DRIVE                  6800 HIGHWAY 161 N                    160 SILVERY LN
MONTGOMERY, AL 36105                  WALLS, MS 38680                       LIBERTY, SC 29657
ETHEL THAMES               Case 19-11984-CSS
                                          ETHELLADoc  36
                                                  DRANE       Filed 09/10/19   PageETNA
                                                                                    499PRODUCTS
                                                                                        of 1514CO INC
178 HILL CREST CIR                         99 STONEWALL RD APT 13                  ATTN JEFFREY SNYDER
LOUISVILLE, MS 39339                       BYHALIA, MS 38611                       99 MADISON AVE, 11TH FL
                                                                                   NEW YORK, NY 10016




ETNA PRODUCTS CO INC                       ETOWAH CITY RECORDER                    ETOWAH CITY RECORDER
C/O MICHELLE SNYDER                        723 OHIO AVE                            PO BOX 1077
53 WEST 23RD STREET                        ETOWAH, TN 37331                        ETOWAH, TN 37331
NEW YORK, NY 10010




ETOWAH CO COMMISSIONER                     ETOWAH CO COMMISSIONER                  ETOWAH FIRE DEPT.
800 FORREST AVENUE                         TAX COLLECTIONS                         126 8TH STREET
GADSDEN, AL 35901                          800 FORREST AVENUE                      ETOWAH, TN 37331
                                           GADSDEN, AL 35901-3641




ETOWAH POLICE DEPT.                        ETOYLE ARD                              ETTA GORDON
723 OHIO AVE                               8413 HWY 6 WEST                         201 ATKINS APT F7
ETOWAH, TN 37331                           PONTOTOC, MS 38863                      SARDIS, MS 38666




ETTA GORDON                                ETTA GORDON                             ETZION CANDLES CO.
22700 HIGHWAY 51 APT D-2                   22700 HWY 51 N APT D2                   C/O LESLIE MENDELSOHN
SARDIS, MS 38666                           SARDIS, MS 38666                        50 E.PALISADE AVENUE
                                                                                   SUITE 422
                                                                                   ENGLEWOOD, NJ 07631



EUDELL EDMOND                              EUGENE HESTER                           EUGENE LYLES
715 FRANKLIN LANE                          226 KINGS DEER COURT                    1811 GRAND MANOR DR
DUBLIN, GA 31021                           CLARKSVILLE, TN 37042                   HERNANDO, MS 38632




EUGENE MAYES                               EUGENE MCFARLAND                        EUGENE MEADOWS
1303 SW 12TH COURT                         3367 COLEMAN RD                         2013 ROCKEY BROOK ROAD
WAGONER, OK 74467                          MEMPHIS, TN 38128                       OPELIKA, AL 36801




EUGENE SMITH                               EUGENE TRIBBITT                         EUGENE WILSON
17 WINDY RIDGE COVE                        2767 SONORA DR APT 1                    115 E CHIPPEWA ST APT 4
JACKSON, MS 39211                          MEMPHIS, TN 38115                       BROOKHAVEN, MS 39601




EUGENIA POOLE                              EULA EASON                              EULA M OUSLEY
571 CAT SQUIRREL RD                        802 CAROLINA STREET                     1304 HWY 43 S
GLENWOOD, GA 30428                         MINDEN, LA 71055                        CANTON, MS 39046-9677




EULA MAY SHAW                              EULIZES ROBLERO                         EUNICE BARBER
3934 HAYS RD                               1504 27TH STREET                        45 DAN LANE
EUPORA, MS 39744-6829                      HALEYVILLE, AL 35565                    SPRUCE PINE, NC 28777
EUNICE CITY COURT         Case 19-11984-CSS     Doc 36
                                         EUNICE DUBOSE        Filed 09/10/19   PageEUNICE
                                                                                    500 of   1514
                                                                                          FIRE DEPARTMENT
PO BOX 591                               PO BOX 65461                              100 WEST PARK AVENUE
EUNICE, LA 70535                         VIRGINIA BEACH, VA 23467-5461             EUNICE, LA 70535




EUNICE JUNIEL                            EUNICE MCCONNELL                          EUNICE POLICE DEPARTMENT
GULFPORT, MS 39503                       2255 DOTHAN ROAD                          300 SOUTH 2ND STREET
                                         BAINBRIDGE, GA 39817                      EUNICE, LA 70535




EUNICE SHERRER                           EUNICE VELLELA                            EUPORA FIRE DEPARTMENT
1351 E. RIVER ROAD                       4518 OLD WILLIAMSTON                      102 EAST CLARK AVENUE
BAINBRIDGE, GA 39817                     BELTON, SC 29627                          EUPORA, MS 39744




EUPORA POLICE DEPARTMENT                 EUREKA CORPORATION                        EUREKA WARD
320 GOULE AVENUE                         BEST WESTERN EUREKA INN                   137 B-4 HADLEY DR
EUPORA, MS 39744                         101 E VAN BUREN STREET                    CLARKSVILLE, TN 37042
                                         EUREKA SPRINGS, AR 72632




EUROPEAN HOME DESIGNS                    EUROPEAN SOAPS                            EURO-WARE INC
347 5TH AVE 2ND FL                       18125 ANDOVER PARK WEST                   ATTN RAYMOND ZAYLOUNE
NEW YORK, NY 10016                       TUKWILA, WA 98188-4748                    458 E 101ST ST
                                                                                   BROOKLYN, NY 11236




EUSTIS SQUARE ONE LLC                    EUTAW POLICE DEPARTMENT                   EVA BETHANY
C/O GROSSMAN & COMPANY                   116 MAIN ST                               410 PINE STREET
3333 S. ORANGE AVE                       EUTAW, AL 35462                           LEXINGTON, MS 39095
STE 201
ORLANDO, FL 32806



EVA BOWMAN-JOHNSON                       EVA BROWN                                 EVA BURCH
1895 SHIELDS ROAD                        13515 NORTH MAIN STREET                   315 STEWART AVE
SUMMERVILLE, GA 30747                    SOMERVILLE, TN 38068                      RIVER RIDGE, LA 70123




EVA BURGESS                              EVA CHANDLER                              EVA DAVIS
110 SWEET GUM COVE                       546 CR 607                                26 BILL DAVIS LANE
SENATOBIA, MS 38668                      TEAGUE, TX 75860                          MONTICELLO, MS 39654




EVA FOSTER                               EVA HOLCOMB                               EVA JOHNSON
101 CUMBERLAND LANE                      723 CR 2346                               P.O. BOX 201
DIXON SPRINGS, TN 37057                  SALTILLO, MS 38849                        GLENNVILLE, GA 30427




EVA MENDSEN                              EVA MORGAN                                EVA RAGON
113 SOUTH BAY RD UNIT 1101               4383 POLLY ROAD                           103 CR389
EATONTON, GA 31024                       CHATSWORTH, GA 30705                      WATER VALLEY, MS 38965
EVA SANCHEZ              Case 19-11984-CSS     Doc 36
                                        EVA STOKES          Filed 09/10/19   PageEVA
                                                                                  501   of 1514
                                                                                     TITSWORTH
209 BRANDI LANE                         49 COLEY ROAD                            122 RAINS STREET
CLINTON, SC 29325                       BREWTON, AL 36426                        PEA RIDGE, AR 72715




EVA WHITE                               EVALANI HUTTON                           EVAN GREEN
2098 SMYRNA CHURCH RD                   7062 LARKFIELD RD                        528 ROCKDALE CIRLCE
CHATSWORTH, GA 30705                    OLIVE BRANCH, MS 38654                   DUBLIN, GA 31021




EVAN LANG                               EVAN SHAW                                EVAN WASSER
903 TODD ST                             2882 MACKEY LN                           2117 DOVER DRIVE
BASTROP, LA 71220                       SHREVEPORT, LA 71101                     CARROLLTON, TX 75006




EVANGELIA KENT                          EVANS & PETREE                           EVANS & PETREE
121 HILLCREST ST                        1000 RIDGEWAY LOOP RD                    PO BOX 771020
STANTON, TN 38069                       MEMPHIS, TN 38120                        MEMPHIS, TN 38177




EVANS & PETREE                          EVANS CO TAX COMMISSIONER                EVANS CO TAX COMMISSIONER
PO BOX 771020                           201 FREEMAN ST, STE 4                    PO BOX 685
MEMPHIS, TN 38177-1020                  CLAXTON, GA 30417                        CLAXTON, GA 30417




EVANS DISPOSAL SERV INC                 EVANS-SOMATA GROUP LLC                   EVEANN DICKS
PO BOX 910                              PO BOX 1350                              108 LAUREL LN
DUBLIN, GA 31040-0910                   WAYNESBORO, GA 30830                     MEGREGOR, TX 76657




EVEE M KLASER                           EVELYN A DEDMON                          EVELYN AYIM
1005 ROCKGARDENS DR                     BOX 254                                  1502 HASKELL DRIVE
HERBER SPRINGS, AR 72543                RAYMOND, MS 39154-0254                   RUSTON, LA 71270




EVELYN BARNES                           EVELYN BRADEN                            EVELYN BRASFIELD
185 COUNTY RD 186                       ONE ELMWOOD STREET                       345 CHRISTMAS LANE
IUKA, MS 38852                          ROME, GA 30161                           BROWNSVILLE, TN 38012




EVELYN BURFORD                          EVELYN CARIDI                            EVELYN CARTER
3028 ELGIN DRIVE                        320 S MATTIE AVE                         798 SCUFFLETOWN HWY
MEMPHIS, TN 38115                       SYCAMORE, GA 31790                       MERSHON, GA 31551




EVELYN CROW                             EVELYN D. RICHARD                        EVELYN DALTON
12709 HWY 270                           3527 HWY 457                             7552 HWY 67 WEST
PINE BLUFF, AR 71602                    ALEXANDRIA, LA 71302                     MOUNTAIN CITY, TN 37683
EVELYN DANIEL           Case 19-11984-CSS
                                       EVELYN Doc 36 Filed 09/10/19
                                              EDWARDS                 PageEVELYN
                                                                           502 of  1514
                                                                                 ELLDER
514 OLD 70                             7087 HAMPTON DRIVE                 112 WEST FLORAL STREET
WHITE BLUFF, TN 37187                  HORN LAKE, MS 38637                GREENVILLE, TN 37743




EVELYN ELLISON                         EVELYN FAULKNER                    EVELYN GREEN
158 KEENER                             103 FOSTER CIRCLE                  52 MICROWAVE RD
CHATSWORTH, GA 30705                   LAFAYETTE, GA 30728                LANE, SC 29564




EVELYN GREEN                           EVELYN IRWIN                       EVELYN JOHNSON
546 HWY 135                            311 HWY 229 N                      1154 CRIBBS RD S.W.
NAYLOR, GA 31641                       POYEN, AR 72128                    TOWNSEND, GA 31331




EVELYN KENNEDY                         EVELYN KOEHN                       EVELYN MARSHALL
9185 OSBORNTOWN RD                     21704 ST. HWY 293 S                117 STEVEN STREET
ARLINGTON, TN 38002                    DUMAS, AR 71639                    KINSTON, AL 36453




EVELYN MCBRIDE                         EVELYN P JACKSON C/F               EVELYN REEVES
673 N. LEXINGTON ST                    COURTNEY L JACKSON UGMA/WA         416 HWY 52 EAST
DURANT, MS 39063                       40930 N CROCKETT TRL               OPP, AL 36467
                                       ANTHEM, AZ 85086




EVELYN ROACH                           EVELYN SMITH                       EVELYN STARK
168 SOUTH LAKE FOREST DR               7527 CHEROKEE HILLS RD             3499 COUNTY RD 100
CROSS HILL, SC 29332                   FAIRVIEW, TN 37062                 CORINTH, MS 38834




EVELYN STERLING                        EVELYN THOMPSON                    EVELYN TOLBERT
422 PERSIMMON STREET                   733 MOBLEY                         936 FAWN CIRCLE
STAMPS, AR 71860                       DOERUN, GA 31744                   DUNLAP, TN 37327




EVELYN VALDES                          EVELYN YOUNG                       EVENDER DOWNS
112 LANDS END DR                       381 OMAHA RD.                      51 NORTH MAIN STREET
IVA, SC 29655                          ROANOKE, AL 36274                  STARTEX, SC 29377




EVENFLO CO                             EVENFLO COMPANY INC                EVENFLO FEEDING INC.
ATTN MARK ROBBINS                      225 BYERS ROAD                     9277 CENTRE POINTE DR
225 BYERS RD                           MIAMISBURG, OH 45342               SUITE 160
MIAMISBURG, OH 45342                                                      WEST CHESTER, OH 45069




EVENLYN SMITH                          EVENT SALES INC.                   EVER RAINBOW INDUSTRIAL LTD
2139 PINEHURST DR                      3359 CENTRAL AVE NE                ATTN SAMSON CHAN
LAPLACE, LA 70069                      MINNEAPOLIS, MN 55418              UNIT 1509, 15/F, 118 CONNAUGHT RD WEST
                                                                          HONG KONG
                                                                          HONG KONG
EVER SPARKLE IND.CO.LTD.Case   19-11984-CSS    Doc
                                         EVERADO    36 Filed 09/10/19
                                                 HERNANDEZ                   PageEVEREADY
                                                                                  503 of 1514
                                                                                          BATTERY COMPANY
ROOM 504 5 FL.                           3271 GAYLORD LINE                       PO BOX 751162
TST EAST KOWLOON HK                      MEMPHIS, TN 38118                       CHARLOTTE, NC 28275
CHINA




EVERETT HOWSE                            EVERETT MOSLEY                          EVERETT OVERSTREET
816 SUNFLOWER AVENUE                     4705 NEWMAN RD                          8300 CITY ROAD 550
CLARKSDALE, MS 38614                     BETHUNE, SC 29009                       MINTER CITY, MS 38944




EVERETTE ADCOCK                          EVERETTE KIMBRIEL                       EVERGOOD TOYS
341 WESTHILL RD                          4403 BUCKLEY RD                         3032 E. MILLBRAE LN
DURANT, MS 39063                         CHUNKY, MS 39323                        SAVANNAH, GA 31416




EVERGREEN ENTREPRISES OF VIRGINIA LLC    EVERGREEN ENTREPRISES OF VIRGINIA LLC   EVERGREEN ENTREPRISES OF VIRGINIA LLC
ATTN ELINA JIN                           ATTN JOHN TOLER, PRESIDENT              ATTN KIEU VUU
5915 MIDLOTHIAN TPK                      5915 MIDLOTHIAN TPK                     5915 MIDLOTHIAN TPK
RICHMOND, VA 23225                       RICHMOND, VA 23225                      RICHMOND, VA 23225




EVERGREEN FIRE DEPT                      EVERGREEN POLICE DEPT                   EVERITT, JAMES H
434 RURAL ST.                            210 E. FRONT ST.                        733 HWY 583 SE
EVERGREEN, AL 36401                      EVERGREEN, AL 36401                     BROOKHAVEN, MS 39601




EVERITT, JAMES H, JR                     EVERITT, JAMES H, JR                    EVERLEAN JOHNSON
733 HWY 583 SE                           PO BOX 759                              BOX 73 ANDERSON ST.
BROOKHAVEN, MS 39601                     PRENTISS, MS 39474                      MIDNIGHT, MS 39115




EVERNOBLE LTD                            EVERWISE LIMITED                        EVIE SILVERS
ATTN RINGO KWOK WAI YIN, DIRECTOR        2/F TOWER 1 ENTERPRISE SQ               2200 BUGSCUFFLE SPUR
UNIT G 1/F HOP HING INDUSTRIAL BLDG      9 SHEUNG YUET ROAD                      HIAWASSEE, GA 30546
704 CASTLE PEAK RD                       KOWLOON BAY HK
LAI CHI KOK, KOWLOON HONG KONG           HONG KONG



EVIN SPELL                               EVINCO INCORPORATED                     EVLYN SNELL
1801 HORRIDGE STREET                     DOUG SAGE                               897 FRANCONIA VILLAGE APT 849
VINTON, LA 70668                         137 S. AZALEA POINT DR.                 ALICEVILLE, AL 35442
                                         PONTE VEDRA BEACH, FL 32082




EVOLUTION LIGHTING LLC                   EVON MOORE                              EVRIHOLDER PRODUCTS LLC
ATTN LEON BIBI, VP BUSINESS              509 N MISSISSIPPI STREET                1500 S LEWIS STREET
DEVELOPMENT                              CROSSETT, AR 71635-2754                 ANAHEIM, CA 92805
16200 NW 59 AVE STE 101
MIAMI LAKES, FL 33014



EVURN THIBODEAUX                         EWALL SEYMOUR                           EXCEL BOTTLING CO.
108 QUAIL HOLLOW DR                      4760 BETHAY DRIVE                       488 S. BROADWAY
ATOKA, TN 38004                          MEMPHIS, TN 38125                       BREESE, IL 62230
EXCEL HANDBAGS CO INC. Case   19-11984-CSS     Doc 36 Filed 09/10/19
                                        EXCEL MARKETING                       PageEXCEL
                                                                                   504 REALTY
                                                                                        of 1514
                                                                                              TRUST-ST INC
3651 NW 81ST ST.                                                                  C/O NEW PLAN EXCEL REALTY TRUST INC
MIAMI, FL 33147                                                                   ATTN OFFICE OF GENERAL COUNSEL
                                                                                  1120 AVENUE OF THE AMERICAS, 12TH FL
                                                                                  NEW YORK, NY 10036



EXCELL BRANDS LLC                       EXCELL BRANDS LLC                         EXCELL BRANDS LLC
ATTN NICHOLAS FERULLO, NATL ACCTS MGR   ATTN WAYNE HAMMERLING, PRESIDENT          ATTN WAYNE HAMMERLING, PRESIDENT
3 INDEPENDENCE WAY STE 114              295 DURHAM AVE STE C                      3 INDEPENDENCE WAY STE 114
PRINCETON, NJ 08540                     SOUTH PLAINFIELD, NJ 07060                PRINCETON, NJ 08540




EX-CELL HOME FASHIONS INC               EXCELL MARKETING LC                       EXCELL MARKETING LC
295 FIFTH AVE.                          ATTN PATRICK D BURTON, VP FINANCE &       PO BOX 1297
SUITE 612                               OPER                                      DES MOINES, IA 50305
NEW YORK, NY 10016                      5501 PARK AVE
                                        DES MOINES, IA 50321



EXCELL MARKETING                        EXCELSIOR EMC                             EXCITE LIMITED
ATTN DEB STRATTON                       PO BOX 828                                ATTN BRANDON LAWSON, PRESIDENT
5501 PARK AVE                           METTER, GA 30439-0828                     2F KWAI WAH COURT
DES MOINES, IA 50321                                                              181 SAI YEE ST
                                                                                  MONG KOK, KOWLOON, HONG KONG HONG
                                                                                  KONG


EXECUTIVE RECRUITERS OF WINDSOR LLC     EXELL WATER AND COFFEE INC.               EXIDE TECHNOLOGIES
15 HEREFORD DRIVE                       EXELL COMPANIES                           ATTN CURTIS BRISON, VP SALES
PRINCETON JUNCTION, NJ 08550            PO BOX 5393                               13000 DEERFIELD PKWY BLDG 200
                                        JACKSON, MS 39296-5393                    MILTON, GA 30004-6118




EXISOR LLC                              EXPEDITORS INTL -MEMPHIS                  EXPEDITORS INTL OF WSHTN
ATTN WAYNE W WOODWARD                   6005 FREEPORT AVE STE 102                 ATTN ACCOUNTING DEPT
8295 TOURNAMENT DR, STE 150             MEMPHIS, TN 38141                         1015 3RD AVE 12TH FL
MEMPHIS, TN 38125                                                                 SEATTLE, WA 98104




EXPERIAN MARKETING SOLUTIONS INC        EXPO TRADING INC.                         EXPRESS EMPLOYMENT PROF.
ATTN JONATHAN KELLEHER, DIR OF          4927 PACIFIC BLVD.                        EXPRESS SERVICES INC.
FINANCE                                 B KATUZIAN PH 3235814300                  5740 GETWELL ROAD BLDG 6
955 AMERICAN LN                         VERNON, CA 90058                          SOUTHAVEN, MS 38672
SCHAUMBURG, IL 60173



EXPRESS SCRIPTS INC                     EXPRESS SERVICES INC                      EXQUISITE APPAREL
ATTN DANIELLE JAKUBEK                   DBA EXPRESS EMPLOYMENT                    350 FIFTH AVENUE
100 PARSON POND DR C3-002               PROFESSIONALS                             NEW YORK, NY 10118
FRANKLIN LAKES, NJ 07417                8516 NW EXPRESSWAY
                                        OKLAHOMA CITY, OK 73162



EXTREME CONCEPTS LLC                    EXTREME CREATIONS                         EXZELMAN WARE
34 WEST 33RD STREET 2 FL                3399 PEACHTREE RD ST 535                  4300 N GETWELL RD
NEW YORK, NY 10001                      ATLANTA, CA 95762                         MEMPHIS, TN 38118




EYCHANA MURPHY                          EYE ON TECHNOLOGIES CORP                  EYEON TECHNOLOGIES
10 KATHY LANE                           227 SOUTH MCLEAN BLVD                     C/O TAYLOR CATES BURCH PORTER &
MONROE, LA 71203                        MEMPHIS, TN 38104                         JOHNSON
                                                                                  130 NORTH CT
                                                                                  MEMPHIS, TN 38103
                      Case
E-Z CASH CHECK ADVANCES        19-11984-CSS     Doc 36
                                         EZ PRODUCTS      Filed
                                                     OF SOUTH   09/10/19
                                                              FLORIDA LLC        PageEZ505 of 1514
                                                                                        PRODUCTS OF SOUTH FLORIDA LLC
415 S. JEFFERSON ST                       ATTN DARREN COLANGELO                      ATTN JAMES K MCMAHON, DIRECTOR
MACON, MS 39341                           1800 N MILITARY TRL STE 150                1800 N MILITARY TRL STE 150
                                          BOCA RATON, FL 33431                       BOCA RATON, FL 33431




EZ PRODUCTS OF SOUTH FLORIDA LLC          EZ PRODUCTS OF SOUTH FLORIDA, LLC          EZP INTERNATIONAL
EZP INTERNATIONAL                         C/O SHRAIBERG, LANDAU & PAGE               ATTN DARREN COLANGELO, OPERATIONS
1800 N MILITARY TRL STE 150               ATTN PATRICK DORSEY, ESQ.                  DIR
BOCA RATON, FL 33431                      2385 NW EXECUTIVE CTR                      1800 N MILITARY TRL STE 150
                                          BOCA RATON, FL 33431                       BOCA RATON, FL 33431



EZRASONS INC.                             F & M BANK                                 F & M BANK
ATTN DOUG WAGNER                          911 ROBERT TOOMBS AVE                      PO BOX 280
37 W. 37 STREET                           WASHINGTON, GA 30673                       WASHINGTON, GA 30673
NEW YORK, NY 10018




F & M PROPERTIES                          F 3 BRANDS LLC                             F J HOLDINGS I LLC
ATTN FRED SMITH                           2400 NW INDUSTRIAL PKWY                    ATTN BRANDON FRENCH
PO BOX 1066                               EMPORIA, KS 66801                          PO BOX 768
MAGNOLIA, AR 71753                                                                   CLARKSON, NY 14430




F J HOLDINGS I LLC                        F O GIVENS JR &                            F&M TOOL & PLASTICS INC
ATTN JAMES F KHURI, CEO                   JANET B GIVENS JT TEN                      ATTN DEB FONTAINE
607 N HILLCREST                           202 GILMORE                                163 PIONEER DR
BEVERLY HILLS, CA 90210                   SENATOBIA, MS 38668-2703                   LEOMINSTER, MA 01453




F&M TOOL & PLASTICS INC                   F&M TOOL AND PLASTICS INC                  F. GERARD FOURNET
ATTN ROB SAVOIE                           ATTN DEB FONTAINE                          304 EASTWOOD DRIVE
163 PIONEER DR                            163 PIONEER DR                             FRANKLIN, LA 70538
LEOMINSTER, MA 01453                      LEOMINISTER, MA 01453




F. M. THORPE MFG. CO. THORCO              F.B. WASHBURN CANDY CORP.                  F.E.B. DISTRIBUTING CO.AB INC.
THORCO                                    ATTN BOBBIE POFF                           12155 INTAPLEX PARKWAY
PO BOX 96965                              137 PERKINS AVENUE                         GULFPORT, MS 39503
CHICAGO, IL 60693                         BROCKTON, MA 02304




F/5 CONSULTING GROUP LLC                  FA COMMERCIAL DUE                          FA SYSTEMS DBA MICROWORLD
3600 INVESTMENT LANE                      DILIGENCE SERVICES CO                      414 ALASKA AVE
SUITE 101                                 FLOOD ELEVATION SERVICES                   TORRANCE, CA 90503
WEST PALM BEACH, FL 33404                 3550 W ROBINSON ST STE300
                                          NORMAN, OK 73072



FABER AND BRAND LLC                       FABION CARTER III                          FABRI-TECH INC.
PO BOX 10110                              126 DOGWOOD DRIVE                          JAY MORRIS
COLUMBIA, MO 65203                        CANTON, MS 39046                           6719 PINE RIDGE COURT
                                                                                     JENISON, MI 49428




FAGRON                                    FAIRCO 61 LLC                              FAIRFIELD RECORDER (THE)
NW 6213                                   ATTN ROSEMARIE FAIR, CCIM, PRESIDENT       101 E COMMERCE
PO BOX 1450                               1148 VICKERY LN                            FAIRFIELD, TX 75840
MINNEAPOLIS, MN 55485-6213                CORDOVA, TN 38016
FAIRFIELD VFW INC    Case      19-11984-CSS     Doc
                                         FAIRHOPE FIRE36   Filed 09/10/19
                                                       DEPARTMENT            PageFAIRHOPE
                                                                                  506 of POLICE
                                                                                          1514
551 E REUNION STREET                      107 N. SECTION ST.                     DEPARTMENT
CONTACT: AUBREY CHALDS                    FAIRHOPE, AL 36345                     107 NORTH SECTION STREET
FAIRFIELD, TX 75840                                                              FAIRHOPE, AL 36532




FAIRHOPE PUBLIC UTILITIES                 FAIRVIEW PHARMACY INC                  FAIRVIEW PHARMACY INC
PO DRAWER 429                             ATTN BETH HARLOW, OWNER, OFFICER       ATTN GALE HARLOW, OWNER, OFFICER
FAIRHOPE, AL 36533




FAIRVIEW PHARMACY INC                     FAIRWAY ROANOKE LLC                    FAITH JOYCE
ATTN JAMES ANDERSON, OWNER, OFFICER       152 WEST 57TH ST 22ND FL               181 OAK GROVE RD
                                          NEW YORK, NY 10019                     MILAN, TN 38358




FAITH LAPOOLE                             FAITH PERRY                            FAITH PHILLIPS
214 DAN GILL                              1357 HWY 241                           115 BARHAM RD
DUMAS, AR 71639                           BRINKLEY, AR 72021                     DUBACH, LA 71235




FAITH PRINCE                              FAITH SANDERS                          FAITH SCHUTTE
606 CLIFTON STREET                        39 CR 177                              101 MORNINGSIDE WAY
TIPTONVILLE, TN 38079                     IUKA, MS 38852                         CANON, GA 30520




FAITH SWENSON                             FAITH SWENSON                          FALCON FIRE PROTECTION LLC
3820 SPRUCE DR                            3820 SPRUCE DR.                        102 OAKCREST LN
VALDOSTA, GA 31605                        VALDOSTA, GA 31605                     WARNER ROBINS, GA 31088




FALISHIA SKINNER                          FALJARAY LEWIS                         FALLON FOWLER
305 RIVER ROAD                            505 NORTH CHEVIS                       5201 SHELLSFORD RD
JACKSON, MS 39201                         RAYNE, LA 70578                        MCMINNVILLE, TN 37110




FALLON JENKINS                            FALLON WYATT                           FAMILY CONCEPTS LTD
330 GOLDEN RD.                            950 GEORGE CROWE ROAD                  PO BOX 551236
COLUMBIANA, AL 35051                      ODENVILLE, AL 35120                    GASTONIA, NC 28055-1236




FAMILY COURT OF JEFFERSON                 FAMILY COURT                           FAMILY COURT
120 SECOND COURT NORTH                    PO BOX 1557                            PO BOX 1885
BIRMINGHAM, AL 35204-4765                 CAMDEN, SC 29020                       SUMMERVILLE, SC 29484




FAMILY FOUR CONSTRUCTION INC              FAMILY HEALTH CENTER INC               FAMILY HEALTH CENTER INC
PO BOX 44                                 117 S 11TH AVE                         C/O TEXAS ASSOC OF COMM HEALTH CTR
CEDARTOWN, GA 30125                       LAUREL, MS 39440                       INC
                                                                                 ATTN LYNN FORD
                                                                                 5900 SOUTHWEST PKWY, BLDG 3
                                                                                 AUSTIN, TX 78735
                        Case
FAMILY MEDICAL CENTER INC       19-11984-CSS     Doc 36CENTER
                                          FAMILY MEDICAL  Filed
                                                              INC09/10/19    PageFAMILY
                                                                                  507 of  1514CENTER PHARMACY INC
                                                                                        MEDICAL
1467 HWY 1 S                               PO BOX 4618                           300 N CONGRESS BLVD
GREENVILLE, MS 38701-7141                  GREENVILLE, MS 38704                  SMITHVILLE, TN 37166




FAMILY PHARMACY OF MCCOMB                  FAMILY SUPPORT REGISTRY               FAMILY TREE INTL. CORP.
                                           PO BOX 1800                           ATTN MS. AGNES JIH
                                           CARROLLTON, GA 30112-1800             10998 S. WILCREST
                                                                                 SUITE 288
                                                                                 HOUSTON, TX 77099



FAN FEI                                    FANATIC GROUP, THE                    FANESIA REDD
3700 MAPLESHADE LANE 3092                  ATTN GREGG SOLOMON, PRESIDENT         1789 NORTHVIEW DRIVE
PLANO, TX 75075                            400 RARITAN CTR PKWY, STE E           GREENVILLE, MS 38701
                                           EDISON, NJ 08837




FANFAVE INC.                               FANNIE CLARK                          FANNIE COLLIER
285 S DUPONT AVE                           3123 SHIRLEY DRIVE                    526 LAKEVIEW COVE
UNIT 104                                   JACKSON, MS 39212                     RIDGELAND, MS 39157
ONTARIO, CA 91761




FANNIE JACKSON                             FANNIE JAMES                          FANNIE TRUFANT
5707 GUAVA PARK CT                         PO BOX 1573                           POST OFFICE BOX 925
JACKSONVILLE, FL 32204                     CLEVELAND, MS 38732                   CENTERVILLE, MS 39639




FANTASIA ACCESSORIES LTD.                  FANTASIA COPORATION                   FANTASIA COPORATION
31 WEST 34TH STREET                        ATTN JOHN PERRONE, VP OF SALES        ATTN YINY FLORES
5TH FLOOR                                  600 VALLEY HEALTH PLAZA               600 VALLEY HEALTH PLAZA
NEW YORK, NY 10001                         PARAMUS, NJ 07652                     PARAMUS, NJ 07652




FANTASMA MAGIC                             FANTASMA TOYS                         FANTASTIC ARTIFICIAL FLOWER FACTORY
ATTN MECHELE UTSLER, VP OF                 ATTN MECHELE UTSLER, VP OF            ATTN BEN CHEUNG, MANAGER
OPERATIONS                                 OPERATIONS                            6C BLOCK 2 TAI PING IND CTR
421 SEVENTH AVE 3 FL                       421 SEVENTH AVE 3 FL                  55 TING KOK ROAD
NEW YORK, NY 10001                         NEW YORK, NY 10001                    TAI PO, HONG KONG CHINA



FANTAZZMO FUN STUFF                        FARIBAULT FOODS INC                   FARIBAULT FOODS INC
BOBBIE POFF                                ATTN BOB GRUHIKE, SALES MANAGER       ATTN JAMIE DEBOER
5235 MENDENHALL PARK PLAC                  1819 2 AVE NW                         1819 2 AVE NW
MEMPHIS, TN 38115                          FARIBAULT, MN 55021                   FARIBAULT, MN 55021-3035




FARIBAULT FOODS INC                        FARMER STATE BANK                     FARMERS & MERCHANTS BANK
ATTN RICK MORROW, EVP SALES &              100 MAIN STREET                       104 NORTH MAIN STREET, PO BOX 559
MARKETING                                  MT CITY, TN 37683                     SYLVANIA, GA 30467
1819 2 AVE NW
FARIBAULT, MN 55021



FARMERS & MERCHANTS BANK                   FARMERS & MERCHANTS BANK              FARMERS & MERCHANTS BANK
201 NORTH MAIN STREET                      4 N CARTER ST                         PO BOX 187
STATESBORO, GA 30458                       LAKELAND, GA 31635                    LAKELAND, GA 31635
FARMERS AND MERCHANTSCase
                      BANK   19-11984-CSS    Doc
                                       FARMERS    36& TRUST
                                               BANK     Filed
                                                            CO.09/10/19      PageFARMERS
                                                                                  508 of BANK
                                                                                         1514& TRUST
33 WEST MAIN                            PO BOX 250                               200 3 MAIN ST
MARIANNA, AR 72360                      MAGNOLIA, AR 71753                       MAGNOLIA, AR 71753




FARMERS BANK & TRUST                    FARMERS BANK & TRUST                     FARMERS HOME FUNITURE
521 EAST PAGE PO BOX 340                PO BOX 250                               ATTN STORE SERVICES
MALVERN, AR 72104                       MAGNOLIA, AR 71753                       PO BOX 1140
                                                                                 DUBLIN, GA 31040




FARMERS RURAL ELECTRIC COOPERATIVE      FARMERS RURAL ELECTRIC COOPERATIVE       FARMERS STATE BANK
504 SOUTH BROADWAY                      PO BOX 1298                              360 W. COMMERCE
GLASGOW, KY 42141                       GLASGOW, KY 42141                        FAIRFIELD, TX 75840




FARMERS STATE BANK                      FARMERS TELEPHONE COOPERATIVE            FARRIE HERRON
901 HILLCREST PWKY.                     1101 E MAIN ST.                          1018 HARTLEY LANE
DUBLIN, GA 31021                        KINGSTREE, SC 29556                      CRYSTAL SPRINGS, MS 39059




FARRIS BOBANGO BRANAN PLC               FARRISCA MCKINNIE                        FARSHAA PALMORE
999 S SHADY GROVE ROAD                  715 EWING BLVD APT B                     202 BALL STREET
SUITE 500                               MURFREESBORO, TN 37130                   REFORM, AL 35481
MEMPHIS, TN 38120




FASHION ACCESSORY BAZAAR                FASHION BUSINESS CORP.                   FASHION CENTRAL LLC
15 W. 34TH STREET 10001                 1385 BROADWAY STE.1400                   ATTN CHRISTIAN ATTIANESE, OPERATIONS
NEW YORK, NY 10001                      NEW YORK, NY 10018                       MGR
                                                                                 149 MADISON AVE FL 10
                                                                                 NEW YORK, NY 10016



FASHION CENTRAL LLC                     FASHION FORWARD NY I                     FASHION INNOVATION TRADIN
ATTN ISAAC CHKORY                       320 5TH AVE                              BOB GOLDBERG
149 MADISON AVE FL 10                   ROOM 1005                                350 5TH AVE. SUITE 5811
NEW YORK, NY 10016                      NEW YORK, NY 10001                       NEW YORK, NY 10118




FASHION MATTERS LLC                     FASHION OPTIONS INC                      FASHION SALES
PO BOX 1784                             ATTN SAM HADDAD, SALES EXECUTIVE         2617 2ND AVE B
NEW YORK, NY 10156                      1370 BROADWAY 9 FL                       SEATTLE, WA 98121
                                        NEW YORK, NY 10018




FASHION STATION TRUST                   FAST CASH OF CENTRE LLC                  FAST PACE FAR EAST LTD
9283 BAYSPHERE CIRCLE                   PO BOX 307                               27-F KING KONG COMM. CTR
CHICAGO, IL 60674                       RAINESVILLE, AL 35986                    EDISON, NJ 08837




FASTENAL COMPANY                        FATAMEH SHARIFI                          FATE HOWELL
PO BOX 978                              1006 AUDOBON AVENUE APT B                4616 SWEET FLAG LOOP
WINONA, MN 55987-0978                   WEST MONROE, LA 71291                    SOUTHAVEN, MS 38671
FATIE DIXON             Case 19-11984-CSS
                                       FAUGHT,Doc 36 &Filed
                                              RAYMOND ELMA R09/10/19   PageFAUGHT,
                                                                            509 ofRAYMOND
                                                                                   1514 E, JR
208 FOREST AVENUE
JACKSON, MS 39206




FAULK & FOSTER REAL ESTATE INC.        FAULK & FOSTER REAL                 FAULK & FOSTER
1811 AUBURN AVE                        ESTATE INC.                         ATTN CASEY REED
MONROE, LA 71201                       1811 AUBURN AVE                     1811 AUBURN AVE
                                       MONROE, LA 71201                    MONROE, LA 71201




FAULK & FOSTER                         FAULKNER COUNTY TAX COLLE           FAULTLESS STARCH BON AMI COMPANY
ATTN GRETCHEN EZERNACK                 806 FAULKNER ST.                    ATTN JOHN X LIVERS, DIR BUSINESS DEV
1811 AUBURN AVE                        CONWAY, AR 72032                    1025 W 8 ST
MONROE, LA 71201                                                           KANSAS CITY, MO 64101




FAULTLESS STARCH BON AMI COMPANY       FAULTLESS STARCH                    FAY BROWN
ATTN KRISTA BAZALA, SALES ASST         ATTN ANDREW BARRESI                 1114 S 6TH ST
1025 W 8 ST                            1025 W 8 ST                         AUGUSTA, AR 72006
KANSAS CITY, MO 64101                  KANSAS CITY, MO 64101




FAY LOCKLEY                            FAY ONEAL                           FAYDRA YOUNG
1371 COUNTY ROAD 2282                  8790 MAIN ST.                       432 WINDSOR DR
GLENWOOD, AL 36034                     EMVILLE, TN 38332                   JACKSON, MS 39209




FAYE EUBANKS                           FAYE G BRITT                        FAYE GREEN
268 CLYDE EUBANKS ROAD                 4 COUNTY ROAD 205                   942 CANAL ST.
LUCEDALE, MS 39452                     OXFORD, MS 38655-8847               CEDARTOWN, GA 30125




FAYE HOLMES                            FAYE JOHNSON                        FAYE PEEK
PO BOX 652                             19005 CR 4104                       PO BOX 20273
ROCHELLE, GA 31079                     LINDALE, TX 75771                   MACON, GA 31205




FAYE WHITFIELD                         FAYETTE CO COMMISSIONER             FAYETTE CO COMMISSIONER
102 BLUE BIRD DR.                      103 1ST AVE NW STE 2                PO BOX 337
ALTO, GA 30510                         FAYETTE, AL 35555                   FAYETTE, AL 35555




FAYETTE COUNTY CLERK                   FAYETTE COUNTY CLERK                FAYETTE COUNTY TRUSTEE
13095 N MAIN ST                        PO BOX 218                          16755 HWY 64 STE 104
ATTN SUE CULVER                        SOMERVILLE, TN 38068                ATTN BARBRA PARKER
SOMERVILLE, TN 38068                                                       SOMERVILLE, TN 38068




FAYETTE COUNTY TRUSTEE                 FAYETTE GAS BOARD                   FAYETTE WATER BOARD, AL
BOX 340 COURTHOUSE                     315 2ND AVE SE                      311 2ND AVE SE
SOMERVILLE, TN 38068                   FAYETTE, AL 35555                   FAYETTE, AL 35555
FAYETTEVILLE GAS SYSTEM Case   19-11984-CSS
                                         FAYTHE Doc  36 Filed 09/10/19
                                                RINGGOLD                  PageFB510 of 1514
                                                                                 WASHBURN CANDY CORP
PO BOX 56                                3224 BIRCH ST                        ATTN CHRIS SAGESTA, SHIPPING MANAGER
FAYETTEVILLE, TN 37334-0056              BENTON, AR 72019                     PO BOX 3277
                                                                              BROCKTON, MA 02304




FB WASHBURN CANDY CORP                   FB WASHBURN CANDY CORP               FBC OF VILLA RICA INC.
ATTN H MAXINE MAGNUSON                   ATTN JAMES R GILSON, PRESIDENT       PO BOX 100817
137 PERKINS AVE                          137 PERKINS AVE                      ATLANTA, GA 30384
BROCKTON, MA 02302                       BROCKTON, MA 02302




FCPD HOLDINGS I LLC                      FDA VENDING                          FEB DISTRIBUTING CO INC
                                         PO BOX 356                           ATTN JEFF TAYLOR
                                         FORT DEPOSIT, AL 36032               12155 INTRAPLEX PKWY
                                                                              GULFPORT, MS 39503




FEDAVIUS THOMPSON                        FEDELIA JENKINS                      FEDERAL DEPOSIT INSURANCE CORP
1248 MARY JANE AVENUE                    129 TRUMAN RD                        MGR FSLIC RESOLUTION FUND,
MEMPHIS, TN 38116                        BISHOPVILLE, SC 29010                RECEIVER FOR 1STSOUTH SA




FEDERAL EXPRESS CORP. FEDEX              FEDERAL INSURANCE COMPANY            FEDERAL SAFTEY
PO BOX 7221                              202 HALLS MILL RD STE B              COMPLIANCE CENTER INC
PASEDENA, CA 91109-7321                  WHITEHOUSE STATIONS, NJ 08889        2900 DELK ROAD
                                                                              SUITE 700 243
                                                                              MARIETTA, GA 30067-5350



FEDERRUS LEWIS                           FEDEX FREIGHT                        FEDEX TRADE NETWORKS TRADE
1248 MARY JANE AVENUE                    DEPT CH                              SERVICES INC
MEMPHIS, TN 38116                        PO BOX 10306
                                         PALATINE, IL 60055-0306




FEDEX                                    FEDEX                                FEDRICK PARKER
PO BOX 371461                            PO BOX 660481                        654 4TH AVENUE SE
PITTSBURGH, PA 15250-7461                DALLAS, TX 75266                     CAIRO, GA 39828




FEISHA JARRELL                           FELCIA JACKSON                       FELEATHA LESHORE
949 CARTER ST                            3592 KNIGHT ARONLD                   450 CAHABA ROAD APT 104B
CENTREVILLE, MS 39631                    MEMPHIS, TN 38118                    UNIONTOWN, AL 36786




FELECIA BOONE                            FELECIA BOYD                         FELECIA HENDON
1302 N MAIN ST                           214 SPRUCE ST                        806 MAPLE AVE
SWEETWATER, TN 37874                     JONESBORO, AR 72401                  PHILADELPHIA, MS 39350




FELECIA SALES                            FELECIA THON                         FELECITY COOPER
1107 POPLAR CIRCLE                       48 DAVIDSON DR                       1605 MILULIE AVE APT. C-103
MOODY, AL 35004                          BOSSIER CITY, LA 71112               BAINBRIDGE, GA 39819
FELEICA HARRIS          Case 19-11984-CSS      Doc 36
                                       FELICA KILLOUGH       Filed 09/10/19   PageFELICA
                                                                                   511 POLK
                                                                                         of 1514
1365 US HWY 319 N                       220 KILLO WAY                             1487 WILSON ST
EAST DUBLIN, GA 31027                   MICHIE, TN 38357                          MEMPHIS, TN 38116




FELICA POLK                             FELICA POLK                               FELICIA ABELL
1501 DEWEEFE                            3375 WINCHESTER PL APT 3                  213 DEERING COURT
MEMPHIS, TN 38118                       MEMPHIS, TN 38116                         LEBANON, KY 40033




FELICIA ABELL                           FELICIA AMBROSE                           FELICIA BURNETT BILLIPS
213 DEERING CT                          76 SAINT MARYS CURCH ROAD                 96 SCHOOL DR APT 44
LEBANON, KY 40033                       GOODMAN, MS 39079                         BRANTLEY, AL 36009-2420




FELICIA CALLENS                         FELICIA COX                               FELICIA ELAM
4934 E TRINITY PARK DRIVE               1121 HANDOVER DR                          1728 STONE ST APT D53
OLIVE BRANCH, MS 38654                  MADISON, GA 30650                         UNION CITY, TN 38261




FELICIA GOAD                            FELICIA GRAHAM                            FELICIA HAIRSTON-JONES
319 GAINES HILL RD                      ROUTE 2 BOX 1180                          158 LEE STREET
BURKESVILLE, KY 42717                   WRIGHTSVILLE, GA 31096                    COLUMBUS, MS 39702




FELICIA HAMILTON                        FELICIA HICKS                             FELICIA HUBERT
214 1ST AVE SW                          54 CYPRESS LN                             545 W TELEPHONE RD
MAGEE, MS 39111                         TAYLORSVILLE, MS 39168                    LAKE CHARLES, LA 70611




FELICIA HUDSON                          FELICIA HUNTSMAN                          FELICIA JACKSON
5600 KEELE STREET APT 503               3090 HWY 10                               109 LENTZ LANE
JACKSON, MS 39209                       HARTSVILLE, TN 37074                      ELDORADO, IL 62930




FELICIA JACKSON                         FELICIA JOINER                            FELICIA JONES
906 EUCLID STREET                       380 SUNFLOWER LANE                        C/O FREDS STORE 2046
DUBLIN, GA 31021                        COVINGTON, GA 30016                       2885 TERRY ROAD
                                                                                  JACKSON, MS 39212




FELICIA LATHAM                          FELICIA LEWIS                             FELICIA MILLER
66 BONA DRIVE                           24 GATOR LN LOT 12                        19482 CR 431
REFORM, AL 35481                        ANDREWS, SC 29510                         LINDALE, TX 75771




FELICIA MOORE MCDANIEL                  FELICIA MOSLEY                            FELICIA NEWMAN
6375 GREENBROOK COVE SOUTH              185 CHURCH STREET                         15 RENO COVE
HORE LAKE, MS 38637                     WHITMIRE, SC 29178                        CABOT, AR 72023
FELICIA NOTT            Case 19-11984-CSS      Doc 36
                                       FELICIA PECK        Filed 09/10/19   PageFELICIA
                                                                                 512 of    1514
                                                                                        PICARD
1529 WALKER RD                          211 GILMORE ST                          3920 HESSEMER AVE APT 3
NEWPORT, TN 37821                       ENTERPRISE, AL 36330                    METAIRE, LA 70002




FELICIA POLK                            FELICIA R HILL                          FELICIA REGISTER
1487 WILSON ST                          1004 S. LEE ST.                         2640 CR 12
MEMPHIS, TN 38106                       BATESBURG, SC 29006                     HEADLAND, AL 36345




FELICIA RICE                            FELICIA SEAGRAVES                       FELICIA SMITH-JORDAN
119 BOOKER RD                           7223 B MAIN EXTENDED                    2707 BELMOOR DR
NATCHEZ, MS 39120                       HARRISBURG, AR 72432                    PINE BLUFF, AR 71601




FELICIA STEELE                          FELICIA STEPHENS                        FELICIA THOMAS
126 WHITING DR                          198 WILSON RD                           4570 WOOD FOX CV
MONROEVILLE, AL 36460                   SHARON, TN 38255                        MEMPHIS, TN 38125-6511




FELICIA TURNER                          FELICIA VINSON                          FELICIA VINSON
PO BOX 245                              141 WALNUT RIDGE DRIVE                  812 SUNNYDALE ST
RENTZ, GA 31075                         MACON, GA 31204                         MACON, GA 31217




FELICIA VOYLES                          FELICIE BOHAMA                          FELICITY HOLMAN
112 EUDORA HEIGHTS                      3922 HICKORY FARMS DRIVE 3              12286 COUNTY ROAD 27
BOONEVILLE, MS 38829                    MEMPHIS, TN 38115                       REFORM, AL 35481




FELIPE GALEAS                           FELIPE VALLIN                           FELISA WILSON-SIMPSON
4581 MACON ROAD                         115 DELOACH LANE                        151 SOUTHERN RIDGE DRIVE
MEMPHIS, TN 38122                       GLENNVILLE, GA 30427                    MADISON, MS 39110




FELISHA GREGORY                         FELISHA LOVE                            FELISHA WILSON
902 ROSSTON RD                          4 HUME ST                               218 E. MLK DR. JR. APT. 6
HOPE, AR 71801                          WEST, MS 39192                          MARIANNA, AR 72360




FELISHIA TAYLOR                         FELIX AMERICAN PRODUCTS                 FELIX STORCH INC
5700 1ST AVENUE NORTH                   NORMA GIFFORD                           770 GARRISON AVENUE
BESSEMER, AL 35020                      6665 SUGAR CREEK DR SOUTH               BRONX, NY 10474
                                        MOBIL, AL 36695




FELLISA HALL                            FENCEPOST PRODUCTIONS INC               FENCEPOST PRODUCTIONS INC
3338 HICKORY VIEW PLACE                 ATTN CAROL MERCER, ACCOUNTING           ATTN DOUG MARCHISELLO, PRESIDENT
MEMPHIS, TN 38115                       MANAGER                                 122 NW PARKWAY
                                        122 NW PARKWAY                          RIVERSIDE, MO 64150
                                        RIVERSIDE, MO 64150
FENCEPOST PRODUCTIONSCase
                      INC     19-11984-CSS
                                        FENECIADoc
                                               DAVIS36    Filed 09/10/19   PageFENG
                                                                                513YIof 1514
                                                                                      ZHANG
ATTN JOYCE HOOD                         201 WIGGINS RD                         1290 RIVER RUN ROAD
122 NW PARKWAY                          INDIANOLA, MS 38751                    SOUTHSIDE, AL 35907
RIVERSIDE, MO 64150




FENGXIN ORNAMENT & CRAFTS               FENTRESS COUNTY TRUSTEE                FENTRESS COUNTY TRUSTEE
(HONGKONG) LTD                          101 S MAIN ST                          PO BOX 883
ATTN GUO WEI DA, PRES                   ATTN ANGIE SWEET                       JAMESTOWN, TN 38556
4TH ST, XINNING ECONOMIC DEV ZONE       JAMESTOWN, TN 38556
CHENGHAI, SHANTOU
GUANDONG CHINA


FERACA POLK                             FERGUSON, DORIS ENGELHARDT, MRS        FERLANDOS MACLIN
3375 WEST WINCHESTER PLAC               1841 OLD WEST POINT RD                 3895 DANTE AVE
MEMPHIS, TN 38116                       COLUMBUS, MS 39701                     MEMPHIS, TN 38128




FERNANDA GOMEZ                          FERNANDEZ MOORMAN                      FERRANIA USA INC
343 HICKORY HILLS PLACE                 16910 HWY 79                           770 GULF SHORE DR. 1003
PEARL, MS 39208                         MORO, AR 72368                         RON SCOTT
                                                                               DESTIN, FL 32541




FERRELLGAS - 300069/CHICAGO             FERRELLGAS - 300069/CHICAGO            FERRELLGAS LP
369 MAIN STREET                         PO BOX 88086                           BLUE RHINO
WOODBRIDGE, NJ 07095                    CHICAGO, IL 60680-1086                 ONE LIBERTY PLAZA
                                                                               LIBERTY, MO 64068




FERRELLGAS LP                           FERREN HOPE BROUSSARD                  FERRIDAY FIRE DEPT
PO BOX 173940                           111 BEARING DR.                        112 TENNESSEE AVE
DENVER, CO 80217-3940                   EUNICE, LA 70535                       FERRIDAY, LA 71334




FERRIDAY POLICE DEPT.                   FERRY ROAD PROPERTIES LLC              FESCO DISTRIBUTORS INC
1302 NE WALLACE BLVD E                  ATTN DWIGHT COLLINS                    1 REWE ST
FERRIDAY, LA 71334                      477 NANCE FERRY RD                     BROOKLYN, NY 11211
                                        BLAINE, TN 37709




FETCH FOR COOL PETS                     FGX INTERNATIONAL INC                  FGX INTERNATIONAL INC
1400 BROADWAY                           500 GEORGE WASHINGTON HWY              ATTN GENERAL COUNSEL
26TH FLOOR                              SMITHFIELD, RI 02917                   500 GEORGE WASHINGTON HWY
NEW YORK, NY 10018                                                             SMITHFIELD, RI 02917




FGX                                     FHI LLC                                FI EXTINGUISHER SER. CO.
500 GEORGE WASHINGTON HWY                                                      668 HILLBRIDGE ROAD
SMITHFIELD, RI 02917                                                           DEXTER, GA 31019




FIBRIX LLC                              FIBRO SOURCE USA INC                   FICKLING & COMPANY INC
FKA POLYESTER FIBERS LLC                ATTN SERVO BINDRA, EXEC VP             C/O FICKLING MANAGEMENT
PO BOX 310                              985 OLD EAGLE SCHOOL RS, STE 514       PO BOX 310
1820 EVANS ROAD                         WAYNE, PA 19087                        MACON, GA 31202-6099
CONOVER, NC 28613-0310
FICKLING & COMPANY      Case   19-11984-CSS
                                         FIDELITYDoc 36 Filed
                                                 ASSOCIATES INC. 09/10/19      PageFIDELITY
                                                                                     514 ofBANK
                                                                                            1514
ATTN RICHRD A DELISLE, SVP                PO BOX 550968                            RE SUMMIT PROP/BRIDGEPORT
577 MULBERRY ST                           GASTONIA, NC 28055                       PO BOX 3377
PO BOX 310                                                                         WICHITA, KS 67201
MACON, GA 31201



FIDELITY COMMUNICATIONS                   FIDELITY INVESTMENTS                     FIDELITY INVESTMENTS
64 NORTH CLARK ST.                        FBO MARY WILLIAMS                        INSTITUTIONAL OPERAIONS CO INC
SULLIVAN, MO 63080                        1062 PRICE DR                            PO BOX 73307
                                          HAYNESVILLE, LA 71038-6104               CHICAGO, IL 60673-7307




FIDELITY MGMT TRUST CO                    FIDELITY NATIONAL LOANS INC.             FIDOPHARM INC
FBO JEFFIE CATHEY                         PO BOX 2339                              1020 STONY HILL RD
1505 CENTURY ARBOR LANE APT 206           TUNICA, MS 38670                         SUITE 200
MEMPHIS, TN 38134-0130                                                             YARDLEY, PA 19067




FIFTH SUN                                 FILCAS OF AMERICA                        FILO AMERICA
GONZALES ENTERPRISES INC                  211 ROCKINGHAM DRIVE                     ATTN BRUCE BARNETT, VP NATL SALES
495 RYAN AVENUE                           REIDSVILLE, NC 27320                     2825 S SANTA FE AVE
CHICO, CA 95973                                                                    VERNON, CA 90058




FILO AMERICA                              FILO AMERICA                             FILO AMERICA
ATTN DANIEL MARTINEZ                      ATTN FRED POURBABA, PRES                 ATTN SHELLY LOPEZ
2825 S SANTA FE AVE                       2825 S SANTA FE AVE                      2825 S SANTA FE AVE
VERNON, CA 90058                          VERNON, CA 90058                         VERNON, CA 90058




FIN BRANDING GRP                          FIN BRANDING GRP                         FIN BRANDING GRP
ATTN PRU WOLFF, ORDER PROCESSING          ATTN RICK TORGALSKI, VP SALES            ATTN RICK TORGLASKI, VP SALES
DEPT                                      4080 COMMERCIAL AVE                      3414 PEACHTREE NE, STE 1070
3378 MOFFET RD                            NORTHBROOK, IL 60062                     ATLANTA, GA 30326
MOBILE, AL 36607



FINANCIAL INFORMATION TECHNOLOGIES        FINANCIAL INFORMATION TECHNOLOGIES       FINCH BERRY
INC                                       LLC                                      11723 NE US HWY 301
                                                                                   WALDO, FL 32694




FINE ACCESSORIES PLUS INC                 FINE FABRICS GA INC.                     FINE FABRICS GA, INC.
JAY/LESLEY                                6218 DAWSON BLVD                         3294 PEACHTREE INDUSTRIAL BLVD., 2004
22 WEST 30TH STREET                       NORCROSS, GA 30093-1244                  DULUTH, GA 30096
NEW YORK, NY 10001




FINE SHEER INDUSTRIES INC                 FINELINE TECHNOLOGIES INC                FINESSE NOVELTY CORP
350 FIFTH AVENUE STE:5001                 PO BOX 934219                            DBA NY STYLE
NEW YORK, NY 10118                        ATLANTA, GA 31193-4219                   2 CHANNEL DRIVE
                                                                                   PORT WASHINGTON, NY 11050




FINKBEINER, CHRISTIAN                     FINLEY PLAZA INC                         FINLEY TIMM STUBBS
D/B/A LAMP STEM LLC                       GATEWAY COMM. BROKERAGE
ATTN MANUEL HARDEN, RESIDENT MGR          PO BOX 1663
410 FRANKLIN ST                           DECATUR, AL 35602
KENNETH, MO 63857
FIRE DEPARTMENT/SANTASCase  19-11984-CSS
                       HELPER                DocOF36
                                      FIRE GUARD        Filed 09/10/19
                                                   MS. INC               PageFIRE
                                                                               515  of 1514
                                                                                  GUARD PROTECTION
303 S MAIN STREET                     DBA COLUMBUS FIRE SERVICES             SYSTEMS INC.
MCGREGOR, TX 76657                    PO BOX 622                             PO BOX 240201
                                      COLUMBUS, MS 39703                     ECLECTIC, AL 36024




FIRE PRO INC                          FIRE PRO                               FIRE PROTECTION SERV INC
PO BOX 7480                           JETTON ENTERPRISES                     5825 GLENRIDGE DRIVE
MONROE, LA 71211-7480                 PO BOX 1318                            BUILDING 3 SUITE 101
                                      SUMMIT, MS 39666                       ATLANTA, GA 30328




FIRE PROTECTION                       FIRE TECH LLC                          FIRE TECH
SPECIALIST OF CAROLINA LLC            5024 BUSINESS PARK DR                  PO BOX 513
1900 CORPORAT BOULEVARD               MONTGOMERY, AL 36116                   PORT ALLEN, LA 70767
PO BOX 709
MAULDIN, SC 29662



FIRE/SERVE INC                        FIREFLY HOME COLLECTION                FIREFLY HOME COLLECTION
SERVICEMASTER CLEAN OFCOBB            ATTN ANTHONY HORGAN, PRES              ATTN ELENA BRITO, SHIPPING MGR
101 DENT DRIVE NE                     1520 BEACH ST                          1520 BEACH ST
CARTERSVILLE, GA 30121                MONTEBELLO, CA 90640                   MONTEBELLO, CA 90640




FIRELINE INC                          FIRST AMERICAN NATIONAL BANK           FIRST AMERICAN NATIONAL BANK
115 MCCORRY STREET                    100 SOUTH SECOND ST                    1251 FIRST AMERICAN DR
JACKSON, TN 38301                     BOONEVILLE, MS 38829                   IUKA, MS 38852




FIRST AMERICAN NATIONAL BANK          FIRST AMERICAN TITLE CO                FIRST AMERICAN TITLE INSURANCE CO
PO DRAWER 397                         6077 PRIMACY PKWY                      NATIONAL ACCOUNTS
IUKA, MS 38852                        STE 121-B                              ATTN RITA
                                      MEMPHIS, TN 38119                      6077 PRIMARY PKWY, STE 121-B
                                                                             MEMPHIS, TN 38119



FIRST AMERICAN                        FIRST ARKANSAS BANK & TRUST            FIRST ARKANSAS BANK & TRUST
PO BOX 305190                         600 W MAIN                             PO BOX 827
NASHVILLE, TN 37230                   JACKSONVILLE, AR 72076                 JACKSONVILLE, AR 72076




FIRST BANK                            FIRST BANK                             FIRST BANK
120 WEST MAIN STREET                  20 TENNESSEE HWY 114                   450 HWY 69
LINDEN, TN 37026                      SCOTTS HILL, TN 38374                  PARSONS, TN 38363




FIRST BANK                            FIRST BANK                             FIRST BANK
53 E CHURCH ST                        7101 CHESTER ROAD                      PO BOX 388
LEXINGTON, TN 38351                   FAIRVIEW, TN 37064                     LEXINGTON, KY 38351




FIRST BANK                            FIRST CENTURY BANK                     FIRST CHOICE BANK
PO BOX 388                            2969 MAYNARDVILLE HIGHWAY              19 S MAIN ST
LEXINGTON, TN 38351                   MAYNARDVILLE, TN 37807                 PONTOTOC, MS 38863
FIRST CHOICE BANK        Case 19-11984-CSS     Doc 36
                                        FIRST CHOICE      Filed 09/10/19
                                                     PROPERTIES                PageFIRST
                                                                                     516CHOICE
                                                                                         of 1514
                                                                                               PROPERTY & DEVELOPMENT
PO BOX 29                                PO BOX 11325                              LLC
PONTOTOC, MS 38863                       JACKSON, TN 38308                         219 HWY 45 W
                                                                                   HUMBOLDT, TN 38343




FIRST CHOICE PROPERTY & DEVELOPMENT      FIRST CHOICE PROPERTY & DEVELOPMENT       FIRST CHOICE PROPERTY & DEVELOPMENT
LLC                                      LLC                                       LLC
ATTN ANN MARIE KELLEY                    ATTN GREG KELLEY, PRESIDENT               ATTN JACOB SCHER
219 HWY 45 W                             219 HWY 45 W                              219 HWY 45 W
HUMBOLDT, TN 38343                       HUMBOLDT, TN 38343                        HUMBOLDT, TN 38343



FIRST CHOICE PROPERTY & DEVELOPMENT      FIRST CHOICE PROPERTY & DEVELOPMENT       FIRST CHOICE PROPERTY & DEVELOPMENT
LLC                                      LLC                                       LLC
ATTN KIRK ARMENT                         C/O SPRAGINS BARNETT & COBB PLC           PO BOX 11325
219 HWY 45 W                             ATTN AJ REED                              JACKSON, TN 38308
HUMBOLDT, TN 38343                       312 E LAFAYETTE ST
                                         JACKSON, TN 38302


FIRST CHOICE PROPERTY &                  FIRST CHOICE PROPERTY AND                 FIRST CITIZENS BANK
DEVELOPMENT LLC                          DEVELOPMENT                               104 EDGEWOOD STREET
PO BOX 11325                             PO BOX 11325                              LYMAN, SC 29365
JACKSON, TN 38308                        JACKSON, TN 38308




FIRST CITIZENS BANK                      FIRST CITIZENS BANK                       FIRST CITIZENS BANK
302 NORTH HAMPTON STREET                 309 MAIN STREET                           403 W MAIN ST
KERSHAW, SC 29067                        EDGEFIELD, SC 29824                       CHESTERFIELD, SC 29709




FIRST CITIZENS BANK                      FIRST CITIZENS                            FIRST CITIZENS
PO BOX 69                                100 W THIRD ST                            12 NORTH MORGAN AVENUE
CHESTERFIELD, SC 29709                   LUVERNE, AL 36049                         ANDREWS, SC 29510




FIRST CITIZENS                           FIRST CITIZENS                            FIRST CITIZENS
144 SOUTH MAIN ST                        200 W MAIN ST                             201 NORTH MAIN ST
BISHOPVILLE, SC 29010                    KINGSTREE, SC 29556                       ABBEVILLE, SC 29620




FIRST CITIZENS                           FIRST CITIZENS                            FIRST CITIZENS
201 NORTH MAIN ST                        255 SOUTH MAIN STREET                     808 N. GREENWOOD AVE
SALUDA, SC 29138                         WOODRUFF, SC 29388                        WARE SHOALS, SC 29692




FIRST CITIZENS                           FIRST CITIZENS                            FIRST COMMUNITY BANK
PO BOX 1066                              PO DRAWER 271                             1875 KOWALIGA RD
KINGSTREE, SC 29556                      LUVERNE, AL 36049                         ECLECTIC, AL 36024




FIRST COMMUNITY BANK                     FIRST DATA PREPAID SERVICES               FIRST ELECTRIC COOPERATIVE CORP
PO BOX 240728                            ATTN MARA PIERRO, CARD SPECIALIST         3230 MARKET PLACE AVENUE
ECLECTIC, AL 36024                                                                 SUITE 1
                                                                                   BRYANT, AR 72022
                      Case
FIRST ELECTRIC COOPERATIVE   19-11984-CSS
                           CORP                Doc 36& MERCHANTS
                                       FIRST FARMERS      Filed 09/10/19
                                                                  BANK     PageFIRST
                                                                                 517FARMERS
                                                                                     of 1514& MERCHANTS BANK
PO BOX 1555                            816 S GARDEN ST                         816 SOUTH GARDEN STREET
LOWELL, AR 72745-1555                  COLUMBIA, TN 38402                      COLUMBIA, TN 38401




FIRST FARMERS & MERCHANTS BANK         FIRST FARMERS & MERCHANTS               FIRST FARMERS & MERCHANTS
PO BOX 1148                            816 S GARDEN ST                         PO BOX 1148
COLUMBIA, TN 38402                     COLUMBIA, TN 38402                      COLUMBIA, TN 38401




FIRST FARMERS & MERCHANTS              FIRST FEDERAL BANK OF LOUISIANA         FIRST FEDERAL BANK
PO BOX 1148                            1000 CENTER ST                          1401 HWY 62/65 N
COLUMBIA, TN 38402                     VINTON, LA 70668                        HARRISON, AR 72601




FIRST FEDERAL BANK                     FIRST FLIGHT SOLUTIONS LLC              FIRST FRANKLIN FINANCIAL
900 S SHACKLEFORD, STE 230             DBA EAUDIT                              771 FORRESTER DRIVE
LITTLE ROCK, AR 72211                  PO BOX 5466                             DAWSON, GA 31742
                                       EMERALD ISLE, NC 28594




FIRST GUARANTY BANK                    FIRST GUARANTY BANK                     FIRST GUARANTY BANK
10065 HWY 79                           189 BURT BLVD                           6151 HWY 10
HAYNESVILLE, LA 71038                  BENTON, LA 71006                        GREENSBURG, LA 70441




FIRST GUARANTY BANK                    FIRST GUARANTY BANK                     FIRST GUARANTY BANK
723 AVE G                              PO BOX 98                               WATSON BANKING CTR
KENTWOOD, LA 70444                     BENTON, LA 71006                        PO BOX 860
                                                                               WATSON, LA 70786




FIRST HERITAGE CREDIT                  FIRST LEARNING COMPANY LTD              FIRST LOWNDES BANK
454 HWY 6 EAST                         ATTN SYLVIA SO                          475 GREENVILLE BYPASS
BATESVILLE, MS 38606                   RM 1121-22 PENINSUAI CENTER             GREENVILLE, AL 36037
                                       67 MOODY RD, TSIM SHA TSUI EAST
                                       KOWLOON, HONG KONG HONG KONG



FIRST MADISON BANK & TRUST             FIRST MADISON BANK & TRUST              FIRST NATIONAL BANK OF CENTRAL A
5536 GA HWY 72 W                       PO BOX 389                              25 THIRD AVE NE
COLBERT, GA 30628                      COLBERT, GA 30628                       ALICEVILLE, AL 35442




FIRST NATIONAL BANK OF CENTRAL A       FIRST NATIONAL BANK OF MAGNOLIA         FIRST NATIONAL BANK OF NORTH
PO DRAWER Q                                                                    ARKANSAS
ALICEVILLE, AL 35442




FIRST NATIONAL BANK OF WYNNE           FIRST NATIONAL BANK                     FIRST NATIONAL BANK
201 EAST JACKSON                       214 E MAIN ST                           55220 HWY 17
HARRISBURG, AR 72432                   LIVINGSTON, TN 38570                    SULLIGENT, AL 35586
FIRST NATIONAL BANK      Case 19-11984-CSS     Doc 36BANKFiled 09/10/19
                                        FIRST NATIONAL                         PageFIRST
                                                                                     518NATIONAL
                                                                                         of 1514BANK
706 LINDA DR                             PO BOX 379                                PO BOX 396
DAINGERFIELD, TX 75638                   LIVINGSTON, TN 38570                      SULLIGENT, AL 35586




FIRST NATIONAL BANK                      FIRST NATIONAL BANK                       FIRST PHARMACY SERVICES
PO BOX 790                               PO BOX 99                                 FBO WANDA HARTLEY
DAINGERFIELD, TX 75638                   HAMILTON, AL 35570                        2231 EL DORADO DR
                                                                                   NESBIT, MS 38651-9569




FIRST PRODUCTS INC.                      FIRST QUALITY CONSUMER PRODUCTS LLC       FIRST QUALITY CONSUMER PRODUCTS LLC
2626 E. 82ND STREET                      ATTN NADER DAMAGHI                        ATTN THOMAS M LUCARELLI, TREASURER
BLOOMINGTON, MN 55425                    80 CUTTERMILL RD STE 500                  80 CUTTERMILL RD STE 500
                                         GREAT NECK, NY 11021                      GREAT NECK, NY 11021




FIRST REGIONAL BANK                      FIRST REPUBLIC GROUP REALTY LLC           FIRST SECURITY BANK
28632 ROADSIDE DR, STE 155               39465 TREASURY CENTER                     110 SOUTH 7TH ST
AGOURA HILLS, CA 91301                   CHICAGO, IL 60694-9400                    HEBER SPRINGS, AR 72543




FIRST SECURITY BANK                      FIRST SECURITY BANK                       FIRST SECURITY BANK
1137 MAIN STREET                         1262 E EDWARDS                            1262 EDWARDS AVE
VILONIA, AR 72173                        TUNICA, MS 38676                          TUNICA, MS 38676




FIRST SECURITY BANK                      FIRST SECURITY BANK                       FIRST SECURITY BANK
1651 CHARLEY PRIDE HWY SOUTH             201 S MAIN ST                             626 HWY 365 SOUTH
MARKS, MS 38646                          SARDIS, MS 38666                          MAYFLOWER, AR 72106




FIRST SECURITY BANK                      FIRST SECURITY BANK                       FIRST SHOT BASKETBALL
PO BOX 158                               PO DRAWER 127                             FOUNDATION
SARDIS, MS 38666                         TUNICA, MS 38676                          1784 W NORTHFIELD BLVD
                                                                                   216
                                                                                   MURFREESBORO, TN 37129



FIRST STATE BANK & TRUST CO INC          FIRST STATE BANK                          FIRST STATE BANK
805 E WASHINGTON                         100 EAST REELFOOT AVE                     1709 9TH ST
HAYTI, MO 63851                          UNION CITY, TN 38261                      BRIDGEPORT, TX 76426




FIRST STATE BANK                         FIRST STATE BANK                          FIRST STATE BANK
313 LAFAYETTE STREET                     88730 HWY 9                               PO BOX 338
LEAKESVILLE, MS 39451                    LINEVILLE, AL 36266                       BRIDGEPORT, TX 76426




FIRST STATE BANK                         FIRST STATE COMMUNITY BANK                FIRST STATE FINANCIAL INC
PO BOX 547                               801 HIGHWAY 61 NORTH                      ATTN GARY ROWE
LINEVILLE, AL 36266                      PORTAGEVILLE, MO 63873                    PO BOX 369
                                                                                   NEW TAZEWELL, TN 37824
                      Case 19-11984-CSS
FIRST TENNESSEE BANK NATIONAL ASSOC         Doc LOAN
                                     FIRST TOWER  36 INC.
                                                       Filed       09/10/19   PageFIRST
                                                                                    519UTILITY
                                                                                        of 1514DISTRICT,TN
PO BOX 1986                          PO BOX 320367                                 7075 HWY 57
MEMPHIS, TN 38101                    FLOWOOD, MS 39232                             COUNCE, TN 38326




FIRST VOLUNTEER BANK                  FIRSTHAND                                    FIRST-LINE FIRE
525 NORTH TENNESSEE AVE               2ND. FL. NO 20 LANE 154                      EXTINGUISHER
ETOWAH, TN 37331                      SEC. 2 ZHONGCHENG RD.                        1333 N 8TH STREET
                                      TAIPEI                                       PADUCAH, KY 42001
                                      TAIWAN



FIRSTLINE INC                         FIRSTLINE INC                                FIRSTLINE INC
ATTN DEBORAH BRANNON, GLOBAL VP       ATTN RAFAEL NOVOA                            ATTN ROBERT BOWSER
SALES                                 PO BOX 1009                                  10895 FALLSTONE RD
10895 FALLSTONE RD                    STAFFORD, TX 77497                           HOUSTON, TX 77099
HOUSTON, TX 77099



FISCHER CRYSTAL                       FISH N D LIT INC                             FISHER PRICE INC
2033 CHARLESTON                       801 HWY 68 WEST                              ATTN STEVE TOTZKE, SVP SALES
ORANGEBURG, SC 29115                  BENTON, KY 42025                             536 GIRARD AVE
                                                                                   E AURORA, NY 14052




FISHERBROYLES LLP                     FISHER-PRICE BRANDS                          FISKARS BRANDS INC
PO BOX 935079                         PO BOX 198049                                ATTN DAVID LAMBRECHT, VP FINANCE
ATLANTA, GA 31193-5079                REF 486-5251                                 2537 DANIELS ST
                                      NEW YORK, NY 10010                           MADISON, WI 53718




FISKARS BRANDS INC                    FISKARS BRANDS INC                           FITZGERALD, LARRY
ATTN PAUL TONNESEN                    ATTN VIRGINIA LUDKE                          502 WEST ST. LOUIS ST, STE 2
2537 DANIELS ST                       2537 DANIELS ST                              WEST FRANKFORT, IL 62896
MADISON, WI 53718                     MADISON, WI 53718




FITZGERALD, LARRY                     FJ HOLDINGS I LLC                            FJK / DISCOVER HOME PRODUCTS
C/O TROUTT ALEX&ER POPIT & WARNER     607 N HILLCREST DR                           ATTN JANE GUO, MGR
ATTN WILLIAM A ALEX&ER                BEVERLY HILLS, CA 90210                      11 PAMLICO
105 N MAIN, PO BOX 548                                                             IRVINE, CA 92620
BENTON, IL 62812



FJK / NEWPORT                         FJK / NEWPORT                                FJK/DISCOVER HOME PRODUCT COMPANY
ATTN JANE GUO, MGR                    ATTN JANE GUO, MGR                           11 PAMLICO
11 PAMLICO                            ROOM 1321, LEIGHTON CENTER                   IRVINE, CA 92620
IRVINE, CA 92620                      77 LEIGHTON RD
                                      CAUSEWAY BAY, HONG KONG CHINA



FL DEPT OF AGRICULTURE                FL DEPT OF AGRICULTURE                       FL DEPT OF AGRICULTURE
1911 SW 34TH ST                       AND CONSUMER SERVICES                        PO BOX 147100
GAINESVILLE, FL 32608                 DIVISION OF PLANT IND.                       GAINESVILLE, FL 32614
                                      PO BOX 147100
                                      GAINESVILLE, FL 32614-7100



FLAGSHIP TECHNOLOGIES INC             FLAHERTY & OHARA PC                          FLANDERS CORP
3939 COUNTY ROAD 116                  610 SMITHFIELD STREET                        ATTN JOHN OAKLEY
HAMEL, MN 55340                       SUITE 300                                    531 FLANDERS FILTERS RD
                                      PITTSBURGH, PA 15222                         WASHINGTON, NC 27889
FLANDERS CORP           Case     19-11984-CSS    Doc
                                           FLANDERS   36
                                                    CORP       Filed 09/10/19   PageFLANDERS
                                                                                     520 of 1514
                                                                                             CORPORATION
ATTN PETER JONES                           ATTN TRACY ALLIGOOD, CUST SVC REP        531 FLANDERS FILTERS RD
531 FLANDERS FILTERS RD                    531 FLANDERS FILTERS RD                  WASHINGTON, NC 27889
WASHINGTON, NC 27889                       WASHINGTON, NC 27889




FLASH VENTURES INC                         FLAVA PUFF LLC                           FLAVORX INC.
41 EAST 11TH ST. 11 FLOOR                  2000 NW 150TH AVE                        PO BOX 890855
NEW YORK, NY 10003                         PEMBROKE PINES, FL 33028                 CHARLOTTE, NC 28289-0855




FLEEDA WILLIAMS                            FLEENOR SECURITY SYSTEMS                 FLEET EQUIPMENT LLC
103 KIRKWOOD RD.                           3 MORGAN COURT                           2505 FARRISVIEW
BEEBE, AR 72012                            JOHNSON CITY, TN 37602                   MEMPHIS, TN 38118




FLEETMATICS USA                            FLEMMING, HELEN                          FLETCHER BRIGHT CO
1100 WINTER STREET                         PO BOX 791                               ATTN PAM LONG
4TH FLOOR                                  TUPELO, MS 38802                         537 MARKET ST, STE 400
AR FLEETMATICS.COM                                                                  CHATTANOOGA, TN 37402
WALTHAM, MA 02451



FLETCHER BRIGHT CO                         FLETCHER BRIGHT INDIV.                   FLETCHER S HAYNES
ATTN PAULA FENNELL                         C/O FLETCHER BRIGHT CO.                  50 HAYNES DRIVE
537 MARKET ST, STE 400                     ATTN KAREN GOUGER                        LAMBERT, MS 38643-8468
CHATTANOOGA, TN 37402                      537 MARKET ST. STE. 400
                                           CHATTANOOGA, TN 37402



FLEX TRAN INC.                             FLEXIBLE MATERIAL HANDLING               FLEXON INDUSTRIES
DBA STINK FREE/STINK FREE INC.             401 HORIZON DR                           ATTN AMY FRIDDLE, NATL ACCT MGR
215 S. 2ND ST. SUITE 1B                    SUITE 200                                ONE FLEXON PLAZA
BRANSON, MO 65616                          SUWANEE, GA 30024                        NEWARK, NJ 07114




FLEXON INDUSTRIES                          FLEXON INDUSTRIES                        FLINT AREA CONSOLIDATED
ATTN DAVID RAUCH                           ATTN WARREN SWINDLEHURST, VP OF          HOUSING AUTHORITY
ONE FLEXON PLAZA                           SALES                                    542 RICHARDSON STREET
NEWARK, NJ 07114                           ONE FLEXON PLAZA                         MONTEZUMA, GA 31063
                                           NEWARK, NJ 07114



FLINT VILLAGE REALTY ASSOCIATES            FLIPP CORPORATION                        FLOORSERVE MS LLC
C/O PARKWAY ASSET MGMT                     DEPT CH 19946                            SERVICEMASTER PROPERTY
ATTN PETER O HANSON, GENERAL PARTNER       PALATINE, IL 60055-9946                  RESTORATION
235 MOORE ST, STE 102                                                               8472 INDUSTRIAL DRIVE
HACKENSACK, NJ 07601                                                                OLIVE BRANCH, MS 38654



FLORA DRUGS INC.                           FLORA FIRE DEPARTMENT                    FLORA HAMPTON
740 HWY 49N SUITE U                        137 KEARNEY PK RD.                       19416 JAMES NEAL RD
FLORA, MS 39071                            FLORA, MS 39071                          HARRISBURG, AR 72432-8152




FLORA MEDLEY                               FLORA MEDLEY                             FLORA POLICE DEPARTMENT
1816 GREGORY CIRCLE                        1816 GREGORY COVE                        PO BOX 218
CLARKSDALE, MS 38614                       CLARKSDALE, MS 38614                     FLORA, MS 39071
FLORDILIZA HOOD        Case 19-11984-CSS    Doc
                                      FLORENCE   36 Filed 09/10/19
                                               BROWN                 PageFLORENCE
                                                                          521 of 1514
                                                                                  BROWN
75 HOOD HILL DR                        1002 E. FANNIN ST                 106 POWELL ST
REFORM, AL 35481                       MARSHALL, TX 75670                MARION, AR 72364




FLORENCE BROWN                         FLORENCE CO TREASURER             FLORENCE CO TREASURER
PO BOX 192                             180 N IRBY ST, MSC-Z              PO BOX 100501
SUMMIT, MS 39666                       FLORENCE, SC 29501                FLORENCE, SC 29501




FLORENCE FIRE AND RESCUE               FLORENCE FIRE DEPT                FLORENCE MICK
110 W COLLEGE STREET                   201 N CHURCH ST                   PO BOX 445
FLORENCE, AL 35630                     PO BOX 242                        HAYESVILLE, NC 28904
                                       FLORENCE, MS 39073




FLORENCE PHILLIPS                      FLORENCE PLAZA LLC                FLORENCE POLICE DEPT
345 THOMAS ST                          ATTN JAY PATEL                    201 N CHURCH ST.
GREENVILLE, MS 38701                   2701 ASCOT DR                     FLORENCE, MS 39073
                                       FLORENCE, SC 29501




FLORENCE POLICE                        FLORENCE SANDERS PALMER           FLORENCE TAYLOR
DEPARTMENT                             4700 E 46TH ST                    17350 WOODLAND DR
701 SOUTH COURT                        KANSAS CITY, MO 64130-2224        CITRONELLE, AL 36522
FLORENCE, AL 35630




FLORENCE UTILITIES, AL                 FLORENCE UTILITIES, AL            FLORIA M WHATLEY
MUNICIPAL BUILDING, ROOM 106           PO BOX 877                        601 COLLEGE
110 WEST COLLEGE STREET                FLORENCE, AL 35631-0877           MC RAE, GA 31055-1710
FLORENCE, AL 35630




FLORIDA AGENCY FOR HEALTH CARE ADMIN   FLORIDA DEPT OF AGRICLTRE         FLORIDA DEPT OF LABOR
2727 MAHAN DRIVE                       AND CONSUMER SERVICES             DEPT OF ECONOMIC OPPORTUNITY
MAIL STOP58                            PO BOX 6720                       107 EAST MADISON ST
TALLAHASSE, FL 32308                   TALLAHASSEE, FL 32314-6720        CALDWELL BUILDING
                                                                         TALLAHASSEE, FL 32399-4120



FLORIDA DEPT OF REVENUE                FLORIDA LOTTERY DRAW              FLORIDA LOTTERY SCRATCH
CHILD SUPPORT ENFORCEMENT              250 MARRIOTT DRIVE                250 MARRIOTT DRIVE
5050 WEST TENNESSEE ST                 TALLAHASSEE, FL 32399-6573        TALLAHASSEE, FL 32399-6573
BUILDING L
TALLAHASSEE, FL 32399-0195



FLORIDA LOTTERY                        FLOSSIE CLAYTON                   FLOSSIE ODUM
250 MARRIOTT DRIVE                     139 COOPER ROAD                   307 NORTH CHURCH ST. APT A1
TALLAHASSEE, FL 32399-6573             BYHALIA, MS 38611                 DUBLIN, GA 31021




FLOWER SALAZAR                         FLOWERPOT CHILDRENS               FLOWERS ASHLEE
617 JOSEPHINE ST                       PRESS INC                         24371 STATELINE RD
NEWPORT, AR 72112                      2160 SOUTH SERVICE RD W           FLORALA, AL 36442
                                       OAKVILLE, ON L6L 5N1
                                       CANADA
                       Case
FLOWERS BAKERY/ROYAL CAKE     19-11984-CSS    Doc
                                        FLOWERS    36 COMPANY
                                                BAKING  Filed 09/10/19   PageFLOWERS
                                                                              522 of INC
                                                                                      1514
PO BOX 116026                           PO BOX 842222                        BURTON BURTON
SALEM LLC                               DALLAS, TX 75284                     325 CLEVELAND ROAD
ATLANTA, GA 30368-6026                                                       BOGART, GA 30622




FLOWERS SPECIALTY SNACK SALES           FLOYD ASH                            FLOYD COUNTY CLERKS OFFICE
ATTN TONY CROOK, SR VP                  203 BURLER ST                        OFFICE
5087 S ROYAL ALANTA DR                  LEXINGTON, NC 27292                  12 EAST 4TH AVE
TUCKER, GA 30064                                                             ATTN WENDY CARTER
                                                                             ROME, GA 30161



FLOYD COUNTY CLERKS                     FLOYD COUNTY COLLECTOR               FLOYD COUNTY COLLECTOR
12 EAST 4TH AVE                         4 GOVERNMENT PLAZA                   PO BOX 26
ROME, GA 30161                          ROME, GA 30161                       ROME, GA 30162




FLOYD COUNTY E-911                      FLOYD CTY SHERIFF POSEY              FLOYD FIELDS
5 GOVERNMENT PLAZA                      2526 NEW CALHOUN HWY                 8839 HILLMAN WAY
SUITE 232                               ROME, GA 30161                       BARTLETT, TN 38133
ROME, GA 30161




FLOYD GLEN PARKER                       FLOYD MILLER                         FLOYD OLDS JR.
8524 HONEYSUCKLE DR                     5650 HIGHWAY 189                     2011 N. 12TH ST.
COLLINSVILLE, MS 39325-9040             NEW EDINBURG, AR 71660               TOLEDO, OH 43620




FLOYD-HORNE LAND                        FLOYD-HORNE LAND                     FLP LLC
2510 SHORTER AVE                        SURVEYORS                            DBA FRONTLINE PRODUCTS
ROME, GA 30165                          2510 SHORTER AVE                     2405 S ROOSEVELT ST
                                        ROME, GA 30165                       TEMPE, AZ 85282




FLUGENCE GINGER                         FLYING FROG PUBLISHING               FNA GROUP INC
501 MARAIST ST                          ATTN GORDON WALSH, PRES              1825 GREENLEAF AVE
SAINT MARTINVILLE, LA 70582             2219 YORK RD, STE 300                ELK GROVE VILLAGE, IL 60007
                                        LUTHERVILLE, MD 21093




FNB SOUTH                               FNBC                                 FNBC
423 WEST 12TH STREET                    636 ASH FLAT DRIVE                   PO BOX 8
ALMA, GA 31510                          ASH FLAT, AR 72513                   ASH FLATS, AR 72513




FOCAL POINT CAPITAL ADVISORS LLC        FOFEYIN BONITO                       FOLAURASHA BROWN
33 IRVING PLACE 3RD FL                  1417 JORDAN CREEK CT                 3 SARTIN LANE
NEW YORK, NY 10003                      LITTLE ELM, TX 75068                 MONTICELLO, MS 39654




FOLIO INVESTMENTS INC                   FONTIANNA BREWER                     FOODWORLD ALABAMA LLC
8180 GREENSBORO DRIVE                   85 PINE ST                           ATTN SHELLY B DETRICK
8TH FLOOR                               BAXLEY, GA 31513                     101 FIRST ST, STE 405
MCLEAN, VA 22102                                                             LOS ALTOS, CA 94022
FORCUM LANNOM INC        Case 19-11984-CSS     Doc 36 LLP
                                        FORD & HARRISON Filed 09/10/19   PageFORD
                                                                              523ELECTRIC
                                                                                  of 1514COMPANY
ATTN THOMAS A DEMENT                     PO BOX 101423                       127 CARROLL LANE
PO BOX 1466                              ATLANTA, GA 30392-1423              HAYNESVILLE, LA 71038
DYERSBURG, TN 38024




FORD GUM & MACHINE CO INC                FORD GUM & MACHINE CO INC           FORD GUM & MACHINE CO INC
ATTN CLAUDE WILLIAMS                     ATTN GEORGE SIEGE                   ATTN ROSIE HUBBARD
16 NEWTON AVE                            16 NEWTON AVE                       16 NEWTON AVE
AKRON, NY 14001                          AKRON, NY 14001                     AKRON, NY 14001




FORD GUM & MACHINE CO INC                FORECAST BRANDS                     FOREIGN CANDY CO INC, THE
ATTN STEVEN R GREENE, SR VP OF SALES     MITCHELL TAKEFMAN                   ATTN PETER DE YAGER, CEO/PRES/OWNER
640 MARLATE DR                           5600 PARE                           1 FOREIGN CANDY DR
LINCOLNSHIRE, IL 60069                   MONTREAL, QC H4P 2MI                HULL, IA 51239
                                         CANADA



FOREIGN RESOURCES CORP.                  FORESEE                             FOREST FIRE DEPARTMENT
RICHARD RETBLART                         2500 GREEN RD. SUITE 400            337 E. 2ND STREET
500 7TH AVE                              ANN ARBOR, MI 48105                 FOREST, MS 39074
NEW YORK, NY 10018




FOREST MOTEL INC.                        FOREST POLICE DEPARTMENT            FORESTBROOK LLC
BEST WESTERN FOREST INN                  850 PARK RD.                        1610 WAYBRIDGE LANE
AND FOREST RESTAURANT                    FOREST, MS 39074                    CHARLOTTE, NC 28210
1909 MAIN STREET
FRANKLIN, LA 70538



FORESTON TRENDS                          FOREVER GIFTS INC.                  FORREST BROWN
EVERRETT TERRELL                         825 AVENUE H EAST                   611 WEST MCKINNON ST B
1483 VIA PLATA STREET                    SUITE 117                           MT VERNON, GA 30445
LONG BEACH, CA 90810                     ARLINGTON, TX 76011




FORREST CITY FIRE                        FORREST CITY POLICE                 FORREST CITY WATER UTILITY
DEPARTMENT                               DEPARTMENT                          224 N. ROSSER STREET
CITY HALL ANNEX                          300 GARLAND                         303 NORTH ROSSER
FORREST CITY, AR 72335                   FORREST CITY, AR 72335              FORREST CITY, AR 72335




FORREST CITY WATER UTILITY               FORREST CO. JUSTICE COURT           FORREST COUNTY TAX COLLEC
PO BOX 816                               316 FORREST STREET                  601 N MAIN ST
FORREST CITY, AR 72336                   HATTIESBURG, MS 39401               HATTIESBURG, MS 39401




FORREST COUNTY TAX COLLEC                FORREST D HALL                      FORREST MICHAEL GUNNISON
PO BOX 1689                              522 HOLIDAY                         19932 COUNTY RD 33
HATTIESBURG, MS 39403                    MEMPHIS, TN 38109                   FAIRHOPE, AL 36532-4966




FORRESTER, VIRGINIA                      FORRIS ANDERSON                     FORRIS ANDERSON
750 N MENDENHALL RD                      1680 JANIS DR                       209 CHARTER
MEMPHIS, TN 38122                        MEMPHIS, TN 38116                   MEMPHIS, TN 38109
FORRIS ANDERSON          Case 19-11984-CSS
                                        FORSEEDoc 36 INCFiled 09/10/19
                                              RESULTS                        PageFORSYTHE
                                                                                  524 of 1514
                                                                                          HOLDINGS INC
4441 TULANE                              ATTN CHRIS JOYCE, SR DIR OF SALES       ATTN FRED M BAYLES
MEMPHIS, TN 38109                        2500 GREEN RD, STE 400                  507 TRENTON ST
                                         ANN ARBOR, MI 48105                     WEST MONROE, LA 71291




FORT HILL NATURAL GAS AUTHORITY          FORT HILL NATURAL GAS AUTHORITY         FORT SMITH FREDS LLC
311 SOUTH PENDLETON ST.                  PO BOX 189                              PO BOX 12410
EASLEY, SC 29640                         EASLEY, SC 29641-0189                   BEAUMONT, TX 77726-2410




FORT VALLEY FIRE DEPT                    FORT VALLEY PARTNERS LLC                FORT VALLEY POLICE DEPT
204 W CHURCH ST                          C/O PERLIS REALTY CO                    204 W CHURCH ST
FORT VALLEY, GA 31030                    ATTN LARRY M PERLIS                     FORT VALLEY, GA 31030
                                         PO BOX 1097
                                         CORDELE, GA 31015



FORT VALLEY UTILITY COMMISSION           FORT VALLEY UTILITY COMMISSION          FORTNA INC
500 ANTHOINE STREET                      PO BOX 1529                             GENERAL COUNSEL
FORT VALLEY, GA 31030                    FORT VALLEY, GA 31030                   333 BUTTONWOOD ST
                                                                                 WEST READING, PA 19611




FORTUNE 200 DEVELOPMENTS                 FORTUNE 2000 DEVELOPMENTS INC           FORTY ONE ASSOCIATES LC
C/O CONNER LAW GROUP                     395 W PARKER ST, STE 5                  99 W HAWTHORNE AVE
711 EAST CHERRY STREET                   BAXLEY, GA 31513                        PO BOX 460
JESSUP, GA 31546                                                                 VALLEY STREAM, NY 11582




FORTY ONE ASSOCIATES LC                  FORTY ONE ASSOCIATES LC                 FOSHAN CHANG SHENG TR
C/O CRAIG HASKINS & ASSOCIATES           C/O LONE STAR EQUITIES                  TRADE COMPANY LIMIT
PO BOX 681                               211 BROADWAY, STE 303                   RM 2604 BLOCK B TONGJI
MCCOMB, MS 39648                         LYNBROOK, NY 11563                      PLAZA NO.66 TONGJI ROAD
                                                                                 FOSHAN GUANGDONG 520000000 CHINA



FOSHAN CITY KEWEI FURN TR CO LTD.        FOSTER G SBT                            FOSTER GRAHAM MILSTEIN
JUJIANG TWN FOSHAN CITY                  PO BOX 198271                           & CALISHER LLP
GUANGDONG PROVINCE CHINA                 ATLANTA, GA 30384-8271                  360 S GARFIELD ST
FOSHAN GUANGDONG 528001110                                                       6TH FL
CHINA                                                                            DENVER, CO 80209



FOSTER GRANT                             FOUNDATION CONSUMER HEALTHCARE LLC      FOUNDATION CONSUMER HEALTHCARE LLC
PO BOX 198271                            ATTN GREG BRADLEY, PRESIDENT            ATTN MAY PETRACCO, VP FINANCE & OPERS
ATLANTA, GA 30384-8271                   1190 OMEGA DR                           1190 OMEGA DR
                                         PITTSBURGH, PA 15205                    PITTSBURGH, PA 15205




FOUNDATION INTERNATIONAL                 FOUNTAINHEAD GROUP INC                  FOUR SEASONS GENERAL MERCHANDISE
C/O GLENN ADAMS                          23 GARDEN ST                            ATTN BRUCE GABBAI, CEO
67 MUD ROAD                              NEW YORK MILLS, NY 13417                2801 E VERNON AVE
HONG KONG                                                                        LOS ANGELES, CA 90058
HONG KONG



FOUR SEASONS GENERAL MERCHANDISE         FOUR SEASONS PAINT AND                  FOUR TREES LLC
ATTN RUBEN POURMORADI                    FLOORING INC.                           C/O NAI EARL FURMAN
2801 E VERNON AVE                        201 HAYES POINT DRIVE                   101 E WASHINGTON ST
LOS ANGELES, CA 90058                    DUBLIN, GA 31021                        SUITE 400
                                                                                 GREENVILLE, SC 29601
FOUR TREES, LLC          Case 19-11984-CSS    DocLLC
                                        FOUR WOOD 36         Filed 09/10/19   PageFOURCO
                                                                                   525 ofINC
                                                                                           1514
PO BOX 9237                             C/O SCOTT HATCH                           ATTN GLADYS FOURNET
GREENVILLE, SC 29604                    417 C AVENUE                              1522 HOSPITAL AVE
                                        LAWTON, OK 73501                          FRANKLIN, LA 70538




FOURCO INC                              FOURNET, F GERARD                         FOURNETS PHARMACY
PO BOX 323                              304 EASTWOOD DR                           1524 HOSPITAL AVE
FRANKLIN, LA 70538                      FRANKLIN, LA 70538                        PO BOX 323
                                                                                  FRANKLIN, LA 70538




FOURSTAR GROUP USA INC                  FOURSTAR GRP INC                          FOURSTAR GRP INC
26840 FARGO AVE                         ATTN ART CHEN                             ATTN JEFFREY SCHWARTZ
SUITE C                                 MIN CHI BLDG, 12 FL, NO 54                MIN CHI BLDG, 12 FL, NO 54
BEDFORD HTS, OH 44146                   SEC 4 MING SHENG EAST RD                  SEC 4 MING SHENG EAST RD
                                        TAIWAN TAIWAN                             TAIWAN TAIWAN



FOURSTAR GRP INC                        FOURSTAR GRP USA INC                      FOX RUN BRANDS
ATTN JEFFREY SCHWARTZ                   ATTN BORIX ZELMANOVICH                    ATTN SEAN LEONARD
UNIT A, 8F, KAIBER ESTATE PHASE 1       189 MAIN ST, STE 31                       1907 STOUT DR
41 MAN YUE STREET, HUNG HOM             MILFORD, MA 01757                         IVYLAND, PA 18974
KOWLOON, HONG KONG HONG KONG



FOX RUN USA LLC                         FOX, DANIEL B                             FPP ASSOCIATES LLC
FOX RUN CRAFTSMAN                       PO BOX 292                                4929 WILSHIRE BLVD STE 910
1907 STOUT DRIVE                        GUILD, TN 37340                           LOS ANGELES, CA 90010
IVYLAND, PA 18974




FPS COMPANY                             FRAGRANCE MARKETING GRP LLC               FRAM GROUP HOLDINGS INC
3945 E RAINES RD                        ATTN JULIE EKELUND                        39 OLD RIDGEBURY ROAD
MEMPHIS, TN 38118                       124 W COLUMBIA CT                         DANBURY, CT 06810-5109
                                        CHASKA, MN 55318




FRAN FORREST                            FRAN HARGETT                              FRAN JONES-SMITH
41083 RIVER ROAD                        197 HIGHSMITH COURT                       808 DOWNTOWNER BLVD
PONCHATOULA, LA 70454                   RUSSELLVILLE, AL 35654                    STE. 1
                                                                                  MOBILE, AL 36609




FRAN MAXWELL                            FRAN MURDOCK                              FRAN ROESLER
269 EGANS ROAD                          5660 BIG TEXAS VALLEY RD.                 3285 HIGHWAY 472
CASTOR, LA 71016                        ROME, GA 30165                            DRY PRONG, LA 71423




FRANCELIA COOKS                         FRANCELIA COOKS                           FRANCES A LUCKETT
915 SW 5TH ST                           915 SW 5TH ST.                            6466 MCCRACKEN RD
LIVE OAK, FL 32064                      LIVE OAK, FL 32064                        HERNANDO, MS 38632-8889




FRANCES BAUTISTA                        FRANCES BERRY                             FRANCES CHAMBERS
1390 CR 1124                            5345 S 48TH                               500 SMOKE RISE LANE
DAINGERFIELD, TX 75638                  WAYNESBORO, TN 38485                      WARRIOR, AL 35180
FRANCES CHANDLER      Case   19-11984-CSS    Doc
                                       FRANCES    36 Filed 09/10/19
                                               CHANDLER               PageFRANCES
                                                                           526 ofF.1514
                                                                                    HILLSMAN
1468 FIENCHMANS BEND RD                1468 FRENCHMENS BEND               1006 W TAFT 350
MONROE, LA 71203                       MONROE, LA 71203                   SAPULPA, OK 74066




FRANCES GARDNER                        FRANCES HADDAD                     FRANCES HARVEY
4770 WILLOW RD                         72 WYCHEAWOOD                      550 EAST BLEDSOE ST APT A 30
MEMPHIS, TN 38117                      MEMPHIS, TN 38117                  GALLATIN, TN 37066




FRANCES HARVEY                         FRANCES HENSLEY                    FRANCES JACOB
572 HAWKINS DR.                        1209 E COLLEGE                     15 CLEAR CREEK RD
GALLATIN, TN 37066                     BOLIVAR, MO 65613                  ADAIRSVILLE, GA 30103




FRANCES KIMBROUGH                      FRANCES MCCALL                     FRANCES MCCARTY
5471 WAYNE LANE DR                     100 WALLACE CIRCLE                 3115 WESLEY ST
JACKSON, MS 39211                      OTTO, NC 28763                     PASCAGOULA, MS 39567




FRANCES MEACHAM                        FRANCES METOYER                    FRANCES NULL
205 LOUINA ST                          6418 FAIRFIELD AVENUE              2366 22ND ST NE
ROANOKE, AL 36274                      SHREVEPORT, LA 71106               HICKORY, NC 28601




FRANCES PARKER                         FRANCES PATE                       FRANCES PHILLIPS
HAMMOND DRIVE                          6272 COUNTY RD 13                  3430 ARKLA RD
PLAINVILLE, GA 30733                   COY, AL 36435                      KILBOURNE, LA 71253




FRANCES POTEAT                         FRANCES ROBINSON                   FRANCES SHOCKLEY
110 BAGGETT RD                         PO BOX 123                         3795 OLD LINVILLE ROAD
ENOREE, SC 29335                       HOLCUMB, MS 38940                  MARION, NC 28752




FRANCES STANLEY                        FRANCES WILLIAMS                   FRANCES WILLIAMS
610 MUNN RD                            3083 JOHNSON LAKE RD               8332 BLUE RIDGE
SUMRALL, MS 39482                      CEDARTOWN, GA 30125                SOUTHAVEN, MS 38671




FRANCHESCIA MCBRIDE                    FRANCIA BATISTA                    FRANCIA BATISTA
1233 ST APT 22                         3067 LIVE OAK ST                   3245 WHITEBROOK 210
GRANNIS, AR 71944                      MEMPHIS, TN 38115                  MEMPHIS, TN 38118




FRANCIA BATISTA                        FRANCINE HARMON                    FRANCINE HEBERT
6403 WHISPERING LANE APT               5360 N THIRD ST                    PO BOX 732
MEMPHIS, TN 38115                      SOPERTON, GA 30457                 CHARENTON, LA 70523
FRANCINE ROLLINS         Case 19-11984-CSS
                                        FRANCISDoc 36
                                               CEASE      Filed 09/10/19   PageFRANCIS
                                                                                527 ofCRAWFORD
                                                                                       1514
3045 WOODVIEW DR                        533 OGLA LANE                          106 KIRKWOOD DR
JACKSON, MS 39212                       CAPE GIRARDEAU, MO 63701               BEEBE, AR 72012




FRANCIS FROST                           FRANCIS GARRETT                        FRANCIS HART
3475 HWY 86 WEST                        409 SPRINGHILL CIRCLE                  14230 PARIS STREET
LYONS, GA 30436                         LEBANON, TN 37087                      HUNTINGDON, TN 38344




FRANCIS KELLEY                          FRANCIS MARTIN BLEDSOE                 FRANCIS MAY
414 WILLOW DR                           16 BENNETTS CROSSING CT                3017 GEORGETOWN ST.
PIEDMONT, SC 29673                      GREEN, SC 29651                        APT. 6
                                                                               HAZLEHURST, MS 39083




FRANCIS P. VO                           FRANCISCO FIGUEROA                     FRANCISCO FIGUEROA
15965 MT JACKSON STREET                 1200 ARLINGTON RD                      1200 SOUTH COLLIERVILLE A
FOUNTAIN VALLEY, CA 92708               COLLIERVILLE, TN 38017                 COLLIERVILLE, TN 38017




FRANCISCO GARCIA-SANTIAGO               FRANCISCO MEZA                         FRANCISCO MONDRAGON
3765 CARAVEL DR                         1400 DONELSON PARKWAY                  228 W PIERCE STREET
MEMPHIS, TN 38115                       DOVER, TN 37058                        CROSSETT, AR 71635-4672




FRANCISCO VIVIAN                        FRANCO APPAREL                         FRANEISHA JOHNSON
6604 SLEEPY OAK DR                      100 WEST 33TH STREET                   1470 NEW HOPE RD
MEMPHIS, TN 38141                       NEW YORK, NY 10001                     COLDWATER, MS 38618




FRANK ALLEN                             FRANK BATES                            FRANK BLACK
11709 HWY 7                             213 CARTER ROAD                        500 E. FERGUSON ST
WATER VALLEY, MS 38965                  POTTSVILLE, AR 72858-9021              CLINTON, SC 29325




FRANK BOST                              FRANK COWARD                           FRANK DANGELO
177 ARMSTRONG RD.                       23 LYNN DR                             221 TEN MILE RD
EUDORA, AR 71640                        SAINT MARYS, GA 31558                  FITZGERALD, GA 31750




FRANK DANGELO                           FRANK FERRELL                          FRANK HAMMOND
221 TEN MILE ROAD                       1695 SAND HILL CHURCH ROA              2722 DWIGHT
FITZGERALD, GA 31750                    DOUGLAS, GA 31533                      MEMPHIS, TN 38114-5458




FRANK HARDING                           FRANK HOYT                             FRANK LUCAS CLERK
2697 MILAN CHAUNCEY RD                  6718 POMANDER AVE                      TALLAPOOSA COUNTY
MILAN, GA 31060                         NEW PORT RICHEY, FL 34653              COURTHOUSE
                                                                               PO BOX 189
                                                                               ALEXANDER CITY, AL 35010
FRANK MCCULLOUGH       Case   19-11984-CSS     Doc 36 JRFiled 09/10/19
                                        FRANK MCDONALD                   PageFRANK
                                                                              528 MCNEIL
                                                                                   of 1514
409 NORTH STREET APT 2A                 723 EAST OAKWOOD                     147 BONITA
CABOT, AR 72023                         TYLER, TX 75702                      MEMPHIS, TN 38109




FRANK MCNEIL                            FRANK PERKINS                        FRANK PERKINS
5379 HERITAGE AVE                       765 S POCAHONTA ST                   765 SOUTH POCAHONTAS
MEMPHIS, TN 38115                       SARDIS, MS 38666                     SARDIS, MS 38666




FRANK SERIO                             FRANK THOMAS                         FRANK WASHINGTON
2750 DEVONSHIRE                         3852 MORTON RANKIN COUNTY            406 NORTH BUREN
GREENVILLE, MS 38701                    MORTON, MS 39117                     PICAYUNE, MS 39466




FRANK WATSON                            FRANKFORD CANDY LLC                  FRANKIE BELL
3312 FAIRFIELD AVENUE                   ATTN SUART SELARNICK                 4283 HARRIS RD.
SHREVEPORT, LA 71104                    9300 ASHTON RD                       STARKVILLE, MS 39759
                                        PHILADELPHIA, PA 19114




FRANKIE DOMINION LTD.                   FRANKIE LACKEY                       FRANKIE MOORE
1/F YALLY INDUSTRIAL BLDG               2505 7TH ST NE                       512 N THREE NOTCH RD
HONG KONG                               BIRMINGHAM, AL 35215                 RINGGOLD, GA 30736
HONG KONG




FRANKIE MORROW                          FRANKIE PILKINTON                    FRANKIE SANFORD
2632 MADISON AVENUE                     633 NEWT HOOD RD                     865 NORA ROAD
BIRMINGHAM, AL 35212                    COLUMBIA, TN 38401                   MEMPHIS, TN 38109




FRANKIE STOVER                          FRANKIE WALDROP                      FRANKIE WHITE
233 W 2ND ST                            250 LAMBERTS LOOP                    6865 HWY 107
KERSHAW, SC 29067-1019                  GOODWATER, AL 35072                  FAYETTE, AL 35555




FRANKIE WILLIAMS                        FRANKIE WILLIS                       FRANKIN FARROW
19326 E. SOUTH BLVD                     155 MILL COVE                        79 DANCY COVE
BLAKELY, GA 39823                       RIDGELAND, MS 39157                  COLDWATER, MS 38618




FRANKLIN CAPITAL HOLDINGS               FRANKLIN CNTY TRUSTEE                FRANKLIN CNTY TRUSTEE
LLC /BEYOND CLEAN                       1 S JEFFERSON ST                     PO BOX 340
PO BOX 1220                             ATTN RANDY KELLY                     WINCHESTER, TN 37398
HIGHLAND PARK, IL 60035                 WINCHESTER, TN 37398




FRANKLIN CO COMMISSIONER                FRANKLIN CO COMMISSIONER             FRANKLIN CO REVENUE COMM.
141 ATHENS ST                           PO BOX 100                           410 JACKSON AVE N
CARNESVILLE, GA 30521                   CARNESVILLE, GA 30521                RUSSELLVILLE, AL 35653
                       Case
FRANKLIN CO REVENUE COMM.     19-11984-CSS     Doc
                                        FRANKLIN    36 Filed
                                                 COLLECTION SERV09/10/19   PageFRANKLIN
                                                                                529 of COLLECTION
                                                                                        1514      SERV.
PO BOX 248                               PO BOX 3967                           PO BOX 4237
RUSSELLVILLE, AL 35653                   TUPELO, MS 38803                      TUPELO, MS 38803




FRANKLIN COUNTY JUDGE                    FRANKLIN COUNTY JUDGE                 FRANKLIN COUNTY JUDGE
410 JACKSON AVE N                        OF PROBATE                            PO BOX 70
RUSSELLVILLE, AL 35653                   PO BOX 70                             RUSSELLVILLE, AL 35653
                                         RUSSELLVILLE, AL 35653




FRANKLIN COUNTY TIMES                    FRANKLIN COUNTY                       FRANKLIN COUNTY
PO BOX 1088                              2112 ROBBIE AVE                       PO BOX 3989
RUSSELLVILLE, AL 35653                   MUSCLE SHOALS, AL 35661               MUSCLE SHOALS, AL 35662




FRANKLIN COUNTY                          FRANKLIN CRABTREE                     FRANKLIN E. GALLOB(FRANK)
SALES TAX DIVISION                       743 BENSEN LANE                       754 MELISSA DRIVE
PO BOX 3989                              FRANKLIN, TN 37306                    HINESVILLE, GA 31313
MUSCLE SHOALS, AL 35662




FRANKLIN ELECTRIC COOPERATIVE            FRANKLIN ELECTRIC COOPERATIVE         FRANKLIN FARROW
400 WEST SUMMIT HILL DRIVE               PO BOX 10                             79 DANCEY COVE
KNOXVILLE, TN 37902                      RUSSELLVILLE, AL 35653-0010           COAHOMA, MS 38617




FRANKLIN FAVORITE/                       FRANKLIN FINANCE                      FRANKLIN HARDISON
PORTLAND LEADER C/O                      PO BOX 368                            715 MAIN ST
PAXTON MEDIA                             COLUMBUS, MS 39703                    WELLFORD, SC 29385
PO BOX 1350
PADUCAH, KY 42002-1350



FRANKLIN MEDICAL CENTER                  FRANKLIN OLLIE                        FRANKLIN SANDERS
2106 LOOP RD                             115 REBECCA LANE                      2731 JACKSON LANDING ROAD
WINNSBORO, LA 71295                      SULLIGENT, AL 35586                   PICAYUNE, MS 39466




FRANKLIN SPORTS INC                      FRANKLIN-BANNER TRIBUNE               FRANKLIN-BANNER TRIBUNE
ATTN LARRY FRANKLIN                      115 WILSON ST                         PO BOX 566
17 CAMPANELLI PKWY                       FRANKLIN, LA 70538                    FRANKLIN, LA 70538
STOUGHTON, MA 02072




FRANKLINTON FIRE                         FRANKLINTON POLICE                    FRANNESSA BENDER
DEPARTMENT                               DEPARTMENT                            3416 LAURELWOOD ST
805 PEARL STREET                         803 PEARL STREET                      HORN LAKE, MS 38637
FRANKLINTON, LA 70438                    FRANKLINTON, LA 70438




FRANSESTA JAMISON                        FRAZIER & DEETER LLC                  FRED CHIN
2357 CORONET PLACE                       ATTN SABRINA SERAFIN                  67 MEADOW BROOK RD
JACKSON, MS 39212                        222 2ND AVE S, STE 1840               NEWTON, MA 02459-3051
                                         NASHVILLE, TN 37201-2308
                      Case
FRED DAVID INTERNATIONAL        19-11984-CSS     Doc 36III Filed 09/10/19
                                          FRED E PARKER                      PageFRED
                                                                                  530F of 1514
                                                                                       GREGG
525 7TH AVENUE                             501 WESTCHESTER BLVD                  7922 BISHOP ROAD
SUITE 1010                                 NOBLESVILLE, IN 46062-9316            PLANO, TX 75024
NEW YORK, NY 10018




FRED HALEY                                 FRED J UNES                           FRED JONES
1096 ISLAND RD                             332 WOOD RIDGE DR                     532 REDDIX ROAD
COLUMBUS, MS 39703                         DUNLAP, IL 61525-9426                 PELICAN, LA 71063




FRED LAMAR MARION                          FRED LEE MELDER SR                    FRED LOFTON
915 SAINT ANNES LANE                       23 W ST                               531 SAINT CATHERINE
VERO BEACH, FL 32967-7350                  CABOT, AR 72023-3928                  RICHMOND HILL, GA 31324




FRED M MOSES                               FRED M. LOFTON                        FRED OLIVER BRENNER SR
196 PINNIN ROAD                            531 SAINT CATHERINE CL                9 EVERGREEN
NEW KENSINGTON, PA 15068-6847              RICHMOND HILL, GA 31324               BALLWIN, MO 63021-5249




FRED PARLATO III                           FRED PELTIS                           FRED REMINGTON
2519 DUBLIN EASTMAN RD                     13217 OLD PANULA RD                   92-1353 HOALII ST
DEXTER, GA 31019                           COMO, MS 38619                        KAPOLEI, HI 96707-2513




FRED SEILKOP &                             FRED SELZ                             FRED SELZ, AGENT
KARI SEILKOP JT TEN                        111 CENTER ST. STE 1200               ONE UNION PLAZA
313 SWANSON DRIVE                          LITTLE ROCK, AR 72201                 124 WEST CAPITOL, STE 1075
LAWRENCEVILLE, GA 30043-8533                                                     LITTLE ROCK, AR 72201




FRED W LOEB JR                             FRED W SCHEIGERT                      FRED WOOLLEY
1320 WOODPARK ST                           9 MCALLISTER DR                       103 ROOSEVELT ST
BEAUMONT, TX 77706-4241                    SARATOGA SPRINGS, NY 12866-3718       SPRINGHILL, LA 71075




FREDA JACOBS                               FREDA JONES                           FREDA MCADAMS
1417 N. MACK SMITH ROAD                    P.O BOX 137                           345 EADS ROAD
EAST RIDGE, TN 37412                       VANNDALE, AR 72387                    BRADFORD, AR 72020




FREDA TALLEY                               FREDDIE BARNES                        FREDDIE BRISSEL
2649 REYBURN CREEK ROAD                    22290 DICKERSON LANE                  93 MCKINNON ST.
MALVERN, AR 72104-7314                     KENTWOOD, LA 70444                    JESUP, GA 31546




FREDDIE COLEMAN                            FREDDIE CULBERT                       FREDDIE E TRUESDALE
813 SAINT JAMES                            201 BELL GRAYSON RD APT C2            99 RAINES OAK CV
WARREN, AR 71671                           DEMOPOLIS, AL 36732                   MEMPHIS, TN 38109-5363
FREDDIE SHOWERS          Case 19-11984-CSS
                                        FREDDIEDoc 36 Filed 09/10/19
                                               STANFORD                PageFREDDIE
                                                                            531 ofTAYLOR
                                                                                   1514
1007 RALPH MULLIS RD                    6 MELON RD                         408 SOUTH HANOVER
RENTZ, GA 31075                         LAMONT, MS 38703                   CAPE GIRARDEAU, MO 63703




FREDDIE WHITTINGTON                     FREDERIC LANDE                     FREDERICK A KHOURY
818 HIGHWAY 4WEST                       15 HANSON PL                       6434 RED STONE LOOP
PICKWICK DAM, TN 38365                  MALVERNE, NY 11565-2258            DUBLIN, OH 43016-7057




FREDERICK C GERHARDT &                  FREDERICK CHARLES SAKE             FREDERICK D ZIEGEL
BEATRICE A GERHARDT JT TEN              4770 BISCAYNE BLVD STE 1400        7577 INDIAN GARDEN ROAD
PO BOX 99                               MIAMI, FL 33137-3243               PETOSKEY, MI 49770-8710
HARBOR BEACH, MI 48441-0099




FREDERICK GREGG                         FREDERICK J JAMES                  FREDERICK L HORN
9177 KEATS STREET                       1051 NE 211TH ST                   PO BOX 764
FRANKLIN, TN 37064                      N MIAMI BEACH, FL 33179-1301       GWYNEDD VALLEY, PA 19437-0764




FREDERICK MCMASTER                      FREDERICK OBANNER                  FREDERICK T FINNIGAN
2901 CIRCLE DRIVE                       CMRC BUSINESS OFFICE               41 BASS RD
HUEYTOWN, AL 35023                      701 NORTHSIDE DRIVE                WINDHAM, CT 06280-2202
                                        NEWTON, MS 39345




FREDERICK WRIGHT                        FREDERICKA DIGGS                   FREDERICO MACKLIN
3625 OAKRIDGE RD                        724 PLYMOUTH DRIVE                 777 BRANDYWINE BLVD
ANDREWS, SC 29510                       LAPLACE, LA 70068                  MEMPHIS, TN 38127




FREDIS MEJIA                            FREDIS MEJIA                       FREDRICA WILLIAMS
1548 STRIBLING APT B1                   595 CADRACA APT 12                 47 SUMMER GROVE
MEMPHIS, TN 38111                       MEMPHIS, TN 38122                  CORDOVA, TN 38018




FREDRICK COOPER                         FREDRICK FLOYD                     FREDRICK HOLMES
1031 WOODLAWN ST                        823 NORTH WASHINGTON ST            308E CHURCH ST 7
MEMPHIS, TN 38107                       DUBLIN, GA 31021                   BUNKIE, LA 71322




FREDRICK KIRK                           FREDRICK NEWTON                    FREDRICK RUSH
700 VETERANS APT 606                    1202 LEGRAND ST                    1413 COFFEE CT.
ALEXANDRIA, LA 71303                    LAKE PROVIDENCE, LA 71254          COLUMBUS, GA 31906




FREDRICK SINGLETON                      FREDRICK WOOTSON                   FREDS (MELTON)
4300 N GETWELL RD                       405 LAYEFETTE ST                   4300 NEW GETWELL ROAD
MEMPHIS, TN 38118                       DOTHAN, AL 36301                   MEMPHIS, TN 38118
FREDS ANDREWS LLC        Case 19-11984-CSS     Doc 36 LLCFiled 09/10/19
                                        FREDS ANDREWS                     PageFREDS
                                                                               532 BAMBERG
                                                                                    of 1514 LLC
116 PINE VALLEY ROAD                     427 AUDUBON CIR                      1035 BEACHVIEW DR
GRIFFIN, GA 30224                        GRIFFIN, GA 30223                    ST SIMONS ISLAND, GA 31522




FREDS BAMBERG LLC                        FREDS COMMERCIAL LLC                 FREDS DOLLAR STORE OF WEST POINT INC
116 PINE VALLEY ROAD                     C/O RODNEY SLUSHER, PC
GRIFFIN, GA 30224                        402 SOUTH PINE ST.
                                         FLORENCE, AL 35630




FREDS EE ERIC GIBBS                      FREDS INC 401K 10865                 FREDS INC
4300 NEW GETWELL ROAD                    FBO STEVEN STOREY                    TREASURY ACCOUNT
MEMPHIS, TN 38118                        1805 FAIR OAKS LN                    4300 N GETWELL RD
                                         HOPE, AR 71801-9705                  MEMPHIS, TN 38118-6801




FREDS INC.                               FREDS INC.                           FREDS INC.
1303 BRAMBLEWOOD COVE                    3843 NAIL ROAD                       4300 GETWELL RD
JONESBORO, AR 72401                      SOUTHAVEN, MS 38672                  MEMPHIS, TN 38118




FREDS INC.                               FREDS INVENTORY ADJUST               FREDS MCLEANSBORO, LLC
4300 NEW GETWELL ROAD                    4300 N GETWELL RD                    629 CAMINO DE LOS MARES, SUITE 206
MEMPHIS, TN 38118                        MEMPHIS, TN 38118                    SAN CLEMENTE, CA 92673




FREDS OAKLAND CITY, LLC                  FREDS OF E. PRAIRIE INC              FREDS OF NATCHEZ INC
629 CAMINO DE LOS MARES, SUITE 206       C/O JERREL DAVIS                     129 DUSTER DR
SAN CLEMENTE, CA 92673                   PO BOX 84                            NATCHEZ, MS 39120
                                         CARLISLE, AR 72024




FREDS OF NATCHEZ INC                     FREDS OF NATCHEZ INC                 FREDS OF SOMMERVILLE INC
29 SARGENT PRENTISS DR                   ATTN MARGY GRAHAM
NATCHEZ, MS 39120                        116 N TEMPLE
                                         NATCHEZ, MS 39120




FREDS ON HOUSTON LLC                     FREDS ON HOUSTON LLC                 FREDS ON HOUSTON, L
1711 12TH AVE                            C/O BB AND T LINDA MASON             C/O BB AND T LINDA MASON
ALBANY, GA 31707                         211 N VIRGINIA AVENUE                211 N VIRGINIA AVENUE
                                         TIFTON, GA 31794-4262                TIFTON, GA 31794-4262




FREDS ON PHILEMA LLC                     FREDS ON TIFT LLC                    FREDS ON TIFT LLC
1711 12TH AVE                            2208 E DOUBLEGATE DR                 C/O FIRST PORTY CITY BANK
ALBANY, GA 31707                         ALBANY, GA 31721                     ATTN SCOTT EWING
                                                                              PO BOX 1070
                                                                              BAINBRIDGE, GA 39818



FREDS PARTNERS LLC                       FREDS PRINTING                       FREDS STATE WIRELESS TAX
27 FROST LANE                            4300 N GETWELL RD                    MEMPHIS, TN 38118
LAWRENCE, NY 11559                       MEMPHIS, TN 38118
FREDS STORE             Case 19-11984-CSS     Doc 36
                                       FREDS STORES     Filed 09/10/19
                                                    OF MISSISSIPPI INC   PageFREDS
                                                                              533 STORES
                                                                                   of 1514
4300 NEW GETWELL ROAD                                                        4300 GETWELL ROAD
MEMPHIS, TN 38118                                                            MEMPHIS, TN 38118




FREDS SUPPLIES                          FREDS UNIFORMS                       FREDS
4300 N GETWELL RD                       4300 N GETWELL RD                    4300 GETWEEL RD
MEMPHIS, TN 38118                       MEMPHIS, TN 38118                    MEMPHIS, TN 38118




FREDS                                   FREDS                                FREDS/REEVES SAIN ACQUIST
4300 GETWELL ROAD                       4300 NEW GETWELL ROAD                4300 N GETWELL RD
MEMPHIS, TN 38118                       MEMPHIS, TN 38118                    MEMPHIS, TN 38118




FREDSINC.COM                            FREEDOM BRIGHT                       FREEHUNTER KIMBRO
4300 N GETWELL RD                       141 SHORT ST                         1208 AVONDALE DR
MEMPHIS, TN 38118                       CALHOUN CITY, MS 38916               DOTHAN, AL 36301




FREESTONE CO COLLECTOR                  FREESTONE CO COLLECTOR               FREEWAY STATION INC.
112 E MAIN ST                           PO BOX 257                           PO BOX 100592
FAIRFIELD, TX 75840                     FAIRFIELD, TX 75840                  ATLANTA, GA 30384-0592




FREGUSON, DORIS ENGELHARDT              FREGUSON, DORIS ENGELHARDT           FREIDA LEMONS
1841 OLD WEST POINT RD                  RT 3 BOX 200 A                       159 BOLIVAR HWY.
COLUMBUS, MS 39701                      COLUMBUS, MS 39701                   JACKSON, TN 38301




FREMONT CO, THE                         FRENCH BROAD ELECTRIC                FRENCH BROAD ELECTRIC
ATTN CHRIS SMITH                        3043 HIGHWAY 213                     PO BOX 9
809 N FRONT ST                          PO BOX 9                             MARSHALL, NC 28753-0009
FREMONT, OH 43420                       MARSHALL, NC 28753




FRENCH, DONALD R, JR                    FRENCHIE WRIGHT                      FRENCHS FOOD CO LLC
3021 CRANBROOK WALK                     PO BOX 494                           ATTN ELLIOT PENNER
KENNESAW, GA 30144                      HEBER SPRINGS, AR 72543              4 MILL RIDGE LN
                                                                             CHESTER, NJ 07930




FRENZ GROUP LLC                         FRENZ GRP LLC                        FRENZ GRP LLC
PO BOX 6539                             107 TRUMBULL ST, BLDG F6/8           ATTN DAN LUMERMAN
ELIZABETH, NJ 07202                     ELIZABETH, NJ 07202                  PO BOX 6539
                                                                             ELIZABETH, NJ 07202




FRENZY TOYS LTD                         FRENZY TOYS LTD                      FRENZY TOYS LTD
3060 LEE PLACE                          ATTN CRAIG MCCARVILLE                RM 1108, GOODLUCK INDUSTRIAL CENTER
BELLMORE, NY 11710                      3060 LEE PL                          808 LAICHIKUK RD
                                        BELLMORE, NY 11710                   CHEUNG SHA WAN
                                                                             KOWLOON, HONG KONG CHINA
FRENZY TOYS LTD         Case   19-11984-CSS
                                         FRESNODoc 36 OFFiled
                                               CO DEPT.  CSS 09/10/19          PageFRESNO
                                                                                    534 ofCOUNTY
                                                                                           1514 DEPT. OF
UNIT 1118, PENINSULA CNTR                PO BOX 24003                              CHILD SUPPORT
67 MOODY ROAD                            FRESNO, CA 93779-4003                     PO BOX 12946
TST EAST                                                                           FRESNO, CA 93779
KOWLOON, HONG KONG CHINA



FREUDENBERG HOUSEHOLD PRODUCTS           FREUDENBERG HOUSEHOLD PRODUCTS            FRIEDA TROSCLAIR
2188 DIEHL RD                            2188 DIEHL RD                             77 RICKLES LANE
AURORA, IL 60502                         AURORA, IL 60652                          WARRIOR, AL 35180




FRIEDMAN SCHUMAN                         FRIENDLY FIRE DEPT.                       FRIER LEVITT ATTONRNEYS AT LAW
APPLEBAUM &NEMEROFF P.C.                 908 HARRINGTON ST.                        AT LAW
101 GREENWOOD AVE.                       NEWBERRY, SC 29108                        84 BLOOMFIELD AVENUE
5TH FLOOR                                                                          PINE BROOK, NJ 07058
JENKINTOWN, PA 19046-2636



FRIERSON, EC IV                          FRISKY-NINETEEN LLC.                      FRITO LAY
14 ALTAMONT FOREST DR                    383 N.E. 2ND. AVE.
GREENVILLE, SC 29609                     HALLENDALE, FL 33009




FRONTIER BEVERAGE                        FRONTIER MANUFACTURING                    FRONTIER
1837 HARBOR AVENUE                       BLDG. 33 TAI YAU ST.                      PO BOX740407
MEMPHIS, TN 38113                        UNIT J 161 F. CANNY INDL                  CINCINNATI, OH 45274-0407
                                         SAN PO KONG HONG KG
                                         CHINA



FRSH-N-UP                                FRUIT OF THE LOOM                         FSD-SB LLC
2153 E MAIN STREET                       ATTN JOE KLEIN, VP OF SALES               ATTN MARK OR ASHLEY UTLEY
SUITE C 14                               ONE FRUIT OF THE LOOM DR                  PO BOX 866
PO BOX 344                               PO BOX 90015                              OLIVE BRANCH, MS 38654
DUNCAN, SC 29334                         BOWLING GREEN, KY 42102-9015



FSD-SB LLC                               FTC                                       FTC
PO BOX 866                               600 PENNSYLVANIA AVENUE, NW               PO BOX 2153
OLIVE BRANCH, MS 38654                   WASHINGTON, DC 20580                      BIRMINGHAM, AL 35287-1180




FUJI COLOR PROCESSING INC                FUJIAN BLUE HAT ENTERTAIN                 FUJIAN NUTREND FURNITURE CO LTD
PO BOX 13008                             TECHNOLOGY LTD.                           30G WORLD TRADE PLZA WUSI
BIRMINGHAM, AL 35202-3008                6TH 7TH FL BLD C FENGRUM                  RD FUZHOU FUJIAN CHINA
                                         FIN HLDS GRP MAN.1012                     FUZHOU FUJIAN CHINA 350000000
                                         XIAMEN CITY PROVINC 361000090 CHINA       CHINA



FUJIAN NUTREND FURNITURE CO LTD          FUJIAN PROFIT GRP CORP                    FULLILOVE, KENNTH RAY, JR
ROOM 1209-1210, NO 31, WUYI NORTH ROAD   ATTN WU TIFANG                            1665 HWY 8 EAST
FURZHOU                                  18 F, WORLDWIDEPLAZA, WUSI 158            HOUSTON, MS 38851
FUJAN 35000                              FUZHOU
CHINA                                    FUJAN 350003 CHINA



FULTON ACQ LLC                           FULTON ACQ LLC                            FULTON COMMONS LLC
C/O GENERAL SHOPPING CENTERS             C/O WHARTON REALTY GROUP                  ATTN ERIC EVERETT
2129 S GERMANTOWN RD, STE 222            INC 8 INDUSTRIAL WAY EAST                 PO BOX 1509
GERMANTOWN, TN 38138                     2ND FLOOR                                 COLLIERVILLE, TN 38027
                                         EATONTOWN, NJ 07724
FULTON FIRE DEPARTMENTCase   19-11984-CSS
                                       FULTON Doc  36 UTILITIES,
                                              MUNICIPAL Filed 09/10/19
                                                                 MS          PageFULTON
                                                                                  535 of  1514DEPARTMENT
                                                                                        POLICE
604 SOUTH ADAMS ST.                     213 WEST WIYGUL                          213 WEST WIYGUL ST.
FULTON, MS 38843                        FULTON, MS 38843                         FULTON, MS 38843




FULTON TELEPHONE CO.                    FULTON, JANET                            FUN APPAREL INC
402 W BEENE ST                          PO BOX 383                               10650 KINGHURST DR.
FULTON, MS 38843                        IUKA, MS 38852                           HOUSTON, TX 77099




FUN PLUS CORPORATION                    FUN WORLD DIV/EASTER UNLIMITED INC       FUNAI SERVICE CORP
2018 N. LEE AVE.                        ATTN ALAN GELLER                         ATTN YOSHIHIRO SASAKI
SOUTH E L MONTE, CA 91733               80 VOICE RD                              2425 SPIEGEL DR
                                        CARLE PLACE, NY 11514                    GROVEPORT, OH 43125




FUNAI SERVICE CORP                      FUND 21 DURHAM, LLC                      FUND 21-DURHAM LLC
ATTN YOSHIHIRO SASAKI                   C/O CLAY TINNEY                          19701 BETHEL CHURCH RD STE 202
2425 SPIEGEL DR                         PO BOX 1430                              CORNELIUS, NC 28031
GROVEPORY, OH 43125                     739 MAIN STREET
                                        ROANOKE, AL 36274



FUNKO LLC                               FUNKO LLC                                FUNLINE MDSE. CO.
ATTN ANDREW PERLMUTTER                  ATTN BRIAN MARIOTI                       C/O WAYNE BOGER
1202 SHUKSAN WAY                        1202 SHUKSAN WAY                         PO BOX 628
EVERETT, WA 98203                       EVERETT, WA 98203                        WHITE HOUSE, TN 37188




FUNNY EXPRESSIONS INC.                  FUNRISE DISTRIBUTING CO                  FUNRISE TOYS
MARC MOGHRABI                           ATTN SHIRLEY PRICE
2517 MCDONALD AVE.                      7811 LEMONA AVE
BROOKLYN, NY 11223                      VAN NUYS, CA 91405




FUNTASTIC                               FUQUA, THOMAS                            FURNITURE RTA INC.
2301 MINIMAX STREET                                                              3481 OFFICE PARK DRIVE
HOUSTON, TX 77008                                                                SUITE 201
                                                                                 KETTERING, OH 45439




FURTARDO SHAW                           FUSCHIA YATES                            FUSION INTERNATIONAL LLC
39 GRACE CUNNINGHAM RD                  3582 MARTY ST                            7578 SOUTHERN AVE STE 1
QUINCY, FL 32352                        MEMPHIS, TN 38109                        GERMANTOWN, TN 38125




FUSION LLC                              FUTURE SALES GLOBAL SOURCING INC         FUTURE SALES GLOBAL SOURCING INC
7578 SOUTHERN AVE STE 1                 ATTN GERALD WERTMAN, PRESIDENT           ATTN SCOTTIE RUMLEY, ACCT DIR
GERMANTOWN, TN 38028                    300-C SOUTH WESTGATE DR                  300-C S WESTGATE DR
                                        GREENSBORO, NC 27407                     GREENSBORO, NC 27407




FUTURE SALES GLOBAL SOURCING INC        FUTURE SALES INC                         FUZHOU HOFEN BAMBOO ACC.
ATTN SCOTTIE RUMLEY, ACCT DIR           ATTN DAVID ZIMMERMAN FINANCE VP          ZHANG LIXING LISA
PO BOX 890207                           300 C S WESTGATE DR                      8/F. TAIYANG PLAZA 278
CHARLOTTE, NC 28289-0207                GREENSBORO, NC 27407                     FUZHOU FUJIAN
                                                                                 CHINA
                       Case
FUZHOU HOFEN BAMBOO ACCES       19-11984-CSS
                                          G & M OFDoc  36LLCFiled 09/10/19
                                                   DUBLIN                     PageG 536  of 1514
                                                                                    & O SUPPLY CO INC
BLOCK 8 GULOU YUAN JU                      MELAINAS FLOWERS                        1344 DL COLLUMS DRIVE
YUANZHOU IND.AREA                          541 MORTON DRIVE                        TUPELO, MS 38801
JINSHAN DIST FUZHOU 350002000              GLENWOOD, GA 30428
CHINA



G & S OFFPRICE INC                         G ANFERNEE PAYNO                        G C SERVICES
CASSANDRA GRUNDY                           526 SUNFLOWER                           ATTN WAGE WITHHOLDING
2120 E. 52ND ST.                           CLARKSDALE, MS 38614                    DEPT.
VERNON, CA 90058                                                                   PO BOX 32500
                                                                                   COLUMBUS, OH 43232



G EARL SNIDER                              G PACHE INTL INC                        G SMART
AMERICUS VILLAGE                           ATTN MAX RAM, PRESIDENT                 PO BOX 331
SHOPPING CENTER LLC                        405 HARMON COVE TOWER                   DADEVILLE, AL 36853
416 TRIP STREET                            SECAUCUS, NJ 07094
AMERICUS, GA 31709



G&K SERVICES INC                           G&S METAL PRODUCTS COMPANY INC          G&S METAL PRODUCTS COMPANY INC
240 W MITCHELL AVE                         ATTN DAN KONOPKA, DIR OF SALES          ATTN DONNIE SOSIC, TRAFFIC MGR
JACKSON, MS 39213                          3330 E 79TH ST                          3330 E 79TH ST
                                           CLEVELAND, OH 44127                     CLEVELAND, OH 44127




G&S METAL PRODUCTS COMPANY INC             G. DURAN BARNES AND CHARLES E CARSON    G. WATSON BRYANT JR PC
ATTN MARK SCHWARTZ, PRESIDENT              C/O JOHNSON LAW FIRM                    3127 MAPLE DRIVE
3330 E 79TH ST                             ATTN JAY JOHNSON                        ATLANTA, GA 30305
CLEVELAND, OH 44127                        105 CROOK AVE; PO BOX 97
                                           HENDERSON, TN 38340



G.A.M.E. APPAREL                           G.BRASS & CRAFT IMPORTS                 G.I. APPAREL INC
137 SOUTH BROADWAY                         5405 BUFORD HIGHWAY 240                 MARK KIMBALL
SOUTH AMBOY, NJ 08879                      NORCROSS, GA 30071                      2211 ALLENWOOD RD.
                                                                                   WALL, NJ 07719




G.O.A.T. PET PROS                          GA CHILD SUPP ENFORCEMENT               GA DEPARTMENT OF LABOR
7435 SAINT AUBURN                          FAMILY SUPP REGISTRY                    SUITE 800
BLOOMFIELD HILLS, MI 48301                 PO BOX 105730                           148 ANDREW YOUNG INTER. BLVD N.E.
                                           ATLANTA, GA 30348-5730                  ATLANTA, GA 30303-1751




GA DEPT OF AGRICULTURE                     GA DEPT OF AGRICULTURE                  GA DEPT OF HR -OFF. OF REG SERV
19 MARTIN LUTHER KING JR                   CONSUMER PROTECTION DIV                 HEALTH CARE SECTION
ATLANTA, GA 30334                          19 MARTIN LUTHER KING JR                2 PEACHTREE STREET, NW
                                           DRIVE ROOM 306                          ATLANTA, GA 30303
                                           ATLANTA, GA 30334



GA DEPT OF REVENUE                         GA DEPT OF REVENUE                      GABBY BEATY
1800 CENTURY BLVD NE                       PO BOX 740317                           5550 PENDERGRASS RD
ATLANTA, GA 30345                          ATLANTA, GA 30374                       BYRDSTOWN, TN 38549




GABE MOORE                                 GABRELLIA HOUSE                         GABRIAL LINDSEY
316JOHNSONHEIGHTSDR.                       575 HUDSOVILLE RD                       206 FAIRVIEW RD
FULTON, MS 38843                           HOLLY SPRINGS, MS 38635                 SEARCY, AR 72143
GABRIALE HOPE            Case 19-11984-CSS     Doc
                                        GABRIALLE   36 Filed 09/10/19
                                                  OROZCO                PageGABRIALLIA
                                                                             537 of 1514
                                                                                       CALLAHAM
100 SCHOOLHOUSE ROAD                    100 MOORE AVE                       1202 GARY RD
WALTHALL, MS 39771                      PELAHATCHIE, MS 39145               HODGES, SC 29653




GABRIEL BRYANT                          GABRIEL GARNER                      GABRIEL GILMORE
102 EDGEWOOD ST                         702 WEST UNION STREET               1105 WALNUT ST
MT PLEASANT, TN 38474                   BALD KNOB, AR 72010                 LOUISVILLE, GA 30434




GABRIEL HEMINGWAY                       GABRIEL LEWIS                       GABRIEL MARTIN
264 HEMINGWAY RD                        6114 ROCKSPRINGS ROAD               234 BLACKMON ST
SARDIS, MS 38666                        CHARLOTTE, TN 37036                 MEDINA, TN 38355




GABRIEL MCEWEN                          GABRIEL STEPHENS                    GABRIEL WILSON
90 CR 405                               243 N WILLIAMS                      7940 SARMIL DR APT7
OXFORD, MS 38655                        HORATIO, AR 71842                   SOUYHAVEN, MS 38671




GABRIEL YODER                           GABRIELA LASCANO                    GABRIELA TOMAS-PASCUAL
814 OLD CAPE ROAD                       153 TRENT ROAD                      413 LAWRENCE ST. EAST
JACKSON, MO 63755                       ENTERPRISE, AL 36330                RUSSELLVILLE, AL 35653




GABRIELE LEMON                          GABRIELLA ALVAREZ                   GABRIELLA FRAZIER
16 E. LAWRENCE ST. APT103B              1001 LAKEVIEW                       1413 BRYAN STREET CIRCLE
CUTHBERT, GA 39840                      LONE STAR, TX 75668                 DOUGLAS, GA 31533




GABRIELLA HERNANDEZ                     GABRIELLA TALBOT                    GABRIELLE DAVIS
5214 OLD CHENEY HWY                     3041 OWASSA ROAD                    3603 W. CONGRESS ST APT 210A
ORLANDO, FL 32807                       EVERGREEN, AL 36401                 LAFAYETTE, LA 70506




GABRIELLE DUPUY                         GABRIELLE HALL                      GABRIELLE JOHNSON
351 BUSINESS LOOP                       402 BEECH GROVE DR                  915 GILL STREET
MARKSVILLE, LA 71351                    FORREST CITY, AR 72335              RUSTON, LA 71270




GABRIELLE MASON                         GABRIELLE MILNER                    GABRIELLE PARKS
300 PRICE ROAD                          5177 KIMBARK WOODS DR.              3810 MINNIE DUNCAN LANE
MOSCOW, TN 38057                        MEMPHIS, TN 38134                   DONALSONVILLE, GA 39845




GABRIELLE PUIG-GARCIA                   GABRIELLE SHADOAN                   GABRIELLE THOMPSON
509 MOCKINGBIRD                         211 OLD MANNING RD                  23 GREENHAVEN LN
PRATTVILLE, AL 36006-7                  SUMTER, SC 29150                    ST JOE, AR 72675
GABRIELLE WARD        Case 19-11984-CSS     Doc 36
                                     GACC LLC            Filed 09/10/19   PageGADSDEN
                                                                               538 of CO
                                                                                      1514
                                                                                         TAX COLLECTOR
35 CREEK RD                          DBA SHENANIGANS                          16 S CALHOUN ST
MORRILTON, AR 72110                  512 7TH AVENUE 17TH FL                   QUINCY, FL 32351
                                     NEW YORK, NY 10018




GADSDEN CO TAX COLLECTOR             GADSDEN SQUARE LP                        GADSDEN SQUARE VGR LLC
PO BOX 817                           C/O TALCOR COMMERCIAL REAL ESTATE        C/O TALCOR COMMERCIAL REAL ESTATE
QUINCY, FL 32353                     1018 THOMASVILLE RD STE 200A             1018 THOMASVILLE RD STE 200A
                                     TALLAHASSEE, FL 32303                    TALLAHASSEE, FL 32303




GADSDEN SQUARE VGR LLC               GAGE BOWLIN                              GAGE CAMPBELL
C/O TALCOR COMMERCIAL REAL ESTATE    2020 BALDWIN ST APT 1                    501 PARROTS BEAK RD
3250 NW 107 AVE                      VAN BUREN, AR 72956                      STERLINGTON, LA 71280
DORAL, FL 33172




GAGE ROGSBBY                         GAIL BARFIELD                            GAIL CAMMACK
2660 HERMAN ROAD                     363 MULBERRY ST                          654 W CHEEROKEE ST
JASPER, AL 35501                     ROLLING FORK, MS 39159                   CENTREVILLE, MS 39631




GAIL COLEMAN                         GAIL DAVIS JEFFERS CLERK                 GAIL E. HARVEY
119 HORNET LANE                      GREENE COUNTY COURTHOUSE                 2601 S OLIVE ST APT4
LADSON, SC 29456                     101 S. MAIN STREET                       PINE BLUFF, AR 71603
                                     GREENVILLE, TN 37743




GAIL LAND                            GAIL POUNDS                              GAIL ROWE
18 MILES AVENUE                      238 TEN MILE CREEK ROAD                  245 HAPPY HALLOW RD
MORTON, MS 39117                     FOXWORTH, MS 39483                       ODENVILLE, AL 35120




GAIL SIMS                            GAIL SIMS                                GAIL SYNDER
403 CALIFORNIA                       PO BOX 403                               PO BOX 1071
LELAND, MS 38756                     LELAND, MS 38756                         HOOKS, AR 71854




GAINESVEILLE FIRE                    GAKIRRAH WALKER                          GALDERMA LABORATORIES LP
PROTECTION LLC                       5443 MAIN ST                             5745 HARBOR NORTH
1764 CONSTRUCTION DRIVE              EASTMAN, GA 31023                        GAINESVILLE, GA 30504
GAINESVILLE, GA 30507




GALDERMA LABORATORIES LP             GALDERMA LABORATORIES LP                 GALE GASKINS
ATTN MILES HARRISON, VP SELF-MED     ATTN TODD ZAVODNICK, PRESIDENT           P O BOX 126
14501 N FREEWAY                      14501 N FREEWAY                          MYSTIC, GA 31769
FORT WORTH, TX 76177                 FORT WORTH, TX 76177




GALE GASKINS                         GALE WRIGHT                              GALERIE INC.
PO BOX 126                           105 HONEY SUCKLE LN                      ATTN RICHARD ROSS, PRESIDENT
MYSTIC, GA 31769                     ANDERSON, SC 29624                       3380 LANGLEY DR
                                                                              HEBRON, KY 41048
GALERIE               Case 19-11984-CSS
                                     GALERIEDoc 36     Filed 09/10/19   PageGALERIE
                                                                             539 of 1514
ATTN JEREMY ARTHURS, NATL SALES MGR  ATTN LEE WHITE, ACCOUNTING             ATTN RICHARD ROSS, PRESIDENT
3380 LANGLEY DR                      3380 LANGLEY DR                        3380 LANGLEY DR
HEBRON, KY 41048                     HEBRON, KY 41048                       HEBRON, KY 41048




GALLAGHER BASSETT SRV INC             GALLATIN CITY RECORDER                GALLATIN DEPARTMENT OF ELECTRICITY
ACCTS DEPT. 5TH FLOOR                 132 W MAIN-ROOM 111                   135 JONES STREET
TWO PIERCE PLACE                      GALLATIN, TN 37066                    GALLATIN, TN 37066
ITASCA, IL 60143-3141




GALLATIN DEPARTMENT OF ELECTRICITY    GALLATIN FIRE                         GALLATIN POLICE
PO BOX 1555                           DEPARTMENT                            DEPARTMENT
GALLATIN, TN 37066-1555               119 GDF MEMORIAL BLVD.                130 WEST FRANKLIN ST
                                      GALLATIN, TN 37066                    GALLATIN, TN 37066




GALLATIN PUBLIC UTILITIES             GALLERIA FARMS LLC-DIRECT             GALLERIA FARMS LLC-POS
239 HANCOCK STREET                    1500 NW 95TH AVENUE                   2601 N.W. 104TH CT
GALLATIN, TN 37066                    MIAMI, FL 33172                       MIAMI, FL 33172




GALLERIA INTERNATIONAL INC            GALS REAL ESTATE INC.                 GAME TIME
1 MALL DR STE 333                     PO BOX 250                            ADVANCE WATCH CO LTD
CHERRY HILL, NJ 08002                 CORDELE, GA 31010                     1407 BROADWAY SUITE 400
                                                                            NEW YORK, NY 10018




GANDY DERRICK                         GANGA LLC                             GANNETT GP MEDIA INC
132 PEACEFUL VALLEY LANE              WINGATE BY WYNDHAM                    THE LEAF-CHRONICLE
STARKVILLE, MS 39759                  1121 BARKSDALE BLVD                   200 COMMERCE STREET
                                      BOSSIER CITY, LA 71111                CLARKSVILLE, TN 37040




GANNETT NEWPAPERS OF                  GANNETT RIVER STATES                  GANNS INC
LOUISIANA                             PUBLISHING DBA THE NEWS               ATTN CLETA H GANN
PO BOX 677326                         STAR/GANNETT NEWS OF LA               PO BOX 339
DALLAS, TX 75267-7326                 411 NORTH 4TH                         IUKA, MS 38852
                                      MONROE, LA 71201



GANNS INC                             GANNS INC                             GANZ USA LLC
ATTN PRESIDENT                        PO BOX 339                            140 COLONY CENTER DRIVE
PO BOX 339                            IUKA, MS 38852                        SUITE 100
IUKA, MS 38852                                                              WOODSTOCK, GA 30188




GARA HEFNER                           GARCOA INC                            GARCOA INC
322 IDLEWILD HOLLYLEAF RD             ATTN MELINDA RUBIN, PRESIDENT         ATTN STEVEN MOATS, NATL ACCTS SALES
MILAN, TN 38358-6602                  26135 MUREAU RD                       DIR
                                      CALABASAS, CA 91302                   26135 MUREAU RD
                                                                            CALABASAS, CA 91302



GARDEN INNOVATIONS LLC                GARDEN MEADOW INC.                    GARDEN PALS INC.
245 HULSEY RD                         124 RESEARCH DR.                      3768 MILLIKEN AVE UNIT A
CLEVELAND, GA 30528                   BLDG G&H                              BLD C
                                      MILFORD, CT 06460                     MIRA LOMA, CA 91752
                      CaseINC
GARDNER EQUIPMENT COMPANY    19-11984-CSS
                                       GARDNER Doc  36 Filed
                                                 EQUIPMENT     09/10/19
                                                           COMPANY INC    PageGARLAND
                                                                               540 of CO
                                                                                      1514
                                                                                         SHERRIFF DEPT.
ATTN DARYL BENSON, PRESIDENT           ATTN KENNETH R HEPO, CEO               525 WACHITA AVENUE
167 W KINDT ST                         167 W KINDT ST                         HOT SPRINGS, AR 71901
JUNEAU, WI 53039                       JUNEAU, WI 53039




GARLAND COUNTY TAX                     GARLAND COUNTY TAX                     GARLAND L NORTON
200 WOODBINE ROOM 108                  COLLECTOR                              PO BOX 1833
HOT SPRINGS, AR 71901                  200 WOODBINE ROOM 108                  OLD FORT, NC 28762
                                       HOT SPRINGS, AR 71901-5121




GARLAND L NORTON                       GARLAND SALES INC                      GARLAND SALES INC
PO BOX 209                             ATTN CHRIS LATOUR, VP SALES            ATTN JOHN GARLAND, VP SALES
OLD FORT, NC 28762                     PO BOX 1870                            1800 ANTIOCH RD
                                       DALTON, GA 30721                       DALTON, GA 30721




GARLAND SALES INC                      GARMEX INTERNATIONAL CORP              GARNIER
ATTN RICHARD GARLAND, PRESIDENT        148 WEST 37TH STREET 4FL
1800 ANTIOCH RD                        NEW YORK, NY 10018
DALTON, GA 30721




GARREN FAMILY REAL ESTATE              GARRETT MILLER EASLEY LLP              GARRETT WOODS
PARTNERSHIP                            PO BOX 8736                            407 NORTH 13TH ST
PO BOX 222360                          GREENVILLE, SC 29604                   BREESE, IL 62230
CARMEL, CA 93922




GARRETT, CLIFTON                       GARRICK SMOTHERS                       GARRON MEADOWS
516 DONALD AVE                         1032 WHITLOW COURT                     74 CAMP ROAD
PO BOX 1145                            LAPLACE, LA 70068                      WIGGINS, MS 39577
GOODLETTSVILLE, TN 37072




GARROTT, THOMAS M                      GARROTT, THOMAS M                      GARRY ELLIS
C/O NATIONAL COMMERCE FINANCIAL CO     D/B/A BRADFORD SQUARE SHOPPING         537 E CEDAR ROCK ST
ONE COMMERCE SQUARE                    CENTER                                 PICKENS, SC 29671
MEMPHIS, TN 38150                      PO BOX 3917
                                       MEMPHIS, TN 38173-0917



GARRY M MCFERRIN AND                   GARRY M MCFERRIN                       GARRY M MCFERRIN
GAIL MCFERRIN JT TEN                   1 GREGORY DR                           1 GREGORY DR
1 GREGORY DR                           MANTACHIE, MS 38855                    MANTACHIE, MS 38855-8641
MANTACHIE, MS 38855-8641




GARRY MCCORD                           GARSCAL CLAY                           GARTNER STUDIOS INC
205 TRAFALGAR DRIVE                    4256 SWEET FLAG LOOP N                 220 E MYRTLE ST
WRENS, GA 30833                        SOUTHAVEN, MS 38671                    STILLWATER, MN 55082




GARY AARON                             GARY BALIA                             GARY BANKS
45 ASHE COURT                          517 N CEDAR STREET                     305 CR 472
MARINAKE, AR 72364                     SALISBURY, NC 28144                    JONESBORO, AR 72404
GARY BECKHAM             Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                        GARY BLACKWELL                 PageGARY
                                                                            541BORGOGNONI
                                                                                of 1514
422 WOODHAVEN DR                        316 BENBROOK DR                    PO BOX 646
CARTHAGE, MS 39051                      PALESTINE, TX 75801                OXFORD, MS 38655




GARY BRADY                              GARY BROOME                        GARY BUTT
526 EAST CHURCH STREET                  365 HICKORY RIDGE RD               205 PARK STREET
HEADLAND, AL 36345                      MERIDIAN, MS 39301                 STAR CITY, AR 71667




GARY CALLAWAY                           GARY CHADISDY                      GARY CLACKS
309 EAST MOORE ST                       601 OLD LEXINGTON RD               303 SHORT TURKEY
DUBLIN, GA 31021                        CRAWFORD, GA 30630                 BASTROP, LA 71220




GARY COOK                               GARY DAWSON                        GARY DEWAYNE TAYLOR
891 ROBIN HOOD LANE                     7 ROME RD                          159 SPRING CREEK
MEMPHIS, TN 38111                       DIXON SPRINGS, TN 37057            LEBANON, TN 37087-1427




GARY DORTCH                             GARY EASTERLING                    GARY FINLEY
3284 N WOOD LAKE CIR 4                  11259 TIMBER CREEK CIRCLE          788 WATERBROOK LN
MEMPHIS, TN 38118                       TYLER, TX 75707                    GREER, SC 29851




GARY FISHER                             GARY HANSON                        GARY HICKMAN
LOT 2 JULIA LANE                        608 MULLIS CIRCLE                  6300 RIDGEVIEW RD
HANCEVILLE, AL 35077                    DEXTER, GA 31019                   KNOXVILLE, TN 37918




GARY HILL                               GARY HILL                          GARY HUNT
1906 LAURA ROAD NORTHWEST               420 NORTH SIBLEY 105               4157 DAISY LANE
ROANOKE, VA 24017                       BENTON, LA 71006                   AUGUSTA, GA 30906




GARY JACKSON                            GARY JOHNSON                       GARY JOHNSON
2986 HYDE RD                            212 PINEHILLS DR                   8042 DOGWOOD LANE
SENATOBIA, MS 38668                     HATTIESBURG, MS 39402              MILAN, TN 38358




GARY KENNEMER                           GARY LAMPLEY                       GARY LEE CROCKETT
PO BOX 318                              116 CARSON DRIVE                   858 PRYOR ROAD
ROGERSVILLE, AL 35652                   RAYVILLE, LA 71269                 COLDWATER, MS 38618-7932




GARY LYNN MILLS                         GARY MCALISTER                     GARY P BECKHAM
98 LAMBS FERRY ROAD                     230 BREZEALE DRIVE                 422 WOODHAVEN DRIVE
LORETTO, TN 38469                       WILLIAMSTON, SC 29697              CARTHAGE, MS 39051-3218
GARY PATRICK             Case 19-11984-CSS     Doc 36
                                        GARY PRUDHOME       Filed 09/10/19   PageGARY
                                                                                  542RICH
                                                                                      of 1514
4300 N GETWELL RD                       PO BOX 601                               1006 HUIETT STREET
MEMPHIS, TN 38118                       DOYLINE, LA 71023                        METTER, GA 30439




GARY SCHWENDIMANN                       GARY SHANNON                             GARY SMITH
868 COLUMBIA HWY                        102 GROVE RD                             29474 FR 1260
HOHENWALD, TN 38462                     HARTSVILLE, TN 37074                     GOLDEN, MO 65658




GARY STATON                             GARY STEINER SALES                       GARY VANGLIDER
116 SOUTHERN PINES WAY                  GARY STEINER                             ATTORNEY AT LAW
BRUNSWICK, GA 31523                     350 FIFTH SVE. SUITE 2220                10600 COLONEL GLENN RD
                                        NEW YORK, NY 10118                       STE 100
                                                                                 LITTLE ROCK, AR 72204-8013



GARY WADDELL                            GARY WAGERS                              GARY WELLS
248770 WALKER SANDERS RD                4223 SOUTH COUNTY ROAD 17                310 VIRGINIA DRIVE
MANTEE, MS 39751                        DYESS, AR 72330                          LAWRENCEBURG, TN 38464




GARY WORLEY                             GASTON COUNTY REGISTER OF DEEDS          GASTON COUNTY TAX COLLECT
350 HILHAM HWY                          PO BOX 1578                              ATTN GARNISHMENT
LIVINGSTON, TN 38570                    GASTONIA, NC 28053                       PO BOX 1578
                                                                                 GASTONIA, NC 28053




GATEHOUSE MEDIA ARKANSAS                GATEHOUSE MEDIA                          GATEWAY COMMERCIAL BROKERAGE
HOLDINGS INC.                           NORTHWEST FLORIDA                        C/O FINLEY PLAZA INC
DBA WHITE HALL JOURNAL                  PO BOX 102801                            407 4TH AVE SE
PO BOX 20755                            ATLANTA, GA 30368-2801                   PO BOX 1663
WHITE HALL, AR 71612                                                             DECATUR, AL 35602



GATEWAY GROUP PERSONNEL                 GATEWAY PHARMACY NETWORKS LLC            GATEWAY PLAZA INC
1770 KIRBY PARKWAY                      1144 LAKE STREET AVENUE                  PO BOX 317
SUITE 216                               OAK PARK, IL 60301                       MARION, AL 36756
MEMPHIS, TN 38138-7405




GATEWAY PLAZA, INC.                     GATEWAY SHOPPING CENTER LLC              GATEWAY SHOPPING CTR LLC
PO BOX 317                              PO BOX 2308                              PO BOX 2308
MARION, AR 36756                        SANTA ROSA, CA 95405-0308                SANTA ROSA, CA 95405-0308




GATOR PLANT CO                          GATOR SHELBY PARTNERS LTD                GATOR WACCAMAW S/C LTD.
ATTN DANIEL NEWSOM, PRESIDENT           1595 NE 163RD STREET                     1595 NE 163RD STREET
PO BOX 60                               NORTH MIAMI BEACH, FL 33162              NORTH MIAMI BEACH, FL 33162
CAIRO, GA 39828




GAUTIER FIRE DEPARTMENT                 GAUTIER PRIDE INC                        GAUTREAU WMS POST 81
3604 GAUTIER VANCLEAVE RD               PO BOX 598                               AMERICAN LEGION
GAUTIER, MS 39553                       GAUTIER, MS 39553                        421 E CITY PARK STREET
                                                                                 CONTACT: SCOTT WALLACE
                                                                                 GONZALES, LA 70737
GAVEN BOYDSTUN               Case 19-11984-CSS     Doc 36
                                            GAVIN BLACK          Filed 09/10/19   PageGAVIN
                                                                                       543DAIGLE
                                                                                            of 1514
364 SPRAYBERRY                              EMCC HWY 16 DORM 403                      1021 BELFIELD RD
MORTON, MS 39117                            SCOOBA, MS 39358                          LAKE CHARLES, LA 70611




GAVIN ERICKSON                              GAVIN GOTTE                               GAVIN HAILEY
203 NORTH ALPHA ST                          814 5TH ST                                116 LOCUST DR
DEXTER, GA 31019                            JENNINGS, LA 70546                        MUNFORD, TN 38058




GAVIN TRUELOVE                              GAVIN WALKER                              GAYLE CARVER
3700 S CARAWAY RD                           213 BRIAR HILL RD                         PO BOX 703
JONESBORO, AR 72404                         FLORENCE, MS 39073                        LUMBER CITY, GA 31549




GAYLE PREWITT                               GAYLE SIMPSON SR                          GAYLNE WILKINS
P O BOX 705                                 1000 PLEASANT VIEW LANE                   PO BOX 428
VAIDEN, MS 39176                            PIGGOTT, AR 72454-1110                    COLUMBIA, LA 71418




GAYLON CASH                                 GBG BEAUTY LLC                            GBG BEAUTY LLC
690 HIGHWAY 126                             ATTN ALESHA DENNIS, ACCT MGR              ATTN FRANK MANZI, SVP OPS
CADWELL, GA 31009                           PO BOX 37998                              350 5TH AVE 7TH FL
                                            CHARLOTTE, NC 28237                       NEW YORK, NY 10118




GBG BEAUTY                                  GC SERVICES                               GC SERVICES
ATTN MARY KREISER                           PO BOX 3488                               PO BOX 3488
350 5TH AVE 7TH FL                          JEFFERSON CITY, MO 65105                  JEFFERSON CITY, MO 65105-3488
NEW YORK, NY 10118




GC SERVICES                                 GCE INTERNATIONAL INC                     GCI PARTNERSHIP
unable to obtain without an account         F/K/A PARIS ACCESSORIES INC               ATTN ANDY GATTAS
                                            ATTN DON OBERFIELD, PRESIDENT             1217 GETWELL RD
                                            1385 BROADWAY, 21ST FLR                   MEMPHIS, TN 38111
                                            NEW YORK, NY 10018



GCI PARTNERSHIP                             GCI PARTNERSHIP                           GCI PARTNERSHIP
ATTN FRED ERNEST                            ATTN GENERAL PARTNER                      ATTN TOM GATTAS
5000 SUMMER AVE STE 101                     5000 SUMMER AVE STE 101                   5000 SUMMER AVE STE 101
MEMPHIS, TN 38122                           MEMPHIS, TN 38122                         MEMPHIS, TN 38122




GCI TECHNOLOGIES AND SOLUTIONS INC          GCI TECHNOLOGIES AND SOLUTIONS INC        GCM DEVELOPMENT LLC
ATTN OFFICE OF GENERAL COUNSEL              ATTN STAN HUNT                            1008 E MAIN
11325 RANDOM HILLS RD, 8TH FL               1603 E 19TH, STE 150                      ANDERSON, SC 29621
FAIRFAX, VA 22030                           EDMOND, OK 73013




GCR CORP.                                   GDSK INTL INC                             GE COMM. FINANCE BUSINESS PROPERTY
MICHAEL KIM                                 DBA COOKS CHOICE INC                      PROPERTY
955 PRATT BLVD                              860 N DOROTHY SUITE 608                   PO BOX 402363
ELK GROVE VILLAGE, IL 60007                 RICHARDSON, TX 75081                      ATLANTA, GA 30384-2363
GE COMMERCIAL FINANCE Case     19-11984-CSS
                         BUSINESS PROP          Doc
                                         GE FLEET     36 Filed
                                                  SERVICES        09/10/19   PageGEANA
                                                                                  544 SEEKINGS
                                                                                       of 1514
CO                                       PO BOX 100363                           520 MELBA AVE
ATTN MIDDLE MARKET RISK/OPS DEPT         ATLANTA, GA 30384-0363                  GLADEWATER, TX 75647
10900 NE 4TH ST, STE 500
BELLEVUE, WA 98004



GEANNIE SMITH                           GEARLDEAN EVANS                          GEEKNET INC
14 FLOYD COURT APT 28                   915 CALEDONIA ST                         ATTN KATHRYN MCCARTHY, CEO
MIDLAND CITY, AL 36350                  PARIS, TN 38242                          11216 WAPLES MILL RD, STE 100
                                                                                 FAIRFAX, VA 22030




GEISS DESTIN & DUNN INC                 GEISS DESTIN & DUNN INC                  GEISS DESTIN & DUNN INC
ATTN ANDREA WOOD, DIR OF OPS            ATTN MONA HOOVER                         ATTN TERESA GEISS, PRESIDENT
385 HIGHWAY 74 SOUTH STE A              385 HIGHWAY 74 SOUTH STE A               385 HIGHWAY 74 SOUTH STE A
PEACHTREE CITY, GA 30269                PEACHTREE CITY, GA 30269                 PEACHTREE CITY, GA 30269




GEKNIVIEA WILDER                        GEL SPICE COMPANY LLC                    GEL SPICE COMPANY LLC
443 MCCRORY ANNEX DR                    ATTN ABE BRISKMAN                        ATTN ANDRE ENGEL, PRESIDENT
ALICEVILLE, AL 35442                    48 HOOK RD                               48 HOOK RD
                                        BAYONNE, NJ 07002                        BAYONNE, NJ 07002




GEL SPICE COMPANY LLC                   GELMART LLC                              GEMCO MEDICAL
ATTN STEVE THOMAS, SVP                  ATTN DOROTHY BOZEK                       PO BOX 429
48 HOOK RD                              136 MDISON AVEUE 4TH FL                  HUDSON, OH 44236-0429
BAYONNE, NJ 07002                       NEW YORK, NY 10016




GEMILE CARTER                           GEMINI PHARMACEUTICALS INC               GEMINI PHARMACEUTICALS INC
53 BOOTH LN                             ATTN JENNIFER BOSLET, CUST SVC MGR       ATTN MICHAEL FINAMORE
COLLINS, MS 39428                       87 MODULAR AVE                           87 MODULAR AVE
                                        COMMACK, NY 11725                        COMMACK, NY 11725




GEMLINK LTD                             GEMSTONE MARKETING                       GEMTIME INC.
UNIT7 12 6F STERLING CTR                6100 SOUTHWEST BLVD.                     1001 2ND AVE.
11 CHEUNG YUE STREET                    SUITE 500                                ASBURY PARK, NJ 07712
CHEUNG SHA WAN                          BENBROOK, TX 76109
HONG KONG HONG KONG



GENA AUSTIN                             GENA CASEY                               GENA CASEY
100 WAVERLY COURT                       PO BOX 334                               PO BOX 399
BRANDON, MS 39047                       ROSSVILLE, TN 38066                      ARLINGTON, TN 38002




GENA RUSHING                            GENE A. HOLMES INC.                      GENE B GOODWIN
990 ST RT 22                            DBA HOLMES SERVICES                      6714 KAMALI
TIPTONVILLE, TN 38079                   5301 HWY. 51 NORTH                       MEMPHIS, TN 38134
                                        MEMPHIS, TN 38127




GENE EVANS                              GENE VICKERS                             GENE WINDHAM
PO BOX 1186                             335 SMYTH RD.                            RT 1 BOX 153A
BURNSVILLE, NC 28714                    CAMDEN, TN 38320                         KOSCIUSKO, MS 39090
GENEATHA CLARK          Case 19-11984-CSS     Doc 36
                                       GENEE STEWART        Filed 09/10/19   PageGENELLE
                                                                                  545 ofSTEWART
                                                                                         1514
363 DUNWOODY ST                        501 A CYRUS                               5081 WOODMOUNT
ORANGEBURG, SC 29115                   JENNINGS, LA 70546                        JACKSON, MS 39206




GENERAL BUILDERS LLC                   GENERAL CREATION INT LTD                  GENERAL FOAM PLASTICS
PO BOX 1090                            63 MODY ROAD                              ATTN ANDY HOLIANDER
VERONA, MS 38879                       STE 1109 11/F HOUSTON CT                  3321 E PRINCESS ANNE RD
                                       NASHVILLE, TN 37011                       NORFOLK, VA 23502




GENERAL FOAM PLASTICS                  GENERAL MILLS SALES INC                   GENERAL MILLS SALES INC
ATTN JENNIFER CHRIMES, CUST SVC        ATTN LIZ WESTRING, VP QUALITY & REG OPS   ATTN LIZ WESTRING, VP QUALITY & REG OPS
3321 E PRINCESS ANNE RD                1 GENERAL MILLS BLVD                      PO BOX 1113
NORFOLK, VA 23502                      MINNEAPOLIS, MN 55426                     MINNEAPOLIS, MN 55440




GENERAL REVENUE CORP.                  GENERAL SESSION COURT                     GENERAL SESSIONS CLERK
PO BOX 429597                          PO BOX 147                                ELOISE GAITHER
CINCINNATI, OH 45242                   TRENTON, TN 38382                         JUDICIAL BLDG - RM 101
                                                                                 MURFREESBORO, TN 37130




GENERAL SESSIONS CLERK                 GENERAL SESSIONS CLERK                    GENERAL SESSIONS CLERK
HAYWOOD COUNTY COURTHOUSE              OLD COURT HOUSE                           RICHARD R ROOKER
11 SOUTH LAFAYETTE                     PO BOX 217                                2 BEN W MUNICIPAL BLDG
BROWNSVILLE, TN 38012                  CHARLOTTE, TN 37036                       NASHVILLE, TN 37201




GENERAL SESSIONS CLERK                 GENERAL SESSIONS COURT CL                 GENERAL SESSIONS COURT CL
RICHARD R ROOKER                       PO BOX 429                                ROOM 106 COURTHOUSE
408 SECOND AVE. N.                     PARIS, TN 38242                           WAVERLY, TN 37185
NASHVILLE, TN 37219




GENERAL SESSIONS COURT CLERK           GENERAL SESSIONS COURT                    GENERAL SESSIONS COURT
PO BOX 1360                            105 E HIGH ST RM 201                      1421 OSBORNE STREET
DYERSBURG, TN 38024                    LEBANON, TN 37087                         HUMBOLDT, TN 38343




GENERAL SESSIONS COURT                 GENERAL SESSIONS COURT                    GENERAL SESSIONS COURT
CHRIS TURNER CLERK                     CHRIS TURNER CLERK                        JIMMIE N GERMAN CLERK
140 ADAMS ROOM 106                     PO BOX 3824                               PO BOX 670
MEMPHIS, TN 38103                      MEMPHIS, TN 38173                         SOMERVILLE, TN 38068




GENERAL SESSIONS COURT                 GENERAL SESSIONS COURT                    GENERAL SESSIONS
KATHY TRENT MULLINS                    PO BOX 509                                101 E MARKET ST
510 ALLISON ST.                        RIPLEY, TN 38063                          JOHNSON CITY, TN 37604
MORRISTOWN, TN 37814




GENERAL SESSIONS                       GENERAL SHOPPING CENTERS                  GENERAL SHOPPING CENTERS
240 WEST GAINES NBU 12                 C/O K K BROWN                             OF SMITHVILLE LTD
LAWRENCEBURG, TN 38464                 2129 S GERMANTOWN RD, STE 222             124 BERT AVE STE 222
                                       MEMPHIS, TN 38138                         WESTBURY, NY 11590
GENERAL TRADING LTD    Case 19-11984-CSS    Doc
                                      GENERAL    36 Filed
                                              WHOLESALE AB 09/10/19          PageGENESCO
                                                                                  546 of INC
                                                                                          1514
DBA EAST OF INDIA                     COMPANY OF SC
275 CLEARBROOK ROAD                   360 DANIEL MORGAN AVE
ELMSFORD, NY 10523                    SPARTANBURG, SC 29306




GENESIS BOOKHART                      GENESIS ELECTRIC MOTORS INC                GENESIS MFG/WOODSTOCK
167 RALDIZ LANCE                      6330 118TH AVE N SUITE A                   MCCLURES SALES
VANCE, SC 29163                       LARGO, FL 33733                            521 BALTIMORE AVE
                                                                                 ALBERTVILLE, AL 35950




GENESIS STONE                         GENESIS WATTS                              GENEVA BROWN
528 NORTH ST                          715 WOODROW STREET                         614 CYPRESS AVE
COLDWATER, MS 38618                   MONTGOMERY, AL 36108                       GREENWOOD, MS 38930




GENEVA DAILEY                         GENEVA GULLEY                              GENEVA GULLEY
2135 HWY 10 WEST                      1889 AGRONNE DR                            941 EWING DR
CAMDEN, AL 36726                      MORROW, GA 30260                           CONLEY, GA 30288




GENEVA MILES                          GENEVA RANKINS                             GENEVA SANDERS
5661 FOX HILL LANE                    RT C BOX 165                               97 COLONY DR
BLACKSHEAR, GA 31516                  EVERGREEN, AL 36401                        CAMDEN, SC 29020




GENEVA WEAVER                         GENEVIEVE HILLIARD                         GENEVIEVE SMITH
2164 HWY 4                            PO BOX 612                                 1508 FORTH ST
JONESBORO, LA 71251                   INTERLACHEN, FL 32148                      JONESVILLE, LA 71343




GENIECO INC                           GENIECO INC                                GENIFFER MCNAY
ATTN DANA MORRISON, PRESIDENT         ATTN MELANIE ROLON, ACCTS RECEIVABLE       PO BOX 1135
200 N LAFLIN ST                       200 N LAFLIN ST                            CHATSWORTH, GA 30705
CHICAGO, IL 60607                     CHICAGO, IL 60607




GENMERT                               GENNIE LEDFORD                             GENNIFER WALKER
7320 E. SLAUSON AVE                   924 OLD SIX MILE RD                        902 S. TROTTER APT 1
COMMERCE, CA 90040                    CENTRAL, SC 29630                          DERMOTT, AR 71638




GENOA HOLDING LLC                     GENUINE PRODUCTS CORP                      GEOFFREY ALLEN
                                      1401 HUNTINGWOOD DRIVE                     2395 ATTALA RD 2124
                                      TORONTO, ON M1S 3J1                        MC COOL, MS 39108
                                      CANADA




GEOFFREY TURNER                       GEORGE A HORMEL& CO PREPA                  GEORGE ASKEW
116 WYNENS WAY                        776 E.RIVERSIDE DR.ST 200                  951 WEST MAIN STREET
MACON, GA 31216                       913-492-4260                               SENATOBIA, MS 38668
                                      EAGLE, ID 83616
GEORGE BARONI           Case 19-11984-CSS
                                       GEORGEDoc 36 Filed 09/10/19
                                             BLACKWELL               PageGEORGE
                                                                          547 ofCHARLES
                                                                                 1514
1271 OXFORD PLACE                      MEMPHIS, TN 38118                 3796 FRONT STREET
GREENVILLE, MS 38701                                                     SILVER CREEK, MS 39663




GEORGE COOPER                          GEORGE COUNTY TAX COLL            GEORGE CUTRER
78 LAKESIDE DRIVE                      5130 MAIN ST. SUITE B             1609 GRAY LAKE DR
DUBLIN, GA 31021                       LUCEDALE, MS 39452                PRINCETON, LA 71067




GEORGE GILLYARD                        GEORGE HARMON                     GEORGE HILL
1115 SAGE STREET                       204 WOODLAND BROOK DR             4000 EAST SERVICE RD 187
MONTICELLO, FL 32344                   MADISON, MS 39110                 WEST MEMPHIS, AR 72301




GEORGE HOSOK YUN                       GEORGE K. FICKLING                GEORGE KEY MITCHELL
JIMMY YUN                              CLERK OF COURT                    1511 N FILLMORE
650 AMITH ROAD                         PO BOX 723                        LITTLE ROCK, AR 72207-5371
HOT SPRINGS, AR 71913                  BARNWELL, SC 29812




GEORGE LAKE                            GEORGE LANNING                    GEORGE LUCAS HUNGERFORD
255 CR 18                              RICK LANNING (EXECUTOR)           301 WL DOC DODSON
IUKA, MS 38852                         511 CRISS ST                      NAPLES, TX 75568
                                       LAWRENCEBURG, TN 38464




GEORGE OATS                            GEORGE PERKINS                    GEORGE REA
HCR 34 BOX 113-A                       62 MAHOGANY DRIVE                 11765 HIGHWAY 35 NORTH
EVERGREEN, AL 36401                    COLUMBUS, MS 39702                KOSCIUSKO, MS 39090




GEORGE RED                             GEORGE REEDER                     GEORGE ROBERTS
PO BOX 1002                            206 NORTH HIGHLAND                741 MEADOWBROOK ROAD
SENATOBIA, MS 38668                    BENTON, IL 62812                  BIRMINGHAM, AL 35180




GEORGE ROWLAND                         GEORGE SIMPSON                    GEORGE SR DAVIDSON
408 HARPER VALLEY DR                   P O BOX 337                       2818 SLOSS LANE
TUNNEL HILL, GA 30755                  LAVONIA, GA 30553                 FULTONDALE, AL 35068




GEORGE TALLENT JR                      GEORGE THOMAS                     GEORGETOWN CO TREASURER
51 BEE RUN ROAD                        162 SHADOWLAKE DR                 129 SCREVEN ST
HARDY, AR 72542-9379                   BRUNSWICK, GA 31525               ATTN ALLISON SIPPEL PETEET
                                                                         GEORGETOWN, SC 29442-4200




GEORGETOWN CO TREASURER                GEORGETTE LANE                    GEORGIA AUTO SPRINKLER
PO BOX 1422                            4201 S CHERRY, APT 101            1405 HARBIN CL.
COLUMBIA, SC 29202                     PINE BLUFF, AR 71603              VALDOSTA, GA 31601
GEORGIA AVILA            Case 19-11984-CSS    Doc
                                        GEORGIA    36
                                                BERRY      Filed 09/10/19     PageGEORGIA
                                                                                   548 ofBUREAU
                                                                                          1514 OF
202 BACK ST                             2973 STURGIS MABEN ROAD                   3121 PANTHERSVILLE RD
WARDELL, MO 63879                       STURGIS, MS 39769                         DECATUR, GA 30037-0808




GEORGIA BUREAU OF                       GEORGIA BUREAU OF                         GEORGIA COMPOSITE
INVESTIGATION                           PO BOX 370808                             MEDICAL BOARD
FINANCE SECTION                         DECATUR, GA 30037                         ATTN VACCINE PROTOCOL
PO BOX 370808                                                                     2 PEACHTREE ST NW 36TH FL
DECATUR, GA 30037-0808                                                            ATLANTA, GA 30303



GEORGIA DEPARTMENT OF COMMUNITY         GEORGIA DEPARTMENT OF PUBLIC HEALTH       GEORGIA DEPARTMENT OF REV
HEALTH                                  2 PEACHTREE STREET, NW                    1800 CENTURY BLVD NE
2 PEACHTREE STREET, NW                  15TH FLOOR                                ATLANTA, GA 30345
ATLANTA, GA 30303                       ATLANTA, GA 30303-3186




GEORGIA DEPARTMENT OF REV               GEORGIA DEPARTMENT OF                     GEORGIA DEPT OF LABOR
PO BOX 740387                           REVENUE PROCESSING CNT                    148 ANDREW YOUNG
ATLANTA, GA 30334                       PO BOX 740317                             INTERNATIONAL BLVD
                                        ATLANTA, GA 30374-0317                    SUITE 850
                                                                                  ATLANTA, GA 30303



GEORGIA DEPT. OF REVENUE                GEORGIA DEPT. OF REVENUE                  GEORGIA GRANADOS
1800 CENTURY BLVD NE                    PO BOX 740317                             219 COURT ST
ATTN: BANKRUPTCY                        ATLANTA, GA 30374                         BATESVILLE, MS 38606
ATLANTA, GA 30345




GEORGIA LOTTERY CORP.                   GEORGIA LOTTERY DRAW                      GEORGIA LOTTERY SCRATCH
250 WILLIAMS STREET                     250 WILLIAMS STREET                       250 WILLIAMS STREET
SUITE 3000                              SUITE 3000                                SUITE 3000
ATLANTA, GA 30303                       ATLANTA, GA 30303                         ATLANTA, GA 30303




GEORGIA NATURAL GAS                     GEORGIA NATURAL GAS                       GEORGIA NUT COMPANY
P.O. BOX 440667                         PO BOX 71245                              1121 POPLAR VIEW LANE NO.
KENNESAW, GA 30160                      CHARLOTTE, NC 28272-1245                  STE. 1
                                                                                  COLLIERVILLE, TN 38017




GEORGIA POTTER                          GEORGIA POWER CO                          GEORGIA POWER
649 DRY HILL ROAD                                                                 96 ANNEX
BUTLER, TN 37640                                                                  ATLANTA, GA 30396




GEORGIA S HOUSE                         GEORGIA SOCIETY OF                        GEORGIA STATE BOARD OF PHARMACY
2410 AL HIGHWAY 125                     RHEUMATOLOGY                              2 PEACHTREE STREET
BRUNDIDGE, AL 36010                     6134 POPLAR BLUFF CIRCLE                  NW 36TH FLOOR
                                        NORCROSS, GA 30092                        ATLANTA, GA 30303




GEORGIA UNKNOWN                         GEORGIA WHITE                             GEORGIA WOODS
UNKNOWN                                 114 ALTHEA DRIVE                          RR 2 BOX 229
CENTERVILLE, GA 31028                   MONROE, LA 71202                          MARION, AL 36756
GEORGIANA FIRE         Case   19-11984-CSS    DocPOLICE
                                        GEORGIANA 36 Filed 09/10/19   PageGEORGIA-PACIFIC
                                                                           549 of 1514 CONSUMER PRODUCTS
DEPARTMENT                              DEPARTMENT                        LP
PO BOX 310                              PO BOX 310                        ATTN JAMES P HENDERSON
GEORGIANA, AL 36033-0300                GEORGIANA, AL 36033               133 PEACHTREE ST NE
                                                                          ATLANTA, GA 30303



GEORGIE MCCASKILL                       GEORGINA JOHNS                    GEORGYE WALTERS
3471 ROBERTSON GIN ROAD                 6668 U.S. HWY 441 SOUTH           864 O STREET
HERNANDO, MS 38632                      PEARSON, GA 31642                 ALEXANDER CITY, AL 35010




GERALD BAMBURG                          GERALD BOLEY                      GERALD GENNARDO
613 RED CHUTE LN                        328 WEST WALNUT AVENUE            UNKNOWN
BOSSIER CITY, LA 71112                  APT 33                            GROVETOWN, GA 30813
                                        BASTROP, LA 71220




GERALD GROSS                            GERALD H CHILDRESS & MERLE        GERALD H CHILDRESS
18393 BROUSSARD RD                      ALLBRITTON CHILDRESS              380 CENTRAL ST
PRIEVILLE, LA 70769                     134 E CENTRAL DR                  COLUMBIA, LA 71418
                                        COLUMBIA, LA 71418




GERALD HOYE                             GERALD LAWSON                     GERALD LEVIN
FREDS 1920                              3718 IRONWOOD DR                  2132 LAVACA RD
210 HWY 82 WEST                         MEMPHIS, TN 38115                 JACKSONVILLE, FL 32217
INDIANOLA, MS 38751




GERALD MILLER                           GERALD MORRIS                     GERALD NORFLEET
2620 CHIARA DRIVE                       166 WILSON RICE RD                PO BOX 557
SULPHUR, LA 70663                       ALMOND, NC 28702                  WOLFE CITY, TX 75496




GERALD P EAGAN JR                       GERALD PAULDO                     GERALD PROULK
AFFORDABLE PROTECTION                   507A CYPRESS                      12063 HWY 371
SERVICES LLC                            DUBLIN, GA 31021                  MARIETTA, MS 38856
556 AVENUE G
PORT ALLEN, LA 70767



GERALD R BEEM II                        GERALD RAYMOND REID               GERALD RICHARDSON
13711 HWY 16 WEST                       35 MINTON ROAD                    805 W ADAMS ST.
PHILADELPHIA, MS 39350-6527             BYHALIA, MS 38611-7807            KOSCIUSKO, MS 39090




GERALD SIMS                             GERALD WALSH                      GERALD WEBB
C/O G C SIMS                            133 STUCKEY RD                    245 CENTER RIDGE ROAD
56 GREENE 632 RD                        RUSTON, LA 71270                  DRASCO, AR 72530
PARAGOULD, AR 72450-8507




GERALD YATES                            GERALDINE CAMBELL                 GERALDINE FOLSOM
4444 OPAL CV                            5311 SANTA MONICA STREET          4450 ROUNDTREE BRIDGE RD
MEMPHIS, TN 38109                       MEMPHIS, TN 38116                 ADEL, GA 31620
GERALDINE GAULDING      Case 19-11984-CSS    DocWARD
                                       GERALDINE 36 Filed 09/10/19   PageGERALDINE
                                                                          550 of 1514
                                                                                   WATTS
821 BELL STORE ROAD                    12088 SAFE HARBOR CIR. W.         POST OFFICE BOX 153
GLEASON, TN 38229                      IRVINGTON, AL 36544               MORRILTON, AR 72110




GERALDINE WILLIAMS                     GERALDINE WILLIAMS                GERBER CHILDRENSWEAR LLC
1420 WATTS MILL ROAD                   146 NORTHPOINT DRIVE              ATTN GARY SIMMONS
LINEVILLE, AL 36266                    YAZOO CITY, MS 39194              75 REMITTANCE DR, STE 3078
                                                                         CHICAGO, IL 60675-3078




GERBER CHILDRENSWEAR LLC               GERBER CHILDRENSWEAR PREP         GEREA FIELDING
ATTN TIMOTHY H CAMEY, VP OF SALES      7005 PELHAM ROAD                  444 CLYDE BIRD RD
7005 PELHAM RD, STE D                  GREENVILLE, SC 29615              LAFAYETTE, GA 30728
GREENVILLE, SC 29615




GEREMY CAUSEY                          GERI OWEN                         GERI TILLMAN
2627 SPARKS ST                         805 EAST BROADWAY                 37 COUNTY ROAD 242
MEMPHIS, TN 38106                      MCLEANSBORO, IL 62859             BRUCE, MS 38915




GERICARE PHARMACEUTICALS               GERI-CARE PHARMACEUTICALS         GERIK FITTS
ATTN SAM IDLER, NATL SALES             ATTN SAM IDLER, NATL SALES        1365 PIERCY CT
COORDINATOR                            COORDINATOR                       LEBANON, TN 37087
1650 63RD ST                           1650 63RD ST
BROOKLYN, NY 11204                     BROOKLYN, NY 11204



GERLENE COMBS                          GERMAN AMERICAN BANK              GERMANTOWN TRUST & SAVINGS
110 GEORGE ST.                         1100 WEST MORTON                  205 SOUTH GERMANTOWN RD
MINDEN, LA 71055                       OAKLAND CITY, IN 47660            BREESE, IL 62230




GERRY MARIS                            GERRY STROWBRIDGE                 GERTIE MORRIS
3130 EARLCASTLE DRIVE                  794 LINCOLN AVE                   819 ROCKHILL RD.
SOUTHAVEN, MS 38671                    WADLEY, GA 30477                  SARDIS, MS 38666




GERTRUDE MCDONALD                      GERTRUDE MCDONALD                 GERTRUDE N LANDMAN ESTATE
5 RIVERVIEW COVE                       5 RIVERVIEW COVE                  C/O DAVID BAIRD CPA
BYRAM, MS 39272                        JACKSON, MS 39272                 PO BOX 651
                                                                         INDIANOLA, MS 38751




GERVIS ALLEN                           GES INC                           GESSNER PRODUCTS CO INC
2150 MATTIE AVE                        PO BOX 649                        ATTN GEOFFREY K RIES, EVP
SCYAMORE, GA 31790                     MARIANNA, AR 72360                241 NORTH MAIN STREET
                                                                         AMBLER, PA 19002




GESSNER PRODUCTS CO INC                GETTY IMAGES (US) INC.            GG DISTRIBUTING LLC
ATTN SUZANNE GESSNER RIES, PRESIDENT   (THINKSTOCK) (ISTOCK)             105 ROTHROCK DRIVE
241 NORTH MAIN STREET                  605 5TH AVE S. SUITE 400          LONGVIEW, TX 75602
PO BOX 389                             SEATTLE, WA 98104
AMBLER, PA 19002-0389
GHC GROUP             Case 19-11984-CSS     Doc 36 Filed
                                     GHC GROUP                  09/10/19   PageGHIRARDELLI
                                                                                551 of 1514CHOCOLATE COMPANY
ATTN SONYA DAWSON, PRESIDENT         PO BOX 831091                             ATTN PAUL HABERSTROH
PO BOX 831091                        SAN ANTONIO, TX 78283                     8895 OAKCHASE CV
SAN ANTONIO, TX 78283                                                          WALLS, MS 38680




GHIRARDELLI CHOCOLATE COMPANY        GHTLINK (HK) INTERNATIONA LIMITED         GIANA GASS
ATTN PETER WYNKOOP, DR SALES         11F BLD B SAN FANG MANSIO                 5173 TURNER ST
1111-139TH AVENUE                    N 52 HUI HAI RD HI TEC                    COVINGTON, GA 30014
SAN LEANDRO, CA 94578-2631           NINGBO ZHEJANG 315000400
                                     CHINA



GIBSLAND BANK & TRUST                GIBSLAND BANK & TRUST                     GIBSLAND BANK & TRUST
1246 3RD ST                          5360 EAST TEXAS STREET                    813 WEST MAIN STREET
GIBSLAND, LA 71028                   BOSSIER CITY, LA 71111                    MONER, LA 71040




GIBSLAND BANK & TRUST                GIBSON CO HEALTH DEPART                   GIBSON CO HEALTH DEPART
PO BOX 180                           203 S PRINCE ST                           203 S PRINCE ST
GIBSLAND, LA 71028                   PRINCETON, IN 47670                       SUITE A
                                                                               PRINCETON, IN 47670




GIBSON CO TREASURER                  GIBSON COUNTY TRUSTEE                     GIBSON COUNTY TRUSTEE
101 N. MAIN STREET                   1 COURTSQUARE, STE 102                    PO BOX 259
PRINCETON, IN 47670                  TRENTON, TN 38382                         TRENTON, TN 38382




GIBSON ELECTRIC MEMBERSHIP CORP.     GIBSON ELECTRIC MEMBERSHIP CORP.          GIBSON GREETINGS
P.O. BOX 47                          PO BOX 47                                 PO BOX 640782
TRENTON, TN 38382                    TRENTON, TN 38382-0047                    PITTSBURG, PA 15264-0782




GIBSON OVERSEAS INC.                 GIBSON PAVING INC                         GIBSON PROPERTY LP
CIT GROUP (PRE-PAID)                 10056 HWY 70                              ATTN JIM DUNN, PRESIDENT
PO BOX 1036                          LAKELAND, TN 38002                        PO BOX 6238
CHARLOTTE, NC 28201-1036                                                       LONGVIEW, TX 75608




GIBSONS GLASS & MIRROR               GIDDY UP/COLOR LOCO                       GIDGET SWANSON
1187 W COLLEGE STREET                3630 PLAZA DRIVE SUITE 6                  1400 GREENBRIER DEAR RD A-C-3
PULASKI, TN 38478                    ANN ARBOR, MI 48108                       ANNISTON, AL 36203




GIFTS ETC.                           GII LLC                                   GILA LLC
JOHN ROSEN                           ASHLEY INN                                MUNICIPAL SRVS BUREAU/
2491 N. ELSTON AVENUE                201 UNITY ROAD                            GILA GROUP
CHICAGO, IL 60647                    CROSSETT, AR 71635                        8325 TUSCANY WAY BLDG 4
                                                                               AUSTIN, TX 78754



GILBAR TRADING INC.                  GILDA COFFEE                              GILDAN USA INC
1407 BROADWAY SUITE 1402             57830 FOUNDRY STREET                      ATTN ERIC LEHMAN, PRESIDENT
NEW YORK, NY 10018                   PLAQUEMINE, LA 70764                      1980 CLEMENTS FERRY RD
                                                                               CHARLESTON, SC 29492
GILDAN USA INC         Case 19-11984-CSS     Doc 36 INCFiled 09/10/19
                                      GILEAD SCIENCES                   PageGILES
                                                                             552CITY
                                                                                  of 1514
                                                                                     CO AMBULANCE
ATTN LARRY DISMUKES, VP FINANCE       ATTN COY A STOUT II, VP MANAGED       DEPARTMENT
1980 CLEMENTS FERRY RD                MARKETS                               639 E MADISON ST.
CHARLESTON, SC 29492                                                        PULASKI, TN 38478




GILES CO SHERIFF DEPT.                GILES CO. RESCUE SQUAD                GILES COUNTY CHAMBER
200 THOMAS GOTLIN                     120 JIMMY SUGGS DR.                   OF TOURISM & COMMERECE
PULASKI, TN 38478                     PULASKI, TN 38478                     110 NORTH SECOND STREET
                                                                            PULASKI, TN 38478-3217




GILES COUNTY TRUSTEE                  GILES COUNTY TRUSTEE                  GILL ENTERPRISES LLC
1 PUBLIC SQ                           COURTHOUSE                            GILL ENTERPRISES OF UTAH LLC
PULASKI, TN 38478                     PULASKI, TN 38478                     PO BOX 71507
                                                                            SALT LAKE CITY, UT 84171




GILL ENTERPRISES OF UTAH, LLC         GILL ENTERPRISES                      GILL RAGON OWENS, PA
PO BOX 71507                          C/O SANDERS, MORGAN, CLARKE           425 WEST CAPITOL AVE STE 37800
SALT LAKE CITY, UT 38343              701 SOUTH STREET                      LITTLE ROCK, AR 72201
                                      PO BOX 2308
                                      MOUNTAIN HOME, AR 72654



GILMORE MARTIN                        GILSTER-MARY LEE CORPORATION          GILSTER-MARY LEE CORPORATION
436 VALAMBROSIA ROAD                  ATTN TOM WEIGE, VP SALES & GEN        PO BOX 227
DUBLIN, GA 31021                      COUNSEL                               CHESTER, IL 62233
                                      1037 STATE STREET
                                      CHESTER, IL 62233



GINA BECNEL                           GINA CONCEPTS                         GINA CONNER
73032 S LEWISTON RD                   10 W 33RD ST STE 312                  150 WEST THOMPSON LANE M108
KENTWOOD, LA 70444                    NEW YORK, NY 10001                    MURFREESBORO, TN 37129




GINA COX                              GINA EAST                             GINA EZELL
4296 PARIS HWY 54                     1372 MOUNT CARMEL CHURCH RD           1225 S HUDSON AVE
DRESDEN, TN 38225                     CHATSWORTH, GA 30705                  JONESBORO, LA 71251




GINA HARMOND                          GINA HOLBROOKS                        GINA HUTCHINSON
125 CHICKEN CREEK ROAD                3140 SOUTH DIVISION                   4831 WARM SPRINGS RD 6
PULASKI, TN 38478                     BLYTHEVILLE, AR 72315                 COLUMBUS, GA 31909




GINA MCKOY                            GINA MUZZI                            GINA PETERS
924 MONTEREY CR                       20050 OAK ROAD EAST                   UNKNOWNJ
JONESBORO, GA 30236                   GULF SHORES, AL 36542                 PRATTVILLE, AL 36067




GINA RADECKER                         GINA WHEAT                            GINGER BUCHANAN
147 ELAINE AVENUE                     335 OAK CHAPEL DR                     2695 RICHARDSON MILL RD
HARAHAN, LA 70123                     VERNON, AL 35592                      FORT VALLEY, GA 31030
GINGER CROWDER            Case 19-11984-CSS
                                         GINGER Doc  36
                                                CULLENS        Filed 09/10/19   PageGINGER
                                                                                     553 of  1514
                                                                                           HALL
PO BOX 1754                               1300 WRIGHTSVILLE-RIDDLEVILLE             2923 CO.RD. 16
BURNSVILLE, NC 28714                      HARRISON, GA 31035                        ROANOKE, AL 36274




GINGER HARRELL                            GINGER HENDRIX                            GINGER JOHNSON
STORE 1845                                80 RIDGECREST LN APT E                    ROUTE 1 BOX 230
MEMPHIS, TN 38118                         SPRUCE PINE, NC 28714                     EASTMAN, GA 31023




GINGER LITTLE                             GINGER MARTEN                             GINGER WILSON
148 CR 806                                821 NANCYS PLACE                          312 WISDON CREEK RD
TUPELO, MS 38804                          CHESTER, SC 29706                         EDMONTON, KY 42129




GIORGIO GUY                               GIOVONNI CONTINO                          GIOVONTE BLISSETT
2676 DUNN AVE                             150 HICKORY CIRCLE                        2328 COLLEGE RD
MEMPHIS, TN 38114                         UNION GROVE, AL 35175                     SOUTHAVEN, MS 38672




GISIB INC                                 GISSELE GUTIERREZ                         GIULIANOS SPECIALTY FOODS
SERVPRO OF HOUSTON COUNTY                 DUSTIN LANE APARTMENT 14                  12132 KNOTT STREET
102 INDUSTRIAL WAY                        KENNETT, MO 63857                         GARDEN GROVE, CA 92841
CENTERVILLE, GA 31028




GIVE KIDS THE WORLD INC                   GJSHYLA MCDANIEL                          GKI FOODS INC.
210 SOUTH BASS ROAD                       222 CHAUVIN DRIVE                         DOUG WEISS
KISSIMMEE, FL 34746                       FRANKLIN, LA 70538                        7926 LOCHLIN DR.
                                                                                    BRIGHTON, MI 48116




GLADEWATER CITY HALL                      GLADEWATER CITY HALL                      GLADEWATER CITY HALL
519 E BROADWAY                            519 E BROADWAY                            PO BOX 1725
GLADEWATER, TX 75647                      PO BOX 1725                               GLADEWATER, TX 75647
                                          GLADEWATER, TX 75647




GLADEWATER MIRROR                         GLADEWATER MIRROR                         GLADYS ANDERSON
211 N MAIN ST                             PO BOX 1549                               680 26TH AVE SE
GLADEWATER, TX 75647                      GLADEWATER, TX 75647                      MOULTRIE, GA 31768-6775




GLADYS DICKSON                            GLADYS GRIFFITH                           GLADYS HEATON
207 TRIPP ST                              708 NORTH HARRIS PLACE                    4017 RHODES
WILLIAMSTON, SC 29697                     MCLEANSBORO, IL 62859                     MEMPHIS, TN 38111




GLADYS HOUSER                             GLADYS JONES                              GLADYS PHILLIPS
5612 S ABERDEEN                           408 JENNIE ROAD                           2808 LAREDO DRIVE
CHICAGO, IL 60621                         PORTLAND, AR 71663                        HATTIESBURG, MS 39402
GLADYS THOMPSON          Case 19-11984-CSS
                                        GLADYS Doc 36 Filed 09/10/19
                                               WELBORN                       PageGLASGOW
                                                                                  554 of ICE
                                                                                         1514COMP
148 EPPS ROAD                           557 SCR87                                ATTN JEFF HARNED, PRESIDENT
KINGSTREE, SC 29556                     MIZE, MS 39116                           701 EAST MAIN STREET
                                                                                 GLASGOW, KY 42141




GLASS PROPERTIES LLC                    GLASS PROPERTIES LLC                     GLASS PROPERTIES LLC
1851 TELFAIR STREET                     ATTN ANNETTE JACKSON                     PO BOX 4118
DUBLIN, GA 31021                        PO BOX 4118                              DUBLIN, GA 31040
                                        DUBLIN, GA 31040




GLASS SOLUTIONS BY                      GLAZERS BEER & BEV OF ARKANSAS LLC       GLAZERS BEER & BEV OF LOUISIANA LLC
RONNIE JONES INC                        14911 QUORUM DR STE 200                  ATTN DON GALLIAN, SALES MGR VP
1621 29TH AVENUE                        DALLAS, TX 75254                         909 W 62ND STREET
GULFPORT, MS 39501                                                               SHREVEPORT, LA 71106




GLEN FORD                               GLEN KIMBREL                             GLENDA BAKER
PO BOX 1021                             1203 BROOKSIDE DR                        1900 OAKWOOD DR APT 155
ST FRANCISVILLE, LA 70775               FORREST CITY, AR 72335                   JACKSONVILLE, AR 72076




GLENDA BASS                             GLENDA BEAM                              GLENDA BETTS
P.O. BOX 8834                           727 HUGH ALLISON RD                      613 HWY 141 NORTH
PINE BLUFF, AR 71611                    PIKEVILLE, TN 37367                      PARAGOULD, AR 72450




GLENDA BROWN                            GLENDA COOK                              GLENDA CURRY
631 FAIR STREET                         767 HARDY ROAD                           124 ELLIS
SELMER, TN 38375                        EASTMAN, GA 31023                        MENDENHALL, MS 39114




GLENDA DAVIS                            GLENDA EDWARDS                           GLENDA EDWARDS
4905 CHAPEL HILL                        6369 OLD HIGHWAY 31 EAST                 6369 OLD HWY 31 E
SOUTHSIDE, TN 37171                     BETHPAGE, TN 37022                       BETHPAGE, TN 37022




GLENDA FULTON                           GLENDA GAIL BEAM                         GLENDA GRAVES
128 GEORGE RICHEY                       727 HUGH ALLISON RD                      1226 TISDALE AVE
GLADEWATER, TX 75647                    PIKEVILLE, TN 37367-9014                 CANTON, MS 39046-4941




GLENDA GUILLORY                         GLENDA HAMPTON                           GLENDA HARRIS
2948 KENNETH                            933 CRAWFORD STREET                      707 BROWDER LANE
VILLE PLATTE, LA 70586                  ARCADIA, LA 71001                        CENTREVILLE, MS 39631




GLENDA HILL                             GLENDA HOLBROOK                          GLENDA JAYNES
319 MUIRFIELD RD                        90 NAUTICAL DRIVE                        6554 WINCHESTER ROAD, APT
MYRTLE BEACH, SC 29598                  ALBANY, KY 42602                         MEMPHIS, TN 38115
GLENDA JOHNSON          Case 19-11984-CSS
                                       GLENDADoc
                                             LEE 36       Filed 09/10/19   PageGLENDA
                                                                                555 ofMCGEE
                                                                                       1514
274 SOUTHSIDE DRIVE                    2715 WOLF CREEK ROAD                    2326 STATE AVE. SW
MCMINNVILLE, TN 37110                  PELL CITY, AL 35125                     DECATUR, AL 35601




GLENDA MCGROOM                         GLENDA MITCHELL                         GLENDA MORGAN
301 PEBBLE CREEK DRIVE APT 1           3728 10TH STREET                        2019 SUGAR TREE DR
MOUNTAIN VIEW, AR 72560-9092           ALEXNDRIA, LA 71302                     LEWISBURG, TN 37091




GLENDA MORGAN                          GLENDA MORGAN                           GLENDA MORGAN
2019 SUGAR TREE DRIVE                  2019 SUGARTREE DR                       2019 SUGARTREE DRIVE
LEWISBURG, TN 37091                    LEWISBURG, TN 37091                     LEWISBURG, TN 37091




GLENDA MUSE                            GLENDA MUSE                             GLENDA PERKINS
P.O. BOX 561                           PO BX 561                               PO BOX 413
MARKED TREE, AR 72365                  MARKED TREE, AR 72365                   CENTRE, AL 35960




GLENDA POWELL                          GLENDA RAUCH                            GLENDA ROZIER
207GRANT DR                            25 BARBARA JEAN LN                      826 BILLY RD
MONROE, LA 71203                       PURVIS, MS 39475                        WOODBINE, GA 31548




GLENDA S SPEARS                        GLENDA SHANE                            GLENDA SHANE
63293 FORNEA RD                        302 POPLAR ST                           302 POPLAR ST.
ANGIE, LA 70426-3809                   GREENFIELD, TN 38230                    GREENFIELD, TN 38230




GLENDA SHANE                           GLENDA STRIPLING                        GLENDA STRIPLING
302 POPPER ST                          105 W. CHARLTON ST.                     105 WEST CHARLETON STREET
GREENFIELD, TN 38230                   GLENNVILLE, GA 30427                    GLENNVILLE, GA 30427




GLENDA STRIPLING                       GLENDA STRITLING                        GLENDA SWAGER
1266 OLD HWY 250                       105 W. CHARLTON ST.                     553 MCGEE TOWN RD
GLENNVILLE, GA 30427                   GLENNVILLE, GA 30427                    KOSCIUSICO, MS 39090




GLENDA TEFTELLER                       GLENDA WOODS                            GLENDA ZIMMERMAN
2995 N. MAIN STREET                    61 WRIGHT LOOP                          154 N WINDRIDGE LANE D
BRINKLEY, AR 72021                     GREENVILLE, KY 42345                    PURVIS, MS 39475




GLENDELL BAKER                         GLENN BOLDEN                            GLENN CLARK
2101 NW 2ND STREET                     109 KINGSBY ST                          6635 HERONSWOOD COVE
POMPANO BEACH, FL 33069                DUBLIN, GA 31021                        MEMPHIS, TN 38119
GLENN DACUS CUST         Case 19-11984-CSS      Doc 36 Filed
                                        GLENN DAMPIER              09/10/19   PageGLENN
                                                                                   556 EASTER
                                                                                        of 1514
CHAD LAMAR DACUS                        7408 DERBY DOWNS DRIVE                    412 STORM AVE
UNIF GIFT MIN ACT MO 1ST NATIONAL BANK  AUSTIN, TX 87747                          BROOKHAVEN, MS 39601
ATTN MATT TUCHBAUER
MALDEN, MO 63863



GLENN GALLERY                            GLENN MONTFORD                           GLENN MONTFORD
334 HYBART RD APT 25                     350 DUPREE RD                            350 DUPREE ROAD
MONROEVILLE, AL 36460                    DUBLIN, GA 31021                         EAST DUBLIN, GA 31027




GLENN R DACUS CUST                       GLENN W MILLER                           GLENN WATERS & ASSOCIATES
GLENN R DACUS II                         313 HWY 51 S                             FIRST FEDERAL BANK
UNIF GIFT MIN ACT MO 1ST NATIONAL BANK   HERNANDO, MS 38632-8139                  ATTN WILLIAM B. COX JR
ATTN MATT TUCHBAUER                                                               611 EAST COLLEGE STREET
MALDEN, MO 63863                                                                  DICKSON, TN 37055



GLENN WHITE                              GLENNA KENNON                            GLENNIS JACKSON
128 COMANCHE TRL                         708 THORNWOOD                            113 JONES ST
DELHI, LA 71232-6773                     SOUTHAVEN, MS 38671                      CROSSETT, AR 71646




GLENNVILLE BANK                          GLENNVILLE BANK                          GLENNVILLE FIRE DEPT.
102 E BARNARD ST                         PO BOX 278                               201 S. CHURCH ST.
GLENNVILLE, GA 30427                     GLENNVILLE, GA 30427                     GLENNVILLE, GA 30427




GLENNVILLE POLICE DEPT.                  GLENWOOD POLICE DEPARTMNT                GLENWOOD VOLUNTEER
705 NORTH CASWELL                        PO BOX 616                               FIRE DEPARTMENT
GLENNVILLE, GA 30427                     GLENWOOD, GA 30428                       162 3RD STREET
                                                                                  GLENWOOD, GA 30428




GLINDA TEAKELL                           GLOBAL ADVANTAGE TRADING                 GLOBAL ENVIRONMENTAL
14939 HWY 157                            AND IMPORTS LLC                          GROUP INC.
BENTON, LA 71006                         1000 LAKE ST LOUIS BLVD                  GLOBAL TRASH SOLUTIONS
                                         SUITE 23                                 1194 OLD DIXIE HWY. STE 7
                                         LAKE ST LOUIS, MO 63367                  LAKE PARK, FL 33403



GLOBAL EQUIPMENT CO. INC                 GLOBAL EXPRESS FINANCIAL SERVICES        GLOBAL EXPRESS MONEY ORDERS INC
29833 NETWORK PLACE                      PO BOX 8608                              PO BOX 8606
CHICAGO, IL 60673-1298                   SILVER SPRING, MD 20907                  SILVER SPRING, MD 20910




GLOBAL EXPRESS MONEY ORDERS INC          GLOBAL FIRE SPRINKLERS LLC               GLOBAL INTL ENTERPRISE
VP TRUST DEPARTMENT                      4242 BRYSON BLVD.                        UNIT 9023 9/F FU HANG
8819 MONARD DR                           FLORENCE, AL 35630                       1 HOK YUEN STREET EAST
SILVER SPRING, MD 20910                                                           HUNG HOM KOWLOON
                                                                                  HONG KONG HONG KONG



GLOBAL MARKET DEVELOPMENT                GLOBAL MERCHANDISE, LLC                  GLOBAL POLY
1275 LAKE PLAZA DRIVE                    C/O INTEGRAL BUSINESS COUNSEL            2911 OLD HIGGINS ROAD
COLORADO SPRINGS, CO 80906               3826 DELASHMUTT DRIVE                    ELK GROVE VILLAGE, IL 60007
                                         HAYMARKET, VA 20169
                     Case
GLOBAL PROTECTION CORP.      19-11984-CSS
                                       GLOBAL Doc  36
                                              RETAIL     Filed(SHENSHEN)
                                                     SVC CHINA 09/10/19 LTDPageGLOBAL
                                                                                557 of  1514 INC
                                                                                      TRADING
12 CHANNEL ST 4TH FL                    ATTN ARTHUR LIAO, GENERAL MGR          223 PENN STREET/BASEMENT
BOSTON, MA 02210                        R1908 19/F NO 1199 HEPING RD           BROOKLYN, NY 11211
                                        JINTIAN BUILDING, LUOHU SHENZHEN
                                        GUANGDONG PROVINCE CHINA



GLOBAL WIRELESS ACCESSORI               GLOBAL-SWIBCO/ TNP                     GLOBE ELECTRIC COMPANY (USA) INC
DEPT. 595                               ATTN MICHEAL GEFTIC, NATIONAL SALES    ATTN TODD PERELMAN, NATIONAL
PO BOX 17553                            MGR                                    ACCOUNT MGR
BALTIMORE, MD 21203-7553                4535 SOUTH WEST, 34 TH ST              150 ONEIDA AVE
                                        ORLANDO, FL 32811                      MONTREAL, QC H9R 1A8
                                                                               CANADA


GLOBE ELECTRIC COMPANY (USA) INC        GLOCAP SEARCH LLC                      GLORIA ALFORD
PO BOX 933129                           156 W 56TH STREET                      109 NORTH MARTIELE STREET
ATLANTA, GA 31193-3129                  4TH FL                                 CEDARTOWN, GA 30125
                                        NEW YORK, NY 10019




GLORIA ALLEN                            GLORIA ANN HALL                        GLORIA BAILEY
400 NORTH 34TH STREET                   2311 CHERRY AVE                        1908 SOUTH ROBERT AVENUE
WEST MEMPHIS, AR 72301                  HUEYTOWN, AL 35023                     GONZALES, LA 70237




GLORIA BAKER                            GLORIA BROWN                           GLORIA BRYANT
158 LONG PINE CIRCLE                    600 TALBERT RD                         210 PICKENS ST LOT 3B
EAST DUBLIN, GA 31027                   UNK, SC 29646                          LIVINGSTON, AL 35470




GLORIA CARAPAZZA                        GLORIA CARSON                          GLORIA CHAMBERS
219 W COMANCHE ST                       1108 JERRY ST                          4044 WABASH ST.
FAIRFIELD, TX 75840                     JONESBORO, LA 71251                    JACKSON, MS 39213




GLORIA COLLIER                          GLORIA COMPTON                         GLORIA FARRELL
4373 ABRAM DR                           2185 HWY 145                           1191 COALS BLUFF ROAD
CONLEY, GA 30288                        SALTILLO, MS 38866                     LENA, MS 39094




GLORIA FREDERICK                        GLORIA GREER                           GLORIA HAMMOND
603 BRANCH ST.                          ROUTE 3 BOX 41B                        MEMPHIS, TN 38118
HAWKINSVILLE, GA 31036                  KOSCIUSKO, MS 39090




GLORIA HARP                             GLORIA HOLLIS                          GLORIA HOWELL
2814 A LAURA LANE                       2100 BROAD ST                          122 11TH ST
VAN BUREN, AR 72956                     SELMA, AL 36701                        CLARKSDALE, MS 38614




GLORIA HOWELL                           GLORIA HUDSON                          GLORIA HUNTER
122 ELEVENTH ST                         8053 WATERFORD CIR 205                 1013 BARBARA ST
CLARKSDALE, MS 38614                    MEMPHIS, TN 38125                      JACKSONVILLE, AR 72023
GLORIA J. MCMAHAN      Case   19-11984-CSS     Doc 36
                                        GLORIA JACKSON      Filed 09/10/19   PageGLORIA
                                                                                  558 of  1514
                                                                                        JOHNSON
12570 POWELL CHAPEL RD                  206 AVALON ST                            1840 LEE DRIVE
HORNSBY, TN 38044                       GREENFIELD, TN 38230                     LAPLACE, LA 70068




GLORIA JONES                            GLORIA KYLES                             GLORIA LEVERETTE
406 TRAVIS AVE                          206 CARVER AVENUE                        1158 USRY PLACE RD
SALUDA, SC 29138                        ATMORE, AL 36502                         WRENS, GA 30833




GLORIA MACOY                            GLORIA MAY                               GLORIA MCMAHAN
1220 HEED NEELY RD                      242 TUCKER SCHOOL ROAD                   12570 POWELL CHAPEL RD.
HARRISVILLE, MS 39082                   WRIGHTSVILLE, GA 31096                   HORNSBY, TN 38044




GLORIA NEWCOMB                          GLORIA OAKES                             GLORIA PLATT
4201 S.CHERRY APT 106                   5211 WILMA AVE                           7722 ELROD RD
PINE BLUFF, AR 71603                    PHENIX CITY, AL 36867                    MILTON, FL 32583




GLORIA RYAN                             GLORIA RYAN                              GLORIA SIMONDS
404 CHEROKEE ROAD                       817 2ND AVE NW APT 41                    409 SKYVIEW DRIVE
JOPPA, AL 35087                         ARAB, AL 35016                           MONTEVALLO, AL 35115




GLORIA TATE                             GLORIA THOMAS                            GLORIA WELCH
1717 BELLGLEN LN                        306 PINE ST                              2228 HWY 91
BATON ROUGE, LA 70815                   HOGANSVILLE, GA 30230                    DONALSONVILLE, GA 39845




GLORIA WELCH                            GLORIA WILSON                            GLORIA WILSON
51 CATHY RD                             1228 HARVEY WILSON RD                    487 HUNGERFORD RD
BYHALIA, MS 38611                       STATESBORO, GA 30458                     GRAY, GA 31032




GLORIA WOODMAN                          GLORIA YOUNG                             GLORIOUS GARDENS
4527 SUMNERS WELLS ROAD                 221 DANDRIDGE DR                         915 SUSSEX
MEMPHIS, TN 38118                       COMO, MS 38619                           BUFFALO GROVE, IL 60089




GLORY HAUS INC                          GLYN ROBINSON                            GLYNIS IVY
ATTN JON CROOKS                         601 ATHENS PIKE                          201 LYNN LANE APT 21
560 WEBB INDUSTRIAL DR                  ETOWAH, TN 37331                         STARKVILLE, MS 39759
MARIETTA, GA 30062




GLYNIS KING                             GLYNN CO BOARD OF COMM.                  GLYNN CO TAX COMMISSIONER
449 OLD GRAVEL 49                       1725 REYNOLDS ST. STE 300                1725 REYNOLDS ST., STE 100
MENDENHALL, MS 39114                    BRUNSWICK, GA 31520                      BRUNSWICK, GA 31520
                      Case
GLYNN CO TAX COMMISSIONER    19-11984-CSS     Doc
                                       GLYNN CO TAX36   Filed 09/10/19
                                                    COMMISSIONER           PageGLYNN
                                                                                559 COUNTY
                                                                                     of 1514FIRE DEPT
PO BOX 1259                             PO BOX 1259                            121 PUBLIC SAFETY BLVD
BRUNSWICK, GA 31521                     BRUNSWICK, GA 31521-2590               BRUNSWICK, GA 31525




GLYNN THORNHILL                         GMAC COMMERCIAL MORT SEC               GO FLY A KITE
260 KERMIT JOHNS ROAD                   INC MORT PASS THROUGH                  ERIC TEUBER
WINNFIELD, LA 71483                     CERT SER 2001 C2 REMIC I               11 HERITAGE PARK
                                        135 S LASALLE SUITE 1625               CLINTON, CT 06413
                                        CHICAGO, IL 60603



GOBLE, JOSEPH H                         GOCANVAS SOLUTIONS INC                 GODINGER SILVER ART CO LTD
                                        ATTN TED RIDGWAY, CFO                  ATTN GODINGER SILVER
                                        11911 FREEDOM DR, STE 850              63-15 TRAFFIC AVE
                                        RESTON, VA 20190                       RIDGEWOOD, NY 11385




GODINGER SILVER ART CO LTD              GODIVA CHOCOLATIER INC                 GODIVA CHOCOLATIER
ATTN STEVEN BLOCK, VP                   1 MERIDIAN BLVD                        ATTN GREGORY WOODHOUSE, VP
63-15 TRAFFIC AVE                       SUITE 3C-1                             333 W 34TH ST, 6TH FL
RIDGEWOOD, NY 11385                     WYOMISSING, PA 19610                   NEW YORK, NY 10001




GODIVA CHOCOLATIER                      GODIVA CHOCOLATIER                     GOFFA INTERNATIONAL CORP
ATTN HEATHER S GIREY                    PO BOX 74008044                        200 MURRAY HILL PKWY
85 MEXICO RD                            CHICAGO, IL 60674-8044                 SUITE ONE
OLEY, PA 19047                                                                 EAST RUTHERFORD, NJ 07073




GOFFA INTERNATIONAL CORP                GOJO INDUSTRIES INC                    GOLD EAGLE COMPANY
ATTN DANNY SONG, DIRECTOR               ATTN MARK LERNER, PRESIDENT            SONNY MENDILA
930 FLUSHING AVE                        1 GOJO PLAZA, STE 500                  4400 S. KILDARE RD.
BROOKLYN, NY 11206                      AKRON, OH 44311                        CHICAGO, IL 60632




GOLD INC. / LITTLE LEGGS                GOLDBERGER INTERNATIONAL LTD           GOLDBERGER INTERNATIONAL LTD
PO BOX 17331                            ATTN JEFFREY HOLTZMAN                  ATTN JEFFREY HOLTZMAN
DENVER, CO 80217-0331                   36 WEST 25TH ST, 14 FL                 BLK H 4/F WAH SHUN IND BLDG 4
                                        NEW YORK, NY 10010                     CHO YUEN ST; YAU TONG BAY KLN
                                                                               HONG KONG HONG KONG



GOLDEN ASIA SOLAR IND.LIM               GOLDEN BOOKS FAMILY ENTER              GOLDEN CHAIR INC
UNIT1.3/F GOOD HARVEST CT               888 SEVENTH AVENUE                     ATTN GREG WASHINGTON, PRESIDENT
33 ON CHUEN STREET                      NEW YORK, NY 10106                     958 WASHINGTON RD
FANLING N.T.HONG KG                                                            HOULKA, MS 38850
HONG KONG



GOLDEN EAGLE AB                         GOLDEN EAGLE OF ARKANSES               GOLDEN EAGLE OF ARKANSES
DISTRIBUTING LLC                        ATTN BARRY CEPPS, EVP                  ATTN ROBERT VOGEL JR, PRESIDENT
2713 MERCHANT STREET                    1900 E 15TH ST                         1900 E 15TH ST
MARION, IL 62959                        LITTLE ROCK, AR 72202                  LITTLE ROCK, AR 72202




GOLDEN EAGLE OF ARKANSES                GOLDEN EAGLE SALES LLC                 GOLDEN EAGLE SYRUP CO LLC
ATTN ROBERT VOGEL JR, PRESIDENT         ATTN BOBBY J CANUP JR, PRESIDENT       ATTN TEMPLE BOWLING, PRESIDENT
1900 E 15TH ST                          PO BOX 37                              205 1ST AVE SE
LITTLE ROCK, AR 72205                   TREMONT, MS 38876                      FAYETTE, AL 35555
                     Case 19-11984-CSS
GOLDEN FLAKE SNACK FOODS            GOLDENDoc
                                           FLAKE36
                                                 SNACKFiled  09/10/19 PageGOLDEN
                                                         FOODS             560 ofLAND1514COMPANY LIMITED
ATTN MARK MCCUTCHEON, PRESIDENT     ATTN RANDY BATES, EVP SALES/MARKETING ATTN CYCUS YANG, PRESIDENT
ONE GOLDEN FLAKE DR                 ONE GOLDEN FLAKE DR                   7A, 2/F YUE FU BLDG
BIRMINGHAM, AL 35205                BIRMINGHAM, AL 35205                  HONG KEUG
                                                                          KOWLOON, HONG KONG HONG KONG



GOLDEN LAND COMPANY LIMITED           GOLDEN RULE INSURANCE AGENCY         GOLDEN TOUCH IMPORTS
ATTN LILIAN LI, SALES                 DIVISION OF HAWKINS INS GROUP        1410 BROADWAY 8TH FLOOR
7A, 2/F YUE FU BLDG                   PO BOX 810                           NEW YORK, NY 10018
HONG KEUG                             OSAGE BEACH, MO 65065
KOWLOON, HONG KONG HONG KONG



GOLDEN VESSEL ELECTRONIC & LIGHTING   GOLDLOK TOYS MAN. CO. LTD            GOLDMAN OVERTON
INC                                   TM 418-420 4/F TOWER A               931 S BELL AVE
ATTN PENNY PAN, VICE GM               NEW MANDARIN PLAZA                   GONZALES, LA 70737
INDUDTRIAL DISTRICT, ZHONGHAN TOWN    HONG KONG
CHAOHU CITY                           HONG KONG
ANHUI 238074 CHINA


GOLDMEN ELECTRONIC CO.                GOLDRING GULF DISTRIBUTING CO LLC    GOLIATH GAMES INC
UNIT 7-10 12TH FL                     ATTN MIKE JOHNSON                    ATTN DAVID NORMAN, PRESIDENT
KOWLOON H/K                           8245 OPPORTUNITY DR                  3701 W PLANO PKWY, STE 100
HONG KONG                             MILTON, FL 32583                     PLANO, TX 75075




GOLIATH GAMES INC                     GOLIATH GAMES INC                    GONZALES ENTERPRISES
ATTN RON PLATT, VP PRESIDENT SALES    ATTN SARAH ROMO                      D/B/A FITH SUN
3701 W PLANO PKWY, STE 100            3701 W PLANO PKWY, STE 100           ATTN DAN GONZALES, PRESIDENT
PLANO, TX 75075                       PLANO, TX 75075                      495 RYAN AVE
                                                                           CHICO, CA 95973



GONZALES ENTERPRISES                  GONZALES ENTERPRISES                 GONZALES FIRE
D/B/A FITH SUN                        D/B/A FITH SUN                       DEPARTMENT
ATTN KEVIN OCONNELL, ACCT MGR         ATTN RANDY COOK, VP BUS DEV          724 ORICE ROTH ST.
495 RYAN AVE                          495 RYAN AVE                         GONZALES, LA 70737
CHICO, CA 95973                       CHICO, CA 95973



GONZALES POLICE                       GONZALES WEEKLY CITIZEN              GONZALES WEEKLY CITIZEN
DEPARTMENT                            231 W CORNERVIEW ST                  ATTN LEGAL DEPT.
120 SOUTH IRMA BLVD.                  GONZALES, LA 70737                   PO BOX 430
GONZALES, LA 70737                                                         GONZALES, LA 70707-0430




GONZALES WEEKLY CITIZEN               GOOD BEAD INC                        GOOD DEAL PROD ENT. INC.
PO BOX 430                            15105 MINNETONKA                     DBA TOTALLY TODAY
GONZALES, LA 70707                    INDUSTRIAL ROAD                      HOUSEWARES
                                      SUITE 227                            245 N VINELAND AVENUE
                                      MINNETONKA, MN 55345                 CITY OF INDUSTRY, CA 91746



GOOD EARTH HORTICULTURE               GOOD EARTH INC.                      GOOD HUMOR BREYERS INC.
LLOYD KELLY                           5960 BROADWAY                        909 PACKERLAND DR.
5960 BROADWAY                         LANCASTER, NY 14086                  GREEN BAY, WI 54303
LANCASTER, NY 14086




GOOD OLE DAYS                         GOODGAMES INCORPORATED               GOODMARK ASIA LIMITED
609 W LEHMAN ST                       PO BOX 1663                          ATTN FRANK DAMEYERE, PRESIDENT
WOODBURY, TN 37190                    PASCAGOULA, MS 39568                 UNITS 901-903, 9/F SUNLIGHT TOWER
                                                                           248 QUEENS RD EAST
                                                                           WAN CHAI, HONG KONG HONG KONG
GOODMARK ASIA LIMITED Case 19-11984-CSS
                                     GOODMARKDocUSA
                                                  36INC Filed     09/10/19   PageGOODROW
                                                                                  561 of 1514
                                                                                         ENT LLS
ATTN OLIVIER JOUBERT, OPS MGR        ATTN STEFAN VOLCKE, CEO                     D/B/A ORKIN
UNITS 901-903, 9/F SUNLIGHT TOWER    127 E BOCA RATON RD                         701 HWY 133 S
248 QUEENS RD EAST                   BOCA RATON, FL 33432                        MOULTRIE, GA 31788
WAN CHAI, HONG KONG HONG KONG



GOODROW INC                            GOODY PRODUCTS INC                        GOODY PRODUCTS INC
DBA ORKIN PEST CONTROL                 ATTN CARMEN SEBASTIAN, KEY ACCT MGR       ATTN KEITH DUNCAN, PRESIDENT
701 GA HWY 133 S                       75 REMITTANCE DR, STE 1197                8935 NORTHPOINTE EXEC PARK DR
MOULTRIE, GA 31788                     CHICAGO, IL 60875                         HUNTERSVILLLE, NC 28078




GOPHOTOBOOKS.COM INC                   GOPHOTOBOOKS.COM INC                      GORDANA JAZIC
435 SOLANO AVE                         ATTN RICHARD D WEAVER CEO                 2424 KELTON ST
HAYWARD, CA 94541                      44800 INDUSTRIAL DRIVE                    FORT WORTH, TX 76133
                                       FREMONT, CA 94538




GORDON BROTHERS COMM & INDUSTRIAL      GORDON BROTHERS COMM & INDUSTRIAL         GORDON CO TAX
LLC                                    LLC                                       COMMISSIONER
ATTN KENNETH FRIEZE, CEO               ATTN ULAS ANDERSON, MANAGING DIR          PO BOX 337
800 BOYLSLON ST, 27TH FL               800 BOYLSLON ST, 27TH FL                  CALHOUN, GA 30703-0337
BOSTON, MA 02199                       BOSTON, MA 02199



GORDON CO TAX                          GORDON CO TAX                             GORDON COUNTY MAGISTRATE
GOVT PLAZA, 1ST FLR                    PO BOX 337                                PO BOX 1025
215 N WALL ST                          CALHOUN, GA 30703                         100 SOUTH WALL ST.
CALHOUN, GA 30701                                                                CALHOUN, GA 30701




GORDON MORRIS                          GORILLA GLUE COMPANY, THE                 GORILLA GLUE COMPANY, THE
21300 COTTON CREEK DR APT E201         ATTN DAVE BREGGER, NATL ACCT MGR          ATTN PETE RAGLAND, PRESIDENT
GULF SHORES, AL 36542                  4550 RED BANK EXPWY                       4550 RED BANK EXPWY
                                       CINCINNATI, OH 45227                      CINCINNATI, OH 45227




GORJIAN HOLLYWOOD LLC                  GORJIAN HOLLYWOOD LLC                     GORJIAN VANCLEAVE LLC
60 CUTTERMILL RD STE 508               60 CUTTERMILL RD STE 508                  60 CUTTERMILL RD STE 508
GREAT NECK, NY 11021                   GREAT NECK, NY 11023                      GREAT NECK, NY 11021




GORJIAN VANCLEAVE LLC                  GOT SNACKS LLC                            GOUMIKIDS
60 CUTTERMILL RD STE 508               ATTN JEFFREY KRAUT, CONTROLLER            REEVES SAIN
GREAT NECK, NY 11023                   1356 BROADWAY, 6TH FL                     14845 SW MURRAY SCHOLLS DR
                                       NEW YORK, NY 10018-7300                   BEAVERTON, OR 97007




GOURMET DU VILLAGE (USA) INC.          GOURMET HOME PRODUCTS                     GOURMET NUT
1 UPS WAY SUITE AIDEL                  ATTN JACK SAADEH, PRESIDENT               MORRIS ELBAZ
CHAMPLAIN, NY 12919                    347 FIFTH AVE, STE 507                    3611 14TH AVE. SUITE 407
                                       NEW YORK, NY 10016                        BROOKLYN, NY 11218




GOV DOCS INC.                          GP OPERATIONS HOLDING LLC                 GPHA
VB BOX 167                             DBA GEORGIA PACIFIC CONSU                 50 LENOX POINTE
PO BOX 9202                            133 PEACHTREE STREET                      PO BOX 95527
MINNEAPOLIS, MN 55480-9202             ATLANTA, GA 30303                         ATLANTA, GA 30347
GPS PHARMACY             Case 19-11984-CSS     Doc 36
                                        GPS TRIANGLE          Filed 09/10/19   PageGR8
                                                                                    562  of 1514 INC
                                                                                       ACCESSORIES
PO BOX 489                              PO BOX 175                                 ATTN DAVID YANG, MGR
GONZALES, LA 70737                      IRMO, SC 29063                             7910 BARNWELL AVE STE 1A
                                                                                   ELMHURST, NY 11373




GRABBER INC                             GRABBER INC                                GRABBER PERFORMANCE GROUP
ATTN DANIEL YIM, PRESIDENT              ATTN OLIVIA PARKER                         PO BOX 27561
365 84TH ST SW                          PO BOX 1191                                SALT LAKE CITY, UT 84127-0561
BYRON CENTER, MI 48315                  DALTON, GA 30722




GRACE BEAVER                            GRACE DATA CORP                            GRACE FRANKS
543 ROYAL RD                            HEALTHCARE DATA SOLUTIONS                  103 MAYPOLE DR.
PIGGOTT, AR 72454                       650 J STREET                               DUBLIN, GA 31021
                                        SUITE 305
                                        LINCOLN, NE 68508



GRACE JAMES                             GRACE JOHNSON                              GRACE KARANJA
2040 WATERLOO ROAD                      1567 SHEDD RD                              2950 BARTLETT HEIGHTS DR 4
RUSSELLVILLE, AL 35654                  GREEN COVE SPRINGS, FL 32043               BARTLETT, TN 38134




GRACE MEDICAL INC.                      GRACE MERRITT                              GRACE MICHAEL
8500 WOLF LAKE DRIVE                    1195 4TH ST. S.W.                          2715 DRACUT LANE
STE. 110                                MOULTRIE, GA 31768                         NASHVILLE, TN 37211
MEMPHIS, TN 38133




GRACE MOORE                             GRACE PEREZ                                GRACE PHELPS DUPREE MARITAL TRUST,
22 PLEASANT GARDENS DR                  306 HEMPSTEAD                              THE
TAYLORSVILLE, NC 28681                  NASHVILLE, AR 71852                        C/O P.W. DUPREE JR, TTEE
                                                                                   PO BOX 457
                                                                                   JACKSONVILLE, AR 72076



GRACE PHELPS DUPREE TRUST, THE          GRACE STAMPS                               GRACE STAMPS
C/O P.W. DUPREE JR, TTEE                302 ROOSEVELT STREET                       PO BOX 513
PO BOX 457                              INDIANOLA, MS 38751                        INDIANOLA, MS 38751-0513
JACKSONVILLE, AR 72076




GRACE TERRELL                           GRACE WARREN                               GRACE WASHINGTON
1091 DUVALL CIRCLE                      22644 SHELL SHORE DR                       7641 CASH RD SE
MADISON, GA 30650                       BULLARD, TX 75757                          CALHOUN, GA 30701




GRACE WHITE                             GRACI WHITE                                GRACIE AYER
135 ADAM TESENIAR RD                    1919 S FLIESHEL AVE                        615 BROOKS RD
NEWBERRY, SC 29108                      TYLER, TX 75701                            ERIN, TN 37061




GRACIE BRADSHAW                         GRACIE HENLEY                              GRACIE PARRISH
1020 COUNTY ROAD 156                    PO BOX 1414                                752 RED RD
NEW BROCKTON, AL 36351                  ARBERDEEN, MS 39730                        CHATSWORTH, GA 30705
GRACIE PRUNTY          Case 19-11984-CSS     Doc 36
                                      GRACIE TYES         Filed 09/10/19       PageGRACIE
                                                                                    563 of  1514
                                                                                          WARD
108 MOCKING LN                        PO BOX 1414                                  3202 MARKET ST. APT. 3
OSCEOLA, AR 72370                     ABERDEEN, MS 39730                           DAYTON, TN 37321




GRACIE WEEKS                          GRACIE WHITE                                 GRACIOUS LIVING CORP.
1510 MAPLE ROAD                       11295 JOHN RANKIN RD HWY                     7200 MARTIN GROVE ROAD
NETTLETON, MS 38858                   FULTON, MS 38843                             WOODBRIDGE, ON L4L 9J3
                                                                                   CANADA




GRADY CO TAX COMMISSIONER             GRADY DISTRIBUTING CO. INC.                  GRADY FOLENDORE
114 FIRST STREET NE                   DBA ABC HOSIERY                              PO BOX 7232
CAIRO, GA 39828                       640 PARK AVE                                 WARNER ROBINS, GA 31095
                                      YOUNGSVILLE, NC 27596




GRADY JONES                           GRADY R COLLUM MD                            GRADY WHITE
5 HARRIS STREET                       503 SOUTH BROADWAY ST                        2749 GRANNY MOORE RD SW
ANDERSON, SC 29624                    SUITE C                                      CRAWFORDVILLE, GA 30631
                                      HUGHES, AR 72348




GRAFCO INC.                           GRAHAM ALLISON                               GRAHAM ELECTRIC LLC
PO BOX 18486                          757 CR 3689                                  PO BOX 925
MEMPHIS, TN 38181                     HAWKINS, TX 75765                            DUBLIN, GA 31040




GRAMBLING FIRE                        GRAMBLING POLICE                             GRAND BASKET COMPANY INC.
DEPARTMENT                            DEPARTMENT                                   DAVE CASH
562 STADIUM DRIVE                     2045 MARTIN LUTHER KING                      53-08 GRAND AVE.
GRAMBLING, LA 71270                   GRAMBLING, LA 71254-5000                     MASBETH, NY 11378




GRAND CITY HK LTD                     GRAND IMAGINATION GLOBAL                     GRAND IMAGINATION LLC
ROOM A203                             5753 WHITE ROAD 20                           DEBBIE RIVERA
8F CHEONG WAH BLDG                    ENCINO, CA 91316                             20958 NORDHOFF ST.
39-41 SHEUNG HEUNG ROAD                                                            CHATSWORTH, CA 91311
TOKWAWAN KOWLOON HONG KONG



GRAND VENTURE                         GRANDECKS ASSOCIATES LLC                     GRANDECKS ASSOCIATES LLC
PO BOX 1258                           60 BROAD ST, STE 3503                        C/O B DAVID SCHREIBER, ESQ
WASHINGTON, PA 15301                  NEW YORK, NY 10004                           366 PEARSALL AVE, STE 1
                                                                                   CEDARHURST, NY 11516




GRANDEX INTERNATIONAL                 GRANITE RETAIL INVESTMENT LLC                GRANITE RETAIL INVESTMENTS LLC
DEVELOPMENT LTD                       C/O MOUNTAIN CREST CAPITAL                   C/O MOUNTAIN CREST
2401 MILLION FORTUNE IND              ATTN DREW HOOKER                             116 LONGE PINE CT
CTR 3436 CHAI WAN KOK STR             3611 MT HOLLY HUNTERSVILLE RD, STE 122       CHAPIN, SC 29036
TSUEN WAN NT HK CHINA                 CHARLOTTE, NC 28216



GRANT & BOWMAN INC                    GRANT AND BOWMAN INC.                        GRANT COUNTY COLLECTOR
ATTN MYLES BOWMAN, PRESIDENT/CEO      C/O ORANGESHOW                               101 W. CENTER ROOM 108
345 N MAPLE DR, STE 297               1050 ORANGESHOW                              COUNTY COURT HOUSE
BEVERLY HILLS, CA 90210               SAN BERNARDINO, CA 92408                     SHERIDAN, AR 72150
GRANT COUNTY COLLECTOR Case   19-11984-CSS    Doc 36
                                        GRANT MASH           Filed 09/10/19   PageGRANT
                                                                                   564 THORNTON
                                                                                        of 1514 LLP
101 W. CENTER ROOM 108                  2791 WOODS PRONG ROAD                     100 E. WISCONSIN AVENUE
SHERIDAN, AR 72150                      LINDEN, TN 37096                          MILWAUKEE, WI 53020




GRANT THORNTON LLP                      GRANT THRONTON LLP                        GRANTHAM DEVELOPMENT LLC
100 E. WISCONSIN AVENUE                 100 E. WISCONSIN AVENUE                   PO BOX 985
MILWAUKEE, WI 53020-2013                MILWAUKEE, WI 53020-2013                  OXFORD, MS 38655




GRANTHAM MOORE                          GRATE CHEF LLC.                           GRAVES PUBLISHING CO
523 WOODWARD DRIVE                      344 HYDESMERE DRIVE                       NASHNEWS MBORO DIAMOND
JACKSON, MS 39206                       SUGAR HILL, GA 30518                      GLENWOOD HLD MONT CO NEW
                                                                                  PO BOX 297
                                                                                  NASHVILLE, AR 71852



GRAY COMMONS LLC                        GRAY POLICE & FIRE DEPT.                  GRAY PUBLISHING INC
8105 TYNECASTLE DRIVE                   1105 GREENE SETTLEMENT                    DBA SOUTHERN COMMUNITY
ATLANTA, GA 30350                       GRAY, GA 31022                            NEWSPAPERS INC
                                                                                  725 OLD NORCROSS ROAD
                                                                                  LAWRENCEVILLE, GA 30046



GRAY SCOTT                              GRAYLON HENLEY                            GRAYSON SANFORD
7020 S FIRST STREET                     705 S MAIN ST                             3921 WASHINGON ST
MILAN, TN 38358                         BRINKLEY, AR 72021                        ALEXANDER CITY, AL 35010




GRAZIELLA JACOBS                        GREAT AMERICAN BEAUTY INC                 GREAT AMERICAN BEAUTY INC
1012 UVELYH COVE                        ATTN HAROLD ICKOVICS, PRESIDENT           ATTN LIZ MCHUGH, DIR OF OPS
NEW ALBANY, MS 38652                    124 N SWINTON AVE                         124 N SWINTON AVE
                                        DELRAY BEACH, FL 33444                    DELRAY BEACH, FL 33444




GREAT AMERICAN DUCK RACES INC.          GREAT AMERICAN FINANCIAL                  GREAT AMERICAN MERCHANDISE & EVENTS
GREAT AMER. MERC & EVENTS               SERVICES CORPORATION                      ATTN MARY STOWE, ACCTS RECEIVABLE
16444 N 91ST STREET                     PO BOX 660831                             MGR
SCOTTSDALE, AZ 85260                    DALLAS, TX 75266-0831                     16444 N 91ST ST
                                                                                  SCOTTSDALE, AZ 85260



GREAT AMERICAN MERCHANDISE & EVENTS     GREAT AMERICAN MERCHANDISE &              GREAT DISCOUNTERS INC
ATTN STEPHEN TAYLOR, PRESIDENT          EVENTS, LLC                               ATTN DALE CUCINELLA, PRESIDENT
16444 N 91ST ST                         C/O MARY STOWE                            830 FAIRWAY DR
SCOTTSDALE, AZ 85260                    16444 N 9TH ST                            BENSENVILLE, IL 60106
                                        SCOTTSDALE, AZ 85260



GREAT LAKES KRAUT CO LLC                GREAT NECK SAW MFGS INC.                  GREAT PLAINS COCA-COLA
400 CLARK ST                            BRENDA GREGG                              BOTTLING CO
BEAR CREEK, WI 54922                    3580 E. RAINES RD. STE.3                  600 N MAY AVE
                                        MEMPHIS, TN 38118                         OKLAHOMA CITY, OK 73107




GREATER COULUMBUS GEORGIA               GREATER DICKSON GAS AUTHORITY             GREATER JACKSON CHAMBER
CHAMBER OF COMMERCE                     605 EAST WALNUT STREET                    PARTNERSHIP MISSISSIPPI
1200 6TH AVE                            DICKSON, TN 37055                         PO BOX 22548
COLUMBUS, GA 31902-1200                                                           JACKSON, MS 39225
                      Case
GREATER MEMPHIS CHAPTER      19-11984-CSS    Doc
                                       GREATER    36 Filed
                                               OUACHITA WATER 09/10/19
                                                              COMPANY      PageGREATER
                                                                                565 of OUACHITA
                                                                                       1514 WATER COMPANY
SUSIE HUDSON                            401 THOMAS ROAD                        PO BOX 2457
1249 WEST CRESTWOOD                     SUITE 5                                WEST MONROE, LA 71294-2457
GREATER MEMPHIS CH NAIC                 WEST MONROE, LA 71292
MEMPHIS, TN 38118



GREDESHA JONES                          GREEN COUNTY CHANCERY CLERK            GREEN COUNTY SHERIFF
1103 N. FRIENDSHIP AVE.                 PO BOX 610                             203 WEST COURT ST.
DONALSONVILLE, GA 39845                 LEAKSVILLE, MS 39451                   GREENSBURG, KY 42743




GREEN DOT CORPORATION                   GREEN OAKS LLC                         GREEN RIVER DISTRICT
                                        4054 SOUTH ACCESS RD                   1600 BRECKENRIDGE STREET
                                        CHATTANOOGA, TN 37406                  OWENSBORO, KY 42303




GREEN RIVER DISTRICT                    GREEN RIVER DISTRICT                   GREEN RIVER DISTRICT
ENVIRONMENTAL SERVICES                  HEALTH DEPARTMENT                      PO BOX 275
1600 BRECKENRIDGE STREET                PO BOX 275                             HALLSVILLE, KY 42348
OWENSBORO, KY 42303                     HALLSVILLE, KY 42348




GREEN SPRINGS LTD                       GREEN SPRINGS LTD                      GREENBRIER FIRE
200 GREEN SPRINGS HWY                   C/O GRIMMER REALTY CO INC              DEPARTMENT
BIRMINGHAM, AL 35209                    ATTN SAMUEL P GRIMMER, GENERAL         PO BOX 415
                                        PARTNER                                GREENBRIER, AR 72058
                                        2000-B SOUTHBRIDGE PKWY, STE 100
                                        BIRMINGHAM, AL 35209


GREENBRIER POLICE                       GREENCO BEVERAGE AB                    GREENE CO TAX
DEPARTMENT                              10 METTS ST.                           1034 SILVER DRIVE
PO BOX 415                              GREENVILLE, SC 29609-3769              GREENSBORO, GA 30642
GREENBRIER, AR 72058




GREENE CO TAX                           GREENE COUNTY HEALTH                   GREENE COUNTY INDEPENDENT INC
COMMISSIONER                            412 MORROW AVE                         106 MAIN STREET
1034 SILVER DRIVE                       EUTAW, AL 35462                        EUTAW, AL 35462
SUITE 101
GREENSBORO, GA 30642



GREENE COUNTY NEWSPAPERCO               GREENE COUNTY PROBATE JUDGE            GREENE COUNTY PROBATE
GREENE COUNTY DEMOCRAT                  JUDGE                                  400 MORROW AVE
PO BOX 598                              PO BOX 790                             EUTAW, AL 36571
EUTAW, AL 35462                         EUTAW, AL 35462




GREENE COUNTY PROBATE                   GREENE COUNTY REVENUE                  GREENE COUNTY REVENUE
PO BOX 790                              400 MORROW AVE                         PO BOX 510
EUTAW, AL 35462                         ATTN BARBARA MCSHAN                    EUTAW, AL 35462
                                        EUTAW, AL 35462




GREENE COUNTY TAX                       GREENE COUNTY TAX                      GREENE COUNTY TAX
316 MAIN ST                             COLLECTOR                              PO BOX 477
ATTN MARK HOLDER                        PO BOX 477                             LEAKESVILLE, MS 39451
LEAKESVILLE, MS 39451                   LEAKESVILLE, MS 39451-0477
GREENES FENCE COMPANYCase   19-11984-CSS    DocBANKING
                                      GREENFIELD 36 Filed  09/10/19
                                                       COMPANY            PageGREENFIELD
                                                                               566 of 1514
                                                                                         BANKING COMPANY
LARRY A GREENS                        1920 N STATE ST                         PO BOX 47
23500 MERCANTILE RD                   GREENFIELD, IN 46110                    GREENFIELD, TN 38230
SUITE L
BEACHWOOD, OH 44122



GREENFIELD FIRE                       GREENFIELD POLICE                       GREENFIELD UTILITIES
DEPARTMENT                            DEPARTMENT                              222 NORTH FRONT STREET
226 N. FRONT ST.                      226 N. FRONT ST.                        GREENFIELD, TN 38230
GREENFIELD, TN 38230                  GREENFIELD, TN 38230




GREENLIFE INC.                        GREENLIT FINANCIAL SOLUTIONS LLC        GREENLIT FINANCIAL SOLUTIONS LLC
PO BOX 37                             3300 OAK LAWN AVE STE 402               ATTN JEFF HACKMEYER
9985 HWY 178                          DALLAS, TX 75219                        3300 OAK LAWN AVE, STE 402
TREMONT, MS 38876                                                             DALLAS, TX 75219




GREENLITE LIGHTNING                   GREENSBORO POLICE                       GREENSBORO POLICE
CORPORATION USA                       1141 SILOAM ROAD                        DEPARTMENT
10 CORPORATE PARK                     GREENSBORO, GA 30642                    1141 SILOAM ROAD
SUITE 100                                                                     GREENSBORO, GA 30642
IRVINE, CA 92606



GREENSBORO VOLUNTEER FIRE             GREENSBURG HOLDINGS LLC                 GREENSBURG HOLDINGS
DEPARTMENT                            C/O GENESIS INVESTMENT PROPERTIES       C/O JOE DONOVAN
212 N MAIN STREET                     ATTN JOHN VOGEL, JR                     PO BOX 8487
GREENSBORO, GA 30642                  2439 KUSER RD                           TRENTON, NJ 08650
                                      HAMILTON, NJ 08690



GREENSOURCE BRAND APPAREL INC         GREENSOURCE BRAND APPAREL INC           GREENSOURCE BRAND APPAREL INC
ATTN BILL GOULD                       ATTN BRADY HILL, CEO                    ATTN LUCY DEL CID, MANAGER
1020 SW 34TH ST                       1020 SW 34TH ST                         1020 SW 34TH ST
RENTON, WA 98057                      RENTON, WA 98057                        RENTON, WA 98057




GREENVILLE CO FAMILY CRT              GREENVILLE FIRE                         GREENVILLE MEMORIAL VFW POST
PO BOX 757                            DEPARTMENT                              1244 V F W ROAD
GREENVILLE, SC 29602                  532 CENTRAL                             CONTACT: DANNY WEST
                                      GREENVILLE, MS 38701                    GREENVILLE, MS 38701




GREENVILLE PHYSICIANS                 GREENVILLE POLICE                       GREENVILLE PROPERTIES LLC
MEDICAL DEVELOPMENT                   DEPARTMENT                              1403 VAN BUREN AVE STE 101
COMPANY INC.                          216 DOCTOR MARTIN LUTHER                OXFORD, MS 38655
1502 S COLORADO STREET                KING DRIVE
GREENVILLE, MS 38703-7219             GREENVILLE, MS 38701



GREENVILLE PROPERTIES LLC             GREENVILLE PROPERTIES LLC               GREENVILLE WATER WORKS & SEWER
2154 S LAMAR                          PO BOX 1176                             108 CEDAR ST
OXFORD, MS 38655                      OXFORD, MS 38655                        GREENVILLE, AL 36037




GREENVILLE WATER WORKS & SEWER        GREENWELL SPRINGS FREDS 19 LLC          GREENWELL SPRINGS
PO BOX 483                            3471 MAIN HIGHWAY (622)                 3471 MAIN HIGHWAY (622)
GREENVILLE, AL 36037                  MIAMI, FL 33133                         MIAMI, FL 33133
GREENWOOD BRANDS      Case 19-11984-CSS      Doc BRANDS
                                     GREENWOOD     36 Filed 09/10/19   PageGREENWOOD
                                                                            567 of 1514
                                                                                     BRANDS
ATTN BRAD COPPEDGE, SPECIAL MARKETS  ATTN HEATHER MCGONIGLE,               ATTN HEATHER MCGONIGLE,
DIR                                  ADMINISTRATOR                         ADMINISTRATOR
4455 GENESSEE ST                     125 ALLIED DR                         4455 GENESSEE ST
BUFFALO, NY 14225                    CHEEKTOWAGA, NY 14227                 BUFFALO, NY 14225



GREENWOOD BRANDS                       GREENWOOD CO TAX                    GREENWOOD FAMILY CT CS
ATTN TOM HODSON, VP OF SALES-PARTNER   528 MONUMENT ST R-101               528 MONUMENT ST RM 103
4455 GENESSEE ST                       GREENWOOD, SC 29646                 GREENWOOD, SC 29646
BUFFALO, NY 14225




GREENWOOD FIRE DEPARTMENT              GREENWOOD POLICE DEPT.              GREENWOOD UTILITIES, MS
FIREFIGHTERS BENEFIT FUND              406 MAIN STREET                     101 WRIGHT PLACE
404 MAIN STREET                        GREENWOOD, MS 38930                 GREENWOOD, MS 38930
GREENWOOD, MS 38930




GREENWOOD UTILITIES, MS                GREENWOOS HOUSING AUTHORITY         GREG BERNARDI
PO BOX 866                             PO BOX 1847                         1955 S LAKE FERGUSON RD
GREENWOOD, MS 38935                    GREENWOOD, MS 38930                 GREENVILLE, MS 38701




GREG BOWEN                             GREG CARY                           GREG COX
226 CR 8200                            2642 LESLIE ROAD                    303 W GILMORE
RIENZI, MS 38865-9303                  BURKESVILLE, KY 42717               SENATOBIA, MS 38668




GREG EDGIN                             GREG FERNANDEZ                      GREG FROTON
225 LOBLOLLY LANE                      405 WITTY STREET                    178 SIGNATURE FARM LN
LEXINGTON, TN 38351                    WINONA, MS 38967                    201
                                                                           COLLIERVILLE, TN 38017




GREG MARTIN                            GREG MAUCELI                        GREG MILLS
RT 2 BOX 300L                          721 EAST REED ROAD                  24 PEPS POINT RD
WAYCROSS, GA 31501                     GREENVILLE, MS 38701                HATTIESBURG, MS 39401




GREG MILLS                             GREG PERRY                          GREG RICHARDSON
24 PEPS POINT RD.                      11243B HIGHWAY 491 N                551 VIRGINIA RD
HATTIESBURG, MS 39401                  COLLINSVILLE, MS 39325-9643         MONROEVILLE, AL 36460




GREG S CURRY                           GREG SMITH                          GREG SOCKWELL
155 TIMBERLAND STREET                  1814 E TANNA HILL DRIVE             204 EAST STOVAL
GREENSBURG, LA 70441                   FLORENCE, AL 35630                  CALHOUN CITY, MS 38916




GREG TORME                             GREGG CO TAX COLLECTOR              GREGG CO TAX COLLECTOR
3515 OLD LEEDS CT                      101 E METHVIN, STE 215              PO BOX 1431
BIRMINGHAM, AL 35213                   LONGVIEW, TX 75601                  LONGVIEW, TX 75606
GREGG COUNTY CLERK       Case 19-11984-CSS    Doc 36CLERK
                                        GREGG COUNTY   Filed 09/10/19   PageGREGG
                                                                             568 of 1514CLERK
                                                                                  COUNTY
101 E METHVIN STE. 200                  GREGG COUNTY COURTHOUSE             PO BOX 3049
LONGVIEW, TX 75601                      101 E METHVIN STE. 200              LONGVIEW, TX 75606
                                        LONGVIEW, TX 75601




GREGG REECE                             GREGG SIMPSON JR                    GREGORY AKERS
978 L.C. POPE ROAD                      25 SOARS DR                         90 WOODSTONE DR.
EAST DUBLIN, GA 31027                   LAVONIA, GA 30553                   HATTIESBURG, MS 39402




GREGORY APPLEWHITE                      GREGORY BUFFORD                     GREGORY BUTTS
208 SPRING HILL CIRCLE                  724 ATLANTIC                        455 LEE RD 463
LEBANON, TN 37087                       MEMPHIS, TN 38112                   SALEM, AL 36874




GREGORY CLARK                           GREGORY CORNELISON                  GREGORY CRANE
1421 GREENTREE VALLEY APT 10            1411 NORTH 1ST                      209 TAYLOR DRIVE
MEMPHIS, TN 38119                       JENA, LA 71342                      TAYLOR, MS 38673




GREGORY CURRY                           GREGORY DANIEL                      GREGORY DAVIS
155 TIMERLANE ST                        PO BOX 43                           115 WARE ST
GREENSBURG, LA 70441                    SMITHVILLE, GA 31787                SIDON, MS 38954




GREGORY DRAKE                           GREGORY ESKRIDGE                    GREGORY FROTON
PO BOX 70245                            1499 SHADY BIRCH RD                 178 SIGNATURE FARM LN 201
ALBANY, GA 31708                        MEMPHIS, TN 38116                   COLLIERVILLE, TN 38017




GREGORY GORDON                          GREGORY GORDON                      GREGORY GRAY
4236 HICKERY GROVE RD                   4236 HICKORY GROVE RD               1104 POGUE
MEMPHIS, TN 38141                       MEMPHIS, TN 38143                   MURRAY, KY 42071




GREGORY HARVEY                          GREGORY HEDRICK                     GREGORY HERRMANN &
55 GUILLORY LANE                        1608 DIVISION STREET                DONNA HERRMANN JT TEN
MARKSVILLE, LA 71351                    METAIRIE, LA 70001                  14 HALL RD
                                                                            HANNIBAL, NY 13074-2160




GREGORY JOHNSON                         GREGORY JONES                       GREGORY KEEN
5255 CHATFIELD DR                       306 BROAD ST                        2 VALLEY ROAD
MEMPHIS, TN 38116                       DUBLIN, GA 31027                    CONWAY, AR 72032-8507




GREGORY KENNEDY                         GREGORY L EDGIN                     GREGORY L EDGIN
1319 E SULLENBERGER AVE                 225 LOBLOLLY LN                     64 SHORTLEAF ROAD
MALVERN, AR 72104                       LEXINGTON, TN 38351                 LEXINGTON, TN 38351
GREGORY LANHAM         Case   19-11984-CSS    Doc
                                        GREGORY LEE36   Filed 09/10/19
                                                   BLACKBURN             PageGREGORY
                                                                              569 of OCONNER
                                                                                     1514
348 COUNTY HIGHWAY 366                  CHERRY WOOD HEIGHTS                  1731 ANDERSON RD
BEAR CREEK, AL 35543                    PO BOX 188                           OXFORD, MS 38655
                                        MCKENZIE, TN 38201




GREGORY PARTLOW                         GREGORY POLLOCK                      GREGORY SANDERS
145 CLARK AVE                           8340 GLADE HOLLOW COVE               4439 POWELL APT 3
SHANNON, MS 38860                       ARLINGTON, TN 38002                  MEMPHIS, TN 38122




GREGORY SIDNEY                          GREGORY STEWART                      GREGORY SWIMS
2325 9TH STREET NW                      650 BARWICK RD APT A3                443 LONG CREEK RD
BIRMINGHAM, AL 35215-3111               QUITMAN, GA 31643                    LEXINGTON, MS 39095




GREGORY T LEE                           GREGORY WALKER                       GREGORY WALTER
PO BOX 819                              815 MILLER RD                        5143 DUKE AVE
PRENTISS, MS 39474-0819                 SUMTER, SC 29150                     HALL SUMMIT, LA 71034




GREGORY WARE                            GREGORY WHITAKER                     GREKUMBIA WILLIAMS
5129 OLD HWY 80                         571 NORTH LAKE CIRCLE                306 FELTUS BLVD
FOREST, MS 39074                        EUPORA, MS 39744                     LELAND, MS 38756




GREMASKY ALBRITTEN                      GRENESHIA WILLIAMS                   GRERORY STALANS
421 S WESTOVER APT70                    1601 S MAIN                          732 CROOKED CREEK RD
ALBANY, GA 31721                        BRINKLEY, AR 72021                   SILVER CREEK, MS 39663




GRETA KENNEDY                           GRETA MOORE                          GRETA ROBINSON
1100 EVERGREEN AVE                      897 LANCASTER RD                     613 LEE ST
DOUGLAS, GA 31533                       COOKEVILLE, TN 38506                 ELBA, AL 36323




GRETCHEN BARNES                         GRETCHEN NEWSOM                      GREY CARY
27 SHADED OAKS DRIVE                    414 EAST GAY ST                      2642 LESLIE ROAD
CABOT, AR 72023-9104                    CHARLESTON, MS 38921                 BURKESVILLE, KY 42717




GREY MATTER CONCEPTS APPAREL GROUP      GRIDS SECURITY SERVICES LLC          GRIFFIN, JOHN C
CO                                      1101 BELLEVIEW STREET                14004 LORRAINE
ATTN RACHEL LANDAU, PRESIDENT           SUITE 104A                           ALEXANDER, AR 72002
136 W 36TH ST 6TH FL                    COLUMBIA, SC 29201
NEW YORK, NY 10018



GRIFFINS DISCOUNT PHARMACY INC          GRIGGS BUILDING MATERIAL             GRILLRITE GUANGDONG
                                        216 N. MAIN STREET                   FOREIGN TRADE IMP&EXP COR
                                        PO BOX 82                            351 TIANHO ROAD 1607
                                        RIPLEY, TN 38063                     GUANGZHOU 510620
                                                                             CHINA
GRIMMER REALTY CO INC Case      19-11984-CSS    Doc
                                          GRIMSLEY    36 Filed
                                                   PROPERTIES LLC 09/10/19      PageGRIMSLEY
                                                                                     570 of PROPERTIES
                                                                                             1514      LLC
ATTN SUSAN GRIMMER                         ATTN ALVA M GRIMSLEY III, MANAGER        ATTN ALVA M GRIMSLEY, III, MANAGER
200 GREEN SPRINGS HWY                      1216 COLUMBUS ST W                       PO BOX 750
BIRMINGHAM, AL 35209-4906                  FAYETTE, AL 35555                        FAYETTE, AL 35555




GRM ENTERPRISES                            GRM FAMILY LTD. PARTNERSH                GROVE VOLUNTEER FIRE
ATTN G R MCGUIRT, PRESIDENT &              P.O. DRAWER 2060                         DEPARTMENT
SECRETARY                                  GRENADA, MS 38902-2060                   9 GORE FIREHALL RD
111 W MCNEESE ST                                                                    SUMMERVILLE, GA 30747
LAKE CHARLES, LA 70605



GROVER BROWN                               GROVER VANCE                             GROVETOWN PROPERTIES LLC
551 PRINCETON RD                           82 BENDEE OAKLEY                         3336 WRIGHTBORO RD
PRINCETON, LA 71067                        STOCKTON, GA 31649                       SUITE 1
                                                                                    AUGUSTA, GA 30909




GRUBER TECHNICAL INC                       GRUNDY CO TRUSTEE                        GRUNDY CO TRUSTEE
DBA GRUBER POWER SERVICES                  ATTN TYLER MCCULLOUGH/TRUSTEE            PO BOX 32
21613 N 2ND AVENUE                         68 CUMBERLAND ST                         ALTAMONT, TN 37301
PHOENIX, AZ 85027-2918                     STE 116
                                           ALTAMONT, TN 37301



GRUPO RUZ S.A. DE C.V.                     GTC INTERNATIONAL                        GTS & CO
AV PIRULES S/N LOTE 125                    6401 WEST 65TH STREET                    ATTN PETE TASHIE, PRESIDENT
B-3 COL SAN MARTIN OBISPO                  BEDFORD PARK, IL 60638                   3059 FOREST HILL IRENE
TEPETLIXPA                                                                          GERMANTOWN, TN 38138
C.P. CUAUTITLAN IZ 54763 MEXICO



GTS & CO                                   GTS & CO                                 GUADALUPE CARMONA
ATTN TRACY SHEARIN, ADMINISTRATIVE         ATTN TRACY SHEARIN, ADMINISTRATIVE       15 UNIVERSITY PARK
ASST                                       ASST                                     MONTEVALLO, AL 35115
3059 FOREST HILL IRENE                     447 CUMBERLAND ST
GERMANTOWN, TN 38138                       MEMPHIS, TN 38112



GUADALUPE DARNELL                          GUANGDONG XINGNING WAN TONG ARTS         GUANGDONG XINNING TECHNOLOGY TOY
814 S VAN BUREN                            & CRAFTS CO LTD                          FACTORY
MCGREGOR, TX 76657                         ATTN WAN XIANG ZHANG, PRESIDENT          ATTN COCO LIN, PRESIDENT
                                           ZHAIZI SECTION; RENMIN AVE               NO 8 FENGXIANG RD
                                           XINGNING, GUANGDONG 514568 CHINA         CHENGHAI
                                                                                    SHANTOU, GUANGDONG CHINA


GUANGDONG YIYU CRAFT & HDWE                GUANGDONG YIYU CRAFT & HDWE              GUANGZHOU YOUTH ARTS & CRAFTS CO
ELECTRICAL                                 ELECTRICAL                               LTD
FACTORY CO LTD; ATTN WU YAN, GM            FACTORY CO LTD; ATTN WU YAN, GM          ATTN TONY YING, PRESIDENT
FENGXIANG THE STREETS OF THE PORT          ZHIZHONG RD, GANGKOU                     LIXIN RD, SHAJIAO VILLAGE
CHENGHAI DISTRICT, SHANTOU CITY            FENGXIANG ST, CHENGHAI DISTRICT          XIANCUN TOWN
GUANGDONG PROVINCE, CHINA POST             SHANTOU, GUANGDONG CHINA                 GUANGZHOU CITY, GUANGDONG CHINA
ROAD CHINA

GUANGZHOU YOUTH ARTS & CRAFTS CO           GUARANTY BANK & TRUST CO                 GUARDIAN DRUG COMPANY
LTD                                        ATTN JIM REED                            ATTN RON GERVALS
ATTN TONY YING, PRESIDENT                  PO BOX 657                               PO BOX 915
LIXIN RD, XIANCUN TOWN                     BELZONI, MS 39038                        2 CHARLES CT
ZENGCHENG                                                                           DAYTON, NJ 08810
GUANGZHOU CITY, GUANGDONG CHINA


GUARDIAN DRUG COMPANY                      GUARDSMARK LLC                           GUARDSMARK LLC
ATTN VINIMA KEROF                          ATTN GENERAL COUNSEL                     PO BOX 11407
PO BOX 915                                 22 S SECOND ST                           BIRMINGHAM, AL 35246-3000
2 CHARLES CT                               MEMPHIS, TN 38103-2695
DAYTON, NJ 08810
GUILSTREAM TECH PAC    Case 19-11984-CSS      Doc
                                      GUIN FIRE    36 Filed
                                                DEPARTMENT    09/10/19      PageGUIN
                                                                                 571POLICE
                                                                                     of 1514
                                                                                           DEPARTMENT
ATTN JOE GALLANTE, NATL ACCOUNTS MGR  PO BOX 249                                PO BOX 249
1280 ATLANTA HWY                      GUIN, AL 35563                            GUIN, AL 35563
MADISON, GA 30650




GUINN TERRY DAVIS                     GUINN, D GREGORY                          GUINOTE ANGLE
222 RANKIN ROAD                                                                 32 ASH STREET
CANTON, MS 39046                                                                ROME, GA 30165




GULF DIST SUPREME OF CENTRAL          GULF DIST SUPREME OF CENTRAL              GULF DIST SUPREME OF CENTRAL
ALABAMA LLC                           ALABAMA LLC                               ALABAMA LLC
ATTN JAMES T MARSTON, COO             ATTN JEFF FLOYD, CHAIN MANAGER            ATTN RANAE BECTON
3217 MESSER AIRPORT HWY               3217 MESSER AIRPORT HWY                   3217 MESSER AIRPORT HWY
BIRMINGHAM, AL 35222                  BIRMINGHAM, AL 35222                      BIRMINGHAM, AL 35222



GULF DISTRIBUTING CO OF ALABAMA LLC   GULF DISTRIBUTING CO OF ALABAMA LLC       GULF DISTRIBUTING CO OF BIRMINGHAM
ATTN JAMES T MARSTON, COO             ATTN JAMES T MARSTON, COO                 LLC
3217 MESSER AIRPORT HWY               3378 MOFFET RD                            ATTN JAMES T MARSTON, COO
BIRMINGHAM, AL 35222                  MOBILE, AL 36607                          3217 MESSER AIRPORT HWY
                                                                                BIRMINGHAM, AL 35222



GULF DISTRIBUTING CO OF BIRMINGHAM    GULF DISTRIBUTING CO OF BIRMINGHAM        GULF DISTRIBUTING CO OF MOBILE
LLC                                   LLC                                       ATTN JAMES T MARSTON, COO
ATTN JEFF FLOYD, CHAIN MANAGER        ATTN RANAE BECTON                         3378 MOFFET RD
3217 MESSER AIRPORT HWY               3217 MESSER AIRPORT HWY                   MOBILE, AL 36607
BIRMINGHAM, AL 35222                  BIRMINGHAM, AL 35222



GULF LAND COMPANY                     GULF LAND COMPANY                         GULF POWER
2930 GRAND OAK LOOP, UNIT 2603        PO BOX 1538                               PO BOX 29090
CEDAR PARK, TX 78613                  PONTE VEDRA BEACH, FL 32004               MIAMI, FL 33102




GULF POWER                            GULF PUBLISHING                           GULF SUPREME OF AB
PO BOX 29090                          THE SUN HERALD MULTIMEDIA                 CENTRAL ALABAMA LLC
MIAMI, FL 33102-9090                  205 DEBUYS ROAD                           3217 MESSER AIRPORT HWY
                                      GULFPORT, MS 39507                        BIRMINGHAM, AL 35222




GULFPORT PLAZA INC.                   GULFPORT/ORANGE GROVE ASSOCIATES          GULFPORT/ORANGE GROVE ASSOCIATES
1311 FOREST EDGE BLVD.                LTD                                       LTD
OLDSMAR, FL 34677                     C/O EDWARDS CAPITAL MANAGEMENT CO         C/O EDWARDS CAPITAL MANAGEMENT CO
                                      5350 POPLAR AVE STE 315                   6055 PRIMACY PKWY, STE 402
                                      MEMPHIS, TN 38119                         MEMPHIS, TN 38119



GULFPORT/ORANGE GROVE ASSOCIATES      GUMRUNNERS LLC                            GUNNAR RISH
LTD                                   2189 OLD LAKE COVE                        65 BUCK LN
C/O EDWARDS CAPITAL MANAGEMENT CO     MEMPHIS, TN 38119                         HATTIEVILLE, AR 72063
700 COLONIAL RD STE 210
MEMPHIS, TN 38117



GUNNER DELK                           GUNNER TURPIN                             GUNTERSVILLE AMERICAN LEGION
1399 HICKS HOLLOW                     1006 CREEK BOTTOM RD                      LEGION
WESTMORELAND, TN 37186                WHITEBLUFF, TN 37187                      1900 HENRY STREET
                                                                                CONTACT: FRANK ROADS
                                                                                GUNTERSVILLE, AL 35976
                       Case 19-11984-CSS
GUNTERSVILLE CENTER ASSOCIATES LTD           Doc 36
                                      GUNTERSVILLE      Filed
                                                   FIRE DEPT.   09/10/19   PageGUNTERSVILLE
                                                                                572 of 1514 POLICE
ATTN WILLIAM JORDAN, EVP              341 COUNTER AVE                          DEPARTMENT
PO BOX 11148                          GUNTERSVILE, AL 35976                    340 BLOUNT AVE.
MONTGOMERY, AL 36111                                                           GUNTERSVILLE, AL 35976




GUNTHER BY NASH INC.                   GUS HAMBUCHEN ELECTRIC CO               GUSSIE DUNKLEY
GRACE MILLER                           724 SECOND STREET                       201 JACKSON STREET 13
1407 BROADWAY RM. 3401                 CONWAY, AR 72033                        MANSFIELD, LA 71052
NEW YORK, NY 10018




GUSTER LAW FIRM LLC.                   GUY GOODE                               GUY PROPERTIES
130 18TH STREET NORTH                  126 WOODRIDGE DR.                       4401 E INDEPENDENCE
BIRMINGHAM, AL 35020                   HENDERSONVILLE, TN 37075                BLVD 204
                                                                               CHARLOTTE, NC 28205




GUY SMITHSON-CENTERVILLE PARTNERSHIP   GUY VEAL                                GUY W FELDER
                                       2605 GREG COUEY RD                      10433 STARHILL ACRES DR
                                       DUBLIN, GA 31021                        SAINT LOUIS, MO 63128-3243




GUY WEISSINGER                         GUYNUP NEVIS MONCRIET                   GW ART DECOR INC
1132 E GAMWYN PARK DRIVE               GENERAL PARTNERSHIP                     ATTN CINDY LU
GREENVILLE, MS 38701                   PO BOX 2308                             1511 S VINEYARD AVE
                                       SANTA ROSA, CA 95405-0308               ONTARIO, CA 91761




GW ART DECOR INC                       GWA WIRELESS LLC                        GWEN BOWIE
ATTN JOHN CAMPBELL, NATIONAL SALES     301 W PLATT STREET                      125 LOWER WOODVILLE ROAD
MGR                                    PO BOX 511                              NATCHEZ, MS 39120
1511 S VINEYARD AVE                    TAMPA, FL 33606
ONTARIO, CA 91761



GWEN NUNN                              GWEN SMALL                              GWENDA OLIVER-WHITE
ROUTE BOX 200                          5715 ELIZABETH GRACE                    8120 CEDAR BROOK DRIVE
MEXIA, TX 76667                        MEMPHIS, TN 38118                       SOUTHAVEN, MS 38671




GWENDELL JOHNSON                       GWENDOLYN AKINS                         GWENDOLYN BROWN
7829 GATEWAY INLET COVE                209 SPRUCE ST                           2029 VAN WILLIAMSON RD
MEMPHIS, TN 38119                      JACKSONVILLE, AR 72076                  LOUISVILLE, MS 39339




GWENDOLYN DEWALT                       GWENDOLYN DUFRENE                       GWENDOLYN ESSARY
455 BROWN CHAPEL ROAD                  40 CLAY ROAD                            322 CREEK RD
NEWBERRYY, SC 29108                    PICAYUNE, MS 39466                      BENTON, AR 72015




GWENDOLYN GREER                        GWENDOLYN HARRIS                        GWENDOLYN HARRIS
PO BOX 311                             1405 WABASH AVE                         1405 WABASH
JACKSONS GAP, AL 36861                 MEMPHIS, TN 38106                       MEMPHIS, TN 38106
GWENDOLYN HARRIS        Case 19-11984-CSS   DocISREAL
                                       GWENDOLYN 36 Filed 09/10/19              PageGWENDOLYN
                                                                                     573 of 1514
                                                                                              JACOB
1700 SOUTH ELM STREET                  125 GRAFTON LANE                             PO BOX 810
PINE BLUFF, AR 71601                   LEXINGTON, SC 29072                          BUNKIE, LA 71322




GWENDOLYN LEE                          GWENDOLYN PRESSLEY                           GWENDOLYN SAUNDERS
1211 CANNON DR                         3430 POLK ROAD                               3321 DARTMOUTH AVE
DOTHAN, AL 36301                       ISLANDTON, SC 29929-3913                     BESSEMER, AL 35020




GWENDOLYN W. ISREAL                    GWENDOLYN YOUNG                              GWENLYN BUTLER
213 HAY RIDE RD                        1609 HAMMOND HILL ROAD                       242 WEST DURHAM STREET
PO BOX 472                             SENATOBIA, MS 38668-3970                     LANDRUM, SC 29356
GILBERT, SC 29054




GWENLYN BUTLER                         GWINETH TAYLOR                               GWYN BRITTIAN
DBA BUTLER BUILDING                    1126 N ALSTON STREET                         412 POWDER CREEK RD
242 W DURHAM STREET                    FOLEY, AL 36535                              CONCORD, GA 30206
LANDRUM, SC 29356




GWYN DELAHOUSSEAYE                     GXS COMPANY                                  GXS COMPANY
230 BONDS CHAPEL RD                    ATTN JASON E ELROD                           ATTN TANYA HORTON
ALBERTVILLE, AL 35950                  11720 AMBER PARK DR                          4300 NEW GETWELL RD
                                       ALPHARETTA, GA 30009                         MEMPHIS, TN 38118-6898




GXS INC                                GYG LLC                                      GYG LLC
ATTN GINA BAKER, VP SALES              C/O CAROLINA FIRST BANK TRUST DIVISION       C/O TD BANK NA
9711 WASHINGTONIAN BLVD STE 700        PO BOX 494                                   ATTN BOB LINK
GAITHERSBURG, MD 20878                 CLINTON, SC 29325                            PO BOX 1215
                                                                                    CLINTON, SC 29325



GYPSY DRIVER                           H & P LEASING INC.                           H & R BLOCK
177 TRAVIA AVE                         PO BOX 6257
BILOXI, MS 39531                       JACKSON, MS 39288




H & R INVESTORS                        H & R INVESTORS                              H G HILL REALTY CO
55 COURT ST, STE A                     C/O J GILBERT PARRISH, ATTORNEY              ATTN ACCOUNTS RECEIVABLE
SAVANNAH, TN 38372                     611 COURT ST                                 3011 ARMORY DRIVE STE 130
                                       SAVANNAH, TN 38372                           NASHVILLE, TN 37204




H S REALTY LLC                         H SCOTT SERDIKOFF                            H WESLEY SEWELL
3119 BRAINTREE RD                      153 PARKVIEW RD                              WES SEWELL PHOTOGRAPHY
FRANKLIN, TN 37069                     SAVANNAH, GA 31419                           303 N PATTERSON STREET
                                                                                    VALDOSTA, GA 31601




H.B.WILLIAMSON COMPANY                 H.E.R. ACCESSORIES                           H.G. HILL REALTY COMPANY LLC
17182 E.IL HIGHWAY 15                  10 W 33RD ST STE 718                         3011 ARMORY DRIVE
MOUNT VERNON, IL 62864                 NEW YORK, NY 10001                           SUITE 130
                                                                                    NASHVILLE, TN 37204
                       Case
H.G. HILL REALTY COMPANY       19-11984-CSS        Doc 36 Filed 09/10/19
                                         H.I.S. INTERNATIONAL              PageH.J.
                                                                                574    of 1514
                                                                                    SUTTON INDUSTRIES
C/O WALLER LANSDEN                        112 W. 34TH STREET                    D/B/A QUALITY HOME PRODUCTS
511 UNION ST STE 2700                     NEW YORK, NY 10120                    ATTN DEREK SUTTON, PRESIDENT/CEO
NASHVILLE, TN 37219                                                             8701 JANE ST, UNIT C
                                                                                VAUGHAN, ON L4K 2M6 CANADA



H.R. BURNHAM                              H/S GLOBAL TRADING GROUP LLC          H2 HOLDINGS LLC
UNKNOWN                                   D/B/A FIREFLY HOME COLLECTION         ASYLAS LLC
TEXARKANA, TX 75501                       ATTN ANTHONY HORGAN, PRES             229 HAVERFORD AVENUE
                                          1520 BEACH ST                         NASHVILLE, TN 37205
                                          MONTEBELLO, CA 90640



H2O FURNISHINGS LLC                       H3 SPORTGEAR                          HABA DIVISION OF DAVION
ATTN TRACER CHOW                          2875 WHIPTAIL LOOP EAST               RYAN BRADSHAW
161 GARDNER RD.                           CARISBAD, CA 92010                    29-75 RIVERSIDE AVENUE
BROOKLINE, MA 02445                                                             NEWARK, NJ 07104




HABERSHAM CO TAX                          HABERSHAM CO TAX                      HABERSHAM CO TAX
130 JACOBS WAY, STE 201                   6257 STATE HWY 115                    COMMISSIONER
CLARKESVILLE, GA 30523                    CLARKESVILLE, GA 30523                6257 STATE HWY 115
                                                                                SUITE 7
                                                                                CLARKESVILLE, GA 30523



HABITAT INC.                              HACKENSACK UNIVERSITY                 HADDAD & HADDAD
392 5TH AVE. SUITE 400                    MEDICAL GROUP                         72 WYCHEAWOOD
NEW YORK, NY 10018                        PO BOX 95000-4535                     MEMPHIS, TN 38117
                                          PHILADELPHIA, PA 19195-4535




HADDAD APPAREL GROUP                      HADDAD, FRANCES                       HADEN HODGES
MORRIS BOUGSANIMI                         27 WYCHEWOOD DR                       1545 WISTERIA DR
90 EAST 5TH STREET                        MEMPHIS, TN 38117                     CLARKSDALE, MS 38614
BAYONNE, NJ 07002




HADLEY BALLINGER                          HAIK, MORRIS, ATTORNEY                HAILEE GEARY
34595 STATE HIGHWAY 11 S                  209 FRENCH ST                         2646 HWY 19 WEST
STAR CITY, AR 71667-8775                  NEW IBERIA, LA 70560                  RIPLEY, TN 38063




HAILEE MAURER                             HAILEY ADKINS                         HAILEY COLE
1003 SCOTT ST                             45 ESTIL RD                           1006 WINDY DRIVE
EL DORADO, IL 62930                       ALBANY, KY 42602                      PINEVILLE, LA 71360




HAILEY KENDREX                            HAILEY MARINO                         HAILEY MAXWELL
124 RIVER HEIGHTS DR APT 102              11352 HERMAN GUEDRY RD                100 GABRIELLE COVE
MEMPHIS, TN 38103                         GONZALES, LA 70737                    RIPLEY, TN 38063




HAILEY MCDOWELL                           HAILEY SPENCER                        HAILEY WARREN
1995 4TH ST SE                            307 BUTLER RD                         2264 LAMBERT DR
RED BAY, AL 35582                         PORTLAND, TN 37148                    WESTMORELAND, TN 37186
HAIR PLUS BEAUTY SUPPLYCase   19-11984-CSS     Doc 36
                                        HAIR PLUS            Filed 09/10/19   PageHAJIME
                                                                                   575 of  1514
                                                                                         WHITE
202 CLINTON BLVD                        202 CLINTON BLVD                          1110 PENISTER ST.
CLINTON, MS 39056                       CLINTON, MS 39056                         WARREN, AR 71671




HAKEEM HOOD                             HAL SCHNETZLER                            HAL SCHNETZLER
821 N MAIN ST                           4193 HIDDEN FERN LANE N                   4193 HIDDEN FERN
MT PLEASANT, TN 38474                   MEMPHIS, TN 38135                         BARTLETT, TN 38134




HALCOMBE, PATTY                         HALE W BAGWELL                            HALEIGH BETTS
230 BREAZEALE DR                        1275 VFW RD                               56 WATER TANK RD
WILLIAMSTON, SC 29697                   EUPORA, MS 39744                          TREMONT, MS 38876




HALEIGH MOSES                           HALEIGH WALKER                            HALEY ALLRED
102 LEON DAVIS DR                       1203 N CHARLYNE                           1290 CR 107
FULTON, MS 38843                        BRINKLEY, AR 72021                        NEW ALBANY, MS 38652




HALEY BATES                             HALEY BOYCE                               HALEY BRIGHT
912 LEE GODWIN RD                       1402 HWY 37 S                             5022 GARSEHAGEN RD
SALINE, LA 71070                        NEWPORT, AR 72112                         VALDOSTA, GA 31606




HALEY CECIL                             HALEY COTTER                              HALEY CRAPPS
167 SOUTH MULBERRY ST                   340 SAGE DRIVE                            74 8TH AVE
ALAMO, TN 38001                         CONCORD, GA 30206                         MORTON, MS 39117




HALEY DALLAS                            HALEY DAVIS                               HALEY DAVIS
118 COUNTY ROAD 1225                    620 N 7TH ST.                             707 LOOP RD APT 7D
NASHVILLE, AR 71852                     NASHVILLE, AR 71852-4034                  VIDALIA, GA 30474




HALEY FORD                              HALEY GARRISON                            HALEY GILLIS
281 MUD CREEK ROAD                      234 DOUGLAS DAVIS RD                      744 CHESNEY TOWN RD
MORGANTOWN, KY 42261                    HEFLIN, LA 71039                          LITTLE ROCK, MS 39337




HALEY GLASKOX                           HALEY HANBERRY                            HALEY HATCHETT
7697 TROUSDALE FERRY PIKE               24 SPEARS DR                              473 GROSS ROAD
LEBANON, TN 37090                       HATTIESBURG, MS 39402                     LEXINGTON, TN 38351




HALEY HUCKELBY                          HALEY HYSMITH                             HALEY KRAMER
1811 LETTERED OAK RD                    35 NIKKI LANE                             4137 SHERIDAN DRIVE
ALBANY, KY 42602                        HENDERSON, TN 38340                       PACE, FL 32571
HALEY MEYER               Case 19-11984-CSS     Doc 36
                                         HALEY NELMS          Filed 09/10/19   PageHALEY
                                                                                    576 NOBLES
                                                                                         of 1514
1925 WHITES RD                           113 JAY LANE SUITE B                      3059 441 SOUTH
FRENCH CAMP, MS 39745                    HAMPTON, GA 30228                         RENTZ, GA 31075




HALEY ONEAL                              HALEY ONEAL                               HALEY PIERCE
193 TILSETS RD                           C/O JOHNSON, RATLIFF & WAIDE              1233 DALE SADLER ROAD
WOODVILLE, MS 39669                      ATTN DANIEL M. WAIDE                      PINE APPLE, AL 36768
                                         1300 HARDY ST; PO BOX 17738
                                         HATTIESBURG, MS 39404



HALEY POUNDS                             HALEY PRESLEY                             HALEY REEVES
200 JOHNSON HEIGHTS DR                   45 FIELD ST                               60137 GREEWRIGHT DRIVE
FULTON, MS 38843                         MCKENZIE, TN 38201                        AMORY, MS 38821




HALEY SHIVER                             HALEY STARKEY                             HALEY WAMMACK
205 PRIVATE RD                           1273 BOYETT LOOP                          3 FORESTER DRIVE
OXFORD, MS 38655                         MALVERN, AR 72104                         MAYFLOWER, AR 72106




HALEY WATKINS                            HALEY WATTTS                              HALEY WESTLUND
2668 INDIAN CREEK RD                     435 ADRIAN AVE                            307 GRAY DR
BRIGHTON, TN 38011                       MONROEVILLE, AL 36460                     WESTLUND, LA 70669




HALEY WIGINTON                           HALEY WILLIAMS                            HALEYVILLE FIRE
607 CR 215                               214 AUSTIN DRIVE                          DEPARTMENT
ABBEVILLE, MS 38601                      PORTLAND, TN 37148                        1901 11TH AVENUE
                                                                                   HALEYVILLE, AL 35565




HALEYVILLE POLICE DEPT.                  HALEYVILLE WATER & SEWER BOARD            HALI HALL
1901 11TH AVE.                           808 21ST ST.                              307 ROSEWOOD DRIVE
HALEYVILLE, AL 35565                     HALEYVILLE, AL 35565-1598                 DUBLIN, GA 31021




HALI WALLACE                             HALLADAYS HARVEST BARN                    HALLEY ANDREWS
434 OAKHILL DR                           6 WEBB TERRACE                            676 WILLINGHAMS SPRINGS RD
SWEETWATER, TN 37874                     BELLOWS FALLS, VT 05101                   THOMASTON, GA 30286




HALLIE MOORE                             HALLIE THOMASON                           HALL-ING REFUSE CO INC
1034 CRESTRIDGE DR.                      16888 NIX RD                              PO BOX 9001099
ROSSVILLE, GA 30741                      HARRISBURG, AR 72432-9341                 LOUISVILLE, KY 40290-1099




HALLMARK CARDS INC.                      HALLMARK MARKETING COMPANY LLC            HALLMARK MARKETING COMPANY LLC
CRAYOLA LLC                              2501 MCGEE TRAFFICWAY                     2501 MCGEE TRAFFICWAY
PO BOX 419480                            MAIL DROP 339                             MD 339
MAIL DROP 330                            KANSAS CITY, MO 64108                     KANSAS CITY, MO 64108
KANSAS CITY, MO 64108
                        Case LLC
HALLMARK MARKETING COMPANY   19-11984-CSS
                                       HALLMARKDoc   36 Filed
                                                  MARKETING      09/10/19   PageHALLS
                                                                                 577 CROSSING
                                                                                      of 1514 II LTD
ATTN TERMS DIRECTOR                    P.O. BOX 73642                           C/O GRUBB & ELLIS CENTENN
2501 MCGEE                             CHICAGO, IL                              3310 WEST END AVENUE
KANSAS CITY, MO 64141-6580                                                      SUITE 420
                                                                                NASHVILLE, TN 37203



HALLS CROSSING II LTD                  HALLS CROSSING II LTD                    HALLSVILLE FIRE DEPT
C/O SOLOFF PROPERTIES INC              C/O SOLOFF PROPERTIES INC                PO BOX 779
2833 CALHOUN AVE                       427 E 5TH ST                             HALLSVILLE, TX 75650
CHATTANOOGA, TN 37407                  CHATTANOOGA, TN 34703




HAMBURG FIRE DEPARTMENT                HAMBURG POLICE DEPT.                     HAMBURG WATER DEPT
PO BOX 72                              PO BOX 72                                305 E ADAMS ST.
HAMBURG, AR 71646                      HAMBURG, AR 71646                        HAMBURG, AR 71646




HAMBURG WATER DEPT                     HAMCO                                    HAMILTON BEACH BRANDS
PO BOX 72                              PO BOX 292919                            ATTN CAROL HUGHES
HAMBURG, AR 71646-0072                 NASHVILLE, TN 37229                      4421 WATERFRONT DR
                                                                                GLEN ALLEN, VA 23060




HAMILTON BEACH BRANDS                  HAMILTON CONNECTIONS                     HAMILTON CONNECTIONS
ATTN STEVE SARFATY, NATIONAL ACCTS     326 WEST MAIN STREET                     6759 WINCHESTER RD.
MGR                                    MILFORT, CT 06460                        MEMPHIS, TN 38115
4421 WATERFRONT DR
GLEN ALLEN, VA 23060



HAMILTON WATER DISTRICT                HAMILTON WATER DISTRICT                  HAMMOND FIRE DEPARTMENT
40046 HAMILTON ROAD                    PO BOX 66                                404 S. OAK ST.
P.O. BOX 66                            HAMILTON, MS 39746                       HAMMOND, LA 70401
HAMILTON, MS 39746




HAMMOND POLICE                         HAMMONS, COLEMAN H & CHAMPLIN,           HAMP MICHAEL POST 70
DEPARTMENT                             JANICE S                                 THE AMERICAN
303 E THOMAS ST.                       PO BOX 54403                             1694 MYTLE STREET
HAMMOND, LA 70401                      PEARL, MS 39288-4403                     CONTACT: CHARLES BUTLER
                                                                                ARCADIA, LA 71001



HAMPTON COUNTY TREASURER               HAMPTON COUNTY TREASURER                 HAMPTON COUNTY TREASURER
201 JACKSON AVE W                      PO BOX 87                                PO BOX 87
HAMPTON, SC 29924                      HAMPTON, SC 29924                        HAMPTON, SC 29924-0087




HAMPTON FORGE LTD                      HAMPTON GUARDIAN                         HAMPTON GUARDIAN
1605 CEDAR LANE                        306 LEE AVE                              PO BOX 625
RALEIGH, NC 27614                      HAMPTON, SC 29924                        HAMPTON, SC 29924




HAMPTON GUARDIAN                       HAMPTON INN                              HAMPTON INN-FAYETTEVILLE
PO BOX 625                                                                      735 SOUTH SHILOH DRIVE
HAMPTON, SC 29924-0625                                                          FAYETTEVILLE, AR 72704
HAMPTON INN-KUTTAWA     Case 19-11984-CSS    Doc
                                       HAMPTON     36 Filed 09/10/19
                                               INN-SOUTHHAVEN               PageHAMPTON
                                                                                 578 of POLICE
                                                                                        1514 DEPT.
62 DAYS INN DRIVE                                                               4 MCDONOUGH STREET
KUTTAWA, KY 42055                                                               HAMPTON, GA 30228




HAMPTON REGIONAL MEDICAL CENTER        HANA CASEY                               HANCEVILLE FIRE
CENTER                                 127 PR 479                               DEPARTMENT
595 W. CAROLINA AVE.                   FAIRFIELD, TX 75840                      1302 EDMONDSON RD NE
595 W. CAROLINA AVE.                                                            HANCEVILLE, AL 35077
VARNVILLE, SC 29944



HANCEVILLE POLICE                      HANCO                                    HANCOCK BANK
DEPARTMENT                             PO BOX 341842                            11004 HWY 57
201 MAIN STREET                        MEMPHIS, TN 38184-1842                   VANCLEAVE, MS 39565
HANCEVILLE, AL 35077




HANCOCK BANK                           HANCOCK BANK                             HANCOCK BANK
4 HWY 589                              602 SOUTH MAIN STREET                    PO BOX 4019
PURVIS, MS 39475                       POPLARVILLE, MS 39470                    GULFPORT, MS 39502




HANCOCK BANK                           HANCOCK CO BOARD OF                      HANCOCK CO OCCUPATIONAL
PO BOX 520                             EDUCATION                                225 MAIN CROSS ST
ST FRANCISVILLE, LA 70775              83 STATE ROUTE 271N                      HAWESVILLE, KY 42348
                                       HAWESVILLE, KY 42348




HANCOCK CO OCCUPATIONAL                HANCOCK CO OCCUPATIONAL                  HANCOCK COUNTY CHAMBER
PO BOX 416                             TAX OFFICE                               OF COMMERCE
HAWESVILLE, KY 42348                   PO BOX 416                               1605 HIGHWAY 60 W
                                       HAWESVILLE, KY 42348                     HAWESVILLE, KY 42348




HANCOCK COUNTY SHERIFF                 HANCOCK COUNTY SHERIFF                   HANCOCK COUNTY
225 MAIN CROSS ST                      PO BOX 427                               JUSTICE COURT
HAWESVILLE, KY 42348                   HAWESVILLE, KY 42348                     306 HWY 90
                                                                                BAY ST. LOUIS, MS 39520




HAND FAMILY BEVERAGES CO LLC           HAND FAMILY BEVERAGES CO LLC             HAND FAMILY COMPANIES LLC
DBA EAGLE DISTRIBUTING OF MEMPHIS      DBA EAGLE DISTRIBUTING                   DBA BUDWEISER OF CHATTANOOGA
ATTN TANYA ROBINSON                    310 RADFORD PLACE                        ATTN JONATHAN SEWELL
45 W EH CRUMP BLVD                     KNOXVILLE, TN 37917                      2059 WILMA RUDOLPH BLVD
MEMPHIS, TN 38106-1613                                                          CLARKSVILLE, TN 37040



HAND FAMILY COMPANIES LLC              HAND FAMILY COMPANIES LLC                HAND FAMILY COMPANIES LLC
DBA BUDWEISER OF CHATTANOOGA           DBA BUDWEISER OF CHATTANOOGA             DBA BUDWEISER OF CLARKSVILLE
ATTN JONATHAN SEWELL                   ATTN TOM BUCK                            ATTN JOHN NICHOLAS
307 SEQUOYA DR                         PO BOX 30789                             PO BOX 30789
HOKINSVILLE, KY 44240                  CLARKSVILLE, TN 37040                    CLARKSVILLE, TN 37040



HAND FAMILY COMPANIES LLC              HAND FAMILY COMPANIES LLC                HAND FAMILY COMPANIES LLC
DBA BUDWEISER OF CLARKSVILLE           DBA BUDWEISER OF COOKEVILLE              DBA BUDWEISER OF COOKEVILLE
ATTN JONATHAN SEWELL                   ATTN CHARLES W HAND JR, PRES & CEO       ATTN CRAIG BREEDLOVE
2059 WILMA RUDOLPH BLVD                3353 WILLIAMS ENTERPRISE DR, STE A       PO BOX 30789
CLARKSVILLE, TN 37040                  COOKEVILLE, TN 38503                     CLARKSVILLE, TN 37040
                      Case
HAND FAMILY COMPANIES LLC     19-11984-CSS     Doc COMPANIES
                                        HAND FAMILY 36 FiledLLC
                                                              09/10/19       PageHAND
                                                                                  579FAMILY
                                                                                      of 1514
                                                                                            COMPANIES LLC
DBA BUDWEISER OF COOKEVILLE             DBA BUDWEISER OF COOKEVILLE              DBA BUDWEISER OF HOPKINSVILLE
ATTN JONATHAN SEWELL                    ATTN ZACH FREEMAN                        ATTN JONATHAN SEWELL
2059 WILMA RUDOLPH BLVD                 3353 WILLIAMS ENTERPRISE DR, STE A       2059 WILMA RUDOLPH BLVD
CLARKSVILLE, TN 37040                   COOKEVILLE, TN 38503                     CLARKSVILLE, TN 37040



HANDCRAFT MANUFACTURING                 HANDCRAFT MFG                            HANDCRAFT MFG
34 WEST 33RD STREET                     ATTN MARSHALL MIZRAHI                    ATTN MARSHALL MIZRAHI, VP
4TH FLOOR                               331 HERROD BLVD                          34 W 33RD ST, STE 401
NEW YORK, NY 10001                      DAYTON, NJ 08810                         NEW YORK, NY 10001




HANDCRAFT MFG                           HANDCRAFT MFG                            HANDS ON INTERNATIONAL LLC
ATTN NORA BETANCOURT                    C/O ROSENTHAL & ROSENTHAL                ATTN JULIE KHAN, VP OF OPERATIONS
34 W 33RD ST, STE 401                   PO BOX 88926                             8541 CHARLESTON RIDGE DR
NEW YORK, NY 10001                      CHICAGO, IL 60695-1926                   MASON, OH 45040




HANDY HARDWARE LLC                      HANDY HARDWARE LLC                       HANDY HARDWARE LLC
ATTN CRAIG COWART, EVP                  ATTN JOHN KING                           ATTN JOHN KING
8300 TEWANTIN DR                        8300 TEWANTIN DR                         PO BOX 203734
HOUSTON, TX 77061                       HOUSTON, TX 77061                        DALLAS, TX 75320-3734




HANEEFAH HARVEY                         HANESBRANDS INC                          HANESBRANDS INC
9 OVERLAND ST.                          ATTN ANU RAVI                            ATTN DEBRA W KIGER
STATESBORO, GA 30458                    1000 E HANES MILL RD                     1000 E HANES MILL RD
                                        WINSTON SALEM, NC 27105                  WINSTON-SALEM, NC 27105




HANESBRANDS INC                         HANESBRANDS INC                          HANESBRANDS INC
ATTN DEBRA W KIGER                      ATTN HIM HENRICKS                        ATTN JEFF RATLIFF
5170-A INDIANA AVE                      1000 E HANES MILL RD                     23881 NETWORK PL
WINSTON-SALEM, NC 27106                 WINSTON SALEM, NC 27105                  CHICAGO, IL 60673-1238




HANESBRANDS INC                         HANESBRANDS INC                          HANESBRANDS INC
ATTN JEFF ZOLLARS                       D/B/A KNIGHTS APPAREL                    D/B/A KNIGHTS APPAREL
23881 NETWORK PL                        ATTN TINA CORNS, DEDUCTION ANALYST       ATTN TINA CORNS, DEDUCTION ANALYST
CHICAGO, IL 60673-1217                  23881 NETWORK PLACE                      5475 N BLACKSTOCK RD
                                        CHICAGO, IL 60673-1217                   SPARTANBURG, SC 29303



HANESBRANDS INC                         HANESBRANDS INC                          HANGZHOU LANDWARD INDUSTRIAL CO LTD
D/B/A KNIGHTS APPAREL                   KNIGHTS APPAREL LLC                      ATTN LEON LI, DIRECTOR
ATTN TINA CORNS, DEDUCTION ANALYST      ATTN DOTTIE RAY, CUSTOMER                3F, 433 JINCHENG RD
5475 N BLACKSTOCK RD                    COMPLIANCE MGR                           XIAOSHAN DIST
SPARTANBURG, SC 29303-4702              1000 E HANES MILL RD                     HANGZHOU XIAOSHAN DIST, HANGZHOU
                                        WINSTON-SALEM, NC 27105                  311203 CHINA


HANGZHOU LANDWARD INDUSTRIAL CO LTD     HANGZHOU TIANYUAN PET PRODUCTS CO        HANGZHOU TOOLINK TRADING CO LTD
ATTN VERA GAO                           LTD                                      ATTN HERMES LIU, MANAGER
3F, 433 JINCHENG RD                     ATTN XUE YUANCHAO, PRESIDENT             3F A BLDG, NO 61 BAIJIAYUAN RD
XIAOSHAN DIST                           NO 10-1, XINGLING RD                     HANGZHOU, ZHEJIANG 310023
HANGZHOU XIAOSHAN DIST, HANGZHOU        XINGQIAO LINPING TOWN                    CHINA
311203 CHINA                            YUHANG DISTRICT HANGZHOU 311001000
                                        CHINA

HANGZHOU TOOLINK TRADING CO LTD         HANGZHOU UNI-HOSEN                       HANGZHOU UNI-HOSEN TR
ATTN JINRONG LUI, PRESIDENT             ELECTROMECHANICAL                        ELECTROMECHANICAL TOOLS
3F A BLDG, NO 61 BAIJIAYUAN RD          TOOLS CO LTD                             8 SHENG DI ROAD YUHANG
WEST LAKE DISTRICT                      ATTN JINGRONG YE, PRESIDENT              TOWN
HANGZHOU, ZHEJIANG 310023 CHINA         8 SHENG DI RD; YUHANG TOWN               HANGZHOU ZHEJIANG 311121000 CHINA
                                        HANGZHOU 311121 CHINA
HANK BROWN            Case   19-11984-CSS     Doc 36
                                       HANK HALE         Filed 09/10/19   PageHANNA
                                                                               580 ALEXANDER
                                                                                    of 1514
2764 OLD HWY APT 9                     14 SABRA LANE                          604 LINDLEY RD
CRAWFORDSVILLE, AR 72327               RUSSELLVILLE, AR 72802-6809            PIEDMONT, SC 29673




HANNA COLON                            HANNA GRAYSON                          HANNA MOSS
120 ALABAMA AVE                        1055 MORGANS LANE                      2395 WALTON CEMENTARY RD
ETOWAH, TN 37331                       SUMMIT, MS 39666                       MANTACHIE, MS 38855




HANNA PATRICK                          HANNAH ANSLEY                          HANNAH BARNES
2961 MIDWAY RD                         3301 ROWE GAP RD                       315 COLONIAL
DONALDSON, AR 71941                    WINCHESTER, TN 37398                   MARION, AR 72364




HANNAH BAYNES                          HANNAH BENEDETTI                       HANNAH BENNETT
206 SOUTH WEST STREET                  102 STROUD STREET                      127 ROLAND LN
GREENSBORO, GA 30642                   EL DORADO, AR 71730                    HAUGHTON, LA 71037




HANNAH BOUDREAUX                       HANNAH BRACEWELL                       HANNAH BREEDLOVE
1816 K STREET                          519 DOVE LN                            551 JEWEL LASALLE LANE
PATTERSON, LA 70392                    EAST DUBLIN, GA 31027                  FALKVILLE, AL 35622




HANNAH BRENNAN                         HANNAH BRIDGER                         HANNAH BROWDER
503 FOREST AVENUE                      100 C NORTH OAK ST                     1114 CONCORD ROAD
MANSFIELD, LA 71052                    BROOKLAND, AR 72417                    DECATURVILLE, TN 38329




HANNAH BUCKNER                         HANNAH CAUSEY                          HANNAH DAVIS
119 JOHNSON FARM RD                    204 N. 2ND ST                          100 CHERRY DR.
MAYNARDVILLE, TN 37807                 HEBER SPRINGS, AR 72543                KELLYTON, AL 35089




HANNAH DENTON                          HANNAH DOVER                           HANNAH FOWLER
2064 ATTALA ROAD 1144                  1269 BAY SPRINGS CHURCH RD             944 OLD BELLS FERRY ROAD
KOSCIUSKO, MS 39090                    ADRIAN, GA 31002-4245                  ROME, GA 30161




HANNAH GRANT                           HANNAH HANBERRY                        HANNAH HARTLEY
1154 HWY 9 SOUTH                       24 SPEARS DR                           PO BOX 263
BLUE SPRINGS, MS 38828                 HATTIESBURG, MS 39402                  SULLIGENT, AL 35586




HANNAH HOLLAND                         HANNAH HUTSON                          HANNAH JENKINS
821 SFC 418                            599 OVERHEAD BRIDGE RD.                702 OAKLAND
FORREST CITY, AR 72335                 CAMDEN, TN 38320                       SYLACAUGA, AL 35150
HANNAH KENNEDY          Case 19-11984-CSS
                                       HANNAHDoc 36 Filed 09/10/19
                                             KONCZAL                 PageHANNAH
                                                                          581 ofLASSITER
                                                                                  1514
776 BEATEN BOUGH ROAD                  302 NEELY RD                      571 CR 518
CANON, GA 30520                        WESTLAKE, LA 70669                RIENZI, MS 38865




HANNAH LITTLE                          HANNAH LONG                       HANNAH MATTE
1368 PORTERSVILLE RD                   5315 TOMAHAWK RD                  2150 W MAGNOLIA AVE
ATOKA, TN 38004                        EUPORA, MS 39744                  EUNICE, LA 70535




HANNAH MCINTYRE                        HANNAH NEATHERLAND                HANNAH PHILLIPS
204 JOHN E RANDALL RD                  901 HARVEY PLACE                  8818 N COLE AVE
SHELBY, NC 28152                       JONESBORO, LA 71251               HARRISBURG, AR 72432




HANNAH PUSKAS                          HANNAH RENFROW                    HANNAH REVETTE
8250 HWY 49                            6711 WOODBURY LOOP                8101 PLEASANT CIR. N.
ERIN, TN 37061                         MORGANTOWN, KY 42261              CITRONELLE, AL 36522




HANNAH ROBERTS                         HANNAH ROBINSON                   HANNAH RODRIGUEZ
402 CROSSING RD                        386 CRESTWOOD DR.                 209 EDDIE ST
MARSHALL, AR 72650                     MONTICELLO, AR 71655              EAST PRAIRIE, MO 63845




HANNAH STEUER                          HANNAH STRAWN                     HANNAH SULLIVAN
30 HILL TOP DRIVE                      1407 MAYBERRY RD                  8832 RAGSDALE DR
BURNSVILLE, NC 28714                   DAINGERFIELD, TX 75638            LYLES, TN 37098




HANNAH TOLIVER                         HANNAH WEEKS                      HANNAH WELCH
141 DOGWOOD DRIVE                      1103 FORTENBERRY CIRCLE           29 HOLIDAY ISLAND DR.
SARDIS, MS 38666                       MCCOMB, MS 39648                  HOLIAY ISLAND, AR 72631




HANNAH WEST                            HANNAH WESTBROOK                  HANNAH WINTER
175 SHELTON LOOP                       10566 CRESCENT DR                 241 JOHNSTON BEND
CROSSETT, AR 71635                     BASTROP, LA 71220                 ECRU, MS 38841




HANNAH WOOD                            HANNAS CANDLE COMPANY             HANNAS CANDLE COMPANY
118 PRINCESS CIR                       ATTN JOE WILLIAMS, VP             ATTN JOE WILLIAMS, VP
GRIFFIN, GA 30224                      2700 S ARMSTRONG AVE, STE 2       2700 S ARMSTRONG AVE, STE 2
                                       PO BOX 3557                       PO BOX 3557
                                       FAYETTEVILLE, AR 72701            FAYETTEVILLE, AR 72702



HANUOMSAI INVESTMENTS LLC              HAPPY THREADS LLC                 HAPPY THREADS LLC
SUNRISER INN                           ATTN LEO BADASH, PRES             ATTN MARC LEVY, SALES EXEC
4312 STATE HIGHWAY 42N                 195 RARITAN CENTER PKWY           195 RARITAN CENTER PKWY
KILGORE, TX 75662                      EDISON, NJ 08837                  EDISON, NJ 08837
                      Case
HAPPY WELL INTERNATIONAL        19-11984-CSS     Doc 36& AIR
                                          HARBIN HEATING   Filed
                                                             INC 09/10/19      PageHARBIN
                                                                                    582 of  1514 LLC
                                                                                          HOLDINGS
RM.1202 12/F.                              PO BOX 696                              250 ROBIN ROAD
NEW MANDARIN PLAZA                         CORINTH, MS 38835                       GRENADA, MS 38901
MARIETTA, GA 30062




HARBOUR TRADE TOYS LTD                     HARDAWAY, L H, JR, TRUSTEE              HARDAWAY, L H, JR, TRUSTEE
ATTN MR BEN MA, DIRECTOR                   C/O BREWINGTON & ASSOCIATES             C/O HARDAWAY MANAGEMENT COMPANY
FLAT/RM A2, BLK A 8/F, PROF IND CTR        1994 GALLATIN RD N, STE 201             615 MAIN ST
6 WANG KWUN RD, KOWLOON BAY                MADISON, TN 37715                       NASHVILLE, TN 37206
KOWLOON, HONG KONG HONG KONG



HARDEEVILLE PHARMACY INC                   HARDEMAN COUNTY REGISTER OF DEEDS       HARDEMAN-POUNDERS I LLC
PO BOX 623                                 100 N.MAIN ST COURTHOUSE                C/O POUNDERS & ASSOC INC
HARDEEVILLE, SC 29927                      BOLIVAR, TN 38008                       ATTN GREG POUNDERS
                                                                                   164 ANA DR
                                                                                   FLORENCE, AL 35630



HARDEMAN-POUNDERS II LLC                   HARDIN COUNTY CLERK                     HARDIN COUNTY CLERK
C/O POUNDERS & ASSOC INC                   65 COURT ST., STE 1                     65 COURT STREET SUITE 1
ATTN GREG POUNDERS                         SAVANNAH, TN 38372                      COURTHOUSE ANNEX BLDG.
164 ANA DR                                                                         SAVANNAH, TN 38372
FLORENCE, AL 35630



HARDIN COUNTY CLERK                        HARDIN COUNTY TRUSTEE                   HARDIN SHERIFFS DEPT
COURTHOUSE ANNEX BLDG.                     465 MAIN STREET                         525 WATER ST
SAVANNAH, TN 38372                         SAVANNAH, TN 38372                      HARDIN, TN 38372




HARDWARE DISTRIBUTION                      HARDWARE MANAGEMENT LLC                 HARDY DORIAN
WAREHOUSES INC.                            ATTN JIMMY R SMITH                      4740 BROOKHAVEN COURT APT G-5
HDW INC.                                   PO BOX 418                              LAKE PARK, GA 31636
6900 WOOLWORTH ROAD                        VIDALIA, LA 71373
SHREVEPORT, LA 71129



HARE, JAMES L                              HARIBO OF AMERICA INC                   HARIBO OF AMERICA INC
                                           ATTN ERIC JAEGER, VP MKTG               ATTN WES SABER, CFO
                                           9500 BRYN MAWR AVE, STE 700             9500 BRYN MAWR AVE, STE 700
                                           ROSEMONT, IL 60018                      ROSEMONT, IL 60018




HARLAN J GREENWAY                          HARLEAH GROGAN                          HARLEY BARTON
1403 NORTH 22ND ST                         114 ANDERSON DR TRIPLETLOT11            124A3J.MUSGROVE RD
PARAGOULD, AR 72450-2273                   MOUNTAIN CITY, TN 37683                 BASTROP, LA 71220




HARLEY BASS                                HARLEY CONOVER                          HARLEY COOPER
2523 LOWERY LANE                           193 ELLEN AVENUE                        13671 HWY. 131
DEXTER, GA 31019                           CANTON, NC 28716                        POWDER SPRINGS, TN 37848




HARLEY HUGHES                              HARLEY JAQUES                           HARLEY OTTO
264 RIDGE RD                               3796 HIGHWAY 80 WEST                    549M CR 451
MONTEREY, TN 38574                         DUDLEY, GA 31022                        DUTTON, AL 35744
HARLEY RAWLES           Case 19-11984-CSS
                                       HARLEY Doc 36
                                              RUSSELL        Filed 09/10/19   PageHARLEY
                                                                                   583 of 1514
                                                                                         WATTS
572 CR 96                               1190 HADORN ROAD                          2836 W. BARNETT SPRINGS
GRENADA, MS 39176                       BATESVILLE, MS 38606                      RUSTON, LA 71270




HARMAR BOTTLING COMPANY INC             HARMAR BOTTLING COMPANY INC               HARMAR BOTTLING COMPANY INC
ATTN JERRY DUDLEY, PRESIDENT            ATTN JERRY DUDLEY, PRESIDENT              ATTN NEIL FLOYD
1303 NORTH MAIN ST                      PO BOX 718                                PO BOX 718
PARIS, TX 75460                         PARIS, TX 75460                           PARIS, TX 75460




HARMONI BILBO                           HARNETT COUNTY BOARD                      HARNETT COUNTY TAX DEPT
401 YOUWINN RD                          OF EDUCATION                              305 W CORNELIUS HARNETT BLVD STE 101
MOSS BLUFF, LA 70611                    HARNETT COUNTY SCHOOLS                    LILLINGTON, NC 27546-6195
                                        1 WEST HARNET STREET
                                        LILLINGTON, NC 27546



HARNETT COUNTY TAX DEPT                 HAROLD BAKER                              HAROLD BROWN
305 W CORNELIUS HARNETT                 1309 HIGHLAND AVE                         771 OLD PINOLE BRAXTON RD
LILLINGTON, NC 27546                    DUBLIN, GA 31021                          BRAXTON, MS 39044




HAROLD BYRD                             HAROLD CHARLES ASHLEY                     HAROLD COLLINS
7645 GARNERS FERRY RD                   150 COUNTY RD 1517                        124 E CAMPGROUND
COLUMBIA, SC 29209                      CULLMAN, AL 35058-0956                    EVENING SHADE, AR 72532




HAROLD DALFREY                          HAROLD DEES BROWN                         HAROLD FIKE
1808 HOLDEN GRAINGER RD                 760 MACK STREET                           610 MAPLE SPRINGS RD
VINTON, LA 70668                        GASTON, SC 29053-9291                     ROSIE, AR 72571




HAROLD HAMILTON                         HAROLD L MOUTON                           HAROLD MONROE
5 FULLER ST                             BUTCH MOUTON PHOTOGRAPHY                  206 EAST GRUNDY AVE.
PELZER, SC 29669                        115 CORTEZ DRIVE                          SPRINGFIELD, KY 40069
                                        SCOTT, LA 70583




HAROLD NORWOOD                          HAROLD REYNOLDS                           HAROLD ROGERS III
262 T SMITH RD                          547 OLD HIGHWAY 18                        1007 8TH AVENUE WEST
HATTIESBURG, MS 39401-8430              TOONE, TN 38381                           BIRMINGHAM, AL 35204




HAROLD ROSS                             HAROLD SMITH                              HAROLD THRELKELD
1011 NORTH STATE LINE PLACE             226 CASCADE CIR                           ATTORNEY AT LAW
WEST TERRE HAUTE, IN 47885              DUBLIN, GA 31021                          213 EAST CALHOUN STREET
                                                                                  ANDERSON, SC
                                                                                  ANDERSON, SC 29621



HAROLD TUCKER                           HAROLD UMFLEET                            HAROLD WALDRIP
3079 JOSH WARD ROAD                     408 CR 196                                1174 BROCK ROAD
SUMMERVILLE, GA 30747                   IUKA, MS 38852                            ARABI, GA 31712
HAROLDS DISCOUNT          Case 19-11984-CSS
                                         HARPERDoc 36 Filed 09/10/19
                                               CARPENTER                   PageHARPER
                                                                                584 ofCOLLINS
                                                                                       1514 CHRISTIAN PUBLISHING
FURNITURE                                2486 COLUMBIA HWY                     INC
105 S RAILROAD                           DOTHAN, AL 36303                      ATTN TROY A EDENS, SVP - CFO
OSCEOLA, AR 72370                                                              501 NELSON PL
                                                                               NASHVILLE, TN 37214



HARPER COLLINS CHRISTIAN PUBLISHING      HARPER COLLINS PUBLISHERS             HARPER LANETTA
INC                                      53 GLENMAURA NATIONAL BOULEVARD       2227 SOUTH PARK DRIVE SW
ATTN TROY A EDENS, SVP - CFO             SUITE 300                             BIRMINGHAM, AL 35211
53 GLENMAURA NATIONAL BLVD, STE 300      MOOSIE, PA 18507
MOASIC, PA 18507-2132



HARPER TAYLOR                            HARRIET CURRY                         HARRIETT BEAUFORT
455 WINBORN CHAPEL RD                    251 DUBLIN STREET                     77 PENNY RD
LUCEDALE, MS 39452-5204                  ATHENS, GA 30601                      SALTERS, SC 29590




HARRIETT COOPER                          HARRIETT MICKLE                       HARRIETT YARBROUGH
106 RANCHWOOD ROAD                       1167 OLD HWY 51 S                     1214 NETTLETON CIRCLE
PELAHATCHIE, MS 39145                    HAZLEHURST, MS 39083                  JONESBORO, AR 72401-3841




HARRIMACK LLC                            HARRIS ELECTRIC                       HARRIS SHELTON HANOVER
C/O GLANKLER BROWN                       PO BOX 190888                         WALSH PLLC
6000 POPULAR AVE                         MOBILE, AL 36619                      ONE COMMERCE SQUARE
MEMPHIS, TN 38119                                                              40 S MAIN STREET STE 2700
                                                                               MEMPHIS, TN 38103



HARRIS TEA COMPANY                       HARRIS TEA COMPANY                    HARRIS TEA COMPANY
ATTN JANE SHELLEY                        HOLLAND SALES INC.                    JANE SHELLEY
344 NEW ALBANY RD.                       446 FAWN HILL                         344 NEW ALBANY RD.
MOORESTOWN, NJ 08057                     SANFORD, FL 32771                     MOORESTOWN, NJ 08057




HARRISBURG WATER & GAS DIVISION, AR      HARRISON CAD                          HARRISON CAD
201 NORTH MAIN STREET                    201 W GRAND                           PO BOX 818
HARRISBURG, AR 72432                     MARSHALL, TX 75670                    MARSHALL, TX 75671




HARRISON CO TAX COLLECTOR                HARRISON CO TAX COLLECTOR             HARRISON COUNTY CLERK
ATTN VERONICA KING                       PO BOX 967                            200 W. HOUSTON STE. 143
200 W HOUSTON, STE 108                   MARSHALL, TX 75671                    MARSHALL, TX 75671
MARSHALL, TX 75671




HARRISON COUNTY CLERK                    HARRISON COUNTY CLERK                 HARRISON FIRE DEPARTMENT
PATSY COX                                PO BOX 1365                           RESCUE FUND
200 W. HOUSTON STE. 143                  MARSHALL, TX 75671                    120 S. SPRING ST.
PO BOX 1365                                                                    HARRISON, AR 72601
MARSHALL, TX 75671



HARRISON LAW OFFICE                      HARRISON POLICE                       HARRISON WATER & SEWER SY
PO BOX 468                               DEPARTMENT                            PO BOX 1715
RIPLEY, MS 38663                         116 SPRING STREET                     HARRISON, AR 72601
                                         HARRISON, AR 72601
HARRY ASHLEY JR          Case 19-11984-CSS     Doc 36
                                        HARRY BOWEN         Filed 09/10/19   PageHARRY
                                                                                  585 BROWN
                                                                                       of 1514
4518 HIXON PIKE APT L8                  84 SPRING HILL DRIVE WEST                311 FLORIDA
CHATTANOOGA, TN 37415                   TIFTON, GA 31793                         PO BOX 415
                                                                                 CLARKSDALE, MS 38614




HARRY CASAGRANDE                        HARRY FARLEY                             HARRY GOSSETT
86 BERMUDA GRASS RD                     420 LAKE STREET                          159 TEAL CIR
KENTON, TN 38233                        RIDGELY, TN 38080                        PELHAM, AL 35124




HARRY HARNESS                           HARRY RICHARDSON                         HARRY SPEIGHTS JR
1338 FOXGRAPE CV                        204-B GEORGE AKINS RD                    123 SPELL RD
GERMANTOWN, TN 38138                    WESTMORELAND, TN 37186                   COLUMBIA, MS 39429




HARRY SPEIGHTS                          HARRY SPEIGHTS                           HARRY TRENT HUTCHESON
123 SPELL RD                            HWY 13 NORTHGATE S/C                     127 WILDWOOD DRIVE
COLUMBIA, MS 39429                      COLUMBIA, MS 39429                       GREENVILLE, MS 38701




HART COUNTY OCCUPATIONAL TAX            HART COUNTY OCCUPATIONAL                 HART COUNTY OCCUPATIONAL
PO BOX 247                              2ND FLR, COURTHOUSE                      PO BOX 247
MUNFORDVILLE, KY 42765                  MUNFORDVILLE, KY 42765                   MUNFORDVILLE, KY 42765




HART COUNTY SHERIFF                     HART COUNTY SHERIFF                      HARTFORD FIRE DEPT
116 EAST UNION ST                       PO BOX 206                               677 CLAY ST.
MUNFORDVILLE, KY 42765                  MUNFORDVILLE, KY 42765                   HARTFORD, KY 42347




HARTFORD FIRE INSURANCE                 HARTFORD POLICE DEPT                     HARTMAN SIMONS & WOOD
ONE HARTFORD PLAZA                      114 E. WASHINGTON ST.                    6400 POWERS FERRY RD NW
HARTFORD, CT 06155                      HARTFORD, KY 42347                       SUITE 400
                                                                                 ATLANTA, GA 30339




HARTSVILLE FIRE DEPT.                   HARTSVILLE POLICE DEPT.                  HARTZ MOUNTAIN CORP
200 E MAIN ST.                          210 BROADWAY                             ATTN ANNA CAMPO, COLLECTIONS
HARTSVILLE, TN 37074                    HARTSVILLE, TN 37074                     SPECIALIST
                                                                                 14971 COLLECTIONS CENTER DR
                                                                                 CHICAGO, IL 60693



HARTZ MOUNTAIN CORP                     HARTZ MOUNTAIN CORP                      HARTZ MOUNTAIN CORP
ATTN E STEPHEN ODIERNA, VP OF SALES     ATTN GARY BATES                          ATTN WILLIAM P FORNSHELL, SVP, GC
700 PLAZA DR                            400 PLAZA DR                             400 PLAZA DR
SECAUCUS, NJ 07094                      SECAUCUS, NJ 07094                       SECAUCUS, NJ 07094




HARVEST FIELD MINISTRIES                HARVEST HILL BEVERAGE COMPANY            HARVEST JOHNSON
1719 E EMORY ROAD                       ATTN DAVID CHAMPLIN, SVP SALES           1335 BRADYVILLE
KNOXVILLE, TN 37938                     1 HIGH RIDGE PARK, 2ND FL                MURFREESBORO, TN 37130
                                        STAMFORD, CT 06905
HARVEY BISHOP             Case 19-11984-CSS
                                         HARVEYDoc 36
                                               DEBOSE         Filed 09/10/19   PageHARVEY
                                                                                    586 ofFEGUSON
                                                                                            1514
10362 LOFTIN DR                          478 JACKLYN                               70 COUNTY ROAD 377
OLIVE BRANCH, MS 38654                   MEMPHIS, TN 38106                         WATER VALLEY, MS 38965-3762




HARVEY HARRIS                            HARVEY KELLYE                             HARVEY MATHES
UNKNOWN                                  7780 JANE AYRE DR                         3 NOBLE DRIVE
UNKNOWN, MS 38965                        SOUTHAVEN, MS 38672                       MORRILTON, AR 72110




HARVEY SQUARE LP                         HARVEY WALKER                             HARVEY WALKER
ATTN MICHAEL SANDEFUR, PRESIDENT/SEC     2077 HIGHWAY 29                           2077 HWY 49
34020 TEXAS BLVD                         ERIN, TN 37061                            ERIN, TN 37061
TEXARKANA, TX 75503




HARVEY WALKER                            HARVEY WILLIAMS                           HARVEY WILSON
93 EMERALD ACRES                         17 ROWLAND RD                             3746 PARAKEET ROAD
ERIN, TN 37061                           HAZELHURST, GA 31539                      MEMPHIS, TN 38109




HARVIC INTERNATIONAL                     HASCO                                     HASELSON INTL TRADING IN
ATTN ELI D. COHEN                        ATTN KENNETH MESSINA, PRES                JOE RIZZVTON
10 WEST 33RD ST STE 508                  25 MAIN ST STE 203                        350 FIFTY AVENUE STE 5316
NEW YORK, NY 10001                       HACKENSACK, NJ 07601                      NEW YORK, NY 10118




HASKELL FIRE DEPARTMENT                  HASKELL MUNICIPAL WATER SYSTEM            HASKELL POLICE DEPARTMENT
2520 HWY 229                             2520 HWY 229HASKELL-                      2520 HWY 229
BENTON, AR 72015                         BENTON, AR 72015                          BENTON, AR 72015




HASKINS, CRAIG                           HASSAN HARRIS                             HATHORN, DIANNE S
PO BOX 681                               118 MORGAN AVE                            733 HWY 583 SE
MCCOMB, MS 39648                         SUMTER, SC 29150                          BROOKHAVEN, MS 39601




HATHORN, DIANNE S                        HATHORN, WILLIAM E                        HATHORN, WILLIAM E
PO BOX 759                               C/O CAROLYN WALKER, MGR FREDS 2670        PO BOX 759
PRENTISS, MS 39474                       105 COUMBIA AVE                           PRENTISS, MS 39474
                                         PRENTISS, MS 39474




HATTIE BAKER                             HATTIE BOBO                               HATTIE JOHNSON
218 S 4TH ST                             3485 CANE RIDGE DR                        909 HOLLY ST W
FERNANDINA BEACH, FL 32034               MEMPHIS, TN 38109                         HAMPTON, SC 29924-3037




HATTIE KELLY                             HATTIE SUE MEDDERS                        HATTIESBURG FIRE
209 EAGLE ST                             124 TINA CIRCLE                           DEPARTMENT
GREENWOOD, MS 38930                      STONEWALL, LA 71078-8215                  810 MAIN STREET
                                                                                   HATTIESBURG, MS 39401
HATTIESBURG POLICE       Case 19-11984-CSS    DocSUPPLY
                                        HATZLACHH 36 INC.
                                                        Filed 09/10/19   PageHAUCK
                                                                              587 (HONG
                                                                                   of 1514
                                                                                        KONG) LTD
DEPARTMENT                               JESSIE BROKER                       ATTN ANISSA CHENG, GM
1 GOVERNMENT PLAZA                       935 BROADWAY                        STE 701, 7/F, N TOWER, WORLD FINANCE
HATTIESBURG, MS 39401                    NEW YORK, NY 10010                  CTR
                                                                             HARBOUR CITY, KOWLOON
                                                                             HONG KONG HONG KONG


HAUGHTON HIGH SCHOOL                     HAVANNA HAMILTON                    HAWKINS TEXAS FIRE DEPT.
210 E MCKINLEY STREET                    228 GROOMS ROAD                     250 BEAULAH ST.
HAUGHTON, LA 71037                       HOLLADAY, TN 38341                  HAWKINS, TX 75765




HAWKINSVILLE FIRE                        HAWKINSVILLE POLICE                 HAY DISTRIBUTING INC
DEPARTMENT                               DEPARTMENT                          ATTN YVONNE HAY, OWNER
1ST STREET                               1ST N JACKSON ST                    11140 RIVERS EDGE RD
HAWKINSVILLE, GA 31036                   HAWKINSVILLE, GA 31036              PINEVILLE, NC 28134




HAYDEN BREWER                            HAYDEN HAYNES                       HAYDEN JONES
1037 CAMP EIGHT RD                       1011 HWY 64 EAST                    11117 JOHNS BAYOU ROAD
RICHTON, MS 39476                        BALD KNOB, AR 72010                 VANCLEAVE, MS 39565




HAYDEN POE                               HAYDEN SCOTT                        HAYDEN TAYLOR PUBLISHING
67 AUTUMN TRAIL                          1287 BEAVER CREEK ROAD              322 WEST CYPRESS
RINGGOLD, GA 30736                       BRIGHTON, TN 38011                  BRINKLEY, AR 72021




HAYDEN TAYLOR PUBLISHING                 HAYGOOD & ASSOICATE                 HAYLEAH POWELL
PO BOX 711                               5979 DICKS HILL PKWY.               7101 UNIVERSITY AVE 208
BRINKLEY, AR 72021                       MT. AIRY, GA 30563                  TEXARKANA, TX 75503




HAYLEE PANNELL                           HAYLEIGH PIERCE                     HAYLEY CORBIN
6045 PEAVINE RD.                         13030 HWY 23 N                      162 PIKE WAY
MIDDLETON, TN 38052                      TREMONT, MS 38876                   TUNNEL HILL, GA 30755




HAYLEY GRAHAM                            HAYLEY PROPER                       HAYLEY REDWINE
347 S. OCMULGEE BLVD                     824 W SULLENBERGER                  103 WARREN ST
JACKSONVILLE, GA 31544                   MALVERN, AR 72104                   BURKESVILLE, KY 42717




HAYLEY RUSSELL                           HAYLEY SMITH                        HAYLEY SMITH
327 BETHLEHEM                            122 CR 411                          72 J. D. GILL RD
WATERFORD, MS 38635                      OXFORD, MS 38655                    CARRIER, MS 39426




HAYLEY STETZ                             HAYLEY WILLIFORD                    HAYLEYVILLE FIRE DEPT.
17606 HWY 25                             204 CRAFT DR                        1901 11TH AVE.
WARE SHOALS, SC 29692                    WRENS, GA 30833                     HALEYVILLE, AL 35565
HAYLIE BURNS            Case 19-11984-CSS    Doc POLICE
                                       HAYNESVILLE 36 Filed 09/10/19   PageHAYSLIP
                                                                            588 of& ZOST
                                                                                    1514PHARMACY
308 WEST 9TH ST                        DEPARTMENT                          BROKERS LLC
KENNETT, MO 63857                      111 1ST EAST STREET                 6700 WOODLANDS PKY
                                       HAYNESVILLE, LA 71038               STE 230-300
                                                                           WOODLANDS, TX 77382



HAYWIN TEXTILE PRODUCTS                HAYWOOD CO TAX COLLECTOR            HAYWOOD CO TAX COLLECTOR
PO BOX 403058                          215 N MAIN ST                       PO BOX 63040
NEW YORK, NY 10016                     WAYNESVILLE, NC 28786               CHARLOTTE, NC 28231




HAYWOOD CO TAX COLLECTOR               HAYWOOD COUNTY CLERK                HAYWOOD COUNTY INSPECTION
PO BOX 63040                           1 N WASHINGTON AVENUE               157 PARAGON PARKWAY 200
CHARLOTTE, NC 28231-1009               BROWNSVILLE, TN 38012               CYLDE, NC 28721




HAYWOOD COUNTY INSPECTION              HAYWOOD COUNTY                      HAYWOOD JUVENILE COURT
157 PARAGON PARKWAY STE 200            157 PARAGON PARKWAY                 ANN D MEDFORD CLERK
CYLDE, NC 28721                        CYLYDE, NC 28327                    1 N WASHINGTON
                                                                           BROWNSVILLE, TN 38012




HAZEL CRANFORD                         HAZEL CRIM                          HAZEL GOODWIN
2051 MISTY LANE                        4145 MAIN STREET                    UNKNOWN
PELAHATCHIE, MS 39145                  BRIGHTON, AL 35020                  EL DORADO, AR 71730




HAZEL GRIFFIN                          HAZEL HARRELL                       HAZEL HARRIS
325 PINE CIRCLE                        24 WOODLAWN COVE                    325 BOGA LEWIS RD
GLENNVILLE, GA 30427                   PONTOTOC, MS 38863                  DUBBERLY, LA 71024




HAZEL JOHNSON                          HAZEL JONES                         HAZEL KNIGHT
1619 SWAINS RD                         1604 LEE DRIVE                      9252 BEECHWOOD
HAYESVILLE, NC 28904                   DUBLIN, GA 31021                    BASTROP, LA 71220




HAZEL LIPA                             HAZEL REED                          HAZEL WHITE
890 STAG ROAD                          1570 CURTIS ST                      101 LEXINGTON LANE
OAKLAND, TN 38060                      BATON ROUGE, LA 70807               LEESBURG, GA 31763




HAZELLA CALVERT                        HAZLEHURST FIRE                     HAZLEHURST POLICE
722 AIRPORT ROAD                       DEPARTMENT                          DEPARTMENT
HOUSTON, MS 38851                      111 W. FROST ST.                    202 E WHITWORTH ST.
                                       HAZLEHURST, MS 39083                HAZLEHURST, MS 39083




HAZN IMPORT CORP                       HC HOODENPYLE                       HC HOODENPYLE
10 W 33RD ST 718                       ATTN DAVID HOODENPYLE               PO BOX 272
NEW YORK, NY 10001                     4450 LAKE WASHINGTON RD             HIAWASSEE, GA 30546
                                       MELBOURNE, FL 32934
HCI LP                  Case 19-11984-CSS
                                       HCI LP Doc 36     Filed 09/10/19    PageHDS
                                                                                589  of 1514
                                                                                   TRADING CORP
2910 RIVER OAKS DR                     ATTN DEAN HART, SR                      ATTN DAVID A GINDI, COO
MONROE, LA 71201                       100 S PAVILLION CIR                     1305 JERSEY AVE
                                       WEST MONROE, LA 71292                   NORTH BRUNSWICK, NJ 08902




HDS TRADING CORP                       HEAD PENN RACQUET SPORTS                HEAD PENN RACQUET SPORTS
ATTN FRED GUINDI, V PRES               ATTN ERIK B LANGO, SALES MGR            ATTN SEAN CUNNINGHAM, EDI SPECIALIST II
1305 JERSEY AVE                        306 S 45TH AVE                          306 S 45TH AVE
NORTH BRUNSWICK, NJ 08902              PHOENIX, AZ 85043                       PHOENIX, AZ 85043




HEAD USA INC                           HEADLAND FIRE DEPARTMENT                HEADLAND NATIONAL BANK
DBA HEAD PENN RAQUET SPORTS            9 PARK ST.                              18057 HWY 431
3125 STERLING CIRCLE 101               HEADLAND, AL 36345                      HEADLAND, AL 36345
BOULDER, CO 80301




HEADLAND POLICE DEPT.                  HEAIK LLC                               HEALING HEARTS CHILD
9 PARK ST                              C/O EZON INC.                           ADVOCACY CENTER
HEADLAND, AL 36345                     1100 FIFTH AVENUE SOUTH                 5627 GETWELL ROAD B3
                                       SUITE 210                               SOUTHAVEN, MS 38672
                                       NAPLES, FL 34102



HEALTH CARE LOGISTICS INC              HEALTH CARE PRODUCTS                    HEALTH CARE PRODUCTS
450 E TOWN ST                          ATTN DANIEL OBRIEN, REGIONAL ACCT MGR   ATTN GARY APRIL, PRESIDENT
PO BOX 400                             369 BAYVIEW AVE                         369 BAYVIEW AVE
CIRCLEVILLE, OH 43113-0400             AMITYVILLE, NY 11701                    AMITYVILLE, NY 11701




HEALTH ENTERPRISES INC                 HEALTH PLUS                             HEALTH TECH AFFILIATES
ATTN BRENDAN LEONARD, PRESIDENT        13837 MAGNOLIA AVE                      DBA CONCERN EAP
90 GEORGE LEVEN DR                     CHINO, CA 91710                         2670 UNION EXTD
NORTH ATTLEBORO, MA 02760                                                      SUITE 610
                                                                               MEMPHIS, TN 38112



HEALTHPORT                             HEALTHRIGHT PRODUCTS LLC                HEALTHTRUST PURCHASING GROUP LP
PO BOX 1812                            PO BOX 5305                             D/B/A CORETRUST
ALPHARETTA, GA 30023-1812              PORTLAND, OR 97228                      ATTN CFO
                                                                               1100 CHARLOTTE AVE STE 1100
                                                                               NASHVILLE, TN 37203



HEALTHTRUST PURCHASING GROUP LP        HEALTHY FOOD BRANDS LLC                 HEALY WHOLESALE CO INC
D/B/A CORETRUST                        992 BEDFORD AVE                         4021 DISTRIBUTION DRIVE
ATTN SVP, GPO SALES & MARKETING        BROOKLYN, NY 11205                      FAYETTEVILLE, NC 28311
1100 CHARLOTTE AVE STE 1100
NASHVILLE, TN 37203



HEALY WHOLESALE COMPANY INC            HEARIE ADAMS                            HEARN SERVICES INC
ATTN JOHN M HEALY, PRESIDENT           6848 HOLLY GROVE MEEKS RD               MPE SERVICES LLC
4021 DISTRIBUTION DR                   CRUGER, MS 38924                        411 6TH ST SOUTH
FAYETTEVILLE, NC 28311                                                         ONEONTA, AL 35121




HEARTHMARK LLC                         HEARTHMARK LLC                          HEARTHMARK LLC
D/B/A JARDEN HOME BRANDS               D/B/A JARDEN HOME BRANDS                D/B/A JARDEN HOME BRANDS
ATTN BRANDLE ALEXANDER                 ATTN MOIRA MENNINGA, VP SALES           ATTN TANIOS VIVANI
9999 E 121ST                           9999 E 121ST                            9999 E 121ST
FISHERS, IN 46037                      FISHERS, IN 46037                       FISHERS, IN 46037
                       Case 19-11984-CSS
HEARTLAND COCA-COLA BOTTLING                  DocCONSUMER
                                      HEARTLAND    36 Filed  09/10/19
                                                           PROD          PageHEARTLAND
                                                                              590 of 1514
                                                                                       DIRECT
COMPANY LLC                           18615 DETROIT AVENUE                   1288 LILY
ATTN KELLY R HOLMES, CFO              LAKEWOOD, OH 44107                     OCONOMOWOC, WI 53066
9000 MARSHALL DR
LENEXA, KS 66215



HEARTLAND FRAGRANCE                   HEARTLAND SWEETENERS LLC               HEARTSILL R BARTLETT AND/
2909 EAST INDUSTRIAL DR.              ATTN EDWARD PELLEGRINO, VP SALES       OR POLLY A BARTLETT
SPRINGFIELDS, MO 65801-0855           14300 CLAY TERRACE BLVD, STE 249       5036 CRESTWOOD
                                      CARMEL, IN 40032                       LITTLE ROCK, AR 72207




HEARTWORKS                            HEATH COX                              HEATH FREEMAN
ELLEN FISHMAN                         PO BOX 331                             845 3RD AVE 34TH FL
1333 BROADWAY                         SUMMIT, AR 72677                       NEW YORK, NY 10022
NEW YORK, NY 10018




HEATH MANUFACTURING PROD              HEATH OUTDOOR PRODUCTS                 HEATH OUTDOOR PRODUCTS
140 MILL STREET                       ATTN JAMES H GRANT, VP FINANCE         ATTN JAMES H GRANT, VP FINANCE
COOPERSVILLE, MI 49404                140 MILL ST                            700 ELLICOT AVE
                                      COOPERSVILLE, MI 49404                 BATAVIA, NY 14021




HEATH STUCKER                         HEATHER ABERNATHY                      HEATHER ADAMS
1005 HICKORY DRIVE                    PO BOX 43                              100 AUGUST CR APT 19B
ASHLAND CITY, TN 37015                HARVEY, AR 72841                       BOONEVILLE, MS 38829




HEATHER ALFORD                        HEATHER ALMOND                         HEATHER ANDERSON
41 KODIAK LANE                        1712 FOREST GREEN RD                   702 CALEDONIA RD
HOGANSVILLE, GA 30230                 SOUTHSIDE, AL 35907                    CADIZ, KY 42211




HEATHER ANGELL                        HEATHER BAGWELL                        HEATHER BARLOW
303 MAIN ST.                          13 INDIGO TRAIL                        304 MARTIN ST
LAFAYETTE, TN 37083                   HATTIESBURG, MS 39402                  EVERGREEN, AL 36401




HEATHER BENTON                        HEATHER BOSWELL                        HEATHER BROOKS
3979 COUNTY HIGHWAY                   90 MASON MANOR LN APT 16               108 SADDLE LAKE DRIVE
HALEYVILLE, AL 35565                  MASON, TN 38049                        ALABASTER, AL 35007




HEATHER BROWN                         HEATHER BURNS                          HEATHER BUSH
207 S TURNER AVE                      3431 COUNTY HWY 19                     4327 MCFADDEN
WHITE HALL, AR 71602                  HALEYVILLE, AL 35565                   WHITE HALL, AR 71602




HEATHER CHAMBERS                      HEATHER CHURCHWELL                     HEATHER CONSTANCE
54 ACORN HILL LOOP                    208 PORTER ST                          47 ERIN AVE
PRINCETON, LA 71067                   GRIFFITHVILLE, AR 72060                JOANNA, SC 29351
HEATHER CRAIG            Case 19-11984-CSS    Doc
                                        HEATHER    36 Filed 09/10/19
                                                CREECH                 PageHEATHER
                                                                            591 ofCRUMP
                                                                                   1514
2091 ELLIS ST                           1061 ARROWHEAD DRIVE               253 OAKBALE DR
MILAN, TN 38358                         PRATTVILLE, AL 36067               EASLEY, SC 29640




HEATHER CULLEY                          HEATHER CURREY                     HEATHER DENSON
11 HARRIS DRIVE                         536 HIGHLAND PARK CIRCLE           1350 DONALD RD
HOPE, AR 71801                          MCMINNVILLE, TN 37110              MORTON, MS 39117




HEATHER DIAZ                            HEATHER DURRENCE                   HEATHER EAST
480 TIMBERWOOD RD                       341 DEWEY RUSH LANDING RD          221 BROADWAY
WHITE, GA 30184                         GLENNVILLE, GA 30427               HARTSVILLE, TN 37074




HEATHER FLORES                          HEATHER GANDEE                     HEATHER GODEAUX
5127 CANNON DR                          75 PINTO PLACE                     1233 ELMUS D RD
LAKE PARK, GA 31636                     WAYNESVILLE, NC 28786              VILLE PLATTE, LA 70586




HEATHER GONZALEZ                        HEATHER GOSSETT                    HEATHER GREEN
208 N ADAMS ST                          111 JAMES RD                       712 DULANEY RD
MCGREGOR, TX 76657                      JOANNA, SC 29351                   FULTON, MS 38843




HEATHER GREENE                          HEATHER GUEST                      HEATHER HANKS
585 CAULIE HARRIS RD                    RT 1 BOX 197                       19272 ROCKY LANE
ADEL, GA 31620                          PURDY, MO 65734                    TYLER, TX 75703




HEATHER HEMBREE                         HEATHER HENSON                     HEATHER HODGE
6706 HWY 252                            301 SHIRLEY ST                     207 WAGNER STREET
DONALDS, SC 29638                       BROOKLAND, AR 72417                WATER VALLEY, MS 38965




HEATHER HOSMER                          HEATHER HULLETT                    HEATHER HUTCHISON
360 DIXIE SPRINGS ROAD                  129 WILD PINE LN                   6105 MOREE LANE
OAKMAN, AL 35579                        HOLLY LAKE, TX 75765               ALBANY, GA 31705




HEATHER JAMES                           HEATHER JETTON                     HEATHER K.BRASEL
6 VALLEY MEADOWS                        PO BOX 1318                        173 CR 3101
DR, AR 72058                            SUMMIT, MS 39666                   BOONEVILLE, MS 38829




HEATHER KERSEY                          HEATHER LEONARD PC                 HEATHER LEUNDENBURG
1024 KERSEY ROAD                        2105 DEVEREUX CIRCLE               119 CUNNINGHAM AVENUE
GREEN COVE SPRINGS, FL 32043            SUITE 111                          CADIZ, KY 42211
                                        BIRMINGHAM, AL 35243
HEATHER LOWERY           Case 19-11984-CSS    Doc
                                        HEATHER    36 Filed 09/10/19
                                                MADDEN                 PageHEATHER
                                                                            592 ofMAJOR
                                                                                   1514
856 PATRICK RD.                         129 ELRIE BLVD                     12691 JOHN JOHNSON ROAD
MCKENZIE, AL 36456                      BESSEMER, AL 35020                 CITRONELLE, AL 36522




HEATHER MATTOX                          HEATHER MCDONALD                   HEATHER MCLAUGHLIN
3337 PROVIDENCE RD                      305 EAST JACKSON ST                16401 PECAN VIEW DR
TALLADEGA, AL 35160                     HAMBURG, AR 71646                  LOXLEY, AL 36551




HEATHER MCMILLER                        HEATHER MEEKER                     HEATHER MOORE
1350 DONALD RD                          2616 OLD BUSHMILL RD.              5 MARY ANNA LANE
MORTON, MS 39117                        BREMEN, GA 30110                   EAST PRAIRIE, MO 63845




HEATHER MULLEN                          HEATHER MURPHY                     HEATHER MYNATT
2557 EDGEMONT CIRCLE                    4250 NETHERFIELD LANE              1009 BEARD VALLEY RD.
TUPELO, MS 38804                        VALDOSTA, GA 31602                 MAYNARDVILLE, TN 37807




HEATHER NISTENDIRK                      HEATHER OSMER                      HEATHER PADGETT
221 CAMELLIA ST                         1612 WILSON ST.                    78 BROOKS BLVD
CAPE GIRARDEAU, MO 63701                CAMDEN, SC 29020                   VARNVILLE, SC 29944




HEATHER PADGETT                         HEATHER PAGE                       HEATHER PAGE
941 DOUBLE BRIDGES RD                   1249 DISTRICT LINE RD              1249 DISTRICT LINE RD.
BATESBURG, SC 29006                     CUTHBERT, GA 39840                 CUTHBERT, GA 39840




HEATHER PALIK                           HEATHER PAYNE                      HEATHER PEEPLES
735 HWY 5                               605 OAK ST                         265 DARLEY CREEK RD
ROSE BUD, AR 72137                      LESLIE, AR 72645                   HOMERVILLE, GA 31634




HEATHER PELLON                          HEATHER PHILLIPS                   HEATHER PHIPPS
2865 NORTH 11TH ST                      1027 PHILLIPS HILL                 17 CR 3050
JACKSONVILLE, FL 32205                  SUMMIT, MS 39666                   BOONEVILLE, MS 38829




HEATHER POLK                            HEATHER POWELL                     HEATHER PRYOR
20 BUSBY DR.                            1128 WATERS LANE                   55 LEWIS RD
TUTWILER, MS 38963                      SOPERTON, GA 30457                 BURNSVILLE, NC 28714




HEATHER RAY                             HEATHER RAY                        HEATHER RAYMER
3028 HWY 48N                            3705 BROWNING BRANCH RD            2219 SPARTA PIKE
NUNNELLY, TN 37137                      BETHPAGE, TN 37022                 LEBANON, TN 37090
HEATHER REEVES         Case 19-11984-CSS    Doc
                                      HEATHER    36
                                              REMBE       Filed 09/10/19   PageHEATHER
                                                                                593 ofRICHARD
                                                                                       1514
269 DORSEY SCHOOL RD                  527 DIVISIONN ST LOT 2A                  2100 PEACH BLOOM HWY
MANTACHIE, MS 38855                   OAKLAND CITY, IN 47660                   CHURCH POINT, LA 70525




HEATHER RICHARDS                      HEATHER ROBINSON                         HEATHER RODRIGUEZ
402 SEVENTH STREET                    5194 DUKE AV                             620 S MONROE ST
PICAYUNE, MS 39466                    HALL SUMMIT, LA 71034                    MCGREGOR, TX 76657




HEATHER ROLAND                        HEATHER ROSS                             HEATHER RUBY
1388 OLD LINVILLE RD                  1866 YELLOW FLY ROAD                     210 LONGVIEW DR
MARION, NC 28752                      GREEN COVE SPRINGS, FL 32043             WHITE HOUSE, TN 37188




HEATHER RYBISKI                       HEATHER SHACK                            HEATHER SMITH
PO BOX 2974                           551 BERTA COVE                           10805 GLENDALE RD
PATTERSON, LA 70392                   MEMPHIS, TN 38109                        PINE BLUFF, AR 71603




HEATHER SMITH                         HEATHER SULLIVAN                         HEATHER SUMPTER
3118 LAKEVIEW CIR                     12740 HWY 24 27                          1815 HWY 73W
SOUTHSIDE, AL 35907                   ROBBINS, NC 27325                        WASHINGTON, AR 71862




HEATHER TATAVITTO                     HEATHER TEFTELLER                        HEATHER THOMPSON
1091 JOHNSON ROAD                     216 HEMPSTEAD 36                         104 MADDOX ST
SAMSON, AL 36477                      HOPE, AR 71801                           EAST BREWTON, AL 36426




HEATHER TYLER                         HEATHER WALKER                           HEATHER WATERS
C/O CHARLES A GOWER PC                503 E HIGH ST                            24 WILEMON RD
1425 WYNNTON RD                       SPRINGFIELD, KY 40069                    FULTON, MS 38843
COLUMBUS, GA 31906




HEATHER WELDON                        HEATHER WRIGHT                           HEATHER YAGER
3026 BURL MILL RD                     127 COUNTY RD 445                        311 RALPH RIMES RD
NICHOLS, GA 31554                     HALEYVILLE, AL 35565                     KENTWOOD, LA 70444




HEATMAX INC                           HEATY OEHLERKING                         HEAVEN CHAMPION
513 HILL ROAD                         610 GOODGEST                             363 SEAL CIRCLE RD
DALTON, GA 30721                      CLAXTON, AL 30417                        ALMA, GA 31510




HEAVEN MADDOX                         HEAVEN MCCLINTOCK                        HEAVEN ROEBUCK
403 SADDLEWOOD                        6233 PONDER ROAD                         192 CREEKDALE ROAD
LEWISBURG, TN 37091                   FAIRHOPE, AL 36532                       COMMERCE, GA 30529
HEAVEN SWEAT            Case 19-11984-CSS
                                       HEAVENDoc 36 Filed 09/10/19
                                             YOUNGBLOOD                   PageHEBEI
                                                                               594MINMETALS
                                                                                    of 1514 CO LTD
209 RAMBLEWOOD DR                      518 CR 2417                            ATTN LARRY ZHANG, SALES MGR
SHELBY, NC 28152                       LEESBURG, TX 75451                     NO 337 XINHUA RD
                                                                              SHIJIAZHUANG, HEBEI 050057 50000570
                                                                              CHINA



HEBER SPRINGS FIRE                     HEBER SPRINGS POLICE                   HEBER SPRINGS WATER & SEWER, AR
DEPARTMENT                             DEPARTMENT                             1108 WEST FRONT STREETHEBER
1001 W. MAIN                           1001 W. MAIN                           SPRINGS, AR 72543
HEBER SPRINGS, AR 72543                HEBER SPRINGS, AR 72543




HECTOR MARTINEZ                        HEDGECOTH JEANNY                       HEFLIN FIRE DEPARTMENT
5775 ASHRIDGE PL                       1833 JAMESTOWN HWY                     1335 ROSS ST
MEMPHIS, TN 38141                      LIVINGSTON, TN 38570                   HEFLIN, AL 36264




HEFLIN POLICE DEPARTMENT               HEFLIN WATER WORKS & SEWER BOARD       HEFLIN WATER WORKS & SEWER BOARD
174 BELL ST.                           1219 ALMON STREET                      PO BOX 488
HEFLIN, AL 36264                       SUITE F                                HEFLIN, AL 36264
                                       HEFLIN, AL 36264




HEIDELBERG FIRE DEPT.                  HEIDELBERG POLICE DEPT.                HEIDI BATCHELOR
PO BOX 74                              PO BOX 373                             194 WELDON DR
HEIDELBERG, MS 39439                   HEIDELBERG, MS 39439                   MARTIN, TN 38237




HEIDI BATCHELOR                        HEIDI BRITTON                          HEIDI KLABER
C/O FREDS STORE 1724                   30 DAVIS DRIVE                         196 COUNTY ROAD 548
1207 S. MERIDIAN ST                    ODENVILLE, AL 35120                    ROGERSVILLE, AL 35652
GREENFIELD, TN 38230




HEIDI MARTH                            HEIDI PHILLIPS                         HEIDI REED
6143 TWILIGHT DRIVE                    5133 STONEBORO ROAD                    200 HAMPTON RIDGE DR
MILTON, FL 32570                       HEATH SPRINGS, SC 29058-8529           MARION, NC 28753




HEIDI SAHAROVICI                       HELBIG, KURT                           HELEN ARTIME
6766 POST OAK COVE                     546 PARK HEIGHTS CIR                   1208 E KENNEDY BLVD UNIT 1030
MEMPHIS, TN 38119                      TYLER, TX 75701                        TAMPA, FL 33602




HELEN BURGETT                          HELEN BYRD                             HELEN CORONA
905 MARGARET DR                        926 OLD BROOKHAVEN RD                  221 BUGGY CT
RED BAY, AL 35582                      BROOKHAVEN, MS 39601                   GREENWOOD, SC 29646




HELEN DICKSON                          HELEN DILLON                           HELEN FRYE
1687 KIMBROUGH RD                      280 WESTWOOD CIRCLE                    120 KELLY RD
GERMANTOWN, TN 38138                   SELMER, TN 38375                       RISON, AR 71665
HELEN GRIFFIN            Case 19-11984-CSS
                                        HELEN I Doc 36
                                                WATSON       Filed 09/10/19   PageHELEN
                                                                                   595 JANETTE
                                                                                        of 1514STOKES
P.O BOX 105                              1600 AMARILLO ST                         PO BOX 455
SARDIS, MS 38666                         MEMPHIS, TN 38114-5110                   LOUISVILLE, MS 39339




HELEN JARVIS                             HELEN JEANSONNE                          HELEN JEANSONNE
106 WOODARD ST                           5474 HWY 105                             PO BOX 891
POPLARVILLE, MS 39470                    SIMMESPORT, LA 71369                     HEBER SPRINGS, AR 72543




HELEN KILPATRICK                         HELEN LAMBERT                            HELEN LANE
1019 SOUTH HAWKINS AVE                   114 ANDERSON DRIVE LOT6                  1110 DOBBINS RD
LUVERNE, AL 36049                        MOUNTAIN CITY, TN 37683                  CORSICANA, TX 75110




HELEN MACLEAN                            HELEN MANLY                              HELEN MAXEY
220 RIDGE COURT                          173 QUACHITA 165                         10033 FOXCHASE DRIVE
BALL GROUND, GA 30107                    CAMDEN, AR 71701                         OLIVE BRANCH, MS 38654




HELEN MONTGOMEY                          HELEN MOORE                              HELEN PARTRIDGE
1360 POSSUM RD                           4126 BULLARD                             900 W. 6TH ST
DUBLIN, GA 31021                         JACKSON, MS 39209                        BRINKLEY, AR 72021




HELEN PURVIS-FLEMING                     HELEN SANDERS                            HELEN WOOD
804 OAK GROVE ROAD                       14430 BOULDER RD.                        22214 WOOD RD
TUPELO, MS 38804                         CARLYLE, IL 62231                        FRANKLINTON, LA 70438




HELENA ADJUSTMENT COMPANY                HELENA FIRE DEPARTMENT                   HELENA NATIONAL BANK
PO BOX 529                               PO BOX 369                               302 CHERRY ST
HELENA, AR 72342                         HELENA, GA 31037                         HELENA, AR 72342




HELENA NATIONAL BANK                     HELENA POLICE DEPARTMENT                 HELENA WORLD
PO BOX 280                               PO BOX 369                               417 YORK STREET
HELENA, AR 72342                         HELENA, GA 31037                         HELENA, AR 72342




HELENA WORLD                             HELENE HARRIS                            HELGA BURKS
417 YORK STREET                          6144 TALON DR                            4450 WHITE SANDS ROAD
NOTATION: HW66493                        MEMPHIS, TN 38115                        MEMPHIS, TN 38118
HELENA, AR 72342




HELIUM & BALLOONS ACROSS AMERICA         HELLO MODERN TOYS ELECTRO                HELMSMAN MANAGEMENT SERV
AMERICA                                  DAVE HOFF & ASSOCIATES                   1 LIBERTY SQUARE
12615 STEELE CREEK RD                    UNIT 100D1 10/F EAST OCEN                100 LINCOLNWAY WEST
CHARLOTTE, NC 28241                      HONG KONG                                MISHAWAKA, IN 46546-0410
                                         HONG KONG
HEMISPHERE WORLDWIDE Case     19-11984-CSS
                       SALES INC               DocCOUNTY
                                        HEMPSTEAD   36 Filed     09/10/19   PageHENDERSON
                                                                                 596 of 1514
                                                                                          CO TRUSTEE
ATTN PRADEEP CHUGANI, VP                SHERIFFS DEPARTMENT                     17 MONROE ST
7400 NW 52ND ST                         PO BOX 416                              LEXINGTON, TN 38351
MIAMI, FL 33166                         HOPE, AR 71802




HENDERSON CO TRUSTEE                  HENDERSON FIRE DEPARTMENT                 HENDERSON INVESTMENT INC
PO BOX 9                              505 SANFORD ST.                           PO BOX 451
LEXINGTON, TN 38351                   HENDERSON, TN 38340                       GREENWOOD, MS 38935




HENDERSON KEMYA                       HENDERSON POLICE                          HENDERSON UTILITY DEPT, TN
821 SMOKEY RD                         DEPARTMENT                                121 CROOK AVE
CRAWFORD, GA 30630                    126 CROOK AVENUE                          P.O. BOX 68
                                      HENDERSON, TN 38340                       HENDERSON, TN 38340




HENDERSON UTILITY DEPT, TN            HENDRIX CONSTRUCTION                      HENKEL
PO BOX 68                             COMPANY INC                               ATTN DON TEPOOL, NAT BUS MGR
HENDERSON, TN 38340                   4960 HWY 36 W                             101 LANTLANE
                                      SEARCY, AR 72143                          EVANSVILLE, IN 47715




HENKEL                                HENKEL                                    HENKEL
ATTN STEVE ALFONSI, VP                ATTN STEVE ALFONSI, VP                    ATTN STEVE ALFONSI, VP
19001 N SCOTTSDALE RD                 5320 COLLECTION CENTER DR                 7201 E HENKEL WAY
SCOTTSDALE, AZ 85254                  CHICAGO, IL 60693                         SCOTTSDALE, AZ 85255




HENLEY LOTTERHOS & HENLEY PLLC        HENLEY LOTTERHOS & HENLEY PLLC            HENRI SUE KENNARD
PO BOX 389                            PO BOX 389                                1425 KENNARD RD
JACKSON, MS 39205-0389                PO BOX 389                                STARKVILLE, MS 39759
                                      JACKSON, MS 39205-0389




HENRI WILLIAMS                        HENRIETTA OSBORN                          HENRIETTA STEPHENS
8358 WINDSOR LN                       UNKNOWN                                   202 NELSON AVE
SOUTHAVEN, MS 38672                   HARRISBURG, AR 72432                      MOUNTAIN HOME, AR 72653




HENRY BOZEMAN JR                      HENRY BOZEMAN                             HENRY BROWN
PO BOX 1173                           8 CARL CIRCLE                             15 HATCHEL DRIVE
VIDALIA, LA 71373                     VIDALIA, LA 71373                         WALTERBORO, SC 29488




HENRY CO COMMISSIONER                 HENRY CO PROBATE JUDGE                    HENRY CO TAX COMMISSIONER
101 COURT SQ. SUITE C                 101 COURT SQUARE SUITE A                  140 HENRY PARKWAY
ABBEVILLE, AL 36310                   ABBEVILLE, AL 36310                       MCDONOUGH, GA 30253




HENRY COUNTY BOARD                    HENRY COUNTY CHAMBER                      HENRY COUNTY FIRE DEPT.
OF EDUCATION                          OF COMMERERCE                             664 INDUSTRIAL BLVD.
HENRY COUNTY SCHOOLS                  1709 HIGHWAY 20 WEST                      MCDONOUGH, GA 30253
33 N ZACK HINTON PKWY                 MCDONOUGH, GA 30253
MCDONOUGH, GA 30253
HENRY COUNTY TRUSTEE    Case 19-11984-CSS     Doc 36TRUSTEE
                                       HENRY COUNTY    Filed 09/10/19   PageHENRY
                                                                             597 EVANS
                                                                                  of 1514
COURTHOUSE ANNEX                        PO BOX 776                          354 MELBA AVE
213 W WASHINGTON ST                     PARIS, TN 38242                     COTTER, AR 72626
PARIS, TN 38242




HENRY FORTSON                           HENRY HARRIS                        HENRY HENRY
150 DOVE HILL CIRCLE                    6198 AUTUMN PT                      131 LEE CIR
THOMASVILLE, GA 31792                   OLIVE BRANCH, MS 38654              PRATTVILLE, AL 36067




HENRY J. LEE AB                         HENRY L TILL                        HENRY LILLEY
DISTRIBUTORS LLC                        117 BELLE MEADE BLVD                104 W. LACY ST
315 MARYMEADE DRIVE                     SENATOBIA, MS 38668-4147            CHESTER, SC 29706
SUMMERVILLE, SC 29483




HENRY MARSHALL                          HENRY PARSONS                       HENRY ROBINSON
362 STOKES HOLLOW RD                    3321 DANVILLE DR. APT 64            5787 HICKORY COMMONS
IVA, SC 29655                           KILGORE, TX 75662                   MEMPHIS, TN 38141




HENRY SANDERS                           HENRY SMITH                         HENRY STINSON
2715 JONES MABRY ROAD                   41 PIWARSKI CIRCLE                  614 GILMER RD APT 72
SHREVEPORT, LA 71107                    STEELE, AL 35987                    LONGVIEW, TX 75604




HENRY STONE                             HENRY T MOSS VFW                    HENRY TILL
66 PADDOCK DR                           POST 2588                           117 BELLE MEADE BLD
FAIRHOPE, AL 36532                      1034 GLYNN PARK ROAD                SENATOBIA, MS 38668
                                        CONTACT: MARSHALL PAUL
                                        BURNSWICK, GA 31525



HENRY WILSON JONES                      HENRY, FRED B                       HENSLEY KENNEDY
605 TOWNSAND CIRCLE                     PO BOX 467                          1245 HURLEY RD
CHICKASAW, AL 36611                     LAFAYETTE, GA 30728                 CLARKSVILLE, AR 72830




HENSON, RICHARD                         HEPCO INC                           HEPCO INC
PO BOX 787                              ATTN LAWRENCE WASCHKA               ATTN MELISSA COUCH
GILMER, TX 75644                        630 E FAULKNER                      630 E FAULKNER
                                        EL DORADO, AR 71730                 EL DORADO, AR 71730




HEPHZIBAH FIRE DEPT.                    HEPHZIBAH FREDS LLC                 HEPHZIBAH POLICE DEPT.
PO BOX 250                              C/O MIKE RAEISGHASEM                PO BOX 250
HEPHZIBAH, GA 30815                     5747 AVONLEY CREEK DR               HEPHZIBAH, GA 30815
                                        SUGAR HILL, GA 30518




HERALD JOURNAL                          HERALD JOURNAL                      HERB SHAIFER
189 W MAIN ST                           PO BOX 1657                         3450 FELDSPAR COVE
SPARTANBURG, SC 29306                   SPARTANBURG, SC 29304               MEMPHIS, TN 38118
HERBERT CASEY              Case 19-11984-CSS    Doc
                                          HERBERT    36 Filed 09/10/19
                                                  COLLINS                      PageHERBERT
                                                                                    598 ofGILL
                                                                                           1514
5413 VALLEY DR                            49 MOORE LANE ROAD                       409 S MAIN
LITTLE ROCK, AR 72209                     TALLADEGA, AL 35160                      MONTICELLO, AR 71655




HERBERT GRIFFIN POST 19                   HERBERT K SHAIFER                        HERBERT MINES ASSOC INC
AMERICAN LEGION                           3450 FELDSPAR CV                         600 LEXINGTON AVE
812 NASHVILLE HWY                         MEMPHIS, TN 38118-8139                   2ND FLOOR
COLUMBIA, TN 38401                                                                 NEW YORK, NY 10022




HERBERT RICHARDSON                        HERBERT RUFFNER                          HERBERT SEXTON
10031 CHENIER POINTE                      95 DORAN STREET                          813 ROSS PARKWAY
SHREVEPORT, LA 71106                      ODERVILLE, AL 35120                      SOUTHAVEN, MS 38671




HERBERT WOOD                              HERBSHOP.COM                             HERCULES PRODUCTS INC
1345 CHAPPELL MILL ROAD                   INTERNATIONAL INC                        7131 NW 26 AVENUE
MONTROSE, GA 31065                        1200 EAST WALNUT AVENUE                  MIAMI, FL 33147
                                          DALTON, GA 30721




HERCULES PRODUCTS INC                     HERCULES PRODUCTS INC                    HERITAGE MINT(ASIA)LTD.
ATTN RALPH ABITBOL                        ATTN RALPH ABITBOL, SALES DIRECTOR       LEXI WRIGHT
20533 BISCAYNE BLVD, 405                  7131 NW 26TH AVE                         UNIT OB 3/F KAISER ESTATE
AVENTURA, FL 33180                        MIAMI, FL 33147                          KOWLOON HONG KONG
                                                                                   HONG KONG



HERITAGE VENTURES III LLC                 HERITAGE VENTURES III LLC                HERKEVIUS MCCOY
2806 W US HWY 90, STE 101                 AND COLUMBIA INVESTORS LLC               372 DOBSON AVE
LAKE CITY, FL 32025                       2806W US HWY 90 STE 101                  CANTON, MS 39046
                                          LAKE CITY, FL 32055




HERLAD JOURNAL                            HERMAN BUTLER                            HERMAN CHAVEZ
PO BOX 1657                               203 LEAFMORE RD                          14 DEXTER ST
SPARTANBURG, SC 29304                     ROME, GA 30165                           VILONIA, AR 72173




HERMAN DAWSON                             HERMAN GILBERT                           HERMAN J MCMILLIAN
PO BOX 844                                501 N LOUISIANA ST                       7248B ERA RD
HODGE, LA 71247                           CROSSETT, AR 71635                       FAIRHOPE, AL 36532




HERMAN LEACH                              HERMAN LOMAX                             HERMAN SAFFORD JR
311 A HUMPRHIES ST                        1290-A LONG CANE RD                      4220 KNOWLCREST DR
GAFFNEY, SC 29340                         EDGEFIELD, SC 29824                      MOSS POINT, MS 39562




HERMAN SINGLETON                          HERMAN WEBBER                            HERNANDO FIRE DEPARTMENT
2022 HAMITLON ST                          8110 BLUFF RD                            475 W. COMMERCE ST.
QUINCY, FL 32351                          UNKNOWN, SC 29209                        HERNANDO, MS 38632
HERNANDO ICE CO.          Case 19-11984-CSS    Doc
                                         HERNANDO   36 Filed 09/10/19
                                                  POLICE                PageHERO
                                                                             599PET
                                                                                 of BRANDS
                                                                                    1514 LLC
PO BOX 898                               DEPARTMENT                         ATTN LISA WOOD
BATESVILLE, MS 38606                     475 W.COMMERCE ST.                 4105 ROCK QUARRY RD, STE 400
                                         HERNANDO, MS 38632                 DALLAS, TX 75211




HERO PET BRANDS LLC                      HERR FOODS INC.                    HERSAS LLC
ATTN NANCY ZEIDENBERG, SALES             KEVIN COLON                        ATTN ROBERT SAFARI, MANAGING PARTNER
DIRECTOR                                 20 HERR DRIVE                      2365 PARAGON DR, STE B
4105 ROCK QUARRY RD, STE 400             NOTTINGHAM, PA 19362               SAN JOSE, CA 95131
DALLAS, TX 75211



HERSCHEL TAYLOR                          HERSHA PIPKIN                      HERSHBERGER, DALE R
1207 NE 1ST STREET                       109 DWAYNE DRIVE                   6475 HWY 5 N
WAGONER, OK 74467                        EAST DUBLIN, GA 31027              MIDWAY, AR 72651




HERSHEL CHRISTIAN CUST                   HERSHEL CHRISTIAN CUST             HERSHEY COMPANY, THE
BRIAN SHAW CHRISTIAN                     DAWN RENEA CHRISTIAN               ATTN DAVE SZYMANSKI
UNIF GIFT MIN ACT MS                     UNIF GIFT MIN ACT MS               PO BOX 848516
225 EDWIN CIRCLE                         225 EDWIN CIRCLE                   DALLAS, TX 75284-8516
SARDIS, MS 38666-1240                    SARDIS, MS 38666-1240



HERSHEY COMPANY, THE                     HERSHEY-LUDENS                     HERTAYSHIA THOMAS
ATTN LARRY KRAMER                        TREND SALES                        5215 HOLLOW CIRCLE APT. 201
100 CRYSTAL A DR                         5235 MENDENHALL PARK PL            SOUTHAVEN, MS 38671
HERSHEY, PA 17033                        MEMPHIS, TN 38115




HERVEY SQUARE LTD PARTNER                HESTER FRENCH                      HESTON AINSWORTH
ATTN MIKE SANDEFUR                       210 W. HEMLOCK                     137 FEDERAL COVE
3402 TEXAS BLVD                          BRINKLEY, AR 72021-2508            MADISON, MS 39110
TEXARKANA, TX 75503




HEWLETT CORPORATION                      HEWLETT PETTIS                     HEZRON LEE
C/O WIDEMAN- LAFOE CO                    109 PEPPERBROOK                    323 SYCAMORE DR
5 OLD RIVER PLACE, STE 101               SOUTHAVEN, MS 38671                NORTH AUGUSTA, SC 29841
PO BOX 125
JACKSON, MS 39205-0125



HFC PRESTIGE INTL U.S.                   HFC PRESTIGE INTL U.S.             HFS OF LAUREL INC.
1 PROCTER & GAMBLE PLZA                  350 5TH AVE                        PO BOX 62
CINCINNATI, OH 45202                     NEW YORK, NY 10018                 HATTISBURG, MS 39403




HG GLOBAL LLC                            HG GLOBAL LLC                      HG GLOBAL LLC
ATTN CONRAD HEISNER                      ATTN CONRAD HEISNER                ATTN PANKAJ DAVE, CFO
20530 STONEY ISLAND AVE                  6750 DANIEL BURNHAM DR             20530 STONEY ISLAND AVE
LYNWOOD, IL 60411                        PORTAGE, IN 46368                  LYNWOOD, IL 60411




HG GLOBAL LLC                            HG HILL REALTY COMPANY INC         HG HILL REALTY COMPANY INC
ATTN PANKAJ DAVE, CFO                    ATTN H R FLINTOFF, EVP             ATTN PRESIDENT
6750 DANIEL BURNHAM DR                   2995 SIDCO DR                      2995 SIDCO DR
PORTAGE, IN 46368                        PO BOX 41503                       PO BOX 41503
                                         NASHVILLE, TN 37204-1503           NASHVILLE, TN 37204-1503
HG HILL REALTY COMPANY Case
                        LLC   19-11984-CSS
                                        HG LLC Doc 36      Filed 09/10/19   PageHGD
                                                                                 600  of 1514
                                                                                    WASTE SOLUTIONS LLC
3011 ARMORY DR, STE 130                                                         1054 KANSAS STREET
NASHVILLE, TN 37244                                                             MEMPHIS, TN 38106




HHFC HEALTHCARE ADVISORS LLC            HI SPEED INDUSTRIAL SVC                 HIAWASSEE FIRE AND RESCUE
20 FOUND LAND WAY                       7030 RYBURN DR                          PO BOX 247
AVON, CT 06001                          MILLINGTON, TN 38053                    HIAWASEE, GA 30546




HICKEY, LYNN AND SHARON                 HICKEY, LYNN                            HICKMAN COUNTY TRUSTEE
3764 OLD KENTUCKY RD                    3765 OLD KENTUCKY RD                    114 N CENTRAL SUITE 105
SPARTA, TN 38583-6634                   SPARTA, TN 38583                        CENTERVILLE, TN 37033




HICKMAN COUNTY                          HICKORY FARMS LLC                       HICKORY FARMS LLC
SOLID WASTE DEPARTMENT                  ATTN LISA BLOOMQUIST                    ATTN LISA BLOOMQUIST
6 COURT HOUSE PUBLIC SQ                 811 MADISON AVE 5TH FL                  811 MADISON AVE 5TH FL
CENTERVILLE, TN 37033                   TOLEDO, OH 43604                        TOLEDO, OH 43604-5616




HICKORY FARMS LLC                       HICKORY FARMS LLC                       HICKORY FARMS LLC
ATTN PETE KNUDSEN                       ATTN PETE KNUDSEN                       ATTN TIFFANY BELL, TREASURY ANALYST
2510 W HAVEN AVE                        3424 SOLUTIONS CENTER                   811 MADISON AVE 5TH FL
JOLIET, IL 60433                        CHICAGO, IL 60677-3044                  TOLEDO, OH 43604-5616




HICKORY FARMS LLC                       HICKORY MARKET PLACE LLC                HICKORY MARKET PLACE LLC
ATTN TODD R GROHNKE, VP PROD &          1365 WESTGATE CENTER DR.                C/O SIGNATURE MANAGEMENT
WHOLESALE                               SUITE B-2                               PO BOX 26104
811 MADISON AVE 5TH FL                  WINSTON-SALEM, NC 27103                 WINSTON SALEM, NC 27103
TOLEDO, OH 43604



HICKS CONVENTION SERVICES               HIEDI MATTE                             HIEU NGUYEN
SPECIAL EVENT INC.                      196 NOAH DAIGLE ROAD                    1203 PARKTOWN DRIVE
935 RAYNER                              CHURCH POINT, LA 70525                  OCEAN SPRINGS, MS 39564
MEMPHIS, TN 38114




HIGGINS MAXWELL                         HIGGINS MCLAURIN ARMS APT               HIGH ACCESSORIES INC.
400 HILL ST                             905 SASSE                               SHARON ROTHSTEIN
DOTHAN, AL 36301                        CLARKSDALE, MS 38614                    377 5TH AVE. 4TH FLOOR
                                                                                NEW YORK, NY 10016




HIGH PERFORMANCE APPAREL                HIGH POINT DESIGN                       HIGH RIDGE BRANDS
135 W 36TH ST                           1411 BROADWAY 8TH FLOOR                 333 LUDLOW STEET
NEW YORK, NY 10018                      NEW YORK, NY 10018                      SOUTH TOWER 2ND FLOOR
                                                                                STAMFORD, CT 06902




HIGH RIDGE BRANDS                       HIGH RIDGE BRANDS                       HIGH TIME PRODUCTS
ATTN JAMES DANIELS, CEO/PRESIDENT       ATTN JOHN SULLIVAN                      7795 SECURITY CIRCLE
5 HIGH RIDGE PARK, STE 200              5 HIGH RIDGE PARK, STE 200              RENO, NV 89506
STAMFORD, CT 06905                      STAMFORD, CT 06905
HIGHER AUTO ACCESSORIES Case   19-11984-CSS
                          CO. LTD        HIGHER Doc
                                                GROUP 36    Filed 09/10/19
                                                        CO LTD               PageHIGHWAY
                                                                                  601 of641514
                                                                                           WEST HOLDINGS LLC
ATTN SHANG CHUN XU, PRESIDENT            ATTN SHANG CHUN XU, PRESIDENT           C/O COLLETT & ASSOCIATES
29 INDUSTRIAL RD HAIRUN DISTRICT         29 INDUSTRIAL RD HAIRUN DISTRICT        1111 METROPOLITAN AVE, STE 700
SANMEN ZHEJIANG 317001000                SANMEN, ZHEJIANG 317001000              CHARLOTTE, NC 28204
CHINA                                    CHINA



HIGHWAY 64 WEST HOLDINGS LLC            HIGI SH LLC                              HILCO LLC
C/O COLLETT & ASSOCIATES                150 NORTH WACKER DRIVE                   ATTN ANGIE BARTLEY
PO BOX 36799                            SUITE 1120                               3738 LEXINGTON DR
CHARLOTTE, NC 28236-6799                CHICAGO, IL 60606                        LOUISVILLE, KY 40207




HILCO LLC                               HILCO MERCHANT RESOURCES LLC             HILCO MERCHANT SERVICES
ATTN LARRY LINDENBAUM, NATL SALES MGR   5 REVERE DR STE 206                      5 REVERE DR STE 206
3738 LEXINGTON DR                       NORTHBROOK, IL 60062                     NORTHBROOK, IL 60062
LOUISVILLE, KY 40207




HILCO REAL ESTATE LLC                   HILCO WHOLESALE                          HILDA D NASON
ONE NORTHBROOK PLACE                    SOLUTIIONS LLC                           113 FOX CROSS
5 REVERE DR SUITE 320                   5 REVERE DRIVE                           HENDERSONVILLE, TN 37075-2651
NORTHBROOK, IL 60062                    SUITE 206
                                        NORTHBROOK, IL 60062



HILDA FOWLER                            HILDA FOWLER                             HILDA FOWLER
3544 HIGHWAY 106 E                      3544 HWY 106 E                           3544 HWY 106 EAST
GEORGIANA, AL 36033                     GEORGIANA, AL 36033                      GEORGIANA, AL 36033




HILDA LAU                               HILDA LOVE                               HILDA RHOTON
860 RAMBLING ROSE                       12596 N. MAIN ST                         251 GASS ROAD
CONYERS, GA 30012                       TRENTON, GA 30752                        TOMPKINSVILLE, KY 42167




HILDA STRENGTH                          HILDA TOMPKINS                           HILDA TYRE
245 RUTLAND CIRCLE                      PO BOX 296                               811 DEATSVILLE HWY APT B5
LAGRANGE, GA 30241                      MONTICELLO, MS 39654                     MILLBROOK, AL 36054




HILEX POLY CO LLC                       HILL & BROOKS COFFEE CO                  HILL, JACK
ATTN ANTHONY RIZZO VP SALES             PO BOX 6219                              PO BOX 486
101 E CAROLINA AVE                      MOBILE, AL 36660                         REIDSVILLE, GA 30453
HARTSVILLE, SC 29550




HILLARY MORGAN                          HILLARY RICHARDSON                       HILLARY RICHARDSON
10024 STAFF CIRCLE                      238 HARTFIELD DR                         238 HARTFIELD DR.
ABERDEEN, MS 39730                      MEDINA, TN 38355                         MEDINA, TN 38355




HILLARY RUNKLES                         HILLIARY WILLIAMS                        HILLSIDE CANDY LLC
2809 CRESTRIDGE DRIVE                   202 COWARTS RD                           ATTN DAN MOORE, CS ACCT EXEC
CENTERVILLE, TN 37033                   HINESVILLE, GA 31313                     35 HILLSIDE AVE
                                                                                 HILLSIDE, NJ 07205
HILLSIDE CANDY        Case     19-11984-CSS
                                         HILLSIDEDoc  36
                                                  CANDY     Filed 09/10/19     PageHILLSIDE
                                                                                    602 ofCANDY
                                                                                            1514
ATTN DAN MOORE, CS ACCT EXEC              ATTN JIM HUTCHINS, SVP SALES & MKT       ATTN LORRAINE LEYDEN
35 HILLSIDE AVE                           35 HILLSIDE AVE                          35 HILLSIDE AVE
HILLSIDE, NJ 07205                        HILLSIDE, NJ 07205                       HILLSIDE, NJ 07205




HILLSMAN PROPERTIES                       HILTON ROBERTS                           HIMMEL NUTRITION INC.
1006 W TAFT, 350                          363 FIFTH STREET                         LARRY DECO
SAPULPA, OK 74066                         MONTICELLO, MS 39654                     PO BOX 5329
                                                                                   LAKE WORTH, FL 33466




HINDS CNTY JUSTICE COURT                  HINDS CO. TAX COLL.                      HINDS CO. TAX COLL.
407 E PASCAGOULA-SUITE330                 316 S PRESIDENT ST                       PO BOX 1727
PO BOX 3490                               JACKSON, MS 39201                        JACKSON, MS 39215
JACKSON, MS 39207




HINDS COUNTY TAX COLLECTR                 HINDS COUNTY TAX COLLECTR                HINES NUT COMPANY
127 W MAIN ST                             PO BOX 51                                990 S SAINT PAUL STREET
RAYMOND, MS 39154                         RAYMOND, MS 39154                        DALLAS, TX 75201-6120




HINESVILE FIRE DEPARTMENT                 HINESVILLE POLICE DEPT.                  HINKLER BOOKS PTY LTD
103 LIBERTY ST.                           123 E. MARTIN LUTHER                     45-55 FAIRCHILD ST.
HINESVILLE, GA 31313                      KING DR.                                 HEATHERTON, VIC 3202
                                          HINESVILLE, GA 31313                     AUSTRALIA




HIP CHONG TOYS MANUFACTUR                 HI-SPEED INDUSTRIAL SERV                 HI-TECH PHARMACAL CO INC
28 CANTON RD.                             7030 RYBURN DRIVE                        DBA HEALTH CARE PRODUCTS
RM.801 8/F LIPPO SUN PLAZ                 MEMPHIS, TN 38053                        369 BAYVIEW
GREENSBORO, NC 27407                                                               AMITYVILLE, NY 11701




HITT ENTERPRISES INC                      HITT ENTERPRISES INC                     HK JIANHUI FURNITURE TR LIMITED
ATTN DONN HITT, PRES/CEO                  ATTN JASON CUNNINGHAM                    YANWU COMER DALINGSHAN
124 B COMMERCIAL AVE                      124 B COMMERCIAL AVE                     TOWN DONGGGUAN CITY
LOWELL, AR 72745                          LOWELL, AR 72745                         GUANGDONG CHINA
                                                                                   CHINA



HK NEW PLAN EXCHANGE PROP                 HK SHUNFU CRAFTS LTD TR                  HK TAIHUI INDUSTRIAL CO LIMITED
C/O CENTRO NP LLP REIT                    SHUNFU BLD. SIJIA IND                    ATTN JAMES GAN, PRESIDENT
19 (CNP)                                  ZONE DAXIAMEI TOWN                       FLAT/RM 918 9/F NAN FUNG CENTRE
PO BOX 841530                             NANAN                                    264-298 CASTLE PEAK RD
DALLAS, TX 75284-1530                     QUANZHOU FUJIAN 362003000 CHINA          TSUEN WAN NT, HONG KONG HONG KONG



HK TAIHUI INDUSTRIAL CO LIMITED           HODEDAH IMPORT INC                       HODGES COKESBURG FIRE
ATTN VINCENT DU, PRESIDENT                ATTN DAVID KHADIDEH, VP OF SALES         185 MANESS DRIVE
FLAT/RM 918 9/F NAN FUNG CENTRE           870 STANLEY AVE                          HODGES, SC 29653
264-298 CASTLE PEAK RD                    BROOKLYN, NY 11208
TSUEN WAN NT, HONG KONG HONG KONG



HOFFMANS TRADE GROUP LLC                  HOFFMASTER GROUP DBA                     HOFFMASTER GROUP INC
PAT SMITH                                 CREATIVE CONVERTING                      HOFFMASTER CREATIVE
12 GLENNON ROAD                           2920 N MAIN ST.                          CONVERTING GMSP
LATHAM, NY 12110                          OSHKOSH, WI 54901                        2920 N MAIN STREET
                                                                                   OSHKOSH, WI 54901
                       Case
HOGAN DEDICATED SERVICES  LLC 19-11984-CSS     Doc 36 SERVICES
                                        HOGAN DEDICATED    Filed 09/10/19
                                                                   LLC         PageHOGAN
                                                                                    603 of 1514 SERVICES LLC
                                                                                         DEDICATED
ATTN MR DAVID HOGAN, PRESIDENT          ATTN MR STEVEN C SPIESS, VP OF SALES       HOGAN TRANSPORTS INC.
85 CORPORATE WOODS DR                   2150 SCHUETZ RD STE 210                    2150 SCHUETZ RD STE 210
BRIDGETON, MO 63044                     ST LOUIS, MO 63146                         ST LOUIS, MO 63146




HOGAN LOGISTICS INC                      HOHNER INC.                               HOLIDAY CONTAINER DIV OF
2150 SCHUETZ RD STE 210                  PACESETTER MARKETING                      HOLLOWAY INC.
ST LOUIS, MO 63146                       392 CLUB VIEW DRIVE                       790 S. 4TH STREET
                                         LAWRENCEVILLE, GA 30043                   MEMPHIS, TN 38126




HOLIDAY INN EXPRESS AND SUITES           HOLIDAY INN EXPRESS                       HOLIDAY INN EXPRESS
SUITES                                   2600 NORTH HERVEY                         HOTELS & SUITES
115 SUNNY DRIVE                          HOPE, AR 71801                            165 CHAFFIN PLACE
CANTON, MS 39046                                                                   MURFREESBORO, TN 37129




HOLIDAY INN SOUTHAVEN MS                 HOLIDAY ISLAND DEVELOPMENT CORP           HOLIDAY ISLAND DEVELOPMENT CORP
H H SOUTHAVEN HOTEL LLC                  2 HOLIDAY ISLAND DR                       ATTN THOMAS H DEES, PRESIDENT
280 MARATHON WAY                         HOLIDAY ISLAND, AR 72632                  PO BOX 3040
SOUTHAVEN, MS 38671                                                                HOLIDAY ISLAND, AR 72631




HOLIDAY ISLAND FIRE                      HOLIDAY ISLAND SUBURBAN IMPROVEMENT       HOLIDAY TIMES UNLIMITED INC
DEPARTMENT                               DIST                                      ATTN STANLEY GELLER - VP
251 HOLIDAY ISLAND DRIVE                 110 WOODSDALE DRIVEHOLIDAY                UNIT 7, 2FL, TOWER 1 HARBOUR CENTRE
HOLIDAY ISLAND, AR 72631                 ISLAND, AR 72631                          1 HOK CHEUNG
                                                                                   HUNG HOM, KOWLOON, HONG KONG CHINA



HOLIDAY TIMES UNLIMITED INC              HOLLAND BEAUTY CORP                       HOLLAND BEAUTY CORP
ATTN STANLEY GELLER, EVP                 ATTN ART VAN ZANTEN, VP                   ATTN ELLEN VACHO REED
80 VOICE RD                              8480 N 87TH ST                            8480 N 87TH ST
CARLE PLACE, NY 11514                    MILWAUKEE, WI 53224                       MILWAUKEE, WI 53224




HOLLEY WHITED                            HOLLIE GREENE                             HOLLIE JENNINGS
105 DEER WALK DRIVE                      226 WILSON ST NW D41                      909 MANSARD DR 215
MARION, AR 72364                         LENOIR, NC 28645                          BIRMINGHAM, AL 35209




HOLLIE JENNINGS                          HOLLIE PEEL                               HOLLIE TIPPITT
9145 SAND RIDGE ROAD                     387 OLD TOWNE BRANCH ROAD                 81 CLARK CIRCLE STREET
CITRONELLE, AL 36522                     WAYNESBORO, TN 38485                      WEST POINT, MS 39773




HOLLINGSWORTH PAVING INC.                HOLLISE COXWELL                           HOLLY & SHELBY LOCKHART
1633 FERRELL PARK DRIVE                  820 VANITY FAIR AVENUE APT.3H             2276 COUNTY HIGHWAY 103
MEMPHIS, TN 38116                        BUTLER, AL 36904                          HAMILTON, AL 35570




HOLLY BARNARD                            HOLLY BROCK                               HOLLY BURCHAM
37 CLEMENTS                              222 RUCKER ROAD                           PO BOX 6331
CONWAY, AR 72032                         RUTHERFORDTON, NC 28139                   BOSSIER CITY, LA 71111
HOLLY COLBERT REEVES Case   19-11984-CSS     Doc 36
                                      HOLLY COLBERT      Filed 09/10/19   PageHOLLY
                                                                               604 CULLOP
                                                                                    of 1514
1218 WILLIAMSBURG DRIVE               1218 WILLIAMSBURG DR                    130 CHAD WAYNE DR
AMORY, MS 38821                       AMORY, MS 38821-1944                    MURRAY, KY 42071




HOLLY CUNNINGHAM                      HOLLY DRIZNER                           HOLLY FOWLER
20013 A CUNNINGHAM DR                 538 CR 2262                             611 WARREN AVE.
ABERDEEN, MS 39730                    BERRYVILLE, AR 72616                    PORTAGEVILLE, MO 63873




HOLLY FREEMAN                         HOLLY GARCIA                            HOLLY GIESKE
58 MISTLETOE APT B5                   14477 FM 2868                           141 HILL RD
DUMAS, AR 71639                       FLINT, TX 75762                         LORETTO, TN 38469




HOLLY HAWKINS                         HOLLY HILL AND DEL LTD                  HOLLY HILL AND DEL LTD
488 RUDD RD.                          C/O MARIN RAWSON & WOOSLEY PC           C/O MAYNARD & BARTLETT
MONTICELLO, FL 32344                  2 METROPLEX DR, STE 102                 REALTY GROUP LLP
                                      BIRMINGHAM, AL 35209                    31 SOUTH CENTER STREET
                                                                              WINDER, GA 30680



HOLLY HORTON                          HOLLY JACKSON                           HOLLY LEE
474 RED FOX RD                        9 CR 1125                               850 BROAD ST, APT. K-6
COLUMBUS, NC 28722                    BOONEVILLE, MS 38829                    HAWKINSVILLE, GA 31061




HOLLY LUCKY                           HOLLY MCCASKILL                         HOLLY MORRIS
136 E J LUCKY RD                      3471 ROBERTSON GIN RD                   346 D&C SUBDIVISION
MAGEE, MS 39111                       HERNANDO, MS 38632                      DRESDEN, TN 38225




HOLLY PARKER                          HOLLY PARKER                            HOLLY PEEBLES
1321 MARGARET ST                      1321 MARGARET ST.                       2054 OLD CHARLESTON RD
OCEAN SPRINGS, MS 39564               OCEAN SPRINGS, MS 39564                 SALUDA, SC 29138




HOLLY PENDERGRAPH                     HOLLY RACHEL                            HOLLY RALEY
119 POLLY CR                          1011 BOYD LN                            511 N CARDINAL DR
ANGIER, NC 27501                      MCCOMB, MS 39648                        MOUNTAIN HOME, AR 72653




HOLLY REEVES                          HOLLY RODEN                             HOLLY SHEARER
1218 WILIAMSBURG DRIVE                211 PROSPERITY WAY                      181 WEST COURT STREET APT 4
AMORY, MS 38821                       MUSCLE SHOALS, AL 35661                 RUTHERFORDTON, NC 28139




HOLLY SHUMAN                          HOLLY SPRINGS AG. CENTER                HOLLY SPRINGS FIRE
1699 TONY RD                          PO BOX 1045                             DEPARTMENT
METTER, GA 30439                      FOXWORTH, MS 39483                      127 W. FALCONER AVENUE
                                                                              HOLLY SPRINGS, MS 38635
HOLLY SPRINGS POLICE Case        19-11984-CSS     Doc 36
                                           HOLLY STEWART       Filed 09/10/19   PageHOLLY
                                                                                     605 STINSON
                                                                                          of 1514
DEPARTMENT                                 327 OLD CENTERPOINT ROAD                 207 SUNNY ST.
440 N MEMPHIS ST.                          NASHVILLE, AR 71852                      LAFAYETTE, LA 70501
HOLLY SPRINGS, MS 38632




HOLLY TAYLOR                               HOLLY THIBODEAUX                         HOLLY WALKER
50017 TERRY RD                             406 LOUISIANA AVE                        804 S WALNUT
ABERDEEN, MS 39730                         LAKE ARTHUR, LA 70549                    WINNSBORO, TX 75494




HOLLYWOOD BEAUTY                           HOLLYWOOD BEAUTY                         HOLLYWOOD BEAUTY
ATTN MAUREEN COCON                         ATTN STEVEN FRIEDMAN, VP                 TYRONE BURROODOS
1578 NW 165TH ST                           1578 NW 165TH ST                         1575 WEST 165TH STREET
MIAMI, FL 33169                            MIAMI, FL 33169                          MIAMI, FL 33169




HOLLYWOOD RIBBON INDUSTRI                  HOLLYWOOD SHOPPING CENTER INC            HOLMES COUNTY TAX
3400 E. MEDFORD ST.                        ATTN DICK NORTON                         224 N WAUKESHA
LOS ANGELES, CA 90063                      1634 HOLLYWOOD DR                        BONIFAY, FL 32425
                                           JACKSON, TN 38301




HOLMES COUNTY                              HOLMES COUNTY                            HOMAYOUN ZOLMAGHARIAN
1 COURT SQ                                 PO BOX 449                               85 HILLSIDE DRIVE APT 3
LEXINGTON, MS 39095                        LEXINGTON, MS 39095                      EUREKA SPRINGS, AR 72631




HOME AND BUSINESS                          HOME DEPOT                               HOME DIRECT ENTERPRISE
CONSUMER PRODUCTS LLC                      4300 N GETWELL RD                        STEVE HOOVER
21 BROOK ST SUITE 15                       MEMPHIS, TN 38118                        18 E NORTH TOWER
SEEKONK, MA 02771                                                                   FUSIAN
                                                                                    CHINA



HOME DYNAMIX LLC                           HOME DYNAMIX                             HOME DYNAMIX
100 PORETE AVE                             ATTN MIN ZHU                             ATTN SERGE KROUGLIAK, AR MGR
NORTH ALRINGTON, NJ 07031-5418             ONE CAROL PLACE                          ONE CAROL PLACE
                                           MOONACHIE, NJ 07074                      MOONACHIE, NJ 07074




HOME DYNAMIX                               HOME ESSENTIALS & BEYOND                 HOME ESSENTIALS & BEYOND
ATTN STEVEN L ROSENBERG, VP NATL           ATTN ISAAC MANDEL                        ATTN JOSEPH AGNES, CMO
ACCTS                                      200 THEODORE CONRAD DR                   200 THEODORE CONRAD DR
ONE CAROL PLACE                            JERSEY CITY, NJ 07305                    JERSEY CITY, NJ 07305
MOONACHIE, NJ 07074



HOME ESSENTIALS & BEYOND                   HOME FASHION DISTRIBUTORS                HOME FASHIONS INTL INC.
ATTN SAM NOE                               655 POST RD                              C/O HOME FASHIONS INTL
200 THEODORE CONRAD DR                     WELLS, ME 04090                          315 5TH AVE SUITE 601
JERSEY CITY, NJ 07305                                                               NEW YORK, NY 10016




HOME FASHIONS INTL LLC                     HOME FASHIONS INTL                       HOME FASHIONS INTL
ATTN THOMAS HEALY, PRESIDENT               ATTN JUSTIN JONES                        ATTN NIKKI MULLINAX, CSR
418 CHANDLER DR                            418 CHANDLER DR                          418 CHANDLER DR
GAFFNEY, SC 29340                          GAFFNEY, SC 29340                        GAFFNEY, SC 29340
HOME PLUS AMERICA          Case 19-11984-CSS    Doc 36 COMPANY
                                          HOME PRODUCTS  Filed 09/10/19      PageHOME
                                                                                  606PRODUCTS
                                                                                      of 1514 INT-NORTH AMERICA INC
431 SOUTH STREET                          KELVIN ARMSTRONG                       ATTN GEORGE HAMILTON
PLANCI, IL 60545                          PO BOX 1245                            4501 W 47TH ST
                                          CHATSWORTH, GA 30705                   CHICAGO, IL 60632




HOME TRADITIONS & TEXTILE                 HOME TRENDS INTERNATIONAL INC          HOME TRUST BANK
DAVID MASSARE                             ATTN SUSY ABULAF                       341 NORTH TRADE STREET
3245 W MAINST. STE235-161                 10505 NORTHRIDGE HILL DR               TRYON, NC 28782
FRISCO, TX 75034                          CHATSWORTH, CA 91311




HOME TRUST BANK                           HOMEDICS                               HOMEJMAX ENTERPRISE TR
8583 CAROLINA BLVD                        3000 PONTIAC TRAIL                     (HK) LIMITED
CANTON, NC 28721                          COMMERCE TOWNSHIP, MI 48390            8F 262 LN 416 CHAO HUT RD
                                                                                 NINGBO
                                                                                 NINGO ZHEJIANG 315040 CHINA



HOMELAND FEDERAL SAVINGS BANK             HOMELESS VETERANS                      HOMEOLAB USA LLC
380 CENTRAL ST.                           OUTREACH CENTER                        1200 RUE BEAULAC
COLUMBIA, LA 71418                        301 MCCRAY DRIVE                       ST-LAURENT, QC H4R 1R7
                                          ALBANY, GA 31701                       CANADA




HOMER BUTLER                              HOMER CAREATHERS                       HOMER FIRE DEPARTMENT
315 PARKVIEW RD APT G-46                  PO BOX 414                             400 EAST MAIN STREET
IVA, SC 29655                             FAYETTEVILLE, TN 37334                 HOMER, LA 71040




HOMER HARRIS                              HOMER JENNINGS                         HOMER LEWIS
906 SUNSET DRIVE                          30 CRUSE LN 3130                       111 CEMETERY RD
STAR CITY, AR 71667-5358                  LINCOLN, AL 35096-6464                 BRANDON, MS 39042




HOMER POLICE DEPT                         HOMER WORSHAM                          HOMERVILLE GA FIRE DEPT
420 EAST MAIN STREET                      3380 HWY 178 WEST                      20 S COLLEGE ST
HOMER, LA 71040-3949                      HOLLY SPRINGS, MS 38635                HOMERVILLE, GA 31634




HOMESTEAD VILLAGE                         HOMEWARE CHINA CO LTD                  HOMEWOOD FIRE DEPARTMENT
6500 POPLAR AVENUE                        CTR 555 N PANYU AVE PANYU              1903 29TH AVE. SO.
MEMPHIS, TN 38132                         DSTR GUANGZHOU                         HOMEWOOD, AL 35209
                                          GUANGDONG 511400
                                          CHINA



HOMEWOOD POLICE                           HOMIER DISTRIBUTING INC.               HONESTY MOORE
DEPARTMENT                                84 COMMERCIAL RD.                      4803 HIGHWAY 60
1833 29TH AVE. SO.                        HUNTINGTON, IN 46750                   VAN BUREN, AR 72956
HOMEWOOD, AL 35209




HONEY CREEK BEE FARM                      HONEYWELL INTELLIGRATED                HONG KONG CHINA ELECTRIC
1700 FLAT SHOALS RD                       ATTN BRIAN ROBINSON, ACC MANAGER       12F MONGKOK HARBOUR CTR
CONYERS, GA 30013                         7901 INNOVATION HWY                    638 SHANGHAI ST MONGKOK
                                          MASON, OH 45040                        KOWLOON HONG KONG
                                                                                 HONG KONG
HONG KONG KEYTIME      Case   19-11984-CSS    Doc 36TECHNOLOGY
                                        HONGBAOYUAN     Filed 09/10/19
                                                               CO        PageHONGKONG
                                                                              607 of 1514
                                                                                      SHUNFU CRAFTS LTD
INDUSTRIAL CO. LTD.                     105 PINKUI RD                        SHUNFU BLDG, SIJIA IND ZONE
RM.506 BLK-A WANLI COMM.                PINSHAN                              DAXIAMEI TOWN
ZONE NANCUN PANYA DISTR.                SHENZHEN                             QUANZHOU
GUANGZHOU 511004420 CHINA               GUANGDONG CHINA                      FUJIAN 362300 CHINA



HONIGMAN MILLER SCHWARTZ                HONORABLE VETERAN HOMES              HOODENPYLE FAMILY PROPERTIES INC
AND COHN LLP                            6043 INGRAM DRIVE                    1940 INDEPENDENCE AVE
2290 FIRST NATIONAL BLDG                CONTACT: CLAUDINE SANDERS            VIERA, FL 32940
660 WOODWARD AVE                        BATON ROUGE, LA 70812
DETROIT, MI 48226-3506



HOODENPYLE FAMILY PROPERTIES INC        HOODENPYLE FAMILY                    HOOPER SALES CO INC
4450 LAKE WASHINGTON RD                 PROPERTIES LP                        316 N 5TH ST
MELBOURNE, FL 32934                     1940 INDEPENDENCE AVE                WEST MEMPHIS, AR 72301
                                        VIERA, FL 32940




HOOTIE LLC                              HOOTIE LLC                           HOOTIE LLC
ATTN ADONNA SMITH                       C/O HERITAGE BANK                    C/O HERITAGE BANK
5534 CYPRESS LAKE TRL                   1725 DOW STREET                      365 LAKES BLVD
LAKE PARK, GA 31636                     VALDOSTA, GA 31601                   LAKE PARK, GA 31636




HOOVER FIRE DEPARTMENT                  HOOVER INC                           HOOVER INC
2020 VALLEYDALE RD.                     ATTN DAN GREGORY, PRESIDENT          ATTN SIL BATTELLI
HOOVER, AL 35246                        7005 COCHRAN RD                      7005 COCHRAN RD
                                        GLENWILLOW, OH 44139                 GLENWILLOW, OH 44139




HOOVER POLICE DEPARTMENT                HOPE AKINS                           HOPE BECK
100 MUNICIPAL DRIVE                     907 S.5TH ST                         1935 DRAYTON STREET APT 178
HOOVER, AL 35246                        CORDELE, GA 31015                    NEWBERRY, SC 29108




HOPE BOWEN                              HOPE ENTERPRISE CORP                 HOPE FIRE DEPARTMENT
3217 PATTERSON DRIVE                    4 OLD RIVER PLACE                    308 EAST 2ND
PEARL, MS 39208                         JACKSON, MS 39202                    HOPE, AR 71801




HOPE GIBSON                             HOPE HARRELSON                       HOPE JONES
72 MOUNT OLIVE ROAD                     28 CHLOE COVE                        243 GA HWY 11
PLUMBERVILLE, AR 72127-8876             BOONEVILLE, MS 38829                 SOCIAL CIRCLE, GA 30025




HOPE KENDRICK                           HOPE MARTIN                          HOPE PARKER
1780 ROSEMARY RD                        10227 CRIMSON LANE                   1183 HWY 2
TERRY, MS 39170                         DARDANELLE, AR 72834                 CORINTH, MS 38834




HOPE PITTS-REEDY                        HOPE POLICE DEPARTMENT               HOPE ROSE LLC.
75 PITTS LANE                           PO BOX 1346                          NEIL BLOOMFIELD
BASSFIELD, MS 39421                     HOPE, AR 71802                       150 LAKE LYMAN HEIGHTS
                                                                             LYMAN, SC 29365
HOPE TAYLOR              Case 19-11984-CSS    Doc 36
                                        HOPE UHER         Filed 09/10/19   PageHOPE
                                                                                608WEBB
                                                                                    of 1514
24 APPLE DRIVE                          112 BOYD LAKE BRANCH RD                4105 N.W. COUNTY RD. 150
LAKELAND, GA 31635                      GRACEY, KY 42232                       JASPER, FL 32052




HOPE WEBB-RIST                          HOPE WEST                              HOPKINS MANUFACTURING CORP
40 WILLIAMS RD                          158 LAKE FAIRCREST DRIVE               ATTN BRADLEY T KRAFT
PERKINSTON, MS 39573                    ELDORADO, AR 71730                     428 PEYTON ST
                                                                               EMPORIA, KS 66801




HOPKINS MANUFACTURING CORP              HOPKINSVILLE FIRE                      HOPKINSVILLE MILLING CO. INC.
PO BOX 411674                           DEPARTMENT                             PO BOX 669
KANSAS CITY, MO 64141                   116 W.1 ST. STREET                     HOPKINSVILLE, KY 42241-0669
                                        HOPKINSVILLE, KY 42240




HOPKINSVILLE POLICE                     HORACE J BAILEY                        HORACIA WASHINGTON
DEPARTMENT                              100 WILDWOOD DRIVE                     3531 FOREST DR
112 W. 1ST. STREET                      ANDALUSIA, AL 36421                    GREENVILLE, MS 38703
HOPKINSVILLE, KY 42240




HORIZON FREIGHT SYS INC.                HORIZON GROUP INVESTMENTS              HORIZON GROUP USA
PO BOX 70242                            C/O MIKE RAEISGHASEM                   ATTN ROSHAN WIJERAMA
CLEVELAND, OH 44190                     5747 AVONLEY CREEK DR                  45 TECHNOLOGY DR
                                        SUGAR HILL, GA 30549                   WARREN, NJ 07059




HORIZON GROUP USA                       HORIZON NY INC.                        HORMECHA PHILLIPS
PO BOX 5467                             3771 ENVIRON BLVD STE 648              605 S. LEROY ST
CAROL STREAM, IL 60197-5467             LAUDERHILL, FL 33319                   METTER, GA 30439




HORN BEVERAGE CO INC                    HORN LAKE CHAMBER OF COMMERCE          HORTON FAMILY HOLDINGS LLC
ATTN DONNA HORN                         3040 GOODMAN ROAD W.                   1331 MAIN STREET
104 INDUSTRIAL BLVD                     SUITE 2A                               2010 WEST MAIN
TROY, AL 36081                          HORN LAKE, MS 38637                    SWEET HOME, OR 97386




HORTON FAMILY HOLDINGS LLC              HORTON FAMILY HOLDINGS                 HORTON MARKUS
C/O STEVEN E HANSCAM                    C/O RICK SELLERS                       16135 LEXINGTON
PO BOX 448                              PO BOX 251711                          LEXINGTON, MS 39095
SWEETHOME, OR 97386                     LITTLE ROCK, AR 72225




HOSE MONDRAGON                          HOSIERY NETWORK INC                    HOSLEY CHINA INDUSTRIES LTD
257 MARIAS SALINE ROAD                  10 W 33RD ST 1209                      701 KOWLOONBAY INTL TRADE & EXH
CROSSETT, AR 71635                      NEW YORK, NY 10001                     CENTRE
                                                                               1 TRADEMART DRIVE
                                                                               KOWLOONBAY INTL TRADE & EXHIBIT CNTR
                                                                               KOWLOON BAY, HONG KONG HONG KONG


HOSLEY INTL INC                         HOSPITALITY MINTS LLC                  HOSPITALITY MINTS LLC
20530 STONY ISLAND AVE                  213 CANDY LN                           SOUTHERN PROFESSIONALS
LYNWOOD, IL 60411                       BOONE, NC 28607                        121 OLDE HERITAGE WAY
                                                                               WOODSTOCK, GA 30188
HOSPPAC                  Case 19-11984-CSS    Doc
                                        HOSTESS    36 LLC
                                                BRANDS  Filed 09/10/19     PageHOSTESS
                                                                                609 ofBRANDS
                                                                                       1514 LLC
9521 BROOKLINE AVENUE                    ATTN RICH SEBAN                       PO BOX 873005
BATON ROUGE, LA 70809                    1 E ARMOUR AVE                        KANSAS CITY, MO 64187
                                         KANSAS CITY, MO 64187




HOSTFULL TOYS MFG LTD                    HOSUK YU                              HOT CONCEPTS LLC
UNIT NO 1-3, 5/F, PACIFIC TRADE CENTRE   SEVEN STAR ENTERPRISES INC            16885 VIA DEL CAMPO CT.
NO 2 KAI HING ROAD                       2600 WAGGONER AVENUE                  SAN DIEGO, CA 92127
KOWLOON BAY, HONG KONG                   SHREVEPORT, LA 71108
HONG KONG



HOT GRAPHICS PRINTING INC                HOT PINK INC                          HOT SHOT INC
ATTN LYNN BLURTON, PRESIDENT             ATTN BARRY WEISSBERG                  ATTN GLEN PERRY
5241 ELMORE RD                           120 BETHPAGE RD, STE 207              112 W 34RD ST
MEMPHIS, TN 38134                        HICKSVILLE, NY 11801                  NEW YORK, NY 10120




HOT SHOT INC                             HOT SPRING COUNTY TAX CO              HOTEL & RESTAURANT SUPPLY
ATTN HY DAVID                            210 LOCUST STREET                     3750 WINCHESTER ROAD
112 W 34RD ST                            MALVERN, AR 72104                     MEMPHIS, TN 38118
NEW YORK, NY 10120




HOUSE AUTRY MILLS INC                    HOUSE AUTRY MILLS INC                 HOUSE OF CHEATHAM INC
PO BOX 460                               PO BOX 480                            ATTN MICHAEL A BARKER, SVP SALES/MKTG
FOUR OAKS, NC 27524                      FOUR OAKS, NC 27524                   1550 ROADHAVEN DR
                                                                               STONE MOUNTAIN, GA 30083




HOUSE-HASSON HARDWARE CO                 HOUSEWARES INTERNATIONAL              HOUSEWARES INTL
3125 WATER PLANT ROAD                    C/O STEPHEN LOVE                      ATTN SEAN SOLOUKI
KNOXVILLE, TN 37901                      6015 RANDOLPH STREET                  6015 RANDOLPH ST
                                         COMMERCE, CA 90040                    COMMERCE, CA 90040




HOUSTON CO COMMISSIONER                  HOUSTON CO COMMISSIONER               HOUSTON CO COMMISSIONER
200 CARL VINSON PKWY                     462 N OATES ST                        PO BOX 6406
WARNER ROBINS, GA 31088                  6TH FLR                               DOTHAN, AL 36302
                                         DOTHAN, AL 36303




HOUSTON CO COMMISSIONER                  HOUSTON CO TRUSTEE                    HOUSTON CO TRUSTEE
PO BOX 7799                              4725 E MAIN ST                        PO BOX 2105
WARNER ROBBINS, GA 31095                 ERIN, TN 37061                        ERIN, TN 37061




HOVATER PROPERTIES INC                   HOVATER PROPERTIES                    HOWARD ALLEN RAINWATER
300 TIM ST                               C/O MCDOWELL, BEASON & HAMILTON       462 DOGWOOD SOUTH LANE
RUSSELLVILLE, AL 35653                   507 NORTH JACKSON                     HAUGHTON, LA 71037
                                         PO BOX 818
                                         RUSSSELLVILLE, AL 35653



HOWARD BERGER CO LLC                     HOWARD BOSELY                         HOWARD BROS OF CROSSETT INC
ATTN ROBERT S WINTERSTEIN, PRESIDENT     1003 N. KADE LANE                     3030 AURORA
324A HALF ACRE RD                        LAKE CHARLES, LA 70605                MONROE, LA 71201
CRANBURY, NJ 08512
HOWARD BROWN            Case 19-11984-CSS
                                       HOWARDDoc 36SLOAN
                                              BRUCE   Filed 09/10/19   PageHOWARD
                                                                            610 ofCOUNTY
                                                                                   1514 TAX COLLECT
3776 WISTERIA CV                       115 DOWNS RD                        421 N MAIN ST
MEMPHIS, TN 38116                      BAY SPRINGS, MS 39422-7412          NASHVILLE, AR 71852




HOWARD COUNTY TAX COLLECT              HOWARD D DRAKE                      HOWARD DAVIS
PO BOX 36                              7604 EASTOVER BLVD                  4088 TARRY PARK 3
NASHVILLE, AR 71852                    OLIVE BRANCH, MS 38654-1017         MEMPHIS, TN 38118




HOWARD F PATTERSON                     HOWARD FOODS INC                    HOWARD GOODMAN
PO BOX 766                             ATTN ROBERT E ROMSAVICH, VP         2215 COLLEGE AVE APT. 125
SENATOBIA, MS 38668-0766               PO BOX 2072                         MANHATTAN, KS 66502
                                       DANVERS, MA 01923




HOWARD GRANTHAM                        HOWARD HANEY                        HOWARD HOLDINGS INC. &
23 BEAUVOIR PL                         30241 OLD WREN ROAD                 SUBSIDIARY
MADISON, MS 39110                      ABERDEEN, MS 39730                  HOWARD FOODS INCORPORATED
                                                                           PO BOX 7054
                                                                           GILFORD, NH 32477-054



HOWARD HOWELL                          HOWARD HUBBARD                      HOWARD JOHNSONS ENTERPRISES
18 GILMORE LANE                        1070 FOREHAND ROAD                  ATTN JOE GALLANTE, NATIONAL ACCTS MGR
HUMBOLDT, TN 38343                     VIENNA, GA 31092                    1280 ATLANTIC HWY
                                                                           MADISON, GA 30650




HOWARD JOHNSONS                        HOWARD KENT BOSELY                  HOWARD KYLES
ENTERPRISES INC                        1003 N KADE LANE                    6039 BLACKWINGS DR
1340 TREAT BLVD SUITE 600              LAKE CHARLES, LA 70605              MEMPHIS, TN 38116
WALNUT CREEK, CA 94597




HOWARD L CAUGHRON                      HOWARD LESTER                       HOWARD MITCHELL
                                       PO BOX 151                          92 SOUTH FIRST AVENUE
                                       WINTERVILLE, GA 30683               ALAMO, GA 31055




HOWARD MORRIS                          HOWARD RAINWATER                    HOWARD RATLIFF
3114 HOLLAND DRIVE                     462 DOGWOOD SOUTH LANE              704-B SIMPSON DR.
ORLANDO, FL 32825                      HAUGHTON, LA 71037                  WINONA, MS 38967




HOWARD RUSSELL                         HOWARD SUGGS                        HOWARD T CRENSHAW
3653 HWY 151                           2100 HOUSTON CV                     112 PATRICK AVENUE
DUBACH, LA 71235                       GERMANTOWN, TN 38139                NEWTON, MS 39345




HOWARD TAYLOR                          HOWARD TILLEY                       HOWARD, LARRY
3009 CLUB COUNTRY                      23 WINGATE COVE                     129 RIVERSIDE DR
GARLAND, TX 75043                      BYHALIA, MS 38611                   SUMMERVILLE, GA 30747
HOWARDS JEWELRY INC     Case 19-11984-CSS
                                       HOWELL,Doc 36
                                               ARCHIE     Filed 09/10/19      PageHOWELL,
                                                                                   611 ofARCHIE,
                                                                                          1514 TTEE
8140 MALLORY COURT                      1038 RIVER DRIVE SW                       HOWELL FAMILY TRUST DTD 11/18/1991
CHANHASSEN, MN 55317                    DARIEN, GA 31305                          PO BOX 577
                                                                                  DARIEN, GA 31305




HOY P HODGES                            HOYU AMERICA CO                           HOYU AMERICA CO
319 E 10TH AVE                          ATTN KEVIN GRIFFIN, WH MANAGER            ATTN YOSHIHIRO SASAKI, PRESIDENT
PO BOX 1865                             6265 PHYLLIS DR                           6265 PHYLLIS DR
BOWLING GREEN, KY 42102-1865            CYPRESS, CA 90630                         CYPRESS, CA 90630




HP INDUSTRIES INC                       HP INDUSTRIES INC                         HRB DIGITAL LLC
ATTN BEN HICKMAN, SEC/TREASURER         PETE TASHIE                               ATTN HEATHER WATTS, GM-DIGITAL
415 W HICKORY ST                        3059 FOREST HILL IRENE RD                 ONE H&R BLOCK WAY
KIRKSVILLE, MO 63501                    GERMANTOWN, TN 38138                      KANSAS CITY, MO 64105




HRB DIGITAL LLC                         HRB DIGITAL LLC                           HS REALTY LLC
ATTN JOE AQUINO, SR OPERATIONS          ATTN RYAN COLERICK                        ATTN CINDY ANDERSON,
ANALYST                                 ONE H&R BLOCK WAY                         SECRETARY/TREASURER
ONE H&R BLOCK WAY                       KANSAS CITY, MO 64105                     D/B/A HS REALTY
KANSAS CITY, MO 64105                                                             3119 BRAINTREE RD
                                                                                  FRANKLIN, TN 37069


HS REALTY LLC                           HUAJUN TOYS CO LTD                        HUB ENTERPRISES INC
ATTN JAMES ANDERSON                     ATTN BERRY CHAN, VP                       ATTN LAKISHA M MALBROUGH
3119 BRAINTREE RD                       ROOM 501, INTER-CONTINENTAL PLAZA         PO BOX 3162
FRANKLIN, TN 37069                      94 GRANVILLE RD, TSIM SHA TSUI EAST       LAFAYETTE, LA 70502
                                        KOWLOON, HONG KONG HONG KONG



HUB INTERNATIONAL LIMITED               HUB INTERNATIONAL MIDWEST LTD             HUB INTERNATIONAL OF CALIFORNIA INC
601 OAKMONT LANE                        ATTN RALPH COLAO, HEALTH & PERF           6101 W CENTINELA AVE STE 210
SUITE 400                               OFFICER                                   CULVER CITY, CA 90230
WESTMONT, IL 60559-5570                 55 E JACKSON BLVD
                                        CHICAGO, IL 60604



HUB INTL MIDWEST                        HUBERT HUNNICUTT                          HUDSONS CAPITAL ASSETS LLC
15174 COLLECTIONS CTR DR.               436 PARK AVENUE                           PO BOX 711
CHICAGO, IL 60693                       CRAWFORD, GA 30630                        HATTIESBURG, MS 39403




HUE & I INC                             HUEYTOWN FIRE AND RESCUE                  HUEYTOWN POLICE
ATTN CHRIS YOON, VP                     1318 HUEYTOWN RD                          1318 HUEYTOWN RD
821 S GLADYS AVE                        HUEYTOWN, AL 35023                        HUEYTOWN, AL 35023
LOS ANGELES, CA 90021




HUFF PHARMACY                           HUFFMAN HOSIERY MARKETING                 HUGFUN INTERNATIONAL HONGKONG LTD
PO BOX 100                              4919 HICKORY BLVD.                        ATTN LAURIE DAWSON, VP
405 MAIN ST.                            GRANITE FALLS, NC 28630                   1255 BIXBY DR
LEAKSVILLE, MS 39451                                                              CITY OF INDUSTRY, CA 91745




HUGFUN INTERNATIONAL HONGKONG LTD       HUGFUN INTERNATIONAL HONGKONG LTD         HUGH J CALDWELL
ATTN LAURIE DAWSON, VP                  ATTN SAMMI RUAN                           743 SCOTLAND ROAD
18/F, GINZA SQ                          18/F, GINZA SQ                            COLDWATER, MS 38618
565-567 NATHAN RD, MONGKOK              565-567 NATHAN RD, MONGKOK
KOWLOON, HONG KONG HONG KONG            KOWLOON, HONG KONG HONG KONG
HUGH WALTERS            Case 19-11984-CSS
                                       HUGHESDoc 36 SYSTEMS
                                             NETWORK Filed 09/10/19
                                                            LLC                 PageHUGHES
                                                                                     612 ofNETWORK
                                                                                            1514 SYSTEMS LLC
2653 TANGBOURNE DR                      11717 EXPLORATION LANE                      ATTN PHILIP K OBRIEN, VP LEGAL
MEMPHIS, TN 38119                       GERMANTOWN, MD 20876                        11717 EXPLORATION LN
                                                                                    GERMANTOWN, MD 20876




HUGHES NETWORK SYSTEMS LLC              HUGO GUZMAN                                 HUGO REYNOLDS
ATTN SUSAN M BELMAR, SR CORP COUNSEL    3365 KIRBY PARKWAY                          1064 ESTATE DR
11717 EXPLORATION LN                    MEMPHIS, TN 38115                           MEMPHIS, TN 38119
GERMANTOWN, MD 20876




HUISH PERSONAL CARE.                    HUIYUAN ART & CRAFT FTY OF BOXING CTY       HUIYUAN ART & CRAFT FTY OF BOXING CTY
3639 NEW GETWELL RD                     ATTN KEVIN LV, SALES                        ATTN LU HOU ZHANG, GENERAL MANAGER
MEMPHIS, TN 38118                       NO 192 BOCHENG FIVE ROAD                    NO 192 BOCHENG FIVE ROAD
                                        BOXING, SHANDONG                            BOXING, SHANDONG
                                        CHINA                                       CHINA



HUMANA INC                              HUMBOLDT FIRE                               HUMBOLDT POLICE
ATTN LAW DEPT                           DEPARTMENT                                  DEPARTMENT
PO BOX 1438                             2030 AVONDALE ST                            1421 OSBORNE ST.
LOUISVILLE, KY 40201                    HUMBOLDT, TN 38343                          HUMBOLDT, TN 38343




HUMBOLDT UTILITIES                      HUMBOLDT UTILITIES                          HUMCO HOLDING GROUP INC.
207 SOUTH 13TH AVENUE                   PO BOX 850                                  ALAN FYKE
PO BOX 850                              HUMBOLDT, TN 38343-0850                     DEPT. 723
HUMBOLDT, TN 38343                                                                  DENVER, CO 80291-0723




HUMPHREYS COUNTY JUSTICE COURT          HUMPHREYS COUNTY TAX COLL                   HUMPHREYS COUNTY TAX COLL
COURT                                   102 CASTLEMAN ST                            PO BOX 178
102 CASTLEMAN STREET                    BELZONI, MS 39038                           BELZONI, MS 39038
BELZONI, MS 39038




HUMPHREYS COUNTY UTILITY                HUMPHREYS COUNTY                            HUNG TAI GIFTS & DECOR
PO BOX 519                              SANITATION DEPARTMENT                       IND BLDG 253 UN CHAU ST
WAVERLY, TN 37185                       COURTHOUSE ANNEX RM 1                       CHEUNG SHA WAN
                                        WAVERLY, TN 37185                           KOWLOON HONG KONG
                                                                                    HONG KONG



HUNG TAT SHING HANDCRAFT (HK) LIMITED   HUNSON TRADING LTD                          HUNT SECURITY PATROL
ATTN QIAN CHUI JUN, GENERAL MANAGER     FLAT C2-05 2/F PHASE 2                      5620 PICADILLY CIRCLE
2 FL, NO 109 SHENSHAN RD                HANG FUNG INDUSTRIAL BLDG                   GAUTIER, MS 39553
PINGSHAN DISTRICT                       2G HOK YUEN STREET
SHENZHEN CHINA                          HUNG HOM KOWLOON HONG KONG



HUNTER ARVIEW                           HUNTER BOUCHARD                             HUNTER BRUMBAUGH
2745 GORDAN LANE                        3105 THOMPSON LN                            1591 LAURA LN
WEST FRANKFORT, IL 62896                WESTMORELAND, TN 37186                      DYERSBURG, TN 38024




HUNTER C. PIEL                          HUNTER CALLAHAN                             HUNTER CARNELL
C/O SOUTHERN ILLINOIS LAW CENTER        2010 MAPLE SPRINGS RD                       1800 HUGHES RD
813 WEST MAIN STREET                    SHELBY, NC 28150                            HENDERSON, TN 38340
CARBONDALE, IL 62901
HUNTER COLLINS            Case 19-11984-CSS
                                         HUNTERDoc
                                               DALE 36   Filed 09/10/19
                                                    CUNNINGHAM            PageHUNTER
                                                                               613 ofDAVIS
                                                                                      1514
808 LITTLE JOHN ROAD                      7893 COUNTRY RD 9                   188 RIVERBEND RD
CLANTON, AL 35045                         MILLPORT, AL 35576                  LENA, MS 39094




HUNTER DENNISON                           HUNTER FAN COMPANY                  HUNTER HANSON
256 SKID RICH RD                          ROB JAMISON                         1050 UNION UNIVERSITY DR
COLLINS, GA 30421                         PO BOX 1000 DEPT.56                 JACKSON, TN 38305
                                          MEMHIS, TN 38148-0056




HUNTER HARE                               HUNTER HOLLOWAY                     HUNTER JOHNSON
430 W BREAUX                              5400 BARKSDALE BLVD                 3981 SLEEPY HOLLOW RD.
CHURCH POINT, LA 70525                    BOSSIER CITY, LA 71112              RIVES, TN 38253




HUNTER JONES                              HUNTER KIMBRO                       HUNTER M P DISABLED
105 HENRY LITTLE CIRCLE                   1269 SPEAKER TRAIL                  AMERICAN VET
PEA RRIDGE, AR 72751                      MURRAY, KY 42071                    2705 GLENHEATH DRIVE
                                                                              CONTACT: GERARD SHUSTER
                                                                              GAUTIER, MS 39553



HUNTER MACE                               HUNTER NELSON                       HUNTER OWENS
625 DEWEY                                 13 CREEK RD                         306 PINE ST
ELDORADO, IL 62930                        MORRILTON, AR 72110                 COOTER, MO 63839




HUNTER PAYNE                              HUNTER PITTS                        HUNTER PRYOR
2124 KINDLEWOOD DR                        ROUTE 473                           6261 GREENBRIER ROAD
SOUTHAVEN, MS 38672                       COAL HILL, AR 72832                 BYRDSTOWN, TN 38549




HUNTER REED                               HUNTER SMITH & DAVIS LLP            HUNTER STURGILL
130 PACE RD                               1212 NORTH EASTMAN RD.              111 REPASS RD.
PELAHATCHIE, MS 39145                     KINGSPORT, TN 37664                 MOORESBURG, TN 37811-5520




HUNTER TAYLOR                             HUNTINGDON CITY RECORDER            HUNTINGDON CITY RECORDER
102 REDWOOD CT                            12740 LEXINGTON ST                  PO BOX 668
KINGSLAND, GA 31548                       HUNTINGDON, TN 38344                HUNTINGDON, TN 38344




HUNTINGTON FIRE                           HUNTINGTON POLICE                   HUNTLEY DEAN
DEPARTMENT                                DEPARTMENT                          475 HUNTLEY ROAD
PO BOX 668                                PO BOX 668                          LOUISVILLE, MS 39339
HUNTINGTON, TN 38344                      HUNTINGTON, TN 38344




HUNTSVILLE WEST LTD PART.                 HUSQVARNA OUTDOOR PRODUCT           HUSSMANN CORPORATION
C/O BROOKHILL MGMT. CORP.                 1030 STEVENS CREEK RD.              26372 NETWORK PLACE
501 MADISON AVE-18TH FL                   AUGUSTA, GA 30907                   CHICAGO, IL 60673-1263
NEW YORK, NY 10022
                      Case 19-11984-CSS
HUTTON PROPERTIES - GREENWOOD LP     HUTTONDoc    36 Filed
                                             PROPERTIES      09/10/19
                                                        - GREENWOOD LP     PageHUTTON
                                                                                614 ofPROPERTIES
                                                                                       1514      - GREENWOOD LP
ATTN DAVID HUTTON                    ATTN DAVID HUTTON                         ATTN KAREN HOWELL
115 W MADISON ST                     115 W MADISON ST                          115 W MADISON ST
PO BOX 516                           PULASKI, TN 38478                         PO BOX 516
PULASKI, TN 38478                                                              PULASKI, TN 38478



HUTTON PROPERTIES                     HUTTON, DAVID                            HUVAL BAKERY
115 W MADISON ST                      115 W MADISON ST                         PO BOX 2339
PULASKI, TN 38478                     PULASKI, TN 38478                        LAFAYETTE, LA 70502




HYACINTH ADALADE MARTIN BOYD          HYDIA EDWARDS                            HY-KO PRODUCTS CO
1859 PRINCETON DR                     14 CLEMENT DRIVE                         ATTN BOB MAYNE, RECEIVING
LOUISVILLE, KY 40205-1853             PINE BLUFF, AR 71603                     60 MEADOW LANE
                                                                               NORTHFIELD, OH 44067




HY-KO PRODUCTS CO                     HY-KO PRODUCTS CO                        HYLANDS INC
ATTN DAN MARZOLO, VP, SALES &         ATTN LARRY DANIELS, NATIONAL ACCTS       ATTN LEE HAMILTON, EVP OF SALES
MARKETING                             MGR                                      1165 E 230 ST
60 MEADOW LANE                        60 MEADOW LANE                           CARSON, CA 90745
NORTHFIELD, OH 44067                  NORTHFIELD, OH 44067



HYLANDS INC                           HYLMA HARSHMAN                           HYPER MICROSYSTEMS INC.
DEBBY LAMPING                         69 COUNT RD 153                          1501 NORTH MICHAEL DRIVE
154 W. 131 STREET                     LAUREL, MS 39440                         WOOD DALE, IL 60191
LOS ANGELES, CA 90061




HYPNOTIC HATS LTD                     I & M INVESTMENTS                        I SINGER FASHION GROUP
ISAAC CHEREM                          PO BOX 727                               2 PHEASANT RUN
10 EAST 34TH STREET                   KOSCIUSKO, MS 39090                      OLD WESTBURY, NY 11568
6TH FLOOR
NEW YORK, NY 10018



I-20 INVESTORS LLC                    I-20 INVESTORS LLC                       I5 INC
ATTN T R REDDY                        C/O DIVERSIFIED PROPERTIES               4801 STANTON AVE
PO BOX 14954                          3112 WASHINGTON RD STE L                 LOS ANGELES, CA 90058
AUGUSTA, GA 30919-0954                AUGUSTA, GA 30907-0954




IAN ADAMS                             IAN BEER                                 IAN BUCHANAN
6948 MILTON LANE                      324 WHITETAIL LN                         304 EAST UNION STREET
SMITHDALE, MS 39664                   MONTICELLO, AR 71655                     MUNFORDVILLE, KY 42765




IAN COOPER                            IAN COX                                  IAN WHITE
53 FOREST DRIVE                       150 WEST DR                              1575 AZALEA DRIVE
TRAVELERS REST, SC 29690              MUNFORD, TN 38058                        CENTREVILLE, MS 39631




IANTHA GIASTRA                        IANTHA GIOSTRA                           IAPPAREL BRANDS LLC
178 KELLER STREET                     128 KELLER ST                            1407 BROADWAY 1721
MONROE, LA 71201                      WEST MONROE, LA 71292                    NEW YORK, NY 10018
IBERIA BANK                Case 19-11984-CSS      Doc 36
                                          IBERIA BANK          Filed 09/10/19   PageIBEX
                                                                                      615  of 1514 LTD
                                                                                         CORPORATION
8019 DESIARD STREET                        916 5TH AVE                              ATTN EDDIE OH, DIRECTOR
MONROE, LA 71203                           KINDER, LA 70648                         ROOM 1011, HOUSTON CENTRE
                                                                                    63 MODY RD, TSIMHATSUI EAST
                                                                                    KOWLOON, HONG KONG CHINA



IBM RETAIL USER GROUP                      IBOTTA INC                               IBOTTA INC
8421 LORRAINE DRIVE                        1900 16TH STREET                         ATTN BRYAN W LEACH CEO
STRONGSVILLE, OH 44149                     SUITE 400                                1660 17TH ST STE 201
                                           DENVER, CO 80202                         DENVER, CO 80202




ICA HEALTH LLC                             ICC/MARIE CALLENDERS                     ICE SERVICES LLC
PO BOX 26021                               ATTN KEVIN GREENE, VP SALES              PO BOX 3709
TUCSON, AZ 85726                           491 WEST SAN CARLOS ST                   ST AUGUSTINE, FL 32085-3709
                                           SAN JOSE, CA 95110




ICE SYSTEMS INC.                           ICEMACHINE PLUS                          ICIES PREWITT
DBA PROXYTRUST                             36 HOLLY DRIVE                           3123 RHINE LANE
PO BOX 11126                               NEWINGTON, CT 06111                      MEMPHIS, TN 38119
HAUPPAUGE, NY 11788




ICONTROL SYSTEMS USA LLC                   I-CONTROL SYSTEMS USA                    ICSAI MAJANO
ICONTROL BLDG 3919 NATIONAL DR             6903 ROCKLEDGE DRIVE                     703 SHADOW DRIVE
BURTONSVILLE, MD 20866                     SUITE 1250                               RUSSELLVILLE, AR 72802
                                           BETHESDA, MD 20817




IDA BEASLEY                                IDA BELL                                 IDA DICKARD
281 AMELIA RD PO BOX 112                   XXXXX                                    100 CANNERY RD.
BEATRICE, AL 36425                         MADISON, FL 32340                        WOODRUFF, SC 29388




IDA JACKSON                                IDA KEYS                                 IDA MADDEN
6012 LOT CO RD 24                          UNKNOWN                                  443 AMACOBE
VERBENA, AL 36091                          BAY SPRINGS, MS 39422                    LYON, MS 38645




IDA SNERLING                               IDABEL CHAMBER OF                        IDABEL COCA-COLA BOTTLING CO
477 WEBER STREET                           COMMERCE & AGRICULTURE                   ATTN ED FULMER, PRESIDENT
FRIARS POINT, MS 38631                     7 SW TEXAS STREET                        PO BOX 237
                                           IDABEL, OK 74745                         IDABEL, OK 74745




IDABEL PUBLIC SCHOOLS                      IDABEL PUBLIC WORKS AUTHORITY            IDAHO DEPARTMENT OF HEALTH AND
200 NE AVENUE C                            201 EAST MAIN STREET                     WELFARE
IDABEL, OK 74745                           IDABEL, OK 74745-4631                    1720 N. WESTGATE DR.
                                                                                    BOISE, ID 83704




IDAHO DEPT OF LABOR                        IDAHO STATE TAX                          IDAHO STATE TAX
317 W. MAIN ST                             11321 W CHINDEN BLVD, BLDG 2             COMMISSION
BOISE, ID 83735                            BOISE, ID 83712                          PO BOX36
                                                                                    BOISE, ID 83722-0410
IDAHO STATE TAX          Case 19-11984-CSS
                                        IDAHOANDoc 36LLC Filed 09/10/19
                                                FOODS                           PageIDEA
                                                                                      616EXPRESS
                                                                                           of 1514
                                                                                                 GROUP INC.
PO BOX36                                 ATTN GLEN B WALTER, VP, RETAIL SALES       1400 COLORADO ST. C
BOISE, ID 83722                          357 CONSTITUTION WAY                       BOULDER CITY, NV 89005
                                         IDAHO FALLS, ID 83402




IDEA FACTORY ASSOCIATES                  IDEA NUOVA INC                             IDEA STREAM CONSUMER PRODUCTS LLC
552 7TH AVE.                             302 5TH AVENUE                             ATTN MAUREEN MCNEA, LOGISTICS
NEW YORK, NY 10018                       NEW YORK, NY 10001                         MANAGER
                                                                                    812 HURON RD, STE 390
                                                                                    CLEVELAND, OH 44155



IDEA STREAM CONSUMER PRODUCTS LLC        IDEAL VILLAGE                              IDEAL VILLAGE
ATTN SEAN WILLIAMS, DIR OF OPERATIONS    ATTN CONTROLLER                            ATTN RON BOGER, PRESIDENT
812 HURON RD, STE 390                    155 US HWY 46 WEST                         155 US HWY 46 WEST
CLEVELAND, OH 44155                      WAYNE, NJ 07004                            WAYNE, NJ 07444




IDEALS SOLUTIONS GROUP                   IDEASTREAM CONSUMER PRODUCTS LLC           IDEAVILLAGE PRODUCTS CORP
815 N ROYAL STREET                       812 HURON RD STE 390                       155 US HIGHWAY 46 WEST
SUITE 202                                CLEVELAND, OH 44115                        WAYNE, NJ 07470
ALEXANDRIA, VA 22314




IDELLAR CHAPMAN                          IDELLE LABS LTD.                           IDESHA BOONE
3170 RAY CHARLES DRIVE                   ACOSTA SALES/WAYNE BUTLER                  2148 EAST RIVER TRACE DR APT 6
MEMPHIS, TN 38115                        9160 HWY 64 SUITE 12                       MEMPHIS, TN 38134
                                         LAKELAND, TN 38002




IDM GROUP LLC                            IDQ OPERATING INC                          IDQ OPERATING INC
10 W 33RD ST                             2901 W KINGSLEY RD                         560 WHITE PLAINS RD
NEW YORK, NY 10001                       GARLAND, TX 75041                          TARRYTOWN, NY 10591




IDQ OPERATING INC                        IEESHA FRAZIER                             IEH AUTO PARTS HOLDINGS LLC
ATTN ROB DERIDDER                        29 COLEY RD                                IEH AUTO PARTS LLC
100 S BEDFORD RD STE 300                 BREWTON, AL 36426                          DBA AUTO PLUS AUTO PARTS
MT KISCO, NY 10549                                                                  1155 ROBERTS BLVD
                                                                                    KENNESAW, GA 30144



IESHA BROWN                              IESHA DAMPIER                              IESHA JOHNSON
9340 NEWELL RD                           8786 NORTH CREEK BLVD APT13-10             4 CABIN LANE
LAKE CORMORANT, MS 38641                 SOUTHAVEN, MS 38671                        YAZOO CITY, MS 39194




IESHIA GLOVER                            IESHIA NELSON                              IGNITE USA LLC
11320 GREENWELL SPRINGS 2303             530 SANDERS AVE                            180 N LASALLE ST, STE 700
BATON ROUGE, LA 70814                    HOLLY SPRINGS, MS 38635                    CHICAGO, IL 60601




IGNITE USA LLC                           IGUS INC                                   IH FINANCIAL LICENSES INC
8935 N POINTE EXECUTIVE DR               PO BOX 14349
HUNTERSVILLE, NC 28098                   EAST PROVIDENCE, RI 02914
IHC HOLDING CORPORATIONCase   19-11984-CSS     Doc 36 Filed
                                        IHOUSE ENTERPRISE CO LTD09/10/19        PageIKAVIAN
                                                                                      617 of  1514
                                                                                            CAREY
IMPLUS LLC                               STE 2603, LAWS COMMERCIAL PLAZA            697 EAST COURT ST
2100 TW ALEXANDER DRIVE                  788 CHEUNG SHA WAN RD                      WRIGHTSVILLE, GA 31096
PO BOX 13925                             LAI CHI KOK
DURHAM, NC 27709-3925                    KOWLOON, HONG KONG HONG KONG



IKEDDI ENTERPRISES                       ILANE DEATON                               ILENE BUCCARONI
1407 BROADWAY SUITE 1805                 351 CENTER RD                              601 MCKENZIE WAY S
NEW YORK, NY 10018                       SILVER CREEK, GA 30173                     OLD FORT, NC 28762-9509




ILESHA RICE                              ILLINOIS DEPARTMENT OF PUBLIC HEALTH       ILLINOIS DEPARTMENT OF PUBLIC HEALTH
601 NORTH UNION ST                       525-535 WEST JEFFERSON STREET              69 W. WASHINGTON STREET
WINONA, MS 38967                         SPRINGFIELD, IL 62761                      35TH FLOOR
                                                                                    CHICAGO, IL 60602




ILLINOIS DEPT OF LABOR                   ILLINOIS DEPT OF LABOR                     ILLINOIS DEPT. OF
900 SOUTH SPRING STREET                  MICHAEL A. BILANDIC BLDG                   801 E SANGAMON AVE
SPRINGFIELD, IL 62704                    160 N. LA SALLE STREET                     SPRINGFIELD, IL 62702
                                         C-1300
                                         CHICAGO, IL 60601



ILLINOIS DEPT. OF                        ILLINOIS DEPT. OF                          ILLINOIS LIQUOR CONTROL
AGRICULTURE                              PO BOX 19281                               101 W. JEFFERSON STREET
PO BOX 19281                             SPRINGFIELD, IL 62794                      SPRINGFIELD, IL 62702
SPRINGFIELD, IL 62794-9281




ILLINOIS LIQUOR CONTROL                  ILLINOIS STUDENT ASST.COM                  ILLUME HOLDING COMPANY LLC
COMMISSION                               500 WEST MADISON ST                        2000 WEST 94TH STREET
101 W. JEFFERSON STREET                  SUITE 2910                                 BLOOMINGTON, MN 55431
SUITE 3-525                              CHICAGO, IL 60661
SPRINGFIELD, IL 62702



ILLUMINATION STATION INC.                ILLYA ALLEN                                ILLYA PEARSON
SHANE EASTERLING                         1730 SIBLEY APT. 21-E                      209 BIRDSONG
PO BOX 655                               AUGUSTA, GA 30909                          INDIANOLA, MS 38751
HARRISON, AR 72601




ILLYIKA THOMPSON                         IMAD SAVAGE                                IMAGINE THIS COMPANY LLC
5388 BLACKMORE RD                        121 JAX SQUARE                             ATTN MICHAEL MOSS
ST FRANCISVILLE, LA 70775                STERLINGTON, LA 71280                      5331 DISTRIBUTOR DR
                                                                                    RICHMOND, VA 23225




IMAGINEER PRINTING &                     IMAGININGS 3                               IMAN HOWARD
DESIGNS LLC                              TREND SALES                                401 SPENCER ST
729 N. HOLMES ST                         5235 MENDENHALL PARK PL.                   GLADEWATER, TX 75647
LIBERTY, MS 39645                        MEMPHIS, TN 38115




IMAN WASHINGTON                          IMARI STRAUGHAN                            IMATION ENTERPRISES
36901 CO.RD APT.527                      12102 PARK VILLAGE CT                      770 GULF SHORE DRIVE
ITTA BENA, MS 38941                      FAIRVIEW, TN 37062                         DESTIN, FL 32541
                       Case
IMATION/CONSUMER DIVISION     19-11984-CSS     Doc 36 HOME
                                        IMAX WORLDWIDE  Filed 09/10/19   PageIMEC
                                                                               618 of 1514
1 IMATION PLACE                         PO BOX 472188                        5120 ELMORE ROAD
OAKDALE, MN 55128                       TULSA, OK 74147                      MEMPHIS, TN 38134




IMELDA DENNIS                           IMJ MARKETING                        IMOGENE HENSLEY
290 AVERY SCROGGS ROAD                  7 W 34TH STREET SUITE 625            212 DUPLIN HILL RD
HAYESVILLE, NC 28904                    NEW YORK, NY 10001                   BURNSVILLE, NC 28714




IMPACT INNOVATIONS INC                  IMPACT INNOVATIONS INC               IMPACT MERCHANDISING
ATTN JEFF ROME                          PO BOX 426                           6262 PATTERSON PASS ROAD
4017 WHITNEY ST                         CLARA CITY, MN 56222                 LIVEMORE, CA 94550-9576
JANESVILLE, WI 53546




IMPERIAL TOY CORP                       IMPLUS FOOTCARE                      IMPULSE APPAREL
ATTN ART HIRSCH                         ATTN TODD VORE                       1120 E. PICO BLVD
16641 ROSCOE PL                         2001 TW ALEXANDER DR                 LOS ANGELES, CA 90021
NORTH HILLS, CA 91343                   PO BOX 13925
                                        DURHAM, NC 27709



IMS HEALTH INC                          IMS HEALTH INC                       IN 7 COMPANY
200 CAMPUS DR                           ATTN VP LAW DEPT                     MICHELLE DSWEA
COLLEGEVILLE, PA 19426                  ONE IMS DR                           804 WHITE POND RD.
                                        PLYMOUTH MEETING, PA 19462           FAIRMONT, NC 28340




IN DEMAND MARKETING LLC                 IN GEAR FASHIONS                     IN LINE INVESTMENTS LLC
ATTN DEAN ISRANI                        4401 NW 167TH ST                     C/O HUDSON ADVISORS
1911 PALOMAR OAKS WAY                   MIAMI, FL 33055                      717 N HARWOOD ST STE 2100
CARLSBAD, CA 92008                                                           DALLAS, TX 75201




INA CHANEY                              INA INTERNATIONAL LTD                INA INTERNATIONAL LTD
630 TULIP ROAD                          1-1 HEREFORD ST                      824 41 AVE NE
OCILLA, GA 31774                        BRAMPTON, ON L6Y 0J7                 CALGARY, AB T2E 3R3
                                        CANADA                               CANADA




INA JOY TRAVIS                          INC FREDS                            INC TOTAL FLEET SOLUTIONS
331 HAYWOOD DR                          4300 NEW GETWELL ROAD                PO BOX 940335
DAYTON, TN 37321                        MEMPHIS, TN 38118                    MAITLAND, FL 32794-0335




INC. FREDS STORES OF TENNESSEE          INCOBRASA INDUSTRIES                 INCOMM FINANCIAL SERVICES INC
4300 NEW GETWELL RD                     DOUGLASSANTOS INCOBRASA.             F/K/A ITC FINANCIAL LICENSES INC
MEMPHIS, TN 38118                       COM E. US HIGHWAY 24
                                        GILMAN, IL 60936




INCOMM HEALTHCARE & AFFINITY INC        INCOMM HEALTHCARE &                  INCOMM INCENTIVE SOLUTION
901 S MARQUETTE AVE STE 2750            AFFINITY INC.                        111 SW 5TH AVE STE 900
MINNEAPOLIS, MN 55402                   901 S. MARQUETTE AVE.                PORTLAND, OR 97204
                                        SUITE 2750
                                        MINNEAPOLIS, MN 55402
                       Case
INCREDIBLE SOLUTIONS INC      19-11984-CSS     Doc 36BANKFiled 09/10/19
                                        INDEPENDENCE                           PageINDEPENDENCE
                                                                                     619 of 1514CNTY TAX COL
1052 MAHONING AVE.                       8525 US HWY 60 WEST                       110 BROAD ST.
WARREN, OH 44483                         LEWISPORT, KY 42351                       BATESVILLE, AR 72501




INDEPENDENCE COUNTY                      INDEPENDENT BEVERAGE CO                   INDEPENDENT FURNITURE SUPPLY CO INC
CIRCUIT CLERK                            3936 CORPORATION CIRCLE                   3407 WEST JACKSON ST
PO BOX 2155                              CHARLOTTE, NC 28216                       TUPELO, MS 38801
BATESVILLE, AR 72503




INDEPENDENT FURNITURE SUPPLY CO INC      INDEPENDENT FURNITURE SUPPLY CO INC       INDEPENDENT GLASS CO THE
3609 WEST JACKSON STREET                 ATTN JIM WIYGUT                           PO BOX 11433
TUPELO, MS 38801                         PO BOX 2186                               CHATTANOOGA, TN 37401
                                         TUPELO, MS 38803




INDEPENDENT MAIL                         INDIA GARMENTS INC.                       INDIA HART
1000 WILLIAMSTON RD                      BOB GIOSA                                 303 LEON DR.
ANDERSON, SC 29621                       1385 BROADWAY                             JONESBORO, LA 71251
                                         NEW YORK, NY 10018




INDIA HUTCHISON                          INDIA MANCE                               INDIA WILLINGHAM
25 OCONEE DR                             911 KEARNEY DR.                           1910 LINCOLN CT
BYRON, GA 31008                          SHELBY, NC 28152                          NEWBERRY, SC 29108




INDIAN HILLS DEVELOPMENT CO              INDIAN HILLS KY LLC                       INDIAN HILLS LLC
ATTN H ROBERTSON                         F/K/A INDIAN HILLS LLC                    130 HILLCREST DR
210 INDIAN TRL                           ATTN D GREGORY GUINN, MEMBER              CLARKSVILLE, TN 37043
HOPKINSVILLE, KY 42240                   1157 DUNBAR CAVE RD
                                         CLARKSVILLE, TN 37043



INDIAN HILLS LLC                         INDIAN HILLS LLC                          INDIAN HILLS LLC
1720 EDWARDS MILL ROAD                   ATTN BEN PAYNE                            C/O CM & H COMMERCIAL PROPERTIES
HOPKINSVILLE, KY 42240                   PO BOX 31182                              308 FRANKLIN ST
                                         CLARKSVILLE, TN 37040                     CLARKSVILLE, TN 37040




INDIANA ALCOHOL & TOBACCO                INDIANA DEPARTMENT OF LABOR               INDIANA DEPT OF REVENUE
COMMISSION                               402 W. WASHINGTON ST                      ATTN LEGAL DIV, MS 102
302 WEST WASHINGTON ST                   ROOM W195                                 100 N SENATE AVE
1GCS ROOM E114                           INDIANAPOLIS, IN 46204                    RM N248
INDIANAPOLIS, IN 46204                                                             INDIANAPOLIS, IN 46204



INDIANA DEPT OF REVENUE                  INDIANA STATE CHEMIST                     INDIANA STATE CHEMIST
PO BOX 1028                              175 S. UNIVERSITY STREET                  PURDUE UNIVERSITY
INDIANAPOLIS, IN 46206                   WEST LAFAYETTE, IN 47907                  175 S. UNIVERSITY STREET
                                                                                   WEST LAFAYETTE, IN 47907-2063




INDIANA STATE DEPARTMENT OF HEALTH       INDIANA STATE EGG BOARD                   INDIANOLA FIRE DEPARTMENT
2 NORTH MERIDIAN STREET                  270 S RUSSELL STREET                      PO BOX 269
INDIANOPOLIS, IN 45204                   WEST LAFAYETTE, IN 47907                  INDIANOLA, MS 38751
                       Case
INDIANOLA MUNICIPAL COURT     19-11984-CSS     Doc
                                        INDIANOLA   36 Filed 09/10/19
                                                  POLICE                  PageINDICIA
                                                                                620 ofINC1514
300 SECOND ST.                          DEPARTMENT                            ATTN DANIEL LEMIRE PRESIDENT
INDIANOLA, MS 38751                     301 S SHARP AVE.                      3467 BOUL DES ENTREPRISE STE 103
                                        INDIANOLA, MS 38751                   TERREBONNE, QC J6X 4J9
                                                                              CANADA



INDIO PRODUCTS INC                      INDUSTRIAL POWER PRODUCTS             INDYA HAYNES
ATTN P BAKHTARI                         3444 JACKSON AVE                      3195 ATTALA ROAD 1022
5331 E SLAUSON AVE                      PO BOX 221149                         KOSCIUSKO, MS 39090
COMMERCE, CA 90040                      MEMPHIS, TN 38122




INESHA BRUMFIELD                        INEZ BUFF                             INEZ HOUSTON
153 LEHR CROSSING RD                    420 E UCONEE ST                       312 NW BOUNDARY ST
TYLERTOWN, MS 39667                     CHESNEE, SC 29323                     HOLLY SPRINGS, MS 38635




INEZ SMITH                              INEZ TURNER                           INFINITE VISIONS LLC
978 COUNTY RD 150                       PO BOX 208                            PETE VALLETT/MISTY BARLOW
BOLIGEE, AL 35443                       WATER VALLEY, MS 38965                45 ENTERPRISE AVE. N.
                                                                              SECAUCUS, NJ 07094




INFINITY HEADWEAR & APPAREL             INFINITY HEATING AND AIR              INFIRST CONSUMER HEALTHCARE
5512 WALSH LANE 101                     CONDITIONING LLC                      10 SAUGATUCK AVE
ROGERS, AR 72758                        16228 HWY 51                          WESTPORT, CT 06880
                                        MILLINGTON, TN 38053




INFIRST HEALTHCARE INC                  INFOR (US) INC                        INFORMATION PLANNING & MGMT SERVICE
ATTN JAMES BARICKMAN                                                          INC
10 SAUGATUCK AVE                                                              D/B/A EJ CAIMEN
WESTPORT, CT 06880                                                            21592 ATLANTIC BLVD 110
                                                                              STERLING, VA 20166



INFORMATION RESOURCES INC               INFO-TECH RESEARCH GROUP INC          INFOWERKS DATA SERVICES INC
ATTN SVP RETAIL CLIENT SOLUTIONS        3960 HOWARD HUGHES PKWY STE 500       ATTN JEFF DEITCH PRESIDENT
150 N CLINTON ST                        LAS VEGAS, NV 89169                   9793 BRADFORD ST
CHICAGO, IL 60661-1416                                                        LAS VEGAS, NV 89183




INGERSOLL-RAND COMPANY                  INGRID JAMES                          INGRID RIVERS
INDUSTRIAL TECHNOLOGIES                 5146 ROLLINS RD, APT A                107 HICKORY TRAIL
15768 COLLECTION CTR DR                 ZACHARY, LA 70791                     MILLBROOK, AL 36054
CHICAGO, IL 60693




INICE GUILBEAU                          INIKO BURTON                          INIYAH JACOBS
19191 HWY 90 LOT 36                     1812 KILLARNEY DRIVE                  6072 REDTOP LN
ROBERTSDALE, AL 36567                   MARIETTA, GA 30008                    FAIRBURN, GA 30213




INJECTION SAFETY                        INKOLOGY LLC.                         INMOMENT INC
INDUSTRIES LLC                          PO BOX 3883                           ATTN BRANDON WOODMANSEE, CORP.
1945 SCOTTSVILLE ROAD                   CAROL STREAM, IL 60132                COUNSEL
B-2 140                                                                       10355 S JORDAN GATEWAY, 600
BOWLING GREEN, KY 42104                                                       SOUTH JORDAN, UT 84095
INMOMENT INC              Case 19-11984-CSS    Doc
                                         INMOMENT INC36      Filed 09/10/19        PageINN
                                                                                         621
                                                                                           USHof 1514
                                                                                               HATTIESBURG
ATTN JEFF KECKLER                         ATTN MARK WEBB, CFO                          6518 US HWY 49 NORTH
HOUSTON, TX 77077-1031                    10355 S JORDAN GATEWAY, 600                  HATTIESBURG, MS 39401
                                          SOUTH JORDAN, UT 84095




INNISFREE                                 INNOBABY                                     INNOVATION VENTURES LLC
501 MADISON AVE                           REEVES SAIN                                  TREND SALES
20TH FLOOR                                523 W OLD NORTHWEST HWY                      5235 MENDENHALL PARK PL.
NEW YORK, NY 10022-5606                   BARRINGTON, IL 60010                         MEMPHIS, TN 38115




INNOVATIONS GROUP INC                     INNOVATIONS WORLDWIDE LTD                    INNOVATIVE BRANDS
2750 PROSPERITY AVENUE                    10807 N CAVE CREEK ROAD                      JOE JACOBRER
SUITE 450                                 ALPHARETTA, GA 30005                         4729 E. UNION HILL DR.
FAIRFAX, VA 22031                                                                      PHOENIX, AZ 85050




INNOVATIVE CANDY CONCEPTS                 INNOVATIVE DESIGNS LLC                       INNOVATIVE DESIGNS
2765 ATLANTA INDUSTRIAL                   358 FIFTH AVENUE 302                         ATTN LEONARD J TOCCI
DRIVE STE. A                              NEW YORK, NY 10001                           345 CENTRAL ST
ATLANTA, GA 30336                                                                      PO BOX 768
                                                                                       LEOMINSTER, MA 01453



INNOVATIVE FIXTURE                        INNOVATIVE TECHNOLOGY ELECTRONICS            INNOVATIVE TECHNOLOGY ELECTRONICS
SOLUTIONS LLC                             CORP                                         CORP
1122 MILFORD AVE                          ATTN COREY LIEBLEIN                          ATTN COREY LIEBLEIN
ROCKFORD, IL 61109                        1 CHANNEL DR                                 1 CHANNEL DRIVE
                                          PORT WASHINGTON, NY 11050                    PORT WASHINGTON, NY 11050



INNOVO                                    INOVATEX LLC                                 INOVATEX LLC
1808 N CHERRY ST.                         577 AIRPORT BLVD STE 200                     ATTN BOB MORAN
KNOXVILLE, TN 37917                       BURLINGAME, CA 94010                         6625 ARRAYO SPRINGS ST, STE 100
                                                                                       LAS VEGAS, NV 89113




INOVIS USA INC                            INOVIS USA INC                               INOVIS USA INC
ATTN B J THIRKETTLE, CONTRACTS MGR        ATTN JASON E ELROD                           ATTN KENNETH B WILLIAMS, CFO
11720 AMBER PARK DR, STE 100, PKWY 400    11720 AMBER PARK DR, STE 100, PKWY 400       11720 AMBER PARK DR, STE 100, PKWY 400
ALPHARETTA, GA 03009                      ALPHARETTA, GA 03009                         ALPHARETTA, GA 30004-2271




IN-REL PROPERTIES NORTH                   INSIGHT DIRECT USA INC.                      INSIGHT DISCOVERY LLC
C/O AARON LAW FIRM                        6820 S HARL AVE                              80 MONROE AVE STE 200
131 FIRST STREET SOUTH                    TEMPE, AZ 85283                              MEMPHIS, TN 38103
ALABASTER, AL 35007




INSPIRED BEAUTY BRANDS INC                INSTANT CASH                                 INSTANT TECHNOLOGIES INC
277 NORTHERN BLVD, STE 208                117 MAIN AVE. SOUTH                          DBA ALER TOXICOLOGY-
GREAT NECK, NY 11021                      MAGEE, MS 39111                              PRODUCTS DIVISION
                                                                                       PO BOX 536506
                                                                                       PITTSBURGH, PA 15253-5907



INSTREAM MEDIA INC                        INSTREAM MEDIA INC                           INSURANCE COMPANY OF STATE PA
ATTN ANN RAIDER, PRESIDENT                ATTN ANN RAIDER, PRESIDENT                   175 WATER STREET, FLOOR 18TH
70 WALNUT ST 2ND FL                       70 WALNUT ST 2ND FL                          NEW YORK, NY 10038
WELLESLEY, MA 02481                       WELLESLEY, MA 02482
INTEGRATED BUILDING    Case 19-11984-CSS     Doc
                                      INTEGRITY   36 WORKS
                                                GLASS  FiledLLC
                                                              09/10/19       PageINTEGRITY
                                                                                   622 of 1514
                                                                                           INTERNATIONAL
MAINTENANCE LLC                        8931 GREENELL SPRINGS RD                  SECURITY SERVICES INC
810 EAST 9400 SOUTH                    BATON ROUGE, LA 70818                     211 UNIVERSITY AVENUE
SANDY, UT 84094                                                                  CLARKSVILLE, TN 37040




INTEGRITY SYSTEMS                      INTELLIGRATED SYSTEMS LLC                 INTEPLAST GROUP CORP.
SOLUTIONS LLC                          7901 INNOVATION WAY                       9 PEACH TREE HILL ROAD
95 BROOKS WAY                          MASON, OH 45040                           LIVINGSTON, NJ 07039
OAKLAND, TN 38060




INTERACT                               INTERACTIVE COMMUNICATIONS INTL INC       INTER-AMERICAN PRODUCTS
BERJAC SALES-BRUCE GOLD                ATTN FRANCIS A SQUILLA, SVP               1014 VINE STREET
230 5TH AVE STE 1011                   250 WILLIAMS ST, STE M100                 RANDY GREESON
NEW YORK, NY 10001                     ATLANTA, GA 30303                         CINCINNATI, OH 45202-1100




INTERBAKE FOODS LLC                    INTERBAKE                                 INTERCONTIENENTAL ART INC
ATTN SELENA SANDERSON                  WAYNE BUTLER                              LESLIE FIERABRACCI
3951 WESTERRE PKWY, STE 200            9160 HWY 74 ST. 12-B148                   525 W. MANVILLE STREET
RICHMOND, VA 23233                     MEMPHIS, TN 38002                         COMPTON, CA 90220




INTERCONTINENTAL                       INTERFACE SECURITY SYSTEMS LLC            INTERFACE SECURITY SYSTEMS LLC
MERCHANDISING LTD                      3773 CORPORATE CENTER DRIVE               ATTN MICHAEL J MCLEOD, PRESIDENT &
3601 HIGHWAY 7 EAST                    EARTH CITY, MO 63045                      COO
SUITE 805                                                                        3773 CORP CENTER DR
MARKHAM, ON L3R 0M3 CANADA                                                       EARTH CITY, MO 63045



INTERFACE SECURITY SYSTEMS LLC         INTERFACE SECURITY SYSTEMS LLC            INTERFACE SECURITY SYSTEMS LLC
ATTN SUSAN MCGREW, NTL ACCT EXEC       C/O LEWIS RICE LLC                        PO BOX 15519
3773 CORP CENTER DR                    ATTN WINTHROP B REED, III                 HATTIESBURG, MS 39404-5519
EARTH CITY, MO 63045                   600 WASHINGTON AVE, STE 2500
                                       ST LOUIS, MO 63101



INTERFACE                              INTERGLOBAL MARKETING                     INTERLINK INVESTMENTS
C/O LEWIS RICE ATTORNEYS               18034 VENTURA BLVD STE 334                C/O MR. KIM KEITH
600 WASHINGTON AVENUE                  ENCINO, CA 91316                          1874 E. MAIN STREET
SUITE 2500                                                                       SPARTANBURG, SC 29307
ST. LOUIS, MO 63101



INTERMEC TECHNOLOGIES                  INTERMEX FOODS CORP                       INTERNAL REVENUE SERVICE
DEPT. CH 10696                         ATTN EMILIANO GALLEGO                     111 E TROY STREET
PLATINE, IL 60055-0696                 930 HORNBLEND ST, STE 2                   TUPELO, MS 38804
                                       SAN DIEGO, CA 92109




INTERNAL REVENUE SERVICE               INTERNAL REVENUE SERVICE                  INTERNAL REVENUE SERVICE
2888 WOODCOCK BOULEVARD                801 TOM MARTIN DR.                        ATTN CHAD HOPKINS
ATLANTA, GA 39901                      ROOM 137 C-4                              111 E TROY ST STE A
                                       BIRMINGHAM, AL 35211                      TUPELO, MS 38804-4762




INTERNAL REVENUE SERVICE               INTERNAL REVENUE SERVICE                  INTERNAL REVENUE SERVICE
PO BOX 219690                          PO BOX 27063                              PO BOX 970024
KANSAS CITY, MO 64121-9690             WASHINGTON, DC 20038-7063                 KANSAS CITY, MO 63197-0024
                         Case CO
INTERNATIONAL ART ENTERPRISE    19-11984-CSS
                                    LTD            Doc 36BRASS
                                          INTERNATIONAL      Filed
                                                               HOUSE09/10/19   PageINTERNATIONAL
                                                                                     623 of 1514CLOSEOUTS
ATTN JUDY LEE                             4690 S. OLD PEACHTREE RD.                DAVID DWECK
5F, NO 23 HSINHU 3RD RD, NEIHU DIST       PEACHTREE CORNERS, GA 30071              4100 WESTSIDE AVE
TAIPEI                                                                             N. BERGEN, NJ 07047
TAIWAN TAIWAN



INTERNATIONAL COMMISSARY CORP             INTERNATIONAL COUNCIL OF                 INTERNATIONAL GREETINGS USA
MARIE CALLENDERS                          SHOPPING CENTERS                         ATTN LAWRENCE LOUIS
491 W SAN CARLOS STREET                   PO BOX 26958                             5555 GLENRIDGE CONNECTOR, STE 300
SAN JOSE, CA 95110                        NEW YORK, NY 10087-6958                  ATLANTA, GA 30342




INTERNATIONAL INTIMATES INC.              INTERNATIONAL MARKETING                  INTERNATIONAL MULCH CO
31 WEST 34 STREET                         SYSTEMS LTD.                             ATTN CINDY MILLER
9TH FLOOR                                 2 CORPORATE DRIVE                        2280 SCHUETZ RD, STE 201
NEW YORK, NY 10001                        SUITE 136                                ST LOUIS, MO 63146
                                          SHELTON, CT 06484



INTERNATIONAL PAPER COMPANY               INTERNATIONAL SOURCING GR HAUSE          INTERNATIONAL TEXTILE MFG INC
D/B/A XPEDX                               525 7TH AVE.                             32 MEETING ST
                                          NEW YORK, NY 10018                       CUMBERLAND, RI 02864




INTERNATIONAL WINDOW                      INTERPLAST GROUP LTD                     INTERPLEXUS CORP
TREATMENTS INC                            9 PEACH TREE HILL ROAD                   REEVES SAIN
DBA NIEN MADE (USA) INC                   LIVINGSTON, NJ 07039                     6620 S 192 PL K103
12301 HAWKINS ST                                                                   KENT, WA 98032
SANTA FE SPRINGS, CA 90670



INTERSTATE DEVELOPMENT CO                 INTERSTATE ENTERTAINMENT                 INTERSTATE GOURMET
BEMBERG SHOPPING CTR. LLC                 MELVIN CASE                              COFFEE ROASTERS
PO BOX 3142                               1101 CAROL LANE                          43 NORFOLK AVE
BRISTOL, TN 37625                         COOKEVILLE, TN 38501                     SO. EASTON, MA 02375




INTESOURCE IN                             INTESOURCE INC                           INTIMATECO LLC
ATTN EDWARD BAUER, PRESIDENT              DBA PROACTIS INC.                        463 7TH AVE SUITE 602
2111 E HIGHLAND AVE STE B375              2111 E HIGHLAND AVENUE                   NEW YORK, NY 10018
PHOENIX, AZ 85016                         SUITE B-375
                                          PHOENIX, AZ 85016



INTIMATECO LLC                            INTIMATECO LLC                           INTL MERCHANDISE SOURCE
ATTN ELI LEVY, PRESIDENT                  ATTN JACK SENIOR, ACCT EXEC              4551 GULF SHORE BLVD N
149 MADISON AVE, STE 300                  149 MADISON AVE, STE 300                 1801
NEW YORK, NY 10016                        NEW YORK, NY 10016                       NAPLES, FL 34103-3463




INTNL MERCHANDISING SERV                  INTRADECO APPAREL INC                    INTRADECO APPAREL INC
CLIFFORD ROY                              ATTN FELIX SIMAN, PRESIDENT              ATTN LOURDES SANCHEZ, ACCT MGR
1928 WEST MALVERN AVE                     9500 NW 108TH AVE                        9500 NW 108TH AVE
LOS ANGELES, CA 90017                     MIAMI, FL 33178                          MIAMI, FL 33178




INVENTURE FOODS INC                       INVENTURE FOODS INC                      INVESHARE INC.
ATTN J. CHRIS JAYNE, VP OF SALES          ATTN TERRY MCDANILE                      PO BOX 191308
5415 E HIGH ST, STE 150                   5415 E HIGH ST, STE 150                  ATLANTA, GA 31119-1308
PHOENIX, AZ 85054                         PHOENIX, AZ 85054
                       Case
INVESTORS IN OAKLAND CITY INC   19-11984-CSS     Doc 36
                                          IONA THOMAS         Filed 09/10/19   PageIOWA
                                                                                     624HIGH
                                                                                         of 1514
                                                                                             SCHOOL
ATTN JOUN T HUNZEKER                      44 DOGWOOD CIR                           203 MILLER STREET
12741 WEBER HILL RD                       FT VALLEY, GA 31030                      IOWA, LA 70647
SUNSET HILLS, MO 63127




IOWA HIGH SCHOOL                          IP-6 INTERNATIONAL INC                   IPS INDUSTRIES INC.
401 WEST MILLER AVENUE                    REEVES SAIN                              DBA SPECTRUM BAGS
IOWA, LA 70647                            270 EAST DRIVE SUITE A                   DBA SPECTRUM PLASTICS
                                          MELBOURNE, FL 32904                      12641 166TH STREET
                                                                                   CERRITOS, CA 90703



IPS Industries                            IPV USA LP                               IQ ACCESSORIES INC
c/o King, Cheng, Miller & Jin             JERRY MCCLURE                            10799 BREN ROAD EAST
3675 East Huntington Drive                2150 NORTHMONT PKWY STE.A                MINNETONKA, MN 55343
Suite 200                                 DULUTH, GA 30096-5835
Pasadena, CA 91107



IQ PRODUCTS COMPANY                       IRA CARTER                               IRA LOGAN
JOHN BROGAN                               119 TRIPLETT ST. APT 302                 125 EASLEY AVE
16212 STATE HWY 249                       OKOLONA, MS 38860                        BRUCE, MS 38915
HOUSTON, TX 77086




IREDELL COUNTY PERMITTING                 IREDELL COUNTY TAX                       IREDELL COUNTY TAX
349 N. CENTER ST                          135 E WATER ST                           PO BOX 63030
STATESVILLE, NC 28687                     STATESVILLE, NC 28687                    CHARLOTTE, NC 28263




IRELAND HOUSTON                           IRENA CAMPBELL                           IRENE CARTER
1316 CHARLOTTE DR                         142 HWY 18                               368 NEWMAN RD
PULASKI, TN 38172                         BAY SPRINGS, MS 39422                    KENTWOOD, LA 70444




IRENE GRANN                               IRENE LIDDELL                            IRENE MCDANIEL
902 CASTLEWOOD LANE                       924 CW TRL SE                            2770 JAGUIRE DRIVE
CONWAY, SC 29526                          BOGUE CHITTO, MS 39629                   ELLENWOOD, GA 30294




IRENE SCHMIDT                             IRENE SPRINGER                           IRENE SPRINGER
3311 JEFFERSON PLACE                      309 12TH AVE SOUTH                       309 12TH AVENUE SOUTH
BOSSIER CITY, LA 71112                    COLUMBUS, MS 39701                       COLUMBUS, MS 39701




IRINA HOWARD                              IRIS ANDERSON                            IRIS FENNELL
709 VIRGINIA ST                           PO BOX 302                               137 PINE ST
BELZONI, MS 39038                         WADLEY, GA 30477                         PHEBA, MS 39755




IRIS GRANT                                IRIS JONES                               IRISH LYTLE
PO BOX 174                                5129 DYCUS STREET                        6 ALTA ROAD
FURMAN, SC 29921                          MEMPHIS, TN 38116                        NATCHEZ, MS 39120
IRMA BRANTLEY           Case 19-11984-CSS     Doc 36
                                       IRMA FRANKLIN        Filed 09/10/19   PageIRMA
                                                                                   625LOGAN
                                                                                        of 1514
2095 EXETER RD                         COOKVILLE, TN 38118                       2508 TERI STREET
GERMANTOWN, TN 38138                                                             OCEAN SPRINGS, MS 39564




IRMA VILLAGOMEZ                        IRON BRIDGE TOOLS INC                     IRON MOUNTAIN INC
1135 E COMMERCE ST                     JAY SIFFERIE                              IRON MOUNTAIN
TYLER, TX 75702                        624 SOUTH MILITARY TRAIL                  1000 CAMPUS DRIVE
                                       DEERFIELD BEACH, FL 33442                 COLLEGEVILLE, PA 19426




IRON MOUNTAIN                          IRS                                       IRS
IRON MOUNTIAN                          PO BOX 145566                             PO BOX 219236
INTELLECTUAL PROPERTY MGT              CINCINNATI, OH 45250-5566                 KANSAS CITY, MO 64121-9236
2100 NORCROSS PKWY SU 150
NORCROSS, GA 30071



IRS                                    IRT PARTNERS                              IRT PROPERTY COMPANY
PO BOX 57                              PO BOX 404716                             ATTN LEGAL DEPT
BENSALEM, PA 19020                     ATLANTA, GA 30384                         200 GALLERIA PKWY, STE 1400
                                                                                 ATLANTA, GA 30339




IRVIN RIOS                             IRWIN COUNTY TAX                          IRWIN NATURALS
3129 DANVILLE RD                       202 S IRWIN AVE                           ATTN MEGHAN LAKE, VP OF SALES
MEMPHIS, TN 38118                      OCILLA, GA 31774                          5310 BEETHOVE ST
                                                                                 LOS ANGELES, CA 90066




IRWIN NATURALS                         IRWIN NATURALS                            ISAAC ADCOCK
ATTN NANCY EMERY                       ATTN REBECCA PEARLMAN                     7565 KING RD
5310 BEETHOVE ST                       5310 BEETHOVE ST                          FAIRVIEW, TN 37062
LOS ANGELES, CA 90066                  LOS ANGELES, CA 90066




ISAAC ALSTON                           ISAAC COX                                 ISAAC CRAWFORD
405 S CHURCH ST                        2065 CALLAHAN RD                          831 TOMMY OLIVER RD
ALMA, GA 31510                         SAULSBURY, TN 38067                       CLARKSVILLE, TN 37042




ISAAC JOHNSON                          ISAAC MORRIS LTD                          ISAAC TAYLOR
860 WINN STREET                        20 WEST 33RD STREET                       133 LUDLOW ROAD
JACKSON, MS 39204                      ROOM 900                                  PEARL, MS 39208
                                       NEW YORK, NY 10956




ISAAC WRIGHT                           ISABEL BECERRIL                           ISABEL MACHT
9555 SAND SPRINDS CHURCH RD            203 CR 3510                               118 EDWARD DR
MONTEREY, TN 38574                     PITTSURG, TX 75686                        PINEVILLE, LA 71360




ISABEL MACHT                           ISABELL WILLIAMS                          ISABELLA DELOACH
118 EDWARDS DR                         1033 ADAIR, APT 5                         1519 B FIRST STREET
PINEVILLE, LA 71360                    COLUMBUS, GA 31906                        FT. CAMPBELL, KY 42223
ISABELLA GALLARDO        Case 19-11984-CSS     Doc
                                        ISABELLA    36
                                                 HOLLEY       Filed 09/10/19   PageISABELLA
                                                                                     626 ofMARLER
                                                                                            1514
2533 HWY 59 W                            300 CENTRAL ST                            280 WILSON DRIVE APT G
COVINGTON, TN 38019                      IVA, SC 29655                             MONTEVALLO, AL 35115




ISAF PROPERTIES GROUP LLC                ISAF PROPERTIES GROUP LLC                 ISAF PROPERTIES GROUP LLC
629 AIRPORT RD SUITE A                   629 AIRPORT RD, STE A                     629 AIRPORT RD, STE A
LAWRENCEVILLE, GA 30076                  LAWRENCEVILLE, GA 30046                   LAWRENCEVILLE, GA 30076




ISAF PROPERTIES GROUP LLC                ISAF PROPERTIES GROUP                     ISAIAH BARNEY
ATTN ROBERT LAMUTT                       629 AIRPORT RD SUITE A                    142 2ND ST
4667 JEFFERSON TOWNSHIP PL               LAWRENCEVILLE, GA 30046                   HINESVILLE, GA 31313
MARIETTA, GA 30066-1741




ISAIAH BROWN                             ISAIAH CUNNINGHAM                         ISAIAH DALE
818 CR 620                               2700 AMBASSADOR CAFFERY                   709 SULLINS BRANCH RD
BROSELY, MO 63932                        LAFAYETTE, LA 70506                       SPRUCE PINE, NC 28777




ISAIAH LEWIS                             ISAIAH ROBERTS                            ISASSAS BAKER
410 WEST FRONT STREET                    913 BRAGG AVENUE                          1477 MANVILLE ST CHARLES RD
BUCKNER, AR 71827                        MERIDIAN, MS 39301                        BISHOPVILLE, SC 29010




ISCHOLAR INC                             ISHALAY CLAY                              ISIS MORRISON
ATTN GARY SHROFF, CEO                    8458 ALLEN LANE COVE                      1011 HOUSTON
250 HEARTLAND BLVD                       SOUTHAVEN, MS 38672                       MOBILE, AL 36606
EDGEWOOD, NY 11717




ISIS WATSON                              ISLEY HERSKOWITZ                          ISOM HOLLOWAY
919 CENTER STREET                        802 SEMINAR DR                            UNKNOWN
FORREST CITY, AR 72335                   HOUSTON, TX 77060                         PRENTISS, MS 39474




ISRAEL ROSSY                             ISREAL GOLDEN JR.                         ISS CORPORATE SOLUTIONS INC
2256 JM DRIVE                            FREDS STORE 2450                          702 KING FARM BOULEVARD
ADEL, GA 31620                           MEMPHIS, TN 38118                         SUITE 400
                                                                                   ROCKVILLE, MD 20850-4045




ISSABELLA NEWSOME                        ISSAC JOHNSON                             ISSAC NEWTON ALEXANDER JR
143 CAMPGROUND RD                        317 AB COTTON DRIVE                       2011 FOURTH STREET
PELAHATCHIE, MS 39145                    HEADLAND, AL 36345                        LAKE CITY, AR 72437-8689




ISSAC WELCH                              ISSIAH BONDS                              ITALPASTA LTD
7597 HUNTERS VIEW DR                     909 WEST RESIDENCE AVE                    BRIAN MCCARTHY
OLIVE BRANCH, MS 38654                   ALBANY, GA 31701                          116 NUGGET CT
                                                                                   BRAMPTON, ON L6T 5A9
                                                                                   CANADA
ITAWAMBA COUNTY          Case 19-11984-CSS    Doc
                                        ITAWAMBA   36 Filed 09/10/19
                                                 COUNTY                 PageITAWAMBA
                                                                              627 of 1514
                                                                                     COUNTY
201 W MAIN ST                           PO BOX 818                          TAX COLLECTOR
FULTON, MS 38843                        FULTON, MS 38843                    PO BOX 818
                                                                            FULTON, MS 38843




ITC FINANCIAL LICENSES INC              ITC FINANCIAL LICENSES INC          ITC FINANCIAL LICENSES INC
ATTN CHIEF FINANCIAL OFFICER            ATTN CHIEF FINANCIAL OFFICER        ATTN CHIEF FINANCIAL OFFICER
1241 O G SKINNER DR                     1243 O G SKINNER DR                 1249 O G SKINNER DR
WEST POINT, GA 31833                    WEST POINT, GA 31833                WEST POINT, GA 31833




ITC FINANCIAL SERVICES LLC              ITC FINANCIAL SERVICES LLC          ITC FINANCIAL SERVICES LLC
ATTN CHIEF FINANCIAL OFFICER            ATTN CHIEF FINANCIAL OFFICER        ATTN CHIEF FINANCIAL OFFICER
1241 O G SKINNER DR                     1242 O G SKINNER DR                 1248 O G SKINNER DR
WEST POINT, GA 31833                    WEST POINT, GA 31833                WEST POINT, GA 31833




ITEK SERVICES INC                       ITI COMPANY LIMITED                 ITL-INDUSTRIAL TIRES INC
25501 ARCTIC OCEAN DRIVE                UNIT B 12/F YU FUNG COMME           4436 MALONE RD.
LAKE FOREST, CA 92630                   HONG KONG                           MEMPHIS, TN 38118
                                        HONG KONG




ITOYS INC.                              ITS ACADEMIC OF ILLINOIS            ITTA BENA FIRE DEPT.
GOLDEN PLAZA 77 MODY RD.                728 ANTHONY TRAIL                   PO BOX 563
SUITE UG-305 CHINACHEM                  NORTHBROOK, IL 60062-2542           ITTA BENA, MS 38941
HONG KONG
CHINA



ITTA BENA POLICE DEPT.                  ITW FOOD EQUIP GROUP LLC            ITW FOOD EQUIPMENT GROUP LLC
PO BOX 563                              HOBART SERVICE                      DBA HOBART
ITTA BENA, MS 38941                     4400 MENDENHALL RD                  PO BOX 2517
                                        SUITE 1                             CAROL STREAM, IL 60132
                                        MEMPHIS, TN 38141



ITW FOOD EQUIPMENT GROUP                ITW GLOBAL BRANDS                   ITW PERMATEX
LLC DBA HOBART MEMPHIS                  ATTN ANDY ROBINSON, PRESIDENT       PO BOX 2174
4400 MENDENHALL RD                      6925 PORTWEST DR, STE 100           CAROL STREAM, IL 60132-2174
SUITE 1                                 HOUSTON, TX 77024
MEMPHIS, TN 38141



ITW SPACE BAG                           IUKA FIRE DEPT                      IVA ASHCRAFT
7520 AIRWAY ROAD                        118 S PEARL                         HC 64 BOX 17
C/O KEN MICHALKIEWICZ                   LUKA, MS 38852                      STAR CITY, AR 71667
SAN DIEGO, CA 92154




IVA GRICE                               IVA HOOKER                          IVA POLICE DEPARTMENT
2254 BRADLEY ROAD 33                    651 RABBIT RD                       PO BOX 188
HERMITAGE, AR 71647                     SILVER CREEK, MS 39663              IVA, SC 29655




IVA RESCUE SQUAD/FIRE DEP               IVA RING                            IVAN COLLINS
9715 HWY 81 SOUTH                       1850 EAST MAIN ST                   UNKNOWN
IVA, SC 29655                           BATESVILLE, AR 72501                CULLMAN, AL 35055
IVAN ROBERTSON          Case 19-11984-CSS     Doc 36
                                       IVAN ZAVALA          Filed 09/10/19   PageIVEI
                                                                                   628  of 1514
                                                                                      MCCOY
11222 CHATEAU ROUX                     1530 N.CARLYLE AVE                        511 ALABAMA ST
ZACHARY, LA 70791                      TYLER, TX 75702                           ROXIE, MS 39661




IVY HOOPER                             IVY YARBROUGH                             IXCHELL JOHNSON
759 SOUTH ELM STREET                   2151 WALLS CIRCLE                         2110 26 STREET APT. 10
COMMERCE, GA 30529                     TRENTON, GA 30752                         DESMOINES, IA 50310




IYAHNA BROWN                           IYANNAH LOVE                              IYEKA BARNES
3177 BUTLER AVE.                       615 SOUTH ROUNTREE ST                     28 NORTHGATE 30
COVINGTON, GA 30014                    METTER, GA 30439                          MONROE, LA 71201




IZABELLE GREER                         IZARD COUNTY COLLECTOR                    IZARD COUNTY COLLECTOR
1137 OLD CHARLOTTE RD                  ATTN PAUL WOMACK                          PO BOX 490
WHITEBLUFF, TN 37187                   15 SPRING ST, STE C                       MELBOURNE, AR 72556
                                       MELBOURNE, AR 72556




IZARD COUNTY SHERIFFS                  J & B FOODS OF SIKESTON                   J & G TRADING LLC
DEPARTMENT                             PO BOX 827                                DBA ROGERS PUMPING SVC
PO BOX 370                             SIKESTON, MO 63801                        PO BOX 1012
MELBOURNE, AR 72556                                                              HERNANDO, MS 38632




J & P INC                              J & P INC                                 J&P
109 YELLOWOOD DR                       BUSINESS PROPERTY LENDING                 300 WARREN DR, APT 901
WEST MONROE, LA 71291                  C/O GECF BUSINESS PROPERT                 WEST MONROE, LA 71291
                                       PO BOX 402363
                                       ATLANTA, GA 30384-2363



J&P                                    J A MOTORS COMPANY I                      J A MOTORS COMPANY I
PO BOX 204234                          D/B/A THERETAILERPLACE.COM                D/B/A THERETAILERPLACE.COM
DALLAS, TX 75320-4234                  ATTN PRESIDENT                            C/O BAKER & TAYLOR INC ATTN CFO
                                       1401 LAKEWAY DR                           2550 W TYVOLA RD STE 300
                                       KEWUSVUKKE, TX 75057                      CHARLOTTE, NC 28217



J B DISTRIBUTORS INC. AB               J B HART                                  J B HAYES
PO BOX 51085                           343 NEWSOM AVE                            953 LIGHTFOOT LUCKETT RD
930 SEARCY WAY                         CHERRY VALLEY, AR 72324-8809              RIPLEY, TN 38063-4411
BOWLING GREEN, KY 42102-4385




J FRANK ASSOCIATES LLC                 J HUNT HOME                               J HUNT HOME
DBA JOELE FRANK                        ATTN EARLINE HENDRIX, AR CLERK            ATTN MARK BIGGERS, PRESIDENT
WILKINSON BRIMMER KATCHER              PO BOX 490                                699 RESEARCH DR
622 THIRD AVE 36TH FL                  BONO, AR 72418                            SOUTHAVEN, MS 38672
NEW YORK, NY 10017



J HUNT HOME                            J I WATSON ELEMENTARY SCHOOL              J M STANDARD
PO BOX 74566                           SCHOOL                                    4589 MT OLIVE RD
CLEVELAND, OH 44194-4566               201 E FIRST STREET                        BATESVILLE, MS 38606
                                       IOWA, LA 70647
J PHARMACEUTICALS LLC Case 19-11984-CSS      Doc 36 Filed
                                     J PHARMACEUTICALS   LLC 09/10/19        PageJ RENNIE
                                                                                   629 of 1514
ATTN ERIC HAERTLE, PRESIDENT/CEO     ATTN G. LEN SMITH, VP SALES/MARKETING       307 BRIARHILL ROAD
330 S EXECUTIVE DR STE 202           330 S EXECUTIVE DR STE 202                  ENTERPRISE, AL 36330
BROOKFIELD, WI 53005                 BROOKFIELD, WI 53005




J STRICKLAND & CO                      J STRICKLAND & CO                         J STRICKLAND & CO
ATTN DONNA ABERNATHY, CREDIT MGR       ATTN LINDA CLINTON                        ATTN MARCUS MOBLEY, COO
10420 DESOTO RD                        10420 DESOTO RD                           10420 DESOTO RD
OLIVE BRANCH, MS 38654                 OLIVE BRANCH, MS 38654                    OLIVE BRANCH, MS 38654




J TERRENCE THOMPSON                    J&C GRINDING LLC                          J&J EXTERMINATING COM
19833 LETTERSBURG PIKE5                PO BOX 632                                OF LAKE CHARLES INC
HAGERSTOWN, MD 21742                   ELD GROVE VILLAGE, IL 60007               171 W PRIEN LAKE ROAD
                                                                                 LAKE CHARLES, LA 70601




J&K MERCHANDISE LTD                    J&K MERCHANDISE LTD                       J&K MERCHANDISE LTD
ATTN JERRY CHEN                        ATTN KITTY LEE                            ATTN KITTY LEE
NO 14 4F HULIN ST 141 LANE             NO 14 4F HULIN ST 141 LANE                NO A76 XI HU GARDEN, 2ND XIN AN RD
TAIPEI 11087                           TAIPEI 11087                              CHANGAN TOWN
TAIWAN                                 TAIWAN                                    DONGGUAN, GUANGDOI CHINA



J. BRANNON PROPERTIES LLC              J. LEJEUNE JONES                          J. MARK MILLER
PO BOX 647                             300 CHRISTOPHER CIR                       ATTORNEY AT LAW APLC
CAIRO, GA 31728                        MONTEZUMA, GA 31063                       727 SECOND STREET
                                                                                 NATCHITOCHES, LA 71457




J. MARKS CO.                           J.B. CLARK OIL CO. INC.                   J.C. HOLMES
SUSAN ZOHAR                            PO BOX 822                                10431 BIG CANOE
2750 N. 29 AVE 126                     DUBLIN, GA 31040                          JASPER, GA 30143
HOLLYWOOD, FL 33020




J.C. STONE                             J.G. VAN HOLTEN & SON INC                 J.H. & COMPANY
2240 ADLES SIMON ROAD                  PO BOX 66                                 2220 E. 5TH
VINTON, LA 70668                       703 WEST MADISON ST.                      BROOKLYN, NY 11223
                                       WATERLOO, WI 53594




J.K.CLEANING                           J.L. DAUGHERITY                           J.M. MULLIS INC.
JANICE K CALCOTE                       RT1 HOWELL DRIVE                          2753 TYNDALE DRIVE
718 OSCAR CROWELL ROAD                 PURDY, MO 65734                           SUITE 101
BEECHGROVE, TN 37018                                                             MEMPHIS, TN 38125




J.O.EMMERICH & ASSOCIATES              J.P. ORIGINAL CORP.                       J.STRICKLAND & CO
ENTERPRISE JOURNAL                     CHRIS ANDREWS                             LARRY K. OMALLEY
112 OLIVER EMMERICH DR                 2905 ST. ANDREWS                          10420 DESOTO RD.
MCCOMB, MS 39648-2009                  RICHARDSON, TX 75082                      OLIVE BRANCH, MS 38654




J-10 RECOVERY SERVICES                 J2 GLOBAL COMMUNICATIONS                  JA CARLA NEWMAN
ILLINOIS STUDENT ASST.                 INC DBA E FAX CORPORATE                   225 PR 3628
PO BOX 904                             PO BOX 51873                              BRIDGEPORT, TX 76426
DEERFIELD, IL 60015                    LOS ANGELES, CA 90051-6173
JA COSMETICS US INC      Case 19-11984-CSS     Doc 36
                                        JA COSMETICS          Filed 09/10/19   PageJA630  of 1514
                                                                                      DESIGNS LLC
1350 BROADWAY STE.1715                  D/B/A ELF COSMETICS                        D/B/A COLOR FLAME KINGS
ELI TOBIAS                              ATTN FRANK PISANI                          ATTN JAMIE ALEXANDER ANAST
NEW YORK, NY 10018                      1350 BROADWAY, STE 1715                    622 CENTRAL AVE
                                        NEW YORK, NY 10018                         SARASOTA, FL 34236



JA DESIGNS LLC                          JABA USA                                   JABA USA
D/B/A COLOR FLAME KINGS                 ATTN LEAN YANG                             ATTN SHIRLY ZHANG
ATTN SAM HOLMES                         159 N SUNSET AVE                           159 N SUNSET AVE
622 CENTRAL AVE                         CITY OF INDUSTRY, CA 91744                 CITY OF INDUSTRY, CA 91744
SARASOTA, FL 34236



JABA USA                                JABARI TIPLER                              JABAZZ FLEMON
ATTN SUHUA CHEN                         1136 CHARSTONE DRIVE                       393 FISH POND ROAD
159 N SUNSET AVE                        SOUTHAVEN, MS 38671                        NEWBERRY, SC 29108
CITY OF INDUSTRY, CA 91744




JABRYANT CLARK                          JACAQUELINE JOHNSON                        JACE THOMPSON
2130 N HEARNE AVE APT 602               1268 LONGVIEW DR                           511 SHAWN LANE
SHREVEPORT, LA 71107                    GREENVILLE, MS 38703                       CHATSWORTH, GA 30705




JACE TURNMIRE                           JACE WEAVER                                JACELIA FOUNTAIN
108 OTHAR LEE ROGERS ROAD               1514 POTTER                                73 BYRD ROAD
FITZGERALD, GA 31750                    BAINBRIDGE, GA 39817                       WOODVILLE, MS 39669




JACEY TURNER                            JACI MCDANIEL                              JACIE BISHOP
1204 S COLLEGE ST                       1096 SCOTTSBRY ROAD                        420 BUSTERWOODS RD
TRENTON, TN 38382                       PRINCETON, KY 42445                        HICKORY VALLEY, TN 38042




JACIE PACE                              JACINTO MAROIS                             JACK BONNER
250 TALLEY ROAD                         6240 HWY 14S                               180 LAKEWOOD LN
HORNSBY, TN 38044                       YELLVILLE, AR 72687                        MAYO, SC 29368




JACK BOWLES                             JACK CHRISTMAS                             JACK CO ASSESSOR / COLLECTOR
413 JONES                               5417 JACKSON COVE                          ATTN SHARON ROBINSON
WINONA, MS 38967                        SOUTHAVEN, MS 38671                        100 MAIN 209
                                                                                   JACKSBORO, TX 76458




JACK COUNTY APPRAISAL DISTRICT          JACK COUNTY APPRAISAL                      JACK COUNTY APPRAISAL
PO BOX 958                              210 N CHURCH ST                            PO BOX 958
210 N.CHURCH ST                         JACKSBORO, TX 76458                        JACKSBORO, TX 76458
JACKSBORO, TX 76458-1805




JACK COUNTY CLERK                       JACK CURRAN                                JACK ERWIN
100 MAIN ST STE 208                     1008 OLD WHELENEN RD                       226 ALGEE ST
JACKSBORO, TX 76458                     GURDON, AR 71743                           TIPTONVILLE, TN 38079
JACK GOFF                Case 19-11984-CSS     Doc 36
                                        JACK HAYSLETT       Filed 09/10/19   PageJACK
                                                                                   631HENDRICKSON
                                                                                       of 1514
PO BOX 243                              5712 DEERFIELD 1                         50 QUERCUS CIRCLE
PARSONS, TN 38363                       MEMPHIS, TN 38134                        LITTLE ROCK, AR 72223




JACK HILL                               JACK L ERB JR.                           JACK LYON & JONES P.A.
PO BOX 486                              MEMPHIS-CHURCH RD LLC                    THE FRAUENTHAL BULIDING
REIDSVILLE, GA 30453                    871 RIDGEWAY LOOP RD.                    904 FRONT STREET
                                        SUITE 107                                CONWAY, AR 72032
                                        MEMPHIS, TN 38120



JACK MCCART                             JACK MICHAEL                             JACK R BYRD
806 B HOLLAND AVENUE                    809 E BROOKWOOD DR                       535 BROOKWOOD POINT PLACE
PHILADELPHIA, MS 39350                  LANDRUM, SC 29356                        SIMPSONVILLE, SC 29681




JACK REEB                               JACK ROE USA INC                         JACK SPINNING
779 DOUGLAS RD                          206 SOUTH 11TH STREET                    106 VICTORY LN.
DEQUINCY, LA 70633                      NASHVILLE, TN 37206                      BELTON, SC 29627




JACKE REALTY COMPANY LLC                JACKE WHITE                              JACKEVIOUS COLEMAN
C/O ALLEN JONES                         7197 MALLARD CREEK                       1358 GENE ROAD
PO BOX 44287                            HORN LAKE, MS 38611                      BOGUE CHITTO, MS 39629
SHREVEPORT, LA 71134-4287




JACKI HAWKINS                           JACKIE BAKER                             JACKIE BAKER
119 SHARP HOLLOW LANE                   326 HEGWOOD ROAD                         HC 77 BOX 1990
ERIN, TN 37061                          HATTIESBURG, MS 39402                    MELBOURNE, AR 72556




JACKIE BECK                             JACKIE BERRYHILL                         JACKIE CRUMBLE
555 SHADY OAK DR                        2895 JACKSON RD                          2470 MS HWY 182
MOBILE, AL 36608                        MABEN, MS 39750                          EUPORA, MS 39744




JACKIE D COCKRELL                       JACKIE DAVIS                             JACKIE FENTON
3706 VELD STREET                        102 SAGEWOOD DR NW                       499 WINTERWOOD RD
JACKSON, MS 39212                       ROME, GA 30165                           KERSHAW, SC 29067




JACKIE GRANT                            JACKIE GRANT                             JACKIE GRANT
103 NORTH HOLLAND STREET                508 IRISH LAKE CIRCLE LOT                510 LOVETT SCOTT ROAD
OVERTON, TX 75684                       DUBLIN, GA 31027                         EAST DUBLIN, GA 31027




JACKIE HINSLEY                          JACKIE IVORY                             JACKIE JACKSON
227 MAUMELLE VALLEY DRIVE               522 KAIGLER ST / PO BOX 9                48484 HWY 17
MAUMELLE, AR 72113                      OGLETHORPE, GA 31068                     VERNON, AL 35592
JACKIE JOHNSON        Case     19-11984-CSS      Doc 36
                                         JACKIE LIRA         Filed 09/10/19   PageJACKIE
                                                                                    632 of 1514
                                                                                         LOWERY
2004 NORTH PARKWAY STREET                17470 HWY 76N                            9615 HWY. 29 S
CORINTH, MS 38834                        SOMERVILLE, TN 38068                     GOSHEN, AL 36035




JACKIE MARTIN                            JACKIE MIXON                             JACKIE MOERER
4016 STINSON ST LOT 18                   4201 WATER TANK HILL RD                  625 31ST AVENUE NORTH
MILAN, TN 38358                          PELL CITY, AL 35125                      COLUMBUS, MS 39705




JACKIE NANCE                             JACKIE OVERTON                           JACKIE R SMITH
23 CONLEY RD                             724 CRAWFORD AVE                         17000 RAYFORD SHUMOCK RD
ALAMO, TN 38001                          AUGUSTA, GA 30904                        MOSS POINT, MS 39562-8971




JACKIE ROGERS                            JACKIE SIMMONS                           JACKIE TAYLOR
6200 ASBURY PL                           2871 PEPPERHOUSE RD                      1069 HIGHLAND PLANTATION
OLIVE BRANCH, MS 38654                   CENTREVILLE, MS 39631                    GREENVILLE, MS 38701




JACKIE THRASHER                          JACKIE TRENT                             JACKIE WALKER
850 TURKEY CREEK ROAD                    111 SHAMROCK CIRCLE                      812 E 11TH ST
WARE SHOALS, SC 29692-1071               BRYON, GA 31008                          YAZOO CITY, MS 39194




JACKIE WESTON                            JACKIE WILLIS                            JACKLYN DEASON
PO BOX 842                               624 B 4TH STREET SOUTH                   850 LAZY V LAKES RD
EUNICE, LA 70535                         COLUMBUS, MS 39701                       ODENVILLE, AL 35120




JACKLYN HARGROVE                         JACKLYN LYND                             JACKLYN MARTINEZ
131 RICHARDS LANE                        8430 QUIAL RD                            1092 GAMALIEL RD
RUSTON, LA 71270                         IRVINGTON, AL 36544                      GAMALIEL, KY 42140




JACK-POST CORPORATION                    JACK-POST                                JACK-POST
BILL BRANSON                             ATTN CHERYL PETTKE                       ATTN ROBERT BYCRAFT
800 E THIRD ST                           800 E THIRD ST                           800 E THIRD ST
BUCHANAN, MI 49107                       BUCHANAN, MI 49107                       BUCHANAN, MI 49107




JACK-POST                                JACKSBORO FIRE DEPARTMENT                JACKSBORO NATIONAL BANK
ATTN SARAH TAYLOR, SALES MGR             111 EAST ARCHER                          910 N MAIN
800 E THIRD ST                           JACKSBORO, TX 76458                      JACKSBORO, TX 76458
BUCHANAN, MI 49107




JACKSBORO NATIONAL BANK                  JACKSBORO POLICE DEPT.                   JACKSON & COKER HOLDINGS LLC
PO BOX A                                 111 EAST ARCHER                          PO BOX 277638
JACKSBORO, TX 76458                      JACKSORO, TX 76458                       SUITE 119-608
                                                                                  ATLANTA, GA 30384-7638
JACKSON BEVERAGES LLC Case
                      AB      19-11984-CSS    Doc
                                        JACKSON    36 Filed 09/10/19
                                                CALLEHAN               PageJACKSON
                                                                             633 ofCITY
                                                                                    1514RECORDER
915 S. PINEHILL ROAD                    4213 COVENTRY DR                   101 E MAIN STREET
GRIFFIN, GA 30223                       MOSS POINT, MS 39562               SUITE 101
                                                                           JACKSON, TN 38301




JACKSON CO HEALTH DEPT                  JACKSON CO HEALTH DEPT             JACKSON CO HEALTH DEPT
4600 LT EUGENE J MAJURE DR              ATTN JACKSON COUNTY                PO BOX 1366
PASCAGOULA, MS 39581                    ENVIRONMENTAL                      PASCAGOULA, MS 39568
                                        PO BOX 1366
                                        PASCAGOULA, MS 39568



JACKSON CO JUSTICE COURT                JACKSON CO TAX                     JACKSON CO TAX
5343 JEFFERSON ST                       ATTN TAX COMMISSIONER              COMMISSIONER
MOSSPOINT, MS 39563                     67 ATHENS ST                       PO BOX 247
                                        JEFFERSON, GA 30549                JEFFERSON, GA 30549




JACKSON CO TAX                          JACKSON COUNTY AREA                JACKSON COUNTY BOARD OF
PO BOX 247                              CHAMBER OF COMMERCE                SUPERVISORS
JEFFERSON, GA 30549                     PO BOX 480                         PO BOX 998
                                        PASCAGOULA, MS 39568-0480          PASCAGOULA, MS 39568




JACKSON COUNTY CHANCERY CLERK           JACKSON COUNTY CLERK               JACKSON COUNTY SCHOOL DISTRICT
PO BOX 998                              OF COURTS                          16TH SECTION MANAGER
PASCAGOULA, MS 39568                    500 JACKSON PARKWAY                PO BOX 5069
                                        JEFFERSON, GA 30549                VANCLEAVE, MS 39565




JACKSON COUNTY SCHOOL DISTRICT          JACKSON COUNTY SHERIFF             JACKSON COUNTY TAX COLLEC
C/O MISSISSIPPI SEC OF STATES OFFICE    DEPARTMENT                         208 MAIN STREET
ATTN PUBLIC LANDS DIV, 16TH SEC LANDS   3004 MAGNOLIA STREET               NEWPORT, AR 72112
PO BOX 136                              PASCAGOULA, MS 39567
JACKSON, MS 39205-0136



JACKSON ENERGY AUTHORITY                JACKSON ENERGY AUTHORITY           JACKSON FIRE DEPARTMENT
351 DR MARTIN LUTHER KING JR DR         PO BOX 2082                        101 EAST CHURCH ST
JACKSON, TN 38301                       MEMPHIS, TN 38101-2082             JACKSON, AL 36545




JACKSON FIRE DEPARTMENT                 JACKSON FIRE DEPARTMENT            JACKSON FIRE DEPARTMENT
1490 CANTON MART RD                     555 SOUTH WEST STREET              721 S. HIGHLAND
JACKSON, MS 39211                       JACKSON, MS 39201                  JACKSON, TN 38301




JACKSON FIRE DEPT                       JACKSON FIRE DEPT                  JACKSON FIRE DEPT
2640 RAYMOND RD                         355 WOODROW WILSON                 3680 TERRY RD
JACKSON, MS 39212                       JACKSON, MS 39201                  JACKSON, MS 39212




JACKSON FIRE DEPT                       JACKSON INDEPENDENT                JACKSON INDEPENDENT
4265 N STATE ST                         624 HUDSON AVE                     624 HUDSON AVE
JACKSON, MS 39206                       JONESBORO, LA 71251                JONESBORO, LA 71251-3851
JACKSON LEWIS LLP         Case 19-11984-CSS    Doc
                                         JACKSON    36 Filed 09/10/19
                                                 MERCIER                 PageJACKSON
                                                                               634 ofPARISH
                                                                                      1514 TAX COLL.
PO BOX 416019                            113 TALL OAKS DRIVE                 500 E. COURT STREET
BOSTON, MA 02241-6019                    SENATOBIA, MS 38668-6381            JONESBORO, LA 71251




JACKSON PARISH TAX COLL.                 JACKSON POLICE DEPT                 JACKSON POLICE DEPT
500 E. COURT STREET                      234 INSTITUTE ST                    2941 TERRY RD STE 23
ROOM 100                                 JACKSON, TN 38301                   JACKSON, MS 39204
JONESBORO, LA 71251




JACKSON POLICE DEPT                      JACKSON POLICE DEPT                 JACKSON POLICE DEPT
2941 TERRY RD STE 23                     350 COMMERCE ST                     4940 OLD CANTON RD.
JACKSON, MS 39212                        JACKSON, AL 36545                   JACKSON, MS 39211




JACKSON POLICE DEPT                      JACKSON RENTAL PROPERTIES LLC       JACKSON RENTAL PROPERTIES LLC
4940 OLD CANTON RD.                      116 LINEBERRY BLVD                  321 1/2 NEWBERRY ST SW
JACKSON, MS 39216                        SUITE 301                           AIKEN, SC 29801
                                         MOUNT JULIET, TN 37122




JACKSON RENTAL PROPERTIES                JACKSON SCOTT                       JACKSON TIPTON
LLC ASSIGNOR                             3897 COUNTY ROAD 93                 2466 GA HWY 19 SOUTH
321 1/2 NEWBERRY ST. SW                  ANDERSON, AL 35610                  DUBLIN, GA 31021
AIKEN, SC 29801




JACKSON WALKER LLP                       JACKSON YOUNG LLC                   JACKSONVILLE FIRE
2323 ROSS AVE SUITE 600                  C/O THE ESTES GROUP INC             DEPARTMENT
DALLAS, TX 75201                         613 CRESCENT CIRCLE, STE 102        900 N. REDMOND
                                         RIDGELAND, MS 39157                 JACKSONVILLE, AR 72076




JACKSONVILLE POLICE                      JACKY BRAMLITT                      JACLYN BOTTS
DEPARTMENT                               5443 PRAVIN DR                      12436 WEST TUCKS CHAPEL RD
1412 W. MAIN                             HORN LAKE, MS 38637-3759            ROGERS, AR 75756
JACKSONVILLE, AR 72076




JACLYN COLLETTE                          JACLYN COSTANZO                     JACLYN FERNANDEZ
3 BEST WAY INN 314                       6230 COTTAGE WOODS DR               106 CR 1267
DILLARD, GA 30537                        MILTON, FL 32570                    FAIRFIELD, TX 75840




JACLYN JOYCE                             JACLYN LAMBERT                      JACLYN SIKES
19 HENRY APT 1                           1516 MEXBORO RD                     347 S COLLEGE ST
STATESBORO, GA 30458                     FRISCO CITY, AL 36445               METTER, GA 30439




JACO DISTRIBUTING CO INC                 JACOB ALLISON                       JACOB BENTON
PO BOX 905                               662 WARRENTON SHORES DRIVE          22135 LUCILE ROAD
EL DORADO, AR 71730                      GUNTERSVILLE, AL 35976              BLAKELY, GA 39823
JACOB BIRD               Case 19-11984-CSS     Doc 36
                                        JACOB BUNCH           Filed 09/10/19   PageJACOB
                                                                                     635 BUNTYN
                                                                                         of 1514
283 OLD PERRYVILLE RD                   27 GOFF ST                                 739 HWY 487 E
PARSONS, TN 38363                       DALEVILLE, AL 36322                        CARTHAGE, MS 39051




JACOB BURTON                            JACOB BUSE                                 JACOB CECIL
969 STEWART ROAD                        410A N 4TH ST                              149 HIGGS CIRCLE
RINGGOLD, GA 30736                      BALDWYN, MS 38824                          BIG ROCK, TN 37023




JACOB CHISHOLM                          JACOB CLARK                                JACOB COUSIN
509 ANGIE LANE                          129 HARRIS FARM RD                         3261 LAKE ITAWAMBA RD
RANDOLPH, MS 38864                      BRUNSWICK, GA 31520                        FULTON, MS 38843




JACOB CUNNINGHAM                        JACOB DAIDEN                               JACOB DAVIS
1121 LINDUURE RD                        5208 BITTERSWEET ROAD                      PO BOX 471
FORREST CITY, AR 72335                  KNOXVILLE, TN 37918                        WAYNESBORO, TN 38485




JACOB FAULK                             JACOB GURLEY                               JACOB HAWKINS
412 W ADAMS ST                          285 B CR 3371                              110 CASTLE DR
WOODBURY, TN 37190                      BOONEVILLE, MS 38829                       DOTHAN, AL 36301




JACOB HELM                              JACOB HOLLINGSWORTH                        JACOB HOLSTINE
10212 EAST 350 SOUTH                    1106 NORTHCHESTER DR                       3930 KINGSTON DR
OAKLAND CITY, IN 47660                  HENDERSON, TN 38340                        HORN LAKE, MS 38637




JACOB ISTRE                             JACOB JOE                                  JACOB JORDAN
398 N PINE DR                           2142 BILLY SESSUMS RD                      644 JOHNS CREEK
RAGLEY, LA 70657                        MORTON, MS 39117                           LAFAYETTE, TN 37083




JACOB KANTROWITZ                        JACOB KELLEY                               JACOB KIRKMAN
62 MAIN ST                              1395 BEAL RD.                              1104 N FRISCO
W.PELZER, SC 29669                      BYHALIA, MS 38611                          BENTON, IL 62812




JACOB MAC DONALD                        JACOB MANGRUM                              JACOB MCBRIDE
401 S ROSEMARY AVE                      149 MIMOSA ST                              11701 HWY 43 N
ANDREWS, SC 29510                       CAMDEN, TN 38320                           KOSCIUSKO, MS 39090




JACOB MCCRARY                           JACOB MCKEE                                JACOB MYCKO
111 ISLE CREEK DR                       1934 COCKLEBUR RD                          131 PRAIRIE LANE
MEMPHIS, TN 38103                       WARD, AR 72176                             ANDERSON, SC 29624
JACOB NICHOLS              Case 19-11984-CSS     Doc 36
                                          JACOB NIX            Filed 09/10/19   PageJACOB
                                                                                      636 OWEN
                                                                                          of 1514
57 DEAN ROAD                              380 UNCLE JIMS ROAD                       225 BREAZEAL ST APT 29
RINGGOLD, GA 30736                        VARNVILLE, SC 29944                       BELTON, SC 29627




JACOB OWENS                               JACOB PENDERGRAPH                         JACOB PRESSON
20648 NORTH HIGHWAY 109                   99 ALBERS LANE                            1905 CLAY POND DR
SCRANTON, AR 72863                        LEOMA, TN 38468                           OAKLAND, TN 38060




JACOB REEVES                              JACOB RHINEHART                           JACOB RICHARDSON
PO BOX 838                                816 WYLIE STREET APT4B                    109 S MAIN STREET
STAR CITY, AR 71667-0838                  MARKED TREE, AR 72365                     FLORENCE, AL 35630




JACOB ROLLINS                             JACOB SANDERS                             JACOB SHELTON
1145F FIELDS HWY                          2995 CO. RD. 10                           11 BONNERTOWN RD
DEQUINCY, LA 70633                        WINFIELD, AL 35594                        FIVE POINTS, TN 38457




JACOB SMITH                               JACOB SMITH                               JACOB SOUDER
1109 NORTH OLIVE ST                       3256 SULPHUR SPRINGS RD                   3194 JAMES ROBERTS DRIVE
GLADEWATER, TX 75647                      MURFREESBORO, TN 37129                    SOUTHAVEN, MS 38671




JACOB STAHMER                             JACOB STEPHENS                            JACOB STEPHENS
532 RANDOLPH STREET                       203 MAGNOLIA CHASE DRIVE                  251 ANTHONY DR.
ROANOKE, AL 36274                         BENTON, LA 71006                          ANNISTON, AL 36201




JACOB STEPHENS                            JACOB THERIAULT                           JACOB TIBBITS
303 PATRICK ST                            1329 W UNION ST                           21 N. THURMAN ST.
ESTILL SPRINGS, TN 37330                  BALD KNOB, AR 72010                       HAUGHTON, LA 71037




JACOB VAUGHN                              JACOB VOELKEL                             JACOB WATKINS
84 JERRIR DALE DR                         2141 OLDE FARM ROAD                       3791 SHORT CREEK ROAD
ANNISTON, AL 36201                        HUDSON, NC 28638                          LINDEN, TN 37096




JACOB WAYNE                               JACOB WILLIAM                             JACOB WILSON
224 HEMPSTEAD 203                         55 N ARCADIAN CI                          229 EMANUEL CHURCH ROAD
PRESCOTT, AR 71857                        MEMPHIS, TN 38103                         BRUNSWICK, GA 31523




JACOB WISE                                JACOB WOOD                                JACOB WOODRUFF
2521 ZION ROAD                            1654 CHISM TRAIL                          961 STATE HIGHWAY 11 LOT 59
COLUMBIA, TN 38401                        TUPELO, MS 38804                          SOCIAL CIRCLE, GA 30025
JACOB WOODS              Case 19-11984-CSS     Doc 36
                                        JACOB WORLEY       Filed 09/10/19   PageJACOB/LEO
                                                                                  637 of 1514
                                                                                          BAYARD
6488 DALARK DR                          122 EVENINGSIDE DRIVE APT B             UNKNOWN
BATON ROUGE, LA 70812                   SODDY DAISY, TN 37379                   GONZALES, LA 70815




JACOBINA COCHRAN                        JACOBS TRADING LLC                      JACOBSENS USA LTD.
574 GRANDVIEW CIRCLE                    8090 EXCELSIOR BLVD.                    TINA CARVER
DEER PARK, AL 36529                     HOPKINS, MN 55343                       20355 NE 34TH COURT(US)
                                                                                AVENTURA, FL 33180




JACOBY COLLENDEE                        JACOLBIAN FRANKIN                       JACOREY ANTHONY
54 MARTIN RD.                           8603 HIGHWAY 613 APT. 9                 883 COLLET RD
ASHBURN, GA 31714                       MOSS POINT, MS 39563                    ECLECTIC, AL 36024




JACORIA JORDAN                          JACORY ROBERTS                          JACQUALINE BENNETT
910 HOWELL STREET                       1510 KEN GARDENS                        375 EAGLE CREEK DRIVE
HOPKINSVILLE, KY 42240                  ALBANY, GA 31707                        BUCHANAN, TN 38222




JACQUARIAN HERVEY                       JACQUE LECOE                            JACQUELIN DAVIS
4803 CR 95                              119 PAUL LANE                           188 MICAVILLE LOOP
WATER VALLEY, MS 38965                  CRAWFORD, GA 30630                      BURNSVILLE, NC 28714




JACQUELINE BANKS                        JACQUELINE BRELAND                      JACQUELINE BRONNER
PO BOX 1155                             201 A LACY EVANS RD                     6945 STONERIDGE DRIVE
TUNICA, MS 38676                        WIGGINS, MS 39577                       MEMPHIS, TN 38115




JACQUELINE BRYANT                       JACQUELINE CAMPBELL                     JACQUELINE CHALLENDER
5025 MARTLING RD                        1370 RALPH KEEN RD                      118 SUNNY BROOK LN
ALBERTVILL, AL 35951                    EAST DUBLIN, GA 31027                   TRUSSVILLE, AL 35173




JACQUELINE CHESTANG                     JACQUELINE COONEY                       JACQUELINE CROW
7413 AFTON ST                           156 EAST LAKE ST.                       38 HUGHES RD.
MOSS POINT, MS 39563                    CAMDEN, TN 38320                        COLUMBIANA, AL 35051




JACQUELINE DENNIS                       JACQUELINE DOXTATER                     JACQUELINE GLENN
1925 ROSSIE LEE DR LOT 11               25488 DAVID ROAD                        3351 N.LUMPKIN PARK APT 3308
BOSSIER, LA 71112                       OPP, AL 36467                           COLUMBUS, GA 31903




JACQUELINE HARRIS                       JACQUELINE HARRIS                       JACQUELINE JACKSON
26040 US HIGHWAY 80 W                   PO BOX 216                              6800 HWY 161 NORTH APT 153
DEMOPOLIS, AL 36732-5106                NETTLETON, MS 38858                     WALLS, MS 38680
JACQUELINE JOE        Case 19-11984-CSS     DocJOHNSON
                                     JACQUELINE   36 Filed     09/10/19   PageJACQUELINE
                                                                                638 of 1514
                                                                                         JONES
124 SADDLEBACK RIDGE DR. APT B       116 MAPLE ST                             704 INVERNESS DRIVE
MONTGOMERY, AL 36117                 GREENWOOD, MS 38930                      CLANTON, AL 35045




JACQUELINE JORDAN                    JACQUELINE KENNISTON                     JACQUELINE LAUDENSLAGER
104 ALEXENDRIA                       3264 EVA RD                              9532 178TH TERRACE
THOMASTON, GA 30286                  CAMDEN, TN 38320                         MC ALPIN, FL 32062




JACQUELINE LUCAS                     JACQUELINE MAIDEN                        JACQUELINE MILLEN
939 LAKES BLVD APT.E-3               1414 MAY STREET                          354 LYNNWOOD STREET
LAKEPARK, GA 31636                   CLARKSDALE, MS 38614                     SOMERVILLE, TN 38068




JACQUELINE MILLER                    JACQUELINE MOORE                         JACQUELINE PATTERSON
1978 MILL ST                         1347 SECESSION ST EXT                    132 EAST ELM ST
HAYNESVILLE, LA 71038                ABBEVILLE, SC 29620                      ALAMO, TN 38001




JACQUELINE PIERCE                    JACQUELINE PILCHER                       JACQUELINE RAGSDALE
8097 HWY 51 NORTH                    1133 RIGBY ROAD                          240 WELCH RD
MAGNOLIA, MS 39652                   ROCKLEDGE, GA 30454                      LENA, MS 39094




JACQUELINE REDMOND                   JACQUELINE ROBINSON                      JACQUELINE RODRIGUEZ
12805 FOXRUN DR                      PO BOX 5052                              111 OLD COLUMBUS RD
VANCLEAVE, MS 39565                  BOSSIER, LA 71171                        DADEVILLE, AL 36853




JACQUELINE RODRIGUEZ                 JACQUELINE ROELING                       JACQUELINE ROSELL
111 OLD COLUMBUS ROAD                57 LOST ACRES CT                         3536 N LIBERTY ST
DADEVILLE, AL 36853                  KINGSLAND, GA 31548                      CANTON, MS 39046




JACQUELINE STUART                    JACQUELINE WALTERS                       JACQUELINE WASHINGTON
402 SUFFIELD STREET                  14404 HARRISON DRIVE                     1427 CAUSEY DR.
ATHENS, AL 35611                     BYHALIA, MS 38611                        GREENVILLE, MS 38703




JACQUELINE WEAKLEY                   JACQUELINE WRIGHT                        JACQUELINE YOUNG
332 ANDREW CHAPEL RD                 137 ACKLIN GAP ROAD                      204 ROBB STREET
BRANDON, MS 39042                    CONWAY, AR 72032                         LELAND, MS 38756




JACQUELYN ABSHER                     JACQUELYN BOUCHARD                       JACQUELYN GLASZ
1871 COLUMBIA ST                     1236 MADISON AVE APT 12                  194 E SHORE DRIVE
CLARKSVILLE, TN 37042                MEMPHIS, TN 38104                        EUPORA, MS 39744
JACQUELYN LYONS        Case     19-11984-CSS    DocMCGEE
                                          JACQUELYN 36 Filed 09/10/19      PageJACQUELYN
                                                                                 639 of 1514
                                                                                         TUCKER
790 GREEN WAVE DR. APT 1709               1420 DR WILLIAMS DRIVE               308 SIPES ST
GALLATIN, TN 37066                        MICHIE, TN 38357                     NASHVILLE, AR 71852




JACQUELYN WHITE                           JACQUELYN WISEMAN                    JACQUES BOURGEOIS
3503 W. CONGRESS ST                       2767 BUD ODOM RD                     255 PR 301
LAFAYETTE, LA 70506                       DEER PARK, AL 36529                  OAKWOOD, TX 75855




JACQUEZ PARKS                             JACQUI & DAVID INC                   JACQUI & DAVID INC
503A MARTIN LUTHER KING DRIVE             ATTN ERIK NUNEZ                      ATTN MARK KRONFELD
DUBLIN, GA 31021                          PO BOX 668167                        8500 NW 56TH ST
                                          MIAMI, FL 33166                      MIAMI, FL 33166




JACQUI & DAVID INC                        JACQUITA STOKES                      JACQULYN ELLISON
ATTN MARVIN LUSKY, DIR                    1780 BATSON LANE 22                  959 CR 215
8500 NW 56TH ST                           PENSACOLA, FL 32534                  JACK, AL 36346
MIAMI, FL 33166




JACQULYN HOLT                             JACURIUS DAVIS                       JAD INTERNATIONAL
910 POPLAR STREET                         501 COLLEGE STREET                   ATTN JAMES DOWNEY, PRESIDENT
STAR CITY, AR 71667-5948                  CUTHBERT, GA 39840                   1410 BROADWAY, STE 2104
                                                                               NEW YORK, NY 10018




JADA ADAMS                                JADA ANDERSON                        JADA CONN
117 NORTH CHERRY STREET                   80 SEABOARD STREET                   680 RIVER VALLEY DRIVE
MCCOMB, MS 39648                          CUTHBERT, GA 39840                   HARTSVILLE, TN 37074




JADA IRWIN                                JADA IVY                             JADA ROBINSON
6176 HWY 102 WEST                         201DAVID ELIZA FOUNTAIN CIRCLE       906 SOUTH WASHINGTON AVE
WARTHEN, GA 31094                         MT VERNON, GA 30445                  DUNN, NC 28334




JADA SCOTT                                JADA SEALS                           JADA SESSOM
3508 SUGER TREE LANE                      2931 JUSSLINES ROAD                  7808 ALLENRIDGE LN
BARTLETT, TN 38135                        COLUMBUS, MS 39705                   OLIVE BRANCH, MS 38654




JADA STANSBERRY                           JADA TOYS CO. LDT                    JADA ZELLARS
91F ELBORT SMITH RD.                      938 HATCHER AVE.                     222 LIGHTHOUSE REACH
BATESVILLE, MS 38606                      CITY OF INDUSTRY, CA 91748           ST. MARYS, GA 31558




JADARIUS CLAIBORNE                        JADARIUS PAYNE                       JADARRIUS MCKINLEY
394 NANCY STREET                          604 WALTER JONES ROAD                1016 SIMPSON COVE
MANSFIELD, LA 71052                       MENDENHALL, MS 39114                 TUNICA, MS 38676
JADE APPAREL DBA         Case 19-11984-CSS     Doc 36
                                        JADE BAKER          Filed 09/10/19   PageJADE
                                                                                   640DEAL
                                                                                       of 1514
SWEET CLARITY                           3240 FERN CREEK RD                       108 CHICKADEE
1407 BROADWAY                           CONYERS, GA 30013                        WHITEHOUSE, TX 75791
NEW YORK, NY 10018




JADE DESIGN INDUSTRY CO.                JADE DESIGNER FRAGRANCES                 JADE INC
BILL TAYLOR                             18923 FREEPORT DR.                       ATTN SECRETARY- OWNER
12F NO.101 SEC.2 HO-PING                MONTGOMERY, TX 77356                     100 N CHERRY
TAIPEI                                                                           PO BOX 351
TAIWAN                                                                           HAMBURG, AR 71646



JADE IRVINE                             JADE MCCAIG                              JADE MORRIS
110 ROLLING OAKS DR NW                  146 HIGHLAND                             1861 CONFEDERATE MEM LANE
ROME, GA 30165                          BRUCETON, TN 38317                       MT VERNON, GA 30445




JADE NICKSON                            JADE SHIFFER                             JADE THOMSON
UNKNOWN                                 174 COMMISSARY HOLLOW RD.                4840 ABBEY GAIL DR 2
BAY SPRINGS, MS 39422                   DOVER, TN 37058                          CONWAY, AR 72034




JADEA LOFTON                            JADEN CODY                               JADEN GUY
133 IDA REYER RD                        805 COLT LANE NW                         958 ZION RD
POPLARVILLE, MS 39470                   CONYERS, GA 30012                        GORDO, AL 35466




JADEN LUNDY                             JADEN MORGAN                             JADEN SIMPSON
101 R TERRACE DRIVE                     18509 MATTHEWS ROAD                      14677 DESOTO RD
PULASKI, TN 38478                       MALDEN, MO 63863                         OLIVE BRANCH, MS 38654




JADEN UNDERWOOD                         JADIA CLARK                              JADIEN DEATON
136 E WILLOW CREEK LN                   1300 WEST UNIVERSITY                     802 GRANDVIEW DR
MCRAE, GA 31055                         MAGNOLIA, AR 71753                       NEW ALBANY, MS 38652




JADON GONZALEZ                          JAELIN CHAPLIN                           JAELON NANCE
1670 NORTH JACKSON HWY.                 3512 HERSEY ROAD APT 1B                  4269 RIDGE VALLEY TR.
HARDYVILLE, KY 42746                    NEWBERRY, SC 29108                       MEMPHIS, TN 38141




JAELYN WILKERSON                        JAEVON SMITH                             JAGGER CONE COMPANY
140 BEECH ST                            117 SYLVAN DRIVE                         SHERRY JAGGERS
COLUMBUS, MS 39702                      NATCHITOCHES, LA 71457                   304 ELLIS ST.
                                                                                 STRYKER, OH 43557




JAHEIM ROBINSON                         JAHLISA JOHNSON                          JAHMEELAH WALTON
1005 B NORTH UNION STREET               6199 SAGEBRUSH LN APT 2                  310 SPANISH MOSS LANE
WINONA, MS 38967                        MEMPHIS, TN 38115                        ADEL, GA 31620
JAIDEN/VANESS HALL       Case 19-11984-CSS     Doc 36
                                        JAILON COOPER        Filed 09/10/19   PageJAILYN
                                                                                    641 MYERS
                                                                                         of 1514
18 STONEBRIDGE ROAD                     135 SMITH CIRCLE                          4952 BROOKWOOD PL
CARRIER, MS 39426                       HAUGHTON, LA 71037                        JACKSON, MS 39272




JAIME FLANIGAN                          JAIME LIVINGSTON                          JAIME LIVINGTON
201 PEMOTOMA WAY                        737 DONNA AVE                             316 E. WASHINGTON
CHATSWORTH, GA 30705                    ASHBURN, GA 31714                         ASHBURN, GA 31714




JAIME OBAR                              JAIME PIERSON                             JAIME WYNN
9741 TAYLOR DR                          2995 DILLS ROAD                           179 CR 407
OLIVE BRANCH, MS 38654                  HIAWASSEE, GA 30546                       KILLEN, AL 35645




JAIMIE MCCARTHY                         JAIMIE MENDOZA                            JAISHAUN YOUNG
268D SOUTH ORANGE EDWARDS BLVD          618 SHILOH RD                             4512 GARWOOD DR
KINGSLAND, GA 31548                     PIEDMONT, SC 29673                        LADSON, SC 29456




JAISHAUNA DANIELS                       JAISUIRAM LLC.                            JAJUAN BROW
1125 SECOND STREET                      QUALITY INN                               241 LEMIE PAYNE RD
MONTICELLO, FL 32344                    220 JAN HOWARD EXPY                       MENDENHALL, MS 39114
                                        WEST PLAINS, MO 65775




JAKARI SUGGS                            JAKARTA WILLIAMS                          JAKAYLA CARY
100 REGENCY PLAZA APT B2                164 PECAN ACRES                           2229 ETTA LANE APT 1A
RUSSELLVILLE, AL 35654                  STARKVILLE, MS 39759                      GREENVILLE, MS 38703




JAKAYLA POOLE                           JAKE BEATHARD                             JAKE COOPER
3370 PHARES EAST HWY 24E                7145 LOCKSEY LANE                         2600 MCGAHA DRIVE
WOODVILLE, MS 39669                     FAIRVIEW, TN 37033                        ANDERSON, SC 29621




JAKE DEBOEVER                           JAKE FULLER                               JAKE JONES
807 OAKCREST CT.                        676 ARM ROAD                              110 BLACKHAWK STREET
SOUTHLAKE, TX 76092                     SILVER CREEK, MS 39663                    DALEVILLE, AL 36322




JAKE JONES                              JAKE JONES                                JAKELA JONES
1500 THOMAS STREET APT 4                299 JUSTICE AVENUE                        1007 S. 9TH STREET
CORINTH, MS 38852                       FITZGERALD, GA 31750                      CORDELE, GA 31015




JAKERI RHODEN                           JAKERIA HINES                             JAKERIA JACKSON
209 JORDAN RD                           1059 STAPLETON ACRES COURT                4268 SUNNYSLOPE DR.
CLARKSVILLE, TN 37042                   STAPLETON, GA 30823                       MEMPHIS, TN 38141
JAKERRIA THOMPSON        Case 19-11984-CSS
                                        JAKILAH Doc 36
                                                PARKER        Filed 09/10/19   PageJAKIRA
                                                                                     642 of 1514
                                                                                          MORLEY
386 RAYMOND RD APT 48B                   508 WEST JEFFERSON AVE                    628 SCARBOROUGH
JACKSON, MS 39204                        GREENWOOD, MS 38930                       BISHOPVILLE, SC 29010




JAKKS PACIFIC (HK) LTD                   JAKKS PACIFIC (HK) LTD                    JAKKS PACIFIC INC.
12F WHARF T&T CENTERE                    ATTN STEPHEN BERMAN                       KEVIN KILLIAN
7 CANTON ROAD                            12/F WHARF T&T CENTRE                     KOWLOON/ HONG KONG
TSIM SHA TSUI KOWLOON                    7 CANTON RD TSIM SHA TSUI                 HONG KON
HONG KONG HONG KONG                      KOWLOON, HONG KONG HONG KONG



JAKLYN BERRY                             JAKOURTNEY HATCHER                        JAKULVE BROWN
31 SKYLARK DR                            2358 BOLLEN ST                            9340 NEWELL RD
CHATSWORTH, GA 30705                     MOBILE, AL 36617                          LAKE CORMORANT, MS 38641




JALA JONES                               JALA SMITH                                JALA WILLIAMS
310 SHIRLEY DR                           967 MORROW AVE                            262 DEVAUGN RD
OSCEOLA, AR 72370                        ELBA, AL 36323                            MANTACHIE, MS 38855




JALACIA ALEXANDER                        JALAN EMBRY                               JALEAN EVANS
4730 LANDRY ST                           4744 WE ROSS PKWY APT 46-203              6484 SODA POINT DRIVE
ST GABRIEL, LA 70776                     SOUTHAVEN, MS 38671                       SHREVEPORT, LA 71107




JALEESA BARNES                           JALEESA GARDNER                           JALEESA GASTON
1460 ROCK HILL DR NE                     1880 SIMPSON HWY 149 APT5                 231 WALNUT CREST DR
CONYERS, GA 30012                        MENDENHALL, MS 39114                      GALLATIN, TN 37066




JALEESA HOOD                             JALEISHA JONES                            JALEN BELIN
410 4TH AVE SW                           674 CR 3419                               1311 SLASH AVENUE
REFORM, AL 35481                         HAWKINS, TX 75765                         BAINBRIDGE, GA 39817




JALEN HAYWOOD                            JALEN HODGE                               JALEN JACKSON
225 HOGAN ROAD                           9 CONASAUGA PL NW                         3406 RADFORD RD
RUSTON, LA 71270                         ROME, GA 30165                            MEMPHIS, TN 38111




JALEN MARTIN                             JALENA JORDAN                             JALESSA THOMAS
7261 KY HWY 639 SOUTH                    17 FLOYD MILLER RD                        1957 TOMAHAWK RD
ABLANY, KY 42602                         CANDLER, NC 28715                         LAMAR, SC 29069




JALEYN STEPHENS                          JALIAL BLEDSOE                            JALIL HUBBARD
1951 SANDY CROSS RD                      206 GRADY ST                              708 LAVENDER ST
CRAWFORDVILLE, GA 30631                  DUBLIN, GA 31021                          MONTEZUMA, GA 31063
JALISA HARRIS            Case 19-11984-CSS      Doc 36
                                        JALISA HICKS          Filed 09/10/19   PageJALISA
                                                                                     643 MAYS
                                                                                          of 1514
1400 LENOIR DR                           1500 EVERS ST                             111 WATERWORKS RD APT. 25
SHELBY, NC 28150                         JONESBORO, LA 71251                       EUPORA, MS 39744




JALISA MCCAA                             JALISA MILLER                             JALISA WILLIS
521 JASPER RD                            704 COLLEGE ST APT 10                     505 ARMORY DR
ALICEVILLE, AL 35442                     ACKERMAN, MS 39759                        HOMER, LA 71040




JALISHA MCCRAY                           JALISHA TERRY                             JALISHA TRAVER
112 THIRD STREET                         908 CHERRY STREET                         219 WEST JACKSON
OSYKA, MS 39657                          GREENWOOD, MS 38930                       MONTICELLO, AR 71655




JALLEN KELLY                             JALONDA ROWE                              JALYN PINSON
110 CHURCH STREET                        915 GROVE ST                              258 PUMP SPRINGS RD.
MARION, AL 36756                         TALLADEGA, AL 35160                       NASHVILLE, AR 71852




JALYNN WILLIAMS                          JAMAAL DENT                               JAMAAL LYLES
175 GEIGER ST.                           5139 STONE SHADOWS DR                     1811 GRAND MANOR DR
MOUNT VERNON GA., GA 30445               MEMPHIS, TN 38125                         HERNANDO, MS 38632




JAMAAL WARTHEN                           JAMAAL WILLIAMS                           JAMAIN WHITE
421 RIDDLEVILLE ROAD                     525 WEST 17TH STREET APT B                141 THOMPSON DR
SANDERSVILLE, GA 31082                   HOPKINSVILLE, KY 42240                    GRAYSON, LA 71435




JAMAL BILLINGSLEY                        JAMAL CLAYBORN                            JAMAL HARRIS
306 HUBBARD DRIVE                        7072 ROSE TRAIL DR                        2967 OAT ST
MARION, AL 36756                         MEMPHIS, TN 38133                         PURVIS, MS 39475




JAMAL JOHNSON                            JAMAL MAGIC                               JAMAL MCCRAY
227 GOSHEN RD                            611 VANITY FAIR AVE. APT.4A               111 CARPENTER RD
MAGEE, MS 39111                          BUTLER, AL 36904                          MONTICELLO, AR 71655




JAMAL TUCKER                             JAMAL WHIPPLE                             JAMAR JONES
5151 HIGHLAND RD                         507 ALABAMA ST                            3573 TALL OAK CIR 4
BATON ROUGE, LA 70808                    DUBLIN, GA 31021                          MEMPHIS, TN 38118




JAMARCUS HAYES                           JAMARCUS MOUTON                           JAMARI BAKER
220 CROSS PARK DR                        2316 CHASTWORTH RD                        409 BAKER ST
PEARL, MS 39208                          FRANKLIN, LA 70538                        VIENNA, GA 31092
JAMARI WESLEY          Case    19-11984-CSS     Doc
                                         JAMARICA    36
                                                  SMITH     Filed 09/10/19   PageJAMARIOUS
                                                                                   644 of 1514
                                                                                           BROWN
505 EAST LESTER ROBINSON DR.             101 SOUTH BURBANK DR                    640 CHICAGO BLVD
MOUNT VERNON, GA 30445                   MONTGOMERY, AL 36117                    LAKE VILLAGE, AR 71653




JAMARIUS STACKER                         JAMARRIO WALKER                         JAMARRIUS SMITH
4145 FARRELL RD                          2720 MIKE PADGETT HWY                   313 PLUCK RD APT 7
CLARKSDALE, MS 38614                     AUGUSTA, GA 30906                       BELZONI, MS 39038




JAMAYA RUDOLPH                           JAMEAL STEPHENS                         JAMEKA ISBY
202 EASTDALE RD SOUTH APT D              225 S 2ND STREET                        1095 PEABODY AVE.
MONTGOMERY, AL 36117                     CLARENDON, AR 72029                     MEMPHIS, TN 38104




JAMEKA PARKER                            JAMEKIA GRAHAM                          JAMEL HENDERSON
98 PINE DR                               141 ROSE GARDEN ST                      39 NELSON & CLAY LN
ASHVILLE, AL 35953                       RUSTON, LA 71270                        DEER PARK, AL 36529




JAMEL JOSEPH                             JAMELIA WRIGHT                          JAMELLE MATTHEWS
7744 OAK ARBOR AVE                       1804 CLOVER DR                          3419 LAURELWOOD ST
BATON ROUGE, LA 70814                    VALDOSTA, GA 31602                      HORN LAKE, MS 38637-1560




JAMERIA BLACKMON                         JAMERIAL BROWN                          JAMERICK MOTON
1255 WILDWOOD COVE                       707 OLDMADISONRD                        8105 OAKBROOK DRIVE
BYRAM, MS 39272                          FORREST CITY, AR 72335                  SOUTHAVEN, MS 38671




JAMES & JUDY STONE                       JAMES A EICK                            JAMES A WAYNE
5049 WINGDALE                            EICK CONSTRUCTION GENERAL               2608 N LAURENT
MEMPHIS, TN 38117                        CONTRACTOR                              VICTORIA, TX 77901
                                         211 LAKE HILL COVE
                                         BYHALIA, MS 38611



JAMES A. MARTENS                         JAMES ALLEN                             JAMES ATKINS
C/O MAR PROPERTY MGMT                    747 BASS LANE                           731 JAYBIRD/HELENA DIRT RD
2530 SCOTTSVILLE RD                      DUBLIN, GA 31021                        HELENA, GA 31037
SUITE 21
BOWLING GREEN, KY 42104-6509



JAMES AUSTIN COMPANY                     JAMES AUSTIN COMPANY                    JAMES B HUNTER &
ATTN HARRY AUSTIN                        ATTN JOHN AUSTIN, VP SALES              PATSY M HUNTER JT TEN
115 DOWNIEVILLE RD                       115 DOWNIEVILLE RD                      3 MALLARD LANE
PO BOX 827                               PO BOX 827                              MAYFLOWER, AR 72106-9708
MARS, PA 16046                           MARS, PA 16046-0827



JAMES B HUNTER                           JAMES B ROBBINS                         JAMES B. PITTMAN JR. P.C.
3 MALLARD LANE                           1038 SREENITY LANE                      2102 U.S. HWY 98
MAYFLOWER, AR 72106-9708                 NEW ALBANY, MS 38652                    PO BOX 2525
                                                                                 DALPHNE, AL 36526
JAMES BALDWIN          Case   19-11984-CSS     Doc 36
                                        JAMES BARKER        Filed 09/10/19   PageJAMES
                                                                                   645 BARRON
                                                                                       of 1514
11111 LAWERENCE RD EXT                  95 CHERRY ST                             145 J M BURGE RD
FAIRHOPE, AL 36532                      MARIANNA, AR 72360                       HATTIESBURG, MS 39402




JAMES BARRY                             JAMES BAUGH                              JAMES BEGLEY
160 RIDGEWOOD DRIVE                     10016 BENTONITE MINE RD                  1315 ADONA LN.
SPARTA, TN 38583                        ABERDEEN, MS 39730                       EAST RIDGE, TN 37412




JAMES BERRIAN                           JAMES BERTSCH                            JAMES BLACK
955 COUNTY HIGHWAY 84                   3805 SADDLE BRED LANE                    PO BOX 867
PHIL CAMPBELL, AL 35581                 VALDOSTA, GA 31605                       OLD FORT, NC 28762




JAMES BOLFIK                            JAMES BOWEN                              JAMES BOYD
106 NASSAU CT                           2555 SAM TILLMAN RD                      160 JAMES BOYD ROAD
SAVANNAH, GA 31410                      STATESBORO, GA 30458                     OLLA, LA 71465




JAMES BRADSHAW                          JAMES BRADY                              JAMES BREWER
1012 BROOKDALE LANE                     816 SOUTH MAIN STREET                    166 PINOAK DR
CAMDEN, SC 29020                        BURKESVILLE, KY 42717                    FITZGERALD, GA 31750




JAMES BROOKS                            JAMES BROOKS                             JAMES BROWN
1203 LAFAYETTE STREET                   6040 KINGS WAY                           723 NORTHRAIL ROAD AVE
HAMMOND, LA 70401                       DONALSONVILLE, GA 39845                  TWINCITY, GA 30471




JAMES BROWN                             JAMES BROWN                              JAMES BUTTERBRODT
8250 BEAUFORT COVE                      PO BOX 534                               47 VONORA AVE
GERMANTOWN, TN 38138                    WATER VALLEY, MS 38965                   MONTGOMERY, AL 36107




JAMES CALLAWAY                          JAMES CARLTON                            JAMES CARTER
18 HEATHER LANE                         1500 HWY 53                              1569 FULTON
CRAWFORD, GA 30630                      ROSSTON, AR 71858                        IUKA, MS 38852




JAMES CARTER                            JAMES CARTER                             JAMES CARTER
4300 N GETWELL RD                       504 TONEY ROAD                           6330 GREENBRIAR DRIVE
MEMPHIS, TN 38118                       UNION, SC 29379                          HORN LAKE, MS 38637




JAMES CASTEEL                           JAMES CASTELLAW                          JAMES CHAPMAN
103 WEST VETERANS DRIVE A               1804 BURROW ST                           108 WINDY OAKS DRIVE
BOONEVILLE, MS 38829                    HUMBOLDT, TN 38343                       MUNFORD, TN 38058
JAMES CITIZEN            Case 19-11984-CSS     Doc 36
                                        JAMES CLAY           Filed 09/10/19   PageJAMES
                                                                                    646 COCHRAN
                                                                                        of 1514
617 WEST POINT DR                       432 BLACKMON RD.                          3406 E. 15TH AVE.
CHURCH POINT, LA 70525                  CANON, GA 30520                           SHEFFIELD, AL 35660




JAMES COLE                              JAMES COLE                                JAMES COLLINS
1750 SPRING PLACE RD                    807 CARPENTER ST                          4142 DONNAN RD
LEWISBURG, TN 37091                     BRIDGEPORT, TX 76426                      MACON, GA 31217




JAMES CONKLIN                           JAMES CONSTANTINE                         JAMES CONSTANTINO
2302 CR.3361                            914 CHESNUT ST                            1494 SWINGING LIMB RD
CLARKSVILLE, AR 72830                   CAMDEN, SC 29020                          DRESDEN, TN 38225




JAMES COOPER                            JAMES COURTNEY                            JAMES COVINGTON
459 ROBIN RD                            601 COLLEGE ST.                           22 CENTRAL SCHOOL ROAD
GRENADA, MS 38901                       RELAHATCHIE, MS 39145                     HATTIESBURG, MS 39401




JAMES COX                               JAMES CRANE                               JAMES DAHLMAN
716 W 12TH ST                           839 BOYTE DR SE                           3111 PEARL HILL RD
TIFTON, GA 31794                        BROOKHAVEN, MS 39601-8455                 CARTHAGE, MS 39051




JAMES DAILEY                            JAMES DAMPEER                             JAMES DANIELS
481 WILSON HALL RD                      222 WILL BARBER RD                        5239 HWY 79
SUMTER, SC 29150                        PINOLA, MS 39149                          HOMER, LA 71040




JAMES DAY                               JAMES DEEN                                JAMES DENHAM
1312 JEFFERSON STREET                   608 4TH WEST ST                           67899 HIGHWAY 22
WHITEPINE, TN 37890                     DARIEN, GA 31305                          ROANOKE, AL 36274




JAMES DICKERSON                         JAMES DOCTSON                             JAMES DODSON
223 EDGEWOOD DRIVE                      340 ROSEDON COURT                         4205 MILLBRANCH RD.
HOHENWALD, TN 38462                     MONTGOMERY, AL 36116                      MEMPHIS, TN 38116




JAMES DRUCKEMILLER                      JAMES DUTHU                               JAMES E BROWN
170 GRANT STREET                        312 LASALLE DR                            BOX 534
WHITMIRE, SC 29178                      RIVER RIDGE, LA 70123                     WATER VALLEY, MS 38965-0534




JAMES E PICKERING AND JIMMY PICKERING   JAMES E. PICKERING &                      JAMES E. RICE JR
C/O LAW OFFICE OF B SCOTT BUFFINGTON    JIMMY PICKERING                           57 SNOWDEN STREET
PO BOX 477                              PO BOX 606                                KINGSTREE, SC 29556
PRENTISS, MS 39479                      COLLINS, MS 39428
JAMES EASTERLING         Case 19-11984-CSS     Doc 36
                                        JAMES EDDIE        Filed 09/10/19   PageJAMES
                                                                                  647 EPTING
                                                                                      of 1514
329 SUMMERFIELD LN                      BUTLER, AL 36904                        826 WARREN STREET
CORDOVA, TN 38018                                                               PASCAGOULA, MS 39567




JAMES ERVIN                             JAMES ETTA WHIPPLE                      JAMES EVESQUE
225 PIN OAK LANE                        140 TIANA CIRCLE                        100 POWERS BLVD
MADISONVILLE, KY 42431                  SAVANNAH, GA 31406                      HAYDEN, AL 35079




JAMES FAMILY PROPERTIES                 JAMES FAREJ                             JAMES FIELDS
PO BOX 1509                             45 PLANTATION CIRCLE                    322 CATALPA ST
7707 T STREET                           KILLEN, AL 35645                        CLARKSDALE, MS 38614
ROGERS, AR 72757-1509




JAMES FILLINGAME                        JAMES FINLEY                            JAMES FOWLER
609 FIRST AVE/ HWY 82                   506 E BOBBIES CIRCLE                    133 LONDON CV
REFORM, AL 35481                        STAR CITY, AR 71667                     MEDINA, TN 38355-6935




JAMES FOWLER                            JAMES FROST                             JAMES G EVANS
216 PARK PLACE DRIVE                    524 HORNET ESTATE ROAD                  55 VILLAGE POST RD
ARAB, AL 35016                          LONDON, AR 72847-8739                   DANVERS, MA 01923




JAMES GAILAR                            JAMES GAIMES                            JAMES GARY BERCH
1400 NOTTINGHAM                         18 MEADOW OAKS CT                       3119 MILLSAPS ROAD
WHITE OAK, TX 75693                     MILLBROOK, AL 36054                     CRYSTAL SPRINGS, MS 39059




JAMES GEORGE                            JAMES GERMANY                           JAMES GOINGS
576 CATTLE DR                           790 FLETCHER BROOK COVE                 3312 EAST MAIN STREET
WHITTIER, NC 28789                      COLLIERVILLE, TN 38017                  APT F
                                                                                JACKSON, MO 63755




JAMES GREENE                            JAMES GRIFFIN                           JAMES H FULLER
1425 TIFT AVE APT 7D                    1102 M. STREET                          117 ESTATES DR.
TIFTON, GA 31794                        CROSBY, MS 39633                        WEST MONROE, LA 71292




JAMES H. FERGUSON (2110)                JAMES HALL                              JAMES HAMMETT
340 HWY 12                              701 MOSS HILL DRIVE                     PO BOX 712
KOSCIUSKO, MS 39090                     NEW ALBANY, MS 38652                    ALBERUN, GA 30011




JAMES HANSON                            JAMES HARPER                            JAMES HARRIS
237 MANDARIN DR                         2322 FOREST AVE APT J68                 3017 LUNN ST
BRANDON, MS 39047                       JACKSON, MS 39213                       SHREVEPORT, LA 71107
JAMES HATCH            Case   19-11984-CSS     Doc 36
                                        JAMES HAYES         Filed 09/10/19   PageJAMES
                                                                                   648 HAYNIE
                                                                                       of 1514
703 SOUTH FRONT ST AP.13                4400 ROSSWOOD                            1764 HWY 24 E
ARMORY, MS 38821                        MEMPHIS, TN 38128                        PRESCOTT, AR 71857




JAMES HEFFERNON                         JAMES HENSLEY                            JAMES HICKEY
3542 MAYFAIR                            499 RIDGE RD                             403 JENNINGS ST
MEMPHIS, TN 38122-1243                  QUEBECK, TN 38579                        SUMNER, MS 38957




JAMES HIGGINS                           JAMES HILL                               JAMES HINDMAN
21 DOSTER ROAD                          108 HICKORY TRACE RD                     1320 SWARTZ FAIRBANKS RD
SUNFLOWER, MS 38778                     LYLES, TN 37098                          MONROE, LA 71203




JAMES HOLLAND                           JAMES HOLLAND                            JAMES HONEYCUTT
410 VAIDEN RIDGE                        431 MCCARTER RD                          24 GRAVES LOOP RD
HERNANDO, MS 38632                      LA FAYETTE, GA 30728                     MEDINA, TN 38355




JAMES HOPKINS                           JAMES HOPKINS                            JAMES HOPPE
297 CHERRY BARK DR                      297 CHERRY ROAD                          218 WINDBURN LANE
BRANDON, MS 39047                       BRANDON, MS 39208                        FRANKLIN, TN 37069




JAMES HOULT                             JAMES HOYE                               JAMES HUNDLEY
2734 HIGHLANDS DR.                      165 BEAR CREEK CIRCLE                    109 MLK JR. DR.
TROPHY CLUB, TX 76262                   CANTON, MS 39046                         DUBLIN, GA 31021




JAMES I DAVIS                           JAMES J. THOMPSON JR.                    JAMES JACKSON
CLERK OF COURT                          DBA GATEWAY MGMT ACCOUNT                 112 HOSPITAL RD APT B4
PO BOX 387                              PO BOX 1663                              RED BAY, AL 35582
BISHOPVILLE, SC 29010                   DECATUR, AL 35602




JAMES JOHNSON                           JAMES JONES                              JAMES JONES
6519 WEST CHARDONNAY COVE               1056 OAK ST                              1141 LOURDES STREET
MEMPHIS, TN 38141                       DUDLEY, GA 31022                         GREENVILLE, MS 38703




JAMES JONES                             JAMES JONES                              JAMES JONES
314 CEMETERY RD                         504 SHADOW LANE                          NOT PROVIDED
DEXTER, GA 31019                        JONESBORO, AR 72401                      CLEVELAND, MS 38732




JAMES JONES                             JAMES K COTTON                           JAMES KAELIN
P.O. BOX 4582                           1025 ED AYERS ROAD                       16675 U S HWY 62
GREENVILLE, MS 38704                    SUMMITT, MS 39666                        CAMPBELL, MO 63933
JAMES KINBERG              Case 19-11984-CSS     Doc 36
                                          JAMES KING        Filed 09/10/19   PageJAMES
                                                                                   649 KING
                                                                                       of 1514
1855 WEST MARKS RD                        1300 ASBURY GLIMP RD                   2817 BESSOMER RD
MARKS, MS 38646                           RIPLEY, TN 38063                       BIRMINGHAM, AL 35208




JAMES KUBENETZ                            JAMES KUEHNHOLD                        JAMES L HARE
149 MOUNT ZION DR                         433 EAST LYTLE ST APT 3                PO BOX 35
STATESVILLE, NC 28625                     MURFREESBORO, TN 37130                 QUITMAN, AR 72131-0035




JAMES L OTT                               JAMES L PRUITT VFW                     JAMES L. PEACH, SR.
150 E TAYLOR DRIVE                        POST 5813                              PO BOX 664
MORTON, MS 39117                          150 HIDDEN VALLEY ROAD                 CAMDEN, TN 38320
                                          CONTACT: MAXIDEEN PRUITT
                                          GREENSBURG, KY 42743



JAMES L. RIGGS JR                         JAMES LAFFERTY                         JAMES LANN
RIGGS PHARMACY                            930 INDUSTRIAL PARK ROAD               6407 MURPHREE CIRCLE
17 WEST MAIN STREET                       HEBER SPRINGS, AR 72543-8524           PINSON, AL 35126
STATESBORO, GA 30458




JAMES LEE BERTCH                          JAMES LEFLORE JR                       JAMES LIGHTSEY
39279 US HWY 411                          1006 MAPLE DR                          711 SURREY LANE
ASHVILLE, AL 35953                        WEST MEMPHIS, AR 72301                 PIEDMONT, SC 29673




JAMES LITTON                              JAMES LONG                             JAMES LOWREY
3876 NORTHSIDE DRIVE                      422 RUBEN WELLS RD LOT 19              1400 MCKEEN PL APT 327D
APT 2301                                  HINESVILLE, GA 31313                   MONROE, LA 71201
MACON, GA 31210




JAMES M COUNTS                            JAMES M. KING                          JAMES MANES
DISTRICT CT OF COFFEE CO                  DBA KING & KING LLC                    5330 BOSTON ROAD
230 M COURT AVE                           9039 SIGO CREEK PKWY1207               STAR CITY, AR 71667-9041
ELBA, AL 36323                            SILVER SPRINGS, MD 20901




JAMES MANES                               JAMES MANESS                           JAMES MARSH
618 E ARKANSAS AVE                        135 VELES ROAD                         6346 MOXLEY BARTOW RD
STAR CITY, AR 71667-8562                  MEDON, TN 38356-8613                   WADLEY, GA 30477




JAMES MARTIN                              JAMES MARTIN                           JAMES MARTY DOUBLEDAY
2615 NEELEY ST                            3367 MARCIA LOUISE DRIVE               216 W. WARD STREET
BATESVILLE, AR 72501-6207                 SOUTHAVEN, MS 38672                    SENATOBIA, MS 38668




JAMES MATHEWS                             JAMES MATHIS                           JAMES MAXIE
234 CR 3811                               520 BAUSKETT ST.                       407 JACKSON BRADFORD RD
HAWKINS, TX 75765                         EDGEFIELD, SC 29824                    MARTHAVILLE, LA 71450
JAMES MAYBERRY          Case 19-11984-CSS     Doc 36
                                       JAMES MCDANIEL        Filed 09/10/19   PageJAMES
                                                                                    650 MCFADDEN
                                                                                        of 1514
141 LYNNS LANE                          1203 POPLAR ST WEST                       712 DILLARD STREET
STATESVILLE, NC 28677                   HAMPTON, SC 29924                         NASHVILLE, AR 71852




JAMES MCGARY                            JAMES MCGEE                               JAMES MCKEOWN JR.
829 ARNOLD AVE                          3205 PINERIDGE LN                         THE KERSHAW NEWS-ERA
GREENVILLE, MS 38701                    GASTONIA, NC 28056                        103 S HART STREET
                                                                                  PO BOX 398
                                                                                  KERSHAW, SC 29067



JAMES MCNELLEY                          JAMES MCREE                               JAMES MERRYMAN
306 SCENIC DR                           1910 COUNTY RD 12                         716 WESTRIDGE CT
TUNNEL HILL, GA 30755                   EVERGREEN, AL 36401                       HINESVILLE, GA 31313




JAMES MILLER                            JAMES MILLER                              JAMES MINA
14 WOODLAND CIRCLE APT A-8              2206 HURST LN APT B                       200 SOUTH 4TH ST APT Q
BURNSVILLE, NC 28714                    JONESBORO, AR 72404                       HAYTI, MO 63851




JAMES MORRIS                            JAMES MORRIS                              JAMES MORTON
3013 THORNHILL DR                       88 PINE RD                                906 W QUITMAN ST
HEPHZIBAH, GA 30815                     GADSDEN, AL 35901                         HEBER SPRINGS, AR 72543




JAMES MOWDY                             JAMES MOWDY                               JAMES NALLS
109 ROGERS ST                           109 ROGERS STREET                         614 22ND ST. SW
NEWTON, MS 39345                        NEWTON, MS 39345                          FAYETTE, AL 35555




JAMES NESBITT                           JAMES NIX                                 JAMES OLIVER
1220 POOL RD LOT 19                     1008 N HOUSTON LAKE ROAD                  129 CHERRY KNOLL DR A7
GREENSBORO, GA 30642                    WARNER ROBINS, GA 31093                   RUTHERFORDTON, NC 28139




JAMES ONEAL                             JAMES OWENS                               JAMES OWENS
609 DESOTO ST.                          1457 CR 25                                398 DR. JOHNSON RD
GREENVILLE, MS 38701                    WATER VALLEY, MS 38965                    CRANDALL, GA 30711




JAMES PAFFORD                           JAMES PALMER                              JAMES PALMER
19 CIRCLE DRIVE                         125 CREEKVIEW DRIVE                       413 WENFORD CIRCLE
MAYFLOWER, AR 72106-9654                RINGGOLD, GA 30736                        DUBLIN, GA 31021




JAMES PATTERSON                         JAMES PENDLEY                             JAMES PERKINS
129 CO RD 802                           PO BOX 1776                               425 HONEYSUCKLE DR
ETOWAH, TN 37331                        HAMILTON, AL 35570                        ALBANY, GA 31705
JAMES POKORNY           Case 19-11984-CSS     Doc 36
                                       JAMES POLK          Filed 09/10/19   PageJAMES
                                                                                  651 POWELL
                                                                                      of 1514
226 HAWKINS RD                         533 RIDGEWAY DRIVE                       507 W MILL STREET
CLARKSVILLE, TN 37040                  BOLIVAR, TN 38008-2409                   BLUE MOUNTAIN, MS 38610




JAMES POWELL                           JAMES POZORSKI                           JAMES PRICE
507 W MILL                             SALISBURY                                59 PRICE LANE
BLUE MOUNTAIN, MS 38610                SALISBURY, NC 28144                      COLLINS, MS 39428




JAMES PURCELL                          JAMES QUINTON                            JAMES R BARR
168 KNOB HILL                          394 MILAN HWY                            PO BOX 21684
DILLARD, GA 30537                      TRENTON, TN 38382                        LITTLE ROCK, AR 72221-1684




JAMES R FENNEMA                        JAMES RAINEY                             JAMES RAINEY
3257 BRIDGEMOORE RD                    703 HIDDEN ACRES LANE                    703 HIDDEN ACRES LN
NESBIT, MS 38651-8357                  DUBLIN, GA 31021                         DUBLIN, GA 31021




JAMES REESE                            JAMES REINOLD                            JAMES REYNOLDS
239 SOUTH 6 STREET                     205 CLINTON ROAD                         1209 JANET AVE
WEST HELENA, AR 72390                  CONWAY, AR 72032-9783                    DEMOPOLIS, AL 36732




JAMES RIVES                            JAMES ROBBINS                            JAMES ROBERT LEA
211 ASHLEY 454                         1038 SERENITY LN                         765 LR 104
HAMBURG, AR 71635                      NEW ALBANY, MS 38652-9177                MOUNTAIN HOME, AR 72703




JAMES ROBERT MAGEE                     JAMES ROBERTS                            JAMES ROBERTS
1425 SIMPSON HIGHWAY 49                1061 COUNTY ROAD 123                     4159 BISHOPS BRIDGE
MAGEE, MS 39111                        NEW ALBANY, MS 38652                     MEMPHIS, TN 38118




JAMES ROBERTS                          JAMES ROBERTSON                          JAMES ROBINSON
CONTRACTOR                             105 WINDSOR CT                           138 PACIFIC CIRCLE
4159 BISHOPS BRIDGE                    BELZONI, MS 39038                        CRYSTAL SPRINGS, MS 39059
MEMPHIS, TN 38118




JAMES ROBINSON                         JAMES ROBINSON                           JAMES ROGERS
430 TUBBS ROAD                         5862 BAXTER DRIVE                        1503 OLD TOOMSBORO RD
BATESVILLE, MS 38606                   JACKSON, MS 39211                        DUBLIN, GA 31021




JAMES ROGERS                           JAMES ROGERS                             JAMES ROSE
1723 BROWNING ST                       3104 RIDGEWAY                            836 SKYLINE DRIVE
DYERSBURG, TN 38024                    MEMPHIS, TN 38115                        CAMDEN, AR 71701
JAMES ROZIER            Case 19-11984-CSS     Doc 36
                                       JAMES RUTLAND       Filed 09/10/19   PageJAMES
                                                                                  652 S.
                                                                                      ofBROOKS
                                                                                         1514
302 LASSITER DRIVE                     122 PETTET LANE                          604 KINGS WAY
DUBLIN, GA 31021                       LELAND, MS 38756                         (DONALSONVILLE PHARMACY)
                                                                                DONALSONVILLE, GA 39845




JAMES S. HENDERSON                     JAMES SAMMONS                            JAMES SANDERS
TWIN CITY S/C INC.                     187 BEND RD                              126 TEDFORD ST
PO BOX 9909                            GLENWOOD, GA 30428                       TUPELO, MS 38801
GREENWOOD, MS 38930-9909




JAMES SANDERS                          JAMES SANDERS                            JAMES SANDERS
679 POPLAR COVE                        9764 TAYLOR DR                           PO BOX 5
HORN LAKE, MS 38637                    OLIVE BRANCH, MS 38654                   SOCIAL CIRCLE, GA 30025




JAMES SCHAFFER                         JAMES SCHIESZER                          JAMES SCOTT
4190 DEANSBRIDGE RD                    107 LINE CREEK RD                        331 WILKERSON
HEPHZIBAH, GA 30815                    NICHOLSON, GA 30565                      EAST PRAIRIE, MO 63845




JAMES SELLERS                          JAMES SHERROD                            JAMES SIGWERTH
926 GRAVES SPRINGS RD                  335 SIMMION                              1151 HIGHWAY 51 NORTH LOT
LEESBURG, GA 31763                     METTER, GA 30439                         NESBIT, MS 38651




JAMES SIMPSON                          JAMES SMITH ENTERPRISES INC              JAMES SMITH
1219 WEST GEORGIA RD                   DBA LANDSCAPE ASSOCIATES                 117 CR 374
WOODRUFF, SC 29388                     370 EISENHOWER RD                        WATER VALLEY, MS 38965
                                       REBECCA, GA 31793




JAMES SOULS                            JAMES STAGGS                             JAMES STEVENSON
319 BARROW STREET                      146 PIPKIN ST                            14496B HWY 19E APT B
PELHAM, GA 31779                       JESSIEVILLE, AR 71949                    SPRUCE PINE, NC 28777




JAMES STIRES                           JAMES T CLEVELAND                        JAMES T MITCHELL SR
PO BOX 1105                            UNIVERSAL REPAIR SERVICE                 43 BERKSHIRE DRIVE
STERLINGTON, LA 71280                  PO BOX 207                               RIDGELAND, MS 39157
                                       VICTORIA, MS 38679




JAMES T. BRADY                         JAMES TANSEY                             JAMES TAYLOR
DBA J&B STAFFING                       1936 CAUSEY LANE                         316 MERLIN DR
4216 BERYL DRIVE                       CORDOVA, TN 38016                        MURFREESBORO, TN 37127
BELLBROOK, OH 45305




JAMES TAYLOR                           JAMES THARP                              JAMES THIBODAUX
523 SKYLINE                            39 JENNINGS BLUFF ROAD                   714 LENORA ROAD
CADIZ, KY 42211                        LINDEN, TN 37096                         CHURCH POINT, LA 70525
JAMES THOMAS              Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                         JAMES THOMASON                        PageJAMES
                                                                                     653 TINSLEY
                                                                                         of 1514
896 CAMPBELL ST APT D 2                  80 REED ROAD                              5697 CHESTERVILLE RD APT 57
CLEVELAND, GA 30528                      RISON, AR 71665-8832                      TUPELO, MS 38801




JAMES TITTLE                             JAMES TRIMM                               JAMES TURNBOW
PO BOX 24                                205 PEBBLE CREEK RD                       2015 E. STARLANDING RD.
HOULKA, MS 38850                         STEENS, MS 39766                          NESBIT, MS 38651




JAMES TURNER                             JAMES TURNER                              JAMES USSERY
1076 LUCKY STREET                        2402 MCDANIEL RD                          207 VALAMBROSIA ROAD
LINCOLNTON, GA 30817                     DEXTER, GA 31019                          DUBLIN, GA 31021




JAMES VANCE                              JAMES VANDEVENDER                         JAMES VAUGHN
1640 MT VERNON ROAD                      PO BOX 141                                208 ORCHID DR
MONROE, GA 30656                         DEKALB, MS 39328                          SHERWOOD, AR 72120




JAMES VELLION                            JAMES VESSEL                              JAMES W FITE MD
PO BOX 317                               108 RUSSWOOD DRIVE                        340 VANDORN STREET
CHATAIGNIER, LA 70524                    RUSTON, LA 71270                          GRENADA, MS 38901




JAMES W MCROBERTS                        JAMES W STAGGS AND BERNICE B STAGGS       JAMES W. BRITE
CHAPTER 13 TRUSTEE                                                                 660 U.S. HIGHWAY
PO BOX 1898                                                                        31 W BYPASS
MEMPHIS, TN 38101-1898                                                             BOWLING GREEN, KY 42101




JAMES WALKER                             JAMES WALLACE                             JAMES WALSH
237 FAIRWAYS DRIVE                       218 SOUTH DICKSON STREET                  612 CLAUDE WARREN ROAD
WARNER ROBINS, GA 31088                  TUSCUMBIA, AL 35674-2420                  MOUNTAIN CITY, TN 37683




JAMES WEBB                               JAMES WHITE                               JAMES WILLIAMS
2979 MEADOW FAIR RD                      135 ADAM TESENIAR ROAD                    1276 PEACOCK TRAIL
MEMPHIS, TN 38118                        NEWBERRY, SC 29108                        HINDESVILLE, GA 31313




JAMES WILLIAMS                           JAMES WILLIAMSON                          JAMES WILLIS
3009 TOWER ROAD                          238 BROOKS MEADOW                         645 PARKS ROAD
NUNNELLY, TN 37137                       MILLINGTON, TN 38053                      BENTON, LA 71006




JAMES WILSON                             JAMES WILSON                              JAMES WINDHAM
29118 HIGHWAY 51 NORTH                   P.O. BOX 1263                             1273 COUNTY ROAD 87
COMO, MS 38619                           SOUTHAVEN, MS 38671                       NEW ALBANY, MS 38652
JAMES WOODS              Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                        JAMES WOODYARD                 PageJAMES
                                                                             654 WORLES
                                                                                 of 1514
403 SOUTH STEWART AVE                   12154 HWY 49                       143 ORANGE DR
DEMOPOLIS, AL 36732                     PO BOX 545                         SENATOBIA, MS 38668
                                        MARVELL, AR 72366




JAMES YARBOUGH                          JAMES YOW                          JAMES, THOMAS F & FRANCES M
80 VAUGHN LN                            44 CR 196                          42 RIVER RIDGE RD
SPRUCE PINE, NC 28777                   IUKA, MS 38852                     LITTLE ROCK, AR 72207




JAMES, THOMAS F & FRANCES M             JAMESCIA JONES                     JAMESHA OWENS
PO BOX 24137                            2534 W WEST BARNETT SPRINGS        1731 INDIAN HILLS ROAD 55
MINNEAPOLIS, MN 55424                   RUSTON, LA 71270                   FORREST CITY, AR 72335




JAMESHA OWENS                           JAMESHA WEBSTER                    JAMESHA WILLIAMS
PO BOX 2923                             101 A WILLOW CREEK COVE            301 MCNEELY ROAD APT 13A
FORREST CITY, AR 72335                  RIPLEY, TN 38063                   NATCHEZ, MS 39120




JAMESHIA BUTLER                         JAMESHIA MCDANIEL                  JAMESON BURROWS
136 E WILLOW CREEK LN APT C2            66 ASHLEY STREET                   1406 CAMELLIA WAY
MCRAE, GA 31055                         ANGUILLA, MS 38721                 NASHVILLE, GA 31639




JAMESON MARTIN                          JAMESON MCGUIRE                    JAMESTOWN CITY TAX
2675 CEDAR GROVE RD                     520 S ROSE APT 18                  314 E CENTRAL AVE
SOPERTON, GA 30457                      SHERIDAN, AR 72150                 JAMESTOWN, TN 38556




JAMESTOWN CITY TAX                      JAMESTOWN CITY TAX                 JAMESTOWN GAS & WATER DEPARTMENT
COLLECTOR                               PO BOX 670                         314 CENTRAL AVE
PO BOX 670                              JAMESTOWN, TN 38556                PO BOX 670
JAMESTOWN, TN 38556                                                        JAMESTON, TN 38556




JAMESTOWN GAS & WATER DEPARTMENT        JAMESZENA MCKINNEY                 JAMEY JACKSON
PO BOX 670                              1270 NEW HOPE RD                   326 BELUE MILL RD
JAMESTOWN, TN 38556                     WIGGINS, MS 39577                  LANDRUM, SC 29356




JAMEY KING                              JAMI FAULKNER                      JAMI MORRIS
5895 CHICKASAW DR                       6 LEDRICK CIRCLE                   41 SAWMILL ROAD
HORN LAKE, MS 38637                     MAYFLOWER, AR 72106-8404           CEDARTOWN, GA 30125




JAMI SALINAS                            JAMIA BURTON                       JAMIA HOLCOMB
930 OAKLAND ST                          246 WISEWOOD CIRCLE                3821 POTTERY RD
POPLAR BLUFF, MO 63901                  GREENWOOD, SC 29464                MICHIGAN CITY, MS 38647
JAMIA WALKER            Case 19-11984-CSS     Doc 36
                                       JAMIE ADAMS         Filed 09/10/19   PageJAMIE
                                                                                  655ADAMS
                                                                                      of 1514
108 THOMAS DR APT 108                  6760 CO RD 28                            700 B DORSEY STREET
COLLINS, MS 39428                      CLANTON, AL 35046                        OPP, AL 36467




JAMIE ADAMS                            JAMIE ALLEN                              JAMIE BALLARD
700 B DORSEY                           1936 CONNERS COURT                       124 YELLOW CREEK RD
OPP, AL 36467                          BURLINGTON, NC 27215                     VERNON, AL 35592




JAMIE BARFIELD                         JAMIE BONEY                              JAMIE BROWN
5418 ROUTE KK                          405 MOSLEY ST                            1855 TOWER RD
SELIGMAN, MO 65745                     VIDALIA, GA 30474                        VERNON, AL 35592




JAMIE BRYAN                            JAMIE BULLARD                            JAMIE COOLEY
208 POTATO CREEK ROAD                  551 COUGAR DR                            570 MAPLE ST
THE ROCK, GA 30285                     MOUNTAIN HOME, AR 72653                  BISHOPVILLE, SC 29010




JAMIE CROCKETT                         JAMIE DULIN                              JAMIE FERGUSON
1346 TIFFANY LANE                      4786 CENTRAL ACADEMY RD                  643 MILES CT
BASTROP, LA 71220                      SARDIS, MS 38666                         CLARKSVILLE, TN 37042




JAMIE FLETCHER                         JAMIE GALLANT                            JAMIE HARMOND
2125 WILLIAMS COVE RD                  133 BLUEFORD TOWN RD                     2632 MINOR HILL HWY
WINCHESTER, TN 37398                   NESMITH, SC 29580                        PULASKI, TN 38478




JAMIE HARNESS                          JAMIE HATTEN                             JAMIE HENDERSON
102 RUFF                               846 WOODLAND HILLS DR                    PO BOX 1426
MARSHALL, AR 72650                     PHILADELPHIA, MS 39350                   HAWKINS, TX 75765




JAMIE HOMA                             JAMIE JACQUES                            JAMIE JONES
JAMIE HOMA & ASSOCIATES                716 CARDINAL ST                          303 RAILROAD ST LOT D
11121 HIGHWAY 70                       DUBLIN, GA 31021                         CARENCRO, LA 70520
SUITE 101
ARLINGTON, TN 38002



JAMIE JUSTICE                          JAMIE KALISTA                            JAMIE KINSEY
1770 SMITH HALE ROAD                   1069 COUNTY ROAD 821                     1015 MARTIN LUTHER KING JR DR
LAFAYETTE, TN 37083-4528               SALTILLO, MS 38866                       DUBLIN, GA 31021




JAMIE LAWLEY                           JAMIE LEE MADISON                        JAMIE LIVINGSTON
664 JOINER TOWN RD                     18402 CO RD 49                           737 DONNA AVE
COLUMBIANA, AL 35051                   VERNON, AL 35592                         ASHBURN, GA 31714
JAMIE LIVINGSTON          Case 19-11984-CSS      Doc 36 Filed 09/10/19
                                         JAMIE LIVINGSTON                PageJAMIE
                                                                               656MCGUIRE
                                                                                   of 1514
737 DONNA AVENUE                         PO BOX 122                          2303 CIRCLE DRIVE
ASHBURN, GA 31714                        BAINBRIDGE, GA 31718                JONESBORO, AR 72401




JAMIE MCKINLEY                           JAMIE MOTTER                        JAMIE NEWSOME
507 CASTLEWOODS BLVD                     C/O EEOC REGIONAL OFFICE            PO BOX 62
BRANDON, MS 39047                        ST. LOUIS DISTRICT OFFICE           TIBBIE, AL 36583
                                         1222 SPRUCE STREET
                                         ST. LOUIS, MS 63103



JAMIE NICHOLS                            JAMIE O BAR                         JAMIE PIERKOWSKI MLT
316 N 3RD ST                             9741 TAYLOR DR                      PO BOX 21684
JACKSBORO, TX 76458                      OLIVE BRANCH, MS 38654              LITTLE ROCK, AR 72221-1684




JAMIE POWELL                             JAMIE RENNER                        JAMIE REYNOLDS
677 LEE ROAD 409                         214 WEST JOHN DAVIS RD.             205 JEFFERSON ST WEST
MARIANNA, AR 72360-9123                  WESTMORELAND, TN 37186              FT GAINES, GA 39851




JAMIE SANDERS                            JAMIE SINGLETON                     JAMIE SMITH
104 PALMETTO                             125 LARGO DR.                       897 GRAYS BEND RD
DOYLINE, LA 71023                        MACON, GA 31217                     CENTERVILLE, TN 37033




JAMIE THORNE                             JAMIE TRIPPANY                      JAMIE W COSSITT
334 LEE 351                              904 S ARTHUR AVE                    24041 HWY 15
MARIANNA, AR 72360                       WAGONER, OK 74467                   TIPLERSVILLE, MS 38674-9712




JAMIE WARREN                             JAMIE WATKINS                       JAMIE WATSON
12480 HWY 189                            8456 CR 23                          905 WEST LOUISIANA
NEW EDINBURG, AR 71660                   CASTLEBERRY, AL 36432               BEEBE, AR 72012




JAMIE WILLIAMS                           JAMIEON KIMBLE                      JAMIERA THOMAS
314 ELEANOR DRIVE                        600 E CALIFORNIA                    716 EAST DEMPSTER AVE
DUBLIN, GA 31021                         RUSTON, LA 71270                    MEMPHIS, TN 38106




JAMIESON FLETCHER                        JAMIKA WASHINGTON                   JAMIL GASTON
208 N. EVANS ROAD                        1362 UNION STREET APT.5B            189 WESTGATE DR.
WHITE HALL, AR 71602                     BROOKHAVEN, MS 39601                MONTICELLO, AR 71655




JAMIL HILLMAN                            JAMIL TUGGLE                        JAMILAH ALESSA
1720 ASBELL ROAD                         7997 ,ARSHA WOODS DR                200 LOVE STREET
IRWINTON, GA 31042                       MEMPHIS, TN 38125                   HUEYTOWN, AL 35023
JAMILIA ROBINSON      Case   19-11984-CSS
                                       JAMILYADoc 36
                                              NOLDEN        Filed 09/10/19   PageJAMIRA
                                                                                   657 of 1514
                                                                                        JARRETT
513 TALLADEGA DOWNS APT 13             41 DOC SANDERS RD                         1313 CHERRY LEA LANE
TALLADEGA, AL 35160                    REFORM, AL 35481                          BROWNSVILLE, TN 38012




JAMISON FOODS INC.                     JAMISON, CLAYTON AND PAT                  JAMITA COBB
(CLAYTON JAMISON)                      PO BOX 337                                900 EYERS RD
POPLAR BLUFF, MO 63901                 DONIPHAN, MO 63935                        MEMPHIS, TN 38109




JAMIYA BROWN                           JAMMIE FOGLE                              JAMN PRODUCTS INC.
35 COLLEY ST                           860 PINEWOOD CIRCLE                       4199 BANDINI BLVD SUITE A
LEARY, GA 39862                        STATESVILLE, NC 28677                     VERNON, CA 90058




JAMN PRODUCTS INC.                     JAMONTRAE CHRISTMON                       JAMORE JACKSON
4199 BANDINI BLVD SUITE A              1008 ADAIR AVE                            610 DRUILHET STREET
VERON, CA 90058                        COLUMBIA, TN 38401                        JEANERETTE, LA 70544




JAMORROW WHITE                         JAMRYI JACKSON                            JAMYAH STEPP
1260 FISHER RD APT 17                  6637 PINEBROOK DR.                        302 11TH AVE NW
MANY, LA 71449                         UNKNONW, AL 36117                         REFORM, AL 35481




JAMYIA THORNTON                        JAN BRAGG                                 JAN BROOKS
306 OLD HICKORY RD APT. 11             135 WARM LANE                             292 WIMICO CIRCLE
NEWTON, MS 39345                       PONTOTOC, MS 38863                        DESTIN, FL 32541




JAN DICKERSON FAULKNER                 JAN ELLIS                                 JAN FAULKNER
BOX 26                                 1180 MT ZION RD                           BOX 26
EMMET, AR 71835-0026                   MALVERN, AR 72104                         EMMET, AR 71835-0026




JAN HAMMETT                            JAN HARRISON                              JAN JONES
300 SECOND ST                          105 C REGENCY PARK DR                     2178 LOWER RIVER RD
INDIANOLA, MS 38751                    MARTIN, TN 38237                          EASTMAN, GA 31023-1500




JAN OSWALT                             JAN OWEN                                  JAN STEWART
3806 BEGERAC LANE                                                                PO BOX 776
OCEAN SPRINGS, MS 39564                                                          MINERAL SPRINGS, AR 71851




JAN VAUGHN                             JANA BARNETT                              JANA C DAVIS
7 SOUTH MC HENRY AVE                   26 LESTER LANE                            5546 N MAGNOLIA AVE
MC HENRY, MS 39561                     CABOT, AR 72173                           CHICAGO, IL 60640-1307
JANA CHAPMAN          Case   19-11984-CSS     Doc 36
                                       JANA CONN           Filed 09/10/19   PageJANA
                                                                                  658ELMORE
                                                                                      of 1514
1135 WOODROW MARIN RD                  680 RIVER VALLEY DRIVE                   703 HENRY JOHNSON RD
PELAHATCHIE, MS 39145                  HARTSVILLE, TN 37074                     ALAMO, TN 38001




JANA HOLLIMON                          JANA KAYE RAGSDALE-MALONE                JANA MEEKS
150 GOOD HOPE CHURCH RD                11716 ELMRIDGE CIR                       1412 CHESTNUT ST
RICHTON, MS 39476                      LITTLE ROCK, AR 72211-3439               CROSSETT, AR 71635




JANA NANCE                             JANA NELSON                              JANA STAMM
371 N BELLS ST                         656 JAYBIRD HELENA DIRT RD               955 STATE ROUTE 225
ALAMO, TN 38001                        HELENA, GA 31037                         HENDERDON, TN 38340




JANA WALLER                            JANA ZIMMERMAN                           JANAE JUNE
5285 TCHULAHOMA ROAD                   124 BRANDI WAY                           PO BOX 2055
SOUTHAVEN, MS 38671                    WINCHESTER, TN 37398                     SUMTER, SC 29131




JANALEE BANKS                          JANALEE BURROWS                          JANARIO GAINES
809 HOLLY ST.WEST APT.37H              6247 US HWY 521                          849 BROOKSIDE PL
HAMPTON, SC 29924                      SALTERS, SC 29590                        JACKSON, MS 39209




JANAY MARSHALL                         JANAY WILLIAMS                           JANAYA WOODBURY
3033 NW 23RD BLVD                      520 COUNTY RD 9 APT 8C                   583 VINSON VILLAGE
JENNINGS, FL 32053                     VERNON, AL 35592                         DUBLIN, GA 31021




JANAYSIA DANCER                        JANE & COMPANY LLC                       JANE ATKINS
904 PRIVET COVE APT B                  PAUL MILLER                              180 LEVI ROAD
TUPELO, MS 38801                       9611 PULASKI PARK DR.                    COLUMBUS, NC 28722
                                       BALTIMORE, MD 21220




JANE EMBERG                            JANE FRANCIS DELJUDICE                   JANE JOUBERT
UNKNOWN                                913 KIRKWOOD AVE                         29 CR 1522
UNKNOWN, AL 35674                      ANNISTON, AL 36207-4142                  EUREKA SPRINGS, AR 72632




JANE LENZING                           JANE MARIE                               JANE MATTHEW
331 MAYS LANE                          REEVES SAIN                              65 SUMMERS ROAD
SELMER, TN 38375                       3172 HWY 167                             CAMDEN, TN 38320
                                       DUBACH, LA 71235




JANE RIGGLEMAN                         JANE RILEY                               JANE SHIPMAN
343 CHAPEL HILL RD                     2301 S. HIGHWAY 45 BYPASS                7245 STATON PLACE SE
HEFLIN, AL 36264                       TRENTON, TN 38382                        ACWORTH, GA 30102
JANE SMITH             Case   19-11984-CSS     Doc 36
                                        JANE WATERS          Filed 09/10/19   PageJANE
                                                                                    659WINDHAM
                                                                                        of 1514
1494 PROCTORVILLE CH RD                 3388 CHATTANOOGA RD                       276 CR 1711
PROCTORVILLE, NC 28375                  TUNNEL HILL, GA 30755                     BAY SPRINGS, MS 39422




JANE WORTHY                             JANEEN ROBINSON                           JANEL ARFORD
1326 ROCK BLUFF ROAD                    192 PR HWY 2264                           1284 HWY.62/412
BLAKELY, GA 39823                       HARTMAN, AR 72840                         HIGHLAND, AR 72542




JANELL LONG                             JANELL MITCHELL                           JANELL SCOTT
268 WATSON STREET EXT                   90 CR 106                                 120 WILES RD
LINCOLNTON, GA 30817                    ABBEVILLE, MS 38601                       GRAYSON, LA 71455




JANELLA MELTON                          JANERA GRAHAM                             JANET ADAMS
319 E. MINERAL                          6200 JUMPING GULLY RD                     701 NORTH GRAHAM ST
MONTEREY, TN 38574                      VALDOSTA, GA 31601                        HOPE, AR 71801




JANET BRASWELL                          JANET BROUGH                              JANET BUTTRAM
753 KEYS FERRY RD                       2018 FRANCES PLACE                        724 GATE 5 RD
MCDONOUGH, GA 30252                     MONROE, LA 71201                          ALEXANDRIA, AL 36250




JANET C WHITE                           JANET CARDONA                             JANET CHAMBERS
4874 SIMPSON HWY 49                     839 HOOVER ST.                            PO BOX 307
BRAXTON, MS 39044                       MALVERN, AR 72104                         NICHOLSON, GA 30565




JANET CLINTON                           JANET CROWE                               JANET DECANTER
7204 RIVER RD                           1938 WALNUT AVE                           91 CR 515
LIVE OAK, FL 32060                      JEFFERSON CITY, TN 37760                  RIPLEY, MS 38663




JANET DICKEY                            JANET DILENA                              JANET ETHRIDGE
11100 SHELBY POST                       12436 WINGET ROAD                         402 S MAIN ST
COLLIERVILLE, TN 38017                  CHARLOTTE, NC 28278                       HEADLAND, AL 36345




JANET FIRESTINE                         JANET FLYNN                               JANET GOFORTH
1131 HWY 75 ALT                         809 ATHENEAUM ST                          111 FARWELL DRIVE
CLEVELAND, GA 30528                     COLUMBIA, TN 38401                        EUREKA SPRINGS, AR 72631




JANET GRAHAM                            JANET HACKETT                             JANET HORNE
252 N MCALLISTER RD                     P.O. BOX 2844                             1027 JENNINGS LANE
LIBERTY, SC 29657                       CARTERSVILLE, GA 30120                    SOPERTON, GA 30457
JANET HORNE              Case 19-11984-CSS     Doc 36
                                        JANET JOHNSON        Filed 09/10/19   PageJANET
                                                                                    660 JOHNSON
                                                                                         of 1514
PO BOX 723                              1540 HIGHWAY 6                            PO BOX 27444
SOPERTON, GA 30457                      GASTON, SC 29053-9779                     MEMPHIS, TN 38167




JANET KERR                              JANET LACY                                JANET LANGLEY
44 WEST WOOD AVENUE                     710 SOUTH MONROE AVE                      2315 EDISON AVE
CENTREVILLE, AL 35042                   MCGREGOR, TX 76657                        BENTON, AR 72015




JANET LAVERGNE                          JANET MCGEE                               JANET MITCHELL
805 GULF ST                             P.O. BOX 7321                             15000 HWY 70
LAKE CHARLES, LA 70601                  MCMINNVILLE, TN 37110                     HUNTINGDON, TN 38344




JANET MOBLEY                            JANET MOYNIHAN                            JANET OGLESBY BOLDEN
147 BRIM STREET                         50 WOODRUN                                PO BOX 96
SASSER, GA 39885                        MIDDLETON, TN 38052                       WATERFORD, MS 38685




JANET PARSONS                           JANET PERRY                               JANET PORTER
141 JERRY SUMMER RD                     PO BOX 612                                578 EAGLD BLVD
ADRIAN, GA 31002                        OLD FORT, NC 28762                        KINGSLAND, GA 31548




JANET PUTMAN                            JANET RODRIGUEZ                           JANET RODRIGUEZ
101 SOUTH FAIRLANE WEST                 1901 N 29TH ST                            1901 N. 29TH ST.
MONROE, LA 71291                        PARAGOULD, AR 72450                       PARAGOULD, AR 72450




JANET SAIN                              JANET SHORT                               JANET SKINNER
113 BEAVER STREET                       4431 HIGHWAY 431 N                        182 PRIVATE ROAD 52031
MIDDLETON, TN 38052                     SPRINGFIELD, TN 37172                     PITTSBURG, TX 75686




JANET ST. CLAIR                         JANET STOWE                               JANET STRICKLAND
136 GOFORTH LANE                        226 HICKS DRIVE                           601 TRENHOLM MEMORIAL DR
RELIANCE, TN 37369                      STARR, SC 29684                           TUSCUMBIA, AL 35674




JANET TAYLOR                            JANET THIGPEN                             JANET WESTMORELAND
107 MAGNAROX ST                         305 TULANE DRIVE                          105 LAKE ROBINSON PT
FLORA, MS 39071                         CLINTON, MS 39056-6013                    GREER, SC 29651-4937




JANETTA G. WEST                         JANETTA WEST                              JANETTE MCKELVEY
4960 SCOTTSVILLE RD                     4960 SCOTTSVILLE RD.                      4209 WEST 11TH STREET
LAFAYETTE, TN 37083                     LAFAYETTE, TN 37083                       PINE BLUFF, AR 71603
JANEY ALLEN              Case 19-11984-CSS     Doc 36
                                        JANI COCHRAN        Filed 09/10/19   PageJANIALL
                                                                                   661 of  1514
                                                                                         LLC
265 BELLEMEADE DRIVE                    104 E RAILROAD ST                        10232 HERONS POINTE
LEXINGTON, TN 38351                     VALLEY, AL 36854                         LAKELAND, TN 38002




JANICE AARON                            JANICE ANDERSON                          JANICE ANDERSON
113 GANDY ST. NE                        1696 PICKARD RD.                         243 DRAYTON LANE
RUSSELLVILLE, AL 35653                  THOMASTON, GA 30286                      CORDELE, GA 31015




JANICE BOOTHE                           JANICE BOUNDS                            JANICE BURGE
8850B SAND RIDGE RD                     7753 HWY 495 S                           1042 FELICE CUTOFF
CITRONELLE, AL 36522                    DEKALB, MS 39328                         RAGLEY, LA 70657




JANICE BUTLER                           JANICE BUTLER                            JANICE CHAISSON
6650 HEBER SPRINGS RD                   PO BOX 574                               212 WEST PEDIGO AVE
QUITMAN, AR 72131                       QUITMAN, AR 72131                        FOLEY, AL 36535




JANICE COGGINS                          JANICE COOK                              JANICE CROMWELL
93 OAK STREET                           335 CLEMENTS AVE.                        157 OLD HICKORY RD
LUVERNE, AL 36049                       LUVERNE, AL 36049                        MAGEE, MS 39111




JANICE DAVIS                            JANICE DEERMAN                           JANICE E HART
363 OLD REBIE RD                        4317 HATHAWAY LANE                       3584 THORN TREE LANE
CHESTER, GA 31012                       MT. OLIVE, AL 35180                      SOUTHAVEN, MS 38672-7010




JANICE ERVY                             JANICE FULLER                            JANICE GEORGE
1117 WRIGHT ST                          1010 CR 248                              3321 CUNNINGHAM RD
GREENWOOD, MS 38930                     BLUE SPRINGS, MS 38828                   KNOXVILLE, TN 37807




JANICE GRANT                            JANICE HANDLEY                           JANICE JONES CLERK
6501 WINONA STREET                      410 OAK ST.                              GENERAL SESSIONS COURT
PANAMA CITY, FL 32404                   NEW ALBANY, MS 38652                     PO BOX 147
                                                                                 TRENTON, TN 38382




JANICE JONES                            JANICE JONES                             JANICE KIEFER
151 EXECUTIVE DRIVE                     2608 OLIVIA LANE                         437 D OAK GROVE RD
ARAB, AL 35016                          SOUTHAVEN, MS 38672                      LANDRUM, SC 29356




JANICE KIRKLAND                         JANICE L MANNING                         JANICE LEWIS
2 PAPA LANE                             3237 PLATTSBURG RD                       312 BARDAMAN ST
CARRIERE, MS 39426                      NOXAPATER, MS 39346                      JACKSON, MS 39213
JANICE MADISON           Case 19-11984-CSS     Doc 36
                                        JANICE MILAM        Filed 09/10/19   PageJANICE
                                                                                   662 of 1514
                                                                                        MORRIS
316 TAMMY SUE DRIVE                     277 FAME CHURCH RD                       751 HEARN ST
BIRMINGHAM, AL 35215                    EUPORA, MS 39744                         HENDERSON, TN 38340




JANICE MORRIS                           JANICE NEESE                             JANICE NERO
751 HEARN ST                            8126 HWY 80                              628 MORROW RD
HENDERSON, TN 38340-2501                MORTON, MS 39117                         LAKE CHARLES, LA 70611




JANICE ONEY                             JANICE OWENS                             JANICE QUILLEN
2851 HWY 516                            125 WILSON STREET                        308 MOCERSON LANE
DUBBERLY, LA 71024                      CHESTER, SC 29706                        LEOMA, TN 38468




JANICE QUILLEN                          JANICE QUILLEN                           JANICE S. HAMMONS
308 MOCKERSON LANE                      308 MOCKERSON RD                         PO BOX 54403
LEOMA, TN 38468                         LEOMA, TN 38468                          PEARL, MS 39288-4403




JANICE SANDERS                          JANICE SHELTON                           JANICE SKAGGS
4109 PHILLIPS RD                        211 HWY 32 EXT                           3651 FLYNN DR.
LANETT, AL 36863                        HOUSTON, MS 38851                        BRANDON, MS 39208




JANICE SULLIVAN                         JANICE TATE                              JANICE TAYLOR
980 LEE HENDERSON RD                    50 CAHABA SPINGS DRIVE                   507 BUCKEYE ROAD 5
LEWISPORT, KY 42351                     TRUSSVILLE, AL 35173                     DUBLIN, GA 31027




JANICE THOMPSON                         JANICE TYLER                             JANICE WILLHITE
688 HOMER CAGLE ROAD                    199 IRIS ST                              230 BROOKWOOD DRIVE
LA FAYETTE, GA 30728                    GREENVILLE, MS 38701                     MAXEYS, GA 30671




JANICE WILLIAMS                         JANIE ABASCAL                            JANIE CAMERON
222 11TH AVE S.E.                       1209 COPPINGER DR                        2309 LLOYDS LANE
MOULTRIE, GA 31768                      CUMBERLAND, KY 40823                     VANCLEAVE, MS 39565




JANIE DEBRUHL                           JANIE MALMAY                             JANIE MALMAY
PO BOX 166                              1107 BOCK ST                             177 HOLLOW POINT DRIVE
SYCAMORE, GA 31790                      EL DORADO, AR 71730                      EL DORADO, AR 71730




JANIE MCCOY                             JANIE MCCOY                              JANIE MCDANIEL
100 PECAN STREET                        100 PECAN                                117 ACORN RD.
ROLLING FORK, MS 39159                  ROLLING FORK, MS 39159                   COLBERT, GA 30628
JANIE MODICUE              Case 19-11984-CSS     Doc 36
                                          JANIE NORKS        Filed 09/10/19   PageJANIELL
                                                                                    663 of  1514
                                                                                          BANE
UNKNOWN                                   602 EAST 5TH STREET                     60 MONTEVALLO VILLA CIRCL
WEST MONROE, LA 71294                     BALD KNOB, AR 72010                     MONTEVALLO, AL 35115




JANINA HOWARD                             JANIQUIA RICHARD                        JANIS BROWN
10 PACKING HOUSE RD APT 8                 148 EBONY BLVD.                         14301 HWY 270 W
STATESBORO, GA 30458                      MANSFIELD, LA 71052                     POYEN, AR 72128




JANIS LEVERT STONER                       JANIS MAZUR                             JANISHA MCKINNEY
3550 SPRINGWOOD ST APT 712                3647 JUDEA DR                           214 SANDPIPER DR
PONCA CITY, OK 74604-1638                 LENOIR, NC 28645                        STATESBORO, GA 30458




JANITA HARRIS                             JANITA HUTCHINS                         JANIYA GRAHAM
134 WHITE OAK STREET                      313 LEWIS ST                            13 NORTH BACK COURT
JACKSON, MS 39174                         CARTHAGE, MS 39051                      MONTICELLO, FL 32344




JANKI THAKKAR                             JANKU INC                               JANNA BRADEN
8910 W TURNBERRY PL                       DBA ECONO LODGE                         717 GRAY STREET
MEMPHIS, TN 38125                         6655 US HWY 41 N                        MT PLEASANT, TN 38474
                                          HATTIESBURG, MS 39401




JANNELL L NEECE                           JANNETTE DUBOSE                         JANNIE BROOKS
103 NORTH 10TH STREET                     851 BAUGHN ROAD                         799 DONNELL BLVD APT 17
NASHVILLE, AR 71852-4315                  SULLIGENT, AL 35586                     DALEVILLE, AL 36322




JANNIE ENGLISH                            JANSEN ADVERTISING INC                  JANSON THOMAS
510 GARY AVE                              1845 REMINGTON ROAD                     420 LAKE CIRCLE DR
CHESTER, SC 29706                         ATLANTA, GA 30341                       CANTONMENT, FL 32533




JANTE SNELL                               JANYTH BURNMEISTER                      JAQUAN COMMANDER
301 SOUTHPINE                             41 GREEN VALLEY DR.                     3300 SOUTH DARLINGTON HWY
NASHVILLE, AR 71852                       GREENBRIER, AR 72058                    SUMTER, SC 29150




JAQUAREUS WILLIAMS                        JAQUASHA OGDEN                          JAQUAVIUS WHITE
1262 E JOHN ST                            811 WEST POPE ST                        307 N. SHELLEY ST.
GREENVILLE, MS 38701                      NASHVILLE, AR 71852                     PARMA, MO 63870




JAQUEEMA BANKS                            JAQUEILA HEIGHT                         JAQUEL OWENS
17 WILLIOW LANE                           719 CLINTON BRANCH                      131 RICHARDS LANE
BELZONI, MS 39038                         DUBLIN, GA 31021                        RUSTON, LA 71270
JAQUEL TOLIVER           Case 19-11984-CSS     Doc
                                        JAQUELINE   36 Filed 09/10/19
                                                  LOPEZ                   PageJAQUELINE
                                                                                664 of 1514
                                                                                        RUSH
1145 WALKERPLACE 4                      511 VANDERVOORT AVENUE                3734 GARRIGUES RD
JONESBORO, AR 72401                     DE QUEEN, AR 71832                    LOUISVILLE, MS 39339




JAQUENLINE MIXON                        JAQUESHA BRYANT                       JAQUEZ JACKSON
3322 PINE HILL                          7619 ROCKINGHAM DR                    127 SOUTH CHERRY ST
MOODY, AL 35004                         SOUTHAVEN, MS 38671                   MCCOMB, MS 39648




JAQUIDRA HUNT                           JAQUONIA TISDALE                      JAQUYLL CRAWFORD
207 DENISE DR                           85 RAVENELL ROAD                      502 S. FRANKLIN ST
PRATTVILLE, AL 36066                    KINGSTREE, SC 29556                   CHARLESTON, MS 38921




JAQWANNA GILMORE                        JAR REAL ESTATE INVESTMENTS LLC       JAR REAL ESTATE INVESTMENTS LLC
369 TILLEY HAMLET DR                    2911 DARLINGTON DR.                   3229 RESTVIEW DR
ALICEVILLE, AL 35442                    HIGHLAND VILLAGE, TX 75077            LONGVIEW, TX 75605




JARED COTTON                            JARED COX                             JARED CRAPPS
101 PAUL GREGORY RD.                    6873 WATER POINT CV E                 163 COUNTY ROAD 172
BETHPAGE, TN 37022                      MEMPHIS, TN 38141                     FLORENCE, AL 35634




JARED DAVIS                             JARED ERWIN                           JARED GOODWIN
966 EAST LAFAYETTE ST.                  1603 FAIRFIELD DR                     1987 SEARCY ROAD
DADEVILLE, AL 36853                     DOTHAN, AL 36303                      SYCAMORE, GA 31790




JARED JOHNSON                           JARED LEWIS                           JARED MAY
570 N. ROBINDALE LN                     305 PERSHING STREET                   PO BOX 1033
HOLLY SPRINGS, MS 38635                 BALDWIN, LA 70514                     DUMAS, AR 71639




JARED MILLER                            JARED REAGIN                          JARED SKELTON
990 COUNTY ROAD 92                      1775 PAYNE RD                         8477 EAST 900 SOUTH
ROGERSVILLE, AL 35652                   RENTZ, GA 31075                       BUCKSKIN, IN 47647




JARED STAHL                             JARED TAYLOR                          JAREN DEVILLE
1301 US HWY 61                          49 POPLAR LANE                        103 WESTWOOD
PORTAGEVILLE, MO 63873                  GLENWOOD, GA 30428                    LAFAYETTE, LA 70506




JARETH HILL                             JARETH PURCELL                        JARETT GOLDEN
593 E. MCARTHUR ST.                     348 EAST MONROE AVE                   904 SOUTHWOOD DR
GONZALES, LA 70737                      ASHBURN, GA 31714                     MURRAY, KY 42071
JARIAN LOWE              Case 19-11984-CSS     Doc 36
                                        JARIS HENRY          Filed 09/10/19   PageJARIUS
                                                                                    665 of 1514
                                                                                         ROSS
208 MCREE DRIVE                         424 3RD AVE NW                            72 SCOTT DR.
CLINTON, MS 39056                       MOULTRIE, GA 31768                        COLUMBUS, MS 39702




JARKELAH SOLOMON                        JAROD CURRY                               JARON JOHNSON
810 WEST GREENE                         13 REDBIRD LANE                           559 ROY ST
MAGNOLIA, AR 71753                      FORT GAINES, GA 39851                     MARKSVILLE, LA 71351




JARRED GREEN                            JARRED WOLVEN                             JARRELL KING
237 HWY 286 EAST                        7404 BLACK OAK                            814 SPRINGHILL DR.
CONWAY, AR 72032                        WALLS, MS 38680                           EAST BREWTON, AL 36426




JARRELL RAY                             JARRELL WILLIAMS                          JARRELLS OF PENSACOLA INC
2056 RAY ROAD                           141 SAVANNA STREET                        ATTN KENNETH S JARRELL, PRES
ARLINGTON, GA 39813                     JACKSON, MS 39212                         9859 N PALAFOX ST
                                                                                  PENSACOLA, FL 32534




JARRELLS OF PENSACOLA INC               JARREN GIVHAN                             JARRETT FREEMAN
ATTN KENNETH S JARRELL, PRES            191 POPLAR ST                             85 CAROLINA LANE
9859 N PALAFOX ST                       PLANTERSVILLE, MS 38862                   BURNSVILLE, NC 28714
PENSACOLA, FL 32535




JARRETT PITTMAN                         JARRON WILTZ                              JA-RU (HK) LIMITED
143 LEE RD 2051                         325 WEST HYACINTH ST                      NO 94 GRANVILLE ROAD
PHENIX CITY, AL 36870                   ST. MARTINVILLE, LA 70582                 11/F INTERCONTINENTAL PLZ
                                                                                  HONG KONG
                                                                                  HONG KONG



JA-RU INC                               JA-RU INC                                 JARVARIS MARSHALL
ATTN JACK SELEVAN                       ATTN MIKE VINCI                           613 EAST LAFETTYA STREET
4030 PHILLIPS HWY                       4030 PHILLIPS HWY                         MARION, AL 36756
JACKSONVILLE, FL 32207                  JACKSONVILLE, FL 32207




JARVEZ HENDERSON                        JARVIS DAVIS                              JARVIS GAINES
1938 WINGFIELD CIR                      11 BECKUM LANE                            5255 MANATTHA RD
JACKSON, MS 39209                       KILMICHEAL, MS 39747                      JACKSON, MS 39206




JARVIS MCFADDEN                         JARVIS WRIGHT                             JASCO PRODUCTS COMPANY LLC
452 MCCUTCHEON RD                       1000 LOUISVILLE STREET LOT 215            ATTN JASON TRICE
LAKE CITY, SC 29560                     STARKVILLE, MS 39759                      10 E MEMORIAL RD
                                                                                  OKLAHOMA CITY, OK 73114




JASE HORNER                             JASE LONG                                 JASHLYN LOCKETT
4422 HWY. 128                           606 HWY 78                                1303 A MARTIN LUTHER KING ROAD
LINDEN, TN 37096                        WHEATLEY, AR 72392                        BALDWIN, LA 70514
JASINA LYLES             Case 19-11984-CSS     Doc 36
                                        JASMIN GREEN        Filed 09/10/19   PageJASMIN
                                                                                   666 of 1514
                                                                                        RUSSELL
101 MATTISON ST                         601 ARNOLD CIRCLE                        918 PAIGE COURT
WILLIAMSTON, SC 29697                   SYLACAUGA, AL 35150                      SOCIAL CIRCLE, GA 30025




JASMINA TAYLOR                          JASMINE ALEXANDER                        JASMINE ALSTON
305 SMITH STREET                        254 FANNIN RD                            2121 FRONTIER WAY
DUBLIN, GA 31021                        PEARL, MS 39208                          LENOIR, NC 28645




JASMINE ANDERSON                        JASMINE BARR                             JASMINE BASS
411 RICH SMITH LN                       1068 STEADFAST RD                        215 SOUTH 4TH STREET
RUSTON, LA 71270                        ANDREWS, SC 29510                        WEST MEMPHIS, AR 72301




JASMINE BREWER                          JASMINE BROWN                            JASMINE BYNES
1122 SOUTH COKLEY                       559 FORRESTER DR APT 19                  1255 VALLEY STREET
LAKE VILLAGE, AR 71653                  DAWSON, GA 39842                         LOUISVILLE, GA 30434




JASMINE CADDELL                         JASMINE CARTER                           JASMINE COLEMAN
1227 BEACON PKWY E, APT E               167 MCGOUGIN RD                          670 WEST END ST 114
BIRMINGHAM, AL 35209                    BREWTON, AL 36426                        EUTAW, AL 35462




JASMINE COLEMAN                         JASMINE CROMER                           JASMINE DAVIS
71283 GAUTHEIR ROAD                     300 ALLEGRO RD                           1984 GIBBS DR APT B
KENTWOOD, LA 70444                      SALUDA, SC 29138                         MONTGOMERY, AL 36108




JASMINE DAVIS                           JASMINE DAVIS                            JASMINE ELEAM
218 SIMMS ST                            2720KRYSTAL DR.APT.D                     1604 ERIN ST
PITTSBURG, TX 75686                     JONESBORO, AR 72401                      MONROE, LA 71201




JASMINE EVANS                           JASMINE FORD                             JASMINE GALLOWAY
650 CHINA ROAD                          5840 RIDGEWOOD ROAD                      491 WESTVIEW DR G2
JAYESS, MS 39641                        JACKSON, MS 39211                        YAZOO CITY, MS 39194




JASMINE GARDNER                         JASMINE GLASS                            JASMINE GLASTER
4641 NORTH RED BANKS RD                 5259 CHAPFIELD                           PO BOX 1481
BYHALIA, MS 38611                       MEMPHIS, TN 38116                        MANSFIELD, LA 71052




JASMINE GODDARD                         JASMINE GREEN                            JASMINE HALL
127 TERRACE                             768 CHERRY STONE DR                      9130 SECOND ST
LEXINGTON, GA 30648                     CLINTON, MS 39056                        WALLS, MS 38680
JASMINE HARDING           Case 19-11984-CSS
                                         JASMINEDoc 36
                                                HARPER        Filed 09/10/19   PageJASMINE
                                                                                     667 ofHARRIS
                                                                                            1514
1704 NANCE STREET                        438 S ALABAMA ST                          1127 NEWPORT RD
NEWBERRY, SC 29108                       MARIANNA, AR 72360                        LEXINGTON, MS 39095




JASMINE HAYS                             JASMINE HEARD                             JASMINE HOOKER
230 CATO RD A-6                          344 ANDREW DR                             1420 ST STEPHENS ROAD
MONTEREY, TN 38574                       WASHINGTON, GA 30673                      PRENTISS, MS 39474




JASMINE HORNE                            JASMINE JEFFERIES                         JASMINE JOHNSON
4443 BEMISS RD APT B                     156 JEFFERSON DAVIS BLVD                  244 S HILLSIDE DR APT 208
VALDOSTA, GA 31605                       NATCHEZ, MS 39120                         MARKSVILLE, LA 71351




JASMINE JOHNSON                          JASMINE JOHNSON                           JASMINE JONES
829 GREENVALE                            8611 AJ PATTON RD                         458 NORTH BYRD
THOMASTON, GA 30286                      CABOT, AR 72023                           CROSSETT, AR 71635




JASMINE LERICHE                          JASMINE LOTT                              JASMINE LOVELACE
215 GIDDENS LANE                         54 LUCILLE APT. 14                        3211 19TH AVE APT B
SPARKS, GA 31647                         ALAMO, GA 30411                           VALLEY, AL 36854




JASMINE MAJOR                            JASMINE MANNING                           JASMINE MATTHEWS
40 BRAYBOY LANE                          311 MARTIN DRIVE                          100 SANDPIPER ST APT 2 H
KINGSTREE, SC 29556                      JONESBORO, GA 30238                       CARROLTON, AL 35447




JASMINE MCGOY                            JASMINE MCLEMORE                          JASMINE MIDDLEBROOK
615 W 6TH ST                             348 W ADAMS AVENUE                        9404 BARKLEY DALE CV
BRINKLEY, AR 72021-3527                  GREENWOOD, MS 38930                       COLLIERVILLE, TN 38017




JASMINE MOFFATT                          JASMINE NEWCOMB                           JASMINE PURRY
4022 ULMER ORAD APT 408                  135 HIGGINS DR                            3910 OLD BRANDON RD APT.F45
COLUMBIA, SC 29209                       SAVANNAH, TN 38372                        PEARL, MS 39208




JASMINE RANDALL                          JASMINE REED                              JASMINE SHAFFER
2275 GRAY HWY APTB6                      39 MCSWAIN COMMUNITY RD                   684 1ST ST
MACON, GA 31211                          RICTON, MS 39476                          GIBSLAND, LA 71028




JASMINE SHAW                             JASMINE SMITH                             JASMINE SMITH
1429 LODGE HALL STREET                   102 DOE LN                                500 S RAILROAD AVE APT 2
VANCE, SC 29163                          BOLIGEE, AL 35443                         MT VERNON, GA 30445
JASMINE TOUSANT          Case 19-11984-CSS
                                        JASMINEDoc 36 Filed 09/10/19
                                               WALLACE                 PageJASMINE
                                                                             668 ofWARFIELD
                                                                                    1514
58 DAVIDSON DR                          2924 MADISON AVE                   4375 HWY 51 APT. 29-308
BOSSIER, LA 71112                       BATON ROUGE, LA 70802              HORNLAKE, MS 38637




JASMINE WATKINS                         JASMINE WEST                       JASMINE WILLIAMS
1949 FIELDSTONE DR                      1304 N MADISON ST                  6811 OCILLA HWY 32 WEST LOT 15
COLUMBIA, TN 38401                      TUPELO, MS 38804                   DOUGLAS, GA 31533




JASMINE YOON                            JASMYNE FARRIS                     JASMYNE GREEN
211 HOLIDAY COVE                        315 E HICKORY                      110 OAK DR
MONROE, LA 71203                        HOPE, AR 71801                     BOONEVILLE, MS 38829




JASON AMBROSE                           JASON ANDREWS                      JASON BATCHELOR
242 HILLSIDE CIRCLE                     204 WRIGHT ST                      194 WELDON DRIVE
STONEWALL, LA 71078                     JASPER, AL 35501                   MARTIN, TN 38237




JASON BENNETT                           JASON BRIGGS                       JASON BROWN
CIRCLE W TRAILER ROAD                   1145 FIRST STREET                  1057 REEDROMAN RD
MCKENZIE, AL 36456                      HALL SUMMIT, LA 71034              SUMTER, SC 29153




JASON BRYAN                             JASON BYRD                         JASON CAMPBELL
120 EASTWOOD DR                         400 LOOKOUT RIDGE ROAD             1093 GREEN FERN COVE
MARION, AR 72364                        VINA, AL 35593                     CORDOVA, TN 38018




JASON CARTER                            JASON CARTER                       JASON CHACHERE
7111 CHESSINGTON DRIVE                  822 HEARN STREET                   504 W. 4TH STREET
FAIRVIEW, TN 37062                      HENDERSON, TN 38340                HOMER, LA 71040




JASON CRESON                            JASON DANIELS                      JASON DAVIS
1309 BIRCH CREEK                        4204 WAGON WHEEL DR                144 MULLINGS ST
ANDREWS, SC 29510                       MEMPHIS, TN 38127                  TYRONZA, AR 72386




JASON DAVIS                             JASON DAVIS                        JASON DISMUKE
146 KEITH RD                            30 KIMBALL COVE RD                 3993 OLD NORMAN TOWN RD
BONAIRE, GA 31005                       KIMBALL, TN 37347                  VIDALIA, GA 30474




JASON DUKE                              JASON EDWARDS                      JASON EDWARDS-EASLEY
1247 LAWERENCEBURG HWY                  1272 BLUEFIELD AVENUE              42 NELL DEDEAUX RD
WAYNESBORO, TN 38485                    ELIZABETHTON, TN 37643             LUMBERTON, MS 39455
JASON ELDER             Case 19-11984-CSS     Doc 36
                                       JASON GREEN         Filed 09/10/19   PageJASON
                                                                                  669 GREENE
                                                                                      of 1514
103 MABETH STREET                      1303 BRAMBLEWOOD COVE                    1822 BRECKENRIDGE DR
VIDALIA, GA 30474                      JONESBORO, AR 72401                      MURFREESBORO, TN 37129




JASON HARDING                          JASON HARRIS                             JASON HAWKINS
203 DRAKE AVE APT 1                    33 TODD DR                               201 MILE STREET
RIPLEY, TN 38063                       MUSCLE SHOALS, AL 35661                  STAR CITY, AR 71667




JASON HEBERT                           JASON HERSMAN                            JASON HOLMES
PO BOX 812                             8 LESTERS CHAPEL RD                      2079 BEALL ROAD
FRANKLIN, LA 70538                     JACKSON, TN 38301                        HAZLEHURST, MS 39083




JASON HOWELL                           JASON HUGHES                             JASON HUMPHREYS
1404 WHISPERINGPINES RD APT R7         2380 PERRY RD                            309 ASHWOODY DRIVE
ALBANY, GA 31707                       MEMPHIS, TN 38106-8215                   FLORENCE, AL 35633




JASON JAMES                            JASON JENNE                              JASON JENNING
4385 MUSMERRY COVE                     1925 MCCOOL FOREST LANE                  21126 136TH ST
MEMPHIS, TN 37501                      COLLIERVILLE, TN 38017                   LIVE OAK, FL 32060




JASON JENNINGS                         JASON JONES                              JASON K BENNETT
21126 136TH STREET                     401 BROAD STREET                         105 T. JOHN ROAD
LIVE OAK, FL 32060                     WRENS, GA 30833                          WEST MONROE, LA 71291




JASON KIEDROWSKI                       JASON KULP                               JASON LAMBERTH
32 RIDGE CT                            131 RIDGEDALE DR APT 3                   6080 LAKEVIEW ROAD
WILLIAMSTON, SC 29697                  WEST MONROE, LA 71291                    APT 2606
                                                                                WARNER ROBINS, GA 31088




JASON MAYNE                            JASON MCALLISTER                         JASON MCCOY
125 W BRADFORD ST                      6548 CASPIANA                            3068 HWY 278 W
PYATT, AR 72672                        KEITHVILLE, LA 71047                     WILMAR, AR 71675




JASON MCGEE                            JASON MIMBS                              JASON NIX
1102 VINCENT STREET                    2828 WALNUT ST                           525 WALKE DAIRY RD
VINTON, LA 70668                       CADWELL, GA 31009                        DUBLIN, GA 31021




JASON PARKER                           JASON PICARD                             JASON POTTS
PO BOX 3645                            2403 COTEAU HOLMES RD                    12240 JACKLSON RD APT 8C
WEST HELENA, AR 72390                  ST MARTINVILLE, LA 70582                 SAINT FRANCISVILLE, LA 70775
JASON POWELL           Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                      JASON RICHARDSON                   PageJASON
                                                                               670 ROBERSON
                                                                                   of 1514
PO BOX 1571                           3070 CANYON RD                         301 EVERGREEN DRIVE
COLLINS, MS 39428                     MEMPHIS, TN 38134                      ABERDEEN, MS 39730




JASON ROBERSON                        JASON RORIE                            JASON RULONG
613 CATLEE ST                         582 26TH AVE. SE.                      70 VINING RD
ABERDEEN, MS 39730                    MOULTRIE, GA 31768                     SUMTER, SC 29150




JASON SCOTT LLC                       JASON SMITH                            JASON SORROW
ATTN JASON MUSICK, PRES               PO BOX 203                             49 OAK ST
20220 BOCA W DR                       WHEELER, MS 38880                      LAVONIA, GA 30553
1003 THE COVE
BOCA RATON, FL 33434



JASON SOTO                            JASON STIFF                            JASON STURGEON
1306 E WATTS                          100 LYNN CIRCLE UNIT E                 316 SOUTHWEST STREET
MONTICELLO, AR 71655                  EASLEY, SC 29642                       MUNFORDVILLE, KY 42765




JASON TAFT                            JASON TESSMER                          JASON THOMPSON
3535 ELBERTON ROAD                    62622 POND DR                          511 SHAWN LANE
CARLTON, GA 30627                     WASHINGTON TWP, MI 48094               CHATSWORTH, GA 30705




JASON UGARTECHEA                      JASON URBAN                            JASON WALKER
182 BRYANT RD                         11048 HWY. 412 W.                      114 EDWARDS DRIVE
HOT SPRINGS VILLAGE, AR 71909         LINDEN, TN 37096                       PINEVILLE, LA 71360




JASON WEISS                           JASON WHITMAN                          JASON WILLIAMS
123 EAST MARTIN LUTHER DR             44 EAST MISSISSIPPI ST                 307 SOUTHWOOD DR
HINESVILLE, GA 31313-3633             MARIANNA, AR 72360                     ALBANY, GA 31701




JASON WILLIAMS                        JASON WOMACK                           JASON WOODWARD
834 CANTY LANE                        204 SARGO TRAIL                        618 WEST SEMMES
REMBERT, SC 29128                     HOT SPRINGS NATIONAL P, AR 71901       OSCEOLA, AR 72370




JASPER CO TAX COLLECTOR               JASPER CO TAX COLLECTOR                JASPER COUNTY TREASURER
27 W 8TH AVE                          PO BOX 8                               ATTN RHONDA R MITCHELL
BAY SPRINGS, MS 39422                 PAULDING, MS 39348                     358 THIRD AVE, STE 110B
                                                                             RIDGELAND, SC 02996




JASPER COUNTY TREASURER               JASPER COUNTY                          JASPER COUNTY
PO BOX 722                            ATTN BOARD OF SUPERVISORS              PO BOX 372
RIDGELAND, SC 29936                   27 W 8TH AVE                           BAY SPRINGS, MS 39422
                                      BAY SPRINGS, MS 39422
JASPER FIRE DEPARTMENTCase   19-11984-CSS
                                       JASPER Doc   36 Filed 09/10/19
                                              FIRE DEPT.                PageJASPER
                                                                              671 of 1514DEPARTMENT
                                                                                   POLICE
10 EAST 18TH ST.                       4460 MAIN ST.                        1610 ALABAMA AVE.
JASPER, AL 35501                       JASPER, TN 37347                     JASPER, AL 35501




JASPER POLICE DEPT                     JASPER WALTER                        JASPER WATERWORKS & SEWER BOARD,
1 COURTHOUSE SQ                        96 N SUMMIT RIDGE ROAD               INC AL
JASPER, TN 37347                       WILLIFORD, AR 72482-7002             1620 ALABAMA AVENUE
                                                                            JASPER, AL 35501




JASPER WATERWORKS & SEWER BOARD,       JASWANT S. GILL TRUSTEE              JASYA FUNCHES
INC AL                                 TRUSTEE                              141 DRUMMOND RD
PO BOX 1348                            GILL FAMILY Q.T.I.P TRUST            MENDENHALL, MS 39114
JASPER, AL 35502                       PO BOX 2817
                                       DANVILLE, CA 94526



JATAHJALYN JOHNSON                     JATARRIUS LEE                        JATAVIAN REESE
5400 BARKSDALE APT121                  5099 SOUTHINGTON AVE                 212 PARK AVE.W
BOSSIER CITY, LA 71112                 MEMPHIS, TN 38118                    ESTILL, SC 29918




JATERICA SHOTWELL                      JATORIA HAWKINS                      JATRAN SANDERS
4355 CHUCK AVE                         835 INGLEWOOD                        220 E MINNESOTA STREET
MEMPHIS, TN 38118                      FORREST CITY, AR 72335               APT 15
                                                                            BROOKHAVEN, MS 39601




JAUNICE MORTON                         JAVARIS LANE                         JAVARRIUS JEFFRIES
BOX 236                                9 W WILLOW CREEK LANE APT 115        2245 WESTSTREET
RENTZ, GA 31075                        MCREA, GA 31055                      HOLLY SPRINGS, MS 38635




JAVEL WILLIAMS                         JAVIER AREVALO                       JAVIER HUNT
2023 GARY LANE                         111 PR 928                           247 DAY ST.
HAYNESVILLE, LA 71038                  TEAGUE, TX 75860                     LOUISVILLE, MS 39339




JAVIER LUJANO ALVAREZ                  JAVIER ONTIVEROS                     JAVION CHRISTOPHER
9 JORDAN LN                            1011 SOUTH GREER ST                  1610 APPLEDORE CV
PLUMERVILLE, AR 72127                  MEMPHIS, TN 38111                    NESBIT, MS 38651




JAVIS SMOAK                            JAVON WHEELER                        JAVONNA LITTLE
5334 SAGE DRIVE                        213 N BAROUSSE ST                    313 PLUCK RD APT 1
BOSSIER CITY, LA 71112                 CHURCH POINT, LA 70525               BELZONI, MS 39038




JAVONTA WASHINGTON                     JAVONTE JACKSON                      JAVRIOUS CRAPE
103 N BOYKIN ST                        6880 WATERGROVE DRIVE                731 CR 132
MORTON, MS 39117                       MEMPHIS, TN 38119                    OKOLONA, MS 38860
JAWANNA TERRY            Case 19-11984-CSS    Doc
                                        JAWROSKI   36 Filed 09/10/19
                                                 DENTON                PageJAXIS
                                                                             672INC.
                                                                                  of NATHAN
                                                                                     1514
130 PINEWOOD DR                         533 KING RANCH ROAD                NATHAN
OAKLAND, TN 38060                       CANTON, MS 39046                   1385 BROADWAY
                                                                           NEW YORK, NY 10018




JAXON CHURCH                            JAY EASTERLING                     JAY F SHELL ATTY AT LAW
1144 BROWN RD                           120 SOUTHWIND DR                   PO BOX 2333
DANVILLE, AL 35619                      OAKLAND, TN 38060                  BATESVILLE, AR 72503




JAY FIALA                               JAY FIALA                          JAY FRANCO & SONS INC
100 SOUTHWICK DRIVE                     1224 PANOLA CIRCLE                 ATTN ROBERT LANIADO, NATL ACCTS MGR
BONAIRE, GA 31005                       WARNER ROBINS, GA 31088            295 FIFTH AVE STE 312
                                                                           NEW YORK, NY 10016




JAY FRANCO & SONS INC                   JAY IMPORT CO INC                  JAY IMPORT COMPANY
ATTN YEHUDIS POLIAK, ACCTS RECEIVABLE   41 MADISON AVE 12TH FL             224 FIFTH AVENUE
139 OCEAN AVE                           NEW YORK, NY 10010                 NEW YORK, NY 10001
LAKEWOOD, NJ 08701




JAY MASSEY                              JAY NUGENT                         JAY SLAYTER
297 COOPER RD.                          107 CLARA DR                       3601 TRINITY CHURCH ROAD
MORTON, MS 39117                        MONROE, LA 71203                   PINEVILLE, LA 71360




JAY WITTER                              JAYCEE JONES                       JAYCI ANKNEY
20825 PRAIRIE HILLS LN                  211 WEST LEGION DRIVE              170 COTTONWOOD LANE
PRIOR LAKE, MN 55372                    PRINCETON, KY 42445                MONTICELLO, AR 71655




JAYDA DAVIS                             JAYDA JOHNSON                      JAYDA PRICE
660 DECATUR ST                          1030 EATONTON WAY                  3850 CARAVEL DRIVE
MEMPHIS, TN 38107                       MCDONOUGH, GA 30252                MEMPHIS, TN 38115




JAYDA WHITFIELD                         JAYDARIAN WILSON                   JAYDAY INC.
1508 27TH STREET NORTH                  1177 ACADEMY DR APT K3             1400 BROADWAY SUITE 807
COLUMBUS, MS 39701                      TUNICA, MS 38676                   NEW YORK, NY 10018




JAYDEN PULLEY                           JAYE SNEALSON                      JAY-JAY PLASTICS
622 SOUTH HIGH STREE                    706 W MADISON AVE                  1496 EAST 19TH ST.
WAYNESBORO, TN 38485                    ASHBURN, GA 31714                  BROOKLYN, NY 11230




JAYLA BELL                              JAYLA LUSK                         JAYLA NEWSOME
306 N SMITH ST                          309 WOODALE DR. UNIT C             904 5TH ST SE
BOONEVILLE, MS 38829                    MONROE, LA 71203                   MAGEE, MS 39111
JAYLA ROBY              Case 19-11984-CSS      Doc 36
                                       JAYLA SISK            Filed 09/10/19   PageJAYLAN
                                                                                    673 of 1514
                                                                                         MARTIN
7409 WILL ROBBINS HWY                   285 RIDGWAY RD                            174 WINDING WAY LANE
NETTLETON, MS 38858                     ELDORADO, IL 62930                        COLDWATER, MS 38618




JAYLAN MCKINNIE                         JAYLAN POOLE                              JAYLEEN WOODEN
110 KATHYS COURT                        1319 3RD STREET                           109 ELLEN LANE
LOUISVILLE, GA 30434                    PRENTISS, MS 39474                        DOERUN, GA 31744




JAYLEEN WOODEN                          JAYLEN BETTIS                             JAYLEN M READY
203 WEST UNION CIRCLE                   440 N WILLIFORD ROAD                      950 MILITARY RD APT 814
DOERUN, GA 31744                        WILLIFORD, AR 72482-8554                  JACKSONVILLE, AR 72076-5472




JAYLIN CLEMONS                          JAYLIN WOODALL                            JAYLINEE MORENO
543 OLD SCOOBA ST                       10563 MIDWAY RD                           1201 W PASCHAL
DEKALB, MS 39328                        RAYMOND, MS 39154                         TROUP, TX 75789




JAYLN LANDRY                            JAYLON FREEMON                            JAYLON GIBBS
2826 MILLS ST.                          2355 WEST ST                              4105 MEADOW CREEK RD.
LAFAYETTE, LA 70507                     HOLLY SPRINGS, MS 38635                   MEMPHIS, TN 38118




JAYLON GINYARD                          JAYLON JACKSON                            JAYLON MARTIN
111 YOUNG ST APT 31                     200 SIMS AVE.                             1707 MCDANIEL ROAD
GRAMBLING, LA 71245                     GRAMBLING, LA 71245                       CROSSETT, AR 71646




JAYLON SMITH                            JAYLON TAYLOR                             JAYLON WRIGHT
405 STRIPLING LANE                      6356 WIRTZ RD                             151 A PEGUES CIRCLE
ADEL, GA 31620                          FLOWOOD, MS 39232                         BATESVILLE, MS 38606




JAYLYN GREER                            JAYMARIA REDIX                            JAYME LEWIS
3396 EAST BRIAR PARK DRIVE 4            4601 S MAIN APT 416                       11 RAILROAD ST
MEMPHIS, TN 38116                       PINE BLUFF, AR 71601                      HONEA PATH, SC 29654




JAYMI PIERCE                            JAYMIE BAATZ                              JAYMON JOHNSON
1463 CHARLESTON HIGHWAY                 147 MALLORY RD                            207 KIRBY STREET
HAMPTON, SC 29924                       REIDSVILLE, GA 30453                      PELAHATCHIE, MS 39145




JAYNE WILHAM                            JAYS PAINT & BODY                         JAYS WORLD ENTERPRISE INC
1417 DUDLEY                             989 SOUTH MAIN                            100 SOUTH 10TH STREET
MURRAY, KY 42071                        COVINGTON, TN 38019                       NEWARK, NJ 07107
JAYTRENDS MERCHANDISING  Case
                           INC   19-11984-CSS
                                           JAYVON Doc  36
                                                  GUIDRY       Filed 09/10/19   PageJAYVON
                                                                                      674 of 1514
                                                                                           HODGES
9600 MEILLEUR ST STE 101                   1910 SECOND AVE                          125 OCONEE CIRCLE
MONTREAL, QC H2N 2E3                       ROANOKE, LA 70581                        MOUNT VERNON, GA 30445
CANADA




JAZALYN MORTON                             JAZEMINE MCFARLAND                       JAZLYNN ARCLIES
3505 RIDGE RD                              7193 OAK CHASE LN                        306 WALTER REED ST
HODGES, SC 29653                           MEMPHIS, TN 38125                        FENTON, LA 70640




JAZMANE FRANKLIN                           JAZMIN CLARK                             JAZMIN JONES
205 ADAMS DR                               200 RISER ROAD                           421 JERNIGAN DR
HEADLAND, AL 36345                         RUSTON, LA 71270                         SOMERVILLE, TN 38068




JAZMIN MOODY                               JAZMIN WILLIAMS                          JAZMINE CLARK
314 LAND OF GOD                            1448 DYKES DRIVE                         204 POPLAR ST
MANSFIELD, LA 71052                        GREENVILLE, MS 38703                     EAST DUBLIN, GA 31027




JAZMINE COSBY                              JAZMINE WHITAKER                         JAZWARES LLC
1070 MOTT RD                               1508 N KNOXVILLE AVE                     963 SHOTGUN RD
MIDDLETON, TN 38052                        RUSSELLVILLE, AR 72801                   SUNRISE, FL 33326




JAZWARES LLC                               JAZZ PRODUCTS LLC                        JAZZMINE FOWLER
ATTN JUDD ZEBERSKY                         ED RENNER                                47 BATTEN AVE
1067 SHOTGUN RD                            110 ETHEL RD WEST UNIT 2                 MCRAE, GA 31055
SUNRISE, FL 33326                          PISCATAWAY, NJ 08854




JAZZMYN CARVER                             JAZZMYNE FOSTER                          JB HAYNES
1574 BLUFF SPRINGS RD                      2001 EAST 2ND STREET                     953 LIGHTFOOT LUCKETT RD
MINERAL SPRINGS, AR 71851                  ELDORADO, AR 71730                       RIPLEY, TN 38063




JB TOYS LIMITED                            J-B WELD COMPANY                         JBDT DEERFOOT LLC
RM1010 10 F PENINSULA CTE                  GREG LUTT                                1000 MASON STREET
HONG KONG                                  1130 COMO ST                             SAN FRANCISCO, CA 94108
CHINA                                      SULPHER SPRINGS, TX 75482




JBDT DEERFOOT LLC                          JBL TRADING LLC                          JBL TRADING LLC
BROCKLEBANK APARTMENTS                     ATTN JOSEPH LEVY, CEO                    ATTN JOSEPH LEVY, CEO
501                                        43 W 33RD ST STE 201                     43 W 33RD ST STE 603
1000 MASON STREET                          NEW YORK, NY 10001                       NEW YORK, NY 10001
SAN FRANCISCO, CA 94108



JC ATTERBERRY                              JC GLOBAL INC                            JC USA TRADING INC
758 HARVEYTOWN RD                          174 STATE HWY 17 NORTH                   JABA USA
TYLERTOWN, MS 39667                        SUITE 234                                159 N SUNSET AVE
                                           ROCHELLE PARK, NJ 07662                  CITY OF INDUSTRY, CA 91744
JCARA ROBINSON         Case      19-11984-CSS
                                           JCP   Doc 36       Filed 09/10/19   PageJCV
                                                                                    675  of 1514
                                                                                       GROUP LLC
4100 OLD WARREN RD. APT. 7                4300 N GETWELL RD                        65 WEST 37TH STREET
PINE BLUFF, AR 71603                      MEMPHIS, TN 38118                        65 W 37TH ST
                                                                                   NEW YORK, NY 10018




JCV GROUP LLC                             JD BANK                                  JD BANK
ATTN DAVID CHREM, VP SALES                2726 GERSTNER MEMORIAL DRIVE             414 SOUTH KINNEY AVE
65 W 37TH ST                              LAKE CHARLES, LA 70611                   IOWA, LA 70647
NEW YORK, NY 10018




JD BROCK                                  JD LLC DIRECT IMPORTS                    JD LLC DIRECT IMPORTS
PO BOX 127                                ATTN JEFF DUDLEY, GM                     ATTN WESTON DUDLEY, VP
TREMONT, MS 38876                         1F, NO 40, DEXING W RD                   4633 SUNSET POINTE
                                          SHIILIN DIST                             DUSTIN, FL 32541
                                          TAIPEI CITY 00111 TAIWAN



JD YEATTS & SON INC                       JDA ENTERPRISES                          JDA SOFTWARE INC
ATTN ROBERT YEATTS, PRESIDENT             NORWELL, MA 02051                        14400 N 87TH ST
920 INDUSTRIAL AVE                                                                 SCOTTSDALE, AZ 85260
DANVILLE, VA 24541




JDA SOFTWARE INC                          JDL FRAGRANCES                           JDN REALTY AL INC.
15059 N SCOTTSDALE RD, STE 400            412 NORTH EAST STREET                    DEPT. 190130S16557
SCOTTSDALE, AZ 85254-2666                 COUDERSPORT, PA 16915                    PO BOX 532614
                                                                                   DEPT. 130
                                                                                   ATLANTA, GA 30353-2614



JDN REALTY CORP                           JDN REALTY CORPORATION                   JDRESOURCES INC
C/O DEVELOPERS DIVERSIFIED REALTY         PO BOX 532614                            235 LEGGETT DRIVE
CORP                                      DEPARTMENT 110                           ATOKA, TN 38004
ATTN GENERAL COUNSEL                      ATLANTA, GA 30353-2614
3300 ENTERPRISE PKWY
BEACHWOOD, OH 44122


JEAN ANDNIES                              JEAN AVERETT                             JEAN CASSEUS
600 MARY HILL ROAD                        421 BASON STREET APT 20                  2304 W. GORDON AVE. 163
PINEVILLE, LA 71360                       OAKMAN, AL 35579                         ALBANY, GA 31707




JEAN CHEATHAM                             JEAN FERGUSON CARPENTER                  JEAN GRAHAM
16891 HIGHWAY 21 N                        123 BEVERLY DRIVE                        660 LAKESIDE
PRESTON, MS 39354                         GRENADA, MS 38901-5044                   CARRIER, MS 39426




JEAN K FORD                               JEAN LANE                                JEAN LIPFORD
PO BOX 798                                1714 FAIR STREET                         5811 GRAY CV
TAYLORSVILLE, MS 39168                    UNK, SC 29020                            HORN LAKE, MS 38637




JEAN LOVE                                 JEAN M JONES                             JEAN MASSEY
1486 DUPREE ROAD                          410 E. HAMILTON BLVD                     178 DAMASCUS CHURCH RD.
FRIENDSHIP, TN 38034                      APT 7                                    STATESVILLE, NC 28625
                                          FOLEY, AL 36535
JEAN NUNLEY              Case 19-11984-CSS     Doc 36
                                        JEAN PHILIPPE     Filed 09/10/19
                                                      FRAGRANCE            PageJEAN
                                                                                 676PHILIPPE
                                                                                     of 1514 FRAGRANCES LLC
4742 COUNTY RD 25                        ATTN LAUREE MARCUS                    ATTN MICHELLE HABERT, SEC &
KILLEN, AL 35645                         551 5TH AVE STE 1500                  CONTROLLER
                                         NEW YORK, NY 10176                    551 5TH AVE STE 1500
                                                                               NEW YORK, NY 10176



JEAN PIERCE                              JEAN PIERCE                           JEAN PIERRE INC.
332 ALI C R                              332 ALI DRIVE                         320 5TH AVENUE 3RD FLOOR
HAYESVILLE, NC 28904                     HAYESVILLE, NC 28904                  NEW YORK, NY 10001




JEAN RYDER                               JEAN WILLIAMS                         JEANELLE MARTINEZ
48 ALEX LANE                             RR 1 BOX 107                          776 FRUITLAND DRIVE
HATTIESBURG, MS 39401                    SHILOH, GA 31826                      DELTONA, FL 32725




JEANETTE BLALOCK                         JEANETTE DAVIS                        JEANETTE GAINES
1790 MOUNT VIEW ROAD                     1709 WOODTRAIL DRIVE                  789 CHERRY BARK LANE
HAYDEN, AL 35079                         GASTON, SC 29053                      APT 4
                                                                               CLARKSVILLE, TN 37040




JEANETTE GAINES                          JEANETTE HARRIS                       JEANETTE HARRISON
P O BOX 1885                             6519 HWY. 31                          900 MAUDE AVE
MONTICELLO, MS 39654                     E. BRICKEY, AR 72320                  OPP, AL 36467




JEANETTE HORN                            JEANETTE MCDONALD                     JEANETTE RODGERS
252 SEXTON ROAD                          10434 QUITMAN MERIDIAN HWY            4425 BALLARDVILLE RD
LUVERNE, AL 36049                        MERIDIAN, MS 39301                    TUPELO, MS 38804




JEANETTE SEWELL                          JEANETTE TURNER                       JEANETTE WILLIAMS
1101 MOORE STREET APT 1                  2668 LAROSE AVE                       109 LATHAM DRIVE 97
INVERNESS, MS 38753                      MEMPHIS, TN 38114                     WARNER ROBBINS, GA 31088




JEANIE SPIVEY                            JEANIE STRAUGHTER                     JEANINE DAGGS
292 BETHLEHEM CHURCH ROAD                56 STELLA LN                          2824 S. BURNSIDE APT 905
EAST DUBLIN, GA 31027                    STEENS, MS 39766                      GONZALES, LA 70737




JEANN PIERCE                             JEANNE DOBBS                          JEANNE J ROBERTS
332 ALI DR                               6215 LULA ROAD                        CLERK OF COURT FAMILY CT
HAYESVILLE, NC 28904                     LULA, GA 30554                        PO BOX 677
                                                                               CONWAY, SC 29528




JEANNE JENKINS                           JEANNETTA BROWN                       JEANNETTE BALLEW
7859 COTTON LANE DRIVE                   5113 JACK PINE DR                     1974 SWAN BRIDGE RD.
SOUTHAVEN, MS 38671                      MONTGOMERY, AL 36116                  TALKING ROCK, GA 30175
JEANNETTE LEASOR        Case 19-11984-CSS    DocNORRIS
                                       JEANNETTE 36 Filed 09/10/19   PageJEANNETTE
                                                                           677 of 1514
                                                                                   OCHSE
376 NANCY PRIDDY RD                    6300 OLD CANTON ROAD              201 AUGUSTA CIRCLE
UPTON, KY 42784                        JACKSON, MS 39211                 GREENWOOD, SC 29646




JEANNETTE THORNTON                     JEANNIE CRENSHAW                  JEANNIE HOWARD
906 WARD LANE                          811 WEST CHURCH ST                824 HICKMAN RD D-28
PRINCETON, LA 71067                    NEWTON, MS 39345                  AUGUSTA, GA 30904




JEANNIE JONES                          JEANNIE LUCKEY                    JEANNIE M MERRILL
326 BOGGAN RIDGE                       3728 HUNTER AVE                   619 ELLARD RD.
MENDENHALL, MS 39114                   MATTHEW, NC 28210                 MONTEREY, LA 71354




JEANNIE PICKNELL                       JEANNIE ROTH                      JEANNINE ROBIN
123 LOWER RIVER ST                     205 SMITH ROAD                    623 79 PONDS ST
BURKESVILLE, KY 42717                  MOORE, SC 29369                   MORGAN CITY, LA 70380




JEANNINE ROBIN                         JEANYARIUS PICKETT                JECAMYN JACKSON
P.O. BOX 593                           4195 WINDING BROOK APT 2          6260 PEAVINE ROAD
BERWICK, LA 70342                      MEMPHIS, TN 38116                 MIDDLETON, TN 38052




JECOBY GASTON                          JEETISH IMPEX                     JEFCOAT FENCE COMPANY INC
206 WILLOWS APT                        1407 BROADWAY                     4080 HIGHWAY 80 E.
LIVINGSTON, AL 35470                   SUITE 1905                        PEARL, MS 39208
                                       NEW YORK, NY 10018




JEFF ABELS                             JEFF ABLES                        JEFF CORTER
103 PENOAK DR                          4300 N GETWELL RD                 1229 HIGHWAY 1
BYHALIA, MS 38611                      MEMPHIS, TN 38118                 PIGGOTT, AR 72454-8066




JEFF DAVIS MAGISTRATE COURT            JEFF DINGLER                      JEFF DUDLEY LLC
COURT                                  1161 SUSIE POPE RD                ATTN JEFF DUDLEY, GM
PO BOX 568                             BUCHANAN, GA 30113                4633 SUNSET POINTE
HAZELHURST, GA 31539                                                     DESTIN, FL 32541




JEFF HERB                              JEFF HUNTER                       JEFF JOYNER
128 OLD HICKORY ROAD                   7135 HIGHWAY 167 S                PO BOX 642
BYRON, GA 31008                        SHERIDAN, AR 72150-6489           LINDEN, TN 37096




JEFF KULIYEV                           JEFF KULIYEV                      JEFF MASON
169 WALNUT GARDENS DR                  169 WALNUT GARDENS DRIVE          4586 QUAIL CT.
CORDOVA, TN 38018                      CORDOVA, TN 38018                 HARRISON, AR 72601
JEFF MOUNCE               Case 19-11984-CSS     Doc 36
                                         JEFF POTTER         Filed 09/10/19     PageJEFF
                                                                                      678REDEROSS
                                                                                           of 1514
PO BOX 93                                PO BOX 610                                 306 EAST ROOSEVELT AVENUE
VARDAMAN, MS 38878                       LEESBURG, GA 31763                         MUSCLE SHOALS, AL 35661




JEFF SCHWARTING                          JEFF SECHREST                              JEFFERSON A DUNAWAY
4300 N GETWELL RD                        4300 N GETWELL RD                          85 SFC 310
MEMPHIS, TN 38118                        MEMPHIS, TN 38118                          FORREST CITY, AR 72335




JEFFERSON CO COLLECTOR                   JEFFERSON CO COMMISSIONER                  JEFFERSON CO COMMISSIONER
500 W. WALNUT STREET                     217 E BROAD ST                             PO BOX 426
MONTICELLO, FL 32344                     LOUISVILLE, GA 30434                       LOUISVILLE, GA 30434




JEFFERSON CO DEPT                        JEFFERSON CO DEPT                          JEFFERSON CO DEPT
716 RICHARD ARRINGTON JR BLVD N, STE     PO BOX 11088                               PO BOX 11088
251                                      BIRMINGHAM, AL 35202                       BIRMINGHAM, AL 35202-1088
BIRMINGHAM, AL 35203




JEFFERSON CO TAX COLLECTR                JEFFERSON CO TAX COLLECTR                  JEFFERSON CO TAX COLLECTR
1801 THIRD AVE N, RM 209 COURTHOUSE      716 RICHARD ARRINGTON JR.                  PO BOX 1190
BESSEMER, AL 35020                       BIRMINGHAM, AL 35203                       BESSEMER, AL 35021




JEFFERSON CO. DEPT. REV.                 JEFFERSON COUNTY DEPT OF                   JEFFERSON COUNTY DEPT OF
PO BOX 830710                            716 RICHARD ARRINGTON JR BLVD N, STE       PO BOX 830710
BIRMINGHAM, AL 35283                     251                                        BIRMINGHAM, AL 35283
                                         BIRMINGHAM, AL 35203




JEFFERSON COUNTY SCU                     JEFFERSON COUNTY SHERIFF                   JEFFERSON COUNTY
PO BOX 15322                             DEPARTMENT                                 101 E BARRAQUE ST
ALBANY, NY 12212-5322                    2651 CENTER POINT RD                       PINE BLUFF, AR 71601
                                         CENTERPOINT, AL 35215




JEFFERSON COUNTY                         JEFFERSON COUNTY                           JEFFERSON COUNTY
716 NORTH 21ST STREET                    716 RICHARD ARRINGTON JR BLVD N, STE       PO BOX 12207
BIRMINGHAM, AL 35263                     251                                        BIRMINGHAM, AL 35202
                                         BIRMINGHAM, AL 35203




JEFFERSON COUNTY                         JEFFERSON COUNTY                           JEFFERSON DAVIS PARISH
PO BOX 2648                              PO BOX 6269                                300 N STATE ST, STE 103
BIRMINGHAM, AL 35202                     PINE BLUFF, AR 71611                       JENNINGS, LA 70546




JEFFERSON DAVIS PARISH                   JEFFERSON DAVIS PARISH                     JEFFERSON DUNAWAY
COLLECTOR                                PO BOX 863                                 85 SFC 310
PO BOX 863                               JENNINGS, LA 70546                         FORREST CITY, AR 72335
JENNINGS, LA 70546-0863
                     Case 19-11984-CSS
JEFFERSON ENERGY COOPERATIVE               DocENERGY
                                    JEFFERSON   36 Filed  09/10/19
                                                     COOPERATIVE     PageJEFFERSON
                                                                           679 of 1514
                                                                                   PARISH PROPERTY
3077 HWY 17 NORTH                   PO BOX 457                           300 N STATE ST, STE 103
PO BOX 457                          WRENS, GA 30833                      JENNINGS, LA 70546
WRENS, GA 30833




JEFFERSON PARISH PROPERTY           JEFFERSON PARISH PROPERTY            JEFFERSON PARISH SHERIFF OFFICE
PO BOX 130                          TAX DIVISION                         OFFICE
GRETNA, LA 70054                    PO BOX 130                           PO BOX 248
                                    GRETNA, LA 70054-0130                GRETNA, LA 70054




JEFFERSON PARISH SHERIFF            JEFFERSON PARISH SHERIFF             JEFFERSON PARISH, LA
1530 HWY 90 WEST                    PO BOX 248                           200 DERBIGNY STREET
JENNINGS, LA 70546                  GRETNA, LA 70054                     SUITE 3100
                                                                         GRETNA, LA 70053




JEFFERSON PARISH, LA                JEFFERY BUCHANAN                     JEFFERY CALDWELL
PO BOX 10007                        209 MILLSIDE DR.                     5682 STEFFANI DR
JEFFERSON, LA 70181-0007            WARNER ROBINS, GA 31088              SOUTHAVEN, MS 38671




JEFFERY CARSWELL                    JEFFERY COPE                         JEFFERY DAVIS
507 HUDSON DRIVE                    603 5TH STREET                       54 SPRING VALLEY RD
DUBLIN, GA 31021                    BURKESVILLE, KY 42717                ADRIAN, GA 31002




JEFFERY FOSTER                      JEFFERY GRAHAM                       JEFFERY HANNA
5564 CLAIRMONT AVE                  120 ROSEMONT DR.                     138 SUNSET CIRCLE
BATON ROUGE, LA 70812               BRANDON, MS 39042                    CADIZ, KY 42211




JEFFERY HARRELSON                   JEFFERY HILLS                        JEFFERY JENKINS
25 CR 6073                          3022 NEVILS DAISY RD                 101 PAMELA DR
BALDWYN, MS 38824                   STATESBORO, GA 30458                 EAST DUBLIN, GA 31027




JEFFERY JONES                       JEFFERY LARRY                        JEFFERY LUKE
4311 MONTGOMERY CROSSING            428 GRAHAMWOOD CIRCLE                800 BLOOMFIELD RD
DOYLINE, LA 71023                   GRAY, GA 31032                       VIDALIA, GA 30474




JEFFERY ONEAL                       JEFFERY PARKER                       JEFFERY PERKINS
900 SOUTH JEFFERSON STREET          102 WALLACE AVE                      1066 HWY 389
DUBLIN, GA 31021                    CRAWFORDSVILLE, AR 72327             DEQUINCY, LA 70633




JEFFERY PIGG                        JEFFERY ROBERTSON                    JEFFERY THOMPSON
PO BOX 471                          467 SOUTH 4TH STREET                 4800 STURBRIDGE LANE
WAYNESBORO, TN 38485                ROLLING FORK, MS 39159               MEMPHIS, TN 38141
JEFFERY TULLOS         Case    19-11984-CSS
                                         JEFFERYDoc  36 Filed 09/10/19
                                                 WINDHAM                 PageJEFFERY
                                                                               680 ofYOUNG
                                                                                      1514
460 BLACKJACK MTN ROAD                   264 POYNTERS LANE                   3521 EBERTON ROAD
ROMANCE, AR 72136                        CAVE CITY, KY 42127                 CARLTON, GA 30627




JEFFIE WOODS                             JEFFONTE SMITH                      JEFFREY ASHWORTH
804 ESTATE CIRCLE                        3836 LEON BARBER ROAD               719 W 12TH ST
WINONA, MS 38967                         DONALSONVILLE, GA 39845             CHICKAMAUGA, GA 30707




JEFFREY BRADFORD                         JEFFREY BROWN                       JEFFREY BURT
372 WINDING WOLF PL APT. 202             5787 CRAGFORD RD                    1310 MCNEIL RD
MEMPHIS, TN 38120                        LINEVILLE, AL 36266                 LOUISVILLE, MS 39339




JEFFREY CAREY                            JEFFREY CIOLINO                     JEFFREY COKER
PO BOX 462                               13 PALMETTO                         1642 NORMAN DOVE RD
GLENWOOD, GA 30428                       KENNER, LA 70065                    ROYSTON, GA 30662




JEFFREY D. LEACH                         JEFFREY DAVIS                       JEFFREY ELSNER
117 CHERRY BARK WAY                      2244 WOODGLEN COVE                  126 COUNTY ROAD 1329 APT 1
PEARL, MS 39208                          GREENVILLE, MS 38701                MOOREVILLE, MS 38857




JEFFREY F. WILEY/TAX COLL                JEFFREY F. WILEY/TAX COLL           JEFFREY GIVENS
ATTN MERT SMILEY, ASSESSOR               PO BOX 118                          125 VIENNE PLACE
828 S IRMA BLVD                          GONZALES, LA 70707                  MAUMELLE, AR 72113
GONZALES, LA 70737




JEFFREY HAIUNGS                          JEFFREY HAMM                        JEFFREY HARRISON
PO BOX 2124                              447 LYTLE STREET                    1610 SECOND STREET
HINESVILLE, GA 31310                     MEMPHIS, TN 38122                   DUDLEY, GA 31022




JEFFREY HORSKINS                         JEFFREY K RINGEL                    JEFFREY KRAFT
4891 HALEVILLE RD                        THE RESTAURANT GUYS                 132 N. SUMMITT RIDGE DRIVE
MEMPHIS, TN 38116                        982 PLESANT RUN ROAD                WILLIFORD, AR 72482
                                         SMYRNA, TN 37167




JEFFREY LEACH                            JEFFREY M BURT &                    JEFFREY MARSH
117 CHERRY BARK WAY                      DEDRA B BURT JT TEN                 6346 MOXLEY BARTOW RD
PEARL, MS 39208                          1310 MCNEIL RD.                     WADLEY, GA 30477
                                         LOUISVILLE, MS 39339-8778




JEFFREY MAURIS BURT &                    JEFFREY MOORE                       JEFFREY NOWELL
DEDRA BURNELL BURT JT TEN                111 REED STREET                     4070 RISHER ROAD
1310 MCNEIL RD                           MARION, AL 36756                    CARTHAGE, MS 39051
LOUISVILLE, MS 39339-8778
JEFFREY OSMAN            Case 19-11984-CSS
                                        JEFFREYDoc 36
                                                OSWALT      Filed 09/10/19    PageJEFFREY
                                                                                    681 ofOSWALT
                                                                                           1514
7912 EARLY DR.                           12967 ARBOR DR                           PO BOX 373
PENSACOLA, FL 32534                      OLIVE BRANCH, MS 38654                   OLIVE BRANCH, MS 38654




JEFFREY PRICE                            JEFFREY RAY                              JEFFREY ROBINSON
8 SLIVER OAK DR                          747 HWY 17                               129 EAST MOORE STREET
SEARCY, AR 72143-4584                    CANTON, MS 39046                         SUMTER, SC 29150




JEFFREY ROGERS                           JEFFREY STEWART                          JEFFREY WELCH
30 DEERFOOT LANE                         4184 AMBROSE ROAD                        108 BREWER ST
ODENVILLE, AL 35120                      MEMPHIS, TN 38116                        BOONEVILLE, MS 38824




JEFFREY WELLS                            JEFFRY GILLARD                           JEIHMAN SANDERS
5592 SAVANNAH HWY                        1211 SUNSET STREET                       3701 LAKEWOOD
NORTH, SC 29112                          STAMPS, AR 71860                         JONESBORO, AR 72404




JEKAILA CROSS                            JEL SERT CO, THE                         JELANI WILLIS
304 SAM HOUSTON CIRCLE                   ATTN ROBERT J CLEMENTS, VP SALES &       3441 SUNSWEPT DR
GALLATIN, TN 37066                       MKTNG                                    BARTLETT, TN 38133
                                         HWY 59 & CONDE ST
                                         WEST CHICAGO, IL 60185



JELISA JOHNSON                           JELISA LOWE                              JELISHA STREETER
3569 OLD BRANDON ROAD                    2041 MOSS LANE                           423 STAR ST
PEARL, MS 39208                          DUBLIN, GA 31021                         GREENWOOD, MS 38930-7529




JELISSA LEE                              JELLY BELLY CANDY COMPANY                JELLYCAT INC
1919 MARTIN BLUFF RD APT P263            MIKE BEAUSANG                            DBA CATSEYE LONDON
OCEAN SPRING, MS 39564                   ONE JELLY BELLY LANE                     800 WASHINGTON AVE NORTH
                                         PO BOX 60000                             SUITE 303
                                         FAIRFIELD, CA 94533                      MINNEAPOLIS, MN 55401



JELMAR LLC                               JELMAR LLC                               JELMAR LLC
ATTN ALISON GUITERMAN                    ATTN GLENN POTICHA, VP SALES             ATTN LISA JARVIS, CUST SVC MGR
5550 W TOUHY AVE, STE 200                5550 W TOUHY AVE, STE 200                5550 W TOUHY AVE, STE 200
SKOKIE, IL 60077                         SKOKIE, IL 60077                         SKOKIE, IL 60077




JEM ACCESSORIES INC                      JEMMA WEATHERFORD                        JENA HILL
ATTN LARRY JOSEPHS, VP SALES             14353 FM 1975                            1008 S 9TH ST
32 BRUNSWICK AVE                         PITTSBURG, TX 75686                      LANETT, AL 36863
EDISON, NJ 08817




JENA REYNOLDS                            JENA SIMS                                JENA WEEKS
32106 SR HWY 11 SOUTH                    2362 68TH AVE                            843 FOX SKIN DR.
STAR CITY, AR 71667                      BATON ROUGE, LA 70807                    HAUGHTON, LA 71037
JENALEE CRUM             Case 19-11984-CSS
                                        JENEEN Doc 36 Filed 09/10/19
                                               MCPHERSON               PageJENESE
                                                                             682 of 1514
                                                                                  RAINE
1595 LAFAYETTE ROAD                     3309 BRUNDLE COURT                 109 BAYOUVIEW DR
ROSSVILLE, GA 30741                     SHERWOOD, AR 72120                 FRANKLIN, LA 70538




JENIE ROLISON                           JENIFER AIDE                       JENIFER MARTIN
LOT 194 DEERVALLEY RD                   PO BOX 61                          PO BOX 1037
ALBANY, GA 31705                        MAGNOLIA SPRINGS, AL 36555         TUPELO, MS 38802




JENIFER MESSENGER                       JENIFER MITCHELL                   JENIFER NELSON
1640 CAMELLIA ST                        5614 6TH AVENUE APT B2             10450 RD 294
VIDALIA, LA 71373                       EASTMAN, GA 31023                  UNION, MS 39365




JENIFER OBRIANT                         JENIFER THOMAS                     JENISHA BROCK
111 GOVERNORS CV                        812 21ST ST. N                     71 ESTESS RD LOT 1
HENDERSONVILLE, TN 37075-4069           PELL CITY, AL 35125                TYLERTOWN, MS 39667




JENKINS CO COMMISSIONER                 JENKINS CO COMMISSIONER            JENKINS CO MAGISTRATE CT.
833 E WINTHROPE AVE                     PO BOX 646                         PO BOX 892
MILLEN, GA 30442                        MILLEN, GA 30442                   MILLEN, GA 30442




JENKINS ENTERPRISES INC.                JENNA CANNADY                      JENNA CHANCEY
7200 INDUSTRY DRIVE                     8020 PUDDLEDUCK LANE               10308 134TH PL.
NORTH LITTLE ROCK, AR 72117             SPRING HILL, TN 37174              LIVE OAK, FL 32060




JENNA HILLHOUSE                         JENNA KENT                         JENNA MICHELLE SYKES
174 CR 233                              2587 WILLIAMSON RD.                PO BOX 385
WATER VALLEY, MS 38965                  LUVERNE, AL 36049                  NEW HEBRON, MS 39140




JENNA SHOREY                            JENNA SYKES                        JENNA SYKES
3651 CAVENDER RD                        PO BOX 385                         PO BOX 385
WOODBURY, TN 37190                      NEW HEBRON, MS 39140               NEWHEBRON, MS 39140




JENNE ROLLISON                          JENNELL RICKS                      JENNETTA MCLEOD
110 HOOD ST                             7107 MORAN ROAD                    UNKNOWN
CUTHBERT, GA 39840                      GONZALES, LA 70737                 DOTHAN, AL 36302




JENNI ANDERSON                          JENNI SHAMBURGER                   JENNIE CLAYTON
797 MANSFIELD ROAD                      1006 SOUTH CHERRY                  12208 STATELINE ROAD SE
MONROE, LA 71202                        HAMBURG, AR 71646                  TREMONT, MS 38876
JENNIE CLAYTON          Case   19-11984-CSS     Doc 36
                                         JENNIE COLLIER     Filed 09/10/19   PageJENNIE
                                                                                   683 of 1514
                                                                                        DOBBYN
12208 STATELINE ROAD SE                  PO BOX 214                              40171 ELLA WEST CIRCLE
TREMONT, MS 38876-8789                   BOONEVILLE, MS 38829                    LYNNVILLE, TN 38472




JENNIE HOSICK                            JENNIE KEITH                            JENNIE ROBINSON
2411 PULASKI HIGHWAY APT                 2049 CORNELIUS                          208 ALFORD RD
COLUMBIA, TN 38401                       NASHVILLE, GA 31639                     CARTHAGE, MS 39051




JENNIE WILLIAMS                          JENNIFER ABBOTT                         JENNIFER ADAMS
PO BOX 113                               2226 WALKER CHAPEL RD                   1561 FAIRVIEW BLVD
WOODVILLE, MS 39669                      FULTONDALE, AL 35068                    FAIRVIEW, TN 37062




JENNIFER AIDE                            JENNIFER ALEXANDER                      JENNIFER ALEXANDER
15890 SOUTH BLVD LOT D                   362 CHURCH ST                           HIAWASSEE, GA 30546
SILVERHILL, AL 36576                     HOUSTON, MS 38851




JENNIFER ALGEE                           JENNIFER ALLEN                          JENNIFER ALLMAN
2380 BETT ROAD                           201 MARTIN L KING DR                    244 MARILYN DR
COLDWATER, MS 38618                      DUMAS, AR 71639                         DOTHAN, AL 36301




JENNIFER BAGWELL                         JENNIFER BAIRD                          JENNIFER BARKER
610 WILLINGHAM ROAD                      2659 MERIDIAN RD                        512 BUFFORD CUTOFF
BELTON, SC 29627-8898                    LAMAR, MS 38642                         GASSVILLE, AR 72635




JENNIFER BARRIX                          JENNIFER BASS                           JENNIFER BECKHAM
3581 HUMBOLDT LAKE RD                    147 RACCOON RD.                         505 BAKER ST
GADSDEN, TN 38337                        ALMA, GA 31510                          WIGGINS, MS 39577




JENNIFER BOND                            JENNIFER BOW                            JENNIFER BOWERS
201 SIMMONS ROAD                         2100 LYONS CHAPEL ROAD                  6176 GOLD MINE HWY
LITTLE ROCK, MS 39337                    TOMPKINSVILLE, KY 42167                 KERSHAW, SC 29067




JENNIFER BRADY                           JENNIFER BREUER                         JENNIFER BRITT
2142 E LAKE WASHINGTON RD                96 AMBERWOOD LANE                       552 ROBERSON RD
HOLLANDALE, MS 38748                     MONROEVILLE, AL 36460                   HALLSVILLE, TX 75650




JENNIFER BRUCE                           JENNIFER BRYANT                         JENNIFER BUSSENGER
285 SCOOTER HILL RD                      5930 MOOREFIELD MEM HWY                 65 HICKORY LAKE DR
MANTACHIE, MS 38855                      LIBERTY, SC 29657                       EADS, TN 38028
JENNIFER BUSSEY          Case 19-11984-CSS     Doc
                                        JENNIFER     36 Filed 09/10/19
                                                 C JONES                 PageJENNIFER
                                                                               684 of CALDWELL
                                                                                      1514
4455 SENCA LANE SE                       200 BROADMOUTH CHURCH RD            796 HWY.100 WEST
ACWORTH, GA 30102                        HONEA PATH, SC 29105                CENTERVILLE, TN 37033




JENNIFER CAMPBELL                        JENNIFER CAMPBELL                   JENNIFER CANERDAY
195SAFFLES LANE                          5 LONGVEIW DR.                      7294 BROMLEY RD
MADISONVILLE, TN 37354                   GRENADA, MS 38901                   IRON CITY, TN 38463




JENNIFER CANON                           JENNIFER CAPPS                      JENNIFER CARDWELL
228 ROBIN HOOD CIRCLE                    135 RED OAK LANE                    185 COOL SPRINGS RD
PHILADELPHIA, MS 39350                   BREWTON, AL 36426                   BEAVER DAM, KY 42320




JENNIFER CATHCART                        JENNIFER CHAMPION                   JENNIFER CHAPMAN
96 GREEN ACRES DR.                       35 DOVECREEK                        130 MOSSY SHOALS
WARE SHOALS, SC 29692                    COLUMBIA, SC 29229                  PANGBURN, AR 72121




JENNIFER CLARK                           JENNIFER CLARK                      JENNIFER CLAYTON
362 S SCHOOL ST                          5827 SUMNER LANE                    900 BAUNGHN DR APT B11
FAIRHOPE, AL 36532                       BOSSIER CITY, LA 71112              TIPTONVILLE, TN 38079




JENNIFER CLEAVER                         JENNIFER COOPERWOOD                 JENNIFER CROCHET
130 CLEAR CREEK CIRCLE                   630 MEADOWBROOK CIRCLE AP           1009 CHANDLER RD
JACKSON, MS 39209                        WEST POINT, MS 39773                HAUGHTON, LA 71037




JENNIFER CRUDUP                          JENNIFER DAVIS                      JENNIFER DAVIS
3260 EDENSHIRE LN                        135 PRESTON ST APT. 17              PO BOX 126
HORN LAKE, MS 38637                      SUMRALL, MS 39482                   EUTAW, AL 35462




JENNIFER DENT                            JENNIFER DODSON                     JENNIFER DOVER
200 COLONY PARK                          5710 AUGUST AVE                     10201 W BEAVER ST
PEARL, MS 39208                          COLUMBUS, GA 31909                  JACKSONVILLE, FL 32220




JENNIFER DRAPER                          JENNIFER DRESSLER                   JENNIFER DRIGGERS
17 EMMA LANE                             805 B HWY 17                        201 ORCHID DR
BRINKLEY, AR 72021                       CLARKESVILLE, GA 30523              SWANSEA, SC 29160




JENNIFER DRIGGERS                        JENNIFER EHLERS                     JENNIFER EHRETT
201 ORCHID DRIVE                         2725 MCKINNON ST 2017               1119 GRAHAM RD
SWANSEA, SC 29160                        DALLAS, TX 75201                    COLDWATER, MS 38618
JENNIFER ENGLER          Case 19-11984-CSS     Doc
                                        JENNIFER     36 Filed 09/10/19
                                                 ERICKSON                PageJENNIFER
                                                                               685 of EVANS
                                                                                      1514
124 SYLBEN CV                            120 GARDEN VIEW STREET              612 DEWEY ST
MEMPHIS, TN 38120                        SALTILLO, MS 38866                  DUBLIN, GA 31021




JENNIFER FAIRCHILD                       JENNIFER FAIRCLOTH                  JENNIFER FAYTER
901 HIDDEN RIDGE                         1302 ERWIN ROAD                     126 BRENTMEADE DR
CHELSEA, AL 35043                        DUNN, NC 28334                      MURFREESBORO, TN 37130




JENNIFER FERGUSON                        JENNIFER FIELDS                     JENNIFER FINCHER
PO BOX 829                               7692 MARTHA BERRY HWYNE             17 OLDENBURG DR.
LEWISVILLE, AR 71845                     ARMUCHEE, GA 30105                  RIVERDALE, GA 30274




JENNIFER FISHER                          JENNIFER FOOTE                      JENNIFER FRANKS
2 BROTHERS RD LOT 12                     196 SPC 440                         956 HILL RD
PURVIS, MS 39475                         FORREST CITY, AR 72335              BETHEL SPRINGS, TN 38315




JENNIFER GALBREATH                       JENNIFER GARDNER                    JENNIFER GATES
3430 WEST MEIGHAN BLVD                   104 MARGARET PL                     203 EAST SPRING ST
GADSDEN, AL 35904                        GRAMBLING, LA 71245                 MINERAL SPRINGS, AR 71851




JENNIFER GIBSON                          JENNIFER GIBSON                     JENNIFER GOLDEN
2111 KINGS RD                            3017 N 4TH AVE                      1800 RIDGE RD
MEANSVILLE, GA 30256                     PIGGOTT, AR 72454                   YAZOO CITY, MS 39194




JENNIFER GOODING                         JENNIFER GRAHAM                     JENNIFER GRAYSON
107 MAXINE                               285 THURMAN DASHER RD               5104 ROUNDTREE CR
EAST PRAIRIE, MO 63845                   REIDSVILLE, GA 30453                FAIRVIEW, TN 37062




JENNIFER GUERRA                          JENNIFER GUNN                       JENNIFER GUTHRIE
610 PRIVATE ROAD 51265                   273 BANKSHIRE RD                    116 BRADFORD PL
PITTSBURG, TX 75686                      BEECHGROVE, TN 37018                RICHLAND, MS 39218




JENNIFER HALL                            JENNIFER HALSTEAD                   JENNIFER HAMES
429 ROSE HILL RD                         78 FRIENDLY HOUSE RD                158 MADDOX ROAD
SILVER CREEK, MS 39663                   CANTON, NC 28716                    DANVILLE, AL 35619




JENNIFER HANSEN                          JENNIFER HARDY                      JENNIFER HARPER
180 ARMSTRONG RD.                        119 MALONE DR                       306 PEACHTREE ST. APT467
MANSFIELD, LA 71052                      ROME, GA 30165                      ROANOKE, AL 36274
JENNIFER HARRELL         Case 19-11984-CSS     Doc
                                        JENNIFER    36 Filed 09/10/19
                                                 HARRELL                PageJENNIFER
                                                                              686 of HARRIS
                                                                                     1514
71 HOOK RD                              HIGHWAY 51                          923 WASHINGTON STREET
MORRILTON, AR 72110                     DURANT, MS 39063                    BENTON, LA 71006




JENNIFER HART                           JENNIFER HAUER                      JENNIFER HAUSMAN
317 INDUSTRIAL APT 8                    126 WOODHAVEN CR                    396 PAUL MURPHY ROAD
LINDALE, TX 75771                       ATHENS, GA 30606                    MOULTRIE, GA 31768




JENNIFER HENDRICKS                      JENNIFER HERRING                    JENNIFER HILL
511 DALE STREET                         608 SW MAIN ST.                     201 WOOD STREET
OAKLAND CITY, IN 47660                  COLLINS, GA 30421                   HAMBURG, AR 71646




JENNIFER HOLLAND                        JENNIFER HUGHES-MARTINEZ            JENNIFER HUMPHREY
206 EAST GRANT                          3074 FOREST DOWN CV                 326 HWY 232
HAYTI, MO 63851                         SOUTHAVEN, MS 38672                 DOVER, TN 37058




JENNIFER ITALIANO                       JENNIFER JONES                      JENNIFER JUNG
2460 FOX RIDGE DR                       200 BROADMOUTH CHURCH RD            9117 RAEFORD DR
PRATTVILLE, AL 36067                    HONEA PATH, SC 29654                DALLAS, TX 75243




JENNIFER KAEFERLE                       JENNIFER KERN                       JENNIFER KINMAN
6591 VINEGAR BEND RD.                   434 OAKHILL DR                      1387 HWY 18
FRUITDALE, AL 36539                     SWEETWATER, TN 37874                MEDON, TN 38356




JENNIFER KORY                           JENNIFER LANDERS                    JENNIFER LANE
3860 GENTIAN BLVD APT 10                3905 HIGHWAY 56                     392 GILLIAN ROAD
COLUMBUS, GA 31907                      RUSSELLVILLE, AL 35654              MERCER, TN 38392




JENNIFER LANE                           JENNIFER LAWSON                     JENNIFER LAYMON
392 GILLIAND RD                         104 MAPLEWOOD AVE                   PO BOX 982
MERCER, TN 38392                        SPRINGFIELD, KY 40069               GORE, OK 74435




JENNIFER LEE                            JENNIFER LEONARD                    JENNIFER LEPPER
435 SHERWOOD DRIVE                      815 WAR 56 HWY                      124 JOHNSON RD.
DRY PRONG, LA 71423                     BROCKWELL, AR 72517                 LAKEPARK, GA 31636




JENNIFER LESTER                         JENNIFER LEWIS                      JENNIFER LINDSEY
24 B COUNTY ROAD 424                    607 MCAFEE RD                       2122 CHURCH STREET
VARDAMAN, MS 38878                      CORDELE, GA 31015                   RENTZ, GA 31075
JENNIFER LINN          Case   19-11984-CSS     Doc
                                        JENNIFER    36
                                                 LOPEZ       Filed 09/10/19   PageJENNIFER
                                                                                    687 of LUCAS
                                                                                            1514
1031 FRANKLIN LANE                      1019 VARNEDOE STREET                      124 WALTER JONES RD
BEE BRANCH, AR 72013-9311               HINDESVILLE, GA 31313                     MENDENHALL, MS 39114




JENNIFER LUTER                          JENNIFER MACK                             JENNIFER MACON
200 MIDDLE ST                           123 HIGHLAND DRIVE                        PO BOX 1107
TYLERTOWN, MS 39667                     SENATOBIA, MS 38668                       SALTILLO, MS 38866




JENNIFER MAHON                          JENNIFER MARKHAM                          JENNIFER MARTIN
404 LAKEVIEW STREET                     8315 STATELINE RD NE                      217 WASHIGNTON ST
WHITEHOUSE, TX 75791                    GOLDEN, MS 38847                          WEST MONROE, LA 71292




JENNIFER MAUNEY                         JENNIFER MCKENNEY                         JENNIFER MERCER-FARLEY
120 COUNTY RD 423                       1254 CR 356                               15172 OLD HWY 28
RIPLEY, MS 38663                        PIGGOTT, AR 72454                         PIKEVILLE, TN 37367




JENNIFER MEYERS                         JENNIFER MILLER                           JENNIFER MILLER
10501 FM 2867 E                         1321 IDA ST APT G5                        1321 IDA ST
HENDERSON, TX 75654                     TUPELO, MS 38801                          TUPELO, MS 38801




JENNIFER MILLER                         JENNIFER MONSEN                           JENNIFER MONTGOMERY
1587 MAIN STREET                        20880 HWY 4 E                             64 BEARDON RD
WELLFORD, SC 29385                      SENATOBIA, MS 38668                       CARTERSVILLE, GA 30120




JENNIFER MORGAN                         JENNIFER MORGAN                           JENNIFER MORRIS
31902 US HWY 411                        5094 HWY 91                               237 E 5TH ST.
ASHVILLE, AL 35953                      DONALSONVILLE, GA 39845                   HOMER, LA 71040




JENNIFER MULLETT                        JENNIFER MUNCEY                           JENNIFER NABORS
155 SHIRLEY ANN LN                      133 OLD MANS BEARD ROAD                   50030 RICHARDSON ROAD
MAYNARDVILLE, TN 37807                  BRUNSWICK, GA 31523                       AMORY, MS 38821




JENNIFER NELSON                         JENNIFER NICHOLSON                        JENNIFER NILES
138A HIGHWAY 144                        715 SOUTH PINE ST                         665 BREWER RD
LAKE VILLAGE, AR 71653-7557             MONTICELLO, AR 71655                      SOMERVILLE, TN 38068




JENNIFER OGG                            JENNIFER OWENS                            JENNIFER OWENS
475 PEA RIDGE RD                        200 SPRING ST                             468 NORTH FIRST NECK ROAD
WATER VALLEY, KY 42085                  NINETY SIX, SC 29666                      JOHNSONVILLE, SC 29555
JENNIFER PAGE            Case 19-11984-CSS     Doc
                                        JENNIFER    36 Filed 09/10/19
                                                 PALMER                 PageJENNIFER
                                                                              688 of PARKER
                                                                                     1514
1016 CHURCH ST                          5510 CTL 600                        9409 HWY 488
NEW ALBANY, MS 38652                    BARNVILLE, MS 38829                 CARTHAGE, MS 39051




JENNIFER PARKER                         JENNIFER PEARSON                    JENNIFER PEARSON
9512 HIGHWAY 352                        12368 JACKSON DRIVE APT B           12368 JACKSON DRIVE
CLARKSVILLE, AR 72830-7960              HAMMOND, LA 70401                   HAMMOND, LA 70401




JENNIFER PELL                           JENNIFER PELLEGRIN                  JENNIFER PETERSON
3230 PLUM POINT DR E                    44188 SOUTH BAPTIST ROAD            1308 SHADY TREE CIRCLE
OLIVE BRANCH, MS 38654                  HAMMOND, LA 70401                   ALAPAHA, GA 31622




JENNIFER PETTRY                         JENNIFER POINTER                    JENNIFER PURCELL
49 DAIRY ST                             694 CIRCLE DRIVE                    2 MAYFAIR CT
WARE SHOALS, SC 29692                   PIGGOTT, AR 72454                   OCEAN SPRINGS, MS 39564




JENNIFER R TUCKER                       JENNIFER RAINEY                     JENNIFER REED
315 EMMA RD                             253 COCKLEBURR RD                   42275 MOSS HAVEN DRIVE
OAKLAND, TN 38060                       RIDGELY, TN 38080                   HAMMOND, LA 70403




JENNIFER REEVES                         JENNIFER REID                       JENNIFER REVERE
10377 JIM CUMMINGS HWY                  17741 ALBERT TURNER RD              125 HILLCREST DR
BRADYVILLE, TN 37026                    CITRONELLE, AL 36522                BATESVILLE, MS 38606




JENNIFER RHODERICK                      JENNIFER ROBINSON                   JENNIFER RODRIGUEZ
627 NORTH MAIN STREET                   402 WOODLAND STREET                 3230 CUMBERLAND RD 165
OAKLAND CITY, IN 47660                  BURKESVILLE, KY 42717               OCEAN SPRINGS, MS 39564




JENNIFER RODRIGUEZ                      JENNIFER RODRIGUEZ                  JENNIFER ROGERS
6416 FAWN HOLLOW CIR N                  87 SOUTH WILLIAMS ST                APT.207 STONERIDGE CT. BLDG.B
MEMPHIS, TN 38141                       BLAKELY, GA 39823                   SPARTA, TN 38583




JENNIFER ROLAND                         JENNIFER RONCHETTI                  JENNIFER RUMBAUGH
2000 OLD TULLAHOMA RD                   11 RHETT BLVD                       104 LAKEVIEW DR.
WINCHESTER, TN 37398                    CADIZ, KY 42211                     WRENS, GA 30833




JENNIFER RUSSELL                        JENNIFER RUTH MCKENNEY              JENNIFER RYNER
125 DAVES RD                            1254 CR 356                         2196 OLD CC CAMP RD
YORK, SC 29745                          PIGGOTT, AR 72454                   MURRAY, GA 30705
JENNIFER SCHILLING     Case   19-11984-CSS     Doc
                                        JENNIFER    36 Filed 09/10/19
                                                 SCHOLBROCK             PageJENNIFER
                                                                              689 of SHELTON
                                                                                     1514
1 MICANOTY TRCE                         318 WILLIAMS STREET                 6553 HWY 509 APT. 7
CHEROKEE VILLAGE, AR 72525              BIG ROCK, TN 37023-3089             MANSFIELD, LA 71052




JENNIFER SHIREY                         JENNIFER SIERRA                     JENNIFER SILVERIO
8310 DIXIE BLANCHARD RD 34              414 WEST WALLACE                    804 VETERANS PARKWAY APT 75
SHREVEPORT, LA 71107                    DEQUEEN, AR 71832                   HINESVILLE, GA 31313-6417




JENNIFER SIMMONS                        JENNIFER SIMS                       JENNIFER SLADE
22 PAC-RAT-LANE                         1046 HAMPTON RD                     2048 THORNTON SPRINGS RD.
LUMBERTON, MS 39475                     STURGIS, MS 39769                   TOXEY, AL 36921




JENNIFER SLYTER                         JENNIFER SMITH                      JENNIFER SMITH
1000 NEBULA RD APT E-4                  20 ROADSTER WAY                     223 MOCKINGBIRD RD
MANCHESTER, GA 31816                    AUSTIN, AR 72007                    JACKSONS GAP, AL 36861




JENNIFER SMITH                          JENNIFER SMITH                      JENNIFER SPARKS
887 AIRPORT ROAD                        969 VOLLINTINE ROAD                 19630 BIRD HOG RD
MARION, NC 28752                        MEMPHIS, TN 38107                   ROBERTSDALE, AL 36567




JENNIFER SPIVEY                         JENNIFER STANFORD                   JENNIFER STARNES
380 HOLLY HILLS LANE                    228 DAVIS RD                        3719 STADIUM BLVD C-4
MCKENZIE, TN 38201                      WILSONVILLE, AL 35186               JONESBORO, AR 72404




JENNIFER STEPHENSON                     JENNIFER STEVENS                    JENNIFER STEVENS
517 CHERRY LANE                         1092 GUALE POINT SE                 1092 GUALE PT SE
COLUMBUS, MS 39702                      DARIEN, GA 31305                    111 GUALE POINT
                                                                            DARIEN, GA 31305




JENNIFER SULLIVANT                      JENNIFER TAYLOR                     JENNIFER TAYLOR
1505 SULLIVANT RD                       1305 N FLOYD ST LOT 60              1719 LAKE TRACE DR
BATESVILLE, MS 38606                    JONESBORO, AR 72401                 JACKSON, MS 39211




JENNIFER TAYLOR                         JENNIFER TERRY                      JENNIFER THOMPSON
2982 OLD HWY 49                         115 DUKES PARK ROAD                 10478 HWY 531
ERIN, TN 37061                          SUMMERTOWN, TN 38483                TAYLORSVILLE, MS 39168




JENNIFER TUCKER                         JENNIFER TUCKER                     JENNIFER TUDOR
132 TRANQUILITY LANE                    927 HIGHWAY 305 S                   1462 HYDEN TYLER RD
COLUMBIA, LA 71418                      SEARCY, AR 72143                    CHATSWORTH, GA 30705
JENNIFER TURNER          Case 19-11984-CSS     Doc
                                        JENNIFER    36 Filed 09/10/19
                                                 VONKANEL               PageJENNIFER
                                                                              690 of WARREN
                                                                                     1514
1224 FINE ST                            1104 RIFLERANGE RD                  1498 ST HWY
NEWPORT, TN 37821                       COLDWATER, MS 38618                 ETTA, MS 38627




JENNIFER WASHAM                         JENNIFER WELLS                      JENNIFER WELLS
1 JERRAL ROAD                           536 BODCAU STATION RD               736 JONES WHITE ROAD
MAYFLOWER, AR 72106-0417                HAUGHTON, LA 71037                  CENTERVILLE, MS 39631




JENNIFER WHITE                          JENNIFER WILLIAMS                   JENNIFER WILLIAMS
133 JANE STREET                         160 JACKSON ST                      208 E JOHNSON AVE
HOMERVIILE, GA 31634                    BACONTON, GA 31716                  CALHOUN CITY, MS 38916




JENNIFER WILLIAMSON                     JENNIFER WILLIS                     JENNIFER WILSON
519 MARTN STREET                        PO BOX 1182                         1486 FIRETOWER ROAD
WEST MONROE, LA 71292                   MARION, NC 28752                    HUNTINGDON, TN 38344




JENNIFER WINGO                          JENNIFER YORK                       JENNINGS DAILY NEWS
PO BOX 221                              2644 SPIES RD                       238 N MARKET STREET
GOLDEN, MS 38847                        ROBBINS, NC 27325                   PO BOX 910
                                                                            JENNINGS, LA 70546




JENNINGS FIRE                           JENNINGS POLICE                     JENNY COOLEY
110 N. BROADWAY STREET                  110 N. BROADWAY STREET              294 ARMADILLO RUN
JENNINGS, LA 70546                      JENNINGS, LA 70546                  HORTENSE, GA 31543




JENNY HOBBS                             JENNY JOINER                        JENNY KRUMWIEDE
136 CIRCLE DRIVE                        1076 TILLMANTOWN LANE               5464 PINE OAK LANE
DUBLIN, GA 31027                        HAZELHURST, MS 39083                BARTLETT, TN 38135




JENNY LYNN EVANS                        JENNY MCCALL                        JENNY MILLER
246 CAROL AVE                           4558 DANIEL ST                      552 GRAHAM ZOAR RD
DEKALB, MS 39328                        ORANGEBURG, SC 29118                BAXLEY, GA 31513




JENNY MOONEYHAM                         JENNY ROGERS                        JENNY ROTHENBERGER
545A COUNTY RD 101                      66 VOY DR RIVER ROAD                101 DOGWOOD AVE.
OXFORD, MS 38655                        MANTACHIE, MS 38855                 COLUMBIA, SC 29201




JENNY SAMS                              JENNY SHOWN                         JENNY SMITH
3322 NORTH HENDERSON WAY                103 N SUNSET CIRCLE                 1005 CHURCH ST
CLARKSVILLE, TN 37042                   HOPKINSVILLE, KY 42240              VIDALIA, GA 30474
JENNY SQUIRES           Case 19-11984-CSS     Doc 36
                                       JENNY TAYLOR        Filed 09/10/19   PageJENNY
                                                                                  691 WofCRIDDLE
                                                                                          1514
3617 LAKE FOREST RD                    14 CYPRESS LAKE RD                        2504 PHILP DRIVE
MACON, MS 39341                        STATESBORO, GA 30458                      TUPELO, MS 38801-6109




JENNYDELL GULLETT                      JENSEN CENTER LTD                         JENSEN CENTER LTD
2794 BOATNER DRIVE                     C/O SPIGEL PROPERTIES INC                 PO BOX 1845
BELDEN, MS 38826                       ATTN STANLEY SPIGEL                       SAN ANTONIO, TX 78297-1845
                                       40 NE LOOP 410, STE 102
                                       SAN ANTONIO, TX 78216



JENSEN CENTER LTD                      JENSEN STEWART                            JEPAUL STRYZEWSKI
PO BOX 971341                          75 ENGLISH DR                             5342 FOX GLOVE DRIVE
DALLAS, TX 75397-1341                  CADIZ, KY 42211                           BOSSIER, LA 71112




JEQUIETTA MADDOX                       JER MICHAEL BERRY                         JERALD KUCHENMEISTER
324 PINE STREET                        901 HENDERSON ST.                         39 BISHMON ROAD
BIRMINGHAM, AL 35215                   DUBLIN, GA 31021                          COMO, MS 38619




JERALDINE BRADFORD                     JERAME CRUZ                               JERAMIYAH SORRELLS
349 GLYNN DRIVE                        3253 GAYLORD LN                           820 SOUTH HUTCHINSON ST
BIRMINGHAM, AL 35215                   MEMPHIS, TN 38118                         NASHVILLE, AR 71852-2857




JERARD TIDWELL                         JERCARLOS KYLES                           JEREACA DAVIS
PO BOX 204                             1382 GREENTREE VALLEY CT                  3602 MAIN ST
BRILLIANT, AL 35548                    MEMPHIS, TN 38119                         JACKSON, MS 39213




JERED KERBY                            JEREL KERBY                               JERELENE TUCKER
2575 CR 1599                           PO BOX 715                                135A S. MARION AVE
AVINGER, TX 75630                      DAINGERFIELD, TX 75638                    FITZGERALD, GA 31750




JEREMIAH BREWER                        JEREMIAH BROOKS                           JEREMIAH BRYERS
103 SECOND AVENUE                      910 MARTIN LUTHER KING DRIVE              200 WEST BOYD RD
MT PLEASANT, TN 38474                  DUBLIN, GA 31021                          HOGANSVILLE, GA 30230




JEREMIAH ELMORE                        JEREMIAH HARMON                           JEREMIAH JOHNSON
1256 WILDWOOD DR                       1271 RUNNING WATER RD                     6765 BURLINGAME DR
ORANGEBURG, SC 29115                   SHUQUALAK, MS 39361                       MEMPHIS, TN 38141




JEREMIAH LEVITT                        JEREMIAH OTIS                             JEREMIE JONES
140 MANNING RD N.W.                    2993 ELGIN DR                             933 HUGH ST
ADAIRSVILLE, GA 30103                  MEMPHIS, TN 38115                         MONTGOMERY, AL 36108
JEREMY ALFORD           Case 19-11984-CSS
                                       JEREMY Doc
                                              ALLEN36       Filed 09/10/19   PageJEREMY
                                                                                   692 ofAUTRY
                                                                                           1514
514 SANSING HOLLOW RD                   2553 BURNS AVE                           16 PLACID LN
HARRISON, AR 72601                      MEMPHIS, TN 38114                        BEAVER DAM, KY 42320




JEREMY BARNES                           JEREMY BEARD                             JEREMY BERNER
3323 BURGANDY RD                        110 MY LANE                              320 EAST FREEMAN
AUGUSTA, GA 30909                       MONTEREY, TN 38574                       BERRYVILLE, AR 72616




JEREMY BURTON                           JEREMY CHILDRESS                         JEREMY CHURCHILL
905 MARY JANE BLVD                      3 EAST WILKERSON AVENUE                  4140 NAIL ROAD
MANSFIELD, LA 71052                     GADSDEN, AL 35904                        OLIVE BRANCH, MS 38654




JEREMY COTTON                           JEREMY DAVIS                             JEREMY DAVIS
216 FOXHILL DR.                         115 RIVERSIDE DR.                        166 EAST DICKIE ST
OGLETHORPE, GA 31068                    WASHINGTON, GA 30673                     SYCAMORE, GA 31790




JEREMY DAVIS                            JEREMY DAWKINS                           JEREMY DOWNS
913 WILLIAMS AVE                        114 CUMBERLAND RD                        146 EMMANUEL DR
DOTHAN, AL 36303                        BRANDON, MS 39047                        LUCEDALE, MS 39452




JEREMY DYESS                            JEREMY DYESS                             JEREMY DYESS
373 MYERS ROAD                          565 EAGLEWOOD DRIVE                      PO BOX 225
STAR, MS 39167                          FLORENCE, MS 39073                       STAR, MS 39167




JEREMY DYESS                            JEREMY FROST                             JEREMY GRAHAM
POB 225                                 700 EVERGREEN 35                         1342 E HOLMES ROAD
STAR, MS 39167                          WEST MONROE, LA 71292                    MEMPHIS, TN 38116




JEREMY HAMMOND                          JEREMY HENDRICKS                         JEREMY HOPKINS
12 WALT CONERLY RD                      1627 LOVE RD                             626A SILOAM ROAD
TYLERTOWN, MS 39667                     LINDALE, TX 75771                        MAGEE, MS 39111




JEREMY HUGGINS                          JEREMY INGRAM                            JEREMY JONES
80 TROUT LANE                           2205 DARKHURST CT                        201 ARTHUR PERKINS RD
GALLION, AL 36742                       MEMPHIS, TN 38118                        BROWNSVILLE, TN 38012




JEREMY KEIFFER                          JEREMY KING                              JEREMY KOREJKO
198 EAST JACKSON                        761 CLEARMONT DRIVE                      219 IRIS STREET
HAUGHTON, LA 71037                      PEARL, MS 39208                          BENTON, AR 72015-6553
JEREMY LATHAM              Case 19-11984-CSS
                                          JEREMY Doc
                                                 LOPEZ36         Filed 09/10/19   PageJEREMY
                                                                                        693 ofLOYD
                                                                                                1514
88 EAST SIDE CIRCLE                        4520 DUNN AVE                              114 B ROLLINGWOOD DR
ACKERMAN, MS 39735                         MEMPHIS, TN 38117                          DUBLIN, GA 31021




JEREMY MARLOW                              JEREMY MCCLELLAN                           JEREMY MCCOY
3250 CR. 2141                              3302 N SPRING DR                           265 NEW LIGHT ROAD
HARTMAN, AR 72840                          RICHARDSON, TX 75082                       MONTICELLO, AR 71655




JEREMY MCCRARY                             JEREMY MURPHY                              JEREMY NELSON
10488 A WALKER ROAD EXT.                   1425 6TH ST. SOUTH                         931 VILLA LANE
GRAND BAY, AL 36541                        COLUMBUS, MS 39701                         HAUGHTON, LA 71037




JEREMY OLIVER                              JEREMY PAIGE                               JEREMY PAIGE
5 GRIERS CHAPEL RD                         350 TREMONT DR APT D56                     713 WOODS RD
DYER, TN 38330                             MURFREESBORO, TN 37130                     TUNNEL HILL, GA 30755




JEREMY ROBERTS                             JEREMY ROBERTS                             JEREMY ROOKS
2415 WATERWORKS RD                         602 GRANT STREET                           366 CHANDLER RD
COMMERCE, GA 30529                         PINEVILLE, LA 71360                        NICHOLSON, GA 30565




JEREMY ROSS                                JEREMY RUSSELL                             JEREMY SAMPLES
848 TALLAHA RD                             3130 PECAN LAKE DR APT 102                 615 N 2ND AVE
TILLATOBA, MS 38961-9659                   MEMPHIS, TN 38115                          PIGGOTT, AR 72454




JEREMY SCHAFFER                            JEREMY SIMPSON                             JEREMY SMITH
214 RIVERPOINT ROAD                        1501 DIXON LANE                            1007 CT STEWART BLV
FLORENCE, AL 35634                         PINE BLUFF, AR 71603                       LEBANON, TN 37087




JEREMY STEVERSON                           JEREMY STOKES                              JEREMY THOMASON
257 N LEXINGTON ST                         2685 DOZIER RD                             3119 PIPKIN RD
DURANT, MS 39063                           IRON CITY, GA 39859                        BONIFAY, FL 32425




JEREMY UMPHURS                             JEREMY WALLACE                             JEREMY WARE
117 HARTSFIELD DR.                         301 EAST HOLLAND                           132 GRAND HAVEN DR
LEESBURG, GA 31763                         WHITE HALL, AR 71602                       TUSCUMBIA, AL 35674




JEREMY WHITE                               JEREMY WILLIAMS                            JEREMY WILLIAMS
1809 COURTNEY DR                           1338 OLD PELZER RD                         224 ROBERTS STREET
NORTH AUGUSTA, SC 29841                    PIEDMONT, SC 29673                         SYLVANIA, GA 30467
JEREMY WINBERRY         Case 19-11984-CSS     Doc 36
                                       JEREN FULLMORE       Filed 09/10/19   PageJERI
                                                                                   694  of 1514
                                                                                      BENSON
3405 TURTLE CREEK RD                    710 GEORGIA AVE. APT 153                 416 SKYVIEW DRIVE
JONESBORO, AR 72404                     STATESBORO, GA 30458                     MONTEVALLO, AL 35115




JERI PARKS                              JERICA GUILORY                           JERICA LYNN
2332 SHARON DRIVE APT. 1                206 HIGHWAY 367                          PO BOX 56
ALBANY, GA 31707                        EUNICE, LA 70535-7772                    FISHER, AR 72429




JERICA MEDLOCK                          JERICKA BUFORD                           JERIKA BRUMLEY
1689 FIELDS RD                          425 W OAK GROVE RD                       40 HARMONY HILL APT 11
MEMPHIS, TN 38109                       HERNANDO, MS 38632                       BURVILLE, MS 38833




JERIMIAH MILBURN                        JERKISSIA HARPER                         JERLINE MARTIN
710 BROWN ST                            365 FRANKLIN ESTATES ROAD                810 DUNN AVE
ALBANY, KY 42602                        HOMER, LA 71040                          MEMPHIS, TN 38106




JERLISA PUGH                            JERMAIN CONNER                           JERMAINE JACKSON
91 COUNTY RD 1216                       1832 CENTER STREET                       204 ROOK STREET
BAY SPRINGS, MS 39422                   ARKADELPHIA, AR 71923                    JONESBORO, LA 71251




JERMAINE MCGOWAN                        JERMAINE MICKELL                         JERMAINE PATTERSON
683 HANLEY ST                           112 DEAN RD                              C/O CORINA 6313 WALNUT ST
MEMPHIS, TN 38114                       BASSFIELD, MS 39421                      MOSS POINT, MS 39563




JERMEY KNIGHT ELECTRICAL                JERMEY THOMAS                            JERMICHAEL LEFLORE
3764 CARDINAL AVENUE                    2490 CLEARPARK DR                        661 HWY 487 W
MEMPHIS, TN 38111                       MEMPHIS, TN 38127                        LENA, MS 39094




JERMIRAH WILSON                         JERMORI BALL                             JERMYRA GASSION
170 UMBARGER DR                         4029 MLK RD                              118 MCCLURE ST
SOMERVILLE, TN 38068                    ALICEVILLE, AL 35442                     SENATOBIA, MS 38668




JERNISE AUSTIN                          JEROLD LAMB                              JEROME ALEXANDER CONSULTING CORP
3146 43RD AVE NORTH                     271 CHALKHILL CHURCH RD                  12550 BISCAYNE BLVD SUITE 407
BIRMINGHAM, AL 35207                    CAMDEN, TN 38320                         NORTH MIAMI, FL 33181




JEROME ALEXANDER CONSULTING CORP        JEROME ALEXANDER CONSULTING CORP         JEROME BATISTE
ATTN BETSY ELLIOTT, OFFICE MGR          ATTN JEROME AXELROD, DIR                 101 BELGIUM APT C
9553 HARDING AVE, STE 206               9553 HARDING AVE, STE 206                LAFAYETTE, LA 70560
SURFSIDE, FL 33154                      SURFSIDE, FL 33154
JEROME COWARD            Case 19-11984-CSS
                                        JEROMEDoc 36 Filed 09/10/19
                                              CRAWFORD                PageJEROME
                                                                            695 ofHARRIS
                                                                                   1514
330 JERREL LACKEY C                     12406 CO RD 747                   636 LEE RD. 314
MARION, AR 72364                        HANCEVILLE, AL 35077              SMITHS, AL 36877




JEROME JONES                            JEROME LEWIS                      JEROME LISTER
4670 MADDOX                             1014 MCALLISTER STREET            215 ELIZABETH LANE
RALIEGH, TN 38128                       BELZONI, MS 39038                 DALEVILLE, AL 36322




JEROME MASIK                            JEROME MEADE                      JEROME SKEES
2238 BALL RD 11                         1095 HOMECREST DRIVE              UNKNOWN
MEMPHIS, TN 38114                       PIGGOTT, AR 72454-1021            CLARKSVILLE, TN 38118




JEROME THRASH                           JERONIMO PONCE                    JERRED DEAN
6449 WHISPERING COURT APT107            1242 SALEM ST.                    1459 COUNTY ROAD 3631
MEMPHIS, TN 38115                       MEMPHIS, TN 38122                 LAMAR, AR 72846-8992




JERRELL BROWN                           JERRELL WATTS                     JERRI CONLEE
1320 CLAUD FLEAHOP RD.                  928 BEACON CREST CIR              201 S GLENFIELD
ECLECTIC, AL 36024                      BIRMINGHAM, AL 35209              NEW ALBANY, MS 38652




JERRI D. RICHARDS                       JERRI FOSTER                      JERRI GOINS
193 MT. PLEASANT RD.                    1410 SINGER RD C                  2805 MARTIN LUTHER KING APT 8
RED BANKS, MS 38661                     PINEVILLE, LA 71360               MONROE, LA 71202




JERRI HARPER                            JERRI SLUSS                       JERRICA PATTERSON
PO BOX 1026                             2329 SLASHAM RD                   980 RED BUD RD APT. J-6
LENOIR, NC 28645                        ASHVILLE, AL 35953                CALHOUN, GA 30701




JERRIE NIX                              JERRIE NIX                        JERRIE NIX
25 COUNTY RD 302                        25 COUNTY RD                      93 CR 438
CALHOUN CITY, MS 38916                  CALHOUN CITY, MS 38916            VARDAMAN, MS 38878




JERRIE STAPLETON                        JERRILYN WESTBROOK                JERRIUS DYE
123 REDBUD ST                           902 FLOYD AVE.                    613 CEMETARY RD
CROSSETT, AR 71635                      DEMOPOLIS, AL 36732               BALDWYN, MS 38824




JERROD WILLIAMS                         JERROL MAXWELLS                   JERROMA WILLIAMS
1 LINDLEY AVE                           PHARMACY INC.                     320 S JACKSON ST. 84
SUMTER, SC 29150                        1394 N CHESTER                    ALBANY, GA 31701
                                        MONTICELLO, AR 71655
JERRON BENNETT         Case   19-11984-CSS     Doc 36
                                        JERRY ALLEN          Filed 09/10/19   PageJERRY
                                                                                    696 AUTRY
                                                                                        of 1514
221 WEST MYRTLE STREET                  210 POLK 283                              7702 SWEETWATER RD
PHILADELPHIA, MS 39350                  HATFIELD, AR 71945                        DUNN, NC 28334




JERRY BABER                             JERRY BAKER                               JERRY BROCK
1270 WESTWOOD DRIVE                     2166 DALLY TRL.                           200 WINGATE CIR
DE QUEEN, AR 71832                      COVINGTON, GA 30014                       LADSON, SC 29456




JERRY BROWN                             JERRY CARTER                              JERRY CLARKE
13305 COUNTRY TRAIL                     325 CORNING ST                            630 SOUTH GABBERT ST
VANCLEAVE, MS 39565                     ANDERSON, SC 29624                        MONTICELLO, AR 71655




JERRY COBLER                            JERRY COWELL                              JERRY D ROBBINS
1618 WEST 7TH                           PO BOX 71                                 TRAPPER J WILDLIFE
COLUMBIA, TN 38401                      OZONE, AR 72854-0071                      REMOVAL SPECIALIST INC
                                                                                  250 WHITETALL LANE
                                                                                  FORT NECCESSITY, LA 71243



JERRY DAVIS                             JERRY DAVIS                               JERRY DURHAM
1168 HICKS CHAPEL LOOP                  2020 CUTCHINS RD                          C/O 5164 D ASTOR VILLAGE
MARION, NC 28752                        COTTONDALE, FL 32431                      MILTON, FL 32570




JERRY ELDRIDGE                          JERRY FORTENBERRY                         JERRY FOSTER
1504 HENRY STREET                       79 DEER RUN                               410 OVERLOOK TURN
MURRAY, KY 42071                        COLUMBUS, MS 39705                        CONYERS, GA 30012




JERRY FULLER                            JERRY GOODE                               JERRY HARRIS
P.O.BOX 555 556 COUNTY FA               126 WOODRIDGE DR.                         1213 GARRET CIRCLE
BAXLEY, GA 31513                        HENDERSONVILLE, TN 37075                  HAYNESVILLE, LA 71038




JERRY HEWITT                            JERRY HOWARD                              JERRY HOWARD
119 TERRY LANE                          1485 SAIN RD                              4225 LA GRANGE RD
FLORENCE, MS 39073                      BOLIVAR, TN 38008                         SOMERVILLE, TN 38068




JERRY JACKSON                           JERRY JAMES                               JERRY KERNEA
332 JERNINGAN RD                        183 SOUTHERN SHORES ROAD                  404 BYRDS CHAPEL LANE
PORTLAND, TN 37148                      JACKSON, GA 30233                         RISING FAWN, GA 30738




JERRY KEY                               JERRY L WILLIAMS                          JERRY LEWIS
67 SMITH LN.                            5249 SHELBORNE CIRCLE 3                   117 GWEN RD
JASPER, AL 35503                        MEMPHIS, TN 38127                         SALUDA, SC 29138
JERRY MADDOX           Case 19-11984-CSS     Doc 36
                                      JERRY MARIS        Filed 09/10/19   PageJERRY
                                                                                697 MIGUEL
                                                                                    of 1514
311 ARCH ST                           4012 CAMELOT LANE APT 2                 513 E NEW AV
DUBLIN, GA 31021                      MEMPHIS, TN 38118                       MONTEREY, TN 38574




JERRY MILLS                           JERRY MIXON                             JERRY NEELY
2233 WESTGATE PKY                     218 LAWRENCE REID ROAD                  2980 N. RADFORD
DOTHAN, AL 36303                      TYLERTOWN, MS 39667                     MEMPHIS, TN 38114




JERRY NICHOLSON                       JERRY PALMORE                           JERRY PERRY
PO BOX 286                            7088 OWASSA ROAD                        PO BOX 344
IDABEL, OK 74745                      EVERGREEN, AL 36401                     FLORENCE, MS 39073




JERRY PIPKIN                          JERRY PRATER                            JERRY PUGH
800 WHITE FIELDS WAY                  106 ISAAC BLVD                          2336 42ND AVE NORTH
ARLINGTON, TX 76002-3057              FORKLAND, AL 36740                      BIRMINGHAM, AL 35207




JERRY REDDOCH                         JERRY REED                              JERRY RHYAN
997 BIG ROCK RD                       2430 PINWOOD DRIVE                      120 TURNER
WAYNESBORO, MS 39367                  HEBER SPRINGS, AR 72543                 FORREST CITY, AR 72335




JERRY SCOTT                           JERRY SHORE                             JERRY SINARD
501 HW 52 EAST E-1                    1857 OLD TOWNE LN                       45 CO RD
PORTLAND, TN 37148                    GERMANTOWN, TN 38139                    HEFLIN, AL 36264




JERRY STEVERSON                       JERRY THOMPSON                          JERRY VALES
5533 RUSSELL AVENUE                   271 OSBORNE ST                          10063 MARKET CROSS LN
EASTMAN, GA 31023                     HEFLIN, AL 36264                        COLLIERVILLE, TN 38017




JERRY W CLAY                          JERRY WALTERS                           JERRY WELLS
2321 SHOEMAKER RD                     657 SHINGLER SUMNER RD                  90 WELLS LN
SHERIDAN, AR 72150                    POULAN, GA 31781                        RAVENDEN, AR 72459-8016




JERRY WHITMORE                        JERRY WHITNEY                           JERRY WILBURN
4029 ANDERSON STREET                  12 HILLCREST DR                         PO BOX 274
MILAN, TN 38358                       HOLIDAY ISLAND, AR 72631                TUPELO, MS 38802




JERRY WILLIAMS JR                     JERRY WILLIAMS                          JERRY WILLIAMS
19645 FM2015                          2190 HWY. 117 PO BOX 62                 49 FLOYD RD
LINDALE, TX 75771                     RENTZ, GA 31075                         CARTERSVILLE, GA 30120-7436
JERRY WILLIAMS           Case 19-11984-CSS
                                        JERRYS Doc
                                               IGA 36        Filed 09/10/19   PageJESCO
                                                                                    698 FOOTWEAR
                                                                                        of 1514 GROUP INC
PO BOX 753                              C/O MR RANDALL BILBREY                    37 WEST 37TH STREET
POTTS CAMP, MS 38659                    ATTN MRS AGNES BRILBREY                   SUITE 301
                                        OVERTON PLAZA                             NEW YORK, NY 10018
                                        LIVINGSTON, TN 38570



JESEBEL OWSLEY                          JESENIA FLORES                            JESNA INLOW
558 ARKADELPHIA ROAD                    347 OAKWOOD CIRCLE                        112 NEVADA 64
WARRIOR, AL 35180                       GLENNVILLE, GA 30427                      PRESCOTT, AR 71857




JESS NUNEZ                              JESS TEMPLES                              JESSCIA HART
183 THOMPSON DR.                        638 WINDMILL WAY                          105 VIRGINIA STREET
GRAYSON, LA 71435                       BOWLING GREEN, KY 42101                   ENTERPRISE, AL 36330




JESSE BEAL                              JESSE CARTER                              JESSE CRAPSE
1601 WEST ASH                           882 PARK PLACE NE                         PO BOX 280
BLYTHEVILLE, AR 72315                   CONYERS, GA 30012                         HARDEEVILLE, SC 29927-0280




JESSE DAVENPORT                         JESSE DAVIS                               JESSE FLOWERS
53 NORTHTOWN DR APT 34K                 7910 JACKSON CUTOFF RD LO                 74 W LAKE LEE ROAD
JACKSON, MS 39211                       JACKSONVILLE, AR 72076                    GREENVILLE, MS 38701-9509




JESSE GANN                              JESSE HOPKINS                             JESSE JOHNSON
42 JOHNSON ST                           1217 BARTON ST.                           114 SOJOURNER TRUTH LANE
BAXLEY, GA 31513                        ELDORADO, IL 62930                        VARNVILLE, SC 29944




JESSE MCKEAN                            JESSE MOSLEY                              JESSE OTT
800 HALLS CHAPEL RD                     101 HALEY DRIVE                           2890 FELIX AVE
BURNSVILLE, NC 28714                    MARION, AL 36756                          MEMPHIS, TN 38111




JESSE PARKER                            JESSE SIMONS                              JESSE TIMM
157 CR 2205                             313 PINDRIDE RD                           3787 HWY 100 WEST
DAINGERFIELD, TX 75638                  WEST MONROE, LA 71292                     CENTERVILLE, TN 37033




JESSE WHITE SECRETARY OF STATE          JESSE WHITE SECRETARY OF                  JESSECA JUDICE
DEPT. OF BUSINESS SERVICE               501 S 2ND STREET                          257 LEAVENS RD
501 S 2ND STREET                        SPRINGFIELD, IL 62756                     ADEL, GA 31620
SPRINGFIELD, IL 62756-5510




JESSECA KEYS                            JESSENIA GASPAR                           JESSICA ALBRIGHT
20 GANDSI ROAD                          25 STICKLAND DR                           20 PITTMAN DRIVE
SEMINARY, MS 39479                      CHATSWORTH, GA 30705                      EASTMAN, GA 31023
JESSICA ALEXANDER      Case 19-11984-CSS
                                      JESSICADoc 36 Filed 09/10/19
                                             ALEXANDER               PageJESSICA
                                                                           699 ofALLBRIGHT
                                                                                   1514
493 PARKERS LEVEE RD                  NOT PROVIDED                       982 LEDGEND ROAD
MARTIN, TN 38237                      LUCEDALE, MS 39452                 STAR CITY, AR 71667




JESSICA ALLEN                         JESSICA ANDERSON                   JESSICA ARMSTRONG
111 PINE GROVE WAY                    94 TELFAIR LANE APT E35            6230 BRADLEY RD
LAGRANGE, GA 30241                    TCHULA, MS 39169                   WETUMPKA, AL 36092




JESSICA ARON                          JESSICA ATKINS                     JESSICA AVERY
302 HWY 330                           151 CHERRY LANE                    413 MOSS ST
BRUCE, MS 38915                       EVERGREEN, AL 36401                TIPTONVILLE, TN 38079




JESSICA BEACHAM                       JESSICA BESS                       JESSICA BLAIR
1084 DUDLEY                           134 EAST OAK STREET APT 6          6771 BAUXHALL DRIVE
DUDLEY, GA 31022                      MCRAE, GA 31055                    MEMPHIS, TN 38138




JESSICA BLEDSOE                       JESSICA BOATMAN                    JESSICA BONJOUR
4210 RICKMAN RD                       412 S WALKER ST                    1310 BOCAGE COVE APT 304
LIVINGSTON, TN 38570                  QUITMAN, GA 31643                  MEMPHIS, TN 38103




JESSICA BOWEN                         JESSICA BOWMAN                     JESSICA BOYD
805 LOCKERPLANT                       UNKNOWN                            10703 CO RD 181
GLADEWATER, TX 75647                  CHATTANOOGA, TN 37415              EUTAW, AL 35462




JESSICA BOYKIN                        JESSICA BRADLEY                    JESSICA BRADSHAW
8108 SECTION RD                       287 ROCK PINE RIDGE ROAD           6627 HALIFAX
LUCEDALE, MS 39452                    HARRISONBURG, LA 71340             COLLINSTON, LA 71229




JESSICA BROCKET                       JESSICA BROOKS                     JESSICA BROWN
82 CR 175                             179 CR 51                          506 VINE STREET
TISHOMINGO, MS 38873                  TUPELO, MS 38801                   BUNKIE, LA 71322




JESSICA BRYANT                        JESSICA BRYANT                     JESSICA BUSBY
81 DAVE BROWN ROAD                    UNKNOWN                            205 BILL WILLIAMS RD
TRENTON, GA 30752                     SYLVANIA, GA 30467                 JASPER, AL 35504




JESSICA BUTTENOB                      JESSICA CANTRELL                   JESSICA CARLSON
910 WARD LANE RD.                     7474 HWY 159                       5685 PATRICIA DR
PRINCETON, LA 71067                   FAYETTE, AL 35555                  HORN LAKE, MS 38637
JESSICA CARTER           Case 19-11984-CSS
                                        JESSICADoc
                                               CASE 36       Filed 09/10/19   PageJESSICA
                                                                                    700 ofCASH
                                                                                           1514
202 MILFORD ST                           351 ELLIS ROAD                           1359 MIXON SCHOOL RD
TUPELO, MS 38801                         CLAYTON, LA 71326                        OZARK, AL 36360




JESSICA CLACKUM                          JESSICA CLAY                             JESSICA CLINE
4716 CAT BRANCH                          5380 S.FM 14 14                          138 DELANO DR.
EARLY BRANCH, SC 29916                   HAWKINS, TX 75765                        JACKSON, MS 39209




JESSICA COGGINS                          JESSICA COLEMAN                          JESSICA COOK
122 BUTLER STREET                        22 HAWKINS DR                            808 DAYS ROAD
IVA, SC 29655                            DONALDS, SC 29638                        LAFAYETTE, TN 37083




JESSICA COOPER                           JESSICA DARBONNE                         JESSICA DAVIS
439 JORDAN DR                            608 TAYLOR LANE                          2336 THREADNEEDLE CT APT 1
BOSSIERCITY, LA 71112                    OBERLIN, LA 70655                        ALBANY, GA 31707




JESSICA DAVIS                            JESSICA DAWSON                           JESSICA DOBBINS
337 ELM AVE                              1961 PARADISE DR                         100 BOXELDER COURT
CLARKSDALE, MS 38614                     LEWISBURG, TN 37091                      CAMPOBELLO, SC 29322




JESSICA EMBERG                           JESSICA F. CHAPMAN                       JESSICA FEWOX
1425 PINHOOK RD                          3633 BRENDA AVE.                         114 SIMS RD
DEMOPOLIS, AL 36732                      BIRMINGHAM, AL 35221                     AUBURNDALE, FL 33823




JESSICA FLEMING                          JESSICA FLEMING                          JESSICA FLYNN
219 MCLAIN DR APT 1                      288 SOUTH CENTER STREET                  119 OAKHILL DRIVE
MONTICELLO, MS 39654                     COLLIERVILLE, TN 38017                   FOREST CITY, NC 28043




JESSICA FONTENOT                         JESSICA FRANK                            JESSICA FULLER
3121 DAN BULLER ROAD                     1223 OZARK AVE                           316 DOUBLE RUN ROAD
ELTON, LA 70532                          MOUNTAIN HOME, AR 72653                  ROCHELLE, GA 31079




JESSICA GAUTHIER                         JESSICA GAYER                            JESSICA GERVE
7191 HWY 28E                             9 KENNDEY CIRCLE                         1055 RIVER BEND CIRCLE
PINEVILLE, LA 71360                      BELMONT, MS 38827                        HAYDEN, AL 35079




JESSICA GEST                             JESSICA GIPSON                           JESSICA GLASS
9988 80TH TER                            899 FRANCONIA RD APT 850                 96 JONESBORO CIRCLE
LIVE OAK, FL 32060                       ALICEVILLE, AL 35442                     COLUMBIANA, AL 35051
JESSICA GOOLSBY        Case 19-11984-CSS
                                      JESSICADoc
                                             GRAY36         Filed 09/10/19   PageJESSICA
                                                                                   701 ofGREEN
                                                                                          1514
643 WEST STREET                       113 ERIE AVENUE                            1210 N MAIN
CARLTON, GA 30627                     HUEYTOWN, AL 35023                         NASHVILLE, AR 71852




JESSICA GREENWAY                      JESSICA GRIFFIN                            JESSICA HAIR
831 WILLIS LANE                       3053 LAPINE ROAD                           404 N MAIN STREET
DUBLIN, GA 31021                      WEST MONROE, LA 71292                      HOPE, AR 71801




JESSICA HALL                          JESSICA HART                               JESSICA HEBERT
171 OLD TRION ROAD                    LINDALE, TX 75771                          601 N GRAND AVE
LA FAYETTE, GA 30728                                                             DEQUINCY, LA 70633




JESSICA HENSON                        JESSICA HERMAN                             JESSICA HILL
2450 HEBRON RD                        309 FAIRMONT DRIVE                         2194 WEST ROANE AVE
MIDDLETON, TN 38052                   DUBLIN, GA 31021                           EUPORA, MS 39744




JESSICA HOOPER                        JESSICA HORTON                             JESSICA HOWELL
653 CB JOHNSON RD                     906 TROTWOOD AVENUE APT G20                P. O. BOX 324
SPARTA, TN 38583                      COLUMBIA, TN 38401                         BELMONT, MS 38827




JESSICA HUDSON                        JESSICA HURST                              JESSICA IRVIN
PO BOX 113                            8920 WEST MICHAEL DRIVE                    823 OLD SHOCCO RD
BASCOM, FL 32423                      HUNTINGBURG, IN 47542                      TALLADEGA, AL 35160




JESSICA JAIRELS                       JESSICA JOHNSON                            JESSICA JOHNSON
42 GRICE LANE                         241 CO RD 79 APT 24                        6667 MONTICELLO LN APT 2
PARSONS, TN 38363                     ROANOKE, AL 36274                          MEMPHIS, TN 38115




JESSICA JONES                         JESSICA KAUSMAN                            JESSICA KEARSON
408 SOUTH MAIN                        507 HIGHWAY 310                            47 HINDS ST
BEEBE, AR 72012                       COMO, MS 38619                             GEORGETOWN, SC 29440




JESSICA KELLER                        JESSICA KELLER                             JESSICA KENNEDY
303 FOREST DRIVE                      307 S WALNUT ST                            651 HOYLE ST
LIBERTY, SC 29657                     HAMMOND, LA 70403                          LINCOLNTON, NC 28092




JESSICA KEY                           JESSICA KILLEBREW                          JESSICA KNIGHT-DOZIER
400 NORTHPORT DR APT 809              841 OAKLAND ROAD                           1584 CAROLINE ST APT B-2
CABOT, AR 72023                       SWEETWATER, TN 37874                       ELBA, AL 36323
JESSICA KONZ            Case 19-11984-CSS
                                       JESSICADoc 36 Filed 09/10/19
                                              LAMBERT                 PageJESSICA
                                                                            702 ofLANE
                                                                                    1514
1215 N WAUKESHA ST                     4094 DAMASCUS RD                   PO BOX 2762
BONIFAY, FL 32425                      BREWTON, AL 36426                  ASHBURN, GA 31714




JESSICA LAXSON                         JESSICA LEWIS                      JESSICA LEWIS
2991 S L HENRY ST APT.225              403 ROLLING GROVE DR               5935 VINSON COVE
WEST MEMPHIS, AR 72301                 CLINTON, MS 39056                  WALLS, MS 38680




JESSICA LONG                           JESSICA LONG                       JESSICA LOONEY
196 R LONG RD                          988 KRISTIN DRIVE                  398 MARY JO LN LOT 5
WINNFIELD, LA 71483                    HAMBURG, AR 71646                  LINCOLN, AL 35096




JESSICA LOVE                           JESSICA LOWERY                     JESSICA LUNA
8059 DIXIE BLANCHARD RD LOT 8          14660 HWY 36 ST NE                 620 WOODS CIR NE
SHREVEPORT, LA 71107                   COVINGTON, GA 30014                GLENNVILLE, GA 30427




JESSICA LYLES                          JESSICA MADRIGAL                   JESSICA MAGNA
5009 WILLOW CHASE DR                   651 LOWE CIR                       105 GLENNA LANE
BENTON, LA 71006                       RICHLAND, MS 39218                 CABOT, AR 72023




JESSICA MARCIN                         JESSICA MARTIN                     JESSICA MASON
1381 WATTS RD                          618 EASH CHURCH ST                 3141 MAIN ST SHILOH
ABBEVILLE, SC 29620                    LANCASTER, SC 29067                FYFFE, AL 35971




JESSICA MASTERS                        JESSICA MATTHEW                    JESSICA MAXWELL
10722 HWY 101                          1088 RUTHERFORDTON HWY             738 CR 4200
LEXINGTON, AL 35648                    CHESNEE, SC 29323                  CLARKSVILLE, AR 72830




JESSICA MAY                            JESSICA MCCLAIN                    JESSICA MCDONALD
754 HARVEY DRIVE                       8190 HYW 172                       2250 DOTSONVILLE RD.
BATON ROUGE, LA 70815                  COMER, GA 30629                    CLARKSVILLE, TN 37042




JESSICA MCDONALD                       JESSICA MCMILLAN                   JESSICA MIDDLETON
2411 PLANTATION RD                     19 SOUTH STATE STREET              107 MAHONEY
HEPHZIBAH, GA 30815                    MORTON, MS 39117                   BEEBE, AR 72012




JESSICA MILLER                         JESSICA MITCHELL                   JESSICA MOFFETT
404 N 11TH ST                          214 COMER DR                       PO BOX 865
AUGUSTA, AR 72006                      DUBLIN, GA 31021                   HODGE, LA 71247
JESSICA MOORE            Case 19-11984-CSS
                                        JESSICADoc 36
                                               MORGAN        Filed 09/10/19   PageJESSICA
                                                                                    703 ofMORROW
                                                                                           1514
3238 LEXINGTON WAY                      409 PINEY GROVE RD                        1302CAMP WINNATASKA RD.
AUGUSTA, GA 30909                       COMER, GA 30629                           PELL CITY, AL 35128




JESSICA MOSLEY                          JESSICA MOTZ                              JESSICA MOUTON
135 HOLSTONVIEW DR                      PO BOX 727                                112 DENBAS ST
ELIZABETHTON, TN 37643                  CADIZ, KY 42211                           ST. MARTINVILLE, LA 70582




JESSICA MULLEN                          JESSICA MURPHY                            JESSICA MURRAY
514 BELVEDERE                           1275 JACKSON LAKE RD                      52 OLIVER RD
WEST MEMPHIS, AR 72301                  JACKSON, GA 30233                         ECLECTIC, AL 36024




JESSICA NABORS                          JESSICA NITKE                             JESSICA ODAY
250 S. CHESTERMAN ST. APT 4D            510 LONGBRIDGE ROAD                       136 N 10TH ST APT 205
HOLLY SPRINGS, MS 38635                 RINCON, GA 31326                          LYONS, GA 30436




JESSICA ODOM                            JESSICA OWENS                             JESSICA PARDEE
2014 INDIAN CREEK RD.                   146 WESTVIEW                              28302 WEBB RD
BRANTLEY, AL 36009                      SYLVANIA, GA 30467                        MOUNT HERMON, LA 70450




JESSICA PARKER                          JESSICA PARKER                            JESSICA PEREZ
30309 OLD HWY 6                         624 CR 885                                102 PRICE ST
NETTLETON, MS 38858                     SALTILLO, MS 38866                        EAST DUBLIN, GA 31027




JESSICA PERRY                           JESSICA PETTY                             JESSICA PHELPS
4530 PARKER PADGETT RD                  5200 UPPER FINLEY RD.                     403 MULBERRY ST
OLD FORT, NC 28762                      DYERSBURG, TN 38024                       CHARLESTON, MS 38921




JESSICA PLEASANTS                       JESSICA PLUNK                             JESSICA POSEY
2125 FRAZIER RD                         6418 HWY 29 N                             123 SHADY LANE
ROSSVILLE, TN 38066                     BLEVINS, AR 71825                         JONESVILLE, LA 71343




JESSICA QUICK                           JESSICA QUINN                             JESSICA REESE
71830 BALDWIN FARMS APTS                1311 DUCEY DR                             52 JAMISON RD
ROBERTSDALE, AL 36567                   AXIS, AL 36505                            MARKS, MS 38646




JESSICA RHODES                          JESSICA RICHARD                           JESSICA RICHARDSON
392 RHODES LN                           6861 LANGSTON DRIVE                       2242 CARROLTON CV
PITTS, GA 31072                         KNOXVILLE, TN 37918                       SOUTHAVEN, MS 38671
JESSICA RINEHART         Case 19-11984-CSS
                                        JESSICADoc 36 Filed 09/10/19
                                               RONNING                 PageJESSICA
                                                                             704 ofROZENGOTA
                                                                                    1514
47 JOBIE MILLER LANE                    316 MARI BETH LN                   2256 CYPRESS CREEK RD
JAYESS, MS 39641                        WHITE OAK, TX 75693                COTTONDALE, FL 32431




JESSICA RUBIO                           JESSICA RUCKER                     JESSICA RUDDER
138 RIVER BEND DR                       207 EAST MLK BLVD                  1211 SOUTH CHATTANOOGA STREET
RIVER RIDGE, LA 70123-2529              SWAINSBORO, GA 30401               LA FAYETTE, GA 30728




JESSICA RUSHING                         JESSICA SANDERS                    JESSICA SANDERS
40 CARR STREET                          100 SCHOOLHOUSE LN APT. 167        1000 VERLES RD
LOUISVILLE, MS 39339                    DUBLIN, GA 31021                   MEDON, TN 38356




JESSICA SARTIN                          JESSICA SATTERWHITE                JESSICA SENN
2441 PRICEDALE DR.                      113 BEIGER ST                      5905 HWY 27 S LOT 6
BOGUE CHITTO, MS 39629                  VARNVILLE, SC 29944                ENTERPRISE, AL 36330




JESSICA SHAW                            JESSICA SHEPHERD                   JESSICA SMITH
146 VANCE AVE                           6920 HIGHWAY 494                   12314 HIGHWAY 494
CEDARTOWN, GA 30125                     LITTLE ROCK, MS 39337              LITTLE ROCK, MS 39337




JESSICA SMITH                           JESSICA SMITH                      JESSICA SNOW
148 FREMONT STREET                      22697 ST PAUL ST                   327 SOUTH FRANKLIN
DYER, TN 38330                          ROBERTSDALE, AL 36567              OAKLAND CITY, IN 47660




JESSICA SPRAY                           JESSICA STAFFORD                   JESSICA STAMPER
507 HWY 310                             967 HWY 39E                        10080 HWY 492 EAST
COMO, MS 38619                          ENGLEWOOD, TN 37329                UNION, MS 39365




JESSICA STEPHENS                        JESSICA STREET                     JESSICA TABOR
506 MACON DR                            727 MILLER LANE                    4418 HOLY RIDGE ROAD
0ADSDEN, AL 35905                       DUBLIN, GA 31027                   TRASKWOOD, AR 72167




JESSICA TALBOTT                         JESSICA TANNER                     JESSICA TAYLOR
36 JOHN BROWN ROAD                      404 NORTH CROSS CREEK              11611 HWY 51
BEECH BLUFF, TN 38313                   AMITE, LA 70422                    OAKLAND, MS 38948




JESSICA THARPE                          JESSICA THOMAS                     JESSICA THOMAS
8935 SHERWOOD RD                        8911 WILLIAMS RIDGE RD             DRY BRANCH VILLIAGE 42
SHERWOOD, TN 37376                      AVERA, GA 30803                    STATESBORO, GA 30458
JESSICA THOMPSON          Case 19-11984-CSS
                                         JESSICADoc 36 Filed 09/10/19
                                                TROTTMAN                PageJESSICA
                                                                              705 ofTURNMIRE
                                                                                      1514
215 WAYNE BARROW RD                      4601 PERKINS COVE                  7887 IDLEBROOK CV
DEQUINCY, LA 70633                       MEMPHIS, TN 38117                  SOUTHAVEN, MS 38671




JESSICA WALDMAN                          JESSICA WALKER                     JESSICA WALKER
407 OAK STREET                           104 BIRDSONG AVENUE                2421 KINDLEWOOD DRIVE
SOMERVILLE, TN 38068                     INDIANOLA, MS 38751                SOUTHAVEN, MS 38672




JESSICA WALLACE                          JESSICA WALLIS                     JESSICA WARREN
2309 DRUID HILLS COURT                   2 CACTUS LN                        7299 SHORT MOUNTAIN RD
ALBANY, GA 31707                         MORRILTON, AR 72110                WOODBURY, TN 37190




JESSICA WASHINGTON                       JESSICA WILLIAMS                   JESSICA WILLIS
363 CHERRYDALE ST                        1924 KILLEBREW                     9618 GLASGOW RD
HALLS, TN 38040                          MARKS, MI 38646                    BURKESVILLE, KY 42717




JESSICA WILSON                           JESSICA WISE                       JESSICA WOLFE
3149 KNIGHTWAY RD                        251 COUNTY ROAD 3411               806 BALTIMORE AVE
MEMPHIS, TN 38118                        HALEYVILLE, AL 35565               WAYCROSS, GA 31501




JESSICA WOODARD                          JESSICA WRIGHT                     JESSICA YANEZ
216 COUNTY ROAD 20                       1111 SOUTH JEFFERSON ST            104 MOWERY LANE
HAMILTON, AL 35570                       DUBLIN, GA 31021                   PITTSBURG, TX 75686




JESSICA YATES                            JESSICCA BELL                      JESSICCA HENDREN
6535 BIG SANDY RIVER RD                  401 SE A BUNKER STREET             122 VILLAGE ST
CAMDEN, TN 38320                         MADISON, FL 32340                  DYERSBURG, TN 38024




JESSIE ALDRIDGE                          JESSIE BRADY                       JESSIE BRIERY
306 HALL MEMORIAL RD                     601 S ROCK ST 17                   196 CYCLE PLANT RD
CALHOUN, GA 30701                        SHERIDAN, AR 72150                 BENTON, LA 71006




JESSIE CARLSON                           JESSIE DONALDSON                   JESSIE DOYLE
1116 DIGBY RD                            P.O. BOX 423                       2500 MONTGOMERY LANE APT
FULTON, MS 38843                         TECUMSEH, MO 65760                 BOSSIER CITY, LA 71111




JESSIE DUKES                             JESSIE FREEMAN                     JESSIE GUILLORY
1116 WEST BROOKGREEN DR                  112 W SOUTH STREET                 212 OLD HIGHLANDS RD
FLORENCE, SC 29501                       CRENSHAW, MS 38621                 DILLARD, GA 30537
JESSIE HILL              Case 19-11984-CSS      Doc 36
                                        JESSIE HUTTON         Filed 09/10/19   PageJESSIE
                                                                                     706 JONES
                                                                                          of 1514
MEMPHIS, TN 38118                        2403 EDEN ST. APT 149                     529 DEER DR
                                         PASCAGUOULA, MS 39581                     HENDERSON, TN 38340




JESSIE LOVINGOOD                         JESSIE NITKE                              JESSIE RUSSELL
253 COUNTY ROAD 712                      510 LONGBRIDGE RD                         404 SLIM ST.
ATHENS, TN 37303                         SPRINGFIELD, GA 31329                     INDIANOLA, MS 38751




JESSIE SHOLAR                            JESSIE SMITH                              JESSIE TILLMAN
1617 OAKWOOD                             1725 DORCHESTER DR APT G3                 6046 IVANHOE RD
MEMPHIS, TN 38108                        SOUTHAVEN, MS 38671                       BARTLETT, TN 38134




JESSIE TOWNSEND                          JESSIE WATSON                             JESSIE YATES
4061 BARRON AVE.                         908 WESTWOOD DRIVE                        2256 CYPRESS CREEK ROAD
MEMPHIS, TN 38111                        NATCHEZ, MS 39120                         COTTONDALE, FL 32431




JESSIKA DIAZ                             JESSIKA JONES                             JESSOCA ADAMS
181 WESTEND STREET                       521 CROOK AVE                             261 PORTER AVE
CHESTER, SC 29706                        HENDERSON, TN 38340                       BILOXI, MS 39563




JESSUP, WILLIAM BROOKS                   JESSUP, WILLIAM BROOKS                    JESSYCA ELSHAMY
122 PLEMMONS DR                          PO BOX 526                                706 SOUTH PARK DRIVE
ST SIMONS ISLAND, GA 31522               ST SIMONS ISLAND, GA 31522                SPRINGHILL, LA 71075




JESUP FIRE DEPT.                         JESUP POLICE DEPT.                        JESUS GUTIERREZ
411 W. BAY ST.                           1355 W ORANGE ST.                         6013 HICKORY CV
JESUP, GA 31545                          JESUP, GA 31545                           MEMPHIS, TN 38141




JESUS VILLEGAS-COX                       JETHILLS LLC                              JETS SETS&ELEPHANTS BEAUT
108 KIMBERLY CT                          12005 LITTLEBERRY CT                      50 PLACE CREMAZIE WEST
KINGSLAND, GA 31548                      TAMPA, FL 33635                           MONTREAL, QC H2P 1B6
                                                                                   CANADA




JETTA WAGNER                             JETTIE ADAMS                              JETTIE PICKENS
8626 OLD PERCEVIAL RD.                   53 UNIVERSITY PARK                        1654 S WELLINGTON
COLUMBIA, SC 29223                       MONTEVALLE, AL 35115                      MEMPHIS, TN 38106




JEVAN HAMBY                              JEVANTE BREWER                            JEVON CLARK
95 TOMAHHAWK BLVD                        152 HILLCREST ST.                         402 OAK ST
CADIZ, KY 42211                          CONCORD, GA 30206                         FORREST CITY, AR 72335
JEVON FRANKLIN           Case 19-11984-CSS     Doc 36 Filed
                                        JEWEL CONFECTIONS LLC 09/10/19         PageJEWEL
                                                                                     707 CONFECTIONS
                                                                                         of 1514     LLC
647 WILKINS ST                           D/B/A CLEVER COOKIE                       D/B/A CLEVER COOKIE
BROOKSVILLE, MS 39739                    ATTN BOBBY CARDWELL                       ATTN LISA SAFFEIR
                                         267 E MAIN ST, STE C1                     267 E MAIN ST, STE C1
                                         SMITHTOWN, NY 11787                       SMITHTOWN, NY 11787



JEWEL COPELAND                           JEWEL JACKSON                             JEWEL STEPHENS
PO BOX 202                               1007 RACOON DR                            518 N 8TH STREET
WAYNESBORO, TN 38485                     ELLABELL, GA 31308                        CLARENDON, AR 72029-2207




JEWEL TATE                               JEWELL GOINS                              JEWELS MADISON
7533 PINSON LANE                         825 TOMLINSON ST                          1047 JAMES STREET
WHITEHOUSE, TN 37188                     KINGSTREE, SC 29556                       FRANKLIN, LA 70538




JEWIL AKINS JR.                          JEYONNIE JONES                            JF BEASLEY LLC.
51 MOCKINGBIRD ROAD                      1500 PINE HURST DRIVE                     31 NORTH MAIN STREET
BYHALIA, MS 38611                        OPELIKA, AL 36801                         PO BOX 309
                                                                                   WATKINSVILLE, GA 30677




JF LABS                                  JF LABS/AFAM CONCEPT INC                  JF4 LLC
7401 S. PULASKI RD                       ATTN CARNELL BILLUPS, VP OF SALES         PO BOX 4166
UNIT E                                   7401 S PULASKI RD, UNIT E                 BROOKHAVEN, MS 39603
CHICAGO, IL 60629                        CHICAGO, IL 60629




JFK HOLDING COMPANY LIMIT                JFL ENTERPRISES INC                       JHAKEVEAH SMITH
RM809-10 HOUSTON CENTRE                  ATTN STEVE MENO, VP                       817 WRENS LANE
63 MODY ROAD 788M 8LTA                   4900 TRAIN AVE                            EAST DUBLIN, GA 31027
KOWLOON HONG KONG                        CLEVELAND, OH 44012
HONG KONG



JHALEA DAWSON                            JHAMESHA BRACEY                           JHANIA ROBINSON
828 SALEM ST.                            1111 P BOLTON RD                          2932 HWY 468 APT 5D
NATCHITOCHES, LA 71457                   UTICA, MS 39175                           PEARL, MS 39208




JHANKHANA INC.                           JHERMANI OBRAINT                          JHONTREZ SALLEY
1 GRAY ROAD                              90 MANNING RD                             1243 HONEY SUCKLE DR
NO.LITTLE ROCK, AR 72117                 MERIGOLD, MS 38732                        ORANGEBURG, SC 29115




JHONY RIVERA                             JIANG SU BANKPETS E COMMERCE CO LTD       JIANG SU BANKPETS TR
205 LONGMEADOW DR.                       ATTN LUC QIU, GM                          E-COMMERCE CO. LTD
ROME, GA 30165                           RM 1201 WULIAN BLDG                       ROOM 1201 WULIAN BLD
                                         NORTH OF YANDU RD                         NORTH OF YANDU RD
                                         YANCHENG 224055 CHINA                     YANCHENG 224055 CHINA



JIANGXI TOP GRAND TRADE CO               JIANGXI TOP GRAND TRADE CO                JIANNA CO
ATTN JING PIN LIANG, SALES MGR           ATTN YUZHEN ZHOU, PRES                    501 VIRGINIA CT
RM 1008, SIGMA INTERNATION BUSINESS      RM 1008, SIGMA INTERNATION BUSINESS       WHITEHOUSE, TX 75791
CTR                                      CTR
NO 636, HONGDU N AVE                     NO 636, HONGDU N AVE
NANCHANG, JIANGXI CHINA                  NANCHANG, JIANGXI CHINA
JIHAN ESMAIL           Case 19-11984-CSS       Doc 36
                                      JILL BAILEY            Filed 09/10/19   PageJILL
                                                                                    708  of 1514
                                                                                       CHAMPAGNE
716 PINE OAK DR                        554 S MILL                                 147 OAKLAWN BRIDGE
MARION, AR 72364                       NASHVILLE, IL 62263                        FRANKLIN, LA 70538




JILL DAVIS                             JILL DIVEN                                 JILL DOIRON
508 HWY 73                             1410 15TH AVE SE                           518 WELDON STREET
NEWPORT, TN 37821                      DECATUR, AL 35601                          NEW IBERIA, LA 70560




JILL GIESBRECHT                        JILL HOLIMAN                               JILL LANDERS
509 SOUTH CHURCH STREET                3520 TURNER LN                             1394 TRICE CEMETERY ROAD
OKOLONA, MS 38860                      BENTON, AR 72015                           THOMASTON, GA 30286




JILL MCELROY                           JILL NEWMAN                                JILL TONEY
1017 NICHOLS CIRCLE EAST               3630 SCOTTSVILLE RD.                       11 ROGERS AVE
GALLATIN, TN 37066                     LAFAYETTE, TN 37083                        LOUISVILLE, MS 39339




JILLIAN HOLMESLEY                      JILLIAN WASHINGTON                         JILONG PLASTIC PROD TR
683 DOGWOOD RD                         412 GREENMONT DRIVE                        (JIANGSU) CO LTD
KNOXVILLE, AR 72845                    JACKSON, MS 39212                          INDUS AREA S ZHONGCHEN RD
                                                                                  ZHONGYANG TOWN SUCHENG DI
                                                                                  JIANGSU PROVINCE 223008000 CHINA



JILZARAH                               JIM CAREY DISTRIBUTING COMPANY             JIM HIBBLER
ATTN RAFAEL MANZARA, MANAGING          726 WEST 26 AVE                            FREDS 2401
MEMBER                                 PO BOX 450                                 928 SOUTH 12TH STREET
1343 BARCLAY BLVD                      COVINGTON, LA 70433                        MURRAY, KY 42071
BUFFALO GROVE, IL 60089



JIM HILL                               JIM HITT                                   JIM HOPKINS
2448 MILITARY HWY                      P.O BOX 13                                 297 CHERRY BARK DRIVE
PINEVILLE, LA 71360                    CALHOUN CITY, MS 38916                     BRANDON, MS 39042




JIM HOPKINS                            JIM HUBBARD                                JIM MYERS
297 CHERRY BARK RD                     401 GRANT ST                               PO BOX 489
JACKSON, MS 39208                      NEW ALBANY, MS 38652-6026                  MONTEAGLE, TN 37356




JIM SAILER                             JIM SEAL                                   JIM STEINHOFF
HC33 BOX 106A                          4430 EMERALD GARDEN RD.                    4300 N GETWELL RD
COMPTON, AR 72624                      CONWAY, AR 72034                           MEMPHIS, TN 38118




JIM THOMAS                             JIM TILLMAN                                JIM VOLTAW
208 DAN GILL DR                        406 LAKEVIEW CT                            401 BROAD STREET
DUMAS, AR 71639                        OXFORD, MS 38655-9636                      WRENS, GA 30833
JIMESHA MCGEE            Case 19-11984-CSS
                                        JIMILICADoc
                                                SMITH36        Filed 09/10/19   PageJIMMIE
                                                                                      709 DERAMUS
                                                                                           of 1514
1231 FLOWER STREET                       4486 PINEY POINT DR                        DBA DERAMUS PROPERTIES
STAMPS, AR 71860                         MEMPHIS, TN 38125                          2417 LEE STREET
                                                                                    ALEXANDRIA, LA 71301




JIMMIE E LEACH                           JIMMIE HENSLEY                             JIMMIE HUFF
802 GREENHILL                            8661 WILDERNESS DRIVE                      1615 AIIA CT
BENTON, AR 72019-3192                    GERMANTOWN, TN 38139                       GREENWOOD, MS 38930




JIMMIE LEE                               JIMMIE MANNING                             JIMMIE PALMER
315 GROVE ST                             910 FRENCH STREET                          1084 MERCHANT LANE SE
CLINTON, SC 29325                        JONESBORO, AR 72401                        TOWNSEND, GA 31331




JIMMIE POWELL                            JIMMIE ROSS                                JIMMIE S WILLIAMS USUFRUCTUARY
500 LOVOY ST                             296 MLK DRIVE                              JIMMIE D WILLIAMS &
MIDFIELD, AL 35228                       LEXA, AR 72355                             JENNIFER WILLIAMS KENNEDY NKD OWN
                                                                                    1062 PRICE DRIVE
                                                                                    HAYNESVILLE, LA 71038



JIMMIE SCOTT                             JIMMIE SIMMONS                             JIMMY BARFIELD
PO BOX 7122                              1120 HESTER RD                             216 CLOWER AVENUE
DUBLIN, GA 31040                         MEMPHIS, TN 38116-7771                     LONG BEACH, MS 39560




JIMMY BARNES                             JIMMY BIRCHFIELD                           JIMMY BIRDSONG
901 ABEMARLE ROAD                        114 LEWELLEN STREET                        979 JOHNSTON BEND
ASHEBORO, NC 27203                       WEST POINT, MS 38773                       ECRU, MS 38841




JIMMY CHEATHAM                           JIMMY CLARK                                JIMMY COGBILL
209 JOOR AVE                             16108 VANDIVER RD                          807 EAST 6TH STREET
ROLLING FORK, MS 39159                   ALEXANDER, AR 72002                        HOPE, AR 71801




JIMMY CRAVEN                             JIMMY CUMMINGS                             JIMMY DAVIS
6850 US HWY 29 NORTH LOT                 129 COUNTY RD 35                           7580 HAVENSVILLE ROAD
OPELIKA, AL 36801                        DENNIS, MS 38838                           SOUTHAVEN, MS 38671-6143




JIMMY DIGGS                              JIMMY DOSS                                 JIMMY DUNN
96B IVYGORDON DR                         13683 HWY 41 SOUTH                         104 RD 1151
COURTLAND, MS 38620                      PONTOTOC, MS 38863                         PLANTERSVILLE, MS 38862




JIMMY EDGE                               JIMMY ELLIS                                JIMMY GIPSON
ROUTE 1 BOX 206                          3075 BRIARWOOD                             PO BOX 2
WRIGHTSVILLE, GA 31096                   HORN LAKE, MS 38637                        MONTEAGLE, TN 37356
JIMMY GRAVES              Case 19-11984-CSS     DocCHEVROLET
                                         JIMMY GRAY 36 Filed 09/10/19   PageJIMMY
                                                                              710HofFORD
                                                                                      1514
ROUTE 1 BOX 129-3C                       181 GOODMAN ROAD                   1507 OXFORD DRIVE
REPTON, AL 36475                         SOUTHAVEN, MS 38671                MURRAY, KY 42071-3232




JIMMY HAYNES III                         JIMMY JACKSON                      JIMMY JONES
1367 COUNTY ROAD 51                      1923 SAMUEL DRIVE                  369 VESTA PALMETTO
PRATTVILLE, AL 36067                     MONROE, LA 71202                   CARLTON, GA 30627




JIMMY JOYNER                             JIMMY L JOHNSON                    JIMMY L WHITE
4056 W STATE HIGHWAY 106                 1435 GLENMERE CIRCLE               PO BOX 458
GEORGIANA, AL 36033-4131                 MALVERN, AR 72104-6243             RICHTON, MS 39476




JIMMY LOCKARD                            JIMMY LYONS                        JIMMY MATTHEWS
285 PLAINVIEW DR                         2316 IDLEWOOD DR                   4467 OLDY QUARRY
SAVANNAH, TN 38372                       BONIFAY, FL 32425                  MEMPHIS, TN 38118




JIMMY MCCURRY                            JIMMY MEEKS ELECTRIC SERV          JIMMY MOORE
27742 STATE HIGHWAY 54 E                 PO BOX 7472                        108 SHELBY DRIVE
DUMAS, AR 71639-9362                     JACKSON, TN 38302                  PICKENS, SC 29671




JIMMY OBRIAN                             JIMMY PALMER                       JIMMY PENDLY
20007 WATERWAY OVERLOOK DR               4131 SHILOH RD                     2575 NORTH ROAD
ABERDEEN, MS 39730                       MANTACHIE, MS 38855                GARDENDALE, AL 35071




JIMMY PRATT                              JIMMY R SMITH                      JIMMY RAGSDALE
533 MOORE AVE APT. A                     DBA HARDWARE MANAGEMENT            PO BOX 527
AUGUSTA, GA 30901                        COMPANY LLC                        SENATOBIA, MS 38668
                                         PO BOX 418
                                         VIDALIA, LA 71373



JIMMY SLAUGHTER                          JIMMY STOUDENMIRE                  JIMMY THARP
PO BOX 242                               271 BRIDGEPORT RD                  PO BOX 161
FOUNTAIN HILL, AR 71642                  CAMDEN, AL 36726                   WEBB, AL 36376




JIMMY VOTAW                              JIMMY WHITE                        JIMMY WHITE
4554 ZEBINA ROAD                         210 SMITH TRAILER PARK             PO BOX 315
WRENS, GA 30833                          HOLLY SPRINGS, MS 38635            RICHTON, MS 39476




JIMMY WILSON                             JIMMY WIYGUL                       JIMNESHA RELIFORD
PO BOX 219                               66 CR 129                          105 N. NAPOLEAN AVE
PIEDMONT, SC 29673                       BRUCE, MS 38915                    JONESBORO, LA 71251
JIN KIM               Case      19-11984-CSS      Doc 36
                                          JINAYA FORD          Filed 09/10/19   PageJINKY
                                                                                      711STEPHENS
                                                                                          of 1514
2005 HARVESTWOOD LANE                     24 OWENS RD                               390 HORSE CREEK ROAD
CHAPIN, SC 29036                          LEXINGTON, MS 39095                       JAMESTOWN, TN 38556




JINNY BEAUTY SUPPLY CO INC                JINNY BEAUTY SUPPLY CO INC                JINNY BOATWRIGHT
ATTN EDDIE JHIN                           ATTN STEVEN FISCHMAN, CHRO                6013 MOREE LANE
3587 OAKCLIFF RD                          3587 OAKCLIFF RD                          ALBANY, GA 31705
DORAVILLE, GA 30340                       DORAVILLE, GA 30340




JIT DISTRIBUTION                          JIVAN MASSEY                              JJC ATHENS LLC
DIANE HOELLE                              529 MARTIN LUTHER KING JR                 525 S FLAGER DR UNIT 26A
6115 31ST STREET EAST                     SANDERSVILLE, GA 31082                    WEST PALM BEACH, FL 33401
BRADENTON, FL 34203




JKI LLC                                   JKI LLC                                   JKI LLC
3189 CLEVELAND RD.                        ATTN JAMES W KINNAMON                     ATTN KRIS KINNAMON
DALTON, GA 30721                          3189 CLEVELAND RD                         3189 CLEVELAND RD
                                          DALTON, GA 30721                          DALTON, GA 30721




JKJ INTERNATIONAL                         JLJ HOME FURNISHINGS                      JM PRODUCTS - ISOPLUS LLC
MARTY MERKIN                              5918 LANCASTER HWY                        ATTN JEFF BERLIN, VP
40 W 37TH ST.                             FT LAWN, SC 29714                         21841 WYOMING
NEW YORK, NY 10018                                                                  OAK PARK, MI 48237




JM SMUCKER LLC                            JMBL INC                                  JMBL INC
39198 TREASURY CENTER                     ATTN BOB LOVE                             ATTN PRESIDENT
CORDOVA, TN 38108                         502 N MONTGOMERY AVE                      502 N MONTGOMERY AVE
                                          SHEFFIELD, AL 35660-2832                  SHEFFIELD, AL 35660-2832




JMBL INC                                  JMC ENTERPRISES LLC                       JMICHAEL MCCLOUD
PO BOX 980                                1039 1ST AVENUE                           100 NORTH FIFTH STREET APT 13
ALBERTVILLE, AL 35950                     GADSDEN, AL 35901                         GLENWOOD, GA 30428




JMJ PHILLIP GROUP LLC                     JMW SALES CO. INC.                        JNASHIA MCGEE
145 S LIVERNOIS RD. 240                   10 WEST END RD                            1954 MILL STREET
ROCHESTER HILLS, MI 48307                 TOTOWA, NJ 07512                          HAYNESVILLE, LA 71038




JNEA MCDONALD                             JNJ LOGISTICS                             JNJ TEXAS ENTERPRISES LLC
1716 COMMONWEALTH DR                      PO BOX 30983                              2378 WESTWOOD BLVD
MEMPHIS, TN 38116                         MEMPHIS, TN 38130-0983                    LOS ANGELES, CA 90064




JNJ TEXAS ENTERPRISES LLC                 JNS FASHION LLC                           JO ANN SEXTON
3415 S SPULVEDA BLVD, STE 650             1407 BROADWAY                             1500 US HWY 61 N
LOS ANGELES, CA 90034                     SUITE 1409                                LUXORA, AR 72358-4000
                                          NEW YORK, NY 10018
JO HARGETT              Case 19-11984-CSS
                                       JO PRINEDoc 36     Filed 09/10/19   PageJO712  of 1514
                                                                                  SMITH
7254 LACROSSE RD                        3032 WINDWOOD DR                       809 N CULPEPPER ST
VIOLET HILL, AR 72584                   OCEAN SPRINGS, MS 39564                QUITMAN, GA 31643




JOAL BENTON                             JOAL TIMOTHY BENTON                    JOAN BANKS
1330 RAYMOND DR                         1330 RAYMOND DR.                       30 CARRIAGE COURT
CONWAY, AR 72034                        CONWAY, AR 72034                       JACKSON, MS 39232




JOAN COUNCIL                            JOAN DAVIS                             JOAN HERRINGTON
2420 BUTLER RD                          78 W LAKE LEE ROAD                     158 OWL HEAD TRL
NEWBERN, TN 38059                       GREENVILLE, MS 38701                   HAZLEHURST, GA 31539




JOAN HOLMES                             JOAN JENNINGS                          JOAN LOVE
201 LINE CREEK ROAD                     9250 DIP LOT 3                         HC 89 BOX 190
MORTON, MS 39117                        THEODORE, AL 36582                     MOUNT PLEASANT, AR 72561




JOAN LOVE                               JOAN M TUCKER                          JOAN MASSEY
HC89 BOX 190                            1206 REEVES AVE                        5221 FLAXMAN APT 148
MOUNT PLEASANT, AR 72561                MENA, AR 71953-3666                    PENSACOLA, FL 32506




JOAN MOGENSEN                           JOAN PRESTAGE                          JOAN S BROWN
161 BERNICE DR                          618 WAGNER STREET                      3589 COVINGTON PIKE
TRENTON, GA 30752                       WATER VALLEY, MS 38965                 MEMPHIS, TN 38128




JOAN SAUNDERS                           JOAN WELLS                             JOAN WILLIAMS
2326 SNOWDEN PL W                       503 CANEY CREEK RD.                    8 ST MATTHEWS RD
MOBILE, AL 36609                        CONEHATTA, MS 39057                    PIEDMONT, SC 29673




JOANETTE JONES                          JOANI SHOUSE                           JOANIE SPEAR
434 LOWER WOODVILLE RD                  954 GULFSTREAM                         51 BRENDAS WAY
NATCHEZ, MS 39120                       HINESVILLE, GA 31313                   HARTWELL, GA 30643




JOANN ALDREDGE                          JOANN ASHBY                            JOANN BANKS
PO BOX 94                               503 BARNES STREET                      300 HEADSTART RD
MANY, LA 71449                          HARTFORD, KY 42347                     TCHULA, MS 39169




JOANN CARTER                            JOANN CLARK                            JOANN COPELAND
33 CARTER AVENUE                        1213 SCHOOL STREET                     3190 ATTAWAY EAST
LINEVILLE, AL 36266                     COLUMBIA, TN 38401                     CLARKSVILLE, TN 37040
JOANN GARNER             Case 19-11984-CSS     Doc 36
                                        JOANN HARGETT       Filed 09/10/19   PageJOANN
                                                                                  713 JENKINS
                                                                                       of 1514
503 SOUTH JONES                         PO BOX 835                               109 PINE KNOLL DR. APT 339
WINNFIELD, LA 71483                     MELBOURNE, AR 72556                      RIDGELAND, MS 39157




JO-ANN L GOLDMAN TRUSTEE                JOANN M HODGE                            JOANN POWELL
PO BOX 190660                           7211 HILEMAN DR W/POB 523                4685 SUMMER LANE APT 6
LITTLE ROCK, AR 72219                   KATHLEEN, FL 33849                       MEMPHIS, TN 38118




JOANN REDFORD                           JOANN ROBINSON                           JOANN SENTER
169 EAST MARION ST                      1919 S. JOHN AVE                         103 AIRPORT RD
JOHNSONVILLE, SC 29555                  GONZALES, LA 70737                       FULTON, MS 38843




JOANN WILLIAMS                          JOANN WYATT                              JOANNA F. HAGAN
841 LOTUS ST                            121 OVERBY RD                            2219 4TH AVE NORTH
GREENVILLE, MS 38701                    MOUNT OLIVE, MS 39119                    PELL CITY, AL 35125




JOANNA FRENCH                           JOANNA HENDERSON                         JOANNA HOWARD
409 SOUTH JACKSON ST                    6960 83RD AVE                            81 ALLEGHENY DRIVE
CRYSTAL SPRINGS, MS 39059               PINELLAS PARK, FL 33781                  CHEROKEE VILLAGE, AR 72529-6952




JOANNA MCGEE                            JOANNA SMITH                             JOANNA WHITE
103 1/2 BARBARA ST                      1479 COUNY ROAD 2120                     4716 COUNTY AVE APT 2524
GROVETOWN, GA 30813                     PITTSBURG, TX 75686                      TEXARKANA, AR 71854




JOANNA WIGGINS                          JOANNE CROCKETT                          JOANNE D TAYLOR
6200 HWY 4                              3832 SHILOH CANAAN RD                    907 RIVER BIRCH COVE
RINGGOLD, LA 71068                      PALMYRA, TN 37142                        GREENWOOD, MS 38930




JOANNE ELLISON                          JOANNE HARGETT                           JOANNE HIGHTOWER
OWENS CIRCLE                            PO BOX 835                               208 HILLCREST DR. APT 6 G
SHILOH, GA 31826                        MELBOURNE, AR 72556                      DUBLIN, GA 31021




JOANNE HOLLAND                          JOANNE HOLMES                            JOANNE JAMES
4445 VANDYKE RD                         201 LINE CREEK RD                        213 B WEST GILMORE ST.
PARIS, TN 38242                         MORTON, MS 39117                         SENATOBIA, MS 38668




JOANNE JAMES                            JOANNE JAMES                             JOANNE NATALIE
213 B WEST GILMORE STREET               213B WEST GILMORE ST                     19205 BORZIC ROAD
SENATOBIA, MS 38668                     SENATOBIA, MS 38668                      SAUCIER, MS 39574
JOANNE TAYLOR           Case 19-11984-CSS
                                       JOANNE Doc  36
                                              VINCENT       Filed 09/10/19   PageJOANNE
                                                                                  714 ofWEBSTER
                                                                                         1514
907 RIVER BIRCH CV                      3833 MARY WEATHER TRAIL                  4318 SABLAN LN
GREENWOOD, MS 38930                     AUSTELL, GA 30106                        MILTON, FL 32583




JOAQUIN ZOLLIERCOFFER                   JOART LLC                                JOATHAN ASHLEY
9081 CR 2192                            106 SUZANNE DR                           7 BUCKBOARD TRAIL
WHITEHOUSE, TX 75791                    LONGVIEW, TX 75604                       JESUP, GA 31545




JOBAR INTERNATIONAL INC.                JOBELLE COFFEE                           JOCELYN FEUERBORN
21022 FIGUEROA ST.                      PO BOX 371                               4879 HIDDEN POND LN.
INGLEWOOD, CA 90745                     VIDALIA, GA 30475                        HARRISON, AR 72601




JOCELYN HALTER                          JOCELYN RICE                             JOCELYN STANLEY
912 SHARP ST                            912 5THH STREET SW                       850430 US 17 LOT 38
HORATIO, AR 71842                       GORDO, AL 35466                          YULEE, FL 32097




JOCELYN TOWNSEND                        JOCELYN YOUNG                            JODDRICK WILLIAMS
205 C NEW IRELAND STREET                501 N CHURCH STREET APT 20               UNKNOWN
NEWTON, MS 39345                        OKOLONA, MS 38860                        FORREST, MS 39074




JODHPURI COLLECTIONS LLC                JODI AXLEY                               JODI BRETON
260-A WALSH DRIVE                       233 AUSTIN DRIVE                         183 SPORTSMAN CLUB RD
PARSIPPANY, NJ 07054                    PORTLAND, TN 37148                       LEESBURG, GA 31763




JODI DAVIS                              JODI DAVIS                               JODI ECHOLS
1 MOONRIDGE DR.                         90 LIBERTY RD.                           1477 SUNSET DR.
WARD, AR 72176                          VILONIA, AR 72173                        GUNTERSVILLE, AL 35976




JODI GLOVER                             JODI MCGEE                               JODI TYREE
84 SABINE DRIVE                         509 EAST STREET                          889 A MURPHY RD
WHITE HALL, AR 71602                    MAMOU, LA 70554                          MERIDIAN, MS 39301




JODIE CHANEY                            JODIE JENKINS                            JODIE MCCLURE
300 KIZER RIDGE RD                      811 8TH ST                               200 WEST 8TH ST
ERIN, TN 37061                          ETOWAH, TN 37331                         SHERIDAN, AR 72150




JODIE WALKER                            JODY ARNOLD                              JODY DUKE
17 BOYD ST                              136 MERLOT DR                            2210 WOODROW ST
NEWTON, AL 36352                        LAKE CHARLES, LA 70611                   CLINTON, SC 29325
JODY JOLLY               Case 19-11984-CSS     Doc 36
                                        JODY MEELER         Filed 09/10/19   PageJODY
                                                                                  715THOMAS
                                                                                      of 1514
308 WEST MARION AVE                     324 PINE VALLEY CIRCLE                   PO BOX 695
LAKEPARK, GA 31636                      ADEL, GA 31620                           MARAE HELENA, GA 31037




JODY WILLIAMS                           JODY WILMOTH                             JOE & LESLIE FOOTE LLC
10529 STATE HIGHWAY 54 E                3179 COUNTY LINE RD                      PO BOX 351
STAR CITY, AR 71667-9937                CRYSTAL SPRINGS, MS 39059                HAMBURG, AR 71646




JOE ANDREW WALKER                       JOE BAILEY                               JOE BARGE
936 SOUTH COTTON STREET                 P.O. BOX 155                             4551 SASSAFRAS TEA RD
ANDALUSIA, AL 36420-4943                STARTEY, SC 29377                        CAMILLA, GA 31730




JOE BIRCHETT                            JOE BOLIN INC                            JOE BULLARD
255 PINE RIDGE ROAD                     9039 BROADWAY AVENUE                     2113 FERGUSON AVE
WAYNESBORO, TN 38485                    EVANSVILLE, IN 47712                     LEAKESVILLE, MS 39451




JOE BURTON                              JOE BUTLER                               JOE CARTWRIGHT, JR
1260 HENDERSON RD APT D8                975 N WILLET                             840 LITTLE JOHN RD
TUNICA, MS 38676                        MEMPHIS, TN 38107                        DUBLIN, GA 31021




JOE COLLEGE LLC                         JOE DAVIS                                JOE EARL WILLIAMS
LOU COLLEGE                             529 E FULTON                             604 PERNIES DR
5316 16TH AVE SUITE 56                  CANTON, MS 39046                         JASPER, AL 35501
BROOKLYN, NY 11204




JOE ELLISON                             JOE FRAZIER                              JOE HAMPTON
1478 KINILWOOD                          1609 GUNSTON HALL RD                     605 1ST STREET
MEMPHIS, TN 38134                       HIXON, TN 37343                          GRIDLEY, KS 66852




JOE K FAUGHT TESTAMENTARY TRUST         JOE K FAUGHT TRUST                       JOE KELLEY
1240 BRIARWOOD DR NE                    1240 BRIARWOOD DR NE                     397 HIGHWAY 356 APT 7
ATLANTA, GA 30306                       ATLANTA, GA 30306                        RIENZI, MS 38865




JOE KELLEY                              JOE LARRY SHACKELFORD                    JOE MCCARLEY
397 HWY 356 APT 7                       102C N. MAIN                             255 C CUMBERLAND ST
RIENZI, MS 38865                        RIPLEY, MS 38663                         LAMAR, AR 72846




JOE MESKER                              JOE PAM LLC                              JOE PAT HAYDON
2000 WEST 1ST AVE                                                                PO BOX 246
CORSICANA, TX 75110                                                              805 BARDSTOWN ROAD
                                                                                 SPRINGFIELD, KY 40069
JOE PEGRAM                 Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                          JOE PONCZKOWSKI                    PageJOE
                                                                                  716  of 1514
                                                                                     POWELL & ASSOC
12092 HWY 315                             167 SOUTH WESTGATE AVE.                ATTN KEVIN THOMAS
SARDIS, MS 38666                          LOS ANGELES, CA 90049                  5000 MILLER COURT EAST
                                                                                 NORCROSS, GA 30071




JOE S MOWAD FAMILY                        JOE SEABERRY                           JOE SEELEY
PROPERTIES LLC                            278 SWIFT LANE                         2040 HIGHWAY 79
PO BOX 1176                               CENTREVILLE, MS 39631                  DOVER, TN 37058
OAKDALE, LA 71463




JOE SPICER                                JOE TAPLEY                             JOE TYLER
1152 SUNSWEPT DR                          594 MCURLEY                            400 FREDRICK ST
UNION CITY, TN 38261                      WINTERVILLE, GA 30683                  SARDIS, MS 38666




JOE VICK                                  JOE WASHINGTON                         JOE WILCUTT
11244 KARO RD.                            741 CURTIS MARTIN RD                   276 HOMESTEAD LANE
BELL BUCKLE, TN 37020                     CROSSETT, AR 71635                     REMLAP, AL 35133




JOEANN THAXTON                            JOEL BIVINS                            JOEL DICKSON
4698 HWY 134 EAST APT 17                  372 RUSSELL ROAD                       410 SOUTH POOL ST
DALEVILLE, AL 36322                       DRUMMONDS, TN 38023                    AUSTIN, AR 72007




JOEL ETHRIDGE                             JOEL GARDNER                           JOEL MCCORD
243 TAYLOR ROWLAND ROAD                   3008 CHIPPEAWA DR.                     508 PLANTERS RIDGE COVE
DEXTER, GA 31019                          HOPKINSVILLE, KY 42240                 COLLIERVILLE, TN 38017




JOEL MURPHY                               JOEL ROLLING                           JOEL SMITH
1145 HARRIS RD                            147 HEARST RD.                         310 N LAYTON AVE
COLUMBIA, TN 38401                        STARKVILLE, MS 39759                   DUNN, NC 28334




JOEL THOMAS                               JOELE FRANK, WILKINSON, BRIMMER,       JOELEEN ALLEN
THE MOER COMPANY LLC                      KATCHER                                1155 COUNTY LINE RD W
2158 KINDLEWOOD DRIVE                     622 3RD AVE 36TH FL                    EASTABOGA, AL 36260
SOUTHAVEN, MS 38672                       NEW YORK, NY 10017




JOELLA CEPHAS                             JOEPAM LLC                             JOESPH MEADER
1035 CARDINAL STREET                      PO BOX 2611                            2852 BIG OAK ROAD
BATON ROUGE, LA 70807                     EDWARDS, CO 81632                      HARRISON, AR 72601




JOETTA FOSTER                             JOEVONDEL MCKENZIE                     JOEY HAIR
212 CROWE AVE APT-9                       PO BOX 472                             404 NORTH MAIN
MONROEVILLE, AL 36460                     BOSTON, GA 31626                       HOPE, AR 71801
JOEY HANN             Case      19-11984-CSS     Doc 36
                                          JOEY MARTIN         Filed 09/10/19   PageJOEY
                                                                                    717ROBERTS
                                                                                        of 1514
40 SOUTH SPRIGG                           28 HOWARD ROACH RD                       916 EAST HAPPY HOLLOW DR
CAPE GIRARDEAU, MO 63703                  BURKESVILLE, KY 42717                    CLARKSVILLE, TN 37040




JOEY TAYLOR                               JOEY TUBBS                               JOHANN BOLTON
1105 PETTITT ST                           83 SWEET LIPS RD                         1769 UPLAND RIDGE DRIVE
KENTWOOD, LA 70444                        FINGER, TN 38334                         CONYERS, GA 30012




JOHANNAH LANSING                          JOHN A COX                               JOHN AARON
15 CLEVELAND AVE                          WSR DEVELOPMENT LLC                      602 HEMPSTEAD 54
PIKEVILLE, TN 37367                       980 BEAVER DAM RD.                       HOPE, AR 71801
                                          WILLIAMSTON, SC 29697




JOHN ADAMS                                JOHN ALEWINE                             JOHN ALMAS JR
707 WHITFIELD ST                          2415 BAKERSBRIDGE ROAD                   4125 NOWLAND RD
STARKVILLE, MS 39759                      ROYSTON, GA 30662                        HIAWASSEE, GA 30546




JOHN ANDERSON                             JOHN B SANFILIPPO & SON INC              JOHN B SANFILIPPO & SON INC
914 GOWER STREET                          ATTN CURTIN O SALLEE, SALES MGR/VP       ATTN JEFFERY SANFILIPPO
MEMPHIS, TN 38122                         1703 N RANDALL RD                        1703 N RANDALL RD
                                          ELGIN, IL 60123                          ELGIN, IL 60123




JOHN B SANFILIPPO & SON INC               JOHN BAIR                                JOHN BARNETT
ATTN MICHAEL J VALENTINE, CFO             6 PALMETTO COURT                         131 OKMULGEE DR.
1703 N RANDALL RD                         LITTLE ROCK, AR 72211                    CHEROKEE VILLAGE, AR 72529
ELGIN, IL 60123




JOHN BARNETT                              JOHN BARTON                              JOHN BAUER
36 BLOOMINGTON COVE                       3919 SUSANA WAY                          1003 GENTRY CREEK RD
JACKSON, TN 38305                         MOBILE, AL 36693                         LAUREL BLOOMERY, TN 37680




JOHN BERZAS                               JOHN BETTS                               JOHN BINTZ
PO BOX 337                                POBOX 1575                               3094 STEEPLEGATE DRIVE
MAMOU, LA 70554                           HAWKINS, TX 75765                        GERMANTOWN, TN 38138




JOHN BLOUNT                               JOHN BOGAN                               JOHN BOST
8843 S. COURTLY CIRCLE                    323 MCKASKAL ST                          126 BURDIN STREET
OLIVE BRANCH, MS 38654                    MONTEZUMA, GA 31063                      ST MARTINVILLE, LA 70582




JOHN BOWEN                                JOHN BOWEN                               JOHN BOWERS
1110 BRANNEN RD                           497 EAST SWAN RIDGE CIRCLE               1406 CHARLIE JOHNSON RD
METTER, GA 30439                          MEMPHIS, TN 38122                        KERSHAW, SC 29067
                      Case
JOHN BRAMLETT MINISTERIES    19-11984-CSS     Doc 36
                                       JOHN BRIGHT         Filed 09/10/19   PageJOHN
                                                                                 718BROOKS
                                                                                     of 1514
159 COTTON RIDGE COVE                  242 GEORGE KRIK RD                       3722 RIPPLING CREEK LN
CORDOVA, TN 38018                      YAZOO CITY, MS 39194                     MEMPHIS, TN 38135-0300




JOHN BRUCE                             JOHN BURKHALTER                          JOHN C DAVIS RESIDUARY TR U/A/D 4/9/2003
1807 MAXWELL ST.                       1266 MIDDLE GROUND CHURCH RD             ATTN MARY KAY DAVIS, TTEE
AMERICUS, GA 31763                     EASTMAN, GA 31023                        16 GREENBRIAR
                                                                                NEW MADRID, MO 63869




JOHN C GRIFFIN, TRUSTEE                JOHN C MCALEER III                       JOHN C SECIA
14004 LORRAINE                         CHAPTER 13 TRUSTEE                       1431 WILLIAMS ST
ALEXANDER, AR 72002                    PO BOX 1779                              EUNICE, LA 70535
                                       MEMPHIS, TN 38101-1779




JOHN CARTER                            JOHN CHANDLER                            JOHN CHAPEK
2001 WEST HOUSTON WAY                  1200 GRAYLAKE DR                         15879 HWY 221
GERMANTOWN, TN 38139-6933              PRINCETON, LA 71067                      ENOREE, SC 29335




JOHN CLIFT                             JOHN CLYATT                              JOHN CODY
101 DOTY DR                            9783 HWY 118                             122 SOUTH GRAESER ROAD
THOMASTON, GA 30286                    TURRELL, AR 72384                        CREVE COEUR, MO 63141




JOHN COLBEY                            JOHN COOKE                               JOHN CORNER
2415A MASTIN LAKE RD                   901 GA HWY 24 APT. 3                     3249 ALTRURIA ROAD
HUNTSVILLE, AL 35810                   STATESBORO, GA 30461                     BARTLETT, TN 38134




JOHN CRIBS                             JOHN CROFTON                             JOHN CROWELL
123 EAST MLK JR DRIVE                  3104 CR 1703                             4300 NEW GETWELL RD.
HINESVILLE, GA 31313                   MALAKOFF, TX 75148                       MEMPHIS, TN 38118




JOHN CUMMINGS                          JOHN DAVID GREENHILL                     JOHN DAVID MCDONALD
126 MORLEY ROAD                        356 HWY 30 WEST                          1595 BRING CHAPEL RD
MOUNTAIN CITY, TN 37683                BALDWYN, MS 38824                        MIDDLETON, TN 38052




JOHN DAVIS                             JOHN DAVIS                               JOHN DEVILLE
18 BEULAH DRIVE                        244 BASELINE RD                          517 BOB WHITE LANE
GREENBRIER, AR 72058                   NEWBERN, TN 38059                        ALEXANDRIA, LA 71303




JOHN DICKERSON                         JOHN DOWNS                               JOHN DYER
59 EDENWOOD                            400 E JEFF DAVIS AVE                     1114 LUCAS AVE 709
JACKSON, TN 38301                      GREENWOOD, MS 38930                      SAINT LOUIS, MO 63101
JOHN EASON              Case 19-11984-CSS     Doc 36
                                       JOHN EATON          Filed 09/10/19   PageJOHN
                                                                                 719EGGLESTON
                                                                                     of 1514
6526 HACKABARNEY DR                    2460 COUNTY RD 70                        6984 REESE ROAD
BLACKSHEAR, GA 31516                   ROGERSVILLE, AL 35652                    MEMPHIS, TN 38133




JOHN EISENMAN                          JOHN ELLIOT CAGLE                        JOHN ELLIS
23 LANDS END DR                        205 LAFITTES LANDING                     RT.2 BOX 9A
GREENSBORO, NC 27408                   PASS                                     MILAN, GA 31060
                                       LAYFAYETE, LA 70508




JOHN ELLISON                           JOHN ERMAN                               JOHN EZELL
301 W. WASHINGTON, APT. 2              808 HOPE CIRCLE                          1200 EAGLE LAKE BLVD LOT
MCKENZIE, TN 38201                     MENA, AR 71953                           SLIDELL, LA 70460




JOHN F SALZMANN C/F                    JOHN FARLEY                              JOHN FERNANDEZ
FREDERICK SALZMANN U/NE/UTMA           317 EAST JOHNSON STREET                  345 CYPRESS APT 2
7319 S 155TH STREET                    BRUCE, MS 38915                          SELMER, TN 38375
OMAHA, NE 68138-7426




JOHN FLOURNOY                          JOHN FOLEY                               JOHN FORD
545 GEORGIA MOUNTAIN ROAD              1793 WELLSLEY DR                         26446 HWY 6 EAST
GUNTERSVILLE, AL 35976                 GERMANTOWN, TN 38139                     SARDIS, MS 38666




JOHN FULTON                            JOHN GARZA                               JOHN GIBBONS
828 ACADEMY PARK DR                    2754 LOMBARDY AVENUE                     14 FAIRBROOK LANE
CANTON, MS 39046                       MEMPHIS, TN 38111                        CLARKSVILLE, AR 72830




JOHN GIBSON ENTERPRISES INC            JOHN GIBSON ENTERPRISES INC              JOHN GILBERT
ATTN ADAM OLCOTT, VP                   ATTN JOHN GIBSON, PRESIDENT              308 W. PIERCE
36 ZACA LANE                           36 ZACA LANE                             CROSSETT, AR 71635
SAN LUIS OBISPO, CA 93401              SAN LUIS OBISPO, CA 93401




JOHN GRIGGS                            JOHN GRIGSBY                             JOHN GROSS
902 BROWER ST                          406 BROWN DRIVE                          401 WEST 13TH ST.
MEMPHIS, TN 38111                      PORTAGEVILLE, MO 63873                   WEST POINT, GA 31833




JOHN HAGELSTON                         JOHN HARDY                               JOHN HART
3202 ROSES RUN RD                      PO BOX 552                               108 WICK STEAD
AIKEN, SC 29801                        SULLIGENT, AL 35586                      HUEYTOWN, AL 35023




JOHN HAYS                              JOHN HENDERSON                           JOHN HENDERSON
763 ZION HILL RD                       130 BROOKFIELD DR                        CAROLYN P CARTER (WIDOW)
MENDENHALL, MS 39114                   NEWPORT, TN 37821                        708 HONEY GROVE CT.
                                                                                ANTIOCH, TN 37013
JOHN HENRY JONES          Case 19-11984-CSS     Doc 36
                                         JOHN HENSLEY       Filed 09/10/19   PageJOHN
                                                                                  720HERNDON
                                                                                      of 1514
PO BOX 115                               267 WEST FREMONT AVE                    1214 GREEN HOLLOW RUN
COMO, MS 38619-0115                      SPARTANBURG, SC 29363                   DOUGLAS, GA 31533




JOHN HERRINGTON                          JOHN HILMES                             JOHN HOLCOMB
158 OWL HEAD TRL                         511 MADDUX ST                           244 S. LIBERTY
HAZLEHURST, GA 31539                     BECKEMEYER, IL 62219                    MARIANNA, AR 72360




JOHN HOPKINS                             JOHN HOWARD                             JOHN HOWELL
2541 LAUREL VALLEY LANE                  3863 BERKSHIRE RIDGE DR.                102 WOOD DUCK COVE
LENOIR, NC 28645                         GAINESVILLE, GA 30506                   BATESVILLE, MS 38606




JOHN HUARD                               JOHN IVANITS                            JOHN IVEY
204 BARBARA AVE                          286 MOUNT CARMEL RD                     PO BOX 14071
LUVERNE, AL 36049                        ABBEVILLE, SC 29620                     EAST DUBLIN, GA 31027




JOHN JACKSON                             JOHN JAIMEZ                             JOHN JAMES FOLEY
4214 HIGH GATE                           3060 FAIRE MEADOW DRIVE                 1793 WELLSLEY DRIVE
HORNLAKE, MS 38637                       HORN LAKE, MS 38637                     GERMANTOWN, TN 38139




JOHN JAMES                               JOHN JARRETT                            JOHN JOHNSON
1509 JACKSON 18                          2203 OAKRIDGE DR                        1785 OLD MEMPHIS PIKE
NEWPORT, AR 72112                        GLADEWATER, TX 75647                    TUSCUMBIA, AL 35674-7238




JOHN JOHNSON                             JOHN JOHNSON                            JOHN JONES JR
535 1ST AVE                              600 E MARION ST                         104 COURTNEY COVE
LAWRENCEBURG, TN 38464                   SHELBY, NC 28150                        SENATOBIA, MS 38668




JOHN JONES                               JOHN JONES                              JOHN JONES
107 WAGES ROAD                           30602 STEPHEN DR.                       PO BOX 115
BRUNSWICK, GA 31520                      DENHAM SPRINGS, LA 70726                COMO, MS 38619




JOHN K ALEXANDER                         JOHN KELLEY JR                          JOHN KEMP
752 WIN WEST CROSSING                    PHARMACY CANDIDATE                      PO BOX 1021
AUBURN, GA 30011                         10620 PALMETTO AVENUE                   ST FRANCISVILLE, LA 70775
                                         JACKSONVILLE, FL 32226




JOHN KETTELHAKE                          JOHN KINTON                             JOHN KIRKLAND
464 EDY RD                               7248 KOTTING LANE DRIVE                 121 EDWARD WAY
AMITE, LA 70422                          FAIRVIEW, TN 37062                      NEWPORT, TN 37821
JOHN LANGFORD            Case 19-11984-CSS     Doc 36
                                        JOHN LAX             Filed 09/10/19   PageJOHN
                                                                                   721LEBLANC
                                                                                       of 1514
503 BELVEDERE AVENUE                    4265 THORPE DR                            8231 PRINCETON SQ BLVD 71
WEST POINT, MS 39773                    MASON, TN 38049                           JACKSONVILLE, FL 32207




JOHN LEE                                JOHN LINDSEY                              JOHN LITCHFIELD
807 GREEN MEADOWS                       1700 14TH AVENUE NORTH                    716 AZAKEA HILLS APTS
BEEBE, AR 72012                         BIRMINGHAM, AL 35201                      MONTGOMERY, AL 36117




JOHN LOCKLIEAR                          JOHN LOONEY                               JOHN M POLLARD
706 THORNTREE RD                        3415 RIVER TERRACE DRIVE                  PO BOX 121
SALTERS, SC 29590                       BIRMINGHAM, AL 35223                      COLUMBIA, LA 71418-0121




JOHN M. SAWYER                          JOHN MABRY                                JOHN MAI
MONROE COUNTY COURTHOUSE                2708 BUFORD ST                            12825 KING JOHN PLACE
MONROEVILLE, AL 36460                   MUSKOGEE, OK 74401                        BATON ROUGE, LA 70815




JOHN MALATESTA                          JOHN MASON                                JOHN MATHIS
PO BOX 573                              345 JEKYLL ROAD                           6 HOLLOWAY RD.
FLORA, MS 39071-0573                    JESUP, GA 31545                           LEBANON, TN 37090




JOHN MATTHEWS                           JOHN MAUFFRAY                             JOHN MAXWELL
3120 MORNING VIEW DR                    15 DYLE LANE                              100 MAXWELL DR
MEMPHIS, TN 38118                       PICAYUNE, MS 39466                        QUITMAN, GA 31643




JOHN MAY                                JOHN MAYO                                 JOHN MCDONALD
83 MADALYN COURT                        2264 TOWN ROCKPORT RD                     687 OLD MACON RD
DANIELSVILLE, GA 30633                  MC COOL, MS 39108                         DUBLIN, GA 31021




JOHN METOYER                            JOHN MEYERS                               JOHN MILLAGE
PO BOX 1081                             1506 SHAGBARK TRL                         1608 SOUTH GRAND APT 2
COUSHATTA, LA 71019                     MURFREESBORO, TN 37130                    MONROE, LA 71201




JOHN MILLER                             JOHN MILLER                               JOHN MORGAN JR
122 SOUTH LOUISVILLE STREET             727 WEST MCKINLEY AVENUE                  406 WHITE CREST WAY
ACKERMAN, MS 39735                      HAUGHTON, LA 71037                        PICKENS, SC 26971




JOHN MOSER                              JOHN MULRANEY                             JOHN NALLEY
238 AKINS                               3849 JACKSON ROAD                         1002 W CHURCH ST
LA FAYETTE, GA 30728                    MORVEN, GA 31638                          WEST CITY, IL 62812
JOHN NICHOLAS           Case 19-11984-CSS     Doc 36
                                       JOHN NICHOLSON     Filed 09/10/19   PageJOHN
                                                                                722NICKELSON
                                                                                    of 1514
12882 WEBB RD                           2662 STAPLETON DRIVE                   142 WAHALA DRIVE
PEA RIDGE, AR 72751                     DONALSONVILLE, GA 39845-6812           CARTHAGE, NC 28327




JOHN NOE                                JOHN NUNEZ                             JOHN OLDOM
1723 NORTHFIELD DR                      402 W ELM                              404 WILLIAMS DR
SOUTHAVEN, MS 38671                     PRESCOTT, AR 71857                     BENNETTSVILLE, SC 29512




JOHN OWENS                              JOHN P ANTHONY                         JOHN PALMER
848 US HWY 195 LOT 66                   DBA PROFESSIONAL STEAM                 148 POPLAR SPRINGS RD
LEESBURG, GA 31763                      CLEANING                               MENDENHALL, MS 39114-9046
                                        5180 MEADOW POINT
                                        SOUTHAVEN, MS 38672



JOHN PARKER                             JOHN PARKER                            JOHN PAUL MATHES CLERK
503 GREENFIELD DRIVE                    51 CARDINAL RIDGE                      900 EAST ELK AVE
DUNN, NC 28334                          JEFFERSON, GA 30549                    STE 906
                                                                               ELIZABETHTON, TN 37643




JOHN PITTS                              JOHN POLLARD                           JOHN PUGH
506 BROOKWOOD APT 01                    PO BOX 121 201 DAVE RD                 413 ALLEN DRIVE
DUBLIN, GA 31027                        COLUMBIA, LA 71418                     DUBLIN, GA 31021




JOHN R DAILEY                           JOHN R REEVES                          JOHN RAGLAND
60 WILLMOORE CIRCLE                     555 TOMBIGBEE ST STE 107               614 CIRCLE LANE
CAMDEN, AL 36726                        JACKSON, MS 39201                      STUTTGART, AR 72160




JOHN REDIKER                            JOHN RENFROE                           JOHN RENFROE
3128 E BEAVERDAM RD                     3013 BOWMAN TOWN ROAD                  3013 BOWMANTOWN RD
CENTERVILLE, TN 37033                   COLDWATER, MS 38618                    COLDWATER, MS 38618




JOHN REYNOLDS                           JOHN RITCHIE                           JOHN ROBERTS
98 REYNOLD S LANE                       500 SHEEP PASTURE RD                   1715 BROOME ST.
MONTICELLO, MS 39654                    MURPHY, NC 28906                       SUMTER, SC 29154




JOHN ROGERS                             JOHN RUSHING                           JOHN RUSSEL
3706 SALEM CEMENTARY RD                 714 SOUTH MAPLE ST.                    118 POINCIANA DRIVE
LONOKE, AR 72086                        HARRISON, AR 72601                     JACKSON, MS 39211




JOHN SANDERS                            JOHN SCHAFF                            JOHN SCOGGINS
4010 ANDERSON ST                        29679 SPRING BRANCH RD W               208 NORTH MAIN STREET
MILAN, TN 38358                         ELBERTA, AL 36530                      LAFAYETTE, GA 30728
JOHN SHELL              Case 19-11984-CSS     Doc 36
                                       JOHN SIMS            Filed 09/10/19   PageJOHN
                                                                                  723SMILLIE
                                                                                      of 1514
54 SOUTH INGLESIDE ST                  1601 OAK DRIVE                            621 NEVADA 64
NEWTON, AL 36352                       BAINBRIDGE, GA 39819                      PRESCOTT, AR 71857




JOHN SMITH                             JOHN SMYTON                               JOHN SNOW
412 W COOPER ST                        967 IRON CITY RD                          1148 WALLER AVE
RIPLEY, MS 38663-1511                  ANNISTON, AL 36207                        BOSSIER CITY, LA 71112




JOHN STANFORD                          JOHN STEORTZ                              JOHN STRINGER
179 WALKER ROAD                        2001 MCKEITHEN DRIVE                      99 ROCKY TOP RD
RAYLE, GA 30660                        ALEXANDRIA, LA 71303                      MAYFLOWER, AR 72106




JOHN SYKES                             JOHN T HALL                               JOHN T NOWLIN
110 SYKES RD                           PO BOX 389                                111 ASHELY 391
TILLATOBA, MS 38961                    NETTLETON, MS 38858                       CROSSETT, AR 71635




JOHN T PRICE CUST                      JOHN TANNER                               JOHN TAYLOR
WILLIAM THOMAS PRICE                   1205 EDGEWOOD DRIVE                       204 MEMORY LANE
UNIF GIFT MIN ACT TN                   DUBLIN, GA 31021                          MCLEANSBORO, IL 62859
RURAL ROUTE 420 292 STATE
HUMBOLDT, TN 38343



JOHN TAYLOR                            JOHN TERRY                                JOHN THOMPSON
210 S. HANCOCK STREET                  51 ASHLEY OAKES DRIVE                     3800 HWY 431
MCLEANSBORO, IL 62829                  ROME, GA 30165                            COLUMBIA, TN 38401




JOHN THOMPSON                          JOHN THRELKELD                            JOHN THRELKELV
431 PARKSIDE CIRCLE                    1913 S. MARKET ST                         1913 SOUTH MARKET STREET
LEBANON, TN 37087                      BENTON, AR 72015                          BENTON, AR 72015




JOHN TISON                             JOHN TRAHAN                               JOHN TREVINO
705 OLD DALTON RD N E                  106 MARIE ST                              120 E 4TH ST
ROME, GA 30165                         CHURCH POINT, LA 70525                    KERSHAW, SC 29067




JOHN TUCKER                            JOHN TUCKER                               JOHN TURNER
                                       5177 STINSON CEMETERY RD                  553 NONCONNAH ROAD
                                       MERIDIAN, MS 39301                        MEMPHIS, TN 38109




JOHN VANCE                             JOHN VANZANT                              JOHN VAUGHN
747 POWELL ST                          4300 N GETWELL RD                         100 SUSAN AVE
COLDWATER, MS 38618                    MEMPHIS, TN 38118                         HONEA PATH, SC 29654
JOHN VESPER             Case 19-11984-CSS
                                       JOHN W.Doc 36
                                              DOWNS         Filed 09/10/19   PageJOHN
                                                                                  724WATLEY
                                                                                      of 1514
218 CANDI LANE                         400 E. JEFF DAVIS AVE.                    531 MAIN ST.
RENTZ, GA 31075                        GREENWOOD, MS 38930                       RAYLAND, AL 35131




JOHN WEATHERFORD                       JOHN WEBSTER                              JOHN WEST
221 NORTH 6TH ST                       18 UPPER RIVERDALE RD                     1224 LOCUST
KINDER, LA 70648                       RIVERDALE, GA 30274                       TEXARKANA, AR 71854




JOHN WHALEY                            JOHN WHITE                                JOHN WINN
302 E PALM ST                          106 KENNETH DR                            6875 FRIENDSHIP LANE
STAR CITY, AR 71667                    DUBLIN, GA 31021                          LYLES, TN 37098




JOHN WINN                              JOHN WONG                                 JOHN WRIGHT
6875 FRIENDSHIP LN                     26 BONDA DRIVE                            13018 HWY 64 EAST
DECEASED-(BRENDA GERDON)               GREENVILLE, MS 38701                      TYLER, TX 75707
LYLES, TN 37098




JOHN YOUNG                             JOHN YOUNG                                JOHN-ALLEN COPELAND
27 WHITETAIL LANE                      68 WEST PATTEN AVE                        112 BEACON HILL RD
CRAWFORD, GA 30630                     LAKELAND, GA 31635                        PINEVILLE, LA 71360




JOHNANNA COX                           JOHNANNA ROMO                             JOHNATHAN BEASLEY
504 ELMWOOD DR                         407 EAST G ST                             321 WISE ST APT 36
SPARTA, TN 38583                       RUSSELLVILLE, AR 72801                    YAZOO CITY, MS 39194




JOHNATHAN CORTRIGHT                    JOHNATHAN DAVIS                           JOHNATHAN DAVIS
1907 ALDRIDGE ST                       105 SAGEWOOD LN                           7515 SPLIT RAIL COVE
JONESBORO, AR 72401                    RUSSELLVILLE, AR 72802                    MEMPHIS, TN 38125




JOHNATHAN GREER                        JOHNATHAN HELMS                           JOHNATHAN HICKS
123 EAST MLK JR DRIVE                  314 B BRAKE STREET                        207 SFC 903
HINDESVILLE, GA 31313                  WARRIOR, AL 35180                         GOODWIN, AR 72340




JOHNATHAN HINDMAN                      JOHNATHAN JEFFREYS                        JOHNATHAN LEPORE
220CO RD 770                           1404 SIPSEY FORK RD                       2805 COUNTY RD 92
CEDAR BLUFF, AL 35959                  DETROIT, AL 35552                         FYFFE, AL 35971




JOHNATHAN LOCKETT                      JOHNATHAN MCDANIEL                        JOHNATHAN MCMILLAN
654 REYNOLDS AVE                       1547 CANE MILL ROAD                       26157 HIGHWAY 12 EAST
ELBA, AL 36323                         DOERUN, GA 31744                          MC COOL, MS 39108
JOHNATHAN MILES           Case 19-11984-CSS    DocMORRIS
                                         JOHNATHAN 36 Filed 09/10/19   PageJOHNATHAN
                                                                            725 of 1514
                                                                                     NOAH
533 BEARD VALLEY RD                      107 CLINTON BLVD.                 1507 TIPTON RD
MAYNARDVILLE, TN 37807                   CLINTON, MS 39056                 LINCOLN, AL 35096




JOHNATHAN STALLWORTH                     JOHNATHAN STEWART                 JOHNATHAN STEWART
1417 EAST ROOSEVELT AVE                  580 SINGLE ST                     580 SINGLETON ST
ALBANY, GA 31705                         CANTON, MS 39046                  CANTON, MS 39046




JOHNATHAN THOMAS                         JOHNATHAN THOMPSON                JOHNATHAN TURNER
921 KING ARTHUR DR                       706 N MAGNOLIA AVE LOT C          211 COOPER AVE
MIDLOTHIAN, TX 76065-5432                ANDREWS, SC 29510                 JONESBORO, LA 71251




JOHNATHAN UTLEY                          JOHNATHAN WILLIAMS                JOHNATHON BELFLOWER
2226 GLADYS                              9673 PRICHARD RD                  215 ROLLING HILLS RD
KENNETT, MO 63857                        TUNICA, MS 38676                  JOHNSONVILLE, SC 29555




JOHNATHON BRIMER                         JOHNATHON ROGERS                  JOHNATHON SCHUBERT
2125 RUSSENBERGER RD                     1570 METHODIST ST                 11 LANDSBURG ROAD
LITTLE ROCK, AR 72206                    CARLYLE, IL 62231                 GLENWOOD, GA 30428




JOHNAYE HENDERSON                        JOHNCLIFFORD BOGGS                JOHNEE SIMMONS
3171 MARION DUNBAR                       15341 CROSSVILLE HWY              115 HUNTINGTON DRIVE
JACKSON, MS 39206                        MONTEREY, TN 38574                MONROE, LA 71202




JOHNENE THAMES                           JOHNESHIA SQUARE                  JOHNESTER MCCOY
1119 E. COLLEGE AVE.                     4915 LONGSTREET PL                6647 KENTBROOK DR.
WIGGINS, MS 39577-3334                   BOSSIER, LA 71112                 HORNLAKE, MS 38637




JOHNETTA L. HUGHES                       JOHNI ANDERSON                    JOHNIE DEHAY
609 CURMPTON DR SW                       321 MT. ASH DR                    50 BRICKLE ST
BESSEMER, AL 35022                       HAUGHTON, LA 71037                BAMBERG, SC 29003




JOHNNA ARNOLD                            JOHNNA JOHANSON                   JOHNNIE B. WEEKS JR.
1161 WEST MAIN ST                        947 BROADWAY ST.                  4002 CARTON ST.
HENDERSON, TN 38340                      DAYTON, TN 37321                  VIDALIA, LA 71373




JOHNNIE CHARLES                          JOHNNIE CORRETTI                  JOHNNIE DAVIS
347 KILGORE RD                           229 SHERIDAN LANE                 260 BELHAVEN
PLAIN DEALING, LA 71064                  BIRMINGHAM, AL 35216              GREENVILLE, MS 38701
JOHNNIE E WIMBERLEY & Case      19-11984-CSS
                                          JOHNNIEDoc 36
                                                 GOOCH         Filed 09/10/19   PageJOHNNIE
                                                                                     726 ofL 1514
                                                                                             & IVA P CORETTI
DAVID E WIMBERLEY JT TEN                  1409 BLAIR ST                              229 SHERIDAN LANE
2111 CREEKWOOD DR                         JACKSON, MS 39202                          BIRMINGHAM, AL 35216
MURRAY, KY 42071-2793




JOHNNIE MCCALEB                           JOHNNIE NICHOLES                           JOHNNIE OPPER
127 BRANTLEY CIRCLE                       1881 GROANING ROCK ROAD                    421 N MAGNOLIA ST
INDIANOLA, MS 38751                       COMMERCE, GA 30530                         NEWPORT, AR 72112




JOHNNIE PEEVY                             JOHNNIE SHAVERS                            JOHNNIE STEVENS
515 5TH STREET                            614 SOUTH MAIN ST.                         PO BOX 534
JONESBORO, LA 71251                       BRINKLEY, AR 72021                         POTTS CAMP, MS 38659




JOHNNIE T DEL ROSARIO &                   JOHNNIE WILLIAMS                           JOHNNY B. COX JR.
ANTHONY A DEL ROSARIO JT TEN              181 RICHARDS CHAPEL RD                     331 13TH PLACE
1560 LIGHTWOOD CV                         COVINGTON, GA 30016                        PLEASANT GROVE, AL 35127
MEMPHIS, TN 38134-7426




JOHNNY BEVERITT                           JOHNNY BYRNES                              JOHNNY CARMACK
92 O-QUINN RD                             124 MAPLEWOOD DR                           709 WOODHAVEN DR
TIFTON, GA 31794                          HAUGHTON, LA 71037                         OPP, AL 36467




JOHNNY CARROLL JR                         JOHNNY CARROLL SR                          JOHNNY CHAMBERS
C/O JOHNNY CARROLL SR                     4143 OLD HIGHWAY 64                        341 SCHOOL STREET
4143 OLD HIGHWAY 64                       CRAWFORDSVILLE, AR 72327-2008              RISING FAWN, GA 30738-4821
CRAWFORDSVILLE, AR 72327-2008




JOHNNY COATES                             JOHNNY ESKRIDGE                            JOHNNY FORT
49 N EASTMAN AVE                          7646 MINERAL CREST S                       215 GLENNDALE CIRCLE
MCRAE, GA 31055                           MEMPHIS, TN 38125                          ABERDEEN, MS 39730




JOHNNY FRIOU                              JOHNNY GRAY                                JOHNNY GRAY
PO BOX 368                                1286 RYAN WOOD AVE                         1286 RYANWOOD AVE
CENTERVILLE, LA 70522                     MEMPHIS, TN 38116                          MEMPHIS, TN 38116




JOHNNY H MITCHELL                         JOHNNY H. BURNS                            JOHNNY HARRELL
1408 W 22ND STREET                        1703 FAIRWAY                               8004 CHARLESTON DR
STUTTGART, AR 72160-6412                  WEST MEMPHIS, AR 72301                     SOUTHAVEN, MS 38671




JOHNNY HOUSTON                            JOHNNY LOWERY                              JOHNNY MAE MCCALEB
914 E. UNITY                              18 BEECHTREE LANE                          127 BRANTLY CIRCLE
PARAGOULD, AR 72450                       SPRUCE PINE, NC 28777                      INDIANOLA, MS 38751-3703
JOHNNY PHILLIPS          Case 19-11984-CSS
                                        JOHNNYDoc  36
                                              PHILLIPS       Filed 09/10/19   PageJOHNNY
                                                                                   727 ofRAY
                                                                                           1514
                                                                                             DOLAN
14616 ARKABUTLA RD                       14616 ARKABUTLA                          225 MCMANUS ROAD
COLDWATER, MS 38618                      COLDWATER, MS 38618                      MONTICELLO, AR 71655




JOHNNY RUSSELL                           JOHNNY SKEESE                            JOHNNY SPENCER
433 RAY ST                               836 CASTLE STREET                        222 ARBOR CIRCLE
DUBLIN, GA 31021                         MONTICELLO, KY 42633                     JACKSON, MO 63755




JOHNNY STUCKLEY                          JOHNNY TAYLOR                            JOHNNY TEMPLE
8513 WEMBERLEY COVE                      1202 2ND AVENUE SW                       1501 WOODLAND POINT DRIVE
MEMPHIS, TN 38125                        CULLMAN, AL 35055                        NASHVILLE, TN 37214




JOHNNY TURNER                            JOHNNY WALLACE                           JOHNNY WASHINGTON
34 HIGHLAND DR                           805 E. FRANKLIN ST.                      668 SOMERSET DR
WATER VALLEY, MS 38965                   DEMOPOLIS, AL 36732                      EAST DUBLIN, GA 31027




JOHNNY WOOTEN                            JOHNNY ZAMARRIPA                         JOHNNYS FINE FOODS INC
184 SHAMROCK AVE                         23609 HIGHWAY 175                        ATTN KEVIN RUDA, CEO
CLINTON, SC 29325                        PELICAN, LA 71063                        319 E 25TH ST
                                                                                  TACOMA, WA 98421




JOHNNYS FINE FOODS INC                   JOHNNYS FINE FOODS INC                   JOHNNYS SIGNATURE INC
ATTN RITA CLEMENTS                       ATTN TIMGREGORY, PRESIDENT               ATTN JOE FERRAGINA, PRESIDENT
319 E 25TH ST                            319 E 25TH ST                            123 DEERCREST CIR
TACOMA, WA 98421                         TACOMA, WA 98421                         FRANKLIN, TN 37069




JOHNNYS SIGNATURE INC                    JOHNSON & JOHNSON SALES &                JOHNSON & JOHNSON
ATTN JOE FERRAGINA, PRESIDENT            LOGISTICS COMPANY LLC                    199 GRANDVIEW RD
50 W 34TH ST, STE 9A10                   23 ORCHARD RD                            SKILLMAN 85580
NEW YORK, NY 10001                       SKILLMAN, NJ 08558




JOHNSON & JOHNSON                        JOHNSON BATTERY CO. INC.                 JOHNSON CHANDLER
199 GRANDVIEW RD                         6487 US HWY 19                           656 BANKLEY CIRCLE
SKILLMAN, NJ 08558                       ZEBULON, GA 30295                        ALABASTER, AL 35007




JOHNSON CITY FIRE                        JOHNSON CITY POLICE                      JOHNSON CITY PRESS
DEPARTMENT                               DEPARTMENT                               204 W MAIN STREET
505 E. MAIN ST.                          601 EAST MAIN ST                         JOHNSON CITY, TN 37604
JOHNSON CITY, TN 37601                   JOHNSON CITY, TN 37605




JOHNSON CITY UTILITY SYSTEM              JOHNSON CITY UTILITY SYSTEM              JOHNSON CO TRUSTEE
601 E. MAIN STREET                       PO BOX 2386                              222 W MAIN ST
JOHNSON CITY, TN 37601                   JOHNSON CITY, TN 37605                   MOUNTAIN CITY, TN 37683
JOHNSON CO TRUSTEE        Case 19-11984-CSS    Doc
                                         JOHNSON    36 Filed
                                                 CONTROLS FIRE 09/10/19     PageJOHNSON
                                                                                 728 of COUNTY
                                                                                        1514 TREASURER
PO BOX 22                                 PROTECTION LP                         215 2 MAIN ST
MOUNTAIN CITY, TN 37683                   4700 EXCHANGE CT STE 300              CLARKSVILLE, AR 72830
                                          BOCO RATON, FL 33431-7614




JOHNSON COUNTY TREASURER                  JOHNSON DISTRIBUTING AB COMPANY       JOHNSON DISTRIBUTING COMPANY
PO BOX 794                                ATTN RICHARD JOHNSON                  ATTN RICHARD JOHNSON
CLARKSVILLE, AR 72830                     4571 N VALDOSTA RD                    4571 N VALDOSTA RD
                                          VALDOSTA, GA 31602                    VALDOSTA, GA 31602




JOHNSON ELECTRONIC                        JOHNSON EQUIPMENT CO                  JOHNSON MOTOR POOL
SYSTEMS INC                               13766 BETA RD                         8609 HWY 51
PO BOX 276                                PO BOX 802009                         COLDWATER, MS 38618
2126 HWY 41 SOUTH                         DALLAS, TX 75380-2009
CORDELE, GA 31010-0276



JOHNSON, JIMMY D                          JOHNSON, RICHARD T & BARBARA O        JOHNTAVIOUS SMITH
5840 MILLEN HWY                           C/O DIXIE PLAZA SHOPPING CENTER       15 COTTONTAIL WAY WEST
SYLVANIA, GA 30467                        ATTN RICHARD JOHNSON                  PURVIS, MS 39475
                                          PO BOX 2152
                                          NATCHITOCHES, LA 71457



JOHNTRAVIUS OLIVER                        JOINER HARDWARE & FURNITURE INC       JOINER HARDWARE AND
12A 15TH TERRACE NE                       PO BOX 338                            12 THIRD AVE
BIRMINGHAM, AL 35215                      GLENWOOD, GA 30428                    PO BOX 338
                                                                                GLENWOOD, GA 30428




JOINTLY OWNED NATURAL GAS                 JOLENE LEWIS                          JOLLODIE WILLIAMS
200 DUNBAR RD                             62 PINE RD.                           5425 CLINTON BLVD
BYRON, GA 31008-7075                      NEEDHAM, AL 36915                     JACKSON, MS 39209




JOLLY TOYS MANUFACTURING CO LTD           JOLLY TOYS MFG CO LTD                 JON BARFOOT
ATTN DANNY LAU, DIR                       RM 5 4/F YIP FUNG IND BLD             320 STANLEY STREET
RM 08, L1/FL, MIRROR TOWER                NO 7 SHEUNG HEI ST                    OPP, AL 36467
61 MODY RD, TSIMSHATSUI E                 SAN PO KONG
KOWLOON, HONG KONG HONG KONG              HONG KONG HONG KONG



JON DAVLER INC                            JON GESELL                            JON LENZ
ATTN DAVID SHEEN, PRESIDENT               3817 OLD STEWART RD                   1003 GA HWY 18 E
13324 E VALLEY BLVD                       TENNESSEE RIDGE, TN 37178             GRAY, GA 31032
LA PUENTE, CA 91746




JON PAPA                                  JON PAUL SIDES                        JON VILI
1920 ALFRED LN LOT 145                    607 COUNTY HIGHWAY 164                8101 HWY 41
BOSSIER CITY, LA 71112                    BRILLIANT, AL 35548                   RINGGOLD, GA 30736




JONAH KNIGHT                              JONAH WHITE                           JONATHAN ADAMS
901 CR 227                                209 UNION ST                          523 CABIN CREEK DR
TIPLERSVILLE, MS 38674                    MARKED TREE, AR 72365                 CLEVELAND, GA 30528
JONATHAN ATKINSON       Case 19-11984-CSS    Doc
                                       JONATHAN   36 Filed 09/10/19
                                                BARNETT               PageJONATHAN
                                                                           729 of 1514
                                                                                   BEASLEY
85 JACKSON RD                          2051 POPLAR SPRINGS ROAD           10641 COUNTY ROAD 9
LAKE CITY, AR 72437                    WHITE BLUFF, TN 37187              MILLPORT, AL 35576




JONATHAN BEATTY                        JONATHAN BESS                      JONATHAN BILLUPS
1276 SWISS PINE LAKE DRIVE             56 JUDY STREET                     49 WORTHINGTON AVE APT 49
SPRUCE PINE, NC 28777                  DALEVILLE, AL 36322                ROLLING FORK, MS 39159




JONATHAN BOHANAN                       JONATHAN BROWN                     JONATHAN CHASTAIN
28 KIMBALL COVE RD                     1703 HILLTOP DR.                   25 HARRIS STREET
KIMBALL, TN 37347                      RUSSELLVILLE, AR 72802             CONCORD, GA 30206




JONATHAN CUMMINS                       JONATHAN DAVIS                     JONATHAN DAVIS
429 SPRINGFIELD AVE                    40 CR 192                          PO BOX 1102
EUTAW, AL 35462                        IUKA, MS 38852                     ST FRANCISVILLE, LA 70775




JONATHAN DEAN                          JONATHAN DESALLE                   JONATHAN DESALLES
226 ROCK HILL                          4407 TWIN POST RD                  UNKNOWN
COCHRAN, GA 31014                      DALLAS, TX 75244                   LITTLE ROCK, AR 72201




JONATHAN FRAZIER                       JONATHAN FREDERICK                 JONATHAN GALBRAITH
704 CEDAR DRIVE                        1201 HORRIDGE STREET               6100 HOLLY TREE DR APT 1
HEBER SPRINGS, AR 72543-3502           VINTON, LA 70668                   TYLER, TX 75703




JONATHAN GREER                         JONATHAN HARRIS                    JONATHAN HERRING
123 E MLK DRIVE                        2650 1ST STREET                    206 SEMINARY STREET
HINESVILLE, GA 31313                   TRAFFORD, AL 35172                 WARREN, AR 71671




JONATHAN HOLT                          JONATHAN HOPPER                    JONATHAN HUBANKS
1064 GA HWY 56S APT31                  445 BLYTHE                         2028 BRECON DRIVE
SWAINSBORO, GA 30401                   WATSON, AR 71674-9602              JACKSON, MS 39211




JONATHAN HUNT                          JONATHAN JONES                     JONATHAN JONES
253 BURGESS DRIVE                      250 SOUTH ASHLAR                   433 CEDAR STREET
GREENWOOD, SC 29646                    WEST HELENA, AR 72390              PETAL, MS 39465




JONATHAN KING                          JONATHAN KOGUT                     JONATHAN KRAMER
1106 N 24TH STREET                     1966 HWY 20                        103 CHILDS RD.
VAN BUREN, AR 72956                    ABBEVILLE, SC 29620                PIEDMONT, SC 29673
JONATHAN LANDON          Case   19-11984-CSS    Doc
                                          JONATHAN    36
                                                   LILES      Filed 09/10/19   PageJONATHAN
                                                                                    730 of 1514
                                                                                            LOSEY
1693 E HIGHWAY 30 LOT 60                  16 SOUTHSHORE CIR                        1877 DARTMOUTH DRIVE
GLENWOOD, GA 30428                        MAUMELLE, AR 72113                       MIDDLEBURG, FL 32068




JONATHAN LOWIE                            JONATHAN LUNA                            JONATHAN MARLER
138 PLANER ST                             204 LAKEVIEW DRIVE                       71 FALCON WAY APT 72
WRENS, GA 30833                           SYLVESTER, GA 31791                      MONTEVALLO, AL 35115




JONATHAN MATTHEWS                         JONATHAN MCBEE                           JONATHAN MCCORMICK
615 W.9TH ST.                             5747 HWY 8 WEST                          4614 APPLESTONE ST
COLUMBIA, TN 38401                        MENA, AR 71953                           MEMPHIS, TN 32011




JONATHAN MURPHY                           JONATHAN NICHOLS                         JONATHAN PARKER
1105 TAMARIND STREET                      310 WALL STREET                          302 PATTON LANE
HARRISON, AR 72601                        MOUNT PLEASANT, TN 38474                 BATESVILLE, MS 38606




JONATHAN REGISTER                         JONATHAN RIGGS                           JONATHAN RIVERA-MERCADO
803 HARTLEY ROAD                          185 SUNRISE LN                           1533 WANDA ST
DUBLIN, GA 31021                          PICKENS, SC 29671                        MEMPHIS, TN 38111




JONATHAN RODERICK                         JONATHAN SANDERS                         JONATHAN STAFFORD
7205 BIRCH BARK DR                        726 CHURCH RD                            120 RIDGE PARK DRIVE
FAIRVIEW, TN 37062                        GADSDEN, AL 35904                        BIRMINGHAM, AL 35216




JONATHAN STREET                           JONATHAN STUART                          JONATHAN STUBBLEFIELD
2153 STONE STREAM                         120 JERRY BOATNER PK 3-307               103 LIVE OAK LANE
CORDOVA, TN 38016                         MT PLEASANT, TX 75455                    BRANDON, MS 39047




JONATHAN SWEAT                            JONATHAN TEAL                            JONATHAN THESING
209 CUTLER RD                             260 MCDOW ROAD                           8206 ABBOTTSGATE LANE
EAST DUBLIN, GA 31027                     COLUMBIANA, AL 35051                     CHARLOTTE, NC 28269




JONATHAN THOMAS                           JONATHAN THOMPSON                        JONATHAN TUCK
6525 LOST OAK DR APT 24                   11411 SHOAL CREEK RD                     103 ISSAC LANE
MEMPHIS, TN 38115                         ASHVILLE, AL 35953                       HAZEL GREEN, AL 35750




JONATHAN WARD                             JONATHAN WELLS                           JONATHAN WHITE
307 RIDGE RD                              81 CHARLIE WELL ROAD                     1501 E REED RD APT 6-H
CASTOR, LA 71016                          CASA, AR 72025                           GREENVILLE, MS 38703
JONATHAN WINTERBOTTOMCase      19-11984-CSS    Doc
                                         JONATHAN   36 Filed 09/10/19
                                                  WRIGHT                     PageJONATHON
                                                                                  731 of 1514
                                                                                          DUNLAP
1081 FISHING CREEK RD                    995 HWY 29                              111 CRAPPIE CIR
LUMBER CITY, GA 31549                    REDBAY, AL 35582                        GUNTOWN, MS 38849




JONATHON GAILLARD                        JONATHON HOLLEY                         JONATHON KEE
306 CRESCENT DRIVE APT 2                 413 MILLER RD                           7118 GLENHAVEN DR
DUBLIN, GA 31021                         WHITE OAK, TX 75693                     FAIRVIEW, TN 37062




JONATHON MERRITT                         JONATHON MILLS                          JONATHON MONTGOMERY
16TH STREET APT J-4                      904 5TH AVENUE                          706 W LAKESHORE DR
MERIDIAN, MS 39301                       HALEYVILLE, AL 35565                    BENTON, LA 71006




JONATHON PUGH                            JONATHON WILLIAMS                       JONAYSIA PARKER
17172 CEDAR SPRINGS RD LOT 3             407 NORTH RAINBOW DR                    670 SAWMILL ROAD
BLAKELY, GA 39823                        WHITEHOUSE, TX 75791                    AMITE, LA 70432




JONCHRISTOPHER MILLER                    JONEA SAVOIE                            JONELL BUTLER
122 SPRINGHILL DR                        136 CHACHERE RD LOT 3                   3912 HILLMONT DR
MENDENHALL, MS 39114                     CHURCH POINT, LA 70525                  BATON ROUGE, LA 70814




JONELL CHAFFIN                           JONES AIRLINE LLC                       JONES AUTOMATIC SPRINKLER INC
122 JESSICA LANE                         C/O MR EDWIN JONES                      426 SOUTHERFIELD ROAD
PINEVILLE, LA 71477                      6118 RIVER RD                           AMERICUS, GA 31719
                                         SHREVEPORT, LA 71105-4834




JONES BROS PROPERTIES LLC                JONES BROS PROPERTIES LLC               JONES CANDICE
ATTN BARRY JONES OR TERRI HOLDER         ATTN TERRI HOLDER, DIR OF DEVELOPMENT   310 SANDY LEVEL CHURCH ROAD
409 COLLEGE ST                           409 COLLEGE ST                          BOSTIC, NC 28018
BOWLING GREEN, KY 42101                  BOWLING GREEN, KY 42101




JONES CO TAX COMMISSIONER                JONES CO TAX COMMISSIONER               JONES CO TAX COMMISSIONER
166 INDUSTRIAL BLVD                      PO BOX 417                              PO BOX 417
GRAY, GA 31032                           GRAY, GA 31032                          GRAY, GA 31032-0147




JONES DISTRIBUTERS INC                   JONES DISTRIBUTERS INC                  JONES DISTRIBUTORS INC
ATTN CHRIS JONES, VP                     ATTN ED JONES, PRESIDENT                ATTN ED JONES, PRESIDENT
110 SILVERLEAF TRL                       110 SILVERLEAF TRL                      110 SILVERLEAF TRL
WEST MONROE, LA 71292                    WEST MONROE, LA 71292                   WEST MONROE, LA 71292




JONES NATURALS HOLDINGS LLC.             JONES PATTEN AIRLINE                    JONES PATTEN AIRLINE
4960 28TH AVE.                           ATTN ALLEN JONES                        PO BOX 44287
ROCKFORD, IL 61109                       PO BOX 44287                            SHREVEPORT, LA 71134
                                         SHREVEPORT, LA 71134-0287
                      Case
JONES PLUMBING & SUPPLY          19-11984-CSS     Doc 36
                                           JONES, ALLEN P      Filed 09/10/19   PageJONES,
                                                                                     732 of   1514R & JANE
                                                                                           ELBERT
PO BOX 551                                 PO BOX 44287                              400 BEN T JOHNS RD
CLEVELAND, MS 38732                        SHREVEPORT, LA 71134-4287                 ALVATON, KY 42122




JONES, MARSHALL V JR                       JONES, WILLIAM B                          JONESBORO FIRE DEPARTMENT
                                           ATTN REN ANDERSON                         128 ALLEN AVENUE
                                           407 E SECOND ST                           JONESBORO, LA 71251
                                           PO BOX 933
                                           JACKSON, GA 30233



JONESBORO FIRE DEPARTMENT                  JONESBORO POLICE DEPARTMENT               JONI BIRD
3215 EAST JOHNSON                          1001 SOUTH CARAWAY RD                     119 NORRELL SPUR RD
JONESBORO, AR 72401                        JONESBORO, AR 72401                       HAMBURG, AR 71646-8787




JONI DWYER                                 JONI POUNDS                               JONI SHINE
27 SEQUOYAH RIDGE ROAD                     331 PEACH ST                              875 OLD TOWN RD
CHEROKEE VILLIAGE, AR 72529                COLUMBIA, MS 39429                        MARSHALL, TX 75672




JONI STRICKLAND                            JONIAS MCCRIMMON                          JONINA RESTAURO
10320 ROAD 311                             200 L HERON COVE DR. APT 79               4410 SUN VALLEY CIRCLE
UNION, MS 39365                            ENTERPRISE, AL 36330                      BOSSIER CITY, LA 71112




JON-ISAAC CUMBERLAND                       JONNA ELLIFRITZ                           JONNA WALTON
1430 HIGHLAND CIRCLE                       1020 OAK DR                               453 FERN STREET
AMORY, MS 39730                            WHITEBLUFF, TN 37187                      MARIANNA, AR 72360




JONNATHON CARTER                           JONNIE HUNTER                             JONNIFER NEAL
417 EMERALD TRACE DRIVE APT. 7             1845 YARBROUGH RD                         1900 GORDON AVE APT 75
RUSTON, LA 71270                           MAYSVILLE, GA 30558                       YAZOO CITY, MS 39194




JONNIQWA DUMAS                             JONNY ATTERBERRY                          JORDAN BAILEY
802 WEST JACKSON ST                        1315 REYNOLDS ST                          3128 N. LIVE OAK ROAD
DEMOPOLIS, AL 36732                        ARKOMA, OK 74901                          BIG SANDY, TX 75755




JORDAN BLANKINCHIP                         JORDAN BLASCOE                            JORDAN BRASHER
8269 NEELY AVERA RD                        505 N 5TH                                 253 COUNTY ROAD 453
NEELY, MS 39461                            PIGGOTT, AR 72454                         CLANTON, AL 35046




JORDAN BROGDON                             JORDAN BRYSON                             JORDAN DAVIS
227 KNOLLWOOD DRIVE APT 14A                6832 VALLEY PARK DR                       4608 NORTH STATE ST
RINGGOLD, GA 30736                         MEMPHIS, TN 38113                         JACKSON, MS 39092
JORDAN DURHAM             Case 19-11984-CSS
                                         JORDAN Doc 36 Filed 09/10/19
                                                EDWARDS                 PageJORDAN
                                                                             733 ofFOPPE
                                                                                     1514
1010 COGSWELL AVE                        4940 KERRI LN                      658 SOUTH 5TH
PELL CITY, AL 35128                      BIRMINGHAM, AL 35215               BREESE, IL 62230




JORDAN FOX                               JORDAN FRADY                       JORDAN FRAZIER
3327 OLD HWY 48                          309 FAIRGROUND ROAD                714 S. 14TH STREET
NUNNELLY, TN 37137                       WARNER ROBINS, GA 31093            WEST MEMPHIS, AR 72303




JORDAN FREDRICKSON                       JORDAN GRAY                        JORDAN HARMON
1180 PLEASANT SITE ROAD                  226 BAREFOOT SPRINGS RD            8 COUNTY ROAD 287
SELMER, TN 38375                         PELAHATCHIE, MS 39145              CORINTH, MS 38834




JORDAN HARPER                            JORDAN HIGGINBOTHAM                JORDAN HILL
812 SEMORA RD                            1440 HWY 21 S                      408 S WASHINGTON
WHITE HALL, AR 71602                     PRESTON, MS 39354                  EAST PRAIRIE, MO 63845




JORDAN HUDSON                            JORDAN JACOBS                      JORDAN JOHNSON
4808 HODGE ROAD                          45 CARROL DR.                      2007 BEY ST
MEMPHIS, TN 38109                        SUMTER, SC 29150                   BOSSIER CITY, LA 71112




JORDAN JONES                             JORDAN KARLS                       JORDAN KING
5305 MEADOW OAKS PARK DR.                1203 VANG DRIVE                    206 FAYE BARFIELD RD
JACKSON, MS 39211                        WOODSDON, AR 72180                 HENNING, TN 38041




JORDAN KIPHART                           JORDAN KNIGHTEN                    JORDAN LAGE
2408 KENILWORTH AVE APT B                892 HWY 380 WEST                   112 BITTERNUT CT
NORWOOD, OH 45212                        WINTHROP, AR 71866                 GASTON, SC 29053




JORDAN LASKER                            JORDAN MADER                       JORDAN MANUFACTURING
307 10TH STREET                          421 CHERRY OAK LANE                1200 S SIXTH STREET
HALEYVILLE, AL 35565                     HAUGHTON, LA 71037                 MONTICELLO, IN 47960




JORDAN MICHELSEN                         JORDAN MILAM                       JORDAN MILLER
2850 JENNIFER DRIVE                      179 STONEY RG.LN                   812 SANFORD LANE
LAKELAND, FL 33810                       TALLADEGA, AL 35160                MOUNTAIN HOME, AR 72653-3242




JORDAN MITCHELL                          JORDAN MOORE                       JORDAN MOSLEY
14222 STATE HWY 64 E                     201 WINFIELD DRIVE                 188 GRASS FARM RD.
TYLER, TX 75707                          TUPELO, MS 38801                   OMEGA, GA 31775
JORDAN MURDOCH           Case 19-11984-CSS
                                        JORDAN Doc 36
                                               OQUINN       Filed 09/10/19   PageJORDAN
                                                                                  734 ofOWENS
                                                                                         1514
31 SEVEN POINT LANE                     1203 NORTH STREET                        693 COWARD ROAD
CABOT, AR 72023                         GLADEWATER, TX 75647                     DEQUINCY, LA 70633




JORDAN PACHECO                          JORDAN PAYNE                             JORDAN PECANTY
411 N CC DUSON                          38 PARKER ST                             7801 HWY 129
EUNICE, LA 70535                        MCRAE, GA 31055                          MONTEREY, LA 71334




JORDAN PINION                           JORDAN PRYOR                             JORDAN REAVES
5531 HWY 3                              6043 RIDGEWAY BLVD                       3218 OLD SULPHUR SPRINGS RD
SARAH, MS 38665                         MEMPHIS, TN 38115                        WELLINGTON, AL 36279




JORDAN ROBERTSON                        JORDAN SMITH                             JORDAN STEGALL
6 LEON LANE                             107 CARAVELLE                            905 W MAIN ST APT 17
CLEVELAND, AR 72030                     GUYTON, GA 31312                         FULTON, MS 38843




JORDAN TAYLOR                           JORDAN TOMASON                           JORDAN WADLEY
12 HAMILTON STATION APT.103             112 BUCHANAN AVE                         7181 NORTHWOOD LANE
LEBANON, TN 37087                       NETTLETON, MS 38858                      HARRISBURG, AR 72432




JORDAN WHITEHURSE                       JORDAN WILKERSON                         JORDAN WILLIAMS
682 DUNBARTAN ROAD                      272 FRAZIER DRIVE                        1505 LYNN STREET
MONTGOMERY, AL 36117                    DAYTON, TN 37321                         GLADEWATER, TX 75647




JORDAN WILLIAMS                         JORDAN WILSON                            JORDIN BOOKER
623 CR 1101                             75 WILDWOOD LANE                         525 LAKEVIEW COVE
BOONEVILLE, MS 38829                    COMER, GA 30629                          RIDGELAND, MS 39157




JORDON HILL                             JORDYN GAUTHIER                          JORDYN MCNEELY
501 STATELINE ROAD                      117 CALLENDER RD                         675 ELIZABETH STREET
SOUTHAVEN, MS 38671                     BRAXTON, MS 39044                        MANY, LA 71449




JORDYN PINKERTON                        JORDYN VANBLARCUM                        JORGE JIMINEZ
261 WESTWOOD RD                         601 S ORCHID DR                          193 MAINLINE RAOD
VERNON, AL 35592                        WHITE OAK, TX 75693                      WILMOT, AR 71676




JORGE PARRIS                            JORGE SALAZAR                            JORGE ZAPPATA
117 FENTON COURT                        4655 COTTON LANE AVE 4                   PO BOX 793
HOPKINSVILLE, KY 42240                  MEMPHIS, TN 38129                        MC RAE HELENA, GA 31037-0793
JORY TODD                 Case 19-11984-CSS    Doc
                                         JOSABETH   36 Filed 09/10/19
                                                  MARTIRES              PageJOSCELYN
                                                                             735 of 1514
                                                                                     MILLER LANGLEY
126 SPRUCE STREET                        461 CHURCH STREET                  J LANGLEY PHOTOS
OAKLAND, MS 38948                        MONTEALLO, AL 35115                607 ASH STREET
                                                                            IOWA, LA 70647




JOSE ARBELO                              JOSE BARAJAS                       JOSE BAUTISTA
1238 TAYLOR                              150 CAROLINE DR.                   905 MCCLAIN ST
KENNER, LA 70062                         ROEBUCK, SC 29376                  NEWPORT, AR 72112




JOSE CIFUENTES                           JOSE CIFUENTES                     JOSE DE JESUS
1278 W BOOTH RD EXIT SW                  1278 WEST BOOTH ROAD               5334 NEWBERRY AVENUE
MARIETTA, GA 30008                       MARIETTA, GA 30008                 MEMPHIS, TN 38115




JOSE DEJESUS                             JOSE L AVILA OLIVAS                JOSE PACHECO
5334 NEWBERRY AVE                        100 REDAR CREEK RD                 675 S. STATE ST LOT 20
MEMPHIS, TN 38129                        SARAH, MS 38665                    LYONS, GA 30436




JOSE RESENDEZ                            JOSE RIVERA                        JOSE RODRIGUEZ
29160 MAIN                               404 SEVENTH ST W                   1253 BROADMOOR ST
CLARKSVILLE, AR 72830                    DARIEN, GA 31305                   MEMPHIS, TN 38111




JOSELYN MARROQUIN                        JOSELYN PLATT                      JOSEPH (JOSH) CHAPMAN
15 WILLOW RUN                            107 COMPASS RD                     218 S DICKSON
MCMINNVILLE, TN 37110                    JESUP, GA 31540                    TUSCUMBIA, AL 35674




JOSEPH A BYRD                            JOSEPH ANDRIOLO                    JOSEPH ANTO
1312 LEES CHAPEL CHURCH                  4573 OLD HICKORY TRAIL             9944 COLONIAL WALK SOUTH
ROAD                                     ARLINGTON, TN 38003                ESTERO, FL 33928
DUNN, NC 28334




JOSEPH AYERS                             JOSEPH B EARP                      JOSEPH BARNES
97 PHEASANT KREEK CIRCLE                 EARPS PAINT & BODY                 300 REBECCA APT 27
VILONIA, AR 72137                        134 WEST MAIN STREET               COLLINS, MS 39428
                                         CAMDEN, TN 38320




JOSEPH BERUTA                            JOSEPH BETTIS                      JOSEPH BRAMLETT
1612 FREDERICKBURG DR                    205 CAROLINA ST                    943 MELL CIRCLE
ALLEN, TX 75013                          DILLARD, GA 30528                  WINDER, GA 30680




JOSEPH BROCATO                           JOSEPH BROGER                      JOSEPH BUTH CASTLE RENTAL
225 CYCLE PLANT DR                       150 WOODWAY DR                     C/O ROGERS DISTRICT CR.
BENTON, LA 71006                         JACKSON, MS 39206                  1901 SOUTH DIXIELAND RD
                                                                            ROGERS, AR 72758
JOSEPH C WHEELER      Case     19-11984-CSS
                                         JOSEPH Doc
                                                CABLE36      Filed 09/10/19   PageJOSEPH
                                                                                   736 ofCAGLE
                                                                                           1514
JOE WHEELER LAWN CARE                    165 BELLMEADE                            120 OLD WESTMORELAND RD
PO BOX 1108                              JACKSON, TN 38301                        WESTMORELAND, TN 37186
RAYNE, LA 70578




JOSEPH CAREY                             JOSEPH CHESTANG                          JOSEPH CLAY
19457 ROLLING PINE DR.                   1302 CEDAR CREST DRIVE                   6200 N UNIVERSITY
AMITE, LA 70422                          BIRMINGHAM, AL 35216                     CARENCRO, LA 70520




JOSEPH COOPER                            JOSEPH COTAR                             JOSEPH COY CRUMP JR
4475 LOWER MEIGS RD                      2820 AMBER RIDGE COURT                   2435 HIGHWAY 33
MOULTRIE, GA 31768                       DELTONA, FL 32725                        RUSTON, LA 71270-5094




JOSEPH DANIELS                           JOSEPH DE ART APPAREL INC                JOSEPH DEBERRY
301 STEWART ST.                          445 FIFTH AVE. SUITE 28A                 5 LESIA DR.
OGLETHORPE, GA 31068                     NEW YORK, NY 10016                       MEDINA, TN 38355




JOSEPH DONAHOE                           JOSEPH DOUGLAS                           JOSEPH DUTY
5003 ALVERNOVALLEY CT                    117 CHERRY ST                            115 MELTON SPRINGS RD.
CINCINNATI, OH 45238                     BROOKLAND, AR 72417                      BIG ROCK, TN 37023




JOSEPH DYCHES                            JOSEPH DYCHES                            JOSEPH E AND PAMELA K MCKENNEY
1158 MCMILLAN MEM RD                     1804 CAROLINA AVE                        PO BOX 2611
ULMER, SC 29849                          BEAUFORT, SC 29906                       EDWARDS, CO 81632




JOSEPH FARMER                            JOSEPH FONTENOT                          JOSEPH FOWLER
1153 SHIVER RD.                          25125 GASPER NO. 22                      203 WOODS ROAD
ARABI, GA 31712                          PLAQUEMINE, LA 70764                     BOYCE, LA 71409




JOSEPH FOWLER                            JOSEPH GARZA                             JOSEPH GRACE
3348 A HWY 6                             200 CREW DRIVE                           2426 AVENUE NE
PLANTERSVILLE, MS 38862-3901             COLUMBUS, MS 39705                       BIRMINGHAM, AL 35215




JOSEPH H GOBLE FAMILY PARTNERSHIP        JOSEPH HALL                              JOSEPH HENDRICKS
4211 MISTY MORNING WAY, APT 2208         131 COURTENAY SMITH DR                   10062 MORNING CROSS LN
GAINESVILLE, GA 30506                    SENECA, SC 29678                         COLLIERVILLE, TN 38017




JOSEPH HIGGINBOTTHAM                     JOSEPH HODGES                            JOSEPH HUVAL
12567 IRELAND AVE                        1017 COUNTY ROAD 197                     102 STEPHANIE AVE
BATON ROUGE, LA 70814                    BLUE SPRINGS, MS 38828                   NEW IBERIA, LA 70563
JOSEPH INGRAHAM         Case 19-11984-CSS
                                       JOSEPH Doc  36JR. Filed 09/10/19
                                              J ACREE                     PageJOSEPH
                                                                               737 ofJENKINS
                                                                                       1514
15219 MAREM DR                          USE V800680 ONLY                      706 MIMOSA DRIVE
FOLEY, AL 36555                         ROLLING FORK, MS 39159                GASTON, SC 29053




JOSEPH JOHNSON                          JOSEPH JOHNSON                        JOSEPH KELLY
1000 OLD CHAPPELLS FERRY RD             620 WEST ROBINSON ST                  900 DALEVILLE AVENUE APT 2
SALUDA, SC 29138                        HERNANDO, MS 38632                    ENTERPRISE, AL 36330




JOSEPH KERN                             JOSEPH LAWRENCE                       JOSEPH LEE
1904 RIVERSIDE DR                       8425 CRAWLEY HILL RD                  4976 BROWN BRANCH ROAD
MONROE, LA 71201                        MOUNT PLEASANT, TN 38474              BLACKSHEAR, GA 31516




JOSEPH LEITZ                            JOSEPH LEWIS                          JOSEPH LEWIS
321 RESTERTOWN RD.                      1201 HORRIDGE STREET                  448 HIGHWAY 145 NORTH
POPLARVILLE, MS 39470                   VINTON, LA 70668                      CHESTERFIELD, SC 29709




JOSEPH LITZ                             JOSEPH LUCERO                         JOSEPH MANZULLO
UNKNOWN                                 514 GILES RD                          2074 S MCKENZIE STREET 104
CLARKSVILLE, TN 38118                   BYRON, GA 31008                       FOLEY, AL 36536




JOSEPH MARCOTTE                         JOSEPH MCCALL                         JOSEPH MCGALLIARD
906 W 16TH CIRCLE                       210 LAKEVIEW DR                       3029 WHITE CHURCH RD
RUSSELLVILLE, AR 72801-7005             SYLVESTER, GA 31791                   MEIGS, GA 31765




JOSEPH MEDER                            JOSEPH MONEGO                         JOSEPH MULASKI
2852 BIG OAK RD                         113 E COLLEGE ST                      513 CEDAR GROVE RD
HARRISON, AR 72601                      BROWNSVILLE, TN 38012                 LEBANON, TN 37087




JOSEPH MUSCAT                           JOSEPH MUSCAT                         JOSEPH MYERS
12030 HOLBROOK APT 11                   14079 BROOKRIDGE BLVD                 901 JOY RD LOT B38
HUDSON, FL 34667                        BROOKSVILLE, FL 34613                 COLUMBUS, GA 31906




JOSEPH NEWELL                           JOSEPH OLIVER                         JOSEPH PACE
214 MAIDEN LOOP                         35 FOREST CIRCLE                      166 CR 3331
CARY, MS 39054                          CADIZ, KY 42211                       BOONEVILLE, MS 38829




JOSEPH PHILLIPS                         JOSEPH PHILLIPS                       JOSEPH PRUITT
662 WORTH SPAULDING                     707 SMITH ST                          53 W. WIND WAY
LEBANON, KY 40033                       VIDALIA, GA 30474                     LAKELAND, GA 31635
JOSEPH PULLEY             Case 19-11984-CSS
                                         JOSEPH Doc 36ANDFiled
                                                RAMANI   JOSEPH09/10/19
                                                                RIVANI    PageJOSEPH
                                                                               738 ofRINGO
                                                                                       1514
655 STILLWATER RD                         2378 WESTWOOD BLVD                  124 STARK STREET
WATERLOO, SC 29384                        LOS ANGELES, CA 90064               COMMERCE, GA 30529




JOSEPH SANFORD                            JOSEPH SERIO                        JOSEPH SIMON
14695 N FIFTH ST                          PO BOX 633                          4051 STATE ST
CITRONELLE, AL 36522                      MCCARLEY, MS 38943                  JACKSON, MS 39216




JOSEPH SISTRUNK                           JOSEPH SPRINKLE                     JOSEPH SUMMAGE
201 DOGWOOD DRIVE                         3641 LAKE PARK ROAD                 921 PINELAKE DR.
FOREST, MS 39074                          GUNTERSVILLE, AL 35976              JACKSON, MS 39206




JOSEPH T NEWTON                           JOSEPH TALIAFERRO                   JOSEPH TATE
DIS. CT OF FRANKLIN CO.                   5514 CHADWICK DR                    4406 BIRMINGHAM LN APT 306
PO BOX 160                                ROGERS, AR 72758                    MEMPHIS, TN 38125-2035
RUSSELLVILLE, AL 35653




JOSEPH TRIPETT                            JOSEPH TURNER                       JOSEPH WALLACE
125 VICKSBURG AVE                         1409 2ND STREET SOUTH               1045 8 ST
JACKSON, MS 39208                         PHENIX CITY, AL 36869               MUSCLE SHOALS, AL 35661




JOSEPH WILLIAMS                           JOSEPH WINCHESTER                   JOSEPH WINCHESTER
MEMPHIS, TN 38118                         141 HILLVIEW APTS DRIVE             149 EASTWOOD
                                          18                                  MCKENZIE, TN 38201
                                          MCKENZIE, TN 38201-2492




JOSEPH ZYTYNSKI                           JOSEPHINE C MCGEE                   JOSEPHINE DANDRIDGE
30 BRICKYARD HILLS DR                     37932 CLUBHOUSE LN                  193 PHILLIPS 277 RD
BEAUFORT, SC 29907                        MAGNOLIA, TX 77355-6608             W HELENA, AR 72390




JOSEPHINE DOYLE                           JOSEPHINE LEE                       JOSEPHINE PHILLIPS
464 NEW RD.                               201 HOLY TEMPLE RD                  1586 ARMISTEAD DRIVE
MORTON, MS 39117                          ALBANY, KY 42602                    CLARKSVILLE, TN 37042




JOSEPHINE STINSON                         JOSEPHINE TRAHAN                    JOSEPHS LITE COOKIES
635 COLEMAN AVE                           PO BOX 2124                         ATTN JOSEPH SMPREVIVO, PRESIDENT
HOLLLT SPRINGS, MS 38635                  PATTERSON, LA 70392                 9422 N US 1
                                                                              SEBASTIAN, FL 32958




JOSEPHS LITE COOKIES                      JOSETT WRIGHT                       JOSETTE HILL
ATTN MIKE FOLKERDS, NATL SALES MGR        200 HAZEL STREET                    628 OLD HWY 49
9422 N US 1                               METCALFE, MS 38760                  SEMINARY, MS 39479
SEBASTIAN, FL 32958
JOSH BLEVINS             Case 19-11984-CSS     Doc 36
                                        JOSH BRASEL         Filed 09/10/19   PageJOSH
                                                                                  739CORTEZ
                                                                                      of 1514
290 BOWMAN LANE                         26 CR 5121                               6208 MAY STREET
MAYNARDVILLE, TN 37807                  BOONEVILLE, MS 38829                     ANNISTON, AL 36206




JOSH DAVIS                              JOSH EDWARDS                             JOSH ELKINS
1555 NORTH HEIGHTS                      888 BARLOW ROAD                          411 AQUARIUS DR.
BATESVILLE, AR 72501                    RIPLEY, TN 38063                         HARTSELLE, AL 35640




JOSH LEWIS                              JOSH MATTOX                              JOSH PEARSON
46 SANDY RUN ROAD                       201 COUNTRY ROAD 3485                    630 CLAYSTONE DRIVE
HATTIESBURG, MS 39402                   NEW SITE, MS 38859-9546                  INMAN, SC 29349




JOSH RICH                               JOSH RUSSELL                             JOSH SIDDON
114 GOFORTH DR.                         10563 PECAN VIEW DRIVE                   7666 BROKEN HICKORY DRIVE
LANDRUM, SC 29356                       OLIVE BRANCH, MS 38654                   WALLS, MS 38680




JOSH WHITE                              JOSHIAH WRICE                            JOSHONTANIA PRATT
15 ECHO LANE                            645 DELL ROSE                            1855 HAZELWOOD LOOP
COLUMBIANA, AL 35051                    MEMPHIS, TN 38116                        CEDAR BLUFF, MS 39741




JOSHTIN BENNETT                         JOSHUA ALLEN                             JOSHUA ANDERSON
221 WEST MYRTLE STREET                  168 LAQUINTA DR                          315 S RANDOLPH AVE
PHILADELPHIA, MS 39350                  ORNAGEBURG, SC 29115                     LANDRUM, SC 29356




JOSHUA BIBLE                            JOSHUA BRACY                             JOSHUA BRASHER
1212 BAY STREET                         117 B PINE TOWERS CIRCLE                 580 CHILTON RD 800
DARIEN, GA 31305                        SWANSEA, SC 29160                        MONTEVALLO, AL 35115




JOSHUA BROOKS                           JOSHUA BROWN                             JOSHUA BURNS
2830 DENHAM RD                          141 DOGWOOD CIRCLE                       128 MLK DRIVE
SYCAMORE, GA 31790                      SARDIS, MS 38666                         AILEY, GA 30410




JOSHUA BURT                             JOSHUA CANTERBURY                        JOSHUA CASTEEL
711 GAMBLE ST                           199 MILTON DUREN RD                      5440 CREST HWY
GREENVILLE, AL 36037                    WAYNESBORO, TN 38485                     THOMASTON, GA 30286




JOSHUA CHAMPMAN                         JOSHUA CLAUSSEN                          JOSHUA COFFMAN
218 S DIXION STREET                     187 JENNY LANE                           1008 COYLE ST
TUSCUMBIA, AL 35674                     CADIZ, KY 42211                          SPRINGHILL, LA 71075
JOSHUA COLEMAN            Case 19-11984-CSS
                                         JOSHUA Doc  36
                                                COLLINS        Filed 09/10/19   PageJOSHUA
                                                                                     740 ofCOMBS
                                                                                             1514
4924 WOODBERRY COVE                       518 EVERILLE DR                           600 ROBINSON STREET
MEMPHIS, TN 38141                         LIVINGSTON, TN 38570                      JONESBORO, LA 71251




JOSHUA CONSTANTINE                        JOSHUA DANIEL                             JOSHUA DAVIS
1502 DELOACHE                             813 WEST PACIFIC AVE.                     115 EAST PEEBLES R2
CAMDEN, SC 29020                          GLADEWATER, TX 75647                      MEMPHIS, TN 38109




JOSHUA DAVIS                              JOSHUA ELKINS                             JOSHUA ESKRIDGE
3120 TRICIA AVE LOT 4                     411 AQUARIUS DR                           48859 FAWNS RUN
WESTMORELAND, TN 37186                    HARTSELLE, AL 35640                       BAY MINETTE, AL 36507




JOSHUA FIELDS                             JOSHUA FILS                               JOSHUA FINNIE
712 HUNT STREET                           185 KAY DRIVE                             3648 BARRON
NEWBERRY, SC 29108                        CROWLEY, LA 70526                         MEMPHIS, TN 38111




JOSHUA FLOWERS                            JOSHUA FOUNTAIN                           JOSHUA FULLER
106 LAKE ST                               143 COLLEGE STREET                        865 CROSSPOINT RD
LIVINGSTON, TN 38570                      MOUNT VERNON, GA 30445                    CONWAY, AR 72034




JOSHUA GAGER                              JOSHUA GIBSON                             JOSHUA GOODIN
145 LUCY LOOP                             2737 TUCKER ST                            386 OUTLAW ST
SAVANNAH, TN 38372                        RINGGOLD, LA 71068                        KINGSLAND, GA 31548




JOSHUA GRAHAM                             JOSHUA HARKNESS                           JOSHUA HOLT
321 N.ELM STREET LOT 31                   1100 ALLEN POTTINGER ROAD                 61 KENT STREET
HAUGHTON, LA 71037                        MAGNOLIA, KY 42757                        ANDREWS, NC 28901




JOSHUA HORNE                              JOSHUA HUTLBERG                           JOSHUA JOHNSON
1313 6TH AVE                              1250 LAFAYETTE 31                         123 A CARTER PLACE RD.
ALBANY, GA 31701                          STAMPS, AR 71860                          LEESBURG, GA 31763




JOSHUA KNIGHT                             JOSHUA LANE                               JOSHUA LEE LUNA
127 ARM RD                                25 CR 21                                  STORY DISPOSAL SERVICE
PRENTISS, MS 39464                        CROSSVILLE, AL 35962                      PO BOX 10
                                                                                    LAWRENCEBURG, TN 38464




JOSHUA LEWIS                              JOSHUA LOCKE                              JOSHUA LONG
693 OAK FORET CIRCLE                      940 HAMBY RD                              1241 HESS ST
LINCOLN, AL 35096                         MILLPORT, AL 35576                        BROWNSVILLE, TN 38012
JOSHUA M. BLACKMON       Case 19-11984-CSS
                                        JOSHUA Doc 36
                                               MABRY        Filed 09/10/19   PageJOSHUA
                                                                                  741 ofMALONE
                                                                                         1514
150 COOPER ST.                          10 NORTH SPRING STREET                   PO BOX 41 8II HWY 18
HUEYTOWN, AL 35023                      CLAXTON, GA 30417                        ROSEDALE, MS 38769




JOSHUA MARTIN                           JOSHUA MCDONALD                          JOSHUA MCNEILL
40 LONGVIEW DR                          652 ROZELLE ST                           805 SUSAN TART RD APT B
BURNSVILLE, NC 28714                    MEMPHIS, TN 38104                        DUNN, NC 28334




JOSHUA MUNCEY                           JOSHUA MYERS                             JOSHUA NANCE
480 ACADEMY ST.                         2144 LAKESHORE DR                        1296 RAINBOW AVE SOUTH
MAYNARDVILLE, TN 37807                  RIDGELAND, MS 39157                      RAINSVILLE, AL 35986




JOSHUA NEWMAN                           JOSHUA NUNLEY                            JOSHUA OLSON
1968 S STATE ROAD 53                    1475 RAILTON RD                          16015 HWY 125
MADISON, FL 32340                       MEMPHIS, TN 38111                        BOLIVAR, TN 38008




JOSHUA OSBORNE                          JOSHUA PITTMAN                           JOSHUA POLLACK
6908 HIGHWAY 63 NORTH                   35 PINE HILL CIRCLE                      1601 COOLIDGE
ALEXANDER CITY, AL 35010                HAUGHTON, LA 71037                       POPLAR BLUFF, MO 63901




JOSHUA POWELL                           JOSHUA PRICE                             JOSHUA PUCH
685 RICE ST                             209 DIFTWOOD ST                          1100 SHADOW GREEN DR
PRATTVILLE, AL 36067                    WHITE OAK, TX 75693                      FRANKLIN, TN 37064




JOSHUA RINGWOOD                         JOSHUA ROSS                              JOSHUA RUSSELL
301 LINDER STREET                       57 HARTFIELD ROAD                        101 CR 413
DUBLIN, GA 31021                        HATTIESBURG, MS 39402                    CALHOUN CITY, MS 38916




JOSHUA RUSSELL                          JOSHUA SIMMONS                           JOSHUA SINGLETON
450 BYHALIA CREEK FARMS ROAD E          501 HILL FARM RD                         1310 SANTA FE CIRCLE
BYHALIA, MS 38611                       ALAMO, GA 30411                          JONESBORO, AR 72401




JOSHUA SINGLETON                        JOSHUA SMITH                             JOSHUA SMITH
840 COOKS LANE                          265 WHITE FLAG DR                        877 RENEE DRIVE
GREEN COVE SPRINGS, FL 32043            HONEA PATH, SC 29654                     BOSSIER, LA 71037




JOSHUA STANLEY                          JOSHUA VAUGHN                            JOSHUA WALKER
2400 CLEVER CREEK RD                    226 NC 4035                              114 CARVER STREET
WATERTOWN, TN 37184                     WESTERN GROVE, AR 72685                  INDIANOLA, MS 38751
JOSHUA WESSON               Case 19-11984-CSS
                                           JOSHUA Doc  36
                                                  WILSON          Filed 09/10/19   PageJOSHUA
                                                                                        742 ofWOELK
                                                                                               1514
262 KACIE CT                                1300 CALVERY DR                            15 SOUTHERN RD
MIDLAND CITY, AL 36350                      BOGUE CHITTO, MS 39629                     GOREVILLE, IL 62939




JOSHUAE JACKSON                             JOSIE BROWN                                JOSIE FREEMAN
109 GARY ST EXTENSION                       503 BOBBY CIRCLE                           323 MACK FLOYD ROAD
CLINTON, SC 29325                           STAR CITY, AR 71667                        SPARTA, TN 38583




JOSIE GIBSON                                JOSIE PATTERSON                            JOSLYN DOVE
1721 STAE ROUTE 293 N                       1271 COUNTY ROAD 19                        4030 8TH AVE
PRINCETON, KY 42445                         STRINGER, MS 39481                         BRIGHTON, AL 35020




JOSLYN HAMILTON                             JOSLYN KINCAID                             JOURNEYS MINISTRIES INC
1201 WEST MAIN ST. APT. 1                   273 OLD HWY 80 WEST                        101 COLONY COURT
TUPELO, MS 38801                            MORTON, MS 39117                           MACON, GA 31210




JOVAUGHN GOOD                               JOVELYN AVILA                              JOVONTA HILL
1436 SOUTH RIDGE DR                         63 LEE COVE                                2109 31ST AVENUE NORTH
TYLER, TX 75702                             BYRAM, MS 39272                            BIRMINGHAM, AL 35203




JOWANA REED                                 JOWERS ENTERPRISES LLC                     JOWERS ENTERPRISES LLC
50 REED CIRCLE                              ATTN BEN JOWERS                            ATTN BEN JOWERS
MEDINA, TN 38355                            809 FAIR ST                                PO BOX 685
                                            COUSHATTA, LA 71019                        COUSHATTA, LA 71019




JOY BARNES                                  JOY BARNES                                 JOY BLAND
45766 HWY 17 NORTH                          PO BOX 975                                 7621 OSCAR CIRCLE
VERNON, AL 35592                            VERNON, AL 35592                           DONALSONVILLE, GA 39845




JOY BROWN                                   JOY CONE CO                                JOY CONE CO
4221 NORTH STAR AVE.                        ATTN AMANDA HESS, ACCT RECEIVABLES         ATTN DAVID GEORGE, PRESIDENT
MOSS POINT, MS 39562                        3435 LAMOR RD                              3435 LAMOR RD
                                            HERMITAGE, PA 16148                        HERMITAGE, PA 16148




JOY CONE CO                                 JOY CONE COMPANY                           JOY CYRUS
ATTN PAUL HRITZ, DIR OF RETAIL SALES        ATTN TONY IVEY                             33307 E 697 RD.
3435 LAMOR RD                               3435 LAMOR RD                              WAGONER, OK 74467
HERMITAGE, PA 16148                         HERMITAGE, PA 16148




JOY EASTERLING                              JOY GARRON                                 JOY HAMMONTREE
FREDS STORE 2640                            1545 CALLAWAY LOOP                         114 EAST 30TH STREET
MEMPHIS, TN 38118                           CONYERS, GA 30012                          LEWISVILLE, AR 71845
JOY JACKSON ARCHIE      Case 19-11984-CSS     Doc 36
                                       JOY JENKINS           Filed 09/10/19   PageJOY
                                                                                   743  of 1514
                                                                                      KNOWLTON
4784 HWY 17                            681 LAKEVIEW DR                            732 ST. MATTHEWS ROAD
PICKENS, MS 39146                      COLUMBUS, MS 39705                         SWANSEA, SC 29160




JOY MARK INC.                          JOY MAXWELL                                JOY MORROW
STANLEY BARRON                         2373 AUTUMN AVE                            17870 BALDWIN FARMS PL 524
1407 BROADWAY RM 903                   MEMPHIS, TN 38112                          ROBERTSDALE, AL 36567
NEW YORK, NY 10118




JOY OWENS                              JOY PHAGAN                                 JOY RHOADS
CAMP ROBINSON ROAD                     124 LONNIE BRYANT RD.                      14410 ARCH STREET
NORTH LITTLE ROCK, AR 72118            COCHRAN, GA 31014                          LITTLE ROCK, AR 72206-5519




JOY ROBINSON                           JOY THOMAS 379716                          JOY THOMPSON
172 KUHN RD                            CHILD SUPPORT ENFORCEMENT                  301 WILLIAMSON AVE
LELAND, MS 38756                       PO BOX 49459                               ANNISTON, AL 36201
                                       AUSTIN, TX 78765




JOY WEBBER                             JOY WORLEY                                 JOYCE A. TISCHER
103 MALLARD DR APT. A                  84 ARROWHEAD LN                            221 BLUE MEADOW CIRCLE
HAMMOND, LA 70401                      JASPER, GA 30143                           KATHLEEN, GA 31047




JOYCE ANDERSON                         JOYCE AVANT                                JOYCE BECK
296 ROY HUIE RD 16D                    410 DEAN ST                                3941 GROVER HICKS RD
RIVERDALE, GA 30274                    SENATOBIA, MS 38668                        VALDOSTA, GA 31606




JOYCE BOWLING                          JOYCE BOYD                                 JOYCE BREWER
1504 HARPERS INLET DRIVE               3280 GAYLORD LN                            147 RED HILLS RD
CLOVER, SC 29710                       MEMPHIS, TN 38118-4335                     BYHALIA, MS 38611




JOYCE BURKS                            JOYCE CARTER                               JOYCE CHANDLER
1303 SAVANNAH HWY                      2114 CREPE MERTEL                          1605 E MCCLEMORE
WAYNESBORO, TN 38485                   PINEVILLE, LA 71360                        MEMPHIS, TN 38106




JOYCE COKER                            JOYCE COKER                                JOYCE DEAN
3089 B HIGHLAND AVE                    3089 B HIGHLAND                            3722 THORNA TEESKA WAY
MILAN, TN 38358                        MILAN, TN 38358                            BACONTON, GA 31716




JOYCE DUNN                             JOYCE ECKWAHL                              JOYCE GARRETT
89 MATON MATCH                         3847 NICOLE LANE                           38 SUNNY HEIGHTS DR NE
ODENVILLE, AL 35125                    VALDOSTA, GA 31605                         ROME, GA 30161
JOYCE GIBBS               Case 19-11984-CSS     Doc 36
                                         JOYCE GREGORY       Filed 09/10/19   PageJOYCE
                                                                                   744 HARRIS
                                                                                        of 1514
677 LEE ROAD 409                         1206 ACKERS ST SW                        303 W. CUMBERLAND ST.
MARIANNA, AR 72360-9123                  CULLMAN, AL 35056                        COWAN, TN 37318




JOYCE HARVEY                             JOYCE HERRING                            JOYCE HUCKABAY
303 NORTH MARTIN                         1261 VENEER MILL RD.PO BOX 455           85 CR 275
EAST PRAIRIE, MO 63845                   GEORGIANA, AL 36033                      LAFE, AR 72436




JOYCE JONES                              JOYCE MARBRY                             JOYCE MARTIN
561 BONAZA DRIVE                         6865 HWY 76S                             2148 HERITAGE ADDRESS
NEWPORT, TN 37821                        SOMERVILLE, TN 38068                     STARKVILLE, MS 39748




JOYCE MAYO                               JOYCE MCCALUP                            JOYCE MILLER
72 FROG JUMP BRAIZ RD                    733 BROWN LOOP NE                        1280 CEDAR AVE
TRENTON, TN 38382                        BROOKHAVEN, MS 39601                     TAVARES, FL 32778




JOYCE MOSLEY                             JOYCE NEWMAN                             JOYCE NORTON
1077 OAK CLIFT LANE                      3127 GREENFIELD RD                       300 LAKE SHORE DR
TUNNEL HILL, GA 30755                    PEARL, MS 39208                          GUYTON, GA 31312




JOYCE PARMER                             JOYCE PARMER                             JOYCE PEDEN
1426 MCKELVEY DR NW                      515 FOURTH STREET NW                     PO BOX 803 / 5018 B HWY 22
ARAB, AL 35016                           ARAB, AL 35016                           FLORA, MS 39071




JOYCE PHILLIPS                           JOYCE RAHMEL                             JOYCE ROBERTSON
105 TERE RD                              5388 COURTYARD DRIVE                     4300 N GETWELL RD
ABBEVILLE, SC 29620                      GONZALES, LA 70737                       MEMPHIS, TN 38118




JOYCE ROBINSON                           JOYCE SCIMO                              JOYCE SINGLETON
151 VALLEYDALE DRIVE                     368 CURRIE RD.                           115 W THIRD
GASTONIA, NC 28056                       DYER, TN 38330                           RECTOR, AR 72461




JOYCE SMITH                              JOYCE SUTTON                             JOYCE SYLVEST
BOX 90 BROWN BRIDGE RD                   3720 CLIFTON                             10625 FLORIDA BLVD 10
CHATSWORTH, GA 30705                     SAVANNAH, TN 38372                       BATON ROUGE, LA 70825




JOYCE TROTTER                            JOYCE TUCKER                             JOYCE WEAVER
501 SPINDLETOP WAY                       230 COUNTY ROAD 1760                     5032 SEMINOLE CIRCLE
STOCKBRIDGE, GA 30281                    JOPPA, AL 35087                          LAKE PARK, GA 31636
JOYCE WHITE             Case 19-11984-CSS     Doc 36
                                       JOYCE WIGGINS       Filed 09/10/19   PageJOYCE
                                                                                 745 WILLIAMS
                                                                                      of 1514
6004 PARKER LANE                       821 SEWER RD                             97 SEA BOARD ROAD
AMORY, MS 38821                        TRINITY, AL 35603                        ANDREWS, SC 29510




JOYCE WILLIS                           JOYE ALTMAN                              JOYE ANDERSON
13 REEVES STREET                       172 E. MYRTLE BEACH HWY                  1227 COUNTY ROAD 643
ENOREE, SC 29335                       SCRANTON, SC 29591                       COFFEE SPRINGS, AL 36318




JOYE ELLISON                           JOYLINE NOLEN                            JP & LP ENTERPRISES LLC
1416 MOWER STREET                      4202 DON STREET                          11905 HWY 193
NEWBERRY, SC 29108                     MEMPHIS, TN 38109                        WILLISTON, TN 38076




JP & LP ENTERPRISES LLC                JP & LP ENTERPRISES LLC                  JPHOWE PLLC A MICHIGAN
C/O MITCHELL MCNUTT & SAMS PA          PO BOX 471                               PROFESSIONAL SVC LLC
ATTN DAVID W HOUSTON, III              SOMERVILLE, TN 38068                     280 N OLD WOODWARD
PO BOX 7120                                                                     SUITE 12
TUPELO, MS 38802                                                                BIRMINGHAM, MI 48009



JQUAN ROWE                             JQUAN WARTHEN                            JQUAN WRIGHT
103 POPE                               635 FERNCREST DRIVE APT 206              DR. JJ HOWARD ROAD
GOULD, AR 71643                        SANDERSVILLE, GA 31082                   MARION, AL 36756




JR. LAMPKINS                           JRNNIFER JOHNSON                         JRS VENTURES INC
MS 38614                               1520 S PALMER AVE.                       ATTN JEAN SPECKMEYER
                                       GEORGIANA, AL 36033                      37 ELAINE DR
                                                                                OFALLON, MO 63366




JRS VENTURES INC                       JRTM LLC                                 JRTM LLC
ATTN JOE SCHILLIGO, PRESIDENT          600 EAST 96TH STREET                     ATTN JOHN F RISER, MANAGER
37 ELAINE DR                           INDIANAPOLIS, IN 46240                   600 E 96 ST, STE 590
OFALLON, MO 63366                                                               INDIANAPOLIS, IN 46240




JS CHINA SOURCING INC                  JSC & CH                                 JT HAMPTON
241 WEST 37TH STREET                   PO BOX 54403                             4744 WE ROSS PKWY APT 43-201
SUITE 924                              PEARL, MS 39288-4403                     SOUTHAVEN, MS 38671-6383
NEW YORK, NY 10018




JT JOHNSON                             JTM FOODS LLC                            JTM LLC
PO BOX 2733                            2126 EAST 33 ST.                         PO BOX DRWR. 67
TUNICA, MS 38676                       ERIE, PA 16510                           TUPELO, MS 38802




JUAN ANDRES PASCUAL                    JUAN DELGADO                             JUAN DURAN
6299 RIDGE MANOR DR.                   1073 HARMONY LANE                        415 MARTIN ST
MEMPHIS, TN 38115                      CLERMONT, FL 34711                       PRESCOTT, AR 71857
JUAN ESTRADA            Case 19-11984-CSS     Doc 36
                                       JUAN FUENTES        Filed 09/10/19   PageJUAN
                                                                                 746LEE
                                                                                     of 1514
1352 JANE EYREST                       149 SLAY LANE                            1923 COLOINIAL HILLS DR
MEMPHIS, TN 38134                      JASPER, TN 37347                         SOUTHAVEN, MS 38671




JUAN MARTIN                            JUAN MORENO                              JUAN ORDONEZ
2849 LANDVIEW ST                       293 COUNTY ROAD 332                      4048 HARRIS KICKLIGHTER R
MEMPHIS, TN 38118                      SWEETWATER, TN 37874-5005                GLENNVILLE, GA 30427




JUAN ORTIZ                             JUAN ORTIZ                               JUAN YOUNG
4554 APPLE BLOSSOM                     75 CHRISTOPHER                           840 DELORES PULLARD RD
MEMPHIS, TN 38115                      BYHALIA, MS 38611                        DEQUINCY, LA 70633




JUANA SEBASTIAN                        JUANETTA THORNTON                        JUANICE BABB
98 CO RD 447                           447 MCFARLAND DR                         205 CR 434
FORT PAYNE, AL 35968                   MEMPHIS, TN 38109                        OXFORD, MS 38655




JUANITA ADKINS                         JUANITA BARRY                            JUANITA CLEMENTS
3107 HORSESHOE LK RD                   1306 OVERLOOK DRIVE                      1016 OLD SALEM RD
SHERRILL, AR 72152                     LENOIR, NC 28645                         CENTRALIA, IL 62801




JUANITA CLEVELAND                      JUANITA GILBERT                          JUANITA HOLLINGSWORTH
1879 N COLEY ROAD                      195 SAM DURHAM RD                        121 ARIKA LN
TUPELO, MS 38801                       SULPHUR, LA 70663                        OHATCHEE, AL 36271




JUANITA HOWELL                         JUANITA KING                             JUANITA LARK
527 BELLEVUE ST.                       748 HWY 80                               8170 SOUTHPARK CIR. APT E
CLINTON, MS 39056                      EAST HAUGHTON, LA 71037                  SOUTHAVEN, MS 38671




JUANITA LAUGHTER                       JUANITA MITCHELL                         JUANITA PASS
230 BALLARD ST                         2103 ATTALA ROAD- 4128                   36 CR 460
CAMPEBELLA, SC 29349                   SALLIS, MS 39160                         DERMA, MS 38916




JUANITA PHELPS                         JUANITA ROBERSON COOPER                  JUANITA SILVA
12561 HWY 41                           PO BOX 631                               7164 DICE LAMPLEY RD
TUNNEL HILL, GA 30755                  SENATOBIA, MS 38668-0631                 FAIRVIEW, TN 37062




JUANITA SORY                           JUANITA T GILBERT                        JUANITA TAYLOR
12 ANNETTE DRIVE                       195 SAM DUNHAM RD                        PO BOX 80
CHEROKEE VILLAGE, AR 72529             SULPHUR, LA 70663                        TUNICA, LA 70782
JUANTAYA STEWART       Case 19-11984-CSS     Doc
                                      JUAQUINA    36 Filed 09/10/19
                                               ROLLAND                PageJUDD
                                                                           747TASHIE
                                                                               of 1514
22 SOUTH STREET                       779 STEVENS CREEK ROAD APT-A        EVE PROVISIONS LLC
TCHULA, MS 39169                      AUGUSTA, GA 30907                   200 31ST AVE. N.
                                                                          NASHVILLE, TN 37203




JUDE FUSELIER                         JUDE INC                            JUDE INC
106 RUE CHAVANIAC                     ATTN DEAN PEEVY                     ATTN DEAN PEEVY
LAFAYETTE, LA 70508                   165 OAK HOLLOW LANE                 165 OAK HOLLOW LANE
                                      WETUMKA, AL 36093                   WETUMPKA, AL 36093




JUDE KIZER                            JUDGE OF PROBATE                    JUDGE OF PROBATE
501 WEST KIRKSEY DR                   1 MAIN ST S                         101 E COATS AVE
GREENWOOD, SC 29646                   WEDOWEE, AL 36278                   LINDEN, AL 36748




JUDGE OF PROBATE                      JUDGE OF PROBATE                    JUDGE OF PROBATE
1K N COURT SQUARE                     201 N MAIN ST                       260 CEDAR BLUFF ROAD
ANDALUSIA, AL 36420                   TUSCUMBIA, AL 35674                 CENTRE, AL 35960




JUDGE OF PROBATE                      JUDGE OF PROBATE                    JUDGE OF PROBATE
300 GRAND AVE. SW STE 100             462 N OATES ST                      65 N ALABAMA AVE
FORT PAYNE, AL 35967                  DOTHAN, AL 36303                    MONROEVILLE, AL 36461




JUDGE OF PROBATE                      JUDGE OF PROBATE                    JUDGE OF PROBATE
800 FORREST AVE                       COLBERT COUNTY                      COVINGTON COUNTY
GADSDEN, AL 35901                     PO BOX 47                           P.O. DRAWER 789
                                      TUSCUMBIA, AL 35674                 ANDALUSIA, AL 36420




JUDGE OF PROBATE                      JUDGE OF PROBATE                    JUDGE OF PROBATE
HOUSTON COUNTY                        LAUDERDALE COUNTY                   MONROE COUNTY
P.O. DRAWER 6406                      PO BOX 1059                         PO BOX 665
DOTHAN, AL 36302                      FLORENCE, AL 35631                  MONROEVILLE, AL 36461




JUDGE OF PROBATE                      JUDGE OF PROBATE                    JUDGE OF PROBATE
PO BOX 187                            PO BOX 249                          PO BOX 47
GADSDEN, AL 35902                     WEDOWEE, AL 36278                   TUSCUMBIA, AL 35674




JUDGE OF PROBATE                      JUDGE OF PROBATE                    JUDGE OF PROBATE
PO BOX 480668                         PO BOX 6406                         PO BOX 665
LINDEN, AL 36748                      DOTHAN, AL 36302                    MONROEVILLE, AL 36461




JUDGE OF PROBATE                      JUDGE OF PROBATE                    JUDGE RICHARD
PO BOX 789                            PO BOX 970                          6149 BARTLETT VIEW LN 2
ANDALUSIA, AL 36420                   CULLMAN, AL 35056                   BARTLETT, TN 38134
JUDIE COOPER           Case 19-11984-CSS      Doc 36
                                      JUDIE GIDDENS        Filed 09/10/19   PageJUDIE
                                                                                 748ONA
                                                                                      of 1514
44 PERTILLA APT. 13                    8749 EMPRESS RD                          945 HESTER RD
TIFTON, GA 31794                       QUITMAN, GA 31643                        MEMPHIS, TN 38116




JUDIE SMITH                            JUDIE STANFORD                           JUDITH A. GRIFFIN
355 EXLAY LOOP                         6800 RASBERRY LANE                       8109 SUMRALL ROAD
RINCON, GA 31326                       SHREVEPORT, LA 71129                     CRYSTAL SPRING, MS 39059




JUDITH AYALA                           JUDITH BROWN                             JUDITH BULLARD
8294 CONERLY                           5891 HUNTINGTON DR                       1368 FLEETWOOD CIRCLE
SOUTHAVEN, MS 38671                    BASTROP, LA 71220                        DOUGLAS, GA 31533




JUDITH CORVIN                          JUDITH CURRY                             JUDITH FUMAGALLI
113 MERIDALE DR                        192 ELLIOTT AVE.                         2313 SUNNY LANE APTE
WAVERLY, TN 37185                      NETTLETON, MS 38858                      GREENBAY, WI 54313




JUDITH HEATH                           JUDITH JABOBSON                          JUDITH JENNINGS
247 MCALLISTER LANE                    1046 E. SHARPE ST.                       4039 FLORENTINE ROAD
RINGGOLD, GA 30736                     BAINBRIDGE, GA 39819                     UNK, SC 29170




JUDITH KELLEY                          JUDITH MONCRIEF                          JUDITH MOORE
1220 MARK DR                           261 HARVEST LANE                         7082 BRENWOOD DRIVE
MOUNTAIN HOME, AR 72653                AUSTIN, AR 72007                         HORN LAKE, MS 38637




JUDITH NANCE                           JUDITH REYNOLDS                          JUDITH ROSS
2895 HWY 69 N                          2702 15TH AVE                            416 S PINE
PARIS, TN 38242                        HALEYVILLE, AL 35565                     HAMBURG, AR 71646




JUDITH SPRANGDEL                       JUDITH STEVENS                           JUDITH WHITE
872 FAIR VIEW AVE                      2806 BIG RIDGE ROAD                      20030 US HWY 76
PRATTVILLE, AL 36066                   JOHNSON CITY, TN 37601                   NEWBERRY, SC 29108




JUDSON-ATKINSON CANDIES                JUDY BISHOP                              JUDY BROWN
2189 OLD LAKE COVE                     542 ROAD 261                             362 NEW HOPE EXT
MEMPHIS, TN 38119                      TUPELO, MS 38801-7819                    CANON, GA 30520




JUDY BROWN                             JUDY COLEY                               JUDY COPELAND
512 RIVER RD                           601 WOODMONT DR 25                       1314 MAYTON AVE.
PERRYVILLE, AR 72126                   TUSCUMBIA, AL 35674                      DEMOPOLIS, AL 36732
JUDY CREEL              Case 19-11984-CSS     Doc 36
                                       JUDY CULLISON       Filed 09/10/19   PageJUDY
                                                                                 749DASHER
                                                                                     of 1514
65028 HIGHWAY 1058                     6136 SCARLET LEAF DRIVE                  941 OLD HWY. 250
ROSELAND, LA 70456                     MEMPHIS, TN 38141                        GLENVILLE, GA 30427




JUDY DAVIS                             JUDY DEHORITY                            JUDY FRAZIER
156 SUNRISE CIRCLE                     4034 SUNNY MEADOWS                       1201 RED HILL RD
PELL CITY, AL 35125                    BARTLETT, TN 38135                       NEWPORT, TN 37821




JUDY GAMBRELL                          JUDY GERALD                              JUDY GREGORY
100 MITCHELL STREET                    26149 HWY 43                             1279 PROSPECT CHURCH RD
HONEA PATH, SC 29654                   TICKFAW, LA 70466                        DUNN, NC 28334




JUDY HAMMOND                           JUDY HARVEY                              JUDY HEATH
228 SHADOW HILLS DR                    P.O. BOX 514                             3799 HWY 375 WEST
LIBERTY, SC 29657                      GREENWOOD, FL 32443                      MENA, AR 71953




JUDY HENDERSON                         JUDY HOWELL                              JUDY HOWELL
606 PEMBERTON ST                       P O BOX 5                                RT 1 BOX 308
WATERLOO, SC 29384                     LAKELAND, GA 31635                       LAKELAND, GA 31635




JUDY JOHNSON                           JUDY KATTAVILAVONG                       JUDY KEY
1681 HWY 51 NORTH                      18215 CHICOT RD                          2610 HWY 21 SOUTH
PONCHATOULA, LA 70454                  MABELVALE, AR 72103                      MARIANNA, AR 72360




JUDY LEE                               JUDY LINDEMANN                           JUDY LOUCKS
362 BRANDY LANE                        10943 VAN ROAD                           35198 KELLER RD
PICKENS, SC 29671                      ARLINGTON, TN 38002                      TYRONZA, AR 72386




JUDY MALONE                            JUDY MULLEN                              JUDY NICHOLS
4305 LINDA LANE                        757 LANDS CREEK RD.                      178 BRADLEY 97
SHREVEPORT, LA 71107                   BRYSON CITY, NC 28713                    WARREN, AR 71671




JUDY NUNLEY                            JUDY OLIVER                              JUDY PARTIN
699 SHADOWLEAF LANE                    600 SPRINGDALE DRIVE                     105 CIRCLE DR
TUNNEL HILL, GA 30755                  ENTERPRISE, AL 36330                     GLENNVILLE, GA 30427




JUDY PERRON                            JUDY POWELL                              JUDY PROVEAUX
16023 OLD JOE MORAN ROAD               102 N. OAK ST                            4298 HUNTERS CHAPEL ROAD
KILN, MS 39556                         MONTEREY, TN 38574                       BAMBERG, SC 29003
JUDY RITCHIE               Case 19-11984-CSS     Doc 36
                                          JUDY RUSS           Filed 09/10/19   PageJUDY
                                                                                    750SHAVERS
                                                                                        of 1514
192 JESTER ROAD                           4787 DOUGLAS FERRY RD                    203 E. 3RD ST.
PRINCETON, LA 71067                       CARYVILLE, FL 32427                      FRANKLIN, LA 70538




JUDY SIMMONS                              JUDY SLAPPEY                             JUDY SPARKS
2715 WEST BOBE STREET                     248 RED ROCK RD                          1096 FG JONES RD
PENSACOLA, FL 32505                       SYLVESTER, GA 31791                      MALVERN, AR 72104




JUDY SPRADLEY                             JUDY SPRAYBERRY                          JUDY TINKES
245 W CHURCH ST                           9065 SPILLERS DR                         13 PARK STREET APT 3
BATESBURG, SC 29006                       COVINGTON, GA 30014                      WATERVILLE, ME 04901-6050




JUDY TYLER                                JUDY VANDON                              JUDY WOOD
85 WARD LANE                              531 CHEROKEE AVE                         1120 4TH AVE
COUNCE, TN 38326-4513                     HEBER SPRINGS, AR 72543                  EASTMAN, GA 31023




JUDY WOOD                                 JUENILE ERVIN                            JUGWENDLOYN JENNINGS
PO BOX 786                                3781 WISTERIA CV                         ROUTE 2 BOX 1764
1004 FOURTH                               MEMPHIS, TN 38116                        WRIGHTSVILLE, GA 31096
EASTMAN, GA 31023-0786




JUGWENDOLYN JENNINGS                      JUJUANA HAYWOOD                          JULIA ALLEN
RT 2 BOX 1764                             7004 NELL DRIVE                          3525 35TH ST
WRIGHTSVILLE, GA 31096                    PINE BLUFF, AR 71603                     MERIDIAN, MS 39307




JULIA BECTON                              JULIA BITNER                             JULIA BRADIGAN
163 POLLY ANNA DR                         105 E GEORGIA ST. APT B                  401 JACKSON LOOP RD.
WEST MONROE, LA 71292                     BEEBE, AR 72012                          FLAT ROCK, NC 28731




JULIA BRADLEY                             JULIA CARROLL                            JULIA CARTER
4511 S. MAIN ST. APT. 39                  PO BOX 74                                NA
PINE BLUFF, AR 71601                      CRAWFORDSVILLE, AR 72327-0074            ODENVILLE, AL 35120




JULIA CURTIS                              JULIA EWING                              JULIA FUQUAY
1270 BREEDEN RD                           1011 N HENDERSON                         105 CELESTE CIRCLE
CHARLOTTE, TN 37036                       CAPE GIRADEAU, MO 63701                  ERWIN, NC 28339




JULIA HALL                                JULIA HENLEY                             JULIA HERMAN
1255 HWY 142                              750 WEST END ST APT 203                  120 HILL DR
SHILOH, TN 38376                          EUTAW, AL 35462                          SALUDA, SC 29138
JULIA JOHNSON           Case 19-11984-CSS      Doc 36
                                       JULIA LANGSTON        Filed 09/10/19   PageJULIA
                                                                                   751LAWSON
                                                                                        of 1514
1686 RABY RD                            1251 COUNTY RD 33                         2724 JEFF WEBB RD.
EDDY, TX 76524                          HEADLAND, AL 36345                        RIPLEY, TN 38063




JULIA LOOMIS                            JULIA MARKS                               JULIA MARTIN
2278 HWY 278W                           2240 CLAUD RD                             644 HOG CHAIN DR. S E
BANKS, AR 71631                         ECLECTIC, AL 36024                        BOGUE CHITTO, MS 39629




JULIA MILLER                            JULIA MORRIS                              JULIA PATE
289 CANTRELL DR                         4216 TWILIGHT DR S                        6756 RABBIT TAIL LANE
CHESNEE, SC 29323                       BENBROOK, TX 76116                        ARLINGTON, TN 38002




JULIA QUANDT                            JULIA RIVERS                              JULIA ROSS
89 BERT DICKEY ROAD                     90 CR 2105                                3900 ROSS RD
HEBER SPRINGS, AR 72543-9780            DAINGERFIELD, TX 75638                    CROSSETT, AR 71635




JULIA SALTER                            JULIA SLAWSON                             JULIA SLAWSON
27 MAW MAWS ROAD                        404 DOSTER ST                             404 DOSTER STREET
EVERGREEN, AL 36401-6114                ENTERPRISE, AL 36330                      ENTERPRISE, AL 36330




JULIA STOKES                            JULIA STOREY                              JULIA STOREY
7141 DUNBARTON DRIVE                    100 NORTHWEST 3RD AVE                     3747 PEACHTREE ROAD NE APT 1721
HORN LAKE, MS 38637-1064                SUITE 100                                 ATLANTA, GA 30319
                                        FORT LAUDERDALE, FL 33301




JULIA YOUNG                             JULIAN ADDISON                            JULIAN JOHNSON
1400 GREENBRIAR DEAR ROAD C-10          120 RADCLIFF DR.                          302 GROVE ST.
ANNISTON, AL 36207                      SUMTER, SC 29150                          KOSCIUSKO, MS 39090




JULIAN MCNUTT JR.                       JULIAN WILSON                             JULIAN WILSON
8925 HIGHWAY 71 SOUTH                   5063 CEADAR VALLEY DR                     5063 CEDAR VALLEY DRIVE
LECOMPTE, LA 71346                      MEMPHIS, TN 38116                         MEMPHIS, TN 38116




JULIAN WILSON                           JULIAN YOUNG                              JULIANA FULMER
5063 CEDAR VALLEY                       225 BREAZEALE ST APT 29                   812 BURROW STREET
MEMPHIS, TN 38116                       BELTON, SC 29627                          MORRILTON, AR 72110-4409




JULIANA SMITH WALKER                    JULIANNA PERRY                            JULIANNAH WILSON
353 KING WAY APT 102                    556 DORRIS STREET                         229 MARJORIE RD
ATLANTA, GA 30312                       PORTLAND, TN 37148                        STATESVILLE, NC 28625
                       Case
JULIANS AUTO BODY AND FRAME   19-11984-CSS      Doc 36
                                        JULIE ARNOLD        Filed 09/10/19   PageJULIE
                                                                                  752BENDERMAN
                                                                                       of 1514
FRAME                                   101 DALEWOOD DRIVE                       503 N ELM ST
1702 S JEFFERSON AVE                    WINCHESTER, TN 37398                     MOUNT PLEASANT, TN 38474
COOKVILLE, TN 38506




JULIE BENSON                            JULIE BIDDLE                             JULIE BOATRIGHT
408 DEBORAH CIRCLE                      1214 ATLANTIC AVENUE                     6506 TOT DRIVE
JACKSON, MS 39212                       WAYCROSS, GA 31501                       BLACKSHEAR, GA 31516




JULIE BOOTH                             JULIE BRIDGES                            JULIE BRINKLEY
HC73 BOX 79                             JULIE BETH PHOTOGRAPHY                   104 QUAIL TRAIL
DRURY, MO 65638                         649 CATSQUIRREL ROAD                     ASHLAND CITY, TN 37015
                                        GLENWOOD, GA 30428




JULIE CANTRON                           JULIE CLARK                              JULIE ELLISON
RT 2 BOX 294                            P.O BOX 335                              FREDS 2175
MONTICELLO, KY 42633                    TUSCUMBIA, AL 35674                      301 YAZOO STREET
                                                                                 LEXINGTON, MS 39095




JULIE GERALD                            JULIE HARRIS                             JULIE HIGGS
26149 HWY 43                            1228 HOUSTON STREET                      390 SHOAF LN
SPRINGFIELD, LA 70462                   TUPELO, MS 38804                         TREZEVANT, TN 38258




JULIE HOHEMUERGER                       JULIE HOLCOMB                            JULIE HOLSAPPLE
2695 ALABAMA HWY 204                    725 JAMES HOLCOMB RD                     266 ESTILL ROAD
WELLINGTON, AL 36279                    HULL, GA 30646                           ALBANY, KY 42602




JULIE HORNSBY                           JULIE HOUSE                              JULIE LANGFORD
404 SOUTH MORRIS AVENUE                 211 SWAN LAKE DR                         786 KERR ADAMS MILLS ROAD
DONALSONVILLE, GA 39845                 HERNANDO, MS 38632                       LOUISVILLE, MS 39339




JULIE LINDSAY                           JULIE MILLARD                            JULIE MITCHEM
RT 2 BOX 120C                           557 CR 2275                              108 DEYOUNG STREET
ACKERMAN, MS 39735                      CLARKSVILLE, AR 72830                    DUNCAN, SC 29334




JULIE MORRIS                            JULIE MYERS                              JULIE NOAH
208 BELTON FARM RD                      1126 LOKE BEND RD                        528 JENKINS ROAD
BELTON, SC 29627                        MCMINNVILLE, TN 37110                    BLAKELY, GA 39823




JULIE NOLTENSMEIER                      JULIE NORRIS                             JULIE POTTS
3507 SMITHONIA RD.                      4300 N GETWELL RD                        3763 MARSHALL RD
COLBERT, GA 30628-1662                  MEMPHIS, TN 38118                        MUNFORD, TN 38058
JULIE QUINN              Case 19-11984-CSS     Doc 36
                                        JULIE QUINN         Filed 09/10/19   PageJULIE
                                                                                  753ROACH
                                                                                       of 1514
4489 GARWOOD DRIVE                      7828 SPRING CREEK RD                     367 WALHALA DRIVE
LADSON, SC 29456                        NORTH CHARLESTON, SC 29418               CARTHAGE, NC 28327




JULIE ROGERS                            JULIE SCOTT                              JULIE SMITH
157 MAGNOLIA ST                         1206 VENEER MILL RD                      5 GREENWAY COURT
CAMDEN, TN 38320                        GEORGIANA, AL 36033                      JACKSONVILLE, AR 72076




JULIE SPIVEY                            JULIE SYKES                              JULIE THOMAS
2839 COUNTY ROAD 520                    13 FOREST ACRES RD                       108 THOMPSON RD
VERBENA, AL 36091                       LELAND, MS 38756-9559                    PENDLETON, SC 29670




JULIE THOMPSON                          JULIE WILLIAMS                           JULIE YOUNG
1400 STAR LANDING RD E                  404 WRIGHT ROAD                          2571 SOUTH AVALON DR
SOUTHAVEN, MS 38672                     EAST DUBLIN, GA 31027                    HORN LAKE, MS 38637




JULIEANNA WALKER                        JULIETTE SPENCER                         JULIO CANCINO
CONTRACTOR (HR)                         533 N. MLK DR                            3722 DURRAND DR APT 4
1761 GALLOWAY AVE                       ST. MARTINVILLE, LA 70582                MEMPHIS, TN 38118
MEMPHIS, TN 38112




JULIO LOPEZ                             JULIO PASCUAL                            JULIO VARGAS
601 LINDA LANE                          PO BOX 751211                            226 WOOD DUCK LOOP
CALHOUN, GA 30701                       MEMPHIS, TN 38115                        JACKSONS GAP, AL 36861




JULIUS GOODWIN                          JULIUS POELLINTZ                         JULIUS YOUNG HOSIERY INC
610 S. LEWIS ST                         110 INDUSTRIALPARK DR S APT204           ATTN MAYER HIRSCH, PRESIDENT
METTER, GA 30439                        DEMOPOLIS, AL 36732                      38 BLANCHARD ST
                                                                                 NEWARK, NJ 07105




JULLIE CREEL                            JULLIE JACKSON                           JUMARIUS MCCLAIN
4 PRINT COOLEY LANE                     2975 PATSY LANE                          21060 STUBBS ROAD
WIGGINS, MS 39577                       PALMYRA, TN 37142                        LAURINBURG, NC 28352




JUNE (GARY) SHANNON                     JUNE COOPER                              JUNE DISHLER
102 GROVE ROAD                          91 COMET RD                              1017 27TH AVE E
HARTSVILLE, TN 37074                    BURNSVILLE, NC 28714                     CORDELE, GA 31015




JUNE DISHLER                            JUNE DISHLER                             JUNE DISHLER
1017 EAST 27TH AVE                      912 LOWER REBECCA RD.                    912 LOWER REBECCA ROAD
CORDELE, GA 31015                       FITZGERALD, GA 31750                     FITZGERALD, GA 31750
JUNE GUTHRIE             Case 19-11984-CSS     Doc 36
                                        JUNE JONES          Filed 09/10/19   PageJUNE
                                                                                  754MITCHELL
                                                                                      of 1514
737 STEPHENS SALEM RD                   700 ASKEW AVE                            701 POTTERTOWN ROAD
STEPHENS, GA 30667                      HOGANSVILLE, GA 30230                    MURRAY, KY 42071




JUNE NELSON                             JUNE PHARR                               JUNE REVES
623 S THOMAS ST                         175 CARTMELL                             826 REVES RD
ALMA, GA 31510                          JACKSON, TN 38301                        TILLY, AR 72058




JUNE ROBERTSON                          JUNE ROEBUCK                             JUNE THOMASON
2332 MARYLAND ST                        50011 ACKER RD                           11851 MACON ROAD
BATON ROUGE, LA 70802                   AMORY, MS 38821                          EADS, TN 38028-6936




JUNE WINDHAM                            JUNIOR FIGEUROA                          JUNIOR FIGUEROA
120 VIVIAN LOOP                         ROUTE 2 BOX 1860B                        101 HINES RD
FAIRHOPE, AL 36532                      WRIGHTSVILLE, GA 31096                   WRIGHTSVILLE, GA 31096




JUNIOR GOLF INC.                        JUQUAN SMITH                             JURNIE KEYS
PO BOX 468597                           34 BLANKINSHIP CIR                       602 LONGINO STREET
ATLANTA, GA 31146                       HATTIESBURG, MS 39401-5503               COLLINS, MS 39428




JURNY HAMMOND                           JUST ASH INC                             JUST FOR KICKS INC.
41 BLUE WATER DR                        930 E 12TH ST                            MIKE BRADSHAW/MARY ANN
HOLIDAY ISLAND, AR 72631                LOS ANGELES, CA 90021                    BRADSHAW/GEE SALES
                                                                                 21205 LITTLE TREE DR.
                                                                                 WATERTOWN, NY 13601



JUST FOR KICKS                          JUST GREAT BAKERS USA                    JUST INVENTORY SOLUTIONS LLC
DBA SILLY STRING PRODUCTS               TIM FORREST                              PO BOX 283
21205 LITTLE TREE DRIVE                 21 KERCHEVAL SUITE 244                   GUILDERLAND CENTER, NY 12085
WATERTOWN, NY 13601                     GROSS POINT, MI 48236




JUST ONE LLC                            JUST ONE LLC                             JUST ONE LLC
ATTN ELIE ZACCAI, SVP                   ATTN JEANNINE GALLIANI                   ATTN JOSEPH ZACCAI, PRESIDENT
1450 BROADWAY, 21ST FL                  1450 BROADWAY, 21ST FL                   1450 BROADWAY, 21ST FL
NEW YORK, NY 10018                      NEW YORK, NY 10018                       NEW YORK, NY 10018




JUST ONE LLC                            JUST PASSING TIME                        JUST PLAY (HK) LTD
ATTN WILLIAM FISSEIN                    2180 SW 71 TERRACE                       10/F MIRROR TOWER
1407 BROADWAY ST.3701                   DAVIE, FL 33317                          61 MODY ROAD
NEW YORK, NY 10018                                                               TSIM SHA TSUI EAST
                                                                                 HONG KONG



JUST PLAY LLC                           JUST PLAY LLC                            JUSTA M GILLASPIE
ATTN CHARLES EMBY, CO-PRESIDENT         ATTN LAWRENCE GELLER, EVP/GEN            402 N BEECH STREET
4850 T-REX AVE, STE 100                 COUNSEL                                  FOLEY, AL 36535-1408
BOCA RATON, FL 33431                    4850 T-REX AVE, STE 100
                                        BOCA RATON, FL 33431
JUSTBORN INC            Case   19-11984-CSS    Doc
                                         JUSTBORN INC36        Filed 09/10/19   PageJUSTBORN
                                                                                     755 of 1514
                                                                                             INC
ATTN DAVID YALE, PRESIDENT               ATTN DONNA M BURKIT, DIR CUSTOMER OPS      ATTN JERRY VATHY
1300 STEFKO BLVD                         1300 STEFKO BLVD                           1300 STEFKO BLVD
BETHLEHEM, PA 18017                      BETHLEHEM, PA 18017                        BETHLEHEM, PA 18017




JUSTENE FOSTER                           JUSTI BRANNON                              JUSTI CARPENTER
1435 RABBIT RANCH RD                     2820 PRIDE GAP ROAD                        1307 ASHLEY 70
HENDERSON, TN 38340-7208                 CABOT, AR 72023                            HAMBURG, AR 71646




JUSTICE COURT                            JUSTICE COURT                              JUSTICE CT OF HARDISON CO
PO BOX 229                               PO BOX 249                                 1620 23RD AVE
WINONA, MS 38967                         SARDIS, MS 38666                           GULFPORT, MS 39503




JUSTICE HATCH                            JUSTICE MCCOLLOUGH                         JUSTICE OF THE PEACE CO
450 SHIRLEY RD                           1046 OAK GROVE RD                          PO BOX 880
ROYSTON, GA 30662                        STAMPS, AR 71860                           HODGE, LA 71247




JUSTIN ALLEN                             JUSTIN ALLEN                               JUSTIN ASHDOWN
215 DOGWOOD CIR                          2549 PANHANDLE LN                          2309 THOMAS STREET
FLORENCE, MS 39073                       BONIFAY, FL 32425                          POPLAR BLUFF, MO 63901




JUSTIN BEAVERS                           JUSTIN BENT                                JUSTIN BLAIR & COMPANY
4825 NORTH LANDMARK CIRCLE               181 FM 1580                                4500 W 31ST STREET
LITTLE ROCK, AR 72206                    FAIRFIELD, TX 75840                        CHICAGO, IL 60623




JUSTIN BOYLES                            JUSTIN BREEZEEL                            JUSTIN BROWN
796 S. MAIN STREET                       6307 RIDGECREST DRIVE                      16018 ALEXANDER
MENDENHALL, MS 39114                     LITTLE ROCK, AR 72205                      BENTON, AR 72015




JUSTIN BROWN                             JUSTIN BRYANT                              JUSTIN BURNO
306 E ROCKHOUSE RD 1                     3370 FOREST HILL ROAD                      713 E CHAPLIN CIRCLE
CORDELE, GA 31015                        BOLIVAR, TN 38008                          HARTSVILLE, SC 29550




JUSTIN BURTON                            JUSTIN CLARK                               JUSTIN COLVIN
31 CLIFFORD ROAD                         32 WHITAKER LANE                           18 COUNTY RD 133
SUNFLOWER, MS 38778                      ANDREWS, NC 28901                          WATER VALLEY, MS 38965




JUSTIN CRUM                              JUSTIN DAVIS                               JUSTIN DICKERSON
3407 GATEWOOD                            3530 TEAGUE STORE RD                       404 NORTH HUNTINGTON ST APT 12
MEMPHIS, TN 38134                        SOMERVILLE RD, TN 38068                    KOSCIUSKO, MS 39090
JUSTIN DILL              Case 19-11984-CSS     Doc 36
                                        JUSTIN DIXON       Filed 09/10/19   PageJUSTIN
                                                                                 756 FERRELL
                                                                                       of 1514
3876 KING ROAD                          491 ARLINGTON DRIVE                     2154 OLD WARREN RD
UNION CITY, TN 38261                    ELIZABETHTOWN, KY 42701                 WILMAR, AR 71675




JUSTIN FLOOD                            JUSTIN FULCHER                          JUSTIN GRAVES
605 EAST 7TH ST                         1928 EAVES ROAD                         PO BOX 183
KENNETT, MO 63857                       LOUISVILLE, MS 39339-7208               BURKESVILLE, KY 42717




JUSTIN HALL                             JUSTIN HARGROVE                         JUSTIN HILL
2739 CR 4114                            149 JOSEY AVENUE                        1028 48TH STREET
DAINGERFIELD, TX 75638                  EAST DUBLIN, GA 31027                   BIRMINGHAM, AL 35218




JUSTIN HILL                             JUSTIN HILLARD                          JUSTIN HOLMES
1634 STOKES ROAD                        1183 E LAKE BLVD                        613 BLACK HAWK RD
CANTON, MS 39046                        ROBINSONVILLE, MS 38664                 MEMPHIS, TN 38109




JUSTIN HUTCHENS                         JUSTIN HYDE                             JUSTIN JOHNSON
8258 BARKSDALE BLVD                     1409 CYPRESS STREET                     20 JAMAR LANE
BOSSIER CITY, LA 71112                  WEST MONROE, LA 71291                   HENDERSON, TN 38340




JUSTIN JOHNSON                          JUSTIN JONES                            JUSTIN JORDAN
712 MCGRAW ST                           463 LAFAYETTE STREET APT 306            190 BISHOP DR
CLARKSVILLE, TN 37040                   CADIZ, KY 42211                         MONTICELLO, FL 32344




JUSTIN KENNEDY                          JUSTIN KING                             JUSTIN KNIGHT
528 HOLLAND AVE                         413 HALE ST                             240 COUNTY HIGHWAY 250
PHILADELPHIA, MS 39350                  MACON, MS 39341                         GUIN, AL 35563




JUSTIN KNIGHT                           JUSTIN KRANGER                          JUSTIN LAGMAN
764 HARMON JOHNSON ROAD                 210 JEFFERSON                           110 SUNFLOWER DRIVE
MONROE, LA 71202                        DAINGERFIELD, TX 75638                  UNIT A
                                                                                LAFAYETTE, LA 70508




JUSTIN LATHAM                           JUSTIN LEGGETT                          JUSTIN LEONARD
300 CANTON STREET                       4630 HANSBERRY DR APT 108               819 4TH STREET
TERRY, MS 39170                         MEMPHIS, TN 38125                       ST JOESEPH, LA 71366




JUSTIN LOVELESS                         JUSTIN LUMPKIN                          JUSTIN MARTIN
117 CHERRY STREET                       15 SMOKEY TRAIL                         841 APPLE ORCHARD RD
BROOKLAND, AR 72417                     CRAWFORD, GA 30630                      CLINTON, SC 29325
JUSTIN MATCHETT       Case   19-11984-CSS     Doc 36
                                       JUSTIN MCCLURE      Filed 09/10/19   PageJUSTIN
                                                                                 757 MCCOY
                                                                                       of 1514
3022 NORTH PECAN STREET                566 UNION CHURCH RD                      330 M C LUM RD.
NACOGDOCHES, TX 75963                  SEMINARY, MS 39479                       MORTON, MS 39117




JUSTIN MCPEAK                          JUSTIN MCPHERSON                         JUSTIN MERCHANT
509 TILFORD CT                         1001 SILVER FALLS RD                     5724 COMDEN AVE
WOODBURY, TN 37190                     LONGVIEW, TX 75604                       BIRMINGHAM, AL 35228




JUSTIN MILLER                          JUSTIN MILLER                            JUSTIN MILLS
2940 PINE LOG RD                       9 HOWELL LANE                            5403 N SHILOH RD
HAYESVILLE, NC 28904                   TRENTON, TN 38382                        CORINTH, MS 38834




JUSTIN MOONEYHAM                       JUSTIN MOORE                             JUSTIN NABORS
528 MACK FLOYD ROAD                    100 CLEMENT RD                           531 BISHOP ROAD
SPARTA, TN 38583                       BELTON, SC 29627                         HOLLY SPRINGS, MS 38635




JUSTIN NORWOOD                         JUSTIN PHILLPIS                          JUSTIN PINCKLEY
3588 LANSDOWNE DR                      139 RUTLEDGE ST                          477 WAYNESBORO HWY 13
BELDEN, MS 38826                       EASLEY, SC 29640                         WAYNESBORO, TN 38485




JUSTIN R RALP                          JUSTIN RAMOS                             JUSTIN ROBBINS
3171 COUNTRY ROAD 532                  74 H BRYANT RD                           1449 CR 107
RIPLEY, MS 38663                       DEVILLE, LA 71328                        NEW ALBANY, MS 38652




JUSTIN ROBERSON                        JUSTIN ROGERS                            JUSTIN ROSS
150 ROEBUCK COURT APT.7                112 COLORADO AVE                         974 MOUNT CARMEL RD
HAZLEHURST, MS 39083                   MUSCLE SHOALS, AL 35661                  PRENTISS, MS 39474




JUSTIN RUNNELLS                        JUSTIN SAINSBURY                         JUSTIN SCOTT
25 BRYAN KAY CIRCLE                    575 FARM RD                              94 SOUTH LOUISVILLE STREET
LITTLE ROCK, AR 72206                  CANON, GA 30520                          ACKERMAN, MS 39735




JUSTIN SEPE                            JUSTIN SIMPSON                           JUSTIN SIMPSON
2817 TRACE RIDGE ROAD                  1903 ELMHURST DRIVE                      270 COUNTY ROAD 406
LESLIE, AR 72645                       GERMANTOWN, TN 38138                     CALHOUN CITY, MS 38916




JUSTIN SMITH                           JUSTIN SMITH                             JUSTIN SMITH
107 BANKS STREET                       2915 BOOKHOUT ST                         8605 HWY 82
NINETY SIX, SC 29666                   DALLAS, TX 75201                         CENTREVILLE, AL 35042
JUSTIN SNOW                Case 19-11984-CSS      Doc 36
                                          JUSTIN SOWELL         Filed 09/10/19   PageJUSTIN
                                                                                      758 STRANGE
                                                                                            of 1514
350 KNIGHT HAVEN CIR                       302 SCARBOROUGH OWENS RD                  32578 MOBELY RIDGE RD
STAR CITY, AR 71667-8853                   EASTMAN, GA 31023                         DUCK RIVER, TN 38454




JUSTIN TODD                                JUSTIN TRAMMELL                           JUSTIN WELBORN
2104 ATTALA RD 5013                        421 S. SYCAMORE ST.                       557 SCR 87
KOSCIUSKO, MS 39090                        ROME, GA 30165                            MIZE, MS 39116




JUSTIN WHATLEY                             JUSTIN WHITAKER                           JUSTIN WILLIAMS
820 LAWRENCE MILL RD.                      526 CR 599                                124 CHERRY DALE
MOLENA, GA 30258                           SALTILLO, MS 38866                        WEST HELENA, AR 72390




JUSTIN WILLIS                              JUSTIN WOODARD                            JUSTINA BELL
24 26TH AVENUE NE                          2811 DICK TAYLOR ST.                      2850 N.REDBUD CIR
CENTERPOINT, AL 35215                      MONROE, LA 71202                          MEMPHIS, TN 38114




JUSTINA BROWN                              JUSTINA HOLLAND                           JUSTINA ONG
167 WARREN LA                              1474 TIPTON RD                            217 GREEN MEADOW TRAIL
LAKE PARK, GA 31636                        MUNFORD, TN 38058                         HOLLY LAKE RANCH, TX 75765




JUSTINE BROWN                              JUSTINE COOKE                             JUSTINE FARLEY
205 JACKSON ST                             306 S MCGEE AVE                           4848 SAN FELIPE RD
GREEMWOOD, MS 38930                        DEMOPOLIS, AL 36732-1832                  150-137
                                                                                     SAN JOSE, CA 95135




JUSTINE FLOWERS                            JUSTINE SEALS                             JUSTUS PERIGO
18 POND STREET                             713 LINWOOD AVENUE                        PO BOX 187
CABOT, AR 72023-3713                       DUBLIN, GA 31021                          ERIN, TN 37061




JUSTUS WITHERSPOON                         JUTTA COMPTON                             JUVAN WHITE
105 SOUTH CHESTNUT AVE                     2219 HARRISON ST                          4136 50TH AVE N.
DEMOPOLIS, AL 36732                        DECATUR, AL 35601                         BIRMINGHAM, AL 35217




JUVENILE COURT - MEMPHIS                   JUWAN JAMES                               JUWAN WARE
PO BOX 310                                 745 CHERRY PARK BLVD.                     15889 N JACKSON ST
MEMPHIS, TN 38101                          CLINTON, MS 39056                         DURANT, MS 39063




JVCKENWOOD USA CORP.                       JVCKENWOOD USA CORPORATION                JVCKENWOOD USA CORPORATION
PO BOX 22745                               ATTN JAMIE PASLEY                         ATTN PAT KOEHN
LONG BEACH, CA 90810-5745                  2201 E DOMINGUEZ ST                       2201 E DOMINGUEZ ST
                                           LONG BEACH, CA 90810                      LONG BEACH, CA 90810
                      Case 19-11984-CSS
JVCKENWOOD USA CORPORATION                  Doc 36 CORP.
                                     JWIN ELECTRONICS  Filed 09/10/19     PageK 759  of 1514LLC
                                                                                - DEVELOPERS
ATTN TORU KAWAUCHI, PRESIDENT        2 HARBOR PARK DRIVE                      501 S. MAIN MALL
2201 E DOMINGUEZ ST                  PORT WASHINGTON, NY 11050                SPRINGHILL, LA 71075
LONG BEACH, CA 90810




K & B DESIGNS                         K & Y INTIMATE/SWIM LLC                 K BELL
THE WOOMBIE                           DBA 5TH AVE INTIMATES                   350 5TH AVE SUITE 4816
955 CONNECTICUT AVE                   230 WEST 38TH STREET                    NEW YORK, NY 10118
BLDG 4/STE 4106                       8TH FLOOR
BRIDGEPORT, CT 06607                  NEW YORK, NY 10018



K OF NEW YORK LLC                     K&B DISTRIBUTORS                        K&B INTERNATIONAL LIMITED
CLOUD CATERING                        PO BOX 564                              KOWLOON 1ST. EAST
42-81 HUNTER STREET                   ARMORY, MS 38821                        RM.406 4/F EMPIRE CTR.
LONG ISLAND CITY, NY 11101                                                    FOREST PARK, GA 30297




K&Y INTIMATE/SWIM LLC                 K&Y INTIMATE/SWIM LLC                   K&Y INTIMATE/SWIM LLC
ATTN DAVID YAZDI, VP                  ATTN EMIL SHAMILO                       ATTN FARADJ YAZDI
230 W 38TH ST, 8TH FL                 107 TRUMBULL ST, BLDG F2, STE 403       230 W 38TH ST, 8TH FL
NEW YORK, NY 10018                    ELIZABETH, NJ 07206                     NEW YORK, NY 10018




K.B. INC.                             K.C. PHARMACEUTICALS INC                K.S.W. ENTERPRISE INC.
55 FRANKLIN AVENUE                    JOE SUTEDJO                             ATTN SCOTT WILLIAMS
BROOKLYN, NY 11205                    3201 PRODUCER WAY                       PO BOX 1382
                                      POMONA, CA 91768                        CAHLOUN, GA 30703




K.S.W. ENTERPRISE INC.                K.S.W. ENTERPRISE INC.                  K7 DESIGN GROUP INC.
ATTN SCOTT WILLIAMS                   PO BOX 1382                             179 EAST 94TH STREET
PO BOX 1382                           CALHOUN, GA 30703                       NEW YORK, NY 10126
CALHOUN, GA 30703




KA SHUN PLASTICS                      KA WAH MANUFACTORY LTD.                 KABREIANA WOODS
RM 13 S/F KINETIC INDUST.             10/F FLAT F 36 TAI YAU                  500 S MACARTHUR DR. APT B6
7 WANG KWONG ROAD                     WAH HING INDUSTRIAL MANSI               CAMILLA, GA 31730
KOWLOON BAY                           FRANKLIN, TN 37068
HONG KONG HONG KONG



KABRISHA MCDOWELL                     KACEE GOFORTH                           KACEY GAINEY
4656 ST FRANCES AVE 403               1425 CRAIG ROAD                         752 RAINVOW VIEW RD
DALLAS, TX 75227                      RIPLEY, TN 38063                        MCBEE, SC 29101




KACEY RIALS                           KACI LINDLEY                            KACIE COWART
605 WILLIAM RD                        50 RIDGEFIELD DR                        1404 MALLARD POND ROAD
COLUMBIA, LA 71418                    OAKLAND, TN 38060                       STATESBORO, GA 30461




KACIE SOWYERS                         KACY HEAL                               KACY TUCKER
622 N WALL RD APT 2                   60016 DILL DR                           75 2ND AVE S LOT 11
CROSSETT, AR 71635                    SMITHVILLE, MS 38870                    DOUGLAS, GA 31533
KACY WELLS               Case 19-11984-CSS     DocJOHNSON
                                        KACY-LEIGH  36 Filed 09/10/19   PageKADADRICK
                                                                             760 of 1514
                                                                                      SANDERS
389 CENTER STREET                       95 TIMMS RD                         306 MICKEY GILLEY AVE
MARIANNA, AR 72360                      MANTACHIE, MS 38855                 FERRIDAY, LA 71334




KADAJA TILLMAN                          KADALIA DAWSON                      KADARIUS JONES
201 MONA DR APT 4                       105 GIPEDWARDS RD                   2521 CR 300
DOTHAN, AL 36303                        ABBEVILLE, SC 29620                 TIPLERSVILLE, MS 38674




KADARIUS ROGERS                         KADE WINTERS                        KADEEJA PATTERSON
4108 SPRING HOLLOW                      115 BOBBIT ROAD                     814 CAMPBELL STREET
MEMPHIS, TN 38115                       DEQUINCY, LA 70633                  WINONA, MS 38967




KADEEM CHAMBERS                         KADEIJAH JACKSON                    KADEJA MANNING
1034 DAVIS MULLIS ROAD                  227 NELSON COFFIN                   PO BOX 426
RENTZ, GA 31075                         CUTHBERT, GA 39840                  PICKENS, MS 39146




KADEJAH MAGEE                           KADEN OWNEY                         KADIATOU DIALLO
1014 PLEASANT DRIVE                     563 BOSTON ROAD                     4656 LAUREL LEAF COVE
MAGNOLIA, MS 39652                      STAR CITY, AR 71667-8969            MEMPHIS, TN 38128




KADIJAH BROWNRIDGE                      KADIJAH SIMMONS                     KADRIAN ROBINSON
288 WILLIAMS ROAD                       4543 APPLEVILLE ST                  2536 PYRAMID DRIVE
GAINESVILLE, AL 35464                   MEMPHIS, TN 38109                   SOUTHAVEN, MS 38672




KAELA DILLARD                           KAELA HAGGARD                       KAELI MORROW
751 COUNT RD 3444                       298 COOLEY AVENUE                   165 HUDSON RD
HALEYVILLE, AL 35565                    PARSONS, TN 38363                   SAVANNAH, TN 38372




KAELIN JONES                            KAELYN CROWE                        KAESER COMPRESSORS INC
8797 N WOOD LANE                        3095 ST ROUTE 100 EAST              PO BOX 946
HARRISBURG, AR 72432                    HENDERSON, TN 38340                 FREDERICKSBURG, VA 22404




KAGOME FOODS INC                        KAHLEOL MIDDLETON                   KAHLIA HUFFMAN
3059 FOREST HILL-IRENE RD               108 PECAN DRIVE                     701 S CLEVELAND AVE
GERMANTOWN, TN 38138                    ANDERSON, SC 29624                  RUSSELLVILLE, AR 72801




KAHLIL MARSHALL                         KAHNINIWALLA                        KAI SMITH
81 PINTAIL ROAD                         REEVES SAIN                         1220 NORTH 9TH ST
CATHERINE, AL 36728                     1511 19TH ST NW                     DEQUEEN, AR 71832
                                        CANTON, OH 44709
KAI WRIGHT               Case 19-11984-CSS     Doc 36
                                        KAIDEN JEROME        Filed 09/10/19   PageKAIJA
                                                                                   761MULDREW
                                                                                        of 1514
70393 DYSON RD                          14 COTTRELL LANE                          1620 DUNWOOD DR 6203
KENTWOOD, LA 70444                      BONNIEVILLE, KY 42713                     CLARKSVILLE, AR 72830




KAILA JOHNSON                           KAILA MCCARTY                             KAILA SEGARS
293 REMBERT DR.                         4489 HWY 134                              PO BOX 1072
ATOKA, TN 38004                         COLLINSTON, LA 71229                      VARNVILLE, SC 29944




KAILEE WALL                             KAILEY CHATELAIN                          KAILEY MCMAHON
2742 DIME ROAD                          191 CEMETERY RD                           7031 CAREY JAMES RD
HALEYVILLE, AL 35565                    FLIPPIN, AR 72634                         MANOR, GA 31550




KAILTLIN SIZEMORE                       KAILY DUNAWAY                             KAIN WHITEHOUSE
22 GLOVER KNOLLS DRIVE                  5530 LAKE SIDE DR                         322 EASTLAND
ROSSVILLE, GA 30741                     BOSSIER CITY, LA 71111                    RIPLEY, TN 38063




KAINA BREWER                            KAINEN GALIOTO                            KAIRA BUTLER
503 HWY 82                              605 GRAYSON                               1607 MAPLE ST
MONTROSE, AR 71653                      BENTON, IL 62812                          FRANKLIN, LA 70538




KAIRA YATES                             KAISER PICKLES LLC                        KAISLYN BROWN
652 JACKSON 5 RD                        RAY ZOROUFIE                              2371 JACKSON BRIDGE RD
BRADFORD, AR 72020                      645 BELL ROAD                             LAVONIA, GA 30553
                                        ANTIOCH, TN 37013




KAITLIN CROSS                           KAITLIN DRISKILL                          KAITLIN ELKINS
1865 PALESTINE RD                       243 EL PASO RD                            4933 HWY 500
BURKESVILE, KY 42717                    SEARCY, AR 72143                          GEORGETOWN, LA 71432




KAITLIN EVANS                           KAITLIN FERGUSON                          KAITLIN GARCIA
1674 MILITARY GROVE                     816 S JACKSON                             3009 LOOXAHOMA CR
SULLIGENT, AL 35586                     MCGREGOR, TX 76657                        SENATOBIA, MS 38668




KAITLIN GLASS                           KAITLIN GRAVES                            KAITLIN HATFIELD
174 COUNTY HWY 407                      228 OLD MAIN ST APT 107                   80 PARKER ROAD
HAYTI, MO 63851                         MUNFORDVILLE, KY 42765                    PIEDMONT, SC 29673




KAITLIN HEAD                            KAITLIN JONES                             KAITLIN JOREN
100 WILLIAMSTON CT APT 103              1897 OAK BRIDGE DRIVE                     7390 MCRAE HWY
WILLIAMSTON, SC 29697                   HERNANDO, MS 38632                        HELENA, GA 31037
KAITLIN LEATH          Case   19-11984-CSS      Doc 36
                                        KAITLIN MORAN         Filed 09/10/19   PageKAITLIN
                                                                                    762 of   1514
                                                                                           THOMPSON
243 DANCYVILLE METHODIST                409 ANGEL LYNN LN                          710 E. 14TH ST.
STANTON, TN 38069                       TALLADEGA, AL 35160                        SHEFFIELD, AL 35660




KAITLYN ANGLEMEYER                      KAITLYN AUSTIN                             KAITLYN BARTLETT
203 JOHNSTON RD                         300 S JEFFERSON                            103 SPRINGVILLE ROAD
SEARCY, AR 72143                        STAR CITY, AR 71667                        WEST POINT, GA 31833




KAITLYN BEAVERS                         KAITLYN BROWN                              KAITLYN CISSON
331 WASHBURN RD                         477 ODIS DERR RD                           226 HENDERSON CIRCLE
SERCY, AR 72143                         MANY, LA 71449                             PICKENS, SC 29671




KAITLYN CLARK                           KAITLYN GLIDWELL                           KAITLYN GREEN
207 WINCHESTER STREET                   595 EGG HILL RD APT 7                      409 PARK RD
GALLATIN, TN 37066                      ALAMO, TN 38001                            BELTON, SC 29627




KAITLYN HAYES                           KAITLYN HUGHES                             KAITLYN LEWIS
10377 JIM CUMMINGS HWY                  KC MCKENZIE ROAD                           104 N MILLAR AVE
BRADYVILLE, TN 37026                    ANGIE, LA 70426                            EAST PRAIRIE, MO 63845




KAITLYN MAGEE                           KAITLYN MANESS                             KAITLYN MARTIN
80 HARVEY DAIRY RD                      4654 E MALLORY AVE                         234 BLACKMAN RD.
TYLERTOWN, MS 39667                     MEMPHIS, TN 38117                          MEDINA, TN 38355




KAITLYN NEWMAN                          KAITLYN ROBSON                             KAITLYN SANDERLIN
34595 STARE HIGHWAY 11 S                7223 B MAIN EXTENDED                       1015 S CHERRY
STAR CITY, AR 71667-8775                HARRISBURG, AR 72432                       HAMBURG, AR 71646




KAITLYN SULECKI                         KAITLYN WARD                               KAITLYN WHILCHER
4219 HOLY RIDGE RED                     1104 FLORAL DR                             250 FROGTOWN RD
TRASKWOOD, AR 72167                     LENOIR, NC 28645                           LEBANON, KY 40033




KAJUN LEE                               KALA BENNETT                               KALA FISHER
550 BEVERLY DRIVE                       307 S COLLEGE AVE                          1026 JORDAN CIRCLE
ELDORADO, AR 71730                      DOUGLAS, GA 31533                          WHITEBLUFF, TN 37187




KALA ONEAL                              KALAISIA SHELTON                           KALAN LP
803 THOMASTON DRIVE                     234 SILVERPLATE GRILL                      PO BOX 1029
DUBLIN, GA 31021                        RUTHERFORDTON, NC 28139                    LANSDOWNE, PA 19050-8029
KALAN MAPLES              Case 19-11984-CSS     Doc 36
                                         KALANI MCCOY        Filed 09/10/19    PageKALEB
                                                                                    763 MARTIN
                                                                                         of 1514
1379 NEW GARDEN RD                       1125 BEULAH CHURCH RD                     35 COUNTY ROAD 3415
COLDWATER, MS 38618                      DEKALB, MS 39328                          HALEYVILLE, AL 35565




KALEE TRADING CO                         KALEE TRADING CO                          KALEI BETSILL
ATTN TINA LAM, MARKETING MGR             ATTN XU QING HAI                          634 MALOY RD
UNIT 816, NEW MANDARIN PLZ, TOWER B      UNIT 816, NEW MANDARIN PLZ, TOWER B       GRIFFIN, GA 30223
14 SCIENCE MUSEUM RD                     14 SCIENCE MUSEUM RD
TSIMSHATSUI EAST, HONG KONG HONG         TSIMSHATSUI EAST, HONG KONG HONG
KONG                                     KONG


KALEIGH BOWIE                            KALEIGH FRYE                              KALEIGH SPARKS
511 SHERWOOD AVE                         241 BRADLEY E 18                          1300 HWY 226
HONEA PATH, SC 29654                     WARREN, AR 71671                          SAVANNAH, TN 38372




KALEISHA WALKER                          KALEN BICKHAM                             KALEO CRAFTON
2410 WINDY HILL LN                       18151 DAVIE DR                            304 N PALO ALTO AVE
CAPE GIRARDEAU, MO 63701                 PONCHATOULA, LA 70454                     PANAMA CITY, FL 32401




KALEY BATES                              KALEY COX                                 KALEY WARE
439 HWY ST                               225 BILLINGSLEY-BASKIN RD                 457 WINDHAVEN ROAD
THOMASTON, GA 30286                      WINONA, MS 38967                          DEQUINCY, LA 70633




KALI HARDY                               KALI WRIGHT                               KALIANE LIZA CAMACHO
14 BALL HILL DRIVE                       2013 LEE AVE                              227 LA CROIX DR
GREENBRIER, AR 72058                     CONWAY, AR 72032                          COLLIERVILLE, TN 38017




KALIN HART                               KALISHAWN BOOKER                          KALISTA GWARTNEY
616 8TH AVE.                             3300 LADNIER RD                           1330 HUFFMAN AVE
POPLARVILLE, MS 39470                    GAUTIER, MS 39553                         PORTAGEVILLE, MO 63873




KALLAN CRAVEN                            KALLIE BROOKS                             KALSHA SIMON
12345 CASTLE HILL RD                     8794 OLD STATE HIGHWAY 28                 320 BROCKTON DR
BATON ROUGE, LA 70814                    PIKEVILLE, TN 37367                       CARENCRO, LA 70520




KALYAH EDWARD                            KALYN GRAY                                KALYN WATTS
200 SUNSET PLACE UNIT B                  20 IVY LANE                               PO BOX 17642
REDFIELD, AR 72132                       FORKLAND, AL 36740                        HATTIESBURG, MS 39402




KALYNN BRAN                              KALYNN RANEW                              KAMDEN RICHMOND
109 LIME LANE                            122 HARTLEY LN.                           375 DAVIS LOOP RD NE
MUNFORD, TN 38058                        LEESBURG, GA 31763                        ROME, GA 30161
KAMEISHA BYRD            Case 19-11984-CSS    Doc
                                        KAMERAN   36
                                                OWENS       Filed 09/10/19   PageKAMERIA
                                                                                  764 ofALFORD
                                                                                         1514
311 C N KINNEY AVE                      613 S COX ST.                            209 JAME ST
IOWA, LA 70647                          BASTROP, LA 71220                        HOMER, LA 71040




KAMERON KILLIAN                         KAMERON WADE                             KAMERYN CHALMERS
328 WALKER FERRY RD                     4611 HWY 452                             308 INDUSTRIAL
POLLOCK, LA 71467                       MARKSVILLE, LA 71351                     MARKED TREE, AR 72365




KAMIKO MARTIN                           KAMISHA BROWN                            KAMIYA HOLMES
625 S. MONTGOMERY ST. APT.74            2600 E LONGHILLS RD APT 1507             3621 HABERSHAM ST
STARKVILLE, MS 39759                    BENTON, AR 72019                         BRUNSWICK, GA 31520




KAMMI LEASE                             KAMMIE SHROPSHIRE                        KAMORIE CARTER
125 MIKE AVENUE                         513 E RICHLAND ST                        38 CENTRAL AVE
GUNTOWN, MS 38849                       KERSHAW, SC 29067                        ROLLING FORK, MS 39159




KAMYA STARKS                            KANA MOSES                               KANDACE LANE
1320 26TH STREET NORTH                  351 CRUMBLEY STREET                      2414 RIVER VISTA DR.
BESSEMER, AL 35020                      BUENA VISTA, GA 31803                    ALMA, AR 72921




KANDACE LEE                             KANDACE PETTY                            KANDACE SMITH
3660 DREWRY RD                          303 5TH ST                               302 C TYLER
MONROEVILLE, AL 36460                   MOODY, TX 76557                          WAGONER, OK 74467




KANDACE WEBB                            KANDACE WILSON                           KANDANCE MCCALL
1411 MONTEVALLO ROAD                    4343 CR 234D                             98 ARTHUR SIMMS RD
WEAVER, AL 36270                        HENDERSON, TX 75652                      COY, AL 36435




KANDI MADDOX                            KANDI MORGAN                             KANDI POTTER
919 STOCKS DIARY RD.                    7894 FM 555                              24 A HAVENS LANE
LEESBURG, GA 31763                      GILMER, TX 75645                         CONWAY, AR 72034




KANDICE DELBRIDGE                       KANDICE FLOWERS                          KANDIS DUDLEY
121 CHURCH ST                           247 TUMLIN RD                            717 SOUTHERN PINES
ELLENTON, GA 31747                      RAINSVILLE, AL 35986                     DUBLIN, GA 31021




KANDIS SMITH                            KANDY ISENHOUR                           KANE ROBERTS
895 JIM CLARK RD                        PO BOX 1731                              357 ARMSTEAD RD
ERIN, TN 37061                          RUTHERFORDTON, NC 28139                  STAR CITY, AR 71667
KANEAH NUNEZ           Case 19-11984-CSS
                                      KANECIADoc
                                             MACK36       Filed 09/10/19   PageKANEIKA
                                                                                765 ofSTIGGER
                                                                                       1514
146 POPLAR STREET                     182 HUNTERS RUN                          106 WOODRIDGE CT
DOUGLAS, GA 31533                     DUBLIN, GA 31021                         LITTLEROCK, AR 72204




KANESHA PARKER                        KANESHIA DEVERS                          KANESHIA STEWARD
629 8TH ST                            512 WEST HALE                            105 ARK DR
FRANKLIN, LA 70538                    OSCEOLA, AR 72370                        CALHOUN CITY, MS 38916




KANETHA HEPBURN                       KANETTE CARTER                           KANGARU LLC
2045 CASAMONICA DR.                   1100 BATTLE ST                           201 SOUTH STATE STREET
LAKE PARK, GA 31636                   TALLADEGA, AL 35160                      SUITE 1A
                                                                               NEWTOWN, PA 18940




KANIA TURNER                          KANIYA ABRAMS                            KANSAS DEPARTMENT OF VET
5316 RACETRACK ROAD                   542 MAPLE DR                             190 1ST STREET
WEST, MS 39192                        BISHOPVILLE, SC 29010                    CONTACT: KENNETH MOORE
                                                                               ANDREWS, NC 28901




KANSAS PAYMENT CENTER                 KANTAR RETAIL LLC                        KANYA HENDERSON
PO BOX 758599                         F/K/A RETAIL FORWARD INC                 5373 BROOKHOLLOW DR.
TOPEKA, KS 66675-8599                                                          JACKSON, MS 39212




KANYANAAN JACKSON                     KANYIA MARTIN                            KANYIA THOMSON
1255 MOORE STREET                     140 MCCORRY ST                           6 BIRCH ST
LOUISVILLE, GA 30434                  JACKSON, TN 38301                        CHARLESTON, MS 38921




KAPPA BOOKS PUBLISHERS LLC            KAPPA BOOKS PUBLISHERS LLC               KAPPA BOOKS PUBLISHERS LLC
ATTN DES MCNULTY, PRESIDENT           ATTN JOHN BARBOUR, NATL SALES MGR        ATTN JOHN BARBOUR, NATL SALES MGR
6198 BUTLER PIKE                      6198 BUTLER PIKE                         PO BOX 91
BLUE BELL, PA 19422                   BLUE BELL, PA 19422                      FORT WASHINGTON, PA 19034




KAPPY AVANT                           KAR NUT PRODUCTS COMPANY                 KAR NUT PRODUCTS COMPANY
2445 NASH RD                          ATTN MAE BOOMER, ACCTS RECEIVABLE        ATTN SCOTT MCKINNON, PRESIDENT
BATESVILLE, MS 38606                  1200 E 14 MILE RD                        1200 E 14 MILE RD
                                      MADISON HEIGHTS, MI 48071                MADISON HEIGHTS, MI 48071




KAR NUT PRODUCTS COMPANY              KARA BELLINO                             KARA CHRETIEN
PO BOX 72586                          624 FALL RIVER RD                        4913 POWELL ROAD
CLEVELAND, OH 44192-0002              LAWRENCEBURG, TN 38464                   ELTON, LA 70532




KARA CLARK                            KARA DIFFEY                              KARA GRICE
111 CROSS CREEK TRL                   385 MAIN STREET WEST                     230 GRANT 167090
ALEXANDRIA, AL 36250                  HARRISON, AR 72601                       SHERIDAN, AR 72150
KARA HARRIS             Case 19-11984-CSS     Doc 36
                                       KARA JANSON        Filed 09/10/19   PageKARA
                                                                                766POWELL
                                                                                    of 1514
19 TURKEY CRREK LANE                   3001 PIONEER APT 28                     4690 HIGHWAY 375 WEST
WARE SHOALS, SC 29692                  CAPE GIRARDEAU, MO 63703                MENA, AR 71953




KARA SPARKS                            KARA ZIMMER                             KARAGAN GOSE
167 WALNUT DRIVE                       180 MUDCAT ROAD                         215 HIGHLAND DRIVE
BAKERSVILLE, NC 28705                  HEBER SPRINGS, AR 72543                 DAINGERFIELD, TX 75638




KARALEE SAMPLES                        KARDARRIOUS ALEWINE                     KAREN ALTMAN
6 PARADISE HOGAN ROAD                  101 COUNTRY CLUB RD                     1049 WHISPERING PINES ROA
LEXINGTON, GA 30648                    EDGEFIELD, SC 29824                     HEMINGWAY, SC 29554




KAREN ANNETTE DRIVER                   KAREN ARMSTRONG                         KAREN BAYS
507 D STREET                           17 BURGESS CT                           365 HWY 9
FORREST CITY, AR 72335-4268            SUMTER, SC 29150                        SUMMERFEILD, LA 71079




KAREN BLACKWELL                        KAREN BLEDSOE                           KAREN BOBBITT
1188 BONNER RD                         408 REGAL DR                            3854 LUCKY TRAIL DR
GAFFNEY, SC 29341                      TUNNEL HILL, GA 30755                   MEMPHIS, TN 38128




KAREN BRANNON                          KAREN BROWN                             KAREN BROWN
4300 FLAT SHOALS RD                    2836 FERNWOOD DR                        4162 CERULEAN ROAD
UNION CITY, GA 30291                   NORTH, SC 29406                         CADIZ, KY 42211




KAREN BUNZE                            KAREN CAULEY                            KAREN CONNER
6279 LONG ST                           241 COUNTY ROAD 422                     PO BOX 616
MILTON, FL 32570                       OPP, AL 36467                           GILLETT, AR 72055-0616




KAREN COOPER                           KAREN COX                               KAREN CRAYTON
296 OLD CALHOUN FALLS RD               3777 SHADY LANE CHURCH RD               5408 RANDOLPH RD
ABBEVILLE, SC 29620                    MUNFORDVILLE, KY 42765                  KANNAPOLIS, NC 28081




KAREN DIXON                            KAREN DOUGLAS                           KAREN ENRIGHT
5772 BRACKIN ROAD                      12558 EAST 100 SOUTH                    PO BOX 757
DONALSONVILLE, GA 39845                OAKLAND CITY, IN 47660                  WHITEHOUSE, TX 75791




KAREN ESQUEDA                          KAREN EVANS                             KAREN FAIRLEY
563 BROOKSIDE DR                       107 MOUND CITY                          300 BT WOODARD CIRCLE APT
LAMAR, MS 38642                        MARION, AR 72364                        GRAMBLING, LA 71245
KAREN FALER              Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                        KAREN FERGUSON                 PageKAREN
                                                                            767 FRIDAY
                                                                                 of 1514
2002 PEACHTREE RD                       4908 HALEVILLE ROAD                985 DREWRY ROAD APT D
GEORGETOWN, MS 39078                    MEMPHIS, TN 38116                  MONROEVILLE, AL 36460




KAREN GAINEY                            KAREN GALLO                        KAREN GNIADEK
331 JACK TURNER LANE                    480 PREACHER DRIVE                 425 ROBIN ROAD
CHESTERFIELD, SC 29709                  COUNCE, TN 38326                   LUMBERTON, NC 28359-9188




KAREN GRAY                              KAREN GRISHAM                      KAREN GUTIERREZ
302 COLLINGWOOD DRIVE                   280 REDBIRD DR                     3979 DOUBLE SPRINGS RD.
MONROE, LA 71203                        LEXINGTON, TN 38351                STEELE, AL 35987




KAREN HODGES                            KAREN HOLLAND                      KAREN HOLLAND
5791 HODGES RD                          80 CEDAR HILL RD                   80 CEDAR HILL
CUNNINGHAM, TN 37052                    LORETTO, TN 38469                  LORETTO, TN 38469




KAREN HOLLAND                           KAREN HORNE                        KAREN HULET
80 SADERHILL RD                         2128 PROGRESSIVE FARM RD           289 WHISPERING PINE
LORETTO, TN 38469                       FAIRMONT, NC 28340                 TWIN FALLS, ID 83301




KAREN HURST                             KAREN JASLOW                       KAREN JEANES
1977 COUNTY RD 57                       2222 COURT AVE                     407 W 7TH STREET
PRATTVILLE, AL 36067                    MEMPHIS, TN 38104                  BROKEN BOW, OK 74728




KAREN JEANNE STANFORD                   KAREN KILLOUGH                     KAREN KING
570 JONES RD.                           2511 US 176 HWY                    1766 SHADES BRIDGE RD
PULASKI, TN 38478                       TRYON, NC 28782                    GREENFIELD, TN 38230




KAREN KING                              KAREN KIRK                         KAREN KNIGHT
1766 SHADES RIDGE ROAD                  204 SOUTH FLEMING ST.              1855 MOSLEY FERRY ROAD
GREENFIELD, TN 38230                    OKOLONA, MS 38860                  CHAPMANSBORO, TN 37035




KAREN LAWSON                            KAREN LONG UPTON                   KAREN LONG
307 LOH DRIVE                           PICKENS COUNTY SHOPPERS            2825 BURNING BUSH ROAD
MORRILTON, AR 72110                     GUIDE LLC                          RINGGOLD, GA 30736
                                        12A THIRD AVENUE NW
                                        ALICEVILLE, AL 35442



KAREN LYDE                              KAREN MALONEY                      KAREN MARKS
UNKOWN                                  409 FRANKLIN AVE.                  804 VETERANS PKWY
UNKNOWN, MO 63851                       LAFAYETTE, TN 37083                HINESVILLE, GA 31313
KAREN MARTIN              Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                         KAREN MCCRACKEN               PageKAREN
                                                                            768 MCCRACKEN
                                                                                 of 1514
RTE 1 BOX 2299                           5300 SOLAR LANE                   5300 SOLAR LN
RAY CITY, GA 31645                       MEMPHIS, TN 38118                 MEMPHIS, TN 38118




KAREN MCPHERSON                          KAREN MILLIGAN                    KAREN MILLS
246 HURRICANE LOOP                       416 MARTIN                        2775 SHALLOW ROAD
TENNESSEE RIDGE, TN 37178                SHELBY, NC 28150                  MANTACHIE, MS 38855




KAREN MOORE                              KAREN MUELLER                     KAREN PAYNE
106 BLUFF DRIVE APT C-8                  8251 WHITEHEAD DRIVE              327 MCPHAIL RD
LAWRENCEBURG, TN 38464                   SOUTHAVEN, MS 38671               PRENTISS, MS 39474




KAREN PETERSON                           KAREN PRESSBURG                   KAREN RANDLE
301 F INDIAN TRIAL ROAD                  735 HWY 35                        5 STARVIEW LANE
BURNSVILLE, NC 28714                     CHURCH POINT, LA 70525            TUMBLING SHOALS, AR 72581-9257




KAREN REED                               KAREN ROBERTS                     KAREN ROUSE
2010 PINE GROVE RD                       1034 CR 21                        7638 TOBACCO ROAD
JACKSON, MS 39209                        MYRTLE, MS 38650                  ORRUM, NC 28369




KAREN RUSSUM                             KAREN SAUNDS                      KAREN SHEPHERD
23710 POSTWOOD LANE                      1101 WIINIE LANE                  2320 WATTERS DR
ZACHARY, LA 70791                        DARIEN, GA 31505                  HAYNESVILLE, LA 71038-5334




KAREN SHERMAN                            KAREN SINGTON                     KAREN SINN
109 GLENN STREET                         733 WALLACE DEAN RD               305 JANE ST
NEWBERRY, SC 29108                       WEST MONROE, LA 71291             PARIS, TN 38242




KAREN SOUTHARD                           KAREN SOUTHARD                    KAREN STAFFORD
P O BOX 1296                             PO BOX 214                        1870 BRACKETT TOWN ROAD
CLAYTON, GA 30525                        MOUNTAIN CITY, GA 30562           NEBO, NC 28761




KAREN STANFORD                           KAREN STANFORD                    KAREN STEPHENS
570 JONES RD                             570 JONES ROAD                    302 A SIOUX TRAIL
PULASKI, TN 38478                        PULASKI, TN 38478                 COLUMBIA, TN 38401




KAREN SUNDBERG                           KAREN SWAIN                       KAREN SWINK
816 6TH AVE APT A                        510 CYPRESS                       802 PINE ST LOT5
COLUMBUS, MS 39701                       LELAND, MS 38756                  WARNER ROBINS, GA 31093
KAREN WATERS          Case     19-11984-CSS    Doc 36
                                         KAREN WIDAMAN      Filed 09/10/19   PageKAREN
                                                                                  769 WILLIAMS
                                                                                       of 1514
3468 BAY BRANCH CHURCH RD.               995 OLD PLAIN DEALING ROAD              125 JORDAN AVE LOT 2
CLAXTON, GA 30417                        BENTON, LA 71006                        HUNTINGDON, TN 38344




KAREN WILSON                             KAREN WOODSON                           KAREN WRIGHT
196 JACKS CREEK RD                       2309 ARKANSAS AVE                       13060 KOCH LANE
BURNSVILLE, NC 28714                     POPLAR BLUFF, MO 63901                  BREESE, IL 62230




KARESSA WILLIAMS                         KAREZ WHITE                             KARI ALLEN
324 EMERALD CIRCLE                       15721 HIGHWYAY 54                       30 W HOLLY ST
COLBERT, GA 30628                        DUMAS, AR 71639-8075                    PARSONS, TN 38363




KARI BRATTON                             KARI BRYAN                              KARI DYCUS
3186 LITTLE BLAKELY CREEK RD             2678 SANDY CROSS RD                     PINE MTN CT 1
JESSIEVILLE, AR 71949                    ROYSTON, GA 30662                       CONWAY, AR 72034




KARI KNIGHT                              KARI LEASE                              KARI LENOIR
334 POND BRANCH ROAD                     103 MALLARD AVENUE                      CLINTON, MS 39056
LEXINGTON, SC 29073                      GUNTOWN, MS 38849




KARI SUMNER                              KARIANNA BURDEN                         KARIE PHILLIPS
705 CENTRAL DRIVE                        308 FLATTOWN RD                         602 STEPHENS SALEM RD
EAST DUBLIN, GA 31027                    JEANERETTE, LA 70544                    STEPHENS, GA 30667




KARIE S PHILLIPS                         KARIN PERRY                             KARIN ROWE
602 STEPHENS SALEM RD.                   6040 ANDERSON                           P O BOX 136
STEPHENS, GA 30667                       GROVETOWN, GA 30813                     KOSCIUSKO, MS 39090




KARINA BIELKE                            KARISA WINCHESTER                       KARISSA WRIGHT
1384 IRON RD                             141 HILLVIEW APTS. DRIVE                1714 EAST BIRDSONG LANE
DOUGLAS, GA 31535                        MCKENZIE, TN 38201                      RENTZ, GA 31075




KARLA BURTON                             KARLA CLARK                             KARLA GARDNER
2203 SHERATON PARK DR                    198 2ND AVE.                            PO BOX 473
PINE BLUFF, AR 71603                     DAYTON, TN 37321                        ETON, GA 30724




KARLA GRAY                               KARLA LIU                               KARLA MOSLEY
149 MONTGOMERY RD                        7527 MANCHESTER PIKE                    203 N JEFFERSON AVE
CHATSWORTH, GA 30705                     MURFREESBORO, TN 37127                  WAGONER, OK 74467
KARLA WEST                Case 19-11984-CSS     Doc 36
                                         KARLA WOOLLEY      Filed 09/10/19   PageKARLEE
                                                                                  770 of 1514
                                                                                        WOOD
707 W CHURCH ST                          5114 BLUFFCREEK RIDGE                   328 STONEWALL ROAD
SHERIDAN, AR 72150-7667                  ADAMSVILLE, AL 35005                    FLIPPIN, AR 72634




KARLEI WASHINGTON                        KARLENE HEBERT                          KARLENNA SAWYER
627 S 10TH ST                            1909 NORTH AIRLINE HWY AOT 129          727 BRAHMA DRIVE
WEST MEMPHIS, AR 72301                   GONZALES, LA 70737                      NATCHITOCHES, LA 71457




KARLIN FOODS CORP                        KARLINE JOHNSON                         KARLISHA RUSSELL
ATTN MICHAEL FRICK, NATL SALES MGR       953 BOYTON DR                           112 NORTHPARKE DRIVE
1846 OAK ST, STE 19                      CHATTANOOGA, TN 37415                   DOYLINE, LA 71023
NORTHFIELD, IL 60063




KARLTON WILLIAMS                         KARLY BENNETT                           KARMEKA BROOKS
1026 AMLIWAY ROAD                        87 ANTIOCH GREGGS RD                    2310 GOODWIN AVE APT 30
AUGUSTA, GA 30909                        ADEL, GA 31620                          WEST MEMPHIS, MS 72301




KARMEN COLLINS                           KARMEN HEATH                            KARMEN JOHNSON
647 RALEIGH DR APT 11                    159 MULBERRY ROAD                       2202 COLONY RD
MAGEE, MS 39111                          EASTMAN, GA 31023                       HANCEVILLE, AL 35077




KARMEN NELSON                            KARMISHA CLIFTON                        KARNIESHA TOWNSEND
4010 BORDEAUX RIDGE                      97 SHERWOOD CV                          1614 ETHERIDGE
MEMPHIS, TN 38125                        MARION, AR 72364                        HUMBOLT, TN 38343




KAROLYN COLLINS                          KARON MITCHELL                          KARONDA HALL
151 WALKER SPRINGS ROAD                  4475 W. MAIN STREET                     5555 RUSSELL AVE
BLAKELY, GA 39823                        SOPERTON, GA 30457                      EASTMAN, GA 31023




KARR TUTTLE CAMPBELL                     KARRIE HEDRICK                          KARRIE PRESTON
701 FIFTH AVENUE                         282 FM 1658                             PO BOX 273
SUITE 3300                               BRIDGEPORT, TX 76426                    LAKEVIEW, NC 28350
SEATTLE, WA 98104




KARRINGTON HARRISON                      KARTINA KIMBROUGH                       KARYN LARSON
109 MANCHESTER LANE                      122 COLLEGE ST.                         6417 STRATHSPEY DR.
BYRON, GA 31008                          KOSCIUSKO, MS 39090                     MEMPHIS, TN 38119




KARYN WHITEHEAD                          KASANDRA PIGMAN                         KASARA BROWN
699 E 4TH STREET                         113 PINEWOOD CIRCLE                     139 LAURAS LANE
AVISTON, IL 62216                        ABBIEVILLE, SC 29620                    FITZGERALD, GA 31750
KASARA STROUD         Case   19-11984-CSS     Doc 36
                                       KASEY COLEMAN        Filed 09/10/19   PageKASEY
                                                                                  771 GARRISON
                                                                                       of 1514
1424 JAMES BRANCH ROAD                 4909 AUSTIN PEAY HWY                      156 HILL BLVD
DRY PRONG, LA 71423                    WESTMORELAND, TN 37186                    LONDON, AR 72847




KASEY HAYNIE                           KASEY MARTIN                              KASEY MCFARLIN
101 WESTLAND STREET                    24 COUNTY ROAD                            753 WEST HARPER ROAD
PORTLAND, TN 37148                     HALEYVILLE, AL 35565                      PORTLAND, TN 37148




KASEY PICKLE                           KASEY SCHARLAU                            KASEY TOMLIN
2081 VAN DYKE RD                       1131 HWY 75 ALT APT A                     907 COUNTY RD 91
PARIS, TN 38242                        CLEVELAND, GA 30528                       GOODWATER, AL 35072




KASEY VICE                             KASEY WELLS                               KASHAN LAPSLEY
558 BELLS MILL RD                      1555 DAVIS RD                             501 LINCOLN PARD RD
HEFLIN, AL 36264                       ELDORADO, IL 62930                        MARION, AL 36756




KASHARA MOODY                          KASHI ENTERPRISES INC                     KASIE CARDINAL
805 FIRETOWER RD                       ATTN ERIC KASHI, PRESIDENT                2572 COLUMBUS CITY RD
CLAXTON, GA 30417                      230 5TH AVE, RM 504                       SCOTTSBORO, AL 35769
                                       NEW YORK, NY 10001




KASIE SIMMONS                          KASON NEWMAN                              KASOWITZ BENSON TORRES LLP
P O BOX 1061                           306 ROYAL LANE                            ATTN SHERON KORPUS
LA FAYETTE, GA 30728                   PITTSBURG, TX 75686                       1633 BROADWAY
                                                                                 NEW YORK, NY 10019




KASSANDRA DAILY                        KASSANDRA MATHIS                          KASSANDRA MILLER
134 DEVONWOOD DRIVE                    1000 6TH AVE                              249 CR 2206
CALHOUN, GA 30701                      ALBANY, GA 31701                          DAINGERFIELD, TX 75638




KASSEY MARTIN                          KASSHADDA PRICE                           KASSIDY THOMPSON
70 NEBO CEMETERY RD.                   4390 BULLARD ST                           139 NORTH 8TH ST
VIOLET HILL, AR 72584                  JACKSON, MS 39209                         SELMER, TN 38375




KASSIE ADAMS                           KASSIE DAVIDSON                           KASSIE HOLLOWELL
333 LEE RD 598                         320 CR 3519                               PO BOX 1054
PHENIX CITY, AL 36870                  BRIDGEPORT, TX 76426                      HUNTINGDON, TN 38344




KASSIE M TAYLOR                        KASSIE SHEFFIELD                          KASSIE TAYLOR
15980 HWY 77                           253 OLD HWT 78                            15980 HWY 77
HUNTINGDON, TN 38344-5738              CARBON HILL, AL 35549                     HUNTINGDON, TN 38344
KASSONDRA GIPSON          Case 19-11984-CSS    DocPARISH
                                         KATAREENA 36 Filed 09/10/19   PageKATARIUS
                                                                            772 of LOVE
                                                                                    1514
709 OAK STREET                           408 N 3RD                         21 EVERGREEN
AUGUSTA, AR 72006                        HARRISON, AR 72601                DUMAS, AR 71639




KATARRA ATKINSON                         KATAYON MOROVATI                  KATCHEN PUGH
HC 86 UNIT 17 BOX 2                      KATAYON LLC.                      2591 SAN ANTONIO RD
MONTICELLO, KY 42633                     4779 COLLINS AVE APT 2505         LAKE CHARLES, LA 70611
                                         MIAMI BEACH, FL 33140




KATE SCHOVE                              KATELAN CAVENDER                  KATELAND CARPENTER
104 LAKEWAY DR                           1912 COLEMAN RD APT 5             296 PEPPER HILL RD
OXFORD, MS 38655                         ANNISTON, AL 36207                BELL BUCKLE, TN 37020-4805




KATELEN WOOLETT                          KATELIN SPIVEY                    KATELYN BOHANNON
210 STAGGS DR                            1442 DAFFODIL ROAD                810 RIVERBEND RD
PORTLAND, TN 37148                       WRAY, GA 31798                    DEMOREST, GA 30535




KATELYN BOSWELL                          KATELYN BURNEY                    KATELYN COLE
410 SOUTH CHESTNUT GROVE RD              4341 PISGAH RD                    303 AZALEA DRIVE
LEWISPORT, KY 42351                      WEIR, MS 39772                    BOONEVILLE, MS 38829




KATELYN COLE                             KATELYN CORMIER                   KATELYN GROSS
912 PINELAND AVE APT 56                  712 MULBERRY ST                   160A PUMPING STATION
HINESVILLE, GA 31313                     MAMOU, LA 70554                   WESTMORELAND, TN 37186




KATELYN HABETZ                           KATELYN HARMON                    KATELYN HODGES
1804 PERRY ST                            131 CRIMM RD                      259 HWY 30W
VINTON, LA 70668                         MATHISTON, MS 39752               BALDWYN, MS 38824




KATELYN KIEHL                            KATELYN LUKER                     KATELYN MATHIS
2116 SUGAR CREEK RD                      312 SECOND ST                     624 OLD DARBONNE ROAD
CONWAY, AR 72034                         LAWRENCEBURG, TN 38464            WEST MONROE, LA 71291




KATELYN MCCULLEY                         KATELYN MCDONALD                  KATELYN MILLS
197 WHEELER RD                           2021 CROSSGATE RD                 744 MARBLE CITY HEIGHTS CIR
COTTONTOWN, TN 37048                     DYERSBURG, TN 38024               SYLACAUGA, AL 35150




KATELYN NELMS                            KATELYN NORRIS                    KATELYN PRITCHETT
1990 OAK VALLEY RD                       1024 BARNETT LN                   2596 HARDMAN MORRIS ROAD
SOPERTON, GA 30457                       SPRINGFIELD, KY 40069             COLBERT, GA 30628
KATELYN RAMSEY           Case 19-11984-CSS
                                        KATELYNDoc  36
                                                SIDES        Filed 09/10/19   PageKATELYN
                                                                                   773 ofWATTS
                                                                                          1514
140 TUTOR AVENUE                         9613 E MAIN ST                           5810 TRACE RIDGE ROAD
CALHOUN CITY, MS 38916                   OAKLAND CITY, IN 47660                   LESLIE, AR 72645




KATELYN WRIGHT                           KATELYNE WATTS                           KATELYNN ARRINGTON-PILGRIM
7558 N DIXIE HWY                         102 PAM DR                               8782 CAMPGROUND RD
BONNIEVILLE, KY 42713                    WEST MONROE, LA 71292                    MATTHEWS, GA 30818




KATELYNN ATHEY                           KATELYNN KITZMILLER                      KATELYNN MOORE
843 RIDGEVIEW DRIVE                      520 AYCOCK RD                            20 CR 5056
PINEVILLE, LA 71360                      LEXINGTON, GA 30648                      BOONEVILLE, MS 38829




KATELYNN THOMAS                          KATERIN REYES                            KATERINE MORTON
1412 VINE ST                             9801 STARDUST TRAIL                      1614 HOUSTON STREET
BRIDGEPORT, TX 76425                     LITTLE ROCK, AR 72209                    MUSKOGEE, OK 74403




KATEY DESHAZIER                          KATHARINA THOMPSON                       KATHERINE BROCK
334 EDGEHILL LN                          26 SMITH ST.                             224 LOCUST ST
SAVANNAH, TN 38372                       WARE SHOALS, SC 29692                    QUITMAN, AR 72131




KATHERINE BROUSSARD                      KATHERINE CHAPMAN                        KATHERINE CHERRY
1415 OAK ST                              646 LEE RD APT 270                       222 LILY ST
FLOWOOD, MS 39232                        CUSSETA, AL 36852                        SHELBY, NC 28152




KATHERINE COLE                           KATHERINE CUMMINS                        KATHERINE CYKES
2169 HWY 60                              PO BOX 404 PMB 106                       2001 S. SHERWOOD BLVD APT 303
RUSSELLVILLE, AL 35654                   MARSTON, MO 63866-0404                   BATON ROUGE, LA 70816




KATHERINE DAVIS                          KATHERINE DONALDSON                      KATHERINE GAMBLE
52 GOLDEN NUGGET WAY                     188 NORTH BAYOU DRIVE                    2110 CYPRESS APT 1
MAYSVILLE, GA 30558                      LAKE VILLAGE, AR 71653                   HARRISON, AR 72601




KATHERINE GRAVES                         KATHERINE HODLEY                         KATHERINE HOPPER
1938 WILLIAMSBURG ROAD                   95 CULBREATH LANE                        434 4TH ST
BASSFIELD, MS 39421                      LEARY, GA 39862                          HAYDEN, AL 35079




KATHERINE HUNT-JONES                     KATHERINE INGRUM                         KATHERINE JONES
4570 STATE ROUTE 200                     1486 BRADBERRY DRIVE                     1120 SILAS DR SW APT 414
HENDERSON, TN 38340                      MURFREESBORO, TN 37130                   LIVE OAK, FL 32064
KATHERINE KING           Case 19-11984-CSS    Doc
                                        KATHERINE   36 Filed 09/10/19
                                                  MATHIS                PageKATHERINE
                                                                             774 of 1514
                                                                                      MCNAB
1249 OLD RIVER ROAD                     621 LOWER JACKSON ROAD              2136 SELLERS ROAD
CARTHAGE, NC 28327                      BELLS, TN 38006                     CARROLLTON, AL 35477




KATHERINE MILONAS                       KATHERINE MONK                      KATHERINE MOORE
198 AUTUMN DR LOT 18                    509 HILLVIEW CT                     107 BASKING RD
FAIRHOPE, AL 36532                      BRANDON, MS 39042                   LAKELAND, GA 31635




KATHERINE MOORE                         KATHERINE MOSELEY                   KATHERINE PARKER
565 FERN AVE                            923 CLAUD RD.                       115 7 PINES RD
TAVARES, FL 32778                       ECLECTIC, AL 36024                  BENTON, LA 71006




KATHERINE PATTERSON                     KATHERINE PORTER                    KATHERINE PORTER
1905 STICKSCHOOL HOUSE RD               155 CO ROAD LOT 6                   155 COUNTY RD 880
JACKSON, LA 70748                       LINEVILLE, AL 36266                 LOT 6
                                                                            LINEVILLE, AL 36266




KATHERINE POSTON                        KATHERINE RAMSEY                    KATHERINE RILEY
2637 BRIDGES RD.                        41 SHANNON CT.                      3420 WINCHESTER RD
ATHENS, LA 71003                        MACON, MS 39341                     MEMPHIS, TN 38116




KATHERINE RODGERS                       KATHERINE ROSE DAVIS                KATHERINE TAYLOR
1113 MEADOW LARK DRIVE                  2973 DAVIS RD                       105 COUNTRY MEADOWS DR
MORRISTOWN, TN 37814                    ROCKY FACE, GA 30740                SENATOBIA, MS 38668




KATHERINE THIGPEN                       KATHERINE THOMPSON                  KATHERINE YOUNG
35301 COUNTRY ROAD 8                    4276 CR 231                         PO BOX 767
FLORENCE, AL 35634                      NEWVILLE, AL 36353                  COMO, MS 38619




KATHERYN EASLEY                         KATHERYN PROCELL                    KATHERYNE FRYE
143 LAURA DRIVE                         PO BOX 2501                         650 WESTSIDE DRIVE
PATTERSON, LA 70392                     NATCHITOCHES, LA 71457              W. COLA, SC 29169




KATHI MITCHELL                          KATHI STRITTMAN REED                KATHI STRITTMAN
332 SYLAN LAKE DRIVE                    195 CULBERSON RD.                   229 WEST WASHINGTON
WEST MONROE, LA 71291                   NOXAPATER, MS 39346                 KOSCIUSKO, MS 39090




KATHII PORTER                           KATHLEEN CALCAGNO                   KATHLEEN DOSS
174 FRANK EARHART RD                    P. O. BOX 2049                      102 MAIN ST NORTH
DOVER, TN 37058                         GARYVILLE, LA 70051                 WARRIOR, AL 35180
KATHLEEN FERGUSON        Case 19-11984-CSS    Doc
                                        KATHLEEN   36 Filed 09/10/19
                                                 HARRISON              PageKATHLEEN
                                                                            775 of 1514
                                                                                    MCCOY
5092 WALNUT GROVE RD                    3537 JENNY LANE                    608 BIRCH DRIVE APT. C8
MEMPHIS, TN 38117-2732                  BARTLETT, TN 38135                 WINONA, MS 38967




KATHLEEN POSS                           KATHLEEN SHEORN                    KATHLEEN SIMMONS
125 RHONDA LN                           22 SPRINGBROOK CT                  515 EAST POINT DR
PORTAGEVILLE, MO 63873                  WELLFORD, SC 29385                 BRANDON, MS 39047




KATHLEEN STEIB                          KATHLEEN TUBRE                     KATHLEEN WHITE
325 SHIVERS FARM DR                     10058 HWY 11                       1014 LAKE BREEZE DRIVE
FLORENCE, MS 39073                      POPLARVILLE, MS 39470              HICKORY FLAT, MS 38633-9540




KATHREYN MOORE                          KATHRINE HOLLAND                   KATHRYN ADKINS
615 W 6TH ST APT C-22                   805 CHERRY RD                      616 BAXTER ROAD S.E.
BRINKLEY, AR 72021                      EADS, TN 38028                     CALHOUN, GA 30701




KATHRYN BATTEN                          KATHRYN BENNETT                    KATHRYN BRAGWELL
116 ROSE CREEK DR                       1711 NORTH MAIN ST.                1570 LAWERENCE STREET EAST AP3
ALMA, GA 31510                          COLUMBIA, TN 38401                 RUSSELLVILLE, AL 35654




KATHRYN CALVERT                         KATHRYN CHAMBERS                   KATHRYN DAVIS
23 WALT WAY                             4809 OAKHAVEN PLACE                287 LAKE PARK DRIVE
ADAIRSVILLE, GA 30103                   SUMMERVILLE, SC 29485              TUPELO, MS 38801




KATHRYN DAVISON                         KATHRYN EVANSON                    KATHRYN FITZGERALD
628 MT PLEASANT AVE                     1527 EASTVIEW DR                   868 COLUMBIA HWY
MONROEVILLE, AL 36460                   HUMBOLDT, TN 38343                 HOHENWALD, TN 38462




KATHRYN FRASER STANE                    KATHRYN HARRIS                     KATHRYN HEPLER
5590 BATTLE LANE                        87 DONAHOE RD                      121 WEIMER CIRCLE LOT 61
CONWAY, AR 72034-9318                   INDIANOLA, MS 38751                GREENWOOD, SC 29646




KATHRYN LEE                             KATHRYN MATHIS                     KATHRYN MCCULLOUGH
11 CR 4302                              609 MITCHELL ST                    409 NORTH STREET APT 2A
DENNIS, MS 38838                        HEADLAND, AL 36345                 CABOT, AR 72023




KATHRYN MOORE                           KATHRYN PARSONS                    KATHRYN RIDDLE
400 MEYER DR                            8305 SAINT DANASUS DR              156 BROOKLAND ST APT 3
VAN BUREN, AR 72956                     NASHVILLE, TN 37211                BROOKLAND, AR 72417
KATHRYN ROBERTSON        Case 19-11984-CSS    Doc
                                        KATHRYN    36 Filed 09/10/19
                                                RUSSELL                PageKATHRYN
                                                                            776 ofSHERBERT
                                                                                   1514
1800 HWY 270 EAST                       2964 ULM RD                        112 CHERRY STREET
SHERIDAN, AR 72150                      HEPHZIBAH, GA 30815                JACKSONVILLE, AR 72076




KATHRYN STANGLE                         KATHRYN WOOLEMS                    KATHRYN YOUNG
1038 GRAYLAND DR.                       4825 NORTH LANDMARK CIRCLE         1830 PUNKIN CENTER ROAD
JACKSONVILLE, AR 72076                  LITTLE ROCK, AR 72206              CASTOR, LA 71016




KATHY ADAMS                             KATHY BEARD                        KATHY BENNETT
221 MCKAY DRIVE                         148 RILEY                          701 WEST SEARCY ST
COLUMBUS, MS 39702                      COLUMBIA, MS 39429                 KENSETT, AR 72082




KATHY BLACKBURN                         KATHY BLAKENEY                     KATHY BOWEN
P O BOX 2250                            704 AUDUBON PT DR                  1160 OLD ROME DALTON RD NW
MOUNTAIN HOME, AR 72653                 BRANDON, MS 39047                  CALHOUN, GA 30701




KATHY BREFKA                            KATHY BREWER                       KATHY BRINSON
1712 SIGMAN EAST DR NW                  552 ANDERSON STREET                1915 DAVID AVE
CONYERS, GA 30012                       WAYNESBORO, TN 38485               ANNISTON, AL 36207




KATHY BROWN                             KATHY BROWN                        KATHY CALHOUN
300 LAKEVIEW DR APT 4506                680 COLLARD VALLEY ROAD            126 POWELLS GROVE RD.
NATCHITOCHES, LA 71457                  CEDARTOWN, GA 30125                JAYESS, MS 39641




KATHY CAMERON                           KATHY CARROLL                      KATHY COMBS
112 EMLHURST DRIVE                      262 GIBBS RD                       193 WELLS ROAD
LUMBERTON, NC 28358                     BURNSVILLE, NC 28714               TRENTON, GA 30752




KATHY CONNER                            KATHY CONNER                       KATHY CURBOW
JACK COUNTY COLLECTOR                   PO BOX 958                         5920 CHURCH RD
PO BOX 958                              JACKSBORO, TX 76458                HORN LAKE, MS 38637
JACKSBORO, TX 76458




KATHY DANGAR                            KATHY DICKOVITCH                   KATHY DILLON
100 WESTMINSTER WAY                     4840 PYLES ROAD                    187 EDGAR HOLMES RD
MCDONOUGH, GA 30253                     CHAPEL HILL, TN 37034              TYLERTOWN, MS 39667




KATHY DOSS                              KATHY EASON                        KATHY ELMORE
3291 N YORK HWY                         730 HODGES STREET                  2134 FERRY ROAD
PALL MALL, TN 38577                     CLAXTON, GA 30417                  MOORESBORO, NC 28114
KATHY FASSINA              Case 19-11984-CSS     Doc 36
                                          KATHY FORBUS         Filed 09/10/19   PageKATHY
                                                                                     777 GALLO
                                                                                          of 1514
5761 HILLTOP DR.                          9926 POST OAK ROAD                        133 CREEKVIEW DR
IRONDALE, AL 35210                        JACKSBORO, TX 76458                       VASS, NC 28394




KATHY GARNER-YOUNGBLOOD                   KATHY GARNICA                             KATHY GIPSON
203 SHERWOOD DRIVE                        1519 THISTLE DRIVE                        14 ARKINDA DRIVE
DOTHAN, AL 36303                          DALTON, GA 30721                          CHEROKEE VILLAGE, AR 72529




KATHY HAM                                 KATHY HARLOW                              KATHY HARRIS
332 GREENFIELD LANE                       5912 W HOLSEY ST                          3183 DUTCHTOWN RD
ESTILL SPRINGS, TN 37330                  PINE BLUFF, AR 71602                      HOMER, LA 71040




KATHY HOPPER                              KATHY HUNTER                              KATHY HUNTER
805 1/2 MECHANIC ST.                      1046 CO RD 16                             1046 COUNTY RD 16
PRINCETON, KY 42445                       CENTRE, AL 35960                          CENTRE, AL 35960




KATHY JONES                               KATHY JONES                               KATHY MANUS
1131 NORWOOD SPRINGS RD                   21363 CTY RD 62 N                         4565 LAKE JAMES ROAD
FT. VALLEY, GA 31030                      ROBERTSDALE, AL 36567                     MARION, NC 28752




KATHY MASON                               KATHY MAYO                                KATHY MERCHANT
310 N. DOOLEY ST.                         1330 BILTMORE GARDENS                     1950 BERRY ROAD
HAWKINSVILLE, GA 31036                    CONWAY, AR 72034                          VINTON, LA 70668




KATHY MERRICK                             KATHY NASH                                KATHY NEAL
7216 HARTLEY LANE 9                       3230 HIGHWAY 52 EAST                      2281 BAREFOOT ROAD
KNOXVILLE, TN 37918                       BETHPAGE, TN 37022                        WESTMORELAND, TN 37186




KATHY OQUINN                              KATHY OZMENT                              KATHY PASCHALL
803 GILMER RD                             1122 PATTY DR                             137 MIMOSA ST.
LONGVIEW, TX 75604                        NEWBERN, TN 38059                         CAMDEN, TN 38320




KATHY PERRY                               KATHY PHARRIS                             KATHY PRESTON
290 DARNELL ST LOT 12                     7030 HWY 269                              204 DOGWOOD LANE
CLARKSVILLE, TN 37042                     BEAVER DAM, KY 42320                      BEAR CREEK, AL 35543




KATHY R PRESTON                           KATHY REED                                KATHY REESE
204 DOGWOOD LANE                          195 CULBERSON RD.                         4764HIGHWAY 61
BEAR CREEK, AL 35543                      NOXAPATER, MS 39346                       JACKSON, LA 70748
KATHY REEVES              Case 19-11984-CSS     Doc 36
                                         KATHY REEVES        Filed 09/10/19   PageKATHY
                                                                                   778 RHEAMS
                                                                                        of 1514
201 S. YORKSHIRE BLVD                    5669 STATE HWY 212 W                     1121 WHITE ST APT A
WAGONER, OK 74467                        STAR CITY, AR 71667-8521                 MCCOMB, MS 39648




KATHY RICHTER                            KATHY RIGGAN                             KATHY SEIBER
3989 BUCHANNAN HIGHWAY                   40079 COLLINS LANE                       201 W NELSON ST
CEDARTOWN, GA 30125                      HAMILTON, MS 39746                       DRESDEN, TN 38225




KATHY SINER                              KATHY SMITH                              KATHY SMITH
402 SOUTH MAGNOLIA ST                    111 MAGNOLIA ST                          111 MAGNOLIA STREET
LAFAYETTE, LA 70501                      FLORA, MS 39071                          FLORA, MS 39071




KATHY SMOTHERMAN                         KATHY SPARKS                             KATHY STARLING
3580 NATURAL BRIDGE RD                   49B CANNON LANE                          1156 HWY 588
WAYNESBORO, TN 38485                     MCRAE, GA 31055                          SEMINARY, MS 39479




KATHY TALIFERRO                          KATHY THOMAS                             KATHY THORNTON
228 11TH NW LN                           918 REEDY CREEK RD                       UNKNOWN
FAYETTE, AL 35555-1744                   BRISTOL, TN 37620                        ALMA, GA 31510




KATHY WHISENHUNT                         KATHY WRIGHT                             KATHYANN LOWNEY
892 SLACK STREET                         107 CAHABA CIRCLE                        330 BULLINGTON ST
PEA RIDGE, AR 72751                      RAINBOW CITY, AL 35906                   WOODRUFF, SC 29388




KATIA GUYTON                             KATIE BROOKS                             KATIE BUNCH
103 DOGWOOD DR.                          10700 HWY 613 APT. 15                    1291 GILMORE CHAPEL
STARKVILLE, MS 39759                     MOSS POINT, MS 39562                     MARIETTA, MS 38856




KATIE CLARDY                             KATIE CLARK                              KATIE CREEL
1619 WILBURN RD                          217 GORDON ST                            127 PINEDALE RD
MICHIGAN CITY, MS 38647                  THOMSON, GA 30824                        LIBERTY, SC 29657




KATIE DAVIS                              KATIE DRUMMOND                           KATIE ELKINS
5909 KEOWEE ROAD                         128 ROYAL OAK DR                         6777 COUNTY ROAD 28
HONEA PATH, SC 29654                     PARIS, TN 38242                          HALEYVILLE, AL 35565




KATIE FARMER                             KATIE FREUDENSPRUNG                      KATIE HARPER
254 EAST LAKE ST                         1409 HWY 90 232                          1289 CR 2918
CAMDEN, TN 38320                         GAUTIER, MS 39553                        HUGHES SPRINGS, TX 75656
KATIE ISTRE              Case 19-11984-CSS      Doc 36
                                        KATIE LABOVE        Filed 09/10/19   PageKATIE
                                                                                  779LAMB
                                                                                       of 1514
1603 WEST ST                             2202 FONTENOT STREET                    191 BEAR RUN LANE
VINTON, LA 70668                         VINTON, LA 70668                        HARTFORD, KY 42347




KATIE LANFORD                            KATIE LEE                               KATIE LEWIS
7 IVANHOE CIRCLE                         PO BOX 34                               510 WHITE ROAD
WELLFORD, SC 29385                       OARK, AR 72852                          FLORENCE, MS 39073




KATIE LIPSEY                             KATIE LOUNSBERRY                        KATIE LUTAT
1013 CR 352                              2815 THOMPSON STATION RD EAST           893 COLBERT STREET SOUTH
PIGGOTT, AR 72454                        THOMPSONS STATION, TN 37179             COLLIERVILLE, TN 38017




KATIE MCDONALD                           KATIE MCFADDEN                          KATIE NELSON
157 JODY LANE                            404 2ND AVE. N.W.                       340 GLEN CHAPEL RD
SYLVESTER, GA 31791                      WINCHESTER, TN 37398                    GARDENDALE, AL 35071




KATIE NEWLAND                            KATIE NORRIS                            KATIE PERSONS
7559 HARRINGTON PLACE                    1488 DUTCH CREEK RD                     1213 SECOND STREET
LYLES, TN 37098                          BURKESVILLE, KY 42717                   HODGE, LA 71247




KATIE RAITERI                            KATIE RAWLS                             KATIE RICHINS
4345 FUGG RD S.                          7104 CLEVELAND LANE                     753 OLD CAMP CREEK RD
HERNANDO, MS 38632                       FAIRVIEW, TN 37062                      CORNELIA, GA 30531




KATIE RILEY                              KATIE ROBERTS                           KATIE ROGERS
114 MCKELVEY RD                          1175 NEIL GRANTHAM DRIVE                2616 MAIN STREET
PELZER, SC 29669                         ELBA, AL 36323                          PIKEVILLE, TN 37367




KATIE SCHOVE                             KATIE TAYLOR                            KATIE TEARS
104 LAKEWAY DRIVE                        4339 HWY 18                             518 WHITE STREET
OXFORD, MS 38655                         VERNON, AL 35592                        COLUMBIA, TN 38401




KATIE TEDFORD                            KATIE WALKER                            KATIE WILKINS
1747 CONLEY RD.                          574 SANDERS ST                          350 HAMILTON CEM. SPUR
GORE SPRINGS, MS 38829                   CARROLLTON, AL 35447                    CANMER, KY 42722




KATILYN POWELL                           KATINA BOWDEN                           KATINA BRAZEAL
3827 CHATTANOOGA RD.                     229 LAFAYETTE CIRCLE                    201 CHASE DR
TUNNEL HILL, GA 30755                    PRINCETON, LA 71067                     DUBLIN, GA 31027
KATINA JONES            Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                       KATINA PRUDHOMME               PageKATISHA
                                                                           780 ofPROCTOR
                                                                                  1514
2166 ADAMSTOWN RD                      PO BOX 1575                        29 WHITTINGTON RD
BOWERSVILLE, GA 30516                  KINDER, LA 70648                   TCHULA, MS 39169




KATLIN HICKMAN                         KATLIND MCGAUGH                    KATLYN SPRADLING
201 HAYES ST                           181 GRAYSVILLE RD                  685 SANDERSON RD
HARTSVILLE, TN 37074                   RINGGOLD, GA 30736                 MANTACHIE, MS 38855




KATLYN WEAVER                          KATLYND JONES                      KATLYNN BROWN
221 MILLER STREET                      163 COUNTY ROAD 681                1207 HOUSE STREET
CANTON, MS 39046                       SALTILLO, MS 38866                 WAYCROSS, GA 31501




KATLYNN HART                           KATLYNN TODD                       KATOM RESTAURANT SUPPLY INC
5101 ESTES PKWY 105                    548 GOSS RD                        305 KATOM DRIVE
LONGVIEW, TX 75603                     WESTLAKE, LA 70669                 KODAK, TN 37764




KATOM RESTAURANT SUPPLY INC.           KATORIA MOORE                      KATRICE MOSLEY
305 KATOM DRIVE                        915 VALLEYVIEW RD.                 615 INDUSTRIAL DR APT. A4
KODAK, TN 37764                        ALICEVILLE, AL 35442               RICHLAND, MS 39218




KATRINA ARTERBERRY                     KATRINA BURNS                      KATRINA CLARK
PO BOX 924                             13000 WIRE ROAD                    185 OLIVIA LN
MCCOMB, MS 39649                       VANCLEAVE, MS 39564                LEXINGTON, MS 39095




KATRINA ELKINS                         KATRINA EMMICK                     KATRINA FRANTZEN
5306 PORTERSVILLE RD                   7218 US HWY 60 W                   3114 OAK LN APT.D
ATOKA, TN 38004                        LEWISPORT, KY 42351                VAN BUREN, AR 72956




KATRINA GAFFORD                        KATRINA GLOVER                     KATRINA HARRIS
2035 WASHER HOLLOW ROAD                205 KINCHAFOONEE CREEK RD 53       418 MARIETTA ST
CUMBERLAND FURNACE, TN 37051           LEESBURG, GA 31763                 CEDARTOWN, GA 30125




KATRINA HENRY                          KATRINA KIMBROUGH                  KATRINA MALCOM
404 NEW NACHITOCHES                    122 COLLEGE STREET                 4539 PARKWOOD DR
WEST MONROE, LA 71292                  KOSCIUSKO, MS 39090                SOCIAL CIRCLE, GA 30025




KATRINA MOORE                          KATRINA PHILLIPS                   KATRINA PHILLIPS
108 CENTRAL DR.                        1136 ASH ST APT B                  814 E FICK AVE
VIDALLIA, GA 30474                     CONWAY, AR 72034                   HARRISON, AR 72601
KATRINA RAMOS            Case 19-11984-CSS
                                        KATRINADoc 36
                                               RHODES       Filed 09/10/19   PageKATRINA
                                                                                  781 ofTAYLOR
                                                                                         1514
10 DENNISTOWN RD.                       103 SOUTH 2ND                            901 HWY 30 EAST
CORINTH, MS 38834                       ARBYRD, MO 63821                         BOONEVILLE, MS 38829




KATRINA THOMPSON                        KATRINIA OWENS                           KATRIVEA STRAUGHTER
467 NORTH MAIN ST                       4912 VIRGINIA LOOP ROAD                  1343 FRAZIER RD LOT 21
THOMASTON, GA 30286                     MONTGOMERY, AL 36116                     RUSTON, LA 71270




KATY COX                                KATY SHAFFER                             KATY TUBBS
459 PAIGE DRIVE                         121 GILBERT RD                           10854 CROSSETT HWY
HOOVER, AL 35226-1634                   PARSONS, TN 38363                        BASTROP, LA 71220




KATY WALL                               KAVITA FREEMAN                           KAVON WINTERS
55 WHITNEY AVE EXT                      8268 POLK LANE                           3502 FOWLER ROAD
TRYON, NC 28782                         OLIVE BRANCH, MS 38654                   DURANT, MS 39063




KAWANA TANKSLEY                         KAWANNA S PORTEE                         KAWANZAA LONG
1217 MYRTLE ST EAST                     625 CAINES ROAD                          101 D GOLDIE STREEET
PHILADELPHIA, MS 39350                  HINDESVILLE, GA 31313                    FARMERVILLE, LA 71241




KAWASHO FOODS USA INC                   KAWII BEETS                              KAWUANA HAYES
45 BROADWAY 18TH FLOOR                  315 MCGREW STREET                        28 HAWTHORNE
NEW YORK, NY 10006                      PULASKI, TN 38478                        DUMAS, AR 71639




KAY ATCHISON                            KAY BARTLETT                             KAY BYBEE
102 HUGHES STREET                       4258 HIGHWAY 9                           311 NORTH PEARL
COLUMBIANA, AL 35051                    SPRINGFIELD, AR 72157                    MCLEANSBORO, IL 62859




KAY CHESTEEN                            KAY ELDER                                KAY FENDER
480 HELENE DR.                          210 LAURA STEWART PARK 5                 P.O. BOX 284
ARLINGTON, TN 38002                     DUBLIN, GA 31027                         LAKELAND, GA 31635




KAY FREEMAN                             KAY HOME PRODUCTS                        KAY HOME PRODUCTS
40 ATHENS STREET                        ATTN K M BORRE, CONTROLLER               ATTN MICHELLE OLSON, VP
EASTABOGA, AL 36260                     90 MCMILLEN RD                           90 MCMILLEN RD
                                        ANTIOCH, IL 60002                        ANTIOCH, IL 60002




KAY LOVE                                KAY PATTERSON                            KAY POE COPELAND
85 OLDENBURG DRIVE                      80 BURGESS DRIVE                         11250 ROAD 763
RIVERDALE, GA 30274                     ODENVILLE, AL 35120                      PHILADELPHIA, MS 39350-7441
KAY POINDEXTER         Case 19-11984-CSS     Doc 36
                                      KAY RALEY            Filed 09/10/19   PageKAY
                                                                                 782  of 1514
                                                                                    ROGERS
17 CR 342                             61 SMITH DRIVE                            13597 HWY 39 SOUTH
GLEN, MS 38846-8755                   TRENTON, GA 30752                         DEKALB, MS 39328




KAY ROUNTREE                          KAY SCOTT                                 KAY TAYLOR
PO BOX 182                            3738 HOLLY GROVE RD                       HCR 04 BOX D1
RENTZ, GA 31075                       COVINGTON, TN 38019                       MILLBORO, VA 24460




KAY TURNER                            KAYA BULLARD                              KAYA TOYS ENTERPRISE LTD
PO BOX 53                             64 GEORGE PREYEAR RD                      BLDG 4951 JERVOIS ST
ANDREWS, NC 28901                     MONROEVILLE, AL 36460                     7/F KIN ON COMMERCIAL
                                                                                HONG KONG
                                                                                CHINA



KAYALA NEWSOM                         KAYCEE KENDRICK                           KAYCEE TISDALE
32 RAY BROWN LANE                     3904 HWY 286                              4465 THURGOOD MARSHALL HWY
COLUMBIA, MS 39429                    CHATSWORTH, GA 30705                      KINGSTREE, SC 29556




KAYDON NICHOLSON                      KAYESHIA CURRY                            KAYESTON CAPPS
1025 S. DONAGHEY APT 206              123 GREEN ST                              PO BOX 204
CONWAY, AR 72034                      CLAXTON, GA 30417                         DAYTON, TN 37321




KAYHLIE CARPENTER                     KAYLA ANDERSON                            KAYLA BALENTINE
2246 KENTUCY HWY 829                  204 HUNTER LANE                           1152 COUNTY RD 175
ALBANY, KY 42602                      CENTREVILLE, MS 39631                     FLORENCE, AL 35634




KAYLA BALLEZA                         KAYLA BALTHAZAR                           KAYLA BARRETT
226 COLLINS STREET                    2403 COTEAU HOLMES RD                     1021 SALUDA ST
RIPLEY, TN 38063                      ST.MARTINVILLE, LA 70582                  CHESNEE, SC 29323




KAYLA BELIN                           KAYLA BERRY                               KAYLA BROWN
913 WEST ELMWOOD ST                   2041 WILLIS COTTON ROAD                   10 POPOVER DRIVE
ANDREWS, SC 29510                     SUMMIT, MS 39666                          MARION, NC 28752




KAYLA BROWN                           KAYLA BROWN                               KAYLA BROWN
108 W. GILMORE ST                     301 WILLIAMS DRIVE                        430 JEFF DAVIS DR
SENATOBIA, MS 38668                   BASTROP, LA 71220                         LEAKESVILLE, MS 39451




KAYLA BROWN                           KAYLA BROWN                               KAYLA BURTON
4680 COTTON DR                        668 GIBSON HILL ROAD                      57595 CANOOCHEE RD
MEMPHIS, TN 38118                     BERRY, AL 35546                           METTER, GA 30439
KAYLA CANTRELL          Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                       KAYLA CARPENTER                PageKAYLA
                                                                           783 CASEY
                                                                                of 1514
720 WEST COLLEGE AVE                   22 MAYLAND LN                      17751 CHICOT ROAD
WIGGINS, MS 39577                      SPRUCE PINE, NC 28777              MABELVALE, AR 72015




KAYLA CASTEEL                          KAYLA CHASE                        KAYLA CHESTANG
6070 NILES FERRY ROAD                  101 TITANIC ROAD                   PO BOX 103
GREENBACK, TN 37742                    POLLARD, AR 72456                  CALVERT, AL 36513




KAYLA COLEMAN                          KAYLA COLLUMS                      KAYLA COOPER
3160 CRAIGMONT CIRCLE                  105 FORD ST APT 105                1396 ALEX TIPPINS RD
TUPELO, MS 38801                       MONTEREY, TN 38574                 CLAXTON, GA 30417




KAYLA COOPER                           KAYLA CROW                         KAYLA DICKERSON
709 S MAIN ST                          8167 PRAIRIE VIEW RD.              403 SOUTH SMITH
ARAB, AL 35016                         HARRISON, AR 72601                 EL DORADO, AR 71730




KAYLA DOBBINS                          KAYLA DORROUGH                     KAYLA DRAKE
7375 JERNIGAN RD                       305 S MADISON                      195 RED GATE CROSSING
LEAKESVILLE, MS 39451                  CALHOUN CITY, MS 38916             MAYNARDVILLE, TN 37807




KAYLA DURHAM                           KAYLA FLOWERS                      KAYLA GRAY
141 DAN HOLMES RD                      5816 JULANN DR                     641 MEADE ROAD
JAYESS, MS 39641                       MEMPHIS, TN 38115                  COLFAX, LA 71417




KAYLA GREEN                            KAYLA HALL                         KAYLA HAMILTON
124 ALDORA ST. APT. 3                  216 SECOND ST                      6 OLVE CIRCLE 3
BARNESVILLE, GA 30204                  BAXLEY, GA 31513                   CLARKSVILLE, AR 72830




KAYLA HARRISON                         KAYLA HENDERSON                    KAYLA HENDRIX
2196 OLD CC CAMP RD                    1111 CHICKASAW TRAIL               255 NEVADA 3701
CHATSWORTH, GA 30705                   TUPELO, MS 38801                   PRESCOTT, AR 71857




KAYLA HENSLEY                          KAYLA HENSON                       KAYLA HEWITT
2731 CTPRESS CORNER RD                 3140 LEATH RD                      1805 CLINE RD
SARAH, MS 38665                        COUNCE, TN 38326                   CLARKSVILLE, AR 72830




KAYLA HILL                             KAYLA JAMES                        KAYLA JARRELL
949 DOVE HILL RD                       493 ADLER LANE                     185 MAIN ST
ROYSTON, GA 30662                      STAR CITY, AR 71667                ECLECTIC, AL 36024
KAYLA JOHNSON           Case 19-11984-CSS     Doc 36
                                       KAYLA KELL          Filed 09/10/19   PageKAYLA
                                                                                 784 KEMP
                                                                                      of 1514
101 SCHARLETTE WAY                     1812 SOUTH 1200 EAST                     7631 SOUTHAVEN CIR W
SILVER CITY, MS 39166                  OAKLAND CITY, IN 47660                   SOUTHAVEN, MS 38671




KAYLA MAJOR                            KAYLA MCCURDY                            KAYLA MCCURDY
1311 E. ANGELA                         704 AMBOY HWY                            PO BOX 2964
GONZALES, LA 70737                     ASHBURN, GA 31714                        ASHBURN, GA 31714




KAYLA MCGAUGHY                         KAYLA MCKENZIE                           KAYLA MCSHERRY
6842 BAINBRIDGE DRIVE                  9006 RIVER RD SOUTH                      411 NORTH ST
MEMPHIS, TN 38119                      SUMMIT, MS 39666                         THOMASTON, GA 30286




KAYLA MILLER                           KAYLA MILLS                              KAYLA NORTON
507 BULLARD DR                         2770 WASHINGTON HWY                      501 SCENIC VALLEY DRIVE
RED BAY, AL 35582                      ELBERTON, GA 30635                       HERBER SPRINGS, AR 72543




KAYLA NUNGARAY                         KAYLA NUNLEY                             KAYLA OGLESBY
318 ISLAND WAY                         427 CLARK ROAD                           3037 CORNELL DAIRY DR
WOODRUFF, SC 29388                     WINCHESTER, TN 37398                     BOWMAN, GA 30624-3302




KAYLA OSWALT                           KAYLA PARKER                             KAYLA PHILLIPS
139 CEDAR DRIVE                        310 WEST TAYLOR STREET                   4345 NORTH RD
CAMDEN, TN 38320                       KENTON, TN 38233                         GREEN COVE SPRING, FL 32043




KAYLA PICKETT                          KAYLA PIRTLE                             KAYLA PORCH
900 HARGROVE RD. APT. 69               100 SHIRLEY LANE                         911 PEACH ST
TUSCALOOSA, AL 35401                   GRAND JUNCTION, TN 38039                 SELMER, TN 38375




KAYLA PRICE                            KAYLA RICE                               KAYLA RICH
3850 CARAVEL DRIVE                     479 BRACKETT RIDGE RD                    4131 CHOCCOLOCCO RD
MEMPHIS, TN 38115                      CHATSWORTH, GA 30705                     ANNISTON, AL 36207




KAYLA ROSS                             KAYLA ROSS                               KAYLA SCHURR
390 HWY 27 SOUTH                       51 CR 538                                49 CR 371
NASHVILLE, AR 71852                    RIPLEY, MS 38663                         WATER VALLEY, MS 38965




KAYLA SIMS                             KAYLA SMITH                              KAYLA SMITH
262 OAK MANOR ROAD                     1156 FUDGETOWN                           3263 HWY 145 SOUTH
MCKENZIE, TN 38201                     SARDIS, MS 38666                         CHESTERFIELD, SC 29709
KAYLA TARPLEY           Case 19-11984-CSS     Doc 36
                                       KAYLA WALDEN        Filed 09/10/19   PageKAYLA
                                                                                 785 WILDES-COOPER
                                                                                      of 1514
2260 ELKTON PIKE                       1260 COUNTY RD 222                       712 GAPWAY ROAD
PULASKI, TN 38478                      FLORENCE, AL 35633                       ANDREWS, SC 29510




KAYLA WILLIAMS                         KAYLA WOODY                              KAYLA YOUNG
322 E WATERMAN ST                      2001 SILVER CREEK RD                     312 EAST PARKIN STRETT
DUMAS, AR 71639                        MILL SPRING, NC 28756                    PARKIN, AR 72373




KAYLA ZIMBA                            KAYLAH TYSON                             KAYLEA ANDERSON
711 HARTWOOD COVE                      711 BROOKLYN TERRACE                     310 W CHESTNUT STREET
BRANDON, MS 39042                      AMERICUS, GA 31719                       CHARLESTON, MS 38921




KAYLEA LICKFELT                        KAYLEE CHOPICK                           KAYLEE JOHNSON
3893 WILSON STORE RD                   410 WEST COUNTY RD                       3777 HOGGLE RIDGE ROAD
SPRINGFIELD, TN 37172                  THOMASTON, GA 30286                      HALEYVILLE, AL 35565




KAYLEE MARX                            KAYLEE MCDONALD                          KAYLEE MILLER
410 COOLEY FORD RD                     2199 HWY 412 EAST                        1409 HARWOOD ST
TENNESSEE RIDGE, TN 37178              PARSONS, TN 38363                        BRIDGEPORT, TX 76426




KAYLEE PARKER                          KAYLEE PHILLIPS                          KAYLEE PICKENS
814 CUNNINGHAM ST.                     142 HOLLI BIRD LN                        30106 BUTLER RD
LEOLA, AR 72084                        RINGGOLD, GA 30736                       NETTLETON, MS 38858




KAYLEE QUICK                           KAYLEE RIDDELL                           KAYLEE THRASHER
217 RED BUD                            1821 FORREST DR                          189 COUNTY ROAD 705
ADEL, GA 31620                         CLARKSVILLE, AR 72830                    JONESBORO, AR 72401-0893




KAYLEE TURPIN                          KAYLEE WILBORN                           KAYLEE WULF
3386 HWY 35 NORTH                      3034 WILLOW GROVE HWY                    23 LIEBLONG RD
SHERIDAN, AR 72150                     ALLONS, TN 38541                         GREENBRIER, AR 72058




KAYLEIGH WILLIAMS                      KAYLEY GREGORY                           KAYLEY SUMMERS
201 ADA STREET                         730 ADAIR RD                             315 MARTIN LUTHER KING JR AVE.
WEST MONROE, LA 71291                  LEWISPORT, KY 42351                      MILLEN, GA 30442




KAYLIGH RAUSCH                         KAYLIN CONEY                             KAYLOR JOHNSON
1480 SUNSHINE DR                       1050 DRY CREEK LANE                      146 S OAK ST
CLARKSVILLE, TN 37042                  SUMMIT, MS 39666                         LAKELAND, GA 31635
KAYLYN DAVIS-JACKSON    Case 19-11984-CSS
                                       KAYLYN Doc  36 Filed 09/10/19
                                              KNIGHTEN                 PageKAYLYNN
                                                                            786 ofSTANLEY
                                                                                   1514
760 CHASERIDGE DR.                     327 HWY 34                          2389 GURLEY LANE
MCDONOUGH, GA 30253                    DODSON, LA 71422                    TRAFFORD, AL 35172




KAYLYNN TREADWAY                       KAYON YOUNG                         KAYONDY ADAMS
59008 SOUTH LAUREL                     5837 RIDGEHILL DRIVE                25 NEW HOPEWELL RD
AMITE, LA 70422                        MEMPHIS, TN 38141                   TAYLORSVILLE, MS 39168




KAZORIA HUGHES                         KBW GLOBAL CORP                     KC FIXTURE & DISPLAY DBA
202 BROWN AVE                          9832 MAX SHAPIRO WAY                KC STORE FIXTURES
LOUISVILLE, MS 39339                   SOUTH EL MONTE, CA 91733            7400 E 12TH STREET
                                                                           KANSAS CITY, MO 64126




KC PHARMACEUTICALS INC                 KCM BRANDS LLC                      KEADRA AVAN
ATTN JOSEPH SUTEDJO, PRESIDENT         120 HERROD BLVD                     1579 TENTH STREET
3201 PRODUCER WY                       SOUTH BRUNSWICK, NJ 08810           FLORALA, AL 36442
POMONA, CA 91768




KEADRICK KING                          KEAIRRA DOSS                        KEAIS RECORDS SERVICE LLC ONTELLUS
700 KAREN DRIVE                        501 S JEFFERSON APT 4B              1010 LAMAR SUITE 1800
EASTMAN, GA 31023                      MAGNOLIA, AR 71753                  HOUSTON, TX 77002




KEANA MOORE                            KEANNA MCQUIN                       KEANNA ROBINSON
2233 WESTGATE PK                       614 S 13TH STREET                   3713 SEVEN ROAD
DOTHAN, AL 36301                       WEST MEMPHIS, AR 72301              BATESVILLE, MS 38606




KEANU HOLLOWAY                         KEARRA PRYOR                        KEARRE DILLON
200 MOFFIT ST                          2371 PISGAH CHURCH ROAD             4116 SOUTH ST
METTER, GA 30439                       MARION, AL 36756                    JACKSON, LA 70748




KEARY WEST                             KEATON HAMBRICK                     KEATON WILLIAMS
1207 HUNTER LANE                       258 CROSBY ROAD                     410 WOODLAND
HARTSELLE, AL 35640                    SEARCY, AR 72143                    BURKESVILLE, KY 42717




KEAUNDRA LEWIS                         KECIA MCGHEE                        KECIA PROCTOR
601 WEST JASPER ST APT E-38            8858 HWY 80                         3618 ALENE CIR
BRANDON, MS 39042                      SIMSBORO, LA 71275                  AUGUSTA, GA 30906




KEDARRIOUS WOODSIDE                    KEDRON DAVIS                        KEEGAN GILLIAM
1019B WOODSIDE ROAD                    226 HILL ST                         212 COUNTY ROAD 723
CENTREVILLE, MS 39631                  COLUMBIA, TN 38401                  JONESBORO, AR 72401-0293
KEEJALAH RHODES          Case 19-11984-CSS
                                        KEELEY Doc  36
                                               JOHNSON       Filed 09/10/19   PageKEELEY
                                                                                   787 of  1514
                                                                                         NORRIS
103 CIRCLE RD                            600 N 4TH STREET                         1125 KELLY DR LOT 119
COLLINS, MS 39618                        CABOT, AR 72023-2514                     HINESVILLE, GA 31313




KEELY FRAZIER                            KEELY GRANTHAM                           KEELY TERRY
161 PENNSYLVANIA AVE                     1040 BICKHAM STREET                      135 EAST 3RD STREET
SPINDALE, NC 28160                       FRANKLINTON, LA 70438                    KERSHAW, SC 29067




KEELYN ADAMS                             KEEMESHA CHEAIRS                         KEENEN GAITHER
312 W. 5TH ST.                           3263 SARAVEE LANE                        20 HABITAT
PORTAGEVILLE, MO 63873                   MEMPHIS, TN 38118                        SUMTER, SC 29150




KEENISHA WALKER                          KEEPERS INTERNATIONAL                    KEERIC WILLIAMS
8156 HAMBURG DUNCAN RD                   20720 MARILLA STREET                     6361 KINSTON PARK DRIVE
MARION JUNCTION, AL 36759                CHATSWORTH, CA 91311                     MEMPHIS, TN 38141




KEESHA MOSES                             KEG 1 ONEAL LLC AB                       KEGAN SPARKS
1138 MORGAN ST.                          213 PATRIOT DRIVE                        1333 EAST SEVEN PINES ST
CLEVELAND, MS 38732                      WEATHERFORD, TX 76087                    HARTSVILLE, SC 29550




KEGELA LANDFAIR                          KEIARIA YOUNG-CARSWELL                   KEIJUAN MOORE
5641 NEWPORT ROAD                        223 MINCEY STREET                        64 ATHLETIC DRIVE
PICKENS, MS 39146                        DUBLIN, GA 31021                         ROLLING FORK, MS 39159




KEILAH BRITT                             KEILONDA BUSH                            KEIONDRIC GRANT
62 BRADY CIRCLE                          114 TURNKEY CIRCLE                       2569 WILLIS, APT. 433
CANTON, NC 28716                         LEESBURG, GA 31763                       ARCADIA, LA 71001




KEIONNA WEATHERSPOON                     KEIRRA BROWN                             KEISHA ALEXANDER
620 MLK RD                               113 RIDGEGROVE DR                        5255 MANHATTAN RD J1
FULTON, MS 38843                         WEST MONROE, LA 71292                    JACKSON, MS 39206




KEISHA EARNEST                           KEISHA FORDHAM                           KEISHA MILLENDER
2432 ROBERTS RD.                         521 FAIR ST APT D                        11376 ASHLEY LANE
CARTHAGE, MS 39051                       DUBLIN, GA 31021                         FRISCO, TX 75035




KEISHA MITCHELL                          KEISHA OSBORNE                           KEISHA PERRY
126 PALM STREET                          1026 DEWEY ST                            39 WILL CORLEY RD
COCHRAN, GA 31014                        JACKSON, MS 39209                        COLLINS, MS 39428
KEISHA SPANN             Case 19-11984-CSS     Doc 36
                                        KEISHA THOM         Filed 09/10/19   PageKEISHA
                                                                                  788 of  1514
                                                                                        TOSTON
116 GETTYS ST                           55 SHADY PL                              406 HOOD STREET
EAST DUBLIN, GA 31027                   RINGGOLD, GA 30736                       LAKE PROVIDENCE, LA 71254




KEISHA WILLIAM                          KEISHLA COLON                            KEISHONDRI LOVELY
1315 WALNUT AVE                         89 HIGHLAND AVE.                         8559 GULF HWY LOT 477
ANNISTON, AL 36207                      CUTHBERT, GA 39840                       LAKE CHARLES, LA 70607




KEITH ALAN TILLMAN                      KEITH BARKER                             KEITH BOONE
7853 CAMBERLEY DRIVE                    5829 FRIENDSHIP EATON RD                 6276 OAK TREE RD
POWELL, TN 37849-4219                   FRIENDSHIP, TN 38034                     METTER, GA 30439




KEITH BOONE                             KEITH BROCK                              KEITH BROOKS
P O BOX 1452                            519 STALLINGS BRIDGE ROAD                18901 HIGHWAY 15 S
METTER, GA 30439                        TYLERTOWN, MS 39667                      EUPORA, MS 39744




KEITH CRAFT                             KEITH FENN                               KEITH FINCH
5600 MAPLE TREE DR                      238 FLEMING RD                           300 EDWARDS STREET
MEMPHIS, TN 38115                       MONTGOMERY, AL 36117                     15
                                                                                 DUMAS, AR 71639




KEITH FITZPATRICK                       KEITH FORD                               KEITH GARNER
237 WEST SOUTH STREET                   2349 CULPEPPER RD                        1267 COUNTY ROAD 51
COLLIERVILLE, TN 38017                  CORDELE, GA 31015                        MYRTLE, MS 38650




KEITH HOWARD                            KEITH JEAN                               KEITH JONES
317 BARTOW STREET                       610 WARD AVENUE SUITE 1C                 2755 PYRAMID DRIVE
THOMASVILLE, GA 31792                   CARUTHERSVILLE, MO 63830                 A H MCCOY FEDERAL BLDG, MS 39269




KEITH JONES                             KEITH JONES                              KEITH LEVERETT JR
2765 PYRAMID DR                         7100 TULLANE ROAD NORTH A                117 CURTIS DRIVE
SOUTHAVEN, MS 38672                     HORN LAKE, MS 38637                      PENSACOLA, FL 32505




KEITH LEWIS                             KEITH MCWILLIAMS                         KEITH MOCHULLO
P.O. BOX 207                            260 MCKAIG GULF RD                       5145 RAMBLING ROSE LANE 102
PATTERSON, AR 72123                     CLOUDLAND, GA 30731                      SOUTHAVEN, MS 38671




KEITH MURILLO                           KEITH RICH RENTALS LLC                   KEITH RODRIQUEZ-STANDING
291 BENNETT CIR                         500 TRYON ST.                            TRUSTEE CHAPTER 13
BYAHLIA, MS 38611                       ASHEBORO, NC 27203                       PO BOX 1699
                                                                                 MEMPHIS, TN 38108-1699
KEITH SUMPTER           Case 19-11984-CSS     Doc 36
                                       KEITH TAYLOR         Filed 09/10/19   PageKEITH
                                                                                  789THIGPEN
                                                                                       of 1514
244 IVYSTONE DR APT H                  5717 LAUREL HILL LN                       117 N GREER BLVD UNIT A
MYRTLE, SC 29588                       ST FRANCISVILLE, LA 70775                 PITTSBURG, TX 75686




KEITH TILLMAN                          KEITH TROTMAN                             KEITH WHITE
505 ARTHUR KIRK RD                     1 WALNUT DR                               5322 CRESSER
BEEBE, AR 72012                        PHENIX CITY, AL 36869                     MEMPHIS, TN 38116




KEITH WILLIAMS                         KEITH WRIGHT                              KEITH YOUNG
1427 ROCKHILL DR                       1710 TCHULAHOMA RD                        78 SHOPARD STREET
CONYERS, GA 30012                      NESBIT, MS 38671                          TRYON, NC 28782




KEITHEN BATEASTE                       KEITHEN SHULTS                            KEITHON FORD
718 A MORRIS LN                        272 PICKETT DRIVE                         3653 WEST CHANTREY
CENTREVILLE, MS 39631                  MINOR HILL, TN 38473                      MEMPHIS, TN 38128




KEIYANA MCCOMBS                        KELBY BAGWELL                             KELBY ESTES
509 TECHWOOD DRIVE                     PO BOX 2406                               633 WHITE OAK DR
CEDARTOWN, GA 30125                    PINE BLUFF, AR 71613                      MARION, AR 72364




KELCEY BULLINGTON                      KELCEY RIALS                              KELCIE DONALDSON
50 GLOVER                              619 PEARL ST                              1918 PARK ST APARTMENT B2
ATWOOD, TN 38320                       COLUMBIA, LA 71418                        WHITE BLUFF, TN 37187




KELDIN ROBINSON                        KELED LLC                                 KELISHA ALDRIDGE
2906 KAYE APT 1                        ATTN STEVE EDWARDS, MANAGER               104 E CEDAR ST
CAPE GIRARDEAU, MO 63701               PO BOX 1042                               BRINKLEY, AR 72021
                                       WYNNE, AR 72396




KELLE SPRAYBERRY                       KELLEN VERNON                             KELLEY & ABIDE CO INC
1071 OLD HWY 13 S                      4935 MOSEL CV                             4401 EUPHROSINE ST
MORTON, MS 39117                       MEMPHIS, TN 38109                         NEW ORLEANS, LA 70125




KELLEY BRADFORD                        KELLEY CAMPBELL                           KELLEY CHARVET
226 TIFFANY LANE                       138 RIDGEWOOD DRIVE                       205 KINCHAFOONE CREEK RD LOT48
PINEVILLE, LA 71360                    CHICKAMAUGA, GA 30707                     LEESBURG, GA 31763




KELLEY COLLINS                         KELLEY HILL                               KELLEY WARREN
433 MAGNOLIA BLUFF RD                  39585 HWY 77                              8914 HWY 165
STATESBORO, GA 30461                   ASHLAND, AL 36251                         POLLOCK, LA 71467
KELLEY WETHERALL        Case 19-11984-CSS     Doc 36
                                       KELLEY WILLIAMS       Filed 09/10/19   PageKELLEY
                                                                                   790 of  1514
                                                                                         WILLS
192 DENNA DR                            1701 COONS MILL ROAD                      3323 GARNERS CREEK RD
CLINTON, SC 29325                       CENTREVILLE, MS 39631                     DICKSON, TN 37055




KELLEYS GIFT SHOP SUPPLIES              KELLEYS GIFT SHOP SUPPLIES                KELLI ADRIAN
ATTN BOB FORREST, SALES MGR             ATTN KELLY Z AUSTIN, CONTROLLER           9008 GLEN SPRINGS DR
3311 BOYINGTON DR, STE 400              3311 BOYINGTON DR, STE 400                DALLAS, TX 75243
CARROLLTON, TX 75006-5090               CARROLLTON, TX 75006-5090




KELLI ANDERSON                          KELLI BAGGETT                             KELLI BAKER
5102 SOUTHINGTON                        1100 S JEFFERSON STREET                   PO BOX 320
MEMPHIS, TN 38118                       STAR CITY, AR 71667-5912                  WAYNESBORO, TN 38485




KELLI CLARK                             KELLI CORMIER                             KELLI FACISON
202 RATLIFF                             419 CRAIL STREET                          136 E WILLOW CREEK LANE
PRINCETON, KY 42445                     JENNINGS, LA 70546                        MCRAE, GA 31055




KELLI GILLS                             KELLI HOBBS                               KELLI HUTCHINSON
76 GRANT 7                              7383 BALM RD                              802 SHADY LANE
SHERIDAN, AR 72150                      WETUMPKA, AL 36092                        SYLVANIA, GA 30467




KELLI JONES                             KELLI JORDAN                              KELLI KIRKLAND
4356 B BASS DRIVE                       110 ALEXANDRIA WAY                        10429 RIGGAN DR
CHATSWORTH, GA 30705                    THOMASTON, GA 30286                       OLIVE BRANCH, MS 38654




KELLI MILNER                            KELLI OWENS                               KELLI ROBINSON
461 THORNTON CIRCLE                     7215 TENDERFOOT TRAIL                     1219 MARTIN LUTHER KING AVE
SYLACAUGA, AL 35150                     OOLTEWAH, TN 37363                        GRAMBLING, LA 71245




KELLI SMITH                             KELLI SPIVEY                              KELLI THOMAS
2847 MARYDALE DRIVE                     1507 HIGHLAND AVE                         80 LIBERTY CHURCH ROAD
JACKSON, MS 39212                       DUBLIN, GA 31021                          BREMEN, GA 30110




KELLI TURNER                            KELLI WILLIAMS                            KELLIE ADAMS
211 FAIRGROUND ST                       100 LAVERNE DRIVE                         26 NANCY HENDRIX HOMES
SPRUCE PINE, NC 28777                   ALEXANDRIA, AL 36250                      CLAXTON, GA 30417




KELLIE BODIFORD                         KELLIE BODIFORD                           KELLIE CANTRELL
5212 E RICHMOND SHOP RD                 5212 E. RICHMOND SHOP RD                  161 BROOKS RD.
LEBANON, TN 37090                       LEBANON, TN 37090                         DOERUN, GA 31744
KELLIE CROWDER        Case   19-11984-CSS      Doc 36
                                       KELLIE EMMONS         Filed 09/10/19   PageKELLIE
                                                                                   791 HANNAH
                                                                                         of 1514
7520 FOUNTAINBLEAU RD                  909 ROSEDALE AVE                           4639 NORDELL DR
OCEAN SPRINGS, MS 39564                ALBANY, GA 31707                           JACKSON, MS 39206




KELLIE TURNER                          KELLOGG SALES CO                           KELLON WADE
5515 JOT EM DOWN ROAD                  ATTN KRISTINE GEIER,                       3109 EAST RAINES RD
DANIELSVLLE, GA 30633                  VP SALES DOLLAR & DISCOUNT                 MEMPHIS, TN 38118
                                       ONE KELLOGG SQ
                                       BATTLE CREEK, MI 49016



KELLY BANKS                            KELLY BARFIELD                             KELLY BASS
5475 CO RD 22                          2376 BUSSEY LANE                           77 ROBERT ALTMAN LANE
CENTRE, AL 35960                       PEA RIDGE, AR 72751                        HAZLEHURST, GA 31539




KELLY BINGE                            KELLY BOOTHE                               KELLY BOOTHE
2220 UNION GROVE ROAD APT              14 HAMBY LANE                              1922 W.ARCH AVE
LENOIR, NC 28645                       LITTLE ROCK, AR 72206                      SEARCY, AR 72143




KELLY BOUCHARD                         KELLY BRADFORD                             KELLY BREWER
4235 DICKENS PLACE DR W                226 TIFFANY LANE                           270 MADDOX LOOP
SOUTHAVEN, MS 38672                    PINEVILLE, LA 71360                        SAVANNAH, TN 38372




KELLY BREWER                           KELLY BROOKS                               KELLY CAIN
72067 S 321 RD                         762 MELROSE RD                             96 MAGNOLIA PLACE
WAGONER, OK 74467                      LAKE PARK, GA 31636                        COMMERCE, GA 30529




KELLY CAMPBELL                         KELLY CAMPBELL                             KELLY CANNADY
704 W MAIN ST                          704 W. MAIN STREET                         128 COLVIN ST
PARSONS, TN 38363                      PARSONS, TN 38363                          DUBACH, LA 71235




KELLY CANTRELL                         KELLY CROSS                                KELLY CURTIS
812 RAILROAD AVE                       7841 SINGLETON RD                          126 LINDON ST
CLARKESVILLE, GA 30523                 SHREVEPORT, LA 71107                       BENTON, TN 37307




KELLY DEPEW                            KELLY DEPEW                                KELLY DVORAK
118 WINKLER ST                         118 WINKLER STREET                         2411 HIGHWAY 367
PITTSBORO, MS 38951                    PITTSBORO, MS 38951                        BALD KNOB, AR 72010




KELLY FERRELL                          KELLY FISHER                               KELLY GENTRY
220 MCDONALD DRIVE                     2753 WESTMINISTER LANE                     216 CR 2874
ROSSVILLE, GA 30741                    CONYERS, GA 30012                          HUGHES SPRINGS, TX 75656
KELLY GILLINGHAM        Case 19-11984-CSS     Doc 36
                                       KELLY GOOLSBY      Filed 09/10/19   PageKELLY
                                                                                792HAM
                                                                                     of 1514
208 ODELL STREET                       191 MCMAHON RD                          838 MONTGOMERY RD
LIBERTY, SC 29657                      PURVIS, MS 39475                        BOGUE CHITTO, MS 39629




KELLY HARMON                           KELLY HERNANDEZ                         KELLY HOUGH
549 AUTUMN ST                          3802 CALIFORNIA ST APT 2                109 HILLWOOD DR
COLDWATER, MS 38618                    GADSDEN, AL 35904                       COLUMBUS, MS 39705




KELLY HUTSON                           KELLY JONES                             KELLY LOWRY
407 SOUTHFIELD LN                      1909 OLD CHAPPMILL ROAD                 202 GODIN AVE
DRESDEN, TN 38225                      MONTROSE, GA 31065                      DUPO, IL 62239




KELLY MA                               KELLY MCCRAE                            KELLY MCNICH
1403 POPLAR RIDGE DR                   2571 SUDIE PEARL JONES ROAD             256 CARDIN CIRCLE
MEMPHIS, TN 38120                      ALAMO, GA 30411                         ENOLA, AR 72047




KELLY MCNINCH                          KELLY MEYER                             KELLY MONTGOMERY
256 CARDIN CR                          15 WHEELER STREET                       117 COURT ST
ENOLA, AR 72047                        MAYFLOWER, AR 72106                     MELBOURNE, AR 72556




KELLY NAMOUR                           KELLY PARKER                            KELLY PERKINS
937 ANDERSON CIRCLE                    1340 B AND B AVE                        241 SHELLY
HEBER SPRINGS, AR 72543                EUNICE, LA 70535                        MARIANNA, AR 72360




KELLY PROPERTIES LLC                   KELLY RAYBURN                           KELLY REYNOLDS
PO BOX 1389                            73 TAMMY LANE                           1192 YONAH-HOMER RD
NOLENSVILLE, TN 37135                  WATER VALLEY, MS 38965                  MAYSVILLE, GA 30558




KELLY ROLLO                            KELLY SCOTT                             KELLY TRAM
4549 DAWN DR                           121MEADOWVIEW DR                        1080 STONE GATE DRIVE
MILTON, FL 32583                       OXFORD, MS 38655-8343                   MCCOMB, MS 39648




KELLY TURPIN                           KELLY WAGES                             KELLY WEATHERS
1611 HIGH ST.                          2243 BARNES CROSSING                    185 FIRE TIRE RD
SHEFFIELD, AL 35660                    TUPELO, MS 38801                        CAMDEN, TN 38320




KELLY WILLIAMS                         KELLY WILLIAMS                          KELLYE S SHOWS
2023 GARY LANE                         8435 BRANDON DRIVE                      216 THOMPSON LANE
HAYNESVILLE, LA 71038                  CITRONELLE, AL 36522                    JACKSON, MS 39208
                       Case
KELLYS FASHIONS/KANO DIST     19-11984-CSS     Doc
                                        KELNELIUZ    36 Filed 09/10/19
                                                  MILLER                 PageKELSE
                                                                              793 ROBERTS
                                                                                   of 1514
192 SPENCER ST.                         44 WILDY ST                          475 SULLIVAN RD.
BROOKLYN, NY 11025                      MEMPHIS, TN 38118                    PIKEVILLE, TN 37367




KELSEA HAMILTON                         KELSEA HINCH                         KELSEY COOK
1020 SINGLEY DR                         5963 HWY 29N                         213 N LAKESIDE DR
LOCUST GROVE, GA 30248                  DANIELSVILLE, GA 30633               DEQUEEN, AR 71832




KELSEY DANTZLER                         KELSEY DAVIS                         KELSEY DICORATO
228 WOODCOTE DRIVE                      1613 N LAMAR ST.                     597 DAYCO DRIVE
GASTON, SC 29053                        JACKSON, MS 39202                    DAYTON, TN 37321




KELSEY HILL                             KELSEY JOHNS                         KELSEY LAWRENCE
409 CENTERPOINT RD                      1067 CHEROKEE LANE                   203 AVENUE A
SYLACAUGA, AL 35150                     HOMERVILLE, GA 31634                 BROOKHAVEN, MS 39601




KELSEY LOPER                            KELSEY MCGLAUGHN                     KELSEY MORRIS
618 BASS LAIRD RD.                      1346 POST OAK RD                     2 MARTIN RD
PRENTISS, MS 39474                      ALEXANDRIA, AL 36250                 MILAN, TN 38358




KELSEY PETTY                            KELSEY PRICE                         KELSEY REVIS
1975 ROCK CHURCH RD                     2287 BEAVER DAM RD                   74 HILL STREET
CHARLOTTE, TN 37036                     CASSATT, SC 29032                    WILSONVILLE, AL 35186




KELSEY SANFORD                          KELSEY SAVOY                         KELSEY STEVENS
2809 WILLS ST                           117 MARIE STREET                     741 VINTAGE CIRCLE
ELDORADO, IL 62930                      CHURCH POINT, LA 70525               DESTIN, FL 32541




KELSEY WADE                             KELSEY WATSON                        KELSEY WEST
4204 MT LEBANON RD                      1644 HOLLYBUSH RD                    148 UNION ROAD 725
COVINGTON, TN 38019                     PELAHATCHIE, MS 39145                EL DORADO, AR 71730




KELSEY WHITE                            KELSEY WIGGINS                       KELSEY WILLIAMSON
108 COMMERCIAL                          PO BOX 16143                         125 LANGSTON LANE
BUNKIE, LA 71322                        DUBLIN, GA 31040                     SILVER CREEK, MS 39663




KELSIE MCKEE                            KELSIE SELMAN                        KELSIE SENEGAL
107 CR 505                              1910 MARTIN AVENUE                   102 WESTWOOD DR APT 409
RIENZI, MS 38865                        ANDERSON, SC 29625                   LAFAYETTE, LA 70506
KELSIE WATTS           Case 19-11984-CSS     Doc 36
                                      KELSIE WILSON     Filed 09/10/19   PageKELSY
                                                                              794 PARROTT
                                                                                   of 1514
49585 HWY 49                          1600 MCNATT DRIVE                      13868 HWY 13 NORTH
CRAGFORD, AL 26255                    APT 15                                 LENA, MS 39094
                                      BROOKLAND, AR 72417




KELSYE LEONARD                        KELTIA LOWE                            KELTNER PROPERTIES CORP
2356 HATCHIE DR 206                   4416 LYNN LANE APT 58                  10200 RODNEY PARHAM
CORDOVA, TN 38016                     NORTH LITTLE ROCK, AR 72118            LITTLE ROCK, AR 72227




KELTNER PROPERTIES CORP               KELTNER PROPERTIES CORPORATION         KELTON BROWN
14 RIVERWOOD PLACE                    PO BOX 21870                           606 HWY 110 S
MAUMELLE, AR 72113                    LITTLE ROCK, AR 72221                  WHITEHOUSE, TX 75791




KELTON JOHNSON                        KELTON WILLIAMS                        KELVIN BURTON
989 OLD WIGGINS HWY LOT B             265 SFC 267                            845 SPRUCE
POPLARVILLE, MS 39470                 COLT, AR 72326                         CLARKSDALE, MS 38614




KELVIN GRAY                           KELVIN HARRIS                          KELVIN HENDERSON
257 HWY 167                           4952 BROOKWOOD PL                      1119 HWY 49 APT B3
DODSON, LA 71422                      JACKSON, MS 39212                      FLORA, MS 39071




KELVIN HUGHES                         KELVIN JENKINS                         KELVIN ROBINSON
924 MONTEREY CR                       314 MCDUFFIE STREET                    2906 KAGE APT 1
JONESBORO, GA 30236                   HAWKINSVILLE, GA 31036                 CAPE GIRADEAU, MO 63701




KELVIN SMITH                          KELVIN WHITLOW                         KEM COE
PO BOX 13                             446 REBEKA LANE APT 32                 134 HIDDEN HILLS DRIVE
MONTEZUMA, GA 31063                   ROANOKE, AL 36274                      TOMPKINSVILLE, KY 42167




KEMA BRANDON                          KEMAYA EADY                            KEMEKO COLON
508 EAST PARK                         9 WEST WILLOW CREEK LANE               416 JANE RD
CARTHAGE, AR 71725                    MCRAE, GA 31055                        HARTWELL, GA 30643




KEMONIE LEWIS                         KEMORA COOK                            KEMP DARRELL
103 WISTERIA CIRCLE                   12475 SILO ROAD                        607 HARRELL AVE APT 1C
TROY, AL 36081                        TANGIPAHOA, LA 70465                   EASTMAN, GA 31023




KEMPER CO TAX COLLECTOR               KEMPER CO TAX COLLECTOR                KEMPER COUNTY CHANCERY CLERK
100 MAIN ST                           PO BOX 328                             PO BOX 188
DEKALB, MS 39328                      DEKALB, MS 39328                       DEKALB, MS 39328
KEMPER FINANCE INC.      Case 19-11984-CSS     Doc 36
                                        KEMYA BROWN          Filed 09/10/19       PageKEN
                                                                                       795  of 1514
                                                                                          DAVIDSON
PO BOX 709                              418 VINSON RD                                 489 ORR RD
DEKALB, MS 39328                        BYHALIA, MS 38611                             ASH FLAT, AR 72513




KEN HARRIS                              KEN HATTON                                    KEN PREWETT
1655 BEATLINE RD                        4300 N GETWELL RD                             190 WATER STREET
TUNICA, MS 38676                        MEMPHIS, TN 38118                             PONTOTOC, MS 38863-2712




KEN WEBB                                KENABION DEBRUCE                              KENDA BURNETT
FISH HATCHERY ROAD                      521 9TH ST SW                                 537 GORE ST
MORRISTOWN, TN 37814                    MOULTRIE, GA 31768                            FORREST CITY, AR 72335




KENDAL BALL                             KENDALE LEFLORE                               KENDALL BOGGS
4310 WATKINS DR.                        4744 WE ROSS PARKWAY B36 AP103                1886 MUTUAL ROAD
JACKSON, MS 39206                       SOUTHAVEN, MS 38671                           COTTONDALE, FL 32431




KENDALL CONNER                          KENDALL FAMILY LIVING TRUST UDT 10/28/0       KENDALL FOLLINS
7588 CROW CUT RD                        C/O RANDEL & JUDY KENDALL, CO-                468 OLD RAF MAYER ROAD
FAIRVIEW, TN 37062                      TRUSTEES                                      BATON ROUGE, LA 70807




KENDALL HENDERSON                       KENDALL JONES                                 KENDALL LOGAN
1871 KELTNER                            694 COLLEGE STREET                            204 ANTHONY LANE
MEMPHIS, TN 38114                       CENTRE, AL 35960                              STAR CITY, AR 71667




KENDALL LUCAS                           KENDALL RIVERS                                KENDALL ROBINSON
27701 PORTER RD                         708 GOODGE ST                                 4360 ROY ROAD APT. 902
HENSLEY, AR 72065                       CLAXTON, GA 30417                             SHREVEPORT, LA 71107




KENDALL SMART                           KENDALL V SHELLEY                             KENDALL VOXLEY
2627 LIVE OAK ST 15058                  9761 HWY 684 WEST                             326 IOWA ST
DALLAS, TX 75204                        ROXIE, MS 39661                               FERRIDAY, LA 71334




KENDARIUS FAVORS                        KENDEL BATTLES                                KENDERIUS SANDERS
515 TOLLIE AVE                          1037 N MIDDLE                                 803 WALNUT DR
ARLINGTON, GA 38913                     CAPE GIRARDEAU, MO 63701                      WEST MEMPHIS, AR 72301




KENDORA MACK                            KENDRA ACHORD                                 KENDRA ALLEN
415 ROWE STREET                         209 ZINFANDEL LANE                            3322 HWY 24 & 33
DUBLIN, GA 31021                        MOSS BLUFF, LA 70611                          CENTREVILLE, MS 39631
KENDRA ANDERSON          Case 19-11984-CSS
                                        KENDRADoc 36
                                              BROWN          Filed 09/10/19   PageKENDRA
                                                                                   796 ofBYRDIC
                                                                                           1514
100 MCCAIN ST. APT 10                   PO BOX 165                                2471 SANTEE RD
LIVINGTON, AL 35470                     GLENDORA, MS 38928                        ANDREWS, SC 29510




KENDRA CARSON                           KENDRA DAVIS                              KENDRA DEAN
536 PALM CIRCLE                         208 GIBSON STREET                         1942 N SPRIGG
LAKE CITY, SC 29560                     PORTLAND, TN 37148                        CAPE GIRARDEAU, MO 63701




KENDRA ESTRADA                          KENDRA FORD                               KENDRA GANT
4091 DOGWOOD VALLEY ROAD                47 BROWNING RD                            706 MAE CIRCLE
TUNNEL HILL, GA 30755                   PETAL, MS 39465                           WARRIOR, AL 35180




KENDRA GREEN                            KENDRA HARRIS                             KENDRA HARRY
65 E. 11TH STREET                       1660 LUMBER ROAD                          1546 LEONARD BR RD
PORTAGEVILLE, MO 63873                  HENRY, TN 38231                           CHATSWORTH, GA 30705




KENDRA HIGHTOWER                        KENDRA HILL                               KENDRA J. FEDERICK
724 WEST SOCIETY                        5667 CRIEVEWOOD                           4104 SMITHFIELD FOREST DR
ALBANY, GA 31701                        BARTLETT, TN 38135                        PLEASANT GROVE, AL 35127




KENDRA JENKINS                          KENDRA MINGO                              KENDRA STONE
3843 RATHELL ROAD APT 36                P.O. BOX 17244                            420 N DEWEY ST
LEXINGTON, MS 39095                     HATTIESBURG, MS 39404                     MANILA, AR 72442




KENDRA STOUT                            KENDRA SYLVESTER                          KENDRA TAYLOR
910 SE QUINCY                           107 PARKER ST                             4109 SANDSTONE DRIVE
IDABEL, OK 74745                        NATCHEZ, MS 39120                         JONESBORO, AR 72401




KENDRA TERRY                            KENDRA TURNBOW                            KENDRALYNN WASHINGTON
133 LAKE PARK DR                        16198 LAKEVIEW CR                         221 N BROWN AVE
CORDELE, GA 31015                       WHITEHOUSE, TX 75791                      GONZALES, LA 70737




KENDREA COLLINS                         KENDRED BROWN                             KENDRIA THREATT
1581 POPLAR OAKS CIRCLE APT 3           PO BOX 165                                6538 CASTLERIDGE CV
MEMPHIS, TN 38120                       5 BRIDGES AVE.                            MEMPHIS, TN 38141
                                        GLENDORA, MS 38928




KENDRIAN ROSS                           KENDRIC STEWART                           KENDRICK BARNS
5622 LORI LANE                          408 CENTRAL STREET                        1316 ONLEY RD
CAMILLA, GA 31730                       JONESBORO, LA 71251                       ALICEVILLE, AL 35442
KENDRICK BRUMFIELD    Case   19-11984-CSS    Doc
                                       KENDRICK    36
                                                DAVIS       Filed 09/10/19   PageKENDRICK
                                                                                  797 of DAVIS
                                                                                          1514
62204 TURNER CHAPEL ROAD               2100 BENFORD ST                           975 BREWTON LOVETT
ROSELAND, LA 70456                     MEMPHIS, TN 38109                         EAST DUBLIN, GA 31027




KENDRICK HUNTER                        KENDRICK MILNER                           KENDRICK ROBINSON
PO BOX 90                              963 HWY 19 SOUTH                          1918 NORTH HARCO DRIVE
WABBASEKA, AR 72175                    MAGNOLIA, AR 71753                        BATON ROUGE, LA 70815




KENDRICK SHINE                         KENDRICK SHINE                            KENDRICK YOUNG
104 FOLSOM DRIVE                       12 FOLSOM DR                              1101 WILLIAMS STREET
WRIGHTSVILLE, GA 31096                 WRIGHTSVILLE, GA 31096                    CARTHAGE, MS 39051




KENDRICKS DOUCET                       KENDY BRINGHURST                          KENEATHA BOTLEY
1025MCAURTHUR ST.                      PO BOX 280906                             1002 WATERWORKS RD
BUNKIE, LA 71322                       MEMPHIS, TN 38186                         COLUMBUS, MS 39701




KENEEDRA WIDEMAN                       KENESHA VARNER-PASLEY                     KENETHA VERGE
309 YAUPON                             407 2ND STREET SOUTH                      609 EAST SEVIER STREET
RICHTON, MS 39476                      CLANTON, AL 35045                         MURFREESBORO, TN 37130




KENICIA STARKS                         KENISHA CAMPBELL                          KENISHA COTTON
409 SALENSIT ST                        194 CR 309                                740 SOUTH MAIN APT 9
WASHINGTON, GA 30673                   OXFORD, MS 38655                          HINESVILLE, GA 31313




KENISHA HYMON                          KENKO CHINA OUTLET INC                    KENNAN HUDDLESTON
2360 KIRBY PARKWAY                     DBA KCO GROUP INC                         1083A WOODLAND DR
MEMPHIS, TN 38119                      17930 E AJAX CIRCLE                       HENDERSON, TN 38340
                                       CITY OF INDUSTRY, CA 91748




KENNAN STELLY                          KENNEN JOHNSON-SMITH                      KENNETH ALDRIDGE
1401 CAYCE ST                          400 RAMEY RD                              113 GROVE HILL AVE
FRANKLIN, LA 70538                     MARIETTA, MS 38856                        BLACKSHEAR, GA 31516




KENNETH ALLISON                        KENNETH AMERSON                           KENNETH ASHWORTH
1855 CO RD 36                          1162 BAKER CHURCH RD                      7812 SPRINGHILL RD
JEMISON, AL 35085                      RENTZ, GA 31075                           POLLOCK, LA 71467




KENNETH ATKINSON                       KENNETH BAILEY                            KENNETH BAIRD
1215 EAST THIRD STREET                 822 HILLCREST AVE                         2133 GOLDEN OAK LN
FOREST, MS 39074                       MOULTRIE, GA 31768                        MADISON, TN 37115
KENNETH BARTON          Case 19-11984-CSS    Doc
                                       KENNETH    36 Filed 09/10/19
                                               BENNETH                PageKENNETH
                                                                           798 ofBRIAN
                                                                                  1514ROBINSON
232 MEADOW BROOK LN.                   301 FAITHWAY RD                    KEN ROBINSON PHOTOGRAPY
PICKENS, SC 29671                      BASSFIELD, MS 39421-9500           1280 MIDDLE TN BLVD A-1
                                                                          MURFREESBORO, TN 37130




KENNETH BROWN                          KENNETH BROWN                      KENNETH BURRESS
201 CORBETT STREET LOT 5               P.O. BOX 361                       2715 CHERRY APT. 2508
EAST DUBLIN, GA 31027                  WRIGHTSVILLE, GA 31096             MEMPHIS, TN 38118




KENNETH CAREY                          KENNETH CRAIG                      KENNETH CURRIE
5960 MILL BRANCH ROAD                  752 GIDDENS RD                     1740 CLAY STREET
COLUMBUS, GA 31907                     QUITMAN, GA 31643                  PIGGOTT, AR 72454-2408




KENNETH DANIEL                         KENNETH DARLING                    KENNETH DENNIS
331 MAIN ST                            920 NUBBIN RIDGE ROAD              109 WILSON CIRCLE
OSCEOLA, AR 72370                      MIDDLETON, TN 38352                BELZONI, MS 39038




KENNETH FLOWERS                        KENNETH GIBBS                      KENNETH GREGORY
2036 REGANT                            159 E THOMAS STREET                564 RUSSELL ROAD
SHREVEPORT, LA 71108                   BROWNSVILLE, TN 38012              ROCKFORD, TN 37853




KENNETH GRIFFIN                        KENNETH HARBORTH II                KENNETH HEATH
1047 JOEL AVE                          312 CLEVELAND 104                  6885 N PHILLIPS
MEMPHIS, TN 38127                      MCGREGOR, TX 76657                 OLIVE BRANCH, MS 38654




KENNETH HECTOR                         KENNETH HEFNER                     KENNETH HENSON
107C FARR ST                           122 CAROLINA PL                    857 PENNELL LANE
ANDREWS, SC 29510                      SHELBY, NC 28152                   DYERSBURG, TN 38024




KENNETH HODGES                         KENNETH HOLMES                     KENNETH HOOD
PO BOX 389                             2981 GETWELL RD APT 14             PO BOX 338
ACKERMAN, MS 39735-0389                MEMPHIS, TN 38118                  EVENING SHADE, AR 72532




KENNETH HORNER                         KENNETH HUGHES                     KENNETH ISBELL
PO BOX 157                             283 LILLIAN DR                     2416SUNRISE DR
MCKENZIE, TN 38201                     MEMPHIS, TN 38109                  MOODY, AL 35004




KENNETH JIMSON                         KENNETH JOHNSON COLLECTR           KENNETH JONES
1220 WEBB DRIVE                        GARLAND COUNTY GOVT BLDG           14322 LONG PINE
SHELBY, NC 28150                       200 WOODBINE ROOM 108              MABELVILLE, AR 72201
                                       HOT SPRINGS, AR 71901
KENNETH JONES           Case 19-11984-CSS    Doc
                                       KENNETH    36
                                               JONES         Filed 09/10/19   PageKENNETH
                                                                                   799 ofKIEFHABER
                                                                                          1514
6605 CHAUNCEY                          6605 CHAUNCEY                              PO BOX 812
MEMPHIS, TN 38141                      MEMPHIS, TN 38141                          STAR CITY, AR 71667-0812




KENNETH KLAPP                          KENNETH LANEY                              KENNETH LANEY
4 UPTON HEIGHTS                        10015 MINI-RANCH ROAD                      1400 CYPRESS POINT DR APT 204
LEBANON, TN 37087                      WAXHAW, NC 28173                           ROCK HILL, SC 29730




KENNETH LASTER                         KENNETH LIPSCHUTZ                          KENNETH MCGOWEN
245 COUNTY ROAD 9                      24 WASHINGTON SQUARE NORTH                 707 E BROADWAY
BAY SPRINGS, MS 39422                  NEW YORK, NY 10011                         WEST MEMPHIS, AR 72301




KENNETH MEYER                          KENNETH MOORE                              KENNETH MORRIS
3910 CABILDO PLACE                     PO BOX 1733                                2836 LOS GATOS CT 1
OCEAN SPRINGS, MS 39564                DUBLIN, GA 31040                           MEMPHIS, TN 38115




KENNETH POOLE                          KENNETH PORTER                             KENNETH PURVIS
1044 HURRICANE GROVE RD                1333 HIGHWOODS PASS                        319 CAHABA CIRCLE
MARTIN, GA 30557                       GROVETOWN, GA 30813                        RAINBOW CITY, AL 35906




KENNETH RAWLS                          KENNETH REED                               KENNETH RINGER
4407 CULPEPPER ROAD                    520 S ROSE ST APT 16                       108 LINCOLN ST
PINE BLUFF, AR 71603-8726              SHERIDAN, AR 72150                         HOGANSVILLE, GA 30230




KENNETH ROBERTSON                      KENNETH ROGERS                             KENNETH SAMUEL
2320 OLIVER ROAD APT 113               704 LAKESIDE DRIVE                         406 W WELSH
MONROE, LA 71202                       TWIN CITY, GA 30471                        KERSHAW, SC 29067




KENNETH SCOTT                          KENNETH SHARP                              KENNETH SHAW
211 CATERPILLAR LANE                   6120 BRAXTON LANE 203                      1225 POPULAR ST
PICKENS, SC 29671                      MEMPHIS, TN 38115                          NASHVILLE, GA 31639




KENNETH SMALLWOOD                      KENNETH SURGEON                            KENNETH TAYLOR
4640 HOUSER MILL RD                    1599 AIRWAYS                               PO BOX 295
BYRON, GA 31008                        MEMPHIS, TN 38114                          OPP, AL 36467




KENNETH TURNER                         KENNETH VASS                               KENNETH VOLENTINE
66 NEW HARMONY RD                      426 KAREN DR                               613 EAST MAIN ST.
CEDARTOWN, GA 30125                    POPLAR BLUFF, MO 63901                     HOMER, LA 71040
KENNETH WALKER           Case 19-11984-CSS    Doc
                                        KENNETH    36
                                                WALLIN      Filed 09/10/19   PageKENNETH
                                                                                  800 ofWELLS
                                                                                         1514
81 WESTFIELD LOOP                        903 CLOUD SPRINGS RD.                   253 FARRIS ROAD
LITTLE ROCK, AR 72210                    FORT OGLETHORPE, GA 30741               KINGS MOUNTAIN, NC 28086




KENNETH WHITE                            KENNETH WILLIAMS                        KENNETH WILLIAMS
97 CR 309                                1021 AVE B EXT                          4829 ADAMS AVE
CALHOUN CITY, MS 38916                   MCCOMB, MS 39648                        ADAMSVILLE, AL 35005




KENNETH WILSON                           KENNETH WOODS                           KENNETH ZELLICH
2642 JAMES ROAD                          4357CLOUDBURSTCOVE                      989 DEER CREEK DR
PICKENS, MS 39146                        MEMPHIS, TN 38141                       HERNANDO, MS 38632




KENNEY MANUFACTURING COMPANY             KENNEY MANUFACTURING                    KENNEY MANUFACTURING
1000 JEFFERSON BOULEVARD                 ATTN DONNA LYNCH/STEVE KRUMREY          ATTN JOE ASSAD, EVP
WARWICK, RI 02886                        1000 JEFFERSON BLVD                     1000 JEFFERSON BLVD
                                         WARWICK, RI 02886                       WARWICK, RI 02886




KENNEY MAYNARD                           KENNIS WASHINGTON                       KENNISHA JACKSON
225 MCDERMOTT LANE                       3027 PRICHARD RD                        442 SAINT CHARLES DR
DONALDSON, AR 71941                      TUNICA, MS 38676                        EAST DUBLIN, GA 31027




KENNISHA WASHINGTON                      KENNITH FORTUNE                         KENNITH NEWSON
409 9TH ST                               114 FOLEY DR.APT. 14                    5351 RUSSELL DR
FRANKLIN, LA 70538                       RUSSELL SPRINGS, KY 42642               SOUTHAVEN, MS 38671




KENNY ARCHER                             KENNY BUSBY                             KENNY COTTON
442 FAIRLANE DR                          115 BERNICE DRIVE                       1025 ED AYERS RD
SWEETWATER, TN 37874                     VALDOSTA, GA 31601                      SUMMIT, MS 39666




KENNY ESHUN                              KENNY HARRISON                          KENNY HEATH
1012 ETTA STREET                         152 SHANNON STREET                      107 NORTH MERIDIAN STREET
PRENTISS, MS 39474                       PITTSBORO, MS 38951                     ABERDEEN, MS 39730




KENNY HEATH                              KENNY JACKSON                           KENNY LINVILLE
6885 NORTH PHILLIP                       74 NORTH 12TH STREET                    C/O SHARON LINVILLE, ATTORNEY
OLIVE BRANCH, MS 38654                   HELENA, GA 31037                        203 E. MAIN STREET
                                                                                 HARTSVILLE, TN 37074




KENNY LIPSCHUTZ                          KENNY MALLETT                           KENNY ROY
24 WASHINGTON SQUARE N.                  434 WALNUT GROVE RD                     104 ACADIAN PLACE APT. 3
APT 4R                                   LA FAYETTE, GA 30728                    CHURCH POINT, LA 70525
NEW YORK, NY 10011
KENOISHA PATTERSON        Case 19-11984-CSS     Doc 36
                                         KENORI BAGBY       Filed 09/10/19   PageKENOSHA
                                                                                  801 of R1514
                                                                                           WILLIAMS
1107 OLD PELHAM RD                       512 ROMINE COURT                        216 RIVER ROAD
CLIMAX, GA 39834                         DUBLIN, GA 31021                        JACKSON, MS 39211




KENRA                                    KENRON THOMPSON                         KENS FOODS INC
PO BOX 66117                             123 SOUTH EZIDORE                       1 DANGELO DRIVE
INDIANNAPOLIS, IN 46219                  GRAMERCY, LA 70052                      PO BOX 849
                                                                                 MARLBOROUGH, MA 01752




KENSHANNA STROUD                         KENSHAUN MINCEY                         KENSHELL PERKINS
309 BEECH STREET                         208 HILLCREST DRIVE                     7095 TULANE ROAD APT 408
CROSSETT, AR 71635                       DUBLIN, GA 31021                        HORN LAKE, MS 38637




KENSLEY PROCTOR                          KENT COLEMAN                            KENT D COLEMAN
3317 OAK HAVEN CIRCLE                    300 EAST CENTRAL ST                     300 EAST CENTRAL STREET
HALEYVILLE, AL 35565                     TRENTON, TN 38382                       TRENTON, TN 38382




KENT PRECISION FOODS GROUP               KENT PRECISION FOODS GROUP              KENT PRICE PLUMBING INC.
ATTN JERRY FRITZ                         ATTN TIM MCCREERY, VP SALES/MARKETING   PO BOX 932
11457 OLDE CABIN RD                      PO BOX 5273                             MAYFIELD, KY 42066
ST LOUIS, MO 63141                       DES MOINES, IA 50305




KENT STONEKING                           KENT TRAVIS                             KENTARA SPANN
5943 TICER DRIVE                         4015 COLUMBIA                           1072 DEERCREEK DR
ARLINGTON, TN 38002                      MAGNOLIA, AR 71753                      HERNANDO, MS 38632




KENTARA SPANN                            KENTAVIUS HINKINS                       KENTCUTY NEW ERA INC.
2710 FOREST BEND                         2500 HARIS RD                           1618 E NINTH ST
SOUTHAVEN, MS 38671                      EAST DUBLIN, GA 31027                   HOPKINSVILLE, KY 42240




KENTCUTY NEW ERA INC.                    KENTERRA WILLIS                         KENTERRIOUS RUCKER
PO BOX 729                               7494 CRYSTAL LAKE DR                    109 COOK ST
HOPKINSVILLE, KY 42241                   MEMPHIS, TN 38016                       WATER VALLEY, MS 38965




KENTEX CORPORATION                       KENTON LACAZE                           KENTORRI PIERCE
750 TWIN RIVERS DR                       600 MYRTLE DRIVE                        2989 CR 406
COLUMBUS, OH 43215                       NATCHITOCHES, LA 71457                  OKOLONA, MS 38860




KENTRAIL DAVIS                           KENTRELL LUCKETT                        KENTREVIUS MILTON
113 NAVIJO                               8476 CASTALIAN SPRINGS RD               45 GOODHAVEN DRIVE
WEST HELENA, AR 72390                    DURANT, MS 39063                        GOODMAN, MS 39079
                      Case
KENTUCKY CABINET FOR HEALTH   19-11984-CSS    Doc
                                        KENTUCKY   36OF Filed 09/10/19
                                                 DEPT                    PageKENTUCKY
                                                                              802 of 1514
                                                                                      FOR KENTUCKY
AND FAMILY SERVICES                     107 CORPORATE DRIVE                  SOUTHERN SOCKS
275 E. MAIN ST.                         FRANKFORT, KY 40601                  720 BRYAN AVE
FRANKFORT, KY 40621                                                          (REEVES SAIN)
                                                                             LEXINGTON, KY 40505



KENTUCKY LABOR CABINET                  KENTUCKY LABOR CABINET               KENTUCKY LOTTERY CORP.
1047 US HWY 127 S STE 4                 657 CHAMBERLIN AVENUE                1011 WEST MAIN STREET
FRANKFORT, KY 40601                     FRANKFORT, KY 40601                  LOUISVILLE, KY 40202-2623




KENTUCKY LOTTERY DRAW                   KENTUCKY LOTTERY SCRATCH             KENTUCKY MEDICAID SERVICES
1011 WEST MAIN STREET                   MEMPHIS, TN 38118                    DEPARTMENT
LOUISVILLE, KY 40202-2623                                                    275 E. MAIN STREET
                                                                             FRANKFURT, KY 40601




KENTUCKY RURAL HEALTH                   KENTUCKY RURAL HEALTH                KENTUCKY STATE TREASURER
ASSOCIATION                             ASSOCIATION                          1003 TWILIGHT TRAIL
36 SOUTH ALVASIA STREET                 750 MORTON BLVD                      FRANKFORT, KY 40601
HENDERSON, KY 42420                     HAZARD, KY 41701




KENTUCKY STATE TREASURER                KENTUCKY STATE TREASURER             KENTUCKY STATE TREASURER
1050 US HWY 127 S, STE 100              501 HIGH ST                          KENTUCKY DEPARTMENT
FRANKFURT, KY 40601                     FRANKFORT, KY 40620                  OF REVENUE
                                                                             FRANKFORT, KY 40620




KENTUCKY STATE TREASURER                KENTUCKY STATE TREASURER             KENTUCKY-ABC OFFICES
PO BOX 5110                             STATE OFFICE BLDG ANNEX              1003 TWILIGHT TRAIL
FRANKFORT KY 40619                      125 HOLMES STREET                    FRANKFORT, KY 40601-8400
                                        SUITE 300
                                        FRANKFORT, KY 40601



KENTWOOD LAND LLC                       KENTWOOD LAND LLC                    KENTWOOD NEWS LEDGER LLC
ATTN ROBERT J ISAKSON, SR               ATTN TAYLOR WATSON, ESQ              614 3RD STREET
740 MUSEUM DR                           740 MUSEUM DR                        KENTWOOD, LA 70444
MOBILE, AL 36608                        MOBILE, AL 36608




KENTWOOD POLICE DEPARTMNT               KENTWOOD SPRING WATER OF             KENVIN JOHNSON
308 AVE G                               MISS-LOU INC.                        1309 REYNOLDS ST.
KENTWOOD, LA 70444                      725 ELLARD RD                        CLARKSVILLE, AR 72830
                                        JONESVILLE, LA 71343




KENWANNA SLAUGHTER                      KENWIN INDUSTRIAL HK LTD             KENYA BOYD
521 EAST VIEW ST                        RM 1512 15F SHATIN                   1447 OLD HWY 13 S
FOREST, MS 39074                        GALLERIA 18 24 SHAN MEI              MORTON, MS 39117
                                        HONG KONG
                                        HONG KONG



KENYA CORE LLC                          KENYA HIGGS                          KENYA HILL
PO BOX 783395                           1907 BRENTWOOD RD                    512 COMMERCE ST
WINTER GARDEN, FL 34778                 POPLAR BLUFF, MO 63901               ROANOKE, AL 36274
KENYA JENKINS            Case 19-11984-CSS     Doc 36
                                        KENYA MICKENS       Filed 09/10/19   PageKENYA
                                                                                  803 TURNER
                                                                                       of 1514
3106 MORNINGVIEW DR.                    6634 FRANKLIN D ROOSEVELT                149 LEAWOOD LANE
MEMPHIS, TN 38118                       JACKSON, MS 39213                        LEXINGTON, MS 39095




KENYA WALLACE                           KENYADA ALES                             KENYANA JEFFRIES
803 VANITY FAIR DR                      336 FONDREN ROAD                         1299 WOODS RD
BUTLER, AL 36904                        SARDIS, MS 38666                         BYHALIA, MS 38611




KENYANA STALLINGS                       KENYANA WILLIAMS                         KENYETTA TRUITT
819 SPRUCE STREET                       15 WEST FORREST CIR                      104 ADDIE STREET
COLUMBUS, MS 39701                      STATESBORO, GA 30458                     LAGRANGE, GA 30241




KENYETTA WALKER                         KENZEL RICKS                             KENZEL ROBERTS
5007 UPPER ELM STREET                   2936 INDIANA STREET                      1508 W SECOND AVE APT B
ATLANTA, GA 30349                       BATON ROUGE, LA 70802-8737               ALBANY, GA 31707




KENZI JOHNSON                           KEON BATTLE                              KEONA SMITH
185 HANNAN DRIVE                        610 LEE WILLIAMS DR.                     21 WATSON STRRET
COLBERT, GA 30628                       PELHAM, GA 31779                         HAWKINSVILLE, GA 31036




KEONAUDIS MADDEN                        KEONDRA BUTLER                           KEONDRIA WHITE
214 DAN GILL DRIVE                      195 THOMAS ST                            1501 EAST REED RD APT 11-E
DUMAS, AR 71639                         CAMILLA, GA 31730                        GREENVILLE, MS 38703




KEONISHA COTTON                         KEONISHA THOMPSON                        KEONNA PATTERSON
2191 ASHARD                             2741 S. GEORGIA PACIFIC RD 2             822 NASHVILLE ST APP25
CENTREVILLE, MS 39631                   GLOSTER, MS 39638                        CENTREVILLE, MS 39631




KEORIA MCCOY                            KEOSHAIDIS MADDEN                        KERA CHAPEK
1408 AUTUMN LANE APT B                  600 DAN GILL DR                          250 LONGBRANCH RD
SYLACAUGA, AL 35150                     DUMAS, AR 71639                          ENOREE, SC 29335




KERA POWELL                             KERA WHITE                               KEREN HEMINWAY
115 VICTORIA DRIVE                      5220 WILLOW GROVE HWY                    5 ROB MCMAHAN RD
STAR CITY, AR 71667                     ALLONS, TN 38541                         BRYSON CITY, NC 28713




KERENZO CREDIT                          KERI ADAMS                               KERI FOLKS
2701 STERLINGTON RD                     1600 DAVIS ST                            219 NORINE ST
MONROE, LA 71203                        OCEAN SPRINGS, MS 39564                  LAFAYETTE, LA 70506
KERI GILLIAM             Case 19-11984-CSS     Doc 36
                                        KERI SEARS          Filed 09/10/19   PageKERI
                                                                                  804  of 1514
                                                                                      WADSWORTH
4 CHAPMAN                               502 W MISSISSIPPI                        2213 CO RD 35
MILAN, TN 38358                         BEEBE, AR 72012                          SULIGENT, AL 35586




KERI WILSON                             KERIN MOTORS INC                         KERIN MOTORS
123 CHITTOM CIRCLE                      PO BOX 997                               C/O LAWRENCE M. MAGDOVITZ
WATER VALLEY, MS 38965                  CLARKSDALE, MS 38614                     8342 MACON ROAD
                                                                                 CORDOVA, TN 38018




KERINIESHA MORRIS                       KERR, RITA F                             KERR, RITA F
73250 HOOKFIN ROAD                      100 SCENIC HWY                           C/O THE FLETCHER BRIGHT COMPANY
KENTWOOD, LA 70444                      LOOKOUT MOUNTAIN, TN 37350               ATTN LIZ DOUGLAS
                                                                                 1827 POWERS FERRY RD, BLDG 13
                                                                                 ATLANTA, GA 30339



KERRELYNNE WHIPPLE                      KERRI ANN JOSEPH                         KERRI CAGARESKI
411 E COURT AVE                         6312 HYPERION DR                         163 HESLEY DR
MENDENHALL, MS 39114-3646               PORT RICHEY, FL 34668                    NEW CONCORD, KY 42076




KERRI CRAWFORD                          KERRI CRAWFORD                           KERRI FRAZIER
245 ALCORN DR                           245 ALLCORN DR LOT 578                   307 TWIN SPRINGS TRAIL
REMLAP, AL 35133                        REMLAP, AL 35133                         OMAHA, TX 75571




KERRI K TAYLOR                          KERRI PUCKETT                            KERRI TAYLOR
5 MULBERRY PLACE                        2740 GILLILAND RD                        5 MULBERRY PL
OCEAN SPRINGS, MS 39564                 AITOONA, AL 35952                        OCEAN SPRINGS, MS 39564




KERRIA MACK                             KERRIANNE CHILDERS                       KERRIE SNYDER
751 NORTH MAIN ST                       576 HALBERT HEIGHTS RD APT.3             11 NEW OXFORD ROAD
SUMTER, SC 29150                        BROOKHAVEN, MS 39601                     CONWAY, AR 72034-7403




KERRIOSO MURRAY                         KERRY CRAWFORD                           KERRY CRAWFORD
105 BUIE DRIVE                          245 ALLCORN DRIVE LOT 78                 5686 HWY563
CRYSTAL SPRINGS, MS 39059               REMLAP, AL 35133                         SIMSBORO, LA 71275




KERRY EASTERLING                        KERRY GOSS                               KERRY HALE
44 EASTHAVEN CV                         309 OVERLOOK CIRCLE                      33 GLENNLEE DR
COLLINS, MS 39428                       LINCOLN, AL 35096                        BEEBE, AR 72012




KERRY INGREDIENTS AND FLAVOURS          KERRY KELLEY (1084)                      KERRY LUCIOUS
3400 MILLINGTON ROAD                    901 COVE CIRCLE                          340 AUDUBON PL
BELOIT, WI 53511                        HOOVER, AL 35244                         JACKSON, MS 39206
KERRY OLIVER               Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                          KERRY WAGUESPACK              PageKERSHAW
                                                                             805 of CHAMBER
                                                                                    1514 OF COMMERCE
104 EVERGREEN DR                          12474 DEDON ROAD                  PO BOX 441
PONTOTOC, MS 38863                        SAINT AMANT, LA 70774-3405        KERSHAW, SC 29067




KERSHAW CO TREASURER                      KERSHAW CO TREASURER              KESAUN BOYLES
KERSHAW COUNTY GOVERNMENT CENTER          PO BOX 622                        6325 MICKENS ROAD
515 WALNUT ST                             CAMDEN, SC 29021                  BATON ROUGE, LA 70811
CAMDEN, SC 29020




KESHA HAYES                               KESHALA DASSSIE                   KESHANTA PRICE
PO BOX 102 190 GLOVER ST                  752 W PINE ST APT 107G            65 CT PRICE LANE
ATWOOD, TN 38220                          SYLVESTER, GA 31791               BASSFIELD, MS 39421




KESHAWN BLAIR                             KESHAWN MARSHALL                  KESHONA JACK
111 EARNEST CT. APT. 320                  2228 S BURNSIDE AVE LOT 218       1110 NORTH WALKER STREET
GUIN, AL 35563                            GONZALES, LA 70737                HOPE, AR 71801




KESPRE GRAY                               KESSHA KING                       KESSLER WHITE
13200 TUNICA TRACE                        1813 W LINCOLN                    12 BLAKELY ST
TUNICA, LA 70782                          ALBANY, GA 31707                  KINGSTREE, SC 29556




KESTER SKINNER SR.                        KETEVIN OUTLAW                    KETRY JONES
14 MILFORD LANE                           164 CRAWFORD ROAD                 PO BOX 1164
GREENVILLE, SC 29605                      WRIGHTSVILLE, GA 31096            SENATOBIA, MS 38668




KEUAN HALL                                KEURIG GREEN MOUNTAIN INC         KEURIG GREEN MOUNTAIN INC
612 WEST COOSA ST                         ATTN SCOTT SIEGEL, SALES VP       ATTN SCOTT SIEGEL, SALES VP
TALLADEGA, AL 35160                       33 COFFEE LN                      ATTN MICHAEL ILLUM, VP SALES GROCERY
                                          WATERBURY, VT 05676               53 SOUTH ST
                                                                            BURLINGTON, MA 01803



KEURIG GREEN MOUNTAIN INC                 KEVIN ABASTA                      KEVIN ADAMS
PO BOX 513                                1401 ERIN ST APT 286              1848 S 12TH AVE
33 COFFEE LN                              MONROE, LA 71201                  PIGGOTT, AR 72454-3269
WILLISTON, VT 05495




KEVIN ADAMS                               KEVIN BOBO                        KEVIN BOOTH
448 S BEECHWOOD                           312 MCFAIRLAND                    323 PHIPPS ST
MARIAN, AR 72364                          MEMPHIS, TN 38109                 MARVELL, AR 72366




KEVIN BOXLEY                              KEVIN BOYD                        KEVIN BROOMHALL
480 WESTSIDE DRIVE                        2989 DOTHAN                       1408 DUNN ROAD
JACKSON, TN 38305                         MEMPHIS, TN 38118                 TERRY, MS 39170
KEVIN BURTON            Case 19-11984-CSS     Doc 36
                                       KEVIN CAMPBELL       Filed 09/10/19   PageKEVIN
                                                                                  806DAGWAN
                                                                                       of 1514
3 GREEN ACRES DR                        10 LAFAYETTE 40                          900 ERVIN PATTERSON RD
WARE SHOALS, SC 29692                   LEWISVILLE, AR 71845                     ALBERTVILLE, AL 35950




KEVIN FINCH                             KEVIN FRAZIER                            KEVIN GENTRY
2025 RAMBOW AVE S.W.                    2011 WILKINSON ST. 12A                   150 GATES BRIDGE ROAD
BIRMINGHAM, AL 35211                    CAYCE, SC 29033                          SUMRALL, MS 39482-4812




KEVIN HEGGS                             KEVIN HOWERY                             KEVIN KELLY
12435 HIGHWAY 88 WEST                   180 HARRIS COVE                          296 ROY HUIE RD APT 5D
AVERA, GA 30803                         COLLIERVILLE, TN 38017                   RIVERDALE, GA 30274




KEVIN KINCHEN                           KEVIN KNIGHT                             KEVIN LAWRENCE
18055 FLORIDA BLVD                      424 NICK SPRINGS ROAD                    804 WRIGHTSVILLE AVE
HOLDEN, LA 70744                        EL DORADO, AR 71730                      DUBLIN, GA 31027




KEVIN LEBRET                            KEVIN LITTLE                             KEVIN MACPERSON
2570 HWY 15 N.                          202 MORGAN COURT                         7806 HOLY RIDGE CO
BISHOPVILLE, SC 29010                   BENTON, LA 71106                         BENTON, AR 72015




KEVIN MARTIN                            KEVIN MAYES                              KEVIN MORGAN
3502 WATTETYRO RD                       418 BAYOU LOOP APT 418                   4300 N GETWELL RD
SENATOBIA, MS 38668                     BOSSIER, LA 71112                        MEMPHIS, TN 38118




KEVIN NASH                              KEVIN NESBITT                            KEVIN PITT
6327 ARBORWOOD DR                       2035 WEST RD                             126 ONEAL LANE
MEMPHIS, TN 38115                       JACKSONVILLE, FL 32216                   GUNTERSVILLE, AL 35976




KEVIN RAY                               KEVIN RICHMOND                           KEVIN RICKETTS
105 PARKSIDE DR                         5340 RIDGETOP                            PO BOX 244
MADISON, AL 35758                       HORN LAKE, MS 38637                      CLIFTON, TN 38425




KEVIN SANDS                             KEVIN SCARBROUGH                         KEVIN SHANDS
3420 HIGHWAY 436                        PO BOX 1126                              407 SOUTH CENTER ST
MCKENZIE, TN 38201                      MELBOURNE, AR 72556                      EAST PRIARIE, MO 63845




KEVIN SMITH                             KEVIN STARNES                            KEVIN TEASLEY
703 W GILSON                            MEMPHIS, TN 38118                        3145 RAUSCHENBERG RD.
DE QUEEN, AR 71832                                                               DALTON, GA 30721
KEVIN TEDDERS             Case 19-11984-CSS     Doc 36
                                         KEVIN TONEY        Filed 09/10/19   PageKEVIN
                                                                                  807TRAHAN
                                                                                       of 1514
196 FENN RD                              506 DUB LUCKY RD                        4198 FAULK ROAD
CORDELE, GA 31015                        MAGEE, MS 39111                         CROWLEY, LA 70526




KEVIN W KNOTT                            KEVIN WALKER                            KEVIN WALTON
KYRUS PRINT SOLUTIONS                    991 WESTPORT RD                         219 MT LEVEL RAOD
2983 OLD MEDINA ROAD                     HUNTINGDON, TN 38344                    SARDIS, MS 38666
JACKSON, TN 38305




KEVIN WALTON                             KEVIN WESSON                            KEVIN WHITNEY
219 MT LEVEL ROAD                        2159 MANLEY BRIDGES RD                  503 WEST STREET
SARDIS, MS 38666                         SHELBY, NC 28152                        BELZONI, MS 39038




KEVIN WILES                              KEVIN WILLIAMS                          KEVIN WILSON
2 APT 2 SUNSHINE STREET                  189 AUGUST LANE                         2900 HARRIS CIRCLE
GREENBRIER, AR 72058                     ARLEY, AL 35541                         MEMPHIS, TN 38114




KEVIN WILSON                             KEVIN YORK                              KEVON LOVE
645 MIRIAH DR                            111 E PARK                              21 EVERGREEN STREET
MCMINNVILLE, TN 37110                    HARRISBURG, IL 62946                    DUMAS, AR 71639




KEVONTE MARBLE                           KEWANE LITTON                           KEY BRANDS INTERNATIONAL LTD
778 CLAY CHICKASAW RD                    380 GINGER STREET                       D/B/A KEY DISTRIBUTORS INC
PRAIRIE, MS 39756                        MANSFIELD, LA 71052                     ATTN HARVEY T VECHERY, PRESIDENT/CEO
                                                                                 16035 E ARROW HWY
                                                                                 IRWINDALE, CA 91706-2049



KEY FIRE PROTECTION INC.                 KEY SHOPPING CENTER INC                 KEYANTAYE DAVIS
252 HWY 412 EAST                         KEY VILLAGE OFFICE PARK                 659 S 2ND STREET
JACKSON, TN 38305                        PO BOX 559                              PONCHATOULA, LA 70454
                                         RUSSELL SPRINGS, KY 42642




KEYARE RICHARDSON                        KEYAURA TURNER                          KEYAWANNA TAYLOR
4771 GOODSON RD                          319 BELMONT ST                          7284 PINNACLE OAKS
CAMILLA, GA 31730                        PO BOX 974                              MEMPHIS, TN 38125
                                         SIMMESPORT, LA 71369




KEYDAE MACK                              KEYGAN GILBERT                          KEYNA KELLEY
1014 A PROVIDENCE CIR                    277 NC HIGHWAY 27 E                     ROUTE 1 BOX 558
WARWICK, GA 31796                        LILLINGTON, NC 27546                    SAINT JOE, AR 72675




KEYNATIA ROBINSON                        KEYNISHA HILL                           KEYNOIE HAYES
1504 CARDINAL ST                         102 RICHMOND DR                         1102 SOUTH SWANLAKE DR
RUSTON, LA 71270                         GRAMBLING, LA 71245                     HAYTI, MO 63851
KEYONA WATSON            Case 19-11984-CSS    Doc
                                        KEYONDRA   36 Filed 09/10/19
                                                 MOBLEY                  PageKEYONESIA
                                                                              808 of 1514
                                                                                       WILLIAMSON
928 OLD CHARLOTTES RD                   763 SOUTH MT. PLEASANT               1636 B BREWER SPRINGS RD.
CLINTON, SC 29325                       MONROEVILLE, AL 36460                CAMDEN, SC 29020




KEYONNA BROWN                           KEYONNIE MINCEY                      KEYOSHIA DONELSON
513 W 3RD AVE                           107 SIMMONS LANE                     137 CREEKWOOD LANE APT E6
CORDELE, GA 31015-3110                  STATESBORO, GA 30458                 LEXINGTON, MS 39095




KEYOVEON CURRY                          KEYSER AVENUE PROPERTIES LLC         KEYSER AVENUE PROPERTIES LLC
817 NORTH SPRUCE ST                     ATTN JOHN B GUILLET                  PO BOX 2276
AUGUSTA, AR 72006                       507 SECOND ST                        NATCHITOCHES, LA 71457
                                        NATCHITOCHES, LA 71457




KEYSHA BRADLEY                          KEYSHUN GRAY                         KEYSTONE LABORATORIES INC
141 N.COX STREET                        510 SEMINOLE DR                      ATTN DAVID DELBROCCO, PRESIDENT
PONTOTOC, MS 38863                      SPARTANBURG, SC 29301                1103 KANSAS ST
                                                                             MEMPHIS, TN 38106




KEYSTONE PRODUCTS                       KEYTHE VERNON                        KEYUNDA LAWLER
300 S. STRATFORD RD                     12629 JACKSON ST                     PO BOX 374
STE G                                   TANGIPAHOA, LA 70465                 SYCAMORE, AL 35149
WINSTON SALEM, NC 27103




KEYUNNA AUSTIN                          KEYUNNA NEELY                        KEYUNNA SHYNE
315 CHURCH ST                           7197 MALLARD CREEK DR                900 BAYOUR AVE APT 142
MCGEHEE, AR 71654                       HORNLAKE, MS 38637                   MINDEN, LA 71055




KEYUNSAC POWELL                         KEYUNTA FLOYD                        KEYUNTAE BATES
503 IVEY STREET                         110 KNOLLWOOD DR. APT. 2E            852 GAULDEN CLINTON RD
DAWSON, GA 39842                        AMERICUS, GA 31709                   CENTREVILLE, MS 39631




KEYVIONTE BROOKS                        KEYVON GASTON                        KHADIJAH THORNTON
805 N HUTCHINSON                        392 ROBERTSON ST                     126 PAIGE BROWN ROAD
PINE BLUFF, AR 71602                    MORGANZA, LA 70760                   MENDENHALL, MS 39114




KHAHLEAH TAYLOR                         KHALEELA COOK                        KHALIE SCOTT
PO BOX 291                              415 E SUMTER                         7553 SHADY ACRES CIRCLE
SENATOBIA, MS 38668                     KERSHAW, SC 29067                    HENSLEY, AR 72065




KHALIL MOSLEY                           KHALISHA BRADLEY                     KHARI JENKINS
125 LUCKY STREET                        619 MARTIN LUTHER KING DR APT7       146 BRIARCLIFF CIRCLE
METTER, GA 30439                        CANTON, MS 39046                     SPARKS, GA 31647
KHARISMA SIMS          Case 19-11984-CSS    DocSHAVERS
                                      KHARSEONA 36 Filed 09/10/19   PageKHIERSTAN
                                                                         809 of 1514
                                                                                  ROSS
1025 WICHITA AVE                      PO BOX 5524                       18121A DARE COLLINS LANE
MEMPHIS, TN 38106                     FITZGERALD, GA 31750              CENTREVILLE, MS 39631




KHIRY BRIDGES                         KHLOE DAVIS                       KHM PLASTICS INC
1641 CRESCENT LANE                    4707 PROSPECT ROAD                4090 RYAN ROAD
SOUTHAVEN, MS 38671                   JONESBORO, AR 72401-8450          GURNEE, IL 60031




KHQ INVESTMENT LLC                    KHRYSTAL AVILES                   KHYE BROWN
1359 BROADWAY 18TH FLOOR              1487 ROBERT OLIVER                555 HOLLY DRIVE
NEW YORK, NY 10018                    TIFTON, GA 31794                  JACKSON, MS 39206




KHYNHYETTIA ROBINSON                  KI GILLESPIE                      KIA CHAPMAN
3203 MEADOR RD                        86 MEADOWLARK DR.                 2917 EDEN STREET APT. D40
JONESBORO, AR 72401                   HARTSELLE, AL 35640               PASCAGOULA, MS 39581




KIA FEAZELL                           KIAHESHA RAGSDALE                 KIAIRA MARSHALL
176 HEEDNEELY RD                      1494 HW MOOREHEAD RD              211 MORNINGSIDE DR
BRAXTON, MS 39044                     PULASKI, MS 39152                 ALBANY, GA 31705




KIANA BARNES                          KIANA CHRISTOPHER                 KIANA DOBSON
125 MCGOWAN RD                        912 CARVER CIRCLE                 92 LACEY STREET
COLLINS, MS 39428                     NASHVILLE, AR 71852               BAMBERG, SC 29003




KIANA ELMORE                          KIANA HAWKINS                     KIANA JACOBS
1108 BERTHIER                         217 VALLEY DR                     205 E COUNTY RD 7B
NEW ROADS, LA 70760                   GREENWOOD, MS 38930               THOMASTON, GA 30286




KIANA JORDAN                          KIANA ROZIER                      KIANDRA HARRIS
315 LEBANON ROAD                      523 SUNSET LANE                   141 PRISON LN
CARROLLTON, AL 35447                  EAST DUBLIN, GA 31027             WOODVILLE, MS 39669




KIANDREA CHERRY                       KIANGO BROWN                      KIANNA COLLINS
15975 OLD JACKSON RD                  107 REDWOOD                       3856 NOBLE STREET APT. 513
DEKALB, MS 39328                      EAST DUBLIN, GA 31027             JACKSON, MS 39209




KIANNAH MOSSER                        KIARA BROWN                       KIARA BYRD
1688 MOSSER LANE                      1155 KELLI LANE                   4213 CUNNINGHAM RD.
BONIFAY, FL 32464                     STAPLETON, GA 30823               MOSS POINT, MS 39562
KIARA CROSS              Case 19-11984-CSS     Doc 36
                                        KIARA DAVIS         Filed 09/10/19   PageKIARA
                                                                                   810FOREEST
                                                                                       of 1514
85 SUNRISE LN                           3221 LOST OAK PLACE                      4926 RIDGE PASS
HENDERSON, TN 38340                     MEMPHIS, TN 38119                        HOOVER, AL 35226




KIARA FOSTER                            KIARA GASTON                             KIARA JACKSON
24B SHCLEY ST                           16 OIL MILL RD                           201 WIGGINS RD APT 3
DUBLIN, GA 31021                        SUMNER, MS 38957                         INDIANOLA, MS 38751




KIARA MADISON                           KIARA MATTHEWS                           KIARA NELSON
110 MORGAN RD                           6701 SCOTT LN                            110 OAK ST
CAMDEN, AL 36726                        JACKSON, LA 70748                        CASTOR, LA 71016




KIARA SMITH                             KIARA SPRAGGINS                          KIARA THOMAS
801 SMITH ST                            102 ROOSEVELT CIR                        2109 COLEMAN REGISTER RD
DUBLIN, GA 31021                        MONROE, LA 71202                         RENTZ, GA 31075




KIARA TURNER                            KIARA WATERS                             KIARA WHEELER
9 LINDLEY LANE                          61 LEAWOOD LN                            43 KEENE STREET
CHARLESTON, MS 38921                    LEXINGTON, MS 39095                      CUTHBERT, GA 39840




KIARRA EVANS                            KIARRA RANKIN                            KIDDIELAND TOYS LTD
310 STONEWALL DRIVE                     204 BARRINGTON COVE                      ATTN KEN LO, MANAGING DIR
JACKSONVILLE, AR 72076                  FLORENCE, MS 39073                       14/F, BANK OF AMERICA TWR,
                                                                                 12 HARCOURT RD
                                                                                 CENTRAL, HONG KONG CHINA



KID-RIFFIC TOYS.                        KIDS APPAREL CLUB                        KIDS BRANDS
2300 MILL PARK DRIVE                    112 WEST 34TH ST RM 1200                 164 SONTAG DR
SUITE 114                               NEW YORK, NY 10120                       FRANKLIN, TN 37064
MARIETTA, GA 30062




KIDS CONCEPTS LTD                       KIDS CONFECTIONS                         KIDS CONFECTIONS
ATTN CHARLIE NG, DIR                    ATTN ELAINE HANO, CUSTOMER SERVICE       ATTN GIGI NICOLET, VP SALES
RM 326 3F, PENINSULA CTR                MGR                                      105 E MELVINA ST
TWR B, 67 MODY RD                       PO BOX 170530                            MILWAUKEE, WI 53212
KOWLOON, HONG KONG HONG KONG            MILWAUKEE, WI 53217



KIDS II INC                             KIDS ONLY INC                            KIDS ONLY INC
3333 PIEDMONT RD                        11A WALKUP DR                            PO BOX 1450
SUITE 1800                              WESTBORO, MA 01581                       NW 6123
ATLANTA, GA 30305                                                                WALNUT, CA 91789




KIDS ONLY                               KIDS STATION INC.                        KIDS STATION TOYS INC
ATTN JOEL M BENNETT, EVP/CFO            PO BOX 694660                            ATTN EDWIN A CABRERA, CFO
22618 PACIFIC COAST HWY                 MIAMI, FL 33269                          1160 NW 163 DR
MALIBU, CA 90255                                                                 MIAMI, FL 33169
KIDS STOP LLC           Case 19-11984-CSS     DocLTD
                                       KIDS STUFF    36 Filed 09/10/19    PageKIDSMANIA
                                                                                811 of 1514
                                                                                        INC.
ATTN YOMTOB COHEN, PRESIDENT           ATTN LOUIS PREMSELAAR, PRESIDENT       5253 MENDENHALL PARK PL.
1407 BROADWAY, STE 1705                FLAT/RM 4401, 55F, CENTRAL PLAZA       MEMPHIS, TN 38115
NEW YORK, NY 10018                     18 HARBOUR RD
                                       WANCHAI, HONG KONG HONG KONG



KIDZ CONCEPTS LLC                        KIDZ CONFECTIONS                     KIDZ STAR MANUFACTURING CO LTD
1412 BROADWAY                            DIVISION OF MNR HOLD LLC             ATTN TONY CHAU, GENERAL SALES MGR
NEW YORK, NY 10018                       PO BOX 170530                        RM 313, TWR A, NEW MANDARIN PLZ
                                         MILWAUKEE, WI 53217                  14 SCIENCE MUSEUM RD, TST E
                                                                              KOWLOON, HONG KONG HONG KONG



KIDZ TOYZ HK LIMITED                     KIEARA SIMS                          KIEFER MCWILLIAMS
ATTN SCOTT SIEGEL, PRESIDENT             812 SWANNER DRIVE                    601 GREEN RIVER DR
UNIT 707 MIRROR TWR, 61 MODY RD, TST E   JONESBORO, LA 71251                  WAYNESBORO, TN 38485
KOWLOON, HONG KONG
HONG KONG



KIERA WALKER                             KIERRA DOUCET                        KIERRA ERVIN
29 TEXAS STREET                          3800 UNIVERSITY PARKWAY 723          442 ST CHARLES DR
SUMRALL, MS 39482                        NATCHITOCHES, LA 71457               EAST DUBLIN, GA 31027




KIERRA GARY                              KIERRA HATHORN                       KIERRA JOHNSON
716 5TH ST                               201 KATIE AVE. APT. L68              2216 HIGHWAY 80 E LOT 11
CONWAY, AR 72032                         HATTIESBURG, MS 39401                MONROE, LA 71203




KIERRA LACEY                             KIERRA MACK                          KIERRA MCCALLISTER
1804 MEADOWHILL ST                       103 MAPLE WOODEN                     5895 FERNCREEK DR
MEMPHIS, TN 38106                        SYLVESTER, GA 31791                  JACKSON, MS 39211




KIERRA SCOTT                             KIERRA STEPHENS                      KIERRA WADE
901 SLOAN AVE APT. 28                    435 JONES VILLAGE LANE               150 ROEBUCK CT APT1
TALLADEGA, AL 35160                      DUBLIN, GA 31021                     HAZLEHURST, MS 39083




KIERRA WATSON                            KIERRE SCOTT                         KIERSTEN DANCEY
PO BOX 175                               200 COLUMBIA RD 120 APT 19           20010 ROXIE DR
PANTHER BURN, MS 38765                   MCNEIL, AR 71752                     ABERDEEN, MS 39730




KIEVIAN HICKS                            KIEYANNA TRIBBLE                     KIFFANY GOLSTON
231 SOUTH 11TH STREET                    413 NORTH 24TH STREET                105 TEXAS STREET
WEST MEMPHIS, AR 72301                   MONROE, LA 71201                     NASHVILLE, AR 71852




KIGHT & HARPER LLC                       KIIEVE TENSLEY                       KIK CP-PRESTIGE
108 SJEFFERSON ST                        507 PINE STREET APT 2                KIK INTERNATIONAL LLC
DUBLIN, GA 31021                         STAR CITY, AR 71667-4612             909 MAGNOLIA AVENUE
                                                                              AUBURNDALE, FL 33823
KIK CUSTOM PRODUCTS Case        19-11984-CSS     DocPRODUCTS
                                          KIK CUSTOM 36 Filed 09/10/19   PageKILE
                                                                               812  of 1514
                                                                                  DEVILLE
ATTN AMANDA CARDANI, KAM                  ATTN AMANDA CARDANI, KAM           876 HWY 1207
33 MACINTOSH BLVD                         425 WILCOX ST, 509                 DEVILLE, LA 71328
ONTARIO L4K 4L5                           CHARLOTTE, NC 28203
CANADA



KILEE ANDERSON                            KILEY DORRIS                       KILEY PATTON
502 5TH COURT APT 4                       306 TAYLOR ST                      1043 X ST.
RED BAY, AL 35582                         EAST PRARIE, MO 63845              TUNICA, MS 38676




KILGORE NEWS HERALD                       KILIAYAH SIMMONS                   KIM BALLEW
C/O BLUEBONNET PUBLISHING LLC             1376 BOWMAN BRANCH HWY             771 PORTER JOHNSON RD
PO BOX 1210                               BOWMAN, SC 29018                   PIEDMONT, AL 36272
KILGORE, TX 75663




KIM BLESSING                              KIM BRADSHAW                       KIM BROWN
220 NEAL ROAD                             PO BOX 231                         312 KENTUCKY AVE
PINEVILLE, LA 71360                       SMACKOVER, AR 71762                CHESNEE, SC 29323




KIM CHASE                                 KIM DUBEY                          KIM FOWLER
144 STERLING CIRCLE NW APT.D              62 JANSKI LN                       806 WEST CHEROKEE ST
BIRMINGHAM, AL 35215                      VILONIA, AR 72173                  CHESNEE, SC 29323




KIM GATLIN                                KIM GILLESPIE                      KIM HALL
3730 WILLIAMSBURG ROAD                    86 MEADOWLARK DRIVE                KIM HALL
CLEVELAND, TN 37323                       HARTSELLE, AL 35640                1282 TRION HWY
                                                                             LAFAYETTE, GA 30728




KIM HARDEN                                KIM HARRIS                         KIM JENKINS
1310 FRENCH RD                            428 MARTIN LUTHER KING             117 WILLIAM STREET
BYHALIA, MS 38611                         CANTON, MS 39046                   MUSCLE SHOALS, AL 35661




KIM JOHNSON                               KIM K WOLVERTON                    KIM LODEN
4 BURNS TRAIL                             2831 LANSDOWNE DRIVE               85 VAN BUREN ROAD
JACKSONVILLE, AR 72076                    WINSTON SALEM, NC 27103-6508       NETTLETON, MS 38858




KIM MARSH                                 KIM MAYS                           KIM MOLES
ROUTE 2 BOX 121                           619 PLEASANT HILL ROAD             303 EAST CHERRY
COBBTOWN, GA 30420                        HUMBOLDT, TN 38343                 MCLEANSBORO, IL 62859




KIM OVERTON                               KIM POE                            KIM R STURGEON
89 TURKEY PEN RD                          11660 ROAD 759                     120 PENN DR
HARDY, AR 72542                           PHILADELPHIA, MS 39350-6097        TRENTON, TN 38382-3803
KIM RAGAN              Case   19-11984-CSS      Doc 36
                                        KIM RIPPY           Filed 09/10/19   PageKIM
                                                                                   813 of 1514
                                                                                     RODABAUGH
109 KENTON PLACE                        3007 SUMMER DRIVE. POB 82                404 SOUTH KECTUCKY AVE
PEACHTREE CITY, GA 30269                WESTMORELAND, TN 37186                   CHESNEE, SC 29323




KIM RUSH                                KIM SCHAFER                              KIM SHOFNER
PO BOX 1036                             16205 N COUNTY RD 349 MCA                1264 TREMONT RD
CADIZ, KY 42211                         MC ALPIN, FL 32062                       CORDELE, GA 31015




KIM TARKINGTON                          KIM TERRY                                KIM WILDHABER
833 BENNETT CIRCLE                      159 GREENWOOD CHURCH ROAD                4106 MILTON
MAGNOLIA, AR 71753                      FULTON, MS 38843                         MILTON, FL 32583




KIM WILLIAMS                            KIM YATES                                KIMARA MOORE
140 ADAMS                               437 E LAWNWOOD DR.                       224 RAYBURN
SELMER, TN 38375                        COLLIERVILLE, TN 38107                   COMO, MS 38619




KIMARA WILSON                           KIMARA WILSON                            KIMAREN ROPER
224 A RAYBURN RD                        224-A RAYBURN RD                         202 HUCKLEBERRY LANE
COMO, MS 38619                          COMO, MS 38619                           HOOVER, AL 35226




KIMAYA USA                              KIMBER GRIFFIN                           KIMBER KELLEY
700 PENHORN AVE 3                       7885 MONTGOMERY HWY                      473 HUDSON CREEK ROAD
SECACUS, NJ 07094                       LUVERNE, AL 36049                        COLFAX, LA 71417




KIMBER WALKER                           KIMBERELY M COE                          KIMBERLEE COSPER
710 JASON PL SW                         PO BOX 368                               210 CR 23331
LENOIR, NC 28645                        TOMKINSVILLE, KY 42167                   BAY SPRINGS, MS 39422




KIMBERLEE TAYLOR                        KIMBERLEY CARNS                          KIMBERLEY FELICE-DOOLEY
1315 ESTATE CR                          705 CONNELLY RD                          11679 WYNESTONE OAKS CV
HAMMOND, LA 70403                       PICKENS, SC 29671                        EADS, TN 38028




KIMBERLY ADAMS                          KIMBERLY ADAMS                           KIMBERLY ALVERSON
11660 HWY 207                           655 CRESTLINE DRIVE                      91 LAKE FRONT CR
ANDERSON, AL 35610                      PIGGOTT, AR 72454                        LYMAN, SC 29365




KIMBERLY ARMSTRONG                      KIMBERLY ASHMORE                         KIMBERLY ATKINS
284 SJ JONES ST                         118 COLEMAN ST APT 2                     226 HAVERSHAM DRIVE
ABERDEEN, MS 39730                      ABBEVILLE, SC 29620                      BIRMINGHAM, AL 35215
KIMBERLY BACKER          Case 19-11984-CSS     Doc
                                        KIMBERLY    36 Filed 09/10/19
                                                 BAGLEY                     PageKIMBERLY
                                                                                  814 of BAKER
                                                                                         1514
5806 BRIARWOOD DR                       224 WILLIAMSBURG TRAIL                  629 WEST UNIVERSITY
HORN LAKE, MS 38637                     BYRON, GA 31008                         MAGNOLIA, AR 71753




KIMBERLY BALLARD                        KIMBERLY BARDWELL                       KIMBERLY BARR
1771 MOORELAND DR                       903 PATTON ST.                          604 C TRAKAS AVE
CLARKSVILLE, TN 37040                   BUNKIE, LA 71322                        GREENWOOD, SC 29649




KIMBERLY BECK                           KIMBERLY BELL                           KIMBERLY BESSETI
7383 HOWARD MILLS ROAD                  177 W MAIN                              131 HELWALS RD
BENNETT, NC 27208                       LOCKESBURG, AR 71846                    IVA, SC 29655




KIMBERLY BOKHARI                        KIMBERLY BOLEY                          KIMBERLY BROMELL
4585 SCRUBPINE RD                       135 JONES CT                            90 BEECH DR
BIG SANDY, TX 75755                     GALLANT, AL 35472                       OGLETHORPE, GA 31068




KIMBERLY BROWN                          KIMBERLY BROWN                          KIMBERLY BROWN
101 E G MCMILLIAN WAY                   1195 PEGUES STREET APT.22               275 BRACKIN TRACE
DAINGERFIELD, TX 75638                  MANSFIELD, LA 71052                     GRAYSON, GA 30017




KIMBERLY BROWN                          KIMBERLY BROWN                          KIMBERLY BROWN
599 OZARK ROAD                          8295 W. NORTHSIDE DR                    844 RIDGECREST LANE
ABBEVILLE, AL 36310                     BOLTON, MS 39041                        HARRISON, AR 72601




KIMBERLY BRYAN                          KIMBERLY BULLOCK-SHURDEN                KIMBERLY BURKE
719 WEST MAULDIN ST. APT.4-A            8593 DEHART RD                          4005 ROOT CR
ANDERSON, SC 29625                      OLIVE BRANCH, MS 38654                  VALDOSTA, GA 31601




KIMBERLY BURNETT                        KIMBERLY BURNSIDE                       KIMBERLY BUTLER
MEMPHIS, TN 38118                       5413 MUDLINE RD                         117 LINCOLN LOOP
                                        LAKE, MS 39092                          GREENVILLE, FL 32331




KIMBERLY CAIN                           KIMBERLY CHILDRESS                      KIMBERLY CLARK CORP
7685 ALLSBORO ROAD                      10523 RIDGE RD                          ATTN RICH DEL VISCO, VP CUSTOMER DEV
CHEROKEE, AL 35616                      MALVERN, AR 72104                       2100 WINCHESTER RD
                                                                                NEENAH, WI 54956




KIMBERLY CLARK CORP                     KIMBERLY CLARK CORP                     KIMBERLY CLAY
ATTN RICH DEL VISCO, VP CUSTOMER DEV    ATTN TOM WIESE, CUSTOMER BUSINESS       26 EAST 10TH ST.
400 GOODYS LN, STE 100                  PTR                                     HELENA, GA 31037
KNOXVILLE, TN 37922                     400 GOODYS LN, STE 100
                                        KNOXVILLE, TN 37922
KIMBERLY COKOLOW          Case 19-11984-CSS     Doc
                                         KIMBERLY    36
                                                  COOTS       Filed 09/10/19   PageKIMBERLY
                                                                                     815 of COTHRON
                                                                                            1514
UNKNOWN                                   122 JIMMY MARTIN CIRCLE                  330 UNION CAMP ROAD
MURRAY, KY 42071                          GASTON, SC 29053                         LAFAYETTE, TN 37083




KIMBERLY CROWDUS                          KIMBERLY CUMMINS                         KIMBERLY DAVIDSON
7522 CARMON DR                            789 GRAYS CHAPEL RD                      1004 WOODLAND STREET
OLIVE BRANCH, MS 38654                    SOUTHSIDE, TN 37171                      COLUMBIA, TN 38401




KIMBERLY DAVIS                            KIMBERLY DAVIS                           KIMBERLY DAWN BROWN
122 ADAMS BRANCH RD                       4300 LIVING WOOD DR                      844 RIDGECREST LANE
NORTH AUGUSTA, SC 29860                   SUMTER, SC 29150                         HARRISON, AR 72601




KIMBERLY DORROH                           KIMBERLY DOYLE                           KIMBERLY DRUMMER
65 EARLY GROVE AVE                        1116 CHEROKEE CIRCLE                     3155 CHERRY AVENUE
EUPORA, MS 39744                          TIPTONVILLE, TN 38079                    LAUREL, MS 39440




KIMBERLY ELLIS                            KIMBERLY EPPS                            KIMBERLY ERICKSON
2930 WINDSOR COVE                         2710 SFC 359                             2857 HIGHWAY 301 SOUTH
HORN LAKE, MS 38637                       FORREST CITY, AR 72335                   MURFREESBORO, AR 71958-8705




KIMBERLY ESSARY                           KIMBERLY FOWLER                          KIMBERLY FRAZIER
7774 HWY 124                              140 CHRISTIAN DR                         409 HALL
MCKENZIE, TN 38201                        LANDRUM, SC 29356                        LA FAYETTE, GA 30728




KIMBERLY GARRETT                          KIMBERLY GERDING                         KIMBERLY GRADY
1101 S ALICE ST                           293 GRADY SCHOOL                         4201 PHILSDALE AVE
DOTHAN, AL 36301                          CONON, GA 30520                          MEMPHIS, TN 31111




KIMBERLY GRAHAM                           KIMBERLY GRAY                            KIMBERLY GRENADE
2053 GA HWY257 LOT 1 N.                   1431 CR 239                              600 WILKES RD
CORDELE, GA 31015                         TIPLERVILLE, MS 38674                    GLENWOOD, GA 30428




KIMBERLY GUESS                            KIMBERLY HALL                            KIMBERLY HARVEY
137 CARRAWAY STREET                       505 SPRUCE                               778 GEORGIA AVENUE
BLACKSHEAR, GA 31516                      CLARKSDALE, MS 38614                     DAWSON, GA 39842




KIMBERLY HAYNES                           KIMBERLY HILL                            KIMBERLY HILLIARD
208 FOSTER ST                             212 GLENHAVEN RD                         135 W. DAVIS ST.
LOUISVILLE, MS 39339                      PARIS, TN 38242                          FORREST CITY, AR 72335
KIMBERLY HOGSTEN         Case 19-11984-CSS     Doc
                                        KIMBERLY    36 Filed 09/10/19
                                                 HOLEMAN                PageKIMBERLY
                                                                              816 of HOLLAND
                                                                                     1514
99 MAPLE ST. 7                          3403 SIMPSON HWY. 149               623 DEROUN AVE
GALLATIN, TN 37066                      BRAXTON, MS 39044                   LAKE ARTHUR, LA 70549




KIMBERLY HOLLEY                         KIMBERLY HOOKS                      KIMBERLY HOWELL
1211 E. 3RD ST.                         67 SYBIL LANE                       209 TATE ST
TUSCUMBIA, AL 35674                     BREWTON, AL 36426                   SENATOBIA, MS 38668




KIMBERLY JAMES                          KIMBERLY JONES                      KIMBERLY KATHRYN PROWELL
69199 HILLY ROAD                        789 JEANNIE DRIVE                   4225 SWAN HILL DR
KENTWOOD, LA 70444                      YAZOO CITY, MS 39194                LAKELAND, TN 38002-4341




KIMBERLY KEYES                          KIMBERLY KING                       KIMBERLY KITCHENS
17 TRILLIUM TRAIL                       385 MIZE DR                         1995 STEWART LODI ROAD
YOUNG HARRIS, GA 30582                  ODENVILLE, AL 35120                 STEWART, MS 39767




KIMBERLY LACHNEY                        KIMBERLY LATTIN                     KIMBERLY LAWS
240 SPRING BAYOU LOOP                   1522 PARKWAY C7                     132 LITTLE FORK ROAD
MARKSVILLE, LA 71351                    GREENWOOD, SC 29646                 DELHI, LA 71232




KIMBERLY LYAS                           KIMBERLY MACLIN                     KIMBERLY MAHONE
4300 N GETWELL RD                       6520 COUNTRY OAKS 46                2201 LORECO ST
MEMPHIS, TN 38118                       MEMPHIS, TN 38115                   BOSSIER CITY, LA 71112




KIMBERLY MARTIN                         KIMBERLY MATTHEWS                   KIMBERLY MAYFIELD
315 POPLAR ST.                          133 WEBB RD                         40 JONES AVE.
BROWNSVILLE, TN 38012                   LIVINGSTON, TN 38570                JASPER, GA 30143




KIMBERLY MORACE                         KIMBERLY NEAL                       KIMBERLY OLIGER
556 BARRON CHEPEL ROAD                  406 E 10TH ST                       126 HUGHES ST.
PINEVILLE, LA 71360                     BENTON, KY 42025                    FLORENCE, AL 35633




KIMBERLY ONEAL                          KIMBERLY PALMER                     KIMBERLY PATTERSON
511035 US 29 N                          4629 WALDO RD                       205 CHURCH AVENUE
VALLEY, AL 36854                        PONTOTOC, MS 38863                  SYLACAUGA, AL 35150




KIMBERLY PATTERSON                      KIMBERLY PATTERSON                  KIMBERLY PATTERSON
907 HAMLET AVENUE                       907 HAMMETT AVENUE                  95 SANDPIPER CV
SYLACAUGA, AL 35150                     SYLACAUGA, AL 35150                 MOOREVILLE, MS 38857
KIMBERLY PAYNE           Case 19-11984-CSS     Doc
                                        KIMBERLY    36
                                                 PAYNE      Filed 09/10/19   PageKIMBERLY
                                                                                   817 of PAYNE
                                                                                          1514
1685 BLUE CREEK RD                       230 HILLCREST ST                        700 SALEM RD
VINA, AL 35593                           HEFLIN, AL 36264                        MCMINNVILLE, TN 37110




KIMBERLY PEREZ                           KIMBERLY PINKERTON                      KIMBERLY PRINCE
749 RECREATION CAMP ROAD                 3111 CO RD 85                           634 ACADEMY ST
CUTHBERT, GA 39840                       FAYETTE, AL 35555                       MAYNARDVILLE, TN 37807




KIMBERLY PRYOR                           KIMBERLY PUGH                           KIMBERLY RAY
1206 MILLER RD                           239 BROWNLEE MOUNTAIN ROAD              59 JOHNSON ROAD
HODGES, SC 29653                         ADAIRSVILLE, GA 30103                   NAYLOR, GA 31641




KIMBERLY REED                            KIMBERLY REYES                          KIMBERLY REYNOLDS
411 STREET OF PLENTY                     10500 OLD HWY 64 WEST                   929 MICHAEL STREET
GRADY, AR 71644                          BOLIVAR, TN 38008                       TIPTONVILLE, TN 38079




KIMBERLY ROBERTSON                       KIMBERLY ROBERTSON                      KIMBERLY ROEGGE
208 JUNE AVENUE                          932 DECATUR HWY                         1908 SALINE AVE
HUEYTOWN, AL 35023                       BIRMINGHAM, AL 35205                    ELDORADO, IL 62930




KIMBERLY ROSS                            KIMBERLY ROSS                           KIMBERLY ROWELL
107 LANDRY PRIVATE DRIVE                 91 LAKESITE DR APT 25                   260 PUMKIN CENTER RD
MANSFIELD, LA 71052                      SYLVANIA, AL 35988                      CASTOR, LA 71016




KIMBERLY RUCKER                          KIMBERLY SCARBROUGH                     KIMBERLY SCHAFER
501 MARION AVENUE                        2558 BAY SPRINGS RD.                    609 SANTA FE ST
POPLAR BLUFF, MO 63901                   ADRIAN, GA 31002-1126                   LIVE OAK, FL 32064




KIMBERLY SCROGGINS                       KIMBERLY SHARP                          KIMBERLY SHARPE
65 COLORADO PL                           1905 HWY 21                             66 PACKING HOUSE RD APT G5
ODENVILLE, AL 35120                      FOREST, MS 39074                        STATESBORO, GA 30458




KIMBERLY SHORT                           KIMBERLY SLEDGE                         KIMBERLY SMITH
1746 CASTEEL DR                          288 SHOP LOOP                           13018 STATE HWY 64 E
JACKSON, MS 39204                        CHEREKEE, AL 35616                      TYLER, TX 75707




KIMBERLY SMITH                           KIMBERLY SMITH                          KIMBERLY SMITH
147 HOUSTON AVENUE                       339 OLD DUBLIN ROAD                     78 GEORGIA LN
JACKSON, MS 39209                        CLAXTON, GA 30417                       LINCOLN, AL 35096
KIMBERLY SMITH          Case 19-11984-CSS     Doc
                                       KIMBERLY    36
                                                SMITH       Filed 09/10/19   PageKIMBERLY
                                                                                   818 of SPOON
                                                                                          1514
805 REAVES ST                           82 WEST MAIN                             303 N MAIN ST
JACKSON, MS 39204                       MELBOURNE, AR 72556                      RIPLEY, TN 38063




KIMBERLY SPROUSE                        KIMBERLY STAGGS                          KIMBERLY STAMPS
02 CR 260                               6823 COUNTY RD 6                         77 WORTHINGTON AVE.
THAXTON, MS 38871                       FLORENCE, AL 35633                       ROLLING FORK, MS 39159




KIMBERLY STEWART                        KIMBERLY SWINNEY                         KIMBERLY TAYLOR
1631 GRAND AVENUE                       499 BOB WHITE TR                         903 CALVIN ST
JACKSON, MS 39204                       CHATSWORTH, GA 30705                     YAZOO, MS 39071




KIMBERLY THIGPEN                        KIMBERLY THRASH                          KIMBERLY TILLERY
3081 PETCROSS ROAD                      124 STONOGATE CIRLE                      371 RANDALL RD S W
AILEY, GA 30410                         LINCOLN, AL 35096                        CAVE SPRING, GA 30124




KIMBERLY TOMLIN                         KIMBERLY TOWLER                          KIMBERLY TUBBS
907 CR 91                               433 WEST POINT ST                        812 B HEADDEN DR
GOODWATER, AL 35072                     ROANOKE, AL 36274                        TIPTONVILLE, TN 38079




KIMBERLY TURNER                         KIMBERLY VAUGHT                          KIMBERLY WALDEN
812 CARLTON STREET                      212 MACON ST                             4857 LILAC CIRCLE
RULEVILLE, MS 38771                     SAVANNAH, TN 38372                       BOSSIER CITY, LA 71111




KIMBERLY WALDRON                        KIMBERLY WALLACE                         KIMBERLY WARD
385 MIZE RD                             709 CREST VALLEY WAY APT 206             200 RIDGEDALE DR. APT 60
ODENVILLE, AL 35120                     BIRMINGHAM, AL 35212-3843                WEST MONROE, LA 71291




KIMBERLY WASHINGTON                     KIMBERLY WHITE                           KIMBERLY WHITEHEAD
415 SOUTH AVENUE APT A6                 6 COUNY HOUSE CIRCLE                     208 SUSAN ST
FOREST, MS 39074                        CARTHAGE, TN 37030-2916                  MANILA, AR 72442




KIMBERLY WILLIAMS                       KIMBERLY WILLIAMS                        KIMBERLY WILSON
108 SLEEPY HOLLOW ROAD                  128 WC NURSING HOME RD                   2603 HUNTINGTON STREET
PIEDMONT, SC 29673                      DRESDEN, TN 38225                        SHREVEPORT, LA 71103




KIMBERLY WILSON                         KIMBERLY WOLVERTON                       KIMBERLY WOOLEY
305 POINT PLEASANT RD                   12162 HWY 16 EAST                        6438 WROTEN ROAD
BUCHANAN, TN 38222                      PHILADELPHIA, MS 39350                   SMITHDALE, MS 39664
KIMBERLY YARBOROUGH      Case 19-11984-CSS     Doc
                                        KIMBERLY    36
                                                 YATES       Filed 09/10/19   PageKIMBERLYANN
                                                                                    819 of 1514
                                                                                              ADKINS
80 VAUGHN LN                             437 E LAWNWOOD DR                        15025 HWY 106
SPRUCE PINE, NC 28777                    COLLIERVILLE, TN 38017-6189              CARNESVILLE, GA 30521




KIMBERLY-CLARK CORP                      KIMBERLYN MCMILLAM                       KIMBERY TAYLOR
ATTN MARK BUSHY, MKT                     410 CHERRY ST                            1501 STADIUM DRIVE N.E.
1400 HOLCOMB BRIDGE RD                   VIENNA, GA 31092                         CULLMAN, AL 35055
ROSWELL, GA 30076




KIMBLE DEVELOPMENT OF BAKER LLC          KIMBLYNN FENN                            KIMBRIANNA SPIVEY
RE GREENWOOD SHOPPING CENTER             615 PALMER STREET                        125 STAVE MILL RD
10606 COURSEY BLVD, STE B                PELHAM, GA 31779                         LAKE, MS 39092
10606 COURSEY BLVD, STE B
BATON ROUGE, LA 70816



KIMELA MOFFETT                           KIMERLY BUFORD                           KIMERLY RURAL
512 E HILLSDALE DR                       12 CR 1020                               114 TAYLOR ST.
JACKSON, MS 39209                        ABBEVILLE, MS 38601                      DADEVILLE, AL 36853




KIMESHA NICKELSON                        KIMMIE LEWIS                             KIMMOLA MCNAIRY
280 COLLINS MOTON ROAD                   1511 FITZHUGH LANE                       407 N FRANKLIN
CAMDEN, AL 36726                         DEMOPOLIS, AL 36732                      ABERDEEN, MS 39730




KIMOSHIKI WILLIAMS                       KIMOTHY GARNER                           KIMYATA LINDSEY
521 GREGORY LANE                         1003 KINGSLEY DR                         910 17TH ST NW
DUBLIN, GA 31021                         TUPELO, MS 38804                         ALICEVILLE, AL 35442




KIMYETA MEEKS                            KIMZAY GEORGIA INC                       KIMZAY GEORGIA INC
162 MISSISSIPPI STREET                   C/O KIMCO REALTY CORP                    PO BOX C
DURANT, MS 39063                         3333 NEW HYDE PARK RD, STE 100           1044 NORTHERN BLVD
                                         PO BOX 5020                              ROSLYN, NY 11576
                                         NEW HYDE PARK, NY 11042-0020



KIN CORE                                 KINA ALSOBROOK                           KINA THIDEDEAUX
PO BOX 485                               885 RUBY CREEK COVE                      1441 MITCHELL STREET
BLOOMSBURG, NJ 08804                     MEMPHIS, TN 38109                        LOT 12
                                                                                  FRANKLIN, LA 70538




KIND LLC                                 KINDER POLICE DEPARTMENT                 KINDRA ADKINS
ATTN DORIS RIVERA, VP TREASURER          807 3RD AVE.                             2559 PIERCE DONANSBURG RD
PO BOX 705 MIDTOWN STATION               KINDER, LA 70648                         GREENSBURG, KY 42743
NEW YORK, NY 10018




KINDRA BRAY                              KINDRA MCCLUNG                           KINDRA N BRAY
74 LOIS LANE                             210 HAZEL STREET                         74 LOIS LANE
LAFAYETTE, TN 37083                      MARSHALL, AR 72650                       LAFAYETTE, TN 37083
KINETH COBB LMT            Case 19-11984-CSS
                                          KINETRADoc 36
                                                 DUDLEY        Filed 09/10/19   PageKING
                                                                                      820& SPALDING
                                                                                           of 1514 LLP
920 PORTER ST.                            309 POPLAR STREET                         PO BOX 116133
MEMPHIS, TN 38126                         SYLACAUGA, AL 35150                       ATLANTA, GA 30368-6133




KING HOSPITALITY INC                      KINGDOM SECURITY LLC                      KINGS CO. FAMILY SUP. DIV
MAGNUSON GRAND HOTEL                      PO BOX 1                                  PO BOX 1289
& CONFERENCE CENTER                       LONGLEAF, LA 71448                        HANFORD, CA 93232
2000 S MORRISON BLVD
HAMMOND, LA 70403



KINGSBRIDGE INTL INC.                     KINGSLEY ONWUEMENYI                       KINGSPORT CENTER
2950 NORTH MADERA RD.                     7568 JUNIPER RIDGE DRIVE                  PARTNERSHIP C/O FLETCHER
SIMI VALLEY, CA 93065                     MEMPHIS, TN 38125                         BRIGHT COMPANY
                                                                                    537 MARKET ST SUITE 400
                                                                                    CHATTANOOGA, TN 37402



KINGSTATE CORPORATION                     KINGSTON KORNER LLC                       KINGSTREE POLICE DEPT
12 WEST 32ND STREET 3F                    ROBERT SIMPSON DBA                        401 LONGSTREET ST
NEW YORK, NY 10001                        PO BOX 233                                KINGSTREE, SC 29556
                                          BENTON, LA 71006




KINJITE GRANGER                           KINSEY LEEDS                              KINYUM THOMAS
3364 GIVEN                                104 SUNSHINE LANE                         101 GOLER AVE
MEMPHIS, TN 38122                         DEQUINCY, LA 70633                        DUBLIN, GA 31021




KIONNA TATE                               KIONTE SHIELD                             KIOSHA PARKER
2397 OLD ATHENS RD                        300 BYRAM DR APT 32C                      205 WORTH ST
HOMER, LA 71040                           BYRAM, MS 39272-9260                      SYLVESTER, GA 31791




KIP CORMIER                               KIP HERRON                                KIPPY RAMIREZ
108 GILL ST                               4300 N GETWELL RD                         210 LADTER RD 5
DEQUINCY, LA 70633                        MEMPHIS, TN 38118                         GANTIER, MS 39553




KIRA MITCHELL                             KIRA MORRIS                               KIRA PINKINS
PO BOX 844                                10146 RIGGAN DR                           411 RICH SMITH LN
HODGE, LA 71247                           OLIVE BRANCH, MS 38654                    RUSTON, LA 71270




KIRBY ALLEN                               KIRBY BLASSINGAME                         KIRBY KNUCKLES
726 N. SLEMONS ST APT 21                  4323 ROMAN FOREST                         207 CARTER STREET
MONTICELLO, AR 71655                      OLIVE BRANCH, MS 38654                    LAKE CITY, AR 72437




KIRBY PARRAMORE                           KIRBY SHRABLE                             KIRCH INDUSTRIAL COMPANY
104 JANET ST                              373 SHADY GROVE RD                        5858 LAUREL HILL BLVD
SPARKS, GA 31647                          VIOLA, AR 72583                           WOODSIDE, NY 11377
KIRESHA STRONG         Case 19-11984-CSS     Doc 36
                                      KIRK MELEROY         Filed 09/10/19   PageKIRK
                                                                                  821  of 1514
                                                                                     PALMER ASSOCIATES
216 DEARICK STREET                     229 RIVER LANDING DRIVE                  500 FIFTH AVENUE
BESSEMER, AL 35020                     MONROE, GA 30656                         53RD FLOOR
                                                                                KIRKPALMER.COM
                                                                                NEW YORK, NY 10110



KIRK PHARMACEUTICALS                   KIRK REGISTER                            KIRK, BRUCE
TOM OTOOLS                             POB 179                                  5936 HWY 349 S
5352 N W 35TH AVENUE                   DEXTER, GA 31019                         POTTS CAMP, MS 38659
FORT LAUDERDALE, FL 33309




KIRK, BRUCE                            KIRKPATRICK PRICE INC                    KIRSTEN CASPER
RT 1 BOX 122                           16057 TAMPA PALMS BLVD W                 329 FAIRVIEW FARM CIRCLE
POTTS CAMP, MS 38659                   SUITE 134                                LAVONIA, GA 30553
                                       TAMPA, FL 33647




KIRSTEN COX                            KIRSTEN CROUCH                           KIRSTEN FREE
1023 OLD LASCASSAS RD APT 7A           218 GRANNYS LANE                         228 KERR RD
MURFREESBORO, TN 37130                 GREENWOOD, SC 29646                      DONALDS, SC 29638




KIRSTEN GILL                           KIRSTEN HENSLEY                          KIRSTEN MITCHELL
5551 BELL BRANCH RD                    171 SUNSET DRIVE                         307 S. GREEN ST
NUNNELLY, TN 37137                     WILLSBURG, KY 40078                      HALLSVILLE, TX 75650




KIRSTEN PALMER                         KIRSTEN SHINHOSTER                       KIRSTY HAILE
8829 SPRINGRIDGE DR                    803 WEST SPRING ST                       740 EDGEMONT RD
KEITHVILLE, LA 71047                   MOUNT VERNON, GA 30445                   QUITMAN, AR 72131




KIRU CASON                             KISA RODGERS                             KISER, DAN
5006E OLD FARM ROAD                    1911 CLUB CIRCLE                         4026 ROUNDTOP CIRCLE
MEMPHIS, TN 38125                      HARRISON, AR 72601                       PERRY, GA 31069




KISHA MASSEY                           KISHA MCCOY                              KISHADDA PRICE
317 N INDIANA AVE                      1854 ESTHER DR 1                         4390 BULLARD STREET
ETOWAH, TN 37331                       LAKE CHARLES, LA 70611                   JACKSON, MS 39209




KISHUN KNOX                            KISKO PRODUCTS                           KISS ELECTRONICS INC
109 SCOTT AVE                          329985 ONTARIO LTD                       ATTN STEPHEN BETESH, PRESIDENT
GRACE, MS 38745                        50 ROYAL GROUP CRESESTE 1                230 WEST 125 STREET
                                       WOODBRIDGE, ON L4H 1X9                   NEW YORK, NY 10027
                                       CANADA



KISS PRODUCTS                          KISSIE DONALDSON                         KISSIE DONALDSON
ATTN BILL VICKERS, DIR CATEGORY MGMT   1080 COMBS ST                            1080 COMBS
57 SEAVIEW BLVD                        JACKSON, MS 39204                        JACKSON, MS 39204
PT WASHINGTON, NY 11050
KISSIMMEE VALUE OUTLET Case   19-11984-CSS     Doc
                                        KISSIMMEE   36 OUTLET
                                                  VALUE  Filed 09/10/19           PageKIT822 of 1514
                                                                                          BROOM
SHOPS LLC                                SHOPS LLC                                    36 CALIBER COVE
481 CARLISLE DRIVE                       C/O REALVEST EQUITY PTNR                     PETAL, MS 39465
HERNDON, VA 20170                        2200 LUCIEN WAY SUITE 350
                                         MAITLAND, FL 32751



KITIZIE MORROW                           KITTRICH CORPORATION                         KITTRICH CORPORATION
1110 N PECAN ST APT C1                   1585 W. MISSION BOULEVARD                    ATTN ROBERT FRIEDLAND,
NEWPORT, AR 72112                        PONOMA, CA 91766                             PRESIDENT/OWNER
                                                                                      1585 W MISSION BLVD
                                                                                      POMONA, CA 91766



KITTY COY                                KIU HUNG INDUSTRIES LTD                      KIUNDRIA WILLIAMS
6410 SOUTH LAMONT ROAD                   ATTN TERESA HUI, SENIOR SALES MANAGER        3202 PEARL STREET
ORLINDA, TN 37141                        14/F YALE INDUSTRIAL CENTRE                  HATTIESBURG, MS 39401
                                         61-63 AU PUI WAN ST, FOTAN
                                         SHALIN, HONG KONG HONG KONG



KIWANIS INTERNATIONAL                    KIWE INDUSTRIAL LIMITED                      KIYA GIBSON
BONIFAY KIWANIS CLUB                     ATTN HENRY PANG, MANAGING DIRECTOR           119 SMITH ST
PO BOX 264                               UNIT 1-12, 9 FL WAH YIU INDUSTRIAL CTR       WEST POINT, MS 39773
BONIFAY, FL 32425                        30-32 AU PUI WAN ST, FOTAN
                                         SHALIN, HONG KONG HONG KONG



KIYA PARISH                              KIYARA JONES                                 KIYHONDRIA TERRY
750 STRICKLAND DR                        1801 NEWINGTON COVE                          2085 SYCAMORE CHURCH ROAD
HOLLY SPRINGS, MS 38635                  SOUTHAVEN, MS 38671                          TALLADEGA, AL 35160




KIZIVIAN DANIELS                         KIZZIE WILLIAMS                              KIZZY GUY
2452 GRANT ROAD                          150 NORTH VILLAGE LOT 27                     720 LUCILLE AVE
BROOKHAVEN, MS 39601                     RUSTON, LA 71270                             MEMPHIS, TN 38106




KIZZY KNOX FREEMAN                       KLARISSA RICHMANN                            KLAUDISHA JOHNSON
727 EAST HIGHTOWER TRAIL                 4800 RUCKER BLVD 122                         8030 SHADY LANE
SOCIAL CIRCLE, GA 30025                  ENTERPRISE, AL 36330                         OLIVE BRANCH, MS 38654




KLAUS MAHLER                             KLEEN MAID INC                               KLEIN INTERNATIONAL LTD
429 CR 224                               6015 RANDOLPH ST                             9373 SW BARBER STREET
BERRYVILLE, AR 72616                     COMMERCE, CA 90040                           WILSONVILLE, OR 97070




KLEMEISHIA JOHNSON                       KLEPZIG FAMILY PHARMACY                      KLEPZIG FAMILY PROPERTIES LLC
107 JEFFERSON STREET                     2173 S LAMAR BLVD                            2173 S LAMAR BLVD
TERRY, MS 39170                          OXFORD, MS 38655                             OXFORD, MS 38655




KLEPZIG, TERRY                           KMAC LLC                                     KMART CORPORATION
509 COUNTY RD 215                        PO BOX 3644                                  3333 BEVERLY ROAD
ABBEVILLE, MS 38601                      MUSCLE SHOAL, AL 35662                       HOFFMAN ESTATES, IL 60179
KMG DIGITAL INC          Case 19-11984-CSS     DocINC
                                        KMG DIGITAL 36      Filed 09/10/19      PageKMIG
                                                                                     823II LLC
                                                                                           of 1514
ATTN DAVID PICKETT                       ATTN MICHAEL GOLACINSKI, PRESIDENT &       332 HWY 12 WEST
300 STATE ST, STE 404                    CEO                                        KOSCIUSKO, MS 39090
ROCHESTER, NY 14614                      300 STATE ST, STE 404
                                         ROCHESTER, NY 14614



KMS INC                                  KMS INC                                    KNATCHANK THOMAS
811 E. WATERMAN                          ATTN SCOTT MILLER, SALES                   209 DUNCAN STREET
WICHITA, KS 67202                        811 E WATERMAN                             DUBLIN, GA 31021
                                         WICHITA, KS 67202




KNESTRICK CONTRACTOR INC                 KNG AMERICA                                KNOTTS, LARRY
2617 GRANDVIEW AVENUE                    COLIN EVANS                                D/B/A K&B DISTRIBUTORS
SUITE 100                                80-A E.JEFRYN BLVD.
NASHVILLE, TN 37211                      DEER PARK, NY 11729




KNOUSE FOODS COOP INC                    KNOUSE FOODS INC                           KNOUSE FOODS INC
ATTN SHERRY WARRICK, ORDER CONTROL       ATTN DOUG JAMES, SALES MGR                 ATTN RICHARD R DIFRISCHIA, GEN COUNSEL
800 PEACH GLEN-IDAVILLE RD               800 PEACH GLEN-IDAVILLE RD                 800 PEACH GLEN-IDAVILLE RD
PEACH GLEN, GA 17375                     PEACH GLEN, GA 17375                       PEACH GLEN, GA 17275




KNOWBE4 INC.                             KNOX PEST CONTROL                          KOBAYASHI CONSUMER
33 N GARDEN AVE.                         PO BOX 870                                 PRODUCTS LLC
SUITE 1200                               FORTSON, GA 31808                          DBA HEATMAX INC
CLEARWATER, FL 33755                                                                PO BOX 1191
                                                                                    DALTON, GA 30722-1191



KOBE DRIVER                              KOBE RICHMOND                              KOBY JONES
813 7CT NW                               988 STOWER RD                              4520 JAMAICA PLACE
GORDO, AL 35466                          FOREST, MS 39074                           JONESBORO, AR 72401




KOBY RUBEN                               KODIAK HARPER                              KODIE FORD
9305 STATELINE RD                        407 N RAINBOW DR                           3520 HWY 24 EAST
OLIVE BRANCH, MS 38654                   WHITEHOUSE, TX 75791                       WOODVILLE, MS 39669




KODY BERRY                               KODY CLAYTON                               KOERNER DISTRIBUTOR AB INC.
6445 ROLLING SPRING DR                   701 CARVER RD. APT. E-2                    1305 W. WABASH AVE
BAUXITE, AR 72011                        GRIFFIN, GA 30224                          EFFINGHAM, IL 62401




KOESHEA LUSTER                           KOHLFELD DISTRIBUTING AB                   KOISA WOODARD
42 EDSALL                                4691 E. JACKSON BLVD                       123 DUNHAM AVE
BRAGGADOCIO, MO 63826                    JACKSON, MO 63755                          ELBA, AL 36323




KOLDER INC                               KOLE IMPORTS                               KOLITHA TONEY
1601 NORTH CLOSNER                       ATTN PETER PEREZ, EVP OF SALES             2939 HWY 76 WEST
EDINBURG, TX 78541                       24600 MAIN ST                              LYNCHBURG, SC 29080
                                         CARSON, CA 90745
KOLTEN SMITH            Case 19-11984-CSS
                                       KOLTON Doc
                                              MAIN 36     Filed 09/10/19      PageKOLTON
                                                                                   824 ofWILDER
                                                                                          1514
1295 TELLIE RD                          900 WHITE SPRINGS RD                      257 EMILYS WAY
RICHTON, MS 39476                       LAFAYETTE, TN 37083                       CADIZ, KY 42211




KOM INTERNATIONAL INC.                  KOM INTERNATIONAL INC.                    KOMAR KIDS LLC
ATTN ALLAN KOHL, CEO                    ATTN ALLAN KOHL, CEO                      ATTN HARRY GAFFNEY, CFO
5555 WESTMINISTER AVE, STE 101          5555 WESTMINISTER AVE, STE 414            90 HUDSON ST
COTE ST-LUC, QC H4W 2J2                 COTE ST-LUC, QC H4W 2J1                   JERSEY CITY, NJ 07302
CANADA                                  CANADA



KONICA MINOLA                           KONICA MINOLTA BUSINESS SOL USA INC       KONICA MINOLTA BUSINESS SOL USA INC
MEMPHIS, TN 38134                       4388 COLLECTIONS CENTERS                  ATTN BRIAN WALLIS
                                        CHICAGO, IL 60693                         100 WILLIAMS DR
                                                                                  RAMSEY, NJ 07446




KONICA MINOLTA BUSINESS SOL USA INC     KONICA MINOLTA BUSINESS SOLUTIONS         KONICA MINOLTA PREMIER FINANCE
PO BOX 550599                           ATTN BILL PARKER                          10201 CENTURION PLARKWAY NORTH
JACKSONVILLE, FL 32255-0599             6991 APPLING FARMS RD, STE 106            SUITE 100
                                        MEMPHIS, TN 38133                         JACKSONVILLE, FL 32256




KONICA MINOLTA PREMIER FINANCE          KONICA MINOLTA PREMIER FINANCE            KONICA MINOLTA PREMIER
ATTN MAGALIE GILBERT                    PO BOX 35701                              FINANCE (ATLANTA)
1961 HIRST DR                           BILLINGS, MT 59107-5701                   PO BOX 105710
MOBERLY, MO 65270                                                                 ATLANTA, GA 30348-5710




KONICA MINOLTA PREMIER                  KONICA MINOLTA PREMIER                    KORAN POST 388 OF
FINANCE (DES MOINES)                    FINANCE                                   AMERICAN LEGION DST
PO BOX 310594                           1310 MADRID STREET                        5401 HIGHWAY 527
DES MOINES, IA 50331-0594               SUITE 101                                 CONTACT: JOHN DEMOSS
                                        MARSHALL, MN 56258                        HAUGHTON, LA 71037



KORDEL CARTER                           KORDRILUS RUFF                            KOREX CANADA
7671 ROSEBANK MT OLIVE RD               4131 RUFF RD                              DOUG BAKER
LEXINGTON, MS 39095                     BIRMINGHAM, AL 35216                      78 TITAN RD.
                                                                                  ETOBICOKE, ON M8Z2J8
                                                                                  CANADA



KORI BROWN                              KORI WEEKS                                KORIE KEMP
P.O. BOX 4534                           8068 HILLTOP LN                           3335 SARABEE LN
EASTMAN, GA 31023                       HARRISBURG, AR 72432                      MEMPHIS, TN 38118




KORIE STOUT                             KORN FERRY INTERNATIONAL                  KORN FERRY INTERNATIONAL
2929 HWY 43 S.                          FUTURESTEP INC.                           NW 5064
LORETTO, TN 38469                       1900 AVENUE OF THE STARS                  PO BOX 1450
                                        SUITE 2600                                MINNEAPOLIS, MN 55485-5064
                                        LOS ANGELES, CA 90067



KORTNEY WALLACE                         KORTNIE HOWARD                            KORY HAMPTON
454 OAK FOREST CIRCLE                   134 QUITO RD.                             1100 HONEYSUCKLE DR
LINCOLN, AL 35096                       MILLINGTON, TN 38053                      ORANGEBURG, SC 29511
KORY JOWERS              Case 19-11984-CSS    Doc 36
                                        KORY MULLENS        Filed 09/10/19   PageKORY
                                                                                  825SMITH
                                                                                      of 1514
131 BRIDGET AVE LOT 19                  99 BAYVIEW HEIGHTS                       440 MARTIN STREET LOT 5
GALLION, AL 36742                       HEBER SPRINGS, AR 72543                  WEST MONROE, LA 71292




KOSCIUSKO FIRE DEPT                     KOSCIUSKO WATER AND LIGHT PLANT          KOSCIUSKO WATER AND LIGHT PLANT
509 NORTH JACKSON STREET                204 WEST JEFFERSON STREET                PO BOX 866
KOSCIUKSO, MS 39090                     KOSCIUSKO, MS 39090                      KOSCIUSKO, MS 39090




KOSCUISKO POLICE DEPT                   KOSHA BUTTS                              KOST USA INC
209 W ADAMS ST                          1225 HUNTER CHAPEL RD                    ATTN KEVIN FOLEY, DIRECOTR OF CPG
KOSCIUKSO, MS 39090                     COMO, MS 38619                           SALES
                                                                                 1000 TENNESSEE AVENUE
                                                                                 CINCINNATI, OH 45229



KOST USA INC                            KOTA WEST                                KOUPER-FKS INDUSTRIES INC
ATTN STEVE OVERDECK, PRESIDENT          51 PEARL LANE                            ATTN JOY-MARIE BLANCO
1000 TENNESSEE AVENUE                   TRENTON, GA 30752                        150 MARCEL LAURIN
CINCINNATI, OH 45229                                                             MONTREAL, QC H4P 2J5
                                                                                 CANADA



KOUPER-FKS INDUSTRIES INC               KOURTNEY DINGESS                         KOURTNEY GONZALEZ
ATTN MIMI BERNOLA, FINANCIAL            195 ALBERT STREET                        485 MORGAN ROAD
CONTROLLER                              HALEYVILLE, AL 35565                     SAREPTA, LA 71071
150 MARCEL LAURIN
MONTREAL, QC H4P 2J5
CANADA


KOVI COLLIER                            K-PLEX LLC                               K-PLEX LLC
4152 TUNBRIDGE PL                       D/B/A COASTAL SCENTS                     D/B/A COASTAL SCENTS
MEMPHIS, TN 38115                       ATTN DOROTHY KRAMER, VP                  ATTN RETO KRAMER, PRESIDENT/CEO
                                        4627 ARNOLD AVE                          4627 ARNOLD AVE
                                        NAPLES, FL 34104                         NAPLES, FL 34104



KPMG LLP                                KPMG LLP                                 KPMG LLP
ATTN GENERAL COUNSEL                    DEPT 0608                                SCOTT & SCOTT LLP
345 PARK AVE                            PO BOX 120608                            ATTN ROB SCOTT
NEW YORK, NY 10154                      DALLAS, TX 75312-0608                    550 RESERVE ST, STE 200
                                                                                 SOUTHLAKE, TX 76092



KR TOOLS INC.                           KRACO ENTERPRISES LLC                    KRAFT BEVERAGE DIVISION
PO BOX 7185                             ATTN RUBEN CUETO, NATIONAL SALES         22541 NETWORK PLACE
OXNARD, CA 93030                        MANAGER                                  CHICAGO, IL 60673-1225
                                        505 E EUCLID AVENUE
                                        COMPTON, CA 90224



KRAVE PURE FOODS INC                    KRIATOFER MORASH                         KRIS BROWN
ATTN JON SEBASTIANI, CEO                2577 TWIN OAK DR LCT 12                  239 W 424 RD
117 WEST NAPA ST, STE C                 MURFREESBORO, TN 37130                   EAST PRAIRIE, MO 63845
SONOMA, CA 95476




KRIS EDGAR                              KRIS WEISE                               KRISHNAN PATEL
876 GODDARD RD.                         2121 N DONOVAN AVE                       409 DANBURY COURT
BEAR CREEK, AL 35543                    CRYSTAL RIVER, FL 34428                  SPARTANBURG, SC 29301
KRISSA WILFONG           Case 19-11984-CSS     DocGAMBLE
                                        KRISSHAYLA 36 Filed 09/10/19   PageKRISSLYNN
                                                                            826 of 1514
                                                                                     STUTTS
2920 OLIVER STREET                      3639 LONDON BLVD.                  106 OAK COVE
BOSSIER CITY, LA 71112                  AUGUSTA, GA 30906                  FLORENCE, AL 35634




KRISSTEN MEDLIN                         KRISTA MEECE                       KRISTA RAINEY
283 DEER BEND ROAD                      47 CROWE ST.                       3950 WHEELER ROAD
COLUMBIA, LA 71418                      RUSSELL SPRINGS, KY 42642          HERNANDO, MS 38632




KRISTA RUSOE                            KRISTA TIDWELL                     KRISTAL LOWERY
535 PYBURNS DRIVE                       445 RIVERVIEW DR.                  742 SHELL RD
SAVANNAH, TN 38372                      TUSCUMBIA, AL 35674                GEORGIANA, AL 36033




KRISTAN HADLEY                          KRISTAN MORRIS                     KRISTANE FLETCHER
610 DIAMOND ISLAND DRIVE                2045 CASAMONICA DR APTC34          644 BAYLOR BROWN RD
SAVANNAH, TN 38372                      LAKE PARK, GA 31636                ERIN, TN 37061




KRISTAPHER MORRIS                       KRISTAPHER MORRIS                  KRISTAZEA CARR
308 BROOKS DR                           PO BOX 253                         1697 NORRIS HOMEWOOD RD
NORRIS CITY, IL 62869                   NORRIS CITY, IL 62869              FOREST, MS 39074




KRISTEN AGEE                            KRISTEN BALLEW                     KRISTEN BATTEN
319 CR 17257                            20 CARDINAL CT APT D               2603 N. 8TH STREET
BAY SPRINGS, MS 39422                   CLEVELAND, GA 30528                WEST MONROE, LA 71291




KRISTEN BEEDLE                          KRISTEN BROOKS                     KRISTEN BUNCH
414 S GABBERT                           55555 HIGHWAY 201                  2615 BUNCH LAKE RD
MONTICELLO, AR 71655                    IVA, SC 29655                      MANTACHIE, MS 38855




KRISTEN CHADWICK                        KRISTEN CONWAY                     KRISTEN COVINGTON
111 ROLLER B AVENUE AP 68               98 SANDHAMMOCK LAKE ROAD           8978 ARARAT ROAD
DE QUEEN, AR 71832                      TIFTON, GA 31793                   TOXEY, AL 36904




KRISTEN DAIGREPONT                      KRISTEN DISTRIBUTING               KRISTEN FREEMAN
4648 HWY 451                            COMPANY INC                        116 C GA HWY 377
MOREAUVILLE, LA 71355                   8301 N STATE HWY 6                 LEESBURG, GA 31763
                                        BRYAN, TX 77807




KRISTEN GRAHAM                          KRISTEN GRIFFIN                    KRISTEN HUDSON
275 MAPLE SPRINGS ROAD                  1526 RHYNE ST                      103 MALLARD WAY
MANTACHIE, MS 38855                     SHELBY, NC 28512                   PIEDMONT, SC 29673
KRISTEN JOHNSON         Case 19-11984-CSS
                                       KRISTENDoc 36
                                              JOPLIN       Filed 09/10/19   PageKRISTEN
                                                                                 827 ofKENNEDY
                                                                                        1514
65 AZALEA LOOP                         235 FORMBY DRIVE                         PO BOX 87
CONWAY, AR 72032                       BENTON, LA 71006                         UNION, MS 39365




KRISTEN LOWE                           KRISTEN MANLEY                           KRISTEN MCDONALD
755 TIMBER LANE                        4700 ROLLING PINES DR APT 29             7902 THORNBROOK COVE
HUNTINGDON, TN 38344                   LAKE PARK, GA 31636                      GERMANTOWN, TN 38138




KRISTEN MOUDY                          KRISTEN OBRIAN                           KRISTEN QUALLS
2324 CROUCH RD.                        20007 WATERWAY OVERLOOK DR               6886 HWY 1 NORTH
BATEVILLE, MS 38606                    ABERDEEN, MS 39730-8518                  COLT, AR 72326




KRISTEN ROGERS                         KRISTEN STELIVAN                         KRISTEN WATKINS
321 N. ELM ST LOT 54                   1619 SCOTT ST                            8794 COUNTY ROAD 1000 NORTH
HAUGHTON, LA 71037                     CONWAY, AR 72034                         MCLEANSBORO, IL 62859




KRISTEN WATTS                          KRISTEN WEATHERS                         KRISTEN WIGINTON
106 COX ST                             13 S HULL ST                             116 BLOUNT STREET
HONEA PATH, SC 29654                   AVISTON, IL 62216                        WATER VALLEY, MS 38965




KRISTEN WOODS                          KRISTEN WORSHAM                          KRISTI DEER
3615 SNAPWOOD ROAD                     317 DUSTIN LN                            15822 STATE ROUTE 242
HOOVER, AL 35216                       SELMER, TN 38375                         MCLEANSBORO, IL 62859




KRISTI DIFFEE                          KRISTI DONOHO                            KRISTI DUNCAN
1 RIDGEWAY APT 1                       108 WINDSONG RD                          115 ANDERSON DRIVE
EUREKA SPRINGS, AR 72631               SWEETWATER, TN 37874                     FLORENCE, AL 35633




KRISTI FALCON                          KRISTI GRIFFIN                           KRISTI JOHNSON
150 BERRY LANE                         423 11TH ST NE                           4425 SCHAER ST
MONTEVALLO, AL 35115                   SPRINGHILL, LA 71075                     NORTH LITTLE ROCK, AR 72118




KRISTI MADISON                         KRISTI MELLION                           KRISTI MIDDLETON
61E FIFTH STREET                       20215 SALLIE DRIVE                       495 OWASSA CIRCLE
HELENA, GA 31037                       PLAQUAMINE, LA 70764                     EVERGREEN, AL 36401




KRISTI MORGAN                          KRISTI SINGLETON                         KRISTI SMITH
907 OLD STOCKTON ROAD                  4500 OREGON TRAIL                        1432 LONESOME BEND RD
STOCKTON, GA 31649                     CONWAY, AR 72032                         GULFPORT, MS 39503
KRISTIAN BARNES          Case 19-11984-CSS
                                        KRISTIANDoc 36 Filed 09/10/19
                                                 COLEMAN                PageKRISTIAN
                                                                             828 ofDAVIS
                                                                                     1514
7420 PINE SAVANNAH                      412 W CHILDRESS ST                  5421 HUDGINS 2
VANCLEAVE, MS 39565                     MORRILTON, AR 72110                 MEMPHIS, TN 38116




KRISTIAN GRAHAM                         KRISTIAN GUIDRY                     KRISTIAN SCRONCE
131 CR 540                              215 ALOYS CIRCLE                    1720 HIGHWAY 586
FAIRFIELD, TX 75840                     NATCHITOCHES, LA 71457              FOXWORTH, MS 39483




KRISTIANNA THERIOT                      KRISTIE COXWELL                     KRISTIE CURRY
11924 WARE LAKE RD                      22 PENINSULA DRIVE                  43 CURRY COURT
VANCLEAVE, MS 39565                     CAMDEN, AL 36726                    TALLADEGA, AL 35160




KRISTIE DOWELL                          KRISTIE HALL                        KRISTIE KOVACK
977 OAK RIDGE ROAD                      6578 BRANCH RD                      3357 OLD HIGHWAY 48
MORGANTOWN, KY 42261                    OLIVE BRANCH, MS 38654              CLARKSVILLE, TN 37040-8349




KRISTIE PERRETT SBRAVATI                KRISTIE RAGLAND                     KRISTIE SIFUENTES
606 JOHNSON DRIVE                       509 CANAAN ROAD                     193 FIELDS LANE
CLEVELAND, MS 38732                     MARSHALL, AR 72650                  JACKSBORO, TX 76458




KRISTIE WENDEL                          KRISTIE WILLIAMS                    KRISTIN ADAMS
34 CAMDEN BYPASS LOT 5                  604 ROSEMARY RD                     316 D AND C SUBDIVISION RD
MONTGOMERY, AL 36726                    CLEVELAND, MS 38732                 DRESDEN, TN 38225




KRISTIN BARKER                          KRISTIN BRAMLETT                    KRISTIN CROW
P.O. BOX 695                            1430 CR 107                         PO BOX 2554
CHESNEE, SC 29323                       NEW ALBANY, MS 38652                LUMBERTON, NC 28359




KRISTIN DICKSON                         KRISTIN DOYLE                       KRISTIN EWING
798 E CLEARWATER DR                     132 WALNUT STREET                   2609 SULLY LANE
SHERIDAN, AR 72150                      TIPTONVILLE, TN 38079               LITTLE ROCK, AR 72206




KRISTIN GREGORY                         KRISTIN MASON                       KRISTIN MAYEAUX
315 HIGH STREET                         1130 LUCAS LANE                     478 ARROWHEAD DRIVE
RED BOILING SPGS., TN 37150             MCKENZIE, AL 36456                  LAVONIA, GA 30553




KRISTIN SPAIN                           KRISTIN THOMPSON                    KRISTINA BRUMLEY
404 W 3RD STREET                        850 HARDY VALLEY RD                 804 S E 7TH ST
IOWA, LA 70647                          HORSE CAVE, KY 42749                WAGONER, OK 74467
KRISTINA CARROLL         Case 19-11984-CSS
                                        KRISTINADoc 36 Filed 09/10/19
                                                 ERBACH                 PageKRISTINA
                                                                             829 ofFRANKS
                                                                                     1514
551 BLYTHE AVE                          9 LANGFORD DR                       1206 WASHINGTON AVE APT 2
GALLATIN, TN 37066                      CONWAY, AR 72032-9034               RUSSELLVILLE, AL 35653




KRISTINA FULMER                         KRISTINA GARRETT                    KRISTINA GOBUSH
1542 EASTGATE ESTATES                   3115 RICKY BRANCH RD                24 LAKE DRIVE
VAN BUREN, AR 72956                     SUMRALL, MS 39482                   FULTON, MS 38843




KRISTINA GWINETT                        KRISTINA JACKSON                    KRISTINA KENYON
209 S RALPH STREET                      312 JULIETTE CIRCLE                 157 POLK RD 35
CLAXTON, GA 30417                       BRUNSWICK, GA 31525                 HATFIELD, AR 71945




KRISTINA LYMON                          KRISTINA NATIONS                    KRISTINA RICHARDSON
1881 WILCOX ROAD                        410 CHOCTAW ST E                    195 DEWEY LANE
EVERGREEN, AL 36401                     MAGEE, MS 39111                     OCILLA, GA 31774




KRISTINA SARVER                         KRISTINA SHANKLES                   KRISTINA SINGLETEARY
10935 BONNIEVALE DR. W                  3003 SCENIC DRIVE                   145 OLD MONTEZUMA RD
GRANDBAY, AL 36541                      SCOTTSBORO, AL 35769                HENDERSON, TN 38340




KRISTINA SURLES                         KRISTINA WEBB                       KRISTINE ALLENDER
1812 KAY DRIVE                          867 HWY 3 N                         3684 LITT WILSON RD
PULASKI, TN 38478                       HAMPTON, GA 30228                   FINGER, TN 38334




KRISTINE LEVI                           KRISTINE MCALLISTER                 KRISTINE RODE
5320 N ROCKY RIDGE RD                   665 BUSTER WILLETT RD               3871 LAKE PLEASANT CHURCH RD
CADIZ, KY 42211                         ATTALLA, AL 35954                   CAMILLA, GA 31730




KRISTINE WRIGHT                         KRISTON DUGAS                       KRISTOPHER JENKINS
346 KORRECT DR LOT 1                    3438 BELLAIR AVENUE                 337 JENKINS RD
LINCOLN, AL 35096                       SHREVEPORT, LA 71107                TUTWILER, MS 38963




KRISTOPHER LOTT                         KRISTOPHER MAGRATH                  KRISTOPHER MAULDIN
211 SUNDANCE CIRCLE                     212 OAK DR                          173 HOBBY RD
RICHLAND, MS 39218                      DALEVILLE, AL 36322                 ASHBURN, GA 31714




KRISTOPHER WELLS                        KRISTOPHER WHITMAN                  KRISTY BURNS
701 EUCLID ST                           203 WOODSIDE LANE                   3081 HWY 227
DUBLIN, GA 31021                        CENTRAL, SC 29630                   TARRYTOWN, GA 30470
KRISTY CHAMBLEY          Case 19-11984-CSS     Doc 36
                                        KRISTY COUSIN       Filed 09/10/19   PageKRISTY
                                                                                  830 of  1514
                                                                                        CRISP
11 HANCOCK PLACE LOT 7                  3261 LAKE ITAWAMBA RD                    23606 MARIE ST
PHENIX CITY, AL 36869                   FULTON, MS 38843                         VINTON, LA 70668




KRISTY DENNEY                           KRISTY DOUGLAS                           KRISTY HENSON
411 COUNTY ROAD 689                     5203 N. WOOD LANE                        26 SEDGEFIELD RD
RANBURNE, AL 36273                      LONGVIEW, TX 75605                       CANDLER, NC 28715




KRISTY SELLARS                          KRISTY WILMOT                            KRISTYN WHITFORD
589 JIM MALOY RD                        1147LOVETT CIRCLE                        800 31ST APT 805
HELENA, GA 31037                        SPARKS, GA 31647                         TUSCALOOSA, AL 35401




KRMR INVESTMENTS LLC                    KROENKE GROUP, THE                       KROENKE LAURIE INVESTMENTS
PO BOX 409                              ATTN MELISSA KING                        1001 CHERRY ST CENTRE, STE 308
HAZLEHURST, MS 39083                    1001 CHERRY ST, ST 308                   COLUMBIA, MO 65201
                                        COLUMBIA, MO 65201




KROENKE LAURIE INVESTMENTS              KROGER CO, THE                           KROGER LIMITED PARTNERSHIP I
MILAN PLAZA SHOPPING CENTER
211 N STADUIM BLVD, STE 201
COLUMBIA, MO 65203




KROLL CYBER SECURITY LLC                KROLL FACTUAL DATA                       KROLL ONTRACK LLC
300 HARMON MEADOW BLVD, STE 305         PO BOX 847681
SEACAUCUS, NJ 07094                     DALLAS, TX 75284-5823




KROME MINING PARTNERS                   KROME MINING PARTNERS                    KROME MINING PARTNERS
1700 NW 66TH AVENUE                     ATTN BILL MURPHY                         C/O BERGER COMMERCIAL REALTY
SUITE 102                               1700 NW 66TH AVE                         ATTN LLOYD BERGER
PLANTATION, FL 33313                    SUITE 102                                1600 SE 17TH ST CAUSEWAY, STE 200
                                        PLANTATION, FL 33313                     FORT LAUDERDALE, FL 33316



KRONOS SAASHR INC.                      KROY LLC                                 KRUGER PRODUCTS LP
3040 ROUTE 22 W                         PO BOX 392342                            ATTN G GOSS, CORP VP
SUITE 200                               CLEVELAND, OH 44193                      200-1900 MINNESOTA CT
BRANCHBURG, NJ 08876                                                             TORONTO, ON L5N 3C9
                                                                                 CANADA



KRUGER PRODUCTS USA INC                 KRUGER PRODUCTS USA INC                  KRYSTA MARSHALL
ATTN GORDON GOSS, VP                    ATTN TESS, AP MANAGER                    410 SOUTH MAIN STREET
2309 SE B ST, STE 1                     1900 MINNESOTA CT, STE 200               SIX MILE, SC 29682
BENTONVILLE, AR 72712                   TORONTO, ON L5N 3C9
                                        CANADA



KRYSTA WITHERSPOON                      KRYSTAL BIEN                             KRYSTAL CURRY
3317 WOOD PLANK RD 303                  3326 FIRST AVE. S                        248 EUGENE ROAD
MEMPHIS, TN 38119                       BONIFAY, FL 32425                        FERRIDAY, LA 71334
KRYSTAL DALLIS          Case 19-11984-CSS
                                       KRYSTALDoc  36
                                               DAVIS         Filed 09/10/19   PageKRYSTAL
                                                                                   831 ofDEHART
                                                                                          1514
6435 FOREST GLEN DR                     141 PINEHILL RD                           404 FISH STREET
HORN LAKE, MS 38637                     MONROEVILLE, AL 36460                     STAR CITY, AR 71667-5839




KRYSTAL DRAPER                          KRYSTAL FERGANCHICK                       KRYSTAL FRANK
189 PINE PARK RD                        780 MARY GARDNER ROAD                     4170 DOUBLE TREE RD
CAIRO, GA 39828                         SPARTA, TN 38583                          MEMPHIS, TN 38109




KRYSTAL HAMPTON                         KRYSTAL HARRIS                            KRYSTAL IKEMBA-MADU
512 1ST ST                              3930 AUTUMN RIDGE CT. 203                 1976 MCCLAIN ST
CONWAY, AR 72032                        MEMPHIS, TN 38115                         GREENVILLE, MS 38701




KRYSTAL JENKINS                         KRYSTAL JOHNSON                           KRYSTAL JONES
6868 HIGHWAY 163                        926 N COFFEE ST APT B                     408 BUTTONWOOD ROAD
HARRISBURG, AR 72432-6440               NICHOLLS, GA 31554                        HEFLIN, LA 71039




KRYSTAL KELLY                           KRYSTAL LAFLAMME                          KRYSTAL MILLS
503 WEST STREET                         108 MEADOWBROOK DR                        206 ARBOR RUN DR
MCLEANSBORO, IL 62859                   IVA, SC 29655                             LINCOLNTON, NC 28092




KRYSTAL MORRIS                          KRYSTAL PARKER                            KRYSTAL RICHARDSON
221 STERLING ST                         93 CR 438                                 102 CASTLE DRIVE APT 23
CLARKS, LA 71415                        VARDAMAN, MS 38878                        DOTHAN, AL 36303




KRYSTAL RUNG                            KRYSTAL RUSSELL                           KRYSTAL SANDERS
610 PATIN RD                            110 SNIGHTER DRIVE                        555 CENTER HILL RD
CARENCRO, LA 70520                      WINONA, MS 38967                          LINEVILLE, AL 36266




KRYSTAL SINGLETON                       KRYSTAL SNOW                              KRYSTAL WALLS-HAYMER
2203 FIRST AVE                          26 CARROLL LANE                           513 ENCHANTED DR
JACKSON, MS 39209                       CONWAY, AR 72032                          YAZOO CITY, MS 39194




KRYSTAL WARD                            KRYSTAL WATSON                            KRYSTEN MITCHELL
18 BLUE JAY DRIVE                       912 NORTH HIGHWAY 19                      111 VAUGHN STREET
ABERDEEN, MS 39730                      GLENWOOD, GA 30428                        WAYNESBORO, TN 38485




KRYSTIAN GIBSON                         KRYSTINA BROWN                            KRYSTINA EDMONDS
6550 CROSS SWAMP RD                     109 RICHARDSON ST                         8553 CHESTERFIELD DR
ISLANDTON, SC 29929                     BARNESVILLE, GA 30204                     HORN LAKE, MS 38637
KRYSTINA EDMONDS         Case 19-11984-CSS     Doc
                                        KRYSTINA    36 Filed 09/10/19
                                                 EDMONDS                 PageKRYSTINA
                                                                              832 of HUFFMAN
                                                                                      1514
8553 CHESTERFIELD                       8553 CHESTERVILLE DR.                1780 HEMPSTEAD 342
SOUTHAVEN, MS 38671                     SOUTHAVEN, MS 38671                  NASHVILLE, AR 71852




KRYSTINA MCKEON                         KRYSTINA TAYLOR                      KRYSTYLE HUNT
404 PHILLIPS ST                         1900 TAYLOR TOWN RD                  267 MCLIN
WRENS, GA 30833                         WHITEBLUFF, TN 37187                 FLORENCE, MS 39073




KSE MANUFACTURING                       KSF ACQUISITION CORPORATION          KSF ACQUISITION CORPORATION
175 S LESTER AVE                        D/B/A SLIMFAST                       D/B/A SLIMFAST
SIDNEY, OH 45365                        ATTN PAUL GAGLIANO, EVP SALES        ATTN PAUL GAGLIANO, EVP SALES
                                        11780 US HWY ONE, STE 400N           11780 US HWY ONE, STE 400N
                                        PALM BEACH GARDENS, CA 33408         PALM BEACH GARDENS, FL 33408



KSS RETAIL INC                          KSS RETAIL INC                       KSW ENTERPRISES INC
25-B HANOVER RD, STE 201                PO BOX 1279                          ATTN SCOTT WILLIAMS
FLORHAM PARK, NJ 07932                  ORANGE, CA 92856                     PO BOX 1382
                                                                             CALHOUN, GA 30703




KU-KENTUCKY UTILITIES COMPANY           KU-KENTUCKY UTILITIES COMPANY        KULLIKI BOURGEOIS
820 WEST BROADWAY                       PO BOX 9001954                       311 CHEROKEE AVE
LOUISVILLE, KY 40202                    LOUISVILLE, KY 40290-1954            THIBODAUX, LA 70301-3628




KULLMAN FIRM (THE)                      KURREASHA COLLIER                    KURT HOCKETT
A PROFESSIONAL LAW CORP                 1029 EAST BEETREE AVENUE             17830 BALDWIN FARMS PLACE 724
PO BOX 60118                            NASHVILLE, GA 31639                  ROBERTSDALE, AL 36567
NEW ORLEANS, LA 70160




KURT NEWSOME                            KURT ROSS                            KURT S ADLER INC
10416 RIVERBEND CIRCLE                  3507 SMITHONIA RD                    122 EAST 42ND STREET
MOSS POINT, MS 39562                    COMER, GA 30629                      NEW YORK, NY 10168




KURT S ADLER INC                        KURT S ADLER INC                     KURT S ADLER INC
ATTN BRETT POLINSKY, VP OF SALES        ATTN CLIFFORD ADLER, PRESIDENT       ATTN JONATHAN LEVINE, CREDIT MANAGER
122 EAST 42 ST, 2 FL                    122 EAST 42 ST, 2 FL                 122 EAST 42 ST, 2 FL
NEW YORK, NY 10168                      NEW YORK, NY 10168                   NEW YORK, NY 10168




KUSH SINGH                              KUWAITSHA COLLINS                    KW ASSOCIATES LLC AB
706 TRINITY LN                          306 NORTH ST                         KW BEVERAGE
RIDGELAND, MS 39157                     LEXINGTON, MS 39095                  825 BLUFF ROAD
                                                                             COLUMBIA, SC 29201




KW BEVREAGE (COLUMBIA)                  KW TEXTILE INC                       KWADEJA ODOM
ATTN SUE LAUGHEAD                       ATTN BARAK ULIN, VP                  154 MULBERRY LN
825 BLUFF RD                            659 EXCHANGE ST                      DENMARK, SC 29042-9136
COLUMBIA, SC 29201                      BUFFALO, NY 14210
KWANTIA STURGIS        Case   19-11984-CSS    Doc
                                        KWANZAA    36 Filed 09/10/19
                                                WALLACE                PageKY833 of OF
                                                                              BOARD 1514
                                                                                       PHARMACY
500 S RAILROAD AVE APTE5                801 PEGGY SUE STREET               STATE OFF BLDG ANNEX
MOUNT VERNON, GA 30445                  HINESVILLE, GA 31313               SUITE 300
                                                                           125 HOLMES STREET
                                                                           FRANKFORT, KY 40601



KY OFFICE OF HOUSING/BLDG               KY OFFICE OF HOUSING/BLDG          KY STATE TREASURER
101 SEA HERO ROAD STE 100               CONSTRUCTION HAZARDOUS             STATE OFF BLDG ANNEX
FRANKFORT, KY 40601                     MATERIALS SECTION                  SUITE 300
                                        101 SEA HERO ROAD STE 100          125 HOLMES STREET
                                        FRANKFORT, KY 40601-5405           FRANKFORT, KY 40601



KYARA RODRIGUEZ                         KYCE ENTERPRISE CO. LTD.           KYE BROOM
4309 SCOVEL AVE APT 155                 UNIT B9 7/F MERIT IND CTR          36 CALIBER COVE
PASCAGOULA, MS 39581                    94 TO KWAN WAN ROAD                PETAL, MS 39465
                                        KOWLOON
                                        HONG KONG 32541 HONG KONG



KYE MORRIS                              KYERRA BROUSSARD                   KYESHA VARNADO
47 LONGVIEW DRIVE                       1704 JAMES ST.                     20 WILLIAM HARPER DR
WINCHESTER, TN 37398                    ST MARTINVILLE, LA 70582           BASSFIELD, MS 39421




KYIMETRI PICKERING                      KYISHAUDRA JONES                   KYLA ALFRED
504 LIVERPOOL DRIVE                     4357 HWY 141                       2900 W WILLOW ST
MCDONOUGH, GA 30252                     ELBA, AL 36323                     SCOTT, LA 70583




KYLA HUDSON                             KYLA RIGGS                         KYLA WHITMAN
836 W CHEROKEE STREET                   2695 DAVE WARD DRIVE               301 S FRAZIER
CENTERVILLE, MS 39631                   CONWAY, AR 72034                   DEQUINCY, LA 70633




KYLAN SPEIGHTS                          KYLAN WILLIAMS                     KYLE ALLMAN
4913 RIDGEWALK DRIVE                    8098 YARMOUTH COVE                 351 N 3RD AVE
MEMPHIS, TN 38125                       SOUTHAVEN, MS 38672                PIGGOTT, AR 72454




KYLE AUTRY                              KYLE BENNETT                       KYLE BRAWNER
5944 MARSH CREEK ROAD                   34178 HIGHWAY 43                   223 11TH ST
LINDEN, TN 37096                        INDEPENDENCE, LA 70443             MARKED TREE, AR 72365




KYLE DEVILLE                            KYLE EVANS                         KYLE KISOR
876 HWY 1207                            1843 RICARDO DRIVE                 2058 COUNTY RD
DEVILLE, LA 71328                       CAPE GIRARDEAU, MO 63701           PRATTVILLE, AL 36067




KYLE LOTT                               KYLE LOVE                          KYLE MCCORMICK
202 PECAN ST.                           903 PAR                            161 SUGAR LANE RD
JOHNSTON, SC 29832                      MEMPHIS, TN 38127                  SALUDA, SC 29138
KYLE MCDOWELL             Case 19-11984-CSS     Doc 36
                                         KYLE MCLENDON       Filed 09/10/19   PageKYLE
                                                                                   834MELTON
                                                                                       of 1514
3647 RIGOLETTE ROAD                      634 S. ACADEMY ST                        572 BRANCH RD
TIOGA, LA 71477                          OPELOUSAS, LA 70570                      GLENWOOD, GA 30428




KYLE MITCHELL                            KYLE PHILLIPS                            KYLE POWERS
122 AUTUMN CIRCLE APT 106F               2893 HWY 23                              3790 HWY 367 S
SHEFFIELD, AL 35660                      EUERKA SPRINGS, AR 72631                 SEARCY, AR 72143




KYLE SMITH                               KYLE SMITH                               KYLE STEWART
107 FAIRFAX COURT                        30 RAY CLIBURN ROAD                      45 REESE ST
MADISON, MS 39110                        SILVER CREEK, MS 39663                   ELBERTON, GA 30635




KYLE TORRENCE                            KYLE WADE                                KYLEE HASSELL
416 NORTH JACKSON ST.                    48 SHELTON SAWMILL ROAD                  132 APRIL CIRCLE
POPLARVILLE, MS 39470                    ALBANY, KY 42602                         PORTLAND, TN 37148




KYLEE ROGERS                             KYLEIGH PFEIFFER                         KYLEIGH WAMPLER
415 FRANKLIN SPRINGS ST                  3020 M AND M DR                          6853 WILLIAMS RD
ROYSTON, GA 30662                        WESTMORELAND, TN 37186-2232              CROSS PLAINS, TN 37049




KYLEISHA COOKS                           KYLER MOSLEY                             KYLIE BRYANT
1601 W 4TH ST                            1204 WEST CLAIBORNE AVE                  11835 STRINGFELLOW RD
DEQUINCY, LA 70633                       GREENWOOD, MS 38930                      GRAND BAY, AL 36541




KYLIE CROCHET                            KYLIE NADOLSKI                           KYLIE REED
8135 MIER RD                             470 SOUTH MAIN ST                        607 MAX RD
GEUYDAN, LA 70542                        BREESE, IL 62230                         EUNICE, LA 70535




KYLON FELTON                             KYMBRA WOLCOTT                           KYMON SPIVEY
2204 SOUTH SAN FRANCISCO                 1104 LEE CHARLES STREET                  800 HILLSBORO
STREET                                   FRANKLIN, LA 70538                       FOREST, MS 39074
GONZALES, LA 70737




KYNEDI COLE                              KYNETRA JONES                            KYRA JONES
2611 WEST 34TH                           484 CLEABORN ST                          33 BLANEY RD
PINE BLUFF, AR 71603                     MEMPHIS, TN 38126                        ENOLA, AR 72047




KYRA SHAW                                KYRA TERRY                               KYRAYLA HUNT
422 N SALEM AVE                          306 NORTH STONE AVE                      718 BUTLER STREET
SUMTER, SC 29150                         GREENWOOD, MS 38930                      BOLIVAR, TN 38008
KYRIAN MERSBERG         Case 19-11984-CSS     Doc 36
                                       KYSA COOPER        Filed 09/10/19   PageKYSHON
                                                                                835 ofEDMOND
                                                                                       1514
48148 HWY 78 E                         711 LAKE STREET                         938 BREWTON LOVETT RD
LINCOLN, AL 35096                      STAMPS, AR 71860                        EAST DUBLIN, GA 31027




KYSOR                                  KYZETTA KELLY                           L & H DISTRIBUTING CO. AB INC.
PO BOX 209026                          204 EASTDALE RD APT E                   1309 N. WASHINGTON STREET
DALLAS, TX 75320-9026                  MONTGOMERY, AL 63117                    TULLAHOMA, TN 37388




L & MAY CAPITAL CORP                   L & P FINANCIAL SERVICES                L & R DISTRIBUTORS INC
MAHMUT AY                              PO BOX 952092-                          88 35TH STREET
1385 BROADWAY STE 910                  MAIN POST OFFICE                        BUILDING 4 5TH FLOOR
NEW YORK, NY 10018                     ST. LOUIS, MO 63195-2092                SUITE D
                                                                               BROOKLYN, NY 11232



L B MCCLAREN                           L J VENTURES LLC                        L J VENTURES LLC
L B MCCLAREN PHARMACIST                C/O J P PROPERTIES INC                  C/O J P PROPERTIES INC.
1301 MAIN ST.                          135 PARKSIDE CLOSE                      135 PARKSIDE CLOSE
HUMBOLDT, TN 38343                     ALPHARETTA, GA 30022-1437               ALPARETTA, GA 30022-1437




L N GORDON ROAD LLC                    L N MIDTOWN PLAZA OZARK                 L&H DISTRIBUTING CO INC
4475 RIVER GREEN PARKWAY               LLC C/O NAJJAR ENTERPRISE               ATTTN ROBERT B HENNIGAN, VP
SUITE 100                              4475 RIVER GREEN PARKWAY                1309 N WASHINGTON ST
DULUTH, GA 30096                       DULUTH, GA 30096                        TULLAHOMA, TN 37388




L&MAY CAPITAL CORPORATION              L. CRAVEN & SON INC.                    L. FRANCES CARAMEL
25 W.38TH STREET 8TH FL                1600 N. 25TH AVE SUITE B                COMPANY LLC
NEW YORK, NY 10018                     MELROSE PARK, IL 60160                  2500 N. LYNNDALE DRIVE
                                                                               APPLETON, WI 54914




L.A. MAIN CONNECTION                   L.A.W. PUBLICATIONS                     LA CLOSEOUT INC
1816 S. OAKS ST.                       15000 E BELTWOOD PKWY                   DBA GAMETRONICS
LOS ANGELES, CA 90015                  ADDISON, TX 75001                       5526 S. SOTO ST.
                                                                               VERNON, CA 90058




LA DEPT OF AG & FORESTRY               LA DEPT OF JUSTICE                      LA DEPT OF PUBLIC SAFETY
5825 FLORIDA BLVD                      COLLECTIONS SECTION                     7901 INDEPENDENCE BLVD
BATON ROUGE, LA 70806                  PO BOX 3478                             BATON ROUGE, LA 70806
                                       BATON ROUGE, LA 70821-3478




LA DEPT OF PUBLIC SAFETY               LA DEPT OF REVENUE                      LA DEPT OF REVENUE
PO BOX 66209                           5177 RICHMOND AVE, STE 325              PO BOX 1429
BATON ROUGE, LA 70896                  HOUSTON, TX 77056                       THIBODAUX, LA 70302-1429




LA DEPT OF REVENUE                     LA DONNA BARRETT                        LA DONNA HUCKABY
PO BOX 66404                           504 W PICKENS                           1618 QUIN STREET
BATON ROUGE, LA 70896                  PEA RIDGE, AR 72751                     BOSSIER CITY, LA 71112
LA DOUBLE 7 INC          Case 19-11984-CSS      Doc 36
                                        LA LA IMPORTS         Filed 09/10/19   PageLA836  ofFIRE
                                                                                      PLACE  1514DEPARTMENT
13825 BENSON AVE                         101 FRONT ST.                             PO BOX 1009
CHINO, CA 91710                          PO BOX 249                                LA PLACE, LA 70068
                                         BELMONT, MS 38827




LA PLACE SHERIFF DEPT                    LA SHA TEASLEY                            LA SHAWN DANIELS
1801 W AIRLANE HWY                       353 BEATEN BOUGH RD                       507 12TH ST WEST
LA PLACE, LA 70068                       CANON, GA 30520                           BIRMINGHAM, AL 35206




LAAMBEREO JONES                          LAANGELA GIBBS                            LAB CORP OF AMER. HOLDING
383 PINEHURST DR.PO BOX 132              369 BROAD ST APT H4                       PO BOX 12190
GEORGIANA, AL 36033                      HAWKINSVILLE, GA 31036                    BURLINGTON, NC 27216-2140




LABARON EVANS                            LABETA JONES                              LABRENTA GUNN
4161 BREWER ST                           511 MCKENZIE DRIVE                        822 A KEESLER DRIVE
MOSS POINT, MS 39563                     MONTEZUMA, GA 31063                       SELMA, AL 36701




LABRIJAN BLOODSAW                        LABRITTNEY MILLER                         LABYRINTH COX
110 RIVERVIEW DRIVE                      13161 CENTER ST LOT 8                     200 N 9TH AVE
DALEVILLE, AL 36322                      TANGIPAHOA, LA 70465                      TEAGUE, TX 75860




LACATHENE HENCE                          LACEE LEE                                 LACEKA SAULS
900 WILLIAMS ST APT.36                   13604 BYHALIA RD                          4 JULIA CIRCLE
BROOKHAVEN, MS 39601                     BYHALIA, MS 38611                         NASHVILLE, AR 71852




LACEY BROOKS                             LACEY BRYANT                              LACEY BURNS
PO BOX 171                               63 SMYRNA ROAD                            48274 ALACK LN APT 22
TUNNEL HILL, GA 30755                    SEMINARY, MS 39479                        HAMMOND, LA 70401




LACEY BURTON                             LACEY COLE                                LACEY DEBERRY
303 E RAILROAD ST                        3603 46TH ST                              260 CIRCLE DRIVE
NEWTON, MS 39345                         MERIDIAN, MS 39305                        GLENNVILLE, GA 30427




LACEY GUNTER                             LACEY HAYLES                              LACEY HENSARLING
355 AC LANE                              105 MOONEY AVE APT 129                    5435 OLD WEST POINT RD
BYRON, GA 31008                          OGLESBY, TX 76561                         COLUMBUS, MS 39701




LACEY HILL                               LACEY MALCOLM                             LACEY MEARS
5668 GA HWY 102 WEST                     1004 KERRY GREENS DR                      30121 METTS RD
MITCHELL, GA 30820                       MATTHEWS, NC 28104                        NETTLETON, MS 38858
LACEY PRATER          Case   19-11984-CSS    Doc
                                       LACHANDIA   36
                                                 BOYD     Filed 09/10/19   PageLACHANDRA
                                                                                837 of 1514
                                                                                         BOGAN
144 NORTH CARROLL STREET               422 HWY 17                              1803 MIDWAY ST
BRUCETON, TN 38320                     LOUISVILLE, GA 30434                    SHREVEPORT, LA 71108




LACHAWNDA COTTINGHAM                   LACHRISTIAN BRICE                       LACHRISTIAN FORREST
64 CRESTLINE AVE                       1304 WEST FAULKNER ST                   202 SOUTH UNION STREET
SYLACAUGA, AL 35150                    EL DORADO, AR 71730                     WINONA, MS 38967




LACI BILBO                             LACI WILLIAMS                           LACIE BENTLE
9736 HWY 11                            512 FREEMAN STREET                      311 ANNIE HOLLOW RD
POPLARVILLE, MS 39470                  GOULD, AR 71643                         WESTMORELAND, TN 37186




LACIE SAVELL                           LACIE SUIRE                             LACIKETSHA EDWARDS
1130 MANESS RD                         180 SLAUGHTERHOUSE RD                   489 TONTO DR
ACKERMAN, MS 39735                     BUNKIE, LA 71322                        MEMPHIS, TN 38109




LACISHA BUCKNER                        LACLIFFORD BROWN                        LACONYEA LYNN
180 TUCKER ST                          1814 BARNWELL ST                        912 PARRISH LN
RIPLEY, TN 38063                       YAZOO CITY, MS 39194                    ALBANY, GA 31705




LACORA SHELL                           LACR LLC                                LACR, LLC
73 MOUNT MORIAH CR                     ATTN ADAM CLEVELAND                     1879 N COLEY RD
LOUISVILLE, MS 39339                   1879 N COLEY RD                         TUPELO, MS 38801
                                       TUPELO, MS 38801




LACRESHA FLOWERS                       LACRESHA ROSS                           LACT
601 CALHOUN RD APT 3A                  5060 HIGHWAY 509 APT.18                 PO BOX 498
BELTON, SC 29627                       MANSFIELD, LA 71052                     KEITHVILLE, LA 71047




LACY BROWN                             LACY BRYARS                             LACY KEITH
1900 MAIN APT6E                        46030 CROSBY RD 7                       295 OPOSSUM ROAD
ELDORADO, IL 62930                     BAY MINETTE, AL 36507                   PORTLAND, TN 37148




LACY NATIONS                           LACY PRINCE                             LACY TURNER
PO BOX 1004                            381 BUDDY BROWN ROAD                    4021 YOUNG AVE
HEFLIN, AL 36264                       MINDEN, LA 71055                        COLUMBUS, GA 31904




LAD PRODUCTS INC                       LADAIJAH JENKINS                        LADAISHA BOURGEOIS
TIM BORAH                              3361 FAIRVIEW DRIVE                     409 9TH ST
46 EASTMAN STREET                      LADSON, SC 29456                        FRANKLIN, LA 70538
EASTON, MA 02375
LADANIEN DOSIA           Case   19-11984-CSS     DocTHOMAS
                                          LADARIOUS   36 Filed 09/10/19   PageLADARIUS
                                                                               838 of ARMSTRONG
                                                                                       1514
404 SOUTH 7TH STREET                      7517 PINEKNOT PT.                   6604 BAKER ROAD
NASHVILLE, AR 71852-2304                  SOUTHAVEN, MS 38671                 OCEAN SPRINGS, MS 39565




LADARIUS BOSTON                           LADARIUS GOLDEN                     LADARIUS MITCHELL
109 WEST GARNER STREET                    1177 ACADEMY DR                     4257 MACKHAM COVE
DUBLIN, GA 31021                          TUNICA, MS 38676                    MEMPHIS, TN 38118




LADARIUS PRICE                            LADARIUS PUGH                       LADARIUS WHITE
901 NEIL WAGNER DR                        1625 EAST 7TH                       398 EAST BRINKLEY LOOP APT2
WINNFIELD, LA 71483                       PINE BLUFF, AR 71601                MARION, AR 72364




LADARRIOUS SMITH                          LADARRIUS HAYNES                    LADARRIUS ROACH
4041 CAMELOT LN APT 10                    1014 TH STREET                      HWY 421 15456
MEMPHIS, TN 38118                         STERLINGTON, LA 71280               ST FRANCISVILLE, LA 70775




LADARRIUS SCOTT                           LADARRIUS SIMS                      LADARYUS WHEATON
1358 ADCOCK RD                            127 LINCOLN HEIGHTS                 1644 CR 16
RAYVILLE, LA 71269                        MARION, AL 36756                    BAY SPRINGS, MS 39422




LADD REAL ESTATE MGM                      LADD REAL ESTATE MGMT CO INC        LADD, GEORGE
6 OFFICE PARK CIRCLE                      C/O GEORGE LADD                     C/O LADD REAL ESTATE MANAGEMENT CO
BIRMINGHAM, AL 35223                      6 OFFICE PARK CIR STE 111           INC
                                          BIRMINGHAM, AL 35223                6 OFFICE PARK CIR STE 111
                                                                              BIRMINGHAM, AL 35223



LADEATREA JACKSON                         LADECIE BRYANT                      LADEJA SMILEY
251 WESTDALE AVE. APT. 39                 112 CIRCLE DR                       5 MIMOSA DR.
LUVERNE, AL 36049                         HODGE, LA 71247                     CAMDEN, AL 36726




LADERICA POMERLEE                         LADESIA PETERSON                    LADESYAONNA CONEY
142 CR 102                                200 CHARLESTON LANE                 10137 CONEY
WATER VALLEY, MS 38965                    DOTHAN, AL 36303                    AMITE, LA 70422




LADIAMOND MOBLEY                          LADON RELLIFORD                     LADONIA FIRE DEPT
507 DEVINE STREET                         1547 STABLE RUN DRIVE               HWY 80
CHESTER, SC 29706                         CORDOVA, TN 38016                   LADONIA, AL 36869




LADONNA DOVE                              LADONNA GHOLSTON                    LADONNA GREGORY
617 RICHARD ST                            13102 OLD FEDERAL ROAD              680 ROXBURY DR
HOPKINSVILLE, KY 42240                    CARNESVILLE, GA 30521               RIVERDALE, GA 30274
LADOROTHY JONES         Case 19-11984-CSS    Doc
                                       LADRAKIUS   36 Filed 09/10/19
                                                 SWAIN                     PageLADRICA
                                                                                839 ofWOODALL
                                                                                       1514
713 MCDONALD AVE                       901 W. SLOAN AVE APT 15                 9912 ST E
RUSTON, LA 71270                       TALLADEGA, AL 35160                     ST FRANCISVILLE, LA 70775




LADY JANE LTD                          LAELA KURDALI                           LAERICA MOSS
PUNCH STUDIO                           803 PR 3097                             203 WATERTANK ROAD
PO BOX 3663                            OXFORD, MS 38655                        RUSTON, LA 71270
CULVER CITY, CA 90231-3663




LAFAYETTE BAY PRODUCTS LLC             LAFAYETTE CO TAX COLL.                  LAFAYETTE CONS GOVERNMEN
ATTN WARD MYERS, PRESIDENT             6 COURTHOUSE SQUARE                     CUSTOMER SERVICE
2500 SHADYWOOD RD, STE 700             LEWISVILLE, AR 71845                    PO BOX 4024
ORONO, MN 55331                                                                LAFAYETTE, LA 70502




LAFAYETTE CONS GOVERNMEN               LAFAYETTE CONSOLIDATED GOVERNMENT       LAFAYETTE COUNTY TAX COLL
PO BOX 4024                            705 W UNIVERSITY AVE                    300 N. LAMAR SUITE 103
LAFAYETTE, LA 70502                    LAFAYETTE, LA 70506                     OXFORD, MS 38655




LAFAYETTE FAMILY PRACTICE              LAFAYETTE FIRE DEPT                     LAFAYETTE LAND COMPANY
611 NORTH MAIN STREET                  PO BOX 275                              740 MUSEUM DRIVE
LAFAYETTE, GA 30728                    LAFAYETTE, TN 37083                     MOBILE, AL 36608




LAFAYETTE PARISH SCHOOL                LAFAYETTE PARISH SCHOOL                 LAFAYETTE PARISH TAX
411 E VERMILION STREET                 BOARD SALES TAX DIVISION                1010 LAFAYETTE ST, STE 402
LAFAYETTE, LA 70501                    411 E VERMILION STREET                  LAFAYETTE, LA 70501
                                       LAFAYETTE, LA 70501




LAFAYETTE PARISH TAX                   LAFAYETTE PARISH TAX                    LAFAYETTE POLICE DEPT
COLLECTOR                              PO BOX 52667                            208 NORTH MAIN ST
PO BOX 52667                           LAFAYETTE, LA 70505                     LAFAYETTE, GA 30728
LAFAYETTE, LA 70505




LAFAYETTE POLICE                       LAFOURCHE PARISH SCH BRD                LAFOURCHE PARISH SCH BRD
DEPARTMENT                             805 E 7TH ST                            PO BOX 997
201 E. LOCUST STREET                   THIBODAUX, LA 70301                     THIBODAUX, LA 70302
LAFAYETTE, LA 70502




LAFOURCHE PARISH SCH BRD               LAGARRETT OBRYANT                       LAGINA BICKETT
SALES & USE TAX DIVISION               209 NORTH LOOP ST                       326 LAMBERT SCHOOL HOUSE
PO BOX 997                             MINERAL SPRINGS, AR 71851               HAWESVILLE, KY 42348
THIBODAUX, LA 70302




LAGRANGE GROCERY COMPANY               LAGRANGE GROCERY COMPANY                LAGUNA SALADA LLC
ATTN BRENT ANDREW                      ATTN JOANNE CAPES                       ATTN JOSEPH M KANE, PRESIDENT
PO BOX 1048                            143 BUSCH DR                            7755 BELLAIRE S
143 BUSCH DR                           LAGRANGE, GA 30241                      FT WORTH, TX 76132
LAGRANGE, GA 30241
LAGUNA SALADA LLC      Case    19-11984-CSS
                                         LAGUNADoc 36LLC Filed 09/10/19
                                               SALADA                            PageLAHARA
                                                                                      840 of  1514
                                                                                            SMITH
ATTN TERRY REID, CUST SERV               ATTN TERRY REID, CUST SERV                  591 ELKSTONE PLACE WEST 206
1410 S WASHINGTON ST                     1410 S WASHINGTON ST                        COLLIERVILLE, TN 38017
MARION, AL 36756                         MARON, AL 36756




LAJADA LYLES                             LAJASMINE HOLLOWAY                          LAJASMINE LEWIS
533 MCKINSTRY AVE                        1415 SOUTH 14TH                             824 HARVEYTOWN RD
WILMAR, AR 71675-8030                    LANETT, AL 36863                            TYLERTOWN, MS 39667




LAJERRIS WALTON                          LAJOSHUA JONES                              LAJUANTA BELL
1116 W CENTRAL                           704 1ST ST SE                               363 PEACOCK RD
WARREN, AR 71671                         ALICEVILLE, AL 35442                        BRADFORD, AR 72020




LAKAI HOLT                               LAKAILA CAMPBELL                            LAKAVEN PETERS
180 BEN SMITH RD                         595 MCCLELLANS ST                           284 EGAN RD
CHARLESTON, MS 38921                     WEST POINT, MS 39773                        CASTOR, LA 71016




LAKE & KARLO LLP                         LAKE CHARLES AMERICAN PRESS                 LAKE CHARLES AMERICAN
1827 POWERS FERRY RD, BLDG 5             PO BOX 2893                                 4900 HWY 90 E
ATLANTA, GA 30339                        LAKE CHARLES, LA 70602                      LAKE CHARLES, LA 70615




LAKE CHARLES AMERICAN                    LAKE CITY INVESTMENTS                       LAKE CO TRUSTEE
PO BOX 2893                              PO BOX 5132                                 229 CHURCH ST, STE 9
LAKE CHARLES, LA 70602                   GRENADA, MS 38901                           TIPTONVILLE, TN 38079




LAKE CO TRUSTEE                          LAKE CO TRUSTEE                             LAKE CONSUMER PRODUCTS IN
229 CHURCH STREET                        BOX 9                                       ANDREW WUNDROCK
PO BOX 9                                 TIPTONVILLE, TN 38079                       1 PHARMACAL WAY
TIPTONVILLE, TN 38079                                                                JACKSON, WI 53037




LAKE COUNTRY FOODS                       LAKE COUNTRY FOODS                          LAKE COUNTY SHERRIFS DEPT
C/O JACK ERVIN                           HWY 21                                      210 COURT STREET
415 FRIERSON                             TIPTONVILLE, TN 38079                       TIPTONVILLE, TN 38079
TIPTONVILLE, TN 38079




LAKE COUNTY UTILITY DIST. NATURAL GAS    LAKE COUNTY UTILITY DIST. NATURAL GAS       LAKE CUMBERLAND DISTRICT
116 S COURT ST                           PO BOX 376                                  45 ROBERTS STREET
TIPTONVILLE, TN 38079                    TIPTONVILLE, TN 38079                       SOMERSET, KY 42501




LAKE CUMBERLAND DISTRICT                 LAKE NORMAN SECURITY                        LAKE PLAZA ASSOC LLC
HEALTH DEPARTMENT                        PATROL INC                                  C/O BELL MOORE GROUP INC
ATTN ENVIRONMENTAL SRVCS                 SECURITY CENTRAL                            5200 PARK ROAD STE 120
45 ROBERTS STREET                        312 SECURITY DRIVE                          CHARLOTTE, NC 28209
SOMERSET, KY 42501                       STATESVILLE, NC 28677
LAKE VILLAGE DISTRICT CTCase   19-11984-CSS      Doc 36
                                         LAKE VILLAGE POLICEFiled
                                                             DEPT. 09/10/19   PageLAKE
                                                                                   841VILLARE
                                                                                        of 1514
                                                                                              FIRE DEPT.
PO BOX 832                                PO BOX 725                               PO BOX 725
LAKE VILLAGE, AR 71653                    LAKE VILLAGE, AR 71653                   LAKE VILLAGE, AR 71653




LAKE WYLIE PLAZA ASSOCIATES               LAKEADRAL MOSBY                          LAKECIA HANEY
C/O BELL MOORE GROUP INC                  472 CYNTHIA PLACE                        504 ORCHARD DRIVE
ATTN LYNN MOORE                           MEMPHIS, TN 38126                        GREENWOOD, MS 38930
5200 PARK RD, STE 120
CHARLOTTE, NC 28209



LAKEDRIA BROWN                            LAKEESHA CATHEY                          LAKEESHA EVERSON
4060 US HWY 82 WEST LOT 2                 3633 STURGEON AVE                        92 SOUTH 1ST STREET APT 2
SYLVESTER, GA 31791                       MEMPHIS, TN 38111                        MCRAE, GA 31055




LAKEESHA HALL                             LAKEICHA WOOTEN                          LAKEIDRA GREER
327 TOOMBS STREET                         2053 LINCOLNTON RD                       711 B EAGLES TRAIL
ASHBURN, GA 31714                         WASHINGTON, GA 30673                     HATTIESBURG, MS 39402




LAKEISHA AZARD                            LAKEISHA HOLT                            LAKEISHA HOUSLEY
5490 GROOM ROAD APT 3                     254 CANNON DR.                           313 PINE HILL CIRCLE
BAKER, LA 70714                           SOCIAL CIRCLE, GA 30025                  MANSFIELD, LA 71052




LAKEISHA SCOTT                            LAKEISHA WASHINGTON                      LAKEISHA WEBB
4241 SHADOWFALL DR                        4232 STRATHMORE DRIVE AP                 624 MARCUS ST
MEMPHIS, TN 38141                         MONTGOMERY, AL 36116                     DUBLIN, GA 31021




LAKEISHA WILLIAMS                         LAKEISHA WILLIAMS                        LAKEITA JACKSON
1504 LINKS DR APT 9                       222 LANIER DR. APT 103                   PO BOX 881
JONESBORO, AR 72401                       STATESBORO, GA 30458                     DEMOPOLIS, AL 36732




LAKELAND POLICE DEPT                      LAKELVIN MANZIE                          LAKEN PHILLIPS
122 SOUTH VALDOSTA RD                     5457 COUNTY ROAD 56                      713 LANDRY RD
LAKELAND, GA 31635                        BEATRICE, AL 36425                       WESTLAKE, LA 70669




LAKEN TAYLOR                              LAKENDERICK PLUMMER                      LAKENDRA GRIMSLEY
708 SOUTH BELL ST                         236 PARKER DAIRY RD                      1634 MITCHELL ST
FOREMAN, AR 71836                         DUBLIN, GA 31021                         BAINBRIDGE, GA 39819




LAKENDRES NABORS                          LAKENDRICK PLUMMER                       LAKENYA CLARK
26 LAWLER LANE                            236 PARKER BERRY RD                      808 TYSON AVE
HOLLY SPRINGS, MS 38635                   DUBLIN, GA 31021                         TIFTON, GA 31794
LAKERRA WESLEY           Case 19-11984-CSS
                                        LAKESHADoc 36
                                                BANKS       Filed 09/10/19   PageLAKESHA
                                                                                  842 ofCOLLIER
                                                                                         1514
708 BLAINE ST                                                                    583 MIDDLE CREEK RD D-12
DUBLIN, GA 31021                                                                 MANY, LA 71449




LAKESHA GREEN                           LAKESHA HARRIS                           LAKESHA STEVENSON
3875 THYATIRA-TYRO RD.                  1758 STAG DR NW                          2686 MINER CV
SENATOBIA, MS 38668                     CONYERS, GA 30012                        SOUTHAVEN, MS 38672




LAKESHA WATKINS                         LAKESHEA DOBBS                           LAKESHIA ARMSTRONG
629 NORTH WILSON AVE                    10010 CARDINAL LANE                      109 KING ST
BROWNSVILLE, TN 38012                   ABERDEEN, MS 39730                       MONROE, LA 71203




LAKESHIA DAMPIER                        LAKESHIA DELOACH                         LAKESHIA DELOACH
849 1ST NW APT A6                       2269 EASTERN BLVD APT 122                517 ASTOR CT
MAGEE, MS 39111                         MONTGOMERY, AL 36117                     DOTHAN, AL 36301




LAKESHIA HORNE                          LAKESHIA PEA                             LAKESHIA POWELL
458 RALPH YOUNG RD                      3507 S APPLE ST                          816 CHULAHOMA
WRIGHTSVILLE, GA 31096                  PINE BLUFF, AR 71603                     HOLLY SPRINGS, MS 38635




LAKESHIA SIMS                           LAKESHIRE GOODE                          LAKETA MAYFIELD
2725 SOUTHERN AVENUE 175                1002 COLEMAN DR                          1701 SOUTH JONES APT. 39
SHREVEPORT, LA 71104                    GREENWOOD, SC 29646                      WINNFIELD, LA 71483




LAKETHA HARRIS                          LAKETHA HARRIS                           LAKEVIA HOLMES
747 POWELL ST                           PO BOX 263                               4616 MILLSTREAM DR APT 302
COLDWATER, MS 38618                     627 NORTH ST                             MEMPHIS, TN 38116
                                        COLDWATER, MS 38618




LAKEWAY PUBLISHERS                      LAKEY ENTERPRISES INC                    LAKEY ENTERPRISES INC
DBA HERALD CHRONICLE                    ATTN BOBBY J LAKEY, PRESIDENT            ATTN RANDY LAKEY
PO BOX 400                              8026 FARMINGDALE                         82 JILL RD
TULLAHOMA, TN 37388                     GERMANTOWN, TN 38138                     SENATOBIA, MS 38668




LAKEY ENTERPRISES INC                   LAKEY ENTERPRISES INC.                   LAKEY ENTERPRISES, INC
C/O MYERS LAW GROUP                     248 COUNTRY CLUB DRIVE                   248 COUNTRY CLUB DRIVE
ATTN WILLIAM P MYERS                    SENATOBIA, MS 38668                      SENATOBIA, MS 38668
175 E COMMERCE ST; PO BOX 876
HERNANDO, MS 38632



LAKEY, INEZ                             LAKEY, SKIP                              LAKEYSHA BLOUNT
82 JILL RD                                                                       2123 SUMMIT HOLMESVILLE RD
SENATOBIA, MS 38668                                                              MCCOMB, MS 39648
LAKHIRRA THURMAN          Case 19-11984-CSS
                                         LAKHIRYDoc 36 Filed 09/10/19
                                                COCKERHAM               PageLAKIESHA
                                                                             843 of MILLS
                                                                                     1514
364 AMANDA DR                            302 22ND STREET APT. 17            PO BOX 399
GRAY, GA 31032                           WINNFIELD, LA 71483                ADRIAN, GA 31006




LAKIESHA PRAYER                          LAKIN BRITT                        LAKINA LITTLES
222 SWAN DRIVE                           4651 GEORGIA HIGHWAY 159           134 LINDA CIRCLE
GREENWOOD, MS 38930                      ASHBURN, GA 31714                  OCEAN SPRING, MS 39564




LAKIRA BIVINS                            LAKIRA OSGOOD                      LAKISA JACKSON
32 MARTIN CIRCLE                         200 FOXGATE AVE APT 2B             6020 SCARLETT LEAF DR
CAMDEN, AL 36726                         HATTIESBURG, MS 39402              MEMPHIS, TN 38141




LAKISA WINTERS                           LAKISHA BYERS                      LAKISHA CARTER
1313 NATHANIEL CROSS                     125 RIDGEVIEW ROAD                 1099 LAURIEL LANE
KENTWOOD, LA 70444                       STATESVILLE, NC 28625              ST. MARTINVILLE, LA 70582




LAKISHA JONES                            LAKISHA MCGILL                     LAKISHA MOSLEY
17821 CEDAR SPRINGS RD                   902 W.24TH AVE.                    602. ST JOHN
BLAKELY, GA 39823                        CORDELE, GA 31015                  OSCEOLA, AR 72370




LAKISHA ROCHELLE WYATT                   LAKISHA SIBLEY                     LAKISHA TURNER
129 WOODARD DRIVE                        1115 SMITH SQUARE                  1266 SANDERS ROAD
APO, AE 09002                            HAMMOND, LA 70403                  SARDIS, MS 38666




LAKISHA WEBB                             LAKISHA WILLIAMS                   LAKITA WRIGHT
624 MARCUS STREET                        117 JOHN COLLINS RD                19936 HWY 17 N
DUBLIN, GA 31021                         MONTICELLO, FL 32344               LEXINGTON, MS 39095




LAKITTA BEVERLY                          LAKIVIA GREEN                      LAKOTA LEE
1087 STARK ROAD APT 12C                  489 PRINCETON RD                   242 BRANCH ST
STARKVILLE, MS 39759                     PRINCETON, LA 71067                CAMPOBELLO, SC 29322




LAKREASHA SCHARCKLET                     LAKSHMANA BABU KOLASANI            LAKSHMI VISVANATHAN
123 JERRY ST APT C9                      8725 SOUTHWESTERN BLVD 1321        1315 RIVER PINE DR
PORTLAND, TN 37148                       DALLAS, TX 75206                   COLLIERVILLE, TN 38017




LAKWANZAA MOFFETT                        LAKYN BAKER                        LAKYRIA THOMAS
28 LOUISE LANE                           2491 HIGHWAY 20                    1047 LEXINGTON DRIVE
GREENBRIER, AR 72058                     ROBELINE, LA 71469                 MOODY, AL 35004
LALICIA BALL             Case 19-11984-CSS     Doc
                                        LAMAR CO    36 OFFiled
                                                 JUDGE         09/10/19
                                                         PROBATE          PageLAMAR
                                                                               844 CO
                                                                                    of 1514
                                                                                       JUDGE OF PROBATE
561 WEST MAIN                            44690 HWY 17                         PO BOX 338
BRADFORD, TN 38316                       VERNON, AL 35592                     COUNTY COURTHOUSE
                                                                              VERNON, AL 35592-0338




LAMAR CO JUDGE OF PROBATE                LAMAR CO REVENUE                     LAMAR CO REVENUE
PO BOX 338                               44690 HWY 17                         COMMISSIONER
VERNON, AL 35592                         VERNON, AL 35592                     PO BOX 1170
                                                                              VERNON, AL 35592




LAMAR CO REVENUE                         LAMAR CO. MS TAX COLLECTR            LAMAR CO. MS TAX COLLECTR
PO BOX 1170                              144 SHELBY SPEIGHTS DR               PO BOX 309
VERNON, AL 35592                         PURVIS, MS 39475                     PURVIS, MS 39475




LAMAR COUNTY MANAGEMENT INC.             LAMAR COUNTY TAX                     LAMAR COUNTY TAX
364 LAKE RIDGE DRIVE                     408 THOMSTON ST, STE C               COMMISSIONER
HAMILTON, AL 35570                       BARNESVILLE, GA 30204                PO BOX 850
                                                                              BARNESVILLE, GA 30204




LAMAR COUNTY TAX                         LAMAR E. MYRICK & WIFE               LAMAR ELMORE
PO BOX 850                               GLORIA J. MYRICK                     27026 US HIGHWAY 29
BARNESVILLE, GA 30204                    P.O. DRAWER                          ANDALUSIA, AL 36420
                                         HIGHWAY 528 WEST
                                         HEIDELBERG, MS 39439



LAMAR GLOVER                             LAMAR JOSEPH                         LAMAR SMITH
3501 S DARLY                             420 6TH ST                           5361 ZODIAC RD
GONZALES, LA 70707                       FRANKLIN, LA 70538                   MEMPHIS, TN 38118




LAMAR WESLEY                             LAMARI SYKES                         LAMARK STANLEY
ROUTE 2 BOX 2600                         43 EVANS LANE                        183 ELMA LANE
WRIGHTSVILLE, GA 31096                   MONTICELLO, MS 39654                 GRAYSON, LA 71435




LAMARRIUS ELLIS                          LAMARUS PATE                         LAMB, RETHA & EF JR
3417 LAURELWOOD                          148 LAUREL DRIVE                     PO BOX 386
HORN LAKE, MS 38637                      CANTON, MS 39046                     MELBOURNE, AR 72556




LAMBERT EDWARDS                          LAMBERT SNELL                        LAMBERT, PAUL A
107 FLANDERS STREET                      306 JACKSON ST                       C/O PO BOX 1880
DUBLIN, GA 31021                         EAST DUBLIN, GA 31027                ST FRANCISVILLE, LA 70775




LAMBERT, PAUL A                          LAMBERTS INC                         LAMBERTS INC
C/O SAM J D AMICO                        ATTN BARBARA WRIGHT                  ATTN CECILIA ROBILIO
610 STATE NATIONAL LIFE BLDG             3588 OLD GETWELL RD                  PO BOX 181252
263 3RD ST                               MEMPHIS, TN 38118                    MEMPHIS, TN 38181-1252
BATON ROUGE, LA 70801
LAMBERTS INC           Case 19-11984-CSS     Doc
                                      LAMBS OF     36 Filed
                                                MELBOURNE     09/10/19   PageLAMEESHA
                                                                              845 of 1514
                                                                                      TAYLOR
ATTN DAVID LAMBERT, PRESIDENT         PO BOX 35                              311 MARCUS ST
3588 OLD GETWELL RD                   MELBOURNE, AR 72556                    DUBLIN, GA 31021
MEMPHIS, TN 38118




LAMEKA JONES                         LAMEL SPARROW                           LAMINATION SERVICE INC
3992 KEYNON DR                       333 POPLAR STREET                       DBA LSI GRAPHICS LLC
MEMPHIS, TN 38125                    EASTMAN, GA 31023                       PO BOX 372 DEPT 210
                                                                             MEMPHIS, TN 38101




LAMIRACLE HALL                       LAMONICA CARR                           LAMONROE TYSON
222 MICHAEL BLVD                     1403 ALPINE                             4300 N GETWELL RD
MOBILE, AL 36609                     GLEN HEIGHTS, TX 75043                  MEMPHIS, TN 38118




LAMONTE HARRIS                       LAMORINDA SALES AND MARKETING INC       LAMP PARADISE
6863 BIRCH LAKE DR                   ATTN ANNE TADDEI, PRESIDENT             PO BOX 110
MEMPHIS, TN 38119                    7425 LAWRENCE DR                        OAK GROVE, MI 48863
                                     BEAUMONT, TX 77708




LAMP STEM LLC                        LANA BELL                               LANA EGAL
9402 HARPER LAND                     POB 823LL AVENUE                        7421 CHARLESTON HWY
NORTH LITTLE ROCK, AR 72118-1912     COLLINSVILLE, AL 35901                  BOWMAN, SC 29018




LANA FOOTE                           LANA FRANKLIN                           LANA GILDER
416 SONNIER 203                      824 GA HWY 275                          125 SEPTEMBER DR
CARENCRO, LA 70520                   COLQUITT, GA 39837                      STREETMAN, TX 75859




LANA JAMES                           LANA WEST                               LANARDO TALLEY
8202 WAGONWHEEL DR                   701 7TH SE                              1410 WASHINGTON HGTS
KERSHAW, SC 29067                    SPRINGHILL, LA 71075                    ANNISTON, AL 36201




LANARRIAN WILLIAMS                   LANARRIUS HUDSON                        LANCASTER COUNTY SCHOOL DISTRICT
727 SHEILDS ST                       1920 W. 25TH AVE                        300 S. CATAWBA STREET
GREENVILLE, MS 38701                 PINE BLUFF, AR 71603                    LANCASTER, SC 29720




LANCASTER COUNTY                     LANCASTER COUNTY                        LANCASTER COUNTY
101 N MAIN ST                        PO BOX 63007                            TREASURER
LANCASTER, SC 29720                  CHARLOTTE, NC 28263                     PO BOX 63007
                                                                             CHARLOTTE, NC 28263-3007




LANCASTER NEWS                       LANCASTER NEWS                          LANCE ALLEN STONE
701 N WHITE ST                       PO BOX 640                              233 BROWN ROAD
LANCASTER, SC 29720                  LANCASTER, SC 29721                     HEMINGWAY, SC 29554
LANCE BAILEY             Case 19-11984-CSS     Doc 36
                                        LANCE BROCK         Filed 09/10/19   PageLANCE
                                                                                  846 BROOKS
                                                                                       of 1514
501 ARKADELPHIA ROAD                    PO BOX 216                               9689 WHISPER COVE
WARRIOR, AL 35180                       FLORENCE, MS 39073                       ARLINGTON, TN 38002




LANCE CABONISS                          LANCE DIXON                              LANCE M HOLLEY
32914 HWY 724                           325 ALLSTATE DR                          1563 MENG RD
RUSSELLVILLE, AL 35654                  JACKSON, MS 39211                        BOWLING GREEN, KY 42104-8777




LANCE MCCROREY                          LANCE MILLER                             LANCE WATSON
253 GREENE SETTLEMENT ROAD              8716 PINE RUN                            144 OSPREY DRIVE
GRAY, GA 31032                          SPANISH FORT, AL 36527                   FT. VALLEY, GA 31030




LANCE WOMACK                            LAND, R DOUGLAS & MARIANNE G             LANDAU ENTERPRISES
3718 REMINGTON DR                       221 W PUSHMATAHA ST                      DARRYL WILLIAMS
JONESBORO, AR 72404                     BUTLER, AL 36904                         8410 W. DANDIDGE RD.
                                                                                 OLIV BRANCH, MS 38654




LANDMARK AMERICAN INSURANCE             LANDMARK CHRYSLER DODGE                  LANDMARK MEDIA ENTERPRISE
COMPANY                                 JEEP OF MONROE LLC                       LLC CONTINENTAL BROADBAND
945 E PACES FERRY RD STE 1800           ATHENS DODGE CHRYSLERJEEP                DBA EXPEDIENT
ATLANTA, GA 30326-1160                  4145 ATLANTA HIGHWAY                     1 ALLEGHENY SQ SUITE 600
                                        BOGART, GA 30622                         PITTSBURGH, PA 15212



LANDON HARRIS                           LANDON HELSEL                            LANDON JONES
470 LAKEHILL LN                         18456 S. HWY 27                          25 BRADLEY LN
PEEL, AR 72668-8702                     MARSHALL, AR 72650                       MORRILTON, AR 72110




LANDON MEASELLS                         LANDON POOLE                             LANDON WEBB
1664 MEASELS RD                         4226 PARKRIDGE DR                        16715 COUNTY RD. 1200 EAST
MORTON, MS 39117                        BENTON, LA 71006                         MCLEANSBORO, IL 62859




LANDRUM FIRE DEPT.                      LANDRUM POLICE DEPT.                     LANDY INTERNATIONAL
ATTN JIMMY FLYNN                        100 NORTH SHAMROCK AVE                   ATTN AMBER
PO BOX 71                               LANDRUM, SC 29356                        NO 192-196 TIANFENG RD
LANDRUM, SC 29356                                                                NORTHERN INDUSTRY DISTRICT JIMEI
                                                                                 XIAMEN FUJIAN 361021 CHINA



LANDY INTERNATIONAL                     LANE HOWARD                              LANESHA WILLIAMS
ATTN ROGER, CHAIRMAN                    230 MECHANIC STREET                      2236 ETTA LN APT 31A
NO 192-196 TIANFENG RD                  FRANKLIN, LA 70538                       GREENVILLE, MS 38701
NORTHERN INDUSTRY DISTRICT JIMEI
XIAMEN 361021 CHINA



LANESHA WILLIAMS                        LANETT CHERRY LP                         LANETT FIRE DEPARTMENT
3083 TREZEVANT ST.                      5710 WOLF LAUREL DR.                     401 N LANIER AVE.
MEMPHIS, TN 38127                       LILBURN, GA 30047                        LANETT, AL 36863
LANETT POLICE DEPT.      Case 19-11984-CSS
                                        LANGLEYDoc  36 CANDLE
                                                EMPIRE   FiledLLC
                                                                09/10/19   PageLANGLEY
                                                                                847 ofEMPIRE
                                                                                       1514 CANDLE
401 NORTH LANIER AVE.                    2925 FAIRFAX TRAFFICWAY               ATTN AUSTIN MATHIS
LANETT, AL 36863                         KANSAS CITY, KS 66115                 2925 FAIRFAX TRAFFICWAY
                                                                               KANSAS CITY, KS 66115




LANGLEY EMPIRE CANDLE                    LANGLEY EMPIRE CANDLE                 LANI GAVIN
ATTN FRED RUTHERFORD, EVP SALES          ATTN JERALD ROSENSTON                 16760 HIGHWAY 63
2925 FAIRFAX TRAFFICWAY                  PO BOX 219864                         RISON, AR 71665
KANSAS CITY, KS 66115                    KANSAS CITY, MO 64121




LANI SHAREE GAVIN                        LANICE ARMSTRONG                      LANIE DENMON
16760 HWY 63                             19 MAGNOLIA DR. N.E.                  156 BARFIELD LOOP
RISON, AR 71665                          GLENVILLE, GA 30427                   HAMBURG, AR 71646




LANIE WHITNEY                            LANIER CO COMMISSIONER                LANIER CO SHERIFF DEPT
90 CHANCE STREET                         56 WEST MAIN STREET                   100 MAIN S
MUNFORD, TN 38058                        LAKELAND, GA 31635                    LAKELAND, GA 31635




LANIKA HALE                              LANISHA POLLARD                       LANLINK COMMUNICATIONS LLC
423 PARKER RD                            105 CRESTLINE                         1513 WEST COLLEGE STREET
BYHALIA, MS 38611                        CLARKSDALE, MS 38614                  MURFREESBORO, TN 37129




LANNIE H SMART                           LANORA GIBSON                         LANORRIS DARDY
708 BROWNS FERRY RD                      100 THOMAS CIR                        1293 COUNTRY ROAD 26
SENATOBIA, MS 38668-2422                 MT PLEASANT, TN 38474                 OPELIKA, AL 36801




LANZA BRUNNER                            LAPASHEN KILSON                       LAPEARES CARTER
990 COUNTY RD 599                        3020 NORTON DRIVE                     1218 LIOYD DRIVE
HANCEVILLE, AL 35077                     RUSTON, LA 71270                      FOREST PARK, GA 30297




LAPORIAH CLEMONS                         LAPORSHA FRANKLIN                     LAPORSHA WARREN
10651 HANK WILLIAMS RD                   809 NORHT NOBLE ST                    515 BOLT AVE
MCKENZIE, AL 36456                       HAMBURG, AR 71646                     GREENWOOD, SC 29646




LAPRECIOUS SMITH                         LAPRINCESS BISHOP                     LAQUACIOUS CROCKETT
201 BLUE GABLE ROAD                      702 LETHA WILEY RD                    100 LAKE FORREST APT B-16
HATTIESBURG, MS 39401                    SARDIS, MS 38666                      LIVINGSTON, AL 35470




LAQUAIN LESTER                           LAQUANDA HINNANT                      LAQUANTEAYE THOMAS
26 LONGSTONE ROAD                        251 WOODLAWN AVENUE                   1304 BERNARD STREET
HATTIESBURG, MS 39402                    SUMTER, SC 29150                      MANSFIELD, LA 71052
LAQUASHA CASHAW         Case 19-11984-CSS    Doc
                                       LAQUAVES   36 Filed 09/10/19
                                                FREEMAN               PageLAQUEESHA
                                                                           848 of 1514
                                                                                    WATERS
40 MOUNCE RD                           391 BRASWELL BLVD                  306 WIND SONG DRIVE
CHARLESTON, MS 38921                   SWAINSBOBO, GA 30401               EAST DUBLIN, GA 31027




LAQUEEYA BRAXTON                       LAQUINCY BYLES                     LAQUINTA CLARK
6849 STONE GAP COVE                    1111 E MAIN ST APT 6               705 SHADY BROOK CV
MEMPHIS, TN 38141                      FULTON, MS 38843                   BYRAM, MS 39272-5654




LAQUINTA NELSON                        LAQUINTIS HORNE                    LAQUITA MARTIN
875 WILLIAM BLVD APT 1602              PO BOX 129                         218 PINEPARK DR.
RIDGELAND, MS 39157                    SHUQUALAK, MS 39361                PEARL, MS 39204




LAQUITHIA MCCOGGLE                     LAQUITIA RICHMOND                  LAQUITTA WIGGINS
158 SOUTH OAK STREET                   214 W ALEXANDER APT 17             923 RIGBY AVE
LAKELAND, GA 31635                     GREENVILLE, MS 38701               TUNICA, MS 38676




LAQUONDA FORD                          LARA HOPKINS                       LARA HUFFMAN
114B MARK STREET                       21B CR 424A                        187 CTY RD 28
LELAND, MS 38756                       RIPLEY, MS 38663                   HOUSTON, MS 38851




LARAUGHN KING                          LAREGINALD GRIFFIN                 LARHONDA HILL
211 S HANOVER                          1007 JOHNSON ST. APT. 43A          302 CARRIAGE LN.
CAPE GIRARDEAU, MO 63703               MANSFIELD, LA 71052                ALBANY, GA 31721




LARHONDA WALLACE                       LARISA BEIS                        LARISSA ERICKSON
434 INEZ ST.                           305 RED WOLF DR.                   55 UTAH DR.
GREENVILLE, MS 38701                   COLLIERVILLE, TN 38017             CHEROKEE VILLAGE, AR 72529




LARISSA KIRK                           LARISSA SANCHEZ-ULLA               LARISSA TOUSLEY
PO BOX 381                             715 E FORT TOWNSON AVE 2           121 5TH ST SOUTH APT 1
OAKMAN, AL 35579                       DE QUEEN, AR 71832                 COLUMBUS, MS 39701




LARNA ATKINSON                         LARON WILSON                       LARONDA MCMULLAN
101 SILVER LEAF COVE                   1746 HWY 24 WEST                   1982 CUDGE WILLIS RD
WHITE HALL, AR 71602                   WOODVILLE, MS 39669                DECATUR, MS 39327




LARONDA POOL                           LAROSE INDUSTRIES LLC              LAROSE INDUSTRIES LLC
150 TOLLIVER AVE                       ATTN ESTEFANIA GRIJALVA,           ATTN JAMES JIN
WOODVILLE, MS 39669                    CHARGEACKS/COLL                    1578 SUSSEX TURNPIKE
                                       1578 SUSSEX TURNPIKE               RANDOLPH, NJ 07869
                                       RANDOLPH, NJ 07869
LARREN JETER               Case 19-11984-CSS     Doc 36
                                          LARRINEESHA      Filed 09/10/19
                                                      MITCHELL              PageLARRODERICK
                                                                                 849 of 1514JONES
148 ASHTON CIRCLE                          4201 CHIPPEWA                        54 MCMILLAN
LEXINGTON, SC 29073                        MEMPHIS, TN 38118                    HOLLY SPRINGS, MS 38635




LARRY ADAMS                                LARRY ARRINGTON                      LARRY ATKINS
1269 HARGROVE LOOP                         287 QUACHITA 136                     402 SEMINARY ST
DEQUINCY, LA 70633                         STEPHENS, AR 71764                   WARREN, AR 71671




LARRY BARRETT                              LARRY BATES                          LARRY BELCHER
3166 RECREATION LOOP                       804 S ELM STREET                     105 GREGG CT
RINGGOLD, LA 71068                         MONTEREY, TN 38574                   HODGES, SC 29653




LARRY BENSCHOTER                           LARRY BENSCHOTER                     LARRY BOLDEN
7758 PARKVIEW CIR W                        7758 PARKVIEW CIRCLE WEST            905 WAYNE STREET
SOUTHAVEN, MS 38671                        SOUTHAVEN, MS 38671                  FRANKLIN, LA 70538




LARRY BROWN                                LARRY BURCHELL                       LARRY DANIELS
32 WESTVIEW DRIVE                          5270 FAULKNER DRIVE                  2039 S RIDGE RD
BLAKELY, GA 39823                          BARROW, LA 70725                     BYRAM, MS 39272




LARRY DUPREE                               LARRY DUPUY                          LARRY ELLISON
2860 REVERE ST                             681 CRAWFORD LOOP                    1478 KINILWOOD
JACKSON, MS 39212                          POLLOCK, LA 71467                    MEMPHIS, TN 38134




LARRY FELTON                               LARRY HEAD                           LARRY HOLLIMAN
1009 PROMISELAND DR                        6001 RUST RD                         675 WALKE DAIRY ROAD LOT 4
ST.MARTINVILLE, LA 70582                   MEMPHIS, TN 38127                    DUBLIN, GA 31021




LARRY HOWARD                               LARRY HUGGINS                        LARRY JAMES MCMANUS
HOWARD PROPERTIES                          7515 OAKMONT LANE                    1015 ALABAMA STREET
129 RIVERSIDE DR                           TUSCALOOSA, AL 35405                 VIDALIA, LA 71373
SUMMERVILLE, GA 30747




LARRY JEFFERSON                            LARRY JONES                          LARRY KELLY
722 CC ROAD                                106 FOREST AVENUE                    309 HARDING STREET
BELZONI, MS 39038                          DUBLIN, GA 31021                     BELZONI, MS 39038




LARRY KIDD COLLECTOR                       LARRY KIDD COLLECTOR                 LARRY M WATKINS
320 WEST COURT - ROOM 103                  GREENE COUNTY                        2340
PARAGOULD, AR 72450                        320 WEST COURT - ROOM 103            MEMPHIS, TN 38118
                                           PARAGOULD, AR 72450
LARRY MAXWELL           Case 19-11984-CSS     Doc 36
                                       LARRY MCINTOSH       Filed 09/10/19   PageLARRY
                                                                                  850 MOSLEY
                                                                                       of 1514
1310 VERMONT AVE                        106 S POLK                               6897 PLEASANTWOOD RD
ETOWAH, TN 37331                        WAGONER, OK 74467                        MEMPHIS, TN 38141-0599




LARRY PAFFORD                           LARRY PAPP                               LARRY PATTERSON
PO BOX 306                              702 EAST UNIVERSITY                      5465 LEXIE ST
ALAMO, TN 38001                         SILOAM SPRINGS, AR 72761                 MEMPHIS, TN 38116




LARRY PORTER                            LARRY PRINGLE                            LARRY REA
875 PARKLAND WAY                        205 PALMER ST                            2165 ATTALA RD. 3045
BOWLING GREEN, KY 42101                 DUBLIN, GA 31021                         KOSCIUKSO, MS 39090




LARRY RIVERS                            LARRY ROACH                              LARRY SESSIONS
3658 LAKE HURST DRIVE                   817 E LINE ST                            698 FOURMILLE ROAD
MEMPHIS, TN 38128                       CALHOUN, GA 30701                        BELZONI, MS 39038




LARRY SHURDEN                           LARRY SIMS                               LARRY SMITH JR
440 NORTH SPRING AVE                    474 CAMPBELL DRIVE                       1305 EAST 11TH AVENUE
LOUISVILLE, MS 39339                    TRACY CITY, TN 37387                     JOHNSON CITY, TN 37601




LARRY TOLAND                            LARRY W. & JANET K. STAGGS               LARRY WAYNE HILL
2632 FRANKLIN RD                        911 OLD HIGHWAY 64 EAST                  9105 CANDLESTICK LANE
HEFLIN, LA 71039                        WAYNESBORO, TN 38485                     SHREVEPORT, LA 71118-2369




LARRY WHEELER                           LARRY WHITE                              LARRY WILLIAMS
110 CALVDONIAN BLVD                     4728 RIDGE WALK LANE                     368 NORWOOD AVE
BRANDON, MS 39047                       MEMPHIS, TN 38125                        SWAINSBORO, GA 30401




LARRY WOOD                              LARRY WOODS                              LARRY WORLEY
816 BERRY AVE SE                                                                 187 WORLEY LOOP
VALDESE, NC 28690                                                                MONROE, TN 38570




LARRYS APOTHECARY INC                   LARSON WARD                              LARY WELCH
DBA PIGGOT DISCOUNT DRUG                170 LENTZ RD                             2345 ROWE STREET
175 N. 3RD AVE.                         CLEVELAND, AR 72030                      HINESVILLE, GA 31313
PIGGOT, AR 72454




LASALLE PARRISH SHF DEPT                LASHA THOMAS                             LASHADRA HAYES
ATTN CIVIL DEPT.                        114 MARTINDALE ST                        1109 ROOSEVELT STREET
PO BOX 70                               CADIZ, KY 42211                          EL DORADO, AR 71730
JENA, LA 71342
LASHAE WINDHAM           Case 19-11984-CSS
                                        LASHAE Doc 36
                                               WRIGHT       Filed 09/10/19   PageLASHANDA
                                                                                  851 of 1514
                                                                                          COLLINS
4724 HWY 13 S                           15621 HIGHWAY 94                         138 PINEHURST COURT
MORTON, MS 39117                        PEA RIDGE, AR 72751                      DUBLIN, GA 31021




LASHANDA HART                           LASHANDA REID                            LASHANDA SWAIN
375 MONROE APT 334                      386 PIEDMONT                             211 DYE RD
CONWAY, AR 72032                        BISHOPVILLE, SC 29010                    TALLADEGA, AL 35160




LASHANDRA FAIR                          LASHANDS LEE                             LASHANNA STEPHENS
1006 VAN BUREN AVE                      68469 SOUTH RIVER ROAD                   13 HAILET COVE
TUPELO, MS 38801-5414                   KENTWOOD, LA 70444                       BYHALIA, MS 38611




LASHAUN ROBINSON                        LASHAUN TOWNSEND                         LASHAUNDRIA GEORGE
4662 SHAKER CV                          359 ST CLAIR DR.                         106 N. ELM ST
MEMPHIS, TN 38141                       LEESBURG, GA 31763                       DUBLIN, GA 31027




LASHAUNYA ROLLINS                       LASHAWN BAKER                            LASHAWN DANIELS
214 PARKER DAIRY RD                     101F BRASHER RD                          507 12TH ST W
DUBLIN, GA 31021                        BATESVILLE, MS 38606                     BIRMINGHAM, AL 35208




LASHAWN DANIELS                         LASHAWNA NEWELL                          LASHAWNDA COTTINGHAM
507 12TH STREET WEST                    6557 HWY 25                              414 WELCOME SPRINGS LANE
BIRMINGHAM, AL 35208                    RED BAY, AL 35582                        TALLADEGA, AL 35160




LASHAWNDA CRIM                          LASHAWNDRA BOGAN                         LASHEKA DAVIS
230 SOFER LANE                          125 ELY CT                               1605 RICHMOND AVE.
TALLDEGA, AL 35160                      FLORENCE, MS 39073                       BASTROP, LA 71220




LASHEKA JONES                           LASHELIA DOLFORD                         LASHIKA HAYNES
506 HIGHWAY 509 APT. 2                  1333 EAST SEVEN PINE ST                  1106 NORTH FRANKLIN STREET
MANSFIELD, LA 71052                     HARTSVILLE, SC 29550                     DUBLIN, GA 31021




LASHON BUTLER                           LASHONA BLACKSTON                        LASHONDA ABNEY
549 GREEN GABLE CT                      534 ANDERSON RD                          102 W. LAURA APT. 34
CAMILLA, GA 31730                       LUCEDALE, MS 39452                       HOWARDVILLE, MO 63869




LASHONDA BROWN                          LASHONDA ELLIOT                          LASHONDA JORDAN
310 MITCHELL AVE                        512 BRAMBLE CT                           607 N COX ST
ALBANY, GA 31705                        TEXARKANA, AR 71854                      BENTON, AR 72015
LASHONDA MACKEY         Case 19-11984-CSS    Doc
                                       LASHONDA    36 Filed 09/10/19
                                                PITTMAN                PageLASHONDA
                                                                            852 of 1514
                                                                                    SALZEDAS
1101 WILLIAMSTON RD                    745 W. WALNUT ST.                   568 OAK RIDGE RD
ANDERSON, SC 29621                     JESUP, GA 31545                     DADEVILLE, AL 36853




LASHONDA SMOTHERS                      LASHONDA TAYLOR                     LASHONDA TRIPLETT
3431 WILD RYE LANE                     108 6ST                             931 PINE HILL CIRCLE
MEMPHIS, TN 38115                      ALICEVILLE, AL 35442                CARTHAGE, MS 39051




LASHONDA WALKER                        LASHONDA WILSON                     LASHONDRA TUCKER
902 HARMONY CHURCH RD                  169 TURTLEDOVE DR                   3980 SPARTA DAVISBORO RD
ARCADIA, LA 71001                      MONROE, LA 71203                    DAVISBORO, GA 31018




LASHONDRIA ROACH                       LASHONE JONES                       LASHUNDA BAKER
373 CHARLIE ELLIS RD                   1811 MELROSE DR                     1460 BUFORD LAKE RD
INDIANOLA, MS 38751                    ALBANY, GA 31701                    LAMBERT, MS 38643




LASHUNDA BROWN                         LASHUNDA BROWN                      LASHUNDRA MITCHELL
5628 SAPPHIRE CIRCLE                   605 PINE ST                         410 NORTH CORNELL
ELLENWOOD, GA 30294                    GREENWOOD, MS 38930                 GREENVILLE, MS 38701




LASHUNTA JOHNSON                       LASITER ALPHALT                     LASONDRA SANDERS
5158 BERTA                             MAINTENANCE                         165 RANDY GREEN BRM 8
MEMPHIS, TN 38109                      309 S. VINE ST.                     WALNUT GROVE, MS 39189
                                       NORTH LITTLE ROCK, AR 72114




LASONYA HODGE                          LASONYA WILLIAMS                    LASSITER INVESTMENT LLC
5253 HWY 79                            443 BEECH RD                        22 MULBERRY BLUFF DR
HOMER, LA 71040                        DUBLIN, GA 31021                    SAVANNAH, GA 31406




LASSITER INVESTMENTS                   LASSONDE BEVERAGE CANADA            LATAMRA WEST
22 MULBERRY BLUFF DRIVE                BROKER BRIAN MCCARTHY               12768 HWY 24 EAST
SAVANNAH, GA 31406                     170-5E AVENUE                       CENTREVILLE, MS 39631
                                       ROUGEMONT, QC J0L 1M0
                                       CANADA



LATANISHA POLK                         LATANYA WALTON                      LATARIE CHRISTOPHER
259 WELLS ST                           4053 COCHESE RD                     606 HARVEY AVE APT 2
HAWKINS, TX 75765                      MEMPHIS, TN 38118-2140              STERLINGTON, LA 71280




LATARIE MANUEL                         LATASHA ALLEN                       LATASHA BORDERS
80 ROBERT LANE                         6345 FOX BRIAR DRIVE                25 RICHARDSON DRIVE
COVINGTON, GA 30014                    HORN LAKE, MS 38637                 DALEVILLE, AL 36322
LATASHA BRADY            Case 19-11984-CSS
                                        LATASHADoc 36
                                                BRADY        Filed 09/10/19   PageLATASHA
                                                                                   853 ofBRADY
                                                                                          1514
1713 NORFORK                            2771 CLAUDETTE ST. APT. 2                 592 BROWN MALL APTG
MEMPHIS, TN 38126                       MEMPHIS, TN 38118                         MEMPHIS, TN 38126




LATASHA BRADY                           LATASHA BROWN                             LATASHA BROWN
592 BROWN MALL                          611 VANITY FAIR AVENUE AP                 639 W MAIN ST
MEMPHIS, TN 38126                       BUTLER, AL 36904                          HOGANSVILLE, GA 30230




LATASHA CHATMON                         LATASHA ENGLISH                           LATASHA EVANS
410 WILBUR D MILLS                      105 4TH STREET                            3703 OWAKWOOD
KENSETT, AR 72082                       STERLINGTON, LA 71280                     PINE BLUFF, AR 71603




LATASHA FIGURES                         LATASHA FISHER                            LATASHA GRAZE
310 WEST WILLOW STREET                  503 HATTEN TRACK RD.                      1111 WORTHINGTON DR
DERMOTT, AR 71638                       GALLATIN, TN 37066                        SOUTHAVEN, MS 38671




LATASHA HENDERSON                       LATASHA HOBSON                            LATASHA JOHNSON
1241 SARDIS STREET                      4040 REASONS BLVD APT 27                  604 NORTH NATCHEZ ST APT 20
MEMPHIS, TN 38106                       MILAM, TN 38358                           KOSCIUSKO, MS 39090




LATASHA JONES                           LATASHA JONES                             LATASHA LAWRWNCE
15230 SAIN RD                           4232 CRUMP ROAD                           585 MILK SPRINGS RD
MIDDLETON, TN 38052                     MEMPHIS, TN 38141                         TUSCUMBIA, AL 35674




LATASHA LOWERY                          LATASHA MCCRAY                            LATASHA MORAN
107 MAXS DRIVE                          1036 PINETREE LANE                        115 CIRCLE DRIVER
CLEVELAND, GA 30528                     MCCOMB, MS 39648                          HODGE, LA 71247




LATASHA PALMER                          LATASHA PEAVY                             LATASHA POWELL
805 JEFFERSON DRIVE                     104 OAKCREST DRIVE                        2900 BROWNING ROAD APT 6D
GREENVILLE, MS 38703                    HATTIESBURG, MS 39402                     GREENWOOD, MS 38930




LATASHA RHODES                          LATASHA TURNER                            LATASHA WALDEN
316 TOBE MACJARITY RD                   865 WISE BEND ROAD                        1448 MCBRIDE STREET
DALLAS, GA 30157                        PONTOTOC, MS 38863                        LOUISVILLE, GA 30434




LATASHA WARDLAW                         LATASIA PALMER                            LATAVIA BAKER
887 BRYANT RD                           3329 BARRON RD                            1534 WISTERIA DR
PELZER, SC 29669                        MEMPHIS, TN 38111                         CLARKSDALE, MS 38614-2931
LATAVIA WADE             Case 19-11984-CSS    Doc
                                        LATEASHA   36 Filed 09/10/19
                                                 ROBINSON              PageLATEASHEA
                                                                            854 of 1514
                                                                                     WILKINSON
39 LEAWOOD LANE APT B9                  2124 SCENIC GARDENS AVE            115 AUTUMN CIR 101
LEXINGTON, MS 39095                     BATON ROUGE, LA 70807              SHEFFIELD, AL 35660




LATEKA SNOWDEN                          LATERANCE POPE                     LATERRICA HUNTER
322 WEST PEARL STREET                   3336 WOOD HOLLOW DR                1284 CAUTHEN ROAD
GLOSTER, MS 39638                       MEMPHIS, TN 38118                  CAMDEN, MS 39045




LATERRIUNA HILL                         LATESHA BRAUD THOMAS               LATESHA GILES
400 PINE ST. APT 102                    339 MADEWOOD DR                    72 HODGES RD
STAR CITY, AR 71667                     DESTREHAN, LA 70047-6128           KINGSTREE, SC 29556




LATESHA SMITH                           LATESHIA DEERING                   LATESHIA THORNTON
1053 OLYMPIA ST APT 17                  329 IBERVILLE ST APT Q             317 SPAUDLING ROAD
OLLA, LA 71465                          FOREST, MS 39074                   MONTEZUMA, GA 31063




LATHAN MARTIN                           LATHEM NED SIBERT JR.              LATI FASHIONS INTL INC
308 HOUGH ST                            605 FORREST AVE                    2041 MCDONALD AVE
AUGUSTA, AR 72006                       BREWTON, AL 36426-2518             BROOKLYN, NY 11223




LATICHA CHESTER                         LATICIA BARRON                     LATICIA COLLINS
574 NECTAR LANE                         1018 MCDONALD ST                   12236 HWY 36 LOT 6
ALBANY, GA 31705                        HAYNESVILLE, LA 71038              COVINGTON, GA 30014




LATIFA JACKSON                          LATIFFANY TYLER                    LATIKA SAVAGE
316 NORTHWEST ST APT 258                1120 HOWELL ROAD APT B             772 MANGUM ST
GREENSBORO, GA 30642                    PURVIS, MS 39475                   CENTREVILLE, MS 39631




LATINA GARMON                           LATISHA BELL                       LATISHA CAMPBELL
4744 W. E. ROSS PKWY 33108              263 SOUTH PINE ST. 1H              705 N NEW ORLEAN ST
SOUTHAVEN, MS 38671                     JOHNSONVILLE, SC 29555             BRINKLEY, AR 72021




LATISHA JONES                           LATISHA MAYES                      LATISHA PICKENS
1016 GLENWOOD ST                        816 MOOSE LODGE RD                 2950 BILLY JACK DRIVE APT 2
BELTON, SC 29627                        VIDALIA, LA 71373                  CONWAY, AR 72034




LATISHA PRICE                           LATISHA RAND                       LATISHA THOMAS
176 NORA T LANE                         504 E. CHARLOTTE ST.               1087 HORSE PEN RD
THIBODAUX, LA 70301                     LIBOURN, MO 63862                  BISHOPVILLE, SC 29010
LATISHA TOWNSEND        Case 19-11984-CSS
                                       LATISHADoc 36
                                              WALKER       Filed 09/10/19   PageLATISHA
                                                                                 855 ofWATSON
                                                                                        1514
1074 HWY 13 NORTH                      4025 BAILEY STATION                      P.O. BOX 335
BRANDON, MS 39042                      COLLIERVILLE, TN 38017                   BRYSON CITY, NC 28713




LATOKA BRUMFIELD                       LATONDRA ANDERSON                        LATONIA COLEMAN
70454 PHILLIPS ROAD                    28183 HWY 28 EAST                        2661 ASHFORD RD
TANGIPAHOA, LA 70465                   HAZLEHURST, MS 39083                     CHESTER, SC 29706




LATONIA SINGLETON                      LATONIA STOKES                           LATONIA STOKES
429 FOUNTAIN DR APT 1                  P.O. BOX 2244                            PO BOX 2244
RUSTON, LA 71270                       CLARKSDALE, MS 38614                     CLARKSDALE, MS 38614




LATONIA WARD                           LATONNIA DOWNS                           LATONYA ANDERSON
7 COBBLESTONE DRIVE                    7517 SHREVEPORT HWY                      147 THURMOND ROAD
SUMRALL, MS 39482                      PINEVILLE, LA 71360                      LEXINGTON, MS 39095




LATONYA FEASTER                        LATONYA HENDERSON                        LATONYA HOUSTON
6327 SWEET PROPECT RD                  PO BOX 4662                              150 OAKHURST AVE
BLACKSTOCK, SC 29014                   DONALSONVILLE, GA 39845                  CLARKSDALE, MS 38614




LATONYA MCKNIGHT                       LATONYA MCQUIRTER                        LATONYA NORWOOD
3070 HWY 5695 SOUTH                    436 COLLINS LOOP LANE                    7640 CARRI LAYNE UNIT A
LIBERTY, MS 39645                      WOODVILLE, MS 39669                      SOUTHAVEN, MS 38671




LATONYA PIERCE                         LATONYA RAY                              LATONYA SALLEY
320 WEST SPRING                        512 CYPRESS DR                           5184 CAN CITY ROAD
EL DORADO, AR 71730                    DUBLIN, GA 31021                         WALTERBORO, SC 29488




LATONYA VAUGHN                         LATONYA WALTON                           LATORIA BRADLEY
3230 HOMEWOOD                          6663 CHESAPEAKE                          2011 JOHMSONVILLE CIRCLE
MEMPHIS, TN 38128                      MEMPHIS, TN 38141                        CASTLEBERRY, AL 36432




LATORIA FAVORITE                       LATORIA KING                             LATORIA SMITH
3057 CAITLYNN CIR S.                   20 REID ST                               7508 DAMASCUS DRIVE 803
HORN LAKE, MS 38637                    BURNSVILLE, NC 28714                     FORT WORTH, TX 76112




LATORIA VAUGHNER                       LATORIOUS FOX                            LATORYA JOHNSON
403 HILL ST.                           130 TERRY DR                             6026 EMERALD LN
WRENS, GA 30833                        DERMA, MS 38839                          SHELBY, NC 28152
LATOSHA GREEN             Case 19-11984-CSS    Doc
                                         LATOSHA    36 Filed 09/10/19
                                                 HOWARD                 PageLATOSHA
                                                                             856 ofSANDERS
                                                                                    1514
UNKNOWN                                  655 EAST CHEROKEE ST               502 W MAIN ST 22
UNKNOWN, FL 32308                        CENTREVILLIE, MS 39631             WHITEHOUSE, TX 75791




LATOSHA SIMPSON                          LATOSHIA JONES                     LATOVIA RUSSELL
609 BEECH STREET                         305 RAILROAD STREET                109 WEST GARNER STREET
CROSSETT, AR 71635                       MANSFIELD, LA 71052                DUBLIN, GA 31021




LATOYA ALLEN                             LATOYA ARTHUR                      LATOYA CALDWELL
2918 LON STREET                          342 BARNEY BANKS RD                4436 OLD QUARRY RD
SHELBY, NC 28152                         PINOLA, MS 39149                   MEMPHIS, TN 38118




LATOYA CAMPBELL                          LATOYA COLE                        LATOYA COLLLINS
1425 E CLARK AVE APT I6                  3999 E MALLORY AVE                 3104 SEARS ST
MONTICELLO, FL 32344                     MEMPHIS, TN 38111                  JACKSON, MS 39213




LATOYA EVANS                             LATOYA GRAY                        LATOYA HOWARD
1166 CR 12                               12041 ROAD 573                     4012 STUART AVE
BAY SPRINGS, MS 39422                    PHILADELPHIA, MS 39350             BOSSIER CITY, LA 71112




LATOYA LOCKLEAR                          LATOYA MARTIN                      LATOYA MCKEOWN
7321 WALTERS RD                          516 WEST JACKSON                   POST OFFICE BOX 1065
LAUREL HILL, NC 28351                    HAMBURG, AR 71646                  MARIANA, AR 72360




LATOYA MYLES                             LATOYA OBANNON                     LATOYA PRUITT
4967 LAZY BROOK COVE                     107 S WAVERLY ST                   602 N CHARLES ST
MEMPHIS, TN 38118                        CHARLESTON, MS 38921               SEARCY, AR 72143




LATOYA RICKS                             LATOYA SINGLETON                   LATOYA TAYLOR
742 HENDERSON RD                         PO BOX 684                         7062 HAMPTON DR
DUBLIN, GA 31021                         MACON, MS 39341                    HORN LAKE, MS 38637




LATOYA TILLMAN                           LATOYA TILLMAN                     LATOYA WILLIAMS
439 MCRAE MILAN RD                       439 MCRAE MILAN ROAD LOT 2         3241 NEELY TOWN ROAD
LOT 2                                    MCRAE, GA 31055                    DEKALB, MS 39328
MCRAE-HELENA, GA 31055




LATOYIA OYADINA                          LATRAVIOUS GARRISON                LATREECE OLLOWAY
168 HAPPY LANE                           7832 SARAH ANN DRIVE               804 GWEN STREET
DUBLIN, GA 31021                         SOUTHAVEN, MS 38671                JONESBORO, AR 72401
LATRENA JONES              Case 19-11984-CSS
                                          LATRESADoc  36 Filed 09/10/19
                                                  WHIGHAM                 PageLATRESHA
                                                                               857 of 1514
                                                                                       WILLIAMS
3228 LYNCHBURG ST                         1316 MONTEGO COURT                  415 E 28TH AVE
MEMPHIS, TN 38134                         ALBANY, GA 31705                    CORDELE, GA 31015-2259




LATREVIOUS AMOUR                          LATRICE DANIELS                     LATRICE LATRICE
117 EAST 3RD AVE                          701 12TH AVE SE                     200 PICKENS GARNETT RD
PORTLAND, AR 71663                        MOULTRIE, GA 31768                  PICKENS, MS 39146




LATRICIA DOSS                             LATRICIA HARRISON                   LATRICIA SHARP
129 20TH AVE SW                           325A BAYRIDGE RD                    7249 LODGETOWN RD
REFORM, AL 35481                          WOODVILLE, MS 39669                 PELHAM, GA 31779




LATRIKA JOHNSON                           LATSHIA WALKER                      LATTER & BLUM PROPERTY
480 WEST FORREST AVE                      202 RAILROAD STREET                 MANAGEMENT INC.
HOMERVILLE, GA 31634                      ABERDEEN, MS 39730                  800 COMMON STREET
                                                                              SUITE 1000
                                                                              NEW ORLEANS, LA 70112



LATTISHA KING                             LATUNDRA BAKER                      LATYNIA VANZANDT
90 ORK ST. APT D24                        1028 10TH STREET                    400 JOHN WESLEY BLVD APT.109
MACON, MS 39341                           PLEASANT GROVE, AL 35127            BOSSIER CITY, LA 71112




LAUDERDALE CHAMBER                        LAUDERDALE COUNTY TAX               LAUDERDALE COUNTY TAX
COMMUNITY DEVELOPMENT                     500 CONSTITUTION AVE, RM 101        COLLECTOR
123 S JEFFERSON ST                        MERIDIAN, MS 39301                  PO BOX 5205
RIPLEY, TN 38063                                                              MERIDAN, MS 39302-5205




LAUDERDALE COUNTY TAX                     LAUDERDALE COUNTY TRUSTEE           LAUDERDALE COUNTY TRUSTEE
PO BOX 5205                               110 COURT SQUARE                    COURTHOUSE
MERIDAN, MS 39302                         RIPLEY, TN 38063                    RIPLEY, TN 38063




LAUDERDALE COUNTY                         LAUDERDALE COUNTY                   LAURA AIKENS
ATTN DANNY PETTUS, CHAIRMAN               PO BOX 1324                         1100 VEAL STREET
603 CO RD 414                             HARTSELLE, AL 35640                 CONYERS, GA 30012
KILLEN, AL 35645




LAURA ALLEN                               LAURA ALLISON MULLEN                LAURA ARMSTRONG
231 BEN B ST                              1579 S MAIN STREET                  7390 MCRAE HWY
LAFAYETTE, LA 70501-4750                  GREENVILLE, MS 38701                HELENA, GA 31037




LAURA ASH                                 LAURA ASHTON                        LAURA BANKS
19060 CEDAR LANE                          253 BRADFORD TRAIL                  P.O. BOX 638
FAIRHOPE, AL 36532                        COLLIERVILLE, TN 38017              INCOMPLETE, AL 36744
LAURA BERG              Case 19-11984-CSS     Doc 36
                                       LAURA BREWER         Filed 09/10/19   PageLAURA
                                                                                  858 BROWN
                                                                                       of 1514
349 MORRISON RD                        120 DENNING ROAD                          10174 FM 344 EAST
CONCORD, AR 72523                      BENSON, NC 27504                          TYLER, TX 75703




LAURA BROWN                            LAURA BROWNING                            LAURA CERVANTES
5015 CEDAR ST                          949 W JOHNSON AVE                         5732 HARDWOOD DRIVE
VALDOSTA, GA 31601                     LAKELAND, GA 31635                        MEMPHIS, TN 38135




LAURA CERVANTES                        LAURA CHARLTON                            LAURA CHEEK
5732 HEARTWOOD DR                      433 DANNER COVE                           306 MARIE ST
MEMPHIS, TN 38135                      MARION, AR 72364                          WEST MONROE, LA 71291




LAURA CLOUSE                           LAURA DEEHAN                              LAURA DEMPSEY
103 MARYLAND AVE                       1635 HWY 70 W                             5232 MERIDIAN LAKE DR.
HONEA PATH, SC 29654                   DE QUEEN, AR 71832                        MONROE, GA 30655




LAURA DOTY                             LAURA DOWNARD                             LAURA DOWNARD
115 CARLTON STREET                     197 GIMLET RD                             C/O HEATHER MOORE COLINS & HUNTER,
ROYSTON, GA 30662                      LAWRENCEBURG, TN 38464                    PLLC
                                                                                 7000 EXECUTIVE CENTER DRIVE, SUITE 320
                                                                                 BRENTWOOD, TN 37027



LAURA FRENCH                           LAURA GENDRON                             LAURA GLASS INTL INC.
164 KLINE TRAIL                        105 N OAK ST.                             393 W. VICTORIA ST.
NEW CONCORD, KY 42076                  MONTEREY, TN 38754                        GARDENA, CA 90248




LAURA HALL                             LAURA HILLS                               LAURA JORDAN
114 MALGENE DRIVE                      203 PEACHTREE ST                          30 MELROSE
COCHRAN, GA 31014                      WRENS, GA 30833                           DUMAS, AR 71639




LAURA K UTTER                          LAURA KEYS                                LAURA KOFROTH
154 SPOUT SPRINGS RD                   0000 XXX                                  5312 SOUTHERN BELLE DRIVE
ATTALLA, AL 35954                      HATTIESBURG, MS 39402                     LITTLE ROCK, AR 72206




LAURA LAVERGNE                         LAURA LEE                                 LAURA MCDANIEL
1410 HARGROVE LOOP                     LEES HOME IMPROVEMENT                     160 COUNTRY ROAD 577
DEQUINCY, LA 70633                     1708 ROBERT HILL ROAD                     HANCEVILLE, AL 35077
                                       ALMORY, MS 38821




LAURA MEEKS                            LAURA MELTON WATTS                        LAURA MILLER
40 MEADOW WOOD DRIVE                   604 THEOS LOGOS DR.                       1458 SCR 27
PHENIX CITY, AL 36869                  CHESTER, SC 29706                         TAYLORSVILLE, MS 39168
LAURA MYERS              Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                        LAURA NORTHCUTT                PageLAURA
                                                                            859 PERRAULT
                                                                                 of 1514
427 BURNETT RD                          198 DALE STREET                    270 HAMMOCK RD
WARREN, AR 71671                        SYLACAUGA, AL 35150                JESUP, GA 31545




LAURA PINKSTON                          LAURA PINKSTON                     LAURA PINSON
1635 SAN ANTONIO AVE                    1635 SAN ANTONIO                   201 BLUEFIELD RD
MANY, LA 71449                          MANY, LA 71449                     STARR, SC 29684




LAURA R SHOEMAKER                       LAURA REGISTER                     LAURA RICKMAN
36 SONNYBROOK LN                        4640 HOUSER MILL ROAD              2118 DANCER RD
KEYSER, WV 26726                        BYRON, GA 31008                    SELMER, TN 38375




LAURA ROBINSON                          LAURA ROSINO                       LAURA SANDERSON
26 SOUTHERN CT                          175 WOODS RD. APT. 62              11 ORCHARD PARK
WARREN, AR 71671                        MUNFORDVILLE, KY 42765             PURVIS, MS 39475




LAURA SCHORSCH                          LAURA SEYMOUR                      LAURA SIMMONS
4764 HARDYVILLE RD                      16188 HWY 280                      476 PICRIC ST.
MUNFORDVILLE, KY 42765                  DADEVILLE, AL 36853                BRUNSWICK, GA 31525-1219




LAURA SULLIVAN                          LAURA TAYLOR                       LAURA THOMAS
27405 GRANNY HILL RD                    213 TRIBUTARY CT                   71 WILMOORE DRIVE
THEBES, IL 62990                        MACON, GA 31206                    CAMDEN, AL 36726




LAURA TOLAR                             LAURA TURNER                       LAURA WATTS
74189 NORTH RIVER ROAD                  2131 CR 80                         604 THEOS LOGOS DR
KENTWOOD, LA 70444                      COFFEEVILLE, MS 38922              CHESTER, SC 29706




LAURA WILLIAMS                          LAURA WILLIAMS                     LAURA YOUNG
2739 QUEENIE JOHNSON RD                 2739 QUEENIE JOHNSON ROAD          18353 CR 4184
LEXINGTON, MS 39095                     LEXINGTON, MS 39095                LINDALE, TX 75771




LAURA ZILLS                             LAUREEN VILCHEK                    LAUREL DUKE
276 LEGG LANE                           406 HANSEL CT                      130 OLD HANNA ROAD
LORETTO, TN 38469                       FLORENCE, AL 35630                 LEEDS, AL 35094




LAUREL PITMAN                           LAUREL SWEENY                      LAUREN ALVARADO
1727 IRONWOOD CT                        319 CANVAS BACK DR                 310 EAST ADAMS ST
MURFREESBORO, TN 37129                  PRINCETON, LA 71067                MOUNT VERNON, GA 30445
LAUREN BAIRD           Case 19-11984-CSS
                                      LAUREN Doc 36
                                             BAKER        Filed 09/10/19   PageLAUREN
                                                                                860 ofBAKER
                                                                                        1514
5282 IVY CREEK LANE                   128 LEIGHTON DR                          3205 STATE ST 4
LAKELAND, TN 38002                    LEESBURG, GA 31763                       DALLAS, TX 75204




LAUREN BARROWS                        LAUREN BROOKS                            LAUREN BROWN
405 CONNELLY SPRINGS RD APT 218       4977 LAKEPARK                            1450 BOYDWOOD RD
LENOIR, NC 28645                      LAKE PARK, GA 31636                      CLARKESVILLE, GA 30523




LAUREN BROWN                          LAUREN BURGESS                           LAUREN BURGESS
2125 OLD WARREN RD                    1003 COURTVIEW TOWERS                    217 BRIDGEWATER DR
WILMAR, AR 71675                      FLORENCE, AL 35630                       MT. AIRY, GA 30563




LAUREN COLBERT                        LAUREN COX                               LAUREN DAVIS
348 MOSLEY LANE                       101 ADCOCK DR                            17 JEWELL LANE
GRAND CANE, LA 71032                  HERBER SPRINGS, AR 72543                 GREENBRIER, AR 72058




LAUREN DAWSON                         LAUREN ELLIS                             LAUREN FOLEY
335 TWIN RIDGE RD.                    735 ROAD 1498                            2277 HWY 503
WARRIOR, AL 35180                     TUPELO, MS 38804                         NEWTON, MS 39345




LAUREN HALE                           LAUREN HAMPTON                           LAUREN HOWELL
172 PINEDALE DR                       205 DALE ST.                             PO BOX 333124
TRION, GA 30753                       ROSSVILLE, GA 30741                      MUFREESBORO, TN 37133




LAUREN KEEL                           LAUREN LANDRY                            LAUREN LOMENICK
562 WELLS ST                          955 S GERMAN LN                          206 TOWN CTR DR 515B
COURTLAND, MS 38620                   CONWAY, AR 72034                         OXFORD, MS 38655




LAUREN LOPEZ                          LAUREN LOVELESS                          LAUREN LYNCH
5 CRESCENT STREET                     102 TAMARACK CT.                         678 US HWY 63 N
LYMAN, SC 29365                       BEEBE, AR 72012                          WARREN, AR 71671




LAUREN M WARREN                       LAUREN MARTIN                            LAUREN MILAM
1304 PELICAN LOOP                     2862 MILAN RHINE HWY                     8878 COURTLY CIRCLE S
OXFORD, MS 38655                      MILAN, GA 31060                          OLIVE BRANCH, MS 38654




LAUREN MORRIS                         LAUREN POMET                             LAUREN RAUCH
490 OLD TERRACE RD                    1004 TYLER AVE                           7679 SUNNY TRAIL DR
MC KENZIE, TN 38201                   HARAHAN, LA 70123                        BARTLET, TN 38135
LAUREN RHYMES            Case 19-11984-CSS
                                        LAUREN Doc 36 Filed 09/10/19
                                               ROBERTS                 PageLAUREN
                                                                            861 ofSCOGGINS
                                                                                    1514
234 FOLSUM ST                           2609 SC HWY 153                    193 OLD CANAAN RD.
MT VERNON, GA 30445                     PIEDMONT, SC 29673                 SPARTANBURG, SC 29306




LAUREN SLOAN                            LAUREN SMITH                       LAUREN STAPLER
60010 BRIARWOOD COVE                    930 SOUTH BROADWAY                 215 PINELANE CIRCLE
AMORY, MS 38821                         PORTLAND, TN 37148                 STEELE, AL 35987




LAUREN STONE                            LAUREN STRACHOTA                   LAUREN WALLACE
3848 SHILOH CANNON RD                   7700 TALL PINE                     122 PONDAROSA DR
PALMYRA, TN 37142                       PINE BLUFF, AR 71603               BIG ROCK, TN 37023




LAUREN WILSON                           LAUREN WILSON                      LAUREN WRIGHT
3863 BRADYVILLE RD                      805 HIGHWAY 441                    220 TYLER WILLS LANE
READYVILLE, TN 37149                    MCRAE, GA 31055                    TUPELO, MS 38804




LAUREN WRIGHTON MURRAY                  LAURENDEE HEARN                    LAURENS CO COMMISSIONER
20070 RYE RD                            518 RICHARDSON                     117 E JACKSON ST
ABERDEEN, MS 39730                      JACKSBORO, TX 76458                DUBLIN, GA 31040




LAURENS CO COMMISSIONER                 LAURENS CO TREASURER               LAURENS CO TREASURER
PO BOX 2099                             100 HILLCREST SQ, STE E            PO BOX 1049
DUBLIN, GA 31021                        LAURENS, SC 29360                  LAURENS, SC 29360




LAURENS CO TREASURER                    LAURENS COUNTY ADVERTIZER          LAURENS COUNTY CLERK OF COURT
PO BOX 1049                             226 W. LAURENS STREET              COURT
LAURENS, SC 29360-1049                  LAURENS, SC 29360                  PO BOX 2028
                                                                           DUBLIN, GA 31040




LAURENS COUNTY HUMAN                    LAURENS COUNTY TAX                 LAURI HARDY
RESOURCES ASSOC.                        COMMISSIONER OFFICE                131 LOUISE LANE
ATTN BETTY MCCOY                        121 E. JACKSON STREET              ODUM, GA 31555
BANK OF DUDLEY PO BOX 7                 PO BOX 2099
DUDLEY, GA 31022                        DUBLIN, GA 31040



LAURIANNA REECE                         LAURIE BROWN                       LAURIE BROWN
834 SCENIC VIEW DRIVE                   280 BEVERLY LANE                   280 BEVERLY LN
JASPER, GA 30143                        HOLLY SPRIGS, MS 38635             HOLLY SPRINGS, MS 38635




LAURIE BROWN                            LAURIE BURKETT                     LAURIE DENTON
8240 CROSS POINT DRIVE                  3711 HYACINTH AVE                  408 LAMAR AVE
OLIVE BRANCH, MS 38654                  BATON ROUGE, LA 70808              HATTIESBURG, MS 39402
LAURIE DUNCAN           Case   19-11984-CSS     Doc 36
                                         LAURIE FOWLER       Filed 09/10/19   PageLAURIE
                                                                                   862 of  1514
                                                                                         FRANKLIN
14200 A ROYAL RIVER DRIVE                2635 LAKERIDGE CIR NW                    2873 LANGDALE ST
CODEN, AL 36523                          ROME, GA 30165                           HOKES BLUFF, AL 35903




LAURIE LOCKETT                           LAURIE MCKEY                             LAURIE PULLEN
206 CHURCH ST                            1045 LEROY CONEY RD                      7451 ANTIETAM LANE
WINONA, MS 38967-2523                    MAGNOLIA, MS 39652                       MURFREESBORO, TN 37130




LAURIE RODRIGUEZ                         LAURIE THIBODEAUX                        LAURIE VANN
149 SFC 421                              81 ROBIN LANE WEST                       2009 THOMPSON ST
FORREST CITY, AR 72335                   JESUP, GA 31545                          MILAN, TN 38358




LAURIE VILLEJOIN                         LAURIE WAMACK                            LAURIN HAMMONS
1814 LEWIS                               125 SEVEN SPRINGS DR                     520 PARADISE HILL
CROWLEY, LA 70526                        MOUNT JULIET, TN 37122                   GLADEWATER, TX 75647




LAURIN SCOGGINS                          LAURON MOUTON                            LAURREN BEANE FINLEY
1985 CR 3265                             130 BUFFALO DRIVE                        113 SEALE DRIVE
MOUNT PLEASANT, TX 75455                 MANY, LA 71449                           COLUMBIANA, AL 35051




LAUWAYN EPHION                           LAVA LITE LLC                            LAVA LITE LLC
26 LEMON ST                              ATTN CLAY FARNSWORTH, PRESIDENT &        ATTN DAVID SEGUIN, KEY ACCT SALES MGR
WOODVILLE, MS 39669                      CEO                                      1200 THORNDALE AVE
                                         1200 THORNDALE AVE                       ELK GROVE VILLAGE, IL 60007
                                         ELK GROVE VILLAGE, IL 60007



LAVA LITE LLC                            LAVA LITE LLC                            LAVAN ATKINS
ATTN DIANE PERKINS                       ATTN LYNN BITER                          1400 MCKEEN APT 210
1200 THORNDALE AVE                       PO BOX 71869                             MONROE, LA 71201
ELK GROVE VILLAGE, IL 60007              CHICAGO, IL 60694-1869




LAVARSHIA NEWSOME-PITTMAN                LAVARUS HINES                            LAVERN MURRY
429 HWY 98E                              208 RAMBLEWOOD DR. APT. 32               83 CHERRYDALE
TYLERTOWN, MS 39667                      SHELBY, NC 28152                         WEST HELENA, AR 72390




LAVERN RUSH                              LAVERNE BAKER                            LAVERNE CASPER
122 NELLIE COMMANDER LOOP                403 TERRACE ST                           26 RED OAK COVE
KINGSTREE, SC 29556                      HEADLAND, AL 36345                       JACKSONVILLE, AR 72076




LAVERNE HALL                             LAVERNE JORDAN                           LAVERNE KAY ALSUP
3636 OAKHOLLOW 301                       226 CRESCENT RD                          210 AVE B
MEMPHIS, TN 38116                        ALICEVILLE, AL 35442                     BROOKHAVEN, MS 39601-3614
LAVERNE WILLIS          Case 19-11984-CSS     Doc 36
                                       LAVETA JONES        Filed 09/10/19   PageLAVETTE
                                                                                 863 ofTHOMAS
                                                                                        1514
3880 PEARSON ST                        511 MCKENZIE DRIVE                       305 CHURCH ST. APT. 1
ARCADIA, LA 71001                      MONTEZUMA, GA 31063                      LAFAYETTE, TN 37083




LAVITA GRANDBERRY                      LAVOI, RANDY AND DEIRDRE                 LAVONDA COX
1004 KNEY STREET                       6946 KEEL RD                             FREDS 2620
MEMPHIS, TN 38134                      SULPHUR, LA 70665                        235 GEORGE WALLACE DRIVE
                                                                                PEARL, MS 39208




LAVONDA PRICE                          LAVONIA LANE                             LAVONNE HOLMES
PO BOX 325                             5404 HWY 78                              5233 DIXON ROAD
SAINT JOSEPH, LA 71366-0325            HEFLIN, AL 36264                         BLACKSHEAR, GA 31516




LAVONNE MCCALIP                        LAW OFFICE OF STEPHEN P. LAMB            LAW OFFICES OF CARMEN V PORRECA
202 SWITZERLAND RD                     PO BOX 1027                              4901 OLDE TOWN PKWY
HOHENWALD, TN 38462                    BEEBE, AR 72012                          STE 303
                                                                                MARIETTA, GA 30068-4354




LAW OFFICES OF CHILL AND CHILL         LAWANA GUILES                            LAWANDA AUTRY
PO DRAWER 2427                         1709 MCGOUGH RD.                         7731 SWEETWATER ROAD
JACKSON, MS 39225-2427                 LUVERNE, AL 36049                        DUNN, NC 28334




LAWANDA BROWN                          LAWANDA LOUIS                            LAWANDA ODOM
412 WOODARD ST                         10710 GREENWELL SPRINGS RD               134 OAKWOOD
DUBLIN, GA 31021                       BATON ROUGE, LA 70814                    JACKSON, MS 39218




LAWARENCE MOORE                        LAWHON, ZEB STANLEY                      LAWREN MCCALL
807 TRINITY DR                         279 CHAPMAN LOOP                         317 WEST KING STREET APT.
WEST HELENA, AR 72390                  PAWLEYS ISLAND, SC 29585                 WESTMINSTER, SC 29693




LAWREN PARKER                          LAWRENCE CAVETT                          LAWRENCE CLARK
472 NATION RD                          506 HOLIDAY                              67 MOCKINGBIRD CT
DEVILLE, LA 71328                      MEMPHIS, TN 38109                        TOCCOA, GA 30577




LAWRENCE CLARK                         LAWRENCE CO JUSTICE COURT                LAWRENCE CO SOLID WASTE SERVICE
743 MOCKINGBIRD COURT                  PO BOX 903                               SERVICE
TOCCOA, GA 30577                       MONTICELLO, MS 39654                     2126 BALER DR
                                                                                LAWRENCEBURG, TN 38464




LAWRENCE CO TRUSTEE                    LAWRENCE COLE                            LAWRENCE COLLINS
240 W GAINES STREET NBU3               1924 ERLANGER                            209 MAPLE AVE
LAWRENCEBURG, TN 38464                 BATON ROUGE, LA 70816                    JASPER, TN 37347
LAWRENCE COUNTY ADVOCATECase   19-11984-CSS    Doc
                                         LAWRENCE   36 Filed 09/10/19
                                                  DIXON                 PageLAWRENCE
                                                                             864 of 1514
                                                                                     HOME FASHIONS
PO BOX 308                               1163 RUSSWOOD                      ARCHIE BASSEL
121 NORTH MILITARY AVE.                  MEMPHIS, TN 38122                  8655 DELMEADE
LAWRENCEBURG, TN 38464                                                      TOWN OF MOUNT-ROYAL, QC H4T 1M1
                                                                            CANADA



LAWRENCE IJEZIE                          LAWRENCE IMAGING SYSTEMS           LAWRENCE JOHNSON
130 CHESTNUT DR                          BOX 413664                         1070 DAN LN
BRANDON, MS 39047                        KANSAS CITY, MO 64141              CRYSTAL SPRINGS, MS 39059-9443




LAWRENCE LOCKHART                        LAWRENCE MILITTI                   LAWRENCE REED
7112 TUDOR LANE                          MILITTI SALES & PROMOTION          308 WEST 10TH AVENU
HORN LAKE, MS 38637                      FKA WING SALE INC                  HAVANA, FL 32333
                                         4454 SOUTH 67TH STREET
                                         OMAHA, NE 68117



LAWRENCE SAIN                            LAWRENCE SCOTT                     LAWRENCE TYLER III
6440 MECKLINBURG DRIVE                   232 WELHAM TRACE                   138 N. 4TH. STREET
BOLIVAR, TN 38008                        BOSSIER CITY, LA 71112             WEST HELENA, AR 72390




LAWRENCE VANBUREN                        LAWRENCE WARE                      LAWRENCE WATKINS
352 EAST BROAD ST.                       1213 WEST NORTH MAIN STREET        6155 VERA LANE
MOUNT VERNON, GA 30445                   LA FAYETTE, GA 30728               OLIVE BRANCH, MS 38654




LAWRENCEBURG FIRE DEPT.                  LAWRENCEBURG POLICE DEPT.          LAWRENCEBURG UTILITY SYSTEMS, TN
233 W. GAINES                            233 NUB W GAINES                   1607 N LOCUST AVE
LAWRENCEBURG, TN 38464-3679              LAWRENCEBURG, TN 38404             LAWRENCEBURG, TN 38464




LAWRENCEBURG UTILITY SYSTEMS, TN         LAWSON ASSOCIATES INC              LAWSON ASSOCIATES INC
PO BOX 649                               ATTN NATL SALES MGR                D/B/A LAWSON SOFTWARE
LAWRENCEBURG, TN 38464                   2021 E HENNEPIN AVE                ATTN THOMAS J HENNIGAN, SALES
                                         MINNEAPOLIS, MN 55413              DIRECTOR
                                                                            1300 GODWARD ST
                                                                            MINNEAPOLIS, MN 55413


LAWSON GROUP                             LAWSON SOFTWARE AMERICAS INC       LAWSON SOFTWARE
                                         380 ST PETER ST                    1050 WINTER ST STE 1600
                                         ST PAUL, MN 55102                  WALTHAM, MA 02451




LAY & CO INC                             LAY & COMPANY INC                  LAYCI CAMPBELL
BOX 1339                                 240 FIRST ST NE                    1735 OAK COURT COVE
CLEVELAND, TN 37311                      LAFAYETTE, GA 30728                HERNANDO, MS 38632




LAYFAYETTE DEVELOPMENT                   LAYFAYETTE DEVELOPMENT             LAYLA LONG
& PLANNING                               220 W. WILLOW STREET               427 EAST 5TH STREET
220 W. WILLOW STREET                     LAFAYETTE, LA 70501                NATCHITOCHES, LA 71457
BLDG. B
LAFAYETTE, LA 70501
LAYTONYA BURKETT        Case 19-11984-CSS
                                       LAYUNA Doc
                                              SMITH36      Filed 09/10/19   PageLAZAHRIA
                                                                                 865 of SHIPPY
                                                                                         1514
224 REVERE CIRCLE                       2805 MARTIN LUTHER KING APT1            1007 BESS STREET
MENDENHALL, MS 39114                    MONROE, LA 71202                        NEWBERRY, SC 29108




LAZERIA COOK                            LAZERIC HAYNES                          LAZERRICK RICHARDSON
616 OAK RIDGE DRIVE                     308 N 5TH ST.                           805 TOPSY RD
BENTON, LA 71006                        HOMER, LA 71040                         GILLIS, LA 70611




LAZIREYA GOODWIN                        LB EASTWOOD MALL LLC                    LBH INC
233 WOW COMP ROAD                       224001 C/O TRIMONT REAL                 308 WEST CENTER ST
BRUNSWICK, GA 31523                     ESTATE ADVISORS LLC/LBHI                MADISONVILLE, KY 42431
                                        PO BOX 54000
                                        ATLANTA, GA 30308



LC INDUSTRIES INC                       LC INDUSTRIES INC                       LC INDUSTRIES INC
ATTN LAURA FAHNER, SALES ACCT MGR       ATTN LAURA FAHNER, SALES ACCT MGR       ATTN WILLIAM DUDLEY, VP SALES
PO BOX 13629                            PO BOX 601174                           4500 EMPEROR BLVD
DURHAM, NC 27703                        CHARLOTTE, NC 28260-1174                DURHAM, NC 27703




LCG SALES INC                           LCG SALES INC                           LCG SALES INC
ATTN DIANE MERIGOLD                     ATTN ED CLAMAGE, VP                     ATTN LAURA GORDON, PRESIDENT
5410 W ROOSEVELT RD, STE 231            5410 W ROOSEVELT RD, STE 231            5410 W ROOSEVELT
CHICAGO, IL 60644                       CHICAGO, IL 60644                       CHICAGO, IL 60644




LCMB INC                                LD LOWER HOLDINGS INC.                  LDF SALES & DIST AB INC.
3510 S CENTRAL AVE 2                    KROLL ONTRACK/KROLL                     10610 E. 26TH CIRCLE N.
LOS ANGELES, CA 90011                   DISCOVERY                               WICHITA, KS 67226
                                        9023 COUMBINE ROAD
                                        EDEN PRAIRIE, MN 55347



LDF SALES & DISTRIBUTING INC            LE BONHEUR FOUNDATION                   LEA AGNEW
10610 E 26TH CIRCLE NORTH               PO BOX 41817                            2354 DREW VALLEY RD. NE
WICHITA, KS 67226                       MEMPHIS, TN 38174-1817                  ATLANTA, GA 30319




LEA ANN TEPPER                          LEA ANTHONY                             LEA BROWNING
5900 HWY 90                             11301 ROAD 355                          985 NORTH LAKE DR
RED BAY, AL 35582                       UNION, MS 39365                         EAST DUBLIN, GA 31027




LEA KLINGENSCHMIDT                      LEA STOUT                               LEABRA WEAKLEY
2585 MURDOCKSVILLE ROAD                 117 MARCUM DRIVE                        102 HICKORY TRACE LANE
WEST END, NC 27376                      HOPE, AR 71801                          FLORENCE, AL 35633




LEADER DRUGSTORE                        LEADERS MEDIA GROUP LLC                 LEAF CAPITAL FUNDING LLC
LOCKBOX 843858                          1177 AVENUE OF THE                      PO BOX 742647
1950 N STEMMONS FWY STE 5010            AMERICAS 5TH FLOOR                      CINCINNATI, OH 45274-2647
DALLAS, TX 75207                        NEW YORK, NY 10036
LEAH BAKER              Case 19-11984-CSS     Doc 36
                                       LEAH BRAHIER         Filed 09/10/19   PageLEAH
                                                                                  866BUTLER
                                                                                      of 1514
261 OLD TOMS CREEK RD                  212 WEST 1ST SOUTH                        W. SHERMAN ST. BROKAW HALL RM
MARION, NC 28752                       PRESCOTT, AR 71857                        OAKLAND CITY, IN 47660




LEAH CARROLL                           LEAH DELAUSSUS                            LEAH DONAHOU
814 VALENTINE LANE                     2004 TAYLOR ROAD                          416 S 2ND ST
LONGVIEW, TX 75604                     STAR CITY, AR 71667-9956                  DARDANELLE, AR 72834




LEAH FULLER                            LEAH K WILLIAMSON                         LEAH MILES
1226 WILDWOD PARK ROAD                 9169 HWY 70                               400 COUNTY ROAD 364
FLORENCE, AL 35630                     BRINKLEY, AR 72021                        HALEYVILLE, AL 35565




LEAH STAMARIS                          LEAH STUBBLEFIELD                         LEAH TOUCHSTONE
10549 COUNTY RD                        62 ROCKY LANE                             5090 ALLEN RD SE
ENTERPRISE, AL 36330                   PARSONS, TN 38363                         MCCALL CREEK, MS 39647




LEAH WHITE                             LEAH WILLIAMS                             LEAH WILLIAMSON
367 SWAMP GUINEA ROAD                  1183 JEWELL STORE RD                      9169 HWY 70
COLBERT, GA 30628                      DRESDEN, TN 38225                         BRINKLEY, AR 72021




LEAH WILSON                            LEAK NOT INC.                             LEAKE CNTY TAX COLLECTOR
390 CR 1331                            PO BOX 6089                               101 COURTSQUARE STE 123
BRIDGEPORT, TX 76426                   3117 WACO STREET                          CARTHAGE, MS 39051
                                       FORT SMITH, AR 72901




LEAKESVILLE MS POLICE                  LEANN HARVEY                              LEANNA EPPS
DEPARTMENT                             207 MASON STREET                          409 DAVIS AVE
301-A LAFAYETTE AVE                    BELMONT, NC 28012                         STERLINGTON, LA 71280
LEAKESVILLE, MS 39451




LEANNA ING                             LEANNA SIMMONS                            LEANNE ANDERSON
713 GRAND AVE                          406 ANDERSON ST.                          15171 MOFFAT RD
BENTON, AR 72015                       BELTON, SC 29627                          WILMER, AL 36587




LEANNE MARTIN                          LEAP YEAR PUBLISHING LLC                  LEAP YEAR PUBLISHING LLC
148 LUMBER ST                          ATTN BEVERLY MARKWITH                     ATTN CHRISTINE FIALHO, ACCOUNTING
CAMDEN, TN 38320                       16 HIGH ST, STE 300                       21 HIGH ST, STE 201
                                       NORTH ANDOVER, MA 01845                   NORTH ANDOVER, MA 01845




LEAP YEAR PUBLISHING LLC               LEAP YEAR PUBLISHING LLC                  LEARIA WARD
ATTN ENNO TJALSMA, PRESIDENT           ATTN JODI BERTRAND-COX                    5288 CANARY DR
16 HIGH ST, STE 300                    21 HIGH ST, STE 201                       JACKSON, MS 39272
NORTH ANDOVER, MA 01845                NORTH ANDOVER, MA 01845
LEARNSOMETHING INC      Case   19-11984-CSS     Doc FARM
                                         LEARY PLANT 36 INC
                                                         Filed 09/10/19   PageLEASIA
                                                                               867 of  1514
                                                                                     MABRY
ATTN RICK FUELLING, EVP/COO              2336 ROCKY HOCK ROAD                 112 SUNGBIRD LANE
2457 CARE DR                             EDENTON, NC 27932                    TUPELO, MS 38801
TALLAHASSEE, FL 32308




LEATHA RORIE                             LEATHA WOOLBRIGHT                    LEBANON FINANCE DIR
3885 MAGGIE DRIVE SE                     16 ELKWOOD LN.                       200 CASTLE HEIGHTS AVE
CONYERS, GA 30012                        GUNTERSVILLE, AL 35976               LEBANON, TN 37087




LEBANON FIRE DEPARTMENT                  LEBANON POLICE DEPT.                 LEBRITTINE ODELL
209 EAST GAY STREET                      406 TENNESSEE BLVD                   7850 DEAKLE RD LOT 23
LEBANON, TN 37130                        LEBANON, TN 37087                    IRVINGTON, AL 36544




LECHARLES BODDIE                         LECHIQ CATERING & DINING             LECOIA WILSON
4543 APPLEVILLE ST                       5788 STAGE ROAD                      200 EASTMAN-PAILK RD.
MEMPHIS, TN 38109                        SUITE 101                            AMBROSE, GA 31512
                                         BARTLETT, TN 38134




LEDARIUS WOODS                           LEDASHA FORD                         LEDFORD RX EXPRESS INC
4979 OLD HWY 61 N                        998 CLEARPOND RD                     ATTN SEAN WERNER
TUNICA, MS 38676                         BAMBERG, SC 29003                    1201 N MAIN ST
                                                                              LAFAYETTE, GA 30728-2150




LEE ANN CAIN                             LEE ANN PARSON                       LEE BRYANT
401 SANCTUARY CV                         205 GREENWOOD ST.                    2081 CR 748
FAIRHOPE, AL 36532                       MT PLEASANT, TN 38474                DUMAS, MS 38862




LEE CO REVENUE COMM.                     LEE CO REVENUE COMM.                 LEE CO REVENUE COMM.
215 S 9TH ST                             PO BOX 2413                          PO BOX 2413
OPELIKA, AL 36801                        OPELIKA, AL 36803                    OPELIKA, AL 36803-2413




LEE CO TAX COLLECTOR                     LEE CO TAX COLLECTOR                 LEE CO. FAMILY COURT
201 W JEFFERSON STM STE B                PO BOX 271                           PO BOX 387
TUPELO, MS 38804                         TUPELO, MS 38802                     BISHOPVILLE, SC 29010




LEE COUNTY COLLECTOR                     LEE COUNTY INSPECTION                LEE COUNTY INSPECTION
15 EAST CHESTNUT STREET                  102 STARKSVILLE AVE NORTH            DEPARTMENT
MARIANNA, AR 72360                       LEESBURG, GA 31763                   102 STARKSVILLE AVE NORTH
                                                                              LEESBURG, GA 31763




LEE COUNTY OBSERVER                      LEE COUNTY OBSERVER                  LEE COUNTY OBSERVER
218 N MAIN ST                            PO BOX 656                           PO BOX 656
BISHOPVILLE, SC 29010                    BENNETTSVILLE, SC 29512              BENNETTSVILLE, SC 29512-0656
LEE COUNTY OCCUPATION Case   19-11984-CSS     DocOCCUPATION
                                       LEE COUNTY 36 Filed 09/10/19   PageLEE
                                                                           868  of 1514
                                                                              COUNTY PROBATE OFFICE
108 LESLIE HWY                         TAX AND REGULARORY FEE DE          PO DRAWER 2266
LEESBURG, GA 31763                     108 LESLIE HWY                     OPELIKA, AL 36803
                                       PO BOX 889
                                       LEESBURG, GA 31763



LEE COUNTY TREASURER                   LEE COUNTY TREASURER               LEE COUNTY UTILITIES AUTHORITY
123 S MAIN ST                          PO BOX 428                         905 US HIGHWAY 19 SOUTH
BISHOPVILLE, SC 29010                  BISHOPVILLE, SC 29010              LEESBURG, GA 31763




LEE DICKIE                             LEE DIXON                          LEE ETTA CALDWELL
UNKNOWN                                4965 DOLOROSO LOOP ROAD            3630 SUNSET DR
LINCOLN, AL 35096                      WOODVILLE, MS 39669                JACKSON, MS 39213-5848




LEE JOHNSON                            LEE JOHNSON                        LEE LOTT
218 CHURCH STREET                      42 COUNTY ROAD 182                 1345 HWY 7 SOUTH
RIPLEY, MS 38663                       BAY SPRINGS, MS 39422              WATER VALLEY, MS 38965




LEE OC TAX COMMISSIONER                LEE OC TAX COMMISSIONER            LEE OSCAR DAVIS
PO BOX 9                               PO BOX 9                           4965 DOLOROSO ROAD
LEESBURG, GA 31763                     LEESBURG, GA 31763-0009            WOODVILLE, MS 39669




LEE ROGERS                             LEE STROMBERG                      LEE VELMA TOWNSEND
3314 HWY.594 LOT 34                    38311 SILVERSTONE AVE              465 BUTANE RD
MONROE, LA 71203                       PRAIRIEVILLE, LA 70769             MORTON, MS 39117




LEE WHITE                              LEEANN PARSON                      LEEJA SMITH
5041 NEELY RD                          205 GREENWOOD                      5503 KENT AVE
MEMPHIS, TN 38109                      MT PLEASANT, TN 38474              SHREVEPORT, LA 71108




LEEMON W GREEN                         LEEOLA POWELL                      LEERIC MCNEIL
4410 SMITHRIDGE COVE                   45 FAWN DAWN DR                    7309 MADELYN COVE
MEMPHIS, TN 38127-2918                 RISING FAWN, GA 30738              HORN LAKE, MS 38637




LEESA SCHLARB                          LEESBURG CITY HALL                 LEESBURG POLICE DEPT.
31 BEAR CREEK DRIVE                    107 N WALNUT AVE                   107 WALNUT AVE N
ROBBINSVILLE, NC 28771                 LEESBURG, GA 31763                 LEESBURG, GA 31763




LEFLORE CO CIVIL COURT                 LEFLORE COUNTY CLERK               LEFLORE COUNTY TAX COLL.
PO BOX 8056                            PO BOX 1953                        306 W MARKET ST
GREENWOOD, MS 38935-8056               GREENWOOD, MS 38935                GREENWOOD, MS 38930
                      Case
LEFLORE COUNTY TAX COLL.     19-11984-CSS     Doc 36
                                       LEG APPARELL LLC Filed 09/10/19   PageLEGACY
                                                                              869 ofINC.
                                                                                      1514
PO BOX 1349                             AMIEE LYNN INC                       56 CHANCELLOR DRIVE
GREENWOOD, MS 38935                     366 FIFTH AVENUE                     ROSELLE, IL 60172-3902
                                        NEW YORK, NY 10001




LEGACY INNOVATIONS INC.                 LEGACY PET                           LEGENCE BANK
DBA LEGACY MAGNETS                      1701 N 13TH ST.                      946 4TH STREET
1001 W EULESS BLVD.                     ROGERS, AR 72756                     ELDORADO, IL 62930
SUITE 112
EULESS, TX 76040



LEGENDS LLC                             LEGILITY                             LEIA BORDELON
1220 LEE RD                             112 WESTWOOD PLACE                   2161 BEACH STREET
ROCHESTER, NY 14606                     SUITE 350                            ARCADIA, LA 71001-6801
                                        BRENTWOOD, TN 37027




LEIA CARTER                             LEICESTER CANTON LLC                 LEIGH ANN BANKS
215 EAST MAPLE ST.                      ATTN WINSTON W PULLIAM, JR           101 COUNTY ROAD 762
LEBANON, TN 37087                       2 WALDEN RIDGE DR, STE 70            BROOKLAND, AR 72417-8695
                                        ASHEVILLE, NC 28803




LEIGH ANNA KENNEDY                      LEIGH BLAYLOCK                       LEIGH BRIDGES
1021 CHICKASAW TRAIL                    103 CARLYLE DRIVE                    415 PARADISE HOGAN RD
COLUMBIA, TN 38401                      MADISON, MS 39110                    LEXINGTON, GA 30648




LEIGH FAZIO                             LEIGH GRIFFIN                        LEIGH HILL
612 MIDWAY AVE. 3                       100 LATITIA                          210 APACHE DR APT 5
PASCAGOULA, MS 39567                    BATESVILLE, MS 38606                 ENTERPRISE, AL 36330




LEIGH HYLAND                            LEIGH PICKENS                        LEIGH SMITH
91 CR 175                               824 HWY 85                           PO BOX 474
RANDOLPH, MS 38864                      HALEYVILLE, AL 35565                 EVERGREEN, AL 36401




LEIGH STOUT                             LEIGHA BROWN                         LEIGHANN PRICE
1360 CR 94                              805 GANN STREET                      207 HALE ST
NEW ALBANY, MS 38652                    IUKA, MS 38852                       MACON, MS 39341




LEIGHANNE HEAD                          LEIGHKIN POLOVINO                    LEILA HARRELL
1511 GRADY RD                           61 CARDINAL LANE APT 9               1016 WHITE BLUFF RD
ROCKMART, GA 30153                      CABOT, AR 72023                      WHITE BLUFF, TN 37187




LEILANI CROSBY                          LEISHA SYKES                         LEISURE ARTS INC
18780 HOUSE LANE                        2250 COLLEGE RD                      5701 RANCH DRIVE
EAGLE ROCK, MO 65641                    SOUTHAVEN, MS 38672                  LITTLE ROCK, AR 72223
LEISURE ARTS INC        Case 19-11984-CSS
                                       LEISUREDoc
                                               ARTS36
                                                    INC Filed     09/10/19   PageLEISURE
                                                                                  870 ofARTS
                                                                                         1514INC
ATTN BOB BEWIGHOUSE, VP MASS MKT       ATTN HECTOR FERNANDEZ                     ATTN RICK BARTON, PRESIDENT & CEO
104 CHAMPS BLVD, STE 100               104 CHAMPS BLVD, STE 100                  104 CHAMPS BLVD, STE 100
MAUMELLE, AR 72113                     MAUMELLE, AR 72113                        MAUMELLE, AR 72113




LEITMAN-PERLMAN-RICH INC                LEJARDINA JONES                          LEKEICHA MORRISON
PO BOX 11086                            4205 ELM ST APT 57                       149 WILDWOOD TR
BIRMINGHAM, AL 35202                    MONROE, LA 71203                         JACKSON, MS 39212




LEKEISHA D. COLE                        LEKEISHA DELOCH                          LEKEISHA MOORE MASON
1039 4TH STREET WEST                    13618 AIRLINE HWY                        SPIRIT OF MORTON
BIRMINGHAM, AL 35204                    GONZALES, LA 70737                       NEWSPAPER
                                                                                 32 WEST SECOND AVENUE
                                                                                 MORTON, MS 39117



LEKENBRIS CHAVERS                       LEKENDRIS CHAVERS                        LEKESHA LITTLE
3486 WINCHESTER PARK,205                4059 TARRY PARK PLACE 1                  114 RAINBOW DRIVE
MEMPHIS, TN 38118                       MEMPHIS, TN 38118                        OCILLA, GA 31774




LEKITHA HILL                            LELA BURNS                               LELA METTLER
2439 8TH ST                             295 SEAWOOD DRIVE                        295 SEAWOOD DRIVE
CLARKSDALE, MS 38614                    OAKLAND, TN 38060-6076                   OAKLAND, TN 38060




LELAND BUILDING LLC                     LELAND FIRE DEPT.                        LELAND HAYES
ATTN DAVID B BLACKBURN, MANAGER         PO BOX 887                               3281 HIGHWAY 438 WEST
2088 OLD TAYLOR RD                      LELAND, MS 38756                         LINDEN, TN 37096
OXFORD, MS 38655




LELAND K HAYES                          LELAND MCDIVITT                          LELAND POLICE DEPT.
PO BOX 316                              PO BOX 173                               320 N BROAD ST
LINDEN, TN 37096                        AMORY, MS 38821                          LELAND, MS 38756




LELAR LYLES                             LELIA DURHAM                             LELIA KING
202 VIOLET ST                           744 OWENS CUTOFF RD.                     1821 SELF CIRCLE APT.D
NEWTON, MS 39345                        DURANT, MS 39063                         JONESBORO, AR 72401




LELON ROGERS                            LEMAN LAPOINT                            LEMMING/LEVAN INC.
P.O. BOX 73                             202 GODIN AVE                            1040 CROWN POINTE PKWY
BOONEVILLE, MS 38829                    DUPO, IL 62239                           STE 1055
                                                                                 ATLANTA, GA 30338




LEMOND LEWIS                            LEMORRIS MALLARD                         LENA BOLAY
600 DAN GILL DRIVE                      400 W EDNA ST                            1912 RAVEN ROCK RD
DUMAS, AR 71639                         ISOLA, MS 38754                          ARARAT, VA 24053
LENA CAHILL               Case 19-11984-CSS     Doc 36
                                         LENA DOWDY            Filed 09/10/19   PageLENA
                                                                                     871EDDY
                                                                                         of 1514
706 KINNEY MILL RD                       2439 SHOALS CREEK RD                       20 PHARRIS RD
MOUNT AIRY, GA 30563                     MONROE, GA 30655                           PHENIX CITY, AL 36869




LENA GILMORE                             LENA JOHNSON                               LENA MCCAIN
102 MILLSAP ST                           202 WILLIAMSON ROAD                        2484 COUNTY RD 27
HAZLEHURST, MS 39083                     RINGGOLD, LA 71068                         WOODLAND, AL 36280




LENA MCKINNEY                            LENA SPRADLING                             LENAN STOVALL
2096 E. MAIN APT. 9G                     1068 MEADOW DR LOT 84                      425 E MAIN STREET
SPARTANBURG, SC 29307                    LAKE CHARLES, LA 70607                     HERBER SPRINGS, AR 72543-3207




LENESHIA MILTON                          LENIE WHITEHEAD                            LENIOR FIRE DEPT
401 W. 9TH ST.                           151 GRANDE VIEW DRIVE                      602 HARPER AVE
LUVERNE, AL 36049                        BILOXI, MS 39531                           LENOIR, NC 28645




LENISHA MCCREA                           LEN-LEE INC                                LEN-LEE INC
35 SQUIRREL LN                           1155 N MAIN ST STE 10                      1155 N MAIN ST STE 10
KINGSTREE, SC 29556                      MANON, NC 28752                            MARION, NC 28752




LEN-LEE INC                              LENORA HORTON                              LENORA LUCIOUS
1155 N MAIN ST, STE 10                   2821 DOTTI LANE                            55 CRICKET LN
MANON, NC 28752                          CHESTER, SC 29706                          STARKVILLE, MS 39759




LENTON COPELAND                          LENZIE LANGLEY                             LEO BERRY
103 WICKERSHAM CT                        199 FRAZIER RD                             2680 DEADRICK
ATHENS, GA 30606                         SAREPTA, LA 71071                          MEMPHIS, TN 38114




LEO MELISSARIS                           LEO RICHE                                  LEO SMITH
C/O PIONEER VILLAGE                      131 HIDDEN PATH                            PO BOX 414
SHOPPING CENTER                          PINEVILLE, LA 71360                        TILLAR, AR 71670-0414
PO BOX 72
MOUNTAIN CITY, TN 37683



LEO WILLIAMS                             LEOLA BROWN                                LEOLA DRUMM
109 LEO WILLIAMS ROAD                    1210 GOFF STREET                           319 OLD SPRINGS RD
HOLLANDALE, MS 38748                     TIFTON, GA 31794                           MAYNARDVILLE, TN 37807




LEOLA KINCHEN                            LEON ALLEN                                 LEON BOURGEOIS III
2201 HIGHWAY 952                         586 CHURCH STREET                          1512 COMPROMISE
JACKSON, LA 70748                        DAWSON, GA 39842                           KENNER, LA 70062
LEON BROWN             Case 19-11984-CSS     Doc 36
                                      LEON CAUDILL JR       Filed 09/10/19   PageLEON
                                                                                  872CAUDILL
                                                                                      of 1514
832 WREN LANE                          1350 MILLER RD.                           1350 MILLER RD
E DUBLIN, GA 31027                     HUNTINGDON, TN 38344                      HUNTINGDON, TN 38344




LEON DOBBS                             LEON ELLIS                                LEON FARMER & COMPANY AB
2424 7TH AVE NORTH                     510 EASON PLACE                           100 RAIL RIDGE ROAD
COLUMBUS, MS 39701                     MONROE, LA 71201                          ATHENS, GA 30607




LEON FAUST                             LEON HARRIS                               LEON JACKSON SMITH III
451 LITTLE OAK ST                      105 PARKFIELD PLACE                       305 HILLANDALE DRIVE
ATHENS, GA 30601                       MADISON, MS 39110                         RALEIGH, NC 27609




LEON JOHNSON                           LEON PATTERSON                            LEON SAMUEL
143 LIBERTY STREET                     PO BOX 97                                 717 EL DORADO AVE
EASTMAN, GA 31023                      CUTHBERT, GA 39840                        EL DORADO, AR 71730




LEON THIRDGILL                         LEON VAUGHN                               LEONA BREAUX
2134 BARRETT STREET                    1444 OBRIG AVE                            42140 SHADOW CREEK DR
SPRINGHILL, LA 71075                   GUNTERSVILLE, AL 35976                    GONZALES, LA 70737




LEONA GRAY                             LEONA LOPEZ                               LEONARD BRAKEFIELD
PO BOX 96                              252 CO. RD 106                            2839 SUMMERHURST
METCALFE, MS 38760                     COLUMBIA, AL 36319                        MEMPHIS, TN 38118




LEONARD COTTON                         LEONARD DAVIS II                          LEONARD DO NOT USE - SMALL
1607 4TH AVE SOUTH                     450 YOUNGBLOOD ROAD                       4531 N QUAIL COVE
COLUMBUS, MS 39701                     LOT 10                                    MEMPHIS, TN 38141
                                       SYLVESTER, GA 31791




LEONARD GRANTON                        LEONARD GRAY                              LEONARD OKYN
1216 E JOHN ST                         9014 MCCAIN RD APT. B                     LAWRENCE JAMES ASSOCIATES
GREENVILLE, MS 38703-6515              JACKSONVILLE, AR 72076                    7800 N. UNIVERSITY DRIVE
                                                                                 SUITE 303
                                                                                 TAMARAC, FL 33321



LEONARD PARTON                         LEONARD PARTON                            LEONARD SMALL
5871 MCMINVILLE HIGHWAY                5871 MCMINVILLE HWY                       4531 N QUAIL COVE
WOODBURY, TN 37190                     WOODBURY, TN 37190                        MEMPHIS, TN 38141




LEONARD SNEED                          LEONARD SOUTH                             LEONARD WELLS
UNKNOWN                                202 EISENHOWER DR                         16718 SANDY WOOD LANE
MENA, AR 71853                         MONROE, LA 71203                          MOSS POINT, MS 39562
LEONARDO MARTIN          Case 19-11984-CSS
                                        LEONEL Doc 36 Filed 09/10/19
                                               ESCOBEDO                PageLEONEL
                                                                            873 of  1514
                                                                                  PEREZ
2530 HERNANDO RD                        40 CR 286                          7315 STONINGTON DRIVE
MEMPHIS, TN 38106                       OXFORD, MS 38655                   MEMPHIS, TN 38125




LEOSHA TOBIAS                           LEOTHA PATTERSON JR                LEPAGES 2000 INC
80 BANKS WEIR RD.                       BO PATTERSON                       12900 S HURON DR
BLACKSTOCK, SC 29014                    631 E MADISON                      ROMULUS, MI 48174
                                        DURANT, MS 39063




LEQUENDA FORD                           LEQUESHA BRYANT                    LEQUESHA WEARING
703 DELISLE                             210 DALTON RD                      706 N MAGNOLIA AVE LOT B
PORTAGEVILLE, MO 63873                  LEXINGTON, MS 39095                ANDREWS, SC 29510




LERNELIA GAMBLE                         LEROY BENJAMIN                     LEROY GILLAND
521 E PARKER                            1313 BREEZY COURT                  160 ROARING SPRINGS RD.
NASHVILLE, AR 71852                     CONYERS, GA 30013                  CADIZ, KY 42211




LEROY HAMILTON                          LEROY HENRY                        LEROY TURNER
100 BEECH STREET                        1648 ROBINSON RD                   210 QUAIL TRAIL
HOMER, LA 71040                         JACKSON, MS 39209                  GREENWOOD, MS 38930




LERRELL SALTER                          LES PAULK                          LESA CARROLL
24 EVERGREEN STREET                     506 CLARK HOWELL ROAD              1617 BEAR WALLOW RD.
DUMAS, AR 71639                         OCILLA, GA 31774                   BURNSVILLE, NC 28714




LESA CATHEY                             LESA COX                           LESE WILBOURN
1825 JONES BORO RD                      3740 HWY. 69 SOUTH                 1124 FLOYD
ARCADIA, LA 71001                       PARIS, TN 38242                    KENNETT, MO 63857




LESEAN MOORE                            LESHA YOUNG                        LESHON CHEELY
1218 INMAN COVE                         339 BELFAST AVE                    310 BROAD STREET
MEMPHIS, TN 38111                       LEWISBURG, TN 37091                EAST DUBLIN, GA 31027




LESHONDRA MCCOY                         LESIA ELLIS                        LESIA MAYE
1803 KIM ST                             1385 WEST MARKET ST                119 CATO ST
JONESBORO, AR 72401                     BOLIVAR, TN 38008                  HAZLEHURST, MS 39083




LESLEE LAMB                             LESLEY BRIDGES                     LESLEY BUTLER
113 S. ADAMS STREET                     13400 MAIL ROUTE ROAD              8156 CRESTVIEW RD.
CALHOUN CITY, MS 38916-7277             LITTLE ROCK, AR 72206              HERNANDO, MS 38632
LESLEY CARTER II         Case 19-11984-CSS     Doc 36
                                        LESLEY CRUME        Filed 09/10/19   PageLESLEY
                                                                                  874 of  1514
                                                                                        LAWSON
809 SOUTH 5TH ST                        1626 DUKE ST                             970 PEACEFUL VALLY RD
AUGUSTA, AR 72006                       MEMPHIS, TN 38108                        EASTABOGA, AL 36260




LESLEY YEAGER                           LESLI AKERS                              LESLI CORTES
4760 CARR LANE                          350 TRENTON HWY                          243 CO RD 49
WILMER, AL 36587                        MILAN, TN 38358                          SECTION, AL 35771




LESLIE BLANTON                          LESLIE BRANHAM                           LESLIE CHAUNCEY
440 PROSSER LANE                        217 OAK GROVE RD.                        330 CHAUNCEY RD
JOHNSONVILLE, SC 29555                  MILAN, TN 38358                          HOMERVILLE, GA 31634




LESLIE COGGINS                          LESLIE DAVIS                             LESLIE DEES
40676 OLD HIGHWAY 45                    3512 PEANUT LANE                         19183 HWY 10
HAMILTON, MS 39746                      MOSS POINT, MS 39562                     KENTWOOD, LA 70444




LESLIE DIALS                            LESLIE DOUBLEDAY                         LESLIE DUNCAN
9215 HIGHWAY 155                        603 MULBERRY ST                          26 FORKWOOD CIRCLE
MONTEVALLO, AL 35115                    VAIDEN, MS 39176                         DALLAS, GA 30141




LESLIE FATHEREE                         LESLIE GARZA                             LESLIE GOHAGAN
200 LARRY HENRY ROAD                    4308 DORTCH                              304 OVERHILL DR
WEST MONROE, LA 71292                   LONGVIEW, TX 75605                       OPP, AL 36467




LESLIE GREEN                            LESLIE GUIDRY                            LESLIE HANKINS
120 JACKSON RD                          10025 HWY 101                            301 BUTTON AVE
WARD, AR 72176                          IOWA, LA 70647                           FLORENCE, AL 35630




LESLIE HOPPER                           LESLIE HOWELL                            LESLIE LINGNER
151 BATESVILLE DRIVE                    572 WALLACE RD                           1224 CHAPMANSBORO ROAD
BATESVILLE, MS 38606                    EASTABOGA, AL 36260                      CHAPMANSBORO, TN 37035




LESLIE MEEK                             LESLIE PORTER                            LESLIE RICHARD
940 MAY STREET                          227 N. JOHNSON ST                        206 BELLEMONT DR
CLARKSDALE, MS 38614                    ALAMO, TN 38001                          LAFAYETTE, LA 70507




LESLIE SMITH                            LESLIE SPENCER                           LESLIE WOLF
1513 BROBRIDGE RD                       10400 HWY 100                            818 1/2 SOUTH EDWARDS
JACKSON, MS 39211                       LYERLY, GA 30730                         CLARKSDALE, MS 38614
LESLIE YARBROUGH          Case 19-11984-CSS
                                         LESSIE JDoc  36
                                                 MILLER      Filed 09/10/19   PageLESTER
                                                                                   875 of  1514 &
                                                                                         D CARTER
1660 PLEASANT HILL RD                     7617 HIGHWAY 80                         LAURIE F CARTER JT TEN
NESBIT, MS 38651                          LAWRENCE, MS 39336-6057                 9049 MITCHAM ST
                                                                                  SHREVEPORT, LA 71106-7983




LESTER D CARTER                           LESTER DICKEN                           LESTER F. SMITH
9049 MITCHAM ST                           205 CLEARVIEW DR                        721 AVIGNON DRIVE
SHREVEPORT, LA 71106-7983                 SENATOBIA, MS 38668-1512                BLDG. 10 STE. D
                                                                                  RIDGELAND, MS 39157-5165




LESTER STANTON                            LESTER WOLF                             LESTRIC CARTER
161 S. WALNUT BEND RD                     818 1/2 SOUTH EDWARDS                   1141 8TH PL
CORDOVA, TN 38018                         CLARKSDALE, MS 38614                    PLEASANT GROVE, AL 35127




LETASHA WILLIAMS                          LETCO MEDICAL LLC                       LETHA CANTEEN
1060 JOLIFF STREET                        1316 COMMERCE DR NW                     32 CHAIR ROAD
GRENADA, MS 38901                         DECATUR, AL 35601-0001                  HEMINGWAY, SC 29526




LETHA LEE                                 LETHA LOWE                              LETICIA KIRK
5880 CAMPBELLSVILLE RD                    506 CHRISTIAN UNION RD                  3223 JONES ROAD N.W.
PULASKI, TN 38478                         SUMRALL, MS 39482                       RICEBORO, GA 31323




LETICIA PETERSON                          LETITIA RISHER                          LETRICE BROWN
202 THIGPEN DR APT 1112                   1346 COUNTY RD 14                       1465 OLD LOVETT ROAD
TYLER, TX 75703                           HEIDELBERG, MS 39439                    EAST DUBLIN, GA 31027




LETRICE BROWN                             LETTIA MITCHELL                         LEVENTURE HARRIS
417 OAK GROVE DRIVE 7                     2887 BARTOW GIBSON HWY                  303 COLLIER ST
MCGEHEE, AR 71654                         DONALSONVILLE, GA 39845                 CARTHAGE, MS 39051




LEVERN BUCHANAN                           LEVI & CLARK HOLDING LLC                LEVI AND CLARK HOLDINGS LLC
636 NORTH AVE APT 9H                      996 NORTH HALSTEAD RD                   ATTN PAUL CLARK, MEMBER
JONESBORO, GA 30236                       OCEAN SPRINGS, MS 39564                 1910 WEAVES ST
                                                                                  PASCAGOULA, MS 39567




LEVI CUMMINGS                             LEVI FRY                                LEVI HORTON
600 MAES LANE                             5740 TATTNALL ST                        17230 LOBO LANE
EAST DUBLIN, GA 31027                     HAGAN, GA 30429                         LITTLE ROCK, AR 72206




LEVI INGRAM                               LEVI JAMES                              LEVI LEDBETTER
591 N FORREST AVE                         190 HENNON DRIVE APT C                  2701 HWY 174 SOUTH
CAMDEN, TN 38320                          ROME, GA 30165                          HOPE, AR 71801
LEVI WHITAKER            Case 19-11984-CSS     DocTEXTILE
                                        LEVINSOHN   36 INCFiled 09/10/19   PageLEVINSOHN
                                                                                876 of 1514
                                                                                         TEXTILE INC
219 VALLEY STREET                        ATTN ADAM LEVINSOHN, PRESIDENT         ATTN SUSAN FLECK
ANDREWS, NC 28901                        230 FIFTH AVE, STE 1510                230 FIFTH AVE, STE 1510
                                         NEW YORK, NY 10001                     NEW YORK, NY 10001




LEVINSOHN TEXTILE INC                    LEVON SMITH                            LEVONE SMITH
ATTN VIRGINIA RODRIGUEZ, ACCOUNTING      906 EAST CARTER ST                     6840 CLUB RIDGE CIR APT. 181
230 FIFTH AVE, STE 1510                  BAINBRIDGE, GA 39817                   MEMPHIS, TN 38115
NEW YORK, NY 10001




LEVY ASSOCIATES                          LEWIE P HENRY ESTATE                   LEWINSPORT PLAZA INC
C/O DOYLE W ROGERS CO                    PO BOX 236                             8525 US 60 W
PO DRAWER A                              TEXARKANA, TX 75504                    LEWISPORT, KY 42351
BATESVILLE, AR 72503




LEWIS BEAR CO, THE                       LEWIS BOSTICK                          LEWIS MARTIN
ATTN LEWIS BEAR JR, PRESIDENT            509 N STREET                           4551 CHERING CROSS RD
6120 ENTERPRISE DR                       EUTAW, AL 35462                        MEMPHIS, TN 38116
PENSACOLA, FL 32505




LEWIS MCCLAM                             LEWIS N JONES                          LEWIS OWENS
1478 SUMTER HWY                          PO BOX 56247                           38 CATCHING RD
KINGSTREE, SC 29556                      ATLANTA, GA 30343                      DELTA CITY, MS 39061




LEWIS STALLWORTH                         LEWIS THOMASON KING                    LEWIS TOWNSEND
8750 UNIVERSITY RD G2                    KRIEG & WALDROP P.C                    74 SAUM DR
BAYOU LA BATRE, AL 36509                 PO BOX 2425                            COLUMBUS, MS 39702
                                         KNOXVILLE, TN 37901




LEWIS TOWNSEND                           LEWIS, LISA                            LEWISBURG CITY COURT
C O FRED S 201 G. ALABAMA                306 FREDRICK ST                        PO BOX 679
COLUMBUS, MS 39702                       SARDIS, MS 38666                       COLUMBIA, TN 38402




LEWISBURG PRINTING CO.                   LEWISPORT PLAZA                        LEXCIE WILSON
170 WOODSIDE AVEUNE                      C/O SUBWAY                             3117 ZACHRY AVENUE
PO BOX 2608                              PO BOX 408                             RUSON, LA 71270
LEWISBURG, TN 37091                      LEWISPORT, KY 42351




LEXI ORDWAY                              LEXIE HAMBY                            LEXINGTON CENTER LLC
945 CLEVELAND STREET APT E13             2040 SOUTH ROAD
PULASKI, TN 38478                        CADIZ, KY 42211




LEXINGTON CO. TREASURERS OFFICE          LEXINGTON CO. TREASURERS               LEXINGTON CO. TREASURERS
OFFICE                                   212 S LAKE DR, STE 101                 PO BOX 3000
PO BOX 3000                              LEXINGTON, SC 29072                    LEXINGTON, SC 29071
LEXINGTON, SC 29071-3000
LEXINGTON COCA-COLA      Case 19-11984-CSS     Doc
                                        LEXINGTON   36 SHERIFF
                                                  COUNTY Filed 09/10/19       PageLEXINGTON
                                                                                   877 of 1514
                                                                                            COUNTY
ATTN KEN WILLIAMS, VP                    521 GIBSON ROAD                          212 S LAKE DR, STE 601
370 BUD CROCKETT                         LEXINGTON, SC 29072                      LEXINGTON, SC 29072
LEXINGTON, TN 38351




LEXINGTON COUNTY                         LEXINGTON COUNTY                         LEXINGTON ELECTRIC SYSTEM
CHRONICLE                                PO BOX 9                                 92 SOUTH MAIN STREET
PO BOX 9                                 LEXINGTON, SC 29071                      P.O. BOX 219
LEXINGTON, SC 29071-0009                                                          LEXINGTON, TN 38351




LEXINGTON ELECTRIC SYSTEM                LEXINGTON FIRE DEPARTMENT                LEXINGTON NC
PO BOX 219                               207 TCHULA RD                            C/O KAHN DEVELOPMENT CO
LEXINGTON, TN 38351                      LEXINGTON, MS 39095                      ATTN PROPERTY MGMT
                                                                                  101 FLINTLAKE RD
                                                                                  COLUMBIA, SC 29223



LEXINGTON POLICE DEPT.                   LEXINGTON UTILITIES, TN                  LEXIS NEXIS RISK SOLUTION
207 TCHULA RD                            54 MONROE AVE                            PO BOX 7247-7780
LEXINGTON, MS 39095                      LEXINGTON, TN 38351-2198                 PHILADELPHIA, PA 19170-7780




LEXMARK GLOBAL SERVICES                  LEXMARK INTERNTIONAL INC                 LEXY STALLINS
ATTN VP & GENERAL MGR                    PO BOX 402285                            8753 STATE ROUT 902E
740 W NEW CIRCLE RD                      ATLANTA, GA 30384                        FREDONIA, KY 42411
LEXINGTON, KY 40550




LEYTEDRA BAILEY                          LIAISON TECHNOLOGIES INC                 LIAISON TECHNOLOGIES INC
50 HARTWOOD ST APT H57                   ATTN ROB CONSOLI, VP SALES               F/K/A NUBRIDGES INC
DURANT, MS 39063                         3157 ROYAL DR, STE 200                   ATTN LARRY MIELDEZIS, CRO
                                         ALPHARETTA, GA 30022                     3157 ROYAL DR, STE 200
                                                                                  ALPHARETTA, GA 30022



LIAISON TECHNOLOGIES INC                 LIANS CAFE                               LIBBEY GLASS INC
FORMERLY NUBRIDGES                       4300 N GETWELL RD                        ATTN BETH BARONCINI
DEPT AT 952956                           MEMPHIS, TN 38118                        PO BOX 60673
ATLANTA, GA 31192-2956                                                            CHICAGO, IL 60673




LIBBEY GLASS INC                         LIBBEY GLASS INC                         LIBERTY CO TAX COMM.
ATTN JANET METZGER                       ATTN SERENA C WILLIAMS, NATL SALES MGR   100 MAIN STREET
PO BOX 10060                             300 MADISON AVE                          HINESVILLE, GA 31313
TOLEDO, OH 43699-0060                    TOLEDO, OH 43604




LIBERTY FIRE DEPARTMENT                  LIBERTY GOLD FRUIT CO.INC                LIBERTY INS UNDERWRITERS INC.
206 W FRONT ST                           500 ECCLES AVENUE                        175 BERKELEY ST
LIBERTY, SC 29657                        SSF, CA 94080                            BOSTON, MA 02116




LIBERTY LIFE ASSURANCE COMPANY OF        LIBERTY LIFE ASSURANCE COMPANY OF        LIBERTY ORCHARDS CO INC
BOSTON                                   BOSTON                                   ATTN GREG TAYLOR, PRESIDENT
GROUP BENEFITS DISABILITY CLAIMS         GROUP DISABILITY CLAIMS                  117 MISSION AVE
ATTN KRISTIE LAROCCA                     ATTN STEPHEN P MCCARTHY, MGR SPECIAL     PO BOX C
PO BOX 7313                              INV                                      CASHMERE, WA 98815
LONDON, KY 40742-7313                    PO BOX 1525
                                         DOVER, NH 03821-1525
                      Case
LIBERTY POLICE DEPARTMENT    19-11984-CSS
                                       LIBERTYDoc 36 INCFiled 09/10/19
                                              SYSTEMS                      PageLIBERTY
                                                                                 878 ofUTILITIES
                                                                                        1514 ARKANSAS
206 W. FRONT ST.                        1775 BUERKLE ROAD                      1100 STATE ST
LIBERTY, SC 29657                       ST PAUL, MN 55110                      PINE BLUFF, AR 71601




LIBERTY UTILITIES ARKANSAS              LIBERTY UTILITIES GEORGIA              LIBERTY UTILITIES MIDSTATES
PO BOX 6070                             75 REMITTANCE DR STE 1918              75 REMITTANCE DR STE 1741
PINE BLUFF, AR 71611                    CHICAGO, IL 60675-1918                 CHICAGO, IL 60675-1741




LIBERTY-CHESNEE-FINGERVILLE,SC          LIBERTY-CHESNEE-FINGERVILLE,SC         LICENSE 2 PLAY TOYS LLC
1485 HIGHWAY 11 WEST                    PO BOX 400                             ATTN JAYSON ESTEROW, PRESIDENT
P.O. BOX 400                            CHESNEE, SC 29323                      5216 WALNUT GROVE AVE
CHESNEE, SC 29323                                                              SAN GABRIEL, CA 91776




LICENSE 2 PLAY TOYS LLC                 LICENSE 2 PLAY TOYS LLC                LICENSE 2 PLAY TOYS LLC
ATTN JAYSON ESTEROW, PRESIDENT          ATTN JAYSON ESTEROW, PRESIDENT         ATTN JAYSON ESTEROW, PRESIDENT
99 PARK AVE, 21ST FL                    PO BOX 485                             PO BOX 485
NEW YORK, NY 10016                      SOYSSET, NY 10573                      SYOSSET, NY 11791-0485




LICENSE 2 PLAY TOYS LLC                 LICENSE 2 PLAY TOYS LLC                LICENSE 2 PLAY TOYS LLC
ATTN KATE MCCARRON                      ATTN TAMMY GARRISON, LOGISTICS         PO BOX 485
PO BOX 485                              PO BOX 485                             SYOSSET, NY 11791-0485
SOYSSET, NY 11791-0485                  SOYSSET, NY 11791-0485




LICENSE COMMISSIONER                    LICENSE COMMISSIONER                   LICENSING VENTURES INC.
COUNTY COURTHOUSE ANNEX                 PO BOX 1059                            MITCHELL SUPORITZ
102 S COURT ST, 1ST FL                  FLORENCE, AL 35631                     1875 SW 4TH AVE.SUITE C-4
FLORENCE, AL 35630                                                             DELRAY BEACH, FL 33444




LICKEN IND & TRADING CO LIMITED         LIDDELL CORPORATION                    LIEBERT GLOBAL SERVICES
ATTN MR JOEY DUN, PRESIDENT             ATTN ROBIN WOODCOCK                    610 EXECUTIVE CAMPUS DR
ROOM 811, TOWER A, HUNGHOM COMML        4600 WITMER INDUSTRIAL ESTATES 5       WESTERVILLE, OH 43082
CTR                                     NIAGARA FALLS, NY 14305
39 MA TAU WAI RD
HUNGHOM, HONG KONG HONG KONG


LIEBERT GLOBAL SERVICES                 LIFE & GEAR INC                        LIFE & STYLE FASHIONS IN
PO BOX 70474                            2002 JIMMY DURANTE BLVD                CALVIN KAKAR
CHICAGO, IL 60673                       SUITE 120                              1400 BROADWAY SUITE 711
                                        DEL MAR, CA 92014                      NEW YORK, NY 10018




LIFE INSURANCE COMPANY                  LIFECLINIC INTERNATIONAL INC           LIFEGUARD PRESS INC
OF NORTH AMERICA                        ATTN PRESIDENT                         134 BEECH BEND ROAD
1601 CHESTNUT STREET                    4032 BLACKBURN LN                      BOWLING GREEN, KY 42101
TWO LIBERTY                             BURTONSVILLE, MD 20866
PHILADELPHIA, PA 19192



LIFEMAX LLC                             LIFESTYLES US OPCO INC.                LIFEWORKS TECHNOLOGY
DON CHAMPLE                             SXWELL USA LLC                         GROUP LLC
2242 PINNACLE PARKWAY ST2               111 WOOD AVE. S. STE 210               530 7TH AVENUE 21ST FL.
TWINSBURG, OH 44087                     ISELIN, NJ 08830                       NEW YORK, NY 10018
LIFOAM INDUSTRIES LLC Case 19-11984-CSS      Doc 36 LLC
                                     LIFOAM INDUSTRIES   Filed 09/10/19   PageLIGHT
                                                                                879BULB
                                                                                    of 1514
                                                                                        DEPOT 1 LLC
ATTN MICHELLE SCHWECHLER, REG SALES  ATTN MOIRA MENNINGA, VP SALES            AKA MEMPHIS LAMP
MGR                                  14611 W COMMERCE RD                      PO BOX 410
235 SCHILLING CIRCLE, STE 111        DALEVILLE, IN 47334                      AURORA, MO 65605-0410
HUNT VALLEY, MD 21031



LIGHTHOUSE TEMPLE OF                   LIGHTING BY RENEE                      LIKITA SANDERS
DELIVERANCE                            JACK SMITH                             5709 MYERS RD
1132 PATTERSON AVE.                    PO BOX 1148                            MEMPHIS, TN 38115
EARLE, AR 72331                        WEST MEMPHIS, AR 72303




LIL DRUG STORE PRODUCTS                LILA BROWN                             LILIA LAUREN
TOM BRICE                              107 VIOLET ST                          1644 HORSESHOE BEND TRAIL
1201 CONTINENTAL PLACE NE              BATESVILLE, AR 72501                   COLLIERVILLE, TN 38017
CEDAR RAPIDS, IA 52403




LILIA MARTINEZ                         LILLIAN BOGAN                          LILLIAN BROWN
1999 SOUTH STATE RD 57, LOT 13         119 MONTGOMERY ST                      601 LUCAS ST
WASHINGTON, IN 47501                   ROEBUCK, SC 29376                      KOSCIUSKO, MS 39090




LILLIAN BUFFALOE                       LILLIAN CLEMENT                        LILLIAN D SINGLEY
430 JERNIGAN DR APT D3                 132 GRANT 83                           204 WIGGINS
SOMERVILLE, TN 38068-6364              SHERIDAN, AR 72150                     COLUMBUS, MS 39429




LILLIAN DAY                            LILLIAN FACIONE                        LILLIAN HERRING
302 AHEPA LANE                         3095 PUMPING STATION ROAD              447 EMINENCE ROW
MOBILE, AL 36609                       GREENSBURG, LA 70441                   JACKSON, MS 39213




LILLIAN JOHNSON                        LILLIAN JOHNSON                        LILLIAN NORWOOD
1776 BENNINGS ST                       305 EAST MAIN STREET                   6475 BEVIN DRIVE NORTH
MEMPHIS, TN 38106                      CHARLESTON, MS 38921                   MACON, GA 31216




LILLIAN SUE MARCHETTA                  LILLIAN TORRES                         LILLIAN TURNER
126 DONALD PENTON RD                   707 7TH STREET SE                      PO BOX 731
NICHOLSON, MS 39463                    REDBAY, AL 35582                       RED BAY, AL 35582




LILLIE COLEMAN                         LILLIE HAMPTON                         LILLIE HAMPTON
210 MARTIN LUTHER KING DR              116 KANSAS STREET                      PO BOX 1994
DURANT, MS 39063                       HAMMOND, LA 70401                      HAMMOND, LA 70404




LILLIE HUNT                            LILLIE HURT                            LILLIE KIRKLEN
5298 CEDAR BLUFF                       1811 EAST 7TH STREET                   F46 TELFAIR APARTMENTS
MEMPHIS, TN 38127                      HOPKINSVILLE, KY 42240                 TCHULA, MS 39169
LILLIE LEE               Case 19-11984-CSS       Doc 36
                                        LILLIE LEE           Filed 09/10/19   PageLILLIE
                                                                                    880MEADOR
                                                                                         of 1514
261 PLUM ROAD                            449 OLIN SMITH RD                        PO BOX 718
SYLVANIA, GA 30467                       DONALDS, SC 29638                        FOREST, MS 39074-0718




LILLIE THOMAS                            LILLIE WILBANKS                          LILLY DONALD
117 WELLSDRIVE                           2966 BRONCO ROAD                         100 ROBIN DR.
HAMMOND, LA 70403                        LA FAYETTE, GA 30728                     SILAS, AL 36919




LILLY GRUBBS                             LILLY MAY TURNER                         LILTORYA WALKER
1235 GARYS LANE                          312 WILLIAMS AVE                         3622 REYNOSA DRIVE
NEWBERRY, SC 29108                       HANCEVILLE, AL 35077                     GULFPORT, MS 39564




LILY BROWN                               LILY BURNS                               LILY HORTON
500 GEORGE WEST RD                       13000 WIRE RD                            10115 HWY 270
MIDDLETON, TN 38052                      VANCLEAVE, MS 39565                      MALVERN, AR 72104




LILY MERCIER                             LIMAGE HOME PRODUCTS INC                 LIMAGE HOME PRODUCTS INC
113 TALL OAKS DRIVE                      ATTN IAN MENDEZ, PRESIDENT               ATTN SHUHONG WU, ACCOUNTING CLERK
SENATOBIA, MS 38668-6381                 1175 PLACE DU FRERE ANDRE                1175 PLACE DU FRERE ANDRE
                                         MONTREAL, QC H3B 3X9                     MONTREAL, QC H3B 3X9
                                         CANADA                                   CANADA



LIMAGE HOME PRODUCTS                     LINCO PLANT ID CO. INC.                  LINCOLN COUNTY COLLECTOR
ATTN IAN MENDEZ, PRESIDENT               6172 E. SHELBY DRIVE                     300 S. DRES ST. RM 102
1175 PLACE DU FRERE ANDRE                MEMPHIS, TN 38141                        STAR CITY, AR 71667
MONTREAL, QC H3B 3C6
CANADA



LINCOLN COUNTY JUSTICE                   LINCOLN IMPORTS LTD INC                  LINCOLN INTERNATIONAL
PO BOX 767                               378 E ORANGETHORPE AVE                   DAN YOUSHAEI
BROOKHAVEN, MS 39601                     PLACENTIA, CA 92870                      3100 E. 44TH ST.
                                                                                  VERNON, CA 90058




LINCOLN MCIVER                           LINCOLN PARISH COLLECTOR                 LINCOLN PARISH COLLECTOR
355 GRINDSTAFF ROAD                      307 N HOMER ST                           PO BOX 2070
BUTLER, TN 37640                         RUSTON, LA 71270                         RUSTON, LA 71273




LINCOLN PARISH COLLECTOR                 LINCOLN TRAIL DISTRICT                   LINCOLN TRAIL DISTRICT
PO BOX 2070                              108 NEW GLENDALE RD                      HEALTH DEPARTMENT
RUSTON, LA 71273-2070                    ELIZABETHTOWN, KY 42702-2609             PO BOX 2609
                                                                                  ELIZABETHTOWN, KY 42702-2609




LINCOLN TRAIL DISTRICT                   LINCOLNTON SHOPP. CTR CO.                LIN-CON MARKETING INC
PO BOX 2609                              FRANK BEDA                               LCM DIRECT
ELIZABETHTOWN, KY 42702                  955 CONEY ISLAND AVENUE                  1617 OLD YORK ROAD
                                         BROOKLYN, NY 11230-1401                  ABINGTON, PA 19001
LINDA ABBOTT            Case 19-11984-CSS     Doc 36
                                       LINDA ALLEN          Filed 09/10/19   PageLINDA
                                                                                   881ALLEN
                                                                                       of 1514
23 WINDWOOD COVE                       187 EAST COUNTY LINE RD                   582 WATSON RD
WARD, AR 72176-7722                    MILAN, GA 31060                           BYHALIA, MS 38611




LINDA ALMAND                           LINDA ANDREW                              LINDA ARNOLD
1291 PARKS HILL RD                     1206 BURKE RD                             225 WEST ONYX STREET
BUCKHEAD, GA 30625                     SHELBY, NC 28152                          STEPHENS, AR 71764




LINDA ARNOLD                           LINDA B GORE TRUSTEE                      LINDA BENNETT
519 EAST JACKSON STREET                PO BOX 205                                689 BUTTRUM RD
GOULD, AR 71643                        GADSDEN, AL 35902                         ADAIRSVILLE, GA 30103




LINDA BESHEA                           LINDA BETTIS                              LINDA BIDDLE
1112 OLD SARPETA CHURCH                PO BOX 1490                               135 ELDER BOX 7
SAREPTA, LA 71071                      MALVERN, AR 72104-1471                    MARKED TREE, AR 72365




LINDA BOGGS                            LINDA BOND                                LINDA BOWMAN
1418 TAYLOR RD LOT 9                   1326 MACEDONIA CHURCH RD                  ROUTE 2 BOX 760
FLORENCE, SC 29506                     DANIELSVILLE, GA 30633                    HAWKINSVILLE, GA 31036




LINDA BRADLEY                          LINDA BREEDEN                             LINDA BREEDEN
504 KNIGHT AVE                         107 COOK DR.                              107 COOK DRYER RD
ROANOKE, AL 36274                      RAY CITY, GA 31645                        RAY CITY, GA 31645




LINDA BROOKS                           LINDA BROWN                               LINDA BUNTON
P O BOX 573                            1717 TELFAIR ST APT G2                    BOX 38
SYLVESTER, GA 31791                    DUBLIN, GA 31021                          RINCON, GA 31326




LINDA BURKE                            LINDA C MCDONALD                          LINDA CAMPBELL
924 FIRST ST                           7402 BENJI ROAD                           809 S. MOORE STREET
HELENA, AR 72342-2506                  FLORENCE, AL 35634                        MORRILTON, AR 72110




LINDA CANANT                           LINDA CAVIN                               LINDA CHATMAN
19677 TERVIN MILL RD                   373 FORD CREEK RD                         660 BOYKIN ROAD
ANDALUSIA, AL 36421                    WOODVILLE, MS 39669                       SALTERS, SC 29590




LINDA CHRISTOPHER                      LINDA CHRISTOPHER                         LINDA CLARK
6424 KERRVILLE RD                      6424 KERRVILLE ROAD                       513 MAPLEWOOD DR
MILLINGTON, TN 38053                   MILLINGTON, TN 38053                      BOSSIER CITY, LA 71111
LINDA CLAY             Case 19-11984-CSS     Doc 36
                                      LINDA CLIFTON         Filed 09/10/19   PageLINDA
                                                                                   882COALE
                                                                                       of 1514
500 W FRONT ST                        596 PINE SPRINGS ROAD                      7530 WRENWOOD
HAWKINS, TX 75765                     SULLIGET, AL 35586                         SOUTHAVEN, MS 38671




LINDA COBB                            LINDA COLBURN                              LINDA COLQUITT
105 E 4TH                             PO BOX 82                                  55 HENRY SMITH RD
EMMET, AR 71857                       ELDRIDGE, AL 35554                         TYLERTOWN, MS 39667




LINDA CONATSER                        LINDA COOPER                               LINDA CRAWLEY
1550 ALLARDT TINCH ROAD               2124 S HWY 65                              14898 HWY 125
JAMESTOWN, TN 38556                   EUDORA, AR 71640                           JACK, AL 36346




LINDA CREWS                           LINDA CRYMES                               LINDA CUMMINGS
10157 VINES RD                        14 MCARTHUR DR                             2073 E PARKWAY
BACONTON, GA 31716                    CABOT, AR 72023                            APT 5
                                                                                 HERNANDO, MS 38632




LINDA CURINGTON                       LINDA CUZZORT                              LINDA DARNELL ALLEN
449 E MADISON AVE                     959 NEW HOME ROAD                          187 E. COUNTY LINE RD
ASHBURN, GA 31714                     TRENTON, GA 30752                          MILAN, GA 31060




LINDA DAVIS TRENT &                   LINDA DERR                                 LINDA DOBSON
JONATHAN BASS JT TEN                  431 ODIS DERR ROAD                         PO BOX 81
272 HY 315                            MANY, LA 71449                             MILTON, FL 32572
WATER VALLEY, MS 38965-3279




LINDA DODSON                          LINDA DOTSON                               LINDA DOWDEN
P. O. BOX 81                          1015 SASSEY ST APT.303                     1226 TISDALE ST
MILTON, FL 32572                      CLARKSDALE, MS 38614                       CANTON, MS 39046




LINDA DUDLEY                          LINDA DUKE                                 LINDA DUKE
3406 MCKAMIE RD                       151 CO. RD. 648                            151 COUNTY RD 648
STAMPS, AR 71860                      HANCEVILLE, AL 35077                       HANCEVILLE, AL 35077




LINDA DULANEY                         LINDA ELLIOTT                              LINDA F JOHNSON
312 COUNTY ROAD 2890                  PO BOX 9036                                99 HORNE RD
BALDWYN, MS 38824                     GALLATIN, TN 37066                         NEWTON, MS 39345-9221




LINDA FRAZIER                         LINDA GALLAGHER                            LINDA GARRARD
309 WOODLAND DR                       108 JAMES ST. APT 2                        317 SKYE RD
KOSCIUSKO, MS 39090-9309              TRENTON, GA 30752                          EASLEY, SC 29642
LINDA GILCHRIST         Case 19-11984-CSS      Doc 36
                                       LINDA GIVENS         Filed 09/10/19   PageLINDA
                                                                                   883GOODMAN
                                                                                       of 1514
107 S GREENWOOD AVE                     9344 DADSHILL RD                         2520 SYLVESTER DRIVE
WARE SHOALS, SC 29692                   WARRIOR, AL 35180                        MOULTRIE, GA 31768-2639




LINDA GOODWIN                           LINDA GREGORY                            LINDA GREY
103 COUNTY RD 354                       2100 SAM HOUSTON DR.                     1216 SWANWICK STREET
GREENWOOD, MS 38930                     GALLATIN, TN 37066                       CHESTER, IL 62223




LINDA H WILLIAMS                        LINDA HALL                               LINDA HALLEY
290 MAX WILLIAMS RD                     304 OLIECE DRIVE                         801 SPLANE, APT A
LEAKESVILLE, MS 39451-5013              WEST MONROE, LA 71292                    WEST MONROE, LA 71291




LINDA HARDY                             LINDA HARRIS                             LINDA HARRIS
1511 ANDREW STREET                      372 HUENFELD RD APT. 19                  372 HUENFELD RD. APT. 19
SHREVEPORT, LA 71104                    MONROE, LA 71203                         MONROE, LA 71203




LINDA HAWKINS                           LINDA HENSLEY                            LINDA HILLHOUSE
13174 PARK ROAD                         369 OLD CATAWBA ROAD                     230 MASSEY FARM ROAD
PIKEVILLE, TN 37367                     OLD FORT, NC 28762                       NOXAPATER, MS 39346




LINDA HOLSOMBACK                        LINDA HORNE                              LINDA HORTON
537 NOBLIN BRIDGE RD.                   2270HWY 199 SOUTH                        9393 ASBERRY ROAD
PELAHATCHIE, MS 39145                   EAST DUBLIN, GA 31027                    WARRIOR, AL 35180




LINDA HUNT                              LINDA IGWE                               LINDA J SIMS
1118 WHEELOCK ST                        339 JEFFERSON STREET                     FREDS 2610
MCCOMB, MS 39468                        MANSFIELD, LA 71052                      1920 NORTH CULBER 7
                                                                                 JONESBORO, AR 72401




LINDA JACKSON                           LINDA JEAN MARSACK                       LINDA JIMERSON
569 JIMMYS DRIVE                        527 S CORNING                            PO BOX 1558
EAST DUBLIN, GA 31027                   ANNISTON, AL 36201-4932                  RAYMOND, MS 39154




LINDA JOHNSON                           LINDA JOHNSON                            LINDA JONES
1596 BROAD ST                           163 E. CREST RD                          2 WILLIE SMITH ROAD
COMMERCE, GA 30012                      HUEYTOWN, AL 35023                       FIVE POINTS, TN 38457




LINDA JONES                             LINDA JORDAN                             LINDA JORDAN
3397 HUMBOLDT LAKE RD                   108 HAWKINS RD.                          12291 LAZY OAKS DRIVE
GADSDEN, TN 38337                       JACKSON, MS 39206                        BASTROP, LA 71220
LINDA JORDAN               Case 19-11984-CSS
                                          LINDA K Doc 36 Filed 09/10/19
                                                  RHOADES                 PageLINDA
                                                                                884KILBY
                                                                                    of 1514
PO BOX 242                                1540 SANDSTONE LOOP                 637 HIDDEN HILL DR
CHESTER, GA 31012                         TEMPLE, TX 76502-7973               HERMITAGE, TN 37076




LINDA KILGORE                             LINDA KITCHENS                      LINDA LAISTER
300 MAIN STREET                           1230 STATE HIGHWAY 54 W             P. O. BOX 337
WATER VALLEY, MS 38965                    STAR CITY, AR 71667-9254            MAPLESVILLE, AL 36750-0337




LINDA LAMBERT                             LINDA LANGLEY                       LINDA LARKINS
1235 HIGHWAY 138                          134 A CLIME                         1001 N. SLAPPY BLVD
TOONE, TN 38381-7973                      AURORA, MO 65605                    ALBANY, GA 31701




LINDA LEDFORD                             LINDA LEE                           LINDA LEWIS
4002 SHENANDOAH                           1302 NORTH SAINT MARY CIRCLE        1228 LANGWOOD DRIVE
COLUMBIA, TN 38401                        GREENVILLE, MS 38703                GALLATIN, TN 37066




LINDA LEWIS                               LINDA LINDSEY                       LINDA LITTLE
501 W OLIVE ST LOT 1                      405 SOUTH WASHINGTON ST.            4449 TEMPLE HILL CHURCH R
AMITE, LA 70422                           BROOKHAVEN, MS 39601                GRANITE FALLS, NC 28630




LINDA LONG                                LINDA LONGO-KAZANOVA                LINDA LOZANO
73 CR 430                                 442 WYNDAM CREST                    2 WELBORN ST
VARDAMAN, MS 38878                        WESTWORTH VILLAGE, TX 76114         WEST PELZER, SC 29669




LINDA M TRIVETT                           LINDA M. MULLINS                    LINDA MARTIN
817 S CHANCERY ST                         7501 LOCK 17 RD                     625 BLEWER ROAD
MC MINNVILLE, TN 37110-3267               BESSEMER, AL 35023                  SALINE, LA 71070




LINDA MARTINELL                           LINDA MATTHEWS                      LINDA MCCULLUM
1436 ODESSA/HASKELL ST                    9065 WINDSONG LANE                  1246 HWY 184
BENTON, AR 72015                          SOUTHAVEN, MS 38671                 MONTICELLO, MS 39654




LINDA MCDONALD                            LINDA MERCIER                       LINDA MONTGOMERY
504 WEST LEE STREET                       113 TALL OAKS DR                    ROUTE 1 BOX 178
SYLVESTER, GA 31791                       SENATOBIA, MS 38668                 PETERMAN, AL 36471




LINDA MOULDON                             LINDA MYERS                         LINDA NAIL
990 N. DIXIE ST. APT. H1                  336 OVEHERHILL DR                   5240 HIGHWAY 17 S.
HORSE CAVE, KY 42749                      SWEETWATER, TN 37874                GREEN COVE SPRINGS, FL 32043
LINDA NELSON          Case    19-11984-CSS
                                        LINDA O Doc 36 Filed 09/10/19
                                                LOMENICK                PageLINDA
                                                                              885OSWALD
                                                                                  of 1514
28 NORTHGATE ROAD, APT 17               112 BANDY ESTATES RD                1103 DOGWOOD STAND RD
MONROE, LA 71201                        LAFAYETTE, GA 30728                 BOONEVILLE, MS 38829




LINDA OSWALD                            LINDA OWENS                         LINDA OWENS
549 COUNTY RD 5031                      621 EAST TODD 2                     7748 POINCIANA PL
BOONEVILLE, MS 38829                    UNION, TN 38261                     MILTON, FL 32583




LINDA PARSONS                           LINDA PAYNE                         LINDA PEEK
5107 LILLY ROAD                         3478 BIRDSONG FERRY ROAD            4509 HAVRE WAY
HAZELHURST, MS 39083                    MEMPHIS, TN 38118                   PENSACOLA, FL 32505




LINDA PHILLIPS                          LINDA PHILLIPS                      LINDA PICKERING
258 COUNTY ROAD 2538                    PO BOX 36                           908 HARDYS CHAPEL
BALDWYN, MS 38824                       VANDIVER, AL 35176                  LIVINGSTON, TN 38570




LINDA PIERRE                            LINDA POLK                          LINDA POULLARD
PO BOX 6                                2661 E 2090 RD                      15128 LEBLEU CEMETARY RD.
TICKFAW, LA 70466                       HUGO, OK 74743                      WELSH, LA 70591




LINDA RAY                               LINDA RAY                           LINDA RAY
123 SKYLANE DRIVE                       4469 CANYON CIRCLE                  609 S NEW ORLEANS
PEARL, MS 39208                         TYLER, TX 75706                     BRINKLEY, AR 72021




LINDA ROBERTSON                         LINDA ROGERS                        LINDA ROLLINS
11300 CAINSVILLE RD.                    5601 FATHWAY CIRCLE                 HOLMES COUNTY TAX
LEBANON, TN 37090                       MEMPHIS, TN 38115                   ASSESSOR/COLLECTOR
                                                                            1 COURT SQ
                                                                            LEXINGTON, MS 39095



LINDA ROLLINS                           LINDA ROSS                          LINDA ROWE
PO BOX 449                              PO BOX 2272                         1303 REEVES
LEXINGTON, MS 39095                     GREENWOOD, SC 29646                 MENA, AR 71953




LINDA SANDERS                           LINDA SCROGGIN                      LINDA SELPH
307 S DUQUOIN                           138 SCROGGINS LANE                  32 DIXIE DR.
BENTON, IL 62812                        BREWTON, AL 36426                   TIFTON, GA 31794




LINDA SHEPPARD                          LINDA SIMMERS                       LINDA SMITH
4050 E COUNTY ROAD 16A                  212 REDWOOD ST                      121 NICOLE CIRCLE
GREEN COVE SPRINGS, FL 32043-8525       KINGSLAND, GA 31548                 ROCKMART, GA 30153
LINDA SMOLIK             Case 19-11984-CSS     Doc 36
                                        LINDA SPAIN         Filed 09/10/19   PageLINDA
                                                                                   886SPIVEY
                                                                                       of 1514
818 DAVID WAY                           1000 WESTWOOD AVE                        1355 DANIEL BRANCH RD
MUNFORDVILLE, KY 42765                  CARUTHERSVILLE, MO 63830                 MONTGOMERY, AL 36041




LINDA STAEHNKE                          LINDA STRINGER                           LINDA SUE CRITTON
623 EARNHARDT CR                        11071 HWY 531                            1250 MIDWAY
OPP, AL 36467                           TAYLORSVILLE, MS 39168                   HAYNESVILLE, LA 71038




LINDA SULLIVAN                          LINDA TAMBURELLO                         LINDA TANNER
UNKNOWN                                 1252 ETNA ST                             367 SCR 19F
UNKNOWN, MS 39157                       BIRMINGHAM, AL 35217                     TAYLORSVILLE, MS 39618




LINDA TAYLOR                            LINDA TRUSTY                             LINDA UPHOLD
6301 73RD STREET 104                    969 ELLIS RD EXTENDED                    124 31ST.STREET
KENOSHA, WI 53142-3503                  LAMBERT, MS 38643                        LEWISVILLE, AR 71845




LINDA WALDROP                           LINDA WALKER                             LINDA WALLACE
275 HOLLT ST.                           207 TUCKER PLACE                         1500 PINEHURST DRIVE APT
SELMER, TN 38375                        ABERDEEN, MS 39730                       OPELIKA, AL 36801




LINDA WARD                              LINDA WARGA                              LINDA WARGA
2140 PEA VINE RD                        236 MAPLE AVE                            3936 FOOTHILL DRIVE
MIDDLETON, TN 38052                     MARION, NC 28752                         TITUSVILLE, FL 32796




LINDA WATKINS                           LINDA WATSON                             LINDA WEST HAMILTON
118 WATKINS DRIVE                       10321 RD 844                             1941 MARIE FOSTER ST.
MAGEE, MS 39111                         PHILADELPHIA, MS 39350                   SELMA, AL 36703




LINDA WEST                              LINDA WHITTINGTON                        LINDA WIGGINS
619 PORTLAND BLVD                       8698 HWY 126 WEST                        23799 ALSABROOK RD
PORTLAND, TN 37148                      GRAYSON, LA 71435                        ANDALUSIA, AL 36421




LINDA WILKINS                           LINDA WILLIAMS                           LINDA WILLIAMS
1955 MEMORIAL DR APT E41                5137 COLE WOOD AVE                       5137 COLEWOOD AVE
CLARKSVILLE, TN 37043                   MEMPHIS, TN 38118                        MEMPHIS, TN 38118




LINDA WILLIAMS                          LINDA WILLIAMS                           LINDA WILSON
5137 COLEWOOD AVE.                      5137 COLEWOOD                            1201 COTTREL ROAD
MEMPHIS, TN 38118                       MEMPHIS, TN 38118                        TERRY, MS 39170
LINDA WILSON             Case 19-11984-CSS     Doc 36
                                        LINDA WINBERRY         Filed 09/10/19   PageLINDA
                                                                                      887WINGARD
                                                                                          of 1514
380 WHITETAIL LANE                       1150 OLD LAVINIA RD                        432 OLD SALEM RD.
PONTIAC, MO 65729-7165                   HENRY, TN 38231                            ECLECTIC, AL 36024




LINDA WOODS                              LINDA WYATT WRIGHT                         LINDA WYRICK
450 OVERBY ST LOT 62                     PO BOX 1837                                119 EAST 2ND
BRANDON, MS 39042                        WOODVILLE, MS 39669                        STAMPS, AR 71860




LINDA ZILLS                              LINDALE NEWS & TIMES                       LINDALE NEWS & TIMES
606 WEST 3RD ST.                         104 N MAIN ST                              PO BOX 1559
TUSCUMBIA, AL 35674                      LINDALE, TX 75771                          LINDALE, TX 75771




LINDEN PIERCE                            LINDETTE OBRIANT                           LINDSAY BURK
607 A SANTA FE PIKE                      PO BOX 2217                                15 COUCH LANE
COLUMBIA, TN 38401                       PEMBROKE, NC 28372                         CONWAY, AR 72032




LINDSAY GILES                            LINDSAY HARRISON                           LINDSAY LEBAS
1121 ACHORD ROAD                         613 A CLEARBOOK DR                         304 E. BROUSSARD ST.
DUBLIN, GA 31021                         OXFORD, MS 38655                           CHURCH POINT, LA 70525




LINDSAY M PATRICK                        LINDSAY M PATRICK                          LINDSAY MCCULLEY
102 BOXWOOD PL                           102 BOXWOOD PL                             P.O. BOX 241
CLINTON, MS 39056                        CLINTON, MS 39056-5002                     PINETTA, FL 32350




LINDSAY MOBLEY                           LINDSAY PRUITT                             LINDSAY VANOVER
454 SCENIC ROUTE                         21 COUNTY ROAD 606                         7477 SLEEPY HOLLOW RD
CORDELE, GA 31015                        RIPLEY, MS 38663                           FAIRVIEW, TN 37062




LINDSAY WILLIAMS                         LINDSEY ANDERSON                           LINDSEY BAILEY
20655 ODOM RD                            3373 CLARKS BRIDGE RD                      4108 SILVERWOOD DRIVE
CITRONELLE, AL 36522                     AVERA, GA 30803                            OCEAN SPRINGS, MS 39564




LINDSEY CARNEY                           LINDSEY COLLIER                            LINDSEY DUCKWORTH
6156 FLAT ROCK RD                        1200 POPLAR STREET CIRCLE NW A             303 A BROAD ST
COLUMBUS, GA 31907                       CONCORD, NC 28027                          EAST DUBLIN, GA 31027




LINDSEY HOUSE                            LINDSEY JOHNSON                            LINDSEY LIVINGSTON
5373 HWY 371                             78 SHILOH CHURCH RD                        8 WARE ST.
BELVINS, AR 71825                        MANTACHIE, MS 38855                        WARE SHOALS, SC 29692
LINDSEY MCCALL             Case 19-11984-CSS
                                          LINDSEYDoc 36 Filed 09/10/19
                                                 MCDANIEL                       PageLINDSEY
                                                                                      888 ofMCEACHIN
                                                                                             1514
352 KYSON CIRCLE                          PO BOX 1006                               112 OVERLOOK DRIVE
LAFAYETTE, TN 37083                       KINDER, LA 70648                          MCDONOUGH, GA 30252




LINDSEY MOORE                             LINDSEY NORMAN                            LINDSEY RICHARDSON
20 TAYLOR TOWN RD                         235 EAST FLEAHOP                          55 CHARLTON STREET
HARTSVILLE, TN 37074                      ECLECTIC, AL 36078                        MILAN, GA 31060




LINDSEY ROWLAND                           LINDSEY SCHWEFLER                         LINDSEY SCOTT
321 LAUREL ST                             524 LANDERS ST                            6624 WHITE OAK LANE
NEWPORT, AR 72112                         MONROE, GA 30655                          HUEYTOWN, AL 35020




LINDSEY THORNTON                          LINDSEY TOTSCH                            LINDSEY WALTMAN
251 CORBITT RD                            131 SUSAN LANE                            9708 BRAIRCREST LANE
HOMERVILLE, GA 31634                      WAYNESBORO, TN 38485                      VANCLEAVE, MS 39565




LINDSEY WINGO                             LINDSEY WINSTON                           LINDSEY WRIGHT
627 CROOKED CREEK CIRCLE                  722 PYRON LANE                            3601 BURDYSHAW DR
LINEVILLE, AL 36266                       CHATTANOOGA, TN 37421                     JONESBORO, AR 72401




LINDSEY-PINE PLAZA L.L.C                  LINDT & SPRUNGLI USA INC                  LINDT & SPRUNGLI USA INC
308 WASHINGTON STREET                     ATTN FRANCINE DUMONT, CS SPECIALIST       ATTN NICK ELENIAK, DIRECTOR OF SALES
PO BOX 398                                ONE FINE CHOCOLATE PLACE                  ONE FINE CHOCOLATE PLACE
CAMDEN, AR 71701                          STRATHAM, NH 03885                        STRATHAM, NH 03885




LINDT & SPRUNGLI USA INC                  LINDT & SPRUNGLI USA INC                  LINDT & SPRUNGLI
ATTN PETER VIENT                          ATTN PETER VIENT                          4663 EXECUTIVE DR STE 12
ONE FINE CHOCOLATE PLACE                  ONE FINE CHOCOLATE PLACE                  GEORGE UNION 6144512333
STRATHAM, NH 03885                        STRATHAM, NH 38850                        COLUMBUS, OH 43220




LINDY JARREL                              LINEBERRY PROPERTIES INC                  LINEBERRY PROPERTIES
2550 HWY 309 S                            ATTN VP                                   1303 QUEENSLAND WAY
BYHALIA, MS 38611                         116 LINEBERRY BLVD, STE 300               MT JULIET, TN 37122
                                          PO BOX 1767
                                          MT JULIET, TN 37121



LINEBERRY PROPERTIES                      LINEBERRY PROPERTIES                      LINEBERRY, MARIBEL VERA
ATTN HALLIE DAWSON, OFFICE MANAGER        PO BOX 1767                               116 LINEBERRY BLVD, STE 301
PO BOX 549                                MT JULIET, TN 37121                       MOUNT JULIET, TN 37122
BURNS, TN 37029




LINEVILLE FIRE DEPARTMENT                 LINEVILLE POLICE DEPT.                    LINGG & ASSOCIATES
88709 HWY 9                               40 2ND AVE                                BRANT FRIX
LINEVILLE, AL 36266                       LINEVILLE, AL 36266                       GRAND SALINE, TX 75140
LINKASTAR CLARK          Case 19-11984-CSS
                                        LINKEDINDoc 36 Filed 09/10/19
                                                 COROPORATION            PageLINNIE
                                                                               889 WILKERSON
                                                                                    of 1514
327 W PINE                              1000 WEST MAUDE AVE                  580 GET WELL RD S
EAST PRAIRIE, MO 63845                  SUNNYVALE, CA 94085                  HERNANDO, MS 38632




LINTEX LINENS INC                       LINTEX LINENS INC                    LINTEX LINENS INC
ATTN CARI HAMBURGER KRAMER,             ATTN CATIA SCORCIA                   ATTN LINDA YOUNGBERG
PRESIDENT                               295 FIFTH AVE, STE 1702              1150 CROSS CREEK RD SE
295 FIFTH AVE, STE 1702                 NEW YORK, NY 10016                   ORANGEBURG, SC 29115
NEW YORK, NY 10016



LINTEX LINENS INC                       LINTON FITZGERALD                    LINVILLE, KENNY & JUNE H
ATTN MERLE CADDELL SYLVESTER, ACCTS     1204 HORSESHOE DRIVE                 1005 OLD LAFAYETTE RD
REC                                     NATCHEZ, MS 39120                    HARTSVILLE, TN 37074
295 FIFTH AVE, STE 1702
NEW YORK, NY 10016



LINVILLE, KENNY L                       LINYI YUTAI ARTS & TR                LINZIE KEMP
1005 OLD LAFAYETTE RD                   CRAFTS CO. LTD                       1281 S HICKS CIRCLE
HARTSVILLE, TN 37074                    INDUSTR. A AGGLOMERATION             CONYERS, GA 30012
                                        P. BANQUAN JUNAN SHANGONG
                                        LINYI SHANDONG 276006220 CHINA



LIOLIOS GROUP INC.                      LION SPORT/ONTEL                     LION SPORTS INC.
4685 MACARTHUR COURT                    2 DANIEL RD. E.                      11890 HAEGERS BEND ROAD
SUITE 400                               MIKE LAKEHIANI                       BERRINGTON, IL 60010
NEWPORT BEACH, CA 92660                 FAIRFIELD, NJ 07004




LIONEL PEREZ                            LIPTON, JENELLE & JOHN M             LIQUIDXS INC.
3366 COREY PARKWAY                      200 S MARTIN                         PO BOX 774087
MEMPHIS, TN 38115                       WARREN, AR 71671                     4087 SOLUTIONS CENTER
                                                                             NEW YORK, NY 10001




LIQUI-MARK                              LISA & THEODO MCCAFFERTY             LISA ALLEN
30 DAVIDS DRIVE                         5988 BAYOU RD.                       2360 WIRT RD
PO BOX 18015                            MOBILE, AL 36605                     OAKLAND, TN 38060
HAUPPAUGE, NY 11788




LISA BATES                              LISA BENNETT                         LISA BISHOP
520 VINE DRIVE APT 4A                   4321 ROYAL PALACE COVE               3 PACIFIC STREET
FLOWOOD, MS 39232                       MEMPHIS, TN 38128                    LYMAN, SC 29365




LISA BLOW                               LISA BONNER                          LISA BOONE
1224 OLD HWY 250                        300S LEHMBERG ROAD APT 56            120 CARDIN CIRCLE
GLENNVILLE, GA 30427                    MMMM, MS 39702                       ENOLA, AR 72047




LISA BRANCH                             LISA BREEDLOVE                       LISA BROADBENT
436 EAST RAINES ROAD                    127 EAST 9TH STREET                  44330 DAVIS GROVE BLVD
MEMPHIS, TN 38109                       PARSONS, TN 38363                    OLIVE BRANCH, MS 38654
LISA BURCHFIELD          Case 19-11984-CSS     Doc 36
                                        LISA BURNEY         Filed 09/10/19   PageLISA
                                                                                   890  of 1514
                                                                                      CARTER
1660 PALMER ROAD                        5940 7TH AVE                             1507 MARTIN LUTHER KING DRIVE
CLARKSDALE, MS 38614                    EASTMAN, GA 31023                        LINCOLN, LA 71270




LISA CARTWRIGHT                         LISA CASEY                               LISA COLE
10 COUNTY ROAD 5006                     240 PRIVATE ROAD 3693                    510 DYERSBURG HIGHWAY
BOONEVILLE, MS 38829                    CLARKSVILLE, AR 72830                    TRENTON, TN 38382




LISA COLE                               LISA COLE                                LISA COLVIN
510 DYERSBURG HWY                       54 JOHN LAMAR RD.                        680 HUNT PLANT RD
TRENTON, TN 38382                       SARDIS, MS 38666                         BERNICE, LA 71222




LISA COMEAUX                            LISA COOK                                LISA CRAWFORD
PO BOX 262                              500 JESSICA DR                           180 REED RD
CENTERVILLE, LA 70522                   SPRINGHILL, LA 71075                     JASPER, AL 35504




LISA CROWE                              LISA DAVIS                               LISA DAVIS
163 TREY CIR                            181 CO RD 288                            5422 SANDY RUN RD
DUNCAN, SC 29334                        NIOTA, TN 37826                          BRUNSON, SC 29911




LISA DEATON                             LISA DOBBINS                             LISA DUFF
430 CAROL ANN COVE                      2716 E VALENTINE RD                      1325 EAST BURTON
SOUTHAVEN, MS 38671                     NORTH LITTLE ROCK, AR 72117              SULPHUR, LA 70663




LISA DUMAS                              LISA DYKES                               LISA EASOM
6507 BARKSDALE BLVD                     1135 PINE STREET                         5706 BEULAH AVE
BOSSIER CITY, LA 71112                  WESSON, MS 39191                         EASTMAN, GA 31023




LISA ELLIS                              LISA ENGLISH                             LISA ERVIN
P.O.BOX 25                              90 COUNTY ROAD 504                       850 OLD MONTEZUMA RD
LAMAR, IN 47550                         LEXINGTON, AL 35648                      HENDERSON, TN 38340




LISA FELTMAN                            LISA FLINT                               LISA FLORES
600 FIRESTONE AVE APT 1216              STORE 1355                               581 YANCY RD
MUSCLE SHOALS, AL 35661                 MEMPHIS, TN 38118                        ARNOLDSVILLE, GA 30619




LISA FOSTER                             LISA FOWLER                              LISA FROGGE
730 EVERETT ST                          338 SHELLEY ROAD                         218 RIGSBY ST
TIPTONVILLE, TN 38079                   COLUMBUS, MS 39705                       LONSDALE, AR 72087
LISA GARRETT             Case 19-11984-CSS     Doc 36
                                        LISA GARY           Filed 09/10/19   PageLISA
                                                                                   891  of 1514
                                                                                      GREER
804 S. MOBILE AVE                       119 N DUSON                              6913 LAGRANGE GROVE DRIVE
RUSSELLVILLE, AR 72801                  ESTERWOOD, LA 70534                      CORDOVA, TN 38018




LISA HALES                              LISA HALL                                LISA HAMILTON
2614 MACLEAN RD                         N ALDER ST                               17975 3RD ST
CLINTON, MS 39056                       OCILLA, GA 31774                         EAGLE ROCK, MO 65641




LISA HARRIS                             LISA HARRISON                            LISA HAYES
500 JESSICA DR                          1137 CREEKSIDE LANE                      441 FOURTH ST S
SPRINGHILL, LA 71075                    WALTERBORO, SC 29488                     WIGGINS, MS 39577




LISA HERNANDEX                          LISA HERRING                             LISA HILL
1001 MCNUTT RD 152                      194 WATERFORD DR                         112 E 4TH ST
CONWAY, AR 72034                        CATAULA, GA 31804                        PORTAGEVILLE, MO 63873




LISA HINES                              LISA HINES                               LISA HOLT
55 GAREY DR                             55 GAREY DRIVE                           1502 BOB KIRBY ROAD
SAVANNAH, TN 38372                      SAVANNAH, TN 38372                       KNOXVILLE, TN 37931




LISA HULL                               LISA HURT                                LISA JAGER
526 CROSSWOOD CT                        26528 HWY 69 EAST                        17 JOHN DAVID DR
MURFREESBORO, TN 37127                  TRUMANN, AR 72472                        PURVIS, MS 39475




LISA JOHNSON                            LISA JONES                               LISA KEITH
1956 ROCKSTOREY ROAD                    1031 HILLCREST DR                        2339 S OATES ST
DAWSON, GA 39842                        MURFREESBORO, TN 37129                   DOTHAN, AL 36301




LISA KELLER                             LISA KING                                LISA KING
811 PUMPKINTOWN RD                      146 ROWSEY SCHOOL RD                     3980 RIVERSIDE DR EXT
REDBOILING SPRINGS, TN 37150            BETHEL SPRINGS, TN 38315                 JACKSON, TN 38301




LISA KIRTLEY                            LISA KOLE                                LISA KUNTZ
381 LP MANN                             252 CARNES RD                            7265 CRESTRIDGE RD.
MARION, AR 72364                        WIGGINS, MS 39577                        MEMPHIS, TN 38119




LISA LAFOUNTAIN                         LISA LAYNE                               LISA LESLIE
10 DIANA LANE                           509 N. VAN ST                            213 BALDWIN AVE
DAMASCUS, AR 72039                      SEARCY, AR 72143                         PRINCETON, KY 42445
LISA LEWIS              Case 19-11984-CSS     Doc 36
                                       LISA LEWIS          Filed 09/10/19   PageLISA
                                                                                  892  of 1514
                                                                                     LEWIS
306 FREDRICK ST.                       306 FREDRICK STREET                      3127 GREENFIELD ROAD 65
SARDIS, MS 38666                       SARDIS, MS 38666                         PEARL, MS 39208




LISA LONG                              LISA LYONS                               LISA MALONE
7807 WILLOW GROVE                      PO BOX 1192                              489 HORIZON LANE
ALLONS, TN 38540                       BAMBERG, SC 29003                        HODGES, SC 29653




LISA MCCLINTOCK                        LISA MCCLURE                             LISA MCPHERSON
146 COUNTRY CLUB RD LOT 1              1007 MARGARET ST                         404 W.RAY
CHESNEE, SC 29323                      PIGGOTT, AR 72454                        CHRISTOPHER, IL 62822




LISA MELSON                            LISA METZGER                             LISA MONTGOMERY
813 SIMMONS ROAD                       1403 BETHEL CHURCH RD                    2933 DESHONG DRIVE
WAYNESBORO, TN 38485                   FAIRFAX, SC 29827                        STONE MOUNTAIN, GA 30087




LISA MOORE                             LISA MOORE                               LISA MOORMAN
2661 WOODLAWN TERRACE                  5270 UNION RD                            286 COUNTY RD 290
MEMPHIS, TN 38127                      TIFTON, GA 31794                         PHILADELPHIA, TN 37846




LISA MOREAU                            LISA MYERS                               LISA NELSON
1776 CONTINENTAL DR 1419               40 CR 16142                              481 WASHINGTON AVE
COVINGTON, LA 70433                    LOUIN, MS 39338                          PIKEVILLE, TN 37367




LISA NELSON                            LISA NOBLES                              LISA PAYNTER
657 CO RD 59                           181 MYRA STREET                          182 BUNRATTY WAY
CLANTON, AL 35045                      ALMA, GA 31510                           KINGSTON, GA 30145




LISA PERRY                             LISA PFIESTER                            LISA PHIFER
3350 HOPEWELL ROAD                     160 DALTON DR.                           8099 MORGAN CAVE RD.
CUSSETA, AL 36852                      CAMDEN, TN 38320                         HARRISON, AR 72601




LISA PHILLIPS                          LISA POLSON                              LISA RAMESY
7102BRENWOOD DR                        386 EL RESSO RD                          1110 HAYES ST
HORN LAKE, MS 38637                    RUBY, SC 29741                           WEST MONROE, LA 71292




LISA RATHEL                            LISA RENFROW                             LISA REYNOLDS
PO BOX 2259                            293 BAKER ROAD                           330 CROSS PARK DRIVE 133
BRYSON CITY, NC 28713                  MORTON, MS 39117                         PEARL, MS 39208
LISA RHODES             Case 19-11984-CSS     Doc 36
                                       LISA ROBERTSON       Filed 09/10/19   PageLISA
                                                                                   893  of 1514
                                                                                      RODGERS
424 JOINER RD.                          45 CR 3504                               107 STEWART ST
THOMASVILLE, GA 31792                   CHERRY VALLEY, AR 72324                  DERMA, MS 38839




LISA ROGERS                             LISA RUNIONS                             LISA SAVAGE
1433 HWY 519                            58 CARL ST                               405 LOUISIANA ST
ARCADIA, LA 71001                       GADSDEN, TN 38337                        BUNKIE, LA 71322




LISA SCOTT                              LISA SEYMOUR                             LISA SHANE
36 BERK GINN RD                         10238 CLEARWATER RD                      9706 FRED CLAYTON RD
HEMINGWAY, SC 29554                     VANCLEAVE, MS 39565                      LAUDERDALE, MS 39335




LISA SHEFFIELD                          LISA SIMS                                LISA SMITH
267 OAK ST                              1172 ROCKY TOWER RD.                     110 TOM ORR DRIVE APT. 9
SELMER, TN 38375                        SYLACAUGA, AL 35150                      BUTLER, AL 36904




LISA SMITH                              LISA SMITH                               LISA STOKES
1134 CO ROAD 132                        840 CHERRY SPRINGS RD.                   626 WOODHAM CIRCLE
BRYANT, AL 35958                        CUB RUN, KY 42729                        OPP, AL 36467




LISA SUE DOUGLAS                        LISA SUPERNANT                           LISA SWANGER
999 STATELINE ROAD                      777 LOWER PANTHER CK.RD.                 208 N GEORGIA AVE
GROVE, KY 42262                         ALMOND, NC 28702                         CHESNEE, SC 29323




LISA TANNER                             LISA TERRY                               LISA THOMPSON
175 CO RD 1759                          8510 HUNTERS HORN                        416 GRAYSON GLEN COURT
BAILEYTON, AL 35019                     GERMANTOWN, TN 38138                     GRAY, GA 31032




LISA THOMPSON                           LISA THRIFT                              LISA THURMOND
663 CR 247                              117 CHARLTON STREET                      4972 COTTOMWOOD LANE
BRUCE, MS 38915                         NAHUNTA, GA 31553                        JACKSON, MS 39212




LISA TRIPLETT                           LISA TURNER                              LISA UNDERHILL
70 VALLEY ST                            2881 HWY.54                              113 W REUNION ST APT 305
MARION, NC 28752-6901                   GREENFIELD, TN 38230                     FAIRFIELD, TX 75840




LISA VEAL                               LISA W. FOWLER                           LISA WESTON
2605 GREG COUEY ROAD                    338 SHELLEY ROAD                         330 SHERRILLTOWN RD
DUBLIN, GA 31021                        COLUMBUS, MS 39705                       WATERTOWN, TN 37184
LISA WILLIAMS           Case 19-11984-CSS      Doc 36
                                       LISA WILLIFORD       Filed 09/10/19   PageLISA
                                                                                   894  of 1514
                                                                                      WILSON
177 COX ROAD                            350 N SHEFFIELD ROAD                     257 OAK ST.
SAREPTA, LA 71071                       BRUNSWICK, GA 31525                      SELMER, TN 38375




LISANDRO ESCOBEDO                       LISI HERNANDEZ                           LISKOW & LEWIS
40 CR 286                               308 SOUTH MAIN ST                        1001 FANNIN ST, STE 1800
OXFORD, MS 38655                        DICKSON, TN 37055                        HOUSTON, TX 77002




LISKOW & LEWIS                          LISKOW & LEWIS                           LITISA WILLIAMS
822 HARDING ST                          ATTN JOHN M WILSON                       2236 E. RIVER TRACE DR 1
PO BOX 52008                            ONE SHELL SQUARE                         MEMPHIS, TN 38134
LAFAYETTE, LA 70505                     701 POYDRAS ST, STE 5000
                                        NEW ORLEANS, LA 70139



LITTLE KIDS INC                         LITTLE OCMULGEE NURSERY                  LITTLE THREADS INC.
ATTN BOB CHAMPAGNE                      ROUTE 5 BOX 164-C                        REEVES SAIN
1016 NEWMAN AVE                         EASTMAN, GA 31023                        270 SW 12 AVENUE
SEEKONK, MA 02771                                                                DEERFIELD BEACH, FL 33442




LITTLER MENDELSON PC                    LIVE NATION MARKETING INC                LIVE OAK CENTER LLC
PO BOX 45547                            9348 CIVIC CENTER DR                     C/O WESTFIELD REALTY GROUP
SAN FRANCISCO, CA 94145-0547            BEVERLY HILLS, CA 90210                  ATTN LINDA WALSER
                                                                                 426 SW COMMERCE DR, STE 130
                                                                                 LAKE CITY, FL 32025



LIVE OAK CENTER                         LIVE OAK CENTER                          LIVE OAK FIRE DEPARTMENT
426 SW COMMERCE DR STE 130              426 SW COMMERCE DR.                      200 EAST DUVAL STREET
LAKE CITY, FL 32025                     LAKE CITY, FL 32025                      LIVE OAK, FL 32064




LIVE OAK POLICE DEPT.                   LIVERITE PRODUCTS INC                    LIVINGSTON FIRE DEPT.
205 SE WHITE AVE.                       15405 REDHILL AVE                        900 NORTH CHURCH ST.
LIVE OAK, FL 32064                      SUITE C                                  LIVINGSTON, TN 38570
                                        TUSTIN, CA 92780




LIVINGSTON FIRE DEPT.                   LIVINGSTON POLICE DEPT.                  LIVINGSTON POLICE DEPT.
PO BOX 1020                             900 NORTH CURHCH ST.                     PO BOX 1020
LIVINGSTON, AL 35470                    LIVINGSTON, TN 38570                     LIVINGSTON, AL 35470




LIYAH JOHNSON                           LIZ CLOINGER                             LIZBET ROCHA - MOLINA
320 COUNTRY MDWS                        887 LEE 507 RD.                          3057 FALLING SPRINGS RD
NICHOLLS, GA 31554                      MARIANNA, AR 72360                       BONNIEVILLE, KY 42713




LIZBETH PANTUJ                          LIZIDYA OLAN                             LIZZA HICKMAN
25 STRICKLAND DR.                       9505 SHAMOKIN LANE                       201 HAYES ST
CHATSWORTH, GA 30705                    PORT RICHEY, FL 34668                    HARTSVILLE, TN 37074
LIZZANNA TOY            Case 19-11984-CSS      Doc 36
                                       LIZZIE COX            Filed 09/10/19   PageLIZZIE
                                                                                    895GREEN
                                                                                         of 1514
439 LAURELN ST                          201 HEIGHT ROAD                           513 B DAREY ST
CENTREVILLE, MS 39631                   SYLVANIA, GA 30467                        BRUNDIDGE, AL 36010




LJ VENTURES LLC                         LJ VENTURES LLC                           LJ VENTURES LLC
C/O JP PROPERTIES INC                   C/O NATIONAL CITY BANK OF PA              C/O THE MOSITES CO INC
135 PARKSIDE CLOSE                      ATTN LAWRENCE A FROEHLICH, VP             ATTN STEVEN MOSITES JR
ALPHARETTA, GA 30022-1437               20 STANWIX ST (25-193)                    336 FORTH AVE, SIXTH FLOOR
                                        PITTSBURGH, PA 15222-4802                 PITTSBURGH, PA 15222



LJ VENTURES                             LKCM RADIO GROUP LP                       LL FREDS MCLEANSBORO LLC
C/O GREGG DEITSCH                       KFRW KTFW KRVF KXPN                       629 CAMINO DE LOS MARES
2311 HIGHLAND AVE SOUTH                 115 W. 3RD STREET                         SUITE 206
BIRMINGHAM, AL 35205                    FORT WORTH, TX 76102                      SAN CLEMENTE, CA 92673




LL FREDS OAKLAND CITY LLC               LLL, A MISSISSIPPI LLC                    LLOYD JOHNSON
629 CAMINO DE LOS MARES                 ATTN CHARLES TIMOTHY STAMPS, MGR          352 JOHNSON LOOP
SUITE 206                               1098 SCHMIDT RD                           NATCHEZ, LA 71456
SAN CLEMENTE, CA 92673                  MCCOMB, MS 39648




LLOYD LACEY                             LLOYD, EDITH ANN FELKEL                   LMR INC.
2518 SPRUCE ST.APT.19                   312 SKIPPERLING LN                        DBA TRAVEL LEADERS
LEWISVILLE, AR 71845                    W COLUMBIA, SC 26169                      6445 POPLAR AVE
                                                                                  SUITE 200
                                                                                  MEMPHIS, TN 38119



LN COLLEGE AVENUE CENTER LLC            LN COLLEGE AVENUE CENTER LLC              LNK INTERNATIONAL
3520 PIEDMONT RD STE 130                ATTN LEE NAJJAR                           BILL DOWNEY
ATLANTA, GA 30305                       4475 RIVER GREEN PKWY                     60 ARKAY DRIVE
                                        DULUTH, GA 30096                          HAUPPAUGE, NY 11788




LOCKETT JURNEE                          LOCKSMITHS INC                            LOCUS TELECOMMUNICATIONS INC.
404 N NORTH MAIN ST                     635 MARTIN LUTHER KING                    2200 FLETCHER AVENUE
HOPE, AR 71801                          JR. DRIVE                                 6TH FLOOR
                                        MERIDIAN, MS 39301                        FORT LEE, NJ 07024




LODIE JOHNSON                           LODRIQIGOUS ROBINSON                      LOFTON ARMED SECURITY
413 GEORGE CODY RD                      1901 GIBBS DRIVE APT B                    SERVICE LLC
ANGUILLA, MS 38721                      MONTGOMERY, AL 36108                      LAKE CHARLES-ARMD SECUR
                                                                                  PO BOX 53667
                                                                                  LAYFAYETTE, LA 70505-3667



LOFTON SECURITY SERVICE INC             LOGAN ALLRED                              LOGAN AVERY
JACKSON-SECURITY                        400 LAKEVIEW DR APT4201                   319 PINK ST 5
PO BOX 52081                            NATCHITOCHES, LA 71457                    WEST MONROE, LA 71292
LAFAYETTE, LA 70505-2081




LOGAN CALLEY                            LOGAN CAMPBELL                            LOGAN COLLINS
308 HWY 371                             145 BILL DRIVE                            167 CR 97
MARIETTA, MS 38856                      CROWLEY, LA 70526                         WATER VALLEY, MS 38965
LOGAN DARNALL            Case 19-11984-CSS     Doc 36
                                        LOGAN DAVIS          Filed 09/10/19   PageLOGAN
                                                                                   896 DUCK
                                                                                        of 1514
2942 NEW HOPE ROAD                      700 THOMPSON ST                           7307 HIGHLAND DR
CADIZ, KY 42211                         MCCRORY, AR 72101                         MABELVALE, AR 72103




LOGAN EDWARDS-EASLEY                    LOGAN GALLOWAY                            LOGAN GENTRY
42 NELL DEDEAUX                         2220 HICKORY VALLEY RD                    6507 BARKSDALE BLVD LOT 121
LUMBERTON, MS 39455                     MAYNARDVILLE, TN 37807                    BOSSIER, LA 71112




LOGAN HALE                              LOGAN HALE                                LOGAN JARRIEL
2191 REDBUD COVE                        8440 CONERLY DR E                         2613 LYNNTOWN RD
SOUTHAVEN, MS 38672                     SOUTHAVEN, MS 38671                       COLLINS, GA 30421




LOGAN KIMBROUGH                         LOGAN LONG                                LOGAN MCNABB
155 CREEKWOOD LANE                      1511 HWY 173                              5175 SPEARS RD
HENDERSONVILLE, TN 37075                GRACEVILLE, FL 32425                      CENTERVILLE, TN 37033




LOGAN MORTON & RATLIFF                  LOGAN ROBY                                LOGAN ROGERS
49 UNION ST                             10281 ROAD 1313                           325 CANVAS BACK DR
PO BOX 429                              UNION, MS 39365                           PRINCETON, LA 71067
MADISONVILLE, KY 42431




LOGAN STANLEY                           LOGAN STELLY                              LOGAN THOMAS
91 BRYSON BRANCH ROAD                   314 GAYLE RD                              5376 OAKLEAF AVE
ANDREWS, NC 28901                       CARENCRO, LA 70520                        MEMPHIS, TN 38134




LOGAN-LEE GUTHRIE                       LOGICALIS INC. D/B/A                      LOGICOR INC.
8233 OLD HIGHWAY 43                     LOGICALIS                                 1236 N SPENCER SUITE 3
MT PLEASANT, TN 38474                   DEPT. 172301                              MESA, AZ 85203
                                        PO BOX 67000
                                        DETROIT, MI 48267-1723



LOGIX INCORPORATED                      LOGO CHAIR INC                            LOGO CHAIR INC
12749 RICHFIELD CT                      ATTN CRAIG BILLIGSLEY, CFO                ATTN JUSTIN PRIDE, SALES MGR
LIVONIA, MI 48150-5013                  117 SOUTHEAST PKWY                        117 SOUTHEAST PKWY
                                        FRANKLIN, TN 37064                        FRANKLIN, TN 37064




LOGO CHAIR INC                          LOGO LOOPS                                LOIS BLALOCK
ATTN MATT MCCARVEY                      9016 HAVERFORD TERRACE                    365 THRASH ROAD
117 SOUTHEAST PKWY                      ST LOUIS, MO 63117                        VERBENA, AL 36091
FRANKLIN, TN 37064




LOIS BOSTICK                            LOIS HEWETT                               LOIS KELLY
10759 HWY 45 NORTH                      1809 ODOM LANE                            214D CARTWRIGHT RD
COLUMBUS, MS 39705                      BLENHEIM, SC 29516                        AMERICUS, GA 31710
LOIS LAWSON               Case 19-11984-CSS      Doc 36
                                         LOIS T CONLEY         Filed 09/10/19    PageLOIS
                                                                                      897  of 1514
                                                                                          WHITE
110 VIRGINIA ST N.W.                      45 FRIENDSHIP RD                           PO BOX 901
LENOIR, NC 28645                          CONWAY, AR 72032-9596                      HEBER SPRINGS, AR 72543-0901




LOLA BARGER                               LOLA GARNER                                LOLA PETERSON
4110 BARR AVE                             272 DAVIS RD                               1073 N. WILLETT
MEMPHIS, TN 38111                         SIMSBORO, LA 71275                         MEMPHIS, TN 38107




LOLITA SHARKEY                            LOLITA TAYLOR                              LOLLYTOGS LTD
394 SHARKEY LOOP                          123 WILD CAT CREEK RD                      DBA LT APPAREL GROUP
AMITE, LA 70422                           MENDENHALL, MS 39114                       321 HERROD BLVD
                                                                                     DAYTON, NJ 08810




LON CHILDERS                              LONA ADDISON                               LONDON GARLINGTON
PO BOX 242                                160 PARKSVILLE LANDING                     510 BOND AVE.
PICKWICK DAM, TN 38365                    WAYLURE, LA 71023                          GREENWOOD, SC 29646




LONE STAR EQUITIES INC                    LONE STAR EQUITIES INC                     LONE STAR EQUITIES INC.
100 ATLANTIC AVE                          C/O ELMORE REALTY                          1609-A WEST VERNON AVE.
LYNBROOK, NY 11563                        PO BOX 71                                  KINSTON, NC 28504
                                          FALLSTON, NC 28042-0071




LONE STAR EQUITIES INC.                   LONE STAR EQUITIES                         LONE STAR EQUITIES,
C/O ELMORE REALTY                         211 BROADWAY, STE 302                      C/O ELMORE REALTY
PO BOX 71                                 LYNBROOK, NY 11563                         PO BOX 71
FALLSTON, NC 28042-0071                                                              FALLSTON, NC 28042-0071




LONG DISTRIBUTION CORINTH                 LONG DISTRIBUTON MERIDIAN                  LONG RICH LIMITED
PO BOX 250                                PO BOX 667                                 ROOM 1601 TOWER 3
CORINTH, MS 38835                         MARION, MS 39342                           9 SHEUNG YUCT ROAD
                                                                                     KOWLOON BAY
                                                                                     HONG KONG HONG KONG



LONGSHORE LIMITED                         LONGSHORE LIMITED                          LONGSHORE LTD.
ATTN ANGELA AU                            ATTN WAI OR, CEO                           PO BOX 682226
ROOM 307, HENG NGAI JEWELRY CENTRE 4      ROOM 307, HENG NGAI JEWELRY CENTRE 4       FRANKLIN, TN 37068
HOK YUEN ST EAST                          HOK YUEN ST EAST
HUNGHOM, KOWLOON, HONG KONG HONG          HUNGHOM, KOWLOON, HONG KONG HONG
KONG                                      KONG


LONGVIEW NEWS JOURNAL                     LONNESIA DUHON                             LONNIE BIVINS
320 E METHVIN STREET                      1530 NORTH GRACE STREET                    2310 DEVOY
LONGVIEW, TX 75601                        LAKE CHARLES, LA 70615                     MEMPHIS, TN 38108




LONNIE COBB                               LONNIE HALL                                LONNIE LONDAGIN
1297 KNOLL COURT NW                       806 N. 10TH                                405 NW 6TH STREET
CONYERS, GA 30012                         BENTON, IL 62812                           WAGONER, OK 74467
LONNIE PAYNE             Case 19-11984-CSS
                                        LONOKEDoc 36TAXFiled
                                              COUNTY    COLL. 09/10/19       PageLONOKE
                                                                                  898 ofCOUNTY
                                                                                         1514 TAX COLL.
515 LINCOLN RD APT 125                   208 N CENTER ST                         PO BOX 192
MONROE, LA 71203                         LONOKE, AR 72086                        LONOKE, AR 72086




LONZIE THOMAS                            LOOK BEAUTY INC                         LOOK BEAUTY INC
1278 AHWENASA TRAIL                      ATTN ALLEN LEVER, OWNER/PRESIDENT       ATTN KATHY TRICARICO, VP GM
MACON, GA 31220                          7 ST THOMAS ST, STE 208                 7 ST THOMAS ST, STE 208
                                         TORONTO, ON M5S 2B7                     TORONTO, ON M5S 2B7
                                         CANADA                                  CANADA



LOOKOUT MOUNTAIN INN                     LOOMCO INTERNATIONAL BOX 34             LOOMCO OVERSEAS LIMITED
3800 CUMMINGS HIGHWAY                    BOX 34                                  ATTN AMY LAW, MANAGER
CHATTANOOGA, TN 37419                    REYNOLDS IND PARK RD                    STE 2003, 20/F, TECHNOLOGY PLZ
                                         TRANSFER, PA 16154                      29-35 SHA TSUI RD
                                                                                 TSUEN WAN, HONG KONG CHINA



LOOPIO INC                               LORA BUSH                               LORA CHANDLER
147 LIBERTY ST                           1048 NORMAN YARD CANALRD SW             68 SHEPARD ROAD
SUITE 212                                DARIEN, GA 31305                        STARKVILLE, MS 39759-8207
TORONTO, ON M6K 3G3
CANADA



LORA COTTRELL                            LORA COX                                LORA DUDLEY
RTE 1 BOX 347-8                          110 CR 577                              361 SHELLY ROAD
COLCORD, OK 74338                        RIPLEY, MS 38663                        MENDENHALL, MS 39114




LORA FULP                                LORA HARTNAGEL                          LORA HULSEY
412 BELL ST                              998 US HWY 380 W                        86 FLIPPEN STREET APT 608
MONTICELLO, KY 42633                     JACKSBORO, TX 76458                     RUSSELLVILLE, AL 35653




LORA HYDE BRANNON                        LORA J. WRIGHT                          LORA JOHNSON
424 LAKESHORE DR                         1311 HARRISON RD                        612 VANITY FAIR AVE.
HALEYVILLE, AL 35565                     MUFREESBORO, TN 37128                   BUTLER, AL 36904




LORA JONES                               LORA PIGGEE                             LORA VANCE
338 FIELDSTONE LANE                      208 S 2ND ST                            EIGHTEEN SEVENTEEN LLC
MONROE, LA 71203                         CLARENDON, AR 72029                     PRINTING LLC
                                                                                 811 ROBB STREET
                                                                                 SUMMIT, MS 39666



LORAN ELBERT                             LORE MURBERGER                          LOREAL CONSUMER PRODUCTS
705 IVEY LANE                            401 REYBURN ROAD                        ATTN RICHARD MANDEL, CREDIT ANALYST
SANDERSVILLE, GA 31082                   MALVERN, AR 72104                       35 BROADWAY RD
                                                                                 CRANBURY, NJ 08512




LOREAL RUDOLPH                           LORECIA SHEPEARD                        LOREN SAVAGE
203 MINOR RD. APT. 4                     704 DEXTER ST                           9882 FOXHILL DR
BUTLER, AL 36904                         DOTHAN, AL 36301                        HERNANDO, MS 38632
LORENA WEAVER           Case 19-11984-CSS
                                       LORENEDoc
                                             WISE 36        Filed 09/10/19   PageLORENTHIA
                                                                                  899 of 1514
                                                                                           PIERCE
PO BOX 1144                            56 WEST NORWOOD                           1407 SCOTIA ST.
ACKERMAN, MS 39735                     MEMPHIS, TN 38109-2337                    CAMDEN, AR 71701




LORENTHIA PIERCE                       LORENZO HUNTER                            LORENZO JACKSON
1407 SCOTIA STREET                     1018 WOODSIDE COURT                       21 NORTHGATE DRIVE APT 7
CAMDEN, AR 71701                       MOBILE, AL 36608                          MONROE, LA 71201




LORENZO JACKSON                        LORENZO MILLER                            LORENZO WALLACE
5107 BLANK STREET LOT 24               3059 DICKMAN                              501 BOROPHY COURT
MONROE, LA 71203                       MEMPHIS, TN 38114                         WARNER ROBIN, GA 31088




LORETHA SMITH                          LORETTA BARNES                            LORETTA BASS
43 TOM WARNER RD                       117 HOWARD AVENUE                         119 FAIRLESS LANE
TYLERTOWN, MS 39667                    RINCON, GA 31326                          MENA, AR 71953




LORETTA GOMEZ                          LORETTA HALFORD                           LORETTA KING
29 ADAIR ST                            4611 NEW HOPE RD                          229 S MIDDLE ST
MAURY CITY, TN 38050                   GLOSER, MS 39638                          CAPE GIRARDEAU, MO 63701




LORETTA KING                           LORETTA LANIER                            LORETTA LAWRENCE
406 NORTH ST                           5559 RUST RD                              2908 BIRINGHAM HIGHWAY AP
CAPE GIRARDEAU, MO 63701               MEMPHIS, TN 38127                         OPELIKA, AL 36801




LORETTA LAWRENCE                       LORETTA MAYFIELD                          LORETTA MAYNOR
2908 BIRMINGHAM HIGHWAY A              132 SULLIVAN CIRCLE                       371 AURUM HILL DR
OPELIKA, AL 36801                      MCINTOSH, AL 36553                        CLEVELAND, GA 30528




LORETTA MILLER                         LORETTA MIRANDA                           LORETTA P. TUCKER
1018 TOBIAS RD                         PO BOX 731                                PO BOX 97
SARDIS, GA 30456                       WRENS, GA 30833                           WILLIAMSON, GA 30292




LORETTA PARSONS                        LORETTA PRIDMORE                          LORETTA RAWLINS
701 PARTRIDGE DRIVE                    5580 STATE HWY 129                        458 WINDING RIDGE DRIVE
STATESVILLE, NC 28677                  WINFIELD, AL 35594                        SKY VALLEY, GA 30537




LORETTA SMITH                          LORETTA WEATHERSPOON                      LORETTA WHITTLE
10 LONG LEAF RD                        935 S GROVE BLVD 26                       264 MILL STREET EAST
LAKE WYLIE, SC 29710                   KINGSLAND, GA 31548                       GEORGIANA, AL 36033
LORETTA WILSON        Case   19-11984-CSS    Doc
                                       LORETTO     36 DEPARTMENT
                                               POLICE   Filed 09/10/19   PageLORETTO
                                                                              900 ofTELEPHONE
                                                                                     1514     CO., INC.
307 SUNFLOWER CIRCLE                    415 N. MILITARY                      136 S MAIN ST.
SWEETWATER, TN 37874-5319               LORETTO, TN 38469                    LORETTO, TN 38469




LORETTO VOL FIRE DEPT                   LORI ALI                             LORI ATTERBERRY
415 N MILITARY                          1520 GLENN AVE APT F2                1109 MAGNOLIA DR
LORETTO, TN 38469                       LEWISBURG, TN 37091                  FULTON, TN 42041




LORI AUSTIN                             LORI BELOTE                          LORI BERNARD
110 BREWER COURT                        30 HEAD HOMES                        130 COUNTY RD 534
BRUNSWICK, GA 31523                     LEBANON, TN 37087                    ETOWAH, TN 37331




LORI BETH CHILDERS                      LORI BLACK                           LORI BOBBETT
PO BOX 242                              410 KENDALL RIDGE DRIVE              2898 NEWTON CONEHATTA RD
PICKWICK DAM, TN 38365                  WEST MONROE, LA 71291                LAWERENCE, MS 39336




LORI BOYETT                             LORI BRANNON                         LORI CHENAULT
301 LOUISIANA ST                        6659 VALARIES DRIVE                  P.O. BOX 232
WINNFIELD, LA 71483                     OLIVE BRANCH, MS 38654               DOVER, TN 37058-0232




LORI CHILDERS                           LORI CHILDS                          LORI CRAVER
PO BOX 242                              6924 SANDALWOOD DRIVE                170 RESEVOIR STREET
PICKWICK DAM, TN 38365                  PORT RICHEY, FL 34668                ROME, GA 30161




LORI DICKERSON                          LORI EZELL                           LORI GORDON
332 ROCKHOUSE RD                        12953 WINN ROAD                      1390 HWY 341 S
CORDELE, GA 31015                       BASTROP, LA 71220                    VARDAMAN, MS 38878




LORI HAWKINS                            LORI HOUSTON                         LORI HOUSTON
2624 HARDYVILLE RD                      1145 ROYGAY RD                       1305 ROY GAY RD
MUNFORDVILLE, KY 42765                  MATTHEWS, GA 30818                   MATTHEWS, GA 30818




LORI HUNSUCKER                          LORI KING                            LORI LANE
13468 HOLLY SPRINGS RD                  8745 HIGHWAY 31 SOUTH                142 COUNTRY FOREST DR
BYHALIA, MS 38611                       KIMBERLY, AL 35091                   ELM GROVE, LA 71051




LORI LEDBETTER                          LORI MCCRICKARD                      LORI MOODY
402 CROWNDALE COURT                     537 BRYANT LANE                      137 NOBLET DRIVE
CANTONMENT, FL 32533                    WOODBURY, TN 37190                   HIAWASSEE, GA 30546
LORI MOORE             Case   19-11984-CSS     Doc 36
                                        LORI NORTON         Filed 09/10/19   PageLORI
                                                                                  901   of 1514
                                                                                      ORTMANN
1143 ROAD 1205                          4872 HWY 167 NORTH                       601 S MCQUARRIE AVE 5
NETTLETON, MS 38859-9713                WINNFIELD, LA 71483                      WAGONER, OK 74467




LORI QUICK                              LORI REECE                               LORI REESE
204 E IOWA AVE                          2415 U.S. HIGHWAY 80 EAST                RT 1 BOX 64 B
BONIFAY, FL 32425                       ADRIAN, GA 31002                         ADRIAN, GA 31002




LORI RILEY                              LORI ROBINSON                            LORI ROGERS
10969 E 100 S                           8200 SUNBURY RD                          162 ROBIN HOOD DR
OAKLAND CITY, IN 47660                  CLAXTON, GA 30417                        MCMINNVILLE, TN 37110




LORI ROGERS                             LORI S BLOOM                             LORI SAIN SMITH
162 ROBINHOOD DR                        4300 N GETWELL RD                        DAFFODILLY DESIGN
MCMINNVILLE, TN 37110                   MEMPHIS, TN 38118                        3256 SULPHUR SPRINGS RD
                                                                                 MURFREESBORO, TN 37129




LORI SHELTON                            LORI SIMMS                               LORI SMITH
CHICAGO WHOLESALE AUCTION               P.O BOX 164                              5431 DREWRY RD
1817 KENOSHA ROAD                       WEST FRANKFURT, IL 62896                 MONROEVILLE, AL 36460
ZION, IL 60099




LORI SRNSKY                             LORI STEINER                             LORI STEWART
PO BOX 37                               10135 ASHLEY LN                          800 SHEFWOOD DR
COUNCE, TN 38326                        BON AQUA, TN 37025-2922                  EASLEY, SC 29642




LORI VEAL                               LORI WALKER-LONG                         LORI WARD
12020 FLORIDA BLVD APT A12              1048 ROBERTSON ROAD                      6219 E TEXAS ST LOT 180
BATON ROUGE, LA 70815                   GALLATIN, TN 37066-4823                  BOSSIER CITY, LA 71111




LORI WYATT                              LORIANN POWELL                           LORIE CHANDLER
810 PAR ST                              114A STREET                              1166 E WELLSGATE DR
DOUGLAS, GA 31533                       CENTRE, AL 35960                         OXFORD, MS 38655




LORIE GALLOWAY                          LORIE HURST                              LORIE RANDOLPH
1208 CHURCHILL DR                       2428 HICKORY VALLEY RD                   30226 A OLD HIGHWAY 6
GALLATIN, TN 37066-6502                 MAYNARDVILLE, TN 37807                   NETTLETON, MS 38858




LORINDA WYATT                           LORINZA MILLER                           LORNA PROPERTIES
810 PAR STREET                          4515 HWY 76                              C/O COOPER & GRELIER COMPANIES
DOUGLAS, GA 31535                       FAYETTE, TN 38057                        PO BOX 19399
                                                                                 BIRMINGHAM, AL 35219
LORNA VILLAGE LLC      Case      19-11984-CSS     Doc 36LLC Filed 09/10/19
                                           LORNA VILLAGE                     PageLORNA
                                                                                  902 VILLAGE
                                                                                       of 1514LLC
6961 PEACHTREE INDUS BLVD                   6961 PEACHTREE INDUS BLVD            C/O SAFEWAY GROUP INC
NORCROSS, GA 30092                          SUITE 101                            ATTN KRISTEN GREIFZU
                                            NORCROSS, GA 30092                   6961 PEACHTREE INDUSTRIAL BLVD, STE 101
                                                                                 NORCROSS, GA 30092



LORNAMEAD BRAND INC.                        LORNAMEAD INC                        LORNAMEAD INC
175 COOPER AVE                              1359 BROADWAY                        ATTN BRIAN BRADLEY, EVP SALES
TONAWANDA, NY 14150                         NEW YORK, NY 10018                   500 MAMARONECK AVE, 104
                                                                                 HARRISON, NY 10528




LORNAMEAD INC                               LORNAMEAD INC                        LORNAMEAD
ATTN KEVIN SPRINGER, DIR SALES              ATTN RANDY SLOAN                     RON GERVAIS
500 MAMARONECK AVE, 104                     1359 BROADWAY                        1100 E. JOSEPHINE ST.
HARRISON, NY 10528                          NEW YORK, NY 10016                   CHALMETTE, LA 70043




LORRAINE CHESER                             LORRAINE HOME FASHIONS               LORRAINE JAMES
25 DOE RUN LANE                             HERBERT OATES                        P.O. BOX 719
SPRINGFIELD, KY 40069                       295 FIFTH AVE. ROOM 1013             SPRING FIELD, SC 29853
                                            NEW YORK, NY 10016




LORRAINE RAGSDALE                           LORRAINE ROBERTS                     LORRAINE SCOTT
101 MILDRED ST                              79 MARTIN ST                         811 COHN STREET
BENTON, LA 71006                            SUMMERVILLE, GA 30747                BELZONI, MS 39038




LORRIE OSBORNE                              LORRIE TATUM                         LORRIE ZAMORA
200 BROOKS RD                               26 EAST GLENDALE ST                  11763 FM 16
ERIN, TN 37061                              HONEA PATH, SC 29654                 LINDALE, TX 75771




LORRY PUGH                                  LOSTICIA VEAL                        LOTORIA PERRY
521 BAILEY SAWMILL RD.                      3245 SHELLROCK RD                    909 S USSERY ST APT I31
RUBY, SC 29741                              JACKSON, MS 39217                    DOTHAN, AL 36301




LOTOYA MARTIN                               LOTTA LUV LLC                        LOTTIE DAWS
416 CLIFTON TURNPIKE                        9 E 37TH ST. 10TH FLOOR              1046 BUCKNER AVENUE
WAYNESBORO, TN 38485                        9 E 37TH ST. 10TH FLOOR              MEMPHIS, TN 38122
                                            NEW YORK, NY 10016




LOTUS APPAREL CORPATION                     LOTUS BAKERIES NORTH                 LOU DAVIS
17979 ARENTH AVE.                           AMERICA INC                          26 BILL DAVIS LANE
CITY OF INDUSTRY, CA 91748                  1000 SANSOME ST. STE 220             MONTICELLO, MS 39654
                                            SAN FRANCISCO, CA 94111




LOUANN HERNANDEZ                            LOUANNA BARBERY                      LOUFRAN GAMMILL
23140 CHICAGO ST                            102 BROADWAY ST.                     138 WESTOVER DR
ROBERTSDALE, AL 36567                       SINGER, LA 70660                     HAZLEHURST, MS 39083
LOUIE GERRARD              Case 19-11984-CSS     Doc 36
                                          LOUIS BOGGS          Filed 09/10/19   PageLOUIS
                                                                                     903CLAY
                                                                                          of 1514
109 LAMB RD                               15341 CROSSVILLE HWY                      1620 W PEACH
MARKS, MS 38646                           MONTEREY, TN 38574                        EUNICE, LA 70535




LOUIS COOK                                LOUIS FRATESI                             LOUIS KENNETH RAY BEENE
4336 AUTUMN HILLS ROAD                    122 PLANTATION DR.                        347 RIDGECREST DR
STAR CITY, AR 71667-9573                  LELAND, MS 38756                          STARKVILLE, MS 39759-5456




LOUIS MAYWEATHER                          LOUIS N. FRATESI                          LOUIS WIENER
155 PINEHILL CIRCLE                       149 MARK ROAD                             C/O ADAMSVILLE SHOPPING
MANSFIELD, LA 71052                       LELAND, MS 38756                          CENTER
                                                                                    PO BOX 681955
                                                                                    PRATTVILLE, AL 36068



LOUIS WIENER                              LOUISE APPLEWHITE                         LOUISE BAILEY
C/O REAL ESTATE SOUTHEAST LLC             123 BRANCH STREET                         32 HARTWOOD ST. APT. I-65
PO BOX 681955                             WINONA, MS 38967                          DURANT, MS 39063
PRATTVILLE, AL 36068




LOUISE CRAFT                              LOUISE DAVENPORT JOHNSON                  LOUISE GRANT
100 BROOKMEADE                            2710 ANITA LANE                           VARNVILLE, SC 29944
ANDERSON, SC 29624                        MONROE, LA 71201




LOUISE GREEN                              LOUISE HEATH                              LOUISE HOGSETT
1858 COUNTY RD 109                        177 LODI ROAD                             191 BAIN ST
WATER VALLEY, MS 38965                    WINONA, MS 38967                          DURANT, MS 39063




LOUISE HOLLINGSWORTH                      LOUISE JOHNSON                            LOUISE JOHNSON
5412 MLK                                  1103 NORTH JACKSON                        1154 CRIBBS RD SW
MOSS POINT, MS 39563                      EL DORADO, AR 71730                       TOWNSEND, GA 31331-7218




LOUISE JOHNSON                            LOUISE LARGE                              LOUISE THIGPEN
ROUTE 2 BOX 2859                          158 UPPER BISON ROAD                      361 SOUTH MAIN ST
TOWNSEND, GA 31331                        NEWPORT, TN 37821                         MIDDLETON, TN 38052




LOUISE WARREN                             LOUISIANA DEPARTMENT OF HEALTH            LOUISIANA DEPARTMENT OF
4022 WALNUT                               628 N. 4TH ST.                            AGRICULTURE AND FORESTRY
TEXARKANA, AR 71854                       BATON ROUGE, LA 70802                     PO BOX 631
                                                                                    5825 FLORIDA BLVD
                                                                                    BATON ROUGE, LA 70821-0631



LOUISIANA DEPT OF REVENUE                 LOUISIANA DEPT OF REVENUE                 LOUISIANA DEPT OF REVENUE
617 N 3RD ST                              PO BOX 201                                PO BOX 66404
BATON ROUGE, LA 70802                     BATON ROUGE, LA 70821                     BATON ROUGE, LA 70896
LOUISIANA FISH FRY        Case 19-11984-CSS     Doc
                                         LOUISIANA   36 SOCIETY
                                                   GASTRO. Filed 09/10/19      PageLOUISIANA
                                                                                    904 of 1514
                                                                                             INSURANCE
PATRICK MURRAY                            9103 JEFFERSON HWY                       GUARANTY ASSOCIATION LIGA
5267 PLANK ROAD                           BATON ROUGE, LA 70809                    2142 QUAIL RUN DRIVE
BATON ROUGE, LA 70805                                                              BATON ROUGE, LA 70808-4126




LOUISIANA OFFICE OF SFA                   LOUISIANA STATE POLICE                   LOUISIANA STATE POLICE
PO BOX 60052                              7919 INDEPENDENCE BLVD                   BUREAU OF CRIMINAL
NEW ORLEANS, LA 70160-0052                BATON ROUGE, LA 70806                    ID AND INFORMATION
                                                                                   PO BOX 66614 MAILSLIP A-6
                                                                                   BATON ROUGE, LA 70896



LOUISIANA STATE POLICE                    LOUISIANA WATER COMPANY (2) EUNICE       LOUISIANA WORKFORCE COMMISSION
PO BOX 66614 MAILSLIP A-6                 PO BOX 96025                             1001 N 23RD ST
BATON ROUGE, LA 70896                     BATON ROUGE, LA 70896-9025               BATON ROUGE, LA 70802




LOUISVILLE ELECTRIC SYSTEM, MS            LOUISVILLE FIRE DEPT                     LOUISVILLE FIRE DEPT.
PO DRAWER 849                             211 EAST 7TH ST                          304 S SPRING AVE.
LOUISVILLE, MS 39339                      LOUISVILLE, GA 30434                     LOUISVILLE, MS 39339




LOUISVILLE POLICE DEPT.                   LOUISVILLE SLUGGER                       LOURDES VARGAS
202 S. CHURCH                             HILLERICH & BRADSBY                      120 BULLOCK LN.
LOUISVILLE, MS 39339                      LOUISVILLE, KY 40232                     DUMAS, AR 71639




LOUSIANA DEPT. OF REVENUE                 LOUSIANA OFFICE OF                       LOVE BOTTLING CO
PO BOX 1191                               ALCOHOL & TOBACCO CONTROL                ATTN JOE HARRISON
ALEXANDRIA, LA 71309-1191                 PO BOX 66404                             3200 S 24TH ST W
                                          BATON ROUGE, LA 70896                    MUSKOGEE, OK 74401




LOVE BOTTLING CO                          LOVE RX LLC                              LOVEE DOLL & TOY CO INC
ATTN JOE HARRISON                                                                  ATTN SAM N HOROWITZ, PRESIDENT
3200 S 24TH ST W                                                                   39 W 38TH ST, 4TH FL
MUSKOGEE, OK 74402                                                                 NEW YORK, NY 10018




LOVELY ANDERSON                           LOVENUAL SOUTHALL                        LOVESTHA WILCOX
712 MONTJOY STREET                        525 2ND STREET                           1877 CLINCH DR
GREENWOOD, MS 38930                       CONWAY, AR 72032                         FERNANDINA BEACH, FL 32034




LOVETT & SARGENT BODY                     LOVIANN RIOS                             LOVIE BANKS
SHOP INC                                  400 W HAES AVE                           2131 CASTLE HILL DR
807 WOODLAND ST                           DE QUEEN, AR 71832                       JACKSON, MS 39204
COLUMBIA, TN 38401




LOW & SWEET                               LOWCOUNTRY REGIONAL WATER SYSTEM         LOWCOUNTRY REGIONAL WATER SYSTEM
CASSANDRA GRUNDY                          513 ELM STREET WEST                      PO BOX 647
2050 E. 15TH STREET                       HAMPTON, SC 29924                        HAMPTON, SC 29924
LOS ANGELES, CA 90021
LOWELL PORTER           Case 19-11984-CSS
                                       LOWELL Doc 36
                                              PORTER      Filed 09/10/19     PageLOWES
                                                                                  905 of 1514
1043 C R 16                            1043 COUNTRY ROAD 16                      4300 N GETWELL RD
MYRTLE, MS 38650-9547                  MYRTLE, MS 38650                          MEMPHIS, TN 38118




LOWNDES CO TAX                         LOWNDES CO TAX                            LOWNDES COUNTY BOARD OF
300 N PATTERSON ST                     PO BOX 1409                               327 NORTH ASHLEY STREET
VALDOSTA, GA 31601                     VALDOSTA, GA 31603                        VALDOSTA, GA 31601




LOWNDES COUNTY BOARD OF                LOWNDES COUNTY OCCUPATION                 LOWNDES COUNTY OCCUPATION
COMMISSIONERS                          300 N PATTERSON ST                        PO BOX 1349
327 NORTH ASHLEY STREET                VALDOSTA, GA 31601                        VALDOSTA, GA 31603
3RD FLOOR
VALDOSTA, GA 31601



LOWNDES COUNTY OCCUPATION              LOWNDES COUNTY TAX COLLEC                 LOWNDES COUNTY TAX COLLEC
TAX OFFICE                             1121 MAIN ST                              PO BOX 1077
PO BOX 1349                            COLUMBUS, MS 39701                        COLUMBUS, MS 39701
VALDOSTA, GA 31603




LOWNDES COUNTY UTILITIES DEPT, GA      LOWNDES COUNTY UTILITIES DEPT, GA         LOY DILDY
327 N. ASHLEY ST.                      PO BOX 1349                               1121 PARK DR
1ST FLOOR                              VALDOSTA, GA 31601                        NASHVILLE, AR 71852
VALDOSTA, GA 31601




LOYAL SUBJECTS WAVE 2, THE             LOYAL SUBJECTS, THE                       LOYALTY LANE INC
ATTN JONATHAN CATHEY, PRESIDENT/CEO    ATTN JONATHAN CATHEY, PRESIDENT/CEO       30382 KOUNTRYSIDE RD
155 W WASHINGTON BLVD, STE 207         155 W WASHINGTON BLVD, STE 207            MACON, MO 63552
LOS ANGELES, CA 90015                  LOS ANGELES, CA 90015




LOYALTY LANE INC                       LOYCE POOLE                               LOYDA RODRIGUEZ
ATTN BILL GRAY, OWNER                  131 SW END BLVD.                          103 CHURCH ST
3827 ROSWELL RD, STE 200 C             CAPE GIRARDEAU, MO 63701                  WILIAMSTON, SC 29697
MARIETTA, GA 30062




LP SOFTWARE INC                        LPC L&LLC                                 LR RESOURCES INC
7000 WEST 11TH ST                      ATTN TARA DEATON                          3432 DUG GAP ROAD SW
SUITE 305                              405 RUSHING DR                            DALTON, GA 30722
WORTH, IL 60482                        HERRIN, IL 62948




LRI HOLDINGS COMPANY LLC               LSI TEMPORARY SERVICES LLC                LSN PUBLISHING CO. LLC DBA
9100 F STREET                          5107 SUMMER AVE                           FRANKLIN BANNER TRIBUNE
OMAHA, NE 68127                        MEMPHIS, TN 38122                         PO BOX 566
                                                                                 115 WILSON ST
                                                                                 FRANKLIN, LA 70538



LTV WHOLESALE & IMPORTER               LUANA GOODWIN                             LUANN DICKSON
PEYTON BONNER                          710 AZALEA CIRCLE                         174 BROOKSIE THOMPSON RD.
110 GIANT DR. SUITE A                  VALDOSTA, GA 31602                        DECATURVILLE, TN 38329
RICHMOND, VA 23224
LUCAS A DAVIS            Case 19-11984-CSS     Doc 36
                                        LUCAS BRYANT         Filed 09/10/19   PageLUCAS
                                                                                   906 KRAUSE
                                                                                        of 1514
349 ADAMS POWELL ROAD                   328 CEDAR BROOK DR                        5636 HASVEY RD.
COLQUITT, GA 39837                      COLLIERVILLE, TN 38017                    ABBEVILLE, GA 31001




LUCAS ROGERS                            LUCEDALE POLICE DEPT.                     LUCENT ACE MANUFACTURE IN
629 COOLIDGE RD                         545 OAK STREET                            15253 DON JULIAN ROAD
LAFAYETTE, TN 37083                     LUCEDALE, MS 39452                        CITY OF INDUSTRY, CA 91745




LUCERO MUNOZ                            LUCHIANNA RAYMOND                         LUCIA TAYLOR
991 CUBA RD                             33 SIMPSON RD                             PO BOX 31
BRIDGEPORT, TX 76426                    GREENVILLE, MS 38701                      CLIMAX, GA 39834




LUCIAN WOODY                            LUCILA LOPEZ                              LUCILLE ARMER
257 FIRE TOWER ROAD                     4100 WEST MAIN ST. 223                    7830 GREENWICH DRIVE WEST
BALD KNOB, AR 72010                     RUSSELLVILLE, AR 72801                    SOUTHAVEN, MS 38672




LUCILLE COCKERHAM                       LUCILLE DUVAL                             LUCILLE GEISLEMAN
1500 EAST WOODROW WILSON                168 DUNCAN STREET                         13761 CR 285
JACKSON, MS 39216                       EAST BREWTON, AL 36426                    TYLER, TX 75707




LUCILLE OLIVER                          LUCILLE WALKER                            LUCILLE WATTS
202 N MAPLE                             2020 GARRETT CREEK LOOP                   246 RILEY RD
HAYTI, MO 63851                         PNTOTOC, MS 38863                         COLUMBIA, MS 39429-8958




LUCINDA A CREEDON                       LUCINDA CARRINGTON                        LUCINDA FREELON
921 HIGHWAY 72                          120 FORREST DRIVE                         PO BOX 102
LAMAR, MS 38642-9605                    PARSONS, TN 38363                         BRUCE, MS 38915




LUCRETIA FAHRNER                        LUCRETIA MOYER                            LUCRETTIA THOMAS
218 SOUTH STREET                        207 S CHURCH                              201 14 ST. N. APT. 230
OAKLAND CITY, IN 47660                  TRENTON, TN 38382                         GUIN, AL 35563




LUCY BAGGETT                            LUCY CHILDRESS                            LUCY CROCKER
160 HWY 278 EAST                        318 JOHNSON                               155 PRIDGEN LANE
WARREN, AR 71671                        MENDENHALL, MS 39114                      TAYLORSVILLE, MS 39168




LUCY ECHOLS                             LUCY GREENE                               LUCY GUEST
104 FOX DRIVE                           PO BOX 281                                225 S. 8TH STREET
RAGLAND, AL 35131                       FERRIDAY, LA 71334                        JACKSBORO, TX 76458
LUCY HOLMES              Case 19-11984-CSS     Doc 36
                                        LUCY JONES            Filed 09/10/19   PageLUCY
                                                                                    907WHITE
                                                                                        of 1514
189 ROLLING HILL DRIVE                  869 N.10TH ST.                             FREDS 1055
CENTREVILLE, MS 39639                   PORT ALLEN, LA 70767                       118 MAIN STREET
                                                                                   ANDREWS, NC 28901




LUDWIG DISTRIBUTING CO INC              LUDWIG METZGER                             LUE CINDY HOLMAN
503 EAST 13TH STREET                    604 OAK ST                                 801 SILVER STREET
STUTTGART, AR 72160                     MORRILTON, AR 72110                        LEWISBURG, TN 37901




LUECKE DISTRIBUTING CO INC              LUETRICA ISBELL                            LUIS ANGEL HERNANDEZ MANUEL
ATTN MARY ARMES                         979 CR 96                                  130 FALLAW ROAD
432 E OUTER RD                          WATER VALLEY, MS 38965                     GASTON, SC 29053
POPLAR BLUFF, MO 63901




LUIS BARRAGAN                           LUIS ESPINOZA                              LUIS RIVERA
4072 COOPER LANE                        2524 7TH AVENUE                            620 DEER CREEK RD
JACKSON, LA 70748-3900                  HALEYVILLE, AL 35565                       BYHALIA, MS 38611




LUIS TOWNSEND                           LUKE GAGE                                  LUKE JONES
74 SAUM DR                              608 WINDREW CIRCLE                         52 HILLSIDE DR APT 2
COLUMBUS, MS 39702                      JONESBORO, AR 72401                        HOLIDAY ISLAND, AR 72631




LUKE LOGEMANN                           LUKE MILES                                 LUKE NEVILLE
403 JONES ST                            1661 STATE LAKE RD                         1661 CO RD 12 PMB E
HARRISBURG, AR 72432                    LINEVILLE, AL 36266                        CAMDEN, AL 36726




LUKE PIERE                              LUKE ROGERS                                LUKE SANDERS
269 E PICKENS APT 2                     70 BIRDSONG RD                             449 BILL SMITH ROAD
PEA RIDGE, AR 72751                     CAMDEN, TN 38320                           MENDENHALL, MS 39114




LUKE STEPHENS                           LUKE TANKERSLEY                            LUKE WHITEAKER
203 MAGNOLIA CHASE DRIVE                28 JERRELL ROAD                            410 FIRST AVENUE
BENTON, LA 71006                        MAYFLOWER, AR 72106-9646                   CONWAY, AR 72032




LUKE WILSON                             LUKE WOODS                                 LULA ALLEN
487 JERI DRIVE                          8780 BYHALIA RD                            788 PETDAVIS RD.
GREEN COVE SPRINGS, FL 32043            OLIVE BRANCH, MS 38654                     JONESVILLE, LA 71343




LULA POWELL                             LULA RIGGINS                               LULA TOLEN
557 N 8TH                               900 6TH ST CHRISTOPHER                     219 MAGNOLIA ST
GREENVILLE, MS 38701                    HOMES                                      BATESBURG, SC 29006
                                        BRINKLEY, AR 72021-3703
LULA WILLIAMS             Case 19-11984-CSS     Doc 36
                                         LULA WOODS          Filed 09/10/19   PageLUNA
                                                                                   908INTERNATIONAL
                                                                                        of 1514     INC
262 CHADBAKER STREET                     806 CHIN ST                              ATTN MIKE VAKILI, OWNER/PRESIDENT
RESERVE, LA 70084                        MOBILE, AL 36610                         123 MARCUS AVE
                                                                                  HAPPAUGE, NY 11788




LUNA INTERNATIONAL USA INC               LUNA INTERNATIONAL USA INC               LUNDBERG FAMILY FARMS
ATTN MIKE VAKILI, OWNER/PRESIDENT        ATTN MIKE VAKILI, OWNER/PRESIDENT        ATTN EMILY ARENTZ, DIR OF SALES
123 MARCUS AVE                           123 MARCUS AVE                           5311 MIDWAY
HAPPAUGE, NY 11788                       HAUPPAUGE, NY 11788                      RICHVALE, CA 95974




LUNDBERG FAMILY FARMS                    LUNDY & DAVIS                            LURNARD WALKER
ATTN MICHELLE WILLIAMS, ACCT             1855 LAKELAND DR.                        73 EAST GRANT STREET
RECEIVABLE                               SUITE Q230                               MCRAE, GA 31055
5311 MIDWAY                              JACKSON, MS 39216
RICHVALE, CA 95974



LUSCIOUS LINGERIE                        LUSHELL HOUSE                            LUSK FAMILY LIMITED
DBA SWEET UNDYS                          PO BOX 1793                              PARTNERSHIP
424 N PALMS DR 301                       BATESVILLE, MS 38606                     7 BERWYN DR
BEVERLY HILLS, CA 90210                                                           LITTLE ROCK, AR 72227-2201




LUSTER PRODUCTS INC                      LUSTER PRODUCTS INC                      LUTHER BRIDGES
ATTN JORTY F LUSTER                      ATTN RANDY LEE, DIR DOMESTIC RET SALES   11 SIMS THORNHILL RD
1104 W 43RD ST                           1104 W 43RD ST                           TYLERTOWN, MS 39667
CHICAGO, IL 60609                        CHICAGO, IL 60609




LUTHER LANE                              LUTTRELL BELTING INC                     LUV N CARE LTD
500 PINSON RD. APT. J8                   PO BOX 9005                              ATTN NATHAN SHAMOSH, VP SALES
ALBANY, GA 31705                         311 BELZ BLVD EAST                       3030 AURORA AVE
                                         MEMPHIS, TN 38109                        MONROE, LA 71201




LUVERNE POLICE DEPTMENT                  LUVERNE VOL FIRE DEPT                    LV PATRICK
64 W 6TH ST                              217 S FOREST                             1903 MOBILE AVENUE
LUVERNE, AL 36049                        LUVERNE, AL 36049                        JACKSON, MS 39206




LYBRAND MACHINE AND TOOL                 LYDEAN HICKMAN                           LYDIA HICKS
1039 OLD MACON ROAD                      1032 MAGNOLIA RD                         4490 PRINCETON RD
DUDLEY, GA 31022                         LUMBERTON, MS 39455                      MEMPHIS, TN 38117




LYDIA ROYALS                             LYDIA WILLIAMSON                         LYGIA BARNES
306A PROCTOR ST.                         1873 CHANA CREEK RD                      240 HIGHTOWER AVE
STATESBORO, GA 30458                     ECLECTIC, AL 36024                       BONIFAY, FL 32425




LYMAN DEVELOPMENT ASSOCIATES LLC         LYMAN POLICE DEPARTMENT                  LYN TAISHA BILLINGSLEY
380 S PINE ST                            81 GROCE RD                              320 CRUMP ST
SPARTANBURG, SC 29302                    LYMAN, SC 29365                          COLDWATER, MS 38618
LYNDA GREEN               Case 19-11984-CSS     Doc 36
                                         LYNDA GREEN          Filed 09/10/19   PageLYNDA
                                                                                    909 JONES
                                                                                         of 1514
440 JONES STREET                         504 JONES STREET                          120 CRITTERS XING
RAY CITY, GA 31645                       RAY CITY, GA 31645                        LEXINGTON, GA 30648




LYNDA MASON                              LYNDA MILLER                              LYNDA POLEY
101 JIM HEARN LN                         5438 DOVEREL HWY                          2857 TIMBERLAND DRIVE
MONTICELLO, MS 39654                     DAWSON, GA 39842                          NESBIT, MS 38651




LYNDA WHISENANT                          LYNDSAY BROWN                             LYNDSEY STIMSON
768 E MCMURRAY BLVD                      1185 GLENSTONE TRAIL APT.                 505 HENRY DRIVE
HARTSVILLE, TN 37074                     HIGH POINT, NC 27265                      DUMAS, AR 71639




LYNDZIA CHAMBERS                         LYNELL GASKINS                            LYNETTE GRIFFIN
2-B LAKEWAY DR                           1401 OLD COLUMBUS RD                      2187 PINEY MOUNT CHURCH RD
HEATH, TX 75032                          WILLACOOCHEE, GA 31650-3552               WRIGHTSVILLE, GA 31096




LYNETTE GRIFFIN                          LYNETTE GRIFFIN                           LYNETTE MOSES
221 KENTS LANE                           RT 2 BOX 1845                             1414 CAMPBELL ST
WRIGHTSVILLE, GA 31096                   WRIGHTSVILLE, GA 31096                    CAMDEN, SC 29020




LYNETTE REWIS                            LYNIKA BRINSTON                           LYNN A MARTINEAU
PO BOX 598                               406 HELEN ST                              839 KELLY CORNER RD
HAGAN, GA 30429                          WEST HELENA, AR 72390                     COVINGTON, TN 38019-8131




LYNN CASH                                LYNN GOWEN                                LYNN HICKEY
1454 FLORENCE RD.                        4722 1 2 PARDUE ROAD                      3724 OLD KENTUCKY RD
MONTICELLO, AR 71655                     BALL, LA 71405                            SPARTA, TN 38583




LYNN HUMPHRIES                           LYNN JOHNSON                              LYNN MARIN
706 26TH AVE SE                          614 GARLAND ROAD                          228 B HALL RD
MOULTRIE, GA 31768-6709                  NATCHITOCHES, LA 71457                    CADIZ, KY 42211-9334




LYNN MATHIS                              LYNN MCCULLEY                             LYNN MORGAN
500 WESLEY CHAPEL RD                     2206 BELMONT AVENUE                       PO BOX 1966
LEXINGTON, GA 30648                      TIFTON, GA 31794                          SOUTHHAVEN, MS 38671




LYNN NEWSOME                             LYNNA SCHIFFBAUER                         LYNNDA MYERS
40 COX LANE                              38 CORDIE LANE                            922 W. NORTH ST
PELL CITY, AL 35125                      HIAWASSEE, GA 30546                       PIGGOTT, AR 72454
LYNNE HODGES              Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                         LYNNE TROUSDALE                     PageLYNNETTE
                                                                                  910 of 1514
                                                                                          WERTZ
7201 HWY 24                              3387 COUNTY RD 30                       305 EAST 7TH ST
STATESBORO, GA 30461                     FLORENCE, AL 35634                      ALMA, GA 31510




LYNTON GODWIN                            LYNWOOD HIGHTOWER                       LYNWOOD SCOTT
205 CHURCH ST                            1104 GLENWAY DRIVE                      50 LEEK RD CITY UNKNOWN
PLAINS, GA 31780                         LAUREL, MS 39440                        OPELIKA, AL 36801




LYNZE LEBLANC                            LYONS BENENSON & CO. INC                LYONS SPECIALTY CO LLC
609 FRANK ST                             777 THIRD AVE. 33RD FL                  ATTN HUGH W RAETZSCH JR, PRESIDENT
JEANERETTE, LA 70544                     NEW YORK, NY 10017                      2800 HWY 1 NORTH
                                                                                 PORT ALLEN, LA 70767




LYQUESHIA JONES                          LYRIC FAIRLEY                           LYRIC HARRIS
213 BRIARHILL RD APT 22                  2001 2ND ST                             115 CYPRESS ST
FLORENCE, MS 39073                       LEAKESVILLE, MS 39451                   TEAGUE, TX 75860




LYRIC PERRY                              LYRIC ROBINSON                          LYRIC SMITH
2245 DURAND ST                           139 WEENEE DR                           2345 COUNTY RD 16
MANSURA, LA 71350                        KINGSTREE, SC 29556                     FAYETTE, AL 35555




LYRIC WEARING                            LYSANDRA HUNTER                         LYSONDA BEAL
706 N MAGNOLIA AVELOT B                  15700 BROAD BRANCH RD                   502 WEAT 19TH AVE APT. A
ANDREWS, SC 29510                        CHUNCHULA, AL 36521                     CORDELE, GA 31015




M & A IMPORTS LTD                        M & A IMPORTS LTD                       M & A LOCK & ALARM SYSTEM
ATTN BRIAN FLOMAN, VP                    ATTN MARTIN FLOMAN                      180 HWY 51 SOUTH
7050 NEW HORIZONS BLVD                   7050 NEW HORIZONS BLVD                  BATESVILLE, MS 38606
NORTH AMITYVILLE, NY 11701               NORTH AMITYVILLE, NY 11701




M & F INVESTMENTS LLC                    M & H DEVELOPMENT                       M & H DEVELOPMENT
PO BOX 2244                              105 HAYDEN ST                           ATTN MR MARVIN WILLIAMS
BIRMINGHAM, AL 35201                     BELZONI, MS 39038                       PO BOX 606
                                                                                 BELZONI, MS 39038




M & J PHARMACAL INC.                     M & M GLOBAL BRANDS                     M & M GROCERY
ATTN RAY ONEAL                           7930 DEERING AVENUE                     2400 PETERSON AVE
PO BOX 697                               CANOGA PARK, CA 91304                   BIRMINGHAM, AL 35211
FULTON, MS 38843




M & T ENTERPRISES INC                    M A WILLIAMS PROPERTIES INC             M A WILLIAMS PROPERTIES INC
PO BOX 26522                             ATTN MARK ANTHONY WILLIAMS, PRESIDENT   ATTN MARK ANTHONY WILLIAMS, PRESIDENT
GREENVILLE, SC 29616                     1136 S PK                               1212 WOODHURST AVE
                                         BOWLING GREEN, KY 42103                 BOWLING GREEN, KY 42103
M G MIDWEST INC      Case        19-11984-CSS      Doc 36 INC
                                           M K DISTRIBUTORS Filed 09/10/19   PageM911 ofHOLLOWAY
                                                                                  LAURA  1514
ATTN ASSET MANAGEMENT DEPT                  ATTN NICK MAKRIS, PRESIDENT          370 GENTLE RIDGE DRIVE
900 W MAIN ST                               310 S LINDEN                         STAR CITY, AR 71667-8003
DOTHAN, AL 36301                            PINE BLUFF, AR 71601




M LEEDS MARKETING SERVICES INC              M LEEDS MARKETING SERVICES INC       M LEEDS MARKETING SRVS IN
ATTN MICHELL LEEDS, PRESIDENT               ATTN VALERIE CHIARA                  245 EAST 63 ST
245 E 63 ST, STE 34A                        245 E 63 ST, STE 34A                 SUITE 34A
NEW YORK, NY 10065                          NEW YORK, NY 10065                   NEW YORK, NY 10065




M SUZANNE KELNER                            M. JACOB & SONS                      M. P. CONSTRUCTION
RT 1 BOX 40                                 DBA SPRAYCO                          1772 W. SUNSET SUITE 4
BRADLEY, AR 71826                           35601 VERONICA STREET                SPRINGDALE, AR 72762
                                            LIVONIA, MI 48150




M.A. WILLIAMS C/O PBI                       M.C. APPLIANCE CORP.                 M.K. PLUS INC.
BANK INC ATTN:ED GALLOWAY                   777 MARK ST.                         MIKE COHEN
OR LEA JEWELL                               WOODDALE, IL 60191                   548 CHERRY LANE
PO BOX 549                                                                       FLORAL PARK, NY 11001
GLASGOW, KY 42142



M.LEEDS MARKETING INC.                      M.M.SEASONAL SOURCE CORP.            M.S. TRAILER REPAIR
RAYFORD HAAGA                               HOYT GRIFFIN                         5515 EAST HOLMES ROAD
22 BRIARMEADOWS DRIVE                       27 THIRD ST                          MEMPHIS, TN 38118-7908
MEMPHIS, TN 38120                           PO BOX 249
                                            BELMONT, MS 38827



M.S.A TRADING INC                           M.W. POLAR FOODS                     M.Z. BERGER & CO. INC.
ATTN MARK KANE                              15203 SHOEMAKER AVENUE               BOB SLOAN
3835 E THOUSAND OAKS BLVD, 405              15203 SHOEMAKER AVE                  10 W. 33RD ST 700
WESTLAKE VILLAGE, CA 91362                  NORWALK, CA 90650                    NEW YORK, NY 10001




MA WILLIAMS PROPERTIES INC                  MABEL BROWN                          MABEL NEIGHBORS
1212 WOODHURST AVE                          505 SOUTH JONES STREET               P.O. BOX 204382
BOWLING GREEN, KY 42103                     NASHVILLE, AR 71852                  ECLECTIC, AL 36024




MABIS HEALTHCARE                            MABLE BROWN                          MABLE NUNNALLY
RUSS RINGSTRAND                             185 COUNTY ROAD 220                  537 NORTH ALEXANDER AVE.
1931 NORMAN DRIVE                           LUKA, MS 38852-7207                  WASHINGTON, GA 30673
WAUKEGAN, IL 60085




MABLE NUNNALLY                              MAC SALES GROUP INC                  MAC SALES GROUP INC
701 SOUTH ALEXANDER                         ATTN RICHARD MACKAY, COO             ATTN RICHARD MACKAY, COO
WASHINGTON, GA 30673                        140 LAUREL ST                        PO BOX 480
                                            E BRIDGEWATER, MA 02333              E BRIDGEWATER, MA 02333




MAC SALES                                   MAC TRANSPORTATION                   MAC WHOLESALE
C/O BAKER, BRAVERMAN & BARBADORO            CONSULTANTS INC.                     140 LAUREL STREET
300 CROWN COLONY DR STE 500                 PO BOX 83                            AMAY MACWHOLESALE.NET
QUINCY, MA 02169                            LEWISVILLE, PA 19351                 EAST BRIDGEWATER, MA 02333
MAC WHOLESALE         Case   19-11984-CSS    Doc 36
                                       MAC WHOLESALE      Filed 09/10/19   PageMACDOWELL
                                                                                912 of 1514
                                                                                         & ASSOCIATES
ATTN BRUCE MOYER                       ATTN RICHARD MACKAY, COO                PO BOX 450849
140 LAUREL ST                          140 LAUREL ST                           ATLANTA, GA 31145
E BRIDGEWATER, MA 02333                E BRIDGEWATER, MA 02333




MACES TOWING                           MACEY CUMMINGS                          MACEY SMITH
3501 KNIGHT ARNOLD                     106 REDWOOD DRIVE                       302 SUMMER CITY CEMETERY RD
MEMPHIS, TN 38118                      EAST DUBLIN, GA 31027                   PIKEVILLE, TN 37367




MACHE HIGGASON                         MACHE HIGGASON                          MACI HOWELL
1300 CR 14                             183 COUNTY ROAD 348                     901 PEEPLES VALLEY RD
MYRTLE, MS 38650                       CARROLLTON, MS 38917                    CARTERSVILLE, GA 30121




MACIAH MATHIS                          MACIAH TONEY                            MACK CALHOUN
633 HARRISON AVE                       1039 CLIFTON ST APT C                   7546 NORTHFIELD DRIVE
ASHBURN, GA 31714                      CONWAY, AR 72034                        COLUMBUS, GA 31906




MACK HANES                             MACK HURST                              MACK JACKSON
237 MONROE RD                          1423 BRAZEAL CIR                        512 S CROOCKET
COLLINS, MS 39428                      EAST DUBLIN, GA 31021                   SENATOBIA, MS 38665




MACK OSBORN                            MACK YOUNG                              MACKENIZE LEAL
1205 NORTH JORDAN ST                   3158 GA HWY 215 SOUTH                   1205 LINWOOD
CARTHAGE, MS 39051                     ROCHELLE, GA 31079                      EL DORADO, AR 71730




MACKENZIE ARMSTRONG                    MACKENZIE CASTELLAW                     MACKENZIE HICKMAN
606 HILLCREST COVE                     1804 BURROW STREET                      29133 FARM RD 1218
NEW ALBANY, MS 38652                   HUMBOLDT, TN 38343                      EAGLE ROCK, MO 65641




MACKENZIE MCCARLEY                     MACKENZIE SHUMAKER                      MACKENZIE TRAYLOR
9335 CO RD 33                          660 JP FULTON RD                        PO BOX 332
CENTRE, AL 35960                       LOUISVILLE, MS 39339                    NAPLES, TX 75568




MACKIE LATHAM                          MACK-RAY INC                            MACON BEVERAGE CO. AB LLC.
4059 BLACK BAYOU                       12143 PUNKIN HOLLOW RD                  4375 SAN CARLOS DRIVE
LELAND, MS 38756                       BENTONVILLE, AR 72712                   MACON, GA 31202




MACON CO TAX COMMISSIONER              MACON CO TAX COMMISSIONER               MACON COUNTY CHAMBER OF COMMERCE
101 CHATHAM ST                         PO BOX 485                              109 NORTH DOOLY STREET
OGLETHORPE, GA 31068                   OGLETHORPE, GA 31068                    MONTEZUMA, GA 31063
MACON COUNTY CHAMBERCase    19-11984-CSS    Doc 36COURT
                                      MACON COUNTY   Filed 09/10/19   PageMACON
                                                                           913 of 1514ELEMENTARY SCHOOL
                                                                                COUNTY
OF COMMERCE                           GENERAL SESSIONS JUSTICE            SCHOOL
109 NORTH DOOLY STREET                CENTER 904 HWY 52 BYPASS            400 HIGHWAY 128 BYPASS
MONTEZUMA, GA 31063                   EAST                                OGLETHORPE, GA 31068
                                      LAFAYETTE, TN 37083



MACON COUNTY HIGH SCHOOL              MACON COUNTY MAGISTRATE COURT       MACON COUNTY MIDDLE SCHOOL
611 CARL PEASTER HIGHWAY              COURT                               SCHOOL
MONTEZUMA, GA 31063                   PO BOX 605                          615 VIENNA ROAD
                                      OGLETHROPE, GA 31068                MONTEZUMA, GA 31063




MACON COUNTY TRUSTEE                  MACON COUNTY TRUSTEE                MACON FIRE DEPARTMENT
101 COURTHOUSE VIEW ST                PUBLIC SQUARE                       1191 1ST STREET
LAFAYETTE, TN 37083                   LAFAYETTE, TN 37083                 MACON, GA 31201




MACON FIRE DEPT.                      MACON POLICE DEPT.                  MAD BAGS LLC
PO BOX 29                             PO BOX 29                           MAD STYLE/ELLY PRESTON
MACON, MS 39341                       MACON, MS 39341                     2600 S 25TH AVE
                                                                          SUITE A
                                                                          BROADVIEW, IL 60155



MAD CROC BRANDS INC                   MADDISON ALEXANDER                  MADDISON JOHNSON
2150 W. 18TH STREET                   440 CROSSPARK DRIVE                 3567 DOVER STREET
SUITE 220                             PEARL, MS 39208                     JONESBORO, AR 72401
HOUSTON, TX 77008




MADDISON SAFFOLD                      MADDISON YOUNGBLOOD                 MADELEINE HOPE NORTHEY
10026 JOHNS BAYOU ROAD                130 GLOVER RD                       25510 TOMMY NORTHEY RD
VANCLEAVE, MS 39565                   ROMANCE, AR 72136                   OPP, AL 36567




MADELIN GILL                          MADELINE BEENE                      MADELINE BUSH
213 GARNER STREET                     POST OFFICE BOX 343                 117 CR 287
DUBLIN, GA 31021                      SMACKOVER, AR 71762                 IUKA, MS 38852




MADELINE GUNIA                        MADELINE KING                       MADELINE PETERS
5100 TURNERVILLE FARMS COURT S        411 W QUITMAN                       UNKNOWN
CHUNCHULA, AL 36521                   HEBER SPRINGS, AR 72543             UNKNOWN, AR 72501




MADELYN BISHOP                        MADELYN HINES                       MADELYN MONTS
5669 POPLAR SPRINGS RD                961 ROCKCASTLE ROAD APT 4           506 COUNTRY CLUB ROAD
WARE SHOALS, SC 29692                 CADIZ, KY 42211                     HOUSTON, MS 38851




MADGELINE CONEY                       MADIE FORRESTER                     MADIE SUE DOWLESS
10137 CONEY                           211 REDBIRD LANE                    280 CHADWICH ST.
AMITE, LA 70422                       MEXIA, TX 76667                     DOUGLAS, GA 31533
MADILYN BRANDON         Case 19-11984-CSS    Doc
                                       MADISON     36
                                               ALBINO      Filed 09/10/19   PageMADISON
                                                                                 914 ofANGLIN
                                                                                        1514
1128 BARROW LOOP                        148 KALE DR                             5099 CANNON DRIVE
STARKS, LA 70661                        ALMA, GA 31510                          LAKEPARK, GA 31636




MADISON AVE INTIMATES INC               MADISON BLUE                            MADISON BURCHETT
DBA 5TH AVENUE INTIMATE                 4017 W HWY 36                           5 BO COFFEE RD
180 MADISON AVE                         SEARCY, AR 72143                        ASHVILLE, AL 35953
BROOKLYN, NY 11203




MADISON BYRD                            MADISON CAPITAL LLC                     MADISON CO LICENSE DIR.
602 KNIGHT STREET                       11433 CRONRIDGE DRIVE                   100 NORTH SIDE SQUARE
TAYLOR, AR 71861                        SUITE F                                 HUNTSVILLE, AL 35801
                                        OWING MILLS, MD 21117-2294




MADISON CO SHERIFF DEPT.                MADISON CO TAX COLLECTOR                MADISON CO TAX
PO BOX 65                               229 SW PINCKNEY STREET                  91 ALBANY AVE
DANIELSVILLE, GA 30633                  MADISON, FL 32340                       DANIELSVILLE, GA 30633




MADISON CO TAX                          MADISON CO TAX                          MADISON COUNTY HEALTH DEP
COMMISSIONER                            PO BOX 217                              301 MAX LUTHER DR. NW
PO BOX 217                              DANIELSVILLE, GA 30633                  HUNTSVILLE, AL 35811
DANIELSVILLE, GA 30633-0217




MADISON COUNTY SHERIFF DEPT             MADISON COUNTY TAX COLLEC               MADISON COUNTY TAX COLLEC
100 SOUTH SIDE SQUARE                   146 W CENTER ST                         PO BOX 113
HUNTSVILLE, AL 35801                    CANTON, MS 39046                        CANTON, MS 39046




MADISON COUNTY TAX                      MADISON COUNTY TAX                      MADISON COUNTY TRUSTEE
100 NORTHSIDE SQUARE                    COLLECTOR                               100 E. MAIN
HUNTSVILLE, AL 35801                    100 NORTHSIDE SQUARE                    JACKSON, TN 38301
                                        HUNTSVILLE, AL 35801-4820




MADISON COUNTY                          MADISON DEAN                            MADISON DEVELOPMENT INC
100 N. SIDE SQUARE                      5400 PUMPKINTOWN                        725 E MAIN ST
HUNTSVILLE, AL 35801                    LAFAYETTE, TN 37083                     PRATTVILLE, AL 36067




MADISON FIRE AND RESCUE                 MADISON FROST                           MADISON GARNER
116 WEST DADE STREET                    803 TYRONZA CUT OFF                     44 LITTLE PINE WAY
MADISON, FL 32340                       TYRONZA, AR 72386                       PROSPERITY, SC 29127




MADISON GEDDIE                          MADISON GERMAN                          MADISON HARGROVE
145 OAKWOOD AVE                         1285 OLD JACKSON RD                     100 SPADE LEAF BLVD
TRENTON, GA 30752                       SOMERVILLE, TN 38068                    HENDERSONVILLE, TN 37075
MADISON HENLEY             Case 19-11984-CSS    Doc
                                          MADISON     36 Filed
                                                  INDUSTRIES INC 09/10/19   PageMADISON
                                                                                 915 ofINDUSTRIES
                                                                                        1514      INC
4700 ALEXANDER ROAD                        ATTN KATHY LI                        ATTN MICHAEL SCHWARTZ
STAR CITY, AR 71667-9817                   295 5TH AVE, STE 512                 295 5TH AVE, STE 512
                                           NEW YORK, NY 10016                   NEW YORK, NY 10016




MADISON INVESTMENT PROPERTIES LLC          MADISON JORDAN                       MADISON KARTCHNER
                                           129 VANOVEN LANE                     582 FROGTOWN RD
                                           SEARCY, AR 72143                     LIVINGSTON, TN 38570




MADISON MEDLIN                             MADISON MIDDLETON                    MADISON MILLION
8117 MAYWOOD DR                            425 OLD MAIN ST.                     1265 MOCKINGBIRD RD
OLIVE BRANCH, MS 38654                     MUNFORDVILLE, KY 42765               MEDON, TN 38356




MADISON MONTGOMERY                         MADISON MOONEYHAM                    MADISON NICHOLSON
197 PATS DRIVE                             43 CR 342                            121 CRANE ROAD
ASHVILLE, AL 35953                         CALHOUN CITY, MS 38916               CAMDEN, AL 36726




MADISON PITTS                              MADISON PORTER                       MADISON PROSSER
190 WADDELL RD                             236 N. PINAUD ST.                    25 BIG OAK ROAD
COUNCE, TN 38326                           ST. MARTINVILLE, LA 70582            CONWAY, AR 72032




MADISON REBER                              MADISON SERATT                       MADISON SPANN
829 ARMSTRONG FERRY RD.                    185 PERCIFUL RD                      2661 MAYSVILLE ROAD
DAYTON, TN 37321                           DYERSBURG, TN 38024                  DICKSON, TN 37055




MADISON STEPHENS                           MADISON STREETMAN                    MADISON SULLIVAN
1003 WOLF POND RD                          2183 BRIDGES RD                      21605 OLD RIVER ROAD
TALLADEGA, AL 35160                        ARCADIA, LA 71001                    VANCLEAVE, MS 39565




MADISON SUTTON                             MADISON TEMPLES                      MADISON UNDERWOOD
2364 CHRISTMASVILLE CV                     PO BOX 6931                          16 S ELIZABETH ST
JACKSON, TN 38305                          CONWAY, AR 72035                     MUNFORDVILLE, KY 42765




MADISON WARD                               MADISON WILLIAMS                     MADIX STORE FIXTURES
116 COACH DRIVE                            723 HWY 54 SOUTH                     PO BOX 204040
WHITEBLUFF, TN 37187                       ALAMO, TN 38001                      DALLAS, TX 75320-4040




MAE BLACK                                  MAE BOYKINS                          MAE FEDUKIVOCH
209 NORTH AVE                              610 WEST 69TH                        PO BOX 212
SANDERSVILLE, GA 31082                     SHREVEPORT, LA 71108                 HIDDENITE, NC 28636
MAE HURD                Case 19-11984-CSS     Doc 36
                                       MAE LINDSEY         Filed 09/10/19   PageMAE
                                                                                 916  of 1514
                                                                                    ROBERTSON
145 HATCHEET BEND                      1532 JOHNSTON COCHRAN ROA                1316 TRAVERS CREEK TRAIL
PONTOTOC, MS 38863                     TENNILLE, GA 31089                       CONYER, GA 30012




MAE TAYLOR                             MAE YARIAN                               MAEGAN SYLVESTER
704 WEST MAIN ST                       351 HANGING ROCK RD                      427 TEAL LOOP
CHARLESTON, MS 38921                   SPRUCE PINE, NC 28777                    WEST MONROE, LA 71291




MAENETT HOBSON                         MAEVA USA INC                            MAEVA USA INC
594 BASSWOOD CIR                       ATTN CARLOS HUMPHREY                     ATTN CHARLIE HUMPHREY, GM
JACKSON, MS 39208                      100 S BROAD ST, STE 1400A                100 S BROAD ST, STE 1400A
                                       PHILADELPHIA, PA 19110                   PHILADELPHIA, PA 19110




MAEVERS FOODS INC                      MAEVERS INVESTMENTS LLC                  MAEVERS INVESTMENTS LLC
410 W MAIN ST                          410 W MAIN ST                            524 W. MAIN
JACKSON, MO 63755                      JACKSON, MO 63755                        JACKSON, MO 63755




MAG COURT OF CLAYTON CO.               MAG. CT OF TIFTON COUNTY                 MAGAYLON RICHARD
CLAYTON COUNTY JUSTICE                 PO BOX 214                               102 WILDFLOWER LANE
CENTER                                 TIFTON, GA 31793                         CHURCH POINT, LA 70525
9151 TARA BLVD.
JONESBORO, GA 30236-4912



MAGDALENA JOHANNEMANN                  MAGDELINE HARTZOG                        MAGEE FIRE DEPARTMENT
19056 TRALEE COURT                     4059 MIDDLEBROOKS ROAD                   313 7TH ST. NORTH WEST
FOLEY, AL 36535                        BASTROP, LA 71220                        MAGEE, MS 39111




MAGEE POLICE DEPARTMENT                MAGEN HIGGINS                            MAGEN RIVERA
124 FAIR STREET NE                     13354 HWY 67                             2122 CHARLES NEWLAND RD
MAGEE, MS 39111                        MALVERN, AR 72104                        DUNN, NC 28334-1402




MAGGIE BALLEW                          MAGGIE CANNON                            MAGGIE CANNON
2532 TURNER ROAD                       1128 GOLFCOURSE RD, 16                   75 MOUNT PISGAH RD
LEXINGTON, NC 27292-9756               PHILADELPHIA, MS 39350                   SOMERVILLE, TN 38068




MAGGIE CROMER                          MAGGIE HELTON                            MAGGIE HOWARD
5431 PINE LEVEL RD.                    12951 BRUSHY CREEK ROAD                  901 HALLIGAN D-1
OGLETHORPE, GA 31068                   LUCEDALE, MS 39452                       WAVEN, AR 71671




MAGGIE LEWIS                           MAGGIE STAPLETON                         MAGGIE WALTON CORP, THE
204 MCMILLIAN AVENUE                   P O BOX 686 SUNNYSIDE ACR                1900 N 18 ST, STE 802
BAY MINETTE, AL 36507                  BLAKELY, GA 31723                        MONROE, LA 71201
MAGGIE WHITE              Case 19-11984-CSS     DocKEZA
                                         MAGIC 107.9 36     Filed 09/10/19   PageMAGIC
                                                                                  917 POWER
                                                                                       of 1514
                                                                                             CO LTD
917 6TH ST NW APT A                       PO BOX 447                             ATTN PETER JOSEPH
MOULTRIE, GA 31768                        FAYETTEVILLE, AR 72702                 703-8 SINO INDUSTRIAL PLZ
                                                                                 9 KAI CHECUN G RD, KOWLOON BAY
                                                                                 KOWLOON, HONG KONG HONG KONG



MAGIC POWER CO LTD                        MAGIC VALLEY PUBLISHING CO. INC        MAGIC VIDEO INC
ATTN STEPHNE CHAN                         DBA LAKE COUNTY BANNER                 DBA SQS WHOLESALE,MOVIES U BUY,2X
703-8 SINO INDUSTRIAL PLZ                 144 W MAIN STREET                      MOBILE
9 KAI CHECUN G RD, KOWLOON BAY            CAMDEN, TN 38320                       ATTN BARRY BLECHMAN
KOWLOON, HONG KONG HONG KONG                                                     475 RIVERFRONT DR
                                                                                 READING, PA 19602


MAGIN DAY                                 MAGISTRATE CLERK OF                    MAGISTRATE CLERK
910 MILLER RD                             LAURENS COUNTY                         PO BOX 2028 CSS
HODGES, SC 29653                          PO BOX 2028 CSS                        DUBLIN, GA 30140
                                          DUBLIN, GA 30140




MAGISTRATE COURT OF APPLING               MAGISTRATE COURT OF GRADY CO.          MAGISTRATE COURT OF TROUP COUNTY
PO BOX 366                                250 NORTH BROAD ST                     100 RIDLEY AVE.
BAXLEY, GA 31515                          CAIRO, GA 31728                        LAGRANGE, GA 30240




MAGISTRATE COURT OF                       MAGISTRATE COURT OF                    MAGISTRATE COURT OF
BALDWIN COUNTY                            BARTOW COUNTY                          COFFEE COUNTY
121 N. WILKINSON ST.                      112 WEST CHEROKEE AVE                  101 PETERSON AVE. S.
STE. 107                                  STE. 101                               DOUGLAS, GA 31533
MILLEDGEVILLE, GA 31061                   CARTERSVILLE, GA 30120



MAGISTRATE COURT OF                       MAGISTRATE COURT OF                    MAGISTRATE COURT OF
DOUGGHERTY COUNTY                         DOUGLAS COUNTY                         JEFFERSON COUNTY
PO BOX 1827                               8700 HOSPITAL DR.                      PO BOX 749
ALBANY, GA 31702                          DOUGLASVILLE, GA 30134                 LOUISVILLE, GA 30434




MAGISTRATE COURT OF                       MAGISTRATE COURT OF                    MAGISTRATE COURT OF
JENKINS COUNTY                            LANIER COUNTY                          LAURENS COUNTY
PO BOX 892                                100 MAIN STREET                        PO BOX 2028 CSS
MILLEN, GA 30442                          LAKELAND, GA 31635                     DUBLIN, GA 31040




MAGISTRATE COURT OF                       MAGISTRATE COURT OF                    MAGISTRATE COURT OF
MADISON COUNTY                            MCDUFFIE COUNTY                        MITCHELL COUNTY
PO BOX 6                                  PO BOX 252 ROOM 203                    PO BOX 626
DANIELSVILLE, GA 30633                    MCDUFFIE CO. COURTHOUSE                CAMILLA, GA 31730
                                          THOMPSON, GA 30824



MAGISTRATE COURT OF                       MAGISTRATE COURT OF                    MAGISTRATE COURT
TERRELL COUNTY                            TOOMBS COUNTY                          23 E COURT ST. ROOM 427
PO BOX 793                                100 COURTHOUSE SQUARE                  WASHINGTON, GA 30673
DAWSON, GA 39842                          LYONS, GA 30436




MAGISTRATE COURT                          MAGISTRATE COURT                       MAGISTRATE COURT
312 NICHOLS ST                            5018 COURTHOUSE CR STE202              MERIWETHER COUNTY
BLACKSHEAR, GA 31516                      EASTMAN, GA 31023                      PO BOX 702
                                                                                 GREENVILLE, GA 30222
MAGISTRATE COURT        Case 19-11984-CSS    DocCOURT
                                       MAGISTRATE 36 Filed 09/10/19         PageMAGISTRATE
                                                                                 918 of 1514
                                                                                           COURT
PO BOX 338                             PULASKI COUNTY                           SEMINOLE CO. COURTHOUSE
CARROLTON, GA 30117                    PO BOX 667                               DONALSONVILLE, GA 31745
                                       HAWKINSVILLE, GA 31036




MAGISTRATE CRT OF SUMTER               MAGISTRATE CRT OF TURNER                 MAGISTRATE OF COURT OF
PO BOX 563                             219 E COLLEGE AVE ROOM 2                 LAURENS COUNTY
AMERICUS, GA 31709                     ASHBURN, GA 31714                        PO BOX 2028 CSS
                                                                                DUBLIN, GA 31040




MAGISTRATE OF WASHINGTON               MAGNA MANUFACTURING INC                  MAGNA MANUFACTURING INC
PO BOX 1053                            ATTN KENNY WATKINS, VP                   ATTN KENNY WATKINS, VP
SANDERSONVILLE, GA 31082               85 HILL AVE                              PO BOX 279
                                       FT WALTON BEACH, FL 32549                FT WALTON BEACH, FL 32549




MAGNA MANUFACTURING                    MAGNIF INC                               MAGNOLIA BEVERAGE COMPANY INC
ATTN DESIREE KOMOROSKI                 PO BOX 720                               2668 SAINT ANDREW ST
85 HILL AVE                            MEMTOR, OH 44061                         MERIDIAN, MS 39301
FORT WALTON BEACH, FL 32548




MAGNOLIA COCA-COLA BO CO INC           MAGNOLIA COCA-COLA BO CO INC             MAGNOLIA ELECTRIC POWER ASSOCIATION
ATTN C KENNETH WILLIAMS, PRESIDENT     ATTN CHUCK WILLIAMS, TREASURER/MGR       3027 HIGHWAY 98 WEST
PO BOX 278                             1145 S MADISON                           SUMMIT, MS 39666
MAGNOLIA, AR 71753-0278                MAGNOLIA, AR 71753-3515




MAGNOLIA ELECTRIC POWER ASSOCIATION    MAGNOLIA FIRE DEPARTMENT                 MAGNOLIA LIFT TRUCK PARTS
PO BOX 747MC                           PO BOX 1126                              5428 ROBINSON ROAD EXT
COMB, MS 39649-0747                    MAGNOLIA, AR 71753                       JACKSON, MS 39204




MAGNOLIA POLICE DEPT.                  MAGNOLIA POLICE DEPT.                    MAGNOLIA STATE BANK
206 N. JACKSON                         ATTN. RECORDS                            28 HWY 528
MAGNOLIA, AR 71753                     PO BOX 1126                              BAY SPRINGS, MS 39422-0508
                                       MAGNOLIA, AR 71753




MAGNOLIA STATE BANK                    MAGNOLIA WELLS                           MAGNOLLA BEVERAGE CO
PO BOX 508                             2175 KY HWY 558                          ATTN MIKE DAVIS II, PRESIDENT
BAY SPRINGS, MS 39422                  ALBANY, KY 42602                         2668 SAINT ANDREW ST
                                                                                MERIDIAN, MS 39305




MAGUIRE INNOVATIONS LLC                MAHAFFEY TENT & PARTY RENTALS            MAHAGONY BROWN
6201 S DORAL TRAIL                     4161 DELP STREET                         23 GROBMYER CIR APT 301
SIOUX FALLS, SD 57108                  MEMPHIS, TN 38118                        FORREST CITY, AR 72335




MAHALA RAMSEY                          MAHOGANY BRADLEY                         MAHOGANY WILSON
126 WOODLAND STREET                    1181 MURRAY RD D25                       530 FISHER LANE
LIVINGSTON, TN 38570                   DOTHAN, AL 36301                         BASTROP, LA 71220
                      Case
MAHUDI INTERNATIONAL CORP     19-11984-CSS      Doc 36
                                        MAI Y LEE           Filed 09/10/19   PageMAI
                                                                                  919   of 1514
                                                                                     YANAGO
SHAIL SHAH                              768 COUNTY ROAD 3021                     BOX 9687
2110 N.W. 95TH AVE.                     OZARK, AR 72949-8737                     FLORENCE, AL 35630
MIAMI, FL 33172




MAIA MURRAY                             MAICEL COOPER                            MAID BRANDS INC
176 RENON LANE                          6611 W MAIN                              ATTN ED BYCZYNSKI, PRESIDENT
CALEDONIA, MS 39740                     NEWPORT, AR 72112-9143                   5606 ANGLUM COURT
                                                                                 HAZELWOOD, MO 63042




MAILSOUTH INC                           MAINETTI USA                             MAINFINE INTERNATIONAL
D/B/A MSPARK                            DEPT AT 40190                            7F ULTRAGRACE COMM BLDG
PO BOX 614                              ATLANTA, GA 31192-0190                   5 JORDAN ROAD
5901 HWY 52 E                                                                    YAU MA TEI KOWLOON
HELENA, AL 35080                                                                 HONG KONG HONG KONG



MAINLINE INFORMATION                    MAINSTREAM INTL INC                      MAINSTREAM TRANSPORTATION INC.
SYSTEMS INCORPORATED                    115 NEWFIELD AVENUE                      5126 MALONE ROAD
1700 SUMMIT LAKE DR                     630-920-8802                             MEMPHIS, TN 38118
TALLAHASSEE, FL 32317                   EDISON, NJ 08837




MAISON ROUGE DECOR INC                  MAISON ROUGE DECOR INC                   MAISTO INTERNATIONAL INC
ATTN BENJAMIN PICCIOTTO, VP             ATTN RALPH PANIGEL, PRESIDENT            ATTN CHARLIE LIU, PRESIDENT/GEN MGR
36 WEST 36TH ST, 3RD FL                 36 WEST 36TH ST, 3RD FL                  7751 CHERRY AVE
NEW YORK, NY 10018                      NEW YORK, NY 10018                       FONTANA, CA 92336




MAISTRO INTERNATIONAL INC               MAISTRO INTERNATIONAL INC                MAIYA CAMPBELL
ATTN CHARLIE LIU, PRESIDENT/GEN MGR     ATTN JODY SULLIVAN, REG SALES MGR        2793 SPRINGHILL RD
7751 CHERRY AVE                         7751 CHERRY AVE                          UNION, MS 39365
FONTANA, CA 92336                       FONTANA, CA 92336




MAJA POSCHI                             MAJERRICKA JACKSON                       MAJESTIC DRUG CO INC
573 WALDORF DRIVE                       7197 MALLARD CREEK DR                    ATTN LARRY FISHMAN, PRESIDENT
CLARKSVILLE, TN 37042                   HORN LAKE, MS 38637                      PO BOX 490
                                                                                 4996 MAIN ST
                                                                                 SOUTH FALLSBURG, NY 12779



MAJESTIC DRUG CO INC                    MAJESTIC DRUG COMPANY INC                MAJESTIC FLORAL
ATTN NILDA OYOLA, VP SALES              ATTN LARRY FISHMAN, PRESIDENT            MICHAEL FANTROPHEL
PO BOX 490                              PO BOX 490                               259 CHURCH ST.
4996 MAIN ST                            4996 MAIN ST                             DAHNOLEGA, GA 30533
SOUTH FALLSBURG, NY 12779               SOUTH FALLSBURG, NY 12779



MAJESTY BRANDS LLC                      MAJESTY BRANDS LLC                       MAJOR MCALISTER LLC
ATTN JACOB SAFDEYE, PRESIDENT           ATTN MAIR SAFDIEH, SALES EXEC            2404 E ANDERSON HWY
469 7TH AVE STE 1301                    469 7TH AVE STE 1301                     WILLIAMSTON, SC 29697
NEW YORK, NY 10018                      NEW YORK, NY 10018




MAJOR MCALISTER, LLC                    MAJOR RODGER                             MAJOR, EARL F
2404 E. ANDERSON HWY                    131 DAVID ST                             230 BREAZEALE DR
WILLIAMSON, SC 29697                    JACKSON, MS 39208                        WILLIAMSTON, SC 29697
MAJOR, HARRY K, JR        Case 19-11984-CSS
                                         MAJORIEDoc  36
                                                 CULLEN        Filed 09/10/19   PageMAJURE
                                                                                     920 ofFAMILY
                                                                                             1514LIMITED PARTNERSHIP
230 BREAZEALE DR                          4852 ALLEN LAKE ROAD WEST                 C/O DAVID MAJURE, II, MGR OF THE GEN PTR
WILLIAMSTON, SC 29697                     HORN LAKE, MS 38637                       PO BOX 5105
                                                                                    MERIDIAN, MS 39302




MAKALA STACKER                            MAKALYN POWERS                            MAKAYLA ARRINGTON
435 QUINCY AVE                            131 COUNTY ROAD                           1700 OLD CAMP TR
CLARKSDALE, MS 38614                      TISHOMINGO, MS 38873                      CONYERS, GA 30012




MAKAYLA BREWSTER                          MAKAYLA CARMICHAEL                        MAKAYLA COUNTS
375 MONROE                                175 CHURCH OF CHRIST RD                   1383 OLD HOLDERS COVE RD
CONWAY, AR 72032                          RED BANKS, MS 38661                       WINCHESTER, TN 37398




MAKAYLA CROSBY                            MAKAYLA DOWNS                             MAKAYLA EVANS
1102 OCAIN AVE                            24246 HWY 371                             153 BROOKSIDE CIRCLE
DARIEN, GA 31305                          SAREPTA, LA 71071                         BELTON, SC 29627




MAKAYLA GREEN                             MAKAYLA HALL                              MAKAYLA HALL
1601 WEST 4TH STREET 30                   1387 HWY 1 NORTH                          233 WARD STREET
DEQUINCY, LA 70633                        CASSATT, SC 29032                         DOYLINE, LA 71023




MAKAYLA HOSCH                             MAKAYLA KELLEY                            MAKAYLA MCCLAIN
2345 ALDRIDGE GAP RD                      1715 CASSATT RD                           716 ANTIOCH RD
GUNTERSVILLE, AL 35976                    CASSATT, SC 29032                         CLARKSVILLE, TN 37040




MAKAYLA PARDEN                            MAKAYLA REED                              MAKAYLA WATSON
194 HASTY LANE                            52 NELLIE DR                              518 ANDREW ST
CHICKAMAUGA, GA 30707                     MCINTOSH, AL 36553                        LEXINGTON, MS 39095




MAKAYLAH SANDERS                          MAKAYLEEN MILSON                          MAKAYLN SMITH
857 N. THOEBALD                           507 NORTHWESTERN AVE                      416 CHESTNUT AVE
GREENVILLE, MS 38701                      CROWLEY, LA 70526                         TIFTON, GA 31794




MAKELIA WILLIAMS                          MAKENLEY DORSEY                           MAKENNAH CHESS
134 7TH ST NW                             3027 PATTERSON RD                         96 HIGHWAY 114
REFORM, AL 35481                          PEA RIDGE, AR 72751                       BUTLER, AL 36904




MAKENSIE EVANS                            MAKENZIE ABELL                            MAKENZIE HAWKINS
1219 FORREST AVE                          169 BLOOMFIELD RD                         510 NE 2ND STREET
BREWTON, AL 36426                         SPRINGFIELD, KY 40069                     WAGONER, OK 74467
MAKENZIE JONHSON          Case 19-11984-CSS    Doc
                                         MAKENZIE    36 Filed 09/10/19
                                                  VANHOOZER              PageMAKENZIE
                                                                              921 of WILLIS
                                                                                      1514
952 WOODBIND DR                          451 COUNTY ROAD 744                 1804 HIGHLAND DRIVE
ORANGEBURG, SC 29115                     JONESBORO, AR 72401-0542            CORINTH, MS 38834




MAKENZIE WINNER                          MAKENZY LEDBETTER                   MAKESHA HOSKINS
212 STATE HWY 75 N                       2430 OAKWOOD DR                     207 EAST HILL STREET
FAIRFIELD, TX 75840                      MALVERN, AR 72104                   FULTON, MS 38843




MAKESHIA JOHNSON                         MAKESHIA ROBINSON                   MAKETA WASHINGTON
3574 HIGHWAY 425 NORTH                   588 CONLEY DR APT 23B               1843 WEST IRWIN AVE
FOUNTAIN HILL, AR 71642                  COTTON PLANT, AR 72036              TUNICA, MS 38676




MAKHEEM COBBS                            MAKONNEN ACKER-MOOREHEAD            MAKYA THREATT
1468 EAST 10TH ST                        4311 W 16TH AVE                     106 COMANCHE STREET
STUTTGART, AR 72160                      PINE BLUFF, AR 71603                DALEVILLE, AL 36322




MAKYBIE MIXON                            MALACHITE SERVICES LLC              MALAYSIA LONDON
444 S BEECH STREET                       48 E OLD COUNTRY RD, 203            104 S. MARTIN ST
DUMAS, AR 71639                          MINEOLA, NY 11501                   KILGORE, TX 75662




MALAYSIA MARBURY                         MALCOLM CRANFORD                    MALCOLM GLENN
60425 HWY 49                             7221 BARNSTABLE RD                  733 HWY 293
LINEVILLE, AL 36266                      MEMPHIS, TN 38125                   TILLAR, AR 71670




MALCOLM RENFROE                          MALCOLM TROUPE                      MALCOLM VANPELT
695 NORTH DECATOR ST                     133 HILLCREST DR                    2247 DELLS
DUBLIN, GA 31021                         DUBLIN, GA 31021                    MEMPHIS, TN 38127




MALCOM FLOYD WALTMAN                     MALEA MCEACHERN                     MALERIE BENNETT
WALTMANS RETAIL DESIGN                   413 JESSICA DR                      103 JAMES ST
GROUP LLC                                SPRINGHILL, LA 71075                ADRIAN, GA 31002
5501 REMINGTON ROAD
MOSS POINT, MS 39562



MALFITANO ADVISORS LLC                   MALI MYERS                          MALIK BROWN
ATTN JOSEPH A MALFITANO                  701 WALMSLEY RD                     121 CATO STREET
747 THIRD AVE, 2ND FL                    BALD KNOB, AR 72010                 HAZLEHURST, MS 39083
NEW YORK, NY 10017




MALIK DAWSON                             MALIK DILLON                        MALIK MOORE
1850 N AVALON ST APT 79                  97 GINNTOWN RD                      108 DOGWOOD ST
WEST MEMPHIS, AR 72301                   TYLERTOWN, MS 39667                 LIVINGSTON, AL 35470
MALIK NEWTON              Case 19-11984-CSS     Doc 36
                                         MALIK PAYNE         Filed 09/10/19   PageMALIK
                                                                                   922WILSON
                                                                                        of 1514
360 WASHINTON ST                         117 CASCADE CIRCLE                       900 BUCKHORN BEND RD
MANY, LA 71449                           DUBLIN, GA 31021                         MONROE, LA 71202




MALIK WRIGHT                             MALIKA HENDERSON                         MALINDA BOGLE
2401 NORTHWOOD DR                        145 ELLIS DR                             1802 THOMPSON LN
RUSTON, LA 71270                         CONYERS, GA 30012                        CENTERVILLE, TN 37033




MALINDA ORTIZ                            MALISA CABBAGESTALK                      MALL GIFT CARDS
4936 BENDING TRAIL                       47 JENKINS PARK                          PRE SOLUTIONS
ARLINGTON, TN 38002                      CLINTON, SC 29325                        3567 PARKWAY LANE
                                                                                  BUILDING 6 SUITE 175
                                                                                  NORCORSS, GA 30092



MALL GIFT/PREHOLDING                     MALLORY CAMPBELL                         MALLORY EMERY
3567 PARKWAY LANE                        441 BUD ISAIAH ROAD                      907 FERGUSON AVE
BUILDING 6 SUITE 175                     MANTACHIE, MS 38855                      CARUTHERSVILLE, MO 63830
NORCROSS, GA 30092




MALLORY FAULKNER                         MALLORY GAVIN                            MALLORY HAYS
5668 HWY 79 NORTH                        115 RIVERVIEW DR.                        13613 TANNER ST.
BROWNSVILLE, TN 38012                    ELBA, AL 36323                           VANCLEAVE, MS 39565




MALLORY JONES                            MALLORY MCNEELY                          MALLORY THOMPSON
25 BRADLEY LN                            261 COUNTY ROAD 956                      891 NANCE ROAD
MORRILTON, AR 72110                      IUKA, MS 38852                           PULASKI, TN 38478




MALON D MIMMS                            MALON D MIMMS                            MALVERN FIRE DEPARTMENT
C/O PLATT SPRINGS LLC                    C/O STONEBRIDGE CROSSING LLC             1107 S. MAIN STREET
85 MILL STREET BLDG A                    PO BOX 709                               MALVERN, AR 72104
SUITE 100                                ROSWELL, GA 30075
ROSWELL, GA 30075



MALVERN NATIONAL BANK                    MALVERN POLICE DEPARTMENT                MALVERN WATER WORKS
207 N OAK ST                             215 E. HIGHLAND                          506 OVERMAN
SHERIDAN, AR 72150                       MALVERN, AR 72104                        MALVERN, AR 72104




MALVERN WATER WORKS                      MALYNDA BROWN                            MAMIE ALBERTA
PO BOX 638                               512 S. TYLER ST LOT 12                   125 ASH CT
MALVERN, AR 72104                        GLADEWATER, TX 75647                     KINGSLAND, GA 31548




MAMIE BONNER                             MAMIE MCCLELLAN                          MAMIE MCDANIEL
60 HILL STREET                           2149 LONG BRANCH RD.                     601 MCDANIEL PATE RD
MARIANNA, AR 72360-2606                  WEST, MS 39192                           CARROLLTON, AL 35447
MAMIE PHILLIPS            Case 19-11984-CSS     Doc 36
                                         MAMIE ROBINSON      Filed 09/10/19   PageMAMIE
                                                                                   923 TONEY
                                                                                        of 1514
304 MCSWAN STREET                         311 CAMPBELL STREET                     109 OSBOURNE STREET
HATTIESBURG, MS 39401                     WINONA, MS 38967                        MAGNOLIA, MS 39652




MAMMIE STEELE                             MANA PRODUCTS INC                       MANA PRODUCTS INC
2571 SIGN RIDGE RD                        D/B/A QB LABS                           D/B/A QB LABS
LOUISVILLE, MS 39339                      ATTN DEREK WANNER, VP SALES             ATTN PAUL MASTURZO, PRESIDENT
                                          32-02 QUEENS BLVD                       32-02 QUEENS BLVD
                                          LONG ISLAND CITY, NY 11101              LONG ISLAND CITY, NY 11101



MANAGED HEALTH CARE ASSO INC              MANAGED MARKETS INSIGHT &               MANAGING PEOPLE AT WORK
DBA NET RX                                TECHNOLOGY LLC                          PO BOX 9070
25A VREELAND RD SUITE 200                 AIS HEALTH                              MCLEAN, VA 22102-0070
FLORHAM PARK, NJ 07932-0789               1040 STONY HILL RD STE300
                                          YARDLEY, PA 19067



MANA-TEE CONCEPTS                         MANCE ZGLINICKI                         MANCHESTER ASSOCIATES LLC
303A MIRROR TOWER                         507 S GORDON AVE                        ATTN MICHAEL V SHANNON, MEMBER
ATLANTA, GA 30341                         ADEL, GA 31620                          PO BOX 807
                                                                                  AUBURN, AL 36831-0807




MANCHESTER ASSOCIATES LLC                 MANDA MCDONALD                          MANDEL LOSEY
ATTN MICHAEL V SHANNON, MEMBER            135 GREENHILL DR                        135 ROSETTA DR.
PO BOX 807                                PECAYUNE, MS 39466                      BRYSON CITY, NC 28713
AUBURN, GA 36831-0807




MANDIE WHITE                              MANDY BAILEY                            MANDY BAILEY
1114 CLARA LANE                           ROUTE 2 BOX 2943                        ROUTE 2 BOX 943
LITTLE ROCK, AR 72206                     LAKELAND, GA 31635                      LAKELAND, GA 31635




MANDY BAILEY                              MANDY CONDER                            MANDY HARRELL
RT. 2 RR BOX 943                          902 WEST COLLEGE ST                     163 NEWMAN CAMP ROAD
LAKELAND, GA 31635                        OAKLAND CITY, IN 47660                  SUMRALL, MS 39482




MANDY LEE                                 MANDY PITTS                             MANDY STULTS
559 EAGLEWOOD DRIVE                       1631 MURFREESBORO RD                    984 CNTY HWY. 145
FLORENCE, MS 39073-8145                   WOODBURY, TN 37190                      HALEYVILLE, AL 35565




MANDY WHITE                               MANGO USA INC                           MANGRUM ENTERPRISES
60 MCCRARY ST B1                          ATTN ELI FATIHA, PRESIDENT              38 PARK PLUS COURT
LINEVILLE, AL 36266                       5620 1ST AVE                            COLUMBIA, TN 38401
                                          BROOKLYN, NY 11220




MANILA FIRE DEPARTMENT                    MANILA POLICE DEPARTMENT                MANILA WATER & SEWER, AR
PO BOX 895                                PO BOX 895                              214 NORTH BALTIMORE
MANILA, AR 72442                          MANILA, AR 72442                        MANILA, AR 72442
                       Case
MANILA WATER & SEWER, AR      19-11984-CSS    DocPRODUCTS
                                        MANNA PRO 36 FiledLLC 09/10/19      PageMANNA
                                                                                 924 of 1514
                                                                                      PRO PRODUCTS LLC
PO BOX 895                              ATTN JOHN HOWE, PRESIDENT               ATTN KIRK MOSER, VP SALES
MANILA, AR 72442                        707 SPIRIT 40 PARK DR, STE 150          707 SPIRIT 40 PARK DR, STE 150
                                        CHESTERFIELD, MO 63005                  CHESTERFIELD, MO 63005




MANPOWER                                MANPREET GHOTRA                         MANSFIELD POLICE DEPT
21271 NETWORK PLACE                     106 WEST LITTLE LANE APT C8             700 FRANKLIN ST
CHICAGO, IL 60673-1212                  WHITE HALL, AR 71602                    MANSFIELD, LA 71052




MANTACHIE FIRE                          MANTACHIE POLICE                        MANTACHIE WATER DISTRICT
PO BOX 70                               PO BOX 70                               PO BOX 70
MANTACHIE, MS 38855                     MANTACHIE, MS 38855                     MANTACHIE, MS 38855




MANTACHIE WATER DISTRICT                MANTHAN SOFTWARE SERVICES PVT LTD       MANTHAN SOFTWARE SERVICES PVT LTD
TOWN OF MANTACHIE-WATER                 ATTN SIVAKUMAR HARIHARAIYER, SVP        C/O MANTHAN SYSTEMS PVT LTD
3256 MS-371                             40/4 LAVALLE RD                         ATTN SANJIB KHEMKA
MANTACHIE, MS 38885                     BANGALORE 560 001                       40/4 LAVALLE RD
                                        INDIA                                   BANGALORE 560 001 INDIA



MANTHAN SOFTWARE SERVICES               MANUEL AGUILLON-VELASQUEZ               MANUEL CASAS
40/4 LAVELLE ROAD                       5010 OWEN RD                            323 E. CLEVELAND
BANGALORE 56000                         MEMPHIS, TN 38122                       MONTEREY, TN 38574
INDIA




MANUEL SALAZAR                          MANUEL SALAZAR                          MANUEL SALAZAR
2925 CURTIS ST                          2925 CURTIS STREET                      3808 RHODES AVE
MEMPHIS, TN 38118                       MEMPHIS, TN 38118                       MEMPHIS, TN 38111




MANUFACTURERS COMPONENTS INC            MANUS MICHELLE                          MANY FIRE DEPARTMENT
D/B/A GOLDTONE PRODUCT                  113 CHARLIE LEWIS RD                    PO BOX 206
ATTN BRYAN PASLEY, PRESIDENT            TRENTON, TN 38382                       MANY, LA 71449
1721 BLOUNT RD, STE 2
POMPANO BEACH, FL 33069



MANY POLICE DEPARTMENT                  MAP COMMUNICATIONS INC                  MAPLE LEAF CONSUMER FOODS
PO BOX 987                              DBA ANSWERING MEMPHIS INC               ROB JAMISON
MANY, LA 71449                          840 GRIENBRIER CIRCLE                   30 EGLINGTON AVE WEST
                                        CHESAPEAKE, VA 23320                    MISSISSAUGA, ON L5R 3E7
                                                                                CANADA



MAQUISHA CARTER                         MARANDA ALLEN                           MARANDA CHRISTOPHER
609 E CHEROKEE ST                       425 BOREN ROAD                          147 ANDREW LANE
CENTREVILLE, MS 39631                   WARRIOR, AL 35180                       DAYTON, TN 37321




MARANDA HUNTSMAN                        MARANDA LEITSCH                         MARANDA MCCORMICK
3090 HWY 10                             1568 SOUTH RD                           57 N MULBERRY ST
HARTSVILLE, TN 37074                    CADIZ, KY 42211                         ALAMO, TN 38001
MARBELLA RODRIGUEZ       Case 19-11984-CSS    Doc 36
                                        MARC ANTHONY        Filed 09/10/19   PageMARC
                                                                                  925CAPPELLO
                                                                                      of 1514AND
208 W FARMER ST                         68 EAST CHURCH ST APT 106                ROBERT LANE PITTARD
DUMAS, AR 71639                         CUTHBERT, GA 39840                       6219 E TEXAS ST
                                                                                 LOT 2
                                                                                 BOSSIER, LA 71111



MARC M LEDOUX                           MARC RAINWATER                           MARC RISELING
GENOA HOLDINGS LLC                      114 TIMBER DR                            2348 CIRCLE AVE
301 OAKWOOD DIRVE                       MARSHALL, TX 75672                       MEMPHIS, TN 38112
LAFAYETTE, LA 70508




MARC SCHWARTZ                           MARC SEYMOUR                             MARCEANA POKE
7670 W SHAHKOKA DR                      3471 MAIN HIGHWAY 622                    767 TERESA AVE APT 131
OLIVE BRANCH, MS 38654                  MIAMI, FL 33133                          ASHBURN, GA 31714




MARCEE DUGGAR                           MARCEL MARANDA                           MARCELINO MEDINA
755 HWY 13                              406 WAYNE DRIVE                          4364 GREY ROAD
ERIN, TN 37061                          ROCKWALL, TX 75032                       MEMPHIS, TN 38108




MARCELLA BRADFORD                       MARCELLA HARGRAVES                       MARCELLA SMITH
664 HIGHWAY 13                          311 W PINE ST                            403 MAPLE TREE DRIVE
MCRAE, AR 72102-9636                    DERMOTT, AR 71638                        ALTOONA, FL 32702




MARCELLE GROUP LLC                      MARCELLE NEBLETT                         MARCELLUS BROWN
ATTN SAM AYAL, PRESIDENT                110 SUNSET RIDGE                         2290 TRUESDALE RD
5601 1ST AVE                            WAVERLY, TN 37185                        CARTHAGE, MS 39051
BROOKLYN, NY 11220




MARCHA FREIGHTMAN                       MARCHETTA ELLIS                          MARCIA HATHORN
2910 CHAMBERLAIN ROAD                   3604 LESLIE ANN DRIVE                    620 ASHLEY 70
GAUTIER, MS 39553                       JONESBORO, AR 72401                      HAMBURG, AR 71646




MARCIA MARTIN                           MARCIA RIGG                              MARCIA SHEFFIELD
605 S KENTUCKY AVE                      1115 RED RIVER DR                        3029 ROLLY STREET
CHESNEE, SC 29323                       WAXAHACHIE, TX 75167                     AUSTELL, GA 30106




MARCIA SMITH                            MARCIA THOMPSON                          MARCIA WRIGHT
213 PARK AVENUE                         PO BOX 133                               1088 CARTER RD.
LINDALE, GA 30147                       CHEROKEE, AL 35616                       DOYLINE, LA 71023




MARCIE HILTON                           MARCK ELLISTON                           MARCO FREEMAN
249 PHILLIPSTOWN RD                     714 UNION AVE APP B                      3297 GRAVEL SPRING RD
KERSHAW, SC 29067                       MCLEANSBORO, IL 62859                    SENATOBIA, MS 38668
MARCOS GILMORE           Case 19-11984-CSS
                                        MARCOSDoc 36
                                              ORONA          Filed 09/10/19   PageMARCOVIOUS
                                                                                   926 of 1514
                                                                                             HAILSTOCK
329 CANTRELL RD                         5115 GINGER CIRCLE                        100 WINDING WAY APT B
SPARTA, TN 38583                        MEMPHIS, TN 38118                         LEESBURG, GA 31763




MARCUS ALFORD                           MARCUS BAKER                              MARCUS BELL
205 MARY CELESTIA DR                    526 W. 4TH STREET                         615 JEFFERSON TERRACE
SUMMERVILLE, SC 29483                   PRATTVILLE, AL 36067                      AIKEN, SC 29801




MARCUS CAMPBELL                         MARCUS CARSWELL                           MARCUS COLLINS
150 LAUREL LANE                         1121 LEADER ST                            2105 EMERALD POINT DR. APT 10
ASHVILLE, AL 35953                      DOUGLAS, GA 31533                         BIRMINGHAM, AL 35216




MARCUS CUYLER                           MARCUS DANGERFIELD                        MARCUS DOCKERY
504 MAE S LANE                          3102 KINGS RD1304                         385 BURLESON ROAD APT 8
DUBLIN, GA 31027                        DALLAS, TX 75219                          GUIN, AL 35563




MARCUS ELLIS                            MARCUS FITZ                               MARCUS FORD
2039 BISHOPS CT                         101 NORTHCREST ST.                        719 WEST TOWN AVE APT A
CORNELIUS, NC 28031                     RIPLEY, TN 38063                          CORDELE, GA 31015




MARCUS HAMILTON                         MARCUS HANNAH                             MARCUS HARRIS
PO BOX 115                              400 CLAYTON RD                            215 GARRETT ROAD
MAGEE, MS 39111                         CARTHAGE, MS 39051                        LEESBURG, GA 31763




MARCUS HARRIS                           MARCUS HAYES                              MARCUS HEFLIN
233 PEARLIE OWENS DR                    505 WEST ST                               60 MCCRARY ST APT E6
JACKSON, MS 39212-3275                  BELZONI, MS 39038                         LINEVILLE, AL 36266




MARCUS HOOKER                           MARCUS JACKSON                            MARCUS JORDAN
PO BOX 368                              3425 SOUTH GOODLET                        5421 NASH ROAD
GREENVILLE, MS 38701                    MEMPHIS, TN 38118                         BATESVILLE, MS 38606




MARCUS KIMBROUGH                        MARCUS KIMP                               MARCUS MANKER
FREDS STORE 1075                        535 N. HOLMES                             72586 S 314 WAY
MEMPHIS, TN 38118                       MEMPHIS, TN 38112                         WAGONER, OK 74467




MARCUS MERIWEATHER                      MARCUS MERIWEATHER                        MARCUS MIMS
2801 MEADOWLAKE DR APT 11               347 PARKWIN PLACE                         1096 HWY 199 SOUTH
MEMPHIS, TN 38115                       MEMPHIS, TN 38118                         EAST DUBLIN, GA 31027
MARCUS ROBERSON         Case 19-11984-CSS
                                       MARCUSDoc 36 Filed 09/10/19
                                             ROBERSON                PageMARCUS
                                                                          927 ofSCRUTCHINS
                                                                                 1514
2209 WHITE OAKS DRIVE                  2209 WHITE OAKS                   115 LARSEN ST
GREENVILLE, MS 38701                   GREENVILLE, MS 38701              DUBLIN, GA 31021




MARCUS SCRUTCHINS                      MARCUS SPENCER                    MARCUS STRINGER
206 SAVANNAH AVE                       6455 HWY 13 N                     846 COLLEGE ST
EAST DUBLIN, GA 31027                  MORTON, MS 39117                  ROCKMART, GA 30153




MARCUS SWORDS                          MARCUS THILPOT                    MARCUS THOMAS
704 TUTOR RD                           799 HINES STREET                  1939 CANDHEAD DRIVE
ECRU, MS 38841                         LAGRANGE, GA 30241                HAYNESVILLE, LA 71038




MARCUS WIGGINS                         MARDA JACKSON                     MARDEN INC
169 HOYT ST                            1618 15TH STREET NORTH            PO BOX 1700
SUMTER, SC 29150                       BESSEMER, AL 35020                CONWAY, AR 72033




MARDRAKUS MITCHELL                     MAREL LITTLE                      MARENGO CO REVENUE
247 EULA DR                            220 RYAN RD                       101 E COATS AVE
MOSCOW, TN 38057                       BENTON, LA 71006                  LINDEN, AL 36748




MARENGO CO REVENUE                     MARENGO CO REVENUE                MARGARET AKUFFO
COMMISSIONER                           PO BOX 480578                     239 SYLVAN CIRCLE
PO BOX 480578                          LINDEN, AL 36748                  SYLVANIA, GA 30467
LINDEN, AL 36748-0578




MARGARET ANDREWS                       MARGARET BELL                     MARGARET BLACK
7849 MARY PAYTON DR                    176 GADDY DR.                     80 SMITH AVE.
SOUTHAVEN, MS 38671                    BYRAM, MS 39272                   SAVANNAH, TN 38372




MARGARET BLAKLEY                       MARGARET BROWN                    MARGARET BROWN
300 WELLMINGTON CT                     103 WATER ST                      619 COATES STREET
ANDERSON, SC 29624                     ALBANY, KY 42602                  MACON, GA 31204




MARGARET CARTER                        MARGARET CASTEEL                  MARGARET COPELAND
802 ILER STREET                        179 CO RD 879                     103 INDIAN HILLS LAKE DRIVE
PIEDMONT, SC 29673                     ETOWAH, TN 37331                  SALTILLO, MS 38866




MARGARET DANIEL                        MARGARET DAVIS                    MARGARET EDWARDS
785 MLK DR APT 4A                      168 WEST PARK                     2387 COUNTY ROAD 123
DAWSON, GA 31742                       JACKSON, TN 38305                 WATER VALLEY, MS 38965-6122
MARGARET FORTSON        Case 19-11984-CSS    Doc
                                       MARGARET   36 Filed 09/10/19
                                                FRYBERGER                 PageMARGARET
                                                                               928 of 1514
                                                                                       GAMBRELL
731 HOPEWELL RD                        101 MANSKER DRIVE                      11 STRINGER ST
ASHBURN, GA 31714                      A H MCCOY FEDERAL BLDG, MS 39269       BELTON, SC 29627




MARGARET GOMEZ                         MARGARET GOMEZ                         MARGARET GREEN FORD
1320 E GOFORTH RD                      1320 E GOFORTH ST                      1701 SCOTTSVILLE RD
KILGORE, TX 75662                      KILGORE, TX 75662                      BOWLING GREEN, KY 42104




MARGARET GREEN FORD                    MARGARET GURLEY                        MARGARET H FERGUSON ATTY LAW
FAMILY LP                              809 CR 92                              PO BOX 1865
1701 SCOTTSVILLE RD                    HOUSTON, MS 38851                      GRENADA, MS 38902-1865
BOWLING GREEN, KY 42104




MARGARET HOGUE                         MARGARET JOHNS                         MARGARET KIRKLAND
711 N PLUM ST                          11 HIGHLAND WAY                        PO BOX 632
BREESE, IL 62230                       CHATSWORTH, GA 30705                   WADLEY, GA 30477




MARGARET MASSEY                        MARGARET MAYFIELD                      MARGARET MCCARTY
5842 WHITERIDGE CIRCLE WEST            15205 HIGHWAY 18 S                     1204 SUMPTER ST
OLIVE BRANCH, MS 38654                 BOLIVAR, TN 38008-3611                 DOTHAN, AL 36301




MARGARET MCNAMEE                       MARGARET MEEKS                         MARGARET MEEKS
609 MOUNTS PLEASANT CIR.               1120 WARNER RD                         1236 COUNTY RD 412
WATER VALLEY, MS 38965                 GREEN COVE SPRINGS, FL 32043           OPP, AL 36467




MARGARET MILLER                        MARGARET P HOOD                        MARGARET POUNDS
1502 FRAYSER BLVD                      309 W HEARD ST                         556 SHEFFIELD ROAD
MEMPHIS, TN 38127                      SENATOBIA, MS 38668-2217               WOODBINE, GA 31569




MARGARET R HENDERSON                   MARGARET REYNOLDS                      MARGARET ROBERTS
9894 COMMERCE STREET                   2549 PATRICK ST                        1994 RAPIER DR
SUMMERVILLE, GA 30747                  LEBANON, TN 37087-7276                 HORN LAKE, MS 38637




MARGARET RUBY GILLIS                   MARGARET SANFORD                       MARGARET SHAW
13092 SANBOURNE CROSS                  1665 GLEN SPRINGS                      32348 HWY 57
OLIVE BRANCH, MS 38654-7550            DRUMMONDS, TN 38023                    LEAKESVILLE, MS 39451




MARGARET SMITH                         MARGARET SPIVEY                        MARGARET TAMPLEN
1773 KING ROAD                         1428 COUNTRY OAKS DR                   309 HOVEY ST
SARDIS, MS 38666-3441                  BENTON, AR 72015                       BRIDGEPORT, TX 76426
MARGARET TATE              Case 19-11984-CSS    Doc
                                          MARGARET   36 Filed 09/10/19
                                                   THOMAS                PageMARGARET
                                                                              929 of 1514
                                                                                      THOMAS
274 ASPIRE LN                             2227 N WASHINGTON                  241 WYNNS FERRY
PO BOX 592                                FORREST CITY, AR 72335             DOVER, TN 37058
STAR CITY, AR 71667-9340




MARGARET TURRENTINE                       MARGARET WALKER                    MARGARET WATSON
ONE GARDEN COURT SOUTH                    1401 STAMOS                        70 PINEWOOD DR
ROME, GA 30165                            JACKSONVILLE, AR 72076             OAKLAND, TN 38060




MARGARET WILLIAMS                         MARGARET WILLIAMS                  MARGARET WILSON
103 CHARTRES DRIVE                        825 TOMLINSON ST A2                3238 STONEGATE
MADISON, MS 39110                         KINGSTREE, SC 29556                GAUTIER, MS 39553




MARGARET WOLFE                            MARGARETT BITTER                   MARGARITA ARCE
2051 BRANCH CREEK                         11321 ZIMMERMAN                    193 SWANSON
JACKSON, MS 39272                         PORT RICHEY, FL 34668              KILGORE, TX 75662




MARGARITO BAUTISTA                        MARGARITO BAUTISTA                 MARGIE AUTRY
3212 TUTWILER AVE                         4650 COTTONWOOD DRIVE              10242 LACY DR
MEMPHIS, TN 38112                         APT. 3                             OLIVE BRANCH, MS 38654
                                          MEMPHIS, TN 38118




MARGIE GRAY                               MARGIE HICKS                       MARGIE KEMP
663 CO RD 350                             2895 CLYTON RD                     3901 NORTHSIDE DR
SWEETWATER, TN 37874                      WAVERLY, TN 37185                  MACON, GA 31201




MARGIE MCGILL                             MARGIE NICHOLS                     MARGIE PICKETT AUTRY &
100 ASHCRAFT LN                           123 PVT RD 3358                    SCOTTY AYERS AUTRY JT TEN
HENDERSON, TN 38340                       CLARKSVILLE, AR 72830              10242 LACY DRIVE
                                                                             OLIVE BRANCH, MS 38654-8408




MARGIE RAINES                             MARGIE THOMPSON                    MARGO RILETT
9163 SANDIDGE                             P.O. BOX 333                       5429 ADAIRSVILLE RD
OLIVE BRANCH, MS 38654                    CALHOUN CITY, MS 38916             ADAIRSVILLE, GA 30103




MARGORIE FREEMAN                          MARGRETTE L WRIGHT                 MARGUCCI INTERNATIONAL
703 EAST 7TH STREET                       415 VIRGIL                         350 5TH AVENUE ROOM 3205
DONALSONVILLE, GA 39845                   SEARCY, AR 72143-3720              NEW YORK, NY 10118




MARI CLARK                                MARI KATHRYN REELS                 MARIA AMBROSE
207 RAVEN ST                              930 DENNINGFORD RD                 PO BOX 713
BRUNSWICK, GA 31523                       PORTLAND, TN 37148                 EVERGREEN, AL 36401
MARIA BELL           Case   19-11984-CSS     Doc 36
                                      MARIA BERG           Filed 09/10/19   PageMARIA
                                                                                 930 CARRILLO
                                                                                      of 1514
145 AMMONS RD                         577 BUFORD HWY                            940 RUSSWIN ST
RUTHERFORDTON, NC 28139               ARABI, GA 31712                           CLARKSDALE, MS 38614




MARIA CASTILLO                        MARIA CHAMPION                            MARIA CHAPPEL
1300 S EVE STREET                     5006 COUNTY ROAD 45 S                     963 HWY 19 SOUTH
MENA, AR 71953                        HEADLAND, AL 36345                        MAGNOLIA, AR 71753




MARIA CROOM                           MARIA CRUZ                                MARIA DE JUAN
2780 WRENCH ROAD                      3003 MEADOWS LANE                         1408 E CLOVER LN
GODWIN, NC 28344                      MEMPHIS, TN 38101                         CORINTH, MS 38834




MARIA FABIAN                          MARIA FARAH                               MARIA GUILLORY
301 E MAPLE                           6039 CREEKERTON BLVD.                     6205 LEGER RD
CLARKSVILLE, AR 72830                 MCDONOUGH, GA 30252                       LAKE CHARLES, LA 70607




MARIA LONG                            MARIA LOPEZ                               MARIA MILES
580 SPRINGHILL RD                     4100 WEST MAIN ST                         853 OLD TRAIL ROAD
BISHOPVILLE, SC 29010                 RUSSELLVILLE, AR 72801                    BIRMINGHAM, AL 35215




MARIA MILLA                           MARIA MONTEROZA                           MARIA MONTERROZA
9496 HWY 78 LOT 04                    4094 REED AVE                             3807 JACKSON AVE 2
LADSON, SC 29456                      MEMPHIS, TN 38108                         MEMPHIS, TN 38128




MARIA MORGAN                          MARIA ORTEGA                              MARIA OSBORN
152 SWEET RD                          1673 CENTRAL STREET                       309 NORTH PEARL
JUNCTION CITY, AR 71749               WATER VALLEY, MS 38965                    IUKA, MS 38852




MARIA PEREZ                           MARIA PUGH                                MARIA SANDERS
2110 E. PARKWAY ST                    1163 CR 21                                111 CORA LANE
HERNANDO, MS 38632                    STRINGER, MS 39481                        HAZLEHURST, MS 39083




MARIA SCHAFFER                        MARIA SMITH                               MARIA VALENTINE
PO BOX 326                            800 S. 12TH STREET                        402 W ELM ST
NATALBANY, LA 70451                   WEST MEMPHIS, AR 72301                    PRESCOTT, AR 71857




MARIA VAZQUEZ-ORTIZ                   MARIA WHITE                               MARIAH ANDERSON
144 WESTVIEW ST                       1397 STAPLETON RD                         1007 HILTON AVE
RUTHERFORDTON, NC 28139               METTER, GA 30439                          GREENWOOD, MS 38930
MARIAH CARD              Case 19-11984-CSS
                                        MARIAH Doc 36 Filed 09/10/19
                                               EDWARDS                 PageMARIAH
                                                                            931 of  1514
                                                                                  HOWARD
605 WEST DIXON BLVD                     PO BOX 350                         4109 CR 3451
SHELBY, NC 28150                        CALHOUN CITY, MS 38916             CLARKSVILLE, AR 72830




MARIAH JACKSON                          MARIAH JAMES                       MARIAH MACIELEWICZ
600 EUGEMAR DR                          3542 WILLARD DR                    520 OLD AIRPORT RD
ALBANY, GA 31705                        MEMPHIS, TN 38118                  TEAGUE, TX 75860




MARIAH PURYEAR                          MARIAH QUEEN                       MARIAH TRAIL
355 HOLLY LANE                          47 WOODENHEAD LANE                 1410 GROVE ST
MUNFORDVILLE, KY 42765                  SHERIDAN, AR 72150                 ELDORADO, IL 62930




MARIAHA HUMPHREY                        MARIAN GOODEEN                     MARIAN MAHONEY
704 HINES STREET                        5737 USSERY RD                     PO BOX 1058
BROOKHAVEN, MS 39601                    KERSHAW, SC 29067                  WASHINGTON, GA 30673




MARIAN MCMILLAN                         MARIAN WELLS                       MARIANA RAMIERZ
30 TADPOLE COURT                        300 SPRINGVIEW LANE, APT           301 N ROGERS STREET
BAMBERG, SC 29003                       SUMMERVILLE, SC 29418              APT 15
                                                                           CLARKSVILLE, AR 72830-3117




MARIANDA KOLONUSZ                       MARIANI PACKING CO INC             MARIANNA POLICE DEPT.
1008 HAMILTON ST.                       500 CROCKER DRIVE                  35 SOUTH POPLAR STREET
DOTHAN, AL 36301                        VACAVILLE, CA 95688                MARIANNA, AR 72360




MARIANNA WATER & SEWER DEPT.            MARIANNA WATER & SEWER DEPT.       MARIANNE GRILLO
12 COURT SQ                             PO BOX 737                         11025 PINTO DR
MARIANNA, AR 72360                      MARIANNA, AR 72360                 HUDSON, FL 34669




MARIANNE PAGE                           MARIBEL LINEBERRY                  MARIBEL LINEBERRY
16 SELLERS DRIVE                        1800 SOUTH MT. JULIET ROAD         C/O KANE & CROWELL FAMILY LAW CENTER
SEALE, AL 36875                         MT. JULIET, TN 37122               133 S COLLEGE ST
                                                                           LEBANON, TN 37087




MARIBEL VERA LINEBER                    MARICO MASON                       MARICUS DANIELS
116 LINEBERRY BLVD                      1934 VICTOR                        37 ASBURY SPEIGHT RD
SUITE 301                               MEMPHIS, TN 38116                  FORT GAINES, GA 39851
MOUNT JULIET, TN 37122




MARIE ALLEN                             MARIE ARMSTRONG-COLEMAN            MARIE ARNOLD
543 TUPENTINE RD N.E.                   1227 SCHEX DRIVE                   121 A ROTH RD
LUDOWICI, GA 31316                      BOSSIER CITY, LA 71112             LELAND, MS 38756
MARIE BLANCHARD           Case 19-11984-CSS     Doc 36
                                         MARIE BROWN         Filed 09/10/19   PageMARIE
                                                                                   932 BUCHANAN
                                                                                        of 1514
1015 N. 14TH STREET                      7 SOUTHERN LIVING ESTATES                1905 FOSTER
BAYTOWN, TX 77520                        STATESBORO, GA 30458                     CONWAY, AR 72034




MARIE BUGH                               MARIE CUNINGHAM                          MARIE DARDEN
60 GRANT 4664                            7762 MOLASSES RD                         PO BOX 149 MESSER
SHERIDAN, AR 72150                       KERSHAW, SC 29067                        MARSHALL, TX 75672




MARIE DUDLEY                             MARIE GRAHAM-WATKINS                     MARIE JENSEN
1230 BROOKS LAKE RD                      80 BRIGHTON HILL RD 1111                 415 MCELYEA ROAD
LINCOLN, AL 35096                        COLUMBIA, SC 29206                       MOUNTAIN CITY, TN 37683




MARIE JOHNSON                            MARIE JOHNSON                            MARIE JONES
1257 BRITTANY DR. APT.H                  1965 OLD SYLACAUGA HWY                   413 BUCKEYE ROAD
FLORENCE, SC 29501                       SYLACAUGA, AL 35150                      EAST DUBLIN, GA 31027




MARIE MARTINO                            MARIE MASSEY                             MARIE MERRITT
121 SEA PARK COURT APT. A                905 BARKER ROAD                          201 BARRON STREET
KINGSLAND, GA 31548                      MORTON, MS 39117                         WINONA, MS 38967




MARIE MURRAY                             MARIE S JONES                            MARIE SAPP
5003 PERRYTOWN RD                        234 MADON DR E                           HC1 BOX 1414-C
CROSBY, MS 39633                         COLUMBUS, MS 39702-9216                  EAGLE ROCK, MO 65641




MARIE STANDLEY                           MARIE STEVENS                            MARIE TURNER MCFALL
420 RANDOLPH ST.                         9234 FLETCHER TRACE PKWY                 428 ESTANAULA RD
CUTHBERT, GA 39840                       LAKELAND, TN 38002                       COLLIERVILLE, TN 38017-3332




MARIENA CAMPBELL                         MARIETTA AVANT                           MARIETTA MORROW
1310-6TH STREET SOUTH                    101 SWEET GUM COVE                       366 ADAMS CHAPEL RD
COLUMBUS, MS 39701                       SENATOBIA, MS 38668                      DRESDEN, TN 38225




MARIFE CHAMBERS                          MARIKIA TASSIN                           MARILOU CZUB
12200 MARY ALICE DR                      134 DVILLE VILLAGE                       185 CHEROKEE LANE
MASON, TN 38002                          DONALDSONVILLE, LA 70346                 WINCHESTER, TN 37398




MARILY GARCIA                            MARILYN A CARTER                         MARILYN BEAVERS
308 N COLLEGE                            2457 SPEY DR                             PO BOX 437
CLARKSVILLE, AR 72830                    MEMPHIS, TN 38119-7534                   ARLEY, AL 35541
MARILYN COCKRELL        Case 19-11984-CSS
                                       MARILYNDoc  36
                                               FELTON       Filed 09/10/19   PageMARILYN
                                                                                  933 ofHAMILTON
                                                                                         1514
993 HWY 567                             2130 ATTALA ROAD 4114                    1433 PATTERSON ST
CLAYTON, LA 71326                       SALLIS, MS 39160                         MEMPHIS, TN 38111




MARILYN HUTTO                           MARILYN LEE                              MARILYN MORRIS
1058 PACK RD SW                         PO BOX 1054                              4815 SEES CHAPEL RD
DARIEN, GA 31305                        REFORM, AL 35481                         SARAH, MS 38665




MARILYN PHILLIPS                        MARILYN POTTS                            MARILYN ROOP
207 BAREMORE ST                         141 EAST ASH ST                          174 KENNETH LINDER LN.
LOUISVILLE, MS 39339                    JACKSON, MS 39202                        LIVINGSTON, TN 38570




MARILYN ROZIER                          MARILYN ROZIER                           MARILYN ROZIER
107 FLANDERS STREET                     949 OLD MACON RD                         949 OLD MACON ROAD
DUBLIN, GA 31021                        DUBLIN, GA 31021                         DUBLIN, GA 31021




MARILYN ROZIER                          MARILYN SESSOMS                          MARILYN SHORT
953 OLD MACON RD                        162 WISTERIA DR                          PO BOX 444
DUBLIN, GA 31021                        RUTHERFORDTON, NC 28139                  COMER, GA 30629




MARILYN SNYDER                          MARILYN STANFORD                         MARILYN TALKINGTON
108 MURPHREE AVE                        6 MELON RD                               310 NORTH CIRCLE DRIVE
CENTERVILLE, TN 37033                   GREENVILLE, MS 38703                     LA FAYETTE, GA 30725




MARILYN TEAGUE                          MARILYN THOMAS                           MARILYN WARDLAW
208 WRIGHT ST                           HCR36 BOX 80                             306 HALL STREET
PARIS, TN 38242                         EVERGREEN, AL 36426                      LAFAYETTE, GA 30728




MARILYN WEBB                            MARILYN WHEELER                          MARILYNISHA BROWN
606 EAST CENTER ST                      26188 LAKEWOOD DRIVE                     117 WILSON CT. WAY
DEQUINCY, LA 70633                      ELKHART, IN 46514                        BIRMINGHAM, AL 35211




MARILYNN BROWN                          MARILYNN MASON                           MARIMEGAN MAXWELL
6095 DEVON CIRCLE                       303 MCLEMORE APT B-14                    5113 GENERAL PATTON AVE
HORN LAKE, MS 38637                     DICKSON, TN 37055                        MURFREESBORO, TN 37129




MARINA CAIN                             MARINA FREDERICK                         MARIO CARNES
1741 US HWY 1N                          5768 DIME ROAD                           1513 MERTON
ALMA, GA 31510                          HALEYVILLE, AL 35565                     MEMPHIS, TN 38108
MARIO DAVIS             Case 19-11984-CSS     Doc 36
                                       MARIO DICKENS       Filed 09/10/19   PageMARIO
                                                                                 934 HARRELL
                                                                                      of 1514
1621 CROSS TIMBERS DR                  3025 DOMAR                               2670 MEADOWBROOK DR
PROSPER, TX 75078                      MEMPHIS, TN 38118                        HORNLAKE, MS 38637




MARIO HARRIS                           MARIO HARRISON                           MARIO JONES
3479 PINEY WOODS AVE                   3343 YOSEMITE DRIVE                      4315 CREEK BED COVE
MEMPHIS, TN 38118                      BATON ROUGE, LA 70814                    MEMPHIS, TN 38141




MARIO MCGAHEE                          MARIO REDDICK                            MARIO SMITH
602 PACE ST.                           410 CHICKASAW LAND WAY                   1007 ROZELLE STREET
THOMSON, GA 30824                      COLLIERVILLE, TN 38017                   MEMPHIS, TN 38114




MARIO YOUNG                            MARION CO CLERK                          MARION CO CLERK
3217 LAMMERMUIR RD                     132 MILITARY ST S, 204                   PO BOX 1687
MEMPHIS, TN 38128                      HAMILTON, AL 35570                       HAMILTON, AL 35570




MARION CO. TRUSTEE                     MARION CO. TRUSTEE                       MARION CO.JUSTICE COURT
1 COURTHOUSE SQ, 103                   PO BOX 789                               500 COURTHOUSE SQ STE2
JASPER, TN 37347                       JASPER, TN 37347                         COLUMBIA, MS 39429




MARION COUNTY COLLECTOR                MARION COUNTY COLLECTOR                  MARION COUNTY REVENUE
300 OLD MAIN ST                        PO BOX 590                               132 MILITARY ST S
YELLVILLE, AR 72687                    YELLVILLE, AR 72687                      HAMILTON, AL 35570




MARION COUNTY REVENUE                  MARION COUNTY REVENUE                    MARION COUNTY SHERIFFS
COMMISSIONER                           PO BOX 489                               PO BOX 366
PO BOX 489                             HAMILTON, AL 35570                       YELLVILLE, AR 72687
HAMILTON, AL 35570-0489




MARION COUNTY TAX COLL.                MARION DIST. COURT                       MARION DOVER
250 BROAD ST. STE. 3                   14 MILITARY RD                           146 BANKS AVE
COLUMBIA, MS 39429                     PO BOX 717                               FRISCO CITY, AL 36445
                                       MARION, AR 72364




MARION FIRE DEPARTMENT                 MARION FIRE DEPARTMENT                   MARION FIRE DEPT.
123 EAST JEFFERSON                     364 MILITARY ROAD                        204 N COURT ST
MARION, AL 36756                       MARION, AR 72364                         MARION, IL 62959




MARION FIREFIGHTERS ASSOC              MARION HOWZE                             MARION NYEGAARD
60 NORTH LOGAN                         715 W. MILES APT 115D                    782 SALEM CHURCH RD
MARION, NC 28752                       WIGGINS, MS 39577                        FARMERVILLE, LA 71241
                     Case
MARION POLICE DEPARTMENT    19-11984-CSS
                                      MARION Doc  36DEPARTMENT
                                             POLICE    Filed 09/10/19   PageMARION
                                                                             935 of  1514DEPT.
                                                                                   POLICE
123 EAST JEFFERSON                     PO BOX 717                           100 S MADISON
MARION, AL 36756                       MARION, AR 72364                     MARION, IL 62959




MARION STATE BANK                      MARISA ANTHONY                       MARISA COPPOCK
9032 HWY 165 NORTH                     5592 MS HWY 9                        P.O. BOX 797
STERLINGTON, LA 71280                  EUPORA, MS 39744                     LORANGER, LA 70446




MARISOL HERNANDEZ                      MARISSA BROWN                        MARISSA BROWN
2145 BLUE RIDGE                        228 OLD MAIN ST APT.112              548 WEST MAIN ST
MEMPHIS, TN 38134                      MUNFORDVILLE, KY 42765               DRESDEN, TN 38225




MARISSA GUIDRY                         MARISSA HAYES                        MARISSA INGLE
1408 JUDY ST                           1602 OLD WILLIAMSTON RD              145 CATFISH LANE
VINTON, LA 70668                       PIEDMONT, SC 29673                   CRUMP, TN 38327




MARISSA PROCTOR                        MARISSA ROBINSON                     MARISSA SAUNDERS
710 S MCQUARRIE                        907 BUCKEYE RD                       7245 GERMAN CREEK PARK
WAGONER, OK 74467                      EAST DUBLIN, GA 31027                MEMPHIS, TN 38125




MARISSA SMITH                          MARISSA WATSON                       MARISSA WILLIAMS
141 MOUNTAIN VIEW CIRCLE               PO BOX 238                           203 WILLIAMSBURG DR
SEARCY, AR 72143                       GREENBRIER, AR 72058                 HEPHZIBAH, GA 30815




MARISSA WILLIAMS                       MARISSA WILSON                       MARITA AKINS
4027 NUITE DR                          913 E BOUNDRY ST                     5061 WEST HWY 158
HEPHZIBAH, GA 30815                    QUITMAN, GA 31643                    MANILA, AR 72442




MARITZA ISLER                          MARJORIE EANES                       MARJORIE FITZPATRICK
139 WINDING WAY APT C                  4100 HILLDALE AVE                    P.O. BOX 147
LEESBURG, GA 31763                     MEMPHIS, TN 38117                    WOODBURY, GA 30293




MARJORIE MARTIN                        MARJORIE MORRIS                      MARJORIE NETTLES
109 OLD NIOTA RD                       421 LUTLIE                           P.O. BOX 173
ENGLEWOOD, TN 37329                    MEMPHIS, TN 38122                    BEATRICE, AL 36425




MARJORIE SPRING                        MARK A NIDAY                         MARK ALEXANDER ENGELEN
1234 MT PELIA RD 3                     382 RUFUS MURPHY RD                  SPARC STRATEGIES LLC
MARTIN, TN 38237                       MOULTRIE, GA 31768                   695 CENTRAL AVE N
                                                                            SUITE 203
                                                                            ST PETERSBURG, FL 33701
MARK ALVERSON            Case 19-11984-CSS     Doc 36
                                        MARK ALVERSON       Filed 09/10/19   PageMARK
                                                                                  936ALVERSON
                                                                                      of 1514
8765 HIGHWAY 22                         8765 HWY 22                              8765 HWY 22
SPRUCE PINE, AL 35585                   RUSSELLVILLE, AL 35653                   SPRUCE PINE, AL 35585




MARK ANDERSON                           MARK BARNETT                             MARK BARNETT
RTE 1 BOX 1425                          110 EVERGREEN DR                         362 THOMPSON RD
NASHVILLE, GA 31639                     SENATOBIA, MS 38668                      SENATOBIA, MS 38668




MARK BATEY                              MARK BATEY                               MARK BATTE
4699 HIGHWAY 562                        729 DRANE LOOP ROAD                      48 BATTE DR
WISNER, LA 71378                        FORT NEESSITY, LA 71243                  MOUNT OLIVE, MS 39119




MARK BAXTER                             MARK BILLIONS JR                         MARK BOSTON
702 AVALON AVE                          1011 OAKDALE DRIVE                       129 HILLCREST DRIVE
BRUNSWICK, GA 31523                     COLUMBIA, TN 38401                       DUBLIN, GA 31021




MARK BOWERS                             MARK BOYD                                MARK CAMPBELL
BOWERS GROUP LLC                        848 CLEARVIEW COVE                       201 KINGSTREE LANE
303 RED FERN TRAIL                      SOUTHAVEN, MS 38672                      WARNER ROBINS, GA 31093
SIMPSONVILLE, SC 29681




MARK CLEMENTS                           MARK COFFER                              MARK COFFER
405 CURTIS STREET                       2985 EGAN DR                             3417 S GOODLETT APT 2
SYLVANIA, GA 30467                      MEMPHIS, TN 38115                        MEMPHIS, TN 38118




MARK COFFER                             MARK CROOK                               MARK CURTIS
3613 BRRKMEDA STREET                    305 N. NORWOOD ST                        2665 TOWER COVE
MEMPHIS, TN 38127                       DERMOTT, AR 71630                        SOUTHAVEN, MS 38672




MARK DEVINEY                            MARK DUNN BUILDERS LLC                   MARK FELDSTEIN & ASSOCIATES INC
2777 HWY 229 N                          1125 HOMER RD.                           ATTN GARY MOHR, CONTROLLER
POYEN, AR 72128                         MINDEN, LA 71055                         6500 WEATHERFIELD CT
                                                                                 MAUMEE, OH 43537




MARK FELDSTEIN & ASSOCIATES INC         MARK FITZPATRICK                         MARK GAMMEL
ATTN GARY MOHR, CONTROLLER              5012 VAUGHN ROAD                         PO BOX 1156
UNIT 27D, INTL CONVENTION & EXH CTR     N LITTLE ROCK, AR 72118-2439             CROSSETT, AR 71635
168 BAIZHANG RD
NINGBO 315040 CHINA



MARK GASKIN                             MARK GENTRY                              MARK GOTTSPONER
1400 BENTON ST                          2340 LAKESIDE TERRACE                    442 SILO RD
RUSTON, LA 71253                        LENOIR, NC 28645                         SCOTLAND, AR 72141-8098
MARK HASTINGS          Case   19-11984-CSS     Doc 36
                                        MARK HICKS          Filed 09/10/19   PageMARK
                                                                                  937HOOKS
                                                                                      of 1514
103 COUNTY ROAD 8500                    588 PATTON RD                            44 HOOKS DRIVE
BOONEVILLE, MS 38829-8374               MANY, LA 71449                           CASTLEBERRY, AL 36432




MARK JACKSON                            MARK JONES                               MARK KELLEY
6050 GILLETTE DRIVE                     3586 BISHOP GATE DR.                     5268 SOUTH APPLE VALLEY ROAD
MILTON, FL 32570                        MEMPHIS, TN 38115                        JEFFERSON, GA 30549




MARK KIRKSY                             MARK LEBERMAN                            MARK LEE
904 BURBON STREET                       93 OAK HILL DR NE                        52 MOSS BRANCH CV
LEWISVILLE, AR 71845                    CALHOUN, GA 30701                        JACKSON, TN 38305




MARK LOVE                               MARK MIDDLETON                           MARK MILICH
6790 VALLEY PARK DR.                    3321 DEAN ROAD                           4166 GRACE BLVD
MEMPHIS, TN 38115                       FORT PAYNE, AL 35967                     HORN LAKE, MS 38637




MARK MOORE                              MARK NIDAY                               MARK NORTNESS
PO BOX 187                              382 RUFUS MURPHY RD                      530 BOGUES FORK RD.
ERIN, TN 37061                          MOULTRIE, GA 31768                       BETHPAGE, TN 37022




MARK POLEY                              MARK RAY INC                             MARK RHODES
2857 TIMBERLAND DR                      ATTN ROBERT C STARNES                    200 HEARD STREET
NESBIT, MS 38651                        6000 POPLAR AVE STE 400                  SENATOBIA, MS 38668
                                        MEMPHIS, TN 38119-3955




MARK RHODES                             MARK SCHAICH                             MARK SCHAICH
200 N HEARD                             2246 REYNOLDS ST                         2615 W CAVITT DR
SENATOBIA, MS 38668                     SPRINGHILL, LA 71075                     SHREVEPORT, LA 71104




MARK SEYMOUR VFW                        MARK SMITH                               MARK STRINGER
ATTN EVELYN STILES                      1216 DODD ST.                            846 COLLEGE ST
PO BOX 5699                             SHELBY, NC 28150                         ROCKMART, GA 30153
OCEAN SPRINGS, MS 39566




MARK TRIPPLETT                          MARK TWAIN POST 137                      MARK VAUGHN
9309 NORTH FLETCHER                     OF THE AMERICAN                          32123 CHIPOLA TRAIL
FERANDINA BEACH, FL 32034               132 BALL PARK ROAD                       SORRENTO, FL 32776
                                        CONTACT: JAMES CURTIS
                                        JAMESTOWN, TN 38556



MARK WINBURN                            MARK WINDRICK                            MARK WINSTON
8969 ROWLEY COVE                        10218 STERLING RIDGE DRIVE               132 WILSON CT. WAY
CORDOVA, TN 38016                       CORDOVA, TN 38018                        BIRMINGHAM, AL 35211
MARK ZIMPEL             Case 19-11984-CSS     Doc 36
                                       MARK ZIMPLE          Filed 09/10/19   PageMARKED
                                                                                  938 ofTREE
                                                                                         1514FIRE DEPT.
1197 HALL RD                           1197 HALL RD                              1 ELM STREET
DUBLIN, GA 31021                       DUBLIN, GA 31021                          MARKED TREE, AR 72365




MARKED TREE POLICE DEPT.               MARKED TREE WATER & SEWER DEPT, AR        MARKED TREE WATER & SEWER DEPT, AR
1 ELM STREET                           1 ELM ST                                  1 ELM STREET
MARKED TREE, AR 72365                  MARKED TREE, AR 72365                     MARKED TREE, AR 72365




MARKEDRICK HAYES                       MARKEE BRANDON                            MARKEISHA CARVER
1390 BANKSTON RD APT502                5905 CHRISTOPHER JORDAN DR                1000N.MEERIMAC DR. EXT 422
TUNICA, MS 38676                       SOUTHAVEN, MS 38672                       FITZGERALD, GA 31750




MARKEISHA JACKSON                      MARKELLY HARRIS                           MARKENDRA LAMBERT
103 N. 2ND ST.                         8 BRANCH RD                               123 JUDY ST
TILLAR, AR 71670                       ENOLA, AR 72047                           LAFAYETTE, LA 70501




MARKESE MARTIN                         MARKESHA ECHOLS                           MARKESHA HACKETT
8052 SHELBURNE LANE                    4552 APPLEVILLE ST                        1121-D CARVER HOMES
SOUTHAVEN, MS 38672                    MEMPHIS, TN 38109                         FLORENCE, AL 35630




MARKESHI GARRETT                       MARKET TRACK LLC                          MARKETH FLEMING
613 SHORELINE DR                       ATTN CFO                                  3730 BUCKINGHAM COVE WEST
YAZOO CITY, MS 39194                   233 S WACKER DR STE 1801                  HORN LAKE, MS 38637
                                       CHICAGO, IL 60606




MARKETING ASSOCIATION                  MARKETING BY DESIGN                       MARKETING MANAGEMENT INC
FOR MS HEALTHCARE                      500 CUMMINGS CENTER                       ATTN WILLIAM BRADSHAW, EVP
PO BOX 2093                            BEVERLY, MA 01915                         1417 FLETCHER AVE
MCCOMB, MS 39649                                                                 FORT WORTH, TX 76107




MARKETING RESULTS LTD                  MARKETING RESULTS LTD                     MARKETING RESULTS LTD
3985 GROVES ROAD                       ATTN AMY FRIEDMAN, VP                     ATTN JERRY SOMMERS, PRESIDENT
COLUMBUS, OH 43232                     3985 GROVES RD                            3985 GROVES RD
                                       COLUMBUS, OH 43232                        COLUMBUS, OH 43232




MARKETING&SALES ESSENTIAL              MARKETOUCH MEDIA INC                      MARKEVIUS ROWAN
TREND SALES                            ATTN CHARLES E RUSSO, PRES & CEO          137 QUAIL CREEK RD
5235 MENDENHALL PARK PLAC              5718 WESTHEIMER RD, STE 980               SALTILLO, MS 38866
MEMPHIS, TN 38115                      HOUSTON, TX 77057




MARKHAM BOYD                           MARKIA ECHOLS                             MARKIA HORNSBY
211 S HIGH ST                          12 JIMS RD                                507 SPRINGDALE AVENUE
MT PLEASANT, TN 38474-1140             COLUMBIA, MS 39429                        ENTERPRISE, AL 36330
MARKIES HUDSON         Case 19-11984-CSS
                                      MARKITADoc  36
                                              MAJOR        Filed 09/10/19   PageMARKITHA
                                                                                 939 of WALKER
                                                                                         1514
707 HUDSON DR                          54 CAPE DRIVE                            602 LIDELL
DUBLIN, GA 31021                       SALTERS, SC 29590                        MONROE, LA 71202




MARKKUS WILDER                         MARKQUET BROWN                           MARK-RAY INC
28 DENMARK ST                          200 WADE HAMPTON RD                      ATTN MRS ELEANOR RAY
STATESBORO, GA 30458                   HAMPTON, SC 29924                        PO BOX 266
                                                                                NEW ALBANY, MS 38652




MARK-RAY INC                           MARKS BREE                               MARKS GROUP LLC
MR MARK GRIFFIN                        939 SHAFER STREET                        8 JAMESON PLACE
PO BOX 266                             WESTLAKE, LA 70669                       WEST CALDWELL, NJ 07006
NEW ALBANY, MS 38652




MARKSVILLE CITY COURT                  MARKSVILLE FIRE DEPT                     MARKSVILLE POLICE DEPT
427 NORTH WASHINGTON ST                512 N MAIN STREET                        422 N MAIN STREET
MARKSVILLE, LA 71351                   MARKSVILLE, LA 71351                     MARKSVILLE, LA 71351




MARKSVILLE WEEKLY                      MARKSVILLE WEEKLY                        MARKSVILLE WEEKLY
105 E MAIN ST                          ATTN LEGAL DEPARTMENT                    PO BOX 36
MARKSVILLE, LA 71351                   PO BOX 36                                MARKSVILLE, LA 71351
                                       MARKSVILLE, LA 71351




MARKUS CLEVELAND                       MARKUS WEST                              MARKUS WILLIAMS
150 W BROAD ST 205                     505 GLENDFIELD CR. B3                    1613 CENTRAL
ATHENS, GA 30628                       ORANGEBURG, SC 29118                     WATER VALLEY, MS 38965




MARKWINS INC                           MARKWINS INC                             MARKWINS INTERNATIONAL CORP
ATTN BILL GEORGE, PRESIDENT            ATTN STAN WALKER, REG MGR                ATTN BILL GEORGE, PRESIDENT
22067 FERRERO PKWY                     22067 FERRERO PKWY                       22067 FERRERO PKWY
CITY OF INDUSTRY, CA 91789             CITY OF INDUSTRY, CA 91789               CITY OF INDUSTRY, CA 91789




MARLA COLE                             MARLA CREWS                              MARLA JENKINS
1330 PROBASCO                          6 HENDRIX STREET                         416 N. BERRY
LA FAYETTE, GA 30728                   CLAXTON, GA 30417                        YELLVILLE, AR 72687




MARLANA GERMANY                        MARLANA GRIER                            MARLANA HAIRE
437A CLINTON RD                        17830 BALDWIN FARMS PL APT 511           PO BOX 1094
CONWAY, AR 72032                       ROBERTSDALE, AL 36567                    BRUCE, MS 38915




MARLANA MASSEY                         MARLBORO CO TREASURER                    MARLBORO CO TREASURER
20640 WOODROW HOPKINS RD               105 E MAIN ST                            PO BOX 505
MT VERNON, AL 36560                    COURTHOUSE SQ                            BENNETTSVILLE, SC 29512
                                       BENNETSVILLE, SC 29512
MARLBORO FAMILY COURTCase   19-11984-CSS
                                      MARLEEDoc
                                            BOCK36        Filed 09/10/19   PageMARLEE
                                                                                940 ofDENLEY
                                                                                        1514
PO DRAWER 996                         1409 GARY ST                             180 NORTH UNION CEMETERY RD
BENNETTSVILE, SC 29512                CLINTON, SC 29325                        BELLEFONTAINE, MS 39737




MARLEE GARVIN                         MARLENA DAVIS                            MARLENA GRAY
319 NEWINGTON HWY                     835 LESLIE BRAMHAM RD                    121 ISBERTO DR
SYLVANIA, GA 30467                    LUGOFF, SC 29078                         BRAXTON, MS 39044




MARLENA MURRAY                        MARLENA WHIPPLE                          MARLENE BATTLE
76 OLIVER RD                          121 ISBERTO DRIVE                        PO BOX 305
ECLECTIC, AL 36024                    BRAXTON, MS 39044                        BRYANT, AR 72089




MARLENIA WALKER                       MARLEY BURNS                             MARLIN JONES
3 JACKSON DRIVE                       64 BURNS ROAD                            5439 LOCK LOMOND ROAD
MCGHEE, AR 71654                      UNION, MS 39365                          MEMPHIS, TN 38116




MARLIN MURPHY                         MARLIN POOLE                             MARLINA CONNER
503 SOUTHPARK DRIVE                   2646 NEW YORK RD                         495 WASHINGTON ST. APT.B
SPRINGHILL, LA 71075                  DESOTO, GA 31743                         MACON, MS 39341




MARLINE HOLLAND                       MARLISA MILLS                            MARLIYN NORWOOD
1281 MEADOW LANE DRIVE                806 PEACOCK ST                           150 EMANUEL JONES ROAD
LINCOLNTON, NC 28092                  VIDALIA, GA 30474                        PELAHATCHIE, MS 39145




MARLO COLE JR                         MARLO HARRIS                             MARLO JOHNSON
120 ELM STREET                        1365 US HIGHWAY 319 N                    901 AVENUE F
CARY, MS 39054                        EAST DUBLIN, GA 31027                    GREENWOOD, MS 38930




MARLON DOUCET                         MARLON FRENCH                            MARLON GRIFFIN
15712 BECKY LANE                      602 MAPLE ST                             547 LUNDEE ST
LITTLE ROCK, AR 72206                 HAMBURG, AR 71646                        MEMPHIS, TN 38111




MARLON WASHINGTON                     MARLON WITHERSPOON                       MARLYE BOLLS
4820 NEW GATE DRIVE                   PO BOX 50                                49 WHISPERING OAKS DR.
MEMPHIS, TN 38118                     WINSTONVILLE, MS 38781                   HEBER SPRINGS, AR 72543




MARLYN WHITNEY                        MARNA S. SMITH                           MARNETHA GORDAN
3158 QUEENSGATE AVE                   906 STRAYHORN                            1146 JACKSON ST
MEMPHIS, TN 38118                     SENATOBIA, MS 38668                      ROBINSONVILLE, MS 38664
MARQEZ WHEATON          Case 19-11984-CSS    Doc 36
                                       MARQUALASKI BELL Filed 09/10/19   PageMARQUAVOUS
                                                                              941 of 1514
                                                                                        JENKINS
1211 OLD CANTON RD                      518 BUCKEYE RD LOT 9                 560 SCOTT ST
CARTHAGE, MS 39051                      EAST DUBLIN, GA 31027                CAMDEN, AR 71701




MARQUAZIONNE HOLLOWAY                   MARQUEAL JILES                       MARQUEL TURNER
104 PARKER DAIRY ROAD APT 45            3115 AUTUMN WOOD APT88               1074 FORTNER RD
DUBLIN, GA 31021                        MEMPHIS, TN 38115                    TERRY, MS 39170




MARQUETTE DO NOT USE - POGUE            MARQUETTE POGUE                      MARQUETTE TURNER
9315 BREAKSTONE                         9315 BREAKSTONE CV                   3961 BEN VENUE COVE
COLLIERVILLE, TN 38017                  COLLIERVILLE, TN 38017               MEMPHIS, TN 38118




MARQUETTE WELLS                         MARQUIA PIGOTT                       MARQUIESHA RIGGANS
413 BLACKBERY ST                        15 HOLLOWAY LANE                     7616 HWY 80
CHARLESTON, MS 38921                    FOXWORTH, MS 39483                   GRAMBLING, LA 71245




MARQUIS COX                             MARQUIS FORD                         MARQUISE JEFFERSON
101 N POINTE PKWY                       701 MEADOW ROAD                      245 JEFFERSON HILL ROAD
LAGRANGE, GA 30241                      QUITMAN, GA 31643                    NEW BERN, AL 36765




MARQUISE TURKS                          MARQUITA DEPRIEST                    MARQUITA FLOYD
305 WEST BOWEL STREET                   314 TIPTON ST                        9578 STREET D APT 5
DUMAS, AR 71639                         TIPTONVILLE, TN 38079                ST FRANCISVILLE, LA 70775




MARQUITA MANN                           MARQUITA PATTERSON                   MARQUITA REDDISH
273 ZC RUSHING RD                       312C VIKING COURT                    1049 ARCH ST. APT. D6
TYLERTOWN, MS 39667                     HUNBOLDT, TN 38343                   SOPEROTN, GA 30457




MARQUIZIONE JONES                       MARRAINA HOWARD                      MARRIANE MULLIS
717 SOUTHERN PINES RD                   4012 STUART AVE                      1046 THUNDERING SPRINGS RD
DUBLIN, GA 31021                        BOSSIER CITY, LA 71112               EAST DUBLIN, GA 31027




MARRIO GREEN                            MARRONDA BRAXTON                     MARS FOODS (UNCLE BENS)
1302 BRADFORD DRIVE                     1990 KILARNEY AVE                    2001 EAST CASHTAN ST.
HUMBOLDT, TN 38343                      MEMPHIS, TN 38116                    ATTN DAVID MEJIA
                                                                             RANCHO DOMINGUEZ, CA 90220




MARS ICE CREAM                          MARSALA BEVERAGE LP AB               MARSHA BOWERS
ATTN SEAN QUINTANA, CUST BUSINESS       825 STONE AVE.                       23 MAPLE STREET
LEADER                                  MONROE, LA 71201                     CANTON, NC 28716
15W660 79TH ST
BURR RIDGE, IL 60527
MARSHA BROWN            Case 19-11984-CSS
                                       MARSHADoc
                                             CAIN 36       Filed 09/10/19   PageMARSHA
                                                                                 942 ofCRAWFORD
                                                                                        1514
6571 ELKGATE                           6588 OLD TEMPLE HILL ROAD                190 BALL LANE
MEMPHIS, TN 38141                      TOMPKINSVILLE, KY 42167                  BREWTON, AL 36426




MARSHA DAUGHARTY                       MARSHA DAVIS                             MARSHA ERDELYI
38 SUNSHINE DR                         1806 CHAFFIN DR.                         1881 CROW MOUNTAIN RD
ADEL, GA 31620                         CARUTHERSVILLE, MO 63830                 RUSSELLVILLE, AR 72802




MARSHA GRAVES                          MARSHA GRAVES                            MARSHA HILL
506 VALLEY RD                          5112 OLD TEMPLE HILL RD                  2203 HICKORY RD.
FULTON, MS 38843                       TOMPKINSVILLE, KY 42167                  CORINTH, MS 38834




MARSHA LATHAM                          MARSHA MCQUAIN                           MARSHA MESSER
3970 FM1249 E                          1500 WEST HIGGINS                        77 B COUNTY RD 864
KILGORE, TX 75662                      MORRILTON, AR 72110                      DENNIS, MS 38838




MARSHA MOORE                           MARSHA RODGERS                           MARSHA SHULER
2083 COUNTY RD 31                      2603 MAIN STREET                         310 DALTON HOLLOW ROAD
ASHLAND, AL 36251                      CROSSETT, AR 71635                       HARTSVILLE, TN 37074




MARSHA SWAIN                           MARSHALL AND OWENS P.A.                  MARSHALL BISCUIT CO. INC.
2660 PEBBLE HILL RD                    PO BOX 4034                              100 JACINTOPORT BLVD.
WAYCROSS, GA 31503                     JONESBORO, AR 72403                      SARALAND, AL 36571




MARSHALL CO HEALTH DEPT.               MARSHALL CO JUSTICE COURT                MARSHALL CO. TAX COLLECTO
150 JUDY SMITH DRIVE                   P.O. DRAWER 729                          424 BLOUNT AVE. STE 124
GUNTERSVILLE, AL 35976                 HOLLY SPRINGS, MS 38635                  GUNTERSVILLE, AL 35976




MARSHALL COUNTY PLAZA                  MARSHALL COUNTY PLAZA                    MARSHALL COUNTY TAX COLLE
115 W MADISON ST                       ATTN KAREN HUTTON                        103A S MARKET ST
PULASKI, TN 38478                      PO BOX 516                               HOLLY SPRINGS, MS 38635
                                       PULASKI, TN 38478




MARSHALL COUNTY TAX COLLE              MARSHALL FIRE DEPT                       MARSHALL JOHNSON
PO BOX 40                              201 FACTORY RD                           94 MAYER STREET
HOLLY SPRINGS, MS 38635                MARSHALL, AR 72650                       SILVERSTREET, SC 29145




MARSHALL WOLF                          MARSHANA MACK                            MARSHAY WAYNE
BOX 730 STATION A                      5423 HUDGINS RD.                         400 UNION ROAD 188
TORONTO, ON M5W1G2                     MEMPHIS, TN 38116                        EL DORADO, AR 71730
CANADA
MARSHAYA MCMILLER          Case 19-11984-CSS    DocEVANS
                                          MARSHELIA  36 Filed 09/10/19   PageMARSHON
                                                                              943 of GATHING
                                                                                     1514
420A JORDON ST                            4300 HWY 83                        1095 STAR LINE DR
EAST DUBLIN, GA 31027                     EVERGREEN, AL 36401                MEMPHIS, TN 38109




MARTA BREWER                              MARTARSHA JOHNSON                  MARTAVIOUS DYE
7810 CHERRY VALLEY                        67 SELMA AVE APT.18                703 FIRST STREET
SOUTHAVEN, MS 38671                       LOUISVILLE, MS 39339               NEW ALBANY, MS 38652




MARTAVIUS JONES                           MARTENS, BRAD                      MARTENS, JAMES M & EVA
1648 GOWAN DR                             2530 SCOTTSVILLE RD, STE 21
MEMPHIS, TN 38127                         BOWLING GREEN, KY 42104




MARTESIA FERRELL                          MARTEZ WARDLOW                     MARTHA ANDERSON
805 LANE DRIVE APT.29                     101 POPLAR ST                      55 BEAVER DAM RD
LAKEPARK, GA 31636                        HAUGHTON, LA 71037                 PURVIS, MS 39475




MARTHA BARRETT                            MARTHA BARRY                       MARTHA BERRY
610 1/2 SOUTH VALLEY ST                   634 WINDWARD AVENUE                373 SUNDANCE CIR
CARTHAGE, MS 39350                        RICHLAND, MS 39208                 RICHLAND, MS 39218




MARTHA BORDEN                             MARTHA BUTLER                      MARTHA CANNON
711 COUNTY ROAD 407                       PO BOX 370                         17470 HWY 76N
CLANTON, AL 35045                         ALLARDT, TN 38504                  SOMERVILLE, TN 38068




MARTHA COLLINS                            MARTHA CRUMP                       MARTHA CRUMP
5494 POORS FORD RD                        P.O. BOX 832                       PO BOX 832
RUTHERFORDTON, NC 28139                   CADIZ, KY 42211                    CADIZ, KY 42211




MARTHA CUMMINGS                           MARTHA CUSTER                      MARTHA DENLEY
4 ASHTON PLACE                            12800 WESTFIELD LOOP               304 WOODRUFF
VALDOSTA, GA 31602                        LILLIAN, AL 36549                  COURTLAND, MS 38620




MARTHA DUNBAR                             MARTHA DUNCAN                      MARTHA DUNNINGTON TR
256 LIVE OAK STREET                       45 TOM WERNER ROAD                 UA 04/11/95
VERNVILLE, SC 29944-4461                  TYLERTOWN, MS 39667                MARTHA DUNNINGTON TRUST
                                                                             2401 EAST HWY 90
                                                                             MONTICELLO, KY 42633-2204



MARTHA ELLIS                              MARTHA ELLISON                     MARTHA EVANS
517 WITSELL RD.                           301 WEST WATER STREET              1313 ALVES RD
JACKSON, MS 39206                         CLIFTON, TN 38425                  GUNTERSVILLE, AL 35976
MARTHA EWING            Case 19-11984-CSS
                                       MARTHADoc 36
                                             FOSTER          Filed 09/10/19   PageMARTHA
                                                                                   944 ofFOUNTAIN
                                                                                          1514
958 FRONT STREET                       501 TRAVIS STREET APT C                    100 FARRELL STREET
ANGUILLA, MS 39121                     WEST POINT, MS 39773                       WILLISTON, SC 29853




MARTHA HIMES                           MARTHA HINOJOSA                            MARTHA HUDGINS
212 COLUMBIAN AVE                      8544 CAROMA                                3531 BETHLEHEM ROAD
MT PLEASANT, TN 38474                  OLIVE BRANCH, MS 38654                     OLD FORT, NC 28762




MARTHA JOHNS                           MARTHA JONES                               MARTHA KAYMORE
2406 36TH ST.                          40200 SEELEY                               205 OLD OMEGA RD
VALLEY, AL 36854                       HAMILTON, MS 39746                         TIFTON, GA 31794




MARTHA KITTRELL                        MARTHA MARLOW                              MARTHA MCBRYDE
1118 NELSON ST                         110 PARK LANE                              1715 W SEARCY ST APT 15
DALTON, GA 30721                       TIPTONVILLE, TN 38079                      HEBER SPRINGS, AR 72543




MARTHA MITCHEL                         MARTHA PAINTER                             MARTHA PATRICK
732 WEST MAIN STREET                   462 EVENS AVE                              512 BALL PARK ROAD
BRUSLY, LA 70719-2123                  LINEVILLE, AL 36266                        PLUMERVILLE, AR 72127-8728




MARTHA PEARSON                         MARTHA PEARSON                             MARTHA PETTY
235 HIGHWAY 219                        3473 SUZANNE DRIVE                         616 PIKEVIEW
HUNTINGDON, TN 38344                   MEMPHIS, TN 38127                          DRESDEN, TN 38225




MARTHA REED                            MARTHA REESE                               MARTHA RILEY
33 CLOVERDALE DR                       232 HWY 353 NORTH                          809 7TH AVE
WARREN, AR 71671                       HOPE, AR 71801                             ALBANY, GA 31701




MARTHA ROSS                            MARTHA SMITH                               MARTHA STRICKLAND
601 N PINE ST                          183 SOLAR SHIELD BLVD.                     300 WILLIAMS ST
OCILLA, GA 31774-1355                  ODENVILLE, AL 35120                        ALBANY, GA 31705




MARTHA STRINGER                        MARTHA SUE TEAGUE                          MARTHA THOMPSON
146 HATHORN CEMENTARY RD               BOX 511                                    10861 HWY 531
CARSON, MS 39427                       109 ADER STREET                            TAYLORSVILLE, MS 39168
                                       MARKED TREE, AR 72365-1901




MARTHA THOMPSON                        MARTHA THOMPSON                            MARTHA TURNER
1769 NAZARETH CHURCH RD                418 STIFFEL RD                             2655 US HWY 23 N
SPARTANBURG, SC 29301                  WESTLAKE, LA 70669                         ALMA, GA 31510
MARTHA WALTER           Case 19-11984-CSS
                                       MARTHADoc 36 Filed 09/10/19
                                             WOODELL                 PageMARTHA
                                                                          945 ofWOOTEN
                                                                                 1514
4586 DUNNE ROAD                        7014 HOG CREEK RD                 103 LAKE RIDGE
MEMPHIS, TN 38117                      EVERTON, AR 72633                 CHICKAMAUGA, GA 30707




MARTI BEARDEN                          MARTI SCROGGS                     MARTIE WOOD
1901 WESTGATE                          457 DUD CREEK SPUR                16 POWELL DRIVE
BLYTHEVILLE, AR 72315                  CLAYTON, GA 30525                 ERIN, TN 37061




MARTIE WOOD                            MARTIN AYCOCK PROPERTIES          MARTIN CAPITAL LLC
355 FUSSELL HILL LOOP                  2807 WILSON DAM RD                ATTN JODIE VINSON
ERIN, TN 37061                         PO BOX 2177                       745 N MAIN ST
                                       MUSCLE SHOALS, AL 35662           PO BOX 1549
                                                                         CLAYTON, GA 30525



MARTIN CARTER                          MARTIN DEAN                       MARTIN GILCHRIST
795 PLEASANT VALLEY RD NW              4300 N GETWELL RD                 11 CARL GILES RD
ADAIRSVILLE, GA 30103                  MEMPHIS, TN 38118                 GLENMORA, LA 71433




MARTIN LIAS                            MARTIN LOPEZ                      MARTIN MERCK
617 AVALON RD                          105 SHIELDS AVE                   RR 3 BOX 2970
JACKSON, MS 39206                      PELAHATCHIE, MS 39145             GLENNVILLE, GA 30427




MARTIN MILLER                          MARTIN PAULEN                     MARTINA DYSON
1022 CONDE RD                          43226 DIXIE DR                    219 LOGAN LANE
ST. MARTINVILLE, LA 70582              PAISLEY, FL 32767-9218            DEQUINCY, LA 70633




MARTINA ORANGE                         MARTINA ORANGE                    MARTINA PEARSALL
3447 WINCHESTER CT NUMBER              P.O. BOX 354                      120 DORIS ST APT 932
MEMPHIS, TN 38118                      SENATOBIA, MS 38660-0354          RAINBOW CITY, AL 35906




MARTINEZ LAKE                          MARTINEZ THOMPSON                 MARTINS SOUTHERN
953 CLARKSDALE                         3831 FORREST PARK COVE            PO BOX 932058
CLARKSDALE, MS 38614                   HORN LAKE, MS 38637               ATLANTA, GA 31193




MARTISHA JOHNSON                       MARTISHA STEVENSON                MARTRIEQUEZ LANTERN
383 MIDDLECREEK ROAD APT 35            800 BERESFORD APT 20              214 WEST LEE STREET
MANY, LA 71449                         STONE MOUNTAIN, GA 30083          SARDIS, MS 38666




MARTRIQUS CLEAVES                      MARTY JONES                       MARUTI CONSTRUCTION CO LLC
3150 CARDINE ST.                       5750 US HIGHWAY 411               5928 PADDINGTON COURT
MEMPHIS, TN 38112                      GADSDEN, AL 35901                 ROANOKE, VA 24018
MARVA CARTER             Case 19-11984-CSS
                                        MARVAYDoc 36
                                              MOSLEY       Filed 09/10/19   PageMARVELL
                                                                                 946 ofISOM
                                                                                        1514
PO BOX 33                               4096 AUSTER COVE                        2467 CALVERT AVE
CAMDEN, AL 36726                        MEMPHIS, TN 38125-3001                  MEMPHIS, TN 38108




MARVELL ISOM                            MARVELOUS HUGHES                        MARVIN ADAMS
3741 RIDGENONF                          182 N 7TH STREET                        7916 STATELINE ROAD
MEMPHIS, TN 38128                       COCHRAN, GA 31014                       OLIVE BRANCH, MS 38654




MARVIN BETANCOURT                       MARVIN BLUE                             MARVIN DOSS
915 ORANGE STREET                       456 BRIDGEMILL DR                       UNKNOWN
RUSSELLVILLE, AL 35653                  EAST DUBLIN, GA 31027-8313              ALICEVILLE, AL 35442




MARVIN E. WILLIAMS                      MARVIN FLOYD                            MARVIN HIGHFILL
PO BOX 606                              518 SAXON ST                            1303 BOND COURT
BELZONI, MS 39038                       DUBLIN, GA 31021                        MURFREESBORO, TN 37129-1475




MARVIN HOLMES                           MARVIN JOSEY                            MARVIN JOSEY
119 PRINCESS DRIVE                      PO BOX 1761                             PO BOX 1761
MONROE, LA 71203                        DUBLIN, GA 31021                        DUBLIN, GA 31040




MARVIN LACOSTE                          MARVIN LANGFORD                         MARVIN LEARY
REPAIR SERVICE INC.                     149 JAMES GARFIELD CIRCLE               PO BOX 1133
PO BOX 292                              JACKSON, MS 39213                       FORT VALLEY, GA 31030
KILN, MS 39556




MARVIN LEWIS                            MARVIN MARCH                            MARVIN MCINNIS
159 LAMB RD                             6257 NEW HOPE ROAD                      4300 N GETWELL RD
TY TY, GA 31795                         LEXINGTON, MS 39095                     MEMPHIS, TN 38118




MARVIN MEDLIN                           MARVIN PETTIS                           MARVIN RUFFIN
200S RANDOLPH ST                        403 TANGLEWOOD DR                       1146 LH POLK
LANDRUM, SC 29356                       THOMASVILLE, GA 31792                   MARION, AR 72364




MARVIN THOMAS                           MARVIN WATERS                           MARVIN WILLIAMS
N/A                                     116 AINSWORTH DRIVE                     PO BOX 657
NEWTON, MS 39117                        BAY SPRINGS, MS 39422-4512              210 HAYDEN ST.
                                                                                BELZONI, MS 39038




MARVIN, WILBUR                          MARY ABELS                              MARY ABSTON
C/O COMMERCIAL PROPERTIES DEV CORP      4121 SCOTT SALEM RD 35                  215 N. CRITZ ST
PO BOX 1693                             BENTON, AR 72019                        WIGGINS, MS 39577
BATON ROUGE, LA 70821
MARY ALEXANDER           Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                        MARY ALEXANDER                 PageMARY
                                                                            947ALLEN
                                                                                of 1514
4104 PARADISE                           605 EAST 5TH                       836 W. CHEROKEE
JONESBORO, AR 72401                     PORTAGEVILLE, MO 63873             CENTREVILLE, MS 39631




MARY ANDERSON                           MARY ANN BERRY                     MARY ANN CHILDERS
500 STATE HWY 162                       544 BELL ST                        1644 S COLORADO ST.
PORTAGEVILLE, MO 63873                  HIAWASSEE, GA 30546                RM 309
                                                                           GREENVILLE, MS 38703




MARY ANN DAVIS                          MARY ANN HEARD                     MARY ANN JOHNSON
1412 GRIFF ST                           6578 BEVIN DRIVE                   103 TUTWILER RD
CHATTAHOOCHEE, FL 32324                 MACON, GA 31216                    MARION, AL 35201




MARY ANN LANTIER                        MARY ANN PLUMB-DEZENZO             MARY ARMFIELD
191 EAST LEGION CIRCLE                  10 ROWLAND STREET                  163 WOLF CREEK RD
PIKEVILLE, TN 37367                     STRATFORD, CT 06614-4833           OAK GROVE, LA 71263




MARY ARMFIELD                           MARY B ATKINS                      MARY BAGLEY
209 HOOVER ST                           1512 DAUPHINE DR                   2015 HIGHWAY 443 S
W. MONROE, LA 71291                     RUSTON, LA 71270                   KOSCIUSKO, MS 39090




MARY BARKSDALE                          MARY BARNES                        MARY BARNES
3485 W CALIFORNIA                       16 DETA STREET                     4073 BETH MANOR DRIVE APT
RUSTON, LA 71270                        MONTGOMERY, AL 36108               MONTGOMERY, AL 36109




MARY BARNES                             MARY BARNES                        MARY BARTON
441 FIELDING AVE                        473 BETH MANOR DR APT B            2829 MADDOX COVE
JACKSON, MS 39212                       MONTGOMERY, AL 36109               GREENVILLE, MS 38703




MARY BATES                              MARY BATES                         MARY BAZEMORE
3703 SHERWOOD ST.                       3703 SHERWOOD STREET               255 E WILLOW LAKE DRIVE
PASCAGOULA, MS 39581                    PASCAGOULA, MS 39581               METTER, GA 30439




MARY BEARD                              MARY BERGMAN                       MARY BETH SMITH
PO BOX 195                              1008 BROAD ST                      377 COUNTRY RD 175
GREENVILLE, AL 36037                    HUEYTOWN, AL 35023                 IUKA, MS 38852




MARY BIGGS                              MARY BILLINGSLEY                   MARY BILLINGSLEY
1201 S POPE ST                          1931 CONERLY DR                    1931 CONERLY DR.
BENTON, IL 62812                        SOUTHAVEN, MS 38671                SOUTHAVEN, MS 38671
MARY BILLINGSLEY          Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                         MARY BLANKENSHIP               PageMARY
                                                                             948BLANKENSHIP
                                                                                 of 1514
1931 CONERLY DRIVE                       2795 EVA ROAD                      62 GLASGOW LANE
SOUTHAVEN, MS 38671                      CAMDEN, TN 38320                   WESTMORELAND, TN 37186




MARY BOBO                                MARY BOGAN                         MARY BOLINGER
319 WEST AVE. C                          5847 LONDONBERRY COVE              5749 COUNTY RD 33
HOPE, AR 71801                           SOUTHAVEN, MS 38671                ASHVILLE, AL 35953




MARY BOYD                                MARY BOZEMAN                       MARY BRADFIELD
3761 RICHLAND CIRCLE SE                  11220 RD 723                       640 E HIGHTOWER TRL
SMYRNA, GA 30082                         UNION, MS 39365                    SOCIAL CIRCLE, GA 30025-3028




MARY BRINKERHOFF                         MARY BRITT                         MARY BROCK
741 HWY 2                                HCR490                             215 ROBINWOOD LN
STERLINGTON, LA 71280                    EAST PRAIRIE, MO 63845             PELZER, SC 29669




MARY BROUSSARD                           MARY BROWN                         MARY BROWN
178 SHOEMAKE RD                          1603 MAPLE STREET                  204 N. GLENFIELD ROAD
DEQUINCY, LA 70633                       HANCEVILLE, AL 35077               NEW ALBANY, MS 38652




MARY BROWN                               MARY BROWN                         MARY BROWN
212 SUGAR TREE LANE                      4291 HIGHWAY 198                   705 PLANK ROAD
PULASKI, TN 38478                        CARNESVILLE, GA 30521              ST JOSFEPH, LA 71366




MARY BROWN                               MARY BRYANT                        MARY BRYANT
805 GREENWOOD ST                         207 CHERRY BARK LANE               UNKNOWN
BARNESVILLE, GA 30204                    BRANDON, MS 39047                  LUVERNE, AL 36049




MARY BUCHANAN                            MARY BURNLEY                       MARY BURT
PO BOX 1515                              P.O. BOX 454                       159 GEORGE WALLACE DR APT C8
BRYSON CITY, NC 28713                    HARTSVILLE, TN 37074               RAINSVILLE, AL 35986




MARY BUTLER                              MARY BYRAM                         MARY C HASTY
5074 LONGVIEW COVE                       1051 HWY 371 S                     800 W CAHABA AVE
HORN LAKE, MS 38670                      MOOREVILLE, MS 38857               LINDEN, AL 36748-3306




MARY CARLYLE                             MARY CARY                          MARY CASAREZ
700 BECKWITH AVE                         181 ANGEL CV                       617 CR 4844
CARUTHERSVILLE, MO 63830                 HUNTINGDON, TN 38344               MOUNT PLEASANT, TX 75455
MARY CASON               Case 19-11984-CSS    Doc 36
                                        MARY CATHEY          Filed 09/10/19   PageMARY
                                                                                   949CHAPMAN
                                                                                       of 1514
3971 ASHLEY 703                         283 OLD BRICK CH RD                       6755 PLEASANT HILL RD
CROSSETT, AR 71635                      ESTILL SPRINGS, TN 37330                  GILBERTOWN, AL 36908




MARY CLAIRE STOCKETT                    MARY CLARK                                MARY CLAYBON
120 WESTBURY CIRCLE                     P.O. BOX 35                               244 CHAPMAN ST
OXFORD, MS 38655                        GILMORE, AR 72339                         BROWNSVILLE, TN 38012




MARY CLOYD                              MARY COLE                                 MARY COLE
1254 TOM S CREEK RD                     27 GRAND BAY SCHOOL LANE                  748 TATE MARSHALL RD.
LINDEN, TN 37096                        LAKELAND, GA 31635                        COLDWATER, MS 38618




MARY COLE                               MARY COLLINS                              MARY COMBS
748 TATE MARSHALL ROAD                  117 QUAPAW ST                             371 CLAYHILL DR
COLDWATER, MS 38618                     STEELE, MO 63857                          SELMER, TN 38375




MARY CONKLIN                            MARY CONLEY                               MARY CRAIG
5740 HEBER SPRINGS RD. N.               ROUTE 2 BOX 34                            1003 CR 368
DRASCO, AR 72530-9118                   ALAMO, GA 30411                           NEW ALBANY, MS 38652




MARY CROMER                             MARY CROWLEY                              MARY CRUMP
1846 TIPTON CR                          15544 MS HWY 15                           11 A LAYFIELD ST
DEXTER, GA 31019-4028                   ACKERMAN, MS 39735                        PHENIX CITY, AL 36869




MARY CUNNINGHAM                         MARY CURRY                                MARY CURTIS
68 CHERRY AVE                           1123 KATHLEEN DYNUM                       3025 BEECHWOOD DR
KINGSTREE, SC 29556                     WARNER ROBINS, GA 31093                   CONWAY, AR 72032




MARY DAIGLE                             MARY DAILEY                               MARY DARCY
922 C BRULE RD                          726 WAYNE RD                              1891 JIM REEVES RD
THIBODAUX, LA 70301                     SWEETWATER, AL 36782                      COLUMBIA, LA 71418




MARY DICKENSON                          MARY DICKEY                               MARY DICKINS
C/O WHITTEN BURRAGE                     2321 HIGHWAY 123                          1618 GRAYS BEN RD
512 NORTH BROADWAY AVENUE, SUITE 300    HARRISON, AR 72602                        CENTERVILLE, TN 37033
OKLAHOMA, OK 73102




MARY DISNEY                             MARY DORCHAN                              MARY DOTSON
2210 STARLINGTON RD                     1361 LABELLE STREET                       4375 HWY 51 N
GEORGIANA, AL 36033                     JACKSONVILLE, FL 32205                    HORNLAKE, MS 38637
MARY DUFFELL              Case 19-11984-CSS    Doc 36
                                         MARY DUNLAP         Filed 09/10/19   PageMARY
                                                                                   950DUNN
                                                                                       of 1514
1578 SLAY LANE                           371 CHESTNUT AVE. APT F                  741 BOSS ROAD
BONIFAY, FL 32425                        DEMOREST, GA 30535                       GILMER, TX 75644




MARY DURR                                MARY EARNHART                            MARY EASON
102 WILLOW WAY                           15 QUAIL VALLEY ROAD                     879 BURTON RD
HEADLAND, AL 36345                       SHERWOOD, AR 72120-9625                  SENATOBIA, MS 38668




MARY EDMONDSON                           MARY EDWARDS                             MARY EDWARDS
615 BYARS                                1372 BENNINGTON DRIVE                    GA 30080
COVINGTON, TN 38019                      SOUTHAVEN, MS 38671




MARY ELINOR FERGUSON JUCHHEIM            MARY ELLEN SMITH                         MARY EVERSON
73 COLLEGE BLVD                          100 MOATES DRIVE                         326 W. JONES ST.
GRENADA, MS 38901-3803                   ENTERPRISE, AL 36330                     WEST POINT, MS 39773




MARY FULLER                              MARY GEORGE                              MARY GILMORE
PO BOX 888                               P.O. BOX 312                             732 COUNTRYVIEW CT
BLYTHWOOD, SC 29016                      CLAXTON, GA 30417                        BIRMINGHAM, AL 35215




MARY GLENN                               MARY GOLLIDAY                            MARY GOUGE-LEDFORD
502 N 18TH STREET                        37 COUNTY ROAD 386                       1741 LUTHER MEMORIAL RD
HUMBOLDT, TN 38343                       CALHOUN CITY, MS 38916-7045              PAROTTSVILLE, TN 37843




MARY GOWEN                               MARY GRADY                               MARY GRANAI
1250 MATTHEWS LODGE RD                   1003 SALEM                               3294 SULPHUR CREEK RD
MANY, LA 71449                           M0RGANTON, NC 28655                      BURKESVILLE, KY 42717




MARY GREEN                               MARY GRIFFIN                             MARY GRIFFIN
7805 BARN HILL ROAD                      1102 M ST                                21 HIDDEN VALLEY CT
PRIMM SPRINGS, TN 38476                  CROSBY, MS 39633                         PHENIX CITY, AL 36869




MARY GRIFFIN                             MARY GRIFFIN                             MARY GRISHAM
418 FENWICK STREET                       PO BOX 949                               25 GLENRISE TERRACE
KOSCIUSKO, MS 39090                      LAKE VILLAGE, AR 71653                   ROME, GA 30165




MARY GUGLIELMO                           MARY GUGLIELMO                           MARY GULLEY
741 E MCCARTY ST                         741 EAST MCCARTY ST                      1451 NEVADA 7
SANDERSVILLE, GA 31082                   SANDERSVILLE, GA 31082                   BUCKNER, AR 71827
MARY H WILLIAMS         Case   19-11984-CSS    Doc 36 Filed 09/10/19
                                         MARY HAMMONDS                 PageMARY
                                                                            951HARDEN
                                                                                of 1514
1062 PRICE DR                            211 WESTERN ACRES                 PO BOX 86
HAYNESVILLE, LA 71038-6104               WHITE OAK, TX 75693               TOWNSEND, GA 31331




MARY HARDIN                              MARY HARRIS                       MARY HARRIS
PO BOX 12                                PO BOX 63                         PO BOX 798
FLORA, MS 39071                          VIOLET HILL, AR 72584             MELBOURNE, AR 72556




MARY HARTFIELD                           MARY HELEN WILLIAMS &             MARY HENDERSON
425 DUCKSWORTH GILMORE DRIVE             JIMMIE S WILLIAMS JT TEN          203 NORTH SKYLINE DRIVE
HEIDELBERG, MS 39439                     1062 PRICE DR                     JASPER, AL 35503
                                         HAYNESVILLE, LA 71038-6104




MARY HENDERSON                           MARY HERRING                      MARY HERRING
2922 SPARTER                             104 WEST CORNELIA STREET          168 SAWYER RD
GRBSLAND, LA 71028                       MARION, AL 36756                  WINONA, MS 38967




MARY HIGGINS                             MARY HOLLY                        MARY HOLMES
125 BLACKBURN AVE                        3555-H SABLE PALM LN              1129 NEIL MORRIS RD
MCKENZIE, TN 38201                       TITUSVILLE, FL 32780              TUSCUMBIA, AL 35674




MARY HOSEY                               MARY HOWARD                       MARY HUDNALL
66 TONY DRIVE APT 2                      4465 ST RT 22A S.                 101 LES ANDERSON ROAD
HATTISBURG, MS 39401                     ENVILLE, TN 38332                 LEWISBURG, KY 42256




MARY HUGHES                              MARY HURST                        MARY HUTCHESON
196 ASHLEY AVENUE                        138 COOPERHURST ROAD              PO BOX 1932
SPRINGFIELD, KY 40069                    PEARL, MS 39208                   DARIEN, GA 31305




MARY INDA COOK                           MARY IRVIN                        MARY J BACON
3214 HULON ST                            2722 WEST UNIVERSITY BLVD         30 IND-CO LANE
BARTLETT, TN 38134-3318                  JACKSONVILLE, FL 32217            BATESVILLE, AR 72501




MARY JANE GAMMON                         MARY JO COOPER                    MARY JO IRWIN
125 AUSTIN BRANCH RD                     836 WOODLAND HILLS DRIVE          8334 MUSCADINE EAST
PORTLAND, TN 37148                       PHILADELPHIA, MS 39350-3352       SAINT FRANCISVILLE, LA 70775




MARY JOHNSON                             MARY JOHNSON                      MARY JOHNSON
2537 SUAVE MEHAM ROAD                    3312 WEST 416TH RD                460 HENRY DAVIS RD
MERIDIAN, MS 39307                       EAST PRAIRIE, MO 63845            TCHULA, MS 39169
MARY JOHNSON             Case 19-11984-CSS     Doc 36
                                        MARY JOINER           Filed 09/10/19   PageMARY
                                                                                    952JOINER
                                                                                        of 1514
555 COUNTY ROAD                           1011 BOLDER DR                           1011 BOULDER DRIVE
BARDEN, MS 38878                          SOUTHAVEN, MS 38671                      SOUTHAVEN, MS 38671




MARY K WELCH                              MARY KATHLEEN HALTER                     MARY KAY DAVIS REV TRUST U/A/D 4/9/2003
6311 W 13TH AVE                           C/O RAYMOND HALTER                       ATTN MARY KAY DAVIS, TTEE
PINE BLUFF, AR 71602-8678                 1627 HWY 70 W                            16 GREENBRIAR
                                          DEQUEEN, AR 71832                        NEW MADRID, MO 63124




MARY KAY DAVIS REV TRUST U/A/D 4/9/2003   MARY KAY DAVIS                           MARY KELLY
ATTN MARY KAY DAVIS, TTEE                 16 GREENBRIAR                            FERNANDINO BEACH, FL 32034
16 GREENBRIAR                             NEW MADRID, MO 63869
NEW MADRID, MO 63869




MARY KENNEDY                              MARY KEPPLER                             MARY KIMBLE
754 BALDWIN LP.                           313 S. JUNIPER ST                        3027 S.EDGEWARE RD.
BROOKHAVEN, MS 39601                      FOLEY, AL 36535                          MEMPHIS, TN 38118




MARY KISSIC                               MARY L HUMPHREYS                         MARY LANE
1270 MT. OLIVE CIR.                       2963 WOODLAWN TER                        450 OLD WATHALL RD
TALLADEGA, AL 35160                       MEMPHIS, TN 38127-9015                   EUPORA, MS 39744




MARY LANE                                 MARY LESLIE                              MARY LINDLEY
PO BOX 752                                5959 SFC 107                             13200 LABRADORS RUN
EUPORA, MS 39744                          PALESTINE, AR 72372                      FOLEY, AL 36535




MARY LOUISE GARDNER                       MARY LOUISE SMITH                        MARY LOWTHER
10297 SHEA WOODS DRIVE                    1329 YORKTOWNE DRIVE                     1204 STONEWALL ST
COLLIERVILLE, TN 38017                    LAPLACE, LA 70068                        DUBLIN, GA 31021




MARY LYLES                                MARY MACK                                MARY MAGEE
5859 PORTERFIELD CIRCLE                   646 RALPH DAWKINS ST                     431 HIGHWOOD
MACON, GA 31216                           ENOREE, SC 29335                         JACKSON, MS 39209




MARY MALLETT                              MARY MANNING                             MARY MASON
1754 OLD 80 RD                            2339 BRIDGEMAN AVENUE                    323 WALNUT AVENUE
LAWRENCE, MS 39336                        HAYNESVILLE, LA 71038                    ALEXANDRA, AL 36250




MARY MASSEY                               MARY MAXWELL                             MARY MCCAIN
1319 LILLY AVE                            741 CHARLES HART RD                      730 BARROW STREET
PASCAGOULA, MS 39567                      COLBERT, GA 30628                        HOPKINSVILLE, KY 42240
MARY MCDANIEL           Case 19-11984-CSS    Doc 36
                                       MARY MCDONALD      Filed 09/10/19   PageMARY
                                                                                953MCGHEE
                                                                                    of 1514
225MARY LEE DRIVE                      848 HIXON RD                            824 ELMWOOD STREET
FLORENCE, AL 35634                     MONROEVILLE, AL 36460                   MCCOMB, MS 39648




MARY MCGOWAN                           MARY MCKINNEY                           MARY MCNABB
145 LIGHTSEY DR                        3125 AV W NW                            9818 N 49TH DR
CLAXTON, GA 30417                      WINTER HAVEN, FL 33881                  GLENDALE, AZ 85302




MARY MEINDERS                          MARY MEYER CORPORATION                  MARY MIDDLEBROOKS
7000 SHAWN LANE                        ATTN KEVIN MEYER, CFO/TREASURER         125 BRADLEY CIRCLE
PADUCAH, KY 42001                      1 TEDDY BEAR LN RT 30                   BARNESVILLE, GA 30204
                                       TOWNSHEND, VT 05353




MARY MILLER                            MARY MILLIRON                           MARY MOFIELD
9199 LANESBRIDGE ROAD                  127 BOYD STREET                         433 RODNEY STREET
JESUP, GA 31545                        DAYTON, TN 37321                        GALLATIN, TN 37066




MARY MORALES                           MARY NEWMAN                             MARY NEWMANN
16420 NORTH HWY 94                     PO BOX 1764                             PO BOX 417 491 W RAILROAD
PEA RIDGE, AR 72751                    CAMDEN, SC 29020                        BREESE, IL 62230




MARY NIBLOCK                           MARY NICHOLS                            MARY NORMAN
201 BRUCE FARM RD                      219 COLD BRANCH                         PO BOX 1396
STATESVILLE, NC 28625                  HAYESVILLE, NC 28904                    DARIEN, GA 31305




MARY NORWOOD                           MARY NUEMANN                            MARY OLSON
1000 MADISON ST.                       491 RAILROAD ST P.O. BOX                3110 WOODBRIDGE ROAD
CLARENDON, AR 72029                    BECKEMEYER, IL 62219                    SPRINGDALE, AR 72762-7367




MARY ORR                               MARY OSBY                               MARY OVALLE
5372 TROUSDALE DRIVE                   630 FOSTER GROVE RD                     705 WEST 18TH STREET
NASHVILLE, TN 37220                    CHESNEE, SC 29323                       CORSICANA, TX 75110




MARY PALMER                            MARY PARSONS                            MARY PARTAIN
104 COUNTY RD 177                      209 GERALD DR                           114 CREEK LN
ATHENS, TN 37303                       MCCOMB, MS 39648                        OCILLA, GA 31774




MARY PEWITT                            MARY PHELPS                             MARY PHILLIPS
6969 AMBERLY WAY DR.                   500 RILEY RD APT B 6                    944 MADDLE
CORDOVA, TN 38018                      RIDGELY, TN 38080                       MONTEREY, TN 38574
MARY PICKETT               Case 19-11984-CSS     Doc 36
                                          MARY PIERCE          Filed 09/10/19   PageMARY
                                                                                     954PILLION
                                                                                         of 1514
2 NORTH 20TH STREET                       3626 SHADE LANE                           1310 22ND STREET
BIRMINGHAM, AL 35203                      NUNNELLY, TN 37137                        PASCAGOULA, MS 39581




MARY PLUNKETT                             MARY POINDEXTER                           MARY POLLOCK
112 9TH ST.SE.                            483 CANARD ROAD SOUTH EAS                 10 LEISURE VALLEY
ALICEVILLE, AL 35442                      ROME, GA 30161                            CONWAY, AR 72032




MARY POWELL                               MARY POWELL                               MARY RAINES
106 WARREN ST                             PO BOX 337                                306 SOUTHEAST STREET
BOLIVAR, TN 38008                         106 WARREN ST                             SOMERVILLE, TN 38068
                                          BOLIVAR, TN 38008




MARY RAINWATER                            MARY RANDOLPH                             MARY REDDIN
338 SW WISE DRIVE                         123 SHEPERD CEMENTERY RD.                 4962 RIVES MT RELIA RD
LAKE CITY, FL 32024-6311                  COLUMBIA, KY 42728                        RIVES, TN 38253




MARY REEVE                                MARY REEVES                               MARY RITGERT
476 COPPAGE ROAD                          60247 HATLEY DETROIT RD                   2695 HWY 178
RUSSELL SPRINGS, KY 42642                 AMORY, MS 38821                           REIDSVILLE, GA 30453




MARY ROBERTS                              MARY ROBERTSON                            MARY ROBERTSON
512 COUNTY RD 33                          48289 ALACK LANE APT 8                    48295 HIGHWAY 1065
MT. HOPE, AL 35651                        HAMMOND, LA 70401                         TICKFAW, LA 70466




MARY ROBERTSON                            MARY RODGERS                              MARY ROGERS
48295 HWY 1065                            1011 AVERY RD                             4722 LONOKE LANE
TICKFAW, LA 70466                         BATESVILLE, MS 38606                      JONESBORO, AR 72401




MARY ROSE DORE                            MARY ROTEN                                MARY RUTH PARKER
2202 FONTENOT                             PO BOX 81                                 720 MINNESOTA AVE
VINTON, LA 70668                          BETHEL SPRINGS, TN 38315                  MCCOMB, MS 39648-4047




MARY S CHAMBERS CREDIT SHELTER TRUST      MARY S CHAMBERS CREDIT SHELTER TRUST      MARY S CHAMBERS CREDIT SHELTER TRUST
& JAMES E CHAMBERS REVOCABLE TRUST        CHAMBERS, ANDREW R                        CHAMBERS, DON A
CHAMBERS, JAMES E                         4330 FAIR RD                              4330 FAIR RD
4330 FAIR RD                              STATESBORO, GA 30458                      STATESBORO, GA 30458
STATESBORO, GA 30458



MARY SANDERS                              MARY SAUNDERS                             MARY SAWRIE
1302 HOLLOWAY ST                          18881 VALDOSTA HWY                        16A DALLAS LANE
MORRILTON, AR 72110                       VALDOSTA, GA 31621                        VILONIA, AR 72173
MARY SELF                Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                        MARY SHOEMAKER                PageMARY
                                                                           955SLATER
                                                                               of 1514
UNKNOWN                                 1470 OAKVIEW DRIVE                1013 NEWSOME AVE
UNKNOWN, MO 63845                       TUPELO, MS 38804                  CLEVELAND, MS 38732




MARY SMITH                              MARY SMITH                        MARY SMITH
206 EJ LANE                             2261 BYPASS RD                    3 RICKEY DRIVE
HARRISON, GA 31035                      HOMERVILLE, GA 31634              CONWAY, AR 72032




MARY SMITH                              MARY SMITH                        MARY SMITH-WELCH
3155 SHERA LANE                         924 W 49TH ST LOT 22              1429 LOCKHART
HUEYTOWN, AL 35023                      ANNISTON, AL 36206                BENTON, AR 72015




MARY SQUARE LLC                         MARY STALCUP                      MARY STEWART
2045 HWY 380                            729 CAPPS STREET                  1187 BELL LANE
SUITE 500                               BURKESVILLE, KY 42717             CRYSTAL SPRINGS, MS 39059
DECATUR, TX 76234




MARY STEWART                            MARY STORY                        MARY STOVALL
1187 BELL LN                            2610 HWY 57                       29411 HWY 49 EAST
CRYSTAL SPRINGS, MS 39059               COUNCE, TN 38326                  MINTER CITY, MS 38944




MARY STREET                             MARY STRINGER                     MARY SWEEZY
120 STEVEN COURT                        2922 HWY 26                       1051 GREY HORSE ROAD
COLUMBUS, TN 38401                      WIGGINS, MS 39577                 GREENSBORO, GA 30642




MARY SWINSON                            MARY TAYLOR                       MARY TAYLOR
1201 CEE RAY DR                         1084 HOGAN ROAD                   323 NASH AVE
MONROE, LA 71201                        VILLE PLATTE, LA 70586            COOKEVILLE, TN 38501




MARY THOMAS                             MARY THORNTON                     MARY THREADGILL
1033 MITCHELL                           3971 ASHTON RD POB 1028           216 DOVE ST.
CONWAY (ACK), AR 72032                  CROSSETT, AR 71635                WINFIELD, AL 35594




MARY TIMMERMAN                          MARY TORRES                       MARY TRIPLETT
2218 KINGSBERRY AVE                     546 SISKIN CIR                    325 LINWOOD ST
PASCAGOULA, MS 39567                    NORTH AUGUSTA, SC 29841           OSCEOLA, AR 72370




MARY TRUDEL                             MARY TURNER                       MARY VAUGHN
442 WOODLAND STREET                     175 WOODS RD APT.79               101 SHORELINE DR.
LIVINGSTON, TN 38570                    MUNFORDVILLE, KY 42765            ROME, GA 30165
MARY W DAVIS            Case   19-11984-CSS    Doc 36
                                         MARY WARREN          Filed 09/10/19   PageMARY
                                                                                    956WASSENBERG
                                                                                        of 1514
105 MOLLOY STREET                        12028 WATER RIDGE DR                      294 SYCAMORE RD
MC MINNVILLE, TN 37110-1859              OXFORD, MS 38655                          COLLIERVILLE, TN 38017




MARY WEATHERBY                           MARY WEBB                                 MARY WEBB
PO BOX 144                               2112 MCLAURIN ST                          212 MCLAUREN ST
SALLIS, MS 39160                         SARDIS, MS 38666                          SARDIS, MS 38666




MARY WHITE                               MARY WHITE                                MARY WHITE
212 SAINT ANDREWS CIRCLE                 406 WALNUT ST                             505 ADAMS ST
OXFORD, MS 38655                         MOUNT PLEASANT, TN 38474                  ASHFORD, AL 36312




MARY WHITE                               MARY WHITE                                MARY WHITE
505 ADAMS STREET                         P.O. BOX 131 505 ADAM STR                 PO BOX 131 505 ADAMS ST
ASHFORD, AL 36312                        ASHFORD, AL 36312                         ASHFORD, AL 36312




MARY WHITTEN                             MARY WILKERSON                            MARY WILLIAMS
5210 TIMOTHY TRAIL                       10411 OLD HILLSBORO ROAD                  3518 CHARLESTON HWY
BOSSIER CITY, LA 71111                   FOREST, MS 39074                          VARNVILLE, SC 29944-3512




MARY WILLIAMS                            MARY WILLIAMS                             MARY WILLIAMS
420 GOODSON ROAD                         556 CR 75                                 6312 CONSTANCE AVE
CAMILLA, GA 31730                        NEW ALBANY, MS 38652                      BARTLETT, TN 38134-4665




MARY WOOD                                MARY WOOD                                 MARY WOODHAM
8862 HIGHWAY 91 NORTH                    8862 HWY 91 NORTH                         220 TISON ROAD
LAUREL BLOOMERY, TN 37680                LAUREL BLOOMERY, TN 37680                 COLFAX, LA 71417




MARY WOODRUFF                            MARY YATES                                MARY ZILLIOX
592 ORCHARD                              202 S EAGLE                               15 PITTSVILLE LANE
MEMPHIS, TN 38127                        SHERIDAN, AR 72150                        ERIN, TN 37061




MARYAH COOK                              MARYANN STREETER                          MARY-JO BROWN
709 PIETSCH RD                           219 OKEMAH TRAIL                          3999 W CR 346
RINGGOLD, LA 71068                       MARIETTA, GA 30060                        MANILA, AR 72442




MARYLAND CHILD SUPPORT ACCOUNT           MARYLEN FAULKNER                          MARYWHITE SMITH
ACCOUNT                                  148 WEST DORN AVE                         413 OLD GEORGIA ROAD
PO BOX 17396                             HOLLY SPRINGS, MS 38635                   PELZER, SC 29669
BALTIMORE, MD 21297-1396
MARZETTA FRANKLIN        Case 19-11984-CSS    Doc
                                        MASHALA    36 Filed 09/10/19
                                                RUNYON                     PageMASHAN
                                                                                957 ofMINOR
                                                                                       1514
519 COUNTY RD. 65 S                     128 S OAKLAND                          105 EAST MAIN APT B
CAMDEN, AL 36726                        MAGNOLIA, AR 71753                     HAYTI, MO 63851




MASHAYLEE DEAVER                        MASHEKA JOHNSON                        MASHUNNA WRIGHT
13 WOODBRIDGE DR                        804 NORTH FRANKLIN STREET APT          912 RAILROAD ST
CONWAY, AR 72034                        DUBLIN, GA 31021                       MCGHEE, AR 71654




MASON HOLLAND                           MASON HOLLAND                          MASON MAGNESS
16104 OMAS RD                           4300 WILDWOOD RD                       3266 GOODFELLOW ROAD
VANCLEAVE, MS 39565                     MOSS POINT, MS 39562                   STAR CITY, AR 71667-9274




MASON PEOPLES                           MASON SOLOMON                          MASON WAYS INDESTRUCTIBLE
42 SFC 903 PO BOX 82                    614 HANCOCK AVE                        PLASTICS LLC
GOODWIN, AR 72340                       NATCHITOCHES, LA 71457                 580 VILLAGE BLVD 30
                                                                               WEST PALM BEACH, FL 33409




MASS IMPORTS LLC                        MASSACHUSETTS DEPT OF LABOR AND        MASSACHUSETTS DEPT OF
PO BOX 241173                           WORKFORCE DEVELOPMENT                  100 CAMBRIDGE ST
CHARLOTTE, NC 28224                     ONE ASHBURTON PLC, STE 2112            BOSTON, MA 02114
                                        BOSTON, MA 02108




MASSACHUSETTS DEPT OF                   MASSACHUSETTS OFFICE OF HEALTH &       MASSAGE WAREHOUSE
PO BOX 7065                             HUMAN                                  VETERANS PKWY STE 115
BOSTON, MA 22047                        SERVICES                               BOILINGBROOK, IL 60440-4607
                                        EXECUTIVE OFFICE
                                        1 ASHBURTON PLACE
                                        BOSTON, MA 02108


MASSEY SURVEYING INC.                   MASSEY SURVEYING INC.                  MASSIMO ZANETTI BEVERAGE USA INC
1289 CURTIS PKWY SE                     PO BOX 2821                            USA INC
CALHOUN, GA 30701                       CALHOUN, GA 30703                      1370 PROGRESS ROAD
                                                                               SUFFOLK, VA 23434




MASSIVECERT INC.                        MASTER GARDNER COMPANY                 MASTER GARDNER COMPANY
PO BOX 200751                           ATTN BRUCE KULLMAN, VP                 ATTN TOM OMARA, PRESIDENT
DENVER, CO 80220                        5770 N BLACKSTOCK RD                   5770 N BLACKSTOCK RD
                                        SPARTANBURG, SC 29303                  SPARTANBURG, SC 29303




MASTER GARDNER COMPANY                  MASTERBUILT MFG INC                    MASTERBUILT MFG INC
PRECISION CONVERTERS INC                1 MASTERBUILT COURT                    JIM HEMENWAY
5770 N BLACKSTOCK RD                    COLUMBUS, GA 31907                     9920 WATSON ROAD 112
SPARTANBURG, SC 29303                                                          ST. LOUIS, MO 63126




MASTERMEDIA                             MASTERS PHARMACEUTICALINC              MASTERS PHARMACEUTICALINC
1908 CONEY ISLAND AVE.                  D/B/A RIVER CITY PHARMA                D/B/A RIVER CITY PHARMA
BROOKLYN, NY 11223                      ATTN LORE BREETZ, COMPLIANCE/REG MGR   ATTN LORE BREETZ, COMPLIANCE/REG MGR
                                        11930 KEMPER SPRINGS DR                11930 KEMPER SPRINGS DR
                                        CINCINATTI, OH 45240                   CINCINNATI, OH 45240
                      Case
MASTERWORK/TREE FACTORY         19-11984-CSS    Doc
                                          MATADOR    36 Filed
                                                  DISTRIBUTING LLC09/10/19   PageMATCH
                                                                                  958 of
                                                                                       MG1514
                                                                                         FIELD US INC.
541 BUFFALO/WEST SPRING H                  200 BERING DRIVE                      7462 CANDELWOOD ROAD
UNION, SC 29379                            SUITE 400                             SUITE D
                                           HOUSTON, TX 77057                     PO BOX 347
                                                                                 HANOVER, MD 21076



MATHEW BRITO                               MATHEW COLLINS                        MATHEW H HOLDEN
626 WOODHAM CIRCLE                         518 EVERVILL DR                       6344 HWY 101
OPP, AL 36467                              LIVINGSTON, TN 38570                  ROGERSVILLE, AL 35652




MATHEW LACKEY                              MATHEW OLIVER                         MATHEW SIMS
4 SUMMIT DR                                1635 GLORIA JEAN RD                   30 ADMIRAL LANE
EUREKA SPRINGS, AR 72631                   REIDSVILLE, GA 30453                  STAR CITY, AR 71667




MATHIAS SHOPPING CENTERS INC.              MATILDA OBRYAN                        MATILDA SEWELL
PO BOX 6485                                50 TUCKER LN                          1549 OLD MILITARY ROAD
SUITE 4                                    SPRINGFIELD, KY 40069                 CONWAY, AR 72034
SPRINGDALE, AR 72766




MATRICIA MOORE                             MATRIX SALES GROUP LLC                MATRIXX INITIATIVES/ZICAM
136 EAST STREET                            2211 ALLENWOOD ROAD                   9160 HIGHWAY 64 12
CARROLLTON, AL 35447                       WALL, NJ 07719                        LAKELAND, TN 38002




MATSUSHITA BATTERY IND CO OF AMERICA       MATT ASHBURN                          MATT ERWIN
ATTN JOHN PARKER, VP SALES                 STORE 1620                            PO BOX 2463
TWO PANASONIC WAY                          MEMPHIS, TN 38118                     HAMMOND, LA 70401
PANAZIP 7A-3
SECAUCUS, NJ 07094



MATT GIBSON                                MATT GUTH                             MATT MALONEY
902 WEST MAIN STREET                       4246 BERRY ROAD                       2121 MEADOWVIEW DR
HEBER SPRINGS, AR 72543                    GAINESVILLE, VA 20155                 GARLAND, TX 75042




MATT PADEN                                 MATT POWELL                           MATT R. CLOUD
406 HOLLY GROVE DR                         994 CHESTER HIGHWAY                   605 12TH STREET
MOUNTAIN HOME, AR 72653                    EASTMAN, GA 31023                     GLENMORA, LA 71433




MATT SEBESTA                               MATT SOREY                            MATTEL DIRECT IMPORT INC
609 W GRIFFIN ST                           11219 MORTON MARTHON RD               333 CONTINENTAL BLVD
HARRISBURG, AR 72432                       PULASKI, MS 39752                     EL SEGUNDO, CA 90245




MATTHEW ADAMS                              MATTHEW ADCOCK                        MATTHEW BALDWIN
19279 CR 49                                232 KENTUCKY DERBY DRIVE              3347 MOSEY LANE
TYLER, TX 75704                            DUBLIN, GA 31021                      MURFREESBORO, TN 37127
                      Case
MATTHEW BENDER & COMPANY     19-11984-CSS    Doc
                                       MATTHEW    36 Filed 09/10/19
                                               BOUTSISOMPHONE         PageMATTHEW
                                                                           959 of BUCKMAN
                                                                                  1514
DBA LEXISNEXIS MATTHEW                 5009 HIGHWAY 70 EAST               905 W.11TH
BENDER                                 WHITE BLUFF, TN 37187              JOHNSTON CITY, IL 62951
9443 SPRINGBORO PIKE
MIAMISBURG, OH 45342



MATTHEW BURCHAM                        MATTHEW BYSON                      MATTHEW CAMPBELL
317 EAST PERSHING AVENUE               2065 MCLELLAND STREET              54 LYNDSI DR
MUSCLE SHOALS, AL 35661                MCCLEANSBORO, IL 62859             ODENVILLE, AL 35120




MATTHEW CARPENTER                      MATTHEW CARPENTER                  MATTHEW CHESNE
197 DEER RUN RD                        PO BOX 97                          39132 VINDEZ RD
GLENWOOD, GA 30428                     SCOTLAND, GA 31083                 GONZALES, LA 70737




MATTHEW COGGINS                        MATTHEW CRAIG                      MATTHEW CROW
307 OVA STREET                         1250 BACK PENN ROAD                38 HUGHES RD
MALVERN, AR 72104-2443                 SUMMERVILLE, GA 30747              COLUMBIANA, AL 35051




MATTHEW D CRAIG                        MATTHEW D. COOK                    MATTHEW DEHART
1250 BACKPEN ROAD                      6311 SUNSET DRIVE                  4687 HIGHWAY 51 NORTH
SUMMERVILE, GA 30747                   SYLVAN SPRINGS, AL 35118           SENATOBIA, MS 38668




MATTHEW DENTON                         MATTHEW DIES                       MATTHEW DONIO
406 BASS STREET                        3925 ROCKY MOUNTAIN RD             406 FLORIDA AVE
BRIDGEPORT, TX 76426                   BATON ROUGE, LA 70814              MT PLEASANT, TN 38747




MATTHEW DOTSON                         MATTHEW DURSI                      MATTHEW FAIRCLOTH
3790 OLD BROWNSVILLE RD                24 HAWTHORNE DRIVE                 18 CINDERWOOD COVE
SOMERVILLE, TN 38068                   CONWAY, AR 72034                   MAUMELLE, AR 72113




MATTHEW FARNSWORTH                     MATTHEW FERGUSON                   MATTHEW GABOR
611 RICHARDSON STREET                  236 S LATITUDE CIR                 9025 ARKABUTLA ROAD
BALD KNOB, AR 72010-3071               DELRAY BEACH, FL 33483             COLDWATER, MS 38618




MATTHEW GARY                           MATTHEW GEIS                       MATTHEW GREEN
5064 CAPEN AVE                         17200 OLD KELLY ROAD               108 COVENANT COURT DRIVE
MEMPHIS, TN 38118                      VANCLEAVE, MS 39565                TUSCUMBIA, AL 35674




MATTHEW GULLEY                         MATTHEW GUTHRIE                    MATTHEW HEADY
200 JOHNSON DRIVE APT B2               3438 MARGURITE DRIVE               168 PLANTATION ROAD
CHEROKEE, AL 35616                     PEARL, MS 39208                    MUNFORD, TN 38058
MATTHEW HEARNE          Case 19-11984-CSS    Doc
                                       MATTHEW HILL36       Filed 09/10/19   PageMATTHEW
                                                                                  960 of HOGE
                                                                                         1514
990 CR 3689                             150 GIBSON HWY                           1250 CHUB RD
HAWKINS, TX 75765                       TRENTON, TN 38382                        CAVE SPRING, GA 30124




MATTHEW HOILMAN                         MATTHEW HOLDEN                           MATTHEW IRWIN
339 WALNUT AVE                          6344 HWY 101                             70 BUZBY DR
SPRUCE PINE, NC 28777                   ROGERSVILLE, AL 35652                    FULTON, MS 38843




MATTHEW JONES                           MATTHEW JONES                            MATTHEW KELLY
3218 HWY 441                            7230 PIRATES COVE                        1960 CRESENT MOON DR NE
MCRAE, GA 31055                         SULPHUR, LA 70665                        CONYERS, GA 30012




MATTHEW LANE                            MATTHEW LANGSTON                         MATTHEW LONG
728 JEWELL RD                           4238 RITCHIE DRIVE                       90 JACKSON RD
DRESDEN, TN 38225                       OLIVE BRANCH, MS 38654                   VILONIA, AR 72173




MATTHEW MALONE                          MATTHEW MCCLELLAN                        MATTHEW MCDONALD
7373 PERRIN LANE                        272 FELDSPAR ST APT D3                   2901 BEECH CREEK LOOP
HORN LAKE, MS 38637                     SPRUCE PINE, NC 28777                    CLIFTON, TN 38425




MATTHEW METZGER                         MATTHEW MOSLEY                           MATTHEW MULLENS
27 KELLER RD                            831 RICE ROAD                            807 WEST MARTIN STREET
CONWAY, AR 72032                        JACKSON, MS 39211                        HEBER SPRINGS, AR 72543




MATTHEW NELSON                          MATTHEW NUGENT                           MATTHEW NUNN
4331 LIBERTY HILL                       1128 COUNTRY LANE                        4041 MYRTLE STREET
JACKSON, MS 39206                       LUCEDALE, MS 39452                       BOSSIER, LA 71112




MATTHEW PAGE                            MATTHEW PEYTON                           MATTHEW PRESSON
142 E. FOSTER                           703 RAYVANBRACKLE RD                     139 VALLEY VIEW DR
MEDINA, TN 38355                        LENOX, GA 31637                          LUGOFF, SC 29078




MATTHEW RAKESTRAW                       MATTHEW RAKSTRAW                         MATTHEW ROBERTSON
377 HEMPSTEAD                           377 HEMSTEAD 45 NORTH                    93 WESTVIEW DR
BLEVINS, AR 71825                       BLEVINS, AR 71825                        RINGGOLD, GA 30736




MATTHEW SHORT                           MATTHEW SIMPSON                          MATTHEW SMITH
780 MARY GARDNER ROAD                   131 BODCAU LP                            1116 PANOLA CIRCLE
SPARTA, TN 38583                        BOSSIER CITY, LA 71112                   WARNER ROBINS, GA 31088
MATTHEW SMITH            Case 19-11984-CSS    Doc
                                        MATTHEW    36
                                                SNISKY        Filed 09/10/19   PageMATTHEW
                                                                                    961 of TAYLOR
                                                                                           1514
1314 BAYWOOD                             429 HALMARK DR                            1306 FIR AVENUE
WEST MEMPHIS, AR 72301                   PRATTVILLE, AL 36067                      COLLINS, MS 39428




MATTHEW TAYLOR                           MATTHEW TAYLOR                            MATTHEW THOMPSON
3017 WESTSIDE COUNTRY DR                 800 REDBIRD LANE                          174 JANE HARVIN RD
FT. OGLETHORPE, GA 30742                 MIDDLETON, TN 38052                       LANE, SC 29564




MATTHEW TWIGG                            MATTHEW VEASLEY                           MATTHEW WALTON
11981 COUNTRY VALLEY DR                  904 MCHENRY ST                            2648 GLEN PLACE APT 53
ARLINGTON, TN 38002                      JACKSONVILLE, AR 72076                    JONESBORO, AR 72404




MATTHEW WELCH                            MATTHEW WILKERSON                         MATTHEW WILLIAMS
1222 RIVER OAKS                          150 CALHOUN ST                            710 N. FRISCO
BENTON, AR 72019                         FLORA, MS 39071                           BENTON, IL 62812




MATTHEW WILLIAMSON                       MATTHEW WINTER-KING                       MATTHEW WITTMER
671 CLYDE AND EDWARD TUCKER RD           925 S. MCLEAN BLVD                        B0X 383
CLAXTON, GA 30417                        MEMPHIS, TN 38114                         D LO, MS 39062




MATTIE AUSTIN                            MATTIE BENTON                             MATTIE DAVID
30 AUSTIN ROAD                           314 GAIL DRIVE                            PO BOX 201
SENATOBIA, MS 38668                      GRIFFIN, GA 30224                         BENNETTSVILLE, SC 29512




MATTIE J. ALEXANDER AND/                 MATTIE JONES                              MATTIE KEY
OR VERNA ALEXANDER HOBBS                 1403 LEWIS AVE                            107 CHINABERRY LAND
PO BOX 57                                GULFPORT, MS 39501                        JOHNSTON, SC 29832
MANILA, AR 72442




MATTIE M STUBBS                          MATTIE MCCLUNG                            MATTIE MCCLUNG
415 ANTIOCH RD                           P.O. BOX 95                               PO BOX 95
MAGEE, MS 39111-8788                     ALICEVILLE, AL 35442                      ALICEVILLE, AL 35442




MATTIE MCKNIGHT                          MATTIE ROBERTSON                          MATTIE ROCKS
PO BOX 72                                205 LINDALE CIRCLE                        101 GIBBS KELLY RD
MONROEVILLE, AL 36401                    CLINTON, MS 39056                         ODENVILLE, AL 35120




MATTIE SURGICK                           MATTIE WYATT                              MAUDE CASE
1670 NORTH EAST STREET                   15 8TH STREET                             4299 CR 36
GREENSBORO, GA 30642                     GREENVILLE, SC 29617                      MOUNTAIN HOME, AR 72653
MAUDELL TAYLOR           Case 19-11984-CSS
                                        MAUDIE Doc 36
                                               GRAVES      Filed 09/10/19   PageMAUREEN
                                                                                 962 of HICKS
                                                                                        1514
2301 RANDOLPH                           7650 HWY 84 WEST                        7480 HWY 61 N
NAGADOCHES, TX 75964                    TAYLORSVILLE, MS 39168                  WALLS, MS 38692




MAURENA BURTON                          MAUREN-OGDEN LTD PROP                   MAURICE BENSON
139 VASER CIR                           C/O STIRLING PROPERTIES                 58 PICKENS LANE- APT C-5
HARVEST, AL 35749                       ATTN GRADY K BRAME                      PICKENS, MS 39146
                                        109 N PARK BLVD, STE 300
                                        COVINGTON, LA 70433



MAURICE BUFORD                          MAURICE CALL                            MAURICE CHISLOM
4588 WINDWARD                           56 HANNABAL COVE APT 333                114 WALKER STREET
MEMPHIS, TN 38109                       MEMPHIS, TN 38103                       BAMBERG, SC 29003




MAURICE JOHNSON                         MAURICE NELSON                          MAURICE PONDER
6813 65TH STREET NORTH                  809 BROOKS                              8473 SCHEFFIELD TERRACE
BIRMINGHAM, AL 35212                    IDEAL, GA 31041                         SOUTHAVEN, MS 38672




MAURICE RILEY                           MAURICIO GRANBERRY                      MAURICO NUNEZ
227 MAPPLE ST                           4978 LAKEVILLA COVE                     135 QUAIL RUN
KOSCIUSKO, MS 39090                     MEMPHIS, TN 38125                       DUBLIN, GA 31021




MAURILIO HIDALGO                        MAURIN-OGDEN LTD PRO                    MAURIN-OGDEN LTD
716 MUNGER STREET                       C/O STIRLING PROPERTIES                 109 NORTH PARK BLVD
PASADENA, TX 77506                      109 NORTH PARK BLVD                     COVINGTON, LA 70433
                                        SUITE 300
                                        COVINGTON, LA 70433



MAURQUEZ WADE                           MAURY COUNTY TRUSTEE                    MAURY OFFICE SYSTEMS INC
3830 TWIN VALLEY COVE                   ONE PUBLIC SQUARE                       DBA OFFICE FURNITURE
MEMPHIS, TN 38135                       COLUMBIA, TN 38401                      FACTORY
                                                                                1330 SYCAMORE VIEW
                                                                                MEMPHIS, TN 38134



MAVERICK INDUSTRIES INC.                MAVERICK WEAST                          MAVIS RAINS
94 MAYFIELD AVENUE                      471 JOURNEY ROAD                        1399 DONELSON PARKWAY
EDISON, NJ 08837                        STAR CITY, AR 71667-8840                DOVER, TN 37058




MAVIS S ZUCKERMAN                       MAVIS SEAY                              MAVIS WILLINGHAM
2021 RESTINGTON LANE                    538 JOHNSON STREET                      PO BOX 1966
MEMPHIS, TN 38119-6858                  BRUNDIDGE, AL 36010                     ANNISTON, AL 36202




MAX GALLION                             MAX HILL                                MAX MAGEE
328 MAYWOOD CIR                         1238 A 62/412                           937 COLD SPRINGS RD.
JACKSON, MS 39211                       HARDY-HIGHLAND, AR 72842                COLLINS, MS 39428
MAX MCWHORTER           Case 19-11984-CSS    Doc COMPANY
                                       MAX NORTON 36 Filed
                                                         INC,09/10/19
                                                              THE       PageMAX
                                                                             963  of 1514
                                                                                SALES GROUP INC
501 CYPRESS LANE 2103                                                       11724 WILLAKE STREET
GREENVILLE, MS 38701                                                        SANTA FEE SPRINGS, CA 90670




MAX SALES GROUP INC                     MAX SALES                           MAXAM CONTROLS
ATTN DINESH SADHWANI                    2331 S. TUBEWAY                     300 POINT PARK
2331 S TUBEWAY AVE                      COMMERCE, CA 90040                  HERMITAGE, TN 37076
COMMERCE, CA 90040




MAXCARE LLC                             MAXCARE LLC                         MAXELL CORPORATION OF AMERICA
ATTN PRESIDENT                          PO BOX 16430                        3 GARRET MOUNTAIN PLAZA, STE 300
3000 E MEMORIAL RD                      OKLAHOMA CITY, OK 73113             WOODLAND PARK, NJ 07424
EDMOND, OK 73113




MAXIE G KIZER PA                        MAXIGLOBAL INC                      MAXIM ENTERPRISES INC.
BAR 83101                               4205 E BRICKELL ST                  40 N. MAIN STREET
PO BOX 21060                            ONTARIO, CA 91761                   MIDDLEBORO, MA 02346
WHITE HALL, AR 71612




MAXIM MFG & MARKETING                   MAXI-MATIC USA                      MAXI-MATIC USA
2189 OLD LAKE COVE                      ATTN BOBBY LIU                      STEVE LAMBERT
MEMPHIS, TN 38119                       18401 E ARENTH AVE                  18401 E ARENTH AVE
                                        CITY OF INDUSTRY, CA 91748          CITY OF INDUSTRY, CA 91748




MAXIMILIANO PANUCO                      MAXINE GAMBLE                       MAXINE HATCH
3228 ASHWOOD STREET                     28 PECAN AVE                        P.O. BOX 527
MEMPHIS, TN 38118                       TCHULA, MS 39169                    ALEXANDRIA, AL 36250




MAXINE TAYLOR                           MAXINE TAYLOR                       MAXS WHOLESALE IMPORT &
2008 WELCH LANE                         2008 WELCH LN                       EXPORT INC
HAZLEHURST, MS 39083                    HAZLEHURST, MS 39083                2410 E 38TH STREET
                                                                            VERON, CA 90058




MAXWELL MCDOUGALD                       MAX-WIN INTERNATIONAL               MAY PRO DEVELOPMENT LLC
1430 OLD BRANTLEY LUVERNE RD.           5500 E. SLAUSON AVE.                1955 HOLLYWOOD HIGHWAY
LUVERNE, AL 36049                       COMMERCE, CA 90040                  CLARKESVILLE, GA 30523




MAY PRO DEVELOPMENT LLC                 MAYBELL HOWINGTON                   MAYBELLINE GARNIER
450 ROME BEAUTY LANE                    9267 COOPER LAKE RD                 P.O. BOX 8805
CLARKESVILLE, GA 30523                  BASTROP, LA 71220                   LITTLE ROCK, AR 72231




MAYC HAMMON                             MAYCEE PRICE                        MAYFAIR SALES INC. MSI LLC
1711C ARCH STREET                       354 COUNTY 345                      ROBERT WARD
JONESBORO, AR 72401-5542                HOUSTON, MS 38851                   11255 HATTERAS DRIVE
                                                                            KNOXVILLE, TN 37922
MAYFIELD DAIRY FARMS     Case 19-11984-CSS    DocAR
                                        MAYFLOWER 36HOLDINGS
                                                       Filed LLC
                                                              09/10/19     PageMAYFLOWER
                                                                                964 of 1514
                                                                                         AR HOLDINGS LLC
PO BOX 933321                            2439 KUSER RD                         2439 KUSER RD
ATLANTA, GA 31193-3321                   HAMILTON, NJ 08690                    HAMILTON, NJ 86900




MAYFLOWER DEVELOPMENT LLC                MAYFLOWER DEVELOPMENT LLC             MAYFLOWER POLICE DEPT
2088 OLD TAYLOR RD                       ATTN DAVID BLACKBURN                  2 ASHMORE ST.
OXFORD, MS 38655                         317 HERITAGE DR, STE 8                MAYFLOWER, AR 72106
                                         OXFORD, MS 38655




MAYFLOWER VOLUNTEER                      MAYNOR ZACARIAS-LOPEZ                 MAYO CLINIC ARIZONA
FIRE DEPARTMENT                          3253 GAYLORD LANE                     PO BOX 790125
2 ASHMORE ST.                            MEMPHIS, TN 38118                     ST LOUIS, MO 63179-0125
MAYFLOWER, AR 72106




MAYRA CARVAJAL                           MAYRA GONZALEZ                        MAYS, BILL R
177 FRIX LN SE                           306 MILLS RD                          ATTN BILL R MAYS
CALHOUN, GA 30701                        CLARKSVILLE, AR 72830                 PO BOX 159
                                                                               MARSHALL, AR 72650




MAYS, BILL                               MAYS, JEFF                            MAYS, PATSY
344 KIMBRELL CREEK RD                    ATTN BILL R MAYS                      ATTN BILL R MAYS
MARSHALL, AR 72650                       PO BOX 159                            PO BOX 159
                                         MARSHALL, AR 72650                    MARSHALL, AR 72650




MAYSOLEAN PATTERSON                      MAZE COLLECTIONS INC.                 MAZIE ERVIN
221 WEST RIDGE                           1384 BROADWAY SUITE 1903              425 MELODIE CR
LENA, MS 39094                           NEW YORK, NY 10018                    HENDERSON, TN 38340




MB DEVELOPMENT LLC                       MB DEVELOPMENT LLC                    MB DEVELOPMENT LLC
304 STING RAY CT                         ATTN MARK H ELLIOTT, PRESIDENT        ATTN MARK H ELLIOTT, PRESIDENT
GUYTON, GA 31312                         113 OLDE MANOR LANE                   1808 BLUE BIRD TRAIL
                                         GUYTON, GA 31312                      DOUGLAS, GA 31533




MB DEVELOPMENT LLC                       MB DEVELOPMENT LLC                    MB DEVELOPMENT LLC
C/O PLANTERS FIRST BANK                  C/O PLANTERS FIRST BANK               C/O PLANTERS FIRST BANK
212 EAST CENTRAL AVENUE                  PO BOX 280                            PO BOX 65
FITZGERALD, GA 31750                     FITZGERALD, GA 31750                  FITZGERALD, GA 31750




MB HEATING AND COOLING                   MBA CORP                              MBA CORP
JOSEPH MICHAEL BUTLER                    BRADFORD SQUARE SHOPPING CENTER       C/O JO HARSHBARGER
3525 CAMPBELLSVILLE PIKE                 C/O VERNON BROWN                      PO BOX 3917
COLUMBIA, TN 38401                       5810 SHELBY OAKS                      MEMPHIS, TN 38173-0917
                                         MEMPHIS, TN 38134



MBA CORP                                 MBA CORP                              MBA CORP
C/O K K BROWN                            PO BOX 11227                          PO BOX 11227
2129 S GERMANTOWN RD, STE 222            MEMPHIS, TN 38111                     MEMPHIS, TN 38111-0227
MEMPHIS, TN 38138
MBA CORP.                 Case 19-11984-CSS
                                         MBL LIFEDoc  36 Filed
                                                  ASSURANCE CORP 09/10/19   PageMBM
                                                                                 965  of 1514 INC.
                                                                                    INDUSTRIES
PO BOX 11227                                                                    615-790-0443 GLENN ADAMS
MEMHPIS, TN 38111                                                               GFADAMSINC AOL.COM
                                                                                PHILADELPHIA, PA 19144




MBR INDUSTRIES INC                        MBR INDUSTRIES INC                    MC EXPRESS
7900 OAK LANE SUITE 101                   ATTN BRIAN POMERANC                   PO BOX 19188
MIAMI LAKES, FL 33016                     3201 NW 116 ST                        JONESBORO, AR 72402
                                          MIAMI, FL 33167




MCA ATHLETIC BOOSTERS CLUB                MCALISTER, GARY                       MCALISTER, TRUMAN G
PO BOX 2337                               230 BREAZEALE DR                      230 BREAZEALE DR
DARIEN, GA 31305                          WILLIAMSTON, SC 29697                 WILLIAMSTON, SC 29697




MCB LP                                    MCBETH DRUG STORE AND                 MCBRAYER
PO BOX 8327                               NEWTON COUNTY BANK                    201 EAST MAIN STREET
LAUREL, MS 39441-8000                     113 N. MAIN STREET                    SUITE 900
                                          NEWTON, MS 39345                      LEXINGTON, KY 40507




MCBRIDE DISTRIBUTING AB                   MCCALL FARMS INC                      MCCALL SCHEELAR
COMPANY INC.                              6615 SOUTH IRBY ST                    415 SCARLET DR
2849 S. SCHOOL AVE.                       EFFINGHAM, SC 29541                   MCKINNEY, TX 75072
PO BOX 1403
FAYETTEVILLE, AR 72702-1403



MCCAMMON PROPERTIES                       MCCARTHY INDUSTRIES                   MCCARTHY INDUSTRIES
CONCORD III LLC                           ATTN PETER MCCARTHY                   PO BOX 1051
668 SUMMERFORD COURT NW                   180 TURNPIKE RD                       WESTBOROUGH, MA 01581
CONCORD, NC 28027                         WESTBOROUGH, MA 01581




MCCARVER DEVELOPMENT                      MCCASLAND FAMILY LP                   MCCLURE ASSOCIATES
ATTN JASON MCCARVER                       D/B/A TURBINE                         317 WEST MARKET STREET
23 WEATHERFORD SQUARE                     ATTN DEWAYNE MCCASLAND, OWNER         DYERSBURG, TN 38024
JACKSON, TN 38305                         324 STATE HWY 16 S
                                          GOLDTHWAITE, TX 76844



MCCOLLUM REAL ESTATE                      MCCOLLUM REAL ESTATE                  MCCOMB FIRE DEPT
ATTN JERRY MCCOLLUM                       ATTN JERRY MCCOLLUM                   1241 PARKLANE RD.
8538 LIBERTY HALL DR                      8538 LIBERTY HALL DR                  MCCOMB, MS 39648
MIDLAND, GA 31820                         MIDLAND, GA 35820




MCCOMB LIONS CLUB                         MCCOMB POLICE DEPT.                   MCCOMB PRINTING INC
PO BOX 1465                               501 BEECH ST.                         210 SOUTH BROADWAY
MCCOMB, MS 39649                          MCCOMB, MS 39648                      MCCOMB, MS 39649




MCCORD JEWEL                              MCCORMICK & CO INC                    MCCRORY CORPORATION
90 S SPRING ST.                           211 SCHILLING CIRCLE                  ATTN LEGAL DEPT
HARDY, AR 72542                           HUNT VALLEY, MD 21031                 2955 E MARKET ST
                                                                                YORK, PA 17402
MCCURTAIN COUNTY       Case 19-11984-CSS    DocCOUNTY
                                      MCCURTAIN 36 Filed 09/10/19         PageMCCURTAIN
                                                                               966 of 1514
                                                                                        DAILY GAZETTE
108 NORTH CENTRAL                     TREASURER                               MCCURTAIN COUNTY NEWS INC
IDABEL, OK 74745                      108 NORTH CENTRAL                       PO BOX 179
                                      IDABEL, OK 74745-3823                   IDABEL, OK 74745




MCDANIEL PLUMBING COMPANY             MCDANIEL-WHITLEY INC                    MCDORA HUDSON
505 LIBERTY ROAD                      ATTN TAMMY QUINN                        296 SQUARE DRIVE WEST
NATCHEZ, MS 39120                     P.O. BOX 382007                         MANSFIELD, LA 71052
                                      MEMPHIS, TN 38183




MCDOWELL CO TAX COLLECTOR             MCDUFFIE PHARMACY OF ABERDEEN INC       MCGREGOR MIRROR
60 EAST COURT STREET                                                          311 MAIN STREET
MARION, NC 28752                                                              MCGREGOR, TX 76657




MCI WORLDCOM RES SERVICE              MCILHENNY COMPANY                       MCINTOSH CO BOARD OF
PO BOX 650547                         TIM MCNULTY                             310 NORTHWAY
DALLAS, TX 75265                      HWY 329                                 DARIEN, GA 31305
                                      AVERY ISLAND, LA 70513




MCINTOSH COUNTY TAX COLL.             MCINTOSH COUNTY TAX COLL.               MCINTYRE, EDWIN M
1200 N WAY                            PO BOX 571                              123 MCINTYRE ST, STE 1
DARIEN, GA 31305                      DARIEN, GA 31305                        EVERGREEN, AL 36401




MCKALA BROUSSARD                      MCKASSEY HARDEN JR.                     MCKAY SIMPSON LAWLER
415 NORTH 6TH ST                      2067 ALABAMA AVE.                       FRANKLIN & FOREMAN PLLC
KINDER, LA 70648                      SOPERTON, GA 30457                      PO BOX 2488
                                                                              RIDGELAND, MS 39158




MCKAYLA POPHAM                        MCKEE FOODS CORPORATION                 MCKEE FOODS CORPORATION
1346 TAYLOR RD                        10260 MCKEE RD                          ATTN MIKE MCKEE
HIAWASSEE, GA 30546                   COLLEGEDALE, TN 37315                   PO BOX 750
                                                                              COLLEGEDALE, TN 37315-0750




MCKENNA DIANGLEO                      MCKENNEYS INC                           MCKENNEYS MECHANICAL
708 MCCULLOCH ST                      1056 MORELAND INDUSTRIAL BLVD           CONTRACTORS & ENGINEERS
BEEBE, AR 72012                       ATLANTA, GA 30316                       PO BOX 406340
                                                                              1056 MORELAND IND. BLVD.
                                                                              ATLANTA, GA 30384-6340



MCKENZIE ADAMS                        MCKENZIE ADAMS                          MCKENZIE ALBERTSON
253 PARK ROAD NO 2                    407 EAST ADAMS ST                       765 SEWELL MTN ROAD
MARROWBONE, KY 42759                  FRANCISCO, IN 47649                     ALBANY, KY 42602




MCKENZIE BANKING CO                   MCKENZIE BANKING CO                     MCKENZIE BANKING CO
676 N MAIN ST                         9 N BELLS ST                            PO BOX 220
MCKENZIE, TN 38201                    ALAMO, TN 38001                         MCKENZIE, TN 38201
MCKENZIE CALDWELL       Case 19-11984-CSS    Doc
                                       MCKENZIE    36
                                                CITY     Filed 09/10/19
                                                     CLERK                PageMCKENZIE
                                                                               967 of CITY
                                                                                       1514CLERK
160 HWY 104                             2470 CEDAR ST                         PO BOX 160
SALTILLO, TN 38370                      MCKENZIE, TN 38201                    MCKENZIE, TN 38201




MCKENZIE DENTON                         MCKENZIE FIRE DEPARTMENT              MCKENZIE HUGHES
5771 HWY 14                             2470 CEDAR ST.                        839 WOODS RD
BRIGHTON, TN 38011                      MCKENZIE, TN 38201                    BYHALIA, MS 38611




MCKENZIE JONES                          MCKENZIE LAMB                         MCKENZIE POLICE DEPT.
1708 HINES ST.                          3602 PROVIDENCE RD                    2470 CEDAR ST
NEWPORT, AR 72112                       KERSHAW, SC 29067                     MCKENZIE, TN 38201




MCKENZIE SEAN                           MCKENZIES SWEEPERS TWO LLC            MCKESSON APS
4807 REED ST                            1159 LOVE CREEK DR                    PO BOX 62816
ST FRANCISVILLE, LA 70775               MCCOMB, MS 39648                      NEW ORLEANS, LA 70162




MCKESSON CORPORATION                    MCKESSON SPECIALTY CARE               MCKISSICK, JOE OR ARLENE
MCKESSON DRUG                           DISTRIBUTION JV LP                    879 S ALABAMA AVE
ATTN TAX DEPT                           401 MASON ROAD                        MONROEVILLE, AL 36460
PO BOX 819066                           LA VERGNE, TN 37086
DALLAS, TX 75381



MCKISSICK, JOE                          MCLANE - CREDIT NON TOB               MCLANE - FUTURE USE ONLY
6 OAK GROVE ST                          PO BOX 6115                           PO BOX 6115
FRISCO CITY, AL 36445                   TEMPLE, TX 76503                      TEMPLE, TX 76503




MCLANE - TOBACCO CREDITS                MCLANE - TOTES ONLY                   MCLANE COMPANY INC / 724
PO BOX 6115                             PO BOX 6115                           PO BOX 6115
TEMPLE, TX 76503                        TEMPLE, TX 76503                      TEMPLE, TX 76503




MCLANE COMPANY INC / 725                MCLANE COMPANY INC / 726              MCLANE COMPANY INC / 728
PO BOX 6115                             PO BOX 6115                           PO BOX 6115
TEMPLE, TX 76503                        TEMPLE, TX 76503                      TEMPLE, TX 76503




MCLANE COMPANY INC / 732                MCLANE COMPANY INC / 746              MCLANE COMPANY INC
PO BOX 6115                             PO BOX 6115                           ATTN GENERAL COUNSEL
TEMPLE, TX 76503                        TEMPLE, TX 76503                      4747 MCLANE PKWY
                                                                              TEMPLE, TX 76504




MCLANE COMPANY INC                      MCLANE COMPANY INC. /759              MCLANE COMPANY INC./
PRESIDENT MCLANE GROCERY                PO BOX 6115                           PROMO TOBACCO
DISTRIBUTION                            TEMPLE, TX 76503                      PO BOX 6115
PO BOX 6115                                                                   TEMPLE, TX 76503
TEMPLE, TX 76503-6115
MCLANE GLOBAL          Case 19-11984-CSS
                                      MCLANEDoc   36INTLFiled
                                              GROUP     LP    09/10/19      PageMCLANE
                                                                                 968 ofNON-TOBACCO
                                                                                        1514       REMIT
ATTN MIKE JULIEN                      16607 CENTRAL GREEN BLVD, STE 400         PO BOX 6115
16607 CENTRAL GREEN BLVD, STE 400     HOUSTON, TX 77032                         TEMPLE, TX 76503
HOUSTON, TX 77032




MCLANE TOBACCO REMIT ONLY              MCLAWRENCE FOODS LLC                     MCLAWRENCE FOODS OF
PO BOX 6115                            3300 FORSYTHE AVE, STE B                 SWARTZ INC
TEMPLE, TX 76503                       MONROE, LA 71201                         MACS FRESH MARKETS
                                                                                3300 FORSYTHE AVE SUITE B
                                                                                MONROE, LA 71201



MCLAWRENCE HOLDINGS OF SWARTZ LLC      MCLEANSBORO FIRE DEPT.                   MCLEANSBORO FRED INC
                                       102 W. MAIN                              12741 WEBER HILL ROAD
                                       OFFICE OF CITY CLERK                     SUNSET HILLS, MO 63127
                                       MCLEANSBORO, IL 62859




MCLEANSBORO FREDS INC                  MCLEANSBORO POLICE DEPT.                 MCLEMORE BROTHERS RENTAL
ATTN JOHN T HUNZEKER                   102 W. MAIN                              ATTN JAMES W MCLEMORE III, MANAGING
12741 WEBER HILL RD                    OFFICE OF CITY CLERK 102                 PTR
SUNSET HILLS, MO 63127                 MCLEANSBORO, IL 62859                    204 FAIR AVE
                                                                                WINNSBORO, LA 71295



MCLENNAN CO COLLECTOR                  MCLENNAN CO COLLECTOR                    MCLENNAN COUNTY CLERK
215 N 5TH ST, STE 118                  PO BOX 406                               215 N. 5TH STREET RM 201
WACO, TX 76701                         WACO, TX 76703                           WACO, TX 76701




MCMILLAN STAMP & SIGN INC              MCMINN COUNTY TRUSTEE                    MCMINN COUNTY TRUSTEE
145 MILLSAPS AVE                       6 EAST MADISON AVE.                      6 EAST MADISON AVE.
JACKSON, MS 39202                      ATHENS, TN 37303                         ATHENS, TN 37303-3659




MCMINN PLAZA ASSOC. LLC                MCMINNVILLE ELECTRIC SYSTEM              MCMINNVILLE ELECTRIC SYSTEM
RIVERSEDGE NORTH                       200 WEST MORFORD ST                      PO BOX 608MC
2529 VIRGINIA BEACH BLVD.              MCMINNVILLE, TN 37111-0608               MINNVILLE, TN 37111
SUTE 200
VIRGINIA BEACH, VA 23452



MCMINNVILLE FIRE DEPT.                 MCMINNVILLE POLICE DEPT.                 MCMINNVILLE TN-WATER & SEWER DEPT
313 EAST MAIN ST.                      211 W COLVILLE ST.                       PO BOX 7088
MCMINNVILLE, TN 37110                  MCMINNVILLE, TN 37110                    MCMINNVILLE, TN 37111




MCMINNVILLE TN-WATER & SEWER DEPT      MCNAIR LAW FIRM PA                       MCNAIRY COUNTY TRUSTEE
PO BOX 7088MC                          ATTN WEYMAN CARTER                       170 COURT AVE. RM 103
MINNVILLE, TN 37111                    PO BOX 447                               SELMER, TN 38375
                                       GREENVILLE, SC 29602




MCR SAFETY CONSUMER PRODU              MCSUNLEY LLC                             MDC CORPORATE (US) INC
5321 E. SHELBY DR.                     ATTN CHRIS MCCARTHY                      KINGSDALE SHAREHOLDER
MEMPHIS, TN 38118                      4824 SOCIALVILLE FOSTER RD STE 400       SERVICES US LLC
                                       MASON, OH 45040                          745 FIFTH AVE 19TH FL
                                                                                NEW YORK, NY 10151
MEA INTEREST INC.      Case   19-11984-CSS     Doc 36& COMPANY
                                        MEAD JOHNSON     Filed 09/10/19
                                                               LLC         PageMEAD
                                                                                969JOHNSON
                                                                                    of 1514NUTRITION
MEA NURSERY                              2400 WEST LLOYD EXPRESSWAY            2400 WEST LLOYD EXPRESSWAY
PO BOX 668                               EVANSVILLE, IN 47721-0001             EVANSVILLE, IN 47721-0001
17905 US HIGHWAY 69 NORTH
LINDALE, TX 75771-0668



MEAD JOHNSON                             MEADOW GOLD DAIRIES                   MEADOWBROOK LIMITED PARTNERSHIP
15919 COLLECTIONS CENTER DRIVE           DRAWER 1022                           C/O MAURIN-OGDEN MANAGEMENT
CHICAGO, IL 60693                        PO BOX 11886                          1518 MARTENS DR
                                         BIRMINGHAM, AL 35202                  HAMMOND, LA 70401




MEADOWBROOK LIMITED PARTNERSHIP          MEADOWBROOK LIMITED PARTNERSHIP       MEADOWBROOK LTD PARTNERSHIP
C/O STIRLING PROPERTIES                  C/O STIRLING PROPERTIES               AND ND MAURIN-OGDEN LLC
109 NORTHPARK BLVD, STE 300              109 NORTHPARK BLVD.                   C/O JUSTIN R GLENN
COVINGTON, LA 70433                      SUITE 300                             PO BOX 22626
                                         COVINGTON, LA 70433                   JACKSON, MS 39225



MEAGAN COBB                              MEAGAN DAVIS                          MEAGAN EDWARDS
141 LUCILLE ST                           46 JAMES T COOPER ROAD                17481 HWY 21 SOUTH
IVA, SC 29655-9633                       KINGSTREE, SC 29556                   PHILADELPHIA, MS 39350




MEAGAN GREEN                             MEAGAN LEIGH                          MEAGAN M MYERS
410 EASTWOOD DR                          1911 HILLMAN ST                       11891 RD 610
WARD, AR 72176                           CONWAY, AR 72034                      PHILADELPHIA, MS 39350




MEAGAN MORGAN                            MEAGAN VAN VRANCKEN                   MEAGAN WARD
145 OAKWOOD AVE                          116 CODY DRIVE                        2332 LEE RD. 197
TRENTON, GA 30752                        ENTERPRISE, AL 36330                  PHENIX CITY, AL 36870




MEAGAN WARD                              MEAGEN JONES                          MECHANICS BANK
298 COUNTY ROAD 20                       104 WADE ST                           319 MAIN ST
ROANOKE, AL 36274                        MCCRORY, AR 72101                     WATER VALLEY, MS 38965




MECHANICS BANK                           MECHANICS BANK                        MECHELLE HULIN
FBO LISA KING                            PO BOX 707                            213 STUBBS RD
284 HIGHWAY 315                          WATER VALLEY, MS 38965                TERRY, MS 39170
WATER VALLEY, MS 38965-3279




MEDA CONSUMER HEALTHCARE                 MEDEA ALSTON                          MEDFORD STREET REALTY TRUST
200 NORTH COBB PKWY                      1004 MIDWAY RD                        ATTN RICHARD SACCO TRUS
BLDG 400 STE 432                         DONALDSON, AR 71941                   5 VIA ALICIA
MARIETTA, GA 30062                                                             SANTA BARABAR, CA 93108




MEDFORD STREET REALTY TRUST              MEDIA SOLUTIONS LLC                   MEDIA SOURCE
ATTN RICHARD SACCO TRUS                  ATTN JOHN FRANZNICK, PRESIDENT        7870 WINCHESTER RD. ST1B
5 VIA ALICIA                             9632 MADISON BLVD                     MEMPHIS, TN 38125
SANTA BARBARA, CA 93108                  MADISON, AL 35758
                     Case
MEDIANT COMMUNICATIONS LLC    19-11984-CSS     Doc 36 OFFiled
                                        MEDIC PHARMACY        09/10/19
                                                         BASTROP            PageMEDICAL
                                                                                 970 ofARTS
                                                                                        1514BLDG OF
3 COLUMBUS CIRCLE                       INC. DBA/MEDI PHARMACY                  GREENVILLE INC.
SUITE 2110                              601 HWY 2                               PO BOX 932
NEW YORK, NY 10019                      STERLINGTON, LA 71280                   GREENVILLE, MS 38702




MEDICAL ARTS BUILDING OF GREENVILLE     MEDICAL ARTS OF GREENVILLE INC          MEDICAL ASSETS HOLDING CO
INC                                     C/O LAKE TINDALL LLP                    200 RIVER MARKET AVE, SUITE 500
PO BOX 1277                             ATTN CHARLES S TINDALL III, ESQ         LITTLE ROCK, AR 72201
GREENVILLE, MS 38701                    127 S POPLAR , PO BOX 918
                                        GREENVILLE, MS 38702



MEDICAL BILLING OF ARKANSAS LLC         MEDICAL BILLING OF                      MEDICAL CENTER LLP
PO BOX 3457                             ARKANSAS LLC                            908 HILLCREST PKWY
LITTLE ROCK, AR 72203                   PO BOX 3457                             DUBLIN, GA 31021-4206
                                        LITTLE ROCK, AR 72203




MEDICAL PLASTIC DEVICES (MPD) INC       MEDICAL PLASTIC DEVICES (MPD) INC       MEDICAL SPECIALITIES DIST
ATTN WILLIAM LLOYD                      PO BOX 711941                           800 TECHNOLOGY CENTER DR
161 ONEIDA DR                           CINCINNATI, OH 45271-1941               STOUGHTON, MA 02072
POINTE CLAIRE, QC H9R 1A9
CANADA



MEDICAL UNIVERSITY OF                   MEDI-MART A DIV.OF CBA EN               MEDI-MART PHARMACY
SOUTH CAROLINA FOUNDATION               LYNN JONES                              1415 PINECREST CENTER
274 CALHOUN STREET                      1000 EDWARDS AVE.STE.101                BRINKLEY, AR 72021
CHARLESTON, SC 29425-1410               HARAHAN, LA 70123




MEDIMPACT HEALTHCARE SYSTEMS INC        MEDINA CITY RECORDER                    MEDINA CITY RECORDER
DEPARTMENT 9288                         201 HWY 45 E NORTH                      PO BOX 420
LOS ANGELES, CA 90084-9288              MEDINA, TN 38355                        MEDINA, TN 38355




MEDINA CITY RECORDER                    MEDINA POLICE DEPARTMENT                MEDIOCRE CORPORATION
PO BOX 420                              201 WHY 45 E NORTH                      4717 PIANO PKWY. STE 130
MEDINA, TN 38355-0420                   MEDINA, TN 38355                        CARROLITON, TX 75010




MEDISCA INC                             MEDIWARE INFORMATION                    MEDLINE INDUSTRIES INC
PO BOX 2592                             11711 W 79TH STREET                     ATTN MARK OLMSCHENK
PLATTSBURGH, NY 12901                   LENEXA, KS 66214                        1 MEDLINE PLACE
                                                                                MUNDELEIN, IL 60060




MEDLINE INDUSTRIES                      MEDORD STREET REALTY TRUST              MED-PLUS INC
C/O THE CKB FIRM                        ATTN RICHARD SACCO, TRUSTEE             2908 MALL ROAD
ATTN MICHAEL S BAIM                     5 VIA ALICIA                            FLORENECE, AL 35630-1641
30 N LASALLE ST STE 1520                SANTA BARBARA, CA 93108
CHICAGO, IL 60602



MEDPORT LLC                             MED-SYSTEMS INC                         MEDTECH INC
23 ACORN STREET                         ATTN DAVID W GALLO, PRESIDENT           11 LITTLE CREEK LN
PROVIDENCE, RI 02903                    POB 45634                               FREDERICKSBURG, VA 22405
                                        MADISON, WI 53744
MEDTECH LABS (PRESTIGECase 19-11984-CSS
                      BRANDS) 178260 MEDTURNDoc
                                              INC 36   Filed 09/10/19   PageMEDTURN
                                                                             971 of INC
                                                                                     1514
                                     ATTN JEFFREY A PEPPERWORTH,            ATTN PRESIDENT
                                     PRESIDENT                              2601 PILGRIM COURT
                                     4332 EMPIRE RD                         WINSTON-SALEM, NC 27106
                                     FORT WORTH, TX 76155



MEDTURN INC                           MED-TURN INC.                         MEERABAI LLC
ATTN S MARK DOUGHTON, PRESIDENT/CEO   PO BOX 752176                         BEAVER DAM INN
4332 EMPIRE RD                        CHARLOTTE, NC 28275-2176              1750 US HWY 231 SOUTH
FORT WORTH, TX 76155                                                        BEAVER DAM, KY 42320




MEETU MAGIC INC.                      MEGA BRANDS AMERICA                   MEGA BRANDS AMERICA
HARRY NAIR                            ATTN STEVE BIGELOW, VP SALES          ATTN TOM PRICHARD, PRESIDENT
1407 BROADWAY RM2501                  3 ADA, STE 200                        3 ADA, STE 200
NEW YORK, NY 10018                    IRVINE, CA 92618                      IRVINE, CA 92618




MEGA BRANDS AMERICA                   MEGA BRANDS AMERICA                   MEGA GROUP LLC
ATTN TOM PRICHARD, PRESIDENT          PO BOX 823528                         ATTN SOL MALEH
3 ADA, STE 200                        PHILADELPHIA, PA 19182-3528           10 WEST 33 ST, RM 220
IRVINE, CA 92880                                                            NEW YORK, NY 10001




MEGAN BROCK                           MEGAN BURNHAM                         MEGAN CAREY
204 ROLLING HILLS LANE                260 EDITH WAY                         231 HUCKABEE ST
CLARKESVILLE, GA 30523                DALEVILLE, AL 36322                   MCRAE, GA 31055




MEGAN CRAWFORD                        MEGAN CURRY                           MEGAN DEZAN
127 ACME                              126 PALM STREET                       1512 HWY 179A
DEQUINCY, LA 70633                    DUBLIN, GA 31014                      WESTVILLE, FL 32464




MEGAN DILL                            MEGAN DINSMORE                        MEGAN DRISKILL
505 MEADOW DRIVE                      8161 HONEYLAKE RD                     107 GEORGE STICE
RED BAY, AL 35582                     MACON, MS 39341                       YELLVILLE, AR 72687




MEGAN DYE                             MEGAN GREEN                           MEGAN GUIDRY
117 CHANDLER STREET                   80 SIMMONS                            107 PONTCHARTRAIN DRIVE
TALLADEGA, AL 35160                   WATER VALLEY, MS 38965                CARENCRO, LA 70520




MEGAN HARDIN                          MEGAN HARTLEIN                        MEGAN KEELER
613 BILLY LANE                        106 TOWHEE TRAIL                      RT 2 BOX 329 AF
JONESBORO, AR 72401                   SHELBYVILLE, TN 37160                 MENA, AR 71953




MEGAN KELLEY                          MEGAN KILGORE                         MEGAN LEMON
206 SYLVIS ST                         201 FOSTER FALLS RD                   5945 E 390 N
DICKSON, TN 37055                     SEQUATCHIE, TN 37374                  FRANSISCO, IN 47649
MEGAN LUCHANSKY         Case 19-11984-CSS    Doc 36
                                       MEGAN MATHIS        Filed 09/10/19   PageMEGAN
                                                                                 972 of
                                                                                      MC1514
                                                                                        DONALD
171 BRIGHTMORE CIRCLE                  1789 ALLENVILLE ROAD                     214 HAM RD
RUTHERFORD, NC 28139                   NASHVILLE, GA 31639                      SYLACAUGA, AL 35150




MEGAN MEARS                            MEGAN MORGAN                             MEGAN MORRIS
630 BABCOCK STREET                     61 ZIGLAR BLVD.                          230 MAJOR HILL RD
MALVERN, AR 72104                      ROANOKE, AL 36274                        BETHEL SPRINGS, TN 38315




MEGAN OHEARN                           MEGAN PERRY                              MEGAN PITTS
3955 OAKVIEW CHRUCH ROAD               603 PINEWOOD DR                          190 WADDELL RD
DONALSONVILLE, GA 39845                MAGEE, MS 39111                          COUNCE, TN 38326




MEGAN POLLARD                          MEGAN ROBERTSON                          MEGAN SMITH
628 TUCKER XING                        505 WALNUT ST                            136 NORTH DAVID DRIVE
BRANDON, MS 39042                      NEW ALBANY, MS 38652                     MAYNARDVILLE, TN 37807




MEGAN SMITH                            MEGAN TABOR                              MEGAN TAYLOR
359 CEMETERY RD                        101 RAZORBACK DR                         16271 WILLIAMSVILLE ROAD
MICHIE, TN 38375                       MCGEHEE, AR 71654                        KOSCIUKSO, MS 39090




MEGAN TRABANT                          MEGAN VOWELL                             MEGAN WATSON
508 WEST CHERRY                        10250 RD 468                             295 WILLOW LANE
MCLEANSBORO, IL 62859                  PHILADELPHIA, MS 39350                   EAST BREWTON, AL 36426




MEGANH LANDS                           MEGATOYS LLC                             MEGATOYS
624 OXFORD ST                          6443 E SLAUSON AVENUE                    ATTN LEE KAO
HEFLIN, AL 36264                       ZIVI MENDELSOHN                          6443 E SLAUSON AVE
                                       COMMERCE, CA 90040                       COMMERCE, CA 90040




MEGATOYS                               MEGHAN COOK                              MEGHAN FOSTER
PO BOX 1036                            3036 HOLY RIDGE RD                       9805 GRAY FOX DR
LOS ANGELES, CA 90012                  TRASKWOOD, AR 72167                      CHRISTIANA, TN 37037




MEGHAN HAZEL                           MEGHAN HOLLAND                           MEGHAN KELLUM
4147 JACKONVILLE ST.                   410 VAIDEN RIDGE DR.                     1054 COUNTY ROAD 821
HEFLIN, AL 36264                       HERNANDO, MS 38632                       SALTILLO, MS 38866-8800




MEGHAN WOODARD                         MEGHANN CHILCOTT                         MEGUIARS INC.
PO BOX 294                             2471 N FORREST HILL IRENE                DWAYNE PIEFFER
PIGGOTT, AR 72454                      CORDOVA, TN 38016                        17991 MITCHELL SOUTH
                                                                                IRVINE, CA 92614
MEILO ZABOROWSKI           Case 19-11984-CSS     Doc 36
                                          MEKALI ACKLES       Filed 09/10/19   PageMEKEDAH
                                                                                    973 of CARR
                                                                                           1514
1259 N VICHA RD                           548 MARBLE QUARRY                        1714 N 2ND ST
AXTELL, TX 76624                          TALLADEGA, AL 35160                      LANETT, AL 36863




MEKEIL MORRIS                             MEL GIBSON                               MELANGE ENTERPRISES
923 LEE RD 407                            121 WILLOW CREEK                         408 A HARDING INDUSTRIAL
MARIANNA, AR 72360                        RIPLEY, TN 38063                         NASHVILLE, TN 37211




MELANIA JONES                             MELANIE ALLERDING                        MELANIE ASHFORD
2261 BRECKINRIDGE RD                      717 EAST BURKITT                         309 JACKSON AVE
JACKSON, MS 39204                         BENTON, IL 62812                         LOUISVILLE, MS 39339




MELANIE BENNETT                           MELANIE BLOUNT                           MELANIE BOGGUS-GRIGGS
123 GARDEN SPOT DR                        170 ROBERT HUGHES ROAD                   60 ALBERT AVE NORTH WEST
AMORY, MS 38821                           NASHVILLE, GA 31639                      ROME, GA 30165




MELANIE BRAY                              MELANIE CAMPBELL-COBB                    MELANIE COLEMAN
1181 IVORY CIRLCE                         529 FAGAN DRIVE                          2665 N.COBB PKWY,RM.248
DOUGLASVILLE, GA 30134                    INMAN, SC 29349                          KENNASAW, GA 30152




MELANIE CORBELL                           MELANIE CORNETT                          MELANIE DIXON
460 SPIVEY ROAD                           33 ELM STREET                            109 SMITH STREET
COLUMBUS, MS 39705                        SUMMERIVLLE, GA 30747                    DUBLIN, GA 31021




MELANIE ELDRIDGE                          MELANIE FRENCH                           MELANIE GOLDING
71406 EAST JULES WALLER ROAD              4001 SOUTHRIDGE BLVD                     500 KING RD
KENTWOOD, LA 70444                        MURFREESBORO, TN 37128                   BELDEN, MS 38826




MELANIE GREEN                             MELANIE GRIGGS                           MELANIE HOPSON
116 TOWERY ST                             60 ALBERT AVENUE                         6421 KIMBERLY LOOP
GUNTOWN, MS 38849                         ROME, GA 30165                           PINSON, AL 35126




MELANIE HUDSON                            MELANIE JACKSON                          MELANIE JOHNSON
670 PLAINVIEW RD                          PO BOX 79                                94 MAYER STREET
HENDERSON, TN 38340-7727                  LISMAN, AL 36912                         SILVERSTREET, SC 29145




MELANIE LEWIS                             MELANIE MCLEAN                           MELANIE MILLSAPS
906 WEST OAK STREET                       899 COUNTRY ROAD 655                     1101 W HUNT RD
NASHVILLE, AR 71852-4331                  COFFEE SPRINGS, AL 36318                 ALCOA, TN 37701
MELANIE POTTER          Case 19-11984-CSS
                                       MELANIEDoc 36 Filed 09/10/19
                                              ROBERTSON               PageMELANIE
                                                                           974 ofSAULSBERRY
                                                                                  1514
413 ROZZELL ST                         PO BOX 347                         704 SAULSBERRY RD
GIBSON, TN 38338                       ROSELAND, LA 70456                 COX, AL 26435




MELANIE SMITH                          MELANIE SMITH                      MELANIE SUMNER
159 HART RD.                           9224 HWY 38 EAST                   241 N MCCORIE ST
WEST MONROE, LA 71291                  WARD, AR 72176                     BAXLEY, GA 31513




MELANIE TAYLOR                         MELANIE THOMPSON                   MELANIE WALLACE
418 CENTRAL DRIVE 115                  736 CLARKS CIRCLE                  C/O CHARLES A GOWER PC
EAST DUBLIN, GA 31027                  CLARKSVILLE, TN 37042              1425 WYNNTON RD
                                                                          COLUMBUS, GA 31906




MELANIE WEST                           MELANIKKA ROGERS                   MELANY DAVIS
166 COUNTY ROAD 430                    185 W WOODARD AVE APT 1-1          153 MELANY LANE
HOULKA, MS 38850-8695                  HOLLY SPRINGS, MS 38635            EL DORADO, AR 71730




MELANY HERNANDEZ                       MELANY SINGLETON                   MELBA CROSBY
100 REGENCY PLAZA APT E8               313 ROGERS AVE.                    1065 TWIN LAKES DR
RUSSELLVILLE, AL 35654                 BOLIVAR, TN 38008                  SUMTER, SC 29154




MELBA HAYES                            MELBA HOINOSKI                     MELBA MIMBS
17290 COLLEGE ROAD                     2137 GEORGE LANE                   7237 HWY 147
EDISON, GA 39846                       HEBER SPRINGS, AR 72543            REIDSVILLE, GA 30453




MELBA NICHOLS                          MELBA SKAGGS                       MELBA YAKUBU
422 BRICK SHOAL ROAD                   127 SWEETBRIAR                     3010 LECONTE CIRCLE
MUSCLE SHOALS, AL 35661                HERNANDO, MS 38632                 MEMPHIS, TN 38127




MELBALY ROBINSON                       MELBOURNE FIRE DEPARTMENT          MELBRA SANDILLO
1862 HWY 371S                          PO BOX 278                         2942 US HWY 84 LOT 28
P.O BOX 603                            MELBOURNE, AR 72556                BLACKSHEAR, GA 31516
RINGGOLD, LA 71068




MELDRECOUS JONES                       MELDRIC JONES                      MELECIA TALTON
135 FEED MILL RD                       350 TREMONT DR APT A108            177 GILLAND RD
GREENWOOD, SC 29646                    MURFREESBORO, TN 37130             ALBERTVILLE, AL 35951




MELECIA TALTON                         MELESSA HOLT                       MELIA STEWART
177 GILLAND ROAD                       6641 ROPER DR                      201 LAVISTA AVE
ALBERTVILLE, AL 35951                  TRANSSAILLE, AL 35173              CEDARTOWN, GA 30125
MELINA MORALES          Case 19-11984-CSS
                                       MELINDADoc
                                               AMOS36       Filed 09/10/19   PageMELINDA
                                                                                  975 ofBAKER
                                                                                         1514
6200 NATURE DRIVE                       435 HUSON CR.                            78 STONE CREST TERRACE
MONTGOMERY, AL 36117                    ORANGEBURG, SC 29115                     ODENVILLE, AL 35120




MELINDA BATCHELOR                       MELINDA BAUDE                            MELINDA BELL
1740 CANTON ROAD                        486 LOOKOUT TOWER RD                     205 BENNETT STREET
CADIZ, KY 42211                         SALINE, LA 71070                         PETAL, MS 39465




MELINDA BOYD                            MELINDA BREWSTER                         MELINDA BUMPUS
380 BARTON AVE                          840 COOKS LANE APT403                    11254 OLD HWY 13
TRENTON, GA 30752                       GREEN COVE SPRINGS, FL 32043             HURRICANE MILLS, TN 37078




MELINDA CHILDRESS                       MELINDA CORBITT                          MELINDA DAVIS
3669 JONESVILLE LOCKHART                1224 JOE ADAMS RD                        884 CHURCH LAKE
UNION, SC 29379                         DOUGLAS, GA 31533                        SOUTHAVEN, MS 38671




MELINDA DUCKWORTH                       MELINDA ELLIS                            MELINDA GARRON
275 CRAFT ROAD                          1431 COUNTY ROAD 157                     PO BOX 447
COLLINS, MS 39428                       ENTERPRISE, AL 36330                     NEWTON, AL 36352




MELINDA HAND                            MELINDA HANKS                            MELINDA HARRISON
410 SCR152                              15 QUILLA DR                             345 WATEROAK ST 208
MOUNT OLIVE, MS 39119                   HATTIESBURG, MS 39401                    OAKMAN, AL 35579




MELINDA HAYES                           MELINDA HORTON                           MELINDA JACOBS
49 WEST TANNER ST                       2096 HWY 16                              208 SHORT STREET
ALAMO, TN 38001                         SEARCY, AR 72143                         HORNBEAK, TN 38232




MELINDA JACOBS                          MELINDA JONES                            MELINDA LONG
90898 HWY 9 APT 4                       433 CEDAR ST                             504 CURTIS ST.
LINEVILLE, AL 36266                     PETAL, MS 39465                          PARIS, TN 38242




MELINDA LOWE                            MELINDA MCBURNETT                        MELINDA MCCONNELL
2087 LAKESHORE DRIVE                    44 HOLCOMB SPUR NW                       2255 DOTHAN RD
RIDGELAND, MS 39157                     ADAIRSVILLE, GA 30103                    BAINBRIDGE, GA 39817




MELINDA MCKINLEY                        MELINDA MOORE                            MELINDA MURRELL
235 MASTERS                             298 BROWN RD                             1805 LANE BRIDGE RD
KILGORE, TX 75662                       CLEVELAND, TN 37323                      IRON CITY, GA 39859
MELINDA NEWMAN           Case 19-11984-CSS
                                        MELINDADoc  36 Filed 09/10/19
                                                NICHOLSON               PageMELINDA
                                                                             976 ofPENDERGRASS
                                                                                    1514
PO BOX 1126                             205 SOWELL                          965 DAYLILY DRIVE
CLAYTON, GA 30525                       GRIFFIN, GA 30224                   MARBLE, NC 28905




MELINDA POOLE                           MELINDA POWELL                      MELINDA PRICE
64 EUGENE WARD RD                       775 WOLF PIT CHURCH RD              176 OLD U.S. 127 LOOP
ADRIAN, GA 31002                        NICHOLLS, GA 31554                  DUNNVILLE, KY 42528




MELINDA SMITH                           MELINDA STEVENSON                   MELINDA TOLIVER
1976 METHADIST CAMP LOOP                4070 BOBO LANE                      PO BOX 794
MINDEN, LA 71055                        MEMPHIS, TN 38118                   LAMBERT, MS 38643




MELINDA WARREN                          MELINDA WHITAKER                    MELINDA WHITFIELD
106 CRESTVIEW DR                        119 ALLMAN ROAD                     108 S. SIMS ST APT 1D
WHITEHOUSE, TX 75791                    MARBLE, NC 28905                    BAINBRIDGE, GA 39817




MELINDA WILLBANKS                       MELINDA WOLFE                       MELINDA WOODS
214 E FORTH ST 4                        3306 ROBERTS RD LOT 18              147 EUTAW STREET APT 208
BALD KNOB, AR 72010                     MOSS POINT, MS 39562                MARION, AL 36756




MELINDA YOUNG                           MELISA EMORY                        MELISA KERLEY
652 YEOMAN DR                           163 BARNETT RD                      6417 MAIN ST
MARSHALL, AR 72650                      CAMPOBELLO, SC 29322                LOGAN, IL 62856




MELISA THRASH                           MELISSA & DOUG LLC                  MELISSA ADKINS
175 BARKER ROAD                         PO BOX 590                          100 LEIGHTON DR
MORTON, MS 39117                        WESTPORT, CT 06881                  LEESBURG, GA 31763




MELISSA ANDREWS                         MELISSA ASH                         MELISSA BALDWIN
401 EASTLAND AVENUE                     103 DAUGHERTY ST                    86 REAVES DR
LEBANON, TN 37087-2105                  LA FAYETTE, GA 30728                OXFORD, AL 36203




MELISSA BALLARD                         MELISSA BAXTER                      MELISSA BEAM
2625 NORTH 9TH STREET                   2362 RIVER BOTTOM RD                2015 SAINT MARKS RD
WEST MONROE, LA 71291                   GARVIN, OK 74736                    HOGANSVILLE, GA 30230




MELISSA BEAVERS                         MELISSA BEST                        MELISSA BOILS
1023 S MAXWELL STREET                   221 MCCRAE MILAN RD                 108 ELLIS ROAD
POPLARVILLE, MS 39470                   MCCRAE, GA 31055                    ALBANY, KY 42602
MELISSA BOOTH            Case 19-11984-CSS
                                        MELISSADoc 36
                                               BOOTH         Filed 09/10/19   PageMELISSA
                                                                                   977 ofBRANSCUM
                                                                                          1514
1674 E RAVENHILL                        2270 SHREWSBURY RUN E                     179 ROCKY BRANCH ROAD
GERMANTOWN, TN 38138                    COLLIERVILLE, TN 38017                    BEEBE, AR 72012




MELISSA BREWER                          MELISSA BRIGHT                            MELISSA BRIGHT
902 CASCADE DR                          31 HAYGOOD CIRCLE                         5 CR 467
DALTON, GA 30720                        DAWSONVILLE, GA 30534                     VARDAMAN, MS 38878




MELISSA BUNN                            MELISSA CARTER                            MELISSA COLEMAN
48 BYERS RD                             801 ROMAR DR                              296 BOB LEE LANE
HAYESVILLE, NC 28904                    PENSACOLA, FL 32534                       DUNN, NC 28334




MELISSA COMPTON                         MELISSA CONNER                            MELISSA DANDRIDGE
2052 WASHINGTON RD                      19631 HIGHWAY 45 PO BOX 96                3507 SOPHIA ST
RAYLE, GA 30660                         ARLINGTON, GA 39813                       MEMPHIS, TN 38118




MELISSA DANZY                           MELISSA DARSON                            MELISSA DAVIS
403 SOUTH MATSON ST                     107 SUNSHINE LN                           3355 OLD GEORGETOWN RD
KERSHAW, SC 29067                       DEQUINCY, LA 70633                        KERSHAW, SC 29067




MELISSA DE FREITAS                      MELISSA DEDEAUX                           MELISSA DORSEY
830 MILTON WAY                          597 HIGHWAY 29                            770 POPLAR DR
COPPELL, TX 75019                       WIGGINS, MS 39577                         THOMASTON, GA 30286




MELISSA EDWARDS                         MELISSA EUBANKS                           MELISSA F RAUCH
1901 CAROLINE ST APT I                  919 SARDIS RD                             7679 SUNNY TRAIL DR
BAINBRIDGE, GA 39819                    UNION, SC 29379                           BARTLETT, TN 38135-0416




MELISSA FARRELL                         MELISSA FIGUEROA                          MELISSA FORT
13900 ARCH STREET                       17325 SPEAKER LANE                        411 SWORDS LANE LOT 8
LITTLE ROCK, AR 72206                   LITTLE ROCK, AR 72206                     PONTOTOC, MS 38863




MELISSA GALLAGHER                       MELISSA GANN                              MELISSA GOSHIEN
180 LANCASTER                           9035 LITTLE RIVER RD                      19118 TADLOCK CIRCLE
RUSTON, LA 71270                        BAYOU LA BATRE, AL 36509                  ALEXANDER, AR 72002




MELISSA GRANTHAM                        MELISSA HANEY                             MELISSA HANKINS
38 HORTON RD                            PO BOX 412                                3989 MULBERRY ROAD
JACKSON, TN 38301                       KINDER, LA 70648                          SULLIGENT, AL 35586
MELISSA HAWKINS           Case 19-11984-CSS
                                         MELISSADoc 36 Filed 09/10/19
                                                HOLLAWAY                PageMELISSA
                                                                             978 ofHYER
                                                                                    1514
914 GOVERMENT ST                         572 LEASON GREGG RD                106 BODCAU LOOP
ROANOKE, AL 36274                        MOUNTAIN CITY, TN 37683            BOSSIER, LA 71112




MELISSA INGRAM                           MELISSA JACKSON                    MELISSA JACKSON
67 EAST COUNTY ROAD 19                   140 D GAZEBO EAST DRIVE            FREDS 2540
OZARK, AL 36360                          MONTGOMERY, AL 36117               505 NORTH MAIN STREET
                                                                            OPP, AL 36467




MELISSA JOHNSON                          MELISSA JONES                      MELISSA KALANTARI
174 PHILADELPHIA LOT 64                  1104 W. BARTON                     4412 BURKE DR
PINEVILLE, LA 71360                      WEST MEMPHIS, AR 72301             METAIRIE, LA 70003




MELISSA KENNEDY                          MELISSA KEOLA                      MELISSA KEY
8055 HIGHWAY 19                          185 SNEED RD                       1412 DELLA
VINA, AL 35593                           DAYTON, TN 37321                   BENTON, IL 62812




MELISSA KILGORE                          MELISSA LANTIS                     MELISSA LATHROP
PO BOX 422                               146 PACE STREET                    3692 COUNTY HIGHWAY 59
OAKMAN, AL 35579                         HOMERVILLE, GA 31634               HALEYVILLE, AL 35565




MELISSA LOWE                             MELISSA LUNSFORD                   MELISSA MASHBURN
110 THOMAS ST                            10328 ANTIOCH ROAD                 1490 EUCHEE RD
CALLHOUN FALLS, SC 29628                 VANCLEAVE, MS 39565                TEN MILE, TN 37880




MELISSA MAY                              MELISSA MCCOY                      MELISSA MCINNIS
1320 NORTH POINT CIRCLE                  20458 HWY 366                      616 HWY 54 S
LITTLE ROCK, AR 72227                    HOLLY GROVE, AR 72069              MAGEE, MS 39111




MELISSA MCINTOSH                         MELISSA MCKINNEY                   MELISSA MCMICKLE
626 EAST 5TH STREET                      2585 OLD HWY 25                    1518 DUNCAN COMMUNITY ROAD
EL DORADO, AR 71730                      HARTSVILLE, TN 37074               CHIPLEY, FL 32428




MELISSA MCNIELL                          MELISSA MILLER                     MELISSA MURPHY
6109 BLOCKER ST                          315 CROSBY DR                      40 CR 196
OLIVE BRANCH, MS 38654                   SEARCY, AR 72143                   IUKA, MS 38852




MELISSA NEEL                             MELISSA ONEAL                      MELISSA OSBAHR
310 HAMBLEN CT                           1033 ST. MARK ROAD                 349 DUG HILL RD
MURFREESBORO, TN 37130                   DUBLIN, GA 31021                   DRASCO, AR 72530
MELISSA PARKER          Case 19-11984-CSS
                                       MELISSADoc
                                              PECK36        Filed 09/10/19   PageMELISSA
                                                                                  979 ofPIERCE
                                                                                          1514
306 E CEDAR ROCK ST                    354 NATURES TRAIL                         58 SOAPSTONE RD
PICKENS, SC 29671                      HUNTINDON, TN 38344                       DAHLONEGA, GA 30533




MELISSA PLUNKETT                       MELISSA POWELL                            MELISSA PURVIS
2517 GRAYS BEND RD                     106 FOR RUN DRIVE                         110 8TH NW APTE-203
CENTERVILLE, TN 37033                  CLAXTON, GA 30417                         ARAB, AL 35016




MELISSA RAMSEY                         MELISSA RAUCH                             MELISSA RAVAN
1524 READY SECTION RD                  7679 SUNNY TRAIL DR                       1008 S BLACKSTOCK RD
HAZEL GREEN, AL 35750                  BARTLETT, TN 38135                        LANDRUM, SC 29356-9136




MELISSA RICE                           MELISSA ROBERTSON                         MELISSA ROWE
3532 MACKEY LN                         264 JONES ST EXTENDED                     2 PINETREE AP RD
SHREVEPORT, LA 71101                   BATESVILLE, MS 38606                      MAYFLOWER, AR 72106




MELISSA RYLAND                         MELISSA SANFORD                           MELISSA SCHREINER
45 OAK FOREST LN                       6075 NASH RD                              1991 TIDWELL ST
LINCOLN, AL 35096                      BATESVILLE, MS 38606                      ALEXANDER CITY, AL 35010




MELISSA SHARP                          MELISSA SHAVER                            MELISSA SHOULTZ
PO BOX 794                             50 B MIMOSA LANE                          510 E WASHINGTON ST
KINDER, LA 70648                       DOUGLAS, GA 31533                         OAKLAND CITY, IN 47660




MELISSA SMITH                          MELISSA SMITH                             MELISSA STEPHENS
2731 HWY 16 EAST                       800 SHERRY LANE                           1204 HIGHLAND AVE.
CARTHAGE, MS 39051                     SPRINGHILL, LA 71075                      DUBLIN, GA 31021




MELISSA STONE                          MELISSA SUMMITT                           MELISSA SUZANNE SMITH
10092 CITRUS LANE                      1516 W MAIN ST                            800 SHERRY LANE
DANVILLE, AR 72833                     PARAGOULD, AR 72450                       SPRINGHILL, LA 71075




MELISSA TAYLOR                         MELISSA THOMAS                            MELISSA THOMPSON
20801 WHITE ROAD                       270 TERRA LANE                            404 LURENE CIR
VANCLEAVE, MS 39565                    TALLADEGA, AL 35160                       MONTGOMERY, AL 36067




MELISSA THORNTON                       MELISSA TUCKER                            MELISSA VASQUEZ
110 KEY STREET                         217 GREEN RD                              2900 CR 901
MCDONOUGH, GA 30253                    WINFIELD, AL 35594                        JONESBORO, AR 72401
MELISSA VICE            Case 19-11984-CSS
                                       MELISSADoc 36
                                              WALTON      Filed 09/10/19   PageMELISSA
                                                                                980 ofWATERS
                                                                                       1514
3878 MOORES MILL RD                    8786 NORTH CREEK APT 2-8                74 CLAIRE RD
VERNON, AL 35592                       SOUTHAVEN, MS 38671                     CLAXTON, GA 30417




MELISSA WATSON                         MELISSA WELBORN                         MELISSA WHITE
821 W. CHATHAM DR. APT.7B              200 FOXRIDGE PLZ APT E1                 2324 CLINE ST
GREENVILLE, MS 38701                   RUSSELLVILLE, AL 35653                  STATESVILLE, NC 28677




MELISSA WIGGINS                        MELISSA WILLIAMS                        MELISSA WILLIAMS
631 WASHINGTON RD                      41 BASKINS RD                           5349 SHARRON ST
FITZGERALD, GA 31750                   LAKELAND, GA 31635                      JACKSON, MS 39209




MELISSA WILLIAMS                       MELISSA WILLIS                          MELISSA WOOD
5349 SHERONN ST                        205 CHARLIE POTTS RD                    1115 FOURTH AVENUE SOUTH
JACKSON, MS 39209                      DEQUINCY, LA 70633                      AMORY, MS 38821




MELISSA YATES                          MELISSARIS, LEO                         MELLISSA WHETSTONE
1840 JOHNSTON AVENUE                   C/O PIONEER VILLAGE                     809 5TH PLACE
CONWAY, AR 72034                       PO BOX 72                               SYLACAUGA, AL 35150
                                       MOUNTAIN CITY, TN 37683




MELODIE LEDET                          MELODY CANTRELL                         MELODY COOK
241 DOE RD                             PO BOX 575                              1405 GOODMAN AVE
ROGLEY, LA 70657                       MANTACHIE, MS 38855-0575                PINE BLUFF, AR 71602




MELODY COUSINS                         MELODY EYANSON                          MELODY GRICE
102 LITTLE STEELE BRIDGE RD.           205 SHOAL MILL LN                       12480 HWY 189
ECLECTIC, AL 36024                     COLUMBIANA, AL 35051                    NEW EDINBURG, AR 71660




MELODY HUMPHREY                        MELODY JONES                            MELODY LEACH
1321 CEDAR GROVE ROAD                  373 GREEN GROVE RD                      215 E CHURCH ST APT1005
GREENSBORO, GA 30642                   LAKE, MS 39092                          MOUNT VERNON, GA 30445




MELODY MOSKOT                          MELODY REDING                           MELODY SWANIGAN
8154 MANLEY ROAD                       1909 BUCHANAN RD.                       16127 HWY 13
FAIRHOPE, AL 36532                     HALLSVILLE, TX 75650                    HALEYVILLE, AL 35565




MELODY TULLY                           MELODY YOUNG                            MELONIE BLACK
175 CLINT COLE ROAD                    362 JOCKEY CLUB DR                      114 CHURCH ST
FRANKLIN, NC 28734                     ATHENS, GA 30605                        PINSON, TN 38366
MELONIE KEY              Case 19-11984-CSS
                                        MELONIEDoc  36
                                                PERRY       Filed 09/10/19   PageMELONY
                                                                                  981 ofHOFFMAN
                                                                                         1514
10 EAST PARRISH ST                       2750 PRIEBES MILL RD                    110 N 6TH STREET
STATESBORO, GA 30458                     MUNFORD, AL 36268                       HEBER SPRINGS, AR 72543-3010




MELTZER PURTILL & STELLE LLC             MELTZER PURTILL & STELLE LLC            MELVA BIUS
ATTN REUBEN C WARSHAWSKY                 ATTN REUBEN C WARSHAWSKY                601 FT KING GEORGE DRIVE
1515 E WOODFIELD RD, 2ND FL              300 S WACKER DR, STE 2300               DARIEN, GA 31305
SCHAUBURG, IL 60173                      CHICAGO, IL 60606




MELVA BLISSETT                           MELVA KNIGHT                            MELVER FULGHOM
5153 FM 55                               5731 PIT RD                             323 MARSHALL AVE
BLOOMING GROVE, TX 76626                 LILESVILLE, NC 28091                    MONTEZUMA, GA 31063




MELVIN AVANT                             MELVIN CANADA                           MELVIN CRICKENBERGER
1308 LEWERS CHAPEL RD                    7204 ST LAWRENCE LN                     3218 PRIESTWOOD DRIVE
SENATOBIA, MS 38668                      MEMPHIS, TN 38141                       NASHVILLE, TN 37214




MELVIN EPPS JR                           MELVIN GIBSON                           MELVIN GIDDENS
113 BELL AVE                             121 WILLOW CREEK DR                     506 OAKLAND AVE
LIVINGSTON, AL 35470                     RIPLEY, TN 38063                        SYLACAUGA, AL 35150




MELVIN HARRIS                            MELVIN ISOM                             MELVIN SCOTT
512 HARRIS ST                            4040 GABRIEL CT                         352 SAND HILL RD.
COLLIERVILLE, TN 38017                   JONESBORO, AR 72401                     WRIGHTSVILLE, GA 31096




MELVIN SMITH                             MELVIN TYLER                            MELVIN WALTERS
3879 REGENCY OAK DR                      2809 5THST SE APT R-3                   125 PARLIAMENT DR
MEMPHIS, TN 38135                        MOULTRIE, GA 31768                      COLUMBIA, SC 29223




MELVIN WEBB                              MELVISHA FULLER                         MELYSSA SPARKS
151 E GAGE                               3240 SCOTT HILL CIRCLE                  9881 MORGAN MANOR DR
MEMPHIS, TN 38109                        HORN LAKE, MS 38637                     OLIVE BRANCH, MS 38654




MEMCORP INC.                             MEMPHIS & SHELBY CO H                   MEMPHIS & SHELBY CO H
4068 CRYSTAL COURT                       814 JEFFERSON AVENUE                    HALTH DEPT ENV SANITATION
NESBIT, MS 38651                         MEMPHIS, TN 38105                       C/O PERMIT OFFICE
                                                                                 814 JEFFERSON AVENUE
                                                                                 MEMPHIS, TN 38105



MEMPHIS & SHELBY COUNTY                  MEMPHIS BUSINESS JOURNAL                MEMPHIS CENTER FOR FAMILY
OFF. OF CONST. CODE ENFOR                PO BOX 36919                            & COSMETIC DEN
6465 MULLINS STATION RD                  CHARLOTTE, NC 28236-9904                725 W BROOKHAVEN CIRCLE
MEMPHIS, TN 38134                                                                MEMPHIS, TN 38117-4503
MEMPHIS CENTER FOR   Case       19-11984-CSS    Doc
                                          MEMPHIS CITY36
                                                      CLUB Filed 09/10/19        PageMEMPHIS
                                                                                      982 ofCOMPUTER
                                                                                             1514 SHOP LLC
REPRODUCTIVE HEALTH CHOICES                CRESCENT CLUB                             PO BOX 241546
1726 POPLAR AVENUE                         6075 POPLAR AVENUE                        MEMPHIS, TN 38124
MEMPHIS, TN 38104                          SUITE 909
                                           MEMPHIS, TN 38119-4717



MEMPHIS COOK CONVENTION CENTER             MEMPHIS DISTRIBUTION SERV                 MEMPHIS FIRE DEPARTMENT
CENTER                                     PO BOX 382460                             51 5921 SHELBY OAKS DR.
255 N MAIN ST 3RD FLOOR                    GERMANTOWN, TN 38183                      MEMPHIS, TN 38134
MEMPHIS, TN 38103-1623




MEMPHIS FIRE DEPT.                         MEMPHIS FIRE DEPT.                        MEMPHIS FURNITURE GROUP
4255 E RAINES ROAD                         69 S. FRONT STREET                        DBA OFFICE INTERIORS OF
MEMPHIS, TN 38118                          MEMPHIS, TN 38130                         MEMPHIS
                                                                                     7891 STAGE HILLS BLVD101
                                                                                     MEMPHIS, TN 38133



MEMPHIS ICE MACHINE                        MEMPHIS LIGHT GAS & WATER DIVISION        MEMPHIS LIGHT, GAS & WATER DIVISION
4130 DELP RD.                              PO BOX 430                                220 SOUTH MAIN ST
MEMPHIS, TN 38118                          220 S MAIN ST                             MEMPHIS, TN 38103
                                           MEMPHIS, TN 38101




MEMPHIS LIGHT, GAS & WATER DIVISION        MEMPHIS NEW HOLLAND                       MEMPHIS POLICE DEPARTMENT
PO BOX 388                                 3849 NEW GETWELL ROAD                     201 POPLAR AVE
MEMPHIS, TN 38145-0388                     MEMPHIS, TN 38118                         MEMPHIS, TN 38103




MEMPHIS POLICE DEPT-                       MEMPHIS POLICE DEPT.                      MEMPHIS PROFESSIONAL MAINTENANCE CO
SPECIAL EVENTS OFFICE                      EAST PRECINCT                             6088 AUBREY RANCH DR
CITY OF MEMPHIS                            2602 MT MORIAH                            ARLINGTON, TN 38002
125 N MAIN STREET                          MEMPHIS, TN 38115
MEMPHIS, TN 38103



MEMPHIS QUINCE LLC                         MEMPHIS QUINCE LLC                        MEMPHIS RECYCLING SERVICE
ATTN JOHN WALKER                           C/O HARKAVY SHAINBERT KAPLAN &            2401 LAFLIN ST.
871 RIDGEWAY LOOP RD, STE 107              DUNSTAN PLC; ATTN NEIL HARKAVY, ESQ       CHICAGO, IL 60608
MEMPHIS, TN 38120                          6060 POPLAR AVE, STE 140
                                           MEMPHIS, TN 38119



MEMPHIS SHELBY DRIVE LLC                   MEMPHIS SHELBY DRIVE LLC                  MEMPHIS ZOO
ATTN JOHN WALKER                           C/O HARKAVY SHAINBERT KAPLAN &            2000 PRENTISS PLACE
871 RIDGEWAY LOOP RD, STE 107              DUNSTAN PLC; ATTN NEIL HARKAVY, ESQ       MEMPHIS, TN 38112
MEMPHIS, TN 38120                          6060 POPLAR AVE, STE 140
                                           MEMPHIS, TN 38119



MEMPHIS/SHELBY COUNTY                      MEMPHIS-CHURCH ROAD LLC                   MEMPHIS-CHURCH ROAD LLC
FIREFIGHTERS ASSOCIATION                   ATTN JOHN WALKER                          C/O HARKAVY SHAINBERG KAPLAN &
LOCAL 1784                                 871 RIDGEWAY LOOP RD, STE 107             DUNSTAN PLC; ATTN NEIL HARKAVY, ESQ
5150 STAGE ROAD 103                        MEMPHIS, TN 38120                         6060 POPLAR AVE, STE 140
MEMPHIS, TN 38134-3164                                                               MEMPHIS, TN 38119



MEMPHIS-QUINCE LLC                         MEMPHIS-SHELBY DRIVE LLC                  MEMPHIS-SHELBY DRIVE LLC
871 RIDGEWAY LOOP RD, STE 107              871 RIDGEWAY LOOP RD, STE 107             C/O HARKAVY SHAINBERT KAPLAN &
MEMPHIS, TN 38120                          MEMPHIS, TN 38120                         DUNSTAN PLC; ATTN NEIL HARKAVY, ESQ
                                                                                     6060 POPLAR AVE, STE 140
                                                                                     MEMPHIS, TN 38119
MENA FIRE DEPARTMENT     Case 19-11984-CSS    Doc 36
                                        MENA HALL          Filed 09/10/19   PageMENA
                                                                                 983POLICE
                                                                                     of 1514
                                                                                           DEPARTMENT
603 DEQUEEN STREET                      54 B ROY DR                             304 DEQUEEN STREET
MENA, AR 71953                          MONROE, LA 71201                        MENA, AR 71953




MENDENHALL FIRE DEPT                    MENDENHALL POLICE                       MENIJA FOOTE
167 W MAUD AVE.                         DEPARTMENT                              48 CIRCLE DR.
MENDENHALL, MS 39114                    172 WEST MAUD AVE.                      BLACKSTOCK, SC 29014
                                        MENDENHALL, MS 39114




MENNIE KNIGHT                           MENTHOLATUM COMPANY, THE                MENTHOLATUM COMPANY, THE
33 NEW HOPE RD                          ATTN STEPHEN P HOSSENLOPP, VP/CFO       ATTN TAMMY WITTENRICH
WRIGHTSVILLE, GA 31096                  707 STERLING DR                         707 STERLING DR
                                        ORCHARD PARK, NY 14127                  ORCHARD PARK, NY 14127




MENTIE HUNTER                           MEONTI CAMPBELL                         MEOW MIX COMPANY
608 MONROE STREET                       78 GOLF CART RD 2                       JANET CALLEIRO
MANSFIELD, LA 71052                     BISHOPVILLE, SC 29010                   PO BOX 18855
                                                                                NEWARK, NJ 07191-8855




MERANGUE INTL LIMITED                   MERCADO LATINO INC.                     MERCADO LATINO INC.
248 STEELCASE ROAD EAST                 MIKE HOWARD                             PO BOX 6168
MARKHAM, ON L3R 1G2                     3203 ANIOL ROAD                         EL MONTE, CA 91734
CANADA                                  SAN ANTONIO, TX 78219




MERCEDES ALBINO                         MERCEDES CUYLER-BLUE                    MERCEDES DARBY
4844 CEDAR RIDGE DRIVE                  205 POPLAR ST                           100 REGENCY PLAZA APT G7
COLUMBUS, GA 31909                      EAST DUBLIN, GA 31027                   RUSSELLVILLE, AL 35654




MERCEDES GIDDENS                        MERCEDES HEADLEY                        MERCEDES INMAN
6862 ZOAR RD                            82 HALE DR APT 82                       3540 CEDARWOOD DR
BAXLEY, GA 31513                        PRESCOTT, AR 71857                      DALZELL, SC 29040




MERCEDES MAYS                           MERCEDES RICHARDSON                     MERCEDES SIMS
81 HALIBURTON ST                        50 TOSCO RD LOT 4                       330 SUGGS ST
ALAMO, TN 38001                         GALLION, AL 36742                       WATER VALLEY, MS 38965




MERCER (US) INC.                        MERCER HEALTH & BENEFITS LLC            MERCER HEALTH & BENEFITS LLC
PO BOX 905234                           ATTN CHAD DAWKINS, PRINCIPAL            ATTN JAY BROWN, PARTNER
CHARLOTTE, NC 28290-5234                6410 POPLAR AVE, STE 540                1801 W END AVE, STE 1500
                                        MEMPHIS, TN 38119                       NASHVILLE, TN 37203




MERCER UNIVERSITY                       MERCHANDISE INC                         MERCHANDISE INC
SOUTHERN SCHOOL OF PHARM.               ATTN DONALD W KARCHES, PRESIDENT        ATTN DONALD W KARCHES, PRESIDENT
OFFICE D-121                            5929 STATE RT 128                       PO BOX 10
3001 MERCER UNIVERSITY DR               MIAMITOWN, OH 45041                     MIAMITOWN, OH 45041-0010
ATLANTA, GA 30341-4155
                         Case 19-11984-CSS
MERCHANT AMBASSADOR (HOLDINGS)      LTD        Doc
                                        MERCHANT     36 Filed
                                                  SHOPPER       09/10/19     PageMERCHANTS
                                                                                  984 of 1514
                                                                                           & FARMERS BANK
ATTN MARK PAVEY, GM                     705 MARION STREET                        302 PRAIRIE AVE
RM 2502, 25/F, PERFECT INDUSTRIAL BLDG  SEARCY, AR 72143                         EUTAW, AL 35462
31 TAI YAU ST
SAN PO KONG, KOWLOON, HONG KONG
CHINA


MERCHANTS & FARMERS BANK               MERCHANTS & FARMERS BANK                  MERCHANTS FOOD SERVICE
500 HWY 65 S                           PO BOX 187                                PO BOX 1351
DUMAS, AR 71639                        DUMAS, AR 71639                           HATTIESBURG, MS 39403-1351




MERCK & CO INC                         MERCK SHARP & DOHME CORP                  MERCK SHARP & DOHME CORP
C/O WILLIAMS & CONNOLLY LLP            ATTN CUSTOMER CONTRACT MGT DEPT           ONE MERCK DR
ATTN ARI S ZYMELMAN, ESQ               MAIL CODE: WP 39-412, PO BOX 4            WHITEHOUSE STATION, NJ 08889-0100
725 12TH ST NW                         770 SUMNEYTOWN PIKE
WASHINGTON, DC 20005                   WEST POINT, PA 19486-0004



MERCURY PRINTING INC                   MEREDITH JONES                            MEREDITH LONG
4650 SHELBY AIR DRIVE                  328 OLD PIKE RD                           405 HOOVER ST N
MEMPHIS, TN 38118                      HAMILTON, AL 35570                        HAMPTON, SC 29924




MEREDITH PADGETT                       MEREDITH WADDELL                          MEREK MARCANTEL
120 FAIRFIELD CIRCLE                   3387 COUNTY ROAD 30                       1530 MASTERS DR
DUNN, NC 28334-7                       FLORENCE, AL 35634                        PINEVILLE, LA 71360




MERIBA COLEMAN                         MERIDETH MIXON                            MERIDIAN COCA-COLA BOTTLING CO
55 MOUNTAIN VIEW CIR                   14125 A EUREKA RD                         ATTN RICHARD D JAMES, TREASURER
CHILDERSBURG, AL 35044                 COURTLAND, MS 38620                       2016 HWY 45 N
                                                                                 MERIDIAN, MS 39301




MERIDIAN GROUP LLC                     MERIDIAN GROUP LLC                        MERIDIAN GROUP
8 JAMESON PLACE                        C/O COPELAND, COOK, TAYLOR & BUSH         C/O COPELAND, COOK, TAYLOR & BUSH
WEST CALDWELL, NJ 07006                600 CONCOURSE 100                         600 CONCOURSE 100
                                       1076 HIGHLAND COLONY PARKWAY              1076 HIGHLAND COLONY PARKWAY
                                       RIDGELAND, MS 39157                       RIDGELAND, MS 39157



MERIDIAN GROUP, LLC                    MERISSA MAW                               MERISSA QUEENER
8 JAMESON PLACE                        235 SPRING VALLEY RD                      PO BOX 8
WEST CALDWELL, NJ 7006                 LIBERTY, SC 29657                         CUNNINGHAM, TN 37052




MERIT ORIGINALS                        MERIWETHER LEWIS ELECTRIC                 MERIWETHER LEWIS ELECTRIC
18700 LAUREL PARK RD.                  COOPERATIVE                               COOPERATIVE
RANCHO DOMINGUEZ, CA 90220             ATTN MATT CHESSOR, DISTRICT MANAGER       PO BOX 240
                                       1625 HWY 100                              CENTERVILLE, TN 37033-0240
                                       CENTERVILLE, TN 37033



MERIWETHER, JOHN T, TRUSTEE            MERIWETHER, JOHN T, TRUSTEE               MERIX PHARMACEUTICAL CORP
OF THE MERIWETHER TRUST ESTATE         OF THE MERIWETHER TRUST ESTATE            18 E DUNDEE RD
C/O CATHEY GOODWIN HAMILTON & MOORE    PO BOX 787                                SUITE 3-204
OR ITS SUCCESSORS; PO BOX 726          PARAGOULD, AR 72451                       BARRINGTON, IL 60010
PARAGOULD, AR 72451
MERLAND LANDFAIR        Case 19-11984-CSS    Doc
                                       MERLINDA   36 Filed 09/10/19
                                                HUMPHERY                    PageMERRILL
                                                                                 985 ofCOMMUNICATION
                                                                                        1514         LLC
2786 ROSEBANK RD                       146 COBB RD                              CM-9638
LEXINGTON, MS 39095                    COVINGTON, GA 30014                      ST. PAUL, MN 55170-9638




MERRILL LYNCH PIERCE FENNER &          MERRILL LYNCH PIERCE FENNER &            MERRILL LYNCH PIERCE
SMITH INCORPORATED AS AGENT FOR        SMITH INCORPORATED AS AGENT FOR          FENNER & SMITH INC.
FREDS INC RESTRICTED STOCK PROGRAM     FREDS INC RESTRICTED STOCK PROGRAM       RETIREMENT GROUP
PO BOX 1507                            PO BOX 7247-0209                         PO BOX 1507
PENNINGTON, NJ 08534                   PHILADELPHIA, PA 19170-0209              PENNINGTON, NJ 08534



MERRILL LYNCH                          MERRITT MOSBY ADVERTISING                MERRY MAKERS INC
PO BOX 7247-0209                       DBA MEMPHIS DISPLAYS                     3540 GRAND AVE
PHILADELPHIA, PA 19170-0209            5705 STAGE ROAD                          OAKLAND, CA 94610
                                       SUITE 190
                                       BARTLETT, TN 38134



MERU LLC                               MERY AMAYA                               MESHELL BALDWIN
43 NORTHWOOD AVE                       1843 DENVER DR                           121644 CR 41
ATLANTA, GA 30309                      BATON ROUGE, LA 70810                    TYLER, TX 75706




MESHONDA MACK                          MET LIFE                                 METAL FUSION INC
7031 MAGNOLIA HOLMESVILLE RD           PO BOX 360229                            ATTN NORMAN R BOURGEOIS JR,
MAGNOLIA, MS 39652                     PITTSBURGH, PA 15251-6229                PRESIDENT
                                                                                712 ST GEORGE AVE
                                                                                JEFFERSON, LA 70121



METHOD 360 INC                         METLIFE                                  METRO BANK
1 POST, STE 550                        DEPT CH 10579                            1022 COLEMAN ST
SAN FRANCISCO, CA 94104                PALATINE, IL 60055-0579                  HEFLIN, AL 36264




METRO BANK                             METRO TRAILER RENTAL                     METRO/ADVANTAGE CAB CO.
35489 US HWY 231                       100 METRO PARKWAY                        2240 DEADRICK AVENUE
ASHVILLE, AL 35953                     PELHAM, AL 35124                         MEMPHIS, TN 38114




METROPOLITAN GOV OF                    METROPOLITAN NATL BANK                   METROPOLITAN TRUSTEE
NASHVILLE-DAVIDSON                     ATTN MR. JIM GILFOIL                     700 2ND AVE S, STE 220
ALARM REGISTRATION DIV                 PO BOX 8010                              NASHVILLE, TN 37210
PO BOX 196321 800 S AVE S              LITTLE ROCK, AR 72201
NASHVILLE, TN 37219-6321



METROPOLITAN TRUSTEE                   METROPOLITAN TRUSTEE                     METTER ADVERTISER (THE)
PO BOX 305012                          PO BOX 305012                            SNELL PUBLICATIONS INC
NASHVILLE, TN 37230                    NASHVILLE, TN 37230-5012                 15 S ROUNTREE STREET
                                                                                METTER, GA 30439




METTER HIGH SCHOOL                     MEYER LABORATORY INC.                    MFI INTERNATIONAL
210 SOUTH COLLEGE STREET               2401 W. JEFFERSON                        ROBERT MICELI
METTER, GA 30439                       BLUE SPRINGS, MO 64015                   205 LEXINGTON AVE.
                                                                                NEW YORK, NY 10016
MGA ENTERTAINMENT INC Case 19-11984-CSS     Doc 36 Filed
                                     MGA ENTERTAINMENT   INC 09/10/19   PageMGR
                                                                             986  of 1514
                                                                                DESIGNS
ATTN ELLIE TROPE, VP/GEN COUNSEL     ATTN ELLIE TROPE, VP/GEN COUNSEL       1020 DEL NORTE
16380 ROSCOE BLVD, STE 100           16380 ROSCOE BLVD, STE 200             OXNARD, CA 93030
VAN NUYS, CA 91406                   VAN NUYS, CA 91406




MHL MANAGEMENT LLC                    MHL MANAGEMENT LLC                    MIA BAKER
PO BOX 538594                         PO BOX 538594                         207 DAVIS ST
ATLANTA, GA 30353                     ATLANTA, GA 30353-8594                DYER, TN 38330




MIA BARBER                            MIA DAILEY                            MIA ESTES
1227 PIN OAK DR APT L3                325 WEST 3RD AVE                      230 E GAY ST
FLOWOOD, MS 39232                     FOLEY, AL 36535                       LEBANON, TN 37087




MIA HOUSE                             MIA JACKSON                           MIA PUGLISI
541 RAMEY RD                          319 PINEWOOD LANE                     2046 KRISTEN DR
MARIETTA, MS 38856                    CENTREVILLE, MS 39631                 CENTERVILLE, TN 37033




MIA SATER                             MIAMAI WILLIAMS                       MIAMI UNIFORMS INC.
2917 KERSHAW HWY                      2527 PHASE 2 CIR.                     10354 SW 187 ST.
WESTVILLE, SC 29175                   BONIFAY, FL 32425                     MIAMI, FL 33157




MIASEAN WILSON                        MICAELA MURPHY                        MICAH BOWEN
304 MULBERRY ST                       1131 VAUGHN DR APT. B113              74 EAST COLLEGE STREET
DONALDSONVILLE, LA 70346              TIPTONVILLE, TN 38079                 COMMERCE, GA 30529




MICAH CROSS                           MICAH MCKINNEY                        MICAH VALERIANO
70 DOGWOOD COVE                       824 EMMANUEL DR                       214 PELICAN DRIVE
AUSTIN, AR 72007                      BALDWYN, MS 38824                     WEST MONROE, LA 71292




MICAH WILLIAMS                        MICAYLA TERRY                         MICHAEL A MUIR
5252 CLAIRMONT AVE                    1324 BROOKS STREET                    818 JONES MILL RD.
BATON ROUGE, LA 70812                 CEDARTOWN, GA 30125                   CENTRAL, SC 29630




MICHAEL A. WRIGHT                     MICHAEL ADAMS                         MICHAEL ALFORD
122 TANGLEWOOD                        386 MOUNT ZION CHURCH RD              564 CYPRESS LN APT 14B
DICKSON, TN 37055                     TALLAPOOSA, GA 30176                  GREENVILLE, MS 38701




MICHAEL ALSTON                        MICHAEL ARNOLD                        MICHAEL ARRINGTON
3027 PROSSER RD.                      DBA PRECISE SOLAR & POWER             1200 KING ST.
SUMTER, SC 29153                      3250 HARRISON STREET                  CONWAY, SC 29526
                                      SUITE 500
                                      BATESVILLE, AR 72501
MICHAEL AUGUSTUS         Case 19-11984-CSS
                                        MICHAELDoc  36 Filed 09/10/19
                                                AUYEUNG                    PageMICHAEL
                                                                                987 ofBALL
                                                                                       1514
415 REPUBLIC AVE                        210 TIMBER LAKE DR                     140 MOUNTAINSIDE DR
BESSEMER, AL 35020                      SOUTHLAKE, TX 76092                    ARMUCHEE, GA 30105




MICHAEL BARRENTINE                      MICHAEL BASWELL                        MICHAEL BEACH
9054 ATTALA COUNTY RD 3022              1219 OLD PATTON FERRY RD               8203 BLUE LAGOON DR
KOSCIUSKO, MS 39090                     ADGER, AL 35006                        LAKELAND, TN 38002




MICHAEL BEDFORD                         MICHAEL BINGHAM                        MICHAEL BIRKS
FREDS 1140                              458 COWBRANCH RD                       1200 JERRY CLOWER BLVD
1882 AIRLINE DRIVE                      GREEN MOUNTAIN, NC 28740               YAZOO, MS 39194
BOSSIER CITY, LA 71112




MICHAEL BISHOP                          MICHAEL BLOOM                          MICHAEL BOLES
801 NORTH ROBINSON STREET               1755 ENCLAVE GREEN COVE                200 GRADY SMITH RD
HARRISON, AR 72601                      GERMANTOWN, TN 38139                   LIVINGSTON, TN 38570




MICHAEL BOOKER                          MICHAEL BORCHERS                       MICHAEL BOYCE
62 SEITZ ST                             8653 CENTRAL ROAD                      4360 GUINEVERE LANE
WEST POINT, MS 39773                    WARRIOR, AL 35180                      BARTLETT, TN 38135




MICHAEL BOYD                            MICHAEL BRANCH                         MICHAEL BRITT
5438 AMBER CIRCLE                       27595 HWY 17                           3271 WEBBER DR
BENTON, LA 71006                        EMELLE, AL 35459                       ARLINGTON, TN 38002




MICHAEL BRITT                           MICHAEL BROWN                          MICHAEL BRUNSON
3271 WEBBER DRIVE                       239 LINDER                             519 B COLEMAN CT
ARLINGTON, TN 38002                     DUBLIN, GA 31021                       DUBLIN, GA 31027




MICHAEL BRUXVOORT                       MICHAEL CAMPBELL                       MICHAEL CASEY
22540 FR 2260                           1387 HUBERT FULFORD ROAD               507 W MONTANA AVE
GOLDEN, MO 65658                        EAST DUBLIN, GA 31027                  BONIFAY, FL 32425




MICHAEL CASTRO                          MICHAEL CATALANOTTO                    MICHAEL CHUNG ASSOCIATES LTD
108 POPE ROAD                           3030 LINCOYA BAY DRIVE                 ATTN AZIZ ALAMI, SALES MGR
BAINBRIDGE, GA 39817                    NASHVILLE, TN 37214                    505 8TH AVE, 9TH FLR
                                                                               NEW YORK, NY 10018




MICHAEL CHUNG ASSOCIATES LTD            MICHAEL CHUNG ASSOCIATES LTD           MICHAEL CLARK
ATTN CHARLES CHEUNG, MGR                ATTN HERBERT FEINBERG, PRESIDENT       116 N 4TH STREET
OFFICE A , 22/F GUANGDONG INVESTMENT    505 8TH AVE, 9TH FLR                   AUGUSTA, AR 72006
TWR                                     NEW YORK, NY 10018
148 CONNAUGHT RD
HONG KONG CHINA
MICHAEL COHEN            Case 19-11984-CSS
                                        MICHAELDoc  36 Filed 09/10/19
                                                COLEMAN                 PageMICHAEL
                                                                             988 ofCOLEY
                                                                                    1514
2721 CEDAR BLUFF DR                     102 WARREN STREET                   1812 VEGA RD
NESBIT, MS 38651                        BELZONI, MS 39038                   MEANSVILLE, GA 30256




MICHAEL COLEY                           MICHAEL CONFLENTI                   MICHAEL COOPER
1812 VEGA ROAD                          827 WEST LOCUST STREET              342 SPRING CREEK HWY
MEANSVILLE, GA 30256                    JOHNSON CITY, TN 37604              MEDINA, TN 38355




MICHAEL COPLIN                          MICHAEL CRAFT                       MICHAEL CRAVENS
914 REAVES STREET                       6310 COLLINWOOD ROAD                6911 CLIMPING RD
SUMTER, SC 29150                        HORN LAKE, MS 38637                 MEMPHIS, TN 38119




MICHAEL D. ROGERS                       MICHAEL DAVIS                       MICHAEL DAVIS
PO BOX 8315                             195 JE JOHNSON ROAD                 212 NORTH CALHOUN STREET
HOT SPRINGS, AR 71910                   PRENTISS, MS 39474-4411             DUBLIN, GA 31021




MICHAEL DEAN                            MICHAEL DEITER                      MICHAEL DISHMAN
113 BRUMMET LN                          1140 TALL OAKS COVE                 FREDS-TRANSPORTATION DEPT
LIVINGSTON, TN 42602                    COLLIERVILLE, TN 38017              4300 N GETWELL RD
                                                                            MEMPHIS, TN 38118




MICHAEL DIXON                           MICHAEL DODD                        MICHAEL E THOMAS
2160 W. MCINTOSH ST.                    150 WOODARD LN                      210 COURT SQUARE
GRIFFIN, GA 30223                       HEBER SPRINGS, AR 72543-8521        LEXINGTON, MS 39095




MICHAEL ENLOW                           MICHAEL FABRICO                     MICHAEL FITZ
711 E GROVE AVE                         5718 LAGO VILLAGGIO WAY             65 EAST FRANK AVE
MUSCLE SHOALS, AL 35661                 NAPLES, FL 34104                    MEMPHIS, TN 38109




MICHAEL FORD                            MICHAEL FORTNER                     MICHAEL FRAZIER
4918 EAST POINT DRIVE                   17 WHEELER ST                       713 SMITH ST APT J
CENTERVILLE, TN 37033                   MAYFLOWER, AR 72106                 WEST MONROE, LA 71292




MICHAEL FRED SAIG                       MICHAEL FREEMAN                     MICHAEL FRISBY
5469 NORTH ANGELA RD                    5389 MILTON RIDGE DR                2776 HIGHWAY 35 EAST
MEMPHIS, TN 38120-2001                  ARLINGTON, TN 38002                 MONTICELL, AR 71655




MICHAEL GALLOWAY                        MICHAEL GENTILE                     MICHAEL GETTINGS
25 FALCON WAY APT. -60                  6 TUNICA PASS COURT                 2836 BEAUX BRIDGE COVE
MONTEVALLO, AL 35115                    SPRING, TX 77389                    GERMANTOWN, TN 38138
MICHAEL GIBSON          Case    19-11984-CSS
                                          MICHAELDoc  36
                                                  GIBSON       Filed 09/10/19   PageMICHAEL
                                                                                     989 ofGILLIE
                                                                                            1514
314 SOUTH MONTGOMERY ST                   317 WEST CENTER STREET                    626 HORTON STREET
CLARKSVILLE, AR 72830-3431                MUNFORDVILLE, KY 42765                    MINDEN, LA 71055




MICHAEL GITSCHLAG                         MICHAEL GRAHAM                            MICHAEL GREGORY
203 SYLVAN HEIGHTS DR                     123 WP LOWERY RD                          103 LOWRY STREET
SYLVANIA, GA 30467                        EASTMAN, GA 31023                         HOUSTON, MS 38851




MICHAEL HACKETT                           MICHAEL HALEY                             MICHAEL HALEY
341 PANTHERS DENN LN                      1323 JARRELL RD.                          894 VEAZEY RD
WASHBURN, MO 65772                        MCKENZIE, TN 38201                        SENATOBIA, MS 38668




MICHAEL HALEY                             MICHAEL HALL                              MICHAEL HARRIS
894 VEAZEY RD.                            835 OLD HAM RD                            895 PAR AVE
SENATOBIA, MS 38668                       HARTSVILLE, TN 37074                      MEMPHIS, TN 38127




MICHAEL HARRISON                          MICHAEL HATCH                             MICHAEL HAYES
309 N BEECH AVE                           189 OLD HICKORY BLVD                      13 POWDER HILL
ANDREWS, SC 29510                         APT N6                                    SADDLE RIVER, NJ 07458
                                          JACKSON, TN 38305




MICHAEL HAYES                             MICHAEL HENDRICKS                         MICHAEL HERRINGTON
2695 LAMARVILLE DR 1                      1401 POTICAW BAYOU RD                     272 BUTTERFIELD DR
JUPITER, FL 33458                         VANCLEAVE, MS 39565                       MALVERN, AR 72104




MICHAEL HICKEY                            MICHAEL HINKLE                            MICHAEL HOLSTROM
108 KENT DRIVE                            2837 PEDIGO PLACE                         1725 NANTUCKET LANE 207
PITTSURG, TX 75686                        THOMPSONS STATION, TN 37179               CHARLOTTE, NC 28270




MICHAEL HOWERY                            MICHAEL HUDAK                             MICHAEL HUDAK
7585 REESE                                                                          1074 PECAN RIDGE DRIVE
MEMPHIS, TN 38133                                                                   ST MARTINVILLE, LA 70582




MICHAEL HURD                              MICHAEL J ARCARA                          MICHAEL J CRAVENS
725 WHISPERING OAK DR APT 201             DBA STRATEGIC PARTNERS                    6911 CLIMPING RD
SOUTHAVEN, MS 38671                       CONSULTING GROUP                          MEMPHIS, TN 38119
                                          539 KINGCREST DRIVE
                                          FLAT ROCK, NC 28731



MICHAEL J HAYES                           MICHAEL J RUSSELL PROP LLC                MICHAEL J RUSSELL PROPERTIES INC
4300 N GETWELL RD                         30487 GREENBRIAR LOOP                     30487 GREEN BRIAR LOOP
MEMPHIS, TN 38118-6801                    LUTHER KING JR. PARKWAY                   ANDALUSIA, AL 36421
                                          ANDALUSIA, AL 36421
                      Case INC
MICHAEL J RUSSELL PROPERTIES 19-11984-CSS
                                       MICHAELDoc   36 PROPERTIES
                                                J RUSSELL Filed 09/10/19
                                                                     INC   PageMICHAEL
                                                                                990 ofJ 1514
                                                                                        TROUP & HELEN P TROUP
30487 GREENBRIAR LOOP                  ATTN MICHAEL J RUSSELL, PRESIDENT       TROUP
ANDALUSIA, AL 36421                    305 S REESE AVE                         GO BEYONDCLEAN LLC
                                       ELBA, AL 36323                          PO BOX 353682
                                                                               PALM COAST, FL 32135-3682



MICHAEL J. HILLSMAN                    MICHAEL J. RUSSELL PROP                 MICHAEL JACKSON
HILLSMAN PROPERTIES                    LLC C/O SOUTH TRUST BANK                109 SCOTT STREET
1006 W. TAFT. 350                      ATTN TONYA JONES                        CRYSTAL SPRINGS, MS 39059
SAPULPA, OK 74066                      PO BOX 650
                                       ELBA, AL 36323



MICHAEL JACKSON                        MICHAEL JAMES                           MICHAEL JIMERSON
1310 ROOSELVELT AVENUE                 7380 APPLING CLUB CIRCLE                406 ERIE ST.
GREENWOOD, MS 38930                    CORDOVA, TN 38016                       CHICKASAW, AL 36611




MICHAEL JOHNSON                        MICHAEL JOHNSON                         MICHAEL JOHNSON
416 E RICHLAND ST                      4910 PARK DR                            912 N. AVALON
KERSHAW, SC 29067                      LAKE PARK, GA 31636                     WEST MEMPHIS, AR 72301




MICHAEL JR TURNER                      MICHAEL KEE                             MICHAEL KELLY
ALBLANY, GA 31702                      POST OFFICE BOX 122                     1161 NEWELL DRIVE
                                       ATOKA, TN 38001                         PORT RICHEY, FL 34668




MICHAEL KICKLIGHTER                    MICHAEL KILGORE                         MICHAEL KING
101 LAKEVIEW DRIVE                     290 STATELINE DR                        5327 THYATRIATY TYRO
GLENNVILLE, GA 30427                   EUREKA SPRINGS, AR 72631                COMO, MS 38619




MICHAEL KING                           MICHAEL KINZER                          MICHAEL KIZZEE
5935 AIRWAYS BLVD                      3191 FOSTER CHAPEL RD.                  306 MELANIE DRIVE EXT
WOODLAND MILLS, TN 38271               COLUMBIA, TN 38401                      PIEDMONT, SC 29673




MICHAEL L. BAKER                       MICHAEL LADD                            MICHAEL LAFNEAR
MIKES GLASS                            7109 TRENTON RIDGE COURT                409 SANDI LOU LANE
531 WEST MAIN ST.                      RALEIGH, NC 27613                       REDBAY, AL 35582
SENATOBIA, MS 38668




MICHAEL LAING                          MICHAEL LAMAR                           MICHAEL LANDRUM
311 PARK STREET                        131 DANYA CT                            637 AIRPORT RD
LA FAYETTE, GA 30728                   PRATTVILLE, AL 36067                    COCHRAN, GA 31014




MICHAEL LANE                           MICHAEL LANGHAM                         MICHAEL LARSEN
1516 61ST AVENUE N                     7533 CHERRY VALLEY BLVD                 421 PINE AVE APT A
NASHVILLE, TN 37209                    SOUTHAVEN, MS 38671                     WIGGINS, MS 39577
MICHAEL LAWSON           Case 19-11984-CSS
                                        MICHAELDoc  36
                                                LEAVITT       Filed 09/10/19   PageMICHAEL
                                                                                    991 ofLEONARD
                                                                                           1514
3310 SANDY CIRCLE                        4773 OLD HIGHWAY 78                       2835 WALDEN BLVD. APT205
MACON, GA 31216                          POTTS CAMP, MS 38659                      CAPE GIRARDEAU, MO 65102




MICHAEL LLOYD                            MICHAEL LOTT                              MICHAEL LOVE
PO BOX 9613                              199 TUCKER ST                             2666 NORTH MEADE
GREENWOOD, MS 38930                      COLUMBIA, LA 71418                        MEMPHIS, TN 38127




MICHAEL LOWELL                           MICHAEL LUCADAMO                          MICHAEL LUNSFORD
161 CR 306                               106 PROJECT RD APT 1-31                   2402 OLD HIGHWAY 68
IUKA, MS 38852                           IVA, SC 29655                             SWEETWATER, TN 37874




MICHAEL MAHURIN                          MICHAEL MANESS                            MICHAEL MANSON
10 WILSON LANE                           4300 N GETWELL RD                         618 EVERGREEEN RD
EAST PRAIRIE, MO 63845                   MEMPHIS, TN 38118                         DUBLIN, GA 31021




MICHAEL MARTIN                           MICHAEL MAY                               MICHAEL MCCALLIE
103 W 15TH ST.                           HWY 843                                   306 WHORTON DRIVER
COLUMBIA, TN 38401                       KELLY, LA 71441                           RAINBOW CITY, AL 35906




MICHAEL MCCLAIN                          MICHAEL MCDANIEL                          MICHAEL MCDUFFEE
45 COUNTY ROAD 393                       6309 GOLDEN PARK                          1018 BROWNS LN
ORRVILLE, AL 36767                       MEMPHIS, TN 38141-7109                    GALLATIN, TN 37066




MICHAEL MCDUFFIE                         MICHAEL MCGAHEE                           MICHAEL MCKAIN
492 E BEASLEY RD                         1971 MATTOX CREEK DRIVE                   112 JUDITH CV
JACKSON, MS 39206                        THOMSON, GA 30824                         CORDOVA, TN 38016




MICHAEL MCMINN                           MICHAEL MELLOTT                           MICHAEL MELTESEN
218 S DIXION STREET                      55 GROVE ST.                              38 MC 5057
TUSCUMBIA, AL 35674                      ECLECTIC, AL 36024                        YELLVILLE, AR 72687-1264




MICHAEL MELTON                           MICHAEL MENSMAN                           MICHAEL MILLER
386 OUTLAW ST                            108 BRIARWOOD DRIVE                       52 SELLS ST 2
KINGSLAND, GA 31548                      FRANKLIN, LA 70538                        PIKEVILLE, TN 37367




MICHAEL MILLER                           MICHAEL MINCEY                            MICHAEL MITCHELL
825 TOMLINSON                            14021 S. WINTZELL AVE                     PO BOX 1641
KINGSTREE, SC 29556                      BAYOU LA BATRE, AL 36509                  DUBLIN, GA 31040
MICHAEL MOORE            Case 19-11984-CSS
                                        MICHAELDoc 36
                                                MOORE       Filed 09/10/19   PageMICHAEL
                                                                                  992 ofMOSS
                                                                                         1514
1116 E MAIN STREET                      252 SHELBY DR                            2323 KENTUCKY AVE
PHILADELPHIA, MS 39350                  MARIANNA, AR 72360                       POPLAR BLUFF, MO 63901




MICHAEL MOULTRIE                        MICHAEL MURPHY                           MICHAEL MURRAY
987 NORWAY RD                           303 LAKE DRIVE                           157 DENNIS ST
ORANGEBURG, SC 29115                    SOMERVILLE, TN 38068                     CLARKESVILLE, GA 30523




MICHAEL NAPIER                          MICHAEL NELSON                           MICHAEL NEW YORK JEANS CO
2320 VOTOW RD                           609 MYERS CIRCLE                         SHELLY WILLER
APOPKA, FL 32703                        NEWPORT, TN 37821                        1325 BROADWAY
                                                                                 NEW YORK, NY 10015




MICHAEL ODELL                           MICHAEL PAIGE                            MICHAEL PALMER
2 BROTHERS RD LOT 12                    5183 N. DANIELI DR.                      174 PRIMROSE DRIVE
PURVIS, MS 39475                        LAKE PARK, GA 31636                      PRATTVILLE, AL 36067




MICHAEL PALMER                          MICHAEL PARKER                           MICHAEL PATE
90 DAVID AVE                            427 SHELTON RD.                          139 PROFFITT BRANCH RD
COOSADA, AL 36020                       COLLIERVILLE, TN 38017                   BURNSVILLE, NC 28714




MICHAEL PATTON                          MICHAEL PEARCE                           MICHAEL PEARSON
1085 S DONAGHEY AVE LOT 5               PO BOX 1215                              920 GREENLAND DR APT 304
CONWAY, AR 72034-8694                   WAYNESBORO, TN 38485                     MURFREESBORO, TN 37130




MICHAEL PHILLIPS                        MICHAEL PINEGAR                          MICHAEL POFF
PO BOX 1385                             100 SOUTH MAIN                           107 MASON DR
MADISON, MS 39130                       NASHVILLE, AR 71852                      CENTERVILLE, GA 31028




MICHAEL POLKE                           MICHAEL POMEROY                          MICHAEL PRICE
215 E CHURCH ST                         200 MITCHELL ST                          80 COUNTY ROAD 778
MT VERNON, GA 30445                     CLARKSVILLE, TN 37042                    JONESBORO, AR 72401-8283




MICHAEL RAMBO                           MICHAEL REDDEN                           MICHAEL REED
911 WOOD ST                             497 MCCLAM RD.                           2393 LEE RD. 250
MINDEN, LA 71055                        CADES, SC 29518                          OPELIKA, AL 36804




MICHAEL REED                            MICHAEL REED                             MICHAEL REPSHER
813 SOUTH LAMAR                         REEDS SUPERMARKET INC.                   2332 PLEASANT GROVE RD
OXFORD, MS 38655                        813 SOUTH LAMAR                          WESTMORELAND, TN 37186-7200
                                        OXFORD, MS 38655
MICHAEL REVIS            Case 19-11984-CSS
                                        MICHAELDoc  36 Filed 09/10/19
                                                RICHARSON                PageMICHAEL
                                                                              993 ofRIDDLE
                                                                                     1514
240 S CUMBERLAND AVE                    1325 NORTH FRANKLIN STREET LOT       701 MOSSHILL DRIVE APT 9A
RUSSELLVILLE, AR 72801                  DUBLIN, GA 31021                     NEW ALBANY, MS 38652




MICHAEL RILEY                           MICHAEL ROBERTS                      MICHAEL ROBINSON
101 WEST CEDAR STREET                   134 S CEDAR LN                       114 PAT LN
DURANT, MS 39063                        FORT OGLETHORPE, GA 30742            LUCEDALE, MS 39452




MICHAEL ROE                             MICHAEL ROGERS                       MICHAEL ROSEMOND
580 LONG LANE ROAD                      228 HIGHWAY 32 EAST EXTEN            234 HEARDS LANE
EQUALITY, IL 62934                      HOUSTON, MS 38851                    OXFORD, AL 36203




MICHAEL RUHL                            MICHAEL SAGRERA                      MICHAEL SCHOENBERG
4745 STATE ROUTE 94 EAST                2219 ACRON DRIVE                     2754 HICKORY HILL DRIVE
MURRAY, KY 42071                        ABBEVILLE, LA 70510                  NESBIT, MS 38651




MICHAEL SCHWARTZ                        MICHAEL SCOTT                        MICHAEL SEYMOUR
135 COLLETT STREET                      82 TENNECO DRIVE                     259 CLEARWATER RIDGE
ANDREWS, NC 28901                       COLUMBUS, MS 39702                   MAYNARDVILLE, TN 37807




MICHAEL SHARP                           MICHAEL SHARPE                       MICHAEL SHERLEY
105 SOUTH MUNN                          2704 LAMBERT CT                      3229 HAMLIN RD
WARREN, AR 71671                        AUGUSTA, GA 30906                    QUITMAN, GA 31643




MICHAEL SHIPP                           MICHAEL SIMMS                        MICHAEL SLEDGE
796 MOSS RD                             406 BISHOP RD APT C101               829 EVERGREEN DRIVE
RUTHERFORDTON, NC 28139                 CLEVELAND, MS 38732                  MONROE, GA 30655




MICHAEL SMITH                           MICHAEL SMITH                        MICHAEL SMITH
259 T E MCGEE RD                        5762 CAROLINE DR                     CMRC BUSINESS OFFICE
MCMINNVILLE, TN 37110                   HORN LAKE, MS 38637                  701 NORTHSIDE DRIVE
                                                                             NEWTON, MS 39345




MICHAEL SNYDER                          MICHAEL SONNIER                      MICHAEL STAGGS
142 HEATHER LANE NW                     25250 MANUEL RD                      518 NORTH MAIN STREET
CLEVELAND, TN 37311                     KINDER, LA 70648                     LORETTO, TN 38469




MICHAEL STAUB                           MICHAEL STEEN                        MICHAEL STRICKLIN
606 BRADFORD DRIVE                      13015 MEADOW VIEW DR                 32185 HWY 91 LOT 13
ALBERS, IL 62215                        OLIVE BRANCH, MS 38654               HANCEVILLE, AL 35077
MICHAEL STRINGER          Case 19-11984-CSS
                                         MICHAELDoc  36 Filed 09/10/19
                                                 SULLIVAN                PageMICHAEL
                                                                              994 ofTHILO
                                                                                     1514
1349 ESPY PARK RD                        848 BUNNY CRT                       3004 OLSON CIRCLE
HALLS, TN 38040                          CLARKSVILLE, TN 37043               BRYANT, AR 72022




MICHAEL THOMAS MCMILLAN                  MICHAEL THOMAS                      MICHAEL THOMPSON
1635 COTON HALL COVE                     7456 JENNIFER DR                    622 W FRANKLIN ST
COLLIERVILLE, TN 38017                   HORN LAKE, MS 38637                 FORREST CITY, AR 72335




MICHAEL THORNTON                         MICHAEL TILLMAN                     MICHAEL TRAWICK
1285 CENTRAL AVE. LOT 3                  805 BETSY ST                        1011 ACADEMY ST
ECLECTIC, AL 36024                       IVA, SC 29655                       CADWELL, GA 31009




MICHAEL TROTTER                          MICHAEL TULLISON                    MICHAEL VARDEN
305 OAK ST                               2113 CABERNET CIRCLE                9740 CENTRAL PLANK RD
BELZONI, MS 39038                        BRANDON, MS 39047                   WETUMPKA, AL 36092




MICHAEL WAGES                            MICHAEL WARD                        MICHAEL WASHINGTON
4208 RIVER BANK RUN                      85 FRONTIER DR                      287 NOC NASTY ROAD
HIAWASSEE, GA 30546                      WILLIFORD, AR 72482-7216            SHELLMAN, GA 39886




MICHAEL WATSON                           MICHAEL WATTERS                     MICHAEL WEBSTER
136 PR HIGHWAY 3448                      224 NASH RD                         506 AIRPORT RD
CLARKSVILLE, AR 72830                    BISHOPVILLE, SC 29010               HOUSTON, MS 38851




MICHAEL WEEKS                            MICHAEL WELDON                      MICHAEL WHITAKER
PO BOX 1243                              2917 BARNECRE RD                    1209 OLD HIGHWAY 49
KREBS, OK 74554                          BATESVILLE, MS 38606                ASHEBORO, NC 27205




MICHAEL WILLIAMS                         MICHAEL WILLIAMS                    MICHAEL WILSON
508 SUMMERS RD                           PO BOX 714                          104 HIDDEN LAKES DR.
DRESDEN, TN 38225                        114 3RD STREET                      WEST MONROE, LA 71291
                                         LEXINGTON, MS 39095




MICHAEL WINSETT                          MICHAEL WRIGHT                      MICHAEL WRIGHT
7 HEATHER LANE                           122 TANGLEWOOD DR                   1906 KRIPPSE DRIVE
CRAWFORD, GA 30630                       DICKSON, TN 37055                   VINTON, LA 70668




MICHAEL YOUNG                            MICHAEL YOUNG                       MICHAEL YOUNG
7 NANDINA DR.                            PO BOX 1475                         PO BOX 1475
MOULTRIE, GA 31768                       COSTA MESA, CA 92628                COSTA MESA, CA 92628-1475
MICHAEL YOUNG           Case 19-11984-CSS    Doc
                                       MICHAELA   36 Filed 09/10/19
                                                BOWERS                PageMICHAELA
                                                                           995 of CATES
                                                                                   1514
PO BOX 1475                            54 MAIN ST                         7824 CO RD 76
COSTA MESA, CA 92646                   PIEDMONT, SC 29673                 KILLEN, AL 35645




MICHAELA ELAM                          MICHAELA HIGGINS                   MICHAELA HOWSER
939 CO ROAD 581                        230 HARMONY DRIVE                  90 DOWNEY DR
ROGERSVILLE, AL 35652                  NEBO, NC 28761                     PIKEVILLE, TN 37367




MICHAELA NEIDERT                       MICHAELA ONEAL                     MICHAELA WILLIAMS
330 OLD GILBERT TOWN RD                73 TX HWY 49                       6063 HWY. 79 S
RUTHERFORDTON, NC 28139                DAINGERFIELD, TX 75638             STEPHENS, AR 71764




MICHAELA WILSON                        MICHAELLA POULIN                   MICHAELS TREE AND
1291 FIRETOWER RD                      4606 EAST SAWMILL RD               LOADER SERVICE LLC
JONESBORO, LA 71251                    HENSLEY, AR 72065                  3800 KNIGHT ARNOLD RD
                                                                          MEMPHIS, TN 38118




MICHALA BLEVINS                        MICHEAL BARFIELD                   MICHEAL BELL
1114 SHORT ST LOT 4                    703 B ALLEN STREET                 123 E MLK JR DRIVE
WESTMORELAND, TN 37186                 WINONA, MS 38967                   HINDESVILLE, GA 31313




MICHEAL BOURASSA                       MICHEAL BROACH                     MICHEAL CARTER
2176 CONERLY DRIVE                     5224 CROSSINGS PARKWAY             27 CR 1719
MCCOMB, MS 39648                       BIRMINGHAM, AL 35242               BAY SPRINGS, MS 39422




MICHEAL CARTER                         MICHEAL FRAZIER                    MICHEAL GOODIN
366 CR 172                             2137 SOUTH COMMERCE                12187 LANDING CIRCLE S
IUKA, MS 38852                         AVE - UNIT 15                      IRVINGTON, AL 36544
                                       GONZALES, LA 70737




MICHEAL MCCARTER                       MICHEAL MCMINN                     MICHEAL SCHOLL
415 RIVER STREET                       218 SOUTH DICKSON ST               7420 ROCK DAIRY CIRCLE
HARTSVILLE, TN 37074                   TUSCUMBIA, AL 35674                TRUSSVILLE, AL 35173




MICHEAL WILLIAMS                       MICHEISHA WRIGHT                   MICHEL DESIGN WORKS LTD
240 HOOF ROAD                          59 EAST SNOWHILL RD. ALAMO         ATTN BRUCE MICHEL, PRESIDENT
LILLIE, LA 71256                       ALAMO, GA 30411                    3720 NE 33RD ST
                                                                          OCALA, FL 34479




MICHELANGELO ROCCO                     MICHELE HOLLIS                     MICHELE KUPFNER
3CLOUD LLC                             PO BOX 964                         PO BOX 214
3025 HIGHLAND PARKWAY                  GUIN, AL 35563                     LELAND, MS 38756
DOWNERS GROVE, IL 60515
MICHELE LONEY          Case 19-11984-CSS
                                      MICHELEDoc  36
                                              MALONE       Filed 09/10/19   PageMICHELE
                                                                                 996 ofMALONE
                                                                                        1514
PO BOX 344                             213 MARCON FARM RD                       MEMPHIS, TN 38118
POWDERLY, KY 42367                     BYHALIA, MS 38611




MICHELE POWELL                         MICHELE SMITH                            MICHELINE BRILEY
312 LAWANNA DR                         JOE DUKE APT 35                          330 POLE HILL RD LOT 5
BAXLEY, GA 31513                       AMORY, MS 38821                          GOODLETTSVILLE, TN 37072




MICHELINE BRILEY                       MICHELINE BRILEY                         MICHELLA SANDERS
330 POLE HILL ROAD LOT 5               330 POLEHILL RD LOT S                    123 MAGNOLIA CT
GOODLETTSVILLE, TN 37072               GOODLETTSVILLE, TN 37072                 CLARKSDALE, MS 38614




MICHELLE ADRIANNA FOX                  MICHELLE ALEXANDER                       MICHELLE ATKINSON
4110 CHALICE DRIVE                     1001 JORDAN CIRCLE                       1407 BILL BOWEN RD LOT 60
SOUTHAVEN, MS 38672-6484               WHITE BLUFF, TN 37187                    TIFTON, GA 31794




MICHELLE AVERY                         MICHELLE BECKWOOD                        MICHELLE BOLAN
1322 SOY DRIVE                         4848 CANTATA DR                          2395 OAKRIDGE ROAD
HUMBOLDT, TN 38343                     WALLS, MS 38680                          DADEVILLE, AL 36853




MICHELLE BOYD                          MICHELLE BRISSETTE                       MICHELLE BURNER
205 SHADOW LANE                        6 7TH STREET                             136 COUNTRY RD 610
HOLLY SPRINGS, MS 38637                GREENBRIER, AR 72058                     ENTERPRISE, AL 36330




MICHELLE CALLOWAY                      MICHELLE CARVER                          MICHELLE CECIL
703 WEST 41ST STREET                   604 FAIRVIEW AVE                         18084 DAISY RD
ANNISTON, AL 36206                     LEBONON, TN 37087                        HARRISBURG, AR 72432




MICHELLE CHENEY                        MICHELLE CHILDS                          MICHELLE CLARK
10210 WILLIAMS LN                      1003 ZENITH COVE NORTH                   636 PLEASANT HILL CIRCLE
HARRISBURG, AR 72432                   CORDOVA, TN 38018                        MARTIN, GA 30557




MICHELLE CLAY                          MICHELLE COKER                           MICHELLE COLLIER
5458 PAULETTE RD.                      431 JOHNSON ROAD                         P.O. BOX 94
MACON, MS 39341                        HONEA PATH, SC 29654                     ANDREWS, SC 29510




MICHELLE CONN                          MICHELLE CRAWFORD                        MICHELLE DATE
3210 HWY 14 WEST                       2752 ENTERPRISE                          2300 MAPLE CREEK RD
MC COOL, MS 39108                      MEMPHIS, TN 38114                        RUTHERFORDTON, NC 28139
                       Case
MICHELLE DENISE TRIPPLETT     19-11984-CSS     Doc
                                        MICHELLE    36 Filed 09/10/19
                                                 DENMARK                PageMICHELLE
                                                                             997 of DENNY
                                                                                     1514
1172 LONGVIEW DRIVE                     2149 TAYLOR SPRINGS RD              3683 INDIAN COURT
GREENVILLE, MS 38703                    VIDALIA, GA 30474                   LENOIR, NC 28645




MICHELLE DEW                            MICHELLE DOWNEY                     MICHELLE DUNN
C/O FREDS STORE 2460                    118 BELLE CIRCLE                    FREDS INC
1164 HWY 133 NORTH                      DAYTON, TN 37321                    4300 N GETWELL RD
NORTH CROSSET, AR 71635                                                     MEMPHIS, TN 38118




MICHELLE ELDRIDGE                       MICHELLE FAULKNER                   MICHELLE FORD
10430 RD 515                            89 BOYCE LANE                       6536 HOLDERS CEM RD
UNION, MS 39365                         LAMAR, MS 38642                     WINCHESTER, TN 37398




MICHELLE FROST                          MICHELLE GAMES                      MICHELLE GARDNER
PO BOX 665                              216 REDWOOD ST                      308 PECAN DR
LOUISVILLE, GA 30434                    KINGSLAND, GA 31548                 MONROE, LA 71203




MICHELLE GHOLSTON                       MICHELLE GILCHRIEST                 MICHELLE GREER
9170 COUNTRY LANE                       501 WATERS DRIVE                    1723 HIGHWAY 19 SOUTH
CITRONELLE, AL 36522                    VIDALIA, GA 30474                   GLENWOOD, GA 30428




MICHELLE GRIFFIN                        MICHELLE HARPER                     MICHELLE HART
407 S. 3RD STREET                       P O BOX 32                          111 STALLINGS
COLQUITT, GA 39837                      LYNN, AL 35575                      LELAND, MS 38756




MICHELLE HOOD                           MICHELLE HOUSTON                    MICHELLE JOHNSON
2471 MCPHERSON ROAD                     1346 ZION ROAD                      P.O. BOX 411
MABELVALE, AR 72103                     BLAKELY, GA 39823                   COBBTOWN, GA 30420




MICHELLE JONES                          MICHELLE JONES-GRIGSBY              MICHELLE KENNEDY
1913 BATTS LANE                         809 RANNEY AVE                      PO BOX 1619
CLARKSVILLE, TN 37042                   CAPE GIRARDEAU, MO 63703            DARIEN, GA 31305




MICHELLE KESSINGER                      MICHELLE KIRKPATRICK                MICHELLE KNIOGHT
2127 HWY 166 N.                         6731 MOSS LAKE RD                   59 NATURES WAY
MT PLEASANT, TN 38474                   CHARLOTTE, NC 28214                 HIAWASSEE, GA 30546




MICHELLE LEIJA                          MICHELLE LONG                       MICHELLE LYNCH
14310 GEORGE YAUNCE RD                  2599 BARRY HILL RD                  319 CANAL RIDGE RD
FOLEY, AL 36535                         CORDOVA, TN 38016                   BYHALIA, MS 38611
MICHELLE MACALUSO         Case 19-11984-CSS     Doc
                                         MICHELLE    36 Filed 09/10/19
                                                  MANNING                PageMICHELLE
                                                                              998 of MANUEL
                                                                                      1514
126 WAREHOUSE DR                         72 A ROOSTER                        101 GARRETT RD
EASTMAN, GA 31023                        CONWAY, AR 72032                    TERRY, MS 39170




MICHELLE MARTINEZ                        MICHELLE MENDOZA                    MICHELLE NANCE
7183 HWY 14 NORTH                        298 KERSEY RD.                      201 PARK LANE
YELLVILLE, AR 72687                      ELKO, GA 31025                      DAINGERFIELD, TX 75638




MICHELLE PARKER                          MICHELLE POOLE                      MICHELLE POTTS
109 N CENTER ST                          1657 ELLISON RIDGE RD               669 SLUSSER AVE
EAST PRAIRIE, MO 63845                   LOUISVILLE, MS 39339                CEDARTOWN, GA 30125




MICHELLE PRICE                           MICHELLE RILEY                      MICHELLE RITTENHOUSE
1729 VESE                                123 NORTH LINCOLN                   16596 FILLMORE RD
MEMPHIS, TN 38114                        OAKLAND CITY, IN 47660              NASHVILLE, IL 62263




MICHELLE SANCHEZ                         MICHELLE SHEPHERD                   MICHELLE SIZEMORE
504 WASHINGTON ST                        1242 CR 2120                        247 CHARTER OAK CIRCLE
HAMBURG, AR 71646                        PITTSBURG, TX 75686                 WELLFORD, SC 29385




MICHELLE SKELTON                         MICHELLE SMITH                      MICHELLE SMITH
1458 OLD ROCKHOUSE RD                    497 NORTH MATTIE AVE                747 TERESA AVE APT 109
SYLACAUGA, AL 35150                      SYCAMORE, GA 31790                  ASHBURN, GA 31714




MICHELLE SMITH                           MICHELLE SMITH                      MICHELLE SPRADLING
767 THERESA AVE APT 109                  767 THERESA AVE APT 132             6046 HWY 17 SOUTH
ASHBURN, GA 31714                        ASHBURN, GA 31714                   GREEN COVE SPRINGS, FL 32043




MICHELLE STONE                           MICHELLE TATE                       MICHELLE THOMASON
PO BOX 335                               978 BRONCO ROAD                     3119 PIPKIN ROAD
MANILA, AR 72442                         LA FAYETTE, GA 30728                BONIFAY, FL 32425




MICHELLE TIMM                            MICHELLE TISSUE                     MICHELLE TRIPPLETT
3787 HWY 100 WEST                        4112 MULLIGAN MANOR LN UNIT A       1172 LONGVIEW DR.
CENTERVILLE, TN 37033                    VALDOSTA, GA 31605                  GREENVILLE, MS 38703




MICHELLE VIGNOLO                         MICHELLE WAGGONER                   MICHELLE WEBB
820 VANITY FAIR DR.                      258 CASTLEBURY DR                   210 ANTIOCH RD
BUTLER, AL 36904                         COLUMBIA, SC 29229                  NASHVILLE, AR 71852
MICHELLE WEBB         Case    19-11984-CSS     Doc
                                        MICHELLE    36 Filed 09/10/19
                                                 WEIMAR                  PageMICHELLE
                                                                              999 of WEST
                                                                                      1514
252 MARSEN KNOB DR APT 203               712 FAIRVIEW AVE                    2310 SWAN CREEK RD
RABUN GAP, GA 30568                      NORTH AUGUSTA, SC 29841             CENTERVILLE, TN 37033




MICHELLE WILLIAMS                        MICHELLE WILSON                     MICHELLE WILSON
367 DELTA DR W                           640 THE TRACE                       640 TRACE
HATTIESBURG, MS 39402                    DOVER, TN 37058                     DOVER, TN 37058




MICHELLE WRIGHT                          MICHELLE WRIGHT                     MICHELLE WYKOFF
1003 RHEA AVE.                           17760 COUNTY RD 32 LOT 11           203 STEWARTS LANDING CIR
OPP, AL 36467                            SUMMERDALE, AL 36580                SMYRNA, TN 37167




MICHELLE WYLES                           MICHELLES EXCAVATING INC            MICHELS CONTRACTING INC
195 BRUSHY CREEK ROAD                    1486 HWY 351                        PO BOX 503
JESSIEVILLE, AR 71949                    PARAGOULD, AR 72450                 LUTCHER, LA 70071




MICHIAL JOHNSON                          MICHIEL CARPENTER                   MICKAYLA YOUNG
3756 MC 2059                             4300 N GETWELL RD                   340 HWY 189 N
YELLVILLLE, AR 72687                     MEMPHIS, TN 38118                   KINGSLAND, AR 71652




MICKEY GERSTMAN                          MICKEY JONES                        MICKEY MARCUM
122 LAUREL WOOD DRIVE                    424 SANDERS DR                      4300 N GETWELL RD
RUSSELLVILLE, AL 35653                   SUMTER, SC 29150                    MEMPHIS, TN 38118




MICKEY THORNTON                          MICKEYVIA BROWN                     MICKI DANIELS
207 ALABAMA ST.                          103 APACHE DR APT B5                23605 ARBOR CREEK DR
ARCOLA, MS 38722                         ENETRPRISE, AL 36330                ROBERTSDALE, AL 36567




MICOSOFT AZURE                           MICRO INNOVATIONS                   MICROSOFT CORPORATION
ONE MICROSOFT WAY                        3436 N. KENNICOTT AVE               C/O BANK OF AMERICA
REDMOND, WA 98052                        SUITE 200                           1950 N STEMMONS PWY
                                         ARLINGTON HEIGHTS, IL 60004         SUITE 5010
                                                                             DALLAS, TX 75207



MICROTEL INN & SUITES                    MICROTRAIN INTERNATIONAL INC.       MID FLORIDA MINING
5335 HWY. 6 WEST                         MIDCOM DATA TECH. INC.              ATTN ROGER HOLT, DIR OF SALES
NATCHITOCHES, LA 71457                   33493 W 14 MILE RD STE150           3300 SW 34TH ST, STE 112
                                         FARMINGTON HILLS, MI 48331          OCALA, FL 34474




MID GEORGIA SALES                        MID SOUTH CHEMICAL                  MID SOUTH IMAGING AND
ATTN BILLY LEE WELLS JR, BUSINESS, MGR   SPECIALTIES INC                     THERAPUTIC
4100 SAN CARLOS DR                       DBA CHEMSTATION MID SOUTH           PO BOX 5083
MACON, GA 31206                          3157 BELLBROOK CENTER DR            MEMPHIS, TN 38101-5083
                                         MEMPHIS, TN 38116
MID SOUTH SOLUTIONS    Case 19-11984-CSS    DocTELECOM
                                      MID SOUTH 36 Filed
                                                       LLC 09/10/19      PageMID
                                                                              1000  ofWHOLESALE
                                                                                 TENN  1514
PO BOX 601                             1219 MAIN STREET                       ATTN ADAM HARRINGTON, CEO
ELLENDALE, TN 38029                    SOUTHAVEN, MS 38671                    444 D CALVERT DR
                                                                              GALLATIN, TN 37066




MIDCAROLINA BEVERAGE AB LLC            MIDDLE GEORGIA                         MIDDLE TENN ELEC MEMBERSP
200 SOUTH HARVIN STREET                MARKETPLACE INC                        PO BOX 608
SUMTER, SC 29150                       1619 RICE AVE.                         MURFREESBORO, TN 37133-0608
                                       DUBLIN, GA 31021




MIDDLE TENNESSEE ELECTRIC              MIDDLE TENNESSEE ELECTRIC              MIDDLE TENNESSEE NATURAL GAS
MEMBERSHIP                             MEMBERSHIP                             1030 WEST BROAD ST
555 NEW SALEM HWY                      PO BOX 330008                          SMITHVILLE, TN 37166
MUFREESBORO, TN 37129                  MURFREESBORO, TN 37133-0008




MIDDLE TENNESSEE NATURAL GAS           MIDDLE TENNESSEE STATE                 MIDDLE TENNESSEE
PO BOX 720                             UNIVERSTIY FOUNDATION                  WHOLESALE FOODS
SMITHVILLE, TN 37166-0720              MTSU BOX 109                           THE VERY IDEA
                                       MURFREESBORO, TN 37132                 626 W COLLEGE STREET
                                                                              MURFREESBORO, TN 37130



MIDDLE TN DR PEPPER BOTTLING           MIDDLE TN WHOLESALE FOODS              MIDDLECOFF SUPER D DRUGS
ATTN JOE DOUGLAS MILNER, PRES/GM       THE VERY IDEA                          116 INC SUPER DRUGS
227 MOUNTAIN ST                        626 W COLLEGE STREET                   13092 NORTH MAIN STREET
MCMINNVILLE, TN 37110                  MURFREESBORO, TN 37130                 SOMERVILLE, TN 38068




MIDDLECOFF, WHITFIELD C & ANNETTE M    MIDDLESBORO COCA-COLA                  MIDDLETON FIRE DEPARTMENT
145 COUNTRY CIUD RD                    BOTTLING WORKS INC                     300 S MAIN
SOMERVILLE, TN 38068                   1324 CUMBERLAND AVE                    PO BOX 40
                                       MIDDLESBORO, KY 40965                  MIDDLETON, TN 38052




MIDDLETON INC.                         MIDDLETON POLICE DEPT.                 MIDEA AMERICA CORP
MIDDLETON HEAT & AIR                   300 S MAIN                             ATTN PETER WEI, SALES MGR
22039 I-30                             PO BOX 40                              5 SYLVAN WAY
BRYANT, AR 72022                       MIDDLETON, TN 38052                    PARSIPPANY, NJ 07054




MIDEA AMERICAELECTRIC TRADING          MIDFIELD FIRE DEPARTMENT               MIDFIELD POLICE DEPT.
(SINGAPORE) CO PTE; ATTN DEREK         704 MARTIN LUTHER KING                 725 BESSEMER SUPER HWY.
DENG,PRES                              MIDFIELD, AL 35228                     MIDFIELD, AL 35228
50 RAFFLES PL
38-05 SINGAPORE LAND TOWER
SINGAPORE 048623 SINGAPORE


MIDLAND PARKSIDE LLC                   MIDLAND PARKSIDE LLC                   MIDLAND PARKSIDE LLC
8044 MONTGOMERY RDDTE 710              ATTN ACCOUNTING DEPT                   ATTN FORREST J HOLGER, CCIM
CINCINNATI, OH 45236                   8044 MONTGOMERY RD, 710                8044 MONTGOMERY RD, 710
                                       CINCINNATI, OH 45236                   CINCINNATI, OH 45236




MIDLAND PARKSIDE LLC                   MIDLAND PARKSIDE LLC                   MIDLAND PARKSIDE LLC
C/O MIDLAND ATLANTIC DEVELOPMENT CO    C/O MIDLAND ATLANTIC PROPERTIES        PO BOX 645495
ATTN PROPERTY MGR                      ATTN PATRICK BOYLE                     CINCINNATI, OH 45264
8044 MONTGOMERY RD, STE 710            9000 KEYSTONE CROSSING, STE 850
CINCINNATI, OH 45236                   INDIANAPOLIS, IN 46240
                       Case 19-11984-CSS
MIDLAND RADIO CORPORATION                     DocADJUSTMENT
                                      MID-SOUTH    36 FiledCO.
                                                            09/10/19   PageMID-SOUTH
                                                                            1001 of 1514
                                                                                     ADJUSTMENT CO.
ATTN DANIEL M DEVLING, PRESIDENT      200 E. 11TH SUITE K                   PO BOX 5282
5900 PARRETTA DR                      PINE BLUFF, AR 71601                  PINE BLUFF, AR 71611
KANSAS CITY, MO 64120




MID-SOUTH MARKING SYSTEMS            MIDSOUTH MEDICAL                       MID-SOUTH PRESS CORP.
2677 MT. MORIAH TERRACE              SPECIALIST LLC                         2947 BRICK CHURCH PIKE
MEMPHIS, TN 38115                    185 W. CENTER STREET                   NASHVILLE, TN 37207
                                     HERNANDO, MS 38632




MID-SOUTH PROMOTIONS                 MID-SOUTH SEPTIC LLC                   MIDSOUTH SOLUTIONS FOR
MARK LOVELL                          MICHALE JONES                          BUSINESS INC
PO BOX 1327                          11284 GULFSTREAM RD                    PO BOX 601
CORDOVA, TN 38088                    ARLINGTON, TN 38002                    ELLENDALE, TN 38029




MID-STATE COMMUNICATIONS LLC         MID-STATE INVESTORS II LLC             MID-STATE INVESTORS LLC
504 HILLSBORO BLVD                   1825 VETERANS BLVD                     1825 VETERANS BLVD
MANCHESTER, TN 37355                 DUBLIN, GA 31021                       DUBLIN, GA 31021




MID-STATE INVESTORS LLC              MID-STATE TRACTOR & EQUIP              MIDWEST CBK LLC
1825 VETERANS BLVD                   LLC- FKA MR. BATTERY                   32057 64TH AVENUE
DUBLIN, GA 31040                     FREEMANSS LAWN & GARDEN                CANNON FALLS, MN 55009
                                     1325 N JEFFERSON ST
                                     DUBLIN, GA 31021



MIDWEST IMPACT                       MIDWEST SERVICE HOLDINGS LLC           MIDWEST SERVICE
MICHAELA MCLEAN                      3301 WAYNE TRACE                       ATTN MELISSA RICE, CONTROLLER
223 SE 1ST AVE                       FORT WAYNE, IN 46806                   3301 WAYNE TRACE
CLARA CITY, MN 56222                                                        FORT WAYNE, IN 46806




MIDWEST TRADING GROUP INC            MIDWESTERN LOANS INC.                  MIEASHA WRIGHT
1400 CENTRE CIRCLE                   RT 4 BOX 163 B                         2832 WEST PARK DR
DOWNERS GROVE, IL 60515              COLCORD, OK 74965                      GAUTIER, MS 39553




MIEKKA ROBBINS                       MIESHA CARTER                          MIESHA REED
605 CROW LN                          111 SAMBO RD LOT 17                    172 UNION RD PO BOX 71
STATESBORO, GA 30458                 BISHOPVILLE, SC 29010                  LAWSON, AR 71750




MIESHIA MCNABB                       MIGUEL HERNANDEZ                       MIGUEL VELASQUEZ
844 NASHVILLE ST                     401 WEST JACKSON ROAD                  3284 S. PERKINS
CENTREVILLE, MS 39631                UNION, MS 39365                        MEMPHIS, TN 38118




MIGUELINA CASTRO                     MIKA MITCHUM                           MIKA PERKINS
5990 SOUTH LITTLEBROOK CI            2080 HWY326                            1499 HWY 425 S 23
MEMPHIS, TN 38115                    CARNESVILLE, GA 30521                  MONTICELLO, AR 71655
MIKAELA BROWN           Case 19-11984-CSS    Doc
                                       MIKAELA    36
                                               CLARK       Filed 09/10/19   PageMIKAILA
                                                                                 1002 of  1514
                                                                                        MORTON
126 MELISSA ST                          1993 NC 226 N                           430 GLENN HEFNER LANE
LAFAYETTE, LA 70501                     MARION, NC 28752                        TUNNEL HILL, GA 30755




MIKALA MOORE                            MIKAYLA BRADLEY                         MIKAYLA TUERCK
148 GOLDEN POND LANE                    977 GREENWOOD ST                        5029 MAGNOLIA HOLMESVILLE RD
CLAYTON, GA 30525                       MEMPHIS, TN 38106                       MAGNOLIA, MS 39652




MIKAYLA VARNELL                         MIKAYLA WATSON                          MIKAYLA WILSON
3625 HWY 126 EAST                       201 JACKSON STREET APT.10               651 LANE AVENUE
GRAYSON, LA 71435                       MANSFIELD, LA 71052                     CHICKASAW, AL 36611




MIKE BLOOM                              MIKE CARDWELL                           MIKE CARTER, BARRY REPLOGLE
6 CROSS TREE WAY                        216 WINFIELD RD                         AND CHRIS BRAY
MASHPEE, MA 02649                       DUBLIN, GA 31021




MIKE HAMBUCHEN                          MIKE HOLLIGAN                           MIKE INMON
2331 HERMES DR                          110 NAPA VALLEY LOOP                    907 CEDARBROOK DRIVE
CONWAY, AR 72032                        MAUMELLE, AR 72113                      OXFORD, MS 38655




MIKE J INMON                            MIKE JEFFCOAT                           MIKE JEFFERSON
907 CEDARBROOK DRIVE                    1525 W 6OTH ST. N.                      228 BOYD
OXFORD, MS 38655                        MUSKOGEE, OK 74403                      CLARKSDALE, MS 38614




MIKE MARTIN                             MIKE MORRIS                             MIKE MULKEY
218 PINE PARK DR                        1507 GREEN OAK CIRCLE                   161 NAVAJO ROAD
PEARL, MS 39204                         BIRMINGHAM, AL 35235                    BRUNSWICK, GA 31525




MIKE MURRAY                             MIKE MURRAY                             MIKE MURRAY
4736 GOSSBURG RD                        4736 GOSSBURG RD                        4736 GROSSBURG RD
BEECH GROVE, TN 37018-3015              BEECHGROVE, TN 37018-3015               BEECHGROVE, TN 37018




MIKE OVERSTREET PROPERTIES LLC          MIKE POWELL                             MIKE RITTER
1403 VAN BUREN AVE, STE 101             C/O UNION BANK & TRUST                  101 WESTWOOD 120
OXFORD, MS 38655                        PO BOX 270                              LAFAYETTE, LA 70506
                                        MONTICELLO, AR 71657




MIKE RUSSELL                            MIKE SEYMOUR                            MIKE SMITH
30487 GREENBRIER LOOP                   4091 HARRISON AVE.                      DIS. CT. OF CHILTON CO.
ANDALUSIA, AL 36421                     JAY, FL 32565                           PO BOX 1946
                                                                                CLANTON, AL 35045
MIKE STROM           Case    19-11984-CSS     Doc 36
                                       MIKE THRUSH           Filed 09/10/19   PageMIKE
                                                                                   1003  of 1514
                                                                                       WILKERSON
1485 LEVERETTE ROAD                     3208 S MI BLVD                            1210 E REPUBLICAN RD
WARNER ROBINS, GA 31088                 HOMOSASSA, FL 34487                       JACKSONVILLE, AR 72076




MIKEIA MCCRAY                           MIKEL CANADA                              MIKEL SKINNER
105 HIGH STREET                         105 MAY STREET APT 25                     131 MACDAVID ST
TAYLORSVILLE, MS 39168                  BALD KNOB, AR 72010                       GALLATIN, TN 37066




MIKEL SKINNER                           MIKEL SKINNER                             MIKELA CRITZER
131 MCDAVID STREET                      456 E. CAMP TRAIL                         1911 CHATSWORTH COURT
GALLATIN, TN 37066                      GALLATIN, TN 37066                        STATESBORO, GA 30461




MIKELL GOODWIN                          MIKELLA ALBEA                             MIKERIA HUBBARD
1000 HWY 849                            955 LONG CANE RD                          12 COLLINS AVE
COLUMBIA, LA 71418                      EDGEFIELD, SC 29824                       LEXINGTON, GA 30648




MIKESSIA REESE                          MIKEY HANKINS                             MIKIA POINDEXTER
109 STONEGATE MANOR                     980 BOB SAPP ROAD                         65 CLOUDBURST LN
LEESBURG, GA 31763                      PIKEVILLE, TN 37367-7206                  COUNCE, TN 38326




MIKISHA WITHERSPOON                     MIKITA JAMES                              MIKYRA WEAVER
306 SCHOOL ST                           3130 HIBBLER RD                           509 BRITTNEY LANE
PRESCOTT, AR 71857                      SLEDGE, MS 38670                          JONESBORO, AR 72401




MILAKKA LUVENE                          MILAN FIRE DEPARTMENT                     MILAN PACIFIC INTL LTD
215 SHADY OAK CHURCH RD.                7029 TELECOM DRIVE                        ATTN ROY CHUI, PRES
TAYLORSVILLE, MS 39168                  MILAN, TN 38358                           UNIT 2, 6/F, HUNG TAI INDUSTRIAL BLDG
                                                                                  43 HUNG TO RD
                                                                                  KWUN TONG, HONG KONG HONG KONG



MILAN PACIFIC USA LLC                   MILAN PACIFIC USA LLC                     MILAN PACIFIC USA LLC
100 N DIXIELAND                         ATTN ROY CHUI, PRES                       ATTN ROY CHUI, PRES
ROGER, AR 72756                         PO BOX 1155                               UNIT 2, 6/F, HUNG TAT INDUSTRIAL BLDG
                                        BENTONVILLE, AR 72717-1155                43 HUNG TO RD
                                                                                  KWUN TONG, HONG KONG HONG KONG



MILAN PACIFIC USA LLC                   MILAN PLAZA SHOPPING CTR                  MILAN PLAZA SHOPPING
PO BOX 638                              KROENKE LAURIE INVESTMENT                 211 NORTH STADIUM BLVD
BENTONVILLE, AR 72712-0638              211 NORTH STADIUM BLVD                    COLUMBIA, MO 65203
                                        SUITE 201
                                        COLUMBIA, MO 65203



MILAN POLICE DEPARTMENT                 MILANO MANHATTAN LTD.                     MILAZZO INDUSTRIES INC
7029 TELECOM DRIVE                      GARRY BENNETTI                            ATTN JOHN WESOLOWSKI, SR VP
MILAN, TN 38358                         1412 BROADWAY SUITE 2310                  1609 RIVER RD
                                        NEW YORK, NY 10018                        PITTSTON, PA 18640
MILAZZO INTERNATIONAL Case    19-11984-CSS    Doc
                                        MILDRED ANN36  Filed 09/10/19
                                                   HARLEMAN                     PageMILDRED
                                                                                     1004 ofBRAGG
                                                                                              1514
ATTN JOHN WESOLOWSKI, SR VP              7646 TIMBERDALE DR                         2156 HALCYONDALE RD
1609 RIVER RD                            COLUMBUS, GA 31909                         SYLVANIA, GA 30462
PITTSTON, PA 18640




MILDRED BRENNEN                          MILDRED BUSBY                              MILDRED BUSBY
1598 RAYNER ROAD                         34 BAYWOOD CT NW                           4280 DOUGLAS DR
MEMPHIS, TN 38106                        FORT WALTON BEACH, FL 32548-4770           OLIVE BRANCH, MS 38654




MILDRED BUTTS                            MILDRED CHAMBLEE                           MILDRED DOWNES
15079 OLD PANOLA RD.                     119 MURIAL                                 1207 S LEXINGTON
COMO, MS 38619                           CLINTON, MS 39056                          TRENTON, TN 38424




MILDRED FULFORD                          MILDRED HAMPTON                            MILDRED HAYNES
37 UPPER RIVER ROAD                      12100 FIELDSTONE LN APT                    504 S. 5TH STREET
HAWKINSVILLE, GA 31036                   BRYANT, AR 72022                           OPELIKA, AL 36801




MILDRED K BUSBY                          MILDRED MEADOWS                            MILDRED MOORE
34 BAYWOOD CT NW                         257 CITY POND RD                           258 SHELLY ROAD
FORT WALTON BEACH, FL 32548-4770         BARNESVILLE, GA 30204                      MENDENHALL, MS 39114




MILDRED PORTER                           MILDRED RICHARDSON                         MILDRED SLATER
PO BOX 51                                311 EAST 2ND ST APT 615                    863 NORTH COURT AVE
GUIN, AL 35563                           TIFTON, GA 31794                           LOUISVILLE, MS 39339




MILDRED SMITH                            MILES HICKS                                MILESTONE CLOTHING
PO BOX 131                               1018 AUSTIN ST                             ATTN JOHN BROWN, VP SALES
TUNNEL HILL, GA 30755                    WETUMPKA, AL 36092                         2600 MICHELSON DR, STE 1700
                                                                                    IRVINE, CA 92612




MILESTONE CLOTHING                       MILESTONE CLOTHING                         MILINDA GRAHAM
ATTN PRADIP PAUL, CEO                    RESOURCES LLC                              310 FISH HATCHERY
2600 MICHELSON DR, STE 1700              2600 MICHELSON DR, STE 1700                CORDELE, GA 31015
IRVINE, CA 92612                         IRVINE, CA 92612




MILL CREEK ENTERTAINMENT                 MILL CREEK PROPERTIES OF OXFORD, LLC       MILLENNIUM GIFTS LTD
15102 MINNETONKA INDUST.                 104 DOUGLAS DRIVE                          ATTN ALICE LIN, PRESIDENT
ROAD SUITE 200                           OXFORD, MS 38655                           HONGFAN BLDG
MINNETONKA, MN 55345-2111                                                           JIANGNAN INDUSTRIAL ZONE
                                                                                    QUANZHOU, FUJIAN CHINA



MILLER CO TAX COLLECTOR                  MILLER CO TAX COLLECTOR                    MILLER REBECCA
400 LAUREL STREET                        400 LAUREL STREET                          105 FILMORE GRT.
SUITE 111                                TEXARKANA, AR 71854                        CLARKSVILLE, AR 72830
TEXARKANA, AR 71854
MILLER, RAY & BRENDA     Case 19-11984-CSS     Doc
                                        MILLICENT   36 Filed 09/10/19
                                                  ADAMS                 PageMILLICENT
                                                                             1005 ofFORTSON
                                                                                      1514
1930 HEROD LANE                          611 PEMBERTON DR 304               2586 CLARK RD
HARTSVILLE, TN 37074                     PEARL, MS 39208                    BOWMAN, GA 30624




MILLICENT FOWLER                         MILLICENT KIRKPATRICK              MILLICENT ROSEBORO
1556 EAST DAVID CIRCLE                   905 MANAVISTA ST                   2026 KENNEDY DR
GREENVILLE, MS 38703                     ANDALUSIA, AL 36420                STATESVILLE, NC 28625




MILLIE JONES                             MILLIE SALTER                      MILLIONS CARPET SER. INC
395 READ DR                              1018 EDWARDS RD                    PO BOX 269
COLUMBUS, MS 39702                       SARDIS, MS 38666                   113 WEST MAIN STREET
                                                                            SPRINGFIELD, KY 40069




MILLISSA REID                            MILTON HAYES                       MILTON LEDBETTER
1324 NORWOOD STREET UNIT B               150 HERITAGE CT.                   1513 W MAIN ST
LENOIR, NC 28645                         FAYETTEVILLE, GA 30214             PARAGOULD, AR 72450




MILTON PETERS                            MILTON SEAY                        MILTON THOMAS
2876 BLACK ROCK DR                       PO BOX 424                         1213 CATALINA LANE
NESBIT, MS 38651                         VARNETT, GA 30756                  ALBANY, GA 31705




MIMI DEORNELLAS                          MIMI KOUMPHONPHAKDY                MIMMS INVESTMENTS C/O
42 COUNTRY CLUB ROAD                     18210 CHICOT RD                    TOWN & COUNTRY SHOPPING
COLUMBIA, MS 39429                       MALBELVALE, AR 72103               85-A MILL STREET STE 100
                                                                            ROSWELL, GA 30376-9998




MIMMS INVESTMENTS                        MIMS JAMIE                         MIMS PARKER
C/O FIRST TUESDAY MALL                   208 PENTER AVENUE                  3550 HELTON DR APT A4
PO BOX 162885                            CLANTON, AL 35045                  FLORENCE, AL 35630
ATLANTA, GA 30321




MINAH INTERNATIONAL LTD                  MINCHEY PROPERTIES LLC             MINCHEY, ALTON
ROOM 828 8/F TOPSAIL PLAZ                ATTN ANTHONY MINCHEY               507 HWY 52 BYPASS E
11 ON SUM STREET                         507 HWY 52 BYPASS E                LAFAYETTE, TN 37083
SHATIN NT.HONG KONG                      LAFAYETTE, TN 37083
HONG KONG



MINDEN FIRE DEPT.                        MINDEN POLICE DEPARTMENT           MINDEN PRESS-HERALD
1213 SHEPARD STREET                      PO BOX 580                         203 GLEASON ST
MINDEN, LA 71058                         MINDEN, LA 71058                   MINDEN, LA




MINDEN PRESS-HERALD                      MINDSTREAM INTERACTIVE             MINDY DEHATE
PO BOX 1339                                                                 3420 W. PICARDY CT.
MINDEN, LA 71058                                                            MEQUON, WI 53092
MINDY ROBERTS            Case 19-11984-CSS    Doc 36
                                        MINDY THOMAS       Filed 09/10/19   PageMINDY
                                                                                 1006WILLIAMS
                                                                                      of 1514
1574 KOWALIGA RD.                       910 DOVE STREET                         2605 CAMILLA DRIVE
ECLECTIC, AL 36024                      ALICEVILLE, AL 35442                    HOPKINSVILLE, KY 42240




MINI SYSTEMS HOLDING COMPANY LLC        MINNIE B SIMMONS                        MINNIE IZELL
ATTN MICHAEL SARIPKIN                   1103 ARKANSAS STREET                    1092 COUNTY RD 683
PO BOX 520                              GOULD, AR 71643-5006                    SYLVANIA, AL 35988
SARDIS, MS 38666




MINNIE M JAQUET                         MINNIE RAYE WOOTEN                      MINNIE TILMON
1585 ASHPORT RD                         117 EAST COUNTISS                       495 ANDREWS STREET
JACKSON, TN 38305-8713                  BRUCE, MS 38915                         MANY, LA 71449




MINNIE WOOTEN                           MINSKY-SALEMI INC                       MINTA PARKER
696 DRIVERS RD                          1166 ISLAND POINT DR                    259 WELLS STREET
MASON, TN 38049                         LAKE PROVIDENCE, LA 71254               HAWKINS, TX 75765




MINTON, AILIENE                         MINTON, AILIENE                         MINTON, AILIENE; MILLER, KATHLEENE;
4465 BOONE FORK RD                      PO BOX 168                              OXFORD, MARTHA; LOWE, JOAN
LENOIR, NC 28645                        LENOIR, NC 28645                        4465 BOONE FORK RD
                                                                                LENOIR, NC 28645




MINUTE KEY INC.                         MIO PRESOLUTIONS                        MIO/PREHOLDING
4760 WALNUT STREET                      520 GUTHRIDGE COURT                     3567 PARKWAY LANE
SUITE 105                               SUITE 100                               BUILDING 6 SUITE 175
BOULDER, CO 80301                       NORCROSS, GA 30092                      NORCROSS, GA 30092




MIQUEZ DAVIDSON                         MIRACLE BATTLES                         MIRACLE HARVEY
2549 HWY 8 EAST                         50 FOSTER MANNING ROAD                  900 BERT
HOUSTON, MS 38851                       SUMMERVILLE, GA 30747                   DAINGERFIELD, TX 75638




MIRACLE PRODUCTS LLC                    MIRACLES FOR FUN (HK)                   MIRANDA BROCK
3200 E TRENT AVE                        14/F YALE INDUSTRIAL CENT               PO BOX 396
BUILDING 3 SUITE C                      FRANKLIN, TN 37068                      SYLVA, NC 28779
SPOKANE, WA 99202




MIRANDA CAWTHON                         MIRANDA DAVIS                           MIRANDA EAGLIN
461 HEATON CIRCLE                       139 MEADOW RIDGE LANE                   143 BOBBIE LANE
BREWTON, AL 36426                       ROGERSVILLE, AL 35652                   SUNSET, LA 70584




MIRANDA FIELDS                          MIRANDA FOX                             MIRANDA GARDEN
338 EAST GAP HILL RD                    1935 LOWER BROWNS CREEK                 MS 39212
CUB RUN, KY 42729                       BURNSVILLE, NC 28714
MIRANDA GRAY             Case 19-11984-CSS    Doc
                                        MIRANDA    36
                                                HICKS       Filed 09/10/19   PageMIRANDA
                                                                                  1007 ofHUNT
                                                                                          1514
101 HAMMET ST                            248 COURT STREET                        203 LAKE DRIVE
HONEA PATH, SC 29654                     CAMDEN, TN 38320                        SOMERVILLE, TN 38068




MIRANDA JOHNSON                          MIRANDA LANGSTON                        MIRANDA MARLOW
8799 SAVAHHAN HWY                        3213 HWY 43 A                           207 NORTH HALF MOON ROAD
NORWAY, SC 29113                         SILVER CREEK, MS 39663                  JOHNSONVILLE, SC 29555




MIRANDA PARRA                            MIRANDA ROWE                            MIRANDA ROWLAND
702 LOCUST ST                            941 CADDIE GREEN ROAD                   504 DAUGHTERY ST APT J76
MENA, AR 71953                           CLAXTON, GA 30417                       JACKSON, TN 38301




MIRANDA RUNNELS                          MIRANDA SNELL                           MIRANDA STAGGS
9214 MASON ST                            812 WEST 4TH STREET                     110 THOMAS CIRCLE
OLIVE BRANCH, MS 38654                   DEQUINCY, LA 70633                      MT PLEASANT, TN 38464




MIRANDA TAYLOR                           MIRANDA TRAHAN                          MIRANDA WARDLOW
25 LAKE ACCESS ROAD                      416 N CONYER ST                         292 TAYLOR DR
CAMDEN, TN 38320                         CENTREVILLE, MS 39631                   SOMERVILLE, TN 38068




MIRANDA WHITAKER                         MIRANDA WILBURN                         MIRANDA WOODRUFF
3254 MOSS RD                             2680 HWY 15 S                           8996 HICKORY TRAIL DR
BONIFAY, FL 32425                        GREENSBORO, GA 30642                    CORDOVA, TN 38018




MIRENDA WILLIAMS                         MIRIAH ANDRZEJEWSKI                     MIRIAM PUERTO
39 EAST TALLEY STREET                    1856 HWY 166 N                          5359 RUSKIN COVE
LAKELAND, GA 31635                       MT PLEASANT, TN 38474                   MEMPHIS, TN 38134




MIRIAM RIOS                              MIRROR EXCHANGE                         MIRTH INC
618 MORRIS AVE                           PO BOX 549                              ATTN RAFIQ LAKHANY, PRES
KENSETT, AR 72082                        MILAN, TN 38358                         1422 BURTONWOOD DR, STE 100
                                                                                 GASTONIA, NC 28054




MISA JEFFERSON                           MISHONDA BERRY                          MISS REGIONAL HOUSING AUTHORITY V
107 WESTWOOD DR                          103 EMORY LANE                          PO BOX 419
MCMINNVILLE, TN 37110                    DUBLIN, GA 31021                        NEWTON, MS 39345




MISS SPORTSWEAR INC                      MISS SPORTSWEAR INC                     MISS SPORTSWEAR INC
745 JOYCE KILMER AVE                     ATTN IKEY FALLAS, VP                    ATTN IKEY FALLAS, VP
NEW BRUNSWICK, NJ 08901                  117 9TH ST                              1410 BROADWAY 7TH FL
                                         BROOKLYN, NY 11215                      NEW YORK, NY 10018
MISS SPORTSWEAR INC Case 19-11984-CSS
                                   MISSION Doc  36 Filed 09/10/19
                                            PHARMACAL                PageMISSIONSTAFF
                                                                          1008 of 1514LLC
ATTN JOEY SCUERTI, SHIPPING MGR    ATTN THOMAS J DOOLEY, CFO              2 LOGAN SQUARE
117 9TH ST                         10999 IH 10 W, STE 1000                100 N 18TH ST STE 810
BROOKLYN, NY 11215                 SAN ANTONIO, TX 78230                  PHILADELPHIA, PA 19103




MISSISSIPPI BOARD                   MISSISSIPPI BOARD                     MISSISSIPPI CNTY TAX COLL
6360 I 55 N                         OF PHARMACY                           200 W.HALE ROOM 209
SUITE 400                           6360 I 55 N                           OSCEOLA, AR 72370
JACKSON, MS 39211-2038              SUITE 400
                                    JACKSON, MS 39211-2038



MISSISSIPPI CO DIST COURT           MISSISSIPPI COUNTY COLLCT             MISSISSIPPI COUNTY COLLCT
121 N 2ND STREET                    200 WEST WALNUT ROOM 104              200 WEST WALNUT ROOM 104
BLYTHEVILLE, AR 72315               BLYTHEVILLE, AR 72315                 MS COUNTY COURTHOUSE
                                                                          BLYTHEVILLE, AR 72315




MISSISSIPPI COUNTY TAX CO           MISSISSIPPI COUNTY                    MISSISSIPPI COUNTY
200 W.WALNUT ROOM 104               200 N MAIN ST                         COLLECTORS OFFICE
BLYTHEVILLE, AR 72315               CHARLESTON, MO 63834                  PO BOX 369
                                                                          CHARLESTON, MO 63834




MISSISSIPPI COUNTY                  MISSISSIPPI CVS PHARMACY LLC          MISSISSIPPI DEPARTMENT OF
PO BOX 369                          ONE CVS DRIVE                         500 CLINTON CENTER DR
CHARLESTON, MO 63834                WOONSOCKET, RI 02895                  CLINTON, MS 39056




MISSISSIPPI DEPARTMENT OF           MISSISSIPPI DEPARTMENT OF             MISSISSIPPI DEPARTMENT
AGRICULTURE AND COMMERCE            PO BOX 23050                          500 CLINTON CENTER DR
PO BOX 1609                         JACKSON, MS 39225                     CLINTON, MS 39056
JACKSON, MS 39215




MISSISSIPPI DEPARTMENT              MISSISSIPPI DEPT OF EMPLOYMENT        MISSISSIPPI DIVISION OF MEDICAID
PO BOX 23075                        SECURITY                              550 HIGH STREET, SUITE 1000
JACKSON, MS 39225                   OFFICE OF THE GOVERNOR                JACKSON, MS 39201
                                    1235 ECHELON PKWY
                                    PO BOX 1699
                                    JACKSON, MS 39215-1699


MISSISSIPPI POWER                   MISSISSIPPI POWER                     MISSISSIPPI REGIONAL HOUSING
PO BOX 245                          PO BOX 4079                           AUTHORITY V
BIRMINGHAM, AL 35201                GULFPORT, MS 39502                    PO BOX 419
                                                                          NEWTON, MS 39345




MISSISSIPPI REGIONAL HOUSING        MISSISSIPPI SOCIETY                   MISSISSIPPI WILDLIFE
AUTHORITY                           HEALTH SYSTEMS                        ENFORCEMENT MAGAZINE
PO BOX 419                          PHARMACISTS                           1501 WEST JACKSON AVE
NEWTON, MS 39345                    PO BOX 4826                           SUITE 113-305
                                    JACKSON, MS 39296                     OXFORD, MS 38655



MISSISSIPPPI POWER AND LIGHT CO     MISSOURI BOARD OF PHARM.              MISSOURI DELTA MEDICAL CENTER
                                    3605 MISSOURI BOULEVARD               ATTN JASON SCHRUMPF
                                    JEFFERSON CITY, MO 65102              1008 N MAIN
                                                                          SIKESTON, MO 63801
MISSOURI DEPT OF LABORCase
                       AND      19-11984-CSS    Doc
                                          MISSOURI   36OF REVENUE
                                                   DEPT   Filed 09/10/19   PageMISSOURI
                                                                                1009 ofDEPT
                                                                                        1514OF REVENUE
INDUSTRIAL RELATIONS                       301 W HIGH ST                        PO BOX 3390
421 E DUNKLIN ST                           JEFFERSON CITY, MO 65101             JEFFERSON, MO 65105
PO BOX 59
JEFFERSON CITY, MO 65102-0059



MISSOURI DEPT OF REVENUE                   MISSOURI DEPT. OF REVENUE            MISSOURI DEPT. OF REVENUE
PO BOX 888                                 301 W HIGH ST                        PO BOX 840
JEFFERSON CITY, MO 65108                   JEFFERSON CITY, MO 65101             JEFFERSON CITY, MO 65105




MISSOURI LOTTERY                           MISSY ADAMS                          MISSY DANIELLE ADAMS
PO BOX 1603                                413 N. HALL ST                       413 NORTH HALL ST
1823 SOUTHRIDGE DRIVE                      DONALDSON, AR 71941                  DONALDSON, AR 71941
JEFFERSON CITY, MO 65109-1603




MISTIE STANFORD                            MISTY ATCHISON                       MISTY BARNETT
P.O. BOX 115                               1050 GRANDVIEW HTS                   109 6TH ST
NEW BROCKTON, AL 36351                     CONWAY, AR 72032                     CLARKS, LA 71415




MISTY BAXLEY                               MISTY BAXTER                         MISTY BLACK
100 MOORE STREET                           238 SUNNYSIDE AVE                    203 WOODSIDE LN
GREER, SC 29651                            ENGLEWOOD, TN 37329                  CENTRAL, SC 29630




MISTY BOILEAU                              MISTY BRIGHT                         MISTY CAGLE
139 JONES ST                               4101 NORTH UNION AVE                 525 CO RD 415
PALESTINE, AR 72372                        OZARK, AL 36360                      DOUBLE SPRINGS, AL 35553




MISTY CANNADY                              MISTY CHRUCHWELL                     MISTY COOK
7D STATELINE DR                            115 WOODRIDGE                        1304 APT 6 LINKS CIRCLE
EUREKA SPRINGS, AR 72631                   DE QUEEN, AR 71832                   JONESBORO, AR 72401




MISTY CRAIG                                MISTY CREAR                          MISTY CROWE
6141 CHICKASAW DR                          119 14TH AVE SW                      921 PEACH ST.
OLIVE BRANCH, MS 38654                     REFORM, AL 35481                     SELMER, TN 38375




MISTY DAVIDSON                             MISTY DUNNAHOO                       MISTY DUZART
398 SUMMIT DRIVE                           606 1/2 HILL STREET                  559 BRADLEY RIDGE RD
ELDORADO, AR 71730                         THOMASTON, GA 30286                  MARSHALL, AR 72650




MISTY FENLEY                               MISTY FLOYD                          MISTY GALLAWAY
254 TRIUNE AVE                             1063 BALA CHITTO ROAD                2305 GISH LN
THOMASTON, GA 30286                        MAGNOLIA, MS 39652                   TYLER, TX 75701
MISTY HERNDON         Case   19-11984-CSS     Doc 36
                                       MISTY HILL        Filed 09/10/19   PageMISTY
                                                                               1010HUFFORD
                                                                                    of 1514
2117 SOUTH STATE ROAD 61                104 DEAL RD                           8 BLUEBERRY HILL LANE
WINSLOW, IN 47598                       MONTICELLO, AR 71655                  GREENBRIER, AR 72058-9313




MISTY JOHNSON                           MISTY LEWIS                           MISTY MAY
6767 DEAN ROAD                          540 S MAIN STREET                     9966 BECKSPRINGS RD
LAKE CORMORANT, MS 38641                SWEETWATER, TN 37874                  HICKORY FLAT, MS 38633




MISTY MEDLEY                            MISTY MELGAR                          MISTY MILLS
251 MEADOWVIEW CIRCLE                   214 PELICAN DR                        11300 HWY 271 252
VICTORIA, MS 38679                      WEST MONROE, LA 71291                 TYLER, TX 75708




MISTY MORALES                           MISTY OBIEN                           MISTY PITMON
6287 THRUSHCROSS DR                     1319 FORBES STREET                    1788 M EBENEZER RD
MEMPHIS, TN 38134                       GREEN COVE SPRINGS, FL 32043          ROCK HILL, SC 29732




MISTY RAJ                               MISTY RICH                            MISTY STREET
116 COVINGTON RD                        531 ALFORD                            1270 OLD MINE FORK RD
NATCHEZ, MS 39120                       HAUGHTON, LA 71037                    BURNSVILLE, NC 28714




MISTY WATTS                             MISTY WELCH                           MISTY WILLIAMSON
267 FRED LOGGINS RD                     112 FLOYD CIRCLE                      8 PROBASCO
COMMERCE, GA 30530                      SENATOBIA, MS 38668                   LA FAYETTE, GA 30728




MISTY WILSON                            MISTY YORK                            MISTY ZIMMERMAN
184 PINE HILL RD                        2465 GOODWIN CRK ROAD                 213 POMPEY STREET
BYHALIA, MS 38611                       HALEYVILLE, AL 35565                  WINNFIELD, LA 71483




MITCH KELLY                             MITCH LITTLE                          MITCH SANDIDGE
RTE 5 BOX 6                             106 MONTANA ST                        21160 COLE LANE
MC LEANSBORO, IL 62859                  GREENVILLE, SC 29611                  HENSLEY, AR 72065




MITCHELL BACKFLOW                       MITCHELL BEVERAGE AB                  MITCHELL BEVERAGE MERIDIAN
RESOURCES                               SHANNON LLC.                          100 JAMES CHANEY DR
410 FLORENCE ROAD                       100 JAMES E CHANEY DRIVE              MERIDIAN, MS 39307
SAVANNAH, TN 38372                      MERIDIAN, MS 39307




MITCHELL BEVERAGE SHANNON               MITCHELL CO TAX COLLECTOR             MITCHELL COUNTY SHERIFFS
227 CDF BLVD                            26 CRIMSON LAUREL CIRCLE              DEPARTMENT
SHANNON, MS 38868                       BAKERSVILLE, NC 28705                 HWY 226
                                                                              BAKERSVILLE, NC 28705
MITCHELL COUNTY TAX Case    19-11984-CSS    Doc
                                      MITCHELL   36 TC
                                               COUNTY Filed 09/10/19   PageMITCHELL
                                                                            1011 ofCOUNTY
                                                                                    1514 TC
61 CRIMSON LAUREL CIRCLE               11 W BROAD ST                       PO BOX 373
BAKERSVILLE, NC 28705                  CAMILLA, GA 31730                   CAMILLA, GA 31730




MITCHELL COUNTY                        MITCHELL DELTA DISTR LLC            MITCHELL DOCKERY
REGISTER OF DEEDS                      1200 HWY 82 EAST                    2571 SELECT
26 CRIMSON LAUREL CIRCLE               LELAND, MS 38756                    MEMPHIS, TN 38114
SUITE 4
BAKERSVILLE, NC 28705



MITCHELL FORRESTER                     MITCHELL KEY KREVOR                 MITCHELL LANGSTON
407 WEST HWY 22                        15038 9TH AVENUE                    24 CABLE CT.
UNION CITY, TN 38261                   WHITESTONE, NY 11357-1215           BRANDON, MS 39042




MITCHELL MILLER                        MITCHELL REX DIST AB LLC            MITCHELL REX DISTRIBUTING LLC
105 MICHAEL DRIVE                      DBA MITCHELL DISTRIBUTING           12100 INTRAPLEX PKWY
OXFORD, MS 38655                       12100 INTRAPLEX PARKWAY             GULFPORT, MS 39503
                                       GULFPORT, MS 39503




MITCHELL SANDIDEG                      MITCHELL, GENEVA                    MITSUI FOODS INC
21160 COLE LANE                        283 COOPERS FORD ROAD               35 MAPLE STREET
HENSLEY, AR 72065                      TYLERTOWN, MS 39667                 NORWOOD, NJ 07648




MITSUI SUMITOMO INSURANCE              MITTIE WEBB                         MITZI BOYD
ATTN KATIE PARSONS                     1587 FM 2659                        PO BOX 983
312 ELSM STREET                        HAWKINS, TX 75765                   TUNICA, MS 38676
11TH FLOOR
CINCINNATI, OH 45236



MITZI EVES                             MITZI ONEAL                         MITZI WILLIAMS
DBA HERITAGE REAL ESTATE               1051 BOUDREAUX                      11654 S STATE ROUTE 61
205 N MCKINNEY ST.                     NEW IBERIA, LA 70560                LYNNVILLE, IN 47619
SUITE 1
MEXIA, TX 76667



MIYANA ZACKERY                         MIYATA HOLT                         MIZELL MEMORIAL HOSPITAL
60 MCCRARY ST APT C2                   980 ROYAL OAK DRIVE                 PO BOX 1010
LINEVILLE, AL 36266                    JACKSON, MS 39209                   OPP, AL 36467




MJ ACCESSORIES LLC                     MJ ACCESSORIES LLC                  MJ ACCESSORIES LLC
1410 BROADWAY                          ATTN JAMIL HARA, PRESIDENT          ATTN MOSHE COHEN, SALES REP
SUITE 501                              1410 BROADWAY, STE 501              1410 BROADWAY, STE 501
NEW YORK, NY 10018                     NEW YORK, NY 10018                  NEW YORK, NY 10018




MLTC FBO WAL-MART STORES INC           MMI PROFESSIONAL SERVICES INC       MMI PROFESSIONAL SERVICES, INC.
FBO CHARLES O MANLEY                   ATTN CHANDI GMUER                   4717 FLETCHER AVENUE
87 PENNY LANE                          1417 FLETCHER AVE                   FORT WORTH, TX 76107
JACKSON, TN 38301-7652                 FORT WORTH, TX 76107
MMWC LLC              Case 19-11984-CSS    Doc
                                     MN CHILD    36 Filed
                                              SUPPORT       09/10/19
                                                       PAYMENT         PageMO
                                                                            1012
                                                                              DEPTof
                                                                                   OF1514
                                                                                      AGRICULTURE
ATTN NANCY ZIGELBAUM, SOLE MEMBER    PO BOX 64306                           1616 MISSOURI BLVD
                                     ST PAUL, MN 55164                      JEFFERSON CITY, MO 65109




MO DEPT OF AGRICULTURE               MO DIRECTOR OF REVENUE                 MO DIRECTOR OF REVENUE
PO BOX 630                           1738 E ELM ST LOWER LVL E              MISSOURI DIV OF ALCOHOL
JEFFERSON CITY, MO 65102             JEFFERSON CITY, MO 65101               AND TOBACCO CONTROL
                                                                            1738 E ELM ST LOWER LVL E
                                                                            JEFFERSON CITY, MO 65101



MO HEALTHNET DIVISION                MO MONEY ASSOCIATES LLC                MOADEB/ARCO
DIV OF FINANCE & ADMIN SERVICES      3838 N. PALAFOX STREET                 ATTN DAVID L SWIFT, VP OF SALES
PO BOX 1116                          PENSACOLA, FL 32505                    69 BRUNSWICK BLVD
JEFFERSON CITY, MO 65102-1116                                               MONTREAL, QC H9B 2N4
                                                                            CANADA



MOADEB/ARCO                          MOAH ELECTRIC INC.                     MOBILE CO HEALTH DEPT
ATTN JANA GOLDSMITH, CUSTOMER SVC    1602 STEVENS ST.                       251 N BAYOU ST
69 BRUNSWICK BLVD                    DALLAS, TX 75228                       MOBILE, AL 36652-2867
MONTREAL, QC H9B 2N4
CANADA



MOBILE CO HEALTH DEPT                MOBILE CO HEALTH DEPT                  MOBILE CO LICENSE COMM.
DEPT OF FOOD & LODGING               PO BOX 2867                            3925-F MICHAEL BLVD
PO BOX 2867                          MOBILE, AL 36652                       MOBILE, AL 36609
MOBILE, AL 36652-2867




MOBILE CO LICENSE COMM.              MOBILE CO REVENUE COMM.                MOBILE CO REVENUE COMM.
PO BOX 161009                        3925 MICHAEL BLVD, STE G               PO BOX 1169
MOBILE, AL 36616                     MOBILE, AL 36609                       MOBILE, AL 36633




MOBILE CO REVENUE COMM.              MOBILE FIXTURE AND EQUIP               MOBILECOMM
PO BOX 1169                          1155 MONTLIMAR DRIVE                   PO BOX 769200
MOBILE, AL 36633-1169                MOBILE, AL 36609                       DALLAS, TX 75376




MODAGRAFICS INC.                     MODERN ELECTRICAL                      MODERN MARKETING CONCEPTS INC
5300 NEWPORT DRIVE                   CONTRACTING INC                        D/B/A CROSLEY BRANDS
ROLLING MEADOWS, IL 60008            300 HILL AVENUE                        1220 E OAK ST
                                     NASHVILLE, TN 37210                    LOUISVILLE, KY 40204




MODERN MARKETING CONCEPTS INC.       MODERN NEWS (THE)                      MODERN TWIST
DBA CROSLEY SPEC MARKETS             206 NORTH MAIN STREET                  REEVES SAIN
1220 EAST OAK STREET                 HARRISBURG, AR 72432                   1465 PARK AVE
LOUISVILLE, KY 40204                                                        EMERYVILLE, CA 94608




MODULAR SPACE CORPORATION            MOESHA SMITH                           MOHAN HOSPITALITY LLC
1200 SWEDESFORD RD                   3800 UNIVERSITY PARKWAY AP 723         QUALITY INN & SUITES
4078597925 BRNCH COORD               NATCHITOCHES, LA 71457                 1167 S ROGERS AVE
BERWYN, PA 19312                                                            CLARKSVILLE, AR 72830
MOHAWK HOME            Case    19-11984-CSS     Doc 36
                                         Mohn Rinebery        Filed 09/10/19   PageMOHR
                                                                                    1013INC
                                                                                          of 1514
3032 SUGAR VALLEY RD                      116 Linebery Blvd                        MOHR AIR CONDITIONING
SUGAR VALLEY, GA 30746                    Mount Juliet, TN 37122                   251 E UNION
                                                                                   WYNNE, AR 72396




MOLAR PRODUCTS CO.                        MOLLIE DAVIS                             MOLLIE MEDINE
190 KENDALL POINT DR.                     3262 STEAM MILL ROAD                     514 ELM STREET APT 105
OSWEGO, IL 60543-8803                     DONALSONVILLE, GA 39845                  TROY, AL 36081




MOLLIE THOMPSON                           MOLLIE TUCKER                            MOLLY AIKEN
PO BOX 85                                 727 CO HWY 50                            312 FARMING CREEK DR
PINOLA, MS 39149                          GUIN, AL 35563                           SIMPSONVILLE, SC 29680-6549




MOLLY BENSON                              MOLLY BERRY                              MOLLY CARLSON
352 KYSON CR                              210B SOUTH CYPRESS                       112 DUNCAN STREET
LAFAYETTE, TN 37083                       BEEBE, AR 72012                          BREWTON, AL 36426




MOLLY JAYNE JAMES                         MOLLY LOVETT                             MOLLY MORMAN
95 HARBOR TOWN SQ.                        887 PACK ROAD                            84 FORT GAINES ST
APT 301                                   WHITEBLUFF, TN 37187                     BLAKELY, GA 39823
MEMPHIS, TN 38103




MOLLY THORN                               MOLLY TUCKER                             MOLLY WILEY
14 CR 42                                  85020 HALLS LN                           19 GRAHAM ST., APT. A
DENNIS, MS 38838                          YULEE, FL 32097                          HAZELHURST, GA 31539




MOM BRANDS SALES LLC                      MON CHERI BABY LLC                       MON CHERI BABY LLC
80 S 8TH ST                               1412 BROADWAY                            1412 BROADWAY, STE 1608
MINNEAPOLIS, MN 55402                     SUITE 1608                               NEW YORK, NY 10018
                                          NEW YORK, NY 10018




MONA ANDERSON                             MONA BURTON                              MONA MESSER
850 PINETRAIL DR                          710 WATTERMAN                            207 HILLBRIGHT
RIDGELAND, MS 39157                       MINDEN, LA 71055                         HAWKINSVILLE, GA 31036




MONA MITCHELL                             MONA STALLION                            MONA WENGER
1205 13TH AVE                             500 AIRPORT RD.                          12326 S ROAD
PHENIX CITY, AL 36867                     BELZONI, MS 39038                        CADIZ, KY 42211




MONARCH BEVERAGE CO. AB INC.              MONARCH BEVERAGE CO.                     MONDARIUS STEWART
9347 EAST PENDLETON PIKE                  TOMMY LITTLE REP                         205 COBBVILLE
INDIANAPOLIS, IN 46236                    CUST SERV TOMMYE AUSTIN                  CANTON, MS 39046
                                          ATLANTA, GA 30326
MONDELEZ GLOBAL LLC Case     19-11984-CSS   DocGLOBAL
                                       MONDELEZ 36 LLCFiled 09/10/19   PageMONDELEZ
                                                                            1014 of GLOBAL
                                                                                    1514 LLC
1337-A HUNDRED OAKS DR.                 25988 NETWORK PL                   50 NEW COMMERCE BLVD
CHARLOTTE, NC 28217                     CHICAGO, IL 60673                  WILKES-BARRE, PA 16762




MONDELEZ GLOBAL                         MONECIYA WATKINS                   MONEKIA HUNT
C/O ADAMS AND REESE LLP                 811 ROYAL ELM CIRCLE               1469 RAINEY 4
ATTN ROCKLAN W KING III                 HARTSVILLE, TN 37074               MEMPHIS, TN 38129
424 CHURCH ST STE 2700
NASHVILLE, TN 37219



MONEYA CARTER                           MONICA BOYD                        MONICA BRYSON
126 LIBERTY VILLAGE COVE                121 DOGWOOD HILL DR                2667 DEEP SPRINGS RD
CANTON, MS 39046                        FLORENCE, MS 39073                 DALTON, GA 30721




MONICA CAMPBELL                         MONICA CHANCE                      MONICA COBLENTZ
19925 OLD ST HWY 28                     451 NEEDFUL CHURCH ROAD            6764 SOUTH MAIN ST
PIKEVILLE, TN 37367                     MILLEN, GA 30442                   LOBELVILLE, TN 37097




MONICA COLEMAN                          MONICA COVINGTON                   MONICA DUNLAP
717 CAMPBELL ST                         192 COVINGTON ROAD                 461 NEILSEN RD
JACKSON, MS 39203                       BALL, LA 71405                     KINDER, LA 70648




MONICA FOSHEE                           MONICA GARCIA                      MONICA GRAHAM
1227 STATE RD 349                       10546 HWY 278 W                    4940 SHORE DR.
MYRTLE, MS 38650                        NASHVILLE, AR 71852                ASHVILLE, AL 35953




MONICA GREENWOOD                        MONICA GROGAN                      MONICA HILL
209 RAILROAD ST                         204 BUD ST                         3106 RUNNING WATER RD
CHARLESTON, MS 38921                    FRANKLIN, LA 70538                 SHUQUALAK, MS 39361




MONICA HOUSE                            MONICA IVERSON                     MONICA JONES
5905 AIRWAYS BLVD APT 1301              1150 PINE BLUFF RD                 521 WEST PINE
SOUTHAVEN, MS 38671                     RINGGOLD, LA 71068                 JACKSBORO, TX 76458




MONICA MCFADDEN                         MONICA PASCALE                     MONICA PHILLIPS
3352 OAKRIDGE RD                        15 BREWER ROAD                     223 CORINTH CUT OFF
ANDREWS, SC 29510                       PURVIS, MS 39475                   PURVIS, MS 39475




MONICA RANDLE                           MONICA ROBINSON                    MONICA SHERROD
17124 HWY 17 S                          312 WEST CARPENTER APT F 46        206 REBECCA LANE
LEXINGTON, MS 39095                     CLEVELAND, MS 38732                COLUMBUS, MS 39702
MONICA STEWARD       Case   19-11984-CSS
                                      MONICADoc  36
                                             STOUGH         Filed 09/10/19   PageMONICA
                                                                                  1015 of 1514
                                                                                        STRICKLAND
514 WEST JEFFERSON AVE                 803 BANNON PLACE                           1192 NE SR 6
GREENWOOD, MS 38930                    LENOIR, NC 28645                           MADISON, FL 32340




MONICA SZEWS                           MONICA THOMAS                              MONICA TURNER
259 NE CHERRY DR                       2515 GAMBLE SCHOOL RD                      2446 WELLINGTON RD
LEE, FL 32059                          STAPLETON, GA 30823                        WELLINGTON, AL 36279




MONICA VALDEZ                          MONICA WILLIAMS                            MONICA WOLFE
2889 HWY 316 N                         3363 MEADOW DR.                            2067 POPE WATER VALLEY
POPLAR GROVE, AR 72374                 TUPELO, MS 38801                           POPE, MS 38658




MONICA WRIGHT                          MONICA YOUNG                               MONICOR INC.
1701 WALKER DR                         911 GEORGE WASHINTON AVE APT B             PO BOX 541
WESTLAKE, LA 70669                     CANTON, MS 39046                           FORREST PARK, GA 30297




MONIEE ONEAL                           MONIKA KIEFFER                             MONINCA ZACHARY
206 S.PINE ST.                         1002 HART ST                               6 LEON LN
OCILLA, GA 31774                       GALLATIN, TN 37066                         CLEVELAND, AR 72030




MONIQUE AUTREY                         MONIQUE FRAZIER                            MONIQUE HALL
392 CAUTHEN CIRCLE                     402 PHILLIPS DRIVE                         406 SOUTH MAIN ST
ROANOKE, AL 36274                      QUITMAN, GA 31643                          PATTERSON, AR 72121




MONIQUE JENKINS                        MONIQUE MILAM                              MONIQUE MILTON
1341 QUAIL VALLEY RD                   209 A MORGAN LANE                          644 BROUILLETTE ST
NASHVILLE, TN 37214                    SENATOBIA, MS 38668                        MARKSVILLE, LA 71351




MONIQUE RICHARDSON                     MONIQUE ROBINSON-HARRIS                    MONIQUE RUTHERFORD
362 VILLA NOVA                         305 OLD HICKORY RD                         2922 GROVE MEADOWS DR
CUTHBERT, GA 39840                     NEWTON, MS 39345                           NESBIT, MS 38651




MONIQUE WRIGHT                         MONITRONICS INTERNATIONAL                  MONOGRAM FOOD SOLUTIONS
101 GRREN ACRES WAY                    INCORPORATED                               930 SOUTH WHITE STATION
TALLADGEA, AL 35160                    2350 VALLEY VIEW LANE                      MEMPHIS, TN 38117-5703
                                       DALLAS, TX 75234




MONOGRAM PRODUCTS LTD.                 MONQUES OWENS                              MONROE CO COMMISSIONER
12395 75 TH STREET NORTH               1578 US HWY 19 S 175                       65 N. ALABAMA AVENUE
DALLAS, TX 75342                       LEESBURG, GA 31763                         MONROEVILLE, AL 36460
                    Case
MONROE CO TAX COLLECTOR     19-11984-CSS   Doc
                                      MONROE    36 COLLECTOR
                                             CO TAX  Filed 09/10/19         PageMONROE
                                                                                 1016 ofCOUNTY
                                                                                         1514COLLECTOR
301 S CHESTNUT, C                      PO BOX 684                               123 MADISON
MONROE COUNTY COURTHOUSE               ABERDEEN, MS 39730                       CLARENDON, AR 72029
ABERDEEN, MS 39730




MONROE COUNTY COLLECTOR                MONROE COUNTY ELECTRIC POWER ASSN.       MONROE COUNTY ELECTRIC POWER ASSN.
200 N MAIN ST SUITE E                  601 NORTH MAIN ST                        PO BOX 300
TOMPKINSVILLE, KY 42167                AMORY, MS 38821                          AMORY, MS 38821




MONROE COUNTY HEALTH DEPT              MONROE COUNTY REGISTER OF DEEDS          MONROE COUNTY SHERIFF DPT
452 EAST 4TH STREET                    DEEDS                                    PO BOX 683
TOMPKINSVILLE, KY 42167                103 COLLEGE SUITE 4                      ABERDEEN, MS 39730
                                       MADISONVILLE, TN 37354




MONROE FIRE DEPT.                      MONROE POLICE DEPARTMENT                 MONROE POLICE DEPT
1810 MLK DRIVE                         700 WOOD ST.                             700 WOOD ST.
MONROE, LA 71210                       MONROE, LA 71210                         MONROE, LA 71210




MONROVIA FIRE RESCUE                   MONSERRAT FABIAN MANZANARES              MONSTER INC
345 MT ZION RD                         301 E. MAPLE ST.                         ATTN EVP GLOBAL SALES
MONROVIA, AL 35757                     CLARKSVILLE, AR 72830                    2611 WATERFRONT PKWY E DR, STE 100
                                                                                INDIANAPOLIS, IN 46214




MONSTER INC                            MONSTER INC.                             MONTA THOMAS
ATTN EVP GLOBAL SALES                  PO BOX 90364                             106 ALLIS STREET
5 CLOCK TOWER PL, STE 500              CHICAGO, IL 60696-0364                   WARREN, AR 71671
MAYNARD, MA 01754




MONTANA DEPARTMENT OF PUBLIC HEALTH    MONTANA DEPARTMENT OF REVENUE            MONTANA DEPARTMENT OF
AND                                    REVENUE                                  125 N ROBERTS ST
HUMAN SERVICES, MONTANA MEDICAID       PO BOX 8021                              HELENA, MT 59601
ATTN: SHEILA HOGAN, DIRECTOR           HELENA, MT 59604-8021
111 NORTH SANDERS, ROOM 301
HELENA, MT 59620


MONTANA DEPARTMENT OF                  MONTANA DEPT OF LABOR AND INDUSTRY       MONTANA DEPT OF REVENUE
PO BOX 8021                            PO BOX 1728                              125 N ROBERTS ST
HELENA, MT 59604                       HELENA, MT 59624-1728                    HELENA, MT 59601




MONTANA DEPT OF REVENUE                MONTANA DEPT OF REVENUE                  MONTANA JOHNSON
PO BOX 8021                            PO BOX 8021                              1001 RIVIERA DR
HELENA, MT 59604                       HELENA, MT 59604-8021                    MURFREESBORO, TN 37207




MONTANA MOORE                          MONTANA ROGERS                           MONTANA WOODARD
110 ELLA KAY LN                        1601 HARDIN CHAPEL RD                    800 GRAHAM RD
STATESVILLE, NC 28625                  FULTON, MS 38843                         MOSS POINT, MS 39562
MONTANNA NEAL         Case 19-11984-CSS   DocJONES
                                     MONTARIEL 36 Filed 09/10/19      PageMONTAVIS
                                                                           1017 ofLONG
                                                                                   1514
905 LEDBETTER                        4300 N GETWELL RD                    PO BOX 75
MEMPHIS, TN 38109                    MEMPHIS, TN 38118                    PORTAGEVILLE, MO 63873




MONTEAGLE FIRE DEPARTMENT            MONTEAGLE POLICE DEPT.               MONTEAGLE PUBLIC UTILITY BOARD
PO BOX 127                           PO BOX 127                           16 DIXIE LEE AVE
MONTEAGLE, TN 37356                  MONTEAGLE, TN 37356                  MONTEAGLE, TN 37356




MONTEAGLE PUBLIC UTILITY BOARD       MONTEL TIMES                         MONTERIA ADDISON
PO BOX 127                           11 L STREET                          1452 EASTMONT DR
MONTEAGLE, TN 37356                  SUMTER, SC 29150                     CONYERS, GA 30012




MONTERRIOUS MCCASKILL                MONTES USA                           MONTEVALLO FIRE DEPT.
101 RIVER RD APT 1                   TREND SALES                          546 MAIN ST
GREENWOOD, MS 38930                  BOBBIE POFF                          MONTEVALLO, AL 35115
                                     5235 MENDENHALL PARK PLAC
                                     MEMPHIS, TN 38115



MONTEVALLO POLICE DEPT.              MONTEVALLO WATER WORKS & SEWER       MONTEVALLO WATER WORKS & SEWER
545 MAIN STREET                      BOARD                                BOARD
MONTEVALLO, AL 35115                 613 VALLEY ST                        PO BOX 359
                                     MONTEVALLO, AL 35115                 MONTEVALLO, AL 35115




MONTEZUMA FIRE DEPARTMENT            MONTEZUMA POLICE DEPT.               MONTGOMERY COUNTY CLERK
408 S DOOLEY ST.                     408 S DOOLEY ST.                     350 PAGEANT LANE STE 502
MONTEZUMA, GA 31063                  MONTEZUMA, GA 31063                  CLARKSVILLE, TN 37040




MONTGOMERY COUNTY REVENUE            MONTGOMERY COUNTY REVENUE            MONTGOMERY COUNTY REVENUE
101 S LAWRENCE ST                    COMMISSIONER                         PO BOX 4720
MONTGOMERY, AL 36104                 PO BOX 4720                          MONTGOMERY, AL 36103
                                     MONTGOMERY, AL 36103-4720




MONTGOMERY COUNTY TAX COL            MONTGOMERY COUNTY TAX COL            MONTGOMERY COUNTY TAX
614 SUMMIT ST                        PO BOX 674                           302 S RICHARDSON ST
WINONA, MS 38967                     WINONA, MS 38967                     MT VERNON, GA 30445




MONTGOMERY COUNTY TAX                MONTGOMERY COUNTY TAX                MONTGOMERY COUNTY TRUSTEE
COMMISSIONER                         PO BOX 317                           350 PAGEANT LN, 101B
PO BOX 317                           MT. VERNON, GA 30445                 CLARKSVILLE, TN 37040
MT. VERNON, GA 30445-0317




MONTGOMERY COUNTY TRUSTEE            MONTGOMERY COUNTY                    MONTGOMERY COUNTY
PO BOX 1005                          101 S LAWRENCE ST                    PO BOX 223
CLARKSVILLE, TN 37041                MONTGOMERY, AL 36104                 MONTGOMERY, AL 36101
                     Case
MONTGOMERY CTY SHERIFF         19-11984-CSS   Doc 36
                                         MONTGOMERY     Filed
                                                    POLICE DEPT09/10/19   PageMONTICELLO
                                                                               1018 of 1514
                                                                                         BANKING CO.
208 BROAD ST                              FALSE ALARM REDUCTION OFC            301 NORTH CROSS STREET
MT. VERNON, GA 30445                      PO BOX 159                           ALBANY, KY 42602
                                          MONTGOMERY, AL 36101-0159




MONTICELLO FIRE DEPT.                     MONTICELLO POLICE DEPT.              MONTICELLO POLICE DEPT.
809 BROAD ST.                             101 N CHURCH ST.                     202 JEFFERSON ST.
MONTICELLO, MS 39654                      MONTICELLO, AR 71655                 MONTICELLO, MS 39654




MONTICELLO WATER OFFICE                   MONTINE MOSS                         MONTORA ATKINS
PO BOX 505                                1281 MADISON AVENUE                  1400 MCKEEN PL APT 210D
MONTICELLO, AR 71657                      KANNOPOLIS, NC 28081                 MONROE, LA 71201




MONTOYA EDWARDS                           MONTRAE MASON                        MONTREASE ANNA SMALLS
2233 10TH ST                              301 TILLERY ST.                      1095 SKYLARK LOOP SW
LAKE CHARLES, LA 70601                    RIPLEY, MS 38663                     DARIEN, GA 31305




MONTREKIA MONTGOMERY                      MONTRELL ROGERS                      MONTY PARKS
1203 AIRLINE GOLDMINE RD                  1481 FOX ST                          2141 BARNETT ROAD
CANON, GA 30553                           MEMPHIS, TN 38111                    SUMMIT, MS 39666




MOODY FIRE DEPARTMENT                     MOODY POLICE DEPARTMENT              MOONEYHAM HEATING & AIR
911 FIRE FIGHTER BLVD                     2900 DANIEL DRIVE                    CONDITIONING COMPANY INC
MOODY, AL 35004                           MOODY, AL 35004                      PO BOX 799
                                                                               4061 AVALON BLVD
                                                                               MILTON, FL 32572



MOOR, CLIFTON B & NELL CLAIR              MOOR, CLIFTON B, MR                  MOORE CO TAX DEPT
325 APACHE TRL                            325 APACHE TRL                       1 COURTHOUSE SQ
MARIETTA, GA 30060                        MARIETTA, GA 30060                   CARTHAGE, NC 28327




MOORE CO TAX DEPT                         MOORE COUNTY SAFETY                  MOORE COUNTY SAFETY
PO BOX 1809                               302 S MCNEILL ST                     PO BOX 905
CARTHAGE, NC 28327                        CARTHAGE, NC 28327                   CARTHAGE, NC 28327




MOORE COUNTY TAX DEPT.                    MOORE ENGINEERING &                  MOORE WALLACE NORTH AMERICA INC
PO BOX 428                                CONSULTING INC (MEC)                 D/B/A RR DONNELLEY
CARTHAGE, NC 28327                        1651 COUNTY ROAD 703                 111 S WACKER DR
                                          BLUE MOUNTAIN, MS 38610              CHICAGO, IL 60606




MOORE, CLIFTON                            MOORECO INC.                         MOOSE MOUNTAIN TOYMAKERS LTD
                                          1700 TERRY ROAD                      UNIT 704-6, 7/F, ENERGY PLAZA
                                          JACKSON, MS 39204                    92 GRANVILLE RD
                                                                               TSIMSHATSUI EAST
                                                                               KOWLOON, HONG KONG CHINA
MOOSE TOYS PTY LTD       Case 19-11984-CSS
                                        MOOSEDoc
                                             TOYS 36    Filed 09/10/19
                                                  PTY LTD                PageMOREHOUSE
                                                                              1019 of 1514
                                                                                       PARISH SHERRIFS OFFICE
29 GRANGE ROAD                           800 PARKVIEW DR N                    OFFICE
CHELTENHAM                               EL SUGUNDO, CA 90245                 351 SOUTH FRANKLIN
VICTORIA 319200000                                                            BASTROP, LA 71209-4540
AUSTRALIA



MOREHOUSE PARISH SHERRIFS                MOREHOUSE TAX COMMISSION             MOREHOUSE TAX COMMISSION
351 SOUTH FRANKLIN                       123 E MADISON AVE                    PO BOX 672
BASTROP, LA 71209                        BASTROP, LA 71220                    BASTROP, LA 71221




MOREY SOMACH                             MORGAN & MORGAN PA                   MORGAN BARTON
8423 MIZNER CIRCLE                       20 NORTH ORANGE AVENUE               7634 PINE BLUFF ROAD
JACKSONVILLE, FL 32217                   16TH FLOOR                           NEWTON, MS 39345
                                         ORLANDO, FL 32801




MORGAN BEASLEY                           MORGAN BLOUNT                        MORGAN BOLES
310 FORKS EAST RD                        1162 HAMBY DR                        918 BONDS RD
MARIETTA, MS 38855                       COLUMBUS, GA 31907                   CHICKAMAUGA, GA 30707




MORGAN BOSNICK                           MORGAN CARRELL                       MORGAN CHURCHILL
PO BOX 305                               225 SCOOTER RD                       519 WATERS GROVE ROAD
PALESTINE, AR 72372                      MANTACHIE, MS 38855                  SYLVANIA, GA 30467




MORGAN CO BUSINESS                       MORGAN CO BUSINESS                   MORGAN CO REVENUE COMM.
302 LEE STREET                           LICENSE DEPT.                        302 LEE ST NE
DECATUR, AL 35601                        302 LEE STREET                       DECATUR, AL 35602
                                         DECATUR, AL 35601




MORGAN CO REVENUE COMM.                  MORGAN COUNTY HEALTH DEPT            MORGAN COUNTY HEALTH DEPT
PO BOX 696                               510 CHERRY STREET NE                 ENVIRONMENTAL HEALTH SVCS
DECATUR, AL 35602                        DECATUR, AL 35602                    510 CHERRY STREET NE
                                                                              DECATUR, AL 35602




MORGAN COUNTY                            MORGAN COUNTY                        MORGAN COUNTY
302 LEE ST NE                            PO BOX 1848                          SALES TAX OFFICE
DECATUR, AL 35602                        DECATUR, AL 35602                    PO BOX 1848
                                                                              DECATUR, AL 35602




MORGAN FOODS INC                         MORGAN FOX                           MORGAN FREEMAN
90 W. MORGAN STREET                      101 BROOKLAND STREET                 482 LINE ROAD
AUSTIN, IN 47102                         APT 3                                BRYAN, MS 39272
                                         BROOKLAND, AR 72417-9044




MORGAN GRAY                              MORGAN GRIMMER                       MORGAN GUYTON
97 HICKORY RIDGE RD                      1312 PEACH STREET                    253 CO ROAD 413
VILONIA, AR 72173                        HOPE, AR 71801                       KILLEN, AL 35645
MORGAN HESTER            Case 19-11984-CSS   Doc
                                        MORGAN    36FASHIONS
                                               HOME    Filed INC
                                                              09/10/19   PageMORGAN
                                                                              1020 ofHOME
                                                                                      1514FASHIONS INC
8391 HWY 16                              75 LOWER MAIN ST                     PHIL BASSCO
HODGES, AL 35571                         ABERDEEN, NJ 07747                   75 LOWER MAIN ST.
                                                                              ABERDEEN, NJ 07747




MORGAN JENNINGS                          MORGAN JOHNSTON                      MORGAN JONES
4724 COUNTY ROAD 447                     231 CEDAR RIDGE LOOP                 3922 POWELL STREET
MARBURY, AL 36051                        STATESVILLE, NC 28625                SHREVEPORT, LA 71109




MORGAN KENNEDY                           MORGAN LANG                          MORGAN LEWIS & BOCKIUS LLP
123 EAST MLK JR DRIVE                    208 ROLLING HILLS DRIVE              1 FEDERAL STREET
HINESVILLE, GA 31313                     MORRIS, AL 35116                     BOSTON, MA 02110-1726




MORGAN LEWIS                             MORGAN MARTIN                        MORGAN MESHELL
910 FG JONES RD                          6590 KNOX DANIEL RD                  420 YARBROUGH
MALVERN, AR 72104                        UNION CITY, TN 38261                 BOSSIER CITY, LA 71111




MORGAN MOORE                             MORGAN PAYNE                         MORGAN PEDEN
2409 WALTERBORO HWY                      2824 E LAKELAND DR                   9091 PR RD 3353
HAMPTON, SC 29944                        MEMPHIS, TN 38127                    GILMER, TX 75645




MORGAN PFLUG                             MORGAN RENFROE                       MORGAN SCOTT
10750 E 250 S                            5460 CRAWFORDS COVE ROAD             293 NEW PROSPECT RD
OAKLAND CITY, IN 47660                   STEELE, AL 35987                     CEDARTOWN, GA 30125




MORGAN SMITH                             MORGAN STOKER                        MORGAN WADDLE
3170 SWEETLIPS RD                        2219 TUNNEL HILL RD                  930 WALKERS BRIDGE RD
HENDERSON, TN 38340                      TUNNEL HILL, GA 30755                MARIETTA, MS 38856




MORGAN WARD                              MORGAN WASHINGTON                    MORGAN WILBANKS
1270 HOLLY SPRINGS RD.                   8 LESLIE LANE                        389 CR 144
HERNANDO, MS 38632                       MONROE, LA 71203                     TISHOMINGO, MS 38873




MORGAN WILSON                            MORGAN WILSON                        MORGANTOWN BANK & TRUST
185 WASRSAW WOODS RD                     915 LINBAR STREET                    201 NORTH MAIN STREET
BYHAILA, MS 38611                        INDIANOLA, MS 38751                  MORGANTOWN, KY 42261




MORGANTOWN UTILITIES                     MORGANTOWN UTILITIES                 MORMIX LLC
1308 SOUTH MAIN ST                       PO BOX 417                           ATTN JULIAN MORGAN
MORGANTOWN, KY 42261                     MORGANTOWN, KY 42261                 ROUTE 1, BOX 125
                                                                              COLEMAN, GA 31736
                     Case
MORNING NEWS OF NW ARK.      19-11984-CSS    DocFIRE
                                       MORRILTON 36 DEPT.
                                                      Filed 09/10/19         PageMORRILTON
                                                                                  1021 of 1514
                                                                                           POLICE DEPT.
PO BOX 7                                PO BOX 438                                PO BOX 438
SPRINGDALE, AR 72765                    901 E BROADWAY                            MORRILTON, AR 72110
                                        MORRILTON, AR 72110




MORRIS ALBRITTON                        MORRIS B BARNES                           MORRIS CO APPRAISAL DIST
141 BARTHOLOMEW                         1668 COUNTY RD 26                         501 CROCKETT ST, STE 1
STERLINGTON, LA 71280                   ROGERSVILLE, AL 35652                     DAINGERFIELD, TX 75638




MORRIS CO APPRAISAL DIST                MORRIS COUNTY CLERK                       MORRIS JACK DRIMMER
PO BOX 563                              500 BROADWAY                              1255 RACQUET CLUB DRIVE
DAINGERFIELD, TX 75638                  DANGERFIELD, TX 75638                     AUBURN, CA 95603




MORRIS KERSH                            MORRIS MORSS                              MORRIS NATIONAL INC
112 MAGNOLIA WAY                        23 GRACE STREET                           JOHN HARRIS
PEARL, MS 39208                         HAWKINSVILLE, GA 31036                    4650 WATERFORD DR.
                                                                                  SUWANEE, GA 30024




MORRIS NICHOLS ARSHT &                  MORRIS, BROWN III & ELEANOR HOLDEN        MORRIS, JIM, JR
TUNNELL LLP                             12720 GILL RD                             219 AUTRY RD NE
1201 NORTH MARKET STREET                FLUKER, LA 70436                          ADAIRSVILLE, GA 30103
16TH FLOOR
WILMINGTON, DE 19801



MORRIS, JIM, JR                         MORRIS, JIM, JR                           MORRIS, JIM, JR
327 E FIRST ST                          905 KINGSTON AVE                          C/O SOUTHERN HIGHLANDS MORTGAGE
ROME, GA 30161                          ROME, GA 30161-5641                       215 BLUE RIDGE ST, STE A
                                                                                  BLAIRSVILLE, GA 30512




MORRISON MILLING COMPANY                MORRISON, BRANDON                         MORTON & SHARPE
DARREN SEIGLER                          PO BOX 11227                              COMMERCIAL DEV. CON
319 E. PRAIRIE ST.                      MEMPHIS, TN 38111-0227                    1648 MEMORIAL DR.
DENTON, TX 76201                                                                  BURLINGTON, NC 27215




MORTON AND SHARPE LLC                   MORTON CHAMBER OF COMMERCE                MORTON FIRE DEPARTMENT
1648 MEMORIAL DRIVE                     PO BOX 530                                5301 HWY 80
BURLINGTON, NC 27215                    MORTON, MS 39117                          MORTON, MS 39117




MORTON POLICE DEPARTMENT                MOSE GILKEY                               MOSELY FAMILY VENTURES I LLC
19 W 1ST AVE.                           1343 SOUTH PERKINS                        I LLC
MORTON, MS 39117                        MEMPHIS, TN 38117                         2137 AUBURN LANE
                                                                                  WILMINGTON, NC 28405




MOSELY FAMILY VENTURES LLC              MOSES DOTSON                              MOSES DOTSON
ATTN MAE MOSELY                         P O BOX 1948                              PO BOX 1948
2137 AUBURN LN                          TUNICA, MS 38676                          TUNICA, MS 38676
WILMINGTON, NC 28405
MOSES GAINES          Case 19-11984-CSS
                                     MOSES Doc  36 Filed 09/10/19
                                           ROBINSON                 PageMOSES
                                                                         1022 WILLIAMS
                                                                              of 1514
PO BOX 5095                           77 SANDPIPER RD                   180 LAUREN WOODS ROAD
DUBLIN, GA 31040                      ROXIE, MS 39661                   DUBLIN, GA 31021




MOSS GROUP HOLDING CO INC             MOSS POINT FIRE                   MOSS POINT POLICE DEPT.
2202 S FIGUEROA STREET                4323 MCINNIS AVE.                 4329 MCINNIS AVE.
SUITE 426                             MOSS POINT, MS 39563              MOSS POINT, MS 39563
LOS ANGELES, CA 90015




MOTADOR DISTRIBUTING LLC              MOTHERS AGAINST DRUNK DRI         MOTOR POOL
ATTN SAMANTHA BRUMLEY, FINANCIAL      PO BOX 152241                     8609 HWY. 51
ANALYST                               IRVING, TX 75015                  COLDWATER, MS 38618
2000 BERING DR, STE 400
HOUSTON, TX 77057



MOTORMAX TOY FACTORY LTD              MOULTRIE POLICE DEPT              MOULTRIE POST 324
7/F, TOWER 1, SOUTH SEAS CENTRE       128 1ST ST S.W.                   AMERICAN LEGION
75 MODY ROAD                          MOULTRIE, GA 31768                PO BOX 1274
TSIMSHATSUI E                                                           MOULTRIE, GA 31776
KOWLOON, HONG KONG CHINA



MOUNCE, JEFF                          MOUNT FRANKLIN FOODS LLC          MOUNT FRANKLIN FOODS LLC
PO BOX 93                             DBA SUNRISE CONFECTIONS           DBA SUNRISE CONFECTIONS
VARDAMAN, MS 38878                    & AZAR NUT COMPANY                ATTN DAVE BARNETT, VP OF RETAIL
                                      1800 NORTHWESTERN DRIVE           1800 NORTHWESTERN
                                      EL PASO, TX 79912                 EL PESO, TX 79912



MOUNT FRANKLIN FOODS LLC              MOUNT FRANKLIN FOODS LLC          MOUNT PLEASANT FIRE DEPT.
DBA SUNRISE CONFECTIONS               DBA SUNRISE CONFECTIONS           100 N. MAIN STREET
ATTN GARY RICCO                       PO BOX 677609                     MOUNT PLEASANT, TN 38474
1800 NORTHWESTERN                     DALLAS, TX 75267-7609
EL PESO, TX 79912



MOUNT PLEASANT POLICE DEP             MOUNT VERNON BANK                 MOUNT VERNON BANK
100 PUBLIC SQUARE                     101 S. RAILROAD AVE               2109 E FIRST ST
PO BOX 426                            MT. VERNON, GA 30445              VIDALIA, GA 30474
MOUNT PLEASANT, TN 38474




MOUNT VERNON HOLDINGS LLC             MOUNTAIN CITY FIRE                MOUNTAIN CITY POLICE
2439 KUSER RD                         210 S. CHURCH ST.                 210 S. CHURCH
ATTN JOE DONOVAN                      MOUNTAIN, TN 37683                MOUNTAIN CITY, TN 37683
DIRECTOR OF FINANCE
HAMILTON, NJ 08690



MOUNTAIN CITY TAX COLL.               MOUNTAIN ELECTRIC COOP, TN        MOUNTAIN ELECTRIC COOP, TN
210 SOUTH CHURCH STREET               604 S CHURCH ST                   PO BOX 180M
MOUNTAIN CITY, TN 37683               MOUNTAIN CITY, TN 37683           JOHNSON CITY, TN 37683




MOUNTAIN HOME CHAMBER                 MOUNTAIN HOME FIRE DEPT.          MOUNTAIN HOME POLICE DEPT
OF COMMERECE                          720 SOUTH HICKORY                 103 WEST 9TH STREET
1023 HWY 62 EAST                      MOUNTAIN HOME, AR 72653           MOUNTAIN HOME, AR 72653
PO BOX 488
MOUNTAIN HOME, AR 72653
                     Case 19-11984-CSS
MOUNTAIN HOME PUBLIC SCHOOLS              Doc
                                    MOUNTAIN    36 WATER
                                              HOME   Filed& SEW
                                                            09/10/19   PageMOUNTAIN
                                                                            1023 of PATROL
                                                                                    1514 INC
SCHOOLS                             720 SOUTH HICKORY                      6 FREDS PLACE LANE
2465 RODEO DRIVE                    MOUNTAIN HOME, AR 72653                LAKEMONT, GA 30552
MOUNTAIN HOME, AR 72653




MOUNTAIN VIEW INDUSTRIES INC         MOUNTAIN VIEW INDUSTRIES INC          MOUNYETTE D. DAVIS
110 MOUNTAIN VIEW IND LN             PO BOX 773                            2220 AVE G. ENSLEY APT C
CLOVER, SC 29710                     CLOVER, SC 29710                      BIRMINGHAM, AL 35218




MOUSSA AW                            MOUSSA AW                             MOUSSA AW
1259 QUAIL RIDGE                     2159 QUAIL RIDGE LANE                 3389 W WINCHESTER PL APT 4
MEMPHIS, TN 38116                    MEMPHIS, TN 38116                     MEMPHIS, TN 38116




MOUSSA AW                            MOVIES U BUY                          MOVIES U BUY
3389 W WINCHESTER                    ATTN BRIAN MARTIN                     ATTN STEVEN M REIMER, VP
4                                    475 RIVERFRONT DR                     475 RIVERFRONT DR
MEMPHIS, TN 38116                    READING, PA 19602                     READING, PA 19602




MOVING OFFICE EQUIPMENT              MOXLEY, GARY WAYNE                    MOXLEY, GARY WAYNE
(MOE)-DBA                            324 S 5TH AVE                         324 S FIFTH ST
METRO OFFICE EQUIPMENT               JESUP, GA 31545                       JESUP, GA 31545
PO BOX 1077
COLUMBUS, GA 31902



MOZELLE CARLSON                      MPS HOLDING CORPORTATION              MR & MRS WILLIAM J BUTLER
200 EAST SCHOOL STREET               VANTIV INTEGRATED PYMTS. LLC
BROOKLAND, AR 72417                  621 HWY 7 SOUTH STE C
                                     SYMMES TOWNSHIP, OH 45249




MR MIKE OCAIN                        MR. BRANDS LLC                        MR. BRUCE KIRK
OCAIN CONSTRUCTION                   113 FILLMORE STREET                   5936 HWY 349 S.
R & O PROP. LLC                      BRISTOL, PA 19007                     POTTS CAMP, MS 38659
275 CUT OFF ROAD
ORANGEBURG, SC 29115



MR. CLIFTON TRIGG                    MR. ROBERT CANADA                     MR.C.O. HASKINS JR.
665 LAKEHALL                         35 PARKWAY                            COMMERCIAL DEVELOPERS INC
LAKE VILLAGE, AR 71653               HERNANDO, MS 38632                    PO BOX 681
                                                                           MCCOMB, MS 39648




MRS GRISSOMS SALADS INC              MRS SULLIVANS INC                     MRS SULLIVANS INC
2500 BRANSFORD AVE                   256 PRESTON ST                        PO BOX 446
PO BOX 40231                         JACKSON, TN 38301                     JACKSON, TN 38301
NASHVILLE, TN 37204




MRS. BILLY D HIGHTOWER ET            MRS. C.C. RICHARDSON                  MRS. CUBBISONS FOODS INC
THE GUARDIAN JOURNAL NO 2            1416 ERIE STREET 109                  BRIAN MCCARTHY
PO BOX 119                           GREENWOOD, MS 38930                   7240 EAST GAGE
620 N MAIN                                                                 COMMERCE, CA 90040
HOMER, LA 71040
MRS. DORIS FERGUSON Case      19-11984-CSS    Doc 36
                                        MRS. SANSING        Filed 09/10/19   PageMRS.
                                                                                  1024  of 1514SALADS
                                                                                      STRATTONS
1841 OLD WEST POINT ROAD                2020 MAGNOLIA                             380 INDUSTRIAL LN
COLUMBUS, MS 39701                      JACKSON, MS 39167                         BIRMINGHAM, AL 35211




MRS. STRATTTONS SALAD INC               MRS.FIELDS FAMOUS BRANDS ACOSTA           MS APPAREL LLC
380 INDUSTRIAL LANE                     ACOSTA                                    1560 E MORELAND BLVT, C-1
BIRMINGHAM, AL 35211                    704-227AX: 901-388-0103                   WAUKESHA, WI 53186
                                        TULSA, OK 74103




MS APPAREL LLC                          MS APPAREL LLC                            MS APPAREL LLC
323 E 14TH AVENUE                       ATTN DOUG MARCHISELLO                     ATTN JOE SCRIMA, VP
NORTH KANSAS CITY, MO 64116             323 E 14TH AVE                            323 E 14TH AVE
                                        NORTH KANSAS CITY, MO 64116               NORTH KANSAS CITY, MO 64116




MS BAPTIST HEALTH SYSTEM                MS DEPT OF AG & COMM                      MS DEPT OF AG & COMMERCE
PO BOX 23090                            HARRY C. BALLARD DIR.                     121 N JEFFERSON ST
JACKSON, MS 39225-3090                  FEED FERT. & LIME PRGMS                   JACKSON, MS 39201
                                        PO BOX 5207
                                        MISSISSIPPI STATE, MS 39762



MS DEPT OF AG & COMMERCE                MS DEPT OF REVENUE                        MS DEPT OF REVENUE
PO BOX 1609                             500 CLINTON CENTER DR                     PO BOX 127
JACKSON, MS 39215                       CLINTON, MS 39056                         SENATOBIA, MS 38668




MS LEVISAN                              MS OFFICE OF REVENUE                      MS OFFICE OF REVENUE
1005 EAST LAKE COURT                    500 CLINTON CENTER DR                     PO BOX 23050
NASHVILLE, TN 37214                     CLINTON, MS 39056                         JACKSON, MS 39225




MS REGIONAL HOUSING                     MS SANDRA BLOUNT                          MS STATE BOARD
AUTHORITY V                             465 PRINCE ST                             OF PHARMACY
PO BOX 419                              CLARKSDALE, MS 38614                      PO BOX 24507
NEWTON, MS 39345                                                                  JACKSON, MS 39225-4507




MS STATE TAX COMMISSION                 MS STATE TAX COMMISSION                   MS WITHHOLDING TAX
500 CLINTON CENTER DR                   PO BOX 1033                               500 CLINTON CENTER DR
CLINTON, MS 39056                       JACKSON, MS 39215                         CLINTON, MS 39056




MS WITHHOLDING TAX                      MSA APPAREL                               MSA TRADING INC
PO BOX 23075                            52 2ND AVE.                               3835 E THOUSAND OAKS BLVD, STE 405
JACKSON, MS 39225                       BROOKLYN, NY 11215                        WESTLAKE VILLAGE, CA 91362




MSA TRADING INC                         MSC LLC                                   MSCI
M&M GLOBAL BRANDS                       PO BOX 11407                              CONSOLIDATED MEDIA
3835 E THOUSAND OAKS BLVD               BIRMINGHAM, AL 35246-1036                 SYSTEMS INC
405                                                                               401 SPENCER LANE
WESTLAKE VILLAGE, CA 91362                                                        NASHVILLE, TN 37210
MSCRIPTS              Case   19-11984-CSS    Doc 36
                                       MSDS ONLINE       Filed 09/10/19    PageMSPARK
                                                                                1025 of 1514
ACCOUNTING DEPARTMENT                  350 NORTH ORLEANS                       PO BOX 614
445 BUSH ST                            SUITE 950                               5901 HWY 52 E
2ND FLOOR                              CHICAGO, IL 60654                       HELENA, AL 35080
SAN FRANCISCO, CA 94108



MSTC LEVY SECTION                      MT OLIVE PICKLE CO                      MT PARENT INC
PO BOX 23338                           PO BOX 609                              MARKET TRACK LLC
JACKSON, MS 39225-3338                 MT OLIVE, NC 28365                      125 HIGH ROCK AVE
                                                                               PO BOX 353
                                                                               SARATOGA SPRINGS, NY 12866



MT VERNON FIRE DEPT                    MT. OLIVE PICKLES                       MTD PRODUCTS
740 WASHINGTON ST.                     PO BOX 609                              PO BOX 368022
MT VERNON, GA 30445                    MT. OLIVE, NC 28365                     CLEVELAND, OH 44136




MTI DIGITAL INC                        MULLINS, ZONDIE & LYNDSEY               MULLIS LTG & ELECTRIC
407 LINCOLN RD, PH-E                                                           700 KELLAN RD.
MIAMI BEACH, FL 33139                                                          DUBLIN, GA 31021




MULTI-COMP INC                         MULTICRAFT IMPORTS INC                  MULTIMEDIA SALES AND
MEDICINE-ON-TIME                       101 INNES PARK WAY, NO 180              MARKETING INC
6 NORTH PARK DRIVE                     OTTAWA, ON K1B 1E3                      PO BOX 5065
SUITE 100                              CANADA                                  BUFFALO GROVE, IL 60089
HUNT VALLEY, MD 21030



MULTIPET INTERNATIONAL                 MULTIPRENS USA INC                      MULTY FLEXIBLE PRODUCTS
JAMES SCHWEER                          20 OHIO AVENUE                          R. MITCH SMITH
265 WEST COMMERCIAL AVE                KANSAS CITY, KS 66118                   SALES FORCE INC.
MOONACHIE, NJ 07074                                                            12750 -A CENTURY DRIVE
                                                                               ALPHARETTA, GA 30004



MULTY HOME LP                          MUNARA ANDERSON                         MUNICIPAL COURT - NEWPORT
100 PIPPIN RD                          315 S. RANDOLPH AVE                     COURT CLERK
CONCORD, ON L4K 4X9                    LANDRUM, SC 29356                       615 3RD ST
CANADA                                                                         NEWPORT, AR 72112




MUNICIPAL COURT CLERK                  MUNICIPAL COURT CLERK                   MUNICIPAL LIGHT & POWER/NEW MADRID
LINDA M BURROUGHS                      PO BOX 22                               560 MOTT ST
200 E 8TH ST                           PRESCOTT, AR 71857                      PO BOX 96
PINE BLUFF, AR 71601                                                           NEW MADRID, MO 63869




MUNICIPAL LIGHT & POWER/NEW MADRID     MUNICIPAL LIGHT, WATER, AND SEWER, AR   MUNICIPAL LIGHT, WATER, AND SEWER, AR
PO BOX 96                              194 WEST COURT STREET                   411 N THORNTON AVE
NEW MADRID, MO 63869                   PIGGOTT, AR 72454                       PIGGOTT, AR 72454




MUNZELLA HARRISON                      MURAL RAY CORMIE JR                     MURDOCH MASON LLC
2200 O. B. MCCLINTON                   1501 LACADDIE DRIVE                     1550 W MCEWEN DRIVE
SENATOBIA, MS 38668                    LAKE CHARLES, LA 70605                  SUITE 300 45
                                                                               FRANKLIN, TN 37067
MURDOCH MASON LLC       Case 19-11984-CSS     Doc 36 ELECTRIC
                                       MURFREESBORO    Filed 09/10/19
                                                              DEPARTMENT   PageMURFREESBORO
                                                                                1026 of 1514ELECTRIC DEPARTMENT
ATTN AARON CLEAVINGER, MANAGING        (MED)                                    (MED)
PARTNER                                205 N WALNUT ST                          PO BOX 9
1550 W EWEN DR, STE 300                MURFREESBORO, TN 37130                   MURFREESBORO, TN 37133-0009
FRANKLIN, TN 37067



MURFREESBORO FIRE DEPT.                MURFREESBORO FIREFIGHTERS                MURFREESBORO ORAL SURGERY
220 NORTH WEST BROAD ST.               ASSOCIATION LOCAL 3035                   1120 DOW STREET
MURFREESBORO, TN 37111                 2159 N THOMPSON LANE ST                  MURFREESBORO, TN 37130-2486
                                       3035
                                       MURFREESBORO, TN 37129



MURFREESBORO POLICE DEPT.              MURFREESBORO PURE MILK CO. INC.          MURFREESBORO WATER RESOURCES
302 S. CHURCH ST.                      PO BOX 1526                              DEPARTMENT
MURFREESBORO, TN 37111                 MURFREESBORO, TN 37133-1526              300 NW BROAD ST
                                                                                MURFREESBORO, TN 37130




MURFREESBORO WATER RESOURCES           MURLANDRA JONES                          MURPHI GRAY
DEPARTMENT                             3801 HOWARD AVENUE                       PO BOX 134
PO BOX 897                             BRIGHTON, AL 35020                       GIBSON, TN 38338
MURFREESBORO, TN 37133-0897




MURPHY & SONS INC                      MURPHY ATKINS                            MURRAY A & LESLIE E SIMON
PO BOX 492                             803 S REDMOND RD APT 7                   PO BOX 2653
SOUTHAVEN, MS 38671                    JACKSONVILLE, AR 72076                   ASHEVILLE, NC 28802




MURRAY COUNTY TAX COMM                 MURRAY COUNTY TAX COMM                   MURRAY FIRE DEPARTMENT
121 N FOURTH AVE                       PO BOX 336                               207 SOUTH 5TH
CHATSWORTH, GA 30705                   CHATSWORTH, GA 30705                     MURRAY, KY 42071




MURRAY LEDGER & TIMES                  MURRAY LEDGER & TIMES                    MURRAY LEDGER & TIMES
1001 WHITNELL AVE                      ATTN JENI MCINTOSH                       PO BOX 1040
MURRAY, KY 42071                       CLASSIFIED MANAGER                       MURRAY, KY 42071
                                       PO BOX 1040
                                       MURRAY, KY 42071



MURRAY PLUMBING INC                    MURRAY POLICE DEPT.                      MURRAY SHOPPING CENTERS INC
3223 IMPALA DRIVE                      407 POPLAR ST.                           PO BOX 1370
BOSSIER CITY, LA 71112                 MURRAY, KY 42071                         MURRAY, KY 42071




MURRAY, BONNIE                         MURRAYS WORLDWIDE INC                    MURRIEL WILLIAMSON
4236 ANTIETAM DR                       21841 WYOMING                            439 BLACKSHEAR FERRY SPUR
BIRMINGHAM, AL 35213-3222              OAK PARK, MI 48237                       DUBLIN, GA 31021




MURRY BURKS                            MUSEUM INC.                              MUSIC TECHNOLOGIES INC
150 DELANO DRIVE                       JEEMA KALRA                              D/B/A MUSIC TECHNOLOGIES INTL INC
JACKSON, MS 39209-2113                 1407 BROADWAY ST. 1218                   407 LINCOLN RD, STE 10D
                                       NEW YORK, NY 10018                       MIAMI BEACH, FL 33139
MUSIC TECHNOLOGIES INCCase 19-11984-CSS     Doc 36 Filed
                                     MUSIC TECHNOLOGIES       09/10/19   PageMUSKOGEE
                                                                              1027 of 1514
                                                                                      REGIONAL MEDICAL CENTER
D/B/A MUSIC TECHNOLOGIES INTL INC    INTERNATIONAL                            CENTER
ATTN BRADLEY GOLDEN, PRESIDENT       407 LINCOLN AVE                          PO BOX 1666
407 LINCOLN RD, STE 4G               SUITE 10D                                MUSKOGEE, OK 74402
MIAMI BEACH, FL 33139                MIAMI BEACH, FL 33139



MUTUAL BENEFIT LIFE INS CO IN REHAB   MVP GROUP INTERNATIONAL                 MVP GROUP INTERNATIONAL
ATTN RICKY COPPONEX                   1031 LE GRAND BLVD                      TLC CANDLES
6525 THE CORNERS PKWY, STE 303        CHARLESTON, SC 29492                    1031 LEGRAND BLVD.
NORCROSS, GA 30092                                                            CHARLESTON, SC 29492




MVP GROUP INTL-TLC CANDLES            MVP GROUP INTL-TLC CANDLES              MVP SYSTEMS SOFTWARE INC
1031 LE GRAND BLVD                    430 GENTRY RD                           29 MILL STREET
CHARLESTON, SC 29492                  ELKIN, NC 28621                         UNIONVILLE, CT 06085




MWI VET                               MY HEALTH RECRUITER LLC                 MY IMPORTS USA LLC
3041 W PASADENA DRIVE                 19233 SE 234TH PLACE                    115 ENTERPRISE AVE S
BOISE, ID 83705                       RENTON, WA 98058                        SECAUCUS, NJ 07094




MYA POWELL                            MYA SLAVEN                              MYA TAYLOR
6048 BANGALORE COURT                  405 ROBINSON RIDGE RD                   3308 CARAWAY ROAD APT J3
MEMPHIS, TN 38119                     KNIFLEY, KY 42753                       JONESBORO, AR 72401




MYAKHENYAH WALKER                     MYALYCE FELKER                          MYASIA MARTIN
105 NEW STREET                        804 EAST HAMILTON ST                    234 KEYSTONE DR
DUBLIN, GA 31021                      GONZALES, LA 70737                      CHURCH POINT, LA 70525




MYCHAL MATTINGLY                      MYDERIA JONES                           MYERS, EDGAR, JR
16801 LOBO LANE                       256 EATONTON HWY APT 115                706 LUCAS ST
LITTLE ROCK, AR 72206                 GRAY, GA 31032                          ERWIN, NC 28339




MYERS, JIM                            MYESHA FINLEY                           MYESHA HOUSE
C/O MYERS OFFICE                      1700 PENDELTON SQUARE APT4              216 PAULA LANE
PO BOX 489                            PHILADELPHIA, MS 39350                  NATCHITOCHES, LA 71457
1016 W MAIN ST, STE 2
MONTEAGLE, TN 37356



MYESHA MARTIN                         MYESHA MCCAIN                           MYESHA MILEY
107 BETH ST                           202 FLUKER STREET                       UNKNOWN
ST. JOSEPH, LA 71366                  SYLACAUGA, AL 35150                     FAIRFAX, SC 29810




MYESHIA RIVERS                        MYHEALTHRECRUITER.COM                   MYIESHA BRISTER
10186 COMMONS CROSSING                                                        PO BOX 684
JONESBORO, GA 30238                                                           WOODVILLE, MS 39669
MYISHA TYSOM            Case 19-11984-CSS     Doc 36
                                       MYJI JOHNSON        Filed 09/10/19   PageMYKAHL
                                                                                 1028 of 1514
                                                                                       SMITH
9730 BAIRD                              165 NE BLUE RIDGE LANDING AVE           1619 BELL ST
SHREVEPORT, LA 71118                    LEE, FL 32059                           LAKE PROVIDENCE, LA 71254




MYKAILA DYE                             MYKAYLA PARAMORE                        MYKEYA BROWN
156 PEETE LANE                          34 LAVERNE STREET                       1535 BENLEY ST
STANTON, TN 38069                       CUTHBERT, GA 39840                      MURFREESBORO, TN 37130




MYRA ALAMOND                            MYRA DAVIS                              MYRA GODWIN
1131 BARKER ROAD                        111 POINSETT DR                         60020 HIGHLAND ST
PELAHATCHIE, MS 39145                   SUMTER, SC 29150                        AMORY, MS 38821




MYRA HENDERSON                          MYRA WATSON                             MYRA WILLIAMS
346 BROWN ROAD                          PO BOX 657                              1506 COUNTY ROAD 87
CANTON, MS 39046                        BRINKLEY, AR 72021                      MAPLESVILLE, AL 36750




MYRANDA CLEMONS                         MYRANDA MANN                            MYRIAH SHERIDAN
807 HILLCREST STREET                    5503 RIVER ROAD                         47317 HWY 436
DONALSONVILLE, GA 39845                 DONALSONVILLE, GA 39845                 FRANKLINTON, LA 70438




MYRICK, LAMAR E & GLORIA J              MYRNA JONES                             MYRNIA BOUGON
D/B/A THE MYRICK SHOPPING CENTER        123 SOUTH PINE STREET                   1683 ATHENS ROAD
HWY 528 W                               BATESBURG, SC 29006                     MENDENHALL, MS 39114
PO DRAWER 260
HEIDELBERG, MS 39439



MYRON JOHNSON                           MYRON ODOM                              MYRON SMITH
1603 ORIOLE B STREET                    5201 KIMBARK WOODS DR.                  4480 JANSSEN DR
WHITE HALL, AR 71603                    MEMPHIS, TN 38134                       MEMPHIS, TN 38128




MYRON YOUNG                             MYRTICE MILLER                          MYRTIS GAY
3217 LAMMERMUIR RD                      135 HORSE RANGE PLACE                   311 WEST HUCKABEE
MEMPHIS, TN 38128                       CLEVELAND, GA 30528                     MCRAE, GA 31035




MYRTIS MAGEE                            MYRTIS PHILLIPS                         MYRTLE BEACH FARMS COMPANY INC
110 WEST OVER DRIVE                     555WOODWARD AVE                         D/B/A COASTAL OUTDOOR ADVERTISING
TYLER TOWN, MS 39667                    JACKSON, MS 39206                       ATTN FRANK MCNEILL, SALES MANAGER
                                                                                7717 N KINGS HWY
                                                                                MYRTLE BEACH, SC 29572



MYRTLE BEACH FARMS COMPANY INC          MYRTLE F CANADA                         MYRTLE OWENS
D/B/A COASTAL OUTDOOR ADVERTISING       201 ADAMS STREET                        20 AVALON RD.
ATTN JOHN FINKER, VP                    LONOKE, AR 72086-3013                   COVINGTON, GA 30014
7717 N KINGS HWY
MYRTLE BEACH, SC 29572
MYRTLE RICHARD          Case 19-11984-CSS
                                       MYSTICDoc 36 LLC
                                             APPARELL Filed 09/10/19   PageMYSTIC
                                                                            1029 WEAVES
                                                                                  of 1514
386 KENDALLWOOD DR.                     34W 33RD STREET                    ROBERT CHEWNING
MOULTRIE, GA 31768                      10TH FLOOR                         1400 BROADWAY 810
                                        NEW YORK, NY 10001                 NEW YORK, NY 10018




MYTAIUS WHITFIELD                       MZ BERGER                          N C DEPT OF REVENUE
201 VIRBY AVE                           29-76 NORTHERN BLVD                501 N WILMINGTON ST
PELAHATCHIE, MS 39145                   LONG ISLAND CITY, NY 11101         RALEIGH, NC 27604




N C DEPT OF REVENUE                     N K HURST COMPANY                  N.B.B.S. LLC
PO BOX 25000                            230 W MCCARTY STREET               14 NORTHTOWN DRIVE
RALEIGH, NC 27640                       INDIANAPOLIS, IN 46225             SUITE 206
                                                                           JACKSON, MS 39211




N.H. DEPT OF HEALTH AND                 N.O.M. PROPERTIES INC.             NABRASHA HAWKINS
HUMAN SERVICES CHILD                    1689 PAYSPHERE CIRCLE              740 SHADY DR APT 6D
SUPPORT REGIONAL PROC CTR               CHICAGO, IL 60674                  YAZOO CITY, MS 39194
PO BOX 9502
MANCHESTTER, NH 31089-502



NADAYIAH WATERS                         NADEEN FULGHUM-CHESS               NADENNIA JAMES
206 HILLCREEK DRIVE                     703 FRANCHIE BURTON COURT          4107 W 22ND ST
LEBANON, TN 37087                       EUTAW, AL 35462                    PANAMA CITY, FL 32405




NADIA ROURK                             NADINE AILSWORTH                   NADINE BRYANT
58 DARTWOOD ST                          PO BOX 18653                       4099 HWY 84 EAST
NASHVILLE, AR 71852                     MEMPHIS, TN 38181                  CAIRO, GA 39828




NADINE HAYES                            NADINE SULLIVAN                    NAFEESA BECKWITH
897 QUINLAN DRIVE                       573 CHARTER ROAD                   3341 NEIMAN RD
MACON, GA 31206                         MEMPHIS, MS 38109                  PLANO, TX 75025




NAFEESAH WILSON                         NAFH NATIONAL BANK                 NAI LATTER & BLUM INC REALTORS
58110 WASHINGTON ST                     ATTN STEVE MEYER                   ATTN CATHY S MCGEHEE
PLAQUEMINE, LA 70764                    215 N PINE ST                      420 NOTRE DAME ST
                                        PO BOX 3508                        NEW ORLEANS, LA 70130-3610
                                        SPARTANBURG, SC 29304



NAIA ANDERSON                           NAILON ROSS                        NAJAH FLOWERS
837 TAD ROAD                            242 WOODROW BARNES RD              245 NORTH LEXINGTON STREET
ANDREWS, SC 29510                       MENDENHALL, MS 39114               PICKENS, MS 39146




NAJCO INC.                              NAJEE EVANS                        NAJI GOLDMAN
4475 RIVER GREEN PKWY                   210 E 5TH ST                       1529 CO RD 8
DULUTH, GA 30096                        ALMA, GA 31510                     COY, AL 36435
NAKEILYA GOINS          Case 19-11984-CSS    Doc
                                       NAKEITHA   36 Filed 09/10/19
                                                ALEXANDER             PageNAKEIYA
                                                                           1030 of  1514
                                                                                  HUNTER
1907 EDMAR DRIVE                        609 LEON ST                       108 TERRILL DRIVE
PINE BLUFF, AR 71603                    MAGNOLIA, AR 71753                RUSTON, LA 71270




NAKEVIA WOODS                           NAKIA CLEMONS                     NAKIA ELLIS
6311 LAKE VIEW TRL                      2008 E. PARK AVE APT 5            2010 WEST BROAD AVE.
MEMPHIS, TN 38115                       SEARCY, AR 72143                  APT. 81
                                                                          ALBANY, GA 31707




NAKIA HOPKINS                           NAKIA LAMAR                       NAKIA MURRAY
1731 INDIAN HILLS RD APT.19             143 MILAM ROAD                    1315 CAUSEY DR
FORREST CITY, AR 72335                  BATESVILLE, MS 38606              GREENVILLE, MS 38703




NAKIA POOLE                             NAKIA WILEY                       NAKIA WOODARD
7135 ATHERTON CV                        215 PECAN ST 2                    300 BLACKMUR DR
MEMPHIS, TN 38119                       JONESBORO, AR 72401               WATER VALLEY, MS 38965




NAKIAL BETTS                            NAKILA HILL                       NAKISHA COLEMAN
1507 MARY JANE                          725 HIGHWAY 12 EAST               109 CARVER ST
MEMPHIS, TN 38116                       KOSCIUSKO, MS 39090               GREENWOOD, SC 29646




NAKISHA KNIGHT                          NAKIYA LEWIS                      NALENE GRIMES
28 BISMARK DR                           316 SMITH ST.                     1320 GOFF RIDGE RD
TOCCOA, GA 30577                        DUBLIN, GA 31021                  PINEVILLE, MO 64856




NAMITA VITHAL NEELA                     NAN MCMAHON                       NANCE HOLDINGS
9508 VALLEY RANCH PKWY E 1013           67 SKYLINE DR                     22 WEATHERIDGE DR
IRVING, TX 75063                        CHEROKEE VILLAGE, AR 72529        JACKSON, TN 38305




NANCY A DOWDY                           NANCY A PONDER                    NANCY BAKER
2035 HWY 69A N                          432 SELLS LANE                    701 RAYVANBRACKLE RD
CAMDEN, TN 38320-5228                   TRENTON, GA 30752                 LENOX, GA 31637




NANCY BEACHAM                           NANCY BISHOP                      NANCY BREWER
3715 ROSELAWN DR                        300 NTH 69TH ST                   64 CHAMPAN LANE
GADSDEN, AL 35904                       PARAGOULD, AR 72450               PIEDMONT, SC 29673




NANCY C. COOTE REVOCABLE TRUST          NANCY CAPPS                       NANCY CHEEK
C/O WRIGHT LINDSEY JENNINGS             213 GRANT 691                     115 ALAN COURT
SUITE 2300                              SHERIDAN, AR 72150                MACON, GA 31216
200 WEST CAPITOL AVENUE
LITTLE ROCK, AR 72201-3699
NANCY CINTRON            Case 19-11984-CSS
                                        NANCY Doc 36
                                              CROLEY         Filed 09/10/19   PageNANCY
                                                                                   1031CRUSO
                                                                                        of 1514
PO BOX 384                              217 GILL ROAD                             228 PLEASANT GROVE RD
TIOGA, LA 71477                         WHITEBLUFF, TN 37187                      PLEASANT GROVE, AL 35127




NANCY CURTIS                            NANCY DOSS                                NANCY DOUGLASS
5225 CL DEES ROAD                       503 2ND ST NW                             3521 COUNTRY CIRCLE
VANCLEAVE, MS 39565                     REFORM, AL 35481                          HARRISON, AR 72601




NANCY DREWERY                           NANCY DUMESNIL                            NANCY FOOTE SPIVEY
4695 HENRY DR                           PO BOX 137                                137 ASHLEY 26 ROAD
SOUTHAVEN, MS 38672                     FRANKLIN, LA 70538                        HAMBURG, AR 71646




NANCY GUTHRIE                           NANCY HADWIN                              NANCY HAMMITT
114 PEGGY DRIVE                         109 HIDDEN ACRES                          8259 OLD PASCAGOULA ROAD
FLORENCE, MS 39073-9464                 VARNVILLE, SC 29944                       THEODORD, AL 36582




NANCY HARDY                             NANCY HUNTER                              NANCY JAEGER
535 CHARLES ST                          4120 PEACH DRIVE                          ROUTE 1 BOX 103-25
MACON, GA 31206                         VAN BUREN, AR 72956                       LESLIE, AR 72645




NANCY KROWELL                           NANCY LEPRI                               NANCY LONGMIRE
6660 COUNTY RD 35                       604 WILDWOOD DRIVE                        3535 MAYFAIR DR
FAYETTE, AL 35555                       GREENVILLE, MS 38701                      HORN LAKE, MS 38637




NANCY M WALKER                          NANCY MACLAIN                             NANCY MATHENY
384 MORTON ROAD                         105 GLENDALE ST                           1400 N. JEFFERSON, D3
MANCHESTER, TN 37355-5388               GREENFIELD, TN 38230                      MONTICELLO, FL 32344




NANCY MAYS                              NANCY MCLAUGHLIN                          NANCY OWENS
310 STRINGER AVE                        1480 WINFIELD ROAD                        116 JASON RD
MOUND BAYON, MS 38762                   MEMPHIS, TN 38116                         LANDRUM, SC 29356




NANCY PARKER                            NANCY PARKER                              NANCY R CARTER
145 FAUST FARM RD                       849 GREER BRANCH RD                       4211 WESGATE TRL
ARNOLDSVILLE, GA 30619                  LAUREL BLOOMERY, TN 37680                 MEMPHIS, TN 38141




NANCY RICHARDSON                        NANCY ROHR                                NANCY SEELEY
7632 GLENFIELD COVE                     57 J M BURGE RD                           847 WALDEN SHORES LANE
MEMPHIS, TN 38133                       HATTIESBURG, MS 39402                     BRUNSWICK, GA 31525
NANCY SIMMONS          Case 19-11984-CSS
                                      NANCY Doc  36
                                            STATHAM      Filed 09/10/19   PageNANCY
                                                                               1032TATUM
                                                                                    of 1514
384 COUNTY ROAD 89                     711 CEDAR AVE                          313 LONG STREET
HOUSTON, MS 38851                      FAIRHOPE, AL 36532                     DUMAS, AR 71639-1605




NANCY TAYLOR                           NANCY TEAGUE                           NANCY TEBOE
111 E. 13TH ST                         910 POPLAR STREET                      685 CENTERVIEW RD
TIFTON, GA 31794                       STAR CITY, AR 71667-5948               SAVANNAH, TN 38372




NANCY VICTORY                          NANCY WALKER                           NANCY WALKER
515 HWY 225 E                          384 MORTON RD                          CEMETARY RD
GREENBRIER, AR 72058                   MANCHESTER, TN 37355-5388              ROCHELLE, GA 30135




NANCY WEEKS                            NANCY WEST                             NANCY WHITFIELD
234 FOLSUM ST                          312 ANTIETAM DR                        309 FOC CREEK DRIVE
MT VERNON, GA 30445                    BOSSIER CITY, LA 71112                 HAUGHTON, LA 71037




NANDI PARHAM                           NANETTE HART                           NANNETTE GARCIA
311 W.9TH ST.                          302 LAUREL TRACE                       109 B HOLIDAY ISLAND
LUVERNE, AL 36049                      CARROLLTON, GA 30117                   HOLIDAY ISLAND, AR 72631




NAOMI MOORE                            NAOMI SKINNER                          NAPA HOME & GARDEN
100 ODYSSEY TURN NW                    3907 PLEASANT HILL RD                  819 BLUECRAB ROAD
CONYERS, GA 30012                      GILBERTOWN, AL 36908                   NEWPORT NEWS, VA 23605




NAPA/GENUINE PARTS COMP.               NAPHATERIA MASSEY                      NAPOLEON DAVIS
PO BOX 409043                          122 CR323                              2173 MCKELLARWOOD COURT A
ATLANTA, GA 30384-9043                 WINONA, MS 38967                       MEMPHIS, TN 38116




NAPOLEON DAVIS                         NAPOLEON DAVIS                         NARA PROPERTIES LLC
3526 ARNOLD RD                         3644 OLD DOMINION WAY                  200 SPARTANBURG HWY, UNIT A
MEMPHIS, TN 38118                      MEMPHIS, TN 38118                      LYMAN, SC 29365




NARA PROPERTIES LLC                    NARAIN KURANI                          NARESH PARBHOO (TIMEPIECE)
C/O ELLER TONNSEN BACH LLC             DBA TEKNO PRODUCTS                     C/O NAI EARL FURMAN
ATTN ADAM C BACH, J PATRICK BRADLEY    301 ROUTE 17TH NORTH                   101 E WASHINGTON ST., SUITE 400
1306 W CHURCH ST                       SUITE 800                              GREENVILLE, SC 29601
GREENVILLE, SC 29605                   RUTHERFORD, NJ 07070



NARESH PARBHOO                         NARIAH SANFORD                         NARJI WEBB
C/O NAI EARLE FURMAN                   4435 PINEW GROVE RD                    400 FREDRICK ST.
101 E WASHINGTON STREET                ETHELSVILLE, AL 35461                  SARDIS, MS 38666
SUITE 400
GREENVILLE, SC 29601
                     Case
NASH INTERNATIONAL GROUP      19-11984-CSS   DocWILLIAMS
                                        NASHAWIN  36 Filed 09/10/19   PageNASHAWNDRA
                                                                           1033 of 1514
                                                                                     JACKSON-DAVIS
1384 BROADWAY                           2145 WHITTAKER PKWY                TRAINSPREE
NEW YORK, NY 10018                      ORANGEBURG, SC 29115               2522 WASHINGTON STREET
                                                                           VICKSBURG, MS 39180




NASHVILLE DRUG COMPANY                  NASHVILLE FIRE DEPARTMENT          NASHVILLE FIRE DEPT.
100 SOUTH MAIN                          404 WEST MARION AVE.               500 2ND AVE NORTH
NASHVILLE, AR 71852                     NASHVILLE, GA 31639                NASHVILLE, TN 37210




NASHVILLE FREDS LLC                     NASHVILLE FREDS LLC                NASHVILLE LEADER INC
12741 WEBBER HILL RD                    ATTN JOHN T HUNZEKER               119 N MAIN
SUNSET HILL, MO 63127                   12741 WEBER HILL RD                NASHVILLE, AR 71852
                                        SUNSET HILLS, MO 63127




NASHVILLE POLICE DEPT.                  NASHVILLE WATER DEPARTMENT         NASHVILLE WATER DEPARTMENT
426 N. MAIN STREET                      1700 3RD AVE N                     426 NORTH MAIN STREET
NASHVILLE, AR 71852                     NASHVILLE, TN 37208                NASHVILLE, AR 71852




NASSAU COMPANY INC                      NASSAU COUNTY SHERIFF DEP          NASSAU COUNTY TAX COLL.
PO BOX 460, FDR STATION                 76001 BOBBY MOORE CIR.             86130 LICENSE ROAD
NEW YORK, NY 10150                      YULEE, FL 32097                    FERNANDINA BEACH, FL 32034




NASTASHIA WILLIAMS                      NASTOCIA BAFFORD                   NAT G TROUTT &
191 BLACK POLK ROAD                     30237 HWY 278 EAST                 LUCILLE G TROUTT JT TEN
PRENTISS, MS 39474                      ABERDEEN, MS 39730                 414 S HEARD STREET
                                                                           SENATOBIA, MS 38668-2717




NATALIE ARABIE                          NATALIE BOX                        NATALIE BURNLEY
2020 FORESTWAY                          1135 PIGEON ROAD                   116 MORRISON ST
WESTLAKE, LA 70669                      WARD, AR 72176-9462                HARTSVILLE, TN 37074




NATALIE HANES                           NATALIE JUDENARY                   NATALIE LASLEY
111 NE 6TH AVE APT 321                  120 CALDWELL STREET                8007 FARMINGDALE RD
PORTLAND, OR 97232                      CALHOUN CITY, MS 38916             GERMANTOWN, TN 38138




NATALIE MANNING                         NATALIE MCCLAIN                    NATALIE NICHOLSON
8140 HWY 534                            244 WESTBROOKE DR                  3417 DAWNRIDGE DR
HAYNESVILLE, LA 71038                   STATESBORO, GA 30458               MEMPHIS, TN 38118




NATALIE NICOLE FOX                      NATALIE RUNIONS                    NATALIE RUNIONS
UA 10/02/02                             58 CARL ST                         58 CARL STREET
4866 DELBRIDGE CT E                     GADSDEN, TN 38337                  GADSDEN, TN 38337
OLIVE BRANCH, MS 38654-5016
NATALIE SWEAT         Case   19-11984-CSS
                                       NATALIEDoc  36 Filed 09/10/19
                                               WILLIAMS                PageNATALIE
                                                                            1034 of   1514
                                                                                   ZIMMERMAN
3707 MARVIN CHAPEL ROAD                 3235 AL. HIGHWAY 69                 PO BOX 583
BROWNSVILLE, TN 38012                   THOMASVILLE, AL 36784               COLUMBIA, SC 29202




NATALYA BERRY                           NATALYA WILLIAMS                    NATANJA MOORE
373 JW WILLIAMS ROAD                    8512 DIVIVION AVE                   2266 KNOTT ST
MENDENHALL, MS 39114                    BIRMINGHAM, AL 35206                MACON, GA 31201




NATANYA GRAHAM                          NATASHA ALEXANDER                   NATASHA ARMSTEAD
108 EDWARD STREET                       140 ROSE GARDEN ST                  338 WEST 13TH ST
CHESTER, SC 29706                       RUSTON, LA 71270                    YAZOO CITY, MS 39194




NATASHA BAKER                           NATASHA DAVIS                       NATASHA ELSWORTH
373 COUNTY ROAD 277                     715 NORTH 21ST AVE                  122 24TH AVE SW
COILA, MS 38923                         HUMBOLDT, TN 38343                  REFORM, AL 35481




NATASHA FARMER                          NATASHA FRY                         NATASHA GARRISON
368 NEW HOPE RD                         481 WESTVIEW DR APT 6C              1841C CR 600
WIGGINS, MS 39577                       YAZOO CITY, MS 39194                DUMAS, MS 38625




NATASHA HAMP                            NATASHA HANDY                       NATASHA HOLT
301B WOODLAWN DR                        23793 HIGHWAY 430 LOT 3             125 5TH ST
MONROE, LA 71203                        FRANKLINTON, LA 70438               IRON CITY, TN 38463




NATASHA MINOR                           NATASHA MOORE                       NATASHA MOTON
519 LOUISIANA AVENUE                    114 FERRELL DRIVE                   201 QUICK CIRCLE
LAKE CHARLES, LA 70663                  CROSSETT, AR 71635                  INDIANOLA, MS 38751




NATASHA PETTWAY                         NATASHA RYLANT                      NATASHA SKELTON
324 CARDINAL DR SW APT 25               520 MAIN STREET NORTH               606 B ST
DECATUR, AL 35601                       WARRIOR, AL 35180                   EAST PRAIRIE, MO 63845




NATASHA WILIAMS                         NATASHA WILLIAMS                    NATASHA WILLIAMS
412 TIPTON ST                           300 LAWSON LAKE HILLS ROAD          6650 HWY 84 W
KOSCIUSKO, MS 39090                     TOCCOA, GA 30577                    SOSO, MS 39480




NATASIA CLAYTON                         NATASSICA MADISON                   NATASSICA MADISON
500 S MACARUTHER                        2091 HWY 84 W                       2901 HIGHWAY 84 E
CAMILLA, GA 31730                       SILVER CREEK, MS 39663              SILVER CREEK, MS 39663
NATAVIOUS DANIEL         Case 19-11984-CSS   Doc
                                        NATCHEZ FIRE36   Filed 09/10/19
                                                     DEPARTMENT           PageNATCHEZ
                                                                               1035 ofTRACE
                                                                                       1514ELECTRIC POWER ASSN.
118 PRITCHETT ST                          467 JOHN R JUNKIN DR.                555 E MADISON ST
DUBLIN, GA 31021                          NATCHEZ, MS 39120                    HOUSTON, MS 38851




NATCHEZ TRACE ELECTRIC POWER ASSN.        NATCHITOCHES FIRE DEPT.              NATCHITOCHES POLICE DEPT.
PO BOX 609                                400 AMBULETTE                        PO BOX 928
HOUSTON, MS 38851                         NATCHITOCHES, LA 71457               NATCHITOCHES, LA 71457




NATCHITOCHES TAX COMMISS.                 NATCHITOCHES TAX COMMISS.            NATCHITOCHES TIMES INC
780 FRONT ST, STE 101                     PO BOX 639                           MANSFIELD ENTERPRISE
NATCHITOCHES, LA 71457                    NATCHITOCHES, LA 71458               PO BOX 840
                                                                               MANSFIELD, LA 71052




NATCHITOCHES TIMES                        NATCHITOCHES TIMES                   NATCO PRODUCTS CORPORATION
904 S DRIVE                               PO BOX 448                           ATTN MICHAEL LITNER, PRESIDENT
NATCHITOCHES, LA 71457                    NATCHITOCHES, LA 71458               155 BROOKSIDE AVE
                                                                               WEST WARWICK, RI 02893




NATEESJAH MILLER                          NATERRA INTERNATIONAL INC            NATERRA INTERNATIONAL INC
5510 ROSS RD                              1250 FREEPORT PARKWAY                ATTN RON ISOM, SR VP SALES & MARKETING
OLIVE BRANCH, MS 38654                    COPPELL, TX 75019                    1250 FREEPORT PKWY
                                                                               COPPELL, TX 75019




NATHAN & ASSOCIATES P.C.                  NATHAN ANDERSON                      NATHAN BARTROW
PO BOX 1715                               204 SHADY OAKS RD                    220 MERLOT DR.
BIRMINGHAM, AL 35201-1715                 MANY, LA 71449                       CONWAY, AR 72034




NATHAN BENNETT                            NATHAN CHATHAM                       NATHAN CLARK
2905 SW MT OLIVE RD                       560 OLD MONTEZUMA RD                 11 RIDGEWELL LANE
GREENVILLE, FL 32331                      HENDERSON, TN 38340                  BELLA VISTA, AR 72715




NATHAN FOOTE                              NATHAN GARRETT                       NATHAN HORGAN
151 SUN VALLEY DR                         95 SLOPE STREET                      346 PUPPY HILL ROAD
ALEXANDRIA, AL 36250                      BRYSON CITY, NC 28713                WATERFORD, MS 38685




NATHAN JOHNSON                            NATHAN MOORE                         NATHAN SOLES
412 MENDIAN BLVD                          4491 UNION AVE                       446 WALT WATSON RD
BRYANT, AR 72022                          NETTLETON, MS 38858                  MONTROSE, GA 31065




NATHAN VRSKA                              NATHAN WHITE                         NATHAN WILLIAMS
1502 HURRICANE CREEK ROAD                 311 HWY 520                          162 FERNWOOD DR.
WAYNESBORO, TN 38485                      HOMER, LA 71040                      EASLEY, SC 29640
NATHAN WOOD              Case 19-11984-CSS   DocBROWN
                                        NATHANAEL 36 Filed 09/10/19   PageNATHANEIL
                                                                           1036 of 1514
                                                                                    BANTON
9 HOUND DOG DR                          795 HEAVEN HILL DR                 498 SATILLA CHURCH RD
WARE SHOALS, SC 29692                   SOMERVILLE, TN 38068               BAXLEY, GA 31513




NATHANIEL CATES                         NATHANIEL DAVIS                    NATHANIEL DAVIS
4713 HWY 124                            2110 SOUTH AVENUE                  301 GARLINGTON AVE. 195
CENTER RIDGE, AR 72027                  WAYCROSS, GA 31501                 WAYCROSS, GA 31503




NATHANIEL FREEMAN                       NATHANIEL GETER                    NATHANIEL GEURIN
45 DOGWOOD CIRCLE                       8716 OCEAN SPRINGS RD              117 MOUTAH BREEZE COURT
CROSSVILLE, TN 38571                    OCEAN SPRINGS, MS 39564            RAINBOW CITY, AL 35906




NATHANIEL GODFREY                       NATHANIEL HAWKINS                  NATHANIEL KLEIN
698 WATERS RD                           374 LONE GROVE RD                  54 FINCH DR
DUBLIN, GA 31021                        SOLGOHACHIA, AR 72156              ROSLYN, NY 11576




NATHANIEL LAMPLEY                       NATHANIEL MCCLURE                  NATHANIEL MOORES
396 JIMBO RD                            109 TIMBERLAKE DR.                 924 PEACHTREE STREET
LOUISVILLE, MS 39339                    BENTON, AR 72015                   PRATTVILLE, AL 36066




NATHANIEL NICHOLSON                     NATHANIEL PETERSON                 NATHANIEL RIEDER
154 LOVERS LANE                         418 ELM                            196 CR 1529
NEWBERRY, SC 29178                      POULAN, GA 31781                   BALDWYN, MS 38824




NATHANIEL S SCHWARTZ                    NATHANIEL THOMAS                   NATHASA MITCHELL
5 STAR HEATING AND                      853 SFC 300                        7191 CO. RD 22
COOLING SOLUTIONS LLC                   FORREST CITY, AR 72335             EVERGREEN, AL 36401
330 LAKE RIDGE DRIVE
RUSSELLVILLE, AR 72802



NATHCEZ POLICE DEPT.                    NATHEL DEAN HAWKINS                NATHON DICKERSON
233 DEVEREAUX DRIVE                     1761 WHITE ROAD                    121 LAURELWOOD CT.
NATCHEZ, MS 39120                       COOKEVILLE, TN 38506               LEESBURG, GA 31763




NATIJA MOORE                            NATILA GROSS                       NATIONAL ASSOCIATION
1102 B NORTH UNION STREET               634 PINE LANE                      OF SPECIALTY PHARMACY
WINONA, MS 38967                        JACKSON, MS 39212                  1800 DIAGONAL ROAD
                                                                           SUITE 600
                                                                           ALEXANDRIA, VA 22314



NATIONAL BANK OF GEORGIA, THE           NATIONAL BRANDS                    NATIONAL CIVAL RIGHTS MUS
PO BOX 6507                             15 ENGLE STREET ST 100B            450 MULBERRY STREET
2234 W BROAD ST                         ENGLEWOOD, NJ 07631                MEMPHIS, TN 38103
ATHENS, GA 30604
NATIONAL COMMECIAL      Case 19-11984-CSS    Doc
                                       NATIONAL   36 Filed
                                                COMMERCIAL   09/10/19LLC PageNATIONAL
                                                           PROPERTIES         1037 ofCORNERSTONE
                                                                                      1514
PROPERTIES LLC                           ATTN DARRYL TROUDALE                    HEALTHCARE SERVICES INC
10 LEDGES MAIN                           10 LEDGES MAIN                          24747 REDLANDS BLVD
ATTN DARRYL TROUDALE                     HUNTSVILLE, AL 35802                    SUITE B
HUNTSVILLE, AL 35802                                                             LOMA LINDA, CA 92354



NATIONAL ECON CORPORATION                NATIONAL EQUIPMENT MGMT & LEASING INC   NATIONAL GOVERNMENT
4515 POPLAR AVE                                                                  SERVICES INC
SUITE 425                                                                        PO BOX 7027
MEMPHIS, TN 38117                                                                INDIANAPOLIS, IN 46207-7027




NATIONAL HEALTH INFORMATION NETWORK      NATIONAL MILLS                          NATIONAL MUSIC RACK INC
INC                                      JOE COHEN                               311 EAST PACK ST.
ATTN CFO & CONTROLLER                    302 5TH AVE                             MOONACHIE, NJ 07074
101 JIM WRIGHT FRWY, STE 200             NEW YORK, NY 10001
FORT WORTH, TX 76108-2252



NATIONAL PICTURE & FRAME                 NATIONAL PROPERTY                       NATIONAL REGISTERED AGENT
C/0 HOYT GRIFFIN JR.                     VALUATION ADVISORS INC                  NRAI INC
PO BOX 249                               980 NORTH MICHIGAN AVE                  PO BOX 4349
BELMONT, MS 38827                        SUITE 1000                              CAROL STREAM, IL 60197-4349
                                         CHICAGO, IL 60611



NATIONAL SECURITY SERVICE LLC            NATIONAL UNION FIRE INS CO (AIG)        NATIONAL UNION FIRE INS CO
1 TERRACE VIEW AVE.                      175 WATERS ST 18 FL                     175 WATERS ST 18 FL
BRONX, NY 10463                          NEW YORK, NY 10038                      NEW YORK, NY 10038




NATIVE INTIMATES                         NATL ENTERTAINMENT COLLECTIBLE          NATL ENTERTAINMENT COLLECTIBLE
335 5TH AVE 3RD FLOOR                    ASSOC INC                               ASSOC INC
NEW YORK, NY 10016                       ATTN JOEL WEINSHANKER, PRESIDENT        ATTN RUSSELL RAFAEL, DIR BUS DEV
                                         603 SWEETLAND AVE                       603 SWEETLAND AVE
                                         HILLSIDE, NJ 07205                      HILLSIDE, NJ 07205



NATURALENA BRANDS INC                    NATURECARE COSMETICS TR CO. LTD.        NATUREPLEX LLC
ATTN MIKE WICKERMAN, DIR OF SALES        1221 N. YUNXIU RD. FUXI                 11085 AIRPORT RD
1900 S NORFOLK ST, 350                   DEQING HUZHOU CHINA                     ATTN SHERI SIMPSON
SAN MATEO, CA 94403                      HUZHOU ZHEJIANG 313002000               OLIVE BRANCH, MS 38654
                                         CHINA



NATUREPLEX                               NATURES BEST PRODUCTS                   NATURES BOUNTY DIV.OF NBT
C/O THE TANSEY LAW FIRM, PLLC            JAMES INGRAM                            TONY IVEY
PO BOX 770935                            1782 LATHAM ST.                         2417 ROYAL MANOR PLACE
MEMPHIS, TN 38177                        MEMPHIS, TN 38106                       FAIRFIELD, OH 45014




NATURES MARK LLC                         NATURES MARK LLC                        NATURES MARK LLC
9999 BELLAIRE BLVD                       ATTN KEITH THOMPSON, REG SALES MGR      ATTN KEVIN WONG, PRESIDENT
SUITE 908                                9999 BELLAIR BLVD, STE 908              9999 BELLAIR BLVD, STE 908
HOUSTON, TX 77036                        HOUSTON, TX 77036                       HOUSTON, TX 77036




NATURES MARK LLC                         NATURES PROTEIN INC                     NAUBIYA STEWART
ATTN WILLIAM J COCHRAN, VP OF SALES      10420 DESOTO RD                         4587 AIRWAYS BLVD 1
9999 BELLAIR BLVD, STE 908               OLIVE BRANCH, MS 38654                  MEMPHIS, TN 38116
HOUSTON, TX 77036
NAVAJO MFG               Case 19-11984-CSS    Doc 36
                                        NAVAY SYKES          Filed 09/10/19   PageNAVAY
                                                                                   1038SYKES
                                                                                        of 1514
WAYNE WOODS                             P O BOX 138                               PO BOX 138
5330 FOX STREET                         HENNING, TN 38041                         HENNING, TN 38041
DENVER, CO 80216




NAVIGANT CONSULTING                     NAVIGATORS INSURANCE COMPANY              NAVIN MOHAMMED
1180 PEACHTREE ST NE, STE 1900          400 ATLANTIC ST                           9639 PADGETT SWITCH ROAD
ATLANTA, GA 30309                       STAMFORD, CT 06901                        LOT 5
                                                                                  IRVINGTON, AL 36544




NAWATTA BROWN                           NAXA ELECTRONICS INC                      NAXA ELECTRONICS INC.
227 MILLER ST                           ATTN MICHAEL SHAKIBKHOU, PRESIDENT        2320 EAST 49TH STREET
HATTIESBURG, MS 39401                   2320 E 49TH ST                            VERNON, CA 90058
                                        VERMON, CA 90058




NAYLA ARNOLD                            NAYRIM BRUNO                              NAZIYAH JACKSON
208 SHERWOOD DRIVE                      14137 120TH ST.                           211 JACKSON ST
PHILADELPHIA, MS 39350                  LIVE OAK, FL 32060                        WASHINGTON, GA 30673




NBC TRUST MANAGEMENT                    NBSC                                      NC DEPARTMENT OF REVENUE
ONE COMMERCE SQUARE                     ONE BROAD STREET, PO BOX 1798             301 MCCULLOUGH DRIVE
MEMPHIS, TN 38150                       SUMTER, SC 29151                          CHARLOTTE, NC 28262




NC DEPARTMENT OF REVENUE                NC DEPARTMENT OF REVENUE                  NC DEPT OF AGRICULTURE
ATTN NORMAN LITTLE                      PO BOX 1530                               1060 MAIL SERVICE CENTER
301 MCCULLOUGH DRIVE                    ATTN J.C. MASHBURN                        RALEIGH, NC 27699
SUITE 300                               ANDREWS, NC 28901
CHARLOTTE, NC 28262



NC DEPT OF AGRICULTURE                  NC DIVISION OF MEDICAL                    NC MEDICAID
PLANT PROTECTION SECTION                ASSISTANCE/CSC MEDICAID                   NCTRACKS OPERATIONS
1060 MAIL SERVICE CENTER                FEE PROCESSING                            MISC NC MEDICAID PYMTS
RALEIGH, NC 27699-1060                  PO BOX 602328                             PO BOX 602885
                                        CHARLOTTE, NC 28260-2328                  CHARLOTTE, NC 28260-2885



NCB FLORIDA REAL ESTATE                 NCDA                                      NCDA&CS BUDGET & FINANCE
C/O ROBBINS PROPERTIES I INC.           1070 MAIL SERVICE CENTER                  1085 MAIL SERVICE CENTER
3100 W END AVE. STE. 1070               RALEIGH, NC 27699                         RALEIGH, NC 27699
NASHVILLE, TN 37203




NCDA&CS BUDGET & FINANCE                NCH CORPORATION                           NCH CORPORATION/PARTSMSTR
1085 MAIL SERVICE CENTER                CERTIFIED LABORTORIES                     PO BOX 971342
RALEIGH, NC 27699-1085                  DIVISION                                  DALLAS, TX 75397-1342
                                        PO BOX 152170
                                        IRVING, TX 75015-2170



NCH CORPORATIONS                        NCH MARKETING SERVICES INC                NCJS LLC
HERO PET BRANDS LLC                     ATTN SVP US GENERAL MANAGER               PO BOX 6090
DBA OUT PET CARE                        155 PFINGSTEN RD STE 200                  CHARLOTTE, NC 28207
PO BOX 152170                           DEERFIELD, IL 60015
IRVING, TX 75015-2170
NCO FINANCIAL SYSTEM    Case 19-11984-CSS   DocCORP
                                       NDCHEALTH 36 Filed 09/10/19   PageNE
                                                                          1039  of 1514
                                                                            MISSISSIPPI NATURAL GAS DISTRICT
PO BOX 4901                            D/B/A RELAY HEALTH                 689 HODGES DR
TRENTON, NJ 08650                      ATTN LEGAL DEPT                    MANTACHIE, MS 38855
                                       1564 NE EXPRESSWAY
                                       ATLANTA, GA 30329



NE MISSISSIPPI NATURAL GAS DISTRICT    NEA BAILEY                         NEAL DUKE
PO BOX 190                             43370 KLEIN RD LOT 8               299 STONEY PT CHURCH RD
MANTACHIE, MS 38855-7013               HAMMOND, LA 70403                  BEEBE, AR 72012




NEAL P MATOSKY                         NEAL SMITH                         NEAL SMOAK
175 METZ LANE 106                      22 SOUTHPOINT DRIVE                360 LEE RD 209
DURANGO, CO 81301                      LELAND, MS 38756                   PHENIX CITY, AL 36870




NEBO CHEVEROLET                        NEBRASKA CSCP                      NECCO INC
C/O DIS. CT. YELL CO.                  PO BOX 82890                       ATTN CHARLES BLOOD, VP CORP SALES
DARDANELLE, AR 72834                   LINCOLN, NE 68501-2890             ADMIN
                                                                          254 MASSACHUSETTS AVE
                                                                          CAMBRIDGE, MA 02139



NECCO INC                              NEDRA STEWART                      NEDRA WILLIAMS
ATTN CHUCK GILPIN, SALES MGR           308 S. CARTER AVE                  112 VENTURA DR
254 MASSACHUSETTS AVE                  BRINKLEY, AR 72021                 WEST MONROE, LA 71292
CAMBRIDGE, MA 02139




NEDS WESLEY                            NEELIMA BENDAPUDI                  NEESHA RENEE MARTIN
PO BOX 838                             1505 UNIVERSITY DR                 178 ARNOLD RD
MCRAE-HELENA, GA 31037                 LAWRENCE, KS 66044                 BANBRIDGE, GA 39819




NEHEMIAH ROBINSON                      NEIGHBOR TO NEIGHBOR               NEIL E. ARONOV PH.D
3055 CASTLEMAN ST                      1419 S PINE                        5100 POPLAR (CLARK TOWER)
MEMPHIS, TN 38118                      PINE BLUFF, AR 71601               SUITE 322
                                                                          MEMPHIS, TN 38137-2604




NEIL MCCURRIN                          NEKIESHA DIXON                     NEKITA MILLER
160 BOWIE ST                           210 ANAYE DR                       932 SUMMIT AVE FRONT
MCGREGOR, TX 76657                     DUBLIN, GA 31027                   MACON, GA 31211




NELDA BATTLES                          NELDA BUCHANAN                     NELDA CARTER
13107 BRAYBOURNE PLACE                 232 JOE DRIVE                      402 N MULBERRY ST
OLIVE BRANCH, MS 38654                 TEMPLE, GA 30179                   TALLULAH, LA 71282




NELDA FANT                             NELDA RENEE PERALTA                NELIA FITZPATRICK
605 NORTH 9TH STREET                   11182 BELLINGRATH RD               237 WEST SOUTH STREET
DE QUEEN, AR 71832                     THEODORE, AL 36582                 COLLIERVILLE, TN 38017
NELIDA AYBAR         Case    19-11984-CSS
                                       NELITZADoc  36
                                               ORTIZ       Filed 09/10/19      PageNELL
                                                                                    1040   of 1514
                                                                                        F. ROBINSON
10567 BAYOU BERNARD RD                   105 WILKENSONVILLE RD                      PO BOX 326
GULFPORT, MS 39503                       ATOKA, TN 38004                            KERSHAW, SC 29067




NELL WARD                                NELLA DAWSON                               NELLIE SMITH
4651 BEAVER CREEK RD                     146C RENFROE DR                            1125 CLEARMONT DR
PO BOX 1733                              FLORA, MS 39071                            ETOWAH, TN 37331
WOODVILLE, MS 39669




NELLIE SMITH                             NELLIE TUTOR                               NELLIE WALDEN
671 W SMITH FERRY RD                     113 MARIE ST                               PO BOX 554
SONTAG, MS 39665                         BATESVILLE, MS 38606-1709                  DUBLIN, GA 31040




NELLIE WOODRUFF                          NELSON BOYES                               NELSON HACKNEY
2165 HWY 25                              4630 OLD STATE ROAD 1                      7832 OLD FWY 411
IUKA, MS 38852                           NEW JOHNSONVILLE, TN 37134                 CHATSWORTH, GA 30705




NELSON MULLINS RILEY &                   NELSON ZENTNER SARTOR                      NENA WILLIAMS
SCARBOROUGH LLP                          & SNELLINGS LLC.                           6800 ROCKWOOD DRIVE WEST
PO BOX 11070                             1507 ROYAL AVE                             PINE BLUFF, AR 71603
COLUMBIA, SC 29211                       MONROE, LA 71201-4420




NEOLA CLARK                              NEOMA COLEMAN                              NEONA TREADWAY
307 WARDLAW RD                           1016 JACKSON ST.                           115 LANSING DR
CASTOR, LA 71016                         THIBODAUX, LA 70301                        MALVERN, AR 72104




NEOTERIC COSMETICS INC                   NEOTERIC COSMETICS INC                     NERISSA DAVIS
ATTN MARK GOLDSTEIN, SR VP               ATTN MICHAEL HYMAN, SR VP OF SALES         102 LEE CIRCLE
4880 HAVARIA ST                          4880 HAVARIA ST, 400                       DOVER, TN 37058
DENVER, CO 80239                         DENVER, CO 80239




NERISSA JOINES                           NESHELLE NICHOLSON                         NESHOBA COUNTY TAX COLL.
140 BEGLEY STUMP RD                      957 E RAINES ROAD APT 6                    401 BEACON ST-SUITE 105
CHESTERFIELD, SC 29709                   MEMPHIS, TN 38116                          PHILADELPHIA, MS 39350




NESTLE NUTRITION                         NESTLE WATER NORTH AMERICA                 NESTLE WATER NORTH AMERICA
ATTN MICHAEL J FAKU, CUST BUSINESS MGR   ATTN RICH CERRETA, SR NATIONAL ACCT        ATTN RICK PICKERING, VP SALES
12 VREELAND RD                           MGR                                        900 LONG RIDGE RD, BLDG 2
FLORHAM PK, NJ 07035                     2000 STREAMVIEW CRT                        STAMFORD, CT 06620
                                         WAXHAW, NC 28173



NESTOR RIVERA                            NET LEASE SOLUTIONS INC                    NETARA WILLIAMS
1735 S PERKINS RD                        16912 PARK HILL DRIVE                      415 SOUTH FIRST AVE APT D5
MEMPHIS, TN 38117                        DALLAS, TX 75248                           FOREST, MS 39074
NETIKA MAXEY            Case 19-11984-CSS    DocCORPORATION
                                       NETSPEND  36 Filed 09/10/19          PageNETTIE
                                                                                 1041 COLLINS
                                                                                       of 1514
PO BOX 152                             ATTN GENERAL COUNSEL                     2900 WALTER GRIFFIS ROAD
OZAN, AR 71855                         701 BRAZOS ST, STE 1200                  ODOM, GA 31555
                                       AUSTIN, TX 78701




NETTLETON FIRE DEPT.                   NETTLETON POLICE DEPT.                   NETWORK COMMUNICATIONS
124 SHORT AVE.                         124 SHORT AVE.                           SYSTEMS LLC
NETTLETON, MS 38858                    NETTLETON, MS 38858                      1703 COUNTRY HAVEN COURT
                                                                                MOUNT JULIET, TN 37122




NETWORK LOGISTICS SERVICE LLC          NETWORK TRANS & CHARTER                  NETWORK XPRESS INC.
PO BOX 364                             USA BUS CHARTER                          PO BOX 551
LEBANON, TN 37088                      2647 GATEWAY ROAD                        LEBANON, TN 37088
                                       SUITE 105-455
                                       CARLSBAD, CA 92009



NETWORKRESULTS OF KANSAS               NEUBAUER INVESTMENT PROPERTIES LLC       NEUBAUER, JOHN J
SUITE 180                              2900 GRAND AVE
WICHITA, KS 67206                      FORT SMITH, AR 72901




NEUCO IMAGE GROUP/2806436              NEVA BALL                                NEVA FAYE CURREN
CANADA INC                             1050 S. MULBERRY ST                      18019 3RD STREET
1905 LIONEL BERTRAND                   MONTICELLO, FL 32344                     EAGLE ROCK, MO 65641
BOISBRIAND, QC J7H 1N8
CANADA



NEVA LITTLE                            NEVADA COUNTY COLLECTOR                  NEVADA MCCLELLAN
1162 HIGHWAY 318 S RD                  215 EAST 2ND ST S.                       1630 BERKLEY ST SW
MARVELL, AR 72366                      PRESCOTT, AR 71857                       LENOIR, NC 28645




NEVADA STATE BOARD OF PHARMACY         NEVADA STATE TREASURERS OFFICE           NEW ADVENTURES CORP.
431 W. PLUMB LN                        OFFICE                                   UGA CHINACHEM GOLDEN PLAZ
RENO, NV 89509                         PO BOX 98513                             MEMPHIS, TN 38119
                                       LAS VAGAS, NV 89193




NEW ADVENTURES LLC LTD                 NEW ADVENTURES LLC. LTD                  NEW ALBANY FIRE DEPT.
ATTN BETH REILING, PARTNER             UNIT 804-6 ENERGY PLAZA                  PO BOX 834
UNIT 804-6, ENERGY PLAZA,              92 GRANVILLE RD                          NEW ALBANY, MS 38652
NO 92 GRANVILLE RD, TSIMSHATSUI        TSIMSHATSUI KOWLOON HK
KOWLOON, HONG KONG CHINA               TSIMSHATSUI KOWLOON HONG KONG



NEW ALBANY LIGHT, GAS & WATER          NEW ALBANY LIGHT, GAS & WATER            NEW ALBANY POLICE DEPT.
100 CLEVELAND ST                       PO BOX 727NEW                            PO BOX 54
NEW ALBANY, MS 38652                   ALBANY, MS 38652                         NEW ALBANY, MS 38652




NEW BAY MINETTE LLC                    NEW BRIGHT INDUSTRIAL CO LTD             NEW CENTURY SNACKS LLC
PO BOX 81322                           ATTN KEVIN ARVIN                         ATTN VINCENT CORREA, COO
MOBILE, AL 36689                       9F, NEW BRIGHT BLDG, 11 SHEUNG YUET RD   5560 E SLAUSON AVE
                                       KOWLOON BAY                              COMMERCE, CA 99040
                                       KOWLOON, HONG KONG CHINA
NEW CENTURY SNACKS Case 19-11984-CSS     Doc 36MARKETING
                                  NEW FRONTIER     Filed 09/10/19
                                                           OF WNY INC   PageNEW
                                                                             1042 of 1514
                                                                                FRONTIER MARKETING OF
5560 E SLAUSON AVE                ATTN MARK FISCHMAN, PRESIDENT              WNY INC.
KGRANADOS NEWCENTURYSNACK         5282 CRABAPPLE DR, STE 102                 5282 CRABAPPLE DRIVE
S.COM                             ERIE, PA 16509                             SUITE 102
CITY OF COMMERCE, CA 90040                                                   ERIE, PA 16509



NEW HORIZONS CLC OF                   NEW JERSEY STATE BOARD OF              NEW LINE MEDICAL
MEMPHIS INC.                          124 HALSEY ST 6TH FL                   713 PARKWAY DRIVE
4775 AMERICAN WAY                     PO BOX 45013                           BREAUX BRIDGE, LA 70509-2691
ACCOUNTING DEPARTMENT                 NEWARK, NJ 07101
MEMPHIS, TN 38118



NEW MADRID CHAMBER OF COMMERCE        NEW MEDIA VENTURES LLC                 NEW MEXICO DEPARTMENT OF HEALTH
537-B MOTT STREET                     WORKPLACE IMPACT                       HAROLD RUNNELS BUILDING
NEW MADRID, MO 63869                  9325 PROGRESS PARKWAY                  1190 S. ST. FRANCIS DRIVE
                                      MENTOR, OH 44060-1855                  SANTA FE, NM 87505




NEW MEXICO DEPT OF LABOR              NEW MEXICO DEPT OF LABOR               NEW MEXICO HUMAN SERVICES
401 BROADWAY NE                       PO BOX 1928                            DEPARTMENT
ALBUQUERQUE, NM 87102                 ALBUQUERQUE, NM 87103                  NM MEDICAID PROGRAM
                                                                             P.O. BOX 2348
                                                                             SANTA FE, NM 87504-2348



NEW MEXICO TAXATION AND               NEW MEXICO TAXATION AND                NEW ORLEANS PORTABLE
1100 S ST FRANCIS DRIVE               PO BOX 25127                           STORAGE LLC
SANTA FE, NM 87504                    SANTA FE, NM 87504                     FKA PODS
                                                                             PO BOX 791003
                                                                             BALTIMORE, MD 21279-1003



NEW PLAN EXCEL REALTY                 NEW PLAN EXCEL REALTY                  NEW PLAN REALTY TRUST
TRUST INC. FREDS 1023                 TRUST INC. FREDS 1350                  ATTN GENERAL COUNSEL
PO BOX 402938                         PO BOX 402938                          1120 AVENUE OF THE AMERICAS
LEASE 1647004                         LEASE 76024                            NEW YORK, NY 10036
ATLANTA, GA 30384-2938                ATLANTA, GA 30384-2938



NEW PLAN REALTY TRUST                 NEW RAY TOYS (CA) INC                  NEW SALEM FIER HALL
ATTN WILLIAM & MELVIN NEWMAN,         5407 DANIELS STREET                    12477 HIGHWAY 13
& ARNOLD LAUBICH, TTEES               CHINO, CA 91710                        RISING FAWN, GA 30738
1120 AVENUE OF THE AMERICAS
NEW YORK, NY 10036



NEW SOUTH DEVELOPMEN                  NEW SOUTH DEVELOPMENT LLC              NEW SOUTH DEVELOPMENT LLC
C/O PLANTERS FIRST BANK               9384 HWY 301 S                         9384 US HWY 301 SOUTH
PO BOX 280                            STATESBORO, GA 30458                   STATESBORO, GA 30458
FITZGERALD, GA 31750




NEW SOUTH SHOPPING CENTER I LLC       NEW SOUTH SHOPPING                     NEW TECH GRAPHICS
PO BOX 2169                           CENTER 1 LLC                           3110 STAGE POST DRIVE
PONTE VEDRA BEACH, FL 32004           PO BOX 2169                            SUITE 113
                                      PONTE VEDRA BEACH, FL 32004            BARTLETT, TN 38133




NEW TRADITIONS                        NEW WINDSOR BRANDS LLC                 NEW WINE CHRISTIAN FELLOWSHIP
GEORGE GUERIERI                       5 INDEPENDENCE WAY                     PO BOX 633
130 CRESTWICKE TRACE                  PRINCETON JUNCTION, NJ 08540           LAPLACE, LA 70069-0633
ATLANTA, GA 30319
NEW WINE CHRISTIAN    Case 19-11984-CSS   Doc IMPORTS
                                     NEW WORLD 36 Filed 09/10/19          PageNEW
                                                                               1043 of ACCESSORIES
                                                                                  YORK 1514        INC
FELLOWSHIP                           160 ATHENS WAY                            8 GRANT AVENUE
PO BOX 633                           NASHVILLE, TN 37228                       ALBERTSON, NY 11507
LAPLACE, LA 70069




NEW YORK CORPORATION TAX             NEW YORK CORPORATION                      NEW YORK CORPORATION
PO BOX 15181                         99 WASHINGTON AVE                         PO BOX 15181
ALBANY, NY 12212-5181                ALBANY, NY 12231                          ALBANY, NY 12212




NEW YORK STATE CORP TAX              NEW YORK STATE CORP TAX                   NEW YORK STATE DEPARTMENT OF HEALTH
PO BOX 1909                          PROCESSING UNIT                           NEW YORK MEDICAID
ALBANY, NY 12201                     PO BOX 1909                               ATTN: MICHAEL MELENDEZ
                                     ALBANY, NY 12201-1909                     26 FEDERAL PLAZA, ROOM 3811
                                                                               NEW YORK, NY 10278-0063



NEW YORK STATE DEPT OF LABOR         NEWBERRY CO TREASURER                     NEWBERRY CO TREASURER
BLDG 12                              1400 MARTIN ST                            PO BOX 206
W.A. HARRIMAN CAMPUS                 NEWBERRY, SC 29108                        NEWBERRY, SC 29108
ALBANY, NY 12240




NEWBERRY CO TREASURER                NEWBERRY COMMERCIAL PROPERTIES LLC        NEWBERRY COMMERICAL
PO BOX 206                           5801 CONGRESS AVE, STE 219                PROPERTIES LLC
NEWBERRY, SC 29108-0206              BOCA RATON, FL 33487                      5801 CONGRESS AVENUE
                                                                               STE 219
                                                                               BOCA RATON, FL 33487



NEWBERRY OBSERVER                    NEWBERRY POLICE DEPT.                     NEWCLASSIC ENTERPRISE CO LTD
1716 MAIN STREET                     3239 LOUISRICH RD                         ATTN HELEN HUANG, ASST VICE GNR MGR
NEWBERRY, SC 29108                   NEWBERRY, SC 29108                        RM 606-609, PROMISE COMM MANSION, NO
                                                                               282
                                                                               YINGBIN RD, DASHI TOWN, PANYU DISTRICT
                                                                               GUANGDONG CHINA


NEWCLASSIC ENTPR CO LTD              NEWELL BRANDS                             NEWELL BRANDS, INC.
RM 606-609 PROMISE COMER             ATTN KEITH DUNCAN                         C/O REGISTERED AGENT
MANSION 282 YINGBIN RD               8935 NORTHPOINTE EXEC PKWY                6655 PEACHTREE DUNWOODY ROAD
DASHI TOWN PANYU DIST CH             HUNTERSVILLE, NC 28078                    ATLANTA, GA 30328
GUANGZHOU CITY GU CHINA



NEWELL RUBBERMAID                    NEWELL RUBBERMAID                         NEWELL RUBBERMAID
ATTN DIRECTOR SALES                  ATTN JERRY BUCHANAN, NATIONAL ACCT        ATTN JERRY BUCHANAN, NATIONAL ACCT
3 GLENLAKE PKWY                      MGR                                       MGR
ATTLANTA, GA 30328                   3 GLENLAKE PKWY                           75 REMITTANCE DR, STE 1167
                                     ATLANTA, GA 30328                         CHICAGO, IL 60675-1167



NEWELL RUBBERMAID-GOODY              NEWPORT DISTRICT COURT                    NEWPORT FIRE DEPARTMENT
                                     615 THIRD STREET                          616 2ND STREET
                                     NEWPORT, AR 72112                         NEWPORT, AR 72112




NEWPORT MUNICIPAL WATER CO.          NEWPORT MUNICIPAL WATER CO.               NEWPORT POLICE DEPARTMENT
2005 MALCOLM AVE                     PO BOX 519                                615 THIRD STREET
NEWPORT, AR 72112                    NEWPORT, AR 72112                         NEWPORT, AR 72112
NEWPORT PUBLISHING COCase
                     LLC        19-11984-CSS   Doc
                                          NEWPORT   36 INCFiled 09/10/19
                                                  SALES                        PageNEWPORT
                                                                                    1044 ofUTILITIES
                                                                                            1514
NEWPORT PLAIN TALK                         ONE NEWPORT PLAZA                        PO BOX 519
145 E BROADWAY                             FREEPORT, NY 11520                       NEWPORT, TN 37822-0519
NEWPORT, TN 37821




NEWS AMERICA MARKETING FSI LLC             NEWS COMMERCIAL (THE)                    NEWS-CHRONICLE
FSI LLC                                    PO BOX 1299                              PO BOX 606
PO BOX 7247-6168                           COLLIN, MS 39428                         310 PUBLIC SQUARE
PHILADELPHIA, PA 19170-6168                                                         BELTON, SC 29627




NEWSPAPER HOLDINGS INC.                    NEWSPAPERS LLC                           NEWS-TIMES PUBLISHING COMPANY
THE MERIDIAN STAR                          SPRINGFIELD SUN (THE)                    COMPANY
814 22ND AVE                               PO BOX 1118                              EL DORADO NEWS TIMES
PO BOX 1591                                SHELBYVILLE, KY 40066                    111 N. MADISON AVE
MERIDIAN, MS 39302                                                                  EL DORADO, AR 71730



NEW-TECH PACKAGING INC.                    NEWTON CO TAX                            NEWTON CO TAX
2718 PERSHING AVE.                         1113 USHER STREET                        COMMISSIONER
MEMPHIS, TN 38112                          COVINGTON, GA 30014                      1113 USHER STREET
                                                                                    SUITE 101
                                                                                    COVINGTON, GA 30014-2470



NEWTON COUNTY APPEAL (THE                  NEWTON COUNTY TAX COLL.                  NEWTON COUNTY TAX COLL.
105 MAIN STREET                            92 W BROAD ST                            PO BOX 7
UNION, MS 39365                            DECATUR, MS 39327                        DECATUR, MS 39327




NEWTON DEVELOPMENT INC                     NEWTON FIRE DEPARTMENT                   NEWTON POLICE DEPARTMENT
725 EAST MAIN ST                           126 SCANLEN ST.                          PO BOX 502
PRATTVILLE, AL 36067                       NEWTON, MS 39345                         NEWTON, MS 39345




NEWTON SOFTWARE INC                        NEWTON SOFTWARE INC                      NEWTON SOFTWARE INC.
ATTN AARON SMITH                           ATTN KELLY BOTHWELL, ACCOUNT EXEC        4811 MONTGOMERY ROAD
505 MONTGOMERY ST, STE 2300                201 SPEAR ST, STE 220                    CINCINNATI, OH 45212
SAN FRANCISCO, CA 94111                    SAN FRANCISCO, CA 94105




NEWTOYS HK LTD                             NEXAIR LLC                               NEXSEN PRUET LLC
ATTN STEVEN CHEUNG, MNG DIR                PO BOX 125                               ATTORNEYS & COUSELORS AT LAW
UNITS 808-9, 8F, PENINSULA CTR, TST E      MEMPHIS, TN 38101-0125                   227 W TRADE ST. STE 1500
KOWLOON, HONG KONG                                                                  COLUMBIA, SC 29202
CHINA



NEXSTAR BROADCASTING INC                   NEXSTAR BROADCASTING                     NEXT STEP GROUP INC
WATN/IWATN/WLMT/WJKT/ELMT                  DBA WATN/WJKT/WLMT/ELMT/                 350 FIFTH AVE SUITE:4210
WANT TV LOCAL 24 ABC                       IPTY/IJKT                                NEW YORK, NY 10118
125 TOYOTA PLAZA                           1401 CAPITOL AVE STE 104
MEMPHIS, TN 38103                          LITTLE ROCK, AR 72201



NEXTECH CENTRAL LLC                        NEXTECH SOLUTIONS LLC                    NEXTEP INC
445 WEST DRIVE SUITE 101                   9054 VALLEY CREST LANE                   ATTN TOM CROSS, SVP
MELBOURNE, FL 32904                        SUITE 201                                PO BOX 11188
                                           GERMANTOWN, TN 38138                     RENO, NV 89510
NFI CONSUMER PRODUCT Case 19-11984-CSS     Doc
                                    NFINANSE    36 Filed
                                             PAYMENTS INC 09/10/19   PageNGOC
                                                                          1045THU
                                                                               of TRAN
                                                                                  1514
ATTN WILLIAM BARLETT, VP OF SALES   ATTN STEPHEN M ROSS, CCO             1450 SWARTZ FAIRBANKS RD.
501 5TH ST                          3923 COCONUT PALM DR, STE 107        MONROE, LA 71203
BRISTOL, TN 37620                   TAMPA, FL 33619




NGUYEN, PHONG                       NH DEPT. OF HEALTH AND               NHAN NGUYEN
C/O HUDSON PETERS COMMERCIAL        HUMAN SERVICES REGIONAL              2400 DRUMMOND
16479 DALLAS PKWY, STE 750          PROCESSING CENTER                    PANAMA CITY, FL 32405
ADDISON, TX 75001                   PO BOX 9501
                                    MANCHESTER, NH 31089-501



NIA POLAND                          NIA SMITH                            NIAGIN ROBINSON
106 ROCK STATION DR.                2022 RIDGE ROAD                      3175 ROBINSON ST APT L-15
NASHVILLE, AR 71852                 DUSON, LA 70529                      JACKSON, MS 39209




NIAH WILLIAMS                       NIC USA TENNESSEE DIV                NICANDRA FLENORD
515 WEST MONROE STREET              PO BOX 504212                        65440 AL HWY 77
MAGNOLIA, AR 71753                  ST LOUIS, MO 63150-4212              TALLADEGA, AL 35160




NICARRA RUSSELL                     NICCOLE ELKINS                       NICCOLE ELKINS
126 WOODYARD STREET                 143 TUMLIN ROAD                      715 ALEXANDERIA DR S.W.
DADEVILLE, AL 36853                 DADEVILLE, AL 36853                  JACKSONVILLE, AL 36265




NICE FLOW COMPANY                   NICE-PAK PRODUCTS INC.               NICEY RICHMOND
1714 HEWLETT CENTRE                 TWO NICE PAK PARK                    2724 ROSEMONT STREET
KOWLOON HONG KONG                   ORANGEBURG, NY 10962                 SHREVEPORT, LA 71108
HONG KONG




NICHE TRADING GROUPE INC            NICHEA JONES                         NICHELLE MCALISTER
NICHE BRANDS INTL.                  7153 BENJIE DR                       5167 MCKELLAR STREET
5610 GORNEY DR. STE D               MACON, GA 31216                      MILAN, TN 38358
HOUSTON, TX 77084




NICHOLAS ADAMSON                    NICHOLAS BAKER                       NICHOLAS BARKER
1025 STATE ROUTE1525                265 FM 1580                          UNKNOWN
CLAY, KY 42404                      FAIRFIELD, TX 75840                  LYMAN, SC 29365




NICHOLAS BURNER                     NICHOLAS CLARKE                      NICHOLAS COLLIER
334 SUN DRIVE                       1201 DANNE BANNISTER RD              200 CRESTVIEW
JACKSON, MS 39211                   BELTON, SC 29627                     JACKSONVILLE, AR 72076




NICHOLAS CRAIG                      NICHOLAS DANGELO                     NICHOLAS DANIELS
171 LYNN LAKE ROAD                  708 MCCULLCH                         305 POWELL ST.
POLLOCK, LA 71467                   BEEBE, AR 72012                      MARION, AR 72364
NICHOLAS DINTELMANN      Case 19-11984-CSS    Doc
                                        NICHOLAS   36 Filed 09/10/19
                                                 DURRAH                PageNICHOLAS
                                                                            1046 ofEPPERSON
                                                                                    1514
5745 BOZEMAN DR 8407                     203 BN MEMPHIS STREET             40 TEEL DR
PLANO, TX 75024                          HOLLY SPRINGS, MS 38635           ASHLAND, AL 36251




NICHOLAS FORTUNE                         NICHOLAS GALLIMORE                NICHOLAS GORDON
2278 SULPHUR                             189 JOHNSON STREET                962 MOLLY BARK
SELMER, TN 38375                         COCHRAN, GA 31014                 OXFORD, MS 38655




NICHOLAS HALL                            NICHOLAS HENDERSON                NICHOLAS HESTER
3042 WENONAH PARK RD                     5 KIM HARMON COVE                 648 VIOLET HILL RD
BIRMINGHAM, AL 35221                     INDIANOLA, MS 38751               SOPERTON, GA 30457




NICHOLAS HILL                            NICHOLAS JEFFRIES                 NICHOLAS JOLLY
1220 PEACHTREE RD                        4829 GA HWY 99                    JOLLY CONSULTING
HOSCHTON, GA 30548                       TOWNSEND, GA 31331                7235 AVENTINE WAY APT 201
                                                                           CHATTANOOGA, TN 37421




NICHOLAS JONES                           NICHOLAS KINDRED                  NICHOLAS KING
1350 E PERSON AVE                        3125 LIPPIZAN                     1301 WEST MORTON ST
MEMPHIS, TN 38106                        ROBINSON, TX 76706                OAKLAND CITY, IN 47660




NICHOLAS LEWIS                           NICHOLAS LINER                    NICHOLAS MARSHALL
1251 WEST AVE APT K1                     3426 COOSA ROAD                   403 MAIN STREET 2499
NORTH AUGUSTA, SC 29841                  CARTHAGE, MS 39051                GRAMBLING, LA 71245




NICHOLAS MILHORN                         NICHOLAS MILLER                   NICHOLAS MINCY
4300 N GETWELL RD                        580 GILBERT RD                    3408 LAUREL WOOD DR
MEMPHIS, TN 38118                        GRAYSON, LA 71435                 HORN LAKE, MS 38637




NICHOLAS ODOM                            NICHOLAS OVERBEY SR.              NICHOLAS PATTERSON
PO BOX 658                               308 WOODVIEW DR                   2300 JEWEL ST.
DEKALB, MS 39328                         WINDER, GA 30680                  ALBANY, GA 31701




NICHOLAS SCHAEFER                        NICHOLAS SILER                    NICHOLAS SIMMONS
5914 WILDCREST STREET                    144 TROY COX RD                   1721 BRADSHAW ROAD
BOSSIER CITY, LA 71111                   BALD KNOB, AR 72010               CLIFTON, NC 28328




NICHOLAS SMITH                           NICHOLAS SMITH                    NICHOLAS SPEER
1001 N.WEST STREET                       660 ROARING SPRINGS RD            3642 COUNTY ROAD 481
RIPLEY, MS 38663                         CADIZ, KY 42211                   PIGGOTT, AR 72454-7501
NICHOLAS TAYLOR          Case 19-11984-CSS    Doc
                                        NICHOLAS   36 Filed 09/10/19
                                                 THOMAS                PageNICHOLAS
                                                                            1047 ofWEBB
                                                                                    1514
3-01 FOWLER LANE                         1357 WESTOVER RD                  64 EUGENE WARD ROAD
MAYFLOWER, AR 72106                      JACKSON, TN 38301                 ADRIAN, GA 31002




NICHOLAS WHITAKER                        NICHOLAS WOODSON                  NICHOLE BOONE
501 SHIREBROOK CIR                       2959 OAK ST                       3832 TROTTERS RIDGE CIR
SPRING HILL, TN 37174                    PURVIS, MS 39475                  VALDOSTA, GA 31605




NICHOLE HANLEY                           NICHOLE HENDERSON                 NICHOLE JOHNSON
435 HATTEN TRACK RD                      80 AMMONS SPRINGS RD              PO BOX 72
GALLATIN, TN 37066                       CEDARTOWN, GA 30125               COOKVILLE, TX 75558




NICHOLE REEDY                            NICHOLE RITENOUR                  NICHOLE RIZZO
6885 CLUB LANE APT 201                   612 E BENTON ST                   15472 HWY 1057
MEMPHIS, TN 38115                        ELDORADO, IL 62930                KENTWOOD, LA 70444




NICHOLUS SWALLOWS                        NICK DAWSON                       NICK JACKSON
11253 SAN HALL RD                        32 DAVID DR.                      50 TURNERS DRIVE
MONTEREY, TN 38574                       IUKA, MS 38852                    FORKLAND, AL 36740-3231




NICK OLDHAM                              NICK REEVES                       NICK SANTANIELLO
2311 N. MAIN                             129 BROOKLYN AVE.                 453 SUMMIT DRIVE
ELDORADO, IL 62930                       LINDEN, TN 37096                  MEDINA, TN 38355




NICK SCOTT                               NICK SHULL                        NICK WARREN
526 MAES LANE                            30 PERDIDO CIRCLE                 304 CR 279
DUBLIN, GA 31027                         LITTLE ROCK, AR 72211             BAY SPRINGS, MS 39422




NICKELL EQUIPMENT RENTAL                 NICKEY WALKER                     NICKIE BLEVINS
1507 HIGHWAY 16 WEST                     1305 SCHOOL ST APT 11             115 WALNUT CIRCLE
GRIFFIN, GA 30223                        RINGGOLD, LA 71068                YELLVILLE, AR 72687




NICKIE COLEMAN                           NICKIE COLEMAN                    NICKIE WIGGINS
108 BIRCH ST                             108 BIRCH ST.                     1534 OUTLAW AVE
DICKSON, TN 37055                        DICKSON, TN 37055                 SOPERTON, GA 30457




NICKIE WILLIAMS                          NICKIEL SAUNDERS                  NICKITA WADE
541 CR 2578                              905 ASH ST                        9605 HWY 17
GUNTOWN, MS 38849                        MACON, GA 31201                   PICKENS, MS 39146
NICKLAS SMITH              Case 19-11984-CSS    Doc
                                          NICKOLAS   36 Filed 09/10/19
                                                   BRUNNER               PageNICKOLAS
                                                                              1048 ofHARBORTH
                                                                                      1514
56A SINA RD                                235 E 5TH ST                      312 CLEVELAND 104
CONWAY, AR 72032                           HOMER, LA 71040                   MCGREGOR, TX 76657




NICKS PEST                                 NICKY CRAPPS                      NICKY FULTON
MANAGEMENT INC                             74 8TH AVENUE                     828 ACADEMY PARK DRIVE
80 CURTIS MINE ROAD                        MORTON, MS 39117                  CANTON, MS 39046
MADISONVILLE, KY 42431




NICLOUS HUFFMAN                            NICOLAS JAMESON                   NICOLAS REYES
3255 GOODLETT STREET                       403 EAST 3RD ST APT. 105          32 SWEETGUM LANE
MEMPHIS, TN 38118                          HOPE, AR 71801                    HAZELHURST, GA 31539




NICOLAS TAYLOR                             NICOLAS WILLIAMS                  NICOLE ADAMS
203 EAST GARNER ST                         1525 GOLD AVE                     613 OAK ST.
DUBLIN, GA 31021                           MEMPHIS, TN 38106                 HINESVILLE, GA 31313




NICOLE ANDERSON                            NICOLE BOWERS                     NICOLE BROWN
6386 HAVENRIDGE DR                         101 MCKENZIE CT                   18955 STATE ROUTE 56
RIVERDALE, GA 30274                        VERBENA, AL 36091                 BEERSHEBA, TN 37305




NICOLE BURTON                              NICOLE BUTEAU                     NICOLE BYRD
9079 CAROLYN WAY                           1826 JULIA ST                     483 ALBERT GRAVES RD
BON AQUA, TN 37025                         NEW IBERIA, LA 70560              SUMRALL, MS 39482




NICOLE CABIGAO                             NICOLE CAMPBELL                   NICOLE COLEMAN
3800 HIGHLAND PARK PLACE                   1314 VEST AVE.                    6805 KEYSTONE DR
MEMPHIS, TN 38111                          CARUTHERSVILLE, MO 63830          MEMPHIS, TN 38115




NICOLE CUNNINGHAM                          NICOLE DAVIS                      NICOLE DAVIS
44 COLE ST APT A                           209 NE FORD PLACE                 624 A. WARRENTON RD
ALEX CITY, AL 35010-4511                   MADISON, FL 32340                 GUNTERSVILLE, AL 35976




NICOLE DENSON                              NICOLE DOUGLAS                    NICOLE FERRARA
207 MASSEY CIRCLE                          4197 STANFORD ROAD                15 SOMBRERO LN
CARTHAGE, MS 39051                         ASBURN, GA 31714                  SAINT ROSE, LA 70087




NICOLE FINCH                               NICOLE FINCHER                    NICOLE FONGER
560 N HIGHWAY 19                           409 NORTH ST. APT 2B              1193 SMITHTOWN RD
GLENWOOD, GA 30428                         CABOT, AR 72023                   TYLERTOWN, MS 39667
NICOLE FORD            Case   19-11984-CSS
                                        NICOLEDoc  36
                                              FRAZIER        Filed 09/10/19   PageNICOLE
                                                                                   1049 GOLDEN
                                                                                         of 1514
1208 SOUTH 13TH STREET                   6075 MEADOWBROOK COVE                    2318 HWY 316
CORDELE, GA 31015                        MILAN, TN 38358                          MARKS, MS 38646




NICOLE GOODMAN                           NICOLE GUILLOTTE                         NICOLE HERM
12 B TURNER DR                           10635 KILLDEER DR.                       201 5TH AVENUE NE
CADIZ, IL 42211                          IRVINGTON, AL 36544                      REFORM, AL 35481




NICOLE HILDEBRAND                        NICOLE HOWARD                            NICOLE JACKSON
500 EAST 11TH STREET                     653 HEFLIN                               2773 HAWTHORNE
SMACKOVER, AR 71762                      ROANOKE, AL 36274                        CAPE GIRARDEAU, MO 63701




NICOLE JONES                             NICOLE KELLEY                            NICOLE LESAR
263 FELIX RD                             1824 WIGGS STREET                        26112 BEAN RIDGE RD
RED BANKS, MS 38661                      GUNTERSVILLE, AL 35976                   THEBES, IL 62990




NICOLE MARTIN                            NICOLE MAYON                             NICOLE MERRYMAN
558 CHURCH GROVE ROAD                    201 WILBOURN BLVD                        271 COUNTY RD 38
NEWBERN, TN 38059                        LAFAYETTE, LA 70506                      RICEVILLE, TN 37370




NICOLE MIRE                              NICOLE MOODY                             NICOLE MURRAY
204 WILLOWOOD ROAD                       2500 DEERMAN ST APT C14                  728 BILL KAY RD
FRANKLIN, LA 70538                       GUNTERSVILLE, AL 35976                   BELTON, SC 29627




NICOLE NATHAN                            NICOLE PARRISH                           NICOLE PEARSON
PO BOX 385 423 MILL STREE                1425 E CLARK AVE                         297 PRICKETTS MILL RD
CALION, AR 71724                         MONTICELLO, FL 32344                     SOUTHAMPTON, NJ 08088




NICOLE PENN                              NICOLE PERRY                             NICOLE PERSON-HAYES
396 HOLLEY MILL ROAD                     4 BURNS TRAIL                            PO BX 14
ECLECTIC, AL 36024                       JACKSONVILLE, AR 72076                   LEAKESVILLE, MS 39451




NICOLE REYNOLDS                          NICOLE SCOTT                             NICOLE STEWART
595 JIM DAVID ROAD                       1905 REED ST                             921 GUNTERSVILLE RD
NICHOLSON, GA 30565                      RUSTON, LA 71270                         ARAB, AL 35016




NICOLE STIEF                             NICOLE T PEARSON                         NICOLE THOMPSON
240 N 5TH ST                             297 PRICKETTS MILL ROAD                  122 COLUMBIA GARDEN DR APT 19
BREESE, IL 62230                         SOUTHAMPTON, NJ 08088                    COLUMBIA, LA 71418-3384
NICOLE WHITTENBURG        Case 19-11984-CSS    DocGARFIELD
                                         NICOLETTE 36 Filed 09/10/19      PageNICOLETTE
                                                                               1050 of 1514
                                                                                        SAMUELL
136 THISTLE CT                           35 ELM CIRCLE                         630 CR 418
CROSSVILLE, TN 38571                     CHARLSTON, MS 38921                   HOUSTON, MS 38851




NICOLYIA HOGG                            NICOS WARE                            NIELSEN BAINBRIDGE GROUP
690 HIGHWAY 139 APT 408                  3889 BALD EAGLE DR 252                ATTN ANN RING, ACCTS PAYABLE MGR
MONROE, LA 71203                         MEMPHIS, TN 38115                     PINNACLE LOCKBOX, PO BOX 676613
                                                                               DALLAS, TX 75267-6613




NIELSEN BAINBRIDGE GROUP                 NIELSEN BAINBRIDGE GROUP              NIELSEN BAINBRIDGE GROUP
ATTN DAVID LANHAM, NATIONAL ACCT MGR     ATTN DAVID LANHAM, SR VP              ATTN GARY GOLDEN, CFO
12201 TECHNOLOGY BLVD, STE 100           12303 TECHNOLOGY BLVD, STE 950        12201 TECHNOLOGY BLVD, STE 100
AUSTIN, TX 76759                         AUSTIN, TX 78727                      AUSTIN, TX 76759




NIELSEN BAINBRIDGE GROUP                 NIELSEN COMPANY US LLC, THE           NIELSEN COMPANY US LLC, THE
ATTN SARA ROMANO, ACCTS PAYABLE MGR      ATTN CHIEF FINANCIAL OFFICER          ATTN CHIEF FINANCIAL OFFICER
PINNACLE LOCKBOX, PO BOX 676613          150 N MARTINGALE RD                   85 BROAD ST
DALLAS, TX 67681-3                       SCHAUMBURG, IL 60173                  NEW YORK, NY 10004




NIELSEN COMPANY US LLC, THE              NIELSEN COMPANY US LLC, THE           NIELSEN
ATTN DAVID BOWMAN, MGR FINANCE           ATTN LEGAL DEPT                       PO BOX 88956
85 BROAD ST                              85 BROAD ST                           CHICAGO, IL 60695
NEW YORK, NY 10004                       NEW YORK, NY 10004




NIEN MADE (USA) INC                      NIEN MADE (USA) INC                   NIEN MADE (USA) INC
ATTN HARJIT SINGH, PRESIDENT NATL        ATTN MICHEAL NIEN                     ATTN SHEILA YEE
ACCTS                                    19/F-1 NO 236 SEC 2                   12301 HAWKINS ST
12301 HAWKINS ST                         WUCHIUAN WEST RD                      SANTA FE SPRINGS, CA 90670
SANTA FE SPRINGS, CA 90670               TAICHUNG 00408 TAIWAN



NIESHA BATES                             NIESHA JOHNSON                        NIESHA JORDAN
4530 WATER TREE DR APT 6                 12240 JACKSON RD APT 11               25 EVERGREEN APT C
MEMPHIS, TN 38118                        ST FRANCISVILLE, LA 70775             DUMAS, AR 71639




NIGEL BRENNINKMEIJER                     NIGEL LEWIS                           NIGEL PETERS
4719 COLE AVE 520                        3000 PAUL AVE                         85 DEXTER RD
DALLAS, TX 75205                         RUSTON, LA 71270                      TYLERTOWN, MS 39667




NIGUEL JONES                             NIHIYA JEFFERSON                      NII NORTHERN INTERNATIONAL INC
115 MURPHREE DR                          268 DEER LANE                         ATTN DHIMANT PATEL, COO CANADA DIV
ANDALUSIA, AL 36420                      HOLLY SPRINGS, MS 38635               401 BENTLEY ST, 1
                                                                               MARKHAM, ON L3R 9T2
                                                                               CANADA



NII NORTHERN INTERNATIONAL INC           NII NORTHERN INTERNATIONAL INC        NII NORTHERN INTERNATIONAL INC
ATTN GWEN DO, LOGISTICS MGR              ATTN JOHN CHIU, SR VP                 ATTN MICHAEL PACHARIS, GNR MGR
1 BURBRIDGE ST, STE 101                  1 BURBRIDGE ST, STE 101               1 BURBRIDGE ST, STE 101
COQUITLAM, BC V3K 7B2                    COQUITLAM, BC V3K 7B2                 COQUITLAM, BC V3K 7B2
CANADA                                   CANADA                                CANADA
NII NORTHERN          Case 19-11984-CSS     Doc 36 Filed
                                     NIKEIA SMOOTH           09/10/19   PageNIKIA
                                                                             1051   of 1514
                                                                                  JOHNSON
INTERNATIONAL INC                    410 COTTONPORT AVE                      227 GOSHEN ROAD
1 BURBRIDGE STREET                   COTTONPORT, LA 71327                    MAGEE, MS 39111
SUITE 101
COQUITLAM, BC V3K 7B2 CANADA



NIKIA MCNEAL                         NIKINNIA SMITH/KING                     NIKITA MOYE
75 DAVIS STREET                      108 LANDINGS                            1117A FAIRGROUND CIRCLE
BELLS, TN 38006                      WARNER ROBINS, GA 31093                 SOPERTON, GA 30457




NIKITA PLYASKEVICH                   NIKITA SCHELLER                         NIKITA SILLS
1983 KIMBROUGH RD                    42 ROBERTS AVE APT 2                    3609 MARTIN LUTHER KING B
GERMANTOWN, TN 38138                 LAMAR, AR 72846                         BRUNSWICK, GA 31520




NIKKI ADKINS                         NIKKI COOPER                            NIKKI DURR
414 WOODTOWN STREET                  2030 WIINGATE DR                        104 WEST MENDEL AVE
WAYNESBORO, TN 38485                 RENTZ, GA 31075                         GLENNVILLE, GA 30427




NIKKI JOHNSON                        NIKKI KINCADE                           NIKKI LONGSHORE
534 CLAYHOLE ROAD                    2502 FUNSTON -SIGSBEE ROAD              127 W LAKE DR
DUNN, NC 28334                       DOERUN, GA 31744                        CUTHBERT, GA 39840




NIKKI MARTIN                         NIKKI MAY                               NIKKI REPLOGLE
908 HOLLY STREET                     551 STORM RD.                           5 FRUITLAND RD
HAMPTON, SC 29924                    LENA, MS 39094                          HUMBOLDT, TN 38343




NIKKI REPLOGLE                       NIKKI REPLOGLE                          NIKKI SMITH
655 POPLAR CORNER RD                 655 POPULAR CORNER RD                   18130 CELESTE RD
HUMBOLDT, TN 38343                   HUMBOLDT, TN 38343                      CITRONELLE, AL 36522




NIKKI TRUONG                         NIKKI TYLER                             NIKKO ELECTRONICS BHD.
433 CEDAR STREET                     1514 NOLA RD                            2801 SUMMIT AVE.
PETAL, MS 39465                      MONTICELLO, MS 39654                    PLANO, TX 75074




NIKOLAUS BOVEE-RIVERA                NIKOLE GLOVER                           NIKORN PHETPHOUTHAY
118 THELMA DR                        8525 FARMINGTON COVE                    488 LITTLE JIM DR.
LAFAYETTE, LA 70506                  SOUTHAVEN, MS 38671                     CAMDEN, TN 38320




NIKYRA PHILLIPS                      NILAM INC DBA                           NINA BRAZIL
11500 CHICOT RD 125                  SUPER 8                                 704 GENA ST.
MABELVALE, AR 72103                  317 SAWMILL DR                          DUMAS, AR 71639
                                     SUWANEE, GA 30024
NINA CLAYTON           Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                      NINA CLINKSCALE                          PageNINA
                                                                                    1052  of 1514
                                                                                        DAWSON
204 FERRY RD                            924 E. 13TH AVE.                           101 HOLLAND AVE
COLUMBIANA, AL 35051                    PINE BLUFF, AR 71601                       PIGGOTT, AR 72454




NINA KELLER                             NINA LONG                                  NINA MARSHALL
137 GENERAL BUCKNER DR.                 2826 BRADLEY GIN RD.                       43 TEASLY LANE
DOVER, TN 37058                         MONROE, GA 30656                           LAVONIA, GA 30553




NINA STACHER                            NINA TERRELL                               NINA TUNNELL
PO BOX 567                              1124 NEWPORT ROAD                          107 GARDNER STREET
STAR CITY, AR 71667                     MACON, GA 31210                            MONTEVALLO, AL 35115




NINA WHITSON                            NINGBO BESTLITE & EXPORT CO LTD            NINGBO BESTLITE & EXPORT CO LTD
160 RIGGS RD                            ATTN GARY MOHR, CONTROLLER                 ATTN LI WEN JIE, GM
PORTLAND, TN 37148                      UNIT 27-D, INTL CONVENTION & EXH CENTRE    UNIT 27-D, INTL CONVENTION & EXH CENTRE
                                        168 BAIZHANG RD                            168 BAIZHANG RD
                                        NINGBO 310540 CHINA                        NINGBO 310540 CHINA



NINGBO FREE TRADE ZONE SUNFLOWER        NINGBO GREEN SOURCE GARDEN TOOLS           NINGBO HOME-DOLLAR IMP & EXP CORP
INTL TRADING CO LTD                     CO LTD                                     ATTN MOON YAN, SALES MGR
ATTN LI GONGXIAN, SALES MGR             ATTN XUKONG PAN, GM                        69 GUANGYUAN RD, JIANGBEI, DISTRICT
NO 49 LINHAI AVE; LINHAI CITY           KANDUN ST INDUSTRIAL PARK, CIXI CITY       NINGBO 315000
ZHEJIANG 317000 CHINA                   ZHEJIANG                                   CHINA
                                        CHINA


NINGBO HUIGE OUTDOOR PRODUCTS CO        NINGBO JIANGBEI SUNNY LEISURE              NINGBO JINBO IMP & EXP CO LTD
LTD                                     PRODUCTS                                   ATTN XIONG LI, GM
ATTN SUSAN LIANG, VP                    CO LTD; ATTN TOM ZHANG, PRESIDENT          RM 1018, ZHONGNONGXIN MANSION
HUANGJIALING CHUNHU TOWN                NO 6 NEW HENGBA RD                         NO 181 EAST ZHONGSHAN RD
FENGHUA NINGBO CITY                     JIANGBEI PRIVATE INDUSTRY PARK             NINGBO CHINA
ZHEJIANG CHINA                          NINGBO CHINA


NINGBO JINSHAN TR                       NINGBO KONWIN ELECTRICAL APP CO LTD        NINGBO MERRYART GLOW-TECH CO LTD
SPORTING GOODS CO LTD                   ATTN JENNIE MA, SALES MGR                  ATTN AGGIE ZHANG, SALES MGR
FACTORY HENGXI TOWN                     RM 1305, 13F HENGYUAN PLAZA BLDG A         NO 8 LIXIN RD
INDUSTRY ZONE NINGBO                    NO 1988 BEISANHUAN EAST RD CIXI            XIAOGANG IND BEILUN
NINGBO ZHEJIANG CHINA                   NINGBO, ZHEJIANG 315300 CHINA              NINGBO ZHEJIANG 315801000 CHINA



NINGBO MERRYART GLOW-TECH CO LTD        NINGBO NINGSHING INTERNATIONAL INC         NINGBO NOVO HOME DECOR CO LTD
ATTN AGGIE ZHANG, SALES MGR             ATTN PHOEBE TANG, SALES                    ATTN SARAH BAO, SALES MGR
NO 8 LIXIN RD                           RM 2511 TIANNING MANSION                   4TH FL NO 89 JINYAO RD
XIAOGANG IND BEILUN                     NO 138 ZHONGSHAN WEST RD                   INVESTMENT & BUSINESS CENTER YINZHOU
NINGBO, ZHEJIANG 315801000 CHINA        NINGBO CHINA                               NINGBO 315105 CHINA



NINGBO OVERPASS INTL. TR                NINGBO SAFEWELL IMP & EXP CO LTD           NINGBO SHINE WELL TR
TRADING CO. LTD                         ATTN ALICE TANG, SALES SUPERVISOR          INDUSTRY COMPANY LTD
SSG BLD 655 THE EXT.                    8/F NO 1 BLDG HUADONG PARK                 289 HEJIA RD GUAN DEV
SEC OF LIANFENG RD.HAISHU               NO 323 NORTHERN CENTURY AVE                AREA GAOQIAO TOWN YINZHOU
HAISHU DIST. NINGBO 315001750 CHINA     JIANGDONG, NINGBO 315000 CHINA             NINGBO ZHEJIANG CHINA



NINGBO WELL ELECTRIC APPLIANCE CO LTD   NINGBO YINZHOU GREEN LIGHT INTL TRADE      NINGBO YINZHOU JINSHAN
ATTN HAROLD DONG, SALES MGR             CO LTD; ATTN CHOLE ZHANG, SALES MGR        SPORTING GOODS FACTORY
NO 565 XIHUAN SOUTH RD, YUYAO           RM 1905 HAORU BLDG                         ATTN CU MING QIAN, GM
ZHEJIANG 315400                         NO 468 TAI KANG NIDDLE RD                  HENGXI TOWN INDUSTRY ZONE
CHINA                                   NINGBO ZHEJLANG 315000 CHINA               NINGBO ZHEJLANG CHINA
                       Case
NINGBO ZHONGYI ORNAMENTS    19-11984-CSS
                          CO. LTD.           Doc 36 LLCFiled 09/10/19
                                      NINJA PARTNERS                    PageNIPRO
                                                                             1053DIAGNOSTICS
                                                                                  of 1514 INC
6TH FL CHUANGYI SHEJI PLZ             DBA LAWN AND GARDEN INTL              ATTN LEGAL DEPT
TAIAN RD. SOUTH CBD YIR               615 N BERRY STREET                    2400 NW 55TH COURT
NINGBO CHINA 315001000                SUITE 1                               FORT LAUDERDALE, FL 33309
CHINA                                 BREA, CA 92821



NIPRO DIAGNOSTICS INC                 NIPRO DIAGNOSTICS INC                 NIQUELA BAYLARK
ATTN SCOTT VERNER, PRESIDENT & CEO    ATTN VP FINANCE & BUSINESS DEV        22177 HYW 45 N
2400 NW 55TH COURT                    2400 NW 55TH COURT                    ABERDEEN, MS 39730
FORT LAUDERDALE, FL 33309             FORT LAUDERDALE, FL 33309




NIQUESHA ROBERTSON                    NISA ENGLISH                          NISA MOSS
166 MURPHY STREET                     104 BISHOP ST                         1605 WHITE OAK ROAD
MANSFIELD, LA 71052                   BOONEVILLE, MS 38829                  SELIGMAN, MO 65745




NISSIN FOODS (USA)CO INC              NITA INGRAM                           NITRO 2 GO INC
2001 W ROSECRANS AVE                  1929 RANDOLPH ST                      ATTN JAY BYRD, VP SALES
GARDENA, CA 90249                     FLORENCE, AL 35630                    8020 PALM AVE
                                                                            HIGLAND, CA 92346




NITRO 2 GO INC                        NITRO DISTRIBUTING INC                NITTA RYALL
ATTN JEFF DIEHL, PRESIDENT            1420 RICHARDSON STREET                1049 BUSY LANE
8020 PALM AVE                         SAN BERNADINO, CA 92408               SUMMIT, MS 39666
HIGLAND, CA 92346




NIVEA THOMAS                          NJ FAMILY SUPPORT CTR                 NKAUJ VU
204 ATLANTIC ST                       PO BOX 4880                           1225 INA ROAD
SYLVESTER, GA 31791                   TRENTON, NJ 08650                     WHITEVILLE, TN 38075




NKENGE LAMPKIN                        NKOK INC                              NKOK INC
141 TURKEY LANE                       5354 IRWINDALE AVE UNIT A             ATTN KOHSCHE KOH, PRESIDENT
OCILLA, GA 31774                      IRWINDALE, CA 91706                   5354 IRWINDALE AVE, UNIT A
                                                                            IRWINDALE, CA 91706




NLL NORTHERN INTERNATIONA INC         NMCC EAGLES BOOSTER CLUB              NMR DISTRIBUTION AMERICA INC.
1 BURBIDGE STREET                     450 ST LAWRENCE DRIVE                 28912 AVENUE PAINE
SUITE 101                             NEW MADRID, MO 63869                  VALENCIA, CA 91355
COQUITLAM, BC V3K 7B2
CANADA



NOAH ALDRICH                          NOAH BROWN                            NOAH FOY
1307 AMBLESIDE DRIVE                  280 PELICAN DR                        132 WRENWAY
CLARKSVILLE, TN 37040                 LEAKSVILLE, MS 39451                  VIOLET, AR 72584




NOAH GREGORY                          NOAH HART                             NOAH JOHNSON
485 NTH 4TH AVE                       71 TAYLORSMITH ROAD                   11184 ARLINGTON TRACE DR
PIGGOTT, AR 72454                     ROYSTON, GA 30662                     ARLINGTON, TN 38002
NOAH MANN                Case 19-11984-CSS    Doc 36
                                        NOAH MAY           Filed 09/10/19   PageNOAH
                                                                                 1054MILBURN
                                                                                       of 1514
723 DOMAIN DRIVE                        1711 BARTON CHAPEL RD                   1764 AETNA FURNACE RD
BOSSIER CITY, LA 71111                  JACKSBORO, TX 76458                     MAGNOLIA, KY 42757




NOAH PETERSON                           NOAH RAPP                               NOAH SWIMS
9 MONTICELLO DR                         N. HAMILTON LANE                        2246 SOUTH GREEN ST
PIEDMONT, SC 29673                      BELLE RIVE, IL 62810                    TUPELO, MS 38804-6554




NOAL KEITH SELLERS                      NOBERTA MINCEY                          NOBIE RHODES
901 MASTERS LANE                        294 W BRUMBY AVE                        137 EDMUND KING RD
BIRMINGHAM, AL 35244                    REIDSVILLE, GA 30453                    BAY SPRINGS, MS 39422




NOBLE HAY                               NOBY GUFFEY                             NOCONA BASS
540 TIMBERS EAST                        41 DANNY THOMAS ROAD                    327 GREENE ROAD
HAUGHTON, LA 71037                      ALBANY, KY 42602                        TILLAR, AR 71670




NOEL RUDD                               NOEL WILLIAMS                           NOEMI CRUZ
81195 HWY 77                            901 N SECOND STREET                     3003 MEADOW LANE
LINCOLN, AL 35096                       MCGHEE, AR 71654                        MEMPHIS, TN 38118




NOEMI SANCHEZ                           NOHA HAMLIN                             NOKOMIS SHAW
1301 NEWTOWN CHURCH RD NE               612 STEGALL RD.                         3945 MILLBRANCH RD
CALHOUN, GA 30701                       PELAHATCHIE, MS 39145                   MEMPHIS, TN 38116




NOLA HOLLOWAY                           NOLA STONE                              NOLAN BOBINGER
PO BOX 747                              395 JACK MILLER BLVD 107                4301 KENNETH COLE ROAD
BRYSON CITY, NC 28713                   CLARKSVILLE, TN 37042                   VANCLEAVE, MS 39565




NOLAN FOWLER                            NOLAN MARSH                             NOLAN MCMURRY
2416 SUNRISE DR                         ROUTE 2 BOX 121                         541 SMYRNA RD
MOODY, AL 35004                         COBBTOWN, GA 30420                      EVENSVILLE, TN 37332




NOLAN SMITH                             NOLAN THOMPSON                          NOLANS INC
1185 BAKER AVENUE                       PO BOX 1749                             6225 SHELBY OAKS DR
ALFORD, FL 32420                        WOODVILLE, MS 39669                     MEMPHIS, TN 38134




NOLARIEL GIBSON                         NOLENSVILLE FIRE DEPT.                  NON FOODS MARKETING US CENTRAL
223 FOSTER LANE                         PO BOX 98                               BILLING
CHURCH POINT, LA 70525                  NOLENSVILLE, TN 37135                   ATTN ALLEN GREEN, EVP SALES/MARKETING
                                                                                82A CANTIAGUE ROCK RD
                                                                                WESTBURY, NY 11590
NONA SPRINGER         Case 19-11984-CSS    Doc 36
                                     NONE INDICATED     Filed 09/10/19   PageNONNA
                                                                              1055 SLACK
                                                                                   of 1514
4513 ORANGE                                                                  1038 PARCKERS CHAPEL RD
NORTH LITTLE ROCK, AR 72118-3623                                             PORTLAND, TN 37148




NOODLE & BOO                         NORA CLAYTON                            NORA CREEL
REEVES SAIN                          1290 CR 59                              48 MCNEASE GRIFFITH RD
99 ALMADEN BOULEVARD                 NEW ALBANY, MS 38652                    PRENTISS, MS 39474
SUITE 500
SAN JOSE, CA 95113



NORA CRUMPTON                        NORA FEAGANS                            NORA HARGROVE
660 COUNTY RD 6                      407 MAPLE ST                            218 LEACHMAN ST
HEADLAND, AL 36345                   ETOWAH, TN 37331                        MONROE, LA 71202




NORA JONES                           NORA MARTINEZ-VARGAS                    NORA RUSSELL
100 LYNN ST                          524 WEST PECAN ST                       170 ELM CREST
WEST MONROE, LA 71292                HAMBURG, AR 71646                       EL DORADO, AR 71730




NORAH BANKS JR                       NORBEN PRODUCTS                         NORBERTO MENDEZ
1882 HWY 520                         9820 RAY LAWSON BLVD.                   118 WOODROW ST
HOMER, LA 71040                      DALLAS, TX 75341                        KERSHAW, SC 29067




NORCOM INC                           NORCOM INC                              NORCOM INC
200 WILSON RD                        ATTN EVAN STITT, CFO                    ATTN JOE ORTEAZO, DIR SALES/MARKETING
GRIFFIN, GA 30223                    200 WILSON                              200 WILSON
                                     GRIFFIN, GA 30223                       GRIFFIN, GA 30223




NORCOM INC                           NOREEN NELSON                           NORESHIA MUMFORD
ATTN TED CREWS, SALES MGR            150 HIGH STREET                         639 EVERGREEN PARK
200 WILSON                           CANTON, NC 28716                        HOPKINSVILLE, KY 42240
GRIFFIN, GA 30223




NORITSU AMERICA CORPORATION          NORMA BRANCH                            NORMA COOK
6900 NORITSU AVE                     2003 CLAIRE AVE APT. C                  1609 STONE 8
BUENA PARK, CA 90620-1372            GRENTNA, LA 70053                       JONESBORO, AR 72401-5323




NORMA COX                            NORMA CURRIE                            NORMA H BAKER &
404 W. GAY STREET                    1740 CLAY STREET                        LARRY R BAKER JT TEN
CHARLESTON, MS 38921                 PIGGOTT, AR 72454-2408                  1349 BAKER ROAD
                                                                             HUNTINGDON, TN 38344-7717




NORMA HURST                          NORMA J GREEN                           NORMA J MORRIS
102 MAINE ST                         82 HALYARD WAY                          PO BOX 532
TALLADEGA, AL 35160                  TOWNSEND, GA 31331                      MCCRORY, AR 72101-0532
NORMA JEAN SOMERS        Case 19-11984-CSS
                                        NORMADoc
                                             KELLY36     Filed 09/10/19   PageNORMA
                                                                               1056 KEMP
                                                                                    of 1514
4885 STATE ROUTE 70                     3099 RUSHIN ROAD                      412 FAIRVIEW AVENUE
FREDONA, KY 42411                       COTTONDALE, FL 32431                  LEBANON, TN 37087




NORMA MASSEY                            NORMA MCMULLEN                        NORMA MILLS
2350 PETUNIA LANE                       P O BOX 8                             410 TOWER RD
PELHAM, GA 31779                        ABBEVILLE, MS 38601                   MARTIN, GA 30557




NORMA ROLAND                            NORMA SMITH                           NORMA SMITH
RT. 1 BOX 220 PINEVIEW                  129 BOYNTON TERRACE                   3209 WEST CERVANTES ST.
DUBLIN, GA 31071                        RINGGOLD, GA 30736                    PENSACOLA, FL 32505




NORMA WILLIAMS                          NORMAN DIRECT LLC                     NORMAN DIRECT LLC
POST OFFICE BOX 144                     16595 W STRATTON DR                   ATTN BRIAN WARGULA, EVP
CLEVELAND, MS 38732                     NEW BERLIN, WI 53151                  16595 W STRATTON DR
                                                                              NEW BERLIN, WI 53151




NORMAN DIRECT LLC                       NORMAN E EWING                        NORMAN ELLIOTT
ATTN CHRISTOPHER REBHOLZ, PRESIDENT     3582 RYE PATCH RD NE                  116 TABOR DR APT 5
16595 W STRATTON DR                     LUDOWICI, GA 31316                    WARNER ROBINS, GA 31093
NEW BERLIN, WI 53151




NORMAN FARLAND                          NORMAN FINKLEA                        NORMAN NUNNALLY
465 W PARKER ST                         702 SAULSBERRY ROAD                   5839 MAGNOLIA HWY
BAXLEY, GA 31513                        COY, AL 36435-5024                    EL DORADO, AR 71730




NORMAN TAPPIN                           NORMAN VARNUM                         NORMAN VENTERS
608 NORTH HAVEN COURT                   541 SWANBAY ESTATES RD.               392 BYRNES CIRCLE
JACKSONVILLE, AR 72076                  BUCHANAN, TN 38222                    JOHNSONVILLE, SC 29555




NORMAN WALKER                           NORMANDE LIGHTING LLC                 NORMERICA INTERNATIONAL INC
3025 HWY 5 LOT 50                       18862 75ND AVENUE SOUTH               ATTN COLIN GLEASON, PRESIDENT
BENTON, AR 72019                        KENT, WA 98032                        1599 HURONTARIO ST, STE 300
                                                                              PORT CREDIT, ON L5G 4S1
                                                                              CANADA



NORMERICA INTERNATIONAL                 NORRIS FAMILY PROPERTIES LLC.         NORRIS FAMILY PROPERTIES, LLC
C/O NORMERICA INC                       3235 HIGHWAY 119                      3235 HIGHWAY 119
300 - 1599 HURONTARIO ST                MONTEVALLO, AL 35115                  MONTEVALLO, AL 35115
PORT CREDIT, ON L5G 4S1
CANADA



NORRIS KEY                              NORRIS MCCONNELL                      NORTH AMERICA ROOFING SVCS INC
3787 KENTWOOD                           980 HWY 61 SOUTH                      ATTN DOUG FRANKEY, SR VP/CFO
MEMPHIS, TN 38118                       SHAW, MS 38773                        41 DOGWOOD RD
                                                                              ASHEVILLE, NC 28806
NORTH AMERICAN MILLS   Case 19-11984-CSS
                                      NORTH Doc 36 RETAIL
                                            AMERICAN FiledHARDWARE
                                                           09/10/19        PageNORTH
                                                                                1057AUGUSTA
                                                                                     of 1514DEPT OF
CATHERINE DONLEVY                      ASSOC                                   PUBLIC SAFETY
34W 33RD STREET                        ATTN SCOTT WRIGHT, VP MEMBER SVCS       PO BOX 6400
NEW YORK, NY 10001                                                             N AUGUSTA, SC 29861




NORTH AUGUSTA FIRE DEPT.               NORTH CAROLINA BOARD OF PHARMACY        NORTH CAROLINA DEPARTMENT OF HEALTH
PO BOX 6400                            6015 FARRINGTON ROAD                    AND
N AUGUSTA, SC 29861                    SUITE 201                               HUMAN SERVICES, NC MEDICAID - DIVISION
                                       CHAPEL HILL, NC 27517                   OF HEALTH BENEFITS, ATTN: DAVE
                                                                               RICHARD,
                                                                               DY SECRETARY, 2501 MAIL SERVICE CENTER
                                                                               RALEIGH, NC 27699-2501

NORTH CAROLINA DEPARTMENT OF           NORTH CAROLINA DEPT OF LABOR            NORTH CAROLINA DEPT OF LABOR
HEALTH AND HUMAN SERVICES              1101 MAIL SERVICE CTR                   4 W EDENTON ST
ATTN: LISA CORBETT, GENERAL COUNSEL    RALEIGH, NC 27699-1101                  RALEIGH, NC 27603
2001 MAIL SERVICE CENTER
RALEIGH, NC 27699-2000



NORTH CAROLINA DEPT OF                 NORTH CAROLINA DIV OF                   NORTH CAROLINA EDUCATION LOTTERY
REVENUE ATTN: USUB                     VET AFFAIRS                             LOTTERY
5111 NATIONS CROSSING RD               120 MAIN STREET                         2728 CAPITAL BLVD. 144
BLDG 8                                 CONTACT: JOHN SHAW                      RALEIGH, NC 27604
CHARLOTTE, NC 28217                    CANTON, NC 28716



NORTH CAROLINA LOTTERY DRAW            NORTH CAROLINA LOTTERY SCRATCH          NORTH CAROLINA RETAIL
TEST                                   SCRATCH                                 MERCHANTS ASSOCIATION
MEMPHIS, TN 38118                      TEST                                    601 ST. MARYS STREET
                                       MEMPHIS, TN 38118                       RALEIGH, NC 27605




NORTH CAROLINA                         NORTH CENTRAL TELEPHONE                 NORTH CENTRAL TELEPHONE
DEPARTMENT OF REVENUE                  COOPERATIVE                             COOPERATIVE
PO BOX 25000                           5620 AUSTIN PEAY HIGHWAY                872 HWY 52 BYPASS E
RALEIGH, NC 27640-0520                 WESTMORELAND, TN 37186                  LAFAYETTE, TN 37083




NORTH CLARKSVILLE                      NORTH CORSETT FIRE DEPT.                NORTH CROSSETT UTILITIES, AR
VETERANS CENTER                        PO BOX 576                              1645 STATE HWY 52 W
1068 LAYFAYETE ROAD                    CROSSETT, AR 71635                      CROSSETT, AR 71635
CONTACT: TOMMY DENNIS
CLARKSVILLE, TN 37042



NORTH CROSSETT UTILITIES, AR           NORTH DAKOTA DEPARTMENT OF HEALTH       NORTH DAKOTA DEPARTMENT OF HUMAN
PO BOX 576                             ATTN: MYLYNN TUFTE, STATE HEALTH        SERVICES
CROSSETT, AR 71635                     OFFICER                                 ND MEDICAID PROGRAM
                                       600 EAST BOULEVARD AVENUE               600 EAST BOULEVARD AVENUE, DEPT 325
                                       BISMARCK, ND 58505-0200                 BISMARCK, ND 58505-0250



NORTH DAKOTA DEPT OF LABOR             NORTH GARLAND COUNTY WD                 NORTH GEORGIA DISTRIBUTING CO LLC
600 E BLVD AVE DEPT 406                PO BOX 8700                             ATTN J. LEE JACKSON, PRESIDENT
BISMARCK, ND 58505-0340                HOT SPRINGS, AR 71901                   3 VILLA DR
                                                                               ROME, GA 30165




NORTH HILLS LLC                        NORTH HILLS SHOPPING CENTER             NORTH HILLS, LLC
3047 WALTON WAY                        ATTN TYLER OLIVER, LANDLORD             3047 WALTON WAY
AUGUSTA, GA 30909                      617 HWY 62 65 NORTH                     AUGUSTA, GA 30909
                                       HARRISON, AR 72601
NORTH LITTLE ROCK FIRE Case     19-11984-CSS
                                          NORTH Doc
                                                LITTLE36
                                                       ROCKFiled
                                                           POLICE09/10/19   PageNORTH
                                                                                 1058POINT
                                                                                      of 1514
                                                                                           CPCA INC
DEPARTMENT                                 DEPARTMENT                            BLACK HERITAGE
723 MAPLE STREET                           200 W. PERSHING BLVD                  SCHOLARSHIP FUND
NORTH LITTLE ROCK, AR 72118                NORTH LITTLE ROCK, AR 72114           1112 MCCASLIN AVE
                                                                                 SWEETWATER, TN 37874



NORTH SUMMIT MARKETING LLC                 NORTH TEXAS MOUNTAIN                  NORTHCENTRAL EPA
3700 WOODALE AVE. S 10                     VALLEY WATER CORPORATION              4600 NORTHCENTRAL WAY
ST. LOUIS PARK, MN 55416                   WATER EVENT-PURE SOLUTION             OLIVE BRANCH, MS 38654
                                           2109 LUNA ROAD STE 100
                                           CARROLLTON, TX 75006



NORTHCENTRAL EPA                           NORTHDOWN IND                         NORTHEAST GEORGIA BANK
PO BOX 405                                                                       12461 AUGUSTA ROAD
BYHALIA, MS 38611                                                                LAVONIA, GA 30553




NORTHEAST SALES DIST. AB INC.              NORTHEAST TEXAS PUBLIC                NORTHEAST TEXAS PUBLIC
840 RONALD WOOD ROAD                       815 N BROADWAY AVE                    815 N. BROADWAY AVE
WINDER, GA 30680                           TYLER, TX 75710                       TYLER, TX 75702




NORTHEAST TEXAS PUBLIC                     NORTHEAST TEXAS PUBLIC                NORTHEASTERN PLASTICS INC
HEALTH DISTRICT                            PO BOX 2039                           JOHN WITHER
PO BOX 2039                                TYLER, TX 75110                       14221 EASTEX FREEWAY
815 N BROADWAY AVE                                                               HOUSTON, TX 77032
TYLER, TX 75702



NORTHERN AMENITIES LTD.                    NORTHERN PRODUCTS                     NORTHERN SAFETY CO. INC.
ZIVI M.                                    645 LANCASTER ST.                     PO BOX 4250
35 ENGLE STREET                            LEOMINSTER, MA 01453                  UTICA, NY 13504-4250
HICKSVILLE, NY 11801




NORTHGATE OF COLUMBIA INC                  NORTHGATE OF COLUMBIA INC             NORTHPOINT TRADING INC
ATTN CAMILLE M DALE, PRESIDENT             ATTN SEBE DALE JR                     ATTN JACOB KASSIN, VP SALES
PO BOX 828                                 PO BOX 828                            347 5TH AVE STE 201
COLUMBIA, MS 39428                         COLUMBIA, MS 39428                    NEW YORK, NY 10016




NORTHSIDE PARTNERS LTD                     NORTHSIDE PARTNERS LTD.               NORTHSIDE PARTNERS,
PO BOX 680176                              PO BOX 680176                         PO BOX 680176
250 WASHINGTON ST                          PRATTVILLE, AL 36068                  PRATTVILLE, AL 36068
PRATTVILLE, AL 36068




NORTHSIDE PERLMIX LLC                      NORTHSIDE PERLMIX LLC                 NORTHSIDE PLAZA ASSOC
PO BOX 1097                                PO BOX 1097                           NORTH SIDE PLACE
CORDELE, GA 31010                          CORDELE, GA 31030-1097                1837 MEMORIAL BLVD
                                                                                 MURFREESBORO, TN 37129




NORTHSIDE SIGMAN PARTNERS LP               NORTHSIDE VILLAGE CONYERS LLC         NORTHSTAR BUILDING
1000 ABERNATHY RD NE, STE 1250             C/O MIMMMS ENTERPRISES                SERVICES
ATLANTA, GA 30328                          85-A MILL ST. SUITE 100               41 DOGWOOD ROAD
                                           ROSWELL, GA 30075                     ASHEVILLE, NC 28806
                       Case 19-11984-CSS
NORTHVALE INDUSTRIAL COMPANY LTD            DocPLAZA
                                      NORTHVIEW   36 IIFiled
                                                        JV   09/10/19   PageNORTHWEST
                                                                             1059 of 1514
                                                                                      ALABAMA GAS DISTRICT
ATTN PETER NG, EXEC OFFICER           C/O GREGORY COMMERCIAL INC.            310 2ND ST NW
RM 703 HUNGHOM COMMERCIAL CENTRE      PO BOX 7084                            HAMILTON, AL 35570
TOWER B, 37 MA TAU WAI RD             DALLAS, TX 75209
HUNGHOM, HONG KONG HONG KONG



NORTHWEST ALABAMA GAS DISTRICT        NORTHWEST BANK & TRUST                 NORTHWEST TENNESSEE
PO BOX 129                            3891 COBB PARKWAY                      DEVELOPMENT DISTRICT
HAMILTON, AL 35570                    ACWORTH, GA 30101                      124 WELDON DRIVE
                                                                             MARTIN, TN 38237




NORTHWESTERN KELLOGG                  NORTON PROPERTIES                      NORTON PROPERTIES
JAMES L. ALLEN CENTER                 ATTN MAX NORTON                        ATTN MAX NORTON
2169 CAMPMUS DRIVE                    903 HOLLYWOOD DR, STE 8                PO BOX 3127
EVANSTON, IL 60208                    JACKSON, TN 38301                      JACKSON, TN 38303




NORTON, GARLAND L                     NORTON, GARLAND                        NORTON, MAX
PO BOX 209                            PO BOX 1833
OLD FORT, NC 28762                    OLD FORT, NC 28762




NORTON, MAX LANE                      NORTON, RICHARD B, JR                  NORVELLA SIMS
                                                                             2062 ROCK HEAVEN DR
                                                                             DECATUR, GA 30032




NORWALL GROUP INC.                    NORWOOD RUIZ                           NOSTALGIC IMAGES INC
PAUL BATCHELOR                        5 CONCORD PLACE                        26012 NOSTALGIC RD
1055 CLARK BLVD.                      GULFPORT, MS 39507                     DEFIANCE, OH 43512
BRAMPTON, ON L6T3W4
CANADA



NOTHIN BUT NET CLOTHING CO IN         NOTHIN BUT NET CLOTHING CO IN          NOTHIN BUT NET CLOTHING CO IN
ATTN AMUL NGAMJIRAPHAK, CHAIRMAN &    ATTN EDILU MEDINA, CS REP              ATTN JANNETT LUNA
CEO                                   13220 MOORE ST                         13220 MOORE ST
13220 MOORE ST                        CERRITOS, CA 90703                     CERRITOS, CA 90703
CERRITOS, CA 90703



NOTIONS MARKETING                     NOURISON INDUSTRIES INC                NOURISON INDUSTRIES INC
1500 BUCHANAN                         ATTN JUAN WINKELRIED                   ATTN MICHAEL OLSEN, VP OF FINANCE
GRAND RAPIDS, MI 49507                5 SAMPSON ST                           5 SAMPSON ST
                                      SADDLE BROOK, NJ 07663                 SADDLE BROOK, NJ 07663




NOVA WORLD INC.                       NOVA                                   NOVEL BRANDS, LLC
16720 CHESTNUT ST                     PO BOX 841                             333 B RT 46 W
CITY OF INDUSTRY, CA 91748            OLIVE BRANCH, MS 38654                 SUITE 140
                                                                             FAIRFIELD, NJ 07004




NOVELLA CALICOTT                      NOVELTY INC.                           NOVO NORDISK INC
4678 HORN LAKE ROAD                   351 W MUSKEGON DRIVE                   ATTN CONTRACT MANAGEMENT
NASBIT, MS 38651                      GREENFIELD, IN 46140                   800 SCUDDERS MILL RD
                                                                             PLAINSBORO, NJ 08536
NOVO NORDISK INC      Case 19-11984-CSS     Doc 36INC Filed
                                     NOVO NORDISK               09/10/19   PageNOVUS
                                                                                1060 MEDIA
                                                                                     of 1514
                                                                                           LLC
ATTN DIRECTOR, BIOPHARM MARKET       ATTN LEGAL DEPT                            2 CARLSON PARKWAY SUITE 400 4TH FLOOR
ACCESS                               800 SCUDDERS MILL RD                       PLYMOUTH, MN 55447
800 SCUDDERS MILL RD                 PLAINSBORO, NJ 08536
PLAINSBORO, NJ 08536



NOVUS MEDIA LLC                       NOVUS MEDIA LLC                           NOW INNOVATIONS-WORX TOYS
ATTN CRO                              TWO CARLSON PARKWAY                       WORX TOYS
2 CARLSON PKWY                        SUITE 400 4TH FLOOR                       3416 FAIMONT AVENUE
PLYMOUTH, MN 55447                    PLYMOUTH, MN 55447                        NAPERVILLE, IL 60564




NOW LEASING                           NOXUBEE CO COLLECTOR                      NOXUBEE CO COLLECTOR
PO BOX 39                             2832 JEFFERSON STREET                     2832 JEFFERSON STREET
CORDOVA, TN 38088-0039                MACON, MS 39341                           SUITE S2
                                                                                MACON, MS 39341




NPD GROUP INC, THE                    NPN DBA EIRIS HEALTH                      NPPC - WAGGIN TRAIN
ATTN DON UNGER, GROUP PRESIDENT       4284 NEW GETWELL ROAD                     1 CHECKERBOARD SQUARE
900 W SHORE RD                        MEMPHIS, TN 38118                         ST LOUIS, MO 63164
PORT WASHINGTON, NY 11050




NPR INC                               NPR                                       NRF MANAGEMENT LLC
RICK FLAHERTY                         NATIONAL PHARMACEUTICAL                   C/O EDWARD HINE
3795 LAMAR AVE.                       RETURNS INC                               11 BRIDGEPOINT PLAZA STE 121
MEMPHIS, TN 38118                     4164 NW URBANDALE DR                      ROME, GA 30161
                                      URBANDALE, IA 50322



NRF MANAGEMENT, LLC                   NRF MANAGEMENT, LLC                       NSHAUN CAMERON
325 N. RIVER ROAD NE                  325 N. RIVER ROAD NE                      303 HIGHLAND STREET
ROME, GA 30161                        ROME, GA 30165                            NEW ALBANY, MS 38652




NTC MARKETING CO INC.                 NUBE ORTEGA                               NUBRIDGES INC
PO BOX 236 "C"                        8325 BRIDGE CREEK DRIVE                   ATTN JIM MORGAN, CFO
BUFFALO NY                            CORDOVA, TN 38016                         3157 ROYAL DR, STE 200
BUFFALO, NY 14209                                                               ALPHARETTA, GA 30022




NUCKLES AND SONS LLC                  NUCKOLLS & BAIRD PARTNERSHIP              NUCKOLLS & BAIRD PARTNERSHIP
310 NORTH CULBERHOUSE                 ATTN HUNTER BAIRD                         ATTN JAMES K NUCKOLLS
JONESBORO, AR 72401                   600 NUCKOLLS RD                           600 NUCKOLLS RD
                                      BOLIVAR, TN 38008                         BOLIVAR, TN 38008




NUCKOLLS & BAIRD PARTNERSHIP          NUCKOLLS DRUG STORES INC                  NUCO2 LLC
F/K/A NUCKOLLS DRUG STORES INC        D/B/A HUDSON DRUG STORE                   2800 SE MARKET PL
ATTN JAMES K NUCKOLLS                 ATTN HUNTER BAIRD                         STUART, FL 34997
                                      600 NUCKOLLS RD
                                      BOLIVAR, TN 38008



NU-IMAGE INTERNATIONAL                NURSE PRACTITIONER                        NUTCRACKER BRANDS INC
11 SPACE COURT                        ALLIANCE OF ALABAMA(NPAA)                 800 MARKET ST.
ISLANDIA, NY 11749                    PO BOX 550397                             PO BOX 618
                                      BIRMINGHAM, AL 35255                      ST LOUIS, MO 63188-0618
NUTECH NATIONAL         Case   19-11984-CSS
                                         NUTECHDoc 36 INC
                                                SERVICES Filed 09/10/19   PageNUTRITION
                                                                               1061 of &1514
                                                                                         FITNESS INC
NUTECH FIRE & SECURITY INC.               BOB MUSOLF                           NFI CONSUMER PRODUCTS INC
150 CANDACE DRIVE                         5768 HAYES RD                        501 5TH STREET
MAITLAND, FL 32751-3331                   ARLINGTON, TN 38002                  BRISTOL, TN 37620




NUVISION-ASHEVILLE INC.                   NUVOMED INC                          NUVOMED INC
PO BOX 95707                              1400 CENTRE CIRCLE                   ATTN RATHISH VARIJAKSHAN, MGR
ATLANTA, GA 30347                         DOWNERS GROVE, IL 60515              1400 CENTRE CIR
                                                                               DOWNERS GROVE, IL 60515




NU-WAY PRODUCTS CO.                       NV HEALTHCARE LLC                    NVE INC
220 GARRISON COVE                         3571 HARGALE RD.                     ATTN ARTHUR PRINDLE, VP OF SALES
PO BOX 1508                               OCEANSIDE, NY 11572                  15 WHITEHALL RD
WEST MEMPHIS, AR 72303                                                         ANDOVER, NJ 07821




NVE INC                                   NVE                                  NVE
DBA NVE PHARMACEUTICALS                   ATTN BERNICE BIRCHENOUGH             ATTN DIANNA
15 WHITEHALL RD                           15 WHITEHALL RD                      15 WHITEHALL RD
ANDOVER, NJ 07821                         ANDOVER, NJ 07821                    ANDOVER, NJ 07821




NY3 INTERNATIONAL LLC                     NYA DIXON                            NYA MITCHELL
1410 BROADWAY                             1000 NORTHPOINTE PLACE               8496 PINELAND DR
SUITE 505                                 BENTON, LA 71006                     JONESBORO, GA 30238
NEW YORK, NY 10018




NYAKITA COHEN                             NYC IDOL APPAREL INC                 NYCOLI JACKSON
209 WISEWOOD CIR                          214 WEST 39TH STREET                 1055 MAGNOLIA DR
GREENWOOD, SC 29646                       SUITE 807                            TUNICA, MS 38676
                                          NEW YORK, NY 10018




NYDIA JOHNSON                             NYGALA CORP/FLOMO                    NYGALA CORP/FLOMO
4500 SHERWOOD COMMON BLVD                 ATTN SHARON SHUANG                   ATTN TAMMY LEE, VP OF SALES
BATON ROUGE, LA 70816                     698 US HWY 46 W                      698 US HWY 46 W
                                          TETERBORO, NJ 07608                  TETERBORO, NJ 07608




NYHEM SAMUEL                              NYISHA LANDOR                        NYJAH SANFORD
129 LAFAYETTE 86                          8517 HWY 613                         299 GREGORY TAYLOR
BUCKNER, AR 71827                         MOSS POINT, MS 39562                 COURTLAND, MS 38620




NYJERIA COX                               NYKIA WILLIAMS                       NYS CHILD SUPPORT
707 HOLIDAY DR                            9278 ESTER STREET                    PROCESSING CENTER
WEST MEMPHIS, AR 72301                    CONVENT, LA 70723                    PO BOX 15363
                                                                               ALBANY, NY 12212-5363




NYS DEPT. OF TAXATION &                   NYS DEPT. OF TAXATION &              NYSHELL BROOKINS
FINANCE CORP-V                            PO BOX 15163                         216 DECELLE ST
PO BOX 15163                              ALBANY, NY 12212                     JACKSON, MS 39204
ALBANY, NY 12212-5163
NYTIDI THOMAS           Case 19-11984-CSS    Doc 36
                                       NYU LANGONE        Filed 09/10/19   PageNYX
                                                                                1062
                                                                                   LOSof 1514 INC.
                                                                                      ANGELES
181 ISIAH LANE                         PHYSICIAN SERVICES                       2230 TUBEWAY AVENUE
STARKVILLE, MS 39759                   PO BOX 415662                            CITY OF COMMERCE, CA 90040
                                       BOSTON, MA 02241




O C TANNER                             O2C HOLDINGS LLC                         O2C HOLDINGS LLC
1930 SOUTH STATE ST                    O2COOL LLC                               O2COOL LLC
SALT LAKE CITY, UT 84115-2383          168 N CLINTON STREET                     300 S.RIVERSIDE PLAZA
                                       SUITE 500                                SUITE 2300
                                       CHICAGO, IL 60661                        CHICAGO, IL 60606



O2COOL LLC                             O2COOL LLC                               O2COOL LLC
ATTN CARL GO                           ATTN ERIC LOCKWOOD, CEO                  ATTN STEVE JACKSON, DIRECTOR OF SALES
168 N CLINTON ST, STE 500              168 N CLINTON ST, STE 500                168 N CLINTON ST, STE 500
CHICAGO, IL 60661                      CHICAGO, IL 60661                        CHICAGO, IL 60661




OAK CENTER LLC                         OAK CENTER LLC                           OAK HILL SHOPPING CE
306 S COMMONWEALTH AVE                 ATTN LORI MILLER                         C/O HENRY TURLEY CO.
LOS ANGELES, CA 90020                  306 S. COMMONWEALTH AVE                  65 UNION AVE STE 1200
                                       LOS ANGELES, CA 90020                    MEMPHIS, TN 38103




OAK HILL SHOPPING CENTER GP            OAK STATION LLC                          OAK STATION LLC
ATTN HENRY M TURLEY &                  C/O EDENS & AVANT                        SHS MANAGEMENT
MEREDITH L MCCULLAR                    1901 MAIN ST, STE 900                    WESTWOOD CENTER
65 UNION AVE, STE 1200                 COLUMBIA, SC 29201                       2020 W. PENSACOLA STREET
MEMPHIS, TN 38103                                                               TALLAHASSEE, FL 32304



OAK THICKET SHOPPING CENTER            OAK THICKET SHOPPING CTR                 OAK THICKET SHOPPING
C/O ALLEN JONES                        C/O ALLEN JONES                          C/O ALLEN JONES
PO BOX 44287                           PO BOX 44287                             PO BOX 44287
SHREVEPORT, LA 71134-4287              SHREVEPORT, LA 71134-4287                SHREVEPORT, LA 71134-4287




OAK THICKET SHOPPING                   OAKDALE JOURNAL                          OAKLAND CENTER
PO BOX 44287                           231 EAST 6TH AVENUE                      PO BOX 538
SHREVEPORT, LA 71134                   OAKDALE, LA 71463                        OAKLAND, TN 38060




OAKLAND CENTER, THE                    OAKLAND CITY POLICE DEPT                 OAKLAND MINI STORAGE
PO BOX 535                             210 E WASHINGTON ST                      PO BOX 538
OAKLAND, TN 38060                      OAKLAND CITY, IN 47660                   OAKLAND, TN 38060




OAKLEAF WASTE MANAGEMENT               OAKSTONE PUBLISHING LLC                  OBADIAH JACKSON
ATTN PRESIDENT                         DBA PERSONAL BEST DENTAL                 914 CLEBURNE
19 THOMAS ST                           DECKS OAKSTONE WELLNESS                  WEST HELENA, AR 72390
EAST HARFORD, CT 06108                 2700 CORPORATE DR STE 100
                                       BIRMINGHAM, AL 35242



OBED MCDANIEL                          OBED MENDOZA                             OBION COUNTY TRUSTEE
1150 PINE STREET                       212 LAMPLIGHTER CIRCLE                   3 BILL BURNETT CIRCLE
WESSON, MS 39191                       MARION, NC 28752                         UNION CITY, TN 38261
OBION COUNTY TRUSTEE     Case 19-11984-CSS    Doc
                                        OBJECTIF    36LLC Filed 09/10/19
                                                 LUNE                       PageOBJECTIF
                                                                                 1063 ofLUNE
                                                                                         1514LLC
PO BOX 147                                ATTN BRAD NEWCOMB, SALES REP           ATTN MICHAEL BERGMAN, TECH MGR
UNION CITY, TN 38281                      300 BROADACRES DR, 4TH FL              300 BROADACRES DR, 4TH FL
                                          BLOOMFIELD, NJ 07003                   BLOOMFIELD, NJ 07003




OBRIEN MYCHALLIA                          OCCASIONS LTD                          OCCASIONS LTD
314 ONION HILL RD.                        ATTN ANTHONY CHOI                      ATTN ERIC LAM, EXPORT MGR
DOVE, TN 37058                            B/F HK SPINNER INDL BLDG               B/F HK SPINNER INDL BLDG
                                          818 CHSUNG SHA WAN ST                  818 CHSUNG SHA WAN ST
                                          LAI CHI KOK, KOWLOON, HONG KONG HONG   LAI CHI KOK, KOWLOON, HONG KONG HONG
                                          KONG                                   KONG


OCCUPATIONAL HEALTH                       OCCUPATIONAL HEALTH                    OCEAN 505 ASSOCIATES LLC
CENTERS OF ARKANSAS                       CENTERS OF THE SOUTHWEST               60 BROAD ST, STE 3503
DBA CONCENTRA                             P.A. CO                                NEW YORK, NY 10004
PO BOX 18135                              PO BOX 18735
MEMPHIS, TN 38181-0135                    MEMPHIS, TN 38181-0735



OCEAN 505 ASSOCIATES LLC                  OCEAN BEAUTY SEAFOODS LLC              OCEAN BEAUTY SEAFOODS LLC
C/O B DAVID SCHREIBER, ESQ                ATTN LARRY MARLOW                      ATTN SAM CLEMMENS
366 PEARSALL AVE, STE 1                   PO BOX 70739                           1100 W EWING ST
CEDARHURST, NY 11516                      SEATTLE, WA 98127                      SEATTLE, WA 98127




OCEAN BEAUTY SEAFOODS LLC                 OCEAN SPRINGS CITY POLICE              OCEANIC TRADING CO
ATTN SHELLY RICE                          DEPARTMENT                             ATTN NEIL SAADA, CEO
PO BOX 70739                              503 DEWEY AVENUE                       1006 11TH AVE
SEATTLE, WA 98127                         OCEAN SPRINGS, MS 39564                NEPTUNE, NJ 07753




OCEANIC TRADING CO                        OCEANS UNITED                          OCIE REED
ATTN PAT BROWN                            ROSE NELSON                            124 EAST WINTHROPE AVE.
1006 11TH AVE                             3716 RIVERVAIL DRIVE                   MILLEN, GA 30442
NEPTUNE, NJ 07753                         COLUMBUS, OH 43221




OCILLA FIRE DEPT                          OCILLA POLICE DEPT                     OCONEE CO TREASURER
401 S. IRWIN AVE                          400 S. IRWIN AVE.                      415 S PINE ST
OCILLA, GA 31774                          OCILLA, GA 31774                       WALHALLA, SC 29691




OCONEE CO TREASURER                       OCONEE FALL LINE                       OCONNE CO FAMILY CRT REC.
PO BOX 718                                TECHNICAL COLLEGE                      PO BOX 678
WEST UNION, SC 29696                      1189 DEEPSTEP ROAD                     WALHALLA, SC 29691
                                          SANDERSVILLE, GA 31082




OCTAVIA DAVIS                             OCTAVIA DAVIS                          OCTAVIA HORNE
3714 ROBIN PARK CIR. APT101               5329 SANTA MONICA                      1000 ASHLEY STATION BLVD 101
MEMPHIS, TN 38111                         MEMPHIS, TN 38118                      COLUMBUS, GA 31904




OCTAVIOUS BAILEY                          OCTAVIOUS LANE                         OCTAVIUS FOSTER
519 S.BROADWAY                            3029 GREEN BRAIR CV. W.                109 WEST COUNTY RD APT 11P
OSCEOLA, AR 72370                         HORN LAKE, MS 38637                    THOMASTON, GA 30286
ODAVIEN BOOTH        Case 19-11984-CSS    Doc 36
                                    ODD JOB              Filed 09/10/19      PageODELL
                                                                                  1064BROWN
                                                                                       of 1514
621 QUARLES ST                         MICHAEL ZIMMERMAN                         P.O. BOX 442
MARVELL, AR 72366                      200 HELEN ST.                             YORK, SC 29745
                                       SOUTH PLAINFIELD, NJ 07080




ODLE TYME REMEDIES LLC                 ODLE TYME REMEDIES LLC                    ODYSSEY(III) DP VII LLC
D/B/A UNKERS MULTI-PURPOSE THERA       D/B/A UNKERS MULTI-PURPOSE THERA          C/O CENTURY REALTY FUNDS
PRODS                                  PRODS                                     500 SOUTH FLORIDA AVE
ATTN GEORGENN/A MATERI, OFC            ATTN PATRICIA PENDLETON, OWNER/CEO        STE 700
SUPERVISOR                             PO BOX 440 637 PINE ST                    LAKELAND, FL 33801
PO BOX 440                             UPTON, WY 82730
UPTON, WY 82730

OFFICE DEPOT INC                       OFFICE OF CHILD SUPPORT                   OFFICE OF CITY CLERK
ATTN OFFICE OF THE GENERAL COUNSEL     ENFORCEMENT                               24 COURT STREET
6600 N MILITARY TRL                    PO BOX 8125                               CUTHBERT, GA 39840
BOCA RATON, FL 33496                   LITTLE ROCK, AR 72203




OFFICE OF CIVIL RIGHTS ("OCR")         OFFICE OF GENERAL                         OFFICE OF REVENUE
US DEPT OF HEALTH & HUMAN SVCS         SESSIONS CLERK                            PO BOX 23075
200 INDEPENDENCE AVE SW                PO BOX 28                                 JACKSON, MS 39225-3075
RM 509F HHH BLDG                       DRESDEN, TN 38225
WASHINGTON, DC 20201



OFFICE OF SECRETARY OF STATE OF        OFFICE OF SECRETARY OF STATE OF           OFFICE OF SECRETARY OF STATE OF
ALABAMA                                ARKANSAS                                  FLORIDA
HON. JOHN H. MERRILL                   HON. MARK MARTIN                          HON. KENNETH DETZNER
PO BOX 5616                            STATE CAPITOL, STE 256                    R.A. GRAY BLDG
MONTGOMERY, AL 36130                   500 WOODLANE ST                           500 S BRONOUGH ST
                                       LITTLE ROCK, AR 72201                     TALLAHASSEE, FL 32399


OFFICE OF SECRETARY OF STATE OF        OFFICE OF SECRETARY OF STATE OF IDAHO     OFFICE OF SECRETARY OF STATE OF
GEORGIA                                HON. LAWERENCE DENNEY                     ILLINOIS
HON. BRIAN P. KEMP                     PO BOX 83720                              HON. JESSE WHITE
214 STATE CAPITOL                      BOISE, ID 83720                           213 STATE CAPITOL
ATLANTA, GA 30334                                                                SPRINGFIELD, IL 62756



OFFICE OF SECRETARY OF STATE OF        OFFICE OF SECRETARY OF STATE OF           OFFICE OF SECRETARY OF STATE OF
INDIANA                                KENTUCKY                                  MISSOURI
HON. CONNIE LAWSON                     HON. ALISON LUNDERGAN GRIMES              HON. JOHN R. ASHCROFT
200 W WASHINGTON ST, ROOM 201          700 CAPITAL AVE, STE 152                  600 W MAIN ST
INDIANAPOLIS, IN 46204                 FRANKFORT, KY 40601                       JEFFERSON CITY, MO 65101



OFFICE OF SECRETARY OF STATE OF        OFFICE OF SECRETARY OF STATE OF NEW       OFFICE OF SECRETARY OF STATE OF OHIO
MONTANA                                YORK                                      HON. JON HUSTED
HON. COREY STAPLETON                   HON. ROSSANA ROSADO                       180 E BROAD ST, 16TH FL
PO BOX 202801                          ONE COMMERCE PLAZA                        COLUMBUS, OH 43215
HELENA, MT 59620                       99 WASHINGTON AVE, STE1100
                                       ALBANY, NY 12231


OFFICE OF SECRETARY OF STATE OF        OFFICE OF SECRETARY OF STATE OF           OFFICE OF SECRETARY OF STATE OF TEXAS
OKLAHOMA                               OREGON                                    HON. ROLANDO B. PABLOS
HON. DAVE LOPEZ                        HON. DENNIS RICHARDSON                    1100 CONGRESS
2300 N LINCOLN BLVD                    900 COURT ST NE                           CAPITOL BLDG, ROOM 1E.8
STE 101                                CAPITOL ROOM 136                          AUSTIN, TX 78701
OKLAHOMA CITY, OK 73105-4897           SALEM, OR 97310-0722


OFFICE OF SECRETARY OF STATE OF UTAH   OFFICE OF SECRETARY OF STATE OF           OFFICE OF SECRETARY, STATE OF
HON. SPENCER J. COX LT GOVERNOR -E     VERMONT                                   CALIFORNIA
UTAH STATE CAPITOL COMPLEX, STE 220    HON. JIM CONDOS                           HON. ALEX PADILLA
PO BOX 142325                          128 STATE ST                              1500 11TH ST
SALT LAKE CITY, UT 84114-2325          MONTPELIER, VT 05633                      SACRAMENTO, CA 95814
                       Case
OFFICE OF SECRETARY, STATE OF19-11984-CSS
                              CONN.    OFFICE Doc  36 Filed
                                              OF SECRETARY,   09/10/19
                                                            STATE OF      PageOFFICE
                                                                               1065 OF
                                                                                     of SECRETARY,
                                                                                        1514       STATE OF MASS.
HON. DENISE W. MERRILL                 LOUISIANA                               HON. WILLIAM FRANCIS GALVIN
ATTN: CAPITOL OFFICE                   HON. TOM SCHEDLER                       MCCORMACK BLDG
PO BOX 150470                          PO BOX 94125                            1 ASHBURTON PLACE, 17TH FL
HARTFORD, CT 06115-0470                BATON ROUGE, LA 70804                   BOSTON, MA 02108



OFFICE OF SECRETARY, STATE OF MISS.    OFFICE OF SECRETARY, STATE OF NC        OFFICE OF SECRETARY, STATE OF ND
HON. DELBERT HOSEMANN                  HON. ELAINE F. MARSHALL                 HON. ALVIN (AL) A. JAEGER
125 S CONGRESS ST                      PO BOX 29622                            600 E BLVD AVE DEPT 108
JACKSON, MS 39201                      RALEIGH, NC 27626                       BISMARCK, ND 58505-0500




OFFICE OF SECRETARY, STATE OF NEW      OFFICE OF SECRETARY, STATE OF PA        OFFICE OF SECRETARY, STATE OF SC
MEXICO                                 HON. PEDRO A. CORTES                    HON. MARK HAMMOND
HON. MAGGIE TOULOUSE OLIVER            302 N OFFICE BLDG                       1205 PENDLETON ST, STE 525
NEW MEXICO CAPITOL ANNEX N             HARRISBURG, PA 17120                    COLUMBIA, SC 29201
325 DON GASPAR, STE 300
SANTA FE, NM 87501


OFFICE OF SECRETARY, STATE OF          OFFICE OF SECRETARY, STATE OF           OFFICE OF SECRETARY, STATE OF WV
TENNESSEE                              WISCONSIN                               HON. MAC WARNER
HON. TRE HARGETT                       HON. DOUGLAS LA FOLLETTE                BLDG 1, STE-157K
FIRST FL, STATE CAPITOL                PO BOX 7848                             1900 KANAWHA BLVD, E
NASHVILLE, TN 37243                    MADISON, WI 53707                       CHARLESTON, WV 25305-0770



OFFICE OF STATE TAX                    OFFICE OF STATE TAX                     OFFICE OF THE CIRCUIT CT
600 E BOULEVARD AVE                    COMMISSIONER                            PO BOX 311284
BISMARCK, ND 58505                     600 E BOULEVARD AVE                     ENTERPRISE, AL 36331-1284
                                       BISMARCK, ND 58505-0599




OFFICE OF THE TEXAS STATE              OFFICE OF THE TEXAS STATE               OFFICE OF TREASURER
445 AGRONOMY RD 2114 TAMU              PO BOX 3160                             CITY OF RUSTON
COLLEGE STATION, TX 77843-2114         COLLEGE STATION, TX 77841               PO BOX 2069
                                                                               RUSTON, LA 71273




OFFICE OF TREASURER                    OFFICE OF TREASURER                     OFFICE PRO
KENNETH HAHN HALL OF ADMINISTRATION    PO BOX 2069                             515 CHILDS STREET
500 W TEMPLE ST                        RUSTON, LA 71273                        CORINTH, MS 38835
LOS ANGELES, CA 90012




OFFICE VALUE INC.                      OFFICEMAX CORPORATION                   OGLES ELECTRIC COMPANY LLC
300 N. WILSON AVE.                                                             JAMES OGLES
DUNN, NC 28334                                                                 436 N FRONT STREET
                                                                               MURFREESBORO, TN 37130




OGLETHROPE COUNTY BOARD                OGLETHROPE COUNTY BOARD                 OGLETHROPE COUNTY BOARD
105 UNION POINT RD                     OF COMMISSIONERS                        PO BOX 261
LEXINGTON, GA 30648                    PO BOX 261                              LEXINGTON, GA 30648
                                       LEXINGTON, GA 30648




OGLETHROPE COUNTY                      OGLETHROPE COUNTY                       OGLETHROPE COUNTY
105 UNION POINT RD                     PO BOX 305                              TAX COMMISSIONER
LEXINGTON, GA 30648                    LEXINGTON, GA 30648                     PO BOX 305
                                                                               LEXINGTON, GA 30648-0305
                     Case
OGLETHROPE SHERIFF DEPT.     19-11984-CSS   DocPLAZA
                                       OGLETREE  36 LLC
                                                      Filed 09/10/19         PageOGLETREE
                                                                                  1066 of PLAZA
                                                                                          1514
PO BOX 17                               C/O SOUTHLAND CAPITAL                    PO BOX 11407
LEXINGTON, GA 30648                     REALTY GROUP LLC                         BIRMINGHAM, AL 35246
                                        14 MIDTOWN PARK EAST
                                        MOBILE, AL 36606



OH SUGAR                                OHIO BUREAU OF EMPLOYMENT SERVICES       OHIO BUREAU OF EMPLOYMENT SERVICES
ATTN MERCER GRIFFIN, ADMIN MGR          4020 EAST 5TH AVENUE                     PO BOX 1618
1500 REDI RD                            COLUMBUS, OH 43219                       COLUMBUS, OH 43216-1618
CUMMING, GA 30040




OHIO CASUALTY INSURANCE COMPANY         OHIO COUNTY COLLECTOR                    OHIO CSPC
9450 SEWARD RD                          PO BOX 186                               PO BOX 182394
FAIRFIELD, OH 45014                     HARTFORD, KY 42347                       COLUMBUS, OH 43218




OHIO DEPARTMENT OF MEDICAID             OHIO DEPARTMENT OF                       OHIO DEPARTMENT OF
50 WEST TOWN STREET, SUITE 400          PO BOX 16678                             TAXATION
COLUMBUS, OH 43215                      COLUMBUS, OH 43216                       PO BOX 16678
                                                                                 COLUMBUS, OH 43216-6678




OHIO RACK INC.                          OHIO TREASURER OF STATE                  OHIO TREASURER OF STATE
1405 S. LIBERTY AVENUE                  PO BOX 181140                            PO BOX 181140
PO BOX 3517                             COLUMBUS, OH 43218                       COLUMBUS, OH 43218-1140
ALLIANCE, OH 44601




OK HEALTHCARE INC                       OK KOSHER CERTIFICATION                  OKANAWA BROWN
ATTN JIM WONDERLY, VP STRATEGIC ACCTS   ATTN RABBI DON YOEL LEVY, KASHRUTH       PO BOX 1327
35 SAWGRASS DR                          ADMIN                                    CENTREVILLE, MS 39631
BELLPORT, NY 11713                      391 TROY AVE
                                        BROOKLYN, NY 11213



OKLAHOMA DEPARTMENT OF HS               OKLAHOMA DEPARTMENT OF                   OKLAHOMA DEPT OF LABOR
OKLAHOMA CENTRALIZED                    2800 NORTH LINCOLN BLVD                  3017 N STILES
SUPPORT REGISTRY                        OKLAHOMA CITY, OK 73152                  SUITE 100
PO BOX 268809                                                                    OKLAHOMA CITY, OK 73105
OKLAHOMA CITY, OK 73126



OKLAHOMA HEALTH CARE AUTHORITY          OKLAHOMA LP GAS                          OKLAHOMA LP GAS
OKLAHOMA MEDICAID PROGRAM               3815 N SANTA FE                          ADMINISTRATION
4345 N. LINCOLN BLVD.                   OKLAHOMA CITY, OK 73118                  3815 N SANTA FE
OKLAHOMA CITY, OK 73105                                                          SUITE 117
                                                                                 OKLAHOMA CITY, OK 73118



OKLAHOMA NATURAL GAS CO: KANSAS CITY    OKLAHOMA STATE BOARD OF PHARMACY         OKLAHOMA STATE DEPARTMENT OF HEALTH
PO BOX 219296                           2920 LINCOLN BLVD                        CONSUMER PROTECTION DIVISION
KANSAS CITY, MO 64121-9296              STE A                                    1000 N.E. 10TH STREET
                                        OKLAHOMA CITY, OK 73105-3488             OKLAHOMA CITY, OK 73117-1299




OKLAHOMA STATE DEPARTMENT               OKLAHOMA STATE DEPARTMENT                OKLAHOMA TAX COMMISSION
1000 N.E. 10TH ST                       PO BOX 268815                            2501 N LINCOLN BLVD
OKHLAHOMA CITY, OK 73117                OKLAHOMA CITY, OK 73126                  CONNORS BLDG, CAPITOL COMPLEX
                                                                                 OKHLAHOMA CITY, OK 73194
                      Case
OKLAHOMA TAX COMMISSION       19-11984-CSS   DocTAX
                                        OKLAHOMA 36COMMISSION
                                                      Filed 09/10/19         PageOKLAHOMA
                                                                                  1067 of 1514
                                                                                          TAX COMMISSION
440 S HOUSTON, 5TH FL                   PO BOX 26850                              PO BOX 26930
TULSA, OK 74127                         OKLAHOMA CITY, OK 73126                   OKLAHOMA CITY, OK 73126




OKOLONA DEVELOPMENT LLC                 OKOLONA DEVELOPMENT LLC                   OKOLONA DRUG COMPANY INC
2088 OLD TAYLOR RD                      ATTN DAVID BLACKBURN                      210 WEST MAIN STREET
OXFORD, MS 38655                        317 HERITAGE DR, STE 8                    OKOLONA, MS 38860
                                        OXFORD, MS 38655




OKOLONA FIRE DEPT                       OKOLONA MS HOLDINGS LLC                   OKOLONA POLICE DEPT
106 W. MAIN ST.                         2439 KUSER RD.                            106 W. MAIN ST.
PO BOX 111                              HAMILTON, NJ 08690                        PO BOX 111
OKOLONA, MS 38860                                                                 OKOLONA, MS 38860




OLA GUNN                                OLA HELMS                                 OLA MAE HOLMES
15916 CELESTE RD                        3173 WHITE OAK DR                         PO BOX 481
CHUNCHULA, AL 36521                     STANFIELD, NC 28163                       ROLLING FORK, MS 39159




OLA MAE WALDO                           OLA WALKER                                OLANDEZ BURKS
1701 SMYRNA RAMHURST RD                 1105 WALNUT ST                            1119 HWY 49 N APT B-7
CHATSWORTH, GA 30705                    LOUISVILLE, GA 30434                      FLORA, MS 39071




OLD DOMINION FOOTWEAR                   OLD DOMINION PEANUT COMPANY               OLD DOMINION PEANUT COMPANY
156 OLD DOMINION DRIVE                  ATTN ED HUDSON, VP OF SALES               ATTN PATTI WEEKS
MADISON HEIGHTS, VA 24572               208 W 24TH ST                             208 W 24TH ST
                                        NORFOLK, VA 23517                         NORFOLK, VA 23517




OLD DOMINION PEANUT COMPANY             OLD ORCHARD BRANDS LLC                    OLD ORCHARD BRANDS LLC
ATTN R STEVEN JORDAN, VP FINANCING      1991 TWELVE MILE ROAD                     ATTN HOWARD B VELTMAN
208 W 24TH ST                           KEVIN MILLER                              1991 TWELVE MILE RD
NORFOLK, VA 23517                       SPARTA, MI 49345                          SPARTA, MI 49345




OLD ORCHARD BRANDS LLC                  OLD ORCHARD BRANDS LLC                    OLD ORCHARD BRANDS LLC
ATTN HOWARD B VELTMAN,                  ATTN TRACEY EASTWAY, AR MGR               ATTN TRACIE BASARABSKI
VP APPLE VALLEY HOLDINGS INC, ITS MGR   PO BOX 66                                 1844 PAYSPHERE CIR
PO BOX 66                               SPARTA, MI 49345                          CHICAGO, IL 60674
SPARTA, MI 49345



OLD ORCHARD BRANDS LLC                  OLD REPUBLIC PROFESSIONAL LIABILITY INC   OLD SOUTH LAMPS & ACCENTS
ATTN TRACIE BASARABSKI                  133 OAKLAND AVE                           KRISTY WOOD
1991 TWELVE MILE RD                     GREENSBURG, PA 15601                      118 FORT GRANGER DRIVE
PO BOX 66                                                                         FRANKLIN, TN 37064
SPARTA, MI 49345



OLD SOUTH PARTNERS LLC                  OLD WILLIAMSBURGH CANDLE                  OLD WILLIAMSBURGH CANDLE
ATTN BRAD A BRODIE, MANAGER             ATTN ARTHUR KOVAL, NATL SALES MGR         ATTN SHRAGE MARASON, PRESIDENT
148 SWEET BAY DR                        3493 MILBURN AVE                          143 ALABAMA AVE
AIKEN, SC 29803                         BALDWIN, NY 11510                         BROOKLYN, NY 11207
                       Case
OLD WORLD INDUSTRIES LLC      19-11984-CSS    DocINDUSTRIES
                                        OLD WORLD 36 FiledLLC09/10/19   PageOLD
                                                                             1068 of 1514
                                                                                WORLD INDUSTRIES LLC
ATTN RAY PARKS                           ATTN ROBERT REED                    ATTN ZCHA-ZCHA GUINTO, INSIDE SALES
PO BOX 96739                             4065 COMMERCIAL AVE                 MGR
CHICAGO, IL 60693-6739                   NORTHBROOK, IL 60062                4065 COMMERCIAL AVE
                                                                             NORTHBROOK, IL 60062



OLDCASTLE LAWN & GARDEN                  OLDCASTLE LAWN AND GARDEN           OLDS PRODUCTS CO
165 COUNTY ROAD 275                      375 NORTHRIDGE ROAD                 10700 88TH AVENUE
HOPE, AR 71801                           SUITE 350                           PLEASANT PRAIRIE, WI 53158
                                         ATLANTA, GA 30350




OLEN E SELF AND                          OLGA DIAZ                           OLIN TAYLOR
JIM MORRIS JR.                           2039 LIBERTY CHURCH RD              96 TAYLOR ROAD
219 AUTRY ROAD NE                        FOUNTAIN INN, SC 29388              LEXINGTON, GA 30648
ADAIRSVILLE, GA 30103




OLIPHANT FAMILY LIMITED                  OLIVE BRANCH FIRE DEPT.             OLIVE BRANCH POLICE DEPT.
PARTNERSHIP                              9189 PIGEON ROOST RD.               9189 PIGON ROOST RD
C/O TERSIE OLIPHANT                      OLIVE BRANCH, MS 38654              OLIVE BRANCH, MS 38654
1153 CASTON ROAD
MCCOMB, MS 39648



OLIVER HARRIS                            OLIVER MARSHALL                     OLIVET INTERNATIONAL INC.
12845 MIDDLEGROUND RD                    1302 HAMPTON PLACE                  MARTIN ADRAMS
LOUISVILLE, GA 30434                     HOOVER, AL 35216                    10 WEST 33RD STREET
                                                                             NEW YORK, NY 10001




OLIVIA ARDION                            OLIVIA BROWNING                     OLIVIA CLECKLER
712 MULBERRY STREET                      15655 93RD DR.                      5708 MABE DR.
MAMOU, LA 70554                          LIVE OAK, FL 32060                  OAK RIDGE, NC 27310




OLIVIA COGGINS                           OLIVIA HANDY                        OLIVIA JOESTING
385 MIZE ROAD                            220 CALDWELL ST APT 1               PO BOX 1616
ODENVILLE, AL 35120                      MARKSVILLE, LA 71351                SOCIAL CIRCLE, GA 30025




OLIVIA LIVINGSTON HUNT                   OLIVIA LONG                         OLIVIA MCGRATH
3528 SOUTH LAKE SHORE DRIVE              988 KRISTEN DRIVE                   9400 GOODMAN RD
LAKE VILLAGE, AR 71653                   HAMBURG, AR 71646                   OLIVE BRANCH, MS 38654




OLIVIA MILLER INC.                       OLIVIA MOORE                        OLIVIA OLIVER
1 W 34TH ST 10TH FLOOR                   1581 JESSIE JAMES POND RD           6612 CAMDEN HWY
NEW YORK, NY 10001                       WRENS, GA 30833                     REMBERT, SC 29128




OLIVIA ORR                               OLIVIA TOLES                        OLIVIA WALKER
46 DELLVUE PLACE NW                      220 LOUISIANA ST                    1611 CHAPELRIDGE DR
ROME, GA 30165                           COFFEEVILLE, MS 38922               RICHLAND, MS 39218
OLIVIA WALLIN            Case 19-11984-CSS     Doc 36
                                        OLIVIA WATERS       Filed 09/10/19   PageOLLA
                                                                                  1069  of 1514
                                                                                      OLIVER
484 COUNTY RD 291                        721 DANCER RD                           1910 400 RD
BRYANT, AL 35958                         SELMER, TN 38375                        DUNDEE, MS 38626




OLLIE FRYE                               OLLIE LUNBECK                           OLLIE M HILL
3089 WOODBURY CIRCLE                     811 MINITRE                             158 FERN WOOD
CANTONMENT, FL 32533                     JONESBORO, AR 72401                     MEMPHIS, TN 38109-2024




OLLIE PANNELL                            OLLIE TATE-WILLIS                       OLLIE VAUGHN
PO BOX 173                               8229 GRAYCE DRIVE                       212 CLARK ST.
WALNUT, MS 38683                         SOUTHAVEN, MS 38671                     LIVINGSTON, TN 38570




OLLIN DUNN                               OLYMPIA TOOLS INTL INC                  OLYMPIC MOUNTAIN PRODUCTS
1810 MEADOWGREEN APT B                   18051 ARENTH AVE                        22627 85TH PLACE SOUTH
KILGORE, TX 75662                        CITY OF INDUSTRY, CA 91748              KENT, WA 98031




OM SA2 INC                               OMA ROBERSON                            OMA RUTHERFORD
QUALITY INN VAN BUREN                    587 E.WALNUT ST.                        485 JACK SPRINGS ROAD
3131 CLOVERLEAF ST.                      RIPLEY, MS 38663                        ATMORE, AL 36504
VAN BUREN, AR 72956




OMAHA DISTRIBUTING CO INC                OMAHA DISTRIBUTING CO. INC.             OMAR JOHNSON
13737 CHANDLER ROAD                      13737 CHANDLER RD                       9765 SOUTH BROOK DR
OMAHA, NE 68138                          OMAHA, NE 68138                         JACKSONVILLE, FL 32256




OMARI CHARLES                            OMARI WILLIAMS                          OMARRIO LOVING
112 14TH STREET                          115 PINE CONE DRIVE                     130 BILLY DAVIS RD
CLANTON, AL 35045                        EAST DUBLIN, GA 31027                   MONTICELLO, MS 39654




OMARRIO LOVING                           OMARRIO LOVING                          OMEGA MASON
130 BILLY DAVIS RD                       130 BILLY DAVIS RD.                     110 HANSON CIRCLE
SILVER CREEK, MS 39663                   SILVER CREEK, MS 39663                  HAUGHTON, LA 71037




OMEGA PAW INC                            OMEGUS COVERSON                         OMEKA WALTON
ST MARYS                                 1616 ACADEMY AVE                        53 FINCA 481 S
ON N4X 1A2                               DUBLIN, GA 31021                        MORTON, MS 39117
CANADA




OMER HIGGINBOTHAM                        OMMIE BACON                             OMNI BANK
126 BRIGHTON CIRCLE                      2157 GUS TIPPINS                        301 MAIN
BRUNSWICK, GA 31525                      DAISY, GA 30423                         HEIDELBURG, MS 39439
OMNI CART SERVICES       Case 19-11984-CSS    Doc 36
                                        OMNIBANK          Filed 09/10/19     PageOMNIBANK
                                                                                  1070 of 1514
PO BOX 366                                                                       FBO HOWARD SLOAN
MENTOR, OH 44061                                                                 115 DOWNS RD
                                                                                 BAY SPRINGS, MS 39422-7412




OMNICELL INC.                           OMNIS HEALTH LLC                         OMOLOLU INTERNATIONAL
590 E MIDDLEFIELD ROAD                  505 AIRPARK CENTER DRIVE                 BILL GIFFORD
MOUNTAIN VIEW, CA 94043                 NASHVILLE, TN 37217                      4969 COTTAGE LANE
                                                                                 MEMPHIS, TN 38125




OMT ENTERPRISES INC.                    ON CALL                                  ON GUARD SECURITY INC
1927 WEST 139TH STREET                  8044 MONTGOMERY ROAD                     2275 MURFREESBORO PIKE
GARENA, CA 90249                        420                                      SUITE 104
                                        CINCINNATI, OH 45236-2925                NASHVILLE, TN 37217




ON LINE INC                             ON LINE STRATEGIES SERVICES LLC          ON THE EDGE MKTG. CORP
                                        7920 BELT LINE ROAD                      BARB TOLBERT
                                        SUITE 1150                               25871 ALANTIC OCEAN DR.
                                        DALLAS, TX 75254                         LAKE FOREST, CA 92630




ONE ALL-AMERICAN SECURITY               ONE BEACON INSURANCE                     ONE MAIN PLACE PARTNERS LTD
& SERVICE CORPORATION                   NATIONAL ACCOUNTS                        NOM PROPERTIES INC
ALL AMERICAN SECURITY                   PO BOX 1760                              250 WASHINGTON ST
265 RIVERCHASE PWY E                    PHILADELPHIA, PA 19105-1760              PO BOX 680176
HOOVER, AL 35244                                                                 PRATTVILLE, AL 36068



ONE SOURCE COMMERCIAL                   ONE SOURCE INTERNATIONAL                 ONE SOURCE INTERNATIONAL
ATTN ROSEMARY FAIR                      1703 N 13TH STREET                       ATTN RICHARD BOWMAN
1148 VICKERY LN                         ROGERS, AR 72756                         1000 SUPERIOR BLVD
CORDOVA, TN 38016                                                                WAYZATA, MN 55391




ONE STEP UP LTD                         ONE STEP UP                              ONE STEP UP
ATTN CLAUDETTE BERKOVITS, COO           ATTN ALLA BARQUERO, COMPLIANCE MGR       ATTN ALLA BARQUERO, COMPLIANCE MGR
1412 BROADWAY                           113 INTERSTATE BLVD                      1412 BROADWAY
NEW YORK, NY 10018                      JAMESBURG, NJ 08831                      NEW YORK, NY 10018




ONE WORLD BRANDS                        ONEALIA WISE                             ONEISHA MOORE
655 ELLENGALE RD                        344 LUCERNE AVE                          2939 MILESTONE ROAD
BURLINGTON, ON L7T 3N9                  NORTH AUGUSTA, SC 29841                  TCHULA, MS 39169
CANADA




ONEOME LLC                              ONESHA BAKER                             ONIA PORTER
807 BROADWAY ST NE                      128 JOHN DYE LANE                        637 GARRARD ROAD
SUITE 100                               ASHBURN, GA 31714                        INDIANOLA, MS 38751
MINNEAPOLIS, MN 55413




ONIE HOLMAN                             ONIN STAFFING LLC                        ONLINE INC
226 WEST SPRING ST                      1 PERIMETER PARK SOUTH                   201 PENN CENTER BLVD
MOUNTVERNON, GA 30445                   SUITE 450 NORTH                          SUITE 102 BUILDING 1
                                        BIRMINGHAM, AL 35243                     PITTSBURGH, PA 15235
ONLY PLUMBING LLC        Case 19-11984-CSS
                                        ONNET Doc 36 Filed
                                              ENTERPRISES LLC 09/10/19   PageONNIE
                                                                              1071SIMPSON
                                                                                   of 1514
535 PINE ROAD                            ATTN JEFFREY ADAMS, PRESIDENT       1732 N. GABBERT
SUITE 108                                9905 S 78TH AVE                     MONTICELLO, AR 71667
NEWNAN, GA 30263                         HICKORY HILLS, IL 60457




ONONDAGA CO. SUPP. COLL.                 ONSITE VACCINATION                  ONTARIO PHILLIPS
PO BOX 15331                             SERVICES                            886 COUNTY ROAD 113
ALBANY, NY 12212-5331                    203 TULIP TREE DRIVE                WATERVALLEY, MS 38965
                                         SHELBYVILLE, TN 37160




ONTEL PRODUCTS CORPORATION               ONTEL PRODUCTS                      ONYX LABORATORIES LTD
ATTN KEN TANNER, EXEC ACCT MGR           ATTN CRISTIE HIRSCHKLAU             9600 ROWLETT RD
21 LAW DR                                21 LAW DR                           NORTH LITTLE ROCK, AR 72113
FAIRFIELD, NJ 07004                      FAIRFIELD, NJ 07004




OPAL LYNN                                OPAL MADDOX                         OPAL MANN
3723 COCHRAN HWY                         1184 CR 19                          3435 DORSEY EVERGREEN
EASTMAN, GA 31023-2368                   STRINGER, MS 39481                  FULTON, MS 38843




OPAL SLAUGHTER                           OPAL STUEVE                         OPC NEWS LLC
12514 BALLENTINE ROAD                    86 PCR 341                          DBA GULF COAST MEDIA
SARDIS, MS 38665                         FROHNA, MO 63748-9005               PO BOX 1677
                                                                             SUMTER, SC 29151




OPELIKA FIRE DEPARTMENT                  OPELOUSAS GENERAL HEALTH            OPEN BUSINESS SOLUTIONS
1015 AVENUE B                            539 E PRUDHOMME STREET              501 SILVERSIDE ROAD
OPELIKA, AL 36801                        OPELOUSAS, LA 70570                 SUITE 106
                                                                             WILMINGTON, DE 19809




OPEN ROAD SNACKS                         OPEN TEXT GXS                       OPEN TEXT INC
ATTN KAREN BRADLEY                       2950 S DELAWARE STREET              2950 S DELAWARE STREET
6547 S RACINE CIR, STE 1500              BAY MEADOWS STATION 3 BLD           BAY MEADOWS STATION 3 BLD
CENTENNIAL, CO 80111                     3RD/4TH FLOORS                      3RD/4TH FLOORS
                                         SAN MATEO, CA 94403                 SAN MATEO, CA 94403



OPP & COVINGTON COUNTY                   OPP & COVINGTON COUNTY              OPP FIRE DEPARTMENT
CHAMBER OF COMMERCE                      PO BOX 148                          200 N. MAIN ST.
PO BOX 148                               OPP, AL 36467                       OPP, AL 36467
OPP, AL 36467




OPP MUNICIPAL COURT                      OPP POLICE DEPARTMENT               OPPORTUNITY DISTRIBUTING
PO BOX 610                               100 N. MAIN ST.                     810 SOUTH 1ST STREET
OPP, AL 36467                            OPP, AL 36467                       HOPKINS, MN 56343




OPTIV SECURITY INC.                      OPTUMRX INC                         OPUS III VII CORP. DBA
1125 17TH STREET                         ATTN TIMOTHY WICKS, EVP             RX CARE ASSURANCE
SUITE 1700                               17900 VON KARMAN AVE                PO BOX 30203
DENVER, CO 80202                         MAIL STOP CA016-0200                OMAHA, NE 68103-1303
                                         IRVINE, CA 92614
ORA DALTON            Case    19-11984-CSS    Doc 36
                                        ORA MOFFITT         Filed 09/10/19   PageORA
                                                                                  1072  of 1514
                                                                                     RANDALE
1203 CAMPUS STREET                      72 ALPINE COVE                           995 FRANKLIN ST
WATER VALLEY, MS 38965-1902             JACKSON, TN 38301                        PORT ALLEN, LA 70767




ORA THOMAS                              ORACIO MARTINEZ                          ORACLE AMERICA INC
1542 CURTIS STREET                      141 ASHLEY RD 145                        500 ORACLE PARKWAY
SELMA, AL 36701                         HAMBURG, AR 71646                        REDWOOD CITY, CA 94065




ORALABS INC                             ORALABS INC                              ORALWAVE LLC.
ATTN GARY SCHLATTER, CEO/PRESIDENT      ATTN KELLY THOMPSON, SALES & MKT OPS     HYNES GROUP
18685 E PLAZA DR                        MGR                                      800 N. CROOKS RD.
PARKER, CO 80134                        18685 E PLAZA DR                         CLAWSON, MI 48017
                                        PARKER, CO 80134



ORANGE BAY PROPERTIES INC               ORANGE BAY PROPERTIES INC                ORANGE BAY PROPERTIES
PO BOX 320222                           PO BOX 320333                            PO BOX 320222
FLOWOOD, MS 39232                       FLOWOOD, MS 39232                        FLOWOOD, MS 39232




ORANGEBURG COCOA COLA BOTTLING CO       ORANGEBURG COCOA COLA BOTTLING CO        ORANGEBURG COCOA COLA BOTTLING CO
ATTN DWIGHT W FRIERSON, PRESIDENT       ATTN GINA GARRICK                        PO BOX 404
127 FIRE TOWER RD                       127 FIRE TOWER RD                        HIGHWAY 610 N
ORANGEBURG, SC 29116                    PO BOX 404                               ORANGEBURG, SC 29116
                                        ORANGEBURG, SC 29116



ORANGEBURG COUNTY                       ORANGEBURG COUNTY                        ORANGEBURG COUNTY
151 DOCKET ST                           PO BOX 9000                              TREASURER
ORANGEBURG, SC 29115                    ORANGEBURG, SC 29116                     PO BOX 9000
                                                                                 ORANGEBURG, SC 29116-9000




ORASURE TECHNOLOGIES                    ORBIS PLASTIC MOLDING INC                ORCHARD MILLS BRAND
INCORPORATED                            75 REMITTANCE DR                         PO BOX 520
220 EAST FIRST STREET                   DEPT 6965                                LIBUSE, LA 71348
BETHLEHEM, PA 18015-1360                CHICAGO, IL 60675-6965




ORCHARD SWEET FOODS                     ORCHARD SWEET FOODS                      ORCHARD SWEET FOODS
ATTN JOHN BONNET, VP SALES              ATTN JOHN BONNET, VP SALES               ATTN RUBY VELASCO
1601 NORTH SPEULVEDA BLVD, 510          245 SENECA AVE                           1601 NORTH SPEULVEDA BLVD, 510
MANHATTAN BEACH, CA 90266               YAKIMA, WA 98902                         MANHATTAN BEACH, CA 90266




ORCHIDS PAPER PRODUCTS CO               ORCHIDS PAPER PRODUCTS                   ORDELL FANROY
ATTN BILL KEELER, NATL SALES DIR        ATTN JACKIE MCCLENDON                    216 ADAMS HARRIS CIRCLE
4826 HUNT ST                            4826 HUNT ST                             YAZOO CITY, MS 39194
PRYOR, OK 74361                         PRYOR, OK 74361




ORDERINSITE LLC                         OREGON BUREAU OF LABOR AND               OREGON DEPARTMENT OF REVENUE
40 BURTON HILLS BLVD                    INDUSTRIES                               PO BOX 14780
SUITE 100                               800 NE OREGON ST                         SALEM, OR 97309-0470
NASHVILLE, TN 37215                     SUTIE 1045
                                        PORTLAND, OR 97232
OREGON DEPARTMENT OFCase      19-11984-CSS   Doc
                                        OREGON    36 Filed
                                               DEPARTMENT OF 09/10/19   PageOREGON
                                                                             1073 ofHEALTH
                                                                                      1514AUTHORITY
955 CENTRE ST NE                         PO BOX 14780                        MEDICAID STATE PLAN
SALEM, OR 97301-2555                     SALEM, OR 97309                     500 SUMMER STREET
                                                                             NE, E-20
                                                                             SALEM, OR 97301-1097



OREGON STATE DEPARTMENT OF HEALTH        OREN BOSTON                         ORGILL INC
ATTN: ANGELA ALLBEE, LEGISLATIVE COORD   210 GLENN PARK APR 4                ATTN GRADY GENNINGS
PUBLIC HEALTH DIVISION                   CORDOVA, TN 38018                   3742 TYNDALE DR
800 NE OREGON STREET                                                         MEMPHIS, TN 38125
PORTLAND, OR 97232



ORGILL INC                               ORGILL INC                          ORGILL/ALPINE
ATTN JAN LINDSEY                         ATTN JAN LINDSEY                    3742 TYNDALE DR.
3742 TYNDALE DR                          PO BOX 146                          MEMPHIS, TN 38125
MEMPHIS, TN 38125                        MEMPHIS, TN 38101




ORGILL/EXIDE                             ORGRETT BROWN                       ORIENTAL WEAVERS USA INC
3742 TYNDALE DR.                         310 SPRINGWOOD DR.                  3252 DUG GAP ROAD
MEMPHIS, TN 38125                        WALTERBORO, SC 29488                DALTON, GA 30720




ORIENTAL WEAVERS                         ORIGIN BANK                         ORIGIN BANK
240 W PEACHTREE ST NW                    1500 STERLINGTON RD                 1900 FARMERVILLE HWY.
ATLANTA, GA 30348-5657                   WEST MONROE, LA 71203               RUSTON, LA 71270




ORIGIN BANK                              ORIGINAL GOURMET FOOD CO.           ORION FURNITURE CONCEPTS
5084 CYPRESS STREET                      52 STILES ROAD STE 201              1460 THE QUEENSWAY
WEST MONROE, LA 71291                    603-894-1200 EXT 118                TORONTO, ON M8Z 1S7
                                         SALEM, NH 30790                     CANADA




ORISPACE INC                             ORKIN INC.                          ORKIN LLC
4664 MISSION BLVD                        3326 GOODMAN ROAD E                 2170 PIEDMONT RD NE
MONTCLAIR, CA 91763                      SOUTHAVEN, MS 38672                 ATLANTA, GA 30324




ORLANDO DUPLUSH                          ORLANDO HARRIS                      ORLANDO HERRERA
1216 S. BURNSIDE AVE APT 13              1402-8TH AVE N.                     6604 SLEEPY OAK DRIVE
GONZALES, LA 70737                       COLUMBUS, MS 39701                  MEMPHIS, TN 38141




ORLANDO JACKSON                          ORLANDO JACKSON                     ORLANDO RAY
434 N BROADWAY                           995 THORNTON ST                     3087 HWY 48N
GREENVILLE, MS 38701                     GREENVILLE, MS 38701                NUNELLY, TN 37137




ORLANDO ROBINSON                         ORLANDO SMITH                       ORLANDREA TAYLOR
308 WEST PULASKI ST                      60066 WAX RD                        250 TREY LANE
MACON, MS 39341                          SMITHVILLE, MS 38870                RIPLEY, TN 38063
ORLEANS CO. SCU         Case 19-11984-CSS    DocCORPORATION
                                       ORLY SHOE 36 Filed 09/10/19         PageORMA
                                                                                1074GREGORY
                                                                                     of 1514
PO BOX 15334                            15 W 34TH ST 7TH FL                    5107 FLORENCE ROAD
ALBANY, NY 12212-5334                   NEW YORK, NY 10001                     MURFREESBORO, TN 37129




ORONDE STEPHENS                         ORRICAL FOY                            ORSON RAYMOND
2708 RM WARD RD                         IVERLEAN LANE                          3305 POPULAR
WESTVILLE, FL 32464                     BOGUE CHITTO, MS 39629                 PINE BLUFF, AR 71603




ORT LLC                                 ORT, LLC                               ORTERRICA COLMAN
2101 FARMERSVILLE HWY                   2101 FARMERSVILLE HGWY                 4602 ELM ST APT.42
RUSTON, LA 71270                        RUSTON, LA 71270                       MONROE, LA 71202




ORVELL BRYANT                           ORYAN GROUP                            OSCAR GUEVARA
1101 N MAIN ST                          4010 PILOT SUITE 108                   5028 KNIGHT ARNOLD
HOMER, LA 71040-3713                    MEMPHIS, TN 38118                      MEMPHIS, TN 38118




OSCAR JOHNSON                           OSCAR QUEBRADO                         OSCAR ROBINSON
3005 SMITH DRIVE                        162 HAROLD DR                          733 JUNIPER
GAUTIER, MS 39553                       DECATUR, AL 35603                      BIG SANDY, TX 75755




OSCAR THOMAS                            OSCAR VARGAS                           OSCEOLA DISTRICT COURT
6300 OLD CANTON ROAD                    2444 OLD DECATURVILLE RD               MISSISSIPPI COUNTY AR
JACKSON, MS 39211                       PARSONS, TN 38363                      397 WEST KEISER AVE
                                                                               OSCEOLA, AR 72370




OSCEOLA FIRE DEPARTMENT                 OSCEOLA HOUSING AUTHORITY              OSCEOLA MUNICIPAL LIGHT & POWER PLANT
316 WEST HALE                           PO BOX 585                             303 W HALE AVE
OSCEOLA, AR 72370                       OSCEOLA, AR 72370                      OSCEOLA, AR 72370




OSCEOLA MUNICIPAL LIGHT & POWER PLANT   OSCEOLA POLICE DEPARTMENT              OSCEOLA PROPERTIES & INVESTMENTS
PO BOX 443                              401 WEST KISER                         ATTN WILLIAM M MURPHY, PRESIDENT
OSCEOLA, AR 72370                       OSCEOLA, AR 72370                      1700 NW 66 AVE, STE 102
                                                                               PLANTATION, FL 33313




OSCEOLA PROPERTIES                      OSCEOLA PROPERTY AND INVESTMENTS       OSCEOLA PROPERTY MANAGEMENT
1700 NW 66 AVE 102                      1700 NW 66TH AVENUE                    1700 NW 66 AVE 102
PLANTATION, FL 33313                    SUITE 102                              PLANTATION, FL 33313
                                        PLANTATION, FL 33313




OSCEOLA TIMES                           OSCEOLA TIMES                          OSGNA (OHIO SOCIETY OF
105 N WALNUT                            PO BOX 408                             GASTROENTEROLGY AND
OSCEOLA, AK 72370                       OSCEOLA, AR 72370                      ASSOCIATES
                                                                               8250 EAGLERIDGE DRIVE
                                                                               WEST CHESTER, OH 45069
OSHAI HOLMES               Case 19-11984-CSS    Doc 36SERVICES
                                          OSI EDUCATION  Filed 09/10/19        PageOSMARA
                                                                                    1075 of 1514
                                                                                          MONDRAGON
31 OAK GROVE RD                            PO BOX 985                              103 ASHLEY 445 RD
TYLERTOWN, MS 39667                        BROOKFIELD, WI 53008                    HAMBURG, AR 71646




OSO AVENUE LLC                             OSWALDO MARTINEZ                        OTAK HOME PRODUCTS
6433 TOPANGA CANYON                        RT 3 BOX 883                            ATTN TAHER ELASHRY
SUITE 500                                  GLENNVILLE, GA 30427                    2080 N 15TH AVE
CANOGA PARK, CA 91303                                                              MELROSE PARK, IL 60160




OTIS HILL                                  OTIS MURPHY                             OTIS OWENS
107 MCLIN LANE                             209 WALLER AVE.                         500 HICKORY HILL ROAD
BRANDON, MS 39047                          BOSSIER CITY, LA 71112                  VARNVILLE, SC 29944-5214




OTIS ROWE                                  OTIS ROWE                               OTIS WASHINGTON
603 1ST STREET                             603 FIRST ST                            131 W SCOTT ST
CORDELE, GA 31015                          CORDELE, GA 31015                       GREENWOOD, MS 38930




OTO GORDON                                 OTSUKA AMERICA PHARMACEUTICAL INC       OUACHITA CITIZEN
522 PINE VALLEY                            ATTN KURT TURNER, NATL DIR              4423 CYPRESS STREET
WRENS, GA 30833                            2440 RESEARCH BLVD                      WEST MONROE, LA 71291
                                           ROCKVILLE, MD 20850




OUACHITA PARISH SHERIFF                    OUACHITA PARISH SHERIFF                 OUACHITA PARISH TAX
400 SAINT JOHN ST                          PO BOX 1803                             300 SAINT JOHN ST
MONROE, LA 71201                           MONROE, LA 71210                        MONROE, LA 71201




OUACHITA PARISH TAX                        OUACHITA PARISH TAX                     OUACHITA PARISH TAX
COLLECTOR                                  PO BOX 660587                           PO BOX 733045
PO BOX 733045                              DALLAS, TX 75266                        DALLAS, TX 75373
DALLAS, TX 75373-3045




OUACHITA PARISH                            OUACHITA PARISH                         OUACHITA PARISH
1650 DESIARD ST, STE 202                   301 SOUTH GRAND STREET                  301 SOUTH GRAND STREET
MONROE, LA 71201                           MONROE, LA 71201                        SUITE 201
                                                                                   MONROE, LA 71201




OUACHITA PARISH                            OUIDA HERRIN                            OUIDA KINLOCH
PO BOX 3007                                56 BLUE BIRD                            143 WILES ROAD
MONROE, LA 71210                           MIDWAY, GA 31320                        UNION, MS 39365




OUMAR DIALLO                               OUR 3 SONS PARTNERSHIP                  OUTER CIRCLE PRODUCTS
MEMPHIS, TN 38118                          WRHI & WRHM-INTERSTATE                  SID TAYLOR
                                           107 RADIO                               4006 ESTER ROAD
                                           PO BOX 307                              NASHVILLE, TN 37215
                                           ROCK HILL, SC 29731
OUTER LIMITS INC.     Case   19-11984-CSS
                                       OUTSETDoc  36CORPORATION
                                              MEDIA    Filed 09/10/19     PageOUTSET
                                                                               1076 of 1514
                                                                                     MEDIA
JOE MANOUR                              106-4226 COMMERCE CIRCLE              ATTN DAVID MANGA
1407 BROADWAY SUITE 1010                VICTORIA, BC V8Z 6N6                  106-4226 COMMERCE CIRCLE
NEW YORK, NY 10018                      CANADA                                VICTORIA, BC V8Z 6N6
                                                                              CANADA



OVERBREAK LLC.                          OVERHEAD DOOR CO OF                   OVERTON COUNTY TRUSTEE
9420 CHIVERS AVE.                       HATTIESBURG INC.                      317 E. UNIVERSITY
SUN VALLEY, CA 91352                    46 HATTEN RD.                         LIVINGSTON, TN 38570
                                        HATTISBURG, MS 39402




OWANNA WILLIAMS                         OWEN HULLUM                           OXFORD FAMILY PHARM. LLC
3073 BIENVILLE RD                       301 GLENCOE RD                        2209 SOUTH LAMAR BLVD
RINGGOLD, LA 71068                      MEMPHIS, TN 38118                     OXFORD, MS 38655




OXFORD HEATING & COOLING                OZARK HILLS HOSPITALITY               OZARK NEWSPAPERS INC
PO BOX 385                              HOLIDAY INN EXPRESS &                 PO BOX 520
OXFORD, MS 38655                        SUITES WEST PLAINS                    LINCOLN, AR 72744
                                        1301 PREACHER ROE BLVD.
                                        WEST PLAINS, MO 65775



OZARKS COCA COLA-DR PEPPER BOTTLING     OZARKS COCA COLA-DR PEPPER BOTTLING   OZELLA BRUMMETT
CO                                      CO                                    9 NEWCOMB COURT
ATTN JOHN SCHAEFER                      ATTN MICHELLE HEIDT                   LITTLE ROCK, AR 72210-5786
1777 N PACKER RD                        1777 N PACKER RD
SPRINGFIELD, MO 65803                   SPRINGFIELD, MO 65803



OZIE DONALD                             OZMENT FOUR FRED LLC                  OZMENT, FLOYD MR
5003 DENEEN DR                          3918 ALABAMA HWY NW                   3918 ALABAMA HWY NW
MEMPHIS, TN 38109                       ROME, GA 30165                        ROME, GA 30165




OZMENT, FLOYD, ROBERT V,                OZWEST INC                            OZWEST INC
RICHARD V & RANDALL R                   4614 SW KELLY AVE.                    ATTN DEBBIE PARIGIAN
3918 ALABAMA HWY NW                     SUITE 200                             PO BOX 847
ROME, GA 30165                          ORDERZ OZWEST.TOYS                    PORTLAND, OR 97207
                                        PORTLAND, OR 97239



OZZIE CLARK                             OZZIE CLARK                           P & E TRANSPORT INC
106 BURKHEART ST.                       PO BOX 326                            4811 GAULT AVE NORTH
NATCHEZ, MS 39120                       NATCHEZ, MS 39120                     FORT PAYNE, AL 35967




P & G HFC                               P & L DEVELOPMENTS LLC                P & L DEVELOPMENTS LLC
4117 SOMERSET RIDGE                     609-2 CANTIAGUE ROCK RD               ATTN JOHN J FRANCIS, CCO
BIRMINGHAM, AL 35243                    WESTBURY, NY 11590                    609-2 CANTIAGUE ROCK RD
                                                                              WESTBURY, NY 11590




P & L DEVELOPMENTS LLC                  P AND C PHARMACY INC.                 P F HARRIS MANUFACTURING CO LLC
ATTN JOHN J FRANCIS, CCO                3317 LACOSTE DRIVE                    ATTN JIM BIGGS, PRESIDENT
PO BOX 5363                             JONESBORO, AR 72404                   7 RIVER DR
NEW YORK, NY 10087                                                            CARTERSVILLE, GA 30120
                     Case
P F HARRIS MANUFACTURING    19-11984-CSS
                         CO LLC              DocMANUFACTURING
                                      P F HARRIS  36 Filed 09/10/19
                                                              CO LLC        PageP&G
                                                                                 1077  of 1514
                                                                                    SECURITY INC
ATTN RALDH SCHWANER, SALES MGR        ATTN RALDH SCHWANER, SALES MGR             133 EAST COUNCIL STREET
7011 HUNTERS RIDGE                    PO BOX 1122                                SALISBURY, NC 28144
WOODSTOCK, GA 30189                   ALPHARETTA, GA 30009




P.A. MARKETING INC.                  P.O. BOX FEE PAYMENT/                       P0WELL, MICHAEL A
JUSTIN PISCIONE                      POSTMASTER                                  10808 GLENDALE RD
10 CRESCENT DRIVE                    SCOTTSHILL, TN 38374-9998                   PINE BLUFF, AR 71603
ALBERTSON, NY 11507




P0WELL, MICHAEL A                    P0WELL, MICHAEL A                           PA ORIGINALS LTD.
250 N MAIN                           PO BOX 87                                   MARK DEPIETRO
RISON, AR 71665                      STAR CITY, AR 71667                         1407 BROADWAY SUITE204
                                                                                 NEW YORK, NY 10018




PA SCDU                              PACER TECHNOLOGY                            PACER TECHNOLOGY
PO BOX 69112                         ATTN RON GRAVETTE                           ATTN RON GRAVETTE
HARRISBURG, PA 17106-9112            11201 JERSEY BLVD                           3281 E GUASTI RD, STE 260
                                     RANCHO CUCAMONGA, CA 91761                  ONTARIO, CA 91761




PACIFIC ACCENT INC                   PACIFIC COAST PRODUCERS                     PACIFIC HANDY CUTTER INC
ATTN SOPHIA JUANG                    ATTN DAN VINCENT                            PO BOX 60380
623 DOUBLEDAY AVE                    631 N CLUFF AVE                             LOS ANGELES, CA 90060-0380
ONTARIO, CA 91761                    LODI, CA 95240




PACIFIC INTERNATIONAL                PACIFIC MANAGEMENT GROUP LLC                PACIFIC MANAGEMENT GROUP
ALLIANCE INC                         4825 FULTON INDUSTRIAL BLVD STE 102         4825 FULTON INDUSTRIAL
20 WEST 33RD STREET 11FL             ATLANTA, GA 30336                           ATLANTA, GA 30336
NEW YORK, NY 10001




PACIFIC MANAGEMENT                   PACIFIC MGMT GRP LLC                        PACIFIC PACKAGING SOUTH
C/O HOLT NEY ZATCOFF & WASSERMAN     4825 FULTON INDUSTRIAL BLVD, STE 102        INCORPORATED
100 GALLERIA PKWY STE 1800           ATLANTA, GA 30336                           3600 TROUSDALE DRIVE
ATLANTA, GA 30339-5960                                                           NASHVILLE, TN 37204




PACIFIC SILVER INC                   PACIFIC SILVER INC                          PACIFIC TEAZE INC
1341 BAY STREET                      ATTN ROBERT HAMPTON                         ATTN ISAAC FISHMAN
1341 BAY ST , UNIT F                 1341 BAY ST , UNIT F                        20826 LASSEN ST
PORT ORCHARD, WA 98366               PORT ORCHARD, WA 98366                      CHATSWORTH, CA 91311




PACIFIC TEAZE INC                    PACIFIC WORLD / FINGRS                      PACIFIC WORLDWIDE INC
ATTN JACOB SHALIT                    MONA HOOVER                                 20 WEST 33RD STREET
20826 LASSEN ST                      853 VIA ALONDRA                             11TH FLOOR
CHATSWORTH, CA 91311                 CAMARILLO, CA 93012                         NEW YORK, NY 10001




PACIOUS BUSH                         PACKAGING SERVICE CO INC                    PACKAGING SERVICE CO INC
65 EASTMOOR CIRCLE                   ATTN CARL CALDWELL                          ATTN JEAN-PIERRE BAIZAN
MOORHEAD, MS 38751                   1904 MYKAWA RD                              1904 MYKAWA RD
                                     PEARLAND, TX 77581                          PEARLAND, TX 77581
                      Case
PACKAGING SOLUTIONS GROUP    19-11984-CSS
                                       PACON Doc 36 Filed 09/10/19
                                             CORPORATION                  PagePACON
                                                                               1078 CORPORATION
                                                                                     of 1514
BRIAN MCCARTY                          ATTN JIM SCHMITZ                       PO BOX 59755
10307 BRISTOL PARK ROAD                2525 N CASALOMA DR                     WILWAUKEE, WI 53259-0755
CANTONMENT, FL 32533                   APPLETON, WI 54913




PACON CORPORATION                      PAETEC COMMUNICATIONS INC              PAGE KRUGER & HOLLAND P.A.
STEVE SCHUELLER                        ATTN SHELLIE ALLEN, REGIONAL DIR       10 CANEBRAKE BLVD.
2525 N. CASALOMA                       ONE PAETEC PLAZA                       SUITE 200
APPLETON, WI 54913-8865                600 WILLOWBROOK OFFICE PARK            FLOWOOD, MS 39232
                                       FAIRPORT, NY 14450



PAGEANT PROPERTIES LLC                 PAGEANT PROPERTIES LLC                 PAGEANT PROPERTIES LLC
ATTN LAMONDA STANFORD                  ATTN LAMONDA STANFORD                  ATTN RICK STANFORD
57 N HIDDEN VALLEY RD                  PO BOX 2104                            57 N HIDDEN VALLEY RD
GRENADA, MS 38901                      GRENADA, MS 38902                      GRENADA, MS 38901




PAGEANT PROPERTIES                     PAIGE BEHM                             PAIGE COROUTHERS
57 NORTH HIDDEN VALLEY RD              140 NICKLAUS CIR                       239 W. COLUMBIA AVE
GRENADA, MS 38901                      SOCIAL CIRCLE, GA 30025                LYONS, GA 30436




PAIGE FITT                             PAIGE GARNETT                          PAIGE HOLLOWAY
2039 VIKING ST                         100 N. FIFTH STREET APT 13             405 CO HWY 16
VIDALIA, LA 71373                      GLENWOOD, GA 30428                     DETROIT, AL 35552




PAIGE HORN                             PAIGE JUSTICE                          PAIGE LAIRD
210 COUNTY FARM RD                     101 KATHRYN COURT                      2545 SFC 811
ALAMO, TN 38001                        REDMONT, SC 29673                      FORREST CITY, AR 72335




PAIGE POULSEN                          PAIGE ROGERS                           PAIGE ROSS
1499 RIVER ROAD                        1837 BROWN RD                          135 W JACKSON
CLARKSVILLE, TN 37040                  STARR, SC 29684                        PIGGOTT, AR 72454




PAIGE TALLENT                          PAIGE TEAGUE                           PAIGE THEVIS
595 LONG HOLLOW PIKE                   1012 ROSE AVE                          119 MILBURN LANE
GALLATIN, TN 37066                     MURFREESBORO, TN 37130                 EUNICE, LA 70535




PAIGE WILLIS                           PAISLEY GANT                           PAJAMA DRAMA DIV OF DREAMWAVE LLC
916 MUNGER                             927 CENTRAL ST.                        ATTN PRESIDENT
EAST PRAIRIE, MO 63845                 CONVENT, LA 70723                      34 W 33RD ST, 2ND FL
                                                                              NEW YORK, NY 10001




PAJIS EQUITIES CO                      PAJIS EQUITIES CO                      PAJIS EQUITIES CO
C/O GOLDFARB & FLEECE                  C/O WIN PROPERTIES INC                 C/O WIN PROPERTIES INC
ATTN STEVEN B SHORE, ESQ               70 E 55TH ST, 22ND FL                  ATTN JONATHAN KALLMAN
345 PARK AVE                           NEW YORK, NY 10022-3222                115 E 57TH ST
NEW YORK, NY 10154                                                            NEW YORK, NY 10022
PAK-POLICE & KIDS      Case 19-11984-CSS    Doc 36 LLC
                                      PALEY PRODUCTS Filed 09/10/19   PagePALLEY
                                                                           1079 JOHNSON
                                                                                 of 1514
PO BOX 192                             655 1ST AVENUE                     141 COYOTE ROAD
MCGREGOR, TX 76657                     WEST HAVEN, CT 06516               VERNON, AL 35592




PALLIE PHILLIPS                        PALM INVESTMENT GROUP LLC          PALM INVESTMENT GROUP LLC
299 PINE HILL RD                       2001 10TH AVE N                    3050 PEACHTREE RD NW 300
JONESBORO, LA 71251                    LAKE WORTH, FL 33461               ATLANTA, GA 30305




PALMALETTA THOMAS                      PALMETTO FOOD PURVEYORS LLC        PALMETTO REAL ESTATE TRUST
1895 HWY 35 SOUTH                      PO BOX 3891                        ATTN TED LECROY
WALNUT GROVE, MS 39189                 FLORENCE, SC 29502-3891            45 LIBERTY LANE
                                                                          GREENVILLE, SC 29607




PALMOUR HOLLIS                         PALMYRA VOL FIRE DEPT.             PALO PINTO COMMUNICATIONS
1135 CAROLINA AVE                      3283 HARRIS CIRCLE                 620 OAK ST
NORTH AUGUSTA, SC 29841                PALMRA, TN 37142                   GRAHAM, TX 76450




PALO PINTO COMMUNICATIONS              PAM & RONALD S DAVIS               PAM ADKINS
PO BOX 600                             1506 RIDGECREST DRIVE              3935 OLD HWY 48
GRAHAM, TX 76450                       ANDALUSIA, AL 36421-4227           SOUTHSIDE, TN 37171




PAM BELL                               PAM BRUNDIGE                       PAM DIAMANTE
179 HASTINGS ROAD                      8515 GAYLA CT                      1226 LONGVIEW DR.
BALD KNOB, AR 72010                    MOBILE, AL 36695                   CENTERVILLE, TN 37033




PAM FRY                                PAM GLASTETTER CIRCUIT CLERK       PAM HAIRSTON
360 EAST POPLAR                        PO BOX 587                         18721 HWY 157
PIGGOTT, AR 72454                      BENTON, MO 63736                   PLAIN DEALING, LA 71064




PAM HAMILTON                           PAM MASK                           PAM MAYS
263 JACK LOFTIN ROAD                   574 COUNTY FARM RD                 FREDS 2015
OAKVALE, MS 39656                      ALAMO, TN 38001                    2308 SOUTH CARAWAY ROAD
                                                                          JONESBORO, AR 72401




PAM PALMERTREE                         PAM PIERCE                         PAM RYMER
45 BOGASCHA ST                         7392 DUNN LANE                     3247 MT. PLEASANT RD
KOSCIUSKO, MS 39090                    OLIVE BRANCH, MS 38654             DALTON, GA 30721




PAM SPEARS                             PAM STONE                          PAM STRAWBRIDGE RECORDER OF DEEDS
2429 ROBERTS RD                        RTE 1 BOX 2560                     610 WARD AVE. SUITE 1A
CARTHAGE, MS 39051                     RAY CITY, GA 31645                 CARUTHERSVILLE, MO 63830
                       Case
PAM STRAWBRIDGE RECORDER      19-11984-CSS    Doc 36 Filed 09/10/19
                                        PAM STRICKLAND                PagePAM
                                                                           1080 of 1514
                                                                              SWEATT
610 WARD AVE. SUITE 1A                  146 N PIERSON ST                  105 PARKSIDE DR
CARUTHERSVILLE, MO 63830                WOODRUFF, SC 29388                MADISON, AL 35758




PAM TREECE                              PAM TREECE                        PAM WILLIAMS
610 WARD AVENUE SUITE 2A                PEMISCOT COUNTY CLERK             5101 BB CIRCLE
CARUTHERSVILLE, MO 63830                610 WARD AVENUE SUITE 2A          LITTLE ROCK, AR 72206
                                        CARUTHERSVILLE, MO 63830




PAM WIMBERLY                            PAM WYATT                         PAMALA HENSON
38040 DUPLESSIS RD                      5828 HWY 69 S                     511 W. ASHLEY
PRAIRIEVILLE, LA 70769                  BATH SPRINGS, TN 38311            BENTON, AR 72015




PAMALA SMITH                            PAMECO CORP                       PAMELA BARKSDALE
PO BOX 261                              649 NORTH PARKWAY                 1255 WATTS RD SE
SHAW, MS 38773                          MEMPHIS, TN 38105                 SMITHDALE, MS 39664




PAMELA BARNETT                          PAMELA BARTHOL                    PAMELA BASS
403 JENNINGS ST                         10710 MILL-ARL RD                 1015 GILMER RD APT 318
SUMNER, MS 38957                        ARLINGTON, TN 38002               WINNSBORO, TX 75494




PAMELA BLACK                            PAMELA BOULER                     PAMELA BROWN
219 SNOWMILL RD                         142 SALUTA ST APT A               2030 LITTLE DRY RUN
SPARTANBURG, SC 29388                   CHESTER, SC 29706                 BUTLER, TN 37640




PAMELA BROWN                            PAMELA BROWN                      PAMELA BROWN
2711 KELLY PLANTATION ROAD              278 BROWN RD                      302-A JOHNSON HOLMES
CARTHAGE, NC 28327                      PINOLA, MS 39149                  DUBLIN, GA 31021




PAMELA BROWN                            PAMELA BROWN                      PAMELA BUTLER
302A JOHNSON HOMES                      302-A JOHNSON HOMES               11865 WHITE OAK DRIVE
DUBLIN, GA 31021                        DUBLIN, GA 31021                  GARFIELD, AR 72732




PAMELA CALENDER                         PAMELA CALLAHAN                   PAMELA CARGILL
207 BRIGHT STREET                       736 DOGWOOD COVE                  1309 VIP DRIVE
COLT, AR 72326                          WEST MEMPHIS, AR 72301            BOAZ, AL 35957




PAMELA CLUNEY                           PAMELA COBB                       PAMELA COHRAN
155 CARDINAL LANE                       105 S 2ND STREET                  2950 S LAMAR
CHESNEE, SC 29323                       LUMBERTON, MS 39455               OXFORD, MS 38655
PAMELA COUVILLION    Case     19-11984-CSS
                                        PAMELADoc 36
                                               CRUMB      Filed 09/10/19   PagePAMELA
                                                                                1081 of  1514
                                                                                      D SMITH
853 SOUTH BAYOU DEGLAISE RD             3553BLACKBERRY BUSH RD APT 2           1601 COUNTY ROAD 50
COTTONPORT, LA 71327                    MEMPHIS, TN 38115                      ROGERSVILLE, AL 35652




PAMELA DAMMON                           PAMELA DIXON                           PAMELA DRIVER
5005 E. TEXAS ST. 30                    1638 HWY 49 S                          115 SIMPSON LN
BOSSIER CITY, LA 71111                  OGLETHORPE, GA 31068                   IVA, SC 29655




PAMELA DUHE                             PAMELA ELLIOTT                         PAMELA EVANS
151 NW 18TH ST                          2039 SHANNON ROAD                      427 GREEN GROVE RD
RESERVE, LA 70084                       SHANNON, MS 38868                      LAKE, MS 39092




PAMELA EVERED                           PAMELA FANCHER                         PAMELA FRY
747 GRAVES GAP ROAD                     202 WILSON ST                          360 E POPLAR
HAYDEN, AL 35079                        CROSSETT, AR 71635                     PIGGOTT, AR 72454




PAMELA GALLEGOS-BERG                    PAMELA GATEWOOD                        PAMELA GILMORE
69 WALNUT AVENUE                        4824 GA HWY 49S                        6550 HWY 467
TRENTON, GA 30752                       ANDERSONVILLE, GA 31711                EDWARDS, MS 39066




PAMELA GOMEZ                            PAMELA GOODWIN                         PAMELA GRISSOM
1711 N. CENTRAL AVE                     97 LIGHTWOOD KNOT RD                   PO BOX 21
TYLER, TX 75702                         DALZELL, SC 29040                      RAVENDEN SPRINGS, AR 72460




PAMELA GROVES                           PAMELA GUFFEY                          PAMELA H YOUNG
1162 OLD HIGHWAY 99                     108 HARPER LANE                        1217 E FIRST
COLUMBIA, TN 38401                      WESTMORELAND, TN 37186                 BELZONI, MS 39038




PAMELA HENEGAR                          PAMELA HOLLAND                         PAMELA HOUSE
UNKNOWN                                 16012 OMAS RD                          4145 LEWIER
UNKNOWN, MS 39705                       VANCLEAVE, MS 39565                    MEMPHIS, TN 38122




PAMELA HUBRINS                          PAMELA HUNTER                          PAMELA IRVIN
1600 WALLACE                            181 W SOUTH ST                         16 SNOW DOWN RD
POPLAR BLUFF, MO 63901                  COLLIERVILLE, TN 38017                 IUKA, MS 38852




PAMELA ISBELL                           PAMELA JACKSON                         PAMELA JACKSON
3323 SAYWARD COVE                       311 LAFLOURE AVENUE                    935 B KINGS RD
HERNANDO, MS 38632                      BELZONI, MS 39038                      SHELBY, NC 28150
PAMELA JAMES         Case   19-11984-CSS
                                      PAMELADoc  36
                                             JOHNS         Filed 09/10/19   PagePAMELA
                                                                                 1082 of 1514
                                                                                       JOHNSON
210 WEST CHOCTAW STREET                1442 GARTSIDE ST.                        2203 HWY 357
DUMAS, AR 71639                        MURTHYSVORO, IL 62966                    LYMAN, SC 29365




PAMELA JOHNSON                         PAMELA JONES                             PAMELA JONES
2640 BENNETT ROAD                      304 NORTHGATE DRIVE                      391 MOUNTAIN RD
BLACKSHEAR, GA 31516                   WRENS, GA 30833                          WEST MONROE, LA 71291




PAMELA KEELING                         PAMELA LEWIS                             PAMELA MAXWELL
118 MAGNOLIA CIRCLE                    164 ANITA DRIVE                          817 WALNUT DR
BATESVILLE, MS 38606                   PANAMA CITY, FL 32404                    MONROE, GA 30655




PAMELA MAYS                            PAMELA MURPHY                            PAMELA NOVARA
PO BOX 487 / 602 BROWN ST              519 ANSLEY STREET                        406 BOYKIN AVE APT B
BAY, AR 72411                          NASHVILLE, AR 71852                      NASHVILLE, GA 31639




PAMELA PARKER                          PAMELA PUCKETT                           PAMELA RIDER
332 LAKEBEND DR.                       790 MALLARD LANE                         PO BOX 92
BRANDON, MS 39042                      CONWAY, AR 72034                         MITTIE, LA 70654




PAMELA RISINGER                        PAMELA ROBINSON                          PAMELA ROBINSON
7181 HWY 99                            121 LAUREN DR                            82 NORTH THOMASON STREET
MOLINO, FL 32577                       WHITE HOUSE, TN 37188                    OLD FORT, NC 28762-4745




PAMELA ROBY                            PAMELA ROGERS                            PAMELA SANFORD
PO BOX 753532                          7381 THOMPSON POND RD                    104 JENKINS ST
MEMPHIS, TN 38175                      TARRYTOWN, GA 30470-1925                 WESTMINSTER, SC 29693




PAMELA SHAPIRO                         PAMELA SHIPMAN                           PAMELA SMITH
ROUTE 1 BOX 188                        1491 TEAMON RD.                          1418 COLLINS DRIVE
LAKELAND, GA 31635                     GRIFFIN, GA 30223                        MARTINEZ, GA 30907




PAMELA SMITH                           PAMELA SMITH                             PAMELA SMITH
1601 CR 50                             2435 COUNTY ROAD 47                      416 WEST BOW STREET
ROGERSVILLE, AL 35652                  DUTTON, AL 35744                         TYLER, TX 75700




PAMELA SMITH                           PAMELA STILL                             PAMELA STONE
ROUTE 1 BOX 2006                       26 MARGIE CT                             ROUTE 1 BOX 2560
MONTEAGLE, TN 37356                    BYRON, GA 31008                          RAY CITY, GA 31645
PAMELA STONE           Case 19-11984-CSS
                                      PAMELADoc  36 Filed 09/10/19
                                             SULLIVAN                       PagePAMELA
                                                                                 1083 of 1514
                                                                                       TATE
RTE 1 BOX 2560                            105 A SABINE STREET                   321 JW MATTHEW ST
RAY CITY, GA 31645                        CHARLESTON, MS 38921                  PACE, MS 38764




PAMELA TAYLOR                             PAMELA THARP                          PAMELA THOMAS
197 DAWSON BOTTOM RD                      1316 HWY 371                          204 CANTAL APT. C
HUMBOLDT, TN 38343                        TUPELO, MS 38804                      LAFAYETTE, LA 70507




PAMELA WALTERS                            PAMELA WEATHERS                       PAMELA WILKINS
37 SHIVERS LANE                           6796 BROWNSVILLE ROAD                 599 ROBERT WELL RD
PRENTISS, MS 39474                        MORGANTOWN, KY 42261                  EAST DUBLIN, GA 31027




PAMELA WILLIAMSON                         PAMELA WRIGHT                         PAMELA YOUNG
3091 JOHNSON CORNER ROAD                  3 MICHAEL LANE                        1217 E FIRST
LYONS, GA 30436                           BELLA VISTA, AR 72715                 BELZONI, MS 39038




PAMELLA HARVEY                            PAMLEA REYNOLDS                       PAMMIE JOHNSON
876WHEELER ROAD                           XXXX                                  208 CROCK LANE
HERNANDO, MS 38632                        XXXX, LA 71075                        EAST DUBLIN, GA 31027




PAMSON PACIFIC ENTERPRISES CORP LTD       PAN AMERICAN NURSERY                  PAN ASIAN CREA/CHRISTMAN
ATTN CLAYTON KWAN                         PRODUCTS INC                          BILL BRANSON/SHELDON CO.
18/F, CHAIP KING INDUSTRIAL BLDG          625 6TH CONCESSION RD W               PO BOX 18205
114 KING FOOK ST, SANPOKONG               MILLGROVE, ON I0R 1V0                 GREENSBORO, NC 27419
KOWLOON, HONG KONG HONG KONG              CANADA



PANACEA PRODUCTS CORP.                    PANASONIC BATTERY CORPORATIN OF       PANASONIC ENERGY CORP.
ATTN GREG PANICCIA                        AMERICA                               706 JAMIE WAY NE
2711 INTERNATIONAL ST                     ATTN MATT SORA                        WOODSTOCK, GA 30188
COLUMBUS, OH 43228                        TWO PANASONIC WAY
                                          PANAZIP 7A-3
                                          SECAUCUS, NJ 07094


PANASONIC ENERGY CORPORATION OF           PANFILO PONCESAUCEDO                  PANNELL, PHILLIP
AMERICA                                   325 W. THOMPSON ST                    PO BOX 1090
ATTN YOJI TAKAGI, DIR SALES & MARKETING   JACKSBORO, TX 76458                   VERONA, MS 38879
1 PANASONIC DR
COLUMBUS, GA 31907



PANNELL, STEPHEN PHILLIP                  PANNELL, STEPHEN PHILLIP              PANNELL, STEPHEN PHILLIP
1879 N COLEY RD                           C/O PANNELL BUILDERS LLC              PO BOX 1023
TUPELO, MS 38801                          PO BOX 1090                           VERONA, MS 38879
                                          VERONA, MS 38879




PANOLA COUNTY D H S                       PANOLA COUNTY JUSTICE CRT             PANOLA COUNTY TAX COLLECT
CHILD SUPP ENFORCEMENT                    PO BOX 249                            151 PUBLIC SQUARE
PO BOX 128                                SARDIS, MS 38666                      BATESVILLE, MS 38606
SARDIS, MS 38666
                     Case
PANOLA PARTNERSHIP INC.         19-11984-CSS
                                          PANOLADoc  36
                                                 PEPPER      Filed 09/10/19   PagePANTIES
                                                                                   1084 of  1514
                                                                                          PLUS INC.
150 A PUBLIC SQUARE                        ATTN MIKE COULLARD                      ATTN JOEY HANAN
BATESVILLE, MS 38606                       1414 HOLLAND DELTA RD                   180 MADISON AVE 20TH FL
                                           LAKE PROVIDENCE, LA 71254               NEW YORK, NY 10016




PANTIES PLUS INC.                          PAPER MAGIC GROUP HONG KONG LTD         PAPER MAGIC GROUP HONG KONG LTD
JOEY HANAN                                 2015 W FRONT ST                         ATTN CHRISTOPHER MUNYAN
180 MADISON AVE 20TH FLR                   PO BOX 428                              UNIT 9 L2-F, MIRROR TOWER
NEW YORK, NY 10016                         BERWICK, PA 16603                       61 MODY RD, TSIM SHATSUI EAST
                                                                                   HONG KONG HONG KONG



PAPER MAGIC GROUP HONG KONG LTD            PAPER MAGIC GROUP HONG KONG LTD         PAPER MAGIC GROUP INC
ATTN DAVID HCHUGH                          ATTN LOIS B KARPINSKI                   ATTN CHRISTOPHER MUNYAN
UNIT 9 L2-F, MIRROR TOWER                  UNIT 9 L2-F, MIRROR TOWER               54 GLENMAURA NATL BLVD
61 MODY RD, TSIM SHATSUI EAST              61 MODY RD, TSIM SHATSUI EAST           MOOSIC, PA 18517
HONG KONG HONG KONG                        HONG KONG HONG KONG



PAPER MAGIC GROUP INC                      PAPER MAGIC GROUP INC                   PAPER MAGIC GROUP INC
ATTN DAVID HCHUGH                          ATTN LOIS B KARPINSKI                   PO BOX 977
UNIT 9 L2-F, MIRROR TOWER                  54 GLENMAURA NATL BLVD                  SCRANTON, PA 18501
61 MODY RD, TSIM SHATSUI EAST              MOOSIC, PA 18517
HONG KONG HONG KONG



PAPYRUS-RECYCLED                           PAR 5 LLC                               PARADISE PRESS INC.
GREETINGS INC                              117 W 5TH ST. SUITE 200                 1575 NORTH PARK DRIVE
ONE AMERICAN ROAD                          BARTLESVILLE, OK 74003                  WESTON, FL 33326
CLEVELAND, OH 44144-2398




PARAGON CONSULTING GROUP                   PARAGOULD FIRE DEPT.                    PARAGOULD POLICE DEPT.
118 NORTH EXPRESSWAY                       1405 W. KINGSHIGHWAY                    101 N 3 1/2 ST
GRIFFIN, GA 30223                          PARAGOULD, AR 72450                     PARAGOULD, AR 72450




PARALYZED VETERANS OF AMERICA              PARALYZED VETERANS OF AMERICA           PARALYZED VETERANS OF AMERICA
1 FREEDOM WAY STE 2C100                    1030 JEFFERSON AVE                      209 LITTLE JOHN DRIVE
ATTN TAMMIE LATTERELL                      CONTACT: KEITH MORRIS                   CONTACT: MICHELLE FORD
AUGUSTA, GA 30904                          MEMPHIS, TN 38104                       BATON ROUGE, LA 70815




PARALYZED VETERANS OF AMERICA              PARAMEDS.COM                            PARAMOUNT RX INC
345 PERRY HILL ROAD                        ATTN ROSIE SANDERS                      2054 KILDAIRE FARM RD
CONTACT: ANTHONY STEELE                    120-10 QUEENS BLVD                      403
MONTGOMERY, AL 36109                       KEW GARDENS, NY 11415                   CARY, NC 27518




PARATA SYSTEMS LLC                         PARFUMES DE COEUR                       PARFUMES DE COEUR
PO BOX 638203                              ATTN JAMES ROGERS                       ATTN JAMES STAMMER
CINCINNATI, OH 45263-8203                  85 OLD KINGS HWY N                      85 OLD KINGS HWY N
                                           DARIEN, CT 06820                        DARIEN, CT 06820




PARFUMES DE COEUR                          PARIS ACCESSORIES INC                   PARIS BUSINESS PRODUCTS
ATTN TOM GARRIGA                           ATTN DON OBERFIELD, PRESIDENT           TOM STALLINGS
85 OLD KINGS HWY N                         1385 BROADWAY, 21ST FLR                 800 HIGHLAND DRIVE
DARIEN, CT 06820                           NEW YORK, NY 10018                      WESTHAMPTON, NJ 08060
PARIS FIRE EXTINGUISHERCase   19-11984-CSS     Doc 36
                                        PARIS LUKE         Filed 09/10/19   PagePARIS
                                                                                 1085POLICE
                                                                                      of 1514
                                                                                            DEPT.
COMPANY INC.                             186 MAPLE RIDGE DR                      PO BOX 970
1603 S. CHURCH                           RAY CITY, GA 31645                      PARIS, TN 38242
PARIS, TX 75460




PARIS POWELL                             PARIS RICHARDSON                        PARIS WILLIAMS
446 EAST PARK ST                         421 BROOKWOOD CIRCLE                    913 BT THOMAS LANE
CENTREVILLE, MS 39631                    FOLEY, AL 36535                         KENTWOOD, LA 70444




PARISH OF CALDWELL                       PARISH OF CALDWELL                      PARISH OF EAST BATON
508 JOHN DALE DR                         PO BOX 280                              PO BOX 919319
VIDALIA, LA 71373                        VIDALIA, LA 71373                       DALLAS, TX 75391




PARISH OF EAST BATON                     PARISH OF IBERVILLE                     PARISH OF IBERVILLE
ROUGE TAX COLLECTOR                      58050 MERIAM ST, 2ND FL                 PO BOX 355
PO BOX 919319                            SALES TAX DEPARTMENT                    PLAQUEMINE, LA 70765
DALLAS, TX 75391-9319                    PLAQUEMINE, LA 70764




PARISH OF ST MARY                        PARISH OF ST MARY                       PARISH OF ST. MARY
500 MAIN ST, 4TH FL                      PO DRAWER 1279                          1455 RAILROAD AVE
FRANKLIN, LA 70538                       MORGAN CITY, LA 70381                   MORGAN CITY, LA 70380




PARISH OF ST. MARY                       PARISH OF ST. MARY                      PARISH OF TANGIPAHOA
PO BOX 610                               PO BOX 610                              206 E MULBERRY ST
PATTERSON, LA 70392                      PATTERSON, LA 70392-0610                AMITE, LA 70422




PARISH OF TANGIPAHOA                     PARK HILL COLLECTIONS LLC               PARK PLACE TECHNOLOGIES LLC
PO BOX 159                               4717 ASHER AVE                          5910 LANDERBROOK DRIVE
AMITE, LA 70422                          LITTLE ROCK, AR 72204                   SUITE 300
                                                                                 MAYFIELD HEIGHTS, OH 44124




PARKDALE COTTON BRANDS                   PARKE GITTINGS                          PARKER BROS INC
2641 NW 107TH AVE.                       20271 A COUNTY RD 49                    C/O COMMERCIAL WORLD INC
MIAMI, FL 33172                          SILVERHILL, AL 36576                    ONE HARGROVE GREADE, STE 1
                                                                                 PALM COAST, FL 32137




PARKER BROS INC                          PARKER ENVIRONMENTAL INC                PARKER HICKMAN
COVE PLAZA                               PO BOX 550                              402 OAKLAND STREET
2155 OLD MOULTRIE RD                     ALEXANDER, AR 72002                     BURKESVILLE, KY 42717
SUITE 106
ST AUGUSTINE, FL 32086



PARKER HUDSON RAINER &                   PARKER SECURITY &                       PARKER SWAYNGHAM
DOBBS LLP ATTORNEYS                      INVESTIGATIVE SRVS. INC.                102 CARPENTER DR
1500 MARQUIS TWO TOWER                   1277 US HWY 82 WEST                     LANDRUM, SC 29356
285 PEACHTREE CTR AVE NE                 LEESBURG, GA 31763
ATLANTA, GA 30303
                      Case
PARKWAY FIRE AND RESCUE        19-11984-CSS   DocINC
                                         PARRAGON  36        Filed 09/10/19   PagePARRAGON
                                                                                   1086 of 1514
                                                                                           INC
3452 ATLAPASS HWY                        440 PARK AVENUE SOUTH                    ATTN KIM BROWN
SPRUCE PINE, NC 28777                    13TH FLOOR                               440 PARK AVE S, 13TH FL
                                         NEW YORK, NY 10016                       NEW YORK, NY 10016




PARRAGON INC                             PARRIS KING                              PARRISH ALLEN
ATTN RISA BECKETT                        26266 GA HWY 46 WEST                     4396 A COLUMBIA RD
440 PARK AVE S, 13TH FL                  METTER, GA 30439                         ORANGEBURG, SC 29115
NEW YORK, NY 10016




PARRISH FIRE AND SAFETY INC.             PARRISH JEWELL                           PARTNER ENGINEERING AND
104 S. RAILROAD STREET                   H/R DEPARTMENT                           SCIENCE INC.
PO BOX 68                                4300 N GETWELL RD                        PARTNER ASSESSMENT CO.
BENSON, NC 27504                         MEMPHIS, TN 38118                        PO BOX 953568
                                                                                  ST.LOUIS, MO 63195-3568



PARTNERS IN ELDARADO INC                 PARTNERS IN ELDORADO                     PASABAHCE
1219 BRITTANY PKWY                       C/O SOUTHERN ILLINOIS LAW CENTER         ATTN GAMZE ESER, INTL SALES MGR
MANCHESTER, MO 63011                     813 WEST MAIN ST.                        41 MADISON AVE
                                         CARBONDALE, IL 62901                     NEW YORK, NY 10010




PASCAGOULA FIRE DEPT.                    PASCAGOULA POLICE DEPT.                  PASCAGOULA ROTARY CLUB
3616 SCOVELL                             611 LIVE OAK ST                          PO BOX 721
PASCAGOULA, MS 39567                     PASCAGOULA, MS 39581                     PASCAGOULA, MS 39568




PASCAGOULA SCHOOL DIST.                  PASHOUS BARNETT                          PASSION EGGLESTON WALTON
1900 TUCKER ST.                          616 CEMETERY RD                          748 MC KINLEY
PASCAGOULA, MS 39567                     BALDWYN, MS 38824                        CLARKSDALE, MS 38614




PASSION FITZGERALD                       PAT BLACKBURN                            PAT CUNNINGHAM
142 SOUTH WILLOW STREET                  2655 GOOD SPRING LOOP                    PO BOX 144
DUMAS, AR 71639                          WILLISTON, TN 38076                      STARKVILLE, MS 39759




PAT E BLACKBURN                          PAT ELKINS                               PAT EMORE
2655 GOOD SPRINGS LOOP                   3739 US HIGHWAY 80 WEST                  100 PECAN POINT CIRCLE
WILLISTON, TN 38076-3549                 PHENIX CITY, AL 36870                    COCHRAN, GA 31014




PAT FORTNER                              PAT GROGAN                               PAT SCOTT
221 OLD BRUSH CREEK RD.                  104 CARPENTER DR                         617 DESOMINES DRIVE
BRYSON CITY, NC 28713                    LANDRUM, SC 29356                        NASHVILLE, TN 37214




PAT SMITH                                PAT TARVER                               PAT THOMPSON
1801 COUNTY RD. 1555                     P.O. BOX 272                             50333 JONESBORO RD
BAILEYTON, AL 35019                      COLUMBIA, LA 71418                       ABERDEEN, MS 39730
PATIEANCE ANDERSON Case    19-11984-CSS    Doc
                                     PATIENCE   36
                                              KELLY       Filed 09/10/19   PagePATIENT
                                                                                1087 of  1514
                                                                                       POINT HOSPITAL
7801 BATESVILLE PIKE                  7003 HIGHWAY 80 LOT 121                   11408 OTTER CREEK SO RD
JACKSONVILLE, AR 72076                RUSTON, LA 71270                          MABELVALE, AR 72103




PATONYA THOMAS                        PATRIC KIMBROUGH                          PATRICA CAWVEY
470 FRONTAGE RD LOT 13                1295 LUSTER RD                            309 GREENVIEW ST
COLUMBUS, MS 39701                    HAMILTON, AL 35570                        JESUP, GA 31545




PATRICE HARRIS                        PATRICE HOLMES                            PATRICE PATTERSON
3022 FARRINGTON DR                    703 MOUND STREET                          101 WEDGEWOOD DRIVE
BATON ROUGE, LA 70814                 BELZONI, MS 39038                         FAIRFILD, AL 35064




PATRICIA A EPPERLY                    PATRICIA ALLEN                            PATRICIA ANN LEE
5 LAQUINTA LOOP                       126 PEBBLESTONE LANE                      9690 HWY 196
HOLIDAY ISLAND, AR 72631              RUTHERFORDTON, NC 28139                   COLLIERVILLE, TN 38017-4314




PATRICIA ARNOLD                       PATRICIA BAKER                            PATRICIA BAKER
1304 MICHAEL ST                       103 HARRISON ROAD                         200 LONNIE JENKINS DRIVE APT9
BOSSIER CITY, LA 71112                BAY ST. LOUIS, MS 39520                   PEARL, MS 39208




PATRICIA BATES                        PATRICIA BECK                             PATRICIA BELL
1814 JAMES ST                         PO BOX 285                                127 SFC 327
JONESBORO, AR 72401                   CARROLLTON, MS 38917                      FORREST CITY, AR 72335




PATRICIA BENOMAN                      PATRICIA BENTON                           PATRICIA BIRD
3695 FIELD RD                         1160 3RD ST N                             275 PAOLI RD
SHUQUALAK, MS 39361                   GUIN, AL 35563                            CARLTON, GA 30627




PATRICIA BORTNER                      PATRICIA BOYD                             PATRICIA BROOKS
1619 FLAGSWORTH RD                    1009 WADE LANE                            1858 LOWER BOSTON ROAD
CLOVER, SC 29710                      HAZLEHURST, MS 39083                      THOMASVILLE, GA 31757




PATRICIA BROWDER-GATES                PATRICIA BROWN                            PATRICIA BUFORD
303 EAST THIRD STREET                 605 WALKER RD                             2157 SCARBROUGH RD
BELZONI, MS 39038                     MONROE, LA 71203                          CARTHAGE, MS 39057




PATRICIA BUNTING                      PATRICIA CALOMESE                         PATRICIA CASSIDY
12110 HIGHWAY 507                     1015 HATCHIE STREET                       40 MIDGET DRIVE
SINSBORO, LA 71275                    BOONEVILLE, MS 38829                      VARNVILLE, SC 29944
PATRICIA CAWVEY          Case 19-11984-CSS    Doc
                                        PATRICIA    36 Filed 09/10/19
                                                 CHADWICK                 PagePATRICIA
                                                                               1088 ofCHAPMAN
                                                                                       1514
PO BOX 254                               281 WILLIAMSON ZEBULON RD APT4       932 LAWNDALE E23
COBBTOWN, GA 30420                       WILLIAMSON, GA 30292                 TUPELO, MS 38801




PATRICIA CHRISTOPHER                     PATRICIA CLARK                       PATRICIA CLARK
609 ARMITHE WAY                          1563 SMITH RD.                       321 LONESTAR RD
STOCKBRIDGE, GA 30281                    WALNUT GROVE, MS 39189               ROSE BUD, AR 72137




PATRICIA COLLIER                         PATRICIA COLLINS                     PATRICIA COLLINS
51 NORTHTOWN DR. 20F                     1224 COWHEAD ROAD                    4112 LESLIE LN
JACKSON, MS 39211                        HEMINGWAY, SC 29554                  PANAMA CITY, FL 32405




PATRICIA CORBETT                         PATRICIA COUNTS                      PATRICIA COX
323 NORTH MAIN APPT 13                   1475 CO ROAD 49                      1 HWY 481 SOUTH
JACKSBORO, TX 76458                      CAMP HILL, AL 36850                  PULASKI, MS 39152




PATRICIA CULPEPPER                       PATRICIA DAVIS                       PATRICIA DESSELLE
455 SECOND ST                            5244 COUNTY ROAD 12                  P.O. BOX 123
MAGNOLIA, MS 39652                       ODENVILLE, AL 35120                  EVERGREEN, LA 71333




PATRICIA DICKERT                         PATRICIA DIEHL                       PATRICIA DIETRICH
118 TRAILSIDE DRIVE                      1247 CO RD 56 LOT 20                 146 TWIN POINT DRIVE
NORTH AUGUSTA, SC 29860                  FYFFE, AL 35971                      BENTON, LA 71006




PATRICIA DRES                            PATRICIA EASLEY                      PATRICIA EVANS
1106 OAKS HEIGHT LANE                    3840 KENNEDY LANE                    2532 AVENUE C
COLLIERVILLE, TN 38017                   CONWAY, AR 72034-9329                ALEXANDRIA, LA 71301




PATRICIA FINCH                           PATRICIA FLAKE                       PATRICIA FORTNER
488 ELM ST                               23580 A HWY 370 W                    221 OLD BRUSH CREEK RD.
HINESVILLE, GA 31313                     FALKNER, MS 38629                    BRYSON CITY, NC 28713




PATRICIA FRANKS                          PATRICIA FULFORD                     PATRICIA GIBSON
125 JACOB ROAD                           3639 JOEL TURNER DR                  4995 S HWY 127
PO BOX 571                               CHAROLETTE, NC 28216                 JAMESTOWN, KY 42629
NORMAN PARK, GA 31771




PATRICIA GOETHE                          PATRICIA GOODRICH                    PATRICIA GORTNEY
1002 OLD NORMANTOWN RD                   8113 SOUTH CHAPPEL                   29 DEER LANE
LYONS, GA 30436                          CHICAGO, IL 60617                    LINEVILLE, AL 36266
PATRICIA GORTNEY        Case 19-11984-CSS    Doc
                                       PATRICIA    36 Filed 09/10/19
                                                GOULDIN                PagePATRICIA
                                                                            1089 ofGRIFFIN
                                                                                    1514
5501 COUNTY ROAD 31                     1040 BLUE MEADOW ROAD               614 3RD ST. S.E.
LINEVILLE, AL 36266                     BAY ST. LOUIS, MS 39576             GARDEN CITY, AL 35070




PATRICIA GRISSON                        PATRICIA GUNTER                     PATRICIA HACKLER
30 RONNIE LANE                          309 OAKLAWN DRIVE                   107 BAYOU ST
TUNNEL HILL, GA 37055                   MCKENZIE, TN 38201                  SHAW, MS 38773




PATRICIA HAGEN                          PATRICIA HAMMACK                    PATRICIA HARRIS
UNKNOWN                                 224 KING ROAD                       1045 DOGWOOD HOLLOW DR
CLEVELAND, SC 29635                     NASHVILLE, GA 31639                 NESBIT, MS 38651




PATRICIA HARRISON                       PATRICIA HAYES                      PATRICIA HAYES
702 CARR CIRCLE                         102 ELIZABETH ST                    113 DESPLOUSE ST
HEADLAND, AL 36345                      EVERGREEN, AL 36401                 EVERGREEN, AL 36401




PATRICIA HAYS                           PATRICIA HAZLEY                     PATRICIA HELSCEL
269 MILLPOND RD                         310 PARKER DAIRY RD                 22134 HWY 9
CONWAY, AR 72032                        DUBLIN, GA 31021                    MT. CROGHAN, SC 29727




PATRICIA HERFEL                         PATRICIA HOLLOWAY                   PATRICIA HOLMAN
PO BOX 1216Y                            2844 CURTIS STREET                  1101 SHADOW CREEK DR NE
RUSSELL SPRINGS, KY 42642               MEMPHIS, TN 38118                   BIRMINGHAM, AL 35215




PATRICIA HOPWOOD                        PATRICIA HOWELL                     PATRICIA HUFF
PO BOX 4633                             16015 HWY 125 SOUTH                 218 MULBERRY ST
EASTMAN, GA 31023                       BOLIVAR, TN 38008                   THOMSON, GA 30824




PATRICIA HUFFMAN                        PATRICIA HUGHLEY                    PATRICIA IVES
568 26TH AVE SE                         303 ATLANTIC AVENUE                 2279 POND TOWN RD
MOULTRIE, GA 31768-6751                 WAYCROSS, GA 31503                  BAINBRIDGE, GA 39817




PATRICIA JACOBS                         PATRICIA JENKINS                    PATRICIA JENKINS
UNKNOWN- ATTY REPD                      143 HUTCHINSON DR                   143 HUTCHINSON DR.
LAWRENCEBURG, TN 38464                  MONTICELLO, AR 71655                MONTICELLO, AR 71655




PATRICIA JENKINS                        PATRICIA JOHNSON                    PATRICIA JOHNSTON
143 HUTCHINSON DRIVE                    40010 SANDERS LANE                  RT 2 BOX 4017
MONTICELLO, AR 71655                    HAMILTON, MS 39746                  ROLAND, OK 74954
PATRICIA KNIGHT        Case   19-11984-CSS    Doc
                                        PATRICIA LEE36        Filed 09/10/19   PagePATRICIA
                                                                                    1090 ofLESSARD
                                                                                             1514
19 CHARLIE SINGLETARY RD                 2665 OLD CREEK ROAD                        8617 HWY 25 S
CADWELL, GA 31009                        SCRANTON, SC 29591                         FULTON, MS 38843




PATRICIA LONG                            PATRICIA LYNN FERGUSON                     PATRICIA M WILLIAMS
7 SMYTHE ST                              58 S REESE ST                              257 WOODSIDE
BELTON, SC 29627                         MEMPHIS, TN 38111-4606                     LEWISBURG, TN 37091




PATRICIA MAJOR                           PATRICIA MANUEL                            PATRICIA MARASIGAN
4155 HILLMONT DR                         158 EASY ST                                20100 PARISH LINE RD
BATON ROUGE, LA 70814                    FRANKLIN, LA 70538                         KINDER, LA 70648




PATRICIA MASON                           PATRICIA MCDONALD                          PATRICIA MCGAHA
202 B PARK STREET                        6125 BROWN STREET APT.43                   143 LAMMONTREE RD
STAR CITY, AR 71667                      JACKSON, MS 39213                          HOMER, LA 71040




PATRICIA MERLOS                          PATRICIA MITCHELL                          PATRICIA MITCHELL
506 SOUTH RAIL ROAD AVENUE               1508 G ML KING DR                          2772 NCR 305
ADEL, GA 31620                           BANBRIDGE, GA 39189                        MANILA, AR 72442




PATRICIA MOODY                           PATRICIA MORGAN                            PATRICIA MORRIS
3550 ST MATTHEWS CHURCH RD               500 S 525TH RD                             7210 WESTLAKE RD
METTER, GA 30439                         EAST PRAIRIE, MO 63845                     STERLINGTON, LA 71280




PATRICIA ODOM                            PATRICIA OGLE                              PATRICIA OHARA
30790 COLDWATER LANE                     221 OLD BRUSH CK RD                        1547 CHERRY ST
ANDALUSIA, AL 36420                      BRYSON CITY, NC 28713-0290                 CLARKSVILLE, TN 37040




PATRICIA OHARA                           PATRICIA OHARA                             PATRICIA OHARA
1547 CHERRY TREE DR                      1547 CHERRY TREE DRIVE                     1547 CHERRY TREE
CLARKSVILLE, TN 37042                    CLARKSVILLE, TN 37042                      CLARKSVILLE, TN 37042




PATRICIA OHARA                           PATRICIA PARK                              PATRICIA PATTERSON
1547 CHERRYTREE DRIVE                    825 OLD MORGNTWN RD APT28                  7756 HWY 89
CLARKSVILLE, TN 37042                    BOWLING GREEN, KY 42101                    MILTON, FL 32570




PATRICIA PELLERIN                        PATRICIA PERSON                            PATRICIA PLEDGER
2240 STAGE COACH RD                      141 MASON ROAD                             1407 COUNTY ROAD 2305
VILLE PLATTE, LA 70586                   CARTHAGE, NC 28327                         CLARKSVILLE, AR 72830
PATRICIA POPE            Case 19-11984-CSS    Doc
                                        PATRICIA    36
                                                 POPE       Filed 09/10/19   PagePATRICIA
                                                                                  1091 ofPOSTON
                                                                                          1514
823 N DAVIS ST                           838 NORTH DAVIS                         1070 RIVER RD
PEA RIDGE, AR 72751                      PEA RIDGE, AR 72751                     PAMPLICO, SC 29583-3914




PATRICIA PRICE                           PATRICIA PRITCHETT                      PATRICIA QUIROZ
2039 MONROE ST                           44 WEST OAK GROVE RD                    205 NORTH MAGNOLIA AVE
SWEETWATER, TN 37874                     ADAIRSVILLE, GA 30103                   ANDREWS, SC 29510




PATRICIA RALEY                           PATRICIA REDD                           PATRICIA ROBERTSON
106 PLANTATION CT                        PO BOX 84                               218 CHESTER LEVEE ROAD
SAINT MARYS, GA 31558                    SIDON, MS 38954-0084                    JACKSON, TN 38301




PATRICIA ROSS                            PATRICIA SANDERS                        PATRICIA SEESE
2127 WELLBORN DRIVE                      217 STRAWBERRY STREET                   3342 WILKESBORO HIGHWAY
COLUMBUS, GA 31907                       PORTLAND, TN 37148                      STATESVILLE, NC 28625




PATRICIA SEGURA AGUILAR                  PATRICIA SMITH                          PATRICIA SMITH
114 THORNTON AVE                         13 WILLOWBROOK DRIVE                    1801 COUNTY ROAD 1555
CEDARTOWN, GA 30125                      WAYNESBORO, TN 38485                    BAILEYTON, AL 35019




PATRICIA SMITH                           PATRICIA SNYPES                         PATRICIA STEWART
1801 CR 1555                             407 HALL STREET                         617 EAST MAIN STREET
BAILEYTON, AL 35019                      ANDERSON, SC 29624                      DRESDEN, TN 38225




PATRICIA STONE                           PATRICIA SUTTON                         PATRICIA T. FULWILER
2160 LOUINA ROAD                         132 E. KEYRIDGE DR.                     70 TUXEDO TERRACE
ROANOKE, AL 36274                        LEESBURG, GA 31763                      ATLANTA, GA 30342




PATRICIA THOMAS                          PATRICIA THOMAS                         PATRICIA TILLMAN
1892 PEPPER RD.                          237 DELTA DR.                           227 COUNTRY CLUB DRIVE
EHRHARDT, SC 29081                       MARION, AR 72364                        NATCHEZ, MS 39120




PATRICIA TURNER                          PATRICIA UPTON                          PATRICIA WAKELING
357 SFC 762                              THIRD STREET                            161 MCDONALD RD
FORREST CITY, AR 72335                   BAY SPRINGS, MS 39422                   GUNTERSVILLE, AL 35976




PATRICIA WARREN                          PATRICIA WASHINGTON                     PATRICIA WEBB
PO BOX 887                               4656 CHARTERED LANE                     4440 BURKS RD.
ESCATAUPA, MS 39552                      MONTGOMERY, AL 36116                    FOREST PARK, GA 30297
PATRICIA WEDDINGTON Case    19-11984-CSS    Doc
                                      PATRICIA   36
                                               WEED        Filed 09/10/19   PagePATRICIA
                                                                                 1092 ofWILLIAMS
                                                                                         1514
500 W. MAIN                            135 LAUREL LN                             105 NORTHWOOD DRIVE 3C
PORTAGEVILLE, MO 63873                 BONIFAY, FL 32425                         BENNETTSVILLE, SC 29512




PATRICIA WINE                          PATRICIA WOOTON                           PATRICIA WORD
3345 HILLSPRINGS DR                    33 WOOTON LN                              89 STELLAR LANE
WEST COLUMBIA, SC 29170                ERIN, TN 37061                            STEENS, MS 39766




PATRICK & ASSOCIATES                   PATRICK ANDERSON                          PATRICK BONTON
928 BLACKLAWN RD. SW                   440 CROSSPOINT DRIVE APT                  PO BOX 283
CONYERS, GA 30094                      JACKSON, MS 39207                         BUNKIE, LA 71322




PATRICK DAUGHTRY                       PATRICK DEMONIA                           PATRICK E COCHRAN
1927 NIAGARA DR                        111 E FORD ST                             126 SELPH LANE
CAMDEN, SC 29020                       BRADFORD, TN 38316                        ALLENHURST, GA 31301




PATRICK FLOURNOY                       PATRICK FULLER                            PATRICK KIRKLAND
PO BOX 595                             940 21ST STREET                           219 DENNY HIGHWAY
KINSTON, AL 36453                      HALEYVILLE, AL 35565                      SALUDA, SC 29138




PATRICK LEWIS                          PATRICK MARTIN                            PATRICK MCCARROLL
6086 SUMMERLAKE DR.                    3430 HAMMETT RD                           11692 ACCORD CV
PORT ORANGE, FL 32127                  HOGANSVILLE, GA 30230                     ARLINGTON, TN 38002




PATRICK MCKELPHIN                      PATRICK NEWMAN                            PATRICK OBRIANT
47 HENRY SMITH RD                      5840 HICKORY SHADOW LANE                  5043 GARNER LANE
TYLERTOWN, MS 39667                    MEMPHIS, TN 38141                         SOUTHAVEN, MS 38672




PATRICK OBRIANT                        PATRICK ONEAL                             PATRICK PALMER
5043 GARNER LN                         2 ALPINE DRIVE                            417 POPLAR STREET
SOUTHHAVEN, MS 38672                   LAFAYETTE, GA 30728                       TIPTONVILLE, TN 38079




PATRICK PRINS                          PATRICK R JACKSON                         PATRICK RAY
1900 THE EXCHANGE STE 180              4442 VIKING DRIVE                         128 JENKINS VILLAGE RD
ATLANTA, GA 30339                      SUITE 100                                 RED BOILING SPGS, TN 37150
                                       BOSSIER CITY, LA 71111




PATRICK RENDA                          PATRICK RENFROE                           PATRICK ROGERS
2738 6TH ST N.E                        3970 COMANCHE RD                          2999 GET WELL ROAD 10
BIRMINGHAM, AL 35215                   MEMPHIS, TN 38118                         MEMPHIS, TN 38118
PATRICK ROGERS          Case 19-11984-CSS    Doc
                                       PATRICK    36 Filed 09/10/19
                                               SANDIFER               PagePATRICK
                                                                           1093 of  1514
                                                                                  SELOVER-SIYE
2999 GETWELL RD                         128 BYRON RD                       1435 WEIR-SALEM RD
MEMPHIS, TN 38118                       MT. OLIVE RD, MS 39119             WEIR, MS 39772




PATRICK SIMMONS                         PATRICK STRICKLIN                  PATRICK STUBBLEFILED
2281 BOYTON DRIVE                       PO BOX 544                         54 LYDIA ST
RINGGOLD, GA 30736                      WILMOT, AR 71676                   PARIS, TN 38242




PATRICK THOMAS                          PATRICK TRULY                      PATRICK WRIGHT
13589 HIGHWAY 73                        41 ELM STREET                      1207 CLARKSON AVE
MONTEVALLO, AL 35115                    CHARLESTON, MS 38921               NEWBERRY, SC 29108




PATRICK, THOMAS J, JR                   PATRICK, THOMAS J, JR              PATRICK, THOMAS J, JR
13156 MULLINS COVE RD                   1514 SUNSET RD                     4005 INDUSTRY DR
WHITWELL, TN 37397                      CHATTANOOGA, TN 37405              CHATTANOOGA, TN 37416




PATRICKS INC                            PATRIOT METAL DETECTORS            PATSY ADAMS
ATTN THOMAS J PATRICK, JR, PRESIDENT    124 N. NOVA RD 115                 1015 DANA DRIVE
4005 INDUSTRY DR                        ORMOND BEACH, FL 32174             PULASKI, TN 38478
CHATTANOOGA, TN 37416




PATSY CARPENTER                         PATSY ELLIS                        PATSY ERWIN
1540 PLEASANT GROVE RD                  471 HWY 331                        203 PATRICIA CT
MOSCOW, TN 38057                        BANNER, MS 38913                   TYLER, TX 75702




PATSY HILLMAN                           PATSY JACKSON                      PATSY JOHNSON
101 HAGAN DR                            142 JACKIE RD                      9904 ECHO GLEN DRIVE
PINEVILLE, LA 71360                     DONALDSON, AR 71941                MOSS POINT, MS 39562




PATSY NICHOLSON                         PATSY SEFERS                       PATSY STARNES
2075 HWY 75                             505 WEST ELM STREET                604 COBY LANE
HIAWASSEE, GA 30546                     HARRISBURG, AR 72432               COLUMBIANA, AL 35051




PATSY THURMAN                           PATSY WORKMAN                      PATTERSON COMMONS INC
199 HOLY TEMPLE ROAD                    845 HIGHWAY 80 E                   C/O ANDY RADFORD
ALBANY, KY 42602                        DUBLIN, GA 31027                   4620 WIEUCA ROAD 24
                                                                           ATLANTA, GA 30342




PATTI ANDERSON                          PATTI HARRISON                     PATTI HARVEY
6386 SANDY LANE                         40 REDBUD LANE                     416 3RD ST
MILTON, FL 32570                        ASHVILLE, AL 35953                 MANACHESTER, GA 31816
PATTI HARVEY           Case 19-11984-CSS     Doc 36
                                      PATTI PHILLIPS       Filed 09/10/19   PagePATTI
                                                                                 1094WOODWARD
                                                                                      of 1514
416 3RD ST                             909 N. YORKSHIRE CIRCLE                  PO BOX 406
MANCHESTER, GA 31816                   LAKE CHARLES, LA 70605                   ALEXANDRIA, AL 36250




PATTISON SIGN GROUP INC                PATTON PICTURE COMPANY                   PATTON WAREHOUSING CORPORATION
520 WEST SUMMIT HILL AVE.              KENT SPENCER                             400 N MAIN ST
SUITE 702                              207 LYNNDLE COURT                        PO BOX 16
KNOXVILLE, TN 37902                    MECHANICSBURG, PA 17050                  FRANKLIN, KY 42135




PATTY BRADFORD                         PATTY CORBIT                             PATTY GILBERT
8390 BOONEVILLE                        411 HWY 167                              1300 PARKWAY DRIVE
SOUTHAVEN, MS 38671                    BALD KNOB, AR 72010                      CROSSETT, AR 71635




PATTY GREEN                            PATTY JONES                              PATTY LESLEY
190 FLETA                              806 COUNTRY CLUB RD                      4304 HARDEN CHAPEL ROAD
ARLINGTON, TN 38002                    STATESBORO, GA 30458                     FULTON, MS 38843




PATTY MOORE                            PAUL BELLARD                             PAUL COOPER
FREDS 2655                             110 MARIE STREET                         8921 ABBEVILLE HWY
100 MAIN STREET                        CHURCH POINT, LA 70525                   ANDERSON, SC 29621
PORTAGEVILLE, MO 63873




PAUL CORNILLE                          PAUL CRUMPTON                            PAUL DANIELS
19051 DENALI CIRCLE                    749 MIDWAY RD                            3045 FAIRMEADOW ST
NORTHVILLE, MI 48168                   PICKENS, SC 29671                        HORN LAKE, MS 38637




PAUL DANIELS                           PAUL DAVIDSON                            PAUL DAVIS
4200 NORTHERN CROSS BLVD 1431          PO BOX 647                               341 SAVANNAH RIVER DR
HALTOM CITY, TX 76137                  MEMPHIS, TN 38101                        SUMMERVILLE, SC 29485




PAUL DORCHESTER                        PAUL HELLAMS                             PAUL HENLEY
2901 TOWER DRIVE                       3 MEADOW STREET                          3245 RICHLAND VIEW LANE
MARSHALL, TX 75672                     SPARTANBURG, SC 29365                    BARTLETT, TN 38133




PAUL HICKS                             PAUL HOLMAN                              PAUL HOWARD
595 WOODSTOWN LOOP                     2420 JAYBIRD RD                          1109 DAVENPORT BLVD APT. 310
SHILOH, TN 38376                       HERNANDO, MS 38632                       FRANKLIN, TN 37069




PAUL HUGHEY                            PAUL I MENDELSON                         PAUL IVEY
1236 HUNTERS POINT LANE                MENDELSON LAW FIRM                       430 BEAVER RUN CIR
SPRINGHILL, TN 37174                   799 ESTATE PLACE                         HEADLAND, AL 36345
                                       MEMPHIS, TN 38120
PAUL J MATOSKY          Case   19-11984-CSS    Doc 36
                                         PAUL JOHNSON        Filed 09/10/19   PagePAUL
                                                                                   1095  of 1514
                                                                                       JONES
316 TWO BEARS ROAD                       1154 GATEMOUTH MOORE DR                  1792 SAN ANTONIO AVE APT A
VIRGINIA DALE, CO 80536-8980             YAZOO CITY, MS 39194                     MANY, LA 71449




PAUL JONES                               PAUL KELLY                               PAUL KIEFER
327 SYCAMORE STREET                      19560 HESTER DR                          437 D OAK GROVE RD
LELAND, MS 38756                         CITRONELLE, AL 36522                     LANDRUM, SC 29356




PAUL KING                                PAUL MATLOCK                             PAUL MERKISON
251 MILL POND DRIVE                      17 OAK LOOK                              3343 CEDAR SPRINGS RD
PHENIX CITY, AL 36869                    MAUMELLE, AR 72113                       BLAKELY, GA 39823




PAUL MIGUT                               PAUL NASH                                PAUL OPPENHEIMER
6405 QUAIL RIDGE DR                      702 HERRINGTON DR                        3718 N. UNIVERSITY AVE.
BARTLETT, TN 38135                       SPRINGHILL, LA 71075                     CARENCRO, LA 70520




PAUL PICKENS                             PAUL R MELTON                            PAUL R NEWMON CLERK
110 BOTTLEBRUSH LANE                     BOX 778                                  CARROLL CO. GENERAL SESS.
CARENCRO, LA 70520                       CAMDEN, TN 38320-0778                    99 COURT SQUARE SUITE 104
                                                                                  HUNTINGDON, TN 38344




PAUL REED                                PAUL REGNER                              PAUL ROUSE
3929 WILMOGUTH CREEK RD                  1053 SHELTON RD                          230 CYPRESS POINT CIRCLE
WOODBURY, TN 37190                       COLLIERVILLE, TN 38017                   LEESBURG, GA 31763




PAUL SHELTON                             PAUL SHELTON                             PAUL TRAYLOR
160 HIOLA AVE                            572 WELLS DR                             18450 DEVONNE DR
NEWPORT, TN 37821                        NEWPORT, TN 37821                        WINONA, TX 75792




PAUL WARD                                PAUL WEBB                                PAUL WHITE
109 BRIDGES LANE                         120 COUNTY RD 177                        715 GILLESPIE STREET
ALBANY, GA 31705                         ATHENS, TN 37303                         JACKSON, MS 39202




PAULA A COGGIN ET AL                     PAULA A COGGIN                           PAULA BOWARD
C/O THE COGGIN FIRM                      OR GINA COGGIN PRICE &                   PO BOX 7
ATTN JOHN COGGIN                         DANA COGGIN GLADDEN                      WEINER, AR 72479
104 D NORTHWOOD DR                       104 D NORTHWOOD DR
CENTRE, AL 35960                         CENTRE, AL 35960



PAULA BOYD                               PAULA BURNES                             PAULA BURNS
7636 SELF LANE                           P.O. BOX 412                             PO BOX 102
MORRIS, AL 35116                         ARLINGTON, TN 38002                      COLLIERVILLE, TN 38027
PAULA BUTLER           Case 19-11984-CSS    Doc 36
                                      PAULA COGBILL       Filed 09/10/19   PagePAULA
                                                                                1096CRONIN
                                                                                     of 1514
10497 HWY279 E                         1106 WOODS STREET                       292 GASTLEY DR
SHERIDAN, AR 72150                     STAR CITY, AR 71667-5355                CLINTON, SC 29325




PAULA CULPEPPER                        PAULA DECOUX                            PAULA DICKSON
669 COUNTY RD 514                      303 BURKE STREET                        2990 HWY 163
RAINSVILLE, AL 35986                   MCCOMB, MS 39648                        DOYLINE, LA 71023




PAULA DUPONT                           PAULA FOX                               PAULA FREEMAN
RT. 4 BOX 4077                         8804 TIMBER TRAIL                       ROUTE 1 BOX 658
CASSVILLE, MO 65625                    KIMBERLY, AL 35091                      NAYLOR, GA 31641




PAULA GALLOWAY                         PAULA GARNER SHEHANE                    PAULA GARRISON
406 N URY                              2146 S OATS ST                          490 HWY 49
UNION CITY, TN 38261                   DOTHAN, AL 36301                        TENNESSEE RIDGE, TN 37178




PAULA GILBERT                          PAULA GLOVER                            PAULA GUNDERMAN
251 LONGLEAF LANE                      634 ROBERT WEBB RD                      PO BOX 781
JESUP, GA 31545                        DUBLIN, GA 31027                        BURKESVILLE, KY 42717




PAULA HALL                             PAULA JOHNES                            PAULA JOHNSON
1490 CLARET STREET                     1441 OLD BIRMINGHAM HWY LOT 10          15 ZACHARY
BIRMINGHAM, AL 35214                   SYLACAUGA, AL 35150                     RIPLEY, TN 38063




PAULA JONES                            PAULA KITCHENS                          PAULA KNOX
325 FAIRWAY LANE                       411 LANDON ST                           108 JOSH CT
COUNCE, TN 38326                       WHITEHOUSE, TX 75791                    FLORENCE, AL 35633




PAULA LAFOSSE                          PAULA LOUQUE                            PAULA MANNING
773 ELOI ORTEGO RD.                    1645 EAST BELLE HELENE DR               12617 JOHNSON RD
KINDER, LA 70648                       GONZALES, LA 70737                      BASTROP, LA 71220




PAULA MCCLENDON                        PAULA MCGLAUN                           PAULA MEEKS
127 COLLAT DR                          41 WYMER MASON RD.                      9 RIDGLE LANE APT 30
HASKELL, AR 72015                      FRANKLIN, NC 28734                      MAYFLOWER, AR 72106




PAULA MEEKS                            PAULA MICHOT                            PAULA MOORE
972 PIGEON SPRINGS ROAD                109 NORTH VIEW DR                       4895 RED BANKS RD. SOUTH
TRACY CITY, TN 37387                   PINEVILLE, LA 71360                     BYHALIA, MS 38611-9052
PAULA MYRES           Case   19-11984-CSS    Doc 36
                                       PAULA NEAL          Filed 09/10/19   PagePAULA
                                                                                 1097ORR
                                                                                      of 1514
9 CARRIAGE CREEK DRIVE                 905 LEDBETTER                            801 OAKWOOD STREET APT 6
LITTLE ROCK, AR 72211                  MEMPHIS, TN 38109                        BENNETTSVILLE, SC 29512




PAULA SELF                             PAULA SHAW                               PAULA SMITH
5831 WALTMAN RD                        4435 BETHLEHEM RD                        211 OAK ST
VANCLEAVE, MS 39565                    CLARENDON, AR 72029                      TUNNEL HILL, GA 30755




PAULA SPIKES                           PAULA SPURLOCK                           PAULA STEADHAM
162A MAIN ST                           603 SOUTH MAIN                           185 OLD WIRE RD
REIDSVILLE, GA 30453                   HARRISBURG, AR 72432                     PELAHATCHIE, MS 39145




PAULA STEPHENS                         PAULA THEALL                             PAULA USSERY
112 CAMPBELL ST APT 3-A                5575 THIRD AVE                           2501 MAGNOLIA BAPT CHURCH ROAD
YORK, AL 36925                         DOTHAN, AL 36301                         VANCLEAVE, MS 39565




PAULA WARE                             PAULA WESLEY                             PAULA WESLEY
PO BOX 616                             874 CHAMROCK CT                          874 SHAMROCK CT
ELBA, AL 36323                         DUBLIN, GA 31021                         DUBLIN, GA 31021




PAULA WHISNANT                         PAULA WILLIAMSON                         PAULA WILLIS
9 BO COFFEE RD                         12288 HWY 359                            423 W 4TH ST
ASHVILLE, AL 35953                     LONDON, AR 72847                         HOMER, LA 71040




PAULETTE TRUNNELL                      PAULETTE WARD                            PAULINA DEJUAN
P O BOX 1125                           65 WOODLAWN LANE                         203 YOUNG ST.
BAY SPRINGS, MS 39422                  MUNFORD, TN 38058-4057                   CORINTH, MS 38834




PAULINE ANDERSON CARTHERN              PAULINE SCOTT                            PAULINE SMITH
1590 WATERWORKS ROAD                   916 JORDAN TERRACE                       315 GOODWYN LOOP
COMMERCE, GA 30529                     UNION CITY, TN 38261                     MOSCOW, TN 38057




PAULS BARGAIN CENTERS INC              PAXTON TATUM                             PAY 2 STAY RENTALS
                                       7320 CHESTER ROAD                        C/O CASTELLOW & STRICKLAND
                                       FAIRVIEW, TN 37062                       700 S. MAIN STREET
                                                                                MOULTRIE, GA 31768




PAY DAY LOAN                           PAY GOVERNANCE LLC                       PAY GOVERNANCE LLC
105 JOHN R. LOVELACE DR.               100 N 18TH ST SUITE 821                  ATTN CHRISTINE SKIZAS, PARTNER
BATESVILLE, MS 38606                   TWO LOGAN SQUARE                         4518 N LEAVITT ST
                                       PHILADELPHIA, PA 19103                   CHICAGO, IL 60625
                      Case 19-11984-CSS
PAY TO STAY PROPERTY RENTALS LLC     PAY TO Doc
                                            STAY 36    Filed
                                                 PROPERTY    09/10/19
                                                           RENTALS LLC   PagePAY
                                                                              1098  of 1514
                                                                                 TO STAY PROPERTY
1303 4TH STREET SW                   1303 4TH STREET SW                       1303 4TH STREET SW
PO BOX 3428                          PO BOX 3428                              MOULTRIE, GA 31776
MOULTRIE, GA 31768                   MOULTRIE, GA 31776-3428




PAY TO STAY RENTAL PROPERTY RENTALS,   PAYAL CORPORATION DBA                  PAYDAY LOAN STORE
LLC                                    BEST WESTERN-MINDEN INN                1308 WEST CLAIBORNE
C/O CASTELLOW & STRICKLAND             1411 SIBLEY RD                         GREENWOOD, MS 38930
ATTN LESTER CASTELLOW                  MINDEN, LA 71055
PO BOX 190
MOULTRIE, GA 31776


PAYDAY LOAN STORE                      PAYMENT PROCESSING CTR.                PAYNE MECHANICAL SERVICES
1914 HWY 45 NORTH                      PO BOX 1595                            7223 BERT KOUNS
COLUMBUS, MS 39705                     JACKSON, MS 39215-1595                 SHREVEPORT, LA 71129




PAYNE, BENJAMIN & SHELLEY              PAYTON PULSE                           PAYTON THOMPSON
1720 EDWARDS MILL RD                   235 OLD HIGHWAY 125                    680 JOHNS LANE
HOPKINSVILLE, KY 42240                 BOLIVAR, TN 38008                      PONTOTOC, MS 38863-7594




PAYTON YORK                            PB & T DISTRIBUTION                    PB & T DISTRIBUTION
104 SKYLINE DR                         430 E ERWIN DRIVE                      ATTN PATRICK BYRD, PRESIDENT
EDMONTON, KY 42129                     MEMPHIS, TN 38117                      430 E ERWIN DR
                                                                              MEMPHIS, TN 38117




PB ARKANSAS HOLDINGS LLC               PB ARKANSAS HOLDINGS                   PBC INTERNATIONAL INC.
2439 KUSER RD.                         2439 KUSER RD.                         LESLIE MENDELSOHN & ASSOC
HAMILTON, NJ 08690                     HAMILTON, NJ 86900                     15 ENGLE STREET ST 100B
                                                                              ENGLEWOOD, NJ 07631




PC GEAR HEAD LLC                       PC TREASURES INC                       PCHATMAN COSMETICS
ATTN RONALD FERRIS JR, PRESIDENT       3720 LAPEER ROAD                       3119 HWY 450
4720 RADIO RD                          AUBURN HILLS, MI 48326                 SHAW, MS 38773
NAPLES, FL 34104




PDC LIMITED                            PDC                                    PDM JDT LLC
DBA MADISON AVE COLLECT.               PRECISION DYNAMICS CORP                10604 COURSEY BLVD
MORDY COHEN/ZIV MENDELSON              27770 N ENTERTAINMENT DR               BATON ROUGE, LA 70816
50 E. PALOSADE AVENUE                  SUITE 200
ENGLEWOOD, NJ 07631                    VALENCIA, CA 91355-4001



PDR                                    PEA RIDGE CITY HALL                    PEA RIDGE CITY HALL
PO BOX 824687                          975 WESTRON ST                         PO BOX 10
PHILADELPHIA, PA 19182-4687            PEA RIDGE, AR 72751                    PEA RIDGE, AR 72751




PEA RIDGE FIRE DEPT.                   PEA RIDGE LLC                          PEACH CO TAX COLLECTOR
293 S. CURTIS                          ATTN DANIEL G KAMIN                    205 W CHURCH ST, STE 221
PEA RIDGE, AR 72751                    PO BOX 10234                           FORT VALLEY, GA 31030
                                       PITTSBURGH, PA 15232
PEACH CO TAX COLLECTORCase   19-11984-CSS
                                       PEACH Doc 36MAGISTRATE
                                             COUNTY   Filed 09/10/19   PagePEACH,
                                                                            1099 JAMES
                                                                                  of 1514
                                                                                       L AND VENETIA K
PO BOX 931                              700 SPRUCE ST. WING A               C/O FACTORY JEWELERS
FORT VALLEY, GA 31030                   FORT VALLEY, GA 31030               107 HIGHWAY 641 N
                                                                            CAMDEN, TN 38320




PEACH, JAMES L, SR                      PEACHTREE DEKALB PLAZA LLC          PEACHTREE PLAYTHINGS (HK) LTD
107 HWY 641 N                           2905 PIEDMONT ROAD N.E.             ATTN BYRAN MASON, SVP
PO BOX 664                              SUITE C                             813 WORLD FINANCE CTR, S TWR
CAMDEN, TN 38320                        ATLANTA, GA 30305-2755              17 CANTON RD, HARBOR CITY
                                                                            TSIMSHATSUI, KOWLOON, HONG KONG
                                                                            CHINA


PEACHTREE PLAYTHINGS (HK) LTD           PEAK RYZEX INC                      PEAK TECHNOLOGIES INC
ATTN MARK TASMAN, DIR                   8458 SOLUTIONS CENTER
813 WORLD FINANCE CTR, S TWR            CHICAGO, IL 60677-8002
17 CANTON RD, HARBOR CITY
TSIMSHATSUI, KOWLOON, HONG KONG
CHINA


PEARL BELL                              PEARL BELL                          PEARL CHAMBER OF COMMERCE
246 FALCON DR                           246 FALCON DR.                      PO BOX 54125
EAST DUBLIN, GA 31027                   EAST DUBLIN, GA 31027               PEARL, MS 39288-4125




PEARL FIRE DEPT                         PEARL FIRE DEPT                     PEARL HOLMES
3603 HWY 80 EAST                        PO BOX 5948                         1926 DUHNAM CT
PEARL, MS 39208                         PEARL, MS 39208                     AUGUSTA, GA 30906




PEARL HWY 80, LLC                       PEARL POLICE DEPT.                  PEARL RIVER CO TAX
C/O STIRLING PROPERTIES                 2561 OLD BRANDON RD                 406 S MAIN ST
109 NORTHPARK BLVD.                     PEARL, MS 39208                     POPLARVILLE, MS 39470
SUITE 300
COVINGTON, LA 70433



PEARL RIVER CO TAX                      PEARLEAN SMITH                      PEARL-HWY 80 LLC
PO BOX 509                              1030 COUNTY RD 39                   C/O STIRLING PROPERTIES LLC
POPLARVILLE, MS 39470                   EVERGREEN, AL 36401                 ATTN DONNA F TAYLOR, SVP ASSET MGMT
                                                                            109 NORTHPARK BLVD, STE 300
                                                                            COVINGTON, LA 70433



PEARL-HWY 80 LLC                        PEARLIE COOKS                       PEARSON CANDY CO
C/O STIRLING PROPERTIES LLC             410 CRAIG                           ATTN BRIAN CORCORAN
ATTN DONNA F TAYLOR, SVP ASSET MGMT     LONGVIEW, TX 75602                  2140 W 7TH ST
615 BARONNE ST, STE 100                                                     ST PAUL, MN 55116
NEW ORLEANS, LA 70113



PEARSON CANDY CO                        PEDDLER MS LLC                      PEDRO FONSECA
ATTN MICHAEL KELLER                     PEDDLER BIKE SHOP                   2801 LIVE OAK ST APT. 5307
2140 W 7TH ST                           3075 GOODMAN ROAD E                 DALLAS, TX 75204
ST PAUL, MN 55116                       SOUTHAVEN, MS 38672




PEDRO GONZALEZ                          PEDRO LLOYDE                        PEDRO ZABALETA
204 BELLVIEW DR                         RTE 2 BOX 772                       4128 GARDEN BIRCH CV
MT PLEASANT, TN 38474                   HAYTI, MO 63851                     MEMPHIS, TN 38115
PEERLESS PLASTICS INC Case 19-11984-CSS      Doc
                                      PEERLESS     36 Filed
                                                 PLASTICS INC    09/10/19    PagePEGASUS
                                                                                  1100 ofBIOLOGICS
                                                                                          1514 LLC.
ATTN CAROL SNITIKER, CUSTOMER SERVICE ATTN JIM FIMMEN, GM                        5700 CITRUS BLVD SUTIE D
510 WILLOW ST                         510 WILLOW ST                              HARAHAN, LA 70123
PO BOX 38                             PO BOX 38
FARMINGTON, MN 55024                  FARMINGTON, MN 55024



PEGASUS HOME FASHIONS INC              PEGASUS HOME FASHIONS INC                 PEGASUS HOME FASHIONS INC
ATTN CARMINE SPINELLA                  ATTN GAIL SPINELLA, COO                   ATTN MARIA PORLALATIN
107 TRUMBULL ST, BLDG G1               107 TRUMBULL ST, BLDG G1                  PO BOX 9030
ELIZABETH, NJ 07206                    ELIZABETH, NJ 07206                       ELIZABETH, NJ 07206




PEGASUS HOME FASHIONS                  PEGASUS HOME FASHIONS                     PEGASUS HOME FASHIONS
ATTN IRA ROSENHLATT                    ATTN LOUIS A CASALI JR, EVP SALES & MKT   ATTN MARIA OR MARIBEL
107 TRUMBULL ST, BLDG G1               107 TRUMBULL ST, BLDG G1                  107 TRUMBULL ST, BLDG G1
ELIZABETH, NJ 07206-0268               ELIZABETH, NJ 07206                       ELIZABETH, NJ 07206




PEGGY BALLARD                          PEGGY BOOKER                              PEGGY CARTER
861 S GARFIELD AVE                     2365 BRADLEY RD                           129 WOODLAND STREET
PIGGOTT, AR 72454-3424                 BREWTON, AL 36426                         PONTOTOC, MS 38863




PEGGY CHENEY                           PEGGY CLOPTON-BELL                        PEGGY DAVIS
423 BEECHWOOD COVE                     39876 BERNARD ROAD                        707 LOOP ROAD APT 7D
MARION, AR 72364                       MALDEN, MO 63863                          VIDALIA, GA 30474




PEGGY DIANE ROBERSON                   PEGGY DROTT                               PEGGY EDDINGS
80 TOWNSEND CIRCLE                     81 FLOWERS ROAD                           606 BAILEY ROAD
RINGGOLD, GA 30736                     TYLERTOWN, MS 39667                       FAIRMONT, NC 28340-7886




PEGGY ELDRIDGE                         PEGGY ENDICOTT                            PEGGY EVANS
519 COUNTY ROAD 97                     159 COOK RD                               721 OLD HWY 8
ROGERSVILLE, AL 35652-5143             ELDORADO, IL 62930                        DUNLAP, TN 37327




PEGGY FULLER                           PEGGY FUQUA                               PEGGY G WHITE
P.O. BOX 452                           1517 HICKORY HILL ROAD                    6400 MAIN ST APT 12B
ANQUILLA, MS 38721                     PINEVILLE, LA 71360                       COLUMBUS, GA 31909-3588




PEGGY GAINES                           PEGGY H LINN                              PEGGY HALLMARK
149 PINE LAKE DRIVE                    264 HWY 124W                              285 CR 1389
BRAXTON, MS 39044                      DAMASCUS, AR 72039-9014                   SALTILLO, MS 38866




PEGGY HAYS                             PEGGY HENDERSON                           PEGGY JENKINS
3631 TIFFANY OAKS LN                   27 OTTER LAKE DRIVE                       16997 HWY 330
BARTLETT, TN 38135                     CHARLESTON, MS 38921                      COFFEVILLE, MS 38922
                       Case 19-11984-CSS
PEGGY JOY FERGUSON PORTERA            PEGGY Doc   36 Filed
                                             KIEHNE           09/10/19   PagePEGGY
                                                                              1101KILGO
                                                                                   of 1514
101 VINE LANE                         2178A BOUIE ROAD                       1207 LARRY DALE DRIVE
BRANDON, MS 39047-6267                CARRIERE, MS 39426                     GLENCO, AL 35905




PEGGY LAVIOLETTE                     PEGGY LEDINGHAM                         PEGGY LEE
1024 MARGARET STREET                 398 MARY JO LANE LOT4                   307 NORTH 9TH ST
ST MARTINVILLE, LA 70582             LINCOLN, AL 35096                       LUMBERTON, MS 39455




PEGGY MAYS                           PEGGY MELTON                            PEGGY MOON
623 OLD MILL CRK RD                  106 SUSANNE ST 349529                   51 NORTHTOWN DR. APT 1H
NUNNELLY, TN 37137                   TUCKERMAN, AR 72473-9044                JACKSON, MS 39211




PEGGY MORGAN                         PEGGY NEWMAN                            PEGGY POLLOCK
22 CHESNUT STREET                    1810 TERESA LN                          1023 APT C, EAST FRANKLIN
STARTEX, SC 29377                    SHREVEPORT, LA 71109                    SYLVESTER, GA 31791




PEGGY ROBERTSON                      PEGGY ROBERTSON                         PEGGY RODGERS
2385 GARDENBROOK DRIVE               4607 WHITESVILLE                        6015 CO ROAD 289
MEMPHIS, TN 38134                    LAGRANGE, GA 30240                      LANETT, AL 36863




PEGGY RODRIGUEZ                      PEGGY RODRIQUEZ                         PEGGY RUMFELT
PO BOX 75                            PO BOX 75                               4036 ORION RD
TIPTONVILLE, TN 38079                TIPTONVILLE, TN 38079                   YORK, SC 29745




PEGGY SMITH                          PEGGY THIBODEAUX                        PEGGY THOMAS
110 EAST ORCHARD                     708 LENA ST                             9505 HWY 395
MARSTON, MO 63866                    CHURCH POINT, LA 70525                  NOXAPATER, MS 39346




PEGGY VANLANDINGHAM                  PEGGY VICTORY                           PEGGY WILLIAMS
4058 CECIL AVE                       UNKNOWN                                 4304 IDYWOOD AVE
MEMPHIS, TN 38108                    UNK, TN 38478                           MOSS POINT, MS 39562




PEKING HANDICRAFT INC                PELAHATCHIE DEVELOPMENT LLC             PELAHATCHIE DEVELOPMENT
1388 SAN MATAO AVENUE                ATTN DAVID BLACKBURN                    2088 OLD TAYLOR RD.
SOUTH SAN FRANCISCO, CA 94080        2088 OLD TAYLOR RD                      OXFORD, MS 38655
                                     OXFORD, MS 38655




PELAHATCHIE NEWS                     PELAURA LUMPKIN                         PELHAM BANKING
402 MONROE STREET                    5670 FENWAY DR                          ATTN SUZANNE ANDERSON
CLINTON, MS 39056                    MEMPHIS, TN 38141                       PO BOX 512
                                                                             PELHAM, GA 31779
PEM AMERICA INC      Case   19-11984-CSS    Doc 36
                                      PEM AMERICA INC Filed 09/10/19    PagePEM
                                                                             1102 of 1514
                                                                                AMERICA INC
ATTN CHUCK BRANNON, COO                ATTN DORIS PINZON, A/R CLERK          ATTN TANLIS TAN
70 W 36TH ST, 2ND FL                   230 FIFTH AVE, STE 200                70 W 36TH ST, 2ND FL
NEW YORK, NY 10018                     NEW YORK, NY 10001                    NEW YORK, NY 10018




PENBO LLC                              PENBRIDGE                             PENCIL GRIP INC, THE
C/0 REAL ESTATE SOUTHEAST LLC          621 S. CROCKER ST.                    ATTN ALEX PRAVDA, PRESIDENT
PO BOX 681955                          LOS ANGELES, CA 90021                 21200 SUPERIOR ST, UNIT A
PRATTVILLE, AL 36068                                                         CHATSWORTH, CA 91311




PENCIL GRIP INC, THE                   PENCIL GRIP INC, THE                  PENELOPE KNIGHT
ATTN JULIA BOYLE, VP                   ATTN TERESA BRIGGS                    1589 JUDSON BULLOCK
21200 SUPERIOR ST, STE A               21200 SUPERIOR ST, STE A              WARM SPRINGS, GA 31830
CHATSWORTH, CA 91311                   CHATSWORTH, CA 91311




PENELOPE STEWART                       PENELOPE VAUGHN                       PENN CREDIT CORPORATION
478 HICKORY BRANCH RD                  4032 HWY 371                          2179 NORTHLAKE PKWY
WHITTIER, NC 28789                     HEFLIN, LA 71039                      BLDG. 5 STE. 16
                                                                             TUCKER, GA 30084




PENNIE BOOKER                          PENNIE GAINES                         PENNIE WATSON
778 JOHNSON RD                         820 VANITY FAIT AVE. APT.7E           3790 S. ADVANTAGE 206
PULASKI, TN 38478                      BUTLER, AL 36904                      MEMPHIS, TN 38128




PENNSYLVANIA DEPARTMENT OF HUMAN       PENNSYLVANIA DEPT OF LABOR AND        PENNY BROWNING
SERVICES                               INDUSTRY                              42 EAST HOWELL DRIVE
PA MEDICAID PROGRAM                    UNITED STATES PLAZA                   LAKELAND, GA 31635
801 MARKET STREET                      SUITE 1500
PHILADELPHIA, PA 19107                 30 S 17TH ST
                                       PHILADELPHIA, PA 19103-4007


PENNY FLIPPIN                          PENNY FRATRICK                        PENNY FRATRICK
135 N DAVIS ST                         5105 WEEPING WILLOW LANE              5576 TWIN LAKES DR
PEA RIDGE, AR 72715                    SOUTHAVEN, MS 38671                   HORN LAKE, MS 38637




PENNY HENSARLING                       PENNY ICARD                           PENNY MCCORMICK
103 EAST ST                            2964 OLD SHELBY RD.                   183 ELLIS RD
PURVIS, MS 39475                       HICKORY, NC 28602                     TRENTON, GA 30752




PENNY MORRIS                           PENNY NIESEN                          PENNY NOLAN
260 OAK FORREST RD                     955 ERNEST RD                         382 WALLACE WAY
SEARCY, AR 72143                       VINEGAR BEND, AL 36584                ROCKMART, GA 30153




PENNY OSWALT                           PENNY PASLEY                          PENNY PRESTAGE
320 OSWALT RD                          824 TRUMANN ST                        408 MAPLE STREET
LAKE PROVIDENCE, LA 71254              MANILA, AR 72442                      ABERDEEN, MS 39730
PENNY REWIS (REWS)     Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                      PENNY ROBERSON                          PagePENNY
                                                                                   1103SCARDULLA
                                                                                        of 1514
CANNOT READ                           167 BARTHOLOMEW DRIVE                       256 PINECREST DR
REIDSVILLE, GA 30453                  STERLINGTON, LA 71280                       HAMMOND, LA 70401




PENNY TORBET                          PENNYRILE DISTRICT HEALTH DEPT.             PENNYRILE DISTRICT HEALTH
740 BEVERLY DR.                       PO BOX 770                                  208 OUTLET AVE
HOMER, LA 71040                       EDDYVILLE, KY 42038                         EDDYVILLE, KY 42038




PENNYRILE DISTRICT HEALTH             PENNYRILE RURAL ELECTRIC COOP CORP          PENSACOLA CONCRETE
PO BOX 770                            PO BOX 2900                                 CONSTRUCTION CO. INC
EDDYVILLE, KY 42038                   HOPKINSVILLE, KY 42241                      PO BOX 2787
                                                                                  PENSACOLA, FL 32513




PENSKE TRUCK LEASING                  PENTEL OF AMERICA LIMITED                   PEOPLES BANK OF ALABAMA
PO BOX 827380                         C/O LEVY, DIAMOND, BELLO & ASSOCIATES       811 2ND AVE S.W.
PHILADELPHIA, PA 19182-7380           PO BOX 352                                  CULLMAN, AL 35055
                                      MILFORD, CT 06460




PEOPLES BANK TTEE                     PEOPLES BANK                                PEOPLES BANK
ROBERT L EOFF IRA A/C 60304           201 WEST OAK STREET                         201 WEST OAK STREET
409 HILLSIDE CIR                      ACCOUNT 011-813-3                           AMITE, LA 70422
SENATOBIA, MS 38668-2903              AMITE, LA 70422




PEOPLES BANK                          PEOPLES BANK                                PEOPLES BANK
210 DEXTER WOOD BLVD                  FBO REECA ELLIOTT                           PO BOX 426
WAYNESBORO, TN 38485                  10160 CR 701                                WALDO, AR 71770
                                      RIPLEY, MS 38663-9444




PEOPLES BANK                          PEOPLES NATIONAL BANK                       PEOPLES NATIONAL BANK
PO BOX 718                            520 S 42ND ST                               ON THE SQUARE, PO BOX 10
WAYNESBORO, TN 38485                  MT VERNON, IL 62864                         MCLEANSBORO, IL 62859




PEOPLES SOUTH BANK                    PEOPLES TRUST BANK                          PEPITA WILSON
PO BOX 347                            1281 MILITARY STREEET SOUTH                 PO BOX 831
AMERICUS, GA 31709                    HAMILTON, AL 35570                          MILLEN, GA 30442




PEPPERIDGE FARM INC                   PEPPERIDGE FARM                             PEPPERIDGE FARM
PO BOX 391                            ATTN HARRY PEPER, NTL ACCT MGR              ATTN IRENE BRITT
CAMDEN, NJ 08103                      595 WESTPORT AVE                            595 WESTPORT AVE
                                      NORWALK, CT 06851                           NORWALK, CT 08851




PEPPERIDGE FARM                       PEPPERS UNLIMITED OF LOUISIANA INC          PEPPERS UNLIMITED OF LOUISIANA INC
ATTN LUCA MIGNINI                     ATTN JOHNNY BULLIARD, VP                    ATTN SANDRA TAMPORADO
595 WESTPORT AVE                      602 W BRIDGE ST                             602 W BRIDGE ST
NORWALK, CT 06851                     ST MARTINVILLE, LA 70582                    ST MARTINVILLE, LA 70582
PEPPERS UNLIMITED OF Case    19-11984-CSS     Doc 36VENTURES
                                       PEPSI BOTTLING Filed 09/10/19
                                                             LLC          PagePEPSI
                                                                               1104COLA
                                                                                    of 1514
                                                                                        ADVERTISING AND MARKETING
PO BOX 211                              PO BOX 75990                           INC
ST MARTINSVILLE, LA 70582               CHARLOTTE, NC 28275-0990




PEPSI COLA DECATUR LLC                  PEPSI COLA GEN BOTTLE INC              PEPSI COLA-BENNETTSVILLE
ATTN RODGER SHABEL, GM                  PO BOX 75981                           800 COTTINGHAM BLVD.
62 IPSCO ST SW                          CHICAGO, IL 60675                      BENNETTSVILLE, SC 29512
PO BOX 2389
DACATUR, AL 35601



PEPSICO FRITO LAY                       PEPSICO FRITO LAY                      PEPSI-COLA BOTTLING CO
ATTN BRYAN MUNOZ                        ATTN CAROLINE MORRIS                   PO BOX 3830
2610 THUNDER GULCH                      100 HANNIBAL CV 315                    FLORENCE, SC 29502
SAN ANTONIO, TX 78245                   MEMPHIS, TN 38103




PEPSI-COLA BOTTLING CO.                 PERCY JONES                            PERDIDO POINT LLC
PO BOX 3886                             832 EAST HALF MILE STREET              3602 A OLD SHELL RD
FLORENCE, SC 29502                      WEST POINT, MS 39773                   MOBILE, AL 36608




PEREA SPEARS                            PERENNIAL LAWN CARE OF                 PEREZ CALCOTE
4326 HWY 448                            MIDDLE TENNESSEE LLC                   1707 INDERUSTRIPLEX BLVD. AP87
INCOMPLETE, LA 70401                    PERENNIAL L & L LLC                    BATON ROUGE, LA 70809
                                        2125 STRATFORD ROAD
                                        MURFREESBORO, TN 37129



PEREZ MEGHANN                           PERFECT FIT INDUSTRIES LL              PERFECT TOYS INTERNATIONA
107 N. 11TH STREET                      PO BOX 5007                            2/F BLOCK 3 WAH LAI
NASHVILLE, AR 71852-4348                MERRIFIELD, VA 22116-5007              INDUSTRIAL CENTRE 10-14
                                                                               HONG KONG
                                                                               CHINA



PERFECTA PRODUCTS INC                   PERFECTA PRODUCTS INC                  PERFECTA PRODUCTS INC
ATTN MARK SMITH, DIR OF MKTNG & SALES   ATTN SCOTT T GORLEY, PRESIDENT         ATTN SCOTT T GORLEY, PRESIDENT
131 W S RANGE RD                        131 W S RANGE RD                       14174 ELLSWORTH RD.
NORTH LIMA, OH 44452                    NORTH LIMA, OH 44452                   BERLIN CENTER, OH 44401




PERFECTLY CLEAR COMPANY                 PERFETTI VAN MELLE                     PERFETTI VAN MELLE
2513 MYERS PARK COURT                   ATTN CARLA DAVIS                       ATTN CHRISTINE TURNER, CREDIT
BRENTWOOD, TN 37027                     1 VAN MELLE LN                         SUPERVISOR
                                        ERLANGER, KY 41018                     PO BOX 18190
                                                                               ERLANGER, KY 41018



PERFORMANCE FOOD GROUP                  PERFORMANCE FOOD GRP INC               PERFORMANCE HEALTH
PEFORMANCE FOODSERVICE-                 401 MADDOX SIMPSON PKWY                HOLDINGS CORP.
LESTER (REEVES SAIN)                    LEBANON, TN 37090                      THE HYGENIC CORPORATION
12500 W CREEK PARKWAY                                                          1245 HOME AVENUE
RICHMOND, VA 23238                                                             AKRON, OH 44310



PERFORMANCE SEED                        PERFORMANCE SEED                       PERIO INC
ATTN SHELDON STURGIS, PRESIDENT         ATTN SHELDON STURGIS, PRESIDENT        ATTN ANDY BUCKINGHAM, NTL SALES MGR
PO BOX 7126                             PO BOX 7126                            6156 WILCOX RD
ST CLOUD, MN 56302                      ST. CLOUD, MN 56302                    DUBLIN, OH 43016
PERIO INC            Case 19-11984-CSS     Doc
                                     PERKINS     36 FiledTHE
                                             CORPORATION,  09/10/19   PagePERKINS
                                                                           1105 of  1514 JR
                                                                                  P COCHRAN
ATTN ROCHELLE HUGHES, LOGISTICS SPEC ATTN ED PERKINS                      1658 CEDAR TRACE DR
6156 WILCOX RD                       PO BOX 490                           HERNANDO, MS 38632-6633
DUBLIN, OH 43016                     MCKENZIE, TN 38201




PERLIS INVESTMENTS LLC               PERLIS INVESTMENTS LLC               PERLIS INVESTMENTS LLC
ATTN FAYE DENNARD                    ATTN FAYE DENNARD                    ATTN RAY P HALL, JR
PO BOX 1097                          PO BOX 1097                          PO BOX 1097
1220 EAST 16 AVE                     CORDELE, GA 31010                    CORDELE, GA 31010
CORDELE, GA 31010



PERLIS INVESTMENTS LLC               PERLIS REALTY AND INVESTMENTS        PERLLENE DAVIS
PO BOX 1097                                                               920 DOLPH STREET
CORDELE, GA 31010                                                         KENNETT, MO 63857




PERRI CORMIER                        PERRIGO DIABETES CARE LLC            PERRY ANDERSON
725 LOREE ST                         3780 MANSELL RD                      808 SFC 340
VINTON, LA 70668                     SUITE T 50                           FORREST CITY, AR 72335
                                     ALPHARETTA, GA 30022




PERRY CO PROBATE OFFICE              PERRY CO PROBATE OFFICE              PERRY CO TAX COLLECTOR
300 WASHINGTON ST                    PO BOX 478                           PO BOX 117
COURTHOUSE, STE 105                  MARION, AL 36756                     MARION, AL 36756
MARION, AL 36756




PERRY COUNTY FIRE DEPT.              PERRY COUNTY GENERAL                 PERRY COUNTY SHERIFFS
PO BOX 46                            SESSIONS COURT                       DEPARTMENT
LINDEN, TN 37096                     PO BOX 91                            528 BETHEAL ROAD
                                     LINDEN, TN 37096                     LINDEN, TN 37096




PERRY COUNTY TAX COLLECT             PERRY COUNTY TAX COLLECT             PERRY COUNTY TRUSTEE
105 MAIN ST                          PO BOX 306                           121 E MAIN ST
NEW AUGUSTA, MS 39462                NEW AUGUSTA, MS 39462                LINDEN, TN 37096




PERRY COUNTY TRUSTEE                 PERRY COUNTY VETERANS ASSN           PERRY DILLARD
PO BOX 910                           1 VETERANS PARK                      431 SAN SOUCI DR
LINDEN, TN 37096                     CONTACT: BENJAMIN HOWARD             GULFPORT, MS 39507
                                     LINDEN, TN 37096




PERRY MCKENNIE                       PERRY WATSON                         PERRY WIMPY
22144 HWY 17                         1310 WELL ROAD                       4505 STILLWATER
LEXINGTON, MS 39095                  BREWTON, AL 36426                    JONESBORO, AR 72404




PERSHELIA JOHNSON                    PERSHING LLC                         PERSONAL CARE PRODUCTS LLC
2612 OAKVIEW LOT 73                  FBO STEPHANIE WILSON                 ATTN JAN LOWER, VP FINANCE
ALBANY, GA 31721                     1902 S 1ST                           3001 W BIG BEAVER RD, STE 520
                                     CABOT, AR 72023-3621                 TROY, MI 48084
                     Case
PERSONAL FINANCE SERVICE      19-11984-CSS   DocFINANCE
                                        PERSONAL  36 Filed 09/10/19   PagePERTRELL
                                                                           1106 ofLUCAS
                                                                                   1514
PO BOX 801                              4284 N PROSPECT                   101 S MATTHEW
TIFTON, GA 31793                        DECATUR, IL 62526                 BUNKIE, LA 71322




PERVIS WOOTEN                           PEST MASTER INC.                  PET BRANDS
797 PARKWAY                             PO BOX 15296
COLDWATER, MS 38368                     LITTLE ROCK, AR 72231




PET KING PRODUCTS INC                   PET KING                          PETER COLLINS
ATTN ROY POMERANTZ, CEO                 ATTN TONY IVEY                    115 BELLSHADOWS DR LOT 8
182-20 LIBERTY AVE                      182-20 LIBERTY AVE                CLEVELAND, GA 30528-3877
JAMAICA, NY 11412                       JAMAICA, NY 11412




PETER FRANK III                         PETER GOLDEN                      PETER J BOCIAN
250 FANNIN ROAD                         2406 WILKES DR                    16070 MANOR CLUB DR
FLOWOOD, MS 39232                       COLLEYVILLE, TX 76034             ALPHARETTA, GA 30004




PETER JACKSON                           PETER MASSEY                      PETER PAN NOVELTY CO. INC.
261 ODYSSEY TURN                        549 MARY ANN DRIVE                PPNC INC.
CONYERS, GA 30012                       PEARL, MS 39208                   22925 SAVI RANCH PKWY
                                                                          YORBA LINDA, CA 92887




PETIQ LLC                               PETRA SMITH                       PETRAPPORT INC.
FKA TRUE SCIENCE HOLDINGS               90 OVERLOOK DRIVE EAST            BRUCE FLINTZER
923 S BRIDEGEWAY PLACE                  MARION, NC 28752                  620 WASHINGTON AVE.
EAGLE, ID 83616                                                           CARLSTADT, NJ 07072




PETRI BAKING PRODUCTS INC               PETRON SPORTS LIMITED             PETS FIRST INC
18 MAIN ST.                             THE ARCHERY CENTRE                ATTN FRANK MARTINEZ
SILVER CREEK, NY 14136-1495             BUCKLAND BUCKINHAMS               248 3RD ST
                                        UNITED KINGDOM                    ELIZABETH, NJ 07208




PETTITE RHODES                          PEYTON BURLESON                   PEYTON COLE
413 SHINAULT ROAD                       3416 STARLINGTON RD               416 ISLAND DRIVE
BYHALIA, MS 38611                       GEORGIANA, AL 36033               MEMPHIS, TN 38103




PEYTON EATON                            PEYTON NEAL                       PEYTON PAUL (A MINOR)
40 HELENA-CHAUNCEY RD                   110 PINE DR                       C/O PARENT GENA PAUL
MCRAE-HELENA, GA 31037                  WINONA, MS 38967                  BOSSIER CITY, LA 71112




PEYTON TONEY                            PEYTON WALKER                     PEYTON WOODS
3006 HIGHWAY 78                         897 OLD SAMSON RD                 90 MAGNOLIA ST
HEFLIN, AL 36264                        ELBA, AL 36323                    FRIENDSHIP, TN 38034
                     Case
PF HARRIS MANUFACTURING         19-11984-CSS
                                          PFIZER Doc
                                                 INC 36     Filed 09/10/19    PagePH
                                                                                   1107  of 1514
                                                                                     BEAUTY LABS INC
PO BOX 1122                                9289 OAKENGATE COVE                     ATTN THEODORE PAUL, SEC & CONTROLLER
ALPHARETTA, GA 30009                       CORDOVA, TN 38016                       1964 WESTWOOD BLVD, STE 300
                                                                                   LOS ANGELES, CA 90025




PH MACHINE WORKS LLC                       PH PUBLISHING LLC DBA                   PHARMA PAC LLC
904 2ND AVENUE                             DESOTO TIMES-TRIBUNE AND                14124 HWY 16 W
LAKE CHARLES, LA 70601                     CLICK MAGAZINE                          DEKALB, MS 39328
                                           2445 HWY 51 SOUTH
                                           HERNANDO, MS 38632



PHARMACY AUTOMATION                        PHARMACY INVESTMENT                     PHARMACY QUALITY SOLUTIONS INC
SUPPLIES                                   DBA BUY RITE DRUGS                      5015 SOUTHPARK DR STE 250
HARDWARE RESOURCES                         PO BOX 72188                            DURHAM, NC 27713
146 S PINNACLE DRIVE                       ALBANY, GA 31708
ROMEOVILLE, IL 60446



PHARMACY SOLUTIONS INC                     PHARMACY SOLUTIONS INC                  PHARMA-SMART
801-N NORTH BLACKLAWN RD                   C/O UNIVERSAL SOLUTIONS                 INTERNATIONAL INC
CONYERE, GA 30012                          4045 UNIVERSITY PARKWAY                 773 ELMGROVE RD
                                           WINSTON-SALEM, NC 27106                 BLDG 2 BOX 5
                                                                                   ROCHESTER, NY 14624



PHARMASSIST PROPERTIES LLC                 PHARMASSIST PROPERTIES LLC              PHARMAVITE LLC
132 SOUTH MAIN ST                          ATTN MARGARET KAY SEAY                  ATTN CHRISTINE BURDICK-BELL, VP & GC
BRUNDIDGE, AL 36010                        156 COUNTY RD 3336                      8510 BALBOA BLVD STE 300
                                           BRUNDIDGE, AL 36010                     NORTHRIDGE, CA 91325




PHARMAVITE LLC                             PHARMAVITE LLC                          PHARMAVITE LLC
ATTN CHRISTINE BURDICK-BELL, VP & GC       ATTN JOE JULIANO, NATURE MADE BROKER    ATTN TOM LELOUP, CORP VP GROCERY
8510 BALBOA BLVD STE 300                   REP                                     8510 BALBOA BLVD STE 300
NORTHRIDGE, CA 91346                       615 S 23RD ST, RETAIL PRODICT MGT       NORTHRIDGE, CA 91346
                                           BIRMINGHAM, AL 35233



PHELICITY WHITE                            PHENIX CITY POLICE DEPT                 PHEYIBAN RANDELL
457 W MIDLAND                              601 12TH ST                             808 CENTER ST APT2
POPLAR BLUFF, MO 63901                     PHENIX, AL 36867                        RUSTON, LA 71270




PHI BETA SIGMA FRATERNITY INC              PHIL BOAZ                               PHIL J. SHERIDAN CO. AB
PO BOX 5232                                508 OLIVER DR                           MID-GEORGIA SALES
HOLLY SPRINGS, MS 38634                    SOUTH FULTON, TN 38257-2450             4100 SAN CARLOS DRIVE
                                                                                   MACON, GA 31206




PHIL REED PROPERTIES LLP                   PHIL REED PROPERTIES LTD LLP            PHIL REED PROPERTIES
3106 HIGHLANDS RD                          3106 HIGHLANDS RD                       3106 HIGHLANDS ROAD
FRANKLIN, NC 28734                         FRANKLIN, NC 28734                      FRANKLIN, NC 28734




PHILADELPHIA FIRE DEPT.                    PHILADELPHIA POLICE DEPT.               PHILANA DEMMONS
525 MAIN ST.                               525 MAIN STREET                         275 LEE RD 874
PHILADELPHIA, MS 39350                     PHILADELPHIA, MS 39350                  OPELIKA, AL 36804
PHILANESE KIRKWOOD       Case 19-11984-CSS     Doc 36
                                        PHILIP AUCOIN         Filed 09/10/19   PagePHILIP
                                                                                    1108BESSIRE
                                                                                          of 1514
                                                                                                IV
4932 TEAL                                1815 SQUIRREL RUN DRIVE                    630 HUMMERT ST
MEMPHIS, TN 38118                        NEW IBERIA, LA 70560                       BECKEMEYER, IL 62219




PHILIP DOMIANO                           PHILIP KING                                PHILIP L SCOTT
2826 OLD STERLINGTON RD                  7210 BIRCHBARK DR                          C/O MICHAEL SNELL
MONROE, LA 71203                         FAIRVIEW, TN 37033                         PO BOX 1280
                                                                                    MARION, AR 72364




PHILIP MEDARIES                          PHILIP MORRIS USA INC                      PHILIP SHELTON
613 PLACID PT                                                                       1035 BARBARA STREET
BOSSIER CITY, LA 71111                                                              JACKSONVILLE, AR 72076-2816




PHILIP WHITNEY LTD                       PHILIP WHITNEY LTD                         PHILIPS LIGHTING
ATTN MAX HARRIZ, SR VP                   ATTN SETH ROTHSTEIN, NATL SALES MGR        818 SW 3RD AVE 3
63-15 TRAFFIC AVE                        63-15 TRAFFIC AVE                          PORTLAND, OR 97204
RIDGEWOOD, NY 11285                      RIDGEWOOD, NY 11285




PHILIPS LIGHTING                         PHILIPS LIGHTING                           PHILLIP ALLRED
ATTN DAVID SZOROMI, SALES MGR            ATTN DAVID SZOROMI, SALES MGR              207W INDUSTRIAL PARK DR APT 2
1078 WALER RD                            200 FRANKLIN SQ DR                         BALDWYN, MS 38824
N TOMAWANDA, NY 14120                    SOMERSET, NJ 08875




PHILLIP ANDERSON                         PHILLIP BOAZ                               PHILLIP C HOWARD
1515 EVERS STREET                        508 OLIVER DR                              HOWARDS CUSTOM TINTING
JONESBORO, LA 71251                      SOUTH FULTON, TN 38257                     103 COMANCHE DRIVE
                                                                                    MILLINGTON, TN 38053




PHILLIP CARTER                           PHILLIP CLARK                              PHILLIP CONN ELECTRIC
407 COX ST                               1669 ARCADIA ST                            PO BOX 3342DOLPH BLVD
SENATOBIA, MS 38668                      MEMPHIS, TN 38119                          GULFPORT, MS 39505




PHILLIP D. HALL                          PHILLIP DEPRIEST                           PHILLIP ELLIS
DON HALL PAINTING & HOME                 149 CLARK ST                               213 RIVER POINT RD
IMPROVEMENTS                             MARIANNA, AR 72360                         FLORENCE, AL 35634
2524 KINGWOOD LANE
ROCKVALE, TN 37153



PHILLIP GILREATH                         PHILLIP GREENHAW                           PHILLIP GUIDRY
1309 MARBURY DRIVE                       407 AUTUMN BROOK CIRCLE                    1227 ISLE BAY DR
RUSTON, LA 71270                         SHERWOOD, AR 72120                         MEMPHIS, TN 38103




PHILLIP HALL                             PHILLIP HARRISON                           PHILLIP HATTAWAY
810 LISA LANE                            306 BATTON ST.                             779 BORDMAN DRIVE
CEDAR HILL, TX 75104                     OPP, AL 36467                              AIKEN, SC 29803
PHILLIP HORTON          Case 19-11984-CSS
                                       PHILLIPDoc 36 Filed 09/10/19
                                              JACKSON                  PagePHILLIP
                                                                            1109 JOHNSON
                                                                                   of 1514
241 HORTON RD.                          3888 RAVENS NEST DR 17              630 CAROL AVE
JACKSON, TN 38301                       MEMPHIS, TN 38115                   EL DORADO, AR 71730




PHILLIP LACKEY                          PHILLIP LACKEY                      PHILLIP LINDER
220 OAK MANOR RD                        60 WINSTON AVE                      213 GODLEY STREET
MCKENZIE, TN 38201                      MCKENZIE, TN 38201                  WALTERBORO, SC 29488




PHILLIP LLOYD                           PHILLIP MARCIANO LLC                PHILLIP MITCHELL
2831 AVERA MILL RD                      ATTN SAMMY SUTTON, PRESIDENT        409 OAK ST
NASHVILLE, GA 31639                     1407 BROADWAY, STE 1804             COMO, MS 38619
                                        NEW YORK, NY 10018




PHILLIP MOSS                            PHILLIP MOSS                        PHILLIP NICHOLS
201 WOODRIDGE CIR.                      PO BOX 524                          3213 HOMER ASKINS BLVD
ATHENS, GA 30601                        LEBANON, TN 37088                   JACKSONVILLE, AR 72076




PHILLIP R SMITH                         PHILLIP RAMPEY                      PHILLIP RENFROW
FARMERS NEW WORLD LIFE INS CO CUST      3212 ASHWOOD DR                     3408 ACTON ROAD
3909 SYBIL ST                           JONESBORO, AR 72404                 MOODY, AL 35004
MEMPHIS, TN 38127-4769




PHILLIP ROLLINS                         PHILLIP SEARCY                      PHILLIP STANLEY
2805 145TH STREET                       100 HOLIDAY RAMBLER LANE            409 W BROAD STREET APT 103
LITTLE ROCK, AR 72206                   BYRAM, MS 39272                     DUNN, NC 28334




PHILLIP VAUGHN                          PHILLIP WARD                        PHILLIP WEBSTER
1112B ROCKHOUSE ROAD                    4610 BALLUN ROAD                    4329 POWELL AVE.
GREENWOOD, SC 29646                     BENTON, AR 72015                    MEMPHIS, TN 38122




PHILLIP WHITE                           PHILLIP WILLIAMS                    PHILLIP YOUNG
310 KNOTTINGHAM DR                      70 HUGHES STREET APT D7             PO BOX 16674
BRUNSWICK, GA 31525                     DALEVILLE, AL 36322                 DUBLIN, GA 31040




PHILLIPS BARK PROCESSING                PHILLIPS DISTRIBUTORS INC           PHILLIPS DISTRIBUTORS INC
428 COUNTY FARM LANE                    8501 AIRPORT BLVD                   C/O MICHAEL B MCDERMOTT, ATTORNEY AT
BROOKHAVEN, MS 39601                    MOBILE, AL 36608                    LAW
                                                                            759 HOWARD AVENUE
                                                                            BILOXI, MS 39533



PHILLIPS DISTRIBUTORS INC               PHILLIPS DISTRIBUTORS               PHILLIPS FEED SERVICE INC
C/O PAGE, MANNINO, PERESICH &           8501 AIRPORT BLVD                   PHILLIPS PET FOOD &
MCDERMOTT                               MOBILE, AL 36608                    SUPPLIES
759 HOWARD AVENUE                                                           3747 HECKTOWN ROAD
PO DRAWER 289                                                               EASTON, PA 18045
BILOXI, MS 39533
PHILLIPS FOUNDATION      Case 19-11984-CSS     Doc
                                        PHILLIPS     36 Filed
                                                 INVESTMENTS LLC09/10/19   PagePHILLIPS
                                                                                1110 of   1514
                                                                                        PET FOOD & SUPPLIES
PO BOX 204                                PO BOX 5899                           ATTN DECLAN MCCARTHY, CFO
COLUMBUS, MS 39703                        ATLANTA, GA 31107                     3747 HECKTOWN RD
                                                                                EASTON, PA 18045




PHILLIS WESTON                            PHOEBE SKAGGS                         PHOENIX BENEFITS
32 MAYLAND LANE APT 4                     9640 HWY 53                           MANAGEMENT LLC
SPRUCE PINE, NC 28777                     QULIN, MO 63961                       410 PEACHTREE PARKWAY
                                                                                BUILDING 400 STE 4225
                                                                                CUMMING, GA 30041



PHOENIX BRANDS LLC                        PHOENIX CUSTOM PROMOTIONS             PHOENIX DESIGN INC.
ONE LANDMARK SQUARE                       MENDELSOHN & ASSOC                    DEBBIE POULOPOULOS
SUITE 1810                                950 OAKDALE RD. SUITE 5               1985 NAVARONE DRIVE
STAMFORD, CT 06901                        MODESTO, CA 95355                     NAPERVILLE, IL 60565




PHOENIX FOREMAN                           PHOENIX LEATHER CO. INC.              PHOENIX SECURITY INC
1263 LINK RD                              9940 FORESTGLEN DR.                   PO BOX 409
CHURCH POINT, LA 70525                    CINTI, OH 45242                       MERIDIAN, MS 39302




PHONECARDS PRESOLUTIONS                   PHONG NGUYEN                          PHOULOME CHANTHASINH
RACHEL BLACKMON                           1098 WEST REMINGTON DR                13950 WOODRUFF AVE
250 WILLIAMS STREET N-100                 SUNNYVALE, CA 94087                   BAYOUI LA BATRE, AL 36509
ATLANTA, GA 30303




PHSI                                      PHYLISS WORLEY                        PHYLLIS FONDREN
ATTN FRED HAMLIN, DIR BUS DEV             ROUTE 1 BOX 123 B                     249 CR 343
968 PERRY HWY                             LAKELAND, GA 31635                    TAYLOR, MS 38673
PITTSBURGH, PA 15237




PHYLLIS GILBREATH                         PHYLLIS GOSS                          PHYLLIS HAMPTON
206 E 4TH STREET                          218 S WASHINGTON STREET               135 GAYLE DRIVE 4
HARDY, AR 72542                           NASHVILLE, AR 71852-2555              CHURCH POINT, LA 70525




PHYLLIS HILLMAN                           PHYLLIS JACKSON                       PHYLLIS JACKSON
PO BOX 243                                5340 WAGNON COVE                      60 BOXELDER CT
GRAYSON, LA 71435-0243                    MEMPHIS, TN 38125                     CAMPOBELLO, SC 29322




PHYLLIS JACKSON                           PHYLLIS JENKINS                       PHYLLIS KEENON
808 WELLS EXT                             5036 HWY70                            1604 COOPER LAKE ROAD
COURTLAND, MS 38620                       WHITE BLUFF, TN 37187                 BASTROP, LA 71220




PHYLLIS KESTERSON                         PHYLLIS KING                          PHYLLIS MARTIN
116 SOUTH JACKSON                         1341 N. JEFFERSON ST.                 750 ST JOHN S RD LOT 17
NEWBERN, TN 38059                         MILLEDGEVILLE, GA 31061               BONIFAY, FL 32425
PHYLLIS MCDANIEL         Case 19-11984-CSS
                                        PHYLLISDoc  36 Filed 09/10/19
                                                PARNELL                 PagePHYLLIS
                                                                             1111 of  1514
                                                                                    PENLEY
8395 WOLFE ROAD                          413 SECOND ST                      114 OLD AIRPORT RD
COLUMBUS, MS 39705                       PITTSBURG, TX 75686                ROME, GA 30165




PHYLLIS PICK                             PHYLLIS PICK                       PHYLLIS PRICE
6365 COUNTY HWY 21                       6365 COUNTY HWY 21                 1217 OUR PLACE
1ASHVILLE, IL 62263                      NASHVILLE, IL 62263                LENOIR, NC 28645




PHYLLIS RAMSEY                           PHYLLIS SMITH                      PHYLLIS WILLIAMS
308 4TH STREET NORTH                     1800 CENSON ROAD                   4350 TRENTON DR. N.
PELL CITY, AL 35125                      BIRMINGHAM, AL 35215               JACKSONVILLE, FL 32209




PHYLLIS WILSON                           PHYLLIS WORLEY                     PHYLLIS WORLEY
1540 BELWOOD                             57 MAGNOLIA TRAIL                  ROUTE 1 BOX 123B
SHREVEPORT, LA 71108                     LAKELAND, GA 31635                 LAKELAND, GA 31635




PHYLLIS WRIGHT                           PHYSICIANS FORMULA                 PHYSICIANS MEDICAL CARE LLC
1906 KRIPPSE DR                          1055 W 8TH ST                      1525 S CHURCH STREET
VINTON, LA 70668                         AZUSA, CA 91702                    MURFREESBORO, TN 37130-5510




PIANOS FLOWERS AND GIFTS                 PICAYUNE FIRE DEPARTMENT           PICAYUNE POLICE DEPT.
4532 ELVIS PRESLEY BLVD                  2233 ADXO ROAD                     328 SOUTH MAIN STREET
MEMPHIS, TN 38116-7108                   PICAYUNE, MS 39466                 PICAYUNE, MS 39466




PICKENS CO COMMISSIONER                  PICKENS CO COMMISSIONER            PICKENS CO TAX
155 REFORM ST, RM 300                    PO BOX 447                         1266 EAST CHURCH ST STE 112
CARROLTON, AL 35447                      CARROLLTON, AL 35447               JASPER, GA 30143-1916




PICKENS COUNTY HERALD                    PICKENS COUNTY TREASURER           PICKENS COUNTY TREASURER
PO BOX 390                               222 MCDANIEL AVE, B-13             PO BOX 1210
CARROLLTON, AL 35447                     COLUMBIA, SC 29202                 COLUMBIA, SC 29202




PICKENS COUNTY                           PICKENS COUNTY                     PICKENS COUNTY
155 REFORM ST, STE 303                   BUSINESS LICENSE DEPT.             PO BOX 370
CARROLTON, AL 35447                      PO BOX 370                         CARROLLTON, AL 35447
                                         CARROLLTON, AL 35447




PICKERING, JAMES E & JIMMY               PICKETT, FREDERICK                 PICKWICK ELECTRIC COOPERATIVE
PO BOX 606                               1048 CEDAR FORK RD                 672 TN-142
COLLINS, MS 39428                        BEULAVILLE, NC 28518               SELMER, TN 38375
                     Case 19-11984-CSS
PICKWICK ELECTRIC COOPERATIVE             Doc
                                    PIEDMONT    36 COMPANY
                                             CANDY   Filed 09/10/19       PagePIEDMONT
                                                                               1112 of CANDY
                                                                                       1514 COMPANY
PO BOX 49                           ATTN MARY COX, VP SALES & MARKETING       ATTN MIKE PALMER, ACCT ANALYST
SELMER, TN 38375                    404 MARKET ST                             404 MARKET ST
                                    LEXINGTON, NC 27292                       LEXINGTON, NC 27292




PIEDMONT CANDY COMPANY                PIEDMONT CHEERWINE                      PIEDMONT GRAPHICS INC.
ATTN MIKE PALMER, ACCT ANALYST        BOTTLING COMPANY                        PO BOX 4509
PO BOX 1722                           PO BOX 697                              GREENSBORO, NC 27404
LEXINGTON, NC 27292                   SALISBURY, NC 28145-0697




PIEDMONT NATURAL GAS                  PIEDMONT NATURAL GAS                    PIERCE CO COMMISSIONER
4720 PIEDMONT ROW DRIVE               PO BOX 1246                             312 NICHOLS ST, STE 4
CHARLOTTE, NC 28210                   CHARLOTTE, NC 28201-1246                BLACKSHEAR, GA 31516




PIERCE CO COMMISSIONER                PIERCE COUNTY FIRE DEPT                 PIERCE HAM
PO BOX 192                            211 NICHOLS ST                          851 MANVILLE ST. CHARLES RD
BLACKSHEAR, GA 31516                  BLACKSHEAR, GA 31516                    BISHOPVILLE, SC 29010




PIERCE OUNTY SHERIFF DEPT             PIERCE, DENNIS L                        PIERRE COLLINS
3550 W HWY 84                         C/O DARIAN A PIECRCE                    208 APT 21 RAMBLEWOOD DR.
BLACKSHEAR, GA 31516                  23 LIBERTY PL                           SHELBY, NC 28150
                                      HATTIESBURG, MS 39402




PIERRE GILLIARD                       PIERRE MCKIVER                          PIGGLEY WIGGLEY
3935 NARROW LANE RD                   1106 MASONVILLE ROAD                    116 N. TEMPLE
MONTGOMERY, AL 36116                  MCGHEE, AR 71654                        NATCHEZ, MS 39120




PIGGLY WIGGLY OF BRUCE                PIGGLY WIGGLY                           PIGGLY WIGGLY
ATTN CHARLES CARSON                   116 N. TEMPLE                           C/O GROCERY DEPOT
223 W CALHOUND ST                     NATCHEZ, MS 39120                       PO BOX 19083
PO BOX 277                                                                    NATCHEZ, MS 39122
BRUCE, MS 38915



PIGGOTT FIRE DEPARTMENT               PIGGOTT POLICE DEPT.                    PIGGOTT STATE BANK
363 WEST JACKSON                      194 WEST COURT                          212 W CHERRY ST
PIGGOTT, AR 72454                     PIGGOTT, AR 72454                       PIGGOTT, AR 72454




PIGGOTT STATE BANK                    PIKE CO REVENUE COMMISSIONER            PIKE CO TAX COMMISSIONER
PO BOX 307                            120 WEST CHURCH STREET                  79 JACKSON ST
PIGGOTT, AR 72454                     TROY, AL 36081                          ZEBULON, GA 30295




PIKE CO TAX COMMISSIONER              PIKE COUNTY HEALTH DEPT                 PIKE COUNTY HEALTH DEPT
PO BOX 217                            114 E PRESLEY BLVD                      PO BOX 645
ZEBULON, GA 30295                     MCCOMB, MS 39648                        MCCOMB, MS 39649
                      Case
PIKE COUNTY PROBATE JUDGE     19-11984-CSS     Doc 36BANKFiled 09/10/19
                                        PIKE NATIONAL                          PagePIKE
                                                                                    1113  of 1514 LIMIED
                                                                                        PROPERTIES
120 W CHURCH ST.                         350 RAWLS DRIVE                            PARTNERSHIP
TROY, AL 36081                           MCCOMB, MS 39648                           C/O WARMACK & COMPANY LLC
                                                                                    PO BOX 5308
                                                                                    TEXARKANA, TX 75505-5308



PIKE PROPERTIES LIMITED PARTNERSHIP      PIKEVILLE FIRE DEPARTMENT                  PIKEVILLE POLICE DEPT.
30 MORRIS LN                             PO BOX 225                                 PO BOX 225
TEXARKANA, TX 75503-2114                 PIKEVILLE, TN 37367                        PIKEVILLE, TN 37367




PIKEVILLE WATERWORKS & NATURAL GAS,      PIKEVILLE WATERWORKS & NATURAL GAS,        PILGRIM BANK
TN                                       TN                                         102 NORTH GREER BLVD
COLLEGE ST                               PO BOX 225                                 PITTSBURG, TX 75686
PIKEVILLE, TN 37367                      PIKEVILLE, TN 37367




PILOT CORPORATION OF AMERICA             PILOT CORPORATION OF AMERICA               PINE BLUFF COMMERCIAL
ATTN KIM COOPER, VP OF FINANCE           ATTN SUSAN BURNS, ACOUNTING MGR            300 BEECH ST
3855 REGENT BLVD                         3855 REGENT BLVD                           PINE BLUFF, AR 71607
JACKSONVILLE, FL 32224                   JACKSONVILLE, FL 32224




PINE BLUFF COMMERCIAL                    PINE BLUFF DEVELOPMENT LLC                 PINE BLUFF FIRE DEPT.
PO BOX 6469                              ATTN DAVID BLACKBURN                       200 E 8TH ST
PINE BLUFF, AR 71611                     317 HERITAGE DR, STE 8                     PINE BLUFF, AR 71602
                                         OXFORD, MS 38655




PINE BLUFF POLICE DEPT.                  PINE BLUFF RADIOLOGISTS LTD                PINE INN
200 E 8TH ST                             PO BOX 1409                                DBA DAYS INN
PINE BLUFF, AR 71602                     PINE BLUFF, AR 71613                       11 LORD OF LORD AVE.
                                                                                    PINEVILLE, LA 71360




PINE TREE PLAZA LLC                      PINE TREE PLAZA, LLC                       PINECONE DESIGNS LTD
C/O STRILING PROPERTIES LLC              ATTN TONY MOORE                            ATTN BOB BEWIGHOUSE, VP SALES & MKTG
109 NORTHPARK BLVD SU 300                PO BOX 850281                              117 RINGWOOD DRIVE, UNIT 4
COVINGTON, LA 70433                      NEW ORLEANS, LA 70185                      STOUFFVILLE, ON L4A 8CI
                                                                                    CANADA



PINECONE DESIGNS LTD                     PINELAND BANK                              PINELAND TELEPHONE COOPERATIVE
ATTN BOB BEWIGHOUSE, VP SALES & MKTG     72 E. PARKER STREET                        30 S ROUNTREE ST.
FLAT 6, 4/F, KAI FUK IND CENTER          BAXLEY, GA 31513                           METTER, GA 30439
1 WANG TUNG ST, KOWLOON BAY
HONG KONG HONG KONG



PINEVILLE FIRE DEPT                      PINEVILLE POLICE DEPT                      PINK APPLE INC
35 PUSER ST.                             910 MAIN ST.                               1407 BROADWAY
PINEVILLE, LA 71360                      PINEVILLE, LA 71360                        SUITE 1707
                                                                                    NEW YORK, NY 10018




PINKIE WILLIAMS                          PINNACLE BANK                              PINNACLE FOODS INC
13162 ARLINGTON AVE                      PO BOX 247                                 ATTN JOEL ALLMUNDINGER, VP SALES
BATON ROUGE, LA 70815                    LEXINGTON, GA 30648                        399 JEFFERSON RD
                                                                                    PARSIPPANY, NJ 07054
                     Case
PINNACLE FRAMES & ACCENTS   19-11984-CSS
                          INC                Doc
                                      PINNACLE     36 Filed
                                                PROPANE       09/10/19
                                                         EXPRESS LLC          PagePIONEER
                                                                                   1114 ofCREDIT
                                                                                            1514RECOVERY
                                      1375 TRI STATE PARKWAY                       PO BOX 158
                                      SUITE 100                                    ARCADE, NY 14009
                                      GURNEE, IL 60031




PIONEER FAMILY PHARM. LLC              PIONEER IMPORTS INC.                        PIONEER NATIONAL LATEX
502 JACKSON STREET                     BARRY                                       246 E 4TH STREET
SUITE 1                                1407 BROADWAY SUITE 1411                    ASHLAND, OH 44805
ABERDEEN, MS 39730                     NEW YORK, NY 10018




PIONEER RX                             PIONEER VILLAGE ASSOCIATES LTD              PIONEER VILLAGE ASSOCIATES LTD
PO BOX 53407                           A GEORGIA LIMITED PARTNERSHIP               C/O HOWARD WORKMAN
SHREVEPORT, LA 71135                   C/O WORKMAN & COMPANY OF NC INC             18 PERIMETER PARK DR, STE 101
                                       6407 IDLEWILD RD, STE 212                   ATLANTA, GA 30341
                                       CHARLOTTE, NC 28212-0529



PIPING ROCK HEALTH PRODUCTS LLC        PIPING ROCK HEALTH PRODUCTS LLC             PIRTELLA MCCASKELL
3900 VETERANS MEMORIAL                 ATTN ALBERT ANASTASI, VP                    733 LADY BUG CIRCLE
HWY SUITE 200                          2120 SMITHTOWN AVE                          BAMBERG, SC 29003
BOHEMIA, NY 11716                      RONKONKOMA, NY 11779




PITNEY BOWES                           PITTMAN NURSERY CORP                        PITTSBURG FIRE DEPT.
                                       PO BOX 606                                  514 S GREER ST
                                       MAGNOLIA, AR 71754                          PITTSBURG, TX 75686




PITTSBURG POLICE DEPT.                 PJ SOLOMON LP                               PJ SOLOMON SECURITIES LLC
26 CHURCH STREET                       ATTN CHAIRMAN                               ATTN CHAIRMAN
PITTSBURG, TX 75686                    1345 AVENUE OF THE AMERICAS, 31ST FL        1345 AVENUE OF THE AMERICAS, 31ST FL
                                       NEW YORK, NY 10105                          NEW YORK, NY 10105




PK FOOD CORPORATION                    PLACE DU MARCHE LLC                         PLACE DU MARCHE LLC
3059 FOREST HILL IRENE                 1460 CENTRE COURT                           ATTN JUSTIN GIALLONARDO
GERMANTOWN, TN 38138                   ALEXANDRIA, LA 71301                        1460 CENTRE COURT
                                                                                   ALEXANDRIA, LA 71301




PLACE DU MARCHE LLC                    PLACE NORMAN ASSOCIATES LTD                 PLACE NORMAN ASSOCIATES LTD
ATTN THOMAS GIALLONARDO III            ATTN C O DON HASKINS JR                     PO BOX 681
1460 CENTRE COURT                      PO BOX 87                                   MCCOMB, MS 39648
ALEXANDRIA, LA 71301                   FERNWOOD, MS 39635




PLANAHEAD                              PLANDATA SYSTEMS CORP                       PLANET HOME INT. LLC.
JON BEEGER                             11 STEWART AVE                              BOB GARTFIELD
3130 WILSHIER BLVD 555                 SUITE 200                                   110 WALL STREET 11TH FL.
SANTA MONICA, CA 90403                 HUNTINGTON, NY 11743                        NEW YORK, NY 10005




PLANT TELEPHONE COMPANY                PLANTATION PRODUCTS                         PLANTATION PRODUCTS/NK
5012 SOUTH 3RD ST.                     202 S WASHINGTON ST                         DEPT CH 10238
SOPERTON, GA 30457                     NORTON, MA 02766                            PALATINE, IL 60055-0238
PLANTERS FIRST BANK    Case     19-11984-CSS    Doc
                                          PLANTERS   36
                                                   FIRST       Filed 09/10/19   PagePLANTERSFIRST
                                                                                     1115 of 1514
131 N. JACKSON ST.                         120 E 4TH STREET
HAWKINSVILLE, GA 31036                     OCILLA, GA 31774




PLASTIC DEVELOPMENT GROUP                  PLATINUM PLUS FOR BUS.                   PLATINUM US DISTRIBUTION INC.
811 W. 12 MILE RD.                         PO BOX 15469                             WELLNX LIFE SCIENCES USA
ROYAL OAK, MI 48073                        WILMINGTON, DE 19886                     6335 EDWARDS BLVD.
                                                                                    MISSISSAUGA, ON L5T 2W7
                                                                                    CANADA



PLAYDAY MANUFACTURERS GROUP LTD            PLAYGO LTD.                              PLAYGO TOYS ENTERPRISES LTD
ATTN MICHAEL WONG                          UNIT 305-308 TOWER B                     ATTN FRANCES KWAN, SALES MANAGER
RM 245, 2/F, HOUSTON CENTRE                NEW MANDARIN                             12/F, TOWER 1, SOUTH SEAS CENTRE
63 MODY RD                                 HONG KONG                                75 MODY RD, TST E
TSIM SHA TSUI, HONG KONG HONG KONG         CHINA                                    KOWLOON, HONG KONG HONG KONG



PLAYMATES TOYS INC                         PLAYMIND LTD.                            PLAZA OF OAK STATION LLC
ATTN BILL BAEBE, SR VP SALES               63 MODY HOUSTON CTR 407                  PO BOX 641625
909 N SEPULVEDA BLVD, STE 800              HONG KONG                                CINCINNATI, OH 45264-1625
EL SEGUNDO, CA 90245                       CHINA




PLC CORPORATION                            PLC CORPORATION                          PLC CORPORATION
ATTN DAVID LOWE, VP                        ATTN ERIC RUBEL, COO                     ATTN ZALITA MARTIS, REGIONAL SALES MGR
1101-1107 W ELIZABETH AVE                  1101-1107 W ELIZABETH AVE                1101-1107 W ELIZABETH AVE
LINDEN, NJ 07036                           LINDEN, NJ 07036                         LINDEN, NJ 07036




PLEASANA PERKINS                           PLEASANT GROVE FIRE                      PLEASANT GROVE POLICE
199 MILLER RD APT41                        DEPARTMENT                               DEPARTMENT
MILTON, FL 32570                           501 PARK RD                              501 PARK RD.
                                           PLEASANT GROVE, AL 35127                 PLEASANT GROVE, AL 35127




PLOCHMAN INC                               PLUM TREE CENTER                         PLUM TREE CENTER
1333 N BOUDREAU RD                         PO BOX 1663                              PO BOX 1663
MANTENO, IL 60950-9384                     DECATUR, AL 33602                        DECATUR, AL 35602




PLUMBINGNOW INC                            PLUS ITS CHEAP LLC                       PLZ AEROSCIENCE CORP
RUSSEL AND LEMAY                           DBA RJ BRANDS                            FKA MAID BRANDS
8600 CUNNINGHAM LAKE ROAD                  1 SHARP PLAZA                            ATTN DON JACKLICH, SR VP/GM RETAIL
LITTLE ROCK, AR 72205                      SUITE 207                                2651 WARRENVILLE RD STE 300
                                           MAHWAH, NJ 07495                         DOWNERS GROVE, IL 60515



PMC FOUNDATION INC                         PMT HOLDINGS LTD                         PO BOX FEE PAYMENT
711 DELMAS AVENUE                          ATTN GARY JORDAN, DIRECTOR               POSTMASTER
PASCAGOULA, MS 39567                       RM 511 PENINSULA CENTRE                  IOWA, LA 70647-9998
                                           67 MODY RD
                                           TST EAST KOWLOON, HONG KONG HONG
                                           KONG


POINSETT CO POLICE DEPT                    POINSETT COUNTY DEMOCRAT TRIBUNE         POINSETT COUNTY DEMOCRAT
202 NORTH EAST STREET                      201 HWY 463 N.                           201 HWY 463 N
HARRISBURG, AR 72432                       TRUMANN, AR 72472                        TRUMANN, AR 72472
                    Case
POINSETT COUNTY DEMOCRAT    19-11984-CSS    Doc
                                      POINSETT   36 DEMOCRAT
                                               COUNTY Filed 09/10/19    PagePOINSETT
                                                                             1116 ofCOUNTY
                                                                                     1514
201 HWY 463 N.                         PO BOX 5                             401 MARKET STREET
TRUMANN, AR 72472                      TRUMANN, AR 72472                    HARRISBURG, AR 72432




POKEMON COMPANY INTL, THE              POLK COUNTY REGISTER OF DEEDS        POLK COUNTY TAX COLLECTOR
ATTN LEON SUH, CFO                     PO BOX 293                           40 COURTHOUSE ST
10400 NE 4TH ST, STE 2800              BENTON, TN 37307                     COLUMBUS, NC 28722
BELLEVUE, WA 98004




POLK COUNTY TAX COLLECTOR              POLK COUNTY TAX COLLECTOR            POLK COUNTY TAX COLLECTOR
507 CHURCH STREET                      PO BOX 308                           PO BOX 308
MENA, AR 71953                         COLUMBUS, NC 28722                   COLUMBUS, NC 28722-0308




POLK COUNTY TAX COMMISS.               POLK COUNTY TRUSTEE                  POLK COUNTY TRUSTEE
144 WEST AVENUE                        101 MAIN ST, COURTHOUSE RM 208       PO BOX 302
CEDARTOWN, GA 30125                    BENTON, TN 37307                     BENTON, TN 37307




POLK COUNTY VOLUNTEER                  POLLACK & POLLACK LLC                POLLACK BROADCASTING
FIRE DEPARTMENT                        DBA ELITE WATER & COFFEE             PO BOX 509
6800 HIGHWAY 411                       710 RIDGEWOOD ROAD                   1303 SOUTHWEST DRIVE
BENTON, TN 37307                       RIDGELAND, MS 39157                  KENNETT, MO 63857




POLLY DOWTY                            POLLY MERTICE HOWELL                 POLLY RAZURI
122 MISSISSIPPI ST                     1271 MEADOW LN                       264 EAST PIKE
MIDDLETON, TN 38052                    DARIEN, GA 31305                     PEA RIDGE, AR 71751




POLLY WHITE                            POLYESTER FIBERS LLC                 POLYFECT TOYS COMPANY
10781 HWY 11                           DBA BUFFALO BATT                     NO 63 MODY ROAD TST EAST
CAMPOBELLO, SC 29322                   ATTN JEFFREY R KUMAN, VP             RM 916-7 HOUSTON CENTRE
                                       3307 WALDEN AVE                      HONG KONG
                                       DEPEW, NY 14043                      CHINA



POMEROY IT SOLUTIONS                   PONDER, NANCY                        PONDERING LLC
SALES COMPANY INC.                     432 SELLS LN                         432 SELLS LN
PO BOX 631049                          TRENTON, GA 30752                    TRENTON, GA 30752
CINCINNATI, OH 45263-1049




PONTOTOC COUNTY TAX COLLE              PONTOTOC ELECTRIC POWER              PONTOTOC ELECTRIC POWER
11 EAST WASHINGTON                     ASSOCIATION, MS                      ASSOCIATION, MS
PONTOTOC, MS 38863                     12 S MAIN S                          PO BOX 718
                                       PONTOTOC, MS 38863                   PONTOTOC, MS 38863




PONTOTOC FIRE DEPARTMENT               PONTOTOC POLICE DEPT.                POOF-SLINKY LLC
116 NORTH MAIN ST.                     225 WEST REYNOLDS                    ATTN KATHERINE LIETZAU, VP SALES
PONTOTOC, MS 38863                     PONTOTOC, MS 38863                   4280 S HAGGERTY RD
                                                                            CANTON, MI 48188
POO-POURRI            Case   19-11984-CSS    DocINC.
                                       POP ROCKS 36      Filed 09/10/19   PagePOPCORN
                                                                               1117 ofINDIANA
                                                                                       1514 LLC
SCENTSIBLE LLC.                         TREND SALES                           ATTN JOHN ZICCARELLO
REEVES SAIN                             5235 MENDENHALL PARK PLAC             1 CEDAR LANE
4901 KELLER SPRINGS ROAD                MEMPHIS, TN 38115                     ENGLEWOOD, NJ 07631
ADDISON, TX 75001



POPCORN INDIANA LLC                     POPE COUNTY TAX COLLECTOR             POPE, JIMMY V
ATTN STEVEN SCHWACHTER, VP SALES        100 W. MAIN                           1161 SUSIE POPE RD
1 CEDAR LANE                            RUSSELLVILLE, AR 72801                BUCHANAN, GA 30113
ENGLEWOOD, NJ 07631




POPLARVILLE 2013 LLC                    POPLARVILLE 2013 LLC                  POPLARVILLE 2015, LLC
PO BOX 320033                           PO BOX 320033                         PO BOX 320033
FLOWOOD, MS 39232                       POPLARVILLE, MS 39232                 FLOWOOD, MS 39232




POPLARVILLE FIRE DEPT                   POPLARVILLE POLICE DEPT               POPPELL, CATHY G
1390 S MAIN ST                          200 HWY 26 E                          PO BOX 545
POPLARVILLE, MS 39470                   POPLARVILLE, MS 39470                 JESUP, GA 31598




POPPELL, RICK                           POPPINGFUN INCORPORATED               POPSOCKETS LLC
D/B/A CANAAN PROPERTIES                 1002 EZRA STREET                      3033 STERLING CIRCLE
712 W CHERRY ST                         B&C BROKERAGE                         SUITE 100
JESUP, GA 31545                         SMYRNA, TN 37167                      BOULDER, CO 80301




POPULAR BATH PRODUCTS                   POPULAR BATH PRODUCTS                 POPZ USA
ATTN JACK GINDI, PRESIDENT              ATTN WILLIAM A HALL, CFO              577 INTERNATIONAL DR.
808 GEORGIA AVE                         808 GEORGIA AVE                       BENNETTSVILLE, SC 29512
BROOKLYN, NY 11207                      BROOKLYN, NY 11207




PORCHE JOHNSON                          PORCHIA HENDERSON                     PORSCHE CHAMBERS
218 MLK DR APT 4                        5135 HWY 167                          509 BROOKSIDE AVENUE
MARIANNA, AR 72360                      RUSTON, LA 71270                      MOORHEAD, MS 38761




PORSCHIA FITCH                          PORSHA DODD                           PORSHA MCCLENDON
15106 SOUTHVIEW DRIVE                   1912 S RIVERVIEW CIRCLE               1412 WHITE ROAD
ALEXANDER, AR 72002                     ALBANY, GA 31705                      FLORENCE, MS 39073




PORSHUA JEWELL                          PORT TO PORT IMPORTS                  PORTAGEVILLE FIRE DEPT.
1877 MAY AVE                            DYLAN SUGAR                           301 EAST MAIN
NASHVILLE, GA 31639                     27420 AVENUE SCOTT                    PORTAGEVILLE, MO 63873
                                        VALENCIA, CA 91355




PORTAGEVILLE POLICE DEPT.               PORTER WRIGHT MORRIS                  PORTIA JOHNSON
201 EAST MAIN                           & ARTHUR LLP                          2313 NORTH INDUSTRIAL AVE
PORTAGEVILLE, MO 63873                  41 SOUTH HIGH STREET                  TYLER, TX 75702
                                        COLUMBUS, OH 43215
PORTIA LEE            Case   19-11984-CSS    DocFIRE
                                       PORTLAND   36DEPT.
                                                       Filed 09/10/19      PagePORTLAND
                                                                                1118 of POLICE
                                                                                        1514 DEPT.
514 S THREE NOTCH STREET                433 NORTH BROADWAY                     433 NORTH BROADWAY
TROY, AL 36081                          PORTLAND, TN 37148                     PORTLAND, TN 37148




PORTLAND STATION LLC                    PORTLAND STATION LLC                   PORTLAND STATION, LLC
NW 601202                               PO BOX 644596                          PO BOX 644596
PO BOX 1450                             PITTSBURGH, PA 15264-4596              PITTSPURG, PA 15264
MINNEAPOLIS, MN 55485-1202




PORTLAND STATION, LLC                   PORTLAND VILLAGE STATION LLC           POSSIBILITIES UNLIMITED
PO BOX 644596                                                                  335 HILLVIEW CT.
PITTSPURG, PA 15264-4596                                                       TWIN LAKES, WI 53181




POST CONSUMER BRANDS LLC                POST FOODS LLC                         POST FOODS LLC
POST HOLDINGS INC.                      ATTN DEREK HEISE, REGIONAL SALES       ATTN RICHARD J CACHION, VP SALES
2503 S. HANLEY ROAD                     MIDWEST                                1 UPPER POND RD
ST LOUIS, MO 63144                      1 UPPER POND RD                        PARSIPPANY, NJ 07054
                                        PARSIPPANY, NJ 07054



POST POLAK GOODSELL &                   POSTMASTER                             POTTER AND MOORE INTL
STRAUCHLER P.A.                         555 SOUTH THIRD STREET                 1140 BAY ST 2C
425 EAGLE ROCK AVE                      ROOM 316                               STATEN ISLAND, NY 10305
SUITE 200                               MEMPHIS, TN 38101
ROSELAND, NJ 07068-1717



POTTING SHED CREATIONS                  POULAN MOWERS BY                       POUNDERS & ASSOCIATES XXVI LLC
REEVES SAIN                             HUSQVARNA OUTDOOR PRODUCT              158 ANA DR STE C
108 NORTH MAIN STREET                   7349 STATESVILLE ROAD                  FLORENCE, AL 35630
TROY, ID 83871                          CHARLOTTE, NC 28269




POUNDERS & ASSOCIATES XXVI LLC          POUNDERS & ASSOCIATES                  POUNDERS, EVELYN W
C/O POUNDERS & ASSOCIATES               164 ANA DR                             PO BOX 23
164 ANA DR                              FLORENCE, AL 35630                     HAMILTON, MS 39746
FLORENCE, AL 35630




POUNDERS, GREG                          POUNDERS, LESTER & EVELYN W            POWELL, MIKE
158 ANA DR STE C                        PO BOX 23                              C/O UNION BANK & TRUST CO
FLORENCE, AL 35630                      HAMILTON, MS 39746                     PO BOX 270
                                                                               MONTICELLO, AR 71657




POWER & TELEPHONE SUPPLY                POWERMAX BATTERY USA                   POWERS & WILLARD L.L.P.
PO BOX 116288                           1520 S GROVE AVE                       JOHN DALE POWERS ATTORNEY
ATLANTA, GA 30368                       ONTARIO, CA 91761                      PO BOX 15948
                                                                               BATON ROUGE, LA 70895




PPA INDUSTRIES INC.                     PPI APPAREL GRP                        PPL TRADING INC.
DBA WEB PRODUCTS LLC                    320 5TH AVE, 2ND FL                    3131 BANDINI BLVD.
420 3RD AVE NW                          NEW YORK, NY 10001                     LOS ANGELES, CA 90023
HICKORY, NC 28601
PPM X LP                 Case 19-11984-CSS     Doc 36
                                        PPM X LP             Filed 09/10/19   PagePPM
                                                                                   1119
                                                                                      X LPof 1514
C/O DAVID WOLFE                           C/O DAVID WOLFE                          C/O TRIUMPH BANK
5400 POPLAR, STE 320                      PO BOX 1270                              ATTN LAUREN JARRELL
MEMPHIS, TN 38117                         CORDOVA, TN 38088                        5699 POPLAR AVE
                                                                                   MEMPHIS, TN 38119



PPM X, LP                                 PPS DATA LLC                             PPS DATA LLC
C/O TRIUMPH BANK                          5241 S. ST. STREET 2                     C/O PROVIDER PAY INC
ATTN LAUREN JARRELL                       MURRAY, UT 84107                         ATTN PRESIDENT
5699 POPLAR AVE                                                                    3949 S 700 E, STE 320
MEMPHIS, TN 38119                                                                  SALT LAKE CITY, UT 84107



PPS DATA LLC                              PPS DATA LLC                             PQA INC
C/O ZIONS MANAGEMENT SERVICES             DBA PROVIDERPAY                          6213 OLD KEENE MILL CRT
COMPANY                                   5241 S STATE ST UNIT 2                   SPRINGFIELD, VA 22079
ATTN CORPORATE LEGAL SERVICES             MURRAY, UT 84107
GATEWAY TOWER E, 10 E S TEMPLE, 11TH FL
SALT LAKE CITY, UT 84133


PR SQUARED LLC                            PRAIRIE FARMS DAIRY INC                  PRAIRIE GROVE TELEPHONE C
PO BOX 130932                             ATTN DOUGLAS R CARROLL, GEN SALES        PO BOX 1010
HOUSTON, TX 77219                         MGR                                      PRAIRIE GROVE, AR 72753
                                          1100 BROADWAY
                                          CARLINVILLE, IL 62626



PRAJEDIS MUNOZ                            PRATTVILLE CREDIT CORP                   PRATTVILLE FIRE DEPT.
831 ROSSTON RD                            713 E MAIN ST                            942 E MAIN ST
PRESCOTT, AR 71857                        PRATTVILLE, AL 36067                     PRATTVILLE, AL 36067




PRATTVILLE POLICE DEPT.                   PRE HOLDINGS INC                         PRE HOLDINGS INC
101 W MAIN ST                             ATTN CHIEF FINANCIAL OFFICER             ATTN CHIEF FINANCIAL OFFICER
PRATTVILLE, AL 36067                      1241 O G SKINNER DR                      1247 O G SKINNER DR
                                          WEST POINT, GA 31833                     WEST POINT, GA 31833




PRE SOLUTION (DO NOT USE)                 PRECILLA SHULER                          PRECIOUS BONMAN
MICHAEL MCLAIN                            6713 TERRANCE COURT                      334 FRANKLIN DR APT 105
520 GUTHRIDGE COURT 100                   FAIRFIELD, AL 35064                      SULLIGENT, AL 35586
NORCROSS, GA 30092




PRECIOUS BUTLER                           PRECIOUS JEWETT                          PRECIOUS SISROE-MARSHALL
212 OLD MCLEOD BDG ROAD                   26304 HARVEY LAVIGNE                     1521 SHIRLEY AVE
SWAINSBORO, GA 30401                      PONCHATOULA, LA 70454                    ALBANY, GA 31705




PRECIOUS STURGIS                          PRECIOUS TAYLOR                          PRECISION DIALOGUE DIRECT INC
3504 MONTE CARLO DR                       60 N FORSYTH AVE                         5501 W GRAND AVE
AUGUSTA, GA 30906                         HELENA, GA 31037                         CHICAGO, IL 60639




PRECISION DIALOGUE INC                    PRECISION DIALOGUE MARKETING LLC         PRECISION DOOR SERVICE OF MEMPHIS
5501 W GRAND AVE                          ATTN TODD THOMPSON                       1716 SHELBY OAKS DR
CHICAGO, IL 60639                         905 CORPORATE WAY, STE 250               SUITE 1
                                          WESTLAKE, OH 44145                       MEMPHIS, TN 38134
PRECISION FOODS INC     Case 19-11984-CSS    DocTRADING
                                       PRECISION  36 Filed
                                                        CORP. 09/10/19         PagePREFERRED
                                                                                    1120 of 1514
                                                                                             FRAGRANCE
                                         DAVID JOHNSON                             FRAGRANCE ACQUISITIONS LLC
                                         15800 NW 48TH AVENUE                      1900 CORPORAT BOULEVARD
                                         MIAMI, FL 33014                           NEWBURGH, NY 12550




PREFERRED FRAGRANCES                     PREFERRED FRAGRANCES                      PREMIER BRANDS OF AMERICA
ATTN EZRIEL POLATSEK, PRESIDENT          ATTN JAMES P BURKE, PRESIDENT             ATTN MEISHA BAILEY, CUSTOMER SERVICE
2 SKILLMAN ST                            1900 CORPORATE BLVD                       31 SOUTH ST, STE 2-S
BROOKLYN, NY 11205                       NEWBURGH, NY 12560                        MT VERNON, NY 10550




PREMIER BRANDS OF AMERICA                PREMIER CONSTRUCTION GROUP LLC            PREMIER FIRE PROTECTION INC.
ATTN VINNIE GIOFFRE, VP OF SALES         ATTN PHIL BEST, SR, PRESIDENT             PO BOX 1103
31 SOUTH ST, STE 2-S                     1825 VETERANS BLVD                        BRISTOL, TN 37621
MT VERNON, NY 10550                      DUBLIN, GA 31021




PREMIER FIRE PROTECTION                  PREMIER GM SOURCE LLC                     PREMIER GREETINGS
4 NEW DUNHAM BRIDGE ROAD                 ATTN RAY BALANI, SALES MANAGER            400 PINE STREET
LOT 8                                    3259 E 46TH ST                            PAWTUCKET, RI 02860
GREENVILLE, SC 29611                     VERNON, CA 90058




PREMIER NUTRITION CORP                   PREMIER NUTRITION CORP                    PREMIER NUTRITION CORP
ATTN ANNE SPALDING, VP/CONTROLLER        D/B/A JOINT JUICE INC                     D/B/A JOINT JUICE INC
5905 CHRISTIE AVE                        ATTN JEAN PEARSON, COLLECTIONS SPEC       ATTN LEE PARTIN, VP - SALES
EMERYVILLE, CA 94608                     5905 CHRISTIE AVE                         5905 CHRISTIE AVE
                                         EMERYVILLE, CA 94608                      EMERYVILLE, CA 94608-1925



PREMIER NUTRITION CORP                   PREMIER PACKAGING                         PREMIUM BEVERAGE CO
DBA PREMEIR PROTEIN TITAN                4013 PREMIER AVE                          ATTN BILLY A HALL, PRESIDENT
AND JOINT JUICE                          MEMPHIS, TN 38118                         926 N RAILROAD AVE
5905 CHRISTIE AVE                                                                  OPELIKA, AL 36801
EMERYVILLE, CA 94608



PREMIUM BRANDS OF NWA AB                 PREMIUM DISTRIBUTORS INC                  PREMIUM DISTRIBUTORS INC
1601 E PUMP STATION                      ATTN RATREE RAKSAKUL, ACCOUNTING          PO BOX 6274
FAYETTEVILLE, AR 72701                   MANAGER                                   MARIETTA, GA 30065
                                         330 FRANKLIN ROAD SE
                                         MARIETTA, GA 30067



PREMIUM GUARD INC.                       PREMIUM PET PRODUCTS INC                  PREMIUM PET PRODUCTS INC
90 BROAD STREET STE 1504                 ATTN SHERRY SISK, GM                      ATTN WAYNE GODWIN, PRESIDENT
NEW YORK, NY 10004                       1515 DETRICK AVE                          1515 DETRICK AVE
                                         DELAND, FL 32724                          DELAND, FL 32724




PREMIUM WATERS INC                       PREMIUM WATERS INC                        PREMIUM WATERS INC
ATTN COLLEEN HADWICK, ACCTS              ATTN STEVE WILLIS, SVP CUSTOMER           ATTN STEVE WILLIS, SVP CUSTOMER
RECEIVABLE                               SUPPORT                                   SUPPORT
NW 7995 PO BOX 1450                      2100 SUMMER ST NE, STE 200                4301 NW MATTOX RD
MINNEAPOLIS, MN 55485                    MINNEAPOLIS, MN 55413                     RIVERSIDE, MO 64150



PREMIUM WATERS                           PRENTICE ALSUP                            PRENTICE MACHINE
2100 SUMMER STREET NE                    HEATING & AIR INC                         310 EAST BUTLER
SUITE 200                                2302 W COLLEGE STREET                     MEMPHIS, TN 38126
MINNEAPOLIS, MN 55413                    MURFREESBORO, TN 37129
PRENTICE ODUM          Case 19-11984-CSS    Doc
                                      PRENTIS    36 Filed 09/10/19
                                              GOODWIN                          PagePRENTISS
                                                                                    1121 ofCO
                                                                                            1514
                                                                                              JUSTICE COURT
317 SMITH ST                            54 ALMA DRIVE                               1901 C EAST CHAMBERS DR
DUBLIN, GA 31021                        HARDY, AR 72542-9483                        BOONEVILLE, MS 38829




PRENTISS COUNTY CHANCERY CLERK          PRENTISS COUNTY EPA/BOONEVILLE              PRENTISS COUNTY EPA/BOONEVILLE
PO BOX 477                              302 W CHURCH ST                             PO BOX 428
BOONEVILLE, MS 38829                    BOONEVILLE, MS 38829                        BOONEVILLE, MS 38829




PRENTISS COUNTY                         PRENTISS FIRE DEPARTMENT                    PRENTISS POLICE DEPT.
PO BOX 283                              PO BOX 1344                                 PO BOX 1344
BOONEVILLE, MS 38829                    PRENTISS, MS 39474                          PRENTISS, MS 39474




PRESBYTERIAN COLLEGE                    PRESCILLA KOINDIE                           PRESCOTT BOTTLING CO
307 NORTH BROAD STREET                  1932 BRIDGESTONE CIRCLE                     ATTN STEVE GILBERT, VP/GM
CLINTON, SC 29325                       CONYERS, GA 30012                           225 NW ATLANTIC ST
                                                                                    TULLAHOMA, TN 37388




PRESCOTT BOTTLING CO                    PRESCOTT BUILDING SYSTEMS                   PRESCOTT DEVELOPMENT INC
PO BOX 1417                             2695 HIGHWAY 77                             ATTN PHILLIP L SCOTT, PRESIDENT
TULLAHOMA, TN 37388                     SUITE C                                     442 BEECHWOOD COVE
                                        MARION, AR 72364                            MARION, AR 72364




PRESCOTT DEVELOPMENT INC                PRESCOTT DEVELOPMENT INC                    PRESCOTT DEVELOPMENT
C/O EVANS PETREE PC                     PO BOX 713                                  PO BOX 713
ATTN JOSEPH GETZ                        MARION, AR 72364                            MARION, AR 72364
1000 RIDGEWAY LOOP 200
MEMPHIS, TN 38120



PRESCOTT FIRE DEPT                      PRESCOTT LAND DEVELOPMENT LLC               PRESCOTT LAND DEVELOPMENT LLC
118 W ELM                               PO BOX 713                                  PO BOX 713
PRESCOTT, AR 71857                      2693 STATE HWY 77                           MARION, AR 72364
                                        MARION, AR 72364




PRESCOTT POLICE DEPT                    PRESIDIO HOLDINGS INC                       PRESIDIO NETWORKED
111 W.ELM STREET                        PRESIDIO TECHNOLOGY                         SOLUTIONS
PRESCOTT, AR 71857                      CAPITAL LLC                                 PO BOX 822169
                                        12120 SUNSET HILLS STE202                   PHILADELPHIA, PA 19182-2169
                                        RESTON, VA 20190



PRESSMAN TOY CORPORATION                PRESSMAN TOY CORPORATION                    PRESSMAN TOY LTD
ATTN ALEXIS PISAPIA, SALES ADMIN MGR    ATTN PHILIP C LICETTI, VP OF FINANCE        UNIT 1230A 12TH FLOOR
121 NEW ENGLAND AVE                     121 NEW ENGLAND AVE                         MIRROR TOWER 61 MOODY RD
PISCATAWAY, NJ 08854                    PISCATAWAY, NJ 08854                        KOWLOON
                                                                                    HONG KONG



PRESTIGE BRAND HOLDINGS (SPIC N SPAN)   PRESTIGE BRAND HOLDINGS                     PRESTIGE BRANDS
ATTN TIMOTHY CONNORS                    D/B/A SPIC & SPAN CO                        660 WHITE PLAINS RD
PO BOX 1108                             PO BOX 1109                                 TARRYTOWN, NY 10591
JACKSON, WY 83001                       JACKSON, WY 83001
                      Case 19-11984-CSS
PRESTIGE CONSUMER HEALTHCARE         PRESTODoc   36 Filed 09/10/19
                                             PRODUCTS                      PagePRESTO
                                                                                1122 of 1514
                                                                                      PRODUCTS
C/O ALTUS GLOBAL TRADE SOLUTIONS     ATTN MIKE MULLANEY, SALES MANAGER         ATTN MIKE MULLANEY, SALES MANAGER
PO BOX 1389                          670 N PERKINS ST                          8104 VADEN DR
KENNER, LA 70063                     APPLETON, WI 54912                        BRENTWOOD, TN 37027-7301




PRESTON DEWITT                        PRESTON HILL                             PRESTON MCATEE
204 PRARIE RD                         102 SOUTH MAIN STREET                    694 HWY 201
PATTERSON, AR 72123                   CORNERSVILLE, TN 37047                   LAFAYETTE, GA 30728




PRESTON STRICKLIN                     PRETZELS INC.                            PRG-SCHULTZ USA INC
1916 W. SEVIER ST                     123 HARVEST ROAD                         PO BOX 116501
BENTON, AR 72015                      WWW.PRETZELS-INC.COM                     ATLANTA, GA 30368
                                      JSCHMITT PRETZELS-INC.COM
                                      BLUFFTON, IN 46714



PRGX USA INC                          PRICEWATERHOUSECOOPERS LLP               PRICILLA KIRBY
FKA PRG SCHULTZ USA INC               4040 W. BOY SCOUT BLVD.                  1704 RIDGEHILL WAY
PO BOX 116501                         TAMPA, FL 33607                          HOPKINSVILLE, KY 42240
ATLANTA, GA 30368




PRIDDY HANNAH                         PRIDESTAFF INC                           PRIESTS OF THE SACRED
209 PRIDDY DR                         763 E BROOKHAVEN CIRCLE                  HEART INC
EUPORA, MS 39744                      MEMPHIS, TN 38117                        SACRED HEART SCHOOL
                                                                               6050 HIGHWAY 161 N
                                                                               WALLS, MS 38680



PRIMA CORPORATION/ALUX IN             PRIMA IMPORTS INC                        PRIMARY COLORS DESIGN
5400 CARILLON POINT                   ATTN LEON AZAR, PRESIDENT                CORPORATION
BLDG 5000 4TH FLOOR                   2324 WEST ST                             1899 COTTAGE ST
KIRKLAND, WA 98021                    BROOKLYN, NY 11223                       ASHLAND, OH 44805




PRIMARY COLORS                        PRIMARY COLORS                           PRIME CARE MEDICAL CENTER PLC
ATTN JEFF GIERHART, VP                ATTN RYAN TANNER, LOGISTIC MANAGER       ONE PRIMARY CARE DRIVE
SALES/MARKETING                       1899 COTTAGE ST                          SELMER, TN 38375
1899 COTTAGE ST                       ASHLAND, OH 44805
ASHLAND, OH 44805



PRIME CARE NURSING INC                PRIME SOUTH BANK                         PRIME SOUTH
222 ARNOLD AVENUE                     375 W CHERRY ST                          375 WEST CHERRY STREET
GREENVILLE, MS 38701                  JESUP, GA 31545                          JESUP, GA 31545




PRIME THERAPEUTICS LLC                PRIME THERAPEUTICS LLC                   PRIME THERAPEUTICS LLC
ATTN JAY WITTER, VP                   ATTN PHARMACY NETWORK MANAGEMENT         ATTN PHARMACY NETWORK MANAGEMENT
PO BOX 64812                          1305 CORPORATE CENTER DR                 PO BOX 64812
ST PAUL, MN 55164-0812                EAGAN, MD 55121                          ST PAUL, MN 55164-0812




PRIME TIME & ACCESSORIES              PRIME TIME NYC                           PRIME TIME NYC
28 WEST 30TH STREET                   ATTN NATHAN LEVY, VP                     ATTN SAM SEMAH, SALES MANAGER
NEW YORK, NY 10001                    320 FIFTH AVE, 12 FL                     320 FIFTH AVE, 12 FL
                                      NEW YORK, NY 10001                       NEW YORK, NY 10001
PRIME WAY CORP         Case    19-11984-CSS     DocBY36
                                         PRIMITIVES       Filed
                                                      KATHY INC 09/10/19    PagePRIMROSE
                                                                                 1123 of CANDY
                                                                                         1514 COMPANY
2315 WHIRLPOOL ST STE 313                 1817 WILLIAM PENN WAY                 ATTN RICHARD F GRISETO, VP SALES/MKT
NIAGARA FALLS, NY 14305-2413              LANCASTER, PA 17501                   4111 W PARKER AVE
                                                                                CHICAGO, IL 60639




PRINCE DENSON                             PRINCE OF PEACE ENTERPRISES INC       PRINCE OF PEACE
306 WINDSONG DRIVE                        ATTN WELLINGTON QUART, GM             751 NORTH CANYONS PKWY.
EAST DUBLIN, GA 31027                     3536 ARDEN RD                         LIVERMORE, CA 94551
                                          HAYWARD, CA 94545




PRINCESS BROOKS                           PRINCESS LOGAN                        PRINCESS WILLIAMS
2503 OLD MOBILE HWY 513                   916 5TH AVE APTB                      104 CHURCH STREET
PASCAGOULA, MS 39581                      DECATUR, AL 35601                     CLINTON, MS 39056




PRINCETON FIRE DEPT                       PRINCETON POLICE DEPT                 PRINTER SHOWCASE INC (THE
206 N JEFFERSON STREET                    206 N JEFFERSON STREET                PRINTER SHOWCASE
PRINCETON, KY 42445                       PRINCETON, KY 42445                   849 PICKENS INDUSTRIAL DR
                                                                                8
                                                                                MARIETTA, GA 30062



PRINTWORKS USA INC                        PRIORITY ONE BANK                     PRIORITY ONE BANK
DBA FRANKLINS PRINTING                    3066 HWY 13 N                         HWY. 13
2227 SOUTHPARK DRIVE                      MENDENHALL, MS 39114                  MENDENHALL, MS 39114
MURFREESBORO, TN 37128




PRISCILLA ALDRIDGE                        PRISCILLA BROWN                       PRISCILLA CITIZEN
201 HIGHLAND DRIVE                        2603B DEETCRREK LANE                  1353 ST. LOUISE DR.
PORTLAND, TN 37148                        WHITE HOUSE, TN 37188                 CHURCH POINT, LA 70525




PRISCILLA CONCEPTION                      PRISCILLA ENGLISH                     PRISCILLA F DEGRAFFREED
718 N NEW ORLEANS AVE                     1115 NOLA AVENUE                      76 E HARMONY DR
BRINKLEY, AR 72021                        PRICHARD, AL 36610                    MASON, TN 38049




PRISCILLA FARRIS                          PRISCILLA HAYES                       PRISCILLA MAYO
740 MONTROSE CARROLL RD                   105 WADSWORTH AVE                     6252 CHRIS ROAD
NICHIE, TN 38357                          CHENEYVILLE, LA 71325                 BASTROP, LA 71220




PRISCILLA MORRIS                          PRISCILLA PRATT                       PRISCILLA PRICE
38226 SUNNY HILL ROAD                     556 HOOKER ROAD                       101 OAKEY MTN DR
MOUNT HERMON, LA 70450                    TRYON, NC 28782                       RABUN GAP, GA 30568




PRISCILLA ROGER                           PRISCILLA SCOTT                       PRISCILLA SHELTON
105 MACON RD                              945 EAST 512 ROAD                     975 STREET RTE. 2533
LAFAYETTE, LA 70506                       MORRISVILLE, MO 65710                 GREENVILLE, KY 42345
PRISCILLA SIMMONS      Case 19-11984-CSS     Doc
                                      PRISCILLA   36 Filed 09/10/19
                                                THOMPSON                     PagePRISCILLA
                                                                                  1124 ofTOLBERT
                                                                                           1514
405 N MARSHALL ST                      1069 HIGGINS DR                           3627 KEYS STREET LOT 2
CHARLESTON, MS 38921                   MCCOMB, MS 39648                          ANDERSON, SC 29624




PRIZELOGIC LLC                         PRO TECH FIRE SVCS LLC                    PRO-4 MARKETING LLC
ATTN LEGAL                             1220 BROUGHTON BLVD                       ATTN BERT BRUSELOFF, PRESIDENT
25200 TELEGRAPH RD, STE 405            FLORENCE, SC 29501                        24655 SOUTHFIELD, 210
SOUTHFIELD, MI 48033                                                             SOUTHFIELD, MI 48075




PRO-4 MARKETING LLC                    PRO-4 MARKETING LLC                       PRO-AD SPORTS
ATTN EARL TARLETT, SALES               C/O MARTIN, TATE, MORROW & MARSTON        ATTN JAY WALSTON, PRESIDENT
24655 SOUTHFIELD, 210                  INTERNATIONAL PAPER PLACE TOWER II,       3918 TENNESSEE AVE, STE 100
SOUTHFIELD, MI 48075                   6410 POPLAR AVENUE, SUITE 1000            CHATTANOOGA, TN 37409
                                       MEMPHIS, TN 38119



PRO-AD SPORTS                          PRO-AD SPORTS                             PROBALANCE INC
ATTN MELBA CASTLEBERRY, SHIPPING MGR   ATTN MELBA CASTLEBERRY, SHIPPING MGR      ATTN TIM PETERS, ACCTING
PO BOX 184                             PO BOX 184                                28059 US HWY 19N, STE 300
LOCKOUT MOUNTAIN, TN 37350             LOOKOUT MTN, TN 37350                     CLEARWATER, FL 33761




PROBALANCE INC                         PROBATE JUDGE                             PROBATE JUDGE-DALE COUNTY
ATTN TOM CARLIN, PRESIDENT             PO BOX 1059                               100 E CR SQUARE
28059 US HWY 19N, STE 300              FLORENCE, AL 35631                        OZARK, AL 36360
CLEARWATER, FL 33761




PROBATE JUDGE-DALE COUNTY              PROBATE OFFICE DALE COUNT                 PROCARE PHARMACY BENEFIT
PO BOX 580                             PO BOX 580                                MANAGER INC.
OZARK, AL 36361                        OZARK, AL 36361                           PROCARE RX
                                                                                 1267 PROFESSIONAL PKWY
                                                                                 GAINESVILLE, GA 30507



PROCTER & GAMBLE                       PRODUCT DESIGN CANOPY LTD                 PRODUCT DESIGN COMPANY LTD
4117 SOMERSET RIDGE                    SHELDON SALES                             ATTN PATTY NGAO
BIRMINGHAM, AL 35242                   BLOCK B 10/F ELDEX IND BL                 BLOCK B, 10/F, ELDEX IND BLDG
                                       KOWLOON HONG KONG                         21 MATUWAI RD
                                       HONG KONG                                 HUNGHOM, HONG KONG HONG KONG



PRODUCTS LLC                           PRODUCTS PLUS INC                         PRODUCTWORKS LLC
121 NORTH ROAD                         ATTN BRUCE WARNECK, PRESIDENT             JIM MCCORMICK
PO BOX 420                             6550 BREM LN, STE A                       655 DERFIELD RD.100-404
MCELHATTAN, PA 17748                   GILROY, CA 95020                          DEERFIELD, IL 60015




PROFESSIONAL COMPOUNDING               PROFESSIONAL DRIVERS OF                   PROFESSIONAL SERVICE INDUSTRIES INC
CENTERS OF AMERICA INC                 GEORGIA INC                               ATTN STEVE SANDERS
9901 S WILCREST DRIVE                  PRODRIVERS                                2900 COMMERCE SQ E
HOUSTON, TX 77099                      1040 CROWN PT PKWY S 1040                 BIRMINGHAM, AL 36210
                                       ATLANTA, GA 30338



PROFESSIONAL SERVICE INDUSTRIES INC    PROFIT CULTURAL & CREATIVE GROUP          PROFUSION COSMETICS CORP
ATTN STEVE SANDERS                     CORP                                      SHARON WANG
751 S 5TH ST                           ATTN WU TIFANG, GM                        2840 S. RESERVOIR
NASHVILLE, TN 37206                    18F WORLDWIDE PLZ, WUSI 158               POMONA, CA 91766
                                       FUZHOU, FUJIAN 350003
                                       CHINA
PROFUSION COSMETICS Case 19-11984-CSS     Doc 36
                                   PROGRAPHIC        Filed
                                                SYSTEMS         09/10/19   PagePROGRESSIVE
                                                                                1125 of 1514
                                                                                           BALLOONS INC
ATTN ISABEL JUAREZ, SALES EXEC     2000 MALLORY LANE                            3100 INDUSTRIAL PARK PLAC
5491 SCHAEFER AVE                  UNIT 135 345                                 SAINT PETERS, MO 63376
CHINO, CA 91710                    FRANKLIN, TN 37067




PROGRESSIVE HOLDINGS OF NORTHEAST    PROGRESSIVE HOLDINGS OF NORTHEAST          PROGRESSIVE
GA LLC                               GA LLC                                     PO BOX 105428
1021 CRYSTAL HILLS DR                797 HARDMAN MORRIS RD                      ATLANTA, GA 30348-5428
ATHENS, GA 30606                     COLBERT, GA 30628




PRO-MART INDUSTRIES INC              PROMOTION IN MOTION CO INC                 PRO-OPTICS LLC
ATTN AZAD SABOUNJIAN, PRESIDENT      ATTN JOSEPH J PICARIELLO, SALES MGR        317 N WOODWORK LANE
17421 VON KARMAN AVE                 3 REUTEN DR                                PALATINE, IL 60067
IRVINE, CA 92614                     CLOSTER, NJ 07624-0558




PROPERTY DAMAGE                      PRO-PET LLC                                PRO-PET LLC
APPRAISERS INC.                      1601 MCKINLEY ROAD                         ATTN DAVE BOWERS, CONTROLLER
PDA                                  ST. MARYS, OH 45885-0369                   PO BOX 369
PO BOX 471909                                                                   ST MARYS, OH 45885
FORT WORTH, TX 76147-1412



PRO-PET LLC                          PROPHASE LABS INC                          PROPHASE LABS INC
ATTN KEVIN MCALEER, VP SALES         ATTN MONICA BRADY, DIR OF FINANCE          ATTN ROBERT CUDDHY, COO
1601 MCKINLEY RD                     621 N SHADY RETREAT RD                     621 N SHADY RETREAT RD
ST MARYS, OH 45885                   DOYLESTOWN, PA 18901                       DOYLESTOWN, PA 18901




PROSCAN SOLUTIONS INC                PROSEK LLC                                 PROSONIC GROUP CORP.
7750 TRINTIY ROAD                    1552 POST ROAD                             RAMON TING
SUITE 111                            FAIRFIELD, CT 06824                        2133 S. GREEN PRIVADO
CORDOVA, TN 38018                                                               ONTARIO, CA 91761




PRO-TECH SECURITY INC                PROTECT PLUS INDUSTRIES LLC                PROTECT PLUS INDUSTRIES LLC
3624 PARK AVENUE                     ATTN EILEEN WINANS, AR/AP MGR              ATTN JEFF MURRAY, VP
MEMPHIS, TN 38111                    PO BOX 9181                                420 3RD AVE NW
                                     HICKORY, NC 28603                          HICKORY, NC 28601




PROTECT PLUS INDUSTRIES LLC          PROTECT PLUS INDUSTRIES LLC                PROTECTION ONE
ATTN MARK SHAW, VP                   ATTN MARK SHAW, VP                         PROTECTION ONE ALARM
229 FACTORY ST                       PO BOX 9181                                MONITORING INC
LAPORTE, IN 46350                    HICKORY, NC 28603                          830 FRANKLIN COURT SE
                                                                                MARIETTA, GA 30067



PROTECTIVE LIFE INSURANCE COMPANY    PROTECTIVE LIFE INSURANCE COMPANY          PROTENERGY NATURAL FOODS
C/O FLETCHER BRIGHT COMPANY          C/O THE MATTIACE CO                        125 EAST BEAVER CREEK RD
537 MARKET ST, STE 400               PO BOX 13809                               RICHMOND HILL, ON L4B4R3
CHATTANOOGA, TN 37402                JACKSON, MS 39236-3809                     CANADA




PROVIDE STAFFING SERVICES            PROVIDER TRUST INC                         PRUETT AIR CONDITIONING COMPANY
6765 E. SHELBY DR                    2300 CHARLOTTE AVENUE                      422 LEGION DRIVE
MEMPHIS, TN 38141                    SUITE 104                                  PO BOX 4039
                                     NASHVILLE, TN 37203                        EASTMAN, GA 31023
PRYN CONSUMER           Case 19-11984-CSS    Doc 36INC Filed 09/10/19
                                       PS GREETINGS                        PagePS
                                                                                1126  of 1514
                                                                                  GREETINGS INC
                                        D/B/A FANTUS PAPER PRODUCTS             D/B/A FANTUS PAPER PRODUCTS
                                        ATTN DONALD E WILKIN, NATL SALES        ATTN ROBERT ANDERSON
                                        MANAGER                                 5730 NORTH TRIPP AVE
                                        5730 NORTH TRIPP AVE                    CHICAGO, IL 60646
                                        CHICAGO, IL 60646


PS LLC                                  PS LLC                                  PS LLC
ATTN MANAGER                            C/O LONDON & SETELMAN                   C/O LONDON & SETELMAN
PO BOX 1327                             1715 HARDY ST                           3906 HARDY ST STE 20
HATTIESBURG, MS 39401                   HATTIESBURG, MS 39401                   HATTIESBURG, MS 39402




PS LLC                                  PSG 340B SOLUTIONS                      PTI GROUP INC
C/O LONDON & SETELMAN                   PO BOX 123784                           17989 CHESTERFILED
PO BOX 1327                             DALLAS, TX 75312-3784                   AIRPORT ROAD
HATTIESBURG, MS 39402                                                           636-240-4741
                                                                                CHESTERFILED, MO 63005



PTI GROUP INC                           PTI GROUP INC                           PTI GROUP INC
ATTN CAROL STENGER, CFO                 ATTN K MONTGOMERY, PRESIDENT            ATTN TODD GRISOTT, CEO
871 MIDPOINT DR                         871 MIDPOINT DR                         871 MIDPOINT DR
OFALLON, MO 63366-5946                  OFALLON, MO 63366-5946                  OFALLON, MO 63366-5946




PTLJ INVESTMENT COMPANY                 PTX PERFORMANCE PRODUCTS USA LLC        PUBLIC SERVICE COMPANY OF OKLAHOMA
PO BOX 5024                             USA LLC                                 PO BOX 371496
JACKSONVILLE, AR 72078                  FKA/EDGE BRANDS LIMITED                 PITTSBURGH, PA 15250-7496
                                        18 TECHNOLOGY DR. STE 210
                                        IRVINE, CA 92618



PUBLIX SUPER MARKETS INC                PUGHS FLOWERS                           PUGHS FLOWERS
ATTN FRED OTTOLINO, VP OF PHARMACY      2435 WHITTEN RD                         C.S. 9005
3300 AIRPORT RD                         MEMPHIS, TN 38133                       BALDWIN, NY 11510-9005
LAKELAND, FL 33811




PUIG F&PC USA                           PULASKI CITY RECORDER                   PULASKI CITY RECORDER
215 PARK AVENUE SOUTH                   203 S 1ST ST                            PO BOX 633
NEW YORK, NY 10003                      PULASKI, TN 38478                       PULASKI, TN 38478




PULASKI CO TREASURER                    PULASKI CO TREASURER                    PULASKI COUNTY TAX
201 S BROADWAY, STE 150                 PO BOX 430                              45 S LUMPKIN ST, STE 108
LITTLE ROCK, AR 72201                   LITTLE ROCK, AR 72203                   HAWKINSVILLE, GA 31036




PULASKI COUNTY TAX                      PULASKI COUNTY TAX                      PULASKI FIRE DEPT.
COMMISSIONER                            PO BOX 448                              117 E. MADISON AT.
PO BOX 448                              HAWKINSVLLE, GA 31036                   PULASKI, TN 38478
HAWKINSVLLE, GA 31036




PULASKI POLICE DEPT.                    PULEO ASIA LIMITED                      PULEO ASIA LIMITED
203 S. 1ST ST 6                         ATTN BRENT PETERSON, SALES MGR          ATTN BRENT PETERSON, SALES MGR
PULASKI, TN 38478                       201 CIR DR N                            UNIT 8, 2ND FLR, TOWER 1
                                        PISCATAWAY, NJ 08854                    HARBOUR CENTRE, 1 HOK CHEUNG ST
                                                                                HUN HOM, KOWLOON, HONG KONG CHINA
PULEO INTL             Case 19-11984-CSS    Doc LLC
                                      PULSADERM  36       Filed 09/10/19   PagePULSADERM
                                                                                1127 of 1514
                                                                                         LLC
JERRY MCCLURE                          12801 COMMONWEALTH DRIVE                ATTN LINDSAY COMBEST, SALES
84 VINE GROVE                          SUITE 6                                 12801 COMMONWEALTH DR, STE 2
CORDOVA, TN 38018                      FORT MYERS, FL 33913                    FORT MYERS, FL 33913




PULSADERM LLC                          PUNITA LEATHERS INC.                    PURE PACK ICE
ATTN YVONNE VONBERG, PRESIDENT         392 CLUB VIEW DRIVE                     PO BOX 68
12801 COMMONWEALTH DR, STE 2           LAWRENCEVILLE, GA 30043                 RICHARD COLE-SALES ASSOC
FORT MYERS, FL 33913                                                           PELHAM, AL 35124




PURETEK CORPORATION                    PURITY WHOLESALE GROCERS                PURSUIT BEVERAGE CO LLC
JOHN MURRAY                            5300 BROKEN SOUND BLVD NW               P O BOX 204703
1245 AVIATION PL                       SUITE 110                               C/O BAY VIEW FUNDING
SAN FERNANDO, CA 91340                 BOCA RATON, FL 33483-3594               ELK GROVE VILLAGE, IL 60007




PURSUIT BEVERAGE COMPANY LLC           PURVIS FIRE DEPARTMENT                  PURVIS POLICE DEPARTMENT
ATTN KENNETH FRANK, NATL ACCT MGR      805 MAIN ST.                            136 SHELBY SPEIGHTS DR
PO BOX 399                             PURVIS, MS 39475                        PO BOX 308
BLOOMINGDALE, IL 60108                                                         PURVIS, MS 39475




PURVIS, JEFFREY T                      PURVIS, PERRIN                          PURVIS, PERRIN, SENATOR
                                       804 OLD GROVE RD                        PO BOX 791
                                       TUPELO, MS 38802                        TUPELO, MS 38802




PUTIAN HESHENG HANDICRAFT ARTICLE CO   PUTIAN HESHENG TR                       PUTNAM COUNTY CLERK
LTD                                    ATTN JOHN LIN, GM                       300 E SPRING ST, RM 8
ATTN JOHN LIN, GM                      345 XIAZHENG, HUSHI, XIUYU              COOKEVILLE, TN 38501
345 XIAZHENG, HUSHI, XIUYU             PUTIAN, FUJIAN 351146
PUTIAN, FUJIAN 351146                  CHINA
CHINA


PUTNAM COUNTY CLERK                    PUTNAM COUNTY TRUSTEE                   PUZZLES ENTERPRISES INC.
PO BOX 220                             300 E SPRING ST. ROOM 2                 CONNIE MILLER
COOKEVILLE, TN 38503                   COOKEVILLE, TN 38501                    1816 S. OAK STREET
                                                                               LOS ANGELES, CA 90015




PYE-BARKER FIRE & SAFETY               PYRAMID FOOD SERVICES                   PYRAMID GROUP LTD
PO BOX 69                              5156 E. RAINES ROAD                     DBA LISMORE GROUP LTD
ROSWELL, GA 30077-0069                 MEMPHIS, TN 38118                       900 SKOKIE BLVD. STE. 122
                                                                               NORTHBROOK, IL 60062




PYRAMID INTERIORS DIST.                QAWI MILLER                             QING WANG
DEPT 2252                              620 B JORDAN ST                         1379 HUNTERS MILL TRAIL
PO BOX 2121                            EAST DUBLIN, GA 31027                   COLLIERVILLE, TN 38017
MEMPHIS, TN 38159




QINGDAO BEST DECOR TRADING CO LTD      QK HEALTHCARE INC.                      QMI SECURITY SOLUTIONS
ATTN WANG HONG JUN, GM                 35 SAWGRASS DRIVE                       75 REMITTANCE DRIVE
ROOM 6CO5, XIANGDAO MANSION            SUITE 3                                 SUITE 1179
77 HONGKONG MIDDLE RD                  BELLPORT, NY 11713                      CHICAGO, IL 60675-1179
QINGDAO CHINA
QS/1                     Case 19-11984-CSS   Doc
                                        QUACHITA   36 SHERIFFS
                                                 PARISH Filed 09/10/19
                                                               OFFICE       PageQUACHITA
                                                                                 1128 ofPARISH
                                                                                         1514 SHERIFFS OFFICE
PO BOX 75154                             400 ST JOHN STREET                      PO BOX 1803
CHARLOTTE, NC 28275                      MONROE, LA 71201                        MONROE, LA 71210-1803




QUAD GRAPHICS INC                        QUAD LLC                                QUADAISIA JOHNSON
DBA QUAD GRAPHICS MKTG LL                ATTN DAVID G CONSTIEN                   360 EAST RIDGE ST
3840 ROSIN CT STE 120                    7707 T ST                               CENTREVILLE, MS 39631
SACRAMENTO, CA 95834                     LITTLE ROCK, AR 72227




QUADARIUS PERRY                          QUADECIA PRATT                          QUAKER SALES & DISTRIBUTION INC
911 PECAN DRIVE                          601 CALHOUN RD APT 43F
WEST MEMPHIS, AR 72320                   BELTON, SC 29627




QUALANDRA JOHNSON                        QUALITIY HOME PRODUCTS                  QUALITIY HOME PRODUCTS
2254 NATTIN STREET                       ATTN DEREK SUTTON, PRESIDENT/CEO        ATTN RICHELLE LENNOX, ACCT/OFFICE MGR
BOSSIER CITY, LA 71112                   8701 JANE ST, UNIT C                    8701 JANE ST, UNIT C
                                         VAUGHAN, ON L4K 2M6                     VAUGHAN, ON L4K 2M6
                                         CANADA                                  CANADA



QUALITY BEVERAGE LLC                     QUALITY CANDY CO LLC                    QUALITY CANDY CO LLC
PO BOX 778                               ATTN JOHN SMOLAK, CFO/COO               ATTN PIERRE REDMOND, PRESIDENT
SALISBURY, NC 28145-0778                 3535 EXEC TERMINAL DR STE 100           3535 EXEC TERMINAL DR STE 100
                                         HENDERSON, NV 89052                     HENDERSON, NV 89052




QUALITY CANDY CO LLC                     QUALITY CLOSEOUTS INC                   QUALITY DRIVER SOLUTIONS INC.
ATTN TED KREDER, REG BUS MGR             4419 HUDSON BEND RD.                    320 S MILLIKEN AVE STE A
3535 EXEC TERMINAL DR STE 100            AUSTIN, TX 78734                        ONTARIO, CA 91761
HENDERSON, NV 89052




QUALITY FURNITURE                        QUALITY INN OF HOPE                     QUALITY INN
697 NORTH SEBASTIAN ST.                  2904 NORTH HAZEL                        1210 HWY 62-65 N
WEST HELENA, AR 72390                    HOPE, AR 71801                          HARRISON, AR 72601




QUALITY KING DISTRIBUTORS                QUALITY KING FRAGRANCE INC              QUALITY SAFE & LOCK CO INC
35 SAWGRASS DRIVE                        D/B/A QUALITY FRAGRANCE GROUP           2001 WINCHESTER ROAD
BELLPORT, NY 11713                       ATTN ALLAN H KATZ, SVP SALES            MEMPHIS, TN 38116
                                         35 SAWGRASS DR STE 2
                                         BELLPORT, NY 11713



QUALITY SERVICE LLC                      QUALITY TRUCKING                        QUAN FARLEY
PO BOX 428                               48 SELLERS STREET                       233 EASTVIEW ST
MEMPHIS, TN 38101                        KEARNY, NJ 07032                        GRAY, GA 31032




QUANDARIUS ARMSTRONG                     QUANDREA SPARROW                        QUANISHA LINGO
497 WEST RACE STREET APT B8              130 HAMILTON CIR                        291 ALABASTER DR
ROLLING FORK, MS 39159                   SYLVESTER, GA 31791                     DOTHAN, AL 36301
QUANISHA MILTON            Case 19-11984-CSS   Doc 36WILLIAMS
                                          QUANJERRIOUS  Filed 09/10/19     PageQUANTARIOUS
                                                                                1129 of 1514
                                                                                           MARCUS
515 LAFAYETTE HWY                          63 BETHA DRIVE                      163 SANDY CIRCLE
ROANOKE, AL 36274                          SHELLMAN, GA 39886                  DOERUN, GA 31744




QUANTARIUS LEE                             QUANTAVIA HOWARD                    QUANTAVIOUS GRANT
99 MORRIS SMITH LANE                       50 JAMESTOWN RD                     587 LIBERTY ST
CENTREVILLE, MS 39631                      FOXWORTH, MS 39483                  BLAKELY, GA 39823




QUANTAVIOUS MATHIS                         QUANTISHA MCKINNEY                  QUANTRONIX INC.
1267 GARDEN RD                             2386 UNALIYI TRAIL                  CUBISCAN CUBISCAN INTEGR SERVICES
MEMPHIS, TN 38134                          MACON, GA 31220                     380 S 200 W
                                                                               PO BOX 929
                                                                               FARMINGTON, UT 84025



QUARLES & BRADY LLP                        QUARTAVIA MILLER                    QUASHELLDA DAVIS
ONE RENAISSANCE SQUARE                     2823 BENNIE THOMAS DR               100 HOUSER CIR. APT 5 F
TWO NORTH CENTRAL AVE.                     JACKSON, MS 39213                   CLINTON, SC 29325
PHOENIX, AZ 85004-2391




QUASHERA HAWTHORNE                         QUATASHA CRUMP                      QUAVOTTA FOSTER
507 S 7TH ST.                              2237 MOBILE AVENUE                  745 LINCOLN CIR
NASHVILLE, AR 71852                        JACKSON, MS 39201                   FORREST CITY, AR 72335




QUAY BECK                                  QUEDESA BRADFORD                    QUEEN CITY CANDY
622 PARKLAND AVE                           364 COTTONPORT AVE                  ATTN JENNIFER RIFFLE, EVP
INMAN, SC 29349                            COTTONPORT, LA 71327                601 RUDOLPH WAY
                                                                               LAWRENCEBURG, IN 47025




QUEEN CITY CANDY                           QUEEN CITY CANDY                    QUEEN CITY FURNITURE
ATTN PAUL KLEE JR, PRESIDENT               ATTN VINCE KLEE                     PO BOX 444
601 RUDOLPH WAY                            601 RUDOLPH WAY                     MONTICELLO, AR 71655
LAWRENCEBURG, IN 47025                     LAWRENCEBURG, IN 47025




QUEEN MITCHELL                             QUEEN ROBERTS                       QUEEN ROBERTS
2430 SHORTY ROAD                           111 FLOYD CIR                       399 CRAWFORD ST LOT 34
AUBURNDALE, FL 33823                       SENATOBIA, MS 38668-2453            SENATOBIA, MS 38668




QUEEN ROBINSON                             QUEEN WILLIS                        QUEENS BLVD COMMONS LLC
317 S. INDUSTRIAL APT 28                   30 LAKE ST                          48 EAST OLD COUNTRY RD
LINDALE, TX 75771                          HELENA, GA 31037                    MINEOLA, NY 11501




QUEENS BLVD COMMONS                        QUEENSBOROUGH NATIONAL BANK &       QUEENSBOROUGH NATIONAL BANK &
48 EAST OLD COUNTRY RD                     TRUST CO                            TRUST CO
MINEOLA, NY 11501                          107 US HWY. 1 BYPASS                113 E BROAD ST
                                           LOUISVILLE, GA 30434                PO BOX 467
                                                                               LOUISVILLE, GA 30434
                   Case
QUEENSBOROUGH NATIONAL    19-11984-CSS
                       BANK &              Doc 36 NATIONAL
                                    QUEENSBOROUGH     Filed 09/10/19
                                                             BANK &    PageQUEENSBOROUGH
                                                                            1130 of 1514 NATIONAL BANK &
TRUST CO                            TRUST CO.                               TRUST CO.
24-28 N. BROAD ST.                  113 E BROAD ST                          24-28 NORTH BROAD ST.
METTER, GA 30439                    PO BOX 467                              METTER, GA 30439
                                    LOUISVILLE, GA 30434



QUENESIA REED                        QUENTERIUS STEPHENSON                  QUENTIN BURKHALTER
200 SE ARMWOOD TERR                  8093 BARON DR                          200 THEATER ST APT 230
MADISON, FL 32340                    OLIVE BRANCH, MS 38654                 LAFAYETTE, LA 70506




QUENTIN CARNEY                       QUENTIN GAINEY                         QUENTIN HARRIS
309 S 17TH ST                        2900 BROWN RD APT13F                   1401 CUMBERLAND DRIVE
KINDER, LA 70648                     GREENWOOD, MS 38930                    PINE BLUFF, AR 71601




QUENTIN ISAAC                        QUENTIN JAMES                          QUENTINE WILLIAMS
5A PLANTIATION ACRES                 71 CR 321                              911 LAUREL DR
DAZELL, SC 29040                     OXFORD, MS 38655                       MAGEE, MS 39111




QUENTON ALEXANDER                    QUENTUS WATKINS                        QUEST DIAGNOSTICS
1260 PHILADELPHIA RD                 1751 DANCYVILLE RD.                    CLINICAL LAB INC.
LEBANON, TN 37087                    STANTON, TN 38069                      PO BOX 740709
                                                                            ATLANTA, GA 30374-0709




QUETICO LLC                          QUICK CASH FINANCIAL SERV              QUICKIE MANUFACTURING CORPORATION
5521 SCHAEFER AVE                    3516 HWY. 80 E.                        ATTN DAVID VOSBIKIAN, EVP SALES
CHINO, CA 91710-9070                 PEARL, MS 39208                        PO BOX 156
                                                                            1150 TAYLORS LN
                                                                            CINNAMINSON, NJ 08077



QUICKIE MANUFACTURING CORPORATION    QUILL CORPORATION                      QUILLA MACKEY
ATTN DOUG GILLESPIE, PRESIDENT       PO BOX 94081                           111RUTLEDGE DRIVE
PO BOX 156                           PALLATIN, IL 60094-4081                MARION, AL 36756
CINNAMINSON, NJ 08077




QUINCY ANDERSON                      QUINCY BLUE                            QUINCY CONLEY
54 BUCK TRAIL COVE                   3428 KENIE                             21 DEER RUN CIRCLE
ATOKA, TN 38004                      MEMPHIS, TN 38118                      HAMBURG, AR 71646




QUINCY HICKS                         QUINCY JEWETT                          QUINCY SIMMONS
717 ROCK ISLAND ROW                  701 ANITA STREET                       80 HARMONY HOUSE LN
EL DORADO, AR 71730                  NATCHITOCHES, LA 71457                 BATESVILLE, AR 72501




QUINCY STANDIFER                     QUINCY VALENTINE                       QUINDARIUS QUARLES
1780 HWY 25 S                        8195 HWY 76 SOUTH                      504 DAUGHTERY ST APT J76
FULTON, MS 38843                     SOMERVILLE, TN 38068                   JACKSON, TN 38301
QUINDARRIUS SMALLIE      Case 19-11984-CSS    Doc
                                        QUINESHA   36 Filed 09/10/19
                                                 DENNIS                PageQUINN
                                                                            1131MCCLAIN
                                                                                 of 1514
22 4TH STREET                            9559 PINCKNETVILLE RD             28 TIMBER LANE DR
CROWDER, MS 38622                        WOODVILLIE, MS 39669              SPRUCE PINE, NC 28777




QUINNDELL GORDON                         QUINNEIL YOUNG                    QUINNLATE COLBERT
518 N 5TH ST                             3369 CLOUDLAND DR                 1007 MCLEAN ST
OBERLIN, LA 70655                        MEMPHIS, TN 38118                 JACKSON, MS 39209




QUINSHAVA ROGERS                         QUINTAREUS DORSEY                 QUINTARIUS POWELL
614 WASHINGTON ST 14                     116 N ELM STREET                  216 BEECH GROVE DR
CHARLESTON, MS 38921                     DUMAS, AR 71639                   FORREST CITY, AR 72335




QUINTARUS JONES                          QUINTEACESEYIA CHRISTY            QUINTERRIUS JONES
500 AVALON WAY APT 605                   813 4TH ST NW APT D               120 AUTUMN AVE
BRANDON, MS 39047                        MOULTRIE, GA 31768                BATESVILLE, MS 38606




QUINTESIA SCOTT                          QUINTIDRA WOODARD                 QUINTIN RICHARDSON
1214 PINE AVENUE                         5216 HWY.157 SOUTH                1703 BREWTON LOVETT RD
MILLEN, GA 30442                         HAUGHTON, LA 71037                EAST DUBLIN, GA 31027




QUINTINA CLAY                            QUINTINA PASCHAL                  QUINTISHA WALKER
130 CLAY STREET                          2718 MEADOWBROOK DRIVE            349 MORRIS SMITH LN
NETTLETON, MS 38858                      AUGUSTA, GA 30906                 CENTREVILLE, MS 39631




QUINTON COTTON                           QUINTON ENGLAND                   QUINTON GALLMON
403 WEST BOYD RD APT 8C                  125 ROLLING RIDGE DRIVE           7109 TAMA RD
HOGANSVILLE, GA 30230                    COVINGTON, GA 30014               COLUMBIA, SC 29209




QUINTON NELSON                           QUINTON RIGGINS                   QUINTON SUDDUTH
24015 HWY 74                             1600 STUART AVE                   207 RB COURT
HUNTSVILLE, AR 72740                     ALBANY, GA 31707                  PIEDMONT, SC 29673




QUINTON TEAGUE                           QUINTON WHITE                     QUIONA PHILLIPS
327 BOOKER ST                            1013 CLAXTON DAIRY ROAD           230 TERRY AVE
MCKENZIE, TN 38201                       DUBLIN, GA 31021                  CRENSHAW, MS 38621




QUITMAN COUNTY COLLECTOR                 QUITMAN FIRE DEPARTMENT           QUITMAN MFG CO.
220 CHESTNUT SUITE 1                     205 S. MADISON ST.                604 NORTH HIGHLAND RD
MARKS, MS 38646                          QUITMAN, GA 31643                 QUITMAN, GA 31643
QUIZZ SPORTSWEAR     Case       19-11984-CSS   Doc
                                          QUMARE    36 Filed 09/10/19
                                                 A MOREHEAD               PageQUNITA
                                                                               1132 ROBBINS
                                                                                     of 1514
BARRY JACOBSON                            6 EASTWOOD CT                       1421 NORTH EAST ST
1385 BROADWAY ROOM 1500                   PINE BLUFF, AR 71601-2505           GREENSBORO, GA 30642
NEW YORK, NY 10018




QUORLISS BLACK                            QUOTIENT TECHNOLOGY INC             QWANTAVIOUS WHITE
255 ADAMS STREET                          400 LOGUE AVE                       2211 CHAMPAIGN LN.
PHILADELPHIA, MS 39350                    MOUNTAIN VIEW, CA 94043             APT. H
                                                                              ALBANY, GA 31707




QYNOESHA HOUSTON                          R & F MARKETING                     R & M JOINT VENTURE LLC
194 HOOD AVE APT22                        RICHARD HIRSCH                      PO BOX 429
LINCOLN, AL 35096                         230 5TH AVE. ROOM 1410              RINGGOLD, GA 30736
                                          NEW YORK, NY 10001




R & R WHOLESALE INC                       R & R WHOLESALE INC                 R & S INDUSTRIAL SUPPLY CO INC
1382 MARTIN NASH ROAD                     PO BOX 401                          PO BOX 640
LILBURN, GA 30040                         WEST POINT, GA 31833                436 HIGHWAY 247
                                                                              BONAIRE, GA 31005




R & S PROPERTIES                          R & W DEVELOPMENT LLC               R & W DEVELOPMENT LLC
1278 OLD BELLS ROAD                       701 HWY 165 S                       PO BOX 563
JACKSON, TN 38305                         OAKDALE, LA 71463                   PINE PRAIRIE, LA 70576




R A JEFFREYS AB                           R A JOHNSON                         R E LOW & MARQUERITE LOW
DISTRIBUTING COMPANY LLC                  PO BOX 706                          LIVING TRUST
420 CIVIC BLVD                            SELMER, TN 38375-0706               PO BOX 707
RALEIGH, NC 27610                                                             BRINKLEY, AR 72021




R N TIGER JR. RVOC                        R O NASON CUST                      R O NASON CUST
LIVING TRUST                              SCOTT BARTON NASON                  WILLIAM BRENT NASON
C/O R N TIGER III                         UNIF GIFT MIN ACT TN                UNIF GIFT MIN ACT TN
53 RIVERSIDE DR.                          113 FOXCROSS DR                     113 FOXCROSS DR
HAYESVILLE, NC 28904                      HENDERSONVILLE, TN 37075-2651       HENDERSONVILLE, TN 37075-2651



R O NASON                                 R R DONNELLEY & SONS CO             R&A HOSPITALITY LLC
113 FOXCROSS DR                           111 S WACKER DR                     BEST INN & SUITES
HENDERSONVILLE, TN 37075-2651             CHICAGO, IL 60606-1301              107 DUO DRIVE
                                                                              HAMMOND, LA 70403




R&K DISTRIBUTORS INC. AB                  R&S CONSULTING                      R. G. WILLIAMS
1302 E. WHALEY                            8664 PINE NEEDLE COVE               331 MALLARD COVE
LONGVIEW, TX 75601                        GERMANTOWN, TN 38139                PINEVILLE, LA 71360-7900




R. HUCK GRAHAM                            R. SISKIND & CO. INC.               R.C. JOHNSON JR.
10380 ROAD 325                            STEVE BRINBERG                      PO BOX 303
UNION, MS 39365-9430                      1385 BROADWAY                       LELAND, MS 38756
                                          NEW YORK, NY 10018
R.C. RAWSON           Case   19-11984-CSS
                                       R.CLINEDoc 36 Filed 09/10/19
                                              COMPANY                 PageR.G
                                                                           1133   of 1514
                                                                              WILLIAMS
582 MARKET STREET                      ALLEN OAKLEY                        331 MALLARD COVE
SAN FRANCISCO, CA 94104                3631 GASTON DAY SCHOOL RD           PINEVILLE, LA 71360
                                       GASTONIA, NC 28056




R.K. INDUSTRIES                        R.T. MCCLINTON                      RABBIT CREEK PRODUCTS INC
PRICE POINT                            USE 870532                          ATTN DONNA COOK, OWNER
463-7TH AVE.                           MEMPHIS, TN 38118                   903 N BROADWAY ST
NEW YORK, NY 10018                                                         LOUISBURG, KS 66053




RABBIT CREEK PRODUCTS INC              RABCO EXPANSION SYSTEMS             RABUN CO TAX COMMISSIONER
ATTN DONNA COOK, OWNER                 1478C GREENLEAF VALLEY DR           19 JO DOTSON CIRCLE
PO BOX 1059                            CHESTERFIELD, MO 63017              CLAYTON, GA 30525
LOUISBURG, KS 66053




RABUN CO TAX COMMISSIONER              RACHAEL COULSTON                    RACHAEL DEAN
19 JO DOTSON CIRCLE                    951 DAVIS BRANCH RD                 2322 ATWATER RD
SUITE 101                              BRYSON CITY, NC 28713               THOMASTON, GA 30286
CLAYTON, GA 30525-7040




RACHAEL DYESS                          RACHAEL FOX                         RACHAEL PERKINS
254 BERGMAN ST                         1331 BNELO ROAD                     16257 SPRING CLUB DR
MONROEVILLE, AL 36460                  LEXINGTON, SC 29072                 HENSLEY, AR 72065




RACHAEL WADEL                          RACHALE POPE                        RACHEAL DAY
326 CHERRY                             212 COTTON STREET                   6729 MARTHA BERRY HWY
CLARKSDALE, MS 38614                   COMMERCE, GA 30529                  ARMUCHEE, GA 30105




RACHEAL REYNOLDS                       RACHEL ANDERSON                     RACHEL ANDERSON
479 WARD ROAD                          2719 SPRUCE STREET                  534 RD 1597 LOT 1
FLORENCE, MS 39073-8572                LEWISVILLE, AR 71845                NETTLETON, MS 38858




RACHEL ANDREWS                         RACHEL BERRY                        RACHEL BILLINGSLEY
107SW 6TH ST                           5 CIRCLE DR                         1208 HWY 138
ATKINS, AR 72823                       MAYFLOWER, AR 72106                 MONTICELLO, AR 71655




RACHEL BOLMAN                          RACHEL BREWER                       RACHEL BURFORD
1118HAYES WILBANKS RD                  1809 COURTNEY DR                    2235 BEAU RIDGE COVE
TOCCOA, GA 30577                       NORTH AUGUSTA, SC 29841             GERMANTOWN, TN 38138




RACHEL CARTER                          RACHEL CHAVERS                      RACHEL CHOATE
1820 MATT LANE                         460 STATE HWY 75 NORTH              1433 SOUTH PORT RD
HENSLEY, AR 72065                      FAIRFIELD, TX 75840                 MT PLEASANT, TN 38474
RACHEL CRAIG             Case 19-11984-CSS
                                        RACHELDoc 36 Filed 09/10/19
                                               CRAWFORD               PageRACHEL
                                                                           1134 of  1514
                                                                                 DIER
813 KINGSBRIDGE DR                      107 APPALOOSA LN                  3128 HWY 48 E
GARLAND, TX 75040                       GREENWOOD, SC 29646               MAGNOLIA, MS 39652




RACHEL DODSON                           RACHEL DUBROC                     RACHEL DYE
751 PERRIGO LANE                        10166 HWY 421                     722 HWY 138 EAST
LAFAYETTE, TN 37083                     ST FRANCISVILLE, LA 70775         TILLAR, AR 71670




RACHEL FELDER                           RACHEL FLORES                     RACHEL FOREMAN
1000 TANGLEWOOD DRIVE                   420 ROCKY SPRINGS ROAD            2386 MAN HEYD ROAD
CLINTON, MS 39056                       HOMER, LA 71040                   IOWA, LA 70647




RACHEL FOSTER                           RACHEL FRANCIS                    RACHEL FRENCH
1184 RUCKER RD                          204 MCARTHUR COURT                133 SHERWOOD COVE
MURFREESBORO, TN 37037                  YOUNGSVILLE, LA 70592             MARION, AR 72364




RACHEL FRYE                             RACHEL GOODWIN                    RACHEL GRAVES
347 AKINS HEIGHTS ROAD                  5988 HWY 80                       109 ROSEWOOD
WESTMORELAND, TN 37186                  STAPLETON, GA 30823               GREENFIELD, TN 38230




RACHEL HALE                             RACHEL HARDEMAN                   RACHEL HARDEMAN
11237 OLD STATE HIGHWAY 28              39006 VINDEZ RD                   9006 VINDEZ RD.
PIKEVILLE, TN 37367                     GONZALES, LA 70737                GONZALES, LA 70737




RACHEL HARRINGTON                       RACHEL HATHCOCK                   RACHEL HOBBS
151 EAST HILL STREET                    3508 FOURTH STREET                PO BOX 204
WAYNESBORO, TN 38485                    JONESVILLE, LA 71343              DEXTER, GA 31019




RACHEL HOPE                             RACHEL JONES                      RACHEL LANGLEY
164 HWY 44                              3251 HWY 87                       6180 HWY 209 N
JAYESS, MS 39641                        BRADFORD, AR 72020                RIPLEY, TN 38063




RACHEL LEE                              RACHEL LEE                        RACHEL LEWIS
2591 HOPE LANE                          9746 WOODLAND BROOK LANE          170 NEW HOPE RD
FAYETTEVILLE, AR 72704                  CORDOVA, TN 38018                 LEAKESVILLE, MS 39451




RACHEL MALCOLM                          RACHEL MCCUTCHEON                 RACHEL MCMINN
372 AURUM HILL DR                       312 WESTVIEW RD                   637 EATON BRAZIL
CLEVELAND, GA 30528                     WHITEBLUFF, TN 37187              TRENTON, TN 38382
RACHEL MULLINAX        Case 19-11984-CSS
                                      RACHELDoc  36 Filed 09/10/19
                                             MULLINS                    PageRACHEL
                                                                             1135 of 1514
                                                                                   PEREZ
804 MOSSY ACRES DR                     2047 US HWY 45 BYPASS                PO BOX 457
CLEVELAND, GA 30528                    TRENTON, TN 38382                    TIFTON, GA 31794




RACHEL PHILLIPS                        RACHEL PORTER                        RACHEL PURVIS
205 PEBBLE BROOK LN                    205 DANCYVILLE METHODIST CHURC       12491 ROAD 610
BELTON, SC 29627                       STANTON, TN 38069                    PHILADELPHIA, MS 39350




RACHEL R DILLON                        RACHEL REEVES                        RACHEL RHEA
4710 UNIVERSITY DR                     46 PROGRESS RD                       21 FARLEY LANE
HUNTSVILLE, AL 35816                   POPLARVILLE, MS 39470                PIKEVILLE, TN 37367




RACHEL RUSSELL                         RACHEL SAVOY                         RACHEL SCHOUMACHER
123 COYOTE TR                          401 EDMONIA ST                       4266 LONG LEAF DR.
NICHOLLS, GA 31554                     CHURCH POINT, LA 70525               MEMPHIS, TN 38117




RACHEL SCROGGINS                       RACHEL SINKLER-WALKER                RACHEL SMITH
168 ALBERSON RD                        991 WESTPORT RD                      769 MCCLURE RD
BYHALIA, MS 38611                      HUNTINGDON, TN 38344                 RED BANKS, MS 38661




RACHEL SNELLGROVE                      RACHEL SPARROW                       RACHEL STEWARD
214 SNELLGROVE LANE                    1519 MARTIN LUTHER KING DR           464 LOCUST STREET
CLAXTON, GA 30417                      ST MARTINSVILLE, LA 70582            PIONEER, LA 71266




RACHEL TOMLINSON                       RACHEL TOMLINSON                     RACHEL TRIVITT
1642 HWY 87W                           4424 OLD BROWNSVILLE RD              PO BOX 541
HENNING, TN 38041                      RIPLEY, TN 38063                     ASH FLAT, AR 72513-0541




RACHEL WILDER                          RACHEL WILLIAMS                      RACHELLE FONTENOT
236 WEST PLUM ST                       519 MULBERRY                         6671 PRARIE STREET
JESUP, GA 31545                        LEXINGTON, MS 39095                  LAKE CHARLES, LA 70607




RACHELLE HALL                          RACHELLE KEELS                       RACHELLE MURPHY
308 W 9TH                              208 MARTIN LUTHER KING AVE           355 WARLEY ROAD UNKNOWN
KENNETT, MO 63857                      KINGSTREE, SC 29556                  ORANGEBURG, SC 29115




RACHELLE WHITWORTH                     RACHELLE WOOLSEY                     RACK SERVICE CO. INC.
5229 HIGHWAY 92                        4465 SOUTH MERIDIAN ROAD             PO BOX 4727
RUSSELL SPRINGS, KY 42642              WINSLOW, IN 47598                    MONROE, LA 71211-4727
RACK SERVICE CO., IN     Case 19-11984-CSS    Doc 36CO., INC
                                        RACK SERVICE     Filed 09/10/19   PageRACK
                                                                               1136SERVICE
                                                                                     of 1514
                                                                                           COMPANY INC
PO BOX 4727                               PO BOX 4727                          ATTN RICK CHAMBLISS
MONROE, LA 71211-4727                     MONROE, LA 71211                     2601 NEWCOMB ST
                                                                               MONROE, LA 71201




RACK SERVICE COMPANY INC                  RACQUEL GILES                        RACQUEL WORTHAM
ATTN RICK CHAMBLISS                       310 W GAPWAY RD APT 210              7010 HWY 159
PO BOX 4727                               ANDREWS, SC 29510-7026               MINDEN, LA 71055
MONROE, LA 71211-4727




RADANTAYE MACK                            RADCLIFFE HUGHES                     RADIA ENTERPRISES
3 CHEROKEE CIRCLE                         2055 BEULAH GROVE                    3800 JUNIPER ST.
CAMDEN, AL 36726                          LEXINGTON, MS 39095                  HOUSTON, TX 77087




RADIATOR SPECIALTY COMPANY                RADIO SYSTEMS                        RADIUSPOINT
ATTN DAVID GOODSON, VP FINANCE            ATTN TOM FEITEN, VP SALES            A TSG ENTERPRISE COMPANY
600 RADIATOR RD                           10427 PETSAFEWAY                     PO BOX 4719
INDIAN TRAIL, NC 28079                    KNOXVILLE, TN 37932                  WINTER PARK, FL 32793




RADRICKA BENNETT                          RAE ELLISON                          RAECHEL BUCHANAN
1712 E WASHINGTON HWY                     1406 S. 1ST, APT 36                  175 AMBER DRIVE
MONTICELLO, FL 32344                      CABOT, AR 72063                      OZARK, AL 36360




RAEGAN PRICE                              RAEIE MOSES                          RAEJHAENA GREEN
74 ATLAS LANE                             3770 TOLEDO ROAD                     331 E GILMIRE STREET
ARAB, AL 35016                            JACKSONVILLE, FL 32217               SENATOBIA, MS 38668




RAEKISHA MASSLIENO                        RAELYNN GOGGINS                      RAEVEN GENTRY
1801 HASTY RD 29                          6102 CO RD 34                        157 COUNTY ROAD 777
CAMDEN, SC 29020                          DADEVILLE, AL 36853                  MONTEVALLO, AL 35115




RAFAEL BIGIO-GARCIA                       RAFAEL GARCIA                        RAFAEL VALDEZ
702 CALEDONIA RD                          4717 ALOHA AVE.                      6844 LAGRANGE GROVE DR
CADIZ, KY 42211                           MEMPHIS, TN 38118                    CORDOVA, TN 38018




RAGENE BURKS                              RAGLAND, JACKIE                      RAGON FREY
175 HAWKINS LANE                          ATTN BILL R MAYS                     14200 PARKER ST
HUNTINGDON, TN 38344                      PO BOX 159                           HORNSBY, TN 38044
                                          MARSHALL, AR 72650




RAHEEM REED                               RAHEL TAFESE                         RAHMEL MCLAUGHLIN
289 WEST CHINA ST                         2619 MCKINNEY AVE. APT. 507          802 WEST AVE B
ROLLING FORK, MS 39159                    DALLAS, TX 75204                     HOPE, AR 71801
RAHSHE SOLOMON          Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                       RAHUL KULKARNI                      PageRAIDEN
                                                                                1137 CARRAWAY
                                                                                      of 1514
601 OAK STREET                         1208 SCENIC DR                          111 EAST HOWARD AVE
HINESVILLE, GA 31313                   SOUTHLAKE, TX 76092                     CALHOUN CITY, MS 38916




RAIDER JEAN LLC                        RAIKELL HARRIS                          RAILROAD COMMISSION OF TEXAS
ROBERT CLARKE                          PO BOX 1177                             TEXAS
499 7TH AVE.22 SOUTH TOWE              UMIONTOWN, AL 36786                     PO BOX 12967
NEW YORK, NY 10018                                                             AUSTIN, TX 78711-2967




RAILROAD COMMISSION OF                 RAILROAD COMMISSION OF                  RAIN TECH PRODUCTS LLC
1701 N CONGRESS                        PO BOX 12967                            PO BOX 29368
AUSTIN, TX 78707                       AUSTIN, TX 78711                        PHILADELPHIA, PA 19125




RAINBOW CITY FIRE DEPT.                RAINBOW CITY POLICE DEPT.               RAINBOW COMMONS CORP
3700 RAINBOW DRIVE                     3700 RAINBOW DRIVE                      ATTN ANDY RADFORD
RAINBOW CITY, AL 35906                 RANIBOW CITY, AL 35906                  4620 WIEUCA RD, STE 24
                                                                               ATLANTA, GA 30342




RAINBOW COMMONS CORP                   RAINEE MILLS                            RAINIE BRAY
C/O JENNIFER CONYERS                   626 HWY 69                              RT 1 BOX 1436 H
2964 S RAINBOW DRIVE                   MELBOURNE, AR 72556                     SELIGMAN, MO 65745
SUITE 102
DECATUR, GA 30034



RAINSVILLE FIRE DEPARTMEN              RAINSVILLE POLICE DEPART                RAJESH HASSANI DBA
PO BOX 309                             PO BOX 309                              RAJSON HOLDINGS LLC
RAINSVILLE, AL 35986                   RAINSVILLE, AL 35986                    749 ALBRIGHT RD.
                                                                               ROCK HILL, SC 29730




RAKAYLA CURRIE                         RAKAYLA TERRY                           RAKEISHA FULLER
905 HAYWOOD ST                         2535 MCARTHUR DRIVE                     922 JOHNSON STREET
BROWNSVILLE, TN 38012                  MEMPHIS, TN 38128                       APT 6A
                                                                               MANSFIELD, LA 71052




RAKESHA NEAL                           RAKIM RODGERS                           RALEIGH HARTLEY
15 PAIGE AVE                           10494 HWY 382                           53 MYSTIC LANE
CABOT, AR 72023                        ABERDEEN, MS 39730                      CONWAY, AR 72032




RALLY AUTOMOTIVE LLC                   RALLY AUTOMOTIVE LLC                    RALLY AUTOMOTIVE LLC
ATTN MICHAEL J. HAYES SR               C/O ATLANTIC RETAIL INVESTORS LLC       C/O ATLANTIC RETAIL INVESTORS LLC
2695 LAMARVILLE DR                     355-1 RIVERBLUFF PL                     ATTN HONNA BOWEN
UNIT 1                                 MEMPHIS, TN 38103                       PO BOX 84
JUPITER, FL 33458                                                              BROOKFIELD, NY 13314



RALLY AUTOMOTIVE LLC                   RALLY MANUFACTURING INC                 RALPH BILLINGTON
PO BOX 891                             5255 NW 159TH STREET                    6832 COUNTY RD. 1075N
BRYANT, AR 72089                       MIAMI, FL 33014                         MCLEANSBORO, IL 62859
RALPH FARROW            Case 19-11984-CSS    Doc 36
                                       RALPH FLYNN         Filed 09/10/19   PageRALPH
                                                                                 1138HERMAN
                                                                                      of 1514
                                                                                            HICKMAN
4300 N GETWELL RD                      3057 LAUREN DR                           8771 DEWBERRY LN
MEMPHIS, TN 38118                      BARTLETT, TN 38133                       CORDOVA, TN 38016-4020




RALPH ROBERTS                          RALPH SEAVEY                             RALPH SOUDERS
1542 COUNTY ROAD 2788                  107 BRADSHAW CROSSING                    UNKNOWN
BALDWYN, MS 38824                      CANTON, MS 39046                         RAIMER, TN 38340




RALPH VIPPERMAN                        RALPH ZAMORA                             RALPH/CAROL NORTHINGTON
820 GIN HOLLOW RD                      152 BENT ST                              DBA R & C RENTALS
ERIN, TN 37061                         CAMDEN, TN 38320                         NORTHINGTON
                                                                                PO BOX 403
                                                                                SULLIGENT, AL 35586



RALPHAEL WALDEN                        RAM PRODUCTS LTD                         RAMADA INN ON THE BAY
2530 CALLE HERMOSA ST                  PO BOX 821159                            BATTLESHIP PARKWAY
GAUTIER, MS 39553                      FT. WORTH, TX 76182-1159                 PO BOX 1626
                                                                                MOBILE, AL 36633




RAMATOU BAL                            RAMATOU BALDE                            RAMIRO DIAZ
3552 STROUSS CT APT 4                  1810 WILCHESTER LANE 12                  1965 TACOMA AVENUE
MEMPHIS, TN 38116                      MEMPHIS, TN 38116                        MEMPHIS, TN 38116




RAMIRO DIAZ                            RAMMIKLAL&CO.C/O FAYETTE                 RAMON BRAY
3772 WHITE BIRCH                       261 FIFTH AVE.                           156 FISH ROAD
MEMPHIS, TN 38115                      SUITE 1501                               EASTMAN, GA 31023
                                       NEW YORK, NY 10016




RAMON HERRERA                          RAMON HOLLIMAN                           RAMON PUERTO
3495 MEDITERRANIAN APT 2               1332 FOUNTAIN DR                         4511 TOWILER
MEMPHIS, TN 38118                      DUBLIN, GA 31021                         MEMPHIS, TN 38122




RAMON PUERTO                           RAMON PUERTO                             RAMON TIJERINA
4511 TUTWILER                          904 WINGFIELD RD                         3590 DURRAND DR 6
MEMPHIS, TN 38122                      MEMPHIS, TN 38122                        MEMPHIS, TN 38118




RAMON TIJERNA                          RAMON TUTWILDER                          RAMON TUTWILER
4655 COTTAN LANE AVENUE                1776 S TREZEVANT                         1776 S TREZEVANT
MEMPHIS, TN 38118                      MEMPHIS, TN 38114                        MEMPHIS, TN 38114




RAMONA FORD                            RAMONA GREEN                             RAMONA HOPPER
148 CR 76                              846 SOUTH LEE                            434 4TH STREET
WOODLAND, MS 39776                     ASBURN, GA 31714                         HAYDEN, AL 35079
RAMONA MOURHESS        Case 19-11984-CSS   Doc
                                      RAMONA     36
                                             SMITH        Filed 09/10/19   PageRAMSAY
                                                                                1139 of 1514
                                                                                      CORPORATION
10 KNOBBY LANE                         226 EISENHOWER DR                       BOYCE STATION OFFICES
BURNSVILLE, NC 28714                   MONROE, LA 71201                        1050 BOYCE ROAD
                                                                               PITTSBURGH, PA 15241-3907




RAMSEY DEVELOPMENT                     RAMSEY POPCORN CO. INC.                 RAND LAWSON
CORPORATION                            5645 CLOVER VALLE RD NW                 4430 BIRMINGHAM LANE 303
706 JEFFERSON STREET                   RAMSEY, IN 47166                        MEMPHIS, TN 38125
TELL CITY, IN 47586




RANDAL BURFORD                         RANDALL ASKEW                           RANDALL ATCHLEY
100 BARRY LN                           1704 S Y STREET                         505 VINCI LN
SUMMERTOWN, TN 38483                   FORT SMITH, AR 72901                    OXFORD, MS 38655




RANDALL BOOTH                          RANDALL BURNS                           RANDALL CASTELLAW
HUEYTOWN, AL 35023                     7976 WINDORSGATE CIRCLE                 21 COUNTRY OAK DR
                                       OLIVE BRANCH, MS 38654                  HUMBOLDT, TN 38343




RANDALL JOHN                           RANDALL KEELING                         RANDALL MINTER
455 EVANDS RD                          237 E CURRARE ST                        528 MORGAN RD
REIDSVILLE, GA 30453                   TOCCOA, GA 30577                        DUBLIN, GA 31027




RANDALL PRESTAGE                       RANDALL ROCHESTER                       RANDALL SCOTT
901 MORRIS TULLOS DR                   930 TRANBARGER                          214 COUNTRY CLUB ROAD
MORTON, MS 39117                       KINGSPORT, TN 37660                     DUBLIN, GA 31021




RANDASIA CRAYTON                       RANDEL JONES                            RANDI DONALD
2690 MCCULLOUGH BLVD                   330 W COLLEGE ST APT 4                  12147 MAGNOLIA ST
BELDEN, MS 38826                       FAIRFIELD, TX 75840                     GRAMERCY, LA 70057




RANDI GILL                             RANDI HOLLAND                           RANDI JONES
134 ROBINSON ROAD                      105 N FOZZARD                           36 BROOKWOOD LANE
WINCHESTER, TN 37398                   MARION, IL 62959                        GREENBRIER, AR 72058




RANDI MCMAHAN                          RANDI MORRIS                            RANDI SHEPARD
2304 WINDINGSTAIRS ROAD                2077 SALEM ST                           1777 ALARKA ROAD
TOPTON, NC 28781                       MILAN, TN 38358                         BRYSON CITY, NC 28713




RANDI STOKES                           RANDI YOUNG                             RANDLE WILLIAMS
605 2 ND STREET NW                     306 VELMER RD                           1433 SPENCER MILL RD
REFORM, AL 35481                       DEQUINCY, LA 70633                      BURNS, TN 37029
                    Case
RANDOLPH CO COMMISSION     19-11984-CSS   DocCOUNTY
                                     RANDOLPH 36 Filed    09/10/19
                                                    REGISTER OF DEEDS PageRANDOLPH
                                                                           1140 of COUNTY
                                                                                   1514 TAX DEPT.
PO BOX 310                            PO BOX 4458                         PO BOX 71089
WEDOWEE, AL 36278                     ASHEBORO, NC 27204                  CHARLOTTE, NC 28272-1089




RANDOLPH COUNTY TAX                   RANDOLPH COUNTY TC                  RANDOLPH COUNTY TC
COLLECTOR                             51 CRT ST                           PO BOX 323
725 MCDOWELL RD.                      CUTHBERT, GA 39840                  CUTHBERT, GA 39840
ASHEBORO, NC 27205




RANDOLPH E FALKENRATH                 RANDOLPH LESTER                     RANDRELL HEGLER
2639 FOREST GLEN TRAIL                3877 THURGOOG MARSHALL HWY          1007 OLD KINGSLAND RD
RIVERWOODS, IL 60015                  KINGSTREE, SC 29556                 WARREN, AR 71671




RANDY AND DEIRDRE LAVOI               RANDY BARBER                        RANDY BEDFORD
6946 KEEL ROAD                        297 N 10TH ST APT 209               265 LAKESHORE WAY
SULPHUR, LA 70665                     LUMBERTON, MS 39455                 CORDELE, GA 31015




RANDY BEESON                          RANDY CHASTAIN                      RANDY CLOUATRE
275 CAMELOT DRIVE                     1600 RIVERSIDE DR. APT.134          12039 NIECE ROAD
GREENVILLE, AL 36037                  MONROE, LA 71201                    ST. AMANT, LA 70774




RANDY COOPER                          RANDY DELCHAMPS REAL ESTATE & DEV   RANDY DELCHAMPS REAL ESTATE & DEV
2065 RUSHMORE                         600 BEL AIR BLVD, STE 124           822 AZALEA RD
MEMPHIS, TN 38116                     MOBILE, AL 36606                    MOBILE, AL 36693




RANDY EVANS                           RANDY EVANS                         RANDY HUNKAPILLER
307 CAMERON ST                        307 CAMERON STREET                  402 MILLER CIRCLE
JACKSON, MS 39212                     JACKSON, MS 39212                   BOONEVILLE, MS 38829




RANDY HUNT                            RANDY KELLY                         RANDY LAVOI
1267 DEERTRAIL                        104 TERRY                           6946 KEEL RD
MEMPHIS, TN 38109                     WEST HELENA, AR 72390               SULPHUR, LA 70665




RANDY MARTIN                          RANDY MATTHEWS                      RANDY MICHAEL
1305 SUSUAN LANE                      2304 CHURNTOP ROAD                  322 FAIRVIEW ACRES
DUBLIN, GA 31021                      ALBANY, KY 42602                    LEXINGTON, NC 27295




RANDY OVERTON                         RANDY POTTS                         RANDY SANDERS
209 J D DRIVE                         222 N. FRONT STREET                 603 BOULDER AVENUE
CHICKAMAUGA, GA 30707                 GREENFIELD, TN 38230                VAN BUREN, AR 72956
RANDY SHELL              Case 19-11984-CSS
                                        RANDY Doc 36
                                              SHOWS      Filed 09/10/19   PageRANDY
                                                                               1141SHUNNARAH
                                                                                    of 1514
2501 RIVER OAKS BLVD                    3949 AVANT RD                         410 3RD AVENUE SOUTH
JACKSON, MS 39211                       GEORGIANA, AL 36033                   BIRMINGHAM, AL 35222




RANDY SPARKS                            RANDY TATUM                           RANDY TUCKER
PO BOX 490                              1410 OLD LIBERTY STREET               20 RATTLESNAKE LANE
BELMONT, MS 38827                       MCCOMB, MS 39648                      LORETTO, TN 38469




RANDY WILCHER                           RANDY WILLIFORD                       RANDY WOODHAM
W-3 LLC                                 ROUTE 2 BOX 297                       663 OPPERT RD
1657 SOLSTICE DRIVE                     LAKELAND, GA 31635                    DOTHAN, AL 36301
PRESCOTT, AZ 86301




RANEKA BROWN                            RANEY, BRAD                           RANGE KLEEN MFG. INC.
308 W VICTOR                            1106 SE WASHINGTON ST                 10179 HERONS RIDGE
POPLAR BLUFF, MO 63901                  IDABEL, OK 74745                      LAKELAND, TN 38002




RANI HOSPITALITY LLC                    RANIA ROESNER                         RANIR LLC
DAYS INN DUBLIN                         105 MYRTLE COURT3                     DAVE WOLCOTT
2111 US HWY 441 SOUTH                   CORNELIA, GA 30531                    4701 E. PARIS SE
DUBLIN, GA 31021                                                              GRAND RAPIDS, MI 49612




RANISHA HARPER                          RANK SHARP INDUSTRIES LTD             RANKAM(CHINA) MANUFACTURING CO LTD
1283 E RAINES APT 14                    1008-10 COL TOWER                     ATTN ISABELLE YEUNG, VP
MEMPHIS, TN 38116                       123 HOI BUN ROAD                      18/F NEW LEE WAH CENTRE
                                        KWUN TONG                             88 TOKWAWAN RD
                                        KOWLOON HONG CONG HONG KONG           KOWLOON, HONG KONG CHINA



RANKIN CO SHERIFF DEPT                  RANKIN COUNTY NEWS                    RANKIN COUNTY TAX COLLECT
21 N TIMBER ST                          207 EAST GOVERNMENT ST.               211 E GOVERNMENT ST
BRANDON, MS 39042                       PO BOX 107                            BRANDON, MS 39042
                                        BRANDON, MS 39043




RANSHIEK GRAHAM                         RANSOME MARIE D AMICO                 RANSOME, MARIE D AMICO
1888 OLD HAMMOND HWY APT 18             C/O SAM J D AMICO                     C/O PO BOX 1880
BATON ROUGE, LA 70816                   610 STATE NATIONAL LIFE BLDG          ST FRANCISVILLE, LA 70775
                                        263 3RD ST
                                        BATON ROUGE, LA 70801



RANTON SHALONDA                         RAPHAEL DOUTHARD                      RAPHAEL FIELDING
320 COTTON ST                           607 LUCAS STREET                      2033 AIRPORT LOOP
EUNICE, LA 70535                        KOSCIUSKO, MS 39090                   HOMER, LA 71040




RAPHAEL NORMAN                          RAPHAEL WILLIAMS                      RAPHEAL BIBBS
2243 ROSIER RD APT 9 B                  4316 SPRINGWIND RD                    5425 CLINTON BLVD. APT.S02
AUGUSTA, GA 30906                       MEMPHIS, TN 38141                     JACKSON, MS 39209
RAPID 7                Case   19-11984-CSS     Doc 36
                                        RAPID RAMEN INC Filed 09/10/19        PageRAPIDES
                                                                                   1142 of  1514SHERIFF
                                                                                          PARISH
PO BOX 347377                            ATTN CHRISTOPHER JOHNSON, CEO/PRES        RAPIDES COURT HOUSE
PITTSBURGH, PA 15251-4377                555 CAPITOL MALL 900                      ALEXANDRIA, LA 71469
                                         SACRAMENTO, CA 95814




RAPIDES PARISH                           RAPIDES PARISH                            RAPIDES PARISH
5606 COLISEUM BLVD.                      701 MURRAY ST.                            PO BOX 671
ALEXANDRIA, LA 71303                     ALEXANDRIA, LA 71301                      ALEXANDRIA, LA 71309




RAQUEL DELA FUENTE                       RAQUEL GONZALEZ                           RAQUETTIA PRICE
8222 BYRD JR SCHOOL RD                   PO BOX 35                                 37 JUDGE C PRICE
METTER, GA 30439                         BELFAST, TN 37019                         MONTGOMERY, AL 36108




RAQUIL BRIDGES                           RARITAN PHARMACEUTICALS INC               RASHAD KYLES
108 JEFFERSON RD                         ATTN SULTAN RESHAMWALA, VP                3622 WEST CHESTER DR
CAMDEN, AL 36726                         8 JOANNA COURT                            JACKSON, MS 39213
                                         EAST BRUNSWICK, NJ 08816




RASHAD MCCURDY                           RASHAD WILTZ                              RASHANDRA BARNES
260 SOUTH RASCO LANE                     2700 N GEN WAINWRIGHT DR                  1020LENA DR.
FOREST, MS 39074                         LAKE CHARLES, LA 70615                    TYLERTOWN, MS 39667




RASHARD BROWN                            RASHARD CHILDS                            RASHASHA BAILEY
713 TERRY ST                             116 CAHABA HEIGHTS                        501 TOM MCKINLEY ROAD
RIPLEY, MS 38663                         MARION, AL 36756                          THOMASTON, GA 30286




RASHAUNA BELL                            RASHETTA SELDERS                          RASHIDA RUSSELL
21765 STATE HWY 114 EAST                 1565 HATHAWAY DR                          1000 AVEN AVE APT. 9E
GOULD, AR 71643                          CONWAY, AR 72034                          GREENWOOD, MS 38930




RASHINA YOUNG                            RASHON SHANNON                            RASHSNDA CARROLL
PO 125                                   207 NORTH MAIN STREET SUITE 1             519 SOUTH HERVEY
LEPANTO, AR 72354                        SUMTER, SC 29150                          HOPE, AR 71801




RASHUNDA BELL                            RASHUNDA RANKIN                           RATISHA COSTON
1778 TAYLOR SPRINGS ROAD                 1209 SAMPLE STREET                        55433 MANDELLA RD
VIDALIA, GA 30474                        MANSFIELD, LA 71052                       INDEPENDENCE, LA 70443




RAUCH INDUSTRIES INC.                    RAUCH-MILLIKEN INTERNATINAL               RAUL CASTILLO
CHRISTOPHER RADKO                        PO BOX 8390                               1430 COLUMBIA RD. 405
12 WEST 21ST STREET                      METAIRIE, LA 70011                        MAGNOLIA, AR 71753
11TH FLOOR
NEW YORK, NY 10010
RAUL GARCIA              Case 19-11984-CSS   Doc 36
                                        RAUSHUNIQUE     Filed 09/10/19
                                                    JEFFERSON              PageRAVALLA
                                                                                1143 ofBARTLEY
                                                                                         1514
4344 DUNN DR                             3907 ALLSTON ST                        986 MOORER RD
MEMPHIS, TN 38111                        ANDERSON, SC 29624                     ST. MATTHEWS, SC 29135




RAVEN CONNER                             RAVEN CORK                             RAVEN FAUST
187 BEELAND DR                           704 COLLEGE ST APT5                    208 W HIGHLAND ST
FORT VALLEY, GA 31030                    ACKERMAN, MS 39735                     CENTREVILLE, MS 39631




RAVEN INVESTMENTS LLC                    RAVEN INVESTMENTS, LLC                 RAVEN LIMBAUGH
ATTN ERIK NELSON, COO                    10900 89TH AVE., NORTH, SUITE 1        70 VILLAGE LANE
10900 89 AVE NORTH, STE 1                MAPLE GROVE, MN 55369                  HARTSVILLE, TN 37074
MAPLE GROVE, MN 55369




RAVEN LUCKETT                            RAVEN SIMMONS                          RAVEN WHITESIDE
100 CARVER ST                            1177 MACADEMY                          2047 US HWY 45 BYPASS 2H
ROLLING FORK, MS 39159                   TUNICA, MS 38676                       TRENTON, TN 38382




RAWLS ENTERPRISES                        RAY & BRENDA MILLER                    RAY A LEMONDS &
103 S. WASHINGTON                        903 HEROD LANE                         MARTHA J LEMONDS JT TEN
DUBLIN, GA 31021                         HARTSVILLE, TN 37074                   1577 BLOOMING GROVE RD S
                                                                                MC KENZIE, TN 38201-7369




RAY BARRON                               RAY BEAUCHAMP                          RAY BOB HARRISON
PO BOX 5                                 43 TELFAIR AVE.                        110 SILVER SPRINGS DRIVE
BERGMAN, AR 72615                        MC RAE, GA 31055-4818                  BENTON, AR 72015




RAY FRENCH                               RAY HARRISON                           RAY JONES
839 S GALBERT ST.                        PO BOX 1268                            712 COUNTY ROAD 479
MONTICELLO, AR 71655                     BENTON, AR 72018                       OPP, AL 36467-7812




RAY LEWIS CORPORATION                    RAY LYONS                              RAY MILLER
ATTN LAWRENCE LEWIS, PRESIDENT           2304 JOHN MONTGOMERY                   WHITE AND POLK ATTORNEYS
PO BOX 610                               PEA RIDGE, AR 72751                    107 WEST COLLEGE STREET
DEQUEEN, AR 71832                                                               MURFREESBORO, TN 37130




RAY OR BRENDA MILLER                     RAY OWENS                              RAY PADULA HOLDINGS LLC
1930 HERROD LANE                         2834 INDEPENDENCE UNIT 1               135 PINELAWN ROAD
HARTSVILLE, TN 37074                     CAPE GIRARDEAU, MO 63703               SUITE 230-S
                                                                                MELVILLE, NY 11747




RAY PIERCE                               RAY SHOCKLEY                           RAY T SYKES
1114 NO. 22ND ST                         36 CREEK CIRCLE                        939 MAPLE AVENUE
VAN BUREN, AR 72956                      ATTALLA, AL 35954                      CLARKSDALE, MS 38614-3013
RAY TANKSLEY           Case   19-11984-CSS    Doc 36
                                        RAY WELCH           Filed 09/10/19   PageRAY
                                                                                  1144  of 1514
                                                                                     WILLIAMS
14021 WINYZELL AVE                      2349 ROW STREET                          6604 TENSAW COURT
BAYOU LA BATRE, AL 36509                HINESVILLE, GA 31313                     FAIRFIELD, AL 35064




RAY ZEPEDA                              RAY, ELEANOR, MRS                        RAYCOM MEDIA
1301 ALL DALE BLVD                      PO BOX 266                               WMC HOLDINGS LLC
CHESTER, IL 62233                       NEW ALBANY, MS 38652                     1960 UNION AVE
                                                                                 MEMPHIS, TN 38104




RAYCQUEL BROWN                          RAYDEN BONEWITZ                          RAYE EVELYN VAUGHN
4555 HOLLY DRIVE B2                     234 CHURCH ST                            261 ALBERT CATCHINGS ROAD
JACKSON, MS 39206                       SUMTER, SC 29150                         CAMDEN, MS 39045-9601




RAYHAAN WEBB                            RAYKWAN PITTMAN                          RAYLENE YORK
5055 ECHO LN. 203                       224 WATERFORD TRAIL                      170 N COOK RD
SOUTHAVEN, MS 38671                     DUBLIN, GA 31021                         NASHVILLE, GA 31639




RAYMESHA BRIDGEFORTH                    RAYMOND ASTI                             RAYMOND BOWEN
139 ALTON BOYD RD                       112 QUAIL RUN                            5090 W HWY 21
TYLERTOWN, MS 39667                     PRATTVILLE, AL 36067                     HORNBEAK, TN 38232




RAYMOND BURT                            RAYMOND CARMON                           RAYMOND CARPENTER
123 SAVANNAH TERR                       4300 N GETWELL RD                        206 VALLEY STREET
DEMOREST, GA 30535                      MEMPHIS, TN 38118                        WINNFIELD, LA 71483




RAYMOND DANCY                           RAYMOND DAVIS                            RAYMOND DOSS
7976 BRISTOL WOODS COVE                 1271 MAPLE SPRINGS RD.                   1956 VENTURA DRIVE
ARLINGTON, TN 38002                     RUSSELLVILLE, AR 72802                   JACKSON, MS 39204




RAYMOND EDWARDS                         RAYMOND FINLEY                           RAYMOND GERALD
2800 MENDENHALL 17                      101 PAM ST                               21075 JACKSON RD.
MEMPHIS, TN 38115                       WEST MONROE, LA 71292                    KENTWOOD, LA 70444




RAYMOND H LANDFORD &                    RAYMOND H WILSON                         RAYMOND HARRIS
HEIDI A LANDFORD                        63 COUNTRY RD 1727                       200 DANIEL LANE 114
8378 WINDERSGATE                        BAY SPRINGS, MS 39422-9879               BRUNSWICK, GA 31523
OLIVE BRANCH, MS 38654




RAYMOND HODGES                          RAYMOND HOLLINS                          RAYMOND MCAFEE
531 SOUTH 15TH STREET                   217 CARVER ST                            32382 BUNCH RD
WEST MEMPHIS, AR 72301                  ROLLING FORK, MS 39159                   MCCLURE, IL 62957
RAYMOND MILLER            Case 19-11984-CSS   Doc
                                         RAYMOND   36 Filed 09/10/19
                                                 OWENS                 PageRAYMOND
                                                                            1145 ofPAUL
                                                                                    1514DENEKA
1100 LYNN COVE                           217 MYRA ST                        499 WEST DRIVE
BROOKLAND, AR 72417                      FRANKLIN, LA 70538                 MUNFORD, TN 38058-6613




RAYMOND PHILLIPS                         RAYMOND SANTOS                     RAYMOND SEBERRY
2171 REEDY SPRINGS CHURCH RD             4995 PEACH PARKWAY LOT 9           609 BROOKDALE DRIVE
RENTZ, GA 31075                          FORT VALLEY, GA 31030              DUBLIN, GA 31021




RAYMOND SPAIN                            RAYMOND THOMPSON                   RAYMOND TURK
PO BOX 364                               169 CHURCH RD                      417 N MURPHY STREET
PATTERSON, LA 70392                      BRANDON, MS 39047                  LEWISVILLE, AR 71038




RAYMOND WALKER                           RAYMOND WOO                        RAYNE STATE BANK
100 TALLIKOS CT.APT 621                  624 WEST GRESHAM                   741 1/2 S. MAIN ST.
LEESBURG, GA 31763                       INDIANOLA, MS 38751-2048           CHURCH POINT, LA 70525




RAYQUAVIOUS THOMPSON                     RAYSHA ROSA                        RAYSHAWN BUTLER
124 COLLEGE STREET                       8 E GRAHAM STREET APT 2            70 S PLEASANT HILL CMTY LANE
CHESTER, SC 29706                        MCRAE, GA 31055-3605               PRENTISS, MS 39474




RAYZHANICQUE MCLOYD                      RAZ IMPORTS INC                    RB DELEE JR.
400 ALICE DR                             1020 EDEN ROAD                     7033 C SE AVE 26TH
HEADLAND, AL 36345                       ARLINGTON, TX 76001                MOULTRIE, GA 31768




RB HEALTH (US) LLC                       RB HEALTH (US) LLC                 RBI TOYS INC
399 INTERPACE PARKWAY P.O. BOX 225       399 INTERPACE PARKWAY              ATTN MAURICE CHAN, VP
PARSIPPANY, NJ 70540                     PO BOX 225                         371 W TULLOCK ST
                                         PARSIPPANY, NJ 07054               RIALTON, CA 91766




RBJ PARTNERSHIP LLC                      RBJ PARTNERSHIP LLC                RC BEVERAGE COMPANY
C/O SUNRISE COMMERCIAL DEVELOPMENT       PO BOX 160544                      ATTN NANCY HODGE, PRESIDENT
PO BOX 160544                            MOBILE, AL 36616                   1100 INDEPENDENCE AVE
3302 RIVERSIDE DRIVE                                                        EVANSVILLE, IN 47714
MOBILE, AL 36616



RC BEVERAGE COMPANY                      RCG VENTURES FUND II               RCG-GADSDEN LLC
ATTN NANCY HODGE, PRESIDENT              RCG-GRIFFIN LLC                    C/O RETAIL CAPITAL GROUP LLC
PO BOX 2870                              3060 PEACHTREE RD NW               85-A MILL STREET STE 100
EVANSVILLE, IN 47728-0870                SUITE 400                          ATLANTA, GA 30305
                                         ATLANTA, GA 30305



RCG-PARIS RETAIL LP                      RCI MGMT CO LLC                    RCI MGMT CO LLC
PO BOX 53483                             60 BROAD STREET                    60 BROAD STREET
ATLANTA, GA 30355                        NEW YORK, NY 10004                 SUITE 3503
                                                                            NEW YORK, NY 10004
RDAJA GRIFFIN            Case 19-11984-CSS    DocPLASTICS
                                        RDC/CYTEX 36 FiledINC. 09/10/19   PageRDO
                                                                               1146 of 1514LLC
                                                                                  PROPERTIES
316 YAUPON AVE                            12955 EMMETT RD                     115 KINGSWOOD DR
RICHTON, MS 39476                         HOUSTON, TX 77041-2502              FAYETTEVILLE, GA 30215




RDO PROPERTIES LLC                        RDS                                 RDS-LA OCCUPATIONAL
ATTN RD OWEN                              600 BEACON PKWY W STE 900           LICENSE TAX
115 KINGSWOOD DR                          BIRMINGHAM, AL 35209                9618 JEFFERSON HIGHWAY
FAYETTEVILLE, GA 30215                                                        SUITE D 334
                                                                              BATON ROUGE, LA 70809



READY WIRELESS                            REAGAN LANNOM                       REAGAN STEINSIEK
VERSANT FUNDING LLC                       1402 BUCKINGHAM DR                  1215 WEST CEDAR STREET
2200 FLETCHER AVE 5TH FL                  MURFREESBORO, TN 37129              EL DORADO, AR 71730
FORT LEE, NJ 07024




REAGAN SWAIN                              REAL UNDERWEAR                      REALPROP ATLANTA LLLP
24 SHADY ACRES LANE                       1 W 34TH STREET SUITE 801           3231 RILMAN ROAD
TUMBLING SHOALS, AR 72581                 NEW YORK, NY 10001                  ATLANTA, GA 30327




REALTY ASSOCIATES INC                     REALTY TITLE & CLOSING              REALTY TITLE & CLOSING
C/O FIRST BANK AND TRUST                  3711 W. WALNUT AVE                  SERVICES LLC
1720 S CARAWAY RD                         ROGERS, AR 72756                    3711 W. WALNUT AVE
JONESBORO, AR 72401                                                           ROGERS, AR 72756




REALTY VALUATION INC                      REAVEN SEYMORE                      REBA BOSWELL
DBA RIP WALKER & ASSOC                    1011 TORI LANE                      789 CAMERON CHAPEL RD
4933 WILLIAM ARNOLD ROAD                  BEEBE, AR 72012                     BRANTLEY, AL 36009
MEMPHIS, TN 38117




REBA D WILLARD                            REBA MCDARIS                        REBA WAPLES
1023 CR 25                                118 HELLICAN SPRINGS                P.O. BOX 342
MYRTLE, MS 38650-9312                     ATHENS, GA 30601                    TAVARES, FL 32778




REBBECCA MORTON                           REBECCA ANDERS                      REBECCA ANDERSON
411 S CUMBERLAND ST                       1088 HUCKABY RD                     10318 HWY 36
SHERIDAN, AR 72150                        HAUGHTON, LA 71037                  COVINGTON, GA 30014




REBECCA BAILEY                            REBECCA BEARDEN                     REBECCA BESHEARS
4512 KENSINGTON ROAD                      101 KEY CIRCLE                      145 BATTLE STREET
CHICKAMAUGA, GA 30707                     MARKED TREE, AR 72365               BRYSON CITY, NC 28713




REBECCA BOGLE                             REBECCA BOWMAN                      REBECCA BRANUM
310 SHEPPARD DRIVE                        219 E VIRGINIA AVE                  402 CENTRAL VIEW RD
NEWPORT, TN 37821                         SPRINGFIELD, KY 40069               ANDERSONVILLE, TN 37705
REBECCA BROOME          Case 19-11984-CSS   Doc
                                       REBECCA   36 Filed 09/10/19
                                               BROWN                    PageREBECCA
                                                                             1147 ofBUSH
                                                                                     1514
258 BEASLEY RD                         PO BOX 12                            591 VIOLET ST
HONEA PATH, SC 29654                   BRASSTOWN, NC 28902                  HORSE CAVE, KY 42749




REBECCA CALS                           REBECCA CANIPE                       REBECCA CARPENTER
520 SORROW PATTERSON ROAD              2010 MAPLE SPRINGS CH RD LOT 8       512 GARDEN STREET
COLBERT, GA 30628                      SHELBY, NC 28152                     MT PLEASANT, TN 38474




REBECCA CHANCEY                        REBECCA CHERTOW                      REBECCA CONOVER
126 COUNTRY CLUB ROAD                  5067 S ANGELA RD                     8586 ENTERPRISE RD
DUBLIN, GA 31021                       MEMPHIS, TN 38117                    MT PLEASANT, TN 38474




REBECCA COUSINS                        REBECCA CRENSHAW                     REBECCA DARLING
139 JAYNES ST                          1110 HAMPTON PARK DRIVE              403 KINGWOOD CIRCLE A3
SWEETWATER, TN 37874                   HOOVER, AL 35216                     MT OLIVE, MS 39428




REBECCA DUELL                          REBECCA DUNCAN                       REBECCA EADENS
454 PINE LANE                          4717 COUNTY AVENUE APT. 5            300 JACKSON ST
DRUMMONDS, TN 38023                    TEXARKANA, AR 71854                  BOONEVILLE, MS 38829




REBECCA EDGE                           REBECCA ELLER                        REBECCA ETHEREDGE
7762 ANNIE LEE STREET                  1850 STONE PILE RD                   412 SUNNYSIDE DR
RUSTON, LA 71270                       CLARKESVILLE, GA 30523               BOX SPRINGS, GA 31801




REBECCA FERGUSON                       REBECCA FINLEY                       REBECCA FOSTER
CROSS, SC 29436                        1536 CENTER ST.                      59 BRIDAL VEIL FALLS
                                       URANIA, LA 71480                     HEBER SPRINGS, AR 72543




REBECCA FULK                           REBECCA GLOYD                        REBECCA HALL
3114 MONTREAL DR                       30640 HWY 125-N                      13474 HWY 39 S
BATON ROUGE, LA 70819                  HENDERSON, TN 38340                  DEKALB, MS 39328




REBECCA HAMBLETON                      REBECCA HENLEY                       REBECCA HOWARD
589 WELCH AVE                          307 LAVENDER ROAD                    2439 BOGGY GALL RD SE
TALLADEGA, AL 35160                    STAR CITY, AR 71667-9433             DARIEN, GA 31305




REBECCA HUGGINS                        REBECCA IRONS                        REBECCA JONES
600 S GREER BLVD                       409 BOBBIES CIRCLE                   20 DREW LANE
PITTSBURG, TX 75686                    STAR CITY, AR 71667-5351             TUNNEL HILL, GA 30755
REBECCA JONES         Case   19-11984-CSS   Doc
                                       REBECCA    36 Filed 09/10/19
                                               LATHAM                 PageREBECCA
                                                                           1148 ofLEMACKS
                                                                                   1514
225 WHITNEY SPRINGS DR                 850 DORTCH LANE                    1131 FAIRLAWN DR
STEELE, AL 35987                       PARIS, TN 38242                    CAMDEN, SC 29020




REBECCA LOFTON                         REBECCA MANDERS                    REBECCA MANIS
1905 ZETUS                             618 FRIENDSHIP CHURCH RD           610 GREENWOOD AVE APT 14
BROOKHAVEN, MS 39601                   DANIELSVILLE, GA 30633             ATHENS, TN 37303




REBECCA MAY                            REBECCA MCCULLOUGH                 REBECCA MCLAUGHLIN
5633 HWY 563                           102 OILWELL RD                     145 MOUNT ZION DRIVE
SIMSBORO, LA 71275                     BEEBE, AR 72012                    STATESVILLE, NC 28625




REBECCA MCMINN                         REBECCA MCQUEEN                    REBECCA MORRIS
208 HASSELL STREET                     155 FOLSOM RD NW                   5564 KNOX MILL RD
WAYNESBORO, TN 38485                   ADAIRSVILLE, GA 30103              SOPERTON, GA 30457




REBECCA PADGETT                        REBECCA PARMAN                     REBECCA PASSOW
47 BARNES STREET                       504 FAIRVIEW AVE APT 2404          200 CANDLER
CANON, GA 30520                        LEBANON, TN 37087                  CLANTON, AL 35045




REBECCA PATTERSON                      REBECCA PENNINGTON                 REBECCA RABATIE
17 E CHURCH                            650 JONES LAKE CUTOFF              1247 HWY171 36
RALEIGH, IL 62977                      STRONG, AR 71765                   MOSS BLUFF, LA 70611




REBECCA RHINEHART                      REBECCA RMSTRONG                   REBECCA ROBERTSON
244 CROSSROAD HILL                     104 MYRTLE ST                      3500 COUNTRYHILL DRIVE
CANTON, NC 28716                       HEADLAND, AL 36345                 BARTLETT, TN 38135




REBECCA RODRIGUE                       REBECCA RUSSELL                    REBECCA SANDERS
611 SECOND STREET APT B                4079 HWY. 6                        50170 VO TECH ROAD
FRANKLIN, LA 70538                     BATESVILLE, MS 38606               ABERDEEN, MS 39730




REBECCA SELLERS                        REBECCA SHARPE                     REBECCA SHEPARD
PO BOX 1081                            113 MULBERRY DR.                   46 GINGER LANE
WILMER, AL 36587                       LAFAYETTE, TN 37083                COLUMBUS, MS 39702




REBECCA SKEEL                          REBECCA SMITH                      REBECCA STEPHENS
16 SWEET GUM LANE                      7 COUNTY ROAD 29                   1025 JOEL ROAD
VILONIA, AR 72173                      BAY SPRINGS, MS 39422-4603         STAR CITY, AR 71667
REBECCA STEPHENS         Case 19-11984-CSS   Doc
                                        REBECCA    36 Filed 09/10/19
                                                TAYLOR                 PageREBECCA
                                                                            1149 ofTIBBLE
                                                                                     1514
1117 GRANT 73                            3008 BURNLEY CT                   5462 SINK VALLEY RD
SHERIDAN, AR 72150                       SPRING HILL, TN 37174             BUTLER, TN 37640




REBECCA TIGERT                           REBECCA TIGERT                    REBECCA TRAHAN
113 COUNTY RD 1123                       113 CR 1123                       2553 SAN ANTONIO
DAINGERFIELD, TX 75638                   DAINGERFIELD, TX 75638            LAKE CHARLES, LA 70611




REBECCA WEBB                             REBECCA WHITE                     REBECCA WHITE
820 CHESTNUT GROVE ROAD                  116 S LITTLE OCMULGEE CIR         56 TIMBER CREEK DRIVE
DANDRIDGE, TN 37725                      HELENA, GA 31037                  PURVIS, MS 39475




REBECCA WHITEHORN                        REBECCA WHITFIELD                 REBECKA STATSMAN
109 SPRATLIN ST                          PO BOX 173                        30 PARKVIEW DR.
BRUCE, MS 38915                          DRAKESBORO, KY 42337              CABOT, AR 72023




REBECQUE DEFONTES                        REBEKAH BEAULAC                   REBEKAH EADES
1912 WADSWORTH DRIVE                     2125 NATURAL BRIDGE RD            42 RYAN DR
CAYCE, SC 29033                          WAYNESBORO, TN 38485              GREENBRIER, AR 72058




REBEKAH EVERETTS                         REBEKAH EZELL                     REBEKAH FINLEY
54 MEADOWLARK                            8647 CEDAR GROVE RD.              5672 EAST MAIN ST
CABOT, AR 72023                          CROSS PLAINS, TN 37049            ERIN, TN 37061




REBEKAH GRAY                             REBEKAH GRAY                      REBEKAH GRESHAM
12101 EUREKA ROAD                        4067 GOOD HOPE RD.                2125 NATURAL BRIDGE RD
COURTLAND, MS 38620                      BATESVILLE, MS 38606              WAYNESBORO, TN 38485-5318




REBEKAH HUNTER                           REBEKAH MEARS                     REBEKAH PETERSON
134 WILSON ST APPT 5                     207 EAST SHADOW LANE              4950 COUNTY ROAD 30
GRAMBLING, LA 71245                      OSCEOLA, AR 72370                 ETHELSVILLE, AL 35461




REBEKAH POTTS                            REBEKAH RICE                      REBEKAH ROGERS
336 S BROWNING AVE                       6060 JUDY DRVIE                   UNKNOWN
PIGGOTT, AR 72454                        MILTON, FL 32570                  JOHNSONVILLE, SC 29504




REBEKAH SMITH                            REBEKAH TANNER                    REBEKAH THOMPSON
13180 BONNIE STREET                      3934 SECKINGER RD.                390 OGREETA ROAD
GULFPORT, MS 39503                       VALDOSTA, GA 31601                MURPHY, NC 28906
REBEKAH THURMAN        Case 19-11984-CSS   Doc
                                      REBEKAH   36 Filed 09/10/19
                                              YOUNG                       PageREBEKAH
                                                                               1150 ofYOUNG
                                                                                       1514
29 RIVERVIEW AVE                      618 HUMPHREY RD                         813 CR 2151
CITY, TN 37367                        SPARTA, TN 38583                        TROUP, TX 75789




REBOUND INC.                          REBOX CORP                              RECKITT BENCKISER
MARTY MIRKIN                          7500 CH DE LA                           399 INTERPACE PARKWAY PO BOX 225
350 5TH AVE.                          COTE-DE-LIESSE                          PARSIPPANY, NJ 70540
NEW YORK, NY 10118                    ST LAURENT, QC H4T1E7
                                      CANADA



RECKITT BENCKISER                     RECLAIM CENTER INC                      RECOMMERCE GROUP INC
ATTN OLIVER TATLOW, VP SALES          890 VANDALIA ST.                        ATTN DARREN KRANTZ, PRESIDENT/CEO
399 INTERPACE PKWY                    ST PAUL, MN 55114                       2110 FIFTH AVENUE
PO BOX 225                                                                    RONKONKAMA, NY 11779
PARSIPPANY, NJ 07054



RECOMMERCE GROUP INC                  RECORD AUTOMATIC DOORS INC              RECORD USA INC
ATTN DARREN KRANTZ, PRESIDENT/CEO     1300 METRO EAST DRIVE                   4324 PHIL HARGET COURT
2110 FIFTH AVENUE                     SUITE 136                               MONROE, NC 28110
RONKONKOMA, NY 11779                  PLEASANT HILL, IA 50327




RED BAY FIRE DEPT.                    RED BAY NEWS                            RED BAY POLICE DEPT.
PO BOX 2002                           120 4TH AVENUE SE                       PO BOX 2002
RED BAY, AL 35582                     PO BOX 1339                             RED BAY, AL 35582
                                      RED BAY, AL 35582




RED BAY WATER & GAS                   RED BAY WATER & GAS                     RED BULL DISTRIBUTION COMPANY INC
302 4TH AVE SE                        PO DRAWER 2007RED                       ATTN BRYCE ONDELL, REG DIR
RED BAY, AL 35582                     BAY, AL 35582                           6800 GREY SPRINGS
                                                                              LITTLE ROCK, AR 72209




RED BULL DISTRIBUTION COMPANY INC     RED BULL DISTRIBUTION COMPANY INC       RED CARPET INN
ATTN RAMONA REINHARDT                 PO BOX 204760                           271 DEVEREAUX DR
3975 MONACO PKWY UNIT A               DALLAS, TX 75320                        NATCEHZ, MS 39120
DENVER, CO 80207




RED DEVIL INC                         RED DEVIL INC                           RED MOON SOLUTIONS LLC
ATTN GEORGE LEE III, VP               ATTN WILLIAM LEE, PRESIDENT             ATTN CUSTOMER ACCOUNTING
1427 S BOULDER AVE, STE 750           4175 WEBB ST                            2201 CANTU CT, STE 118
TULSA, OK 74119                       PRYOR, OK 74361                         SARASOTA, FL 34232




RED RIVER BANK                        RED RIVER BANK                          RED RIVER BEVERAGE GROUP LLC
447 E TUNCIA DR                       447 TUNICA DRIVE EAST                   410 HAMILTON RD
MARKSVILLE, LA 71351                  MARKSVILLE, LA 71351                    BOSSIER CITY, LA 71111




RED RIVER COMMODITIES INC             RED RIVER COMMODITIES                   RED RIVER FEDERAL CREDIT UNION
501 42ND STREET N.                    ATTN BOB MAJKRZAK                       2721 N MAIN ST
FARGO, ND 58102                       501 42ND ST N                           ALTUS, OK 73521
                                      FARGO, ND 58102
                     Case
RED RIVER FEDERAL CREDIT     19-11984-CSS
                         UNION               DocPARISH
                                       RED RIVER  36 TAXFiled  09/10/19
                                                            COLLECTOR     PageRED
                                                                               1151  of PARISH
                                                                                  RIVER 1514 TAX
PO BOX 3261                            PO BOX 375                              615 E Caroll St
SHREVEPORT, LA 71133                   COUSHATTA, LA 71019-0375                Courthouse, Rm 103
                                                                               Coushatta, LA 71019




REDDICK JAYCE                          REDDWERKS CORPORATION                   REDDY, T R
205 CARTER RD                          DEMATIC REDDWERKS CORP                  PO BOX 14954
PARIS, TN 38242                        1122 S. CAPITAL OF TEXAS                AUGUSTA, GA 30919
                                       HIGHWAY STE 150
                                       AUSTIN, TX 78746



REDDY, T.R                             REDIFORM INC                            REDIFORM INC
POWERLINE PLAZA                        555 AIRLINE DRIVE                       ATTN STEVE WOODMASKA, VP SALES
4310 FRONTAGE RD                       JIM DAUTRICH                            555 AIRLINE DR
AGUSTA, GA 30909                       COPPELL, TX 75019                       COPPELL, TX 75019




REDISH INVESTMENTS LLC                 REDISH, ROBERT I                        REDONDA DOWELL
112 DOBBS DR                           C/O NATL BANK OF GEORGIA                6104 SYCAMORE DRIVE
ATHENS, GA 30605                       PO BOX 6507                             MONTGOMERY, AL 36117
                                       ATHENS, GA 30604




REDWOOD VENTURES LTD                   REDWOOD VENTURES                        REECE BRADFORD
23/F GOLD UNION COMMERCIA              1401 SOUTH WALTON BLVD.                 206 WEST COLLEGE ST
BLDG 70-72                             SUITE 9 115                             MARSHALL, AR 72650
HONG KONG                              BENTONVILLE, AR 72712
CHINA



REED DEVELOPMENT LLC                   REED DEVELOPMENT                        REED DEVELOPMENT
701 HWY 165 S                          701 HWY 165 S                           701 WHY 165 S
OAKDALE, LA 71463                      OAKDALE, LA 71463                       OAKDALE, LA 71463




REED HOUSE                             REED, MICHAEL J                         REED, MICHAEL
22 COUNTY ROAD 91 A                    1450 N CROCKETT RD                      813 S LAMAR
BAY SPRINGS, MS 39422                  SENATOBIA, MS 38668                     OXFORD, MS 38655




REEDS SUPERMARKET INC                  REEDS SUPERMARKET INC                   REED-UNION CORPORATION
1450 N CROCKETT RD                     ATTN MICHAEL REED                       POWELL
SENATOBIA, MS 38668                    103 TALL OAKS DR                        875 N. MICHIGAN AVE.
                                       SENATOBIA, MS 38668                     CHICAGO, IL 60611




REESE BRAGG                            REESE GRANT                             REESE PHARMACEUTICAL
111 SMITH AVENUE                       301 CATS EYE LOOP                       ATTN GEORGE REESE, PRESIDENT
HUNTLAND, TN 37345                     IDABEL, OK 74745                        10617 FRANK AVE
                                                                               CLEVELAND, OH 44106




REEVELT MALONE                         REEVEMARK LLC                           REEVES SAIN DRUG STORE IN
3400 CHERRY CV E                       261 MADISON AVE STE 602                 1801 MEMORILA BLVD.
HORN LAKE, MS 38637-2113               NEW YORK, NY 10016                      MURFREESBORO, TN 37129
                     Case
REEVES SAIN EXTENDED CARE   19-11984-CSS
                          LLC         REEVESDoc
                                             SAIN 36
                                                  FAMILYFiled 09/10/19
                                                         OF MEDICAL        PageREEVES-SAIN
                                                                    SERVICES    1152 of 1514
                                                                                           PROPERTIES
1825 MEMORIAL BLVD                    1837 MEMORIAL BLVD                       ATTN RICK SAIN
MURFREESBORO, TN 37129                MURFREESBORO, TN 37129                   1831 MEMORIAL BLVD
                                                                               MURFREESBORO, TN 37129




REEVES-SAIN PROPERTIES                 REEVES-SAIN PROPERTIES                  REFLEXIS SYSTEMS INC
ATTN RICK SAIN                         ATTN RICK SAIN                          ATTN MURALI VISWNATHAN
2719 JAMES EDMON CT                    402 WILKINS WISE RD, STE 36             3 ALLIED DR, STE 400
MURFREESBORO, TN 37129                 COLUMBUS, MS 39705                      DEDHAM, MA 02026




REFLEXIS SYSTEMS INC                   REFLEXIS                                REFORM FIRE DEPARTMENT
ATTN SECRETARY                         RELEXIS SYSTEMS INC                     PO BOX 489
3 ALLIED DR, STE 400                   3 ALLIED DRIVE SUITE 220                REFORM, AL 35481
DEDHAM, MA 02026                       DEDHAM, MA 02026




REFORM POLICE DEPT.                    REFRESCO BEVERAGES US INC               REFRESCO YOUNG
PO BOX 489                             ATTN GENERAL COUNSEL                    CMRC BUSINESS OFFICE
REFORM, AL 35481                       8112 WOODLAND CENTER BLVD               701 NORTHSIDE DRIVE
                                       TAMPA, FL 33614                         NEWTON, MS 39345




REGAL CONFECTIONS INC                  REGAL CONFECTIONS INC                   REGAL CONFECTIONS INC
1625 DAGENAIS W                        ATTN HANI BASILE                        ATTN SONIA VITORINO, DIR OPS
LAVAL, QC H7L 5A3                      175 BRITANNIA RD E, BLDG 2              175 BRITANNIA RD E, BLDG 2
CANADA                                 MISSISSAUGA, ON L4Z 4B8                 MISSISSAUGA, ON L4Z 4B8
                                       CANADA                                  CANADA



REGAL GAMES LLC                        REGAN BERTRAND                          REGENA PAYNE
1006 CAROLINA DRIVE                    341 E POST OAK 4                        2824 W. BURNSIDE APT. 901
WEST CHICAGO, IL 60185                 LAKE CHARLES, LA 70605                  GONZALES, LA 70737




REGENCE HOME LLC                       REGENCY COMMERCIAL ASSOCIATES LLC       REGENCY GEORGIA I LLC
STEVE MARKS                            ATTN JEFF S HOWELL, VP PROPERTY MGMT
2227 US HWY 1 SUITE 140                330 CROSS POINTE BLVD
NORTH BRUNSWICK, NJ 08902              EVANSVILLE, IN 47715-4027




REGENCY INTERNATIONAL MKT              REGENCY INTL MARKETING CORP             REGENCY MANAGEMENT INC
10F 310 SEC 4                          ATTN WHITER SHIEH, DIRECTOR             ATTN PAT LEGGETT
ZHONG XIAO E. ROAD                     10F, 310, SEC 4 ZHONG XIAO E RD         PO BOX 311132
TAIPEI 10694                           TAIPEI 10694                            ENTERPRISE, AL 36330
TAIWAN                                 TAIWAN



REGENCY MANAGEMENT INC                 REGENCY MANAGEMENT                      REGENCY MANAGEMENT,
PO BOX 311132                          PO BOX 311132                           PO BOX 311132
ENTERPRISE, AL 36330                   ENTERPRISE, AL 36330                    ENTERPRISE, AL 36330




REGENT BABY PRODUCTS CORP              REGENT INTERNATIONAL CORP               REGENT PRODUCTS
ATTN ROY POMERANTZ, CEO                PAULA EDELSTEIN                         8999 PALMER STREET
182-20 LUBERTY AVE                     1411 BROADWAY 7TH FLOOR                 RIVER GROVE, IL 60171
JAMAICA, NY 11412                      NEW YORK, NY 10018
REGGIE JOHNSON           Case 19-11984-CSS
                                        REGGIEDoc 36 Filed 09/10/19
                                              JOHNSON                 PageREGGINAL
                                                                           1153 ofSMITH
                                                                                   1514
123 AL JOHNSON                          159 AL JOHNSON RD.                183 LAFAYETTE
COMO, MS 38619                          COMO, MS 38619                    BUCKNER, AR 71827




REGINA ALEXANDER                        REGINA BLANTON                    REGINA BREAKENRIDGE
145 GRAYHAWK DR                         576 LOWERVILLE RD APT B7          1812 JEWELLA AVE APT 1106
MADISON, MS 39110                       NATCHEZ, MS 39120                 SHREVEPORT, LA 71109




REGINA COPELAND                         REGINA COUCH                      REGINA CRAIG
3213 TERESA DRIVE                       6159 ALEXANDRIA WELLINGTO         166 WOOD AVE. APT A6
BIRMINGHAM, AL 35217                    WELLINGTON, AL 36279              CAMDEN, TN 38320




REGINA GELORMINE                        REGINA GOAD                       REGINA HADDAD
3134 BRAMBLECREST DR                    4375 HWY 51 APT.28-206            72 WYCHEWOOD DR.
SOUTHAVEN, MS 38672                     HORN LAKE, MS 38637               MEMPHIS, TN 38117




REGINA HARP                             REGINA HAWKINS                    REGINA HENSON
7169 HWY 4                              405 VIRGINIA ST                   1126 DUFFER HOLLOW RD
RINGGOLD, LA 71068                      MONTICELLO, FL 32344              BETHPAGE, TN 37022




REGINA HENSON                           REGINA HUFF                       REGINA MCDANIEL
1126 DUFFER HOLLOW ROAD                 60 RICH RD                        PO BOX 171
BETHPAGE, TN 37022                      SOMERVILLE, TN 38068              DONALSONVILLE, GA 39845




REGINA MCKINNEY                         REGINA MORGAN                     REGINA PHILLIPS
1836 WIGGS ST                           886 JEFFERSON DR                  1361 CHILDRENS LANE
GUNTERSVILLE, AL 35976                  CONYER, GA 30094                  CHESTER, SC 29706




REGINA RAY                              REGINA SIMON                      REGINA WASHINGTON
PO BOX 481                              226 CR 2                          122 ROUNDTREE DR.
ITTA BENA, MS 38941                     HOULKA, MS 38850                  HODGES, SC 29653




REGINA WATKINS                          REGINA WATKINS                    REGINA WHITE
1702 CO RD 103                          816 N 11TH AVE                    305 CARVER AVE
KILLEN, AL 35645                        PARAGOULD, AR 72450               SYLAVANIA, GA 30467




REGINAL ELKINS                          REGINALD BELL                     REGINALD BOYCE
5306 PORTERSVILLE RD                    5203 LUNA                         7265 CREEK BEND
ATOKA, TN 38004                         MEMPHIS, TN 38109                 MEMPHIS, TN 38125
REGINALD BROWN           Case 19-11984-CSS    Doc
                                        REGINALD   36 Filed 09/10/19
                                                 CHEATEM               PageREGINALD
                                                                            1154 ofCOLLINS
                                                                                    1514
5 MEADOWOODS CIRCLE                      BOLIGEE ELECTRIC                   4 MEADOWOODS CIRCLE
JACKSON, MS 39211                        215 BOLIGEE STREET                 JACKSON, MS 39211
                                         EUTAW, AL 35462




REGINALD HAMPTON                         REGINALD HESTER                    REGINALD LANIER
6811 OLD CANTON ROAD APT 1802            555 SEMPLE                         531 PAR DRIVE APT 4
RIDGELAND, MS 39157                      MEMPHIS, TN 38127                  MARION, AR 72364




REGINALD LOMAX                           REGINALD MARSHALL                  REGINALD MORGAN
4300 N GETWELL RD                        HIGHWAY 79 WEST                    5299 BRUTON AVE
MEMPHIS, TN 38118                        MORO, AR 72368                     MEMPHIS, TN 38135




REGINALD NELSON                          REGINALD SHIVER                    REGINALD SMITH
5119 JELCE                               2608 CONGAREE RD                   872 CHINA ROAD
NORTH LITTLE ROCK, AR 72117              UNKNOWN, SC 29209                  EVERGREEN, AL 36401




REGINALD STEPHENS                        REGINALD TUCKER                    REGINALD WILLIAMS
100 ALEXANDER STREET                     223 ANITIA AVENUE                  3708 KING BENCH
MINDEN, LA 71055                         EAST DUBLIN, GA 31027              MEMPHIS, TN 38118




REGINALD WILLIAMS                        REGINALD WILSON                    REGINALD WINGATE
UNKNOWN                                  6975 AMBERLY WAY                   981 UTAH CIRCLE
UNKNOWN, TN 38118                        CORDOVA, TN 38018                  SUMTER, SC 29153




REGIONS BANK                             REGIONS BANK                       REGIONS BANK
1023 MAIN ST                             1214 MAIN ST                       123 TEMPLE AVE N
CONWAY, AR 72032                         HUMBOLDT, TN 38343                 FAYETTE, AL 35555




REGIONS BANK                             REGIONS BANK                       REGIONS BANK
14020 SOUTH WINTZELL AVE                 1415 UNION AVE                     17 NORTH SIDE SQUARE
BAYOU LA BATRE, AL 36509                 MEMPHIS, TN 38104                  CHARLESTON, MS 38921




REGIONS BANK                             REGIONS BANK                       REGIONS BANK
2007 EAST MADISON AVE                    201 WEST MARKET STREET             2102 COLUMBIA AVE
BASTROP, LA 71220                        BOLIVAR, TN 38008                  PRENTISS, MS 39474




REGIONS BANK                             REGIONS BANK                       REGIONS BANK
211 N MAIN ST                            22070 HWY 59                       2600 KENDRICK ROAD
CALHOUN CITY, MS 38916                   ROBERTSDALE, AL 36567              CORINTH, MS 38834
REGIONS BANK             Case 19-11984-CSS    Doc
                                        REGIONS    36
                                                BANK         Filed 09/10/19    PageREGIONS
                                                                                    1155 ofBANK
                                                                                            1514
3201 MONROE HWY                          402 N. WAUKESHA ST.                       503 MAIN ST
PINEVILLE, LA 71360                      BONIFAY, FL 32425                         COLLINS, MS 39428




REGIONS BANK                             REGIONS BANK                              REGIONS BANK
5641 HWY 51 NORTH                        606 W PARK AVE                            619 W FOX AVE
SENATOBIA, MS 38668                      GREENWOOD, MS 38930                       EUPORA, MS 39744-2816




REGIONS BANK                             REGIONS BANK                              REGIONS BANK
6200 POPLAR AVE 3RD FL                   6200 POPLAR AVE 3RD FL                    6200 POPLAR AVE
MEMPHIS, TN 38118                        MEMPHIS, TN 38119                         MEMPHIS, TN 38119




REGIONS BANK                             REGIONS BANK                              REGIONS BANK
6200 POPLAR AVENUE                       ATTN FREDS LOAN ADMIN                     ATTN FREDS LOAN ADMIN
MEMPHIS, TN 38119                        1180 WEST PEACHTREE ST NW, STE 1000       250 PARK AVE, 6TH FL
                                         ATLANTA, GA 30309                         NEW YORK, NY 10177




REGIONS BANK                             REGIONS BANK                              REGIONS BANK
PO BOX 1108                              PO BOX 1537                               PO BOX 2153
PRENTISS, MS 39474                       GREENWOOD, MS 38935                       DEPT. 3344
                                                                                   STORE 1283
                                                                                   BIRMINGHAM, AL 35287-2153



REGIONS BANK                             REGIONS BANK                              REGIONS BANK
PO BOX 279                               PO BOX 308                                PO BOX 32
CONWAY, AR 72032                         HUMBOLDT, TN 38343                        EUPORA, MS 39744




REGIONS BANK                             REGIONS BANK                              REGIONS BANK
PO BOX 387                               PO BOX 935                                PO BOX AA
MEMPHIS, TN 38147                        COLLINS, MS 39428                         CALHOUN CITY, MS 38916




REGIONS BANK, AS ADMINISTRATIVE AGENT    REGISTER MANAGEMENT LLC                   REGISTER OD DEEDS
1180 W PEACHTREE ST NW STE 1000          1901 S BRANNON STAND RD.                  WASHINGTON COUNTY
ATLANTA, GA 30309                        DOTHAN, AL 36305                          PO BOX 69
                                                                                   JONESBOROUGH, TN 37659




REGISTER OF DEEDS CLAY COUNTY            REGISTER OF DEEDS COCKE COUNTY            REGISTER OF DEEDS FAYETTE COUNTY
COUNTY                                   COUNTY                                    COUNTY
PO BOX 118                               111 COURT AVENUE                          PO BOX 99
HAYESVILLE, NC 28904                     ROOM 102 COURTHOUSE                       SOMERVILLE, TN 38068
                                         NEWPORT, TN 37821



REGISTER OF DEEDS HARNETT COUNTY         REGISTER OF DEEDS LAKE COUNTY             REGISTER OF DEEDS ROBESON COUNTY
COUNTY                                   COUNTY                                    COUNTY
305 W CORNELIUS HARNETT                  229 CHURCH STREET                         500 N ELM STREET
BLVD 200                                 BOX 5 COURTHOUSE                          ROOM 102 COURTHOUSE
LILLINGTON, NC 27546                     TIPTONVILLE, TN 38079                     LUMBERTON, NC 28358
                      Case
REGISTER OF DEEDS SHELBY    19-11984-CSS
                         COUNTY              Doc
                                      REGISTER OF 36
                                                  DEEDSFiled   09/10/19   PageREGISTER
                                                                               1156 ofOF
                                                                                       1514
                                                                                         DEEDS
COUNTY                                1 SOUTH BELL STREET                     415 SOUTH PINE STREET
1075 MULLINS STATIONW165              SUITE 2                                 WAHALLA, SC 29691
MEMPHIS, TN 38134                     ALAMO, TN 38001




REGISTER OF DEEDS                     REGISTER OF DEEDS                       REGISTER OF DEEDS
528 MOUMENT DR. RM 114                720 EAST 4TH STREET                     901 MAIN STREET SUTIE 108
GREENWOOD, SC 29646                   CHARLOTTE, NC 28202                     MAYNARDVILLE, TN 37807




REGISTER OF DEEDS                     REGISTER OF DEEDS                       REGISTER OF DEEDS
FENTRESS COUNTY                       HARDEMAN COUNTY                         JASPER COUNTY
PO BOX 341                            100 N MAIN STREET                       PO BOX 836
JAMESTOWN, TN 38556                   COURTHOUSE                              RIDGELAND, SC 29936
                                      BOLIVAR, TN 38008



REGISTER OF DEEDS                     REGISTER OF DEEDS                       REGISTER OF DEEDS
LAUDERDALE CTY CTHOUSE                NEW MADRID COUNTY                       PO BOX 1210
100 COURT SQUARE                      PO BOX 217                              SHELBY, NC 28151
RIPLEY, TN 38063                      NEW MADRID, MO 63869




REGISTER OF DEEDS                     REGISTER OF DEEDS                       REGISTER OF DEEDS
PO BOX 248                            PO BOX 45                               PO BOX 8002
MONROE, NC 28111                      DRESDEN, TN 38225                       ANDERSON, SC 29622




REGISTER OF DEEDS                     REGISTRAR OF DEEDS                      REHKOPF BROTHERS A TEXAS
WILLIAMSON COUNTY                     PO BOX 421270                           PARTNERSHIP
PO BOX 808                            GEORGETOWN, SC 29442                    ATTN RON OR TERRY REHKOPF
FRANKLIN, TN 37065                                                            PO BOX 3777
                                                                              TEXARKANA, AR 75501



REHKOPF BROTHERS A TEXAS              REID WOOD                               REIDSVILLE FIRE DEPT.
PARTNERSHIP                           1120 FOURTH AVE.                        PO BOX 730
ATTN RON OR TERRY REHKOPF             EASTMAN, GA 31023                       REIDSVILLE, GA 30453
PO BOX 3777
WAKE VILLAGE, TX 75501



REIDSVILLE POLICE DEPT.               REILY FOODS COMP                        REINA WHATLEY
PO BOX 730                            ATTN MARK BARRIOS, VP SALES             82 LINCOLN OAKS DR.
REIDSVILLE, GA 30453                  640 MAGAZINE ST                         LINCOLN, AL 35906
                                      NEW ORLEANS, LA 70130




REINA ZAPATA                          REISTER OF DEEDS GIBSON COUNTY          REKEKIE RAMSEY
907 S. TYLER ST.                      COUNTY                                  410 W GILMORE
MCGREGOR, TX 76657                    1 COURT SQUARE                          SENATOBIA, MS 38668
                                      SUITE 201 COURTHOUSE
                                      TRENTON, TN 38382



REKISHA HAROLD                        REKIYHA ASHLEY                          RELAXERS COMFORT FOOTWEAR
1014 MOUNT VERNON ROAD                406 18TH AVE. EAST                      PO BOX 1508
MCCOMB, MS 39648                      CORDELE, GA 31015                       BUFORD, GA 30515
                       Case
RELIABLE A/C & ELECTRICAL      19-11984-CSS    Doc
                                         RELIABLE    36
                                                  FIRE     Filed 09/10/19
                                                       PROTECTION           PageRELIABLE
                                                                                 1157 ofIMAGING
                                                                                          1514 COMPUTER
PO BOX 2023                                5510 LANDERS ROAD STE.B              PRODUCTS INC
MORGAN CITY, LA 70380                      N LITTLE ROCK, AR 72117              9659 BALBOA BL
                                                                                NORTHRIDGE, CA 91325




RELIANCE FIRE PROTECTION LLC               RELIANCE TRADING CORP.               RELIASTAR LIFE INSUR CO
2008 FORTUNE DR                            BOB MUSOLF                           RELIASTAR EMPLOYEE BENFTS
LAWRENCEBURG, KY 40342                     2222 WEST 138TH STREET               NW-9111
                                           BLUE ISLAND, IL 60406                MINNEAPOLIS, MN 55485




REMEKA RAYFORD                             REMONA DAWSON                        REMONA ROBINSON
P O BOX 1475                               412 E SAINT ANDREWS AVE              3034 POLK ST
SAINT FRANCISVILLE, LA 70775               FORREST CITY, AR 72335               MONROE, LA 71202-4148




RENA THOMAS                                RENACHINA MARTIN                     RENADA BLAIR
805 W PERSHING STREET                      9 BENFORD LN                         2280 ARTESIA RD.
NEW IBERIA, LA 70560                       BYHALIA, MS 38611                    STARKVILLE, MS 39759




RENAISSANCE NEW YORK                       RENASANT BANK                        RENASANT BANK
TIMES SQUARE HOTEL                         1427 HWY 145                         201 N MAIN
714 7TH AVE                                GUNTOWN, MS 38849                    AMORY, MS 38821
NEW YOURK, NY 10036




RENASANT BANK                              RENASANT BANK                        RENASANT BANK
201 NOETH MAIN                             209 TROY ST                          209 TROY STREET
AMORY, MS 38821                            TUPELO, MS 38804                     TUPELO, MS 38802




RENASANT BANK                              RENASANT BANK                        RENASANT BANK
511 SOUTH CHURCH STREET                    ATTN KENT DEES                       PO BOX 188
OKOLONA, MS 38860                          PO BOX 814                           REIDSVILLE, GA 30453
                                           TUPELO, MS 38802




RENASANT BANK                              RENASANT BANK                        RENAY SULLIVAN
PO BOX 520                                 TRUST DEPARTMENT                     4479 JAMICA AVE
KOSCIUSKO, MS 39090                        ATTN INVOICE PAYMENTS                MEMPHIS, TN 38117
                                           PO BOX 709
                                           TUPELO, MS 38802



RENDA BORDEN                               RENDI CARTER                         RENE BURT
228 BRUNER STREET                          475 COUNTY FARM RD                   11161 ROAD 763
ASHFORD, AL 36312                          TOMPKINSVILLE, KY 42167              PHILADELPHIA, MS 39350




RENE GAGNE                                 RENE LINDSEY                         RENE LLARZA
115 WILSON ST                              1022 BRACKEN RD.                     4590 BAY LEAF COVE
CHESNEE, SC 29323                          PIEDMONT, SC 29673                   MEMPHIS, TN 38115
RENE LLARZA              Case 19-11984-CSS
                                        RENEA Doc  36
                                              GRISHAM        Filed 09/10/19   PageRENEE
                                                                                   1158BORDELON
                                                                                        of 1514
4590 BAY LEAF COVE                       100 PEPPER COURT                         480 DOWNS LANE
MEMPHIS, TN 38118                        OAK GROVE, KY 42262                      ALEXANDRIA, LA 71303




RENEE CABEAN                             RENEE D MILLER TRUST AGREEMENT 09/17/9   RENEE FRANKS
10162 HUNTCLIFF PL.NE                    RENEE D MILLER GRANTOR                   264 DENTON RD
COVINGTON, GA 30014                      3301 MEADOWRIDGE DR                      TIGRETT, TN 38070
                                         MELBOURNE, FL 32901-8744




RENEE GRIFFITH                           RENEE HARRIS                             RENEE JENNINGS
424 KINGSWOOD DR. APT C24                106 WISTERIA ST                          238 VETTAS ST APT 111
MT OLIVE, MS 39119                       NATCHEZ, MS 39120                        MARKSVILLE, LA 71351




RENEE MOSS                               RENEE OLIVER                             RENEE ROBERTSON
526 BURSBY BRANCH RD                     316 REEDY CREEK EXTENSION                2041 BLUE CRANE LANE 102
GALLATIN, TN 37066                       AILEY, GA 30410                          MEMPHIS, TN 38114




RENEE SLATON                             RENEE TAYLOR                             RENEE WILLIS
1412 LANDS END NORTH                     120 COOK STREET                          P O BOX 180181
RUSSELLVILLE, AR 72802                   WATER VALLEY, MS 38965                   RICHMOND, MS 39218




RENEE YOUNG                              RENEISHA ROBERTS                         RENELSON MILAM
740 ALVAREDO ST                          1209 ELMO ROAD                           3893 GOLDEN EAGLE DRIVE
JACKSON, MS 39204                        NEW IBERIA, LA 70563                     MEMPHIS, TN 38115




RENFRO CORP                              RENFRO CORP                              RENI JAMES
ATTN BUD KIRBY                           ATTN DANIEL HARRISON                     15721 HIGHWAY 54
661 LINVILLE RD                          661 LINVILLE RD                          DUMAS, AR 71639-8075
PO BOX 906                               MT AIRY, NC 27030
MT AIRY, NC 27030



RENITA CLEGHORN                          RENKEITH DANDRIDGE                       RENNIE KENNON
221 HIDDEN COVE LOOP                     400 FREDERICKS                           410 MOCKINGBIRD HILL RD
JASPER, AL 35503                         SARDIS, MS 38666                         EVA, TN 38333-5917




RENO PRUITT                              RENPURE LLC                              RENPURE LLC
5620 HWY 121                             5314 SHORELINE DRIVE                     ATTN TOM REDMOND, JR
MILLEN, GA 30442                         MOUND, MN 55364                          5314 SHORELINE DR, STE 100
                                                                                  MOUND, MN 55364




RENT A CENTER                            RENT-A-SPACE LLC                         RENWOOD MILLS
                                         ATTN CLYDE HOLLIS                        ATTN TOMMY LYNN
                                         406 WILKINS-WISE RD                      9 N BRADY AVE
                                         COLUMBUS, MS 39705-1754                  NEWTON, NC 28658
                       Case
REPAIR TECHNOLOGIES INC.      19-11984-CSS    Doc 36 PRODUCTS
                                        REPAX CONSUMER Filed 09/10/19   PageREPCARTERBRAG
                                                                             1159 of 1514 LLC
7129 COMMERCIAL WAY US 19                1449 ARLINGTON AVENUE               1913 LAKE CIRCLE DR
WEEKI WACHEE, FL 34613                   MARBLE CLIFF, OH 43212              TUPELO, MS 38801




REPUBLIC PLASTICS LTD                    REPUBLIC PLASTICS LTD               REPURPOSE INC
ATTN DOUG ROSS                           ATTN SCOTT EDGIN                    ATTN COREY SCHOLIBO
355 SCHUMANN RD                          355 SCHUMANN RD                     525 S HEWITT ST
MCQUEENEY, TX 78123                      MCQUEENEY, TX 78123                 LOS ANGELES, CA 90013




REPURPOSE INC                            RESA AULICK                         RESERVOIR FIRE PROTECTION
ATTN LAUREN GROPPER                      414 DAYS RD.                        2232 SPILLWAY RD
525 S HEWITT ST                          LAFAYETTE, TN 37083                 BRANDON, MS 39047
LOS ANGELES, CA 90013




RESHANDA BAKER                           RESHERRA JOHNSON                    RESHUNDA WILLIAMS
1245 CALIFORNIA ST                       PO BOX 356 1290 MONTGOMER           4500 KINGSTATION ROAD
VALLEY, AL 36854                         DAPHNE, AL 36526                    MILLINGTON, TN 38053




RESHUNDRA ANDERSON                       RESIDENTIAL LAND SVCS INC           RESOLUTE FOREST PROD. INC
PO BOX 192                               PO BOX 28210                        RFP ATLAS SALES LLC
MARKED TREE, AR 72365                    SANTA ANA, CA 92799                 5300 CURETON FEERY RD.
                                                                             PO BOX 99
                                                                             CATAWBA, SC 29704



RESOURCE MEDIA GROUP                     RESTER DISCOUNT PHARMACY INC        RESTORATION UNLIMETED LLC
5529 PLEASANT VIEW RD                    PO BOX 220                          340 LAKE EDISTO RD
MEMPHIS, TN 38134                        ACKERMAN, MS 39735                  ORANGEBURG, SC 29118




RETAIL ACQUISITION CORPORATION           RETAIL DATA LLC                     RETAIL DESIGNS INC
                                         PO BOX 791398                       5121 MARYLAND WAY
                                         BALTIMORE, MD 21279-1398            SUITE 110
                                                                             BRENTWOOD, TN 37027




RETAIL FIRST INC.                        RETAIL MANAGEMENT GROUP INC.        RETAIL SERVICES WIS CORP.
2401 PALMER DRIVE                        PO BOX 8860                         DBA WIS INTERNATIONAL
SUITE B                                  MOBILE, AL 36689                    9265 SKY PARK COURT
SCHAUMBURG, IL 60173-3800                                                    SUITE 100
                                                                             SAN DIEGO, CA 92123



RETAIL SPECIALISTS INC.                  RETAIL TECH INC                     RETAIL TECH
2701 FIRST AVENUE SOUTH                  ATTN KATHY ISHAM                    1501 PARK ROAD
STE 200                                  1501 PARK RD                        CHANHASSEN, MN 55317
BIRMINGHAM, AL 35233                     CHANHASSEN, MN 55317




RETAIL VISION LLC                        RETAIL VISION                       RETHA HENDRIXSON
ATTN JOSEPH A KING                       CINDY WINTERS                       6740 HIGHWAY 87 NORTH
27500 RIVERVIEW CENTER BLVD              23 POND LANE                        MILTON, FL 32570
BONITA SPRINGS, FL 34134                 MIDDLEBURY, VT 05753
RETTA NORRIS            Case 19-11984-CSS    Doc 36
                                       RETTA NORRIS     Filed 09/10/19   PageRETTA
                                                                              1160NORRIS
                                                                                   of 1514
120 BRETT DR                           505 KAITLYN CT                        919 WRIGHTSVILLE AVE
DUBLIN, GA 31027                       EAST DUBLIN, GA 31027                 DUBLIN, GA 31027




RETTA WORKS                            REV. BILLY RAY SMITH                  REVA JOHNSON
PO BOX 702                             502 SILVER CROSS DR.                  861 TONI STREET
PONTOTOC, MS 38863                     APT. 138D                             JONESBORO, LA 71251
                                       BROOKHAVEN, MS 39601




REVARDA COLON                          REVCO DISCOUNT DRUG CENTERS OF        REVENUE COMMISSIONER
785 MLK JR DRIVE                       ARKANSAS                              1000 Broad Street
DAWSON, GA 39842                       ATTN MR MARVIN SOLGANIK, VP           Phenix City, AL 36867
                                       1925 ENTERPRISE PKWY
                                       TWINSBURG, OH 44088



REVENUE COMMISSIONER                   REVENUE COMMISSIONER                  REVENUE COMMISSIONER
114 Court Street                       1702 NOBLE ST.                        200 S Court St
Grove Hill, AL 36451                   ANNISTON, AL 36201                    Florence, AL 35630




REVENUE COMMISSIONER                   REVENUE COMMISSIONER                  REVENUE COMMISSIONER
260 CEDAR BLUFF RD.                    PO BOX 1119                           PO BOX 669
CENTRE, AL 35960                       TALLADEGA, AL 35161                   PHENIX CITY, AL 36868




REVENUE COMMISSIONER                   REVENUE COMMISSIONER                  REVENUE COMMISSIONER
PO BOX 669                             PO BOX 794                            PO BOX 9
PHENIX CITY, AL 36868-0669             FLORENCE, AL 35631                    GROVE HILL, AL 36451




REVENUE RECOVERY CORP.                 REVERE MILLS/ED WEIMMER               REVLON CONSUMER PRODUCT
7005 MIDDLEBROOK PIKE                  1312 OLD STAGE ROAD                   CORPORATION
KNOXVILLE, TN 37909                    SIMPSONVILLE, SC 29681                SINFULCOLORS
                                                                             1501 WILLIAMSBORO STREET
                                                                             OXFORD, NC 27565



REVLON                                 REX BILLINGSLEY                       REX CLAYTON
PO BOX 98231                           8044 CREEKWOOD CIRCLE                 42 GREEN ACRES DR.
CHICAGO, IL 60693                      SOUTHAVEN, MS 38671                   TRENTON, TN 38382




REX LAWHON HORTICULTURAL               REXALL SUNDOWN                        REXAM PRESCRIPTION PRODUCTS INC
SPRAY SERVICE INC.                     TONY IVEY                             ATTN PATRICK J OCONNELL, VP SALES &
4958 FOREST HILL ROAD                  6111 BROKEN SOUND PKWY NW             MKT
MEMPHIS, TN 38125                      ATTN ROZ WHITE                        1899 N WILKINSON WAY
                                       BOCA RATON, FL 33487                  PERRYSBURG, OH 43551-2999



REXINE SQUIRES                         REY SERNA                             REYAND BHAWANI
145 MONVIL AVE                         3016 CYPRESS LAKE DR                  3627 VINE SPRING TRACE
MONROEVILLE, AL 36460                  MEMPHIS, TN 38119                     BETHLEHEM, GA 30620
REYNALDO TREVINO       Case      19-11984-CSS    Doc 36
                                           REYNE BUJNO        Filed 09/10/19    PageREYNOLDS
                                                                                     1161 of CONSUMER
                                                                                             1514
220 W JANSSEN AVE                          3906 MONEY HOLE RD                       1900 W FIELD COURT
DE QUEEN, AR 71832-2436                    BLACKSHEAR, GA 31516                     LAKE FOREST, IL 60045




REYNOLDS PRESTO PRODUCTS INC               REYNOLDS PRESTO PRODUCTS INC             REYNOLDS PRESTO PRODUCTS INC
D/B/A PRESTO PRODUCTS CO                   D/B/A PRESTO PRODUCTS CO                 D/B/A PRESTO PRODUCTS CO
ATTN DAN DEVALK, REGIONAL SALES            ATTN DAN DEVALK, REGIONAL SALES          ATTN FRANCIS ARSENEAULT, PRES-CONS
MANAGER                                    MANAGER                                  PROD
670 N PERKINS ST                           PO BOX 2399                              670 N PERKINS ST
APPLETON, WI 54914-3133                    APPLETON, WI 54912-2399                  APPLETON, WI 54914


REYNOLDS PRESTO PRODUCTS INC               REYNOLDS PRESTO PRODUCTS INC             REYNOLDS PRESTO PRODUCTS INC
D/B/A PRESTO PRODUCTS CO                   D/B/A PRESTO PRODUCTS CO                 D/B/A PRESTO PRODUCTS CO
ATTN FRANCIS ARSENEAULT, PRESIDENT         ATTN HALEY SCHREITER, CUSTOMER SVC       ATTN RITA COX
670 N PERKINS ST                           PO BOX 2399                              670 N PERKINS ST
APPLETON, WI 54914                         APPLETON, WI 54912-2399                  APPLETON, WI 54914



REYNOLDS TRUST                             REYNOLDS, JACK                           RFA HOLDING GROUP LLC
                                           604 LAWTON RD                            ROYAL FOOTWEAR AND
                                           SELMER, TN 38375                         ACCESSORIES
                                                                                    385 FIFTH AVENUE 4TH FL
                                                                                    NEW YORK, NY 10016



RFP ATLAS LLC SALES                        RFP ATLAS LLC SALES                      RFP ATLAS LLC SALES
D/B/A RESOLUTE TISSUE                      D/B/A RESOLUTE TISSUE                    D/B/A RESOLUTE TISSUE
3301 NW 107TH ST                           5020 HWY 11 SOUTH                        ATTN PATRICE MINGUEZ
MIAMI, FL 33167                            CALHOUN, TN 37309                        5300 CURETON FERRY RD
                                                                                    CATAWBA, SC 29704



RGA INDUSTRIES                             RGGD INC                                 RGGD INC
1005 WILKENSON                             DBA CRYSTAL ART GALLERY                  DBA CRYSTAL ART GALLERY
COTTONTOWN, TN 37048                       ATTN JAMES EHREN, CFO                    ATTN RANDY GREENBERG
                                           4950 S SANTA FE AVE                      4950 S SANTA FE AVE
                                           VERNON, CA 90058                         VERNON, CA 90058



RGIS LLC                                   RGIS LLC                                 RGIS LLC
ATTN DAN SHEFFIELD, PRESIDENT              ATTN KAREN L PFEIFFER, GENERAL           ATTN KEY ACCT MGR FOR FREDS
PO BOX 1540                                COUNSEL                                  1127 TOLLAND TURNPIKE, 301
ROCHESTER, MI 48308-1540                   2000 E TAYLOR RD                         MANCHESTER, CT 06042
                                           AUBURN HILLS, MI 48326



RH BARRINGER DIST. CO. AB INC.             RHCHELL FLYNN                            RHD LLC
1620 FAIRFAX ROAD                          703 SUMMER HEIGHTS DR                    C/O ROBIN H DIAL
GREENSBORO, NC 27407                       HEBER SPRINGS, AR 72543-1817             2712 MIDDLEBURG DR
                                                                                    SUITE 208
                                                                                    COLUMBIA, SC 29204



RHEA COUNTY CLERK                          RHEA EDMISTON                            RHEDA GOFF
375 CHURCH ST STE 101                      126 HIGHWAY 277 EAST                     1215 JACK AVE
DAYTON, TN 37321                           DUMAS, AR 71639                          TUNICA, MS 38676




RHEGAN PENROW                              RHEITA MCINNIS                           RHETT BRADFORD
9423 DORCHESTER DR APT. C                  8634 OLD HWY 24                          206 WEST COLLEGE
BATON ROUGE, LA 70814                      NEELY, MS 39461                          MARSHALL, AR 72650
RHETTA BLAIR            Case 19-11984-CSS    Doc
                                       RHIANNON   36 Filed 09/10/19
                                                DEASY                 PageRHIANNON
                                                                           1162 of HEFLIN
                                                                                   1514
174 SINIARD RD NW                       212 SUMTER ST                      5076 COONEWAH TRL
ADAIRSVILLE, GA 30103                   JOANNA, SC 29351                   TUPELO, MS 38801-6952




RHODALYN CHILDERS                       RHODOM E CRABTREE                  RHONDA ALTOM
513 REEL ST.                            2350 CHOTO RD                      1518 CROSS ST
JACKSON, MS 39272                       KNOXVILLE, TN 37922                HEBER SPRINGS, AR 72543




RHONDA ANDREWS                          RHONDA BOUTTE                      RHONDA BUTLER
132 SHERWOOD FOREST                     6317 COMMON OAKS CT APT 104        3606 DEVON 2
LIVINGSTON, TN 38570                    MEMPHIS, TN 38120                  MEMPHIS, TN 38116




RHONDA CANTRELL                         RHONDA CHILDERS                    RHONDA CURREY
27 MAGNOLIA DRIVE                       2270 COUNTY ROAD 358               434 EAST MONROE AVENUE AP
CABOT, AR 72023-8761                    TRINITY, AL 35673                  SYCAMORE, GA 31790




RHONDA DUFF                             RHONDA DUNCAN                      RHONDA FLEMING
153 VFW RD                              1071 JOSLIN BRANCH RD              70 GARDEN COURT
WEST MONROE, LA 71292                   WHTIE BLUFF, TN 37187              LINCOLN, AL 35096




RHONDA FLEMING                          RHONDA FOX                         RHONDA GOLDEN
FREDS STORE 1730                        10159 US HWY 280                   117 WILLOW OAK DRIVE
418 HOWARD STREET                       CLAXTON, GA 30417                  PRATTVILLE, AL 36067
GREENWOOD, MS 38930




RHONDA HALL                             RHONDA HARDISON                    RHONDA HAYES
PO BOX 254                              500 HELEN ST                       140 SETH COURT
TENNILLE, GA 31089                      HAMPTON, SC 29924                  LIBERTY, SC 29657




RHONDA HIGGINS                          RHONDA HOOK                        RHONDA HORNER
252 BURNEY RD                           4510 N M ST                        PO BOX 1072
SHELLMAN, GA 39866                      FORT SMITH, AR 72904               BRIDGEPORT, TX 76426




RHONDA HULL                             RHONDA JACEVICH                    RHONDA JACKSON
3308 TOWERY RD                          503 JONES STREET                   2940 EDWIN ST
28150, NC 28150                         RAY CITY, GA 31645                 HERNANDO, MS 38632




RHONDA JOHNSON                          RHONDA JOHNSON                     RHONDA JONES
2767 WOLFPOND RD                        620 ELBERTON RD                    129 ROTH DRIVE
TALLADEGA, AL 35160                     LEXINGTON, GA 30648                NEWTON, AL 36352
RHONDA KAY CLARK         Case 19-11984-CSS   Doc
                                        RHONDA    36
                                               LAMM        Filed 09/10/19   PageRHONDA
                                                                                 1163 of 1514
                                                                                       LAWSON
1010 BOXWOOD STREET                     3604 FARMFIELD DR.                      2260 WALNUT GROVE CHURCH RD
PASCAGOULA, MS 39567                    CLAREMONT, NC 28610                     DAYTON, TN 37321




RHONDA LEE                              RHONDA LITTLE                           RHONDA LUNN
6196 HWY 171 N                          11 CRABTREE LANE                        9937 ROANOKE DRIVE
FAYETTE, AL 35555                       HATTIESBURG, MS 39402                   MURFREESBORO, TN 37129




RHONDA MASSEY                           RHONDA MCCOY                            RHONDA MCELROY
510 HICKS STREET APT 2H                 588 MACE STREET                         2402 EVELIA STREET
MONTEVALLO, AL 35115                    CANTON, MS 39046                        WESTLAKE, LA 70669




RHONDA MCINTOSH                         RHONDA MCKINNEY                         RHONDA MITCHELL
PO BOX 55                               1930 LITTLE JOHN DRIVE                  P O BOX 902
WARE SHOALS, SC 29642                   OXFORD, AL 36203                        COMO, MS 38619




RHONDA MOSELEY                          RHONDA NEAL                             RHONDA NICKS
103 WILLS STREET                        PO BOX 384                              61 BRIDAL VEIL
DAINGERFIELD, TX 75638                  BRINKLEY, AR 72021                      HEBER SPRINGS, AR 72543-9068




RHONDA OLIVER                           RHONDA OWEN                             RHONDA PELFREY
108 LINDSEY LANE                        1366 MYRTLE RD                          230 MEADOWBROOK RD
SLIDELL, LA 70461                       BRADYVILLE, TN 37026-5034               CALHOUN, GA 30701




RHONDA PICKENS                          RHONDA POFF                             RHONDA QUINN
258 COUNTY RD 412                       16370 RAYBOURN RD                       106 POPLAR LANE
HOUSTON, MS 38851                       WEINER, AR 72479                        JACKSON, TN 38305




RHONDA R TUBBS                          RHONDA RAGSDALE                         RHONDA RECTOR
1604 SWAYZE STREET                      1681 RED LEAF RD                        705 SNAKE POND RD
YAZOO CITY, MS 39194                    EUDORA, AR 71640                        SEWANEE, TN 37375




RHONDA RECTOR                           RHONDA RHODES                           RHONDA ROLLAND
705 SNAKEPOND ROAD                      27 POP RUNNELS ROAD                     13051 DANA LN
SEWANEE, TN 37375                       PETAL, MS 39465-9785                    HARRISBURG, AR 72432




RHONDA ROSE                             RHONDA SCOTT                            RHONDA STAGNER
P. O. BOX 581                           12009 BROOKSIE ROAD                     308 HOLCOMBE LN
OAKLAND, TN 38060                       BATH SPRINGS, TN 38311                  COLUMBIANA, AL 35051
RHONDA THOMAS          Case 19-11984-CSS   Doc
                                      RHONDA TYUS36        Filed 09/10/19   PageRHONDA
                                                                                 1164 of 1514
                                                                                       VICKERY
4760 WYNDALE CIRCLE                    450 COUNTY RD 101                        686 POBOY
CONYERS, GA 30012                      AUTAUGAVILLE, AL 36003                   LAVONIA, GA 30553




RHONDA WALTERS                         RHONDA WALTON                            RHONDA WINDHAM
507 N JEFFERSON                        1766 CR 123                              18 HEDGE COURT
SALLISAW, OK 74955                     WATER VALLEY, MS 38965                   COLUMBUS, MS 39702




RHONDA WOOLUM                          RHONI SUE MATHIAS                        RIANE ALLEN
125 FORDSTORE RD                       205 DRY CREEK ROAD                       716 NORTH MCKEE RD
RIPLEY, TN 38063                       PINSON, TN 38366                         WATERTOWN, TN 37184




RICARDO HERNANDEZ                      RICARDO JONES                            RICARDO TAYLOR
4481 HANESTOWN ROAD                    111 CHRIS LANE                           1001 BREWTON LOVETTE RD
WESTMORELAND, TN 37186                 PINEVILLE, LA 71360                      EAST DUBLIN, GA 31027




RICARDO TEMPLE                         RICARDO WADE                             RICCO WASHINGTON
1034 STORY ST                          1300 GOODBAR 13                          3994 LEECH RD
ASHBURN, GA 31714                      MEMPHIS, TN 38104                        MEMPHIS, TN 38109




RICE, JAMES E, JR                      RICE, JAMES E, JR                        RICE, JAMES E, JR
1111-C POLYNESIAN VILLAGE              2306 FINLEY DR                           405 SNOWDEN
FLORENCE, AL 35630                     FLORENCE, AL 35630                       KINGSTREE, SC 29556




RICH RAGS OF NY. INC.                  RICH, CHRISTOPHER E                      RICHARD A HUTTO ATTY LAW
SANJIV KHANNA                          PO BOX 1074                              PO BOX 891
1410 BROADWAY SUITE 1905               HAMILTON, AL 35570                       NORTH LITTLE ROCK, AR 72115
NEW YORK, NY 10018




RICHARD A USSERY                       RICHARD ABADIE                           RICHARD ALLEN
369 RUTLEDGE                           233 N FRANQUES ST.                       31 WEST HOLLY STREET
COLLIERVILLE, TN 38017-2411            CHURCH POINT, LA 70525                   PARSONS, TN 38363




RICHARD AND LAURA C SMITH              RICHARD AND REGI KLEMENT                 RICHARD ANDREWS
104 WOODBRIDGE DR.                     316 W BROADWAY SUITE TWO                 905 HIGHLAND AVE
NEWTON, MS 39345                       PO BOX 996                               JASPER, AL 35501
                                       GAINSVILLE, TX 76241




RICHARD ARNDT                          RICHARD ARRINGTON                        RICHARD AUCHARD
404 MOHAWK DRIVE                       1100 CUMBERLAND CITY RD                  844 AUDUBON PLACE
HORSESHOE BEND, AR 72512               CUMBERLAND CITY, TN 37050                SHREVEPORT, LA 71105
RICHARD B RAY &        Case    19-11984-CSS    Doc
                                         RICHARD    36 Filed 09/10/19
                                                 BATEMAN                PageRICHARD
                                                                             1165 ofBENTON
                                                                                      1514
JANE M RAY JT TEN                        285 COUNTRY MEADOW LANE            12560 BONSAI BEND DR
8614 CADET DRIVE                         DRUMMONDS, TN 38023                ARLINGTON, TN 38002
KNOXVILLE, TN 37922-8081




RICHARD BIENVENU                         RICHARD BROOM-MCGEE                RICHARD BURNS
4601 N. LAMAR BLVD APT. 5110             PO BOX 6216                        2726 HOXTE DRIVE
AUSTIN, TX 78751                         BOSSIER CITY, LA 71171             SHREVEPORT, LA 71118




RICHARD BURTON                           RICHARD CLARK                      RICHARD CLARY
367 CAMP ST                              404 N WALNUT AVE                   334 CR 599
CENTREVILLIE, MS 39631                   DEMOPOLIS, AL 36732                SALTILLO, MS 38866




RICHARD CLAY                             RICHARD CLEM                       RICHARD COLGATE
414 JEFFERSON ST                         4624 SAWMILL RD                    1701 SAWMILL CREEK
GREENFIELD, TN 38230                     MOSS POINT, MS 39563               BRYSON CITY, NC 28713




RICHARD COOLEY                           RICHARD D HALL (2469)              RICHARD DAVIS
14021 S WINTZELL AVE                     P.O. DRAWER A                      491 GOLDIE GARRETT ROAD
BAYOU LA BATRE, AL 36509                 NETTLETON, MS 38858                MARBLE, NC 28905




RICHARD DEAN                             RICHARD DUNCAN                     RICHARD F OWENBY CUST
1140 GRAND STREET                        428 SOUTHEAST STREET               RICHARD F OWENBY JR
MEMPHIS, TN 38114                        MANSFIELD, LA 71052                UNDER THE GA UNIF TRAN MIN ACT
                                                                            PO BOX 770
                                                                            CARNESVILLE, GA 30521-0584



RICHARD FRANKLIN                         RICHARD GEHRETT                    RICHARD GEHRETT
2475 ORR RD                              8420 SADDLE BROOK TRAIL            8420 SADDLEBROOK TRAIL
ARLINGTON, TN 38002                      OLIVE BRANCH, MS 38654-9332        OLIVE BRANCH, MS 38654-9332




RICHARD GEORGE                           RICHARD GILLEN                     RICHARD GOULD
3512 SOPHIA ST                           1063 GREENWOOD STREET              1744 RAILROAD ST
MEMPHIS, TN 38118                        MEMPHIS, TN 38106                  DAYTON, TN 37321




RICHARD GROSECLOSE                       RICHARD H SAIN                     RICHARD HALFACRE
3127 GREENFEILD ROAD                     2719 JAMES EDMON CT                3537 PIKE ROAD
PEARL, MS 39208                          MURFREESBORO, TN 37129             STARKVILLE, MS 39759




RICHARD HALL                             RICHARD HAYWOOD                    RICHARD HILL
PO DRAWER A                              1392 FOREST LAKE DRIVE             2092 COURT AVE
NETTLETON, MS 38858                      ELBA, AL 36323                     MEPHIS, TN 38104
RICHARD HIRSCH CO LLC     Case 19-11984-CSS    Doc
                                         RICHARD    36
                                                 HOBBS       Filed 09/10/19   PageRICHARD
                                                                                   1166 ofHOLMES
                                                                                           1514
RICHARD HIRSCH                            7712MARY PAYTON                         1006 LEATHERWOOD ROAD
972-392-0900                              SOUTHAVEN, MS 38671                     TYLERTOWN, MS 39667
DALLAS, TX 75244




RICHARD HOLMES                            RICHARD JACKSON                         RICHARD JENNINGS CLERK
426 ROSAHILL ST                           209 LORI STREET                         GENERAL SESSIONS COURT
EDGEFIELD, SC 29824                       ANNISTON, MO 63820                      PO BOX 509
                                                                                  RIPLEY, TN 38063




RICHARD K BROYLES                         RICHARD KINGERY                         RICHARD KUFFSKIE
PO BOX 216                                117A ELLIS ST                           11111 CANAL DRIVE
MENA, AR 71953-0216                       REIDSVILLE, GA 30453                    MOBILE, AL 36582




RICHARD L. LYNCE DBA                      RICHARD LANCASTER                       RICHARD LASNEAR
WAVERLY PLAZA SHOPPING CT                 171 NE BEVAN                            51 ELROROD
PO BOX 308                                MADISON, FL 32340                       CROSSVILLE, AL 35962
WAVERLY, TN 37185




RICHARD LEWIS                             RICHARD LUCIOUS                         RICHARD LUECKE
308 SOUTH 5TH ST/APT 16                   8015 CENTRE ST                          432 PONDEROSA LANE
GADSDEN, AL 35901                         CITRONELLE, AL 36522                    EAST DUBLIN, GA 31027




RICHARD MASON                             RICHARD MASON                           RICHARD MASON
1306 JEFFERY DR                           1306 JEFFREY DR                         3578 BELL BRANCH APT 1
DUBLIN, GA 31021                          DUBLIN, GA 31021                        MEMPHIS, TN 38116




RICHARD MASON                             RICHARD MASSEY                          RICHARD MCGOWAN
P.O. BOX 414                              1564 EMILY AVE.                         145 LIGHTSEY DR.
DUBLIN, GA 31040                          AUBURN, AL 36830                        CLAXTON, GA 30417




RICHARD MCVEIGH                           RICHARD MILLS                           RICHARD MITCHELL
77 EAST LAKE RD                           3658 OLD PANOLA ROAD                    816 GARDEN PLACE
HATTIESBURG, MS 39402                     BATESVILLE, MS 38606                    HOOVER, AL 35216




RICHARD MUSGROVE                          RICHARD NEDEAU                          RICHARD NICHOLS
1671 STATE HIGHWAY 114 W                  16B GRANDVIEW AVE                       261 BRIARWOOD BLVD
STAR CITY, AR 71667-8724                  HARRISON, AR 72601                      MERIDIAN, MS 39305




RICHARD NILES                             RICHARD O HUBBARD & BOBBI               RICHARD PATRICK
4997 US HWY 521                           L HUBBARD REVOCABLE TRUST               225 BREAZEALE ST APT 8
SALTERS, SC 29590                         DAVID ABBOTT TRUSTEE                    BELTON, SC 29627
                                          465 DOGWOOD TRAIL
                                          SOUTH PITTSBURG, TN 37380
RICHARD PAVESICH        Case 19-11984-CSS    Doc
                                       RICHARD     36 Filed 09/10/19
                                               PILGRIM                 PageRICHARD
                                                                            1167 ofPINETTE
                                                                                     1514
1340 WADE HAMPTON RD                    512 S. TYLER 13                     9525 SCOTT ST
DUBLIN, GA 31021                        GLADEWATER, TX 75647                VANCLEAVE, MS 39565




RICHARD RAINES                          RICHARD REESE                       RICHARD ROBERTS
231 RAINES ROAD                         PO BOX 85                           373 JARDINERE WALK
COLUMBIA, KY 42728                      OBION, TN 38240                     MOUNT PLEASANT, SC 29464




RICHARD SHIRLEY                         RICHARD SKAIN                       RICHARD SMITH
209 PEDIGO ST.                          9490 DADS HILL RD                   57 THREE NOTCH ROAD
THOMPKINSVILLE, KY 42167                WARRIOR, AL 35180                   DONALSONVILLE, GA 39845-2701




RICHARD SONES                           RICHARD STOBB                       RICHARD SWAIN
243 COAL TOWN ROAD                      80 REED RD                          175 HILL TOP CIRCLE
PURVIS, MS 39475-4189                   RISON, AR 71665                     VALDOSTA, GA 31602




RICHARD TURNER                          RICHARD UTLEY                       RICHARD WALDRON
201 ELLIOTT AVENUE                      708 COURT STREET                    1340 BAYOU MALLET HWY.
MUSCLE SHOALS, AL 35661                 KENNETT, MO 63857                   EUNICE, LA 70535




RICHARD WEBB                            RICHARD WHITEHEAD                   RICHARD WILLIAMS
355 FOSTER ROAD                         1916 HOPE LANE                      11163 N BAYOU VIEW DRIVE
MIDDLETON, TN 38052                     MONTROSE, GA 31065                  GONZALES, LA 70737




RICHARD WILLIAMS                        RICHARD WOLFF                       RICHARD WRIGHT
3012 MANSON STREET                      106 MARTIN STREET                   579 MCMINN CIR.
SHREVEPORT, LA 71108                    OPP, AL 36467-2050                  LOUISVILLE, MS 39339




RICHARD YATES                           RICHARD YAWN                        RICHARD ZACCONE
148 RALSTON AVE                         575 N PERIA RD                      6752 PLEASANT GATE LANE
MONTEAGLE, TN 37356                     CORDELE, GA 31015                   COLLEGE GROVE, TN 37046




RICHARDS LOVINGS                        RICHARDSON, C.C                     RICHARDSON, CAROLYN B
1212 WEST UNION                         PO BOX 307                          C/O C.C RICHARDSON
GREENVILLE, MS 38701                    GREENWOOD, MS 38930                 PO BOX 307
                                                                            ITTA BENA, MS 38941




RICHARDSON, LAMAR M, ATTORNEY AT LAW    RICHELIEU HOSIERY USA INC           RICHELLE GARRETT
110 MOORES RD                           PO BOX 286                          181 SOUTH ROWLETT STREET
MANDEVILLE, LA 70471                    HILDEBRAN, NC 28637                 COLLIERVILLE, TN 38017
RICHIE BEARD            Case 19-11984-CSS    Doc
                                       RICHLAND CO36   Filed
                                                  FAMILY     09/10/19
                                                         COURT          PageRICHLAND
                                                                             1168 ofCOUNT
                                                                                     1514REGISTER OF DEEDS
PO BOX 531                              PO BOX 192                           170 1 MAIN ROOM 101
ALBERTVILLE, AL 35950                   COLUMBIA, SC 29202                   COLUMBIA, SC 29201




RICHLAND PARK CORP                      RICHLAND PARK CORP                   RICHLAND PARK CORPOR
ATTN CHRISTINE VAUGHN, PRESIDENT        C/O ANDREW F TUCKER                  260 16TH AVENUE SUITE 71
260 16TH AVE, STE 71                    385 2ND AVE, STE 1                   DAYTON, TN 37321
DAYTON, TN 37321                        DAYTON, TN 37321




RICHLAND PARK CORPORATION               RICHMOND COUNTY TAX COMM.            RICHMOND COUNTY TAX COMM.
260 16TH AVENUE SUITE 71                535 Telfair Street                   PO BOX 1427
DAYTON, TN 37321                        Suite 100                            AUGUSTA, GA 30903
                                        Augusta, GA 30901




RICHMOND COUNTY TAX COMM.               RICHPOWER INDUSTRIES INC             RICHTER CONSULTING INC
PO BOX 1427                             736 HAMPTON ROAD                     ATTN GILLES BENCHAYA, PARTNER
AUGUSTA, GA 30903-1427                  WILLIAMSTON, SC 29697                200 S WACKER, 31ST FL
                                                                             CHICAGO, IL 60606




RICHTON BANK AND TRUST CO               RICHTON BANK AND TRUST CO            RICHTON POLICE DEPT
114 FRONT ST                            PO BOX 527                           205 DOGWOOD EAST
RICHTON, MS 39476                       RICHTON, MS 39476                    RICHTON, MS 39476




RICHTON VOLUNTEER FIRE DP               RICJY ADAMS                          RICK ALLISON N
206 DOGWOOD EAST                        PO BOX 995                           1900 3rd Avenue South
RICHTON, MS 39476                       MC CRORY, AR 72101                   Jasper, AL 35501




RICK ALLISON N                          RICK BEATY                           RICK GILLARD
JUDGE OF PROBATE                        2478 STAMPS SHADY GROVE RD           65 DOWNS CIRCLE
PO BOX 891                              MONTEREY, TN 38574                   SHELBY, AL 35143
JASPER, AL 35502




RICK HANS                               RICK KIMBEL                          RICK POPPELL D/B/A CANAAN PROPERTIES
328 E WOODLAND RD                       FREDS 1870                           C/O CONNER LAW GROUP
LAKE BLUFF, IL 60044                    2549 N CENTRAL HWY 45 W              711 EAST CHERRY STREET
                                        HUMBOLDT, TN 38343                   JESSUP, GA 31546




RICK POPPELL D/B/A CANAAN PROPERTIES    RICK TORRENCE                        RICK WHITE
C/O CONNER LAW GROUP                    45 LILES RD
711 EAST CHERRY STREET                  BEEBE, AR 72012
JESUP, GA 31545




RICKEY BARNES                           RICKEY BRIGMAN                       RICKEY CAMPBELL
5191 BURNETT RD                         469 N.MAIN ST.                       904 WEST COOK STREET
ST FRANCISVILLE, LA 70775               MELBOURNE, AR 72556                  EL DORADO, AR 71730
RICKEY CREEL             Case 19-11984-CSS
                                        RICKEYDoc
                                              DAVIS36        Filed 09/10/19   PageRICKEY
                                                                                   1169 EDWARDS
                                                                                         of 1514
692 EAST SECOND AVE                      2336 NEWSBRIDGE ROAD                     571 BIG SPRING HWY
MORTON, MS 39117                         HARRISON, GA 31035                       PULASKI, TN 38478




RICKEY FARMER                            RICKEY FRANKLIN                          RICKEY FRANKLIN
3642 OLD DOMINION DR.                    110 PECAN DR                             110 PECAN DRIVE
MEMPHIS, TN 38118                        SENATOBIA, MS 38668                      SENATOBIA, MS 38668




RICKEY HAMMONS                           RICKEY HOLLIER                           RICKEY KWASNIK
411 N 3RD ST                             200 SANDY BROOK LANE                     4976 SHIRA DR
AUGUSTA, AR 72006                        LAFAYETTE, LA 70508                      ARLINGTON, TN 38002




RICKEY KWASNIK                           RICKEY MOORE                             RICKEY PARRISH
6262 CHECKWOOD                           212 CONFEDERATE                          940 ELM AVENUE
MEMPHIS, TN 38134                        CLARKSDALE, MS 38614                     ELBA, AL 36323




RICKEY RICE                              RICKEY TURNER                            RICKEY WATKINS
123 E MLK JR. DRIVE                      2343 CAMDEN COVE                         1702 CO. RD. 103
HINESVILLE, GA 31313                     MUSCLE SHOALS, AL 35661                  KILLEN, AL 35645




RICKEY WOODLEY                           RICKI DEANGELIS                          RICKIE BECKHAM
3266 KIMBALL AVE                         2403 HWY 1                               251 PATSY BROWN ROAD
MEMPHIS, TN 38111                        HARRISBURG, AR 72432                     MONTEREY, LA 71354




RICKIE MC CAIG                           RICKIE MCCAIG                            RICKITA CARSON
227 LOOP RD                              227 LOOP ROAD                            118 WILLIE BURREL DR
TRENTON, TN 38382                        TRENTON, TN 38382                        CANTON, MS 39046




RICKS LOCK AND KEY INC                   RICKY ADAMS                              RICKY ADDINGTON
PO BOX 21631                             4303 AGGIE RD 73                         7 CHINKAPIN
CHATTANOOGA, TN 37424                    JONESBORO, AR 72401                      MONTICELLO, AR 71655




RICKY ALLEN                              RICKY BURAS                              RICKY CARTER
61 PRINCETON HWY                         P.O. BOX 80                              3640 FIRE THORN
HONEA PATH, SC 29654                     MCNAIL, MS 39457                         MEMPHIS, TN 38115




RICKY CARTER                             RICKY CARTER                             RICKY CARTER
3640 FIRETHONE                           3640 S FIRETHORNE                        4767 STACEY
MEMPHIS, TN 38115                        MEMPHIS, TN 38115                        MEMPHIS, TN 38109
RICKY DIXON              Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                        RICKY DUBUISSON                PageRICKY
                                                                            1170FRANKLIN
                                                                                 of 1514
301 ELLIS ST                             1101 KING BEE RD                  110 PECAN DR
WHITE OAK, TX 75693                      PERKINSTON, MS 39573              SENATOBIA, MS 38668




RICKY HUTTO                              RICKY KEETER                      RICKY KITCHENS
19 NED LANE                              2406-1 EMERALD MINE RD            20667 US HIGHWAY 425 S
AIKEN, SC 29803                          SHELBY, NC 28152                  STAR CITY, AR 71667-9192




RICKY LAURENDINE                         RICKY MAHAFFEY                    RICKY MARZETT
1574 EAST RIVER RD.                      543 PLAINVILLE RD                 427 EMERALD TRACE DRIVE
GLENMORA, LA 71433                       PLAINVILLE, GA 30733              RUSTON, LA 71270




RICKY PARSON                             RICKY PRUITT                      RICKY REYNOLDS
709 CRESTWOOD DR                         397 DIAMOND DRIVE                 1826 VETERANS DR
BEEBE, AR 72012                          MCKENZIE, TN 38201                DUBLIN, GA 31021




RICKY RICE                               RICKY SMITH                       RICKY THOMAS
381 JOHN DEER DRIVE                      180 MCCAIN RD                     6 SARAH CT
MAYNARDVILLE, TN 37807                   CLEVELAND, MS 38732               GREENBRIER, AR 72058




RICKY W PRUITT                           RICKY WILLIAMS                    RICO HARRISON
397 DIAMOND DR                           336 MITCHELL ST.                  205 HERMAN DR.
MC KENZIE, TN 38201-1606                 ITTA BENA, MS 38941               OXFORD, MS 38655




RICO LANDFORD                            RICO SAULSBERRY                   RICO SIMMONS
2333 CLEAR PARK                          5048 FLYNN ROAD                   1880 HEARST AVE
MEMPHIS, TN 38127                        OLIVE BRANCH, MS 38654            MEMPHIS, TN 38114




RICOLA USA INC                           RICOS PRODUCTS CO INC             RICPT RECEIVING LLC
6 CAMPUS DR, 2ND FL SOUTH                830 S PRESA STREET
PARSIPPANY, NJ 07054                     DOUG BAKER
                                         SAN ANTONIO, TX 78210




RIDDELL INC                              RIDDELL INC                       RIDGE GOODWIN
9801 W HIGGINS RD STE 800                9801 W HIGGINS RD STE 800         310 RAMSEY STREET
ROSEMONT, IL 60016                       ROSEMONT, IL 60018                DUBLIN, GA 31021




RIDGE ROAD CENTER LLC                    RIDGEWAY COUNTRY CLUB INC         RIGGS LAWN & LANDSCAPE
1311 FORESTEDGE BLVD                     9800 POPLAR AVE                   3803 GREENWELL ROAD
OLDSMAR, FL 34677                        MEMPHIS, TN 38139                 CARUTHERSVILLE, MO 63830
RIGHT THOUGHT PENS INC. Case   19-11984-CSS     Doc 36
                                         RIKI LETSON         Filed 09/10/19   PageRIKKI
                                                                                   1171   of 1514
                                                                                        FERGUSON
GENE LOVELL                               1458 COUNTY ROAD 608                     215 ZIFFEL CIRCLE LOT 6
PO BOX 22509                              POPLAR BLUFF, MO 63901                   SAVANNAH, TN 38372
NASHVILLE, TN 37202-2509




RIKKI SUE INC.                            RILEY MALLORY                            RILEY MAMRAK
VICTOR KAMEO                              108 KENT DRIVE                           127 CASCADE AVE
1407 BROADWAY RM 3608                     PITTSBURG, TX 75686                      MCMINNVILLE, TN 37110
NEW YORK, NY 10018




RILEY PEARCE                              RILLA HANUS                              RIN SOUTH PARTNERS LLC
221 RAMP ROAD                             121 ATTAWAY                              C/O BLANCHARD & CALHOUN COMMERCIAL
LAGRANGE, GA 30240                        SHREVEPORT, LA 71107                     2743 PERIMETER PKWY, BLDG 100, STE 370
                                                                                   AUGUSTA, GA 30909




RINCON FIRE DEPT                          RINCON POLICE DEPT                       RINER WHOLESALE SUPPLY COMPANY
PO BOX 232                                PO BOX 232                               ATTN DAVID KING
RINCON, GA 31326                          RINCON, GA 31326                         PO BOX 2125
                                                                                   CLARKSVILLE, TN 37042-2125




RINER WHOLESALE SUPPLY COMPANY            RINESHA CROCKETT                         RINGGOLD INVESTORS LTD
ATTN JACKIE LANGFORD, PRESIDENT           P.O. BOX 754                             ATTN RICHARD K TAYLOR
PO BOX 2125                               CULLEN, LA 71021                         2550 HERITAGE CT, STE 206
CLARKSVILLE, TN 37042-2125                                                         ATLANTA, GA 30339




RINGGOLD POLICE DEPT                      RINGGOLD TELEPHONE CO.                   RINGGOLD TELEPHONE
2145 MILL STREET                          200 EVITT PKWY                           PO BOX 869
RINGGOLD, LA 71068                        RINGGOLD, GA 30736                       RINGGOLD, GA 30736-0869




RINIKA BONDS                              RINIKIA BONDS                            RIO MANAGEMENT
404 COMMERCE ST                           404 COMMERCE ST                          C/O RIO MANAGEMENT
RIPLEY, TN 38063                          RIPLEY, TN 38063                         45055 WASATCH BOULEVARD
                                                                                   STE. 350
                                                                                   SALT LAKE CITY, UT 84124



RIONTI ROGERS                             RIPLEY CO, THE                           RIPLEY FIRE DEPARTMENT
12240 JACKSON RD APT 13D                  C/O FLETCHER BRIGHT CO                   110 S WASHINGTON
ST FRANCISVILLE, LA 70775                 ATTN PAM LON                             RIPLEY, TN 38063
                                          537 MARKET ST, STE 400
                                          CHATTANOOGA, TN 37402



RIPLEY GAS & WATER DEPARTMENT             RIPLEY GAS & WATER DEPARTMENT            RIPLEY HIGH SCHOOL BASE
116 CHURCH ST                             PO BOX 26                                BALL BOOSTER CLUB
RIPLEY, TN 38063                          RIPLEY, TN 38063                         730 DURHAMVILLE RD.
                                                                                   RIPLEY, TN 38063




RIPLEY POLICE DEPARTMENT                  RIPLEY POLICE DEPARTMENT                 RIPLEY POWER AND LIGHT COMPANY
110 S. WASHINGTON                         500 S MAIN ST                            148 S MAIN ST
RIPLEY, TN 38063                          RIPLEY, MS 38663                         RIPLEY, TN 38063
RIPLEY POWER AND LIGHTCase 19-11984-CSS
                      COMPANY        RIPLEY Doc   36 Filed
                                            VOLUNTEER       09/10/19
                                                      FIRE DEP         PageRIPLEY
                                                                            1172WATER
                                                                                  of 1514
                                                                                       & GAS SYSTEM, MS
PO BOX 69                            500 S MAIN ST                          500 S MAIN ST
RIPLEY, TN 38063                     RIPLEY, MS 38663                       RIPLEY, MS 38663




RISA SANDUSKY                        RISE INTERNATIONAL                     RITA ARMSTRONG
5096 HWY 17                          C/O DELTA SALES                        27 TOMINO WAY
MCCRORY, AR 72101                    2850 STAGE VILLAGE CV 5                HOT SPRINGS VILLAGE, AR 71909
                                     BARTLETT, TN 38134




RITA BARLAR                          RITA BECK                              RITA BROADWAY
250 ALBES LANE                       396 COUNTY ROAD 561                    306 WEST 4TH ST
PULASKI, TN 38478                    RECTOR, AR 72461-8626                  IUKA, MS 38852




RITA CAGLE                           RITA CAUBLE                            RITA COLLINS
1135 EAST GRINDER SWITCH             3831 FISH HATCHERY RD                  82 HORSESHOE DR
CENTERVILLE, TN 37033                GASTON, SC 29053                       JESUP, GA 31545




RITA DEEMS                           RITA DURBIN                            RITA F EDGE
314 HOGUE AVENUE                     3946 ELM STREET                        750 JAYBIRD HELENA RD
ROCKMART, GA 30153                   CHOUDRANT, LA 71227                    HELENA, GA 31037




RITA F. KERR LLC                     RITA FRANKLIN                          RITA FREE
PO BOX 930714                        33 FLORA STREET                        1330 CO RD 34
NORCROSS, GA 30003                   KINGSTREE, SC 29556                    CENTRE, AL 35960




RITA GATELEY                         RITA GILMORE                           RITA GREEN
730 HOLDER RD.                       306 ADAMS CIRCLE ROAD                  441 15TH COURT NW
CEDAR GROVE, TN 38321                CRAWFORDSVILLE, AR 72327-2127          BIRMINGHAM, AL 35215




RITA HARBOUR                         RITA HARRELL                           RITA HIGGINS
7711 HWY 495 SOUTH                   9506 HIGHWAY                           686 LANGFORD BR. RD
DEKALB, MS 39328                     HAYNESVILLE, LA 71038                  BURNSVILLE, NC 28714




RITA JACOBS                          RITA LUMLEY                            RITA MALLETTE
72480 ST LANDRY ST                   793 MASTER MOORE RD.                   799 EVERETT CHURCH ROAD
COVINGTON, LA 70435                  DUBLIN, GA 31027                       MENDENHALL, MS 39114-4529




RITA MASSEY                          RITA MASSEY                            RITA MASSEY
602 EAST 2ND STREET                  64 CR 381                              728 EAST RANEY AVE
MC CRORY, AR 72101                   WYNNE, AR 72396                        MCCRORY, AR 72101
RITA ROBISON         Case   19-11984-CSS     Doc 36
                                      RITA SANDERS         Filed 09/10/19   PageRITA
                                                                                 1173  of 1514
                                                                                     WEBBER
883 SUMMERS-MCKOY RD                   120 CLARK CIRCLE                         2700 SPRINGHILL RD
NEWNAN, GA 30263                       KOSCIUSKO, MS 39090                      COUSATTA, LA 71019




RITA WHITE                             RITA WINSTON                             RITA ZACHARY
10 SHAY LANE                           115 SOUTH WALKER CIR                     PO BOX 1011
HATTIESBURG, MS 39401                  INDIANOLA, MS 38751                      MARVELL, AR 72366




RITE AID CORPORATION                   RITTENHOUSE                              RITTER COMMUNICATIONS
ATTN GENERAL COUNSEL                   PO BOX 95320                             2400 RITTER DR.
30 HUNTER LANE                         CHICAGO, IL 60694                        JONESBORO, AR 72401
CAMP HILL, PA 17011




RITTER DISPOSABLES INC.                RITTIE WIGGINS                           RITTNEY MONTFORD
PO BOX 321                             1807 HIGHLAND AVE 3                      101 PINECONE DRIVE
MARION, AR 72364                       DUBLIN, GA 31021                         EAST DUBLIN, GA 31027




RITWIK CHATTERJEE                      RIUNITA MARTIN                           RIVER CITY PACKAGING LLC
24 CROSS HWY                           140 ROYAL DRIVE, APT 6                   157 SOUTH PARKWAY EAST 1
WESTPORT, CT 06880                     MADISON, AL 35758                        MEMPHIS, TN 38106




RIVER COUCH                            RIVER CRANE                              RIVER DAVIS
1059 MORELAND ROAD                     728 HART CIRCLE                          601 WILLIAMSON LOOP
WILLIAMSON, GA 30292                   WARRIOR, AL 35180                        HORATIO, AR 71842-8853




RIVER EAGLE DISTRIBUTING               RIVER HILLS/LAKE WYLIE EM                RIVER JACKSON
ATTN KEVIN PATTERSON                   4 HERITAGE DRIVE                         184 COX ROAD
2346 RUST AVE                          LAKE WYLIE, SC 29710                     RUTHERFORDTON, NC 28139
CAPE GIRARDEAU, MO 63701




RIVER MARKET POTTERY                   RIVER WIND BANK                          RIVER WIND BANK
GUY RICHARDSON                         100 S 2ND ST                             PO BOX 120
201 WYANDOTTE LOFT 303                 AUGUSTA, AR 72006                        AUGUSTA, AR 72006
KANSAS CITY, MO 64105




RIVERDALE FIRE DEPARTMENT              RIVERS NAKIA                             RIVERS SMITH
6690 CHURCH STREET                     204 BENNETT ST                           114 GARDENVIEW ST.
RIVERDALE, GA 30274                    HEADLAND, AL 36345                       SENATOBIA, MS 38668




RIVERSIDE BOX SUPPLY CO.               RIVERSIDE BOX SUPPLY INC.                RIVERSIDE CO. DHS
PO BOX 3795                            1379 FARMVILLE RD.                       PO BOX 19990
LITTLE ROCK, AR 72203                  MEMPHIS, TN 38122                        RIVERSIDE, CA 92502
RIVERSIDE PAPER CO.      Case 19-11984-CSS    DocSHOPPING
                                        RIVERSIDE  36 Filed   09/10/19
                                                          CENTER INC      PageRIVERSIDE
                                                                               1174 of SHOPPING
                                                                                        1514
110 N. KENSINGTON DR                     ATTN WALTER SYLVEST, PRESIDENT        CENTER INC.
APPLETON, WI 54915                       106 HARGROVE LN                       C/O BAMBI SYLVEST
                                         FRANKLINTON, LA 70438                 1086 WOODHAVEN
                                                                               BATON ROUGE, LA 70815



RIVERVIEW SHOPPING CENTER LLC            RIVIANA FOODS INC.                    RJ BRANDS
58035 MARIAM STREET                      RPA MKTG/NEW WORLD PASTA              ATTN MARK FRIEDMAN, VP SALES
PLAQUEMINE, LA 70464                     85 SHANNON ROAD                       873 ROUTE 45, STE 101
                                         HOUSTON, TX 77252-2636                NEW CITY, NY 10956




RJ CORMAN RAILROAD CO/TENN TERMINAL      RJD DEVELOPMENT LLC                   RJD DEVELOPMENT LLC
LLC                                      PO BOX 521                            PO BOX 521
                                         SUISIN CITY, CA 94585                 SUISUN, CA 94585




RJS PROPERTIES                           RKELL REED                            RKL PROPERTIES LLC
3623 LATROBE DR, STE 122                 430 EAST GRIGSBY                      644 FOREST LAIR
CHARLOTTE, NC 28211                      PULASKI, TN 38478                     TALLAHASSEE, FL 32312




RKS SALES GROUP INC.                     RLC ENTERPRISES INC                   RLH SANITATION INC
4600 W. 77TH ST. 188                     BERTS TERMITE & PEST CONTROL          1305 ROSSI ROAD
MINNEAPOLIS, MN 55435                    1700 ZEVON COURT                      MOUNTAIN HOME, AR 72653
                                         SPRING HILL, TN 37174




RM PALMER CO                             RM PALMER CO                          RMI HOLDINGS LLC
ATTN CHARLES SHEARER JR, TREASURER       ATTN STEPHN TERRONI, EVP SALES        118 S. CHERRY ST.
PO BOX 1723                              PO BOX 1723                           OCILLA, GA 31774
READING, PA 19603-1723                   READING, PA 19603-1723




RMI HOLDINGS                             RMS INTERNATIONAL USA INC             RNDC OF SOUTH CAROLINA LLC
118 S. CHERRY ST.                        ATTN LEON SUMMERS                     410 FOSTER BROTHERS DR
OCILLA, GA 31774                         BEACON CENTER                         WEST COLUMBIA, SC 29172
                                         8323 NW 12TH ST, STE 111
                                         MIAMI, FL 33126



RNR PLASTICS INC.                        ROAD CHAMP                            ROADMASTER (USA) CORP
20 BELLOWS RD.                           20 SALISBURY RD                       6 INDUSTRIAL WAY WEST
RAYNHAM, MA 02767                        RM 718 R/F WEST WIN60FC               732-542-3120
                                         OULEDO, FL 32765                      EATONTOWN, NJ 07724




ROADWAY EXPRESS INS                      ROADWAY YRC                           ROANOKE DISTRICT OFFICE
PO BOX 93151                             PO BOX 7914                           3535 FRANKLIN RD SW
CHICAGO, IL 60673-3151                   OVERLAND PARK, KS 66207-0914          SUITE H
                                                                               ROANOKE, VA 24014-2255




ROARING RIVER FINANCE                    ROB BORELLA                           ROB BOWEN
1203 N MAIN                              2218 GEORGIAN CIRCLE                  REIMBURSABLE
CASSVILLE, MO 65625                      FRANKLIN, TN 37067                    1110 BRANNEN ROAD
                                                                               METTER, GA 30439
ROB MCGEE                 Case 19-11984-CSS    Doc 36
                                         ROB PARR           Filed 09/10/19   PageROBBERT
                                                                                  1175 ofTUTEN
                                                                                          1514
4300 N GETWELL RD                        3480 HIGHWAY 338                        11 BLAKESHIRE RD
MEMPHIS, TN 38118                        CADWELL, GA 31009                       MCKENZIE, TN 38201




ROBBIE AMOS                              ROBBIE ANTIONE                          ROBBIE BROWN
141 W. JACKSON AVE.                      5404 DASPIT ROAD                        3007 BROWN RD
WEST MEMPHIS, AR 72301                   NEW IBERIA, LA 70563                    CROSSETT, AR 71635




ROBBIE CALDWELL                          ROBBIE HARMON                           ROBBIE HEATH
PO BOX 1091                              1345 PLEASANT VALLEY AVE.               120 SOUTHWEST TRAIL
MELBOURNE, AR 72556                      UNION CITY, TN 38261                    MALVERN, AR 72104




ROBBIE HORTON                            ROBBIE PARKS                            ROBBIE RAGSDALE
170 LONG WALK DRIVE                      148 CLISBY PLACE                        980 HWY 435
COLUMBIANA, AL 35051                     MACON, GA 31204                         COLUMBIANA, AL 35051




ROBBIE RILEY                             ROBBIE ROUSE                            ROBBIE SCHROEDER
2314 RAINTREE CT APT. H                  8927 ALEXANDER CT                       621 PLEASANT LAKE DR
BIRMINGHAM, AL 35215                     MYRTLE BEACH, SC 29588                  JACKSON, MO 63755




ROBBIE STAINBROOK                        ROBBIE WYANT                            ROBBIE YON
9 JORDAN RD.                             522 E. TAYLOR                           2162 FOWLER RD
HIRAM, GA 30141                          BENTON, IL 62812                        ASHFORD, AL 36312




ROBBIN BLACK                             ROBBIN BROOKS                           ROBBIN Y DURHAM
3428 HORSESHOE TRAIL                     1464 RODDY HIGHWAY                      143 RUE NORMANDIE
BOSSIER CITY, LA 71112                   EASTMAN, GA 31023                       EUNICE, LA 70535




ROBBINS PROPERTIES I LLC                 ROBBY ZONT                              ROBBY ZONT
ATTN RANDY NALLS                         3282 E MAIN                             UNKNOWN
3100 WEST END AVE, STE 1070              DOTHAN, AL 36301                        DOTHAN, AL 36303
NASHVILLE, TN 37203




ROBER N. GRAHAM, LLC                     ROBERT ABRAMS                           ROBERT AINSWORTH
& DEVELOPMENT CO. INC.                   152 WEATHER STREET                      71 TYNES AINSWORTH ROAD
822 AZALEA ROAD                          SPINDALE, NC 28160                      JAYESS, MS 39641
MOBILE, AL 36693




ROBERT ATKINS                            ROBERT AULT                             ROBERT AVANT
486 DEER RUN RD                          120 DOUGLAS ST. APT. B4                 397 ROCK HILL ROAD
WEST POINT, MS 39773                     CHATTANOOGA, TN 37403                   COMO, MS 38619
ROBERT B ERLICH         Case 19-11984-CSS
                                       ROBERTDoc  36 Filed 09/10/19
                                              B ERLICH                PageROBERT
                                                                           1176 of 1514
                                                                                 BATTS
751 PALISADE AVE 211                    751 PALISADE AVE 211              687 E COTTRELL
TEANECK, NJ 07666                       TEANECK, NJ 76660                 HOLLY SPRINGS, MS 38635




ROBERT BEAUREGARD                       ROBERT BENISON                    ROBERT BOUCHIE
135 COLUMNS DR.                         229 LILAC ST                      5820 OLD MEMPHIS RD
ALEXANDRIA, LA 71303                    WEST MONROE, LA 71292             BRIGHTON, TN 38011




ROBERT BOYD                             ROBERT BRADLEY                    ROBERT BROWN PLUMBING INC
6536 TIMBERCOVE DR                      412 DURHAM WAY                    4801 HAZEL JONES ROAD
MERIDIAN, MS 39305                      FOLEY, AL 36535                   BOSSIER CITY, LA 71111




ROBERT BRUCE                            ROBERT BUNDY                      ROBERT C RICHARD
4433 ATTALA RD 3122                     3419 GAYWINDS CV                  P.O. BOX 381
VAIDEN, MS 39176-9551                   MEMPHIS, TN 38115                 MOREAVLLE, LA 71355




ROBERT CARTER                           ROBERT CAULFIELD                  ROBERT CLARKE
710 WASHINGTON DR                       1345 SOUTH GORDON ST              74 VALLEY VIEW RD
HAMMOND, LA 70401                       CENTREVILLE, MS 39631             BYHALIA, MS 38611




ROBERT COATES                           ROBERT COLEMAN                    ROBERT COLEY
1490 GATES ROAD                         993 NO. DUNLAP                    4443 CONNER WHITEFIELD
COLUMBIA, MS 39429                      MEMPHIS, TN 38107                 RIPLEY, TN 38063




ROBERT COOPER                           ROBERT CORKEN                     ROBERT COSBY
804 VETERANS PKWY APT 47                1074 PETERSBURG CV                264 C.R. CONNERLY ROAD
HINESVILLE, GA 31313                    COLLIERVILLE, TN 38017            KOKOMO, MS 39643




ROBERT COURTNEY                         ROBERT CSEE                       ROBERT DAVIS
PO BOX 264                              2313 SALEM WEST DRIVE             46 HOLLOWAY RD
PANGBURN, AR 72121-0264                 AUGUSTA, GA 30906                 FIVE POINTS, TN 38457




ROBERT DAVIS                            ROBERT DAVIS                      ROBERT DEITZ
474 SEVIER ST                           86 COUNTY ROAD 428                155 ROGERS ST
MEMPHIS, TN 38122                       PARIS, MS 38949-3819              SPRUCE PINE, NC 28777




ROBERT DENSON                           ROBERT DOBBINS                    ROBERT DONNELLY
4480 UNION CAMP ROAD                    335 WILBURN RD                    19762 PITKIN DRIVE
LAFAYETTE, TN 37083                     HEBER SPRINGS, AR 72543           FOLEY, AL 36535
ROBERT DORSEY            Case 19-11984-CSS
                                        ROBERTDoc 36
                                               DOWNS      Filed 09/10/19   PageROBERT
                                                                                1177 of  1514
                                                                                      E BLACKSHIRE
1610 S WAUKESHA ST                      PO BOX 493                              PO BOX 133
BONIFAY, FL 32425                       LEXINGTON, GA 30648                     JERUSALEM, AR 72080-0133




ROBERT ECHOLS                           ROBERT EDDINS                           ROBERT EDGIN
100 MAPLE DRIVE                         4060 STAGE RD                           563 CENTRAL RD
DUBLIN, GA 31021                        COLDWATER, MS 38618                     HORATIO, AR 71842




ROBERT EGLI                             ROBERT EVANS                            ROBERT F CANADA
129 REBECCA DR                          13806 COUNTY RD 16                      12 E COMMERCE ST
HENDERSONVILLE, TN 37075-4928           GREENSBORO, AL 36744                    HERNANDO, MS 38632




ROBERT F CANADA                         ROBERT F CANADA                         ROBERT FARWELL
35 PARKWAY                              35 PARKWAY                              6840 INNSBROOK CV
HERNANDO, MS 38632                      HERNANDO, MS 38632-1641                 MEMPHIS, TN 38115




ROBERT FLEETWOOD                        ROBERT FLEETWOOD                        ROBERT FLOYD
4012 AVENUE 0 NW                        4012 AVENUE O NW                        822 BEAR CARR RD
WINTER HAVEN, FL 33881                  WINTER HAVEN, FL 33881                  WESTMORELAND, TN 37186




ROBERT FOSTER                           ROBERT FREY                             ROBERT FULK
54 ROY HARGROVE RD.                     80 SHADY PINES COVE                     3114 MONTREAL DRIVE
MEDINA, TN 38355                        OAKLAND, TN 38060                       BATON ROUGE, LA 70819




ROBERT G BRUCE                          ROBERT G. MYERS                         ROBERT GADDY
4433 ATTALA RD                          FREDS OF GREENVILLE INC                 1811 CYPRESS PRESERVE
APT 3122                                708 WOODVALLEY ROAD                     LUTZ, FL 33549
VAIDEN, MS 39176                        GREENVILLE, AL 36037




ROBERT GALLOWAY                         ROBERT GAMBLE                           ROBERT GANGARD
1208 CHURCHILL DR                       15324 SUNRAY CT                         808 BIG FOUR
GALLATIN, TN 37066                      FOLEY, AL 36535                         ELDORADO, IL 62930




ROBERT GATES                            ROBERT GATLIN                           ROBERT GREER
PO BOX 274                              600 SOUTH PARK ROAD                     22 COUNTY RD 312 APT 2
LAKE PARK, GA 31636-0274                MT PLEASANT, TN 38474                   POPLAR BLUFF, MO 63901




ROBERT GRIFFIN                          ROBERT GUFFEY                           ROBERT HALF & ACCOUNTING
2511 LYNONS                             112 WEST ADAMS                          PO BOX 60000
BOLTON, MS 39041                        WOODBURY, TN 37190                      SAN FRANCISCO, CA 94160
                      Case
ROBERT HALF & ASSOCIATES        19-11984-CSS
                                          ROBERTDoc
                                                 HALF36    Filed 09/10/19
                                                      INTERNATIONAL         PageROBERT
                                                                                 1178 of 1514
                                                                                       HALF INTERNATIONAL
PO BOX 60000                               CREATIVE GRP ACCOUNTEMPS              INC. DBA OFFICE TEAM
SAN FRANCISCO, CA 94160                    OFFICE TEAM LEG TEC MG                2613 CAMINO RAMON
                                           12400 COLLECTION CTR DR.              SAN RAMON, CA 94583
                                           CHICAGO, IL 60693



ROBERT HALF INTERNATIONAL                  ROBERT HALF TECHNOLOGY                ROBERT HARDING
OFFICE TEAM                                PO BOX 743295                         STORE 2050
12400 COLLECTIONS CTR DR.                  LOS ANGELES, CA 90074-3295            MEMPHIS, TN 38118
CHICAGO, IL 60693




ROBERT HARRIS                              ROBERT HARRISON                       ROBERT HARVEY
1050 E SHAKMAN CR                          857 AMANDA COVE                       116 HIGHLAND DR
MEMPHIS, TN 38108                          HERNANDO, MS 38632                    HEADLAND, AL 36345




ROBERT HELEINE II                          ROBERT HERRIN                         ROBERT HICKMAN
105 CAMI ST                                1003 SYCAMORE ROAD                    1126 HIGHWAY 133 NORTH
EAST DUBLIN, GA 31027                      PICAYUNE, MS 39466                    CROSSETT, AR 71635-4729




ROBERT HICKS                               ROBERT HOBBS                          ROBERT HODGES
246 MEADOWBROOK DR                         6803 HALIFAX RD                       297 FRAZIER
LINDEN, TN 37096                           COLLINSTON, LA 71229                  SAREPTA, LA 71071




ROBERT HOFFMAN                             ROBERT HOLMES                         ROBERT HOLMES
212 SAGE BROOK DR                          321 TWIN OAKS RD.                     745 ST. JOHNS ROAD
MADISON, AL 35757                          DOVER, TN 37058                       BONIFAY, FL 32425




ROBERT HOPP                                ROBERT HORN                           ROBERT HOUSTON
100 HILLCREST DR                           PO BOX 268                            131 BROADWAY
CLINTON, SC 29325                          MONTICELLO, AR 71657                  TALLADEGA, AL 35160




ROBERT HOWARD                              ROBERT HULL                           ROBERT I. REDISH
229 BILLY RD                               PO BOX 174                            C/O NATL BANK OF GEORGIA
DUBLIN, GA 31021                           NOBLE, LA 71462                       PO BOX 6507
                                                                                 2234 W BROAD ST
                                                                                 ATHENS, GA 30604



ROBERT J EGLI                              ROBERT JACKS                          ROBERT JEEMS
129 REBECCA DRIVE                          610 NORTH FARMERVILLE STR             911 CHERRY STREET
HENDERSONVILLE, TN 37075-4928              RUSTON, LA 71270                      GREENWOOD, MS 38930




ROBERT JOHNSON                             ROBERT JOHNSON                        ROBERT JOHNSON
5215 OLD HILLSBORO ROAD                    94 EAST BRUCE STREET                  959 COLLETT AVE
FOREST, MS 39074                           MCRAE, GA 31055                       BOWLING GREEN, KY 42101
ROBERT JORDAN          Case 19-11984-CSS
                                      ROBERTDoc
                                             KIRK36        Filed 09/10/19   PageROBERT
                                                                                 1179 of 1514
                                                                                       KUHBANDER
500 PARKER DR                          691 BEAUMONT AVE                         1430 CONNORS RD
CLINTON, MS 39056                      SPARTANBURG, SC 29302                    WAYCROSS, GA 31503




ROBERT LAMB                            ROBERT LANGREDER                         ROBERT LOCKHART
660 MT PLEASANT CHURCH ROAD            106 MICHAEL CIR                          136 GOODMAN RD
MILLPORT, AL 35576                     LEESBURG, GA 31763                       PENNINGTON, AL 36916




ROBERT LOVVORN                         ROBERT M. MARTIN                         ROBERT M. MARTIN
1040 KOWALIGA RD.                      500 2nd Ave North                        PO BOX 270
ECLECTIC, AL 36024                     Clanton, AL 35045                        CLANTON, AL 35046




ROBERT MACALPINE                       ROBERT MARSTON                           ROBERT MATTHEW BAIR
275 PURYEAR COUTRY CLUB RD             8314 BARBERRY PLACE                      77 ELEANOR PLACE
PURYEAR, TN 38251                      SOUTHAVEN, MS 38671                      RAY CITY, GA 31645




ROBERT MCCLATCHEY                      ROBERT MCGEE                             ROBERT MCGEE
8324 CHAMPIONSHIP DR 302               6125 BROWN ST APT 82                     HC1 BOX 363
MEMPHIS, TN 38125                      JACKSON, MS 39213                        FAIRDEALING, MO 63939




ROBERT MCGOWEN                         ROBERT MCHENRY                           ROBERT MCNEAL
2634 E.LAKE BLVD, B17-12               247 SE COLEMAN STREET                    3346 ANSNOW
ROBINSONVILLE, MS 38664                MADISON, FL 32340                        MEMPHIS, TN 38118




ROBERT MELTON                          ROBERT MEYER                             ROBERT MITCHELL
4248 BEACON LIGHT RD                   3346 HIGHWAY 64C                         1823 ALLENBY GREEN
RUSTON, LA 71270                       APT 139                                  GERMANTOWN, TN 38139
                                       HAYESVILLE, NC 28904




ROBERT MOODY                           ROBERT MOORE                             ROBERT MOSBY III
500 10TH NE                            6110 NOON DAY ROAD                       13 TOMAHAWK COVE
SPRINGHILL, LA 71075-2912              HALLSVILLE, TX 75650                     MAUMELLE, AR 72113




ROBERT MURDOCK                         ROBERT N. GRAHAM LLC.                    ROBERT N. TIGER JR.
13 MILLS COVE                          PO BOX 1207                              53 RIVERSIDE DRIVE
CABOR, AR 72023                        PURVIS, MS 39475                         HAYESVILLE, NC 28904




ROBERT NICHOLS                         ROBERT OATES                             ROBERT OLIVER
3705 BARBER HWY                        140 FM 2608                              3325 FENWICK STREET
ERIN, TN 37061                         CENTER, TX 75935                         SHREVEPORT, LA 71101
ROBERT PAGE              Case 19-11984-CSS
                                        ROBERTDoc  36
                                               PALEN       Filed 09/10/19   PageROBERT
                                                                                 1180 of 1514
                                                                                       PALMER
2128 CALDWELL STREET                     15 HARRISON STREET                     2230 ST. JOHN APT 23
CONWAY, AR 72034-4933                    CANTON, NC 28716                       DYERSBURG, TN 38024




ROBERT PARR                              ROBERT PARR                            ROBERT PASTOR
3480 HIGHWAY 338                         3480 HWY 338                           286 HAY RD.
CADWELL, GA 31009                        CADWELL, GA 31009                      MEANSVILLE, GA 30256




ROBERT PATRICK                           ROBERT PATRICK                         ROBERT PEOPLES
11702 HIGHWAY 43 NORTH                   175 COUNTRYSIDE DRIVE                  120 WOODWARD ST APT.C6
KOSCIUSKO, MS 39090                      OAKLAND, TN 38060                      BISHOPVILLE, SC 29010




ROBERT PICKLE                            ROBERT PIERCE                          ROBERT PITTMAN
2570 SHERLOCK RD                         590 STAMPER POND RD                    315 MARTING LUTHER KING DR
HELENA, AL 35080                         UNION, MS 39365-8840                   PURVIS, MS 39475




ROBERT PITTS                             ROBERT PONVILLE                        ROBERT PRINCE
202 FRANK COOK ROAD                      873 W. PINE ST.                        204 B BROAD STREET
COCHRAN, GA 31014                        JESUP, GA 31545                        CAMDEN, AL 36726




ROBERT PRINCE                            ROBERT REED                            ROBERT REED
204 BROAD ST                             140 WILLIE HIBBLER                     472 W CHURCH ST
CAMDEN, AL 36726                         SENATOBIA, MS 38668                    ALAMO, TN 38001




ROBERT RIEGER                            ROBERT ROBINSON                        ROBERT ROGERS
119 JACKSON ST                           301 PECAN ST                           1259 RIDGEWAY RD SE
WEST MONROE, LA 71291                    FLORA, MS 39071                        DARIEN, GA 31305




ROBERT ROWLEY                            ROBERT RUSSELL                         ROBERT S BURKS
68 RILEY LANE                            711 NORTH DIVISION STREET              5630 HIGHWAY 149 SOUTH
COLUMBIA, MS 39429                       DEQUINCY, LA 70633                     EARLE, AR 72331-9400




ROBERT SANDERLIN                         ROBERT SANDERS                         ROBERT SANDOWN III
127 MCKNIGHT DRIVE                       66 NORRIS ROAD                         606-07 CADRACA DR
MONTICELLO, AR 71655                     ATOKA, TN 38004                        MEMPHIS, TN 38122




ROBERT SANTIAGO                          ROBERT SCOTT                           ROBERT SCROGGINS
801 REDMOND RD                           797 PIERCE CHAPEL ROAD                 191 INWAY DR.
JACKSONVILLE, AR 72076                   CAIRO, GA 39822                        ANDERSON, SC 29621
ROBERT SEAN FERGUSONCase
                      &     19-11984-CSS
                                      ROBERTDoc
                                             SEAY36        Filed 09/10/19   PageROBERT
                                                                                 1181 of 1514
                                                                                       SHIRLEY
CONNIE M FERGUSON JT TEN               8790 GREENWAY RD                         1014 N DALEVILLE AVE LOT 7
1510 COOPER ROAD                       SOUTHAVEN, MS 38671                      DALEVILLE, AL 36322
PEARL, MS 39208-9028




ROBERT SHOAF                           ROBERT SIMMS                             ROBERT SMITH
2059 HYDE ROAD                         1117 LARRY STREET                        119 RED ROAN RD.
RIPLEY, TN 38063                       GADSDEN, AL 35905                        HATTIESBURG, MS 39402




ROBERT SMITH                           ROBERT SPAIN                             ROBERT STAUBITZ
303 25TH AVENUE SOUTH                  483 WESTPOINT DR                         2798 COUNTY ROAD 63
MERIDIAN, MS 39301                     LEXINGTON, TN 38351                      COLUMBIA, AL 36319




ROBERT STEVEN PIERCE                   ROBERT STILL                             ROBERT STORME
38885 OVERACKER AVE.                   1582 HIGHWAY 301 SOUTH                   1303 VICKBURG DR
FREMONT, CA 94536                      LAKE CORMORANT, MS 38641                 SOUTHAVEN, MS 38671




ROBERT STRICKLAND                      ROBERT SULLIVAN                          ROBERT T JOHNSON
148 WEST SHORE DR                      1141 HOLLIDAY RD                         460 FORREST ST
LA FAYETTE, GA 30728                   DUBLIN, GA 31021                         MARIANNA, AR 72360-1534




ROBERT TABOR                           ROBERT TAYLOR                            ROBERT TAYLOR
327 FENDLER PKWY                       3688 WINCHESTER PARK APT                 3688 WINCHESTER PARK CIRC
PINEVILLE, LA 71360                    MEMPHIS, TN 38118                        MEMPHIS, TN 38118




ROBERT TAYLOR                          ROBERT TAYLOR                            ROBERT TRIGLETH
3688 WINCHESTER PARK CR 8              4073 NORTH WILLOW WYCK                   709 S MAIN
MEMPHIS, TN 38118                      MEMPHIS, TN 38118                        DERMOTT, AR 71638




ROBERT TURNER                          ROBERT VARNER                            ROBERT W WHITE RESIDUAL TRUST
HAYESVILLE PHARMACY LLC                141 KIMBAL LN LOT 10                     C/O JOE WHITE
808 NC 69                              LADSON, SC 29456                         ATTN JOE DON WHITE
HAYESVILLE, NC 28904                                                            103 NORTHWOOD ST
                                                                                PARSONS, TN 38363



ROBERT W WHITE RESIDUAL TRUST          ROBERT W WHITE RESIDUAL TRUST            ROBERT W WHITE RESIDUAL TRUST
C/O JOE WHITE                          C/O JOE WHITE                            C/O JOE WHITE
ATTN JOHN NEIL WHITE                   ATTN LISA ANN KING                       ATTN ROBERT STEVEN WHITE
103 NORTHWOOD ST                       103 NORTHWOOD ST                         103 NORTHWOOD ST
PARSONS, TN 38363                      PARSONS, TN 38363                        PARSONS, TN 38363



ROBERT W WHITLOCK                      ROBERT W. CAMP ATTORNEY AT LAW           ROBERT W. CHANDLER &
1815 PINE STREET                       AT LAW                                   DIANA C. CHANDLER
PINE BLUFF, AR 71601-6565              PO BOX 529                               PO BOX 824
                                       JACKSON, MS 39205                        ACKERMAN, MS 39735
ROBERT W. CHANDLER    Case 19-11984-CSS
                                     ROBERTDoc 36
                                            WARD        Filed 09/10/19   PageROBERT
                                                                              1182 of 1514
                                                                                    WARNER
PO BOX 824                           408 CANAL ST                            460 SINGHAL RD
ACKERMAN, MS 39735                   RINGGOLD, LA 71068                      QUITMAN, GA 31643




ROBERT WARRINGTON                    ROBERT WARRINGTON                       ROBERT WASILEWSKI
10366 COX FERRY RD.                  2060 PLANTATION DRIVE                   1050 DEER WOOD TRAIL
BENTONIA, MS 39040                   GREENVILLE, MS 38701                    PEGRAM, TN 37143




ROBERT WATERS                        ROBERT WEATHERALL                       ROBERT WENNER
1414 PINEY KNOB ROAD                 707 CITY AVE. N.                        8886 DALE COUNTY 1
RUTHERFORDTON, NC 28139              RIPLEY, MS 38663                        ENTERPRISE, AL 36330




ROBERT WHARTHEN                      ROBERT WHITE TRUST                      ROBERT WILBANKS
1402 FAIRFAX DR                      413 TENNESSEE AVE N.                    415 WOODLAND
CAMDEN, SC 29067                     PARSONS, TN 38363                       BATESVILLE, MS 38606




ROBERT WILLIAMS                      ROBERT WILSON                           ROBERT WOODWARD
2235 MARGARET W ALEXANDER DR         137 RIVER RUNNING PLACE                 POB 332
JACKSON, MS 39213                    MEMPHIS, TN 38103                       MADISON, AR 72359




ROBERT WRIGHT                        ROBERT YAQUINTO PRINTING                ROBERT YOUNG
875 MEADOW RUN LANE APT 21           DBA CARTAMUNDI USA INC                  255 HIGHWAY 78 N
DAWSON, GA 39842                     PO BOX 211099                           WHEATLEY, AR 72392
                                     DALLAS, TX 75211




ROBERT YOUNG                         ROBERT YOUNG                            ROBERTA BEAM
358 S CANAL ST                       711 OWENS                               1 CRABTREE ACRES RD
CANTON, MS 39046                     DOTHAN, AL 36301                        SPRUCE PINE, NC 28777




ROBERTA CALVERT                      ROBERTA DYER                            ROBERTA GIBSON
341 BUTTAHATCHIE                     201 DEER TRAIL DRIVE                    2750 LOVE RD APT B
HAMILTON, AL 35570                   BENTON, LA 71006                        LEXINGTON, MS 39095




ROBERTA LYLES                        ROBERTA MORRIS                          ROBERTA ROWLAND
9324 CLARAMONT AVE                   31 ALICE CIRCLE                         556 STUART DRIVE
CHICAGO, IL 60643                    LOUISVILEE, MS 39339                    ODENVILLE, AL 35120




ROBERTA SMITH                        ROBERTO KING                            ROBERTO ORTEGA-FLORES
3208 LAFAYETTE PKWY                  124 BERT AVENUE                         5135 WAYFARER CIRCLE APT. 4
OPELIKA, AL 36801                    WESTBURY, NY 11590                      MEMPHIS, TN 38115
                     Case
ROBERTS COMMUNICATIONS    19-11984-CSS
                       GROUP               Doc 36FIRE Filed
                                    ROBERTSDALE             09/10/19
                                                       DEPARTME        PageROBERTSDALE
                                                                            1183 of 1514
                                                                                       POLICE DEPART
GROUP                               23335 E CHICAGO ST                      23335 E CHICAGO ST
316 WEST LYTLE ST                   ROBERTSDALE, AL 36567                   ROBERTSDALE, AL 36567
SUITE 214
MURFREESBORO, TN 37130



ROBERTSON BANKING COMPANY            ROBERTSON BANKING COMPANY              ROBESON COUNTY TAX
216 N WALNUT AVE                     PO BOX 490                             COLLECTOR
DEMOPOLIS, AL 36732                  DEMOPOLIS, AL 36732                    PO BOX 580387
                                                                            CHARLOTTE, NC 28258-0387




ROBESON COUNTY TAX                   ROBIE MCCRAY                           ROBIN ALBERT
PO BOX 580387                        622 GRIMES ROAD                        211 ROSA AVE
CHARLOTTE, NC 28258                  OZARK, AL 36360                        METAIRIE, LA 70005




ROBIN ANDERTON                       ROBIN BARRETT                          ROBIN BAWCUM
106 NEWGATE RD                       226 AIRPORT RD                         704 E 4TH ST APT B22
ALABASTER, AL 35007                  BALDWIN, GA 30511                      HENDERSON, TN 38340




ROBIN BEAVERS                        ROBIN BOHANNON                         ROBIN BURLESON
501 23RD ST APT B7                   2122 HWY 16                            3697 ALTAPASS HWY
CARLYLE, IL 62231                    VINA, AL 35593                         SPRUCE PINE, NC 28777




ROBIN C YOUNG &                      ROBIN CAIN                             ROBIN CANNON
ANTHONY GREGG YOUNG JT TEN           1439 BARNES RD                         245 SCR 59 A
1680 WALHILL ROAD                    CARTHAGE, MS 39051                     MIZE, MS 39116
COLDWATER, MS 38618




ROBIN CARTER                         ROBIN COLEMAN                          ROBIN DAVIS
405 ROCKWOOD DR                      6458 PONDAROSA DR.                     170 COOLEY AVE
HERMITAGE, TN 37076                  MACON, GA 31216                        PARSONS, TN 38363-4033




ROBIN DAVIS                          ROBIN DAVIS                            ROBIN DAVIS
20052 HWY 25                         2020 WEST ABERDEEN DRIVE               UNKNOWN
COLUMBIANA, AL 35051                 MONTGOMERY, AL 36116                   INMAN, SC 29349




ROBIN EUBANKS                        ROBIN FREY                             ROBIN GARDNER
3826 JOHNSON RD                      3818 ROSS RIDGE DRIVE                  266 SCARLETT OAK DR
JEFFERSON, SC 29718                  OLIVE BRANCH, MS 38654                 DEATSVILLE, AL 36022




ROBIN GATHINGS                       ROBIN GREENE                           ROBIN GRIDER
2516 PEMBERTON AVE                   200 HIGH STREET                        220 SPRING BRANCH RD APT A
TUPELO, MS 38801                     DUNCAN, SC 29334                       BURKESVILLE, KY 42717
ROBIN GROOMS             Case 19-11984-CSS    Doc 36
                                        ROBIN HALL          Filed 09/10/19   PageROBIN
                                                                                  1184HARVEY
                                                                                       of 1514
1796 PUCKETT RD                         14686 HWY 13 N                           414W ADAMS ST
GREENFIELD, TN 38230                    LENA, MS 39094                           WOODBURY, TN 37190




ROBIN HERNANDEZ                         ROBIN HOLMES                             ROBIN HOWARD
335 MILKYWAY DR                         1465 LINE PRARIE RD                      121 EMILY LOOP
PULASKI, TN 38464                       MORTON, MS 39117                         BEEBE, AR 72012




ROBIN JOHNSON                           ROBIN LARGIN                             ROBIN MCDONALD
1173 GARDEN DRIVE                       3914 WATERMELON ROAD UNIT 35A            1600 BRYANT RD
GREENVILLE, MS 38703                    NORTH PORT, AL 35473                     OXFORD, GA 30054




ROBIN MELTON                            ROBIN MITCHELL                           ROBIN MURPHY
133 CLARK STREET                        2913 EAST ALEXANDER                      510 PETEET ST
HUNTINGDON, TN 38344                    GREENVILLE, MS 38701                     RAINBOW CITY, AL 35906




ROBIN NEPIVODA                          ROBIN PARKS                              ROBIN PHILLIPS
121 ELM STREET                          125 BRAZIER RD.                          1313 MOCKINGBIRD LANE
PO BOX 371                              ZEBULON, GA 30295                        CARTERSVILLE, GA 30103
KNOXVILLE, AR 72845




ROBIN RAMSEY                            ROBIN RAMSEY                             ROBIN RAMSEY
108 W DONS AVENUE                       108 WEST DONS AVE                        110 SUTTON BRIDGE RD
ALBERTVILLE, AL 35950                   ALBERTVILLE, AL 35950                    RAINBOW CITY, AL 35906




ROBIN RIEDINGER                         ROBIN ROBERTS                            ROBIN S JOHNSON
3119 CEDAR CREEK DR.                    532 PARKWAY DR                           1173 GARDEN DRIVE
SHREVEPORT, LA 71118                    WIGGINS, MS 39577                        GREENVILLE, MS 38703




ROBIN SAXON                             ROBIN SINEGAL                            ROBIN SMALL
2788 SHARON RD                          P.O. DRAWER 1630                         1834 LAPALOMA ST
WASHINGTON, GA 30673                    CROWLEY, LA 70527                        MEMPHIS, TN 38114




ROBIN STEVENSON                         ROBIN STEWART                            ROBIN TYLER
61425 GILL ROAD                         78033 TALLASSEE HWY                      269 MCCRORY COURT
AMITE, LA 70422                         WETUMPKA, AL 36092                       ALICEVILLE, AL 35442




ROBIN WELLS                             ROBIN WILSON                             ROBIN WORKMAN
1100 EAST 36AVE APT 36                  14021 S. WINTZELL AVE                    286 COOP RD WEST
PINE BLUFF, AR 71601                    BAYOU LA BATRE, AL 36509                 HAMPTON, SC 29924
ROBINSON & ASSOCIATES Case
                      PC      19-11984-CSS    Doc
                                        ROBINSON   36 PRODUCTS
                                                 HOME   Filed 09/10/19
                                                               INC       PageROBINSON,
                                                                              1185 of 1514
                                                                                       ALFRED B
DBA OCCUMED                              ATTN ROSS PATTERSON                  PO BOX 387
1785 NONCONAH                            170 LAWRENCE BELL DR, STE 110        EASLEY, SC 29641
BUILDING 120                             WILLIAMSVILLE, NY 14221
MEMPHIS, TN 38132



ROBINSON, NELL F                         ROBY W PIERCE                        ROBYN BOOTH
PO BOX 326                               38560 JONES WAY                      693 HWY 8 E
KERSHAW, SC 29067                        FREEMONT, CA 94536                   VARDAMAN, MS 38878




ROBYN COLE                               ROBYN ELKINS                         ROBYN MERRILL
748 TATE MARSHALL RD                     426 E MAIN ST                        1500 S. MISSISSIPPI ST
COLDWATER, MS 38618                      ERIN, TN 37061                       CROSSETT, AR 71635




ROBYN RUNNELS                            ROBYN STARK                          ROBYN TERRY
1157 OLD HWY 11                          1746 DESS ROAD                       924 FRONTENAC COURT
PURVIS, MS 39475                         FLORIEN, LA 71429                    MONTGOMERY, AL 36109




ROCHE DIABETES CARE INC.                 ROCHELLE CARR                        ROCHELLE CARR
9115 HAUGE ROAD                          300 MATTS DRIVE                      695 NORTH DECATUR STREET
PO BOX 50457                             DUBLIN, GA 31021                     DUBLIN, GA 31021
INDIANAPOLIS, IN 46250-0457




ROCHELLE HEMPHILL                        ROCHELLE JORDAN                      ROCHELLE MAXWELL
2501 TURIN ST                            615 MURPHY CREEK RD                  5 SLEEPY HOLLOW
GREENVILLE, MS 38703                     LOUISVILLE, MS 39339                 MAGNOLIA, AR 71753




ROCHELLE WARRUM                          ROCK HILL COCA COLA                  ROCKCONCEPTS INC.
823 EDWARDS                              BOTTLING COMPANY                     204 VERMEER DRIVE
WEST MONROE, LA 71292                    2211 MAULDIN DRIVE                   UPPER HOLLAND, PA 19053
                                         PO BOX 37000
                                         ROCK HILL, SC 29732



ROCKDALE CO COMMISSIONER                 ROCKDALE CO COMMISSIONER             ROCKENDRICK CANNON
969 Pine Street                          PO BOX 1497                          1704 N ROBERTSHAW
Conyers, GA 30012                        CONYERS, GA 30012                    GREENVILLE, MS 38701




ROCKLINE INDUSTRIES                      ROCKLINE INDUSTRIES                  ROCKLINE INDUSTRIES
4343 S TAYLOR DR                         ATTN PAUL MEYERS                     ATTN RANDY RUDOLPH
SHEYBOYGAN, MI 53081                     1113 MARYLAND AVE                    1113 MARYLAND AVE
                                         SHEYBOYGAN, MI 53081                 SHEYBOYGAN, MI 53081




ROCKNE ESTES                             ROCKNEKIA TOLBERT                    ROCK-POND SOLUTIONS INC
2712 MC 5040                             300 LEE ST                           1910 CENTENNIAL CLUB DR
YELLVILLE, AR 72687                      BLAKELY, GA 39823                    CONWAY, AR 72034
ROCKY COOPER            Case 19-11984-CSS
                                       ROCKY Doc
                                             HEAD 36       Filed 09/10/19   PageROCKY
                                                                                 1186HENDERSON
                                                                                      of 1514
1 MOHAWK DRIVE                          2420 NIXION RD                          1131 CR 183
SEARCY, AR 72143-5927                   SHELBY, NC 28152                        BLUE SPRINGS, MS 38822




RODARIUS GLOVER                         RODDIE GARRETT                          RODDRECKIUS WRIGHT
3001 DAVID LANE NE                      115 CORA LN                             1524 PARKWAY APT 508
CONYERS, GA 30012                       HAZLEHURST, MS 39083                    GREENWOOD, SC 29646




RODDREESA JONES                         RODDRICK ADAMS                          RODEN SURPLUS IMPORTS INC
254 CARMELITA DRIVE                     114 MEADOW LANE                         ATTN BRADLEY RODEN
GRAND CANE, LA 71032                    HAZLEHURST, MS 39083                    24550 COUNTRY RD 460
                                                                                MOULTON, AL 35650




RODEN SURPLUS IMPORTS INC               RODEN SURPLUS IMPORTS INC               RODEREICK SMITH
ATTN BRADLEY RODEN                      ATTN MARVIN RODEN                       6637 PINEBROOK DR
24550 COUNTRY RD 460                    24550 COUNTRY RD 460                    UNKNOWN, AL 36117
TRINITY, AL 35673                       TRINITY, AL 35673




RODERICK BOYD                           RODERICK CAMPBELL                       RODERICK H WEAVER
110 WEST DANIEL ST                      DBA CAMPBELL TOURS                      ATTORNEY AT LAW
METTER, GA 30439                        100 CR 215                              106 HILL ST
                                        OXFORD, MS 38655                        CLARKSVILLE, AR 72803




RODERICK JONES                          RODERICK PATTERSON                      RODERICK SMITH
200 REBLEWOOD DR. APT M-S               1304 N LINCOLN                          1160 BUCKEYE RD LOT 5
JACKSON, MS 39212                       STAR CITY, AR 71667                     DUBLIN, GA 31027




RODERICK SMITH                          RODERICK SMITH                          RODERICK SMITH
1160 BUCKEYE ROAD LOT 5                 1160 BUCKEYE ROAD LOT 5                 512 CYPRESS DRIVE A
DUBLIN, GA 31027                        EAST DUBLIN, GA 31027                   DUBLIN, GA 31021




RODERICK SUTTON                         RODERICK TARVIN                         RODERICK TURNER
2538 OVERLOOK                           117 RAIL ROAD AVE                       PO BOX 1793
GERMANTOWN, TN 38138                    LIVINGSTON, AL 35470                    ST FRANCISVILLE, LA 70775




RODERICK WILBERT                        RODGER HERRIEN                          RODNEY BOLTON
7002 HWY 513                            722 CLUB HOUSE DR                       2909 MCKLEROY AVE
PELICAN, LA 71063                       WIGGINS, MS 39577                       ANNISTON, AL 36201




RODNEY BORONDA                          RODNEY BROWN                            RODNEY CATHCART
12832 WOODCLIFF RD                      609 AVE Z                               500 RAILROAD ST.APT.G1
MONTEREY, TN 38574                      BIRMINGHAM, AL 35214                    MOUNT VERNON, GA 30445
RODNEY EDWARDS           Case 19-11984-CSS   Doc
                                        RODNEY     36
                                               GILLEY        Filed 09/10/19   PageRODNEY
                                                                                   1187 of 1514
                                                                                         GULLEY
2821 MANSFIELD PLACE                     241 EAST GLENN RD                        1451 NEVADA 7
JACKSON, MO 63755                        MONTICELLO, FL 32344                     BUCKNER, AR 71827




RODNEY JOHNSON                           RODNEY MCGOWAN                           RODNEY MCKINNEY
250 ANDREW COVE RD.                      683 HANLEY ST                            206 FR2132
LIVINGSTON, TN 38570                     MEMPHIS, TN 38114                        MARION, KY 42064




RODNEY PIERCE                            RODNEY PIPES                             RODNEY PITTMAN
1047 RD 1205                             4840 TEIN EAGLE CIR W                    PO BOX 24246
NETTLETON, MS 38858                      MEMPHIS, TN 38125                        KNOXVILLE, TN 37933




RODNEY RENFRO                            RODNEY ROBERTSON                         RODNEY SCARBOROUGH
28 S COTTON LN                           503 AVE C                                160 CHANTICLER ROAD
EAST PRAIRIE, MO 63845                   KENTWOOD, LA 70444                       COMMERCE, GA 30529




RODNEY SEYMOUR                           RODNEY SHUTTLEWORTH                      RODNEY SMITH
4129 ROCKY MOUNTAIN DR                   877 EBENEZER RD                          1810 SNELLBRIDGE ROAD
BATON ROUGE, LA 70814                    GEORGIANA, AL 36033                      EAST DUBLIN, GA 31027




RODNEY WEATHERHOLTZ                      RODNEY WILSON                            RODNIZUS JOHNSON
76 LEE RD 919                            2679 FRANKS RD                           4300 N GETWELL RD
PHENIX CITY, AL 36870                    COLDWATER, MS 38618                      MEMPHIS, TN 38118




RODRICK TAYLOR                           RODRICK TAYLOR                           RODRICK WALDEN
115 PINE HILL LN                         717 SOUTH 13TH STREET                    1252 SHERWOOD ESTATES
TERRY, MS 39170                          WEST MEMPHIS, AR 72301                   DUBLIN, GA 31021




RODRIGEZ CRAIG                           ROEBUCK POLICE & FIRE DEP                ROGELIO ORONA
208 GROOVER ST                           2639 STONE STATION RD                    3142 GOODLETT ROAD
CLEVELAND, MS 38732                      ROEBUCK, SC 29376                        MEMPHIS, TN 38118




ROGELIO ORONA                            ROGER BEARDAIN                           ROGER CHILDS
4142 GOODLETT                            46 BETHLEHEM COMMUNITY ROAD              2650 BROOKWOOD DRIVE
MEMPHIS, TN 38118                        WINONA, MS 38967                         JACKSON, MS 39212




ROGER CLEVELAND                          ROGER EDWARDS                            ROGER EWING
5380 HIGHWAY 305 S                       1121 SHORT DAVIS ST.                     904 AUTUMN WOODS DRIVE EAST
HERNANDO, MS 38632-9331                  JACKSON, MS 39212                        SOUTHAVEN, MS 38671
ROGER FRENCH          Case   19-11984-CSS
                                       ROGER Doc 36 Filed 09/10/19
                                             FUNDERBURKE                  PageROGER
                                                                               1188 HAMM
                                                                                    of 1514
38876 HIGHWAY 95 N                     108 ROBIN CIRCLE                       405 JOSLIN BRANCH RD.
GREENBACK, TN 37742-2826               TALLADEGA, AL 35160                    WHITE BLUFF, TN 37187




ROGER HOGGLE                           ROGER JACKSON                          ROGER JONES
807 CREEK STREET                       1693 EAST HWY 30                       1336 NERCANTILE DRIVE
DEMOPOLIS, AL 36732                    GLENWOOD, GA 30428                     APT. 60
                                                                              ALBANY, GA 31705




ROGER LARSEN                           ROGER LEHMAN                           ROGER LYNCH
7648 WISTERIA DR                       1460 MONTEREY HWY                      3334 CEDAR RD
OLIVE BRANCH, MS 38654                 LIVINGSTON, TN 38570                   VALDOSTA, GA 31601




ROGER MCNAIR                           ROGER PARKER                           ROGER RICHARDS
838 CUMSIO RD                          C/O PARKER APPRAISAL SERV              2525 HWY 4
GRAY, GA 31032                         PO BOX 669                             JONESBORO, LA 71251
                                       BRYANT, AR 72089




ROGER TUBBS ATTY AT LAW                ROGER WAYNE CLEVELAND &                ROGER WILBANKS
208 WEST MAIN STREET                   BEVERLY ANN CLEVELAND JT TEN           215 SANDBEACH BLVD APT 2202
TUPELO, MS 38804                       5380 HWY 305 S                         SHREVEPORT, LA 71105
                                       HERNANDO, MS 38632-9331




ROGERS & HARDIN LLP                    ROGERS & TOWERS                        ROGERS GLASS COMPANY
ATTN JEFFREY W WILLIS                  ATTORNEYS AT LAW                       521 CROSS STREET
2700 INTERNATIONAL TOWER               1301 RIVERPLACE BLVD                   MONTEZUMA, GA 31063
229 PEACHTREE ST NE                    SUITE 1500
ATLANTA, GA 30303                      JACKSONVILLE, FL 32207



ROGERS, CARROLL                        ROGERS, DOYLE W & JOSEPHINE RAYE       ROGERS, LOIS
3801 NW CACHE RD, STE 50               DRAWER A
LAWTON, OK 73505                       BATESVILLE, AR 72503




ROGERSVILLE WATER WORKS & SEWER        ROGERSVILLE WATER WORKS & SEWER        ROKESIA STALLWORTH
BOARD                                  BOARD                                  20084 HWY 21 N
852 CO RD 77                           PO BOX 388                             BEATRICE, AL 36425
ROGERSVILLE, AL 35652                  ROGERSVILLE, AL 35652




ROLAND BRELAND                         ROLAND KILLINGSWORTH                   ROLAND LEGE
201A LACY EVANS ROAD                   901 VIRGINIA CR                        1901 CHINABERRY STREET
WIGGINS, MS 39577                      JACKSONVILLE, AR 72076                 FRANKLIN, LA 70538




ROLAND MILES                           ROLANDO E BOGRAN                       ROLANDO GOMEZ
6390 WEST RD                           136 TIMBERS PLACE                      6302 WINDCREST DR 915
MOUNT PLEASANT, AR 72561               FLORENCE, AL 35630                     PLANO, TX 75024
ROLEY BRADDY         Case   19-11984-CSS    Doc 36
                                      ROLEY BRADDY        Filed 09/10/19   PageROLLING
                                                                                1189 of  1514
                                                                                       FORK FIRE DEPT
530 STEPHENSON AVENUE                 P. O. BOX 898                             PO BOX 310
SAVANNAH, GA 31405                    LOUISVILLE, GA 30434                      ROLLING FORK, MS 39159




ROLLING FORK POLICE DEPT              ROLLISON HIGGS                            ROLLO SECURITY SERVICES
PO BOX 310                            410 SAWMILL ROAD                          INCORPORATED
ROLLING FORK, MS 39159                COLLINS, GA 30421                         494 W 5TH STREET
                                                                                LAPLACE, LA 70068




ROMA SESSUM                           ROMAN HAYES                               ROMAR ACCESSORIES
109 E HICKS ST                        PO BOX 64                                 38 SAWMILL ROAD
CARDWELL, MO 63829                    PYATT, AR 72672-0064                      EDISON, NJ 08817




ROMEDA MILLER                         ROMEO STRIBLING                           ROMEO VARGAS
82 JOHN MILLER RD                     353 E RIDGEWAY ST                         1105 THOMPSON ST
JEFFERSON, SC 29718                   JACKSON, MS 39213                         BRIDGEPORT, TX 76426




ROMESHIA MOYE                         ROMONA FERRELL                            ROMONA LAMBERT
1440 LEE RD 907                       21 SCOTT RD                               713 NICOLE DR
MORO, AR 72368                        BATESVILLE, MS 38606                      MARKSVILLE, LA 71351




ROMONA RUFFIN                         ROMONA TWEEDY                             ROMONICA JOHNSON
4414 WINNSBORO RD                     7916 HWY 13 N                             50 ENTERPRISE AVE
MONROE, LA 71202                      MORTON, MS 39117                          APT D6
                                                                                PARIS, TN 38242-3272




RON ENSMINGER                         RON FINCH                                 RON GRONKOWSKI
9575 A HOLSBERRY RD                   133 CR 403                                1041 HONEYSUCKLE ROAD LO
PENSACOLA, FL 32534                   MADISONVILLE, TN 37354                    DUBLIN, GA 31021




RON GRONKOWSKI                        RON GRONKOWSKI                            RON HARRIS
1100 JAMAT DR                         161 HAPPY LANE LOT 9                      4204 FORESTVIEW DRIVE
DUBLIN, GA 31021                      DUBLIN, GA 31021                          MEMPHIS, TN 38118




RON HERRINGTON                        RON SCIMO                                 RON SHILLOW
15 LAKE EDDINS 163813A                368 CURRY RD                              116 JULIA ST
PACHUTA, MS 39347                     DYER, TN 38330                            EUNICE, LA 70535




RONA NEEDHAM                          RONA STRAUGHTER                           RONADA ADDISON
728 JEWLL STORE RD                    107 VAN BUREN STREET                      2531 SHOAL CREEK CH RD
DRESDEN, TN 38225                     BELZONI, MS 39038                         SHELBY, NC 28152
RONALD ALLEN          Case    19-11984-CSS
                                        RONALDDoc  36
                                               BAKER         Filed 09/10/19   PageRONALD
                                                                                   1190 of 1514
                                                                                         BANKS
2720 S BROADWAY AVE APT 133              PO BOX 55                                330 EAST POPLAR AVE
TYLER, TX 75701                          TALLADEGA, AL 35161                      SELMER, TN 38375




RONALD BEASLEY                           RONALD BOUGERE                           RONALD BOURGOIN
44 MELANIE ROAD                          820 WEST BEREGERON ST                    9001 PLANTATION LAKES DRIVE
NATCHEZ, MS 39120                        GONZALES, LA 70737                       OLIVE BRANCH, MS 38654




RONALD C NORRIS SR                       RONALD CHARLES                           RONALD COOK
145 HANCOCK LANE                         45 OAK MEADOWS                           4302 SUMMERFIELD DRIVE
ATHENS, GA 30605                         CABOT, AR 72023                          PINEY FLATS, TN 37686




RONALD COOPER                            RONALD DAVIS                             RONALD DELPH
750 MULDERINK LN                         1506 RIDGECREST DRIVE                    1512 TWIN LAKES DRIVE
PARIS, TN 38242                          ANDALUSIA, AL 36421-4227                 LITTLE ROCK, AR 72205




RONALD DODD                              RONALD GIONES                            RONALD GOLDSTEIN
19 DOGWOOD CIR                           62 N OAK ST                              390 5TH AVE RM 810
NASHVILLE, AR 71852                      MELBOURNE, AR 72556                      NEW YORK, NY 10018




RONALD GREGG                             RONALD HALL                              RONALD HANSEN
305 MULLINS ST                           608 E. TENNESSEE STREET                  750 GOODPASTURE TERRACE
EMERSON, AR 71740                        DUBLIN, GA 31021                         NASHVILLE, TN 37221




RONALD HARRIS                            RONALD HARVILL                           RONALD HEDRICK
4204 FORESTVIEW                          105 W HARDIN DR                          69 ERDELL LN
MEMPHIS, TN 38118-3967                   COLUMBIA, TN 38401-2042                  HICKORY, NC 28645




RONALD HENDERSON                         RONALD HILL                              RONALD HILL
2009 E. SULLENBERGER                     1956 BONNIE DR. 6                        1956 BONNIE DRIVE APT 6
MALVERN, AR 72104                        MEMPHIS, TN 38116                        MEMPHIS, TN 38116




RONALD HOELZER                           RONALD KAY                               RONALD KEITH WEBB &
12125 GOLDSPRING CV                      1757 SOUTH WAVERTON COVE                 MARGARET ANN WEBB JT TEN
ARLINGTON, TN 38002                      COLLIERVILLE, TN 38017                   404 TYSON RD
                                                                                  BYHALIA, MS 38611-9064




RONALD LAWRENCE                          RONALD LINEBURGER                        RONALD MARK HOELZER
631 5TH STREET SW                        120 MAINS STE. APT. G-01                 12125 GOLDSPRING CV
GORDO, AL 35466                          CHESTER, SC 29706                        ARLINGTON, TN 38002
RONALD MCDONALD HOUSE  Case   19-11984-CSS
                                        RONALDDoc 36
                                               MOSLEY        Filed 09/10/19   PageRONALD
                                                                                   1191 of 1514
                                                                                         NEWSOME
CHARITIES OF MOBILE INC                 372 TURKEY CREEK CIRCLE                   1250 RAY LANE
1626 SPRINGHILL AVE                     DUBLIN, GA 31021                          RENTZ, GA 31075
MOBILE, AL 36604




RONALD NEWSOME                          RONALD OWENS                              RONALD PATRICK
RAY LANE                                905 SASSE APT                             635 HAMPSHIRE DR
RENTZ, GA 31075                         CLARKSDALE, MS 38614                      BRANDON, MS 39047




RONALD PIA                              RONALD PRINCE                             RONALD SLAPPY
9024 CEDAR GLEN DR                      2997 MARSHALL RD                          232 PEAR ORCHARD RD
BATON ROUGE, LA 70811                   MUNFORD, TN 38058                         EAST DUBLIN, GA 31027




RONALD SMITH                            RONALD SOLIDAY                            RONALD STEWART
5 HUBBARD LP                            1010 HARRIS RD 19                         2525 EDWIN RD
MORRILTON, AR 72110                     OZARK, AL 36360                           HICKORY VALLEY, TN 38042-6809




RONALD SWITZER                          RONALD W. BAKER                           RONALD WALTERS
800 SIX OAKS LN                         PO BOX 55                                 418 E GOODRICH AVE
COLLIERVILLE, TN 38017                  TALLADEGA, AL 35161                       THOMASTON, GA 30286




RONALD WARD                             RONALD WEBB                               RONALD WHALEY
319 ST STEPHENS RD                      404 TYSON RD                              3597 SANDFORD DRIVE
SILVER CREEK, MS 39663                  BYHALIA, MS 38611                         MURFREESBORO, TN 37130




RONALD YOUNG                            RONALD YOUNG                              RONALD ZELE &
509 STEPHENS ST SW                      912 ROBERTS ST                            BONNIE J ZELE JT TEN
LIVE OAK, FL 32064                      LIVE OAK, FL 32064                        740 PEBBLEBROOK DR
                                                                                  WILLOUGHBY HILLS, OH 44094-9180




RONDA MULFORD                           RONDA TAYLOR                              RONESHA BOSTON
474 CONNELLY RD                         P.O. BOX 12                               828 WILSON ST
COLUMBIA, MS 39429                      NICHOLLS, GA 31554                        JONESBORO, LA 71251




RONESIA PAULK                           RONIKA DAVIS                              RONNA GREEN
112 PINECREST DR APT H57                406 SYIR ST                               PO BOX 2767
DOUGLAS, GA 31535                       JENNINGS, LA 70546                        HUNTSVILLE, AL 35804




RONNIE BATCHELOR                        RONNIE BROUSSARD                          RONNIE BURSE
505 FAIRLANE DRIVE                      2993 ALFA ROMEO RD                        4378 N HWY J
GREENFIELD, TN 38230-1213               BASILE, LA 70515                          HAYTI, MO 63851
RONNIE CADE           Case 19-11984-CSS
                                     RONNIEDoc
                                           CO 36         Filed 09/10/19   PageRONNIE
                                                                               1192 COLE
                                                                                     of 1514
                                                                                          COLLECTOR
469 BOBBY TEASLEY                    501 VIRGINIA COURT                        151 S. SECOND AVENUE
MANY, LA 71449                       WHITEHOUSE, TX 75791                      PIGGOTT, AR 72454




RONNIE HARPOLE                       RONNIE HILL                               RONNIE HOLLIMAN
1111 HARPOLE LANE                    218 SOUTH MAIN ST                         215 ROBERTS ST
HERNANDO, MS 38632                   PIEDMONT, AL 36272                        DUBLIN, GA 31021




RONNIE JOHNSON                       RONNIE JONES                              RONNIE KELLEY
532 SCENIC VALLEY DRIVE              416 SHERWOOD TRAIL                        1840 MADISON AVE SW
HEBER SPRINGS, AR 72543-3418         NEWTON, AL 36352                          BIRMINGHAM, AL 35211




RONNIE KING JR.                      RONNIE MURPHY                             RONNIE OGLETREE
282 SLIGH RD                         9673 PRICHARD RD                          3179 MCCORKLE CARVE RD
DAYTON, TN 37321                     TUNICA, MS 38676                          THOMASTON, GA 30286




RONNIE RENFROE                       RONNIE ROSENTHALL                         RONNIE SARTAIN
1421 EASTON                          MEMPHIS, TN 38118                         6118 GREYSTONE COURT
MEMPHIS, TN 38116                                                              TUSCALOOSA, AL 35406




RONNIE SHELTON                       RONNIE THOMAS &                           RONNIE WEBB
9020 COUNTY RD 9                     ANN THOMAS JT TEN                         237 CONFEDERATE ST
MILPORT, AL 35576                    14398 HWY 43 N                            CLARKSDALE, MS 38614
                                     KOSCIUSKO, MS 39090-3477




RONNIE WELLS                         RONNIE WHITE                              RONNIE WHITE
308 W N ST                           620 Cherry St                             PO BOX 450
CANTON, MS 39046                     Helena, AR 72342                          HELENA, AR 72342




RONNIE WILLIAMS                      RONNIE WYRICK                             RONNIECIA BUFORD
5631 CASEY LANE                      124 HUBERT RD                             163 STAR BLVD
SOUTHAVEN, MS 38671                  MONROE, LA 71203                          MADISON, TN 37115




RONNY BARRON                         RONNY BROOKS                              RONTAVIUS MURPHY
971 CHINA HILL ROAD                  1261 POPPEN CV                            9673 PRICHARD
MILAN, GA 31060                      MEMPHIS, TN 38111                         TUNICA, MS 38676




ROOF MAINTENANCE MGMT USA LLC        ROOFTOP SALES CORP.                       ROOSEVELT LEWIS
USA LLC                              45 ATLANTIC AVE.                          15040 HWY 70 WEST
RMM MEMPHIS LLC                      LONG BRANCH, NJ 07740                     STANTON, TN 38069
7450 INDUSTRIAL ROAD
FLORENCE, KY 41042
ROPES & GRAY LLP      Case   19-11984-CSS    Doc 36
                                       RORY PARRIS         Filed 09/10/19   PageROSA
                                                                                 1193AHRENSTORFF
                                                                                       of 1514
200 PENNSYLVANIA AVENUE                502 EAST ALARKA RD.                      104 TIMS
NW                                     BRYSON CITY, NC 28713                    TUCKERMAN, AR 72473
WASHINGTON, DC 20005-3948




ROSA AMERSON                           ROSA ARANA                               ROSA CHAVEZ
275 HWY 221 N                          412 CYPRESS ST                           141 DOUG LANE
ADRIAN, GA 31002                       PITTSBURG, TX 75686                      DUMAS, AR 71639-8024




ROSA GARICA                            ROSA HERNANDEZ                           ROSA JAMES
191 CR 339                             2900 NORTH BUSINESS 45                   346 BEACH AVE
MOODY, TX 76557                        CORSICANA, TX 75110                      DENMARK, SC 29042




ROSA M RICHMOND                        ROSA MCMORRIS                            ROSA MEJIA
305 HONDURAS COVE                      708 SHELL LANE AVE                       6619 MONTCREST APT. G
MEMPHIS, TN 38109-6522                 MEMPIS, TN 38109                         CHARLOTTE, NC 28217




ROSA MERRIWEATHER                      ROSA PETTWAY                             ROSA PIERCE
2902 COLLEGE ST                        7415 BELL CREEK COURT                    116 WILSON BAY CIR
HERNANDO, MS 38632                     MONTGOMERY, AL 36117                     KINGSLAND, GA 31548




ROSA PIERCE                            ROSA PIERCE                              ROSA PIERCER
116 WOLFBAY CIRCLE                     386 OUTLAW ST.                           382 OUTLAW ST
KINGSLAND, GA 31548                    KINGSLAND, GA 31548                      KINGSLAND, GA 31548




ROSA WASHINGTON                        ROSA WILLIAMS                            ROSALAND MIXON
883 BENNETT ROAD                       401 ELM ST                               1130 TERRELL ST
YORK, AL 36925                         BELZONI, MS 39038                        TUNICA, MS 38676




ROSALIND COOPER                        ROSALIND JACKSON                         ROSALINDA ALVARADO
6100 AVENUE H                          5003 DENEEN DR                           21 SIMBECK LANE
BHAM, AL 35228                         MEMPHIS, TN 38109                        LORETTO, TN 38469




ROSALINDA WIGGINS                      ROSALINDA ZUNIGA                         ROSALINE AUGUSTINE
23779 ALSABROOK RD                     525 CRUMPTON                             220 ACTON RD
ANDALUSIA, AL 36421                    CLARKSDALE, MS 38614                     MARKSVILLE, LA 71351




ROSALYN HAYES                          ROSALYN ROBINSON                         ROSALYN WILLIAMS
5420 WILLOW OAK DR                     105 TRIPLETT ST.                         1409 EAGER DR
HORN LAKE, MS 38637                    OKOLONA, MS 38860                        ALBANY, GA 31707
ROSAMEA GALLON         Case 19-11984-CSS   Doc
                                      ROSANNA   36 Filed 09/10/19
                                              TAYLOR                PageROSANNE
                                                                         1194 ofWOOD
                                                                                 1514
6160 ASHVILLE HWY                     RT BOX 2167DE                     PO BOX 495 / 307 OAKWOOD ST
MONTICELLO, FL 32344                  CLARKSVILLE, AR 72830             GEORGIANA, AL 36033




ROSAURA CASTILLO                      ROSCOE BROWN INC.                 ROSE AMERICAN CORPORATION
4337 HWY 169                          959 N THOMPSON LANE               3100 S. MERIDIAN
MOORINGSPORT, LA 71060                MURGREESBORO, TN 37129            WICHITA, KS 67217-2002




ROSE BISSELL                          ROSE BURTON                       ROSE EDEN CALLAHAN
261 CHAPEL HILL ROAD EAST             211 CHAPEL HILL EXT               1882 AUTUMWOOD RD.
NASHVILLE, AR 71852-8575              ACKERMAN, MS 39735                ASH FLAT, AR 72513




ROSE ELLIOT                           ROSE FONTENETTE                   ROSE GIDDENS
3062 MORGANTON BLVD SW                810 S. MAIN ST                    14794 COUNTY RD 48
LENOIR, NC 28645                      ST. MARTINVILLE, LA 70582         SILVERHILL, AL 36576




ROSE GORDON                           ROSE HENDERSON                    ROSE JERNIGAN
PO BOX 511                            4200 HILL ST                      2019 HIGHWAY 32
BENTON, LA 71006                      BESSEMER, AL 35020                MERSHON, GA 31551




ROSE JOHNSON                          ROSE LANGLEY                      ROSE MAGEE
209 WINDSOR DR                        162 INGLEWOOD DR                  104 IRA MAGEE RD
WEST MEMPHIS, AR 72301                SYLACAUGA, AL 35150               TYLERTOWN, MS 39667




ROSE MATTHEW                          ROSE PRESSLEY                     ROSE SEALS WRIGHT
4950 WHITESBILLE RD                   146 COMMONS WAY                   PO BOX 1194
ALBERVILLE, AL 35950                  GOOSE CREEK, SC 29445             GRENADA, MS 38902-1194




ROSE THOMAS                           ROSE WEATHERS                     ROSEANNA COOPER
23 GLENLEE DR                         206 W SPEEDWAY                    13671 HWY 131
BEEBE, AR 72012                       VERMONT, AR 71638                 POWDER SPRINGS, TN 37848




ROSELYN DICKSON                       ROSELYN PAYNE                     ROSELYN SLACK
415 LAFEYETTE STREET                  227 LA CROIX DR. APT 2            696 LONE PILGRIM
NEW YORK, NY 11238                    COLLIERVILLE, TN 38017            FOREST, MS 39074




ROSELYNN SODAY                        ROSEMARY A SHORT                  ROSEMARY BRADSHAW
PO BOX 581                            51 N BOROUGH LINE ROAD            374 ACORN LANE
BENTONIA, MS 39040                    COLLEGEVILLE, PA 19426-2801       METTER, GA 30439
ROSEMARY CROSS            Case 19-11984-CSS   DocHEAD
                                         ROSEMARY 36 Filed 09/10/19   PageROSEMARY
                                                                           1195 of 1514
                                                                                   LEBEL
2100 REBSAMEN PARK                       6436 HWY 90 APT 35               4353 W HIGHWAY 22
LITTLE ROCK, AR 72202                    MILTON, FL 32570                 HORNBREAK, TN 38232




ROSEMARY OSTEEN                          ROSEMARY WALKER                  ROSEMARY WARE
1731 FM 13 EAST                          4229 COVENTRY                    120 A JEFFERSON CT.
TROUP, TX 75789                          MOSS POINT, MS 39562             ATHENS, GA 30606




ROSENAU BECK INC.                        ROSENE WILLIAMS                  ROSENTHAL & ROSENTHAL
112 W. 34TH ST. RM 1109                  73 GREEN MEADOWS DRIVE           C/O OTTERBOURG ATTORNEYS AT LAW
NEW YORK, NY 10120                       NEWBERRY, SC 29108               230 PARK AVENUE
                                                                          NEW YORK, NY 10169




ROSETTA CLEMENTS                         ROSETTA MALDONADO                ROSETTA MURRY
27319 HWY 43                             2521 FM 1252 W                   430 NORTH ALLIS STREET
GREENSBURG, LA 70441                     KILGORE, TX 75662                JONESBORO, AR 72401




ROSEVILLE CORPORATION                    ROSEY WILSON                     ROSHADA THOMPSON
B & C BROKERAGE                          154 HARMONY ST                   233 MILL STREET
BOBBY CARDWELL                           COMMERCE, GA 30529               HAYNESVILLE, LA 71038
201 PEBBLE PLACE
SMYRNA, TN 37167



ROSHANDA MCCLINTON                       ROSHEEN VEREN                    ROSHONNE DACE
6836 COMPRESS RD                         2408 SHARPES HILL RD             5 MEADOWOODS CIRCLE
COMO, MS 38619                           GASTON, SC 29053                 JACKSON, MS 39211




ROSHUN EWELL                             ROSHUNDA DAVIS                   ROSHUNDRA FORD
1800 OLD VINTAGE RD.                     8217 HILLSBORO LUDLOW RD.        1150 ROSE RD
WEST POINT, MS 39773                     LENA, MS 39094                   TERRY, MS 39170




ROSIE BRADY                              ROSIE ELLIOTT                    ROSIE FORREST
808 WALNUT                               107 W POPE STREET                112 ACADEMY STREET
ST. FRANCIS POINT, MS 38631              DUNN, NC 28334                   WINONA, MS 38967




ROSIE GOODE                              ROSIE HAMPTON                    ROSIE HARRIS
54 PINE ST NORTH                         384 WIDOW BAYOU RD               1502 FESTAVILLE LANE
BRENT, AL 35034                          ANGUILLA, MS 38721               NONGOMERY, AL 36117




ROSIE KNIGHT                             ROSIE LEE P HARRIS               ROSIE PEARSON
PO BOX 1015                              423 FIRST STREET                 210 LYNN
YAZOO CITY, MS 39194                     GREENVILLE, MS 38701             MINDEN, LA 71055
ROSIE WALTERS           Case 19-11984-CSS    Doc 36
                                       ROSIE WHITE       Filed 09/10/19   PageROSIE
                                                                               1196WILLIAMS
                                                                                    of 1514
POST OFFICE BOX 173                    517 SILVERBELL ST                      401 ELM STREET
MARKED TREE, AR 72365                  EDGEFIELD, SC 29824                    BELZONI, MS 39038




ROSIE WILLIAMS                         ROSLAND MCELRATH                       ROSLEE DALE
PO BOX 762                             900 VAUGHN DR APT C-19                 403 WEST MAIN
BELZONI, MS 39038                      TIPTONVILLE, TN 38079                  STEELE, MO 63877




ROSLYN MCMILLER                        ROSLYN RATCLIFF                        ROSLYN SMITH
627 SANCTIFIED RD                      236 N BB KING BLVD APT 2               127 J H HAMILTON RD
MORTON, MS 39117                       MEMPHIS, TN 38105                      VIDALIA, LA 71373




ROSLYNNE BROWN                         ROSS ALLEN                             ROSS CHRISTIE
300 N TAYLOR ST                        331 ASHLEY 88 ROAD                     7814 STATELINE RD.
UNION CITY, TN 38261                   HAMBURG, AR 71646                      MEMPHIS, TN 38125




ROSS FONTENETT                         ROSS TAMMY                             ROSS, JOSEPH H
602 LANDRY STREET                      140 STONECUTTER STREET                 63 N GREENS RD
JEANERETTE, LA 70544                   SPINDALE, NC 28160                     FAIRHOPE, AL 36532




ROSYLN SMITH                           ROSYLYN COOPER                         ROTAIJA KNIGHT
265 NORTH BEAUCHAMP                    18901 F.M. ROAD 2015                   153 IVEY ST
GREENVILLE, MS 38703-3332              LINDALE, TX 75771                      MONROEVILLE, AL 36460




ROTARY CORPORATION                     ROTARY CORPORATION                     ROTARY CORPORATION
801 W BARNARD STREET                   D/B/A MAXPOWER PRECISION PARTS         D/B/A MAXPOWER PRECISION PARTS
GLENNVILLE, GA 30427                   ATTN ED NELSON                         ATTN TERRY MORMAN
                                       PO BOX 747                             PO BOX 747
                                       GLENNVILLE, GA 30427                   GLENNVILLE, GA 30427



ROTH, TODD                             ROTO ROOTER                            ROTO-ROOTER SERVICES CO
6220 NORTHERN DANCE                    PO BOX 577                             3182 THOMAS ST.
AUSTIN, TX 78746                       ROEBUCK, SC 29376                      MEMPHIS, TN 38127




ROUX LABS                              ROWAN CO TAX COLLECTOR                 ROWAN CO TAX COLLECTOR
                                       402 N Main Street                      PO BOX 900048
                                       Suite 101                              RALEIGH, NC 27675
                                       Salisbury, NC 28144




ROWAN CO TAX COLLECTOR                 ROWAN RENTALS                          ROWETY SIMS
PO BOX 900048                          216-A SOUTH WARD ST.                   15 ARIKA LN
RALEIGH, NC 27675-9048                 SENATOBIA, MS 38668                    OHATCHEE, AL 36271
ROXANA BADEAUX           Case 19-11984-CSS   Doc
                                        ROXANA    36 Filed 09/10/19
                                               BADEAUX                PageROXANN
                                                                           1197 of 1514
                                                                                 WILLIAMS
12640 EMERALD COURT                     194 EDGAR HOLMES RD                109 FLANDERS ST
FRANKLINTON, LA 70438                   TYLERTOWN, MS 39667                DUBLIN, GA 31021




ROXANNE BROWNING                        ROXANNE HALL                       ROXANNE JOHNSON
435 SOUTH TALLASSEE STREE               75207 HWY 1054                     506 SOPERTON HWY
DADEVILLE, AL 36853                     KENTWOOD, LA 70444                 EASTMAN, GA 31023




ROXANNE MCDOWELL                        ROXIANN CARTER                     ROXIE CREAMER
162 ABBINGTON LANE                      600 WEST 55TH STREET               6276 W. BRANCH RD.
RUTHERFORDTON, NC 28139                 N.LITTLE ROCK, AR 72118            HARRISON, AR 72601




ROXIE FOUST                             ROXIE WHITE                        ROXIE WHITLEY, ETC., ET AL.
164 HANKINS HOLLOW RD                   209 POND LANE                      C/O BAKER DONELSON
MAYNARDVILLE, TN 37807                  LORETTO, KY 40037                  165 MADISON AVENUE, SUITE 2000
                                                                           MEMPHIS, TN 38103




ROXY PROPERTIES LLC                     ROY A. NICHOLS                     ROY ANDERSON
                                        4300 N GETWELL RD                  704A HOPKINS STREET
                                        MEMPHIS, TN 38118                  ALBANY, KY 42602-1514




ROY BAKER                               ROY BRADDOCK                       ROY BRUNT
111 HARPER ST                           329 QUEEN ALEXANDRIA LANE          3375 WINDROOK
JESUP, GA 31548                         JACKSON, MS 39209                  MEMPHIS, TN 38116




ROY CRABB                               ROY E BASS CO                      ROY GEANTT
126 WYATT MARTIN ROAD APT 7             ATTN ROY BASS, PRESIDENT           1271 POPLAR AVE APT. 704
EAST DUBLIN, GA 31027                   PO BOX 510                         MEMPHIS, TN 38104
                                        BAXLEY, GA 31515




ROY GENTRY                              ROY HINES                          ROY LANDIS
600 CUMBERLAND COVE ROAD                214 IVAN ROAD                      902 HALLACK LN
MONTEREY, TN 38574                      MEMPHIS, TN 38109                  PEA RIDGE, AR 72751




ROY LILLY                               ROY PITTS                          ROY PLUMMER
2632 FRANKLIN RD                        329 C.HENDERSON STREET             1160 NEW BUCKEYE RD
HEFLIN, LA 71039                        PICKENS, SC 29671                  DUBLIN, GA 31021




ROY PRUITT                              ROY PRUITT                         ROY RAHN
108 A OLD                               303 WEST WHEELER RD.               1158 NORTH HILLS
BRINKLEY, AR 72021                      SALUDA, SC 29138                   CAPE GIRAREDEAU, MO 63701
ROY SYNDER-PEABODY      Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                       ROY VANDEVENDER                  PageROY
                                                                             1198  of 1514
                                                                                WILLIAMS
108 MURPHREE AVE                       PO BOX 187                           183 ROSE CIRCLE
CENTERVILLE, TN 37033                  DEKALB, MS 39328                     TRION, GA 30753




ROYAL CONNEXIONS GROUP                 ROYAL CROWN BOTTLING CO              ROYAL DELUXE ACCESSORIES LLC
10 W 33RD ST 1211                      OF ASHEVILLE INC                     2583 BRUSWICK AVE
NEW YORK, NY 10001                     7 NATIONAL AVE                       LINDEN, NJ 07036
                                       FLETCHER, NC 28732




ROYAL DELUXE ACCESSORIES LLC           ROYAL DELUXE ACCESSORIES LLC         ROYAL ELEMENTS INC.
ATTN MORRIS ZEITOVNE                   ATTN RAYMOND FEENA                   KAN POSNER
390 5TH AVE                            390 5TH AVE                          7075 KINGSPOINT PARKWAY
NEW YORK, NY 10018                     NEW YORK, NY 10018                   ORLANDO, FL 32819




ROYAL FOOD IMPORT CORP                 ROYAL FOOTWEAR AND ACCESSORIES       ROYAL FOOTWEAR AND ACCESSORIES
185 DEVONSHIRE ST                      ATTN IRENE TIMAN                     ATTN ROY CHELKA
SUITE 201                              385 5TH AVE, 4TH FL                  385 5TH AVE, 4TH FL
BOSTON, MA 02110                       NEW YORK, NY 10016                   NEW YORK, NY 10016




ROYAL OAK ENTERPRISES LLC INC          ROYAL OAK ENTERPRISES LLC INC        ROYAL OAK ENTERPRISES LLC INC
1004C AIRPORT RD                       ATTN DALE A ELBERG                   ATTN JIM ALLEN
HOT SPRINGS, AR 71913                  1 ROYAL OAK AVE                      1 ROYAL OAK AVE
                                       ROSWELL, GA 30076                    ROSWELL, GA 30076




ROYAL PET INC.                         ROYAL PUBLISHING                     ROYAL REPUBLIC LLC
201 ARMOUR AVE. STE 100                7620 N HARKER DRIVE                  1385 BROADWAY
SOUTH ST. PAUL, MN 55075               PEORIA, IL 61615-1849                NEW YORK, NY 10018




ROYAL SPONGE MFG. LTD.                 ROYAL TIME INC                       ROYCE BALLEW
9 ABASCUS ROAD                         ATTN LARRY BACHANI                   601 EAST POINT DR
BRAMPTON, ON L6T 5B7                   32-A WEST 30TH ST                    PHILADELPHIA, MS 39350
CANADA                                 NEW YORK, NY 10001




ROYCE CORBETT                          ROYCE CORBETT                        ROYMYGEA SCOTT
547 RED BANK CREEK ROAD                547 RED BANK                         3613 VALLEYVIEW DRIVE
LOBELVILLE, TN 37097                   LOBELVILLE, TN 37097                 SHREVEPORT, LA 71108




ROYSTON MUELLER MCLEAN                 ROZELIA MCHENRY                      RPH ON THE GO
& REID LLP                             220 FAIRGROUND RD APT. F32           LOCKBOX: DEPT CH 14430
THE ROYSTON BLD. STE 600               NATCHITOCHES, LA 71457               PALATINE, IL 60055-4430
100 W PENNSYLVANIA AVE.
TOWSON, MD 21204-4575



RPI CONSULTANTS LLC                    RR DONNELLEY                         RR HUNTSVILLE LLC
101 N HAVEN STREET                     14100 LEAR RD                        SR HUNTSVILLE LLC
SUITE 201                              RENO, NV 89506                       AND M H HUNTSVILLE LLC
BALTIMORE, MD 21224                                                         110 EAST ANDREWS DR S 211
                                                                            ATLANTA, GA 30305
RR INSIGHTS INC.       Case     19-11984-CSS    Doc 36 Filed
                                          RSC DEVELOPMENT LLC 09/10/19              PageRSC
                                                                                         1199  of 1514 LLC
                                                                                            DEVELOPMENT
INSIGHTS IN MARKETING LLC                 PO BOX 1908                                   PO BOX 555
630 DUNDEE ROAD STE 300                   ATHENS, GA 30603                              NORCROSS, GA 30091
NORTHBROOK, IL 60062




RSC DEVELOPMENT,LLC                       RSR COMMERCIAL LLC                            RSR LLC
PO BOX 1908                               C/O CHASON & CHASON                           PO BOX 1068
ATHENS, GA 30603                          ATTN ALLAN CHASON                             FAIRHOPE, AL 36533
                                          PO BOX 100
                                          NINETTE, AL 36507



RT INTERNATIONAL GROUP INC                RT INTERNATIONAL GROUP INC                    RT INTERNATIONAL GRP. INC
ATTN EDWARD XU                            ATTN YI RONG HSU                              ATTN YI RONG HSU
2F, NO 5, ALLEY 5, LANE 51, SAN MING RD   2F, NO 5, ALLEY 5, LANE 51, SAN MING RD       2F, NO 5, ALLEY 5, LANE 51, SAN MING RD
XINDAIN DISTRICT                          XINDAIN DISTRICT                              XINDAIN DISTRICT
NEW TAIPEI CITY 231 TAIWAN                NEW TAIPEI CITY 231 TAIWAN                    NEW TAIPEI CITY 231 TAIWAN



RUBBERMAID COMMERCIAL PRODUCTS LLC        RUBBERMAID FOOD&HOME PROD                     RUBBERMAID INCORPORATED
221 RIVER STREET                          3 GLENLAKE PARKWAY                            9999 EAST 121 STREET
HOBOKEN, NJ 07030                         ATLANTA, GA 30328                             FISHERS, IN 46037




RUBBERMAID                                RUBBERMAID                                    RUBEN L PATE
ATTN CARMEN SEBASTIAN, KAM                ATTN JEFFERY P KEOHANE, DIR SALES             148 DYE ST
75 REMITTANCE DR, STE 1197                8935 NORTHPOINTE EXECUTIVE PK DR              CHERRY VALLEY, AR 72324-8836
CHICAGO, IL 60675                         HUNTERSVILLE, NC 28078




RUBIE ROBINSON                            RUBIES COSTUME CO                             RUBIES COSTUME CO
27607 EAST MAIN ST APT 9                  ATTN ARNOLD MENIS, NATIONAL SALES MGR         ATTN ARNOLD MENIS, SALES MGR
WEST POINT, MS 39773                      1770 WALT WHITMAN RD                          1 RUBIE PLAZA
                                          MELVILLE, NY 11747                            RICHMOND HILL, NY 11418




RUBIES COSTUME CO                         RUBIES ENTERPRISES LTD                        RUBIES ENTERPRISES LTD
ATTN HOWARD J BEIGE, EVP                  ATTN ARNOLD MENIS, NATIONAL SALES MGR         ATTN HOWARD J BEIGE, EVP
1 RUBIE PLAZA                             9F BAMBOOS CTR, 52 HUNG TO RD, KWUN           9F BAMBOOS CTR, 52 HUNG TO RD, KWUN
RICHMOND HILL, NY 11418                   TONG                                          TONG
                                          KOWLOON, HONG KONG                            KOWLOON, HONG KONG
                                          HONG KONG                                     HONG KONG


RUBY DANDRIDGE                            RUBY DORSEY                                   RUBY E BOGGS
PO BOX 379                                1248 KINNEL ROAD                              820 CHESTNUT GROVE RD
COMO, MS 38619                            TUNICA, MS 38676                              DANDRIDGE, TN 37725




RUBY EAFORD                               RUBY GRIFFIN                                  RUBY GULLETT
18845 EAST SOUTH BLVD                     50 TUNISON ROAD                               465 HIGHWAY 7 S
BLAKELY, GA 39823                         ADEL, GA 31620                                OXFORD, MS 38655-8950




RUBY HAHN                                 RUBY JARRETT                                  RUBY JOHNSON
2177 RALSTON RD                           11765 BISCAYNE DRIVE                          450 OVERBY STREET
MARTIN, TN 38237                          BATON ROUGE, LA 70814-7105                    BRANDON, MS 39042
RUBY JONES                Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                         RUBY LATTIMORE                PageRUBY
                                                                            1200LATTIMORE
                                                                                  of 1514
1042 DANIEL LN.                          100 PARK DAIRY ROAD LOT           1020 TOWNSEND DR
HAZLEHURST, MS 39083                     DUBLIN, GA 31021                  MONTROSE, GA 31065




RUBY LAWRENCE                            RUBY LEVEQUE                      RUBY MCCLOUD
P O BOX 371                              2089 CHARLES BREAX RD             P.O. BOX 292
COMMERCE, GA 30529                       LAKE CHARLES, LA 70615            WHITE HOUSE, TN 37188




RUBY NEWCOMB                             RUBY PORTERFIELD                  RUBY PRICE
55 MODENA ROAD                           760 CARROLLS CHURCH RD            3620 COUNTY RD. 3
MANTACHIE, MS 38855-9762                 LAVONIA, GA 30553                 WATERLOO, AL 35677




RUBY PRICE                               RUBY PRICE                        RUBY RICHARDSON
5065 COUNTY RD 14                        5065 WRD14                        404 KITTRELL HALLS HILL RD
WATERLOO, AL 35677                       WATERLOO, AL 35677                READYVILLE, TN 37149




RUBY ROSE                                RUBY SCOTT                        RUBY SMITH
305 KATHLEEN DR                          14033 HWY 221                     309 DILL STREET
MUNFORD, TN 38058                        ENOREE, SC 29335                  LUCADALE, MS 39452




RUBY STEWART                             RUBY WISELY                       RUBYE STUBBS
515 EAST LILLIAN STREET                  359 GRANT 43                      272 COMMERCE STREET
METTER, GA 30439                         SHERIDAN, AR 72150                HAWKINSVILLE, GA 31036




RUBYSTINE JOHNSON                        RUCIANA POLLARD                   RUDOLPH FOODS JMK
4860 CROMWELL PARK                       5353 LAKE RIDGE DRIVE 3B          313-908-3016 CELL
MEMPHIS, TN 38116                        SOUTHAVEN, MS 38671               LIMA, OH 45804-4415




RUDY CLARK                               RUDY LEWIS                        RUDYS HOSPITAL PHARMACY
538 STONECREEK DR.                       28 COUNTY RD 115 PO BOX           1802 LEE AVENUE
BRANDON, MS 39042                        ABBEVILLE, MS 38601               RIFRON, GA 31794




RUEBEN JONES                             RUEBEN MICHEL                     RUFUS MCCLAIN
502 W. FORD                              101 NORTH CHURCH STREET           20515 BROOKLYN ROAD
OSCEOLA, AR 72370                        MONTICELLO, AR 71655              ANDALUSIA, AL 36421-5016




RUFUS WILLIAMS                           RUIA EXPORTS LIMITED              RUMBLE TUMBLE
251 W KUBE ST                            C-109 HIND SAURASHTRA IND         112 WEST 34TH STREET
HARTMAN, AR 72840-9507                   ESTATE 85/86 M.V.ROAD             NEW YORK, NY 10120
                                         MUMBAI MAHARASHTRA
                                         INDIA
RURAL SOURCING INC    Case     19-11984-CSS    Doc 36
                                         RUSH DIRECT INC Filed 09/10/19       PageRUSH
                                                                                   1201ELECTRIC
                                                                                         of 1514
ATTN CEO                                  ATTN FRITZ GOODNOW, COO                 DONALD G THWEATT JR
817 W PEACHTREE ST, STE 550               890 N WOOD DALE RD                      5941 RAMSEY RD
ATLANTA, GA 30308                         WOOD DALE, IL 60191                     MEMPHIS, TN 38127




RUSHONE MEADOWS                           RUSS SNOW                               RUSSEL SUPERMARKET INC
27 EVERGREEN APT C                        1314 LOVERS LANE ROAD                   415 CALDWELL DR
DUMAS, AR 71639                           LEESBURG, GA 31763                      WARRIOR, AL 35180




RUSSELL B GUYTON                          RUSSELL CO GOVERNMENT                   RUSSELL CO GOVERNMENT
253 COUNTY ROAD 413                       410 MONUMNET SQ. STE 109                TAX ADMINISTRATION
KILLEN, AL 35645                          JAMESTOWN, KY 42629                     410 MONUMNET SQ. STE 109
                                                                                  JAMESTOWN, KY 42629




RUSSELL CONGER                            RUSSELL COOK                            RUSSELL COUNTY TAX
78076 GRICE ROAD                          519 MCCORMICK CT                        ADMINISTRATION
KENTWOOD, LA 70444                        BROOKHAVEN, MS 39601                    PO BOX 7
                                                                                  JAMESTOWN, KY 42629




RUSSELL E WHITE &                         RUSSELL EDRINGTON                       RUSSELL EDRINGTON
ELIZABETH DIANN WHITE JT TEN              119 N THIRD AVE                         119 NORTH 3RD AVE
857 COUNTY ROAD 429                       OAKLAND CITY, IN 47660                  OAKLAND CITY, IN 47660
RECTOR, AR 72461-8507




RUSSELL GREEN                             RUSSELL GUYTON                          RUSSELL HARDY
2307 INNISBROOK CV.                       253 CO RD. 413                          PO BOX 517
JONESBORO, AR 72404                       KILLEN, AL 35645                        IOWA, LA 70647




RUSSELL HOLDER                            RUSSELL KRENEK                          RUSSELL PROPERTIES LLP
301 MARGARET AVE                          235 E 5TH ST.                           305 REESE AVENUE
PETAL, MS 39465                           HOMER, LA 71040                         ELBA, AL 36323




RUSSELL PYLE                              RUSSELL SIFERS CANDY CO                 RUSSELL SPRINGS FIRE DEPT
402 MILLBROOKE DR                         TREND SALES                             PO BOX 248
HOPKINSVILLE, KY 42240                    5235 MENDENHALL PARK PLAC               RUSSELL SPRINGS, KY 42642
                                          MEMPHIS, TN 38115




RUSSELL SPRINGS POLICE                    RUSSELL STOVER CANDIES                  RUSSELL STOVER
PO BOX 247                                ATTN R SHANE BREWER, SR DIR SALES FIN   PO BOX 802231
RUSSELL SPRINGS, KY 42642                 4900 OAK ST                             KANSAS CITY, MO 64180-2231
                                          KANSAS CITY, MO 64112




RUSSELL SUPERMARKET INC                   RUSSELL THREET                          RUSSELL, DORIS
ATTN JERROLD RUSSELL, PRESIDENT           501 GERALD                              131 S VARNELL RD
415 CALDWELL DR                           JONESBORO, AR 72401                     TUNNEL HILL, GA 30755
WARRIOR, AL 35180
RUSSELL, MICHAEL J      Case 19-11984-CSS   Doc
                                       RUSSELL,    36 WFiled 09/10/19
                                                MICHAEL                    PageRUSSELL,
                                                                                1202 ofMICHAEL
                                                                                        1514
305 S REESE AVE                         D/B/A KRMR INVESTMENTS                  30487 GREENBRIAR LOOP
ELBA, AL 36323                          RT 5, BOX 16R                           ANDALUSIA, AL 36421
                                        MONTICELLO, MS 39654




RUSSELL, MIKE                           RUSSELLL & RUSSELL INC                  RUSSELL-MCINTYRE PROP.
30487 GREENBRIER LOOP                   305 REESE AVE                           C/O SOUTHERN INDEPENDENT
ANDALUSIA, AL 36421                     ELBA, AL 36323                          BANK 1417 DR MARTIN
                                                                                LUTHER KING JR. PARKWAY
                                                                                ANDALUSIA, AL 36420



RUSSELLS MR. DISCOUNT                   RUSSELLVILLE FIRE DEPT                  RUSSELLVILLE FIRE DEPT
DRUGS INC.                              203 W SECOND ST                         PO BOX 1000
334 DEPOT STREET                        RUSSELLVILLE, AR 72801                  RUSSELLVILLE, AL 35653
LEXINGTON, MS 39095




RUSSELLVILLE POLICE DEPT                RUSSELLVILLE POLICE DEPT                RUST OLEUM CORPORATION
115 W "H" ST                            PO BOX 1000                             D/B/A THE TESTOR CORP
RUSSELLVILLE, AR 72801                  RUSSELLVILLE, AL 35653                  ATTN JIM FROEHLICH
                                                                                11 E HAWTHORN PKWY
                                                                                VERNON HILLS, IL 60061



RUST OLEUM CORPORATION                  RUST-OLEUM CORPORATION                  RUSTON CITY MARSHALL
D/B/A THE TESTOR CORP                   D/B/A THE TESTOR CORP                   PO BOX 1582
ATTN PAT KOTTMEYER, SR CREDIT ANALYST   ATTN PAT KOTTMEYER, SR CREDIT ANALYST   RUSTON, LA 71273-1582
11 E HAWTHORN PKWY                      11 E HAWTHORN PKWY
VERNON HILLS, IL 60061                  VERNON HILLS, IL 60061



RUSTON DAILY LEADER                     RUSTON PREFERRED HOTELS LLC.            RUSTY SMITH
212 W. PARK AVE                         QUALITY INN                             PO BOX 247
RUSTON, LA 71270                        1951 N SERVICE RD EAST                  SMITHVILLE, GA 31787
                                        RUSTON, LA 71270




RUTH ANNETTE DIXON                      RUTH BEAUMONT                           RUTH BOND
PO BOX 530                              4875 SUMMER VIEW AVE                    350 L R BOND ROAD
DIERKS, AR 71833-0530                   MEMPHIS, TN 38118                       PERKINSTON, MS 39573




RUTH BRACKETT                           RUTH CLARK                              RUTH CUNNINGHAM
137 CR 242                              1918 EAST FAULKNER                      13014 E. PARIS ST APT C
BRUCE, MS 38915                         EL DORADO, AR 71730                     HUNTINGDON, TN 38344




RUTH DELOZIER                           RUTH FREEMAN                            RUTH H NOLAN
4733 LOUISE CREEK ROAD                  118 PRINCE DR                           161 WESTVIEW AVE
CUNNINGHAM, TN 37052                    MARTINEZ, GA 30907                      CAMDEN, TN 38320-1319




RUTH HAMBRICK                           RUTH JONES                              RUTH LAMBERT
1741 12TH ALLEY                         193 JOHN CALHOUN DR                     156 STANLEV FRYFOGLE ROAD
JASPER, AL 35501                        GRAYSON, LA 71435                       LUCEDALE, MS 39452
RUTH LEONARD          Case   19-11984-CSS    Doc 36
                                       RUTH LOPEZ          Filed 09/10/19   PageRUTH
                                                                                 1203MCGEE
                                                                                      of 1514
161 EXT OLD PENDLETON RD               503 EAST FRANKLIN                        25 BROADWAY AVE.
LIBERTY, SC 29657                      TYLER, TX 75702                          BOLTON, MS 39041




RUTH MITCHELL                          RUTH MITCHELL                            RUTH MYRICK
1132 MIDWAY ESTATE RD                  11705 SHONTO ST                          2202 INDEPENDENCE AVE
JACKSONS GAP, AL 36861                 MOSS POINT, MS 39562                     CONWAY, AR 72034-3716




RUTH NOLAN                             RUTH RAY                                 RUTH SCOTT PERKINS
161 WESTVIEW AVE                       155 8TH STREET LOT 6                     240 HULSY ST
CAMDEN, TN 38320                       HALEYVILLE, AL 35565                     BESSEMER, AL 35022




RUTH SERPAS                            RUTH SMITH                               RUTH TAPPIN
7195 SUNFISH COVE                      115 S BENT TREE RD                       10633 PARKWOOD DRIVE
PERKINSTON, MS 39573                   CLEVELAND, MS 38732                      BASTROP, LA 71220




RUTH THOMPSON                          RUTH WILLIAMS                            RUTHERFORD BUILDING
702 GRAVES STREET                      941 HWY 21 EAST                          141 WEST THIRD STREET
NASHVILLE, AR 71852                    MILLEN, GA 30442                         RUTHERFORDTON, NC 28139




RUTHERFORD BUILDING                    RUTHERFORD CO REVENUE DPT                RUTHERFORD CO REVENUE DPT
INSPECTIONS                            229 North Main Street                    PO BOX 143
141 WEST THIRD STREET                  Rutherfordton, NC 28139                  RUTHERFORDTON, NC 28139
RUTHERFORDTON, NC 28139




RUTHERFORD CO REVENUE DPT              RUTHERFORD COUNTY BOARD                  RUTHERFORD COUNTY TRUSTEE
PO BOX 143                             OF EDUCATION                             Historic Courthouse
RUTHERFORDTON, NC 28139-0143           SIEGEL HIGH SCHOOL                       Room 102
                                       3300 SIEGEL ROAD                         Murfreesboro, TN 37130
                                       MURFREESBORO, TN 37129



RUTHERFORD COUNTY TRUSTEE              RUTHERFORD GROUP INC                     RUTHERFORD JUV COURT CLK
PO BOX 1316                            DBA WGNS TALK RADIO                      CITY JUDICIAL BLDG-RM 107
MURFREESBORO, TN 37133                 306 S CHURCH STREET                      MURFREESBORO, TN 37130
                                       MURFREESBORO, TN 37130




RUTHERFORDTON FIRE DEPT                RUTHIE BUSH                              RUTHIE HARMON
144 N MITCHELL                         1019 S MARTIN                            140 ALLEN ST
RUTHERFORDTON, NC 28139                WARREN, AR 71671                         KOSCIUSKO, MS 39090-4002




RUTHIE HEAD                            RX OPTIONS LLC                           RX.COM COM CONSULTING INC
503 W JEFFERSON AVE                    8957 CANYON FALLS BLVD.                  PO BOX 120494 DEPT 0494
GREENWOOD, MS 38930                    TWINSBURG, OH 44087                      DALLAS, TX 75312-0494
RXS OKOLONA LLC      Case   19-11984-CSS
                                      RYALS &Doc 36 Filed
                                              GWENDOLYN    09/10/19
                                                        THOMAS LIVING   PageRYAN
                                                                             1204ARNOLD
                                                                                   of 1514
SUPER SAV ON DRUGS                     TRUST                                205 LILAC ST
203 SOUTH CHURCH STREET                ATTN RYALS THOMAS, CO-TRUSTEE        WEST MONROE, LA 71292
OKOLONA, MS 38860                      BOLIVAR PLAZA SHOPPING CTR
                                       4935 WINDSONG PK DR
                                       COLLIERVILLE, TN 38017


RYAN CARMICLE                          RYAN CATLIN                          RYAN CATOE
319 CAMPGROUND RD                      4164 MILES JOHNSON PARKWAY           69 LENNIE LN.
BONNIEVILLE, KY 42765                  SPRINGHILL, TN 37174                 EASTMAN, GA 31023




RYAN CLARK                             RYAN COFFEE                          RYAN CRAVENS
1256 ISLAND HARBOR DR                  129 WALKER CIRCLE                    149 RAVEN LN
MEMPHIS, TN 38103                      STATENVILLE, GA 31648                LIVINGSTON, TN 38570




RYAN DAVIS                             RYAN E BAKER                         RYAN EATMAN
13 ROCKHILL RD.                        314 EAST LEE STREET                  4078 JUBILEE LANE
ECLECTIC, AL 36024                     SARDIS, MS 38666                     MOODY, AL 35004




RYAN ECKART                            RYAN FOURNET                         RYAN GLASS
734 CHRISTI LOOP                       2022 GREEN FOREST RD                 11695 201ST. RD
HENDERSON, TN 38340                    WESTLAKE, LA 70669                   LIVE OAK, FL 32060




RYAN GORDON                            RYAN GRAHAM                          RYAN GRAUNKE
12155 HWY 71                           40052 HIGHWAY 1056                   12011 PROCTOR LOOP 3
COLFAX, LA 71417                       MOUNT HERMON, LA 70450               NEW PORT RICHEY, FL 34654




RYAN HARDY                             RYAN INVESTMENTS INC                 RYAN JENKINS
100 WYLETTE WAY                        ATTN RYAN MCGUFFEE                   47 S GOLD MEADOW LOOP
HEADLAND, AL 36345                     PO BOX 688                           WARD, AR 72176
                                       MENDENHALL, MS 39114




RYAN LAND                              RYAN MAGEE                           RYAN MANDERS
219 S. 4TH STREET                      29119 HWY 62                         1279 MCBRIDE ST
WEST MEMPHIS, AR 72301                 ANGIE, LA 70426                      LOUISVILLE, GA 30434




RYAN MCELROY                           RYAN MILLER                          RYAN NERREN
2730 NEW WELL CV                       3843 SW CR 360                       405 COTTER ST
CORDOVA, TN 38016                      MADISON, FL 32340                    RINGGOLD, GA 30736




RYAN PATTERSON                         RYAN PAYNE                           RYAN PHILLIPS
711 EAST MADISON STREET                3141 BROOKMEADE                      816 GLENWOOD ST EXT
PULASKI, TN 38478                      MEMPHIS, TN 38127                    BELTON, SC 29627
RYAN POLLANSKI       Case     19-11984-CSS    Doc 36
                                        RYAN RHODES         Filed 09/10/19   PageRYAN
                                                                                  1205ROBERTSON
                                                                                        of 1514
2597 ORLEANS QUARTERS DR                1801 BAYOU BEND DRIVE                    1378 COUNTY ROAD 25
BRUSLEY, LA 70719                       BOSSIER CITY, LA 71111                   KILLEN, AL 35645




RYAN ROEGNER                            RYAN RUSSELL                             RYAN SHASTID
410 FRANCIS STREET                      1302 OLD MILLERS FERRY RD                1694 FM 3384
STERLINGTON, LA 71280                   DADEVILLE, AL 36853                      PITTSBURG, TX 75686




RYAN SHERIFF                            RYAN SUTLIFF                             RYAN WALKER
93 GOLDEN ACRES DR                      509 PARK ST                              405 PIEDMONT CIR
HONEA PATH, SC 29654                    FLIPPIN, AR 72634                        COVINGTON, GA 30016




RYAN WALSH                              RYAN WARD                                RYAN WARD
5057 PHILLIPS RD                        306 DOGWOOD PLACE DR                     PO BOX 751
VALDOSTA, GA 31601                      BRYANT, AR 72022                         ALBANY, GA 31702




RYAN WILSON                             RYAN WOODALL                             RYAN WOODS
713 LAKE HOWARD ROAD                    17830 BALDWIN FARMS PLACE 915            600 W CHURCH ST
LAFAYETTE, GA 30728                     ROBERTSDALE, AL 36567                    BOONEVILLE, MS 38866




RYCO ELECTRICAL COMPANY LLC             RYE, DARREL                              RYELISH GAFFNEY
PO BOX 14004                                                                     1020 RODNEY RD
EAST DUBLIN, GA 31027                                                            ORANGEBURG, SC 29115




RYKIA LACEY                             RYLAND BISHOP                            RYLEE SMITH
250 FAIRVIEW                            160 DERBY RD                             701 ROYSTER AVE.
WEST HELENA, AR 72390                   HODGES, SC 29653                         SHELBY, NC 28150




RYLEIGH SHAW                            RYNECIA TURNER                           RYNIJIAH LEWIS
862 SHIRLEY ST                          68 SMITH                                 1225 MIMOSA DR.
CALHOUN FALLS, SC 29628                 WOODVILLIE, MS 39669                     MACON, GA 31204




RYTEARIOUS JOHNSON                      RYZEX INC                                S & M PROFESSIONALS INC.
1871 ROCKBRIDGE RD NW                   DEPT. 100                                SAVORY PRIME PET TREATS
CONYERS, GA 30012                       PO BOX 94467                             710 GRAVES AVENUE
                                        SEATTLE, WA 98124-6767                   OXNARD, CA 93030




S & S SPRINKLER CO LLC                  S & S TRAILER RENTAL INC                 S A L T SISTERS
PO BOX 7453                             PO BOX 18422                             ATTN CHARMANE SKILLEN, OWNER
MOBILE, AL 36670                        MEMPHIS, TN 38181-0422                   2124 W WILDEN AVE
                                                                                 GOSHEN, IN 46526
                    Case
S CHRISTOPHER THOMASON       19-11984-CSS     Doc 36LTD Filed 09/10/19
                                       S G INVESTORS                     PageS1206   of 1514
                                                                               LICHTENBERG & CO INC
ATTORNEY AT LAW                         ATTN C O DON HASKINS JR.              ATTN GARY MULLEN
1221 SOUTH MAIN ST                      PO BOX 87                             1201 GARY WY
HOPE, AR 71802-1216                     FRENWOOD, MS 39635                    WAYNESBORO, GA 30830




S LICHTENBERG & CO INC                  S LICHTENBERG & CO INC                S LICHTENBERG & CO INC
ATTN SCOTT GOLDSTEIN, PRESIDENT         ATTN SCOTT LICHTENBERG                ATTN STEVE KRUMREY, ACCT EXEC
295 FIFTH AVE, STE 918                  295 FIFTH AVE, STE 918                295 FIFTH AVE, STE 918
NEW YORK, NY 10016                      NEW YORK, NY 10016                    NEW YORK, NY 10016




S MARTINELLI & CO                       S MARTINELLI & CO                     S MARTINELLI AND COMPANY
ATTN PENNIE BARNES, CUSTOMER SERVICE    ATTN ROB DUNN, SALES MGR              PO BOX 1868
227 E BEACH ST                          360 E MALLARD DR                      WATSONVILLE, CA 95077
WATSONVILLE, CA 95077                   BOISE, ID 83706




S SHAW & ASSOCIATES LLC                 S&M NUTEC LLC                         S&S MANAGEMENT GROUP LLC
1191 WAVES LANDING                      1 DESIGN DRIVE                        GUARD-ONE PROTECTIVE SRVS
CENTERVILLE, OH 45459                   N. KANSAS CITY, MO 64116              6931 US HIGHWAY 70
                                                                              SUITE C
                                                                              NEWPORT, NC 28570



S.M.I.                                  S2 FILINGS                            S2 SPORTSWEAR INC
SCOTY LOONEY                            5979 WEST 3RD STREET                  ATTN RONNIE CHAKKALO, VP
4100 COUNTY ROAD 26                     SUITE 200                             224 W 35TH ST SUITE 1004
ASHVILLE, AL 35953                      LOS ANGELES, CA 90036                 NEW YORK, NY 10001




S2 SPORTSWEAR INC                       SA CHALLENGER INC                     SABINE LUCAS
ATTN SAUL CHAKKALO, PRESIDENT                                                 62 RIVERSIDE DR
224 W 35TH ST SUITE 1004                                                      HAWKINSVILLE, GA 31036
NEW YORK, NY 10001




SABINE PARISH SALES &                   SABINE PARISH SALES &                 SABINE STATE BANK & TRUST CO
670 San Antonio Ave                     PO BOX 249                            401 W COURT STREET
Many, LA 71449                          MANY, LA 71449                        WINNFIELD, LA 71483




SABINE STATE BANK                       SABINE STATE BANK                     SABINE STATE
506 WEST 4TH STREET                     601 POLK STREET                       306 WALNUT STREET
DE QUINCY, LA 70633                     MANSFIELD, LA 71052                   BUNKIE, LA 71322




SABRIAN BROWN                           SABRINA ALLIE                         SABRINA ARRIOLA
1737 LA ANNIE DRIVE APT 41              2903 TEMPLE ST                        10447 MAPLEBROOK LN
BATON ROUGE, LA 70815                   ELDORADO, IL 62930                    OLIVE BRANCH, MS 38654




SABRINA AYERS                           SABRINA BURRIS                        SABRINA CORBELL
134 JULE PEEK AVE                       302 NICHOLS ST                        233 BOYETT CIRCLE
CEDARTOWN, GA 30125                     PRINCETON, KY 42445                   SULLIGENT, AL 35586
SABRINA EDDY            Case 19-11984-CSS    Doc
                                       SABRINA    36 Filed 09/10/19
                                               EDWARDS                 PageSABRINA
                                                                            1207 of  1514
                                                                                   FLORES
13402 DYKES RD                          117 GILL ROAD                      71 ELIZABETH ST.
LITTLE ROCK, AR 72206                   CROSSETT, AR 71635-4873            PARSONS, TN 38363




SABRINA GRANT                           SABRINA HAMILTON                   SABRINA HAYES
3242 HWY 158 W                          92 CR 419                          119 EASY STREET
DOUGLAS, GA 31533                       CALHOUN CITY, MS 38916             DUBLIN, GA 31021




SABRINA HICKS                           SABRINA HYDE                       SABRINA KEES
8437 E. 900 S.                          620 4TH COURT                      3021 EMITT LANE
BUCKSKIN, IN 47647                      PLEASANT GROVE, AL 35127           BOGUE CHITTO, MS 39629




SABRINA KNOX                            SABRINA MERTZ                      SABRINA MYNATT
317 CAMP FERRY RD                       4001 CR 2994                       221 N STATE ST.
GAFFNEY, SC 29341                       HUGHES SPRINGS, TX 75656           NEWPORT, AR 72112




SABRINA PONDER                          SABRINA ROBERTS                    SABRINA SCOTT
101 PINEYWOODS DR                       33 MESA MT. OLIVE                  3969 MT VERNON-ALSTON ROAD
BAINBRIDGE, GA 39817                    TYLERTOWN, MS 39667                MOUNT VERNON, GA 30445-2343




SABRINA SNYDER                          SABRINA STRICKLAND                 SABRINA SURLES
306 W COMMERCE ST                       1028 JONATHAN RD                   1057 PAIGE CT
LORETTO, TN 38469                       LEAKESVILLE, MS 39451              PRATTVILLE, AL 36067




SABRINA THIBODEAUX                      SABRINA TURBEY                     SABRINA WATERMAN
103 WESTWOOD APT 247                    228 S SPRING ST                    306 GOMER RD
LAFAYETTE, LA 70506                     LEBANON, NH 03756                  CLARKSVILLE, TN 37042




SABRINA WILLIAMS                        SABRINA WILLIAMS                   SADE DEESE
1942 CARVER                             6855 FLORIDA ST                    3703 CLIDDRIDGE DR
MEMPHIS, TN 38114                       GRAND RIDGE, FL 32442              APT 4
                                                                           LUMBERTON, NC 28358




SADE JACKSON                            SADIE ADCOCK                       SAFETY FLAG COMPANY
219 DAN GILL DRIVE                      460 ADCOCK DRIVE                   PO BOX 200
DUMAS, AR 71639                         HEBER SPRINGS, AR 72543-9666       CENTRAL FALLS, RI 02863




SAFETY NATIONAL CASUALTY CORP           SAFETY-KLEEN SYSTEMS INC           SAGER CREEK VEGETABLE COMPANY
1832 SCHUETZ RD                         PO BOX 650509                      COMPANY
MARYLAND HTS, MO 63146                  DALLAS, TX 75265-0509              305 E MAIN STREET
                                                                           SILOAM SPRINGS, AR 72761
SAHOM GROUP LLC         Case 19-11984-CSS    Doc FREIGHT
                                       SAIA MOTOR 36 Filed 09/10/19   PageSAIGON
                                                                           1208 WASH
                                                                                 of 1514
                                                                                      & RAG CO.
HOLIDAY INN EXPRESS                     LINE INC.                          114 BOKOSHE CL
BESSEMER                                PO BOX 730532                      OLDVETTE98 COMCAST.NET
5001 ACADEMY LANE                       DALLAS, TX 75373-0532              LOUDON, TN 37774
BESSEMER, AL 35022



SAIRA WASIQUE                           SAKAR INTERNATIONAL INC            SAKINAH MELTON
25 VILLAGE GROVE RD                     ATTN ALLEN SAKA                    1900A WEST BROAD AVE
LITTLE ROCK, AR 72211                   195 CARTER DR                      ALBANY, GA 31701
                                        EDISON, NJ 08854




SAKONNET SOUTH LLC                      SAKRON LLC                         SALEDRA BONNER
9720B HWY 63                            1610 WAYBRIDGE LANE                1410 CENTER AVE
MOSS POINT, MS 39562                    CHARLOTTE, NC 28210                SELMA, AL 36701




SALEM STRAITS LTD                       SALENA EDMONSON                    SALENA WESTMORELAND
110 WEST 40TH STREET                    414 CUT OFF RD                     139 TERRY RD
SUITE 1604                              CADIZ, KY 42211                    CALHOUN CITY, MS 38916
NEW YORK, NY 10018




SALENE POST 3479 VFW                    SALES AFFILIATES LLC               SALES AFFILIATES LLC
1201 VETERNS DRIVE                      ATTN GARY W GREEN                  ATTN GARY W GREEN
CONTACT: JOHN DAVIS                     5836 STAGE RD                      5836 STAGE RD
ELDORADO, IL 62930                      BARTLETT, TN 38134                 MEMPHIS, TN 38134




SALES SYSTEMS INC.                      SALES USA INC                      SALIMAH JONES
5100 POPLAR AVE.                        PO BOX 5950                        280 GLENWOOD DRIVE
SUITE 3001                              LONGVIEW, TX 75608                 SYLACAUGA, AL 35150
MEMPHIS, TN 38137




SALINA HALL                             SALINE COUNTY DEPUTY               SALINE COUNTY TAX COLLECT
2816 WEBSTER LAKE RD                    SHERIFFS ASSO FOP 73               215 NORTH MAIN STE3
CLEVELAND, GA 30528                     PO BOX 164                         BENTON, AR 72015
                                        BAUXITE, AR 72011




SALIX                                   SALIX ANIMAL HEALTH                SALLAND INDUSTRIES
                                        ATTN NANCY ZAPATA                  722C SPIRIT OF ST.LOUIS B
                                        198 LOCK RD                        CHESTERFIELD, MO 63005
                                        DEERFIELD BEACH, FL 33442




SALLIE BREWER                           SALLIE MAE TRIGGS                  SALLIE ROBERTS
115 JACKSON STREET                      2804 STONE WAY LN APT 501          627 SMITH ST 1
WHITE BLUFF, TN 37187                   MEMPHIS, TN 38128                  WEST MONROE, LA 71291




SALLY BALBUENA                          SALLY COLEMAN                      SALLY KALKBRENNER
1715 LOCUST STREET SE                   360 QUEEN MARIE LANE               2421 MEADOWPOND TRAIL
DECATUR, AL 35601                       JACKSON, MS 39209                  WHITEHALL, AR 71602
SALLY PARKER         Case    19-11984-CSS     Doc 36
                                       SALLY SMITH          Filed 09/10/19   PageSALLY
                                                                                  1209SUTTON
                                                                                       of 1514
857 NORTH WAUKEENAH STREET              139 CR 392                               1 MOHAWK TRAIL
MONTICELLO, FL 32344                    WYNNE, AR 72396                          MAYFLOWER, AR 72106




SALMA BASORIA                           SALMON SALES                             SALOMON REYNOSO
1654 ADNER                              PO BOX 1525                              3151 JOSIBPET LN
HAUGHTON, LA 71037                      RIDGELAND, MS 39158                      MEMPHIS, TN 38116




SALONDA DEAN                            SALTER PROPERTIES LLC                    SALTER PROPERTIES LLC
2307 HWY 277 N                          PO BOX 11778                             PO BOX 1778
WATSON, AR 71674                        7707 T STREET                            CONWAY, AR 72033
                                        CONWAY, AR 72034




SALTER PROPERTIES                       SALTILLO FIRE DEPT                       SALTILLO POLICE DEPT
PO BOX 11778                            PO BOX 1426                              PO BOX 1426
CONWAY, AR 72034                        SALTILLO, MS 38866                       SALTILLO, MS 38866




SALUDA COUNTY TREASURER                 SALUDA COUNTY TREASURER                  SALUDA POLICE DEPT.
100 EAST CHURCH ST STE 5                100 EAST CHURCH ST STE 5                 101 S JEFFERSON ST.
ALSUDA, SC 29138                        ALSUDA, SC 29138-1444                    SALUDA, SC 29138




SALUSTIA CARMONA                        SALUSTIA CARMONA                         SALUSTIA CARMONA
4215 VAN AVE                            4215 VANN AVE                            6013 HICKORY COVE
MEMPHIS, TN 38111                       MEMPHIS, TN 38111                        MEMPHIS, TN 38111




SALUSTIA CARMONA                        SAM & ALI HOUSEWARES AUTHORITY INC       SAM & ALI HOUSEWARES
6013 HICKORY COVE                       ATTN ERNEST DAVIDSON, PRESIDENT          ATTN ERNEST DAVIDSON, PRESIDENT
MEMPHIS, TN 38141                       608 5TH AVE, STE 1000                    608 5TH AVE, STE 1000
                                        NEW YORK, NY 10020                       NEW YORK, NY 10020




SAM CHAMBERS                            SAM CURRY                                SAM DATTEL
PO BOX 651                              308 W WALNUT                             505 SO. PERKINS RD.
LEXINGTON, MS 39095                     BRINKLEY, AR 72021                       MEMPHIS, TN 38117




SAM DOAKS                               SAM ECHOLS IV                            SAM FULLERTON
607 HATCHIE ST APT 3                    934 WEST RAINES                          1973 CROOKED CREEK CONNEC
BROWNSVILLE, TN 38012                   MEMPHIS, TN 38109                        YOUNG HARRIS, GA 30582




SAM HEDAYA CORP                         SAM HEDAYA LINENS                        SAM HEDAYA LINENS
D/B/A HOMEWEAR LINENS                   ATTN MARLENE HAHITTI, VP SALES           ATTN VIOLET MARTINEZ
ATTN ABRAHAM D HADDAD, PRESIDENT        295 5TH AVE, STE 302                     295 5TH AVE, STE 302
295 5TH AVE, STE 302                    NEW YORK, NY 10016                       NEW YORK, NY 10016
NEW YORK, NY 10016
SAM HEDAYA LINENS     Case 19-11984-CSS     Doc 36 Filed
                                     SAM LIPRIE                09/10/19   PageSAM
                                                                               1210  of 1514
                                                                                  PACE
D/B/A HOMEWEAR LINENS                600 BAYOU PINES EAST DR                  442 NORTH BROAD ST
ATTN ABRAHAM D HADDAD, PRESIDENT     SUITE A                                  LEXINGTON, TN 38351
295 5TH AVE, STE 302                 LAKE CHARLES, LA 70601
NEW YORK, NY 10016



SAM RATCLIFF                          SAM SALEM & SON LLC                     SAM SALEM & SON
5517 RYBORN RD                        7 WEST 34TH STREET                      ATTN JESSE SALEM
PINE BLUFF, AR 71603                  SUITE 300                               7 W 34TH ST, STE 300
                                      NEW YORK, NY 10001                      NEW YORK, NY 10001




SAMAHRA PAUL                          SAMANATHA JAYNES                        SAMANHA WILCOX
7244 KINGSLAND DR                     193 S MILL ST                           187 OCILLA HWY
MEMPHIS, TN 38125                     ALAMO, TN 38001                         FITZGERALD, GA 31750




SAMANTHA ALDRIDGE                     SAMANTHA ALLISON                        SAMANTHA BALENTINE
1425 CO RD 67                         256 WOODVINE LN                         12567 EVANS LN
BANKSTON, AL 35542                    WAVERLY, TN 37185                       WEINER, AR 72479




SAMANTHA BETHEA                       SAMANTHA BOYKIN                         SAMANTHA BRADLEY
2593 QUALLS ROAD                      331 SCR 1C1                             315 HENDERSON RD
STANTON, TN 38069                     TAYLORSVILLE, MS 39168                  CHESNEE, SC 29323




SAMANTHA BREAUX                       SAMANTHA BROWN                          SAMANTHA BROWN
220 WILKIE ST APT 761                 1713 WARD BAYOU ROAD                    1816 RINGGOLD ROAD
LAFAYETTE, LA 70506                   VANCLEAVE, MS 39565                     LA FAYETTE, GA 30728




SAMANTHA BUSH                         SAMANTHA CALHOUN                        SAMANTHA CANNON
1495 HAMPTON PL APT 3                 1204 MACAUTHOR DR                       4024 KIMBALL
MONTICELLO, FL 32344                  JACKSONVILLE, AR 72076                  MEMPHIS, TN 38111




SAMANTHA CATON                        SAMANTHA CHEATHAM                       SAMANTHA CONASTER
8132 COUNTY ROAD 89                   1639 BETHEL CHURCH ROAD                 313 E MAIN
FLORALA, AL 36442                     GUNTERSVILLE, AL 35976                  HENDERSON, TN 38340




SAMANTHA COOPER                       SAMANTHA CROWE                          SAMANTHA CRUZ
301 SHIRLEY                           1236 EAST FREDONIA                      1009 MARTIN BIRD DR
BROOKLAND, AR 72417                   SPURGEION, IN 47584                     WHITE HALL, AR 71602




SAMANTHA CUPPLES                      SAMANTHA DANIEL                         SAMANTHA DUHON
1940 PARKBURG RD                      1595 CHURCH AVE SE 6D                   455 SCHEUFENS RD LOT 22
MEDON, TN 38356                       JACKSONVILLE, AL 36265                  LAKE CHARLES, LA 70615
SAMANTHA DUNCAN          Case 19-11984-CSS   DocFAULK
                                        SAMANTHA  36 Filed 09/10/19   PageSAMANTHA
                                                                           1211 of GUFFEY
                                                                                   1514
15888 CR 363                            1183 JS JONES RD                  505 CASTLE ROAD
WINONA, TX 75792                        GRACEVILLE, FL 32440              ALBANY, KY 42602




SAMANTHA HARRELL                        SAMANTHA HENDERSON                SAMANTHA HUMBERS
1105 LAKE DR APT 901                    708 S BELL ST                     1006 5TH STREET NW
BAINBRIDGE, GA 39817                    FOREMAN, AR 71836                 RED BAY, AL 35582




SAMANTHA JOHNSON                        SAMANTHA JONES                    SAMANTHA JOSHLIN-REED
307 LELIA STREET                        506 9TH ST                        2001 POAGVILLE RD
MAGNOLIA, AR 71753                      FRANKLIN, LA 70538                COLDWATER, MS 38618




SAMANTHA KOGER                          SAMANTHA LAMPLEY                  SAMANTHA LARA
8330 S SHORE DRIVE                      1766 CARR BRANCH RD               646 N HAVEN
CITRONELLE, AL 36522                    LAFAYETTE, TN 37083               LONE STAR, TX 75668




SAMANTHA LOE                            SAMANTHA LOTT                     SAMANTHA LYON
270 NEVADA 142                          1618 W 4TH STREET                 7732 HOLLYGROVE MEEKS RD
ROSSTON, AR 71858                       ALMA, GA 31510                    CRUGER, MS 38924




SAMANTHA MARLA & THE                    SAMANTHA MARTINEZ                 SAMANTHA MATHEY
HUGHES LAW FIRM                         37 BOB BRANCH ROAD                560 AYZOZK RD
8876 GULF FREEWAY                       ANDREWS, NC 28901                 LEXINGTON, GA 30648
SUITE 450
HOUSTON, TX 77017



SAMANTHA MCAIN                          SAMANTHA MCCLELLAN                SAMANTHA MCDONALD
4407 CULPEPPER ROAD                     151 FAIRGROUND RD                 526 PROVIDENCE LANE
PINE BLUFF, AR 71603-8726               LEXINGTON, GA 30648               DALEVILLE, AL 36322




SAMANTHA MCWHERTER                      SAMANTHA MERCER                   SAMANTHA MESERVEY
1582 CENTRAL TRAILS DRIVE               605 4TH STREET                    2616 WEST CAVETT DR.
SOUTHAVEN, MS 38671                     OPP, AL 36467                     SHREVEPORT, LA 71104




SAMANTHA MILLER                         SAMANTHA MITCHELL                 SAMANTHA MORGAN
1692 GINGER SPRING RD                   141 N DALE AVE APT 2              111 CAMP NOD RD
SOPERTON, GA 30457                      CALHOUN, GA 30701                 BESSEMER, AL 35023




SAMANTHA MOSLEY                         SAMANTHA MOUNGEY                  SAMANTHA NEWKIRK
4010 DEER RUN RD                        1321 NICHOLE MOUNGEY              12801 S FORK
LAKE CHARLES, LA 70611                  SEVIERVILLE, TN 37876             BENTON, AR 72019
SAMANTHA NORTON        Case 19-11984-CSS   DocPACE
                                      SAMANTHA 36        Filed 09/10/19   PageSAMANTHA
                                                                               1212 of PARKS
                                                                                       1514
632 HWY 25-E                          427 GREEN GROVE RD                      608 HIGHLINE ROAD
NEWPORT, TN 37821                     LAKE, MS 39092                          CHESTERFIELD, SC 29709




SAMANTHA PEARSON                      SAMANTHA PENNINGTON                     SAMANTHA PRESSLEY
388 ORIOLE LANE                       126 BIG CREEK RD                        601 MCARTHUR AVE
SLIDELL, LA 70458                     MALVERN, AR 72104                       CHESNEE, SC 29323




SAMANTHA RANDALL                      SAMANTHA RICHARDSON                     SAMANTHA RICKS
109 CE BRAWNER                        1426 W. LINCOLN                         190 LOVETT SCOTT ROAD
WYNNE, AR 72396                       ALBANY, GA 31707                        ADRIAN, GA 31002




SAMANTHA RISHER                       SAMANTHA ROBERTSON                      SAMANTHA SHAFFER
4871 HWY 481 S                        804 OAK ST                              418 LITTLE MILTON AVE
PULASKI, MS 39152                     MORRILTON, AR 72110                     INVERNESS, MS 38753




SAMANTHA SHARP                        SAMANTHA SHOEMAKER                      SAMANTHA SHOUSE
26116 SOUTH N ST                      190 BEACH RD                            120 JOWERS LANE
FORT SMITH, AR 72901                  CAMDEN, AL 36726                        LEESBURG, GA 31763




SAMANTHA SISCO                        SAMANTHA STRINGER                       SAMANTHA THOMAS
6835 PEACH ORCHARD RD                 5825 PORTERFIELD CIR                    4367 PLEASANT RIDGE RD
HARRISON, AR 72601                    MACON, GA 31216                         WOODBURY, TN 37190




SAMANTHA TILLMAN                      SAMANTHA TRAMMEL                        SAMANTHA WEATHERSPOON
PO BOX 1367                           550 HOG BACK RIDGE ROAD                 164 THOMAS LN
SWAINSBORO, GA 30401                  BETHPAGE, TN 37022                      CENTREVILLE, MS 39631




SAMANTHA WEEKES                       SAMANTHA WEIAND                         SAMANTHA WHITE
301 EAST COOPER RD TRAILER A          1 LOTTAWATTA TRACE                      803 VANITY FAIR AVE APT A5
GILLHAM, AR 71841                     CHEROKEE VILLAGE, AR 72529              BUTLER, AL 36904




SAMANTHA WILLIAMS                     SAMANTHA WILLIAMS                       SAMANTHA WILLIAMSON
8105 OLD TOM BOX RD LOT7              PO BOX 466                              130 GRANGE ROAD
JACKSONVILLE, AR 72076                LAKELAND, GA 31635                      PRENTISS, MS 39474




SAMANTHA WILSON                       SAMANTHA WYNN                           SAMANTHIA THOMAS
10760 TOLER ROAD                      120 ADAMS EXT                           864 ODELL POWELL RD
PINE BLUFF, AR 71603-8747             SELMER, TN 38375                        WOODBURY, TN 37190
SAMARIA BOGGAN         Case 19-11984-CSS   Doc
                                      SAMATHA   36 Filed 09/10/19
                                              ROMERO                PageSAMATHA
                                                                         1213 ofWILLIAMS
                                                                                 1514
2210 N SUNSET DR                      4906 EMERSON RD                    PO BOX 466
ATMORE, AL 36502                      HODGES, SC 29653                   LAKELAND, GA 31635




SAMBHRANT KUMAR                       SAMELLA MOORE                      SAMERA SCOTT
6008 RIDGECREST RD APT. 337           2612 18TH AVE NORTH                45 NORTH BOYKIN
DALLAS, TX 75231                      BIRMINGHAM, AL 35234               MORTON, MS 39117




SAMFORD UNIVERSITY                    SAMIA PENDERGRASS                  SAMIRA HOPKINS
MCWHERTER SCHOOL OF PHARM             73 FOXLEA DR.                      409 3RD AVENUE SE
800 LAKESHORE DRIVE                   JACKSON, TN 38305                  REFORM, AL 35481
BIRMINGHAM, AL 35229




SAMLING HOUSING PRODUCTS              SAMMANN COMPANY INC                SAMMANTHA CLEMENT
LOT 9177 & 9178                       PEEPERS READING GLASSES            54 CR 7081
KAMPUNG TELOK GONG                    9935 EAST US HIGHWAY 12            BOONEVILLE, MS 38829
PORT KLANG 42000                      MICHIGAN CITY, IN 46360
MALAYSIA



SAMMIE COOPER                         SAMMIE DIXON                       SAMMIE L MCCULLAR
478 JACKLYN AVE                       1144 LEE DAVIS CIRCLE              411 SOUTH CYPRESS ST
MEMPHIS, TN 38106                     UTICA, MS 39175                    BEEBE, AR 72012




SAMMY ALEXANDER                       SAMMY ATKINS                       SAMMY NICHOLS
2220 NORWOOD DRIVE APT C              P.O. BOX 801                       PO BOX 561
UNION CITY, TN 38261                  BAKERSVILLE, NC 28705              GREENSBURG, LA 70441




SAMMY OTWELL                          SAMONA ROBERTSON                   SAMONTA TAYLOR
811 COLUMBIA 29                       2750 LOVE RD APT A                 1091 BELL HALL LAKE RD
MAGNOLIA, AR 71753                    LEXINGTON, MS 39095                EAST DUBLIN, GA 31027




SAMS WHOLESALE CLUB                   SAMSUNG C&T AMERICA INC.           SAMTEX FASHIONS LTD
PO BOX 659782                         LONSTREET HOLDINGS                 SANJIV KHANNA
SAN ANTONIO, TX 78265-9782            1430 BROADWAY 22ND FL              525-7TH.AVE. STE1709
                                      NEW YORK, NY 10018                 NEW YORK, NY 10018




SAMUEL AKINS                          SAMUEL BASIL                       SAMUEL BELL
245 PATTON SCHOOL RD                  1027 MEADOW BROOK RD               CMRC BUSINESS OFFICE
SOUTH PITTSBURG, TN 37380             NEW ALBANY, MS 38652               701 NORTHSIDE DRIVE
                                                                         NEWTON, MS 39345




SAMUEL BROWN                          SAMUEL BUCHANAN                    SAMUEL CAMPBELL
208 COUNTY RD 348                     124 ALLEN DRIVE                    1465 SUTTON BRIDGE RD
MARION JUNCTION, AL 36759             CAMDEN, TN 38320                   RAINBOW CITY, AL 35906
SAMUEL CAMPBELL        Case   19-11984-CSS
                                        SAMUELDoc 36
                                               CROUT        Filed 09/10/19   PageSAMUEL
                                                                                  1214 of 1514
                                                                                        CURTIS
AAA FIRE SAFETY                         1359 CANFIELD                            168 KNOLL WOODS RD
PO BOX 447                              MEMPHIS, TN 38127                        JASPER, TN 37347
SILOAM SPRINGS, AR 72761




SAMUEL DRUCKER                          SAMUEL DUNCAN                            SAMUEL FOUST
654 SUMTER HWY                          190 PERELL ROAD                          13859 HWY 438 W
KINGSTREE, SC 29556                     GRAND JUNCTION, TN 38008                 LINDEN, TN 37096




SAMUEL G BUCHANAN                       SAMUEL HOGUE                             SAMUEL HOLLAND
235 LANKFORD A BOWLD RD                 711 N PLUM ST                            1521 MURDOCH RD
CAMDEN, TN 38320                        BREESE, IL 62230                         ANDERSON, SC 29621




SAMUEL HUTCHINS                         SAMUEL INGRAM                            SAMUEL JOHNSON
4 QUAIL HOLLOW COVE                     123 KING ST                              3032 QUEENS GATE AVE
HEBER SPRINGS, AR 72543                 ADAIRSVILLE, GA 30103                    MEMPHIS, TN 38118




SAMUEL MARTIN                           SAMUEL MIDDLEBROOKS                      SAMUEL MOYE
511 MARSH AVE                           2619 WPA ROAD                            119 W. GARNER ST.
HUEYTOWN, AL 35023                      EASTMAN, GA 31023                        DUBLIN, GA 31021




SAMUEL PARKS                            SAMUEL PURDY                             SAMUEL SMITH
6101 ALCOA R APT 611                    4999 LOCH LOMOND ROAD                    135 ROCKFORT ROAD APT 153
BENTON, AR 72015                        MEMPHIS, TN 38116                        PIKEVILLE, TN 37367




SAMUEL SWEENEY                          SAMUEL WALDEN                            SAMUEL WEBB
3008 RAILROAD LN                        40 BETSY ROSS LANE                       45 CIRCLE R LANE
PATTERSON, GA 31557                     FLORENCE, AL 35633                       BISHOPVILLE, SC 29010




SAMUEL WILLIAMS                         SAMUEL WOODALL                           SAMUEL YOUNG
208 NAPIER RIDGE LANE                   90 CR 338                                366 GILCREST RD
RINGGOLD, GA 30736                      TAYLOR, MS 38673                         ADAMSVILLE, TN 38310




SAMUEL, BERNARD F & BERTHA              SAMWIN HONG KONG LTD                     SAN BERNORDO ICE CREAM
D/B/A SAMUEL REALTY COMPANY             901 902 9F FUTURA PLAZA                  2805 N COMMERCE PKWY
120 LONGWOOD DR                         111 113 HOW MING ST                      MIROMAC, FL 33025
M&EVILLE, LA 70448                      HONG KONG
                                        HONG KONG



SANAA DO NOT USE - GILBERT              SANAA GILBERT                            SANBRICA TAYLOR
4425 SHADOW LEAF CV                     4425 SHADOW LEAF CV                      24 FOLSOM DR
MEMPHIS, TN 38128                       MEMPHIS, TN 38128                        WRIGHTSVILLE, GA 31096
SANCHEZ JAVIER           Case 19-11984-CSS    Doc 36 ELECTRIC
                                        SAND MOUNTAIN  Filed 09/10/19
                                                              COOPERATIVE PageSAND
                                                                               1215MOUNTAIN
                                                                                    of 1514ELECTRIC COOPERATIVE
8105 MEADOWMOOR CV                        402 MAIN ST W                          PO BOX 277
MEMPHIS, TN 38125                         RAINSVILLE, AL 35986                   RAINSVILLE, AL 35986




SAND SPRINGS LLC                          SAND SPRINGS LLC                       SAND SPRINGS LLC
C/O ABNET REALTY                          C/O ABNET REALTY                       C/O THE LANGFAN COMPANY
2100 SOUTH OCEAN BLVD.                    PO BOX 5133 GPO                        135 E 55TH ST, 6TH FL
501N                                      NEW YORK, NY 10087-5133                NEW YORK, NY 10022
PALM BEACH, FL 33480



SAND SPRINGS LLC                          SANDEE HOUSE                           SANDERIA COTTON
PO BOX 5133 GPO                           18 SOTHERN WOODS DR                    POST OFFICE BOX 778
NEW YORK, NY 10087                        ROME, GA 30165                         MIDWAY, FL 32343




SANDERS BRANDI                            SANDHILL TELEPHONE COOPERATIVE, INC.   SANDI DUNAGAN
557 MORRIS TULLOS DR.                     122 MAIN ST                            1423 BUTTERWORTH ROAD
MORTON, MS 39117                          JEFFERSON, SC 29718                    KINGSTON SPRINGS, TN 37082




SANDI SMITH                               SANDI TOWNSEND                         SANDI WRIGHT
101 S 1ST AVE.                            6810 JEFFERSON HWY APT 10204           1625 TRICE CEMETERY RD
MCRAE, GA 31055                           BATON ROUGE, LA 70806                  THOMASTON, GA 30286




SANDIE MEADOR                             SANDMAN INC                            SANDRA ADAMS LINDSEY
POB 195                                   7700 PARKLAND DR                       2505 BENDER ROAD LOT 111
MARSTON, MO 63866                         MILLINGTON, TN 38053                   TEXARKANA, TX 75501




SANDRA ADCOCK                             SANDRA ALLISON                         SANDRA BAREFOOT
440 ADCOCK DR                             3645 ALLISON ROAD                      3824 SANDEROSA RD
HEBER SPRINGS, AR 72543                   JOHNSONVILLE, SC 29555                 FAYETTEVILLE, NC 28312




SANDRA BOWERS                             SANDRA BRANNON                         SANDRA BRASWELL
1648 ROBINSON TOWN RD.                    446 KEEL STREET                        27 BRASWELL LANE
CASSATT, SC 29032                         HOLLOWROCK, TN 38342                   JAYESS, MS 39641




SANDRA BROWN                              SANDRA BRYANS                          SANDRA BRYARS
3312 CARAWAY COMMONS K2                   50420 PHILLIPSVILLE RD                 50420 PHILLIP BILLE RD
JONESBORO, AR 72404                       BAY MINETTE, AL 36507                  BAY MINETTE, AL 36507




SANDRA CAMPBELL                           SANDRA CARTER                          SANDRA CATO
2309 ST PETERS RD                         1400 MANOR DR                          434 RAY STREET
BROWNSVILLE, TN 38012                     MURFREESBORO, TN 37130                 DUBLIN, GA 31021
SANDRA CLARK           Case   19-11984-CSS
                                        SANDRADoc  36
                                               CLARK       Filed 09/10/19   PageSANDRA
                                                                                 1216 of 1514
                                                                                       COONFIELD
6162 LIBERTY ESTATES DR                  UNKNOWN                                 794 SOUTH 1225 EAST
WALLS, MS 38680                          UNKNOWN, MS 39063                       OAKLAND CITY, IN 47660




SANDRA COPELAND                          SANDRA COPELAND                         SANDRA CORN
142 OAKLEY ESTATES RD                    FREDS 2185                              195 AIRPORT ROAD
ALLONS, TN 38541                         890 OVERTON PLAZA                       CEDARTOWN, GA 30125
                                         LIVINGSTON, TN 38570




SANDRA COX                               SANDRA DUVALL                           SANDRA FLOYD
1433 N BEECH ST                          152 PRESTON CIRCLE                      304 EDEN ACRES LANE
WESTLAKE, LA 70669                       HODGES, SC 29653                        PELL CITY, AL 35125




SANDRA FLOYD                             SANDRA FRIED                            SANDRA GIBSON
304 EDEN ACRES LN                        112 JIM FINLEY RD                       75 POLLYWOOD PARK
PELL CITY, AL 35125                      CALHOUN, LA 71225-8712                  CANTON, NC 28806




SANDRA GOFF                              SANDRA HARRELSON                        SANDRA HARRIMAN
1607 S JONES STREET                      PO BOX 524                              202 RAULSTON ST.
WINNFIELD, LA 71483                      VARNVILLE, SC 29944                     MONTEAGLE, TN 37356




SANDRA HAYESLIP                          SANDRA HENARD                           SANDRA HORNE
PO BOX 89                                122 JAMIE LANE                          5710 LEITCH
SAULSBURY, TN 38067                      BEEBE, AR 72012                         EASTMAN, GA 31023




SANDRA JOHNSON                           SANDRA JONES                            SANDRA JONES
218 E MISSOURI AVE                       2029 VIRGINIA LANE                      3662 OLD DOMINION DR
CRENSHAW, MS 38621                       HUEYTOWN, AL 35023                      MEMPHIS, TN 38118




SANDRA JOWERS                            SANDRA JUNIOR                           SANDRA LACKEY
380 INKANA WAY                           220 BEDWELL ST APT B                    1405 CARR ROAD
EADS, TN 38028-3661                      HEFLIN, AL 36264                        ALPINE, AL 35014




SANDRA LASITER                           SANDRA LEMKE                            SANDRA LINDSEY
305 CHRISTY LANE                         1835 CHARLES HERBERT ROAD               440 WILSON RD.
ANDALUSIA, AL 36420                      LAKE CHARLES, LA 70615                  CLARKSDALE, MS 38614




SANDRA MAZZOCCO                          SANDRA MCDONALD                         SANDRA MEDDERS
7188 MCFRANCIS RD                        8425 HWY 363                            147 RACOON RD
TRRUSSVILLE, AL 35173                    MANTACHIE, MS 38855                     ALMA, GA 31510
SANDRA MILLER        Case     19-11984-CSS
                                        SANDRADoc 36 Filed 09/10/19
                                               MORENO                 PageSANDRA
                                                                           1217 of 1514
                                                                                 MURRAY
2777 HWY 301 N                          610 CYPRESS ST                    6362 HWY 121 SE
LAKE CORMORANT, MS 38641                PITTSBURG, TX 75686               SURRENCY, GA 31563




SANDRA NAGELE                           SANDRA NAYLOR                     SANDRA NELSON STANDLEY
8653 SPANISH MOSS DR                    3104 NORTH OLIVE STREET           7921 DEERSTONE
PORT RICHEY, FL 34668                   LITTLE ROCK, AR 72116             MEMPHIS, TN 38135




SANDRA OXENDINE                         SANDRA PATILLO                    SANDRA PETERS
305 CRICKET HOLLOW ROAD                 POST OFFICE BOX 193811            P.O. BOX 536
LUMBERTON, NC 28358-0169                LITTLE ROCK, AR 72209             SYLACAUGA, AL 35150




SANDRA PEYREGNE                         SANDRA RAMIREZ                    SANDRA RAMIREZ
7620 PENNYLANE                          120 BULLOCK LN                    5883 HOLLY ROBERTS ROAD
IRVINGTON, AL 36544                     DUMAS, AR 71639-9566              IRON CITY, GA 39859




SANDRA REYNOLDS                         SANDRA RIVES                      SANDRA ROSE
2517 WRIGHT CIR                         205 PERCH LANE                    2333 HIGHWAY 371 N
BIRMINGHAM, AL 35235                    SAVANNAH, TN 38372                MANTACHIE, MS 38855-7135




SANDRA RUSSELL                          SANDRA SANTILLAN                  SANDRA SCRIVNER
P.O. BOX 566                            142 ORTIZ LANE                    1994 HOPOCA ROAD
GOODWATER, AL 35072                     MOULTRIE, GA 31788                CARTHAGE, MS 39051




SANDRA SIMARD                           SANDRA SMITH                      SANDRA SPELL
805 WHISPERING FALLS DR                 314 108TH STREET                  165 BALDRIDGE DR
PICKENS, SC 29671                       AMORY, MS 38821                   BURNSVILLE, NC 28714




SANDRA STANLEY                          SANDRA STRITTMATTER               SANDRA TOLEFREE
202 RIVERVIEW DR                        41 EDGEWOOD RD                    1105 ELM ST
DUBLIN, GA 31021                        SICKLERVILLE, NJ 08081            CROSSETT, AR 71635




SANDRA VENABLE                          SANDRA VETOR                      SANDRA VYVYAN
147 COMER RD                            2139 CLARK ROAD APT A             4191 MANGLED VINE TR
LEXINGTON, GA 30648                     CLARKSVILLE, AR 72830             CRAWFORD, TN 38554




SANDRA WESTERN                          SANDRA WILLIAMS                   SANDRA WILLMORE
978 FICKEN ROAD                         77 RAILROAD AVENUE                1540 COUNTY ROAD 92
EARLY BRANCH, SC 29944-3512             BAMBERG, SC 29003                 ROGERSVILLE, AL 35652
SANDRIA TEDDER           Case 19-11984-CSS    DocPATRICK
                                        SANDRICKA 36 Filed 09/10/19   PageSANDRIKA
                                                                           1218 ofFREEMAN
                                                                                   1514
1435 LUVERNE ST.                        9751 HWY 80 APT1                  405 OAK 1058
MEMPHIS, TN 38108                       SIMSBORO, LA 71275                MAMON, LA 70554




SANDRINA JONES                          SANDY BELL                        SANDY DURDEN
43491 WILLOW VILLA RD                   947-A CARTHAGE HIGHWAY            PO BOX 261
HAMMOND, LA 70403                       LEBANON, TN 37087                 RENTZ, GA 31075




SANDY ELES                              SANDY FIKE                        SANDY PLAINS JUNCTION LLC
14 BRIARWOOD LANE                       610 MAPLE SPRINGS RD              C/O SAFEWAY GROUP INC
PRINCETON, LA 71067                     ROSIE, AR 72571                   6961 PEACHTREE INDUSTRIAL BLVD, 101
                                                                          NORCROSS, GA 30092




SANDY THOMAS                            SANDY WILLIAMS                    SANDY WILLIS
811 4TH AVENUE SOUTH                    632 FORREST HILL DR               1441 MITCHELL ST 10
JASPER, AL 35501                        WEST HELENA, AR 72390             FRANKLIN, LA 70538




SANECK                                  SANEDFUR, MICHAEL                 SANEDFUR, MICHAEL
                                        3720 TEXAS BLVD                   PO BOX 6614
                                        TEXARKANA, TX 75503               TEXARKANA, TX 75505-6614




SANEKI DONALD                           SANETRA FORBES                    SANFORD PAUL
199 BRYSON ST                           1038 FORBES DRIVE                 92 CAMPBELL TERRANCE
GUNTOWN, MS 38849                       MCCOMB, MS 39648                  ANDREWS, NC 28901




SANIYA GAMBLE                           SANORHEA EVANS                    SANQUENETTA SPURLIN
514 ST JEAN                             94 WAREHOUSE RD                   2307 HABERSHAM RD
WEST HELENA, AR 72390                   CLAXTON, GA 30417                 ALBANY, GA 31701




SANQUISHA SIMPSON                       SANTA ROSA CO TAX COLL.           SANTANA PAYNE
201 EAST 12TH ST                        6495 CAROLINE STREET              1495 COLEMAN ST
ALMA, GA 31510                          MILTON, FL 32570                  HEFLIN, AL 36264




SANTANA ROBINSON                        SANTANER COOPER                   SANTE CLASSIC
21 NORTHGATE DR APT 31                  111 CANABA CIRCLE                 ATTN KAMAL KITANNA, PRESIDENT
MONROE, LA 71201                        RAINBOW CITY, AL 35906            463 SEVENTH AVE, 600A
                                                                          NEW YORK, NY 10018




SANTE CLASSIC                           SANTE CLASSIC                     SANTEE JACKSON
ATTN NETAR KHANNE, VP                   ATTN NETAR KHANNE, VP             773 LANDS ALLEY
463 SEVENTH AVE, 1306A                  463 SEVENTH AVE, 600A             CUTHBERT, GA 39840
NEW YORK, NY 10018                      NEW YORK, NY 10018
SANTERIA MCKINNEY        Case 19-11984-CSS    Doc
                                        SANTRICA   36 Filed 09/10/19
                                                 MASON                 PageSANYA
                                                                            1219KELLER
                                                                                 of 1514
154 HILL DALE ST                         15 LYNBERG DR                     6030 DEEP GREEN DR
HICKORY FLAT, MS 38633                   SALUDA, SC 29138                  SHELBY, NC 28152




SAORIEON PARKER                          SAQ GULF HOLDINGS LLC             SAQUAN SHIVERS
512 E WEBSTER                            DBA SOUTHERN DOCK PRODUCT         338 HIGHLAND DRIVE
THOMASVILLE, GA 31792                    PO BOX 741605                     SOPERTON, GA 30457
                                         ATLANTA, GA 30384-1605




SAQUINDA GREEN                           SAQUOIA DOBSON                    SARA BARNETT
600 WEST MARY STREET APT 25B             3731 EARL CT RD                   1000 GERRARD RD
DUBLIN, GA 31021                         MEMPHIS, TN 38118                 LAVONIA, GA 30553




SARA BETH STEWART                        SARA CLEMONS                      SARA COLEY
280 BREEZEWOOD LANE                      1255 COTTINGHAM DR                9141 HEATHER LN
POCAHONTAS, TN 38061                     SUMTER, SC 29150                  MOSS POINT, MS 39562




SARA COTNER                              SARA COX                          SARA DODD
407 AVENUE 6 NE                          14560 HIGHWAY 12 EAST             861 COUNTY RD 821
ATKINS, AR 72823                         CALEDONIA, MS 39740               SALTILLO, MS 38866




SARA DODDS                               SARA DONOVAN                      SARA DUFFY
321 KEITH LN                             1035 RABBIT CREEK DR              30 CASTLE ROCK LANE
PONTOTOC, MS 38863                       KILGORE, TX 75662                 ANDREWS, NC 28901




SARA DUTY                                SARA DYESS                        SARA EVERETT
1997 BARNSBURY WAY 4                     1026 GREENS CREEK RD              216 E THOMPSON ST
CORDOVA, TN 38016                        CARSON, MS 39427                  CLARKSVILLE, AR 72830




SARA FEREBEE                             SARA FRASER                       SARA GARDOCKI
18 SMOKING OAKS                          600 LEE AVE                       26 S MORRISON ST 4
CONWAY, AR 72034                         PIGGOTT, AR 72454                 MEMPHIS, TN 38104




SARA GEIGER                              SARA HEARD                        SARA HOUSTON
947 GULFSTREAM RD                        122 WEST PINE STREET              PO BOX 291
HINESVILLE, GA 31313                     WASHINGTON, GA 30673              LEAKESVILLE, MS 39451




SARA JANE CRAIG                          SARA KATE CHANNELS                SARA LEE KNIT PRODUCTS
265 WEST OLD HAYNEVILLE RD               105 EASTRIDGE CT                  PO BOX 75057
MONTGOMERY, AL 36105                     DALEVILLE, AL 36322               CHARLOTTE, NC 28275
SARA LEE SOCKS         Case   19-11984-CSS    Doc
                                        SARA LEE   36 Filed 09/10/19
                                                 UNDERWEAR                PageSARA
                                                                               1220   of 1514
                                                                                   LIVENGOOD
ROSHUN DRINKARD                         ATTN BILL BRITT, VP                    6563 WOODLAND PARK CIRCLE
1000 E. HANESMILL ROAD                  PO BOX 1400                            NUNNELLY, TN 37137
WINSTON SALEM, NC 27102                 WINSTON-SALEM, NC 27102




SARA LUCAS                              SARA LUCAS                             SARA MASON
1012 LOVE AVE APT D                     508 PERCH ST                           633 MAIN AVE
TIFTON, GA 31794                        HARRISBURG, AR 72432                   DEKALB, MS 39328




SARA MCWHORTER                          SARA MONROE                            SARA MORGAN
1101 WALL STREET                        3100 SWINDLE CREEK RD                  618 HWY 59
ALBANY, KY 42602                        LINDEN, TN 37096                       URIAH, AL 36480




SARA OSBERRY                            SARA REED                              SARA REED
4245 NEW HOPE ROAD                      2025 CALYDON CT                        90 KINGSTON CROSSING APT 803
DAWSON, GA 39842                        MURFREESBORO, TN 37128                 BOSSIER CITY, LA 71111




SARA RUSSELL                            SARA SINGER                            SARA SLEEPER
1305 KAREL PARK RD                      7400 NORTHGATE DR. W                   25125-36 GASPER STREET
ELDORADO, IL 62930                      TIFTON, GA 31794                       PLAQUEMINE, LA 70764




SARA STEWART                            SARA THOMPSON                          SARA V MASON
555 UPTON RD                            26 GUION DRIVE                         633 MAIN AVE
MIDDLETON, TN 38052                     CHEROKEE VILLAGE, AR 72529-7226        DEKALB, MS 39328




SARA VENABLE                            SARA WHEELER                           SARA WILSON
P O BOX 1250                            PO BOX 6256                            1581 PANSEY RD LOT 2
BUNKIE, LA 71322                        ST. JOSEPH, LA 71366                   ASHFORD, AL 36312




SARA WOOD                               SARAH ANN HALL                         SARAH BAILEY
19472 LAWHON DR                         156 IRA WYATT RD                       540 B FAWN DR
LITTLE ROCK, AR 72206                   CHATHAM, LA 71226                      HENDERSON, TN 38340




SARAH BANDY                             SARAH BELL                             SARAH BELL
532 DOUGLASS LN                         2369 RIVERWATER LANE                   2596 RIVERWATER LANE
LAFAYETTE, TN 37083                     FAYETTEVILLE, AR 72703                 FAYETTEVILLE, AR 72703




SARAH BONDS                             SARAH BRIDGES                          SARAH BURGESS
99 POPLAR ST                            108 PRENTICE ST                        2098 CHARLESTON AVE S
SPENCER, TN 38585                       CROSSVILLE, TN 38555                   FAIRFAX, SC 29827
SARAH BUTLER         Case   19-11984-CSS
                                      SARAH Doc  36
                                            CANIPE       Filed 09/10/19   PageSARAH
                                                                               1221CHANDLER
                                                                                    of 1514
2006 WALNUT GROVE ROAD                 586 TELEPHONE EXCHANGE RD LOT4         162 COOK RD
WAYNESBORO, TN 38485                   HICKORY, NC 28601                      PORTLAND, TN 37148




SARAH COBB                             SARAH CONNELL                          SARAH DAVIDSON
104 SOUTH 2ND ST.                      3108 MCCOLLUM ROAD                     1754 SUMMERLAKE DR
LUMBERTON, MS 39455                    ANDERSON, SC 29624                     TUPELO, MS 38801-6011




SARAH DAVIS                            SARAH DAVIS                            SARAH DEATON
208 GETTYS ROAD                        574 SEVENTH DAY RD                     1401 COLUMBIA ROAD
DUBLIN, GA 31021                       FLORENCE, MS 39073                     TAYLOR, AR 71861




SARAH DENISE BONDS                     SARAH DONALD                           SARAH DRISCOLL
99 POPLAR STREET                       1604 PARKWAY DR                        PO BOX 430
SPENCER, TN 38585                      CROSSETT, AR 71635                     HADDENITE, NC 28636




SARAH DUNN                             SARAH EASON                            SARAH ELLIS
1803 MESQUITE CIRCLE                   1000 SHINGLEMILL ROAD                  PO BOX 926
LITTLE ROCK, AR 72211                  RED FIELD, AR 72132                    CADIZ, KY 42211




SARAH FINN                             SARAH FOSTER                           SARAH FOSTER
6388 HWY 13 S                          298 DRALINGTON RD                      436 BUDDY KNIGHT RD
LINDEN, TN 37096                       CAMDEN, AL 36726                       WARE SHOALS, SC 29692




SARAH FRANCIS                          SARAH GLOVER                           SARAH GOSS
5115 PARKWAY DRIVE                     712 KEEPSAKE RD                        363 E SHELTON AVE
JACKSON, MS 39211                      STAR CITY, AR 71667                    MONTICELLO, AR 71655




SARAH GRAFFAGNINO                      SARAH GREGORY                          SARAH GRESHAM
55 SHORTY RD                           241 HEATHER RD                         2301 CLOYD BLVD K78
GLENNVILLE, GA 30427                   JESUP, GA 31545                        FLORENCE, AL 35630




SARAH GRIMSLEY                         SARAH GRISSETT                         SARAH HAMILTON
328 EDGAR RD.                          216 JUNE ST                            9104 YELLOW CEDAR TRAIL
LAKEPARK, GA 31636                     DAINGERFIELD, TX 75638                 FORT WORTH, TX 76244




SARAH HARRELL                          SARAH HEAD                             SARAH HENDERSON
5830 RAINBOLT RD                       10815 WINROCK RD                       8207 HWY 26
BASTROP, LA 71220                      MOORINGSPORT, LA 71060                 COLUMBIANA, AL 35051
SARAH HOLCOMB           Case   19-11984-CSS
                                         SARAH Doc  36
                                               HOLLEY          Filed 09/10/19   PageSARAH
                                                                                     1222HOSS
                                                                                          of 1514
750 UNIVERSITY RD APT. B1                 256 ZION ROAD                             3875 WILKESBORO HIGHWAY
BAYOU LA BATRE, AL 36509                  ALEXANDRIA, AL 36250                      STATESVILLE, NC 28625




SARAH HOUSTON                             SARAH HUGHES                              SARAH HUGHES
405 S. FULTON ST.6                        409 MARLIN STREET                         PO BOX 1886
CLARKSVILLE, AR 72830                     RUSSELLVILLE, AL 35653                    CHATSWORTH, GA 30705




SARAH HUNT                                SARAH JOHNSON                             SARAH JONES
3871 NORTHSIDE DR G-1                     4012 CHAPEL HILL DR                       4429 ALAMO GADSDEN ROAD
MACON, GA 31204                           JONESBORO, AR 72404                       GADSDEN, TN 38337




SARAH JONES                               SARAH KILGORE                             SARAH KLINKERFUSS
690 ROCKY SPRINGS RD                      1134 OLD BETHEL RD                        216 LOMBARDY DRIVE
BEECH BLUFF, TN 38313                     GOLDEN, MS 38847                          EAST PRAIRIE, MO 63845




SARAH LAWSON                              SARAH LEAVELL                             SARAH M WAY
45 WILSHIRE WALK                          10268 117TH RD.                           4595 OLD DUNLAP RD
COVINGTON, GA 30016                       LIVE OAK, FL 32064                        WHITWELL, TN 37397-6307




SARAH MAHAN                               SARAH MARTI                               SARAH MARTIN
33 WELLWOOD DRIVE                         14396 BROOK HOLLOW ROAD                   1730 TOOLE CIRCLE
MARION, NC 28752                          SUMMERDALE, AL 36580                      CHIPLEY, FL 32428




SARAH MCLENDON                            SARAH MCNAIR                              SARAH MELBOURNE
3100 OAKLEIGH CIRCLE                      506 LAYFAYETTE STREET                     117 N. OAK
OCEAN SPRINGS, MS 39564                   COLUMBIA, MS 39429                        HARRISON, AR 72601




SARAH MIZE                                SARAH MORGAN                              SARAH MORRIS
1402 DOUGLAS AVENUE                       25 SMOKEY MEADOWS WAY APT 204             140 JOHNSTON BEND
BREWTON, AL 36426                         CANTON, NC 28716                          ECRU, MS 38841




SARAH NELSON                              SARAH OBANION                             SARAH OLSON
570 SOUTH MAIN STREET 823                 422 JACKSON STREET                        PO BOX 5
ARAB, AL 35016                            BLACKSHEAR, GA 31516                      EAGLE ROCK, MO 65641




SARAH PARKER                              SARAH PARKER                              SARAH PERRY
115 HYWY 797                              1204 HOLLIS LN                            2013 HWY 16 W
SIMSBORO, LA 71275                        LAFAYETTE, TN 37083                       CARTHAGE, MS 39051
SARAH PFIEFER            Case 19-11984-CSS
                                        SARAH Doc
                                              PIKE 36       Filed 09/10/19   PageSARAH
                                                                                  1223PORIER
                                                                                       of 1514
452 12TH AVE                             5795 CONNER WHITEFIELD RD               250 HEMPSTEAD 123
PIGGOTT, AR 72454                        RIPLEY, TN 38063-7753                   HOPE, AR 71801




SARAH RENO                               SARAH RICH                              SARAH ROBINSON
111 DANA LANE                            204 GREEN ACRES                         12 BURNETT CR
CHICKAMAUGA, GA 30707                    CLARKRANGE, TN 38553-5199               GREENBRIER, AR 72058




SARAH ROBINSON                           SARAH ROREX                             SARAH SANDERS
205 EAST JEFFERSON                       2207 W. NETTLETON                       980 MARKET ST
HAMBURG, AR 71646                        JONESBORO, AR 72401                     LEWISPORT, KY 42351




SARAH SCHENK                             SARAH SCHNEIDERWIND                     SARAH SENNE
13363 MOLLY MELISSA DR                   614 N. RIDGE AVE                        4707 PROSPERITY ST
WALKER, LA 70785                         TIFTON, GA 31790                        ST. FRANCISVILLE, LA 70775




SARAH SEWELL                             SARAH SHARPE                            SARAH SHEFFIELD
702 BAKER STREET                         8578 ENTERPRISE RD.                     155 SHILOH RD
BURKESVILLE, KY 42717                    MT PLEASANT, TN 38474                   MANTACHIE, MS 38855




SARAH SHIFFLET                           SARAH SLOANE                            SARAH SMITH
406 FRANCES ST                           6257 CLARK CIRCLE                       33 JR RANCH RD
CLINTON, SC 29325                        PINEVILLE, LA 71360                     LUMBERTON, MS 39455




SARAH STALLWORTH                         SARAH STEELY                            SARAH STRICKLAND
4814 FAIRMONT AVE.                       HU BOX 15036                            1427 HWY 789
PASCAGOULA, MS 39581                     SEARCY, AR 72149                        KEATCHIE, LA 71406




SARAH STRINGFELLOW                       SARAH SWAIN                             SARAH SYKES
721 WILSON ROAD                          200 FAIRWAY DR                          2255 SHIRLEY DRIVE
WEST MEMPHIS, AR 72301                   OPP, AL 36467                           COLUMBUS, MS 39702




SARAH TAPLEY                             SARAH THOMPSON                          SARAH TROSPER
2223 GRAND AV                            1818 MODOC RD                           6456 HWY 490
TEXARKANA, AR 71854                      BURKESVILLE, KY 42717                   LOUISVILLE, MS 39339




SARAH VANCE                              SARAH VANCE                             SARAH VEACH
1255 BLACKWELL LANE                      210 FIFTH ST                            108 EAST VIEW ST
JACKSON, MS 39225                        MARKS, MS 38646                         BELTON, SC 29627
SARAH WALKER            Case 19-11984-CSS
                                       SARAH Doc 36
                                             WALKER       Filed 09/10/19   PageSARAH
                                                                                1224WATTEBARGER
                                                                                     of 1514
1077 BRYSON BR. RD.                    12137 HIDDEN TRAIL                      104 COUNTY ROAD 177
BRYSON CITY, NC 28713                  ARLINGTON, TN 38002                     ATHENS, TN 37303




SARAH WAY                              SARAH WAY                               SARAH WHIGHMAN
4595 OLD DUNLAP RD                     4595 OLD DUNLAP RD.                     502 HATHAWAY DR.
WHITWELL, TN 37397                     WHITEWELL, TN 37397                     CLINTON, MS 39056




SARAH WILLIAMS                         SARAH WILLIAMS                          SARAH WILLIAMS
390 SADDLERIDGE ROAD                   409 ADEVENTURE RD                       4841 COCHRAN HWY
TALLADEGA, AL 35160                    SALUDA, SC 29138                        COCHRAN, GA 31014




SARAH WRATHER                          SARAH WRIGHT                            SARAH YATES
895 CLAUDE JONES RD                    2700 MAGNOLIA DR                        1325 OIL WELL RD
MURFREESBORO, TN 37129                 HORN LAKE, MS 38637                     TRASKWOOD, AR 72167




SARAH YORK                             SARAH ZIEGLER                           SARAMAX APPAREL GROUP
1211 DIANA ST                          1367 HWY 311                            1372 BROADWAY
MURFREESBORO, TN 37130                 SHELBY, AL 35143                        7TH FLOOR
                                                                               NEW YORK, NY 10018




SARATOGA CO SUP COLL UNIT              SARD & LEFF LLC                         SARDIS FIRE DEPT
PO BOX 15341                           3789 ROSWELL ROAD                       114 W LEE ST
ALBANY, NY 12212-5341                  ATLANTA, GA 30342                       SARDIS, MS 38666




SARDIS POLICE DEPT                     SARINA CAROL CLENDENING                 SARPES BEVERAGES LLC
114 W LEE ST                           1310 BRYAN STREET                       DBA DREAM PRODUCTS LLC
SARDIS, MS 38666                       OLD HICKORY, TN 37138                   20855 NE 16TH AVE C-16
                                                                               MIAMI, FL 33160




SARYNTHIA JONES                        SAS GROUP INC                           SASCHA FELICIANO
4535 WIMBLEDON RD                      220 WHITE PLAINS RD                     C/O CHARLES A GOWER PC
MONTGOMERY, AL 36116                   TARRYTOWN, NY 10591                     1425 WYNNTON RD
                                                                               COLUMBUS, GA 31906




SASHA HANDBAGS INC                     SASHA HANDBAGS INC                      SASHA HANDBAGS INC
10W 33RD ST                            ATTN MARK DEVLI, CFO                    ATTN ROBERT MAKSOUD
RM 620                                 460/A MAIN AVE                          460/A MAIN AVE
NEW YORK, NY 10001                     WALLINGTON, NJ 07057                    WALLINGTON, NJ 07057




SASHA HANDBAGS                         SASHA PAGE                              SASHA SONS
20 WEST 33RD ST.                       1620 MAIN ST APT 6G                     138 CHERRY LANE
NEW YORK, NY 10001                     GREENWOOD, MS 38930                     WINCHESTER, TN 37398
SASHA WALKER             Case 19-11984-CSS    Doc 36
                                        SASHA WILLIS         Filed 09/10/19   PageSASHIA
                                                                                   1225 PRINCE
                                                                                         of 1514
207 EDGEWOOD DRIVE                      237 S 7TH ST                              223 SIMON ST
DUNCAN, SC 29334                        CLARENDON, AR 72029                       PURVIS, MS 39475




SATILLA RENTAL & SALES                  SATILLA RURAL ELECTRIC MEMBERSHIP         SATILLA RURAL ELECTRIC MEMBERSHIP
121 SE BOWENS MILL RD                   CORP                                      CORP
DOUGLAS, GA 31533                       928 HWY 32 E                              PO BOX 906
                                        ALMA, GA 31510                            ALMA, GA 31510-1006




SATPAL HOSPITALITY INC.                 SATYN KIDD                                SAUDER WOODWORKING
COUNTRY HEARTH INN BENTON               100 SOUTH WILLIAMS AVE APT.10             MITCHELL LAW
711 W MAIN STREET                       NATCHITOCHES, LA 71457                    502 MIDDLE STREET
BENTON, IL 62812                                                                  ARCHBOLD, OH 43502




SAUDIA NORFLEET                         SAUNDERS SMITH                            SAUNDRA HOLLAND
PO BOX 2130                             136 COTTENWOOD                            10 REDBIRD LANE
SOUTHAVEN, MS 38671                     MARION, AR 72364                          GREENBRIER, AR 72058




SAUNDRA ROBERTS                         SAUNDRA TAYLOR                            SAUNDRA WADE-GREER
780 NORTH HWY.127                       3825 HICKORY FARMS DR.1                   P O BOX 1851
RUSSELL SPRINGS, KY 42642               MEMPHIS, TN 38115                         MABLETON, GA 30126




SAVAGE TRAILER SERVICE                  SAVANA GILL                               SAVANA POWELL
RT.1 BOX 842                            345 PITTMAN RD EXT                        PO BOX 1359
COLDWATER, MS 38618                     HOMERVILLE, GA 31634                      CALHOUN CITY, MS 38916




SAVANAH NORMAN                          SAVANNA HALE                              SAVANNA KIRK
124 STEVENS PLACE                       1365 SLASHAM RD.                          915 SCR 19
RIVER RIDGE, LA 70123                   ASHVILLE, AL 35953                        TAYLORSVILLE, MS 39168




SAVANNA ROIDL                           SAVANNA SPRADLIN                          SAVANNAH BAILEY
145 YOUNG AVE.                          860 SHILOH ROAD                           109 SILVER GRASS LN
CALHOUN CITY, MS 38916                  BEEBE, AR 72012                           RUTHERFORD, NC 28139




SAVANNAH BEANS                          SAVANNAH CITY RECORDER                    SAVANNAH COURSEY
147 PERINE LANE                         140 MAIN STREET                           501 W KEISER APT 9
LUCEDALE, MS 39452                      SAVANNAH, TN 38372                        OSCEOLA, AR 72370




SAVANNAH FIRE DEPT                      SAVANNAH GREER                            SAVANNAH HILL
140 MAIN ST.                            62 KELLY BROS. LANE                       333 HORSESHOE BEND
SAVANNAH, TN 38372                      SPRINGFIELD, KY 40069                     THOMASTON, GA 30286
SAVANNAH HUNLEY         Case 19-11984-CSS   DocMARTIN
                                       SAVANNAH 36 Filed 09/10/19      PageSAVANNAH
                                                                            1226 of MARTIN
                                                                                    1514
2137 BURKESVILLE ROAD                  1223 MAIN ST                         844 9TH STREET
ALBANY, KY 42602                       SUMMERVILLE, SC 29483                ALLENDALE, SC 29812




SAVANNAH MCCALEB                       SAVANNAH MORGAN                      SAVANNAH MOSBY
2078 QUEENS COURT                      100 W. HECKER RD                     1036 CUMMINGS
SOUTHAVEN, MS 38671                    CENTURY, FL 32535                    MEMPHIS, TN 38106




SAVANNAH ONEAL                         SAVANNAH OWENS                       SAVANNAH PARKER
2315 N TENNESSEE BLVD 415              3276 MUD CAMP RD                     911 ROMINE AVE
MURFRESSBORO, TN 37130                 BURKESVILLE, KY 42717                MONTEREY, TN 38574




SAVANNAH POLICE DEPT                   SAVANNAH SLAUGHTER                   SAVANNAH SMITH
80 KING ST                             173 BONDS ROAD                       161 EULA DR
SAVANNAH, TN 38372                     THOMASTON, GA 30286                  CLEVELAND, GA 30528




SAVANNAH SOLIDAY                       SAVANNAH VAUGHN                      SAVANNAH VOSS
289 OXFORD RD                          185 PAMELA DRIVE                     1025 WEST 15TH
LADSON, SC 29456                       CALERA, AL 35040                     HOPE, AR 71801




SAVANNAH WALKER                        SAVANNAH WELBORN                     SAVANNAH WELCH
OAKLAND HEIGHTS DR APT 979             557 SCR 87                           60136 SOUTH HATLEY RD APT B
BURKESVILLE, KY 42717                  MIZE, MS 39116                       AMORY, MS 38821




SAVANNAH WOOD                          SAVANTE APPAREL                      SAVE A LOT
12186 CR 2128                          ROBIN RICHTER
WHITEHOUSE, TX 75791                   10 BRIGHTON 11TH STREET
                                       NEW YORK, NY 11235




SAVE ON DRUGS OF CADIZ                 SAVIAN LOCKETT                       SAVINNAH KOWALCZYK
DBA SAVE ON DRUGS                      203 ELLA WALKER ROAD                 2059 PURVIS BAXTERVILLE RD
266 E. MAIN STREET                     MAGEE, MS 39111                      LUMBERTON, MS 39455
CADIZ, KY 42211




SAVVI                                  SAVVI                                SAWANDI WALKER
ATTN MARCO HERNANDEZ, SALES DIR        ATTN TRIPP THORNTON, VP SALES        108 KAVANAUGH LANE
3761 E TECHNICAL DR                    3761 E TECHNICAL DR                  COLUMBIA, LA 71418
TUCSON, AZ 85713                       TUCSON, AZ 85713




SAWTOOTH LAW OFFICES LLC               SAYLE OIL CO. INC.                   SB360 CAPITAL PARTNERS LLC
1101 W RIVER STREET                    PO BOX 310                           ATTN AARON MILLER
STE 110                                CHARLESTON, MS 38921                 1010 NORTHERN BLVD, STE 340
BOISE, ID 83702                                                             GREAT NECK, NY 11021
SBC AVERTISING LTD     Case   19-11984-CSS    Doc 36GROUP
                                        SBD HOLDINGS   Filed 09/10/19   PageSC
                                                                             1227
                                                                               CHLIDof 1514
                                                                                     SUPPORT
333 W NATIONWIDE BLVD.                   24311 WALDEN CENTER DR              ENFORCEMENT DIVISION
COLUMBUS, OH 43215                       STE 200                             PO BOX 1520
                                         BONITA SPRINGS, FL 34134            COLUMBIA, SC 29202-1520




SC DEPARTMENT OF HEALTH &                SC DEPARTMENT OF HEALTH &           SC DEPARTMENT OF HEALTH &
2600 Bull Street                         ENVIRONMENTAL CONTROL               PO BOX 100103
Columbia, SC 29201                       PO BOX 100103                       COLUMBIA, SC 29202
                                         COLUMBIA, SC 29202-3103




SC DEPARTMENT OF REVENUE                 SC DEPARTMENT OF REVENUE            SC DEPARTMENT OF REVENUE
300 A OUTLET POINTE BLVD                 ABL SECTION                         ABL SECTION
COLUMBIA, SC 29214                       COLUMBIA, SC 29214                  PO BOX 125
                                                                             COLUMBIA, SC 29214-0907




SC DEPARTMENT OF                         SC DEPARTMENT OF                    SC DEPT OF REVENUE
123 BALLARD COURT                        AGRICULTURE SEED LICENSE            211 CENTURY DR STE 210-B
WEST COLUMBIA, SC 29172                  APPLICATION                         GREENVILLE, SC 29607
                                         123 BALLARD COURT
                                         WEST COLUMBIA, SC 29172



SC DEPT OF REVENUE                       SC JOHNSON & SON INC                SC JOHNSON & SON INC
CENTRAL LEVY UNIT                        ATTN RICHARD S ALMASSEY, MGR        ATTN ROCHELLE STRATMAN
COLUMBIA, SC 29214                       BROOKER MMT                         1525 HOWE ST
                                         1525 HOWE ST, MS 366                RACINE, WI 53403
                                         RACINE, WI 53403



SC JOHNSON                               SC JOHNSON                          SC PHARMACY ASSOC INC
ATTN C M ROPE, SALES MGR                 ATTN CHELSE KLINKOSH                1350 BROWNING ROAD
1525 HOWE ST                             1525 HOWE ST                        COLUMBIA, SC 29210
RACINE, WI 53402                         RACINE, WI 53402




SCAASIS ORIGINALS INC.                   SCADU                               SCAN AGAIN INC.
DBA OCEANIC TRADING CO.                  PO BOX 98950                        880 S.W. 15TH ST.
1006 ELEVENTH AVE                        LAS VEGAS, NV 89193                 PO BOX 304
NEPTUNE, NJ 07753                                                            FOREST LAKE, MN 55025




SCARBOROUGH, LOIS P                      SCARLET ALEXANDER                   SCARLETT ANDRIULLI
C/O PLANK ROAD REALTY INC                1665 HEATHERWOOD DR.APT 16          367 COUNTRY CLUB LANE
209 E WADE ST                            ALEXANDER CITY, AL 35010            HOLLADAY, TN 38341
WADESBORO, NC 28170




SCARLETT NERO                            SCARLETT STEVENS                    SCARLETT STOCKS
1110 CYPRESS CREEK                       41 OLD SCOOBA ROAD                  255 AUSTIN LOOP
SHREVEPORT, LA 71106                     DEKALB, MS 39328                    EL PASO, AR 72045




SCERET ETHRIDGE                          SCERITA DUNCAN                      SCHANA DAVIS
561 HUGHES CIRCLE                        4053 SILVERLEAF CT                  1510 SOUTH PECAN- APT C
ARGYLE, GA 31623                         MEMPHIS, TN 38115                   CORDELE, GA 31015
SCHCARRA PEOPLES       Case 19-11984-CSS   Doc 36 EVANS
                                      SCHEHERRAZIDE Filed 09/10/19     PageSCHENINA
                                                                            1228 ofPATTON
                                                                                    1514
205 LAKE RD. APT. 17                   311 WEIR SALEM RD                   PO BOX 1850
MANSFIELD, LA 71052                    WEIR, MS 39772                      WOODVILLE, MS 39669




SCHERER LABORATORIES                   SCHERILL ALLEN                      SCHERLYN ENRIGHT
120 INTERSTATE N. PARKWAY              223 SIMMONS ST                      1942 STATE HWY 30 EAST
SUITE 305                              METTER, GA 30439                    NEW ALBANY, MS 38652
ATLANTA, GA 30339




SCHERRIL ALLEN                         SCHIFF NUTRITION                    SCHILLING DISTRIBUTING AB
2223 SIMMONS ST                        2002 SOUTH 5070 WEST                COMPANY LLC
METTER, GA 30439                       SALT LAKE CITY, UT 84087            2901 MOSS STREET
                                                                           LAFAYETTE, LA 70501




SCHIMARA EDWARDS                       SCHINDLER ELEVATOR CORP.            SCHNEIDER NATIONAL CARRIERS INC.
1006 ROY PUGH                          PO BOX 93050                        SCHNEIDER TRANS MGMT
WEST MEMPHIS, AR 72301                 CHICAGO, IL 60673-3050              PO BOX 2545
                                                                           USE VENDOR 766876
                                                                           GREEN BAY, WI 54306-2545



SCHOFIELD, PHILIP DOLESE               SCHOOL OF PHARMACY                  SCHROEDER & TREMAYNE INC
                                       PO BOX 1848                         ATTN DOUGLAS BRINKER, VP OF
                                       UNIVERSITY, MS 38677-1848           OPERATIONS
                                                                           8500 VALCOUR AVE
                                                                           ST LOUIS, MO 63123



SCHROEDER & TREMAYNE INC               SCHROEDER & TREMAYNE INC            SCHULZE & BURCH BISCUIT CO
ATTN ELIZABETH WILSON                  ATTN ELIZABETH WILSON               1133 WEST 35TH STREET
8500 VALCOUR AVE                       8500 VALCOUR AVE                    CHICAGO, IL 36118
ST LOUIS, MO 63123                     ST. LOUIS, MO 63123




SCHULZE AND BURCH BISCUIT              SCHUSTER PRODUCTS LLC               SCHUSTER PRODUCTS LLC
1133 WEST 35TH STREET                  ATTN STEPHEN SCHUSTER               ATTN STEPHEN SCHUSTER
CHICAGO, IL 60609                      10555 WEST PARNELL AVE, STE 1       10555 WEST PARNELL AVE, STE 1
                                       HALES CORNER, WI 53130              HALES CORNERS, WI 53130




SCHUYLAR RAMSEY                        SCHUYLER SNYDER                     SCHWABE NORTH AMERICA INC
17011 E. ALABAMA AVE                   502 GRACE AVE                       825 CHALLENGER DR
HAMMOND, LA 70403                      LUTTRELL, TN 37779                  GREEN BAY, WI 54311




SCHWABE NORTH AMERICA INC              SCHWABE NORTH AMERICA INC           SCHWANS CONSUMER BRANDS
825 CHALLENGER DRIVE                   PO BOX 200286                       8500 NORMANDALE LAKE BLVD
GREEN BAY, WI 54311                    DALLAS, TX 75320                    2000
                                                                           BLOOMINGTON, MN 55437




SCHWARZKOPF & HENKEL                   SCHYLLING INC                       SCI INTERNATIONAL
1063 MCGAW AVENUE SUITE10              306 NEWBURYPORT TURNPIKE            ATTN MAHMOUD SAKES
IRVINE, CA 92614                       ROWLEY, MA 01969                    5902 ENTERPRISE COURT
                                                                           FREDERICK, MD 21703
SCI INTERNATIONAL     Case      19-11984-CSS    Doc GROUP
                                          SCI MEDICAL 36 Filed 09/10/19    PageSCIE
                                                                                1229  of 1514
                                                                                    COPELAND
ATTN VIRGINIA KENDALL                      SCI INTERNATIONAL INC               1046 NORTH MAIN
5902 ENTERPRISE COURT                      5902 ENTERPRISE COURT               WHITWELL, TN 37397
FREDERICK, MD 21703                        FREDERICK, MD 21703




SCIENTIFIC TOYS LTD                        SCIMERA BIOSCIENCE LLC              SCIVOLUTIONS MEDICAL LLC
ATTN LOUIS CHAN, VP                        ATTN JOSEPH ROUSSEAU, COO           ATTN FRITZ SCHULTZ
RM 1108, 11/F, BLOCK B, NEW MANDARIN PLZ   8250 NW 27 ST, STE 306              811 FLOYD ST
14 SCIENCE MUSEUM RD, TST                  DORAL, FL 33122                     KINGS MOUNTAIN, NC 28086
KOWLOON, HONG KONG CHINA



SCOPE APPAREL LP                           SCOPE IMPORTS                       SCOPELITIS GARVIN LIGHT
6300 WEST LOOP SOUTH, STE 100              ATTN ALAN FINKELMAN                 HANSON & FEARY
BELLAIRE, TX 77401                         6300 WEST LOOP SOUTH, STE 100       ACCOUNTING OFFICE
                                           BELLAIRE, TX 77401                  10 W MARKET ST STE 1400
                                                                               INDIANAPOLIS, IN 46204



SCOT DANIEL                                SCOT MANLEY                         SCOT MAUST
105 VINCENT CEMETARY RD                    109 APT C SPRING VALLEY             300 NICOLE CIRCLE LOT 97
BURKESVILLE, KY 42717                      COURT                               OPP, AL 36467
                                           WAYNESBORO, TN 38485




SCOT WADE                                  SCOTANNE BREWER                     SCOTT ADAMS
7402 IRONGATE DRIVE                        PO BOX 50                           389 ROCKY CREEK ROAD
HIXSON, TN 37343                           LYON, MS 38645                      ANDREWS, NC 28901




SCOTT AND SCOTT LLP                        SCOTT CHAMBERS                      SCOTT CLAYTON
550 RESERVE ST                             123 CHANCE DR                       2115 8TH STREET
SUITE 200                                  GAFFNEY, SC 29341                   PASCAGOULA, MS 39567
SOUTHLAKE, TX 76092




SCOTT COUNTY TAX COLL.                     SCOTT COUNTY TAX COLLECTO           SCOTT CROUCH
100 EAST FIRST ST                          100 E FIRST STREET                  733 N EVERGREEN ST
FOREST, MS 39074                           FOREST, MS 39074                    MEMPHIS, TN 38107




SCOTT DANIEL                               SCOTT GARRETT                       SCOTT HENSLER
1099 FIELD ST                              8728 MELETT LANE                    936 GULFSTREAM ROAD
DUDLEY, GA 31022                           HASKELL, AR 72015                   HINESVILLE, GA 31313




SCOTT J TOMASINI                           SCOTT LOWRANCE                      SCOTT MACMEEKEN
GULF COAST FORKLIFT PARTS LLC.             4740 HWY 51 N 2-201                 137 MCNEIL RD
18306 DAJANA AVE.                          SOUTHAVEN, MS 38671                 ABBEVILLE, SC 29620
LAND O LAKES, FL 34638




SCOTT PRATHER                              SCOTT PRATHER                       SCOTT R. SINES
209 E CHURCH ST.                           645 COFFEE RD                       2136 WENTWORTH
HARRISBURG, IL 62946                       RALEIGH, IL 62977                   GERMANTOWN, TN 38139
SCOTT ROBINSON          Case 19-11984-CSS    Doc 36
                                       SCOTT RUSSELL       Filed 09/10/19   PageSCOTT
                                                                                 1230SHIRLEY
                                                                                      of 1514
8955 GUASCO COVE                        1314 PANGOLA DRIVE                      3395 HWY 5N
CORDOVA, TN 38018                       JACKSONVILLE, FL 32205                  BENTON, AR 72015




SCOTT SMITH                             SCOTT SNELL                             SCOTT SNIDER
40 LINDSEY ROAD                         512 WHITTLE RD                          110 BERRY CT.
LORETTO, TN 38469                       DEXTER, GA 31019                        BELTON, SC 29627




SCOTT TROY BARRON                       SCOTT WELTER                            SCOTT WILLIAMS
CUST TROY RICHARD BARRON UGTMA/MS       4125 SLEEPY LANE                        121 S 7TH ST
2275 MACINTOSH DR                       WARNER ROBINS, GA 31088                 WEST HELENA, AR 72390
HORN LAKE, MS 38637-7212




SCOTT WILLIAMS                          SCOTT WILSON                            SCOTT WOLLBRINK
PO BOX 2991                             601 MRYDEL STEET                        2495 COUNTY HOME RD
WEST HELENA, AR 72390                   CABOT, AR 72023                         EUPORA, MS 39744




SCOTT, PHILLIP L                        SCOTTIE BALL                            SCOTTIE JOHNS
442 BEECHWOOD COVE                      4790 STELLA RD.                         911 BROWNING RD
MARION, AR 72364                        PROSPECT, TN 38477                      ENOREE, SC 29335




SCOTTIE RAY DAGG                        SCOTTIE WALDROP                         SCOTTS EQUIPMENT SERVICE
1735 SEMINOLE COUR                      65 LEXINGTON CARLTON ROAD               INCORPORATED
SEMMES, AL 36575                        LEXINGTON, GA 30648                     4525 MARTIN ROAD
                                                                                MARYVILLE, TN 37801




SCOTTS HILL CITY RECORDER               SCOTTS LIQUID GOLD INC                  SCOTTS LIQUID GOLD INC
85 HIGHWAY 114 SOUTH                    ATTN MARK E GOLDSTEIN, PRESIDENT/CEO    PO BOX 52766
SCOTTS HILL, TN 38374                   4880 HAVANA ST, 400                     PHOENIX, AZ 85072
                                        DENVER, CO 80239




SCOTTS REAL PROPERTIES LLC              SCOTTS REAL                             SCOTTS REAL
ATTN SCOTT HIGGIN                       PROPERTIES LLC                          PROPERTIES LLC
320 CANTERBURY DRIVE                    1462 JACKSON RD                         320 CANTERBURY DRIVE
EVANS, GA 30809                         AUGUSTA, GA 30909                       EVANS, GA 30809




SCOTTY G MORGAN &                       SCOTTY GRIFFIN                          SCOTTY SPROUSE
CLAUDE M MORGAN & BEVERLY MORGAN JT     613 FOOTHILLS TRACE                     236 DESOTO
TE                                      CHELSEA, AL 35043                       CLARKSDALE, MS 38614
PO BOX 277
HOLCOMB, MO 63852-0277



SCOTTY WILLIAMS                         SCOTTY YOUNG                            SCRA
1914 MAPLE ST                           324 HILL STREET                         601 ST MARY ST
HUMBOLDT, TN 38343                      BURKESVILLE, KY 42717                   RALEIGH, NC 27605
                    Case
SCREVEN CO COMMISSIONER    19-11984-CSS   Doc
                                     SCREVEN CO 36  Filed 09/10/19
                                                COMMISSIONER         PageSCREVEN
                                                                          1231 ofCO.
                                                                                  1514
                                                                                     MAG. COURT
216 Mims Rd 103                       PO BOX 86                           PO BOX 64
Sylvania, GA 30467                    SYLVANIA, GA 30467                  SYLVANIA, GA 30467




SCRG II LLC                           SCRG II LLC                         SCRG II, LLC
ATTN T J DEBROW SR                    OGLETREE PLAZA                      55 MIDTOWN PARK EAST
OGLETREE PLAZA                        55 MIDTOWN PARK EAST                MOBILE, AL 36606
55 MIDTOWN PARK E                     MOBILE, AL 36606
MOBILE, AL 36606



SCRG II, LLC                          SCRIPTCYCLE LLC                     SCRIPTURE CANDY INC
OGLETREE PLAZA                        34 WALL STREET 5TH FL               ATTN BRIAN E ADKINS
55 MIDTOWN PARK EAST                  ASHEVILLE, NC 28801                 1350 ADAMSVILLE INDUSTRIAL PKWY
MOBILE, AL 36606                                                          BIRMINGHAM, AL 35224




SDD HOLDINGS LLC                      SEAM PRODUCTS CO.LTD.               SEAN ATKINS
SPECTRUM DIVERSIFIED                  1435 51ST                           229 RAMSEY MCQUEEN RD.
DESIGNS LLC                           NORTH BERGEN, NJ 07047              COLLINS, MS 39428
675 MONDIAL PARKWAY
STREETSBORO, OH 44241



SEAN BENTON                           SEAN CANINO                         SEAN COHNS
264 SPANISH OAKS RD.                  37 THOMAS RD                        10424 REPUBLIC LN.
GUIN, AL 35563                        GREENBRIER, AR 72058                LITTLE ROCK, AR 72209




SEAN FRENCH                           SEAN HAIRSTON                       SEAN HARMON
43 9TH STREET                         1519 HWY 84 W                       191 GILL LOOP
HELENA, GA 31037                      COLLINS, MS 39428                   DUMAS, AR 71639




SEAN JONES                            SEAN MCKEY                          SEAN MULLINAX
4619 LEASH LN                         205 ARTHUR STREET                   104 NORTHWAY DR
MEMPHIS, TN 38141                     MORRILTON, AR 72110                 PICKENS, SC 29671




SEAN MUSTIAN                          SEAN MUSTIAN                        SEAN RAMIREZ
114 FLOYD CIR                         808 LYLES RD.                       4338 N HWY 101
SENATOBIA, MS 38668                   SENATOBIA, MS 38668                 PARK SPRINGS, TX 76270




SEAN THOMAS                           SEAN TUCKER                         SEAN WADE
13910 HWY 151                         307 GLENHAVEN RD.                   167 SCR 16A
ARCADIA, LA 71001                     PARIS, TN 38242                     TAYLORSVILLE, MS 39168




SEAN WHITFIELD                        SEAQUOIA SIMS                       SEARCY CNTY TAX COLLECTOR
917 WEST MOORE STREET                 210 PLUM ORCHARD DRIVE APT B        106 W. Nome Street
DUBLIN, GA 31021                      COVINGTON, GA 30016                 Marshall, AR 72650
                     Case
SEARCY CNTY TAX COLLECTOR   19-11984-CSS
                                      SEARCYDoc
                                             FIRE 36
                                                  DEPT Filed 09/10/19   PageSEARCY
                                                                             1232 of 1514 INC.
                                                                                   NEWSPAPER
PO BOX 812                             1711 S HIGGINSON                     PO BOX 1379
MARSHALL, AR 72650                     SEARCY, AR 72143                     SEARCY, AR 72145




SEARCY POLICE DEPT                     SEARCY SQUARE LLC                    SEARS
PO BOX 178                             PO BOX 1697                          4300 N GETWELL RD
SEARCY, AR 72143                       JONESBORO, AR 72403                  MEMPHIS, TN 38118




SEASONAL DESIGNS INC                   SEASONAL DESIGNS INC                 SEASONAL INDUSTRIES INC
ATTN BOB AHERN, VP                     ATTN JOHN CUTLER                     ATTN BARRY ANDREWS, PRESIDENT
1595 SHIELDS DR                        1595 SHIELDS DR                      1000 GILWAY AVE
WAUKEGAN, IL 60085                     WAUKEGAN, IL 60085                   HOLLY HILL, SC 29059




SEASONAL INDUSTRIES INC                SEASONS BATH BUBBLE&BEADS            SEASONS LIMITED-MACAO COMM
FRANK GUZZETT                          ALAN FAVREAU                         OFFSHORE
1000 GILWAY AVE                        PO BOX 82                            ATTN BRIAN BLATHERWICK, PRESIDENT
HOLLY HILL, SC 29059                   MOOERS, NY 12958-0082                AVENIDA DE PRAIA GRANDE NO 429
                                                                            CENTRO COMERCIAL PRAIA GRANDE D17
                                                                            MACAU CHINA


SEASONS LTD-MCO                        SEASONS PLUS INC                     SEASONS PLUS INC
AVENIDA DA PAIA GRANDE                 14294 LEGATO COURT                   ATTN XU CHEN, GENERAL MANAGER
429 CENTRO COMERCIAL PRAI              EASTVALE, CA 92880                   14294 LEGATO COURT
GRANDE D17 MACAU                                                            EASTVALE, CA 92880
CHINA



SEBASTIAN CENDEJAS                     SEBASTIAN CO TAX COLLECTOR           SEBASTIAN CO TAX
13 MISTLETOE ST                        PO BOX 1358                          35 S 6th
DUMAS, AR 71639                        FORT SMITH, AR 72902                 Room 105
                                                                            Fort Smith, AR 72901




SEBASTIAN LOVE                         SEBRINA HERTZ                        SECOND AVENUE PARTNE
2808 HALL ST                           104 B PARADISE POINT DR              C/O CB RICHARD ELLIS
CENTERVILLE, TN 37033                  COLUMBIANA, AL 35051                 PO BOX 1837
                                                                            COLUMBIA, SC 29202




SECOND AVENUE PARTNERS                 SECOND AVENUE PARTNERS               SECOND NATURE BY HAND
C/O CB RICHARD ELLIS                   C/O CB RICHARD ELLIS                 737 NORTH MAIN
PO BOX 1508                            PO BOX 1837                          VIROQUA, WI 54665
GREENVILLE, SC 29602                   COLUMBIA, SC 29202




SECRETARY OF STATE NORTH DAKOTA        SECRETARY OF STATE OF MISSOURI       SECURITAS SECURITY
DAKOTA                                 PO BOX 1366                          SERVICES USA INC
600 E BLVD AVENUE                      JEFFERSON CITY, MO 65102             CHARLOTTE NORTH-33100
DEPT 108                                                                    8604 CLIFF CAMERON DRIVE
BISMARCK, ND 58505                                                          CHARLOTTE, NC 28269



SECURITY CHECK LLC                     SECURITY EQUIPMENT CORP              SECURITY EQUIPMENT CORP
2612 JACKSON AVE W                     ATTN DAVID NANCE                     ATTN KRISTIN REHRMAN, BUSINESS DEV
OXFORD, MS 38655                       747 SUN PARK DR                      MGR
                                       FENTON, MO 63026                     747 SUN PARK DR
                                                                            FENTON, MO 63026
                     Case
SECURITY EQUIPMENT CORP         19-11984-CSS    Doc
                                          SECURITY    36 Filed 09/10/19
                                                   FINANCE                      PageSECURITY
                                                                                     1233 ofNATIONAL
                                                                                             1514 PROPERT
JOHN CARTER                                522 EAST MAIN STREET                     C/O SECURITY NATIONAL
747 SUN PARK DR                            CARBONDALE, IL 62901                     PROPERTIES-FUNDING LLC
FENTON, MO 63026                                                                    PO BOX 531223
                                                                                    ATLANTA, GA 30331-1223



SECURITY RESOURCES INC.                    SECURITY STATE BANK                      SECURITY STATE BANK
1155 MARLKRESS ROAD                        49 W OAK ST                              49 WEST OAK STREET
CHERRY HILL, NJ 08003                      MCRAE, GA 31055                          MCRAE, GA 31055




SECURITY STATE BANK                        SEDGWICK CLAIMS MANAGEMENT               SEDGWICK CLAIMS MANAGEMENT
PO BOX 628                                 SERVICES INC                             SERVICES INC
MCRAE, GA 31055                            1100 RIDGEWAY LOOP RD                    PO BOX 5076
                                           MEMPHIS, TN 38120                        MEMPHIS, TN 38101-5076




SEDINA LONG                                SEEK PHYSIS LLC                          SEEK TOPS INTL CO. LTD
386 HOLLY LANE                             DBA 6 HOUR SLEEP                         RM 329B JINHU BLDG.1005
CLEVELAND, GA 30528                        28001 DOROTHY DR 3RD FL                  WENJIN MIDDLE RD LUOHU
                                           AGOURA HILLS, CA 91301                   DIST. SHENZHEN CHINA
                                                                                    SHENZHEN 518000010 CHINA



SEENA INTERNATIONAL INC                    SEENA INTERNATIONAL INC                  SEGREST FARMS
ATTN RICK SINGH                            ATTN RICK SINGH, CEO                     ATTN ELWYN SEGREST
1140 MOTOR PARKWAY, STE A                  260 WEST 39 ST, STE 1702                 6180 BIG BEND RD
HAUPPAUGE, NY 11788                        NEW YORK, NY 10018                       GIBSONTON, FL 33534




SEGREST FARMS                              SEIRRA HOWARD                            SEKOYIA THOMPSON
PO BOX 758                                 244 SQUARE DRIVE SOUTH                   5830 HWY 33
GIBSONTON, FL 33534                        MANSFIELD, LA 71052                      CROSBY, MS 39633




SELECT BRANDS                              SELECT BRANDS                            SELENA DAMMEN
ATTN WILLIAM ENDES                         C/O BRYAN CAVE LEIGHTON PAISNER LP       3801 NEYLAND RD.
10817 RENNER BLVD                          1 KANSAS CITY PL                         MOSS POINT, MS 39562
LENEXA, KS 66219                           1200 MAIN ST STE 3800
                                           KANSAS CITY, MO 64105-2122



SELENA GLENN                               SELENA HOLLINGHEAD                       SELENA HYDE
1106 SPARTA RD                             81 MID SOUTH DR                          2205 BALLTOWN RD.
MCMINNVILLE, TN 37110                      LEAKESVILLE, MS 39451                    BRYSON CITY, NC 28713




SELENA MAYES                               SELENA MEJIA                             SELENA PHILLIPS
5628 PRINCETON RD. APT LOT 17              2382 BETT RD                             18 FAWN RIDGE DR
CADIZ, KY 42211                            COLDWATER, MS 38618                      CARTERSVILLE, GA 30120




SELENA ROLLIN                              SELENA ZAMBRANO                          SELF, OLEN E
8960 PHILLIPS HOLLOW RD                    1900 HOGAN LANE                          327 E FIRST ST
WESTMORELAND, TN 37186                     CONWAY, AR 72032                         ROME, GA 30161
SELF, OLEN E             Case 19-11984-CSS     Doc E36 Filed
                                        SELF, OWEN               09/10/19   PageSELF,
                                                                                 1234OWEN
                                                                                      of 1514
                                                                                          E
C/O SOUTHERN HIGHLANDS MORTGAGE         219 AUTRY RD NE                         905 KINGSTON AVE
215 BLUE RIDGE ST, STE A                ADAIRSVILLE, GA 30103                   ROME, GA 30161-5641
BLAIRSVILLE, GA 30512




SELINA ROBERTS                         SELLARS ABSORBENT MATERIALS INC          SELLARS WIPERS
DIXIE ROAD BOX 743                     ATTN JOHN C SELLARS, PRESIDENT &
HAWKINS, TX 75765                      FOUNDER
                                       6565 N 60 ST
                                       MILWAUKEE, WI 53223



SELMA BUTTS                            SELMA HWY 80 VENDTURES I                 SELMA HWY 80 VENTURE I JOINT VENTURE
18 BROACH PARK LANE                    C/O RETAIL SPECIALIST                    2117 2ND AVE N
WALTERBORO, SC 29488                   PO BOX 531247                            BIRMINGHAM, AL 35203
                                       BIRMINGHAM, AL 35253




SELMA WADDY-AIKEN                      SELMER FIRE DEPT                         SELMER POLICE DEPT
219 AUTUMNWOODS DR                     300 INDUSTRIAL PARK RD                   144 N. 2ND ST.
IRMO, SC 29063                         SELMER, TN 38375                         SELMER, TN 38375




SELZ REALTY CO INC                     SELZ REALTY CO                           SELZ, FRED
111 CENTER ST, STE 1200                ATTN FRED SELZ                           111 CENTER ST, STE 1200
LITTLE ROCK, AR 72201                  ONE UNION NATIONAL PLAZA                 LITTLE ROCK, AR 72201
                                       124 W CAPITOL, STE 1075
                                       LITTLE ROCK, AR 72201



SEMASYS INC                            SEMCO PLASTICS CO. INC.                  SEMILY RAMSEY
PO BOX 301275                          PO BOX 8433830                           25 CR 7411
DALLAS, TX 75303-1275                  ST.LOUIS, MO 63129                       BOONEVILLE, MS 38829




SEMINOLE COUNTY TAX .                  SEMINOLE COUNTY TAX .                    SEMINOLE NEWS LLC
200 S. KNOX AVENUE                     COMMISSIONER                             DBA DONALSONVILLE NEWS
DONALSONVILLE, GA 39845                200 S. KNOX AVENUE                       PO BOX 338
                                       DONALSONVILLE, GA 39845                  DONALSONVILLE, GA 39845




SENA PAYNE                             SENATOBIA CHECK DELAY                    SENATOBIA FIRE DEPT
PO BOX 9                               563 NORTH ROBINSON ST.                   PO BOX 120
MC CRORY, AR 72101                     SENATOBIA, MS 38668                      SENATOBIA, MS 38668




SENATOBIA POLICE DEPT                  SENECA FOODS                             SENECA WILLIAMS
PO BOX 120                             FKA GRAY AND COMPNAY                     175 GLOVER ST
SENATOBIA, MS 38668                    418 EAST CONDE STREET                    ATWOOD, TN 38220
                                       JANESVILLE, WI 53546




SENEQUA FAGGETT                        SENNIE WRIGHT                            SENSUAL INC
200 NORTH 8TH ST                       120 DODD STREET                          463 7TH AVE
WEST MEMPHIS, AR 72301                 WELLFORD, SC 29385                       SUITE 1101
                                                                                NEW YORK, NY 10018
SENSUAL INC            Case     19-11984-CSS   Doc
                                          SENSUAL INC 36     Filed 09/10/19   PageSENTINEL-PROGRESS
                                                                                   1235 of 1514
ATTN AVRAHAM COHEN                         ATTN IZAK SOUID                         714 S. PENDLETON ST.
183 MADISON AVE, STE 401                   183 MADISON AVE, STE 401                EASLEY, SC 29640
NEW YORK, NY 10016                         NEW YORK, NY 10016




SENTINEL-PROGRESS                          SENTREAL EDWARDS                        SENTRELL GOINGS
714 S. PENDLETON ST.                       11 A EAST HOLLY ST                      106 NELSON AVE
SUITE D                                    BRINKLEY, AR 72021                      CRENSHAW, MS 38621
EASLEY, SC 29640




SENTRON INTERNATIONAL INC                  SENTRY FINANCIAL CORP                   SENTRY FINANCIAL CORP
MIKE GRIFFITH                              PO BOX 84681                            PO BOX 84681
1721 YEAGER AVE.                           SEATTLE, WA 98124                       SEATTLE, WA 98124-5981
LA VERNE, CA 91750




SENTRY HEALTH FINANCE COR                  SENTRY INDUSTRIES                       SENTRY SPRINKLER SERV INC
ONE UTAH CENTER                            PO BOX 885                              PO BOX 947
SUITE 1400                                 HILLBURN, NY 10931                      MAULDIN, SC 29662
SALT LAKE CITY, UT 84111-2215




SEQUACHEE VALLEY ELECTRIC                  SEQUACHEE VALLEY ELECTRIC               SEQUERNA BANKS
COOPERATIVE                                COOPERATIVE                             317 AMANDA LANE
512 SOUTH CEDAR AVENUE                     PO BOX 31SOUTH                          JACKSON, MS 39272
PO BOX 31                                  PITTSBURG, TN 37380
SOUTH PITTSBURG, TN 37380



SEQUILA BUTLER                             SEQUNIA REDDING                         SEQUOIA INVESTMENT XV LLC
1901A ELKHORN LANE                         3220 HERITAGE CIR APT 6                 C/O SECURITY NATIONAL
ALBANY, GA 31707                           AUGUSTA, GA 30909                       MASTERS HOLDING
                                                                                   PO BOX 405411
                                                                                   ATLANTA, GA 30384-5411



SEQUOIA INVESTMENTS II LLC                 SEQUOIA INVESTMENTS II LLC              SEQUOIA WALTON
ATTN REAL ESTATE DEPT                      ATTN SECURITY NATL SERV CORP            4537 BRUNSWICK RD
323 5TH ST                                 323 FIFTH ST                            ARLINGTON, TN 38002-3902
EUREKA, CA 95501                           EUREKA, CA 95501




SERA COOK                                  SERAH HESTER                            SERENA CAMPBELL
805 SOUTH RUSSELL                          1130 HOLDER LOOP ROAD                   1590 EVANS MILL RD.
PORTLAND, TN 37148                         RISING FAWN, GA 30738                   CHESTERFIELD, SC 29709




SERENA LUDDEN                              SERENA WRIGHT                           SERENITY MIRANDA
311 EAST 2ND ST., APT. 60                  23200 GRISSOM DR                        21 DOTIES LANE
TIPTON, GA 31794                           ROBERTSDALE, AL 36567                   HENDERSONVILLE, NC 28792




SERENITY ROUCHON                           SERG FELIPE INC.                        SERGEANT PET/GEISLER
2125 BECNEL                                STEVE BODNAR                            JIM GARNER
FRANKLIN, LA 70538                         1407 BROADWAY SUITE 2300                2855 STAGE VILLAGE COVE 1
                                           NEW YORK, NY 10018                      BARTLETT, TN 38134
                     Case 19-11984-CSS
SERGEANTS PET CARE PRODUCTS                Doc PET
                                    SERGEANTS   36 CAREFiled 09/10/19
                                                          PRODUCTS, INC   PageSERGIO
                                                                               1236 ALLEN
                                                                                     of 1514
ATTN JEFF NEEDHAM                   ATTN JOSEPH P CORNEDY, DIRECTOR           120 MCMULLEN RD
10077 SOUTH 134 ST                  FINANCE                                   ACKERMAN, MS 39735
OMAHA, NE 68134                     10077 SOUTH 134 ST
                                    OMAHA, NE 68138



SERGIO MALDONADO                       SERGIO MALDONADO                       SERGIO MALDONADO
3437 BARCLAY AVE APT 8                 3527 STEVE                             6039 BLACKWING DR
MEMPHIS, TN 38111                      MEMPHIS, TN 38111                      MEMPHIS, TN 38115




SERGIO RODRIGUEZ                       SERINA SCHLEISMAN                      SERLENA GOODWIN
4710 FAIRLANE DRIVE                    1455 KAYLYNN DR                        1252 WATEREE DAM RD.
MEMPHIS, TN 38128                      PEA RIDGE, AR 72751                    RIDGEWAY, SC 29020




SERRENA ABRAHAM                        SERVICE ASSURANCE CORP.                SERVICE KING HOLDINGS LLC
633 JACOBS STREET                      PO BOX 341343                          SERVICE KING PAINT AND
MANSFIELD, LA 71052                    BARTLETT, TN 38184-1343                BODY LLC
                                                                              37 NORTH STAR DRIVE
                                                                              JACKSON, TN 38305



SERVICE MASTER CLEANING                SERVICE MASTER PROFESSION              SERVICE TOOL CO. LLC
& RESTORATION SERVICES                 CLEANING & RESTOR SRVS                 DBA ALCO MANUFACTURING
22095 INTERSTATE 30 N                  3070 DAMASCUS ROAD                     2501 SOUTH LEWIS STREET
BLDG 1                                 UNIT Q                                 NEW IBERIA, LA 70560
BRYANT, AR 72022                       AUGUSTA, GA 30909



SERVICE VENDING INC                    SERVICEMASTER ACCEPTANCE CORP          SERVICEMASTER ACCEPTANCE CORP
ATTN TYLER SUMNERS                     ATTN JANIE GARRETT SR COUNSEL          ATTN TERRY INGRAM VP SUPPLY
PO BOX 604                             860 RIDGE LAKE BLVD                    MANAGEMENT
600 W HIGH ST                          MEMPHIS, TN 38120                      860 RIDGE LAKE BLVD
AURORA, MS 65605                                                              MEMPHIS, TN 38120



SERVICEMASTER CLEAN                    SERVICEMASTER RESTORE                  SERVICEMASTER TOTAL
3839 FOREST HILL IRENE RD              860 RIDGE LAKE BLVD                    RESTORATION SERVICES
MEMPHIS, TN 38125-2502                 MEMPHIS, TN 38120                      201 MOLLY WALTON DRIVE
                                                                              SUITE A
                                                                              HENDERSONVILLE, TN 37075



SERVIT INC.                            SETH ANDERSON                          SETH CATES
PO BOX 2137                            759 J.W. WARREN RD                     9713 HWY 124
KENNESAW, GA 30156                     EAST DUBLIN, GA 31027                  CENTER RIDGE, AR 72027




SETH CROWE                             SETH FITZGERALD                        SETH HEBERT
47 GRAND HAVEN DR                      4955 ESTELLA RD                        4200 KENNETH COLE ROAD
JACKSON, TN 38305                      DALZELL, SC 29040                      VANCLEAVE, MS 39565




SETH HOOKS                             SETH HUMAN                             SETH SCOTT
709 W COTTON RD.                       180 DAVIS ROAD                         187 HELTON RD
ECLECTIC, AL 36024                     GRANDVIEW, TN 37337                    CLEVELAND, GA 30528
SETH STACEY             Case 19-11984-CSS    Doc 36
                                       SETH STEED          Filed 09/10/19   PageSETH
                                                                                 1237  of 1514
                                                                                     SULLIVAN
180 ALTON DRIVE                        6306 HWY 1                               105 CLEVELAND
JASPER, TN 37347                       SHREVEPORT, LA 71107                     MCGREGOR, TX 76657




SETH TREME                             SETH WALKER                              SEVEN APPAREL
102 BOISE STREET                       10 LINE DRIVE                            347 5TH AVENUE
DEQUINCY, LA 70633                     BURNSVILLE, MS 38833                     NEW YORK, NY 10016




SEVEN CLARK                            SEVERINA ROMANO                          SEVIER COUNTY TAX COLLECT
30D DIXIE CIR                          48 W. LAS PALMAS WAY                     115 N. THIRD STREET
GREENVILLE, SC 29605                   KISSIMMEE, FL 34743                      DEQUEEN, AR 71832




SEWELLS TAB & BINDING                  SEWER & WATER UTILITY BILL               SF&B COLORMATES
SERVICES INC.                          PO BOX 830269                            ATTN SHYANG FENN
2851 LAMB PLACE                        BIRMINGHAM, AL 35283-0269                1944 GROVE AVE S
SUITE 5                                                                         ONTARIO, CA 91761
MEMPHIS, TN 38118



SG FOOTWEAR                            SG INVSTORS LTD                          SGR APPAREL CORP.
ATTN CATHY MASTEJ                      1722 SMITHDALE, STE B13                  225 W 35TH STREET
3 UNIVERSITY PLZ, STE 400              PO BOX 681                               NEW YORK, NY 10018
HACKENSACK, NJ 07601                   MCCOMB, MS 39648




SH KRESS & COMPANY                     SHAAKIRA CARTER                          SHABRASIA FORD
                                       130 E COUNCIL ST                         625 LINE STREET
                                       BISHOPVILLE, SC 29010                    MANSFIELD, LA 71052




SHABRIQUA HENDERSON                    SHABRITTNEY HOPKINS                      SHAC INC.
1026 EAST CARROLL STREET               216 RIDGEWAY DRIVE                       PO BOX 639
COUSHATTA, LA 71019                    DAINGERFIELD, TX 75638                   TONTITOWN, AR 72770




SHACARRA BARRETT                       SHACIA DAVIS                             SHACOLA SHIVERS
604 N NEW ORLEANS ST                   607 GOODGE ST                            PO BOX 594
BRINKLEY, AR 72021                     CLAXTON, GA 30417                        HELENA, GA 31037




SHACONDA SIMMONS                       SHACONDALA WILLIAMS                      SHACORI MCCONICO
122 BLACK EAST ST.                     8750 UNIVERSITY RD APT 51                707 1/2 MLK JR DRIVE
KINGS MOUNTAIN, NC 28086               BAYOU LA BATRE, AL 36509                 NASHVILLE, GA 31639




SHACORRA CAMPBELL                      SHACOURTNEY GARDNER                      SHADARRIAL HUGHEY
3071 BROOKDALE ST.                     190 D BILL WALLACE                       2085 OLE SPRINGS ROAD
MEMPHIS, TN 38118                      SARDIS, MS 38666                         SUMMIT, MS 39666
SHADAWN ROBINSON         Case 19-11984-CSS   Doc 36
                                        SHADONOVAN     Filed 09/10/19
                                                   HARBIN               PageSHADRICKA
                                                                             1238 of 1514
                                                                                      GAINEY
145 RIGDON CIRCLE                        90 CLOUD DRIVE                      480 SWEAT STREET APT4
PICKENS, SC 29671                        LISMAN, AL 36912                    HOMERVILLE, GA 31634




SHADRIENNE HILLS                         SHAE CARROTHERS                     SHAE VINES
14145 OLD GENESSE                        113 COOK STREET                     190 BOUCHER RD
TICKFAW, LA 70466                        WATER VALLEY, MS 38965              CONVERSE, LA 71419




SHAELA LECOMPTE                          SHAELY BAKER                        SHAHEEN & COMPANY
610 MUNN RD                              205 NW 1ST STREET                   3625 CUMBERLAND BLVD.
SUMRALL, MS 39482                        WAGONER, OK 74467                   SUITE 250
                                                                             ATLANTA, GA 30339




SHAINA DOWDY                             SHAINA SPENCE                       SHAKAHAI SIMPSON
46 COUNTY ROAD 9151                      108 STANDPIPE CT                    4668 NEWPORT RD
BAY SPRINGS, MS 39422                    BELTON, SC 29627                    PICKENS, MS 39146




SHAKAIL MAYERS                           SHAKAMRIA WOODS                     SHAKARA RICHMOND
656 W.FOUNTAIN                           224 PURNELL ROAD                    1911 CLAIRMONT DR
FOREST, MS 39074                         CAMDEN, AL 36726                    SOUTHAVEN, MS 38761




SHAKAVEA PAGE                            SHAKEBA COOPER                      SHAKEDRA SUMMERS
436 RENFROE AT 124                       1106 OLD PEAVINE RD B13             7823 JANE AYRE DRIVE
MAGNOLIA, AR 71753                       ROSEDALE, MS 38769                  SOUTHAVEN, MS 38671




SHAKELIA DIXON                           SHAKERA DAVIS                       SHAKERA HARRIS
5455 RIDGEWOOD RD                        1508 HAMPTON PARK                   321 WIND SONG DR
JACKSON, MS 39211                        HOOVER, AL 35216                    EAST DUBLIN, GA 31027




SHAKERIA MCLEAN                          SHAKERIAL JONES                     SHAKERRA POINT
12040 GA HIGHWAY 129 N                   6828 LAKE ARBOR DR APT 108          7668 SANDHILL RD
CLAXTON, GA 30417                        MEMPHIS, TN 38115                   KERSAHW, SC 29067




SHAKERRIA HORTON                         SHAKERRIA TIDWELL                   SHAKERYA SMITH
16520 HWY 17                             355 COURT ST                        24 FUNCHESS DRIVE
LEXINGTON, MS 39095                      VAIDEN, MS 39176                    CARSON, MS 39427




SHAKESHIA WARE                           SHAKETHA LYNCH                      SHAKEYLA HARRIS
406 BRUCE ST APT A                       19251 CR 4116                       4882 CONNER ROAD
SENATOBIA, MS 38668                      LINDALE, TX 75771                   COLUMBUS, GA 31904
SHAKHANA GASSETT       Case 19-11984-CSS    Doc
                                      SHAKILA     36
                                              DALTON       Filed 09/10/19   PageSHAKIMBREYA
                                                                                 1239 of 1514
                                                                                            DARRISAW
65 RATLIFF DRIVE                       6038 BLACKBIRD DR 85R                     1074 OAK ST
COVINGTON, GA 30016                    MEMPHIS, TN 38115                         DUDLEY, GA 31022




SHAKIR MILLER                          SHAKIRA BIRGE                             SHAKIRA THOMAS
121 SWAN DRIVE                         503 TERRACE RD                            735 MADEA ROAD
GREENWOOD, MS 38930                    CLEVELAND, MS 38732                       BATESBURG, SC 29006




SHAKITA AVANT                          SHAKITA WINTERS                           SHAKITRE SPIVEY
BURGESS APARTMENTS APT.                5313 ATTALA RD 4216                       201 SOLLITT ST
GREENWOOD, SC 29646                    KOSCIUSKO, MS 39090                       RULEVILLE, MS 38771




SHAKYIA PIERCE                         SHAKYLA WILSON                            SHAKYRA MCKINNEY
1081 EGG AND BUTTER ROAD               3163 PALMETTO POINTE DRIVE                6240 CORNWALL ROAD
COLUMBIANA, AL 35051                   NEWBERRY, SC 29108                        HORN LAKE, MS 38637




SHALA WILLIAMS                         SHALAINE CHAFIN                           SHALANDA COSTON
274 GLADNEY STREET                     60 COUNTY RD 201                          44047 MILLIE RD APT A
WEIR, MS 39772                         WATERLOO, AL 35677                        HAMMOND, LA 70403




SHALANDES BROOKS                       SHALANDI STEPHENS                         SHALEEN GRIFFITH
1649 WOODROW ROAD                      104 SEAL ST                               13422 US HIGHWAY 41
SHREVEPORT, LA 71108                   WEST MONROE, LA 71292                     TRACY CITY, TN 37387




SHALEIKA SWIMS                         SHALEITIA WILLIAMS                        SHALEN ROBINSON
607 N ALLEN LANE                       221 FAGAN STREET                          5040 HWY 80 WEST
JONESBORO, LA 71251                    SUMTER, SC 29150                          JACKSON, MS 39206




SHALIYAH CHANDLER                      SHALOM INTERNATIONAL                      SHALOM INTERNATIONAL
20707 COUNTY LINE RD                   ATTN BILLY ROBINSON, SALES EXEC           ATTN EDWARD BARANOFF, PRESIDENT
ABERDEEN, MS 39730                     1050 AMBOY AVE                            3 W 35TH ST
                                       PERTH AMBOY, NJ 08861                     NEW YORK, NY 10001




SHALONDA BACON                         SHALONDA BURWELL                          SHALONDA COLLINS
115 HORNET DR                          250 E MONROE AVE                          407 OAK ST
BRUNSWICK, GA 31525                    ASHBURN, GA 31714                         CLAXTON, GA 30417




SHALONDA GRESHAM                       SHALONDA SCOTT                            SHALUNDA JOHNSON
809EAST STREET                         805 HUDSON ST                             120 FAIRFIELD DR. APT 103
WASHINGTON, GA 30673                   MEMPHIS, TN 38112                         DUBACH, LA 71235
SHALYNSKI BRELAND         Case 19-11984-CSS   Doc
                                         SHAMAR    36 Filed 09/10/19
                                                BARNES                 PageSHAMARI
                                                                            1240 ofTURNER
                                                                                     1514
713 PINE DR SW                           64C ROBERT BARNES DR              318 WADE AVE
MOULTRIE, GA 31768                       TAYLORSVILLE, MS 39168            GREENWOOD, SC 29646




SHAMARIA WARE                            SHAMEKA HOOD                      SHAMEKA THOMAS
975 SPRING ST                            1800 EXETER AVE                   822 HILLTOP CIRCLE
GREENWOOD, SC 29646                      BESSEMER, AL 35020                DEMOPOLIS, AL 36732




SHAMEKA WOOD                             SHAMEKIA WINSTON                  SHAMELDA WILBOURN
38 ST. POINTE DR. APT 1000               1806 VAN BUREN                    799 BELMONT ROAD APPT 41
LUVERNE, AL 36049                        WEST MEMPHIS, AR 72301            SARDIS, MS 38666




SHAMETRIA DRIVER                         SHAMETRIS DAVIS                   SHAMIKA HILLE
878 N THEOBALD APT 91 C                  7791 SLASH ROAD                   2009 ORIOLE WAY
GREENVILLE, MS 38701                     CAMILLA, GA 31730                 TIFTON, GA 31793




SHAMIKA JOHNSON                          SHAMIKA LEVERETTE                 SHAMIKA TUCKER
8160 SOUTH PARK CIRCLE APT G             160 MARKET RD                     4481 STONEGATE DR 1304
SOUTHAVEN, MS 38671                      LEAKESVILLE, MS 39451             MEMPHIS, TN 38128




SHAMILA CRAWFORD                         SHAMILLION BERRY                  SHAMIR DAYALJI
4351 RICH DR                             6350 HEBRON RD                    4144 UNIVERSITY BLVD
MEMPHIS, TN 38128                        LEXINGTON, MS 39095               UNIVERSITY PARK, TX 75205




SHAMIR WRIGHT                            SHAMIRA WILLIAMS                  SHAMIYA MATHIS
920 SOUTH TRENTON ST                     30 WEST CHARLOTTE AVE             254 LAUGHRUN DR
RUSTON, LA 71270                         SUMTER, SC 29150                  FORREST CITY, AR 72335




SHAMIYAH JUDSON                          SHAMONIKA DIXON                   SHAMYA HOLLINS
613 MOUNDS PLEASANT CIR                  1295 BAILSEY DIXON RD             2141 US HWY 271 N
WATER VALLEY, MS 38965                   LEXINGTON, MS 39095               PITTSBURG, TX 75686




SHAMYA KING                              SHAMYIA MORGAN                    SHAMYIA PEAK
2111 SOUTH BURKETT ST                    15 COUNTY ROAD 41                 240 EAST DAWSON
RINGGOLD, LA 71068                       CLIO, AL 36017                    CITY, GA 39840




SHAMYRA PRESSIE                          SHAN HILL                         SHAN PARKER
140 LANIER DRIVE                         612 N CHEROKEEE RD                950 BUMPUS RD
STATESBORO, GA 30458                     SOCIAL CIRCLE, GA 30025           ALEXANDER, AR 72002-2838
SHANA ADAMS          Case 19-11984-CSS
                                    SHANA Doc
                                          BARBEE36 Filed       09/10/19   PageSHANA
                                                                               1241BURKE
                                                                                    of 1514
2800 SOUTH MENDENHALL RD APT29      224 SMART ST                              201 PINELAKE DRIVE
MEMPHIS, TN 38125                   JACKSONVILLE, AR 72076                    HAUGHTON, LA 71037




SHANA LANN                           SHANA MACDONALD                          SHANA NELSON
58924 HWY 17                         312 S KENTUCKY AVE                       509 SUNSET LN
SULLIGENT, AL 35586                  CHESNEE, SC 29323                        DUBLIN, GA 31027




SHANA NICOLE DANIELS                 SHANA PREJEAN                            SHANA ROTEN
9604 HWY 32 EAST                     120 VILLA DR                             2430 OLD NC 90
WATER VALLEY, MS 38965               WESTLAKE, LA 70669                       TAYLORSVILLE, NC 28681




SHANA THORNTON                       SHANAE MOUTON                            SHANAIL MARTIN
459 MARTINDALE ST                    333 N. BAROUSSE ST                       119 E CENTER STREET
RIPLEY, TN 38063                     CHURCH POINT, LA 70525                   HERNANDO, MS 38632




SHANDA ROBINSON                      SHANDONG INTCO TR                        SHANDORA SANDERS
172 KUHN ROAD                        RECYCLING RESOURC CO LTD                 281 EVANNA RD
LELAND, MS 38756                     NO18 QINGTIAN RD. LINZI                  CARY, MS 39054
                                     ZIBO
                                     ZIBO SHANDONG 255004140 CHINA



SHANDRA FAISON                       SHANDREAKA BURROUGH                      SHANDRIA SPANN
914 QUARTERMAN STREET                610 PINE ST                              65 SOUTH JOHNSON AVE
WAYCROSS, GA 31501                   GREENWOOD, MS 38930                      LOUISVILLE, MS 39339




SHANE ALEXANDER                      SHANE BRIGHT                             SHANE CLARK
4115 GIBBS PARKWAY                   1536 N HWY 19                            2199 COUNTY ROAD 3751
MEMPHIS, TN 38134                    GLENWOOD, GA 30428                       LAMAR, AR 72846-8809




SHANE FAULKNER                       SHANE HOWELL                             SHANE MCCAW
2227 NORTH WASHINGTON                600 LINCOLN AVE.                         160 TUCKER WHITE HOLLOW
FORREST CITY, AR 72335               LUMBERTON, MS 39455                      ANDREWS, NC 28901




SHANE MOSS                           SHANE RAGLAND                            SHANE RICHARDS
2323 KENTUCKY AVENUE                 154 POORMANS LN                          105 BERT ADAMS LN
POPLAR BLUFF, MO 63901               TULLAHOMA, TN 37388                      ERIN, TN 37061




SHANE RULONG                         SHANE SMITH                              SHANE STEPP
6765 J J ROBERTS                     124 NORTHGATE DR                         2310 OLIVER RD APT 102
SUMTER, SC 29154                     DE QUEEN, AR 71832-1700                  MONROE, LA 71201
SHANE TAYLOR           Case 19-11984-CSS    Doc
                                      SHANEICE   36 Filed 09/10/19
                                               PATTERSON                   PageSHANEKA
                                                                                1242 ofJENKINS
                                                                                        1514
1305 N FLOYD LOT 54                      PO BOX 464                             709 NEIGHBORHOOD ROAD
JONESBORO, AR 72401                      MARION, AL 36756                       WELLFORD, SC 29385




SHANEKA MAYS                             SHANEKA PAYTEE                         SHANEKA RANDLE
121 FLOWER CIRCLE                        465 WEST JEFFERSON ST                  30 SHORTIES LANES
COLDWATER, MS 38618                      BOSTON, GA 31626                       LEXINGTON, MS 39095




SHANEKA SMITH                            SHANEKQUA ROBINSON                     SHANEL SMITH
4012 EARL BLVD                           70 W FIGGATT AVE                       121 BARTHOLOMEW DR
MOSS POINT, MS 39563                     EUPORA, MS 39744                       STERLINGTON, LA 71280-3607




SHANELL JERNIGAN                         SHANELLE BUXTON                        SHANELLE JOHNSON
860 CRYSTAL RIDGE RD                     271 JIMS CIRCLE                        242 CASCADE CIR
LOUISVILLE, MS 39339                     RAGLEY, LA 70657                       DUBLIN, GA 31021




SHANEQUA SAFFOLD                         SHANEQUA WATKINS                       SHANEQUIA PERKINS
206 CHURCH ST.                           261 ARLINGTON ST APT 103               377 ST JOHN RD
LEXINGTON, MS 39095                      RUTHERFORDTON, NC 28139                DENMARK, TN 38391




SHANESE JOHNSON                          SHANESSA MOORE                         SHANETTA BLANDING
5209 WEST 14TH AVE.                      209 A MORGAN LANE                      8 MISHOE STREET
PINE BLUFF, AR 71603                     SENATOBIA, MS 38668                    GREELEYVILLE, SC 29056




SHANGHAI CHANGRAN ENTERPRISE LIMITED     SHANGHAI CHANGRAN ENTERPRISE LIMITED   SHANGHAI DAISY GIFTS
ATTN DAVID, PRES                         ATTN WILL CHANG, SALES MGR             WORK SHOP A-2 NO 88
NO 22, YEZHANG RD, WUQIAO, ZHUANGHA      NO 22 YEZHANG RD WUQIAO ZHUANGHA       INDUSTRY PARK ZHANG CHEN
SHANGHAI 201402                          TOWN                                   JIA ZHAI LANE PU DONG
CHINA                                    FENGXIAN DISTRICT                      SHANGHAI CHINA
                                         SHANGHAI 201402 CHINA


SHANGHAI JETLINK CRAFTS INC              SHANGHAI JILONG PLASTIC PRODUCTS CO    SHANGHAI JILONG PLASTIC PRODUCTS CO
ATTN JACK REN, PRESIDENT                 LTD                                    LTD
BLDG 22, SHANGHAI HEADQUARTERS BAY       ATTN KEWIN NIU                         ATTN ZHU ZHENGREN
NO 2500, XIUPU RD PUDONG                 NO460-520 LANXUE RD HUANGLOU PUDONG    NO460-520 LANXUE RD, HUANGLOU,
SHANGHAI 201315 CHINA                    AREA                                   PUDONG
                                         SHANGHAI 201205                        SHANGHAI 201205
                                         CHINA                                  CHINA

SHANGHAI ORIENT HOMETEX CO LTD           SHANGHAI QIAN TIAN TR                  SHANGHAI ROBUSTWORKS HARDWARE
ATTN JEFF CHANG, PRESIDENT               COOKWARE CO. LTD.                      TOOLS CO LTD; ATTN ZHANG CHUAN, PRES
RM 1913, BLDG NO 2, 58 XIN J             13F HAI WAN BLDG 53                    NO 158 SHENXU RD, SONGIANG DISTRICT
SHANGHAI 201100                          HUANGPU RD.                            SHANGHAI
CHINA                                    SHANGHAI 200000800 CHINA               CHINA



SHANGHAI WINGO INTERNATIONAL CO LTD      SHANGHAI WORTH GARDEN PRODUCTS CO      SHANGHAI WORTH GARDEN PRODUCTS CO
ATTN CHRISTINA YOUNG, PRESIDENT          LTD                                    LTD
ROOM 1507, FORTUNE TIMES BLDG, NO 1438   ATTN LILY SHEO, PRESIDENT              ATTN REBECA LI, SALES MGR
SHANXI N RD                              NO 5000, YUANJING RD, MINHANG          NO 5000, YUANJING RD, MINHANG
SHANGHAI 200060 CHINA                    SHANGHAI 201108                        SHANGHAI 201108
                                         CHINA                                  CHINA
SHANGHAILUOLAI TEXTILECase
                      CO     19-11984-CSS
                                       SHANIADoc 36
                                             BANKS         Filed 09/10/19   PageSHANIA
                                                                                 1243 GARDINER
                                                                                       of 1514
RM 201 FL 2 BLDG 1                     940 PAGE AVE                             184 KNOWLES AVE
3588 OLXIN RD MINHANG                  CLARKSDALE, MS 38614                     LINEVILLE, AL 36266
SHANGHAI 201100000
CHINA



SHANIA GEURIAN                         SHANIA MORRIS                            SHANIA PAUL
14179 HARKEY VALLEY RD                 2579 GRANDVIEW ROAD                      92 CAMPBELL TERRACE
DARDANELLE, AR 72834-8002              MILLBROOK, AL 36054                      ANDREWS, NC 28901




SHANICE KEARNEY                        SHANICOLE ROBINSON                       SHANIE HEGWOOD
55 SHADY LANE                          1309 HACYONDALE RD                       72 GRAHAM ROAD
JESUP, GA 31545                        SYLVANIA, GA 30467                       SUMRALL, MS 39482




SHANIECE HARRIS                        SHANIECE MYLES                           SHANIECE NEWKIRK
438 COLLINS LOOP LANE                  113 WILLOW                               1036 W MCKINNON ST
WOODVILLE, MS 39669                    DUMAS, AR 71639                          MOUNT VERNON, GA 30445




SHANIEKA BUTLER                        SHANIKA COLEMAN                          SHANIKA CUNNINGHAM
PO BOX 1983                            501 FILLMORE ST                          30 HIGHTOP RD.
SULLIGENT, AL 35586                    BELZONI, MS 39038                        CROSS HILL, SC 29332




SHANIKA SMITH                          SHANIKA TURNER                           SHANIKITA MAYES
13 SOUTH JEFFERSON ST                  1005 3RD ST.                             158 CUNNINGHAM AVE
DUBLIN, GA 31021                       LAKE ARTHUR, LA 70549                    CADIZ, KY 42211




SHANIQUA JAMES                         SHANIQUA JAMES                           SHANIQUA MORGAN
2107 A TERRY GATESVILLE RD             7955 ALABAMA HIGHWAY 39                  557 WILLIAM CAREY PKWY
TERRY, MS 39170                        GAINSVILLE, AL 35464                     HATTIESBURG, MS 39401




SHANIQUA SMITH                         SHANIQUA WALKER                          SHANIQUA WARE
107 CARROLL DR                         115 BENJAMIN STREET                      130 SYCAMORE
EAST DUBLIN, GA 31027                  BROOKHAVEN, MS 39601                     MARION, AR 72364




SHANIQUA WHEELER                       SHANIQUE IVERSON                         SHANIYA PACE
245 S. HORECKY ST                      7205 SOUTH OLIVE                         427 GREEN GROVE
CHURCH POINT, LA 70525                 PINE BLUFF, AR 71603                     LAKE, MS 39092




SHANKIA JACKSON                        SHANNA BAKER                             SHANNA BLAKLEY
334 THREE CS RD                        1194 STROUPE RD                          180 SPINKES HAYES ROAD
KERSHAW, SC 29067                      LANCASTER, SC 29067                      WAYNESBORO, MS 39367
SHANNA GREEN            Case 19-11984-CSS
                                       SHANNADoc 36 Filed 09/10/19
                                              HENDERSON              PageSHANNA
                                                                          1244 of 1514
                                                                                PHILLIPS
3041 STONEWATER DR                     100 EAST RIDDLE ST. APT 10A        400 CRENSHAW ROAD
ALBANY, GA 31721                       COUSHATTA, LA 71019                HARTSVILLE, TN 37074




SHANNA PRATHER                         SHANNA SIMON                       SHANNA WILLIS-WATTS
713 WEST 11 AVE                        5457 CHUCK DRIVE                   1057 CYPRESS DRIVE
CORDELE, GA 31015                      LAKE CHARLES, LA 70605             TUNICA, MS 38676




SHANNA YOUNG                           SHANNA YOUNG                       SHANNAH BROWN
115 DAVID KEITH LEE                    776 COUNTY ROAD 1253               17 DAVID PARK DR
SALTILLO, MS 38866                     SALTILLO, MS 38866                 BURNSVILLE, NC 28714




SHANNELL DIGGS                         SHANNON ALLEN                      SHANNON BAKER
1118 YOUNG STREET                      100 FOX RIDGE APTS APT A           4013 ARGONNE ST
THOMASVILLE, GA 31792                  RUSSELLVILLE, AL 35654             MEMPHIS, TN 38127




SHANNON BARNES                         SHANNON BARNES                     SHANNON BATTLES
120 WILDFLOWER WAY                     EMLPLOYEE                          157 GRANDVIEW STREET
MURFREESBORO, TN 37129                 1801 MEMORIAL BLVD                 OZARK, AL 36360
                                       MURFREESBORO, TN 37129




SHANNON BECKMAN                        SHANNON BOZE                       SHANNON BRADLEY FISHER
5350 MIDDLEBURY DR                     2185 COUNTY HWY 85                 1111 MAIN ST
MURFREESBORO, TN 37128                 HALEYVILLE, AL 35565               ABBEVILLE, SC 29620




SHANNON BURCH                          SHANNON CHAMBERS                   SHANNON CHAMBERS
1932 FERGUSON TOWN RD                  5430 4TH CREEK COVE                5430 FOREST CREEK COVE
HIAWASSEE, GA 30546                    MEMPHIS, TN 38141                  MEMPHIS, TN 38141




SHANNON CHILDERS                       SHANNON CORBETT                    SHANNON CREAMER
2410A CR 419                           615 MULLIS CIRCLE                  597 SANFORD ST APT 208
RIPLEY, MS 38663                       DEXTER, GA 31019                   HENDERSON, TN 38340




SHANNON DAVIS                          SHANNON DOOLEY                     SHANNON EDWARD STRICKLAND
485 RAYONIER RD.                       1292 CHARLOTTES ROAD               12041 DEER RUN
JESUP, GA 31545                        CLINTON, SC 29325                  RALEIGH, NC 27614




SHANNON FISHER                         SHANNON FLETCHER                   SHANNON FOLSOM
170 LATIMER RD                         252 HUNTINGTON COVE                100 HARRISON DR
CALHOUN FALLS, SC 29628                CABOT, AR 72023                    EAST BREWTON, AL 36426
SHANNON FOX              Case 19-11984-CSS   Doc
                                        SHANNON   36 Filed 09/10/19
                                                GALLIEN                      PageSHANNON
                                                                                  1245 ofGARRICK
                                                                                          1514
2312 HWY 189N                           PO BOX 12                                2898 WILLOW SWAMP ROAD
HAMBURG, AR 71646                       ANGOLA, LA 70712                         NORWAY, SC 29113




SHANNON GOHEEN                          SHANNON GREENE                           SHANNON GREENWOOD
304 TOOLE RD.                           3800 FALCON LAKE DR                      414 SOUTH MAIN STREET
UVALDA, GA 30473                        ARLINGTON, TX 76016                      MENDENHALL, MS 39114




SHANNON HANKS                           SHANNON HAYES                            SHANNON HILL
PO BOX 794                              3688 SHORE DRIVE                         849 WHITES-GAP RD 8-B
LECOMPTE, LA 71346                      ASHVILLE, AL 35953                       JACKSONVILLE, AL 36265




SHANNON HILLS WATER DEPARTMENT, AR      SHANNON HILLS WATER DEPARTMENT, AR       SHANNON HINKLE-STEWARD
10401 HIGH RD E                         10401 HIGH RD ESHANNON                   2485 LEE RD 326
MABELVALE, AR 72103                     HILLS, AR 72103                          MARIANNA, AR 72360




SHANNON HODGES                          SHANNON JOWERS                           SHANNON KAPPEL
6040 BRAEBURN COURT                     4 FARWELL ST.                            20 BODINE DRIVE
BOSSIER CITY, LA 71111                  JACKSON, TN 38301                        PIEDMONT, SC 29673




SHANNON KEATON                          SHANNON LEE DOSS                         SHANNON LOUDER
200 KEN LUCAS CIRCLE APT 3A             7611 NEWTON CONEHATTA RD                 224 N 7TH ST
CLEVELAND, MS 38732                     LAWRENCE, MS 39336                       JACKSBORO, TX 76458




SHANNON MASSINGALE                      SHANNON MAYFIELD                         SHANNON MORGAN
155 HANNAH LANE                         109 VALLEY COVE LN                       13255 COUNTY ROAD 87
MADISONVILLE, TN 37354                  PIEDMONT, AL 36272                       ELBERTA, AL 36530




SHANNON PARKER                          SHANNON PARKS                            SHANNON POWELL
133 LOUIS LANE                          2141 BARNETT ROAD                        100 VILLAGE APT.3
LUCEDALE, MS 39452                      SUMMIT, MS 39666                         HAUGHTON, LA 71037




SHANNON QUICK                           SHANNON ROGERS                           SHANNON ROSENBALM
392 BARKER RD.                          100 NICHOLAS DR LOT 14                   3055 S. GREEN STREET
MORTON, MS 39117                        DAYTON, TN 37321                         HALLSVILLE, TX 75650




SHANNON SAPP                            SHANNON SEYMOUR                          SHANNON SPENCER
1159 KYHRAS WAY SE                      1656 STEPHEN COLEN LN                    27185 E 121ST ST S APT 301
TOWNSEND, GA 31331                      APOPKA, FL 32703                         COWETA, OK 74429
SHANNON STACEY         Case 19-11984-CSS   Doc
                                      SHANNON   36 Filed 09/10/19
                                              STEWART               PageSHANNON
                                                                         1246 ofSTRICKLAND
                                                                                 1514
334 BETHANY LANE                      1325 TIMOTHY ROAD                  544 JUSTANA DRIVE
LEBANON, TN 37087                     DUNN, NC 28334                     COLLIERVILLE, TN 38017




SHANNON THOMPSON                      SHANNON WEEKS                      SHANNON WEST
630 JUNIPER CREEK DR                  144 CAMP RD                        455 ASHLEY 306 RD
BREWTON, AL 36426                     GLENWOOD, GA 30428                 HAMBURG, AR 71646




SHANNON WILLIAMS                      SHANNON WILLKIE                    SHANNON WILLKIE
5263 NASHVILLE FERRY RD               159 GEORGE WALLACE DR APT          159 GEORGE WALLACE DR
COLUMBUS, MS 39702                    RAINSVILLE, AL 35986               RAINSVILLE, AL 35986




SHANON PLUNKETT                       SHANORA JONES                      SHANQUESIA STUBBS
196 HWY 849                           616 EAST TENTH ST                  638 7TH ST
COLUMBIA, LA 71418                    YAZOO CITY, MS 39194               MONTGOMERY, AL 36110




SHANREIKA ERVIN                       SHANTA ANTHONY                     SHANTA CHRISTOPHER
2234 ACADEMY AVE EXT LOT 4            1115 GUS STURKLY ROAD              2690 MCCULLOUGH BLVD APT 609
DUBLIN, GA 31021                      SWANSEA, SC 29160                  BELDEN, MS 38826




SHANTA FULLER                         SHANTA JOHNSON                     SHANTAE SIMS
4573 LITTLE DRIVE                     1346 KINGS MT. RD                  480 SWEAT ST APT 34
BESSEMER, AL 35022                    COLUMBUS, GA 31907                 HOMERVILLE, GA 31634




SHANTAE SMITH                         SHANTAE SWAIN                      SHANTAH NIX
512 CHERRY STREET                     170 RIVER RUN POINTE LN            7747 HWY 81
GREENSBORO, GA 30642                  CHILDERSBURG, AL 35044             PHIL CAMPBELL, AL 35581




SHANTANSIA ROBINSON                   SHANTARIOUS WILLIAMS               SHANTAY JOHNSON
516 E.4TH ST.                         111 JACKSON DR                     1631 WOODROW ST
OCILLA, GA 31774                      LEESBURG, GA 31763                 SHREVEPORT, LA 71108




SHANTAY SANDERS                       SHANTE MOSES                       SHANTEA POWE
4803 BERRYDALE                        29 MALIBU RD                       217 ASHELY ANN LN
MEMPHIS, TN 38118                     BISHOPVILLE, SC 29010              LADSON, SC 29456




SHANTEL POPE                          SHANTELL HOPSON                    SHANTERIA PARKER
105 CHANDLER ST.                      829 1ST.                           1344 HIGH POINT TERRACE
SUMTER, SC 29150                      MARKS, MS 38646                    BIRMINGHAM, AL 35235
SHANTERICA CROCKETT   Case 19-11984-CSS   Doc TYSON
                                     SHANTERICA 36 Filed 09/10/19   PageSHANTIAH
                                                                         1247 ofWESTLEY
                                                                                 1514
519 MCKENZIE                          1415 BREEDLOVE ST.                8603 HWY 613 APT. 23
STAMPS, AR 71860                      MEMPHIS, TN 38107                 MOSS POINT, MS 39563




SHANTINIQUE WARE                      SHANTORIA EAFORD                  SHANTOU DIHUA TRADING CO LTD
4077 RHODES AVE                       468 LIBERTY ST APT 48             ATTN KEVIN CHEN, SALES MGR
MEMPHIS, TN 38111                     BLAKELY, GA 39823                 NO 1 LESHAN RD, SHANTOU
                                                                        SHANTOU 515041
                                                                        CHINA



SHANTOU DIHUA TRADING CO LTD          SHANTRELL WILLIAMS                SHANTREZ ERVIN
ATTN KEVIN CHEN, SALES MGR            1007 NORTH JEFFERSON ST           2234 ACADEMY AVE EXT LOT 4
NO 71 HENGSHAN RD, SHANTOU            DUBLIN, GA 31021                  DUBLIN, GA 31021
SHANTOU 515041
CHINA



SHANYEA RICHARDSON                    SHAQUANA D. CONNER                SHAQUANDA ALLEN
10 DENNIS TOWN RD                     FAIRFAX, SC 29827                 1789 RIVERRIDGE DR
CORNITH, MS 38834                                                       CONYERS, GA 30012




SHAQUANDA PIPPINS                     SHAQUANDA SMITH                   SHAQUANNA GRANT
504 JOLLY ROAD                        404 MIXSON STREET                 508 JONES AVE
COLUMBUS, MS 39705                    ENTERPRISE, AL 36330              ANDREWS, SC 29510




SHAQUANNA JOSEY                       SHAQUANZA WORTHY                  SHAQUASHIA KEELING
8214 SOUTH MARCUS ST APT 33           122 LOLAS LANE                    1604 WALKER ST.UNIT B
WRIGHTSVILLE, GA 31096                CRYSTAL SPRINGS, MS 39059         SMYRNA, GA 30080




SHAQUAYA GILMORE                      SHAQUEENA GLOVER                  SHAQUILA BROWN
509 RUTLAND DR                        133 TREBLE ST                     880 NASHVILLE ST APT 1
DUBLIN, GA 31021                      ORANGEBURG, SC 29115              CENTREVILLE, MS 39631




SHAQUILLA ARD                         SHAQUILLE EVANS                   SHAQUILLE HOWARD
22132 HWY 1055                        4137 MIDWAY ODOM RD               636 MCMILLION AVE SW
KENTWOOD, LA 70444                    FOREST, MS 39074                  BIRMINGHAM, AL 35211




SHAQUILLE SINGLETON                   SHAQUINCIA BOLER                  SHAQUIRA PACK
935 SHILLY RD                         1399 STALLO RD                    4 VANCE ST
DENMARK, SC 29042                     PHILADELPHIA, MS 39350            HUMBOLDT, TN 38343




SHAQUITA GREEN                        SHAQUITA TABLES                   SHAQUITA WILLIAMS
907 WEST ALMAR                        1133 CR 73                        916 9TH STREET SOUTH
MALDEN, MO 63863                      NEW ALBANY, MS 38652              COLUMBUS, MS 39701
SHAQULA JACKSON          Case 19-11984-CSS   Doc
                                        SHAQUON   36 Filed 09/10/19
                                                BRINSON               PageSHARAY
                                                                           1248 of 1514
                                                                                 ALEXANDER
108 BAKER                               148 MILL STREET                    3627 STURGEON AVE
WEST HELENA, AR 72390                   DOUPONT, GA 31630                  MEMPHIS, TN 38111




SHARDAE PITTMAN                         SHARDAYE STOKES                    SHARDE MCINTYRE
415 LANCASTER DR                        614 N MAIN ST                      324 BRIGHT ST
LAFAYETTE, LA 70506                     SUMNER, GA 31789                   PURVIS, MS 39475




SHARDELL BATIE                          SHARDEZ GRIFFEN                    SHARE CORPORATION
321 FRIENDSHIP ST                       1173 UNION ST                      7821 N FAULKNER ROAD
MURFREESBORO, TN 37132                  TUNICA, MS 38676                   MILWAUKEE, WI 53224-9513




SHARECOR LLC.                           SHAREE LEE                         SHAREE ROBERSON
2450 SEVERN AVENUE                      938 7TH ST NE                      1516 MARSAILES DR APT 7
SUITE 210                               ALICEVILLE, AL 35442               ARCADIA, LA 71001
METAIRIR, LA 70001




SHAREFILE LLC                           SHAREHOLDER.COM                    SHAREKA PEARSON
120 S WEST STREET                       LOCKBOX 30200                      344 WOODLAWN AVENUE
RALEIGH, NC 27603                       PO BOX 780200                      HUNTINGDON, TN 38344
                                        PHILADELPHIA, PA 19178-0200




SHARELLE GADSDEN                        SHARELLE MOSLEY                    SHARENA MITCHELL
61 PEARL LOOP                           122 NORTH ELM STREET               1110 WILLOW STREET
ANDREWS, SC 29510                       SYLVANIA, GA 30467                 WOODVILLE, GA 30669




SHARHONDA SHARP                         SHARI BUSH                         SHARI HAYES
29 E STATE ROAD 64                      312 MERLIN DRIVE                   910 MILL STREET
OAKLAND CITY, IN 47660                  MURFREESBORO, TN 37127             PULASKI, TN 38478




SHARI HILL                              SHARI HILL                         SHARI HOPSON
1011 B BAILEY RD                        1011B BAILEY ROAD                  4305 RIDGE VALLEY TRL
HARTWELL, GA 30643                      HARTWELL, GA 30643                 MEMPHIS, TN 38141-6862




SHARI ROWELL                            SHARI XU                           SHARIA NELSON
169 REDFERN TRAIL                       3434 BROOKE EDGE LN                3344 SHADOW OAKS PKWY APT 28
PETAL, MS 39465                         COLLIERVILLE, TN 38017             HORN LAKE, MS 38637




SHARICK KELLY                           SHARIMAN LIM                       SHARKEY COUNTY
UNKNOWN                                 5934 BARRENTINE DR                 120 Locust Street
UNKNOWN, AL 35010                       BARTLETT, TN 38134                 Rolling Forst, MS 39159-0218
SHARKEY COUNTY         Case   19-11984-CSS    DocHAMILTON
                                        SHARLEEN   36 Filed 09/10/19   PageSHARLENE
                                                                            1249 of BARNETT
                                                                                    1514
PO BOX 245                              1606 E HOLMES RD 7                  131 OKMULGEE
ROLLING FORK, MS 39159                  MEMPHIS, TN 38116                   CHEROKEE VILLIAGE, AR 72529




SHARLEY GATHINGS                        SHARLI ADAIR                        SHARMAINE DENT
240 WINSTON ROAD                        9662 GRAY MEADOW DR                 118 TRUMAN STREET
COLUMBUS, MS 39702                      CORDOVA, TN 38018                   BELZONI, MS 39038




SHARMESA RICHARDS                       SHARNELL HANDY                      SHAROLYN HARDY
215 E CHURCH ST APT 1025                46552 JENKINS RD                    4144 LORENZO COURT
MT VERNON, GA 30445                     FRANKLINTON, LA 70438               JACKSONVILLE, FL 32208




SHARON ALEXANDER                        SHARON ANNETTE WILSON               SHARON ASHWORTH
74 WEST FALLS RD                        3359 JOSLYN ST                      1520 HWY 367 NORTH
MEMPHIS, TN 38109                       MEMPHIS, TN 38128-4807              BALD KNOB, AR 72010




SHARON ATKINS                           SHARON AVEY                         SHARON BRADLEY
21 RIDGE VIEW DR                        5 PARK STREET                       259 CATFISH BEND ROAD
CEDARTOWN, GA 30125                     MAYFLOWER, AR 72106                 COUSHATTA, LA 71019




SHARON BROWN                            SHARON BURTON                       SHARON BUTLER
1906 MILL STREET                        174 CHEROKEE AVENUE                 519 HAMPTON ST
CAMDEN, SC 29020                        RUSSELL SPRINGS, KY 42642           INDIANOLA, MS 38751




SHARON CONEY                            SHARON COOK                         SHARON COOK
1067 JUPITER RD                         180 CRESENT PARK DR                 216 W 17TH ST
BRAXTON, MS 39044                       ALAMO, TN 38001                     ALMA, GA 31510




SHARON CROSBY                           SHARON D BUTLER                     SHARON DANIELS
6311 BARRINGTON PKWY                    519 HAMPTON ST                      95 HILLSIDE
MOODY, AL 35004                         INDIANOLA, MS 38751                 TROY, AL 36079




SHARON DEADMON                          SHARON DILLS                        SHARON EARNEST
3415 AVERY RD                           570 HOGSED ROAD                     121 N MATTIE AVE
LITTLE ROCK, AR 72209                   HIAWASSEE, GA 30546                 SYCAMORE, GA 31790




SHARON EAST                             SHARON FAULKNER                     SHARON FITZGERALD
113 POPLAR                              114 HOLT AVENUE                     C/O TAYLOR FITZGERALD
BRANDON, MS 39047                       DEWITT, AR 72042                    PO BOX 1147
                                                                            SUMMIT, MS 39666
SHARON FREEMAN          Case 19-11984-CSS   Doc
                                       SHARON    36
                                              GABLER        Filed 09/10/19   PageSHARON
                                                                                  1250 of 1514
                                                                                        GENTRY
42 FREEMAN TRAIL                        PO BOX 153                               140 COUNTY RD 1016
MURPHY, NC 28906                        FRANKLINTON, LA 70438                    MONTEVALLO, AL 35115




SHARON GILBERT                          SHARON GILDER                            SHARON GREEN
2540 BYLER ROAD                         599611 STATE HIGHWAY 52                  3634 HILLBROOK RD APT 1
ELDERIDGE, AL 35501                     DOTHAN, AL 36303                         MEMPHIS, TN 38109




SHARON HANCE                            SHARON HANNAH                            SHARON HARGROVE
16 JENNIFER LANE                        111 FRASIER LANE                         809 COLLEGE STREET
CONWAY, AR 72034                        BRAXTON, MS 39044                        EASTMAN, GA 31023




SHARON HATTON                           SHARON HAWTHORNE                         SHARON HOOD
2385 COUNTY HWY 34                      841 29TH STREET SW                       240 DOGWOOD HILLS ROAD
HALEYVILLE, AL 35565                    BIRMINGHAM, AL 35211                     ASHLAND, MS 38603




SHARON JACKSON                          SHARON JACKSON                           SHARON JOHNSON
3311 SOUTH LAKESHORE DR                 RTE 1 BOX 881                            1021 COLLEGE DR APT 2044
LAKEVILLAGE, AR 71653                   MOORHEAD, MS 38761                       TEXARKANA, TX 75503




SHARON JOHNSON                          SHARON JONES                             SHARON K PARKS
PO BOX 26993                            24465 SASSER ROAD                        420 ASHANA
MACON, GA 31220                         ANDALUSIA, AL 36421                      COLLIERVILLE, TN 38017-1106




SHARON KEETON                           SHARON KING                              SHARON KIRCHER
9100 COUNTY RD 11                       394 FAIRGROUND ST APT E22                204 LIMESTONE DRIVE
FLORENCE, AL 35633                      SPRUCE PINE, NC 28777                    HUNTLAND, TN 37345




SHARON KIRKLAND                         SHARON KIRKWOOD                          SHARON L ALEXANDER
115 IVY LANE                            610 EAST CIRCLE                          74 W FALLS ROAD
ALMA, GA 31510                          CLARKSDALE, MS 38614                     MEMPHIS, TN 38109




SHARON L GRZYBOWSKI                     SHARON LANE                              SHARON LARKER
1408 W KELLEY DR                        3430 SPOTTSWOOD                          475 E ROBBINS 79
ROGERS, AR 72756-2307                   MEMPHIS, TN 38111                        CONWAY, AR 72032




SHARON LIGHTSEY                         SHARON MAY                               SHARON MCMINN
612 EAST GREENWOOD RD                   P.O. BOX 227                             1559 DUNN RD
SUMMERDALE, AL 36580                    CLARKS, LA 71415                         QUITMAN, GA 31643
SHARON MCVEY             Case 19-11984-CSS   Doc
                                        SHARON    36
                                               MOORE       Filed 09/10/19   PageSHARON
                                                                                 1251 of 1514
                                                                                       NATION
173 ROUGHTON CUT OFF                    18819 HILLRIDGE RD                      1441 CO RD 38
CRAGFORD, AL 36255                      MARBELVALE, AR 72103                    HANCEVILLE, AL 35077




SHARON PHILLIPS                         SHARON PHILLIPS                         SHARON QUICK
25 31ST STREET                          920 N 15TH ST                           1038 OLD NORRIS RD
GULFPORT, MS 39507                      FERNANDINA BEACH, FL 32034-3133         LIBERTY, SC 29657




SHARON RENNELLS                         SHARON REYNOLDS                         SHARON RICHARDSON
P. O. BOX 47834                         P.O. BOX 1109                           1289 N. PAGE RD
JACKSONVILLE, FL 32247                  HAYESVILLE, NC 28904                    HALLSVILLE, TX 75650




SHARON ROBERTS                          SHARON ROBINSON                         SHARON ROBINSON
601 HARRIS ROAD                         100 MAIN 209                            676 SCARLET OAK ST APT 303
COLDWATER, MS 38618                     JACKSBORO, TX 76458                     SOUTHAVEN, MS 38671




SHARON ROGERS                           SHARON RUDD                             SHARON SANDERSON
373 CLEVELAND AVE                       102 CYPRESS GROVE CIR                   650 LONESOME PINE RD
PIKEVILLE, TN 37367                     BENTON, LA 71006                        SAVANNAH, TN 38372




SHARON SAXON                            SHARON SAXON                            SHARON SMITH
4003 WINDFIELD DR                       4003 WINFIELD DR                        21 BRIARWOOD LANE
RINCON, GA 31326                        RINCON, GA 31326                        JACKSON, TN 38301




SHARON STANCELL                         SHARON STANLEY                          SHARON STEWARD
1257 ROBERT P JEANES ROAD               2629 CROSSLANDS DR                      PO BOX 1367
PICKENS, SC 29671                       GARLAND, TX 75040                       PHILADELPHIA, MS 39350




SHARON STUNKARD                         SHARON THOMAS                           SHARON TOASTER
37798 E STATE HIGHWAY 51                3100 MAGICAL LANE                       PO BOX 503
COWETA, OK 74429                        PINE BLUFF, AR 71602                    BOLTON, MS 39041-0503




SHARON TRAUGER                          SHARON TRAVELSTEAD                      SHARON WALTON
PO BOX 1401                             121 NORTH MATTIE AVE                    6888 SOMERSET COVE
HENDERSONVILLE, TN 37077                SYCAMORE, GA 31790                      MEMPHIS, TN 38119




SHARON WARREN                           SHARON WATERS WILSON                    SHARON WELCH
PO BOX 1967                             4725 PEPPER WILSON RD                   112 FLOYD CIRCLE
RINCON, GA 31326                        VAUGHAN, MS 39179-9691                  SENATOBIA, MS 38668
SHARON WEST              Case 19-11984-CSS   Doc
                                        SHARON     36 Filed 09/10/19
                                               WILLIAMS                   PageSHARON
                                                                               1252 of 1514
                                                                                     WINGATE
103 MIKE ROAD                            443 KERSHAW ST NORTH EAST            BX HIGHWAY 100 PMB 3056
BRUNSWICK, GA 31525                      AIKEN, SC 29801                      JUDSONIA, AR 72081




SHARON YEAGER                            SHARONA MITCHELL                     SHARONDA COLE
2 GREEN MEADOW LANE D                    2906 REBEL DRIVE                     5124 LAKE RIDGE APT 3C
HOLIDAY ISLAND, AR 72631                 BOSSIER CITY, LA 71111               SOUTHAVEN, MS 38671




SHARONDA FINLEY                          SHARONDA HARRIS                      SHARP COUNTY COLLECTOR
4449 HELENE ST                           165 ROLLING HILL DR                  718 Ash Flat Drive
MEMPHIS, TN 38117                        CENTREVILLE, MS 39631                Ash Flat Drive, AR 72513-9103




SHARP COUNTY COLLECTOR                   SHARP ELECTRONICS CORP.              SHARP REALTY AND MANAGEMENT
PO BOX 480                               ID-400257                            ATTN JEFFREY WERSZNER
ASH FLAT, AR 72513                       PO BOX 751582                        400 UNION HILL DR, STE 300
                                         CHARLOTTE, NC 28275-1582             BIRMINGHAM, AL 35209




SHARP ROBBINS & POPWELL LLC              SHARPS COMPLIANCE INC OF TEXAS       SHARPS ELECTRIC MOTOR
7480 BARTLETT CORPORATE                  9220 KIRBY DR SUITE 500              REBUILDERS
COVE WEST                                HOUSTON, TX 77504                    2903 SHORTSIDE LANE
BARTLETT, TN 38133                                                            MEMPHIS, TN 38118




SHARREN ARMSTRONG                        SHARRON FLINT                        SHARRON FRAYSIER
702 HEMLOCK DR                           6238 AUTUMN POINT                    501 NANKATIE DRIVE
SOUTH PITTSBURG, TN 37380                OLIVE BRANCH, MS 38654               KINGSPORT, TN 37663




SHARRYL JOHNSON                          SHARVEL ADDISON                      SHASHAWNA BUTLER
377 TRACY RD                             500 NORTH STREET APT 0-8             19812 COUNTY ROAD 444
MILLINGTON, TN 38053                     NATCHITOCHES, LA 71457               LINDALE, TX 75771




SHASHAWNA BUTLER                         SHASSIDY RAMSHUR                     SHASTA BEVERAGES INC
6094 S FM 2869                           218 BETHEL CHURCH RD                 8100 SW 10TH ST STE 4000
HAWKINS, TX 75765                        COLUMBIA, MS 39429                   PLANTATION, FL 33324




SHATARA DAVIS                            SHATARA JOHNSON                      SHATARA PENEGAR
918 MITCHELL                             686 PINEVIEW LANE                    2083 ROLAND DR
EAST PRAIRIE, MO 63845                   DAWSON, GA 39842                     HAYNESVILLE, LA 71038




SHATARA TONEY                            SHATARIA GAINES                      SHATAVEIA CLARKE
2125 FRANCIS AVE SW                      613 4TH AVENUE                       APT 39 BURNS VILLAGE
BIRMINGHAM, AL 35211                     KINGSTREE, SC 29556                  GLENNVILLE, GA 30427
SHATAVIA CURRY         Case 19-11984-CSS    DocWILBOURN
                                      SHATAVIUS 36 Filed 09/10/19     PageSHATONDRA
                                                                           1253 of 1514
                                                                                    JAMES
374 PECAN ST SW                       1165 EDWARDS RD                     520 N MAGNOLIA ST.
SYLVESTER, GA 31791                   SARDIS, MS 38666                    MCCOMB, MS 39648




SHATORRIA KIRTZ                       SHAUN CARR                          SHAUN NANCE
525 PLAZA AVE APT 62                  3179 CHRISTOPHERS BEND              10633 BOSTIC RD
EASTMAN, GA 31023                     ELLENWOOD, GA 30294-3846            LAURINBURG, NC 28352




SHAUN STRINGER                        SHAUN WHITFIELD                     SHAUNA AVILES
1135 WOODROW MARTIN RD                3124 MORNING DOVE WAY               497 DEERPATH DRIVE
PELAHATCHIE, MS 39145                 ENTERPRISE, AL 36330                GREEN COVE SPRINGS, FL 32043




SHAUNA COLEMAN                        SHAUNA GAMBLE                       SHAUNA GRAHAM
2 LAIKEN DR                           2387 LANE BRANCH RD                 1140 LINCON PARK RD.
JASPER, GA 30143                      CRANE, MO 65633                     WADLEY, GA 30477




SHAUNA KEY                            SHAUNA TURNER                       SHAUNDA CARMACK
502 BAXTER RD                         12915 HIGHWAY 278 N                 907 MCCLAIN AVE
MURFREESBORO, TN 37130                DIERKS, AR 71833                    SHEFFIELD, AL 35660




SHAUNDRA DAWKINS                      SHAUNDREA RHYMES                    SHAUNTA BULLOCK
862 CLAY STREET                       526 MT PLEASANT ST                  2121 PLEASENT GROVE
ABERDEEN, MS 39730                    PITTSBURG, TX 75686                 MCCOMB, MS 39648




SHAUNTEL DAUZAT                       SHAVANDA DASSIE                     SHAVAR COLLINS
                                      711 2ND AVENUE APT 420              5385 RAGAN RIDGE DR
                                      EASTMAN, GA 31023                   MEMPHIS, TN 38141




SHAVAUN DECHALK                       SHAVEKIA DAVIS                      SHAVON SANDERS
117 GUDGER RD                         3243 MOORE STATION ROAD             PO BOX 18503
CHATSWORTH, GA 30705                  DUBLIN, GA 31021                    MEMPHIS, TN 38118




SHAVONA REAVES                        SHAVONDA HUTCHINS                   SHAVONDA THOMPSON
244 NOVEMBER RD.                      1120 N WASH ST GREENFIELD 4 O       910 S THIRD STREET
SANTEE, SC 29142                      LIVINGSTON, AL 35470                HAYTI, MO 63851




SHAVONN TORBERT                       SHAW FAULKNER                       SHAW MATERIAL HANDLING SYSTEMS
323 KUMULGA RD                        2308 S CARAWAY                      PO BOX 415000
CHILDERSBURG, AL 35014                JONESBORO, AR 72401                 NASHVILLE, TN 37241-0432
SHAWANA KEYES            Case 19-11984-CSS   DocBRUMFIELD
                                        SHAWANDA 36 Filed 09/10/19   PageSHAWANDA
                                                                          1254 of 1514
                                                                                  RIVERS
113 CYPRESS BEND DR                     25024 VERNON SCHOOL ROAD         10186 COMMONS CROSSING
BELZONI, MS 39038                       MT HERMON, LA 70450              JONESBORO, GA 30238




SHAWANDA RIVERS                         SHAWANNA THOMAS                  SHAWANNA WILLIAMS
10186 COMMONS CROSSING                  221 NEVEDA                       1508 CHASE VILLAGE DR
JONESBORO, GA 30258                     GREENVILLE, MS 38703             JONESBORO, GA 30236




SHAWN ARNOLD                            SHAWN BANKS                      SHAWN BEIER
1078 WHITEHAVEN LN                      349 BARNEY BANKS ROAD            110 JULIE DRIVE
HORN LAKE, MS 38637                     PINOLA, MS 39149                 DWIGHT, IL 60420




SHAWN BRADDOCK                          SHAWN BRADDOCK                   SHAWN BURKHART
1055 HAMLIN FLOYD RD                    1706 PROSPECT CHURCH ROAD        205 BROWN LN
JEFFERSONVILLE, GA 31044                JEFFERSONVILLE, GA 31044         PARIS, TN 38242




SHAWN CAMP                              SHAWN CHAUVIN                    SHAWN CLAY
385 HARTZELL ROAD                       621 ALDER LANE                   1295 TURNER LINDSEY ROAD
COURTLAND, MS 38620                     BOSSIER CITY, LA 71111           ROGERSVILLE, AL 35652




SHAWN COVINGTON                         SHAWN CRABTREE                   SHAWN CURTIS
1975 WELLONS AVE                        RT BOX 2950                      719 HOLDEN AVENUE
MEMPHIS, TN 38127                       HARTMAN, AR 72840                NEWPORT, AR 72112




SHAWN DEMPS                             SHAWN DEVAULT                    SHAWN E. BROWN
5623 153RD MT OLIVE                     200 CROSSWIND DR                 BROWNS GENERAL SERVICE TECH
LIVE OAK, FL 32060                      FLORA, MS 39071                  2313 RALEIGH STREET SW
                                                                         DECATUR, AL 35603




SHAWN ELLIS                             SHAWN FIELDS                     SHAWN GRAYSON
THE SPEAKERS GROUP LLC                  108 4TH STREET NW                179 NESBITT ROAD
823 AVENTURA DRIVE                      SPRINGHILL, LA 71075             WELLFORD, SC 29385
MOUNT JULIET, TN 37122




SHAWN HAILEY                            SHAWN KIGER                      SHAWN LANKFORD
5000 LAKE VALLEY COVE                   193 STEED LANE                   509 JOE RD 243
MEMPHIS, TN 38141                       YAZOO CITY, MS 39194             PHENIX CITY, AL 36867




SHAWN LEWIS                             SHAWN LOOPER                     SHAWN MADDIX
520 W. TIFT AVE. APT B                  611 PILGRIMS REST                521 JASPER RD
ALBANY, GA 31701                        HUNTINGTON, AR 72940             ALICEVILLE, AL 35442
SHAWN MASTERS         Case 19-11984-CSS
                                     SHAWNDoc 36 Filed 09/10/19
                                          MCDOWELL                   PageSHAWN
                                                                          1255 PENNINGTON
                                                                               of 1514
1114 N 3RD ST                        505 MACEDONIA CHURCH RD             2720 MIKE PADGETT HWY
MC GREGOR, TX 76657                  CAMPOBELLO, SC 29322                AUGUSTA, GA 30906




SHAWN PUCKETT                        SHAWN RUSSELL                       SHAWN WARD
477 LIVE OAK CHURCH ROAD LOT23       6720 HIGHWAY 129                    1012 HUCKLEBERRY LN
HINESVILLE, GA 31313                 MONTEREY, LA 71354                  BIRMINGHAM, AL 35226




SHAWN WARD                           SHAWN WINSPEAR                      SHAWNA COOK
1012 HUCKLEBERRY LN                  125 LYNNWOOD ACRE RD                105 BROOKFOREST DR
HOOVER, AL 35236                     BEEBE, AR 72012                     BELTON, SC 29627




SHAWNA GARGUS                        SHAWNA GEIL                         SHAWNA MOORE
364 CR 2256                          408 OAK ST                          14727 ALLEN ROAD
BALDWYN, MS 38824                    IUKA, MS 38852                      HERRIN, IL 62948




SHAWNISHA BREWER                     SHAWNSA JAMES                       SHAWNTANA SPARKS
6344 UNCLE REMUS                     117 HARRIS STREET                   8148 CAITLIN DR
MEMPHIS, TN 38115                    CHESTER, SC 29706                   OLIVE BRANCH, MS 38654




SHAY CHAVERS                         SHAYLA DAVIS                        SHAYLA HICKMAN
708 FLINT HILL RD                    21120 HWY 87 LOT3                   6 JIMMIE AYCOCK DR
BESSEMER, AL 35022                   ELBA, AL 36323                      BAY SPRINGS, MS 39422




SHAYLA HILL                          SHAYLA SCRUGGS                      SHAYLA SMITH
14152 OLD STATE HIGHWAY 28           2077 PINKLEY ROAD                   2506 BELMOOR
PIKEVILLE, TN 37367                  WAYNESBORO, TN 38485                PINE BLUFF, AR 71601




SHAYLA TRUETT                        SHAYLA WALK                         SHAYLA WARD
530 COLVARD AVENUE                   1990 GAINSVILLE RD                  333 SLEEPY HOLLOW ROAD
ANDREWS, NC 28901                    MASON, TN 38049                     DOUGLAS, GA 31533




SHAYLY EALY                          SHAYNA C DEMENT                     SHAYNA JUDD
1307 GALAXY                          C/O KENNEDY KENNEDY ROBBINS &       605 MOUNT GILEAD CHURCH RD
DOTHAN, AL 36301                     YARBRO LC                           SPARTA, TN 38583
                                     ATTN LUKE M HENSON
                                     1165 CHERRY ST; PO BOX 696
                                     POPLAR BLUFF, MO 63902


SHAYNA KELLEY                        SHAYNE KNIGHT                       SHAYNIA SMITH
1134 A ASHLEY 73 N                   263 FRANK SPEED RD                  708 N. LIVINGSTON ST
HAMBURG, AR 71646                    SEMINARY, MS 39479                  SYLVESTER, GA 31791
SHCARRA YOUNG          Case 19-11984-CSS   Doc
                                      SHCORIA    36 Filed 09/10/19
                                              PENNYWELL              PageSHEA
                                                                          1256  of 1514
                                                                              CULBERSON
211 TUBBS ROAD                         318 NEIL WAGONER DR.              612 ALLEN ST
BATESVILLE, MS 38606                   WINNFIELD, LA 71483               COLUMBIA, TN 38401




SHEARERS FOODS LLC                     SHEARERS FOODS LLC                SHEARERS FOODS
ATTN BRIAN NEWLAND, SR VP SALES        ATTN FREDRICK KOHMAN, CFO         BURLINGTON LLC
100 LINCOLN WAY E                      100 LINCOLN WAY E                 100 LINCOLN WAY EAST
MASSILLON, OH 44646                    MASSILLON, OH 44646               MASSILLON, OH 44646




SHEARMAN COMPANY LLC                   SHEARON PRESCOTT                  SHEDDREUNE MCGHEE
DBA LAKE CHARLES AMERICAN PRESS        283 COUNTY RD                     4208 EVERETT BRIDGE ROD
4900 HIGHWAY 90 EAST                   HALEYVILLE, AL 35565              LIBERTY, MS 39645
LAKE CHARLES, LA 70615




SHEDEDRA GILMORE                       SHEENA ALLMAN                     SHEENA CHISM
1114 WALNUT ST                         414A EAST SAINT CHARLES S         PO BOX 1101
LOUISVILLE, GA 30434                   LOUISVILLE, MS 39339              LONE STAR, TX 75668




SHEENA FRALICK                         SHEENA JETT-WHITE                 SHEENA MILLER
416 COLLEGE ST                         1015 A PACKARD DRIVE              1312 ALVES RD
BLEVINS, AR 71825                      ALEXANDRIA, LA 71303              GUNTERSVILLE, AL 35976




SHEENA TURNER                          SHEENWAY ASIA LIMITED             SHEERMAX LLC
919 ETHERIDGE RD                       ROOM 1313 13/F AUSTIN             15 W 34TH STREET
HADDOCK, GA 31033                      TOWER 22 26 AUSTIN AVE            7TH FLOOR
                                       TSIMSHATSUI                       NEW YORK, NY 10001
                                       KOWLOON HONG KONG HONG KONG



SHEFFIELD PHARMACEUTICALS LLC          SHEHALA CRAWFORD                  SHEILA ANDERSON
170 BROAD STREET                       165 WHITMAN RD                    1202 ROBERTS DRIVE
NEW LONDON, CT 06320                   BOWDON, GA 30108                  PARAGOULD, AR 72450




SHEILA BARBREY                         SHEILA BERRY                      SHEILA BROWN
2123 FOX SQUIRREL RIDGE ROAD           2412 OXMOOR LN SW                 114 PROVIDENCE PARK
PICKENS, SC 29671                      DECATUR, AL 35603                 STERLINGTON, LA 71280-3530




SHEILA BUSH                            SHEILA BUSKEY                     SHEILA CHAPMAN
306 14TH STREET                        PO BOX 535                        106 TWIN PINE DR
OPP, AL 36467                          GEORGIANA, AL 36033               LOUISVILLE, MS 39339




SHEILA CLAYTON                         SHEILA COELHO-HERTVOG             SHEILA COGGINS
6195 CLAYTON TOWN RD                   1070 WEST MAIN STREET APT         2836 RIVERVIEW DRIVE
BUCHANAN, TN 38222                     HENDERSONVILLE, TN 37075          MALVERN, AR 72104-9029
SHEILA COLLINS           Case 19-11984-CSS
                                        SHEILA Doc 36 Filed 09/10/19
                                               FRANKLIN                PageSHEILA
                                                                            1257 HARRELSON
                                                                                  of 1514
430 ESSEX PARK TER                       1597 TICONDEROGA DR               225 GENISUS LANE
HOT SPRINGS, AR 71901                    SOUTHAVEN, MS 38671-2107          HAMPTON, SC 29924




SHEILA HULSEY                            SHEILA JONES                      SHEILA KNEE
640 LEBANON RD                           836 E HWY T                       14 ROBIN COVE
MCRAE, AR 72102                          PORTAGEVILLE, MO 63873            GREENBRIER, AR 72058




SHEILA LENCE                             SHEILA LIGON                      SHEILA LYONS
116 PALMER ROAD                          117 CO RD 2                       815 SOUTH 4TH
RIPLEY, MS 38663                         DELTA, AL 36258                   MONROE, LA 71202




SHEILA MAGNESS                           SHEILA MARTIN                     SHEILA MAY
PO BOX 404                               141 KIMBAL LANE LOT 9             1438 NEW BUCKEYE ROAD
STAR CITY, AR 71667-0404                 LADSON, SC 29456                  EAST DUBLIN, GA 31027




SHEILA MCDANIEL                          SHEILA MICKLE                     SHEILA PEARSON
235 JACKSON FOREST RD.                   1123 BEALL RD.                    82 VERAS DR
PARIS, TN 38242                          HAZLEHURST, MS 39083              CLEVELAND, GA 30528




SHEILA PHILLIPS                          SHEILA PURTLE                     SHEILA RICHERSON
PO BOX 584                               136 NEVADA 434                    104 N 6TH ST.
MILAN, TN 38358                          ROSSTON, AR 71858                 STOCKTON, KS 67669




SHEILA ROSELL                            SHEILA SCOTT                      SHEILA SKERRETT
343 EAST DINKINS                         22 WILLIAMSBURG LANE              4085 W MAIN STREET
CANTON, MS 39046                         MURRAY, KY 42071                  MILAN, TN 38358




SHEILA SMITH                             SHEILA SMITH                      SHEILA THOMPSON
1102 EARL ST                             50 GAINER RD                      137 BROOKWOOD DR
COMMERCE, TX 75428                       GRIFFIN, GA 30223                 MONROE, LA 71203




SHEILA WATKINS                           SHEILA WHEELER                    SHEILA WIGGINTON
FREDS 2970                               318 DAVIDSON ST.                  118 CATES DR
PO BOX 7 HWY 64 WEST                     CLINTON, SC 29325                 GUNTOWN, MS 38849
SOMERVILLE, TN 38068




SHEILA WILLIAMS                          SHEILA WOMBLE                     SHEILAH JOHNSON
7197 MALLARD CREEK APT 62                1105 CLEARVEIW AVE APT 702        103 SIMPSON WEST
HORNLAKE, MS 38637                       LAWRENCEBURG, TN 38464            WAVERLY, TN 37185
SHEKAIRA GOINS          Case 19-11984-CSS    Doc
                                       SHEKELA    36
                                               FAULK        Filed 09/10/19   PageSHEKIESE
                                                                                  1258 ofJAMES
                                                                                          1514
1907 EDMAR DR                           506 SOUTH BEAD ST                        269 LEE RD 588
PINE BLUFF, AR 71603                    ALMA, GA 31510                           SMITHS STATION, AL 36877




SHEKINA FOLSOM                          SHEKYIA STEWART                          SHELAINE DAVIDSON
611 NORTH BAKER ST                      125 BURKE AVE.                           460 WEST CHURCH STREET
ALMA, GA 31510                          MARIANNA, AR 72360                       HOUSTON, MS 38851




SHELBI HILL                             SHELBI KELLIS                            SHELBIE COKER
200 ARCH DAVIS RD                       204 JUDY ST                              306 WOODLAND DRIVE
PITTSBURG, TX 75686                     WHITEHOUSE, TX 75791                     CALHOUN, GA 30701




SHELBIE GREEN                           SHELBIE JAHNS                            SHELBRA WATKINS
2107 W. CAMPSWITCH RD                   602 W. DEVON AVE                         5487 SAVANNAH PWKY
LONGVIEW, TX 75604                      SHERWOOD, AR 72120                       SOUTHAVEN, MS 38672




SHELBY BALDWIN                          SHELBY BOOKER                            SHELBY BROWN
1000 NORTON RD                          510 E 19TH ST SW APT 5                   110 MONTGOMERY STREET
MIDDLETON, TN 38052                     ROME, GA 30161                           MONTEVALLO, AL 35115




SHELBY CARNEY                           SHELBY CLARK                             SHELBY CO TAX COLLECTOR
14759 HWY 15                            718 SHERWOOD DR                          102 Depot Street
DOWNSVILLE, LA 71234                    FORREST CITY, AR 72335                   Columbiana, AL 35051




SHELBY CO TAX COLLECTOR                 SHELBY COUNTY BUSINESS                   SHELBY COUNTY BUSINESS
PO BOX 1298                             200 W College Street                     PO BOX 800
COLUMBIANA, AL 35051                    Columbiana, AL 35051                     COLUMBIANA, AL 35051




SHELBY COUNTY CLERK                     SHELBY COUNTY GOVERNMENT                 SHELBY COUNTY HEALTH
150 WASHINGTON AVENUE                   160 NORTH MAIN                           814 JEFFERSON
ROOM 200                                2ND FLOOR                                MEMPHIS, TN 38105
MEMPHIS, TN 38103                       MEMPHIS, TN 38111




SHELBY COUNTY HEALTH                    SHELBY COUNTY REGISTERS OFFICE           SHELBY COUNTY TRUSTEE
DEPARTMENT-ENVIRONMENTAL                160 N. MAIN                              157 Poplar Avenue
SANITATION - 5TH FLOOR                  ROOM 519                                 Suite 200
814 JEFFERSON                           MEMPHIS, TN 38103                        Memphis, TN 38103
MEMPHIS, TN 38105



SHELBY COUNTY TRUSTEE                   SHELBY COUNTY                            SHELBY COUNTY
PO BOX 2751                             104 Depot Street                         PO BOX 190
MEMPHIS, TN 38101                       Columbiana, AL 35051                     COLUMBIANA, AL 35051
SHELBY CRABTREE          Case 19-11984-CSS
                                        SHELBYDoc
                                              DAVIS36      Filed 09/10/19   PageSHELBY
                                                                                 1259 of 1514
                                                                                       DUTY
102 WILLOW STREET                        4405 E HIGHLAND                        514 GUTHRIE
COWAN, TN 37318                          JONESBORO, AR 72401                    STERLINGTON, LA 71280




SHELBY ELMORE                            SHELBY ESTRICH                         SHELBY FOREMAN
6525 DUNBARTON                           227 DUVALL WAY                         5442 JAMES CLARK DRIVE
HORN LAKE, MS 38637                      ANDERSON, SC 29624                     SULPHUR, LA 70665




SHELBY GOAD                              SHELBY GORE                            SHELBY GRANTHAM
108 JERA COVE                            175 JERRY BILBREY LN                   1565 BROZVILLE RD
BROOKLAND, AR 72417-8946                 HILHAM, TN 38568                       LEXINGTON, MS 39095




SHELBY HAMILTON                          SHELBY HATCHETT                        SHELBY HATFIELD
1700 NORTH LANE                          15 MORRIS ESTATE                       150 COUNTY ROAD 112
PINE BLUFF, AR 71602                     WILSONVILLE, AL 35186                  HOUSTON, MS 38851




SHELBY HAYNES                            SHELBY HILLERY                         SHELBY HOBBS
228 WEST 2ND ST                          12236 EAST POINTE DR                   253 REX MILLER ROAD
LYNNVILLE, IN 47619                      PICAYUNE, MS 39466                     EAST DUBLIN, GA 31027




SHELBY HOLT                              SHELBY JONES                           SHELBY LEE
719 JOHNSON STREET                       132 LAWRENCE ROSE RD                   557 CR 371
SWEETWATER, TN 37874                     LEBANON, TN 37087                      WATER VALLEY, MS 38965




SHELBY MELTON                            SHELBY MEMPHIS HOLDINGS LLC            SHELBY MEMPHIS HOLDINGS LLC
470 BARR RD                              ATTN DEBRA FOCA, ESQ                   ATTN JOE DONOVAN, DIR OF FINANCE
COLDWATER, MS 38618                      2439 KUSER RD                          2439 KUSER RD
                                         HAMILTON, NJ 08690                     HAMILTON, NJ 08690




SHELBY OVERSTREET                        SHELBY PATTERSON                       SHELBY PICKETT
8101 VESTRY ROAD                         113 SABRINA LN NE                      706 FIFTH STREET
PERKINSTON, MS 39573                     CALHOUN, GA 30701                      JONESBORO, LA 71251




SHELBY PORCHER                           SHELBY RATTERREE                       SHELBY REED
821 SANDPIPER DR APT A                   1364L EDWARDS ST.                      32 CHURCH CIRCLE
LADSON, SC 29456                         GRIFFIN, GA 30223                      GREENBRIER, AR 72058-9657




SHELBY RESIDENTIAL &                     SHELBY ROBERTS                         SHELBY STARNES
VOCATIONAL SERV.                         6640 GREEN GLEN DRIVE                  2485 BANKHEAD HIGHWAY
3592 KNIGHT ARNOLD RD.                   WALLS, MS 38680                        WINFIELD, AL 35594
MEMPHIS, TN 38118
SHELBY STUCKEY         Case   19-11984-CSS
                                        SHELBYDoc 36 Filed 09/10/19
                                              VANCE-ORRICK            PageSHELBY
                                                                           1260 of  1514
                                                                                 WILCOX
1709 FRAZIER HARRIS RD NE               203 EAST ORCHARD STREET           3720 HWY 137 S
LUDOWICI, GA 31316                      NORRIS CITY, IL 62869             SHERIDAN, AR 75150




SHELDON GARRISON                        SHELEATA JACKSON                  SHELEDA FANT
505 1/2 SOUTH MAIN ST                   204 MEMORIAL DR                   13360 FAIRVIEW RD
MT PLEASANT, TN 38474                   FAIRHOPE, AL 36532                BYHLIA, MS 38611




SHELI COMER FROST                       SHELIA A MCKINNEY                 SHELIA ABERNATHY
227 PRIVATE RD 4600                     215 W JACKSON APT 32              1005 RENEE DR.
WHITE OAK, TX 75693                     WEST MEMPHIS, AR 72301-4268       TUSCUMBIA, AL 35674




SHELIA BELL                             SHELIA BEZOTTE                    SHELIA BONDS
PO BOX 154                              5195 MT GILEAD RD                 4270 RICHE
LIVINGSTON, AL 35470                    TREMONT, MS 38876                 MEMPHIS, TN 38128




SHELIA BUSKEY                           SHELIA BUTLER                     SHELIA DAILY
215 FRANKLIN AVE                        372 JT BARNES RD                  355 BARBER ST
GEORGIANA, AL 36033                     MOUNT OLIVE, MS 39119-5548        DECATURVILLE, TN 38329




SHELIA GRIFFIN                          SHELIA HATCHETT                   SHELIA HILL
613 MCAURTHER ST UNIT B                 505 SYKES RD                      209 EAST MAIN ST
CHESNEE, SC 29323                       JACKSON, MS 39212                 GREENFIELD, TN 38230




SHELIA HOLLOWAY                         SHELIA KING                       SHELIA KINSMAN
945 ELMER ST                            1718 RABBIT HOLE RD.              802 MORRIS AVE
METTER, GA 30439                        SPRUCE PINE, NC 28777             QUITMAN, GA 31643




SHELIA KIRSHNER                         SHELIA LINDSEY                    SHELIA MAHAFFEY
1916 PARK ST                            1810 SOUTH JONES                  165 BROADWAY
WHITEBLUFF, TN 37187                    WINNFIELD, LA 71483               SINGER, LA 70660




SHELIA MANLEY                           SHELIA MARTIN                     SHELIA NATIONS
3920 S CO RD. 391                       19 ED PEYTON LANE                 44 LAFAYETTE 5301
OSCEOLA, AR 72370                       MONTICELLO, MS 39654              TAYLOR, AR 71861




SHELIA PEPPER                           SHELIA REED                       SHELIA SANDERS
237 CAROL ST.                           416 N. MAGNOLIA STREET            PO BOX 363
MOREAUVILLE, LA 71355                   GLOSTER, MS 39638                 NEW ALBANY, MS 38652
SHELIA SMITH         Case   19-11984-CSS
                                      SHELIA Doc
                                             SMITH36      Filed 09/10/19   PageSHELIA
                                                                                1261 WELCH
                                                                                      of 1514
63 TINGLE TRAPP RD                     944 BRUSH PRAIRIE RD                    1735 OLD CALVERT RD
LAWRENCEBURG, TN 38464                 NEW MADRID, MO 63869                    SULLIGENT, AL 35586




SHELIA WILLIAMS                        SHELITA WILLIAMSON                      SHELL AVIATION PROCESSING
563 SOUTHLAND DR.                      775 STATE HIGHWAY 15 NORTH              PO BOX 411722
GREENVILLE, MS 38701                   NEW ALBANY, MS 38652                    KANSAS CITY, MO 64141-1722




SHELLEY B DETRICK                      SHELLEY BELL                            SHELLEY DANIELS
101 FIRST 405                          1619 ARCADIA ROAD                       1678 HOLLY LOOP 9
LOS ALTOS, CA 94022                    MCMINNVILLE, TN 37110                   OPP, AL 36467




SHELLEY DANIELS                        SHELLEY DEAR                            SHELLEY FACKLER
21625 BABBIE ROAD                      366 SHORTER RD                          171 HARRIS DRIVE
ANDALUSIA, AL 36421                    BRAXTON, MS 39044                       ADEL, GA 31620




SHELLEY HARRIS                         SHELLEY SMITH                           SHELLEY VALENTIN
5 SENIOR LANE                          10 DUNBAR RD                            634 DAVID ST 220
WINTERVILLE, GA 30648                  CONWAY, AR 72032-9068                   CENTERVILLE, TN 37033




SHELLI COONS-STOCKSTILL                SHELLIE MCCLELLAN                       SHELLIE OGLETREE
1426 APPLEGATE DR                      1670 FOREST GREEN CIRCLE                1840 FUTCH RD
LEWISVILLE, TX 75067                   SOUTHSIDE, AL 35907                     ADEL, GA 31620




SHELLIE PALMER                         SHELLY BLOOMFIELD                       SHELLY DEAR
52 BUCKCHAISE LN                       54 TREESHADE CT                         366 SHORTER ROAD
MORGANTOWN, KY 42261                   SAINT PETERS, MO 63376                  BRAXTON, MS 39044




SHELLY FASHION INC                     SHELLY FULLER                           SHELLY JOHNSON
88 35TH ST                             5020 WILLOW SPRINGS RD                  263 SHEPHARD ST.
BROOKLYN, NY 11232                     LITTLE ROCK, AR 72206                   DADEVILLE, AL 36853




SHELLY KELLY                           SHELLY MCCOY                            SHELLY MORGAN
150 GRADY SMITH ROAD                   8367 BARRACODA ROAD                     310 RAILROAD STREET
HILHAM, TN 38568                       JACKSONVILLE, FL 32210                  DAISY, GA 30423




SHELLY OSWALT                          SHELLY PREWITT                          SHELLY REAGAN
33 LAKEOVER DR WEST                    PO BOX 705                              425 WEST K
COLUMBUS, MS 39702                     VAIDEN, MS 39176                        PIGGOTT, AR 72454
SHELLY ROGERS            Case 19-11984-CSS
                                        SHELLYDoc 36
                                              SLATON         Filed 09/10/19   PageSHELLY
                                                                                   1262 SMITH
                                                                                         of 1514
1713 E HWY 30                           152 LINCOLN ESTATES                       4300 N GETWELL RD
GLENWOOD, GA 30428                      DUBACH, LA 71235                          MEMPHIS, TN 38118




SHELLY WILLIAMSON                       SHELTON JACKSON                           SHELTON MCKENZIE
936 HIGHWAY 93 N                        779 CARMEL NEW HOPE ROAD                  18330 INDIANA ST APT 1
CAIRO, GA 39828                         MONTICELLO, MS 39654                      ROBERTSDALE, AL 36567




SHELTON OAKS                            SHELTON, RONNIE                           SHELTONS PHARMACY
160 CR                                  9020 COUNTY RD 9                          115 ALABAMA ST
IUKA, MS 38852                          MILLPORT, AL 35576                        COLUMBUS, MS 39702




SHELYN DAVIS                            SHEMAR JONES                              SHEMEKA BAILEY
671 COUNTRY CLUB RD                     5585 OAK BRANCH CIRCLE N                  11665 HIGHWAY 56N
MALVERN, AR 72104                       MEMPHIS, TN 38135                         CLINTON, SC 29325




SHEMEKA BOURGEOIS                       SHEMEKA HOOKER                            SHEMEKA WILLIAMS
610 SEVENTY-NINE PINES                  149 LEAWOOD LANE                          323 PHIPPS ST
MORGAN CITY, LA 70380                   LEXINGTON, MS 39095                       MARVELL, AR 72366




SHEMEKIA BROWN                          SHEMEKIA PACE                             SHEMEKO HOPKINS
514 RICHARDSON ST                       3225 W. 4TH ST APT E-3                    208 ARAPAHO ST.
MONTEZUMA, GA 31063                     HATTIESBURG, MS 39401                     MONROE, LA 71203




SHEMIKA HANNON                          SHEMYRA PATTERSON                         SHENA SHELTON
54 N PEGUES CIRCLE                      542 GOODE AVE                             311 W 24TH ST
BATESVILLE, MS 38606                    GREENWOOD, SC 29646                       PINE BLUFF, AR 71603




SHENEATHA GARRETT                       SHENETTA MOORE                            SHENIA BARRETT
744 ALMA                                2546 GOODWILL LN APT. 4                   1152 VOLUNTEER DRIVE
MEMPHIS, TN 38107                       MEMPHIS, TN 38108                         TROY, TN 38260




SHENIKA MASSEY                          SHENIKA POWELL                            SHENKER RUSSO & CLARK LLP
186 ZION HOPE RD                        307 LONE OAK RD                           121 STATE STREET
TIFTON, GA 31794                        WEST POINT, MS 39773                      ALBANY, NY 12207




SHENNA CARTER                           SHENNA CUEVAS                             SHENNA MORROW
1098 A FAIRGOUND CIRCLE                 22625 RUE LA TERRE                        307 FRANKLIN ALLEY
SOPERTON, GA 30457                      KILN, MS 39556                            ABERDEEN, MS 39730
SHEQUIIA GREENE        Case 19-11984-CSS    Doc
                                      SHEQUITA   36
                                               CATO         Filed 09/10/19   PageSHEQUITA
                                                                                  1263 ofM1514
                                                                                           GRIFFIN
403 PAM AVENUE                         119 EAST HILLY AVE                         3007 MADISON STREET
GREENWOOD, SC 29649                    RUSTON, LA 71270                           FLORA, MS 39071




SHEQUITA SAILEM                        SHEQUITA WHITFIELD                         SHERADA WILSON
1002 NORTH JEFFERSON ST.               801 N SLOAN ST                             PO BOX 435
DUBLIN, GA 31021                       CLINTON, SC 29325                          EDWARDS, MS 39066




SHERAY HUNT                            SHEREE HATTON                              SHEREE HUSTON
9007 SOUTHWOOD DRIVE                   249 BAYLESS AVE                            119 N. WELTY
SHREVEPORT, LA 71118                   FLORENCE, AL 35630                         IOWA, LA 70647




SHERELL MILLER                         SHERENA ALFORD                             SHERESA VAUGHN
208 OCONEE APTS A-7                    100 CIRCLE DRIVE APT 1                     95 KEY STREET
DUBLIN, GA 31021                       HOMER, LA 71040                            CUTHBERT, GA 39840




SHERETIA GRAVES                        SHERFIELD GREER                            SHERI BRICKFORD
34 I.V. OATIS LANE                     128 MALCOM LOOP                            1703 W. IOWA ST. APT 110
PRENTISS, MS 39474                     HAYNESVILLE, LA 71038                      BEEBE, AR 72012




SHERI CASPER                           SHERI CLUTTS                               SHERI COLLINS
1296 MAGNOLIA RDG LOT 15               2885 DUNCAN CREEK ROAD                     1915 DARRICK LN
MONROE, GA 30655                       RUSSELLVILLE, AL 35653                     JONESBORO, AR 72401-7836




SHERI DANIEL                           SHERI GLENN                                SHERI GLENN
203 MAPLE ST                           200 E. SKYLINE DR                          83 CR 4040
HAMMOND, LA 70401                      BOONEVILLE, MS 38829                       MARIETTA, MS 38856




SHERI HOLLAND                          SHERI IVEY                                 SHERI MCCREARY
19216 HWY 613                          308 W 3RD                                  54 A STREET
MOSS POINT, MS 39562                   HUGHES SPRINGS, TX 75656                   MONROEVILLE, AL 36460




SHERI SHAW                             SHERIDAN FIRE DEPT                         SHERIDAN POLICE DEPT
530 MCFERRIN ST                        305 S. ROSE ST.                            304 GATZKE DRIVE
WOODBURY, TN 37190                     SHERIDAN, AR 72150                         SHERIDAN, AR 72150




SHERIDAN PRATCHER                      SHERIDAN WATER & SEWER WORKS, AR           SHERIDAN WATER & SEWER WORKS, AR
3209 KENLAND DRIVE                     507 S OHIO ST                              PO BOX 486
MEMPHIS, TN 38118                      SHERIDAN, IN 46069                         SHERIDAN, AR 72150
SHERIELLE WALKER       Case   19-11984-CSS    Doc
                                        SHERIFF     36 Filed
                                                & EX-OFFICIO TAX 09/10/19   PageSHERIFF
                                                                                 1264 of   1514
                                                                                        & EX-OFFICIO TAX
ROUTE 3 BOX 755                           200 Church Street                      400 South Capitol St.
WRIGHTSVILLE, GA 31096                    Natchitoches, LA 71457                 Many, LA 71449




SHERIFF & EX-OFFICIO TAX                  SHERIFF & EX-OFFICIO TAX               SHERIFF & TAX COLLECTOR
PO BOX 1440                               PO BOX 266                             1592 East Prudhomme Street
MANY, LA 71449                            NATCHITOCHES, LA 71458                 Opelousas, LA 70570




SHERIFF & TAX COLLECTOR                   SHERIFF & TAX COLLECTOR                SHERIFF & TAX COLLECTOR
5400 East Broad Street                    601 Court Street                       PO BOX 1029
Lake Charles, LA 70615                    Oberlin, LA 70655                      OPELOUSAS, LA 70571




SHERIFF & TAX COLLECTOR                   SHERIFF & TAX COLLECTOR                SHERIFF & TAX COLLECTOR
PO BOX 1450                               PO BOX 1450                            PO BOX 278
LAKE CHARLES, LA 70602                    LAKE CHARLES, LA 70602-1450            OBERLIN, LA 70655




SHERIFF & TAX COLLECTOR                   SHERIFF JERRY T. CRANE                 SHERIFF JOHN BALLANCE
ST. LANDRY PARISH                         PO BOX 549                             CIVIL DEPARTMENT
PO BOX 1029                               HOPE, AR 71802                         PO BOX 328
OPELOUSAS, LA 70571                                                              ARCADIA, LA 71001




SHERIFF OF RAPIDES PARISH                 SHERINNA MOSLEY                        SHERITA DAVIS
PO BOX 1510                               1219 MILLER ROAD                       709 MISSISSIPPI AVE
ATTN CIVIL DEPT.                          HODGES, SC 29653                       GREENWOOD, MS 38930
ALEXANDRIA, LA 71309




SHERITA JACKSON                           SHERITA PETERSON                       SHERITA SALTER
2773 SONORA DRIVE 146                     409 CURRY ST                           24 EVERGREEN ST
MEMPHIS, TN 38115                         VIDALIA, GA 30474                      DUMAS, AR 71639




SHERKETTA WALKER                          SHERKEYLVIA WILSON                     SHERLOCK HERRING
515 COLLEGE STREET                        13350 N MAIN ST APT. BB                513 CAMILLE CIRCLE A
TALLADEGA, AL 35160                       SOMERVILLE, TN 38068                   WAVELAND, MS 39576




SHERLOCK HERRING                          SHERLYN BROWN                          SHERMAN HOUSE
513 CAMILLE CIRCLE                        PO BOX 176                             4898 FOXHALL
WAVELAND, MS 39576                        TWIN CITY, GA 30471                    MEMPHIS, TN 38118




SHERMEKA WILLIAMS                         SHERMIRAH WILSON                       SHERONDA MITCHELL
963 MICHAEL STREET                        170 UMBARGER DR                        1214 W 2ND ST
TIPTONVILLE, TN 38079                     SOMERVILLE, TN 38068                   TYLER, TX 75701
SHERONICA BROOKS         Case 19-11984-CSS
                                        SHERRADoc 36 Filed 09/10/19
                                               RAYBURN                PageSHERRA
                                                                           1265 of 1514
                                                                                 THACKER
522 WEST VINEYARD RD                    200 SOUTH CENTER                  401 LEWIS STREET
GRIFFIN, GA 30223                       EAST PRAIRIE, MO 63845            SULPHUR, LA 70663




SHERREE REYNOLDS                        SHERRI BEEKS                      SHERRI BENTLEY
123 COLLEGE AVE                         832 DOC THOMPSON LN.              105 MARSHALL COURT
REIDSVILLE, GA 30453                    INMAN, SC 29349                   ANDERSON, SC 29621




SHERRI COOK                             SHERRI GILMORE                    SHERRI HOWE
2164 CEDAR GROVE RD                     135 JOANN DR                      3198 ROSEBROOK CIRCLE N
BIG SANDY, TN 38221                     BRUNSWICK, GA 31525               UNK, TN 38125




SHERRI KINZALOW                         SHERRI MATHESON                   SHERRI MCCLARIN
1302 VITTETOE ROAD                      305 E GUM ST.                     205 ROBERTS ST
CHICKAMAUGA, GA 30707                   SHERIDAN, AR 72150                DUBLIN, GA 31021




SHERRI MCGOWIN                          SHERRI MOSS                       SHERRI NICHOLS
12990 CREEL ROAD                        1736 INGRAM RD                    197 WISTERIA LANE
GRAND BAY, AL 36541                     ELMORE, AL 36025                  MANTACHIE, MS 38855




SHERRI NIX                              SHERRI TAGG                       SHERRI THOMAS
32 OLDJAMESTOWN RD.                     1846 BROOKSIDE DRIVE              1352 NORTH PARKER
RUSSELL SPRINGS, KY 42642               GERMANTOWN, TN 38138              BENTON, AR 72015




SHERRI WELSH                            SHERRI WENE                       SHERRICE JOHNSON
475 OLD BRUCETON ROAD                   FREDS 2995                        8750 UNIVERSTY RD. APTB4
BRUCETON, TN 38317                      204 EAST KELLY STREET             BAYOU LA BATRE, AL 36509
                                        SYLVESTER, GA 31791




SHERRIE BROWN                           SHERRIE BURKS                     SHERRIE COLWELL
131 GABRIELLE LP                        PO BOX 295                        P.O. BOX 2207
NATCHITOCHES, LA 71449                  ROBINSONVILLE, MS 38664           SYLACAUGA, AL 35150




SHERRIE MCKEAN                          SHERRIE MIDDLEBROOKS              SHERRIE NORTON
95 FRIENDSHIP RD                        6338 FOREST HAVEN LN.             1831 US HIGHWAY 78 EAST LOT3
BURNSVILLE, NC 28714                    RIVERDALE, GA 30274               OXFORD, AL 36203




SHERRIE SIFFLES                         SHERRIE STILES                    SHERRIE STOUT
196 BENNIT STEEL HIGHWAY                475 MILITARY COVE                 999 KILBURN HOLLOW
ALMA, GA 31510                          COLLIERVILLE, TN 38017            WAYNESBORO, TN 38485
                     Case
SHERRIFF OF EARLY COUNTY    19-11984-CSS    Doc
                                      SHERRIL     36
                                              BAILEY     Filed 09/10/19   PageSHERRIL
                                                                               1266 of  1514
                                                                                      BENSON
18610 E SOUTH BLVD                     CO CLERKS OFFICE                       5194 CHAPPEL COVE
BLAKELY, GA 39823                      101 SOUTH MAIN ST                      OLIVE BRANCH, MS 38654
                                       SOUTH BEND, IN 46601




SHERRIL TAYLOR                         SHERRITA BROWN                         SHERRITA TODD
PO BOX 122                             PO BOX 875                             100 SANDPIPER ST APT2F
GEORGETOWN, MS 39078                   VARNVILLE, SC 29944                    CARROLLTON, AL 35447




SHERRY BARBER                          SHERRY BARNHILL                        SHERRY BELL
1098 CHESTNUT ST.                      717 RIDGEWOOD DR                       10913 DARRACUT ROAD
CLERMONT, FL 34711-2829                MOUNTAIN HOME, AR 72653                ABERDEEN, MS 39730




SHERRY BELLAMY                         SHERRY BOHNER                          SHERRY BOUTWELL
1703 EVERGREEN                         675 MARSHALL LANE                      401 WHITE RD
WINTERHAVEN, FL 33880                  ORANGE CITY, FL 32763                  BYRON, GA 31008




SHERRY BRANDON                         SHERRY BROWN                           SHERRY CAMPBELL
88 SUTTON CIR APT 18                   5918 SELLERS ROAD LOT 29               343 LEE WRICHARD LUKE RD
RAINBOW CITY, AL 35906                 HANAHAN, SC 29406                      BUNKIE, LA 71322




SHERRY CLARK                           SHERRY COLE                            SHERRY CRABTREE
302 N 8TH AVE                          550 SELFIELD RD                        1134 HAMILTON FIELD ROAD
LANETT, AL 36863                       SELMA, AL 36703                        JAMESTOWN, TN 38556




SHERRY CURLEY                          SHERRY DAVIDSON                        SHERRY DEAN
367 MC 6034                            180 WINDALE DRIVE APT 18               200 BILLY SNELL RD
YELLVILLE, AR 72687                    WEST POINT, MS 39773                   DOTHAN, AL 36301




SHERRY DUNCAN                          SHERRY DUNN                            SHERRY EVANS
8499 MEADOW PARKWAY DRIVE              104 SADDLEWOOD DR.                     11822 ZAFRA RD
SHREVEPORT, LA 71108                   LEWISBURG, TN 37091                    SMITHVILLE, OK 74957




SHERRY FRETWELL                        SHERRY FULLER                          SHERRY GIBBS
707 LEE ROAD 437                       PO BOX 314                             1014 SOUTH HUTCHESON AVE
PHENIX CITY, AL 36870                  GEORGIANA, AL 36033                    ADEL, GA 31620




SHERRY GLENN                           SHERRY GRAY                            SHERRY GRAY
5635 N TRYON ST LOT 4                  2834 ARROWHEAD UNIT 3                  4591 AIRWAYS APT 2
CHARLOTTE, NC 28213                    MEMPHIS, TN 38118                      MEMPHIS, TN 38118
SHERRY GULLEGE           Case 19-11984-CSS
                                        SHERRYDoc 36 Filed 09/10/19
                                               HARGETT                PageSHERRY
                                                                           1267 of 1514
                                                                                 HARGRAVES
1310 GARY ALAN TRACE                    1316 JACKSON AVE N                PO BOX 6041
MOODY, AL 35004                         RUSSELLVILLE, AL 35653            THOMASVILLE, GA 31758




SHERRY HARRIS                           SHERRY HARVEY                     SHERRY HICKS
P.O. BOX 80                             878 ROYALE RD                     1759 HWY 278 E
MARKED TREE, AR 72365                   LADSON, SC 29456                  MONTICELLO, AR 71655




SHERRY HUDGINS                          SHERRY HUNTER                     SHERRY HYDE
190 WALKER ST NW                        3968 ROBERTS RD                   22575 MATTINGLY STREET
RESACA, GA 30735                        KERSHAW, SC 29067                 ROBERTSDALE, AL 36567




SHERRY I LENOIR                         SHERRY INGLE                      SHERRY JOHNSON
C/O SHERRY LENOIR BROWN                 217 EVANS DR                      16601 JONES TRAILER PARK
PO BOX 3542                             CLEVELAND, GA 30528               GARFIELD, AR 72732
BROOKHAVEN, MS 39603-7542




SHERRY JONES                            SHERRY LEE MURPHY                 SHERRY MADISON
620 VINSON VILLAGE                      502 3RD AVE S                     1407 EAST ANTIGO
DUBLIN, GA 31021                        JASPER, AL 35501                  STAMPS, AR 71860




SHERRY MADISON                          SHERRY MADISON                    SHERRY MAIN
226 CONLIN ST.                          226 CONLIN STREET                 900 WHITE SPRINGS RD
STAMPS, AR 71860                        STAMPS, AR 71860                  LAFAYETTE, TN 37083




SHERRY MANUS                            SHERRY MCCARTY                    SHERRY MCDANIEL
300 JAYBIRD/HELENA RD.                  207 COOPERFIELD CR                1407 E CHEROKEE STREET
HELENA, GA 31037                        SYLACAUGA, AL 35150               WAGONER, OK 74467




SHERRY MERCER                           SHERRY MOODY                      SHERRY NEWTON
RR 4                                    3512 ST MATTHEWS CHURCH RD        2613 RIME VILLAGE DRIVE
LINDEN, TN 37096                        METTER, GA 30439                  HOOVER, AL 35216




SHERRY PARDUE                           SHERRY PHILLIPS                   SHERRY POWELL
4653 SCOTT MOUTAIN DRIVE                814 TALL TIMBERS STREET           307 DAWN DR.
BUTLER, AL 36904                        PATTERSON, LA 70392               HOPKINSVILLE, KY 42240




SHERRY RAINER                           SHERRY ROSEN                      SHERRY SANDERS
522 ROSS NEAL RD                        206 HUGHES ST                     ROUTE 1 BOX 219
PELAHATCHIE, MS 39145                   SOPERTON, GA 30457                MCRAE, GA 31055
SHERRY SELLERS           Case 19-11984-CSS
                                        SHERRYDoc  36
                                               SMITH         Filed 09/10/19   PageSHERRY
                                                                                   1268 of 1514
                                                                                         SMITH
2621 WEXFORD RD.                         407 ARCHER AVE                           46 CONN ST.
RUBY, SC 29741                           JACKSON, MS 39212                        EAST PRAIRIE, MO 63845




SHERRY SOWERS                            SHERRY STANDRIDGE                        SHERRY TATUM
1004 N PARKINSON                         110 WOODROW RD                           631 CR 313
WAGONER, OK 74467                        LINCOLN, AL 35096                        OXFORD, MS 38655




SHERRY TAYLOR                            SHERRY THAMES                            SHERRY THOMPSON
18 SHENANDOAH WAY                        138 ROBERT THAMES RD                     5223 GROOMS LANE
CABOT, AR 72023-2697                     MENDENHALL, MS 39114                     PRINCETON, KY 42445




SHERRY WARREN                            SHERRY WELLS                             SHERRY WILLIAMS
411 SWORDS LANE, LOT 8                   716 OLD DOVER RD                         126 HOLLY STREET
PONTOTOC, MS 38863                       CADIZ, KY 42211-8524                     PRESCOTT, AR 71857




SHERVELLA WILLIAMS                       SHERWANNA MOORE                          SHERWIN GLASS
6327 BENT OAK LANE                       303 EAST 7TH STREET                      5000 HUTCHINS FERRY RD
MEMPHIS, TN 38115                        DONALSONVILLE, GA 39845                  SUWANEE, GA 30174




SHERWIN GLASS                            SHERWIN WILLIAMS COMPANY, THE            SHERWIN WILLIAMS COMPANY, THE
C/O FARMERS FURNITURE                    ATTN CHEN PHYFER, PRESIDENT              ATTN TODD REA, VP SALES
ATTN ROBERT GARRETT, EXEC DIR            101 W PROSPECT AVE                       101 W PROSPECT AVE
1851 TELFAIR ST                          CLEVELAND, OH 44115                      BRIMINGHAM, AL 35213
DUBLIN, GA 31021



SHERWIN WILLIAMS DIVERSIFIED BRANDA      SHERWOOD MUNICIPAL COURT                 SHERYL GIVENS
AUTOMOTIVE BUSINESS UNIT                 2201 EAST KIEHL AVENUE                   9136 LAURIE LN
ATTN ROBERT LYNCH, PRESIDENT             SHERWOOD, AR 72120                       SHREVEPORT, LA 71118
101 W PROSPECT AVE
CLEVELAND, OH 44115



SHERYL GREEN                             SHERYL GRIFFITH                          SHERYL KIMBROUGH
219 STILL FOREST RD                      757 COUNTY RD 478                        78 RED HILLS RD
CLARKESVILLE, GA 30523                   KINSTON, AL 36453                        BYHALIA, MS 38611




SHERYL LEBLEU                            SHERYL ROBINSON                          SHETERRICA LINSCOMB
4758 FRANKS LANE                         195 PR 3347                              302 LINCOLN RD
OMAHA, AR 72662                          BRIDGEPORT, TX 76426                     MONROE, LA 71203




SHEWAK LAJWANTI HOME FASHIONS            SHEWAK LAJWANTI HOME FASHIONS            SHEWONIA SIBLEY
ATTN BHART MANWANI, PRESIDENT            ATTN CARLA RAMOS, LOGISTICS              986D WINDMILL RD
5601 DOWNEY RD                           5601 DOWNEY RD                           GREENVILLE, MS 38701
VERNON, CA 90058                         VERNON, CA 90058
SHEYAN SNOW          Case      19-11984-CSS     Doc 36 Filed
                                         SHI INTERNATIONAL CORP 09/10/19   PageSHIAN
                                                                                1269MURRELL
                                                                                     of 1514
2208 APARTMENT B HURST LANE               290 DAVIDSON AVE                     900 HUDSON CREEK RD
JONESBORO, AR 72404                       SOMERSET, NJ 08873                   DRY PRONG, LA 71423




SHIAN WILLIAMS                            SHIDERA THOMPSON                     SHIELA ARSENAULT
863 BRANNON CT                            168 HILLCREST CIRCLE                 420 WEBB WAY
JONESBORO, GA 30238                       LOUISVILLE, MS 39339                 EAST DUBLIN, GA 31027




SHILAH BAGLIO                             SHILAH SUGG                          SHILLOH LOPER
305 GLENDALE DR                           12393 CHRISTIAN LANE                 721 DAVIS ST
INDEPENDENCE, LA 70443                    ALEXANDER, AR 72002                  ACKERMAN, MS 39735




SHILO FLOHR                               SHILOH FALLS UTILITIES, INC.         SHILOH FALLS UTILITIES, INC.
513 PITTENGER AVE LOT 5                   450 CHURCH ST                        PO BOX 1027
YELLVILLE, AR 72687                       SAVANNAH, TN 38372                   SAVANNAH, TN 38372-1027




SHILOH ZOSS                               SHIMEKA CURTIS                       SHINDAWIA SMITH
7012 HWY 4                                1146 SPRING HILL ROAD                124 PHILLIPS RD
RINGGOLD, LA 71068                        DUCK HILL, MS 38925                  MARVELL, AR 72366




SHINE ARTS (XIAMEN) INC.                  SHIQUESHIA BRYANT                    SHIRALEAH LLC
UNIT301 5 BLDG ZHONGCANG                  467 MLK DRIVE                        4258 N KNOX AVENUE
INDUSTRY AREA 29 PING                     BAXLEY, GA 31513                     CHICAGO, IL 60641
CHENG WEST ROAD
XIAMEN CHINA 361000260 CHINA



SHIRE US INC.                             SHIRELL HOPKINS                      SHIRIKA MORGAN
VICTOR VAUGHN                             PO BOX 4524                          171 HARMONY RD
7900 TANNER GATE DRIVE                    DONALSONVILLE, GA 39845              PLUMBRANCH, SC 29845
SUITE 200
FLORENCE, KY 41042



SHIRL ROLLINS                             SHIRLEEN CARTER                      SHIRLEEN GOODSON
266 GOLDMINE SPRING ROAD                  752 LEE RD 215                       450 MUNN AVENUE
GAFFNEY, SC 29340                         PHENIX CITY, AL 36870                WALNUT, MS 38683




SHIRLEY A JOHNSON                         SHIRLEY ALLEN                        SHIRLEY ALLEN
1435 GLENMERE CIRCLE                      447 W HICKORY GROVE                  447 WEST HICKORY GROVE
MALVERN, AR 72104-6243                    LAPINE, AL 36046                     LAPINE, AL 36046




SHIRLEY ANN JONES                         SHIRLEY ASHLEY                       SHIRLEY BISHOP
9201 PRAIRIE BROOK RD                     1070 WHITE PLAINS RD                 393 LEE RD 275
MOSS POINT, MS 39562                      GREENSBORO, GA 30642                 CUSSETA, AL 36852
SHIRLEY BLOCKER         Case 19-11984-CSS    Doc
                                       SHIRLEY    36
                                               BOLES       Filed 09/10/19   PageSHIRLEY
                                                                                 1270 of  1514
                                                                                        BRITT
UNKNOWN                                 1 CR 107                                809 W RUSHING RD
DARIEN, GA 31305                        OXFORD, MS 38655                        REGISTER, GA 30452




SHIRLEY CANADA                          SHIRLEY CARROLL                         SHIRLEY CLAY
P.O. BOX 615                            1805 LEDSINGER ROAD                     110 IVANHOE
BASTROP, LA 71220                       HUNTINGDON, TN 38344                    MANY, LA 71449




SHIRLEY CLAYBON                         SHIRLEY CLINTON                         SHIRLEY CLOWERS
2041 BLUE CRANE 110                     799 CLAUDE RD                           8078 STEELBRIDGE RD
MEMPHIS, TN 38114                       HIAWASSEE, GA 30546                     BENTON, AR 72019




SHIRLEY COOK                            SHIRLEY COPELAND                        SHIRLEY DAVIS
826 TREE NOTCH RD                       393 MARCELLA LANE                       3809 CLOVER DR
COLLINS, MS 39482                       MARSHALL, TX 75670                      ARCADIA, LA 71001




SHIRLEY DAVIS                           SHIRLEY DAVIS                           SHIRLEY DILL
799 BELMONT RD APT 40                   866 ASKEW RD                            406 MITCHELL
SARDIS, MS 38666-2125                   CRENSHAW, MS 38621                      JONESBORO, LA 71251




SHIRLEY DUBOIS                          SHIRLEY ELLIOTT                         SHIRLEY ELLIOTT
320 WELCH RD APT E3                     507 SIMMONS ST                          909 W. SOUTH ST.
NASHVILLE, TN 37211                     EAST BREWTON, AL 36426                  HEBER SPRINGS, AR 72543




SHIRLEY FREEMAN                         SHIRLEY FULTZ                           SHIRLEY GILBERT
119 GUS PERDUE RD.                      2773 CR 219                             6023 STINSON ST
WRENS, GA 30833                         BERRYVILLE, AR 72616                    MILAN, TN 38358




SHIRLEY HALEY                           SHIRLEY HARNAGE                         SHIRLEY HARP
NOT PROVIDED                            8 N MURRAY                              205 LEAH LN
ABBEVILLE, AL 36310                     LAKELAND, GA 31635                      BALD KNOB, AR 72010




SHIRLEY HARTMAN                         SHIRLEY HARVEY                          SHIRLEY HAYDEL
24049 HWY 1057                          3573 WILLIAMS DENNIS ROAD               300 RAWLS DRIVE
KENTWOOD, LA 70444                      CADWELL, GA 31009                       SUITE 700A
                                                                                MCCOMB, MS 39648




SHIRLEY HUDGINS                         SHIRLEY HUDGINS                         SHIRLEY HUMBERS
2814 BAKER AVE                          2814 BAKER AVENUE                       191 KNIGHT STREET
MARIANNA, FL 32446                      MARIANNA, FL 32448                      HOMERVILLE, GA 31634
SHIRLEY JOHNSON        Case 19-11984-CSS    Doc
                                      SHIRLEY     36 Filed 09/10/19
                                              K GRAHAM                 PageSHIRLEY
                                                                            1271 of  1514
                                                                                   KENDRICK
PO BOX 521                             953 ARTHER GRAHAM ROAD               140 SENIOR CENTER WAY
DUBLIN, GA 31040                       DUBLIN, GA 31027                     GRAY, GA 31032




SHIRLEY KERCHEVAL                      SHIRLEY LEWIS                        SHIRLEY MATTHEWS
200 MITCHELL ST                        504 NORTH MADISON                    386 RAYMOND, APT 11-2
FOLKSTON, GA 31537                     ALBANY, GA 31701                     JACKSON, MS 39204




SHIRLEY MAYO                           SHIRLEY MOORE                        SHIRLEY PACE
1383 LASATER RD                        113 THOMPSON CIRCLE                  143 NORTH ST
SOUTHSIDE, AL 36250                    MARION, AL 36756                     WILLIAMSTON, SC 29697




SHIRLEY ROLLO                          SHIRLEY SCOTT                        SHIRLEY SLOAN
9470 NORTH CARESSA WAY                 PO BOX 444                           109 DARLENE LANE
ATRUS SPRINGS, FL 34609                SYLVANIA, GA 30467                   RINGGOLD, GA 30736




SHIRLEY STRICKLAND                     SHIRLEY TAYLOR                       SHIRLEY TERRELL
PO BOX 275                             1475 HINKLEDALE RD                   601 ADAMS AVENUE
EVENING SHADE, AR 72532                MC KENZIE, TN 38201-7307             TALLADEGA, AL 35160




SHIRLEY TOWNSEND                       SHIRLEY WALKER                       SHIRLEY WHITE
435 GEORGE STREET                      307 EGAN ST                          204 LAUREL ST
FOREST, MS 39074                       MONROE, LA 71202                     EAST DUBLIN, GA 31027




SHIRLEY WILLIAMS                       SHIRLEY WILSON-CEASER                SHIRLEY YOUNG
30 VAUGAHN ROAD                        PO BOX 1716                          102 REDBUD DRIVE
CRAWFORDVILLE, AR 72327                EUNICE, LA 70535                     NASHVILLE, AR 71852




SHIRLEY YOUNG                          SHIRMEN MCDONALD                     SHIRMIRACLE JAMES
116 JEROME ST                          128 DANIELS LN                       9077 HWY 10 WEST
TEXARKANA, TX 75501                    CENTREVILLE, MS 39631                GREENSBURG, LA 70441




SHIRTRICHA BRUMFIELD                   SHIZELLE THRELKELD                   SHLONDA MERRIWEATHER
227 ESSO DRIVE                         375 BERKELEY RD                      1572 HARRISON RD
MANY, LA 71449                         CARLTON, GA 30627                    THOMSON, GA 30824




SHOALS DISTRIBUTING INC                SHOLANDA WALLACE                     SHOLONDA WALLACE
ATTN TOMMY CLIVER, GENERAL MGR         1015 MARTIN LUTHER KING JR DR        1015 MARTIN LUTHER KING JR DR
110 COMMERCE ST                        DUBLIN, GA 31021                     DUBLIN, GA 31021
MUSCLE SHOALS, AL 35661
SHONARIES RACHEL       Case 19-11984-CSS   Doc
                                      SHONDA    36 Filed 09/10/19
                                             BARBER                       PageSHONDA
                                                                               1272 of 1514
                                                                                     CROZIER
260 PELHAM ROAD D15                   209 D & C SUBDIVISION                   327 GENSIS COURT APT
GREENVILLE, SC 29615                  DRESDEN, TN 38225                       YAZOO CITY, MS 39194




SHONDA KIRK                           SHONDA LOYD                             SHONDA SANDERS
1000 ROCKY BRANCH ROAD                261 HWY 278 E                           2951 EAGLE DRIVE
GUNTERSVILLE, AL 35976                WICKES, AR 71973                        MEMPHIS, TN 38115




SHONNIE ROYAL                         SHONNITI OFFORD                         SHONQUETTE EASLEY
1003 CLAXTON DAIRY ROAD APT E3        1607 CENTRAL TRAILS DRIVE               422 HARRISON LANE APT 2
DUBLIN, GA 31021                      SOUTHAVEN, MS 38671                     PARIS, TN 38242




SHONTAVIA DANIELS                     SHONTAY STARKS                          SHONTELL BROWN
403 SOUTH HERMAN                      1713 S. PINEVILLE ST.                   22 JOYCE DR
MEXIA, TX 76667                       WINNFIELD, LA 71483                     JACKSON, TN 38305




SHONTELLA TRAVIS                      SHONTERIA MOORE                         SHONTINA ELLIS
16 LEXINGTON ESTATA APT 6D            887 WATER STREET                        800 INDEPENDENT STREET
LEXINGTON, MS 39095                   ALLENDALE, SC 29810                     MPNTICELLO, FL 32344




SHOP VAC CORP                         SHOP VAC CORP                           SHOPKICK INC
ATTN JONATHAN MILLER, PRESIDENT       ATTN JOSEPH POTERSELLI, REGIONAL MGR    ATTN JOE ANTO CEO
2323 REACH RD                         2323 REACH RD                           2317 BROADWAY 3RD FL
WILLIAMSPORT, PA 17701                WILLIAMSPORT, PA 17701                  REDWOOD CITY, CA 94063




SHOPKICK INC                          SHOPPERS GUIDE THE                      SHOPPES AT FRIENDSHIP LLC
ATTN LARS DJUVIK, AVP RETAIL SALES    PO BOX 626                              924 GAINESVILLE HWY, STE 130
2317 BROADWAY 3RD FL                  WAVERLY, TN 37185                       BUFORD, GA 30518
REDWOOD CITY, CA 94063




SHOPPES AT FRIENDSHIP LLC             SHOPPES AT FRIENDSHIP LLC               SHORE & JAMES PC
ATTN TERRY DOOLEY                     C/O CRITICAL PATH                       PO DRAWER I
4550 ATWATER CT                       DEVELOPMENT LLC                         JONESBORO, IL 62952
BUFORD, GA 30518                      5800 LAKEWOOD RANCH BLVD.
                                      SARASOTA, FL 34240



SHORELINE WEAR INC                    SHOWTIME SALES & MARKETING              SHOWTIME SALES & MARKETING
100 LAUMAN LANE                       ATTN PATRICK SCHLOSSER, PRESIDENT       PO BOX 1439
HICKSVILLE, NY 11801                  410 N BELL STREET                       FREEMONT, NE 68026
                                      FREMONT, NE 68025




SHQUENTIN MOORE                       SHRED-IT US HOLDCO INC                  SHRED-IT
7035 OKOLONA TERRACE ST.              SHRED-IT USA LLC                        PO BOX 18580
OKOLONA, MS 38860                     28161 N KEITH DRIVE                     MEMPHIS, TN 38181-0580
                                      LAKE FOREST, IL 60045
SHREE GOPAL LLC        Case    19-11984-CSS    Doc
                                         SHRILEY    36
                                                 COOK         Filed 09/10/19   PageSHRONDA
                                                                                    1273 ofWASHINGTON
                                                                                            1514
PALACE MOTEL                              2 LONE OAK DRIVE                         27393 HWY 15 APT 137
607 W COLLIN RAYE DRIVE                   HONEA PATH, SC 29654-2000                FERRIDAY, LA 71334
DEQUEEN, AR 71832




SHS MANAGEMENT LLC                        SHTERRIECCA EDWARDS                      SHUAN STRICKLIN
AGENT FOR OAK STATION LLC                 2284 CAMP ZION RD                        245 CENTRAL AVE.
PO BOX 2535                               DOYLINE, LA 71023                        SAVANNAH, TN 38372
TALLAHASSEE, FL 32316




SHUANITA STEPHENS                         SHUBES INC. DBA DAKOTA                   SHUCONDA MERRITT
4799 LEXINGTON RD                         600 MOON STREET SE                       3860 CEDAR GROVE ROAD
WASHINGTON, GA 30673                      ALBUQUERQUE, NM 87123                    SOPERTON, GA 30457




SHUMONICA WOODS                           SHUN FURLOW                              SHUNDA STAMPLY
413 FAULKNER ROAD                         2301 IVY HEIGHTS                         POST OFFICE BOX 2208
PONTOTOC, MS 38863                        CAMDEN, AR 71701                         FAYETTE, MS 39069-2208




SHUNDA WILSON                             SHUNDRA ODUM                             SHUNDRA WILKINS
319 DUMAS DRIVE                           1383 MARY JANE AVE                       6170 WATERSTONE OAK WAY
NATCHEZ, MS 39120                         MEMPHIS, TN 38116                        MEMPHIS, TN 38115




SHUNDRE LOWE                              SHUNDRELL PEA                            SHUNDRIA SHELTON
210 PRINCE STREET                         1211 SAMPLE STREET                       1253 SYLVAN COVE
DUBLIN, GA 31021                          MANSFIELD, LA 71052                      YAZOO CITY, MS 39194




SHUNIYA HUTTON                            SHUNTA ATTAWAY                           SHUNTA JONES
1232 RAYFIELD DRIVE                       205 S COLLINS                            2109 EMERALD POINT DR. APT 3
MIDFIELD, AL 35228                        ISOLA, MS 38754                          VESTAVIA, AL 35216




SHUNTA MURRELL                            SHUNTA WADE                              SHUNTAVIA MARTIN
3231 CANYON RD                            205 S. COLLINS ST                        3944 AUTUMN RIDGE CT
MEMPHIS, TN 38134                         ISOLA, MS 38754                          MEMPHIS, TN 38115




SHUNTEIKA TRUSS                           SHUNTEON WISE                            SHURRON ADAMS
113 WESTGATE HOMES                        1402 JEFFERSON STREET                    7580 HAVENSVILLE RD 81-A
TALLADEGA, AL 35160                       NEWBERRY, SC 29108                       SOUTHAVEN, MS 38671




SHURTECH BRANDS LLC                       SHURTECH BRANDS LLC                      SHURTECH BRANDS LLC
ATTN DAN SLATTERY , ACCT MGR              ATTN JILLIAN WOJTILA                     ATTN JOHN KAHL, CEO
32150 JUST IMAGINE DR                     32150 JUST IMAGINE DR                    32150 JUST IMAGINE DR
AVON, OH 44011                            AVON, OH 44011                           AVON, OH 44011
SHURTECH BRANDS LLC      Case 19-11984-CSS    DocSTAMPS
                                        SHUR-VALU 36 Filed
                                                        INC 09/10/19   PageSHWUNDRA
                                                                            1274 of 1514
                                                                                    BOXILEY
PO BOX 2228                              PO BOX 3627                        4543 HUDGINS RD APT 2
HICKORY, NC 28603-2228                   LITTLE ROCK, AR 72203-3627         MEMPHIS, TN 38116




SHYANN WILKEN                            SHYANNE ADAMS                      SHYANNE LITTLE
312 AKERS AVE                            90 MCPEAK LANE                     4540 HOOVERS GAP
PRINCETON, KY 42445                      MONTEREY, TN 38574                 CHRISTIANA, TN 37037




SHYANNE WATSON                           SHYDASIA GIVENS                    SHYE WORLDWIDE
175 DAVIDSON LANE                        114 TELFAIR AVE                    19511 PAULING
DAYTON, TN 37321                         MCRAE, GA 31055                    FOOTHILLL RANCH, CA 92610




SHYENNE BROOKS                           SHYLER WILSON                      SHYQUATOR AMAR
135 COLLEGE DRIVE APT 3021A              394 CR 1310                        2704 ANDERSON ST
MELBOURNE, AR 72556                      PITTSBURG, TX 75686                HAMMOND, LA 70403




SIBLEY GENTRY DEVELOPMENT LLC            SIBLEY INVESTMENTS LLC             SIBONEI AREDONDO
ATTN MR JOHN S SIBLEY                    ATTN MR JOHN S SIBLEY              250 STROUD ROAD
PO BOX 566                               PO BOX 566                         MCDONOUGH, GA 30252
BASTROP, LA 71220                        BASTROP, LA 71220




SICK INC                                 SICKLE CELL SUPPORT                SIDCO REAL ESTATE LLC
6900 WEST 110TH ST                       SERVICES                           PO BOX 40146
BLOOMINGTON, MN 55438                    PO BOX 4186                        BATON ROUGE, LA 70835
                                         LITTLE ROCK, AR 72214




SIDDHI PATEL                             SIDNEE ANDERSON                    SIDNEY JAMES
1167 S ROGERS ST                         812 S TYLER                        485 EAST COMMON ST LOT 38
CLARKSVILLE, AR 72830                    MCGREGOR, TX 76657                 HERNANDO, MS 38632




SIDNEY MAXWELL                           SIDNEY MCNEARY                     SIDNEY REED
1010 FREDOIIA ROAD                       5235 FLOWERING PEACH DR            207 CHERRY STREET
LIVINGSTON, TN 38570                     MEMPHIS, TN 38115                  MONTICELLO, AR 71655




SIDNEY SCHWARTZ                          SIDNIE SMITH                       SIEMENS INDUSTRY INC
PO BOX 1133                              229 WASHBURN RD                    FORMERLY SITE CONTROLS LL
MCGEHEE, AR 71654                        SEARCY, AR 72143                   7004 BEE CAVES RD BLDG 2
                                                                            SUITE 200
                                                                            AUSTIN, TX 78746-5087



SIENNA LLC                               SIERRA ACCESSORY GROUPFF           SIERRA BURNS
MIKE FERGUSON                            389 5TH AVE 6TH FLOOR              599 RIVER ROAD
3 FIR COURT                              NEW YORK, NY 10001                 PIEDMONT, SC 29673
OAKLAND, NJ 07436
SIERRA BYRD             Case 19-11984-CSS
                                       SIERRADoc 36
                                             CANADY        Filed 09/10/19   PageSIERRA
                                                                                 1275 CLARDY
                                                                                       of 1514
321 MULDROW STREET                     82 JACK DANTE                            532 GREEN ST
BISHOPVILLE, SC 29010                  DUMAS, AR 71639                          LAURENS, SC 29360




SIERRA HAYNES                          SIERRA KING                              SIERRA LEVERETT
101 GRYCE LOCH CT                      125 GRAVES ST                            106 NOVA CT
GOOSE CREEK, SC 29445                  WISNOER, LA 71378                        WARE SHOALS, SC 29692




SIERRA MARTIN                          SIERRA NICKENS                           SIERRA PARRISH
21333 OAKRIDGE                         645 VINSON VILLAGE                       9 W WILLOW CREEK LN APT 115
ROBERTSDALE, AL 36567                  DUBLIN, GA 31021                         MCRAE, GA 31055




SIERRA PITTMAN                         SIERRA POLLET                            SIERRA PUGH
5301 TRAILWOOD DR.                     2855 CLOVER LN                           133 LUDLOW ROAD
PASCAGOULA, MS 39581                   CONWAY, AR 72032                         PEARL, MS 39208




SIERRA REYNOLDS                        SIERRA SHRUM                             SIERRA STANDRIDGE
3338 STELLA ST.                        140 HWY 31E PRIVATE LN                   2805 PRINCE ST 15
MEMPHIS, TN 38127                      BETHPAGE, TN 37022                       CONWAY, AR 72034




SIERRA TUCKER                          SIERRA VANDIVER                          SIFFRON
130 SOLLITT ST                         130 RICHARDSON AVE                       ATTN MICHELLE KENNEDY
JACKSON, MS 39209                      MCKENZIE, TN 38201                       8181 DARROW ROAD
                                                                                TWINSBURG, OH 44087




SIGIS (SPECIAL INTEREST                SIGN A RAMA                              SIGNATURE BANK OF ARKANSAS
GROUPS FOR IIAS STANDARDS              620 E JACKSON STREET                     1405 NORTH MAIN STREET
2400 CAMINO RAMON                      DUBLIN, GA 31021                         BRINKLEY, AR 72021
SUITE 375
SAN RAMON, CA 94583



SIGNATURE BEDDING LLC                  SIGNATURE BEDDING LLC                    SIGNS GRAPHIC PRINTING
ATTN COREY MATTHEWS, BUSINESS MGR      ATTN COREY MATTHEWS, BUSINESS MGR        2320 SOUTH DIXIE HIGHWAY
1295 N EASON BLVD                      PO BOX 51                                DALTON, GA 30720
TUPELO, MS 38804                       TUPELO, MS 38802




SIKEYIA SMITH                          SILAS GUILLEN                            SILAS OSBORN
207 CYPRESS DR                         115 WINSTON CT                           113 HENRY LITTLE CIRCLE
DUBLIN, GA 31021                       LONDON, AR 72847-8808                    PEA RIDGE, AR 72751




SILLY STRING PRODUCTS                  SILO USA INC                             SILVER BUFFALO LLC
ATTN ELIZABETH TRACY, PRESIDENT        9033 OWENSMOUTH AVE                      141 WEST 36TH STREET
21205 LITLE TREE DR                    CANOGA PARK, CA 91304                    4TH FLOOR
WATERTOWN, NY 13601                                                             NEW YORK, NY 10018
                       Case
SILVER DOLLAR SALES INC.      19-11984-CSS    Doc CASTRO
                                        SILVERSTRE 36 Filed 09/10/19   PageSILVESTRA
                                                                            1276 of NIEVEZ
                                                                                     1514
75 RED BAY ROAD                         48 SEARS STREET                     3400 TREELINE CT APT 404
GOLDEN, MS 38847                        CLARKSVILLE, AR 72830               HOOVER, AL 35216




SILVIA RAMIREZ                          SILVYA STATSMANN                    SIMBA PITTMAN
5418 SCOTTSDALE AVE                     30 PARKVIEW DR                      618 WEBB DR. NE
MEMPHIS, TN 38118                       CABOT, AR 72023                     LIVE OAK, FL 32064




SIMBA-TOYS (HONG KONG) LTD              SIMEX TRADING CO INC                SIMILASAN CORPORATION
ATTN ELLING POON, SALES MGR             242 D WEST 36TH STREET              ATTN DAN QUAIL, SALES MFR
20/F, PRUDENTIAL TOWER, THE GATEWAY,    NEW YORK, NY 10018                  1805 SHEA CENTER DR 270
HARBOUR CITY; 21 CANTON RD, TST                                             HIGHLANDS RANCH, CO 80129
KOWLOON, HONG KONG HONG KONG



SIMMIE TOWNSEND                         SIMMONS BANK                        SIMMONS BANK
3458 KOWALIGA RD                        501 S MAIN ST                       805 HWY 68
ECLECTIC, AL 36024                      PINE BLUFF, AR 71601                SWEETWATER, TN 37874




SIMMONS BANK                            SIMMONS BANK                        SIMMONS DEPT. STORE
8798 HIGHWAY 22                         PO BOX 8010                         PO BOX 31
DRESDEN, TN 38225                       1ITTLE ROCK, AR 72203               TYLERTOWN, MS 39667




SIMMONS FIRST BANK                      SIMMONS FIRST NATIONAL BANK         SIMMONS FIRST NATIONAL BANK
901 NORTH PECAN STREET                  1809 EAST HARDING                   501 S MAIN ST
BEEBE, AR 72012                         PINE BLUFF, AR 71601                PINE BLUFF, AR 71601




SIMMONS FIRST NATIONAL BANK             SIMMONS FIRST NATIONAL BANK         SIMMONS FIRST NATIONAL BANK
8107 DOLLARWAY ROAD                     PO BOX 388                          PO BOX 7009
WHITEHALL, AR 71602                     STAR CITY, AR 71667                 PINE BLUFF, AR 71601




SIMMONS FIRST                           SIMMONS FIRST                       SIMMONS FLOOR MAINTENANCE
501 S MAIN ST                           PO BOX 250                          PO BOX 193
PINE BLUFF, AR 71601                    MARSHALL, AR 72650                  STEELE, MO 63877




SIMMONS-RENNOLDS ASSOCIATES LLC         SIMON INTERNATIONAL                 SIMON SCALES
D/B/A GLORY                             112 WEST 34TH                       824 POLO RUN DR
1515 S 55TH COURT                       SUITE 1901                          COLLIERVILLE, TN 38017
CICERO, IL 60804                        NEW YORK, NY 10120




SIMON TRESCOTT                          SIMON, MURRAY                       SIMONA FOOTS
129 BAKER ST                            PO BOX 2653                         4614 REGAN RD.
TALLADEGA, AL 35161                     ASHEVILLE, NC 28801                 MILLEN, GA 30442
SIMONE CALLICH           Case 19-11984-CSS
                                        SIMONEDoc 36
                                              GATLIN      Filed 09/10/19   PageSIMONIA
                                                                                1277 of  1514
                                                                                       CHISOLM
2900 19TH PL H3                         PO BOX 1751                             1097 CRAWFORD DRIVE
VALLEY, AL 36854                        WOODVILLE, MS 39669                     LAKE CHARLES, LA 70611




SIMONIZ USA INC                         SIMPLE CASH                             SIMPLE SIGNMAN
201 BOSTON TPK                          430 W. MAIN ST.                         PO BOX 8355
BOLTON, CT 06043                        SENATOBIA, MS 38668                     JACKSONVILLE, FL 32239




SIMPLE SYMBOL LTD                       SIMPLE WISHES INC.                      SIMPLEXGRINNELL LP
RM511-4HUNGHOM COMMERCIAL               531 MAIN STREET 834                     DEPT. CH 10320
CENTRE TOWER A                          EL SEGUNDO, CA 90245                    PALATINE, IL 60055-0320
39 MA TAU WAI RDHUNGHOM
KOWLOON HONG KONG HONG KONG



SIMPLICE ZIRIGA                         SIMPSON BETTY                           SIMPSON COUNTY COLLECTOR
6406 MORIAH LANE APT 102                608 MEADOW LANE                         100 Court Street
MEMPHIS, TN 38115                       MOUNTAIN HOME, AR 72653                 Mendenhall, MS 39114




SIMPSON COUNTY COLLECTOR                SIMPSON COUNTY JUSTICE CT               SIMPSON COUNTY SHERIFF
PO BOX 459                              1498 SIMPSON HWY 149                    203 E. Kentucky Street
MENDENHALL, MS 39114                    MENDENHALL, MS 39114                    Franklin, KY 42135-0434




SIMPSON COUNTY SHERIFF                  SIMPSON COUNTY                          SIMPSON, CHESTER R
PO BOX 434                              109 W PINE ST. STE E                    308 TWIN POINT DR
FRANKLIN, KY 42135                      MENDENHALL, MS 39114                    BENTON, LA 71006




SIMS BARK CO INC                        SIMS FOODS INC.                         SIN VENTURES PROPERTIES
1765 SPRING VALLEY RD                   DBA WICKLES                             LLC C/O KENNEDY WILSON
TUSCUMBIA, AL 35674                     21240 HIGHWAY 280                       RETAIL DEPT
                                        DADEVILLE, AL 36853                     150 S WACKER DR STE 1250
                                                                                CHICAGO, IL 60606



SINAI NAVARRETE                         SINCERE SILK INC.                       SINDERELLA DIST LLC
904 S.ITHACA AVE                        19330 SAN JOSE AVE.                     1407 BROADWAY STE 2011
RUSSELLVILLE, AR 72801                  CITY OF INDUSTRY, CA 91748              NEW YORK, NY 10018




SINDERELLA DIST LLC                     SINFULCOLORS INC                        SINFULCOLORS INC
ATTN SAMMY SUTTON, PRES                 ATTN EDWARD ESPOSITO, SALES DIR         ATTN JOHN LANG
1407 BROADWAY, STE 1804                 ONE NEW YORK PLAZA                      5422 SILVER CREEK DR
NEW YORK, NY 10018                      NEW YORK, NY 10004                      WAXHAW, NC 25173




SINGER RIVER HOSPITAL                   SINGER SEWING CO.                       SINGING MACHINE CO INC, THE
3151 DENNY AVE.                         1224 HEIL QUAKER BLVD                   ATTN LIONEL MARQUIS, CFO
PASCAGOULA, MS 39581                    LAVERGNE, TN 37086                      6301 NW 5TH WAY, STE 2900
                                                                                FT LAUDERDALE, FL 33309
SINGING RIVER ELECTRIC Case 19-11984-CSS
                       COOPERATIVE          Doc
                                      SINGING     36ELECTRIC
                                              RIVER     FiledCOOPERATIVE
                                                              09/10/19     PageSINGLETARY
                                                                                1278 of 1514
                                                                                          & THRASH
11187 OLD 63 S                        PO BOX 767                                GARY D THRASH ATTORNEY
LUCEDALE, MS 39452                    LUCEDALE, MS 39452-0767                   129 NORTH STATE ST
                                                                                JACKSON, MS 39201




SINGLETARY & TRASH                     SINO GIFTS CO LTD                        SINO GIFTS CO LTD
JACKOSN P.A.                           ATTN MONICA YE, SALES MGR                ATTN RAYMOND ZHENG, PRESIDENT
PO BOX 587                             NO 19, LONGXIN RD                        NO 19, LONGXIN RD
JACKSON, MS 39205                      TANG TOWN INDUSTRIAL PARK                TANG TOWN INDUSTRIAL PARK
                                       PUDONG, SHANGHAI 201201 CHINA            PUDONG, SHANGHAI 201201 CHINA



SIOBHAN TAYLOR                         SIOMARA GUTIERREZ                        SIRETTA BRENNON-JACKSON
PO BOX 915                             104 SUNSET DR                            PO BOX 2153
PEA RIDGE, AR 72751                    DECHERD, TN 37324                        DARIEN, GA 31305




SIRETTA WORD                           SISKIND SUSSER PC                        SISTER SISTER II
1532 35TH STREET                       1028 OAKHAVEN ROAD                       JOEY DWEK
BIRMINGHAM, AL 35218                   MEMPHIS, TN 38119                        100 WEST 33 1CST.
                                                                                NEW YORK, NY 10001




SIT INC.                               SIX GENTS LLC                            SIX GENTS LLC
MICKEY CAMPBELL                        1231 COVIE DRIVE                         PO BOX 296
41 FRANKLIN ST.                        DALTON, GA 30720                         DALTON, GA 30722
QUINCY, MA 02169




SJ CREATIONS INC.                      SJ WASHINGTON                            SJT ENTERPRISES INC.
PO BOX 232428                          5921 FRANCONIA RD                        28045 RANNEY PKWY UNIT B
LEUCADIA, CA 92023                     ALICEVILLE, AL 35442                     WESTLAKE, OH 44145




SK GLOBAL SOFTWARE LLC                 SK GLOBAL SOFTWARE                       SKATA INC
940 GEMINI ST STE 200                  PO BOX 733054                            ATTN DAVID F GRIFFITH
HOUSTON, TX 77058                      DALLAS, TX 75373-3054                    8 E BROAD ST
                                                                                NEWNAN, GA 30263




SKB FACILITIES & MAINTENANCE INC       SKEETS ELECTRIC INC.                     SKINNY & COMPANY LLC
3865 VISCOUNT AVE 3                    PO BOX 1730                              ATTN MATT GEDDIE, PRES
MEMPHIS, TN 38118                      SPRINGDALE, AR 72765                     5762 W 74TH ST
                                                                                INDIANAPOLIS, IN 46278




SKINNY & COMPANY LLC                   SKINNY MIXES LLC                         SKIVA INTERNATIONAL INC
ATTN MONIQUE WALLACE, SALES DIR        ATTN JORDAN ENFELHARDT, PRES/CEO         ATTN BRUCE RESCH, DIR OF OPERATIONS
5762 W 74TH ST                         2849 EXECUTIVE DR, STE 210               1407 BROADWAY, 503
INDIANAPOLIS, IN 46278                 CLEARWATER, FL 33762                     NEW YORK, NY 10018




SKIVA INTERNATIONAL INC                SKYE COMALANDER                          SKYE PITTS
ATTN EDDIE SCHNEIDER, SALES REP        604 S CHURCH ST                          1409 HWY 90
1407 BROADWAY, 503                     FAIRHOPE, AL 36532                       GAUTIER, MS 39553
NEW YORK, NY 10018
SKYLA MEACHAM            Case 19-11984-CSS    Doc
                                        SKYLAND    36 Filed
                                                DISTRIBUTING AB 09/10/19
                                                                CO. INC.      PageSKYLAR
                                                                                   1279 of 1514
                                                                                         ARCHULETA
PO BOX 1638                               1 OVERLAND INDUSTRIAL                    205 WHITLEY ST
BALD KNOB, AR 72010                       BLVD                                     WATER VALLEY, MS 38965
                                          ASHEVILLE, NC 28806




SKYLAR BARNARD                            SKYLAR CORRALL                           SKYLAR JONES
1798 MUNFORD GILTEDGE RD                  130 BRIGHTON CIRCLE                      8525 FARMINGTON COVE
MUNFORD, TN 38058                         BRUNSWICK, GA 31525                      SOUTHAVEN, MS 38671




SKYLAR REDMAN                             SKYLAR REED                              SKYLAR SHORTER
345 HICKORY GROVE                         32 CHURCH CIRCLE                         5011 PENWOOD COVE
HASKELL, AR 72015                         GREENBRIER, AR 72058-9657                MEMPHIS, TN 38118




SKYLAR TURNAGE                            SKYLER AKINS                             SKYLER NOBLES
3616 OAKHILL CHURCH RD                    454 FRANKLIN GOLDMINE ROAD               1745 WEST RIVER RD
KINGSLAND, GA 31548                       CUMMING, GA 30028                        BAXLEY, GA 31513




SKYLER PARKMAN                            SKYLER WALKER                            SKYLINE BRANDS INC.
10311 HWY 16                              4152 ROYALCREST PL                       1400 CENTRE CIRCLE
PHILADELPHIA, MS 39350                    MEMPHIS, TN 38115                        DOWNERS GROVE, IL 60515




SKYLINE JOINT VENTURE                     SKYLINE JOINT VENTURE                    SKYLINE JOINT VENTURE
ATTN DOW DOLLAR                           ATTN MR KENT DOLLAR, MANAGING            C/O KENT DOLLAR & CO
PO BOX 3046                               PARTNER                                  PO BOX 3046
RUSSELLVILLE, AR 72801                    PO BOX 3046                              RUSSELLVILLE, AR 72801
                                          RUSSELLVILLE, AR 72801



SKYLINE JOINT VENTURE                     SKYLINE JOINT VENTURE                    SKYLINE SALES INC
PO BOX 220                                PO BOX 527                               SKYLINE EXHIBITS MIDSOUTH
RUSSELLVILLE, AR 72811-0220               BENTONVILLE, AR 72712                    3355 DISCOVERY ROAD
                                                                                   EAGAN, MN 55121




SKYROCKET TOYS LLC                        SL SNACKS NATIONAL LLC                   SL SNACKS NATIONAL LLC
ATTN SHERRY PERRY, EVP OF SALES           ATTN CHANDLER BEARD, KEY ACCT MGR        ATTN CHANDLER BEARD, KEY ACCT MGR
12910 CULVER BLVD, STE F                  13024 BALLANTYNE CORPORATE PL STE 900    8600 SOUTH BLVD
LOS ANGELES, CA 90066                     CHARLOTTE, NC 28277                      CHARLOTTE, NC 28273




SL SNACKS NATIONAL LLC                    SL SNACKS NATIONAL LLC                   SL SNACKS NATIONAL LLC
ATTN CLAUDE B OCONNER, SVP/GM DIR DIV     ATTN GINA WILLIAMS, AR RESEARCH          ATTN GINA WILLIAMS, AR RESEARCH
13024 BALLANTYNE CORPORATE PL STE 900     8600 SOUTH BLVD                          900 E 8TH ST
CHARLOTTE, NC 28277                       CHARLOTTE, NC 28273                      COLUMBUS, GA 31901




SL SNACKS NATIONAL LLC                    SL SNACKS NATIONAL                       SLADE DRISKILL
ATTN GREG HALE                            DBA SNYDER-LANCE                         469 VIRDEN CIRCLE
13024 BALLANTYNE CORPORATE PL STE 900     PO BOX 32368                             RUSSELLVILLE, AR 72802-1168
CHARLOTTE, NC 28277                       CORPORATE PLACE
                                          CHARLOTTE, NC 28232
SLAVEN BOZOVIC        Case   19-11984-CSS
                                       SLIDELLDoc  36 CLUB
                                               ATHLETIC Filed 09/10/19
                                                            PROPERTY LLC PageSLLE
                                                                              1280  of 1514 LLC
                                                                                  MANAGEMENT
110 LUANNE                              ATTN BOB THIRSTUP                    PO BOX 1310
MUSCLE SHOALS, AL 35661                 1311 GAUSE BLVD                      WHITEHOUSE, TX 75791
                                        SLIDELL, LA 70458




SLM PUBLICATIONS                        SMALL CLAIMS COURT                   SMALL CLAIMS COURT
SHONDA MILTON                           1815 COGSWELL AVE                    716 N R A JR BLVD
PO BOX 11                               SUITE 217                            ROOM 500
CARROLLTON, MS 38917                    PELL CITY, AL 35125                  BIRMINGHAM, AL 35203




SMALL CLAIMS COURT                      SMALL CLAIMS COURT                   SMART BRANDS
JEFFERSON CO.                           PO BOX 397                           130 10800 NO. S RD
1801 THIRD AVE. N                       SCOTTSBORO, AL 35768                 RICHMOND, BC V7A 4V3
BESSEMER, AL 35020                                                           CANADA




SMART SOLAR INC                         SMART TEMPS A DIGI                   SMART ZONE (HK) LTD
406 WINGATE CIRCLE                      INTERNATIONAL COMPANY                ATTN JENNY LEUNG, DIR
OLDSMAR, FL 34677                       11001 BREN ROAD EAST                 BLOCK E, 19/F,KOON WO INDISTRIAL BLDG
                                        MINNETONKA, MN 55343                 63-75 TA CHEUN
                                                                             KWAI CHUNG, HONG KONG HONG KONG



SMART ZONE (HK) LTD                     SMART ZONE (HK) UNLIMITED            SMARTDRAW GROUP LLC
ATTN LEO HOFFMAN, VP MARKETING/SALES    BLOCK E 19F KOON WOO IND             SMARTDRAW SOFTWARE LLC
BLOCK E, 19/F,KOON WO INDISTRIAL BLDG   BLD 63-75 TA CHEUN PING              9909 MIRA MESA BLVD.
63-75 TA CHEUN                          STREET KWAI CHUNG N.T.               SUITE 300
KWAI CHUNG, HONG KONG HONG KONG         HONG KONG HONG KONG                  SAN DIEGO, CA 08873



SMARTWORKS CONSUMER PRODUCTS            SMILES FASHION CORP.                 SMITH AVE CENTER LLC
ATTN VIJAY LUND, DIRECTOR               MIKE MEISNER                         118 E JEFFERSON ST
800-B APGAR DR                          1407 BROADWAY RM 3701                BOSTON, GA 31626
SOMERSET, NJ 08873                      NEW YORK, NY 10018




SMITH AVE CENTER LLC                    SMITH BROTHERS CO                    SMITH BROTHERS CO
PO BOX 309                              ATTN MARIA LEDEZMA                   ATTN MARK MCCUMBY
BOSTON, GA 31626                        3501 W 48TH PLACE                    3501 W 48TH PLACE
                                        CHICAGO, IL 60632                    CHICAGO, IL 60632




SMITH BROTHERS DISTRIBUTING CO          SMITH CO ASSESSOR /                  SMITH COUNTY CHANCERY CLERK
ATTN GREGORY SMITH                      COLLECTOR                            PO BOX 39
1207 N 3RD ST                           PO BOX 157                           RALEIGH, MS 39153
BARDSTOWN, KY 40004                     RALEIGH, MS 39153




SMITH COUNTY CLERK                      SMITH COUNTY COLLECTOR               SMITH DRUG COMPANY
200 E. FERGUSON STE. 300                PO BOX 2011                          DIV JM SMITH CORPORATION
TYLER, TX 75702                         TYLER, TX 75710                      PO BOX 890940
                                                                             CHARLOTTE, NC 28289-0940




SMITH DRUGS OF HICKORY                  SMITH ROUCHON & ASSOC.               SMITH, DANNY
279 CHAPMAN LOOP                        PO BOX 587                           724 W OAK ST
PAWLEYS ISLAND, SC 29585                JACKSON, MS 39205                    MCRAE, GA 31037
SMITH, RICHARD & LAURA Case
                       C       19-11984-CSS    Doc 36
                                         SMITH-BARNEY      Filed 09/10/19    PageSMITHERMAN
                                                                                  1281 of 1514
                                                                                            CLARK LTD CO
104 WOODBRIDGE DR                        ATTN CHARLES LEAK                        ATTN E.T (TOM) SMITHERMAN, PRESIDENT
NEWTON, MS 39345                         2005 EASTWOOD RD/STE 102                 615 W GRAND AVE, STE A5
                                         WILMINGTON, NC 28403                     PO BOX 6412
                                                                                  HOT SPRINGS, AR 71902



SMITHKLINE BEECHAM CORP                  SMITHS DRUGS OF HICKORY INC              SMITHS PHARMACY OF
GLAXOSMITHKLINE                          PO BOX 9279                              MCRAE LLC
PHARMACEUTICALS                          HICKORY, NC 28603                        112 WEST OAK STREET
PO BOX 740415                                                                     MCRAE, GA 31055
ATLANTA, GA 30374-0415



SMITHSON-CAUGHRON CENTERVILLE PTP        SMITHSON-CAUGHRON CENTERVILLE PTR        SMITHVILLE CITY FIRE
910-8TH AVE SOUTH                        910-8TH AVE SOUTH                        104 E. MAIN ST.
NASHVILLE, TN 37203                      NASHVILLE, TN 37203                      SMITHVILLE, TN 37166




SMITHVILLE CITY POLICE                   SMP INVESTMENTS INC                      SMS ASSIST LLC
104 E. MAIN ST.                          9479 N C HWY 127                         ATTN GENERAL COUNSEL
SMITHVILLE, TN 37166                     HICKORY, NC 28601                        875 N MICHIGAN AVE, STE 2800
                                                                                  CHICAGO, IL 60611




SMS ASSIST LLC                           SMS ASSIST LLC                           SMZ CORPORATION
ATTN GENERAL COUNSEL                     ATTN MARC SHIFFMAN                       DBA VOLUME APPAREL
875 N MICHIGAN AVE, STE 2800             875 N MICHIGAN AVE, STE 2800             49 ROSE STREET
CHICAGO, IL 60611-4636                   CHICAGO, IL 60611-1819                   STOUGHTON, MA 02072




SNAK CLUB INC                            SNAK KING CORPORATION                    SNAPPY POPCORN CO INC
ATTN FARHAD MORSHED, PRES                16150 E STEPHENS ST                      610 MAIN STREET
607 N NASH ST                            BERT BLACKBURN                           PO BOX 160
EL SEGUNDO, CA 90245                     CITY OF INDUSTRY, CA 91745               BREDA, IA 51436-0160




SNAPPY POPCORN                           SNAPPY POPCORN                           SNAPPY POPCORN
ATTN ANDY KOSTER, CUST SVC               ATTN JON TIEFENTHALER, OWNER             ATTN TROY LANGEL, KEY ACCT REP
610 MAIN ST                              610 MAIN ST                              610 MAIN ST
BREDA, IA 51436                          BREDA, IA 51436                          BREDA, IA 51436




SNEL-TRO LEVEL 2 LLC                     SNOOTY TOOT                              SNYDER SECURITY COMPANY
3527 WALTON WAY                          12585 OLD HIGHWAY 280                    4900 ALTON COURT
AUGUSTA, GA 30909                        CHELSEA, AL 35043                        IRONDALE, AL 35210




SNYDER SERVICES PLUMBING                 SNYDERS OF HANOVER                       SOBEL WESTEX
COMPANY (SSPC)                           1250 YORK ST                             DBA BALTIC LINEN COMPANY
4881 ENGLISH TOWNE DRIVE                 HANOVER, PA 17331                        2670 S WESTERN AVE
MEMPHIS, TN 38128                                                                 LAS VEGAS, NV 89109




SOCIAL & SCIENTIFIC                      SOCIAL CIRCLE DEPT OF SAFETY             SOCIETY FOR INFORMATION
SYSTEMS INC.                             PO BOX 310                               MANAGEMENT (SIM INTL)
8757 GEORGIA AVE                         SOCIAL CIRLCLE, GA 30025                 1120 ROUTE 73
12TH FLOOR                                                                        STE 200
SILVER SPRING, MD 20910                                                           MOUNT LAUREL, NJ 08054-5113
SOCIETY HILL TEXTILE  Case      19-11984-CSS
                                          SOCIUSDoc
                                                CARE36
                                                    LLC Filed 09/10/19              PageSOCIUS
                                                                                         1282 CARE
                                                                                               of 1514
                                                                                                    LLC
JERRY MILLSTEIN                           3939 ROYAL DRIVE                               ATTN BEN EKWALLA, PRES
2002 LINCOLN DRIVE WEST                   KENNESAW, GA 30144                             1221 CUMBERLAND CREEK PL SW
MARLTON, NJ 08053                                                                        MARIETTA, GA 30008




SOCIUS CARE LLC                           SOD HARRISON LLC                               SOD HARRISON LLC
ATTN BEN EKWALLA, PRES                    4520 MAIN ST STE 1000                          ATTN TYLER S OLIVER, MGR
839 PICKENS INDUSTRIAL DR                 KANSAS CITY, MO 64111                          13356 METCALF AVE
MARIETTA, GA 30062                                                                       OVERLAND PARK, KS 66213




SOD HARRISON LLC                          SOD HARRISON LLC                               SOFIA VERGARA
C/O COLLIERS INTERNATL                    C/O WILSON AND ASSOCIATES                      104 E WOLFF STREET
4520 MAIN ST STE 1000                     1 E CENTER ST STE 310                          DUMAS, AR 71639
KANSAS CITY, MO 64111                     FAYETTEVILLE, AR 72701




SOFIDEL AMERICA CORP                      SOFIDEL AMERICA CORP                           SOFIDEL AMERICA CORP
ATTN REDA FILALI, DIR OF SALES - RETAIL   ATTN REDA FILALI, DIR OF SALES - RETAIL        ATTN TRACY HUNT, CUSTOMER SVC MGR
500 W OFFICE CENTER DR, STE 200           500 W OFFICE CENTER DR, STE 200                500 W OFFICE CENTER DR, STE 200
FT WASHINGTON, PA 19034                   FT. WASHINGTON, PA 19034                       FT WASHINGTON, PA 19034




SOFIDEL AMERICA CORPORATION               SOFT TEX MFG.                                  SOFTECHNICS INC
500 W OFFICE CENTER DR STE 200            M S KIND                                       1900 POLARIS PKWY
FT. WASHINGTON, PA 19034                  428 HUDSON RIVER ROAD                          COLUMBUS, OH 43240
                                          WATERFORD, NY 12188




SOFTEE PRODUCTS                           SOFTEX PAPER INC                               SOFTSHEEN CARSON
ATTN ED MYERS, VP SALES                   1400 REID STREET
95 BALL PARK RD                           PALATKA, FL 32177
SOMERVILLE, TN 38068




SOHAM VIRENDRA DAPTARDAR                  SOHNEN ENTERPRISES INC                         SOHUM HOSPITALITY LLC
208 SKYSTONE DR                           ATTN BRYAN CHACE, CONTROLLER                   DBA QUALITY INN-LAPLACE
IRVING, TX 75038                          13225 MARQUARDT AVE                            3900 HIGHWAY 51
                                          SANTA FE SPRINGS, CA 90670                     LAPLACE, LA 70068




SOLANO CO DEPT OF CHLD SU                 SOLARAY LLC (SBT)                              SOLARWINDS
PO BOX 1605                               DBA GLOBAL-SWIBCO/TNP                          DBA DNS STUFF
SUISUN, CA 94585-4605                     PO BOX 1168                                    PO BOX 730720
                                          SAPULPA, OK 74067                              DALLAS, TX 75373-0770




SOLEN USA LLC                             SOLIMAR SYSTEMS INC.                           SOLIS BRANDS INC.
ATTN ERDOGAN COBAN, PRES                  1515 SECOND AVENUE                             920 BRITT COURT SUITE 228
3399 PEACHTREE RD NE, STE 535             SAN DIEGO, CA 92101                            MARK SILVERMAN
ATLANTA, GA 30326                                                                        ALTAMONTE SPRINGS, FL 32701




SOLOMON GREEN                             SOLOMON TODD                                   SOLSKYN PERSONAL CARE LLC
3985 GERMAN LEAF CV                       3124 PARADISE ACRES                            1725 N BROWN ROAD
MEMPHIS, TN 38125                         HOOVER, AL 35244                               LAWRENCEVILLE, GA 30043
SOLUTIONS 2 GO LLC       Case 19-11984-CSS    Doc 36 Filed
                                        SOMA INTERN/ATIONL LTD 09/10/19   PageSOMA
                                                                               1283INTERN/ATIONL
                                                                                     of 1514 LTD
3100 S SUSAN ST                           ATTN BK MA, DIRECTOR                ATTN CHARLES LLE
SANTA ANA, CA 92704                       SOUTH SEAS CENTRE TOWER 1           SOUTH SEAS CENTRE TOWER 1
                                          6/F 75 MODY RD TST EAST             6/F 75 MODY RD TST EAST
                                          KOWLOON, HONG KONG HONG KONG        KOWLOON, HONG KONG HONG KONG



SOMER GIPSON                              SOMER THERIOT                       SOMERSET WAREHOUSING PLUS
5233 CHISOLM LAKE RD                      4028 HERITAGE ROAD                  SMARTWORKS CONSUMER PROD
RIPLEY, TN 38063                          VILLE PLATTE, LA 70586              800-B APGAR DRIVE
                                                                              SOMERSET, NJ 08873




SOMERVILLE FIRE DEPT                      SOMERVILLE FIRE DEPT                SOMERVILLE POLICE DEPT
117 W NORTH ST                            PO BOX 909                          117 W NORTH ST
SOMERVILLE, TN 38068                      SOMERVILLE, TN 38068                SOMERVILLE, TN 38068




SONDRA BAKER                              SONDRA FINKLEA                      SONDRA RODRIGUEZ
307 FOLK ST                               581 MOLINE RD                       149 SFC 421
EAST PRAIRIE, MO 63845                    MEMPHIS, TN 38109                   FORREST CITY, AR 72335




SONDRA RODRIQUEZ                          SONDRA SMALL                        SONG HAN
307 WILLIAM ST                            594 ENGLISH CROSSING ROAD           12118 SAFE HARBOR CIRCLE
BUNKIE, LA 71233                          JONESBORO, LA 71251                 EAST
                                                                              IRVINGTON, AL 36544




SONIA DOMINVEZ                            SONIA MORGAN                        SONIA PEARCE
914 EHEYNECKER                            1914 MYSTERY CAVE ROAD              262 MUSEUM DRIVE
DEQUEEN, AR 71832                         MARSHALL, AR 72650                  MANTACHIE, MS 38855




SONIA PINAL                               SONIA PROVIDO                       SONIA THORNE
1721 N.SUMMIT AV.                         315 WOOD ST.                        275 BETHANY LANE
TYLER, TX 75702                           WATER VALLEY, MS 38965              LEBANON, TN 37087-7154




SONIC RESTAURANTS INC                     SONJA ACEVEDO                       SONJA DANIEL
                                          138 FUTCH RD                        233 ROCK SPRINGS CT
                                          WEST MONROE, LA 71292               ATHENS, GA 30606




SONJA DYE                                 SONJA DYE                           SONJA MCGREGOR
3106 NORTH WEST PASSAGE                   3106 NW PASSAGE                     1309 C WOODHILL APT
PORTAL, GA 30450                          PORTAL, GA 30450                    SYLACAUGA, AL 35150




SONJA PACK                                SONJA REDD                          SONJA ROBINSON
135 AUTUMN VALLEY                         107 CHERRY ST                       1214 WATER OAK
ALAMO, TN 38001                           ADAIRSVILLE, GA 30103               MACON, GA 31206
SONJA TICE              Case 19-11984-CSS
                                       SONNY Doc 36 Filed 09/10/19
                                             BRADFORD                PageSONNY
                                                                          1284CLEVELAND
                                                                               of 1514
111 WOODCREEK PLACE                    134 HOUSTON RD                    783 CO RD 1931
DOTHAN, AL 36301                       SYLACAUGA, AL 35151               CROSSVILLE, AL 35962




SONY HADDEN                            SONYA CHAPMAN                     SONYA DEESE
3854 BRIDGE CREEK ROAD                 RAINES RD                         9605 OAKDALE ST
TIGER, GA 30576                        ASHBURN, GA 31714                 VANCLEAVE, MS 39565




SONYA EMERY                            SONYA GILLMORE-NELSON             SONYA HARRIS
110 EMERY LANE                         100 LORICK CIR APT 21-1           PO BOX 1042
MARION, NC 28752                       VANCE, SC 29163                   BELMONT, MS 38827




SONYA HOOPER                           SONYA HOWEA                       SONYA JACKSON
2011 MADISON AVENUE                    3005 RACE ST                      195 B DAVIS ST
MONTGOMERY, AL 36107                   JACKSON, LA 70748                 CAMILLA, GA 31730




SONYA JAMES                            SONYA KEMP                        SONYA LEOPARD
221 HARLEM ST                          PO BOX 74                         230 BAKERS CHAPEL CHURCH RD
BISHOPVILLE, SC 29010                  MELLWOOD, AR 72367                BIG SANDY, TN 38221




SONYA LOONEY                           SONYA LOONEY                      SONYA MATHES
6844 WALNUT HILLS DR                   6844 WLANUT HILLS DR              14 SPARROW LANE APT B
BRENTWOOD, TN 37027                    BRENTWOOD, TN 37027               SUMRALL, MS 39482




SONYA MCCAULEY                         SONYA NOVICK                      SONYA NOVICK
202 RIDGE PARK COURT                   1525 HWY 133 N                    1525 HWY 133N
PIEDMONT, SC 29673                     CROSSETT, AR 71635                CROSSETT, AR 71635




SONYA PAGE                             SONYA PERRY                       SONYA PRESSLEY
904 N. CUMBERLAND ST APT A             219 LODGE                         1025B LEXINGTON AVE
LEBANON, TN 37087                      MAGNOLIA, AR 71753                KINGSTREE, SC 29556




SONYA RASBERRY                         SONYA SANDERS                     SONYA SMITH
181 BLACKTHORN LANE                    2100 W 40TH APT 9                 804 FRANK COCHRAN DR
MOUNTAIN HOME, AR 72635                PINE BLUFF, AR 71603              HINESVILLE, GA 31313




SONYA TEASLEY                          SONYA TEASLEY                     SONYA THOMAS
1632 SOCIAL CIRCLE FAIRPLAY            1632 SOCIAL CIRCLE                105 NORTH 2ND
SOCIAL CIRCLE, GA 30025                FAIRPLAY RD                       HAYTI, MO 63851
                                       SOCIAL CIRCLE, GA 30025
SONYA THREATT          Case 19-11984-CSS   DocFIRE
                                      SOPERTON  36DEPARTMENT
                                                    Filed 09/10/19        PageSOPHIA
                                                                               1285 BAPTIST
                                                                                     of 1514
1411 ANTHONY ROAD                      5012 SOUTH 3RD STREET                  2942 ALLSHORE ST
MACON, GA 31206                        SOPERTON, GA 30457                     MEMPHIS, TN 38118




SOPHIA COLLINS                         SOPHIA FULLER                          SOPHIA HARPER
209 W. BORDELON ST APT 1               365 SPARKS RD                          108 CR 460
GONZALES, LA 70737                     ECLECTIC, AL 36024                     CALHOUN CITY, MS 38916




SOPHIA KINNARD                         SOPHIA PETTY                           SOPHIA PETTY
3503 COLONY PARK WAY DRIV              2407 ELLIS RD                          2407 ELLIS RD
JACKSON, MS 39208                      SHELBY, NC 28150                       SHELBY, NC 28152




SOPHIA WOODS                           SOPHIE DOSS                            SOPHIE FONTENOT
7796 PINEWOOD RD.                      117 LOUISE ST                          6953 GRANDPRAIRIE RD
NUNNELY, TN 37137                      NETTLETON, MS 38858                    VILLE PLATTE, LA 70586




SOPHY HAM                              SOPP AMERICA INC.                      SORON TOLBERT
18213 CHICOT RD                        JEFFRY HOUCK                           110 OLD 96 HWY
MABELVALE, AR 72103                    400 GRIFFITH MORGAN LANE               GREENWOOD, SC 29646
                                       PENNSAUKEN, NJ 08110




SOTIA PICKETT                          SOURCE COMMUNICATIONS LLP              SOURCE INTERLINK DIST.
559 FORRESTER DR APT 29                PO BOX 1271                            27500 RIVERVIEW CTR BLVD
DAWSON, GA 39842                       BROOMFIELD, CO 80038                   BONITA SPRINGS, FL 34134




SOURCE ONE TRADING                     SOURCES COMPANY INC.                   SOURCING SOLUTIONS CHINA
MARNIM MARCUS                          HARRY WARNAAR                          RM217 LAM HING ST.21
BROOKLYN NAVY YARD                     13831 ROSWELL AVE. H                   METRO CENTRE II
BROOKLYN, NY 11205                     CHINO, CA 91710                        KOWLOON BAY HK
                                                                              HONG KONG



SOURCING SOLUTIONS                     SOURCINGPARTNER INC                    SOUTH ALABAMA UTILITIES
GEMMY FACTORY BLDG 12                  1400 LAVON DR                          4800 MCCRARY RD
HUNG TO ROAD---KWAN TONG               SUITE 200                              SEMMES, AL 36575
HONG KONG                              MCKINNEY, TX 75069
HONG KONG



SOUTH ALABAMA UTILITIES                SOUTH CAROLINA BOARD OF PHARMACY       SOUTH CAROLINA DEPARTMENT OF HEALTH
PO BOX 428                             110 CENTERVIEW DR.                     AND
CITRONELLE, AL 36522-0428              SUITE 306-01                           HUMAN SERVICES
                                       COLUMBIA, SC 29211-1927                SC HEALTHY CONNECTIONS MEDICAID
                                                                              P.O. BOX 8206
                                                                              COLUMBIA, SC 29202-8206


SOUTH CAROLINA DEPT OF LABOR,          SOUTH CAROLINA LAW                     SOUTH CAROLINA LAW
LICENSING AND REGULATION               4400 Broad River Road                  ENFORCEMENT DIVISION
1550 GADSDEN STREET                    Columbia, SC 29210                     PO BOX 21398
PO BOX 995                                                                    COLUMBIA, SC 29221-1398
COLUMBIA, SC 29202
SOUTH CAROLINA LAW     Case 19-11984-CSS
                                      SOUTH Doc 36 RETAIL
                                            CAROLINA Filed 09/10/19          PageSOUTH
                                                                                  1286CENTRAL
                                                                                       of 1514RTC
PO BOX 21398                           ASSOCIATION                               PO BOX 633503
COLUMBIA, SC 29221                     PO BOX 1030                               CINCINNATI, OH 45263-3503
                                       RALEIGH, NC 27602




SOUTH CENTRAL                          SOUTH CHURCH PROPERTIES, LLC              SOUTH COAST REAL ESTATE INC
COMMUNICATION CORPORATION              508 SOUTH CHURCH AVE                      ATTN DONALD J EGAN
PO BOX 633503                          LOUISVILLE, MS 39339                      554 DTC PKWY, STE 1040
CINCINNATI, OH 45263-3503                                                        PO BOX 4678
                                                                                 ENGLEWOOD, CO 80155-4678



SOUTH CREST BANK                       SOUTH CREST BANK                          SOUTH CREST
1475 PEACHTREE ST NE, STE 200          PO BOX 790                                12691 HWY 27
ATLANTA, GA 30309                      THOMASTON, GA 30286                       CHICKAMAUGA, GA 30707




SOUTH DELTA PLANNING & DEV DIST INC    SOUTH DELTA PLANNING & DEV DIST INC       SOUTH GEORGIA MEDIA GROUP
1245 BROADWAY                          PO BOX 1776                               PO BOX 968
GREENVILLE, MS 38702                   GREENVILLE, MS 38702-1776                 VALDOSTA, GA 31603




SOUTH GIBSON COUNTY HIGH SCHOOL        SOUTH MEMPHIS FENCE CO                    SOUTH MISSISSIPPI COLLECT
SCHOOL                                 2836 LAMAR AVENUE                         PO BOX 1511
1000 HORNET DRIVE                      MEMPHIS, TN 38114                         PASCAGOULA, MS 39568-1511
PO BOX 249
MEDINA, TN 38355



SOUTH RINCON GDS LLC                   SOUTH STATE BANK                          SOUTHAVEN CHAMBER OF COMMERCE
C/O CURSOR PROPERTIES                  240 SOUTH ELM STREET                      8700 NORTHWEST DR
RENT ACCOUNT                           COMMERCE, GA 30529                        SOUTHAVEN, MS 38671
PO BOX 26785
NEW YORK, NY 10087-6785



SOUTHAVEN FIRE DEPT                    SOUTHAVEN MUNICIPAL COURT                 SOUTHAVEN POLICE DEPT
8791 NORTHWEST DR                      8889 NORTHWEST DRIVE                      8791 NORTHWEST DR
SOUTHAVEN, MS 38671                    SOUTHAVEN, MS 38671                       SOUTHAVEN, MS 38671




SOUTHEAST CONSTRUCTION LLC             SOUTHEAST DEVELOPERS LLC                  SOUTHEAST GAS - BRUNDIDGE
2000 LAY DAM ROAD                      1225 EMORY FOLMAR BLVD                    126 SA GRAHAM BLVD
CLANTON, AL 35045                      MONTGOMERY, AL 36110                      BRUNDIDGE, AL 36010




SOUTHEAST GAS - BRUNDIDGE              SOUTHEAST GAS - ELBA                      SOUTHEAST GAS - ELBA
PO BOX 1298                            634 CLAXTON AVE                           PO BOX 1298
ANDALUSIA, AL 36420-1223               ELBA, AL 36323                            ANDALUSIA, AL 36420-1223




SOUTHEAST GAS - GREENVILLE             SOUTHEAST GAS - GREENVILLE                SOUTHEAST INVESMENT PARTNERS
101 CEDAR ST                           PO BOX 1298                               C/O ATTORNEY BRIAN D. SPICER
GREENVILLE, AL 36037                   ANDALUSIA, AL 36420-1223                  342 COOL SPRINGS
                                                                                 SUITE 202
                                                                                 FRANKLIN, TN 37067
SOUTHEAST OKLAHOMA Case     19-11984-CSS   DocPROPERTIES
                                      SOUTHEAST 36 FiledI LC
                                                          09/10/19           PageSOUTHEAST
                                                                                  1287 of 1514
                                                                                           PROPERTIES
PUBLISHING CORPORATION                C/O SOUTHEAST REAL ESTATE                   3602-A OLD SHELL RD
SOUTHEAST TIMES NEWSPAPER             INVESTMENT CORPORATION                      MOBILE, AL 36608
110 SOUTH CENTRAL AVE                 PO BOX 8860
IDABEL, OK 74745                      MOBILE, AL 36689



SOUTHEAST UTILITIES LLC               SOUTHEASTERN AUTOMATIC                      SOUTHEASTERN CONVEYOR INC
3115 UTICA RDCRYSTAL                  SPRINKLER                                   109 HAWK RIDGE DRIVE
SPRINGS, MS 39059-9439                PO BOX 1338                                 ANDERSON, SC 29621
                                      MADISON, MS 39130-1338




SOUTHEASTERN FREIGHT LINE             SOUTHEASTERN MFG.                           SOUTHEASTERN REAL ESTATE
PO BOX 100104                         PO BOX 5175                                 DEVELOPMENT LLC
COLUMBIA, SC 29202-3104               WINTER PARK, FL 32793                       UNITED BANK
                                                                                  ATTN TERESA ELLINGTON
                                                                                  PO BOX 360
                                                                                  BARNESVILLE, GA 30204


SOUTHEASTERN SYSTEM                   SOUTHEASTERN TERMITE &                      SOUTHERN & ALLEN
TECHNOLOGS                            PEST CONTROL                                ATTORNEYS AT LAW
PO BOX 780                            206 NORTH MAIN STREET                       PO BOX 17248
BAXLEY, GA 31515                      MEDINA, TN 38355                            LITTLE ROCK, AR 72222




SOUTHERN BANCORP                      SOUTHERN BANCORP                            SOUTHERN BANK & TRUST
601 MAIN ST                           PO BOX 809                                  111 SOUTHERN BANK DR
ARKADELPHIA, AR 71923                 BLYTHEVILLE, AR 72316                       CLARKESVILLE, GA 30523




SOUTHERN BANK & TRUST                 SOUTHERN BEVERAGE AB                        SOUTHERN DOLLAR STORES INC
PO BOX 2080                           DISTRIBUTORS LLC                            PO DRAWER 767
CLARKESVILLE, GA 30523                1939 DAVIS-JOHNSON DRIVE                    RICHMOND, KY 40475
                                      RICHLAND, MS 39218




SOUTHERN EAGLE OF GEORGIA LLC         SOUTHERN EAGLE OF GEORGIA LLC               SOUTHERN EAGLE OF GEORGIA
ATTN BOB FLEESE                       ATTN BOB FLEESE                             DISTRIBUTING LLC
1320 US HWY 80 W                      243 OCILLA HWY                              PO BOX 876
GARDEN CITY, GA 31408                 FITZGERALD, GA 31750                        FITZGERALD, GA 31750




SOUTHERN ELECTRONICS CO. INC.         SOUTHERN FARM BUREAU LIFE INSURANCE         SOUTHERN FARM BUREAU LIFE INSURANCE
WONA FM                               CO                                          CO
1006 S APPLEGATE STREET               1401 LIVINGSTON LN                          ATTN VICE PRESIDENT
WINONA, MS 38967                      JACKSON, MS 39213                           PO BOX 78
                                                                                  JACKSON, MS 39025



SOUTHERN FARM BUREAU LIFE INSURANCE   SOUTHERN FENCE COMPANY                      SOUTHERN FIRE SPRINKLER
CO                                    PO BOX 606                                  77 RICHBURG ROAD
C/O STIRLING PROPERTIES LLC           SUMMIT, MS 39666                            PURVIS, MS 39475
109 NORTHPARK BLVD, STE 300
COVINGTON, LA 70433



SOUTHERN HOTEL PARTNERS               SOUTHERN ILLINOIS MEDICAL SERVICES          SOUTHERN ILLINOIS MEDICAL SERVICES
HOLIDAY INN EXPRESS                   NFP                                         NFP
2192 HWY 441 SOUTH                    ATTN PHILIP L SCHAEFER, VICE & ADMIN        ATTN WILLIAM F SHERWOOD, VP & GC
DUBLIN, GA 31021                      1239 E MAIN ST                              1239 E MAIN ST
                                      PO BOX 3988                                 PO BOX 3988
                                      CARBONDALE, IL 62902-3988                   CARBONDALE, IL 62902-3988
SOUTHERN ILLIONOIS     Case   19-11984-CSS   DocIMPERIAL
                                        SOUTHERN  36 Filed
                                                         INC. 09/10/19    PageSOUTHERN
                                                                               1288 of 1514
                                                                                       INDEPENDENT BANK
MEDICAL SERVICES NFP                     PO BOX 4008                           C/O AUGHTMAN LAW FIRM
PO BOX 3988                              ROCKFORD, IL 61110-0508               1772 PLATT PL
CARBONDALE, IL 62902-3988                                                      MONTGOMERY, AL 36117




SOUTHERN INN                             SOUTHERN PRO LURES INC.               SOUTHERN PROF PROPERTIES
40 CAMDEN BYPASS                         PO BOX 358                            PO BOX 66
CAMDEN, AL 36726                         BROOKLAND, AR 72417                   MCCOMB, MS 39649




SOUTHERN PROFESSIONAL PROPERTIES         SOUTHERN PROPERTIES LLC               SOUTHERN PROPERTIES LLC
ATTN J ANDREW WATSON, MANAGING           PO BOX 3076                           PO BOX 3076
MEMBER                                   FLORENCE, AL                          FLORENCE, AL 35630
PO BOX 66
MCCOMB, MS 39649



SOUTHERN REAL ESTATE MGMT                SOUTHERN REAL ESTATE MGMT             SOUTHERN SEASONINGS INC
ATTN PATRICIA HOFFMAN                    ATTN WHITNEY WILLIAMS                 ATTN TOM RIGGS, PRESIDENT
1483 TOBIAS GADSON BLVD, STE 109         550 LONGPOINT RD                      206 BURGESS DR
CHARLESTON, SC 29407                     MT PLEASANT, SC 29464                 BROUSSARD, LA 70518




SOUTHERN STEEL SUPPLY CO.                SOUTHERN SWEEPERS AND SCUBBERS INC.   SOUTHERN TELECOM INC
475 N. DUNLAP STREET                     329 EAST LEE                          ATTN HERSH INDIG
MEMPHIS, TN 38105                        SARDIS, MS 38666                      41C 53RD ST
                                                                               BROOKLYN, NY 11232




SOUTHERN TELECOM INC                     SOUTHERN TELECOM INC                  SOUTHERN TELECOM
ATTN PERRY AYAL, VP                      ATTN TONY W, ACCTS PAYABLE            14 C 53 RD STREET
41C 53RD ST                              41C 53RD ST                           LOS ANGELES, CA 90011-4518
BROOKLYN, NY 11232                       BROOKLYN, NY 11232




SOUTHERN WHOLESALE CO                    SOUTHERN WHOLESALE COMPANY            SOUTHERN WOODENWARE INC
ATTN WILLIAM P FAMBRO, PRESIDENT         ATTN PRESIDENT                        ATTN HOWIE CAUGHRON, PRES & CEO
PO BOX 5151                              14 DOUGLAS ST                         946 CARLIN ST
ROME, GA 30161                           ROME, GA 30161                        GOODLETSVILLE, TN 37072




SOUTHLAND CAPITAL REALTY GRP LLC         SOUTHLAND FIRE PROTECTION LLC         SOUTHLAND INVESTMENT PARTNERS
ATTN T J DEBROW SR                       1631 US HWY 84 W                      ONE COMMERCE SQUARE
14 MIDTOWN PARK E                        BLACKSHEAR, GA 31516                  40 SOUTH MAIN STREET
MOBILE, AL 36606                                                               SUITE 1720
                                                                               MEMPHIS, TN 38103-0757



SOUTHPRINT INC                           SOUTHSTERN PARALYZED                  SOUTHWAY INVESTORS
DBA CHECKERED FLAG SPORTS                VETERANS ASSN                         ATTN WILL BOWERS
545 HOLLIE DRIVE                         4010 DEANS BRIDGE ROAD                718 E FREDERICK ST
MARTINSVILLE, VA 24112                   CONTACT: DAVID VAUGHEN                GAFFNEY, SC 29340
                                         HEPHZIBAH, GA 30815



SOUTHWEST AR ACCT CONTROL                SOUTHWEST BEVERAGE COMPANY INC        SOUTHWEST DISTRIBUTORS INC
PO BOX 612                               ATTN BEN MARRINER, PRESIDENT          ATTN JUDY BOYD
NASHVILLE, AR 71852                      3860 BROAD ST                         1036 GORDON COVINGTON RD
                                         LAKE CHARLES, LA 70615                SUMMIT, MS 39666
                    Case
SOUTHWEST DISTRIBUTORS INC   19-11984-CSS   Doc GEORGIA
                                       SOUTHWEST 36 Filed  09/10/19
                                                        BANK          PageSOUTHWEST
                                                                           1289 of 1514
                                                                                    GEORGIA BANK
ATTN ROBBIE BOWERS                     300 N MAIN ST                       PO BOX 367
PO BOX 1148                            SYLVESTER, GA 31791                 SYLVESTER, GA 31791
SUMMIT, MS 39666




SOUTHWEST SKIN                         SOUTHWEST TENNESSEE EMC             SOUTHWEST TENNESSEE EMC
SPECIALIST LTD                         1009 EAST MAIN ST                   PO BOX 55360
10200 N 92ND STREET                    BROWNSVILLE, TN 38012               LITTLE ROCK, AR 72215-5360
SUITE 205
SCOTTSDALE, AZ 85258-4536



SOUTHWEST TENNESSEE                    SOUTHWEST WOOD PRODUCTS             SOUTHWESTERN ELECTRIC POWER
COMMUNITY COLLEGE                      ERNEST RICHARDS                     428 TRAVIS ST
5983 MACON COVE                        5000 NW 4TH ST.                     SHREVEPORT, LA 71101
MEMPHIS, TN 38134                      OKLAHOMA CITY, OK 73127




SOUTHWESTERN ELECTRIC POWER            SOVEREIGN MEDICAL GROUP             SOVOS COMPLIANCE LLC
PO BOX 371496                          85 HARRISTOWN ROAD                  200 BALLARDVALE STREET
PITTSBURGH, PA 15250-7496              2ND FLOOR                           BUILDING 1 4TH FLOOR
                                       GLEN ROCK, NJ 07452-3307            WILMINGTON, MA 01887




SP ENTERPRISES INC                     SPAAS CANDLES USA INC.              SPACE CONNECTIONS INC
1889 E MAULE AVE                       190 GHENT DRIVE                     2903 HIGHWAY 411
SUITE E                                ANDERSON, SC 29621-2339             MADISONVILLE, TN 37354
LAS VEGAS, NV 89119




SPANGLER CANDY CO                      SPANGLER CANDY CO                   SPANGLER CANDY
ATTN BARB ARNOS                        ATTN BRYAN BODIE                    ATTN BARB HANCOCK
400 N PORTLAND ST                      PO BOX 71                           400 N PORTLAND ST
BRYAN, OH 43506                        BRYAN, OH 43506                     BRYAN, OH 43506




SPANGLER CANDY                         SPARK INNOVATORS INC                SPARK INNOVATORS INC
ATTN BARB HANCOCK                      ATTN LOU BROFSKY, VP SALES          ATTN MONTY KHUBANI
PO BOX 71                              41 KULICK RD                        41 KULICK RD
BRYAN, OH 43506                        FAIRFIELD, NJ 07004                 FAIRFIELD, NJ 07004




SPARK INNOVATORS                       SPARKS, RANDY                       SPARKS, RANDY
41 KULICK ROAD                         PO BOX 487                          PO BOX 490
FAIRFIELD, NJ 07004                    HWY 366 W                           BELMONT, MS 38827
                                       BELMONT, MS 38827




SPARTA FIRE DEPARTMENT                 SPARTA POLICE DEPARTMENT            SPARTAN BRANDS INC
715 NORTH SPRING ST                    6 LIBERTY SQUARE                    ATTN ELI MOTOVICH, VP
SPARTA, TN 38583                       SPARTA, TN 38583                    220 E 23RD ST, STE 601
                                                                           NEW YORK, NY 10010




SPARTAN BRANDS INC                     SPARTAN BRANDS INC.                 SPARTANBURG CO TREASURER
ATTN SEAN MURPHY                       ATTN LARRY BROWN                    366 N Church St
220 E 23RD ST, STE 601                 220 E 23RD ST, STE 601              Main Level
NEW YORK, NY 10010                     NEW YORK, NY 10010                  Suite 300
                                                                           Spartanburg, SC 29303
                    Case
SPARTANBURG CO TREASURER    19-11984-CSS    Doc 36COUNTY
                                      SPARTANBURG    Filed 09/10/19           PageSPAULDING
                                                                                   1290 of 1514
                                                                                            CO TAX
PO BOX 100260                          REGISTER OF DEEDS                           132 East Solomon Street
COLUMBIA, SC 29202                     366 NORTH CHURCH STREET                     Griffin, GA 30223
                                       SPARTANBURG, SC 29303




SPAULDING CO TAX                       SPAULDING CO TAX                            SPECHT NEWSPAPERS INC
COMMISSIONER                           PO BOX 509                                  MINDEN PRESS HERALD
PO BOX 509                             GRIFFIN, GA 30224                           PO BOX 1339
GRIFFIN, GA 30224-0014                                                             MINDEN, LA 71055-1399




SPECIAL THOUGHTS INC                   SPECIAL THOUGHTS INC                        SPECIAL THOUGHTS INC
D/B/A TOP NOTCH CLOSEOUTS              D/B/A TOP NOTCH CLOSEOUTS                   D/B/A TOP NOTCH CLOSEOUTS
ATTN KATHLEEN A ALIMENTI, CFO/OWNER    ATTN KATHY ALIMENTI, CFO/OWNER              ATTN RICH ALIMENTI
301 NEWBURY ST                         PO BOX 235                                  PO BOX 235
DANVERS, MA 01923                      HATHORNE, MA 01937                          HATHORNE, MA 01937



SPECIALTY PHARMACY                     SPECIALTY PRODUCTS RESOUR                   SPECIALTY ROLL PROD. INC.
ATTN RICK CHAMBERS, VP                 225 INDUSTRIAL RD                           PO BOX 5374
                                       FITCHBURG, MA 01420                         601 25TH AVENUE
                                                                                   MERIDIAN, MS 39301




SPECTRUM BRANDS INC (RAYOVAC           SPECTRUM BRANDS INC (RAYOVAC                SPECTRUM BRANDS INC (RAYOVAC
DIVISION)                              DIVISION)                                   DIVISION)
ATTN ART NEWMAN                        ATTN DENNIS SULLIVAN, VP SALES & MKT        ATTN MICHAEL ROSCOE
3001 DEMING WAY                        3001 DEMING WAY                             PO BOX 620992
MIDDLETON, WI 53562                    MIDDLETON, WI 53562                         MIDDLETON, WI 53562-0992



SPECTRUM BRANDS INC                    SPECTRUM COMMUNICATIONS                     SPECTRUM DIVERSIFIED DESIGNS INC
DBA UNITED PET GROUP                   400 ATLANTIC STREET                         ATTN AARON GOODMAN, CFO
3001 DEMING WAY                        STAMFORD, CT 06901                          675 MONDIAL PKWY
MIDDLETON, WI 53562                                                                STREETSBORO, OH 44241




SPECTRUM DIVERSIFIED DESIGNS INC       SPECTRUM DIVERSIFIED DESIGNS INC            SPECTRUM DIVERSIFIED DESIGNS LLC
ATTN CHRIS SCHULTZ                     ATTN JIM BUCKLEY                            ATTN CHRIS SCHULTZ
675 MONDIAL PKWY                       PO BOX 951039                               675 MONDIAL PKWY
STREETSBORO, OH 44241                  CLEVELAND, OH 44193                         STREETSBORO, OH 44241




SPECTRUM DIVERSIFIED DESIGNS LLC       SPECTRUM ENTERPRISE                         SPECTRUM SETTLEMENT RECOVERY LLC
ATTN PEGGY REYNOLDS                    ATTN KYLE MILLER, ACCOUNT EXEC              ATTN KASURA NASIKI
PO BOX 515825                          12405 POWERSCOURT DR                        555 CALIFORNIA ST STE 1820
LOS ANGELES, CA 90051-4531             ST LOUIS, MO 63131                          SAN FRANCISCO, CA 94101




SPECTRUM                               SPENCER DEBOLT                              SPENCER KARPATI
100 CLEVELAND AVENUE                   1459 JAROUS RD                              4955 MARSH CREEK ROAD
FREEPORT, NY 11520                     COTTONDALE, FL 32431                        LINDEN, TN 37096




SPENCER PRODUCTS INC                   SPENCER REED                                SPENCER SQUARE LLC
PO BOX 890148                          250 JEFFERSON DAVIS ROAD                    C/O COLDWELL BANKER COMM MCLAIN
DALLAS, TX 75389-0148                  HEBER SPRINGS, AR 72543                     REAL EST
                                                                                   ATTN MICHAEL C MATSON, GENERAL
                                                                                   PARTNER
                                                                                   PO BOX 2199
                                                                                   HUNTSVILLE, AL 35804
SPENCER WYNN          Case      19-11984-CSS   Doc 36PROPERTY
                                          SPENCER/HINES Filed 09/10/19
                                                               MANAGEMENTPageSPIC
                                                                              1291   of 1514
                                                                                  & SPAN CO
2033 HONEY CIRCLE ROAD                     LLC                                       ATTN RITA HOLMES
SYCAMORE, GA 31790                                                                   660 WHITE PLAINS RD
                                                                                     TARRYTOWN, NY 10591




SPIC & SPAN CO                             SPIC & SPAN CO                            SPIEGEL AND SPIEGEL PA MONEY
ATTN RITA HOLMES                           ATTN TIMOTHY J CONNORS, EVP SALES/MKT     PURCHASE
PO BOX 202493                              660 WHITE PLAINS RD                       PENSION PLAN A FL TRUST
DALLAS, TX 75320                           TARRYTOWN, NY 10591                       C/O SAM SPIEGEL TRUSTEE
                                                                                     455 FAIRWAY DRIVE, STE 301
                                                                                     DEERFIELD BEACH, FL 33441


SPIEGEL AND SPIEGEL PA MONEY               SPIEGEL AND SPIEGEL PA MONEY              SPIEGEL PROPERTIES
PURCHASE                                   PURCHASE                                  40 NE LOOP 410, STE 102
PENSION PLAN A FL TRUST                    PENSION PLAN A FL TRUST                   SAN ANTONIO, TX 78216
C/O SAM SPIEGEL TRUSTEE                    D/B/A JENNINGS SHOPPING CENTER
455 FAIRWAY DRIVE, STE 301                 455 FAIRWAY DRIVE, STE 301
DEERFILED BEACH, FL 33441                  DEERFILED BEACH, FL 33441


SPILLERS APPLIANCE & FURNITURE             SPILLERS FAMILY PROPERTY LP               SPIN MASTER INC
625 ELM ST                                 625 ELM ST                                ATTN CHRIS BEARDALL, EVP GLOBAL SALES
MINDEN, LA 71055                           MINDEN, LA 71055                          450 FRONT ST W
                                                                                     TORONTO, ON M5V 1B6
                                                                                     CANADA



SPIN MASTER INC                            SPIN MASTER INC                           SPIN MASTER LTD
ATTN CHRIS BEARDALL, EVP GLOBAL SALES      ATTN ERIC WONG                            450 FRONT ST W
450 FRONT ST W                             PMB 10053 300 INTERNATIONAL DR, STE 100   TORONTO, ON M5V 1B6
TORONTO, ON M5V 2S9                        WILLIAMSVILLE, NY 14221                   CANADA
CANADA



SPIN MASTER TOYS FAR                       SPIRE/ATLANTA                             SPIRE/ATLANTA
EAST LIMITED RM 1113                       860 PEACHTREE STREET NE                   PO BOX 932299
CHINACHEM GOLDEN PLAZA                     ATLANTA, GA 30308                         ATLANTA, GA 31193-2299
77 MODY RD TSIM SHA TSUI
KOWLOON HONG KONG HONG KONG



SPIRE/BIRMINGHAM                           SPIRE/BIRMINGHAM                          SPIRIT AND TRUTH
2101 6TH AVE N                             PO BOX 2224                               CHRISTIAN JEWELRY DESIGNS
BIRMINGHAM, AL 35203                       BIRMINGHAM, AL 35246-0022                 REEVES SAIN
                                                                                     29021 AVE SHERMAN 101
                                                                                     VALENCIA, CA 91355



SPIRIT MASTER FUNDING VI LLC               SPIRIT MASTER TRUST                       SPIRIT REALTY CAPITAL INC
ATTN PORTFOLIO SERVICING                   2727 NORTH HARWOOD STREET                 DBA SPIRIT MASTER FUNDING VI LLC
16767 N PERIMETER DR, STE 210              DALLAS, TX 75201                          16767 N PERIMETER STE 210
SCOTTSDALE, AZ 85260                                                                 SCOTTSDALE, AZ 85260




SPIRIT REALTY CAPITAL                      SPITFIRE VENTURES INC                     SPITZER WEN
16767 N PERIMETER STE 210                  3021 AIRPORT AVE                          2033 HONEYSUCKLE ROAD
SCOTTSDALE, AZ 85260                       103A                                      SYCAMORE, GA 31790
                                           SANTA MONICA, CA 90405




SPIVEY, NANCY FOOTE                        SPIVEY, NANCY FOOTE, TRUSTEE              SPLASH HOME
137 ASHLEY 26 RD                           OF NANCY C FOOTE REV TR DTD 12/16/1986    MASSARE MARIETION
HAMBURG, AR 71646                          137 ASHLEY 26 RD                          4930 COURVAL STREET
                                           HAMBURG, AR 71646                         ST. LAURENT, QC H4T 1L1
                                                                                     CANADA
SPORTEX US INC         Case   19-11984-CSS   Doc
                                        SPORTEX    36
                                                US INC     Filed 09/10/19   PageSPORTEX
                                                                                 1292 ofUS1514
                                                                                           INC
184 CHRISTIE ST                          ATTN ANA BARET, ADM OF SHIPMENTS       ATTN ANA BARET, ADM OF SHIPMENTS
RIDGEFIELD PARK, NJ 07660                100 CENTRAL AVE, BLDG 139              214 W 39TH ST, STE 905A
                                         S KEARNY, NJ 07032                     NEW YORK, NY 10018




SPORTEX US INC                           SPORTS CENTER OF TENN.                 SPORTSWEAR GROUP LLC
ATTN MUNEER PASHA, CEO                   690 A NASHVILLE PIKE                   ISAAC TOUSSIE
214 W 39TH ST, STE 905A                  GALLATIN, TN 37066                     1407 BROADWAY STE 2806
NEW YORK, NY 10018                                                              NEW YORK, NY 10018




SPRAY PRODUCTS INC                       SPRAYCO CONSUMER PRODUCTS              SPRING L JOINER
1323 CONHOHOCKEN RD                      35601 VERONICA STREET                  41670 RIVER RD
PLYMOUTH MEETING, PA 19462               LIVONIA, MI 48150                      PONCHATOULA, LA 70454-7844




SPRING VALLEY FLORAL                     SPRING WALSTON-DAVIS                   SPRINGFIELD FIRE DEPT
3200 GOLF COURSE DR                      6040 HAWKINSVILLE RD                   126 ARMORY HILL
SUITE B                                  MACON, GA 31216                        SPRINGFIELD, KY 40069
VENTURA, CA 93003




SPRINGFIELD POLICE DEPT                  SPRINGFIELD PRECISION INS              SPRINGHILL FIRE DEPT
ONE POLICE DRIVE                         VIC AARON                              110 S. MAIN STREET
SPRINGFIELD, KY 40069                    285 GERMAN OAK DR.                     SPRINGHILL, LA 71075
                                         MEMPHIS, TN 38018




SPRINGHILL POLICE DEPT                   SPRINGHILL PRESS                       SPRINGHILL-NORTH WEBSTER
25 CLINIC STREET                         403 BUTLER STREET                      CHAMBER OF COMMERCE
SPRINGHILL, LA 71075                     SPRINGHILL, LA 71075                   400 NORTH GILES STREET
                                                                                SPRINGHILL, LA 71075




SPRINGWISE FACILITY                      SPRUCE PINE SHOPPING CENTER            SPRUCE PINE SHOPPING CENTER
MANAGEMENT INC                           ATTN G BYRON PHILLIPS                  ATTN G BYRON PHILLIPS
1822 SOUTH BEND AVE                      PO BOX 400                             PO BOX 400
SOUTH BEND, IN 46637                     SPRUCE PINE, NC 28777                  SPRUCE PINES, NC 28777




SPY OUTDOOR LLC                          SQUARE ONE PUBLISHERS                  SSE PRODUCTS INC.
PO BOX 417                               115 HERRICKS RD                        DBA SSE TECHNOLOGIES
ROBERTSDALE, AL 36567-0417               GARDEN CITY PARK, NY 11040             791 MEACHAM AVENUE
                                                                                ELMONT, NY 11003




SSI (U.S.) INC.                          SSII CORP                              SSPR INC
DBA SPENCER STUART                       LES EISENSTEIN                         ECONO LODGE
PO BOX 98991                             230 5TH AVE.                           5335 UNIVERSITY PARKWAY
ARINBOX SPENCERSTUART.COM                NEW YORK, NY 10001                     NATCHITOCHES, LA 71457
CHICAGO, IL 60693



SSR PROPERIES LLC                        ST CLAIR CO REVENUE                    ST CLAIR CO REVENUE
LAKE WYLIE (LAKE WYLIE)                  1815 COGSWELL AVE STE 205              COMMISSIONER
SSR LLC                                  PELL CITY, AL 35125                    1815 COGSWELL AVE STE 205
8816 SIX FORKS RD STE 201                                                       PELL CITY, AL 35125
RALEIGH, NC 27615
ST CLAIR COUNTY REVENUECase      19-11984-CSS    DocCOUNTY
                                           ST FRANCIS 36 Filed 09/10/19   PageST
                                                                               1293  of 1514
                                                                                 FRANCIS COUNTY
165 5TH AVENUE SUITE 200                   313 South Izard Ste. 10             PO BOX 1817
ASHVILLE, AL 35953                         Forrest City, AR 72336              FORREST CITY, AR 72336




ST HELENA CLERK OF COURT                   ST HELENA PARISH COLLECTR           ST HELENA PARISH COLLECTR
PO BOX 308                                 53 North Second Street              PO BOX 1205
GREENSBURG, LA 70441                       Greensburg, LA 70441                GREENSBURG, LA 70441




ST JOSEPH FIRE DEPT                        ST JOSEPH POLICE DEPT.              ST LOUIS -SAN FRANCISCO RAILWAY
205 HANCOCK ST                             127 PLANK ROAD                      COMPANY
ST JOSEPH, LA 71366                        ST JOSEPH, LA 71366




ST MARTIN PARISH CLERK                     ST MARTIN PARISH SHERIFF            ST MARTIN PARISH SHERIFF
PO BOX 308                                 400 St. Martin Street               PO BOX 247
ST MARTINVILLE, LA 70582                   St. Martinville, LA 70582           ST MARTINSVILLE, LA 70582




ST MARTIN PARISH SHERIFF                   ST MARTINVILLE CITY POLIC           ST MARTINVILLE PARISH
PO BOX 247                                 104 NEW MARKET ST                   CLERK OF COURT
ST MARTINSVILLE, LA 70582-0247             ST MARTINVILLE, LA 70582            PO BOX 308
                                                                               ST MARTINVILLE, LA 70582




ST MARY CATHOLIC CHURCH                    ST MARY CHAMBER OF COMMERCE         ST TAMMANY PARISH TAX
11 KAUFFMAN LANE                           PO BOX 2606                         701 N. Columbia Street
HATTIEVILLE, AR 72063                      MORGAN CITY, LA 70381               Covington, LA 70433




ST TAMMANY PARISH TAX                      ST TAMMANY PARISH TAX               ST. CLAIR COUNTY
COLLECTOR                                  PO BOX 61080                        165 5TH AVENUE SUITE 102
PO BOX 61080                               NEW ORLEANS, LA 70161               ASHVILLE, AL 35953
NEW ORLEANS, LA 70161-1080




ST. GEORGE CRYSTAL LTD.                    ST. JOHN THE BAPTIST PAR            ST. JOHN THE BAPTIST PARISH
PO BOX 400341                              PO BOX C                            PARISH
JEANNETTE, PA 15644                        GARYVILLE, LA 70051                 PO BOX 1600
                                                                               LAPLACE, LA 70069-2066




ST. JOHN THE BAPTIST                       ST. JOHN THE BAPTIST                ST. JOHN/BAPTIST PARISH
1801 West Airline Highway                  PO BOX 1600                         1801 West Airline Highway
LaPlace, LA 70068                          LAPLACE, LA 70069                   LaPlace, LA 70068




ST. JOHN/BAPTIST PARISH                    ST. LUKES HOSPITAL                  ST. MARY TIRE & SAFETY
PO BOX 1600                                101 HOSPITAL DRIVE                  CENTER INC.
LA PLACE, LA 70069                         COLUMBUS, NC 28722                  ST. MARY TIRE INC.
                                                                               726 MAIN ST.
                                                                               FRANKLIN, LA 70538
STACEY BASS             Case 19-11984-CSS
                                       STACEYDoc  36 Filed 09/10/19
                                              BEASLEY                 PageSTACEY
                                                                           1294 of 1514
                                                                                 BOGER
120 W LAUREL AVE                        224 COREY LANE                    3422 PATTON CHAPEL RD
GREENWOOD, SC 29649                     MORGANTOWN, KY 42261              LINCOLN, AL 35096




STACEY BOLTON                           STACEY BUCKLEY                    STACEY BURTRAM
535 N 19TH AVE                          286 MEBANEWOOD DRIVE              7947 COUNTY ROAD 33
HATTIESBURG, MS 39401                   HUNTINGDON, TN 38344              ASHVILLE, AL 35953




STACEY CATOE                            STACEY COX                        STACEY DEAN
3641 DAMASCUS CHURCH RD                 511 PLEASANT VALLEY RD            PO BOX 656
WESTVILLE, SC 29175                     ADAIRSVILLE, GA 30103             ALBANY, KY 42602




STACEY DEBORD                           STACEY DEBORD                     STACEY EDWARDS
1059 TANGLEWOOD HILLS                   262 POPS DRIVE                    1320 HOLLY CREEK RD
PIKEVILLE, TN 37367                     DUNLAP, TN 37327                  TRASKWOOD, AR 72167




STACEY GLOVER                           STACEY HAGGARD                    STACEY HAMRICK
4061 CO RD 92                           1467 W NATCHEZ TRACE RD           5216 ADAIRSVILLE HWY
ROGERSVILLE, AL 35652                   PARSONS, TN 38363-5430            ADAIRSVILLE, GA 30103




STACEY HARRISON                         STACEY HENSON                     STACEY JOHNSON
416 OAK ST                              27292 HWY 67S                     3001 OVERSTREET AVE
LIVINGSTON, TN 38570                    MALVERN, AR 72104                 JACKSON, MS 39213




STACEY JOHNSON                          STACEY KALETA                     STACEY KURTZ
605 MOUNDS PLEASANT CR                  259 TIMBERLAKE DR                 999 NORTH SUNNYHILL ROAD
WATER VALLEY, MS 38965                  HASKELL, AR 72015                 PINEVILLE, LA 71360




STACEY LANCASTER                        STACEY PAYTON                     STACEY SMITH
47 MARTIN ALEXANDER RD                  9088 CHIMNEYROCK BLVD             199 MILLSTONE DRIVE
TRENTON, TN 38382                       CORDOVA, TN 38016                 COMMERCE, GA 30530




STACEY SMITH                            STACEY STRINGER                   STACEY TINSLEY
306 BETHEL CHURCH ROAD                  1764 HELICON RD                   2901 E COTTON STREET
SUMNER, GA 31789                        GRADY, AL 36036                   LONGVIEW, TX 75605




STACEY WARD                             STACEY WREN                       STACI BENSON
1400 CRACKERS NECK ROAD                 171 POLK RD 482                   1466 S POPLAR SPRINGS CHURCH
MOUNTAIN CITY, TN 37683                 COVE, AR 71937                    DUBLIN, GA 31021
STACI LAWYER             Case 19-11984-CSS     Doc 36
                                        STACI OBRIAN        Filed 09/10/19   PageSTACI
                                                                                  1295OUTLAW
                                                                                       of 1514
10800 VAUGHAN ROAD                       PO BOX 1657                             411 SOUTH BRADLEY ST
VAUGHAN, MS 39179                        CLARKSVILLE, TN 37040                   WARREN, AR 71671




STACI SHIPMAN                            STACI SISK                              STACIA BARNES
7701-H EVANS RD E                        303 N MARTIN APT 6                      224 SOUTH HIGH STREET
GRAND BAY, AL 36541                      EAST PRAIRIE, MO 63845                  MCMINNVILLE, TN 37110




STACIE A. LENOIR                         STACIE A. LENOIR                        STACIE BURKE
700 WEST VINE STREET                     709 WEST VINE STREET                    82 PINE GROVE WAY
ABERDEEN, MS 39730-2452                  ABERDEEN, MS 39730-2452                 LAGRANGE, GA 30241




STACIE FIGUEREDO                         STACIE KITCHENS                         STACS
302 N LANE WELLS DRIVE                   202 COULTER LN                          PO BOX 3989
LONGVIEW, TX 75604                       LOCKESBURG, AR 71846-9681               MUSCLE SHOALS, AL 35662




STACY ARNOLD                             STACY AULTMAN                           STACY BARKER
56 GRAVETT RD                            4176 ROCKY BRANCH ROAD                  2707 SHADY GROVE
ARKADELPHIA, AR 71923                    SUMRALL, MS 39482                       PINE BLUFF, AR 71603




STACY BORDEN                             STACY CREDILLE                          STACY CROWE
397 CARLISLE RD                          PO BOX 1273                             9565 COUNTY FARM RD
SARAH, MS 38665                          BELMONT, MS 38827                       BAXLEY, GA 31513




STACY CRUNKELTON                         STACY DECORTE                           STACY EVON DAVIS
25 GILREATH RD 24 A                      216 GRANT 691                           216 SOUTH WARD STREET
CARTERSVILLE, GA 30120                   SHERIDAN, AR 72150                      SENATOBIA, MS 38668




STACY FREEMAN                            STACY GRIFFIN                           STACY HAZELWOOD
1512 PINELOG RD NE                       4850 HIGHWAY J                          220 CEDAR BLUFF DR
CONYERS, GA 30012                        PUXICO, MO 63960                        WINCHESTER, TN 37398




STACY HENDERSON                          STACY HENRY                             STACY HILL
208 COLLEGE                              3387 BETHEL CHURCH                      15 DOUGLAS RD
SHERIDAN, AR 72150                       CAMDEN, TN 38320                        GOULD, AR 71643-9505




STACY HOLLIS                             STACY HOOVER                            STACY HOOVER
4512 MARS HILL ROAD                      955 GROVE BLVD                          955 S GROVE BLVD 240
CARTHAGE, MS 39051                       KINGSLAND, GA 31548                     KINGSLAND, GA 31548
STACY HUBBS           Case     19-11984-CSS    Doc 36
                                         STACY JACKSON        Filed 09/10/19   PageSTACY
                                                                                    1296KINGERY
                                                                                         of 1514
887 COOKS LANE                            168 SWEET HOME CHURCH RD                 321 WINDLE COMMUNITY RD
GREEN COVE SPRINGS, FL 32043              RUBY, SC 29741                           LIVINGSTON, TN 38570




STACY LEETON                              STACY MOORE                              STACY NEWMAN
4683 W PETITE LOOP                        19170 RADA ROAD LOT9                     5470 SUNSHINE RD
OLIVE BRANCH, MS 38654                    SILVER HILL, AL 36576                    HENDERSON, TN 38340




STACY PETERSON                            STACY ROBERTSON                          STACY SANDIFER
787 S LEAHMBERG                           110 S CYPRESS AT 805                     9400 GOODMAN RD 3803
COLUMBUS, MS 39701                        FLORENCE, AL 35630                       OLIVE BRANCH, MS 38654




STACY SHANNON                             STACY SIMMONS                            STACY STIMPSON
6 TONTO CIRCLE                            300 CR 429                               2117 SUNSHINE DR
CHEROKE VILLAGE, AR 72529                 RIPLEY, MS 38663                         HEBER SPRINGS, AR 72543




STACY TAYLOR                              STACY VARNER                             STACY WALKER
3934 LUCY RD                              108 COUNTY RD 421                        12 WILSON DRIVE
MILLINGTON, TN 38053                      OXFORD, MS 38655                         ROME, GA 30165




STACY WHITE                               STACY WILSON                             STACYE CAMPBELL
90 MCGEHEE                                500 WESTON LOOP                          704 POWELL ST
SPRINGVILLE, TN 38256                     PEA RIDGE, AR 72751                      WINONA, MS 38967




STADLBAUER (HK) LIMITED                   STADLBAUER (HK) LIMITED                  STAFFMARK
ATTN FABIAN GRUBER, MANAGING              ATTN SHERMAN LO                          201 EAST FOURTH 8TH FLOOR
DIRECTOR                                  1917 N TOWER CONCORDIA PLAZA             CINCINNATI, OH 45202
1917 N TOWER, CONCORDIA PLZ, 1 SCIENCE    1 SCIENCE MUSEUM RD TST EAST
MUSEUM RD, TST EAST                       HONG KONG HONG KONG
HONG KONG HONG KONG


STAFFORD 1001 SLAPPEY LLC                 STAFFORD DEVELOPMENT COMPANY             STAFFORD DEVELOPMENT COMPANY
PO BOX 186                                80 W WIEUCA RD NE, STE 302               PO BOX 808
TIFTON, GA 31793                          ATLANTA, GA 30342                        TIFTON, GA 31794




STAFFORD                                  STAGGS, LARRY W & JANET K                STAMAR PACKAGING MEMPHIS LLC
3050 PEACHTREE RD. NW                     911 OLD HWY 64 EAST                      10 N MITCHELL COURT
SUITE 540                                 WAYNESBORO, TN 38485                     ADDISON, IL 60101
ATLANTA, GA 30305




STAMPS POLICE DEPT                        STAMPS VOLUNTEER FIRE                    STAMPS WATER WORKS, AR
207 E ANTIGO                              207 E ANTIGO                             207 E ANTIGO
STAMPS, AR 71860                          STAMPS, AR 71860                         STAMPS, AR 71860
STAN BERRY             Case   19-11984-CSS    Doc 36
                                        STAN BURKS          Filed 09/10/19   PageSTAN
                                                                                  1297  of 1514
                                                                                      LADNIER
504 MAIN STREET                         123 MADDOX RD                            10209 JIM RAMSEY ROAD
INDIANOLA, MS 38751-2907                EUPORA, MS 39744                         VANCLEAVE, MS 39565




STAN MCCULLOUGH                         STAN MIXON                               STANDARD COFFEE SERVICE
63 LITTLE OAK DR                        8549 HIGHWAY 17                          PO BOX 2921
HAYESVILLE, NC 28904                    WINNSBORO, LA 71295                      MERIDIAN, MS 39302-2921




STANDARD DIST. INC                      STANDARD HOMEOPATHIC CO                  STANDARD SUPPLY COMPANY
13691 GIRARDIN                          HYLANDSS INC                             809 SOUTH STREET
DETROIT, MI 48212                       1165 E 230TH STREET                      FORT SMITH, AR 72901
                                        CARSON, CA 90745




STANDARD/CCC BEAUTY/DAX                 STANDEX INTERNATIONAL CO                 STANDING CHAPTER 13 TRUSTEE
ATTN ARTHUR SHELTON                     DBA MASTER-BILT                          TRUSTEE
PO BOX 161361                           908 HWY 15 NORTH                         PO BOX 634
MEMPHIS, TN 38186-1361                  NEW ALBANY, MS 38652                     SHEFFIELD, AL 35660




STANFILL ELECTRIC                       STANFORD ENTERPRISES INC.                STANFORD, RICK
10570 CROSSETT ROAD                     JAMES AARON                              33700 HIGHWAY 12 WEST
BASTROP, LA 71220                       101 COOKE COVE                           DURANT, MS 39063
                                        HERNANDO, MS 38632




STANFORD, RICK, MR                      STANLEY ACCESS TECH LLC                  STANLEY BARLOWSKI
57 N HIDDEN VALLEY RD                   PO BOX 0371595                           85 LINDSEY LN
GRENADA, MS 38901                       PITTSBURGH, PA 15251-7595                BURNSVILLE, NC 28714




STANLEY BRADY                           STANLEY BURKS                            STANLEY DONALD
PO BOX 2461                             319 MADDOX RD                            452 RUBYE DRIVE
COLLINS, MS 39428                       EUPORA, MS 39744                         GREENVILLE, MS 38701




STANLEY HOWARD                          STANLEY JONES                            STANLEY KIMBROUGH
108 ARMSTRONG ST                        1807 WENDY DR                            MEMPHIS, TN 38118
HEADLAND, AL 36345                      MEMPHIS, TN 38114




STANLEY LOCKE                           STANLEY MIXON                            STANLEY PHILLIPS
940 HAMBY RD                            8549 HWY 17                              9889 HWY 21 NORTH
MILLPORT, AL 35576                      WINNSBORO, LA 71295                      FOREST, MS 39074




STANLEY RATCLIFF                        STANLEY ROBERTS INC.                     STANLEY STATON
1062 LOUIS TAYLOR ROAD                  185 GARIBALDI AVE.                       6828 FALLIS ROAD
MCCOMB, MS 39648                        LODI, NJ 07644                           PINE BLUFF, AR 71603-9469
STANTON ADAMS         Case   19-11984-CSS    Doc 36ELEMENTARY
                                       STANTON-SMITH  Filed 09/10/19
                                                              PTO        PageSTAPLES
                                                                              1298 ofBUSINESS
                                                                                       1514 ADVANTAGE
1600 DAVIS ST                           500 ZAVALA TRAIL                     PO BOX 105748
OCEAN SPRINGS, MS 39564                 WHITEHOUSE, TX 75791                 ATLANTA, GA 30348-5748




STAPLES INC & SUBSIDIARIES              STAPLES INC.                         STAR ASIA USA LLC
DEPT ATL                                STAPLES CONTRACT & COMMER LLC.       D/B/A TITAN
PO BOX 530621                           PO BOX 105638                        ATTN ADRIENNE WOLOWSKI
ATLANTA, GA 30353-0621                  ATLANTA, GA 30348-5638               8412 S 216TH ST
                                                                             KENT, WA 98032



STAR ASIA USA LLC                       STAR ASIA USA LLC                    STAR ASIA USA LLC
D/B/A TITAN                             D/B/A TITAN                          D/B/A TITAN
ATTN ADRIENNE WOLOWSKI, CONTROLLER      ATTN ADRIENNE WOLOWSKI, CONTROLLER   ATTN RAY PARKS
6528 S 216TH ST                         PO BOX 58399                         PO BOX 58399
KENT, WA 98032                          KENT, WA 98058                       RENTON, WA 98058



STAR ASIA USA                           STAR CANDLE COMPANY LLC              STAR CANDLE COMPANY LLC
6528 S 216TH STREET                     ATTN DAISSY DURAN                    ATTN JARED AUGELLO, EVP OF SALES
800-386-0191                            300 INDUSTRIAL AVE                   300 INDUSTRIAL AVE
KENT, WA 98032                          RIDGEFIELD PARK, NJ 07660            RIDGEFIELD PARK, NJ 07660




STAR CANDLE COMPANY LLC                 STAR CITY POLICE DEPT                STAR EQUIPMENT INC.
ATTN JIM JANAK, DIRECTOR SALES          PO BOX 219                           2100 107TH LANE N.E.
300 INDUSTRIAL AVE                      STAR CITY, AR 71667                  BLAINE, MN 55449-5236
RIDGEFIELD PARK, NJ 07660




STAR FOOD PRODUCTS INC                  STAR PATTERSON                       STAR PAVING COMP.
ATTN JOYCE ABBOTT                       110 ROGER WATKINS DR                 1227 SMITHSON TRAIL
2050 A WILLOW SPRING LANE               WESTMINSTER, SC 29693                EADS, TN 38028
BURLINGTON, NC 27215




STAR PLUS CREATION LTD                  STAR RIDE KIDS                       STAR RIDE KIDS
3F NO 66-1 CUI HU ROAD                  ATTN EDWARD SHALAM                   ATTN HENRY SHALAM, VP SALES
CHI GANG XIN CUN                        1384 BROADWAY                        112 W 34TH ST, STE 830
HU MEN TOWN                             NEW YORK, NY 10018                   NEW YORK, NY 10120
DONG GUAN CITY 523921000 CHINA



STAR RIDE KIDS                          STAR RIDE KIDS                       STAR SNACKS CO LLC
ATTN STEVEN ROMANO                      ATTN TERRENCE FU                     ATTN RAFFIE MILLER
112 W 34TH ST, STE 830                  1384 BROADWAY 14TH FL                105 HARBOR DR
NEW YORK, NY 10120                      NEW YORK, NY 10018                   JERSEY CITY, NJ 07305




STAR SNACKS CO LLC                      STAR WILLIAMS                        STARGATE APPAREL INC.
ATTN SOL BRACHFELD, SALES               UNKNOWN                              LOU LAFORGIA
105 HARBOR DR                           UNKNOWN, AL 35653                    231 WEST 39TH STREET
JERSEY CITY, NJ 07305                                                        NEW YORK, NY 10018




STARKEISHA BUFFINGTON                   STARKESHA RAYFORD                    STARKVILLE FIRE DEPT
565 ROBBINDALE LN                       1805 FROSTER AVE.                    503 E LAMPKIN ST
HOLLY SPRINGS, MS 38635                 MEMPHIS, TN 38114                    STARKVILLE, MS 39759
STARKVILLE POLICE DEPT Case   19-11984-CSS    DocUTILITIES
                                        STARKVILLE 36 Filed 09/10/19   PageSTARKVILLE
                                                                            1299 of 1514
                                                                                      UTILITIES
101 E LAMPKIN ST                        200 N LAFAYETTE ST                  PO BOX 927
STARKVILLE, MS 39759                    STARKVILLE, MS 39759                STARKVILLE, AL 39760




STARLA ARRINGTON                        STARLA GUILLEN                      STARLA HAYNES
3826 VINSON ROAD                        7803 CHARELSTON DR                  5872 ICARD DAM RD
LITTLE ROCK, AR 72206                   SOUTHAVEN, MS 38671                 HICKORY, NC 28601




STARLA JACKSON                          STARNES DAVIS & FLORIE              STARPLAST/INTERNATION PL
212 CROWE AVE APT 13                    LLP DEPARTMENT 1000                 KARL FISHER
MONROEVILLE, AL 36460                   PO BOX 830539                       650 SAFEGUARD PLAZA
                                        BIRMINGHAM, AL 35283                BROOKLYN HTS., OH 44131




STARQUAYZIA DYES                        STARR MAXWELL                       STARRLYNN TRENT
142 LEVINGSTON ROAD                     13910 US HWY 425 N                  941 BRIARWOOD LOOP
SIMSBORO, LA 71275                      STAR CITY, AR 71667                 CABOT, AR 72023




STARSKY PRIDE                           STARWEAR                            STATE BANK & TRUST
1179 HEMLOCK DR. APT 9                  1384 BROADWAY SUITE 108             7370 US HWY 43
SOUTHAVEN, MS 38671                     NEW YORK, NY 10018                  GUIN, AL 35563




STATE BANK & TRUST                      STATE BANK & TRUST                  STATE BANK & TRUST
FICKLING MANAGEMENT SVCS                LENOX BLDG/STEPHEN WIRES            PO BOX 689
PO BOX 310                              3399 PEACHTREE ROAD NE              GUIN, AL 35563
MACON, GA 31202                         SUITE 2050
                                        ATLANTA, GA 30326



STATE CENTRAL COLLECTION UNIT           STATE COMPTROLLER                   STATE COMPTROLLER
PO BOX 6219                             111 E. 17TH STREET                  111 E. 17TH STREET
INDIANAPOLIS, IN 46206-6219             AUSTIN, TX 78774                    AUSTIN, TX 78774-0100




STATE COMPTROLLER                       STATE COURT OF COBB CO              STATE COURT OF FULTON COUNTY
INTEREST & PENALTIES DEPT               12 E PARK SQUARE                    185 CENTRAL AVE. SW RM 900
PO BOX 12247                            MARIETTA, GA 30090-9630             ATLANTA, GA 30303
AUSTIN, TX 78711-2247




STATE COURT OF FULTON COUNTY            STATE COURT OF GRADY CO.            STATE COURT OF
ROOM 100 JUSTICE TOWER                  250 NORTH BROAD ST                  BIBB COUNTY
ATLANTA, GA 30303                       CAIRO, GA 31728                     PO BOX 5086
                                                                            MACON, GA 31213-7199




STATE DISBURSEMENT                      STATE FINANCE-W FRANKFORT           STATE MUTUAL INSURANCE COMPANY
PO BOX 989067                           216 EAST MAIN ST                    COMPANY
WEST SACRAMENTO, CA 95798               WEST FRANKFORT, IL 62896            210 E SECOND AVE
                                                                            SUITE 301
                                                                            ROME, GA 30161
STATE OF AL DEPT OF REVCase   19-11984-CSS    Doc
                                        STATE OF    36 Filed
                                                 ALABAMA       09/10/19
                                                         ABC BOARD             PageSTATE
                                                                                    1300OFofALABAMA
                                                                                             1514 ABC
PO BOX 327820                            BOARD                                     202-B EXCHANGE PLACE
MONTGOMERY, AL 36132-7825                202-B EXCHANGE PLACE                      HUNTSVILLE, AL 35806
                                         HUNTSVILLE, AL 35806




STATE OF ALABAMA ATTORNEY GENERAL        STATE OF ALABAMA ATTORNEY GENERAL         STATE OF ALABAMA REVENUE
ATTN: STEVE MARSHALL                     ATTN: STEVE MARSHALL                      DEPARTMENT
501 WASHINGTON AVE                       PO BOX 300152                             PO BOX 327790
MONTGOMERY, AL 36104                     MONTGOMERY, AL 36130-0152                 MONTGOMERY, AL 36132-7790




STATE OF ALABAMA                         STATE OF ALABAMA                          STATE OF ALASKA
COLLECTION SERVICES DIV.                 DEPT. OF REVENUE                          DEPT OF COMM & ECO DEV
PO BOX 327820                            ALABAMA INCOME TAX DIVISI                 DIV OF OCCUP LICENSING
MONTGOMERY, AL 36132-7820                WITHHOLDING TAX SECTION                   PO BOX 110806
                                         MONTGOMERY, AL 36132-7480                 JUNEAU, AK 99801-0806



STATE OF ARKANSAS ATTORNEY GENERAL       STATE OF ARKANSAS                         STATE OF CALIFORNIA ATTORNEY GENERAL
ATTN: LESLIE RUTLEDGE                    OFFICE OF THE ARK LOTTERY                 ATTN: XAVIER BECERRA
323 CENTER ST, STE 200                   124 W. CAPITOL AVE                        1300 I ST, STE 1740
LITTLE ROCK, AR 72201-2610               SUITE 1400                                SACRAMENTO, CA 95814
                                         LITTLE ROCK, AR 72201-3706



STATE OF CALIFORNIA LABOR AND            STATE OF CALIFORNIA                       STATE OF CONNECTICUT ATTORNEY
WORKFORCE DEVELOPMENT AGENCY             DEPARTMENT OF CONSUMER                    GENERAL
800 CAPITOL MALL                         AFFAIRS                                   ATTN: GEORGE JEPSEN
MIC 55                                   PO BOX 942533                             55 ELM ST
SACRAMENTO, CA 95814                     SACRAMENTO, CA 94258-0533                 HARTFORD, CT 06106



STATE OF FLORIDA ATTORNEY GENERAL        STATE OF FLORIDA                          STATE OF GEORGIA ATTORNEY GENERAL
ATTN: PAM BONDI                          DEPARTMENT OF BUSINESS &                  ATTN: CHRIS CARR
THE CAPITOL, PL 01                       PROFESSIONAL REGULATION                   40 CAPITOL SQUARE, SW
TALLAHASSEE, FL 32399-1050               2601 BLAIRSTONE ROAD                      ATLANTA, GA 30334
                                         TALLAHASSEE, FL 32399-0750



STATE OF HAWAII                          STATE OF IDAHO ATTORNEY GENERAL           STATE OF ILLINOIS ATTORNEY GENERAL
PROF. & VOC. LICEN. DIVIS                ATTN: LAWRENCE WASDEN                     ATTN: LISA MADIGAN
PO BOX 3469                              700 W JEFFERSON ST, STE 210               100 W RANDOLPH ST
HONOLULU, HI 96801                       PO BOX 83720                              CHICAGO, IL 60601
                                         BOISE, ID 83720-0010



STATE OF INDIANA ATTORNEY GENERAL        STATE OF INDIANA MEDICAID                 STATE OF KENTUCKY ATTORNEY GENERAL
ATTN: CURTIS T. HILL, JR.                JP MORGAN CHASE                           ATTN: ANDY BESHEAR
INDIANA GOVERNMENT CENTER SOUTH          131 SOUTH DEARBORN                        700 CAPITOL AVE, STE 118
302 W WASHINGTON ST, 5TH FL              6TH FLOOR                                 FRANKFORT, KY 40601-3449
INDIANAPOLIS, IN 46204                   CHICAGO, IL 60603



STATE OF LOUISIANA ATTORNEY GENERAL      STATE OF LOUISIANA ATTORNEY GENERAL       STATE OF LOUISIANA
ATTN: JEFF LANDRY                        ATTN: JEFF LANDRY                         617 North Third Street
1885 N THIRD ST                          PO BOX 94005                              Baton Rouge, LA 70802
BATON ROUGE, LA 70802                    BATON ROUGE, LA 70804




STATE OF LOUISIANA                       STATE OF LOUISIANA                        STATE OF MASSACHUSETTS ATTORNEY
DEPT OF JUSTICE                          PO BOX 91017                              GENERAL
PO BOX 94005                             BATON ROUGE, LA 70821                     ATTN: MAURA HEALEY
BATON ROUGE, LA 70804                                                              1 ASHBURTON PLACE
                                                                                   BOSTON, MA 02108-1518
STATE OF MICHIGAN    Case    19-11984-CSS    Doc
                                       STATE OF    36 Filed
                                                MISSISSIPPI     09/10/19
                                                            ATTORNEY       PageSTATE
                                                                     GENERAL    1301OFofMISSISSIPPI
                                                                                         1514 ATTORNEY GENERAL
MICHIGAN DEPT OF COMN.                  ATTN: JIM HOOD                        ATTN: JIM HOOD
HEALTH                                  PO BOX 220                            WALTER SILLERS BLDG
PO BOX 30670                            JACKSON, MS 39205                     550 HIGH ST, STE 1200
LANSING, MI 48909                                                             JACKSON, MS 39201



STATE OF MISSISSIPPI                    STATE OF MISSISSIPPI                  STATE OF MISSISSIPPI
OFFICE OF THE ATTORNEY GENERAL          UNIVERSITY OF MISSISSIPPI             XEROX STATE HEALTHCARE
550 HIGH ST STE 1200                    MEDICAL CENTER                        PO BOX 6014
JACKSON, MS 39205                       2500 NORTH STATE STREET               RIDGELAND, MS 39158-6014
                                        JACKSON, MS 39216



STATE OF MISSOURI ATTORNEY GENERAL      STATE OF MISSOURI DEPT                STATE OF MONTANA ATTORNEY GENERAL
ATTN: JOSH HAWLEY                       OF AG. PLANT IND. DIV.                ATTN: TIM FOX
SUPREME CT BLDG, 207 W HIGH ST          PO BOX 630                            JUSTICE BLDG
PO BOX 899                              JEFFERSON CITY, MO 65102              215 N SANDERS
JEFFERSON CITY, MO 65102                                                      HELENA, MT 59620-1401



STATE OF MONTANA/TPL UNIT               STATE OF MS                           STATE OF NC DEPT. OF REV.
PO BOX 5838                             PO BOX 6014                           PO BOX 25000
HELENA, MT 59604-5838                   RIDGELAND, MS 39158                   RALEIGH, NC 27640-0150




STATE OF NEW MEXICO ATTORNEY            STATE OF NEW MEXICO ATTORNEY          STATE OF NEW YORK ATTORNEY GENERAL
GENERAL                                 GENERAL                               ATTN: ERIC T. SCHNEIDERMAN
ATTN: HECTOR BALDERAS                   ATTN: HECTOR BALDERAS                 THE CAPITOL
408 GALISTEO ST                         PO DRAWER 1508                        ALBANY, NY 12224-0341
VILLAGRA BLDG                           SANTA FE, NM 87504-1508
SANTA FE, NM 87501


STATE OF NORTH CAROLINA ATTORNEY        STATE OF NORTH DAKOTA ATTORNEY        STATE OF OHIO ATTORNEY GENERAL
GENERAL                                 GENERAL                               ATTN: MIKE DEWINE
ATTN: JOSH STEIN                        ATTN: WAYNE STENEHJEM                 30 E BROAD ST, 14TH FL
9001 MAIL SERVICE CTR                   600 E BLVD AVE                        COLUMBUS, OH 43215
RALEIGH, NC 27699-9001                  DEPT 125
                                        BISMARCK, ND 58505


STATE OF OKLAHOMA ATTORNEY GENERAL      STATE OF OREGON ATTORNEY GENERAL      STATE OF PENNSYLVANIA ATTORNEY
ATTN: MIKE HUNTER                       ATTN: ELLEN F. ROSENBLUM              GENERAL
313 NE 21ST ST                          1162 COURT ST, NE                     ATTN: JOSH SHAPIRO
OKLAHOMA CITY, OK 73105                 SALEM, OR 97301                       16TH FL, STRAWBERRY SQ
                                                                              HARRISBURG, PA 17120



STATE OF SOUTH CAROLINA ATTORNEY        STATE OF SOUTH CAROLINA ATTORNEY      STATE OF TENN DEPT OF ENV &
GENERAL                                 GENERAL                               CONSERVATION
ATTN: ALAN WILSON                       ATTN: ALAN WILSON                     ATTN ANDREW PERKINS
PO BOX 11549                            REMBERT DENNIS OFFICE BLDG            312 ROSA L PARKS AVE, 12TH FL
COLUMBIA, SC 29211-1549                 1000 ASSEMBLY ST, ROOM 519            NASHVILLE, TN 37243
                                        COLUMBIA, SC 29201


STATE OF TENN DEPT OF ENV &             STATE OF TENN DEPT OF ENV &           STATE OF TENN DEPT OF ENV &
CONSERVATION                            CONSERVATION                          CONSERVATION
DIVISION OF FISCAL SVCS                 DIVISION OF UNDERGROUND STORAGE       MEMPHIS ENVIRONMENTAL FIELD OFFICE
CONSOLIDATED FEE SECTION                TANKS                                 2510 MT MORIAH RD STE E645 PERIMETER
401 CHURCH ST 14TH FL L & C TOWER       401 CHURCH ST 14TH FL L & C TOWER     PK
NASHVILLE, TN 37243                     NASHVILLE, TN 37243                   MEMPHIS, TN 38115-1520


STATE OF TENN. DEPT. OF                 STATE OF TENNESSEE ATTORNEY GENERAL   STATE OF TENNESSEE
COMMERCE & INS.                         ATTN: HERBERT H. SLATERY, III         DEPARTMENT OF STATE
PO BOX 198990                           PO BOX 20207
NASHVILLE, TN 37219-8990                NASHVILLE, TN 37202-0207
                     Case
STATE OF TEXAS ATTORNEY    19-11984-CSS
                        GENERAL             Doc
                                     STATE OF    36 ATTORNEY
                                              TEXAS     Filed 09/10/19
                                                               GENERAL     PageSTATE
                                                                                1302OFofTN1514
                                                                                           DEPARTMENT
ATTN: KEN PAXTON                     ATTN: KEN PAXTON                           LABOR AND WK FORCE DEV.
300 W 15TH ST                        PO BOX 12548                               220 FRENCH LANDING DR.
AUSTIN, TX 78701                     AUSTIN, TX 78711-2548                      2ND FLOOR BOILER DIVISION
                                                                                NASHVILLE, TN 37243



STATE OF UTAH ATTORNEY GENERAL         STATE OF VERMONT ATTORNEY GENERAL        STATE OF VT-AGENCY OF HUMAN SERVICES
ATTN: SEAN D. REYES                    ATTN: TJ DONOVAN                         VT DEPARTMENT OF HEALTH
350 N STATE ST, STE 230                109 STATE ST                             108 CHERRY STREET
SALT LAKE CITY, UT 84114-2320          MONTPELIER, VT 05609-1001                P.O. BOX 70 - DRAWER 30
                                                                                BURLINGTON, VT 05402-0070



STATE OF WASHINGTON ATTORNEY           STATE OF WISCONSIN ATTORNEY GENERAL      STATE STREET SNACKS LLC
GENERAL                                ATTN: BRAD SCHIMEL                       113 VERA ROAD
ATTN: BOB FERGUSON                     WISCONSIN DEPARTMENT OF JUSTICE          LEXINGTON, SC 29072
1125 WASHINGTON ST SE                  17 W MAIN ST - PO BOX 7857
PO BOX 40100                           MADISON, WI 53703-7857
OLYMPIA, WA 98504-0100


STATE SYSTEMS INC.                     STATE TEACHERS RETIREMENT SYSTEM OF      STATESBORO PUBLISHING CO
PO BOX 372 DEPT. 90                    OH                                       DBA STATESBORO HERALD
MEMPHIS, TN 38101                      ATTN DIRECTOR OF REAL ESTATE ASSETS      PO BOX 888
                                       275 E BROAD ST                           STATESBORO, GA 30459
                                       COLUMBUS, OH 43215



STAUFFERS BISCUIT CO                   STEEL-COUNTRY BEE                        STEEL-COUNTRY BEE
                                       112 Quitman                              P.O. DRAWER M
                                       Pittsburg, TX 75686                      DAINGERFIELD, TX 75638




STEEL-COUNTRY BEE                      STEELE MONTARIEUS                        STEFAN GRAMLING
PO BOX M                               10710 OLD JACKSON RD                     686 N 2ND AVE
DAINGERFIELD, TX 75638                 DEKALB, MS 39328                         PIGGOTT, AR 72454




STEFANIE MILNER                        STEFFIE MITCHELL                         STEINER PLASTICS
6061 WIGGINS LOOP                      JACKSON, MS 39201                        8805 CYPRESS WOODS LANE
CARTHAGE, MS 39051                                                              OLIVE BRANCH, MS 38654




STELIAN GREEN                          STELLA BENNETT                           STELLA CRAIG
510 E BRADLEY ST                       400 REPUBLICAN GROVE RD                  207 CORVIN RD
STAR CITY, AR 71667-5310               TREZEVANT, TN 38258-5012                 CLEVELAND, TN 37323




STELLA MARKS                           STELLA MARTIN                            STELLA MCMILLAN
1890 SHADY GROVE                       1609 KILARNEY AVE                        3743 IDLEWOOD DRIVE
NEW EDINBURG, AR 71660                 MEMPHIS, TN 38116                        MURFREESBORO, TN 37130




STELLER SMALLWOOD                      STELONDA WEATHERSBE                      STEMILT GROWERS
4667 TRACE 466                         111 KINERT CIR                           PO BOX 2779
DOUGLASVILLE, GA 30134                 ANDERSON, SC 29624                       WENTACHEE, WA 98807
STENOLA JOHNSON           Case 19-11984-CSS    Doc
                                         STEPEHN    36 Filed 09/10/19
                                                 RICHARDS               PageSTEPHAN
                                                                             1303 ofBABY
                                                                                     1514INC
1258 OLD HICKORY ROAD                     3427 WEST VILLAGE GROVE            ATTN JAN CAMPBELL, PRESIDENT
MEMPHIS, TN 38116                         APT 5                              3 PEQUIGNOT DR
                                          MEMPHIS, TN 38115                  PIERCETON, IN 46562




STEPHAN T SMITH &                         STEPHAN UNDERWOOD                  STEPHANEE SMITH
JENNIFER L SMITH JT TEN                   310 CARPENTER STREET               113 16TH AVE. N.E. APT. 203
139 PIANO DRIVE                           MOUNT PLEASANT, TN 38474           BIRMINGHAM, AL 35215
NEWARK, DE 19713-1984




STEPHANIE A. BRYANT                       STEPHANIE ALLEN                    STEPHANIE AYERS
25 ELTON PARK DRIVE                       100 MOORE DR.                      174 L.R. 106
JACKSON, MS 39212                         CALHOUN CITY, MS 38916             FOREMAN, AR 71836




STEPHANIE BARBER                          STEPHANIE BARTOLOTTA               STEPHANIE BATISTE
108 MISSIONARY LN                         94 MCCALL LN                       1310 WEST ST
GLEASON, TN 38229                         LAFAYETTE, TN 37083                JENNINGS, LA 70546




STEPHANIE BLAIR                           STEPHANIE BRADSHAW                 STEPHANIE BRASFIELD
6886 HIGHWAY 531                          131 TIMBERLANE DR                  359 BUFORD RD
TAYLORS, MS 39168                         WEST POINT, MS 39773               ALAMO, TN 38001




STEPHANIE BROOKS                          STEPHANIE BROUGHTON                STEPHANIE BROWN
5259 CHAPFIELD                            100 HOLLINGSWORTH ST               1704 RIDGE SOUTH
MEMPHIS, TN 38116                         TALLADEGA, AL 35160                TIFTON, GA 31794




STEPHANIE BROWN                           STEPHANIE BROWN                    STEPHANIE BRUMFIELD
307 MADISON STREET                        89 BARR RD                         233 TERRY CIRCLE
MARKED TREE, AR 72365                     KINGSTREE, SC 29556                VIDALIA, LA 71373




STEPHANIE BRYANT                          STEPHANIE BRZEZOWSKI               STEPHANIE BURCH
201 HOLLY DRIVE                           3820 CR 269                        42 CHARLIE MULLIS
APT. M4                                   OGLESBY, TX 76561                  EASTMAN, GA 31023
ALBANY, GA 31705




STEPHANIE BURGESS                         STEPHANIE BURRIS                   STEPHANIE CALLAHAN
2902 LANCASTER RD                         303 MAY STREET                     168 POOL STREET
STAR CITY, AR 71667                       SWEETWATER, TN 37874               ROANOKE, AL 36274




STEPHANIE CHANDLER                        STEPHANIE CHOICE                   STEPHANIE CLAYTON
4215 HOLLINGSWORTH RD                     3012 W GENTRY PKWY                 PO BOX 372
READYVILLE, TN 37149                      TYLER, TX 75702                    SUMMERVILLE, GA 30747
STEPHANIE COOK           Case 19-11984-CSS    DocCOTHRUM
                                        STEPHANIE 36 Filed 09/10/19   PageSTEPHANIE
                                                                           1304 of 1514
                                                                                    CRAIG
15 CEDAR ST.                            299 JACKSON HWY                    188 ASHLEY RD 304
GRIFFIN, GA 30223                       RUSSELLVILLE, AL 35654             CROSSETT, AR 71635




STEPHANIE CUMMINS                       STEPHANIE D HART                   STEPHANIE DAVIS
504 GLORIA DR                           101 NELSON COFFIN DR               3400 TREELINE COURT
BUTLER, AL 36904                        CUTHBERT, GA 39840                 HOOVER, AL 35216




STEPHANIE DAVIS                         STEPHANIE DORAN                    STEPHANIE DORRIS
58859 CAPTAIN T HARRIS                  309 SOUTH MARTIN AVE               313 W. PINE ST
PLAQUEMINE, LA 70764                    EAST PRAIRIE, MO 63845             EAST PRAIRIE, MO 63845




STEPHANIE DOWNS                         STEPHANIE DUGGAN                   STEPHANIE DUPREE
205 NORTH WASHINGTON                    241 E NOEL DRIVE APT 32            8680 HEARDSM BRIDGE RD
VAN BUREN, AR 72956                     CADIZ, KY 42211                    INTONBAR, GA 30441-3




STEPHANIE ELLOITT                       STEPHANIE ETHRIDGE                 STEPHANIE EVERSON
704 ALBERTA AVE                         ROUTE 2 BOX 111B                   155 SOUTH LEE ST
COLUMBIA, MS 39429                      BUFFALO, TX 75831                  ASHBURN, GA 31714




STEPHANIE F HODGES                      STEPHANIE FAIRCLOTH                STEPHANIE FISHER
4306 AUDUBON PARK LANE                  376 MOUNTAIN                       3514 WOODCONE TRAIL
JACKSON, MS 39211-6140                  HAUGHTON, LA 71037                 ANDERSON, SC 29624




STEPHANIE FORREST                       STEPHANIE FOSTER                   STEPHANIE FRAGOZO
200 RIVERVIEW CIRCLE                    2711 PINETREE STREET               214 STILL STREET
SALTILLO, TN 38370                      MOODY, AL 35004                    KILGORE, TX 75662




STEPHANIE GAINES                        STEPHANIE GEAN                     STEPHANIE GLASS
103 BLOSSOM BRANCH                      4721 REIDSBORO RD.                 336 SEXTON RD
PIEDMONT, SC 29673                      WILLIAMSON, GA 30292               LAMAR, MS 38642




STEPHANIE GRANT                         STEPHANIE GRAVES                   STEPHANIE HALLIBURTON
78 BUSSEY RD                            5901 PAMPUS LANE                   651 TAMM STREET
WINDSOR, SC 29856                       BOSSIER CITY, LA 71112             BROWNSVILLE, TN 38012




STEPHANIE HALLOWELL                     STEPHANIE HEATH                    STEPHANIE HILL
301 SCHOOL ST.                          62 HARTWELL RD                     105 AMANDA ST
MELBOURNE, AR 72556                     ATLANTA, GA 30311                  CALHOUN FALLS, SC 29628
STEPHANIE HILL           Case 19-11984-CSS    DocHOLDEN
                                        STEPHANIE 36 Filed 09/10/19   PageSTEPHANIE
                                                                           1305 of 1514
                                                                                    HOLMES
213 BRIGHT                              1717 D PONDER RD                   1015 BOWSPIRIT
COLT, AR 72326                          BARTOW, GA 30413-2239              BRANDON, MS 39046




STEPHANIE HOUEYE                        STEPHANIE HOWARD                   STEPHANIE HUGHES
12110 HOUEYE RD                         ANDERSON, SC 29625                 33 MAYLAND LANE
ROSELAND, LA 70456                                                         SPRUCE PINE, NC 28777




STEPHANIE IRVIN                         STEPHANIE IVIE                     STEPHANIE JACKSON
1617 ABERNATHY ROAD                     911 DIXIE ST.                      3765 OAK LAKE LANE
SULLIGENT, AL 35586                     BLYTHEVILLE, AR 72315              MEMPHIS, TN 38118




STEPHANIE JACKSON                       STEPHANIE JONES                    STEPHANIE KAIN
9124 AVIS AVE                           1904 SOUTH COLLEGE                 5533 LACEY CV
BATON ROUGE, LA 70810                   TRENTON, TN 38382                  BARTLETT, TN 38135-0233




STEPHANIE LASUZZO                       STEPHANIE LAWRENCE                 STEPHANIE LAY
7098 WEST LAKE RD                       2737 AVE R NW                      204 GREENMEADOWS CT
STERLINGTON, LA 71280                   WINTER HAVEN, FL 33881             WRENS, GA 30833




STEPHANIE LINDSEY                       STEPHANIE LOCKLEY                  STEPHANIE LOVETT
281 LONGHORN DR                         36 WHITDFIELD FR.                  177 COUNTY ROAD 52816
BOSSIER CITY, LA 71112                  POPLARVILLE, MS 39470              HEIDELBERG, MS 39439




STEPHANIE LUKE                          STEPHANIE MADRID                   STEPHANIE MARSHALL
PO BOX 1031                             60009 CLARA DR                     13580 AL HWY 91
WHITTIER, NC 28789                      AMORY, MS 38821                    HANCEVILLE, AL 35077




STEPHANIE MARSHALL                      STEPHANIE MCBAY                    STEPHANIE MCBAY
500 SOUTH 6TH ST                        235 GEORGE WALLACE                 410 PINERIDGE RD
UNION CITY, TN 38261                    JACKSON, MS 39208                  FLORENCE, MS 39073




STEPHANIE MCCLUSKEY                     STEPHANIE MCCORMACK                STEPHANIE MCCURRY
231A ADDINGTON DR.                      210 ADAMS ST. N.                   P O BOX 186
ROME, GA 30165                          MENA, AR 71953                     TRAFFORD, AL 35172




STEPHANIE MCLAUGHLIN                    STEPHANIE MEADOWS                  STEPHANIE MILLER
19075 WILLIE LANE                       1001 GRANADA ROAD                  7123 PIPE DREAM CV
LIVINGSTON, LA 70754                    ASHLAND CITY, TN 37015             SOUTHAVEN, MS 38671
STEPHANIE MOORE         Case 19-11984-CSS    DocMURRY
                                       STEPHANIE 36 Filed 09/10/19   PageSTEPHANIE
                                                                          1306 of 1514
                                                                                   MUSCO
501 SALUDA DRIVE                       7021 CENTER DR                     1358 HIGHWAY 14 WEST LOT FF
PIEDMONT, SC 29678                     NEWPORT, AR 72112                  PRATTVILLE, AL 36067




STEPHANIE MYERS                        STEPHANIE NORTHROP                 STEPHANIE OGDEN
7141 NAPLES AVENUE                     710 COLBY ST                       300 CHAPEL RIDGE DR. APT
BIRMINGHAM, AL 35206                   WILLARD, MO 65781-8360             CABOT, AR 72023




STEPHANIE OLIVER                       STEPHANIE OTTS                     STEPHANIE PURVIS
292 GROVE STREET                       1221 S. LEXINGTON ST               3557 SCR 65
SPRINGVILLE, AL 35146                  TRENTON, TN 38382                  MOUNT OLIVE, MS 39119




STEPHANIE RAINS                        STEPHANIE RAY                      STEPHANIE REDD
2140 PINEDALE RD.                      24 HODGES DR. APT.104A             1427 E. TATE RD
ASHVILLE, AL 35953                     EUPORA, MS 39744                   SENATOBIA, MS 38668




STEPHANIE RESCH                        STEPHANIE RHODES                   STEPHANIE RICHARDSON
111 VAUGHN STREET APT. E-135           1109 PELHAM LANE                   814 S. MAIN ST
WAYNESBORO, TN 38485                   ALEXANDRIA, AL 36250               CHURCH POINT, LA 70525




STEPHANIE ROBERTS                      STEPHANIE RODGERS                  STEPHANIE ROOP
1476 OLD FANNIN RD                     1225 E. MAIN ST. ROOM 116          840 COOKS LANE APT404
BRANDON, MS 39047                      MONTROSE, CO 81401                 GREEN COVE SPRINGS, FL 32043




STEPHANIE ROSS                         STEPHANIE RUTH WILSON              STEPHANIE SANFORD
9214 BACKVALLEY RD.                    1902 S FIRST ST                    210 CR 614
EVENSVILLE, TN 37332                   CABOT, AR 72023-3621               RIPLEY, MS 38663




STEPHANIE SEARS                        STEPHANIE SHADBURN                 STEPHANIE SMITH
503 S PARK                             P.O. BOX 316                       1295 TELLIE BREWER RD
SPRINGHILL, LA 71075                   MICHIE, TN 38357                   RICHTON, MS 39476




STEPHANIE STANLEY                      STEPHANIE STARGELL                 STEPHANIE STEPHENS
820 WARD STREET APT 2                  5230 RIDDLES BEND RD               193 LEE RD 2098
EASTMAN, GA 31023                      RAINBOW CITY, AL 35906             CUSSETA, AL 36852




STEPHANIE STOCKDALE                    STEPHANIE STOUTE                   STEPHANIE SWIER
801 W MAIN ST                          130 JUSTIN LANE                    203 E 10TH AVE
CLARKSVILLE, AR 72830                  EVENSVILLE, TN 37332               LUMBERTON, MS 39455
STEPHANIE TAGGART     Case   19-11984-CSS    DocTOTEN
                                       STEPHANIE 36 Filed 09/10/19        PageSTEPHANIE
                                                                               1307 of 1514
                                                                                        VANCE
131 BUSHETTS FERRY RD APT              2220 ATTALA RD 3116                     413 E CHILCOAT ST
HAZLEHURST, GA 31539                   WEST, MS 39192                          FULTON, MS 38843




STEPHANIE VESSELL                      STEPHANIE WALLACE                       STEPHANIE WALLACE
105 BOTANY BAY BLVD                    381 MCCOOL RD                           5485 CAL-KALOLA RD
NORTH CHARLESTON, SC 29418             CALEDONIA, MS 39740                     CALEDONIA, MS 39740




STEPHANIE WALSH                        STEPHANIE WANG                          STEPHANIE WARMATH
5480 PERRYMAN RD                       8528 RIDGE RD.                          374 RIVER RIDGE CIR
CHAPEL HILL, TN 37034                  KEITHVILLE, LA 71047                    BYHALIA, MS 38611




STEPHANIE WATKINS                      STEPHANIE WAWERU                        STEPHANIE WECKER
1300 SCOTT RD                          7767 PORTER RD.                         1100 HWY 89
REBECCA, GA 31783                      LAKEPARK, GA 31636                      DRESDEN, TN 38225




STEPHANIE WEISS-BUSSE                  STEPHANIE WENGER                        STEPHANIE WILHITE
36 TWIN PEAKS DR                       2001 S SHERWOOD FORREST ROAD            10192 EVENING HILL DR
HOLIDAY ISLAND, AR 72631               BATON ROUGE, LA 70816                   CORDOVA, TN 38016




STEPHANIE WILLIAMS                     STEPHANIE WOODALL                       STEPHANNIE BURRIS
6576 W CRYSTAL OAK CV                  1 JOHNS AVE                             303 MAY STREET
MEMPHIS, TN 38141                      WESTMORELAND, TN 37186-2100             SWEETWATER, TN 37874




STEPHEN BARTLETT                       STEPHEN BOLES                           STEPHEN BROWN
723 GREENWOOD ROAD                     325 HILHAM HWY                          201 PINEVIEW DR.
FORT WALTON, FL 32540                  LIVINGSTON, TN 38570                    DUBLIN, GA 31027




STEPHEN BROWN                          STEPHEN BUABENG                         STEPHEN CHILTON
720 EVANS BRASWELL RD                  2059 UNADILLA HWY                       2305 GURLEYLANE
DEXTER, GA 31019                       UNADILLA, GA 31091                      TRAFFORD, AL 35172




STEPHEN COBB                           STEPHEN CREEL                           STEPHEN D SIMON
529 FAGAN DRIVE                        215 MCCLAIN DRIVE                       336 LYNNWOOD COVE
INMAN, SC 29349                        APT 1                                   ADAMSVILLE, TN 38310-2835
                                       MONTICELLO, MS 39654




STEPHEN D WEEKS                        STEPHEN D. WEEKS AND JOHNNIE B. WEEKS   STEPHEN DAVIDSON
4002 CARTON ST                         C/O J. CHRISTOPHER ERNY                 310 HAMPTON AVE
VIDALIA, LA 71373                      302 SCHOOL STREET                       PICKENS, SC 29671
                                       HOUMA, LA 70360
STEPHEN ENTERPRISES    Case 19-11984-CSS    Doc
                                      STEPHEN   36 SANTIAGO
                                              GARCIA Filed 09/10/19        PageSTEPHEN
                                                                                1308 ofGOODBREAD
                                                                                        1514
PO BOX 349                             1235 S PERKINS RD                        PO BOX 2267
CLANTON, AL 35046                      MEMPHIS, TN 38117                        DARIEN, GA 31305




STEPHEN GRIFFITH                       STEPHEN HARRISON                         STEPHEN HEADLEY
4400 VALLEY RANCH RD                   613 A CLEARBROOK DRIVE                   760 HWY 154
LONGVIEW, TX 75602                     OXFORD, MS 38655                         RINGGOLD, LA 71068




STEPHEN HELISEK                        STEPHEN HUFFT WILLIAMS                   STEPHEN HUNT
129 BEECH STREET                       925 TIMBERLAKE DR WEST                   2917 COUNTY RT 386
DOVER, TN 37058                        CORDOVA, TN 38018-6629                   ALBERTVILLE, AL 35951




STEPHEN INGLES                         STEPHEN JACKSON                          STEPHEN JOE CUST
313 ACE ST                             4115 WEST NIC DRIVE                      KRISTEN ASHLEY JOE
HAUGHTON, LA 71037                     ADDIS, LA 70710-2106                     UNIF TRAN MIN ACT TN
                                                                                8244 BRIERFIELD CV
                                                                                OLIVE BRANCH, MS 38654-7049



STEPHEN LAMBERT                        STEPHEN LEE                              STEPHEN LEE
3956 GAVICK DRIVE                      273 PATRIOT DR                           44 CRYSTAL LANE
MEMPHIS, TN 38125                      TEMPLE, GA 30179                         WIGGINS, MS 39577




STEPHEN LEMARR                         STEPHEN LOAGUE                           STEPHEN MANESS
420 BEAR CREEK PIKE                    3400 MCCULLOUGH BLVD                     1007 SHADY GROVE RD
COLUMBIA, TN 38401                     BELDEN, MS 38826                         BELTON, SC 29627




STEPHEN MANUEL                         STEPHEN MARTIN                           STEPHEN MENGES
2504 BELLEVUE RD                       1468 CHATUGE CIRCLE                      123 E MLK
HAUGHTON, LA 71037-8358                HIAWASSEE, GA 30546                      HINDESVILLE, GA 31313




STEPHEN MORGAN                         STEPHEN MOULTON                          STEPHEN P GEORGESON
317 TOM FERRELL RD                     4321 KILLARNEY RD.                       1579 MONROE DRIVE
PORTLAND, TN 37148                     JAKIN, GA 39861                          SUITE F-603
                                                                                ATLANTA, GA 30324




STEPHEN PARKS                          STEPHEN PEEKS                            STEPHEN PHILLIP PANNELL & V M
1689 WILLIAMS ROAD                     920 ROSE CLARE                           CLEVELAND
RENTZ, GA 31075                        NORTH LITTLE ROCK, AR 72118              1879 N COLEY RD
                                                                                TUPELO, MS 38801




STEPHEN PHILLIP PANNELL & V M          STEPHEN PHILLIP PANNELL AND JIM REPULT   STEPHEN PHILLIP PANNELL
CLEVELAND                              PO BOX 1090                              C/O OMNI BANK OF HEIDELBERG
PO BOX 1090                            VERONA, MS 38879                         DRAWER S
VERONA, MS 38879                                                                HEIDELBERG, MS 39439
                      Case
STEPHEN PHILLIP PANNELL      19-11984-CSS    Doc
                                       STEPHEN   36 Filed 09/10/19
                                               POWERS                 PageSTEPHEN
                                                                           1309 ofRICHARDS
                                                                                    1514
PO BOX 1090                            328 EASTERN SHORES DR               3427 WEST VILLAGE GROVE APT. 5
VERONA, MS 38879                       LEXINGTON, TN 38351                 MEMPHIS, TN 38115




STEPHEN ROGERS                         STEPHEN SPEARS                      STEPHEN T ROGERS
277 BEECHWOOD ST.                      320 POST OFFICE RD                  DBA REAL ESTATE ANALYSTS
MALVERN, AR 72104                      BURKESVILLE, KY 42717               304 FAIRFAX AVENUE
                                                                           NAHSVILLE, TN 37212




STEPHEN THIGPEN                        STEPHEN THOMPSON                    STEPHEN TIPTON
2571 HWY 80 W                          8036 DAVES RD                       38 ORCHARD RD
DUBLIN, GA 31021                       MOORINGSPORT, LA 71060              GRENADA, MS 38901




STEPHEN VOWELL                         STEPHEN WEBB                        STEPHENIE MCKEE
435 POPLAR CORNER RD                   1310 GLENVIEW DR                    101 HAMMET ST
TRENTON, TN 38382                      BRENTWOOD, TN 37027                 HONEA PATH, SC 29654




STEPHENS COUNTY                        STEPHENS ENTERPRISES                STEPHENS INSURANCE LLC
MAGISTRATE COURT                       ATTN GENERAL PARTNER                111 CENTER STREET
205 NORTH ALEXANDER ST.                4363 1ST AVE N, STE 209             SUITE 100
ROOM 107                               BIRMINGHAM, AL 35222                LITTLE ROCK, AR 72201-4451
TOCCOA, GA 30577



STEPHENS LARA                          STEPHENS SCREWS                     STEPHON RIDGELL
203 MAGNOLIA CHASE                     231 BONSUE DRIVE                    P.O. BOX 343
BENTON, LA 71006                       SWAINSBORO, GA 30401                WILMAR, AR 71675




STERICYCLE INC                         STERILITE CORP                      STERILITE CORP
28161 N. KEITH DRIVE                   30 SCALES LANE                      ATTN GAIL A TUKIANEN
LAKE FOREST, IL 60045                  PO BOX 8001                         30 SCALES LN
                                       BRENTWOOD, TN 37024-3245            PO BOX 8001
                                                                           TOWNSEND, MA 01469



STERILITE CORP                         STERILITE CORPORATION               STERLING BUILDING SPECIALIST INC
ATTN GREG DANIELS                      BIRMINGHAM PLANT                    2542 RIDGEWAY RD STE 6
30 SCALES LN                           PO BOX 8001                         MEMPHIS, TN 38119
TOWNSEND, MA 01469                     30 SCALES LN
                                       TOWNSEND, MA 01469-8001



STERLING COMMERCE                      STERLING GLOBAL PRODUCTS LLC        STERLING GLOBAL PRODUCTS LLC
NETWORK SERVICES GROUP                 ATTN SARAH E SCHULTZ                ATTN SARAH E SCHULTZ
PO BOX 73199                           1925 GAUSE BLVD W                   PO BOX 5309
CHICAGO, IL 60673                      SIDELL, LA 70460                    SIDELL, LA 70460




STERLING GLOBAL PRODUCTS LLC           STERLING KINARD                     STERLING PEERY
ATTN SARAH E SCHULTZ                   2002 15TH AVE                       1517 GREENFIELD HWY 54
PO BOX 5309                            HALEYVILLE, AL 35565                GREENFIELD, TN 38230
SLIDELL, LA 70469
STERLING UPSHAW         Case 19-11984-CSS    Doc
                                       STERLING   36 Filed 09/10/19
                                                VAZQUEZ                   PageSTERLING
                                                                               1310 ofWULFF
                                                                                       1514
3256 HEATON DR                          312 WILLOW OAKS                       3308 E MOORE 9
LADSON, SC 29456                        HEADLAND, AL 36345                    SEARCY, AR 72143




STERMAY INDUSTRIAL LTD                  STERMAY INDUSTRIAL LTD                STERNE AGEE & LEACH
ATTN LIZZY LEE                          ATTN LIZZY LEE                        FBO KENNETH JAMES
NO 2 YANHE EAST RD, XIABIAN AVE         NO 2 YANHE EAST RD, XIABIAN AVE       125-A MARTIN RD
CHANGAN TOWN, DONGGUAN CITY             CHANGAN TOWN, DONGGUAN CITY           RIPLEY, MS 38663-1148
GAUNGDONG PROVINCE CHINA                GUANGDONG PROVINCE CHINA



STEVA BLACK                             STEVE ABEL                            STEVE AMOS CHANCERY CLERK
244 KITTS RD                            125 DELEWARE AVE                      PO BOX 507
WASHBURN, TN 37888                      DAYTON, TN 37321                      HAZELHURST, MS 39083




STEVE BATES                             STEVE CARD                            STEVE CHEREDAR
236 UNION STREET                        8546 COUNTY RD. 82                    1555 GROVE MEADOW CT
SUMMERVILLE, GA 30747                   COFFEEVILLE, MS 38922                 GERMANTOWN, TN 38138




STEVE CONAR                             STEVE DILLARD                         STEVE EASON
207 COUNTY ROAD 378                     1004 FRANKLIN STREET                  707 PECAN GROVE RD
ATHENS, TN 37303-6564                   DILLARD, GA 30537                     ELLISVILLE, MS 39437-4229




STEVE EDWARDS                           STEVE FRAZIER                         STEVE GILLILAND INC
25793 KELDON COURT                      767 JOHN BURCH RD                     PO BOX 1600
DAPHNE, AL 36526                        DUNLAP, TN 37327                      MOCKSVILLE, NC 27028




STEVE GLOVER                            STEVE GREENWAY                        STEVE GROPPER
PO BOX 7                                306 EAST CEDAR ROCK RD                60 N KENNEDY ST
SOMERVILLE, TN 38068                    PICKENS, SC 29671                     METTER, GA 30439




STEVE HUFF                              STEVE JASON SANDERS                   STEVE JONES
4015 STUART AVENUE                      370 MCARTHUR CIRCLE                   316 WEST LAKE DRIVE
BENTON, LA 71112                        MT. VERNON, GA 30445                  MARION, AR 72364




STEVE LINER                             STEVE MCGOUGH                         STEVE MOORE
112 A WAVERLY WAY                       2965 STEINER STORE RD                 2606 N 10TH STREET
CARROLLTON, GA 30116-4443               GREENVILLE, AL 36037                  WEST MONROE, LA 71291-5155




STEVE PRESLEY                           STEVE RAYFORD                         STEVE RICHMOND
7834 DERBY LN 203                       1486 PRESTON                          1501 SMOOT DR
CORDOVA, TN 38018                       MEMPHIS, TN 38106                     JONESBORO, AR 72401
STEVE RICHMOND           Case 19-11984-CSS    Doc 36
                                        STEVE RUFFIN        Filed 09/10/19   PageSTEVE
                                                                                  1311SANDERS
                                                                                       of 1514
207 CR 7804                             4300 N GETWELL RD                        370 MCARTHUR CIR
JONESBORO, AR 72401                     MEMPHIS, TN 38118                        MOUNT VERNON, GA 30445




STEVE SINQUEFIELD                       STEVE STONE                              STEVE YOUNG
104 BREWER DRIVE                        433 INDIAN CAMP ROAD                     110 STOCKYARD RD
SENATOBIA, MS 38668                     NASHVILLE, GA 31639                      SUNFLOWER, MS 38778




STEVEN B ROSSI                          STEVEN BRAGG                             STEVEN BREAUX
34 GLEN RIDGE AVE                       2838 CONEHATTA                           3014 ALLISON
LOS GATOS, CA 95030                     LAKE, MS 39092                           MORGAN CITY, LA 70380




STEVEN BRICKER                          STEVEN BURNUM                            STEVEN CALLIGAN-HANEY
2703 N 5TH STREET                       706 EUGENE GARRETT ROAD                  530 HIGHFIELD RD
PARAGOULD, AR 72450                     WINNFIELD, LA 71483                      MCKENZIE, TN 38201




STEVEN COLLINSS                         STEVEN COOPER                            STEVEN COX
119 SHORT SUMMER ST                     CR-281                                   105 RIVERWOOD COVE
NEW ALBANY, MS 38652                    IUKA, MS 38852                           OAKLAND, TN 38060




STEVEN CURRY                            STEVEN CURRY                             STEVEN DAVIS
461 FOREST HILL RD APT 5F               624 FOREST HILL RD APT 87                103 OAKWOOD DR
MACON, GA 31210                         MACON, GA 31210                          SENATOBIA, MS 38668




STEVEN DAVIS                            STEVEN DELEONARD                         STEVEN DOWNS
149 CREEKWOOD LANE                      1785 CORNWALL ROAD                       1411 E CHAMBERS DR
APT. D-05                               BIRMINGHAM, AL 35226                     BOONEVILLE, MS 38829
LEXINGTON, MS 39095




STEVEN DRAWDY                           STEVEN DURDEN                            STEVEN FRISBIE
5938 VAL DEL ROAD                       257 PETTUS STREET                        214 GROH ST
ADEL, GA 31620                          GEORGIANA, AL 36033                      LAWRENCEBURG, TN 38464-3250




STEVEN GAGLIONE                         STEVEN GLUCK                             STEVEN HARVEY
1357 DEFEE LANKFORD                     2117 CALEO CR                            P O BOX 49
MARION, LA 71260                        CHARLOTTE, NC 28270                      SEMINARY, MS 39479




STEVEN HAYNES                           STEVEN HAZEL                             STEVEN HINSON
118 CICLE RD                            504 ARTHUR DAIGIE LOOP                   319 CASTLE CHAPEL ROAD
TAYLORSVILLE, MS 35168                  CHRUCHPOINT, LA 70525                    YAZOO CITY, MS 39194
STEVEN INMAN         Case 19-11984-CSS
                                    STEVENDoc
                                           INMAN36 Filed      09/10/19   PageSTEVEN
                                                                              1312 of  1514
                                                                                    J BEAR
DBA INMAN TECHNOLOGY SERVICES       SEE ALSO V871384 - USE                   GEORGIA DOOR & GATE
21 FERNDALE COVE                    THIS ONE FOR EXPENSE                     718 BARK CAMP CHRUCH RD.
JACKSON, TN 38305                   REIMBURSEMENTS ONLY                      MIDVILLE, GA 30441
                                    JACKSON, TN 38305



STEVEN JACKSON                       STEVEN JOHNSON                          STEVEN JOHNSON
1682 MAIN STREET                     133 PECAN ST                            7111 MARILYN CR SOUTH
ROANOKE, AL 36274                    ROLLING FORK, MS 39159                  MEMPHIS, TN 38133




STEVEN JONES                         STEVEN JORDAN BATES                     STEVEN KOPP
80 CHRIS JOE RD                      PO BOX 372                              36 BURNETTE RD
OAKLAND, TN 38060                    NEW LONDON, TX 75682                    QUITMAN, GA 31643




STEVEN LOBER                         STEVEN LONG                             STEVEN LONG
504 MCLEAN AVE                       18 SPARROW LANE                         19 SPARROW
HOPKINSVILLE, KY 42240               WINTER HAVEN, FL 33880                  WINTER HAVEN, FL 33880




STEVEN LONG                          STEVEN LONG                             STEVEN LOWERY
21 SPARROW LANE                      648 DUNCAN CIRCLE WEST                  3978 NEYLAND VALLEY DRIVE
WINTER HAVEN, FL 33880               AUBURNDALE, FL 33823                    BARTLETT, TN 38135




STEVEN LUDT                          STEVEN LUTTRELL                         STEVEN MARTIN
428 AUBOBON DR S                     1001 CRESTMORE DRIVE                    1406 LEON DR
MOBILE, AL 36601                     FRANKLIN, KY 42134                      JONESBORO, LA 71251




STEVEN MATHIS                        STEVEN MCCORMICK                        STEVEN MCDONALD
16231 LANGLINAIS LANE                411 EAST MCCLEAN                        4444 SHADOW RIDGE DR
ABBEVILLE, LA 70510                  MANCHESTER, TN 37355                    HORN LAKE, MS 38637-7332




STEVEN MCLEOD                        STEVEN MEHERG                           STEVEN MEYER
1361 JONATHON RD                     1008 SEDGEFIELD CIRCLE                  109 CLEAR LAKE DR
LEAKESVILLE, MS 39451                MORRIS, AL 35116-1969                   RUSSELLVILLE, AR 72802




STEVEN MOTES                         STEVEN OREILLY                          STEVEN OWNINGS
276 COUNTY ROAD 91                   112 W WILSON AVE                        528 EDGEFIELD ST
MONTEVALLO, AL 35115                 HARRISON, AR 72601                      GREENWOOD, SC 29646




STEVEN PEARSON                       STEVEN PETE                             STEVEN PEVEY
1055 SINGLETON DR                    2726 BYRNE STREET                       147 DISON CIRCLE
SUMMIT, MS 39666                     LAKE CHARLES, LA 70602                  MILLPORT, AL 35576
STEVEN R FITZPATRICK     Case 19-11984-CSS
                                        STEVENDoc  36 Filed 09/10/19
                                               RAFSTEDT                PageSTEVEN
                                                                            1313 of
                                                                                  RAY1514
                                                                                      SHERWOOD
272 DUBRAY MANOR DR                      6585 SULGRAVE DRIVE               3806 POLLARD DRIVE
COLLIERVILLE, TN 38017                   MEMPHIS, TN 38119                 TYLER, TX 75701




STEVEN RENTZ                             STEVEN RICHARDS                   STEVEN ROBERTSON
1312 LIVINGSTON RD                       1899 MARGARIE STREET              89617 HWY 9
ADEL, GA 31620                           MEMPHIS, TN 38106                 LINEVILLE, AL 36266




STEVEN ROGERS                            STEVEN RUSS                       STEVEN SCHWARZ
41 WILSON LN.                            795 SCENIC HILLS DR               11 RHETT BLVD
RAY CITY, GA 31645                       FULTON, MS 38843                  CADIZ, IL 42211




STEVEN SHARP                             STEVEN SHEDD                      STEVEN SHIELDS
25 BELL CIRCLE                           5631 CASEY LANE                   110 BEAVER CREEK RD
TRENTON, GA 30752                        SOUTHAVEN, MS 38671               RICHLAND, MS 39218




STEVEN STEWART                           STEVEN STRIPLING                  STEVEN SWARTZ
800 SHEFWOOD DRIVE                       105 W CHARLTON ST                 2437 HWY 441 S LOT 3
EASLEY, SC 29642                         GLENNVILLE, GA 30427              DUBLIN, GA 31021




STEVEN T COOK                            STEVEN TALLANT                    STEVEN THOMAS
823 HWY 7 S                              4332 OLD BROWNSVILLE RD           115 THOMAS ST
OXFORD, MS 38655-8243                    SOMERVILLE, TN 38068              CANON, GA 30520




STEVEN TIPTON                            STEVEN WHITE                      STEVEN WILLIAMS
4300 N GETWELL RD                        FREDS STORE 2670                  105 E MARKET ST APT 1
MEMPHIS, TN 38118                        MEMPHIS, TN 38118                 GREENWOOD, MS 38930




STEVEN WUEBKER                           STEVEN YELL                       STEVES ELECTRICAL SERVIC
7606 BRAELANDS DRIVE                     235 E ALLEN                       5806 TWIN PINE DRIVE
SUMMERFIELD, NC 27358                    RAGELY, LA 70657                  PARAGOULD, AR 72450




STEVES GARAGE DOORS INC                  STEVES LOCK AND KEY               STEVI DISNEY
1314 N JEFFERSON STREET                  8672 OVERCUP OAKS                 37 VALLEY VIEW LANE
DUBLIN, GA 31021                         CORDOVA, TN 38018                 YELLVILLE, AR 72687




STEVIE BAILEY                            STEVIE JACKSON                    STEWART & ASSOC.
PO BOX 18356                             PO BOX 205                        PO BOX 2757
MEMPHIS, TN 38181                        DUBLIN, GA 31040                  MADISON, MS 39130
STEWART BYERS           Case 19-11984-CSS   Doc
                                       STEWART   36 PROPANE
                                               COUNTY Filed 09/10/19
                                                             GAS, INC.   PageSTEWART
                                                                              1314 ofCOUNTY
                                                                                      1514 PROPANE GAS, INC.
PO BOX 151031                            1571 US-79                           PO BOX 308
LUFKIN, TX 75904                         DOVER, TN 37058                      DOVER, TN 37058




STEWART COUNTY TRUSTEE                   STEWART COUNTY TRUSTEE               STEWART STELIFF
225 Donelson Parkway                     PO BOX 67                            1804 EDWARD AVE
First Floor                              DOVER, TN 37058                      MUSCLE SHOALS, AL 35661
Dover, TN 37058




STICE-HILL HOLDING LLC                   STILL TIRE SERVICE INC               STIRLING PROP, INC
7650 OLD HAMMOND HIGHWAY                 11175 HIGHWAY 178                    AGENT FOR S. BUREAU LIFE
BATON ROUGE, LA 70809                    OLIVE BRANCH, MS 38654               INSURANCE COMPANY
                                                                              PO BOX 62195
                                                                              NEW ORLEANS, LA 70162



STIRLING PROP, INC                       STIRLING PROPERTIES                  STIRLING TAYLOR
PO BOX 62195                             ATTN RHONDA SHARKAWAY                279 RW JONES RD
NEW ORLEANS, LA 70162                    601 POYDRAS ST STE 2755              LESLIE, GA 31764
                                         NEW ORLEANS, LA 70130




STL GLOBAL SALES                         STOKES & CLINTON PC                  STOKES DISTRIBUTING CO INC
13323 EAST LANE                          J PAUL CLINTON                       ATTN JAMES S WALKER
ST LOUIS, MO 63128                       PO BOX 991801                        12 STOKES DR
                                         MOBILE, AL 36691                     HATTIESBURG, MS 39401




STOKES DISTRIBUTING CO INC               STONE INVESTMENT CO INC              STONE INVESTMENT CO INC
ATTN LEE WHITE, ACCOUNTING               ATTN DANA PARSONS                    ATTN DANA PARSONS
3380 LANGLEY DR                          PO BOX 280                           PO BOX 6
HERBON, KY 41048                         WIGGINS, MS 39577                    WIGGINS, MS 39577




STONE INVESTMENT CO. INC                 STONE KAILI                          STONE, VERNITA S
C/O MR. DANA PARSONS                     2921 CLAIRE DR
PO BOX 6                                 NEWPORT, AR 72112
WIGGINS, MS 39577




STONEBRIDGE BENEFIT SERVICES INC         STONEHEDGE FARMS                     STONEWALL KITCHEN
                                         RAY ZOROUFIE                         2 STONEWALL LANE
                                         ONE POPCORN LANE                     YORK, ME 03909
                                         DOVER, PA 17315




STOP ALARMS INC                          STORAGE FIVE CLARKSVILLE LLC         STORCK USA LLP
1657 SHELBY OAKS DRIVE N                 PO BOX 1042                          ATTN CONRAD S CARR
SUITE 103                                SEABROOK, TX 77586                   325 N LASALLE ST, STE 400
MEMPHIS, TN 38134                                                             CHICAGO, IL 60654




STORE CAPITAL CORPORATION                STORE CAPITAL CORPORATION            STORE FIXTURES WAREHOUSE LLC
8501 E PRINCESS DR                       STORE MASTER FUNDING III             ATTN C S PLEMONS, JR
SCOTTSDALE, AZ 85255                     8501 E PRINCESS DR                   323 VICTOR REITER PKWY
                                         SUITE 190                            PORTLAND, TN 37148
                                         SCOTTSDALE, AZ 85255
                     CaseLLC19-11984-CSS
STORE FIXTURES WAREHOUSE              STORE Doc    36FUND
                                              MASTER    Filed      09/10/19      PageSTORE
                                                                                      1315MASTER
                                                                                           of 1514
                                                                                                 FUNDING III LLC
ATTN C S PLEMONS, JR                  8377 E. HARTFORD DRIVE
PO BOX 1423                           SUITE 100
LEBANON, TN 37088                     SCOTTSDALE, AZ 85255




STORE SUPPLY WAREHOUSE LLC                STORE SYSTEMS TECHNOLOGY                    STOREMAXX INC
12955 ENTERPRISE WAY                      5438 DANSHER ROAD                           20 BANTA PLACE SUITE 116
BRIDGETON, MO 63044                       COUNTRYSIDE, IL 60525                       HACKENSACK, NJ 07601




STOREY, JULIA G                           STOREY, JULIA G                             STOREY, JULIA
C/O DAVIS, MATTHEWS & QUIGLEY PC          C/O DAVIS, MATTHEWS & QUIGLEY PC            3525 OLD IVY LANE, NE
ATTN R LAWTON JORDAN III; LENOX TWRS II   ATTN R LAWTON JORDAN III; LENOX TWRS II     ATLANTA, GA 30342
3400 PEACHTREE RD NE, 14TH FL             3400 PEACHTREE RD NE, 14TH FL
ATLANTA, GA 30319                         ATLANTA, GA 30326



STOREY, JULIA                             STORM MARSH                                 STORM RIVER CLOTHING
3747 PEACHTREE RD, NE, APT 1721           819 GASSAWAY MAIN ST                        ATTN ALAN LEVINE
ATLANTA, GA 30319                         LIBERTY, TN 37095                           9112 NW 105 WAY
                                                                                      MEDLEY, FL 33178




STORM WOODY                               STORMIE CONRAD                              STORMMY TAYLOR
1407 A 29TH STREET                        245 CHESAPEAK RD LOT 6                      4791 MONDAY RD
COLUMBUS, GA 31904                        GOULD, AR 71643                             GRACEVILLE, FL 32440




STORMY FOSTER                             STRAIGHT ARROW PRODUCTS                     STRAIGHT ARROW PRODUCTS
1379 GREENLEAF RD.                        ATTN ED KLINE                               ATTN PHIL TURNER
COLDWATER, MS 38618                       2020 HIGHLAND AVE                           2020 HIGHLAND AVE
                                          BETHLEHEM, PA 18020                         BETHLEHEM, PA 18020




STRATA-FORM INC                           STRATAS FOODS LLC                           STRATEGIC INVESTMENT
4950 GILMER DRIVE                         1610 CENTURY CENTER                         OPPORTUNITIES LLC
HUNTSVILLE, AL 35805                      STUITE 105                                  885 3RD AVE
                                          MEMPHIS, TN 38134                           FLOOR 34
                                                                                      NEW YORK, NY 10022-4881



STRATEGIC MERCHANDISE GRP                 STRATEGIC PARTNER LLC                       STREETWEAR INC.
ATTN KEVIN SIMMONS                        ATTN MICHAEL KENT                           40 KENWOOD CIRCLE STE 10
1536 1ST ST                               6550 HWY 51 N                               FRANKLIN, MA 02038
NEWTON FALLS, OH 44444                    BRIGHTON, TN 38011




STRENGTH OF NATURE LLC                    STRENGTH OF NATURE                          STRENGTH OF NATURE
DBA STRENTH OF NATURE                     ATTN MARIO DE LAGUARDIA                     ATTN MARIO DE LAGUARDIA
GLOBLA                                    1125 MENTE LN                               PO BOX 1607
64 ROSS ROAD                              SAVANNAH, GA 31415                          SAVANNAH, GA 31402
SAVANNAH, GA 31405



STRENGTH OF NATURE                        STREVA DISTRIBUTING CO OF NEW IBERIA        STRIBLING INVESTMENT
ATTN TARA COLEMAN                         INC                                         PO BOX 320033
64 ROSS RD                                ATTN JERRY STREVA                           FLOWOOD, MS 39232
SAVANNAH, GA 31405                        4512 W ADMIRAL DOYLE DR
                                          NEW IBERIA, LA 70560
STRIBLING INVESTMENTS Case 19-11984-CSS     Doc MAKALEIKA
                                     STRICKLAND 36 Filed       09/10/19   PageSTRINGFELLA
                                                                               1316 of 1514
                                                                                          MATHEW
C/O ADAMS & REESE                    467 THOMPSON RD.                          3289 HICKORY HILL RD
1018 HIGLAND COLONY PARKWAY          MT.VERNON, GA 30445                       MEMPHIS, TN 38115
RIDGELAND, MS 39157




STUART SANDQUIST                     STUDIO ELUCEO LTD                         STUDIO SILVERSMITHS
116 CEDAR ST.                        3FL-19 3 TIEN MOU W. RD                   ATTN LARRY LACK
DOVER, TN 37058                      TAIPEI                                    63-15 TRAFFIC AVE
                                     TAIWAN                                    RIDEWOOD, NY 11385




STUFF 4 STORES                       STUFFON HILL                              STURMS FOODS
1672 ROCKEY HOLLOW RD.               3012 SAINT PAUL ST D7                     PO BOX 603
GERMANTOWN, TN 38138                 MERIDIAN, MS 39301                        BRANDON, MS 39043




STYLE CRAFT                          STYLECRAFT HOME COLLECTION                STYLECRAFT HOME COLLECTION
ATTN PHILLIP MCELYEA                 8474 MARKET PLACE DRIVE                   C/O REGIONS BANK
8474 MARKET PLACE DR, STE 104        STE 104                                   PO BOX 11407 DEPT 3324
SOUTHAVEN, MS 38671                  SOUTHAVEN, MS 38671                       BIRMINGHAM, AL 35246-3324




SU BARLASS                           SUBLITEX INC                              SUBLITEX INC.
4255 HIGHWAY 160                     ATTN SERGE ESEBAG                         ATTN SERGE ESEBAG
COTTON VALLEY, LA 71018              4575 LOMA VISTA AVE                       4575 LOMA VISTA AVE
                                     VERNON, CA 90058                          VERNON, CA 90058




SUBRINA HARRIS                       SUBURBAN PROPANE                          SUBURBAN PROPANE-1414
301 WEST LEE ST                      420 KELLY LANE                            1414 PEACHBURG RD
WATER VALLEY, MS 38965               CLARKSVILLE, TN 37040                     UNION SPRINGS, AL 36089




SUBURBAN PROPANE-1414                SUCKEDRIA HAGANS                          SUDIE WARD
PO BOX 260                           190 NORTH ANDERSON DRIVE LOT E            704 WEST 1ST STREET
WHIPPANY, NJ 07981                   SANDERSVILLE, GA 31082                    STAMPS, AR 71860




SUE BARNES                           SUE BEARDEN                               SUE CISNEROS
PO BOX 1022                          1025 HWY3227                              2331 PINE ST LOT A3
IUKA, MS 38852                       HAUGHTON, LA 71037                        WEST COLUMBIA, SC 29170




SUE DUNHAM                           SUE EATON ARD                             SUE ELLEN BROWN
73 R LESLIE SCRUGGS RD               1 PINSON SQUARE ROOM 3                    309 WALNUT ST
HUMBOLDT, TN 38343                   HOUSTON, MS 38851                         AUGUSTA, AR 72006




SUE GRAHAM                           SUE HEBERT                                SUE KITCHENS
110 HILCREST DRIVE                   20285 SALLIE DR                           831 S CAROLINA ROAD
OPP, AL 36467                        PLAQUEMINE, LA 70764                      VERNON, AL 35592-3839
SUE MITCHEN              Case 19-11984-CSS    Doc 36
                                        SUE PACE              Filed 09/10/19   PageSUE
                                                                                    1317  of 1514
                                                                                       SCHILLING
5032 HIGHWAY 55                         2836 ALABAMA LANDING                       202 COWARD RD
WILSONVILLE, AL 35051                   MARION, LA 71260                           HINDSVILLE, GA 31313




SUE THOMPSON                            SUE WILLIAMS                               SUE WOOD
300 S. 17TH ST                          217 ERNST STINSON RD                       108 HIGHLAND APTARTMENT 8
PARAGROULD, AR 72450                    EAST DUBLIN, GA 31027                      NEW ALBANY, MS 38652




SUEANNE WILLIAMS                        SUE-KEE LEE                                SUEQUANNA COSBY
1010 LORENA COVE                        102 FLOYD SMITH RD                         3005 MCKLEROY AV
CORDOVA, TN 38018                       INDIANOLA, MS 38751                        ANNISTON, AL 36201




SUEREA PORTER                           SUHIL ISAAC                                SUHIL Y. ISAAC
228 PRODUCERS AVENUE                    3319 7TH ST CIRCLE W                       3319 7TH STREET CIRCLE W
MANSFIELD, LA 71052                     PALMETTO, FL 34221                         PALMETTO, FL 34221




SULLIGENT POLICE DEPT.                  SULLITA WILLIAMS                           SULLIVAN BRANDING LLC
5797 US 278                             4205 ELM ST UNIT 25                        175 TOYOTA PLAZA
PO BOX 838                              MONROE, LA 71203                           SUITE 600
SULLIGENT, AL 35586                                                                MEMPHIS, TN 38103




SULLIVANS INC                           SULPUR PARTNERS LTD BY                     SULTANS LINENS INC.
PO BOX 5361                             MOCKINGBIRD SULPHUR                        ATTN DANIEL SULTAN
SIOUX FALLS, SD 57117-5361              SPRINGS PROPERTIES LLC                     313 5TH AVE 3RD FL
                                        430 NO. CENTER STREET                      NEW YORK, NY 10016
                                        LONGVIEW, TX 75601



SULTANS LINERS                          SUMER BATTLES                              SUMMER BAKER
ATTN GARY SAFF                          139 ROOSTER LANE                           63 OAK HILLS DRIVE
313 5TH AVE 3RD FL                      LINDEN, TN 37096                           RUSSELLVILLE, AL 35653
NEW YORK, NY 10016




SUMMER BRADLEY                          SUMMER COKER                               SUMMER GADDY
509 NORTHEAST ST.                       3015 ARNOLD DR                             115 SEALE DRIVE
JONESBORO, LA 71251                     SHELBY, NC 28152                           COLUMBIANA, AL 35051




SUMMER GROVE LLC                        SUMMER GROVE LLC                           SUMMER HARVLEY
ATTN BILL SALE                          PO BOX 6212                                313 LAFAYETTE ST
820 GARRETT DR                          BOSSIER CITY, LA 71171                     CALHOUN FALLS, SC 29628
BOSSIER CITY, LA 71111




SUMMER MANDERS                          SUMMER PUGH                                SUMMER QUALES
618 FRIENDSHIP RD                       5897 E.MAIN ST                             247 CARVER DR
DANIELSVILLE, GA 30633                  ERIN, TN 37061                             SOCIAL CIRCLE, GA 30025
SUMMER RIO CORP.       Case   19-11984-CSS   Doc
                                        SUMMER    36
                                               ROSS       Filed 09/10/19   PageSUMMER
                                                                                1318 ofSHIERS
                                                                                         1514
17501 E. ROWLAND STREET                 344 DUNN ADAMS ROAD                    POST OFFICE BOX 1295
CITY OF INDUSTRY, CA 91748              ECLECTIC, AL 36024                     BURNSVILLE, NC 28714




SUMMER SINGLETON                        SUMMER SOLES                           SUMMER TRULL
392 E ELM                               8797 COUNTY RD 858                     342 2ND ST NE
HASKELL, AR 72015                       MCKINNEY, TX 75071                     GORDO, AL 35466




SUMMER VINCENT                          SUMMER WATT                            SUMMIT BANK
185 LAKEVIEW CIRCLE                     163 MILLER LANE                        ATTN DON TACKET
TENNESSEE RIDGE, TN 37178               DUMAS, AR 71639                        PO BOX 610
                                                                               MALVERN, AR 72104




SUMMIT BRANDS                           SUMMIT BRANDS                          SUMMIT GROUP LLC
ATTN KEVIN HARTMAN                      ATTN KEVIN HARTMAN                     11961 TECH ROAD
7201 ENGLE ST                           7201 ENGLE ST                          SILVER SPRINGS, MD 20904
FORT WAYNE, IN 46804                    FORT WAYNE, NJ 46804




SUMMIT INVESTMENT MGMT.                 SUMMIT LABORATORIES INC                SUMMIT MARKETING INTL
KEEN-SUMMITT CAP. PART LL               ATTN CLYDE HAMMOND SR                  7211 SAWMILL RD SUITE 200
1700 LINCOLN STREET 2150                17010 S HALSTEAD ST                    DUBLIN, OH 43016
DENVER, CO 80203                        HARVEY, IL 60426




SUMMIT PROPERTIES BENTON LLC            SUMMIT PROPERTIES LLC                  SUMMIT PROPERTIES LLC
PO BOX 263                              ATTN RICK WILLIAMS                     C/O RICK WILLIAMS
BRYANT, AR 72089                        PO BOX 891                             7136 SPRINGDALE RD
                                        BRYANT, AR 72089                       ALEXANDER, AR 72002




SUMMIT PROPERTIES LLC                   SUMMIT PROPERTIES                      SUMMIT PROPERTIES
PO BOX 263                              2695 LAMARVILLE DR UNIT 1              ANDERSON LLC
BRYANT, AR 72089                        JUPITER, FL 33458                      ATTN MICHAEL J HAYES
                                                                               PO BOX 891
                                                                               BRYANT, AR 72089



SUMMIT PROPERTIES                       SUMMIT PROPERTIES                      SUMMIT PROPERTIES
ATMORE                                  BALDWIN LLC                            BATESVILLE LLC
ATTN MICHAEL J HAYES                    ATTN MICHAEL J HAYES                   ATTN MICHAEL J HAYES
PO BOX 891                              PO BOX 891                             PO BOX 891
BRYANT, AR 72089                        BRYANT, AR 72089                       BRYANT, AR 72089



SUMMIT PROPERTIES                       SUMMIT PROPERTIES                      SUMMIT PROPERTIES
BONIFAY LLC                             BRIDGEPORT LLC                         C/O GILL RAGON OWENS, PA
ATTN MICHAEL J HAYES                    ATTN MICHAEL J HAYES                   425 WEST CAPITOL AVE STE 37800
PO BOX 891                              PO BOX 891                             LITTLE ROCK, AR 72201
BRYANT, AR 72089                        BRYANT, AR 72089



SUMMIT PROPERTIES                       SUMMIT PROPERTIES                      SUMMIT PROPERTIES
CHATSWORTH LLC                          DAINGERFIELD LLC                       DUMAS LLC
ATTN MICHAEL J HAYES                    ATTN MICHAEL J HAYES                   ATTN MICHAEL J HAYES
PO BOX 891                              PO BOX 891                             PO BOX 891
BRYANT, AR 72089                        BRYANT, AR 72089                       BRYANT, AR 72089
SUMMIT PROPERTIES      Case 19-11984-CSS
                                      SUMMITDoc 36 Filed 09/10/19
                                            PROPERTIES                    PageSUMMIT
                                                                               1319 of 1514
                                                                                     PROPERTIES
EAST BREWTON LLC                      HASKELL LLC                              HOT SPRINTS LLC
ATTN MICHAEL J HAYES                  ATTN MICHAEL J HAYES                     ATTN MICHAEL J HAYES
PO BOX 891                            PO BOX 891                               PO BOX 891
BRYANT, AR 72089                      BRYANT, AR 72089                         BRYANT, AR 72089



SUMMIT PROPERTIES                     SUMMIT PROPERTIES                        SUMMIT PROPERTIES
JONESBORO LLC                         KILGORE LLC                              LANDMARK LLC
ATTN MICHAEL J HAYES JR               ATTN MICHAEL J HAYES                     ATTN MICHAEL J HAYES SR
2695 LAMARVILLE DR UNIT 1             PO BOX 891                               2695 LAMARVILLE DR UNIT 1
JUPITER, FL 33458                     BRYANT, AR 72089                         JUPITER, FL 33458



SUMMIT PROPERTIES                     SUMMIT PROPERTIES                        SUMMIT PROPERTIES
LONGVIEW LLC                          LUVERNE LLC                              MAGNOLIA LLC
ATTN MICHAEL J HAYES                  ATTN MICHAEL J HAYES                     ATTN MICHAEL J HAYES
PO BOX 891                            PO BOX 891                               PO BOX 891
BRYANT, AR 72089                      BRYANT, AR 72089                         BRYANT, AR 72089



SUMMIT PROPERTIES                     SUMMIT PROPERTIES                        SUMMIT PROPERTIES
MCGREGOR LLC                          RAINSVILLE LLC                           SHELBY LLC
ATTN MICHAEL J HAYES                  ATTN MICHAEL J HAYES                     ATTN MICHAEL J HAYES
PO BOX 891                            PO BOX 891                               PO BOX 891
BRYANT, AR 72089                      BRYANT, AR 72089                         BRYANT, AR 72089



SUMMIT PROPERTIES                     SUMMIT PROPERTIES                        SUMMIT PROPERTIES-BALDWYN LLC
WAGONER LLC                           WHITEHOUSE LLC                           C/O HONNA BOWEN
ATTN MICHAEL J HAYES                  ATTN MICHAEL J HAYES                     PO BOX 84
PO BOX 891                            PO BOX 891                               BROOKFIELD, NY 13314
BRYANT, AR 72089                      BRYANT, AR 72089



SUMMIT PROPERTIES-BALDWYN LLC         SUMMIT PROPERTIES-CADIZ LLC              SUMMIT PROPERTIES-EAST BREWTON LLC
PO BOX 891                            PO BOX 891                               PO BOX 891
BRYANT, AR 72089                      BRYANT, AR 72089                         BRYANT, AR 72089




SUMMIT PROPERTIES-EAST PRAIRIE LLC    SUMMIT PROPERTIES-HASKELL LLC            SUMMIT PROPERTIES-HASKELL LLC
ATTN RICHARD A WILLIAMS, MANAGER      ATTN HONNA BOWEN                         ATTN RICHARD WILLIAMS, MANAGER
PO BOX 891                            PO BOX 84                                PO BOX 891
BRYANT, AR 72089                      BROOKFIELD, NY 13314                     BRYANT, AR 72089




SUMMIT PROPERTIES-HOT SPRINGS LLC     SUMMIT PROPERTIES-JONESBORO LLC          SUMMIT PROPERTIES-JONESBORO LLC
PO BOX 891                            C/O ATLANTIC RETAIL INVESTORS LLC        C/O ATLANTIC RETAIL INVESTORS LLC
BRYANT, AR 72089                      355-1 RIVERBLUFF PL                      ATTN HONNA BOWEN
                                      MEMPHIS, TN 38103                        PO BOX 84
                                                                               BROOKFIELD, NY 13314



SUMMIT PROPERTIES-JONESBORO LLC       SUMMIT PROPERTIES-JONESBORO LLC          SUMMIT PROPERTIES-LANDMARK LLC
C/O HONNA BOWEN                       C/O RICK WILLIAMS                        C/O ATLANTIC RETAIL INVESTORS LLC
PO BOX 84                             PO BOX 891                               355-1 RIVERBLUFF PL
BROOKFIELD, NY 13314                  BRYANT, AR 72089                         MEMPHIS, TN 38103




SUMMIT PROPERTIES-LANDMARK LLC        SUMMIT PROPERTIES-LANDMRK LLC            SUMMIT PROPERTIES-LUVERNE LLC
C/O ATLANTIC RETAIL INVESTORS LLC     ATTN HONNA BOWEN                         PO BOX 891
ATTN HONNA BOWEN                      PO BOX 84                                BRYANT, AR 72089
PO BOX 84                             BROOKFIELD, NY 13314
BROOKFIELD, NY 13314
                     Case LLC
SUMMIT PROPERTIES-MAGNOLIA 19-11984-CSS
                                     SUMMITDoc  36 Filed 09/10/19
                                            PROPERTIES-PITTSBURG LLC    PageSUMMIT
                                                                             1320 of 1514
                                                                                   PROPERTIES-PORTAGEVILLE LLC
C/O RICK WILLIAMS                    PO BOX 891                              PO BOX 891
PO BOX 891                           BRYANT, AR 72089                        BRYANT, AR 72089
BRYANT, AR 72089




SUMMIT PROPERTIES-RAINSVILLE LLC     SUMMIT PROPERTIES-RAINSVILLE LLC        SUMMIT PROPERTIES-SHELBY LLC
ATTN BRENT DUCOING                   PO BOX 891                              ATTN HONNA BOWEN
3818 E CORONADO ST                   BRYANT, AR 72089                        PO BOX 84
ANAHEIM, CA 92807                                                            BROOKFIELD, NY 13314




SUMMIT PROPERTIES-SHELBY LLC         SUMMIT PROPERTIES-WAGONER LLC           SUMMIT PROPERTIES-WAGONER LLC
PO BOX 891                           C/O HONNA BOWEN                         PO BOX 891
BRYANT, AR 71089                     PO BOX 84                               BRYANT, AR 72089
                                     BROOKFIELD, NY 13314




SUMMIT PROPERTIES-WHITEHOUSE LLC     SUMMIT                                  SUMNER CO. GEN SESSIONS
PO BOX 891                           JIM LEDUL                               PO BOX 549
BRYANT, AR 72089                     7657 CANTON CENTER DRIVE                GALLATIN, TN 37066
                                     BALTIMORE, MD 21224




SUMNER CO. TRUSTEE                   SUMRALL FIRE DEPT                       SUMRALL POLICE DEPT
355 BELVEDERE DRIVE                  PO BOX 247                              PO BOX 247
GALLATIN, TN 37066                   SUMRALL, MS 39482                       SUMRALL, MS 39482




SUMTER CO FAMILY COURT               SUMTER CO TAX COLLECTOR                 SUMTER CO TAX COLLECTOR
FAMILY COURT 3RD JUDICIAL            P.O. DRAWER DD                          PO BOX DD
108 N MAGNOLIA ST                    LIVINGSTON, AL 35470                    LIVINGSTON, AL 35470
SUMTER, SC 29150




SUMTER CO TAX COLLECTOR              SUMTER CO TAX COMMISSIONR               SUMTER CO TAX COMMISSIONR
Sumter County Courthouse             500 W Lamar St                          PO BOX 1044
115 Franklin Street                  Ste 120                                 AMERICUS, GA 31709
Livingston, AL 35470                 Americus, GA 31709




SUMTER CO TREASURER                  SUMTER CO TREASURER                     SUMTER CO TREASURER
13 E Canal Street                    PO BOX 100140                           PO BOX 100140
Sumter, SC 29150                     COLUMBIA, SC 29202                      COLUMBIA, SC 29202-3140




SUMTER COUNTY PROBATE OFFICE         SUMTER COUNTY PROBATE                   SUMTER COUNTY PROBATE
PO BOX 1040                          PO BOX 1040                             Sumter County Courthouse
LIVINGSTON, AL 35470                 LIVINGSTON, AL 35470                    115 Franklin Street
                                                                             Livingston, AL 35470




SUMTER COUTNY FAMILY COURT           SUMTER POLICE DEPT                      SUN & SKIN CARE RESEARCH LLC
108 N. MAGNOLIA STREET               107 E HAMPTON ST                        ATTN GERALD WOELCKE
SUMTER, SC 29150-4900                SUMTER, SC 29150                        851 GREENSBORO RD
                                                                             COCOA, FL 32926
                       Case
SUN & SKIN CARE RESEARCH LLC 19-11984-CSS     Doc
                                       SUN PINE    36 Filed
                                                CORP                09/10/19   PageSUN
                                                                                    1321  ofCORP
                                                                                       PINE  1514
ATTN JERRY BALDOCCHI                   ATTN KEN COURTNEY                           ATTN MARK COURTNEY, VP OF OPS
1661 FLAGSTONE DRIVE                   331 W JASPER ST                             PO BOX 287
CRYSTAL LAKE, IL 60014                 BRANDON, MS 39042                           BRANDON, MS 39043




SUN POINT CO. LTD                       SUN PRODUCTS CORP                          SUN PRODUCTS CORP
ERIC TEUBER                             ATTN CLAUDIA MAGANA                        ATTN KAI P LARSON, VP ASSOC GEN
412-415 TOWER B                         60 DANBURY RD                              COUNSEL
HONG KONG                               WILTON, CT 06897                           15 W S TEMPLE, STE 1400
HONG KONG                                                                          SALT LAKE CITY, UT 84101



SUN RICH ASIA LTD                       SUN TIMES                                  SUNBAY CO LTD
ATTN KURT CHANG, GENERAL MANAGER        PO BOX 669                                 ATTN FRANK LIANG, PRESIDENT
8F, UNIT 14, FU HANG INDUSTRIAL BLDG,   HEBER SPRINGS, AR 72543                    1307 HUAWEN PLAZA, 999 W ZHONGSHAN R
1 HOK YUEN, EAST ST, HUNG HOM                                                      CHANGNING AREA
KOWLOON, HONG KONG HONG KONG                                                       SHANGHAI 200051000 CHINA



SUNBEAM CORP                            SUNBEAM CORP                               SUNBEAM PRODUCTS INC
DBA JARDEN CONSUMER SOLUTIONS           DBA JARDEN CONSUMER SOLUTIONS              DBA JARDEN CONSUMER SOLUTIONS
ATTN ANDY HILL                          ATTN SCOTT BLANDO, SR VP, SALES USA        ATTN ANDY HILL
2381 EXECUTIVE CTR DR                   2381 EXECUTIVE CTR DR                      2381 EXECUTIVE CENTER DR
BOCA RATON, FL 33431                    BOCA RATON, FL 33431                       BOCA RATON, FL 33431



SUNBEAM PRODUCTS INC                    SUNBEAM PRODUCTS INC                       SUNBELT INVESTMENTS LLC
DBA JARDEN CONSUMER SOLUTIONS           DBA JARDEN CONSUMER SOLUTIONS              105 KATHERINE DR, BLDG E
ATTN SCOTT BLANDO, SVP, SALES USA       ATTN SCOTT BLANDO, SVP, SALES USA          FLOWOOD, MS 39232
2381 EXECUTIVE CENTER DR                2381 NW EXECUTIVE CTR DR
BOCA RATON, FL 33431                    BOCA RATON, FL 33431



SUNBELT INVESTMENTS LLC                 SUNBELT RENTALS INC                        SUNBELT SPORTSWEAR
PO BOX 16607                            2341 DEERFIELD BLVD                        PO BOX 791967
JACKSON, MS 39236                       FORT MILL, SC 29715                        SAN ANTONIO, TX 78279




SUNCAST CORPORATION                     SUNCILIA HOWARD                            SUNDAE SMITH
701 N. KIRK RD.                         202 N VIRGINIA AVE APT C2                  520 MIDDLETON ROAD
BATAVIA, IL 60510                       CHESNEE, SC 29323                          LOUISVILLE, MS 39339




SUNDANCE SHOES INC.                     SUNDEEP AND ELAINE GILL LIVING             SUNDEEP GILL
UNION WAY CORPORATION                   TRUST DTD 9/10/2014                        3418 ASHBOURNE CIRCLE
430 N. CANAL ST STE17                   3418 ASHBOURNE CIR                         SAN RAMON, CA 94583
SOUTH SAN FRANCISCO, CA 94080           SAN RAMON, CA 94583




SUNDEEP S GILL                          SUNDESA LLC                                SUNDROP BOLTING CO
PO BOX 2817                             D/B/A BLENDERBOTTLE CO                     29599 OLD HWY 20
DANVILLE, CA 94526                      250 S 850 E                                MADISON, AL 35756
                                        LEHI, UT 84043




SUN-DROP BOTTLING CO INC                SUNESA                                     SUNFLOWER COUNTY TAX COLL
PO BOX 486                              DBA BLENDER BOTTLE CO                      200 Main Street
PULASKI, TN 38478                       ATTN STEVE SORENSEN                        Indianola, MS 38751
                                        250 S 850 E
                                        LEHI, UT 84043
SUNFLOWER COUNTY TAXCase
                    COLL     19-11984-CSS   Doc
                                       SUNGARD   36 Filed 09/10/19
                                               AVAILABILITY                     PageSUNLIGHT
                                                                                     1322 ofIMPORT
                                                                                             1514 AND TR
PO BOX 1080                            SERVICES LP                                   EXPORT COMPANY LTD.
INDIANOLA, MS 38751                    680 E SWEDESFORD ROAD                         RM 1501 A1 GRND MILLM PLZ
                                       WAYNE, PA 19087                               LOWER BL 181 QUEEN RD CEN
                                                                                     HONG KONG HONG KONG



SUNLITE CASUAL FURNITURE               SUNNESIA AMONS                                SUNNY DELIGHT BEVERAGES CO
1400 DONELSON PIKE                     1121 MOODY STREET, APT 12                     ATTN BILLY CYR
SUITE B-4                              JACKSON, MS 39201                             10300 ALLIANCE RD, STE 500
NASHVILLE, TN 37217                                                                  CINCINNATI, OH 45230




SUNNY DUGAN                            SUNNY HANDICRAFT HK LTD                       SUNNY HANDICRAFT HK LTD
2003 MEDFIELD DR                       ATTN DANIEL HUANG, GNR MGR                    ATTN PETER HUANG
CAMDEN, SC 29020                       UNIT 608, 6FL, KINETIC INDUSTRIAL CTR,        UNIT 608, 6FL, KINETIC INDUSTRIAL CTR,
                                       KOWLOON BAY                                   7 WANG KWONG RD, KOWLOON BAY
                                       KOWLOON, HONG KONG HONG KONG                  KOWLOON, HONG KONG HONG KONG



SUNNY HANDICRAFT HK LTD                SUNNY IMMEL                                   SUNNY POINT INC.
UNIT B13 6/F BLOCK B                   267 SFC 315                                   STEVEN SHU
PROFICIENT INDUSTRIAL CEN              FORREST CITY, AR 72335                        10F NO.68 FUKANG RD
KOWLOON BAY HONGKON                                                                  TAICHUNG CITY
HONG KONG                                                                            TAIWAN



SUNOCO WIGGINS                         SUNRX INC                                     SUNRX LLC
1363 CANADY AVE                        ATTN TIMOTHY A LIEBMANN                       ATTN TIMOTHY A LIEBMANN
SOPERTON, GA 30457                     3260 TILLMAN DR STE 75                        3260 TILLMAN DR STE 75
                                       BENSALEM, PA 19020                            BENSALEM, PA 19020




SUNSET VISTA DESIGN                    SUNSHINE ADAMS                                SUNSHINE MILLS INC.
9850 SIXTH STREET                      68 WOMMACK AVE                                500 6TH STREET
RANCHO CUCAMONGA, CA 91730             SOPERTON, GA 30457                            PO BOX 676
                                                                                     RED BAY, AL 35582




SUNSTAR PHARMACEUTICAL                 SUNSTATE EQUIPMENT CO LLC                     SUNTOYS INTERNATIONAL CO LTD
RAYFORD HAAGA                          5552 E WASHINGTON                             ATTN DANNY CHIANG
ASM/5250 E. RAINES RD.                 PHOENIX, AZ 85034                             RM 1013A, CHINACHEM GOLDEN PLAZA,
MEMPHIS, TN 38120                                                                    77 MODY RD, TSIMSHATSUI EAST
                                                                                     KOWLOON, HONG KONG HONG KONG



SUNTRUST                               SUNTRUST                                      SUNTRUST
1 NORTH HAMILTON STREET                1965 E GOODMAN ROAD                           201 NORTH ISABELL STREET
WILLIAMSTON, SC 29697                  SOUTHAVEN, MS 38671                           SYLVESTER, GA 31791




SUNTRUST                               SUNTRUST                                      SUNTRUST
303 PEACHTREE ST NE                    930 SOUTH MAIN ST NE                          PO BOX 422227
ATLANTA, GA 30308                      CONYERS, GA 30012                             ORLANDO, FL 32862




SUNWISE LLC                            SUPER 8 MOTEL                                 SUPER 8 MOTEL
15893 WAYLAND DR                       1 GRAY RD                                     1808 FIRST STREET
CHARLOTTE, NC 28277                    NORTH LITTLE ROCK, AR 72117                   KENNETT, MO 63857
SUPER 8 SPRINGDALE      Case 19-11984-CSS
                                       SUPER Doc  36 Filed 09/10/19
                                             8-WEATHERFORD                     PageSUPER
                                                                                    1323DISCOUNT
                                                                                         of 1514DRUGS LLC
4540 WEST SUNSET                        720 ADAMS DRIVE                            718 WEST MAIN STREET
SPRINGDALE, AR 72762                    WEATHERFORD, TX 76086                      LIVINGSTON, TN 38570




SUPER IMPULSE USA LLC                   SUPER IMPULSE USA LLC                      SUPER IMPULSE USA LLC
ATTN ALAN DORFMAN                       ATTN ALAN DORFMAN                          ATTN MICHELLE DORFMAN, CFO
10 CANAL ST, STE 300                    UNIT 512/513, 6TH FL, PENINSULA CTR,       10 CANAL ST, STE 300
BRISTOL, PA 19007                       67 MODY RD, TSIMSHATSUI EAST               BRISTOL, PA 19007
                                        KOWLOON, HONG KONG HONG KONG



SUPER LLC                               SUPERIOR AIR MANAGEMENT                    SUPERIOR BRANDS INC
BRE RETAIL NP FESTIVAL                  230 FLOYD DR                               251 ALLIANCE PARKWAY
CENTRE OWNER LLC                        ATHENS, GA 30607                           WILLIAMSTON, SC 29697
420 LEXINGTON AVE 7TH FL
NEW YORK, NY 10170



SUPERIOR COURT CLERKS OFFICE            SUPERIOR COURT OF WILKES COUNTY            SUPERIOR COURT
OFFICE                                  COUNTY                                     PO BOX 448
PO BOX 1015                             223 EAST COURT ST                          LAFAYETTE, GA 30728
MACON, GA 31202                         ROOM 205
                                        WASHINGTON, GA 30673



SUPERIOR FIRE PROTECTION                SUPERIOR IND.                              SUPERIOR NUT & CANDY CO
JACKSON                                 RAY PARKS                                  1140 W EXCHANGE AVE
155 NORTH CANALCO DRIVE                 1201 BROOKFIELD RD                         CHICAGO, IL 60609
JACKSON, TN 38301                       MEMPHIS, TN 38119




SUPERIOR NUT COMPANY INC.               SUPER-PUFFT SNACKS CORP.                   SUPER-PUFFT SNACKS USA
JOHN ROCKTASHEL                         880 GANG COURT                             700 WEST LANCE DRIVE
225 MONSIGNOR OBRIEN HWY                MISSISSAUGA, ON L5S 1N8                    PERRY, FL 32348
CANBRIDGE, MA 02141                     CANADA




SUPERSONIC INC                          SUPERVALUE PHARMACY                        SUPERWAY INTL LTD
6555 BANDINI BLVD                       210 VETERANS MEMORIAL BLV                  ATTN SANDY LAM
SAMSUPERSONICINC.COM                    EUPORA, MS 39744                           UNIT 214, 2F, NEW E OCEAN CENTRE
COMMERCE, CA 90040                                                                 NO 9 SCIENCE MUSEUM RD, TSIM SHA TSUI E
                                                                                   KOWLOON, HONG KONG HONG KONG



SUPPLY TECHNOLOGY INC                   SUPREE CREATIONS LTD.                      SUPREME APPAREL INC
1711 WHITTIER AVE                       MARTY ROGOFF                               1410 BROADWAY
COSTA MESA, CA 92627                    4118 HELLMAN ROAD                          SUITE 1705
                                        LAFAYETTE HILL, PA 19444                   NEW YORK, NY 10018




SUPREME BEVERAGE CO                     SUPREME BEVERAGE CO                        SUPREME BEVERAGE CO
5860 ENDEAVOR WAY                       ATTN MICHAEL SCHILLECI                     ATTN MICHAEL SCHILLECI
TANNER, AL 35671                        2100A JACKSON AVE                          2100A JACKSON AVE
                                        HUNTSVILLE, AL 35804                       HUNTSVILLE, AL 35805




SUPREME OIL COMPANY                     SUPREME RETAIL SOLUTIONS LLC               SUPREME RETAIL SOLUTIONS LLC
80 SOUTH DEAN STREET                    1231 COVIE DR                              ATTN KEVIN WRIGHT
ENGLEWOOD, NJ 07631                     DALTON, GA 30720                           855 ABUTMENT RD, STE 5
                                                                                   DALTON, GA 30720
                      Case
SUPREME RETAIL SOLUTIONS LLC 19-11984-CSS     Doc(HONG
                                       SURE WAVE  36 KONG)
                                                        Filed LTD
                                                               09/10/19   PageSUREFIL
                                                                               1324 ofLLC1514
PO BOX 296                             13F TUNG SUN COMM CTR                   4560 DANVERS DRIVE SE
DALTON, GA 30720                       200 LOCKHART RD WANCHANT                GRAND RAPIDS, MI 49512
                                       HONG KONG
                                       HONG KONG



SUREGREEN MULCH LLC                    SURETHA JONES                           SURF-FACTORY
PO BOX 1718                            618 B JORDAN ST                         THE CIT GROUP
2312 MCDONALD AVE                      EAST DUBLIN, GA 31027                   PO BOX 1036
RUSTON, LA 71273-1718                                                          CHARLOTTE, NC 28201




SUSAN ANDERSON                         SUSAN ARCHER                            SUSAN ASHCRAFT
14233 B HIGHWAY 98                     PO BOX 165                              559 EJ HENRY RD
LUCEDALE, MS 39452                     HULL, GA 30646                          GRENDA, MS 38901




SUSAN BAKER                            SUSAN BAY                               SUSAN BOND BOOK
5 HENDRIX ST                           511 SOUTH CONCORDIA STREE               512 HWY 144 N
CLAXTON, GA 30417                      REPUBLIC, MO 65738                      LAKE VILLAGE, AR 71653




SUSAN BOWDEN                           SUSAN BOYD                              SUSAN BRAGG
167 S JEFFERSON                        1918 ELKHORN APT 8                      111 SMITH ST
RIPLEY, TN 38063                       ALBANY, GA 31707                        HUNTLAND, TN 37345




SUSAN BRINGLE                          SUSAN BRINGLE                           SUSAN BROOKS
4308 MOCKINGBIRD RD                    DBA SAVEREX DRUGS LLC                   3500 BOLIN ROAD
OXFORD, MS 38655                       287 HWY 6 W                             HERNANDO, MS 38632
                                       BATESVILLE, MS 38606




SUSAN BROWN                            SUSAN BRYNER                            SUSAN COOLEY
1702 ST. MARY ST                       6718 BLOCKER STREET                     308 ALLEN CIRCLE
JACKSON, MS 39202                      OLIVE BRANCH, MS 38654                  CADIZ, KY 42211




SUSAN DAUGHTRY                         SUSAN DAVIS                             SUSAN DAVIS
1205 TRAVIS RD                         209 CARTER LANE                         209 CARTER LN
DOTHAN, AL 36301                       YAZOO CITY, MS 39194                    YAZOO CITY, MS 39194




SUSAN DAVIS                            SUSAN DELGADO                           SUSAN DEMBY
4009 CROSLEY AVE                       100 FOSTER                              PO BOX 2116
CINCINNATI, OH 45212-2807              HAYTI, MO 63851                         NATCHEZ, MS 39120




SUSAN DILTS                            SUSAN DONOVAN                           SUSAN DUNN
2 ELEANOR ST                           160 FRAZIER ST                          1109 GROVE STREET
LAGRANGE, GA 30240                     SIBLEY, LA 71073                        PARIS, TN 38242
SUSAN EASTEP             Case 19-11984-CSS
                                        SUSAN Doc  36 RESINGER
                                              ELIZABETH Filed 09/10/19   PageSUSAN
                                                                              1325ELLIS
                                                                                   of 1514
2312 NORWOOD DR                          12941 N GIBSON LAKE RD              3070 HIGHWAY 43
UNION CITY, TN 38261                     DARDANELLE, AR 72834                SILVER CREEK, MS 39663




SUSAN ELLIS                              SUSAN ESTES                         SUSAN EVANS
3070 MS HWY 43                           4715 VALLEY RANCH ROAD              307 S MATSON ST
SILVER CREEK, MS 39663                   LONGVIEW, TX 75602                  KERSHAW, SC 29067




SUSAN EWING                              SUSAN FORD                          SUSAN FRAKES
1438 MARTWAY STREET                      1605 SMITH AVE                      807 BENTON
COLLIERVILLE, TN 38017                   MENA, AR 71953                      MANILA, AR 72442




SUSAN FRANCE                             SUSAN FREEMAN                       SUSAN FREEMAN
2418 COLFAX DR                           2180 MOUNT PISGAH ROAD              3261 KNIGHT RD
MURFREESBORO, TN 37129                   RINGGOLD, GA 30736                  WOODLAWN, TN 37191




SUSAN FRUGE                              SUSAN FRY                           SUSAN GARNER
601 ROSE ST.                             845 S HOUSTON                       3274 HIGHWAY 1 NORTH
BUNKIE, LA 71322                         PIGGOTT, AR 72454                   WATSON, AR 71674-9794




SUSAN GATLIN                             SUSAN GEARIN                        SUSAN GEELS
1108 SUNSWEPT DRIVE                      400 JOWERS ROAD                     2 LAUREN LN
UNION CITY, TN 38261                     MARTIN, TN 38237                    CLARKSVILLE, AR 72830-8010




SUSAN HALL                               SUSAN HAMMER                        SUSAN HAMMER
307 ROSEWOOD DR                          P.O. BOX 245                        PO BOX 245 11420 HIGHWAY
DUBLIN, GA 31021                         WAKEFIELD, LA 70784                 WAKEFIELD, LA 70784




SUSAN HAMMER                             SUSAN HAMMER                        SUSAN HARMON
PO BOX 245                               PPO BOX 245                         616 WEST UNIVERSITY
WAKEFIELD, LA 70784                      WAKEFIELD, LA 70784                 MAGNOLIA, AR 71753




SUSAN HOLLAND                            SUSAN JACKSON                       SUSAN JOHNSON
3345 KENNEDY BRIDGE RD.                  11 LYNWOOD DRIVE                    113 STONEBRIDGE WALK
REGISTER, GA 30452-3908                  LITTLE ROCK, AR 72206               COLUMBUS, MS 39702




SUSAN LAMB                               SUSAN LLOYD                         SUSAN MACON
333 STARLIGHT BAPTIST CHURCH             1652 SHADY LANE                     218 W ARMISTEAD DR
MARKSVILLE, LA 71351                     SHREVEPORT, LA 71118                BRANDON, MS 39042
SUSAN MARTIN            Case 19-11984-CSS
                                       SUSAN Doc  36
                                             MATHIS        Filed 09/10/19   PageSUSAN
                                                                                 1326MAY
                                                                                      of 1514
90 THEODORE DRIVE                       118 COUNTY ROAD 279                     4110 OAK DRIVE
OTTO, NC 28763                          BAY SPRINGS, MS 39422                   VALDOSTA, GA 31605




SUSAN MCBRIDE                           SUSAN MCNEEL                            SUSAN MILLS
PO BOX 193                              13 DETERMINATION                        410 EASTMAN AVENUE
TATUM, SC 29594                         GREENBRIER, AR 72058                    EUTAW, AL 35462




SUSAN MONROE                            SUSAN MONROE                            SUSAN MONTGOMERY
106 W MONROE                            106 WEST MONROE                         1935 BLACKSTOCK RD.
MARION, AR 72364                        MARION, AR 72364                        PAULINE, SC 29374




SUSAN MOORE                             SUSAN MOSES                             SUSAN NEVELS
350 N AVENUE D APT 3                    103 BOISE ST                            2551 BAHALIA RD. NE
CRAWFORD, TX 76638-3232                 DEQUINCY, LA 70633                      WESSON, MS 39191




SUSAN NEWSOME                           SUSAN OLIVER                            SUSAN OLIVER
304 NE QUAKER RD                        1477 SUNSET DRIVE                       4100 ROSE RD
WRENS, GA 30833                         GUNTERSVILLE, AL 35976                  ALBERTVILLE, AL 35951




SUSAN OLIVER                            SUSAN OSBERRY                           SUSAN PEMBERTON
4100 ROSE ROAD                          220 ST JOHN DRIVE NW                    4482 PRATT LN
ALBERTVILLE, AL 35951                   BIRMINGHAM, AL 35215                    FRANKLIN, TN 37064




SUSAN RAINEY                            SUSAN REID                              SUSAN RESINGER
1560 NEELY RD                           5517 AUSTIN PEAY HWY                    12941 N GIBSON LAKE RD
MIDDLETON, TN 38052                     WESTMORELAND, TN 37186                  DARDANELLE, AR 72834




SUSAN ROBERTS                           SUSAN ROBERTSON                         SUSAN ROGERS
1322 JAGNEAUXVILLE ROAD                 25 CRAIG LANE                           400 KILE STREET
CHURCH POINT, LA 70525                  COLUMBIA, MS 39429                      WESTLAKE, LA 70669




SUSAN ROMERO                            SUSAN SALMON                            SUSAN SIMMONS
115 PENNINGTON DR                       UNKNOWN UNKNOWN                         555 COUNTY ROAD 116
DUSON, LA 70529                         CARTHAGE, NC 28327                      MONTEVALLO, AL 35115




SUSAN SMITH                             SUSAN STEPHENSON                        SUSAN STOCKMAN
40 CANTRELL ROAD                        5448 RUTLEDGE LOOP                      366 MAINE AVE
EDDYVILLE, KY 42038                     LUVERNE, AL 36049                       WILDWOOD, GA 30757
SUSAN STRICKLAND         Case 19-11984-CSS
                                        SUSAN Doc  36
                                              SURLES       Filed 09/10/19   PageSUSAN
                                                                                 1327TERRELL
                                                                                      of 1514
148 WEST SHORE DRIVE                     1057 PAIGE COURT                       6116 SORTER RD
LAFAYETTE, GA 30728                      PRATTVILLE, AL 36067                   GUNTERSVILLE, AL 35976




SUSAN THAMES                             SUSAN THOMAS                           SUSAN TICE
PO BOX 1585                              1105 HARTVILLE PIKE                    12080 GOLDPRING LN
ROBERTSDALE, AL 36567                    LEBANON, TN 37087                      ARLINGTON, TN 38002




SUSAN TIPPEN                             SUSAN TURNER                           SUSAN VEST
1502 TRUMAN ST                           39 MEADOWOOD DR                        1755 TABERNACLE RD
POPLAR BLUFF, MO 63901                   PHENIX CITY, AL 36869                  COLUMBUS, MS 39702




SUSAN WILLIAMS                           SUSAN WILLIAMS                         SUSAN WILLIS
PO BOX 320                               PO BOX 627                             146 DRIVE 1375
CASSVILLE, GA 30123                      WHITE, GA 30184                        MOOREVILLE, MS 38857




SUSAN WORTHEY                            SUSANA SANCHEZ                         SUSANNE DEAN
105 W. MAIN STREET                       330 S JOHN ST                          8079 CROSS RD
NETTLETON, MS 38858                      DUMAS, AR 71639                        BASTROP, LA 71220




SUSANNE PAGE                             SUSIE ALLEN                            SUSIE CALVERT
10880 BACK PINEY RD                      106 HOLCOMB RD                         213 GILLESPIE RD
BON AQUA, TN 37025                       ADAIRSVILLE, GA 30103                  CEDAR BLUFF, MS 39741




SUSIE CALVERT                            SUSIE COLEMAN                          SUSIE HOPKINS
213 GILLESPIE RD                         181 MILL CREEK DR. 1                   106 E COLLEGE ST
CEDARBLUFF, MS 39741                     CANTON, GA 30115                       BRADFORD, TN 38316




SUSIE POST                               SUSIE STEFFEY                          SUSIE WHITE
PO BOX 489                               130 MOWERY LANE APT 2                  604 STATE HWY 75 N
HAMILTON, AL 35570                       PITTSBURG, TX 75686                    FAIRFIELD, TX 75840




SUSIE WILLIAMS                           SUSSIE HAYNES                          SUTTON INDUSTRIES
6021 PRIMM SPRINGS RD                    308 EAST END STREET                    ATTN SAM SUTTON, PRESIDENT
LYLES, TN 37098                          CLEVELAND, MS 38732                    1400 BROADWAY, STE 700
                                                                                NEW YORK, NY 10018




SUTTON SQUARE PLAZA LLC                  SUVILLA SWEENEY                        SUWANNEE CO TAX COLLECTOR
5801 CONGRESS AVE STE 219                919 W RESIDENCE AVE                    215 PINE AVENUE SW
BOCA RATON, FL 33487                     ALBANY, GA 31701                       LIVE OAK, FL 32064
                        Case
SUWANNEE CO TAX COLLECTOR      19-11984-CSS   Doc
                                         SUZANNE    36
                                                 BAILEY      Filed 09/10/19   PageSUZANNE
                                                                                   1328 ofBARNES
                                                                                           1514
215 PINE AVENUE SW                        110 COUNTRY MEADOW DR                   PO BOX 95
SUITE A                                   SENATOBIA, MS 38668-3541                PROCTORVILLE, NC 28375
LIVE OAK, FL 32064-2314




SUZANNE BRAGG                             SUZANNE COX                             SUZANNE DEGAN
443 VIRGINIA AVE.                         103 TERRI ROAD                          2752 SCARLET RD
MILLEN, GA 30442                          FLORA, MS 39071                         GERMANTOWN, TN 38139




SUZANNE FERGUSON SHORTER                  SUZANNE I COKE                          SUZANNE MARTIN
146 JACKSON STREET                        404 STEVE ST                            115 COLLEGE ST APT D
HAZLEHURST, MS 39083-2402                 SENATOBIA, MS 38668-2925                JASPER, TN 37347




SUZANNE PRITCHETT                         SUZANNE RAY                             SUZANNE STUTES
124 ARCH TREE LANE                        5572 MASSEY STATION RD                  410 SONNIER ROAD
MARTIN, TN 38237                          BARTLETT, TN 38134                      CARENCRO, LA 70520-6331




SUZANNE WRAY                              SUZETTE DUFF                            SUZETTE GASKIN
203 DESPARADO AVE                         83 WENTWOOD DR                          10588 GOODWOOD BLVD
PULASKI, TN 38478                         DEBARY, FL 32713                        BATON ROUGE, LA 70815




SUZETTE JONES                             SUZETTE MASCOLINO                       SUZHOU CAN AM CATHAY
1738 WINONA AVE                           916 ESTES AVE                           INDUSTRY CO LTD
MONTGOMERY, AL 36107                      YELLVILLE, AR 72687                     DEV ZONE QI DU TOWN WU
                                                                                  JIANG CIY JIANG SU 215234000
                                                                                  CHINA



SVANTI POWELL                             SVG DISTRIBUTION INC.                   SVG POS
83 DEAR RD.                               5000 BRICH ST                           5000 BIRCH ST
MOUNT OLIVE, MS 39119                     SUITE 6500                              SUITE 6500
                                          NEWPORT BEACH, CA 92660-2127            NEWPORT BEACH, CA 92660-2127




SW MISSISSIPPI BENEFIT                    SWAIN COUNTY TAX OFFICE                 SWAIN COUNTY TAX OFFICE
FOR CYSTIC FIBROSIS INC                   Courthouse Building                     PO BOX 2321
5554 B COUNTY LINE RD                     101 Mitchell Street                     BRYSON CITY, NC 28713
SUMMIT, MS 39666                          Bryson City, NC 28713




SWAINSBORO RETAIL I LLC                   SWAINSBORO RETAIL I LLC                 SWAINSBORO RETAIL
1810 WATER PLACE                          C/O VANGUARD ASSOCIATES INC             1900 THE EXCHANGE
SUITE 220                                 1900 THE EXCHANGE, STE 180              ATLANTA, GA 30339
ATLANTA, GA 30339                         ATLANTA, GA 30339




SWANSON DEVELOOPMENT                      SWANSON DEVELOPMENTS                    SWARTZ, CHRISTINE P
C/O RUTHERFORD CO. JUDICIAL BUILDING      1188 PARK AVE.                          114 E PERCY ST
ROOM 302                                  MURFREESBORO, TN 37129                  INDIANOLA, MS 38751
20 PUBLIC SQUARE NORTH
MURFREESBORO, TN 37130
SWEET DOLL INC         Case   19-11984-CSS
                                        SWEET Doc  36
                                              DOLL INC       Filed 09/10/19   PageSWEET
                                                                                   1329 NofFUN
                                                                                             1514
                                                                                               LTD
ATTN JOSEPH SARDAR, OWNER                ATTN MARCELLE HANON, OPERATION MGR        ATTN CHRISSIE LEE, SALES MGR
112 W 34TH ST, 18TH FL                   112 W 34TH ST, 18TH FL                    408-409 HOUSTON CTR, 63 MODY RD
NEW YORK, NY 10120                       NEW YORK, NY 10120                        TST EAST
                                                                                   HONG KONG HONG KONG



SWEET N FUN LTD                          SWEETWATER ELEMENTARY SCHOOL              SWEETWATER FIRE DEPT
ATTN VINCENT THIE                        SCHOOL                                    203 MONROE
408-409 HOUSTON CTR, 63 MODY RD          301 BROAD ST.                             SWEETWATER, TN 37874
TST EAST                                 SWEETWATER, TN 37874
HONG KONG HONG KONG



SWEETWATER GIN & HARDWARE                SWEETWATER HIGH SCHOOL                    SWEETWATER HIGH SCHOOL
PO BOX 98                                SWEETWATER HIGH SCHOOL                    SWEETWATER QUARTERBACK CLUB
SWEETWATER, AL 36782                     TIP OFF CLUB                              PO BOX 565
                                         414 SOUTH HIGHT STREET                    SWEETWATER, TN 37874
                                         SWEETWATER, TN 37874



SWEETWATER MERCHANTS &                   SWEETWATER POLICE DEPT                    SWEETWORKS CONFECTIONS LLC
PROPERTY OWNERS ASSOC INC                208 MONROE ST.                            ATTN PAUL DEDOMIHICIS, DIR OF SALES
PO BOX 123                               SWEETWATER, TN 37874                      3500 GENESEE ST
SWEETWATER, TN 37874                                                               BUFFALO, NY 14225




SWEETWORKS CONFECTIONS LLC               SWEETWORKS CONFECTIONS LLC                SWIMWAYS CORPORATION
ATTN PAUL DEDOMIHICIS, DIR OF SALES      ATTN PHIL TERRANOVA                       ATTN BRUCE MCCONNAUGHEY
3500 GENESEE ST                          3500 GENESEE ST                           5816 WARD CT
CHEEKTOWAGA, NY 14225-5015               BUFFALO, NY 14225                         VIRGINIA BEACH, VA 23455




SWISS AMERICAN INC.                      SWISSCO LLC                               SWP CONSTRUCTION SERVICES LLC
JERRY WEIL                               ELLIOT BARDAVID                           725 CHURCHILL DOWNS LOOP
4245 PAPIN STREET                        38 EAST 32ND STREET                       MOSCOW, TN 38057
ST. LOUIS, MO 63110-1775                 NEW YORK, NY 10016




SWP CONSTRUCTION SERVICES LLC            SYBIL DIXON                               SYBIL HARRISON
ATTN SCOTT POLZIN, PE                    209 BURKE STREET                          184 SPIRES RD
605 CHURCHHILL DOWNS LOOP                TYLERTOWN, MS 39667                       DAMASCUS, AR 72039
MOSCOW, TN 38057




SYBIL MCCURRY                            SYBIL WILBANKS                            SYCAMORE VIEW MGMT CO.
116 HILLTRACE DRIVE                      4005 CORNERSTONE DRIVE                    2025 MILLE FARMS ROAD
BRADLEY, SC 29819                        JONESBORO, AR 72401-7820                  GERMANTOWN, TN 38138




SYCOLA WILLIAMS                          SYDIE BELL                                SYDNEY BLACKBURN
180 DRAYTON LN                           573 WISTEE STREET                         109 RAYBURN COURT
CORDELE, GA 31015                        BELZONI, MS 39038                         LEESBURG, GA 31763




SYDNEY BREWER                            SYDNEY CLARK                              SYDNEY GRACE RICHARDSON
192 CARRIE LANE                          14912 PINE BOULEVARD                      1615 STEWART-LODI ROAD
DRUMMONDS, TN 38023                      VANCLEAVE, MS 39565                       STEWART, MS 38767
SYDNEY JUSTIS        Case     19-11984-CSS
                                        SYDNEYDoc  36 Filed 09/10/19
                                               KIRKLAND                PageSYDNEY
                                                                            1330 of 1514
                                                                                  LOCK
96 COOL SPRINGS RD                      2796 BURKE RD                      572 SPOT EFIRD ROAD
MORGANTOWN, KY 42261                    DONALSONVILLE, GA 39845            MALVERN, AR 72104-6314




SYDNEY MOORE                            SYDNEY NIX                         SYDNEY PEARSON
792 MICHAEL ST                          35 KIMBERLY DR.                    8874 HWY 80
METTER, GA 30439                        BYRON, GA 31008                    MORTON, MS 39117




SYDNEY SHACKLEFORD                      SYDNEY SUMMERS                     SYDNEY THIPSIPASOM
8673 BUNKER HILL DRIVE                  805 GREENVIEW DRIVE                2417 E MAIN ST
SOUTHAVEN, MS 38671                     CAVE CITY, KY 42127                MURFREESBORO, TN 37129




SYDNEY THOMPSON                         SYDNEY TREADWELL                   SYDNEY WELDON
58 KEEVER STREET                        25 PECAN PATH                      2055 HIGHWAY 818
GEORGETOWN, SC 29444                    DADEVILLE, AL 36853                RUSTON, LA 71270




SYDNI SAVELL                            SYDNI VENABLE                      SYDNI WYNN
488 MOUNT ZION RD                       10338 HWY 440 WEST                 4406 BIRMINGHAM LN APT. 306
UNION, MS 39365                         KENTWOOD, LA 70444                 MEMPHIS, TN 38125




SYERRA MARSHALL                         SYETTA SHINE                       SYKERIA JONES
608 N MAIN ST                           1007 EAST FRANKLIN ST APT E        145 BOSSER AVENUE
MRINKLEY, AR 72021                      SYLVESTER, GA 31791                THOMASVILLE, GA 31792




SYLACAUGA POLICE DEPT                   SYLVAN MANUEL                      SYLVAN PROMETRIC
301 N BROADWAY                          1024 E HOUSTON RIVER RD            2601 WEST 88TH STREET
SYLACAUGA, AL 35150                     SULPHER, LA 70663-0704             BLOOMINGTON, MN 55431




SYLVER BUFFALO LLC                      SYLVESTER FIRE DEPT                SYLVESTER POLICE DEPT
ATTN KEVIN M HEALY                      211 EAST FRONT STREET              102 SOUTH MAIN ST
141 W 36TH ST                           SYLVESTER, GA 31791                SYLVESTER, GA 31791
NEW YORK, NY 10018




SYLVIA ALARCON                          SYLVIA BAKER                       SYLVIA DELONG
132 PRIVATE RD 3283                     1109 DALE STREET                   319 FRANKLIN ST APT G
GILMER, TX 75645                        PRENTISS, MS 39474                 COOKVILLE, TN 38501




SYLVIA DIANNE TAYLOR                    SYLVIA DUNCAN                      SYLVIA FORD BROWN
253 FLAG CT                             821 WEST MAIN ST                   CHAPTER 13 TRUSTEE
MURFREESBORO, TN 37127-6406             PRINCETON, KY 42445                PO BOX 1924
                                                                           MEMPHIS, TN 38101-1924
SYLVIA HUDDLESTON       Case 19-11984-CSS
                                       SYLVIA Doc 36 Filed 09/10/19
                                              JOHNSON                     PageSYLVIA
                                                                               1331KofSANDERS
                                                                                        1514
523 PINE HURST                          854 LEE RD 40                          5539 HWY 35 SOUTH
HENDERSON, TN 38340                     SALEM, AL 36874                        BATESVILLE, MS 38606-6835




SYLVIA MITTLESTAT                       SYLVIA MORING                          SYLVIA MURDAGH
116 JAYBIRD LN                          984 GEORGIE HWY 32 E                   VARNVILLE, SC 29944
RICHLAND, MS 39218                      ALMA, GA 31510




SYLVIA OSBORNE                          SYLVIA PARKS                           SYLVIA PROCTOR
308 ROSS DRIVE                          5025 MCKELLAR WODS DR 5                245 ALLCORN DR LOT 576
SMYRNA, TN 37167                        MEMPHIS, TN 38116                      REMLAP, AL 35133




SYLVIA WHITFIELD                        SYLVIA YARBROUGH                       SYMANTEC
519 REED ST APT 23                      2209 LAKELAND                          PO BOX 6000
KINGSTREE, SC 29556                     EL DORADO, AR 71730                    FILE 32168
                                                                               SAN FRANCISCO, CA 94160




SYMBA DANIELS                           SYMONE SHAVERS                         SYMPHONI LIBURD
317 7TH ST                              1903 S LEE STREET                      4008 DANESBOROUGH PLACE
FRANKLNI, LA 70538                      PINE BLUFF, AR 71603                   TALLAHASSEE, FL 32303




SYMPHONYEYC SOLUTION HOLDING US LLC     SYMPHONYEYC SOLUTION HOLDING US LLC    SYNDER SERVICES
1040 CROWN POINTE PKWY STE 905          1040 CROWN POINTE PKWY STE 905         4881 ENGLISH TOWNE DRIVE
ATLANTA, GA 30338                       DUNWOODY, GA 30338                     MEMPHIS, TN 38128




SYNNEX CORPORATION                      SYNOVUS BANK                           SYNOVUS
DBA JACK OF ALL GAMES                   218 LOVE AVE                           211 S 3 AVE
44201 NOBEL DRIVE                       TIFFANY, GA 31794                      CHATSWORTH, GA 30705
FREMONT, CA 94538




SYNOVUS                                 SYNTRICK LOCKETT                       SYREATHA HUMPHREY
PO BOX 10                               110 SOUTHRIDGE DR                      808 CENTRAL AVENUE
CHATSWORTH, GA 30705                    LOUISVILLE, MS 39339                   DUBLIN, GA 31021




SYRENTHIA RUMPH                         SYRITA WOODS                           SYSCO NASHVILLE LLC
3796 CR 20                              26611 PEPPER ROAD                      ONE HERMITAGE PLAZA
OZARK, AL 36360                         ATHENS, AL 35613                       NASHVILLE, TN 37209




SYSTEM SCALE CORPORATION                SYTAZIA BONEPARTE                      T AND D LLC
332 HILL AVE                            138 LAQUINTA                           1190 WILDERNESS DR
NASHVILLE, TN 37210                     ORANGEBURG, SC 29115                   CROPWELL, AL 35054
T AND D, LLC            Case 19-11984-CSS    Doc 36
                                       T D AMERITRADE       Filed 09/10/19   PageT1332   of 1514
                                                                                   J SAMSON COMMUNITY HOSPITAL
2552 PELHAM PARKWAY                     FBO RAMA MILLER                           1301 N RACE STREET
PELHAM, AL 35124                        259 SUMMIT VALLEY CIR                     GLASGOW, KY 42141
                                        MAUMELLE, AR 72113-5934




T SHIRT INTL INC                        T SHIRT INTL INC                          T&W INCORPORATED
ATTN DAVID SCRIMA                       ATTN JOE SCRIMA, VP                       TIPTONVILLE DRUG
1560 E MORELAND BLVD, STE C1            1560 E MORELAND BLVD, STE C1              139 CHURCH STREET
WAUKESHA, WI 53186                      WAUKESHA, WI 53186                        TIPTONVILLE, TN 38079




T.C. GRIFFIN                            T.C.D. OF MCCOMB INC                      T.G. LEE
89 LUALLEN DRIVE                        COMPUTER DOCTOR OF MCCOMB                 PO BOX 932689
ANNISTON, AL 36201                      601 BRENDA STREET                         ATLANTA, GA 31193
                                        MCCMOMB, MS 39648




T.W. GARNER FOOD CO.                    TAAH AINSWORTH                            TABARIUS WHITE
REESE GROUP                             16 P DOUGLAS LANE                         315 MOUNT PLEASANT
2820 BRANSFORD AVE. 37204               SUMRALL, MS 39482                         ROSSIVILLE, TN 38017
WINSTON SALEM, NC 27115




TABATHA ANDERSON                        TABATHA ARROWOOD                          TABATHA ASHWORTH
506 DIXIE STREE APT F                   561 JORDAN ROAD                           102 CRITTERS CROSSING
DUBLIN, GA 31021                        LYMAN, SC 29365                           LEXINGTON, GA 30648




TABATHA BARRINEAU                       TABATHA CITIZEN                           TABATHA DOTSON
703 FAUBUS DRIVE                        114 ACADIAN PLACE                         902 PRUITT ST
DONALSONVILLE, GA 39845                 CHURCH POINT, LA 70525                    BOLIVAR, TN 38008




TABATHA MOSS                            TABATHA SHEFFIELD                         TABATHA STRICKLAND
403 BIMINI RD                           108 CR 1473                               144 IKE RD
WOODRUFF, SC 29388                      MOOREVILLE, MS 38857                      MOUNT CARMEL, SC 29840




TABBATHA PEOPLES                        TAB-C LP                                  TABC
189 LIGHTHOUSE REACH                    550 AARON LONG RD                         500 JAMES ROBERTSON PKWY
SAINT MARYS, GA 31558                   JACKSON, TN 38301                         NASHVILLE, TN 37243




TABC                                    TABC-CAMP COUNTY OFFICES                  TABC-CAMP COUNTY OFFICES
DAVY CROCKETT TOWER                     3800 PALUXY DRIVE                         3800 PALUXY DRIVE
500 JAMES ROBERTSON PKWY                SUITE 501                                 TYLER, TX 75703
3RD FL                                  TYLER, TX 75703
NASHVILLE, TN 37243



TABC-HARRISON COUNTY OFFICES            TABC-HARRISON COUNTY                      TABC-MORRIS COUNTY OFFICES
OFFICES                                 3800 PALUXY DRIVE                         OFFICES
3800 PALUXY DRIVE                       TYLER, TX 75703                           3800 PALUXY DRIVE
SUITE 501                                                                         SUITE 501
TYLER, TX 75703                                                                   TYLER, TX 75703
TABC-MORRIS COUNTY      Case 19-11984-CSS    DocCOUNTY
                                       TABC-SMITH 36 Filed  09/10/19
                                                       OFFICES            PageTABC-SMITH
                                                                               1333 of 1514
                                                                                         COUNTY OFFICES
3800 PALUXY DRIVE                       3800 PALUXY DRIVE                      3800 PALUXY DRIVE
TYLER, TX 75703                         SUITE 501                              TYLER, TX 75703
                                        TYLER, TX 75703




TABC-WOOD COUNTY OFFICES                TABC-WOOD COUNTY OFFICES               TABETHA DANIEL
3800 PALUXY DRIVE                       3800 PALUXY DRIVE                      270 WILLIS GIVENS RD
SUITE 501                               TYLER, TX 75703                        MORGANTOWN, KY 42226-1
TYLER, TX 75703




TABITHA BEARDEN                         TABITHA BIGHAMS                        TABITHA BROWN
334 JAY STREET                          16 CRAIG CIRCLE                        162 HUNTERS RUN
BENTON, AR 72015                        HOMERVILLE, GA 31634                   DUBLIN, GA 31021




TABITHA BRYAN                           TABITHA BRYAN                          TABITHA COLEMAN
408 SANDERS CIR                         72 SEAGRAM LANE                        240 OVERBROOK CIRCLE
HARTWELL, GA 30643                      CANON, GA 30520                        SYLACAUGA, AL 35150




TABITHA GILKERSON                       TABITHA HILL                           TABITHA KENNEDY
1615 S LAFAYETTE ST                     294 STURGIS MABEN RD                   191 REHOBTH RD
SHELBY, NC 28152                        STURGIS, MS 39769                      BOWMAN, GA 30624




TABITHA LANE                            TABITHA LEWIS                          TABITHA LLOYD
243 VICKERY LANE                        401 LUCKIE ST                          ROUTE 2 BOX 76
COLBERT, GA 30628                       BAXLEY, GA 31513                       DAINGERFIELD, TX 75638




TABITHA MCNORTON                        TABITHA MOSS                           TABITHA SORRELL
9710 OAK ISLE COURT                     414 CYPRESS BOTTOM RD                  13172 HWY 397
IRVINGTON, AL 36544                     HAYNESVILLE, LA 71038                  LOUISVILLE, MS 39339




TABITHA STEPHENSON                      TABITHA THOMAS                         TABITHA WELCH
7113 DAFFODIL DRIVE                     205 W SPRUCE ST                        1725 GLENMORA AVENUE
BROOKSVILLE, FL 34601                   BRINKLEY, AR 72021                     JACKSON, LA 70748




TABLEAU SOFTWARE INC                    TABLEAU SOFTWARE INC                   TABLEAU
ATTN DEANNA OLSEAD PUTTER               ATTN MARTHA FENNELL, ENTERPRISE        ATTN TIM MYERS, VENDOR CONTACT
1621 N 34TH ST                          SALES                                  837 34TH ST, STE 200
SEATTLE, WA 98103                       1621 N 34TH ST                         SEATTLE, WA 98103
                                        SEATTLE, WA 98103



TABLETOPS UNLIMITED INC                 TABORAH PULLEN                         TACALA LLC
23000 S AVALON BLVD                     1325 NORTH FRANKLIN ST LOT122          4268 CAHABA HEIGHTS CT
CARSON, CA 90745                        DUBLIN, GA 31021                       BIRMINGHAM, AL 35243
TACTICIAN CORPORATIONCase     19-11984-CSS    Doc 36
                                        TAD ROBINSON         Filed 09/10/19   PageTADARIUS
                                                                                   1334 ofNICHOLS
                                                                                           1514
305 N MAIN ST                           1402 CYPRESS ROAD                         1422 N BELLEVUE
ANDOVER, MA 01810                       NASHVILLE, GA 31639                       MEMPHIS, TN 38107




TADARRION HALL                          TADCO/THE T-SHIRT COMPANY                 TAEISHIA WALKER
318 CEDAR GROVE RD                      MARK COHEN                                701 W 18TH 33
PRENTISS, MS 39474                      4219 TARGEE AVE.                          NORTH LITTLE ROCK, AR 72114
                                        NORTH PORT, FL 34287




TAFFEY RODGERS                          TAHARA JONES                              TAHIRA ABDULRAHAN
200 EDGEWOOD RD                         1902 LEIGH                                3203 MIDDLEVIEW ROAD
CLINTON, SC 29325                       JONESBORO, AR 72401                       SHREVEPORT, LA 71108




TAHJ ATKINS                             TAH-NYA CARR                              TAHONEE DAVIS
150 NORTH VILLAGE ROAD 28               1403 ALPINE DR                            662 ASHLEY LANE
LINCOLN, LA 71270                       GLEN HEIGHTS, TX 75154                    DAYTON, TN 37321




TAHONEE DAVIS                           TAHONEE FRAZIER                           TAITO TUUNANEN
987 OLDSTATE HWY 8                      767 JOHN BIRCH RD.                        SOLNANTIE 32 A 9
DUNLAP, TN 37327                        DUNLAP, TN 37327                          HELSINKI 00330
                                                                                  FINLAND




TAIVON BUTLER                           TAIWAN ROBINSON                           TAJA ROBINSON
PO BOX 1801                             220 RACE STREET APT 109                   416 EAST FRANKLIN STREET
REIDSVILLE, GA 30453                    BAMBERG, SC 29003                         ANDERSON, SC 29624




TAJAH BRITTON                           TA-JAYNA SEABERRY                         TAJUANA WILLIAMS
1265 GROOME STREET                      2073 JOEL LANG ROAD                       804 VETERANS PKWY APT 15
GREENVILLE, MS 38703                    MCCOMB, MS 39648                          HINESVILLE, GA 31313




TAKAIJA SMITH                           TAKAYUS BULLARD                           TAKE 5 MEDIA GROUP
4375 HWY 51 NORTH APT.8-202             107 HOLLY STREET                          2385 NW EXECUTIVE CENTER
HORN LAKE, MS 38637                     ANDALUSIA, AL 36420                       DR. SUITE 290
                                                                                  BOCA RATON, FL 33431




TAKEESHA WILSON                         TAKERIA ROBERTSON                         TAKESIA MCDONALD
2068 ALPINE VILLAGE APT B               2750 LOVE RD APT A                        340 TURNER CR
HOOVER, AL 35216                        LEXINGTON, MS 39095                       FORREST CITY, AR 72335




TAKEVIA HANDY                           TAKIERA DIES                              TAKKT AMERICA HOLDING INC
11 WILLOW BEND APT. 23                  118 DUNN STREET                           SPG US RETAIL RESOURCE
BELZONI, MS 39038                       DUBACH, LA 71235                          DBA RETAIL RESOURCE
                                                                                  770 SOUTH 70 STREET
                                                                                  MILWAUKEE, WI 53214
TAKORRIYA THREATS      Case   19-11984-CSS    Doc 36
                                        TALAN SHELTON       Filed 09/10/19   PageTALCORE
                                                                                  1335 ofCOMMERCIAL
                                                                                          1514      R.E.
2701 STERLINGTON RD 223                  139 LINDE ROAD                           1018 THOMASVILLE RD.
MONROE, LA 71203                         HAMBURG, AR 71646-9581                   STE. 200A
                                                                                  TALLAHASSEE, FL 32303




TALEASHA HINES                           TALEISHA RONE                            TALEISHA SHORTY
6752 DIANNA DR.                          804 VETERANS PKWY APT. 36                1039 PARKVIEW CIRCLE SOUTH
OLIVE BRANCH, MS 38654                   HINESVILLE, GA 31313                     SOUTHAVEN, MS 38671




TALEN NORPHLET                           TALERA BAIN                              TALESA GONZALEZ
5070 ECHO LN APT 204                     22898 SAINT PAUL ST                      149 S. TREATING PLANT RD
SOUTHAVEN, MS 38671                      ROBERTSDALE, AL 36567                    DEQUEEN, AR 71832




TALESHA HOPKINS                          TALIAH WAAJID HEALTHY HAIR & BODY        TALIAJAH BROWN
44 HAIN ROAD                             ATTN KHALIFAH WAAJID, SALES              917 A SOUTH WASHINGTON ST
MARION, AL 36756                         4045 ORCHARD RD                          MT VERNON, GA 30445
                                         SYMRNA, GA 30080




TALISHA PHILLIPS                         TALITHA BRUMFIELD                        TALITHA MARSHALL
6277 LACY CV                             12478 TANGIPHOA ROAD                     405 LEE ST
HORN LAKE, MS 38637                      TANGIPAHOA, LA 70465                     WARREN, AR 71671




TALKING RAIN BEVERAGE CO                 TALKING RAIN BEVERAGE CO                 TALKING TABLES INC
ATTN KEVIN KLOCK                         ATTN MIKE LOWES, COO                     404 FIFTH AVE 3RD FLOOR
30520 SE 84TH ST                         30520 SE 84TH ST                         NEW YORK, NY 10018-7510
PO BOX 549                               PO BOX 549
PRESTON, WA 98050                        PRESTON, WA 98050



TALLADEGA CO REV. OFFICE                 TALLADEGA CO REV. OFFICE                 TALLADEGA FIRE DEPT
PO BOX 1017                              Talladega County Courthouse              PO BOX 498
TALLADEGA, AL 35161                      One Court Square                         TALLADEGA, AL 35161
                                         1st Floor
                                         Talladega, AL 35160



TALLADEGA POLICE DEPT                    TALLAHATCHIE CO DHS                      TALLAHATCHIE COUNTY
PO BOX 498                               PO BOX 49                                1 Court Square
TALLADEGA, AL 35160                      CHARLESTON, MS 38921                     Charleston, MS 38921




TALLAHATCHIE COUNTY                      TALLAHATCHIE COUNTY                      TALLAHATCHIE VALLEY ELECTRIC POWER
COLLECTOR                                PO BOX 307                               ASSOC
PO BOX 307                               CHARLESTON, MS 38921                     250 POWER DRIVE
CHARLESTON, MS 38921                                                              BATESVILLE, MS 38606




TALLAHATCHIE VALLEY ELECTRIC POWER       TALLAPOOSA CO COMMISSIONR                TALLAPOOSA CO COMMISSIONR
ASSOC                                    125 N. BROADNAX STREET                   125 North Broadnax Street
PO BOX 513                               ROOM 106                                 Room 106
BATESVILLE, MS 38606                     DADEVILLE, AL 36853                      Dadeville, AL 36853
                    Case
TALLAPOOSA CO COMMISSIONR   19-11984-CSS
                                      TALLEYDoc 36 Filed
                                            ENTERPRISES INC 09/10/19   PageTALLON
                                                                            1336 VENABLE
                                                                                  of 1514
ROOM 106                               DBA CALIBORNE DRUG CO               1715 WEST SEARCY ST. APT 8
DADEVILLE, AL 36853                    281 HARDAWAY ROAD                   HEBER SPRINGS, AR 72543
                                       HOMER, LA 71040




TALLULAH PUBLISHING                    TALON MERCHANT CAPITAL              TALONDA HARRIS
DBA MADISON JOURNAL                    2929 N CALIFORNIA AVE               324 CENTER DRIVE
300 SOUTH CHESTNUT STREET              CHICAGO, IL 60618                   GALLATIN, TN 37066
TALLULAH, LA 71282




TALX CORPORATION                       TAMAI BUTLER                        TAMALA COOPER
11432 LACKLAND RD                      35 RALPH YOUNG RD                   210 DAVIS ST NE
ST LOUIS, MO 63146                     WRIGHTSVILLE, GA 31096              DECATUR, AL 35601




TAM-AM FOODS INC                       TAM-AN FOODS INC                    TAMANDA GRIFFIN
302 HIGHWAY 495                        302 HIGHWAY 495                     410 BURNETT STREET
PO BOX 698                             PO BOX 698                          ABERDEEN, MS 39730
BELZONI, MS 39038                      BELZONI, MS 39038




TAMAR JACKSON                          TAMARA AMOS                         TAMARA BLAKE
43 BRYANT LANE                         128 MAGNOLIA AVE APT. B             4158 LEWEIR ST
CENTREVILLE, MS 39631                  LEESBURG, GA 31763                  MEMPHIS, TN 38127




TAMARA BOYDSTUN                        TAMARA CLARK                        TAMARA CLAYTON
2991 MT PISGAH RD                      602 WEST 26TH AVE                   131 DRIVE 1197
NOXAPATER, MS 39346                    CORDELE, GA 31015                   MOOREVILLE, MS 38857




TAMARA COLEMAN                         TAMARA FRASER                       TAMARA HOLDER
1205 12TH ST                           66 BROWN RD                         161 EAGLES NEST DRIVE
KENTWOOD, LA 70444                     VILONIA, AR 72173                   PICKENS, SC 29671




TAMARA HOWARD                          TAMARA JACKSON                      TAMARA KEATON
197 DEPOT STREET                       238 WILDWOOD DRIVE                  18521 HWY 22
CUTHBERT, GA 39840                     MANSFIELD, LA 71052                 JACKSON, MS 39209




TAMARA KYLES                           TAMARA LEMONS                       TAMARA MOORE
1601 W 4TH ST APT 4                    445 OLD PINSON RD                   1167 BRIARWOOD
DEQUINCY, LA 70633                     JACKSON, TN 38301                   CLARKSDALE, MS 38614




TAMARA MOORE                           TAMARA MORRIS                       TAMARA NEWELL
650 HUCKABY STREET                     14 SNELL ST APT 317                 1166 COUNTY ROAD 17
CHURCH POINT, LA 70525                 WRIGHTSVILLE, GA 31096              BAY SPRINGS, MS 39422
TAMARA PARKER            Case 19-11984-CSS
                                        TAMARADoc 36
                                               PORTER      Filed 09/10/19   PageTAMARA
                                                                                 1337 of 1514
                                                                                       REEVES
1083 ROSS RD.                            4623 CEDAR BRANCH CV                   7 PALAMINO RUN
RIPLEY, TN 38063                         MEMPHIS, TN 38128                      HOLLY SPRINGS, MS 38635




TAMARA ROBINSON                          TAMARA RUSSO                           TAMARA SIMTH PHOTOGRAPHY
818 HIGH ST                              5534 HWY 966                           15 E 6TH STREET
ELDORADO, IL 62930                       ST FRANCISVILLE, LA 70775              MOUNTAIN HOME, AR 72653




TAMARA SPRAYBERRY                        TAMARA TOMMEY                          TAMARA WILLIAMS
ROUTE 3 BOX 131A                         84 CR 2518                             1815 BROKEN ARROW APT. B
EUPORA, MS 39744                         LEESBURG, TX 75451                     NORTH LITTLE ROCK, AR 72118




TAMARA WILLINGHAM                        TAMARA WILLINGHAM                      TAMARA WOLFE
103 CRANBERRY DR.                        103 CRANBERRY DRIVE                    222 LEE STREET
BROUSSARD, LA 70518                      BROUSSARD, LA 70518                    MENDENHALL, MS 39114




TAMARA WOODS                             TAMARAH JOHNSON                        TAMARIA JOHNSON
4178 OLATHE 4                            565 CENTER AVENUE                      298 ESKRIDGE ST
MEMPHIS, TN 38128                        PHILADELPHIA, MS 39350                 CHARLESTON, MS 38921




TAMARIE RIMMER                           TAMAYA LUCKETT                         TAMAYIA WHEELER
117 EAST ST                              712 S BAIRD LANE                       405 LEXINGTON AVE
CALHOUN CITY, MS 38916                   MURFREESBORO, TN 37130                 WASHINGTON, GA 30673




TAMBRA GALLION                           TAMBRA WHITEHEAD                       TAMEIKA PORTER
1181 HORTENSE RD                         4028 COUNTRY BIRCH COVE                3881 TAMARRON CIR 302
DICKSON, TN 37055                        MEMPHIS, TN 38115                      MEMPHIS, TN 38125




TAMEIKEA WEBSTER                         TAMEKA ARMSTEAD                        TAMEKA FULLER
6752 DIANA DR                            7171 TOMMY JAMES LANE                  405 ELLIS AVE
OLIVE BRANCH, MS 38654                   JACKSON, LA 70748                      JACKSON, MS 39209




TAMEKA HAYES                             TAMEKA HOLMES                          TAMEKA LANGSTON
131 MARY MAGDALENE ROAD                  5866 BRENDA DR                         89 LAY LOOP
HATTIESBURG, MS 39401                    TRUSSVILLE, AL 35173                   LAKE, MS 39092




TAMEKA OWENS                             TAMEKA PHILLIPS                        TAMEKA PRICE
905 SASSE APT 35                         906 BURN LANE                          7 HINES STREET
CLARKSDALE, MS 38614                     AUTAUGEVILLE, AL 36063                 CUTHBERT, GA 39840
TAMEKA ROBINSON          Case 19-11984-CSS
                                        TAMEKADoc  36
                                               SMITH        Filed 09/10/19   PageTAMEKIA
                                                                                  1338 of  1514
                                                                                         BURNS
718 BOATNER ST                           269 WORTHINGTON AVE.                    360 W 72 STREET
BASTROP, LA 71220                        ROLLING FORK, MS 39159                  SHREVEPORT, LA 71106




TAMELA CLANNEY                           TAMELA JONES                            TAMERA CARSWELL
16 MARS                                  2537 NIBLIK PASS UNIT 17                504 ATLANTA AVE
HOLIDAY ISLAND, AR 72631                 CORDOVA, TN 38016                       STILLMORE, GA 30464




TAMERA JONES                             TAMERA MASSIE                           TAMERA POWELL
23 GREENFIELD DR                         607 S JEFFERSON ST                      US HIGHWAY 280
MONROE, LA 71202                         STAR CITY, AR 71667                     VIDALIA, GA 30474




TAMERA THAXTON                           TAMERON VANDEGRIFT                      TAMESHA MCKINNIE
3755 WALTERBORO HWY                      4421 PLEASANT VALLEY ROAD               PO BOX 3
VARNVILLE, SC 29944                      ASHVILLE, AL 35953                      COLUMBIA, AL 36319




TAMESHIA WELLS                           TAMESIA THORNTON                        TAMI HILL
947 INVERNESS AVE                        3003A SEVEN ROAD                        90 WOODROW ST
MACON, GA 31204                          BATESVILE, MS 38606                     LINCOLN, AL 35096




TAMI WARE                                TAMI WRIGHT                             TAMIA BAILEY
714 OLD HODGES RD                        10101 HYMAN DRIVE                       830 COUNTY ROAD 308
ABBEVILLE, SC 29620                      OLIVE BRANCH, MS 38654                  PLANTERSVILLE, AL 36758




TAMIA STINSON                            TAMICA BOYD                             TAMICA JAMESON
51 MCCALL STREET                         412 A SOUTH PARK AVE                    2298 BUCK DITCH ROAD
HATTIESBURG, MS 39401                    ANDREWS, SC 29510                       HUNTINGDON, TN 38344




TAMIE DAVIS                              TAMIEKA COPELIN                         TAMIKA HAZLEY
110 JIM WIMBERLY RD                      126 VALLEY VIEW TERR                    P.O. BOX 14133
COCHRAN, GA 31014-2343                   HEADLAND, AL 36345                      EAST DUBLIN, GA 31027




TAMIKA STRAWTER                          TAMILA WATKINS                          TAMISHA CATO
1126 S COLLEGE AVE                       4095 BRINGLE STREET                     164 SAMPSON RD
TIFTON, GA 31794                         MILAN, TN 38358                         ARCADIA, LA 71001




TAMMARA COOK                             TAMMARHA DAVIS                          TAMMELA HUGHES
103 S LAKE SHORE DR APT B                1436 NOCOSEKA TRAIL APT. U2             3315 W MONTICELLO CI 2
TUNNEL HILL, GA 30755                    ANNISTON, AL 36207                      MEMPHIS, TN 38115
TAMMERA FLEMONS         Case 19-11984-CSS    Doc 36
                                       TAMMI BARRETT        Filed 09/10/19   PageTAMMI
                                                                                  1339CREAMER
                                                                                       of 1514
3190 FLAIRWOOD COVE                     1313 LAMPKIN STREET                      404 HUNTERS GLEN
MEMPHIS, TN 38118                       BOSSIER, LA 71111                        VALDOSTA, GA 31602




TAMMI MARTIN                            TAMMIE APPLEYARD                         TAMMIE BENARD
1076 E STATE HWU 162                    201 STERLING LANE                        403 S AVALON ST 8
PORTAGEVILLE, MO 63873                  SAVANNAH, TN 38372                       WEST MEMPHIS, AR 72301




TAMMIE CLARK                            TAMMIE JACKSON                           TAMMIE LINYARD
1475 GALVESTON STREET                   1214 OAKTON TRAIL                        7286 DEERBROOK
MEMPHIS, TN 38114                       EVANS, GA 30809                          OLIVE BRANCH, MS 38654




TAMMIE MALDONADO                        TAMMIE MELTON                            TAMMIE RICHARD
114 BERNARD FOUNTAIN ST                 3670 CR183                               215 YOCONA AVE.
MOUNT VERNON, GA 30445                  GREENWOOD, MS 38930                      CROWDER, MS 38622




TAMMY BAILEY                            TAMMY BANKS                              TAMMY BILTON
3474 GEORGE OLIVE RD.                   4867 HALEVILLE RD                        2200 HIGHWAY 378
IRON CITY, TN 38463                     MEMPHIS, TN 38116                        CONWAY, SC 29527




TAMMY BLOCKER                           TAMMY BOUCHER                            TAMMY BRENT
25449 SASSER RD                         536 PARHAM RD                            915 SOUTH 4TH
ANDALUSIA, AL 36421-8441                MARTIN, TN 38237                         HAYTI, MO 63851




TAMMY BREVELLE                          TAMMY C. COMER                           TAMMY CANTEY
272 DAVIS RD                            80 CAITLYN GENEVA COVE                   LEE ST
RINGGOLD, LA 71068                      OAKLAND, TN 38060                        HEMINGWAY, SC 29554




TAMMY CANTU                             TAMMY CARVER                             TAMMY CATRON
1809 GAY DRIVE                          216 CHARLIE MORRIS RD                    HC 71 BOX 509
FRANKLIN, LA 70538                      COLBERT, GA 30628                        MONTICELLO, KY 42633




TAMMY CLARK                             TAMMY COBAUGH                            TAMMY COBAUGH
819 BILLY PARCHMAN ROAD                 82 HAPHAZARD LOOP                        P O BOX 1232
CUMBERLAND CITY, TN 37050               TIOGA, LA 71477                          GILLETTE, WY 82716




TAMMY CONE                              TAMMY CROOKS                             TAMMY CROSS
115 PINE WAY                            4712 WEST POINT RD                       615 HENDERSON
THOMASVILLE, GA 31757                   LAGRANGE, GA 30240                       CAPE GIRARDEAU, MO 63703
TAMMY CROWDER          Case 19-11984-CSS
                                      TAMMY Doc
                                            CUDD 36       Filed 09/10/19   PageTAMMY
                                                                                1340 DALTON
                                                                                     of 1514
211 SCHROER DR                         167 TIMBER LANE                         17 SOUTH TEMPLE STREET
BYRON, GA 31008                        LONGVILLE, LA 70652                     LAKELAND, GA 31635




TAMMY DONELSON                         TAMMY DUNCAN                            TAMMY DUNCAN
4914 CHENOWETH ROAD                    127 LEE DRIVE APT 5                     2662 HWY 532
LOUISVILLE, KY 40299                   GRAY, TN 37615                          TAYLORSVILLE, MS 39168




TAMMY EMBRY                            TAMMY FERRER                            TAMMY FULGHAM
5535 OLD FAYETTEVILLE ROA              100 WEST MUNCEY ST                      1109 N COLUMBUS AVE
SYLACAUGA, AL 35151                    MCMINNVILLE, TN 37110                   LOUISVILLE, MS 39339




TAMMY GIFFORD                          TAMMY GIVENS                            TAMMY GRAY
92 GRAND TRUNK RD                      120 ARTIC LANE                          12 CR 24
CONWAY, AR 72032                       EAST PRAIRIE, MO 63845                  DENNIS, MS 38838




TAMMY GRAY                             TAMMY GRIFFIN                           TAMMY GRIFFIN
2316 ALA HIGHWAY 143                   1136 HIGHLAND BLUFF COURT               379 SLEEPY HOLLOW ROAD
ELMORE, AL 36025                       LINCOLNTON, NC 28092                    SOPERTON, GA 30457




TAMMY GUNN                             TAMMY HADLEY                            TAMMY HASLAM
360 RED HOLLOW RD                      347 SOUTH THOMAS ST                     6907 ST TIMOTHY RD
MARTIN, GA 30557                       TUPELO, MS 38801                        MARSHVILLE, NC 28103




TAMMY HASLAM                           TAMMY HERNANDEZ                         TAMMY HUNTER
6907 ST. TIMOTHY RD.                   445 B BRENDALWOOD DR                    PO BOX 1304
MARSHVILLE, NC 28103                   BRANDON, MS 39047                       COMMERCE, TX 75429




TAMMY JEAN PRICKET                     TAMMY JENKINS                           TAMMY JOHNSON
1276 E MAIN ST                         719 ELLIS RD                            124 DOUG SPEARS RD
ROYSTON, GA 30662                      CAMDEN, AL 36726                        BURKESVILLE, KY 42717




TAMMY JOHNSON                          TAMMY JOHNSON                           TAMMY JOLLEY
3470 CR 100                            452 WARD CUTOFF RD                      676 PRIVATE ROAD 3628
CORINTH, MS 38834                      TILLAR, AR 71670                        BRIDGEPORT, TX 76426




TAMMY JONES                            TAMMY KELDERHOUSE                       TAMMY KEMP
121 LYMAN AVENUE                       5910 FOSTER STREET                      1101 SULPHUR SPRINGS
DUNCAN, SC 29334                       PENSACOLA, FL 32526                     SELMER, TN 38375
TAMMY KIGHT              Case 19-11984-CSS
                                        TAMMY Doc
                                              KIGHT36        Filed 09/10/19   PageTAMMY
                                                                                   1341 KIRTON
                                                                                        of 1514
612 W 17TH ST                            612 W 17TH                               507 3RD AVE
HOPKINSVILLE, KY 42240                   HOPKINSVILLE, KY 42240                   KINGSTREE, SC 29556




TAMMY KLANN                              TAMMY LEE                                TAMMY LEWIS
214 E 3RD ST                             1711 POPPELL FARMS DR SE                 106 WICKSTEAD ROAD
KERSHAW, SC 29067                        DARIEN, GA 31305                         BESSEMER, AL 35023




TAMMY LISTER                             TAMMY MARTIN                             TAMMY MARTIN
215 ELIZABETH LANE                       31552 HWY 63 N                           320 BERRIAN AVE
DALEVILLE, AL 36322                      LEAKESVILLE, MS 39451                    LAKELAND, GA 31635




TAMMY MARTIN                             TAMMY MARTIN                             TAMMY MCCLENDON
320 DERRIAN AVE                          440 MARTIN ST LOT 4                      103 RED OAK ROAD
LAKELAND, GA 31635                       WEST MONROE, LA 71292                    CLINTON, MS 39056-5513




TAMMY MEADOR                             TAMMY MERRITT                            TAMMY METCALF
603 BAKER                                301 JUDGE SMITH DR                       405 SOUTH MAIN ST
MALVERN, AR 72104-2807                   MARION, AR 72364                         SYLVANIA, GA 30467




TAMMY MILLS                              TAMMY MIRANDA                            TAMMY MITCHELL
320 JR BUTLER DRIVE                      196 WOOD PECKER LANE                     205 BROAD ST
BEAR CREEK, AL 35543                     NICHOLSON, GA 30565                      DUBLIN, GA 31027




TAMMY MITCHELL                           TAMMY MOORE                              TAMMY PERRY
205 BROAD ST                             7957 PINETREE LANE                       315 PRICE ST
EAST DUBLIN, GA 31027                    HARRISBURG, AR 72432-8207                ROANOKE, AL 36274




TAMMY PETERSEN                           TAMMY PINKSTON                           TAMMY RAPIER
5198 HWY 359                             3175 ROBERTSON RD. APTC15                371 BROWN GAP CEMETERY ROAD
LAMAR, AR 72846                          JACKSON, MS 39209                        TRENTON, GA 30752




TAMMY RASCO                              TAMMY REECE                              TAMMY REEVES
19272 ROCKY LANE                         1902 LAWSON AVE 6                        3477 BUCKHEAD RD
TYLER, TX 75703                          DALTON, GA 30720                         BAXLEY, GA 31513




TAMMY ROBERSON                           TAMMY SCHNEIDER                          TAMMY SHAVER
1026 ST. HWY 355                         704 MILLAR ST                            212 7TH ST SOUTH
ETTA, MS 38627                           EAST PRAIRIE, MO 63845                   AMORY, MS 38821
TAMMY SLATTON           Case 19-11984-CSS
                                       TAMMY Doc
                                             SMITH36        Filed 09/10/19   PageTAMMY
                                                                                  1342 SMITH
                                                                                       of 1514
147 RAULSTON STREET                     17867 SUSIES PT                          20535 US HWY 11
MONTEAGLE, TN 37356                     TROUP, TX 75789                          STEELE, AL 35987




TAMMY SMITH                             TAMMY SMITH                              TAMMY SPARGO
28173 HWY E 54                          PO BOX 532                               510 10TH AVE
DUMAS, AR 71639                         TIGER, GA 30576                          ALBANY, GA 31701




TAMMY SPRINGS                           TAMMY STARRET                            TAMMY STONE
1640 WILLIARDS LOOP                     4302 N MARKET APPARTMENT 211             1413 DUDLEY DR.
HEMINGWAY, SC 29554                     SHREVEPORT, LA 71107                     KILGORE, TX 75662




TAMMY STULTS                            TAMMY TESSLING                           TAMMY THIGPEN
117 BROCK ST                            101 SOUTH SEWELL PLACE                   P.O BOX 624
SALTILLO, MS 38866                      BUNKIE, LA 71322                         SOPERTON, GA 30457




TAMMY THIGPEN                           TAMMY THIGPEN                            TAMMY THOMPSON
PO BOX 624 1                            PO BOX 624                               3395 COLLIER AVE.
SOPERTON, GA 30457                      SOPERTON, GA 30457                       MEANSVILLE, GA 30256




TAMMY TOLLIVER                          TAMMY VICKERS                            TAMMY WALKER
55 W LAKE LEE RD                        19540 ROBERT WALKER RD                   539 WEST MONROE STREET
GREENVILLE, MS 38701                    CITRONELLE, AL 36522                     MAGNOLIA, AR 71753




TAMMY WARE                              TAMMY WASCHALK                           TAMMY WEARY
127 CINNAMON LN                         420 PARIS LANE                           60 F DOC MAGEE RD
HAUGHTON, LA 71037                      MALVERN, AR 72104                        TYLERTOWN, MS 39667




TAMMY WEBER                             TAMMY WERLE                              TAMMY WHITE
1923 LEWTER DR                          168 GA.HWY 32 EAST                       3921 GUMTREE DRIVE
CLARKSVILLE, TN 37042                   OCILLA, GA 31774                         NUNNELLY, TN 37137




TAMMY WHITE                             TAMMY WILLIAMS                           TAMMY WILLIAMS
611 EPERNAY PL                          205 LAMAR ST                             PO BOX 1829
LITTLE ROCK, AR 72223                   WINONA, MS 38967                         WOODVILLE, MS 39669




TAMMY WINDHAM                           TAMMY YARBROUGH                          TAMMY YORK
11 CR 16244                             828 COUNTY ROAD 4250                     111 PARKER RD NW
LOUIN, MS 39338                         OARK, AR 72852-8815                      CALHOUN, GA 30701
TAMRA FOSTER            Case 19-11984-CSS    Doc 36
                                       TAMYA NETTLES       Filed 09/10/19   PageTAMYKA
                                                                                 1343 of 1514
                                                                                       BROWN
212 RONNIE NIX ROAD                     2971 HYDE ROAD                          3386 SOBOTA CIRCLE 201
SINGER, LA 70660                        SENATOBIA, MS 38668                     MEMPHIS, TN 38109




TANA BRESHEARS                          TANAIJAH ADAMS                          TANAISHA CLARK
138 DRYBROOK TRAIL                      686 SOUTH SOMERVILLE                    724 TOM GAILEY PLZ
HOT SPRINGS, AR 71901                   MEMPHIS, TN 38104                       AMERICUS, GA 31709




TANAJ WILLIAMS                          TANDI RISLEY                            TANDRA BOYD
804 10TH AVE                            205 CITIZENS COURT                      4392 FLAIRWOOD DR
ALBANY, GA 31701                        PRINCETON, KY 42445                     MEMPHIS, TN 38118




TANEA MARTIN                            TANEKA TOOLEY                           TANEKIA ROBINSON
103 W MUNCEY ST                         600 CEMENTARY ROAD                      670 SHADY DRIVE
MCMINNVILLE, TN 37110                   TOMPKINSVILLE, KY 42167                 YAZOO CITY, MS 39194




TANESHA BROWN                           TANESHA CURTIS                          TANESHA LOVE
104 WOMACK RD APT B                     287 COUNTY ROAD                         111 KING ST.
STARKVILLE, MS 39759                    OAKLAND, MS 38948                       GRENADA, MS 38901




TANESHA MANUEL                          TANESHIA GALLMAN                        TANESHIA HARRIS
222 JOHN PIXLEY RD.                     958 OLD GREENWOOD                       801 W. 2ND AVE.
HOMER, LA 71040                         GREENWOOD, SC 29649                     PINE BLUFF, AR 71601




TANGELIA ARNOLD                         TANGER HOLSEY                           TANGER HOLSEY
1903 VIVIAN AVE                         60 AKINSON LANE                         60 ATKINSON LANE
DOUGLAS, GA 31535                       SANDERSVILLE, GA 31082                  SANDERSVILLE, GA 31082




TANGIE MILLER                           TANGIPAHOA PARISH TAX COL               TANGIPAHOA PARISH TAX COL
301 CEDAR STREET                        15475 Club Deluxe Road                  PO BOX 942
SUMMIT, MS 39666                        Hammond, LA 70403                       AMITE, LA 70422




TANGIRA THEUS                           TANIA GREENWOOD                         TANIA RIVERA
13 N MILLS ST APT 7                     181 DALRYMPLE RD                        655 CRAVENS DRIVE
ALAMO, TN 38001                         BENTON, LA 71006                        SAVANNAH, TN 38372




TANIKA LEWIS                            TANIS BEIQUE                            TANISHA DAVID
8162 TULIP LANE                         7164 DICE LAMPLEY RD                    513 ALLEN DRIVE
HARRISBURG, AR 72432                    FAIRVIEW, TN 37062                      MONTICELLO, AR 71655-9395
TANISHA MONTGOMERY      Case 19-11984-CSS    Doc
                                       TANISHA    36 Filed 09/10/19
                                               NELSON                 PageTANISHA
                                                                           1344 of  1514
                                                                                  SCURRY
1131 CREEKSIDE CIRCLE                   955 WOLF PACK COURT               1971 BURTONS FERRY HWY
HINESVILLE, GA 31313                    SUMTER, SC 29150                  SYLVANIA, GA 30467




TANISSA HARRIS                          TANIYA CAMPBELL                   TANJA EMERICH
322 COUNTY ROAD 683                     2983 CURTIS                       105 PINE RIDGE DR
GUNTOWN, MS 38849                       MEMPHIS, TN 38118                 BYRON, GA 31008




TANJALA MACK                            TANNA STURCH                      TANNER REAGAN
1296 S PRESCOTT ST                      6216 WILBURN RD                   832 PEACH DR.
MEMPHIS, TN 38114                       WILBURN, AR 72179                 LIVINGSTON, TN 38570




TANNER RECYCLING INC                    TANNER SCOTT                      TANNER TESSLING
1134 BUCKEYE ROAD                       557 ELLER ROAD                    307 SOUTH LOUISIANA AVE.
EAST DUBLIN, GA 31027                   SPARTA, TN 38583                  BUNKIE, LA 71322




TANNER THIBODEAUX                       TANNER WHITEHEAD                  TANOKA ADAMS
406 LOUISIANA AVE                       147 LYNX DRIVE                    686 S.SOMERVILLE
LAKE ARTHUR, LA 70549                   CANTON, MS 39046                  MEMPHIS, TN 38104




TANUGLA JAMES                           TANVA PLUMMER                     TANYA BALIEY
1028 SLIGE RD                           867 LITTLE JOHN RD                211 FRANK EARHART
SAINT FRANCISVILLE, LA 70775            DUBLIN, GA 31021                  DOVER, TN 37058




TANYA EADDY                             TANYA FORD                        TANYA GRAVES
374 LAWRIMORE RD                        PO BOX 1223                       3606 TALLABOGUE ROAD
HEMINGWAY, SC 29554                     ZWOLLE, LA 71486                  FOREST, MS 39074




TANYA JONES                             TANYA MICKO                       TANYA MITCHELL
6479 SPRINGLAKE CIR                     107 FRANK JONES RD                2969 CHARLES BRYAN RD
SHREVEPORT, LA 71107                    LADSON, SC 29456                  BARTLETT, TN 38134




TANYA OBANNER                           TANYA ODUM                        TANYA PRICE
3954 CHARLESTON HWY                     710 STEWART AVE                   918 ALCY RD
VARVILLE, SC 29924                      DUBLIN, GA 31021                  MEMPHIS, TN 38109




TANYA REDD                              TANYA ROWE-HILL                   TANYA THOMAS
2661 OLD ATLANTA RD                     3700 LANDAU LANE                  PO BOX 1528
GRIFFIN, GA 30223                       ATLANTA, GA 30331                 CLYDE, NC 28721
TANYA UMFLEET         Case   19-11984-CSS    Doc 36
                                       TANYA WATTS       Filed 09/10/19   PageTANYA
                                                                               1345WHITE
                                                                                    of 1514
79 BITTLE RD                           2087 ZACK RIDGE RD                     19746 LINDSEY BRIDGE RD
HEBER SPRINGS, AR 72543                MARSHALL, AR 72650                     ANDALUSIA, AL 36420




TANYA WILLIAMS                         TANYA WOOTEN                           TANYAKA WHITE
436 CR 1557                            161 SHACKELFORD                        4003 WALNUT STREET
MOOREVILLE, MS 38857                   LEOMA, TN 38468                        TEXARKANA, TX 75503




TANZIE BANKS                           TAPRENA FOLSOM                         TAQELA BROWN
512 GRETCHEN STREET                    1204 EDGEWOOD DRIVE                    855 WORKMORE MILAN RD
NEW ROADS, LA 70760                    DUBLIN, GA 31021                       MCRAE, GA 31055




TAQUARIAS MCGOWAN                      TAQUELIA LEWIS                         TAQUINTA MELTON
6045 SUMMER TRACE APT 203              819 EAST LEE STREET APT B              9011 ATTALA RD 4102
MEMPHIS, TN 38134                      DAWSON, GA 39842                       SALLIS, MS 39160




TAQUIRA GENTLES                        TAQUISTA CLARK                         TAQWESHIA PICKENS
84 S TWIDDY LN                         420 IVY AVE APT15                      505 LEE ST
ALAMO, TN 38001                        LOUISVILLE, MS 39339                   BELLAMY, AL 36901




TARA ANDERSON                          TARA BURT                              TARA C GREER
205 RYAN ST.                           503 JIM DAVID RD                       7684 CROW CUT ROAD
BELZONI, MS 39038                      NICHOLSON, GA 30565                    FAIRVIEW, TN 37062




TARA CAMERON                           TARA DIXON                             TARA FUCHS
237 PEARLIE OWENS DR                   405 EAST 14TH AVE                      1700 S. SECOND ST.
JACKSON, MS 39212                      CORDELE, GA 31015                      CABOT, AR 72023




TARA FUNK                              TARA GREEN                             TARA GREER
362 WEST CLINTON                       1421 NORTH 20TH AVE                    7684 CROW CUT ROAD
EQUALITY, IL 62934                     HUMBOLDT, TN 38343                     FAIRVIEW, TN 37062




TARA GREESON                           TARA HALE                              TARA HAMPTON
8088 RED BUD RD NE                     16812 LAKEVIEW CIR                     P.O. BOX 1132
RANGER, GA 30734                       WHITEHOUSE, TX 75791                   VERNON, AL 35592




TARA HUNT                              TARA HUNTLEY                           TARA IRVIN
1119 N BOSTON PLACE                    690 LURAN RD                           415 BLUFF CIRCLE
RUSSELLVILLE, AR 72801                 CLARKSVILLE, TN 37040                  SAVANNAH, TN 38372
TARA KAY ARDOIN          Case 19-11984-CSS    Doc 36
                                        TARA KEENUM         Filed 09/10/19   PageTARA
                                                                                  1346  of 1514
                                                                                      LARK
1340 B & B AVE                          515 FARRIS DR                            350 ZOAR HEIGHTS RD
EUNICE, LA 70535                        HAMMOND, LA 70403                        GREER, SC 29651




TARA MCCULLOUGH                         TARA MENG                                TARA MENG
1500 THUNDERHEAD TRAIL                  29 JANSKI LANE                           32 WHISPERING WIND CL
DEMOREST, GA 30535                      VILONIA, AR 72173                        VILONIA, AR 72173




TARA MONROE                             TARA PHILLIPS                            TARA PINILLA
1100 MARTIN LUTHER 116                  111 HANLEY RD                            154 SUGAR HILL COURT
ANNISTON, AL 36201                      ROYSTON, GA 30662                        BOILING SPRINGS, SC 29316




TARA PRUDHOMME                          TARA QUEEN                               TARA RATCLIFF
1911 WEST DUDLEY                        2041 EAGLE RIDGE DRIVE                   5005 CLAIRMONT AVE SOUTH
EUNICE, LA 70535                        BIRMINGHAM, AL 35242                     BIRMINGHAM, AL 35222




TARA ROACH                              TARA ROLLE                               TARA SHAMPINE
3475HWY 161 W                           670 WHISPERING OAK DR 303                9 BOB BROWN CIRCLE
HUGHES SPRINGS, TX 75656                SOUTHAVEN, MS 38671                      HATTIESBURG, MS 39401




TARA SINKA                              TARA SMITH                               TARA STONEBRAKER
115 CHRISTINA LANE                      139 HAZEL ST.                            1907 OZIER CIRCLE
PIEDMONT, SC 29673                      WARREN, AR 71671                         VAN BUREN, AR 72956




TARA TAYLOR                             TARA THOMPSON                            TARA TOY CORP
213 STRICKLAND AVE                      19 GLENN CIR                             ATTN BRUCE PEARL, PRESIDENT
BLACKSHEAR, GA 31516                    CARLTON, GA 30627                        40 ADAMS AVE
                                                                                 HAUPPAUGE, NY 11788




TARAGAYLE MITCHEL                       TARAH LEE                                TARALYN ALDERMAN
57 DIAMOND DRIVE                        213 PENROSE LANE                         531 SOUTH ARIZONA UNIT C
ASHFORD, AL 36312                       WELLFORD, SC 29385                       KINGSLAND, GA 31548




TARANDA ASHLEY                          TARANDA BOLDEN                           TARANGIE TYLER
405 20TH STREET                         P. O. BOX 343                            180 GREENVIEW DRIVE
PHENIX CITY, AL 36867                   RIDGELY, TN 38080                        RIDGE SPRING, SC 29129




TARESA GRAHAM                           TARESSA CRUMBLEY                         TARGET WORLDWIDE
691 STEADFAST ROAD                      123 CREEK ISLE DR.                       12 COTTONWOOD CT.
ANDREWS, SC 29510                       LEESBURG, GA 31763                       EDISON, NJ 08820
TARIA GARRETT            Case 19-11984-CSS    Doc
                                        TARIAYA    36
                                                HORNE      Filed 09/10/19   PageTARINEISHA
                                                                                 1347 of 1514
                                                                                           THOMAS
2505 14TH COURT NORTH                    54 DEBORAH LANE                         4889 HWY 510
BESSEMER, AL 35020                       EASTMAN, GA 31023                       MANSFIELD, LA 71052




TARKEVIA ROE                             TARLEI FLOWER                           TARNEISHA MCCRAY
1917 FRANK JACKSON CIRCLE                401 NORTH BROAD STREET                  PO BOX 839
DOUGLAS, GA 31533                        LELAND, MS 38756-2746                   MONTICELLO, FL 32344




TARNIKA JACKSON                          TARON BARNES                            TARON BLACKETT
1306 CALHOUN ST                          342 MALLORY DR                          699 SHADOW LEAF LANE
HUMBOLDT, TN 38343                       BYRAM, MS 39272                         TUNNEL HILL, GA 30755




TARON COCHRAN                            TARQUESHIA COLLIER                      TARRANT VALLEY CHAMBER OF COMMERCE
291 RUSTIC LOOP                          1609EASTMCPHERSON                       PO BOX 170220
RUSSELLVILLE, AL 35653                   NASHVILLE, GA 31639                     BIRMINGHAM, AL 35217




TARRYL DARRISAW                          TARSHA RAMSEY                           TARSHA RAMSEY
PO BOX 413                               7191 BRENWOOD DR                        PO BOX 578
WRIGHTSVILLE, GA 31096                   HORN LAKE, MS 38637                     COLDWATER, MS 38618




TARSHIKA GRISWOLD                        TARSIA WHITE                            TARVER DISTIBUTING CO IN
104 ADAMS CT                             865 SKELTON ROAD                        ATTN ROSS H TARVER
HINESVILLE, GA 31313                     THOMASTON, GA 30286                     8360 HIWASSEE ST
                                                                                 CHARLESTON, TN 37310




TARYLL CARR                              TARYN MCCUISTON                         TARYN MILLER
1403 ALPINE DR                           505 NINTH ST                            502 WEST CHURCH ST
GLEN HEIGHTS, TX 75043                   MARKED TREE, AR 72365                   NEWTON, MS 39345




TARYN ROLAND                             TASHA DOBBS                             TASHA FANNING
210 FENDLER PKWY                         30139 WREN CEMETERY RD                  4B LEATHERWOOD DR.
PINEVILLE, LA 71360                      ABERDEEN, MS 39730                      HOLIDAY ISLAND, AR 72631




TASHA FREEMAN                            TASHA GRAY                              TASHA JENNINGS
3146 PECAN LAKE DRIVE                    215 FORBES CV                           102 PENN DRIVE
MEMPHIS, TN 38115                        BYRAM, MS 39272                         TRENTON, TN 38382




TASHA JOHNSON                            TASHA PHELPS-WALDEN                     TASHA REDDICK
112 COUNTY RD 5131                       792 CANNON DRIVE                        2243 ROSIER ROAD APT 17A
BOONEVILLE, MS 38829                     SOCIAL CIRCLE, GA 30025                 AUGUSTA, GA 30906
TASHA SCHRANER          Case 19-11984-CSS    Doc 36
                                       TASHA SHORTY        Filed 09/10/19   PageTASHA
                                                                                 1348STANLEY
                                                                                      of 1514
136 S 4TH ST APT 1                     506 ST PAUL                              710 ALABAMA AVE
CANNELTON, IN 47520                    SENATOBIA, MS 38668                      DOTHAN, AL 36303




TASHA STEWART                          TASHA TERRY                              TASHA THOMPSON
109 DECKER DR APT B                    112 NORRIS DR                            129 STUMP TOWN ROAD
FUQUAY VARINA, NC 27526                CLARKSVILLE, TN 37042                    SILVER CREEK, MS 39663




TASHA YOUNG                            TASHALEA CLARK                           TASHAMYA MORGAN
213 COLUMBIA ROAD 156                  285 WINTERS LANE                         6042 9TH AVE
WALDO, AR 71770                        CAMDEN, TN 38320                         EASTMAN, GA 31023




TASHANDA WHITE                         TASHANICA HARVEY                         TASHANTI WILLIAMS
712 BEN BENDER RD APT 7                430 JOY STREET                           414 ALBERT ST
ABERDEEN, MS 39730-2359                CAMILLA, GA 31730                        ABERDEEN, MS 39730




TASHAY WILLIAMS                        TASHAYA HOLLAND                          TASHEIA PROCTOR
107 MARLABEE DRIVE                     5177 KIMBARK                             9 LACY DRIGGERS TRLR PK.
MONROE, LA 71202                       BARTLETT, TN 38134                       GLENNVILLE, GA 30427




TASHELLY BOWIE                         TASHIE SALES LLC                         TASHIMA OWENS
266 EVES STREET                        ATTN PETER J TASHLE                      517 LESIUR AVE.
JEANERETTE, LA 70544                   3059 FOREST HILL IRENE RD                PORTAGEVILLE, MO 63873
                                       GERMANTOWN, TN 38138




TASHONIA COLEMAN                       TASIA CROFF                              TASIA DAVIS
1287 CR 159                            PO BOX 652                               1116 GREENWAY DRIVE
OKOLONA, MS 38860                      NEWTON, MS 39345                         DUBLIN, GA 31021




TASIA KINSEY                           TASIA MCCANTS                            TASTE OF NATURE INC
406 MAGNOLIA ST                        1233 WOODBINE DR                         ATTN SCOTT SAMET, CO-PRESIDENT
LA FAYETTE, GA 30728                   ORANGEBURG, SC 29115                     2828 DONALD DOUGLAS LOOP N, STE A
                                                                                SANTA MONICA, CA 90405




TATAYANA MORRISON                      TATE CO JUSTICE COURT                    TATE COUNTY JUSTICE COURT
840 W SPRING STREET                    111 COURT ST                             111 COURT ST
MOUNT VERNON, GA 30445                 SENATOBIA, MS 38668                      SENATOBIA, MS 38668




TATE COUNTY TAX COLLECTOR              TATTNALL CO TAX COMM.                    TATTNALL CO TAX COMM.
201 WARD ST.                           111 North Main Street                    PO BOX 920
SENATOBIA, MS 38668                    Reidsville, GA 30453                     REIDSVILLE, GA 30453
TATUM WYATT              Case 19-11984-CSS    Doc
                                        TATYANA    36 Filed 09/10/19
                                                HARRISON                 PageTATYANA
                                                                              1349 ofHOLCOMBE
                                                                                      1514
112 BATEMAN LANE                         857 AMANDA COVE
GRAY, GA 31032                           HERNANDO, MS 38632




TATYANA HOOPER                           TATYANA MILLER                      TATYANA SAPP
111 SPRINGHILL DRIVE                     450 SOUTH RAILROAD AVE APT E1       240 ANTIQUE ALLEY
HATTIESBURG, MS 39402                    MOUNT VERNON, GA 30445              REGISTER, GA 30452




TATYANNA BAILEY                          TATYANNA BRADLEY                    TATYANNA HAMLIN
1041 HIGHWAY 371E                        8620 OLD HWY 61 S                   103 W VETERANS DR
LOCKESBURG, AR 71846                     TUNICA, MS 38676                    BOONVILLE, MS 38829




TATYONA THOMPSON                         TAUJA LAFFITTE                      TAUNDRA BUSHATZ
566 PENTECOSTAL STREET                   10514 11 MILE POST RD               PO BOX 148
BAMBERG, SC 29003                        WHATLEY, AL 36482                   TAYLORSVILLE, NC 28681




TAUREN COOPER                            TAURUS PARKER                       TAURUS PARKS
433 JEAN MARIE ST.                       1721 B. SHILOH RD.                  3468 KNIGHT RD
NATCHITOCHES, LA 71457                   COURTLAND, MS 38620                 MEMPHIS, TN 38118




TAVARES HAMPTON                          TAVARES SINGLETARY                  TAVARIS ROWRY
202B SEVEN OAKS                          517 THUNDERBIRD DR                  6253 LAKE ARBOR PL 208
WASHINGTON, GA 30673                     DOTHAN, AL 36301                    MEMPHIS, TN 38115




TAVARIS WRIGHT                           TAVARIUS YOUNG                      TAVAURI SIMMONS
920 TJ SAPPINGTON DR                     1105 TURNER STREET                  1172 COUNTY ROAD 165 APT D6
EASTMAN, GA 31023                        NEWBERRY, SC 29108                  ROGERSVILLE, AL 35652




TAVIAN DOLFORD                           TAVORIS BUTTS                       TAWANA BINNS
2235 MEADOWVIEW DR                       558 RALIES ROAD                     207 SEVEN OAKS DR
DARLINGTON, SC 29532                     COMO, MS 38619                      WASHINGTON, GA 30673




TAWANA DURRANCE                          TAWANA MACK                         TAWANA QUILLER
5020 SPOTTEDFAWN ROAD                    5052 HAMMOCK TRAIL                  103 VINELANE
PATTERSON, GA 31557                      LAKE PARK, GA 31636                 THOMASTON, GA 30286




TAWANA WAINWRIGHT                        TAWANDA COWANS                      TAWANDA MURRAY
219 WEST JACKSON ST APT B4               4875 APPLESTONE                     510 MOUNT LAUREL LANE
MONTICELLO, AR 71655                     MEMPHIS, TN 38109                   WELLFORD, SC 29385
TAWANIA GALLOWAY         Case 19-11984-CSS   Doc
                                        TAWANNA   36 Filed 09/10/19
                                                HARRIS                PageTAWANNA
                                                                           1350 ofSMITH
                                                                                   1514
944 BOULEVARD RD                        7213 HIGHWAY 270 EAST             10021 ROAD 2638
SUMTER, SC 29153                        SHERIDAN, AR 72150                PHILADELPHIA, MS 39350




TAWANNA TELSEE                          TAWYNA MILLER                     TAX ADMINISTRATOR
100 HAZEL DR                            309 NORTH CLEVELAND ST            600 Courthouse Squar
NATCHITOCHES, LA 71457                  KERSHAW, SC 29067                 Burkesville, KY 42717




TAX ADMINISTRATOR                       TAX ASSESSOR COLLECTOR            TAX ASSESSOR COLLECTOR
PO BOX 826                              2498 West Upshur                  PO BOX 1688
BURKESVILLE, KY 42717                   Gladewater, TX 75647              GLADEWATER, TX 75647




TAX ASSESSOR/COLLECTOR                  TAX ASSESSOR/COLLECTOR            TAX ASSESSOR/COLLECTOR
200 S. Court St.                        2426 Pearl Avenue                 308 COURT STREET
Cleveland, MS 38732                     Prentiss, MS 39474                WIGGINS, MS 39577




TAX ASSESSOR/COLLECTOR                  TAX ASSESSOR/COLLECTOR            TAX ASSESSOR/COLLECTOR
PO BOX 248                              PO BOX 328                        PO BOX 547
CLEVELAND, MS 38732                     DEKALB, MS 39328                  PRENTISS, MS 39474




TAX COLLCTR-MONTICELLO MS               TAX COLLCTR-MONTICELLO MS         TAX COLLECTOR BROOKHAVEN
523 Brinson Street                      PO BOX 812                        301 S. 1ST ST ROOM 109
Monticello, MS 39654                    MONTICELLO, MS 39654              BROOKHAVEN, MS 39601




TAX COLLECTOR                           TAX COLLECTOR                     TAX COLLECTOR
100 Courthouse Drive                    1002 Main Street                  1008 BATTLEGROUND DR
Arcadia, LA 71001                       Franklinton, LA 70438             IUKA, MS 38852




TAX COLLECTOR                           TAX COLLECTOR                     TAX COLLECTOR
101 MAIN STREET                         101 N. WASHINGTON RM-106          102 C N MAIN ST.
STARKVILLE, MS 39759                    EL DORADO, AR 71730               RIPLEY, MS 38663




TAX COLLECTOR                           TAX COLLECTOR                     TAX COLLECTOR
2915 Canty Street                       406 S. Main Street                PO BOX 278
Pascagoula, MS 39567-4239               Poplarville, MS 39470             OBERLIN, LA 70655




TAX COLLECTOR                           TAX COLLECTOR                     TAX COLLECTOR
PO BOX 328                              PO BOX 509                        PO BOX 544
ARCADIA, LA 71001                       POPLARVILLE, MS 39470             FRANKLINTON, LA 70438
TAX COLLECTOR          Case 19-11984-CSS    Doc 36
                                      TAX COLLECTOR          Filed 09/10/19   PageTAX
                                                                                   1351  of 1514
                                                                                      COLLECTOR/ACCESSOR
PO BOX 705                             PO BOX 998                                  92 W Broad St
HAZELHURST, MS 39083                   PASCAGOULA, MS 39568                        Decatur, MS 39327




TAX COLLECTOR/ACCESSOR                 TAX COMMISSIONER                            TAX COMMISSIONER
PO BOX 7                               3111 Citizens Way (1st Floor)               MUSCOGEE COUNTY
DECATUR, MS 39327                      Columbus, GA 31902-1340                     PO BOX 1441
                                                                                   COLUMBUS, GA 31902




TAX COMMISSIONER                       TAX ON PROPERTY, E&O, & CYBER POLICIES      TAX TRUST ACCOUNT RDS
PO BOX 1441                                                                        BUISNESS LICENSING DEPT.
COLUMBUS, GA 31902                                                                 PO BOX 830900
                                                                                   BIRMINGHAM, AL 35283




TAX TRUST ACCOUNT RDS                  TAX TRUST ACCOUNT                           TAX TRUST ACCOUNT
PO BOX 830900                          PO BOX 830900                               PO BOX 830900
BIRMINGHAM, AL 35283                   BIRMINGHAM, AL 35283                        BIRMINGHAM, AL 35283-0900




TAYA MERRIWEATHER                      TAYA SHOLARS                                TAYLA THOMPSON
1508 PARKRIDGE DR                      1323 MICHAEL STREET                         65 WOOLEY RD
JACKSON, TN 38301                      BOSSIER CITY, LA 71112                      BRENT, AL 35034




TAYLEN SMITH                           TAYLER BRADY                                TAYLER GLADNEY
256 HERITAGE CT                        173 HICKORY HOLLOW DR                       526 NORTH MUTUBBA STREET
LINDALE, TX 75771                      DICKSON, TN 37055                           ABERDEEN, MS 39730




TAYLER RAMEY                           TAYLER SANDERS                              TAYLIN MOODY
730 LOCK E ROAD                        16404 HILLSBORO DR                          45 COUNTY RD 182
CADIZ, KY 42211                        VANCLEAVE, MS 39565                         BAY SPRINGS, MS 39422




TAYLON LOTHROP                         TAYLOR BAILEY                               TAYLOR BARRETT
3692 COUNTY ROAD 59                    1172 SORGUM RD                              2965 PURVIS TO COLUMBIA
HALEYVILLE, AL 35565                   HOLLADAY, TN 38341                          PURVIS, MS 39475




TAYLOR BARRETT                         TAYLOR BENTON                               TAYLOR BRANDS LLC
57 WHITEHALL COMMONS LN AP 303         4401 ALLEN SIKES ROAD                       1043 FORDTOWN ROAD
CLEVELAND, GA 30528                    CLAXTON, GA 30417                           KINGSPORT, TN 37663




TAYLOR BROOKS                          TAYLOR BRYAN                                TAYLOR BURCHETT
600 EAST MARION STREET                 2304 TULLOCK TRAIL                          310 WEST HILL STREET
SHELBY, NC 28152                       MURFREESBORO, TN 37128                      ALBANY, KY 42602
TAYLOR CAUSEY         Case   19-11984-CSS
                                       TAYLORDoc 36 Filed 09/10/19
                                              COMMUNICATIONS INC     PageTAYLOR
                                                                          1352 of 1514
                                                                                COOPER
1104 B CHEATNUT STREET                 TAYCOM TECHNICAL                  2737 US HWY 82
LA FAYETTE, GA 30728                   661 N ERICSON                     EUPORA, MS 39744
                                       CORDOVA, TN 38018




TAYLOR CROOK                           TAYLOR DEW                        TAYLOR ENGLISH DUMA LLP
1367 OLD PLAIN DEALING RD              3525 DENMARK RD                   ATTN AMY K WEBER
BENTON, LA 71006                       ERIN, TN 37061                    1600 PARKWOOD CIRCLE, STE 400
                                                                         ATLANTA, GA 30339




TAYLOR FIRE DEPARTMENT                 TAYLOR GILBERT                    TAYLOR GILLASPIE
125 EATON STREET                       909 NORTH MAIN STREET             200 COLUMBIA RD 120 APT.6
TAYLORSVILLE, MS 39168                 BURKESVILLE, KY 42717             MCNEIL, AR 71752




TAYLOR GIROUARD                        TAYLOR GRAY                       TAYLOR GREEN
443 TUPELO DRIVE                       104 SPEAKER ST                    1316 WEST 1ST STREET
BOSSIER CITY, LA 71111                 CONWAY, AR 72032                  EL DORADO, AR 71730




TAYLOR HAMMOND                         TAYLOR HAMMOND                    TAYLOR HAMMOND
13927 A HWY 315                        13927 HWY 315 W                   13927-A HWY 315
SARDIS, MS 38666                       SARDIS, MS 38666                  SARDIS, MS 38666




TAYLOR HAMMOND                         TAYLOR HICKS                      TAYLOR HOLCOMBS
3707 CANARY COVE                       1107 CREDIT HILL RD SW            220 ALPHA WAY
MEMPHIS, TN 38109                      TOWNSEND, GA 31331                CEDARTOWN, GA 30125




TAYLOR HOLT                            TAYLOR HOSIERY SALES LLC          TAYLOR IMPRESSION INC
210 S BEAD ST                          PO BOX 680046                     2741 NONCONNAH BLVD
ALMA, GA 31510                         FT PAYNE, AL 35968                SUITE 320
                                                                         MEMPHIS, TN 38132




TAYLOR JACKSON                         TAYLOR KYZAR                      TAYLOR LIGHT
249 5TH STREET WEST                    486 MORRIS TULLOS DR              2338 ARMSTEAD RD
GRANT, AL 35747                        MORTON, MS 39117                  STAR CITY, AR 71667




TAYLOR LUEBBERS                        TAYLOR MCNAIRY                    TAYLOR MILES
25 GERMAN LANE                         401 WESTGATE DRIVE                540 W BROAD ST
EAST PRAIRIE, MO 63845                 PULASKI, TN 38478                 METTER, GA 30439




TAYLOR MILLS                           TAYLOR MILTON                     TAYLOR MONK
2929 HWY 15 NORTH                      87 ALMA FLOURNOY                  110 INDIANA AVE
PONTOTOC, MS 38863                     LUDOWICI, GA 31316                JACKSONVILLE, AR 72076
TAYLOR MONROE            Case 19-11984-CSS
                                        TAYLORDoc
                                               NIX 36        Filed 09/10/19   PageTAYLOR
                                                                                   1353 of 1514
                                                                                         PEDEN
863 N FRONT AVE                          3601 DEE ST APT 208                      4317 COOPERVILLE RD
LULA, MS 38644                           SHREVEPORT, LA 71105                     MORTON, MS 39117




TAYLOR PFLUG                             TAYLOR REGIONAL HOSPITAL                 TAYLOR RICHARDSON
10750 E 250 S                            1700 OLD LEBANON ROAD                    3550 ROYAL ARMS DR.
OAKLAND CITY, IN 47660                   CAMPBELLSVILLE, KY 42718                 MEMPHIS, TN 38115




TAYLOR ROBINSON                          TAYLOR ROCHIER                           TAYLOR ROGERS
308 KAY ST                               209 AZURE HILLS                          1258 KNIGHT DRIVE
NORTH LITTLE ROCK, AR 72117              VAN BUREN, AR 72956                      COLUMBUS, GA 31906




TAYLOR ROTH                              TAYLOR SELLERS                           TAYLOR SHADDIX
84 AVONDALE CIRCLE                       965 OWENS ROAD                           252 INGRAM WELLS CIR
HATTIESBURG, MS 39402                    CALHOUN, LA 71225                        OHATCHEE, AL 36271




TAYLOR SHAW                              TAYLOR SHURDEE                           TAYLOR SIVILS
1409 S FRANKFORT AVE                     215 LOUISVILLE ST                        3724 NORTH STATE STREET
RUSSELLVILLE, AR 72801                   STARKVILLE, MS 39759                     JACKSON, MS 39216




TAYLOR SPURLING                          TAYLOR STRICKER                          TAYLOR SUMNER
487 MC 6034                              160 TARLTON                              871 HIGHLAND CIRCLE
YELLVILLE, AR 72687                      NATCHITOCHES, LA 71457                   NASHVILLE, GA 31639




TAYLOR WEBB                              TAYLOR WELLMAN                           TAYLOR WHEELER
103 HUNT STREET                          431 BELLWOOD LANDING RD.                 214 CHURCH CIRCLE
ROSSVILLE, GA 30741                      INDIAN MOUND, TN 37079                   THOMASTON, GA 30286




TAYLOR WRIGHT                            TAYLOR YOUNG                             TAYLOR, BECKY
334 W FOREST AVE APT B                   512 MCKNIGHT
HOMERVILLE, GA 31634                     RUTHERFORD, TN 38369




TAYLOR, OTHA                             TAYLORIA JONES                           TAYLORSVILLE POLICE DEPT.
2101 FARMERSVILLE HWY                    656 WOODYARD RD APT 2-B                  125 EATON STREET
RUSTON, LA 71270                         TRENTON, SC 29847                        TAYLORSVILLE, MS 39168




TAYNA TRAHAN                             TAYTOM MITCHELL                          TC HEARTLAND LLC
2950 BECKY RD APT 44                     426 STELLA DR                            F/K/A HEARTLAND SWEETENERS LLC
CONWAY, AR 72034                         MURRAY, KY 42071
TCP                   Case 19-11984-CSS
                                     TD BANKDoc 36 Filed        09/10/19   PageTD
                                                                                1354
                                                                                  BANKof 1514
ATTN CHIQUITA ADAMS, CONTROLLER      535 SOUTH OHIO AVENUE                     600 WEST BYPASS
                                     LIVE OAK, FL 32064                        BURNSVILLE, NC 28714




TDC GAMES                            TDS TELECOM                               TDS TELECOM
ATTN SANDRA BERGESON, VP             525 JUNCTION RD                           PO BOX 1029
1035 N HILLTOP DR                    MADISON, WI 53717                         MONROE, WI 53566-8129
ITASCA, IL 60143




TDS TELECOM                          TDS TELECOM                               TEAKENIA PRESLEY
PO BOX 1044                          PO BOX 1065                               37047 THOMAS CRYER RD
MONROE, WI 53566                     MONROE, WI 53566-8165                     MT HERMON, LA 70450




TEAM INDUSTRIES                      TEAM MARKETING USA CORP                   TEAM QUEST CORPORATION
PO BOX 518                           721 BROADWAY SUITE 120                    ONE TEAMQUEST WAY
FULTON, MS 38843                     KINGSTON, NY 12401                        CLEAR LAKE, IA 50428




TEAM UP INTERNATIONAL INC            TEAMFG LLC                                TEAMQUEST CORPORATION
4545 ENKA HIGHWAY                    2052 BOHLKE BLVD                          ONE TEAMQUEST WAY
MORRISTOWN, TN 37813                 FAIRFIELD, OH 45014                       CLEAR LAKE, IA 50428




TEANICESHA BLACK                     TEARRA REAVES                             TEARSA MCQUIEN
203 MILL ST                          106 TIMBERHILL DR                         417 UNADILLA HWY 60
CONWAY, AR 72032                     JACKSON, TN 38301                         HAWKINSVILLE, GA 31036




TEAUNDRA DAVIS                       TEC BRADFORD OFFICE                       TEC ERIN OFFICE
2641 COOPER RD                       224 E MAIN ST.                            4587 W MAIN
WADLEY, GA 30477                     BRADFORD, TN 38316                        ST. ERIN, TN 37061




TEC FRIENDSHIP OFFICE                TEC LABORATORIES INC                      TEC ROANOKE OFFICE
641 MAIN STREET                      ATTN LARRY BURRIS, VP SALES               950 MAIN ST.
FRIENDSHIP, TN 38034                 7100 TEC LABS WAY SW                      ROANOKE, AL 36274
                                     ALBANY, OR 97321




TECH PAC LLC                         TECHE NEWS CIRCULATION                    TECHE NEWS CIRCULATION
1340 TREAT BLVD                      214 NORTH MAIN STREET                     PO BOX 69
SUITE 600                            ST MARTINVILLE, LA 70582                  214 NORTH MAIN STREET
WALNUT CREEK, CA 94597                                                         ST MARTINVILLE, LA 70582




TECHNICAL CHEMICAL COMPANY           TECHNICAL CHEMICAL COMPANY                TECHNICAL CONSUMER PROD. INC. (TCP)
ATTN GARY WILLIAMS, EXEC VP          ATTN GARY WILLIAMS, EXEC VP               ATTN CHIQUITA ADAMS, SR DIR &
3327 PIPELINE RD                     PO BOX 910142                             CONTROLLER
PO BOX 139                           DALLAS, TX 75391                          325 CAMPUS DR
CLEBURNE, TX 76033                                                             AURORA, OH 44202
TECHNO SOURCE            Case 19-11984-CSS   Doc 36
                                        TECHNOLOGY      FiledLLC
                                                   IN MOTION   09/10/19   PageTECKNO
                                                                               1355 of 1514
                                                                                     PRODUCTS
20 WEST 22ND STREET                       TECHNMOTION                         ATTN JEFF KURANI, PRESIDENT
SUITE 1101                                5026 SPEDALE COURT                  301 RT 17TH N
KOWLOON HONG KONG                         SPRING HILL, TN 37174-6105          RUTHERFORD, NJ 07070
HONG KONG



TECOVIAN CHAPMAN                          TED AND RICKY MACKEY                TED CATTAGE
850 CUMMINGS RD                           PO BOX 145                          7481 ROGERSVILLE APTS 73
DUBLIN, GA 31021                          RUSSELLVILLE, AR 72811              ROGERSVILLE, AL 35652




TED JOHNSON                               TED WEST                            TEDDY BEAR EXPRESS
3363 STAGE RD.                            BEAVER FORK RD                      5707 MT MORIAH RD. EXT.
COLDWATER, MS 38618                       GREENBRIER, AR 72058                MEMPHIS, TN 38115




TEDDY LUNA                                TEDDY LUNA                          TEDDY LUNA
3611 HONEYWOOD DR                         3611 HONEYWOOD DR                   3611 HONEYWOOD DR.
JOHNSON CITY, TN 37601                    JOHNSON CITY, TN 37604              JOHNSON CITY, TN 37604




TEDDY LUNA                                TEE PEE OLIVES INC                  TEELA HOWELL
3611 HONEYWOOD DRIVE                      MIKE WALROTH                        134 CYPRESS LANE
JOHNSON CITY, TN 37604                    C/S REP JOE FAIRCHILD               LEESBURG, GA 31763
                                          SCARSDALE, NY 10583




TEENA CHAPDELAINE                         TEENA LEONARD                       TEENA RUTHERFORD
PO BOX 729                                224 FORSYTH ST                      131 EMMITT BROWN ROAD
FAIRVIEW, TN 37062                        MURFREESBORO, TN 37127              MENDENHALL, MS 39114




TEENA STEELE                              TEERICA JOHNSON                     TEFANIE HOWARD
131 ELM ST                                514 VARMIN TRACE                    517 COLEGROVE DR
GREENBACK, TN 37742                       PRINCETON, KY 42445                 SWAINSBORO, GA 30401




TEH ASSOCIATES INC                        TEHYA WHITLOW                       TEINA BABB
8299 TAPOCO LN                            60044 HWY 22                        1712 ZEVON CT
BRENTWOOD, TN 37027                       ROANOKE, AL 36274                   SPRING HILL, TN 37174




TEINDA WALKER                             TEIRA YOUNG                         TEJAL PATEL
1311 HWY 481 NORTH                        1823 WESSEX APT 4                   4730 FAIRMOUNT ST. APT. 2310
MORTON, MS 39117                          MEMPHIS, TN 38116                   DALLAS, TX 75219




TEJUAWANDA WHITEHEAD                      TEK NEK TOYS INTL INC.              TEKEIA RUSSELL
3944 RUDNOR FOREST                        19244 S. BLACKHAWK PKWY.            197 THOMAS JONES RD.
ALBANY, GA 31721                          SAVANNAH, GA 31416                  ELM GROVE, LA 71051
TEKEILA WALKER          Case 19-11984-CSS    Doc
                                       TEKEITHA   36
                                                BAKER        Filed 09/10/19   PageTEKEL
                                                                                   1356COLEMAN
                                                                                        of 1514
103 BIRCH ROAD                          609 PULLTIGHT RD.                         UNKNOWN
STAR CITY, AR 71667                     GADSDEN, AL 35901                         THIBODAUX, LA 70301




TEKERIA HERVEY                          TEKILE GILBERT                            TEKLINKS INC.
805 MARTIN STREET                       500 CAROLINA DR                           C SPIRE BUSINESS
WATER VALLEY, MS 38965                  LIBERTY, SC 29657                         PO BOX 830674
                                                                                  MSC 703
                                                                                  BIRMINGHAM, AL 35283



TEKOAH LEE                              TEKVIEW LLC                               TELA ANN BURNETT
1190 NORRIS RD                          5512 LARKSHIRE CT                         6371 NEWSTONE DR APT 301
MEMPHIS, TN 38106                       HILLIARD, OH 43026                        BARTLETT, TN 38135




TELASIA INC.                            TELEBRANDS                                TELEHEALTHONE LLC
DBA CUIZEN                              79 TWO BRIDGES ROAD                       ATTN J TODD BARRETT, CEO
1181 CALIFORNIA AVE                     FAIRFIELD, NJ 07004                       1037 LAKE VILLAGE CIR, STE A
SUITE 201                                                                         BRANDON, MS 39047
CORONA, CA 92881



TELEHEALTHONE LLC                       TELEPAK NETWORKS INC                      TELESCAN
ATTN J TODD BARRETT, CEO                D/B/A C SPIRE BUSINESS CO                 2940 W MAPLE LOOP DR
152 WATFORD PKWY DR                     ATTN JEREMY SMITH, SALES REP              LEHI, UT 84043
CANTON, MS 39046




TELESOUTH COMMUNICATIONS INC            TELEY HOLMES                              TELFAIR COUNTY TAX COMM
6311 RIDGEWOOD ROAD                     397 GREEN GROVE RD                        91 TELFAIR AVE
JACKSON, MS 39211                       LAKE, MS 39092                            MCRAE, GA 31055




TELFAIR COUNTY TAX COMM                 TELIKA IVERY                              TELISA CARTWRIGHT
91 TELFAIR AVE                          7024 APT D WATCHMAN CRCLE                 4850 SHED RD APT 14
SUITE G                                 MONTGOMERY, AL 36116                      BOSSIER CITY, LA 71111
MCRAE, GA 31055




TELISA TYSON                            TELISHA STEWART                           TELLY YOUNG
1009 WEST CALOUN                        918 MCKINLEY ST                           422 GRAVEL RD
MAGNOLIA, AR 71753                      JENNINGS, LA 70546                        PROSPERITY, SC 29127




TELUR ALLEN                             TELVONDRICK WILLIAMS                      TEMARI LEWIS
1404 WHISPERING PINES RD.               9 RICE PLACE                              3598 EAGLE TRACE DRIVE 302
APT. E-3                                DUMAS, AR 71639                           MEMPHIS, TN 38125
ALBANY, GA 31707




TEMEKA MCCALL                           TEMEKA SMITH                              TEMPESTT WEAVER
150 MASON LOOP APT-62                   249 WASHINGTON CIR                        1131 BETHANY CHURCH RD
MONROEVILLE, AL 36460                   BREWTON, AL 36427                         GREENSBORO, GA 30642
TEMPLE CITY HALL         Case 19-11984-CSS
                                        TEMPLEDoc 36 INC
                                               CROSSING Filed 09/10/19     PageTEMPLE
                                                                                1357 of 1514 INC
                                                                                      CROSSING
337 SAGE ST.                             125 COMMONS WAY, STE 201              PO BOX 695
TEMPLE, GA 30179                         VILLA RICA, GA 30180                  WINSTON, GA 30187




TEMPLES CO, THE                          TEMPO HOLDING COMPANY LLC             TEMPTIME CORPORATION
PO BOX 405                               ALIGHT SOLUTIONS LLC                  116 THE AMERICAN ROAD
VIDALIA, GA 30475                        4 OVERLOOK POINT                      MORRIS PLAINS, NJ 07950
                                         LINCOLNSHIRE, IL 60069




TEMYRA MORMENT                           TENA GOGGANS                          TENA VAN PELT
220 SOUTH WEST STREET                    1969 COOSA COUNTY RD 30               208 CANEY CREEK ROAD
CANTON, MS 39046                         KELLYTON, AL 35089                    CONWAY, AR 72032-9074




TENAKA RIGGINS                           TENDALL PROPERTIES LLC                TENDER CORPORATION
2804 DUBARRY DR                          412 SANGAMORE ROAD                    FRAN MATOTT
GAUTIER, MS 39553                        BREMEN, GA 30110                      106 BURNDY RD.
                                                                               LITTLETON, NH 35610




TENEISHA HORTON                          TENEISHA YOUNG                        TENESHA LIPSCOMB
PO BOX 788                               22533 HWY 49                          2120 GREEN OAK DR
BRUCE, MS 38915                          ISOLA, MS 38754                       SHELBY, NC 28152




TENIKA MCCLENDON                         TENISHA ROBINSON                      TENN DEPT OF HEALTH
2169 APT B KEENE DRIVE                   188 COLUMBIA STREET                   TENN BOARD OF PHARMACY
SOPERTON, GA 30457                       CHESTER, SC 29706                     665 MAINSTREAM DRIVE
                                                                               NASHVILLE, TN 37243




TENN STAR FIRE PROTECTION                TENNA RENE MALONE FUQUA               TENNANT SALES & SERVICE
& SAFETY CO. INC.                        15805 CR 49                           PO BOX 71414
PO BOX 1478                              SUMMERDALE, AL 36580-4291             CHICAGO, IL 60694
MURFREESBORO, TN 37133-1478




TENNCARE PHARMACY                        TENNEALE KIRBY                        TENNESSEE COMMERCE BANK
OPERATIONS                               103 PIKE AVE                          381 MALLORY STATION RD
ATTN RAY MCINTYRE D.PH.                  JACKSONVILLE, AR 72076                JOHN BURTON
310 GREAT CIRCLE ROAD                                                          FRANKLIN, TN 37067
NASHVILLE, TN 37243



TENNESSEE DEPARTMENT OF                  TENNESSEE DEPARTMENT OF HEALTH        TENNESSEE DEPARTMENT OF REVENUE
AGRICULTURE                              710 JAMES ROBERTSON PARKWAY           500 DEADERICK ST
PO BOX 111359                            NASHVILLE, TN 37243                   NASHVILLE, TN 37242
NASHVILLE, TN 37222-1359




TENNESSEE DEPARTMENT OF REVENUE          TENNESSEE DEPARTMENT OF REVENUE       TENNESSEE DEPT OF AGRICULTURE
A J ST OFFICE BLDG                       PO BOX 111359                         ATTN AG INPUTS
500 DEADRICK ST                          NASHVILLE, TN 37222                   PO BOX 40627 MELROSE STATION
NASHVILLE, TN 37242                                                            NASHVILLE, TN 37204
                     Case
TENNESSEE DEPT OF HEALTH    19-11984-CSS   DocDEPT
                                      TENNESSEE 36 OFFiled 09/10/19
                                                      HEALTH                PageTENNESSEE
                                                                                 1358 of 1514
                                                                                          DEPT OF LABOR AND
710 JAMES ROBERTSON PKWY               710 JAMES ROBERTSON PKWY                  WORKFORCE DEVELOPMENT
ANDREW JOHNSON TOWER                   NASHVILLE, TN 37243                       220 FRENCH LANDING DRIVE
4TH FLOOR                                                                        NASHVILLE, TX 37243
NASHVILLE, TN 37243



TENNESSEE DEPT.OF SAFETY               TENNESSEE EDUCATION                       TENNESSEE LOTTERY DRAW
PO BOX 198709                          LOTTERY CORPORATION                       7424 US-64
1148 FOSTER AVE                        26 CENTURY BOULEVARD                      104
NASHVILLE, TN 37243                    SUITE 200                                 MEMPHIS, TN 38133
                                       NASHVILLE, TN 37214



TENNESSEE LOTTERY SCRATCH              TENNESSEE RETAIL ASSOC.                   TENNESSEE STATE VETERANS HM BD
7424 US-64                             611 COMMERCE STREET                       HM BD
104                                    SUITE 2605                                345 COMPTON ROAD
MEMPHIS, TN 38133                      NASHVILLE, TN 37203                       CONTACT: ROBERT TUKE
                                                                                 MURFREESBORO, TN 37130



TENNESSEE VALLEY ELECTRIC COOP, TN     TENNESSEE VALLEY ELECTRIC COOP, TN        TENNIE LEDBETTER
590 FLORENCE ROAD                      PO BOX 560                                1285 CENTRAL RD LOT 14
SAVANNAH, TN 38372                     WAYNESBORO, TN 38485                      ECLECTIC, AL 36024




TENSAS PARISH COLLECTOR                TENSAS PARISH COLLECTOR                   TENSAS PARISH COLLECTOR
1051 N THIRD ST, 2ND FLR               212 HANCOCK STREET                        212 HANCOCK STREET
BATON ROUGE, LA 70802                  ST. JOSEPH, LA 71366                      SUITE B
                                                                                 ST. JOSEPH, LA 71366




TENSAS PARISH COLLECTOR                TENSAS REVITALIZATION                     TENSAS STATE BANK
PO BOX 138                             ALLIANCE                                  921 PLANK RD
ST. JOSEPH, LA 71366                   REVIVE 5K                                 ST JOSEPH, LA 71366
                                       PO BOX 603
                                       ST JOSEPH, LA 71366



TENSAS STATE BANK                      TEONICKA RUSSELL                          TEONNA HOLLINS
PO BOX 6226                            31 LENNOX CIRCLE                          2022 GEN CLEBURNE
ST. JOSEPH, LA 71366                   DUMAS, AR 71639                           BATON ROUGE, LA 70810




TEQUILA CARTER                         TEQUILA DESHOTEL                          TERA CHUNN
5298 SUNRAY DRIVE                      266 COLLIONS RD                           516 CAMELLIA ROAD
MEMPHIS, TN 38118                      OPELOUSAS, LA 70570                       BIRMINGHAM, AL 35215




TERA GOOLSBY                           TERA JENKINS                              TERA SHOCKLEY
127 CR 108                             312 N. MADISON ST                         512 W POWELL RD
ABBEVILLE, MS 38601                    KOSCIUSKO, MS 39090                       COLLIERVILLE, TN 38017




TERAH HAYES                            TERALYN CARSWELL                          TERALYNN FISHER
4215 NORTH SAPA RD                     302 NEW ST                                2706 HOWELL DR
EUPORA, MS 39744                       SOPERTON, GA 30457                        MURFREESBORO, TN 37130
TERANCE MAPLES          Case 19-11984-CSS   Doc
                                       TERENCE   36 Filed 09/10/19
                                               BROWN                 PageTERENCE
                                                                          1359 ofD 1514
                                                                                   COOLEY
1311 MARY JANE AVE                     10900 CEDAR HILL DRIVE             2624 COLUBMIA AVENUE
MEMPHIS, TN 38116                      EPES, AL 35460                     PRENTISS, MS 39474




TERENCE WALKER                         TERENCE WOOTEN                     TERESA ACREMAN
26464 ALABAMA HWY 10                   4321 LINCOLNTON RD                 1014 CR 222
DIXON MILLS, AL 36736                  WASHINGTON, GA 30673               JACK, AL 36346




TERESA ALLEN                           TERESA ALLEN                       TERESA BATES
130 SANDERS ST.                        477 CAMBRIDGE LANE                 5 BROAD CT
JACKSBORO, TX 76458                    MALVERN, AR 72104                  SUMTER, SC 29150




TERESA BATTLES                         TERESA BEAN                        TERESA BOATRIGHT
139 ROOSTER LANE                       POB 143                            95 SCREVEN CHURCH GOD
LINDEN, TN 37096                       KENNEDY, AL 35574                  SCREVEN, GA 31560




TERESA BOATRIGHT                       TERESA BOGEMA                      TERESA BOOKER
PO BOX 116                             13026 OXBOURNE NORTH               1106 16TH NORTH
SCREVEN, GA 31560                      OLIVE BRANCH, MS 38654             COLUMBUS, MS 39701




TERESA BOWEN                           TERESA BOWENS                      TERESA BROOKS
213 BRUMBY AVE                         4235 OLD FOREST RD                 306 DOVE POINT
REIDSVILLE, GA 30453                   MEMPHIS, TN 38125                  SOCIAL CIRCLE, GA 30025




TERESA BRYAN                           TERESA BURROUGHS                   TERESA BURWELL
365 NEIGHBORS DR                       198 GIBSON DRIVE                   518 NORTH PICKETT STREET
RIPLEY, MS 38663                       MARION, AR 72364                   AUTAUGAVILLE, AL 36067




TERESA BUSH                            TERESA BUTLER                      TERESA CAMPBELL
187 ROGERS RD                          9 MINDY WAY                        P O BOX 604
BRADYVILLE, TN 37026                   SOMERVILLE, TN 38068               HELENA, GA 31037




TERESA CARROLL                         TERESA CARTER                      TERESA COBURN
323 POWERS CT                          8 RADIO STREET APARTMENT           40 ADAM ST.
NORTH AUGUSTA, SC 29861                HAZLEHURST, GA 31539               WILSON, AR 72395




TERESA COLE                            TERESA COLEY                       TERESA COLLINS
2206 HABERSHAM RD APT 12               158 BARBEE                         993 HWY 355W
ALBANY, GA 31701                       RIPLEY, TN 38063                   HOPE, AR 71801
TERESA CONLEE          Case   19-11984-CSS
                                        TERESADoc 36
                                               CONNER     Filed 09/10/19   PageTERESA
                                                                                1360 of 1514
                                                                                      CUMMINGS
220 N. COTTON BLVD.                     810 ESTHER ROAD                        30 CR 510
BIG CREEK, MS 38914-2759                WEST END, NC 27376                     CORINTH, MS 38834




TERESA DAVIDSON                         TERESA DAVIS                           TERESA DENT
3884 WEST TVA RD                        PO BOX 236                             213 BRIARHILL RD
WEST POINT, MS 39773                    PITTSBURG, TX 75686                    FLORENCE, MS 39073




TERESA DIXON                            TERESA DO NOT USE - MERIWETHER         TERESA EGGERS
3245 OZARK ST                           1113 DONAGHEY                          605 CLAUDE WARREN ROAD
BATON ROUGE, LA 70805                   CONWAY, AR 72034                       MOUNTAIN CITY, TN 37683




TERESA EPPERSON                         TERESA FORDHAM                         TERESA GABOR
6500 MAYNARDVILLE HWY                   109 NIX LANE                           9025 ARKABUTLA RD
MAYNARDVILLE, TN 37807                  EAST DUBLIN, GA 31027                  COLDWATER, MS 38618




TERESA GAIL REED                        TERESA GIBBS                           TERESA GIBBY
41 BILL RD 1                            302 FRONT STREET                       219 MOSES DR
MARION, AR 72364                        HARTSVILLE, TN 37074                   ATHENS, TN 37303




TERESA GIVENS                           TERESA GLOVER                          TERESA GOSSETTE
1895 CLINTON RD                         1409 HWY 90 LOT 212                    89 LIPSCOMB CIRCLE
MACON, GA 31211                         GAUTIER, MS 39553                      CARTERSVILLE, GA 30121




TERESA GRAHAM                           TERESA GRICE                           TERESA HARVEY-DAVIS
601 BROAD SWAMP RD                      10205 COUNTY RD. 9                     113 BRADLEY CIRCLE
KINGSTREE, SC 29556                     LISMAN, AL 36912                       BARNESVILLE, GA 30204




TERESA HAVEN                            TERESA HEGWOOD                         TERESA HENNINGS
1136 BEATLINE RD                        600 PINE OAKS DR.                      204 HOLIDAY CIRCLE
TUNICA, MS 38676                        TUNNEL HILL, GA 30755                  PINEVILLE, LA 71360




TERESA HILL                             TERESA HOPPER                          TERESA JENNINGS
41 DOC SANDERS RD                       2670 COUNTY RD 204                     200 CHARTER LANE APT 104
REFORM, AL 35481                        TIPLERSVILLE, MS 38674                 MACON, GA 31210




TERESA KELLEY                           TERESA KINDERMAN                       TERESA KING
392 CAUTHEN CIRCLE                      46 OSBORNE CT                          101 PARK ST
ROANOKE, AL 36274                       RUSSELLVILLE, AL 35654                 TRENTON, TN 38382-3011
TERESA LAWLER            Case 19-11984-CSS
                                        TERESADoc  36
                                               LIEUPO        Filed 09/10/19   PageTERESA
                                                                                   1361 of  1514
                                                                                         LIVINGSTON
1504 27TH STREET                         104 TOMLINSON RD                          155 AARON PARK RD
HALEYVILLE, AL 35565                     HOMERVILLE, GA 31634                      ECLECTIC, AL 36024




TERESA MACK                              TERESA MALONE                             TERESA MAY
1898 HWY. 278                            201 PIN OAK DR                            4864 OLD US 1
MONTROSE, GA 31065                       BYHALIA, MS 38611                         WADLEY, GA 30477




TERESA MCKAIN                            TERESA MCKINSTRY                          TERESA MCNEAL
1020 MALLARD COURT                       4104 41ST AVE N                           PO BOX 718
MADISON, GA 30650                        BIRMINGHAM, AL 35217                      ROBBINS, NC 27325




TERESA MERIWETHER                        TERESA MEYER                              TERESA MIDDLETON
1113 DONAGHEY                            37 CLEAR CREEK RD                         177 COUNTY HWY 547
CONWAY, AR 72034                         ADAIRSVILLE, GA 30103                     HAYTI, MO 63851




TERESA MIDDLETON                         TERESA MILLER                             TERESA MITCHELL
178 CHANDACE DR                          251 CAB DRIVE                             1096 HWY 199 SOUTH
CLEVELAND, GA 30528                      SYLVANIA, GA 30467                        EAST DUBLIN, GA 31027




TERESA MOBLEY                            TERESA MOSLEY                             TERESA MULLINS
101 TEMPLE AVE SOUTH                     3867 HILTONIA PERKINS RD                  79 ROBERTS CIRCLE
FAYETTE, AL 35555                        SYLVANIA, GA 30467                        WINFIELD, AL 35594




TERESA NALAN                             TERESA OUTLAW                             TERESA PARNELL
6035 COTTAGE HILL                        650 DR MARTIN LUTHER KING DR              433 COUNTY ROAD 82
MILLINGTON, TN 38053                     MACON, MS 39341-2933                      NEWVILLE, AL 36353




TERESA PARSLEY                           TERESA PENNINGTON                         TERESA PERRY
1274 PEAVINE ROAD                        619 LAZY L LANE                           2006 HWY 43
COLDWATER, MS 38618                      EUREKA SPRINGS, AR 72631                  CANTON, MS 39046




TERESA PIERCE                            TERESA PILKINGTON                         TERESA PLEASANT
PO BOX 1504                              228 MCBURNETT LANE                        140 DUGGER HOLLOW ROAD
MORGANTOWN, KY 42261                     LINCOLN, AL 35096                         BUTLER, TN 37640




TERESA PORTER                            TERESA POWERS                             TERESA REED
67 EAST STREET                           310 POMEROY ST APT A6                     41 BELL RD 1
HAWKINSVILLE, GA 31036                   BLACKSHEAR, GA 31516                      MARION, AR 72364
TERESA REED             Case 19-11984-CSS
                                       TERESADoc
                                              REED36       Filed 09/10/19   PageTERESA
                                                                                 1362 of 1514
                                                                                       RENE WILLIAMS
41 DALE RD 1                            FREDS 1120                               4524 PERRY STREET
MARION, AR 72364                        1847 WEST BROADWAY                       JACKSONVILLE, FL 32206
                                        BOLIVAR, MO 65613




TERESA RHYMER                           TERESA ROBERTS                           TERESA SALMON
12187 MONTFORD COVE RD                  PO BOX 968                               588 HOLIFIELD CIRCLE
MARION, NC 28752                        DOTHAN, AL 36302                         BRANDON, MS 39042




TERESA SIMS                             TERESA SIMS                              TERESA SIMS
135 EVERETT WATSON ROAD                 1606 NORTH TENNESSEE BLVD.               169 SIMS ROAD
DOVER, TN 37058                         APT. NN217                               DE QUEEN, AR 71832
                                        MURFREESBORO, TN 37130




TERESA SMITH                            TERESA SPAGNOLLI                         TERESA SPAIN
PO BOX 902                              254 7TH AVE., NE                         18 BEECHTREE LANE
WINTERVILLE, GA 30683                   DAWSON, GA 39842                         SPRUCE PINE, NC 28777




TERESA SPARKS-PETTY                     TERESA SULLIVAN                          TERESA SWINDLE
661 HWY 6 E                             323 CR 260                               ROUTE 3 BOX 288
OXFORD, MS 38655-9290                   BRUCE, MS 38915                          MARION, AL 36756




TERESA THOMPSON                         TERESA VANCE                             TERESA VARGO
3321 WILKINS CHAPEL RD.                 5413 OVERBROOK CIR                       1419 FM 539
HOLLY SPRINGS, MS 38635                 PINSON, AL 35126                         SEGUIN, TX 78155




TERESA VOSS                             TERESA WARE                              TERESA WARE
41 ROBBIE LANE                          2496 C E NORMAN RD.                      PO BOX 204
HEFLIN, AL 36264                        LINCOLNTON, GA 30817                     LINCOLNTON, GA 30817




TERESA WATSON                           TERESA WEAVER                            TERESA WHITE
296 COUNTY ROAD 601                     PO BOX 898                               9168 COUNTY RD 92
ATHENS, TN 37303                        PEA RIDGE, AR 72751                      ROGERSVILLE, AL 35652




TERESA WHITMORE                         TERESA WILLIAMS                          TERESA WILLIAMS
5501 MCWHORTER ROAD                     169 AMBERWOOD DR                         9110 BENTLY WOODS DR
WAXHAW, NC 28173                        FT STEWART, GA 31315                     SOUTHAVEN, MS 38671-5085




TERESA WILSON                           TERESA YAUN                              TERESAH KENT
4350 KING CIRCLE                        1111 S JEFFERSON                         107 LANIER DR.
GREENWOOD, MS 38930                     MCGREGOR, TX 76657                       LANDRUM, SC 29356
TERESIA JOHNSTON       Case 19-11984-CSS    Doc
                                      TERESIA    36 Filed 09/10/19
                                              JOHNSTON               PageTEREVIC
                                                                          1363 of  1514
                                                                                 JOHNSON
385 CLOVERLEAF CIR.                    385 CLOVERLEAF CIRCLE              6863 N HAMILTON CR
KILLEN, AL 35645                       KILLEN, AL 35645                   OLIVE BRANCH, MS 38654




TERI BLEVINS                           TERI GWIN                          TERI HENSON
2913 TRUMAN AVENUE                     121 SUNNYSIDE LANE                 1570 CHATEAU LANE
DECATUR, AL 35603                      COLUMBIA, TN 38401                 STARKVILLE, MS 39759




TERI TIBBETTS                          TERI WALKER                        TERISHA SIMMONS
1325 N. FRANKLIN ST.                   166 ELM ST                         516 FOURTH ST
DUBLIN, GA 31021                       STREETMAN, TX 75859                HENDERSON, TN 38340




TERITA YOUNG                           TERKESSA ADAMS                     TERMAINE JACKSON
442 MADERIA DR.                        2216 CHURCH ST. APT 29             165 SPRINGDALE DR
COLUMBUS, MS 39702                     OXFORD, MS 38655                   TRYON, NC 28160




TERMINIX INTERNATIONAL CO LP           TERMINIX                           TERRA COYLE
PO BOX 17167                           PO BOX 742592                      6167 TEXAS ROAD
MEMPHIS, TN 38187                      CINCINNATI, OH 45274-2592          SPRINGFIELD, KY 40069




TERRA DENSON                           TERRA MALONE                       TERRA NEWTON
804 NORTH FRANKLIN ST APT 4            110 DEWBERRY LANE                  3698 HWY 222
DUBLIN, GA 31021                       BUTLER, AL 36904                   MALVERN, AR 72104




TERRAMAR SPORTS INC                    TERRAMAR SPORTS INC                TERRANCE ARMOUR
ATTN BARBARA NEVES, CUSTOMER           ATTN BEN LIEBERMAN, VP             2138 DEERCREST LN APT. 3
SERVICE                                580 WHITE PLAINS RD 660            BARTLETT, TN 38134
580 WHITE PLAINS RD 660                TARRYTOWN, NY 10591
TARRYTOWN, NY 10591



TERRANCE BOGGS                         TERRANCE BROWN                     TERRANCE COOPER
869 WARSAW RD                          5329 JAMAICA DR.                   3175 HOPKINS
BURKEVILLE, KY 42717                   JACKSON, MS 39211                  MEMPHIS, TN 38111




TERRANCE DANIELS                       TERRANCE DAVIDSON                  TERRANCE GARRICK JR.
960 MCGILL RD                          62 SKYVIEW DRIVE                   427 NORTH MAIN STREET
LAKE CITY, SC 29560                    HARDY, AR 72542-9137               CHURCH POINT, LA 70525




TERRANCE GIFFORD                       TERRANCE HILL                      TERRANCE JACKSON
411 SWORDS LANE LOT8                   717 W.PARK CIR                     2808 CROSS CREEK ROAD
PONTOTOC, MS 38863                     ALICEVILLE, AL 35442               HEPHIZIBAH, GA 30815
TERRANCE JACKSON         Case 19-11984-CSS   DocJONES
                                        TERRANCE  36 Filed 09/10/19   PageTERRANCE
                                                                           1364 of MARSHALL
                                                                                   1514
705 PARK ST                             237 WHISPERING WIND CIR           262 W UNIVERSITY PARKWAY
CRENSHAW, AL 38621                      MARION, AR 72364                  JACKSON, TN 38305




TERRANCE MCNUTT                         TERRANCE MILSAP                   TERRANCE MOORE
1227 MARKS RD                           602 HONEYCUTT RD                  507 6TH STREET
MARKS, MS 38646                         YAZOO, MS 39194                   FRANKLIN, LA 70538




TERRANCE MOORE                          TERRANCE NEWELL                   TERRANCE STALLWORTH
910 STUGIS ST.                          CMRC BUSINESS OFFICE              1014 WEST MAIN STREET
WARREN, AR 71671                        701 NORTHSIDE DRIVE               CHESTERFIELD, SC 29709
                                        NEWTON, MS 39345




TERRANCE WATKINS                        TERRANCE WEATHERBY                TERRANY TATE
550 BARNETT RD                          4641 MILLVIEW CT                  131 PALMETTO STREET
ROGERSVILLE, AL 35652                   MEMPHIS, TN 38116                 DUMAS, AR 71639




TERRE M VARDAMAN                        TERRELL CO COMMISSIONER           TERRELL CO COMMISSIONER
CHAPTER 13 TRUSTEE                      955 FORRESTER DR SE               PO BOX 484
PO BOX 1985                             DAWSON, GA 39842                  DAWSON, GA 31742
MEMPHIS, TN 38101-1985




TERRELL COLE                            TERRELL COUNTY 911 EMS            TERRELL HENRY
104 WESTWOOD DR APT 481                 638 FORRESTER DR                  3075 BRIARWOOD
LAFAYETTE, LA 70506                     DAWSON, GA 39842                  HORN LAKE, MS 38637




TERRELL JOHNSON                         TERRELL WHITE                     TERRENCE BOLDEN
13 E GRAND HEIGHTS                      7 WOODLAWN COURT                  3793 MARTY ST
MEMPHIS, TN 38109                       SUMTER, SC 29154                  MEMPHIS, TN 38109




TERRENCE COOPER                         TERRENCE GILBERT                  TERRENCE RUCKER
7971 HWY 80 RUSTON                      709 AVE 1                         3414 JENKINS
RUSTON, LA 71270                        BESSEMER, AL 35020                MEMPHIS, TN 38118




TERRENCE WHALEY                         TERRENCE WHITLOCK                 TERRENCE WILSON
4449 OLD QUARRY                         188 WATER OAK DRIVE               99 GETTY ST APT A
MEMPHIS, TN 38118                       ALBANY, GA 31701                  EAST DUBLIN, GA 31027




TERRENY LANGFORD                        TERRESA EVERETT                   TERRI AYRES
1145 MILITARY RD                        7535 HIGHWAY 9 N                  116 ARKANSAS
RINGGOLD, LA 71068                      BLUE SPRINGS, MS 38828-8100       HONEA PATH, SC 29654
TERRI BEACHAM            Case 19-11984-CSS     Doc 36
                                        TERRI BRADEN         Filed 09/10/19   PageTERRI
                                                                                   1365BRIDGES
                                                                                        of 1514
114 BEACHAM STREET                       4103 N. AIRPORT RD.                      308 GARDEN TERRACE
HAZLEHURST, MS 39083                     MARION, AR 72364                         THOMASTON, GA 30286




TERRI BROWN                              TERRI CHAMBERS                           TERRI DARLENE BEATY
861 COLLEGE ST                           2401 BALLTOWN RD.                        8467 HIGHWAY 67
DOYLINE, LA 71023                        BRYSON CITY, NC 28713                    BENTON, AR 72015




TERRI GANN                               TERRI HABERSHAM                          TERRI HAMILTON
135 KENZIE LN                            4652 MOORE RD                            7203 DUNN LANE
WARD, AR 72176                           PORTAL, GA 30450                         OLIVE BRANCH, MS 38654




TERRI HARRELL                            TERRI HARVEY                             TERRI HAYCRAFT
2720 ROCK SPRINGS RD                     1508 LADON DRIVE                         1010 N 20TH AVE
GLENWOOD, GA 30428                       BOSSIER, LA 71111                        HUMBOLDT, TN 38343




TERRI HOWARD                             TERRI JACKSON                            TERRI JOHNSON
33 BRIDGE VIEW RD                        8901 SHADY BLUFF DRIVE                   10862 NICHOLS BLVD APT 14-1
GEORGETOWN, SC 29440                     BATON ROUGE, LA 70818                    OLIVE BRANCH, MS 38654




TERRI MAY                                TERRI MAYNARD                            TERRI MCBEE
3800 HWY 143                             2080 BROADVIEW STREET                    12068 SHERWOOD RD.
HWY, LA 71260                            CONWAY, AR 72034                         SHERWOOD, TN 37376




TERRI MCCRARY                            TERRI OLIBEAUX                           TERRI PITTMAN
1905 RICK SMITH LANE 213                 2014 LEXINGTON AVE                       525 W MAIN ST STE 4
CONWAY, AR 72032                         MONROE, LA 71201                         BURNSVILLE, NC 28714




TERRI ROSE                               TERRI SHAFER                             TERRI SMITH
103 BOLICK LANE                          906 N. MAIN                              113 BRADSTONE CIRCLE
TAYLORSVILLE, NC 28681                   BRIDGEPORT, TX 76426                     MACON, GA 31217




TERRI SUGGS                              TERRI TOLAND                             TERRI TUGMAN
5077 CROSBY CIRCLE                       2632 FRANKLIN RD                         2432 SHOAL CREEK CHURCH
BLACKSHEAR, GA 31516                     HEFLIN, LA 71039                         SHELBY, NC 28152




TERRI VIGENS                             TERRI WEBER                              TERRI WELLS
168 LEE RD 2075                          171 HOSPITAL ST                          1858 SHADOWLAWN BLVD
SALEM, AL 36874                          CADIZ, KY 42211                          MEMPHIS, TN 38106
TERRI WOLF               Case 19-11984-CSS
                                        TERRIA Doc 36
                                               LOGAN          Filed 09/10/19   PageTERRIA
                                                                                    1366 PITTMAN
                                                                                          of 1514
775 BIG HILL RD                          221 GUNN STREET APT A                     137 JOSEY AVENUE
BOONE, NC 28607                          BENTON, AR 72015                          EAST DUBLIN, GA 31027




TERRIAN BARNES                           TERRICA BROOKS                            TERRICA DUCKSWORTH
1 SHANNON FERGUSON COVE                  9416 CORANDO DRIVE                        PO BOX 1232
INDIANOLA, MS 38751                      SHREVEPORT, LA 71118                      TAYLORSVILLE, MS 39168-1232




TERRICA GRANT                            TERRICA PARRISH                           TERRICK WILLINGHAM
3953 AUTUMN RIDGE CT. APT.304            2601 TEMPEST DR. APT.F                    418 CRUMP ST
MEMPHIS, TN 38115                        BIRMINGHAM, AL 35211                      SARDIS, MS 38666




TERRIE BAGWELL                           TERRIE BOYKIN                             TERRIE GREER
1129 CR 183                              650 KALEM RD.                             210 CR 456
BLUE SPRINGS, MS 38828                   MORTON, MS 39117                          RIPLEY, MS 38663




TERRIE HUGHES                            TERRIE SIMMONS                            TERRIKA WASHINGTON
PO BOX 1376                              418 N JEFFERSON ST                        590 MISTY LEE LN APT 203A
CALERA, AL 35040                         SALUDA, SC 29138                          STARKVILLE, MS 39759




TERRINECIA BRUCE                         TERRISA LOCKE                             TERRON HAYES
133 COCKRELL RD                          940 HAMBY ROAD                            124 SHADY GLEN LANE
MACON, MS 39341                          MILLPORT, AL 35576                        ALBANY, GA 31721




TERRONZA HOLLAND                         TERRY ADAMS                               TERRY ANN COSIE
623 FIFTH STREET                         12320 HIGHWAY 63                          206 HAZEL ST
JONESBORO, LA 71251                      STAR CITY, AR 71667                       GREENVILLE, MS 38703




TERRY BOLTON                             TERRY BREWER                              TERRY BROWN
503 JOYNER AVE                           3726 SANFORD LANE                         901 NEIL WAGNOR APT. 51
MILLEN, GA 30442                         MONROE, NC 28110                          WINNFIELD, LA 71483




TERRY BRYANT                             TERRY CARTER                              TERRY CARTER
569 WEST WALNUT ST                       805 ANDERSON DR                           805 ANDERSON DRIVE
JESUP, GA 31545                          PARIS, TN 38242                           PARIS, TN 38242




TERRY CAUDLE                             TERRY COOPER                              TERRY COX
812 EAST WATKINS                         PO BOX 267                                1218 HINKLE DR
HARRISON, AR 72601                       CLARKSVILLE, AR 72830                     WEST MONROE, LA 71291
TERRY DEVELOPMENT LLCCase    19-11984-CSS    Doc 36 Filed 09/10/19
                                       TERRY DEVELOPMENT             PageTERRY
                                                                          1367DEVELOPMENT,
                                                                               of 1514     LLC
ATTN DAVID BLACKBURN                   C/O FREELAND MARTZ                 C/O FREELAND MARTZ, PLLC
2088 OLD TAYLOR RD                     302 ENTERPRISE DRIVE               ATTN M. REED MARTZ
OXFORD, MS 38655                       SUITE A                            302 ENTERPRISE DRIVE, SUITE A
                                       OXFORD, MS 38655                   OXFORD, MS 38655



TERRY DINSMORE                         TERRY FIEGE                        TERRY FIRE DEPARTMENT
8161 HONEY LAKE RD.                    406 SOUTH 15TH STREET              2001 TANK ROAD
MACON, MS 39341                        FERNANDINA BEACH, FL 32034         TERRY, MS 39170




TERRY FORTENBERRY                      TERRY FROST                        TERRY GARLAND
231 MEADOWWOOD AVE                     1206 LAKERISE OVERLOOK             211 PRESNELL DRIVE
WINFIELD, AL 35594                     GALLATIN, TN 37066                 BOILING SPRINGS, SC 29316




TERRY GLASGOW                          TERRY GREEN                        TERRY GWALTNEY
1154 GLASGOW ST                        9946 ADINA COVE                    3065 GREEN FAIRWAY COVE S
BIRMINGHAM, AL 35224                   OLIVE BRANCH, MS 38654             COLLIERVILLE, TN 38017




TERRY H. HOLDEN                        TERRY H. HOLDEN                    TERRY HENSON
531 COUNTRY RD 425                     531 COUNTRY RD 425                 126 YAMPERTOWN LANE APT. 425
KILLEN, AL 35645                       KILLEN, AL 35654                   GUIN, AL 35563




TERRY HOUSTON                          TERRY HULETT                       TERRY J CANADY ATTY LAW
619 EBONY GROVE LANE                   ROUTE 1 BOX 215                    223 MADISON ST
CHESTER, SC 29706                      HELENA, GA 31037                   STE. 212 MADISON BLDG
                                                                          MADISON, TN 37116




TERRY J CANADY ATTY LAW                TERRY JACKSON                      TERRY JOHNSON
223 MADISON ST                         102 DRIVERS STREET                 1647 ST ANDREWS APT 1
STE. 212 MADISON BLDG                  MARSHALL, AR 72650                 DOTHAN, AL 36301
MADISON, TN 37116-0415




TERRY KARNES                           TERRY KINCAID                      TERRY KNAPP
2543 COUNTY ROAD 247                                                      9753A MOSLEY RD
CORNING, AR 72422-7606                                                    FAIRHOPE, AL 36532




TERRY L FIEGE                          TERRY LEA                          TERRY LENOIR
406 SOUTH 15TH                         685 BARTONS CREEK RD               616 NORTH MYRTLE STREET
FERNANDINA BEACH, FL 32034-3232        LEBANON, TN 37090-8006             MCCOMB, MS 39648




TERRY M. & ANN S. CARTER               TERRY MERRITT                      TERRY MORGAN JR
805 ANDERSON DRIVE                     301 JUDGE SMITH DR 25              1127 5TH STREET
PARIS, TN 38242-9543                   MARION, AR 72364                   PRENTISS, MS 39474
TERRY MULLINS            Case 19-11984-CSS    Doc 36
                                        TERRY NEAGLE        Filed 09/10/19   PageTERRY
                                                                                  1368NORMAND
                                                                                       of 1514
1039 RAMEY ROAD                         651 PENITENTIARY BEND RD                 56 RIVERBEND LANE
TRION, GA 30753                         GREENBURG, KY 42743                      TIFTON, GA 31793




TERRY NUCKOLLS                          TERRY PERRENOUD                          TERRY PETTY
208 BARRETT STREET                      4231 ROXBURY DRIVE                       182 HIDDEN LAKE DR
BOLIVAR, TN 38008                       VALDOSTA, GA 31605                       COLUMBUS, MS 39702




TERRY PHILLIPS                          TERRY PITTMAN                            TERRY POLICE
10183 STATE HWY A                       1771 MELROSE DR                          327 CUNNINGHAM AVENUE
CRANE, MO 65633                         SHELBY, NC 28152                         TERRY, MS 39170




TERRY PORTIER                           TERRY PRICE                              TERRY QUICK
412 BOND AVE EAST                       169A RD 1151                             169 SHEFFIELD BRADBURY RD
WIGGINS, MS 39577                       PLANTERSVILLE, MS 38862                  COCHRAN, GA 31014




TERRY RICE                              TERRY RYALS                              TERRY SHELBY
730 DRYCREEK RD                         943 LIVINGSTON VERNON RD                 742 COUNTY ROAD 706
COLUMBIA, KY 42728                      FLORA, MS 39071                          JONESBORO, AR 72401-8236




TERRY SHERROD                           TERRY SLATER                             TERRY SMITH
600 TEMPLETON LOOP                      PO BOX 345                               4113 MOLDEN ST
NEWBERN, TN 38059                       CRENSHAW, MS 38621-0345                  MOSS POINT, MS 39563




TERRY STAMPS                            TERRY STOKES                             TERRY TANNER
8544 COROMA                             113 COLEMAN ST                           50 RIVER RUN RD
OLIVE BRANCH, MS 38654                  REIDSVILLE, GA 30453                     BROXTON, GA 31519




TERRY THOMAS                            TERRY THOMPSON                           TERRY THOMPSON
6231 LACEY CT                           608 UNION GROVE ROAD                     PO BOX 1402
COLUMBUS, GA 31907                      CAMDEN, AL 36726                         CAMDEN, AL 36726




TERRY TOWNER                            TERRY TRAYLOR                            TERRY TURNER
389 TOWNER RD                           4300 N GETWELL RD                        2520 STEELE ST
LAKE, MS 39092                          MEMPHIS, TN 38118                        MEMPHIS, TN 38127




TERRY TURNER                            TERRY UNDERWOOD                          TERRY UNDERWOOD
C/O THE CRONE LAW FIRM                  1487 WILSON STREET                       3375 WINCHESTER PL,3
ATTN LAURA BAILEY                       MEMPHIS, TN 38106                        MEMPHIS, TN 38116
88 UNION AVENUE, 14TH FLOOR
MEMPHIS, TN 38103
TERRY UNDERWOOD        Case 19-11984-CSS    DocHUSS
                                      TERRY VAN 36 Filed 09/10/19      PageTERRY
                                                                            1369WofRUSSOM
                                                                                    1514
3375 WINCHESTER ROAD                  1101 CR 1743                         1711 DOBBS AVE
MEMPHIS, TN 38116                     CHICO, TX 76431                      MEMPHIS, TN 38127-4310




TERRY WEBB                            TERRY WOOD                           TERSHANDELYN SALTER
PO BOX 52                             40 B CR 196                          117 SOUTH BEECH
NASHVILLE, AR 71852-0052              IUKA, MS 38852                       DUMAS, AR 71639




TERSHEMA JACKSON                      TERVIS TUMBLER COMPANY               TESHEIKA CHAPPELL
1804 MARSH ST                         201 TRIPLE DIAMOND BLVD              712 STOVALL STREET
PINE BLUFF, AR 71603                  NORTH VENICE, FL 34275               DUBLIN, GA 31021




TESHIA GARNER                         TESIHA THOMPSON                      TESLA KENT
105 LEE AVE. N.E.                     5 WINTER LANE                        17471 HWY. 26 N.
LIVE OAK, FL 32060                    GREENBRIER, AR 72058                 SOMERVILLE, TN 38068




TESS PHILLIPS                         TESSA BARRON                         TESSA BRIGHT
3110 THOMAS 107                       404 SADIE COVE                       1803 MAE RD
DALLAS, TX 75204                      OXFORD, MS 38655                     OXFORD, AL 36201




TESSA COTE                            TESSA HINSON                         TESSA JOHNSON
8616 WILLIAMS HOLLOW RD               210 BRAY ROAD                        175 CORUM COVE
MT PLEASANT, TN 38474                 BEECH BLUFF, TN 38313                AUSTIN, AR 72007




TESSICA WILSON                        TEST OF TIME ENTERPRISES             TEST RITE INTERNATIONAL CO LTD
PO BOX 332                            SYLIA ALEXANDER                      ATTN CINDY LAN, PROJECT MGR
SUMMIT, MS 39666                      2705 VICTOR AVENUE                   1,2,5F, NO 23 HSIN HU 3RD RD
                                      LANSING, MI 48911-1737               NEI HU DISTRICT
                                                                           TAIPEI 114 TAIWAN



TEST RITE INTERNATIONAL CO LTD        TEST RITE INTERNATIONAL CO LTD       TETERS FLORAL PRODUCTS INC
ATTN JUDY LEE, CHAIRMAN               ATTN JUDY LEE, CHAIRMAN              ATTN DEBBIE PAPENFUCHS, CUSTOMER
1,2,5F, NO 23 HSIN HU 3RD RD          6F NO 23 HSIN HU 3RD ROAD            SVC REP
NEI HU DISTRICT                       NEIHU TAIPEI 00114                   PO BOX 210, 1425 S LILLIAN AVE
TAIPEI 114 TAIWAN                     TAIWAN                               BOLIVAR, MO 65613



TETERS FLORAL PRODUCTS INC            TETERS FLORAL PRODUCTS INC           TEU SERVICES INC
ATTN JOHN SILVESTRI, PRESIDENT        ATTN RAY WALDEN, REG SALES MGR       ATTN THOMAS PARKER
PO BOX 210, 1425 S LILLIAN AVE        1425 S LILLIAN AVE                   228 WASHINGTON
BOLIVAR, MO 65613                     BOLIVAR, MO 65613                    KERRVILLE, TX 78028




TEU SERVICES INC.                     TEVIN BANKS                          TEVIN HARRIS
228 WASHINGTON STREET                 237CR653-B                           1159 BARRON COURT APT 8
KERVILLE, TX 78028                    SALTILLO, MS 38866                   MEMPHIS, TN 38114
TEVIN HICKS             Case 19-11984-CSS    Doc 36LLC Filed 09/10/19
                                       TEVRA BRANDS                        PageTEX
                                                                                1370   of 1514 LLC
                                                                                   INTERNATIONAL
209 CECIL ST                            ATTN JIM CORCUERA, VP SALES             463 7TH AVENUE SUITE 801
SYLVESTER, GA 31791                     9100 F ST, STE 200                      NEW YORK, NY 10080
                                        OMAHA, NE 68127




TEXAS ALCOHOLIC BEV COMM.               TEXAS ALCOHOLIC BEV COMM.               TEXAS ALCOHOLIC BEVERAGE
2225 EAST RANDOL MILL RD.               WISE COUNTY OFFICES                     3800 PALUXY DR. STE. 501
ARLINGTON, TX 76011                     2225 EAST RANDOL MILL RD.               TYLER, TX 75703
                                        SUITE 200
                                        ARLINGTON, TX 76011



TEXAS ALCOHOLIC BEVERAGE                TEXAS ALCOHOLIC BEVERAGE                TEXAS ALCOHOLIC BEVERAGE
624 INDIANA ST. STE 300                 COMMISSION                              COMMISSION
WICHITA FALLS, TX 76301                 GREGG COUNTY OFFICES                    WICHITA FALLS OFFICE
                                        3800 PALUXY DR. STE. 501                624 INDIANA ST. STE 300
                                        TYLER, TX 75703                         WICHITA FALLS, TX 76301



TEXAS DEPART OF STATE HEALTH            TEXAS DEPARTMENT OF STATE HEALTH        TEXAS DEPARTMENT OF STATE HEALTH
SERVICES                                SRVC                                    SRVC
1100 WEST 49TH STREET                   P.O. BOX 149347                         THE EXCHANGE BLDG
AUSTIN, TX 78756-3199                   AUSTIN, TX 78714-9347                   8407 WALL STREET
                                                                                AUSTIN, TX 78754



TEXAS DEPT OF AGRICULTURE               TEXAS DEPT OF AGRICULTURE               TEXAS DEPT OF AGRICULTURE
1700 N CONGRESS, 11TH FLR               PO BOX 12077                            PO BOX 12077
AUSTIN, TX 78701                        AUSTIN, TX 78711                        AUSTIN, TX 78711-2077




TEXAS DEPT OF HEALTH                    TEXAS DEPT OF HEALTH                    TEXAS DEPT OF HEALTH
1100 W 49TH ST                          1100 W. 49TH STREET                     GNRL SANITATION
AUSTIN, TX 78756-3199                   AUSTIN, TX 78756                        1100 W. 49TH STREET
                                                                                AUSTIN, TX 78756




TEXAS DEPT OF HEALTH                    TEXAS DEPT OF HEALTH                    TEXAS GAS SERVICE
PO BOX 149347                           PO BOX 149347                           PO BOX 219913
AUSTIN, TX 78714                        MAIL CODE 2003                          KANSAS CITY, MO 64121-9913
                                        AUSTIN, TX 78714-9347




TEXAS HEALTH AND HUMAN SERVICES         TEXAS LOTTERY COMMISSION DRAW           TEXAS LOTTERY COMMISSION SCRATCH
TEXAS MEDICAID PROGRAM                  PO BOX 16630                            PO BOX 16630
BROWN-HEATLY BUILDING                   AUSTIN, TX 78761                        AUSTIN, TX 78761
4900 N. LAMAR BLVD.
AUSTIN, TX 78751-2316



TEXAS LOTTERY COMMISSION                TEXAS PRIDE LAWN SERVICE                TEXAS WORKFORCE COMMISSION
PO BOX 16630                            PO BOX 9777                             101 E 15TH ST
AUSTIN, TX 78761                        LONGVIEW, TX 75608                      RM 122
                                                                                AUSTIN, TX 78778-0001




TEXTILES FROM EUROPE INC                TEXTILES UNLIMITED INC.                 TEYVAIN COX
DBA VICTORIA CLASSICS                   DON OFFER                               625 MORRIS SMITH LN
2170 HWY 27                             SUITE 804- 303 FIFTH AVE                CENTREVILLE, MS 39631
EDISON, NJ 08817                        NEW YORK, NY 10016-6601
T-FAL CORPORATION        Case 19-11984-CSS    Doc 36
                                        TFJ NOMINEE TRUSTFiled 09/10/19    PageTG
                                                                                1371   of 1514
                                                                                  & Y STORES CO
DAVID TRAHANT                             ATTN JUDITH J SCHERER, CO-TTEE        3815 N SANTA FE
649 PAPWORTH AVENUE                       7707 T ST                             PO BOX 25967
SUITE 210                                 LITTLE ROCK, AR 72227                 OKLAHOMA CITY, OK 73125
METARIE, LA 70005



TG INVESTMENT CORP                        TG PROMOTIONS LLC                     TG
DBA TOWN & COUNTRY                        3725 LEANNA ROAD                      PO BOX 659601
ADVERTISING                               MURFREESBORO, TN 37129                SAN ANTONIO, TX 78265
PO BOX 5104
SCOTTSDALE, AZ 85261



TGBTG ENTERPRISES                         THAD ALLEN USE 760674                 THAD THOMAS
FAMILY DISCOUNT DRUGS                     1108 TOLER                            1110 HWY 13 N, SUITE 5
702 WEST HIGHWAY 25-70                    MALVERN, AR 72104                     COLUMBIA, MS 39429
NEWPORT, TN 37821




THADDEUS ASHFORD                          THADDEUS BOSSIER                      THADDEUS FIELDS
FREDS STORE 2210                          252 RANDLOPH DR                       309 IVAN RD
502 SOUTH CHURCH                          LAFAYETTE, LA 70501                   MEMPHIS, TN 38109
LOUISVILLE, MS 39339




THADDEUS LEWIS                            THADDEUS NORMAN                       THADDEUS PURNELL
509 N WESTOVER BLVD 726                   2303 OUIETO                           PO BOX 487
ALBANY, GA 31707                          BOSSIER CITY, LA 71112                VAIDEN, MS 39176




THADDEUS SHAW                             THADEUS ALLEN                         THAI TRADE DEVELOPMENT
2465 DAVIDSON TOWER ROAD                  1108 TOLER STREET                     DBA VANCE KITIRA INTL
EARLY BRANCH, SC 29916-4805               MALVERN, AR 72104                     151 RT 17 SOUTH
                                                                                ROCHELLE PARK, NJ 07662




THALIA SHOCKLEY                           THAM CHAU                             THANH NGUYEN
728 MURPHY ROAD                           13965 HARDING AVE                     300 NORTHSIDE DR
TALLASEE, AL 36078                        BAYOU LA BATRE, AL 36509              ENTERPRISE, AL 36330




THANIA APONTE                             THANISHA SACKS                        THATES MURPHY
107 HUNTINGTON DR                         575 ROBERTSON STREET                  1408 SINGING TREES DRIVE
KINGSLAND, GA 31548                       DARLING, MS 38623                     MEMPHIS, TN 32016




THATS MY GIRL INC.                        THAWANN E. JACKSON                    THAWANN JACKSON
STEVEN SALEM                              305 CONSTITUTIION AVE                 305 CONSTITUTION AVE
112 W. 34TH ST.STE.845                    WRENS, GA 30833                       WRENS, GA 30833
NEW YORK, NY 10120




THAYLOR JONES                             THE ABBEVILLE PRESS & BANNER          THE ABBEVILLE PRESS &
100 MARIA LANE                            BANNER                                655 THIRD AVE, STE 2520
NATCHITOCHES, LA 71457                    PO BOX 769                            NEW YORK, NY 10017
                                          ABBEVILLE, SC 29620
THE ABBEVILLE PRESS &   Case 19-11984-CSS    Doc 36& DEMOCRAT
                                       THE ADVOCATE    Filed 09/10/19         PageTHE
                                                                                   1372  of 1514
                                                                                      ADVOCATE
PO BOX 769                              609 EAST NORTH STREET                     10705 RIEGER ROAD
ABBEVILLE, SC 29620                     PO BOX 389                                BATON ROUGE, LA 70809
                                        SWEETWATER, TN 37874




THE ADVOCATE                            THE ADVOCATE                              THE AMERICAN BOTTLING CO
ATTN ETTA J.                            PO BOX 588                                5301 LEGACY DR.
PO BOX 588                              BATON ROUGE, LA 70821                     PLANO, TX 75024
BATON ROUGE, LA 70821




THE AMES COMPANIES INC.                 THE ANDERSONS                             THE BANK OF EASTMAN
465 RAILROAD AVENUE                     LAWN FERTILIZER DIVISION                  130 OAK ST
CAMP HILL, PA 17011                     480 W. DUSSEL DR.                         EASTMAN, GA 31023
                                        MAUMEE, OH 43537




THE BANK OF EASTMAN                     THE BANK OF LAFAYETTE                     THE BANK OF LAFAYETTE
PO BOX 909                              101 WEST PATTON ST                        PO BOX 1149
EASTMAN, GA 31023                       LAFAYETTE, GA 30728-1149                  LAFAYETTE, GA 30728




THE BAXTER BULLETIN                     THE BAZAAR INC.                           THE BEAUTY GROUP LLC
PO BOX 677571                           1900 N. 5TH AVENUE                        10 W 33RD ST STE 1115
DALLAS, TX 75267-7571                   RIVER GROVE, IL 60171                     NEW YORK, NY 10001




THE BELLWATER GROUP LTD                 THE BENNETT LAW FIRM P.A                  THE BILBREY FAMILY
                                        121 MIDDLE STREET                         LIMITED PARTNERSHIP
                                        SUITE 300                                 OVERTON PLAZA
                                        PORTLAND, ME 04101-7109                   LIVINGSTON, TN 38570




THE BLACKSHEAR TIMES                    THE BLACKSHEAR TIMES                      THE BONNE BELL COMPANY
121 SW CENTRAL AVE                      PO BOX 410                                BETH MUCCITIO
BLACKSHEAR, GA 31516                    BLACKSHEAR, GA 31516                      18519 DETROIT AVE.
                                                                                  LAKEWOOD, OH 44107




THE BRAND PASSPORT INC                  THE BRIDGE DIRECT (HONG KONG) LTD         THE BRIDGE DIRECT INC
18 EAST 41ST STREET                     ATTN STANLEY LI, SR DIR, OPERATIONS       ATTN BRUCE KANDEL, SVP SALES
SUITE 802                               RM 518 CHINACHEM GOLDEN PLAZA             301 YAMATO RD, STE 2112
NEW YORK, NY 10017                      77 MODY RD, TSIM SHA TSUI EAST            BOCA RATON, FL 02112
                                        KOWLOON, HONG KONG HONG KONG



THE BRIDGE DIRECT INC                   THE BRIDGEPORT INDEX                      THE BRIDGEPORT INDEX
ATTN STEPHEN CHERNIN, PRESIDENT         916 HALSELL ST                            916 HALSELL STREET
301 YAMATO RD, STE 2112                 BRIDGEPORT, TX 76426                      PO BOX 1150
BOCA RATON, FL 02112                                                              BRIDGEPORT, TX 76426




THE BRIDGEPORT INDEX                    THE BUREAU                                THE CANADIAN GROUP
PO BOX 1150                             3400 TECNOLOGY DRIVE                      430 SIGNET DRIVE STE. A
BRIDGEPORT, TX 76426                    MINNEAPOLIS, MN 55418                     TORONTO, ON M9L 2T6
                                                                                  CANADA
THE CARY COMPANY      Case   19-11984-CSS    Doc
                                       THE CATO   36 Filed 09/10/19
                                                CORPORATION                  PageTHE
                                                                                  1373  of 1514
                                                                                     CINCINNATI LIFE
1195 W. FULLERTON AVE                  P.O. BOX 34216                             INSURANCE COMPANY
AR THECARYCOMPANY.COM                  CHARLOTTE, NC 28234                        6200 SOUTH GILMORE ROAD
ADDISON, IL 60101                                                                 FAIRFIELD, OH 45014-5141




THE CITIZENS BANK                      THE CITIZENS BANK                          THE CITIZENS BANK
301 S DAVIS ST                         4060 BEMISS RD                             PO BOX 128
NASHVILLE, GA 31639                    VALDOSTA, GA 31605                         NASHVILLE, GA 31639




THE CITY OF GUIN ALABAMA               THE CITY OF RAINBOW CITY                   THE CLEVER FACTORY INC
PO BOX 249                             3700 RAINBOW DR.                           545 MAINSTREAM DR
GUIN, AL 35563                         RAINBOW CITY, AL 35906                     NASHVILLE, TN 37228




THE CLIFTON TRIGG TR                   THE CLIFTON TRIGG TR                       THE CLIFTON TRIGG TRUST
304 SOUTH SCHOOL STREET                C/O TONILYNN T. SCUCCHI                    C/O TONILYNN T. SCUCCHI
DERMOTT, AR 71638                      304 SOUTH SCHOOL STREET                    101 GREENBRIAR CIRCLE
                                       DERMOTT, AR 71638                          CROSSETT, AR 71635




THE CLINTON CHRONICLE                  THE CLINTON COURIER                        THE CLOSEOUT NETWORK
PO BOX 180                             402 MONROE STREET                          2393 TEILER ROAD
CLINTON, SC 29325                      CLINTON, MS 39056                          107
                                                                                  NEWBURY PARK, CA 91320




THE COCA-COLA COMPANY                  THE COLEMAN COMPANY                        THE COMMERCIAL APPEAL
ONE COCA COLA PLAZA                    3600 N. HYDRAULIC                          NIE DEPT. 10
ATLANTA, GA 30313                      WICHITA, KS 67219                          495 UNION AVENUE
                                                                                  SUITE 107
                                                                                  MEMPHIS, TN 38103



THE COMMERCIAL-PINE BLUFF              THE COMMUNITY FOUNDATION                   THE COTTON GALLERY LTD.
300 BEECH STREET                       OF MIDDLE TENNESSEE                        799 44TH STREET
PINE BLUFF, AR 71601                   3833 CLEGHORN AVE                          PO BOX 1111
                                       400                                        MARION, IA 52302
                                       NASHVILLE, TN 37215



THE COURIER HERALD                     THE CREME SHOP                             THE CRONE LAW FIRM PLC
P.O. DRAWER B CSS                      819 GLADYS AVENUE                          88 UNION AVE STE. 1400
DUBLIN, GA 31040                       LOS ANGELES, CA 90021                      MEMPHIS, TN 38103




THE CRUMP FIRM INC.                    THE DAILY ADVERTISER                       THE DAILY REVIEW
81 MONROE AVENUE                       1100 BERTRAND DRIVE                        116 MAIN ST
MEMPHIS, TN 38103                      LAFAYETTE, LA 70506                        TOWANDA, PA 18848




THE DAILY REVIEW                       THE DAVID T WILSON SR TRUST AND THE        THE DEPOSITORY TRUST CO
PO BOX 948                             MILDRED WATKINS WILSON IRREVOCABLE         PO BOX 27590
MORGAN CITY, LA 70381                  TRUST                                      NEW YORK, NY 10087-7590
                                       C/O DAVID T WILSON JR
                                       508 S CHURCH AVE; PO BOX 267
                                       LOUISVILLE, MS 39339-0267
THE DIAL CORPORATION Case 19-11984-CSS     Doc
                                    THE DIAL    36 Filed
                                             CORPORATION        09/10/19    PageTHE
                                                                                 1374   of 1514
                                                                                    DILLARD TRULOVE TRUST
ATTN DON TEPOOL, NAT BUS MGR        ATTN STEVE ALFONSI, VP                       B GRANTOR TRUST C/O
101 LANTLANE                        7201 E HENKEL WAY                            COLEMAN REALTY & INV CO.
EVANSVILLE, IN 47715                SCOTTSDALE, AZ 85255                         PO BOX 9306
                                                                                 COLUMBUS, MS 39705



THE DIPLOMA MILL INC.                 THE ESTATE OF BARNEY INMAN                 THE ESTATE OF CHERYL DENTON
11585 E. 53RD AVE UNIT D              PO BOX 385                                 7529 SUMMIT
DENVER, CO 80239                      COLDWATER, MS 38618                        OAKDALE, IL 62268




THE ESTATE OF JAMES TAYLOR            THE FANATIC GROUP                          THE FAR EASTEREN
280 GUY MCADAMS RD                    400 RARITAN CENTER PKWY                    627 3RD AVE 23D
HENDERSON, TN 38340                   EDISON, NJ 08837                           SOURCE EMPIRE
                                                                                 NEW YORK, NY 10016




THE FAYETTE FALCON                    THE FIXTURE ZONE INC                       THE FOREIGN CANDY
PO BOX 39                             251 E. UNIVERSITY DRIVE                    COMPANY INC.
101 WEST COURT SQUARE                 PHOENIX, AZ 85004                          1 FOREIGN CANDY DRIVE
SOMERVILLE, TN 38068                                                             HULL, IA 51239




THE FREMONT COMPANY                   THE GALLATIN NEWSPAPER                     THE GEORGE F. CRAM CO.
802 N FRONT STREET                    110 N. WATER AVENUE                        301 S. LASALLE ST.
FREMONT, OH 43420                     PO BOX 8156                                INDIANAPOLIS, IN 46201-4391
                                      GALLATIN, TN 37066




THE GEORGIANA PHARM LLC               THE GERSON COMPANY                         THE GERSON COMPANY
236 JONES STREET                      ATTN JAMES GERSON, PRESIDENT               ATTN JERRY CASH, SR VP
GEORGIANA, AL 36033                   1450 S LONE ELM RD                         1450 S LONE ELM RD
                                      OLATHE, KS 66061                           OLATHE, KS 66061




THE GERSON COMPANY                    THE GERSON COMPANY                         THE GINIAN LLC
ATTN SOLENE KINGSTON, SALES SUPPORT   ATTN SUSIE BAKER, SALES SUPPORT MGR        PO BOX 457
1450 S LONE ELM RD                    1450 S LONE ELM RD                         CARTHAGE, MS 39051
OLATHE, KS 66061                      OLATHE, KS 66061




THE GREAT STATES CORP.                THE GREENE COMPANY                         THE GREENVILLE CLINIC P.A
AMERICAN LAWN MOWER CO.               PO BOX 711                                 1502 S COLORADO STREET
7444 SHADELAND STATION                2075 STULTZ RD                             GREENVILLE, MS 38703
WAY                                   MARTINSVILLE, VA 24114-0711
INDIANAPOLIS, IN 46256



THE GREENVILLE JOURNAL                THE GUARDIAN PROTECTIVE                    THE HAMMER CORPORATION
581 PERRY AVENUE                      SERVICES LLC                               THERESA SAMPLES
GREENVILLE, SC 29611                  2839 CHURCH STREET                         4215 WENDELL DR SW 203
                                      EAST POINT, GA 30344                       ATLANTA, GA 30336




THE HANDMADE BOW CO.                  THE HARDIN COUNTY BANK                     THE HARDIN COUNTY BANK
BILL BRANSON                          780 PICKWICK ST                            ATTN: PICKWICK RD BRCH POB 940
4016 BENT WILLOW LN                   SAVANNAH, TN 38372                         SAVANNAH, TN 38372
WOODSTOCK, GA 30189
                      Case
THE HAYES LAWN & GARDEN      19-11984-CSS    Doc 36
                                       THE HEALING      Filed 09/10/19
                                                   CENTER                  PageTHE
                                                                                1375  of 1514
                                                                                   HERITAGE BANK
TIFFANY PANKRATZ                        3885 TCHULAHOMA ROAD                    1142 NORTH WAY
7700 HAYES DRIVE                        MEMPHIS, TN 38118                       DARIEN, GA 31305
VALLEY CENTER, KS 67147




THE HERITAGE BANK                       THE HERITAGE BANK                       THE HOOVER COMPANY
200 MAIN ST.                            56 DAME AVE                             10244 W. NATIONAL AVE.
BLACKSHEAR, GA 31516                    HOMERVILLE, GA 31634                    WEST ALLIS, WI 53227




THE IDEAL TOY COMPANY                   THE INDEX-JOURNAL                       THE INN
M&G SALES/GLENN ADAMS                   PO BOX 1018                             14175 HWY 190
PO BOX 682226                           GREENWOOD, SC 29648                     HAMMOND, LA 70401
FRANKLIN, TN 37068




THE INVENTURE GROUP INC.                THE JAMESON INN OF                      THE JEREMIAH COMPANY INC.
GARY FREEMAN                            ALEXANDER CITY                          RANDY WARD
3500 S. LACOMETA                        4335 HIGHWAY 280                        52 RAGLAND DRIVE
GOODYEAR, AZ 85338                      ALEXANDER CITY, AL 35010                JACKSON, TN 38305




THE JOURNAL NEWSPAPER                   THE JOURNAL NEWSPAPER                   THE KENDALL FAMILY TRUST
106 W MAIN ST                           PO BOX 369                              3022 ORCHARD PARK WAY
WILLIAMSTON, SC 29697                   WILLIAMSTON, SC 29697                   LOOMIS, CA 95650




THE KITE FACTORY                        THE LELAND PROGRESS LLC                 THE LEWIS BEAR COMPANY AB
30765 PACIFIC COAST                     119 E THIRD STREET                      6120 ENTERPRISE DRIVE
HWY. 300                                LELAND, MS 38756                        PENSACOLA, FL 32505
FRANKLIN, TN 37068




THE LIDDELL CORPORATION                 THE LIDDELL CORPORATION                 THE LIDDELL CORPORATION
ATTN ALAN TUFTS, SHIPPING MGR           ATTN LON FLICK, PRESIDENT               ATTN LON FLICK, PRESIDENT
4600 WITMER INDUSTRIAL ESTATES 5        4600 WITMER INDUSTRIAL ESTATES 5        4600 WITMER INDUSTRIAL ESTATES 5
NIAGARA FALLS, NY 14305                 NIAGARA FALLS, NY 14305                 NIAGARA FALLS, NY 14395




THE LITTLE TIKES CO.                    THE LOYAL SUBJECTS                      THE MAIN STREET CHAMBER
PO BOX 92026                            WAVE 2 LLC                              OF LEAKE COUNTY
HUDSON, OH 44236                        155 W WASHINGTON BLVD                   PO BOX 54125
                                        SUITE 207                               CARTHAGE, MS 39051
                                        LOS ANGELES, CA 90015



THE MALVERN NATIONAL BANK               THE MALVERN NATIONAL BANK               THE MARKET AT HORN LAKE LLC
501 S MAIN ST                           PO BOX 370                              C/O ETKIN EQUITIES
MALVERN, AR 72104                       MALVERN, AR 72104                       29100 NORTHWEST SUITE 200
                                                                                SOUTHFIELD, MI 48034




THE MARSHALL NEWS                       THE MARSHALL NEWS                       THE MAX NORTON COMPANY
309 E. AUSTIN                           MESSENGER                               94B NORTHSTAR DRIVE
MARSHALL, TX 75670                      309 E. AUSTIN                           JACKSON, TN 38305
                                        MARSHALL, TX 75670
THE MCDOWELL HOSPITALCase            19-11984-CSS    Doc 36LAWFiled
                                               THE MCHUGHES    FIRM 09/10/19     PageTHE
                                                                                      1376  of 1514
                                                                                         MCNAIRY COUNTY POST
430 RANKIN DRIVE                                PO BOX 2180                           174 WARREN AVE
(MACRO HELIX)                                   LITTLE ROCK, AR 72203                 CONTACT:DAVID CHANNELL
MARION, NC 28752                                                                      162
                                                                                      SELMER, TN 38375



THE MEDICINE SHOPPE                             THE MEKELBURG CO. INC.                THE METEOR
3317 LACOSTE DRIVE                              107 TRUMBULL ST. BLDG. E1             PO BOX 353
JONESBORO, AR 72404                             WAUKEGAN, IL 60085                    CRYSTAL SPRINGS, MS 39059-0353




THE MICHAELS COMPANIES, INC.                    THE MLE GROUP LLC                     THE MONKEY HOOK LLC
C/O BAKER & MCKENZIE                            C/O TOLES TEMPLE WRIGHT               TOM XORE
ATTN MICHELLE HARTMANN                          ATTN JACK BUSBY                       30900 RANCHO VIEJO RD.
1900 NORTH PEARL STREET 1500                    611 TURKEY MCCALL BLVD.               SAN JUAN CAPISTRANO, CA 92675
DALLAS, TX 75201                                ROME, GA 30165



THE MONROE JOURNAL                              THE MONTROSE SINGERS                  THE MOUNTAINEER ECHO
PO BOX 826                                      ATTN RICHARD WHITE DIRECTOR OF        111 MAIN ST
MONROEVILLE, AL 36461                           DEVELOPMENT                           FLIPPIN, AR 72634
                                                PO BOX 541004
                                                HOUSTON, TX 77254-1004



THE MOUNTAINEER ECHO                            THE MOUNTAINEER ECHO                  THE NEWS LEADER CO. INC.
PO BOX 1199                                     PO BOX 1199                           24 WEST MAIN ST.
FLIPPIN, AR 72634                               FLIPPIN, AR 72634-1199                PO BOX 340
                                                                                      PARSONS, TN 38363




THE NEWS LEADER                                 THE NEWS LEADER                       THE NEWS-STAR
PO BOX 9                                        PO BOX 9                              411 NORTH 4TH STREET
LANDRUM, SC 29356                               LANDRUM, SC 29356-0009                MONROE, LA 71201




THE NIELSEN COMPANY LLC                         THE NINJA CORPORATION LTD             THE NORTHWEST COMPANY LLC
ATTN LEGAL DEPT                                 TOPAZ HOUSE OLDGATE                   49 BRYANT AVE
85 BROAD ST                                     ST.MICHAELS                           ROSLYN, NY 11576
NEW YORK, NY 10004                              CHESHIRE
                                                UNITED KINGDOM



The O’Ryan Group                                THE OAKS AT OAKLAND                   THE ODD LOT INC.
C/O Recovery Solutions Group, LLC               7092 POPLAR AVENUE                    C/O GROOVER PROPERTIES
ATTN Todd Harris Litigation Administrator       GERMANTOWN, TN 38138                  204 NORTHSIDE DR EAST
1008 Mattlind Way                                                                     SUITE B
MILFORD, DE 19963                                                                     STATESBORO, GA 30458-0988



THE OKOLONA MESSENGER                           THE ORB FACTORY LIMITED               THE ORIGINAL CHARCOAL COM
249 MAIN STREET                                 225 HERRING COVE ROAD                 ERIC KRAUSE
OKOLONA, MS 38860                               HALIFAX, NS B3P 1L3                   5641 PRESTON LANE
                                                CANADA                                CHARLOTTE, NC 28270




THE PALLET FACTORY INC.                         THE PBB FCTRY                         THE PEGGS COMPANY INC.
PO BOX 181055                                   REEVES SAIN                           PO BOX 907
MEMPHIS, TN 38181-1055                          PO BOX 11733                          MIRA LOMA, CA 91752
                                                MURFREESBORO, TN 37129
THE PENCIL GRIP INC.   Case   19-11984-CSS    Doc 36
                                        THE PEOPLES BANK Filed 09/10/19       PageTHE
                                                                                   1377  of 1514
                                                                                      PERKINS CORPORATION
BOB MUSOLF                               PO BOX 426                                C/O FIRST STATE BANK
1907 OLYMPIC BLVD.                       WALDO, AR 71770                           BOB JOHNSON
SANTA MONICA, CA 90404                                                             PO BOX 98
                                                                                   SHARON, TN 38255



THE PERKINS CORPORATION                  THE PITTSBURG GAZETTE                     THE PLASTICS GROUP INC
PO BOX 490                               112 QUITMAN ST.                           7409 S QUINCY STREET
MCKENZIE, TN 38201                       PITTSBURG, TX 75686                       WILLOWBROOK, IL 60527




THE POKEMON COMPANY                      THE PORT AUTHORITY OF                     THE PUBLISHING GROUP INC.
INTERNATIONAL                            NEW YORK & NEW JERSEY                     200 KAYING RD.
601 108TH AVE NE                         PO BOX 95000                              GADSDEN, AL 35903
SUITE 1600                               PHILADELPHIA, PA 19195-1523
BELLEVUE, WA 98004



THE QUEST GROUP                          THE REAVES FIRM INC.                      THE RESOURCE GROUP (ASIA)
2621 WHITE RD.                           6800 POPLAR AVE                           UNIT 201-5& 11 2/F
IRVINE, CA 92614                         SUITE 101                                 KOWLOON HONG KONG
                                         MEMPHIS, TN 38138                         HONG KONG




THE RIPLEY COMPANY LTD.                  THE SEGERDAHL CORPORATION                 THE SHOPPER METALWORKS
C/O FLETCHER BRIGHT CO.                  1900 S 25TH AVE                           3987 HERITAGE OAK COURT
537 MARKET ST. STE. 400                  BROADVIEW, IL 60155                       SIMI VALLEY, CA 93063
CHATTANOOGA, TN 37402




THE SINGING MACHINE CO INC               THE SINGING MACHINE CO INC                THE SOUTHEAST CO INC
6301 NW 5TH WAY STE 2900                 6601 LYONS ROAD                           PO BOX 949
FORT LAUDERDALE, FL 33309                BULIDING A-7                              LEEDS, AL 35094
                                         COCONUT CREEK, FL 33073




THE SOUTHERN CO. INC.                    THE SPRINGFIELD SUN                       THE STATE NEWSPAPER
PO BOX 2059                              108 PROGRESS AVE                          COLUMBIA-THE STATE
MEMPHIS, TN 38101-2059                   SPRINGFIELD, KY 40069                     ADVERTISING
                                                                                   PO BOX 51878
                                                                                   LIVONIA, MI 48151



THE STORE CAPITAL                        THE SYLVESTER LOCAL NEWS                  THE TEMPLES CO.
8501 E PRINCESS DR                       103 EAST KELLY STREET                     PO BOX 405
SCOTTSDALE, AZ 85255                     SYLVESTER, GA 31791                       VIDALIA, GA 30475




THE THOMASVILLE TIMES                    THE TIMES JOURNAL & NEWS                  THE TIMES JOURNAL & NEWS
PO BOX 367                               108 DIVISION ST                           PO BOX 190
THOMASVILLE, AL 36784                    COBLESKILL, NY 12043-0339                 RUSSELL SPRINGS, KY 42642




THE TIMES JOURNAL & NEWS                 THE TWIN-CITY NEWS                        THE UNION GAS COMPANY
REGISTER                                 PO BOX 2529                               PO BOX 164
ATTN STEPHANIE SMITH                     BATESBURG-LEESVILLE, SC 29070-2529        FLORA, MS 39071
PO BOX 190
RUSSELL SPRINGS, KY 42642
                      Case
THE UNIVERSITY OF TENNESS    19-11984-CSS    Doc 36
                                       THE UTILITIES     Filed BAYOU
                                                     BOARD-CITY 09/10/19    PageTHE
                                                                     LA BATRE    1378  of 1514
                                                                                    VALLEY HOSPITAL
FINANCE & OPERATIONS OFFI                13321 NORTH WINTZELL AVENUE             233 NORTH VAN DIEN AVE
ATTN SANDRA PULLIAM                      BAYOU LA BATRE, AL 36509                RIDGEWOOD, NJ 07450-2736
62 S DUNLAP SUITE 320
MEMPHIS, TN 38163



THE VESTED GROUP LLC                     THE VILLAGE COMPANY LLC                 THE VILLAGE COMPANY
138 GRIFFIN ROAD                         10000 VALLEY VIEW ROAD                  JACK GOLDTHWAITE
RUSTON, LA 71270                         EDEN PRAIRIE, MN 55344                  124 W.COLUMBIA COURT
                                                                                 CHASKA, MN 55318




THE VILLAGE SHOPPING                     THE VPI GROUP INC                       THE WE CARD PROGRAM
CENTER INC.                              1211 DEER ST                            PO BOX 5438
PO BOX 785                               YORKVILLE, IL 60560                     ARLINGTON, VA 22205-5438
DAWSON, GA 39840-0785




THE WIFFLE BALL                          THE WILLOW BEND APARTMENTS, LLC         THE WILLOW BEND
275 BRIDGEPORT AVE                       PO BOX 783395                           APARTMENTS LLC
SHELTON, CT 06484                        WINTER GARDEN, FL 34778                 PO BOX 783395
                                                                                 WINTER GARDEN, FL 34778




THE WORNICK COMPANY                      THE YANKEE CANDLE                       THE ZRIKE CO .INC.
DIANA HOOK                               COMPANY INC.                            7 FIR COURT DOOR 2
PO BOX 632605                            16 YANKEE CANDLE WAY                    OAKLAND, NJ 07436
CINCINNATI, OH 45042-2605                SOUTH DEERFIELD, MA 01373




THEA SOWELL                              THEANN EPKINS                           THELESSIA PORTER
653 EVERGREEN PARK DRIVE                 7802 E. WASHINGTON ST                   227 JONES ROAD
HOPKINSVILLE, KY 42240                   MONTICELLO, FL 32344                    BEEBE, AR 72012




THELMA BURCE                             THELMA HINTON                           THELMA HUNTER
POST OFFICE BOX 630655                   662 DEMERE ST.                          2775 ELISHA LN NW
NSCOGDOCHES, TX 75961                    HINESVILLE, GA 31313                    WESSON, MS 39191-6050




THELMA LASH                              THELMA RAY                              THELMA RUSSELL
106 REDBUD DRIVE                         61 ELMWOOD DRIVE                        1244 NORTH PINES DRIVE
FLORENCE, AL 35634                       FAYETTEVILLE, TN 37334                  SHREVEPORT, LA 71107




THELMA SHERROD                           THELMA STOCKTON                         THEODORE BARNES
3897 CO RD 93                            397 RICHMOND ROAD                       62 LINCOLN LAKE RD
ANDERSON, AL 35610                       RICHMOND, TN 38570                      KELSO, TN 37348




THEODORE COLEMAN                         THEODORE PERRY                          THEODORE ZALLER
106 WORTH 12TH STREET                    246 HUTCHINS LANDING ROAD               C/O PAUL KENT BRAMLETT LAW OFFICES
CORDELE, GA 31015                        N ATCHEZ, MS 39120                      PO BOX 150734
                                                                                 NASHVILLE, TN 37215
THEODOSIA MALDONADO Case   19-11984-CSS   DocBATTLE
                                     THEODOSIS 36 Filed 09/10/19   PageTHEREASA
                                                                        1379 of LEE
                                                                                1514
1841 CRAB APPLE LANE                 224 MAY RD                        8405 RIDGE ROAD
DOUGLASVILLE, GA 30134               OGLETHORPE, GA 31068              FAIRBURN, GA 30213




THEREISA KOLB                        THERESA ANN HOWELL                THERESA BARRETT
155 N DEPOT ST                       1630 CHURCH OF GOD ROAD           1210 18TH STREET
CHOUDRANT, LA 71227                  TOWNSEND, GA 31331                LAKE CHARLES, LA 70607




THERESA BROWN                        THERESA CHEATHAM                  THERESA CHURCHILL
1881 BLOOMFIELD RD                   2011 STEINER AVE                  519 WATERS GROVE ROAD
PRESTON, MS 39354                    AUGUSTA, GA 30901                 SYLVANIA, GA 30467




THERESA COLA                         THERESA DERBY                     THERESA EDWARDS
230 W MADISON ST                     409 HURRICAINE CREEK RD           1173 CR 320
ST MARTINVILLE, LA 70582             PIEDMONT, SC 29373                GREENWOOD, MS 38930




THERESA ELLIOTT                      THERESA FITCH                     THERESA FLETCHER
134 MICKLER DRIVE                    614 PATTON STREET                 214 DUNN AVE
LADSON, SC 29456                     BOZIER CITY, LA 71112             WINNFIELD, LA 71483




THERESA GRAPPE                       THERESA HART                      THERESA HAYES
4351 HWY 157                         412 HOWELL STREET                 PO BOX 42
ELM GROVE, LA 71051                  HARTSVILLE, TN 37074              COBBTOWN, GA 30420




THERESA HERRINGTON                   THERESA HOWELL                    THERESA KING
206 MALLETTE AVE                     1630 CHURCH OF GOD RD NW          6936 MCCOWN ROAD
WIGGINS, MS 39577                    TOWNSEND, GA 31331                IOWA, LA 70647




THERESA LOCKE                        THERESA LONGWITH                  THERESA MARTIN
940 HAMBY ROAD                       441 JONES ST                      1650 HWY 28 SOUTH
MILLPORT, AL 35576                   RAY CITY, GA 31645                ABBEVILLE, SC 29620




THERESA MCDOWELL                     THERESA MCKINSTRY                 THERESA NICHOLS
PO BOX 564                           577 60TH STREET S                 1402 9TH STREET
SENECA, SC 29679                     BIRMINGHAM, AL 35215              KENTWOOD, LA 70444




THERESA SAVASKI                      THERESA SELLERS                   THERESA STEWART
118 BROADRIDGE DRIVE                 2314 SEALY ROAD                   111 COLLEGE STREET
CARRIERE, MS 39426                   MEIGS, GA 31765                   GALLATIN, TN 37066
THERESA SUAREZ           Case 19-11984-CSS   Doc
                                        THERESA VAN36   Filed 09/10/19
                                                    METER                PageTHERESA
                                                                              1380 ofW1514
                                                                                      BISHOP
701 GILMER RD APT 430                    102 BRIDGEWATER COURT               102 S. HOLLY
LONGVIEW, TX 75604                       DOTHAN, AL 36303                    MONTEREY, TN 38574




THERESA WALKER                           THERESA WELLS                       THERESA WEST
4370 SANDY CREEK RD                      55 DEE RD                           1047 CO RD 28
MADISON, GA 30650                        SOMERVILLE, TN 38068                CROSSVILLE, AL 35962




THERESA WHITMORE                         THERESA WRIGHT                      THERESE HONORABLE
501 MC WHORTER RD                        10191 HANDY HILL                    308 WEST 34TH
WAXHAW, NC 28173                         MER ROUGE, LA 71261                 PINE BLUFF, AR 71603




THERESE WILLIAM                          THERESIA FISCHER                    THERMAN JACKSON
6047 RIDGEWAY BLVD APT 7R                149 KING FISCHER LANE               2322 N NORMAN
MEMPHIS, TN 38115                        RUSTON, LA 71270                    PINE BLUFF, AR 71602




THERON FOSTER                            THILENIUS DISTRIBUTING AB           THINK TEK INC.
830 WIMBLEDON DR.                        COMPANY INC.                        MICHAEL EHRLICH
AUGUSTA, GA 30909                        RIVER EAGLE DIST. CO. INC           777 YAMATO RD
                                         2346 RUST AVENUE                    BOCA RATON, FL 33431
                                         CAPE GIRARDEAU, MO 63701



THINKGEEK INC                            THISTLE FARMS                       THOMAS ANDERSEN
11216 WAPLES MILL ROAD                   5122 CHARLOTTE AVE                  9399 PR 3350
SUITE 100                                NASHVILLE, TN 37209                 GILMER, TX 75645
FAIRFAX, VA 22030




THOMAS BABB                              THOMAS BAILEY                       THOMAS BALL &
1107 TURTLE DR                           1592 FALZEY RD.                     NANCY L BALL JT TEN
BIRMINGHAM, AL 35242                     BROOKHAVEN, MS 39601                11245 STATE ROUTE 69
                                                                             REYNOLDS STATION, KY 42368-5653




THOMAS BEASLEY                           THOMAS BISHOP                       THOMAS BOOZER
417 MELROSE                              947 ELMA G MILES PKW.               1606 DRAYTON STREET
EL DORADO, AR 71730                      HINESVILLE, GA 31313                NEWBERRY, SC 29108




THOMAS BRANCECUM                         THOMAS BREWER                       THOMAS BROWN
94 APPLE DR                              9837 TAYLOR DRIVE                   164 PEPPERHILL RD
CADIZ, KY 42211                          OLIVE BRANCH, MS 38654              ANDREWS, SC 29510




THOMAS BRYANT                            THOMAS BURNS                        THOMAS BURRIS
905 BRANCH ROAD                          4093 WAHL ST                        1147 HIGGINS DRIVE
ALBANY, GA 31705                         MILAN, TN 38358                     MCCOMB, MS 39648
THOMAS CALDWELL        Case   19-11984-CSS   Doc
                                        THOMAS    36
                                               CANTEY    Filed 09/10/19     PageTHOMAS
                                                                                 1381 of 1514
                                                                                       CAUSEY
226 KELSO RD                            3080 THOMAS SUMTER HWY                  324 MELODY DRIVE
JACKSONVILLE, AR 72076                  DALZELL, SC 29040                       JESUP, GA 31545




THOMAS CHILDRESS                        THOMAS CHRISTMAS                        THOMAS CLARK
230 MARVIN LANE                         738 LUCIAN DR.                          1441 REESE RD
TIPTONVILLE, TN 38079                   DUBLIN, GA 31021                        LEWISBURG, TN 37091-5238




THOMAS COUNTY TC                        THOMAS CRAWFORD                         THOMAS DISMUKE
PO BOX 2175                             3409 APPLE ORCHARD RD.                  7014 GA HIGHWAY 178
THOMASVILLE, GA 31799                   CLINTON, SC 29325                       LYONS, GA 30436




THOMAS DIXON                            THOMAS DUGGER                           THOMAS E BRUFF JR
385 CAMP ST                             9680 US HWY 70                          MAXIMUM SHRED PROTECTION
CENTREVILLE, MS 39631                   CEDAR GROVE, TN 38321                   313 BREWSTER COURT
                                                                                MURFREESBORO, TN 37130




THOMAS E HARRISON                       THOMAS E HARRISON                       THOMAS E. CUMMINGS INC.
DBA TEH CONSULTING                      TEH CONSULTING DBA                      PO BOX 20992
1338 SWEETWATER DR.                     8299 TAPOCO LANE                        GREENSBORO, NC 27420
BRENTWOOD, TN 37027                     BRENTWOOD, TN 37027




THOMAS E. WILLINGHAM                    THOMAS E. ZACHARIAS                     THOMAS E. ZACHARIAS
97 CONNER ST.                           1215 FIFTH AVENUE 4B                    529 S FLAGLER DR PH 2E
MARIANNA, AR 72360                      NEW YORK, NY 10029                      WEST PALM BEACH, FL 33401




THOMAS EDWARDS                          THOMAS F JAMES REALTY LTD PTP LLP       THOMAS FOSKEY
707 PINEHURST DR.                       ATTN JUDITH J SCHERER                   1644 OLD SAVANNAH RD
CLINTON, MS 39056                       7707 T ST                               EAST DUBLIN, GA 31027
                                        LITTLE ROCK, AR 72227-4044




THOMAS FRANCIS                          THOMAS FRANCIS                          THOMAS FRANKS
PO BOX 64 207 FRANCIS DR                PO BOX 64                               524 N 5TH ST
FULTON, MS 38843-0064                   FULTON, MS 38843-0064                   CLARENDON, AR 72029




THOMAS GARROTT                          THOMAS GAUGH                            THOMAS GAUSE
DBA BRADFORD SQUARE                     113 WEST FOSTER AVENUE                  550 ALICE ST
C/O JO HARSHBARGER                      MEDINA, TN 38355                        WEST HELENA, AR 72390
PO BOX 3917
MEMPHIS, TN 38173-0917



THOMAS GEIGER                           THOMAS HAHN AND HOME                    THOMAS HAMBY
921 BOULDER DR                          TOMMY TELLESON                          547 HENDERSON ST.
SOUTHAVEN, MS 38671                     155 WEST GREEN DR.                      DADEVILLE, AL 36853
                                        HIGH POINT, NC 27260
THOMAS HANNA             Case 19-11984-CSS   Doc
                                        THOMAS    36
                                               HARDIN      Filed 09/10/19   PageTHOMAS
                                                                                 1382 of 1514
                                                                                       HARGROVE
6325 FAIRWAY HILL COVE                   132 WALNUT STREET                      206 W MONROE
BARTLETT, TN 38135                       JACKSON, TN 38305                      GREENWOOD, MS 38930




THOMAS HIX                               THOMAS HOLLIS                          THOMAS HOLMAN
1511 MANUS CHAPEL ROAD                   1040 A SABLE DR                        1118 FALLING TREE COURT
MILL SPRING, NC 28756-6794               PENSACOLA, FL 32514                    MURFREESBORO, TN 37130




THOMAS HORN                              THOMAS I EVANS                         THOMAS JACKSON
PO BOX 905                               419 ROBINS STREET                      5006 PURNELL ROAD
FLORA, MS 39071                          TUPELO, MS 38804-3758                  BELDEN, MS 38826




THOMAS JARRETT                           THOMAS KAECKMEISTER                    THOMAS KENNEDY
1684 PICKENS ST                          3763 MARSHALL RD.                      535 HARDEN RD LOT 12
DOUGLASVILLE, GA 30135                   MUNFORD, TN 38058                      SLOCOMB, AL 36375




THOMAS KING                              THOMAS KIRKWOOD                        THOMAS LEE
589 HWY 589 15                           3637 OLD WILSON RD                     113 B DAFFODIL LANE
PURVIS, MS 39475                         WEST, MS 39192                         REIDSVILLE, GA 30453




THOMAS LEE                               THOMAS LONG                            THOMAS LONG
267 GROVE LANE                           385 NAIL RD APT N164                   525 COUNTRY SIDE DR
KATHLEEN, GA 31047                       SOUTHAVEN, MS 38671                    MARION, AR 72364




THOMAS MARTIN                            THOMAS MASON                           THOMAS MATHEWS
1282 STEVENSON RD                        13 WILLIAMS ST                         305 ROBERTSON LN
ABBEVILLE, SC 29620                      DALEVILLE, AL 36322                    WHITEVILLE, TN 38075




THOMAS MEDLOCK                           THOMAS MILAN                           THOMAS MILLER
326 M AND B ROAD                         399 CRAWFORD ST                        212 RAMBLEWOOD DR APT 41
FLORENCE, MS 39073                       SENATOBIA, MS 38668                    SHELBY, NC 28150




THOMAS MORRIS                            THOMAS NOE                             THOMAS OLSON
102 OAK VILLAGE LN                       60012 SEMINOLE ROAD                    108 EMPSON DR
SUMMERVILLE, SC 29483                    SMITHVILLE, MS 38870-8718              GREENBRIER, TN 37073




THOMAS OSBURN                            THOMAS PALLADINO                       THOMAS PATE
50 HAYES RD                              459 VAUGHN ROAD                        80 HWY 36
BYRON, GA 31008                          SPRUCE PINE, NC 28777                  CONWAY, AR 72032
THOMAS PAUL WOOTEN & Case   19-11984-CSS   Doc
                                      THOMAS     36 Filed 09/10/19
                                             PERILLO                 PageTHOMAS
                                                                          1383 of 1514
                                                                                PETERSON
DELORES ANN WOOTEN JT TEN             30 MIZZELL ROAD                    7503 LAKE ROAD
2708 COUNTRY CLUB RD                  COLUMBIANA, AL 35051               FAIRVIEW, TN 37062
SENATOBIA, MS 38668-6983




THOMAS POTTS                          THOMAS RICHARD                     THOMAS ROBERTS
91 LEAWOOD LN APT D-3                 401 LAUGHLIN ROAD                  121 GRANT ROAD
LEXINGTON, MS 39095                   BOYLE, MS 38730                    LUCEDALE, MS 39452-3664




THOMAS ROBERTSON                      THOMAS ROTHWELL                    THOMAS ROWAN
170 UMBARGER DR                       610 HELENA CHAUNCEY RD.            209 WEST HOLSTON
SOMERVILLE, TN 38068                  MCRAE HELENA, GA 31037             JOHNSON CITY, TN 37604




THOMAS S WILLIAMSON                   THOMAS SAIN                        THOMAS SAMPLES
148 CENTURY ROAD EAST                 2500 OLD FINGER RD                 64 CR 5330
LEESBURG, GA 31763                    FINGER, TN 38334                   BALDWYN, MS 38824




THOMAS SELKOWITZ                      THOMAS SIMS                        THOMAS SMITH
290 HONICUTT ROAD                     113 LUPO DRIVE                     3905 HWY 56
DONALDS, SC 29638                     GREENWOOD, SC 29649                RUSSELLVILLE, AL 35654




THOMAS SMITH                          THOMAS SPRADLING                   THOMAS STARNES
420 TERRY LANE                        685 SANDERSON RD                   4607 W ASHGLEN CIRCLE
SENATOBIA, MS 38668                   MANTACHIE, MS 38855                COLLIERVILLE, TN 38017




THOMAS SULLIVAN                       THOMAS TAYLOR                      THOMAS TILLMAN
1389 BETHEL CHURCH ROAD               PO BOX 674                         3557 OLD CRENSHAW
BASSFIELD, MS 39421-9600              JUDSONIA, AR 72081                 CRENSHAW, MS 38621




THOMAS TRAVIS                         THOMAS TRAVIS                      THOMAS VEAL
240 JEFFERSON STREET                  241 JEFFERSON STREET               3979 GIENROY DR
DRESDEN, TN 38225                     DRESDEN, TN 38225                  MEMPHIS, TN 38125




THOMAS WILLIAMS                       THOMAS WOODS                       THOMAS WOOTEN
603 NORTH HIGH STREET                 466 QUICK ROAD                     2708 COUNTRY CLUB RD
COLUMBIA, TN 38401                    SWAINSBORO, GA 30401               SENATOBIA, MS 38668




THOMAS WYATT BROUGHTON                THOMAS WYATT BROUGHTON             THOMAS YAWN
310 LONGLEAF CIRCLE                   WYKO LLC                           575 NORTH PENIA ROAD
MONROEVILLE, AL 36460                 310 LONGLEAF CIRCLE                CORDELE, GA 31015
                                      MONROEVILLE, AL 36460
THOMASENA HOLLOWAY      Case 19-11984-CSS   Doc 36
                                       THOMASVILLE      Filed 09/10/19
                                                   FIRE DEPT.            PageTHOMASVILLE
                                                                              1384 of 1514
                                                                                         MART LLC
810 CENTRAL DRIVE                        100 SOUTH CRAWFORD ST                ATTN ERIC BECKER
COLUMBIA, SC 29163                       THOMASVILLE, GA 31792                13796 LE BATEAU ISLE
                                                                              PALM BEACH GARDEN, FL 33410




THOMASVILLE MART LLC                     THOMPSON & COMPANY                   THOMPSON & COMPANY
C/O BECKER ASSOC LLC                     ATTN CFO                             ATTN LAURA BARNES, ASST MEDIA
111 PRESIDENTIAL BLVD, STE 140           50 PEABODY PL                        STRATEGIST
BALA CYNWYD, PA 19004                    MEMPHIS, TN 38103                    50 PEABODY PL
                                                                              MEMPHIS, TN 38103



THOMPSON ELECTRIC COMPANY                THOMPSON F D POST 521                THOMPSON, JAMES J
OF LUMBERTON INC                         1211 POWELL STREET                   404 4 AVE SE
PO BOX 1446                              ATTN COMMANDER STATEEN               PO BOX 1663
LUMBERTON, NC 28359                      MONROE, LA 71203                     DECATUR, AL 35602




THOMSON REUTERS LLC                      THOMSON REUTERS LLC                  THOMSON REUTERS LLC
TAX & ACCOUNTING INC                     TAX & ACCOUNTING INC                 TAX & ACCOUNTING INC
PO BOX 415983                            PO BOX 6016                          PO BOX 71687
BOSTON, MA 02241                         CAROL STREAM, IL 60197-6016          CHICAGO, IL 60694-1687




THONGSAY KHOUNSY                         THORCO IND. INC.                     THORIN WILLIAMS
1044 CYPRESS LN                          PO BOX 96965                         112 KIRK CIRCLE
ST. MARTINVILLE, LA 70582                CHICAGO, IL 60693                    FLORA, MS 39071




THORNE INVESTMENT GROUP                  THRASHER, WALLACE                    THREE FOUNTAINS PARTNERS LLC
1416 CARROLL AVE.                                                             560 MEETING STREET
SUITE 100                                                                     WEST COLUMBIA, SC 29169
ST. PAUL, MN 55104




THREE LOLLIES LLC                        THREE LOLLIES LLC                    THREE NOTCH ELECTRIC MEMBERSHIP
ATTN JIM PATHMAN, PRESIDENT              ATTN JIM PATHMAN, PRESIDENT          CORP.
6250 PLATT AVE, 573                      6520 PLATT AVE, 573                  116 W 2ND ST
WEST HILLS, CA 91307                     WEST HILLS, CA 91307                 DONALSONVILLE, GA 39845




THREE NOTCH ELECTRIC MEMBERSHIP          THREE RIVERS DIST. LLC AB            THREE STAR TRUCKING - RISK
CORP.                                    DBA OCONNER DISTRIBUTING             PO BOX 1470
PO BOX 367                               THREE RIVERS DIVISION                SOUTH HAVEN, MS 38671
DONALSONVILLE, GA 31745                  2821 PORT ROAD
                                         PINE BLUFF, AR 71601



THRESA SORRELLS                          THU HIEN RAINWATER                   THUNDER ROAD LAND AND DEVELOPMENT
861 AUSTIN RD                            462 DOGWOOD SOUTH LANE               LLC
VERNON, AL 35592                         HAUGHTON, LA 71037                   310 BUCKNER RD
                                                                              MAYNARDVILLE, TN 37807




THUNDERBOLT BROADCASTING COMPANY         THURMAN MCCASTLE                     THURMAN WRIGHT
COMPANY                                  607 DONOVAN BRALLY BLVD A            760 DR. JJ HOWARD ROAD
PO BOX 318                               NORTH LITTLE ROCK, AR 72118          MARION, AL 36756
MARTIN, TN 38237
THYSSENKRUPP ELEVATOR  Case   19-11984-CSS     Doc 36
                                        TIA ELLIS            Filed 09/10/19   PageTIA
                                                                                   1385  of 1514
                                                                                      GARLAND
CORPORATION                              1883 MOORE RD                            307 VEED GARLAND RD
PO BOX 933004                            RED BANKS, MS 38661                      SPRUCE PINE, NC 28777
ATLANTA, GA 31193-3004




TIA JONES                                TIA JORDAN                               TIA MCCANN
436 LOMBARDI COURT                       5601 COUNTY RD. 7                        3253 COSMIC CIRCLE
ORANGEBURG, SC 29118                     LISMAN, AL 36912                         MEMPHIS, TN 38115




TIA MCCLENNY                             TIA NALL                                 TIA REVELS
403 HIGHWAY 14 EAST                      UNA BOX 5483                             10324 CLETIC DRIVE
MARION, AL 36756                         FLORENCE, AL 35632                       BATON ROUGE, LA 70808




TIA WILKINS                              TIA-ELIZABETH CORBETT                    TIAH BROWN
800 JOHNSON ST                           1011 SPRINGHILL DRIVE                    241 VILLAGE COVE
COCHRAN, GA 31014                        HOPE, AR 71801                           PEARL, MS 39208




TIAHSJA MOORE                            TIAJHA DAVIS                             TIAMARA JONES
3504 LITTLE RIVER ROAD                   320 CRUMP ST.                            621 E SELLERS STREET
RUSTON, LA 71270                         COLDWATER, MS 38618                      DOUGLAS, GA 31535




TIANA ALEXANDER                          TIANDRA ALEXANDER                        TIANNA ALCAREZ
189 CR 441                               15 FAIR OAKS                             1589 BROAD ST NE
VARDAMAN, MS 38878                       MONROE, LA 71203                         CONYERS, GA 30012




TIANNA COOPER                            TIANNA DYSON                             TIANNA POPE
127 BURNETT ROAD                         1933 COUNTY ROAD 23                      139 POPPELL SQ
BRUNSWICK, GA 31523                      BAY SPRINGS, MS 39422-9103               HOMERVILLE, GA 31634




TIARA FLOWERS                            TIARA JACKSON                            TIARA LOWE
165 COUNTY RD 8951                       6059 KNIGHTSBRIDGE                       234 BRIGHT STREET
LINEVILLE, AL 36266                      MEMPHIS, TN 38125                        CUTHBERT, GA 39840




TIARA STANLEY                            TIARA USHER                              TIARRICO JACKSON
5225 OLD US HWY 41 S                     147 KINGS RIDGE DR                       18 EZELL COVE
LAKE PARK, GA 31636                      BRANDON, MS 39047                        BYHALIA, MS 38611




TIAWAN KENNERLY                          TIBITHA WOODS                            TICHINA MORRIS
1283 HODSON DR.                          866 ROWELL RD                            647 BLACKSMITH RD
ORANGEBURG, SC 29115                     COLDWATER, MS 38618                      RINGGOLD, LA 71068
TIDELANDS CLAIM         Case 19-11984-CSS    Doc
                                       TIENSHAN    36
                                                INC.        Filed 09/10/19   PageTIERA
                                                                                  1386ICENHOUR
                                                                                        of 1514
MANAGEMENT                              J. SOTKIN & CO. LLC                      546 JASON PLACE
610 S TYLER STREET                      807 S.W. I STREET                        LENOIR, NC 28645
COVINGTON, LA 70433                     BENTONVILLE, AR 72712




TIERIAN PHILLIPS                        TIERNEL HARDY                            TIERNEY BROWN
600 NORTH MAIN                          2112 PARKRIDGE LN                        5945 BLOCKER ST
ABBEVILLE, SC 29620                     RUSTON, LA 71270                         OLIVE BRANCH, MS 38654




TIERNEY LITTLE                          TIERNEY REEVES                           TIERRA BROOKS
2444 CAPEWOOD DR                        225 MCJUNKIN LANE                        19565 HESTER DR APT 12
MEMPHIS, TN 38127                       VIDALIA, LA 71373                        CITRONELLE, AL 36522




TIERRA DAVIS                            TIERRA LIPFORD                           TIERRA PARKER
109 NIX LANE                            4220 MAIN ST                             178 MAC RD
EAST DUBLIN, GA 31027                   HODGES, SC 29653                         BAMBERG, SC 29003




TIERRA PREWITT                          TIERRANY YARBROUGH                       TIERUN BRINKLEY
186 HAWTHORNE DR                        2594 COWDRIE COVE                        3659 VERNER RD
HATTIESBURG, MS 39402                   MEMPHIS, TN 38119                        TUNICA, MS 38676




TIESHA MILLEDGE                         TIESHA STOKES                            TIFFANEY JOHNSON
459 LEE AVE                             1521 HILLSDALE DR                        607 CATES STREET
FAIRFAX, SC 29827                       COLLINS, MS 39428                        TIPTONVILLE, TN 38079




TIFFANI A REED                          TIFFANI DAVIS                            TIFFANI HURSSEY
DBA QUALITY NURSING                     160 MICRO LANE                           620 MARTIN LUTHER KING RD
CONSULTING COMPANY                      COUNCE, TN 38326                         FULTON, MS 38843
2017 LEATHERBURY CT
ANTIOCH, TN 37013



TIFFANI WAGGENER                        TIFFANY AKINS                            TIFFANY ANDERSON
6265 DONAHUE FERRY RD                   163 ALPHA RD                             475 MAGNOLIA ST.
PINEVILLE, LA 71360                     SOPERTON, GA 30457                       LINCOLN, AL 35096




TIFFANY ASHCRAFT                        TIFFANY BANKS                            TIFFANY BAUM
1213 MAIL ROUTE RD                      1973 HWY 65                              548 JT GRIGGS RD
JEFFERSON, AR 72079                     FERRIDAY, LA 71334                       CALHOUN, LA 71225




TIFFANY BOWERS                          TIFFANY BRENT                            TIFFANY BROSS
713 CHELSEA CIRCLE                      605 PARK LAKE ROAD                       2201 FORD ST
MARIANNA, FL 72360                      ROSSVILLE, GA 30741                      PEA RIDGE, AR 72751
TIFFANY BROWN            Case 19-11984-CSS
                                        TIFFANYDoc 36 Filed 09/10/19
                                                BUCHANAN               PageTIFFANY
                                                                            1387 of  1514
                                                                                   BUTLER
1426 ELLIS TRAIL DR                      254 MASON RD                      576 HENRY SNOW ROAD
JACKSONVILLE, FL 32205                   LEXINGTON, MS 39095               EAST DUBLIN, GA 31027




TIFFANY CARTER                           TIFFANY CHAMBLESS                 TIFFANY CLARK
1206 SUNSET BLVD                         603 WOOD LAWN AVE                 115 VANDER WAITES RD
NATCHEZ, MS 39120                        SYLACAUGA, AL 35150               HEFLIN, LA 71039




TIFFANY CLARK                            TIFFANY DAVIS                     TIFFANY DEAN
5414 SUSANNA DRIVE                       988 VELVET RIDGE RD               20567 COONTAIL ROAD
BOSSIER CITY, LA 71112                   BRADFORD, AR 72020                ABERDEEN, MS 39730-9751




TIFFANY DEARING                          TIFFANY DEARING                   TIFFANY DENNIS
323 WINTER ST                            PO BOX 562                        802 NASHVILLE ST
OKOLONA, MS 38860                        OKOLONA, MS 38860                 CENTREVILLE, MS 39631




TIFFANY DUBOSE                           TIFFANY EDGE                      TIFFANY EDWARDS
4507 3RD ST                              7762 ANNIE LEE STREET             12334 HWY 9
MERIDIAN, MS 39307                       DUBACH, LA 71235                  DELTA, AL 36258




TIFFANY FIELDS                           TIFFANY FLIPPIN                   TIFFANY FLOYD
5081 CR 700                              22 EAST SPANISH OAKS              192 PUMP SPRINGS RD
BLUE MOUNTAIN, MS 38610                  SUMRALL, MS 39482                 NASHVILLE, AR 71852




TIFFANY FOSTER                           TIFFANY GRAVES                    TIFFANY GUIN
103 CHERRY VALLEY DRIVE                  11991 MAIN ST                     6869 5TH AVENUE SOUTH
LAGRANGE, GA 30240                       ATLANTA, LA 71404                 BIRMINGHAM, AL 35212




TIFFANY HAM                              TIFFANY HARRIS                    TIFFANY HARRIS
406 EAST JORDAN AVE                      254 MEADOWBROOK ROAD              5066 HWY 84 EAST
WEST POINT, MS 39773                     CALHOUN, GA 30701                 MANSFIELD, LA 71052




TIFFANY HARRISON                         TIFFANY HAWKINS                   TIFFANY HENDRICKS
675 COUNTY RD 190                        2200BUFFALO RD                    806 HILLSIDE RD
HOUSTON, MS 38851                        OMAHA RD, IL 62871                POWDERLY, KY 42367




TIFFANY HICKS                            TIFFANY HINTON                    TIFFANY HOWARD-MOORE
140 GREENE LANE                          151 FLINTSTONE WAY LOT D          127 CAMDEN DRIVE
RUSTON, LA 71270                         TUNNEL HILL, GA 30755             PIEDMONT, SC 29673
TIFFANY HUDSON          Case 19-11984-CSS
                                       TIFFANYDoc 36
                                               HUNTER      Filed 09/10/19   PageTIFFANY
                                                                                 1388 of  1514
                                                                                        JACKSON
P.O. BOX 2572                           PO BOX 290                               1717 SHILOH RD 185
STATESBORO, GA 30458                    RINGGOLD, LA 71068                       TYLER, TX 75703




TIFFANY JOHNSON                         TIFFANY JOHNSON                          TIFFANY JONES
511 OAKBROOK CT                         530 WEST MOUNTAIN VIEW DR.               424 POWELL RD
NTGOMERY, AL 36110                      CORRYTON, TN 37721                       MARTIN, TN 38237




TIFFANY JORDAN                          TIFFANY KISOR                            TIFFANY LAMBERT
352 BRENDALL WOOD COVE                  2058 COUNTY RD                           7216 HWY 19
BRANDON, MS 39047                       PRATTVILLE, AL 36067                     ETHEL, LA 70730




TIFFANY LANCE                           TIFFANY LINDAMOOD                        TIFFANY LOFTUS
112 MARTHA ST                           712 HEADDEN DRIVE                        504 SCENIC DRIVE
ST JOSEPH, LA 71366                     TIPTONVILLE, TN 38079                    TRUSSVILLE, AL 35173




TIFFANY MACLIN                          TIFFANY MATLOCK                          TIFFANY MCLAIN
1471 DUKE RD                            7317 BROMLEY RD                          480 MORGAN RD
MEMPHIS, TN 38122                       IRON CITY, TN 38463                      SAREPTA, LA 71071




TIFFANY MILBURN                         TIFFANY MILES                            TIFFANY MOFFITT
1429 RIPKIN CT                          1710 22ND AVENUE APT 12                  80X CR 569
MURFREESBORO, TN 37129                  CALERA, AL 35040                         RIPLEY, MS 38663




TIFFANY MYERS                           TIFFANY MYLES                            TIFFANY NELSON
623 OLD STUBBS RD                       311 N 4TH ST                             56377 HWY 22
CHERRYVILLE, NC 28021                   HAYTI, MO 63851                          ROANOKE, AL 36274




TIFFANY NORRIS                          TIFFANY ONEAL                            TIFFANY OWENS
313 LOVELACE STREET                     120 PARK PLACE                           356 BARNES ST
ALBANY, KY 42602                        DUBLIN, GA 31021                         FAIRFIELD, TX 75840




TIFFANY PETE                            TIFFANY PETERS                           TIFFANY PETERS
4586 TAMMY LANE                         3134 EDGAR DREW DORMINY ROAD             PO BOX 392
MEMPHIS, TN 38116                       ENIGMA, GA 31749                         SOCIAL CIRCLE, GA 30025




TIFFANY PETTIGREW                       TIFFANY POOLE                            TIFFANY PRICE
3139 ELLIS STREET                       3 ANDSBURY COURT                         30665 GA HWY 129 SOUTH
MILAN, TN 38358                         HATTIESBURG, MS 39402                    METTER, GA 30439
TIFFANY PRUITT           Case 19-11984-CSS
                                        TIFFANYDoc  36 Filed 09/10/19
                                                PULLIAM                 PageTIFFANY
                                                                             1389 of  1514
                                                                                    QUARLES
325 PEACHTREE ST APT 3                   1206 SCOTT COVE                     208 SANDERSON DRIVE
EDGEFIELD, SC 29824                      SOUTHAVEN, MS 38671                 HOPKINSVILLE, KY 42240




TIFFANY READ                             TIFFANY REED                        TIFFANY RHINEHART
3317 CHAMPION HILLS DRIVE                619 GRANT ST                        301 COUNTY RD 2322
SOUTHAVEN, MS 38672                      BRUNSWICK, GA 31520                 CLARKSVILLE, AR 72830




TIFFANY RICE                             TIFFANY RICH                        TIFFANY SCHERER
568 EMMETT LEWIS CIRCLE                  1178 POINTE LANE                    4419 WEST MAIN ST
TIPTONVILLE, TN 38079                    LAFAYETTE, TN 37083                 ERIN, TN 37061




TIFFANY SHELTON                          TIFFANY SKEENE                      TIFFANY SMITH
539 LEE WILLIAMS DR                      132 LEWIS SIMPSON RD                13 FORD DRIVE
PELHAM, GA 31779                         CITRONELLE, AL 36522                WELLFORFORD, SC 29385




TIFFANY SOLDEVILA                        TIFFANY SPRINGER                    TIFFANY STEINDEL
PO BOX 63                                212 STERRET APT A                   14483 NATCHES TRACE
RENA LARA, MS 38767                      CAMDEN, AL 36726                    LEXINGTON, TN 38351




TIFFANY STEWART                          TIFFANY STEWART                     TIFFANY TAYLOR ET AL.
1063 CRAIG DR                            243 HATCHER STREET                  C/O PITTMAN DUTTON & HELLUMS PC
MILAN, TN 38358                          DADEVILLE, AL 36853                 2001 PARKE PL NORTH 1100
                                                                             BIRMINGHAM, AL 35203




TIFFANY TIDWELL                          TIFFANY TOSH                        TIFFANY WARD
3405 GENTIAN BLVD APT 104                505 CHESTNUT ST                     6538 ABRAHAM LINCOLN DR
COLUMBUS, GA 31907                       EDDYVILLE, KY 42038                 JACKSON, MS 39213




TIFFANY WARREN                           TIFFANY WATSON                      TIFFANY WILLIAMS
516 ROSEMARY LANE                        183 TALLASSEE TRL                   710 ELLIS AVE
WEST MEMPHIS, AR 72301                   LEESBURG, GA 31763                  HATTIESBURG, MS 39401




TIFFANY WILLIAMS                         TIFFANY WOODS                       TIFFANY YOUNG
8319 GRAYCE DR                           25 AMANDA DR                        109 THRASHER STREET
SOUTHAVEN, MS 38671                      JESUP, GA 31545                     CRYSTAL SPRINGS, MS 39059




TIFFIN MOTOR HOMES INC                   TIFFINI BROOM                       TIFFINY CRAWFORD
C/O ALTERNATIVE INSURANCE RESOURCES      211 SWALLOW DR                      1038 HICKMAN AVE
INC                                      BRANDON, MS 39047                   ELBA, AL 36323
PO BOX 660787
BIRMINGHAM, AL 35266
                       Case
TIFT CO TAX COMMISSIONER      19-11984-CSS
                                        TIFT CODoc  36 Filed 09/10/19
                                               TAX COMMISSIONER             PageTIFT
                                                                                 1390   of 1514
                                                                                     CO TAX COMMISSIONER
CHARLES KENT ADM. BLDG                   PO BOX 930                              PO BOX 930
225 TIFT AVE, ROOM 105                   TIFTON, GA 31793                        TIFTON, GA 31793-0930




TIFTON DENNIS                            TIFTON FIRE DEPARTMENT                  TIGER ACCESSORY GROUP LLC
4275 BETHLEHEM RD                        403 FORREST AVE                         ATTN GREG PURSE, CFO
EQUALITY, AL 36026                       TIFTON, GA 31794                        6700 WILDLIFE WAY
                                                                                 LONG GROVE, IL 60047




TIGER ACCESSORY GROUP LLC                TIGER ACCESSORY GROUP LLC               TIGER APPAREL CORP.
ATTN PATRICK NAUMANN, GM                 ATTN ROBERT J PATTON, VP/GEN COUNSEL    1375 BROADWAY
6700 WILDLIFE WAY                        6700 WILDLIFE WAY                       SUITE 600
LONG GROVE, IL 60047                     LONG GROVE, IL 60047                    NEW YORK, NY 10018




TIGER RIVER FIRE DEPT.                   TIKA GANT                               TIKILYA HARRIS
355 LOCUST ST                            1874 TALMADGE ROAD                      1102 7TH S W
LYMAN, SC 29365                          ALLENHURST, GA 31301                    SPRINGHILL, LA 71075




TIM AARON                                TIM AUGUSTINE                           TIM CLEMENTS
113 GANDY ST NE                          218 CRYSTAL VIEW DR.                    1 ORCHARD PL
RUSSELLVILLE, AL 35653                   CLEVELAND, TN 37312                     GREENVILLE, MS 38701




TIM FERGUSON                             TIM FULMER                              TIM HOLDINGS LLC
78 AVIATION LANE                         201 PIEDMONT AVENUE                     ATTN TOM ABERNATHY
PONTOTOC, MS 38863                       SUMMERVILLE, GA 30747                   3700 CRESTWOOD PKWY, STE 900
                                                                                 DULUTH, GA 30096




TIM JONES                                TIM LEWIS                               TIM LIEBMANN
1572 RAY RD                              124 WEDGEWOOD TRACE                     1424 OLLIE STREET
HEMINGWAY, SC 29554                      HATTIESBURG, MS 39402                   COLLIERVILLE, TN 38017




TIM RHODES PROPERTIES LLC                TIM SAVOY                               TIM SMITH
707 NORTH BROADWAY STREET                105 NEW MARKET STREET                   2607 RUE ST MARTIN
FLORENCE, AL 35630                       ST MARTINSVILLE, LA 70582               HAMMOND, LA 70403




TIM TAYLOR                               TIM TAYLOR                              TIM WILLIAMSON
1202 BEASLEYS BEND RD                    1202 BEASLEYS BEND                      69 GRAND JUNCTION
LEBANON, TN 37087                        LEBANON, TN 37087                       HATTIESBURG, MS 39402




TIMARRA RUDD                             TIMAYAH BAYS                            TIMBERLAND SUPPLY CO INC
7343 BRIDLE LANE                         50 OLD HWY 82 E                         PO BOX 1665
SOUTHAVEN, MS 38671                      WINONA, MS 38967                        KOSCIUSKO, MS 39090
TIMEKIA NAN             Case 19-11984-CSS    Doc
                                       TIMELESS BY 36   Filed 09/10/19
                                                   DESIGN                PageTIMEPIECE
                                                                              1391 of PROPERTIES
                                                                                       1514      VENTURE II LLC
3472 CHICK DR APT 72                     286 WEST GREENWICH ROAD
NEWBERRY, SC 29108                       SEVILLE, OH 44273




TIMERA CLARK                             TIMERA COE                           TIMES LEADER
531 BIG ROCK RD.                         4317 WILLIOW PARK COVE               607 WEST WASHINGTON ST
BIG ROCK, TN 37023                       MEMPHIS, TN 38141                    PRINCETON, KY 42445




TIMES                                    TIMESHIA PETTIGREW                   TIMI JO ADDISON
PO BOX 459                               327 JERREL LACKEY COVE               PO BOX 2136
WEST MEMPHIS, AR 72303                   MARION, AR 72364                     DUNN, NC 28335




TIMING TRENDS                            TIMIRAH FULLMORE                     TIMMOTHY BRYANT
10 W 33RD ST                             6411 HIGHWAY 82 WEST                 113 DESOTA
NEW YORK, NY 10001                       CUTHBERT, GA 39840                   WEST HELENA, AR 72390




TIMMY COOK                               TIMOTHY A BARTON                     TIMOTHY A BARTON
1030 MAIN ST S                           200 N CONGRESS AVE.                  200E LIVE OAK ST
MENDENHALL, MS 39114                     UNIT 27EG                            AUSTIN, TX 78704
                                         AUSTIN, TX 78701




TIMOTHY ACHOLS                           TIMOTHY AKERS                        TIMOTHY AUGUSTINE
4552 APPLEVILLE ST                       433 CAP YOUNG ROAD                   218 CRYSTAL DRIVE NW
MEMPHIS, TN 38109                        WOODBURY, TN 37190                   CLEVELAND, TN 37312




TIMOTHY BANKS                            TIMOTHY BARRENTINE                   TIMOTHY BILBRO
753 BARRANSAU DR.                        411 10TH AVE SW                      980 DALLAS RD.
HAUGHTON, LA 71037                       REFORM, AL 35481                     SARAH, MS 38665




TIMOTHY BLECKE                           TIMOTHY BOMAR                        TIMOTHY BOWMAN
405 FULTON ST                            4740 HWY 51 N APT 24-205             7100 TULANE RD E APT 601
CLARKSVILLE, AR 72830                    SOUTHAVEN, MS 38671                  HORN LAKE, MS 38637




TIMOTHY BROWN                            TIMOTHY COBB                         TIMOTHY COLE
4041 CR 813                              350 HALEY AVE                        3814 CO RD 10
RIPLEY, MS 38663                         ASHBURN, GA 31714                    GUIN, AL 35563




TIMOTHY COLEMAN                          TIMOTHY CORLEY                       TIMOTHY COURSON
1533 46TH ST                             220 CEMETERY RD.                     1284 HATCH PARKWAY N.
BIRMINGHAM, AL 35208                     GREENWOOD, SC 29646                  BAXLEY, GA 31513
TIMOTHY DEGEN           Case 19-11984-CSS    Doc
                                       TIMOTHY    36 Filed 09/10/19
                                               DENMARK                PageTIMOTHY
                                                                           1392 ofDENNIS
                                                                                    1514
1028 WELLINGTON RD                      553 LEMON STREET                  503 DOVESTONE DRIVE
SUMTER, SC 29153                        DAWSON, GA 39842                  SIMPSONVILLE, SC 29681




TIMOTHY DEWBERRY                        TIMOTHY DUNN                      TIMOTHY EDWARDS
ROUTE 5 BOX 509                         919 W DRIVE                       3291 HWY. 438 W.
COCHRAN, GA 31014                       OAKLAND CITY, IN 47660            LINDEN, TN 37096




TIMOTHY ELLER                           TIMOTHY FOGARTY                   TIMOTHY FOSTER
1239 PINE HILL RD                       3382 DOTHAN AVE                   176 LEES FORD RD
ASHEBORO, NC 27205                      SPRING HILL, FL 34609             WINCHESTER, TN 37398




TIMOTHY HARRIS                          TIMOTHY HARRIS                    TIMOTHY HARTLEY
204 LANCELOT LANE                       921 BOULDER DR                    110 ARLINGTON DR
DUBLIN, GA 31021                        SOUTHAVEN, MS 38671               HELENA, AR 72342




TIMOTHY HAYDEN                          TIMOTHY HENRY                     TIMOTHY HILL
3115 TERRA RD                           418 4TH ST NE                     3010 GREENBRIAR COVE
LITTLE ROCK, AR 72206                   CAIRO, GA 39828                   HORN LAKE, MS 38637




TIMOTHY HUGHES                          TIMOTHY J. YOUNG                  TIMOTHY JAMERSON
24 WOODSEDGE WAY                        400 POYDRAS STREET                200 W. HARRIS CIRCLE 40
RUSSELL SPRINGS, KY 42642               SUITE 2090                        CORINTH, MS 38834
                                        ATTN ANDREA MANNO
                                        NEW ORLEANS, LA 70130-3235



TIMOTHY JONES                           TIMOTHY JONES                     TIMOTHY JONES
1801 BELMOOR                            4282 SHEFFIELD                    6591 VINEGAR BEND RD
PINE BLUFF, AR 71601                    MEMPHIS, TN 38118                 FRUITDALE, AL 36539




TIMOTHY LANCASTER                       TIMOTHY LENNEAR                   TIMOTHY LIEBMANN
134 SHORT LEAF LANE                     520 DOGWOOD SOUTH LANE            1424 OLLIE ST
LUCEDALE, MS 39452                      HAUGHTON, LA 71037                COLLIERVILLE, TN 38017




TIMOTHY LINDER                          TIMOTHY LLOYD                     TIMOTHY MCDANIEL
111 WOODLAWN DRIVE APT 4F               131 BRYANT RD                     5815 TIMBERLANE DRIVE
DUBLIN, GA 31021                        HOLLY SPRINGS, MS 38635           PHILPOT, KY 42366




TIMOTHY MELTON                          TIMOTHY MICHAEL                   TIMOTHY MOON
1125 WATERS CT                          UNKNOWN                           830 COUTY RD 375
DARIEN, GA 31305                        FLORENCE, AL 35634                CENTRE, AL 35960
TIMOTHY MOORE         Case   19-11984-CSS    Doc
                                       TIMOTHY    36
                                               NEAL           Filed 09/10/19   PageTIMOTHY
                                                                                    1393 ofOWENS
                                                                                            1514
10 CISCO CIRCLE                         241 CITY PARK RD                           1469 SEDONA DRIVE
CHEROKEE VILLAGE, AR 72529              WESTMORELAND, TN 37186                     CORDOVA, TN 38016




TIMOTHY P LEDFORD                       TIMOTHY P. DEGEN                           TIMOTHY PAINTER
701 N ORANGE AVE                        1028 WELLINGTON RD.                        1081 NELLIE HEAD RD
DUNN, NC 28334                          SUMTER, SC 29153                           TUNNEL HILL, GA 30755




TIMOTHY PARKER                          TIMOTHY PARKS                              TIMOTHY PEAVY
410 FALCON                              13325 N MAIN ST                            8750 UNIVERSITY RD A4
SELMER, TN 38375                        SOMERVILLE, TN 38068                       BAYOU LA BATRE, AL 36509




TIMOTHY PHILLIPS                        TIMOTHY POSEY                              TIMOTHY PRICE
924 GRANT 45                            1908 O BRIG AVE                            20 B MCELHANNON
PRATTSVILLE, AR 72129                   GUNTERSVILLE, AL 35976                     BETHLAHAM, GA 30620




TIMOTHY RAY                             TIMOTHY ROBERTS                            TIMOTHY ROSE
516 PINE ST                             410 WEST PINE                              2504 BROWNLEE RD
DUBLIN, GA 31021                        PRESCOTT, AR 71857                         BOSSIER CITY, LA 71111




TIMOTHY RUSHIN                          TIMOTHY RUSSELL                            TIMOTHY SANDERS
262 DOLLY ST                            98 GREGORY CIRCLE                          LAFAYETTE 153 86
GRAY, GA 31032                          MOUNTAIN HOME, AR 72653                    BUCKNER, AR 71827




TIMOTHY SAPP                            TIMOTHY SMALL                              TIMOTHY STONE
PO BOX 178                              3317 SUNCREST DRIVE                        621 NORTH 27TH AVENUE
DEXTER, GA 31019                        PORTAL, GA 30450                           HUMBOLDT, TN 38343




TIMOTHY TABER                           TIMOTHY TOMLIN                             TIMOTHY TRENTHEM
4920 DURBIN AVE                         277 MCCAIN STREET                          908 TYRO ROAD
MEMPHIS, TN 38122                       LINEVILLE, AL 36266                        HOLLY SPRINGS, MS 38635




TIMOTHY VANCE                           TIMOTHY VANCE                              TIMOTHY WALDEN
172 KUHN RD                             508 CAUTHEN ST                             326 CHESAPEAKE TRAIL
LELAND, MS 38756                        CANTON, MS 39046                           PICKENS, SC 29671




TIMOTHY WALLIN                          TIMOTHY WATSON                             TIMOTHY WEBSTER
503 BRADLEY AVE                         1283 FLAT TOP                              712 S WALNUT
LA FAYETTE, GA 30728                    LORIS, SC 29569                            PINE BLUFF, AR 71601
TIMOTHY WILLIAM RIER Case     19-11984-CSS    Doc
                                        TIMOTHY    36 Filed 09/10/19
                                                WILLIAMS               PageTIMOTHY
                                                                            1394 ofWILLIAMSON
                                                                                     1514
9881 SEQUOIA                            PO BOX 344                          69 GRAND JUNCTION
OLIVE BRANCH, MS 38654-3211             HAMPTON, SC 29924                   HATTIESBURG, MS 39402




TIMOTHY WOFFORD                         TIMYIA SMITH                        TIN BOX COMPANY OF AMERICA, THE
868 NORTH PACOLET RD                    708 N. LIVINGSTON ST                ATTN ANDREW SIEGEL, VP/OWNER
CAMPOBELLO, SC 29322                    SYLVESTER, GA 31791                 216 SHERWOOD AVE
                                                                            FARMINGDALE, NY 11735




TINA ADCOX                              TINA ASH                            TINA ASHLEY
7127 DEER RIDGE RD                      4637 POINT MASON ROAD               100 FOX RIDGE PLAZA APT C
FAIRVIEW, TN 37062                      BIG SANDY, TN 38221                 RUSSELLVILLE, AL 35654




TINA BALTES                             TINA BELL                           TINA BENSON
204 W GREEN FOREST DR                   202 EWITT STREET                    304 SE 18TH STREET
CARY, NC 27518                          SHERMAN, MS 38869                   BENTONVILLE, AR 72712




TINA BINGHAM                            TINA BREEDING                       TINA BROWN
4998 N STATE RD 53                      601 DANIEL WAY                      PO BOX 513
MADISON, FL 32340                       KINGSPORT, TN 39660                 WEBBERS FALLS, OK 74470




TINA BUNNELL                            TINA BUNNELL                        TINA CARLISLE
228 WEST HIGHWAY 30                     806 EAST HIGHWAY 30                 9300 HURON DRIVE
GONZALES, LA 70737                      GONZALES, LA 70737                  OLIVER BRANCH, MS 38654




TINA CARRINGTON                         TINA CASTLE                         TINA CHANDLER
120 FORREST DR                          223 N KAY ST                        224 HELEN RD
PARSONS, TN 38363                       WINONA, TX 75792                    LEESBURG, GA 31763




TINA COACH                              TINA COOK                           TINA CULBERHOUSE
359 E MCNEAL STREET                     183 STRICKLAND ST                   509 BUTLER DRIVE
BOLIVAR, TN 38008-2717                  REIDSVILLE, GA 30453                BRUNSWICK, GA 31523




TINA DARK                               TINA DELL                           TINA DIAMOND
PO BOX 643                              319 SUNNY LANE                      936 DENNIS ST SW
LINEVILLE, AL 36266                     PIEDMONT, SC 29673                  JACKSONVILLE, AL 36265




TINA DUDLEY                             TINA EADES                          TINA ECHOLES
6064 CLARKS MILL RD.                    833 EAST 22ND STREET                406 BRUCE STREET
LOUISVILLE, GA 30434                    ANNISTON, AL 36207                  SENATOBIA, MS 38668
TINA EVANS               Case 19-11984-CSS     Doc 36
                                        TINA FERGUSON      Filed 09/10/19   PageTINA
                                                                                 1395   of 1514
                                                                                     FLETCHER
4680 LONGFORD RD.                        1826 APT A BOND CIRCLE                  35 MEMORIAL DRIVE APT 116B
JESUP, GA 31546                          BIRMINGHAM, AL 35215                    ANDREWS, NC 28901




TINA FREDERICK                           TINA HALL                               TINA HALL
129 BEVERLY RISE PLACE                   209 MAGAZINE ST                         4004 S. HWY 161 11
NATCHITOCHES, LA 71457                   ABBEVILLE, SC 29620                     JACKSONVILLE, AR 72076




TINA HARRINGTON                          TINA HARRIS                             TINA HARRIS-WILLIAMS
225 EAST WILLIAM AVE                     127 SOUTH STREET                        1211 WOODFIELD DRIVE
KINGSLAND, GA 31548                      CUTHBERT, GA 39840                      JACKSON, MS 39211




TINA HART                                TINA HENSON                             TINA HERRING
330 SOUTH 7TH STREET APT. 2              126 CAMERON CIRCLE                      1518 OBRIG AVE
WEST MEMPHIS, AR 72301                   APT. C                                  GUNTERSVILLE, AL 35976
                                         CLARKSVILLE, GA 30523




TINA HINTON                              TINA HODGE                              TINA HUGHES
67 MCSWAIN COMMUNITY RD                  408 3RD ST                              PO BOX 161
RICHTON, MS 39476                        EAST PRAIRIE, MO 63845                  MALVERN, AR 72104




TINA HUX                                 TINA JABULANI                           TINA JARMAN
136 DOCODOM RD                           2604 MRYTLE ST APT 19                   810 YORKS CHAPEL RD
PINOLA, MS 39149                         NEWBERRY, SC 29108                      NASHVILLE, AR 71852




TINA JENKINS                             TINA JONAKIN                            TINA LAMBERT
120 WRENFIELD CT                         204 EASTWOOD DRIVE                      210 LAMBERT LOOP
PIEDMONT, SC 29673                       FLORENCE, MS 39073                      GEORGETOWN, SC 29440




TINA LINDSEY                             TINA LISA REYNOLDS                      TINA MAY
1034 COUNTY ROAD 1194                    1621 MIMIS ROAD                         119 S 5TH ST APT 26
VINEMONT, AL 35179                       SCREVEN, GA 31560                       JACKSBORO, TX 76458-2255




TINA MCCARTHY                            TINA MOODY                              TINA MOODY
6815 MT. VERNON ROAD                     7407 HWY 374                            747 HIGHWAY 374
EUPORA, MS 39744                         DONALSONVILLE, GA 39845                 DONALSONVILLE, GA 39845




TINA MORGAN                              TINA PILKAY                             TINA POINDEXTER
117 OSCELOEA RD                          589 CEDAR CREEK RD                      6909 NASTURITUM DR.
SOPERTON, GA 30457                       CARTERSVILLE, GA 30121                  MOSS POINT, MS 39567
TINA PRESTRIDGE      Case 19-11984-CSS     Doc 36
                                    TINA PURSER             Filed 09/10/19   PageTINA
                                                                                  1396   of 1514
                                                                                      REID
1465 COUNTY RD 202                      211 N JADEK DR                            218 RUTLAND RD
LANETT, AL 36863                        MAGEE, MS 39111                           SEMINARY, MS 39479




TINA RICH                               TINA RONE                                 TINA RUSHING
368 ATLANTA AVE                         393 SILAS BRANCH RD.                      3454 HWY 209 APT C
MENLO, GA 30731                         SILAS, AL 36919                           RIPLEY, TN 38063




TINA SHREVE                             TINA SMITH                                TINA STRICKLAND
152 CANNON FARM RD LOT 5B               300 5TH STREET EAST                       1008 BUNCH LAKE RD
CONYERS, GA 30054                       DARIEN, GA 31305                          MANTACHIE, MS 38855




TINA SUMNER                             TINA WHITWORTH                            TINA WRIGHT
PO BOX 1055                             7610 HWY59                                237 MCCALLIE DRIVE
ASHVILLE, AL 35953                      LAVONIA, GA 30553                         TUNNEL HILL, GA 30755




TINA YORK                               TINALOU BRIGHT                            TINCHY TRADING LIMITED
PO BOX 121                              1119 HWY 49 N APT. C7                     ATTN BEN FONG, GM
NEWPORT, AR 72112                       FLORA, MS 39071                           5/F BAOLING BLDG, 452 SHENHUI RD
                                                                                  LONGGANG DISTRICT
                                                                                  SHENZHEN 518001 CHINA



TINEKA RUSHING                          TINETRA SINGLETON                         TINIJAH JOHNSON
611 CENTER STREET                       346 KORRECT DRIVE LOT 9                   11800 HWY 301
RUSTON, LA 71270                        LINCOLN, AL 35096                         CLAXTON, GA 30417




TIO FLEMING                             TIOGA ENVIRONMENTAL                       TIONNE JAMISON
6349 HWY 72 EAST                        CONSULTANTS INC.                          153 DOVE DRIVE
CARLTON, GA 30627                       357 NORTH MAIN STREET                     DENMARK, SC 29042
                                        MEMPHIS, TN 38103




TIPHANIE STANLEY                        TIPPAH CO JUSTICE COURT                   TIPPAH ELECTRIC POWER ASSOCIATION, MS
803 N CHERRY ST                         205 B SPRING AVE                          109 COOPER ST
HAMBURG, AR 71646                       RIPLEY, MS 38663                          RIPLEY, MS 38663




TIPPAH ELECTRIC POWER ASSOCIATION, MS   TIPPAH ELECTRIC POWER                     TIPPAH UNION CORP
PO BOX 206                              ASSOCIATION                               ATTN PRESIDENT
RIPLEY, MS 38663                        PO BOX 206                                PO BOX 98
                                        RIPLEY, MS 38663                          NEW ALBANY, MS 38652




TIPPAH UNION CORP                       TIPPAH UNION CORP                         TIPPAH UNION INC
ELEANOR RAY & BARBARA BRAMLITT          ELEANOR RAY & BARBARA BRAMLITT            ATTN ROBERT C STARNES
PO BOX 266                              PO DRAWER 419                             6000 POPLAR AVE STE 400
NEW ALBANY, MS 38652                    RIPLEY, MS 38663                          MEMPHIS, TN 38119-3955
TIPPAH UNION INC       Case   19-11984-CSS
                                        TIPPINSDoc
                                               BANK36   Filed
                                                   & TRUST CO 09/10/19   PageTIPPINS
                                                                              1397 BANK
                                                                                     of 1514
                                                                                          & TRUST CO
ATTN ROBERT C STARNES                    101 NORTH DUVAL ST                   PO BOX 157
6000 POPLAR AVE, STE 400                 CLAXTON, GA 30417                    CLAXTON, GA 30417
MEMPHIS, TN 38119-3955




TIPTONVILLE WATER DEPT.                  TIQUADNEY TERRELL                    TIQUESHIA FERGUSON
130 SOUTH COURT ST                       900 WHITE ST APT 4A                  35 LINE STREET
TIPTONVILLE, TN 38079                    CLEVELAND, MS 38732                  CUTHBERT, GA 39840




TIRA PHILLIPS                            TIREEKCA TAYLOR                      TISANO NOLENSVILLE LLC
151 MAGNOLIA ST                          505 DIXIE STREET                     PO BOX 305
CLARKS, LA 71415                         DUBLIN, GA 31021                     NOLENSVILLE, TN 37135




TISEAN BURDICK-PHILLIPS                  TISHA HOWARD                         TISHA LASHLEY
249 WOLFENBARGER LN                      2529 CARMEL RD.                      95 MELISSA STREET
LUTTRELL, TN 37779                       BIRMINGHAM, AL 35235                 HOMERVILLE, GA 31634




TISHA LOGAN                              TISHA MEADOWS                        TISHA MILSTEAD
8 COUNTY RD 384 WATER VAL                2420 OD BANCROFT DRIVE               27 EASTON TRACE
WATER VALLEY, MS 38965                   PEA RIDGE, AR 72751                  ADAIRSVILLE, GA 30103




TISHA STUCKEY                            TISHA WRIGHT                         TISHANA COOPER
707 SOUTH OLD CENTRAL ROAD               9088 AUTUMN RIDGE COVE               PO BOX 1835
GREENVILLE, AL 36037                     OLIVE BRANCH, MS 38654               DUBLIN, GA 31021




TISSIA WILLIAMS                          TITANIA WARMSLEY                     TITANIUM MARKETING INC.
2597 FRANCONIA RD                        1693 SILVER ST                       425 FIFTH AVE SUITE 601
ALICEVILLE, AL 35442                     MEMPHIS, TN 38106                    NEW YORK, NY 10016




TITAN-RACK                               TITEIANA DAVIS                       TITO RAVINE
5739 NATURAL BRIDGE                      127 PINEYWOOD DR                     1304 N LINCOLN
ST. LOUIS, MO 63120-1696                 LOUISVILLE, MS 39339                 STAR CITY, AR 71667




TITUS CROCKETT                           TITUS THOMAS                         TITUSVILLE COMMERCIAL
103 MONROE ST                            17058 HYW 17 SOUTH                   PROPERTYIES LLC
MARKED TREE, AR 72365                    LEXINGTON, MS 39095                  5801 CONGRESS AVE
                                                                              SUITE 219
                                                                              BOCA RATON, FL 33487



TIWANNA WATERMAN                         TIYEEKA CORNISH                      TIYETTE BUTLER
3825 LUCERNE DR                          500 S MACARTHUR DR APT B4            3018 EAST MAIN 5TH STREET
MEMPHIS, TN 38115                        CAMILLA, GA 31730                    HODGE, LA 71247
TKERREA WASHINGTON       Case 19-11984-CSS    Doc 36
                                        TLARA PITTS       Filed 09/10/19   PageTLC
                                                                                1398   of 1514
                                                                                   LIGHTING INC.
2901 B HEMLOCK                          4635 MABLE DRIVE                        3399 STATE RT. 45 N
PINE BLUFF, AR 71603                    BATON ROUGE, LA 70805                   MAYFIELD, KY 42066




TLECIA LAWSON                           TMART LLC                               TMART LLC
201 N BEECH STREET                      ATTN BOB RIDGEWAY                       ATTN CR RIDGWAY III, MGR
DUMAS, AR 71639                         PO BOX 231                              PO BOX 231
                                        JACKSON, MS 39205-0231                  JACKSON, MS 39205-0231




TMART MANAGEMENT LLC                    TMG MANAGEMENT & DEVELOPMENT CO INC     TMG MANAGEMENT & DEVELOPMENT CO INC
ATTN BOB RIDGEWAY                       4001 S GALLOWAY DR                      C/O MBA CORP
PO BOX 231                              MEMPHIS, TN 38111                       ATTN JO HARSHBARGAR
JACKSON, MS 39205-0231                                                          PO BOX 3917
                                                                                MEMPHIS, TN 38173-0917



TMI ACQUISITION LLC                     TMP INTERNATIONAL INC                   TMP INTERNATIONAL INC
DBA SAVVI                               1711 W GREENTREE DRIVE                  D/B/A/ MCFARLANE TOYS
3761 E TECHNICAL DR                     ATTN DAVID HUGHES, PRES-SALES & MKTG    ATTN DAVID HUGHES, PRES-SALES & MKTG
TUCSON, AZ 85713                        1711 W GREENTREE DR, STE 212            1711 W GREENTREE DR, STE 212
                                        TEMPE, AZ 85284                         TEMPE, AZ 85284



TN DEPT ENV & CONSERVATION              TN DEPT OF AGRICULTURE                  TN DEPT OF AGRICULTURE
WRS TN TOWER 10TH FL                    440 HOGAN RD                            ATTN WEIGHTS & MEASURES
312 ROSA L PARKS AVENUE                 NASHVILLE, TN 37220                     SECTION
NASHVILLE, TN 37243                                                             PO BOX 4062
                                                                                NASHVILLE, TN 37204



TN DEPT OF AGRICULTURE                  TN DEPT OF AGRICULTURE                  TN DEPT OF AGRICULTURE
PO BOX 111359                           PO BOX 198990                           REGULATORY SERVICES / PLANT DIV
NASHVILLE, TN 37222                     NASHVILLE, TN 37219                     PO BOX 40627
                                                                                MELROSE STATION
                                                                                NASHVILLE, TN 37204-5534



TN DEPT OF AGRICULTURE                  TN DEPT OF REVENUE                      TN DEPT OF REVENUE
REGULATORY SERVICES                     500 DEADERICK STREET                    ANDREW JACKSON ST. OFFICE
PO BOX 198990                           ANDREW JACKSON BUILDING                 500 DEADRICK STREET
NASHVILLE, TN 37219-8990                NASHVILLE, TN 37242                     NASHVILLE, TN 37242




TNAZIA JONES                            TNG GP                                  TNG GP
1747 SHADY LANE                         1955 LAKE PARK DRIVE SE STE 400         ATTN DAVID FORSMAN, SVP
JACKSON, MS 39204                       SMYRNA, GA 30080                        SALES/MARKETING
                                                                                1955 LAKE PARK DR, 400
                                                                                SMYRNA, GA 30080



TNG GP                                  TNT SAFETY & SECURITY INC.              TOAD-ALLY SNAX INC
ATTN GAYLE MORAN, SALES REP             18980 HWY 14 E                          ATTN DARLETTE JENKINS, PRESIDENT
1955 LAKE PARK DR, 400                  LOUISVILLE, MS 39339                    1410 FARRAGUT AVE
SMYRNA, GA 30080                                                                BRISTOL, PA 19007




TOBBIE LOVE                             TOBEY HICKS                             TOBIAS ATES
PO BOX 614                              289 CO RD 154                           192 N FOREST AVE
EDISON, GA 39846                        CROSSVILLE, AL 35962                    CAMDEN, TN 38320
TOBIAS ATES             Case 19-11984-CSS
                                       TOBIAS Doc
                                              ATES 36       Filed 09/10/19   PageTOBIAS
                                                                                  1399 ATES
                                                                                        of 1514
192 N FOREST AVENUE                     192 NORTH FOREST AVE                     192 NORTH FOREST AVENUE
CAMDEN, TN 38320                        CAMDEN, TN 38320                         CAMDEN, TN 38320




TOBIAS SIMMONS                          TOBIAS WIMBLEY                           TOBIYA LOWE
8 FLINT DRIVE                           939 MAIN ST.                             112 WASHINGTON
EASTMAN, GA 31023                       HINESVILLE, GA 31313                     WASHINGTON, GA 30673




TOBY DILDINE                            TOBY HOLMES                              TOBY LESLEY
1118 TOPSY STORE ROAD                   433 SPRING STREET                        8 SMYTHE ST
WAYNESBORO, TN 38485                    MONTEAGLE, TN 37356-3085                 BELTON, SC 29627




TOBY TABOR                              TODAYS CUTS                              TODD DISTRIBUTORS INC
15 BARBER DRIVE                                                                  269 EAST MAIN STREET
HARDY, AR 72542                                                                  LAURENS, SC 29360




TODD DURHAM                             TODD GOTTSHALL                           TODD POLLET
143 RUE NORMANDIE                       335 SKUNK HOLLOW LN                      2855 CLOVER LANE
EUNICE, LA 70535                        MCKENZIE, TN 38201                       CONWAY, AR 72032




TODD SORRELLS                           TODD VIVERETTE                           TOKISHA CRAIG
93 ROLLING ACRES DR.                    10461 HIGHWAY 492 E                      7414 IRIS COVE
CANTON, NC 28716                        UNION, MS 39365                          MEMPHIS, TN 38125




TOL VANDEVENDER                         TOM BAILEY                               TOM BERMAN
12534 HWY 21 & 39                       1055 HWY 61 NORTH                        1545 BECKON HALL COVE
SHUQUALAK, MS 39361                     NORTH TUNICA, MS 38676                   COLLIERVILLE, TN 38017




TOM BREWER                              TOM FREEMAN                              TOM FULLER
394 CEDAR BLUFF DR                      8638 LOKWOOD DR                          201 PIEDMONT AVENUE
WINCHESTER, TN 37398                    SOUTHAVEN, MS 38671                      SUMMERVILLE, GA 30747




TOM LEATHERWOOD                         TOM NEWTON                               TOM STRICKLAND
REGISTER OF DEEDS                       4300 N GETWELL RD                        PO BOX 153
1075 MULLINS STATION                    MEMPHIS, TN 38118                        TENNESSEE RIDGE, TN 37178
SUITE W165
MEMPHIS, TN 38134



TOM TASHJIAN                            TOMA MCCLANAHAN                          TOMAZ MCKNIGHT
3338 ZUNI CIRCLE                        311 12TH AVE SOUTH                       39 NEWMAN ST
LAS VEGAS, NV 89169                     COLUMBUS, MS 39701                       SUMTER, SC 29150
                     Case
TOMBIGBEE ELECTRIC POWER   19-11984-CSS
                         ASSOC-            DocELECTRIC
                                     TOMBIGBEE   36 Filed 09/10/19
                                                       POWER ASSOC-   PageTOMCO
                                                                           1400 TRADING
                                                                                of 1514CO. LTD
FULTON                               TUPELO                                PO BOX 37
PO BOX 369                           PO BOX 1789                           9985 HWY 178
FULTON, MS 38843                     TUPELO, MS 38802                      TREMONT, MS 38876




TOMECIA JONES                        TOMEKA JONES                          TOMEKA MILLER
2389 WARRIOR TRAFFORD ROAD           2033 HWY 35 S                         6125 SLAGE RD
TRAFFORD, AL 35172                   WALNUT GROVE, MS 39189                MOSS POINT, MS 39503




TOMEKIA BYNUM                        TOMIKA CONWAY                         TOMIKA HOWARD
418 BIRCHWOOD DR                     866 BAYOU VISTA DR.                   287 LAPTON HILLTOP RD
MONROE, LA 71203                     MARION, AR 72364                      COLUMBIA, MS 39429




TOMMIE BARKER                        TOMMIE DARNELL                        TOMMIE DAVIS
784 NORTH STONEWALL ST               PO BOX 102                            532 HARRIS AVE
MCKENZIE, TN 38201                   HAMPTON, SC 29924                     ASHBURN, GA 31714




TOMMIE DICKENS                       TOMMIE JONES                          TOMMIE L WASHINGTON
106 STATION STREET                   918 KATIE LN                          2605 RIDGEOAK TRAIL
HARRISBURG, AR 72432                 ASHVILLE, AL 35953                    MANSFIELD, TX 76063-5035




TOMMIE POLSTON                       TOMMINIKA RICHARDSON                  TOMMTEIZE STACKINS
747 GEORGE CROWE ROAD                1151 CYPRESS DR.                      225 CLIFTON RD.
ODENVILLE, AL 35120                  TUNICA, MS 38676                      SAVANNAH, TN 38372




TOMMY ABRAMS &                       TOMMY ABRAMS                          TOMMY ABRAMS
CHARLOTTE ABRAMS JT TEN              7088 MAPLEWOOD COVE                   7088 MAPLEWOOD COVE
7088 MAPLEWOOD COVE                  OLIVE BRANCH, MS 38654                OLIVE BRANCH, MS 38654-1336
OLIVE BRANCH, MS 38654-1336




TOMMY AINSWORTH                      TOMMY BROADY                          TOMMY BROADY
326 WEST ADAMS                       7385 STONINGTON DR                    7385 STONINGTON
GREENWOOD, MS 38778                  MEMPHIS, TN 38125                     MEMPHIS, TN 38125




TOMMY BRUNNER                        TOMMY BRYAN                           TOMMY DAVIS
235 E 5TH ST                         1019 N. CLAXTON AVE.                  323 CLAINES LOOP ROAD
HOMER, LA 71040                      ELBA, AL 36323                        ROBBINS, NC 27325




TOMMY E OR CARLA DAVIS               TOMMY FLOYD SR                        TOMMY GILCHRIST
5215 LOST CANYON DR                  P.O. BOX 1444                         5013 DELLWOOD DRIVE
CONWAY, AR 72034                     JESUP, GA 31598                       ROSSVILLE, GA 30741
TOMMY GOFF             Case     19-11984-CSS
                                          TOMMYDoc 36
                                               GRAHAM         Filed 09/10/19   PageTOMMY
                                                                                    1401 GRIER
                                                                                         of 1514
VINEYARDS APT. 24F                        307 INDIAN GATE CV                       108 HATFIELD DRIVE
OLIVE BRANCH, MS 38654                    RIDGELAND, MS 39157-8734                 RINGGOLD, GA 30736




TOMMY HARPER                              TOMMY HAYES                              TOMMY HIGHT
923 STONEWALL ST                          1130 E 10TH STREET APT F1                PO BOX 974
MEMPHIS, TN 38107                         COOKEVILLE, TN 38501                     COLUMBIA, TN 38401




TOMMY J ABRAMS                            TOMMY JACKSON                            TOMMY JIMENEZ
7088 MAPLEWOOD COVE                       178 MOEN DR                              5598 WINDHAM RD
OLIVE BRANCH, MS 38654-1336               SYLVESTER, GA 31791                      MILTON, FL 32570-8365




TOMMY PARKER                              TOMMY PATE                               TOMMY POPE
120 GRIFFIN CIRCLE                        8936 ENTON CV                            1703 SANFORD AVENUE
BELZONI, MS 39038                         GERMANTOWN, TN 38138                     ALBANY, GA 31701




TOMMY R PUCKETT                           TOMMY RHODES                             TOMMY RICHARDSON
2475 GREENWAY STREET                      410 CARTER LANE                          240 CRESTWOOD LANE
LENOIR, NC 28645                          DARIEN, GA 31305                         SYLACAUGA, AL 35150




TOMMY SAWYER                              TOMMY TATE                               TOMMY TATE
2750 SOUTH MAIN ST                        1000 BROAD MEADOW DR                     677 HWY 27 S
TENNESSEE RIDGE, TN 37178                 MONTICELLO, MS 39654                     JAYESS, MS 39641




TOMMY WILLIAMS                            TOMORRIN BERRY                           TOMPKINSVILLE FIRE DEPT
550 E. MADISON STREET                     405 HARRIS ST                            702 N MAGNOLIA
MONTICELLO, FL 32344                      KILGORE, TX 75662                        TOMPKINSVILLE, KY 42167




TOMPKINSVILLE NEWS                        TOMPKINSVILLE POLICE DEPT                TOMS SHEET METAL &
105 N. MAIN ST.                           702 N MAGNOLIA ST                        ROOFING INC
TOMPKINSVILLE, KY 42167                   TOMPKINSVILLE, KY 42167                  PO BOX 19
                                                                                   SUMMIT, MS 39666




TOMSON MERCHANDISE CO LTD                 TOMSON MERCHANDISE CO LTD                TOMY INTERNATIONAL INC
ATTN ANDY PAN, CEO                        ATTN PAN PEI PEI, VP                     39792 TREASURY CENTER
C/O 7 FL                                  7 FL, NO 285, SEC 4 CHUNG HSIAO E        CHICAGO, IL 60694-9700
NO 285 SEC 4 CHUNG HSIAO EAST             TAIPEI
TAIPEI TAIWAN                             TAIWAN



TOMY INTERNATIONAL INC                    TONEY A MOBLEY                           TONEY JACKSON
ATTN DORIS M KOOPMANN, SVP OPS            1930 INDEPENDENCE SQUARE                 408 COX ST
2021 9TH ST SE                            IUKA, MS 38852-1004                      SEBATOBIA, MS 38668
DYERSVILLE, IA 52040
TONEY MOBLEY             Case 19-11984-CSS   Doc
                                        TONGAN    36 Filed 09/10/19
                                               VANPELT                PageTONG-SHEN
                                                                           1402 of 1514
                                                                                    CHIOU
1930 BATTLEGROUND DR                    516 LEE 814                        783 JABO DRIVE
IUKA, MS 38852                          PALESTINE, AR 72372                KILLEN, AL 35645




TONG-SHEN CHIOU                         TONI BARNES                        TONI CAMPBELL
ROGERSVILLE DISCOUNT DRUG               206 MARIETTA ST                    1514 MOORES CHAPEL RD
16135 HIGHWAY 72                        BOONEVILLE, MS 38829               WRIGHTSVILLE, GA 31096
ROGERSVILLE, AL 35652




TONI FIKES                              TONI FLEMING                       TONI FLEMING
6282 BLACK CREEK LOOP N                 3970 BROCKTON RD                   6024 LITTLE BROOK CIR S
HOOVER, AL 35244                        MEMPHIS, TN 38118                  MEMPHIS, TN 38115-8319




TONI FRYE                               TONI HADYNSKI                      TONI HADYNSKI
508 PARK ST                             4021 ANNAWAKE RD APT B2            4021 ANNE WAKER ROAD
SWEETWATER, TN 37874-1849               DOUGLASVILLE, GA 30134             DOUGLASVILLE, GA 30135




TONI HARPER                             TONI HODGE                         TONI HODGES
16 CHARLIES RD                          1707 PARK CIRCLE DR                3249 THIRTEEN COLONY MALL
PURVIS, MS 39475                        CLARKSDALE, MS 38614               MEMPHIS, TN 38115




TONI JOHNSON                            TONI JONES                         TONI JONES
35 OAK STREET                           3494 BALDWIN RD                    3494 BALDWIN RD.
RHINE, GA 31077                         HERNANDO, MS 38632                 HERNANDO, MS 38632




TONI JONES                              TONI KING                          TONI KING
7636 WILLS WAY CIR                      22110 NORTH DEFOREST               36804 CHAPELL HILL RD
WALLS, MS 38680                         FRANKLINTON, LA 70438              FRANKLINTON, LA 70438




TONI KNAGENHJELM                        TONI LEE STRAHAN                   TONI MARTIN
1 BOSQUET COURT APT H1                  25498 HWY 190E                     1531 CEDAR AVE.
SUMMERVILLE, SC 29485                   HAMMOND, LA 70401                  CINCINNATI, OH 45224




TONI MILLS                              TONI PRICE                         TONIA FRISBEE
231 S HASTINGS                          127 HENDERSON ST                   1406 UNION GROVE CHURCH R
RUSSELLVILLE, AR 72801                  GREENWOOD, SC 29646                ADAIRSVILLE, GA 30103




TONIA FRISBEE                           TONIA NOLEN                        TONIA SPETTEL
1406 UNION GROVE RD                     5935 ADAMS CIRCLE                  8450 GRAY DR
ADAIRSVILLE, GA 30103                   HORN LAKE, MS 38637                IRVINGTON, AL 36544
TONIA WESTBROOK         Case 19-11984-CSS
                                       TONICIADoc 36 Filed 09/10/19
                                               MCGLOTHIAN                  PageTONISHA
                                                                                1403 ofMOORE
                                                                                        1514
PO BOX 669                              294 UNION RD                           PO BOX 943
FLORA, MS 39071                         SARDIS, MS 38666                       DEKALB, MS 39328




TONJA BRICENO                           TONJA JONES                            TONY ANTHONY
607 WEST 7TH ST                         125 ADAIR STREET APT 5                 9 CHERRY ST.
COLUMBIA, TN 38401                      CALHOUN, GA 30701                      WETUMPKA, AL 36092




TONY BUSTER                             TONY CALVIN                            TONY CEPHUS
PO BOX 324                              425 BUCKINGHAM ST                      185 N HALL STREET
HEIDELBERG, MS 39439                    OSCEOLA, AR 72370                      LYONS, GA 30436




TONY CHACHERE CREOLE FOODS              TONY CHACHERE CREOLE FOODS             TONY CHACHERES
ATTN LISA JOUBERT, CORP ACCT DIR        ATTN LISA JOUBERT, CORP ACCT DIR       519 N.LOMBARD STREE
5604 I-49 N SERVICE RD                  PO BOX 1639                            OPELOUSAS, LA 70570
OPELOUSAS, LA 70571                     OPELOUSAS, LA 70571




TONY CHACHERES                          TONY CLARK                             TONY COOPER
ATTN WILLIAM L POLLINGUE, CFO           305 N HICKORY                          11 DEMAINS AVE
5604 I-49 N SERVICE RD                  BEEBE, AR 72012                        CLEVELAND, MS 38732
OPELOUSAS, LA 70570




TONY CROSS                              TONY CURRIE                            TONY CURRIE
38 TCHULA CT APT 13                     3257 WASHINGTON ST.                    80 HAMLETT COVE
TCHULA, MS 39169                        JACKSON, MS 39209                      JACKSON, TN 38305




TONY GATEWOOD                           TONY GOWDEY                            TONY HARVEY
408 ROBINHOOD RD                        589 JACKSON ST                         HIGHWAY 13 NORTH
JACKSON, MS 39206                       GROVETOWN, GA 30813                    NORTHGATE SHOPPING CNTR
                                                                               COLUMBIA, MS 39429




TONY JACKSON                            TONY LEGGETT                           TONY M BUSTER SR
306 E CEDAR ROCK                        71 GARRAWAY LANE                       PO BOX 324
PICKENS, SC 29671                       COLLINS, MS 39428                      HEIDELBERG, MS 39439-0324




TONY MITCHELL                           TONY MITCHNER                          TONY P WILLIAMS
728 WEST KATHY CIRCLE                   157 PINEBLOOM DRIVE                    5467 HUDGINS APT. 4
CANTON, MS 39046                        JESUP, GA 31545                        MEMPHIS, TN 38116




TONY SAYLES                             TONY SHEFFIELD                         TONY TURNER
5520 QUAIL THICKET                      17830 BALDWIN FARMS PL APT. 52         345 CHAUCER LN
MEMPHIS, TN 38133                       ROBERTSDALE, AL 36567                  CONWAY, AR 72034
TONY WASHINGTON         Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                       TONYA ADAMS-TONEY             PageTONYA
                                                                          1404BARBER
                                                                               of 1514
7200 BENJI AVE                         202 ELLA ST                       712 PIRTLE RD
HORN LAKE, MS 38637                    LAFAYETTE, LA 70506               LAFEYETTE, TN 37083




TONYA BARR                             TONYA BICKHAM                     TONYA BOOTS
618 WOODBERRY DR                       9316 THREAVE LANE 105             352 S WILLOW RD
LAURENS, SC 29360                      MEMPHIS, TN 38125                 SHONGALOO, LA 71072




TONYA BOYD                             TONYA BROWN                       TONYA CAWOOD
4270 KING VALLEY COVE                  228 MCKELLAR DR.                  1854 ROCK SPRINGS RD
MEMPHIS, TN 38128                      GREENWOOD, SC 29646               VARNVILLE, SC 29944




TONYA CHAVIS                           TONYA DENNIS                      TONYA DRISCOLL
2451 PLEASANT HOPE ROAD                3862 DENVER RD                    301 PECAN DRIVE
FAIRMONT, NC 28340                     DADEVILLE, AL 36853               HOLCOMB, MO 63852-7103




TONYA ELLIOTT                          TONYA FAMBROUGH                   TONYA FREEMAN
MEMPHIS, TN 38118                      322 EAST HARRISON STREET          844 SANDHILL AVE
                                       OAKLAND CITY, IN 47660            BALDWYN, MS 38824




TONYA HEATH                            TONYA HOPKINS                     TONYA HOUSE
1910 CONGRESS ST.                      3207 MT. PILGRIM CHURCH RD        848 BOSTON ST
NEWPORT, AR 72112                      PROSPERITY, SC 29127              MEMPHIS, TN 38114




TONYA JOHNSON                          TONYA JORDAN                      TONYA KEENER
185 W. WOODWARD AVE. APT 14-3          103 LEW DR                        2931 MAIN ST.
HOLLY SPRINGS, MS 38635                MACON, GA 31216                   EVERGREEN, LA 71333




TONYA KOMOLAFE                         TONYA LEGGETT                     TONYA MCCARTER
105 WHEELER ST.                        6840 ZOAR ROAD                    PO BOX 892
DUBLIN, GA 31021                       BAXLEY, GA 31513                  YOUNG HARRIS, GA 30582




TONYA MCDONALD                         TONYA MONTGOMERY                  TONYA MUNOZ
128 BERTIE LN                          400 MAGNOLIA DR                   3202 CREEK PATH ROAD
LINCOLN, AL 35096                      OSCEOLA, AR 72370-1907            GUNTERSVILLE, AL 35976




TONYA NELSON                           TONYA REDD                        TONYA REDD
PO BOX 398                             2661 OLD ATLANTA RD               2661 OLD ATLANTA ROAD
BIG SANDY, TX 75755                    GRIFFIN, GA 30223                 GRIFFIN, GA 30223
TONYA REID               Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                        TONYA RICHARDSON                   PageTONYA
                                                                                1405SHACKELFORD
                                                                                     of 1514
2504 HWY 80                             274 WATERFALL RD W                     12134 DUNSMUIR LANE
MORTON, MS 39117                        HEBER SRPINGS, AR 72543-8126           LAKELAND, TN 38002




TONYA SHAFFER                           TONYA SHEARON                          TONYA SHELTON
150 REX LANE                            50-B NORTH WINDRIDGE LANE              926 SHELTON TOWN RD
STATESVILLE, NC 28625                   PURVIS, MS 39475                       ALBANY, KY 42602




TONYA SHORTS                            TONYA SMITH                            TONYA STAMPS
10087 PALMER DR                         1445 DONELSON PARKWAY                  3158 LONGWOOD DR.
OLIVE BRANCH, MS 38654                  DOVER, TN 37058                        JACKSON, MS 39212




TONYA TATUM                             TONYA THOMAS                           TONYA TISON
PO BOX 124                              216 S CLAY                             1140 GA. HWY. 32 WEST
GLEN ALLAN, MS 38744-0124               MAGNOLIA, AR 71753                     OAKFIELD, GA 31772




TONYA WARE                              TONYA WATSON                           TONYA WILLIAMS
7331 GEORGE CV                          210 S. ASH ST APT A                    10945 WINROCK RD.
HORN LAKE, MS 38637                     CONWAY, AR 72034                       MOORINGSPORT, LA 71060




TONYA WOODS                             TONYA YOUNG                            TONYLANIER ASHLEY
6193 E TATE RD                          604 COLUMBIA AVE                       2509 BRIGHTON TRAIL
COLDWATER, MS 38618                     TOMPKINSVILLE, KY 42167                JONESBORO, GA 30236




TOO GOOD GOURMET                        TOOTSIE ROLL &                         TOOTSIE ROLL IND INC
2380 GRANT AVE                          CONCORD CONFECTIONS-TRI SALES CO       ATTN RICK JENKINS, SALES MGR
SAN LORENZO, CA 94580                   ATTN BARRY BOWEN, TREASURER            7401 S CICERO AVE
                                        7401 S CICERO AVE                      CHICAGO, IL 60629-5885
                                        CHICAGO, IL 60629



TOOTSIE ROLL IND                        TOP CHEMICAL CO.                       TOP FLIGHT INC
TRI SALES FINANCE LLC                   703 INDUSTRIAL BLVD.                   ATTN MIKE ROBINSON, VP SALES
PO BOX 99435                            DUBLIN, GA 31040                       1300 CENTRAL AVE
FILE 99435                                                                     CHATTANOOGA, TN 37408
CHICAGO, IL 60693-9435



TOP FLIGHT INC                          TOP FLIGHT PAPER                       TOP FLIGHT PAPER
ATTN MIKE ROBINSON, VP SALES/OWNER      ATTN MIKE ROBINSON, VP SALES           ATTN STEPHANIE BUCK, CUSTOMER
PO BOX 927                              1300 CENTRAL AVE                       SERVICE
CHATTANOOGA, TN 37401                   CHATTANOOGA, TN 37408                  1300 CENTRAL AVE
                                                                               CHATTANOOGA, TN 37408



TOP HEAVY CLOTHING INC.                 TOP HITS INC                           TOP NOTCH CLOSEOUTS
28381 VINCENT MORAGA DR                 360 HASTINGS LN                        ATTN KATHLEEN A ALIMENTI, CFO/OWNER
TEMECULA, CA 92590                      BUFFALO GROVE, IL 60089                301 NEWBURY ST
                                                                               DANVERS, MA 01923
TOP NOTCH CLOSEOUTS Case 19-11984-CSS      DocBEVERAGE
                                    TOP SHELF   36 Filed         09/10/19     PageTOPCELL
                                                                                   1406 of261514
                                                                                            INC
ATTN KATHLEEN A ALIMENTI, CFO/OWNER DISTRIBUTING LLC                              930 EAST 11TH STREET
PO BOX 235                          PO BOX 5326                                   LOS ANGELES, CA 90221
HAWTHORNE, MA 01937                 FLORENCE, SC 29502




TOP-DONE TOOLS LTD                      TOPNOTCH CLOSEOUTS                        TOPNOTCH CLOSEOUTS
ATTN JACKSON ZHU, PRESIDENT             ATTN KATHLEEN A ALIMENTI, CFO/OWNER       ATTN KATHLEEN A ALIMENTI, CFO/OWNER
NO 368 RONGXING RD                      301 NEWBURY ST                            PO BOX 235
SONGJIANG DISTRICT                      DANVERS, MA 01923                         HAWTHORNE, MA 01937
SHANGHAI CHINA



TOPWAY EM ENTERPRISE LTD                TOREATHA FAIRLEY                          TORENIO DAVIS
ATTN ECHO ZHANG, CEO; 8F BLK B BLDG 6   2170 FAIRLEY ONEIL RD                     608 OAK ST
BAONENG SCI & TECH PARK; QINGXIANG RD   LUCEDALE, MS 39452                        COCHRAN, GA 31014
QINGHU IND PARK, LONGHUA NEW DIST
SHENZHEN, GUANGDONG 518109 CHINA



TORI FROST                              TORI GROVES                               TORI HODGES
3363 COUNTY ROAD 15                     134 DON0HO DRIVE                          15 AHS ST NE
HALEYVILLE, AL 35565                    PORTLAND, TN 37148                        ROME, GA 30765




TORI LINKSWILER                         TORI OWEN                                 TORI THERIOT
PO BOX 34                               414 FORREST BLVD                          514 C AMES
GARVIN, OK 74736                        COLUMBUS, MS 39702                        GLADEWATER, TX 75647




TORI WENTLAND                           TORKEHNYA ROBINSON                        TORNELIA WILLIAMS
2090 COUNTY RD 3329                     201 LAUREL COURT                          75 CAROLYN LANE
BRUNDIDGE, AL 36010                     HONEA PATH, SC 29654                      GODWIN, NC 28344




TORNELL ALLEN                           TORNESHIA HAWTHORNE                       TORRANCE GRAHAM
6375 TREADWAY TR                        507 S 7TH ST                              1023 RUBE ROBINSON RD
MEMPHIS, TN 38141                       NASHVILLE, AR 71852                       HUNTSVILLE, AL 35811




TORRANCE HUMPHRIES                      TORREY LEWIS                              TORREY PARKS
280 SW HAPPY DRIVE                      602-B THELMA ST                           1030 HWY 36 EAST
MADISON, FL 32340                       LONGVIEW, TX 75604                        BARNESVILLE, GA 30204




TORRI GIVENS                            TORRYCE BRYANT                            TORY LOCKHART
335 ARTMAN ROAD                         2200 LIONEL LANE APT.D                    938 MARSHALL STREET
NATCHEZ, MS 39120                       ALBANY, GA 31707                          GREENWOOD, SC 29646




TORY REED                               TORY SCOTT                                TOSHA BONNER
22351 PAHCHOVILLE ROAD                  4000 MCHUGH RD APT41                      650 CLINTON BRANCH ROAD
JENNINGS, LA 70546                      ZACHARY, LA 70791                         DUBLIN, GA 31021
TOSHA GRIFFIN         Case   19-11984-CSS   DocBOYD
                                       TOSHEANA 36        Filed 09/10/19   PageTOSIVA
                                                                                1407 HACKETT
                                                                                      of 1514
5712 SCOTT STATION ROAD                416 SOUTH MATUBBA ST                    2950 B ALFRED RD
NEWBERN, AL 36765                      ABERDEEN, MS 39730                      LIBERTY, MS 39645




TOTAL COMFORT COOLING AND              TOTAL EQUIPMENT                         TOTAL FIRE PROTECTION INC.
HEATING LLC                            1802 EAST BYPASS                        PO BOX 3787
4321-C INTERSTATE DRIVE                ANDALUSIA, AL 36420                     GREENVILLE, SC 29608-3787
MACON, GA 31210




TOTALLY TODAY                          TOUFAYAN                                TOWANNA BUSH
ATTN SOPHIA DU, MANAGER                2615 US HWY 92 EAST                     PO BOX 900
245 VINELAND AVE                       PLANT CITY, FL 33566                    BRUCE, MS 38915
CITY OF INDUSTRY, CA 91746




TOWER CAPITAL CORPORATION              TOWER CAPITAL HOLDINGS, LLC             TOWER CAPTIAL HOLDINGS LLC
PO BOX 14151                           PO BOX 14151                            PO BOX 14151
BATON ROUGE, LA 70898                  BATON ROUGE, LA 70898                   BATON ROUGE, LA 70898




TOWER COMMUNITY BANK                   TOWER LOAN                              TOWERS WATSON
205 WEST MAIN STREET                   PO BOX 426                              PENNSYLVANIA INC
MOUNTEAGLE, TN 37356                   SARDIS, MS 38666                        1500 MARKET STREET
                                                                               CENTRE SQUARE EAST
                                                                               PHILADELPHIA, PA 19102



TOWN & COUNTRY GROCERS INC             TOWN & COUNTRY LOCKSMITHS               TOWN & COUNTRY NATIONAL BANK
208 LINCOLN DRIVE                      3100 SUMMER AVE.                        118 BROAD ST
FREDERICKTOWN, MO 63645                MEMPHIS, TN 38112                       CAMDEN, AL 36726




TOWN & COUNTRY NATIONAL BANK           TOWN AND COUNTRY GROCERS INC            TOWN LOAN
PO BOX 458                             208 LINCOLN DR                          PO BOX 2386
CAMDEN, AL 36726                       FREDERICKTOWN, MO 63645                 TUNICA, MS 38676




TOWN OF ACKERMAN                       TOWN OF ACKERMAN                        TOWN OF AMITE CITY
45 E MAIN ST                           PO BOX 394                              212 E. OAK STREET
ACKERMAN, MS 39735                     ACKERMAN, MS 39735                      AMITE, LA 70422




TOWN OF ANDREWS                        TOWN OF ANDREWS                         TOWN OF ANDREWS
1101 MAIN ST                           PO BOX 1210                             PO BOX 378
ANDREWS, NC 28901                      ANDREWS, NC 28901                       ANDREWS, SC 29510




TOWN OF ANDREWS, NC                    TOWN OF ANDREWS, NC                     TOWN OF ANDREWS, SC
1101 MAIN STREET                       PO BOX 1210                             101 N MORGAN AVE
ANDREWS, NC 28901                      ANDREWS, NC 28901-0217                  ANDREWS, SC 29510
TOWN OF ANDREWS, SC     Case 19-11984-CSS    Doc
                                       TOWN OF    36 Filed 09/10/19
                                               ARCADIA                PageTOWN
                                                                           1408OFofARCADIA
                                                                                    1514
PO BOX 378                              PO BOX 767                         W26051 STATE RD 95
ANDREWS, SC 29510                       ARCADIA, LA 71001                  ARCADIA, WI 54612




TOWN OF ARCADIA, LA                     TOWN OF ARCADIA, LA                TOWN OF ARLINGTON
1819 RAILROAD AVE                       PO BOX 767                         5854 AIRLINE RD.
ARCADIA, LA 71001                       ARCADIA, LA 71001                  ARLINGTON, TN 38002




TOWN OF BAY SPRINGS                     TOWN OF BAY SPRINGS                TOWN OF BLANCHARD
39 SOUTH SIXTH ST                       PO BOX 307                         110 MAIN ST
BAY SPRINGS, MS 39422                   BAY SPRINGS, MS 39422              BLANCHARD, LA 71009




TOWN OF BLANCHARD                       TOWN OF BRUCE                      TOWN OF BRUCE
PO BOX 428                              100 PUBLIC SQUARE                  PO BOX 667
BLANCHARD, LA 71009                     BRUCE, MS 38915                    BRUCE, MS 38915




TOWN OF BRYSON CITY                     TOWN OF BRYSON CITY                TOWN OF BRYSON CITY
45 EVERETT ST                           PO BOX 726                         PO BOX 726
BRYSON, NC 28713                        BRYSON CITY, NC 28713              BYRSON CITY, NC 28713




TOWN OF BRYSON CITY, NC                 TOWN OF BRYSON CITY, NC            TOWN OF BURNSVILLE
45 EVERETT STREET                       PO BOX 726                         2 TOWN SQUARE
BRYSON CITY, NC 28713                   BRYSON CITY, NC 28713              BURNSVILLE, NC 28714




TOWN OF BURNSVILLE                      TOWN OF BURNSVILLE                 TOWN OF BURNSVILLE, NC
PO BOX 97                               PO BOX 97                          2 TOWN SQUARE
BURNSVILLE, NC 28714                    BURNSVILLE, NC 28714-0097          BURNSVILLE, NC 28714




TOWN OF BURNSVILLE, NC                  TOWN OF BYHALIA                    TOWN OF BYHALIA, MS
PO BOX 97                               PO BOX 412                         225 MISSISSIPPI 309
BURNSVILLE, NC 28714                    BYHALIA, MS 38611                  BYHALIA, MS 38611




TOWN OF BYHALIA, MS                     TOWN OF CANTON                     TOWN OF CANTON, NC
PO BOX 412                              58 PARK ST.                        58 PARK ST
BYHALIA, MS 38611                       CANTON, NC 28716                   CANTON, NC 28716




TOWN OF CANTON, NC                      TOWN OF CARTHAGE                   TOWN OF CENTERVILLE
58 PARK STREET                          4396 HWY 15/501                    1 MUNICIPAL DR
CANTON, NC 28716                        CARTHAGE, NC 28327                 CENTERVILLE, MS 39361
TOWN OF CENTERVILLE      Case 19-11984-CSS    Doc
                                        TOWN OF    36 Filed 09/10/19
                                                CENTERVILLE            PageTOWN
                                                                            1409OFofCENTERVILLE
                                                                                     1514
100 E SWAN ST                            PO BOX 238                         PO BOX 578
CENTERVILLE, TN 37033                    CENTERVILLE, TN 37033              CENTERVILLE, MS 39631




TOWN OF CENTREVILLE                      TOWN OF CENTREVILLE                TOWN OF CENTREVILLE, MS
1 MUNICIPAL DR                           PO BOX 578                         1 MUNICIPAL DR
CENTERVILLE, MS 39361                    CENTREVILLE, MS 39631              CENTREVILLE, MS 39631




TOWN OF CENTREVILLE, MS                  TOWN OF CHESTERFIELD               TOWN OF CHESTERFIELD
PO BOX 578                               OLDE TOWNE CENTRE                  PO BOX 350
CENTREVILLE, MS 39631                    112 MAIN ST                        CHESTERFIELD, SC 29709
                                         CHESTERFIELD, SC 29709




TOWN OF CHESTERFIELD                     TOWN OF CHESTERFIELD, SC           TOWN OF CHESTERFIELD, SC
TOWN CLERK                               OLDE TOWNE CENTRE                  PO BOX 270
PO BOX 350                               112 MAIN ST                        CHESTERFIELD, SC 29709-0270
112 MAIN ST.                             CHESTERFIELD, SC 29109
CHESTERFIELD, SC 29709



TOWN OF CHURCH POINT                     TOWN OF COLDWATER                  TOWN OF COLDWATER
102 CHURCH BLVD.                         444 COURT ST                       CITY HALL-PO BOX 352
CHURCH POINT, LA 70525                   COLDWATER, MS 38618                COLDWATER, MS 38618




TOWN OF COLDWATER, MS                    TOWN OF COLDWATER, MS              TOWN OF COLLIERVILLE
PO BOX 352                               SECOND ST                          500 POPLAR VIEW PARKWAY
COLDWATER, MS 38618                      PO BOX 352                         COLLIERVILLE, TN 38017
                                         COLDWATER, MS 38618




TOWN OF COUSHATTA                        TOWN OF COUSHATTA                  TOWN OF DEKALB
1211 E CARROLL ST                        PO BOX 531                         14062 HWY 16 W
COUSHATTA, LA 71019                      COUSHATTA, LA 71019                DEKALB, MS 39328




TOWN OF DEKALB                           TOWN OF DEKALB, MS                 TOWN OF DOVER
PO BOX 579                               PO BOX 579                         625 DONELSON PKWY
DEKALB, MS 39328                         DEKALB, MS 39328                   DOVER, TN 37058




TOWN OF DOVER                            TOWN OF ECLECTIC                   TOWN OF ECLECTIC
PO BOX 447                               145 MAIN ST                        PO BOX 240430
DOVER, TN 37058                          ECLECTIC, AL 36024                 ECLECTIC, AL 36024




TOWN OF FAIRMONT                         TOWN OF FAIRMONT, NC               TOWN OF FAIRMONT, NC
PO BOX 248                               PO BOX 248                         TOWN HALL
FAIRMONT, NC 28340                       FAIRMONT, NC 28340                 421 S MAIN ST
                                                                            FAIRMONT, NC 28340
TOWN OF FERRIDAY        Case 19-11984-CSS    Doc
                                       TOWN OF    36 Filed
                                               FERRIDAY, LA 09/10/19   PageTOWN
                                                                            1410OFofFLORA
                                                                                     1514
1116 SECOND STREET                      1116 2ND STREET                    PO BOX 218
FERRIDAY, LA 71334                      FERRIDAY, LA 71334                 FLORA, MS 39071




TOWN OF FLORA, MS                       TOWN OF FLORA, MS                  TOWN OF FRANKLINTON
C/O CENTRAL MISSISSIPPI PLANNING        PO BOX 218                         301 11TH AVE
& DEVELOPMENT DISTRICT                  FLORA, MS 39071                    FRANKLINTON, LA 70438
1170 LAKELAND DR
JACKSON, MS 39296-4935



TOWN OF FRANKLINTON, LA                 TOWN OF GASTON                     TOWN OF GASTON
301 11TH AVENUE                         116 FRONT ST                       PO BOX 429
FRANKLINTON, LA 70438                   GASTON, OR 97119                   GASTON, SC 29053




TOWN OF GREENSBURG                      TOWN OF GREENSBURG                 TOWN OF GREENSBURG, LA
416 S MAIN ST                           PO BOX 160                         17811 HWY 43 N
GREENSBURG, PA 15601                    GREENSBURG, LA 70441               GREENSBURG, LA 70441




TOWN OF GREENSBURG, LA                  TOWN OF HAUGHTON                   TOWN OF HAUGHTON
PO BOX 160                              118 W MCKINLEY AVE                 PO BOX 729
GREENSBURG, LA 70441                    HAUGHTON, LA 71037                 HAUGHTON, LA 71037




TOWN OF HAUGHTON, LA                    TOWN OF HAUGHTON, LA               TOWN OF HAYNESVILLE
118 W MCKINLEY AVE                      PO BOX 729                         113 1ST EAST ST. NORTH
HAUGHTON, LA 71037                      HAUGHTON, LA 71037                 HAYNESVILLE, LA 71038




TOWN OF HAYNESVILLE                     TOWN OF HEIDELBERG                 TOWN OF HEIDELBERG
1711 MAIN STREET                        114 W PARK ST                      PO BOX 372
HAYNESVILLE, LA 71038                   HEIDELBERG, MS 39439               HEIDELBERG, MS 39439




TOWN OF HOMER                           TOWN OF HOMER, LA                  TOWN OF HONEA PATH
400 E MAIN ST.                          400 EAST MAIN                      30 NORTH MAIN ST.
HOMER, LA 71040                         HOMER, LA 71040                    HONEA PATH, SC 29654




TOWN OF HONEA PATH, SC                  TOWN OF HUNTINGDON                 TOWN OF HUNTINGDON
204 SOUTH MAIN STREET                   19810 E MAIN ST                    PO BOX 668
HONEA PATH, SC 29654                    HUNTINGDON, TN 38344               HUNTINGDON, TN 38344




TOWN OF HUNTINGDON                      TOWN OF IVA                        TOWN OF IVA
WATER & SEWER DEPARTMENT                204 E JACKSON ST                   PO BOX 188
PO BOX 668                              IVA, SC 29665                      IVA, SC 29655
HUNTINGDON, TN 38344
TOWN OF JASPER         Case 19-11984-CSS    Doc
                                      TOWN OF    36 Filed 09/10/19
                                              JONESBORO               PageTOWN
                                                                           1411OFofJONESBORO
                                                                                    1514
4460 MAIN STREET                       148 ALLEN AVE                       PO BOX 610
JASPER, TN 37347                       JONESBORO, LA 71251                 JONESBORO, LA 71251




TOWN OF KENTWOOD, LA                   TOWN OF KERSHAW                     TOWN OF KERSHAW
308 AVE G                              113 S HAMPTON ST                    PO BOX 145
KENTWOOD, LA 70444                     KERSHAW, SC 29067                   KERSHAW, SC 29067




TOWN OF KERSHAW, SC                    TOWN OF KERSHAW, SC                 TOWN OF KINDER FIRE DEPT
113 S HAMPTON ST                       PO BOX 145                          808 2ND AVE
KERSHAW, SC 29067                      KERSHAW, SC 29067                   KINDER, LA 70648




TOWN OF KINDER                         TOWN OF KINDER                      TOWN OF KINDER
807 3RD AVE                            P.O. DRAWER A H                     PO BOX 947
KINDER, LA 70648                       KINDER, LA 70648                    KINDER, LA 70648




TOWN OF KINDER                         TOWN OF KINDER, LA                  TOWN OF KINDER, LA
PO BOX A H                             333N 8TH ST                         PO BOX AH
KINDER, LA 70648                       KINDER, LA 70648                    KINDER, LA 70648




TOWN OF KINGSTREE                      TOWN OF KINGSTREE, SC               TOWN OF LAKE PROVIDENCE
401 NORTH LONGSTREET                   401 NORTH LONG STREET               600 LAKE ST
KINGSTREE, SC 29556                    KINGSTREE, SC 29556                 LAKE PROVIDENCE, LA 71254




TOWN OF LAKE PROVIDENCE                TOWN OF LAKE PROVIDENCE, LA         TOWN OF LEAKESVILLE
PO BOX 130                             201 SPARROW STREETLAKE              301 A LAFAYETTE AVE
VIDALIA, LA 71373                      PROVIDENCE, LA 71254                LEAKESVILLE, MS 39451




TOWN OF LEAKESVILLE, MS                TOWN OF LINDEN UTILITIES, TN        TOWN OF LINDEN UTILITIES, TN
301 A LAFAYETTE AVENUE                 216 E MAIN ST                       PO BOX 46
LEAKESVILLE, MS 39451                  LINDEN, TN 37096                    LINDEN, TN 37096




TOWN OF LIVINGSTON                     TOWN OF LIVINGSTON, TN              TOWN OF LYMAN
301 MCHERNY CIRCLE                     301 MCHENRY CIRCLE                  81 GROCE ROAD
LIVINGSTON, TN 38570                   LIVINGSTON, TN 38570                LYMAN, SC 29365




TOWN OF LYMAN                          TOWN OF MANTACHIE                   TOWN OF MANTACHIE
81 GROCE ROAD                          3256 MAIN ST                        PO BOX 70
LYMAN, SC 29365-1739                   MANTACHIE, MS 38855                 MANTACHIE, MS 38855
TOWN OF MANY           Case 19-11984-CSS    Doc
                                      TOWN OF   36
                                              MANY      Filed 09/10/19   PageTOWN
                                                                              1412OFofMONTEAGLE
                                                                                       1514
965 SAN ANTONIO AVE                    PO BOX 1330                            16 DIXIE LEE AVE
MANY, LA 71449                         MANY, LA 71449                         MONTEAGLE, TN 37356




TOWN OF MONTEAGLE                      TOWN OF MONTEREY                       TOWN OF MONTEREY
PO BOX 127                             302 E COMMERCIAL AVE                   PO BOX 97
MONTEAGLE, TN 37356                    MONTEREY, TN 38574                     MONTEREY, TN 38574




TOWN OF MONTEREY/TN                    TOWN OF MONTEREY/TN                    TOWN OF MONTICELLO
CITY HALL                              PO BOX 97                              202 JEFFERSON ST
302 E COMMERCIAL AVE                   MONTEREY, TN 38574                     MONTICELLO, MS 39654
MONTEREY, TN 38574




TOWN OF MONTICELLO                     TOWN OF MONTICELLO, MS                 TOWN OF MONTICELLO, MS
PO BOX 822                             302 JEFFERSON ST S                     PO BOX 822
MONTICELLO, MS 39654                   MONTICELLO, MS 39654                   MONTICELLO, MS 39654




TOWN OF MOUNTAIN CITY WATER DEPT. TN   TOWN OF ODENVILLE                      TOWN OF ODENVILLE
210 SOUTH CHURCH STM                   183 ALABAMA ST                         PO BOX 113
JOHNSON CITY, TN 37683                 ODENVILLE, AL 35120                    ODENVILLE, AL 35120




TOWN OF OLD FORT                       TOWN OF PELAHATCHIE                    TOWN OF PELAHATCHIE
38 S CATAWBA AVE                       705 SECOND ST                          PO BOX 229
OLD FORT, NC 28762                     PELAHATCHIE, MS 39145                  PELAHATCHIE, MS 39145




TOWN OF PRENTISS, MS                   TOWN OF PRENTISS, MS                   TOWN OF RICHTON
1025 3RD ST                            PO BOX 1344                            206 DOGWOOD AVE
PRENTISS, MS 39474                     PRENTISS, MS 39474                     RICHTON, MS 39476




TOWN OF RICHTON                        TOWN OF RICHTON, MS                    TOWN OF RICHTON, MS
PO BOX 493                             206 DOGWOOD AVE                        PO BOX 493
RICHTON, MS 39476                      RICHTON, MS 39476                      RICHTON, MS 39476




TOWN OF RINGGOLD                       TOWN OF RINGGOLD                       TOWN OF RINGGOLD
2135 HALL ST                           PO BOX 565                             PO BOX 565
RINGGOLD, LA 71068                     RINGGOLD, LA 71068                     RINGGOLD, LA 71068-0565




TOWN OF RINGGOLD, LA                   TOWN OF ROGERSVILLE                    TOWN OF ROGERSVILLE
PO BOX 565                             36 WHEELER ST                          C/O ALA TAX
RINGGOLD, LA 71068                     ROGERSVILLE, AL 35652                  BUSINESS LICENSE DEPT.
                                                                              PO BOX 830725
                                                                              ROGERSVILLE, AL 35283
TOWN OF ROGERSVILLE     Case 19-11984-CSS    Doc
                                       TOWN OF   36 Filed 09/10/19
                                               ROGERSVILLE                   PageTOWN
                                                                                  1413OFofRUTHERFORDTON
                                                                                           1514
PO BOX 540                             PO BOX 830725                              129 N. MAIN STREET
ROGERSVILLE, AL 35652                  ROGERSVILLE, AL 35283                      RUTHERFORDTON, NC 28139




TOWN OF SALUDA                         TOWN OF SARDIS, MS                         TOWN OF SARDIS, MS
100 SOUTH JEFFERSON ST.                114 W LEE ST                               PO BOX 306
SALUDA, SC 29138                       SARDIS, MS 38666                           SARDIS, MS 38666




TOWN OF SCOTTS HILL, TN                TOWN OF SOMERVILLE UTILITY DEPT, TN        TOWN OF SOMERVILLE
85 HWY 114 S                           13085 NORTH MAIN STREET                    13085 N MAIN ST
SCOTTS HILL, TN 38374                  SOMERVILLE, TN 38068                       SOMERVILLE, TN 38068




TOWN OF SOMERVILLE                     TOWN OF SOMERVILLE                         TOWN OF ST. FRANCISVILLE
13085 N. MAIN STREET                   PO BOX 909                                 PO BOX 400
SOMERVILLE, TN 38068                   SOMERVILLE, TN 38068                       ST FRANCISVILLE, LA 70775




TOWN OF ST. JOSEPH                     TOWN OF ST. JOSEPH                         TOWN OF ST. JOSEPH
125 PLANK RD                           OCCUPATIONAL LICENSE TAX                   PO BOX 217
ST JOSEPH, LA 71366                    PO BOX 430                                 ST. JOSEPH, LA 71366
                                       VIDALIA, LA 71373




TOWN OF ST. JOSEPH                     TOWN OF ST. JOSEPH, LA                     TOWN OF ST. JOSEPH, LA
PO BOX 430                             212 HANCOCK ST                             PO BOX 217ST.
VIDALIA, LA 71373                      ST JOSEPH, LA 71366                        JOSEPH, LA 71366




TOWN OF STERLINGTON                    TOWN OF SUMRALL                            TOWN OF SUMRALL
503 HWY 2                              4880 HWY 589                               PO BOX 247
STERLINGTON, LA 71280                  SUMRALL, MS 39482                          SUMRALL, MS 39482




TOWN OF SUMRALL, MS                    TOWN OF SUMRALL, MS                        TOWN OF TAYLORSVILLE MS
4880 HWY 589                           PO BOX 247                                 202 EUREKA ST
SUMRALL, MS 39482                      SUMRALL, MS 39482                          TAYLORSVILLE, MS 39168




TOWN OF TAYLORSVILLE MS                TOWN OF TAYLORSVILLE MS                    TOWN OF TERRY
PO BOX 358                             TOWN CLERK                                 315 W CUNNINGHAM AVE
TAYLORSVILLE, MS 39168                 PO BOX 358                                 TERRY, MS 39170
                                       TAYLORSVILLE, MS 39168




TOWN OF TERRY                          TOWN OF TRYON                              TOWN OF TUNICA
PO BOX 327                             301 NORTH TRADE STREET                     909 RIVER RD
TERRY, MS 39170                        TRYON, NC 28782                            TUNICA, MS 38676
TOWN OF TUNICA           Case 19-11984-CSS    Doc
                                        TOWN OF    36 MSFiled 09/10/19
                                                TUNICA,                  PageTOWN
                                                                              1414OFofTUNICA,
                                                                                       1514 MS
PO BOX 395                               909 RIVER RD                         PO BOX 395
TUNICA, MS 38676                         TUNICA, MS 38676                     TUNICA, MS 38676




TOWN OF TYLERTOWN                        TOWN OF TYLERTOWN                    TOWN OF TYLERTOWN, MS
308 BEULAH AVE                           PO BOX 191                           308 BEULAH AVE
TYLERTOWN, MS 39667                      TYLERTOWN, MS 39667                  TYLERTOWN, MS 39667




TOWN OF TYLERTOWN, MS                    TOWN OF VARDAMAN                     TOWN OF VARDAMAN
PO BOX 191                               206 N MAIN ST                        PO BOX 194
TYLERTOWN, MS 39667                      VARDAMAN, MS 38878                   VARDAMAN, MS 38878




TOWN OF VARNVILLE                        TOWN OF VARNVILLE                    TOWN OF WARE SHOALS
95 E PALMETTO AVE                        PO BOX 308                           8 MILL ST
VARNVILLE, SC 29944                      VARNVILLE, SC 29944                  WARE SHOALS, SC 29692




TOWN OF WARE SHOALS                      TOWN OF WHITE BLUFF                  TOWN OF WHITE BLUFF
PO BOX 510                               52 GRAHAM ST                         PO BOX 300
WARE SHOALS, SC 29692                    WHITE BLUFF, TN 37187                WHITE BLUFF, TN 37187




TOWN OF WILLIAMSTON, SC                  TOWN OF WILLIAMSTON, SC              TOWN OF WOODBURY
12 W MAIN ST                             PO BOX 70                            101 W. WATER STREET
WILLIAMSTON, SC 29697                    WILLIAMSTON, SC 29697                WOODBURY, TN 37190




TOWN OF WOODVILLE                        TOWN OF WOODVILLE                    TOWN OF WOODVILLE
510 MAIN ST                              PO BOX 605                           PO BOX 65
WOODVILLE, MS 39669                      WOODVILLE, MS 39669                  WOODVILLE, MS 39669




TOWN PLAZA SHOPPING                      TOWN SQUARE REALTY LLC               TOWNLEY INC
CENTER LLC                               2411 HWY 45 NORTH                    ATTN JOSEPH MENDOZA
301 W ATLANTIC AVE                       COLUMBUS, MS 39705-0018              389 5TH AVE SUITE 1100
SUITE O-5                                                                     NEW YORK, NY 10016
DELRAY BEACH, FL 33444



TOWNLEY INC                              TOWNLEY INC                          TOWNS CO TAX COMMISSIONER
ATTN MJ HESTER, VP OPS                   ATTN SAM SAFDIEH                     48 RIVER STREET SUITE H
389 5TH AVE SUITE 1100                   389 5TH AVE SUITE 1100               HIAWASSEE, GA 30546
NEW YORK, NY 10016                       NEW YORK, NY 10016




TOY ELEMENT COMPANY LIMIT                TOY ISLAND MFG CO LTD                TOY NELSON
63 MODY RD. TSIU SHA TAUI                INDUSTRIAL BLDG PHASE I &            609 BROODALE DRIVE
ROOM 710 HOUSTON CENTRE                  II 800 CHEUNG SHA WAN RD             DUBLIN, GA 31021
KOWLOON HONG KONG                        KOWLOON HONG KONG
HONG KONG                                HONG KONG
TOY QUEST LTD (FORMERLYCase  19-11984-CSS
                         MANLEY TOYS          Doc 36 Filed 09/10/19
                                       TOY THINGS                     PageTOY
                                                                           1415  of 1514
                                                                              ZONE
LTD)                                   ATTN PORTIA KHOO, VP               985 W. 8TH STREET
ATTN ERIC LAM, EXPORT MGR              RM 401 TOWER II                    MARIETTA, GA 30060
8/F HONG KONG SPINNERS IND BLDG        SILVERCORD, 30 CANTON RD
818 CHEUNG SHA WAN RD                  TST HONG KONG CHINA
KOWLOON HONG KONG HONG KONG


TOYA HAYES                           TOYA STEVENS                         TR REDDY
3195 SCOTT FARMS COVE                145 MILTON STEVENS                   4310 FRONTAGE RD.
HORN LAKE, MS 38637                  MACON, MS 39341                      AUGUSTA, GA 30909




TRAANTRAY JAMES                      TRACE DUVALL                         TRACEFONE WIRELESS INC
813 IBERIA ST                        267 COPELAND CAVE RD                 ATTN ROBERT DANDREA, CHIEF MKT OFCR
FRANKLIN, LA 70538                   CLEVELAND, AR 72030                  9700 NW 112TH AVE
                                                                          MIAMI, FL 33126




TRACESECURITY LLC                    TRACESECURITY LLC                    TRACEY BROZOVICH
ATTN JASON WELLS, MANAGING DIR       ATTN JASON WELLS, MANAGING DIR       809 LANGSTON ST
6300 CORPORATE BLVD, STE 200         6300 CORPORATE BLVD, STE 200         MOUNTAIN HOME, AR 72653
BATON ROUGE, LA 70805                BATON ROUGE, LA 70809




TRACEY FINTON                        TRACEY GOODSON                       TRACEY GRAY
PO BOX 602                           45 SKATING RING LOOK                 121 VALLEY ST.
CONWAY, AR 72033                     NEWBERRY, SC 29108                   JACKSON, MS 39204




TRACEY HOBSON                        TRACEY JONES                         TRACEY MANNING
2804 NATION RD                       2025 BUCKHAVEN WAY                   PO BOX 113
HODGES, SC 29653                     AUGUSTA, GA 30909                    SENATOBIA, MS 38668




TRACEY MONDY                         TRACEY NOFIRE                        TRACEY NOFIRE
115 HAYWARD AVE                      462 LONG BRANCH ROAD                 62 HARMON RD
WINONA, MS 38967                     TEMPLE, GA 30179                     TEMPLE, GA 30179




TRACEY PAYNE                         TRACEY SATLER                        TRACEY SPICER
700 SALEM RD                         602 AVEA                             3060 STATE ROUTE HWY 78 S
MCMINNVILLE, TN 37110                COLUMBUS, MS 39701                   TIPTONVILLE, TN 38079




TRACEY TUCKER THRASH                 TRACEY WYNN                          TRACFONE WIRELESS INC
ATTORNEY AT LAW                      1015 SPRUCE DR                       ATTN ROBERT DANDREA, CMO
PO BOX 1261                          THOMSON, GA 30824                    9700 NW 112TH AVE
JACKSON, MS 39215-1261                                                    MIAMI, FL 33178




TRACI DOUGLAS                        TRACI FLEMING                        TRACI SKINNER
2241 US HWY 1 SOUTH                  1400 TEXAS ST                        8206 LAKEVIEW DR.
ALMA, GA 31510                       LEAKESVILLE, MS 39451                COVINGTON, GA 30014
TRACI TOY            Case   19-11984-CSS    Doc 36
                                      TRACI WOMBLE      Filed 09/10/19   PageTRACI
                                                                              1416ZACHARKO
                                                                                   of 1514
1718 SATINWOOD DRIVE                  409 TRACY LAWRENCE                     904 SOUTHWOOD DR
MURFREESBORO, TN 37130                FOREMAN, AR 71832                      MURRAY, KY 42071




TRACIE EVERHART                       TRACIE HOLMES                          TRACIE MARTIN
137 SAWYER LANE                       3255 EDENSHIRE LANE                    3500 SHADOW OAK PRK
FOREST HOME, AL 36030                 HORN LAKE, MS 38637                    HORNLAKE, MS 38637




TRACIE PEYTON                         TRACIE THOMASON                        TRACIE YOTHER
269 BAUGH STREET                      927 MACON FRONT ROAD                   10549 OLD ST. HWY 28
COMMERCE, GA 30529                    OAK GROVE, LA 71263                    PIKEVILLE, TN 37367




TRACY ANDERSON                        TRACY BOBO                             TRACY BOWMAN
21 FAIRWAY DR                         7535 CHESTERIDY AVE                    197 HERMAN DR
HAWKINSVILLE, GA 31036                SOUTHAVEN, MS 38671                    COMMERCE, GA 30529




TRACY BOWMAN                          TRACY BUNTING                          TRACY BURT
197 HERMAN DRIVE                      620 ADAMS RD.                          PO BOX 126
COMMERCE, GA 30530                    CHESTERFIELD, SC 29709                 TUNICA, MS 38676




TRACY CARR                            TRACY CHRISTIAN                        TRACY CLARK
102 TAYLOR ST.                        168 LANESWITCH ROAD                    750 PENLAND RD
MADISON, MS 39110                     ALBERTVILLE, AL 35951                  BRASSTOWN, NC 28902




TRACY CRAIG                           TRACY CREEKMORE                        TRACY CUNNINGHAM
209 PINEY FOREST                      208 SAM BEASLEY RD                     167 HARMONY RD
HAUGHTON, LA 71037                    HARTSVILLE, TN 37074                   PLUM BRANCH, SC 29845




TRACY CUNNINGHAM                      TRACY DAVIS                            TRACY DONALDSON
356 ORCHARD DRIVE                     P O BOS 126                            137 CENTERVILLE VILLAGE DRIVE
TRACY CITY, TN 37387                  COMO, MS 38619                         CENTERVILLE, TN 37033




TRACY FORREST                         TRACY GAY                              TRACY GIBSON
1512 E. HOLMES RD                     2088 BILL HOODS RD                     2101 COBBLESTONE LANE
MEMPHIS, TN 38116                     WHITEVILLE, NC 28472                   MONTEVALLO, AL 35115




TRACY HAWKINS                         TRACY HERR                             TRACY HOLLAND
906 CIRCLE DR                         10255 BUCKLAND BLUFF COVE              316 NW STREET
MCLEANSBORO, IL 62859                 COLLIERVILLE, TN 38017                 GREENSBORO, GA 30642
TRACY HUTCHISON          Case 19-11984-CSS    Doc 36
                                        TRACY JACKSON      Filed 09/10/19   PageTRACY
                                                                                 1417JACKSON
                                                                                      of 1514
145 CARDINAL RD                          315 ANDERSON ROAD                      3186 CELT COVE
LYONS, GA 30436                          COLDWATER, MS 38618                    MEMPHIS, TN 38118




TRACY JAMES                              TRACY JORDAN                           TRACY KADING
5 DANIEL DRIVE                           629 MARTIN LUTHER KING DR              3945 RANDALL
IUKA, MS 38852                           PURVIS, MS 39475                       GREEN COVE SPRINGS, FL 32043




TRACY KNOX                               TRACY LAKIN                            TRACY MCDONALD
3891 BERWICK CASSELS RD                  204 W. BROADWAY STREET                 420 SANTA BARBARA DR
GLOSTER, MS 39638                        MCLEANSBORO, IL 62859                  ABBEVILLE, AL 36310




TRACY MOSLEY                             TRACY MULLEN                           TRACY OSGOOD
9488 HWY 4                               609 SKRLLERN ST                        1144 LAKE AVE
CASTOR, LA 71016                         PANGBURN, AR 72121                     METAIRIE, LA 70005




TRACY OSGOOD                             TRACY PATTERSON                        TRACY PATTERSON
1895 SIMPSON DRIVE                       6636 ALAMO GADSDEN RD                  664 HWY 88
TUPELO, MS 38804                         GADSDEN, TN 38337                      ALAMO, TN 38001




TRACY POWELL                             TRACY PRESSLEY                         TRACY PROSSER
3564 SHELLROCK                           267 MAIN ST                            97 SMITH LANE
JACKSON, MS 39213                        LEESBURG, GA 31763                     PELL CITY, AL 35125




TRACY RHODES                             TRACY ROBERTS                          TRACY SCOTT
1215 E CHEROKEE STREET                   815 LYNN ST                            P.O. BOX 16323
WAGONER, OK 74467                        SOMERVILLE, TN 38068                   DUBLIN, GA 31040




TRACY SMITH                              TRACY STRICKLAND                       TRACY TATE-ALLPHIN
1355 HARTNESS RD                         1107 MARLEY CANNON RD                  57 EVANS CIRCLE
NOXAPTER, MS 39346                       DUBLIN, GA 31021                       MENA, AR 71953




TRACY TAYLOR                             TRACY THREATTS                         TRACY THRIFT
PO BOX 113                               11 HANCOCK PL.LOT 2                    PO BOX 943
WIGGINS, MS 39577                        PHENIX CITY, AL 36869                  NAHUNTA, GA 31553




TRACY TINSLEY                            TRACY WRIGHT                           TRACY WRIGHT
530 DALE ST.                             204 NORTH SYCAMORE                     2108 ZION RD
OAKLAND CITY, IN 47660                   ARBYRD, MO 63821                       GORDO, AL 35466
TRACY YOUNG           Case    19-11984-CSS    Doc 36
                                        TRACY YOUNG          Filed 09/10/19   PageTRADE
                                                                                   1418ASSO
                                                                                        of 1514
                                                                                            GROUP LTD TAG
101 OLYMPIC CIRCLE                      101 OLYMPIC CIRCLE                         900 W BLISS
OCEAN SPRING, MS 39564                  OCEAN SPRINGS, MS 39564                    CHICAGO, IL 60622




TRADE SOURCES INTERNATION               TRADEMARK GAMES INC                        TRADERS & FARMERS BANK
RICK MCCLINTOCK                         5401 BAUMHART ROAD                         820 DOWNTOWN MALL
521 FIFTH AVE. 17TH FLOOR               LORAIN, OH 44053                           HALEYVILLE, AL 35565
NEW YORK, NY 10175




TRADERS & FARMERS                       TRADEWINDS BEVERAGE COMP                   TRADEWINDS CLOTHING
819 20TH STREET                         635 W. SEVENTH STREET                      MIKE MASTEN
HALEYVILLE, AL 35565                    CINCINNATI, OH 45203                       4301 GLENWOOD ROAD
                                                                                   BROOKLYN, NY 11210




TRAIL SPANN                             TRALACEIYAH JACK                           TRALISA PARKER
4300 N GETWELL RD                       623 IBERIA STREET                          68 EASTWOOD DR
MEMPHIS, TN 38118                       FRANKLIN, LA 70538                         MONROEVILLE, AL 36460




TRAMAINE LANCASTER                      TRAMAYNE JACKSON                           TRAMEIKA HAWKINS
6349 BRIAR PATCH LANE APT 1             304 SOUTH BONNER AVE                       706 WEST JACKSON ST
MEMPHIS, TN 38116                       TYLER, TX 75702                            DEMOPOLIS, AL 36732




TRANA ALEXANDER                         TRANATA LAWSON                             TRANESHIA ROBINSON
STORE 3926                              5760 ADA STREET                            1389 E HOWARD ST
MEMPHIS, TN 38118                       EASTMAN, GA 31023                          CENTREVILLE, MS 39631




TRANICIA MBGRUDER                       TRANS WESTERN POLYMERS INC YANBIAN         TRANS WESTERN POLYMERS INC YANBIAN
4109 SMITHFIELD FORREST                 ATTN GUANGZUN ZHAO, GM                     ATTN MATTHEW KIM, PRESIDENT NA OPER
DRIVE                                   NO 3 ECONOMIC DEV AREA                     7539 LAS POSITAS RD
PLEASANT GROVE, AL 35127                TUMEN CITY, JILIN PROV 133100              LIVERMORE, CA 94551
                                        CHINA



TRANS WESTERN POLYMERS INC              TRANSACTION DATA SYSTEMS                   TRANSAMERICA
7539 LAS POSITAS RD                     C/O ATRADIUS COLLECTIONS                   DIRECT SOLUTIONS ORGANIZATION
LIVERMORE, CA 94551                     3500 LACEY ROAD                            2700 W PLANO PKWY
                                        SUITE 220                                  PLANO, TX 75075
                                        DOWNERS GROVE, IL 60515



TRANS-CONSOLIDATED DISTRUBUTORS INC     TRANSFORCE                                 TRANSNATIONAL FOODS INC.
ATTN JOSIE LOWER, CFO                   2900 KIRBY PARKWAY                         REESE BROKERAGE
9710 TOPANGA CANYON PLACE               SUITE 8                                    LJACKSON REESEBROKERAGE.C
CHATSWORTH, CA 91311                    MEMPHIS, TN 38119                          MIAMI, FL 33131




TRANSOURCE                              TRANSUNION RISK AND ALTERNATIVE            TRANSWORLD LIMITED
PO BOX 60005                            DATA SOLUTIONS INC                         603 BUSINESS PKWY
CHARLOTTE, NC 28260-0005                ATTN CREDENTIALING TEAM                    RICHARDSON, TX 75081
                                        4530 CONFERENCE WAY S
                                        BOCA RATON, FL 33431
TRANSWORLD SALES & Case   19-11984-CSS   Doc 36
                                    TRANSWORLD     Filed 09/10/19
                                               WHOLESALE DISB         PageTRANYIA
                                                                           1419 of  1514
                                                                                  JACKSON
MARKETING                            3620 N.W. 114 AVENUE                  183 WILLIE RANKIN RD
141 GREENTRAILS DR. N                MIAMI, FL 33178                       MENDENHALL, MS 39114
CHESTERFIELD, MO 63017




TRAPP FRANGRANCES                    TRAPRINA BEMIS                        TRARIEL PALFREY
1025 WEST 8TH STREET                 17 GARDEN CT NNW                      510 S BROADWAY
KANSAS CITY, MO 64101                ROME, GA 30165                        JENNINGS, LA 70546




TRAVARIOUS WHEELER                   TRAVELERS CASUALTY & SURETY CO        TRAVELWAY GROUP INTL INC
2066 ENDVILLE ROAD                   AMERICA                               4600 CHEMIN BOIS FRANC
BELDIN, MS 38826                     1 TOWER SQUARE                        ST. LAURENT, QC H4S 1A7
                                     HARTFORD, CT 06183                    CANADA




TRAVIAN COLLIER                      TRAVION MCDUFFIE                      TRAVIS BRILEY
815 N MAIN ST                        97 WEST WILDERNESS ROAD               330 POLE HILL RD
BRINKLEY, AR 72021                   NATCHEZ, MS 39120                     GOODLETTSVILLE, TN 37072




TRAVIS CARTER                        TRAVIS COFFMAN                        TRAVIS DAVIS
2036 WILLIAMS WAY                    148 DOCTOR YOUNG RD                   617 ROWE STREET
DEXTER, GA 31019                     HAMPTON, SC 29924                     DUBLIN, GA 31021




TRAVIS DAVIS                         TRAVIS ELLARD                         TRAVIS ELLERBE
ROUTE 1 BOX 33-A                     241 BLANCHARD APT 1205                90 GOODMAN CIRCLE
FRENCHCAMP, MS 39745                 WEST MONROE, LA 71291                 CHERAW, SC 29520




TRAVIS HAMILTON                      TRAVIS HAMILTON                       TRAVIS HAMILTON
1313 E 47TH                          1313 EAST 47TH ST                     PO BOX 85
TEXARKANA, AR 71854                  TEXARKANA, AR 71854                   GUIN, AL 35563




TRAVIS HARRISON                      TRAVIS HUSKINS                        TRAVIS JARRETT
711 LAMBERT BENNETT RD               19 DANCING TREE ROAD                  29 LAKESIDE DR
JESUP, GA 31546                      MARBLE, NC 28905                      MCRAE, GA 31055




TRAVIS LINDER                        TRAVIS LINDSEY                        TRAVIS LOWERY
105 WARSAW STREET                    1848 STATE FARM RD                    233 SHORE DRIVE
WRIGHTSVILLE, GA 31096               ALEXANDRIA, AL 36250                  ASHVILLE, AL 35953




TRAVIS PARKER                        TRAVIS PROFESSIONAL                   TRAVIS REAVES
1899 LAKE STREET                     CARPET CLEANING                       78 OAK RIDGE RD
CHATHAM, LA 71226                    PO BOX 5048                           SCOTLAND, GA 31083
                                     DUBLIN, GA 31040
TRAVIS ROBINSON      Case    19-11984-CSS
                                       TRAVIS Doc 36 Filed 09/10/19
                                              SANDERS                 PageTRAVIS
                                                                           1420 WATSON
                                                                                 of 1514
1902 HAMPTON AVE 3                     4539 AUSTELL-POWDER SPS R          177 STARKS
NORTH CHARLESTON, SC 29405             POWDER SPRINGS, GA 30127           TUNICA, MS 38676




TRAVIS WILLIAMS                        TRAVIS WILLIS                      TRAVITA WILLIAMS
101 BRUCE RD                           566 KIDD DRIVE                     100 BELK RD
DUNN, NC 28334                         HOMER, LA 71040-7544               LEXINGTON, MS 39095




TRAVON BROCKINGTON                     TRAVON HAMILTON                    TRAVON JONHSON
810 WEST MYRTLE RD                     5400 KENT RD                       246 N SHELBY DR
ANDREWS, SC 29510                      ANDREWS, SC 29510                  HOLLY SPRINGS, MS 38635




TRAVONTAH HILL                         TRAYE GUILLORY                     TRAYSHONE WILLIAMS
22 MILLS COVE                          PO BOX 805                         217 MYRA STREET
CABOT, AR 72023                        KINDER, LA 70648                   FRANKLIN, LA 70538




TRAYVON PASCHAL                        TRE AMI INC                        TRE WILLIAMS
228 CYPRESSWOOD CV APT 201             5636 CA PAZ ST.                    409 WEST CUNNINGHAM AVE
MEMPHIS, TN 38109                      LONG BEACH, CA 90803               TERRY, MS 39170




TREANNA YOUNG                          TREASA DRIGGERS                    TREASURE EVANS
614 WOODYARD RD                        69 P B BANKS ROAD NE               3530 CORNWALL CV
TRENTON, SC 29847                      GLENNVILLE, GA 30427               HORN LAKE, MS 38637




TREASURE GOODE                         TREASURE WEST                      TREASURER - NEW HAMPSHIRE
1003 18TH AVENUE SE                    726 26TH AVE N                     BOARD OF PHARMACY
DECATUR, AL 35601                      NASHVILLE, TN 37208                121 SOUTH FRUIT STREET
                                                                          CONCORD, NH 33012-412




TREASURER CITY OF MEMPHIS              TREASURER CITY OF MEMPHIS          TREASURER LOANS
125 N MAIN ST                          PO BOX 185                         122 SOUTH MAIN
MEMPHIS, TN 38103                      MEMPHIS, TN 38101                  SARDIS, MS 38666




TREASURER OF THE STATE OF              TREASURER OF THE STATE OF          TREASURER OF THE STATE OF
900 N THIRD ST, 3RD FL                 LOUISIANA                          PO BOX 91010
BATON ROUGE, LA 70802                  PO BOX 91010                       BATON ROUGE, LA 70821
                                       BATON ROUGE, LA 70821




TREASURER STATE OF MAINE               TREBBIANNO LLC                     TRECIA DALTON
PO BOX 1098                            29 WEST 35TH ST. 2ND FL.           407 4TH ST
AUGUSTA, ME 04332                      NEW YORK, NY 10001                 FULTON, KY 42041
TREE HOUSE PAD&PAPER Case
                      INC.   19-11984-CSS   Doc 36
                                       TREEDWARDS     Filed 09/10/19
                                                  JONES                    PageTREGINALD
                                                                                1421 of 1514
                                                                                         ADAMS
DAVID MONCRIEF                          808 CENTER STREET APT 2                 1420 GILBERT DRIVE
2341 POMONA RINCON ROAD                 RUSTON, LA 71270                        FORENCE, SC 29506
CORONA, CA 92880-6973




TREJUN LENNIX                           TREKAVEON HAMPTON                       TRELEXIUS HUBBARD
1206 EDWARDS DR                         140 LOOP RD                             84 SAIE MANUEL ROAD
RUSTON, LA 71270                        MINDEN, LA 71055                        HOLLY SPRINGS, MS 38635




TRELLES MITCHELL                        TRELONDA EDWARDS                        TREMAINE MARSHALL
128 CEASER LAN                          1224 UPPER KINGSTON RD                  207 MEADOW LANE
FRANKLIN, LA 71201                      PRATTVILLE, AL 36067                    DUBLIN, GA 31021




TREMAYA DARDEN                          TREMBLE THOMAS                          TREMEINE ROBINSON
702 GANN STREET                         417 LAKEVIEW DR                         595 VIRGINA ST
OKOLONA, MS 38860                       METTER, GA 30439                        MONTICELLO, FL 32344




TREMELODY ROBINSON                      TREMONT FLORAL SUPPLIES INC.            TRENA MOON
595 VIRGINIA STREET                     ATTN BOBBY J CANUP JR, PRESIDENT        1217 GRACE BAPTIST CHRUCH RD
MONTICELLO, FL 32344                    PO BOX 37                               CANON, GA 30520
                                        TREMONT, MS 38876




TRENDA THOMPSON                         TRENDARIUS JIMERSON                     TRENDESIGN STUDIO LTD.
420 THOMPSON PLACE                      408 PEACH STREET                        9 SHEUNG YUET BLD.
PEARL, MS 39208                         GREENVILLE, MS 38701                    TOWER 2 KOWLOON BAY
                                                                                HONG KONG
                                                                                HONG KONG



TRENDSOURCE DISTRIBUTION INC.           TRENDSTAR CORPORATION                   TRENESHA ROSS
8535 E HARTFORD DR.                     ATTN DAVID KUGIELSKY, VP SALES          1666 VILLAGE PLACE CIR NE
SUITE 108                               136 FAIRFIELD RD                        CONYERS, GA 30012
SCOTTSDALE, AZ 85255                    FAIRFIELD, NJ 07004




TRENESIA GUILLORY                       TRENIA AINSWORTH                        TRENIA NELSON
1530 NORTH GRACE STREET                 2144 SIMPSON HWY 540                    3 KNOTTY PINE DRIVE
LAKE CHARLES, LA 70615                  MAGEE, MS 39111-5781                    HAWKINSVILLE, GA 31036




TRENICE BROWN                           TRENICE MELVIN                          TRENISHA KING
1637 LAUREL ST.                         655 WINDHAVEN DRIVE                     595 FOSTER NOLEN ROAD
SHREVEPORT, LA 71103                    HINESVILLE, GA 31313                    TUSCUMBIA, AL 35674




TRENNEA MORRIS                          TRENT CARR                              TRENT SMITH
PO BOX 472                              27 EATON RD                             110 N PETERSON ST
CENTREVILLE, MS 39631                   TYLERTOWN, MS 39667                     APT C
                                                                                DUMAS, AR 71639
TRENT THOMAS           Case 19-11984-CSS    Doc 36
                                      TRENT VOLLMER       Filed 09/10/19   PageTRENTON
                                                                                1422 ofCITY
                                                                                        1514HALL
13034 S CHATAW RD                      101 NORTH CHURCH STREET                  12882 N MAIN STREET
BOGALUSA, LA 70427                     MONTICELLO, AR 71655                     TRENTON, GA 30752




TRENTON DICKENS                        TRENTON FINCHER                          TRENTON FIRE DEPT
109 SHADY GROVE ROAD                   409 NORTH ST. APT 2B                     309 S. COLLEGE
MARTIN, TN 38237                       CABOT, AR 72023                          TRENTON, TN 38382




TRENTON FITZGERALD                     TRENTON LIGHT & WATER DEPT TN            TRENTON LIGHT & WATER DEPT TN
679 HIGHWAY 163                        109 ARMORY ST                            PO BOX 260
HARRISBURG, AR 72432-8403              TRENTON, TN 38382                        TRENTON, TN 38382-0260




TRENTON POLICE DEPT                    TRENTON TELEPHONE CO.                    TRENTON WARREN
309 S. COLLEGE                         183 1ST ST.                              112 RODGERS ST
TRENTON, TN 38382                      TRENTON, GA 30752                        MARIANNA, AR 72360




TRESA HOOKS                            TRESA TALLEY                             TRESIA ORELLANA
231 MIMI STREET                        1210 STADIUM ST                          207 RIVER TRAIL
CADIZ, KY 42211                        HANCEVILLE, AL 35077                     HEBER SPRINGS, AR 72543




TRESIA STROUPE                         TRESSA CHIDS                             TRESSA SMITH
303 LYNN FIELD DR                      200 JEFFERSON ST                         221 W.PARK ST
KERSHAW, SC 29067                      CADIZ, KY 42211                          ST. MARTINVILLE, LA 70582




TRESSEY SPENCER                        TRESSIE FORD                             TREUTLEN COUNTY POST 59
24 PINEHILL                            4436 NORTHUP ROAD                        AMERICAN
LANE, AL 35096                         PINEVILLE, LA 71360                      222 AMERICAN WAY
                                                                                CONTACT: CECIL CLONTS
                                                                                SOPERTON, GA 30457



TREUTLEN COUNTY TAX                    TREUTLEN COUNTY TAX                      TREVANT JOHNSON
650 2ND STREET NORTH                   COMMISSIONER                             2411 HAVEN DRIVE
SOPERTON, GA 30457                     650 2ND STREET NORTH                     MURFREESBORO, TN 37130
                                       SUITE 102
                                       SOPERTON, GA 30457-0123



TREVON THOMAS                          TREVON WILLIAMS                          TREVONTA BOUIE
460 COUNTY HWY 58                      113 LIBERTY STREET                       504 ASTON AVE
GUIN, AL 35563                         CUTHBERT, GA 39840                       MCCOMB, MS 39648




TREVOR CALDIERO                        TREVOR CLARY                             TREVOR GIBSON
5221 OLD US HIGHWAY 41 S               TLC VIDEOGRAPHY                          8909 OLLIE VICE RD.
LAKEPARK, GA 31636                     PO BOX 184                               MOSS POINT, MS 39562
                                       HURLEY, MS 39555
TREVOR HICKMAN        Case     19-11984-CSS
                                         TREVORDoc
                                                HUNT36       Filed 09/10/19   PageTREVOR
                                                                                   1423 of 1514
                                                                                         REGISTER
UNKNOWN                                   1044 W MAIN ST APT A8                    204 N FARMERVILLE ST
WEST COLUMBIA, SC 29169                   LAKELAND, GA 31635                       RUSTON, LA 71270




TREVOR TODD                               TREY ISHERWOOD                           TREY MCKINNON
2711ENGLISH DR                            6221 HWY 78                              503 BELL HOMES
OCEAN SPRINGS, MS 39564                   HEFLIN, AL 36264                         DUBLIN, GA 31021




TREY MELTON                               TREY ONEAL                               TREY PADGETT
604 HILLCREST PARKWAY APT 15              30299 CENTRAL GROVE ROAD                 508 PAINE ST
DUBLIN, GA 31021                          NETTLETON, MS 38858                      DAPHNE, AL 36526




TREY REID                                 TREYVON COAXUM                           TRI COASTAL DESIGN
1790 FAIRFAX                              6381 STAR VALLEY DR                      49 W 37TH STREET
CARLYLE, IL 62231                         BARTLETT, TN 38134                       NEW YORK, NY 10018




TRI COUNTY LEADER                         TRI COUNTY LEADER                        TRI LAND CORPORATION LTD
304 HWY 110 N                             PO BOX 1067                              ATTN SHELLIE XU, GM
WHITEHOUSE, TX 75791                      WHITEHOUSE, TX 75791                     FLT B 12/F MAN LOK BLDG
                                                                                   93 BONHAM STREET SHEUG WAN
                                                                                   HONG KONG HONG KONG



TRI LAND CORPORTATED LTD                  TRI SALES MARKETING                      TRI STAR RIBBON CO.
ATTN SHELLIE XU, GM                       ATTN JOHN IODICE, PRESIDENT              4792 NAVY RD
FLT B 12/F MAN LOK BLDG                   130 WATER STREET                         MILLINGTON, TN 38053
93 BONHAM STREET SHEUG WAN                NORWALK, CT 06854
HONG KONG HONG KONG



TRI STATE DISTRIUTION                     TRI STATE SERVICE &                      TRI STATE TROPHY
PO BOX 600                                MAINTENANCE CO INC                       7086 302 INDUSTRIAL DRIVE
SPARTA, TN 38583                          PO BOX 207                               SOUTHAVEN, MS 38671
                                          STEELE, AL 35967




TRIAD PHARMACEUTICALS                     TRIANGLE GROCERY INC.                    TRIANGLE WHOLESALERS
MARY AAGESEN                              800 NATHAN DEAN BY-PASS                  7000 JAMESSON CT A
19355 JANACEK CT.                         ROCKMART, GA 30153                       MIDLAND, GA 31820
BROOKFIELD, WI 53045




TRIBECA TECHNOLOGY SOLUTI                 TRICIA DRES                              TRICIA TATRO
DIANE SPENCER                             1106 OAK HEIGHTS                         1512 GRAMBLE RD
150 BROADWAY SUITE 1014                   COLLIERVILLE, TN 38017                   WHITE HALL, AR 71602
NEW YORK, NY 10038




TRICOASTAL DESIGN GROUP INC               TRICORE INDUSTRIES                       TRI-COUNTY ELECTRIC MEMBERSHIP
40 HAPPY SHUPE BLVD                       361 APPLEWOOD CRESCENT                   CORP/GA
WHARTON, NJ 07885                         CONCORD LUK, ON L4K 4J3                  310 W CLINTON ST
                                          CANADA                                   GRAY, GA 31032
                      Case 19-11984-CSS
TRI-COUNTY ELECTRIC MEMBERSHIP              DocELECTRIC/TN
                                     TRI-COUNTY  36 Filed     09/10/19   PageTRI-COUNTY
                                                                              1424 of 1514
                                                                                        ELECTRIC/TN
CORP/GA                              405 COLLEGE ST                           PO BOX 40
PO BOX 487                           LAFAYETTE, TN 37083                      LAFAYETTE, TN 37083
GRAY, GA 31032




TRIGG CO SHERIFF                     TRIGG CO SHERIFF                         TRIGG CO SHERIFF
134 COMMERCE ST                      PO BOX 1690                              PO BOX 1690
CADIZ, KY 42211                      CADIZ, KY 42211                          CADIZ, KY 42211-1690




TRIGG COUNTY CLERK                   TRIGG COUNTY CLERK                       TRIGG COUNTY CLERK
38 MAIN ST                           PO BOX 1310                              PO BOX 1310
CADIZ, KY 42211                      CADIZ, KY 42211                          CADIZ, KY 42211-0609




TRIGG COUNTY HOSPITAL                TRIGG COUNTY HOSPITAL                    TRIGG DISTRICT COURT
254 MAIN ST                          254 MAIN ST                              PO BOX 673
CADIZ, KY 42241                      CADIZ, KY 42320                          CARDIZ, KY 42211




TRIGG FAMILY LP                      TRIGG FAMILY LTD PARTNERSHIP             TRIGG, CLIFTON
665 LAKEHALL RD                      665 LAKEHALL ROAD                        665 LAKEHALL RD
LAKE VILLAGE, AR 71653               LAKE VILLAGE, AR 71653                   LAKE VILLAGE, AR 71653




TRILAND PROPERTIES INC               TRILLIANT FOOD AND NUTRITION LLC         TRILLIANT FOOD AND NUTRITION LLC
AGENT FOR T-L SMYRNA LLC             ATTN SCOTT GERHARTZ, CFO                 ATTN SCOTT GERHARTZ, CFO
ONE WESTBROOK CORP CENTER            1101 MOASIS DR                           PO BOX 307
SUITE 520                            LITTLE CHUTE, WI 54140                   LITTLE CHUTE, WI 54140
WESTCHESTER, IL 60154



TRILOGY SPORTWEAR                    TRILOKANATH LLC                          TRINA HUNT
350 5TH AVE. STE.3907                DBA SUPER 8                              1813 COUNTY RD 150
NEW YORK, NY 10118                   370 INTERSTATE 45 EAST                   DAWSON, AL 35963
                                     FAIRFIELD, TX 75840




TRINA LILLY                          TRINA LILLY                              TRINA LILLY
1302 RAINS STREET                    2583 BURNS AVE                           2583 BURNS AVENUE
JONESBORO, AR 72401                  MEMPHIS, TN 38111                        MEMPHIS, TN 38114




TRINA TAYLOR                         TRINA TIPPINS                            TRINIDY BEY
703 WEATHERSBY RD                    APT. 304-B NORTH GRADY ST.               2315 RAILROAD BED ROAD
HATTIESBURG, MS 39402                CLAXTON, GA 30417                        IRON CITY, TN 38463




TRINISHA COHEN                       TRINITI GRIFFIN                          TRINITY DEVELOPMENT CO INC
6051 BLACK RAVEN DRIVE               PO BOX 64                                ATTN JIM RANKIN JR
MEMPHIS, TN 38115                    VARNVILLE, SC 29944                      PO BOX 1177
                                                                              OTT LAND TITLE BUILDING
                                                                              CONWAY, AR 72033
TRINITY DEVELOPMENT COCase
                        INC   19-11984-CSS
                                        TRINITYDoc 36 Filed 09/10/19
                                               DEVELOPMENT             PageTRINITY
                                                                            1425 HESTER
                                                                                   of 1514
ATTN JIM RANKIN JR                      PO BOX 1735                         105 CARRIE MAE CIRCLE
PO BOX 1735                             CONWAY, AR 72033                    PORTLAND, TN 37148
OTT LAND TITLE BUILDING
CONWAY, AR 72033



TRINITY JACKSON                         TRINITY JEFFREY                     TRINITY NICHOLS
303 MIMOSA DRIVE                        13186 WILLOW STREET                 212 HOTZEE RD
EL DORADO, AR 71730                     UNKNOWN, LA 70069                   MANTACHIE, MS 38855




TRINITY ROBERTS                         TRINTECH INC                        TRIPLE C LAND COMPANY LLC
101 MCKENZIE COURT                      15851 DALLAS PKWY STE 855           ATTN LINDA COMATSE
VERBENA, AL 36091                       ADDISON, TX 75001                   1550 ALLARDT TINCH RD
                                                                            JAMESTOWN, TN 38556




TRIPLE S INC                            TRISA EDMONDSON                     TRISCH DEPRIEST
192 WINDWORD LANE                       9596 HWY 18 W                       PO BOX 1301
HARTFORD, KY 42347                      CONCORD, GA 30206                   MARSHALL, AR 72650




TRISHA BAYLOR                           TRISHA BONER                        TRISHA GOODWIN
7897 THURGOOD MARSHALL HWY              1811 COUNTY ROAD 1895               126 WEST OAK STREET
ANDREWS, SC 29510                       SUNSET, TX 76270                    OAKLAND CITY, IN 47660




TRISHANNA LEE                           TRISTAN CALHOUN                     TRISTAN CLAY
194 COUNTY RD 58                        314 BARKLEY CIRCLE                  887 FORRESTER DR APT A1
EVERGREEN, AL 36401                     CADIZ, KY 42211                     DAWSON, GA 39842




TRISTAN LAWLESS                         TRISTAN MANUEL                      TRISTAN MCPEAK
820 MULBERRY HILL                       2504 BELLEVUE ROAD                  15822 STATE ROUTE 242
HAYDEN, AL 35079                        HAUGHTON, LA 71037                  MCLEANSBORO, IL 62859




TRISTAN NEYMAN                          TRISTAN PICKETT                     TRISTAN RICE
17 TRUST AVE                            3905 WEST CAPITAL ST.               201 NORTH TEMPLE ROAD
CANTON, NC 28716                        JACKSON, MS 39209                   N ATCHEZ, MS 39120




TRISTAR PRODUCT INC                     TRISTAR REALTY LLC                  TRISTAR REALTY LLC
ATTN KEITH MIRCHANSAN, PRESIDENT        5228 LYSANDER LANE                  C/O SUNIL KAZA
2620 WESTVIEW DR                        BRENTWOOD, TN 37027                 PO BOX 1543
WYOMISSING, PA 19610                                                        BRENTWOOD, TN 37024




TRI-STATE AUTO DOORS                    TRI-STATE FIRE                      TRI-STATE SPRINKLER CORP.
4022 HWY 49 S                           PO BOX 1191                         661 PATTERSON
FLORENCE, MS 39073                      FORT SMITH, AR 72902                MURFREESBORO, TN 37129
TRISTEN RICHARDSON     Case 19-11984-CSS     Doc
                                      TRISTIAN    36
                                               SMITH     Filed 09/10/19   PageTRISTIN
                                                                               1426 KLASE
                                                                                      of 1514
904-1 N ORANGE ST.                     805 SOUTH CAROLINA                      407 HILL STREET
BEEBE, AR 72012                        CROSSETT, AR 71635                      LINDEN, TN 37096




TRISTON COATS                          TRITAIN YATES                           TRITON HIGH SCHOOL
10161 RD 602                           305 DEARWOOD ROAD                       215 MAYNARD LAKE ROAD
CARTHAGE, MS 39051                     HAYDEN, AL 35079                        ERWIN, NC 28339




TRIUMPH PHARMACEUTICALS                TRIVIA BELL                             TRIVIA TURNER
RON GERVALS                            369 OLD FARGO ROAD                      250 N. WASHINGTON AVE. 12
10403 BAUR BLVD. SUITE A               HOMERVILLE, GA 31634                    BROWNSVILLE, TN 38012
ST LOUIS, MO 63132




TRIVIAL DEVELOPMENT CORP               TRIVIDIA HEALTH INC                     TROMEIL MCCULLOUGH
TDC GAMES INC                          F/K/A NIPRO DIAGNOSTICS INC.            1711 12TH AVENUE NORTH
1035 N HILLTOP DRIVE                   2400 NW 55TH COURT                      COLUMBUS, MS 39701
ITASCA, IL 60143                       FT. LAUDERDALE, FL 33309




TROUP COUNTY CLERK OF COURT            TROUP COUNTY TAX                        TROUSDALE CO TRUSTEE
COURT                                  100 RIDLEY AVENUE                       328 BROADWAY STREET
PO BOX 866                             LAGRANGE, GA 30240                      HARTSVILLE, TN 37074
LAGRANGE, GA 30241




TROUSDALE CO TRUSTEE                   TROUSDALE COUNTY CLERK                  TROY A BYRAN SOLE MBR
328 BROADWAY STREET                    328 BROADWAY RM 2                       3 TB PROPERTIES LLC
SUITE 3                                HARTSVILLE, TN 37074                    505 GRAND OAK DRIVE
HARTSVILLE, TN 37074-1128                                                      ANDALUSIA, AL 36421




TROY A. BRYAN                          TROY ALVES                              TROY BANK AND TRUST
C/O 3 TB PROPERTIES                    435 KIRK LOOP                           ATTN BILL SCARBROUGH
505 GRAND OAK DR.                      MIDDLETON, TN 38052                     PO BOX 960
ANDALUSIA, AL 36421                                                            TROY, AL 36081




TROY BRASHER                           TROY BROCK                              TROY CABLEVISION, INC.
5 WEAVER RD                            385 STATE ROUTE 225                     1006 S. BRUNDIDGE ST.
RICHTON, MS 39476                      HENDERSON, TN 38340                     TROY, AL 36081




TROY CITY FIRE DEPARTMENT              TROY CITY POLICE DEPT.                  TROY GARNER
715 E ELM STREET                       300 ELM ST.                             103 MOBILE RD. S.W.
TROY, AL 36081                         TROY, AL 36081                          ALICEVILLE, AL 35442




TROY HOUSE                             TROY JONES                              TROY MARINO
1264 PHILLIPS COUTY ROAD               108 GEORGE NICK ROAD                    1288 MILL CREST WALK
LEXA, AR 72355                         BEEBE, AR 72012-2382                    CONYERS, GA 30012
TROY MARKETPLACE LLC Case   19-11984-CSS    Doc 36 Filed 09/10/19
                                      TROY THIBODEAUX                PageTRR
                                                                          1427  of 1514 PARTNERS LLC
                                                                             DORCHESTER
C/O SAMCO PROPERTIES INC              1114 LJ RICHARD ROAD                PO BOX 14954
455 FAIRWAY DR, STE 301               CHURCHPOINT, LA 70525               MARTINEZ, GA 30907
DEERFIELD BEACH, FL 33441




TRUBASKI AVONTE                       TRUDI M WOOD                        TRUDY CHAUVIN
406 S REBECCA ST                      STORE 2120 KNOXVILLE                111 YOKELY ROAD
WALDO, AR 71770                       MEMPHIS, TN 38118                   FRANKLIN, LA 70538




TRUDY CURNEY                          TRUDY DEFLORE                       TRUDY HIGHT
1420 SHERRIE LN SW                    84 BOOHER CEMETERY ROAD             509 PAIGE CIRCLE
ATLANTA, GA 30331                     RUSSELLVILLE, AR 72802-8510         STERLINGTON, LA 71280




TRUDY MALANT                          TRUDY MCDANELL                      TRUE JADE CO. LTD.
5443 CLAIRE CT                        155 BELLE CIRCLE                    PATRICK YUEN
BOSSIER CITY, LA 71112                COLUMBUS, MS 39702                  FLAT8 18/F SUCCESS IND
                                                                          KOWLOON HONG KONG
                                                                          HONG KONG



TRUE SCIENCE HOLDINGS LLC             TRULIFE                             TRUST ACCOUNT FOR CARMEN PORRECA
ATTN KEN FIRMAGE, DIR NATL ACCOUNTS   DOUG MURRAY, HEAD OF FINANCE        4901 OLDE TOWNE PARKWAY
500 E SHORE DR, STE 120               2010 S HIGH ST                      SUITE 303
EAGLE, ID 83616                       PO BOX 89                           MARIETTA, GA 30068
                                      JACKSON, MI 49204



TRUSTERRIA BROWN                      TRUSTMARK NATIONAL BANK             TRUSTMARK NATIONAL BANK
105 HICKORY LANE                      102 BROOKS STREET                   248 East Capitol Street
POULAN, GA 31781                      PELAHATCHIE, MS 39145               Jackson, MI 39201




TRUSTMARK NATIONAL BANK               TRUSTMARK NATIONAL BANK             TRUSTMARK NATIONAL BANK
412 HWY 106 WEST                      503 FORREST AVE                     776 BROOKWAY BLVD.
GEORGIANA, AL 36033                   EAST BREWTON, AL 36426              BROOKHAVEN, MS 39601




TRUSTMARK NATIONAL BANK               TRUSTMARK NATIONAL BANK             TRUSTMARK NATIONAL BANK
835 MAIN ST.                          FBO BIRDIE FARRISH                  PO BOX 291
MONTEVALLO, AL 35115                  938 HWY 82 W                        JACKSON, MS 39205
                                      GREENWOOD, MS 38930-2752




TRUSTMARK NATIONAL BANK               TRUSTMARK NATIONAL BANK             TRUSTMARK NATIONAL BANK
PO BOX 369                            PO BOX 375                          PO BOX 437
ARLINGTON, TN 38002                   TAYLORSVILLE, MS 39168              CARTHAGE, MS 39051




TRUSTMARK NATIONAL BANK               TRUSTMARK NATIONAL BANK             TRUSTMARK
PO BOX 66                             PO BOX 879                          1035 W. GLEN OAKS LN
BRANDON, MS 39043-0066                SOMERVILLE, TN 38068                STE 200
                                                                          MEQUON, WI 53092
TRUSTWAVE HOLDINGS INCCase    19-11984-CSS    Doc
                                        TRUVISTA   36 Filed 09/10/19
                                                 COMMUNICATIONS           PageTRUWANDA
                                                                               1428 of 1514
                                                                                       HAYNES
70 W MADISON STE 1050                    1637 SPRINGDALE DR.                   213 GREENBIAR DR
CHICAGO, IL 60602                        CAMDEN, SC 29020                      CEDARTOWN, GA 30125




TRYON LARRY                              TRYSTAN ALCORN                        TSAKIE BRINSON
123 YELLOW JACKET DRIVE                  410 AUDREY BOLTON                     305 E. PINETREE BLVD
STARKVILLE, MS 39759                     SEARCY, AR 72143                      THOMASVILLE, GA 31792




T-SHIRT INTERNATIONAL INC                TS-PATCH HOLDINGS LLC                 TSR LLC
1560 E MORELAND BLVD.                    PLAYMONSTER LLC                       2110 MACKVILLE ROAD
SUITE C-1                                1400 E INMAN PARKWAY                  PO BOX 445
WAUKESHA, WI 53186                       BELOIT, WI 53511                      SPRINGFIELD, KY 40069




TST INVESTMENTS                          TSTAZIA JONES                         TSUNAMI MB LLC
DBA ECLIPSE MARKETING INC                373 GREEN GROVE                       ATTN DON TARDY
11 PINNACLE VIEW COVE                    LAKE, MS 39092                        PO BOX 6839
LITTLE ROCK, AR 72223                                                          ROUND ROCK, TX 78683-6839




TSUNAMI MB LLC                           TTM HOLDINGS LLC AND                  TTM HOLDINGS LLC AND
C/O THE TARDY CO                         CROWN INVSMT HOLDINGS LLC             CROWN INVSMT HOLDINGS LLC
ATTN DON TARDY                           1505 LAKES PARKWAY .                  1505 LAKES PKWY STE 190
PO BOX 4160                              SUITE 190                             LAWRENCEVILLE, GA 30043
TYLER, TX 75712                          LAWRENCEVILLE, GA 30043



TTM HOLDINGS LLC                         TTM HOLDINGS LLC                      TTM HOLDINGS LLC
1505 LAKES PARKWAY                       ATTN JEREMY YARBROUGH, PROPERTY MGR   ATTN JEREMY YARBROUGH, PROPERTY MGR
LAWRENCEVILLE, GA 30043                  1505 LAKES PKWY, STE 190              2055 N BROWN RD, STE 225
                                         LAWRENCEVILLE, GA 30043               LAWRENCEVILLE, GA 30043




TUCKER COUSIN                            TUCKER RODRIGUES                      TUCKER SOLUTIONS GROUP LLC
612 SOUTH WILLOW AVE                     201 PINE STREET                       365 LA GRANGE ST
COOKEVILLE, TN 38501                     MARSHALL, AR 72650                    GRANTVILLE, GA 30220




TUESDAY PITTS                            TULLOCK ENTERPRISES LLC               TULLOCK ENTERPRISES LLC
108 FERRY STREET                         ATTN MICHAEL TULLOCK                  ATTN MICHAEL TULLOCK
ABBEVILLE, SC 29620                      PO BOX 1813                           PO BOX 1813
                                         ATHENS, TN 37303-1813                 ATHENS, TN 37371-1813




TUNG YUNG INTERNATIONAL INC              TUNG YUNG INTERNATIONAL INC           TUNG YUNG INTL LIMITED
ATTN EVA CHAN, MANAGING DIR              ATTN MIKE COUTURE, PRES/CEO           ATTN EVA CHAN, MANAGING DIR
UNIT 805, TOWER B, MANULIFE FIN CENTRE   2700 SE OTIS CORELY DR, STE 16        UNIT 805, TOWER B, MANULIFE FIN CENTRE
223-231 WAI YIP ST                       BENTONVILLE, AR 72712                 223-231 WAI YIP ST
KWUN TONG, HONG KONG HONG KONG                                                 KWUN TONG, HONG KONG HONG KONG



TUNICA CO. CHANC. CT. CLK                TUNICA FIRE DEPT                      TUNICA POLICE DEPT.
PO BOX 217                               PO BOX 395                            ATTN: FLOWER FUND
TUNICA, MS 38676                         TUNICA, MS 38676                      PO BOX 395
                                                                               TUNICA, MS 38676
TUNICA TAX ASSESSOR     Case 19-11984-CSS
                                       TUNICADoc  36 Filed 09/10/19
                                             TAX ASSESSOR             PageTUNNEL
                                                                           1429 of  1514
                                                                                 HILL FIRE DEPT.
102 S COURT ST                          PO BOX 655                         208 NORTH VARNELL ROAD
TUNICA, MS 38676                        TUNICA, MS 38676                   TUNNEL HILL, GA 30755




TUNNEL HILL POLICE DEPT                 TUOLUMNE DEPT OF CHLID             TUPELO FIRE DEPT
PO BOX 159                              SUPPORT SERVICES                   106 W JEFFERSON ST
TUNNEL HILL, GA 30755                   975 MORNING STAR DRIVE             TUPELO, MS 38804
                                        SONORA, CA 95370




TUPELO POLICE DEPT.                     TUPELO SERVICE FINANCE             TURBIE TWIST LLC
322 COURT STREET                        PO BOX 1791                        140 KRIESS ROAD
TUPELO, MS 38804                        TUPELO, MS 38802                   BUTLER, PA 16001




TURETTA OATIS                           TURF CARE SUPPLY CORP              TURIE MORELAND
323 SKATING RINK ROAD                   50 PEARL RD STE 200                311 HONEYSUCKEL LANE
PRENTISS, MS 39474                      BRUNSWICK, OH 44212                TRENTON, GA 30752




TURKESSA HINTON                         TURKESSA SEYMORE                   TURNER BEVERAGE CO. AB INC.
PO BOX 740                              60 HILL STREET                     1935 MAX LUTHER DRIVE
RICHTON, MS 39476                       CUTHBERT, GA 39840                 HUNTSVILLE, AL 35811




TURNER COUNTY TAX COLL.                 TURNER COUNTY TAX COLL.            TURNER DAIRY
208 E COLLEGE AVE                       PO BOX 846                         ATTN JIM TURNER, GM
ASHBURN, GA 31714                       ASHBURN, GA 31714                  2040 MADISON
                                                                           MEMPHIS, TN 38104




TURNER, ROBERT A                        TURNER, ROBERT                     TURTLE WAX INC
808 NC 69                               6075 AIRPORT RD                    ATTN COLEY FRUCCI, VP SALES & DEV MKTS
PO BOX 1559                             ANDREWS, NC 28901                  625 WILLOWBROOK CENTER PKWY
HAYESVILLE, NC 28904                                                       WILLOWBROOK, IL 60527




TURTURICI, ANDREW                       TUSCUMBIA FIRE DEPT                TUSCUMBIA POLICE DEPT
PO BOX 23176                            218 DICKERSON ST                   218 DICKERSON ST
SAN JOSE, CA 95153                      TUSCUMBIA, AL 35674                TUSCUMBIA, AL 35674




TV PRODUCTS USA                         TWANNA GILL                        TWANNA HAWTHORNE
JOHN CARTER                             214 NORTH TALTON                   1812 WEST ALABAMA AVE
9438 GENTLEWIND DRIVE                   MINDEN, LA 71055                   RUSTON, LA 71270
BRENTWOOD, TN 37027




TWEEDY JACKSON BEECH & FIKES            TWEEL HOME FURNISHINGS             TWELVESTONE PHARMACY LLC
FIKES                                   158 WASHINGTON STREET              PO BOX 12369
PO BOX 748                              NEWARK, NJ 07102                   MURFREESBORO, TN 37129
JASPER, AL 35501
TWILH HARRIS             Case 19-11984-CSS     Doc
                                        TWIN CITY   36 Filed
                                                  ELECTRIC LLC 09/10/19        PageTWIN
                                                                                    1430   ofSHOPPING
                                                                                        CITY  1514 CENTER INC
830 WILSON STREET                         PO BOX 1906                               ATTN JAMES S HENDERSON
MCCOMB, MS 39648                          WEST MONROE, LA 71294                     PO BOX 1757
                                                                                    GREENWOOD, MS 38935-1757




TWIN CITY SHOPPING CENTER INC             TWIN CITY SHOPPING CENTER INC             TWIN CITY SHOPPING CENTER
ATTN JAMES S HENDERSON                    ATTN JAMES S HENDERSON                    ATTN MAGGIE B LYTLE
PO BOX 9909                               PO BOX 9909                               PO BOX 2861
805 W PARK AVE, STE 5E                    805 W PARK AVE, STE 5E                    MONROE, LA 71207-2861
GREENWOOD, MS 38930-8309                  GREENWOOD, MS 38930-9909



TWIN CREEK VOLUNTARY                      TWIN LAKES TEL                            TWIN LAKES
FIRE DEPARTMENT                           200 TELEPHONE LANE                        200 TELEPHONE LANE
475 COX STREET                            GAINESBORO, TN 38562                      GAINESBORO, TN 38562
LUCEDALE, MS 39452




TWIN SISTERS PRODUCTION                   TWIN STAR INTERNATIONAL INC               TWIN STAR INTERNATIONAL INC
4710 HUDSON DR.                           ATTN DENIS KENTROWITZ, VP CORP OPS        ATTN ROB COHEN
STOW, OH 44224                            1690 S CONGRESS AVE, STE 210              1690 S CONGRESS AVE, STE 210
                                          DELRAY BEACH, FL 33445                    DELRAY BEACH, FL 33445




TWINCO INTERNATIONAL INC.                 TWIST INTIMATE GROUP LLC                  TWO TWINS INC.
ATTN LEWIS J. ANTIN                       ATTN DAVID SUTTON, PRESIDENT              SERVICEMASTER PROFESSIONA
298 MESHANTICUT VALLEY PK                 35 W 35TH ST, STE 903                     CLEANING & RESTOR SERVICE
CRANSTON, RI 02920                        NEW YORK, NY 10001                        3070 DAMASCUS RD-UNIT Q
                                                                                    AUGUSTA, GA 30909



TWOLLOW WASHINGTON                        TWOLLOW WASHINGTON                        TWON VANCE
107 MARY DRIVE                            535 BELL HOMES APARTMENTS                 523 EAST MARKET ST
EAST DUBLIN, GA 31027                     DUBLIN, GA 31021                          ANDERSON, SC 29624




TWOS COMPANY INC                          TWYLA BERBERICH                           TWYLA PATRICK
500 SAW MILL RIVER ROAD                   208 NORTH 8TH STREET                      8906 GRAHAM RD
ELMSFORD, NY 10523                        MURRAY, KY 42071                          MOSS POINT, MS 39562




TWYLA WILLIS                              TXU ENERGY/650638                         TXU ENERGY/650638
286 BRANDONWOOD DRIVE                     6555 SIERRA DR                            PO BOX 650638
JOHNSON CITY, TN 37604                    RM 1S-11C                                 DALLAS, TX 75265-0638
                                          IRVING, TX 75039




TY HUTCHINS                               TY INC                                    TYASIA BURTON
145 SCOGGINS TRAIL                        PO BOX 5934                               283 MOORES DRIVE
SUMMERVILLE, GA 30747                     CHICAGO, IL 60680                         EDGEFIELD, SC 29845




TYASIA HARDEN                             TYASIA JACKSON                            TYCARIUS ROBERTS
69 LIBERTY STREET                         330 LARRY STEPHENS WAY                    697 NIX DRIVE
HAWKINSVILLE, GA 31036                    GRAY, GA 31032                            TAYLORSVILLE, MS 39428
                       Case
TYCO INTEGRATED SECURITY      19-11984-CSS   DocBARBER
                                        TYCONDRIA 36 Filed 09/10/19      PageTYDAISHA
                                                                              1431 ofHOLMES
                                                                                      1514
SENSORMATIC-SIMPLEX GRANN               1060 W WASHINGTON AVE APT J101       3207 DAFFODIL ST
PO BOX 223670                           ASHBURN, GA 31714                    PINE BLUFF, AR 71603
PITTSBURGH, PA 15251-2670




TYDEN BROOKS SPG                        TYDRA BROOKS                         TYDREIKAS ASHLEY
TYDENBROOKS SECURITY                    224 SWING INN RD                     224 PARKER DAIRY RD
PRODUCTS GRP -TYDENBROOKS               SYLVANIA, GA 30467                   DUBLIN, GA 31021
409 HOOSIER DRIVE
ANGOLA, IN 46703



TYDREIKAS ASHLEY                        TYE BROWN                            TYEAS JONES
224 PARKER DERRY ROAD                   19460 HWY 63                         175 KATIE DUDLEY VILLAGE
DUBLIN, GA 31021                        RISON, AR 71665                      DUBLIN, GA 31021




TYECHIA FOUNTAIN                        TYEKASIA NABORS                      TYESHA BURROW
103 ALTON BOYD RD                       206 C EAST JEFFERSON ST              1310 MARKET STREET
TYLERTOWN, MS 39667                     OKOLONA, MS 38860                    PASCAGOULA, MS 39567




TYESHA JOHNSON                          TYESHA MITCHELL                      TYESHIA CLARK
1125 WALNUT ST                          501 PARK AVENUE                      4051 REASONS BLVD APT 206
HELENA, AR 72342                        FRANKLIN, LA 70538                   MILAN, TN 38358




TYHEEM CHANDLER                         TYISHA DILWORTH                      TYISHA LOWERY
136 GAUSETOWN ROAD                      2041 BLACKJACK RD                    778 LINDEN DRIVE
KINGSTREE, SC 29556                     STARKVILLE, MS 39759                 CHESTER, SC 29706




TYJUANNA HOPPER                         TYKARIA CANNON                       TYKEAYA HILL
612 CHARLES RD.                         730 MACEY ST                         1402 NORTH MILES AVE
SHELBY, NC 28152                        EAST DUBLIN, GA 31027                EL DORADO, AR 71730




TYKELA FIELDS                           TYKERIA ALEXANDER                    TYKERIA JOHNSON
40095 VALLEY CHAPEL ROAD                73 ANDREW ST. APT. 1243              390 RICKS DRIVE
HAMILTON, MS 39745                      CUTHBERT, GA 39840                   CANTON, MS 39046




TYKEVIOUS THOMAS                        TYKEY BLAND                          TYKEYSHA BAILEY
707 SOUTH 9TH ST                        90 STRONG DR                         1132 COUNTY ROAD 103
CORDELE, GA 31015                       FOREST, MS 39074                     WATER VALLEY, MS 38965




TYKIA HUNTER                            TYKIRAHA MCLURE                      TYLAN ECHOLS
159 ERNST STINSON RD                    3194 COUNTRY SQUIRE COVE             6786 BIRCHRUN LANE
DUBLIN, GA 31027                        MEMPHIS, TN 38128                    MEMPHIS, TN 38115
TYLEISHA TURNER          Case 19-11984-CSS    Doc 36
                                        TYLER AVERA        Filed 09/10/19   PageTYLER
                                                                                 1432BOGAN
                                                                                      of 1514
189 PINEHILL CIRCLE                     442 AVERA RD                            31819 COUNTRY LINE ROAD
MANSFIELD, LA 71052                     LEAKESVILLE, MS 39451                   SHANNON, MS 38868




TYLER BOWLIN                            TYLER BRAKE                             TYLER BROWN
4456 CELIA CREEK ROAD                   1827 BUNTING DR                         8 EAGLE TRAIL DRIVE APT 712
LENOIR, NC 28645                        NORTH AUGUSTA, SC 29841                 HATTIESBURG, MS 39402




TYLER CALDWELL                          TYLER CANDY CO LLC                      TYLER CHANDLER
9085 COUNTY ROAD 5                      4337 D C DRIVE                          410 4TH AVE SW
FLORENCE, AL 35633                      TYLER, TX 75701                         DECATUR, AL 35601




TYLER CRISMAN                           TYLER DAVIS                             TYLER DEATHERAGE
1005 SPARKSWAY                          150 DAMON ROAD                          664 CR 509
GRAND JUNCTION, TN 38039                COUNCE, TN 38326                        EUREKA SPRINGS, AR 72632




TYLER DOVE                              TYLER DOVE                              TYLER DUCOTE
10720 RD 149                            10720 ROAD 149                          720 PORET ST
PHILADELPHIA, MS 39350                  PHILADELPHIA, MS 39350                  MARKSVILLE, LA 71351




TYLER EBBERT                            TYLER EWING                             TYLER GAGE
898 W. MYRTLE ST. D2                    1116 MATILDA ST                         503 FOREST AVENUE
CABOT, AR 72023                         WESTLAKE, LA 70669                      MANSFIELD, LA 71052




TYLER HADDOX                            TYLER HADWIN                            TYLER HERROD
107 S RICHARDSON                        1779 CHINANOOK                          305 SUNDAY LANE
SALLISAW, OK 74955                      ELM GROVE, LA 71051                     SYLACAUGA, AL 35150




TYLER HERRON                            TYLER HOLMES                            TYLER HOOVER
305 EAST WINTER STREET                  6266 LAKE ARBOR PL APT 208              109 RHODES DRIVE
OKOLONA, MS 38860                       MEMPHIS, TN 38115                       HATTIESBURG, MS 39402




TYLER ISTRE                             TYLER JOHNSON                           TYLER JONES
413 RUE DESETOILES                      15002 MCCELAB ROAD                      602 S WEEKS APT 12
CARENCRO, LA 70520                      LITTLE ROCK, AR 72206                   BONIFAY, FL 32425




TYLER JORDAN                            TYLER KENT                              TYLER KIRCHER
1018 MAPLE DRIVE                        1711 DECVATUR AV                        204 LIMESTONE DR
ROANOKE, AL 36274                       FLORENCE, AL 35630                      HUNTLAND, TN 38345
TYLER LUTZ               Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                        TYLER MCLAURIN                   PageTYLER
                                                                              1433MCLAURIN
                                                                                   of 1514
4623 EAST DEARING                       175 BRYSON ST                        326 COTTON GIN LANE
MEMPHIS, TN 38117                       GUNTOWN, MS 38849                    SALTILLO, MS 38866




TYLER MEDLEY                            TYLER MESSERSCHMIDT                  TYLER MITCHELL
330 EAST MAIN STREET                    78 JIM JACKSON ROAD                  475 MISTY LEE LANE
NEWPORT, TN 37821                       HUMBOLDT, TN 38343                   STARKVILLE, MS 39759




TYLER MORNING TELEGRAPH                 TYLER MORROW                         TYLER PATTERSON
410 W ERWIN STREET                      308 RUSH STREET                      711 EAST MADISON
TYLER, TX 75702                         OPP, AL 36467                        PULASKI, TN 38478




TYLER PITCHFORD                         TYLER POLICE DEPARTMENT              TYLER REESE
1419 RIVER POINT COURT                  BURGLAR ALARM COODINATOR             106 EASTCOCHRAN ST
BENTON, AR 72019                        711 W FERGUSON STREET                CAMILLA, GA 31730
                                        TYLER, TX 75702




TYLER SANDERS                           TYLER SANDERSON                      TYLER SCOTT
120 LOFTIS DR                           PO BOX 471                           1144 WOODFIN RD
PELZER, SC 29669                        WAYNESBORO, TN 38485                 COTTON PLANT, AR 72036




TYLER SNIDER                            TYLER STAGGS                         TYLER STORY
205 ACKLEN STREET                       4075 CHALICE DRIVE                   505 ELM STREET
GREENFIELD, TN 38230                    SOUTHAVEN, MS 38672                  ALBANY, KY 42602




TYLER STREETMAN                         TYLER TERRELL                        TYLER TIPTON
1253 HWY 795                            301 WILLIAMSON AVE                   38 ORCHARD ROAD
GIBSLAND, LA 71028                      ANNISTON, AL 36201                   GRENADA, MS 38901




TYLER WAGGANER                          TYLER WALSH                          TYLER WEATHERALL
5555 MACEDONIA DR APT E-20              1420 BERRYVINE DR                    4411 MORGAN TOWN COVE
JONESBORO, AR 72401                     CONWAY, AR 72034                     MEMPHIS, TN 38118




TYLER WILKINSON                         TYLER WILLIAMS                       TYLER ZACCAGNINI
6471 HWY 24                             230 SOUTH MARTIN LUTHER KING D       1039 STEWART AVE
LIBERTY, MS 39645                       THOMASVILLE, GA 31792                FLORENCE, AL 35630




TYLERIA JOHNSON                         TYLERTOWN FIRE DEPT                  TYLERTOWN POLICE DEPT
455 FIRST STREET                        307 BAL AVE                          433 BEULAH AVE.
MAGNOLIA, MS 39652                      TYLERTOWN, MS 39667                  TYLERTOWN, MS 39667
TYMONICA VINCENT     Case   19-11984-CSS   Doc
                                      TYMOTHI    36 Filed 09/10/19
                                              SPRAGGINS                   PageTYNATHIEN
                                                                               1434 of 1514
                                                                                        BOOKER
508 COURTVIEW TOWERS                  3 LITTLE LOOP RD                         204 MOULTRIE ST
FLORENCE, AL 35630                    PHENIX CITY, AL 36870                    JOANNA, SC 29351




TYNEISHA LOGWOOD                      TYNES MIXON                              TYNESHA THOMAS
128 MELISSA COURT                     C/O PROFESSIONAL ADVANTAGE REALTY        111 JERALD DR
MONROE, LA 71202                      1223 CAMELLIA BLVD                       MONROE, LA 71203
                                      LAFAYETTE, LA 70508




TYNESHIA REASON                       TYNISHA GAMBLE                           TYNISHA MCCOY
1042 MARTINS LN                       853 GAUSETOWN ROAD                       291 REDDICK ST
NATCHEZ, MS 39120                     KINGSTREE, SC 29556                      HOMERVILLE, GA 31634




TYON MCCLOUD                          TYQUAVIAN MOORE                          TYR SPORT INC
215 EAST CHURCH ST                    10532 HERITAGE HWY                       ATTN MATT DILORENZO, PERSIDENT
MOUNT VERNON, GA 30445                BAMBERG, SC 29003                        1790 APOLLO CT
                                                                               SEAL BEACH, CA 90740




TYR SPORT                             TYR SPORT                                TYR SPORT
ATTN IRA SCHARF, ACCT MGR             ATTN JILL MILLES, CUSTOMER SVC           ATTN MATT DILORENZO, PERSIDENT
85 SHERWOOD AVE                       1790 APOLLO CT                           1790 APOLLO CT
FARMINGDALE, NY 11735                 SEAL BEACH, CA 90740                     SEAL BEACH, CA 90740




TYRA FRANKLIN                         TYRA SIMS                                TYRA WHEELER
408 HWY 849                           602 MAIN STREET NORTH                    249 N BAROUSSE ST
COLUMBIA, LA 71418                    WARRIOR, AL 35180                        CHURCH POINT, LA 70525




TYRA WHITE                            TYRANDA SEYMORE                          TYREE BRIDGES
122 SECOND STREET                     1101 TORI LANE                           204 FALLIS ST
RUSTON, LA 71270                      BEEBE, AR 72012                          WEST MEMPHIS, AR 72301




TYREE MCCLENDON                       TYRELL HUDGINS                           TYRELLE NORWOOD
4191 MIDWAY ODOM                      214 TAYLOR ST.                           3573 GREENSIDE DR
FOREST, MS 39074                      COLUMBUS, MS 39702                       MEMPHIS, TN 38125




TYRELLE STROM                         TYRESA ZBINDEN                           TYRESE HARRIS
1404 HILLCREST ST.                    7147 COUNTRY OAKS DRIVE                  1791 DEAS FIELD RD.
EDGEFIELD, SC 29824                   MEMPHIS, TN 38125                        WARD, AL 36922




TYRESE HOLLOWAY                       TYRESE RHYMES                            TYRESE SANDERS
122 WILL BARBER RD                    526 MT PLEASANT ST                       306 MICKEY GILLEY AVE
PINOLA, MS 39149                      PITTSBURG, TX 75686                      FERRIDAY, LA 71334
TYRIAN JOHNSON         Case 19-11984-CSS    Doc
                                      TYRIANA    36
                                              LOMAS        Filed 09/10/19   PageTYRIC
                                                                                 1435ABDULLAH-WILLIAMS
                                                                                      of 1514
502 PINE STREET                        131 GABRIELLE LOOP                        526 FOX RUN TRL APT E2
STAMPS, AR 71860                       NATCHITOCHES, LA 71457                    PEARL, MS 39208-5709




TYRIC SCOTT                            TYRIEK ELLIS                              TYRIONNA POOLE
702 MOROCCO ST                         763 PLAINFIELD RD                         313 LONG STREET
JONESBORO, LA 71270                    EASTMAN, GA 31023                         DUMAS, AR 71639




TYRONDA BENJAMIN                       TYRONE BRENT                              TYRONE BRENT
103 PARKWAY DR                         3974 HOBSON ROAD                          4114 CINDERELLA ST
SOPERTON, GA 30457                     MEMPHIS, TN 38128                         MEMPHIS, TN 38190




TYRONE BRENT                           TYRONE MATTHEWS                           TYRONE ROBINSON
926 WESTERN PARK DR                    2100 FARRINGTON ST                        3214 THIRTEEN COLONY MALL AP1A
MEMPHIS, TN 38109                      MEMPHIS, TN 38109                         MEMPHIS, TN 38115




TYRONE SHAW                            TYRONE STUCKEY                            TYRONE WILLIAMS
112 FREDERICK COVE                     1109 ASHLEY ROAD                          4501 LINCOLN PARK ROAD
COURTLAND, MS 38620                    DUDLEY, GA 31022                          SPRINGFIELD, KY 40069




TYRUS BROOKS                           TYSA PINSON                               TYSHA CARSON
1611 BELL AVE.                         2232 MARIE COVE                           30740 STATE HWY 54 E
COLUMBUS, MS 39701                     OXFORD, MS 38655                          DUMAS, AR 71639




TYSHAUNA UNDERWOOD                     TYSHERIA GREEN                            TYSHONDA ROBERTSON
429 ADVENTURE RD                       2268 GREEN LANE                           283 CARVER DR
SALUDA, SC 29138                       BISHOPVILE, SC 29010                      SICIAL CIRCLE, GA 30025




TYSIN ABDULLAH                         TYSON FOODS INC.                          TYSON JACKSON
526 FOX RUN TRAIL E2                   COURTNEY SCOTT                            163 INGLEWOOD DRIVE
PEARL, MS 39208                        21 KERCHEVAL STE 278                      SYLACAUGA, AL 35150
                                       GROSSE POINTE, MI 48236




TYSON WHITE                            TYTIANNA COLEMAN                          TYTIARRIA BOLDEN
1916 WESLEY DRIVE                      5853 RIVER RD                             1208 WALSH ST
RUSTON, LA 71270                       JACKSON, MS 39211                         FORREST CITY, AR 72335




TYWANDA JOHNSON                        TYWANDA THOMAS                            TYWANDER HILL
39 CAROLINA AVE                        120 BALDWIN ST.                           267 GRANT RD
SUMTER, SC 29150                       STATESBORO, GA 30458                      EHRHARDT, SC 29081
TYWANNA JOHNSON           Case 19-11984-CSS     Doc 36
                                         U P ENTERPRISE     Filed 09/10/19   PageU1436  of 1514
                                                                                   S BEVERAGE INC.
6521 DRY LAKE ROAD                        PO BOX 696                              10 FRESH BRU DR.
QUITMAN, GA 31643                         CARTHAGE, NC 28327                      NEWMAN, GA 30264




U S DEPT OF EDUCATION                     U S POSTAGE METER CTR                   U.C. MILK CO. LLD DBA
NATIONAL PAYMENT CENTER                   PO BOX 800848                           GOLDENROD DAIRY
PO BOX 105081                             SANTA CLARITA, CA 91380                 PO BOX 400
ATLANTA, GA 30348-5081                                                            MADISONVILLE, KY 42431




U.P.D. INC.                               U.S. CHAMBER OF COMMERCE                U.S. POLY ENTERPRISE INC.
4507 MAYWOOD AVE.                         PO BOX 97110                            ATTN RICK BREILLING
VERNON, CA 90058                          WASHINGTON, DC 20090-7110               16143 N OUTER ROAD
                                                                                  DEXTER, MO 63841




U.S. POSTAL SERVICE                       U.S. POSTMASTER                         U.S. TREASURY
HOLIDAY CITY STATION                      555 S B.B. KING BOULEVARD               22 NORTH FRONT STREET
PO BOX 181027                             MEMPHIS, TN 38101                       MEMPHIS, TN 38103
MEMPHIS, TN 38118-9998




UBAH DIRIE                                UCC DISTRIBUTING INC                    U-HAUL INTERNATIONAL
892 ORPHANAGE AVE                         ATTN JOHN OROZCO, PRESIDENT             2727 N. CENTRAL AVE.
MEMPHIS, TN 38107                         2580 PIONEER AVE, A                     PHOENIX, AZ 85072-2128
                                          VISTA, CA 92081




ULINE INC.                                ULTIMATE APPAREL                        ULTIMATE SPORTS
PO BOX 88741                              2093 BELLMORE AVENUE                    550 N.W. 26TH STREET
CHICAGO, IL 60680-1741                    BELLMORE, NY 11710                      MIAMI, FL 33127




ULTRA TAN                                 ULYSSES CLARK                           ULYSSES NOEL
                                          110 MCLIN ST                            2720 PLUM POINT RD
                                          HUMBOLDT, TN 38343                      SOUTHAVEN, MS 38672




UMA ENTERPRISES INC.                      UMEKA LOWE                              UMEKE JOHNSON
RATTAN SOUGH                              625 SOUTH DOOLY STREET APT A1           629 QUITMAN 38
1620 S. WILMINGTON AVE.                   MONTEZUMA, GA 31063                     PITTSBURG, TX 75686
COMPTON, CA 90220




UMRENA HAYAT                              UNARCO MATERIAL HANDLING                UNC-CHAPEL HILL
2932 ALLISON BONNET                       PO BOX 930970                           UNC ESHELMAN SCHOOL OF
HUEYTOWN, AL 35023                        ATLANTA, GA 31193-0970                  PHARMACY
                                                                                  100 EUROPA DR. STE 250
                                                                                  CHAPEL HILL, NC 27517



UNCLE MURLES BBQ LLC                      UNCLE SAMS GLASS DOOR INC               UNDERWRAPS COSTUMES
ATTN WILLIAM L POPE, OWNER                COMMERCIAL SOLUTIONS INC                ATTN PAYMAN SHAFFA, PRESIDENT
13 N FENWICK RD                           21 INDUSTRIAL DRIVE                     9600 IRONDALE AVE
MEMPHIS, TN 38111                         SMITHFIELD, RI 02917                    CHATSWORTH, CA 91311
UNDRA WILLIAMS           Case 19-11984-CSS   Doc
                                        UNDREA NASH36       Filed 09/10/19   PageUNEEDA
                                                                                  1437 of 1514
                                                                                        DOLL
2878 SIGNAL ST                           110 JANET DAVIS                         ATTN LARRY HOGGE, VP
MEMPHIS, TN 38127                        INDIANOLA, MS 38751                     227 RED BUD CIR
                                                                                 HENDERSON, NC 27536




UNEEDA INTL LTD                          UNEKKIA SPECKS                          UNICO BANK
SIMMONS HOLDINGS LTD                     177 MINGER LANE                         200 10TH STREET
16F TAL BLDG 49 AUSTIN RD                CLARKS, LA 71415                        MARKED TREE, AR 72365
HONG KONG
HONG KONG



UNILEVER HPC - USA                       UNILEVER ICE CREAM                      UNILEVER
5250 E. RAINES RD.                       KURT HALL                               ATTN MARK E HUFFMAN, DIR OF SALES
MEMPHIS, TN 38118                        CHARLOTTE, NC 28275-5604                3600 ARCO CORPORATE DR, STE 210
                                                                                 CHARLOTTE, NC 28273




UNION BANK & TRUST CO                    UNION BANK                              UNION BANK
ATTN BRANDON HOGG, DIR SPEC ASSETS       102 W MCCLOY ST                         PO BOX 270
PO BOX 270                               MONTICELLO, AR 71655                    MONTICELLO, AR 71655
MONTICELLO, AR 71657




UNION CITY ENERGY AUTHORITY              UNION CITY ENERGY AUTHORITY             UNION CITY FIRE DEPT
312 N DIVISION ST                        PO BOX 369                              1111 N FIFTH ST
UNION CITY, TN 38281                     UNION CITY, TN 38281-0369               UNION CITY, TN 38261




UNION CITY FORKLIFT INC.                 UNION CITY POLICE DEPT                  UNION COUNTY CLERK
LIFT PRO OF MEMPHIS                      408 S DEPOT ST                          901 MAIN STREET
4056 HOMEWOOD ROAD                       UNION CITY, TN 38261                    MAYNARDSVILLE, TN 37807
MEMPHIS, TN 38118




UNION COUNTY CLERK                       UNION COUNTY TAX COLLECTO               UNION COUNTY TAX COLLECTO
901 MAIN STREET                          114 E BANKHEAD ST                       PO BOX 862
MAYNARDVILLE, TN 37807                   NEW ALBANY, MS 38652                    NEW ALBANY, MS 38652




UNION FIRE DEPT.                         UNION OF ORTHODOX JEWISH                UNION PLANTERS BANK
404 BANK ST.                             CONGREGATIONS                           ATTN JOY FRACCHIA
UNION, MS 39365                          OF AMERICA KASHRUTH DIVISION            PO BOX 387 HQ4
                                         ATTN RABBI GORELIK                      MEMPHIS, TN 38147
                                         11 BROADWAY
                                         NEW YORK, NY 10004


UNION PLANTERS NATL BANK                 UNION PLANTERS NATL BANK                UNION POLICE DEPT.
ATTN IRENE BROWN-A3W                     CORP. TRUST SERV. DEPT.                 404 BANK ST.
PO BOX 387                               PO BOX 387                              UNION, MS 39365
MEMPHIS, TN 38147                        MEMPHIS, TN 38147




UNION PRODUCTS                           UNION UNDERWEAR CO INC                  UNION UNIVERSITY
DIV OF CADA PRODUCTS INC                 D/B/A FRUIT OF THE LOOM                 1050 UNION UNIVERSITY DR
ATTN BRUCE ZAROZNY, PRESIDENT            ATTN JOE AGRO, VP SALES                 JACKSON, TN 38305
1-B PRINCETON RD                         ONE FRUIT OF THE LOOM DR
FITCHBURG, MA 01420                      BOWLING GREEN, KY 42102-9105
UNIPLAST INDUSTRIES INC.Case     19-11984-CSS
                                           UNIQUEDoc 36 Filed 09/10/19
                                                 CARLYLE                      PageUNIQUE
                                                                                   1438 HOLLIS
                                                                                         of 1514
1-5 PLANT ROAD                             851 MARTIN LUTHER KING JR              1374 WADSWORTH ROAD
HASBROUCK HEIGHTS, NJ 07604                BAINBRIDGE, GA 39819                   SULLIGENT, AL 35586




UNIQUE INDUSTRIES INC                      UNIQUE OPPORTUNITIES LLC               UNIQUE PHLLIPS
ATTN WILLIAM WILKEY, SVP                   MONA HOOVER                            1640 JOY BLVD
SALES/MARKETING                            5 NORTH CHURCH ROAD                    HORNLAKE, MS 38637
4750 LEAGUE ISLAND BLVD                    SADDLE RIVER, NJ 07458
PHILADELPHIA, PA 19112-1222



UNIQUE SIMS                                UNISOURCE BUSINESS SOLUTIONS LLC       UNISOURCE BUSINESS SVC LLC
79 CLEM ROAD                               ATTN JIMMY LARSEN                      1825 VANDERHORN DRIVE
PRENTISS, MS 39474                         1683 SHELBY OAKS DR N, STE 7           MEMPHIS, TN 38134
                                           MEMPHIS, TN 38134




UNISOURCE                                  UNISYS CORPORATION                     UNITE CREDIT CORP.
PO BOX 409884                              99865 COLLECTIONS CENTER               1306 GOODMAN RD. STE 105
ATLANTA, GA 30384-9884                     DRIVE                                  SOUTHAVEN, MS 38671
                                           CHICAGO, IL 60696




UNITED AMERICAN VIDEO                      UNITED BEVERAGE GROUP LLC              UNITED BEVERAGES OF AB
PO BOX 532640                              NICK NICHOLS                           NORTH CAROLINA LLC
ATLANTA, GA 30353-2640                     313-908-3016 CELL                      105 9TH STREET NW
                                           ATLANTA, GA 30309                      HICKORY, NC 28601




UNITED BEVERAGES OF AB                     UNITED BIOSOURCE CORP                  UNITED BIOSOURCE LLC
NORTH CAROLINA LLC                         12900 FOSTER STE 300                   F/K/A UNITED BIOSOURCE CORP
385 AIRPORT ROAD                           12900 FOSTER STE 300                   12900 FOSTER STE 300
SALISBURY, NC 28144                        OVERLAND PARK, KS 66213                OVERLAND PARK, KS 66213




UNITED CHINA INC                           UNITED CHINA INC                       UNITED CHINA INC
D/B/A MAMONE HOME & GARDEN                 D/B/A MAMONE HOME & GARDEN             PO BOX 1721
ATTN JOHN MAMONE, VP                       ATTN JOHN MAMONE, VP                   ABITA SPRINGS, LA 70420
5620 FULTON INDUSTRIAL BLVD SW             PO BOX 904
ATLANTA, GA 30336                          ACWORTH, GA 30101



UNITED COMMUNITY BANK                      UNITED COMMUNITY BANK                  UNITED COMMUNITY BANK
145 SLOPE STREET - PO BOX 1939             214 N MAIN ST                          2760 MATHA BERRY HWY
BRYSON CITY, NC 28713                      HIAWASEE, GA 30546                     ROME, GA 30165




UNITED COMMUNITY BANK                      UNITED COMMUNITY BANK                  UNITED COMMUNITY BANK
732 MAIN STREET                            7400 HWY. 140 NW                       PO BOX 729
ANDREWS, NC 28901                          ADAIRSVILLE, GA 30103                  HIAWASEE, GA 30545




UNITED COMPANIES FINANCIAL                 UNITED CREDIT CORP INC.                UNITED CREDIT
CORPORAITON                                901-D NORTH JACKSON ST.                1586 SIMPSON HWY 49
                                           HOUSTON, MS 38851                      MAGEE, MS 39111
UNITED CREDIT            Case 19-11984-CSS
                                        UNITEDDoc  36 Filed
                                              DISTRIBUTING     09/10/19
                                                           CO LLC         PageUNITED
                                                                               1439 DISTRIBUTORS
                                                                                     of 1514     26 INC
466 WEST BANKHEAD ST.                     ATTN DON MCLURE, GM                  ATTN WEISSMAN BENPORAT, CEO
NEW ALBANY, MS 38652                      1158 JORDAN AVE                      2425 HUNTER ST
                                          DOTHAN, AL 36303                     LOS ANGELES, CA 90021




UNITED DISTRIBUTORS AB INC.               UNITED ELECT SERVICE984              UNITED EXCHANGE CORP.
770 KING GEORGE BLVD.                     2801WEST TYVOLA RD.                  5836 CORPORATE AVE
SAVANNAH, GA 31419                        MAIL DROP S105                       SUITE 200
                                          ATTN TOMMIE MITCHELL                 CYPRRESS, CA 90630
                                          CHARLOTTE, NC 28217-4500



UNITED FRUIT AND PRODUCE                  UNITED FURNITURE INDUST              UNITED INDUSTRIES CORPORATION
55 PRODUCE ROW                            431 HWY 41 E                         ATTN RICK JOHNSON, CUST SVC
CEGART UNITEDMO.COM                       OKOLONA, MS 38860                    ONE RIDER TRAIL PLZ DR, STE 300
ST LOUIS, MO 63102                                                             EARTH CITY, MO 63045




UNITED INDUSTRIES CORPORATION             UNITED ONLINE INC                    UNITED PACKAGE MAILING
ATTN ROBERT MILLER, VP FINANCE                                                 CENTERS OF AMERICA
1 RIDER TRAIL PLZ DR, STE 300                                                  14300 MIDLOTHIAN TPK
EARTH CITY, MO 63045                                                           SUITE A
                                                                               MIDLOTHIAN, VA 23113



UNITED PARCEL SERVICE                     UNITED PET GROUP                     UNITED RENTALS NORTH AMER
780 W. ARMY TRAIL ROAD                                                         PO BOX 840514
CAROL STREAM, IL 60132-0577                                                    DALLAS, TX 75284-0514




UNITED RENTALS SOUTHEAST                  UNITED SALT                          UNITED STATES ATTORNEY
PO BOX 100711                             BRIAN MCCARTHY                       200 JEFFERSON AVE STE 811
ATLANTA, GA 30384                         4800 SAN FELIPE                      MEMPHIS, TN 38103
                                          HOUSTON, TX 77056




UNITED STATES POSTAL SERV                 UNITED STORE FIXTURES                UNITED SUGARS CORP
POSTAL ONE -CAPS                          4290 1ST AVENUE                      8000 WEST 78TH SREET
2700 CAMPUS DRIVE                         BROOKLYN, NY 11232                   SUITE 300
SAN MATEO, CA 94497-9433                                                       EDINA, MN 55439




UNITED VAN LINES LLC                      UNITED WAY OF MIDSOUTH               UNITED WAY OF RUTHERFORD
22304 NETWORK PLACE                       1005 TILLMAN STREET                  UNITED WAY OF RUTHERFORD
CHICAGO, IL 60673-1223                    MEMPHIS, TN 38112                    AND CANNON COUNTIES
                                                                               3050 MEDICAL CNT PKWY FL2
                                                                               MURFREESBORO, TN 37129



UNITED-JOHNSON BROS OF ALABAMA LLC        UNITED-JOHNSON BROTHER AB            UNIVERSAL ADCOM
ATTN JEFFREY L GIBBS, CFO                 OF ALABAMA LLC                       DBA SCOREBOARD SPORTS MKT
6000 GREENWOOD PKWY, STE 100              6000 GREENWOOD PKWY                  2925 AVE E EAST
BESSEMER, AL 35022                        SUITE 100                            ARLINGTON, TX 76011
                                          BESSEMER, AL 35022



UNIVERSAL BEAUTY PRODUCTS INC             UNIVERSAL BEAUTY PRODUCTS            UNIVERSAL BRAND MERCHAND
ATTN GERRY JAMES, PRESIDENT               500 WALL STREET                      11726 SAN VINCENTE BLVD
1200 KIRK                                 GLENDALE HEIGHTS, IL 60139           SUITE 160
ELK GROVE VILLAGE, IL 60007                                                    LOS ANGELES, CA 90049
                     CaseINC
UNIVERSAL CHARGE ACCOUNTS 19-11984-CSS     DocCHARGE
                                    UNIVERSAL   36 Filed   09/10/19
                                                      ACCOUNTS        PageUNIVERSAL
                                                                           1440 of 1514
                                                                                    COLLECTION SYST
3500 LAKETON ROAD                   665 RODI ROAD                          5240 MENDENHALL PARK PL.
PITTSBURGH, PA 15235                SUITE 300                              MEMPHIS, TN 38115
                                    PITTSBURGH, PA 15235




UNIVERSAL FUELS INC UVAIR            UNIVERSAL LOAN COMPANY                UNIVERSAL MEDITECH INC
UVAIR                                228 A EAST CHEROKEE ST.               ATTN CANDANCE LIU, COO
1150 GEMINI STREET                   WAGONER, OK 74467                     1320 E FORTUNE DR, STE 102
HOUSTON, TX 77058                                                          FRESNO, CA 93725




UNIVERSAL MEDITECH INC               UNIVERSAL MEDITECH INC                UNIVERSAL RAZORS
ATTN WENDY CHEN, MGR                 ATTN ZHAOYAN WANG, PRESIDENT          ATTN LOU SCHWING
2375 E TULARE AVE                    2375 E TULARE AVE                     3 BROOKE ROAD
TULARE, CA 93274                     TULARE, CA 93274                      BOYLSTON, MA 01505




UNIVERSAL SPECIALTY FOODS INC        UNIVERSAL SPECIALTY FOODS INC.        UNIVERSAL WEATHER AND
ATTN MAJID MOSSANEN, SALES MGR       ATTN MAJID MOSSANEN, SALES MGR        AVIATION INC
8391 BEVERLY BLVD, 104               8391 BEVERLY BLVD, 104                1150 GEMINI STREET
LOS ANGELES, CA 90048                LOS ANGELES, CA 90048                 HOUSTON, TX 77058-2708




UNIVERSITY OF ALABAMA                UNIVERSITY OF ARKANSAS                UNIVERSITY OF KENTUCKY
OF BIRMINGHAM                        FOR MEDICAL SCIENCES                  103 REGULATORY SERVICES
701 20TH ST S-AB 620                 4301 WEST MARKHAM                     BLDG
BIRMINGHAM, AL 35294-0106            LITTLE ROCK, AR 72205                 500 SOUTH LIMESTONE
                                                                           LEXINGTON, KY 40546-0275



UNIVERSITY OF NORTH                  UNIVERSITY OF TENNESSEE               UNIVERSITY OF TENNESSEE
CAROLINA AT CHAPEL HILL              COLLEGE OF PHARMACY                   HEALTH SCIENCE CENTER
104 AIRPORT DRIVE                    881 MADISON AVE                       62 S DUNLAP
CAMPUS BOX 1220                      MEMPHIS, TN 38163                     SUITE 120
CHAPEL HILL, NC 27599-1220                                                 MEMPHIS, TN 38163



UNIVERSITY OF TENNESSEE              UNK UNKNOWN                           UNKNOWN MCCANT
WEST INSTITUTE FOR CANCER            913-915 PEMBROKE DRIVE                6114 BYPASS
RESEARCH                             COLUMBUS, GA 31907                    VALLEY, AL 36854
100 NORTH HUMPHREYS BLVD
MEMPHIS, TN 38120



UNKNOWN NAME                         UNKNOWN TN                            UNKNOWN
MOUNTAIN CITY, TN 37683              UNKNOWN                               ST. JOSEPH, AR 72675
                                     CORDOVA, TN 38134




UNKNOWN                              UNKNOWN-MS                            UNUM LIFE INSURANCE
UNKNWON, AL 36257                    UNKNOWN                               COMPANY OF AMERICA
                                     UKNOWN, MS 38961                      1 FOUNTAIN SQUARE
                                                                           CHATTANOOGA, TN 37402-1330




UP ENTERPRISE                        UPD INC                               U-PLAY CORPORATION TR
PO BOX 696                           ATTN FRED DARDASHTI, EVP              NO.18 FUMIN RD JIUJIANG
CARTHAGE, NC 28327                   4507 S MAYWOOD AVE                    ECONOMIC & TECH DEVP ZONE
                                     VERNON, CA 90058                      WUHU CITY ANHUI PROVINCE
                                                                           ANHUI PROVINCE 241001000 CHINA
UPLINK SECURITY LLC      Case 19-11984-CSS
                                        UPPER Doc 36 Filed
                                              CUMBERLAND     09/10/19
                                                         ELECTRIC           PageUPPER
                                                                                 1441CUMBERLAND
                                                                                      of 1514 ELECTRIC
FORMALLY NUMEREX                         MEMBERSHIP COR                         MEMBERSHIP COR
PO BOX 102195                            907 N MAIN ST                          PO BOX 159
SUITE 200                                CARTHAGE, TN 37030                     CARTHAGE, TN 37030-0159
ATLANTA, GA 30368-2195



UPS FREIGHT                              UPS                                    UPSHAW WILLIAMS BIGGERS
PO BOX 79755                             PO BOX 7247-0244                       BECKHAM & RIDDICK
BALTIMORE, MD 21279-0755                 PHILADELPHIA, PA 19170-0001            PO BOX 8230
                                                                                GREENWOOD, MS 38935-8230




UPSON CO TAX COMMISSIONER                UPSON CO TAX COMMISSIONER              UPSTREAM SHOPPING CENTER LLC
116 W MAIN ST                            PO BOX 409                             D/B/A B SAMUEL REALTY COMPANY
THOMASTON, GA 30286                      THOMASTON, GA 30286                    340 VINCENT AVE
                                                                                METAIRIE, LA 70005




URIAH BARNES                             URIAH DOVER                            UROCENTER
158 NELMS ST                             346 COLLETT ST APT.2                   PO BOX 1000
WASHINGTON, GA 30673                     RUTHERFORDTON, NC 28139                DEPARTMENT 212
                                                                                MEMPHIS, TN 38148




URQUHART QUENTIN                         URSALA MOORE                           US ALLIANCE PAPER INC
1604 SHAVERS LANE                        15378 RIVER ROAD                       101 HEARTLAND BLVD
PINE BLUFF, AR 71601                     NATCHEZ, MS 39120                      101 HEARTLAND BLVD
                                                                                EDGEWOOD, NY 11717-8315




US ALLIANCE PAPER INC                    US BANCORP EQUIPMENT FINANCE INC       US BANK EQUIPMENT FINANCE
ATTN JEFFREY LEAF, DIR US SALES          1310 MADRID STREET                     1310 MADRID STREET
101 HEARTLAND BLVD                       MARSHALL, MN 56258                     MARSHALL, MN 56258
EDGEWOOD, NY 11717-8315




US BANK NA TRUSTEE2001-C2                US BANK NATIONAL ASSOCIATION           US BANK- TREASURY
C/O COLLIERS INTL MGMT                   800 NICOLLET MALL                      MANAGEMENT SERVICES
ATLANTA LLC                              MINNEAPOLIS, MN 55402                  800 NICOLLET MALL
5871 GLENRIDGE DR 400                                                           MINNEAPOLIS, MN 55402
ATLANTA, GA 30328



US CENTRAL BILLING                       US CUSTOMS & BORDER                    US DEPARTMENT OF LABOR
82 A CANTIAGUE ROCK ROAD                 PROTECTION                             S-2521
WESTBURY, NY 11590                       ATTN PORTER DIRECTOR                   200 CONSITUTION AVE, NW
                                         PO BOX 530071                          WASHINGTON, DC 20210
                                         ATLANTA, GA 30353-0071



US DEPARTMENT OF TREASURY                US DEPT OF COMMERCE/                   US DISPLAY GROUP INC
DEBT MANAGEMENT SERVICES                 NATIONAL TECHNICAL                     810 S WASHINGTON STREET
PO BOX 979101                            INFORMATION SERVICE                    TULLAHOMA, TN 37388
ST LOUIS, MO 63197-9000                  5301 SHAWNEE ROAD
                                         ALEXANDRIA, VA 22312



US FOAM CORP.                            US NONWOVENS CORP                      US NONWOVENS CORP
2002 SO. STEMMONS FREEWAY                ATTN ALAN WOLSKY, CREDIT MGR           ATTN RICH GINSBURG, NATL SALES MGR
SUITE 100                                100 EMJAY BLVD                         100 EMJAY BLVD
LAKE DALLAS, TX 75065                    BRENTWOOD, NY 11717                    BRENTWOOD, NY 11717
US NUTRITION            Case 19-11984-CSS    Doc 36
                                       US NUTRITION        Filed 09/10/19     PageUS
                                                                                   1442  of PRODUCTS
                                                                                     OFFICE 1514
ATTN HEIDI WINTHROP                      ATTN KEITH THOMPSON, REG SALES MGR        PO BOX 18869
2100 SMITHTOWN AVE                       2100 SMITHTOWN AVE                        MEMPHIS, TN 38181
RONKONKOMA, NY 11779                     RONKONKOMA, NY 11779




US PAVEMENT SERVICES INC.                US POSTAGE METER CENTER INC.              US SALT LLC
39 INDUSTRIAL PARKWAY                    PO BOX 800848                             10955 LOWELL AVE
WOBURN, MA 01801                         SANTA CLARITA, CA 91381                   SUITE 500
                                                                                   OVERLAND PARK, KS 66210




US SALT LLC                              US SALT LLC                               US SOAPS MFG CO
ATTN CURTIS MEIER, DIR NATL ACCTS        ATTN DON KRIDER, VP SALES                 A DIVISION OF SHOWLINE
2 BRUSH CREEK BLVD, STE 200              2 BRUSH CREEK BLVD, STE 200               2114 ATLANTIC AVE, STE 160
KANSAS CITY, MO 64112                    KANSAS CITY, MO 64112                     RALEIGH, NC 27604




US SOAPS MFG CO                          US SOAPS MFG CO                           US SPRINKLER INC
ATTN ELLEN CHAMBER, CFO                  ATTN R. PATRICK DIEHL, PRESIDENT          1009 11TH COURT WEST
2114 ATLANTIC AVE, STE 160               2114 ATLANTIC AVE, STE 160                BIRMINGHAM, AL 35204
RALEIGH, NC 27604                        RALEIGH, NC 27604




US TAMEX CORP                            US WHOLESALE LLC.                         U-SAVE-IT PHARMACY INC.
ATTN TAMMY OU, PRESIDENT                 13981 UNITY STREET NW                     DBA USAVE IT PHARMACY 20
12910 MULBERRY DR, UNIT A                RAMSEY, MN 55303                          620 S. TRADE STREET
WHITTIER, CA 80602                                                                 TRYON, NC 28782




USC - TEXAG, LLC                         USC EDUCATIONAL FNDTN                     USC PROPERTIES LLC
PO BOX 202774                            SC COLLEGE OF PHARMACY                    PO BOX 204234
DALLAS, TX 75320-2774                    715 SUMTER STREET                         DALLAS, TX 75320
                                         COLUMBIA, SC 29208




USC PROPERTIES LLC                       USC PROPERTIES                            USC-TEXAG LLC
PO BOX 204234                            HUDSON, POTTS & BERNSTEIN                 ATTN TODD ROTH
DALLAS, TX 75320-4234                    1800 HUDSON LANE 300                      6220 NORTHERN DANCE
                                         PO DRAWER 3008                            AUSTIN, TX 78746
                                         MONROE, LA 71210



USC-TEXAG LLC                            USDA - PACA                               USDA - PACA
PO BOX 202774                            NATIONAL LICENSE CENTER                   PO BOX 790327
DALLAS, TN 75320-2774                    PO BOX 790327                             ST LOUIS, MO 63179
                                         ST LOUIS, MO 63179




USDA - PACA                              USHER, RENE A                             USMAN SYAL
US DEPT OF AGRICULTURE AMS, Fair Trade   435 SUGAR RIDGE RD                        2405 THROCKMORTON ST
Practices Program, PACA Division         POWELL, MO 65730-9161                     DALLAS, TX 75219
Patrick P. Romero, REGIONAL DIR
TUCSON FED BLDG, RM 7T, 300 W
CONGRESS ST
TUCSON, AZ 85701

UT FOUNDATION                            UTACHA GILLILAND                          UTAH DEPARTMENT OF HEALTH
62 S DUNLAP STE 500                      593FRIENDSHIP RD                          ATTN: JOSEPH MINER, EXECUTIVE
MEMPHIS, TN 38163                        CHICKAMAUGA, GA 30707                     DIRECTOR
                                                                                   CANNON HEALTH BUILDING
                                                                                   288 NORTH 1460 WEST
                                                                                   SALT LAKE CITY, UT 84116
                        Case 19-11984-CSS
UTAH DEPARTMENT OF HEALTH                     Doc COMMISSION
                                       UTAH LABOR   36 Filed 09/10/19       PageUTAH
                                                                                 1443  of 1514
                                                                                     STATE TAX COMMISSION
DIVISION OF MEDICAID AND HEALTH        160 EAST 300 SOUTH                        210 NORTH 1950 WEST
FINANCING                              3RD FLOOR                                 SALT LAKE CITY, UT 84134
P.O. BOX 143106                        SALT LAKE CITY, UT 84114-6600
SALT LAKE CITY, UT 84114-3106



UTAH STATE TAX COMMISSION             UTILITIES BOARD OF RAINBOW CITY, AL        UTILITIES BOARD OF RAINBOW CITY, AL
210 NORTH 1950 WEST                   1540 SUTTON BRIDGE RD                      PO BOX 680
SALT LAKE CITY, UT 84134-0300         RAINBOW CITY, AL 35906                     GADSDEN, AL 35902-0680




UTOPIA FRAGRANCES                     UWG UNITED WE GROW                         UXC ECLIPSE (USA) LLC
5400 BROKEN SOUND BLVD NW             9 WEST DRIVE                               1775 TYSONS BLVD.
BOCA BATON, FL 33487                  BRAMPTON, ON L6T 4T2                       TYSONS, VA 22102
                                      CANADA




UXC ECLIPSE (USA) LLC                 UXC ECLIPSE LLC                            V & V LIMITED LIABILITY COMPANY
FKA COLE SYSTEMS ASSO INC             ATTN BRIAN DEMING, PRESIDENT               C/O E L VOWELL
1775 TYSONS BLVD                      200 W 14 ST, 15 FLR                        403 SOUTH CHURCH
TYSONS, VA 22102-7220                 NEW YORK, NY 10036                         LOUISVILLE, MS 39339




V & V LIMITED LIABILITY COMPANY       V F W HALL                                 V F W MARION MATTHEWS POST
C/O E L VOWELL                        1750 SAN ANTONIO AVE                       361 OLD 41 HWY
716 PECAN AVE                         CONTACT: T GEOGAHGAN                       CONTACT: WILLIAM HAMRECK
PHILADELPHIA, MS 39350                MANY, LA 71449                             BARNESVILLE, GA 30204




V F W POST 4629                       V F W POST 4850                            V F W POST 7211
305 W HARALSON STREET                 3401 VETERANS DRIVE                        10729 FM 14
CONTACT: WENDELL KISTLER              CONTACT: JERRY JAN                         CONTACT: DEWAYNE GREER
LAGRANGE, GA 30240                    JASPER, AL 35501                           TYLER, TX 75706




V F W POST 9854                       V F W POST 9933                            V F W POST
2292 HIGHWAY 109 S                    2668 N HIGHWAY 171                         205 W 5TH STREET
CONTACT: BILL NEWMAN                  CONTACT:CHARLES FUSELIER                   CONTACT: GEORGE TWALL
VINTON, LA 70668                      LAKE CHARLES, LA 70611                     LA PLACE, LA 70068




V F W POST                            VFW                                        V M CLEVELAND
9586 MONTEAGLE STREET                 119 MAIN STREET                            CLEVELAND PROPERTIES LLC
CONTACT: BILLY TAYLOR                 CONTACT: EDWARD BARBER                     1879 COLEY ROAD
MONTEAGLE, TN 37356                   LAFAYETTE, TN 37083                        TUPELO, MS 38801




V W ENTERPRISES LLC                   V&V LIMITED LIABILITY CO                   V&V LIMITED LIABILITY CO
201 LAKEVIEW DR, STE A, PO BOX 67     2214 SOUTH CHURCH AVE.                     403 SOUTH CUURCH AVENUE
SOMERVILLE, TN 38068                  LOUISVILLE, MS 39339-2955                  LOUISVILLE, MS 39339




V.C WRIGHT REVOCABLE TRUST            V.C. WRIGHT REVOCABL                       VACO MEMPHIS LLC
ATTN V.C WRIGHT, TTEE                 17926 E. AUGUSTA DR.                       5410 MARYLAND WAY
17926 E AUGUSTA DR                    BATON ROUGE, LA 70810-5923                 SUITE 460
BATON ROUGE, LA 70810                                                            BRENTWOOD, TN 37027
VACO MIDSOUTH          Case   19-11984-CSS
                                        VADA J Doc  36
                                               BINGHAM        Filed 09/10/19   PageVADA
                                                                                    1444 of 1514
                                                                                        WOODS
6000 POPULAR AVE STE 216                 409 N 6TH ST                              702 W HWY 25 -70
MEMPHIS, TN 38119                        HEBER SPRINGS, AR 72543-2536              NEWPORT, TN 37821




VADREN MCLAURIN                          VAIL & BADDOUR BARGAIN CENTER INC         VAKESHA JACKSON
48 TAYLOR LOOP ROAD                      C/O BADDOUR INC                           3850 CARAVEL DRIVE
RUBY, SC 29741                           ATTN REAL ESTATE DEPT                     MEMPHIS, TN 38115
                                         4300 NEW GETWELL RD
                                         MEMPHIS, TN 38118



VALARIE HAMMOND                          VALARIE HILL                              VALARIE TOTTEN
23306 GENERAL GARDNER LANE               148 MOORE ST                              405 ORCHARD DRIVE
ZACHARY, LA 70791                        ABBEVILLE, SC 29620                       GREENWOOD, MS 38930




VALARIE WILSON                           VALASSIS COMMUNICATIONS                   VALASSIS DIRECT MAIL INC
809 MATHIS ST                            PO BOX 3245
SUMTER, SC 29150                         BOSTON, MA 02241-3245




VALASSIS SALES & MARKETING SERVICES      VALDOSTA FIRE DEPT                        VALDOSTA(LOWNDES CTY
INC                                      106 S OAK ST.                             SHERIFFS OFFICE)
ATTN FINLAY MORROW                       VALDOSTA, GA 31601                        120 PRISON FARM RD.
7651 SOUTHLAND BLVD                                                                VALDOSTA, GA 31603
ORLANDO, FL 32809



VALEANT PHARMACEUTICALS                  VALENCIA CLIFTON                          VALENCIA HAWKINS
INTERNATIONAL                            1841 S. PERKINS RD                        2565 HWY 133 N
700 ROUTE 202/206 N                      MEMPHIS, TN 38117                         HAMBURG, AR 71646
BRIDGEWATER, NJ 08807




VALENTINE PHARMACY INC                   VALENTINE PHARMACY                        VALENTINE PHARMACY, INC
ATTN RHONNY K VALENTINE                  PO BOX 1619                               ATTN RHONNY K VALENTINE
116 JEFFERSON ST                         MANSFIELD, LA 71052-1619                  116 JEFFERSON ST
MANSFIELD, LA 71052-2602                                                           MANSFIELD, LA 71052




VALENTINE, RHONNY & ANDREA               VALEREE BEALES                            VALERIA MERRILL
PO BOX 1619                              796 EVANGELINE                            12550 CO RD 747
MANSFIELD, LA 71052                      ARCADIA, LA 71001                         HANCEVILLE, AL 35077




VALERIE ANDERSON                         VALERIE ARMOUR                            VALERIE BEASON
260 SADDLE CREEK DR                      206 ARMOUR HILL DRIVE                     738 RANDLE
TYLER, TX 75703                          DEMOREST, GA 30535                        MEMPHIS, TN 38107




VALERIE BELL                             VALERIE BRITZ                             VALERIE BURT
842 CATALPA                              883 ROBERTSON CHURCH ROAD                 913 SOUTH 18TH ST LOT 32
CLARKSDALE, MS 38614                     DUBLIN, GA 31021                          OXFORD, MS 38655
VALERIE CARRIGG         Case 19-11984-CSS    Doc
                                       VALERIE    36
                                               COMBS        Filed 09/10/19   PageVALERIE
                                                                                  1445 of  1514
                                                                                         EDWARDS
783 BRIAR CREEK RD                      318 TAMMY STREET APT.04                   838 ZION HILL ROAD
BRANCHVILLE, SC 29432                   DECATUR, AL 35603                         HORTON, AL 35980




VALERIE EVANS                           VALERIE FORD                              VALERIE FORD
1107 SHEILD CREST WAY                   215 CAMBELL RD                            215 CAMEL RD.
FOREST PARK, GA 30297                   HAUGHTON, LA 71037                        HAUGHTON, LA 71037




VALERIE GARRETT                         VALERIE GOODMAN                           VALERIE HAMLET
4147 MEADOW PARK CV                     216 WOODLAWN AVE.                         4055 TUHLAHOMA ROAD
MEMPHIS, TN 38115                       SUMTER, SC 29150                          MEMPHIS, TN 38118




VALERIE HARTSFIELD                      VALERIE HENLEY                            VALERIE JOHNSON
PO BOX 2315                             410 E STINSON RD                          7014 PETTEN CV.
TUNICA, MS 38676                        LAFAYETTE, TN 37083                       MEMPHIS, TN 38133




VALERIE LANDRY                          VALERIE LARIE                             VALERIE MAY
102 LOCKHART DR                         317 FOX MEADOW RD                         515 MCCORMICK CT
LAFAYETTE, LA 70508                     BRADFORD, AR 72020                        BROOKHAVEN, MS 39601




VALERIE MCFEE                           VALERIE MEEHAN                            VALERIE MODDOX
                                        508 SOUTH LEFLORE AVE                     PO BOX 503
                                        CLEVELAND, MS 38732                       LOX, AL 36551




VALERIE REVELS                          VALERIE SMITH                             VALERIE SMITH
413 E. HEYNECKER                        1306 GURNSEY ST                           141 CR 1915
DE QUEEN, AR 71832                      CONWAY, AR 72032                          STRINGER, MS 39481




VALERIE SMITH                           VALERIE SPINK                             VALERIE WASHINGTON
1519 SOUTH SANDRA AVE                   99 BAY ST                                 105 CASTLETON ST
GONZALES, LA 70737                      BAXLEY, GA 31513                          NATCHITOCHES, LA 71457




VALERIE WILSON                          VALINA BURKHARDT                          VALINA MILLER
3090 COUNTY LINE ROAD                   607 BARN STATION RD                       106 PROJECT RD APT1-61
CRYSTAL SPRINGS, MS 39059               IVA, SC 29655                             IVA, SC 29655




VALINE LANGSTON                         VALISA KITCHEN                            VALITA COBBERT
80 MAPLE STREET                         515 CENTRAL ST                            804 MAGNOLIA ST
MELBOURNE, AR 72556                     BELZONI, MS 39038                         LUMBERTON, MS 39455
VALLERY BOYD            Case 19-11984-CSS    Doc
                                       VALLERY    36
                                               LEWIS       Filed 09/10/19   PageVALLEY
                                                                                 1446 BUDWEISER
                                                                                       of 1514 AB
1034 MCCLEAN ST                         4443 HWY 49                             3424 VALLEY AVE SW
GREENWOOD, MS 38930                     MENDENHALL, MS 39114                    DECATUR, AL 35603




VALLEY FORGE FLAG CO INC                VALLEY HOSPITAL                         VALLEY NATIONAL BANK
875 BERKSHIRE BLVD                      223 NORTH VAN DIEN AVE                  391 NORTH BROADNAX STREET
SUITE 101                               RIDGEWOOD, NJ 07450-2735                DADEVILLE, AL 36853
WYOMISSING, PA 19610




VALNECHIA GATSON                        VALUE DISCOUNTS INC                     VALUE GARDEN SUPPLY
6300 OLD CANTON RD. APT3-108            240 WEST 37TH STREET                    9100 W. BLOOMINGTON FRWY
JACKSON, MS 39211                       2ND FLOOR                               BLOOMINGTON, MN 55431
                                        NEW YORK, NY 10018




VALUE MAX PRODUCTS LLC.                 VALUE QUEST FOODS INC                   VALUE SMART PRODUCTS INC
400 JAY STREET                          NICK NICHOLS                            3651 PEACHTREE PKWY STE E317
COLDWATER, MI 49036                     JMK                                     SUWANEE, GA 30024
                                        ST CLAIR SHORES, MI 48081




VALUE SOURCE INTL LLC                   VALUELINK LLC                           VALUELINK LLC
75 NORTH ST STE 330                     ATTN GENERAL COUNSEL                    ATTN PRESIDENT
PITTSFIELD, MA 01201                    12500 E BEDFORD AVE                     12500 E BEDFORD AVE
                                        ENGLEWOOD, CO 80112                     ENGLEWOOD, CO 80112




VALUELINK LLC                           VAL-U-SALES                             VALVOLINE LLC
C/O BANK OF AMERICA MERCHANT            PO BOX 229                              100 VALVOLINE WAY
SERVICES                                ABERDEEN, MS 39730                      PO BOX 55270
ATTN JONATHAN STOUT                                                             LEXINGTON, KY 40509
3975 NW 120TH AVE, MAIL STOP B-20
CORAL SPRINGS, FL 33065


VALYRIA LLC                             VAN BUREN CO COLLECTOR                  VAN DER LINDEN, BERNARD
DBA EVER ELLIS                          PO BOX 359                              C/O THE MITCHELL CO
1050 AVIATOR DRIVE                      CLINTON, AR 72031                       PO BOX 160306
VACAVILLE, CA 95688                                                             MOBILE, AL 36616




VAN DROUNETT                            VAN GELDER INC                          VAN ZYVERDEN INC
274 WHITE OAK RD                        DBA PORTICO SYSTEMS                     8079 VAN ZYVERDEN RD
RAGLEY, LA 70657                        1680 US HWY 41 SOUTH                    MERIDIAN, MS 39305
                                        CALHOUN, GA 30701




VANCE GILLESPIE                         VANCE KITIRA                            VANDERBILT HOME COLLECTIO
3499 AUTUMN HILLS ROAD                  INTERNATIONAL                           4100 WESTSIDE AVE
STAR CITY, AR 71667-9570                70 CLINTON ROAD                         NORTH BERGEN, NJ 07047
                                        (REEVES SAIN)
                                        FAIRFIELD, NJ 07004



VANDERBILT UNIVERSITY                   VANDORIS HYMES                          VANESSA BARRETT
1161 21ST AVE S                         4205 ELM STREET                         1433 ST CLAIRE STREET
D-3300 MEDICAL CENTER                   MONROE, LA 71203                        PEA RIDGE, AR 72751-2530
NORTH
NASHVILLE, TN 37232-5545
VANESSA BOWEN          Case    19-11984-CSS   Doc
                                         VANESSA    36 Filed 09/10/19
                                                 CARPENTER              PageVANESSA
                                                                             1447 ofDOCKERY
                                                                                     1514
321STARLIGHT BAPTISIT CHURCH             4985 BERRY RD                      PO BOX 1475
MARKSVILLE, LA 71351                     RED LEVEL, AL 36474                ROANOKE, AL 36274




VANESSA FLORES                           VANESSA FORE                       VANESSA GLOVER
1625 COLLARD VALLEY RD                   338 SPORTSMAN CLUB ROAD            PO BOX 145
CEDARTOWN, GA 30125                      LEESBURG, GA 31763                 ST MATTHEWS, SC 29135




VANESSA HENDERSON                        VANESSA HOSKINS                    VANESSA HUGHES
3981 CYPRESS LOOP                        542 DAMPIER DR.                    1123 JOSLIN BRANCH ROAD
UNION CHURCH, MS 39668                   GREENVILLE, MS 38701               WHITE BLUFF, TN 37187




VANESSA JOHNSON                          VANESSA LEWIS                      VANESSA LEWIS
5083 APPLEVILLE ST.                      137 CLUB BROWN ROAD                137 CUB BROWN RD
MEMPHIS, TN 38109                        MONTICELLO, MS 39654               MONTICELLO, MS 39654




VANESSA LOPEZ                            VANESSA MELENDEZ                   VANESSA MOSS
806 CHARLOTTE DR                         124 CANCUN RD.                     1608 E. HOLMES RD 7
GREENWOOD, MS 38930                      GUIN, AL 35563                     MEMPHIS, TN 38116




VANESSA MURPHY                           VANESSA NICKEY                     VANESSA PANTER
4989 SAPPS ROAD                          2904 MESA DR.                      8908 HWY 613
CARROLLTON, AL 35447                     HATTIESBURG, MS 39402              MOSS POINT, MS 39562




VANESSA PITRE                            VANESSA PITRE                      VANESSA RAGSDALE
1048 SAMUEL DRIVE, LOT 25                1503 W HWY 190                     9343 MARKET STREET
EUNICE, LA 70535-2009                    EUNICE, LA 70535                   DOVER, AR 72837-9086




VANESSA RODRIGUEZ                        VANESSA SIMMONS                    VANESSA SMITH
121 SURREY CT                            250 PYBURNS DR                     104 CEDARSTONE DR APT 4
CLARKESVILLE, GA 30523                   SAVANNAH, TN 38372                 SALTILLO, MS 38866




VANESSA SMITH                            VANESSA TUGGLE                     VANESSA WILLIAMS
420 AZALEA TRAIL                         1151 HWY 51 N LOT 187              2266 ANNE MARIE DR APT C
MILLEN, GA 30442                         NESBIT, MS 38651                   BATON ROUGE, LA 70820




VANESSA WILLIAMS                         VANESSA WRIGHT                     VANESSA YOUNG
509 ALABAMA STREET                       301 JUDGE SMITH DR                 677 LEWIS RD
DUBLIN, GA 31021                         MARION, AR 72364                   ISOLA, MS 38754
VANESSIA BURNS         Case   19-11984-CSS   DocWRIGHT
                                        VANESSIAH 36 Filed 09/10/19   PageVANEZZA
                                                                           1448 ofSMITH
                                                                                   1514
1603 ST HWY U PO BOX 295                60149 HWY 46 EAST                 57 BIG VALLEY LANE
CARUTHERSVILLE, MO 63830                METTER, GA 30439                  POPLARVILLE, MS 39470




VANGILDER LAW FIRM                      VANGUARD PACKAGING INC            VANGUARD PLASTICS INC
465 WEST BUSINESS DRIVE                 8800 NE UNDERGROUND DR            PO BOX 664131
CONWAY, AR 72034                        PILLAR 255E                       INDIANAPOLIS, IN 46266
                                        KANSAS CITY, MO 64161




VANILLA VISA PREHOLDINGS                VANILLA/PREHOLDING                VANITA AUSTIN
3567 PARKWAY LANE                       3567 PARKWAY LANE                 1789 NEW HOPE RD
BUILDING 6 SUITE 175                    BUILDING 6 SUITE 175              GUYS, TN 38339
NORCROSS, GA 30092                      NORCROSS, GA 30092




VANNETTA OUTLAND                        VANQUISHA CAMPBELL                VARDAMAN FIRE DEPT.
716 VICTORIA CIRCLE                     19741 US HWY 1 NORTH              201 E RUSSELL AVE.
DUBLIN, GA 31021                        WRENS, GA 30833                   VARDAMAN, MS 38916




VARDAMAN POLICE DEPT.                   VARIA J LEE                       VARICK MILLS
220 W SWEET POTATO                      PO BOX 1172                       528 LINDER STREET
VARDAMAN, MS 38916                      N CROSSETT, AR 71635              DUBLIN, GA 31021




VARIE ROBERTSON                         VARIETY ACCESSORIES INC.          VARIFLEX INC
2215 GREENRIDGE RD 304                  C/O POWER SALES CO.               5152 NORTH COMMERCE AVE
NORTH CHARLESTON, SC 29406              5579B CHAMBLE DUNWOODY RD         C/O BRIAN METZDORF
                                        ATLANTA, GA 30338                 MOORPARK, CA 93021




VARSHAE CLIFTON                         VARSITY SPORTS                    VASANTH THANGARAJU &
1841 SOUTH PERKINS                      2429 GRAVEL DR                    JESSE PLEASANTS
MEMPHIS, TN 38117                       FORT WORTH, TX 76118              1430 RESERVE DRIVE 303
                                                                          CORDOVA, TN 38016




VASANTH THANGARAJU                      VASSAR WRIGHT                     VAST INC
1430 RESERVE DR APT 303                 110 MAGNOLIA CIRCLE               221 LOWER MORRISVILLE RD
CORDOVA, TN 38016                       TAYLORSVILLE, MS 39168            UNIT-D
                                                                          FALLSINGTON, PA 19054




VAUGHNDREA SINER                        VAULT SPORTSWEAR INC              VAXSERVE INC
116 E 8TH ST                            1407 BROADWAY                     12566 COLLECTION CTR DR.
CROWLEY, LA 70526                       NEW YORK, NY 10018                CHICAGO, IL 60693




VAXSERVE INC                            VCKI MCCOY                        VCS LLC
ATTN DIRECTOR, SPECIALTY MARKETS        505 FRANKFORT AVE                 WINGATE BY WYNDAM
111 N WASHINGTON AVE                    SHEFFIELD, AL 35660               90 GLEN COURT
SCRANTON, PA 18503                                                        PEARL RIVER, LA 70452
VCW MANAGEMENT LLC         Case 19-11984-CSS   Doc
                                          VECTREN    36 DELIVERY/6250
                                                  ENERGY Filed 09/10/19   PageVECTREN
                                                                               1449 ofENERGY
                                                                                       1514 DELIVERY/6250
                                           PO BOX 209                          PO BOX 6250
                                           EVANSVILLE, IN 47702                INDIANAPOLIS, IN 46206-6250




VEETEE FOODS INC                           VELANN MC CLAM                      VELDA NIX
1377 MOTOR PARKWAY                         5355 CLINCHPORT                     798 SHOTWELL
ISLANDIA PAVILLI STE 305                   MOHS, TN 38127                      MEMPHIS, TN 38111
ISLANDIA, NY 11749




VELDA SANDERS                              VELMA BURTON                        VELMA CROSBY
369 MCARTHUR CIRCLE                        3470 WINDGOOD CIRCLE 7              264 BANNERMAN DR
MT.VERNON, GA 30445                        MEMPHIS, TN 38118                   FLORA, MS 39071




VELMA DAILEY                               VELMA FAIRLEY                       VELMA HARGROVE
1715 FREEMANVILLE DR                       105 JOHN BOND ROAD                  64 KIRBY LANE
ALMORE, AL 36502                           WIGGINS, MS 39577-9323              CADIZ, IL 42211




VELMA PIERCE                               VELMA SKYLES                        VELMA SPENCER
177 DUNAWAY GAP RD NE                      154 N DALE AVE APT 11               FREDS EDI DEPARTMENT
ARMUCHEE, GA 30105                         CALHOUN, GA 30701                   4300 N GETWELL RD
                                                                               MEMPHIS, TN 38118




VELMA WILLIAMS                             VELVET SUMMERS                      VEN ALOU HOLCOMBE
823 NORTH MAIN ST                          307 FLETCHER CIRCLE                 1729 GREEN ST
CALHOUN CITY, MS 38916                     ALLONS, TN 38541                    CONYERS, GA 30054




VENDOR DEVELOPMENT GRP                     VENDOR INACTIVE                     VENESSA FRAZIER
606 WASHINGTON AVE NORTH                   MEMPHS, TN 38118                    121 GARLAND ST
MINNEAPOLIS, MN 55401                                                          DRESDEN, TN 38225




VENESSA TUCKER                             VENESSA WOODARD                     VENESWALA BYRD
1136 CHARSTONE DRIVE                       204 AVALON ST                       100 EASTVIEW DRIVW APT. 9
SOUTHAVEN, MS 38671                        GREENFIELD, TN 38230                BROOKHAVEN, MS 39601




VENEZIA WHITE-GIDDINGS                     VENICE TILE & MARBLE INC.           VENITA PHILLIPS
PO BOX 753481                              3665 S PERKINS                      13267 HWY 32
MEMPHIS, TN 38175                          SUITE 1                             WATER VALLEY, MS 38965
                                           MEMPHIS, TN 38118




VENSOURCE LLC                              VENTURA FOODS LLC                   VENTURE BUYING GROUP
WESTMARK II                                PO BOX 591                          1527 55TH STREET
11013 W BROAD ST STE 300                   OPELOUSAS, LA 70571-0591            BROOKLYN, NY 11219
SUITE 300
GLEN ALLEN, VA 23060
                    Case
VENTURE MARKETING CORP      19-11984-CSS   DocIN 36
                                      VENTURES   TIME Filed 09/10/19       PageVENUS
                                                                                1450SOARD
                                                                                     of 1514
34 FEED MILL RD                        2400 MAIN ST.EXT.SUITE 7                5322 MOOREFIELD MEMORIAL HWY
LE COMPTE, LA 71346                    SAYERVILLE, NJ 08872                    LIBERTY, SC 29657




VERA AMANDA L BYRD                     VERA ANDERSON                           VERA BANK
535 BROOKWOOD POINT PLACE              UNK, MS 38965                           201 W. Main St.
APT 1018                                                                       Henderson, TX 75652
SIMPSONVILLE, SC 29681




VERA BANK                              VERA DOTSON                             VERA FOSTER
PO BOX 308                             3191 TUTWILER                           2370 COUNTY RD 26
WHITE OAK, TX 75693                    MEMPHIS, TN 38112                       CENTER, AL 35960




VERA HILL                              VERA POULSEN                            VERA ROBINSON
600 SOUTH PERRY DRIVE                  169 BOBBIE STREET                       600 TRAVIS ST
ASHBURN, GA 31714                      ALLENHURST, GA 31301                    WEST POINT, MS 39773




VERA STERLING                          VERA TYLER                              VERATEX INC
604 SOUTH ELLIS                        165 WESLEY LANE                         14320 ARMINTA STREET
CAPE GIRARDEAU, MO 63703               CADIZ, KY 42211                         PANAORAMA CITY, CA 91402




VERBAL JOHNSON                         VERCOREA COOPER                         VERENEA MERCHANT
1145 DULANEY RD                        2819 WHITENER                           2737B JEFFERSON AVENUE SW
FULTON, MS 38843                       CAPE GIRARDEAU, MO 63701                BIRMINGHAM, AL 35211




VERGAS DEMI                            VERIDIAN HEALTHCARE LLC                 VERIDIAN HEALTHCARE LLC
102 JOE MILLER                         ATTN RUSS RINGSTRAND, VP OF SALES       ATTN RUSS RINGSTRAND, VP OF SALES
LAKE CHARLES, LA 70611                 1175 LAKESIDE DR.                       508 N DRURY LANE
                                       GURNEE, IL 60031-2489                   ARLINGTON HEIGHTS, IL 60004




VERIZON WIRELESS SVCS LLC              VERIZON WIRELESS                        VERLA CLIFTON
DBA VERIZON WIRLESS                    1 VERIZON WAY                           802 S OLIVE DRIVE
ONE VERIZON WAY                        BASKING RIDGE, NJ 07920                 CLARKSVILLE, AR 72830-4209
BASKING RIDGE, NJ 07920




VERLETTA GRANBERRY                     VERLETTA GRANDBERRY                     VERLETTA GRANDBERRY
PO BOX 1134                            3580 HIGHWAY 27                         59 JOHN PAYTON RD
MONTICELLO, MS 39654                   MONTICELLO, MS 39654                    MONTICELLO, MS 39654




VERLETTA GRANDBERRY                    VERLETTA GRANDBERRY                     VERLIN JOHNSON
P.O. BOX 1134                          P.O.BOX 1134                            222 S. FIR ST.
MONTICELLO, MS 39654                   MONTICELLO, MS 39654                    GRAMERCY, LA 70052
VERMONT DEPARTMENT OF  Case
                         TAXES19-11984-CSS
                                        VERMONTDoc  36 Filed
                                                 DEPARTMENT  OF09/10/19   PageVERMONT
                                                                               1451 ofDEPT
                                                                                       1514OF LABOR AND INDUSTRY
TAXES                                   133 STATE STREET                       5 GREEN MOUNTAIN DRIVE
133 STATE STREET                        MONTPELIER, VT 56331                   PO BOX 488
MONTPELIER, VT 05633-1401                                                      MONTPELIER, VT 05601-0488




VERNA DUNN                             VERNA JOHNSON                           VERNEDA JOHNSON
107 BRAKE STREET NORTH                 1705 EAST 5TH                           730 JUNE DRIVE
WARRIOR, AL 35180                      HOPE, AR 71801                          MONTEZUMA, GA 31063




VERNELL THOMAS                         VERNETA FOREST                          VERNIE JONES
802 55TH ST                            1757 ROYAL LANE                         1100 BETHEL RD
CORDELE, GA 31015                      HERNANDO, MS 38632                      COLDWATER, MS 38618




VERNIE JONES                           VERNISHA MOBLEY                         VERNITA TERRY
1101 BETHEL RD                         2471 CHASE PARK DRIVE APT G             3391 MELODYWOOD
COLDWATER, MS 38618                    MONTGOMERY, AL 36110                    MEMPHIS, TN 38118




VERNNETTA RICHARDSON                   VERNNIE JONES                           VERNNIE JONES
SUMTER ST 2 PARKSIDE APT.              1100 BETHEL RD                          1100 BETHEL ROAD
LIVINGSTON, AL 35470                   COLDWATER, MS 38618                     COLDWATER, MS 38618




VERNON CLAY                            VERNON COTTON                           VERNON FIRE DEPARTMENT
107 GILBERT ST                         10913 RAINIER AVE                       PO BOX 357
HINESVILLE, GA 31313                   BATON ROUGE, LA 70814                   VERNON, AL 35592




VERNON HELMS                           VERNON POLICE DEPARTMENT                VERNON RESCUE
3123 MORGANS WAY                       PO BOX 357                              PO BOX 357
VALDOSTA, GA 31605                     VERNON, AL 35592                        VERNON, AL 35592




VERNON SMALL                           VERNON TANKESLY                         VERONA SNELL
805 CAUTHEN ST                         621 W. ELMWOOD CIRCLE                   264 GROMACK CIRCLE
CANTON, MS 39046                       INDIANOLA, MS 38751                     FORREST CITY, AR 72335




VERONICA BENNETT                       VERONICA BROWER                         VERONICA DIEW
371 CR 130                             6237 HWY 32 E                           856 PERKINS DR
BRUCE, MS 38915                        WATER VALLEY, MS 38965                  YAZOO CITY, MS 39194




VERONICA EASON                         VERONICA GOILLDAY                       VERONICA HERNANDEZ
3311 BURGESS DRIVE                     6774 KIRKLAND CV                        6457 N CAROLINA 221 HWY
MEMPHIS, TN 38118                      HORN LAKE, MS 38637                     BAKERSVILLE, NC 28705
VERONICA HERNANDEZ       Case 19-11984-CSS    Doc
                                        VERONICA    36 Filed 09/10/19
                                                 JIMENEZ                       PageVERONICA
                                                                                    1452 ofJONES
                                                                                            1514
PO BOX 844                               1132 N GREENWICH AVE                      303 CLAREMONT ST
BURNSVILLE, NC 28714                     RUSSELLVILLE, AR 72801                    SARDIS, MS 38666




VERONICA LUCAS                           VERONICA PATTON                           VERONICA PERLONGO
141 EMERALD LANE                         1307 WILLOW DRIVE                         VCM PRODUCTS LLC
HAMPTON, GA 30228                        COLUMBIA, MS 39429                        326 BRANDON BLVD
                                                                                   FREEHOLD, NJ 07728




VERONICA RIVERS                          VERONICA SANDRIDGE                        VERONICA STARKS
219 JOHN CHAMBERS CT                     3195 HIGHGREEN TRAIL                      161 LATHAN ROAD
EUTAW, AL 35462                          COLLEGE PARK, GA 30349                    COMMERCE, GA 30529




VERONICA SUMMERS                         VERONICA TERRELL                          VERONICA THOMPSON
320 COKER FORD RD                        1504 BAYOU VISTA 3                        295 WASHINGTON ST
PORTLAND, TN 37148                       GAUTIER, MS 39553                         HOMER, LA 71040




VERONICA VOYTIK                          VERONICA WILSON                           VERONIQUE DANIELS
1040 BOOGER HILL ROAD                    28 NORTH COUNTY ROAD 65                   335 FOXBORO DR.
DANIELSVILLE, GA 30633                   CAMDEN, AL 36726                          JACKSON, MS 39211




VERRITA HOLLOWAY                         VERSARE SOLUTIONS INC DBA                 VERSHEKA WHITAKER
3231 PRINCETON STREET                    PORTABLEPARTITIONS.COM                    1515 MATLOCK DRIVE
MEMPHIS, TN 38112                        3236 CALIFORNIA STREET NE                 JONESBORO, AR 72404
                                         MINNEAPOLIS, MN 55418




VERSHONDA GILMORE                        VERTANA MCNAIR                            VERTEX INTERNATIONAL
1401 HWY 80 E K-27                       1601 LAY DAM ROAD APT 12                  JODY ERSON
CLINTON, MS 39056                        CLANTON, AL 35045                         12885 PROSPERITY AVE
                                                                                   BECKER, MN 55308




VERTIV CORPORATION                       VERTIV SERVICES INC                       VESTAL HERN
ATTN ERIN PATRICK                        FKA EMERSON NETWORK POWER                 5319 SINGLEY RD.
6775 MEADOW LANE                         LIEBERT GLOBAL SVCS INC                   LITTLE ROCK, AR 72206
ALPHARETTA, GA 30005                     610 EXECUTIVE CAMPUS DR
                                         WESTERVILLE, OH 43082



VESTAL HERN                              VESTCOM ELEC IMAGING SERVICES INC.        VESTED GROUP LLC
5319 SINGLEY ROAD                        PO BOX 34838                              C/O JOHN BELTON
LITTLE ROCK, AR 72206                    NEWARK, NJ 07189-4838                     138 GRIFFIN RD
                                                                                   RUSTON, LA 71270




VETERANS AFFAIRS DEPT OF MNTAL           VETERANS FOREIGN WARS INC POST 4548       VETERANS OF FOREIGN WARS CLUB POST
3753 ROSS CLARK CIR STE 4                ATTN DON REYNOLDS                         7531
DOTHAN, AL 36303                         TONYVILLE ROAD                            ATTN JUDY YOUNGBLOOD
                                         JACKSONVILLE, AR 72076                    4263 HIGHWAY 51 S
                                                                                   HERNANDO, MS 38632
                       Case
VETERANS OF FOREIGN WARS  LLC19-11984-CSS     DocOF36
                                       VETERANS         Filed
                                                    FOREIGN   09/10/19
                                                            WARS POST 10567 PageVETERANS
                                                                                 1453 of OF
                                                                                          1514
                                                                                             FOREIGN WARS POST 2259
ATTN JEFFERY SCHILLING                 ATTN MARTY DAVE                          ATTN DAVID STYLES
208 AVENUE B                           1884 VETERANS DRIVE                      1855 OLD MORRILTON HWY
KENTWOOD, LA 70444                     SOUTHAVEN, MS 38671                      CONWAY, AR 72032




VETERANS OF FOREIGN WARS POST 2283      VETERANS OF FOREIGN WARS POST 3193       VETERANS OF FOREIGN WARS POST 4317
ATTN CURTIS THOMAS                      ATTN WILLIAM POPWELL                     ATTN PRECILLA WILKEWITZ
4162 HIGHWAY 7 N                        3020 7TH STREET N                        620 E MAIN STREET
RUSSELLVILLE, AR 72811                  CLANTON, AL 35045                        JONESBORO, LA 71251




VETERANS OF FOREIGN WARS POST 4449      VETERANS OF FOREIGN WARS POST 4490       VETERANS OF FOREIGN WARS POST 4554
ATTN PAMELA PICKETT                     ATTN ED COAL                             ATTN NED JOHNSON
295 S ALABAMA STREET                    20028 VFW POST DRIVE                     115 OUACHITA 212
MARIANNA, AR 72360                      ABERDEEN, MS 39730                       CAMDEN, AR 71701




VETERANS OF FOREIGN WARS POST 4679      VETERANS OF FOREIGN WARS POST 4798       VETERANS OF FOREIGN WARS POST 4833
ATTN CEZIL ROBERTS                      ATTN WANDA LOU                           ATTN DAVID EDWARDS
5297 HIGHWAY 163                        1201 S HIGH STREET                       5918 CARROLL ROAD
HARRISBURG, AR 72432                    TRENTON, TN 38382                        MILTON, FL 32583




VETERANS OF FOREIGN WARS POST 5318      VETERANS OF FOREIGN WARS POST 5448       VETERANS OF FOREIGN WARS POST 5837
ATTN BILLY PERMENTER                    ATTN MIKE DAYTON                         ATTN CHARONE NASH
405 WEEMS DRIVE                         1205 W POPLAR STREET                     573 VETERANS WAY
CANTON, MS 39046                        GRIFFIN, GA 30224                        MORGANTOWN, KY 42261




VETERANS OF FOREIGN WARS POST 5899      VETERANS OF FOREIGN WARS POST 5951       VETERANS OF FOREIGN WARS POST 6605
ATTN FLOYD HIGGINS                      ATTN PRECILLA WILKEWITZ                  ATTN JOHN JOHNSON
240 ANDREW DRIVE                        1315 NORTHGATE ROAD                      WARNER ROBINS
WASHINGTON, GA 30673                    BOSSIER CITY, LA 71112                   1011 CORDER ROAD
                                                                                 WARNER ROBINS, GA 31088



VETERANS OF FOREIGN WARS POST 7287      VETERANS OF FOREIGN WARS POST 7769       VETERANS OF FOREIGN WARS POST 7807
ATTN CARRY WESLAND                      ATTN MARCY BAKER                         ATTN JOANNE KUHLMAN
1636 HWY 71 S                           1405 E CENTER STREET                     1329 SUNNYSIDE ROAD
COUSHATTA, LA 71019                     BEEBE, AR 72012                          HIAWASSEE, GA 30546




VETERANS OF FOREIGN WARS POST 8385      VETERANS OF FOREIGN WARS POST 8990       VETERANS OF FOREIGN WARS POST 9273
ATTN JESSE DAVIS                        ATTN BOKE DEESE                          ATTN WILTON FOWLER
150 CAMDEN WOODS PKWY E                 1034 SHOP ROAD                           112 STERLING GROVE ROAD
KINGSLAND, GA 31548                     KERSHAW, SC 29067                        PIEDMONT, SC 29673




VETERANS OF FOREIGN WARS POST 9832      VETERANS OF FOREIGN WARS POST            VETERANS OF FOREIGN WARS POST
ATTN WILLY LINDSEY                      ATTN DONNA KOKORUDA                      ATTN EDWARD CORKER
4610 SUNRAY DRIVE                       2850 7TH AVE N                           1497 HIGHWAY 13 S
JACKSON, MS 39213                       COLUMBUS, MS 39701                       COLUMBIA, MS 39429




VETERANS OF FOREIGN WARS POST           VETERANS OF FOREIGN WARS POST            VETERANS OF FOREIGN WARS POST
ATTN HERMAN JACKSON                     ATTN JD COVINTON                         ATTN JERRY BEAIRD
718 N 13TH STREET                       2107 DAVIS DRIVE                         76 E PECAN AVE
DEQUEEN, AR 71832                       SEARCY, AR 72143                         EUPORA, MS 39744
                     Case
VETERANS OF FOREIGN WARS   19-11984-CSS
                         POST               DocOF36
                                     VETERANS          Filed
                                                  FOREIGN    09/10/19
                                                           WARS POST    PageVETERANS
                                                                             1454 of OF
                                                                                     1514
                                                                                        FOREIGN WARS POST
ATTN ROBERT BOWELS                   ATTN SOPIE WHITAKER                     ATTN WES RITCHIE
408 HEARN STREET                     1211 OLD JEFFERSON HWY                  4224 BEN WILLIAMS
NASHVILLE, AR 71852                  MANSFIELD, LA 71052                     BAKER, LA 70714




VETERANS OF FOREIGN WARS RIPLEY POST   VETERANS OF FOREIGN WARS              VETERANS OF FOREIGN WARS
ATTN MELVIN GOFF                       ATTN ANTHONY DAVIS                    ATTN BRENDAT JAMERSON
3105 HIGHWAY 209 N                     5663 HIGHWAY 18 W                     392 WILLOW ROAD STE 8166
RIPLEY, TN 38063                       JACKSON, MS 39209                     ORANGEBURG, SC 29115




VETERANS OF FOREIGN WARS               VETERANS OF FOREIGN WARS              VETERANS OF FOREIGN WARS
ATTN DANNY WILLIAMS                    ATTN GORDON KINNEY                    ATTN HERMAN BRIGGMAN
124 KELVIN DRIVE                       103 HENSON STREET                     1308 MCDONALD ROAD
CLINTON, MS 39056                      LIVINGSTON, TN 38570                  DOUGLAS, GA 31533




VETERANS OF FOREIGN WARS               VETERANS OF FOREIGN WARS              VETERANS OF FOREIGN WARS
ATTN JIM ARNETTE                       ATTN LONNIE ALMAN                     ATTN RUSSEL COURTNEY
1040 WILDCAT ROAD                      137 VETERANS ROAD                     2048 N MAIN STREET
PRESCOTT, AR 71857                     SWEETWATER, TN 37874                  MILAN, TN 38358




VETERANS OF FOREIGN WARS               VETERANS OF FOREIGN WARS              VETERANS OF FOREIGN WARS
ATTN THERESA MANGIAPANE                ATTN TOMMY MILLS                      DEPARTMENT ARK
5303 MULBERRY DRIVE                    228 HIGHWAY 82 W                      ATTN ED THOMPSON
BOSSIER CITY, LA 71112                 INDIANOLA, MS 38751                   866 S 12TH AVE
                                                                             PIGGOTT, AR 72454



VETERANS OF FOREIGN WARS               VETERANS OF FOREIGN WARS              VETERANS OF FOREIGN WARS
NATL HQ KANSAS CITY                    OF UNITED STATES                      PRECILLA WILKEWITZ
ATTN CHARLES SANDERS                   ATTN JACK BYNUM                       113 HICKORY AVE
129 LONG CREEK                         636 CHANCEY MILL ROAD                 NEW ORLEANS, LA 70123
DOVER, TN 37058                        BLAKELY, GA 39823



VETERANS OF FOREIGN WARS               VETERANS OUTREACH                     VETERANS SERVICE OFFICE
PRICE WILSEY POST 5226                 ATTN ROBERT WHEELER                   ATTN JOSEPH MARSH
ATTN W C SMITH                         2215 DANVILLE ROAD SW                 812 S WAUKESHA ST STE B
HWY 9                                  DECATUR, AL 35601                     BONIFAY, FL 32425
ROBERTSDALE, AL 36567



VFC PARTNERS 8 LLC                     VHONDA GRIGGS                         VIA FIORI ENTERPRISES LLC
PO BOX 6112                            825 JACKSON LANE EXT.                 2850 SHORELINE TRAIL STE 25
BUILDING ID EJZ001                     DECATURVILLE, TN 38329                ROCKWALL, TX 75032
HICKSVILLE, NY 11802-6112




VIA PRODUCTIONS LLC                    VIANEY PINEDA                         VIATEK PRODUCTS INTL LLC
526 BEALE STREET                       110 ELIZABETH STREET                  2115 CHAPMAN RD STE 149
MEMPHIS, TN 38103                      CEDARTOWN, GA 30125                   CHATTANOOGA, TN 37421




VIAVID BROADCASTING CORP.              VICKEY BRENTS                         VICKI ADAMS
118-998 HARBOURSIDE DRIVE              8088 HIGHWAY 358                      7753 REDFEARN CIRCLE S.
NORTH VANCOUVER, BC V7P 3T2            PARAGOULD, AR 72450-7991              MEMPHIS, TN 38133
CANADA
VICKI BRADY             Case 19-11984-CSS     Doc 36
                                       VICKI BRANDT        Filed 09/10/19   PageVICKI
                                                                                 1455   of 1514
                                                                                      BRANTLEY
1696 COUNTY ROAD 4320                   24 COUNTRY MEADOWS DR                    300 WOMBLE HILL ROAD
PITTSBURG, TX 75686                     ASHEVILLE, NC 28806                      CHESTERFIELD, SC 29709




VICKI CHASSEREAU                        VICKI CLAYBORN                           VICKI COOK
PO BOX 127                              1405 S DONAGHEY APT 78                   780 OLD PARIS RD
EHRHARDT, SC 29081                      CONWAY, AR 72034                         MCKENZIE, TN 38201




VICKI COOK                              VICKI CUMMINS                            VICKI FARLEY
780 OLD PARISH RD                       210 BOWDEN STREET                        600 SHEYES CIRCLE
MC KENZIE, TN 38201                     SENATOBIA, MS 38668                      COLUMBIA, TN 38401




VICKI JENKINS                           VICKI JOHNSON                            VICKI JONES
1411 HUDSON AVE                         430 SEALY CV                             24 COUNTRY MEADOWS DR
BESSEMER, AL 35020                      COUNCE, TN 38326                         ASHEVILLE, NC 28806




VICKI KIMBLE                            VICKI KOUTSOS                            VICKI LINK
40 MOUNCE ROAD                          8032 BARBERRY DR                         159 COBB RD
CHARLESTON, MS 38921                    PORT RICHEY, FL 34668                    COVINGTON, GA 30014




VICKI MCARTHUR                          VICKI MCCOY                              VICKI MCLAUGHLIN
3509 STONEWALL AVENUE                   503 FRANKFORT AVE                        2910 E MOORE
GADSDEN, AL 35904                       SHEFFIELD, AL 35660                      SEARCY, AR 72143




VICKI MEARS                             VICKI MOORE                              VICKI PICKLE
PO BOX 763                              314 E CHURCH ST                          PO BOX 299
DUNCAN, SC 29334                        MEDINA, TN 38355                         SMITHVILLE, MS 38870




VICKI POWELL                            VICKI RAYBURN                            VICKI RAYBURN
617 N 7TH                               399 LEE ROAD 437                         77 LEE LANIER ROAD
NASHVILLE, AR 71852                     PHENIX CITY, AL 36870                    ECLECTIC, AL 36024




VICKI RAYBURN                           VICKI REGISTER                           VICKI REGISTER
NOT PROVIDED                            6248 UPPER NEW BETHAL ROA                6248-301 UPPER NEW BETHEL RD
PHENIX CITY, AL 36869                   RAY CITY, GA 31645                       RAY CITY, GA 31645




VICKI REGISTER                          VICKI ROGERS                             VICKI RUMPLE
6248-301 UPPER NEW BETHEL               151 CHERRY APT 1C                        357 ISLAND FORD RD
RAY CITY, GA 31645                      CLARKSDALE, MS 38614                     STATESVILLE, NC 28625
VICKI SCOTT            Case   19-11984-CSS     Doc 36
                                        VICKI SCOTT        Filed 09/10/19   PageVICKI
                                                                                 1456   of 1514
                                                                                      SHAW
4619 LEIPERS CREEK ROAD                  6104 FOXBORO DR.                        1332 BIG CREEK RD
WILLIAMSPORT, TN 38487                   NORTH LITTLE ROCK, AR 72118             BELTON, SC 29627




VICKI SMILEY                             VICKI WALKER                            VICKI WALKER
5705 MURPHY WOOD                         209 DAVIS DRIVE                         4594 GENERAL FORIEST DR
NASHVILLE, TN 37214                      ODENVILLE, AL 35120                     BON AQUA, TN 37025




VICKI WHITEAKER                          VICKIE ANDERS                           VICKIE BAUGH
4915 ALDEN DRIVE                         1605 GREENLAW ST                        PO BOX 670
SOUTHAVEN, MS 38637                      FRANKLINTON, LA 70438                   SHERIDAN, AR 72150




VICKIE COLLUM                            VICKIE CRAFT                            VICKIE DUCOTE
456 ALEX CIRCLE                          159 MARY ANN DR                         168 ROBIN LANE
DOTHAN, AL 36305                         PEARL, MS 39208                         BUNKIE, LA 71322




VICKIE EASTEP                            VICKIE GERRIE                           VICKIE GIBBS
152 CENTRAL CURVE ROAD                   1845 FIRES CREEK RD.                    75 WHIPPOORWILL LANE
RIPLEY, TN 38063                         HAYESVILLE, NC 28904                    NEWTON, MS 39345




VICKIE GOODE                             VICKIE HARRIS                           VICKIE JAMES
111 CEDAR GROVE CHURCH ROAD              3150 TOBY HILL RD.                      595 LEE RD. 234
LAURENS, SC 29360                        EDMONTON, KY 42129                      PHENIX CITY, AL 36870




VICKIE JOLLEY                            VICKIE LEONARD                          VICKIE LIMA
350 JOLLY ROAD                           285 NICHOLS AVENUE                      803 LAFAYETTE STREET
DOYLE, TN 38559                          ECLECTIC, AL 36024                      COLUMBIA, MS 39429




VICKIE LOTT                              VICKIE MARTIN                           VICKIE MCCOY
13 KELVIN LOTT RD                        PO BOX 65461                            503 FRANKFORT AVE
BEAUMONT, MS 39423                       VIRGINA BEACH, VA 23467-5461            SHEFFIELD, AL 35660




VICKIE PALMER                            VICKIE RHYNE                            VICKIE STAGNER
4131 SHILOH ROAD                         2171 BEAVER LAKE ROAD                   1712 SHANNON ROAD
MANTACHIE, MS 38855                      FULTON, MS 38843                        BESSEMER, AL 35022-3802




VICKIE SWINDLE                           VICKIE THOMAS                           VICKIE THOMPSON
217 LAKE FOREST                          214 MOBILE STREET, P.O. B               9305 LAGRANGE ROAD
CLINTON, MS 39056                        ATMORE, AL 36502                        SOMERVILLE, TN 38068
VICKIE TIPPITT             Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                          VICKIE VANLANDINGHAM                PageVICKIE
                                                                                   1457YORK
                                                                                         of 1514
688 SEATON RD.                             17102 TYCER LN                         2044 N E OAKS DR 3
AUSTON, AR 72007                           TICKFAW, LA 70466                      FAYETTEVILLE, AR 72703




VICKY ANDERSON                             VICKY BYRUM                            VICKY BYRUM
509 CHESTNUT                               2003 S BOULDER AVE                     2003 S BOULDER AVENUE
LA FAYETTE, GA 30728                       RUSSELLVILLE, AR 72801                 RUSSELLVILLE, AR 72801




VICKY HOGAN                                VICKY MILLER                           VICKY MORRIS
542 LOWER BROOKFIELD RD                    6894 MOROBAY HWY                       456 CROCK AVENUE
TIFTON, GA 31794                           ELDORADO, AR 71730                     HENDERSON, TN 38340




VICKY NEWSOME                              VICKY QUIGLEY                          VICKY RICHARDS
242 PLANTATION RD.                         410 W WILLOW CREEK LANE                658 E PARK ST
MUNFORD, TN 38058                          MC RAE, GA 31055                       ALAMO, TN 38001




VICKY RUSHING                              VICKY SOUTHARD                         VICKY TOUSSAINT
1214 KIMBERLY DRIVE                        5608 WILDFLOWER COURT                  706 DUANE STREET
JENNINGS, LA 70546                         JONESBORO, AR 72404                    HATTIESBURG, MS 39401-4830




VICKY TUCKER                               VICKY WATERS                           VICTOR B & DOROTHEA GUYNUP TRUST
1938 FALL LINE FRY APT 1                   PO BOX 141                             C/O API DEVELOPMENT COMPANY
REYNOLDS, GA 31076                         LEXINGTON, GA 30648                    301 N 12TH ST
                                                                                  GADSDEN, AL 35901




VICTOR B & DOROTHEA GUYNUP TRUST           VICTOR B & DOROTHEA GUYNUP TRUST       VICTOR BAKER
C/O GATEWAY CENTER                         C/O PLM                                33/22 HWY 24/33
PO BOX 3457                                8006 LEGEND CREEK DR                   CENTREVILLE, MS 39631
EUREKA, CA 95502                           DESTIN, FL 32550




VICTOR EPPS                                VICTOR FIGUEROA                        VICTOR GAMES
1543 EASTLAND AVE                          1020 S. TYLER ST                       1203 KING STREET
KINGSTREE, SC 29556                        MCGREGOR, TX 76657                     CLARKSDALE, MS 38614




VICTOR GERACI                              VICTOR HILSON                          VICTOR STRICKLAND
37071 WHITE DRIVE                          912 PARRISH LANE                       PO BOX 1111
PRAIRIEVILLE, LA 70769                     ALBNAY, GA 31705                       BAINBRIDGE, GA 39818




VICTOR WRIGHT                              VICTORIA ATKINS                        VICTORIA BLAND
4238 SUNSET DRIVE                          419 WINONA CHURCH RD                   80 MCGEE RD
JACKSON, MS 39213                          DONALDS, SC 29638                      COLUMBUS, MS 39701
VICTORIA BROWN         Case 19-11984-CSS    Doc
                                      VICTORIA    36
                                               BURNS       Filed 09/10/19   PageVICTORIA
                                                                                 1458 ofBYRD
                                                                                         1514
1283 ST. JOHN RD                       800 MC RD 3225                           1418 VALARGO COURT
BRAXTON, MS 39044                      JEFFERSON, TX 75657                      GAUTIER, MS 39553




VICTORIA CALLAWAY                      VICTORIA CLARK                           VICTORIA COLEMAN
228 COUNTRY WOOD CIRCLE                6319 CHRIS ROAD                          30 WEST LANE
HARVEST, AL 35749                      BASTROP, LA 71220                        HATTIESBURG, MS 39402




VICTORIA COLLINS                       VICTORIA CROSBY                          VICTORIA CROSBY
4869 CLOISTER AVE                      1304 DENTON ST                           1411 CLARENCE ST APT E220
MEMPHIS, TN 38118                      CAMDEN, SC 29020                         WESTLAKE, LA 70669




VICTORIA DENNIS                        VICTORIA DUPLECHAIN                      VICTORIA GALEY
213 S MAY DRIVE                        157 ANGELA STREET                        208 STAFFORD STORE ROAD
DUMAS, AR 71639                        OBERLIN, LA 70655                        GREENFIELD, TN 38230




VICTORIA GRAHAM                        VICTORIA GRANT                           VICTORIA HARDEN
ROUTE 2 BOX 314                        PO BOX 172                               400 TRAVELERS REST RD A6
CARTHAGE, MS 39051                     CHATHAM, LA 71226                        MONTEZUMA, GA 31063




VICTORIA HAYNES                        VICTORIA HOGAN                           VICTORIA HOGAN
2404 COURT ST                          106 NORTH LANE                           119 HICKORY RD
JONESBORO, AR 72401                    STARKVILLE, MS 39759                     MONROE, LA 71203




VICTORIA LATHAM                        VICTORIA LEJEUNE LAFLEUR                 VICTORIA MANESS
308 HWY 47 SOUTH                       120 JEANNE ST                            8 BUTTERCUP LN
COLUMBIANA, AL 35051                   EUNICE, LA 70535                         VILONIA, AR 72173




VICTORIA MCCULLOUGH                    VICTORIA MURDAUGH                        VICTORIA PARKER
5137 HWY 44 NE                         816 KEEGAN DRIVE                         3233 STEAM MILL ROAD
TYLERTOWN, MS 39667                    WALTERBORO, SC 29488                     DONALSONVILLE, GA 39845




VICTORIA PEGUIES                       VICTORIA ROBY                            VICTORIA ROZELL
222 POLK OATIS ROAD                    PO BOX 302                               1292 COOPER RD
PRENTISS, MS 39474                     HAZLEHURST, GA 31539                     DEQUINCY, LA 70633




VICTORIA ROZIER                        VICTORIA RYALL                           VICTORIA SELMON
6681 DEWEY RD                          3421 SW JORDAN DRIVE                     524 MAGNOLIA STREET
QUITMAN, GA 31643                      SMITHDALE, MS 39664                      PACE, MS 38764
VICTORIA SEPULVADO        Case 19-11984-CSS    Doc
                                         VICTORIA    36
                                                  SHOOK         Filed 09/10/19   PageVICTORIA
                                                                                      1459 ofSHORTER
                                                                                              1514
3832 HWY 120                              1095 PINE RIDGE RD                         2855 MEADOW LAKE DRIVE
ZWOLLE, LA 71486                          BONNIEVILLE, KY 42713                      MEMPHIS, TN 38115




VICTORIA SHORTER                          VICTORIA SHORTER                           VICTORIA SIMPSON
3243 LANSING DR                           3243 LANSING DRIVE                         150 BANKS ST.
MEMPHIS, TN 38115                         MEMPHIS, TN 38115                          ZEBULON, GA 30295




VICTORIA SMITH                            VICTORIA SMITH                             VICTORIA SMITH
1770 MAPLE SPRINGS ROAD                   999 UNKNOWN                                PO BOX 1014
MANTACHIE, MS 38855                       UNKNOWN, SC 29556                          VARNVILLE, SC 29924




VICTORIA SMITHSON                         VICTORIA SQUARE LLC MGMT                   VICTORIA STANFIELD
200 RAILROAD ST                           C/O SWANS & ASSOC.                         5200 HWY 79S LOT 4
WHITEBLUFF, TN 37187                      1240 MERCER FERNERY ROAD                   PARIS, TN 38242
                                          DELAND, FL 32720




VICTORIA TAYLOR                           VICTORIA THOMAS                            VICTORIA THOMPSON
143 MCCLENDON ST                          901 OLSTEAD DR                             859 W KYTLE ST
HARRISON, GA 31035                        HINESVILLE, GA 31313                       CLEVELAND, GA 30528




VICTORIA VANSHAW                          VICTORIA WAGNER                            VICTORIA WATERS
503 MAUDE AVE                             16155 BLUE SPRINGS RD                      103 LEAWOOD LANE APT E35
OPP, AL 36467                             PHILADELPHIA, TN 37846                     LEXINGTON, MS 39095




VICTORIA WATKINS                          VICTORIA WILLITS                           VICTORIA WILSON
449 W. EASTLAND ST.                       108 AVENUE E APT 4                         103 BLUFF STREET
GALLATIN, TN 37066                        GATESVILLE, TX 76528                       WARRIOR, AL 35180




VICTORIA YOUNGER                          VICTORIAN MCCLEESE                         VICTORY INTERNATIONAL GRP
732 WALKER AVE.S.W.                       830 CR 1970                                ATTN JOSEPH PUN
LIVE OAK, FL 32064                        GUNTOWN, MS 38866                          6430 OAK CANYON STE 200
                                                                                     IRVINE, CA 92618




VICTORY LIGHT USA LLC                     VICTORY SUTTON SQUARE INC                  VIDA SMITH
2960 HART DRIVE                           ATTN VICE PRESIDENT                        418 CR 112
FRANKLIN PARK, IL 60131                   506 MANCHESTER EXPRESSWAY, STE B5          OKOLONA, MS 38860
                                          COLUMBUS, GA 31904




VIDALIA ASSOCIATES                        VIERRA THROWER                             VIETNAM VETERANS AMERICA OUTLET
PO BOX 687                                13941 CR 472 APT 55                        ATTN DEE BRADFORD
LONG BRANCH, NJ 07740                     LINDALE, TX 75771                          3432 SUMMER AVE
                                                                                     MEMPHIS, TN 38122
                     Case
VIETNAM VETERANS AMERICAN    19-11984-CSS    Doc
                                       VIETNAM    36 Filed
                                               VETERANS      09/10/19
                                                        OF AMERICA           PageVIETNAM
                                                                                  1460 ofVETERANS
                                                                                           1514 OF AMERICA
CHAPTER 808                             ATTN CHARLES WHITTED                      ATTN H TAYLOR
804 S VIETNAM                           1427 COLLEGE AVE                          521 TAYLOR MAE CT
MAGNOLIA, AR 71753                      BLACKSHEAR, GA 31516                      LYMAN, SC 29365




VIEW POST 5064                          VIGO IMPORTING COMPANY                    VIGOR INTERNATIONAL INC
3430 SPARTA HWY                         PETE TASHIE                               2/F JUMBO I-ADVANTAGE
CONTACT: JOHN PATTERSON                 4701 WEST COMANCHE AVE                    TSUEN WAN HONG KONG
MCMINNVILLE, TN 37110                   TAMPA, FL 33614                           HONG KONG




VIGOR INTERNATIONAL INC                 VI-JOHN INC                               VIKILA JONES
MING-CHUAN E RD                         8515 PAGE AVE                             134 WESLEY FOREST PLACE NORTH
9F NO 6 SEC. 3                          ST. LOUIS, MO 63114                       MEMPHIS, TN 38109
TAIPEI
TAIWAN



VIKING SOFTWARE                         VIKKI TOWLES                              VIKOLA PATTON
5200 W CENTURY BLVD                     1308 N. 13TH ST.                          301 RUSSELL DRIVE APT 78
SUITE 800                               LANETT, AL 36863                          JONESBORO, AR 72401
LOS ANGELES, CA 90045-5967




VIKRAM AGARWAL                          VIKTORIA PAUL                             VILLA MAIZIA PRODUCTS
6405 PALERMO TRAIL                      7244 KINGSLAND DR                         JIM POWERS
FLOWER MOUND, TX 75077                  MEMPHIS, TN 38125                         PO BOX 247
                                                                                  BALDWIN, NY 11510




VILLAGE FAIR SHOPPING CENTER CO         VILLAGE ON LORNA LLC                      VILLAGE ON LORNA LTD, THE
C/O THE MACERICH CO                     C/O ENGEL REALTY COM INC                  C/O COOPER & GRELIER COMPANIES
233 WILSHIRE BLVD                       PO BOX 187                                600 BEACON PKWY W, STE 900
SANTA MONICA, CA 90401                  BIRMINGHAM, AL 35201-0187                 BIRMINGHAM, AL 35209




VILLAGE PROPERTIES INC                  VILLAGE PROPERTIES INC                    VILLAGE SHOPPING CENTER INC, THE
HUTTON PROPERTIES LP                    PO BOX 516                                PO BOX 549
PO BOX 516                              115 W MADISON                             CUTHBERT, GA 39840-0549
PULASKI, TN 38478                       PULASKI, TN 38476




VILLAGE SQUARE INC                      VILLAGE SQUARE SHOPPING CENTER LTD        VILLAGE WEST LLC
ATTN DAVID HUTTON                       PO BOX 266                                ATTN JOHN BRANNON/MANAGER
PO BOX 516                              INVERNESS, MS 38753                       742 N BROAD ST
PULASKI, TN 38478                                                                 CAIRO, GA 39828




VILLAGE WEST LLC                        VILONIA FIRE DEPARTMENT                   VILONIA POLICE DEPARTMENT
ATTN JOHN J BRANNON                     PO BOX 188                                PO BOX 1101
PO BOX 91                               VILONIA, AR 72173                         VILONIA, AR 72173
DONALDSONVILLE, GA 31745




VILONIA PUBLIC SCHOOLS                  VILONIA WATERWORKS ASSOCIATION, AR        VILONIA WATERWORKS ASSOCIATION, AR
PO BOX 160                              19 INDUSTRIAL DR                          PO BOX 300
VILONIA, AR 72173                       VILONIA, AR 72173                         VILONIA, AR 72173
VILORE FOODS CO INC     Case 19-11984-CSS     Doc 36 Filed 09/10/19
                                       VINCE HAWTHORNE                PageVINCE
                                                                           1461REED
                                                                                of 1514
3838 MEDICAL DRIVE                      1705 SAMMY CIRCLE                 3166 WINSLOW
SAN ANTONIO, TX 78257                   HOPE, AR 71801                    MEMPHIS, TN 38109




VINCE REED                              VINCEKERA GENOUS                  VINCEN PIERCE
3507 SOPHIA ST                          857 LEACH ST                      1125 E IDEL ST
MEMPHIS, TN 38118                       YAZOO CITY, MS 39194              TYLER, TX 75701




VINCENT ALLISON                         VINCENT FIELDS                    VINCENT GONZALES
1012 MOUNT ELAM CHURCH ROAD             7433 PERRIS LANE                  272 READEY ST
PEARL, MS 39208                         HORN LAKE, MS 38637               PARSONS, TN 38363




VINCENT GRANT                           VINCENT HARRIS                    VINCENT JOHNSON
535 LOIS MARIE                          1260 ALABAMA AVE                  15 ACADEMY STREET
WEST MEMPHIS, AR 72301                  SOPERTON, GA 30457                BURNSVILLE, NC 28714




VINCENT JONES                           VINCENT JONES                     VINCENT MCCOY
2734 HOGFOOT ROAD                       4300 N GETWELL RD                 3 CLEMENT DRIVE
SENATOBIA, MS 38668                     MEMPHIS, TN 38118                 PINE BLUFF, AR 71603




VINCENT MEADOWS                         VINCENT PERKINS                   VINCENT WASHINGTON
2415 34TH STREET                        120 CLARK AVE                     306 LISA SPUR S
VALLEY, AL 36854                        PO BOX 512                        RENTZ, GA 31075
                                        EUPORA, MS 39744




VINCENTIA THOMAS                        VINNIE SMITH                      VINSON & ELKINS LLP
249 ASH STREET                          332 HERNANDO STREET               1001 FANNIN STREET
COCHRAN, GA 31014                       SARDIS, MS 38666                  SUITE 2500
                                                                          HOUSTON, TX 77002




VINTAGE FILINGS LLC                     VINTAGE PHARMACEUTICALS           VINTAGE VERANDAH INTERNAT
747 THIRD AVENUE 7TH FL.                JOE FREEMAN                       PO BOX 8297
NEW YORK, NY 10017                      130 VINTAGE DRIVE                 KALISPELL, MT 59904
                                        HUNTSVILLE, AL 35811




VINTON HIGH SCHOOL FOOTBALL             VIOLA BARRETT                     VIOLA BARRETT
1603 GRACE AVE.                         302 PEACHTREE ST                  PO BOX 740
VINTON, LA 70668                        FORT VALLEY, GA 31030             FORT VALLEY, GA 31030




VIOLA BECK                              VIOLA MINOR                       VIOLA PARKER
9535 US HWY 43                          4793 AMBOY                        250 CANYON RD
BOLIGEE, AL 35443                       MEMPHIS, TN 38117                 VERNON, AL 35592
VIOLET FLATT         Case   19-11984-CSS
                                      VIOLET Doc 36
                                             GUTHRIE        Filed 09/10/19   PageVIOLET
                                                                                  1462 MOORE
                                                                                        of 1514
201 PURKTOWN ROAD                      52 BARBER ROAD                            110 HARWOOD
LAWRENCEBURG, TN 38464                 RAY CITY, GA 31645                        STATESBORO, GA 30458




VIP DEVELOPERS                         VIRCO MANUFACTURINMG CORP                 VIREO SYSTEMS INC
PO BOX 9343                            PO BOX 200854                             305 WILLIAMS AVE
COLUMBIA, SC 29290                     DALLAS, TX 75320-0854                     MADISON, TN 37115




VIRGIL DAVIDSON                        VIRGIL R SMITH                            VIRGIL VESS
69 LOWER LOVELACE RD                   6029 AUGUSTA CV                           39606 ARD-DAVIDSON RD.
WEST POINT, GA 31833                   MILLINGTON, TN 38053-8114                 FRANKLINTON, LA 70438




VIRGINA BRATCHER                       VIRGINA SHELTON                           VIRGINA TUCKER
370 FORD RD                            3153 VANLEER HWY                          46 ADAMS DRIVE
BATESVILLE, MS 38606                   CHARLOTTE, TN 37036                       BIRMINGHAM, AL 35215




VIRGINIA ALEXANDER                     VIRGINIA BALDON                           VIRGINIA BARNES
207 HOSPITAL DR                        320A CR 239                               322 S NORTINGTON ST
JACKSONVILLE, AR 72076                 FALKNER, MS 38629                         PRATTVILLE, AL 36067




VIRGINIA BARNETT                       VIRGINIA BRATCHER                         VIRGINIA BRATCHER
128 BARNETT LANE                       370 FORD RD                               370 FORD ROAD
MONTICELLO, AR 71655                   BATESVILLE, MS 38606                      BATESVILLE, MS 38606




VIRGINIA BUNN                          VIRGINIA BURRIS                           VIRGINIA C SHERMAN
35 CHEROKEE AVE                        7103 THOMPSON ROAD                        PO BOX 389
GRIFFIN, GA 30223                      SMITHDALE, MS 39664                       HAYNESVILLE, LA 71038-0389




VIRGINIA CATES                         VIRGINIA CATES                            VIRGINIA CHILDERS
1111 COUNTY ROAD 89                    1117 COUNTY RD 89                         3667 JONESVILLE LOCKHART
ROGERSVILLE, AL 35652                  ROGERSVILLE, AL 35652                     UNION, SC 29379




VIRGINIA CRENSHAW                      VIRGINIA CROSBY                           VIRGINIA DANIELS
114 INDIA WOODS DR.                    2482 EDGAR HODGES RD                      671 NW LATITUDE RD
GRAY, GA 31032                         CLAXTON, GA 30417                         MAYO, FL 32066




VIRGINIA GODFREY                       VIRGINIA GOODMAN                          VIRGINIA JONES
1071 FLEMING BRIDGE RD                 929 STOCKS DAIRY RD.                      4123 JERNIGAN ROAD
MILTON, FL 32570                       LEESBURG, GA 31763                        MEMPHIS, TN 38128
VIRGINIA KNIGHT         Case 19-11984-CSS     Doc
                                       VIRGINIA    36 Filed 09/10/19
                                                LANDRUM                PageVIRGINIA
                                                                            1463 of   1514
                                                                                    MATTHEWS
346 WOODRUFF 432                        7876 ROCK RD                        300 PORTER DR
MCCROUL, AR 72101                       CODEN, AL 36523                     CLARKSDALE, MS 38614




VIRGINIA MCCARTY                        VIRGINIA MCGEE                      VIRGINIA MCNABB
1454 TEMPLETON BEND 1                   RT. 2                               322 GATHERING HOUSE DR
COLUMBIA, LA 71418                      EDWARDS, MS 39114                   BENTON, AR 72015




VIRGINIA MOTLEY-BLOCKER                 VIRGINIA PEOPLES                    VIRGINIA PIERCE
1601 PIKIN RD LT 40                     6670 HWY 165                        6400 OAK PARK DRIVE
HINESVILLE, GA 31313                    POLLACK, LA 71467                   MEMPHIS, TN 38134




VIRGINIA PLAK                           VIRGINIA REEVES                     VIRGINIA REIFERT
MR. DON LYONS                           151 PARK CIRCLE                     117 PINECREST ST
217 RUSSELL STREET                      JACKSON, MS 39212                   GREENSBORO, GA 30642
BROOKLYN, NY 11222




VIRGINIA ROLISON                        VIRGINIA ROTE                       VIRGINIA SMITH
119 SHANE LANE                          2373 NAPIER AVE                     1288 MILLER RD.
RIPLEY, MS 38663                        MACON, GA 31204                     SCREVEN, GA 31560




VIRGINIA STEGALL                        VIRGINIA STEPP                      VIRGINIA STEPP
PO BOX 898                              3870 HWY 70 W                       950 DIVIDER NATCHEZ TRACE
HUMBOLDT, TN 38343                      CAMDEN, TN 38320                    CAMDEN, TN 38320




VIRGINIA TAYLOR                         VIRGINIA THOMPSON                   VIRGINIA THURMOND
44 SEVEN OAKS DR                        211 56 104TH PLACE                  105 FORREST COURT
JACKSON, TN 38305                       LIVE OAK, FL 32060                  SHELBYVILLE, TN 37160




VIRGINIA USINA                          VIRGINIA WELLS                      VIRMEDICA INC
6010 NW CR 146                          UNKNOWN                             6 RESEARCH DRIVE
JENNINGS, FL 32053                      UNKNOWN, FL 32351                   SUITE 210
                                                                            SHELTON, CT 06484




VIRTUAL COMMUNICATION                   VISHAL PATEL                        VISION & ELKINS LLP
SPECIALISTS LLC                         6325 MOONDANCE CV                   ATTN KAI HAAKON LIEKEFETT
1550 ROCKY RIDGE ROAD                   OLIVE BRANCH, MS 38654              666 5TH AVE 26TH
ATHENS, TX 75751                                                            NEW YORK, NY 10103-0040




VISION SERVICE PLAN                     VISIONTAC INC.                      VISTAAR TECHNOLOGIES
PO BOX 742788                           12195 HARLEY CLUB DRIVE             14 WALSH DRIVE
LOS ANGELES, CA 90074-2788              804-798-8588                        SUITE 200
                                        ASHLAND, VA 23005                   PARSIPPANY, NJ 07054
VISUAL LEASE LLC      Case 19-11984-CSS
                                     VISUAL Doc   36 INC.
                                             MARKETING  Filed    09/10/19   PageVISUAL
                                                                                 1464 WORKPLACE
                                                                                       of 1514 INC.
ATTN MARC E BETESH, PRESIDENT        154 W. ERIE STREET                          7381 ARDITH CT.
1000 US HWY 9 STE 201                CHICAGO, IL 60610-3798                      BYRON CENTER, MI 49315
WOODBRIDGE, NJ 07095




VITAMIN CLASSICS INC                   VIVAN ADCOX                               VIVATEX HOME COLLECTIONS
24007 VENTURA BLVD 135                 4317 COOPERVILLE                          1100 LINWOOD STREET
CALABASAS, CA 91302                    MORTON, MS 39117                          BROOKLYN, NY 11208




VIVI WILLIAMS                          VIVIA DAVIS                               VIVIAN ADCOX
998 KELLY ST                           41 TARA ROAD                              4317 COOPERSVILLE RD.
ADRIAN, GA 31002                       HOLLY SPRINGS, MS 38635                   MORTON, MS 39117




VIVIAN ADCOX                           VIVIAN ADCOX                              VIVIAN BLAIR
4317 COOPERVILLE RD                    4317 COPPERVILLE RD                       25730 US HWY 90
MORTON, MS 39117                       MORTON, MS 39117                          UNKNONW, AL 36567




VIVIAN CALDWELL                        VIVIAN CLARK                              VIVIAN CURTIS
1244 GROOME ST.                        110 SMITH ST                              100 GAYOSO AVE APT 407
GREENVILLE, MS 38703                   DEQUINCY, LA 70633                        MEMPHIS, TN 38103




VIVIAN DILLS                           VIVIAN HENDERSON                          VIVIAN JEFFERSON
93 LAFERRY LANE                        83 MAYBEND COVE                           325 QUEEN MARGARET LANE
RINGGOLD, GA 30736                     MASON, AR 72364                           JACKSON, MS 39209




VIVIAN LINDON                          VIVIAN MOSLEY                             VIVIAN MOTE
206 SOUTH LAKE DRIVE                   2645 PRENTRESS RD                         102-B DOBBINS MILL RD.
HATTIESBURG, MS 39401                  BAXLEY, GA 31513                          GRIFFIN, GA 30223




VIVIAN PURDY                           VIVIAN SPELL                              VJ ROLLO SECURITY SVC INC
1662 COUNTY ROAD 211                   984 BOWEN RD                              PO BOX 2151
COFFEEVILLE, MS 38922-3196             TWIN CITY, GA 30475                       LA PLACE, LA 70069




VMCPP LLC                              VMI LLC                                   VML MEDICAL SERV OF
1879 N COLEY RD                        VALUE MERCHANDISE INTL                    BOONEVILLE INC
TUPELO, MS 38801                       13100 12TH AVE N                          ALLY FAMILY MEDICAL CLINI
                                       SUITE C                                   121 S SECOND STREET
                                       PLYMOUTH, MN 55441                        BALDWYN, MS 38824



VO, FRANCIS P                          VOGUE INTERNATIONAL LLC                   VOICE-TECH INC
15965 MT JACKSON ST                    311 PARK PLACE BLVD                       551 N CATTLEMAEN ROAD
FOUNTAIN VALLEY, CA 92708              500                                       SUITE 300
                                       CLEARWATER, FL 33759                      SARASOTA, FL 34232
                      Case
VOLUME DISTRIBUTORS INC      19-11984-CSS   DocBEER
                                       VOLUNTEER 36 ABFiled 09/10/19       PageVOLUNTEER
                                                                                1465 of 1514
                                                                                         ENERGY
4199 BANDINI BLVD                       DISTRIBUTING CO. INC                   COOPERATIVE/BENTON
VERNON, CA 90058                        1 VOLUNTEER PLACE                      2178 PARKSVILLE RD
                                        PO BOX 30                              BENTON, TN 37307
                                        DRESDEN, TN 38225



VOLUNTEER ENERGY                        VOLUNTEER ENERGY                       VOLUNTEER ENERGY
COOPERATIVE/BENTON                      COOPERATIVE/JAMESTOWN                  COOPERATIVE/JAMESTOWN
PO BOX 22222                            1023 OLD HWY 127-S                     PO BOX 22222
DECATUR, TN 37322-2222                  JAMESTOWN, TN 38556                    DECATUR, TN 37322-2222




VOLUNTEER ENERGY                        VOLUNTEER ENERGY                       VONAGE MARKETING LLC
COOPERATIVE/MONTEREY                    COOPERATIVE/MONTEREY                   DBA VONAGE HOLDINGS CORP
213 E STRATTON AVE                      PO BOX 22222                           23 MAIN STREET
MONTEREY, TN 38574                      DECATUR, TN 37322-2222                 HOLMDEL, NJ 07733




VONDA GOSS                              VONDA PASSMORE                         VONDA PASSMORE
C/O FREDS STORE 2176                    PO BOX 701                             PO BOX 701
301 YAZOO STREET                        176 WASHEDOUT RD                       MARSHALL, AR 72650
LEXINGTON, MS 39095                     MARSHALL, AR 72650




VONDALEIGH AMMONS                       VONTERIO CARSWELL                      VONTRAVIS KENDRICK
1011 CLEARMONT DR                       1486 WILLIS JACKSON ROAD               800 16TH AVE
ETOWAH, TN 37331                        DUDLEY, GA 31022                       ALBANY, GA 31701




VONTRESSA LEE                           VONTRESSA MCGILL                       VOORTMAN COOKIES LIMITED
207 BRIARCLISS DR                       462 OAK STREET                         4475 N SERVICE ROAD
DUNN, NC 28334                          DAWSON, GA 39842                       BURLINGTON, ON L7L 4X7
                                                                               CANADA




VOXX ACCESSORIES CORP                   VRC COMPANIES LLC                      VRC COMPANIES
3502 WOODVIEW TRACE                     ATTN VITAL RECORDS CONTROL, VP, COMP   ATTN GREG SHAW, SALES & DEVELOPMENT
SUITE 220                               868 MT MORIAH                          MGR
INNANAPOLIS, IN 46268                   MEMPHIS, TN 38117                      5400 MELTECH BLVD, 101
                                                                               MEMPHIS, TN 38118



VRC OF TN LLC                           VTECH ELECTRONICS NA LLC               VULCAN HEATING & AIR
VITAL RECORDS CONTROL LLC               1156 W SHURE DRIVE                     CONDITIONING SERVICE INC
1001C CENTRE POINTE DR                  SUITE 200                              532 MINERAL TRACE
LA VERGNE, TN 37086                     ARLINGTON HEIGHTS, IL 60004            BIRMINGHAM, AL 35244




VURNETTA MARTIN                         W & B ENTERPRISES INC.                 W & F APPAREL INC.
615 WEST 2ND STREET                     315 PROSPERITY DRIVE                   1407 BROADWAY
EL DORADO, AR 71730                     ORANGEBURG, SC 29115                   NEW YORK, NY 10018




W E WALKER STORES INC                   W H SLEDGE                             W H SLEDGLE
PO BOX 9407                             PO BOX 216                             PO BOX 216
JACKSON, MS 39206                       BRYON, GA 31008                        BRYON, GA 31008
W H SLEDGLE            Case 19-11984-CSS
                                      W MACKDoc 36 Filed 09/10/19
                                             OSBORN                    PageW1466 of 1514
                                                                             OSBORN
PO BOX 216                            1205 N JORDAN                        1205 N JORDAN
BYRON, GA 31008                       CARTHAGE, MS 39051-3207              CARTHAGE, MS 39051




W.A.S. CO.                            W.H.P. LLC                           W.L. GORE & ASSOCIATES INC
172 DEPOT ST.                         C/O SHARP REALTY & MGT               JIM GANTER
BEREA, OH 44017                       PO BOX 531203                        201 AIRPORT ROAD
                                      BIRMINGHAM, AL 35253                 ELKTON, MD 21921




W.M.M. RESOURCE CHINA TR              WACHOVIA SECURITIES                  WACO OFFICE
(H.K.) LTD                            Y & O GATESVILLE LLC                 900 WASHINGTON AVE
SHENGYOU BLD. JINSHEN IND             PO BOX 60253                         SUITE 600
AREA BALSHI 2ND GANGKOU R             CHARLOTTE, NC 28260-0253             WACO, TX 76701-1200
JIANGMEN GUANGDONG 529000000 CHINA



WACO OFFICE                           WACO-MCLENNAN CO PUBLIC HEALTH       WACO-MCLENNAN CO PUBLIC
900 WASHINGTON AVE                    HEALTH                               225 W WACO DRIVE
WACO, TX 76701                        225 W WACO DRIVE                     WACO, TX 76707
                                      WACO, TX 76707




WADE GILCHRIST                        WADE JONES                           WADE SMITH
FLORENCE, AL                          111 WOODLAWN DR. APT. 4C             4300 N GETWELL RD
                                      DUBLIN, GA 31021                     MEMPHIS, TN 38118




WADE SUMMERFORD                       WADE WARREN                          WADE, EVELYN S
60042 SEMINOLE RD                     301 PINEHILL ROAD                    C/O JIMMY V POPE
SMITHVILLE, MS 38870                  DUBLIN, GA 31021                     1161 SUSIE POPE RD
                                                                           BUCHANAN, GA 30113




WADEAN HAWKINS                        WAGAN CORPORATION                    WAGEWORKS INC
PO BOX 196                            VERA ROMENSHA                        ATTN LEGAL DEPT
MONTROSE, AR 71658                    3589 YALE WAY                        1100 PARK PL, 4 FL
                                      FREMONT, CA 94538                    SAN MATEO, CA 94403




WAGONER COUNTY CLERKS OFFICE          WAGONER FIRE DEPARTMENT              WAGONER POLICE DEPT DRUG FUND
OFFICE                                PO BOX 406                           PO BOX 406
307 E CHEROKEE                        WAGONER, OK 74477                    WAGONER, OK 74477
WAGONER, OK 74467




WAGONER PUBLIC WORKS AUTH             WAGONER PUBLIC WORKS AUTH            WAIDE & ASSOCIATES P.A.
100 S GERTRUDE AVE                    PO BOX 406                           332 NORTH SPRING STREET
WAGONER, OK 74467                     WAGONER, OK 74477-0406               TUPELO, MS 38804-3955




WAKEYA LUCKEY                         WAKIA BENJAMIN                       WALESKA MORAN
3082 WICKHAM DRIVE                    1339 ESTATE CIR                      215 HUCKABEE ST
MEMPHIS, TN 38118                     HAMMOND, LA 70403                    MCRAE, GA 31055
WALGREEN CO           Case   19-11984-CSS   DocCO36
                                       WALGREEN           Filed 09/10/19    PageWALGREENS
                                                                                1467 of 1514
                                                                                          BOOTS ALLIANCE INC
104 WILMOT ROAD MS 1420                ATTN LAW DEPT (MHC/MLB)                   ATTN GENERAL COUNSEL
DEERFIELD, IL 60015                    104 WILMOT RD, MS 1455                    108 WILMOT RD
                                       DEERFIELD, IL 60015                       DEERFIELD, IL 60015




WALIDA SPATES                          WALKER CO TAX COMMISSIONE                 WALKER CO TAX COMMISSIONE
624 GARDENS PLACE                      122 GA-95                                 PO BOX 510
HOOVER, AL 35216                       ROCK SPRING, GA 30739                     ROCK SPRING, GA 30739




WALKER CO. TAX COMM.                   WALKER CO. TAX COMM.                      WALKER COUNTY HEALTH
122 GA-95                              PO BOX 510                                705 20TH AVENUE E
ROCK SPRING, GA 30739                  ROCK SPRING, GA 30739                     JASPER, AL 35501




WALKER COUNTY HEALTH                   WALKER COUNTY TAX COLLECT                 WALKER COUNTY TAX COLLECT
DEPARTMENT                             1803 3RD AVE 101                          PO BOX 502
705 20TH AVENUE E                      JASPER, AL 35501                          JASPER, AL 35502
JASPER, AL 35501




WALKER COUNTY                          WALKER COUNTY                             WALKER, ROSEMARY
400 W 19TH ST                          PO BOX 1447                               4229 COVENTRY
JASPER, AL 35501                       JASPER, AL 35502                          MOSS POINT, MS 39562




WALL ESSENTIALS INC                    WALLACE BRITTANY                          WALLACE FRANCIS
14744 CENTRAL AVE                      3420 EMILY PLACE APT 7                    13319 OLEARY AVE
CHINO, CA 91710                        MEMPHIS, TN 38115                         BATON ROUGE, LA 70814




WALLACE GREENHAW                       WALLACE PARTRIDGE                         WALLACE WYATT JR
7016 DOKKUM COVE                       4204 SMITHFIELD CT                        PO BOX 220
MEMPHIS, TN 38133                      EVANS, GA 30809                           ASHVILLE, AL 35953




WALLACE, DAVID G & DEBORAH             WALLACE, DAVID G                          WALLER LANSDEN DORTCH &
PO BOX 435                             PO BOX 435                                DAVIS LLP
DOVER, TN 37058                        DOVER, TN 37058                           511 UNION STREET STE 2700
                                                                                 PO BOX 198966
                                                                                 NASHVILLE, TN 37219-8966



WALMART LOUISANA LLC                   WAL-MART REALTY CO                        WAL-MART STORES EAST INC
702 S.E. 8TH STREET                    ATTN LESLIE HARTIN, DEPT 9453             ATTN ASSET MANAGEMENT
BENTONVILLE, AR 72716                  2001 SE 10TH ST                           SAM M WALTON DEV COMPLEX
                                       BENTONVILLE, AR 72716-0550                2001 S E 10TH ST
                                                                                 BENTONVILLE, AR 72716-9380



WAL-MART STORES INC                    WAL-MART STORES INC                       WAL-MART STORES INC
ATTN CAROLE J BAKER, SR DIR OF SALES   ATTN L JOSEPH HUDACK, SR ASSET MGR        LEASE 21855
702 SW 8TH ST                          2001 SE 10TH ST                           PO BOX 500620
BENTONVILLE, AR 72716                  BENTONVILLE, AR 72716-9380                ST. LOUIS, MO 63150-0620
WALPOLE PHOTOGRAPHY Case   19-11984-CSS   Doc
                                     WALRUS    36 LLC
                                            TRADING Filed 09/10/19   PageWALTER
                                                                         1468 of  1514
                                                                                ADAMS
193 PINE STREET                       BRIAN MCCARTHY                     308 PLUM STREET
MEMPHIS, TN 38104-3610                2038 NORTH BLVD 3                  THOMASVILLE, GA 31792
                                      HOUSTON, TX 77098




WALTER BLASH                          WALTER BOND                        WALTER BURNS
704 STOVALL                           1542 CELLA                         347 ELIZABETH CIRCLE
DUBLIN, GA 31021                      MEMPHIS, TN 38116                  TIFTON, GA 31794




WALTER BUTTS                          WALTER CHAMBLEE                    WALTER CHESS
1398 DAVID MULLIS ROAD                9636 BILL JONES RD                 2309 MURA DR
RENTZ, GA 31075                       KIMBERLY, AL 35091                 AUGUSTA, GA 30906




WALTER FAIRLEY                        WALTER GRAHAM                      WALTER H. HEFFRON III
200 S WALKER CIR                      1170 LOG CABIN ROAD                210 CLIFFORD FELICE RD.
INDIANOLA, MS 38751                   EASTMAN, GA 31023                  RAGLEY, LA 70657




WALTER HALL                           WALTER JONES                       WALTER MAIER
3236 JAMES WOOD DRIVE                 406 TRAVIS AVE                     101 HUNTERS LANE
MEMPHIS, TN 38128                     SALUDA, SC 29138                   NATCHEZ, MS 39120-5220




WALTER MCCLOUD                        WALTER PORTER                      WALTER S CARTER III
16061 WEST RIVER DR.                  2200 BRELAND ST                    926 RIDGE RD
KILN, MS 39556                        LEAKESVILLE, MS 39451              DADEVILLE, AL 36853-4933




WALTER SANDERS                        WALTER SCOTT                       WALTER SHEDD
211 KLYCE ST                          41 GALE STREET                     PO BOX 367
SARDIS, MS 38666                      RINGGOLD, GA 30736                 FRANKLINTON, LA 70438




WALTER SMITH                          WALTER STRICKLAND                  WALTHALL COUNTY GEN HOSP
PO BOX 471                            114 GENTRY ST                      100 HOSPITAL DRIVE
WAYNESBORO, TN 38485                  REIDSVILLE, GA 30453               TYLERTOWN, MS 39667




WALTHALL COUNTY TAX COL.              WALTON CO TAX                      WALTON COUNTY CLERK OF
200 BALL AVE.                         303 S.HAMMOND DRIVE                SUPERIOR COURT
TYLERTOWN, MS 39667                   MONROE, GA 30655                   303 SOUTH HAMMOND DR
                                                                         SUITE 335
                                                                         MONROE, GA 30655



WANDA ADCOX                           WANDA AVITTS                       WANDA BARNETT
4109 COOPERVILLE RD                   802 SOUTH 6TH                      3686 HIGHWAY 101
MORTON, MS 39117                      HAYTI, MO 63851-1920               ROGERSVILLE, AL 35652
WANDA BIGGINS            Case 19-11984-CSS
                                        WANDADoc 36
                                             BOYER          Filed 09/10/19   PageWANDA
                                                                                 1469 BURKS
                                                                                       of 1514
208 W PEPPERMINT WAY                    86 BLANTON LANE                          17202 CARNLEY ROAD
AMERICUS, GA 31709                      MONROEVILLE, AL 36460                    VANCLEAVE, MS 39565




WANDA BURTON                            WANDA BURTON                             WANDA CASPER
110 MAPLE STREET                        49 BIG DIKE ROAD                         286 UNION POINT RD NE
MARKED TREE, AR 72365                   HEBER SPRINGS, AR 72543                  CRAWFORDVILLE, GA 30631




WANDA CLACK                             WANDA CLARK                              WANDA COLEMAN
43 ASH STREET                           1901 DENISON                             218 PEACHER LANE
COMMERCE, GA 30529                      MEMPHIS, TN 38111                        INDIAN MOUND, TN 37079




WANDA CONNER                            WANDA DAVIS                              WANDA DICKERSON
116 TERESA LANE                         1201 WEST MOORE STREET                   313 WEST BLACKSHEAR AVE.
SEARCY, AR 72143-9352                   DUBLIN, GA 31021                         WAYCROSS, GA 31501




WANDA DICKERSON                         WANDA DICKERSON                          WANDA EARLY
4849 TRAIL RD.                          4849 TRAIL ROAD                          PO BOX 293
WAYCROSS, GA 31501                      WAYCROSS, GA 31501                       CARY, MS 39054




WANDA ECKHARDT                          WANDA EDMONDSON                          WANDA FANCHER
720 BOND ST                             1225 N TENNESSEE ST                      ATTALA COUNTY CIRCUIT
PERRY, GA 31069                         CARTERSVILLE, GA 30120                   CLERK
                                                                                 100 COURTHOUSE STE. 1
                                                                                 KOSCIUSKO, MS 39090



WANDA FAYE MCCLELLAN                    WANDA FERRINGTON                         WANDA FOWLER
141 NEVADA 2731                         23793 HWY 430 LOT 15                     3739 SUNGATE DR N
EMMET, AR 71835-8977                    FRANKLINTON, LA 70438                    BARTLETT, TN 38135-3110




WANDA FREEMAN                           WANDA GEORGE                             WANDA GILLIAM
37863 HWY 724 EAST                      176 RUSSELL RD                           224 HWY 413
RUSSELLVILLE, AL 35653                  MARIETTA, MS 38856                       BELTON, SC 29627




WANDA GRAY                              WANDA GREEN                              WANDA GRIFFIN
50121 BURR ROAD                         350 US HWY 431 N LOT 119                 86 WEAVER DR
ABERDEEN, MS 39730                      LIVERMORE, KY 42352                      BLAKELY, GA 39823




WANDA HAGLER                            WANDA HAGLER                             WANDA HALL
1221 WALCOTT ST                         1221 WOLCOTT ST                          279 COOMBE RD
COLUMBIA, SC 29201                      COLUMBIA, SC 29201                       BALD KNOB, AR 72010
WANDA HARRIS             Case 19-11984-CSS
                                        WANDADoc 36
                                             HORTON        Filed 09/10/19   PageWANDA
                                                                                1470 HORTON
                                                                                      of 1514
9267 CANDE RD                           1740 FLORENCE RD                        1980 CHOATE CREEK RD
GULFPORT, MS 39503                      SAVANNAH, TN 38372                      SAVANNAH, TN 38372




WANDA HUFFMASTER                        WANDA KING                              WANDA LEE
4291 GROOVERVILLE ROAD                  401 VALLEY RD                           1810 GRAYBAR LN
QUITMAN, GA 31643                       SULLIGENT, AL 35586                     MURFREESBORO, TN 37129




WANDA LORDMAN                           WANDA MACK                              WANDA MACKEY
1052 LONGSPAROW CT                      714 FRANKLIN LN                         PO BOX 433
GASTON, SC 29053                        DUBLIN, GA 31021                        SOPERTON, GA 30457




WANDA MALLOY                            WANDA MCCANNON                          WANDA MCCLELLAN
2454 HWY 145                            1600 COMER ROAD                         141 NEVADA 2731
CARNESVILLE, GA 30521                   COMER, GA 30629                         EMMET, AR 71835




WANDA MCCLELLAN                         WANDA MCDOWELL                          WANDA MCKNIGHT
ROUTE 1 BOX 203                         260 STONES THROW DR                     703 12 OAKS ROAD
EMMET, AR 71835                         LANDRUM, SC 29356                       TULLAHOMA, TN 37388




WANDA MCSPADDEN                         WANDA MITCHELL                          WANDA OSBOURN
694 METCALFE ST                         201 CR 540                              505 S SPALDING AVE
SULLIGENT, AL 35586-3601                FAIRFIELD, TX 75840                     LEBANON, KY 40033




WANDA PARKER                            WANDA PATE                              WANDA PURIFOY
201 W SPRUCE                            2663 MINT GREEN LN                      4500 NARROW LANE
BRINKLEY, AR 72021                      MACON, GA 31206                         MONTGOMERY, AL 36116




WANDA RANKINS                           WANDA SCOTT                             WANDA SHEPHARD
74 GEORGE PREYEAR RD                    610 ENTERPRISE ST                       954 RUSHMEADE RD
MIONROEVILLE, AL 36460                  SWAINSBORO, GA 30401                    JACKSON, TN 38305-2144




WANDA SIMMONS                           WANDA SMITH                             WANDA SPANGLER
247 ROAD 452                            166 DUNCAN DRIVE                        717 UNION AVE APT A
NETTLETON, MS 38858                     DUNCAN, SC 29334                        MCLEANSBORO, IL 62859




WANDA SPRINKLE                          WANDA STOVER                            WANDA STREET
304 STRICKLAND CIRCLE APT.B115          1673 B HIGHWAY 329                      3880 HWY. 441 SOUTH
VERNON, AL 35592                        DE QUEEN, AR 71832                      RENTZ, GA 31075
WANDA STURGES          Case 19-11984-CSS
                                      WANDADoc 36
                                           SURRELL       Filed 09/10/19   PageWANDA
                                                                              1471 TAYLOR
                                                                                    of 1514
181 NEW HOPE ROAD                     75 SCOTLAND SHORTCUT RD                 400 KNUCKLES LANE
MT. HOLLY, AR 71758                   WINONA, MS 38967                        HENDERSON, TN 38340




WANDA TODD                            WANDA W. CROSS                          WANYOKA DIXON
4940 PEE DEE HIGHWAY                  PO BOX 99                               219 COPPERAS SPRINGS RD
CONWAY, SC 29527                      COLLIERVILLE, TN 38027                  MCRAE, AR 72102




WARE SHOALS HIGH SCHOOL               WAREHOUSE HOME FURNISHING               WAREHOUSE HOME FURNISHING
ATHLETIC SPONSORSHIP                  ATTN STORE SERVICES                     PO BOX 1140
56 SOUTH GREEN WOOD AVE               1851 TELFAIR ST                         DUBLIN, GA 31040
WARE SHOALS, SC 29692                 DUBLIN, GA 31021




WAREHOUSE HOME FURNISHINGS DIST INC   WAREHOUSE HOME FURNISHINGS DIST INC     WAREHOUSE HOME FURNISHINGS DIST INC
ATTN FARMERS FURNITURE                ATTN FARMERS FURNITURE                  ATTN ROBERT GARRETT
1851 TELFAIR ST                       PO BOX 1140                             1851 TELFAIR ST
DUBLIN, GA 31021                      DUBLIN, GA 31040                        DUBLIN, GA 31021




WAREHOUSE HOME FURNISHINGS DIST INC   WAREHOUSE HOME FURNISHINGS DIST INC     WARNER ROBINS PERLMIX LLC
ATTN STORE SERVICES                   PO BOX 4118                             PO BOX 1097
1851 TELFAIR ST                       DUBLIN, GA 31040                        CORDELE, GA 31015
DUBLIN, GA 31021




WARNER-DAVIS LLC                      WARRELL CLASSIC COMPANY                 WARREN BANK & TRUST CO
SERVICEMASTER CLEANING                1121 POPLAR VIEW LANE                   201 South Main Street
& RESTORATION BY ONECALL              COLLIERVILLE, TN 38017                  Warren, AR 71671
PO BOX 59191
BIRMINGHAM, AL 35259



WARREN BANK & TRUST CO                WARREN BRANTLEY                         WARREN COUNTY TRUSTEE
PO BOX 350                            P.O. BOX 4777                           201 LOCUST ST, STE P1
WARREN, AR 71671                      DUBLIN, GA 31040                        MCMINNVILLE, TN 37110




WARREN COUNTY TRUSTEE                 WARREN DAVIS PROPERTY                   WARREN FIRE DEPT
PO BOX 7164                           MANAGEMENT                              200 ALABAMA
MCMINNVILLE, TN 37111                 1540 W. BATTLEFIELD                     WARREN, AR 71671
                                      SPRINGFIELD, MO 65807




WARREN FORTUNE                        WARREN OIL COMPANY INC.                 WARREN POLICE DEPT
174 ODYSSEY RD                        PO BOX 1507                             200 ALABAMA STREET
CONYERS, GA 30012                     DUNN, NC 28335                          WARREN, AR 71671




WARREN RECC                           WARREN RECC                             WARREN WATER & SEWER SYSTEM, AR
951 FAIRVIEW AVE                      PO BOX 1118                             106 NORTH MYRTLE
BOWLING GREEN, KY 42101               BOWLING GREEN, KY 42102-1118            WARREN, AR 71671
WASHINGTON CO SHERIFFCase   19-11984-CSS    Doc 36
                                      WASHINGTON      Filed 09/10/19
                                                 CO TRUSTEE                PageWASHINGTON
                                                                               1472 of 1514
                                                                                          CO TRUSTEE
124 EAST MAIN STREET                   100 E Main St                            PO BOX 215
SPRINGFIELD, KY 40069                  Jonesborough, TN 37659                   JONESBOROUGH, TN 37659




WASHINGTON COUNTY LICENSE              WASHINGTON COUNTY LICENSE                WASHINGTON DEPT OF LABOR AND
405 N MAIN ST                          PO BOX 228                               INDUSTRIES
SPRINGFIELD, TN 37172                  SPRINGFIELD, KY 40069                    7273 LINDERSON WAY SW
                                                                                TUMWATER, WA 98501-5414




WASHINGTON DEPT OF LABOR AND           WASHINGTON PARISH SALES                  WASHINGTON PARISH SALES
INDUSTRIES                             909 PEARL ST                             PO BOX 508
PO BOX 44000                           FRANKLINTON, LA 70438                    FRANKLINTON, LA 70438
TUMWATER, WA 98501-5414




WASHINGTON PLAZA LTD                   WASHINGTON POLICE DEPT.                  WASHINGTON SQUARE PARTNERSHIP
C/O BLANCHARD & CALHOUN                118 SPRING ST.                           165 NORTH MAIN STREET
PO BOX 212839                          WASHINGTON, GA 30673                     SUITE 108
AUGUSTA, GA 30917                                                               COLLIERVILLE, TN 38017




WASHINGTON SQUARE PROPERTIES           WASHINGTON STATE HEALTHCARE              WASHINGTON-ST. TAMMANY ELECTRIC, LA
432 HIGHWAY 72, STE 3                  AUTHORITY                                950 PEARL ST
COLLIERVILLE, TN 38017                 WASHINGTON STATE MEDICAID                FRANKLINTON, LA 70438
                                       CHERRY STREET PLAZA
                                       626 8TH AVENUE SE
                                       OLYMPIA, WA 98501


WASHINGTON-ST. TAMMANY ELECTRIC, LA    WASTE MANAGEMENT NATIONAL SERVICES       WASTE MANAGEMENT
PO BOX 697                             INC                                      36821 EAGEL WAY
FRANKLINTON, LA 70438                                                           CHICAGO, IL 60678-1368




WASTE MANAGEMENT                       WASTE MANAGEMENT                         WASTE MANAGEMENT
PO BOX 9001313                         PO BOX 9001315                           PO BOX 9001501
MINDEN LA.                             LOUISVILLE, KY 40290-1315                NORTHWEST FLORIDA
LOUISVILLE, KY 40290                                                            LOUISVILLE, KY 40290-1501




WASTE MANAGEMENT-ACADIANA              WASTE MANAGEMENT-SAVANNAH                WASTE MGT.-JACKSON TN.
PO BOX 9001546                         PO BOX 9001317                           137 LAWRENCE SWITCH ROAD
LOUISVILLE, KY 40290-1546              LOUISVILLE, KY 40290                     JACKSON, TN 38301




WASTE MGT.-NW ARKANSAS                 WASTE MGT-MS.                            WATCH HOLDINGS LLC
PO BOX 9001518                         PO BOX 9001502                           C/O GE CAPITAL REALTY GROUP INC
LOUISVILLE, KY 40290-1518              LOUISVILLE, KY 40290                     ATTN ASSET MANAGEMENT & LEASING
                                                                                16479 DALLAS PKWY, STE 500
                                                                                ADDISON, TX 75001



WATCH US INC                           WATER AUTHORITY OF DICKSON COUNTY        WATER VALLEY CHECK DELAY
4450 DIXIE HWY                         101 COWAN RD                             412 NORTH MAIN STREET
FAIRFIELD, OH 45014                    DICKSON, TN 37055                        WATER VALLEY, MS 38965
                      Case
WATER VALLEY POLICE DEPT     19-11984-CSS
                                       WATER Doc  36TAX Filed 09/10/19
                                             VALLEY                      PageWATER
                                                                             1473 VALLEY
                                                                                   of 1514
                                                                                         TAX
PO BOX 888                              201 BLACKMUR DR                      COLLECTOR
WATER VALLEY, MS 38765                  PO BOX 1552                          PO BOX 888
                                        WATER VALLEY, MS 38965               WATER VALLEY, MS 38965




WATER VALLEY TAX                        WATERBURY GARMENT LLC                WATERMARK BEAUTY LLC
PO BOX 888                              PO BOX 846103                        51 FOREST ROAD
WATER VALLEY, MS 38965                  BOSTON, MA 02284-6103                SUITE 316 BOX 15
                                                                             MONROE, NY 10950




WATERWORKS AND SEWER BOARD, AL          WATERWORKS AND SEWER BOARD, AL       WATERWORKS BOARD OF SECTION, AL
2000 INTERSTATE DR                      PO BOX 219                           87 CIRCLE DR
MONTGOMERY, AL 36109                    GUIN, AL 35563                       RAINSVILLE, AL 35986




WATERWORKS BOARD OF SECTION, AL         WATSON VILLAGE ANDERSON              WATSON VILLAGE LLC
PO BOX 1159                             C/O RELIANCE REALTY                  PO BOX 1206
RAINSVILLE, AL 35986                    ADVISORS LLC                         1907 N MAIN
                                        PO BOX 699                           ANDERSON, SC 29622
                                        FOUNTAIN INN, SC 29644



WATSON VILLAGE LLC                      WATSON VILLAGE RETAIL                WAUHNITA MARSHAL
PO BOX 13012                            PO BOX 699                           1006 CHELSEA DRIVE
ANDERSON, SC 29624                      FOUNTAIN INN, SC 29644               GOODLETTSVILLE, TN 37072




WAUPACA NORTHWOODS LLC                  WAVEL COOK                           WAX BOX FIRELOG CORP
E3439 HWY 22 & 54                       725 HILLSIDE DRIVE                   DBA CLEANFLAME
WAUPACA, WI 54981                       HUMBOLT, TN 38343                    1791 HWY 99
                                                                             GRIDLEY, CA 95948




WAX FAMILY PRINTING LLC                 WAYDE JACKSON                        WAYLAND DOWDEN
215 MTCS DRIVE                          391 SHELTONS LOOP                    255 N MONTGOMERY
MURFREESBORO, TN 37129                  CROSETT, AR 71635-4837               MEMPHIS, TN 38104




WAYLAND STEWART                         WAYLON JACKSON                       WAYMON BEDELL
4088 MEADOW CREEK                       1202 W NOBLE                         RT. 1 BOX 124B
MEMPHIS, TN 38115                       HAMBURG, AR 71646                    WOODLAND, GA 31836




WAYNE AVENUE ELEMENTARY                 WAYNE BAILEY                         WAYNE BASKIN
HARNETT COUNTY BOARD OF E               7235 DUBBS RD                        107 TANGLEWOOD DR
HARNETT COUNTY SCHOOLS                  TUNICA, MS 38676                     EASLEY, SC 29642
1 WEST HARNETT STREET
LILLINGTON, NC 27546



WAYNE CO TAX COMMISSIONER               WAYNE COUNTY CLERK                   WAYNE COUNTY TRUSTEE
PO BOX 287                              55 NORTH MAIN STREET                 100 COUT CIR, 300
JESUP, GA 31598                         SUITE 106                            WAYNESBORO, TN 38485
                                        MONTICELLO, KY 42633
WAYNE COUNTY TRUSTEECase   19-11984-CSS
                                     WAYNE Doc 36
                                           HAMES      Filed 09/10/19   PageWAYNE
                                                                           1474 KISER
                                                                                 of 1514
PO BOX 338                           148 OLD PINEY RD NE                   1004 INGRAM ST
WAYNESBORO, TN 38485                 ARMUCHEE, GA 30105                    PHILADELPHIA, MS 39350-3253




WAYNE MURKS                          WAYNE MYERS                           WAYNE MYERS
4300 NEW GETWELL RD                  423 ALMA LANE APT H                   423 ALMA LN APT H
MEMPHIS, TN 38118                    CLARKSVILLE, TN 37042                 CLARKSVILLE, TN 37043




WAYNE PLUNK                          WAYNE SCOTT                           WAYNE SUNDBERG
34 COUNTY ROAD 316                   15 ROCK HILL RD                       PO BOX 175
BIG CREEK, MS 38914                  HIAWASSEE, GA 30546                   WEST POINT, GA 31833




WAYNE WALTON                         WAYNE WICKER                          WAYNE WILLIAMS
741 LAKE MEADOW DRIVE                117 CAMI ST                           1569 GOWAN DRIVE
COLLIERVILLE, TN 38017               EAST DUBLIN, GA 31027                 MEMPHIS, TN 38127




WAYNESBORO FIRE DEPT                 WAYNESBORO POLICE DEPT                WAYNETTA ROGERS
PO BOX 471                           PO BOX 471                            986 JUNIOR COLLINS RD
WAYNESBORO, TN 38485                 WAYNESBORO, TN 38485                  COBBTOWN, GA 30420




WAYNETTE CAIN                        WBC GROUP LLC                         WCL INC.
560 APPLEVALLEY DR                   MILLIKEN MEDICAL                      FORKLIFTS ETC.
CADIZ, KY 42211                      6333 HUDSON CROSSING PKWY             3684 CHERRY ROAD
                                     HUDSON, OH 44236                      MEMPHIS, TN 38118




WDD LLC                              WE INTERNATIONAL INC                  WEAKLEY COUNTY MUNICIPAL ELECTRIC
C/O FROST NATIONAL BANK              1370 BROADWAY SUITE 1000              SYSTEM
PO BOX 1727                          NEW YORK, NY 10018                    11181 HWY 22
AUSTIN, TX 78768                                                           MARTIN, TN 38237




WEAKLEY COUNTY MUNICIPAL ELECTRIC    WEAKLEY COUNTY TRUSTEE                WEAKLEY COUNTY TRUSTEE
SYSTEM                               116 W MAIN ST 101                     PO BOX 663
PO BOX 170                           DRESDEN, TN 38225                     DRESDEN, TN 38225
MARTIN, TN 38237




WEALTHY HUMES                        WEAVER POPCORN                        WEBB CANDY INC
722 NORMAN DR                        642 KING HAROLD CT                    15197 BOULDER AVE
QUITMAN, GA 31643                    OVIEDO, FL 32765                      ROSEMOUNT, MN 55068




WEBB LAW FIRM PLLC                   WEBB MARY                             WEBBER FERGUSON
203 SOUTH PEARL ST.                  204 VAN VORIS ST                      8699 HWY 306
CARTHAGE, MS 39051                   BATESVILLE, MS 38606                  COLDWATER, MS 38618
WEBBMASON INC           Case 19-11984-CSS
                                       WEBBS Doc 36 Filed 09/10/19
                                             REFRESHMENTS                 PageWEBMD
                                                                              1475 HEALTH
                                                                                    of 1514
                                                                                          CORP
10830 GILROY ROAD                      PO BOX 10385                           111 8TH AVENUE
HUNT VALLEY, MD 21031                  MURFREESBORO, TN 37129-4011            NEW YORK, NY 10011




WEBSTER COUNTY TAX COLLEC              WEBSTER COUNTY TAX COLLEC              WEBSTER PARISH COLLECTOR
515 CAROL ST                           PO BOX 417                             103 S MONROE ST
WALTHALL, MS 39771                     WALTHALL, MS 39771                     MINDEN, LA 71055




WEBSTER PARISH COLLECTOR               WEBSTER PARISH COLLECTOR               WEBSTER PARISH SALES &USE
PO BOX 877                             PO BOX 877                             1128 HOMER RD
MINDEN, LA 71058                       MINDEN, LA 71058-0877                  MINDEN, LA 71055




WEBSTER PARISH SALES &USE              WEBSTER PARISH SCHOOL                  WEBSTER PARISH SCHOOL
PO BOX 357                             BOARD (BMS)                            BOARD (BROWNING ELEMENTAR
MINDEN, LA 71058                       PO BOX 520                             PO BOX 520
                                       1442 SHEPPARD STREET                   1442 SHEPPARD STREET
                                       MINDEN, LA 71058-0520                  MINDEN, LA 71058-0520



WEBSTER PARISH SCHOOL                  WEBSTER PARISH SHERIFF DE              WEBSTER SAFE & LOCK INC
BOARD (NWHS)                           PO BOX 877                             3020 MILLBRANCH ROAD
PO BOX 520                             MINDEN, LA 71058                       MEMPHIS, TN 38116
MINDEN, LA 71058




WEBSTER, MARY KAY                      WEEKS & LEO CO INC                     WEHAH FARMS INC.
311 CO HWY 405                         4000 NW 100TH ST                       DBA LUNDBERG FAMILY FARMS
GUIN, AL 35563                         URBANDALE, IA 50322                    PO BOX 369
                                                                              5311 MIDAWAY
                                                                              RICHVALE, CA 95974



WEI SALES LLC                          WEIMAN PRODUCTS LLC                    WEINER CORP
1 BLUE BUNNYDRIVE                      755 TRI STATE PARKWAY                  ATTN LESTER WEINER, PRESIDENT
LE MARS, IA 51031                      GURNEE, IL 60031                       440 E WOODROW WILSON AVE
                                                                              STADIUM TOWERS BLVD, STE 103
                                                                              JACKSON, MS 39216



WEINER CORP                            WEINER, LOUIS                          WEINER, WEISS & MADISON
ATTN LESTER WEINER, PRESIDENT          C/O 13 ASSOCIATES LLC                  ATTORNEYS FOR LESSSOR
PO BOX 4634                            211 BROADWAY, STE 207                  330 MARSHALL STREET
JACKSON, MS 39216                      LYNNBROOK, NY 11563                    SUITE 1000
                                                                              SHREVEPORT, LA 71101



WEISSER & SHUPACK ASSOCIATES LTD       WEISSER & SHUPACK ASSOCIATES LTD       WEISSER & SHUPACK ASSOCIATES LTD
20155 NE 38TH COURT                    801 NE 167TH ST, STE 200               C/O MHW PROPERTIES
SUITE 201                              N MIAMI BEACH, FL 33162                17071 W DIXIE HWY, STE B
AVENTURA, FL 33180                                                            N MIAMI BEACH, FL 33160




WELLPARTNER INC                        WELLPARTNER INC                        WELLS & WEST COMMERCIAL PROPERTIES
20800 SW 115TH AVENUE                  ATTN NETWORK OPERATIONS                LLC
SUITE 100                              7216 SW DURHAM RD,STE 200              ATTN BILL WELLS
TUALATIN, OR 97062                     PORTLAND, OR 97224                     PO BOX 129
                                                                              MURPHY, NC 28906
WELLS & WEST COMMERCIALCase  19-11984-CSS
                          PROPERTIES         Doc
                                       WELLS &    36COMMERCIAL
                                               WEST     Filed 09/10/19
                                                               PROPERTIESPageWELLS
                                                                              1476&of   1514
                                                                                     WEST INC
LLC                                    LLC                                   PO BOX 129
ATTN LEE MCKEON                        ATTN ROY WELLS                        MURPHY, NC 28906
PO BOX 129; 1268 ANDREWS RD            PO BOX 129
MURPHY, NC 28906                       MURPHY, NC 28906



WELLS & WEST PARTNERS                 WELLS FARGO BANK N.A.                  WELLS FARGO BANK NA
ATTN WILLIAM J WELLS                  550 SOUTH 4TH STREET                   550 SOUTH 4TH STREET
PO BOX 129                            N9310-076                              N9310-076
MURPHY, NC 28906                      ATTN RUSTY COPSEY                      ATTN RUSTY COPSEY
                                      MINNEAPOLIS, MN 55415-1529             MINNEAPOLIS, MN 55415-1529



WELLS FARGO BANK NA                   WELLS FARGO                            WELLS FARGO
C/O MCGLINCHEY STAFFORD PLLC          1014 HWY. 280                          105 MAIN ST.
ATTN E. STEWART SPIELMAN              PHENIX CITY, AL 36869                  GREENWOOD, SC 29646
14TH FL, ONE AMERICAN PL
BATON ROUGE, LA 70825



WELLS FARGO                           WELLS FARGO                            WELLS FARGO
112 W. COTTONWOOD ROAD                113 HWY. 134                           137 CHARLOTTE ROAD
DOTHAN, AL 36301                      DALEVILLE, AL 36322                    RUTHERFORDTON, NC 28139




WELLS FARGO                           WELLS FARGO                            WELLS FARGO
15 S MAIN ST 3RD FLOOR                1915 AUBURN AVENUE                     3400 RAINBOW DRIVE
GREENSVILLE, SC 29601                 COLUMBUS, GA 31906                     RAINBOW CITY, AL 35906




WELLS FARGO                           WELLS FARGO                            WELLS FARGO
3430 WRIGHTSBORO RD.                  400 W. BASE STREET                     420 MONTGOMERY ST
AUGUSTA, GA 30909                     MADISON, FL 32340                      SAN FRANCISCO, CA 94104




WELLS FARGO                           WELLS FARGO                            WELLS FARGO
519 E DEKALB STREET                   HWY. 78                                PO BOX 969
CAMDEN, SC 29020                      BAMBERG, SC 29003                      GREENVILLE, SC 29602




WELLS FARGO                           WELLSFARGO BANK NA/TRUSTE              WELL-TECH TOYS CO. LTD.
PO DRAWER 1100                        C/O COLLIERS INTL MGMT                 ROOM 1004 CHINACHEM
OPP, AL 36467                         ATLANTA LLC AGT FOR OWNER              GOLDEN PLAZA
                                      5871 GLENRIDGE DR400                   KOWLOON HONG KONG
                                      ATLANTA, GA 30328                      HONG KONG



WELLY DIE CASTING FTY LTD             WELTON LOCKLEAR                        WENDALYN KHUNE
18 F; SHIELD IND. CENTRA              220 SAMPSON ROAD                       115 CUMBERLAND DR
HONG KONG                             ROWLAND, NC 28383                      DOTHAN, AL 36301
HONG KONG




WENDELL BLACK                         WENDELL MINCEY                         WENDELL PARKER
751 PANTERA DRIVE                     608 JENNINGS LANE                      PO BOX 2821
MURFREESBORO, TN 37128                SOPERTON, GA 30457                     WEST MEMPHIS, AR 72303
WENDELL SIMMONS        Case 19-11984-CSS
                                      WENDIEDoc  36 Filed 09/10/19
                                             JENNINGS                 PageWENDIE
                                                                          1477 of  1514
                                                                                 NEWSOME
104 BURKE CIRCLE                       1131 COUNTY RD                     5174 WATSON RD
COCHRAN, GA 31014                      GORDO, AL 35466                    METTER, GA 30439




WENDY WOODS                            WENDY AKERS                        WENDY AUDETTE
PO BOX 662                             1365 ROSEHILL AVENUE               5762 BROAD OAK ROAD
VERNON, FL 32462                       GREEN COVE SPRINGS, FL 32043       GROVETOWN, GA 30813




WENDY BAKER                            WENDY BARENTINE                    WENDY BEARDSLEY
10742 LOCUST RD                        411 10TH AVE SW                    202 N. CAROLINA AVE APT 2
BIG SANDY, TX 75755                    REFORM, AL 35481                   CHESNEE, SC 29323




WENDY BELL                             WENDY CHARRIER                     WENDY COKER
546 SOUTH MAIN ST                      113 LEAH STREET                    345 SHARON CHURCH
SWEETWATER, TN 37874                   BALL, LA 71405                     GRIER, SC 29365




WENDY COLEMAN                          WENDY CROW                         WENDY DAY
321 N CALHOUN ST                       2203 LEXINGTON AVE                 378 THOMAS RD
MT. VERNON, GA 03045                   MONROE, LA 71201                   BREWTON, AL 36426




WENDY HARDEMAN                         WENDY HILDRETH                     WENDY HILL
782 DUBLIN HWY                         1315 WILTON COURT                  420 CR 411
EASTMAN, GA 31023                      MURFREESBORO, TN 37129             RIPLEY, MS 38663




WENDY JERNIGAN                         WENDY KEY                          WENDY KEY
425 CROOKED HILL RD                    1202 SHADY LANE                    66 CASTLE VILLAGE CIR
PULASKI, TN 38478                      JASPER, AL 35503                   JASPER, AL 35501




WENDY KEY                              WENDY MURRAY                       WENDY NORRIS
66 CASTLE VILLAGE CIRCLE               209 LAMONT ST                      3174 CROCUS CREEKS RD
JASPER, AL 35503                       WAYCROSS, GA 31501                 BURKESVILLE, KY 42717




WENDY RICHARDSON                       WENDY ROBERTS                      WENDY SANDERS
100 COLES LN                           630 HERMITAGE POND RD              338 C TARPON AVENUE
CAMDEN, TN 38320                       CAMDEN, SC 29020                   FERNANDINA BEACH, FL 32034




WENDY SELLERS                          WENDY SELLERS                      WENDY SHERIDAN
1335 HWY 7 S                           1335 HWY 7 SOUTH                   613 SMOKEY RD
WATER VALLEY, MS 38965-3754            WATER VALLEY, MS 38965-3754        CRAWFORD, GA 30630
WENDY SMITH              Case 19-11984-CSS
                                        WENDYDoc 36
                                             THOMAS       Filed 09/10/19   PageWENDY
                                                                               1478 TURNER
                                                                                     of 1514
50 C JOHN SMITH AVE                     95 HOT CAT DR                          5797 BOBBITT DR
SHELLMAN, GA 39886                      VICKBURG, MS 39180                     BARTLETT, TN 38134




WENDY WATSON ROBINSON                   WENDY WEBB                             WENDY WINKLER-MULL
1103 STILLMAN                           251 ODYSSEY TURN RD                    821 LIMESTONE DR
GADSDEM, AL 35903                       CONYERS, GA 30012                      HAUGHTON, LA 71037




WENDY YORK                              WERE IT                                WES HOLLAND
503 MAGNOLIA ST                         112 WEST 34TH STREET                   1306 EASTMAN AVE
LA FAYETTE, GA 30728                    NEW YORK, NY 10120                     TUSCUMBIA, AL 35674




WES SHADDIA                             WESCO DISTRIBUTION INC.                WESKEV INC.
4440 COUNTRY RD 63                      PO BOX 633718                          DELTA OFFICEWORKS
KILLEN, AL 35645                        CINCINNATI, OH 45263-3718              703 GARLAND STREET
                                                                               FORREST CITY, AR 72335




WESLEY BAIRD                            WESLEY BARRETT                         WESLEY BOWEN
11 BRECHIN LANE                         314 SUMMER RD                          793 W R COLEMAN RD
COLUMBIANA, AL 35051                    TUNELL HILL, GA 33705                  COLLINS, GA 30453




WESLEY BOYD                             WESLEY BRADFORD                        WESLEY BROOKS
795 COUNTRY CLUB ROAD                   2629 PLUM NELLY ROAD                   746 ALLEN RD
PIGGOTT, AR 72454-1107                  RISING FAWN, GA 30738                  BATESVILLE, AR 72501




WESLEY BROOKS                           WESLEY DRIVER                          WESLEY FERGUSON
746 ALLEN ROAD                          187 JOE SHELTON LANE                   2600 SULPHUR SPRINGS RD
BATESVILLE, AR 72501                    ADOLPHUS, KY 42120                     SELMER, TN 38375




WESLEY FRAZIER                          WESLEY HALL                            WESLEY HASTY
17 COACH O DRIVE                        2794 SUMMITT ARBORS CIRCLE 207         4666 LYNN RD
TOMPKINSVILLE, KY 42167                 MEMPHIS, TN 38128                      MEMPHIS, TN 38122




WESLEY HENDERSON                        WESLEY HIGHSMITH                       WESLEY HOUSTON
1302 EASTWOOD RD                        1197 ABBEVILLE ST                      7802 WINDY WILLOW RD
NATCHEZ, MS 39120                       COLLIERVILLE, TN 38017-1101            MEMPHIS, TN 38125




WESLEY HUTCHENS                         WESLEY KNIGHT                          WESLEY MARTIN
103 DOVE STREET                         4175 COUNTY ROAD 1                     510 CR 380
CORDELE, GA 31015                       FAYETTE, AL 35555                      CALHOUN CITY, MS 38916
WESLEY RYAN HOLLAND    Case 19-11984-CSS
                                      WESLEYDoc  36
                                             SIKES       Filed 09/10/19   PageWESLEY
                                                                              1479 of  1514
                                                                                     THRASHER
1306 EAST AVE                          3520 OAK VIEW PL A                     1007 WALNUT ST.
TUSCUMBIA, AL 35674                    HEPHZIBAH, GA 30815                    NEWPORT, AR 72112




WESLEY WALKER                          WESLEY WALLACE                         WESLEY WRIGHT
CIRLCE APT 58                          3497 FM 39                             PO BOX 523
WATER VALLEY, MS 38965                 MEXIA, TX 76667                        MURFREESBORO, AR 71958




WESSOLOSKI KELLEY                      WEST ALABAMA BANK & TRUST              WEST ALABAMA BANK & TRUST
90 BRAMBLE BUSH TRL                    509 1st Avenue West                    86 COURTHOUSE SQ
COVINGTON, GA 30014                    Reform, AL 35481                       CARROLLTON, AL 35447




WEST ALABAMA BANK & TRUST              WEST ALABAMA BANK & TRUST              WEST BATON ROUGE PARISH
PO BOX 151                             PO BOX 310                             375 COURT ST
CARROLLTON, AL 35447                   REFORM, AL 35481                       PORT ALLEN, LA 70767




WEST BATON ROUGE PARISH                WEST BATON ROUGE PARISH                WEST BATON ROUGE PARISH
880 N ALEXANDER AVE                    PO BOX 807                             PO BOX 86
PORT ALLEN, LA 70767                   PORT ALLEN, LA 70767                   PORT ALLEN, LA 70767




WEST BATON ROUGE PARISH                WEST BATON ROUGE                       WEST BROTHERS OF FAIRHOPE, ALABAMA
SHERIFFS OFFICE                        PO BOX 129                             INC
850 8TH ST                             PORT ALLEN, LA 70767                   ATTN GLEN L WEST, PRESIDENT
PORT ALLEN, LA 70767                                                          PO BOX 569
                                                                              DERIDDER, LA 70634



WEST CAROLINA RURAL TEL COOP           WEST COBB PLAZA                        WEST CORPORATION WEST LLC
229 HIGHWAY 28 S                       5784 LAKE FOREST DRIVE                 11808 MIRACLE HILLS DRIVE
ABBEVILLE, SC 29620                    STE. 290                               OMAHA, NE 68154
                                       ATLANTA, GA 30328




WEST END APPAR & KEN MAR               WEST FELICIANA PARISH                  WEST FELICIANA PARISH
AL GODERG/MARSHA SHTEYN                FIRE DEPT                              PO BOX 1844
1359 BROADWAY STE. 908                 PO BOX 1877                            STFRANCISVILLE, LA 70775
NEW YORK, NY 10018                     ST. FRANCISVILLE, LA 70775




WEST FELICIANA PARISH                  WEST FELICIANA PARISH                  WEST FELICIANA PARISH
PO BOX 1844                            PO BOX 1910                            POLICE DEPT
TAX DIVISION                           ST FRANCISVILL, LA 70775               PO BOX 400
STFRANCISVILLE, LA 70775-1844                                                 ST. FRANCISVILLE, LA 70775




WEST GATE LIMITED PARTNERSHIP          WEST GATE LIMITED PARTNERSHIP          WEST GATE LIMITED PARTNERSHIP
BY VIRTUE OF REGENCY MANAGEMENT INC    BY VIRTUE OF REGENCY MANAGEMENT INC    C/O JEFFREY ROWELL
ATTN MR ROBERT CONNER                  PO BOX 311132                          1572 MONTGOMERY HIGHWAY
2250 HIGHLAND AVE S, STE 61            ENTERPRISE, AL 36331                   BIRMINGHAM, AL 35216
BIRMINGHAM, AL 35205
                      Case
WEST HELENA DISTRICT COURT    19-11984-CSS    Doc 36
                                        WEST HELENA      Filed 09/10/19
                                                    FIRE DEPT                PageWEST
                                                                                 1480HELENA
                                                                                      of 1514
                                                                                            POLICE DEPT
COURT                                    98 PLAZA                                 98 PLAZA
98 PLAZA ST.                             WEST HELENA, AR 72390                    WEST HELENA, AR 72390
WEST HELENA, AR 72390




WEST HELENA WATER UTILITIES              WEST JEFFERSON PROPERTIES LTS            WEST MEMPHIS FIRE DEPT
92 PLAZAWEST                             PO BOX 157                               200 N. 7TH ST.
HELENA, AR 72390                         HARVEY, LA 70059                         WEST MEMPHIS, AR 72301




WEST MEMPHIS POLICE DEPT                 WEST MEMPHIS UTILITY COMMISSION          WEST MEMPHIS UTILITY COMMISSION
626 G. BROADWAY                          CITY OF WEST MEMPHIS                     PO BOX 1868
WEST MEMPHIS, AR 72301                   205 S REDDING                            WEST MEMPHIS, AR 72303
                                         WEST MEMPHIS, AR 72301




WEST MONROE I LLC                        WEST MONROE I, LLC                       WEST MONROE LA COMMERCIAL
D/B/A USC-TEXAG LLC                      C/O HUDSON, POTTS & BERNSTEIN            PROPERTIES
PO BOX 204391                            1800 HUDSON LANE 300                     DEV CO LLC
AUSTIN, TX 78720-4391                    PO DRAWER 3008                           ATTN WILBUR MARVIN, MGR
                                         MONROE, LA 71210                         PO BOX 1693
                                                                                  BATON ROUGE, LA 70821


WEST PELZER FIRE DEPT.                   WEST POINT FIRE DEPT                     WEST POINT POLICE DEPT
101 N MAIN ST                            PO BOX 1117                              PO BOX 1117
WEST PELZER, SC 29669                    WEST POINT, MS 39773                     WEST POINT, MS 39773




WEST SIDE PLAZA LLC                      WEST TENNESSEE MOTOR                     WEST TENNESSEE PUBLIC UTILITY DISTRICT
C/O SMACKOVER STATE BANK                 COACH LLC                                14055 PARIS ST
DRAWER 107                               901-C INDUSTRIAL ROAD                    HUNTINGTON, TN 38344
SMACKOVER, AR 71762                      PARIS, TN 38242




WEST TENNESSEE PUBLIC UTILITY DISTRICT   WEST TENNESSEE TELEPHONE                 WEST TOWN PLAZA ASSOCATES
PO BOX 568                               PO BOX 10                                20155 NE 38TH CT STE 201
HUNTINGDON, TN 38344                     BRADFORD, TN 38316                       AVENTURA, FL 33180




WEST VIRGINIA BOARD OF PHARMACY          WESTBROOK MEMPHIS LLC                    WESTBROOK MEMPHIS LLC
2310 KANAWHA BLVD EAST                   49 PAPWORTH AVE                          49 PAPWORTH AVE
CHARLESTON, WV 25311                     METAIRIE, LA 70002                       METAIRIE, LA 70005




WESTBROOK MEMPHIS LLC                    WESTCO FAMILY LIMITED PARTNERSHIP        WESTCO FAMILY PROPERTIES LLC
49 PAPWORTH AVENUE                       ATTN STEPHEN R HENSON                    ATTN STEPHEN R HENSON
METAIRIE, LA 70005                       PO BOX 1888                              PO BOX 1888
                                         GILMER, TX 75644                         GILMER, TX 75644




WESTCO FAMILY PROPERTIES LLC             WESTERMAN HATTORI DANIELS                WESTERN FIELD
C/O TAYLOR & COUGHLIN                    & ADRIAN LLP                             INVESTIGATIONS INC
800 RIO GRANDE ST.                       8500 LEESBURG PIKE                       RELEASE POINT
AUSTIN, TX 78701                         SUITE 7500                               250 WEST FIRST ST STE 210
                                         TYSONS, VA 22182                         CLAREMONT, CA 91711
                    Case
WESTERN GRAPHICS CORP.        19-11984-CSS   Doc
                                        WESTERN INN36      Filed 09/10/19   PageWESTERN
                                                                                1481 ofUNION
                                                                                        1514FINANCIAL SERVICES INC
PO BOX 820951                            14175 HIGHWAY 190
EUGENE, OR 97402                         HAMMOND, LA 70401




WESTEX IND. INC.                         WESTEX INDUSTRIES INC.                  WESTGATE HOLDING LLC
9801 COLLINS AVE.                        347 5TH AVE. SUITE 409                  435 GIROD STREET
BAL HARBOUR, FL 33154                    NEW YORK, NY 10016                      MANDEVILLE, LA 70448




WESTGATE HOLDINGS LLC                    WESTLAKE FIRE DEPARTMENT                WESTLAKE POLICE DEPT
ATTN TOM BRADSHAW, MANAGER               2401 GUILLORY STREET                    PO BOX 700
ONE GALLERIA BLVD, STE 1700              WESTLAKE, LA 70669                      WESTLAKE, LA 70669
METAIRIE, LA 70001




WESTMART LLC                             WESTMART PROPERTIES LLC                 WESTMORELAND FIRE DEPT.
106 ST NAZAIRE RD                        ATTN GENE WAKEFIELD                     PO BOX 364
BROUSSARD, LA 70518                      PO BOX 98                               WESTMORELAND, TN 37186
                                         BROUSSARD, LA 70518




WESTMORELAND POLICE DEPT.                WESTMORELAND RECORDER                   WESTMORELAND RECORDER
1044 PLEASANT GROVE RD                   1001 PARK ST                            PO BOX 8
WESTMORELAND, TN 37186                   PO BOX 8                                WESTMORELAND, TN 37186
                                         WESTMORELAND, TN 37186




WESTON GALLERY GROUP                     WESTON HARPER                           WESTON LANCASTER
2240 WEST 75TH STREET                    368 ELLADALE DRIVE                      911 NORTH WEST STREET
WOODRIDGE, IL 60517                      DAWSON, GA 39842                        MUNFORDVILLE, KY 42765




WESTON MEMOTT                            WESTON VIBBERT                          WESTPORT CORPORATION
3310 INDUSTRIAL DRIVE                    19 DOVER CHURCH RD                      PO BOX 2002
APT 4                                    MOUNT HARMON, KY 42157                  331 CHANGEBRIDGE ROAD
BOSSIER CITY, LA 71112                                                           PINE BROOK, NJ 07058-9516




WESTSIDE PLAZA LLC                       WESTSIDE PLAZA LLC                      WET PLANET BEVERAGES
ATTN KENNETH LONG, MGR                   ATTN KENNETH LONG, MGR                  WILLIAM BODIE
400 S BRADLEY                            PO BOX 432                              2189 OLD LAKE COVE
EL DORADO, AR 71730                      NORPHLET, AR 71759                      MEMPHIS, TN 38111




WETONIA SCOTT                            WEVEEL LLC                              WEX BANK
306 CADIZ ST                             20 N. PENNSYLVANIA AVE.                 DBA WRIGHT EXPRESS FSC
PRINCETON, KY 42445                      MORRISVILLE, PA 19067                   PO BOX 5727
                                                                                 CAROL STREAM, IL 60197-6293




WGO CONSTRUCTION COMPANY LLC             WH MRS ALLEN                            WHATNOT TOYS INC
PO BOX 1806                              604 RUTHERFORD STREET                   1205 EDRIS DRIVE
COLLIERVILLE, TN 38027                   BELZONIE, MS 39038                      LOS ANGELES, CA 90035
                     Case 19-11984-CSS
WHEELER COUNTY TAX COMMISSIONER           Doc
                                    WHEELER    36 TAX
                                             COUNTY   Filed 09/10/19
                                                         COMMISSIONER     PageWHEELER
                                                                              1482 ofCOUNTY
                                                                                      1514 TAX
PO BOX 431                          PO BOX 431                                119 PEARL ST, 104
ALAMO, GA 30411-0431                PO BOX 431                                ALAMO, GA 30411
                                    ALAMO, GA 30411-0431




WHEELER INTERESTS, LLC                WHEELER THRESA                          WHETSTINE TARA
2529 VIRGINIA BEACH BLVD 200          802 6TH STREET                          143 METHODIST CAMP RD
VIRGINIA BEACH, VA 23452              HALEYVILLE, AL 35565                    LEBLANC, LA 70601




WHFD INC                              WHFO INC                                WHISPERING PINES
ATTN STORE SERVICES                   PO BOX 4118                             INVESTMENTS
1851 TELFAIR ST                       DUBLIN, GA 31040                        2151 VOLUNTEER PARKWAY
DUBLIN, GA 31021                                                              BRISTOL, TN 37620




WHITE BLUFF CITY RECORDER             WHITE BLUFF FIRE DEPT                   WHITE BLUFF POLICE DEPT
PO BOX 300                            PO BOX 300                              PO BOX 300
WHITE BLUFF, TN 37187                 WHITE BLUFF, TN 37187                   WHITE BLUFF, TN 37187




WHITE CO TAX COMMISSIONER             WHITE COUNTY CLERK OF COURT             WHITE COUNTY CLERK
113 NORTH BROOKS ST.                  COURT                                   1 EAST BOCKMAN WAY
CLEVELAND, GA 30528                   59 S MAIN STREET                        ROOM 115
                                      SUITE B                                 SPARTA, TN 38583
                                      CLEVELAND, GA 30528



WHITE COUNTY JUSTICE CTR              WHITE COUNTY TAX COLLECTR               WHITE HALL FIRE DEPT
111 DEPOT ST. STE 1                   117 WEST ARCH                           CITY HALL
SPARTA, TN 38583                      SEARCY, AR 72143                        101 PARKWAY
                                                                              WHITE HALL, AR 71602




WHITE HALL POLICE DEPT                WHITE HALL WATER & SEWER                WHITE HORSE PLAZA LLC
8204 DOLLARWAY                        PO BOX 20100                            C/O PALMETTO PROPERTY
WHITEHALL, AR 71602                   WHITE HALL, AR 71612                    SERVICES LLC
                                                                              531 SPAULDING FARM ROAD
                                                                              GREENVILLE, SC 29615



WHITE LINE COLLECTIONS INC            WHITE MOSLEY                            WHITE MOTOR CO INC
WHITE LINE FOOTWEAR                   1636 S CEDAR AVE                        675 EATON ROAD
1410 BROADWAY SUITE 1502              PITTSBURG, TN 37380                     FORREST CITY, AR 72335
NEW YORK, NY 10018




WHITE OAK POLICE DEPT.                WHITE REALTY & SERVICE CORP             WHITE RIVER BEV. CO. AB
103 EAST OLD US 80                    ATTN JERRY BODIE                        DBA OCONNER DISTRIBUTING
WHITE OAK, TX 75693                   PO BOX 10028                            WHITE RIVER DIVISION
                                      KNOXVILLE, TN 37939                     2101 FAIRGROUNDS ROAD
                                                                              NEW PORT, AR 72112



WHITE, JOEL                           WHITEHALL COMMONS LLC                   WHITEHALL REAL ESTATE LLC
1931 STATE RTE 334                    C/O COMMERCIAL RESOURCE GROUP LTD       ATTN MR STAN DAVIDSON
LEWISPORT, KY 42351                   ATTN R STEVE MCNAIR                     5401 BURWASH COURT
                                      PO BOX 691506                           CHARLOTTE, NC 28277
                                      CHARLOTTE, NC 28227-7026
                     Case
WHITEWAVE FOODS COMPANY     19-11984-CSS    Doc INDUSTRIES
                                      WHITEWOOD 36 FiledINC.
                                                           09/10/19        PageWHITFIELD
                                                                               1483 of COUNTY
                                                                                         1514 TAX COMM
12002 AIRPORT WAY                      PO BOX 1087                             205 N. SELVIDGE STREET
BROOMFIELD, CO 80021                   THOMASVILLE, NC 27361                   DALTON, GA 30720




WHITLEE JOHNSON                        WHITLEY B KNIGHT                        WHITLEY BLANKENSHIP
500 BAPTIST RD                         731 SPEARMAN RD                         1178 CR 172
HEMINGWAY, SC 29554-5809               HAMILTON, AL 35570                      GUNTOWN, MS 38849




WHITLEY HAMILTON                       WHITLEY JOHNSON                         WHITLEY PERKINS
130 MOWERY LN APT 4                    53 BAILEY RD                            606 MILL ST
PITTSBURG, TX 75686                    ADAIRSVILLE, GA 30103                   OGLETHORPE, GA 31068




WHITMAN DRUG COMPANY INC               WHITMAN DRUG COMPANY INC                WHITMOR INC
D/B/A WHITMAN DRUG                     D/B/A WHITMAN DRUG                      8680 SWINNEA ROAD
ATTN IBELLE W OGGS, STOCK HOLDER       ATTN WILLIAM A OGGS JR, PRESIDENT       BUILDING D SUITE 103
991 HWY 203                            991 HWY 203                             SOUTHHAVEN, MS 38671
ELBA, AL 36323                         ELBA, AL 36323



WHITNEY ALEXANDER                      WHITNEY BURT                            WHITNEY CAMPBELL
610 14TH AVE SOUTH                     1512 WINDERMERE DR                      2328 STAGE RD
PHENIX CITY, AL 36869                  COLUMBIA, TN 38401                      SENATOBIA, MS 38668




WHITNEY COMPTON                        WHITNEY CRAWFORD                        WHITNEY EWING
1250 PARAGOULD DRIVE                   107 SHADOW LN                           108 CR 179
JONESBORO, AR 72401                    BATESVILLE, MS 38606                    OKOLONA, MS 38860




WHITNEY FARLEY                         WHITNEY GOFF                            WHITNEY JOSSELIN
54 OSAGE DRIVE                         2011 MCDOWELL STREET                    5117 SAVANNAH PARKWAY
CADIZ, KY 42211                        NEWBERRY, SC 29108                      SOUTHAVEN, MS 38671




WHITNEY KEMP                           WHITNEY LOCKHART                        WHITNEY MONTGOMERY
111 WOODLAWN DR. 1G                    79 GARRAWAY LANE                        1402 SPRING STREET
DUBLIN, GA 31021                       COLLINS, MS 39428                       BENTONVILLE, AR 72712




WHITNEY PACE                           WHITNEY PARKS                           WHITNEY REYNOLDS
605 VINSON VILLAGE ROAD                1399 HWY 52 WEST                        400 FERN ST
DUBLIN, GA 31021                       CROSSETT, AR 71635                      SOMERVILLE, TN 38068




WHITNEY RHODES                         WHITNEY ROWELL                          WHITNEY SHARP
50 US WAY                              1047 WOODARD MORGAN RD                  1880 SPC 130
WHITEVILLE, TN 38075                   JAYESS, MS 39641-7142                   PALESTINE, AR 72372
WHITNEY SHELNUTT         Case 19-11984-CSS    Doc
                                        WHITNEY    36 Filed 09/10/19
                                                TAYLOR                 PageWHITNEY
                                                                           1484 ofTAYLOR
                                                                                    1514
200 FOXRIDGE PLZ D 1                     282 STEWART ST                    301 BURLMILL RD
RUSSELLVILLE, AL 35654                   EAST DUBLIN, GA 31027             NICHOLLS, GA 31554




WHITNEY THOMPKINS                        WHITNEY WALKER                    WHITNEY WHITE
503 W HILL ST                            4107 HWY 114 WEST                 101 LIVINGSTON STREET APT 502
QUITMAN, GA 31643                        STAR CITY, AR 71667               DALEVILLE, AL 36322




WHITNEY WOMBLE-PEACOCK                   WHITNI HOUSE                      WHITTNEE RHODES
215 N JACKSON ST.                        204 LACEY COURT                   2931 GEER RD
BACONTON, GA 31716                       PORTLAND, TN 37148                UNION POINT, GA 30669




WHITTNEY GEE                             WHLR-FT HOWARD SQUARE LLC         WHOLESALE DECOR LLC
34C CR 424                               2529 VIRGINIA BEACH BLVD          TIMELESS BY DESIGN
VARDAMAN, MS 38878                       SUITE 200                         650 S PROSPECT AVE
                                         VIRGINIA BEACH, VA 23452          HARTVILLE, OH 44632




WHOS YOUR DADDY INC.                     WHP LLC                           WICKLANDER-ZULAWSKI & ASSOCIATES INC
5840 EL CAMINO REAL SUITE                ATTN SAMUEL W SHARP, MEMBER       4932 MAIN STREET
CARISBAD, CA 92008                       4 OFFICE PARK CIR, STE 112        DOWNERS GROVE, IL 60515
                                         BIRMINGHAM, AL 35223




WIDEMAN-LAFOE COMP                       WIDEMAN-LAFOE COMP                WIESE USA INC
ATTN WILSON LAFOE                        ATTN YANDELL H WIDEMAN            1435 WOODSON ROAD
5 OLD RIVER PLACE, STE 101               5 OLD RIVER PLACE, STE 101        ST LOUIS, MO 63160
PO BOX 125                               PO BOX 125
JACKSON, MS 39205-0125                   JACKSON, MS 39205-0125



WIGGINS FIRE DEPT                        WIGGINS PAMULA                    WIGGINS POLICE DEPT
140 NORTH MAGNOLIA ST.                   660 TWIN OAKS RD                  117 N 1ST ST
WIGGINS, MS 39577                        HIAWASSEE, GA 30546               WIGGINS, MS 39577




WIKOFF COLOR CORP.                       WILBERT BROOKS MD                 WILBERT DUMAS
PO BOX 75934                             PO BOX 440185                     1223 ROBIN HOOD LANE 1
CHARLOTTE, NC 28275-0934                 NASHVILLE, TN 37244               MEMPHIS, TN 38111




WILBERT HOLMES JR.                       WILBORN P MATHESON                WILCHER, CHERIE F
28 FOX BRIAR CT                          1750 DUNKEFFIE RD                 6245 COLFAX TERRACE
NEWBERRY, SC 29108                       RISON, AR 71665-8946              COLORADO SPRINGS, CO 80906




WILCOX COUNTY PROBATE JDG                WILCOX COUNTY TAX COLL.           WILCOX COUNTY TAX COLL.
PO BOX 668                               100 BROAD ST                      PO BOX 276
CAMDEN, AL 36726                         CAMDEN, AL 36726                  CAMDENORTH, AL 36726
WILD BORE MACHINE SHOPCase   19-11984-CSS    Doc 36 Filed 09/10/19
                                       WILDA HAMMONS                 PageWILDA
                                                                         1485POOL
                                                                               of 1514
264 NATHANIEL DR                       600 IRONWOOD LANE                 2005 RIDGEWOOD
EAST DUBLIN, GA 31027                  RALEIGH, MS 39153                 KENTWOOD, LA 70444




WILDEVCO LLC                           WILDEVCO LLC                      WILDEVCO LLC
132 LAURENS ST NW                      235 PENDLETON ST NW               PO BOX 1144
AIKEN, SC 29801                        AIKEN, SC 29801                   AIKEN, SC 29802-1144




WILDWOOD INDUSTRIES INC.               WILEN MEDIA CORP                  WILEY BOWMAN
BOB DOUGLAS                            5 WELLWOOD AVE                    4342 KINGS CHAPEL RD
903 MORRISSEY DRIVE                    FARMINGDALE, NY 11735             ALPINE, AL 35014
BLOOMINGTON, IL 61701




WILEY E. MAULDIN                       WILEY, F M                        WILEY, PATRICIA
519 HORECKY STREET                     4061 OLD CANTON RD
CHURCHPOINT, LA 70525                  JACKSON, MS 39216




WILFERD PAGGETT                        WILKERSON CO. JUSTICE CT.         WILKERSON, DONALD E
204 TALBERT ST.                        PO BOX 40                         4432 NEW HARTFORD RD
JONESBORO, LA 71251                    WOODVILLE, MS 39669               OWENSBORO, KY 42303




WILKES CO SHERIFF DEPT.                WILKES CO TAX COMMISSIONR         WILKES TELEPHONE
225 ANDREW DR                          23 E. COURT STREET                1400 RIVER ST.
WASHINGTON, GA 30673                   WASHINGTON, GA 30673              WILKESBORO, NC 28697




WILKINSON CO. TAX COLECTR              WILKINSON CO. TAX COLECTR         WILKS PUBLICATIONS INC
532 COMMERCIAL ROW                     PO BOX 695                        PUBLISHER OF HAPPIER
WOODVILLE, MS 39669                    WOODVILLE, MS 39669               MAGAZINE
                                                                         PO BOX 995
                                                                         WALLA WALLA, WA 99362



WILKUA MACKEY                          WILL BENEFIELD                    WILL CHAMBERLIN
206 KALMON AVE                         760 PERRY SWITCH RD               270 SPRINGLAKE DRIVE
ALBANY, GA 31705                       JACKSON, TN 38301                 MOUNTAIN HOME, AR 72653




WILL S HENRY II                        WILL TURNER                       WILL WICKWIRE
PO BOX 389                             145 TURNER LOOP RD                PO BOX 956
JACKSON, MS 39205-0389                 LAKE PROVIDENCE, LA 71254         HALEYVILLE, AL 35563




WILLA HOLLY                            WILLARD CORNELIUS                 WILLARD DAVIS
1908 MONCURE MARBLE RD                 138 HAWK LANE                     713 B 26TH AVE SE
TERRY, MS 39170                        ADEL, GA 31620                    MOULTRIE, GA 31768
WILLARD DUNCAN          Case   19-11984-CSS    Doc
                                         WILLARD    36
                                                 KINMAN      Filed 09/10/19   PageWILLARD
                                                                                  1486 ofWELCH
                                                                                          1514
612 METTS ST                              5510 MALONE ROAD                        9104 MURPHY AVE
LOUISVILLE, MS 39339-2212                 OLIVE BRANCH, MS 38654                  FAIRHOPE, AL 36532




WILLEANA STOKES                           WILLESTEIN MCKNIGHT                     WILLETA SMITH
202 B VICTOR                              P.O. BOX 3314                           408 MAIN ST
MONTGOMERY, AL 36117                      SUMTER, SC 29153                        AUGUSTA, AR 72006




WILLETTE WOODS                            WILLIA FLETCHER                         WILLIAM (BILL) CHILDS
PO BOX 8573                               715 MCCAIN                              3541 WALTON ROAD
SHREVEPORT, LA 71148                      MONROE, LA 71203                        FORT VALLEY, GA 31030




WILLIAM (BILL) T. HENNING                 WILLIAM A. HALL DBA                     WILLIAM ADAMS
8435 BLUE RIDGE DR                        PROFESSIONAL TIRE SERVICE               151 CEDAR COURT
SOUTHAVEN, MS 38672                       7705 PIN COVE                           MILLBROOK, AL 36054
                                          SOUTHAVEN, MS 38671




WILLIAM ADAMS                             WILLIAM ALTON                           WILLIAM AMUNDSEN
166 EMMA LN                               664 WOOLFOLK RD                         112 RIVER POINTE
KELLY, LA 71441                           SENATOBIA, MS 38668                     BLAIRSVILLE, GA 30512




WILLIAM ANDERSON                          WILLIAM ANDERSON                        WILLIAM B. JONES
1808 BEN JAMES CHURCH RD.                 4031 CAMOLOT LANE 3                     PO BOX 933
BLACKSHEAR, GA 31516                      MEMPHIS, TN 38118                       JACKSON, GA 30233




WILLIAM BALDWIN                           WILLIAM BARKER                          WILLIAM BARNETT
1742 SAM RITTENBURG BLVD                  2189 DAVIS ROAD                         2461 HIGHWAY 35 WEST
CHARLESTON, SC 29401                      DUNLAB, TN 37327                        MONTICELLO, AR 71655




WILLIAM BEARDEN CO INC                    WILLIAM BELFLOWER                       WILLIAM BENNETT
246 COURT AVENUE                          P.O. BOX 4444                           3485 CO RD 69
MEMPHIS, TN 38103                         EASTMAN, GA 31023                       CENTRE, AL 35960




WILLIAM BOSI                              WILLIAM BOWERS                          WILLIAM BROOKS JESSU
4823 MACON RD                             177 KRISTA CV                           112 PLEMMONS DRIVE
MEMPHIS, TN 38122                         PARIS, TN 38242                         ST SIMONS ISLAND, GA 31522




WILLIAM BROOKS JESSUP                     WILLIAM BROWN                           WILLIAM BRYSON
112 PLEMMONS DRIVE                        795 HEAVEN HILL DR                      17 CR 267
ST SIMONS ISLAND, GA 31522                SOMERVILLE, TN 38068                    BANNER, MS 38913
WILLIAM BYRD             Case 19-11984-CSS
                                        WILLIAMDoc  36 Filed 09/10/19
                                                C MELVIN                PageWILLIAM
                                                                            1487 of   1514
                                                                                    CALHOUN
16272 MERIDY RD                          PO BOX 35                           187 CR 1477
METTER, GA 30439                         SYCAMORE, GA 31790-035              MOOREVILLE, MS 38857




WILLIAM CAPPS                            WILLIAM CARPENTER                   WILLIAM CHAMBLEE
955 SHANKS AVE                           6262 SPRINGHILL DRIVE               95 HICKORY RD
COOKEVILLE, TN 38501                     OLIVE BRANCH, MS 38654              ASHVILLE, AL 35953




WILLIAM CHAPMAN                          WILLIAM CHARLES                     WILLIAM CHARLES
101 SCHWEIDEN LANE                       125 SPRINGMONT DR                   15 NORTH STREET
LAKE PROVIDENCE, LA 71254                HOPKINSVILLE, KY 42240              HOPKINSVILLE, KY 42240




WILLIAM CLARK                            WILLIAM CONWAY                      WILLIAM CORPENING
21 PROSPECT STREET                       129 COUNTRY DRIVE                   1790 3RD AVENUE NW APT 112
PIEDMONT, SC 29373                       LEESBURG, GA 31763                  HICKORY, NC 28601




WILLIAM COTHRAN                          WILLIAM COUSINS                     WILLIAM COWART
698 PROVINE                              140 GREENE DR.                      904 W 3RD ST
MEMPHIS, TN 38126-4812                   RINCON, GA 31326                    ADEL, GA 31620




WILLIAM CROSBY                           WILLIAM CUEVAS                      WILLIAM CUNNINGHAM
124 PRIVATE DRIVE                        3637 VENABLE AVE                    145 NICHOLS LANE
ASHVILLE, AL 35853                       MEMPHIS, TN 38118                   LEIGHTON, AL 35646




WILLIAM D GARNER                         WILLIAM D MOWERY                    WILLIAM DANDRIDGE
921 NORTH ST                             4300 N GETWELL RD                   MEMPHIS, TN 38118
MCCOMB, MS 39648-2245                    MEMPHIS, TN 38118




WILLIAM DAVENPORT                        WILLIAM DAVENPORT                   WILLIAM DAVID BRYANT
418 SMOAK STREET                         418 SMOKE STREET                    3345 PLEASANT ROAD
BAMBERG, SC 29003                        BAMBERG, SC 29003                   FOREST, MS 39074-9022




WILLIAM DAVIDSON                         WILLIAM DAVIDSON                    WILLIAM DEAS
121 ACADAMY RD                           30 DERRYBERRY                       101 BELK ST
BISHOPVILLE, SC 29010                    HOLLADAY, TN 38341                  SOPERTON, GA 30457




WILLIAM DEMUSK                           WILLIAM DIXON                       WILLIAM DOWDELL
1000 KIRBY ROAD                          2011 LITTLE VALLEY RD               1423 10TH AVE
APT A105                                 MAYNARDVILLE, TN 37807              ALBANY, GA 31707
LITTLE ROCK, AR 72211
WILLIAM DUNCAN        Case     19-11984-CSS
                                         WILLIAMDoc 36 Filed 09/10/19
                                                 DURHAM                 PageWILLIAM
                                                                            1488 of    1514
                                                                                    E HEWGLEY
101 BAXTER LN                            307 WEST AVE                        1926 BRADYVILLE
HEBER SPRINGS, AR 72543-8545             CORDELE, GA 31015                   MURFREESBORO, TN 37130-5441




WILLIAM E HILLMAN                        WILLIAM E. GLOYD SHERIFF            WILLIAM ECKERT
1247 ROSE LANE                           216 W. 7TH STREET                   503 PATTON ST
NEWBERRY, SC 29108                       HOPKINSVILLE, KY 42240              SWEETWATER, TN 37874




WILLIAM EDWARDS                          WILLIAM ELDON HESTER                WILLIAM F KENDALL
239 RUBES ROAD                           PO BOX 9                            911 COLLIERVILLE ARLINGTON RD
ROSE BUD, AR 72137-9381                  MABEN, MS 39750-0009                COLLIERVILLE, TN 38017-4974




WILLIAM FOSTER                           WILLIAM FOX                         WILLIAM FRANKLIN
2049 AMBERGATE LANE                      197 NE HAZELNUT TRAIL               2066 SHILOH RD
CORDOVA, TN 38016                        LEE, FL 32059                       PELAHATCHIE, MS 39145




WILLIAM FREEMAN                          WILLIAM FREEMAN                     WILLIAM GAMBLE
18 FALCON ST                             55 BURBAGE ST.                      601 B EAST ASHLAND ST
ANGOLA, LA 70712                         CAMDEN, SC 29020                    ANDREWS, SC 29510




WILLIAM GEORGE JOHNSON                   WILLIAM GILLEY                      WILLIAM GOULDING
241 COLEMAN DRIVE                        7506 COUNTY ROAD 91                 1249 COUNTY ROAD 515
PRESTON, MS 39354                        ROGERSVILLE, AL 35652               MYRTLE, MS 38650




WILLIAM GRAYSON                          WILLIAM GRIFFIN                     WILLIAM GUST
5557 CANDICE LANE                        PO BOX 4                            937 JULIANA COVE
BASTROP, LA 71220                        GARDEN CITY, AL 35070               COLLIERVILLE, TN 38017




WILLIAM H COOPER                         WILLIAM H MEACHAM JR                WILLIAM HARBIN
39 LYNDA RD                              FREDS STORE 1680                    808 SOUTH 4TH AVE
TIFTON, GA 31793-5555                    MEMPHIS, TN 38118                   MC RAE, GA 31055




WILLIAM HARMAN                           WILLIAM HARRELL                     WILLIAM HAZLERIG
211 CRABTREE WOODS                       79 PHILLIPS CIRCLE                  4226 MT LEBANON RD
SPRUCE PINE, NC 28777                    ROYSTON, GA 30662                   COVINGTON, TN 38019




WILLIAM HEALY                            WILLIAM HENDERSON                   WILLIAM HENNING
435 PARKBURG RD                          206 FIELDFARE DR                    8435 BLUE RIDGE DR
JACKSON, TN 38301                        KATHLEEN, GA 31047                  SOUTHAVEN, MS 38672
WILLIAM HESTER           Case 19-11984-CSS
                                        WILLIAMDoc
                                                HILL 36      Filed 09/10/19   PageWILLIAM
                                                                                  1489 of    1514
                                                                                          HILLMAN
PO BOX 9                                  100 MOORES CHAPEL ROAD                   1247 ROSE LANE
MABEN, MS 39750                           WRIGHTSVILLE, GA 31096                   NEWBERRY, SC 29108




WILLIAM HODNETT                           WILLIAM HOLLAND                          WILLIAM HOWRY
568 A SIXTH AVENUE                        CMRC BUSINESS OFFICE                     14 DIANE DR
DAWSON, GA 39842                          701 NORTHSIDE DRIVE                      OSCEOLA, AR 72370
                                          NEWTON, MS 39345




WILLIAM HUBBARD                           WILLIAM HUBBARD                          WILLIAM HUBBARD
4337 JAMERSON RD                          692 WHITE ASH DR                         692 WHITE ASK DR
MEMPHIS, TN 38122                         SOUTHAVEN, MS 38671                      SOUTHAVEN, MS 38671




WILLIAM HUBBARDJR.                        WILLIAM HURST                            WILLIAM J HEYWOOD
4337 JAMERSON RD.                         566 JIMMYS DRIVE LOT 2                   995 STATE LINE RD
MEMPHIS, TN 38122                         EAST DUBLIN, GA 31027                    COLUMBUS, MS 39702-9342




WILLIAM J MCLEER                          WILLIAM J MCLEER, SR.                    WILLIAM J MOORE
355 OAKLAND RD.                           PO BOX 3353                              7957 PINETREE LANE
MCDONOUGH, GA 30253                       MCDONOUGH, GA 30253-1746                 HARRISBURG, AR 72432-8207




WILLIAM JACKSON                           WILLIAM JAMES                            WILLIAM JAMES
42 HERRING LANE                           1106 WATSON PL                           129 JONATHAN LANE
CONWAY, AR 72032                          BENTON, AR 72015                         DALEVILLE, AL 36322




WILLIAM JENKINS                           WILLIAM JOHNSON                          WILLIAM JOSEPH DYE
735 MAYHO TRAIL                           1826 VETERANS BLVD                       148 BROOKINGS ROAD
COVINGTON, GA 30014                       DUBLIN, GA 31021                         CROSSETT, AR 71635




WILLIAM JUNIOR SHEARIN                    WILLIAM K STEPHENSON TRUSTEE             WILLIAM KEES
521 MT. CARMEL                            PO BOX 280                               1009 PEACH TREE LANE
CAMDEN, TN 38320                          MEMPHIS, TN 38101                        MCCOMB, MS 39648




WILLIAM KELLY                             WILLIAM KIGHT                            WILLIAM KINCADE
1800 ROSEMARY ROAD                        1936 BELL ROAD                           2373 HWY 5 SOUTH
TERRY, MS 39170                           YAZOO CITY, MS 39194                     MOUNTAIN HOME, AR 72653




WILLIAM L MOORE                           WILLIAM L POPE                           WILLIAM LIVINGSTON
222 FOOTHILLS DR                          UNCLE MURLES BBQ                         3520 CLIFDEN DRIVE
SEYMOUR, TN 37865-6114                    13 N FENWICK RD                          TALLAHASSEE, FL 32309
                                          MEMPHIS, TN 38111
WILLIAM LOCKARD       Case   19-11984-CSS
                                       WILLIAMDoc
                                               LORD36       Filed 09/10/19   PageWILLIAM
                                                                                 1490 of   1514
                                                                                         LOYOD
2625 NORTH 9TH                          10367 MOSS BRANCH RD                     911 HWY 165 LOT 34
WEST MONROE, LA 71291                   BON AQUA, TN 37025                       FORT MITCHELL, AL 36856




WILLIAM LUTE                            WILLIAM LVOE JR                          WILLIAM M GRAHAM
6 DAWN DRIVE EAST                       PO BOX 214                               UNION ASSOCIATES
MAYFLOWER, AR 72106                     WATSON, AR 71674-0214                    106 HIDDEN HILL ROAD
                                                                                 UNION, SC 29379-9105




WILLIAM M. THOMPSON                     WILLIAM MARTIN                           WILLIAM MAYES
1288 ROLLING MEADOW                     3333 W.NORTHSIDE DR.LOT 4                7105 LYNCHBURG RD
UNION CITY, TN 38261                    CLINTON, MS 39056                        WINCHESTER, TN 37398




WILLIAM MCCAIN                          WILLIAM MCCORKLE                         WILLIAM MCCULLAR
1367 HYATT CK ROAD                      304 HOLLY TRAIL                          3302 EASTWOOD DRIVE
BRYSON CITY, NC 28713                   MOULTRIE, GA 31768                       SHREVEPORT, LA 71105




WILLIAM MCLEER                          WILLIAM MCLELLAN                         WILLIAM MCMAHAN
355 OAKLAND ROAD                        265 GLEN SIDE DR                         187 THOMPSON DR.
MCDONOUGH, GA 30253                     JACKSON, MS 39211                        COLUMBIA, LA 71435




WILLIAM MCMILLON                        WILLIAM MEADE                            WILLIAM MEADOWS
417 COTTER ST UNIT 118                  PO BOX 124                               518 BELEHR DR
RINGGOLD, GA 30736                      DRY PRONG, LA 71423                      WEST MEMPHIS, AR 72301




WILLIAM MENEZES                         WILLIAM MESSINA                          WILLIAM MILLER
2154 GOLDBRIER LANE                     239 PENNSYLVANIA AVE                     3400 MCCULLOUGH BLVD APT 221
MEMPHIS, TN 38134                       SHREVEPORT, LA 71105                     BELDEN, MS 38826




WILLIAM MITCHELL                        WILLIAM MONAGHAN                         WILLIAM MOODY
115 DUKES PARK ROAD                     17994 POSEN RD.                          UNKNOWN
SUMMERTOWN, TN 38483                    NASHVILLE, IL 62263                      UNKNOWN, GA 30427




WILLIAM MORRISON                        WILLIAM MORRISON                         WILLIAM MORRISON
2504 WESELY CHAPEL RD                   2504 WESLEY CHAPEL ROAD                  2504 WESLEY CHAPPEL RD
DANIELSVILLE, GA 30633                  DANIELSVILLE, GA 30633                   DANIELSVILLE, GA 30633




WILLIAM MOSLEY                          WILLIAM MURPHY                           WILLIAM MURRAY
115 EAST RAILROAD STREET                4044 CHAUCER COVE                        102 MILLER
EAST BREWTON, AL 36426                  SOUTHAVEN, MS 38672                      HOT SPRINGS, AR 71901
WILLIAM MYERS          Case 19-11984-CSS
                                      WILLIAMDoc 36 Filed 09/10/19
                                              MYHAND                 PageWILLIAM
                                                                         1491 of    1514
                                                                                 N FERGUSON
1065 MONTICELLO RD                     8651 SHW 42 N                      1051 DIVIDING RIDGE ROAD
WESSON, MS 39191                       OVERTON, TX 75684                  DUCK HILL, MS 38925-9450




WILLIAM NEW                            WILLIAM NEWBERRY                   WILLIAM NORWOOD
1080 JACK JOHNSON RD                   340 LEECH CV                       1765 BURNT MILL CREEK RD
TERRY, MS 39170                        MEMPHIS, TN 38109                  LAURENS, SC 29360




WILLIAM OSTEEN                         WILLIAM OSWALT                     WILLIAM PANNELL
36 COUNTY RD 218                       113 TEMPLE AVENUE NORTH            1965 CHAPMAN ROAD
OXFORD, MS 38655                       FAYETTE, AL 35555                  PONTOTOC, MS 38863




WILLIAM PHILLIPS                       WILLIAM PHILLIPS                   WILLIAM PINEGAR
2575 SWEETBRIAR CIRCLE                 3985 AVANT RD                      165 PLEASANT FOREST DR
LENOIR, NC 28645                       GEORGIANA, AL 36033                NASHVILLE, AR 71852




WILLIAM PITTMAN                        WILLIAM POWELL                     WILLIAM PRATER
4 C CR 305                             3320 ROBINHOOD ROAD                310 OCONEE COURT
IUKA, MS 38852                         TALLAHASSEE, FL 32312              MCDONOUGH, GA 30252




WILLIAM PRICE                          WILLIAM PRIER                      WILLIAM PRITCHARD
130 BURNETT                            PO BOX 88                          845 HWY 80 WAST LOT 18
BRUNSWICK, GA 31523                    FORREST CITY, AR 72336             EAST DUBLIN, GA 31027




WILLIAM PUETZ                          WILLIAM R NANCE SR                 WILLIAM R STANFORD
678 MANN ROAD                          57 PLANTATION RD                   211 WILLOW LAKE DR
WETUMPKA, AL 36092                     JACKSON, TN 38305                  LEESBURG, GA 31763




WILLIAM R. MYERS                       WILLIAM R. NANCE                   WILLIAM R.NANCE
1065 MONTICELLO RD                     NANCE HOLDINGS                     NANCE HOLDINGS
WESSON, MS 39191                       22 WEATHERIDGE DR.                 22 WEATHERIDGE DR.
                                       JACKSON, TN 38305                  JACKSON, TN 38305




WILLIAM RAGSDALE                       WILLIAM RITCHIE                    WILLIAM ROBERTS
212 SUNCREST DRIVE                     1130 LAUREL CREEK RD               162 WAYNESBORO HIGHWAY
BRUCETON, TN 38317                     WILDER, TN 38589                   SYLVANIA, GA 30467




WILLIAM ROBERTS                        WILLIAM ROBINSON                   WILLIAM ROBINSON
310 HARRISON                           356 LAKEVIEW RD                    6304 HWY 178
SIKESTON, MO 63801                     RIDGELAND, MS 39157                GREENWOOD, SC 29646
WILLIAM ROSS          Case   19-11984-CSS
                                       WILLIAMDoc 36
                                               RUCCIO       Filed 09/10/19   PageWILLIAM
                                                                                 1492 of   1514
                                                                                         RUSSELL
13648 QUAIL GROVE AVENUE                307 W SECOND STREET                       105 RACE ST
BATON ROUGE, LA 70809                   CHERRYVILLE, NC 28021                     LEXINGTON, MS 39095




WILLIAM RYALS THOMAS                    WILLIAM RYALS THOMAS                      WILLIAM SACKRIDER
4935 WINDSONG PARK DRIVE                BOLIVAR PLAZA SHOPPING CT                 103 SECOND AVE
COLLIERVILLE, TN 38017                  4935 WINDSONG PARK DR.                    MOUNT PLEASANT, TN 38474
                                        COLLIERVILLE, TN 38017




WILLIAM SCHMIDT                         WILLIAM SCHNELLE                          WILLIAM SHAYN GRIFFIN
1215 SUNSET BLVD                        2943 REDWOOD ROAD                         2021 HERITAGE DR APT C
AVEVA, GA 30803                         GILMER, TX 75645                          MILAN, TN 38358




WILLIAM SHEA                            WILLIAM SHEPARD                           WILLIAM SIMMONS
2204 LANDAU                             100 NORTH MELROSE AVE                     2001 SILVER CREEK RD
BOSSIER, LA 71111                       NATCHITOCHES, LA 71457                    MILL SPRING, NC 28715




WILLIAM SMITH                           WILLIAM SMITH                             WILLIAM SMITH
1126 LABLANC RD                         14049 HEMELY RD                           3031 CAITLYNN CIRCLE
MAGNOLIA, MS 39652                      CODEN, AL 36523                           HORNLAKE, MS 38637




WILLIAM SPRINGFIELD                     WILLIAM STEVEN HALL                       WILLIAM SUMMERS
104 LAKEVIEW DR                         S & S LAWN SERVICE                        1118 ALLEN CIRCLE
WRENS, GA 30833                         743 CENTRAL VALLEY ROAD                   MONTICELLO, MS 39654
                                        MURFREESBORO, TN 37129




WILLIAM TASH III                        WILLIAM TAYLOR                            WILLIAM THOMAS
3102 MORELAND ST                        2184 GAYLE AVE                            150 WALNUT STREET
PASCAGOULA, MS 39567                    MEMPHIS, TN 38127                         ERIN, TN 37061




WILLIAM THOMPSON                        WILLIAM TOWNS JR.                         WILLIAM TRUESDALE
513 COUNTRY CLUB RD                     495 PEACH STREET                          1155 MCARTHUR DR
SEARCY, AR 72143                        DUMAS, AR 71639-1943                      SUMTER, SC 29150




WILLIAM USSERY                          WILLIAM W. LAWRENCE TRUSTEE               WILLIAM WALDEN
170 SHAWNEE TRAIL                       TRUSTEE                                   177 CR 5334
MILNER, GA 30257                        310 LEGAL ARTS BUILDING                   BALDWYN, MS 38824
                                        200 SOUTH SEVENTH STREET
                                        LOUISVILLE, KY 40202



WILLIAM WALLACE                         WILLIAM WARD                              WILLIAM WARREN
944 ROUND HILL ROAD                     PO BOX 546                                4434 HWY 438 WEST
LEOLA, AR 72084                         CUTHBERT, GA 39840                        LINDEN, TN 37096
WILLIAM WARREN        Case     19-11984-CSS
                                         WILLIAMDoc 36 Filed 09/10/19
                                                 WARREN                   PageWILLIAM
                                                                              1493 of   1514
                                                                                      WATKINS
734 PIEDMONT WEKIVA RD                   920 S INGLEWOOD AVE                   355 FINLEY ROAD
APOPKA, FL 32703                         RUSSELLVILLE, AR 72801                BURKESVILLE, KY 42717




WILLIAM WEATHERS                         WILLIAM WHITE                         WILLIAM WHITESIDE
248 MCVEY RD                             56 STECOAH AVE                        909 SOUTH HILLDALE DRIVE
LINEVILLE, AL 36266                      ANDREWS, NC 28901                     NEW ALBANY, MS 38652




WILLIAM WILBANKS                         WILLIAM WILKS                         WILLIAM WILLIAMS
1232 CR 170                              300 LEYLAND ST                        1291 FOX CROFT
BALDWYN, MS 38824                        SPARTANBURG, SC 29303                 MEMPHIS, TN 38111




WILLIAM WINNINGHAM                       WILLIAM WOFFORD                       WILLIAM WOLFE
711 CHESNUT ST                           187 MADISON AVE                       11 DUNBAR CREEK POINT
LIVINGSTON, TN 38570-1602                LYMAN, SC 29365                       ST SIMONS ISLAND, GA 31522




WILLIAM ZEIGLER                          WILLIAMS FAMILY PROPERTIES LLC        WILLIAMS GEORGE
196 SNAP DRAGON ST                                                             106 MARY STREET
COPE, SC 29038                                                                 GREENWOOD, MS 38930




WILLIAMS PLASTICS LLC                    WILLIAMS PROPERTIES ET AL             WILLIAMS PROPERTIES INC
1501 OAKTON ST                           PO BOX 15                             1212 WOODHURST
ELK GROVE VILLAGE, IL 60007              BOWLING GREEN, KY 42102               BOWLING GREEN, KY 42103




WILLIAMS PROPERTIES INC.                 WILLIAMS PROPERTIES                   WILLIAMS TECHNOLOGY AUDIT
PO BOX 15                                PO BOX 15                             SERVICES
BOWLING GREEN, KY 42102-0015             BOWLING GREEN, KY 42101-0015          1323 STATE ST.
                                                                               ALTON, IL 62002




WILLIAMS WILLIAMS AND                    WILLIAMS, MARVIN E                    WILLIAMS, MARVIN E
MONTGOMERY P.A.                          105 HAYDEN ST                         PO BOX 606
140 MAYFAIR ROAD                         BELZONI, MS 39038                     BELZONI, MS 39038
SUITE 1100
HATTIESBURG, MS 39402



WILLIAMS, MARVIN                         WILLIAMS, MARVIN                      WILLIAMSBURG CO CODE
C/O GAURANTY BANK & TRUST CO             PO BOX 657                            201 WEST MAIN STREET
210 HAYDEN ST                            BELZONI, MS 39038                     KINGSTREE, SC 29556
BELZONI, MS 39038




WILLIAMSBURG CO TREASURER                WILLIAMSBURG CO TREASURER             WILLIAMSBURG CO TREASURER
201 W MAIN ST                            PO BOX 150                            PO BOX 150
Kingstree, SC 29556                      KINGSTREE, SC 29556                   KINGSTREE, SC 29556-0150
WILLIAMSON CO TRUSTEECase   19-11984-CSS     Doc CO
                                      WILLIAMSON 36TRUSTEE
                                                      Filed 09/10/19   PageWILLIAMSON
                                                                           1494 of 1514
                                                                                      CO TRUSTEE
1320 West Main Street                  PO BOX 1365                          PO BOX 1365
Suite 203                              FRANKLIN, TN 37065                   FRANKLIN, TN 37065-1365
Franklin, TN 37064




WILLIAMSON-DICKIE MFG CO               WILLIARD CORNELIUS                   WILLIE A EARL
PO BOX 915156                          138 HAWK LANE                        23 SOUTH THIRD
DALLAS, TX 75391                       ADEL, GA 31620                       SILVER CREEK, MS 39663




WILLIE ANN WIMBERLY                    WILLIE B DAVIS                       WILLIE B PURCELL JR.
739 ST. JAMES AVENUE                   413 JONES ST APT 14D                 6829 MISSOURI MCELMURRAY
MACON, GA 31206                        CRENSHAW, MS 38621-5926              DRIVE
                                                                            LIZELLA, GA 31052




WILLIE B. LARK                         WILLIE BIGGERS                       WILLIE BIGGERS
MEMPHIS, TN 38118                      405 ROCK HILL RD                     405 ROCK HILL ROAD
                                       COMO, MS 38619                       COMO, MS 38619




WILLIE BRANCH JR                       WILLIE BROOKS                        WILLIE BROWN
4669 STACY RD                          527 TENNESSEE GAS RD 38 G            6290 KENSINGTON RD
MILLEN, GA 30442                       GREENVILLE, MS 38701                 HORN LAKE, MS 38637




WILLIE BURNETT                         WILLIE BURSEY                        WILLIE C MILAN
946 J W WILLIAMS LN                    361 BATTLE ROAD                      403 CARTLEDGE DR
MEMPHIS, TN 38105                      HOMER, LA 71040                      WINONA, MS 38967-1651




WILLIE CHAMPION                        WILLIE CODY                          WILLIE COOK
57 A DODD BLVD SE                      9414 BENTWOOD DR.                    760 MOUNT ROSE ROAD
ROME, GA 30161                         SHREVEPORT, LA 71129                 GEORGIANA, AL 36033




WILLIE CUMMINGS                        WILLIE DAVIS                         WILLIE DAVIS
4344 ANNA DRIVE                        1085 BRYANT PEARRY RD                1085 BRYANT PERRY ROAD
MEMPHIS, TN 38109                      WESTMORELAND, TN 37186               BETHPAGE, TN 37022




WILLIE DAVIS                           WILLIE E JENNINGS                    WILLIE FLEMON
UNKNOWN                                3010 B MCCLINTON RD                  214 N RANDALL DR
HOMEN, LA 71001                        SENATOBIA, MS 38668                  HOLLY SPRINGS, MS 38635




WILLIE FONTENOT                        WILLIE FORT                          WILLIE GOLDEN
3659 WINCHESTER PK CIR 4               4670 LONDONDERRY DR                  451 ROUNTREE DR LOT H1
MEMPHIS, TN 38118                      JACKSON, MS 39206                    DUBLIN, GA 31021
WILLIE GOOD              Case 19-11984-CSS     Doc 36THIGPEN
                                        WILLIE GRAHAM   FiledJR09/10/19   PageWILLIE
                                                                              1495HARRIS
                                                                                     of 1514
1402 MLK DR                               PO BOX 425                          814 BARNELL STREET
BAINBRIDGE, GA 39817                      MIDDLETON, TN 38052                 YAZOO CITY, MS 39194




WILLIE HAVIS                              WILLIE HILL                         WILLIE HITT
2650 TULIP ST                             168 ABE HILL RD                     BOX 6056
BOSSIER CITY, LA 71112                    COMO, MS 38619                      BELLEFONTAINE, MS 39737




WILLIE HOLIDAY                            WILLIE J DAVIS                      WILLIE J. DAVIS
6054 FLORAL DR.                           3056 O B MCLINTON RD                MEMPHIS, TN 38118
JACKSON, MS 39206                         SENATOBIA, MS 38668-6219




WILLIE J. EXPOSE                          WILLIE JACKSON                      WILLIE JACKSON
709 STEVON MOORE ST.                      6875 KIRBY MILLS CV                 MEMPHIS, TN 38118
WIGGINS, MS 39577-2951                    MEMPHIS, TN 38115




WILLIE JEAN MARTIN                        WILLIE JENNINGS                     WILLIE JOHNSON
1401 STUBBS AVE                           301 OB MCCLINTON RD                 4840 TWIN EAGLES CIR W APT 62
MONROE, LA 71201                          SENATOBIA, MS 38668                 MEMPHIS, TN 38125




WILLIE JONES                              WILLIE JOSHUA                       WILLIE LARK
PO BOX 725                                46 A HILLCREST DR APT 4             143 ROSS ROAD
COMO, MS 38619                            HATTIESBURG, MS 39402               COMO, MS 38619




WILLIE LAVANT                             WILLIE LONG                         WILLIE MACK
320 MAIN STREET                           209 CLARA DR                        2821 RED DOG ROAD
LEESBURG, GA 31763                        STERLINGTON, LA 71280               CARTHAGE, MS 39051




WILLIE MAE HASTINGS                       WILLIE MAE PENDERGRASS              WILLIE MAE STANLEY
P.O. BOX 696                              PO BOX 703                          210 EAST MOORE ST
GLOSTER, MS 39638                         PIKEVILLE, TN 37367                 DUBLIN, GA 31021




WILLIE MAE WARD                           WILLIE MESSIMER                     WILLIE MONTGOMERY
                                          135 BRADLEY ST                      1334 MIDWAY ROAD
                                          EVENSVILLE, TN 37332                GLOSTER, MS 39638-9746




WILLIE PREASTLY                           WILLIE PURCELL                      WILLIE REDDING
700 THIRD AVENUE                          6829 MISSOURI MCELMURRAY            3 PLUM
GREENWOOD, MS 38930                       LIZELLA, GA 31052                   LAKELAND, GA 31635
WILLIE RUTLEDGE         Case 19-11984-CSS     Doc 36
                                       WILLIE SANDS         Filed 09/10/19   PageWILLIE
                                                                                 1496SCOTT
                                                                                        of 1514
108 STARMOUNT DR                        5608 MOUNTAIN CRESCENT                   1057 FROST RD
LAGRANGE, GA 30241                      STONE MOUNTAIN, GA 30087                 BARTOW, GA 30413




WILLIE SCOTT                            WILLIE SHIVERS                           WILLIE SIMS
1925 HWY 221                            303 LUCKY ST.                            5172 VICKIE COVE
CAMDEN, AL 36726                        SWAINSBORO, GA 30442                     MEMPHIS, TN 38109




WILLIE STANLEY                          WILLIE STANLEY                           WILLIE STEWART
210 E MOORE ST                          210 EAST MOORE STREET                    1611 EARNEST WHITE DRIVE
DUBLIN, GA 31021                        DUBLIN, GA 31021                         GREENVILLE, MS 38701




WILLIE STOKES                           WILLIE STOKES                            WILLIE TAYLOR
401 JUANITA ST                          401 JUANITA STREET                       ROUTE 1 BOX 1830
SARDIS, MS 38666                        SARDIS, MS 38666                         WRIGHTSVILLE, GA 31096




WILLIE THIGPEN                          WILLIE TIDWELL                           WILLIE TODD
361 S MAIN ST                           3833 TROY AVE.                           112 PLUM RIDGE ST.
MIDDLETON, TN 38052-3603                JACKSON, MS 39213                        GREENVILLE, MS 38701




WILLIE WATKINS JR                       WILLIE WATSON                            WILLIE WRIGHT
752 ISAAC WATKINS RD                    293 6TH AVE NE                           132 OAK CIRCLE
MONTROSSE, GA 31065                     DAWSON, GA 39842                         GRAMBLING, LA 71245




WILLIE YOUNG                            WILLIESTINE RICHARDSON                   WILLIS MACK OSBORN
11929 DOLLAR WAY ROAD                   4286 NYMPH ROAD                          1205 N JORDAN ST
PINE BLUFF, AR 71602                    EVERGREEN, AL 36401                      CARTHAGE, MS 39051-3207




WILLISTEIN MCKNIGHT                     WILLLIAM THOMPSON                        WILLMOTT & ASSOCIATES INC
PO BOX 3314                             305 N ARCENEAUX ST                       289 GREAT RD STE 103
SUMTER, SC 29151                        CHURCH POINT, LA 70525                   ACTON, MA 01720




WILLOW BEND APARTMENTS LLC, THE         WILLOWBROOK DEVELOPERS INC               WILLOWBROOK DEVELOPERS INC
ATTN DIANA RODRIGUEZ, MGR               PO BOX 1357                              PO BOX 1357
PO BOX 783395                           HINESVILLE, GA 31310                     HINESVILLE, GA 31313
WINTER GARDEN, FL 34778




WILLSON JR, DAVID T                     WILMA BROADWATER                         WILMA CHUKWUEMEKA
PO BOX 267                              85 NORTH AYERS                           3419 PRIMM LANE APT F
LOUISVILLE, MS 39339                    OAKDALE, IL 62268                        HOOVER, AL 35216
WILMA CUTCHALL         Case 19-11984-CSS    Doc 36 Filed 09/10/19
                                      WILMA GANDLEMAN               PageWILMA
                                                                        1497HOLLIS
                                                                              of 1514
1075 MC29                             RR 1 BOX 38                       28 NORTHGATE 18
FOUKE, AR 71837                       DEER PARK, AL 36529               MONROE, LA 71201




WILMA HUTCHINSON                      WILMA PIERSON                     WILMA ROBINSON
56 JIM ROWE HIGHTOWER RD.             602 N STUDELL AVE.                358 SW FLORIDA LOOP
REIDSVILLE, GA 30453                  BENTON, IL 62812                  MADISON, FL 32340




WILMA STEARNES                        WILMA TURNER                      WILMAR MARTINEZ
825 N MENDELLHALL                     386 RAYMOND RD APT 22-4           1865 SOUTH GOODLETT
MEMPHIS, TN 38122                     JACKSON, MS 39204                 MEMPHIS, TN 38111




WILMER MARTINEZ                       WILMOTINE HAUGABOOK               WILMOTINE HAUGABOOK
1865 S GOODLETT RD                    310 MAXWELL ST                    310 MAXWELL
MEMPHIS, TN 38111                     MONTEZUMA, GA 31063               MONTEZUMA, GA 31063




WILSON & WILSON S/C                   WILSON AIR CENTER                 WILSON COUNTY TRUSTEE
MILDRED W WILSON                      2930 WINCHESTER ROAD              228 East Main Street
109 MCCULLY AVE                       MEMPHIS, TN 38118                 Room 102
LOUISVILLE, MS 39339                                                    Lebanon, TN 37087




WILSON COUNTY TRUSTEE                 WILSON CRAIG                      WILSON DAM HIGHWAY
PO BOX 865                            111 VAUGHN ST. APT 116B           PARTNERS LLC
LEBANON, TN 37088                     WAYNESBORO, TN 38485              C/O POUNDERS & ASSOC INC
                                                                        158 ANA DRIVE SUITE C
                                                                        FLORENCE, AL 35630



WILSON FOSTER                         WILSON FUNERAL HOME               WILSON IMPORTS USA INC.
390 RAMEY ROAD                        PO BOX 337                        DAVID PAGE
ENOREE, SC 29335                      OSCEOLA, AR 72370                 2216 DUNN AVENUE
                                                                        MEMPHIS, TN 38114




WILSON INC                            WILSON INC                        WILSON RODRIGUEZ
300-A SHILOH RD                       PO BOX 236                        600 TAYLOR RD 135
PIEDMONT, SC 29673                    PIEDMONT, SC 29673                HINESVILLE, GA 31313




WILSON SISK                           WILSON SPORTING GOODS CO          WILSON WALTON
701 LEE RD                            8750 WEST BRYN MAWR AVE           2622 SKYLINE DR
MARIANNA, AR 72360                    CHICAGO, IL 60631                 JACKSON, MS 39213




WILSON, DAVID T, JR                   WILSON, JAMES C                   WILSON, JAMES C
508 S CHURCH AVE                      300-A SHILOH RD                   PO BOX 236
PO BOX 267                            PIEDMONT, SC 29673                PIEDMONT, SC 29673
LOUISVILLE, MS 39339-0267
WILSON, JIMMY            Case 19-11984-CSS
                                        WILSON,Doc  36 WFiled 09/10/19
                                                MILDRED                     PageWILSON,
                                                                                1498 of   1514
                                                                                        W.D AND GAYLIA
PO BOX 236                               109 MCCULLY AVE                         15560 N JACKSON ST
PIEDMONT, SC 29673                       LOUISVILLE, MS 39339                    DURANT, MS 39063-0232




WILTON WIDENER                           WIMBERLY NATHAN                         WIN PROPERTIES INC
3444 HWY 421 N.                          20 CEDAR AVE                            70 E 55TH ST, 22ND FL
MOUNTAIN CITY, TN 37683                  BLAKELY, GA 39823                       NEW YORK, NY 10022-3222




WIN PROPERTIES INC                       WIN PROPERTIES INC                      WIN RICH & ASSOCIATES
ATTN JONATHAN KALLMAN                    C/O GOLDFARD & FLEECE                   67 MODY RD TSIMSHATSUI E
115 E 57TH ST                            ATTN STEVEN B SHORE, ESQ                KOWLOON HONG KONG
NEW YORK, NY 10022-3222                  345 PARK AVE                            HONG KONG
                                         NEW YORK, NY 10154



WINCRAFT INC                             WINDCHIMES BY RUSSCO III INC.           WINDELL HILL
960 E MARK STREET                        RUSSCO III INC.                         4094 NAVAHO AVE
WINONA, MN 55987                         6140 SOUTHWEST DRIVE                    MEMPHIS, TN 38118
                                         JONESBORO, AR 72404




WINDELL HILL                             WINDMILL HEALTH                         WINDSTREAM
4094 NAVAHO AVENUE                       PRODUCTS LLC                            4001 N RODNEY PARHAM RD
MEMPHIS, TN 38118                        6 HENDERSON DRIVE                       LITTLE ROCK, AR 72212-2442
                                         WEST CALDWELL, NJ 07006




WINDY BRADEEN                            WINDY VAUGHN                            WINE BARREL HOLDINGS LLC
206 N OLD ALABAMA RD                     436 BRADFORD DR                         GREENWOOD BRANDS LLC
THOMASTON, GA 30286                      BRANDON, MS 39047                       4455 GENESEE STREET
                                                                                 CHEEKTOWAGA, NY 14025




WINGTIE INC.                             WIN-HOLT EQUIPMENT CORP.                WINIADAEWOO ELECTRONICS
PO BOX 337                               855 MERRICK AVENUE                      AMERICA INC.
MEAD, WA 99021                           WESTBURY, NY 11590                      DONGBU DAEWOO ELECTRONICS
                                                                                 8350 NW 52 TER SUITE 101
                                                                                 DORAL, FL 33166



WINIFRED DAVIS                           WINKAL HOLDINGS LLC & WINKAL MGMT LLC   WINKAL HOLDINGS LLC
109 EAST HARRIS                          C/O EDELMAN & DICKER, LLP               ATTN ROBERT BUSBY, SVP
CUTHBERT, GA 39840                       ATTN CABLE M. FROST                     10 RYE RIDGE PLAZA STE 200
                                         1000 HIGHLAND COL PKY STE 5203 BLDG     RYE BROOK, NY 10573
                                         5201
                                         RIDGELAND, MS 39157


WINKAL HOLDINGS LLC                      WINKAL HOLDINGS LLC                     WINKAL HOLDINGS LLC
C/O DUVALL & FALL PC                     C/O DUVALL BLOOMER & CALDWELL PC        C/O DUVALL MISHKIN & DUVALL PC
ATTN LESA C DUVALL                       ATTN LESA C DUVALL                      ATTN LESA C DUVALL
4911 E 56TH ST                           233 MCCREA ST, STE 1100                 233 MCCREA ST, STE 1100
INDIANAPOLIS, IN 46220                   INDIANAPOLIS, IN 46225                  INDIANAPOLIS, IN 46225



WINKAL MANAGEMENT LLC                    WINKAL MANAGEMENT LLC                   WINKAL MANAGEMENT LLC, AS AGENT
ATTN ROBERT BUSBY, SVP                   C/O MISHKIN & DUVALL PC                 ATTN JONATHAN B KALLMAN, MGR
10 RYE RIDGE PLAZA STE 200               ATTN LESA C DUVALL                      66 FIELD POINT RD
RYE BROOK, NY 10573                      233 MCCREA ST, STE 1100                 GREENWICH, CT 06830
                                         INDIANAPOLIS, IN 46225
WINMENTON CO. LTD.       Case 19-11984-CSS    Doc 36
                                        WINN PARISH      Filed 09/10/19
                                                    COLLECTOR             PageWINN
                                                                              1499   of 1514
                                                                                   PARISH COLLECTOR
DAVID MCILVIEN                            119 W. Main St. Room 101             PO BOX 950
HONG KONG                                 Courthouse Bldg                      WINNFIELD, LA 71483
HONG KONG                                 Winnfield, LA 71483




WINN-DIXIE                                WINNFIELD FIRE DEPT                  WINNFIELD POLICE DEPT
500 N LAURA STREET                        PO BOX 509                           PO BOX 509
JACKSONVILLE, FL 32202                    WINNFIELD, LA 71483                  WINNFIELD, LA 71483




WINNIE CARTER                             WINNIE TAYLOR                        WINN-WAY PHARMACY
18178 OLD JOE MORAN RD                    3499 SUNNYWOOD SIPSEY RD             4300 N GETWELL RD
KILN, MS 39556                            JASPER, AL 35504                     MEMPHIS, TN 38118




WINONA FIRE DEPT                          WINONA FOODS INC                     WINONA POLICE DEPARTMENT
201 N. APPLEGATE                          1552 LINEVILLE RD                    608 SUMMIT ST
WINONA, MS 38967                          GREEN BAY, WI 54313                  WINONA, MS 38967




WINONA PUBLIC UTILITY, MS                 WINONA PUBLIC UTILITY, MS            WINONA TIMES/MONTGOMERY
C/O DOXO                                  PO BOX 29                            PO BOX 151
101 STEWART ST                            WINONA, MS 38967-0029                WINONA, MS 38967
STE 800
SEATTLE, WA 98101



WINSTON BATCHELOR                         WINSTON CO COMMISSIONER              WINSTON CO COMMISSIONER
1208 DOUGHARTH ROAD                       25125 Highway 195, Room 14           PO BOX 160
DEQUINCY, LA 70633                        Double Springs, AL 35553             DOUBLE SPRINGS, AL 35553




WINSTON CO PROBATE OFFICE                 WINSTON CO PROBATE OFFICE            WINSTON CO. JUSTICE COURT
25125 AL-195 1                            PO BOX 27                            PO BOX 327
Double Springs, AL 35553                  DOUBLE SPRINGS, AL 35553             LOUISVILLE, MS 39339




WINSTON COUNTY                            WINSTON E BATCHELOR                  WINSTON G PRUITT
113 W. MAIN ST.                           1208 DOUGHARTY RD                    STORE 3015
LOUISVILLE, MS 39339                      DEQUINCY, LA 70633                   MEMPHIS, TN 38118




WINSTON TURNER                            WINTON C. BERRY JR.                  WINYAH VILLAGE PARTNERS LLC
821 KIRKPATRICK RD                        BERRYS REAL ESTATE LLC               PO BOX 664
MALVERN, AR 72104                         641 BRIDGEPORT RD.                   GEORGETOWN, SC 29442
                                          PINOLA, MS 39149




WINYAW VILLAGE PARTNERS LLC               WINYAW VILLAGE PARTNERS LLC          WINYAW VILLAGE PARTNERS LLC
ATTN BUBBA GRIMES                         C/O JOHN P GRIMES, ESQ               C/O RICHMOND REALTY CO
717 BLACK RIVER RD                        1112 HIGHMARKET ST                   PO DRAWER 459
GEORGETOWN, SC 29440                      GEORGETOWN, SC 29440                 GEORGETOWN, SC 29442
WIRE FORMS INC.        Case    19-11984-CSS   DocBUILDERS
                                         WIREGRASS 36 Filed 09/10/19        PageWIRELESS/PREHOLDING
                                                                                1500 of 1514
DISPLAY SOURCE ALLIANCE LLC.             PO BOX 307                              3567 PARKWAY LANE
1371 S TOWN EAST BLVD.                   ASHBURN, GA 31714                       BUILDING 6 SUITE 175
MESQUITE, TX 75149                                                               NORCROSS, GA 30092




WISCO INSDUSTRIES INC                    WISCONSIN DEPARTMENT OF HEALTH          WISCONSIN DEPT OF WORKFORCE
736 JANESVILLE STREET                    SERVICES                                DEVELOPMENT
OREGON, WI 53575                         DIVISION OF MEDICAID SERVICES           201 E WASHINGTON AVENUE
                                         P.O. BOX 309                            MASION, WI 53703
                                         MADISON, WI 53707-0309



WISCONSIN DEPT OF WORKFORCE              WISDOM JAMES                            WISE APPRAISAL DISTRICT
DEVELOPMENT                              490 PILGRIM CHURCH RD                   400 E BUSINESS HWY 380
PO BOX 7946                              DURANT, MS 39063                        DECATUR, TX 76234
MASION, WI 53707-7946




WISE APPRAISAL DISTRICT                  WISE COUNTY CLERK                       WISE COUNTY TAX OFFICE
400 E BUSINESS HWY 380                   PO BOX 359                              404 W. WALNUT
DECATUR, TX 76234-3165                   200 N. TRINITY                          DECATUR, TX 76234
                                         DECATUR, TX 76234




WISE FOODS INC                           WISHBONE PROPERTIES LLC                 WISHBONE PROPERTIES LLC
320 HIGHLAND DRIVE                       C/O COLDWELL BANKER COMMERCIAL          PO BOX 164
BIRMINGHAM, AL 35242                     KINARD REALTY                           DALTON, GA 30722
                                         704 S THORNTON AVENUE
                                         DALTON, GA 30720



WISHBONE PROPERTIES LLC                  WIZARD ELECTRONICS                      WLOK RADIO INC
PO BOX 164                               822 ROBB STREET                         363 S SECOND ST
DALTON, GA 30722-0164                    PO BOX 755                              MEMPHIS, TN 38103
                                         SUMMIT, MS 39666




WMD LLC                                  WMOD INC                                WOLF RETAIL SOLUTIONS I INC.
SERVICEMASTER RESTORATION                200 E MARKET                            2801 W BUSCH BLVD
BY ONE CALL                              BOLIVAR, TN 38008                       SUITE 101
1179 OLD BRANDON ROAD                                                            TAMPA, FL 33618
FLOWOOD, MS 39232



WOLFF INVESTMENT CO LLC                  WOLFSON LARKEY FULTON ASSOCIATES        WOLFSON LARKEY FULTON ASSOCIATES
PO BOX 209                               LTD                                     LTD
1109 SHIRLEY RD                          370 7TH AVE, STE 222                    C/O GENERAL SHOPPING CENTERS
BUNKIE, LA 71322                         NEW YORK, NY 10001                      ATTN VERNON BROWN
                                                                                 2129 S GERMANTOWN RD, STE 222
                                                                                 GERMANTOWN, TN 38138-3843


WOLFSON LARKEY FULTON ASSOCIATES         WOLTERS KLUWER                          WONDERFUL PISTACHIOS &
LTD                                      PO BOX 5729                             ALMONDS LLC
C/O JOSEPH LARKEY                        CAROL STREAM, IL 60197-5729             11444 W OLYMPIC BLVD
SEVEN PENN PLZ, STE 222                                                          310
NEW YORK, NY 10001                                                               LOS ANGELES, CA 90064



WOOD COUNTY CLERK                        WOOD COUNTY MONITOR                     WOOD COUNTY TAX COLLECTOR
100 S MAIN STREET                        PO BOX 1210                             301 E. Goode St.
QUITMAN, TX 75783                        KILGORE, TX 75663                       Quitman, TX 75783
                    Case
WOOD COUNTY TAX COLLECTOR   19-11984-CSS   DocELECTRIC
                                      WOODARDS 36 Filed 09/10/19   PageWOODBURY
                                                                       1501 of 1514
                                                                                FIRE DEPT
PO BOX 1919                           LISA WOODARD ADMINISTRATO         402 W WATER ST.
QUITMAN, TX 75783                     146 TROUT RUN RD                  WOODBURY, TN 37190
                                      MOUNTAIN CITY, TN 37683




WOODBURY POLICE DEPT                  WOODBURY WATER DEPARTMENT         WOODROW HAYNES
965 W MAIN STREET                     102 TATUM STREET                  PO BOX 4504
WOODBURY, TN 37190                    WOODBURY, TN 37190                DUBLIN, GA 31040




WOODROW PENNINGTON                    WOODRUFF AMERICAN LEGION          WOODRUFF COUNTY
1574 MT. OLIVE ROAD                   POST 33                           500 N 3RD
DUBLIN, GA 31021                      6998 HIGHWAY 101                  AGUSTA, AR 72006
                                      CONTACT: TOM WALDURP
                                      WOODRUFF, SC 29388



WOODRUFF COUNTY                       WOODRUFF POLICE & FIRE DE         WOODSON LONG JR
PO BOX 555                            701 COOPER BRIDGE RD.             6230 MECKLINBURG DR
AUGUSTA, AR 72006                     WOODRUFF, SC 29388                BOLIVAR, TN 38008




WOODSTREAM CORPORATION                WOODVILLE DEVELOPMENT LLC         WOODVILLE FIRE DEPT.
69 N. LOCUST STREET                   ATTN DAVID BLACKBURN              389 US HIGHWAY 61 S.
LITITZ, PA 17543                      2088 OLD TAYLOR RD                WOODVILLE, MS 39669
                                      OXFORD, MS 38655




WOOLBRIGHT WEKIVA LLC                 WOOT                              WORKERS UNITED FOR POLITICAL POWER
C/O WOOLBRIGHT DEVELOPMEN             4300 N GETWELL RD                 4405 MALL BLVD STE 600
3200 N MILITARY TRAIL                 MEMPHIS, TN 38118                 UNION CITY, GA 30291
4TH FLOOR
BOCA RATON, FL 33431



WORKERS UNITED SOUTHERN REG JOINT     WORKERS UNITED, SEIU              WORKING SOLUTIONS LLC
BOARD                                 108 Myrtle St                     PO BOX 3802
                                      QUINCY, MA 02171                  MERIDIAN, MS 39303-3802




WORKING SOLUTIONS OF MEMPHIS LLC      WORKPLACE IMPACT                  WORLD AND MAIN (CRANBURY) LLC
6064 APPLE TREE DR STE 11             9325 PROGRESS PKWY                324A HALF ACRE ROAD
MEMPHIS, TN 38115                     MENTOR, OH 44060                  CRANBERRY, NJ 08512




WORLD AND MAIN (CRANBURY) LLC         WORLD AND MAIN (CRANBURY)         WORLD FACTORY
PO BOX 780399                         324A HALF ACRE ROAD               MITCH SMITH
PHILADELPHIA, PA 19178-0399           CRANBURY, NJ 85120                280 COMMERCE ST.
                                                                        SOUTHLAKE, TX 76092




WORLD FINANCE CORP OF GA              WORLD FINANCE CORP.               WORLD FUEL SERVICES INC
PO BOX 71847                          2200 QUINTARD AVE.                9800 NW 41ST STREET
ALBANY, GA 31708                      ANNISTON, AL 36201                MIAMI, FL 33178-2980
WORLD KITCHEN LLC       Case 19-11984-CSS
                                       WORLDDoc  36 Filed
                                            PUBLICATION     09/10/19
                                                        GROUP INC.     PageWORLD
                                                                           1502 PUBLICATIONS
                                                                                 of 1514     GROUP
9525 W BRYN MAWR AVE                    PO BOX 500                          AMY SIMMON
SUITE 300                               EAST BRIDGEWATER, MA 02333          140 LAUREL STREET
UITE 400                                                                    EAST RIDGEWATER, MA 02333
ROSEMONT, IL 60018



WORLD TREND INC                         WORLDUS INC.                        WORLDWIDE MDSE RESOURCE
1920 W HOLT AVE                         SCOTT WEINERT                       55 E GRASSY SPRAIN RD
POMONA, CA 91768-3351                   150-31 12TH AVE.                    SUITE 200
                                        WHITESTONE, NY 11357                ATTN ROBERT KOWAL
                                                                            YONKERS, NY 10710



WORLDWISE INC.                          WORTH CNTY TAX OFFICE               WORTH COUNTY MAGISTRATE COURT
6 HAMILTON LANDING                      201 N. MAIN ST. RM-15               PO BOX 64
SUITE 150                               SYLVESTER, GA 31791                 SYLVESTER, GA 31791
NOVATO, CA 94949




WORTH RENTAL LLC                        WORTHINGTON CYLINDER CORP           WORTHYS INC./BAHAMA BOS
302 GUNSMOKE RD                         200 OLD WILSON BRIDGE RD            PO BOX 240490
SUMNER, GA 31789                        WORTHINGTON, OH 43085               ECLECTIC, AL 36024




WORX GROUP (THE)                        WOW                                 WOWWEE GROUP LTD.
710 MEMORIAL BLVD                       3675 CORPORATE DR                   301 A-C ENERGY PLAZA
STE 230                                 COLUMBUS, OH 43231                  92 GRANVILLE RD
MURFREESBORO, TN 37129                                                      HONG KONG
                                                                            HONG KONG



WPP GROUP USA                           WRENS FIRE DEPARTMENT               WRENS POLICE DEPT.
KANTAR RETAIL LLC                       401 BROAD STREET                    401 BROAD STREET
3333 WARRENVILLE ROAD                   WRENS, GA 30833                     WRENS, GA 30833
SUITE 400
LISLE, IL 60532



WRIGHT DRUGS INC.                       WS BADCOCK CORP                     WS ENTERPRISES LLC
101 WEST LAUREL AVENUE                                                      SUPER 8 MOTEL
FOLEY, AL 36535                                                             1101 GLENWOOD DRIVE
                                                                            WEST MONROE, LA 71291




WSR DEVELOPMENT LLC                     WTP RETAIL LLC                      WTP RETAIL LLC
5745 DUNROVEN WAY                       C/O JOHN D NEWBERRY                 PO BOX 1212
DAWSONVILLE, GA 30534                   101 GORDON ST                       GREY, GA 31032
                                        GRAY, GA 31032




WUANITA BARNETT                         WURZBURG BROS INC                   WUYI COUNTY DEBANG
15 B ELLISON DR                         PO BOX 710                          HANDICRAFT CO. LTD
VILONIA, AR 72173                       MEMPHIS, TN 38101                   WUYITANG HUSHAN JIEDAO
                                                                            WUYI COUNTY JINHUA CITY
                                                                            ZHEJIANG PROVINCE 321002000 CHINA



WYATT ALLEN                             WYATT BURNETTE                      WYATT CHRISTIAN
808 CUMMUMY AVE                         328 BEARB RD                        4573 SANDY PARK DR
PASCAGOULA, MS 39567                    SUNSET, LA 70584                    MEMPHIS, TN 38141
WYATT EAGLE              Case 19-11984-CSS
                                        WYATT Doc 36 Filed 09/10/19
                                              HENDERSON               PageWYATT
                                                                          1503MILLER
                                                                                of 1514
1311 CLAYBROOKE LN                      510 E CLEVELAND STREET            5013 PADDY TRACE
SPRINGFIELD, KY 40069                   TAYLOR, AR 71861-9204             SPRING HILL, TN 37174




WYATT PARKS                             WYKESIA GEATER                    WYKONDRENEASHA EDWARDS
2531 VIDRINE ROAD                       3414 SHORTCUT RD APT217           6794 WATERGROVE DRIVE
VILLE PLATTE, LA 70586                  PASCAGOULA, MS 39581              MEMPHIS, TN 38119




WYLODEAN BORDEN                         WYLODEN GIBBS                     WYNEISHA TAYLOR
403 N FRANKLIN                          8810 OLD LEE HIGHWAY              12690 JOYNTON
FLORENCE, AL 35630-2831                 TUSCUMBIA, AL 35674               FLUKER, LA 70436




WYNELL HOLLEY                           WYNESHIA ANTOINE                  WYNONA BLAKENEY
94 CO RD 167                            626 1/2 2ND ST                    58 ATHLETIC DRIVE
FLAT ROCK, AL 35966                     FRANKLIN, LA 70538                ROLLING FORK, MS 39159




XAVEIN PARKER                           XAVIAN NIEVES                     XAVIER DAMPEER
471 SOUTH 6TH ST APT 137                105 JONES ROAD                    203 DEWITT FLYNT RD
AUGUSTA, AR 72006                       BEEBE, AR 72012                   MENDENHALL, MS 39114




XAVIER GILLIAM                          XAVIER MCNALLY                    XAVIER SMITH
164 CHAPEL CIRCLE APT B                 4107 CEDAR ST                     724 HOWELL STREET
RIPLEY, TN 38063                        JACKSON, MS 39206                 BLAKELY, GA 39823




XAVIER TYLER                            XAVION CLAY                       XAVION SANDERS
109 LOWER WOODVILLE RD                  1276 LONGVIEW DRIVE               7306 NEW BRITIAN DR
NATCHEZ, MS 39120                       GREENVILLE, MS 38703              MEMPHIS, TN 38125




XAVIOUS THOMPSON                        X-CONCEPTS                        XEBEE RECORDS LLC
904 N. CHERRY                           975 SO. ANDREASEN DRIVE           4475 EAST 74TH AVENUE
HAMBURG, AR 71646                       ESCONDIDO, CA 92029               SUITE 203
                                                                          COMMERCE CITY, CO 80022




XEL-HA LLC                              XEROX CORPORATION                 XEROX CORPORATION
10275 COLLINS AVE                       PO BOX 650361                     PO BOX 802555
APT 432                                 DALLAS, TX 75265-0361             CHICAGO, IL 60680-2555
BAL HARBOUR, FL 33154




XIAMEN IN TOP IMPORT &                  XIAMEN WELL-EAST IMP& EXP         XIANG WHITE
EXPORT CO. LTD.                         39F LIXIN PLAZA NO 90             310 WEST GAPWAY ROAD APT 312
RM402-A 291-1 HAITIAN RD                HUBIN SOUTH ROAD                  ANDREWS, SC 29510
HULI DISTRICT XIAMEN                    XIAMEN
XIAMEN CHINA                            CHINA
                     Case
XIASHJA CARREKER-BLACK        19-11984-CSS     Doc 36
                                        XL INSURANCE    Filed
                                                     AMERICA   09/10/19
                                                             INC.         PageXL
                                                                               1504  of 1514
                                                                                 SPECIALTY INSURANCE COMPANY
614 HWY 563                              70 SEAVIEW AVE                        70 SEAVIEW AVE
DUBACH, LA 71235                         SEAVIEW HOUSE                         SEAVIEW HOUSE
                                         STAMFORD, CT 06902                    STAMFORD, CT 06902




XPEDX                                    X-RITE INCORPORATED                   X-S MERCHANDISE INC
ATTN DANIEL J WATKOSKE, VP NATL SALES    4300 44TH STREET SE                   7000 GRANGER ROAD
3630 PARK 42 DR                          GRAND RAPIDS, MI 49512                INDEPENDENCE, OH 44131
SHARONVILLE, OH 45241




XTRA LEASE                               XZALYN MCGARNER                       XZAVERIA JONES
7911 FORSYTHE BOULEVARD SUITE 600        10833 ELAIN DR                        1029 JULIA CIRCLE
SAINT LOUIS, MO 63105                    BATON ROUGE, LA 70814                 BAINBRIDGE, GA 39819




XZAVIER GANT                             XZAVIER PHILYAW                       Y.M. ACCESSORIES INC.
609 E POPLAR                             3346 CEDAR GROVE ROAD                 10 W 33RD ST STE 608
AUGUSTA, AR 72006                        SOPERTON, GA 30457                    NEW YORK, NY 10001




YADA TECHNOLOGY GROUP CO.                YADIRA PRESSLEY                       YAHSHEM BEN-YISRAYL
69 DONGHEYAN ROAD                        235 FLORIDA AVE APT.59                1020 WEST LANE
BEIJING                                  GREENWOOD, SC 29646                   HAZLEHURST, MS 39083
CHINA




YAIRA VELEZ                              YAKOV SUKHAR                          YALOBUSHA CO COLLECTOR
603 JOHN PRUITT ROAD                     1818 WILLESDON DR. WEST               14400 Main St
DANIELSVILLE, GA 30633                   JACKSONVILLE, FL 32246                Coffeeville, MS 38922




YALOBUSHA CO COLLECTOR                   YALOBUSHA CO JUST COURT               YALONDA JOHNSON
PO BOX 1552                              PO BOX 218                            1004 E STREET
WATER VALLEY, MS 38965                   COFFEEVILLE, MS 38922                 JASPER, AL 35501




YAMILLE ADAMS                            YANCEY CO TAX COLLECTOR               YANGZHOU LIFE-HOME TR
160 WILDER RD                            110 TOWN SQUARE ROOM 1                MANUFACTURER
WASHINGTON, GA 30673                     BURNSVILLE, NC 28714                  BEIZHOU RD LIDIAN TOWN
                                                                               YANGZHOU JIANGSU 225000000
                                                                               CHINA



YASH TECHNOLOGIES INC                    YASH TECHNOLOGIES INC                 YASH TECHNOLOGIES INC
ATTN KARTEEK PALLAKI                     ATTN KARTEEK PALLAKI                  ATTN REGHU NAIR, CONTRACTS MGR
605 17TH AVE, AVE OF CITIES              605 17TH AVE, AVE OF CITIES           605 17TH AVE, AVE OF CITIES
EAST MOLINE, IL 61224                    EAST MOLINE, IL 61244                 EAST MOLINE, IL 61244




YASHAI PAULEY                            YASHIANNA LOVE                        YASHICA LANGO
219 LINCOLN CIRCLE                       5178 WINDCREST RD                     1018A PROVIDENCE CIR.
LAMAR, SC 29069                          INDIANOLA, MS 38751                   WARWICK, GA 31796
YASMEEN CRUTE           Case 19-11984-CSS   Doc
                                       YASMEEN   36 Filed 09/10/19
                                               HENDERSON             PageYASMINE
                                                                          1505 ofTUCKER
                                                                                   1514
901 CORONA DR. APT 6A                  776 MADDUX RD                     407 SOUTH NORMAN ST
ORANGEBURG, SC 29115                   MACON, GA 31217                   NASHVILLE, GA 31639




YATARRIE BUTLER                        YAVIN MACKLIN                     YAVONNA WHITE
2284 JOE BRUER RD                      719 LEMON ST                      131 BROADWAY AVE APT 119
DALEVILLE, AL 36322                    DAWSON, GA 39842                  TALLADEGA, AL 35160




YAZMEEN MORGAN                         YAZOO CITY FIRE DEPT              YAZOO CITY POLICE DEPT
171 HARMONY RD                         210 WASHINGTON ST.                305 LINTONIA AVE
PLUM BRANCH, SC 29845                  YAZOO CITY, MS 39194              YAZOO CITY, MS 39194




YAZOO COUNTY TAX COLLECTO              YAZOO COUNTY TAX COLLECTO         YAZOO NORTH WEST
209 E Broadway St 1                    PO BOX 108                        PO BOX 990
Yazoo City, MS 39194                   YAZOO CITY, MS 39194              YAZOO CITY, MS 39194




YAZOOVILLE COMMONS LLC                 YAZOOVILLE COMMONS LLC            YELCOT TELEPHONE CO.
110 N JERRY CLOWER BLVD STE W          48 EAST OLD COUNTRY RD            218 E. MAIN ST. MOUNTAIN
YAZOO CITY, MS 39194                   MINEOLA, NY 11501                 VIEW, AR 72560




YELLOW MAMA MUSIC LLC                  YELLVILLE VOLUNTEER FIRE          YENKIN-MAJESTIC PAINT COR
200 SPARTANBURG HIGHWAY                104 WEST 5TH STREET               ATTN LINDA BROADNAX
UNIT A                                 YELLVILLE, AR 72687               1920 LEONARD AVENUE
LYMAN, SC 29365                                                          COLUMBUS, OH 43219




YESENIA RIVERA                         YESHA BROWN                       YETTA GLASS
118A DEVAUGHN AVE.                     448 NORTHCREEK ST                 6370 SHANNON PKWY APT 1706
MONTEZUMA, GA 31063                    WEBB, MS 38966                    UNION CITY, GA 30291




YI KUE                                 YIMEISHA BAKER                    YKESHIA CALTON
1321 JOHN DODD ROAD                    57 E MAGNOLIA STREET              9751 HWY80 APT.5
SPARTANBURG, SC 29303                  MCRAE HELENA, GA 31055            SIMSBORO, LA 71275




YM TRADING                             YMF CARPET INC.                   YMI JEANSWEAR
20 D ROBERT PITT DR                    5 TRUMAN DRIVE                    1155 S BOYLE AVENUE
MONSEY, NY 10952                       EDISON, NJ 08817                  LOS ANGELES, CA 90023




YNONDA ACKER                           YODER PROPERTIES LLC              YOKI FASHION INTERNATIONAL LLC
308 10TH AVE SE                        C/O ELI M YODER, MGR              1410 BROADWAY SUITE 1005
MAGEE, MS 39111                        674 RECREATION CAMP RD            NEW YORK, NY 10018
                                       CUTHBERT, GA 39840
YOLANDA ADAMS            Case 19-11984-CSS   Doc
                                        YOLANDA    36
                                                BAILEY       Filed 09/10/19   PageYOLANDA
                                                                                   1506 ofBARKER
                                                                                           1514
159 STEVEN DR.APT.8102                   1027THOMPSON RD                          316 WILSHIRE AVE
MACON, GA 31216                          TOWNSEND, GA 31331                       JACKSON, MS 39206




YOLANDA BELL                             YOLANDA BENTON                           YOLANDA BROWN
7193 OAK CHASE LN                        614 NORTH WATER AVE                      3201 TULIP
MEMPHIS, TN 38125                        GALLATIN, TN 37066                       PINE BLUFF, AR 71603




YOLANDA CLEVELAND                        YOLANDA DARLING                          YOLANDA DEWHART
3430 HARRISBURG ROAD                     203 HUGH J MCGRAW RD APT 502             58 EVERGREEN STREET
BRENT, AL 35034                          YAZOO CITY, MS 39194-2240                DUMAS, AR 71639




YOLANDA DOSS                             YOLANDA DOVER                            YOLANDA GLASS
209 LYNN LANE APT 9D                     146 BANKS AVE                            1214 JOE BILL ST
STARKVILLE, MS 39759                     FRISCO CITY, AL 36445                    WEST MONROE, LA 71292




YOLANDA GOMEZ - AGUIRRE                  YOLANDA JACKSON                          YOLANDA JACKSON
806 GRAND AVE SW                         108B MICKEY DR                           1292 LRL RD
FORT PAYNE, AL 35967                     SENATOBIA, MS 38668                      SENATOBIA, MS 38668




YOLANDA JACKSON                          YOLANDA JONES                            YOLANDA LEWIS
PO BOX 1172                              402 PEACHTREE STREET                     3472 KING BRADFORD DRIVE APT A
SENATOBIA, MS 38668                      FORT VALLEY, GA 31030                    BATON ROUGE, LA 70816




YOLANDA LITTLE BURRELL                   YOLANDA LOPEZ                            YOLANDA MARTINEZ
912 2ND AVE SW                           1217 CHARLES ST                          1108 CAMBRIDGE ST
ALICEVILLE, AL 35442                     EL DORADO, AR 71730                      ABBEVILLE, SC 29620




YOLANDA PAYNE                            YOLANDA RICHADSON                        YOLANDA RUFF
3408 EMILY PLACE APT.5                   475 RICHARDSON ROAD                      400 E. BANKHEAD STR. APT. 8
MEMPHIS, TN 38115                        MARION JCT, AL 36759                     FULTON, MS 38843




YOLANDA SANDERS                          YOLANDA SMITH                            YOLANDA THOMAS
4 JACKSON STREET                         880 VERIBEST RD                          2869 CHERRY RD
BASSFIELD, MS 39427                      CARLTON, GA 30627                        MEMPHIS, TN 38118




YOLANDA URZUHART                         YOLANDA WEST                             YOLANDA WRUSHEN
3520 WEST SCULL AVE                      1899 MCCULLOUGH BLVD                     4576 HANCOCK DR
PINE BLUFF, AR 71601                     TUPELO, MS 38801                         MEMPHIS, TN 38116
YOLEN JUANITA KEE     Case   19-11984-CSS    Doc 36KEPFiled 09/10/19
                                       YOLEN JUANITA                        PageYOLO
                                                                                 1507CANDY
                                                                                       of 1514
                                                                                           LLC.
208 12TH ST                             208 12TH ST                              LINDAS LOLLIES
MARKED TREE, AR 72365-2803              MARKED TREE, AR 72365-2803               1 INTERNATIONAL BLVD.
                                                                                 SUITE 208
                                                                                 MAHWAH, NJ 07495



YOLONDA MOODY                           YONGKANG KANGLING ELEC.                  YONYA DAVIS
5069 CANA RD                            MACHINERY LTD COMPANY                    UNKNOWN
MEMPHIS, TN 38109                       6 ALLEY 11 FUMING RD.                    LEXINGTON, GA 30648
                                        XING FU SHIZHU TOWN
                                        YONGKANG ZHEJIANG 321003040 CHINA



YORK ASIA LTD                           YORK CO TREASURER                        YORK CO TREASURER
RM1007-1011 10/F BLOCK A                6 S CONGRESS ST                          PO BOX 116
GUANGDONG                               YORK, SC 29745                           YORK, SC 29745-0116
CHINA




YORK COUNTY CLEROF OF COURT             YORK INVESTMENTS                         YORK WALLCOVERINGS INC
PO BOX 649                              112 SHEFFIELD LOOP                       750 LINDEN AVE
YORK, SC 29745                          HATTIESBURG, MS 39402                    YORK, PA 17404




YOSHIKA JOHNSON                         YOSUKY BARCENAS                          YOTRIO INTERNATIONAL LLC
2536 WEST BARNETT SPRINGS4              333 EAST CHURCH STREET                   70 MERAGA VIA
RUSTON, LA 71270                        MOUNT VERNON, GA 30445                   OMNDA, CA 94563




YOU AND ME LEGWEAR                      YOUNG LIFE                               YOUNG WILLIAMS PA
10 W 33RD ST 300                        420 N CASCADE AVENUE                     PO BOX 23059
NEW YORK, NY 10001                      COLORADO SPRINGS, CO 80903               JACKSON, MS 39225-3059




YOUNGS NURSERY                          YOUNGS PLANT FARM INC.                   YOUNTS PROPERTIES INC
GREENHOUSES INC.                        PO BOX 3410                              ATTN LANEY YOUNTS
1955 NASHVILLE PIKE                     AUBURN, AL 36831                         1206 NE MAIN ST
GALLATIN, TN 37066                                                               SIMPSONVILLE, SC 29681




YOUNTS PROPERTIES INC                   YOUR HATS DESIRE INC.                    YOVAN GOLDEN
PO BOX 1767                             DBA NEW DIMENSIONS                       1436 TOWER ST.
SIMPSONVILLE, SC 29681                  332 FAYETTE STREET                       GRIFFIN, GA 30223
                                        MANLIUS, NY 13104




YUDO(HONG KONG) LTD.                    YULANDA ABRAMS                           YULANTRESS LITTLE
18 WONG CHUK HANG ROAD L                5922 WINGFIELD                           5577 HOUSTON RD. APT903
FLAT B 6/F SHUI KI IND.BG               SHREVEPORT, LA 71129                     MACON, GA 31216
HONG KONG
CHINA



YULETIDE OFFICE SUPPLY                  YULONDA BUFFORD                          YULONDA HARVEY
1245 SYCAMORE VIEW RD                   1526 EASTVIEW DR.                        816 4TH AVE SW
MEMPHIS, TN 38134                       HUMBOLDT, TN 38343                       CAIRO, GA 39828
YULONDA WASHINGTON Case     19-11984-CSS   Doc
                                      YULONDA   36 Filed 09/10/19
                                              WHITMORE              PageYULQUONDA
                                                                         1508 of 1514
                                                                                  MOSLEY
705 MARTIN LUTHER KING DR             3445 HWY 59                       40057 STOVALL CROSSING RD
MARKSVILLE, LA 71351                  MASON, TN 38049                   HAMILTON, MS 39746




YUMEKA ALLEN                          YUNKER INDUSTRIES INC.            YVETTA JOHNSON
7680 CARRI JAYNE 15-B                 200 SHERIDAN SPRINGS RD.          1490 HELM RD
SOUTHAVEN, MS 38671                   LAKE GENEVA, WI 53147             PICKENS, MS 39146




YVETTE BROWN                          YVETTE DAVIS                      YVETTE FLORES
70 O.F. BOWMAN LANE                   8421 KING WILLIAM ST              70447 H STREET
TAYLORSVILLE, NC 28681                CORDOVA, TN 38016                 COVINGTON, LA 70433




YVETTE JONES                          YVETTE KINGDOM                    YVETTE WARNER
5137 KINGSWOOD CIR                    PO BOX 651                        4580 HUNTERSVILLE RD
MEMPHIS, TN 38134                     VIENNA, GA 31092                  ALBANY, KY 42602




YVETTE WIILIAMSON                     YVONE LEASOR                      YVONNE AMES
PO BOX 5113                           376 NANCY PRIDDY RD               118 HOLLEY STREET
SYLVESTER, GA 31791                   UPTON, KY 42784                   HUEYTOWN, AL 35023




YVONNE COLE                           YVONNE CRAIG                      YVONNE D WILLIAMS
5005 EAST TEXAS APT 52                501 CLIFTON TPKE                  PO BOX 837
BOSSIER CITY, LA 71111                WAYNESBORO, TN 38485              DES ARC, AR 72040-0837




YVONNE FIPPEN                         YVONNE GARDNER                    YVONNE JOHNSON
3313 HENSON PLACE                     614 STULIN ST                     2958 PALMERS ROAD
BRYANT, AR 72022                      WIGGINS, MS 39577                 ATMORE, AL 36504




YVONNE LEE                            YVONNE PHILLIPS                   YVONNE SMITH
2757 5TH ST SE                        19 JETER AVENUE                   2506 BELMOOR ST
MOULTRIE, GA 31768                    OPELIKA, AL 36801                 PINE BLUFF, AR 71601




YVONNE SMITH                          YVONNE TURNER                     YVONNE WALTERS
2809 CLAIRMONT                        917 CARROLL STREET                2065 UPTOWN SQUARE
PINE BLUFF, AR 71603                  WESTLAKE, LA 70669                MCDONOUGH, GA 30252




Z STYLES                              ZABRIANA PETTWAY                  ZAC RILEY
116 HUNTER PHILSON LN                 5433 GROOVERVILLE RD.             3053 CR 834
SPARTANBURG, SC 29301                 QUITMAN, GA 31643                 CARAWAY, AR 72419
ZACCHEAUS HOLLIDAY      Case 19-11984-CSS    Doc 36
                                       ZACH RAWLS        Filed 09/10/19   PageZACHAEUS
                                                                               1509 of TINSON
                                                                                       1514
602 17 AVE.                            1414 CO HWY 81                          791 SOUTH BAY STREET
HATTIESBURG, MS 39401                  HAMILTON, AL 35570                      BLAKELY, GA 39823




ZACHARIAH COOK                         ZACHARIAH DRYDEN                        ZACHARIAH JONES
1713 KAY AVE                           505 CHURCH STREET                       810 EUCLID STREET APT. 4
BRIDGEPORT, TX 76426                   TIPTONVILLE, TN 38079                   DUBLIN, GA 31021




ZACHARIAH SHAW                         ZACHARIAH TAYLOR                        ZACHARY ATKINS
230 CALVARY DRIVE                      1305 N FLOYD ST LOT 54                  15200 MCCALEB ROAD
OTTO, NC 28763                         JONESBORO, AR 72401                     LITTLE ROCK, AR 72206




ZACHARY BISHOP                         ZACHARY BOLIN                           ZACHARY CAMPBELL
58 CLARK LANE                          422 MARYS GROVE CHURCH RD               751 COUNTY ROAD 3444
RIPLEY, TN 38063                       BOWLING GREEN, SC 29710                 HALEYVILLE, AL 35565




ZACHARY CHRISTIAN                      ZACHARY CLAYBRON                        ZACHARY COBB
180 SPRINGBROOK DR                     400 VICTORIA                            206 LEFFLER ROAD
COUNCE, TN 38326                       MARION, AR 72364                        HATTIESBURG, MS 39401




ZACHARY CONSTANTINE                    ZACHARY DALLAS                          ZACHARY DAVIS
914 CHESNUT ST                         209 EDGEWOOD ST APT A                   5295 PAYTON DRIVE WEST
CAMDEN, SC 29020                       LAFAYETTE, TN 37083                     SOUTHAVEN, MS 38671




ZACHARY HALL                           ZACHARY HARRELL                         ZACHARY HARRIS
7095 TWO LN RD 614                     686 DANTZLER CIRCLE NE                  399 WOODLAND DRIVE
HORN LAKE, MS 38637                    DALTON, GA 30721                        CADIZ, KY 42211




ZACHARY HAVNER                         ZACHARY HENSON                          ZACHARY KELLER
8 WINTHROP DR                          157 HATFIELD LN                         3400 S. BOWMAN ROAD
MORRILTON, AR 72110                    DALEVILLE, AL 36322                     LITTLE ROCK, AR 72211




ZACHARY KELLY                          ZACHARY LAMBERT                         ZACHARY LAMBERT
1100 PINE HILL DR                      2013 2ND AVE.                           361 CR992
CARTHAGE, MS 39051                     PHENIX CITY, AL 36867                   IUKA, MS 38852




ZACHARY LOFTIS                         ZACHARY MARLOW                          ZACHARY MAY
LOVE CIRCLE                            177 VEAL CEMETARY ROAD                  6356 MORTON RD
CLARKSVILLE, AR 72830                  MAYSVILLE, GA 30558                     GREENBRIER, TN 37073
ZACHARY MINK            Case 19-11984-CSS   Doc
                                       ZACHARY   36 Filed 09/10/19
                                               MORGAN                PageZACHARY
                                                                          1510 ofNELSON
                                                                                  1514
2696 GA HWY 196 LOT 5                  1190 MAIN ST NORTH                56377 HWY.22
GLENNVILLE, GA 30427                   MCKENZIE, TN 38201                ROANOKE, AL 36274




ZACHARY OWENS-HOWARD                   ZACHARY RANDALL                   ZACHARY REAVES
7052 MILLERS GLEN WAY                  814 BTREE ST                      119 JOE SEVIER DRIVE
MEMPHIS, TN 38125                      WESTLAKE, LA 70669                WAYNESBORO, TN 38485




ZACHARY REED                           ZACHARY RUSSELL                   ZACHARY SIMPSON
215 BRADLEY RD 27 S                    528 KLONDIKE RD                   126 SHERWOOD CR
WARREN, AR 71671                       LIVINGSTON, AL 35470              OCEAN SPRING, MS 39546




ZACHARY SMITHY                         ZACHARY SNYDER                    ZACHARY SPEER
13239 HWY 371                          1811 W MATTHEWS AVE               3642 COUNTY ROAD 481
MARRIETTA, MS 38856                    JONESBORO, AR 72401               PIGGOTT, AR 72454-7501




ZACHARY STADLER                        ZACHARY THOMAS                    ZACHARY TOENNIES
9863 HIGHWAY 13 APT 1                  17015 OLD MILL ROAD               169 BRADFORD DR
CUMBERLAND CITY, TN 37050              LITTLE ROCK, AR 72206             AVISTON, IL 62216




ZACHARY TOLLETT                        ZACHARY VOWELL                    ZACHARY WARD
469 HEMPSTEAD 20                       395 IVEY CIRCLE                   1410 LINE DRIVE
OZAN, AR 71855                         CARTHAGE, MS 39051                SMACKOVER, AR 71762




ZACHARY WESTGATE                       ZACHARY WHEELER                   ZACHARY WHITE
4870 COUNTY ROAD 209S                  7053 DAWNHILLRD                   105 N. WARD
GREEN COVE SPRINGS, FL 32043           BARTLETT, TN 38135                BENTON, IL 62812




ZACHARY WILLIAMS                       ZACHERY HENSON                    ZACHERY HUSKINS
49 ROCKYTOP                            783 CO. HWY. 54                   265 ALMALENE DRIVE
MAYFLOWER, AR 72106                    GUIN, AL 35563                    SPRUCE PINE, NC 28714




ZACHRY SHEPHERD                        ZACK BIVENS                       ZACK FULTS
1722 WARBROUGH RD                      1584 SMYRNA CHURCH RD.            399 GAP ROAD
CONYERS, GA 30012                      MOLENA, GA 30258                  ALTAMONT, TN 37301




ZACK MENARD                            ZACK ROTHWELL                     ZACK WILLIAMS
806 N HWY 26                           65 E BOYD STREET                  612 LOCK SIX ROAD
LAKE ARTHUR, LA 70549                  LUMBER CITY, GA 31549             APT F-4
                                                                         KILLEN, AL 35645
ZACKARY (ZACH) WILLIAMSCase   19-11984-CSS    Doc
                                        ZACKARY   36 Filed 09/10/19
                                                WASHINGTON            PageZACKARY
                                                                           1511 ofWILBANKS
                                                                                   1514
247 COUNTY RD 91                        2507 OLD COLLARD VALLEY R          2680 CR 813
ROGERSVILLE, AL 35652                   CEDARTOWN, GA 30125                RIPLEY, MS 38663




ZACKERIA NEWBERRY                       ZACKERY CARROLL                    ZACKERY COOK
313 N INGLESIDE DR                      400 PINE AVENUE                    2563 ROUNTREE BRIDGE RD
ALBANY, GA 31707                        BRYSON CITY, NC 28713              SPARKS, GA 31647




ZACKIUS SIMMONS                         ZAHIR BRACEY                       ZAK DESIGNS INC.
3088 CONGER COURT W                     711 N JACKSON                      ATTN PETE TASHIE
HERNANDO, MS 38632                      CLARKSVILLE, AR 72830              1603 S GARFIELD RD
                                                                           AIRWAY HEIGHTS, WA 99001




ZAKARIAH THOMPSON                       ZAKERIA BRIDGES                    ZAKERRIAH THORNTON
730 WHISPERING PINES                    106 SHAWNEE AVENUE APT A           476 FAULKNER RD
OXFORD, AR 72565                        LEESBURG, GA 31763                 HEADLAND, AL 36345




ZAKEYIA BELL                            ZAKIYAH BLAIR                      ZANA WILLIAMS
71 W. 10TH ST.                          2102 ALABAMA AVE                   28 CORINTH AVE
LUVERNE, AL 36049                       SOPERTON, GA 30457                 MCRAE, GA 31055




ZANATH SCOTT                            ZANDI STEPTOE                      ZANDREA FLETCHER
193 TURNPIKE RD                         2558 SHADY RD                      560 MLK DR
ALBERTVILLE, AL 35950                   BACONTON, GA 31716                 BAXLEY, GA 31513




ZANDY MCGEE                             ZANE DOYLE                         ZANTASIA MARION
2101 LADNIER RD LOT 119                 RTE 4 BOX 222                      408 JOSE ST
GAUTIER, MS 39553                       LINDEN, TN 37096                   SHELBY, NC 28150




ZANTE MULLINS                           ZARBEES INC                        ZARIA ANDERSON
535 INDIANA AVE                         11650 S. STATE ST.                 935 DOUGLAS RD
CLARKSDALE, MS 38614                    SUITE 101                          DEQUINCY, LA 70633
                                        DRAPER, UT 84020




ZARIA HENDERSON                         ZARIA SCOTTLAND                    ZARINA BARLOW
414 WEST BANKS ST                       405 S HIGHLAND DRIVE               3551WINDSTORM SPRINGS RD
DUMAS, AR 71639                         WARRIOR, AL 35180                  AUGUSTA, GA 30906




ZARKANI RAGHAD                          ZARQUAISHA ODOM                    ZATARAINS
314 ASTOR WAY                           986 HILL ST APT. A4                JIM POORSE
FRANKLIN, TN 37604                      HERNADO, MS 38632                  82 FIRST STREET
                                                                           GRETNA, LA 70053
ZAVIER COOPER            Case 19-11984-CSS    Doc 36
                                        ZAZEN LLC         Filed 09/10/19   PageZEAL
                                                                                1512  of 1514 ASSOC.INC
                                                                                    ENTERPRISE
1402 E MISSISSIPPI AVE                  92 ARGONAUT SUITE 140                   ZIN MENDELSON
RUSTON, LA 71270                        ALISO VIEJO, CA 92656                   912 AVENUE L
                                                                                BROOKLYN, NY 11230




ZEANDRE BOYER                           ZEB STANLEY LAWHON                      ZEBULON GOUGE
209 WOLFE ST                            279 CHAPMAN LOOP                        2231 HALLS CHAPEL RD
DUBLIN, GA 31021                        PAWLEYS ISLAND, SC 29585                BURNSVILLE, NC 28714




ZEBULON SHOPPING CENTER LLC             ZEKEYIA JACKSON                         ZELDA LEATHERWOOD
                                        1105 EAST 26TH                          RT 1 599
                                        PINE BLUFF, AR 71601                    WESTVILLE, OK 74965




ZELENA COWANS                           ZENA LOTTIE HENRY                       ZENETIA PETERS
1312 LAMAR AVE                          4008 MAYBERRY LN                        1801 GREENVALE ROAD
YAZOO CITY, MS 39194                    CHARLOTTE, NC 28212                     ALBANY, GA 31707




ZENIKA TAYLOR                           ZENOBIA CO. LLC                         ZERA POULSEN
504 DAUGHTERY ST APT A7                 DON DIMATTEO                            169 BOBBIE STREET
JACKSON, TN 38301                       5774 MOSHOLU AVENUE                     ALLENHURST, GA 31301
                                        BRONX, NY 10471




ZERICK RAMSEY                           ZERNAVIA LANE                           ZEST GARDEN LIMITED 10F NO
802 OB MCCLINTON ROAD                   2241 REYNOLDS                           10F NO
SENATOBIA, MS 38668                     SPRINGHILL, LA 71075                    143 SHIH-SHANG RD
                                                                                SHIH-LIN
                                                                                TAIPEI 11168 TAIWAN



ZETHALYN WHITLOCK                       ZEWA INC.                               ZHARRERA KIRKLIN
1004 CLARK AVE                          12960 COMMERCE LAKE DR.                 165 BUSY BEE RD
ALBANY, GA 31705                        FORT MYERS, FL 33913                    LEXINGTON, MS 39095




ZHEJIANG FAIRTRADE E- TR                ZHEJIANG HAOGUO TR                      ZHEJIANG HENGTAI CRAFT TR
COMMERCE CO. LTD.                       FURNITURE CO LTD                        MANUFACTURING CO. LTD.
308 N ZHONGSHAN ROAD                    ANJI ECONOMIC DEVELOPMENT               3-4/F 655 JICHANG ROAD
HANGZHOU                                TANGPU ANJI COUNTY                      YIWU CITY ZHEJIANG 322000000
CHINA                                   HUZHOU ZHEJIANG 313300000 CHINA         CHINA



ZHENGJIANG DONGYANG TR                  ZHONGYIN (NINGBO) TR                    ZIARIYHA ARMSTRONG
HANGXIAO APPLIANCE CO.LTD               BATTERY CO LTD                          133 LAWRENCE DR
401 BAIYUN ST. PINGCHAUA                128 XING GUANG RD HI TECH               DERMA, MS 38839
RD. DONGYANG CITY                       PARK- NINGBO
SHEJIANG PROVINCE 322001000 CHINA       ZHEJIANG 315000 CHINA



ZIBO LIJIANG LIGHT TR                   ZIFF PROPERTIES INC.                    ZIKIRRA STANLEY
39 MINTAI RD TECH INDUS                 PO BOX 751554                           107 SAVANNAH CT
PARK DEVELOPING ZONE                    CHARLOTTE, NC 28275-1554                BYRON, GA 31008
ZIBO
SHANDONG 255088 CHINA
ZIND                     Case 19-11984-CSS     Doc 36
                                        ZINDA BUSH          Filed 09/10/19   PageZINDA
                                                                                  1513DOLORES
                                                                                       of 1514BUSH
2201 N LAKEWOOD BLVD                     608 MEADOW CREEK CR                     608 MEADOW CREEK CIR
LONG BEACH, CA 90815                     SPRINGHILL, LA 71075                    SPRINGHILL, LA 71075-9776




ZINNIA WRIGHT                            ZODAX LP                                ZOE MILLS
138 WHITMIRE HILL ROAD                   14040 ARMINTA ST                        190 W FOREST ST
LIBERTY, SC 29650                        PANORAMA CITY, CA 91402                 HAWKINS, TX 75765




ZOE MOORE                                ZOE RASBURY                             ZOE THORNTON
475 COUNTY FARM RD                       2030 HWY 507                            709 LOVERS LANE
TOMPKINSVILLE, KY 42167                  CASTOR, LA 71016                        BOONEVILLE, MS 38829




ZOE VIEFHAUS                             ZOE WELLS                               ZOHO CORP
604 N OAK                                653 TRAM ESTATES LANE                   ATTN ALLEN WOODS
MORRILTON, AR 72110                      MALVERN, AR 72104                       4141 HACIENDA DR
                                                                                 PLEASANTON, CA 94588-8549




ZOIE NOLAND                              ZONDERVAN                               ZOOM MEDIA CORP
267 BUFORD RIDLEY RD                     CH10303                                 345 7TH AVE
DALTON, GA 30721                         PALATINE, IL 60055-0303                 SUITE 1501
                                                                                 NEW YORK, NY 10001




ZORA ELIZABETH WHITE                     ZORA MCCOY                              ZORETTA PULLIAM
619 HIGHLAND COLONY PKY APT 157          706 COLUMBUS ROAD NW                    878 CLAY CHICKASAW CTY LI
RIDGELAND, MS 39157-8798                 ALICEVILLE, AL 35442                    PRAIRIE, MS 39756




ZOWYE GREEN                              ZRT LABORATORY LLC                      ZSA-TRELLIS MOORE
255 CR 6011                              DAVID T ZAVA                            711 EAGLE PATH
BALDWYN, MS 38824                        8605 SW CREEKSIDE PLACE                 HATTIESBURG, MS 39402
                                         BEAVERTON, OR 97008




ZTAR MOBILE INC                          ZUNDRA RICHARDSON                       ZUNKEDRA HARRISON
16 VILLAGE LANE                          115 ARTHUR DR                           22 CENTRAL SCHOOL RD. APT. 108
SUITE 250                                TERRY, MS 39170                         HATTIESBURG, MS 39401
COLLEYVILLE, TX 76034




ZUTANO INC                               ZYAN WALKER                             ZYCRON INC.
686 BELLEVILLE AVE                       106 STANDALE ST                         2620 CLARKSVILLE PIKE
NEW BEDFORD, MA 02745                    HAMPTON, SC 29924                       NASHVILLE, TN 37208




ZYKERIA BOYD                             ZYKERIA NEWTON                          ZYKERIANTA RODGERS
39 ACREC STREET                          170 WILLIAMSON RD. APT. 105             5796 WATER TANK ROAD
MORTON, MS 39117                         ZEBULON, GA 30295                       CROSBY, MS 39633
ZYKERRIA HOOD        Case 19-11984-CSS    Doc
                                    ZYKETRA    36 Filed 09/10/19
                                            WINDHAM                PageZYQWERIA
                                                                        1514 of BEASLEY
                                                                                1514
7174 HAMP LEA ROAD                   98 PULASKI ST                      1606 SOUTH JEFFERSON ST
MAGNOLIA, MS 39652                   MACON, MS 39341                    DUBLIN, GA 31021




Total: 45393
